
  Sept. 30, 2020
  
    
      
      
      Title 43
      Public Lands: Interior
      Part 1000 to End
      Revised as of October 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of October 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
        
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          e:\seals\archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          e:\seals\gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 43:
        
          SUBTITLE B—Regulations Relating to Public Lands (Continued)
          
        
        
          Chapter II—Bureau of Land Management, Department of the Interior
          5
        
        
          Chapter III—Utah Reclamation Mitigation and Conservation Commission
          1145
        
      
      
        Finding Aids:
        Index to Chapter II
        1189
        Table of CFR Titles and Chapters
        1209
        Alphabetical List of Agencies Appearing in the CFR
        1229
        List of CFR Sections Affected
        1239
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 43 CFR 1601.0-1 refers to title 43, part 1600, section 0-1.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, October 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          October 1, 2020
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 43—Public Lands: Interior is composed of two volumes. Volume one (parts 1-999) contains all current regulations issued under subtitle A—Office of the Secretary of the Interior and chapter I—Bureau of Reclamation, Department of the Interior. Volume two (part 1000 to end) includes all regulations issued under chapter II—Bureau of Land Management, Department of the Interior, and Chapter III—Utah Reclamation Mitigation and Conservation Commission. The contents of these volumes represent all current regulations codified under this title of the CFR as of October 1, 2020.
      In the second volume, containing chapter II—Bureau of Land Management, Department of the Interior, the OMB control numbers appear in a “Note” immediately below the “Group” headings throughout the chapter, if applicable. An index to chapter II appears in the Finding Aids section of the second volume.
      For this volume, Michele Bugenhagen was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    43 CFR Ch. II (10-1-20 Edition)
    Bureau of Land Management, Interior
    
      
        
        Title 43—Public Lands: Interior
        (This book contains part 1000 to end)
      
      
        
          SUBTITLE B—Regulations Relating to Public Lands (Continued)
          
        
        Part
        
          
            chapter ii—Bureau of Land Management, Department of the Interior
          1600
        
        
          
            chapter iii—Utah Reclamation Mitigation and Conservation Commission
          10000
        
      
    
    
      
      Subtitle B—Regulations Relating to Public Lands (Continued)
      
        
          
            
            CHAPTER II—BUREAU OF LAND MANAGEMENT, DEPARTMENT OF THE INTERIOR
          
          
            SUBCHAPTER A—GENERAL MANAGEMENT (1000)
          
          Part
          Page
          
            1000-1599
             [Reserved]
            1600
            Planning, programming, budgeting
            11
          
          
            Group 1700—Program Management
          
          
            1780
            Cooperative relations
            25
          
          
            Group 1800—Public Administrative Procedures
          
          
            1810
            Introduction and general guidance
            33
            1820
            Application procedures
            35
            1840
            Appeals procedures
            39
            1850
            Hearings procedures
            39
            1860
            Conveyances, disclaimers and correction documents
            40
            1870
            Adjudication principles and procedures
            45
            1880
            Financial assistance, local governments
            46
          
          
            SUBCHAPTER B—LAND RESOURCE MANAGEMENT (2000)
          
          
            Group 2000—Land Resource Management; General
          
          
            2090
            Special laws and rules
            49
          
          
            Group 2100—Acquisitions
          
          
            Group 2200—Exchanges
          
          
            2200
            Exchanges: General procedures
            57
          
          
            Group 2300—Withdrawals
          
          
            2300
            Land withdrawals
            73
            2360
            National Petroleum Reserve in Alaska
            88
            2370
            Restorations and revocations
            91
          
          
            Group 2400—Land Classification
          
          
            2400
            Land classification
            93
            
            2410
            Criteria for all land classifications
            96
            2420
            Multiple-use management classifications
            97
            2430
            Disposal classifications
            98
            2440
            Segregation by classification
            100
            2450
            Petition-application classification system
            101
            2460
            Bureau initiated classification system
            103
            2470
            Postclassification actions
            106
          
          
            Group 2500—Disposition; Occupancy and Use
          
          
            2520
            Desert-land entries
            106
            2530
            Indian allotments
            122
            2540
            Color-of-title and omitted lands
            126
            2560
            Alaska occupancy and use
            137
          
          
            Group 2600—Disposition; Grants
          
          
            2610
            Carey Act grants
            160
            2620
            State grants
            165
            2630
            Railroad grants
            176
            2640
            FAA airport grants
            178
            2650
            Alaska native selections
            180
          
          
            Group 2700—Disposition; Sales
          
          
            2710
            Sales: Federal Land Policy and Management Act
            209
            2720
            Conveyance of federally-owned mineral interests
            216
            2740
            Recreation and Public Purposes Act
            220
          
          
            Group 2800—Use; Rights-of-Way
          
          
            2800
            Rights-of-way under the Federal Land Policy and Management Act
            229
            2810
            Tramroads and logging roads
            289
            2880
            Rights-of-way under the Mineral Leasing Act
            304
          
          
            Group 2900—Use; Leases and Permits
          
          
            2910
            Leases
            329
            2920
            Leases, permits and easements
            335
            2930
            Permits for recreation on public lands
            346
          
          
            SUBCHAPTER C—MINERALS MANAGEMENT (3000)
          
          
            3000
            Minerals management: General
            356
          
          
            3100
            Oil and gas leasing
            360
            3110
            Noncompetitive leases
            395
            3120
            Competitive leases
            401
            3130
            Oil and gas leasing: National Petroleum Reserve, Alaska
            405
            3140
            Leasing in special tar sand areas
            431
            3150
            Onshore oil and gas geophysical exploration
            444
            
            3160
            Onshore oil and gas operations
            448
            3170
            Onshore oil and gas production
            473
            3180
            Onshore oil and gas unit agreements: Unproven areas
            588
            3190
            Delegation of authority, cooperative agreements and contracts for oil and gas inspection
            608
            3195
            Helium contracts
            616
          
          
            Group 3200—Geothermal Resources Leasing
          
          
            3200
            Geothermal resource leasing
            620
            3280
            Geothermal resources unit agreements
            678
          
          
            Group 3400—Coal Management
          
          
            3400
            Coal management: General
            702
            3410
            Exploration licenses
            708
            3420
            Competitive leasing
            712
            3430
            Noncompetitive leases
            730
            3440
            Licenses to mine
            746
            3450
            Management of existing leases
            747
            3460
            Environment
            752
            3470
            Coal management provisions and limitations
            761
            3480
            Coal exploration and mining operations rules
            773
          
          
            3500
            Leasing of solid minerals other than coal and oil shale
            800
            3580
            Special leasing areas
            838
            3590
            Solid minerals (other than coal) exploration and mining operations
            846
          
          
            Group 3600—Mineral Materials Disposal
          
          
            3600
            Mineral materials disposal
            855
            3620
            Free use of petrified wood
            871
          
          
            Group 3700—Multiple Use; Mining
          
          
            3710
            Public Law 167; Act of July 23, 1955
            872
            3720
            [Reserved]
            3730
            Public Law 359; mining in powersite withdrawals: General
            887
            3740
            Public Law 585; multiple mineral development
            891
          
          
            Group 3800—Mining Claims Under the General Mining Laws
          
          
            3800
            Mining claims under the general mining laws
            898
            3810
            Lands and minerals subject to location
            941
            3820
            Areas subject to special mining laws
            947
            3830
            Locating, recording, and maintaining mining claims or sites; general provisions
            951
            
            3831
            Mineral lands available for locating mining claims or sites [Reserved]
            3832
            Locating mining claims or sites
            960
            3833
            Recording mining claims and sites
            965
            3834
            Required fees for mining claims or sites
            967
            3835
            Waivers from annual maintenance fees
            969
            3836
            Annual assessment work requirements for mining claims
            974
            3837
            Acquiring a delinquent co-claimant's interests in a mining claim or site
            977
            3838
            Special procedures for locating and recording mining claims and tunnel sites on Stockraising Homestead Act (SRHA) lands
            979
            3839
            Special laws, in addition to FLPMA, that require recording or notice [Reserved]
            3860
            Mineral patent applications
            982
            3870
            Adverse claims, protests and conflicts
            993
            3900
            Oil shale management—general
            997
            3910
            Oil shale exploration licenses
            1008
            3920
            Oil shale leasing
            1010
            3930
            Management of oil shale exploration and leases
            1016
          
          
            SUBCHAPTER D—RANGE MANAGEMENT (4000)
          
          
            Group 4100—Grazing Administration
          
          
            4100
            Grazing administration—exclusive of Alaska
            1030
          
          
            Group 4200—Grazing Administration; Alaska; Livestock
          
          
            4200
            Grazing administration; Alaska; livestock
            1059
          
          
            Group 4300—Grazing Administration; Alaska; Reindeer; General
          
          
            4300
            Grazing administration; Alaska; reindeer; general
            1060
          
          
            Group 4600—Leases
          
          
            4600
            Leases of grazing land—Pierce Act
            1064
          
          
            Group 4700—Wild Free-Roaming Horse and Burro Management
          
          
            4700
            Protection, management, and control of wild free-roaming horses and burros
            1067
          
          
            SUBCHAPTER E—FOREST MANAGEMENT (5000)
          
          
            Group 5000—Forest Management General
          
          
            5000
            Administration of forest management decisions
            1076
            
            5040
            Sustained-yield forest units
            1077
          
          
            Group 5400—Sales of Forest Products
          
          
            5400
            Sales of forest products; general
            1078
            5410
            Annual timber sale plan
            1081
            5420
            Preparation for sale
            1082
            5430
            Advertisement
            1083
            5440
            Conduct of sales
            1084
            5450
            Award of contract
            1086
            5460
            Sales administration
            1088
            5470
            Contract modification—extension—assignment
            1092
          
          
            Group 5500—Nonsale Disposals
          
          
            5500
            Nonsale disposals; general
            1093
            5510
            Free use of timber
            1094
          
          
            SUBCHAPTER F—PRESERVATION AND CONSERVATION (6000)
          
          
            6300
            Management of designated wilderness areas
            1101
          
          
            SUBCHAPTER G (7000) [RESERVED]
          
          
            SUBCHAPTER H—RECREATION PROGRAMS (8000)
          
          
            Group 8100—Cultural Resource Management [Reserved]
          
          
            Group 8200—Natural History Resource Management
          
          
            8200
            Procedures
            1109
            8340
            Off-road vehicles
            1111
            8350
            Management areas
            1115
            8360
            Visitor services
            1116
          
          
            Group 8600—Environmental education and protection [Reserved]
          
          
            SUBCHAPTER I—TECHNICAL SERVICES (9000)
          
          
            Group 9100—Engineering
          
          
            9180
            Cadastral survey
            1122
          
          
            Group 9200—Protection
          
          
            9210
            Fire management
            1127
            9230
            Trespass
            1129
            9260
            Law enforcement—criminal
            1134
            9261-9999
             [Reserved]
          
        
        
          
          SUBCHAPTER A—GENERAL MANAGEMENT (1000)
          
            PARTS 1000-1599 [RESERVED]
          
          
            Pt. 1600
            PART 1600—PLANNING, PROGRAMMING, BUDGETING
            
              
                Subpart 1601—Planning
                Sec.
                1601.0-1
                Purpose.
                1601.0-2
                Objective.
                1601.0-3
                Authority.
                1601.0-4
                Responsibilities.
                1601.0-5
                Definitions.
                1601.0-6
                Environmental impact statement policy.
                1601.0-7
                Scope.
                1601.0-8
                Principles.
              
              
                Subpart 1610—Resource Management Planning
                1610.01
                Resource management planning guidance.
                1610.2
                Public participation.
                1610.3
                Coordination with other Federal agencies, State and local governments, and Indian tribes.
                1610.3-1
                Coordination of planning efforts.
                1610.3-2
                Consistency requirements.
                1610.4
                Resource management planning process.
                1610.4-1
                Identification of issues.
                1610.4-2
                Development of planning criteria.
                1610.4-3
                Inventory data and information collection.
                1610.4-4
                Analysis of the management situation.
                1610.4-5
                Formulation of alternatives.
                1610.4-6
                Estimation of effects of alternatives.
                1610.4-7
                Selection of preferred alternatives.
                1610.4-8
                Selection of resource management plan.
                1610.4-9
                Monitoring and evaluation.
                1610.5
                Resource management plan approval, use and modification.
                1610.5-1
                Resource management plan approval and administrative review.
                1610.5-2
                Protest procedures.
                1610.5-3
                Conformity and implementation.
                1610.5-4
                Maintenance.
                1610.5-5
                Amendment.
                1610.5-6
                Revision.
                1610.5-7
                Situations where action can be taken based on another agency's plan, or a land use analysis.
                1610.6
                Management decision review by Congress.
                1610.7
                Designation of areas.
                1610.7-1
                Designation of areas unsuitable for surface mining.
                1610.7-2
                Designation of areas of critical environmental concern.
                1610.8
                Transition period.
              
            
            
              Authority:
              43 U.S.C. 1711-1712.
            
            
              Source:
              48 FR 20368, May 5, 1983, unless otherwise noted.
            
            
              Editorial Note:
              At 82 FR 60555, Dec. 21, 2017, as required by the Congressional Review Act and Public Law 115-12, the Bureau of Land Management removed all amendments to part 1600 made effective on Jan. 11, 2017, at 81 FR 89661, Dec. 12, 2016.
            
            
              Subpart 1601—Planning
              
                § 1601.0-1
                Purpose.
                The purpose of this subpart is to establish in regulations a process for the development, approval, maintenance, amendment and revision of resource management plans, and the use of existing plans for public lands administered by the Bureau of Land Management.
                [48 FR 20368, May 5, 1983, as amended at 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1601.0-2
                Objective.
                The objective of resource management planning by the Bureau of Land Management is to maximize resource values for the public through a rational, consistently applied set of regulations and procedures which promote the concept of multiple use management and ensure participation by the public, state and local governments, Indian tribes and appropriate Federal agencies. Resource management plans are designed to guide and control future management actions and the development of subsequent, more detailed and limited scope plans for resources and uses.
                [48 FR 20368, May 5, 1983, as amended at 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1601.0-3
                Authority.

                These regulations are issued under the authority of sections 201 and 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1711-1712); the Public Rangelands Improvement Act of 1978 (43 U.S.C. 1901); section 3 of the Federal Coal Leasing Amendments Act of 1976 (30 U.S.C. 201(a)); sections 522, 601, and 714 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.); and the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
                [48 FR 20368, May 5, 1983, as amended at 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1601.0-4
                Responsibilities.
                (a) National level policy and procedure guidance for planning shall be provided by the Secretary and the Director.
                (b) State Directors will provide quality control and supervisory review, including plan approval, for plans and related environmental impact statements and provide additional guidance, as necessary, for use by Field Managers. State Directors will file draft and final environmental impact statements associated with resource management plans and amendments.
                (c) Field Managers will prepare resource management plans, amendments, revisions and related environmental impact statements. State Directors must approve these documents.
                [48 FR 20368, May 5, 1983, as amended at 70 FR 14565, Mar. 23, 2005; 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1601.0-5
                Definitions.
                As used in this part, the term:
                (a) Areas of Critical Environmental Concern or ACEC means areas within the public lands where special management attention is required (when such areas are developed or used or where no development is required) to protect and prevent irreparable damage to important historic, cultural, or scenic values, fish and wildlife resources, or other natural systems or processes, or to protect life and safety from natural hazards. The identification of a potential ACEC shall not, of itself, change or prevent change of the management or use of public lands.
                (b) Conformity or conformance means that a resource management action shall be specifically provided for in the plan, or if not specifically mentioned, shall be clearly consistent with the terms, conditions, and decisions of the approved plan or plan amendment.
                (c) Consistent means that the Bureau of Land Management plans will adhere to the terms, conditions, and decisions of officially approved and adopted resource related plans, or in their absence, with policies and programs, subject to the qualifications in § 1615.2 of this title.
                (d) Eligible cooperating agency means:
                (1) A Federal agency other than a lead agency that is qualified to participate in the development of environmental impact statements as provided in 40 CFR 1501.6 and 1508.5 or, as necessary, other environmental documents that BLM prepares, by virtue of its jurisdiction by law as defined in 40 CFR 1508.15, or special expertise as defined in 40 CFR 1508.26; or
                (2) A federally recognized Indian tribe, a state agency, or a local government agency with similar qualifications.
                (e) Cooperating agency means an eligible governmental entity that has entered into a written agreement with the BLM establishing cooperating agency status in the planning and NEPA processes. BLM and the cooperating agency will work together under the terms of the agreement. Cooperating agencies will participate in the various steps of BLM's planning process as feasible, given the constraints of their resources and expertise.
                (f) Field Manager means a BLM employee with the title “Field Manager” or “District Manager.”
                (g) Guidance means any type of written communication or instruction that transmits objectives, goals, constraints, or any other direction that helps the Field Managers and staff know how to prepare a specific resource management plan.
                (h) Local government means any political subdivision of the State and any general purpose unit of local government with resource planning, resource management, zoning, or land use regulation authority.
                (i) Multiple use means the management of the public lands and their various resource values so that they are utilized in the combination that will best meet the present and future needs of the American people; making the most judicious use of the lands for some or all of these resources or related services over areas large enough to provide sufficient latitude for periodic adjustments in use to conform to changing needs and conditions; the use of some lands for less than all of the resources; a combination of balanced and diverse resource uses that takes into account the long term needs of future generations for renewable and non-renewable resources, including, but not limited to, recreation, range, timber, minerals, watershed, wildlife and fish, and natural scenic, scientific and historical values; and harmonious and coordinated management of the various resources without permanent impairment of the productivity of the lands and the quality of the environment with consideration being given to the relative values of the resources and not necessarily to the combination of uses that will give the greatest economic return or the greatest unit output.
                (j) Officially approved and adopted resource related plans means plans, policies, programs and processes prepared and approved pursuant to and in accordance with authorization provided by Federal, State or local constitutions, legislation, or charters which have the force and effect of State law.
                (k) Public means affected or interested individuals, including consumer organizations, public land resource users, corporations and other business entities, environmental organizations and other special interest groups and officials of State, local, and Indian tribal governments.
                (l) Public lands means any lands or interest in lands owned by the United States and administered by the Secretary of the Interior through the Bureau of Land Management, except lands located on the Outer Continental Shelf and lands held for the benefit of Indians, Aleuts and Eskimos.
                (m) Resource area or field office means a geographic portion of a Bureau of Land Management district. It is the administrative subdivision whose manager has primary responsibility for day-to-day resource management activities and resource use allocations and is, in most instances, the area for which resource management plans are prepared and maintained.
                (n) Resource management plan means a land use plan as described by the Federal Land Policy and Management Act. The resource management plan generally establishes in a written document:
                (1) Land areas for limited, restricted or exclusive use; designation, including ACEC designation; and transfer from Bureau of Land Management Administration;
                (2) Allowable resource uses (either singly or in combination) and related levels of production or use to be maintained;
                (3) Resource condition goals and objectives to be attained;
                (4) Program constraints and general management practices needed to achieve the above items;
                (5) Need for an area to be covered by more detailed and specific plans;
                (6) Support action, including such measures as resource protection, access development, realty action, cadastral survey, etc., as necessary to achieve the above;
                (7) General implementation sequences, where carrying out a planned action is dependent upon prior accomplishment of another planned action; and
                (8) Intervals and standards for monitoring and evaluating the plan to determine the effectiveness of the plan and the need for amendment or revision.
                It is not a final implementation decision on actions which require further specific plans, process steps, or decisions under specific provisions of law and regulations.
                [48 FR 20368, May 5, 1983, as amended at 70 FR 14565, 14567, Mar. 23, 2005; 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1601.0-6
                Environmental impact statement policy.

                Approval of a resource management plan is considered a major Federal action significantly affecting the quality of the human environment. The environmental analysis of alternatives and the proposed plan shall be accomplished as part of the resource management planning process and, wherever possible, the proposed plan and related environmental impact statement shall be published in a single document.
                [48 FR 20368, May 5, 1983, as amended at 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1601.0-7
                Scope.
                (a) These regulations apply to all public lands.
                (b) These regulations also govern the preparation of resource management plans when the only public land interest is the mineral estate.
                [48 FR 20368, May 5, 1983, as amended at 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1601.0-8
                Principles.
                The development, approval, maintenance, amendment and revision of resource management plans will provide for public involvement and shall be consistent with the principles described in section 202 of the Federal Land Policy and Management Act of 1976. Additionally, the impact on local economies and uses of adjacent or nearby non-Federal lands and on non-public land surface over federally-owned mineral interests shall be considered.
                [48 FR 20368, May 5, 1983, as amended at 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
            
            
              Subpart 1610—Resource Management Planning
              
                § 1610.1
                Resource management planning guidance.
                (a) Guidance for preparation and amendment of resource management plans may be provided by the Director and State Director, as needed, to help the Field Manager and staff prepare a specific plan. Such guidance may include the following:
                (1) National level policy which has been established through legislation, regulations, executive orders or other Presidential, Secretarial or Director approved documents. This policy may include appropriately developed resource management commitments, such as a right-of-way corridor crossing several resource or field office areas, which are not required to be reexamined as part of the planning process.
                (2) Analysis requirements, planning procedures and other written information and instructions required to be considered in the planning process.
                (3) Guidance developed at the State Director level, with necessary and appropriate governmental coordination as prescribed by § 1610.3 of this title. Such guidance shall be reconsidered by the State Director at any time during the planning process that the State Director level guidance is found, through public involvement or other means, to be inappropriate when applied to a specific area being planned.
                (b) A resource management plan shall be prepared and maintained on a resource or field office area basis, unless the State Director authorizes a more appropriate area.
                (c) An interdisciplinary approach shall be used in the preparation, amendment and revision of resource management plans as provided in 40 CFR 1502.6. The disciplines of the preparers shall be appropriate to the values involved and the issues identified during the issue identification and environmental impact statement scoping stage of the planning process. The Field Manager may use any necessary combination of Bureau of Land Management staff, consultants, contractors, other governmental personnel, and advisors to achieve an interdisciplinary approach.
                [48 FR 20368, May 5, 1983, as amended at 70 FR 14566, 14567, Mar. 23, 2005; 70 FR 29208, May 20, 2005; 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.2
                Public participation.
                (a) The public shall be provided opportunities to meaningfully participate in and comment on the preparation of plans, amendments and related guidance and be given early notice of planning activities. Public involvement in the resource management planning process shall conform to the requirements of the National Environmental Policy Act and associated implementing regulations.

                (b) The Director shall, early in each fiscal year, publish a planning schedule advising the public of the status of each plan in process of preparation or to be started during that fiscal year, the major action on each plan during that fiscal year and projected new planning starts for the 3 succeeding fiscal years. The notice shall call for public comments on projected new planning starts so that such comments can be considered in refining priorities for those years.

                (c) When BLM starts to prepare, amend, or revise resource management plans, we will begin the process by publishing a notice in the Federal Register and appropriate local media, including newspapers of general circulation in the state and field office area. The Field Manager may also decide if it is appropriate to publish a notice in media in adjoining States. This notice may also constitute the scoping notice required by regulation for the National Environmental Policy Act (40 CFR 1501.7). This notice shall include the following:
                (1) Description of the proposed planning action;
                (2) Identification of the geographic area for which the plan is to be prepared;
                (3) The general types of issues anticipated;
                (4) The disciplines to be represented and used to prepare the plan;
                (5) The kind and extent of public participation opportunities to be provided;
                (6) The times, dates and locations scheduled or anticipated for any public meetings, hearings, conferences or other gatherings, as known at the time;
                (7) The name, title, address and telephone number of the Bureau of Land Management official who may be contacted for further information; and
                (8) The location and availability of documents relevant to the planning process.
                (d) A list of individuals and groups known to be interested in or affected by a resource management plan shall be maintained by the Field Manager and those on the list shall be notified of public participation activities. Individuals or groups may ask to be placed on this list. Public participation activities conducted by the Bureau of Land Management shall be documented by a record or summary of the principal issues discussed and comments made.
                The documentation together with a list of attendees shall be available to the public and open for 30 days to any participant who wishes to clarify the views he/she expressed.

                (e) At least 15 days' public notice shall be given for public participation activities where the public is invited to attend. Any notice requesting written comments shall provide for at least 30 calendar days for response. Ninety days shall be provided for review of the draft plan and draft environmental impact statement. The 90-day period shall begin when the Environmental Protection Agency publishes a notice of the filing of the draft environmental impact statement in the Federal Register.
                (f) Public notice and opportunity for participation in resource management plan preparation shall be appropriate to the areas and people involved and shall be provided at the following specific points in the planning process:
                (1) General notice at the outset of the process inviting participation in the identification of issues (See §§ 1610.2(c) and 1610.4-1);
                (2) Review of the proposed planning criteria (§§ 1610.4-2);
                (3) Publication of the draft resource management plan and draft environmental impact statement (See § 1610.4-7);
                (4) Publication of the proposed resource management plan and final environmental impact statement which triggers the opportunity for protest (See §§ 1610.4-8 and 1610.5-1(b)); and
                (5) Public notice and comment on any significant change made to the plan as a result of action on a protest (See § 1610.5-1(b)).
                (g) BLM will make copies of an approved resource management plan and amendments reasonably available for public review. Upon request, we will make single copies available to the public during the public participation process. After BLM approves a plan, amendment, or revision we may charge a fee for additional copies. We will also have copies available for public review at the:
                (1) State Office that has jurisdiction over the lands,
                (2) Field Office that prepared the plan; and
                
                (3) District Office, if any, having jurisdiction over the Field Office that prepared the plan.
                (h) Supporting documents to a resource management plan shall be available for public review at the office where the plan was prepared.
                (i) Fees for reproducing requested documents beyond those used as part of the public participation activities and other than single copies of the printed plan amendment or revision may be charged according to the Department of the Interior schedule for Freedom of Information Act requests in 43 CFR part 2.
                (j) When resource management plans involve areas of potential mining for coal by means other than underground mining, and the surface is privately owned, the Bureau of Land Management shall consult with all surface owners who meet the criteria in § 3400.0-5 of this title. Contact shall be made in accordance with subpart 3427 of this title and shall provide time to fully consider surface owner views. This contact may be made by mail or in person by the Field Manager or his/her appropriate representative. A period of at least 30 days from the time of contact shall be provided for surface owners to convey their preference to the Field Manager.
                (k) If the plan involves potential for coal leasing, a public hearing shall be provided prior to the approval of the plan, if requested by any person having an interest which is, or may be, adversely affected by implementation of such plan. The hearing shall be conducted as prescribed in § 3420.1-5 of this title and may be combined with a regularly scheduled public meeting. The authorized officer conducting the hearing shall:
                (1) Publish a notice of the hearing in a newspaper of general circulation in the affected geographical area at least once a week for 2 consecutive weeks;
                (2) Provide an opportunity for testimony by anyone who so desires; and
                (3) Prepare a record of the proceedings of the hearing.
                [48 FR 20368, May 5, 1983, as amended at 70 FR 14566, 14567, Mar. 23, 2005; 70 FR 29208, May 20, 2005; 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.3
                Coordination with other Federal agencies, State and local governments, and Indian tribes.
                [48 FR 20368, May 5, 1983, as amended at 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.3-1
                Coordination of planning efforts.
                (a) In addition to the public involvement prescribed by § 1610.2, the following coordination is to be accomplished with other Federal agencies, state and local governments, and federally recognized Indian tribes. The objectives of the coordination are for the State Directors and Field Managers to:
                (1) Keep apprised of non-Bureau of Land Management plans;
                (2) Assure that BLM considers those plans that are germane in the development of resource management plans for public lands;
                (3) Assist in resolving, to the extent practicable, inconsistencies between Federal and non-Federal government plans;
                (4) Provide for meaningful public involvement of other Federal agencies, State and local government officials, both elected and appointed, and federally recognized Indian tribes, in the development of resource management plans, including early public notice of final decisions that may have a significant impact on non-Federal lands; and
                (5) Where possible and appropriate, develop resource management plans collaboratively with cooperating agencies.

                (b) When developing or revising resource management plans, BLM State Directors and Field Managers will invite eligible Federal agencies, state and local governments, and federally recognized Indian tribes to participate as cooperating agencies. The same requirement applies when BLM amends resource management plans through an environmental impact statement. State Directors and Field Managers will consider any requests of other Federal agencies, state and local governments, and federally recognized Indian tribes for cooperating agency status. Field Managers who deny such requests will inform the State Director of the denial. The State Director will determine if the denial is appropriate.
                
                (c) State Directors and Field Managers shall provide other Federal agencies, State and local governments, and Indian tribes opportunity for review, advice, and suggestion on issues and topics which may affect or influence other agency or other government programs. To facilitate coordination with State governments, State Directors should seek the policy advice of the Governor(s) on the timing, scope and coordination of plan components; definition of planning areas; scheduling of public involvement activities; and the multiple use opportunities and constraints on public lands. State Directors may seek written agreements with Governors or their designated representatives on processes and procedural topics such as exchanging information, providing advice and participation, and timeframes for receiving State government participation and review in a timely fashion. If an agreement is not reached, the State Director shall provide opportunity for Governor and State agency review, advice and suggestions on issues and topics that the State Director has reason to believe could affect or influence State government programs.
                (d) In developing guidance to Field Manager, in compliance with section 1611 of this title, the State Director shall:
                (1) Ensure that it is as consistent as possible with existing officially adopted and approved resource related plans, policies or programs of other Federal agencies, State agencies, Indian tribes and local governments that may be affected, as prescribed by § 1610.3-2 of this title;
                (2) Identify areas where the proposed guidance is inconsistent with such policies, plans or programs and provide reasons why the inconsistencies exist and cannot be remedied; and
                (3) Notify the other Federal agencies, State agencies, Indian tribes or local governments with whom consistency is not achieved and indicate any appropriate methods, procedures, actions and/or programs which the State Director believes may lead to resolution of such inconsistencies.
                (e) A notice of intent to prepare, amend, or revise a resource management plan shall be submitted, consistent with State procedures for coordination of Federal activities, for circulation among State agencies. This notice shall also be submitted to Federal agencies, the heads of county boards, other local government units and Tribal Chairmen or Alaska Native Leaders that have requested such notices or that the responsible line manager has reason to believe would be concerned with the plan or amendment. These notices shall be issued simultaneously with the public notices required under § 1610.2(b) of this title.
                (f) Federal agencies, State and local governments and Indian tribes shall have the time period prescribed under § 1610.2 of this title for review and comment on resource management plan proposals. Should they notify the Field Manager, in writing, of what they believe to be specific inconsistencies between the Bureau of Land Management resource management plan and their officially approved and adopted resources related plans, the resource management plan documentation shall show how those inconsistencies were addressed and, if possible, resolved.
                (g) When an advisory council has been formed under section 309 of the Federal Land Policy and Management Act of 1976 for the area addressed in a resource management plan or plan amendment, BLM will inform that council, seek its views, and consider them throughout the planning process.
                [48 FR 20368, May 5, 1983, as amended at 70 FR 14566, 14567, Mar. 23, 2005; 70 FR 29208, May 20, 2005; 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.3-2
                Consistency requirements.

                (a) Guidance and resource management plans and amendments to management framework plans shall be consistent with officially approved or adopted resource related plans, and the policies and programs contained therein, of other Federal agencies, State and local governments and Indian tribes, so long as the guidance and resource management plans are also consistent with the purposes, policies and programs of Federal laws and regulations applicable to public lands, including Federal and State pollution control laws as implemented by applicable Federal and State air, water, noise, and other pollution standards or implementation plans.
                (b) In the absence of officially approved or adopted resource-related plans of other Federal agencies, State and local governments and Indian tribes, guidance and resource management plans shall, to the maximum extent practical, be consistent with officially approved and adopted resource related policies and programs of other Federal agencies, State and local governments and Indian tribes. Such consistency will be accomplished so long as the guidance and resource management plans are consistent with the policies, programs and provisions of Federal laws and regulations applicable to public lands, including, but not limited to, Federal and State pollution control laws as implemented by applicable Federal and State air, water, noise and other pollution standards or implementation plans.
                (c) State Directors and Field Managers shall, to the extent practicable, keep apprised of State and local governmental and Indian tribal policies, plans, and programs, but they shall not be accountable for ensuring consistency if they have not been notified, in writing, by State and local governments or Indian tribes of an apparent inconsistency.
                (d) Where State and local government policies, plans, and programs differ, those of the higher authority will normally be followed.

                (e) Prior to the approval of a proposed resource management plan, or amendment to a management framework plan or resource management plan, the State Director shall submit to the Governor of the State(s) involved, the proposed plan or amendment and shall identify any known inconsistencies with State or local plans, policies or programs. The Governor(s) shall have 60 days in which to identify inconsistencies and provide recommendations in writing to the State Director. If the Governor(s) does not respond within the 60-day period, the plan or amendment shall be presumed to be consistent. If the written recommendation(s) of the Governor(s) recommend changes in the proposed plan or amendment which were not raised during the public participation process on that plan or amendment, the State Director shall provide the public with an opportunity to comment on the recommendation(s). If the State Director does not accept the recommendations of the Governor(s), the State Director shall notify the Governor(s) and the Governor(s) shall have 30 days in which to submit a written appeal to the Director of the Bureau of Land Management. The Director shall accept the recommendations of the Governor(s) if he/she determines that they provide for a reasonable balance between the national interest and the State's interest. The Director shall communicate to the Governor(s) in writing and publish in the Federal Register the reasons for his/her determination to accept or reject such Governor's recommendations.
                [48 FR 20368, May 5, 1983, as amended at 70 FR 14567, Mar. 23, 2005; 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.4
                Resource management planning process.
                [48 FR 20368, May 5, 1983, as amended at 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.4-1
                Identification of issues.
                At the outset of the planning process, the public, other Federal agencies, State and local governments and Indian tribes shall be given an opportunity to suggest concerns, needs, and resource use, development and protection opportunities for consideration in the preparation of the resource management plan. The Field Manager, in collaboration with any cooperating agencies, will analyze those suggestions and other available data, such as records of resource conditions, trends, needs, and problems, and select topics and determine the issues to be addressed during the planning process. Issues may be modified during the planning process to incorporate new information. The identification of issues shall also comply with the scoping process required by regulations implementing the National Environmental Policy Act (40 CFR 1501.7).
                [48 FR 20368, May 5, 1983, as amended at 70 FR 14566, Mar. 23, 2005; 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                
                § 1610.4-2
                Development of planning criteria.
                (a) The Field Manager will prepare criteria to guide development of the resource management plan or revision, to ensure:
                (1) It is tailored to the issues previously identified; and
                (2) That BLM avoids unnecessary data collection and analyses.
                (b) Planning criteria will generally be based upon applicable law, Director and State Director guidance, the results of public participation, and coordination with any cooperating agencies and other Federal agencies, State and local governments, and federally recognized Indian tribes.
                (c) BLM will make proposed planning criteria, including any significant changes, available for public comment prior to being approved by the Field Manager for use in the planning process.
                (d) BLM may change planning criteria as planning proceeds if we determine that public suggestions or study and assessment findings make such changes desirable.
                [70 FR 14566, Mar. 23, 2005, as amended at 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.4-3
                Inventory data and information collection.
                The Field Manager, in collaboration with any cooperating agencies, will arrange for resource, environmental, social, economic and institutional data and information to be collected, or assembled if already available. New information and inventory data collection will emphasize significant issues and decisions with the greatest potential impact. Inventory data and information shall be collected in a manner that aids application in the planning process, including subsequent monitoring requirements.
                [48 FR 20368, May 5, 1983, as amended at 70 FR 14566, Mar. 23, 2005; 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.4-4
                Analysis of the management situation.
                The Field Manager, in collaboration with any cooperating agencies, will analyze the inventory data and other information available to determine the ability of the resource area to respond to identified issues and opportunities. The analysis of the management situation shall provide, consistent with multiple use principles, the basis for formulating reasonable alternatives, including the types of resources for development or protection. Factors to be considered may include, but are not limited to:
                (a) The types of resource use and protection authorized by the Federal Land Policy and Management Act and other relevant legislation;
                (b) Opportunities to meet goals and objectives defined in national and State Director guidance;
                (c) Resource demand forecasts and analyses relevant to the resource area;
                (d) The estimated sustained levels of the various goods, services and uses that may be attained under existing biological and physical conditions and under differing management practices and degrees of management intensity which are economically viable under benefit cost or cost effectiveness standards prescribed in national or State Director guidance;
                (e) Specific requirements and constraints to achieve consistency with policies, plans and programs of other Federal agencies, State and local government agencies and Indian tribes;
                (f) Opportunities to resolve public issues and management concerns;
                (g) Degree of local dependence on resources from public lands;
                (h) The extent of coal lands which may be further considered under provisions of § 3420.2-3(a) of this title; and
                (i) Critical threshold levels which should be considered in the formulation of planned alternatives.
                [48 FR 20368, May 5, 1983, as amended at 70 FR 14566, Mar. 23, 2005; 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.4-5
                Formulation of alternatives.

                At the direction of the Field Manager, in collaboration with any cooperating agencies, BLM will consider all reasonable resource management alternatives and develop several complete alternatives for detailed study. Nonetheless, the decision to designate alternatives for further development and analysis remains the exclusive responsibility of the BLM. The alternatives developed shall reflect the variety of issues and guidance applicable to the resource uses. In order to limit the total number of alternatives analyzed in detail to a manageable number for presentation and analysis, all reasonable variations shall be treated as sub-alternatives. One alternative shall be for no action, which means continuation of present level or systems of resource use. The plan shall note any alternatives identified and eliminated from detailed study and shall briefly discuss the reasons for their elimination.
                [48 FR 20368, May 5, 1983, as amended at 70 FR 14567, Mar. 23, 2005; 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.4-6
                Estimation of effects of alternatives.
                The Field Manager, in collaboration with any cooperating agencies, will estimate and display the physical, biological, economic, and social effects of implementing each alternative considered in detail. The estimation of effects shall be guided by the planning criteria and procedures implementing the National Environmental Policy Act. The estimate may be stated in terms of probable ranges where effects cannot be precisely determined.
                [48 FR 20368, May 5, 1983, as amended at 70 FR 14567, Mar. 23, 2005; 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.4-7
                Selection of preferred alternatives.
                The Field Manager, in collaboration with any cooperating agencies, will evaluate the alternatives, estimate their effects according to the planning criteria, and identify a preferred alternative that best meets Director and State Director guidance. Nonetheless, the decision to select a preferred alternative remains the exclusive responsibility of the BLM. The resulting draft resource management plan and draft environmental impact statement shall be forwarded to the State Director for approval, publication, and filing with the Environmental Protection Agency. This draft plan and environmental impact statement shall be provided for comment to the Governor of the State involved, and to officials of other Federal agencies, State and local governments and Indian tribes that the State Director has reason to believe would be concerned. This action shall constitute compliance with the requirements of § 3420.1-7 of this title.
                [48 FR 20368, May 5, 1983, as amended at 70 FR 14567, Mar. 23, 2005; 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.4-8
                Selection of resource management plan.
                After publication of the draft resource management plan and draft environmental impact statement, the Field Manager shall evaluate the comments received and select and recommend to the State Director, for supervisory review and publication, a proposed resource management plan and final environmental impact statement. After supervisory review of the proposed resource management plan, the State Director shall publish the plan and file the related environmental impact statement.
                [48 FR 20368, May 5, 1983, as amended at 70 FR 14567, Mar. 23, 2005; 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.4-9
                Monitoring and evaluation.
                The proposed plan shall establish intervals and standards, as appropriate, for monitoring and evaluation of the plan. Such intervals and standards shall be based on the sensitivity of the resource to the decisions involved and shall provide for evaluation to determine whether mitigation measures are satisfactory, whether there has been significant change in the related plans of other Federal agencies, State or local governments, or Indian tribes, or whether there is new data of significance to the plan. The Field Manager shall be responsible for monitoring and evaluating the plan in accordance with the established intervals and standards and at other times as appropriate to determine whether there is sufficient cause to warrant amendment or revision of the plan.
                [48 FR 20368, May 5, 1983, as amended at 70 FR 14567, Mar. 23, 2005; 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                
                § 1610.5
                Resource management plan approval, use and modification.
                [48 FR 20368, May 5, 1983, as amended at 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.5-1
                Resource management plan approval and administrative review.
                (a) The proposed resource management plan or revision shall be submitted by the Field Manager to the State Director for supervisory review and approval. When the review is completed the State Director shall either publish the proposed plan and file the related environmental impact statement or return the plan to the Field Manager with a written statement of the problems to be resolved before the proposed plan can be published.

                (b) No earlier than 30 days after the Environmental Protection Agency publishes a notice of the filing of the final environmental impact statement in the Federal Register, and pending final action on any protest that may be filed, the State Director shall approve the plan. Approval shall be withheld on any portion of a plan or amendment being protested until final action has been completed on such protest. Before such approval is given, there shall be public notice and opportunity for public comment on any significant change made to the proposed plan. The approval shall be documented in a concise public record of the decision, meeting the requirements of regulations for the National Environmental Policy Act of 1969 (40 CFR 1505.2).
                [48 FR 20368, May 5, 1983, as amended at 70 FR 14567, Mar. 23, 2005; 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.5-2
                Protest procedures.
                (a) Any person who participated in the planning process and has an interest which is or may be adversely affected by the approval or amendment of a resource management plan may protest such approval or amendment. A protest may raise only those issues which were submitted for the record during the planning process.

                (1) The protest shall be in writing and shall be filed with the Director. The protest shall be filed within 30 days of the date the Environmental Protection Agency published the notice of receipt of the final environmental impact statement containing the plan or amendment in the Federal Register. For an amendment not requiring the preparation of an environmental impact statement, the protest shall be filed within 30 days of the publication of the notice of its effective date.
                (2) The protest shall contain:
                (i) The name, mailing address, telephone number and interest of the person filing the protest;
                (ii) A statement of the issue or issues being protested;
                (iii) A statement of the part or parts of the plan or amendment being protested;
                (iv) A copy of all documents addressing the issue or issues that were submitted during the planning process by the protesting party or an indication of the date the issue or issues were discussed for the record; and
                (v) A concise statement explaining why the State Director's decision is believed to be wrong.
                (3) The Director shall promptly render a decision on the protest. The decision shall be in writing and shall set forth the reasons for the decision. The decision shall be sent to the protesting party by certified mail, return receipt requested.
                (b) The decision of the Director shall be the final decision of the Department of the Interior.
                [48 FR 20368, May 5, 1983, as amended at 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.5-3
                Conformity and implementation.
                (a) All future resource management authorizations and actions, as well as budget or other action proposals to higher levels in the Bureau of Land Management and Department, and subsequent more detailed or specific planning, shall conform to the approved plan.

                (b) After a plan is approved or amended, and if otherwise authorized by law, regulation, contract, permit, cooperative agreement or other instrument of occupancy and use, the Field Manager shall take appropriate measures, subject to valid existing rights, to make operations and activities under existing permits, contracts, cooperative agreements or other instruments for occupancy and use, conform to the approved plan or amendment within a reasonable period of time. Any person adversely affected by a specific action being proposed to implement some portion of a resource management plan or amendment may appeal such action pursuant to 43 CFR 4.400 at the time the action is proposed for implementation.
                (c) If a proposed action is not in conformance, and warrants further consideration before a plan revision is scheduled, such consideration shall be through a plan amendment in accordance with the provisions of § 1610.5-5 of this title.
                (d) More detailed and site specific plans for coal, oil shale and tar sand resources shall be prepared in accordance with specific regulations for those resources: Group 3400 of this title for coal; Group 3900 of this title for oil shale; and part 3140 of this title for tar sand. These activity plans shall be in conformance with land use plans prepared and approved under the provisions of this part.
                [48 FR 20368, May 5, 1983, as amended at 70 FR 14567, Mar. 23, 2005; 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.5-4
                Maintenance.
                Resource management plans and supporting components shall be maintained as necessary to reflect minor changes in data. Such maintenance is limited to further refining or documenting a previously approved decision incorporated in the plan. Maintenance shall not result in expansion in the scope of resource uses or restrictions, or change the terms, conditions, and decisions of the approved plan. Maintenance is not considered a plan amendment and shall not require the formal public involvement and interagency coordination process described under §§ 1610.2 and 1610.3 of this title or the preparation of an environmental assessment or environmental impact statement. Maintenance shall be documented in plans and supporting records.
                [48 FR 20368, May 5, 1983, as amended at 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.5-5
                Amendment.
                A resource management plan may be changed through amendment. An amendment shall be initiated by the need to consider monitoring and evaluation findings, new data, new or revised policy, a change in circumstances or a proposed action that may result in a change in the scope of resource uses or a change in the terms, conditions and decisions of the approved plan. An amendment shall be made through an environmental assessment of the proposed change, or an environmental impact statement, if necessary, public involvement as prescribed in § 1610.2 of this title, interagency coordination and consistency determination as prescribed in § 1610.3 of this title and any other data or analysis that may be appropriate. In all cases, the effect of the amendment on the plan shall be evaluated. If the amendment is being considered in response to a specific proposal, the analysis required for the proposal and for the amendment may occur simultaneously.
                (a) If the environmental assessment does not disclose significant impact, a finding of no significant impact may be made by the Field Manager. The Field Manager shall then make a recommendation on the amendment to the State Director for approval, and upon approval, the Field Manager shall issue a public notice of the action taken on the amendment. If the amendment is approved, it may be implemented 30 days after such notice.
                (b) If a decision is made to prepare an environmental impact statement, the amending process shall follow the same procedure required for the preparation and approval of the plan, but consideration shall be limited to that portion of the plan being considered for amendment. If several plans are being amended simultaneously, a single environmental impact statement may be prepared to cover all amendments.
                [48 FR 20368, May 5, 1983, as amended at 70 FR 14567, Mar. 23, 2005; 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                
                § 1610.5-6
                Revision.
                A resource management plan shall be revised as necessary, based on monitoring and evaluation findings (§ 1610.4-9), new data, new or revised policy and changes in circumstances affecting the entire plan or major portions of the plan. Revisions shall comply with all of the requirements of these regulations for preparing and approving an original resource management plan.
                [48 FR 20368, May 5, 1983, as amended at 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.5-7
                Situations where action can be taken based on another agency's plan, or a land use analysis.
                These regulations authorize the preparation of a resource management plan for whatever public land interests exist in a given land area. There are situations of mixed ownership where the public land estate is under non-Federal surface, or administration of the land is shared by the Bureau of Land Management with another Federal agency. The Field Manager may use the plans or the land use analysis of other agencies when split or shared estate conditions exist in any of the following situations:
                (a) Another agency's plan (Federal, State, or local) may be used as a basis for an action only if it is comprehensive and has considered the public land interest involved in a way comparable to the manner in which it would have been considered in a resource management plan, including the opportunity for public participation.
                (b) After evaluation and review, the Bureau of Land Management may adopt another agency's plan for continued use as a resource management plan if an agreement is reached between the Bureau of Land Management and the other agency to provide for maintenance and amendment of the plan, as necessary, to comply with law and policy applicable to public lands.
                (c) A land use analysis may be used to consider a coal lease when there is no Federal ownership interest in the surface or when coal resources are insufficient to justify plan preparation costs. The land use analysis process, as authorized by the Federal Coal Leasing Amendments Act, consists of an environmental assessment or impact statement, public participation as required by § 1610.2 of this title, the consultation and consistency determinations required by § 1610.3 of this title, the protest procedure prescribed by § 1610.5-2 of this title and a decision on the coal lease proposal. A land use analysis meets the planning requirements of section 202 of the Federal Land Policy and Management Act. The decision to approve the land use analysis and to lease coal is made by the Departmental official who has been delegated the authority to issue coal leases.
                [48 FR 20368, May 5, 1983, as amended at 70 FR 14567, Mar. 23, 2005; 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.6
                Management decision review by Congress.
                The Federal Land Policy and Management Act requires that any Bureau of Land Management management decision or action pursuant to a management decision which totally eliminates one or more principal or major uses for 2 or more years with respect to a tract of 100,000 acres or more, shall be reported by the Secretary to Congress before it can be implemented. This report shall not be required prior to approval of a resource management plan which, if fully or partially implemented, would result in such an elimination. The required report shall be submitted as the first action step in implementing that portion of a resource management plan which would require elimination of such a use.
                [48 FR 20368, May 5, 1983, as amended at 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.7
                Designation of areas.
                [48 FR 20368, May 5, 1983, as amended at 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.7-1
                Designation of areas unsuitable for surface mining.

                (a)(1) The planning process is the chief process by which public land is reviewed to assess whether there are areas unsuitable for all or certain types of surface coal mining operations under section 522(b) of the Surface Mining Control and Reclamation Act. The unsuitability criteria to be applied during the planning process are found in § 3461.1 of this title.
                (2) When petitions to designate land unsuitable under section 522(c) of the Surface Mining Control and Reclamation Act are referred to the Bureau of Land Management for comment, the resource management plan, or plan amendment if available, shall be the basis for review.
                (3) After a resource management plan or plan amendment is approved in which lands are assessed as unsuitable, the Field Manager shall take all necessary steps to implement the results of the unsuitability review as it applies to all or certain types of coal mining.
                (b)(1) The resource management planning process is the chief process by which public lands are reviewed for designation as unsuitable for entry or leasing for mining operations for minerals and materials other than coal under section 601 of the Surface Mining Control and Reclamation Act.
                (2) When petitions to designate lands unsuitable under section 601 of the Surface Mining Control and Reclamation Act are received by the Bureau of Land Management, the resource management plan, if available, shall be the basis for determinations for designation.
                (3) After a resource management plan or plan amendment in which lands are designated unsuitable is approved, the Field Manager shall take all necessary steps to implement the results of the unsuitability review as it applies to minerals or materials other than coal.
                [48 FR 20368, May 5, 1983, as amended at 70 FR 14567, Mar. 23, 2005; 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.7-2
                Designation of areas of critical environmental concern.
                Areas having potential for Areas of Critical Environmental Concern (ACEC) designation and protection management shall be identified and considered throughout the resource management planning process (see §§ 1610.4-1 through 1610.4-9).
                (a) The inventory data shall be analyzed to determine whether there are areas containing resources, values, systems or processes or hazards eligible for further consideration for designation as an ACEC. In order to be a potential ACEC, both of the following criteria shall be met:
                (1) Relevance. There shall be present a significant historic, cultural, or scenic value; a fish or wildlife resource or other natural system or process; or natural hazard.
                (2) Importance. The above described value, resource, system, process, or hazard shall have substantial significance and values. This generally requires qualities of more than local significance and special worth, consequence, meaning, distinctiveness, or cause for concern. A natural hazard can be important if it is a significant threat to human life or property.

                (b) The State Director, upon approval of a draft resource management plan, plan revision, or plan amendment involving ACECs, shall publish a notice in the Federal Register listing each ACEC proposed and specifying the resource use limitations, if any, which would occur if it were formally designated. The notice shall provide a 60-day period for public comment on the proposed ACEC designation. The approval of a resource management plan, plan revision, or plan amendment constitutes formal designation of any ACEC involved. The approved plan shall include the general management practices and uses, including mitigating measures, identified to protect designated ACEC.
                [48 FR 20368, May 5, 1983, as amended at 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
              
              
                § 1610.8
                Transition period.
                (a) Until superseded by resource management plans, management framework plans may be the basis for considering proposed actions as follows:
                (1) The management framework plan shall be in compliance with the principle of multiple use and sustained yield and shall have been developed with public participation and governmental coordination, but not necessarily precisely as prescribed in §§ 1610.2 and 1610.3 of this title.

                (2) No sooner than 30 days after the Environmental Protection Agency publishes a notice of the filing of a final court-ordered environmental impact statement—which is based on a management framework plan—proposed actions may be initiated without any further analysis or processes included in this subpart.
                (3) For proposed actions other than those described in paragraph (a)(2) of this section, determination shall be made by the Field Manager whether the proposed action is in conformance with the management framework plan. Such determination shall be in writing and shall explain the reasons for the determination.
                (i) If the proposed action is in conformance, it may be further considered for decision under procedures applicable to that type of action, including requirements of regulations for implementing the procedural provisions of the National Environmental Policy Act in 40 CFR parts 1500-1508.
                (ii) If the proposed action is not in conformance with the management framework plan, and if the proposed action warrants further favorable consideration before a resource management plan is scheduled for preparation, such consideration shall be through a management framework plan amendment using the provisions of § 1610.5-5 of this title.
                (b)(1) If an action is proposed where public lands are not covered by a management framework plan or a resource management plan, an environmental assessment and an environmental impact statement, if necessary, plus any other data and analysis necessary to make an informed decision, shall be used to assess the impacts of the proposal and to provide a basis for a decision on the proposal.
                (2) A land disposal action may be considered before a resource management plan is scheduled for preparation, through a planning analysis, using the process described in § 1610.5-5 of this title for amending a plan.
                [48 FR 20368, May 5, 1983, as amended at 70 FR 14567, Mar. 23, 2005; 81 FR 89661, Dec. 12, 2016; 82 FR 60555, Dec. 21, 2017]
                Group 1700—Program Management
              
            
          
          
            Pt. 1780
            PART 1780—COOPERATIVE RELATIONS
            
              
                Subpart 1784—Advisory Committees
                Sec.
                1784.0-1
                Purpose.
                1784.0-2
                Objectives.
                1784.0-3
                Authority.
                1784.0-4
                [Reserved]
                1784.0-5
                Definitions.
                1784.0-6
                Policy.
                1784.1
                Establishment, duration, termination, and renewal.
                1784.1-1
                Establishment.
                1784.1-2
                Duration, termination, and renewal.
                1784.2
                Composition, avoidance of conflict of interest.
                1784.2-1
                Composition.
                1784.2-2
                Avoidance of conflict of interest.
                1784.3
                Member service.
                1784.4
                Public participation.
                1784.4-1
                Calls for nominations.
                1784.4-2
                Notice of meetings.
                1784.4-3
                Open meetings.
                1784.5
                Operating procedures.
                1784.5-1
                Functions.
                1784.5-2
                Meetings.
                1784.5-3
                Records.
                1784.6
                Membership and functions of resource advisory councils and sub-groups.
                1784.6-1
                Resource advisory councils—requirements.
                1784.6-2
                Resource advisory councils—optional features.
              
            
            
              Authority:
              5 U.S.C. App. (Federal Advisory Committee Act); 43 U.S.C. 1739.
            
            
              Source:
              45 FR 8177, Feb. 6, 1980, unless otherwise noted.
            
            
              Subpart 1784—Advisory Committees
              
                § 1784.0-1
                Purpose.
                This subpart contains standards and procedures for the creation, operation and termination of advisory committees to advise the Secretary of the Interior and Bureau of Land Management on matters relating to public lands and resources under the administrative jurisdiction of the Bureau of Land Management.
              
              
                § 1784.0-2
                Objectives.

                The objective of advisory committees established under these regulations is to make available to the Department of the Interior and Bureau of Land Management the expert counsel of concerned, knowledgeable citizens and public officials regarding both the formulation of operating guidelines and the preparation and execution of plans and programs for the use and management of public lands, their natural and cultural resources, and the environment.
              
              
                § 1784.0-3
                Authority.
                (a) The Federal Advisory Committee Act (5 U.S.C. Appendix 1) requires establishment of a system governing advisory committees in the Executive Branch of the Federal Government and specifies policies, procedures, and responsibilities for committee creation, management and termination.

                (b) The Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), as amended by the Public Rangelands Improvement Act of 1978 (43 U.S.C. 1901 et seq.), requires establishment of advisory councils representative of major citizen interests concerned with resource management planning or the management of public lands.
                (c) Section 2 of the Reorganization Plan No. 3 of 1950 (5 U.S.C. Appendix, as amended; 64 Stat. 1262), authorizes the Secretary of the Interior to make provisions deemed appropriate authorizing the performance by any other officer, or by any agency or employee or the Department of the Interior of any Departmental function. The establishment of advisory committees is deemed an appropriate action.
                [45 FR 8177, Feb. 6, 1980, as amended at 51 FR 39529, Oct. 29, 1986]
              
              
                § 1784.0-4
                [Reserved]
              
              
                § 1784.0-5
                Definitions.
                As used in this subpart, the term:
                (a) Advisory committee means any committee, council, or board established or utilized for purposes of obtaining advice or recommendations.
                (b) Secretary means Secretary of the Interior.
                (c) Director means the Director of the Bureau of Land Management.
                (d) Designated Federal officer means the Federal officer or employee designated by an advisory committee charter who approves meeting agendas and attends all meetings of the committee and its subcommittees, if any.
                (e) Public lands means any lands and interest in lands owned by the United States administered by the Secretary of the Interior through the Bureau of Land Management, except:
                (1) Lands located on the Outer Continental Shelf; and
                (2) Lands held for the benefit of Indians, Aleuts, and Eskimos.
                [45 FR 8177, Feb. 6, 1980, as amended at 60 FR 9958, Feb. 22, 1995]
              
              
                § 1784.0-6
                Policy.
                As part of the Department's program for public participation, it is the policy of the Secretary to establish and employ committees representative of major citizens' interests, or where required by law, of special citizen interests, to advise the Secretary and Director regarding policy formulation, program planning, decisionmaking, attainment of program objectives, and achievement of improved program coordination and economies in the management of public lands and resources; to regularly ensure that such committees are being optimally employed; and to limit the number of advisory committees to that essential to the conduct of the public's business.
              
              
                § 1784.1
                Establishment, duration, termination, and renewal.
              
              
                § 1784.1-1
                Establishment.
                (a) An advisory committee required by statute is established or renewed upon the filing of a charter, signed by the Secretary, with the Committee on Energy and Natural Resources of the United States Senate and the Committee on Interior and Insular Affairs of the United States House of Representatives.
                (b) An advisory committee not specifically required by statute shall be established only when the Secretary has—

                (1) Determined as a matter of formal record, after consultation with the General Services Administration, that establishment of the committee is in the public interest in connection with duties required of the Department of the Interior by law;
                
                (2) Signed and filed the committee charter; and
                (3) Published in the Federal Register a notice of his determination and of the establishment of the committee.
                (c) An advisory committee shall not meet or take any action until the Committee's charter has been signed by the Secretary and copies filed with the appropriate committees of the Senate and House of Representatives and the Library of Congress.
              
              
                § 1784.1-2
                Duration, termination, and renewal.
                (a) An advisory committee not mandated by statute, i.e., established at the discretion of the Secretary, shall terminate not later than 2 years after its establishment unless, prior to that time, it is rechartered by the Secretary and copies of the new charter are filed with the appropriate committees of the Senate and House of Representatives. Any committee so renewed shall continue for not more than 2 additional years unless, prior to expiration of such period, it is again rechartered.
                (b) Any advisory committee mandated by statute shall terminate not later than 2 years after the date of its establishment unless its duration is otherwise provided by law. Upon the expiration of each successive two-year period following date of establishment, a new charter shall be prepared and, after Secretarial approval, filed with the appropriate committees of the Senate and House of Representatives for any statutory advisory committee being continued.
              
              
                § 1784.2
                Composition, avoidance of conflict of interest.
              
              
                § 1784.2-1
                Composition.
                (a) Each advisory committee shall be structured to provide fair membership balance, both geographic and interest-specific, in terms of the functions to be performed and points of view to be represented, as prescribed by its charter. Each shall be formed with the objective of providing representative counsel and advice about public land and resource planning, retention, management and disposal. No person is to be denied an opportunity to serve because of race, age, sex, religion or national origin.
                (b) Individuals shall qualify to serve on an advisory committee because their education, training, or experience enables them to give informed and objective advice regarding an industry, discipline, or interest specified in the committee's charter; they have demonstrated experience or knowledge of the geographical area under the purview of the advisory committee; and they have demonstrated a commitment to collaborate in seeking solutions to resource management issues.
                [45 FR 8177, Feb. 6, 1980, as amended at 60 FR 9958, Feb. 22, 1995]
              
              
                § 1784.2-2
                Avoidance of conflict of interest.
                (a) Persons or employees of organizations who hold leases, licenses, permits, contracts or claims which involve lands or resources administered by the Bureau of Land Management normally shall not serve on advisory committees except—
                (1) Holders of grazing permits and leases may serve on advisory committees, including resource advisory councils, and may serve on subgroups of such advisory councils;
                (2) That the lack of candidates make them the only available candidates; or
                (3) When they have special knowledge or experience which is needed to accomplish the committee functions to be performed.
                (b) No advisory committee members, including members of resource advisory councils, and no members of subgroups of such advisory committees, shall participate in any matter in which the members have a direct interest.
                (c) Members of advisory committees shall be required to disclose their direct or indirect interest in leases, licenses, permits, contracts, or claims and related litigation which involve lands or resources administered by the Bureau of Land Management. For the purposes of this paragraph, indirect interest includes holdings of a spouse or a dependent child.
                [45 FR 8177, Feb. 6, 1980, as amended at 60 FR 9958, Feb. 22, 1995]
              
              
                
                § 1784.3
                Member service.
                (a) Appointments to advisory committees shall be for 2-year terms unless otherwise specified in the charter or the appointing document. Terms of service normally coincide with duration of the committee charter. Members may be appointed to additional terms at the discretion of the authorized appointing official.
                (1) The term of the member of a council who has been appointed on the basis of his status as an elected official of general purpose government serving the people of the geographical area for which the council is established shall end upon that person's departure from such elective office if such departure occurs before his or her term of appointment or reappointment to the council would otherwise expire. However, the Secretary, in his discretion, may permit the member to complete the term in another vacant position on the council, provided that the member is qualified to represent one of the other categories of major citizens' interests set forth in the charter of the council;
                (2) A vacancy occurring by reason of removal, resignation, death, or departure from elective office shall be filled for the balance of the vacating member's term using the same method by which the original appointment was made;
                (b) Committee members advise and report only to the official(s) specified in the charter. Service as an advisor, however, does not limit the rights of a member acting as a private citizen or as a member or official of another organization.
                (c) The Secretary or the designated Federal officer may, after written notice, terminate the service of an advisor if, in the judgment of the Secretary or the designated Federal officer, such removal is in the public interest, or if the advisor—
                (1) No longer meets the requirements under which elected or appointed;
                (2) Fails or is unable to participate regularly in committee work; or
                (3) Has violated Federal law or the regulations of the Secretary.
                (d) For purposes of compensation, members of advisory committees shall be reimbursed for travel and per diem expenses when on advisory committee business, as authorized by 5 U.S.C. 5703. No reimbursement shall be made for expenses incurred by members of subgroups selected by established committees, except that the designated Federal officer may reimburse travel and per diem expenses to members of subgroups who are also members of the parent committee.
                [45 FR 8177, Feb. 6, 1980, as amended at 47 FR 6429, Feb. 12, 1982; 47 FR 34389, Aug. 9, 1982; 51 FR 39529, Oct. 29, 1986; 52 FR 5284, Feb. 20, 1987; 60 FR 9958, Feb. 22, 1995]
              
              
                § 1784.4
                Public participation.
              
              
                § 1784.4-1
                Calls for nominations.

                Except where otherwise provided, candidates for appointment to advisory committees are sought through public calls for public nominations. Such calls shall be published in the Federal Register and are made through media releases and systematic contacts with individuals and organizations interested in the use and management of public lands and resources.
              
              
                § 1784.4-2
                Notice of meetings.

                (a) Notices of meetings of advisory committees and any subcommittees that may be formed shall be published in the Federal Register and distributed to the media 30 days in advance of a meeting. However, if urgent matters arise, notices of meetings of advisory committees and any subcommittees shall be published in the Federal Register and distributed to the media at least 15 days in advance of a meeting.
                (b) Notices shall set forth meeting locations, topics or issues to be discussed, and times and places for the public to be heard.
              
              
                § 1784.4-3
                Open meetings.
                (a) All advisory committee and subcommittee meetings and associated field examinations shall be open to the public and news media.
                (b) Anyone may appear before or file a statement with a committee or subcommittee regarding matters on a meeting agenda.

                (c) The scheduling of meetings and the preparation of agendas shall be done in a manner that will encourage and facilitate public attendance and participation. The amount of time scheduled for public presentations and meeting times may be extended when the authorized representative considers it necessary to accommodate all who seek to be heard regarding matters on the agenda.
              
              
                § 1784.5
                Operating procedures.
              
              
                § 1784.5-1
                Functions.
                The function of an advisory committee is solely advisory, and recommendations shall be made only to the authorized representative specified in its charter. Determinations of actions to be taken on the reports and recommendations of a committee shall be made only by the Secretary or the designated Federal officer.
                [45 FR 8177, Feb. 6, 1980, as amended at 60 FR 9958, Feb. 22, 1995]
              
              
                § 1784.5-2
                Meetings.
                (a) Advisory committees shall meet only at the call of the Secretary or the designated Federal officer.
                (b) No meeting shall be held in the absence of the Secretary or the designated Federal officer.
                (c) Each meeting shall be conducted with close adherence to an agenda which has been approved in advance by the authorized representative.
                (d) The authorized representative may adjourn an advisory committee meeting at any time when—
                (1) Continuance would be inconsistent with either the purpose for which the meeting was called or the established rules for its conduct; or
                (2) Adjournment is determined to be in the public interest.
                [45 FR 8177, Feb. 6, 1980, as amended at 60 FR 9958, Feb. 22, 1995]
              
              
                § 1784.5-3
                Records.
                (a) Detailed records shall be kept of each meeting of an advisory committee and any subcommittees that may be formed. These records shall include as a minimum—
                (1) The time and place of the meeting;
                (2) Copies of the Federal Register and other public notices announcing the meeting;
                (3) A list of advisors and Department or Bureau employees present;
                (4) A list of members of the public present and who each represented;
                (5) The meeting agenda;
                (6) A complete and accurate summary description of matters discussed and conclusions reached;
                (7) A list of recommendations made by the advisory committee;
                (8) Copies of all reports received, issued, or approved by the Committee or subcommittee; and
                (9) A description of the nature of public participation. The Chairperson of the advisory committee shall certify to the accuracy of meeting records.
                (b) All records, reports, transcripts, minutes, recommendations, studies, working papers, and other documents prepared by or submitted to an advisory committee shall be available for public inspection and copying in the Bureau of Land Management office responsible for support of that committee. Upon request, copies shall be provided at the cost of duplication as established by the regulations in 43 CFR part 2 (Appendix A).
              
              
                § 1784.6
                Membership and functions of resource advisory councils and sub-groups.
              
              
                § 1784.6-1
                Resource advisory councils—requirements.
                (a) Resource advisory councils shall be established to cover all lands administered by the Bureau of Land Management, except where—
                (1) There is insufficient interest in participation to ensure that membership can be fairly balanced in terms of the points of view represented and the functions to be performed; or
                (2) The location of the public lands with respect to the population of users and other interested parties precludes effective participation.

                (b) A resource advisory council advises the Bureau of Land Management official to whom it reports regarding the preparation, amendment and implementation of land use plans for public lands and resources within its area. Except for the purposes of long-range planning and the establishment of resource management priorities, a resource advisory council shall not provide advice on the allocation and expenditure of funds. A resource advisory council shall not provide advice regarding personnel actions.
                (c) The Secretary shall appoint the members of each resource advisory council. The Secretary shall appoint at least 1 elected official of general purpose government serving the people of the area to each council. An individual may not serve concurrently on more than 1 resource advisory council. Council members and members of a rangeland resource team or other local general purpose subgroup must reside in 1 of the States within the geographic jurisdiction of the council or subgroup, respectively. Council members and members of general purpose subgroups shall be representative of the interests of the following 3 general groups:
                (1) Persons who—
                (i) Hold Federal grazing permits or leases within the area for which the council is organized;
                (ii) Represent interests associated with transportation or rights-of-way;
                (iii) Represent developed outdoor recreation, off-highway vehicle users, or commercial recreation activities;
                (iv) Represent the commercial timber industry; or
                (v) Represent energy and mineral development.
                (2) Persons representing—
                (i) Nationally or regionally recognized environmental organizations;
                (ii) Dispersed recreational activities;
                (iii) Archeological and historical interests; or
                (iv) Nationally or regionally recognized wild horse and burro interest groups.
                (3) Persons who—
                (i) Hold State, county or local elected office;
                (ii) Are employed by a State agency responsible for management of natural resources, land, or water;
                (iii) Represent Indian tribes within or adjacent to the area for which the council is organized;
                (iv) Are employed as academicians in natural resource management or the natural sciences; or
                (v) Represent the affected public-at-large.
                (d) In appointing members of a resource advisory council from the 3 categories set forth in paragraphs (c)(1), (c)(2), and (c)(3) of this section, the Secretary shall provide for balanced and broad representation from within each category.
                (e) In making appointments to resource advisory councils the Secretary shall consider nominations made by the Governor of the State or States affected and nominations received in response to public calls for nominations pursuant to § 1784.4-1. Persons interested in serving on resource advisory councils may nominate themselves. All nominations shall be accompanied by letters of reference from interests or organizations to be represented.
                (f) Persons appointed to resource advisory councils shall attend a course of instruction in the management of rangeland ecosystems that has been approved by the Bureau of Land Management State Director.
                (g) A resource advisory council shall meet at the call of the designated Federal officer and elect its own officers. The designated Federal officer shall attend all meetings of the council.
                (h) Council charters must include rules defining a quorum and establishing procedures for sending recommendations forward to BLM. A quorum of council members must be present to constitute an official meeting of the council. Formal recommendations shall require agreement of at least a majority of each of the 3 categories of interest from which appointments are made.
                (i) Where the resource advisory council becomes concerned that its advice is being arbitrarily disregarded, the council may request that the Secretary respond directly to such concerns within 60 days of receipt. Such a request can be made only upon the agreement of all council members. The Secretary's response shall not constitute a decision on the merits of any issue that is or might become the subject of an administrative appeal, and shall not be appealable.
                (j) Administrative support for a resource advisory council shall be provided by the office of the designated Federal officer.
                [60 FR 9958, Feb. 22, 1995]
              
              
                
                § 1784.6-2
                Resource advisory councils—optional features.
                (a) Resource advisory councils must be established consistent with any 1 of the 3 models in paragraphs (a)(1), (a)(2), and (a)(3) of this section. The model type and boundaries for resource advisory councils shall be established by the BLM State Director(s) in consultation with the Governors of the affected States and other interested parties.
                (1) Model A
                (i) Council jurisdiction. The geographic jurisdiction of a council shall coincide with BLM District or ecoregion boundaries. The Governor of the affected States or existing resource advisory councils may petition the Secretary to establish a resource advisory council for a specified Bureau of Land Management resource area. The councils will provide advice to the Bureau of Land Management official to whom they report regarding the preparation, amendment and implementation of land use plans. The councils will also assist in establishing other long-range plans and resource management priorities in an advisory capacity, including providing advice on the development of plans for range improvement or development programs.
                (ii) Membership. Each council shall have 15 members, distributed equally among the 3 interest groups specified in § 1784.6-1(c).
                (iii) Quorum and voting requirements. At least 3 council members from each of the 3 categories of interest from which appointments are made pursuant to § 1784.6-1(c) must be present to constitute an official meeting of the council. Formal recommendations shall require agreement of at least 3 council members from each of the 3 categories of interest from which appointments are made.
                (iv) Subgroups. Local rangeland resource teams may be formed within the geographical area for which a resource advisory council provides advice, down to the level of a single allotment. These teams may be formed by a resource advisory council on its own motion or in response to a petition by local citizens. Rangeland resource teams will be formed for the purpose of providing local level input to the resource advisory council regarding issues pertaining to the administration of grazing on public land within the area for which the rangeland resource team is formed.
                (A) Rangeland resource teams will consist of 5 members selected by the resource advisory council. Membership will include 2 persons holding Federal grazing permits or leases. Additional members will include 1 person representing the public-at-large, 1 person representing a nationally or regionally recognized environmental organization, and 1 person representing national, regional, or local wildlife or recreation interests. Persons selected by the council to represent the public-at-large, environmental, and wildlife or recreation interests may not hold Federal grazing permits or leases. At least 1 member must be selected from the membership of the resource advisory council.
                (B) The resource advisory council will be required to select rangeland resource team members from nominees who qualify by virtue of their knowledge or experience of the lands, resources, and communities that fall within the area for which the team is formed. All nominations must be accompanied by letters of recommendation from the groups or interests to be represented.
                (C) All members of rangeland resource teams will attend a course of instruction in the management of rangeland ecosystems that has been approved by the BLM State Director. Rangeland resource teams will have opportunities to raise any matter of concern with the resource advisory council and to request that BLM form a technical review team, as described below, to provide information and options to the council for their consideration.

                (D) Technical review teams can be formed by the BLM authorized officer on the motion of BLM or in response to a request by the resource advisory council or a rangeland resource team. The purpose of such teams is to gather and analyze data and develop recommendations to aid the decisionmaking process, and functions will be limited to tasks assigned by the authorized officer. Membership will be limited to Federal employees and paid consultants. Members will be selected based upon their knowledge of resource management or their familiarity with the specific issues for which the technical review team has been formed. Technical review teams will terminate upon completion of the assigned task.
                (2) Model B
                (i) Council jurisdiction. The jurisdiction of the council shall be Statewide, or on an ecoregion basis. The purpose of the council is to promote federal, state, and local cooperation in the management of natural resources on public lands, and to coordinate the development of sound resource management plans and activities with other states. It will provide an opportunity for meaningful public participation in land management decisions at the state level and will foster conflict resolution through open dialogue and collaboration.
                (ii) Membership. The council shall have 15 members, distributed equally among the 3 interest groups specified in § 1784.6-1(c), and will include at least one representative from wildlife interest groups, grazing interests, minerals and energy interests, and established environmental/conservation interests. The Governor shall chair the council.
                (iii) Quorum and voting requirements. The charter of the council shall specify that 80% or 12 members must be present to constitute a quorum and conduct official business, and that 80% or 12 members of the council must vote affirmatively to refer an issue to BLM Federal officer.
                (iv) Subgroups. Local rangeland resource teams may be formed by the Statewide council, down to the level of a 4th order watershed. Rangeland resource teams will be formed for the purpose of providing local level input to the resource advisory council. They will meet at least quarterly and will promote a decentralized administrative approach, encourage good stewardship, emphasize coordination and cooperation among agencies, permittees and the interested public, develop proposed solutions and management plans for local resources on public lands, promote renewable rangeland resource values, develop proposed standards to address sustainable resource uses and rangeland health, address renewable rangeland resource values, propose and participate in the development of area-specific National Environmental Policy Act documents, and develop range and wildlife education and training programs. As with the resource advisory council, an 80% affirmative vote will be required to send a recommendation to the resource advisory council.
                (A) Rangeland resource teams will not exceed 10 members and will include at least 2 persons from environmental or wildlife groups, 2 grazing permittees, 1 elected official, 1 game and fish district representative, 2 members of the public or other interest groups, and a Federal officer from BLM. Members will be appointed for 2 year terms by the resource advisory council and may be reappointed. No member may serve on more than 1 rangeland resource team.
                (B) Technical review teams can be formed by the BLM authorized officer on the motion of BLM or in response to a request by the resource advisory council or a rangeland resource team. The purpose of such teams is to gather and analyze data and develop recommendations to aid the decisionmaking process, and functions will be limited to tasks assigned by the authorized officer. Membership will be limited to Federal employees and paid consultants. Members will be selected based upon their knowledge of resource management or their familiarity with the specific issues for which the technical review team has been formed. Technical review teams will terminate upon completion of the assigned task.
                (3) Model C
                (i) Council jurisdiction. The jurisdiction of the council shall be on the basis of ecoregion, State, or BLM district boundaries.
                (ii) Membership. Membership of the council shall be 10 to 15 members, distributed in a balanced fashion among the 3 interest groups defined in § 1784.6-1(c).
                (iii) Quorum and voting requirements. The charter of each council shall specify that a majority of each interest group must be present to constitute a quorum and conduct official business, and that a majority of each interest group must vote affirmatively to refer an issue to BLM Federal officer.
                (iv) Subgroups. Resource advisory councils may form more local teams to provide general local level input to the resource advisory council on issues necessary to the successful functioning of the council. Such subgroups can be formed in response to a petition from local citizens or on the motion of the resource advisory council. Membership in any subgroup formed for the purpose of providing general input to the resource advisory council on grazing administration should be constituted in accordance with provisions for membership in § 1784.6-1(c).
                (A) Technical review teams can be formed by the BLM authorized officer on the motion of BLM or in response to a request by the resource advisory council or a local team. The purpose of such technical review teams is to gather and analyze data and develop recommendations to aid the decisionmaking process, and functions will be limited to tasks assigned by the authorized officer. Membership will be limited to Federal employees and paid consultants. Members will be selected based upon their knowledge of resource management or their familiarity with the specific issues for which the technical review team has been formed. Technical review teams will terminate upon completion of the assigned task.
                (B) [Reserved]
                [60 FR 9959, Feb. 22, 1995]
                Group 1800—Public Administrative Procedures
              
            
          
          
            Pt. 1810
            PART 1810—INTRODUCTION AND GENERAL GUIDANCE
            
              
                Subpart 1810—General Rules
                Sec.
                1810.1
                Rules of construction; words and phrases.
                1810.2
                Communications by mail; when mailing requirements are met.
                1810.3
                Effect of laches; authority to bind government.
                1810.4
                Information required by forms.
              
              
                Subpart 1812—Qualifications of Practitioners
                1812.1
                General.
                1812.1-1
                Regulations governing practice before the Department.
                1812.1-2
                Inquiries.
              
              
                Subpart 1815—Disaster Relief
                1815.0-3
                Authority.
                1815.0-5
                Definitions.
                1815.1
                Timber sale contracts.
                1815.1-1
                Relief granted.
                1815.1-2
                Applications.
              
            
            
              Authority:
              43 U.S.C. 1740.
            
            
              Subpart 1810—General Rules
              
                Source:
                35 FR 9513, June 13, 1970, unless otherwise noted.
              
              
                § 1810.1
                Rules of construction; words and phrases.
                Except where the context of the regulation or of the Act of the Congress on which it is based, indicates otherwise, when used in the regulations of this chapter:
                (a) Words importing the singular include and apply to the plural also;
                (b) Words importing the plural include the singular;
                (c) Words importing the masculine gender include the feminine as well;
                (d) Words used in the present tense include the future as well as the present;
                (e) The words person and whoever include corporations, companies, associations, firms, partnerships, societies, and joint stock companies, as well as individuals;
                (f) Officer and authorized officer include any person authorized by law or by lawful delegation of authority to perform the duties described;
                (g) Signature or subscription includes a mark when the person making the same intended it as such;
                (h) Oath includes affirmation, and sworn includes affirmed;
                (i) Writing includes printing and typewriting as well as holographs, and copies include all types of reproductions on paper, including photographs, multigraphs, mimeographs and manifolds;
                (j) The word company or association, when used in reference to a corporation, shall be deemed to embrace the words successors and assigns of such company or association, in like manner as if these last-named words, or words of similar import, were expressed.
              
              
                § 1810.2
                Communications by mail; when mailing requirements are met.
                (a) Where the regulations in this chapter provide for communication by mail by the authorized officer, the requirement for mailing is met when the communication, addressed to the addressee at his last address of record in the appropriate office of the Bureau of Land Management, is deposited in the mail.
                (b) Where the authorized officer uses the mails to send a notice or other communication to any person entitled to such a communication under the regulations of this chapter, that person will be deemed to have received the communication if it was delivered to his last address of record in the appropriate office of the Bureau of Land Management, regardless of whether it was in fact received by him. An offer of delivery which cannot be consummated at such last address of record because the addressee had moved therefrom without leaving a forwarding address or because delivery was refused or because no such address exists will meet the requirements of this section where the attempt to deliver is substantiated by post office authorities.
              
              
                § 1810.3
                Effect of laches; authority to bind government.
                (a) The authority of the United States to enforce a public right or protect a public interest is not vitiated or lost by acquiescence of its officers or agents, or by their laches, neglect of duty, failure to act, or delays in the performance of their duties.
                (b) The United States is not bound or estopped by the acts of its officers or agents when they enter into an arrangement or agreement to do or cause to be done what the law does not sanction or permit.
                (c) Reliance upon information or opinion of any officer, agent or employee or on records maintained by land offices cannot operate to vest any right not authorized by law.
              
              
                § 1810.4
                Information required by forms.
                Whenever a regulation in this chapter requires a form approved or prescribed by the Director of the Bureau of Land Management, the Director may in that form require the submission of any information which he considers to be necessary for the effective administration of that regulation.
              
            
            
              Subpart 1812—Qualifications of Practitioners
              
                § 1812.1
                General.
              
              
                § 1812.1-1
                Regulations governing practice before the Department.
                Every individual who wishes to practice before the Department of the Interior, including the Bureau, must comply with the requirements of part 1 of this title.
                [35 FR 9513, June 13, 1970]
              
              
                § 1812.1-2
                Inquiries.
                No person other than officers or employees of the Department of the Interior shall direct any inquiry to any employee of the Bureau with respect to any matter pending before it other than to the head of the unit in which the matter is pending, to a superior officer, or to an employee of the unit authorized by the unit head to answer inquiries.
                [35 FR 9513, June 13, 1970]
              
            
            
              Subpart 1815—Disaster Relief
              
                Authority:
                Sec. 242 (a), (b), Disaster Relief Act of 1970, 84 Stat. 1744.
              
              
                Source:
                36 FR 15534, Aug. 17, 1971, unless otherwise noted.
              
              
                § 1815.0-3
                Authority.
                Disaster Relief Act of 1970 (84 Stat. 1744).
              
              
                § 1815.0-5
                Definitions.
                
                  Major disaster means any hurricane, tornado, storm, flood, high water, winddriven water, tidal wave, earthquake, drought, fire, or other catastrophe in any part of the United States, which, in the determination of the President, is or threatens to be of sufficient severity and magnitude to warrant disaster assistance by the Federal Government to supplement the efforts and available resources of States, local governments, and relief organizations in alleviating the damage, loss, hardship, or suffering caused thereby, and with respect to which the Governor of any State in which such catastrophe occurs or threatens to occur certifies the need for Federal disaster assistance and gives assurance of the expenditure of a reasonable amount of the funds of such State, its local governments, or other agencies for alleviating the damage, loss, hardship or suffering resulting from such catastrophe.
              
              
                § 1815.1
                Timber sale contracts.
              
              
                § 1815.1-1
                Relief granted.
                (a) Where an existing timber sale contract does not provide relief to the timber purchaser from major physical change, not due to negligence of the purchaser, prior to approval of construction of any section of specified road or other specified development facility and, as a result of a major disaster, a major physical change results in additional construction work in connection therewith, the United States will bear a share of the increased construction costs. The United States' share will be determined by the authorized officer as follows:
                (1) For sales of less than 1 million board feet, costs over $1,000;
                (2) For sales of from 1 to 3 million board feet, costs over the sum of $1 per thousand board feet;
                (3) For sales of over 3 million board feet, costs over $3,000.
                (b) Where the authorized officer determines that the damages caused by such major physical change are so great that restoration, reconstruction, or construction is not practical under this cost-sharing arrangement, he may cancel the timber sale contract notwithstanding any provisions thereof.
              
              
                § 1815.1-2
                Applications.
                (a) Place of filing. The application for relief shall be filed in the office which issued the contract.
                (b) Form of application. No special form of application is necessary.
                (c) Contents of application. (1) The date of issuance of the contract and any identification number.
                (2) The particular disaster and its effect upon contract performance.
                (3) An estimate of the damages suffered.
                (4) A statement of the relief requested.
                (5) An estimate of time which will be needed to overcome the delay in performance caused by the disaster.
              
            
          
          
            Pt. 1820
            PART 1820—APPLICATION PROCEDURES
            
              
                Subpart 1821—General Information
                Sec.
                1821.10
                Where are BLM offices located?
                1821.11
                During what hours may I file an application?
                1821.12
                Are these the only regulations that will apply to my application or other required document?
                1821.13
                What if the specific program regulations conflict with these regulations?
              
              
                Subpart 1822—Filing a Document with BLM
                1822.10
                How should my name appear on applications and other required documents that I submit to BLM?
                1822.11
                What must I do to make an official filing with BLM?
                1822.12
                Where do I file my application or other required documents?
                1822.13
                May I file electronically?
                1822.14
                What if I try to file a required document on the last day of the stated period for filing, but the BLM office where it is to be filed is officially closed all day?
                1822.15
                If I miss filing a required document or payment within the specified period, can BLM consider it timely filed anyway?
                1822.16
                Where do I file an application that involves lands under the jurisdiction of more than one BLM State Office?
                1822.17
                When are documents considered filed simultaneously?
                1822.18
                How does BLM decide in which order to accept documents that are simultaneously filed?
              
              
                Subpart 1823—Payments and Refunds
                1823.10
                How may I make my payments to BLM?
                1823.11
                What is the authority for BLM issuing a refund of a payment?
                1823.12
                When and how may I obtain a refund?
                1823.13
                Is additional documentation needed when a third party requests a refund?
              
              
                
                Subpart 1824—Publication and Posting of Notices
                1824.10
                What is a publication?
                1824.11
                How does BLM choose a newspaper in which to publish a notice?
                1824.12
                How many times must BLM publish a notice?
                1824.13
                Who pays for publication?
                1824.14
                Does the claimant or applicant pay for an error by the printer of the paper in which the notice appears?
                1824.15
                What does it mean to post a notice?
                1824.16
                Why must I post a notice?
                1824.17
                If I must post a notice on the land, what are the requirements?
              
              
                Subpart 1825—Relinquishments
                1825.10
                If I relinquish my interest (such as a claim or lease) in public lands, am I relieved of all further responsibility associated with that interest?
                1825.11
                When are relinquishments effective?
                1825.12
                When does relinquished land become available again for other application or appropriation?
              
            
            
              Authority:
              5 U.S.C. 552, 43 U.S.C. 2, 1201, 1733, and 1740.
            
            
              Source:
              64 FR 53215, Oct. 1, 1999, unless otherwise noted.
            
            
              Subpart 1821—General Information
              
                § 1821.10
                Where are BLM offices located?

                (a) In addition to the Headquarters Office in Washington, D.C. and seven national level support and service centers, BLM operates 12 State Offices each having several subsidiary offices called Field Offices. The addresses of the State Offices and their respective geographical areas of jurisdiction are as follows:
                
                
                  State Offices and Areas of Jurisdiction
                  Alaska State Office, 222 West 7th Avenue, #13, Anchorage, Alaska 99513-7599—Alaska.
                  Arizona State Office, One North Central Avenue, Phoenix, Arizona 85004-2203—Arizona.
                  California State Office, 2800 Cottage Way, Room W-1834, Sacramento, California 95825-1886—California.
                  Colorado State Office, 2850 Youngfield Street, Lakewood, Colorado 80215-7093-Colorado.
                  Eastern States Office, 20 M Street SE., Suite 950, Washington, DC 20003—Arkansas, Iowa, Louisiana, Minnesota, Missouri, and all States east of the Mississippi River.
                  Idaho State Office, 1387 South Vinnell Way, Boise, Idaho 83709-1657—Idaho.
                  Montana State Office, 5001 Southgate Drive, Billings, Montana 59101-4669—Montana, North Dakota and South Dakota.
                  Nevada State Office, 1340 Financial Boulevard, Reno, Nevada 89502-7147, P.O. Box 12000, Reno, Nevada 89520-0006—Nevada.
                  New Mexico State Office, 310 Dinosaur Trail, Santa Fe, NM 87508, P.O. Box 27115, Santa Fe, New Mexico 87502-0115—Kansas, New Mexico, Oklahoma, and Texas.
                  Oregon/Washington State Office, 1220 SW. 3rd Avenue, Portland, Oregon 97204, P.O. Box 2965, Portland, Oregon 97208—Oregon and Washington.
                  Utah State Office, 440 West 200 South, Suite 500, Salt Lake City, Utah 84101-1345.
                  Wyoming State Office, 5353 Yellowstone Road, Cheyenne, Wyoming 82009, P.O. Box 1828, Cheyenne, Wyoming 82003—Wyoming and Nebraska.
                
                
                (b) A list of the names, addresses, and geographical areas of jurisdiction of all Field Offices of the Bureau of Land Management can be obtained at the above addresses or any office of the Bureau of Land Management, including the Washington Office, Bureau of Land Management, 1849 C Street, NW, Washington, DC 20240.
                [64 FR 53215, Oct. 1, 1999, as amended at 66 FR 28672, May 24, 2001; 67 FR 30329, May 6, 2002; 68 FR 18554, Apr. 16, 2003; 70 FR 45313, Aug. 5, 2005; 70 FR 69688, Nov. 17, 2005; 71 FR 10846, Mar. 3, 2006; 72 FR 6480, Feb. 12, 2007; 78 FR 35571, June 13, 2013; 78 FR 46527, Aug. 1, 2013; 80 FR 59635, Oct. 2, 2015]
              
              
                § 1821.11
                During what hours may I file an application?
                You may file applications or other documents or inspect official records during BLM office hours. Each BLM office will prominently display a notice of the hours during which that particular office will be open. Except for offices which are open periodically, for example, every Wednesday or the 3rd Wednesday of the month, all offices will be open Monday through Friday, excluding Federal holidays, at least from 9 a.m. to 3 p.m., local time.
              
              
                § 1821.12
                Are these the only regulations that will apply to my application or other required document?
                No. These general regulations are supplemented by specific program regulations. You should consult the regulations applying to the specific program.
              
              
                
                § 1821.13
                What if the specific program regulations conflict with these regulations?
                If there is a conflict, the specific program regulations will govern and the conflicting portion of these regulations will not apply.
              
            
            
              Subpart 1822—Filing a Document with BLM
              
                § 1822.10
                How should my name appear on applications and other required documents that I submit to BLM?
                Your legal name and current address should appear on your application and other required documents.
              
              
                § 1822.11
                What must I do to make an official filing with BLM?
                You must file your application and any other required documents during regular office hours at the appropriate BLM office having jurisdiction over the lands or records involved. You must file any document with BLM through personal delivery or by mailing via the United States Postal Service or other delivery service, except for those applications that may be filed electronically under § 1822.13, unless a more specific regulation or law specifies the mode of delivery. The date of mailing is not the date of filing.
              
              
                § 1822.12
                Where do I file my application or other required documents?
                You should file your application or other required documents at the BLM office having jurisdiction over the lands or records involved. The specific BLM office where you are to file your application is usually referenced in the BLM regulations which pertain to the filing you are making. If the regulations do not name the specific office, or if you have questions as to where you should file your application or other required documents, contact your local BLM office for information and we will tell you which BLM office to file your application.
              
              
                § 1822.13
                May I file electronically?
                For certain types of applications, BLM will accept your electronic filing if an original signature is not required. If BLM requires your signature, you must file your application or document by delivery or by mailing. If you have any questions regarding which types of applications can be electronically filed, you should check with the BLM office where you intend to file your application. When you file an application electronically, it will not be considered filed until BLM receives it.
              
              
                § 1822.14
                What if I try to file a required document on the last day of the stated period for filing, but the BLM office where it is to be filed is officially closed all day?
                BLM considers the document timely filed if we receive it in the office on the next day it is officially open.
              
              
                § 1822.15
                If I miss filing a required document or payment within the specified period, can BLM consider it timely filed anyway?
                BLM may consider it timely filed if:
                (a) The law does not prohibit BLM from doing so;
                (b) No other BLM regulation prohibits doing so; and
                (c) No intervening third party interests or rights have been created or established during the intervening period.
              
              
                § 1822.16
                Where do I file an application that involves lands under the jurisdiction of more than one BLM State Office?
                You may file your application with any BLM State Office having jurisdiction over the subject lands. You should consult the regulations of the particular BLM resource program involved for more specific information.
              
              
                § 1822.17
                When are documents considered filed simultaneously?
                (a) BLM considers two or more documents simultaneously filed when:
                (1) They are received at the appropriate BLM office on the same day and time; or
                (2) They are filed in conjunction with an order that specifies that documents received by the appropriate office during a specified period of time will be considered as simultaneously filed.

                (b) An application or document that arrives at the BLM office where it is to be filed when the office is closed for the entire day will be considered as filed on the day and hour the office next officially opens.
                (c) Nothing in this provision will deny any preference right granted by applicable law or regulation or validate a document which is invalid under applicable law or regulation.
              
              
                § 1822.18
                How does BLM decide in which order to accept documents that are simultaneously filed?
                BLM makes this decision by a drawing open to the public.
              
            
            
              Subpart 1823—Payments and Refunds
              
                § 1823.10
                How may I make my payments to BLM?
                Unless specific regulations provide otherwise, you may pay by:
                (a) United States currency; or
                (b) Checks, money orders, or bank drafts made payable to the Bureau of Land Management; or
                (c) Visa or Master Card credit charge, except as specified by pertinent regulation(s).
              
              
                § 1823.11
                What is the authority for BLM issuing a refund of a payment?
                BLM can issue you a refund under the authority of section 304(c) of the Federal Land Policy and Management Act, 43 U.S.C. 1734.
              
              
                § 1823.12
                When and how may I obtain a refund?
                (a) In making a payment to BLM, if the funds or fees you submitted to BLM exceed the amount required or if the regulations provide that fees submitted to BLM must be returned in certain situations, you may be entitled to a full or partial refund.
                (b) If you believe you are due a refund, you may request it from the BLM office where you previously submitted your payment. You should state the reasons you believe you are entitled to a refund and include a copy of the appropriate receipt, canceled check, or other relevant documents.
              
              
                § 1823.13
                Is additional documentation needed when a third party requests a refund?
                Yes. When refund requests are made by heirs, executors, administrators, assignees, or mortgagees, BLM may require additional documentation sufficient to establish your entitlement to a refund. If you are an heir, executor, administrator, assignee or mortgagee, you should contact the BLM office where you will file your refund application for information regarding appropriate documentation.
              
            
            
              Subpart 1824—Publication and posting of notices
              
                § 1824.10
                What is publication?

                Publication means publishing a notice announcing an event or a proposed action in the Federal Register, a local newspaper of established character and general circulation in the vicinity of the land affected or other appropriate periodical. BLM's purpose in publishing or requiring the publication of such information is to advise you and other interested parties that some action will occur and that the public is invited either to participate or to comment.
              
              
                § 1824.11
                How does BLM choose a newspaper in which to publish a notice?
                BLM bases its choice of newspapers on their reputation and frequency and level of circulation in the vicinity of the public or private lands involved.
              
              
                § 1824.12
                How many times must BLM publish a notice?
                The number of times that BLM will publish or cause to be published a notice depends on the publication requirements for the particular action involved. You should see the applicable law and the regulations governing specific BLM resource programs for information on the requirements for publication for a particular action.
              
              
                § 1824.13
                Who pays for publication?
                The cost of publication is the responsibility of the claimant or applicant.
              
              
                § 1824.14
                Does the claimant or applicant pay for an error by the printer of the paper in which the notice appears?
                No. The claimant or applicant is not responsible for costs involved in correcting an error by the printer.
              
              
                
                § 1824.15
                What does it mean to post a notice?
                Posting a notice is similar to publishing a notice except that the notice is displayed at the appropriate BLM office, local courthouse or similar prominent local government building or on a prominent fixture such as a building, tree or post located on the particular public lands involved.
              
              
                § 1824.16
                Why must I post a notice?
                The posting of a notice informs those persons who may be interested in the lands or resources described, who have relevant information to provide, or who may wish to oppose the proposal.
              
              
                § 1824.17
                If I must post a notice on the land, what are the requirements?
                The posted notice must be visible throughout the time period for posting specified in the regulations governing the relevant program. BLM or its regulations may require additional posting, such as in a post office or city hall. For any additional posting requirements, you should see applicable Federal and State law, the regulations of the particular BLM resource program and any additional BLM requirements associated with your application.
              
            
            
              Subpart 1825—Relinquishments
              
                § 1825.10
                If I relinquish my interest (such as a claim or lease) in public lands, am I relieved of all further responsibility associated with that interest?
                No. You are still responsible for fulfilling any regulatory, statutory, lease, permit and other contractual obligations that apply, such as performance of reclamation and payment of rentals accruing before the time of relinquishment. You should see the regulations relating to the specific BLM resource program involved for more detailed information.
              
              
                § 1825.11
                When are relinquishments effective?
                Generally, BLM considers a relinquishment to be effective when it is received, along with any required fee, in the BLM office having jurisdiction of the lands being relinquished. However, the specific program regulations govern effectiveness of relinquishments.
              
              
                § 1825.12
                When does relinquished land become available again for other application or appropriation?
                Relinquished land may not again become available until BLM notes the filed relinquishment of an interest on the land records maintained by the BLM office having jurisdiction over the lands involved. If you have any questions regarding the availability of a particular tract of land, you should contact the BLM office having jurisdiction over the lands or records.
              
            
          
          
            Pt. 1840
            PART 1840—APPEALS PROCEDURES
            
              Authority:
              R.S. 2478, as amended; 43 U.S.C. 1201.
            
            
              § 1840.1
              Cross reference.
              For special procedural rules applicable to appeals from decisions of Bureau of Land Management officers or of administrative law judges, within the jurisdiction of the Board of Land Appeals, Office of Hearings and Appeals, see subpart E of part 4 of this title. Subpart A of part 4 and all of the general rules in subpart B of part 4 of this title not inconsistent with the special rules in subpart E of part 4 of this title are also applicable to such appeals procedures.
              [36 FR 15119, Aug. 13, 1971]
            
          
          
            Pt. 1850
            PART 1850—HEARINGS PROCEDURES
            
              Subpart 1850—Hearing Procedures; General
              
                Authority:
                R.S. 2478, as amended; 43 U.S.C. 1201.
              
              
                § 1850.1
                Cross reference.

                For special procedural rules applicable to hearings in public lands cases, including hearings under the Federal Range Code for Grazing Districts and hearings in both Government and private contest proceedings, within the jurisdiction of the Board of Land Appeals, Office of Hearings and Appeals, see subpart E of part 4 of this title. Subpart A of part 4 and all of the general rules in subpart B of part 4 of this title not inconsistent with the special rules in subpart E of part 4 of this title are also applicable to such hearings, contest, and protest procedures.
                [36 FR 15119, Aug. 13, 1971]
              
            
          
          
            Pt. 1860
            PART 1860—CONVEYANCES, DISCLAIMERS AND CORRECTION DOCUMENTS
            
              
                Subpart 1862 [Reserved]
              
              
                Subpart 1863—Other Title Conveyances
                Sec.
                1863.5
                Title transfer to the Government.
                1863.5-1
                Evidence of title.
              
              
                Subpart 1864—Recordable Disclaimers of Interest in Land
                1864.0-1
                Purpose.
                1864.0-2
                Objectives.
                1864.0-3
                Authority.
                1864.0-5
                Definitions.
                1864.1
                Application for issuance of a document of disclaimer.
                1864.1-1
                Filing of application.
                1864.1-2
                Form of application.
                1864.1-3
                Action on application.
                1864.1-4
                Consultation with other Federal agencies.
                1864.2
                Decision on application.
                1864.3
                Issuance of document of disclaimer.
                1864.4
                Appeals.
              
              
                Subpart 1865—Correction of Conveyancing Documents
                1865.0-1
                Purpose.
                1865.0-2
                Objective.
                1865.0-3
                Authority.
                1865.0-5
                Definitions.
                1865.1
                Application for correction of conveyancing documents.
                1865.1-1
                Filing of application.
                1865.1-2
                Form of application.
                1865.1-3
                Action on application.
                1865.2
                Issuance of corrected patent or document of conveyance.
                1865.3
                Issuance of patent or document of conveyance on motion of authorized officer.
                1865.4
                Appeals.
              
            
            
              Subpart 1862 [Reserved]
            
            
              Subpart 1863—Other Title Conveyances
              
                Authority:
                R.S. 2478; 43 U.S.C. 1201.
              
              
                § 1863.5
                Title transfer to the Government.
              
              
                § 1863.5-1
                Evidence of title.
                Evidence of title, when required by the regulations, must be submitted in such form and by such abstracter or company as may be satisfactory to the Bureau of Land Management. A policy of title insurance, or a certificate of title, may be accepted in lieu of an abstract, in proper cases, when issued by a title company. A policy of title insurance when furnished must be free from conditions and stipulations not acceptable to the Department of the Interior. A certificate of title will be accepted only where the certificate is made to the Government, or expressly for its benefit and where the interests of the Government will be sufficiently protected thereby.
                [35 FR 9533, June 13, 1970]
                
                  Cross Reference:
                  For evidence of title in mining cases, see § 3862.1-3 of this chapter.
                
              
            
            
              Subpart 1864—Recordable Disclaimers of Interest in Land
              
                Source:
                49 FR 35297, Sept. 6, 1984, unless otherwise noted.
              
              
                Authority:
                43 U.S.C. 1201, 1740, and 1745.
              
              
                § 1864.0-1
                Purpose.
                The Secretary of the Interior has been granted discretionary authority by section 315 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1745) to issue recordable disclaimers of interests in lands. In general, a disclaimer may be issued if the disclaimer will help remove a cloud on the title to lands and there is a determination that such lands are not lands of the United States or that the United States does not hold a valid interest in the lands. These regulations implement this statutory authority of the Secretary.
              
              
                § 1864.0-2
                Objectives.

                (a) The objective of the disclaimer is to eliminate the necessity for court action or private legislation in those instances where the United States asserts no ownership or record interest, based upon a determination by the Secretary of the Interior that there is a cloud on the title to the lands, attributable to the United States, and that:
                (1) A record interest of the United States in lands has terminated by operation of law or is otherwise invalid; or
                (2) The lands lying between the meander line shown on a plat of survey approved by the Bureau of Land Management or its predecessors and the actual shoreline of a body of water are not lands of the United States; or
                (3) Accreted, relicted, or avulsed lands are not lands of the United States.
                (b) A disclaimer has the same effect as a quitclaim deed in that it operates to estop the United States from asserting a claim to an interest in or the ownership of lands that are being disclaimed. However, a disclaimer does not grant, convey, transfer, remise, quitclaim, release or renounce any title or interest in lands, nor does it operate to release or discharge any tax, judgement or other lien, or any other mortgage, deed or trust or other security interest in lands that are held by or for the benefit of the United States or any instrumentality of the United States.
                (c) The regulations in this subpart do not apply to any disclaimer, release, quitclaim or other similar instrument or declaration, that may be issued pursuant to any provision of law other than section 315 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1745).
              
              
                § 1864.0-3
                Authority.
                Section 315 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1745), authorizes the Secretary of the Interior to issue a recordable disclaimer, where the disclaimer will help remove a cloud on the title of such lands, if certain determinations are made and conditions are met.
              
              
                § 1864.0-5
                Definitions.
                As used in this subpart, the term:
                (a) Authorized officer means any employee of the Bureau of Land Management who has been delegated the authority to perform the duties described in this subpart.
                (b) Accreted lands have the meaning imparted to them by applicable law. In general, they are lands that have been gradually and imperceptibly formed along the banks of a body of water by deposition of water-borne soil.
                (c) Avulsed lands have the meaning imparted to them by applicable law. In general, they are lands that have been uncovered by a relatively sudden change in alignment of the channel of a river, or by a comparable change in some other body of water, or that remain as uplands following such a change, or that are located in the bed of the new channel.
                (d) Actual shoreline means the line which is washed by the water wherever it covers the bed of a body of water at its mean high water level.
                (e) Lands means lands and interests in lands now or formerly forming a part of the reserved or unreserved public lands of the contiguous 48 States and Alaska and as to any coastal State, includes submerged lands inside of the seaward boundary of the State.
                (f) Meander line means a survey line established for the purpose of representing the location of the actual shoreline of a permanent natural body of water, without showing all the details of its windings and irregularities. A meander line rarely runs straight for any substantial distance. It is established not as a boundary line but in order to permit calculation of the quantity of lands in the fractional sections remaining after segregation of the water area.
                (g) Relicted lands have the meaning imparted that term by applicable law. In general, they are lands gradually uncovered when water recedes permanently.
                (h) State means “the state and any of its creations including any governmental instrumentality within a state, including cities, counties, or other official local governmental entities.”
                [49 FR 35299, Sept. 6, 1984, as amended at 68 FR 502, Jan. 6, 2003]
              
              
                
                § 1864.1
                Application for issuance of a document of disclaimer.
              
              
                § 1864.1-1
                Filing of application.
                (a) Any entity claiming title to lands may file an application to have a disclaimer of interest issued if there is reason to believe that a cloud exists on the title to the lands as a result of a claim or potential claim of the United States and that such lands are not subject to any valid claim of the United States.
                (b) Before you actually file an application you should meet with BLM to determine if the regulations in this subpart apply to you.
                (c) You must file your application for a disclaimer of interest with the proper BLM office as listed in § 1821.10 of this title.
                [68 FR 502, Jan. 6, 2003]
              
              
                § 1864.1-2
                Form of application.
                (a) No specific form of application is required.
                (b) A nonrefundable fee of $100 shall accompany the application.
                (c) Each application shall include:
                (1) A legal description of the lands for which a disclaimer is sought. The legal description shall be based on either an official United States public land survey or, in the absence of or inappropriateness (irregularly shaped tracts) of an offical public land survey, a metes and bounds survey (whenever practicable, tied to the nearest corner of an official public land survey), duly certified in accordance with State law, by the licensed civil engineer or surveyor who executed or supervised the execution of the metes and bounds survey. A true copy of the field notes and plat of survey shall be attached to and made a part of the application. If reliance is placed in whole or in part on an official United States public land survey, such survey shall be adequately identified for record retrieval purposes;
                (2) The applicant's name, mailing address, and telephone number and the names addresses and telephone numbers of others known or believed to have or claim an interest in the lands;
                (3) All documents which show to the satisfaction of the authorized officer the applicant's title to the lands;
                (4) As complete a statement as possible concerning:
                (i) The nature and extent of the cloud on the title, and
                (ii) The reasons the applicant believes:
                (A) The record title interest of the United States in the lands included in the application has terminated by operation of law or is otherwise invalid, including a copy or legal citation of relevant provisions of law; or
                (B) The lands between the meander line shown on the plat of survey approved by the Bureau of Land Management or its predecessors and the actual shoreline of a body of water are not lands of the United States, including as documentation an official plat of survey or a reference to a date of filing or approval and, if the applicant elects, any non-Federal survey plats related to the issue; or
                (C) The lands are accreted, relicted or avulsed and are no longer lands of the United States, including submission for the uplands portion of the body of water affected a copy of an official plat of survey or a reference to it by date of filing or approval and, if the applicant elects, any non-Federal survey plats related to the issue;
                (5) Any available documents or title evidence, such as historical and current maps, photographs, and water movement data, that support the application;
                (6) The name, mailing address, and telephone number of any known adverse claimant or occupant of the lands included in the application;
                (7) Any request the applicant may have that the disclaimer be issued in a particular form suitable for use in the jurisdiction in which it will be recorded; and
                (d) Based on prior discussions with the applicant, the authorized officer may waive any or all of the aforementioned items if in his/her opinion they are not needed to properly adjudicate that application.
              
              
                § 1864.1-3
                Action on application.

                (a) BLM will not approve an application, except for applications filed by a state, if more than 12 years have elapsed since the applicant knew, or should have known, of the claim of the United States.
                (b) BLM will not approve an application if:
                (1) The application pertains to a security interest or water rights; or
                (2) The application pertains to trust or restricted Indian lands.
                (c) BLM will, if the application meets the requirements for further processing, determine the amount of deposit we need to cover the administrative costs of processing the application and issuing a disclaimer.
                (d) The applicant must submit a deposit in the amount BLM determines.
                (e) If the application includes what may be omitted lands, BLM will process it in accordance with the applicable provisions of part 9180 of this title. If BLM determines the application involves omitted lands, BLM will notify the applicant in writing.
                [68 FR 502, Jan. 6, 2003]
              
              
                § 1864.1-4
                Consultation with other Federal agencies.
                BLM will not issue a recordable disclaimer of interest over the valid objection of another land managing agency having administrative jurisdiction over the affected lands. A valid objection must present a sustainable rationale that the objecting agency claims United States title to the lands for which a recordable disclaimer is sought.
                [68 FR 503, Jan. 6, 2003]
              
              
                § 1864.2
                Decision on application.

                (a) The authorized officer shall notify the applicant and any party adverse to the application, in writing, on the determination of the authorized officer on whether or not to issue a disclaimer. Prior to such notification, the authorized officer shall issue to the applicant a billing that includes a full and complete statement of the cost incurred in reaching such determination, including any sum due the United States or that may be unexpended from the deposit made by the applicant. If the administrative costs exceed the amount of the deposit required of the applicant under this subpart, the applicant shall be informed that a payment is required for the difference between the actual costs and the deposit. The notification shall also require that payment be made within 120 days from the date of mailing of the notice. If the deposit exceeds the administrative costs of issuing the disclaimer, the applicant shall be informed that a credit for or a refund of the excess will be made. Failure to pay the required amount within the allotted time shall constitute grounds for rejection of the application. Before the authorized officer makes a determination to issue a disclaimer, he/she shall publish notice of the application, including the grounds supporting it, in the Federal Register. Publication in the Federal Register shall be made at least 90 days preceding the issuance of a decision on the disclaimer. Notice shall be published in a newspaper located in the vicinity of the lands covered by the application once a week for 3 consecutive weeks during the 90-day period set out herein. Neither publication shall be made until the applicant has paid the administrative costs.
              
              
                § 1864.3
                Issuance of document of disclaimer.
                Upon receipt of the payment required by §§ 1864.1-2(b), 1864.1-3(c) and 1864.2 of this title and following, by not less than 90 days, the publication required by § 1864.2 of this title, the authorized officer shall make a decision upon the application, and if the application is allowed, shall issued to the applicant an instrument of disclaimer.
              
              
                § 1864.4
                Appeals.
                An applicant or claimant adversely affected by a written decision of the authorized officer made pursuant to the provisions of this subpart shall have a right of appeal pursuant to 43 CFR part 4.
              
            
            
              Subpart 1865—Correction of Conveyancing Documents
              
                Source:
                49 FR 35299, Sept. 6, 1984, unless otherwise noted.
              
              
                § 1865.0-1
                Purpose.

                The purpose of these regulations is to implement section 316 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1746), which affords to the Secretary of the Interior discretionary authority to correct errors in patents and other documents of conveyance pertaining to the disposal of the public lands of the United States under laws administered through the Bureau of Land Management or its predecessors.
              
              
                § 1865.0-2
                Objective.
                The objective of a correction document is to eliminate from the chain of title errors in patents or other documents of conveyance that have been issued by the United States under laws administered by the Bureau of Land Management or its predecessors and that pertain to the disposal of the public lands or of an interest therein.
              
              
                § 1865.0-3
                Authority.
                Section 316 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1746) authorizes the Secretary of the Interior to correct patents and other documents of conveyance issued at any time pursuant to the laws relating to the disposal of the public lands where the Secretary of the Interior deems it necessary or appropriate to do so in order to eliminate errors.
              
              
                § 1865.0-5
                Definitions.
                As used in this subpart, the term:
                (a) Authorized officer means any employee of the Bureau of Land Management to whom has been delegated the authority to perform the duties described in this subpart.
                (b) Error means the inclusion of erroneous descriptions, terms, conditions, covenants, reservations, provisions and names or the omission of requisite descriptions, terms, conditions, covenants, reservations, provisions and names either in their entirety or in part, in a patent or document of conveyance as a result of factual error. This term is limited to mistakes of fact and not of law.
                (c) Patents or other documents of conveyance means a land patent, a deed or some other similar instrument in the chain of title to realty that has been issued by the United States under laws administered by the Bureau of Land Management or its predecessors pertaining to the disposal of the public lands of the United States or of an interest therein. It also includes interim conveyances issued under the Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1601 et seq.), and approvals and tentative approvals issued under the Act of July 7, 1958, as amended (72 Stat. 339).
                (d) Lands mean lands or interest in lands.
              
              
                § 1865.1
                Application for correction of conveyancing documents.
              
              
                § 1865.1-1
                Filing of application.
                (a) Any claimant asserting ownership of lands described in and based upon a patent or other document of conveyance containing an alleged error may file an application to correct the alleged error.
                (b) An application shall be filed in writing with the proper Bureau of Land Management office as listed in § 1821.2-1(d) of this title.
              
              
                § 1865.1-2
                Form of application.
                (a) No specific form of application is required.
                (b) A non-refundable fee of $100 shall accompany the application.
                (c) Each application shall include:
                (1) The name, mailing address, and telephone number of the applicant and any others known to the applicant that hold or purport to hold any title or other interest in, lien on or claim to the lands described in the patent or other document of conveyance containing the alleged error as to which the corrective action is requested, and if the error involves a misdescription, the land that would be affected by the corrective action requested;
                (2) All documents which show the applicant's title to the lands included in the application;
                (3) A certified copy of any patent or other document conveying any lands included in the application to the applicant or predecessor(s) in interest; and
                (4) As complete a statement as possible concerning:
                (i) The nature and extent of the error;

                (ii) The manner in which the error can be corrected or eliminated; and
                
                (iii) The form in which it is recommended the corrected patent or document of conveyance be issued.
              
              
                § 1865.1-3
                Action on application.
                The authorized officer, upon review of the factual data and information submitted with the application, and upon a finding that an error was made in the patent or document of conveyance and that the requested relief is warranted and appropriate, shall give written notification to the applicant and make a reasonable effort to give written notification to any others known to have or believed to have or claim an interest in the lands that a corrected patent or document of conveyance shall be issued. The notification shall include a description of how the error is to be corrected or eliminated in the patent or document of conveyance. The notice shall require the applicant to surrender the original patent or other document of conveyance to be corrected. Where such original document is unavailable, a statement setting forth the reasons for its unavailability shall be submitted in lieu of the original document. The notice may include a requirement for quitclaiming to the United States the lands erroneously included, and shall specify any terms and conditions required for the quitclaim.
              
              
                § 1865.2
                Issuance of corrected patent or document of conveyance.
                Upon the authorized officer's determination that all of the requirements of the Act for issuance of a corrected patent or document of conveyance have been met, the authorized officer shall issue a corrected patent or document of conveyance.
              
              
                § 1865.3
                Issuance of patent or document of conveyance on motion of authorized officer.
                The authorized officer may initiate and make corrections in patents or other documents of conveyance on his/her own motion, if all existing owners agree.
              
              
                § 1865.4
                Appeals.
                An applicant or claimant adversely affected by a decision of the authorized officer made pursuant to the provisions of this subpart shall have a right of appeal pursuant to 43 CFR part 4.
              
            
          
          
            Pt. 1870
            PART 1870—ADJUDICATION PRINCIPLES AND PROCEDURES
            
              
                Subpart 1871—Principles
                Sec.
                1871.0-3
                Authority.
                1871.1
                Equitable adjudication.
                1871.1-1
                Cases subject to equitable adjudication.
              
            
            
              Authority:
              R.S. 2450; 43 U.S.C. 1161.
            
            
              Source:
              35 FR 9533, June 13, 1970, unless otherwise noted.
            
            
              Subpart 1871—Principles
              
                § 1871.0-3
                Authority.
                The Act of September 20, 1922 (42 Stat. 857; 43 U.S.C. 1161-1163), as modified by section 403 of Reorganization Plan No. 3 of 1946 (60 Stat. 1100), reads as follows:
                
                  
                    Sec. 1161. The Secretary of the Interior, or such officer as he may designate, is authorized to decide upon principles of equity and justice, as recognized in courts of equity, and in accordance with regulations to be approved by the Secretary of the Interior, consistently with such principles, all cases of suspended entries of public lands and of suspended preemption land claims, and to adjudge in what cases patents shall issue upon the same.
                  
                    Sec. 1162. Every such adjudication shall be approved by the Secretary of the Interior and shall operate only to divest the United States of the title to the land embraced thereby, without prejudice to the rights of conflicting claimants.
                  
                    Sec. 1163. Where patents have been already issued on entries which are approved by the Secretary of the Interior, the Secretary of the Interior, or such officer as he may designate, upon the canceling of the outstanding patent, is authorized to issue a new patent, on such approval, to the person who made the entry, his heirs or assigns.
                
              
              
                § 1871.1
                Equitable adjudication.
              
              
                § 1871.1-1
                Cases subject to equitable adjudication.
                The cases subject to equitable adjudication by the Director, Bureau of Land Management, cover the following:
                (a) Substantial compliance: All classes of entries in connection with which the law has been substantially complied with and legal notice given, but the necessary citizenship status not acquired, sufficient proof not submitted, or full compliance with law not effected within the period authorized by law, or where the final proof testimony, or affidavits of the entryman or claimant were executed before an officer duly authorized to administer oaths but outside the county or land district, in which the land is situated, and special cases deemed proper by the Director, Bureau of Land Management, where the error or informality is satisfactorily explained as being the result of ignorance, mistake, or some obstacle over which the party had no control, or any other sufficient reason not indicating bad faith there being no lawful adverse claim.
              
            
          
          
            Pt. 1880
            PART 1880—FINANCIAL ASSISTANCE, LOCAL GOVERNMENTS
            
              
                Subpart 1882—Mineral Development Impact Relief Loans
                Sec.
                1882.0-1
                Purpose.
                1882.0-2
                Objective.
                1882.0-3
                Authority.
                1882.0-5
                Definitions.
                1882.1
                Loan fund, general.
                1882.2
                Qualifications.
                1882.3
                Application procedures.
                1882.4
                Allocation of funds.
                1882.5
                Terms and conditions.
                1882.5-1
                Tenure of loan.
                1882.5-2
                Interest rate.
                1882.5-3
                Limitation on amount of loans.
                1882.5-4
                Loan repayment.
                1882.5-5
                Security for a loan.
                1882.5-6
                Use of loan.
                1882.5-7
                Nondiscrimination.
                1882.5-8
                Additional terms and conditions.
                1882.6
                Loan renegotiation.
                1882.7
                Inspection and audit.
              
            
            
              Subpart 1882—Mineral Development Impact Relief Loans
              
                Authority:
                Sec. 317(c), Federal Land Policy and Management Act of 1976, as amended (43 U.S.C. 1740) (90 Stat. 2767).
              
              
                Source:
                43 FR 57887, Dec. 11, 1978, unless otherwise noted.
              
              
                § 1882.0-1
                Purpose.
                The purpose of this subpart is to establish procedures to be followed in the implementation of a program under section 317 of the Federal Land Policy and Management Act to make loans to qualified States and their political subdivisions.
              
              
                § 1882.0-2
                Objective.
                The objective of the program is to provide financial relief through loans to those States and their political subdivisions that are experiencing adverse social and economic impacts as a result of the development of Federal mineral deposits leased under the provisions of the Act of February 25, 1920, as amended.
              
              
                § 1882.0-3
                Authority.

                Section 317(c) of the Federal Land Policy and Management Act of 1976, as amended (43 U.S.C. 1744), authorizes the Secretary of the Interior to make loans to States and their political subdivisions to relieve social or economic impacts resulting from the development of Federal minerals leased under the Act of February 25, 1920 (30 U.S.C. 181 et seq.).
              
              
                § 1882.0-5
                Definitions.
                As used in this subpart, the term:
                (a) Secretary means the Secretary of the Interior.
                (b) Director means the Director, Bureau of Land Management.
                (c) Act means the Act of February 25, 1920, as amended (30 U.S.C. 181).
              
              
                § 1882.1
                Loan fund, general.
                Funds appropriated by Congress for loans for relief of adverse social and economic impacts resulting from the development of Federal mineral deposits leased and developed under the Act may be loaned to those States and their political subdivisions who qualify under this subpart. Such loans may be used for: (a) Planning, (b) construction and maintenance of public facilities, and (c) provisions for public services.
              
              
                § 1882.2
                Qualifications.

                (a) Any State receiving payments from the Federal Government under the provisions of section 35 of the Act or any political subdivision of such a State that can document to the satisfaction of the Director that it has suffered or will suffer adverse social and economic impacts as a result of the leasing and development of Federal mineral deposits under the provisions of the Act shall be considered qualified to receive loans made under this subpart.
                (b) A loan to a qualified political subdivision of a State receiving payment from the Federal Government under the provisions of section 35 of the Act shall be conditioned upon a showing of proof, satisfactory to the Director, by the political subdivision that it has legal authority to pledge funds payable to the State under section 35 of the Act in sufficient amounts to secure the payment of the loan.
              
              
                § 1882.3
                Application procedures.
                No later than October 1 of the fiscal year in which a loan is to be made, the State or its political subdivision shall submit to the Director a letter signed by the authorized agent requesting a loan. The authorized agent shall furnish proof of authority to act for the State or political subdivision with the application. Such letter shall constitute a formal application for a loan under this subpart and shall contain the following:
                (a) The name of the State or political subdivision requesting the loan.
                (b) The amount of the loan requested.
                (c) The name, address, and position of the person in the State or political subdivision who is to serve as contact on all matters concerning the loan.
                (d) A description and documentation of the adverse social and economic impacts suffered as a result of the leasing and development of Federal mineral deposits.
                (e) An analysis and documentation of the additional expenses generated as a result of the leasing and development of Federal minerals.
                (f) Proposed uses of the funds derived from the loan.
                (g) Evidence that the loan and repayment provisions are authorized by State law.
                (h) The Director may request any additional information from the applicant that is needed to properly act on the loan application. The applicant shall furnish such additional information in any form acceptable to the applicant and the Director. No loan shall be granted unless such additional information is timely received by the Director.
              
              
                § 1882.4
                Allocation of funds.
                If applications for loans exceed the funds appropriated for such purpose, loans shall be allocated among the States and their political subdivisions in a fair and equitable manner, after consultation with the Governors of the affected States, giving priority to those States and political subdivisions suffering the most severe social and economic impacts. The allocation of funds under this section shall be the final action of the Department of the Interior.
              
              
                § 1882.5
                Terms and conditions.
              
              
                § 1882.5-1
                Tenure of loan.
                Loans shall be for a period not to exceed 10 years. Loan documents shall include a schedule of repayment showing the amount of the principal and interest due on each installment.
              
              
                § 1882.5-2
                Interest rate.
                Loans shall bear interest at a rate equivalent to the lowest interest rate paid on an issue of at least $1 million of bonds exempt from Federal taxes of the applicant State or any agency thereof within the calendar year immediately preceding the year of the loan. Proof of each rate shall be furnished by an applicant with its application.
              
              
                § 1882.5-3
                Limitation on amount of loans.
                Total outstanding loans under this program for qualified States or their political subdivisions shall not exceed the total amount of the qualified State's projected mineral revenues under the Act for the 10 years following. The total outstanding loans shall be the sum of the unpaid balance on all such loans made to a qualified State and all of its qualified political subdivisions.
              
              
                § 1882.5-4
                Loan repayment.
                Loan repayment shall be by withholding mineral revenues payable to the qualified State for itself or its political subdivisions under the Act until the full amount of the loan and interest have been recovered.
              
              
                
                § 1882.5-5
                Security for a loan.
                The only security for loans made under this subpart shall be the mineral revenues received by a qualified State or its political subdivisions under the Act. Loans made under this subpart shall not constitute an obligation upon the general property or taxing authority of the qualified recipient.
              
              
                § 1882.5-6
                Use of loan.
                A loan made under this subpart may be used for the non-Federal share of the aggregate cost of any project or program otherwise funded by the Federal Government which requires a non-Federal share for such project or program and which provides planning or public facilities otherwise eligible for assistance under the Act.
              
              
                § 1882.5-7
                Nondiscrimination.
                No person shall, on the grounds of race, color, religion, national origin or sex be excluded from participation in, be denied the benefits of or be subjected to discrimination under any program or activity funded in whole or part with funds made available under this subpart.
              
              
                § 1882.5-8
                Additional terms and conditions.
                The Director may impose any terms and conditions that he determines necessary to assure the achievement of the purpose of the loans made under this subsection.
              
              
                § 1882.6
                Loan renegotiation.
                The Secretary may, upon application of a qualified State or one of its qualified political subdivisions, take any steps he determines necessary and justified by the failure of anticipated mineral development or related revenues to materialize as expected when the loan was made under this subpart to renegotiate the loan, including restructuring of the loan. All applications submitted under this section shall set forth in detail the basis for the renegotiation of the loan. The renegotiated loan shall meet the requirements of this subpart to the extent possible.
              
              
                § 1882.7
                Inspection and audit.
                Upon receipt of a loan under this subpart, the grantee of the loan shall establish accounts and related records necessary to record the transactions relating to receipt and disposition of such loan. These accounts and related records shall be sufficiently detailed to provide an adequate inspection and audit by the Secretary and the Comptroller General of the United States. The loan funds shall not be commingled with other funds of the recipient.
              
            
          
        
        
          
          SUBCHAPTER B—LAND RESOURCE MANAGEMENT (2000)
          
            Group 2000—Land Resource Management; General
          
          
            Pt. 2090
            PART 2090—SPECIAL LAWS AND RULES
            
              
                Subpart 2091—Segregation and Opening of Lands
                Sec.
                2091.0-1
                Purpose.
                2091.0-3
                Authority.
                2091.0-5
                Definitions.
                2091.0-7
                Principles.
                2091.1
                Action on applications and mining claims.
                2091.2
                Segregation and opening resulting from publication of a Notice of Realty Action.
                2091.2-1
                Segregation.
                2091.2-2
                Opening.
                2091.3
                Segregation and opening resulting from a proposal or application.
                2091.3-1
                Segregation.
                2091.3-2
                Opening.
                2091.4
                Segregation and opening resulting from the allowance of entries, leases, grants or contracts.
                2091.4-1
                Segregation and opening: Desert-land entries and Indian allotments.
                2091.4-2
                Segregation and opening: Airport leases and grants.
                2091.4-3
                Segregation and opening: Carey Act.
                2091.5
                Withdrawals.
                2091.5-1
                Segregation of lands resulting from withdrawal applications filed on or after October 21, 1976.
                2091.5-2
                Segregation of lands resulting from withdrawal applications filed prior to October 21, 1976.
                2091.5-3
                Segregative effect and opening: Emergency withdrawals.
                2091.5-4
                Segregative effect and opening: Water power withdrawals.
                2091.5-5
                Segregative effect and opening: Federal Power Act withdrawals.
                2091.5-6
                Congressional withdrawals and opening of lands.
                2091.6
                Opening of withdrawn lands: General.
                2091.7
                Segregation and opening of lands classified for a specific use.
                2091.7-1
                Segregative effect and opening: Classifications.
                2091.7-2
                Segregative effect and opening: Taylor Grazing Act.
                2091.8
                Status of gift lands.
                2091.9
                Segregation and opening resulting from laws specific to Alaska.
                2091.9-1
                Alaska Native selections.
                2091.9-2
                Selections by the State of Alaska.
                2091.9-3
                Lands in Alaska under grazing lease.
              
              
                Subpart 2094—Special Resource Values; Shore Space
                2094.0-3
                Authority.
                2094.0-5
                Definitions.
                2094.1
                Methods of measuring; restrictions.
                2094.2
                Waiver of 160-rod limitation.
              
            
            
              Authority:
              43 U.S.C. 1740.
            
            
              Subpart 2091—Segregation and Opening of Lands
              
                Source:
                52 FR 12175, Apr. 15, 1987, unless otherwise noted.
              
              
                § 2091.0-1
                Purpose.
                The purpose of this subpart is to provide a general restatement of the regulatory provisions in title 43 of the Code of Federal Regulations dealing with the segregation and opening of public lands administered by the Secretary of the Interior through the Bureau of Land Management and summarize the existing procedures covering opening and closing of lands as they relate to the filing of applications. The provisions of this subpart do not replace or supersede any provisions of title 43 covering opening and closing of public lands.
              
              
                § 2091.0-3
                Authority.

                Section 2478 of the Revised Statutes (43 U.S.C. 1201), sections 2275 and 2276 of the Revised Statutes (43 U.S.C. 851, 852), the Recreation and Public Purposes Act, as amended (43 U.S.C. 869 et seq.), section 4 of the Act of August 18, 1894, as amended (43 U.S.C. 641 et seq.), the Act of March 3, 1877 (43 U.S.C. 321-323), as amended by the Act of March 3, 1891 (43 U.S.C. 231, 321, 323, 325, 327-329), section 4 of the General Allotment Act of February 8, 1887 (25 U.S.C. 334), as amended by the Act of February 28, 1891 (26 Stat. 794) and section 17 of the Act of June 25 1910 (25 U.S.C. 336), the Act of March 20, 1922, as amended (16 U.S.C. 485), the Act of July 7, 1958 (72 Stat. 339-340), the Act of January 21, 1929, as supplemented (43 U.S.C. 852 Note), section 24 of the Federal Power Act, as amended (16 U.S.C. 818), section 7 of the Act of June 28, 1934, as amended (43 U.S.C. 315f), the Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1601 et seq.), the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.) and the Federal Land Policy and Management Act of 1976, as amended, (43 U.S.C. 1701 et seq.).
                [52 FR 12175, Apr. 15, 1987, as amended at 58 FR 60917, Nov. 18, 1993]
              
              
                § 2091.0-5
                Definitions.
                As used in this subpart, the term:
                (a) Authorized officer means any employee of the Bureau of Land Management who has been delegated the authority to perform the duties described in this subpart.
                (b) Segregation means the removal for a limited period, subject to valid existing rights, of a specified area of the public lands from the operation of some or all of the public land laws, including the mineral laws, pursuant to the exercise by the Secretary of regulatory authority for the orderly administration of the public lands.
                (c) Land or public lands means any lands or interest in lands owned by the United States within the several States and administered by the Secretary of the Interior through the Bureau of Land Management, without regard to how the United States acquired ownership, except: (1) Lands located on the Outer Continental Shelf; and (2) lands held for the benefit of Indians, Aleuts and Eskimos.
                (d) Mineral laws means those laws applicable to the mineral resources administered by the Bureau of Land Management. They include, but are not limited to, the mining laws, the mineral leasing laws, the material disposal laws and the Geothermal Steam Act.
                (e) Public lands records means the Tract Books, Master Title Plats and Historical Indices maintained by the Bureau of Land Management, or automated representation of these books, plats and indices on which are recorded information relating to the status and availability of the public lands. The recorded information may include, but is not limited to, withdrawals, restorations, reservations, openings, classifications applications, segregations, leases, permits and disposals.
                (f) Opening means the restoration of a specified area of public lands to operation of the public land laws, including the mining laws, and, if appropriate, the mineral leasing laws, the material disposal laws and the Geothermal Steam Act, subject to valid existing rights and the terms and provisions of existing withdrawals, reservations, classifications, and management decisions. Depending on the language in the opening order, an opening may restore the lands to the operation of all or some of the public land laws.
                (g) Opening order means an order issued by the Secretary or the authorized officer and published in the Federal Register that describes the lands, the extent to which they are restored to operation of the public land laws and the mineral laws, and the date and time they are available for application, selection, sale, location, entry, claim or settlement under those laws.
                (h) Public land laws means that body of laws dealing with the administration, use and disposition of the public lands, but does not include the mineral laws.
                (i) Revocation means the cancellation of a Public Land Order, but does not restore public lands to operation of the public land laws.
                (j) Secretary means the Secretary of the Interior or a secretarial officer subordinate to the Secretary who has been appointed by the President with the advice and consent of the Senate, and to whom has been delegated the authority of the Secretary to perform the duties described in this part as being performed by the Secretary.
                
              
              
                § 2091.07
                Principles.

                (a) Generally, segregated lands are not available for application, selection, sale, location, entry, claim or settlement under the public land laws, including the mining laws, but may be open to the operation of the discretionary mineral leasing laws, the material disposal laws and the Geothermal Steam Act, if so specified in the document that segregates the lands. The segregation is subject to valid existing rights and is, in most cases, for a limited period which is specified in regulations or in the document that segregates the lands. Where there is an administrative appeal or review action on an application pursuant to part 4 or other subparts of this title, the segregative period continues in effect until publication of an opening order.
                (b) Opening orders may be issued at any time but are required when the opening date is not specified in the document creating the segregation, or when an action is taken to terminate the segregative effect and open the lands prior to the specified opening date.
              
              
                § 2091.1
                Action on applications and mining claims.
                (a) Except where the law and regulations provide otherwise, all applications shall be accepted for filing. However, applications which are accepted for filing shall be rejected and cannot be held pending possible future availability of the lands or interests in lands, except those that apply to selections made by the State of Alaska under section 906(e) of the Alaska National Interest Land Conservation Act and selections made by Alaska Native Corporations under section 3(e) of the Alaska Native Claims Settlement Act, when approval of the application is prevented by:
                (1) A withdrawal, reservation, classification, or management decision applicable to the lands;
                (2) An allowed entry or selection of lands;
                (3) A lease which grants the lessee exclusive use of the lands;
                (4) Classifications existing under appropriate law:
                (5) Segregation due to an application previously filed under appropriate law and regulations;

                (6) Segregation resulting from a notice of realty action previously published in the Federal Register under appropriate regulations; and
                (7) The fact that, for any reason, the lands have not been made subject to, restored or opened to operation of the public land laws, including the mineral laws.
                (b) Lands may not be appropriated under the mining laws prior to the date and time of restoration and opening. Any such attempted appropriation, including attempted adverse possession under 30 U.S.C. 38, vests no rights against the United States. Actions required to establish a mining claim location and to initiate a right of possession are governed by State laws where those laws are not in conflict with Federal law. The Bureau of Land Management does not intervene in disputes between rival locators over possessory rights because Congress has provided for the resolution of these matters in local courts.
              
              
                § 2091.2
                Segregation and opening resulting from publication of a Notice of Realty Action.
              
              
                § 2091.2-1
                Segregation.

                The publication of a Notice of Realty Action in the Federal Register segregates lands that are available for disposal under:
                (a) The Recreation and Public Purposes Act, as amended (43 U.S.C. 869-4), for a period of 18 months (See part 2740 and subpart 2912);
                (b) The sales provisions of section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713) for a period of 270 days (See part 2710). The sales provisions of section 43 CFR 2711.1-2(d) provide for a segregation period, not to exceed two years unless, on a case-by-case basis, the BLM State Director determines that the extension is necessary and documents, in writing, why the extension is needed. Such an extension will not be renewable and cannot be extended beyond the additional two years.
                [52 FR 12175, Apr. 15, 1987, as amended at 58 FR 60917, Nov. 18, 1993; 71 FR 67068, Nov. 20, 2006]
              
              
                § 2091.2-2
                Opening.
                (a) The segregative effect of a Notice of Realty Action automatically terminates either:
                (1) At the end of the periods set out in § 2091.2-1 of this title (See part 2740); or

                (2) As of the date specified in an opening order published in the Federal Register; or
                
                (3) Upon issuance of a patent or other document of conveyance; whichever occurs first.
                (b) [Reserved]
                [52 FR 12175, Apr. 15, 1987, as amended at 58 FR 60917, Nov. 18, 1993; 65 FR 70112, Nov. 21, 2000]
              
              
                § 2091.3
                Segregation and opening resulting from a proposal or application.
              
              
                § 2091.3-1
                Segregation.
                (a) If a proposal is made to exchange public lands administered by the Bureau of Land Management or lands reserved from the public domain for National Forest System purposes, such lands may be segregated by a notation on the public land records for a period not to exceed 5 years from the date of notation (See 43 CFR 2201.1-2 and 36 CFR 254.6).
                (b) The filing of an application for lands for selection by a State (exclusive of Alaska) segregates the lands included in the application for a period of 2 years from the date the application is filed. (See subparts 2621 and 2622)

                (c) The filing of an application and publication of the notice of the filing of an application in the Federal Register for the purchase of Federally-owned mineral interests under section 209 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1719) segregates the lands for a period of 2 years from the date of the publication of the notice of filing of the application with the authorized officer. (See part 2720)
                (d) The filing of an application for an airport lease under the Act of May 24, 1928, as amended (49 U.S.C. Appendix 211-213), or the filing of a request for an airport conveyance under the Airport and Airway Improvement Act of 1982 (49 U.S.C. 2215), segregates the lands as of the date of filing with the authorized officer. (See part 2640 and subpart 2911)

                (e)(1) The Bureau of Land Management may segregate, if it finds it necessary for the orderly administration of the public lands, lands included in a right-of-way application under 43 CFR subpart 2804 for the generation of electrical energy from wind or solar sources. In addition, the Bureau of Land Management may also segregate lands that it identifies for potential rights-of-way for electricity generation from wind or solar sources when initiating a competitive process for solar or wind development on particular lands. Upon segregation, such lands will not be subject to appropriation under the public land laws, including location under the Mining Law of 1872, (30 U.S.C. 22 et seq.), but would remain open under the Mineral Leasing Act of 1920 (30 U.S.C. 181 et seq.) or the Materials Act of 1947 (30 U.S.C. 601 et seq.). The BLM will effect a segregation by publishing a Federal Register notice that includes a description of the lands being segregated. The BLM may effect segregation in this way for both pending and new right-of-way applications.

                (2) The effective date of segregation is the date of publication of the notice in the Federal Register. The segregation terminates consistent with subpart 2091.3-2 and the lands automatically open on the date that is the earliest of the following:
                (i) When the BLM issues a decision granting, granting with modifications, or denying the application for a right-of-way;

                (ii) Automatically at the end of the segregation period stated in the Federal Register notice initiating the segregation, or
                (iii) Upon publication of a Federal Register notice terminating the segregation and opening the lands in question.

                (3) The segregation period may not exceed 2 years from the date of publication in the Federal Register of the notice initiating the segregation, unless the State Director determines and documents in writing, prior to the expiration of the segregation period, that an extension is necessary for the orderly administration of the public lands. If the State Director determines an extension is necessary, the Bureau of Land Management will extend the segregation for up to 2 years by publishing a notice in the Federal Register, prior to the expiration of the initial segregation period. Segregations under this part may only be extended once and the total segregation period may not exceed 4 years.
                [52 FR 12175, Apr. 15, 1987; 52 FR 13563, Apr. 23, 1987, as amended at 58 FR 60917, Nov. 18, 1993; 76 FR 23204, Apr. 26, 2011; 78 FR 25212, Apr. 30, 2013]
              
              
                § 2091.3-2
                Opening.
                (a) If a proposal or an application described in § 2091.3-1 of this part is not denied, modified, or otherwise terminated prior to the end of the segregative periods set out in § 2091.3-1 of this part, the segregative effect of the proposal or application automatically terminates upon the occurrence of either of the following events, whichever occurs first:
                (1) Issuance of a patent or other document of conveyance to the affected lands; or
                (2) The expiration of the applicable segregation period set out in § 2091.3-1 of this part.

                (b) If the proposal or application described in § 2091.3-1 of this part is denied, modified, or otherwise terminated prior to the end of the segregation periods, the lands shall be opened promptly by publication in the Federal Register of an opening order specifying the date and time of opening.
                (c) Subject to valid existing rights, non-Federal lands acquired through exchange by the United States shall be segregated automatically from appropriation under the public land laws and mineral laws for 90 days after acceptance of title by the United States, and the public land records shall be noted accordingly. Except to the extent otherwise provided by law, the lands shall be open to the operation of the public land laws and mineral laws at midnight 90 days after the day title was accepted unless otherwise segregated pursuant to part 2300 of this title. (See 43 CFR 2201.9(b))
                [58 FR 60917, Nov. 18, 1993, as amended at 65 FR 70112, Nov. 21, 2000]
              
              
                § 2091.4
                Segregation and opening resulting from the allowance of entries, leases, grants or contracts.
              
              
                § 2091.4-1
                Segregation and opening: Desert-land entries and Indian allotments.
                (a) Lands covered by an application for a desert land entry or Indian allotment become segregated on the date of allowance or approval of entry or allotment by the authorized officer. (See parts 2520 and 2530).

                (b) If an entry or allotment is cancelled or relinquished, the lands become open to the operation of the public land laws by publication in the Federal Register of an opening order which specifies the date and time of opening. (See parts 2520 and 2530).
              
              
                § 2091.4-2
                Segregation and opening: Airport leases and grants.
                (a) The issuance of a lease for airport purposes under the authority of the Act of May 24, 1928 or a patent or document of conveyance for airport and airway purposes under the authority of the Act of September 3, 1982, as amended (49 U.S.C. 2215), continues to segregate the lands. (See part 2640 and subpart 2911)

                (b) If an airport lease is terminated, the lands are opened by publication in the Federal Register of an opening order which specifies the date and time of opening.
                (c) The lands covered by an airport lease or grant remain open to the operation of the mineral leasing laws, the material disposal laws and the Geothermal Steam Act, but are segregated from the operation of the mining laws pending the issuance of such regulations as the Secretary may prescribe (See part 2640 and subpart 2911).
              
              
                § 2091.4-3
                Segregation and opening: Carey Act.

                (a) For lands covered by a Carey Act grant, publication of a notice in the Federal Register that a contract has been signed segregates the lands described in the contract, as of the date of publication of a 10 year period, from operation of the public land laws and the mineral laws as described in the notice. (See part 2610).
                

                (b) If the contract under the Carey Act is terminated, the lands are opened by publication in the Federal Register of an opening order which specifies the date and time of opening. Preference right of entry to Carey Act entrymen may be provided in accordance with the provisions of subpart 2613 of this title.
              
              
                § 2091.5
                Withdrawals.
              
              
                § 2091.5-1
                Segregation of lands resulting from withdrawal applications filed on or after October 21, 1976.
                (a) Publication in the Federal Register of a notice of an application or proposal for withdrawal, as provided in subpart 2310 of this title, segregates the lands described in the withdrawal application or proposal to the extent specified in the notice. The segregative effect becomes effective on the date of publication and extends for a period of 2 years unless sooner terminated as set out below.
                (b) Segregations resulting from applications and proposals filed on or after October 21, 1976, terminate:

                (1) Automatically upon the expiration of a 2 year period from the date of publication in the Federal Register of the notice of the filing of an application or proposal for withdrawal;
                (2) Upon the publication in the Federal Register of a Public Land Order effecting the withdrawal in whole or in part;
                (3) Upon the publication in the Federal Register of a notice denying the withdrawal application or proposal, in whole or in part, giving the date and time the lands shall be open; or
                (4) Publication in the Federal Register of a notice of request for cancellation of a withdrawal application or proposal, in whole or in part, giving the date and time the lands are open.
              
              
                § 2091.5-2
                Segregation of lands resulting from withdrawal applications filed prior to October 21, 1976.

                (a)(1) Lands covered by a withdrawal application or withdrawal proposal filed prior to October 21, 1976, were segregated on the date the application was properly filed and remain segregated through October 20, 1991, to the extent specified in notices published in the Federal Register, unless the segregative effect is terminated prior to that date in accordance with procedures in § 2091.5-1 of this title.
                (2) Any amendment made to a withdrawal application filed prior to October 21, 1976, for the purpose of adding lands modifies the term of segregation for all lands covered by the amended application to conform with the provision of § 2091.5-1 of this title.
                (b) Segregations resulting from applications filed under this section terminate in accordance with procedures in § 2091.5-1 of this title.
              
              
                § 2091.5-3
                Segregative effect and opening: Emergency withdrawals.
                (a) When the Secretary determines that an emergency exists and extraordinary measures need to be taken to preserve values that would otherwise be lost, a withdrawal is made immediately in accordance with § 2310.5 of this title. Emergency withdrawals are effective on the date the Public Land Order making the withdrawal is signed, and cannot exceed 3 years in duration and may not be extended.

                (b) The lands covered by an emergency withdrawal are opened automatically on the date of expiration of the withdrawal unless segregation is effected by the publication in the Federal Register of a notice of a withdrawal application or proposal.
              
              
                § 2091.5-4
                Segregative effect and opening: Water power withdrawals.
                (a) Lands covered by powersite reserves, powersite classifications, and powersite designations are considered withdrawn and are segregated from operation of the public land laws, but are not withdrawn and segregated from the operation of the mineral laws.

                (b) These lands may be opened to operation of the public land laws after a revocation or cancellation order issued by the Department of the Interior or after a determination to open the lands is made by the Federal Energy Regulatory Commission under section 24 of the Federal Power Act. (See subpart 2320) Mining claims may be located on such lands under procedures in subpart 3730 of this title. These lands are opened by publication in the Federal Register of an opening order specifying the extent, date and time of opening.
              
              
                § 2091.5-5
                Segregative effect and opening: Federal Power Act withdrawals.
                (a)(1) The filing of an application for a power project with the Federal Energy Regulatory Commission withdraws the lands covered by the application from the operation of the public land laws; however, the lands remain open to the location, lease or disposal of the mineral estate.
                (2) The issuance of a permit or license for a project by the Federal Energy Regulatory Commission withdraws the lands from the operation of the mining laws. (See part 3730).
                (b) Lands withdrawn under section 24 of the Federal Power Act remain withdrawn until the withdrawal is vacated and the lands opened by proper authority.
                (c) After a withdrawal has been vacated, the lands are opened to the operation of the public land laws by notation of the lands records to that effect.
              
              
                § 2091.5-6
                Congressional withdrawals and opening of lands.

                (a) Congressional withdrawals become effective and are terminated as specified in the statute making the withdrawal. If the statute does not specify the date, duration and extent of segregation, the Secretary shall publish in the Federal Register a Public Land Order so specifying.

                (b) If the statute does not specify when and to what extent the lands are to be opened, the Secretary publishes in the Federal Register an opening order so specifying.
              
              
                § 2091.6
                Opening of withdrawn lands: General.

                The term of a withdrawal ends upon expiration under its own terms, or upon revocation or termination by the Secretary by publication in the Federal Register of a Public Land Order. Lands included in a withdrawal that is revoked, terminates or expires do not automatically become open, but are opened through publication in the Federal Register of an opening order. An opening order may be incorporated in a Public Land Order that revokes or terminates a withdrawal or may be published in the Federal Register as a separate document. In each case, the opening order specifies the time, date and specific conditions under which the lands are opened. (See subpart 2310.)
              
              
                § 2091.7
                Segregation and opening of lands classified for a specific use.
              
              
                § 2091.7-1
                Segregative effect and opening: Classifications.
                (a)(1) Lands classified under the authority of the Recreation and the Public Purposes Act, as amended (43 U.S.C. 869-4), and the Small Tract Act (43 U.S.C. 682a) are segregated from the operation of the public land laws, including the mining laws, but not the mineral leasing laws, the material disposal laws, and the Geothermal Steam Act, except as provided in the notice of realty action.
                (2) Lands classified under the authority of the Classification and Multiple Use Act (43 U.S.C. 1411-18) are segregated to the extent described in the notice of classification.
                (b) The segregative effect of the classification described in § 2091.7-1 of this title terminates and the lands are opened under the following procedures:

                (1) Recreation and Public Purposes Act classifications; (i) Made after the effective date of these regulations terminate and the lands automatically become open at the end of the 18-month period of segregation specified in part 2740 of this title, unless an application is filed; (ii) made prior to the effective date of these regulations where the 18-month period of segregation specified in part 2740 of this title is in effect on the effective date of these regulations, expire and the lands automatically become open at the end of the 18-month period of segregation unless an application is filed; (iii) made prior to the effective date on these regulations where the 18-month period of segregation has expired prior to the effective date of these regulations, terminate by publication in the Federal Register of an opening order specifying the date and time of opening.

                (2) Small Tract Act classifications terminate by publication in the Federal Register of an opening order specifying the date and time of opening.

                (3) Classification and Multiple Use Act classification shall be terminated by publication in the Federal Register of an opening order specifying the date and time of opening.
                [52 FR 12175, Apr. 15, 1987; 52 FR 36575, Sept. 30, 1987]
              
              
                § 2091.7-2
                Segregative effect and opening: Taylor Grazing Act.

                Lands classified under section 7 of the Act of June 28, 1934, as amended (43 U.S.C. 315f), are segregated to the extent described in the classification notice. The segregative effect for Desert Land entries, Indian allotments, State selections (exclusive of Alaska) and Carey Act grants made after the effective date of these regulations remains in effect until terminated by publication in the Federal Register of an opening order specifying the date and time of opening or upon issuance of a patent or other document of conveyance,
              
              
                § 2091.8
                Status of gift lands.
                Upon acceptance by the United States, through the Secretary of the Interior, of a deed of conveyance as a gift, the lands or interests so conveyed will become property of the United States but will not become subject to applicable land and mineral laws of this title unless and until an order to that effect is issued by BLM.
                [62 FR 52036, Oct. 6, 1997]
              
              
                § 2091.9
                Segregation and opening resulting from laws specific to Alaska.
              
              
                § 2091.9-1
                Alaska Native selections.

                The segregation and opening of lands authorized for selection and selected by Alaska Natives under the Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1601 et seq.), are covered by part 2650 of this title.
              
              
                § 2091.9-2
                Selections by the State of Alaska.
                The segregation and opening of lands authorized for selection and selected by the State of Alaska under the various statutes granting lands to the State of Alaska are covered by subpart 2627 of this title.
              
              
                § 2091.9-3
                Lands in Alaska under grazing lease.
                The segregation and opening of lands covered by the Act of March 4, 1927 (43 U.S.C. 316, 316a-316o) are covered by part 4200 of this title.
              
            
            
              Subpart 2094—Special Resource Values; Shore Space
              
                Authority:
                R.S. 2478, secs. 4, 5, 69 Stat. 444; 43 U.S.C. 1201, 48 U.S.C. 462 note.
              
              
                Source:
                35 FR 9540, June 13, 1970, unless otherwise noted.
              
              
                § 2094.0-3
                Authority.
                Section 1 of the Act of May 14, 1898 (30 Stat. 409) as amended by the Acts of March 3, 1903 (32 Stat. 1028) and August 3, 1955 (69 Stat. 444; 48 U.S.C. 371) provides that no entry shall be allowed extending more than 160 rods along the shore of any navigable water. Section 10 of the Act of May 14, 1898, as amended by the Acts of March 3, 1927 (44 Stat. 1364), May 26, 1934 (48 Stat. 809), and August 3, 1955 (69 Stat. 444), provides that trade and manufacturing sites, rights-of-way for terminals and junction points, and homesites and headquarters sites may not extend more than 80 rods along the shores of any navigable water.
              
              
                § 2094.0-5
                Definitions.
                The term navigable waters is defined in section 2 of the Act of May 14, 1898 (30 Stat. 409; 48 U.S.C. 411), to include all tidal waters up to the line of ordinary high tide and all nontidal waters navigable in fact up to the line of ordinary highwater mark.
              
              
                § 2094.1
                Methods of measuring; restrictions.

                (a) In the consideration of applications to enter lands shown upon plats of public surveys in Alaska, as abutting upon navigable waters, the restriction as to length of claims shall be determined as follows: The length of the water front of a subdivision will be considered as represented by the longest straight-line distance between the shore corners of the tract, measured along lines parallel to the boundaries of the subdivision; and the sum of the distances of each subdivision of the application abutting on the water, so determined, shall be considered as the total shore length of the application. Where, so measured, the excess of shore length is greater than the deficiency would be if an end tract or tracts were eliminated, such tract or tracts shall be excluded, otherwise the application may be allowed if in other respects proper.
                (b) The same method of measuring shore space will be used in the case of special surveys, where legal subdivisions of the public lands are not involved.

                (c) The following sketch shows the method of measuring the length of shore space, the length of line A or line B, whichever is the longer, representing the length of shore space which is chargeable to the tract:
                
                  EC01FE91.076
                
              
              
                § 2094.2
                Waiver of 160-rod limitation.
                (a) The Act of June 5, 1920 (41 Stat. 1059; 48 U.S.C. 372) provides that the Secretary of the Interior in his discretion, may upon application to enter or otherwise, waive the restriction that no entry shall be allowed extending more than 160 rods along the shore of any navigable waters as to such lands as he shall determine are not necessary for harborage, landing, and wharf purposes. The act does not authorize the waiver of the 80-rod restriction, mentioned in § 2094.0-3.
                (b) Except as to trade and manufacturing sites, and home and headquarters sites, any applications to enter and notices of settlement which cover lands extending more than 160 rods along the shore of any navigable water will be considered as a petition for waiver of the 160-rod limitation mentioned in paragraph (a) of this section, provided that it is accompanied by a showing that the lands are not necessary for harborage, landing and wharf purposes and that the public interests will not be injured by waiver of the limitation.
                Group 2100—Acquisitions
                Group 2200—Exchanges
              
            
          
          
            Pt. 2200
            PART 2200—EXCHANGES: GENERAL PROCEDURES
            
              
                Subpart 2200—Exchanges—General
                Sec.
                2200.0-2
                Objective.
                2200.0-4
                Responsibilities.
                2200.0-5
                Definitions.
                2200.0-6
                Policy.
                2200.0-7
                Scope.
                2200.0-9
                Information collection.
              
              
                Subpart 2201—Exchanges—Specific Requirements
                2201.1
                Agreement to initiate an exchange.
                2201.1-1
                Assembled land exchanges.
                2201.1-2
                Segregative effect.
                2201.1-3
                Assumption of costs.
                2201.2
                Notice of exchange proposal.
                2201.3
                Appraisals.
                2201.3-1
                Appraiser qualifications.
                2201.3-2
                Market value.
                2201.3-3
                Appraisal report standards.
                2201.3-4
                Appraisal review.
                2201.4
                Bargaining; arbitration.
                2201.5
                Exchanges at approximately equal value.
                2201.6
                Value equalization; cash equalization waiver.
                2201.7
                Approval of exchanges.
                2201.7-1
                Notice of decision.
                2201.7-2
                Exchange agreement.
                2201.8
                Title standards.
                2201.9
                Case closing.
              
              
                Subpart 2203—Exchanges Involving Fee Federal Coal Deposits
                2203.0-6
                Policy.
                2203.0-9
                Cross references.
                2203.1
                Opportunity for public comment and public meeting on exchange proposal.
                2203.2
                Submission of information concerning proposed exchange.
                2203.3
                Public meeting.
                2203.4
                Consultation with the Attorney General.
                2203.5
                Action on advice of the Attorney General.
              
            
            
              Authority:
              43 U.S.C. 1716, 1740.
            
            
              Source:
              46 FR 1638, Jan. 6, 1981, unless otherwise noted.
            
            
              
              Subpart 2200—Exchanges—General
              
                Source:
                58 FR 60918, Nov. 18, 1993, unless otherwise noted.
              
              
                § 2200.0-2
                Objective.
                The objective is to encourage and expedite the exchange of Federal lands for non-Federal lands, found to be in the public interest, in accordance with applicable statutory policies, standards and requirements.
              
              
                § 2200.0-4
                Responsibilities.
                The Director of the Bureau of Land Management has the responsibility of carrying out the functions of the Secretary of the Interior under these regulations.
              
              
                § 2200.0-5
                Definitions.
                As used in this part:
                (a) Adjustment to relative values means compensation for exchange-related costs, or other responsibilities or requirements assumed by one party, which ordinarily would be borne by the other party. These adjustments do not alter the agreed upon value of the lands involved in an exchange.
                (b) Agreement to initiate means a written, nonbinding statement of present intent to initiate and pursue an exchange, which is signed by the parties and which may be amended by the written consent of the parties or terminated at any time upon written notice by any party.
                (c) Appraisal or Appraisal report means a written statement independently and impartially prepared by a qualified appraiser setting forth an opinion as to the market value of the lands or interests in lands as of a specific date(s), supported by the presentation and analysis of relevant market information.
                (d) Approximately equal value determination means a decision that the lands involved in an exchange have readily apparent and substantially similar elements of value, such as location, size, use, physical characteristics, and other amenities.
                (e) Arbitration means a process to resolve a disagreement among the parties as to appraised value, performed by an arbitrator appointed by the Secretary from a list recommended by the American Arbitration Association.
                (f) Assembled land exchange means the consolidation of multiple parcels of Federal and/or non-Federal lands for purposes of one or more exchange transactions over a period of time.
                (g) Authorized officer means any employee of the Bureau of Land Management who has been delegated the authority and responsibility to make decisions and perform the duties described in this part.
                (h) Bargaining means a process, other than arbitration, by which parties attempt to resolve a dispute concerning the appraised value of the lands involved in an exchange.
                (i) Federal lands means any lands or interests in lands, such as mineral or timber interests, that are owned by the United States and administered by the Secretary of the Interior through the Director of the Bureau of Land Management, without regard to how the United States acquired ownership, except: (1) Lands located on the Outer Continental Shelf; and (2) lands held for the benefit of Indians, Aleuts and Eskimos.
                (j) Hazardous substances means those substances designated under Environmental Protection Agency regulations at 40 CFR part 302.
                (k) Highest and best use means the most probable legal use of a property, based on market evidence as of the date of valuation, expressed in an appraiser's supported opinion.
                (l) Lands means any land and/or interests in land.
                (m) Ledger account means an accounting mechanism that tracks the differential in dollar value of lands conveyed throughout a series of transactions. A ledger reports each transaction by date, value of Federal land, value of non-Federal land, the difference between these values upon completion of each transaction, and a cumulative balance and differential.
                (n) Market value means the most probable price in cash, or terms equivalent to cash, that lands or interests in lands should bring in a competitive and open market under all conditions requisite to a fair sale, where the buyer and seller each acts prudently and knowledgeably, and the price is not affected by undue influence.
                (o) Mineral laws means the mining laws, mineral leasing laws, and the Geothermal Steam Act, but not the Materials Sales Act, administered by the Secretary of the Interior through the Bureau of Land Management.
                (p) Outstanding interests means rights or interests in property held by an entity other than a party to an exchange.
                (q) Party means the United States or any person, State or local government who enters into an agreement to initiate an exchange.
                (r) Person means any individual, corporation, or other legal entity legally capable to hold title to and convey land. An individual must be a citizen of the United States and a corporation must be subject to the laws of the United States or of the State where the land is located or the corporation is incorporated.
                (s) Public land laws means that body of general land laws administered by the Secretary of the Interior through the Bureau of Land Management, excepting, however, the mineral laws.
                (t) Reserved interest means an interest in real property retained by a party from a conveyance of the title to that property.
                (u) Resource values means any of the various commodity values (e.g., timber or minerals) or non-commodity values (e.g., wildlife habitat or scenic vistas), indigenous to particular land areas, surface and subsurface.
                (v) Secretary means the Secretary of the Interior or the individual to whom the authority and responsibilities of that official, as to matters considered in this part, have been delegated.
                (w) Segregation means the removal for a limited period, subject to valid existing rights, of a specified area of the Federal lands from appropriation under the public land laws and mineral laws, pursuant to the authority of the Secretary of the Interior to allow for the orderly administration of the Federal lands.
                (x) Statement of value means a written report prepared by a qualified appraiser that states the appraiser's conclusion(s) of value.
              
              
                § 2200.0-6
                Policy.
                (a) Discretionary nature of exchanges. The Secretary is not required to exchange any Federal lands. Land exchanges are discretionary, voluntary real estate transactions between the Federal and non-Federal parties. Unless and until the parties enter into a binding exchange agreement, any party may withdraw from and terminate an exchange proposal or an agreement to initiate an exchange at any time during the exchange process, without any obligation to reimburse, or incur any liability to, any party, person or other entity.
                (b) Determination of public interest. The authorized officer may complete an exchange only after a determination is made that the public interest will be well served. When considering the public interest, the authorized officer shall give full consideration to the opportunity to achieve better management of Federal lands, to meet the needs of State and local residents and their economies, and to secure important objectives, including but not limited to: Protection of fish and wildlife habitats, cultural resources, watersheds, wilderness and aesthetic values; enhancement of recreation opportunities and public access; consolidation of lands and/or interests in lands, such as mineral and timber interests, for more logical and efficient management and development; consolidation of split estates; expansion of communities; accommodation of land use authorizations; promotion of multiple-use values; and fulfillment of public needs. In making this determination, the authorized officer must find that:
                (1) The resource values and the public objectives that the Federal lands or interests to be conveyed may serve if retained in Federal ownership are not more than the resource values of the non-Federal lands or interests and the public objectives they could serve if acquired, and

                (2) The intended use of the conveyed Federal lands will not, in the determination of the authorized officer, significantly conflict with established management objectives on adjacent Federal lands and Indian trust lands. Such finding and the supporting rationale shall be made part of the administrative record.
                (c) Equal value exchanges. Except as provided in § 2201.5 of this part, lands or interests to be exchanged shall be of equal value or equalized in accordance with the methods set forth in § 2201.6 of this part. An exchange of lands or interests shall be based on market value as determined by the Secretary through appraisal(s), through bargaining based on appraisal(s), or through arbitration.
                (d) Same-State exchanges. The Federal and non-Federal lands involved in an exchange authorized pursuant to the Federal Land Policy and Management Act of 1976, as amended, shall be located within the same State.
                (e) O and C land exchanges. Non-Federal lands acquired in exchange for revested Oregon and California Railroad Company Grant lands or reconveyed Coos Bay Wagon Road Grant lands are required to be located within any one of the 18 counties in which the original grants were made, and, upon acquisition by the United States, automatically shall assume the same status as the lands for which they were exchanged.
                (f) Congressional designations. Upon acceptance of title by the United States, lands acquired by an exchange that are within the boundaries of any unit of the National Forest System, National Park System, National Wildlife Refuge System, National Wild and Scenic Rivers System, National Trails System, National Wilderness Preservation System, or any other system established by Act of Congress; the California Desert Conservation Area; or any national conservation or national recreation area established by Act of Congress, immediately are reserved for and become part of the unit or area within which they are located, without further action by the Secretary, and thereafter shall be managed in accordance with all laws, rules, regulations, and land use plans applicable to such unit or area.
                (g) Land and resource management planning. The authorized officer shall consider only those exchange proposals that are in conformance with land use plans or plan amendments, where applicable. Lands acquired by an exchange within a Bureau of Land Management district shall automatically become public lands as defined in 43 U.S.C. 1702 and shall become part of that district. The acquired lands shall be managed in accordance with existing regulations and provisions of applicable land use plans and plan amendments. Lands acquired by an exchange that are located within the boundaries of areas of critical environmental concern or any other area having an administrative designation established through the land use planning process shall automatically become part of the unit or area within which they are located, without further action by the Bureau of Land Management, and shall be managed in accordance with all laws, rules, regulations, and land use plans applicable to such unit or area.
                (h) Environmental analysis. After an agreement to initiate an exchange is signed, an environmental analysis shall be conducted by the authorized officer in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4371), the Council on Environmental Quality regulations (40 CFR parts 1500-1508), and the environmental policies and procedures of the Department of the Interior and the Bureau of Land Management. In making this analysis, the authorized officer shall consider timely written comments received in response to the published exchange notice, pursuant to § 2201.2 of this part.
                (i) Reservations or restrictions in the public interest. In any exchange, the authorized officer shall reserve such rights or retain such interests as are needed to protect the public interest or shall otherwise restrict the use of Federal lands to be exchanged, as appropriate. The use or development of lands conveyed out of Federal ownership are subject to any restrictions imposed by the conveyance documents and all laws, regulations, and zoning authorities of State and local governing bodies.
                (j) Hazardous substances—(1) Federal lands. The authorized officer shall determine whether hazardous substances may be present on the Federal lands involved in an exchange and shall provide notice of known storage, release, or disposal of hazardous substances on the Federal lands to the other parties in accordance with the provisions of 40 CFR part 373. The authorized officer shall provide this notice in the exchange agreement. The authorized officer shall also provide such notice, to the extent information is readily available, in the agreement to initiate an exchange. Unless the non-Federal party is a potentially responsible party under 42 U.S.C. 9607(a), the conveyance document from the United States shall contain a covenant in accordance with 42 U.S.C. 9620(h)(3). Where the non-Federal party is a potentially responsible party with respect to the property, it may be appropriate to enter into an agreement, as referenced in 42 U.S.C. 9607(e), whereby that party would indemnify the United States and hold the United States harmless against any loss or cleanup costs after conveyance.
                (2) Non-Federal lands. The non-Federal party shall notify the authorized officer of any known, suspected and/or reasonably ascertainable storage, release, or disposal of hazardous substances on the non-Federal land pursuant to § 2201.1 of this part. Notwithstanding such notice, the authorized officer shall determine whether hazardous substances are known to be present on the non-Federal land involved in an exchange. If hazardous substances are known or believed to be present on the non-Federal land, the authorized officer shall reach an agreement with the non-Federal party regarding the responsibility for appropriate response action concerning the hazardous substances before completing the exchange. The terms of this agreement and any appropriate “hold harmless” agreement shall be included in an exchange agreement, pursuant to § 2201.7-2 of this part.
                (k) Legal description of properties. All lands subject to an exchange shall be properly described on the basis of either a survey executed in accordance with the Public Land Survey System laws and standards of the United States or, if those laws and standards cannot be applied, the lands shall be properly described and clearly locatable by other means as may be prescribed or allowed by law.
                (l) Unsurveyed school sections. For purposes of exchange only, unsurveyed school sections, which would become State lands upon survey by the Secretary, are considered as “non-Federal” lands and may be used by the State in an exchange with the United States. However, minerals shall not be reserved by the State when unsurveyed sections are used in an exchange. As a condition of the exchange, the State shall have waived, in writing, all rights to unsurveyed sections used in the exchange.
                (m) Coordination with State and local governments. At least 60 days prior to the conveyance of and upon issuance of the deed or patent for Federal lands, the authorized officer will notify the Governor of the State within which the Federal lands covered by the notice are located and the head of the governing body of any political subdivision having zoning or other land use regulatory authority in the geographical area within which the Federal lands are located.
                (n) Fee coal exchanges. As part of the consideration of whether public interest would be served by the acquisition of fee coal through exchange, the provisions of subpart 3461 of this title shall be applied and shall be evaluated as a factor and basis for the exchange.
              
              
                § 2200.0-7
                Scope.
                (a) These rules set forth the procedures for conducting exchanges of Federal lands. The procedures in these rules are supplemented by the Bureau of Land Management Manuals and Handbooks 2200 and 9310. The contents of these supplemental materials are not considered to be a part of these rules.

                (b) The rules contained in this part apply to all land exchanges, made under the authority of the Secretary, involving Federal lands, as defined in 43 CFR 2200.0-5(i). Apart from the Federal Land Policy and Management Act of 1976 (FLPMA), as amended, 43 U.S.C. 1701 et seq., there are a variety of statutes, administered by the Secretary, that authorize land trades which may include Federal lands, as for example, certain National Wildlife Refuge System and National Park System exchange acts. The procedures and requirements associated with or imposed by any one of these other statutes may not be entirely consistent with the rules in this part, as the rules in this part are intended primarily to implement the FLPMA land exchange provisions. If there is any such inconsistency, and if Federal lands are involved, the inconsistent procedures or statutory requirements will prevail. Otherwise, the regulations in this part will be followed. The rules in this part also apply to the exchange of interests in either Federal or non-Federal lands including, but not limited to, minerals, water rights, and timber.
                (c) The application of these rules to exchanges made under the authority of the Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1621) or the Alaska National Interest Lands Conservation Act (16 U.S.C. 3192), shall be limited to those provisions that do not conflict with the provisions of these Acts.
                (d) Pending exchanges initiated prior to December 17, 1993 shall proceed in accordance with this rule unless:
                (1) In the judgment of the authorized officer, it would be more expeditious to continue following the procedures in effect prior to December 17, 1993; or
                (2) A binding agreement to exchange was in effect prior to December 17, 1993; and
                (3) To proceed as provided in paragraphs (d) (1) or (2) of this section would not be inconsistent with applicable law.
                (e) Exchanges proposed by persons holding fee title to coal deposits that qualify for exchanges under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1260(b)(5)) and as provided in subpart 3436 of this title shall be processed in accordance with this part, except as otherwise provided in subpart 3436 of this title.
                [46 FR 1638, Jan. 6, 1981, as amended at 63 FR 52617, Oct. 1, 1998]
              
              
                § 2200.0-9
                Information collection.

                (a) The collection of information contained in part 2200 of Group 2200 has been approved by the Office of Management and Budget under 44 U.S.C. 3501 et seq. and assigned clearance number 1004-0056. The information will be used to initiate and complete land exchanges with the Bureau of Land Management. Responses are required to obtain benefits in accordance with the Federal Land Policy and Management Act of 1976, as amended.
                (b) Public reporting burden for this information is estimated to average 4 hours per response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. Comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing the burden, should be sent to the Division of Information Resources Management (870), Bureau of Land Management, 1849 C Street, NW., Washington, DC 20240; and the Paperwork Reduction Project (1004-0056), Office of Management and Budget, Washington, DC 20503.
              
            
            
              Subpart 2201—Exchanges—Specific Requirements
              
                § 2201.1
                Agreement to initiate an exchange.
                (a) Exchanges may be proposed by the Bureau of Land Management or by any person, State, or local government. Initial exchange proposals should be directed to the authorized officer responsible for the management of Federal lands involved in an exchange.
                (b) To assess the feasibility of an exchange proposal, the prospective parties may agree to obtain a preliminary estimate of the values of the lands involved in the proposal. The preliminary estimate is generally not an appraisal but shall be prepared by a qualified appraiser.
                (c) If the authorized officer agrees to proceed with an exchange proposal, a nonbinding agreement to initiate an exchange shall be executed by all prospective parties. At a minimum, the agreement shall include:
                (1) The identity of the parties involved in the proposed exchange and the status of their ownership or ability to provide title to the land;
                (2) A description of the lands or interest in lands being considered for exchange;

                (3) A statement by each party, other than the United States and State and local governments, certifying that the party is a citizen of the United States or a corporation or other legal entity subject to the laws of the United States or a State thereof;
                (4) A description of the appurtenant rights proposed to be exchanged or reserved; any authorized uses including grants, permits, easements, or leases; and any known unauthorized uses, outstanding interests, exceptions, adverse claims, covenants, restrictions, title defects or encumbrances;
                (5) A time schedule for completing the proposed exchange;
                (6) An assignment of responsibility for performance of required functions and for costs associated with processing the exchange;
                (7) A statement specifying whether compensation for costs assumed will be allowed pursuant to the provisions of § 2201.1-3 of this part;
                (8) Notice of any known release, storage, or disposal of hazardous substances on involved Federal or non-Federal lands, and any commitments regarding responsibility for removal or other remedial actions concerning such substances on involved non-Federal lands. All such terms and conditions regarding non-Federal lands shall be included in a land exchange agreement pursuant to § 2201.7-2 of this part;
                (9) A grant of permission by each party to conduct a physical examination of the lands offered by the other party;
                (10) The terms of any assembled land exchange arrangement, pursuant to § 2201.1-1 of this part;
                (11) A statement as to any arrangements for relocation of any tenants occupying non-Federal land, pursuant to § 2201.8 (c)(1)(iv) of this part;
                (12) A notice to an owner-occupant of the voluntary basis for the acquisition of the non-Federal lands, pursuant to § 2201.8 (c)(1)(iv) of this part; and
                (13) A statement as to the manner in which documents of conveyance will be exchanged, should the exchange proposal be successfully completed.
                (d) Unless the parties agree to some other schedule, no later than 90 days from the date of the executed agreement to initiate an exchange, the parties shall arrange for appraisals, which are to be completed within timeframes and under such terms as are negotiated. In the absence of current market information reliably supporting value, the parties may agree to use other acceptable and commonly recognized methods to estimate value.
                (e) An agreement to initiate an exchange may be amended by written consent of the parties or terminated at any time upon written notice by any party.
                (f) Entering into an agreement to initiate an exchange does not legally bind any party to proceed with processing or to consummate a proposed exchange, or to reimburse or pay damages to any party to a proposed exchange that is delayed or is not consummated or to anyone assisting in any way, or doing business with, any such party.
                (g) The withdrawal from, and termination of, an exchange proposal, or an agreement to initiate an exchange, by the authorized officer at any time prior to the notice of decision, pursuant to § 2201.7-1 of this part, is not protestable or appealable under 43 CFR part 4.
              
              
                § 2201.1-1
                Assembled land exchanges.
                (a) Whenever the authorized officer determines it to be practicable, an assembled land exchange arrangement may be used to facilitate exchanges and reduce costs.
                (b) The parties to an exchange may agree to such an arrangement where multiple parcels of Federal and/or non-Federal lands are consolidated into a package for the purpose of completing one or more exchange transactions over a period of time.
                (c) An assembled land exchange arrangement shall be documented in the agreement to initiate an exchange, pursuant to § 2201.1 of this part.
                (d) Values of the Federal and non-Federal lands involved in an assembled exchange arrangement shall be estimated pursuant to § 2201.3 of this part.
                (e) If more than one transaction is necessary to complete the exchange package, the parties shall establish a ledger account under which the Federal and non-Federal lands can be exchanged. When a ledger account is used, the authorized officer shall:

                (1) Assure that the value difference between the Federal and non-Federal lands does not exceed 25 percent of the total value of the Federal lands conveyed in the assembled land exchange up to and including the current transaction;
                (2) Assure that the values of the Federal and non-Federal lands conveyed are balanced with land and/or money at least every 3 years pursuant to § 2201.6 of this part; and
                (3) If necessary, require from the non-Federal party a deposit of cash, bond or other approved surety in an amount equal to any outstanding value differential.
                (4) Assembled land exchanges are subject to the value equalization and cash equalization waiver provisions of § 2201.6 of this part. Cash equalization waiver shall only be used in conjunction with the final transaction of the assembled land exchange and the termination of any ledger account used.
                (f) The assembled exchange arrangement may be terminated unilaterally at any time upon written notice by any party or upon depletion of the Federal or non-Federal lands assembled. Prior to termination, values shall be equalized pursuant to § 2201.6 of this part.
              
              
                § 2201.1-2
                Segregative effect.
                (a) If a proposal is made to exchange Federal lands, the authorized officer may direct the appropriate State Office of the Bureau of Land Management to segregate the Federal lands by a notation on the public land records. Subject to valid existing rights, the Federal lands shall be segregated from appropriation under the public land laws and mineral laws for a period not to exceed 5 years from the date of record notation.
                (b) Any interests of the United States in the non-Federal lands that are covered by the exchange proposal may be segregated from appropriation under the mineral laws for a period not to exceed 5 years from the date of notation by noting the public land status records.
                (c) The segregative effect shall terminate upon the occurrence of any of the following events, whichever occurs first:
                (1) Automatically, upon issuance of a patent or other document of conveyance to the affected lands;

                (2) On the date and time specified in an opening order, such order to be promptly issued and published by the appropriate State Office of the Bureau of Land Management in the Federal Register, if a decision is made not to proceed with the exchange or upon removal of any lands from an exchange proposal; or
                (3) Automatically, at the end of the segregation period not to exceed 5 years from the date of notation of the public land records.

                (d) The provisions of this section apply equally to proposals to exchange National Forest System lands under the authority and provisions of the Act of March 20, 1922, 42 Stat. 465, as amended, 16 U.S.C. 485, and the Federal Land Policy and Management Act of 1976, 43 U.S.C. 1701 et seq., except that if a proposal is made to exchange National Forest System lands, which proposal shall be filed in compliance with 36 CFR part 254, the authorized officer may request that the appropriate BLM State Office segregate such lands by a notation on the public land records.
                [46 FR 1638, Jan. 6, 1981, as amended at 63 FR 23681, Apr. 30, 1998; 65 FR 70112, Nov. 21, 2000]
              
              
                § 2201.1-3
                Assumption of costs.
                (a) Generally, parties to an exchange will bear their own costs of the exchange. However, if the authorized officer finds it is in the public interest, subject to the conditions and limitations specified in paragraphs (b) and (c) of this section, an agreement to initiate an exchange may provide that:
                (1) One or more of the parties may assume, without compensation, all or part of the costs or other responsibilities or requirements that the authorized officer determines would ordinarily be borne by the other parties; or

                (2) The parties may agree to make adjustments to the relative values involved in an exchange transaction in order to compensate parties for assuming costs or other responsibilities or requirements that the authorized officer determines would ordinarily be borne by the other parties. These costs or services may include but are not limited to: Land surveys, appraisals, mineral examinations, timber cruises, title searches, title curative actions, cultural resource surveys and mitigation, hazardous substance surveys and controls, removal of encumbrances, arbitration including all fees, bargaining, cure of deficiencies preventing highest and best use of the land, conduct of public hearings, assemblage of non-Federal parcels from multiple ownerships, expenses of complying with laws, regulations, and policies applicable to exchange transactions, and expenses that are necessary to bring the Federal and non-Federal lands involved in the exchange to their highest and best use for appraisal and exchange purposes.
                (b) The authorized officer may agree to assume without compensation costs ordinarily borne under local custom or practice by the non-Federal party or to compensate the non-Federal party for costs ordinarily borne under local custom or practice by the United States but incurred by the non-Federal party, but only when it is clearly in the public interest and the authorized officer determines and documents that each of the following circumstances exist:
                (1) The amount of the cost assumed or compensation is reasonable and accurately reflects the value of the goods and services received;
                (2) The proposed exchange is a high priority of the agency;
                (3) The land exchange must be expedited to protect important Federal resource values, such as congressionally designated areas or endangered species habitat;
                (4) Cash equalization funds are available for compensating the non-Federal party; and
                (5) There are no other practicable means available to the authorized officer of meeting Federal exchange processing costs, responsibilities, or requirements.
                (c) The total amount of adjustment agreed to as compensation for costs incurred pursuant to this section shall not exceed the limitations set forth in § 2201.6 of this part.
              
              
                § 2201.2
                Notice of exchange proposal.
                (a) Upon entering into an agreement to initiate an exchange, the authorized officer shall publish a notice once a week for 4 consecutive weeks in newspapers of general circulation in the counties in which the Federal and non-Federal lands or interests proposed for exchange are located. The authorized officer shall notify authorized users, jurisdictional State and local governments, and the congressional delegation, and shall make other distribution of the notice as appropriate. At a minimum, the notice shall include:
                (1) The identity of the parties involved in the proposed exchange;
                (2) A description of the Federal and non-Federal lands being considered for exchange;
                (3) A statement as to the effect of segregation from appropriation under the public land laws and mineral laws, if applicable;
                (4) An invitation to the public to submit in writing any comments on or concerns about the exchange proposal, including advising the authorized officer as to any liens, encumbrances, or other claims relating to the lands being considered for exchange; and
                (5) The deadline by which comments must be received, and the name, title, and address of the official to whom comments must be sent.
                (b) To be assured of consideration in the environmental analysis of the proposed exchange, all comments shall be made in writing to the authorized officer and postmarked or delivered within 45 days after the initial date of publication.
                (c) The authorized officer is not required to republish descriptions of any lands excluded from the final exchange transaction, provided such lands were identified in the notice of exchange proposal. In addition, minor corrections of land descriptions and other insignificant changes do not require republication.
              
              
                § 2201.3
                Appraisals.
                The Federal and non-Federal parties to an exchange shall comply with the appraisal standards set forth in §§ 2201.3-1 through 2201.3-4 of this part and, to the extent appropriate, with the Department of Justice “Uniform Appraisal Standards for Federal Land Acquisitions” when appraising the values of the Federal and non-Federal lands involved in an exchange.
              
              
                
                § 2201.3-1
                Appraiser qualifications.
                (a) A qualified appraiser(s) shall provide to the authorized officer appraisals estimating the market value of Federal and non-Federal properties involved in an exchange. A qualified appraiser may be an employee or a contractor to the Federal or non-Federal exchange parties. At a minimum, a qualified appraiser shall be an individual, approved by the authorized officer, who is competent, reputable, impartial, and has training and experience in appraising property similar to the property involved in the appraisal assignment.
                (b) Qualified appraisers shall possess qualifications consistent with State regulatory requirements that meet the intent of title XI of the Financial Institutions Reform, Recovery and Enforcement Act of 1989 (FIRREA) (12 U.S.C. 3331). In the event a State does not have approved policies, practices and procedures regulating the activities of appraisers, the Bureau of Land Management may establish appraisal qualification standards commensurate with those adopted by other States meeting the requirements of FIRREA.
              
              
                § 2201.3-2
                Market value.
                (a) In estimating market value, the appraiser shall:
                (1) Determine the highest and best use of the property to be appraised;
                (2) Estimate the value of the lands and interests as if in private ownership and available for sale in the open market;
                (3) Include historic, wildlife, recreation, wilderness, scenic, cultural, or other resource values or amenities that are reflected in prices paid for similar properties in the competitive market;
                (4) Consider the contributory value of any interest in land such as minerals, water rights, or timber to the extent they are consistent with the highest and best use of the property; and
                (5) Estimate separately, if stipulated in the agreement to initiate in accordance with § 2201.1 of this part, the value of each property optioned or acquired from multiple ownerships by the non-Federal party for purposes of exchange, pursuant to § 2201.1-1 of this part. In this case, the appraiser shall estimate the value of the Federal and non-Federal properties in a similar manner.
                (b) In estimating market value, the appraiser may not independently add the separate values of the fractional interests to be conveyed, unless market evidence indicates the following:
                (1) The various interests contribute their full value (pro rata) to the value of the whole; and
                (2) The valuation is compatible with the highest and best use of the property.
                (c) In the absence of current market information reliably supporting value, the authorized officer may use other acceptable and commonly recognized methods to determine market value.
              
              
                § 2201.3-3
                Appraisal report standards.
                Appraisals prepared for exchange purposes shall contain, at a minimum, the following information:
                (a) A summary of facts and conclusions;
                (b) The purpose and/or the function of the appraisal, a definition of the estate being appraised, and a statement of the assumptions and limiting conditions affecting the appraisal assignment, if any;
                (c) An explanation of the extent of the appraiser's research and actions taken to collect and confirm information relied upon in estimating value;
                (d) An adequate description of the physical characteristics of the lands being appraised; a statement of all encumbrances; title information, location, zoning, and present use; an analysis of highest and best use; and at least a 5-year sales history of the property;
                (e) A disclosure of any condition that is observed during the inspection of the property or becomes known to the appraiser through normal research that would lead the appraiser to believe that hazardous substances may be present on the property being appraised;
                (f) A comparative market analysis and, if more than one method of valuation is used, an analysis and reconciliation of the methods used to support the appraiser's estimate of value;

                (g) A description of comparable sales, including a description of all relevant physical, legal, and economic factors such as parties to the transaction, source and method of financing, effect of any favorable financing on sale price, and verification by a party involved in the transaction;
                (h) An estimate of market value;
                (i) The effective date of valuation, date of appraisal, signature, and certification of the appraiser;
                (j) A certification by the appraiser signing the report to the following:
                (1) The appraiser personally contacted the property owner or designated representative and offered the owner an opportunity to be present during inspection of the property;
                (2) The appraiser personally examined the subject property and all comparable sale properties relied upon in the report;
                (3) The appraiser has no present or prospective interest in the appraised property; and
                (4) The appraiser has not, and will not, receive compensation that was contingent on the analysis, opinions, or conclusions contained in the appraisal report; and
                (k) Copies of relevant written reports, studies, or summary conclusions prepared by others in association with the appraisal assignment that were relied upon by the appraiser to estimate value, which may include but is not limited to current title reports, mineral reports, or timber cruises prepared by qualified specialists.
              
              
                § 2201.3-4
                Appraisal review.
                (a) Appraisal reports shall be reviewed by a qualified review appraiser meeting the qualifications set forth in § 2201.3-1 of this part. Statements of value prepared by agency appraisers are not subject to this review.
                (b) The review appraiser shall determine whether the appraisal report:
                (1) Is complete, logical, consistent, and supported by a market analysis;
                (2) Complies with the standards prescribed in § 2201.3-3 of this part; and
                (3) Reasonably estimates the probable market value of the lands appraised.
                (c) The review appraiser shall prepare a written review report, containing at a minimum:
                (1) A description of the review process used;
                (2) An explanation of the adequacy, relevance, and reasonableness of the data and methods used by the appraiser to estimate value;
                (3) The reviewing appraiser's statement of conclusions regarding the appraiser's estimate of market value; and
                (4) A certification by the review appraiser to the following:
                (i) The review appraiser has no present or prospective interest in the property that is the subject of the review report; and
                (ii) The review appraiser has not, and will not, receive compensation that was contingent on the approval of the appraisal report.
              
              
                § 2201.4
                Bargaining; arbitration.
                (a) Unless the parties to an exchange agree in writing to suspend or modify the deadlines contained in paragraphs (a)(1) through (a)(4) of this section, the parties shall adhere to the following schedule:
                (1) Within 180 days from the date of receipt of the appraisal(s) for review and approval by the authorized officer, the parties to an exchange may agree on the appraised values of the lands involved in an exchange. If the parties cannot agree on the appraised values, they may agree to initiate a process of bargaining or some other process to resolve the dispute over values. Bargaining or any other process shall be based on an objective analysis of the valuation in the appraisal report(s) and shall be a means of reconciling differences in such reports. Bargaining or another process to determine values may involve one or more of the following actions:
                (i) Submission of the disputed appraisal(s) to another qualified appraiser for review;
                (ii) Request for additional appraisals;
                (iii) Involvement of an impartial third party to facilitate resolution of the value disputes; or

                (iv) Use of some other acceptable and commonly recognized practice for resolving value disputes.
                

                Any agreement based upon bargaining shall be in writing and made part of the administrative record of the exchange. Such agreement shall contain a reference to all relevant appraisal information and state how the parties reconciled or compromised appraisal information to arrive at an agreement based on market value.
                (2) If within 180 days from the date of receipt of the appraisal(s) for review and approval by the authorized officer, the parties to an exchange cannot agree on values but wish to continue with the land exchange, the appraisal(s) may, at the option of either party, be submitted to arbitration unless, in lieu of arbitration, the parties have employed a process of bargaining or some other process to determine values. If arbitration occurs, it shall be conducted in accordance with the real estate valuation arbitration rules of the American Arbitration Association. The Secretary or an official to whom such authority has been delegated shall appoint an arbitrator from a list provided by the American Arbitration Association.
                (3) Within 30 days after completion of arbitration, the parties involved in the exchange shall determine whether to proceed with the exchange, modify the exchange to reflect the findings of the arbitration or any other factors, or withdraw from the exchange. A decision to withdraw from the exchange may be made upon written notice by either party at this time or at any other time prior to entering into a binding exchange agreement.
                (4) If the parties agree to proceed with an exchange after arbitration, the values established by arbitration are binding upon all parties for a period not to exceed 2 years from the date of the arbitration decision.
                (b) Arbitration is limited to the disputed valuation of the lands involved in a proposed exchange, and an arbitrator's award decision shall be limited to the value estimate(s) of the contested appraisal(s). An award decision shall not include recommendations regarding the terms of a proposed exchange, nor shall an award decision infringe upon the authority of the Secretary to make all decisions regarding management of Federal lands and to make public interest determinations.
              
              
                § 2201.5
                Exchanges at approximately equal value.
                (a) The authorized officer may exchange lands that are of approximately equal value when it is determined that:
                (1) The exchange is in the public interest and the consummation of the proposed exchange will be expedited;
                (2) The value of the lands to be conveyed out of Federal ownership is not more than $150,000 as based upon a statement of value prepared by a qualified appraiser and approved by the authorized officer;
                (3) The Federal and non-Federal lands are substantially similar in location, acreage, use, and physical attributes; and
                (4) There are no significant elements of value requiring complex analysis.
                (b) The authorized officer shall determine that the Federal and non-Federal lands are approximately equal in value and shall document how the determination was made.
              
              
                § 2201.6
                Value equalization; cash equalization waiver.
                (a) To equalize the agreed upon values of the Federal and non-Federal lands involved in an exchange, either with or without adjustments of relative values as compensation for various costs, the parties to an exchange may agree:
                (1) To modify the exchange proposal by adding or excluding lands; and/or
                (2) To use cash equalization after making all reasonable efforts to equalize values by adding or excluding lands.
                (b) The combined amount of any cash equalization payment and/or the amount of adjustments agreed to as compensation for costs under § 2201.1-3 of this part may not exceed 25 percent of the value of the Federal lands to be conveyed.
                (c) The parties may agree to waive a cash equalization payment if the amount to be waived does not exceed 3 percent of the value of the lands being exchanged out of Federal ownership or $15,000, whichever is less. This provision shall not be applied to exchanges where the value differential is in excess of $15,000.

                (d) A cash equalization payment may be waived only after the authorized officer determines in writing how the waiver will expedite the exchange and why the public interest will be better served by the waiver.
              
              
                § 2201.7
                Approval of exchanges.
              
              
                § 2201.7-1
                Notice of decision.
                (a) Upon completion of all environmental analyses and appropriate documentation, appraisals, and all other supporting studies and requirements to determine if a proposed exchange is in the public interest and in compliance with applicable law and regulations, the authorized officer shall decide whether to approve an exchange proposal.

                (1) When a decision to approve or disapprove an exchange is made, the authorized officer shall publish a notice of the availability of the decision in newspapers of general circulation. A notice also may be published in the Federal Register at the discretion of the authorized officer. At a minimum, the notice shall include:
                (i) The date of decision;
                (ii) A concise description of the decision;
                (iii) The name and title of the deciding official;
                (iv) Directions for obtaining a copy of the decision; and
                (v) The date of the beginning of the protest period.
                (2) The authorized officer shall distribute notices to State and local governmental subdivisions having authority in the geographical area within which the lands covered by the notice are located pursuant to § 2200.0-6(m) of this part, the non-Federal exchange parties, authorized users of involved Federal lands, the congressional delegation, individuals who requested notification or filed written objections, and others as appropriate.
                (b) For a period of 45 days after the date of publication of a notice of the availability of a decision to approve or disapprove an exchange proposal, such decision shall be subject to protest.
                (c) A right of appeal from a protest decision of the authorized officer may be pursued in accordance with the applicable appeal procedures of 43 CFR part 4.
              
              
                § 2201.7-2
                Exchange agreement.
                (a) The parties to a proposed exchange may enter into an exchange agreement subsequent to a decision by the authorized officer to approve the exchange, pursuant to § 2201.7-1 of this part. Such an agreement is required if hazardous substances are present on the non-Federal lands. An exchange agreement shall contain the following:
                (1) Identification of the parties, a description of the lands and interests to be exchanged, identification of all reserved and outstanding interests, the amount of any necessary cash equalization, and all other terms and conditions necessary to complete the exchange;
                (2) The terms regarding responsibility for removal, indemnification (“hold harmless” agreement), or other remedial actions concerning any hazardous substances on the involved non-Federal lands;
                (3) A description of the goods and services and their corresponding costs for which the noncomplying party is liable in the event of failure to perform or to comply with the terms of the exchange agreement; and
                (4) The agreed upon values of the involved lands.
                (b) An exchange agreement, as described in paragraph (a) of this section, is legally binding on all parties, subject to the terms and conditions thereof, provided:
                (1) Acceptable title can be conveyed;
                (2) No substantial loss or damage occurs to either property from any cause;
                (3) No undisclosed hazardous substances are found on the involved Federal or non-Federal lands prior to conveyance;
                (4) In the event of a protest, or of an appeal from a protest decision under 43 CFR part 4, a decision to approve an exchange pursuant to § 2201.7-1 is upheld; and
                (5) The agreement is not terminated by mutual consent or upon such terms as may be provided in the agreement.

                (c) Absent an executed legally binding exchange agreement, any action taken by one or more of the parties, or a failure of one or more of the parties to take any action, prior to consummation of an exchange does not create any legal obligation or right enforceable against or enjoyed by any party.
              
              
                § 2201.8
                Title standards.
                (a) Title evidence. (1) Unless otherwise specified by the Office of the Solicitor of the Department of the Interior, evidence of title for the non-Federal lands being conveyed to the United States shall be in conformance with the Department of Justice regulations and “Standards for the Preparation of Title Evidence in Land Acquisitions by the United States” in effect at the time of conveyance.
                (2) The United States is not required to furnish title evidence for the Federal lands being exchanged.
                (b) Conveyance documents. (1) Unless otherwise specified by the Office of the Solicitor of the Department of the Interior, all conveyances to the United States shall be prepared, executed, and acknowledged in recordable form and in accordance with the Department of Justice regulations and “Standards for the Preparation of Title Evidence in Land Acquisition by the United States” in effect at the time of conveyance.
                (2) Conveyances of lands from the United States shall be by patent, quitclaim deed, or deed without express or implied warranties, except as to hazardous substances pursuant to § 2200.0-6(j)(1) of this title.
                (c) Title encumbrances—(1) Non-Federal lands. (i) Title to the non-Federal lands must be acceptable to the United States. For example, encumbrances such as taxes, judgment liens, mortgages, and other objections or title defects shall be eliminated, released, or waived in accordance with requirements of the preliminary title opinion of the Office of the Solicitor of the Department of the Interior or the Department of Justice, as appropriate.
                (ii) The United States shall not accept lands in which there are reserved or outstanding interests that would interfere with the use and management of land by the United States or would otherwise be inconsistent with the authority under which, or the purpose for which, the lands are to be acquired. Reserved interests of the non-Federal landowner are subject to agreed upon covenants or conditions included in the conveyance documents.
                (iii) Any personal property owned by the non-Federal party that is not a part of the exchange proposal should be removed by the non-Federal party prior to acceptance of title by the United States, unless the authorized officer and the non-Federal party to the exchange previously agree upon a specified period to remove the personal property. If the personal property is not removed prior to acceptance of title or within the otherwise prescribed time, it shall be deemed abandoned and shall become vested in the United States.
                (iv) The exchange parties must reach agreement on the arrangements for the relocation of any tenants. Qualified tenants occupying non-Federal lands affected by a land exchange may be entitled to benefits under 49 CFR 24.2. Unless otherwise provided by law or regulation (49 CFR 24.101(a)(1)), relocation benefits are not applicable to owner-occupants involved in exchanges with the United States provided the owner-occupants are notified in writing that the non-Federal lands are being acquired by the United States on a voluntary basis.
                (2) Federal lands. If Federal lands proposed for exchange are occupied under grant, permit, easement, or non-mineral lease by a third party who is not a party to the exchange, the third party holder of such authorization and the non-Federal party to the exchange may reach agreement as to the disposition of the existing use(s) authorized under the terms of the grant, permit, easement, or lease. The non-Federal exchange party shall submit documented proof of such agreement prior to issuance of a decision to approve the land exchange, as instructed by the authorized officer. If an agreement cannot be reached, the authorized officer shall consider other alternatives to accommodate the authorized use or shall determine whether the public interest will be best served by terminating such use in accordance with the terms and provisions of the instrument authorizing the use.
              
              
                
                § 2201.9
                Case closing.
                (a) Title transfers. Unless otherwise agreed, and notwithstanding the decision in United States v. Schurz, 102 U.S. 378 (1880), or any other law or ruling to the contrary, title to both the non-Federal and Federal lands simultaneously shall pass and be deemed accepted by the United States and the non-Federal landowner, respectively, when the documents of conveyance are recorded in the county clerk's or other local recorder's office. Before recordation, all instructions, requirements, and conditions set forth by the United States and the non-Federal landowner shall be met. The requirements and conditions necessary for recordation at a minimum will include the following, as appropriate:
                (1) The determination by the authorized officer that the United States will receive possession, acceptable to it, of such lands; and
                (2) The issuance of title evidence as of the date and time of recordation, which conforms to the instructions and requirements of the Office of the Solicitor's preliminary title opinion.
                (b) Automatic segregation of lands. Subject to valid existing rights, non-Federal lands acquired through exchange by the United States automatically shall be segregated from appropriation under the public land laws and mineral laws until midnight of the 90th day after acceptance of title by the United States, and the public land records shall be noted accordingly. Except to the extent otherwise provided by law, the lands shall be open to the operation of the public land laws and mineral laws at midnight 90 days after the day title was accepted unless otherwise segregated pursuant to part 2300 of this title.
                (c) Notice to State and local governments. Following the transfer of title to the Federal lands involved in an exchange, notice will be given to State and local officials as prescribed in § 2200.0-6(m) of this part.
              
            
            
              Subpart 2203—Exchanges Involving Fee Federal Coal Deposits
              
                Source:
                51 FR 12612, Apr. 14, 1986, unless otherwise noted.
              
              
                § 2203.0-6
                Policy.
                When determining whether a fee exchange of the Federal coal deposits is in the public interest, it is the policy of the Department of the Interior to consider whether the exchange will create or maintain a situation inconsistent with the Federal anti-trust laws. The Bureau of Land Management, in making the determination of public interest, shall consider the advice of the Attorney General of the United States concerning whether the exchange will create or maintain a situation inconsistent with the Federal antitrust laws.
              
              
                § 2203.0-9
                Cross references.
                The authorized officer shall implement a fee exchange of Federal coal deposits in compliance with the requirements of subparts 2200 and 2201 on this title.
              
              
                § 2203.1
                Opportunity for public comment and public meeting on exchange proposal.
                Upon acceptance of a proposal for a fee exchange of Federal coal deposits, the authorized officer shall publish and distribute a notice of exchange proposal as set forth in § 2201.2 of this title.
                [51 FR 12612, Apr. 14, 1986, as amended at 58 FR 60926, Nov. 18, 1993]
              
              
                § 2203.2
                Submission of information concerning proposed exchange.

                (a) Any person submitting a proposal for a fee exchange of Federal coal deposits shall submit information concerning the coal reserves presently held in each geographic area involved in the exchange along with a description of the reserves that would be added or eliminated by the proposed exchange. In addition, the person filing a proposed exchange under this section shall furnish any additional information requested by the authorized officer in connection with the consideration of the antitrust consequences of the proposed exchange.
                (b) The authorized officer shall transmit a copy of the information required by paragraph (a) of this section to the Attorney General upon its receipt.
                (c) All non-proprietary information submitted under paragraph (a) of this section shall be made a part of the public record on each proposed exchange. With respect to proprietary information submitted under paragraph (a) of this section, only a description of the type of information submitted shall be included in the public record.
                (d) Where the entity proposing a fee coal exchange has previously submitted information, a reference to the date of submission and to the serial number of the record in which it is filed, together with a statement of any and all changes in holdings since the date of the previous submission, shall be accepted.
                [51 FR 12612, Apr. 14, 1986, as amended 58 FR 60926, Nov. 18, 1993]
              
              
                § 2203.3
                Public meeting.

                Upon completion of an environmental analysis, but prior to the issuance of a notice of decision, the authorized officer shall publish a notice in the Federal Register setting a time and place where a public meeting will be held to receive public comment on the public interest factors of the proposed exchange. Such notice shall be distributed in accordance with § 2201.7-1 of this title. The public meeting shall:
                (a) Follow procedures established by the authorized officer, which shall be announced prior to the meeting; and
                (b) Be recorded and a transcript prepared, with the transcript and all written submissions being made a part of the public record of the proposed exchange.
                [51 FR 12612, Apr. 14, 1986, as amended at 58 FR 60926, Nov. 18, 1993]
              
              
                § 2203.4
                Consultation with the Attorney General.
                (a) The authorized officer shall, at the conclusion of the comment period and public meeting provided for in § 2203.3 of this title, forward to the Attorney General copies of the comments received in response to the request for public comments and the transcript and copies of the written comments received at the public meeting.
                (b) The authorized officer shall allow the Attorney General 90 days within which the Attorney General may advise, in writing, on the anti-trust consequences of the proposed exchange.
                (c) If the Attorney General requests additional information concerning the proposed exchange, the authorized officer shall request, in writing, such information from the person proposing the exchange, allowing a maximum period of 30 days for the submission of the requested information. The 90-day period provided in paragraph (b) of this section shall be extended for the period required to obtain and submit the requested information, or 30 days, whichever is sooner.
                (d) If the Attorney General notifies the authorized officer, in writing, that additional time is needed to review the anti-trust consequences of the proposed exchange, the time provided in paragraph (b) of this section, including any additional time provided under paragraph (c) of this section, shall be extended for the period requested by the Attorney General. If the Attorney General has not responded to the request for anti-trust review within the time granted for such review, including any extensions thereof, the authorized officer may proceed with the exchange without the advice of the Attorney General.
              
              
                § 2203.5
                Action on advice of the Attorney General.
                (a) The authorized officer shall make any advice received from the Attorney General a part of the public record on the proposed exchange.

                (b) Except as provided in § 2203.4(d) of this title, the authorized officer shall not make a final decision on the proposed exchange and whether it is in the public interest until the advice of the Attorney General has been considered. The authorized officer shall, in the record of decision on the proposed exchange, discuss the consideration given any advice received from the Attorney General in reaching the final decision on the proposed exchange.
                
                Group 2300—Withdrawals
              
            
          
          
            Pt. 2300
            PART 2300—LAND WITHDRAWALS
            
              
                Subpart 2300—Withdrawals, General
                Sec.
                2300.0-1
                Purpose.
                2300.0-3
                Authority.
                2300.0-5
                Definitions.
              
              
                Subpart 2310—Withdrawals, General: Procedure
                2310.1
                Procedures: General.
                2310.1-1
                Preapplication consultation.
                2310.1-2
                Submission of applications.
                2310.1-3
                Submission of withdrawal petitions.
                2310.1-4
                Cancellation of withdrawal applications or withdrawal proposals and denial of applications.
                2310.2
                Segregative effect of withdrawal applications or withdrawal proposals.
                2310.2-1
                Termination of segregative effect of withdrawal applications or withdrawal proposals.
                2310.3
                Action on withdrawal applications and withdrawal proposals, except for emergency withdrawals.
                2310.3-1
                Publication and public meeting requirements.
                2310.3-2
                Development and processing of the case file for submission to the Secretary.
                2310.3-3
                Action by the Secretary: Public land orders and notices of denial.
                2310.3-4
                Duration of withdrawals.
                2310.3-5
                Compensation for improvements.
                2310.3-6
                Transfer of jurisdiction.
                2310.4
                Review and extensions of withdrawals.
                2310.5
                Special action on emergency withdrawals.
              
              
                Subpart 2320—Federal Energy Regulatory Commission Withdrawals
                2320.0-3
                Authority.
                2320.1
                Lands considered withdrawn or classified for power purposes.
                2320.2
                General determinations under the Federal Power Act.
                2320.3
                Applications for restoration.
              
            
            
              Authority:
              43 U.S.C. 1201; 43 U.S.C. 1740; E.O. 10355 (17 FR 4831, 4833).
            
            
              Source:
              46 FR 5796, Jan. 19, 1981, unless otherwise noted.
            
            
              Subpart 2300—Withdrawals, General
              
                § 2300.0-1
                Purpose.
                (a) These regulations set forth procedures implementing the Secretary of the Interior's authority to process Federal land withdrawal applications and, where appropriate, to make, modify or extend Federal land withdrawals. Procedures for making emergency withdrawals are also included.
                (b) The regulations do not apply to withdrawals that are made by the Secretary of the Interior pursuant to an act of Congress which directs the issuance of an order by the Secretary. Likewise, procedures applicable to withdrawals authorized under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1272(b); 1281), and procedures relating to the Secretary's authority to establish Indian reservations or to add lands to the reservations pursuant to special legislation or in accordance with section 7 of the Act of June 18, 1934 (25 U.S.C. 467), as supplemented by section 1 of the Act of May 1, 1936 (25 U.S.C. 473a), are not included in these regulations.
                (c) General procedures relating to the processing of revocation of withdrawals and relating to the relinquishment of reserved Federal land areas are not included in this part.
              
              
                § 2300.0-3
                Authority.
                (a)(1) Section 204 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1714) gives the Secretary of the Interior general authority to make, modify, extend or revoke withdrawals, but only in accordance with the provisions and limitations of that section. Among other limitations, the Federal Land Policy and Management Act of 1976 provides that the Secretary of the Interior does not have authority to:
                (i) Make, modify or revoke any withdrawal created by an Act of Congress;
                (ii) Make a withdrawal which can be made only by an Act of Congress;
                (iii) Modify or revoke any withdrawal creating national monuments under the Act of June 8, 1906 (16 U.S.C. 431-433), sometimes referred to as the Antiquities Act;

                (iv) Modify or revoke any withdrawal which added lands to the National Wildlife Refuge System prior to October 21, 1976, the date of approval of the Federal Land Policy and Management Act of 1976 or which thereafter adds lands to that System under the terms of that Act. In this connection, nothing in the Federal Land Policy and Management Act of 1976 is intended to modify or change any provision of the Act of February 27, 1976 (16 U.S.C. 668 dd(a)).
                (2) Executive Order 10355 of May 26, 1952 (17 FR 4831), confers on the Secretary of the Interior all of the delegable authority of the President to make, modify and revoke withdrawals and reservations with respect to lands of the public domain and other lands owned and controlled by the United States in the continental United States or Alaska.
                (3) The Act of February 28, 1958 (43 U.S.C. 155-158), sometimes referred to as the Engle Act, places on the Secretary of the Interior the responsibility to process Department of Defense applications for national defense withdrawals, reservations or restrictions aggregating 5,000 acres or more for any one project or facility. These withdrawals, reservations or restrictions may only be made by an act of Congress, except in time of war or national emergency declared by the President or the Congress and except as otherwise expressly provided in the Act of February 28, 1958.
                (4) Section 302(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732(b)) authorizes the Secretary of the Interior to regulate the management of the public lands as defined in the Act through instruments, such as memorandum of understanding, which the Secretary deems appropriate.

                (5) Section 1326(a) of the Alaska National Interest Lands Conservation Act (Pub. L. 96-487), authorizes the President and the Secretary to make withdrawals exceeding 5,000 acres, in the aggregate, in the State of Alaska subject to the provisions that such withdrawals shall not become effective until notice is provided in the Federal Register and to both Houses of the Congress and such withdrawals shall terminate unless Congress passes a Joint Resolution of approval within one year after the notice of withdrawal has been submitted to the Congress.
                (b) The following references do not afford either withdrawal application processing or withdrawal authority but are provided as background information.
                (1) Executive Order 6910 of November 26, 1934, and E.O. 6964 of February 5, 1935, as modified, withdrew sizable portions of the public lands for classification and conservation. These lands and the grazing districts estalished under the Taylor Grazing Act of 1934, as amended, are subject to the classification and opening procedures of section 7 of the Taylor Grazing Act of June 28, 1934, as amended (43 U.S.C. 315f); however, they are not closed to the operation of the mining or mineral leasing laws unless separately withdrawn or reserved, classified for retention from disposal, or precluded from mineral leasing or mining location under other authority.
                (2) The Classification and Multiple Use Act of September 19, 1964 (43 U.S.C. 1411-1418), authorized the Secretary of the Interior through the Bureau of Land Management for retention or disposal under Federal ownership and management. Numerous classification decisions based upon this statutory authority were made by the Secretary of the Interior. For the effect of these classification with regard to the disposal and leasing laws of the United States, see subparts 2440 and 2461 of this title.

                (3) Section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) provides for land use planning and resultant management decisions which may operate to totally eliminate a particular land use, including one or more principal or major uses, as defined in the Act. Withdrawals made pursuant to section 204 of the Federal Land Policy and Management Act of 1976 may be used in appropriate cases, to carry out management decisions, except that public lands, as defined in the Act, can be removed from or restored to the operation of the Mining Law of 1872, as amended, or transferred to another department, agency or office, only by withdrawal action pursuant to section 204 of the Federal Land Policy and Management Act of 1976 or other action pursuant to applicable law.

                (4) The first proviso of section 302(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732(b)) provides, in part, that unless otherwise provided for by law, the Secretary of the Interior may permit Federal departments and agencies to use, occupy and develop public lands only through rights-of-way under section 507 of the Act (43 U.S.C. 1767); withdrawals under section 204 of the Act (43 U.S.C. 1714); and, where the proposed use and development are similar or closely related to the programs of the Secretary for the public lands involved, cooperative agreements under section 307(b) of the Act (43 U.S.C. 1737(b)).
                (5) Section 701(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 note) provides that all withdrawals, reservations, classifications and designations in effect on October 21, 1976, the effective date of the Act, shall remain in full force and effect until modified under the provisions of the Act or other applicable law.
              
              
                § 2300.0-5
                Definitions.
                As used in this part, the term:
                (a) Secretary means the Secretary of the Interior or a secretarial officer subordinate to the Secretary who has been appointed by the President by and with the advice and consent of the Senate and to whom has been delegated the authority of the Secretary to perform the duties described in this part to be performed by the Secretary.
                
                (b) Authorized officer means any employee of the Bureau of Land Management to whom has been delegated the authority to perform the duties described in this part to be performed by the authorized officer.
                
                (c) Act means the Federal Land Policy and Management Act of 1976, as amended (43 U.S.C. 1701 et seq.), unless otherwise specified.
                (d) Lands includes both upland and submerged land areas and any right or interest in such areas. To the extent provided in section 1 of the Act of February 28, 1958 (43 U.S.C. 155), the term also includes offshore waters.
                (e) Cultural resources means those fragile and nonrenewable physical remains of human activity found in districts, sites, structures, burial mounds, petroglyphs, artifacts, objects, ruins, works of art, architecture or natural settings or features which were important to prehistoric, historic or other land and resource use events.
                (f) Archeological areas/resources means sites or areas containing important evidence or the physical remains of former but now extinct cultural groups, their skeletons, settlements, implements, artifacts, monuments and inscriptions.
                (g) Resource use means a land use having as its primary objective the preservation, conservation, enhancement or development of:
                (1) Any renewable or nonrenewable natural resource indigenous to a particular land area, including, but not limited to, mineral, timber, forage, water, fish or wildlife resources, or
                (2) Any resource value associated with a particular land area, including, but not limited to, watershed, power, scenic, wilderness, clean air or recreational values. The term does not include military or other governmental activities requiring land sites only as an incidental means to achieving an end not related primarily to the preservation, conservation, enhancement or development of natural resources or resource values indigenous to or associated with a particular land area.
                (h) Withdrawal means withholding an area of Federal land from settlement, sale, location, or entry under some or all of the general land laws, for the purpose of limiting activities under those laws in order to maintain other public values in the area or reserving the area for a particular public purpose or program; or transferring jurisdiction over an area of Federal land, other than property governed by the Federal Property and Administrative Services Act (40 U.S.C. 472), from one department, bureau or agency to another department, bureau or agency.
                (i) Department means a unit of the Executive branch of the Federal Government which is headed by a member of the President's Cabinet.
                (j) Agency means a unit of the Executive branch of the Federal Government which is not within a Department.
                (k) Office means an office or bureau of the Department of the Interior.
                (l) Applicant means any Federal department, agency or office.
                (m) Segregation means the removal for a limited period, subject to valid existing rights, of a specified area of the public lands from the operation of the public land laws, including the mining laws, pursuant to the exercise by the Secretary of regulatory authority to allow for the orderly administration of the public lands.
                (n) Legal description means a written land description based upon either an approved and filed Federal land survey executed as a part of the United States Public Land Survey System or, where specifically authorized under Federal law, upon a protraction diagram. In the absence of the foregoing, the term means a written description, approved by the authorized officer, which defines the exterior boundaries of a tract of land by reference to a metes and bounds survey or natural or other monuments.
                (o) Modify or modification does not include, for the purposes of section 204 of the Act (43 U.S.C. 1714), the addition of lands to an existing withdrawal or the partial revocation of a withdrawal.
                (p) Withdrawal petition means a request, originated within the Department of the Interior and submitted to the Secretary, to file an application for withdrawal.
                (q) Withdrawal proposal means a withdrawal petition approved by the Secretary.
              
            
            
              Subpart 2310—Withdrawals, General: Procedure
              
                § 2310.1
                Procedures: General.
                (a) The basic steps leading up to the making, modification or extension of a withdrawal, except emergency withdrawals, are:
                (1) Preapplication consultation;
                (2) Obtaining Secretarial approval of a withdrawal petition in appropriate cases;
                (3) Submission for filing of an application for a requested withdrawal action;
                (4) Publication in the Federal Register of a notice stating that a withdrawal proposal has been made or that an application has been submitted for filing.
                (5) Negotiations between the applicant and the authorized officer as well as the accomplishment of investigations, studies and analyses which may be required to process an application.
                (6) Preparation of the case file to be considered by the Secretary, including the authorized officer's findings and recommendations;
                (7) Transmittal of the case file to the Director, Bureau of Land Management, for the Director's review and decision regarding the findings and recommendations of the authorized officer;
                (8) Transmittal of the case file to the Secretary.
                (9) Publication of a public land order or a notice of denial signed by the Secretary. If the application seeks a national defense withdrawal that may only be made by an Act of Congress, the Secretary will transmit to the Congress proposed legislation along with the Secretary's recommendations, and documentation relating thereto.
              
              
                § 2310.1-1
                Preapplication consultation.
                A potential applicant should contact the appropriate State office of the Bureau of Land Management well in advance of the anticipated submission date of an application. Early consultation can familiarize the potential applicant with the responsibilities of an applicant, the authorized officer and the Secretary. Early consultation also will assist in determining the need for a withdrawal, taking possible alternatives into account, increase the likelihood that the applicant's needs will be considered in ongoing land use planning, assist in determining the extent to which any public lands that may be involved would have to be segregated if an application is submitted; and result in preliminary determinations regarding the scheduling of various investigations, studies, analyses, public meetings and negotiations that may be required for a withdrawal. Studies and analyses should be programmed to ensure their completion in sufficient time to allow the Secretary or the Congress adequate time to act on the application before the expiration of the segregation period.
              
              
                § 2310.1-2
                Submission of applications.

                (a) Applications for the making, modification or extension of a withdrawal shall be submitted for filing, in duplicate, in the proper Bureau of Land Management office, as set forth in § 1821.2-1 of this title, except for emergency withdrawal requests and applications that are classified for national security reasons. Requests for emergency withdrawals and applications that are classified for national security reasons shall be submitted, in duplicate, in the Office of the Secretary, Department of the Interior, Washington, D.C. 20240.
                (b) Before the authorized officer can take action on a withdrawal proposal, a withdrawal application in support thereof shall be submitted. The application may be submitted simultaneously with the making of a withdrawal proposal, in which case only the notice required by § 2310.3-1(a) of this title, referencing both the application and the withdrawal proposal, shall be published.
                (c) No specific form is required, but, except as otherwise provided in § 2310.3-6(b) of this title, the application shall contain at least the following information:
                (1) The name and address of the applicant. Where the organization intending to use the lands is different from the applicant, the name and address of such using agency shall also be included.
                (2) If the applicant is a department or agency other than the Department of the Interior or an office thereof, a statement of the delegation or delegations of authority of the official acting on behalf of the department or agency submitting the application, substantiating that the official is empowered to act on behalf of the head of the department or agency in connection with all matters pertaining to the application.
                (3) If the lands which are subject to an application are wholly or partially under the administration of any department or agency other than the Department of the Interior, the Secretary shall make or modify a withdrawal only with the consent of the head of the department or agency concerned, except in the case of an emergency withdrawal. In such case, a copy of the written consent shall accompany the application. The requirements of section (e) of E.O. 10355 (17 FR 4831), shall be complied with in those instances where the Order applies.
                (4) The type of withdrawal action that is being requested (See § 2300.0-5(h) of this title) and whether the application pertains to the making, extension or modification of a withdrawal.
                (5) A description of the lands involved in the application, which shall consist of the following:
                (i) A legal description of the entire land area that falls within the exterior boundaries of the affected area and the total acreage of such lands;
                (ii) A legal description of the lands, Federal or otherwise, within the exterior boundaries that are to be excepted from the requested action, and after deducting the total acreage of all the excepted lands, the net remaining acreage of all Federal lands (as well as all non-Federal lands which, if they should be returned to or should pass to Federal ownership, would become subject to the withdrawal) within the exterior boundaries of the affected land areas;
                (iii) In the case of a national defense withdrawal which can only be made by an Act of Congress, sections 3(2) and 3(3) of the Act of February 28, 1958 (43 U.S.C. 157 (2), (3)) shall be complied with in lieu of paragraphs (c)(5) (i) and (ii) of this section.
                (6) If the application is for a withdrawal that would overlap, or that would add lands to one or more existing withdrawals, the application shall also contain:
                (i) An identification of each of the existing withdrawals, including the project name, if any, the date of the withdrawal order, the number and type of order, if known, or, in lieu of the foregoing, a copy of the order;
                (ii) As to each existing withdrawal that would be overlapped by the requested withdrawal, the total area and a legal description of the area that would be overlapped; and
                (iii) The total acreage, Federal or otherwise, that would be added to the existing withdrawal, if the new application is allowed.

                (7) The public purpose or statutory program for which the lands would be withdrawn. If the purpose or program for which the lands would be withdrawn is classified for national security reasons, a statement to that effect shall be included; but, if at all possible, a general description of the use to which the lands would be devoted, if the requested withdrawal is allowed, should be included. In the case of applications that are not classified for national security reasons, an analysis of the manner in which the lands as well as their natural resources and resource values would be used to implement the purpose or program shall be provided.
                (8) The extent to which the lands embraced in the application are requested to be withheld from settlement, sale, location or entry under the public land laws, including the mining laws, together with the extent to which, and the time during which, the lands involved in the application would be temporarily segregated in accordance with § 2310.2 of this subpart.
                (9) The type of temporary land use that, at the discretion of the authorized officer, may be permitted or allowed during the segregation period, in accordance with § 2310.2 of this subpart.
                (10) An analysis and explanation of why neither a right-of-way under section 507 of the Act (43 U.S.C. 1767), nor a cooperative agreement under sections 302(b) (43 U.S.C. 1732(b)) and 307(b) (43 U.S.C. 1737(b)) of the act would adequately provide for the proposed use.
                (11) The duration of the withdrawal, with a statement in justification thereof (see § 2310.3-4 of this title). Where an extension of an existing withdrawal is requested, its duration may not exceed the duration of the existing withdrawal.
                (12) A statement as to whether any suitable alternative sites are available for the proposed use or for uses which the requested withdrawal action would displace. The statement shall include a study comparing the projected costs of obtaining each alternative site in suitable condition for the intended use, as well as the projected costs of obtaining and developing each alternative site for uses that the requested withdrawal action would displace.
                (13) A statement as to whether water will or will not be needed to fulfill the purpose of the requested withdrawal action.
                (14) The place where records relating to the application can be examined by interested persons.
                (d) Except in the case of an emergency withdrawal, if the preceding application requirements have not been met, or if an application seeks an action that is not within the scope of the Secretary's authority, the application may be rejected by the authorized officer as a defective application.
              
              
                § 2310.1-3
                Submission of withdrawal petitions.
                (a) Withdrawal petitions shall be submitted to the Director, Bureau of Land Management, for transmittal to the Secretary.
                (b) No specific form is required, but the petition shall contain at least the following information:
                (1) The office originating the petition;
                (2) The type and purpose of the proposed withdrawal action (See § 2300.0-5(h) of this title) and whether the petition pertains to the making, extension or modification of a withdrawal;
                (3) A legal description of the entire land area that falls within the exterior boundaries affected by the petition, together with the total acreage of such lands, and a map of the area;
                (4) The extent to which and the time during which any public lands that may be involved in the petition would be temporarily segregated and the temporary land uses that may be permitted during the segregation period, in accordance with § 2310.2 of this title; and
                (5) A preliminary identification of the mineral resources in the area.
                (c) Except in the case of petitions seeking emergency withdrawals, if a petition is submitted simultaneously with a withdrawal application, the information requirements pertaining to withdrawal applications (See § 2310.1-2 of this title), shall supersede the requirements of this section.
                (d) If a petition seeks an emergency withdrawal under the provisions of section 204(e) of the act, the petition shall be filed simultaneously with an application for withdrawal. In such instances, the petition/application shall provide as much of the information required by §§ 2310.1-2(c) and 2310.3-2(b) of this title as is available to the petitioner when the petition is submitted.

                (e) Upon the approval by the Secretary of a petition for withdrawal, the petition shall be considered as a Secretarial proposal for withdrawal, and notice of the withdrawal proposal shall be published immediately in the Federal Register in accordance with § 2310.3-1(a) of this title. If a petition which seeks an emergency withdrawal is approved by the Secretary, the publication and notice provisions pertaining to emergency withdrawals shall be applicable. (See § 2310.5 of this title.)
              
              
                § 2310.1-4
                Cancellation of withdrawal applications or withdrawal proposals and denial of applications.
                (a) Withdrawal or extension applications and proposals shall be amended promptly to cancel the application or proposal, in whole or in part, with respect to any lands which the applicant, in the case of applications, or the office, in the case of proposals, determines are no longer needed in connection with a requested or proposed action. The filing of a cancellation notice in each such case shall result in the termination of the segregation of the public lands that are to be eliminated from the withdrawal application or withdrawal proposal. (See § 2310.2-1 of this title)
                (b) The Secretary may deny an application if the costs (as defined in section 304(b) of the Act (43 U.S.C. 1734(b)) estimated to be incurred by the Department of the Interior would, in the judgment of the Secretary, be excessive in relation to available funds appropriated for processing applications requesting a discretionary withdrawal, or a modification or extension of a withdrawal.
              
              
                § 2310.2
                Segregative effect of withdrawal applications or withdrawal proposals.
                The following provisions apply only to applications or proposals to withdraw lands and not to applications or proposals seeking to modify or extend withdrawals.
                (a) Withdrawal applications or withdrawal proposals submitted on or after October 21, 1976. Within 30 days of the submission for filing of a withdrawal application, or whenever a withdrawal proposal is made, a notice stating that the application has been submitted or that the proposal has been made, shall be published in the Federal Register by the authorized officer. Publication of the notice in the Federal Register shall segregate the lands described in the application or proposal from settlement, sale, location or entry under the public land laws, including the mining laws, to the extent specified in the notice, for 2 years from the date of publication of the notice unless the segregative effect is terminated sooner in accordance with the provisions of this part. The notices published pursuant to the provisions of this section shall be the same notices required by § 2310.3-1 of this title. Publication of a notice of a withdrawal application that is based on a prior withdrawal proposal, notice of which was published in the Federal Register, shall not operate to extend the segregation period which commenced upon the publication of the prior withdrawal proposal.
                (b) Withdrawal applications submitted before October 21, 1976. The public lands described in a withdrawal application filed before October 21, 1976, shall remain segregated through October 20, 1991, from settlement, sale, location or entry under the public land laws, including the mining laws, to the extent specified in the Federal Register notice or notices that pertain to the application, unless the segregative effect of the application is terminated sooner in accordance with other provisions of this part. Any amendment made on or after October 21, 1976, of a withdrawal application submitted before October 21, 1976, for the purpose of adding Federal lands to the lands described in a previous application, shall require the publication in the Federal Register, within 30 days of receipt of the amended application, of a notice of the amendment of the withdrawal application. All of the lands described in the amended application which includes those lands described in the original application shall be segregated for 2 years from the date of publication of the notice of the amended application in the Federal Register.
                

                (c) Applications for licenses, permits, cooperative agreements or other discretionary land use authorizations of a temporary nature that are filed on or after October 21, 1976, regarding lands involved in a withdrawal application or a withdrawal proposal and that are listed in the notices required by § 2310.3-2 of this title as permissible during the segregation period, may be approved by the authorized officer while the lands remain segregated.
                (d) Except as provided in paragraph (c) of this section, applications for the use of lands involved in a withdrawal application or a withdrawal proposal, the allowance of which is discretionary, shall be denied.
                (e) The temporary segregation of lands in connection with a withdrawal application or a withdrawal proposal shall not affect in any respect Federal agency administrative jurisdiction of the lands, and the segregation shall not have the effect of authorizing or permitting any use of the lands by the applicant or using agency.
              
              
                § 2310.2-1
                Termination of the segregative effect of withdrawal applications or withdrawal proposals.
                (a) The publication in the Federal Register of an order allowing a withdrawal application, in whole or in part, shall terminate the segregative effect of the application as to those lands withdrawn by the order.

                (b) The denial of a withdrawal application, in whole or in part, shall result in the termination of the segregative effect of the application or proposal as to those lands where the withdrawal is disallowed. Within 30 days following the decision to disallow the application or proposal, in whole or in part, the authorized officer shall publish a notice in the Federal Register specifying the reasons for the denial and the date that the segregative period terminated. The termination date of the segregation period shall be noted promptly on the public land status records on or before the termination date.

                (c) The cancellation, in whole or in part, of a withdrawal application or a withdrawal proposal shall result in the termination of the segregative effect of the application or proposal, as to those lands deleted from the application or proposal. The authorized officer shall publish a notice in the Federal Register, within 30 days following the date of receipt of the cancellation, specifying the date that the segregation terminated. The termination date of the segregation shall be noted promptly on the public land status records. If the cancellation applies to only a portion of the public lands that are described in the withdrawal application or withdrawal proposal, then the lands that are not affected by the cancellation shall remain segregated.

                (d) The segregative effect resulting from the publication on or after October 21, 1976, of a Federal Register notice of the submission of a withdrawal application or the making of a withdrawal proposal shall terminate 2 years after the publication date of the Federal Register notice unless the segregation is terminated sooner by other provisions of this section. A notice specifying the date and time of termination shall be published in the Federal Register by the authorized officer 30 days in advance of the termination date. The public land status records shall be noted as to the termination date of the segregation period on or before the termination date. Such a termination shall not affect the processing of the withdrawal application.

                (e) The segregative effect resulting from the submission of a withdrawal application or withdrawal proposal before October 21, 1976, shall terminate on October 20, 1991, unless the segregation is terminated sooner by other provisions of this part. A notice specifying the date and time of termination shall be published in the Federal Register by the authorized officer 30 days in advance of October 20, 1991. The public land status records shall be noted as to the termination date of the segregation period on or before October 20, 1991.
              
              
                § 2310.3
                Action on withdrawal applications and withdrawal proposals, except for emergency withdrawals.
              
              
                § 2310.3-1
                Publication and public meeting requirements.

                (a) When a withdrawal proposal is made, a notice to that effect shall be published immediately in the Federal Register. The notice shall contain the information required by § 2310.1-3 of this title. In the event a withdrawal petition, which subsequently becomes a withdrawal proposal, is submitted simultaneously with a withdrawal application, the information requirements for notices pertaining to withdrawal applications (See paragraph (b) of this section) shall supersede the information requirements of this paragraph. However, in such instances, the notice required by paragraph (b) of this section shall be published immediately without regard to the 30-day period allowed for the filing for publication in the Federal Register of withdrawal application notices.

                (b)(1) Except for emergency withdrawals and except as otherwise provided in paragraph (a) of this section, within 30 days of the submission for filing of a withdrawal, extension or modification application, the authorized officer shall publish in the Federal Register a notice to that effect. The authorized officer also shall publish the same notice in at least one newspaper having a general circulation in the vicinity of the lands involved and, with the cooperation and assistance of the applicant, when appropriate, shall provide sufficient publicity to inform the interested public of the requested action.
                (2) The notice shall contain, in summary form, the information required by § 2310.1-2 of this title, except that the authorized officer may exclude the information required by § 2310.1-2(c)(2) of this title, and as much of the descriptive information required by § 2310.1-2(c) (5) and (6) of this title as the authorized officer considers appropriate. The notice shall:
                (i) Provide a legal description of the lands affected by the application, together with the total acreage of such lands;
                (ii) Specify the extent to which and the time during which any lands that may be involved may be segregated in accordance with § 2310.2 of this title;
                (iii) Identify the temporary land uses that may be permitted or allowed during the segregation period as provided for in § 2310.2(c) of this title;
                (iv) Provide for a suitable period of at least 90 days after publication of the notice, for public comment on the requested action;
                (v) Solicit written comments from the public as to the requested action and provide for one or more public meetings in relation to requested actions involving 5,000 or more acres in the aggregate and, as to requested actions involving less than 5,000 acres, solicit and evaluate the written comments of the public as to the requested action and as to the need for public meetings;
                (vi) State, in the case of a national defense withdrawal which can only be made by an Act of Congress, that if the withdrawal is to be made, it will be made by an Act of Congress;
                (vii) Provide the address of the Bureau of Land Management office in which the application and the case file pertaining to it are available for public inspection and to which the written comments of the public should be sent;
                (viii) State that the application will be processed in accordance with the regulations set forth in part 2300 of this title;
                (ix) Reference, if appropriate, the Federal Register in which the notice of a withdrawal proposal, if any, pertaining to the application was published previously;
                (x) Provide such additional information as the authorized officer deems necessary or appropriate.
                (c)(1) In determining whether a public meeting will be held on applications involving less than 5,000 acres of land, the authorized officer shall consider whether or not:
                (i) A large number of persons have expressed objections to or suggestions regarding the requested action;
                (ii) The objections or suggestions expressed appear to have merit without regard to the number of persons responding;
                (iii) A public meeting can effectively develop information which would otherwise be difficult or costly to accumulate;
                (iv) The requested action, because of the amount of acreage involved, the location of the affected lands or other relevant factors, would have an important effect on the public, as for example, the national or regional economy;
                (v) There is an appreciable public interest in the lands or their use, as indicated by the records of the Bureau of Land Management;

                (vi) There is prevailing public opinion in the area that favors public meetings or shows particular concern over withdrawal actions; and
                
                (vii) The applicant has requested a public meeting.

                (2) A public meeting, whether required or determined by the authorized officer to be necessary, shall be held at a time and place convenient to the interested public, the applicant and the authorized officer. A notice stating the time and place of the meeting, shall be published in the Federal Register and in at least one newspaper having a general circulation in the vicinity of lands involved in the requested action, at least 30 days before the scheduled date of the meeting.
              
              
                § 2310.3-2
                Development and processing of the case file for submission to the Secretary.
                (a) Except as otherwise provided in § 2310.3-6(b) of this title, the information, studies, analyses and reports identified in this paragraph that are required by applicable statutes, or which the authorized officer determines to be required for the Secretary or the Congress to make a decision or recommendation on a requested withdrawal, shall be provided by the applicant. The authorized officer shall assist the applicant to the extent the authorized officer considers it necessary or appropriate to do so. The qualifications of all specialists utilized by either the authorized officer or the applicant to prepare the information, studies, analyses and reports shall be provided.
                (b) The information, studies, analyses and reports which, as appropriate, shall be provided by the applicant shall include:
                (1) A report identifying the present users of the lands involved, explaining how the users will be affected by the proposed use and analyzing the manner in which existing and potential resource uses are incompatible with or conflict with the proposed use of the lands and resources that would be affected by the requested action. The report shall also specify the provisions that are to be made for, and an economic analysis of, the continuation, alteration or termination of existing uses. If the provisions of § 2310.3-5 of this title are applicable to the proposed withdrawal, the applicant shall also furnish a certification that the requirements of that section shall be satisfied promptly if the withdrawal is allowed or authorized.
                (2) If the application states that the use of water in any State will be necessary to fulfill the purposes of the requested withdrawal, extension or modification, a report specifying that the applicant or using agency has acquired, or proposes to acquire, rights to the use of the water in conformity with applicable State laws and procedures relating to the control, appropriation, use and distribution of water, or whether the withdrawal is intended to reserve, pursuant to Federal law, sufficient unappropriated water to fulfill the purposes of the withdrawal. Water shall be reserved pursuant to Federal law for use in carrying out the purposes of the withdrawal only if specifically so stated in the relevant withdrawal order, as provided in § 2310.3-3(b) of this title and only to the extent needed for the purpose or purposes of the withdrawal as expressed in the withdrawal order. The applicant shall also provide proof of notification of the involved State's department of water resources when a land use needed to carry out the purposes of the requested withdrawal will involve utilization of the water resources in a State. As a condition to the allowance of an order reserving water, the applicant shall certify to the Secretary that it shall quantify the amount of water to be reserved by the order.

                (3) An environmental assessment, an environmental impact statement or any other documents as are needed to meet the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)), and the regulations applicable thereto. The authorized officer shall participate in the development of environmental assessments or impact statements. The applicant shall designate the Bureau of Land Management as a cooperating agency and shall comply with the requirements of the regulations of the Council on Environmental Quality. The Bureau of Land Management shall, at a minimum, independently evaluate and review the final product. The following items shall either be included in the assessment or impact statement, or they may be submitted separately, with appropriate cross references.
                
                (i) A report on the identification of cultural resources prepared in accordance with the requirements of 36 CFR part 800, and other applicable regulations.

                (ii) An identification of the roadless areas or roadless islands having wilderness characteristics, as described in the Wilderness Act of 1964 (16 U.S.C. 1131, et seq.), which exist within the area covered by the requested withdrawal action.
                (iii) A mineral resource analysis prepared by a qualified mining engineer, engineering geologist or geologist which shall include, but shall not be limited to, information on: General geology, known mineral deposits, past and present mineral production, mining claims, mineral leases, evaluation of future mineral potential and present and potential market demands.
                (iv) A biological assessment of any listed or proposed endangered or threatened species, and their critical habitat, which may occur on or in the vicinity of the involved lands, prepared in accordance with the provisions of section 7 of the Endangered Species Act of 1973, as amended (16 U.S.C. 1536), and regulations applicable thereto, if the Secretary determines that assessment is required by law.
                (v) An analysis of the economic impact of the proposed uses and changes in use associated with the requested action on individuals, local communities, State and local government interests, the regional economy and the Nation as a whole.
                (vi) A statement as to the extent and manner in which the public participated in the environmental review process.
                (4) A statement with specific supporting data, as to:
                (i) Whether the lands involved are floodplains or are considered wetlands; and
                (ii) Whether the existing and proposed uses would affect or be affected by such floodplains or wetlands and, if so, to what degree and in what manner. The statement shall indicate whether, if the requested action is allowed, it will comply with the provisions of Executive Orders 11988 and 11990 of May 24, 1977 (42 FR 26951; 26961).
                (5) A statement of the consultation which has been or will be conducted with other Federal departments or agencies; with regional, State and local Government bodies; and with individuals and nongovernmental groups regarding the requested action.
                (c) Prior to final action being taken in connection with an application, the applicant shall prepare, with the guidance and participation of the authorized officer, and subject to the approval of the authorized officer, the Secretary and other affected departments, agencies or offices, a resource management plan and implementation program regarding the use and management of any public lands with their related resources uses. Consideration shall be given to the impact of the proposed reservation on access to and the use of the land areas that are located in the vicinity of the lands proposed to be withdrawn. Where appropriate, the plan and program will be implemented by means of a memorandum of understanding between the affected agencies. Any allocation of jurisdiction between the agencies shall be effected in the public land order or legislation. In those cases where the Secretary, acting through the Bureau of Land Management, would continue to exercise partial jurisdiction, resource management of withdrawn areas may be governed by the issuance of management decisions by the Bureau of Land Management to implement land use plans developed or revised under the land use planning requirements of section 202 of the Act (43 U.S.C. 1712).
                (d) In regard to national defense withdrawals that can only be made by an Act of Congress, and to the extent that they are not otherwise satisfied by the information, studies, analyses and reports provided in accordance with the provisions of this section, the provisions of section 3(7) of the Act of February 28, 1958 (43 U.S.C. 157(7)), shall be complied with.

                (e) The authorized officer shall develop preliminary findings and recommendations to be submitted to the Secretary, advise the applicant of the findings and recommendations, and provide the applicant an opportunity to discuss any objections thereto which the applicant may have.
                
                (f) Following the discussion process, or in the absence thereof, the authorized officer shall prepare the findings, keyed specifically to the relevant portions of the case file, and the recommendations to the Secretary in connection with the application. The authorized officer also shall prepare, for consideration by the Secretary, a proposed order or notice of denial. In the case of a national defense withdrawal which can only be made by an Act of Congress, the authorized officer shall prepare, with the cooperation of the applicant, a draft legislative proposal to implement the applicant's withdrawal request, together with proposed recommendations for submission by the Secretary to the Congress. The findings and recommendations of the authorized officer, and the other documents previously specified in this section to be prepared by the authorized officer shall be made a part of the case file. The case file shall then be sent to the Director, Bureau of Land Management. At the same time, a copy of the findings and recommendations of the authorized officer shall be sent to the applicant.
                (1) If the applicant objects to the authorized officer's findings and recommendations to the Secretary, the applicant may, within 30 days of the receipt by the applicant of notification thereof, state its objections in writing and request the Director to review the authorized officer's findings and recommendations. The applicant shall be advised of the Director's decision within 30 days of receipt of the applicant's statement of objections in the Bureau of Land Management's Washington office. The applicant's statement of objections and the Director's decision shall be made a part of the case file and thereafter the case file shall be submitted to the Secretary.
                (2) If the applicant disagrees with the decision of the Director, Bureau of Land Management, the applicant may, within 30 days of receipt by the applicant of the Director's decision, submit to the Secretary a statement of reasons for disagreement. The statement shall be considered by the Secretary together with the findings and recommendations of the authorized officer, the applicant's statement of objections, the decision of the Director, the balance of the case file and such additional information as the Secretary may request.
              
              
                § 2310.3-3
                Action by the Secretary: Public land orders and notices of denial.
                (a) Except for national defense withdrawals which can only be made by an Act of Congress, and except as may be otherwise provided in section 1(d) of Executive Order 10355 (17 FR 4833), for applications that are subject to that order, the allowance or denial, in whole or in part, of a withdrawal, modification or extension application, may only be made by the Secretary.

                (b)(1) Before the allowance of an application, in whole or in part, the Secretary shall first approve all applicable memoranda of understanding and the applicant shall make all certifications required in this part. When an application has been finally allowed, in whole or in part, by the Secretary, an order to that effect shall be published promptly in the Federal Register. Each order shall be designated as, and shall be signed by the Secretary and issued in the form of, a public land order. Water shall be reserved pursuant to Federal law for use in carrying out the purposes of the withdrawal only if specifically so stated in the relevant public land order. In appropriate cases, the public land order also shall refer to the memorandum of understanding discussed in § 2310.3-2(c) of this title and shall be drawn to comply with § 2310.3-6 of this title.

                (2) On the same day an order withdrawing 5,000 or more acres in the aggregate is signed, the Secretary shall advise, in writing, each House of the Congress, or in the case of an emergency withdrawal, the appropriate Committee of each House, of the withdrawal action taken. Pursuant to the Secretary's authority under the act, the notices that are sent to the Congress shall be accompanied by the information required by section 204(c)(2) of the Act (43 U.S.C. 1714(c)(2)), except in the case of an emergency withdrawal, transmittal of the required information may be delayed as provided in § 2310.5(c) of this title.
                
                (c) When the action sought in an application involves the exercise by the Secretary of authority delegated by Executive Order 10355 (17 FR 4831) and the Secretary denies the application in whole or in part, the applicant shall be notified of the reasons for the Secretary's decision. The decision shall be subject to further consideration only if the applicant informs the Secretary, in writing, within 15 days of the receipt by the applicant of the Secretary's decision, that the applicant has submitted the matter to the Office of Management and Budget for consideration and adjustment, as provided for in section 1(d) of the Executive Order.
                (d) A withdrawal application shall be denied, if, in the opinion of the Secretary, the applicant is attempting to circumvent the Congressional review provisions of section 204(c)(1) of the Act (43 U.S.C. 1714(c)(1)) concerning withdrawals of 5,000 or more acres in the aggregate.

                (e) When an application is denied in its entirety by the Secretary, a notice to that effect, signed by the Secretary, shall be published promptly in the Federal Register.
                
                (f) In the case of a national defense withdrawal that may only be made by an Act of Congress, the Secretary shall transmit to the Congress proposed legislation effecting the withdrawal requested, together with the recommendations of the Secretary which may or may not support the proposed legislation in whole or in part. The proposed legislation shall contain such provisions for continued operation of the public land laws as to the public land areas included in the requested withdrawal as shall be determined by the Secretary to be compatible with the intended military use.
              
              
                § 2310.3-4
                Duration of withdrawals.

                (a) An order initially withdrawing 5,000 or more acres of land in the aggregate, on the basis of the Secretary's authority under section 204 of the Act (43 U.S.C. 1714), may be made for a period not to exceed 20 years from the date the order is signed, except that withdrawals exceeding 5,000 acres in the State of Alaska shall not become effective until notice is provided in the Federal Register and to both Houses of Congress. All orders withdrawing 5,000 or more acres in the aggregate shall be subject to the Congressional review provision of section 204(c) of the Act (43 U.S.C. 1714(c)), except as follows:
                (1) A National Wildlife Refuge System withdrawal may not be terminated as provided in section 204(c)(1) of the Act (43 U.S.C 1714(c)(1)) other than by an Act of Congress; or
                (2) A withdrawal exceeding 5,000 acres in the State of Alaska shall terminate unless Congress passes a Joint Resolution of approval within 1 year after the notice of such withdrawal has been submitted to the Congress.
                (b) An order initially withdrawing less than 5,000 acres of land, in the aggregate, on the basis of the Secretary's authority under section 204 of the Act (43 U.S.C. 1714), may be made:
                (1) For such time as the Secretary determines desirable for a resource use;
                (2) For not more than 20 years for any other use, including, but not limited to, the use of lands for non-resource uses, related administrative sites and facilities or for other proprietary purposes; or
                (3) For not more than 5 years to preserve the lands for a specific use then under consideration by either House of Congress.
                (c) An order withdrawing lands on the basis of an emergency as provided for in section 204(e) of the Act (43 U.S.C. 1714(e)) may be made for not more than 3 years.
                (d) Except for emergency withdrawals, withdrawals of specific duration may be extended, as provided for in § 2310.4 of this title.
              
              
                § 2310.3-5
                Compensation for improvements.

                (a) When an application is allowed, the applicant shall compensate the holder of record of each permit, license or lease lawfully terminated or revoked after the allowance of an application, for all authorized improvements placed on the lands under the terms and conditions of the permit, license or lease, before the lands were segregated or withdrawn. The amount of such compensation shall be determined by an appraisal as of the date of revocation or termination of the permit, license or lease, but shall not exceed fair market value. To the extent such improvements were constructed with Federal funds, they shall not be compensable unless the United States has been reimbursed for such funds prior to the allowance of the application and then only to the extent of the sum that the United States has received.
                (b) When an application is allowed that affects public lands which are subject to permits or leases for the grazing of domestic livestock and that is required to be terminated, the applicant shall comply with the cancellation notice and compensation requirements of section 402(g) of the Act (43 U.S.C. 1752(g)), to the extent applicable.
              
              
                § 2310.3-6
                Transfer of jurisdiction.
                A public land order that reserves lands for a department, agency or office, shall specify the extent to which jurisdiction over the lands and their related resource uses will be exercised by that department, agency or office. (See § 2310.3-2(c) of this title).
              
              
                § 2310.4
                Review and extensions of withdrawals.
                (a) Discretionary withdrawals of specific duration, whether made prior to or after October 21, 1976, shall be reviewed by the Secretary commencing at least 2 years before the expiration date of the withdrawal. When requested, the department, agency or office benefitting from the withdrawal shall promptly provide the Secretary with the information required by § 2310.1-2(c) of this title, and the information required by § 2310.3-2(b) of this title, in the form of a withdrawal extension application with supplemental information. If the concerned department, agency or office is delinquent in responding to such request, the deliquency shall constitute a ground for not extending the withdrawal. Such withdrawals may be extended or further extended only upon compliance with these regulations, and only if the Secretary determines that the purpose for which the withdrawal was first made requires the extension, and then only for a period that shall not exceed the duration of the original withdrawal period. In allowing an extension, the Secretary shall comply with the provisions of section 204(c) of the Act (43 U.S.C. 1714(c)), or section 204(d) of the Act (43 U.S.C. 1714(d)), whichever is applicable; and, whether or not an extension is allowed, the Secretary shall report promptly on the decision for each pending extension to the Congressional Committees that are specified in section 204(f) of the Act (43 U.S.C. 1714(f)).
                (b) Notwithstanding the provisions of this section, if the Secretary determines that a National Wildlife Refuge System withdrawal of specific duration shall not be extended, the Secretary shall nevertheless extend or reextend the withdrawal until such time as the withdrawal is terminated by an Act of Congress.
              
              
                § 2310.5
                Special action on emergency withdrawals.
                (a) When the Secretary makes an emergency withdrawal under Section 204(e) of the Act (43 U.S.C. 1714(e)), the withdrawal will be made immediately and will be limited in scope and duration to the emergency. An emergency withdrawal will be effective when signed, will not exceed 3 years in duration, and may not be extended by the Secretary. If it is determined that the lands involved in an emergency withdrawal should continue to be withdrawn, a withdrawal application should be submitted to the Bureau of Land Management in keeping with the normal procedures for processing a withdrawal as provided for in this subpart. Such applications will be subject to the provisions of Section 204(c) of the Act (43 U.S.C. 1714(c)), or Section 204(d) of the Act (43 U.S.C. 1714(d)), whichever is applicable, as well as Section 204(b)(1) of the Act (43 U.S.C. 1714(b)(1)).
                (b) When an emergency withdrawal is signed, the Secretary must, on the same day, send a notice of the withdrawal to the two Committees of the Congress that are specified for that purpose in Section 204(e) of the Act (43 U.S.C. 1714(e)).

                (c) The Secretary must forward a report to each of the aforementioned committees within 90 days after filing with them the notice of Secretarial emergency withdrawal. Reports for all such withdrawals, regardless of the amount of acreage withdrawn, will contain the information specified in Section 204(c)(2) of the Act (43 U.S.C. 1714(c)(2)).
                [73 FR 74047, Dec. 5, 2008]
              
            
            
              Subpart 2320—Federal Energy Regulatory Commission Withdrawals
              
                § 2320.0-3
                Authority.
                (a) Section 24 of the Federal Power Act of June 10, 1920, as amended (16 U.S.C. 818), provides that any lands of the United States included in an application for power development under that Act shall, from the date of filing of an application therefor, be reserved from entry, location or other disposal under the laws of the United States until otherwise directed by the Federal Energy Regulatory Commission or by Congress. This statute also provides that whenever the Commission shall determine that the value of any lands of the United States withdrawn or classified for power purposes shall not be injured or destroyed for such purposes by location, entry or selection under the public land laws, the Secretary of the Interior shall declare such lands open to location, entry or selection for such purposes under such restrictions as the Commission may determine are necessary, and subject to and with a reservation of the right of the United States or its permittees or licensees to enter upon, occupy and use any and all of the lands for power purposes. Before any lands are declared open to location, entry or selection, the Secretary shall give notice of his intention to make this declaration to the Governor of the State within which such lands are located, and the State shall have a preference for a period of 90 days from the date of this notice to file under any applicable law or regulation an application of the State, or any political subdivision thereof, for any lands required as a right-of-way for a public highway or as a source of materials for the construction and maintenance of such highways. The 90-day preference does not apply to lands which remain withdrawn for national forest or other purposes.

                (b) The Mining Claims Rights Restoration Act of 1955 (30 U.S.C. 621 et seq.), opened public lands which were then, or thereafter, withdrawn or classified for power purposes, with specified exceptions, to mineral location and development under certain circumstances.
              
              
                § 2320.1
                Lands considered withdrawn or classified for power purposes.
                The following classes of lands of the United States are considered as withdrawn or classified for the purposes of section 24 of the Federal Power Act (16 U.S.C. 818): Lands withdrawn for powersite reserves under sections 1 and 2 of the Act of June 25, 1910, as amended (43 U.S.C. 141-148); lands included in an application for power development under the Federal Power Act (16 U.S.C. 818); lands classified for powersite purposes under the Act of March 3, 1879 (43 U.S.C. 31); lands designated as valuable for power purposes under the Act of June 25, 1910, as amended (43 U.S.C. 148); the Act of June 9, 1916 (39 Stat. 218, 219), and the Act of February 26, 1919 (40 Stat. 1178, 1180); lands within final hydroelectric power permits under the Act of February 15, 1901 (43 U.S.C. 959); and lands within transmission line permits or approved rights-of-way under the aforementioned Act of February 15, 1901, or the Act of March 4, 1911 (43 U.S.C. 961).
              
              
                § 2320.2
                General determinations under the Federal Power Act.

                (a) On April 22, 1922, the Federal Power Commission (as predecessor to the Federal Energy Regulatory Commission) made a general determination “that where lands of the United States have heretofore been or hereafter may be reserved or classified as powersites, such reservation or classification being made solely because such lands are either occupied by power transmission lines or their occupancy and use for such purposes have been applied for or authorized under appropriate laws of the United States, and such lands have otherwise no value for power purposes, and are not occupied in trespass, the Commission determines that the value of such lands so reserved or classified or so applied for or authorized, shall not be injured or destroyed for the purposes of power development by location, entry or selection under the public land laws, subject to the reservation of section 24 of the Federal Power Act.”
                (b) The regulations governing mining locations on lands withdrawn or classified for power purposes, including lands that have been restored and opened to mining locations under section 24 of the Federal Power Act, are contained in subpart 3730 and in Group 3800 of this title.
              
              
                § 2320.3
                Applications for restoration.
                (a) Other than with respect to national forest lands, applications for restoration and opening of lands withdrawn or classified for power purposes under the provisions of section 24 of the Federal Power Act shall be filed, in duplicate, in the proper office of the Bureau of Land Management as set forth in § 2321.2-1 of this title. No particular form of application is required, but it shall be typewritten or in legible handwriting, and it shall contain the information required by 18 CFR 25.1. Each application shall be accompanied by a service charge of $10 which is not returnable.
                (b) Favorable action upon an application for restoration shall not give the applicant any preference right when the lands are opened.
              
            
          
          
            Pt. 2360
            PART 2360—NATIONAL PETROLEUM RESERVE IN ALASKA
            
              
                Subpart 2361—Management and Protection of the National Petroleum Reserve in Alaska
                Sec.
                2361.0-1
                Purpose.
                2361.0-2
                Objectives.
                2361.0-3
                Authority.
                2361.0-4
                Responsibility.
                2361.0-5
                Definitions.
                2361.0-6
                [Reserved]
                2361.0-7
                Effect of law.
                2361.1
                Protection of the environment.
                2361.2
                Use authorizations.
                2361.3
                Unauthorized use and occupancy.
              
            
            
              Subpart 2361—Management and Protection of the National Petroleum Reserve in Alaska
              
                Source:
                42 FR 28721, June 3, 1977, unless otherwise noted.
              
              
                § 2361.0-1
                Purpose.

                The purpose of the regulations in this subpart is to provide procedures for the protection and control of environmental, fish and wildlife, and historical or scenic values in the National Petroleum Reserve in Alaska pursuant to the provisions of the Naval Petroleum Reserves Production Act of 1976 (90 Stat. 303; 42 U.S.C. 6501 et seq.).
              
              
                § 2361.0-2
                Objectives.
                The objective of this subpart is to provide for the protection of the environmental, fish and wildlife, and historical or scenic values of the Reserve so that activities which are or might be detrimental to such values will be carefully controlled to the extent consistent with the requirements of the Act for petroleum exploration of the reserve.
              
              
                § 2361.0-3
                Authority.

                The Naval Petroleum Reserve Production Act of 1976 (90 Stat. 303, 42 U.S.C. 6501, et seq.) is the statutory authority for these regulations.
              
              
                § 2361.0-4
                Responsibility.
                (a) The Bureau of Land Management (BLM) is responsible for the surface management of the reserve and protection of the surface values from environmental degradation, and to prepare rules and regulations necessary to carry out surface management and protection duties.

                (b) The U.S. Geological Survey is responsible for management of the continuing exploration program during the interim between the transfer of jurisdiction from the U.S. Navy to the U.S. Department of the Interior and the effective date of any legislation for a permanent development and production program to enforce regulations and stipulations which relate to the exploration of petroleum resources of the Reserve, and to operate the South Barrow gas field or such other fields as may be necessary to supply gas at reasonable and equitable rates to the Native village of Barrow and other communities and installations at or near Point Barrow, Alaska, and to installations of the Department of Defense and other agencies of the U.S. located at or near Point Barrow, Alaska.
              
              
                § 2361.0-5
                Definitions.
                As used in this subpart, the following terms shall have the following meanings:
                (a) Act means the Naval Petroleum Reserves Production Act of 1976 (90 Stat. 303, 42 U.S.C. 6501, et seq.).
                (b) Authorized officer means any employee of the Bureau of Land Management who has been delegated the authority to perform the duties of this subpart.
                (c) Exploration means activities conducted on the Reserve for the purpose of evaluating petroleum resources which include crude oil, gases of all kinds (natural gas, hydrogen, carbon dioxide, helium, and any others), natural gasoline, and related hydrocarbons (tar sands, asphalt, propane butane, etc.), oil shale and the products of such resources.
                (d) Reserve means those lands within the National Petroleum Reserve in Alaska (prior to June 1, 1977, designated Naval Petroleum Reserve No. 4) which was established by Executive order of the President, dated February 27, 1923, except for tract Numbered 1 as described in Public Land Order 2344 (the Naval Arctic Research Laboratory—surface estate only) dated April 24, 1961.
                (e) Secretary means the Secretary of the Interior.
                (f) Special areas means areas within the reserve identified by the Secretary of the Interior as having significant subsistence, recreational, fish and wildlife, or historical or scenic value and, therefore, warranting maximum protection of such values to the extent consistent with the requirements of the Act for the exploration of the Reserve.
                (g) Use authorization means a written approval of a request for use of land or resources.
              
              
                § 2361.0-6
                [Reserved]
              
              
                § 2361.0-7
                Effect of law.
                (a) Subject to valid existing rights, all lands within the exterior boundaries of the Reserve are reserved and withdrawn from all forms of entry and disposition under the public land laws, including the mining and mineral leasing laws, and all other Acts.
                (b) Notwithstanding the provisions of paragraph (a) of this section, the Secretary is authorized to:
                (1) Make dispositions of mineral materials pursuant to the Act of July 31, 1947 (61 Stat. 681), as amended (30 U.S.C. 601), for appropriate use by Alaska Natives.
                (2) Make such dispositions of mineral materials and grant such rights-of-way, licenses, and permits as may be necessary to carry out his responsibilities under the Act.

                (3) Convey the surface of lands properly selected on or before December 18, 1975, by Native village corporations pursuant to the Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1601, et seq.).
                (c) All other provisions of law heretofore enacted and actions heretofore taken reserving such lands as a Reserve shall remain in full force and effect to the extent not inconsistent with the Act.
                (d) To the extent not inconsistent with the Act, all other public land laws are applicable.
              
              
                § 2361.1
                Protection of the environment.
                (a) The authorized officer shall take such action, including monitoring, as he deems necessary to mitigate or avoid unnecessary surface damage and to minimize ecological disturbance throughout the reserve to the extent consistent with the requirements of the Act for the exploration of the reserve.

                (b) The Cooperative Procedures of January 18, 1977, for National Petroleum Reserve in Alaska between the Bureau of Land Management (BLM) and the U.S. Geological Survey (GS) (42 FR 4542, January 25, 1977) provides the procedures for the mutual cooperation and interface of authority and responsibility between GS and BLM concerning petroleum exploration activities (i.e., geophysical and drilling operations), the protection of the environment during such activities in the Reserve, and other related activities.

                (c) Maximum protection measures shall be taken on all actions within the Utikok River Uplands, Colville River, and Teshekpuk Lake special areas, and any other special areas identified by the Secretary as having significant subsistence, recreational, fish and wildlife, or historical or scenic value. The boundaries of these areas and any other special areas identified by the Secretary shall be identified on maps and be available for public inspection in the Fairbanks District Office. In addition, the legal description of the three special areas designated herein and any new areas identified hereafter will be published in the Federal Register and appropriate local newspapers. Maximum protection may include, but is not limited to, requirements for:
                (1) Rescheduling activities and use of alternative routes, (2) types of vehicles and loadings, (3) limiting types of aircraft in combination with minimum flight altitudes and distances from identified places, and (4) special fuel handling procedures.
                (d) Recommendations for additional special areas may be submitted at any time to the authorized officer. Each recommendation shall contain a description of the values which make the area special, the size and location of the area on appropriate USGS quadrangle maps, and any other pertinent information. The authorized officer shall seek comments on the recommendation(s) from interested public agencies, groups, and persons. These comments shall be submitted along with his recommendation to the Secretary. Pursuant to section 104(b) of the Act, the Secretary may designate that area(s) which he determines to have special values requiring maximum protection. Any such designated area shall be identified in accordance with the provision of § 2361.1(c) of this subpart.
                (e)(1) To the extent consistent with the requirements of the Act and after consultation with appropriate Federal, State, and local agencies and Native organizations, the authorized officer may limit, restrict, or prohibit use of and access to lands within the Reserve, including special areas. On proper notice as determined by the authorized officer, such actions may be taken to protect fish and wildlife breeding, nesting, spawning, lambing of calving activity, major migrations of fish and wildlife, and other environmental, scenic, or historic values.
                (2) The consultation requirement in § 2361.1(e)(1) of this subpart is not required when the authorized officer determines that emergency measures are required.
                (f) No site, structure, object, or other values of historical archaelogical, cultural, or paleontological character, including but not limited to historic and prehistoric remains, fossils, and artifacts, shall be injured, altered, destroyed, or collected without a current Federal Antiquities permit.
              
              
                § 2361.2
                Use authorizations.
                (a) Except for petroleum exploration which has been authorized by the Act, use authorizations must be obtained from the authorized officer prior to any use within the Reserve. Only those uses which are consistent with the purposes and objectives of the Act will be authorized.
                (b) Except as may be limited, restricted, or prohibited by the authorized officer pursuant to § 2361.1 of this subpart or otherwise, use authorizations are not required for (1) subsistence uses (e.g., hunting, fishing, and berry picking) and (2) recreational uses (e.g., hunting, fishing, backpacking, and wildlife observation).
                (c) Applications for use authorizations shall be filed in accordance with applicable regulations in this chapter. In the absence of such regulation, the authorized officer may make such dispositions absence of such regulations, the author-of mineral materials and grant such rights-of-way, licenses, and permits as may be necessary to carry out his responsibilities under the Act.

                (d) In addition to other statutory or regulatory requirements, approval of applications for use authorizations shall be subject to such terms and conditions which the authorized officer determines to be necessary to protect the environmental, fish and wildlife, and historical or scenic values of the Reserve.
              
              
                § 2361.3
                Unauthorized use and occupancy.
                Any person who violates or fails to comply with regulations of this subpart is subject to prosecution, including trespass and liability for damages, pursuant to the appropriate laws.
              
            
          
          
            Pt. 2370
            PART 2370—RESTORATIONS AND REVOCATIONS
            
              
                Subpart 2370—Restorations and Revocations; General
                Sec.
                2370.0-1
                Purpose.
                2370.0-3
                Authority.
              
              
                Subpart 2372—Procedures
                2372.1
                Notice of intention to relinquish action by holding agency.
                2372.2
                Report to General Services Administration.
                2372.3
                Return of lands to the public domain; conditions.
              
              
                Subpart 2374—Acceptance of Jurisdiction by BLM
                2374.1
                Property determinations.
                2374.2
                Conditions of acceptance by BLM.
              
            
            
              Authority:
              63 Stat. 377 as amended, R.S. 2478; 40 U.S.C. 472, 43 U.S.C. 1201.
            
            
              Subpart 2370—Restorations and Revocations; General
              
                § 2370.0-1
                Purpose.
                The regulations of this part 2370 apply to lands and interests in lands withdrawn or reserved from the public domain, except lands reserved or dedicated for national forest or national park purposes, which are no longer needed by the agency for which the lands are withdrawn or reserved.
                [35 FR 9558, June 13, 1970]
              
              
                § 2370.0-3
                Authority.
                The Federal Property and Administrative Services Act of 1949 (63 Stat. 377), as amended, governs the disposal of surplus Federal lands or interests in lands. Section 3 of that Act (40 U.S.C. 472), as amended, February 28, 1958 (72 Stat. 29), excepts from its provisions the following:
                (a) The public domain.
                (b) Lands reserved or dedicated for national forest or national park purposes.
                (c) Minerals in lands or portions of lands withdrawn or reserved from the public domain which the Secretary of the Interior determines are suitable for disposition under the public land mining and mineral leasing laws.
                (d) Lands withdrawn or reserved from the public domain, but not including lands or portions of lands so withdrawn or reserved which the Secretary of the Interior, with the concurrence of the Administrator of the General Services Administration, determines are not suitable for return to the public domain for disposition under the general public-land laws, because such lands are substantially changed in character by improvements or otherwise.
                [35 FR 9558, June 13, 1970]
              
            
            
              Subpart 2372—Procedures
              
                Source:
                35 FR 9558, June 13, 1970, unless otherwise noted.
              
              
                § 2372.1
                Notice of intention to relinquish action by holding agency.
                (a) Agencies holding withdrawn or reserved lands which they no longer need will file, in duplicate, a notice of intention to relinquish such lands in the proper office (see § 1821.2-1 of this chapter).
                (b) No specific form of notice is required, but all notices must contain the following information:
                (1) Name and address of the holding agency.
                (2) Citation of the order which withdrew or reserved the lands for the holding agency.
                (3) Legal description and acreage of the lands, except where reference to the order of withdrawal or reservation is sufficient to identify them.
                (4) Description of the improvements existing on the lands.

                (5) The extent to which the lands are contaminated and the nature of the contamination.
                
                (6) The extent to which the lands have been decontaminated or the measures taken to protect the public from the contamination and the proposals of the holding agency to maintain protective measures.
                (7) The extent to which the lands have been changed in character other than by construction of improvements.
                (8) The extent to which the lands or resources thereon have been disturbed and the measures taken or proposed to be taken to recondition the property.
                (9) If improvements on the lands have been abandoned, a certification that the holding agency has exhausted General Services Administration procedures for their disposal and that the improvements are without value.
                (10) A description of the easements or other rights and privileges which the holding agency or its predecessors have granted covering the lands.
                (11) A list of the terms and conditions, if any, which the holding agency deems necessary to be incorporated in any further disposition of the lands in order to protect the public interest.
                (12) Any information relating to the interest of other agencies or individuals in acquiring use of or title to the property or any portion of it.
                (13) Recommendations as to the further disposition of the lands, including where appropriate, disposition by the General Services Administration.
              
              
                § 2372.2
                Report to General Services Administration.
                The holding agency will send one copy of its report on unneeded lands to the appropriate regional office of the General Services Administration for its information.
              
              
                § 2372.3
                Return of lands to the public domain; conditions.
                (a) When the authorized officer of the Bureau of Land Management determines the holding agency has complied with the regulations of this part, including the conditions specified in § 2374.2 of this subpart, and that the lands or interests in lands are suitable for return to the public domain for disposition under the general public land laws, he will notify the holding agency that the Department of the Interior accepts accountability and responsibility for the property, sending a copy of this notice to the appropriate regional office of the General Services Administration.
                (b) [Reserved]
              
            
            
              Subpart 2374—Acceptance of Jurisdiction by BLM
              
                § 2374.1
                Property determinations.
                (a) When the authorized officer of the Bureau of Land Management determines that the holding agency has complied with the regulations of this part and that the lands or interests in lands other than minerals are not suitable for return to the public domain for disposition under the general public land laws, because the lands are substantially changed in character by improvements or otherwise, he will request the appropriate officer of the General Services Administration, or its delegate, to concur in his determination.
                (b) When the authorized officer of the Bureau of Land Management determines that minerals in lands subject to the provisions of paragraph (a) of this section are not suitable for disposition under the public land mining or mineral leasing laws, he will notify the appropriate officer of the General Services Administration or its delegate of this determination.

                (c) Upon receipt of the concurrence specified in paragraph (a) of this section, the authorized officer of the Bureau of Land Management will notify the holding agency to report as excess property the lands and improvements therein, or interests in lands to the General Services Administration pursuant to the regulations of that Administration. The authorized officer of the Bureau of Land Management will request the holding agency to include minerals in its report to the General Services Administration only when the provisions of paragraph (b) of this section apply. He will also submit to the holding agency, for transmittal with its report to the General Services Administration, information of record in the Bureau of Land Management on the claims, if any, by agencies other than the holding agency of primary, joint, or secondary jurisdiction over the lands and on any encumbrances under the public land laws.
                [35 FR 9559, June 13, 1970]
              
              
                § 2374.2
                Conditions of acceptance by BLM.
                Agencies will not be discharged of their accountability and responsibility under this section unless and until:
                (a) The lands have been decontaminated of all dangerous materials and have been restored to suitable condition or, if it is uneconomical to decontaminate or restore them, the holding agency posts them and installs protective devices and agrees to maintain the notices and devices.
                (b) To the extent deemed necessary by the authorized officer of the Bureau of Land Management, the holding agency has undertaken or agrees to undertake or to have undertaken appropriate land treatment measures correcting, arresting, or preventing deterioration of the land and resources thereof which has resulted or may result from the agency's use or possession of the lands.
                (c) The holding agency, in respect to improvements which are of no value, has exhausted General Services Administration's procedures for their disposal and certifies that they are of no value.
                (d) The holding agency has resolved, through a final grant or denial, all commitments to third parties relative to rights and privileges in and to the lands or interests therein.
                (e) The holding agency has submitted to the appropriate office mentioned in paragraph (a) of § 2372.1 a copy of, or the case file on, easements, leases, or other encumbrances with which the holding agency or its predecessors have burdened the lands or interests therein.
                [35 FR 9559, June 13, 1970]
                Group 2400—Land Classification
              
            
          
          
            Pt. 2400
            PART 2400—LAND CLASSIFICATION
            
              
                Subpart 2400—Land Classification; General
                Sec.
                2400.0-2
                Objectives.
                2400.0-3
                Authority.
                2400.0-4
                Responsibility.
                2400.0-5
                Definitions.
              
            
            
              Source:
              35 FR 9559, June 13, 1970, unless otherwise noted.
            
            
              Subpart 2400—Land Classification; General
              
                § 2400.0-2
                Objectives.
                The statutes cited in § 2400.0-3 authorize the Secretary of the Interior to classify or otherwise take appropriate steps looking to the disposition of public lands, and on an interim basis, to classify public lands for retention and management, subject to requirements of the applicable statutes. In addition to any requirements of law, it is the policy of the Secretary (a) to specify those criteria which will be considered in the exercise of his authority and (b) to establish procedures which will permit the prompt and efficient exercise of his authority with, as far as is practicable, the knowledge and participation of the interested parties, including the general public. Nothing in these regulations is meant to affect applicable State laws governing the appropriation and use of water, regulation of hunting and fishing or exercise of any police power of the State.
              
              
                § 2400.0-3
                Authority.

                (a) All vacant public lands, except those in Alaska, have been, with certain exceptions, withdrawn from entry, selection, and location under the nonmineral land laws by Executive Order 6910, of November 26, 1934, and Executive Order 6964 of February 5, 1935, and amendments thereto, and by the establishment of grazing districts under section 1 of the Act of June 28, 1934 (48 Stat. 1269), as amended (43 U.S.C. 315). Section 7 of the Act of June 28, 1934 (48 Stat. 1272), as amended (43 U.S.C. 315f), authorizes the Secretary of the Interior in his discretion to examine and classify and open to entry, selection, or location under applicable law any lands withdrawn or reserved by Executive Order 6910 of November 26, 1934, or Executive Order 6964 of February 5, 1935, and amendments thereto, or within a grazing district established under that act which he finds are more valuable or suitable for the production of agricultural crops than for the production of native grasses and forage plants, or more valuable or suitable for any other use than for the use provided for under said act, or proper for acquisition in satisfaction of any outstanding lieu, exchange, or scrip rights or land grant. Classification under section 7 is a prerequisite to the approval of all entries, selections, or locations under the following subparts of this chapter, except as they apply to Alaska and with certain other exceptions: Original, Additional, Second, and Adjoining Farm Homesteads—subparts 2511, 2512, and 2513; Enlarged Homestead—subpart 2514; Indian Allotments—part 2530; Desert Land Entries—part 2520; Recreation and Public Purposes Act—part 2740 and subpart 2912; State Grants for Educational, Institutional, and Park Purposes—part 2620; Scrip Selections—part 2610 and Exchanges for the Consolidation or Extension of National Forests, Indian Reservations or Indian Holdings—Group 2200.
                (b) Section 8(b) of the Act of June 28, 1934 (48 Stat. 1272), as amended (43 U.S.C. 315g), authorizes the Secretary of the Interior, when public interests will be benefited thereby, to accept on behalf of the United States title to any privately owned lands within or without the boundaries of a grazing district established under that act and in exchange therefor to issue patent for not to exceed an equal value of surveyed grazing district land or of unreserved surveyed public land in the same State or within a distance of not more than 50 miles within the adjoining State nearest the base lands. The regulations governing such exchanges are contained in Group 2200 of this chapter.
                (c) Section 2455 of the Revised Statutes, as amended (43 U.S.C. 1171), authorizes the Secretary of the Interior in his discretion to order into market and sell at public auction isolated or disconnected tracts of public land not exceeding 1,520 acres, and tracts not exceeding 760 acres the greater part of which are mountainous or too rough for cultivation. The regulations governing such sales are contained in part 2710 of this chapter.
                (d) Section 3 of the Act of August 28, 1937 (50 Stat. 875, 43 U.S.C. 1181c), authorizes the Secretary of the Interior to classify, either on application or otherwise, and restore to homestead entry, or purchase under the provisions of section 2455 of the Revised Statutes, as amended, any of the revested Oregon and California Railroad or reconveyed Coos Bay Wagon Road grant land which, in his judgment, is more suitable for agricultural use than for afforestation, reforestation, stream-flow protection, recreation, or other public purposes. The regulations governing disposal under this act are contained in part 2710 of this chapter.
                (e) The Small Tract Act of June 1, 1938 (52 Stat. 609), as amended (43 U.S.C. 682a-e), authorizes the Secretary of the Interior, in his discretion, to lease or sell certain classes of public lands which he classifies as chiefly valuable for residence, recreation, business or community site purposes. The regulations governing leases and sales under this act are contained in part 2730 and subpart 2913 of this chapter.
                (f) The Recreation and Public Purposes Act of June 14, 1926 (44 Stat. 741), as amended (43 U.S.C. 869-869-4), requires the Secretary of the Interior, in the exercise of his discretion to make a determination that land is to be used for an established or definitely proposed project, and in the case of Alaska authorizes him to classify certain classes of public lands for lease or sale for recreation or other public purposes. The regulations governing lease and sale of land under this act are contained in part 2740 and subpart 2912 of this chapter.

                (g) The Act of July 31, 1939 (53 Stat. 1144), authorizes and empowers the Secretary of the Interior, in the administration of the Act of August 28, 1937 (supra), in his discretion, to exchange any land formerly granted to the Oregon & California Railroad Co., title to which was revested in the United States pursuant to the provisions of the Act of June 9, 1916 (39 Stat. 218), and any land granted to the State of Oregon, title to which was reconveyed to the United States by the Southern Oregon Co. pursuant to the provisions of the Act of February 26, 1919 (40 Stat. 1179), for lands of approximately equal aggregate value held in private, State, or county ownership, either within or contiguous to the former limits of such grants, when by such action the Secretary of the Interior will be enabled to consolidate advantageously the holdings of lands of the United States. The regulations governing exchanges under this act are contained in part 2260 of this chapter.
                (h) The Alaska Public Sales Act of August 30, 1949 (63 Stat. 679), as amended (48 U.S.C. 364a-f), authorizes the Secretary of the Interior in his discretion to classify certain classes of public lands in Alaska for public sale for industrial or commercial purposes. The regulations governing sales of land under this act are contained in part 2770 of this chapter.
                (i) The Public Land Sale Act of September 19, 1964 (78 Stat. 988, 43 U.S.C. 1421-27), authorizes and directs the Secretary of the Interior to sell public lands in tracts not exceeding 5,120 acres, that have been classified for sale in accordance with a determination that (1) the lands are required for the orderly growth and development of a community or (2) the lands are chiefly valuable for residential, commercial, agricultural (which does not include lands chiefly valuable for grazing or raising forage crops), industrial, or public uses or development. The regulations governing such sales are contained in part 2720 of this chapter.
                (j) The Classification and Multiple Use Act of September 19, 1964 (78 Stat. 986, 43 U.S.C. 1411-18), authorizes the Secretary of the Interior to determine which of the public lands (and other Federal lands), including those situated in the State of Alaska exclusively administered by him through the Bureau of Land Management shall be (1) sold because they are (i) required for the orderly growth and development of a community or (ii) are chiefly valuable for residential, commercial, agricultural (which does not include lands chiefly valuable for grazing or raising forage crops), industrial, or public uses or development or (2) retained, at least for the time being, in Federal ownership and managed for (i) domestic livestock grazing, (ii) fish and wildlife development and utilization, (iii) industrial development, (iv) mineral production, (v) occupancy, (vi) outdoor recreation, (vii) timber production, (viii) watershed protection, (ix) wilderness preservation, or (x) preservation of public values that would be lost if the land passed from Federal ownership.
              
              
                § 2400.0-4
                Responsibility.
                (a) Except where specified to the contrary in this group, the authority of the Secretary of the Interior to classify lands and make other determinations in accordance with the regulations of this part has been delegated to persons authorized to act in his name; to the Director, Bureau of Land Management and persons authorized to act in his name; to State Directors of the Bureau of Land Management and to any person authorized to act in the name of a State Director.
                (b) Classifications and other determinations in accordance with the regulations of this group may be made by the authorized officer whether or not applications or petitions have been filed for the lands.
              
              
                § 2400.0-5
                Definitions.
                As used in the regulations of this group—
                (a) Residential refers to single or multi-family dwellings or combinations thereof, and related community facilities, both seasonal and year-round.
                (b) Commercial refers to the sale, exchange, or distribution of goods and services.
                (c) Industrial refers to the manufacture, processing, and testing of goods and materials, including the production of power. It does not refer to the growing of agricultural crops, or the raising of livestock, or the extraction or severance of raw materials from the land being classified, but it does include activities incidental thereto.
                (d) Agricultural refers to the growing of cultivated crops.
                (e) Community refers to a village, town or city, or similar subdivision of a State, whether or not incorporated.
                (f) Domestic livestock refers to cattle, horses, sheep, goats and other grazing animals owned by livestock operators, provided such operators meet the qualification set forth in § 4111.1-1 or § 4131.1-3 of this chapter. This definition includes animals raised for commercial purposes and also domestic livestock within the meaning of § 4111.3-1(d)(1) of this chapter.
                
                (g) Fish and wildlife refers to game, fish and other wild animals native or adaptable to the public lands and waters.
                (h) Mineral refers to any substance that (1) is recognized as mineral, according to its chemical composition, by the standard authorities on the subject, or (2) is classified as mineral product in trade or commerce, or (3) possesses economic value for use in trade, manufacture, the sciences, or in the mechanical or ornamental arts.
                (i) Occupancy refers to use of lands as a site for any type of useful structure whatsoever.
                (j) Outdoor recreation includes, but is not limited to, hunting, fishing, trapping, photography, horseback riding, picnicking, hiking, camping, swimming, boating, rock and mineral collecting, sightseeing, mountain climbing, and skiing.
                (k) Timber production refers to the growth of trees in forests and woodlands.
                (l) Watershed protection refers to maintenance of the stability of soil and soil cover and the control of the natural flow of water.
                (m) Wilderness refers to areas in a native condition or reverted to a native condition, substantially free of man-made structures and human habitation.
                (n) Public value refers to an asset held by, or a service performed for, or a benefit accruing to the people at large.
                (o) Multiple use means the management of the various surface and subsurface resources so that they are utilized in the combination that will best meet the present and future needs of the American people; the most judicious use of the land for some or all of these resources or related services over areas large enough to provide sufficient latitude for periodic adjustments in use to conform to changing needs and conditions; the use of some land for less than all of the resources; and harmonious and coordinated management of the various resources, each with the other, without impairment of the productivity of the land, with consideration being given to the relative values of the various resources, and not necessarily the combination of uses that will give the greatest dollar return or the greatest unit output.
                (p) Sustained yield of the several products and services means the achievement and maintenance of a high-level annual or regular periodic output of the various renewable resources of land without impairment of the productivity of the land.
              
            
          
          
            Pt. 2410
            PART 2410—CRITERIA FOR ALL LAND CLASSIFICATIONS
            
              
                Subpart 2410—General Criteria
                Sec.
                2410.1
                All classifications.
                2410.2
                Relative value, disposal or retention.
              
            
            
              Source:
              35 FR 9560, June 13, 1970, unless otherwise noted.
            
            
              Subpart 2410—General Criteria
              
                § 2410.1
                All classifications.
                All classifications under the regulations of this part will give due consideration to ecology, priorities of use, and the relative values of the various resources in particular areas. They must be consistent with all the following criteria:
                (a) The lands must be physically suitable or adaptable to the uses or purposes for which they are classified. In addition, they must have such physical and other characteristics as the law may require them to have to qualify for a particular classification.
                (b) All present and potential uses and users of the lands will be taken into consideration. All other things being equal, land classifications will attempt to achieve maximum future uses and minimum disturbance to or dislocation of existing users.
                (c) All land classifications must be consistent with State and local government programs, plans, zoning, and regulations applicable to the area in which the lands to be classified are located, to the extent such State and local programs, plans, zoning, and regulations are not inconsistent with Federal programs, policies, and uses, and will not lead to inequities among private individuals.

                (d) All land classifications must be consistent with Federal programs and policies, to the extent that those programs and policies affect the use or disposal of the public lands.
                [35 FR 9560, June 13, 1970]
              
              
                § 2410.2
                Relative value, disposal or retention.
                When, under the criteria of this part, a tract of land has potential for either retention for multiple use management or for some form of disposal, or for more than one form of disposal, the relative scarcity of the values involved and the availability of alternative means and sites for realization of those values will be considered. Long-term public benefits will be weighed against more immediate or local benefits. The tract will then be classified in a manner which will best promote the public interests.
                [35 FR 9560, June 13, 1970]
              
            
          
          
            Pt. 2420
            PART 2420—MULTIPLE-USE MANAGEMENT CLASSIFICATIONS
            
              
                Subpart 2420—Criteria for Multiple-Use Management Classifications
                Sec.
                2420.1
                Use of criteria.
                2420.2
                Criteria.
              
            
            
              Source:
              35 FR 9561, June 13, 1970, unless otherwise noted.
            
            
              Subpart 2420—Criteria for Multiple-Use Management Classifications
              
                § 2420.1
                Use of criteria.
                In addition to the general criteria in subpart 2410, the following criteria will be used to determine whether public lands will be retained, in Federal ownership and managed for domestic livestock grazing, fish and wildlife development and utilization, industrial development, mineral production, occupancy, outdoor recreation, timber production, watershed protection, wilderness preservation, or preservation of public values that would be lost if the land passed from Federal ownership.
                [35 FR 9561, June 13, 1970]
              
              
                § 2420.2
                Criteria.
                Lands may be classified for retention under the Classification and Multiple Use Act of September 19, 1964 (78 Stat. 986, 43 U.S.C. 1411-18), if they are not suitable for disposal under the criteria set forth in part 2430 and such classification will do one or more of the following:
                (a) Assist in effective and economical administration of the public lands in furtherance of the several objectives of such administration as expressed in the various public land laws.
                (b) Further the objectives of Federal natural resource legislation directed, among other things towards:
                (1) Stabilization and development of the livestock industry dependent upon Federal lands, such as sections 1 and 15 of the Taylor Grazing Act (43 U.S.C. 315 and 315m), and the Alaska Grazing Act (48 U.S.C. 471-471o).
                (2) Provision or preservation of adequate areas of public hunting and fishing grounds and public access thereto, and maintenance of habitat and food supplies for the fish and wildlife dependent upon the public lands and maintained under Federal and State programs, such as section 9 of the Taylor Grazing Act (43 U.S.C. 315h) and the Fish and Wildlife Coordination Act (16 U.S.C. 661-666c).
                (3) Fostering the economy of the nation by industrial and mineral development, such as through the materials sales and mineral leasing laws (Group 3000 of this chapter) and the rights-of-way laws (Group 2800 of this chapter).
                (4) Realization of the beneficial utilization of the public lands through occupancy leases, such as under the Recreation and Public Purposes Act (43 U.S.C. 869-869-4) and the Small Tract Act (43 U.S.C. 682a-682e).

                (5) Provision of needed recreation, conservation, and scenic areas and open space (42 U.S.C. 1500-1500e) and assurance of adequate outdoor recreation resources for present and future generations of Americans (16 U.S.C. 460-1 et seq.).

                (6) Stabilization of the timber industry and dependent communities and sustained-yield production of timber and other forest products, such as the Materials Sales Act (30 U.S.C. 601-604), and, in connection with management of other Federal lands, the O and C Act (43 U.S.C. 1181a-1181f, 1181g-1181j).

                (7) Protection of frail lands, conservation of productive soils and water supplies, and prevention of damage and loss due to excessive runoff, flooding, salination, and siltation, such as the Soil and Moisture Conservation Act (16 U.S.C. 590a et seq.) and section 2 of the Taylor Grazing Act (43 U.S.C. 315a).
                (c) Preservation of public values that would be lost if the land passed from Federal ownership (43 U.S.C. 1411-1418) such as where
                (1) The lands are needed to protect or enhance established Federal programs, by such means as provision of buffer zones, control of access, maintenance of water supplies, reduction and prevention of water pollution, exclusion of nonconforming inholdings, maintenance of efficient management areas, provision of research areas, and maintenance of military areas or sites for other government activities.
                (2) The lands should be retained in Federal ownership pending enactment of Federal legislation, which would affect them.
                (3) The lands should be retained in Federal ownership pending their acquisition by a State or local government.
                (4) The lands are best suited for multiple use management and require management for a mixture of uses in order to best benefit the general public and such management could not be achieved if the lands were in private ownership.
                (5) The lands contain scientific, scenic, historic, or wilderness values which would be lost to the general public if they were transferred out of Federal ownership.
                (6) Transfer of the lands would be inconsistent with national objectives for the preservation of natural beauty of the country and the proper utilization of open space.
                [35 FR 9561, June 13, 1970]
              
            
          
          
            Pt. 2430
            PART 2430—DISPOSAL CLASSIFICATIONS
            
              
                Subpart 2430—Criteria for Disposal Classifications
                Sec.
                2430.1
                Use of criteria.
                2430.2
                General criteria for disposal classification.
                2430.3
                Additional criteria for classification of lands needed for urban or suburban purposes.
                2430.4
                Additional criteria for classification of lands valuable for public purposes.
                2430.5
                Additional criteria for classification of lands valuable for residential, commercial, agricultural, or industrial purposes.
                2430.6
                Additional criteria for lands valuable for other purposes.
              
            
            
              Source:
              35 FR 9561, June 13, 1970, unless otherwise noted.
            
            
              Subpart 2430—Criteria for Disposal Classifications
              
                § 2430.1
                Use of criteria.
                In addition to the general criteria in subpart 2410 the following criteria will govern classifications under the authorities listed in § 2400.0-3 for sale, selection, grant or other disposal under the Public Land Sale Act (78 Stat. 988, 43 U.S.C. 1421-1427) and other laws authorizing the Secretary of the Interior to dispose of public lands. The criteria are set forth in terms of land use classes. Where appropriate, the applicability of specific disposal laws to lands in each use class is discussed.
              
              
                § 2430.2
                General criteria for disposal classification.
                The general approach to determine the act under which lands are to be classified and disposed of is as follows:
                (a) Consideration under criteria listed in this part will first be given to whether the lands can be classified for retention for multiple use management, for disposal, or for both. If, under these criteria, they could be classified for both, the principles of § 2410.2 will be applied.
                (b) If the lands are found to be suitable for disposal, consideration under the criteria of this part will be given to whether the lands are needed for urban or suburban purposes or whether they are chiefly valuable for other purposes. Lands found to be valuable for public purposes will be considered chiefly valuable for public purposes, except in situations where alternate sites are available to meet the public needs involved.
              
              
                
                § 2430.3
                Additional criteria for classification of lands needed for urban or suburban purposes.
                (a) To be needed for urban or suburban purposes it must be anticipated that a community will embrace the lands within 15 years.
                (b) Lands determined to be needed for urban or suburban purposes may be classified for sale pursuant to the Public Land Sale Act as being required for the orderly growth and development of a community, if (1) adequate zoning regulations are in effect and (2) adequate local governmental comprehensive plans have been adopted.
                (c) Lands determined to be needed for urban or suburban purposes may be classified for disposal under any appropriate law other than the Public Land Sale Act, if disposal under such other authority would be consistent with local comprehensive plans, or in the absence of such plans, with the views of local governmental authorities.
                (d) Where more than one form of disposal is possible, the authorized officer will select that course of action which will best promote development of the land for urban or suburban purposes.
              
              
                § 2430.4
                Additional criteria for classification of lands valuable for public purposes.
                (a) To be valuable for public purposes, lands must be suitable for use by a State or local governmental entity or agency for some noncommercial and nonindustrial governmental program or suitable for transfer to a non-Federal interest in a transaction which will benefit a Federal, State, or local governmental program.
                (b) Lands found to be valuable for public purposes may be classified for sale pursuant to the Public Land Sale Act as chiefly valuable for public uses or development or for transfer in satisfaction of a State land grant, or for transfer to a State or local governmental agency in exchange for other property, or for transfer to a governmental agency under any applicable act of Congress other than the Recreation and Public Purposes Act (44 Stat. 741), as amended (43 U.S.C. 869-869-4), if (1) the proposed use includes profit activities or if the interested, qualified governmental agency and the authorized officer agree that there is no need for the perpetual dedication of the lands to public uses required by the Recreation and Public Purposes Act, and (2) in the case of sales under the Public Land Sale Act, adequate zoning regulations exist in the area in which the lands are located.
                (c) Lands found to be valuable for public purposes will ordinarily be classified for sale or lease under the Recreation and Public Purposes Act (see part 2740 and subpart 2912 of this chapter) if the proposed use involves nonprofit activities and if it is determined by the authorized officer that the provisions of that Act are required to insure the continued dedication of the lands to such uses, or otherwise to carry out the purposes of the Act.
                (d) Lands may be classified for exchange under appropriate authority where they are found to be chiefly valuable for public purposes because they have special values, arising from the interest of exchange proponents, for exchange for other lands which are needed for the support of a Federal program.
              
              
                § 2430.5
                Additional criteria for classification of lands valuable for residential, commercial, agricultural, or industrial purposes.

                (a) Lands which have value for residential, commercial, agricultural, or industrial purposes, or for more than one of such purposes, will be considered chiefly valuable for that purpose which represents the highest and best use of the lands, i.e., their most profitable legal use in private ownership.
                (b) Lands may be classified for sale pursuant to the Public Land Sale Act as being chiefly valuable for residential, commercial, agricultural, or industrial uses or development (other than grazing use or use for raising native forage crops), if (1) adequate zoning regulations are in effect, and, where the lands also are needed for urban or suburban development, (2) adequate local governmental comprehensive plans have been adopted.

                (c) Lands determined to be valuable for residential, commercial, agricultural, or industrial purposes may be classified for disposal under any appropriate authority other than the Public Land Sale Act if (1) disposal under such other authority would be consistent with local governmental comprehensive plans, or (2) in the absence of such plans, with the views of local governmental authorities.
                (d) Lands outside of Alaska may be classified as suitable for homestead entry under part 2510 of this chapter if they are (1) chiefly valuable for agricultural purposes, and (2) suitable for development as a home and farm for a man and his family, and (3) the anticipated return from agricultural use of the land would support the residents. If it is determined that the irrigation of land otherwise suitable for homestead entry would endanger the supply of adequate water for existing users or cause the dissipation of water reserves, such land will not be classified for entry. Land may be classified for homestead entry only if rainfall is adequate, or if under State law, there is available to the land sufficient irrigation water, to permit agricultural development of its cultivable portions.
                (e) Lands may be classified as suitable for desert land entry under part 2520 of this chapter if (1) the lands are chiefly valuable for agricultural purposes, and (2) all provisions concerning irrigation water set forth in § 2430.5(d) are met.
                (f) Lands outside of Alaska may be classified as suitable for Indian allotment under part 2530 of this chapter if (1) the lands are valuable for agricultural purposes, and (2) the lands are on the whole suitable for a home for an Indian and his family, and (3) the anticipated return from agricultural use of the land would support the residents, and (4) the requirements for water supplies set forth in § 2430.5(d) are met.
                (g) Lands determined to be valuable for purposes other than public purposes may be determined to be suitable for exchange if the acquisition of the offered lands, the disposition of the public lands, and the anticipated costs of consummating the exchange will not disrupt governmental operations.
              
              
                § 2430.6
                Additional criteria for lands valuable for other purposes.
                Lands may be classified for disposal under any applicable authority where they are found to be chiefly valuable for purposes other than those described in §§ 2430.2-2430.5 of this section and to be not suitable for retention for multiple use management.
              
            
          
          
            Pt. 2440
            PART 2440—SEGREGATION BY CLASSIFICATION
            
              
                Subpart 2440—Criteria for Segregation
                Sec.
                2440.1
                Use of criteria.
                2440.2
                General criterion.
                2440.3
                Specific criteria for segregative effect of classification for retention.
                2440.4
                Specific criteria for segregative effect of classification for disposal.
              
            
            
              Source:
              35 FR 9562, June 13, 1970, unless otherwise noted.
            
            
              Subpart 2440—Criteria for Segregation
              
                § 2440.1
                Use of criteria.
                The following criteria will govern the determination of the extent to which classifications and proposed classifications will segregate the affected lands from settlement, location, sale, selection, entry, lease, or other forms of disposal under the public land laws, including the mining and mineral leasing laws. The segregative effect of each classification or proposed classification will be governed by applicable laws and regulations, and will be stated in the classification notice or decision.
              
              
                § 2440.2
                General criterion.
                The public lands classified or proposed to be classified under the regulations of this part will be kept open to (i.e., not segregated from) as many forms of disposal as possible consistent with the purposes of the classification and the resource values of the lands.
              
              
                § 2440.3
                Specific criteria for segregative effect of classification for retention.

                (a) Public lands classified or proposed to be classified for retention for multiple-use management will be segregated from those forms of disposal which, if the lands remain open thereto, could:
                
                (1) Interfere significantly with the management of the lands under principles of multiple use and sustained yield, or
                (2) Impair or prevent, to an appreciable extent, realization of public values in the lands, or
                (3) Impair or prevent, to an appreciable extent, realization of the objectives of retention and management set forth in part 2420, or
                (4) Lead to unnecessary expenditures of public or private funds arising out of individual efforts to acquire public lands under laws, which are in fact not applicable, because of the nature of the resources of the lands.
                (b) In applying the criteria in paragraph (b)(1) of this section, land shall not be closed to mining location unless the nonmineral uses would be inconsistent with and of greater importance to the public interest than the continued search for a deposit of valuable minerals.
              
              
                § 2440.4
                Specific criteria for segregative effect of classification for disposal.
                Public lands classified or proposed to be classified for disposal will be segregated from those forms of disposal which, if the lands remained open thereto, could interfere with the orderly disposal of the lands pursuant to appropriate law. Public lands classified or proposed to be classified for sale under the Public Land Sale Act (78 Stat. 988, 43 U.S.C. 1411-18) will be segregated from all forms of disposal under the mining and mineral leasing laws.
              
            
          
          
            Pt. 2450
            PART 2450—PETITION-APPLICATION CLASSIFICATION SYSTEM
            
              
                Subpart 2450—Petition-Application Procedures
                Sec.
                2450.1
                Filing of petition.
                2450.2
                Preliminary determination.
                2450.3
                Proposed classification decision.
                2450.4
                Protests: Initial classification decision.
                2450.5
                Administrative review.
                2450.6
                Effect of final order.
                2450.7
                Right to occupy or settle.
                2450.8
                Preference right of petitioner-applicant.
              
            
            
              Source:
              35 FR 9563, June 13, 1970, unless otherwise noted.
            
            
              Subpart 2450—Petition-Application Procedures
              
                § 2450.1
                Filing of petition.

                (a) When (1) land must be classified or designated pursuant to the authorities cited in § 2400.0-3 before an application may be approved and (2) the filing of applications is permitted prior to classification, the application together with a petition for classification on a form approved by the Director (hereinafter referred to collectively as a petition-application) must be filed in accordance with the provisions of § 1821.2 of this chapter. Lists indicating the proper office for filing of applications may be obtained from the Director or any other officer of the Bureau of Land Management. Copies of the petition for classification form and the application forms may be obtained from the proper offices or from the Bureau of Land Management, Washington, DC 20240.
              
              
                § 2450.2
                Preliminary determination.
                Upon the filing of a petition-application, the authorized officer shall make a preliminary determination as to whether it is regular upon its face and, where there is no apparent defect, shall proceed to investigate and classify the land for which it has been filed. No further consideration will be given to the merits of an application or the qualifications of an applicant unless or until the land has been classified for the purpose for which the petition-application has been filed.
              
              
                § 2450.3
                Proposed classification decision.

                (a) The State Director shall make and issue a proposed classification decision which shall contain a statement of reasons in support thereof. Such decisions shall be served upon (1) each petitioner-applicant for the land, (2) any grazing permittee, licensee, or lessee on the land, or his representative, (3) the District Advisory Board, (4) the local governing board, planning commission, State coordinating committee, or other official or quasi-official body having jurisdiction over zoning in the geographic area within which the lands are located, and (5) any governmental officials or agencies from whom the record discloses comments on the classification have been received. If the decision affects more than 2,560 acres and would lead to the disposal of the lands, the decision will also be published in accordance with the provisions of subpart 2462.
                (b) When there are multiple petition-applications for the same land, the proposed classification decision shall state which petition-application, if any, will be entitled to preference under applicable law; or where no petition-application has been filed for the purpose for which the land is proposed to be classified, the decision shall so state.
                (1) When multiple petition-applications have been filed for the same land, the one first filed for the purpose for which the land is classified will be entitled to preference under applicable law.
                (2) When two or more petition-applications have been simultaneously filed for the purpose for which the land is classified, the petition-application entitled to preference will be the first to be selected by drawing.
                (3) If no petition-application has been filed for the purpose for which it is proposed to classify the land, the proposed decision shall state that the land will be opened to application by all qualified individuals on an equal-opportunity basis after public notice.
              
              
                § 2450.4
                Protests: Initial classification decision.
                (a) For a period of 30 days after the proposed classification decision has been served upon the parties listed in § 2450.3(a), protests thereto may be filed by an interested party with the State Director. No particular form of protest is required under this subparagraph, it being the intent of this procedure to afford the State Director the opportunity to review the proposed classification decision in the light of such protests.
                (b) If no protests are filed within the time allowed, the proposed classification action shall be issued as the initial classification decision of the State Director, and shall be served on the petitioner-applicants and upon grazing permittees, licensees, or lessees.
                (c) If protests are timely filed, they shall be reviewed by the State Director, who may require statements or affidavits, take testimony, or conduct further field investigations as are deemed necessary to establish the facts. At the conclusion of such review, the State Director shall issue an initial classification decision, either revised or as originally proposed, which shall be served on all interested parties.
              
              
                § 2450.5
                Administrative review.
                (a) For a period of 30 days after service thereof upon all parties in interest, the initial classification decision of the State Director shall be subject to the exercise of supervisory authority by the Secretary of the Interior for the purpose of administrative review.
                (b) If, 30 days from receipt by parties in interest of the initial decision of the State Director, the Secretary has not either on his own motion, or motion of any protestant, petitioner-applicant, or the State Director, exercised supervisory authority for review, the initial classification decision shall become the final order of the Secretary.
                (c) The exercise of supervisory authority by the Secretary shall automatically vacate the initial classification decision and the final Departmental decision shall be issued by the Secretary of the Interior and served upon all parties in interest.
                (d) No petitioner-applicant or protestant to a proposed classification decision of a State Director to whom the provisions of this section are applicable shall be entitled to any administrative review other than that provided by this section or to appeal under provisions of parts 1840 and 1850 of this chapter.
              
              
                § 2450.6
                Effect of final order.

                (a) A final order of the Secretary shall continue in full force and effect so long as the lands remain subject to classification under the authorities cited in subpart 2400 until an authorized officer revokes or modifies it. Until it is so revoked or modified, all applications and petition-applications for the lands not consistent with the classification of the lands will not be allowed. Any payments submitted therewith will be returned. If the order is revoked or modified, the land will be opened to entry on an equal-opportunity basis after public notice in accordance with applicable regulations for the purpose for which it may be classified.
                (b) Nothing in this section, however, shall prevent the Secretary of the Interior, personally and not through a delegate, from vacating or modifying a final order of the Secretary. In the event that the Secretary vacates or modifies a final order within sixty days of the date it became final, any preference right of a petitioner-applicant will be restored.
              
              
                § 2450.7
                Right to occupy or settle.
                The filing of a petition-application gives no right to occupy or settle upon the land. A person shall be entitled to the possession and use of land only after his entry, selection, or location has been allowed, or a lease has been issued. Settlement on the land prior to that time constitutes a trespass.
              
              
                § 2450.8
                Preference right of petitioner-applicant.
                Where public land is classified for entry under section 7 of the Taylor Grazing Act or under the Small Tract Act pursuant to a petition-application filed under this part, the petitioner-applicant is entitled to a preference right of entry, if qualified. If, however, it should be necessary thereafter for any reason to reject the application of the preference right claimant, the next petitioner-applicant in order of filing shall succeed to the preference right. If there is no other petitioner-applicant the land may be opened to application by all qualified individuals on an equal-opportunity basis after public notice or the classification may be revoked by the authorized officer.
              
            
          
          
            Pt. 2460
            PART 2460—BUREAU INITIATED CLASSIFICATION SYSTEM
            
              
                Subpart 2461—Multiple-Use Classification Procedures
                Sec.
                2461.0-1
                Purpose.
                2461.1
                Proposed classifications.
                2261.2
                Classifications.
                2461.3
                Administrative review.
                2461.4
                Changing classifications.
                2461.5
                Segregative effect.
              
              
                Subpart 2462—Disposal Classification Procedure: Over 2,560 Acres
                2462.0-3
                Authority.
                2462.1
                Publication of notice of, and public hearings on, proposed classification.
                2462.2
                Publication of notice of classification.
                2462.3
                Administrative review.
                2462.4
                Segregative effect of publication.
              
            
            
              Subpart 2461—Multiple-Use Classification Procedures
              
                Source:
                35 FR 9564, June 13, 1970, unless otherwise noted.
              
              
                § 2461.0-1
                Purpose.
                Formal action to classify land for retention for multiple use management will be governed by the following procedures
              
              
                § 2461.1
                Proposed classifications.
                (a) Proposed classifications will be clearly set forth on a map by the authorized officer, and on the Land Office records.

                (1) Notice of proposed classifications involving more than 2,560 acres will be, and those involving 2,560 acres or less may be, published in the Federal Register and an announcement in a newspaper having general circulation in the area or areas in the vicinity of the affected lands.
                (2) Notice of the proposals will be sent to authorized users, licensees, lessees, and permittees, or their selected representatives, the head of the governing body of the political subdivision of the State, if any, having jurisdiction over zoning in the geographic area in which the lands are located, the governor of that State, the BLM multiple use advisory board in that State, and the District advisory board and to any other parties indicating interest in such classifications.

                (3) The notice will indicate where and when the map and Land Office records may be examined. The notice will specify the general location of the lands, the acreage involved, and the extent to which the land is proposed to be segregated from settlement, location, sale, selection, entry, lease, or other form of disposal under the public land laws, including the mining and mineral leasing laws. The notice of proposed classification will specify the period during which comments will be received, which will not be less than 60 days from date of publication of the notice.
                (4) The authorized officer will hold a public hearing on the proposal if (i) the proposed classification will affect more than 25,000 acres or (ii) he determines that sufficient public interest exists to warrant the time and expense of a hearing.
              
              
                § 2461.2
                Classifications.

                Not less than 60 days after publication of the proposed classification, a classification will be made by the authorized officer, and a notice of classification published in the Federal Register and recorded in the Land Office records and on a map which will be filed in the local BLM District Office. Such map will be available for public inspection.
              
              
                § 2461.3
                Administrative review.

                For a period of 30 days after publication of the classification in the Federal Register, the classification shall be subject to the exercise of administrative review and modification by the Secretary of the Interior.
              
              
                § 2461.4
                Changing classifications.
                Classifications may be changed, using the procedures specified in this subpart.
              
              
                § 2461.5
                Segregative effect.
                Segregative effect of classifications and proposed classifications:
                (a) Publication in the Federal Register of a notice of proposed classification pursuant to § 2461.1(a) or of a notice of classification pursuant to § 2461.2 will segregate the affected land to the extent indicated in the notice.
                (b) The segregative effect of a proposed classification will terminate in one of the following ways:

                (1) Classification of the lands within 2 years of publication of the notice of proposed classification in the Federal Register;
                (2) Publication in the Federal Register of a notice of termination of the proposed classification;
                (3) An Act of Congress;
                (4) Expiration of a 2-year period from the date of publication of the notice of proposed classification without continuance as prescribed by the Classification and Multiple Use Act, or expiration of an additional period, not exceeding 2 years, if the required notice of proposed continuance is given.
                (c) The segregative effect of a classification for retention will terminate in one of the following ways:
                (1) Reclassification of the lands for some form of disposal;
                (2) Publication in the Federal Register of a notice of termination of the classification;
                (3) An Act of Congress;
                (4) Expiration of the classification.
              
            
            
              Subpart 2462—Disposal Classification Procedure: Over 2,560 Acres
              
                Source:
                35 FR 9564, June 13, 1970, unless otherwise noted.
              
              
                § 2462.0-3
                Authority.
                Section 2 of the Classification and Multiple Use Act of September 19, 1964 (78 Stat. 986, 43 U.S.C. 1412), requires the Secretary of the Interior to take certain actions when he proposes the classification for sale or other disposal under any statute of a tract of land in excess of 2,560 acres.
              
              
                § 2462.1
                Publication of notice of, and public hearings on, proposed classification.

                The authorized officer shall publish a notice of his proposed classification in the Federal Register and an announcement in a newspaper having general circulation in the area or areas in the vicinity of the affected land. The notice shall include the legal description of the affected land, the law or laws under which the lands would be disposed of together with such other information as the authorized officer deems pertinent. Copies of the notice will be sent to the head of the governing body of the political subdivision of the State, if any, having jurisdiction over zoning in the geographic area within which the affected lands are located, the governor of that State and the BLM multiple use advisory board in that State, the land-use planning officer and land-use planning committees, if any, of the county, in which the affected lands are located, the authorized user or users of the lands or their selected representatives, all petitioner-applicants involved, and any other party the authorized officer determines to have an interest in the proper use of the lands. The authorized officer will hold a public hearing on the proposal if (a) the proposed classification will affect more than 25,000 acres or (b) he determines that sufficient public interest exists to warrant the time and expense of a hearing.
              
              
                § 2462.2
                Publication of notice of classification.

                After having considered the comments received as the result of publication, the authorized officer may classify the lands any time after the expiration of 60 days following the publication of the proposed classification in the Federal Register. The authorized officer shall publicize the classification in the same manner as the proposed classification was publicized, indicating in the notice the differences, if any, between the proposed classification and the classification.
              
              
                § 2462.3
                Administrative review.
                For a period of 30 days after publication in the Federal Register of a notice of classification for disposal, the classification shall be subject to the exercise of supervisory authority by the Secretary of the Interior for the purpose of administrative review. If, 30 days from date of publication, the Secretary has neither on his own motion, on motion of any protestant or the State Director exercised supervisory authority for review, the classification shall become the final order of the Secretary. The exercise of supervisory authority by the Secretary shall automatically vacate the classification and reinstate the proposed classification together with its segregative effect. In this event the final departmental decision shall be issued by the Secretary and published in the Federal Register.
                
              
              
                § 2462.4
                Segregative effect of publication.
                (a) Publication in the Federal Register of a notice of proposed classification pursuant to § 2462.1 or of a notice of classification pursuant to § 2462.2 will segregate the affected land from all forms of disposal under the public land laws, including the mining laws except the form or forms of disposal for which it is proposed to classify the lands. However, publication will not alter the applicability of the public land laws governing the use of the lands under lease, license, or permit, or governing the disposal of their mineral and vegetative resources, other than under the mining laws.
                (b) The segregative effect of a proposed classification will terminate in one of the following ways:

                (1) Classification of the lands within 2 years of publication of the notice of proposed classification in the Federal Register;
                (2) Publication in the Federal Register of a notice of termination of the proposed classification;
                (3) An Act of Congress;
                (4) Expiration of a 2-year period from the date of publication of the notice of proposed classification without continuance as prescribed by the Classification and Multiple Use Act of September 19, 1964 (78 Stat. 986, 43 U.S.C. 1411-18), or expiration of an additional period, not exceeding 2 years, if the required notice of proposed continuance is given.
                (c) The segregative effect of a classification for sale or other disposal will terminate in one of the following ways:
                (1) Disposal of the lands;
                (2) Publication in the Federal Register of a notice of termination of the classification;
                (3) An Act of Congress;
                (4) Expiration of 2 years from the date of publication of the proposed classification without disposal of the land and without the notice of proposed continuance as prescribed by the Classification and Multiple Use Act; or
                (5) Expiration of an additional period, not exceeding 2 years, if the required notice of proposed continuance is given.
              
            
          
          
            
            Pt. 2470
            PART 2470—POSTCLASSIFICATION ACTIONS
            
              
                Subpart 2470—Opening and Allowance
                Sec.
                2470.1
                Opening of lands to disposal.
                2470.2
                Allowance and entry.
              
            
            
              Source:
              35 FR 9565, June 13, 1970, unless otherwise noted.
            
            
              Subpart 2470—Opening and Allowance
              
                § 2470.1
                Opening of lands to disposal.
                After lands have been classified for disposal, the authorized officer shall, at the appropriate time, open the lands to those forms of disposal consistent with the classification.
                [35 FR 9565 June 13, 1970]
              
              
                § 2470.2
                Allowance and entry.
                (a) After lands are classified pursuant to the regulations of this part, and opened for entry or other disposal, all the laws and regulations governing the particular kind of entry, location, selection, or other disposal must be complied with in order for title to vest or other interests to pass.
                (b) After lands are classified for disposal under the regulations of this subpart, the lands shall be offered for sale or other disposal consistent with the classification. If a petitioner-applicant does not have a preference right under § 2450.8, the lands shall be opened on an equal-opportunity basis.
                [35 FR 9565 June 13, 1970]
                Group 2500—Disposition; Occupancy and Use
                
                  Note:
                  The information collection requirements contained in parts 2520, 2530, 2540 and 2560 of Group 2500 have been approved by the Office of Management and Budget under 44 U.S.C. 3507 and assigned clearance numbers 1004-0004, 1004-1010, 1004-0011, 1004-0023, 1004-0026, 1004-0028, 1004-0029 and 1004-0069. The information is being collected to permit the authorized officer to determine whether certain petitions or applications for use and occupancy of the public lands should be granted. The information will be used to make that determination. A response is required to obtain a benefit.
                
                [48 FR 40889, Sept. 12, 1983]
              
            
          
          
            Pt. 2520
            PART 2520—DESERT-LAND ENTRIES
            
              
                Subpart 2520—Desert-Land Entries: General
                Sec.
                2520.0-1
                Purpose.
                2520.0-3
                Authority.
                2520.0-5
                Definitions.
                2520.0-7
                Cross references.
                2520.0-8
                Land subject to disposition.
              
              
                Subpart 2521—Procedures
                2521.1
                Who may make desert-land entry.
                2521.2
                Petitions and applications.
                2521.3
                Assignment.
                2521.4
                When lands may be sold, taxed, or mortgaged.
                2521.5
                Annual proof.
                2521.6
                Final proof.
                2521.7
                Amendments.
                2521.8
                Contests.
                2521.9
                Relinquishments.
              
              
                Subpart 2522—Extensions of Time To Make Final Proof
                2522.1
                General acts authorizing extensions of time.
                2522.2
                Procedure on applications for extensions of time, where contest is pending.
                2522.3
                Act of March 28, 1908.
                2522.4
                Act of April 30, 1912.
                2522.5
                Act of February 25, 1925.
                2522.6
                Service fees.
              
              
                Subpart 2523—Payments
                2523.1
                Collection of purchase money and fees; issuance of final certificate.
                2523.2
                Amounts to be paid.
              
              
                Subpart 2524—Desert-Land Entries Within a Reclamation Project
                2524.1
                Conditions excusing entrymen from compliance with the desert-land laws.
                2524.2
                Annual proof.
                2524.3
                Time extended to make final proof.
                2524.4
                Beginning of period for compliance with the law.
                2524.5
                Assignment of desert-land entries in whole or in part.
                2524.6
                Desert-land entryman may proceed independently of Government irrigation.
                2524.7
                Disposal of lands in excess of 160 acres.
                2524.8
                Cancellation of entries for nonpayment of water-right charges.
              
            
            
              Subpart 2520—Desert-Land Entries: General
              
                Authority:
                R.S. 2478; 43 U.S.C. 1201.
              
              
                
                Source:
                35 FR 9581, June 13, 1970, unless otherwise noted.
              
              
                § 2520.0-1
                Purpose.
                (a) It is the purpose of the statutes governing desert-land entries to encourage and promote the reclamation, by irrigation, of the arid and semiarid public lands of the Western States through individual effort and private capital, it being assumed that settlement and occupation will naturally follow when the lands have thus been rendered more productive and habitable.
              
              
                § 2520.0-3
                Authority.
                The Act of March 3, 1877 (19 Stat. 377; 43 U.S.C. 321-323) as amended by the Act of March 3, 1891 (26 Stat. 1096; 43 U.S.C. 231, 323, 325, 327-329), provides for the making of desert-land entries in the States of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, North Dakota, Oregon, South Dakota, Utah, Washington, and Wyoming.
              
              
                § 2520.0-5
                Definitions.
                (a) As used in the desert-land laws and the regulations of this subpart:
                (1) Reclamation requires conducting water in adequate amounts and quality to the land so as to render it available for distribution when needed for irrigation and cultivation.
                (2) Cultivation requires the operation, practice, or act of tillage or preparation of land for seed, and keeping the ground in a state favorable for the growth of crops.
                (3) Irrigation requires the application of water to land for the purpose of growing crops.
                (4) Crop includes any agricultural product to which the land under consideration is generally adapted and which would return a fair reward for the expense of producing it.
                (5) Water supply, to be adequate, must be sufficient to irrigate successfully and to reclaim all of the irrigable land embraced in an entry.
                (6) Water right means the authority, whether by prior ownership, contract, purchase, or appropriation in accordance with state law, to use water on the land to be irrigated.
              
              
                § 2520.0-7
                Cross references.
                (a) For assignment of desert-land entries within Government reclamation projects, see § 2524.5(a).
                (b) For provisions under Appeals and Hearings see parts 1840 and 1850 of this chapter.
                (c) For relinquishments, in general, see subpart 1825 of this chapter.
                (d) For residence and cultivation requirements under the homestead laws, see § 2511.4-2(a).
              
              
                § 2520.0-8
                Land subject to disposition.
                (a) Land that may be entered as desert land. (1) As the desert-land law requires the artificial irrigation of any land entered thereunder, lands which are not susceptible of irrigation by practicable means are not deemed subject to entry as desert lands. The question as to whether any particular tract sought to be entered as desert land is in fact irrigable from the source proposed by the applicant will be investigated and determined before the application for entry is allowed. In order to be subject to entry under the desert-land law, public lands must be not only irrigable but also surveyed, unreserved, unappropriated, non-mineral (except lands withdrawn, classified, or valuable for coal, phosphate, nitrate, potash, sodium, sulphur, oil, gas or asphaltic minerals, which may be entered with a reservation of such mineral deposits, as explained in subpart 2093, nontimbered, and such as will not, without artificial irrigation, produce any reasonably remunerative agricultural crop by the usual means or methods of cultivation. In this latter class are those lands which, one year with another for a series of years, will not without irrigation produce paying crops, but on which crops can be successfully grown in alternate years by means of the so-called dry-farming system. (37 L.D. 522 and 42 L.D. 524.)

                (2) Applications to make desert-land entries of lands embraced in applications, permits, or leases under the Act of February 25, 1920 (41 Stat. 437), if in all other respects complete, will be treated in accordance with §§ 2093.0-3 to 2093.0-7. Applications to make desert-land entries of lands within a naval petroleum reserve must be rejected, as no desert-land entry may be allowed for such lands.
                (3) Land that has been effectually reclaimed is not subject to desert land entry.
                (b) Quantity of lands that may be entered. An entry of lands under the Act of March 3, 1877, is limited to 320 acres, subject to the following additional limitations:
                (1) An entry of lands within an irrigation district which the Secretary of the Interior or his delegate has approved under the Act of August 11, 1916 (39 Stat. 506; 43 U.S.C. 621-630), is limited to 160 acres.
                (2) An entryman may have a desert-land entry for such a quantity of land as, taken together with all land acquired and claimed by him under the other agricultural land laws since August 30, 1890, does not exceed 320 acres in the aggregate, or 480 acres if he shall have made an enlarged homestead entry of 320 acres (Acts of August 30, 1890; 26 Stat. 391; 43 U.S.C. 212; and of February 27, 1917; 39 Stat. 946; 43 U.S.C. 330).
                (c) Entries restricted to surveyed lands. Unsurveyed public land withdrawn by Executive Orders 6910 and 6964 of November 26, 1934, and February 5, 1935, respectively, is not subject to appropriation, under the desert-land laws, until such appropriation has been authorized by classification. (See parts 2410, 2420, and 2430.)
                (d) Economic unit requirements, compactness. (1) One or more tracts of public lands may be included in a desert land entry and the tracts so entered need not be contiguous. All the tracts entered, however, shall be sufficiently close to each other to be managed satisfactorily as an economic unit. In addition, the lands in the entry must be in as compact a form as possible taking into consideration the character of available public lands and the effect of allowance of the entry on the remaining public lands in the area.
                (2) In addition to the other requirements of the regulations in this part, applicants for desert land entry must submit with their applications information showing that the tracts applied for are sufficiently close to each other to be managed satisfactorily as an economic unit and that the lands in the application are as compact as possible in the circumstances.
                (3) In determining whether an entry can be allowed in the form sought, the authorized officer of the Bureau of Land Management will take into consideration such factors as the topography of the applied for and adjoining lands, the availability of public lands near the lands sought, the private lands farmed by the applicant, the farming systems and practices common to the locality and the character of the lands sought, and the practicability of farming the lands as an economically feasible operating unit.
              
            
            
              Subpart 2521—Procedures
              
                Source:
                35 FR 9582, June 13, 1970, unless otherwise noted.
              
              
                § 2521.1
                Who may make desert-land entry.
                (a) Citizenship. (1) Any citizen of the United States 21 years of age, or any person of that age who has declared his intention of becoming a citizen of the United States, and who can truthfully make the statements specified in §§ 2520.0-8(c) and 2521.2(a) can make a desert-land entry. Thus, a woman, whether married or single, who possesses the necessary qualifications, can make a desert-land entry, and, if married, without taking into consideration any entries her husband may have made.
                (2) At the time of making final proof claimants of alien birth must have been admitted to citizenship, but evidence of naturalization need not be furnished if it has already been filed in connection with the original declaration or with the proof of an assignment of the entry.
                (b) Second and additional entries. A person's right of entry under the desert-land law is exhausted either by filing an allowable application and withdrawing it prior to its allowance or by making an entry or by taking an assignment of an entry, in whole or in part, except under the conditions described in paragraphs (b)(1) and (2) of this section.

                (1) Under the Act of September 5, 1914 (38 Stat. 712; 43 U.S.C. 182), if a person, otherwise duly qualified to make a desert-land entry, has previously filed an allowable application, or made such entry or entries and through no fault of his own has lost, forfeited, or abandoned the same, such person may make another entry. In such case, however, it must be shown that the prior application, entry, or entries were made in good faith, and were lost, forfeited, or abandoned because of matters beyond the applicant's control, and that the applicant has not speculated in his right, nor committed a fraud or attempted fraud in connection with such prior entry or entries. As the assignment of an entry involves no loss, forfeiture, or abandonment thereof, but carries a benefit to the assignor, it is held to exhaust his right of entry under the desert-land law. Hence, no person who has assigned such entry, in whole or in part, will be permitted to make another entry or to take one or any part thereof by assignment except where paragraph (b)(2) of this section applies.
                (2) The Act of June 16, 1955 (69 Stat. 138) authorizes any person who prior to June 16, 1955, made a valid desert-land entry on lands subject to the Acts of June 22, 1910 (36 Stat. 583; 30 U.S.C. 33-85), or of July 17, 1914 (38 Stat. 509; 30 U.S.C. 121-123), if otherwise qualified to enter as a personal privilege not assignable, an additional tract of desert land, providing such additional tract shall not, together with the original entry, exceed 320 acres. Applicants and entrymen under the Act of June 16, 1955, are subject to, and must comply with, all the regulations of this part, including the acreage limitations of § 2520.0-8(b).
              
              
                § 2521.2
                Petitions and applications.
                (a) Filing and fees. (1) A person who desires to enter public lands under the desert land laws must file an application together with a petition on forms approved by the Director, properly executed. However, if the lands described in the application have been already classified and opened for disposition under the desert land laws, no petition is required. The documents must be filed in the proper office (see § 1821.2-1 of this chapter).
                (2) All applications must be accompanied by an application service fee of $15 which is not returnable, and the payment of 25 cents per acre for the lands therein described as required by law.
                (b) Post-office addresses of applicants and witnesses. Applicants and witnesses must in all cases state their places of actual residence, their business or occupation, and their post-office addresses. It is not sufficient to name only the county or State in which a person lives, but the town or city must be named also; and where the residence is in a city the street and number must be given. It is especially important to claimants that upon changing their post-office addresses they promptly notify the authorizing officer of such change, for in case of failure to do so their entries may be canceled upon notice sent to the address of record but not received by them.
                (c) Execution of applications and proofs; time for filing of applications. (1) Applications and proofs, except final proofs required by R.S. 2294 (43 U.S.C. 254), must be signed by the applicants but need not be under oath. Final proofs may be executed before any officer authorized to administer oaths in public land cases, as explained by § 1821.3-2 of this chapter.
                (2) An application to make desert-land entry is not acceptable if dated more than 10 days before its filing at the land office.
                (d) Evidence of water rights required with application. No desert-land application will be allowed unless accompanied by evidence satisfactorily showing either that the intending entryman has already acquired by appropriation, purchase, or contract a right to the permanent use of sufficient water to irrigate and reclaim all of the irrigable portion of the land sought, or that he has initiated and prosecuted, as far as then possible, appropriate steps looking to the acquisition of such a right, or, in States where no permit or right to appropriate water is granted until the land embraced within the application is classified as suitable for desert-land entry or the entry is allowed, a showing that the applicant is otherwise qualified under State law to secure such permit or right. If applicant intends to procure water from an irrigation district, corporation, or association, but is unable to obtain a contract for the water in advance of the allowance of his entry, then he must furnish, in lieu of the contract, some written assurance from the responsible officials of such district, corporation, or association that, if his entry be allowed, applicant will be able to obtain from that source the necessary water. The authorizing officer will examine the evidence submitted in such applications and either reject defective applications or require additional evidence.
              
              
                § 2521.3
                Assignment.
                (a) Lands which may be assigned. While by the Act of March 3, 1891 (26 Stat. 1096; 43 U.S.C. 329), assignments of desert-land entries were recognized, the Department of the Interior, largely for administrative reasons, held that a desert-land entry might be assigned as a whole or in its entirety, but refused to recognize the assignment of only a portion of an entry. The Act of March 28, 1908, however, provides for an assignment of such entries, in whole or in part, but this does not mean that less than a legal subdivision may be assigned. Therefore no assignment, otherwise than by legal subdivisions, will be recognized. The legal subdivisions assigned must be contiguous.
                (b) Qualifications of assignees. (1) The Act of March 28, 1908, also provides that no person may take a desert-land entry by assignment unless he is qualified to enter the tract so assigned to him. Therefore, if a person is not at least 21 years of age and, excepting Nevada, a resident citizen of the State wherein the land involved is located; or if he is not a ciitzen of the United States, or a person who has declared his intention to become a citizen thereof; or, if he has made a desert-land entry in his own right and is not entitled under § 2521.1 to make a second or an additional entry, he cannot take such an entry by assignment. The language of the act indicates that the taking of an entry by assignment is equivalent to the making of an entry, and this being so, no person is allowed to take more than one entry by assignment, unless it be done as the exercise of a right of second or additional entry.
                (2) A person who has the right to make a second or additional desert-land entry may exercise that right by taking an assignment of a desert-land entry, or part of such entry, if he is otherwise qualified to make a desert-land entry for the particular tract assigned.
                (3) The Act of March 28, 1908, also provides that no assignment to or for the benefit of any corporation shall be authorized or recognized.
                (c) Showing required of assignees; recognition of assignments. (1) As evidence of the assignment there should be transmitted to the authorizing officer the original deed of assignment or a certified copy thereof. Where the deed of assignment is recorded a certified copy may be made by the officer who has custody of the record. Where the original deed is presented to an officer qualified to take proof in desert-land cases, a copy certified by such officer will be accepted.

                (2) An assignee must file with his deed of assignment, a statement on a form approved by the Director, showing his qualifications to take the entry assigned to him. He must show what applications or entries, if any, have been made by him or what entries assigned to him under the agricultural public land laws, and he must also show his qualifications as a citizen of the United States; that he is 21 years of age or over; and also that he is a resident citizen of the State in which the land assigned to him is situated, except in the State of Nevada, where citizenship of the United States only is required. If the assignee is not a native-born citizen of the United States, he should also furnish a statement as to his citizenship status in accordance with subpart 1811 of this chapter. If the assignee is a woman, she should in all cases state whether she is married, and if so, she must make the showing required by subpart 1811 of this chapter. Desert-land entries are initiated by the payment of 25 cents per acre, and no assignable right is acquired by the application prior to such payment. (6 L.D. 541, 33 L.D. 152.) An assignment made on the day of such payment, or soon thereafter, is treated as suggesting fraud, and such cases will be carefully scrutinized. The provisions of law authorizing the assignment of desert entries, in whole or in part, furnish no authority to a claimant under said law to make an executory contract to convey the land after the issuance of patent and thereafter to proceed with the submission of final proof in furtherance of such contract. (34 L.D. 383.) The sale of land embraced in an entry at any time before final payment is made must be regarded as an assignment of the entry, and in such cases the person buying the land must show that he possesses all the qualifications required of an assignee. (29 L.D. 453.) The assignor of a desert-land entry may execute the assignment before any officer authorized to take acknowledgements of deeds. The assignee must furnish a statement on a form approved by the Director as to his qualifications.
                (3) No assignments of desert-land entries or parts of entries are conclusive until examined in the proper office and found satisfactory and the assignment recognized. When recognized, however, the assignee takes the place of the assignor as effectively as though he had made the entry, and is subject to any requirement that may be made relative thereto. The assignment of a desert-land entry to one disqualified to acquire title under the desert-land law, and to whom, therefore, recognition of the assignment is refused by the authorizing officer, does not of itself render the entry fraudulent, but leaves the right thereto in the assignor. In such connection, however, see 42 L.D. 90 and 48 L.D. 519.
                (4) All applications for recognition of assignment of desert-land entries must be accompanied by an application service fee of $10 which will not be returnable.
              
              
                § 2521.4
                When lands may be sold, taxed, or mortgaged.
                (a) After final proof and payment have been made the land may be sold and conveyed to another person without the approval of the Bureau of Land Management, but all such conveyances are nevertheless subject to the superior rights of the United States, and the title so contained would fall if it should be finally determined that the entry was illegal or that the entryman had failed to comply with the law.
                (b) Lands embraced in unperfected desert-land entries are not subject to taxation by the State authorities, nor to levy and sale under execution to satisfy judgments against the entrymen, except as hereinafter set forth in this section.
                (c) Lands embraced in desert-land entries within an irrigation district which the Secretary of the Interior has approved under the Act of August 11, 1916 (39 Stat. 506; 43 U.S.C. 621-630), may be taxed and otherwise dealt with as provided by said act, and lands in desert-land entries within irrigation projects constructed under the Reclamation Act may be taxed as provided for by the Act of June 13, 1930 (46 Stat. 581; 43 U.S.C. 455, 455a-455c).
                (d) A desert-land entryman may, however, mortgage his interest in the entered land if, by the laws of the State in which the land is situated, a mortgage of land is regarded as merely creating a lien thereon and not as a conveyance thereof. The purchaser at a sale had for the foreclosure of such mortgage may be recognized as assignee upon furnishing proof of his qualifications to take a desert-land entry by assignment. Transferees, after final proof, mortgagees, or other encumbrancers may file in the proper office written notice stating the nature of their claims, and they will there upon become entitled to receive notice of any action taken by the Bureau of Land Management with reference to the entry.
                (e) The filing of all notices of recordation of claim by transferees, mortgagees or other encumbrancer under this section must be accompanied by a service charge of $10 which will not be returnable.
              
              
                § 2521.5
                Annual proof.
                (a) Showing required. (1) In order to test the sincerity and good faith of claimants under the desert-land laws and to prevent the segregation for a number of years of public lands in the interest of persons who have no intention to reclaim them, Congress, in the Act of March 3, 1891 (26 Stat. 1096; 43 U.S.C. 327, 328) made the requirement that a map be filed at the initiation of the entry showing the mode of contemplated irrigation and the proposed source of water supply, and that there be expended yearly for 3 years from the date of the entry not less than $1 for each acre of the tract entered, making a total of not less than $3 per acre, in the necessary irrigation, reclamation, and cultivation of the land, in permanent improvements thereon, and in the purchase of water rights for the irrigation thereof, and that at the expiration of the third year a map or plan be filed showing the character and extent of the improvements placed on the claim. Said act, however, authorizes the submission of final proof at an earlier date than 4 years from the time the entry is made in cases wherein reclamation has been effected and expenditures of not less than $3 per acre have been made.

                (2) Yearly or annual proof of expenditures must consist of the statements of two or more credible witnesses, each of whom must have general knowledge that the expenditures were made for the purpose stated in the proof. Annual proofs must contain itemized statements showing the manner in which expenditures were made.
                (b) Acceptable expenditures. (1) Expenditures for the construction and maintenance of storage reservoirs, dams, canals, ditches, and laterals to be used by claimant for irrigating his land; for roads where they are necessary; for erecting stables, corrals, etc.; for digging wells, where the water therefrom is to be used for irrigating the land; for stock or interest in an approved irrigation company, or for taxes paid to an approved irrigation district through which water is to be secured to irrigate the land; and for leveling and bordering land proposed to be irrigated, will be accepted. Expenditures for fencing all or a portion of the claim, for surveying for the purpose of ascertaining the levels for canals, ditches, etc., and for the first breaking or clearing of the soil are also acceptable.
                (2) The value to be attached to, and the credit to be given for, an expenditure for works or improvements is the reasonable value of the work done or improvement placed upon the land, according to the market price therefor, or for similar work or improvements prevailing in the vicinity, and not the amount alleged by a claimant to have been expended nor the mere proof of expenditures, as exhibited by checks or other vouchers. (Bradley v. Vasold, 36 L.D. 106.)
                (c) Expenditures not acceptable. (1) Expenditures for cultivation after the soil has been first prepared may not be accepted, because the claimant is supposed to be compensated for such work by the crops to be reaped as a result of cultivation. Expenditures for surveying the claim in order to locate the corners of same may not be accepted. The cost of tools, implements, wagons, and repairs to same, used in construction work, may not be computed in cost of construction. Expenditures for material of any kind will not be allowed unless such material has actually been installed or employed in and for the purpose for which it was purchased. For instances, if credit is asked for posts and wire for fences or for pump or other well machinery, it must be shown that the fence has been actually constructed or the well machinery actually put in place. No expenditures can be credited on annual proofs upon a desert-land entry unless made on account of that particular entry, and expenditures once credited can not be again applied. This rule applies to second entries as well as to original entries, and a claimant who relinquishes his entry and makes second entry of the same land under the Act of September 5, 1914, cannot receive credit on annual proofs upon the second entry for expenditures made on account of the former entry. (41 L.D. 601 and 42 L.D. 523.)
                (2) Expenditures for the clearing of the land will not receive credit in cases where the vegetation or brush claimed to have been cleared away has not been actually removed by the roots. Therefore, expenditures for clearing, where as a matter of fact there has been only crushing, or rolling, or what is known in some localities as railing the land will not be accepted.

                (3) No expenditures for stock or interest in an irrigation company, through which water is to be secured for irrigating the land, will be accepted as satisfactory annual expenditure until a field examiner, or other authorized officer, has submitted a report as to the resources and reliability of the company, including its actual water right, and such report has been favorably acted upon by the Bureau of Land Management. The stock purchased must carry the right to water, and it must be shown that payment in cash has been made at least to the extent of the amount claimed as expenditure for the purchase of such stock in connection with the annual proof submitted, and such stock must be actually owned by the claimants at the time of the submission of final proof.
                (d) Procedure where proof is not made when due. Authorizing officers will examine their records frequently for the purpose of ascertaining whether all annual proofs due on pending desert-land entries have been made, and in every case where the claimant is in default in that respect they will send him notice and allow him 60 days in which to submit such proof. If the proof is not furnished as required the entry will be canceled. During the pendency of a Government proceeding initiated by such notice the entry will be protected against a private contest charging failure to make the required expenditures, and such contest will neither defeat the claimant's right to equitably perfect the entry as to the matter of expenditures during the 60 days allowed in the notice nor secure to the contestant a preference right in event the entry be canceled for default under said notice.
                (e) Desert land entry in more than one district. When a desert-land entry embraces land in more than one district, the required annual proofs may be filed in either district, provided proper reference is made to the portion of the entry in the adjoining district, and the entryman must notify the authorized officer of the adjoining district by letter of the date when the annual proof is filed.
                (f) Extensions of time. (1) The law makes no provision for extensions of time in which to file annual proof becoming due subsequent to December 31, 1936, on desert-land entries not embraced within the exterior boundaries of any withdrawal or irrigation project under the Reclamation Act of June 17, 1902 (32 Stat. 388), and extensions for said purpose cannot therefore be granted. However, where a township is suspended from entry for the purpose of resurvey thereof the time between the date of suspension and the filing in the local office of the new plat of survey will be excluded from the period accorded by law for the reclamation of land under a desert entry within such township and the statutory life of the entry extended accordingly (40 L.D. 223). During the continuance of the extension the claimant may, at his option, defer the making of annual expenditures and proof thereof.
                (2) Extensions of time for making desert-land proofs were authorized by the Acts of June 16, 1933 (48 Stat. 274; 43 U.S.C. 256a), July 26, 1935 (49 Stat. 504; 43 U.S.C. 256a), and June 16, 1937 (50 Stat. 303; 43 U.S.C. 256a). Such acts affect only proofs becoming due on or before December 31, 1936. For that reason, the regulations which were issued thereunder have not been included in this chapter.
                (g) Submission of proof before due date. Nothing in the statutes or regulations should be construed to mean that the entryman must wait until the end of the year to submit his annual proof because the proof may be properly submitted as soon as the expenditures have been made. Proof sufficient for the 3 years may be offered whenever the amount of $3 an acre has been expended in reclaiming and improving the land, and thereafter annual proof will not be required.
              
              
                § 2521.6
                Final proof.
                (a) General requirements. The entryman, his assigns, or, in case of death, his heirs or devisees, are allowed 4 years from date of the entry within which to comply with the requirements of the law as to reclamation and cultivation of the land and to submit final proof, but final proof may be made and patent thereon issued as soon as there has been expended the sum of $3 per acre in improving, reclaiming, and irrigating the land, and one-eighth of the entire area entered has been properly cultivated and irrigated, and when the requirements of the desert-land laws as to water rights and the construction of the necessary reservoirs, ditches, dams, etc., have been fully complied with.
                (1) Where the proof establishes that the entryman cannot effect timely compliance with the law, the entry must be canceled unless statutory authority permits the granting of an extension of time or other relief.
                (b) Notice of intention to make final proof. When an entryman has reclaimed the land and is ready to make final proof, he should apply to the authorizing officer for a notice of intention to make such proof. This notice must contain a complete description of the land, give the number of the entry and name of the claimant, and must bear an endorsement specifically indicating the source of his water supply. If the proof is made by an assignee, his name, as well as that of the original entryman, should be stated. It must also show when, where and before whom the proof is to be made. Four witnesses may be named in this notice, two of whom must be used in making proof. Care should be exercised to select as witnesses persons who are familiar, from personal observation, with the land in question, and with what has been done by the claimant toward reclaiming and improving it. Care should also be taken to ascertain definitely the names and addresses of the proposed witnesses, so that they may correctly appear in the notice.
                (c) Publication of final-proof notice. The authorizing officer will issue the usual notice for publication. This notice must be published once a week for five successive weeks in a newspaper of established character and general circulation published nearest the lands (see 38 L.D. 131; 43 L.D. 216). The claimant must pay the cost of the publication but it is the duty of authorizing officers to procure the publication of proper final-proof notices. The date fixed for the taking of the proof must be at least 30 days after the date of first publication. Proof of publication must be made by the statement of the publisher of the newspaper or by someone authorized to act for him.
                (d) Submission of final proof. On the day set in the notice (or, in the case of accident or unavoidable delay, within 10 days thereafter), and at the place and before the officer designated, the claimant will appear with two of the witnesses named in the notice and make proof of the reclamation, cultivation, and improvement of the land. The testimony of each claimant should be taken separately and apart from and not within the hearing of either of his witnesses, and the testimony of each witness should be taken separately and apart from and not within the hearing of either the applicant or of any other witness, and both the applicant and each of the witnesses should be required to state, in and as a part of the final-proof testimony given by them, that they have given such testimony without any actual knowledge of any statement made in the testimony of either of the others. In every instance where, for any reason whatever, final proof is not submitted within the 4 years prescribed by law, or within the period of an extension granted for submitting such proof, a statement should be filed by claimant, with the proof, explaining the cause of delay.
                The final proof may be made before any officer authorized to administer oaths in public land cases, as explained in § 1821.3-2 of this chapter.
                (e) Showing as to irrigation system. The final proof must show specifically the source and volume of the water supply and how it was acquired and how it is maintained. The number, length, and carrying capacity of all ditches, canals, conduits, and other means to conduct water to and on each of the legal subdivisions must also be shown. The claimant and the witnesses must each state in full all that has been done in the matter of reclamation and improvements of the land, and must answer fully, of their own personal knowledge, all of the questions contained in the final-proof blanks. They must state plainly whether at any time they saw the land effectually irrigated, and the different dates on which they saw it irrigated should be specifically stated.
                (f) Showing as to lands irrigated and reclaimed. While it is not required that all of the land shall have been actually irrigated at the time final proof is made, it is necessary that the one-eighth portion which is required to be cultivated shall also have been irrigated in a manner calculated to produce profitable results, considering the character of the land, the climate, and the kind of crops being grown. (Alonzo B. Cole, 38 L.D. 420.) The cultivation and irrigation of the one-eighth portion of the entire area entered may be had in a body on one legal subdivision or may be distributed over several subdivisions. The final proof must clearly show that all of the permanent main and lateral ditches, canals, conduits, and other means to conduct water necessary for the irrigation of all the irrigable land in the entry have been constructed so that water can be actually applied to the land as soon as it is ready for cultivation. If pumping be relied upon as the means of irrigation, the plant installed for that purpose must be of sufficient capacity to render available enough water for all the irrigable land. If there are any high points or any portions of the land which for any reason it is not practicable to irrigate, the nature, extent, and situation of such areas in each legal subdivision must be fully stated. If less than one-eighth of a smallest legal subdivision is practically susceptible of irrigation from claimant's source of water supply and no portion thereof is used as a necessary part of his irrigation scheme, such subdivision must be relinquished. (43 L.D. 269.)
                (g) Showing as to tillage of land. As a rule, actual tillage of one-eighth of the land must be shown. It is not sufficient to show only that there has been a marked increase in the growth of grass or that grass sufficient to support stock has been produced on the land as a result of irrigation. If, however, on account of some peculiar climatic or soil conditions, no crops except grass can be successfully produced, or if actual tillage will destroy or injure the productive quality of the soil, the actual production of a crop of hay of merchantable value will be accepted as sufficient compliance with the requirements as to cultivation. (32 L.D. 456.) In such cases, however, the facts must be stated and the extent and value of the crop of hay must be shown, and, as before stated, that same was produced as a result of actual irrigation.
                (h) Showing as to water right. (1) In every case where the claimant's water right is founded upon contract or purchase the final proof must embrace evidence which clearly establishes the fact and legal sufficiency of that right. If claimant's ownership of such right has already been evidenced in connection with the original entry or some later proceeding, then the final proof must show his continued possession thereof. If the water right relied on is obtained under claimant's appropriation, the final proof, considered together with any evidence previously submitted in the matter, must show that the claimant has made such preliminary filings as are required by the laws of the State in which the land is located, and that he has also taken all other steps necessary under said laws to secure and perfect the claimed water right. In all cases the water right, however it be acquired, must entitle the claimant to the use of a sufficient supply of water to irrigate successfully all the irrigable land embraced in his entry, notwithstanding that the final proof need only show the actual irrigation of one-eighth of that area.
                (2) In those States where entrymen have made applications for water rights and have been granted permits but where no final adjudication of the water right can be secured from the State authorities owing to delay in the adjudication of the watercourses or other delay for which the entrymen are in no way responsible, proof that the entrymen have done all that is required of them by the laws of the State, together with proof of actual irrigation of one-eighth of the land embraced in their entries, may be accepted. This modification of the rule that the claimant must furnish evidence of an absolute water right will apply only in those States where under the local laws it is impossible for the entryman to secure final evidence of title to his water right within the time allowed him to submit final proof on his entry, and in such cases the best evidence obtainable must be furnished. (35 L.D. 305.)

                (3) It is a well-settled principle of law in all of the States in which the desert land acts are operative that actual application to a beneficial use of water appropriated from public streams measures the extent of the right to the water, and that failure to proceed with reasonable diligence to make such application to beneficial use within a reasonable time constitutes an abandonment of the right. (Wiel's Water Rights in the Western States, sec. 172.) The final proof, therefore, must show that the claimant has exercised such diligence as will, if continued, under the operation of this rule result in his definitely securing a perfect right to the use of sufficient water for the permanent irrigation and reclamation of all of the irrigable land in his entry. To this end the proof must at least show that water which is being diverted from its natural course and claimed for the specific purpose of irrigating the lands embraced in claimant's entry, under a legal right acquired by virtue of his own or his grantor's compliance with the requirements of the State laws governing the appropriation of public waters, has actually been conducted through claimant's main ditches to and upon the land; that one-eighth of the land embraced in the entry has been actually irrigated and cultivated; that water has been brought to such a point on the land as to readily demonstrate that the entire irrigable area may be irrigated from the system; and that claimant is prepared to distribute the water so claimed over all of the irrigable land in each smallest legal subdivision in quantity sufficient for practical irrigation as soon as the land shall have been cleared or otherwise prepared for cultivation. The nature of the work necessary to be performed in and for the preparation for cultivation of such part of the land as has not been irrigated should be carefully indicated, and it should be shown that the said work of preparation is being prosecuted with such diligence as will permit of beneficial application of appropriated water within a reasonable time.
                (4) Desert-land claimants should bear in mind that a water right and a water supply are not the same thing and that the two are not always or necessarily found together. Strictly speaking, a perfect and complete water right for irrigation purposes is confined to and limited by the area of land that has been irrigated with the water provided thereunder. Under the various State laws, however, an inchoate or incomplete right may be obtained which is capable of ripening into a perfect right if the water is applied to beneficial use with reasonable diligence. A person may have an apparent right of this kind for land which he has not irrigated, and which, moreover, he never can irrigate because of the lack of available water to satisfy his apparent right. Such an imperfect right, of course, cannot be viewed as meeting the requirements of the desert-land law which contemplates the eventual reclamation of all the irrigable land in the entry. Therefore, and with special reference to that portion of the irrigable land of an entry not required to be irrigated and cultivated before final proof, an incomplete (though real) water right will not be acceptable if its completion appears to be impossible because there is no actual supply of water available under the appropriation in question.
                (i) Showing where water supply is derived from irrigation project. (1) Where the water right claimed in any final proof is derived from an irrigation project it must be shown that the entryman owns such an interest therein as entitles him to receive from the irrigation works of the project a supply of water sufficient for the proper irrigation of the land embraced in his entry. Investigations by field examiners as to the resources and reliability, including particularly the source and volume of the water supply, of all irrigation companies associations, and districts through which desert-land entrymen seek to acquire water rights for the reclamation of their lands are made, and it is the purpose of the Bureau of Land Management to accept no annual or final proofs based upon such a water right until an investigation of the company in question has been made and report thereon approved. The information so acquired will be regarded as determining, at least tentatively, the amount of stock or interest which is necessary to give the entryman a right to a sufficient supply of water; but the entryman will be permitted to challenge the correctness of the report as to the facts alleged and the validity of its conclusions and to offer either with his final proof or subsequently such evidence as he can tending to support his contentions.
                (2) Entrymen applying to make final proof are required to state the source of their water supply, and if water is to be obtained from the works of an irrigation company, association, or district the authorizing officer will endorse the name and address of the project upon the copy of the notice to be forwarded to the State Director. If the report on the company has been acted upon by the Bureau of Land Management and the proof submitted by claimant does not show that he owns the amount of stock or interest in the company found necessary for the area of land to be reclaimed, the authorizing officer will suspend the proof, advise the claimant of the requirements made by the Bureau of Land Management in connection with the report, and allow him 30 days within which to comply therewith or to make an affirmative showing in duplicate and apply for a hearing. In default of any action by him within the specified time the authorizing officer will reject the proof, subject to the usual right of appeal.
                (j) Final-proof expiration notice. (1) Where final proof is not made within the period of 4 years, or within the period for which an extension of time has been granted, the claimant will be allowed 90 days in which to submit final proof. (44 L.D. 364.)
                (2) Should no action be taken within the time allowed, the entry will be canceled. The 90 days provided for in this section must not be construed as an extension of time or as relieving the claimant from the necessity of explaining why the proof was not made within the statutory period or within such extensions of that period as have been specifically granted.
                (k) Requirements where township is suspended for resurvey. No claimant will be required to submit final proof while the township embracing his entry is under suspension for the purpose of resurvey. (40 L.D. 223.) This also applies to annual proof. In computing the time when final proof on an entry so affected will become due the period between the date of suspension and the filing in the local office of the new plat of survey will be excluded. However, if the claimant so elects, he may submit final proof on such entry notwithstanding the suspension of the township.
              
              
                § 2521.7
                Amendments.
                (a) To enlarge area of desert-land entry. Amendment for the purpose of enlarging the area of a desert-land entry will be granted under and in the conditions and circumstances now to be stated.
                (1) In any case where it is satisfactorily disclosed that entry was not made to embrace the full area which might lawfully have been included therein because of existing appropriations of all contiguous lands then appearing to be susceptible of irrigation through and by means of entryman's water supply, or of all such lands which seemed to be worthy of the expenditure requisite for that purpose, said lands having since been released from such appropriations.
                (2) Where contiguous tracts have been omitted from entry because of entryman's belief, after a reasonably careful investigation, that they could not be reclaimed by means of the water supply available for use in that behalf, it having been subsequently discovered that reclamation thereof can be effectively accomplished by means of a changed plan or method of conserving or distributing such water supply.
                (3) Where, at the time of entry, the entryman announced, in his declaration, his purpose to procure the cancellation, through contest or relinquishment, of an entry embracing lands contiguous to those entered by him, and thereafter to seek amendment of his entry in such manner as to embrace all or some portion of the lands so discharged from entry.
                (b) Conditions governing amendments in exercise of equitable powers; amendments involving homestead and desert-land entries of adjoining lands. Applications for amendment presented pursuant to § 1821.6-5(a) of this chapter will not be granted, except where at least one legal subdivision of the lands originally entered is retained in the amended entry, and any such application must be submitted within 1 year next after discovery by the entryman of the existence of the conditions relied upon as entitling him to the relief he seeks, or within 1 year succeeding the date on which, by the exercise of reasonable diligence, the existence of such conditions might have been discovered: Provided, nevertheless, That where an applicant for amendment has made both homestead and desert land entries for contiguous lands, amendment may be granted whereby to transfer the desert-land entry, in its entirety, to the land covered by the homestead entry, and the homestead entry, in its entirety, to the land covered by the desert-land entry, or whereby to enlarge the desert-land entry in such manner as that it will include the whole or some portion of the lands embraced in the homestead entry, sufficient equitable reason for such enlargement being exhibited, and the area of the enlarged entry in no case exceeding 320 acres. Applications for such amendments may be made under §§ 1821.6-1 to 1821.6-5 of this chapter and on the prescribed form, in so far as the same are applicable. A supplemental statement should also be furnished, if necessary, to show the facts.
                (c) Evidence of water-right to accompany application to amend desert-land entry. Application to amend desert-land entries by the addition of a new and enlarged area or by transferring the entry to lands not originally selected for entry must be accompanied by evidence of applicant's right to the use of water sufficient for the adequate irrigation of said enlarged area or of the lands to which entry is to be transferred. Such evidence must be in the form prescribed by § 2521.2.
              
              
                § 2521.8
                Contests.
                (a) Contests may be initiated by any person seeking to acquire title to or claiming an interest in the land involved against a party to any desert-land entry because of priority of claim or for any sufficient cause affecting the legality or validity of the claim not shown by the records of the Bureau of Land Management.
                (b) Successful contestants will be allowed a preference right of entry for 30 days after notice of the cancellation of the contested entry, in the same manner as in homestead cases, and the authorizing officer will give the same notice and is entitled to the same fee for notice as in other cases.
              
              
                § 2521.9
                Relinquishments.
                A desert-land entry may be relinquished at any time by the party owning the same. Conditional relinquishments will not be accepted.
              
            
            
              Subpart 2522—Extensions of Time To Make Final Proof
              
                Source:
                35 FR 9587, June 13, 1970, unless otherwise noted.
              
              
                § 2522.1
                General acts authorizing extensions of time.
                (a) There are five general Acts of Congress which authorize the allowance, under certain conditions, of an extension of time for the submission of final proof by a desert-land claimant. Said Acts are the following: June 27, 1906 (Sec. 5, 34 Stat. 520; 43 U.S.C. 448); March 28, 1908 (Sec. 3, 35 Stat. 52; 43 U.S.C. 333); April 30, 1912 (37 Stat. 106; 43 U.S.C. 334); March 4, 1915 (Sec. 5, 38 Stat. 1161; 43 U.S.C. 335); and February 25, 1925 (43 Stat. 982; 43 U.S.C. 336). The Act of June 27, 1906, is applicable only to entries embraced within the exterior limits of some withdrawal or irrigation project under the Reclamation Act of June 17, 1902 (32 Stat. 388).
                (b) In addition to the Acts cited in this section, extensions of time for making desert-land proofs were authorized by the Acts of June 16, 1933 (48 Stat. 274; 43 U.S.C. 256a), July 26, 1935 (49 Stat. 504; 43 U.S.C. 256a), and June 16, 1937 (50 Stat. 303; 43 U.S.C. 256a). Such Acts affect only proofs becoming due on or before December 31, 1936. For that reason, the regulations which were issued thereunder have not been included in this chapter.
              
              
                § 2522.2
                Procedure on applications for extensions of time, where contest is pending.
                (a) A pending contest against a desert-land entry will not prevent the allowance of an application for extension of time, where the contest affidavit does not charge facts tending to overcome the prima facie showing of right to such extension (41 L.D. 603).

                (b) Consideration of an application for extension of time will not be deferred because of the pendency of a contest against the entry in question unless the contest charges be sufficient, if proven, to negative the right of the entryman to an extension of time for making final proof. If the contest charges be insufficient, the application for extension, where regular in all respects, will be allowed and the contest dismissed subject to the right of appeal, but without prejudice to the contestant's right to amend his charges.
              
              
                § 2522.3
                Act of March 28, 1908.
                Under the provisions of the Act of March 28, 1908 (35 Stat. 52; 43 U.S.C. 333), the period of 4 years may be extended, in the discretion of the authorized officer, for an additional period not exceeding 3 years, if, by reason of some unavoidable delay in the construction of the irrigating works intended to convey water to the land, the entryman is unable to make proof of reclamation and cultivation required within the 4 years. This does not mean that the period within which proof may be made will be extended as a matter of course for 3 years. Applications for extension under said act will not be granted unless it be clearly shown that the failure to reclaim and cultivate the land within the regular period of 4 years was due to no fault on the part of the entryman but to some unavoidable delay in the construction of the irrigation works for which he was not responsible and could not have readily foreseen (37 L.D. 332). It must also appear that he has complied with the law as to annual expenditures and proof thereof.
              
              
                § 2522.4
                Act of April 30, 1912.
                (a) Under the provisions of the Act of April 30, 1912 (37 Stat. 106; 43 U.S.C. 334), a further extension of time may be granted for submitting final proof, not exceeding 3 years, where it is shown that, because of some unavoidable delay in the construction of irrigation works intended to convey water to the land embraced in his entry, the claimant is, without fault on his part, unable to make proof of the reclamation and cultivation of said lands within the time limited therefor, but such further extension cannot be granted for a period of more than 3 years nor affect contests initiated for a valid existing reason.
                (b) An entryman who has complied with the law as to annual expenditures and proof thereof and who desires to make application for extension of time under the provisions of the Act of March 28, 1908, should file with the authorizing officer a statement setting forth fully the facts, showing how and why he has been prevented from making final proof of reclamation and cultivation within the regular period. This statement must be corroborated by two witnesses who have personal knowledge of the facts.
              
              
                § 2522.5
                Act of February 25, 1925.
                Applications for further extension of time under the Act of April 30, 1912, and February 25, 1925 (43 Stat. 982; 43 U.S.C. 336), may be made in the same manner, and the same procedure will be followed with respect to such applications as under the Act of March 28, 1908, and the Act of March 4, 1915 (38 Stat. 1161; 43 U.S.C. 335), as amended.
              
              
                § 2522.6
                Service fees.
                All applications for extension of time made under the Acts of March 28, 1908, April 30, 1912, or February 25, 1925, must be accompanied by an application service fee of $10 which will not be returnable.
              
            
            
              Subpart 2523—Payments
              
                § 2523.1
                Collection of purchase money and fees; issuance of final certificate.
                (a) At the time of making final proof the claimant must pay to the authorizing officer the sum of $1 per acre for each acre of land upon which proof is made. This, together with the 25 cents per acre paid at the time of making the original entry, will amount to $1.25 per acre, which is the price to be paid for all lands entered under the desert land law.

                (b) If the entryman is dead and proof is made by anyone for the heirs, no will being suggested in the record, the final certificate should issue to the heirs generally, without naming them; if by anyone for the heirs or devisees, final certificate should issue in like manner to the heirs or devisees.
                
                (c) When final proof is made on an entry made prior to the Act of March 28, 1908 (35 Stat. 52; 43 U.S.C. 324, 326, 333), for unsurveyed land, if the land is still unsurveyed and such proof is satisfactory, the authorizing officer will approve same without collecting the final payment of $1 an acre and without issuing final certificate. Fees for reducing the final-proof testimony to writing should be collected and receipt issued therefor if the proof is taken before the authorizing officer. As soon as the plat or plats of any township or townships previously unsurveyed are filed in the proper office the authorizing office will examine his records for the purpose of determining, if possible, whether or not, prior to the passage of the Act of March 28, 1908, any desert-land entry of unsurveyed land was allowed in the locality covered by the said plats; and if any such entries are found intact, he will call upon the claimants thereof to file a statement of adjustment, corroborated by two witnesses, giving the correct description, in accordance with the survey of the lands embraced in their respective entries.
                (d) If the final proof has been made upon any desert-land entry so adjusted and the records show that such proof has been found satisfactory and no conflicts or other objections are apparent, the manager will allow claimant 60 days within which to make final payment for the land.
                [35 FR 9588, June 13, 1970]
              
              
                § 2523.2
                Amounts to be paid.
                No fees or commissions are required of persons making entry under the desert land laws except such fees as are paid to the officers for taking the affidavits and proofs. Unless the entry be perfected under the Act of February 14, 1934 (48 Stat. 349; 43 U.S.C. 339), the only payments made to the Government are the original payment of 25 cents an acre at the time of making the application and the final payment of $1 an acre, to be paid at the time of making the final proof. On all final proofs made before the authorizing officer, the claimant must pay to the authorizing officer the costs of reducing the testimony to writing, as determined by the authorizing officer. No proof shall be accepted or approved until all charges have been paid.
                [35 FR 9588, June 13, 1970]
              
            
            
              Subpart 2524—Desert-Land Entries Within a Reclamation Project
              
                Authority:
                Sec. 10, 32 Stat. 390; as amended; 43 U.S.C. 373.
              
              
                Source:
                35 FR 9588, June 13, 1970, unless otherwise noted.
              
              
                § 2524.1
                Conditions excusing entrymen from compliance with the desert-land laws.

                (a) By section 5 of the Act of June 27, 1906 (34 Stat. 520, 43 U.S.C. 448), it is provided that any desert-land entryman who has been or may be directly or indirectly hindered or prevented from making improvements on or from reclaiming the lands embraced in his entry, by reason of the fact that such lands have been embraced within the exterior limits of any withdrawal under the Reclamation Act of June 17, 1902 (32 Stat. 388; 43 U.S.C. 372 et seq.) will be excused during the continuance of such hindrance from complying with the provisions of the desert-land laws.
                (b) Persons excused from compliance with the desert-land laws. Section 5 of the Act of June 27, 1906, applies only to persons who have been, directly or indirectly, delayed or prevented, by the creation of any reclamation project, or by any withdrawal of public lands under the reclamation law, from improving or reclaiming the lands covered by their entries.
                (c) Statement required to warrant excuse. No entryman will be excused under this act from a compliance with all of the requirements of the desert-land law until he has filed in the proper office for the district in which his lands are situated a statement showing in detail all of the facts upon which he claims the right to be excused. This statement must show when the hindrance began, the nature, character, and extent of the same, and it must be corroborated by two disinterested persons, who can testify from their own personal knowledge.
              
              
                
                § 2524.2
                Annual proof.
                (a) Extension of time. Inasmuch as entrymen are allowed 1 year after entry in which to submit the first annual proof of expenditures for the purpose of improving and reclaiming the land entered by them, the privileges of the Act of June 27, 1906, are not necessary in connection with annual proofs until the expiration of the years in which such proofs are due. Therefore, if at the time that annual proof is due it can not be made, on account of hindrance or delay occasioned by a withdrawal of the land for the purpose indicated in the act, the applicant will file his statement explaining the delay. As a rule, however, annual proofs may be made, notwithstanding the withdrawal of the land, because expenditures for various kinds of improvements are allowed as satisfactory annual proofs. Therefore an extension of time for making annual proof will not be granted unless it is made clearly to appear that the entryman has been delayed or prevented by the withdrawal from making the required improvements; and, unless he has been so hindered or prevented from making the required improvements, no application for extension of time for making final proof will be granted until after all the yearly proofs have been made.
                (b) When application for extension of time should be filed. An entryman will not need to invoke the privileges of the Act of June 27, 1906, in connection with final proof until such final proof is due, and if at that time he is unable to make the final proof of reclamation and cultivation, as required by law, and such inability is due, directly or indirectly, to the withdrawal of the land on account of a reclamation project, the statement explaining the hindrance and delay should be filed in order that the entryman may be excused for such failure.
              
              
                § 2524.3
                Time extended to make final proof.
                When the time for submitting final proof has arrived and the entryman is unable, by reason of the withdrawal of the land, to make such proof, upon proper showing, he will be excused and the time during which it is shown that he has been hindered or delayed on account of the withdrawal of the land will not be computed in determining the time within which final proof must be made.
              
              
                § 2524.4
                Beginning of period for compliance with the law.
                If, after investigation the irrigation project has been or may be abandoned by the Government, the time for compliance with the law by the entryman shall begin to run from the date of notice of such abandonment of the project and of the restoration to the public domain of the lands which had been withdrawn in connection with the project. If, however, the reclamation project is carried to completion by the Government and a water supply has been made available for the land embraced in such desert-land entry, the entryman must, if he depends on the Government's project for his water supply, comply with all provisions of the reclamation law, and must under the Act of June 6, 1930 (46 Stat. 502; 43 U.S.C. 448), relinquish or assign in not less than 2 years after notice all the land embraced in his entry in excess of one farm unit, and upon making final proof and complying with the regulations of the Department applicable to the remainder of the irrigable land of the project and with the terms of payment prescribed in the reclamation law, he shall be entitled to patent as to such retained farm unit, and final water-right certificate containing lien as provided for by the Act of August 9, 1912 (37 Stat. 265; 43 U.S.C. 541-546), Act of August 26, 1912 (37 Stat. 610; 43 U.S.C. 547), and the Act of February 15, 1917 (39 Stat. 920; 43 U.S.C. 541), or to patent without a lien if provision therefor shall have been made as provided for by the Act of May 15, 1922 (42 Stat. 541; 43 U.S.C. 511-513).
              
              
                § 2524.5
                Assignment of desert-land entries in whole or in part.
                (a) Act of July 24, 1912. Under the Act of July 24, 1912 (37 Stat. 200; 43 U.S.C. 449), desert-land entries covering lands within the exterior limits of a Government reclamation project may be assigned in whole or in part, even though water-right application has been filed for the land in connection with the Government reclamation project, or application for an extension of time in which to submit proof on the entry has been submitted, under the Act of June 27, 1906 (34 Stat. 520; 43 U.S.C. 448), as amended by the Act of June 6, 1930 (46 Stat. 502; 43 U.S.C. 448), requiring reduction of the area of the entry to one farm unit.
                (b) Amendment of farm-unit plat after partial assignment. Where it is desired to assign part of a desert-land entry which has been designated as a farm unit, application for the amendment of the farm-unit plat should be filed with the official in charge of the project, as in the case of assignments of homestead entries. (See § 2515.5 (a)(3) to (5).) The same disposition of amendatory diagrams will be made and the same procedure followed as provided for assignments of homestead entries.
              
              
                § 2524.6
                Desert-land entryman may proceed independently of Government irrigation.
                Special attention is called to the fact that nothing contained in the Act of June 27, 1906 (34 Stat. 520; 43 U.S.C. 448), shall be construed to mean that a desert-land entryman who owns a water right and reclaims the land embraced in his entry must accept the conditions of the reclamation law, but he may proceed independently of the Government's plan of irrigation and acquire title to the land embraced in his desert-land entry by means of his own system of irrigation.
              
              
                § 2524.7
                Disposal of lands in excess of 160 acres.
                Desert-land entrymen within exterior boundaries of a reclamation project who expect to secure water from the Government must relinquish or assign all of the lands embraced in their entries in excess of one farm unit in not less than 2 years after notice through the land office, must reclaim one-half of the irrigable area covered by their water right in the same manner as private owners of land irrigated under a reclamation project, and also comply with the regulations of the Department applicable to the remainder of the irrigable land of the project.
              
              
                § 2524.8
                Cancellation of entries for nonpayment of water-right charges.
                All homestead and desert-land entrymen holding land under the reclamation law must, in addition to paying the water-right charges, reclaim the land as required by the reclamation law. Homestead entrymen must reside upon, cultivate, and improve the lands embraced in their entries for not less than the period required by the homestead laws. Desert-land entrymen must comply with the provisions of the desert-land laws as amended by the reclamation law. Failure to make payment of any water-right charges due for more than 1 year, will render the entry subject to cancellation and the money paid subject to forfeiture, whether water-tight application has been made or not.
              
            
          
          
            Pt. 2530
            PART 2530—INDIAN ALLOTMENTS
            
              
                Subpart 2530—Indian Allotments: General
                Sec.
                2530.0-3
                Authority.
                2530.0-7
                Cross reference.
                2530.0-8
                Land subject to allotment.
              
              
                Subpart 2531—Applications, Generally
                2531.1
                Qualifications of applicants.
                2531.2
                Petition and applications.
                2531.3
                Effect of application.
              
              
                Subpart 2532—Allotments
                2532.1
                Certificate of allotment.
                2532.2
                Trust patent.
              
              
                Subpart 2533—Allotments Within National Forests
                2533.0-3
                Authority.
                2533.0-8
                Land subject to allotment.
                2533.1
                Application.
                2533.2
                Approval.
              
            
            
              Subpart 2530—Indian Allotments: General
              
                Authority:
                R.S. 2478, 34 Stat. 197; 43 U.S.C. 1201, 48 U.S.C. 357.
              
              
                § 2530.0-3
                Authority.
                (a) General Allotment Act of February 8, 1887. Section 4 of the General Allotment Act of February 8, 1887 (24 Stat. 389; 25 U.S.C. 334), as amended by the Act of February 28, 1891 (26 Stat. 794), and section 17 of the Act of June 25, 1910 (36 Stat. 859; 25 U.S.C. 336), provides that where any Indian entitled to allotment under existing laws shall make settlement upon any surveyed or unsurveyed lands of the United States not otherwise appropriated, he or she shall be entitled, upon application to the proper office for the district in which the lands are located, to have the same allotted to him or her and to his or her children in manner as provided by law for allotments to Indians residing upon reservations, and that such allotments to Indians on the public domain shall not exceed 40 acres of irrigable land, or 80 acres of nonirrigable agricultural land or 160 acres of nonirrigable grazing land to any one Indian.
                (b) Act of March 1, 1933. The Act of March 1, 1933 (47 Stat. 1418; 43 U.S.C. 190a) provides that no further allotments of lands to Indians on the public domain shall be made in San Juan County, Utah.
                (c) Executive Orders 6910 and 6964, Taylor Grazing Act of June 28, 1934. Public land withdrawn by Executive Orders 6910 and 6964 of November 26, 1934, and February 5, 1935, respectively, and land within grazing districts established under section 1 of the Taylor Grazing Act of June 28, 1934 (43 U.S.C. 315), is not subject to settlement under section 4 of the General Allotment Act of February 8, 1887, as amended, until such settlement has been authorized by classification. See parts 2410, 2420, and 2430 of this chapter.
                [35 FR 9589, June 13, 1970, as amended at 37 FR 23184, Oct. 31, 1972]
              
              
                § 2530.0-7
                Cross reference.
                For native allotments in Alaska see subpart 2561 of this chapter.
                [35 FR 9589, June 13, 1970]
              
              
                § 2530.0-8
                Land subject to allotment.
                (a) General. (1) The law provides that allotments may include not to exceed 40 acres of irrigable land, 80 acres of nonirrigable agricultural land, or 160 acres of nonirrigable grazing land.
                (2) Irrigable lands are those susceptible of successful irrigation at a reasonable cost from any known source of water supply; nonirrigable agricultural lands are those upon which agricultural crops can be profitably raised without irrigation; grazing lands are those which can not be profitably devoted to any agricultural use other than grazing.
                (3) An allotment may be allowed for coal and oil and gas lands, with reservation of the mineral contents to the United States.
                [35 FR 9589, June 13, 1970]
              
            
            
              Subpart 2531—Applications, Generally
              
                § 2531.1
                Qualifications of applicants.
                (a) General. An applicant for allotment under the fourth section of the Act of February 8, 1887, as amended, is required to show that he is a recognized member of an Indian tribe or is entitled to be so recognized. Such qualifications may be shown by the laws and usages of the tribe. The mere fact, however, that an Indian is a descendant of one whose name was at one time borne upon the rolls and who was recognized as a member of the tribe does not of itself make such Indian a member of the tribe. The possession of Indian blood, not accompanied by tribal affiliation or relationship, does not entitle a person to an allotment on the public domain. Tribal membership, even though once existing and recognized, may be abandoned in respect to the benefits of the fourth section.
                (b) Certificate that applicant is Indian and eligible for allotment. Any person desiring to file application for an allotment of land on the public domain under this act must first obtain from the Commissioner of Indian Affairs a certificate showing that he or she is an Indian and eligible for such allotment, which certificate must be attached to the allotment application. Application for the certificate must be made on the proper form, and must contain information as to the applicant's identity, such as thumb print, age, sex, height, approximate weight, married or single, name of the Indian tribe in which membership is claimed, etc., sufficient to establish his or her identity with that of the applicant for allotment. Each certificate must bear a serial number, record thereof to be kept in the Indian Office. The required forms may be obtained as stated in § 2531.2(b).
                (c) Heirs of Indian settlers and applicants. (1) Allotments are allowable only to living persons or those in being at the date of application. Where an Indian dies after settlement and filing of application, but prior to approval, the allotment will upon final approval be confirmed to the heirs of the deceased allottee.
                (2) In disposing of pending applications in which the death of the applicant has been reported, the heirs of an applicant who was otherwise qualified at the date of application should be notified that they will be allowed 90 days from receipt of notice within which to submit proof that the applicant personally settled on the land applied for during his or her lifetime, and while the land was open to settlement, and upon failure to submit such proof within the time allowed the application will be finally rejected.
                (3) When it is sufficiently shown that an applicant was at the time of death occupying in good faith the land settled on, patent will be issued to his or her heirs without further use or occupancy on the part of such heirs being shown.
                (d) Minor children. An Indian settler on public lands under the fourth section of the Act of February 8, 1887, as amended, is also eligible upon application for allotments made thereunder to his minor children, stepchildren, or other children to whom he stands in loco parentis, provided the natural children are in being at the date of the parent's application, or the other relationship referred to exist at such date. The law only permits one eligible himself under the fourth section to take allotments thereunder on behalf of his minor children or of those to whom he stands in loco parentis. Orphan children (those who have lost both parents) are not eligible for allotments on the public domain unless they come within the last-mentioned class. No actual settlement is required in case of allotments to minor children under the fourth section, but the actual settlement of the parent or of a person standing in loco parentis on his own public-land allotment will be regarded as the settlement of the minor children.
                (e) Indian wives. (1) Where an Indian woman is married to non-Indian not eligible for an allotment under the fourth section of the Act of February 8, 1887, as amended, and not a settler or entryman under the general homestead law, her right, and that of the minor children born of such marriage, to allotments on the public domain will be determined without reference to the quantum of Indian blood possessed by such women and her children but solely with reference as to whether they are recognized members of an Indian tribe or are entitled to such membership.
                (2) An Indian woman married to an Indian man who has himself received an allotment on the public domain or is entitled to one, or has earned the equitable right to patent on any form of homestead or small holding claim, is not thereby deprived of the right to file an application for herself, provided she is otherwise eligible, and also for her minor children where her husband is for any reason disqualified.
                (3) An Indian woman who is separated from her husband who has not received an allotment under the fourth section will be regarded as the head of a family and may file applications for herself and for the minor children under her care.
                (4) In every case where an Indian woman files applications for her minor children it must appear that she has not only applied for herself under the fourth section but has used the land in her own application in some beneficial manner.
                (f) Citizenship. (1) Under section 6 of the Act of February 8, 1887 (24 Stat. 390; 25 U.S.C. 349), every Indian born within the territorial limits of the United States, to whom allotments were made under that Act, and every Indian who voluntarily takes up his residence separate and apart from any tribe of Indians and adopts the habits of civilized life is declared to be a citizen of the United States.

                (2) The Act of May 8, 1906 (34 Stat. 182; 8 U.S.C. 3), changed the time when an Indian became a citizen by virtue of the allotment made to him to the time when patent in fee should be issued on such an allotment.
                
                (3) The Act of June 2, 1924 (43 Stat. 253, 8 U.S.C. 3), conferred citizenship on all noncitizen Indians born within the Territorial limits of the United States, but expressly reserved to them all rights to tribal or other property. These rights include that of allotment on the public land, if qualified.
                [35 FR 9589, June 13, 1970, as amended at 37 FR 23185, Oct. 31, 1972]
              
              
                § 2531.2
                Petition and applications.
                (a) Any person desiring to receive an Indian allotment (other than those seeking allotments in national forests, for which see subpart 2533 of this part) must file with the authorized officer, an application, together with a petition on forms approved by the Director, properly executed, together with a certificate from the authorized officer of the Bureau of Indian Affairs that the person is Indian and eligible for allotment, as specified in § 2531.1(b). However, if the lands described in the application have been already classified and opened for disposition under the provisions of this part, no petition is required. The documents must be filed in accordance with the provisions of § 1821.2 of this chapter.
                The petition and the statement attached to the application for certificate must be signed by the applicant.
                (b) Blank forms for petitions and applications may be had from any office of the Bureau of Indian Affairs, or from land offices of the Bureau of Land Management.
                [35 FR 9590, June 13, 1970]
              
              
                § 2531.3
                Effect of application.
                (a) Where an allotment application under the fourth section of the Act of February 8, 1887, as amended, 25 U.S.C. 334 (is not accompanied by the requisite certificate from the Bureau of Indian Affairs showing the applicant to be eligible for an allotment, and the applicant is given time to furnish such certificate, the application does not segregate the land, and other applications therefor may be received and held to await final action on the allotment application.
                (b) Where an allotment application is approved by the authorized officer, it operates as a segregation of the land, and subsequent application for the same land will be rejected.
                [37 FR 23185, Oct. 31, 1972]
              
            
            
              Subpart 2532—Allotments
              
                § 2532.1
                Certificate of allotment.

                (a) When the authorizing officer approves an application for allotment, he will issue to the applicant a certificate of allotment, on a prescribed form, showing the name in full of the applicant, post office address, name of the tribe in which membership is claimed, serial number of the certificate issued by the Commissioner of Indian Affairs, and a description of the land allotted.
                (b) Where the application under investigation is that of a single person over 21 years of age, or of the head of a family, report will also be made as to the character of the applicant's settlement and improvements. A similar report will be made on applications filed in behalf of minor children as to the character of the settlement and improvements made by the parent, or the person standing in loco parentis, on his or her own allotment under the fourth section.
                [35 FR 9591, June 13, 1970]
              
              
                § 2532.2
                Trust patent.
                (a) To enable an Indian allottee to demonstrate his good faith and intention, the issuance of trust patent will be suspended for a period of 2 years from date of settlement; but in those cases where that period has already elapsed at the time of adjudicating the allotment application, and when the evidence either by the record or upon further investigation in the field, shows the allottee's good faith and intention in the matter of his settlement, trust patents will issue in regular course. Trust patents in the suspended class, when issued will run from the date of suspension.

                (b) In the matter of fourth-section applications filed prior to the regulations in this part, where, by the record or upon further investigation in the field, it appears that such settlement has not been made as is contemplated by the regulations, such applications will not be immediately rejected, but the applicant will be informed that 2 years will be allowed within which to perfect his settlement and to furnish proof thereof, whereupon his application will be adjudicated as in other cases.
                [35 FR 9591, June 13, 1970]
              
            
            
              Subpart 2533—Allotments Within National Forests
              
                Source:
                35 FR 9591, June 13, 1970, unless otherwise noted.
              
              
                § 2533.0-3
                Authority.
                By the terms of section 31 of the Act of June 25, 1910 (36 Stat. 863; 25 U.S.C. 337), allotments under the fourth section of the Act of February 8, 1887, as amended, may be made within national forests.
              
              
                § 2533.0-8
                Land subject to allotment.
                An allotment under this section may be made for lands containing coal and oil and gas with reservation of the mineral contents to the United States, but not for lands valuable for metalliferous minerals. The rules governing the conduct of fourth-section applications under the Act of February 8, 1887 as amended, apply equally to applications under said section 31.
              
              
                § 2533.1
                Application.
                An Indian who desires to apply for an allotment within a national forest under this act must submit the application to the supervisor of the particular forest affected, by whom it will be forwarded with appropriate report, through the district forester and Chief, Forest Service, to the Secretary of Agriculture, in order that he may determine whether the land applied for is more valuable for agriculture or grazing than for the timber found thereon.
              
              
                § 2533.2
                Approval.
                (a) Should the Secretary of Agriculture decide that the land applied for, or any part of it, is chiefly valuable for the timber found thereon, he will transmit the application to the Secretary of the Interior and inform him of his decision in the matter. The Secretary of the Interior will cause the applicant to be informed of the action of the Secretary of Agriculture.
                (b) In case the land is found to be chiefly valuable for agriculture or grazing, the Secretary of Agriculture will note that fact on the application and forward it to the Commissioner of Indian Affairs.
                (c) If the Commissioner of Indian Affairs approves the application, he will transmit it to the Bureau of Land Management for issuance of a trust patent.
                [35 FR 9591, June 13, 1970, as amended at 41 FR 29122, July 15, 1976]
              
            
          
          
            Pt. 2540
            PART 2540—COLOR-OF-TITLE AND OMITTED LANDS
            
              
                Subpart 2540—Color-of-Title: Authority and Definitions
                Sec.
                2540.0-3
                Authority.
                2540.0-5
                Definition.
              
              
                Subpart 2541—Color-of-Title Act
                2541.1
                Who may apply.
                2541.2
                Procedures.
                2541.3
                Patents.
                2541.4
                Price of land; payment.
                2541.5
                Publication; protests.
              
              
                Subpart 2542—Color-of-Title Claims: New Mexico, Contiguous to Spanish or Mexican Grants
                2542.1
                Application.
                2542.2
                Evidence required.
                2542.3
                Publication and posting of notice.
                2542.4
                Patent.
              
              
                Subpart 2543—Erroneously Meandered Lands: Arkansas
                2543.1
                Applications.
                2543.2
                Appraisal of land.
                2543.3
                Purchase price required.
                2543.4
                Publication and posting.
                2543.5
                Patent.
              
              
                Subpart 2544—Erroneously Meandered Lands: Louisiana
                2544.1
                Applications.
                2544.2
                Appraisal of land.
                2544.3
                Notice to deposit purchase price.
                2544.4
                Publication and posting.
                2544.5
                Patent.
              
              
                Subpart 2545—Erroneously Meandered Lands: Wisconsin
                2545.1
                Qualifications of applicants.
                2545.2
                Applications.
                2545.3
                Publication and protests.
                2545.4
                Price of land; other conditions.
              
              
                
                Subpart 2546—Snake River, Idaho: Omitted Lands
                2546.1
                Offers of lands for sale.
                2546.2
                Applications for purchase.
                2546.3
                Payment and publication.
                2546.4
                Public auctions.
              
              
                Subpart 2547—Omitted Lands: General
                2547.1
                Qualifications of applicants.
                2547.2
                Procedures; applications.
                2547.3
                Price of land; payment.
                2547.4
                Publication and protests.
                2547.5
                Disposal considerations.
                2547.6
                Lands not subject to disposal under this subpart.
                2547.7
                Coordination with State and local governments.
              
            
            
              Subpart 2540—Color-of-Title: Authority and Definitions
              
                § 2540.0-3
                Authority.
                (a) Act of December 22, 1928. The Act of December 22, 1928 (45 Stat. 1069), as amended by the Act of July 28, 1953 (67 Stat. 227; 43 U.S.C. 1068, 1068a), authorizes the issuance of patent for not to exceed 160 acres of public lands held under claim or color of title of either of the two classes described in § 2540.0-5(b) upon payment of the sale price of the land.
                (b) Act of February 23, 1932. The Act of February 23, 1932 (47 Stat. 53; 43 U.S.C. 178), authorizes the Secretary of the Interior in his discretion to issue patents, upon the payment of $1.25 per acre, for not more than 160 acres of public land, where such land is contiguous to a Spanish or Mexican land grant, and where such land has been held in good faith and in peaceful, adverse possession by a citizen of the United States, his ancestors or grantors, for more than 20 years under claim or color of title and where valuable improvements have been placed on such land, or some part thereof has been reduced to cultivation. The act further provides that where the land is in excess of 160 acres, the Secretary may determine the 160 acres to be patented under the Act. Under the said act the coal and all other minerals in the land are reserved to the United States and shall be subject to sale or disposal under applicable leasing and mineral land laws of the United States.
                (c) Act of September 21, 1922. The Act of September 21, 1922 (42 Stat. 992; 43 U.S.C. 992), authorizes the Secretary of the Interior in his judgment and discretion to sell at an appraised price, any of those public lands situated in Arkansas, which were originally erroneously meandered and shown upon the official plats as water-covered areas, and which are not lawfully appropriated by a qualified settler or entryman claiming under the public land laws, to any citizen who in good faith under color of title or claiming as a riparian owner, has prior to September 21, 1922, placed valuable improvements on such land or reduced some part thereof to cultivation.
                (d) Act of February 19, 1925. The Act of February 19, 1925 (43 Stat. 951; 43 U.S.C. 993), authorizes the Secretary of the Interior in his judgment and discretion to sell at an appraised price, any of those public lands situated in Louisiana, which were originally erroneously meandered and shown upon the official plats as water-covered areas and which are not lawfully appropriated by a qualified settler or entryman claiming under the public land laws, to any citizen who or whose ancestors in title in good faith under color of title or claiming as a riparian owner, has prior to February 19, 1925, placed valuable improvements upon or reduced to cultivation any of such lands. The coal, oil, gas, and other minerals in such lands are reserved to the United States.
                (e) Act of August 24, 1954. The Act of August 24, 1954 (68 Stat. 789), directs the Secretary of the Interior to issue patents for public lands which lie between the meander line of an inland lake or river in Wisconsin as originally surveyed and the meander line of that lake or river as subsequently resurveyed, under certain terms and conditions. The Act of February 27, 1925 (43 Stat. 1013 43 U.S.C. 994), authorized the Secretary of the Interior to sell such public lands under certain other terms and conditions. These Acts are cited as the Act of 1954 and the Act of 1925, respectively, in §§ 2545.1 to 2545.4.
                (f) Act of May 31, 1962. (1) The Act of May 31, 1962 (76 Stat. 89), hereafter referred to as the Act, authorizes the Secretary of the Interior, in his discretion, to sell at not less than their fair market value any of those lands in the State of Idaho, in the vicinity of the Snake River or any of its tributaries, which have been, or may be, found upon survey to be omitted public lands of the United States, and which are not within the boundaries of a national forest or other Federal reservation and are not lawfully appropriated by a qualified settler or entryman claiming under the public land laws, or are not used and occupied by Indians claiming by reason of aboriginal rights or are not used and occupied by Indians who are eligible for an allotment under the laws pertaining to allotments on the public domain.
                (2) The Act provides that in all patents issued under the Act, The Secretary of the Interior (i) shall include a reservation to the United States of all the coal, oil, gas, oil shale, phosphate, potash, sodium, native asphalt, solid and semisolid bitumen, and bitumen rock (including oil-impregnated rock or sands from which oil is recoverable only by special treatment after the deposit is mined or quarried), together with the right to prospect for, mine, and remove the same; and (ii) may reserve the right of access to the public through the lands and such other reservations as he may deem appropriate and consonant with the public interest in preserving public recreational values in the lands.
                (3) The Act further provides that the Secretary of the Interior shall determine the fair market value of the lands by appraisal, taking into consideration any reservations specified pursuant to paragraph (f)(2) of this section and excluding, when sales are made to preference-right claimants under section 2 of the Act, any increased values resulting from the development or improvement thereof for agricultural or other purposes by the claimant or his predecessors in interest.
                (4) The Act grants a preference right to purchase lands which are offered by the Secretary of the Interior for sale under the Act to any citizen of the United States (which term includes corporations, partnerships, firms, and other legal entities having authority to hold title to lands in the State of Idaho) who, in good faith under color of title or claiming as a riparian owner has, prior to March 30, 1961, placed valuable improvements upon, reduced to cultivation or occupied any of the lands so offered for sale, or whose ancestors or predecessors in title have taken such action.
                (g) The Federal Land Policy and Management Act of 1976.
                (1) Section 211 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1721), authorizes the Secretary of the Interior in his discretion to sell at not less than fair market value to the occupant thereof any omitted lands which, after survey, are found to have been occupied and developed for a 5-year period prior to January 1, 1975.
                (2) The Act provides that all such conveyances under the Act must be in the public interest and will serve objectives which outweigh all public objectives and values served by retaining such lands in Federal ownership.
                (3) Section 208 of the Act (43 U.S.C. 1718) further provides that the Secretary of the Interior shall issue patents subject to such terms, convenants, conditions, and reservations as deemed necessary to insure proper land use and protection of the public interest.
                (4) Section 209 of the Act (43 U.S.C. 1719) provides that all patents issued under the Act shall reserve to the United States all minerals in the lands, together with the right to prospect for, mine, and remove the minerals under applicable law and such regulations as the Secretary may prescribe, except as provided by section 209(b) of the Act.
                [35 FR 9591, June 13, 1970, as amended at 44 FR 41793, July 18, 1979]
              
              
                § 2540.0-5
                Definition.
                (a) The act, when used in this section means the Act of December 22, 1928 (45 Stat. 1069; 43 U.S.C. 1068, 1068a), as amended by the Act of July 28, 1953 (67 Stat. 227, 43 U.S.C. 1068a).

                (b) The claims recognized by the Act will be referred to in this part as claims of class 1, and claim of class 2. A claim of class 1 is one which has been held in good faith and in peaceful adverse possession by a claimant, his ancestors or grantors, under claim or color of title for more than 20 years, on which valuable improvements have been placed, or on which some part of the land has been reduced to cultivation. A claim of class 2 is one which has been held in good faith and in peaceful, adverse possession by a claimant, his ancestors or grantors, under claim or color of title for the period commencing not later than January 1, 1901, to the date of application, during which time they have paid taxes levied on the land by State and local governmental units. A claim is not held in good faith where held with knowledge that the land is owned by the United States. A claim is not held in peaceful, adverse possession where it was initiated while the land was withdrawn or reserved for Federal purposes.
                [35 FR 9592, June 13, 1970]
              
            
            
              Subpart 2541—Color-of-Title Act
              
                Source:
                35 FR 9592, June 13, 1970, unless otherwise noted.
              
              
                § 2541.1
                Who may apply.
                Any individual, group, or corporation authorized to hold title to land in the State and who believes he has a valid claim under color of title may make application.
              
              
                § 2541.2
                Procedures.
                (a) Application. (1) An application for a claim of class 1 or of class 2 must be filed in duplicate on a form approved by the Director. It must be filed in accordance with the provisions of § 1821.2 of this chapter.
                (2) Every application must be accompanied by a filing fee of $10, which will be nonreturnable.
                (3) The application must be in typewritten form, or in legible handwriting, and it must be completely executed and signed by the applicant.
                (4) Every applicant must furnish information required in the application form concerning improvements, cultivation, conveyances of title, taxes, and related matters.
                (b) Description of lands applied for. Application under the act may be made for surveyed or unsurveyed lands. If unsurveyed, the description must be sufficiently complete to identify the location, boundary, and area of the land and, if possible, the approximate description or location of the land by section, township, and range. If unsurveyed land is claimed, final action will be suspended until the plat of survey has been officially filed.
                (c) Presentation and verification of factual statements. (1) Information relating to all record and nonrecord conveyances, or to nonrecord claims of title, affecting the land shall be itemized on a form approved by the Director. The statements of record conveyances must be certified by the proper county official or by an abstractor. The applicant may be called upon to submit documentary or other evidence relating to conveyances or claims. Abstracts of title or other documents which are so requested will be returned to the applicant.
                (2) Applicants for claims of class 2 must itemize all information relating to tax levies and payments on the land on a form approved by the Director which must be certified by the proper county official or by an abstractor.
              
              
                § 2541.3
                Patents.
                (a) Any applicant who satisfied all requirements for a claim of class 1 or class 2 commencing not later than January 1, 1901, to the date of application and who so requests in the application will receive a patent conveying title to all other minerals except:
                (1) Any minerals which, at the time of approval of the application, are embraced by an outstanding mineral lease or
                (2) Any minerals for which the lands have been placed in a mineral withdrawal.
                All other patents will reserve all minerals to the United States.
                (b) All mineral reservations will include the right to prospect for, mine, and remove the same in accordance with applicable law.
                (c) The maximum area for which patent may be issued for any claim under the act is 160 acres. Where an area held under a claim or color of title is in excess of 160 acres, the Secretary has authority under the act to determine what particular subdivisions not exceeding 160 acres, may be patented.
              
              
                § 2541.4
                Price of land; payment.
                (a) Price of land. The land applied for will be appraised on the basis of its fair market value at the time of appraisal. However, in determination of the price payable by the applicant, value resulting from improvements or development by the applicant or his predecessors in interest will be deducted from the appraised price, and consideration will be given to the equities of the applicant. In no case will the land be sold for less than $1.25 per acre.
                (b) Payment. Applicant will be required to make payment of the sale price of the land within the time stated in the request for payment.
              
              
                § 2541.5
                Publication; protests.
                (a) The applicant will be required to publish once a week for four consecutive weeks in accordance with § 1824.3 of this chapter, at his expense, in a designated newspaper and in a designated form, a notice allowing all persons claiming the land adversely to file in the office specified in § 2541.1-2(a) their objections to the issuance of patent under the application. A protestant must serve on the applicant a copy of the objections and furnish evidence of such service.
                (b) The applicant must file a statement of the publisher, accompanied by a copy of the notice published, showing that publication has been had for the required time.
              
            
            
              Subpart 2542—Color-of-Title Claims: New Mexico, Contiguous to Spanish or Mexican Grants
              
                Source:
                35 FR 9593, June 13, 1970, unless otherwise noted.
              
              
                § 2542.1
                Application.
                (a) Where filed; purchase price required. Applications under the Act of February 23, 1932 must be filed with the authorizing officer of the proper office at Santa Fe, New Mexico, and should be accompanied by payment of the purchase price of the land applied for at the rate of $1.25 per acre.
                (b) Form. No special form of application is provided. The application should be in typewritten form or in legible handwriting and must be corroborated by at least two disinterested persons having actual knowledge of the facts alleged therein.
                (c) Contents of application. Applicants desiring to take advantage of the benefits of the Act of February 23, 1932, must show the following matters in their applications:
                (1) Full name and post-office address of the applicant and whether married or single.
                (2) Description of the land for which patent is desired. If surveyed, the land should be described by legal subdivision, section, township, and range. If unsurveyed, the land should be described by metes and bounds.
                (3) That the land applied for is contiguous to a Spanish or Mexican land grant. The grant should be identified by name, number, patentee or description of land involved. The points or places at which the land applied for is contiguous to the Spanish or Mexican land grant, must be clearly shown.
                (4) That possession of the lands applied for has been maintained for more than 20 years under claim or color of title. If the applicant is claiming as a record owner, he or she will be required to file an abstract of title, certified to by a competent abstractor, showing the record of all conveyances of the land up to the date of the filing of the application. If the applicant is not a record owner and no abstract of title can be furnished, statements must be filed, setting forth the names of all mesne possessors of the land, the periods held by each, giving the dates and manner of acquiring possession of the land, and the acts of dominion exercised over the land by each possessor.
                (5) That the lands have been held in good faith and in peaceful, adverse possession. The applicant should show whether or not he and his predecessors in interest have paid taxes on the lands and for what periods of time, and whether any consideration was paid for any conveyances of the land. It should further be shown whether there is any person who is claiming the land adversely to the applicant, and if there be such, the name and address of such adverse claimant should be furnished.

                (6) Whether or not valuable improvements have been erected upon the land applied for and whether or not any part of such land has been reduced to cultivation. If improvements have been made, the nature, the value, the exact location, and the time of erection thereof, should be fully disclosed together with the identity of the one who was responsible for erecting such improvements. If any of the land has been reduced to cultivation, the subdivision so claimed to have been reduced must be identified and the amount and nature of the cultivation must be set forth, together with the dates thereof.
              
              
                § 2542.2
                Evidence required.
                (a) Citizenship. The applicant must furnish a statement showing whether such applicant is a native-born or naturalized citizen of the United States. In the event an applicant is a naturalized citizen, the statement should show the date of the alleged naturalization or declaration of intention, the title and location of the court in which instituted, and when available, the number of the document in question, if the proceeding has been had since September 26, 1906. In addition, in cases of naturalization prior to September 27, 1906, there should be given the date and place of the applicant's birth and the foreign country of which the applicant was a citizen or subject. In case the applicant is a corporation, a certified copy of the articles of incorporation should be filed.
                (b) Acreage claimed. The applicant in the statement required under paragraph (a) of this section must show that the land claimed is not a part of a claim which embraced more than 160 acres on February 23, 1932. If the land claimed is part of a claim containing more than 160 acres, a full disclosure of all facts concerning the larger claim must be furnished.
              
              
                § 2542.3
                Publication and posting of notice.

                (a) If upon consideration of the application it is determined that the applicant is entitled to purchase the land applied for, the applicant will be required to publish notice of the application in a newspaper of general circulation in the county wherein the land applied for is situated. Notice for publication shall be issued in the following form:
                
                
                  Land Office, 
                  Santa Fe, New Mexico.
                  

                  Notice is hereby given that ____________ (Name of applicant) of _______________ (Address) has filed application _________________ (Number and land office) under the Act of February 23, 1932 (47 Stat. 53), to purchase _____________________ (Land) Sec.___, T.___, R.___, ______ Mer., claiming under ______ (Ground of claim).
                  

                  The purpose of this notice is to allow all persons having bona fide objection to the proposed purchase, an opportunity to file their protests in this office on or before
                  
                  
                  (Date)
                  
                  (Manager)
                
                
                (b) The notice shall be published at the expense of the applicant and such publication shall be made once each week for a period of five consecutive weeks. A copy of the notice will be posted in the proper office during the entire period of publication. The applicant must file evidence showing that publication has been had for the required time, which evidence must consist of the statement of the publisher, accompanied by a copy of the notice as published.
              
              
                § 2542.4
                Patent.
                (a) Upon submission of satisfactory proof of publication and the expiration of the time allowed for the filing of objections against the application, if there be no protest, contest or other objection against the application, patent will then be issued by the authorizing officer.

                (b) There will be incorporated in patents issued on applications under the above Act, the following:
                
                
                  Excepting and reserving, however, to the United States, the coal and all other minerals in the land so patented, together with the right of the United States or its permittees, lessees, or grantees, to enter upon said lands for the purpose of prospecting for and mining such deposits as provided for under the Act of February 23, 1932 (47 Stat. 53).
                
              
            
            
              
              Subpart 2543—Erroneously Meandered Lands: Arkansas
              
                Source:
                35 FR 9593, June 13, 1970, unless otherwise noted.
              
              
                § 2543.1
                Applications.
                (a) Applications to purchase under the Act of September 21, 1922, must be signed by the applicant in the State of Arkansas. Such applications had to be filed within 90 days from the date of the passage of this Act, if the lands had been surveyed and plats filed, otherwise they must be filed within 90 days from the filing of such plats. The applicant must show that he is either a native-born or naturalized citizen of the United States, and, if naturalized, file record evidence thereof; must describe the land which he desires to purchase, together with the land claimed as the basis of his preference right to the lands applied for if he applies as a riparian owner, or if claiming otherwise, under what color of title his claim is based, and that the applied-for lands are not lawfully appropriated by a qualified settler or entryman under the public land laws, nor in the legal possession of any adverse applicant; the kind, character, and value of the improvements on the land covered by the application; when they were placed thereon; the extent of the cultivation had, if any, and how long continued. This application must be supported by the statements of two persons having personal knowledge of the facts alleged in the application.
                (b) All applications to purchase under the act must be accompanied by an application service fee of $10 which will not be returnable.
              
              
                § 2543.2
                Appraisal of land.
                When an application is received it will be assigned for investigation and appraisement of the land in accordance with the provisions of the Act of September 21, 1922.
              
              
                § 2543.3
                Purchase price required.
                If upon consideration of the application it shall be determined that the applicant is entitled to purchase the lands applied for, the applicant will be notified by registered mail that he must within 30 days from service of notice deposit the appraised price, or thereafter, and without further notice, forfeit all rights under his application.
              
              
                § 2543.4
                Publication and posting.
                Upon payment of the appraised price a notice of publication will be issued. Such notice shall be published at the expense of the applicant in a designated newspaper of general circulation in the vicinity of the lands once a week for five consecutive weeks immediately prior to the date of sale, but a sufficient time should elapse between the date of last publication and date of sale to enable the statement of the publisher to be filed. The notice will advise all persons claiming adversely to the applicant that they should file any objections or protests against the allowance of the application within the period of publication, otherwise the application may be allowed. Any objections or protests must be corroborated, and a copy thereof served upon the applicant. The Bureau of Land Management will cause a notice similar to the notice for publication to be posted in such office, during the entire period of publication. The publisher of the newspaper must file in the Bureau of Land Management prior to the date fixed by the sale evidence that publication has been had for the required period, which evidence must consist of the statement of the publisher, accompanied by a copy of the notice published.
              
              
                § 2543.5
                Patent.
                Upon submission of satisfactory proof, if no protest or contest is pending, patent will be issued.
              
            
            
              Subpart 2544—Erroneously Meandered Lands: Louisiana
              
                Source:
                35 FR 9594, June 13, 1970, unless otherwise noted.
              
              
                § 2544.1
                Applications.

                (a) Applications to purchase under the Act of February 19, 1925, must be signed by the applicant in the State of Louisiana. Such applications had to be filed within 90 days from the passage of this act, if the lands had been surveyed and plats filed, otherwise they must be filed within 90 days from the filing of such plat. The applicant must show that he is either a native-born or a naturalized citizen of the United States, and, if naturalized, file record evidence thereof; must describe the land which he desires to purchase, together with the land claimed as the basis of his preference right to the lands applied for it he applies as a riparian owner, or if claiming otherwise, under what color of the title his claim is based; in other words, a complete history of the claim, and that the lands applied for are not lawfully appropriated by a qualified settler or entryman under the public land laws, nor in the legal possession of any adverse applicant; the kind, character, and value of the improvements on the land covered by the application; when they were placed thereon; the extent of the cultivation, if any, and how long continued. Such application must be supported by the statement of at least two persons having personal knowledge of the facts alleged in the application.
                (b) All applications to purchase under the act must be accompanied by an application service fee of $10 which will not be returnable.
              
              
                § 2544.2
                Appraisal of land.
                When an application is received it will be assigned for investigation and appraisement of the land in accordance with the provisions of the act.
              
              
                § 2544.3
                Notice to deposit purchase price.
                If, upon consideration of the application, it shall be determined that the applicant is entitled to purchase the lands applied for, the applicant will be notified, by registered mail, that he must within 6 months from receipt of notice deposit the appraised price of the land or else forfeit all his rights under his application.
              
              
                § 2544.4
                Publication and posting.
                Upon payment of the appraised price of the land the Bureau will issue notice of publication. Such notice shall be published at the expense of the applicant in a designated newspaper of general circulation in the vicinity of the lands, once a week for five consecutive weeks. In accordance with § 1824.3 of this chapter, immediately prior to the date of sale, but a sufficient time shall elapse between the date of the last publication and the date of sale to enable the statement of the publisher to be filed. The notice will advise all persons claiming adversely to the applicant that they should file any objections or protests against the allowance of the application within the period of publication, otherwise the application may be allowed. Any objections or protests must be corroborated, and a copy thereof served upon the applicant. The Bureau will also cause a copy of such notice of publication to be posted in such office during the entire period of publication. The applicant must file in the Bureau prior to the date fixed for the sale evidence that publication has been had for the required period, which evidence must consist of the statement of the publisher accompanied by a copy of the notice so published.
              
              
                § 2544.5
                Patent.
                Upon the submission of satisfactory proof, the Bureau will, if no protest or contest is pending, issue patent, such patent to contain a stipulation that all the minerals in the lands described in the application are reserved to the United States with the right to prospect for, mine and remove same.
              
            
            
              Subpart 2545—Erroneously Meandered Lands: Wisconsin
              
                Source:
                35 FR 9594, June 13, 1970, unless otherwise noted.
              
              
                § 2545.1
                Qualifications of applicants.
                (a) To qualify under the Act of 1954, a person, or his predecessors in interest, (1) must have been issued, prior to January 21, 1953, a patent for lands lying along the meander line as originally determined, and (2) must have held in good faith and in peaceful, adverse possession since the date of issuance of said patent adjoining public lands lying between the original meander line and the resurveyed meander line.

                (b) To qualify under the Act of 1925, a person must either (1) be the owner in good faith of land, acquired prior to February 27, 1925, shown by the official public land surveys to be bounded in whole or in part by such public lands or (2) be a citizen of the United States who, in good faith under color of title or claiming as a riparian owner, had, prior to February 27, 1925, placed valuable improvements upon or reduced to cultivation any of such public lands.
              
              
                § 2545.2
                Applications.
                (a) Claimants under the Act of 1925 have a preferred right of application for a period of 90 days from the date of filing of the plat of survey of lands claimed by them. Applications for public lands under the Act of 1954 must be filed within 1 year after August 24, 1954, or 1 year from the date of the official plat or resurvey, whichever is later. All applications must be filed in the proper office (see § 1821.2-1 of this chapter).
                (b) Every application must be accompanied by a filing fee of $10, which is not returnable.
                (c) No particular form is required but the applications must be typewritten or in legible handwriting and must contain the following information:
                (1) The name and post office address of the applicant.
                (2) The legal description and acreage of the public lands claimed or desired.
                (3) The legal description of the lands owned by the applicant, if any, adjoining the public lands claimed or desired. If the claim is based on ownership of such adjoining lands, the application must be accompanied by a certificate from the proper county official or by an abstractor, showing the date of acquisition of the lands by the applicant and that the applicant owns the lands in fee simple as of the date of application.
                (4) If the applicant is a color-of-title applicant under the Act of 1925, a statement whether or not the applicant is a citizen of the United States.
                (5) If the application is based on color of title or riparian claim under the Act of 1925, a statement fully disclosing the facts of the matter; or if the application is based on peaceful, adverse possession under the Act of 1954, a similar statement showing peaceful, adverse possession by the applicant, or his predecessors in interest, since the issuance of the patent to the lands adjoining the claimed lands.
                (6) A statement showing the improvements, if any, placed on the public lands applied for including their location, nature, present value, date of installation, and the names of the person or persons who installed them.
                (7) A statement showing the cultivation, if any, of the lands applied for, including the nature, location, and dates of such cultivation.
                (8) The names and post office addresses of any adverse claimants, settlers, or occupants of the public lands applied for or claimed.
                (9) The names and post office addresses of at least two disinterested persons having knowledge of the facts relating to the applicant's claim.
                (10) A citation of the act under which the application is made.
              
              
                § 2545.3
                Publication and protests.
                (a) The applicant will be required to publish once a week for five consecutive weeks in accordance with § 1824.3 of this chapter, at his expense, in a designated newspaper and in a designated form, a notice allowing all persons claiming the land adversely to file with the Bureau of Land Management, Washington, DC, their objections to issuance of patent under the application. A protestant must serve on the applicant a copy of the objections and furnish evidence of such service.
                (b) The applicant must file a statement of the publisher, accompanied by a copy of the notice published, showing that publication has been had for the required time.
              
              
                § 2545.4
                Price of land; other conditions.
                (a) Persons entitled to a patent under the Act of 1954 must, within 30 days after request therefor, pay, under the same terms and conditions, the same price per acre as was paid for the land included in their original patent.
                (b) Persons entitled to a patent under the Act of 1925, within 30 days after request therefor, must pay the appraised price of the lands, which price will be the value of the lands as of the date of appraisal, exclusive of any increased value resulting from the development or improvement of the lands for agricultural purposes by the applicant or his predecessors in interest but inclusive of the stumpage value of any timber cut or removed by them.
              
            
            
              
              Subpart 2546—Snake River, Idaho: Omitted Lands
              
                Source:
                35 FR 9595, June 13, 1970, unless otherwise noted.
              
              
                § 2546.1
                Offers of lands for sale.

                Before any lands may be sold under the Act, the authorized officer of the Bureau of Land Management shall publish in the Federal Register and in at least one newspaper of general circulation within the State of Idaho a notice that the lands will be offered for sale, which notice shall specify a period of time not less than 30 days in duration during which citizens may file with the proper office at Boise, Idaho, a notice of their intention to apply to purchase all or part of the lands as qualified preference-right claimants.
              
              
                § 2546.2
                Applications for purchase.
                (a) All citizens who file a notice of intention in accordance with § 2546.1 within the time period specified in the published notice or any amendment thereof will be granted by the authorized officer a period of time not less than 30 days in duration in which to file, in duplicate with the Authorizing officer of the Boise State Office, their applications to purchase lands as preference-right claimants.
                (b) Every application must be accompanied by a filing fee of $10, which is not returnable.
                (c) No particular form is required but the applications must be typewritten or in legible handwriting and must contain the following information:
                (1) The name and post office address of the claimant.
                (2) The description and acreage of the public lands claimed or desired.
                (3) The description of the lands owned by the applicant, if any, adjoining the public lands claimed or desired accompanied by a certificate from the proper county official or by an abstractor or by an attorney showing the date of acquisition of the lands by the applicant and that the applicant owns the lands in fee simple as of the date of application.
                (4) A statement showing that the claimant is a citizen of the United States, as defined in paragraph (4) of § 2540.0-3(f).
                (5) A statement giving the basis for color of title or claim of riparian ownership.
                (6) A statement showing the improvements, if any, placed on the public lands applied for including their location, nature, present value, date of installation, and the names of the person or persons who installed them.
                (7) A statement showing the cultivation and occupancy, if any, of the lands applied for, including the nature, location, and date of such cultivation and occupancy.
                (8) The names and post office addresses of any adverse claimants, settlers, or occupants of the public lands claimed.
                (9) The names and addresses of at least two disinterested persons having knowledge of the facts relating to the applicant's claim.
                (10) A citation of the Act under which the application is made.
              
              
                § 2546.3
                Payment and publication.
                (a) Before lands may be sold to a qualified preference-right claimant, the claimant will be required to pay the purchase price of the lands and will be required to publish once a week for four consecutive weeks, at his expense, in a designated newspaper and in a designated form, a notice allowing all persons having objections to file with the Authorizing officer of the State Office at Boise, Idaho, their objections to issuance of patent to the claimant. A protestant must serve on the claimant a copy of the objections and must furnish the Authorizing officer with evidence of such service.
                (b) Among other things, the notice will describe the lands to be patented, state the purchase price for the lands and the reservations, if any, to be included in the patent to preserve public recreational values in the lands.
                (c) The claimant must file a statement of the publisher, accompanied by a copy of the notice published, showing that publication has been had for the required time.
              
              
                § 2546.4
                Public auctions.

                (a) The authorized officer may sell under the Act at public auction any lands for which preference-claimants do not qualify for patents under the regulations of § 2540.0-3(f) and subpart 2546.
                (b) Lands will be sold under this section at not less than their appraised fair market value at the time and place and in the manner specified by the authorized officer in a public notice of the sale.
                (c) Bids may be made by the principal or his agent, either personally at the sale or by mail.
                (d) A bid sent by mail must be received at the place and within the time specified in the public notice. Each such bid must clearly state (1) the name and address of the bidder and (2) the specified tract, as described in the notice for which the bid is made. The envelope must be noted as required by the notice.
                (e) Each bid by mail must be accompanied by certified or cashier's check, post office money order or bank draft for the amount of the bid.
                (f) The person who submits the highest bid for each tract at the close of bidding, but not less than the minimum price, will be declared the purchaser.
              
            
            
              Subpart 2547—Omitted Lands: General
              
                Authority:
                Secs. 211 and 310 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1721 and 1740).
              
              
                Source:
                44 FR 41793, July 18, 1979, unless otherwise noted.
              
              
                § 2547.1
                Qualifications of applicants.
                (a) Any person authorized to hold title to land in the State may make application under section 211 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1721). For regulations on conveyances of omitted lands and unsurveyed islands to State and local governments see subpart 2742 of this title.
                (b) The applicant shall be a citizen of the United States, or in the case of corporation, shall be organized under the laws of the United States or any State thereof.
                (c) The applicant shall have occupied and developed the lands for a 5-year period prior to January 1, 1975.
                [44 FR 41793, July 18, 1979; 44 FR 55876, Sept. 28, 1979]
              
              
                § 2547.2
                Procedures; applications.
                (a) The description of the omitted lands applied for shall be sufficiently complete to identify the location, boundary, and area of the land, including, if possible, the legal description of the land by section or fractional section, township, range, meridian and State.
                (b) Each application shall be accompanied by a filing fee of $50 that is nonreturnable. The application shall be filed in accordance with the provisions of § 1821.2 of this title.
                (c) No special form of application is required. The application shall be typewritten or in legible handwriting and shall contain the following information:
                (1) The full name and legal mailing address of the applicant.
                (2) The description and acreage of the public lands claimed.
                (3) A statement showing that the applicant is qualified or authorized to hold title to land in the State, is a citizen of the United States, and in the case of a corporation, is organized under the laws of the United States or any State thereof.
                (4) A statement describing how the applicant has satisfied the requirements of the statute.
                (5) A statement describing the nature and extent of any developments made to the lands applied for and describing the period and type of any occupancy of the land.
                (6) The names and legal mailing addresses of any known adverse claimants or occupants of the applied for lands.
                (7) A citation of the Act under which the application is being made.
              
              
                § 2547.3
                Price of land; payment.

                (a) The land applied for shall be appraised for fair market value at the time of appraisal. However, in determination of the price payable by the applicant, value resulting from development and occupation by the applicant or his predecessors in interest shall be deducted from the appraised price.
                (b) The applicant shall also be required to pay administrative costs, including:
                (1) The cost of making the survey,
                (2) The cost of appraisal, and
                (3) The cost of making the conveyance.
                (c) The applicant shall be required to make payment of the sale price and administrative costs within the time stated in the requests for payment or any extensions granted thereto by the authorized officer.
              
              
                § 2547.4
                Publication and protests.
                (a) The applicant shall be required to publish a notice of the application once a week for five consecutive weeks in accordance with § 1824.3 of this title, in a designated newspaper and in a designated form. All persons claiming the land adversely may file with the State Office of the Bureau of Land Management in which the lands are located, their objections to issuance of patent under the application. A protestant shall serve on the applicant a copy of the objections and furnish evidence of such service.
                (b) The applicant shall file at the appropriate BLM office a statement of the publisher, accompanied by a copy of the notice published, showing that the publication has been made for the required time.
              
              
                § 2547.5
                Disposal considerations.
                (a) Disposal under this provision shall not be made until:
                (1) It has been determined by the authorized officer that such conveyance is in the public interest and will serve objectives which outweigh all public objectives and values which would be served by retaining such lands in Federal ownership.
                (2) The relevant State government, local government, and areawide planning agency designated under section 204 of the Demonstration Cities and Metropolitan Act of 1966 (80 Stat. 1255, 1262), and/or Title IV of the Intergovernmental Cooperation Act of 1968 (82 Stat. 1098, 1103-4) have notified the authorized officer as to the consistency of such conveyance with applicable State and local government land use plans and programs.
                (3) The plat of survey has been officially filed.
              
              
                § 2547.6
                Lands not subject to disposal under this subpart.
                This subpart shall not apply to any lands within the National Forest System, defined in the Act of August 17, 1974 (16 U.S.C. 1601), the National Park System, the National Wildlife Refuge System, and the National Wild and Scenic Rivers System.
              
              
                § 2547.7
                Coordination with State and local governments.
                At least 60 days prior to offering land for sale, the authorized officer shall notify the Governor of the State within which the lands are located and the head of the governing body of any political subdivision of the State having zoning or other land use regulatory jurisdiction in the geographical area within which the lands are located that the lands are being offered for sale. The authorized officer shall also promptly notify such public officials of the issuance of the patent for such lands.
              
            
          
          
            Pt. 2560
            PART 2560—ALASKA OCCUPANCY AND USE
            
              
                Subpart 2561—Native Allotments
                Sec.
                2561.0-2
                Objectives.
                2561.0-3
                Authority.
                2561.0-5
                Definitions.
                2561.0-8
                Lands subject to allotment.
                2561.1
                Applications.
                2561.2
                Proof of use and occupancy.
                2561.3
                Effect of allotment.
              
              
                Subpart 2562—Trade and Manufacturing Sites
                2562.0-3
                Authority.
                2562.1
                Initiation of claim.
                2562.2
                Qualifications of applicant.
                2562.3
                Applications.
                2562.4
                Survey.
                2562.5
                Publication and posting.
                2562.6
                Form of entry.
                2562.7
                Patent.
              
              
                Subpart 2563—Homesites or Headquarters
                2563.0-2
                Purpose.
                2563.0-3
                Authority.
                2563.0-7
                Cross references.
                
                2563.1
                Purchase of tracts not exceeding 5 acres, on showing as to employment or business (Act of March 3, 1927).
                2563.1-1
                Application.
                2563.1-2
                Approval.
                2563.2
                Purchase of tracts not exceeding 5 acres, without showing as to employment or business (Act of May 26, 1934).
                2563.2-1
                Procedures for initiating claim.
              
              
                Subpart 2564—Native Townsites
                2564.0-3
                Authority.
                2564.0-4
                Responsibility.
                2564.1
                Application for restricted deed.
                2564.2
                No payment, publication or proof required on entry for native towns.
                2564.3
                Native towns occupied partly by white occupants.
                2564.4
                Provisions to be inserted in restricted deeds.
                2564.5
                Sale of land for which restricted deed was issued.
                2564.6
                Application for unrestricted deed.
                2564.7
                Determination of competency or noncompetency; issuance of unrestricted deed.
              
              
                Subpart 2565—Non-native Townsites
                2565.0-3
                Authority.
                2565.0-7
                Cross reference.
                2565.1
                General requirements.
                2565.2
                Application; fees; contests and protests.
                2565.3
                Subdivision.
                2565.4
                Deeds.
                2565.5
                Sale of the land.
                2565.6
                Rights-of-way.
                2565.7
                Final report of trustee; disposition of unexpended moneys and unsold lots.
                2565.8
                Records to be kept by trustee.
                2565.9
                Disposition of records on completion of trust.
              
              
                Subpart 2566—Alaska Railroad Townsites
                2566.0-3
                Authority.
                2566.0-7
                Cross references.
                2566.1
                General procedures.
                2566.2
                Public sale.
              
              
                Subpart 2568—Alaska Native Allotments for Certain Veterans
                
                  Purpose
                  2568.10
                  What Alaska Native allotment benefits are available to certain Alaska Native veterans?
                
                
                  Regulatory Authority
                  2568.20
                  What is the legal authority for these allotments?
                  2568.21
                  Do other regulations directly apply to these regulations?
                
                
                  Definitions
                  2568.30
                  What terms do I need to know to understand these regulations?
                
                
                  Information Collection
                  2568.40
                  Does BLM have the authority to ask me for the information required in these regulations?
                
                
                  Who is Qualified for an Allotment
                  2568.50
                  What qualifications do I need to be eligible for an allotment?
                
                
                  Personal Representatives
                  2568.60
                  May the personal representatives of eligible deceased veterans apply on their behalf?
                  2568.61
                  What are the requirements for a personal representative?
                  2568.62
                  Under what circumstances does BLM accept the appointment of a personal representative?
                  2568.63
                  Under what circumstances does BLM reject the appointment of a personal representative?
                  2568.64
                  Are there different requirements for giving an allotment to the estate of a deceased veteran?
                
                
                  Applying for an Allotment
                  2568.70
                  If I am qualified for an allotment, when can I apply?
                  2568.71
                  Where do I file my application?
                  2568.72
                  When does BLM consider my application to be filed too late?
                  2568.73
                  Do I need to fill out a special application form?
                  2568.74
                  What else must I file with my application?
                  2568.75
                  Must I include a Certificate of Indian Blood as well as a Department of Defense verification of qualifying military service when I file my application with BLM?
                  2568.76
                  Do I need to pay any fees when I file my application?
                  2568.77
                  [Reserved]
                  2568.78
                  Will my application segregate the land for which I am applying from other applications or land actions?
                  2568.79
                  Are there any rules about the number and size of parcels?
                  2568.80
                  Does the parcel have to be surveyed before I can receive title to it?
                  2568.81
                  If BLM finds errors in my application, will BLM give me a chance to correct them?
                  2568.82
                  If BLM decides that I have not submitted enough information to show qualifying use and occupancy, will it reject my application or give me a chance to submit more information?
                
                
                  
                  Available Lands—General
                  2568.90
                  If I qualify for an allotment, what land may BLM convey to me?
                  2568.91
                  Is there land owned by the Federal government that BLM cannot convey to me even if I qualify?
                  2568.92
                  [Reserved]
                  2568.93
                  Is there a limit to how much water frontage my allotment can include?
                  2568.94
                  Can I receive an allotment of land that is valuable for minerals?
                  2568.95
                  Will BLM try to reacquire land that has been conveyed out of Federal ownership so it can convey that land to a Native veteran?
                
                
                  Available Lands—Conservation System Units (CSU)
                  2568.100
                  What is a CSU?
                  2568.101
                  If the land I used and occupied is within a CSU other than a National Wilderness or any part of a National Forest, can I receive a title to it?
                  2568.102
                  Is the process by which the managing agency decides whether my allotment is not inconsistent with the CSU the same as other such determination processes?
                  2568.103
                  By what process does the managing agency of a CSU decide if my allotment would be consistent with the CSU?
                  2568.104
                  How will a CSU manager determine if my allotment is consistent with the CSU?
                  2568.105
                  In what situations could a CSU manager likely find an allotment to be consistent with the CSU?
                  2568.106
                  In what situations could a CSU manager generally find an allotment to be inconsistent with the purposes of a CSU?
                
                
                  Alternative Allotments
                  2568.110
                  If I qualify for Federal land in one of the categories BLM cannot convey, is there any other way for me to receive an allotment?
                  2568.111
                  What if BLM decides that I qualify for land that is in the category of Federal land that BLM cannot convey?
                  2568.112
                  What do I do if BLM notifies me that I am eligible to choose an alternative allotment?
                  2568.113
                  Do I have to prove that I used and occupied the land I've chosen as an alternative allotment?
                  2568.114
                  How do I apply for an alternative allotment if the CSU manager determines my application is inconsistent with a CSU?
                  2568.115
                  When must I apply for an alternative allotment if the CSU manager determines my application is inconsistent with a CSU?
                
                
                  Appeals
                  2568.120
                  What can I do if I disagree with any of the decisions that are made about my allotment application?
                  2568.121
                  If an agency determines my allotment is inconsistent with the purposes of a CSU, what can I do if I disagree?
                  2568.122
                  What then does the CSU manager do with my request for reconsideration?
                  2568.123
                  Can I appeal the CSU Manager's reconsidered decision if I disagree with it?
                
              
            
            
              Authority:
              43 U.S.C. 1629g(e).
            
            
              Subpart 2561—Native Allotments
              
                Source:
                35 FR 9597, June 13, 1970, unless otherwise noted.
              
              
                § 2561.0-2
                Objectives.
                It is the program of the Secretary of the Interior to enable individual natives of Alaska to acquire title to the lands they use and occupy and to protect the lands from the encroachment of others.
              
              
                § 2561.0-3
                Authority.
                The Act of May 17, 1906 (34 Stat. 197), as amended August 2, 1956 (70 Stat. 954; 43 U.S.C. 270-1 to 270-3), authorizes the Secretary of the Interior to allot not to exceed 160 acres of vacant, unappropriated, and unreserved nonmineral land in Alaska or, subject to the provisions of the Act of March 8, 1922 (42 Stat. 415; 48 U.S.C. 376-377), of vacant, unappropriated, and unreserved public land in Alaska that may be valuable for coal, oil, or gas deposits, or, under certain conditions, of national forest lands in Alaska, to any Indian, Aleut or Eskimo of full or mixed blood who resides in and is a native of Alaska, and who is the head of a family, or is twenty-one years of age.
              
              
                § 2561.0-5
                Definitions.
                As used in the regulations in this section.
                (a) The term substantially continuous use and occupancy contemplates the customary seasonality of use and occupancy by the applicant of any land used by him for his livelihood and well-being and that of his family. Such use and occupancy must be substantial actual possession and use of the land, at least potentially exclusive of others, and not merely intermittent use.
                
                (b) Allotment is an allocation to a Native of land of which he has made substantially continuous use and occupancy for a period of five years and which shall be deemed the homestead of the allottee and his heirs in perpetuity, and shall be inalienable and nontaxable except as otherwise provided by the Congress.
                (c) Allotment Act means the Act of May 17, 1906 (34 Stat. 197), as amended (48 U.S.C. 357, 357a, 357b).
              
              
                § 2561.0-8
                Lands subject to allotment.
                (a) A Native may be granted a single allotment of not to exceed 160 acres of land. All the lands in an allotment need not be contiguous but each separate tract of the allotment should be in reasonably compact form.
                (b) In areas where the rectangular survey pattern is appropriate, an allotment may be in terms of 40-acre legal subdivisions and survey lots on the basis that substantially continuous use and occupancy of a significant portion of such smallest legal subdivision shall normally entitle the applicant to the full subdivision, absent conflicting claims.
                (c) Allotments may be made in national forests if founded on occupancy of the land prior to the establishment of the particular forest or if an authorized officer of the Department of Agriculture certifies that the land in the application for allotment is chiefly valuable for agricultural or grazing purposes.
                (d) Lands in applications for allotment and allotments that may be valuable for coal, oil, or gas deposits are subject to the regulations of § 2093.4 of this chapter.
              
              
                § 2561.1
                Applications.
                (a) Applications for allotment properly and completely executed on a form approved by the Director, Bureau of Land Management, must be filed in the proper office which has jurisdiction over the lands.
                (b) Any application for allotment of lands which extend more than 160 rods along the shore of any navigable waters shall be considered a request for waiver of the 160-rod limitation (see part 2094 of this chapter).
                (c) If surveyed, the land must be described in the application according to legal subdivisions and must conform to the plat of survey when possible. If unsurveyed, it must be described as accurately as possible by metes and bounds and tied to natural objects. On unsurveyed lands, the application should be accompanied by a map or approved protracted survey diagram showing approximately the lands included in the application.
                (d) An application for allotment shall be rejected unless the authorized officer of the Bureau of Indian Affairs certifies that the applicant is a native qualified to make application under the Allotment Act, that the applicant has occupied and posted the lands as stated in the application, and that the claim of the applicant does not infringe on other native claims or area of native community use.

                (e) The filing of an acceptable application for a Native allotment will segregate the lands. Thereafter, subsequent conflicting applications for such lands shall be rejected, except when the conflicting application is made for the conveyance of lands pursuant to any provision of the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
                (f) By the filing of an application for allotment the applicant acquires no rights except as provided in paragraph (e) of this section. If the applicant does not submit the required proof within six years of the filing of his application in the proper office, his application for allotment will terminate without affecting the rights he gained by virtue of his occupancy of the land or his right to make another application.
                [35 FR 9597, June 13, 1970, as amended at 39 FR 34542, Sept. 26, 1974]
              
              
                § 2561.2
                Proof of use and occupancy.

                (a) An allotment will not be made until the lands are surveyed by the Bureau of Land Management, and until the applicant or the authorized officer of the Bureau of Indian Affairs has made satisfactory proof of substantially continuous use and occupancy of the land for a period of five years by the applicant. Such proof shall be made on a form approved by the Director, Bureau of Land Management, and filed in the proper land office. If made by the applicant, it must be signed by him, but if he is unable to write his name, his mark or thumb print shall be impressed on the statement and witnessed by two persons. This proof may be submitted with the application for allotment if the applicant has then used and occupied the land for five years, or may be made at any time within six years after the filing of the application when the requirements have been met.
                (b) [Reserved]
              
              
                § 2561.3
                Effect of allotment.
                (a) Land allotted under the Act is the property of the allottee and his heirs in perpetuity, and is inalienable and nontaxable. However, a native of Alaska who received an allotment under the Act, or his heirs, may with the approval of the Secretary of the Interior or his authorized representative, convey the complete title to the allotted land by deed. The allotment shall thereafter be free of any restrictions against alienation and taxation unless the purchaser is a native of Alaska who the Secretary determines is unable to manage the land without the protection of the United States and the conveyance provides for a continuance of such restrictions.
                (b) Application by an allottee or his heirs for approval to convey title to land allotted under the Allotment Act shall be filed with the appropriate officer of the Bureau of Indian Affairs.
              
            
            
              Subpart 2562—Trade and Manufacturing Sites
              
                Authority:
                R.S. 2478; 43 U.S.C. 1201.
              
              
                Source:
                35 FR 9598, June 13, 1970, unless otherwise noted.
              
              
                § 2562.0-3
                Authority.
                Section 10 of the Act of May 14, 1898 (30 Stat. 413, as amended August 23, 1958 (72 Stat. 730; 43 U.S.C. 687a), authorizes the sale at the rate of $2.50 per acre of not exceeding 80 acres of land in Alaska possessed and occupied in good faith as a trade and manufacturing site. The lands must be nonmineral in character, except that lands that may be valuable for coal, oil, or gas deposits are subject to disposition under the Act of March 8, 1922 (42 Stat. 415; 48 U.S.C. 376-377), as amended, and the regulations of § 2093.4 of this chapter.
              
              
                § 2562.1
                Initiation of claim.
                (a) Notice. Any qualified person, association, or corporation initiating a claim on or after April 29, 1950, under section 10 of the Act of May 14, 1898, by the occupation of vacant and unreserved public land in Alaska for the purposes of trade, manufacture, or other productive industry, must file notice of the claim for recordation in the proper office for the district in which the land is situated, within 90 days after such initiation. Where on April 29, 1950, such a claim was held by a qualified person, association, or corporation, the claimant must file notice of the claim in the proper office, within 90 days from that date.
                (b) Form of notice. The notice must be filed on a form approved by the Director in triplicate if the land is unsurveyed, or in duplicate if surveyed, and shall contain:
                (1) The name and address of the claimant, (2) age and citizenship, (3) date of occupancy, and (4) the description of the land by legal subdivisions, section, township and range, if surveyed, or, if unsurveyed, by metes and bounds with reference to some natural object or permanent monument, giving, if desired, the approximate latitude and longitude. The notice must designate the kind of trade, manufacture, or other productive industry in connection with which the site is maintained or desired.
                (c) Failure to file notice. Unless a notice of the claim is filed within the time prescribed in paragraph (a) of this section no credit shall be given for occupancy of the site prior to filing of notice in the proper office, or application to purchase, whichever is earlier.
                (d) Recording fee. The notice of the claim must be accompanied by a remittance of $10.00, which will be earned and applied as a service charge for recording the notice, and will not be returnable, except in cases where the notice is not acceptable to the proper office for recording, because the land is not subject to the form of disposition specified in the notice.
              
              
                
                § 2562.2
                Qualifications of applicant.
                An application must show that the applicant is a citizen of the United States and 21 years of age, and that he has not theretofore applied for land as a trade and manufacturing site. If such site has been applied for and the application not completed, the facts must be shown. If the application is made for an association of citizens or a corporation, the qualifications of each member of the organization must be shown. In the case of a corporation, proof of incorporation must be established by the certificate of the officer having custody of the records of incorporation at the place of its formation and it must be shown that the corporation is authorized to hold land in Alaska.
              
              
                § 2562.3
                Applications.
                (a) Execution. Application for a trade and manufacturing site should be executed in duplicate and should be filed in the proper office. It need not be sworn to, but it must be signed by the applicant and must be corroborated by the statements of two persons.
                (b) Fees. All applications must be accompanied by an application service fee of $10 which will not be returnable.
                (c) Time for filing. Application to purchase a claim, along with the required proof or showing, must be filed within 5 years after the filing of notice of the claim.
                (d) Contents. The application to enter must show:
                (1) That the land is actually used and occupied for the purpose of trade, manufacture or other productive industry when it was first so occupied, the character and value of the improvements thereon and the nature of the trade, business or productive industry conducted thereon and that it embraces the applicant's improvements and is needed in the prosecution of the enterprise. A site for a prospective business cannot be acquired under section 10 of the Act of May 14, 1898 (30 Stat. 413; 43 U.S.C. 687a).
                (2) That no portion of the land is occupied or reserved for any purpose by the United States or occupied or claimed by natives of Alaska; that the land is unoccupied, unimproved, and unappropriated by any person claiming the same other than the applicant.
                (3) That the land does not abut more than 80 rods of navigable water.
                (4) That the land is not included within an area which is reserved because of springs thereon. All facts relative to medicinal or other springs must be stated, in accordance with § 2311.2(a) of this chapter.
                (5) That no part of the land is valuable for mineral deposits other than coal, oil, or gas, and that at the date of location no part of the land was claimed under the mining laws.
                (e) Description of land. If the land be surveyed, it must be described in the application according to legal subdivisions of the public-land surveys. If it be unsurveyed, the application must describe it by approximate latitude and longitude and otherwise with as much certainty as possible without survey.
              
              
                § 2562.4
                Survey.
                (a) If the land applied for be unsurveyed and no objection to its survey is known to the authorizing officer, he will furnish the applicant with a certificate stating the facts, and, after receiving such certificate, the applicant may make application to the State Director for the survey of the land. Upon receipt of an application, the State Director will, if conditions make such procedure practicable and no objection is shown by his records, furnish the applicant with an estimate of the cost of field and office work, and upon receipt of the deposit required will issue appropriate instructions for the survey of the claim, such survey to be made not later than the next surveying season. The sum so deposited by the applicant for survey will be deemed an appropriation thereof and will be held to be expended in the payment of the cost of the survey, including field and office work, and upon the acceptance of the survey any excess over the cost shall be repaid to the depositor or his legal representative.

                (b) In case it is decided that by reason of the inaccessibility of the locality embraced in an application for the survey, or by reason of other conditions, it will result to the advantage of the Government or claimant to have the survey executed by a deputy surveyor, the State Director will deliver an order to the applicant for such survey, which will be sufficient authority for any deputy surveyor to make a survey of the claim.
                (c) In the latter contingency the survey must be made at the expense of the applicant, and no right will be recognized as initiated by such application unless actual work on the survey is begun and carried to completion without unnecessary delay.
              
              
                § 2562.5
                Publication and posting.
                The instructions given in subpart 1824 of this chapter, relative to publication and posting.
              
              
                § 2562.6
                Form of entry.
                Claims initiated by occupancy after survey must conform thereto in occupation and application, but if the public surveys are extended over the lands after occupancy and prior to application, the claim may be presented in conformity with such surveys, or, at the election of the applicant, a special survey may be had.
              
              
                § 2562.7
                Patent.
                The application and proofs filed therewith will be carefully examined and, if all be found regular, the application will be allowed and patent issued upon payment for the land at the rate of $2.50 per acre, and in the absence of objections shown by his records.
              
            
            
              Subpart 2563—Homesites or Headquarters
              
                Source:
                35 FR 9599, June 13, 1970, unless otherwise noted.
              
              
                § 2563.0-2
                Purpose.
                (a) Act of March 3, 1927. The purpose of this statute is to enable fishermen, trappers, traders, manufacturers, or others engaged in productive industry in Alaska to purchase small tracts of unreserved land in the State, not exceeding 5 acres, as homesteads or headquarters.
                (b) [Reserved]
              
              
                § 2563.0-3
                Authority.
                (a) The Act of March 3, 1927 (44 Stat. 1364; 43 U.S.C. 687a), as amended, authorizes the sale as a homestead or headquarters of not to exceed five acres of unreserved public lands in Alaska at the rate of $2.50 per acre, to any citizen of the United States 21 years of age employed by citizens of the United States, association of such citizens, or by corporations organized under the laws of the United States, or of any State or Territory, whose employer is engaged in trade, manufacture, or other productive industry in Alaska, and to any such person who is himself engaged in trade, manufacture or other productive industry in Alaska. The lands must be nonmineral in character except that lands that may be valuable for coal, oil, or gas deposits are subject to disposition under the provisions of the Act of March 8, 1922 (42 Stat. 415, 43 U.S.C. 270-11, 270-12), as amended.
                (b) The Act of May 26, 1934 (48 Stat. 809; 43 U.S.C. 687a) amended section 10 of the Act of May 14, 1898 (30 Stat. 413), as amended by the Act of March 3, 1927 (44 Stat. 1364), so as to provide that any citizen, after occupying land of the character described in said section of a homestead or headquarters, in a habitable house not less than 5 months each year for 3 years, may purchase such tract, not exceeding 5 acres, in a reasonably compact form, without a showing as to his employment or business, upon the payment of $2.50 per acre, the minimum payment for any one tract to be $10.
              
              
                § 2563.0-7
                Cross references.
                See the following parts in this subchapter: for Indian and Eskimo allotments, part 2530; for mining claims, subpart 3826; for school indemnity selections, subpart 2627; for shore space, subpart 2094 for trade and manufacturing sites, subpart 2562.
              
              
                § 2563.1
                Purchase of tracts not exceeding 5 acres, on showing as to employment or business (Act of March 3, 1927).
                (a) Notice of initiation of claim. A notice of the initiation of a claim under the Act of March 3, 1927, must designate the kind of trade, manufacture, or other productive industry in connection with which the claim is maintained or desired, and identify its ownership. The procedure as to notices will be governed in other respects by the provisions of § 2563.2-1(a) to (d).
                (b) [Reserved]
              
              
                § 2563.1-1
                Application.
                (a) Form and contents of applications. Applications under the Act of March 3, 1927, must be filed in duplicate in the proper office for the district in which the land is situated, and the claim must be in reasonably compact form. An application need not be under oath but must be signed by the applicant and corroborated by the statements of two persons and must show the following facts:
                (1) The age and citizenship of applicant.
                (2) The actual use and occupancy of the land for which application is made for a homestead or headquarters.
                (3) The date when the land was first occupied as a homestead or headquarters.
                (4) The nature of the trade, business, or productive industry in which applicant or his employer, whether a citizen, an association of citizens, or a corporation is engaged.
                (5) The location of the tract applied for with respect to the place of business and other facts demonstrating its adaptability to the purpose of a homestead or headquarters.
                (6) That no portion of the tract applied for is occupied or reserved for any purpose by the United States, or occupied or claimed by any natives of Alaska, or occupied as a town site or missionary station or reserved from sale, and that the tract does not include improvements made by or in possession of another person, association, or corporation.
                (7) That the land is not included within an area which is reserved because of springs thereon. All facts as to medicinal or other springs must be stated, in accordance with § 2311.2(a).
                (8) That no part of the land is valuable for mineral deposits other than coal, oil or gas, and that at the date of location no part of the land was claimed under the mining laws.
                (9) If the land desired for purchase is surveyed, the application must include a description of the tract by aliquot parts of legal subdivisions, not exceeding 5 acres. If the tract is situated in the fractional portion of a sectional lotting, the lot may be subdivided; where such subdivision, however, would result in narrow strips or other areas containing less than 21/2 acres, not suitable for disposal as separate units, such adjoining excess areas, in the discretion of the authorized officer and with the consent of the applicant, may be included with the tract applied for, without subdividing and the application will be amended accordingly. Where a supplemental plat is required, to provide a proper description, it will be prepared at the time of approval of the application.
                (10) If the land is unsurveyed, the application must be accompanied by a petition for survey, describing the tract applied for with as much certainty as possible, without actual survey, not exceeding 5 acres, and giving the approximate latitude and longitude of one corner of the claim.
                (b) Filing fee. All applications must be accompanied by an application service fee of $10 which will not be returnable.
                (c) Time for filing application. Application to purchase a claim, along with the required proof or showing, must be filed within 5 years after the filing of notice of the claim.
              
              
                § 2563.1-2
                Approval.
                Care will be taken in all cases before patent issues to see that the lands applied for are used for the purposes contemplated by the said Act of March 3, 1927, and that they are not used for any purpose inconsistent therewith.
              
              
                § 2563.2
                Purchase of tracts not exceeding 5 acres, without showing as to employment or business (Act of May 26, 1934).
              
              
                § 2563.2-1
                Procedures for initiating claim.
                (a) Who must file. Any qualified person initiating a claim under the Act of May 26, 1934, must file notice of the claim for recordation in the proper office for the district in which the land is situated, within 90 days after such initiation.
                (b) Form of notice. The notice must be filed on a form approved by the Director in triplicate if the land is unsurveyed, or in duplicate if surveyed, and shall contain: (1) The name and address of the claimant, (2) age and citizenship, (3) date of settlement and occupancy, and (4) the description of the land by legal subdivisions, section, township and range, if surveyed, or, if unsurveyed, by metes and bounds with reference to some natural object or permanent monument, giving, if desired, the approximate latitude and longitude.
                (c) Failure to file notice. Unless a notice of the claim is filed within the time prescribed in paragraph (a) of this section no credit shall be given for occupancy of the site prior to filing of notice in the proper office, or application to purchase, whichever is earlier.
                (d) Recording fee. The notice of the claim must be accompanied by a remittance of $10.00, which will be applied as a service charge for recording the notice, and will not be returnable, except in cases where the notice is not acceptable to the proper office for recording because the land is not subject to the form of disposition specified in the notice.
                (e) Form and contents of application. Applications under the Act of May 26, 1934, must be filed in duplicate, if for surveyed land, and in triplicate, if for unsurveyed land, in the proper office for the district within which the land is situated.
                An application need not be under oath but must be signed by the applicant and corroborated by the statements of two persons and must show the following facts:
                (1) Full name, post office address and age of applicant.
                (2) Whether the applicant is a native-born or naturalized citizen of the United States, and if naturalized, evidence of such naturalization must be furnished.
                (3) A description of the habitable house on the land, the date when it was placed on the land, and the dates each year from which and to which the applicant has resided in such house.
                (4) That no portion of the tract applied for is occupied or reserved for any purpose by the United States, or occupied or claimed by any native of Alaska, or occupied as a townsite, or missionary station, or reserved from sale, and that the tract does not include improvements made by or in the possession of any other person, association, or corporation.
                (5) That the land is not included within an area which is reserved because of hot, medicinal or other springs, as explained in § 2311.2(a) of this chapter. If there be any such springs upon or adjacent to the land, on account of which the land is reserved, the facts relative thereto must be set forth in full.
                (6) That no part of the land is valuable for mineral deposits other than coal, oil or gas, and that at the date of location no part of the land was claimed under the mining laws.
                (7) That the applicant has not theretofore applied for land under said act, or if he has previously purchased a tract he should make a full showing as to the former purchase and the necessity for the second application.
                (8) An application for surveyed land must describe the land by aliquot parts of legal subdivisions, not exceeding 5 acres. If the tract is situated in the fractional portion of a sectional lotting, the lot may be subdivided; where such subdivision, however, would result in narrow strips or other areas containing less than 21/2 acres, not suitable for disposal as separate units, such adjoining excess areas, in the discretion of the authorized officer and with the consent of the applicant, may be included with the tract applied for, without subdividing, and the application will be amended accordingly. Where a supplemental plat is required to provide a proper description, it will be prepared at the time of approval of the application.
                (9) All applications for unsurveyed land must be accompanied by a petition for survey, describing the land applied for with as much certainty as possible, without actual survey, not exceeding 5 acres, and giving the approximate latitude and longitude of one corner of the claim.
                (f) Filing fee. All applications must be accompanied by an application service fee of $10 which will not be returnable.
                (Sec. 10, 30 Stat. 413, as amended; 48 U.S.C. 461)
              
            
            
              
              Subpart 2564—Native Townsites
              
                Source:
                35 FR 9601, June 13, 1970, unless otherwise noted.
              
              
                § 2564.0-3
                Authority.
                The Act of May 25, 1926, (44 Stat. 629; 43 U.S.C. 733-736) provides for the townsite survey and disposition of public lands set apart or reserved for the benefit of Indian or Eskimo occupants in trustee townsites in Alaska and for the survey and disposal of the lands occupied as native towns or villages. The Act of February 26, 1948 (62 Stat. 35; 43 U.S.C. 737), provides for the issuance of an unrestricted deed to any competent native for a tract of land claimed and occupied by him within any such trustee townsite.
              
              
                § 2564.0-4
                Responsibility.
                (a) Administration of Indian possessions in trustee towns. As to Indian possessions in trustee townsites in Alaska established under authority of section 11 of the Act of March 3, 1891 (26 Stat. 1009; 43 U.S.C. 732), and for which the townsite trustee has closed his accounts and been discharged as trustee, and as to such possessions in other trustee townsites in Alaska, such person as may be designated by the Secretary of the Interior will perform all necessary acts and administer the necessary trusts in connection with the Act of May 25, 1926.
                (b) Administration of native towns. The trustee for any and all native towns in Alaska which may be established and surveyed under authority of section 3 of the said Act of May 25, 1926 (44 Stat. 630; 43 U.S.C. 735), will take such action as may be necessary to accomplish the objects sought to be accomplished by that section.
              
              
                § 2564.1
                Application for restricted deed.
                A native Indian or Eskimo of Alaska who occupies and claims a tract of land in a trustee townsite and who desires to obtain a restricted deed for such tract should file application therefor on a form approved by the Director, with the townsite trustee.
              
              
                § 2564.2
                No payment, publication or proof required on entry for native towns.
                In connection with the entry of lands as a native town or village under section 3 of the said Act of May 25, 1926, no payment need be made as purchase money or as fees, and the publication and proof which are ordinarily required in connection with trustee townsites will not be required.
              
              
                § 2564.3
                Native towns occupied partly by white occupants.
                Native towns which are occupied partly by white lot occupants will be surveyed and disposed of under the provisions of both the Act of March 3, 1891 (26 Stat. 1095, 1099), and the Act of May 25, 1926 (44 Stat. 629).
              
              
                § 2564.4
                Provisions to be inserted in restricted deeds.
                The townsite trustee will note a proper reference to the Act of May 25, 1926, on each deed which is issued under authority of that act and each such deed shall provide that the title conveyed is inalienable except upon approval of the Secretary of the Interior or his authorized representative, and that the issuance of the restricted deed does not subject the tract to taxation, to levy and sale in satisfaction of the debts, contracts or liabilities of the transferee, or to any claims of adverse occupancy or law of prescription; also, if the established streets and alleys of the townsite have been extended upon and across the tract, that there is reserved to the townsite the area covered by such streets and alleys as extended. The deed shall further provide that the approval by the Secretary of the Interior or his authorized representative of a sale by the Indian or Eskimo transferee shall vest in the purchaser a complete and unrestricted title from the date of such approval.
              
              
                § 2564.5
                Sale of land for which restricted deed was issued.

                When a native possessing a restricted deed for land in a trustee townsite issued under authority of the Act of May 25, 1926 (44 Stat. 629; 43 U.S.C. 733-736), desires to sell the land, he should execute a deed on a form approved by the Director, prepared for the approval of the Secretary of the Interior, or his authorized representative, and send it to the townsite trustee in Alaska. The townsite trustee will forward the deed to the Area Director of the Bureau of Indian Affairs who will determine whether it should be approved. Where the deed is approved it shall be returned by the Area Director, Bureau of Indian Affairs, through the townsite trustee to the vendor. In the event the Area Director determines that the deed shall not be approved, he shall so inform the native possessing the restricted deed, who shall have a right of appeal from such finding or decision to the Commissioner of Indian Affairs within sixty days from the date of notification of such finding or decision. The appeal shall be filed with the Area Director. Should the Commissioner uphold the decision of the Area Director, he shall notify the applicant of such action, informing him of his right of appeal to the Secretary of the Interior.
              
              
                § 2564.6
                Application for unrestricted deed.
                Any Alaska native who claims and occupies a tract of land in a trustee townsite and is the owner of land under a restricted deed issued under the Act of May 25, 1926 (44 Stat. 629; 43 U.S.C. 732-737) may file an application for an unrestricted deed pursuant to the Act of February 26, 1948 (62 Stat. 35; 43 U.S.C. 732-737), with the townsite trustee. The application must be in writing and must contain a description of the land claimed and information regarding the competency of the applicant. It must also contain evidence substantiating the claim and occupancy of the applicant, except when the applicant has been issued a restricted deed for the land. A duplicate copy of the application must be submitted by the applicant to the Area Director of the Bureau of Indian Affairs.
              
              
                § 2564.7
                Determination of competency or noncompetency; issuance of unrestricted deed.
                (a) Upon a determination by the Bureau of Indian Affairs that the applicant is competent to manage his own affairs, and in the absence of any conflict or other valid objection, the townsite trustee will issue an unrestricted deed to the applicant. Thereafter all restrictions as to sale, encumbrance, or taxation of the land applied for shall be removed, but the said land shall not be liable to the satisfaction of any debt, except obligations owed to the Federal Government, contracted prior to the issuance of such deed. Any adverse action under this section by the townsite trustee shall be subject to appeal to the Board of Land Appeals, Office of the Secretary, in accordance with part 4 of 43 CFR Subtitle A.
                (b) In the event the Area Director determines that the applicant is not competent to manage his own affairs, he shall so inform the applicant, and such applicant shall have a right of appeal from such finding or decision to the Commissioner of Indian Affairs, within 60 days from the date of notification of such finding or decision. The appeal shall be filed with the Area Director. Should the Commissioner uphold the decision of the Area Director, he shall notify the applicant of such action, informing him of his right of appeal to the Secretary of the Interior.
                (c) Except as provided in this section, the townsite trustee shall not issue other than restricted deeds to Indian or other Alaska natives.
                (43 U.S.C. 733-735, 737)
                [35 FR 9601, June 13, 1970, as amended at 41 FR 29122, July 15, 1976]
              
            
            
              Subpart 2565—Non-native Townsites
              
                Source:
                35 FR 9601, June 13, 1970, unless otherwise noted.
              
              
                § 2565.0-3
                Authority.
                The entry of public lands in Alaska for townsite purposes, by such trustee or trustees as may be named by the Secretary of the Interior for that purpose, is authorized by section 11 of the Act of March 3, 1891 (sec. 11, 26 Stat. 1099; 43 U.S.C. 732).
              
              
                § 2565.0-7
                Cross reference.
                Townsites in Alaska may be reserved by the President and sold as provided for in sections 2380 and 2381 of the Revised Statutes; 43 U.S.C. 711, 712. The regulations governing these townsites are contained in §§ 2760.0-3 and 2761.3.
              
              
                
                § 2565.1
                General requirements.
                (a) Survey of exterior lines; exclusions from townsite survey. If the land is unsurveyed the occupants must by application to the State Director, obtain a survey of the exterior lines of the townsite which will be made at Government expense. There must be excluded from the tract to be surveyed and entered for the townsite any lands set aside by the district court under section 31 of the Act of June 6, 1900 (31 Stat. 332; 48 U.S.C. 40), for use as jail and courthouse sites, also all lands needed for Government purposes or use, together with any existing valid claim initiated under Russian rule.
                (b) Petition for trustee and for survey of lands into lots, blocks, etc. When the survey of the exterior lines has been approved, or if the townsite is on surveyed land, a petition, signed by a majority of occupants of the land, will be filed in the proper office requesting the appointment of trustee and the survey of the townsite into lots, blocks, and municipal reservations for public use, the expense thereof to be paid from assessments upon the lots, as provided in § 2565.3(b) of this part.
                (c) Designation of trustee; payment required: area enterable. If the petition be found sufficient, the Secretary of the Interior will designate a trustee to make entry of the townsite, payment for which must be made at the rate of $1.25 per acre. If there are less than 100 inhabitants the area of the townsite is limited to 160 acres; if 100 and less than 200, to 320 acres; if more than 200, to 640 acres, this being the maximum area allowed by the statute.
              
              
                § 2565.2
                Application; fees; contests and protests.
                (a) Filing of application; publication and posting; submission of proof. The trustee will file his application and notice of intention to make proof, and thereupon the authorizing officer will issue the usual notice of making proof, to be posted and published at the trustee's expense, for the time and in the manner as in other cases provided, and proof must be made showing occupancy of the tract, number of inhabitants thereon, character of the land, extent, value, and character of improvements, and that the townsite does not contain any land occupied by the United States for school or other purposes or land occupied under any existing valid claim initiated under Russian rule.
                (b) Application service fee. The trustee's application shall be accompanied by $10 application service fee which shall not be returnable.
                (c) Expense money to be advanced by lot occupants. The occupants will advance a sufficient amount of money to pay for the land and the expenses incident to the entry to be refunded to them when realized from lot assessments.
                (d) Contests and protests. Applications for entry will be subject to contest or protest as in other cases.
              
              
                § 2565.3
                Subdivision.
                (a) Subdivision of land and payment therefore. After the entry is made, the townsite will be subdivided by the United States into blocks, lots, streets, alleys, and municipal public reservations. The expense of such survey will be paid from the appropriation for surveys in Alaska reimbursable from the lot assessments collected.
                (b) Lot assessments. The trustee will assess against each lot, according to area, its share of the cost of the subdivisional survey. The trustee will make a valuation of each occupied or improved lot in the townsite and assess upon such lots, according to their value, such rate and sum in addition to the cost of their share of the survey as will be necessary to pay all other expenses incident to the execution of his trust which have accrued up to the time of such levy. More than one assessment may be made if necessary to effect the purpose of the Act of March 3, 1891, and this section.
                (c) Award and disposition of lots after subdivisional survey. On the acceptance of the plat by the Bureau of Land Management, the trustee will publish a notice that he will, at the end of 30 days from the date thereof, proceed to award the lots applied for, and that all lots for which no applications are filed within 120 days from the date of said notice will be subject to disposition to the highest bidder at public sale. Only those who were occupants of lots or entitled to such occupancy at the date of the approval of final subdivisional townsite survey or their assigns thereafter, are entitled to the allotments herein provided. Minority and coverture are not disabilities.
              
              
                § 2565.4
                Deeds.
                (a) Applications for deeds. Claimants should file their applications for deeds, setting forth the grounds of their claims for each lot applied for, which should be corroborated by two witnesses.
                (b) Issuance of deeds; procedure on conflicting applications. (1) Upon receipt of the patent and payment of the assessments the trustee will issue deeds for the lots. The deeds will be acknowledged before an officer duly authorized to take acknowledgements of deeds at the cost of the grantee. In case of conflicting applications for lots, the trustee, if he considers it necessary, may order a hearing to be conducted in accordance with the part 1850 of this chapter.
                (2) No deed will be issued for any lot involved in a contest until the case has been finally closed. Appeals from any decision of the trustee or from decisions of the Bureau of Land Management may be taken in the manner provided by part 1840 of this chapter.
              
              
                § 2565.5
                Sale of the land.
                (a) Public sale of unclaimed lots. After deeds have been issued to the parties entitled thereto the trustee will publish or post notice that he will sell, at a designated place in the town and at a time named, to be not less than 30 days from date, at public outcry, for cash, to the highest bidder, all lots and tracts remaining unoccupied and unclaimed at the date of the approval of final subdivisional townsite survey, and all lots and tracts claimed and awarded on which the assessments have not been paid at the date of such sale. The notice shall contain a description of the lots and tracts to be sold, made in two separate lists, one containing the lots and tracts unclaimed at the date of the approval of final subdivisional townsite survey and the other the lots and tracts claimed and awarded on which the assessments have not been paid. Should any delinquent allottee, prior to the sale of the lot claimed by him, pay the assessments thereon, together with the pro rata cost of the publication and the cost of acknowledging deed, a deed will be issued to him for such lot, and the lot will not be offered at public sale. Where notice by publication is deemed advisable the notice will be published once a week for 5 consecutive weeks in accordance with § 1824.3 of this chapter prior to the date of sale, and in any event copies of such notice shall be posted in three conspicuous places within the townsite. Each lot must be sold at a fair price, to be determined by the trustee, and he is authorized to reject any and all bids. Lots remaining unsold at the close of the public sale in an unincorporated town may again be offered at a fair price if a sufficient demand appears therefor.
                (b) Sales to Federal, State and local governmental agencies. (1) Any lot or tract in the townsite which is subject to sale to the highest bidder by the trustee pursuant to this section may in lieu of disposition at public sale be sold by the trustee at a fair value to be fixed by him to any Federal or State agency or instrumentality or to any local governmental agency or instrumentality of the State for use for public purposes.
                (2) All conveyances under this section shall be subject to such conditions, limitations, or stipulations as the trustee shall determine are necessary or appropriate in the circumstances, including, where he deems proper, a provision for reversion of title to the trustee or his successor in interest. Any such provision for reversion of title, however, shall by its terms cease to be in effect 25 years after the conveyance.

                (3) Conveyances under this section for lands within any incorporated city, town, village, or municipality may be made only after the proposed conveyance has received the approval of the city, town, or village council, or of the local official designated by such council. Such conveyances for lands within any unincorporated city, town, village or municipality may be made only after notice of the proposed conveyance, together with the opportunity to be heard, has been given by the proposed grantee to the residents or occupants thereof in accordance with the requirements for such notice in the case of the public sale of unclaimed lots in a trustee townsite. Any decision of the trustee which is adverse to a protest will be subject to the right of appeal under part 1840 of this chapter. Upon filing of an appeal pursuant to that part, action by the trustee on the conveyance will be suspended pending final decision on the appeal.
              
              
                § 2565.6
                Rights-of-way.
                (a) Notwithstanding any other provisions of this part, the trustee is authorized to grant rights-of-way for public purposes across any unentered lands within the townsite. This authority is expressly limited to grants of rights-of-way to cities, towns, villages, and municipalities, and to school, utility, and other types of improvement districts, and to persons, associations, companies, and corporations engaged in furnishing utility services to the general public, and to the United States, any Federal or State agency or instrumentality for use for public purposes.
                (b) The trustee may in his discretion fix a reasonable charge for any grant under this authority to private persons, associations, companies and corporations, and to Federal and State agencies and instrumentalities, which charge shall be a lump sum. All grants shall be subject to such conditions, limitations, or stipulations as the trustee shall determine are necessary or appropriate in the circumstances. No grants of rights-of-way under this authority shall be made across or upon lands on which prior rights of occupancy or entry have vested under the law.
                (c) Grants of rights-of-way under this section to Federal and State agencies and instrumentalities to private persons, associations, companies, or corporations affecting lands within any incorporated city, town, village, or municipality, may be made only after the proposed grant has received the approval of the city, town, or village council, or, where applicable, the municipal board or commission having authority under state law to approve rights-of-way for local public utility purposes. Grants of such rights-of-way to Federal and State agencies and instrumentalities and to private persons, associations, companies, or corporations within unincorporated cities, towns, villages, or municipalities may be made only after notice of the proposed grant, together with the opportunity to be heard, has been given by the proposed grantee to the residents or occupants thereof in accordance with the requirements for such notice in the case of the public sale of unclaimed lots in a trustee townsite. Any decision by the trustee which is adverse to a protest will be subject to the right of appeal under part 1840 of this chapter. Upon the filing of an appeal, action by the trustee on the application for right-of-way will be suspended pending final decision on the appeal.
              
              
                § 2565.7
                Final report of trustee; disposition of unexpended moneys and unsold lots.
                After the disposal of a sufficient number of lots to pay all expenses incident to the execution of the trust, including the cost of the subdivisional survey, the trustee will make and transmit to the Bureau of Land Management his final report of his trusteeship, showing all amounts received and paid out and the balance remaining on hand derived from assessments upon the lots and from the public sale. The proceeds derived from such sources, after deducting all expenses, may be used by the trustee on direction of the Secretary of the Interior, where the town is unincorporated, in making public improvements, or, if the town is incorporated such remaining proceeds may be turned over to the municipality for the use and benefit thereof. After the public sale and upon proof of the incorporation of the town, all lots then remaining unsold will be deeded to the municipality, and all municipal public reserves will, by a separate deed, be conveyed to the municipality in trust for the public purposes for which they were reserved.
              
              
                § 2565.8
                Records to be kept by trustee.
                The trustee shall keep a tract book of the lots and blocks, a record of the deeds issued, a contest docket, and a book of receipts and disbursements.
              
              
                
                § 2565.9
                Disposition of records on completion of trust.
                The trustee's duties having been completed, the books of accounts of all his receipts and expenditures, together with a record of his proceedings as provided in § 2565.8 of this part with all papers, other books, and everything pertaining to such townsite in his possession and all evidence of his official acts shall be transmitted to the Bureau of Land Management to become a part of the records thereof, excepting from such papers, however, in case the town is incorporated, the subdivisional plat of the townsite, which he will deliver to the municipal authorities of the town, together with a copy of the townsite tract book or books, taking a receipt therefore to be transmitted to the Bureau of Land Management.
                (Sec. 11, 26 Stat. 1099; 48 U.S.C. 355)
              
            
            
              Subpart 2566—Alaska Railroad Townsites
              
                Source:
                35 FR 9603, June 13, 1970, unless otherwise noted.
              
              
                § 2566.0-3
                Authority.
                It is hereby ordered that the administration of that portion of the Act of March 12, 1914 (38 Stat. 305; 43 U.S.C. 975, 975a-975g) relating to the withdrawal, location and disposition of townsites shall be in accordance with the following regulations and provisions.
                (a) Orders revoked. All Executive orders heretofore issued for the disposition of townsites along the Government railroads in Alaska are hereby revoked so far as they conflict with §§ 2566.1 and 2566.2. This order is intended to take the place of all other orders making provisions for the sale and disposal of lots in said townsites along Government railroads in Alaska under the provisions of said Act.
                (b) Amendments—(1) Executive Orders 3529 and 5136. Sections 2566.1 and 2566.2 are amended by E.O. 3529, Aug. 9, 1921 and E.O. 5136, June 12, 1929.
                (2) The designation of the Alaskan Engineering Commission has been changed to The Alaska Railroad. All matters which formerly were under the control of the chairman of said commission now are under the supervision of the general manager of the said railroad. The functions formerly exercised by the Commissioner of the General Land Office have been transferred to the Director, Bureau of Land Management.
                (3) Due to the change in organization, plats of Alaska Railroad townsites are not approved by an official of the Alaska Railroad.
                (4) The State Director in Alaska has been designated as Superintendent of Sales of Alaska Railroad townsites.
                (c) Executive Order 5136. (1) It is ordered that Executive Order 3489, issued June 10, 1921, containing the Alaska Railroad Townsite Regulations, is hereby amended to authorize the Secretary of the Interior to reappraise and sell the unimproved lots in Nenana Townsite, Alaska, belonging to the United States, and to readjust the assessments levied against them for the improvement of streets, sidewalks, and alleys, and for the promotion of sanitation and fire protection by the Alaska Railroad prior to August 31, 1921.
                (2) As to the lots within said townsite which have been forfeited for failure to pay such assessments, upon which valuable improvements have been placed, the provisions of said order regarding the collection of the unpaid assessments remain effective.
                (3) This order shall continue in full force and effect unless and until revoked by the President or by Act of Congress.
                (Sec. 24, 26 Stat. 1103; as amended, sec. 1, 36 Stat. 347; sec. 1, 38 Stat. 305; sec. 11, 39 Stat. 865; 16 U.S.C. 471, 43 U.S.C. 141, 43 U.S.C. 975f, 43 U.S.C. 301)
              
              
                § 2566.0-7
                Cross references.
                (a) Sales of railroad townsites in Alaska, provided for by Executive Order 3489 of June 10, 1921, §§ 2566.1(a) to (f) and 2566.0-3(a), will be made by the authorized officer in Alaska, as superintendent of sales of railroad townsites in accordance with townsite regulations contained in §§ 2760.0-3 to 2761.2(e) so far as those regulations are applicable.
                (b) For surveys, Alaska, see part 9180 of this chapter. For townsites, Alaska, see § 2565.0-7.
              
              
                
                § 2566.1
                General procedures.
                (a) Reservations. The Alaska Railroad will file with the Secretary of the Interior, when deemed necessary, its recommendations for the reservation of such areas as in its opinion may be needed for townsite purposes. The Secretary of the Interior will thereupon transmit such recommendations to the President with his objections thereto or concurrence therewith. If approved by the President, the reservation will be made by Executive order.
                (b) Survey. When in the opinion of the Secretary of the Interior the public interests require a survey of any such reservation, he shall cause to be set aside such portions thereof for railroad purposes as may be selected by the Alaska Railroad, and cause the remainder, or any part thereof, to be surveyed into urban or suburban blocks and lots of suitable size, and into reservations for parks, schools, and other public purposes and for Government use. Highways should be laid out, where practicable, along all shore lines, and sufficient land for docks and wharf purposes along such shore lines should be reserved in such places as there is any apparent necessity therefor. The survey will be made under the supervision of the Bureau of Land Management.
                (c) Preference right. Any person residing in a reserved townsite at the time of the subdivisional survey thereof in the field and owning and having valuable and permanent improvements thereon, may, in the discretion of the Secretary of the Interior, be granted a preference right of entry, of not exceeding two lots on which he may have such improvements by paying the appraised price fixed by the superintendent of sale, under such regulations as the Secretary of the Interior may prescribe. Preference right proof and entry, when granted, must be made prior to the date of the public sale.
              
              
                § 2566.2
                Public sale.
                (a) Generally. The unreserved and unsold lots will be offered at public sale to the highest bidder at such time and place, and after such publication of notice, if any, as the Secretary of the Interior may direct.
                (b) Superintendent's authority. Under the supervision of the Secretary of the Interior the superintendent of the sale will be, and he is hereby, authorized to make all appraisements of lots and at any time to reappraise any lot which in his judgment is not appraised at the proper amount, or to fix a minimum price for any lot below which it may not be sold, and he may adjourn, or postpone the sale of any lots to such time and place as he may deem proper.
                (c) Manner and terms of public sale. (1) The Secretary of the Interior shall by regulations prescribe the manner of conducting the public sale, the terms thereof and forms therefor and he may prescribe what failures in payment will subject the bidder or purchaser to a forfeiture of his bid or right to the lot claimed and money paid thereon. The superintendent of sale will at the completion of the public sale deposit with the receiver of the proper local land office the money received and file with its officers the papers deposited with him by said bidder, together with his certificate as to successful bidder.
                (2) If it be deemed advisable, the Director, Bureau of Land Management may direct the receiver of public moneys of the proper district to attend sales herein provided for in which event the cash payment required shall be paid to the said receiver.
              
            
            
              Subpart 2568—Alaska Native Allotments For Certain Veterans
              
                Source:
                65 FR 40961, June 30, 2000, unless otherwise noted.
              
              
                Purpose
                
                  § 2568.10
                  What Alaska Native allotment benefits are available to certain Alaska Native veterans?
                  Eligible Alaska Native veterans may receive an allotment of one or two parcels of Federal land in Alaska totaling no more than 160 acres.
                
              
              
                Regulatory Authority
                
                  § 2568.20
                  What is the legal authority for these allotments?

                  (a) The Alaska Native Claims Settlement Act, 43 U.S.C. 1601 et seq. (ANCSA), as amended.
                  
                  (b) Section 432 of Public Law 105-276, the Appropriations Act for the Departments of Veterans Affairs and Housing and Urban Development for fiscal year 1999, 43 U.S.C. 1629g, which amended ANCSA by adding section 41.
                  (c) Section 301 of Public Law 106-559, the Indian Tribal Justice Technical and Legal Assistance Act of 2000, which amended section 41 of ANCSA.
                  (d) The Native Allotment Act of 1906, 34 Stat. 197, as amended, 42 Stat. 415 and 70 Stat. 954, 43 U.S.C. 270-1 through 270-3 (1970).
                  [65 FR 40961, June 30, 2000, as amended at 66 FR 52547, Oct. 16, 2001]
                
                
                  § 2568.21
                  Do other regulations directly apply to these regulations?
                  Yes. The regulations implementing the Native Allotment Act of 1906, 43 CFR Subpart 2561, also apply to Alaska Native Veteran Allotments to the extent they are not inconsistent with section 41 of ANCSA or other provisions in this Subpart.
                
              
              
                Definitions
                
                  § 2568.30
                  What terms do I need to know to understand these regulations?
                  
                    Alaska Native is defined in the Native Allotment Act of 1906 as amended by the Act of August 2, 1956, 70 Stat. 954.
                  
                    Allotment has the same meaning as in 43 CFR 2561.0-5(b).
                  
                    Conservation System Unit has the same meaning as under Sec. 102(4) of the Alaska National Interest Lands Conservation Act of December 2, 1980, 16 U.S.C. 3102(4).
                  
                    Consistent and inconsistent mean compatible and incompatible, respectively, in accordance with the guidelines in these regulations in §§ 2568.102 through 2568.106.
                  
                    Veteran has the same meaning as in 38 U.S.C. 101, paragraph 2.
                
              
              
                Information Collection
                
                  § 2568.40
                  Does BLM have the authority to ask me for the information required in these regulations?
                  (a) Yes. The Office of Management and Budget has approved, under 44 U.S.C. 3507, the information collection requirements contained in Subpart 2568 and has assigned them clearance number 1004-0191 for Form AK-2561-10. BLM uses this information to determine if using the public lands is appropriate. You must respond to obtain a benefit.
                  (b) BLM estimates that the public reporting burden for this information is as follows: 28 hours per response to fill out form AK-2561-10. These estimates include the time for reviewing instruction, searching existing data sources, gathering and maintaining the data needed and completing the collection of information.
                  (c) Send comments regarding this burden estimate or any other aspect of this collection to the Information Collection Clearance Officer, Bureau of Land Management, 1849 C St. N.W., Mail Stop 401 LS, Washington, D.C. 20240.
                
              
              
                Who Is Qualified for an Allotment
                
                  § 2568.50
                  What qualifications do I need to be eligible for an allotment?
                  To qualify for an allotment you must:
                  (a) Have been eligible for an allotment under the Native Allotment Act as it was in effect before December 18, 1971; and
                  (b) Establish that you used land in accordance with the regulation in effect before December 18, 1971, and that the land is still owned by the Federal government; and
                  (c) Be a veteran who served at least six months between January 1, 1969, and December 31, 1971, or enlisted or was drafted after June 2, 1971, but before December 3, 1971; and
                  (d) Not have already received conveyance or approval of an allotment. (However, if you are otherwise qualified to receive an allotment under the Alaska Native Veterans Allotment Act, you will still qualify even if you received another allotment interest by inheritance, devise, gift, or purchase); and
                  (e) Not have a Native allotment application pending on October 21, 1998; and
                  (f) Reside in the State of Alaska or, in the case of a deceased veteran, have been a resident of Alaska at the time of death.
                  [65 FR 40961, June 30, 2000, as amended at 66 FR 52547, Oct. 16, 2001]
                
              
              
                
                Personal Representatives
                
                  § 2568.60
                  May the personal representatives of eligible deceased veterans apply on their behalf?
                  Yes. The personal representative or special administrator, appointed in the appropriate Alaska State court proceeding, may apply for an allotment for the benefit of a deceased veteran's heirs if the deceased veteran served in South East Asia at any time during the period beginning August 5, 1964, and ending December 31, 1971, and during that period the deceased veteran:
                  (a) Was killed in action,
                  (b) Was wounded in action and later died as a direct consequence of that wound, as determined and certified by the Department of Veterans Affairs, or
                  (c) Died while a prisoner of war.
                  [65 FR 40961, June 30, 2000, as amended at 66 FR 52547, Oct. 16, 2001]
                
                
                  § 2568.61
                  What are the requirements for a personal representative?
                  The person filing the application must present proof of a current appointment as personal representative of the estate of the deceased veteran by the proper court, or proof that this appointment process has begun.
                
                
                  § 2568.62
                  Under what circumstances does BLM accept the appointment of a personal representative?
                  BLM will accept an appointment of personal representative made any time after an eligible person dies, even if that appointment came before enactment of the Alaska Native Veterans Allotment Act.
                
                
                  § 2568.63
                  Under what circumstances does BLM reject the appointment of a personal representative?
                  If the appointment process is incomplete at the time of allotment application filing, the prospective personal representative must file the proof of appointment with BLM within 18 months after the application filing deadline or BLM will reject the application.
                
                
                  § 2568.64
                  Are there different requirements for giving an allotment to the estate of a deceased veteran?
                  No, the estate of the deceased veteran eligible under § 2568.60 must meet the same requirements for a Native allotment as other living Alaska Native veterans. In addition, a deceased veteran must have been a resident of Alaska at the time of death.
                
              
              
                Applying for an Allotment
                
                  § 2568.70
                  If I am qualified for an allotment, when can I apply?
                  If you are qualified, you can apply between July 31, 2000 and January 31, 2002.
                
                
                  § 2568.71
                  Where do I file my application?
                  You must file your application in person or by mail with the BLM Alaska State Office in Anchorage, Alaska.
                
                
                  § 2568.72
                  When does BLM consider my application to be filed too late?
                  BLM will consider applications to be filed too late if they are:
                  (a) Submitted in person after the deadline in section 2568.70, or
                  (b) Postmarked after the deadline in section 2568.70.
                
                
                  § 2568.73
                  Do I need to fill out a special application form?
                  Yes. You must complete form no. AK-2561-10, “Alaska Native Veteran Allotment Application.”
                
                
                  § 2568.74
                  What else must I file with my application?
                  You must also file:
                  (a) A Certificate of Indian Blood (CIB), which is a Bureau of Indian Affairs form,
                  (b) A DD Form 214 “Certificate of Release or Discharge from Active Duty” or other documentation from the Department of Defense (DOD) to verify military service, as well as any information on cause of death supplied by the Department of Veterans Affairs,
                  (c) A map at a scale of 1:63,360 or larger, sufficient to locate on-the-ground the land for which you are applying, and

                  (d) A legal description of the land for which you are applying. If there is a discrepancy between the map and the legal description, the map will control. The map must be sufficient to allow BLM to locate the parcel on the ground. You must also estimate the number of acres in each parcel.
                  [65 FR 40961, June 30, 2000, as amended at 71 FR 54202, Sept. 14, 2006]
                
                
                  § 2568.75
                  Must I include a Certificate of Indian Blood as well as a Department of Defense verification of qualifying military service when I file my application with BLM?
                  Yes.
                  (a) If the CIB or DOD verification of qualifying military service is missing when you file the application, BLM will ask you to provide the information within the time specified in a notice. BLM will not process the application until you file the necessary documents but will consider the application as having been filed on time.
                  (b) A personal representative filing on behalf of the estate of a deceased veteran must file the Department of Veterans Affairs verification of cause of death.
                
                
                  § 2568.76
                  Do I need to pay any fees when I file my application?
                  No. You do not need to pay a fee to file an application.
                
                
                  § 2568.77
                  [Reserved]
                
                
                  § 2568.78
                  Will my application segregate the land for which I am applying from other applications or land actions?
                  The filing of an application with a sufficient description to identify the lands will segregate those lands. “Segregation” has the same meaning as in 43 CFR 2091.0-5(b).
                
                
                  § 2568.79
                  Are there any rules about the number and size of parcels?
                  Yes. You may apply for one or two parcels, but if you apply for two parcels the two combined cannot total more than 160 acres. You may apply for less than 160 acres. Each parcel must be reasonably compact.
                
                
                  § 2568.80
                  Does the parcel have to be surveyed before I can receive title to it?
                  Yes. The land in your application must be surveyed before BLM can convey it to you. BLM will survey your allotment at no charge to you, or you may obtain a private survey. BLM must approve the survey if it is done by a private surveyor.
                
                
                  § 2568.81
                  If BLM finds errors in my application, will BLM give me a chance to correct them?
                  Yes. If you file your application during the 18-month filing period and BLM finds correctable errors, it will consider the application as having been filed on time once you correct them. BLM will send you a notice advising you of any correctable errors and give you at least 60 days to correct them. You must make corrections within the specified time or BLM will reject your application.
                
                
                  § 2568.82
                  If BLM decides that I have not submitted enough information to show qualifying use and occupancy, will it reject my application or give me a chance to submit more information?
                  (a) BLM will not reject your application without giving you an opportunity for a hearing to establish the facts of your use.
                  (b) If BLM cannot determine from the information you submit that you met the use and occupancy requirements of the 1906 Act, it will send you a notice saying that you have not submitted enough evidence and will give you at least 60 days to file additional information.
                  (c) If you do not submit additional evidence by the end of the time BLM gives you or if you submit additional evidence but BLM still cannot determine that you meet the use and occupancy requirements, the following process will occur:
                  (1) BLM will issue a formal contest complaint telling you why it believes it should reject your application.

                  (2) If you answer the complaint and tell BLM you want a hearing, BLM will ask an Administrative Law Judge (ALJ) of the Interior Department, Office of Hearings and Appeals, to preside over a hearing to establish the facts of your use and occupancy.
                  (3) The ALJ will evaluate all the written evidence and oral testimony and issue a decision.
                  (4) You can appeal this decision to the Interior Board of Land Appeals according to 43 CFR part 4.
                
              
              
                Available Lands—General
                
                  § 2568.90
                  If I qualify for an allotment, what land may BLM convey to me?
                  You may receive title only to:
                  (a) Land that:
                  (1) Is currently owned by the Federal government,
                  (2) Was vacant, unappropriated, and unreserved when you first began to use and occupy it,
                  (3) Has not been continuously withdrawn since before your sixth birthday,
                  (4) You started using before December 14, 1968, the date when Public Land Order 4582 withdrew all unreserved public lands in Alaska from all forms of appropriation and disposition under the public land laws, and
                  (5) You prove by a preponderance of the evidence that you used and occupied in a substantially continuous and independent manner, at least potentially exclusive of others, for five or more years. This possession of the land must not be merely intermittent. “Preponderance of evidence” means evidence which is more convincing than the evidence offered in opposition to it; that is, evidence which as a whole shows that the fact you are trying to prove is more likely a fact than not.
                  (b) Substitute land explained in 43 CFR 2568.110.
                
                
                  § 2568.91
                  Is there land owned by the Federal government that BLM cannot convey to me even if I qualify?
                  You cannot receive an allotment containing any of the following:
                  (a) A regularly used and recognized campsite that is primarily used by someone other than yourself. The campsite area that you cannot receive is that which is actually used as a campsite.
                  (b) Land presently selected by, but not conveyed to, the State of Alaska. The State may relinquish up to 160 acres of its selection to allow an eligible Native veteran to receive an allotment;
                  (c) Land presently selected by, but not conveyed to, a Native corporation as defined in 43 U.S.C. 1602(m). A Native corporation may relinquish up to 160 acres of its selection to allow an eligible Native veteran to receive an allotment, as long as the remaining ANCSA selection comports with the appropriate selection rules in 43 CFR 2650. Any such relinquishment must not cause the corporation to become underselected. See 43 U.S.C. 1621(j)(2) for a definition of underselection;
                  (d) Land designated as wilderness by statute;
                  (e) Land acquired by the Federal government through gift, purchase, or exchange;
                  (f) Land containing any development owned or controlled by a unit of government, or a person other than yourself;
                  (g) Land withdrawn or reserved for national defense, other than the National Petroleum Reserve-Alaska;
                  (h) National Forest land; or
                  (i) Land selected or claimed, but not yet conveyed, under a public land law, including but not limited to the following:
                  (1) Land within a recorded mining claim;
                  (2) Home sites;
                  (3) Trade and manufacturing sites;
                  (4) Reindeer sites and headquarters sites;
                  (5) Cemetery sites.
                
                
                  § 2568.92
                  [Reserved]
                
                
                  § 2568.93
                  Is there a limit to how much water frontage my allotment can include?
                  Yes, in some cases. You will normally be limited to a half-mile (referred to as 160 rods in the regulations at 43 CFR part 2094) along the shore of a navigable water body. If you apply for land that extends more than a half-mile, BLM will treat your application as a request to waive this limitation. As explained in 43 CFR 2094.2, BLM can waive the half-mile limitation if it determines the land is not needed for a harborage, wharf, or boat landing area, and that a waiver would not harm the public interest.
                
                
                  
                  § 2568.94
                  Can I receive an allotment of land that is valuable for minerals?
                  BLM can convey an allotment that is known to be or believed to be valuable for coal, oil, or gas, but the ownership of these minerals remains with the Federal government. BLM cannot convey to you land valuable for other kinds of minerals such as gold, silver, sand or gravel. If BLM conveys an allotment that is valuable for coal, oil, or gas, the allottee owns all minerals in the land except those expressly reserved to the United States in the conveyance.
                
                
                  § 2568.95
                  Will BLM try to reacquire land that has been conveyed out of Federal ownership so it can convey that land to a Native veteran?
                  No. The Alaska Native Veterans Allotment Act does not give BLM the authority to reacquire former Federal land in order to convey it to a Native veteran.
                
              
              
                Available Lands—Conservation System Units (CSU)
                
                  § 2568.100
                  What is a CSU?
                  A CSU is an Alaska unit of the National Park System, National Wildlife Refuge System, National Wild and Scenic Rivers System, National Trails System, National Wilderness Preservation System, or a National Forest Monument.
                
                
                  § 2568.101
                  If the land I used and occupied is within a CSU other than a National Wilderness or any part of a National Forest, can I receive a title to it?
                  You may receive title if you qualify for that allotment and the managing agency of the CSU agrees that conveyance of that allotment is not inconsistent with the purposes of the CSU.
                
                
                  § 2568.102
                  Is the process by which the managing agency decides whether my allotment is not inconsistent with the CSU the same as other such determination processes?
                  No. This process is unique to this regulation. It should not be confused with any similar process under any other act, including the incompatibility process under the National Wildlife Refuge System Improvement Act of 1997.
                
                
                  § 2568.103
                  By what process does the managing agency of a CSU decide if my allotment would be consistent with the CSU?
                  (a) BLM conducts a field exam, with you or your representative, to check the boundaries of the land for which you are applying and to look for signs of use and occupancy. The CSU manager or a designated representative may also attend the field exam.
                  (b) The CSU manager or representative assesses the resources to determine if the allotment would be consistent with CSU purposes at that location. You may submit any other information for the CSU manager to consider. You or your representative may also accompany the CSU representative on any field exam.
                  (c) The CSU manager submits a written decision and resource assessment to BLM within 18 months of the BLM field exam. The CSU manager will send you a copy of the decision and a copy of the resource assessment.
                
                
                  § 2568.104
                  How will a CSU manager determine if my allotment is consistent with the CSU?
                  The CSU manager will decide this on a case-by-case basis by considering the law or withdrawal order which created the CSU. The law or withdrawal order explains the purposes for which the CSU was created. The manager would also consider the mission of the CSU managing agency as established in law and policy. The manager will also consider how the cumulative impacts of the various activities that could take place on the allotment might affect the CSU.
                
                
                  § 2568.105
                  In what situations could a CSU manager likely find an allotment to be consistent with the CSU?
                  An allotment could generally be consistent with the purposes of the CSU if:
                  (a) The allotment for which you qualify is located near land that BLM has conveyed to a Native corporation under ANCSA, or,

                  (b) A Native corporation has selected the land under ANCSA and has said it would relinquish such selection, as long as the remaining ANCSA selection comports with the appropriate selection rules in 43 CFR 2650. Any relinquishment must not cause the corporation to become underselected. See 43 U.S.C. 1621(j)(2) for a definition of underselection.
                
                
                  § 2568.106
                  In what situations could a CSU manager generally find an allotment to be inconsistent with the purposes of a CSU?
                  An allotment could generally be inconsistent in situations including, but not limited to, the following:
                  (a) If, by itself or as part of a group of allotments, it could significantly interfere with biological, physical, cultural, scenic, recreational, natural quiet or subsistence values of the CSU.
                  (b) If, by itself or as part of a group of allotments, it obstructs access by the public or managing agency to the resource values of surrounding CSU lands.
                  (c) If, by itself or as part of a group of allotments, it could trigger development or future uses in an area that would adversely affect resource values of surrounding CSU lands.
                  (d) If it is isolated from existing private properties and opens an area of a CSU to new access and uses that adversely affect resource values of the surrounding CSU lands.
                  (e) If it interferes with the implementation of the CSU management plan.
                
              
              
                Alternative Allotments
                
                  § 2568.110
                  If I qualify for Federal land in one of the categories BLM cannot convey, is there any other way for me to receive an allotment?
                  Yes. If you qualify for land in one of the categories listed in section 2568.91 which BLM cannot convey, you may choose an alternative allotment from the following types of land within the same ANCSA Region as the land for which you originally qualified:
                  (a) Land within an original withdrawal under section 11(a)(1) of ANCSA for selection by a Village Corporation which was:
                  (1) Not selected,
                  (2) Selected and later relinquished, or
                  (3) Selected and later rejected by BLM;
                  (b) Land outside of, but touching a boundary of a Village withdrawal, not including land described in section 2568.91 or land within a National Park; or
                  (c) Vacant, unappropriated, and unreserved land. (For purposes of this section, the term “unreserved” includes land withdrawn solely under the authority of section 17(d)(1) of ANCSA.)
                
                
                  § 2568.111
                  What if BLM decides that I qualify for land that is in the category of Federal land that BLM cannot convey?
                  BLM will notify you in writing that you are eligible to choose an alternative allotment from lands described in section 2568.110.
                
                
                  § 2568.112
                  What do I do if BLM notifies me that I am eligible to choose an alternative allotment?
                  You must file a request for an alternative allotment in the Alaska State Office as stated in section 2568.71 and follow all the requirements you did for your original allotment application.
                
                
                  § 2568.113
                  Do I have to prove that I used and occupied the land I've chosen as an alternative allotment?
                  No. If BLM cannot convey the allotment for which you originally apply, and you are eligible to choose an alternative allotment, you do not have to prove that you used and occupied the land in the alternative location.
                
                
                  § 2568.114
                  How do I apply for an alternative allotment if the CSU manager determines my application is inconsistent with a CSU?
                  You should contact the appropriate CSU manager as quickly as possible to discuss resource concerns, potential constraints, and impacts on existing management plans. After you do this you must file a request for an alternative allotment with the BLM Alaska State Office as stated in section 2568.71 and follow all the requirements of the original allotment application. If the alternative allotment land is also in the CSU, the CSU manager will evaluate it to determine if conveyance of an allotment there would be inconsistent with the CSU as well.
                
                
                  
                  § 2568.115
                  When must I apply for an alternative allotment if the CSU manager determines my application is inconsistent with a CSU?
                  Your application for an alternative allotment must be filed:
                  (a) Within 12 months of when you receive a decision from a CSU manager that says your original allotment is inconsistent with the purposes of the CSU or,
                  (b) Within six months of when you receive a decision from the CSU manager on your request for reconsideration of the original decision affirming that your original allotment is inconsistent with the purposes of the CSU, or
                  (c) Within three months of the date an appellate decision from the appropriate Federal official becomes final. This official will be either:
                  (1) The Regional Director of the National Park Service (NPS),
                  (2) The Regional Director of the U.S. Fish and Wildlife Service (USFWS), or
                  (3) The BLM Alaska State Director
                
              
              
                Appeals
                
                  § 2568.120
                  What can I do if I disagree with any of the decisions that are made about my allotment application?
                  You may appeal all decisions, except for CSU inconsistency decisions or determinations by the Department of Veterans Affairs, to the Interior Board of Land Appeals under 43 CFR Part 4.
                
                
                  § 2568.121
                  If an agency determines my allotment is inconsistent with the purposes of a CSU, what can I do if I disagree?
                  (a) You may request reconsideration of a CSU manager's decision by sending a signed request to that manager.
                  (b) The request for reconsideration must be submitted in person or correctly addressed and postmarked to the CSU manager no later than 90 calendar days of when you received the decision.
                  (c) The request for reconsideration must include:
                  (1) The BLM case file number of the application and parcel, and
                  (2) Your reason(s) for filing the reconsideration, and any new pertinent information.
                
                
                  § 2568.122
                  What then does the CSU manager do with my request for reconsideration?
                  (a) The CSU manager will reconsider the original inconsistency decision and send you a written decision within 45 calendar days after he or she receives your request. The 45 days may be extended for a good reason in which case you would be notified of the extension in writing. The reconsideration decision will give the CSU Manager's reasons for this new decision and it will summarize the evidence that the CSU manager used.
                  (b) The reconsideration decision will provide information on how to appeal if you disagree with it.
                
                
                  § 2568.123
                  Can I appeal the CSU Manager's reconsidered decision if I disagree with it?
                  (a) Yes. If you or your legal representative disagree with the decision you may appeal to the appropriate Federal official designated in the appeal information you receive with the decision. That official will be either the NPS Regional Director, the USFWS Regional Director, or the BLM Alaska State Director, depending on the CSU where your proposed allotment is located.
                  (b) Your appeal must:
                  (1) Be in writing,
                  (2) Be submitted in person to the CSU manager or correctly addressed and postmarked no later than 45 calendar days of when you received the reconsidered decision.
                  (3) State any legal or factual reason(s) why you believe the decision is wrong. You may include any additional evidence or arguments to support your appeal.
                  (c) The CSU manager will send your appeal to the appropriate Federal official, which is either the NPS Regional Director, the USFWS Regional Director, or the BLM Alaska State Director.
                  (d) You may present oral testimony to the appropriate Federal official to clarify issues raised in the written record.

                  (e) The appropriate Federal official will send you his or her written decision within 45 calendar days of when he or she receives your appeal. The 45 days may be extended for good reason in which case you would be notified of the extension in writing.
                  (f) The decision of the appropriate Federal official is the final administrative decision of the Department of the Interior.
                  Group 2600—Disposition; Grants
                
              
            
          
          
            Pt. 2610
            PART 2610—CAREY ACT GRANTS
            
              
                Subpart 2610—Carey Act Grants, General
                Sec.
                2610.0-2
                Objectives.
                2610.0-3
                Authority.
                2610.0-4
                Responsibilities.
                2610.0-5
                Definitions.
                2610.0-7
                Background.
                2610.0-8
                Lands subject to application.
              
              
                Subpart 2611—Segregation Under the Carey Act: Procedures
                2611.1
                Applications.
                2611.1-1
                Applications for determination of suitability and availability of lands.
                2611.1-2
                Determination of suitability and availability of lands.
                2611.1-3
                Application for grant contract.
                2611.1-4
                Approval of plan and contract.
                2611.1-5
                Priority of Carey Act applications.
                2611.2
                Period of segregation.
                2611.3
                Rights-of-way over other public lands.
              
              
                Subpart 2612—Issuance of Patents
                2612.1
                Lists for patents.
                2612.2
                Publication of lists for patents.
                2612.3
                Issuance of patents.
              
              
                Subpart 2613—Preference Right Upon Restoration
                2613.0-3
                Authority.
                2613.1
                Allowance of filing of applications.
                2613.2
                Applications.
                2613.3
                Allowance of preference right.
              
            
            
              Authority:
              Sec. 4 of the Act of August 18, 1894 (28 Stat. 422), as amended (43 U.S.C. 641), known as the Carey Act.
            
            
              Source:
              45 FR 34232, May 21, 1980, unless otherwise noted.
            
            
              Subpart 2610—Carey Act Grants, General
              
                § 2610.0-2
                Objectives.

                The objective of section 4 of the Act of August 18, 1894 (28 Stat. 422), as amended (43 U.S.C. 641 et seq.), known as the Carey Act, is to aid public land States in the reclamation of the desert lands therein, and the settlement, cultivation, and sale thereof in small tracts to actual settlers.
              
              
                § 2610.0-3
                Authority.
                (a) The Carey Act authorizes the Secretary of the Interior, with the approval of the President, to contract and agree to grant and patent to States, in which there are desert lands, not to exceed 1,000,000 acres of such lands to each State, under the conditions specified in the Act. The Secretary is authorized to contract and agree to grant and patent additional lands to certain States. After a State's application for a grant has been approved by the Secretary, the lands are segregated from the public domain for a period of from 3 to 15 years, the State undertaking within that time to cause the reclamation of the lands by irrigation. The lands, when reclaimed, are patented to the States or to actual settlers who are its assignees. If the lands are patented to the State, the State transfers title to the settler. Entries are limited to 160 acres to each actual settler.
                (b) The Act of June 11, 1896 (29 Stat. 434; 43 U.S.C. 642), authorizes liens on the land for the cost of construction of the irrigation works, and permits the issuance of patents to States for particular tracts actually reclaimed without regard to settlement or cultivation.
                (c) The Act of March 1, 1907 (34 Stat. 1056), extends the provisions of the Carey Act to the former Southern Ute Indian Reservation in Colorado.
                (d) The Joint Resolution approved May 25, 1908 (35 Stat. 577), authorizes grants to the State of Idaho of an additional 1,000,000 acres.
                (e) The Act of May 27, 1908 (35 Stat. 347; 43 U.S.C. 645), authorizes grants of an additional 1,000,000 acres to the State of Idaho and the State of Wyoming.
                (f) The Act of February 24, 1909 (35 Stat. 644; 43 U.S.C. 647), extends the provisions of the Carey Act to the former Ute Indian Reservation in Colorado.

                (g) The Act of February 16, 1911 (36 Stat. 913), extends the Carey Act to the former Fort Bridger Military Reservation in Wyoming.
                (h) The Act of February 21, 1911 (36 Stat. 925; 43 U.S.C. 523-524), permits the sale of surplus water by the United States Bureau of Reclamation for use upon Carey Act lands.
                (i) The Act of March 4, 1911 (36 Stat. 1417; 43 U.S.C. 645), authorizes grants to the State of Nevada of an additional 1,000,000 acres.
                (j) The Joint Resolution of August 21, 1911 (37 Stat. 38; 43 U.S.C. 645), authorizes grants to the State of Colorado of an additional 1,000,000 acres.
              
              
                § 2610.0-4
                Responsibilities.
                (a) The authority of the Secretary of the Interior to approve the applications provided for in this part, has been delegated to the Director of the Bureau of Land Management and redelegated to State Directors of the Bureau of Land Management.
                (b) The grant contact must be signed by the Secretary of the Interior, or an officer authorized by him, and approved by the President.
              
              
                § 2610.0-5
                Definitions.
                As used in the regulations of this part:
                (a) Actual settler means a person who establishes a primary residence on the land.
                (b) Cultivation means tilling or otherwise preparing the land and keeping the ground in a state favorable for the growth of ordinary agricultural crops, and requires irrigation as an attendant act.
                (c) Desert lands means unreclaimed lands which will not, without irrigation, produce any reasonably remunerative agricultural crop by usual means or methods of cultivation. This includes lands which will not, without irrigation, produce paying crops during a series of years, but on which crops can be successfully grown in alternate years by means of the so-called dry-farming system. Lands which produce native grasses sufficient in quantity, if ungrazed by grazing animals, to make an ordinary crop of hay in usual seasons, are not desert lands. Lands which will produce an agricultural crop of any kind without irrigation in amount sufficient to make the cultivation reasonably remunerative are not desert. Lands containing sufficient moisture to produce a natural growth of trees are not to be classed as desert lands.
                (d) Economic feasibility means the capability of an entry to provide an economic return to the settler sufficient to provide a viable farm enterprise and assure continued use of the land for farming purposes. Factors considered in determining feasibility may include the cost of developing or acquiring water, land reclamation costs, land treatment costs, the cost of construction or acquisition of a habitable residence, acquisition of farm equipment, fencing and other costs associated with a farm enterprise, such as water delivery, seed, planting, fertilization, harvest, etc.
                (e) Grant contract means the contract between a State and the United States which sets the terms and conditions which the State or its assignees shall comply with before lands shall be patented.
                (f) Irrigation means the application of water to the land for the purpose of growing crops.
                (g) Ordinary agricultural crops means any agricultural product to which the land under consideration is generally adapted, and which would return a fair reward for the expense of producing them. Ordinary agricultural crops do not include forest products, but may include orchards and other plants which cannot be grown on the land without irrigation and from which a profitable crop may be harvested.
                (h) Reclamation means the establishment of works for conducting water in adequate volume and quantity to the land so as to render it available for distribution when needed for irrigation and cultivation.
                (i) Segregation means the action under the Act of August 19, 1894 (39 Stat. 422), as amended (43 U.S.C. 641), by which the lands are reserved from the public domain and closed to application or entry under the public land laws, including location under the mining laws.
                (j) Smallest legal subdivision means a quarter quarter section (40 acres).
              
              
                
                § 2610.0-7
                Background.
                The Carey Act authorizes the Secretary of the Interior, with the approval of the President, to contract and agree to grant and patent to States, in which there are desert lands, not exceeding 1 million acres of such lands to each State, as the State may cause to be reclaimed. The State shall also cause not less than 20 acres of each 160 acre tract to be cultivated by actual settlers. A number of amendments allowed additional acreages for certain States. Colorado, Nevada and Wyoming were allowed up to 2 million acres. Idaho was allowed up to 3 million acres.
              
              
                § 2610.0-8
                Lands subject to application.
                (a) The lands shall be unreclaimed desert lands capable of producing ordinary agricultural crops by irrigation.
                (b) The lands shall be nonmineral, except that lands withdrawn, classified or valuable for coal, phosphate, nitrate, potash, sodium, sulphur, oil, gas or asphaltic minerals may be applied for subject to a reservation of such deposit, as explained in subpart 2093 of this title.
                (c) Lands embraced in mineral permits of leases, or in applications for such permits or leases, or classified, withdrawn or reported as valuable for any leasable mineral, or lying within the geologic structure of a field are subject to the provisions of §§ 2093.0-3 through 2093.0-7 of this title.
                (d) A project or individual entry may consist of 2 or more noncontiguous parcels. However, noncontiguous lands should be in a pattern compact enough to be managed as an efficient, economic unit.
              
            
            
              Subpart 2611—Segregation Under the Carey Act: Procedures
              
                § 2611.1
                Applications.
              
              
                § 2611.1-1
                Applications for determination of suitability and availability of lands.
                The first step in obtaining segregation of lands for Carey Act development shall be the filing of an application in the appropriate State office of the Bureau of Land Management requesting that the authorized officer make a determination regarding the suitability and availability of lands for a Carey Act Project. The application shall consist of a map of lands proposed to be reclaimed, containing sufficient detail to clearly show which lands are included in the Project, the mode of irrigation and the source of water. The map shall bear a certification by the State official authorized to file the application that the lands are applied for subject to the provisions of subpart 2093 of this title.
              
              
                § 2611.1-2
                Determination of suitability and availability of lands.
                The authorized officer shall evaluate the suitability and availability of the lands for agricultural development under the Carey Act utilizing the criteria and procedures in part 2400 of this title.
              
              
                § 2611.1-3
                Application for grant contract.
                If it is determined that lands are suitable and available for agricultural development under the Carey Act, the State shall submit the following, in duplicate, to the appropriate Bureau of Land Management office (43 CFR part 1821):
                (a) A plan of development that includes:
                (1) A report on the economic feasibility of the project and the availability of an adequate supply of water to thoroughly irrigate and reclaim the lands to raise ordinary agricultural crops.
                (2) Procedures for avoiding or mitigating adverse environmental impacts and for rehabilitation of the lands if all or part of the project fails.

                (3) A map in sufficient detail to show the proposed major irrigation works and the lands to be irrigated. Map material and dimensions shall be as prescribed by the authorized officer and shall be drawn to a scale not greater than 1,000 feet to 1 inch. The map shall connect canals, pipelines larger than 8 inches in diameter, reservoirs and other major facilities in relationship to public survey lines or corners, where present. The map shall show other data as needed to enable retracement of the proposed major irrigation works on the ground. The engineer who prepared the map shall certify that the system depicted therein is accurately and fully represented and that the system proposed is sufficient to fully reclaim the lands.
                (4) Additional data concerning the specifics of the plan and its feasibility as required by the authorized officer.
                (b) A grant contract in a form prescribed by the Director, Bureau of Land Management, in duplicate, signed by the authorized State official, shall also be filed. A carbon copy of the contract shall not be accepted. The person who signs the contract on behalf of the State shall furnish evidence of his/her authority to do so. The contract shall obligate the State to all terms and conditions of the Act and all specifications of the approved plan, and shall obligate the United States to issue patents to the State upon actual reclamation of the lands according to the plan or to settlers who are its assignees, as provided in subpart 2093 of this title.
              
              
                § 2611.1-4
                Approval of plan and contract.
                (a) After making a determination that the proposed project is economically feasible, that sufficient water can be furnished to thoroughly irrigate and reclaim the lands, that measures to avoid or mitigate adverse environmental impacts and to rehabilitate the lands if the project fails are adequate, and that State laws and regulations concerning the disposal of the lands to actual settlers are not contrary to the provisions and restrictions of the Act, the authorized officer may approve the plan. Before making this determination and approving the plan, the authorized officer may, in agreement with the State, modify the plan.

                (b) Upon approval of the plan, the grant contract may be signed by the Secretary of the Interior, or an officer in the Office of the Secretary who has been appointed by the President, by and with the advice and consent of the Senate. A notice that the contract has been signed and the lands are segregated shall be published in the Federal Register. As a condition to entering into the contract, the Secretary or his delegate may require additional terms and conditions. If such is done, the new contract form shall be returned to the State for signing.
                (c) The contract is not final and binding until approved by the President.
                (d) After the plan has been approved, and the contract signed and approved, the lands may be entered by the State and its agents for reclamation and for residency, if appropriate.
              
              
                § 2611.1-5
                Priority of Carey Act applications.
                Properly filed applications under § 2611.1-1 or § 2611.1-3 of this title shall have priority over any subsequently filed agricultural applications for lands within the project boundaries. However, the rejection of a Carey Act application will not preclude subsequent agricultural development under another authority.
              
              
                § 2611.2
                Period of segregation.
                (a) The States are allowed 10 years from the date of the signing of the contract by the Secretary in which to cause the lands to be reclaimed. If the State fails in this, the State Director may, in his discretion, extend the period for up to 5 years, or may restore the lands to the public domain at the end of the 10 years or any extension thereof. If actual construction of the reclamation works has not been commenced within 3 years after the segregation of the land or within such further period not exceeding 3 years as may be allowed for that purpose by the State Director, the State Director may, in his discretion, restore the lands to the public domain.
                (b) All applications for extensions of the period of segregation must be submitted to the State Director. Such applications will be entertained only upon the showing of circumstances which prevent compliance by the State with the requirements within the time allowed, which, in the judgment of the State Director, could not have been reasonably anticipated or guarded against, such as the distruction of irrigation works by storms, floods, or other unavoidable casualties, unforeseen structural or physical difficulties encountered in the operations, or errors in surveying and locating needed ditches, canals, or pipelines.
              
              
                
                § 2611.3
                Rights-of-way over other public lands.

                When the canals, ditches, pipelines, reservoirs or other facilities required by the plan of development will be located on public lands not applied for by the State under the Carey Act, an application for right-of-way over such lands under Title V of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.), shall be filed separately by the proposed constructor. Rights-of-way shall be approved simultaneously with the approval of the plan, but shall be conditioned on approval of the contract.
              
            
            
              Subpart 2612—Issuance of Patents
              
                § 2612.1
                Lists for patents.

                When patents are desired for any lands that have been segregated, the State shall file in the BLM State Office a list of lands to be patented, with a certificate of the presiding officer of the State land board, or other officer of the State who may be charged with the duty of disposing of the lands which the State may obtain under the law, that the lands have been reclaimed according to the plan of development, so that a permanent supply of water has been made available for each tract in the list, sufficient to thoroughly reclaim each 160-acre tract for the raising of ordinary agricultural crops. If patents are to be issued directly to assignees, the list shall include their names, the particular lands each claims, and a certification by the State that each is an actual settler and has cultivated at least 20 acres of each 160-acre tract. If there are portions which cannot be reclaimed, the nature, extent, location, and area of such portions should be fully stated. If less than 5 acres of a smallest legal subdivision can be reclaimed and the subdivision is not essential for the reclamation, cultivation, or settlement of the lands; such legal subdivision must be relinquished, and shall be restored to the public domain as provided in a notice published in the Federal Register.
                
              
              
                § 2612.2
                Publication of lists for patents.
                (a) Notice of lists. When a list for patents is filed in the State Office, it shall be acompanied by a notice of the filing, in duplicate, prepared for the signature of the State Director, or his delegate, fully incorporating the list. The State shall cause this notice to be published once a week for 5 consecutive weeks, in a newspaper of established character and general circulation in the vicinity of the lands, to be designated by the State Director, as provided in subpart 1824 of this chapter.
                (b) Proof of publication. At the expiration of the period of publication, the State shall file in the State Office proof of publication and of payment for the same.
              
              
                § 2612.3
                Issuance of patents.
                Upon the receipt of proof of publication such action shall be taken in each case as the showing may require, and all tracts that are free from valid protest, and respecting which the law and regulations and grant contract have been complied with, shall be patented to the State, or to its assignees if the lands have been settled and cultivated. If patent issues to the State, it is the responsibility of the State to assure that the lands are cultivated and settled. If the State does not dispose of the patented lands within 5 years to actual settlers who have cultivated at least 20 acres of each 160 acre tract, or if the State disposes of the patented lands to any person who is not an actual settler or has not cultivated 20 acres of the 160 acre tract, action may be taken to revest title in the United States.
              
            
            
              Subpart 2613—Preference Right Upon Restoration
              
                § 2613.0-3
                Authority.

                The Act approved February 14, 1920 (41 Stat. 407; 43 U.S.C. 644), provides that upon restoration of Carey Act lands from segregation, the Secretary is authorized, in his discretion, to allow a preference right of entry under other applicable land laws to any Carey Act entryman on any such lands which such person had entered under and pursuant to the State laws providing for the administration of the grant and upon which such person had established actual, bona fide residence or had made substantial and permanent improvements.
              
              
                § 2613.1
                Allowance of filing of applications.
                (a) Status of lands under State laws. Prior to the restoration of lands segregated under the Carey Act, the Bureau of Land Management shall ascertain from the proper State officials whether any entries have been allowed under the State Carey Act laws on any such lands, and if any such entries have been allowed, the status thereof and action taken by the State with reference thereto.
                (b) No entries under State laws. If it is shown with reasonable certainty, either from the report of the State officers or by other available information, that there are no entries under State law, then the Act of February 14, 1920, shall not be considered applicable to the restoration of the lands. Lands shall be restored as provided in a notice published in the Federal Register.
                
                (c) Entries under State laws. If it appears from the report of the State officials or otherwise that there are entries under the State law which may properly be the basis for preference rights under this act, in the order restoring the lands the authorized officer may, in his discretion, allow only the filing of applications to obtain a preference right under the Act of February 14, 1920.
              
              
                § 2613.2
                Applications.
                (a) Applications for preference rights under the Act of February 14, 1920, shall be filed within 90 days of the publication of the restoration order.
                (b) Applications shall be on a form approved by the Director and shall set forth sufficient facts to show that the applicant is qualified under the act and these regulations. The application must be subscribed and sworn to before a notary public.
                (c) Persons qualified. The Act of February 14, 1920, applies only to cases of entries in good faith in compliance with the requirements of State law, with a view to reclaiming the land and procuring title pursuant to the provisions of the Carey Act; the act does not apply to cases where persons have settled on or improved the segregated land, either with the approval of the State authorities or otherwise, not pursuant to State law or not in anticipation of reclaiming the lands and procuring title under the Carey Act but in anticipation of initiating some kind of a claim to the land on its restoration because of failure of the project or cancellation of the segregation.
                (d) Persons not qualified. The Act of February 14, 1920, does not apply to cases where the applicant's entry has been canceled by the State or forfeited for failure to perfect the entry according to State law, unless the failure is the result of conditions which culminated in the elimination of the lands from the project if the State has allowed a subsequent entry for the same lands, this shall be conclusive evidence that the default was the fault of the State entryman whose entry was forfeited or canceled.
              
              
                § 2613.3
                Allowance of preference right.
                If a person's application is approved, such person shall have 90 days to submit an application for entry under another land law, and shall be entitled to a preference right of entry under other law if and when the lands are determined to be suitable for entry under such law pursuant to the regulations found in part 2400 of this chapter.
              
            
          
          
            Pt. 2620
            PART 2620—STATE GRANTS
            
              
                Subpart 2621—Indemnity Selections
                Sec.
                2621.0-2
                Objectives and background.
                2621.0-3
                Authority.
                2621.1
                Applications for selection.
                2621.2
                Publication and protests.
                2621.3
                Certifications; mineral leases and permits.
                2621.4
                Application for selection of unsurveyed lands.
              
              
                Subpart 2622—Quantity and Special Grant Selections
                2622.0-1
                Purpose and scope.
                
                2622.0-8
                Lands subject to selection.
              
              
                Subpart 2623—School Land Grants to Certain States Extended To Include Mineral Sections
                2623.0-3
                Authority.
                2623.0-7
                Cross reference.
                2623.0-8
                Lands subject to selection.
                2623.1
                Effective date of grant.
                2623.2
                Claims protected.
                2623.3
                States not permitted to dispose of lands except with reservation of minerals.
                2623.4
                Grant of mineral school sections effective upon restoration of land from reservation.
              
              
                Subpart 2624 [Reserved]
              
              
                Subpart 2625—Swamp-land Grants
                2625.0-3
                Authority.
                2625.1
                Selection and patenting of swamp lands.
                2625.2
                Applications in conflict with swamp-land claims.
              
              
                Subpart 2627—Alaska
                2627.1
                Grant for community purposes.
                2627.2
                Grant for University of Alaska.
                2627.3
                Grant for general purposes.
                2627.4
                All grants.
              
            
            
              Authority:
              R.S. 2478; 43 U.S.C. 1201.
            
            
              Subpart 2621—Indemnity Selections
              
                § 2621.0-2
                Objectives and background.
                Generally, grants made by Statehood Acts to the various States of school sections 16 and 36, and in addition, sections 2 and 32 in Arizona, New Mexico, and Utah, attach to a school sections on the date of acceptance or approval of the plat of survey thereof. If the acceptance or approval was prior to the granting act, or to the date of admission of the State into the Union, the grant attaches either on the date of approval of the act or the date of admission into the Union, whichever is the later date. However, if on the date the grant would otherwise attach, the land is appropriated under some applicable public land law, the grant does not attach, and the State is entitled to indemnity therefor as provided in the regulations in this subpart.
                [35 FR 9607, June 13, 1970]
              
              
                § 2621.0-3
                Authority.

                (a) Sections 2275 and 2276 of the Revised Statutes, as amended (43 U.S.C. 851, 852), referred to in §§ 2621.0-3 to 2621.4 of this subpart as the law, authorize the public land States except Alaska to select lands (or the retained or reserved interest of the United States in lands which have been disposed of with a reservation to the United States of all minerals, or any specified mineral or minerals, which interest is referred to in §§ 2621.0-3 to 2621.4 as the mineral estate) of equal acreage within their boundaries as indemnity for grant lands in place lost to the States because of appropriation before title could pass to the State or because of natural deficiencies resulting from such causes as fractional sections and fractional townships.
                (b) The law provides that indemnity for lands lost because of natural deficiencies will be selected from the unappropriated, nonmineral, public lands, and that indemnity for lands lost before title could pass to the State will be selected from the unappropriated, public lands subject to the following restrictions:
                (1) No lands mineral in character may be selected except to the extent that the selection is made as indemnity for mineral lands.
                (2) No lands on a known geologic structure of a producing oil or gas field may be selected except to the extent that the selection is made as indemnity for lands on such a structure.

                (c) The law also provides that lands subject to a mineral lease or permit may be selected, but only if the lands are otherwise available for selection, and if none of the lands subject to that lease or permit are in producing or producible status. It permits the selection of lands withdrawn, classified, or reported as valuable for coal, phosphate, nitrate, potash, oil, gas, asphaltic minerals, oil shale, sodium, and sulphur and lands withdrawn by Executive Order 5327 of April 15, 1930, if such lands are otherwise available for, and subject to, selection: Provided, That except where the base lands are mineral in character, such minerals are reserved to the United States in accordance with and subject to the regulations in subpart 2093. Except for the withdrawals mentioned in this paragraph and for lands subject to classification under section 7 of the Taylor Grazing Act of June 28, 1934 (48 Stat. 1269; 43 U.S.C. 315f), as amended, the law does not permit the selection of withdrawn or reserved lands.
                (d) Subsection (b) of the section 2276 of the Revised Statutes, as amended, sets forth the principles of adjustment where selections are made to compensate for deficiencies of school lands in fractional townships.
                [35 FR 9607, June 13, 1970]
              
              
                § 2621.1
                Applications for selection.
                (a) Applications for selection must be made on a form approved by the Director, and must be accompanied by a petition on a form approved by the Director properly executed. However, if the lands described in application have been already classified and opened for selection pursuant to the regulations of this part, no petition is required.
                (b) Applications for selection under the law will be made by the proper selecting agent of the State and will be filed, in duplicate, in the proper office in the State or for lands or mineral estate in a State in which there is no office, will be filed in accordance with the provisions of § 1821.2 of this chapter.
                (c) Applications must be accompanied by the following information:
                (1) A reference to the Act of August 27, 1958 (72 Stat. 928), as amended.
                (2) A certificate by the selecting agent showing:
                (i) All facts relative to medicinal or hot springs or other waters upon the selected lands.
                (This provision does not apply insofar as the application involves the selection of the mineral estate.)
                (ii) That indemnity has not been previously granted for the assigned base lands and that no other selection is pending for such assigned base.
                (3) A statement describing the mineral or nonmineral character of each smallest legal subdivision of the base and selected lands or mineral estate.
                (4) A certificate by the officer or officers charged with the care and disposal of school lands that no instrument purporting to convey, or in any way incumber, the title to any of the land used as base or bases, has been issued by the State or its agents.
                (d) In addition to the requirements of paragraph (c) of this section, applications for selection must conform with the following rules:
                (1) The selected land and base lands must be described in accordance with the official plats of survey except that unsurveyed lands will be described in terms of protracted surveys as officially approved in accordance with 43 CFR 3101.1-4(d)(1). If the unsurveyed lands are not covered by protracted surveys the lands must be described in terms of their probable legal description, if and when surveyed in accordance with the rectangular system of public land surveys, or if the State Director gives written approval therefor, by a metes and bounds description adequate to identify the lands accurately.
                (2) Separate base or bases do not have to be assigned to each smallest legal subdivision of selected surveyed lands or mineral estate and to each tract of unsurveyed lands upon application. However, prior to final approval of the selection, separate base or bases shall be assigned. Assignment of the smallest actual or probable legal subdivision as base will constitute an election to take indemnity for the entire subdivision and is a waiver of the State's rights to such subdivision, except that any remaining balance of acreage may be used as base in other selections.
                (3) For purposes of selecting unsurveyed land a protracted section shall be considered to be a smallest legal subdivision except where the State Director finds otherwise.
                (4) The cause of loss of the base lands to the State must be specifically stated for each separate base.
                (Secs. 2275 and 2276 of the Revised Statutes, as amended (43 U.S.C. 851, 852))
                [35 FR 9607, June 13, 1970. Redesignated and amended at 46 FR 24135, Apr. 29, 1981]
              
              
                § 2621.2
                Publication and protests.

                (a) The State will be required to publish once a week for five consecutive weeks in accordance with § 1824.3 of this chapter, at its own expense, in a designated newspaper and in a designated form, a notice allowing all persons claiming the land adversely to file in the appropriate office their objections to the issuance of a certification to the State for lands selected under the law. A protestant must serve on the State a copy of the objections and furnish evidence of service to the appropriate land office.
                (b) The State must file a statement of the publisher, accompanied by a copy of the notice published, showing that publication has been had for the required time.
                [35 FR 9607, June 13, 1970. Redesignated at 46 FR 24135, Apr. 29, 1981]
              
              
                § 2621.3
                Certifications; mineral leases and permits.
                (a) Certifications will be issued for all selections approved under the law by the authorized officer of the Bureau of Land Management.
                (b) Where all the lands subject to a mineral lease or permit are certified to a State, or if, where the State has previously acquired title to a portion of the lands subject to a mineral lease or permit, the remaining lands in the lease or permit are certified to the State, the State shall succeed to the position of the United States thereunder. Where a portion of the lands subject to any mineral lease or permit are certified to a State, the United States shall retain for the duration of the lease or permit the mineral or minerals for which the lease or permit was issued.
                [35 FR 9607, June 13, 1970. Redesignated at 46 FR 24135, Apr. 29, 1981]
              
              
                § 2621.4
                Application for selection of unsurveyed lands.

                (a) The authorized officer will reject any application for selection of unsurveyed lands if: (1) The costs of survey of the lands would grossly exceed the average per-acre costs of surveying public lands under the rectangular system of surveys in the State in which the lands are located, or (2) if the conveyance of the lands would create serious problems in the administration of the remaining public lands or resources thereof or would significantly diminish the value of the remaining public lands. The term remaining public lands means the public lands from which the applied-for lands would be separated by survey.
                (b) In addition to the provisions of this section, applications for selection of unsurveyed lands are subject to the provisions of subpart 2400.
                [35 FR 9607, June 13, 1970. Redesignated at 46 FR 24135, Apr. 29, 1981]
              
            
            
              Subpart 2622—Quantity and Special Grant Selections
              
                § 2622.0-1
                Purpose and scope.
                (a) Sections 2622.0-1 to 2622.0-8 apply generally to quantity and special grants made to States other than Alaska.
                (b) The regulations in §§ 2621.2 to 2621.4 apply to quantity and special grants with the following exceptions and modifications:
                (1) Sections 2621.4(b) and 2621.2(c)(4); and §§ 2621.2(d) (3) and (4) and all references to base lands and to mineral estate do not apply.
                (2) Section 2621.2(c)(1) is modified to require reference to the appropriate granting act; § 2621.2(c)(3) is modified to require a statement testifying to the nonmineral character of each smallest legal subdivision of the selected land; § 2621.2(d)(2) is modified to permit as much as 6,400 acres in a single selection; and § 2621.2 is modified to require a certificate that the selection and those pending, together with those approved, do not exceed the total amount granted for the stated purpose of the grant.
                [35 FR 9608, June 13, 1970]
              
              
                § 2622.0-8
                Lands subject to selection.
                Selections made in satisfaction of quantity and special grants can generally be made only from the vacant, unappropriated, nonmineral, surveyed public lands within the State to which the grant was made. If the lands are otherwise available for selection, the States may select lands which are withdrawn, classified, or reported as valuable for coal, phosphate, nitrate, potash, oil, gas, asphaltic minerals, sodium, or sulphur, provided that the appropriate minerals are reserved to the United States in accordance with and subject to the regulations of subpart 2093.
                [35 FR 9608, June 13, 1970]
              
            
            
              
              Subpart 2623—School Land Grants to Certain States Extended To Include Mineral Sections
              
                Source:
                35 FR 9609, June 18, 1970, unless otherwise noted.
              
              
                § 2623.0-3
                Authority.

                (a) The first paragraph of section 1 of the Act approved January 25, 1927 (44 Stat. 1026; 43 U.S.C. 870), reads as follows:
                
                
                  That, subject to the provisions of paragraphs (a), (b), and (c) of this section, the several grants to the States of numbered sections in place for the support or in aid of common or public schools be, and they are hereby, extended to embrace numbered school sections mineral in character, unless land has been granted to and/or selected by and certified or approved, to any such State or States as indemnity or in lieu of any land so granted by numbered sections.
                
                
                (b) The beneficiaries of this grant are the States of Arizona, California, Colorado, Idaho, Montana, Nebraska, New Mexico, North Dakota, Oregon, South Dakota, Utah, Washington, and Wyoming. The grant also extends to the unsurveyed school sections reserved, granted, and confirmed to the State of Florida by the Act of Congress approved September 22, 1922 (42 Stat. 1017; 16 U.S.C. 483, 484).
                (c) The additional grant thus made, subject to all the conditions in the statute making same, applies to school-section lands known to be of mineral character at the effective date thereof as hereinafter defined. It does not include school-section lands nonmineral in character, those not known to be mineral in character at time of grant, but afterwards found to contain mineral deposits, such lands not being excepted from the grants theretofore made (Wyoming et al. v. United States, 255 U.S. 489-500, 501, 65 L. ed. 742-748), nor does it include lands in numbered school sections in lieu of or as indemnity for which lands were conveyed to the States first above named, or to the State of Florida with respect to school-section lands coming within the purview of the Act of September 22, 1922, prior to January 25, 1927.
                (d) Determinations made prior to January 25, 1927, by the Secretary of the Interior or the Commissioner of the General Land Office to the effect that lands in school sections were excepted from school-land grants because of their known mineral character do not, of themselves, prevent or affect in any way the vesting of title in the States pursuant to the provisions of the statute making the additional grant.

                (e) Subsection (a) of section 1 of the Act provides:
                
                
                  That the grant of numbered mineral sections under this Act shall be of the same effect as prior grants for the numbered nonmineral sections, and title to such numbered mineral sections shall vest in the States at the time and in the manner and be subject to all the rights of adverse parties recognized by existing law in the grants of numbered nonmineral sections.
                
              
              
                § 2623.0-7
                Cross reference.
                For national forests and national parks, see § 1821.7-2 of this chapter. For naval petroleum reserves, see § 3102.2-2 of this chapter.
              
              
                § 2623.0-8
                Lands subject to selection.
                (a) Lands included in grant. (1) Section 2 of the Act of January 25, 1927 (44 Stat. 1027; 43 U.S.C. 871) reads as follows:
                
                
                  
                    Sec. 2. That nothing herein contained is intended or shall be held or construed to increase, diminish, or affect the rights of States under grants other than for the support of common or public schools by numbered school sections in place, and this Act shall not apply to indemnity of lieu selections or exchanges or the right hereafter to select indemnity for numbered school sections in place lost to the State under the provisions of this or other Acts, and all existing laws governing such grants and indemnity or lieu selections and exchanges are hereby continued in full force and effect.
                
                

                (2) The only grants affected in any way by the provisions of the Act of January 25, 1927, are those of numbered sections of land in place made to the States for the support of common or public schools. The adjudication of claims to land asserted under other grants, for indemnity or lieu lands and exchanges of lands, will proceed as theretofore, being governed by the provisions of existing laws applicable thereto. The States will be afforded full opportunity, however, if the facts and conditions are such as to authorize such action, either to assign new base in support of or to withdraw pending unapproved indemnity school land selections in support of which mineral school-section lands have been tendered as base.
                (b) Lands excluded from grant. (1) Subsection (c) of section 1 of the Act of January 25, 1927, provides:
                
                
                  That any lands included within the limits of existing reservations of or by the United States, or specifically reserved for waterpower purposes, or included in any pending suit or proceedings in the courts of the United States, or subject to or included in any valid application, claim, or right initiated or held under any of the existing laws of the United States, unless or until such application, claim, or right is relinquished or canceled, and all lands in the Territory of Alaska are excluded from the provisions of this act.
                
                
                (2) School-section lands included within the limits of existing reservations of or by the United States, specifically reserved for waterpower purposes, or included in any suit or proceedings in the courts of the United States, prior to January 25, 1927, and all lands in Alaska are excluded from the provisions of the Act. (§ 2623.4)
                (3) The words existing reservation as used in subsection (c) are construed generally and subject to specific determination in particular cases if the need therefor shall arise, as including Indian and military reservations, naval and petroleum reserves, national parks, national forests, stock driveways, reservations established under the Act of June 25, 1910 (36 Stat. 847; 43 U.S.C. 141-143), as amended by the Act of August 24, 1912 (37 Stat. 497; 43 U.S.C. 142), and all forms of Executive withdrawal recognized and construed by the Department of the Interior as reservations, existent prior to January 25, 1927.
              
              
                § 2623.1
                Effective date of grant.
                Grants to the States of school lands in place (the numbered sections), of the character and status subject thereto, as a rule, are effective and operate to vest title upon the date of the approval of the statute making the grant or the date of the admission of the State into the Union, as to lands then surveyed, and as to the lands thereafter surveyed upon the date of the acceptance of the survey thereof by the Director of the Bureau of Land Management. (United States v. Morrison, 240 U.S. 192, 60 L. ed. 599; United States v. Sweet, 245 U.S. 563, 62 L. ed. 473; Wyoming et al. v. United States, supra.) It is held, therefore, that the grant made by the first paragraph of section 1 of the Act of January 25, 1927, subject to the provision therein with respect to indemnity or lieu lands, to the provisions of subsections (b) and (c) of said section 1 and following the plain provisions of subsection (a) thereof is effective upon the date of the approval of the Act (January 25, 1927) as to lands then surveyed and the survey thereof accepted by the Director of the Bureau of Land Management and as to the unsurveyed school sections in the State of Florida granted to that State by the Act of September 22, 1922. The grant, as to other lands thereafter surveyed, subject to the same provisions is effective upon the acceptance of the survey thereof as above indicated.
              
              
                § 2623.2
                Claims protected.
                (a) Valid applications, claims, or rights protected by the provisions of subsection (c) of section 1 of the Act of January 25, 1927, include applications, entries, selections, locations, permits, leases, and other forms of filing, initiated or held pursuant to existing laws of the United States prior to January 25, 1927, embracing known mineral school-section lands then surveyed and otherwise within the terms of the additional grant, and as to lands thereafter surveyed, valid applications, claims, or rights so initiated or held prior to the date of the acceptance of the survey. The additional grant to the State will attach upon the effective date of the relinquishment or cancellation of any claim, so asserted, in the absence of any other valid existing claim for the land and if same be then surveyed. Should the validity of any such claim be questioned by the State, proceedings with respect thereto by protest, contest, hearing, etc., will be had in the form and manner prescribed by existing rules governing such cases. This procedure will be followed in the matter of all protests, contests, or claims filed by individuals, associations, or corporations against the States affecting school-section lands.
              
              
                
                § 2623.3
                States not permitted to dispose of lands except with reservation of minerals.

                (a) Subsection (b) of section 1 of the Act of January 25, 1927, provides:
                
                

                  That the additional grant made by this Act is upon the express condition that all sales, grants, deeds, or patents for any of the lands so granted shall be subject to and contain a reservation to the State of all the coal and other minerals in the lands so sold, granted, deeded, or patented, together with the right to prospect for, mine, and remove the same. The coal and other mineral deposits in such lands shall be subject to lease by the State as the State legislature may direct, the proceeds of rentals and royalties therefrom to be utilized for the support or in aid of the common or public schools: Provided, That any lands or minerals disposed of contrary to the provisions of this Act shall be forfeited to the United States by appropriate proceedings instituted by the Attorney General for that purpose in the United States district court for the district in which the property or some part thereof is located.
                
                
                (b) The lands granted to the States by the Act of January 25, 1927, and the mineral deposits therein are to be disposed of by the States in the manner prescribed in subsection (b) thereof, provision being made for judicial forfeiture in case of disposal of any of the lands or minerals contrary to the provisions of the act.
              
              
                § 2623.4
                Grant of mineral school sections effective upon restoration of land from reservation.
                (a) By the Act of January 25, 1927 (44 Stat. 1026; 43 U.S.C. 870, 871), which grants to the States certain school-section lands that are mineral in character, it is provided by subsection (c) of section 1 that where such lands are embraced within an existing reservation at the date of said Act of 1927, they are thereby excluded from the grant made by said act.
                (b) Under the amendatory Act of May 2, 1932 (47 Stat. 140; 43 U.S.C. 870), it is provided that in the event of the restoration of the lands from such reservation, the grant to the State of such mineral school-section lands will thereupon become effective.
                (c) Adjudications in connection with the State's title to school sections will be governed by the provisions of this amendatory Act of May 2, 1932.
              
            
            
              Subpart 2624 [Reserved]
            
            
              Subpart 2625—Swamp-land Grants
              
                Source:
                35 FR 9610, June 13, 1970, unless otherwise noted.
              
              
                § 2625.0-3
                Authority.

                (a) Circular dated Mar. 17, 1896, containing the swamp-land laws and regulations, states:
                
                
                  As soon as practicable after the passage of the swamp-land grant of September 28, 1850, viz, on the 21st of November 1850, the commissioner transmitted to the governors of the respective States to which the grant applied copies of office circular setting forth the provisions of said Act, giving instructions thereunder, and allowing the States to elect which of two methods they would adopt for the purpose of designating the swamp lands, viz:
                  1. The field notes of Government survey could be taken as the basis for selections, and all lands shown by them to be swamp or overflowed, within the meaning of the act, which were otherwise vacant and unappropriated September 28, 1850, would pass to the States.
                  2. The States could select the lands by their own agents and report the same to the United States surveyor general with proof as to the character of the same.
                  The following States elected to make the field notes of survey the basis for determining what lands passed to them under the grant, viz: Louisiana, Michigan, and Wisconsin. Later the State of Minnesota adopted this method of settlement.
                  The authorities of the following States elected to make their selections by their own agents and present proof that the lands selected were of the character contemplated by the swamp grant, viz: Alabama, Arkansas, Florida, Illinois, Indiana, Iowa, Mississippi, Missouri, and Ohio. Later Oregon adopted this method.
                  The States of Alabama, Arkansas, Indiana, Mississippi, and Ohio adopted the second method at the beginning, but they changed to the first method, i.e., to the field notes of survey, as a basis of settlement, in recent years.
                  The authorities of California did not adopt either method, and the passage of the Act of July 23, 1866, rendered such action on their part unnecessary.

                  In Louisiana the selections under the grant of March 2, 1849, forming the bulk of the selections in said State, are made in accordance with the terms of said act by deputy surveyors, under the direction of the United States surveyor general, at the expense of the State.
                
                
                (b) The grant of swamp lands, under Acts of March 2, 1849, and September 28, 1850, is a grant in praesenti. See United States Supreme Court decisions Railroad Co. v. Fremont County (9 Wall, 89, 19 L. ed. 563); Railroad Co. v. Smith (id. 95, 19 L. ed. 599); Martin v. Marks (7 Otto 345, 24 L. ed. 940); decisions of the Secretary of the Interior, December 23, 1851 (1 Lester's L.L. 549), April 25, 1862, and opinion of Attorney General, November 10, 1858 (1 Lester's L.L. 564).
                (c) The Act of September 28, 1850, did not grant swamp and overflowed lands to States admitted into the Union after its passage. See decision of Secretary of the Interior, August 17, 1858; Commissioner, General Land Office, May 2, 1871 (Copp's L.L. 474), affirmed by Secretary June 1, 1871, and Commissioner, General Land Office, January 19, 1874 (Copp's L.L. 473), affirmed by Secretary July 9, 1875.
                (d) A State having elected to take swamp land by field notes and plats of survey is bound by them, as is also the Government. (See Secretary's decisions, October 4, 1855 (1 Lester's L.L. 553), August 1, 1859 (id. 571), December 4, 1877 (4 Copp's L.L. 149), and September 19, 1879.
                (e) The Swamp-Land Acts do not contain any exception or reservation of mineral lands and none is to be implied, since at the time of their enactment the public policy of withholding mineral lands for disposition only under laws including them, was not established. Work, Secretary of the Interior v. Louisiana (269 U.S. 250, 70 L. ed. 259).
              
              
                § 2625.1
                Selection and patenting of swamp lands.
                (a) All lands properly selected and reported to the Bureau of Land Management as swamp will be compared with the records of the said office, and lists of such lands as are shown to be swamp or overflowed, within the meaning of the Acts of March 2, 1849, and September 28, 1850 (9 Stat. 352, 519), and that are otherwise free from conflict will be made out by such office and approved.
                (b) When the lists have been approved a copy of each list will be transmitted to the governor of the State, with the statement that on receipt of his request patent will issue to the State for the lands. A copy of each list also will be transmitted to the authorizing officer of the proper office for the district in which the lands are situated, and he will be requested to examine the same with the records of his office and report any conflicts found.
                (c) Upon receipt of a request from the governor for patent, and a report from the authorizing officer as to status, patents will issue to the State for all the lands embraced in said lists so far as they are free from conflict.
                (d) Under the provisions of the Act of March 2, 1849, granting swamp lands to the State of Louisiana, a certified copy of the list approved by the Director, transmitted to the Governor, has the force and effect of a patent.
              
              
                § 2625.2
                Applications in conflict with swamp-land claims.
                Applications adverse to the State, in conflict with swamp-land claims, will be governed by the following rules:
                (a) In those States where the adjudication of swamp-land claims is based on the evidence contained in the survey returns, applications adverse to the State for lands returned as swamp will be rejected unless accompanied by a showing that the land is non-swamp in character.
                (b) In such case, the claim adverse to the State must be supported by a statement of the applicant under oath, corroborated by two witnesses, setting forth the basis of the claim and that at the date of the swamp-land grant the land was not swamp and overflowed and not rendered thereby unfit for cultivation. In the absence of such affidavit the application will be rejected. If properly supported, the application will be received and suspended subject to a hearing to determine the swamp or nonswamp character of the land, the burden of proof being upon the non-swamp claimant.

                (c) In those States where the survey returns are not made the basis for adjudication of the swamp-land selections, junior applications for lands covered by swamp-land selections may be received and suspended, if supported by non-swamp affidavits corroborated by two witnesses, subject to hearing to determine the character of the land, whether swamp or non-swamp, and the burden of proof will be upon the junior applicant. Likewise, the State, if a junior applicant, may be heard upon furnishing an affidavit corroborated by two witnesses alleging that the land is swamp in character within the meaning of the swamp-land grant, in which case the burden of proof at the hearing will be upon the State.
                (d) Where hearings are ordered in any such cases, the Rules of Practice governing contests will be applied, except as herein otherwise provided.
              
            
            
              Subpart 2627—Alaska
              
                Source:
                35 FR 9611, June 13, 1970, unless otherwise noted.
              
              
                § 2627.1
                Grant for community purposes.
                (a) Authority. The Act of July 7, 1958 (72 Stat. 339, 340), grants to the State of Alaska the right to select, within 25 years after January 3, 1959, not to exceed 400,000 acres of national forest lands in Alaska which are vacant and unappropriated at the time of their selection and not to exceed 400,000 acres of other public lands in Alaska which are vacant, unappropriated, and unreserved at the time of their selection. The act provides that the selected lands must be adjacent to the established communities or suitable for prospective community centers and recreational areas. The act further provides that such lands shall be selected with the approval of the Secretary of Agriculture as to national forest lands and with the approval of the Secretary of the Interior as to other lands, and that no selection shall be made north and west of the line described in section 10 of the act without approval of the President or his designated representative.
                (b) Applicable regulations. Unless otherwise indicated therein, the regulations in § 2627.3 (a) to (d) apply to the grant and selection of lands for community purposes. In addition to the requirements of § 2627.3(c), where the selected lands are national forest, the application for selection must be accompanied by a statement of the Secretary of Agriculture or his delegate showing that he approves the selection.
                (c) Approval of selections outside of national forests. Selection of lands outside of national forests will be approved by the authorized officer of the Bureau of Land Management if, all else being regular, he finds that approval of a selection of lands adjacent to an established community will further expansion of an established community, or if the lands are suitable for prospective community centers and recreational areas.
              
              
                § 2627.2
                Grant for University of Alaska.
                (a) Statutory authority. The Act of January 21, 1929 (45 Stat. 1091), as supplemented July 7, 1958 (72 Stat. 339, 343; 43 U.S.C. 852 note), grants to the State of Alaska, for the exclusive use and benefit of the University of Alaska, the unsatisfied portion of 100,000 acres of vacant, surveyed, unreserved public lands in said State, to be selected by the State, under the direction and subject to the approval of the Secretary of the Interior, and subject to the conditions and limitations expressed in the act.
                (b) Applications for selection. (1) Applications to select lands under the grant made to Alaska by the Act of January 21, 1929, will be made by the proper selecting agent of the State and will be filed in the proper office of the district in which such selected lands are situated. Such selections must be made in accordance with the law and with the applicable regulations governing selection of lands by States as set forth in part 2620.
                (2) Notice of selection and publication is required as provided by § 2627.5 (b) and (c).
                (3) Each list of selections must contain a reference to the act under which the selections are made and must be accompanied by a certificate of the selecting agent showing the selections are made under and pursuant to the laws of the State of Alaska.
                (4) The selections in any one list must not exceed 6,400 acres.

                (5) Each list must be accompanied by a certification of the selecting agent stating that the acreage selected together with the cumulative acreage total of all prior sales for lists pending and finally approved for clear-listing or patenting does not exceed 100,000 acres.
                (c) Statement with application. Every application for selection under the Act of January 21, 1929, must be accompanied by a duly corroborated statement making the following showing as to the lands sought to be selected.
                (1) That no portion of the land is occupied for any purpose by the United States and that to the best of his knowledge and belief the land is unoccupied, unimproved, and unappropriated by any person claiming the same other than the applicant; and that at the date of the application no part of the land was claimed under the mining laws.
                (2) That the land applied for does not extend more than 160 rods along the shore of any navigable water or that such restriction has been or should be waived. (See § 2094.2 of this chapter.)
                (3) All facts relative to medicinal or hot springs or other waters upon the lands must be stated.
              
              
                § 2627.3
                Grant for general purposes.
                (a) Statutory authority. (1) The Act of July 7, 1958 (72 Stat. 339-343), referred to in paragraphs (a) to (d) of this section as the act, grants to the State of Alaska the right to select, within 25 years from January 3, 1959, not to exceed 102,550,000 acres from the public lands in Alaska which are vacant, unappropriated and unreserved at the time of selection. The Act of September 14, 1960 (74 Stat. 1024), defines vacant unappropriated, unreserved public lands in Alaska to include the retained or reserved interest of the United States in lands which have been disposed of with a reservation to the United States of all minerals or any specified mineral or minerals.
                (2) The Act further provides that no selection shall be made in the area north and west of the line described in section 10 thereof (72 Stat. 345) without the approval of the President or his designated representative.
                (b) Lands subject to selection; patents; minerals. (1) The Act as amended August 18, 1959 (73 Stat. 395), provides that any lease, permit, license, or contract issued under the Mineral Leasing Act of 1920 (41 Stat. 437; 30 U.S.C. 181 et seq.), as amended, or under the Alaska Coal Leasing Act of 1914 (38 Stat. 741; 30 U.S.C. 432 et seq.), as amended, referred to in this section as the mineral leasing acts, shall have the effect of withdrawing the lands subject thereto from selection by the State.
                (2) Under the Act, the State may select any vacant, unappropriated, and unreserved public lands in Alaska, whether or not they are surveyed and whether or not they contain mineral deposits. For the purposes of selection, leases, permits, licenses, and contracts issued under the Mineral Leasing Acts of 1914 and 1920 will be considered an appropriation of lands. Where the preference provisions of § 2627.4(a) do not apply, selections by the State of lands covered by an application filed prior to the State selection will be rejected to the extent of the conflict when and if such application is allowed. Conflicting applications and offers for mineral leases and permits, except for preference right applicants, filed pursuant to the Mineral Leasing Act, whether filed prior to, simultaneously with, or after the filing of a selection under this part will be rejected when and if the selection is tentatively approved by the authorized officer of the Bureau of Land Management in accordance with paragraph (d) of this section.
                (3) Patents will be issued for all selections approved under the act by the authorized officer of the Bureau of Land Management but such patents will not issue unless or until the exterior boundaries of the selected area are officially surveyed.

                (4) (i) Where the State selects all the lands in a mineral lease, permit, license, or contract, issued under the Mineral Leasing Acts of 1914 and 1920, the patent issued under the act will convey to the State all mineral deposits in the selected lands. Any such patent shall vest in the State all right, title, and interest of the United States in and to any such lease, permit, license, or contract that remains outstanding on the effective date of the patent, including the right to all rentals, royalties, and other payments accruing after that date under such lease, permit, license, or contract, and including any authority that may have been retained by the United States to modify the terms and conditions of such lease, permit, license, or contract. Issuance of patent will not affect the continued validity of any such lease, permit, license, or contract or any rights arising thereunder.
                (ii) Where the State selects a portion of the lands subject to a mineral lease, permit, license, or contract issued under the Mineral Leasing Acts of 1914 and 1920, the patent issued under the act shall reserve to the United States the mineral or minerals subject to that lease, permit, license, or contract, together with such further rights as may be necessary to the full and complete enjoyment of all rights, privileges, and benefits under or with respect to that lease, permit, license, or contracts. Upon the termination of the lease, permit, license, or contract, title to minerals so reserved to the United States shall pass to the State.
                (c) Applications for selection. (1) Applications for selection of lands under the act will be made by the proper selecting agent of the State and will be filed, in duplicate, in the proper office of the district in which such selected lands are situated. No special form is required but it must be typewritten and must contain the following information:
                (i) A reference to the Act of July 7, 1958 (70 Stat. 709), as supplemented, and a statement that the selection, together with other selections under the act pending or approved, does not exceed 102,550,000 acres (400,000 acres where one of the grants for community purposes is involved).
                (ii) A certificate by the selecting agent showing:
                (a) That the selection is made under and pursuant to the laws of the State.
                (b) The acreage selected and the cumulative acreage of all prior selection lists pending and finally approved for clear-listing or patenting.
                (c) His official title and his authority to make the selection on behalf of the State.
                (d) That no portion of the selected land is occupied for any purpose by the United States and that to the best of his knowledge and belief the land is unoccupied, unimproved, and unappropriated by any person claiming the land other than the applicant, and that at the date of the application no part of the land claimed or occupied under the mining laws.
                (e) That the selected land does not extend more than 160 rods along the shore of any navigable water or that such restriction has been waived or should be waived. (§ 2094.2 of this chapter.)
                (f) All the facts relative to medicinal or hot springs or other waters upon the selected lands.
                (iii) If the selected lands are surveyed, the legal description of the lands in accordance with official plats of survey.
                (iv) If the selected lands are unsurveyed and are described by approved protraction diagrams of the rectangular system of surveys, such description is required.
                (v) If the selected lands are unsurveyed and are not described by approved protraction diagrams, a description of the lands and a map or maps, in duplicate, sufficient to permit ready identification of the location, boundaries, and area of the lands.
                (2) Selections must be accompanied by a filing fee of $10 for 5,760 acres or fraction thereof in the selection which fee is not returnable.
                (3) All selections shall be made in reasonably compact tracts, taking into account the situation and potential uses of the lands involved. A tract will not be considered compact if it excludes other public lands available for selection within its exterior boundary. Each tract selected shall contain at least 5,760 acres unless isolated from other tracts open to selection.
                (4) If the selected lands are in the area north and west of the line described in section 10 of the Act, all selection made or confirmed by the act must be accompanied by a statement of the President or his designated representative showing that he approves the selection.
                (5) Section 2627.3(a)(1) and (c)(1)(ii) do not apply to the extent that an application embraces a reserved or retained interest.
                (d) Effect of approval of selections. Following the selection of lands by the State and the tentative approval of such selection by the authorized officer of the Bureau of Land Management, the State is authorized to execute conditional leases and to make conditional sales of such selected lands pending survey of the exterior boundaries of the selected area, if necessary, and issuance of patent. Said officer will notify the appropriate State official in writing of his tentative approval of a selection after determining that there is no bar to passing legal title to the lands to the State other than the need for the survey of the lands or for the issuance of patent or both.
              
              
                § 2627.4
                All grants.
                (a) State preference right of selection: waivers. (1) The Act of July 7, 1958 (see § 2627.3(a)), provide that upon the revocation of any order of withdrawal in Alaska, the order of revocation shall provide for a period of not less than 90 days before the date on which it otherwise becomes effective during which period the State of Alaska shall have a preferred right of selection under the acts of 1956 and 1958, except as against prior existing valid rights, equitable claims subject to allowance and confirmation and other preferred rights of application conferred by law.
                (2) Where the proper selecting agent of the State files in writing in the proper office a waiver of the preference provisions of paragraph (a) of this section in connection with the proposed revocation of an order of withdrawal, the order affecting such revocation will not provide for such preference.
                (b) Segregative effect of applications. Lands desired by the State under the regulations of this part will be segregated from all appropriations based upon application or settlement and location, including locations under the mining laws, when the state files its application for selection in the proper office properly describing the lands as provided in § 2627.3(c)(1) (iii), (iv), and (v). Such segregation will automatically terminate unless the State publishes first notice as provided by paragraph (c) of this section within 60 days of service of such notice by the appropriate officer of the Bureau of Land Management.
                (c) Publications and protests. (1) The State will be required to publish once a week for five consecutive weeks in accordance with § 1824.4 of this chapter, at its own expense, in a designated newspaper, and in a designated form, a notice allowing all persons claiming the land adversely to file in the appropriate office their objections to the issuance of patent or certification for lands selected under the regulations of this part. A protestant must serve on the State a copy of the objections and furnish evidence of service to the proper office.
                (2) The State must file a statement of the publisher, accompanied by a copy of the notice published, showing that publication has been had for the required time.
              
            
          
          
            Pt. 2630
            PART 2630—RAILROAD GRANTS
            
              
                Subpart 2631—Patents for Lands Sold by Railroad Carriers (Transportation Act of 1940)
                Sec.
                2631.0-3
                Authority.
                2631.0-8
                Lands for which applications may be made.
                2631.1
                Applications.
                2631.2
                Publication of notice.
                2631.3
                Surveying and conveyance fees.
                2631.4
                Patents.
              
            
            
              Subpart 2631—Patents for Lands Sold by Railroad Carriers (Transportation Act of 1940)
              
                Authority:
                R.S. 2478; 43 U.S.C. 1201.
              
              
                Source:
                35 FR 9613, June 13, 1970, unless otherwise noted.
              
              
                § 2631.0-3
                Authority.

                Subsection (b) of section 321, Part II, Title III, of the Transportation Act of September 18, 1940 (54 Stat. 934; 49 U.S.C. 65), authorizes the issuance of patents for the benefit of certain innocent purchasers for value of land-grant lands from railroad carriers which have released their land-grant claims.
                
                
                  Note:
                  Notices of releases of land grant claims by railroad carriers listing the carriers, the date of the approval of the release and the land-grant predecessors involved dated Dec. 17, 1940, May 17, 1941, and June 29, 1942, appear at 6 FR 449, 2634, and 7 FR 5319.
                
              
              
                
                § 2631.0-8
                Lands for which applications may be made.
                Subsection (b) of section 321, Part II, Title III, of the Transportation Act of 1940 provides that in the case of a railroad carrier, or a predecessor, which received a land grant to aid in the construction of any part of its railroad, the laws relating to compensation for certain Government transportation services shall continue to apply as though subsection (a) of section 321 had not been enacted unless the carrier shall file on or before September 18, 1941, with the Secretary of the Interior, in the form and manner prescribed by him, a release of any claim it may have to lands, interests in lands, compensation, or reimbursement on account of lands or interests in lands so granted, claimed to have been granted or claimed should have been granted. Section 321 provides further that nothing therein shall be construed as preventing the issuance of patents confirming the title to such uncertified or unpatented lands as the Secretary of the Interior shall find have been sold prior to September 18, 1940, to innocent purchasers for value. Subsection (b) of section 321 authorizing the issuance of such patents is not an enlargement of the grants, and does not extend them to lands not already covered thereby and, therefore, has no application to lands which for various reasons, such as mineral character, prior grants, withdrawals, reservations, or appropriation, were not subject to the grants. It does apply, however, to lands selected under remedial or lieu acts supplemental to the original grants as well as to primary and indemnity lands. Classification under section 7 of the Taylor Grazing Act of June 28, 1934 (48 Stat. 1269), as amended by the Act of June 26, 1936 (49 Stat. 1976; 43 U.S.C. 315f), will not be required where the sold land is such as the company was authorized by law to select.
              
              
                § 2631.1
                Applications.

                Application, and supporting evidence, must be filed by the carrier in the proper office, accompanied by a nonrefundable application service charge of $10. The lands listed in any one application must be limited to those embraced in a single sale upon which the claim for patent is based. The application should state that it is filed under the railroad land grant act involved, properly cited, and subsection (b) of section 321, Part II, Title III of the Transportation Act of 1940 (54 Stat. 954). The application must be supported by a showing that the land is of the character which would pass under the grant involved, and was not by some superior or prior claim, withdrawal, reservation, or other reason, excluded from the operation of the grant. Full details of the alleged sale must be furnished, such as dates, the terms thereof, the estate involved, consideration, parties, amounts and dates of payments, made, and amounts due, if any, description of the land, and transfers of title. The use, occupancy, and cultivation of the land and the improvements placed thereon by the alleged purchaser should be described. All statements should be duly corroborated. Available documentary evidence, including the contract or deed, should be filed, which may be authenticated copies of the originals. An abstract of title may be necessary, dependent upon the circumstances of the particular case. No application for a patent under this act will be favorably considered unless it be shown that the alleged purchaser is entitled forthwith to the estate and interest transferred by such patent. Evidence of a recorded deed of conveyance from the carrier to the purchaser may be required. Where the company has on file an application in which the sold lands embraced, it need not file a new application, but may file a request for amendment of the pending application to come under the Transportation Act of 1940, together with the showing, supra, required as to the bona fide sale.
              
              
                § 2631.2
                Publication of notice.

                The authorizing officer shall direct the publication of notice of the application. The notice will be published at the carrier's expense in a newspaper of general circulation in the vicinity of the land. If a daily newspaper be designated, the notice should be published in the Wednesday issue for five consecutive weeks; if weekly, for five consecutive issues; and if semiweekly, in either issue for five consecutive weeks. The carrier must furnish evidence of such publication in due course. Notice need not be published, in case of amendment of a pending application, where publication has already been had.
              
              
                § 2631.3
                Surveying and conveyance fees.

                The carrier must pay the cost of the survey of the land, paying also one-half the cost of any segregation survey in accordance with the laws and regulations pertaining to the survey and patenting of railroad lands. (See 43 U.S.C. 881 et seq.; also subpart 1822 of this chapter.)
              
              
                § 2631.4
                Patents.
                If all be found regular and in conformity with the governing law and regulations, patent shall be issued in the name of the grantee under the railroad grant, the carrier paying the costs of preparation and issuance of the patent.
              
            
          
          
            Pt. 2640
            PART 2640—FAA AIRPORT GRANTS
            
              
                Subpart 2640—Airport and Airway Improvement Act of September 3, 1982
                Sec.
                2640.0-1
                Purpose.
                2640.0-3
                Authority.
                2640.0-5
                Definitions.
                2640.0-7
                Cross reference.
              
              
                Subpart 2641—Procedures
                2641.1
                Request by Administrator for conveyance of property interest.
                2641.2
                Action on request.
                2641.3
                Publication and payment.
                2641.4
                Approval of conveyance.
                2641.5
                Reversion.
              
            
            
              Authority:
              Sec. 516, Airport and Airway Improvement Act of 1982 (49 U.S.C. 2215).
            
            
              Source:
              51 FR 26894, July 28, 1986, unless otherwise noted.
            
            
              Subpart 2640—Airport and Airway Improvement Act of September 3, 1982
              
                § 2640.0-1
                Purpose.
                This subpart sets forth procedures for the issuance of conveyance documents for lands under the jurisdiction of the Department of the Interior to public agencies for use as airports and airways.
              
              
                § 2640.0-3
                Authority.
                Section 516 of the Airport and Airway Improvement Act of September 3, 1982 (49 U.S.C. 2215).
              
              
                § 2640.0-5
                Definitions.
                As used in this subpart, the term:
                (a) Act means section 516 of the Airport and Airway Improvement Act of September 3, 1982 (49 U.S.C. 2215).
                (b) Secretary means the Secretary of the Interior.
                (c) Authorized officer means any employee of the Bureau of Land Management who has been delegated the authority to perform the duties described in this subpart.
                (d) Administrator means the person authorized by the Secretary of Transportation to administer the Act.
                (e) Applicant means any public agency as defined in § 153.3 of Title 14 of the Code of Federal Regulations, which, either individually or jointly with other such public agencies, submits to the Administrator an application requesting that lands or interests in lands under the jurisdiction of the Department of the Interior be conveyed to such applicant under the Act.
                (f) Property interest means the title to or any other interest in lands or any easement through or other interest in air space.
                (g) Conveyance document means a patent, deed or similar instrument which transfers title to lands or interests in lands.
              
              
                § 2640.0-7
                Cross reference.
                The regulations of the Federal Aviation Administration under the Act are found in 14 CFR part 153.
              
            
            
              Subpart 2641—Procedures
              
                § 2641.1
                Request by Administrator for conveyance of property interest.

                Each request by the Administrator in behalf of the applicant for conveyance of a property interest in lands under the jurisdiction of the Department of the Interior shall be filed with the State Office of the Bureau of Land Management having jurisdiction of the lands or interests in lands in duplicate, and shall contain the following:
                (a) A copy of the application filed by the requesting public agency with the Administrator.
                (b) A description of the lands or interests in lands, if surveyed, by legal subdivisions, specifying section, township, range, meridian and State. Unsurveyed lands shall be described by metes and bounds with a tie to a corner of the public-land surveys if within two miles; otherwise a tie shall be made to some prominent topographic feature and the approximate latitute and longitude shall be provided.
              
              
                § 2641.2
                Action on request.
                (a) Upon receipt of the request from the Administrator, the authorized officer shall determine whether the requested conveyance is inconsistent with the needs of the Department of the Interior, or any agency thereof, and shall notify the Administrator of the determination within 4 months after receipt of the request. On determining that the conveyance is not inconsistent with the needs of the Department of the Interior, the authorized officer also shall determine what, if any, convenants, terms, conditions and reservations should be included in the conveyance, if made. Any conveyance shall be made subject to valid existing rights of record, and to those disclosed as a result of publication or otherwise.
                (b) Unless otherwise specifically provided by law, no conveyance shall be made of Federal lands within any national park, national monument, national recreation area, or similar area under the administration of the National Park Service; within any unit of the National Wildlife Refuge System or similar area under the jurisdiction of the United States Fish and Wildlife Service; within any area designated part of the National Wilderness Preservation System or any area designated as a wilderness study area; or within any national forest or Indian reservation.
                (c) The applicant shall, upon request by the authorized officer, submit a deposit in an amount determined by the authorized officer, to cover the administrative costs of processing the application, including the cost of survey, if one is necessary, and issuing of a document of conveyance. No document of conveyance shall be issued for unsurveyed lands. The processing of applications under this part shall be accomplished without any expense to the Bureau of Land Management.

                (d) Each applicant also shall pay the cost of publication of a notice in the Federal Register and in a newspaper of general circulation in the area in which the lands are located.
              
              
                § 2641.3
                Publication and payment.

                (a) Prior to issuance of a conveyance document, the authorized officer shall publish a notice of realty action in the Federal Register and in a newspaper of general circulation in the area of the lands to be conveyed. The notice shall identify the lands proposed for conveyance and contain the terms, covenants, conditions and reservations to be included in the conveyance document. The notice shall provide public comment period of 45 days from the date of publication in the Federal Register. Comments shall be sent to the Bureau of Land Management office issuing the notice.
                (b) The notice of realty action may segregate the lands or interests in lands to be conveyed to the extent that they will not be subject to appropriation under the public land laws, including the mining laws. The segregative effect of the notice of realty action shall terminate either upon the issuance of a document of conveyance or 1 year after the date of publication, whichever occurs first.
                (c) The determination concerning the granting or denial of an application shall be sent by the authorized officer to the applicant and to any party who commented on the application.

                (d) The authorized officer shall advise the applicant whether any balance is due on the payments required of the applicant and of the time within which payment shall be made. Failure to pay the required amount within the allotted time shall constitute grounds for rejection of the application. If the applicant has deposited with the authorized officer an amount in excess of the payments required, the authorized officer shall so advise the applicant and return the excess payment.
              
              
                § 2641.4
                Approval of conveyance.
                (a) Each conveyance document shall contain appropriate covenants, terms, conditions and reservations requested by the Administrator, and those required for protection of the Department of the Interior or any agency thereof.
                (b) Upon receipt of the payment required by § 2641.2 (c) and (d) of this title and after consideration of comments received, the authorized officer shall make a decision upon the application. If the decision is to make a conveyance, the authorized officer shall send the conveyance document to the Attorney General of the United States for consideration. Upon approval by the Attorney General, the authorized officer shall issue the conveyance document.
              
              
                § 2641.5
                Reversion.
                A conveyance shall be made only on the condition that, at the option of the Administrator, the property interest conveyed shall revert to the United States in the event that the lands in question are not developed for airport or airway purposes or are used in a manner inconsistent with the terms of the conveyance. If only a part of the property interest conveyed is not developed for airport purposes, or is used in a manner inconsistent with the terms of the conveyance, only that particular part shall, at the option of the Administrator, revert to the United States.
              
            
          
          
            Pt. 2650
            PART 2650—ALASKA NATIVE SELECTIONS
            
              
                Subpart 2650—Alaska Native Selections: Generally
                Sec.
                2650.0-1
                Purpose.
                2650.0-2
                Objectives.
                2650.0-3
                Authority.
                2650.0-5
                Definitions.
                2650.0-7
                References.
                2650.0-8
                Waiver.
                2650.1
                Provisions for interim administration.
                2650.2
                Application procedures for land selections.
                2650.3
                Lawful entries, lawful settlements, and mining claims.
                2650.3-1
                Lawful entries and lawful settlements.
                2650.3-2
                Mining claims.
                2650.4
                Conveyance reservations.
                2650.4-1
                Existing rights and contracts.
                2650.4-2
                Succession of interest.
                2650.4-3
                Administration.
                2650.4-4
                Revenues. [Reserved]
                2650.4-5
                National forest lands.
                2650.4-6
                National wildlife refuge system lands.
                2650.4-7
                Public easements.
                2650.5
                Survey requirements.
                2650.5-1
                General.
                2650.5-2
                Rule of approximation.
                2650.5-3
                Regional surveys.
                2650.5-4
                Village surveys.
                2650.5-5
                Cemetery sites and historical places.
                2650.5-6
                Adjustment to plat of survey.
                2650.6
                Selection limitations.
                2650.7
                Publication.
                2650.8
                Appeals.
              
              
                Subpart 2651—Village Selections
                2651.0-3
                Authority.
                2651.1
                Entitlement.
                2651.2
                Eligibility requirements.
                2651.3
                Selection period.
                2651.4
                Selection limitations.
                2651.5
                Conveyance reservations.
                2651.6
                Airport and air navigation facilities.
              
              
                Subpart 2652—Regional Selections
                2652.0-3
                Authority.
                2652.1
                Entitlement.
                2652.2
                Selection period.
                2652.3
                Selection limitations.
                2652.4
                Conveyance reservations.
              
              
                Subpart 2653—Miscellaneous Selections
                2653.0-3
                Authority.
                2653.0-5
                Definitions.
                2653.1
                Conveyance limitations.
                2653.2
                Application procedures.
                2653.3
                Lands available for selection.
                2653.4
                Termination of selection period.
                2653.5
                Cemetery sites and historical places.
                2653.6
                Native groups.
                2653.7
                Sitka-Kenai-Juneau-Kodiak selections.
                2653.8
                Primary place of residence.
                2653.8-1
                Acreage to be conveyed.
                2653.8-2
                Primary place of residence criteria.
                2653.8-3
                Appeals.
                2653.9
                Regional selections.
                2653.10
                Excess selections.
                2653.11
                Conveyance reservations.
              
              
                
                Subpart 2654—Native Reserves
                2654.0-3
                Authority.
                2654.0-5
                Definitions.
                2654.1
                Exercise of option.
                2654.2
                Application procedures.
                2654.3
                Conveyances.
              
              
                Subpart 2655—Federal Installations
                2655.0-3
                Authority.
                2655.0-5
                Definitions.
                2655.1
                Lands subject to determination.
                2655.2
                Criteria for determinations.
                2655.3
                Determination procedures.
                2655.4
                Adverse decisions.
              
            
            
              Authority:

              Sec. 25, Alaska Native Claims Settlement Act of December 18, 1971; Administrative Procedure Act (5 U.S.C. 551 et seq.), unless otherwise noted.
            
            
              Source:
              38 FR 14218, May 30, 1973, unless otherwise noted.
            
            
              Subpart 2650—Alaska Native Selections: Generally
              
                § 2650.0-1
                Purpose.
                The purpose of the regulations in this part is to provide procedures for orderly and timely implementation of those provisions of the Alaska Native Claims Settlement Act of December 18, 1971 (43 U.S.C. 1601) which pertain to selections of lands and interests in lands in satisfaction of the land selections conferred by said Act upon Alaska Natives and Alaska Native corporations.
              
              
                § 2650.0-2
                Objectives.
                The program of the Secretary is to implement such provisions in keeping with the congressional declaration of policy that the settlement of the Natives' aboriginal land claims be fair and just and that it be accomplished rapidly, with certainty, in conformity with the real economic and social needs of Natives, without litigation and with maximum participation by Natives in decisions affecting their rights and property.
              
              
                § 2650.0-3
                Authority.

                Section 25 of the Alaska Native Claims Settlement Act of December 18, 1971, authorizes the Secretary of the Interior to issue and publish in the Federal Register, pursuant to the Administrative Procedure Act (5 U.S.C. 551, et seq.), such regulations as may be necessary to carry out the purposes of the act.
              
              
                § 2650.0-5
                Definitions.
                (a) Act means the Alaska Native Claims Settlement Act of December 18, 1971 (43 U.S.C. 1601) and any amendments thereto.
                (b) Secretary means the Secretary of the Interior or his authorized delegate.
                (c) Native means a Native as defined in section 3(b) of the Act.
                (d) Native village means any tribe, band, clan, group, village, community, or association in Alaska, as defined in section 3(c) of the Act.
                (e) Village corporation means a profit or nonprofit Alaska Native village corporation which is eligible under § 2651.2 of this chapter to select land and receive benefits under the act, and is organized under the laws of the State of Alaska in accordance with the provisions of section 8 of the Act.
                (f) Regional corporation means an Alaska Native regional corporation organized under the laws of the State of Alaska in accordance with the provisions of section 7 of the Act.
                (g) Public lands means all Federal lands and interests in lands located in Alaska (including the beds of all non-navigable bodies of water), except:
                (1) The smallest practicable tract, as determined by the Secretary, enclosing land actually used, but not necessarily having improvements thereon, in connection with the administration of a Federal installation; and,
                (2) Land selections of the State of Alaska which have been patented or tentatively approved under section 6(g) of the Alaska Statehood Act, as amended (72 Stat. 341; 77 Stat. 223; 48 U.S.C. Ch. 2), or identified for selection by the State prior to January 17, 1969, except as provided in § 2651.4(a)(1) of this chapter.
                (h) Interim conveyance as used in these regulations means the conveyance granting to the recipient legal title to unsurveyed lands, and containing all the reservations for easements, rights-of-way, or other interests in land, provided by the act or imposed on the land by applicable law, subject only to confirmation of the boundary descriptions after approval of the survey of the conveyed land.
                
                (i) Patent as used in these regulations means the original conveyance granting legal title to the recipient to surveyed lands, and containing all the reservations for easements, rights-of-way, or other interests in land, provided by the act or imposed on the land by applicable law; or the document issued after approval of the survey by the Bureau of Land Management, to confirm the boundary description of the unsurveyed conveyed lands.
                (j) Conveyance as used in these regulations means the transfer of title pursuant to the provisions of the act whether by interim conveyance or patent, whichever occurs first.
                (k) National Wildlife Refuge System means all lands, waters, and interests therein administered on December 18, 1971, by the Secretary as wildlife refuges, areas for the protection and conservation of fish and wildlife that are threatened with extinction, wildlife ranges, game ranges, wildlife management areas, or waterfowl production areas, as provided in the Act of October 15, 1966, 80 Stat. 927, as amended by the Act of July 18, 1968, 82 Stat. 359 (16 U.S.C. 668dd).
                (l) Protraction diagram means the approved diagram of the Bureau of Land Management mathematical plan for extending the public land surveys and does not constitute an official Bureau of Land Management survey, and, in the absence of an approved diagram of the Bureau of Land Management, includes the State of Alaska protraction diagrams which have been authenticated by the Bureau of Land Management.
                (m) Date of filing shall be the date of postmark, except when there is no postmark, in which case it shall be the date of receipt in the proper office.
                (n) LUPC means the Joint Federal-State Land Use Planning Commission for Alaska.
                (o) Major waterway means any river, stream, or lake which has significant use in its liquid state by watercraft for access to publicly owned lands or between communities. Significant use means more than casual, sporadic or incidental use by watercraft, including floatplanes, but does not include use of the waterbody in its frozen state by snowmobiles, dogsleds or skiplanes. Designation of a river or stream as a major waterway may be limited to a specific segment of the particular waterbody.
                (p) Present existing use means use by either the general public which includes both Natives and non-Natives alike or by a Federal, State, or municipal corporation entity on or before December 18, 1976, or the date of selection, whichever is later. Past use which has long been abandoned shall not be considered present existing use.
                (q) Public easement means any easement reserved by authority of section 17(b) of the Act and under the criteria set forth in these regulations. It includes easements for use by the general public and easements for use by a specific governmental agency. Public easements may be reserved for transportation, communication and utility purposes, for air, light or visibility purposes, or for guaranteeing international treaty obligations.
                (r) Publicly owned lands means all Federal, State, or municipal corporation (including borough) lands or interests therein in Alaska, including public lands as defined herein, and submerged lands as defined by the Submerged Lands Act, 43 U.S.C. 1301, et seq.
                
                (s) Director means the Director, Bureau of Land Management.
                (t) Isolated tract means a tract of one or more contiguous parcels of publicly owned lands completely surrounded by lands held in nonpublic ownership or so effectively separated from other publicly owned lands as to make its use impracticable without a public easement for access.
                (u) State means the State of Alaska.
                (v) Native corporation means any Regional Corporation, any Village Corporation, Urban Corporation and any Native Group.
                [38 FR 14218, May 30, 1973, as amended at 43 FR 55328, Nov. 27, 1978; 50 FR 15547, Apr. 19, 1985]
              
              
                § 2650.0-7
                References.
                (a) Native enrollment procedures are contained in 25 CFR part 43h. 1
                  
                
                
                  
                    1 At 47 FR 13327, Mar. 30, 1982, part 43h of Title 25 was redesignated as part 69.
                

                (b) Withdrawal procedures are contained in part 2300 of this chapter.
                
                (c) Application procedures are contained in subpart 1821 of this chapter.
                (d) Appeals procedures are contained in 43 CFR part 4, subpart E.
                (e) Mineral patent application procedures are contained in part 3860 of this chapter.
                (43 U.S.C. 1601-1624)
                [38 FR 14218, May 30, 1973, as amended at 40 FR 33174, Aug. 6, 1975]
              
              
                § 2650.0-8
                Waiver.
                The Secretary may, in his discretion, waive any nonstatutory requirement of these regulations. When the rights of third parties will not be impaired, and when rapid, certain settlement of the claims of Natives will be assisted, minor procedural and technical errors should be waived.
              
              
                § 2650.1
                Provisions for interim administration.
                (a)(1) Prior to any conveyance under the Act, all public lands withdrawn pursuant to sections 11, 14, and 16, or covered by section 19 of the Act, shall be administered under applicable laws and regulations by the Secretary of the Interior, or by the Secretary of Agriculture in the case of national forest lands, as provided by section 22(i) of the Act. The authority of the Secretary of the Interior and of the Secretary of Agriculture to make contracts and to issue leases, permits, rights-of-way, or easements is not impaired by the withdrawals.
                (2)(i) Prior to the Secretary's making contracts or issuing leases, permits, rights-of-way, or easements, the views of the concerned regions or villages shall be obtained and considered, except as provided in paragraph (a)(2)(ii) of this section.
                (ii) Prior to making contracts, or issuing leases, permits, rights-of-way, or easements on lands subject to election pursuant to section 19(b) of the Act, the Secretary shall obtain the consent of the representatives of the Natives living on those lands.
                (b) As provided in section 17(d)(3) of the Act, any lands withdrawn pursuant to section 17(d) shall be subject to administration by the Secretary under applicable laws and regulations and his authority to make contracts, and to issue leases, permits, rights-of-way, or easements shall not be impaired by the withdrawal. To the extent that any such land is also subject to the provisions of paragraph (a) of this section, the provisions of that subsection shall govern.
                (c) As provided in section 21(e) of the Act, so long as there are no substantial revenues from real property interests conveyed pursuant to this Act and the lands are not subject to State and local real property taxes, such lands shall continue to receive forest fire protection services from the United States at no cost. The Secretary will promulgate criteria, after consultation with the concerned Native corporations and the State of Alaska, for determining when substantial revenues are accruing as to lands for which forest fire protection services are furnished by the Department of the Interior and no discontinuance of such service will be ordered by the Secretary unless he finds, after notice and opportunity for submission of views, that such discontinuance is in conformity with the criteria.
              
              
                § 2650.2
                Application procedures for land selections.
                (a) Applications for land selections must be filed on forms approved by the Director, Bureau of Land Management. Applications must be filed in accordance with subpart 1821 of this chapter.
                (b) Each regional corporation shall submit with its initial application under this section a copy of the resolution authorizing the individual filing the application to do so.
                (c) Each village corporation under subpart 2651 of this chapter must submit with its initial application under this section a certificate of incorporation, evidence of approval of its articles of incorporation by the regional corporation for that region, and a copy of the authorization of the individual filing the application to do so.
                (d)(1) Regional and village corporations authorized by the act subsequently filing additional or amendatory applications need only refer to the serial number of the initial filing.

                (2) Any change of the officer authorized to act for any corporation in the matter of land selections should be promptly submitted to the appropriate office of the Bureau of Land Management.
                (e)(1) If the lands applied for are surveyed, the legal description of the lands in accordance with the official plats of survey shall be used.
                (2) If the lands applied for are unsurveyed, they shall be described by protraction diagrams.
                (3) If the lands applied for are not surveyed and are not covered by protraction diagrams, they must be described by metes and bounds commencing at a readily identifiable topographic feature, such as a mountain peak, mouth of a stream, etc., or a monumented point of known position, such as a triangulation station, and the description must be accompanied by a topographic map delineating the boundary of the area applied for.
                (4) Where 1:63,360 U.S.G.S. quadrangle maps with the protraction diagram plotted thereon have been published, these maps shall be used to portray and describe the lands applied for. Where 1:63,360 U.S.G.S. quadrangle maps with the protraction diagram plotted thereon have not been published, then the 1:250,000 U.S.G.S. quadrangle maps with the protraction diagrams plotted thereon shall be used.
                (5) If the written description shown on the application and the map portrayal accompanying the application do not agree the delineation shown on the map shall be controlling.
                (f) The selected areas may be adjusted by the Secretary with the consent of the applicant and amendment of the application by the applicant, provided that the adjustment will not create an excess over the selection entitlement.
              
              
                § 2650.3
                Lawful entries, lawful settlements, and mining claims.
              
              
                § 2650.3-1
                Lawful entries and lawful settlements.
                (a) Pursuant to sections 14(g) and 22(b) of the Act, all conveyances issued under the act shall exclude any lawful entries or entries which have been perfected under, or are being maintained in compliance with, laws leading to the acquisition of title, but shall include land subject to valid existing rights of a temporary or limited nature such as those created by leases (including leases issued under section 6(g) of the Alaska Statehood Act), contracts, permits, rights-of-way, or easements.

                (b) The right of use and occupancy of persons who initiated lawful settlement or entry of land, prior to August 31, 1971, is protected: Provided, That:
                (1) Occupancy has been or is being maintained in accordance with the appropriate public land law, and
                (2) Settlement or entry was not in violation of Public Land Order 4582, as amended. Any person who entered or settled upon land in violation of that public land order has gained no rights.
                (c) In the event land excluded from conveyance under paragraph (a) of this section reverts to the United States, the grantee or his successor in interest shall be afforded an opportunity to acquire such land by exchange pursuant to section 22(f) of the Act.
              
              
                § 2650.3-2
                Mining claims.
                (a) Possessory rights. Pursuant to section 22(c) of the Act, on any lands to be conveyed to village or regional corporations, any person who prior to August 31, 1971, initiated a valid mining claim or location, including millsites, under the general mining laws and recorded notice thereof with the appropriate State or local office, shall not be challenged by the United States as to his possessory rights, if all requirements of the general mining laws are met. However, the validity of any unpatented mining claim may be contested by the United States, the grantee of the United States or its successor in interest, or by any person who may initiate a private contest. Contest proceedings and appeals therefrom shall be to the Interior Board of Land Appeals.
                (b) Patent requirements met. An acceptable mineral patent application must be filed with the appropriate Bureau of Land Management office not later than December 18, 1976, on lands conveyed to village or regional corporations.

                (1) Upon a showing that a mineral survey cannot be completed by December 18, 1976, the filing of an application for a mineral survey, which states on its face that it was filed for the purpose of proceeding to patent, will constitute an acceptable mineral patent application, provided all applicable requirements under the general mining laws have been met.
                (2) The failure of an applicant to prosecute diligently his application for mineral patent to completion will result in the loss of benefits afforded by section 22(c) of the Act.
                (3) The appropriate office of the Bureau of Land Management shall give notice of the filing of an application under this section to the village or regional corporation which has selection rights in the land covered by the application.
                (c) Patent requirements not met. Any mineral patent application filed after December 18, 1976, on land conveyed to any village or regional corporation pursuant to this Act, will be rejected for lack of departmental jurisdiction. After that date, patent applications may continue to be filed on land not conveyed to village or regional corporations until such land is conveyed.
                (43 U.S.C. 1601-1624)
                [38 FR 14218, May 30, 1973, as amended at 40 FR 33174, Aug. 6, 1975]
              
              
                § 2650.4
                Conveyance reservations.
              
              
                § 2650.4-1
                Existing rights and contracts.
                Any conveyance issued for surface and subsurface rights under this act will be subject to any lease, contract, permit, right-of-way, or easement and the rights of the lessee, contractee, permittee, or grantee to the complete enjoyment of all rights, privileges, and benefits thereby granted him.
              
              
                § 2650.4-2
                Succession of interest.
                Upon issuance of any conveyance under this authority, the grantee thereunder shall succeed and become entitled to any and all interests of the State of Alaska or of the United States as lessor, contractor, permitter, or grantor, in any such lease, contract, permit, right-of-way, or easement covering the estate conveyed, subject to the provisions of section 14(g) of the Act.
              
              
                § 2650.4-3
                Administration.
                Leases, contracts, permits, rights-of-way, or easements granted prior to the issuance of any conveyance under this authority shall continue to be administered by the State of Alaska or by the United States after the conveyance has been issued, unless the responsible agency waives administration. Where the responsible agency is an agency of the Department of the Interior, administration shall be waived when the conveyance covers all the land embraced within a lease, contract, permit, right-of-way, or easement, unless there is a finding by the Secretary that the interest of the United States requires continuation of the administration by the United States. In the latter event, the Secretary shall not renegotiate or modify any lease, contract, right-of-way or easement, or waive any right or benefit belonging to the grantee until he has notified the grantee and allowed him an opportunity to present his views.
              
              
                § 2650.4-4
                Revenues. [Reserved]
              
              
                § 2650.4-5
                National forest lands.
                Every conveyance which includes lands within the boundaries of a national forest shall, as to such lands, contain reservations that:
                (a) Until December 18, 1976, the sale of any timber from the land is subject to the same restrictions relating to the export of timber from the United States as are applicable to national forest lands in Alaska under rules and regulations of the Secretary of Agriculture; and,
                (b) Until December 18, 1983, the land shall be managed under the principles of sustained yield and under management practices for protection and enhancement of environmental quality no less stringent than such management practices on adjacent national forest lands.
              
              
                § 2650.4-6
                National wildlife refuge system lands.

                (a) Every conveyance which includes lands within the national wildlife refuge system shall, as to such lands, provide that the United States has the right of first refusal so long as such lands remain within the system. The right of first refusal shall be for a period of 120 days from the date of notice to the United States that the owner of the land has received a bona fide offer of purchase. The United States shall exercise such right of first refusal by written notice to the village corporation within such 120-day period. The United States shall not be deemed to have exercised its right of first refusal if the village corporation does not consummate the sale in accordance with the notice to the United States.
                (b) Every conveyance which covers lands lying within the boundaries of a national wildlife refuge in existence on December 18, 1971, shall provide that the lands shall remain subject to the laws and regulations governing use and development of such refuge so long as such lands remain in the refuge. Regulations governing use and development of refuge lands conveyed pursuant to section 14 shall permit such uses that will not materially impair the values for which the refuge was established.
              
              
                § 2650.4-7
                Public easements.
                (a) General requirements. (1) Only public easements which are reasonably necessary to guarantee access to publicly owned lands or major waterways and the other public uses which are contained in these regulations, or to guarantee international treaty obligations shall be reserved.
                (2) In identifying appropriate public easements assessment shall be made in writing of the use and purpose to be accommodated.
                (3) The primary standard for determining which public easements are reasonably necessary for access shall be present existing use. However, a public easement may be reserved absent a demonstration of present existing use only if it is necessary to guarantee international treaty obligations, if there is no reasonable alternative route or site available, or if the public easement is for access to an isolated tract or area of publicly owned land. When adverse impacts on Native culture, lifestyle, and subsistence needs are likely to occur because of the reservation of a public easement, alternative routes shall be assessed and reserved where reasonably available. The natural environment and other relevant factors shall also be considered.
                (4) All public easements which are reserved shall be specific as to use, location, and size. Standard sizes and uses which are delineated in this subsection may be varied only when justified by special circumstances.
                (5) Transportation, communication, and utility easements shall be combined where the combination of such easements is reasonable considering the primary purposes for which easement is to be reserved.
                (6) Public easements may be reserved to provide access to present existing Federal, State, or municipal corporation sites; these sites themselves shall not be reserved as public easements. Unless otherwise justified, access to these sites shall be limited to government use.
                (7) Scenic easements or easements for recreation on lands conveyed pursuant to the Act shall not be reserved. Nor shall public easements be reserved to hunt or fish from or on lands conveyed pursuant to the Act.
                (8) The identification of needed easements and major waterways shall include participation by appropriate Natives and Native corporations, LUPC, State, Federal agencies, and other members of the public.
                (9) After reviewing the identified easements needs, the Director shall tentatively determine which easements shall be reserved. Tentative determinations of major waterways shall also be made by the Director and shall apply to rivers, streams, and lakes. All lakes over 640 acres in size shall be screened to determine if they qualify as major waterways. Those smaller than 640 acres may be considered on a case-by-case basis. The Director shall issue a notice of proposed easements which notifies all parties that participated in the development of the easement needs and information on major waterways as to the tentative easement reservations and which directs that all comments be sent to the LUPC and the Director.

                (10) The State and the LUPC shall be afforded 90 days after notice by the Director to make recommendations with respect to the inclusion of public easements in any conveyance. If the Director does not receive a recommendation from the LUPC or the State within the time period herein called for, he may proceed with his determinations.
                
                (11) Prior to making a determination of public easements to be reserved, the Director shall review the recommendations of the LUPC, appropriate Native corporation(s), other Federal agencies, the State, and the public. Consideration shall be given to recommendations for public easement reservations which are timely submitted to the Bureau of Land Management and accompanied by written justification.
                (12) The Director, after such review, shall prepare a decision to convey that includes all necessary easements and other appropriate terms and conditions relating to conveyance of the land. If the decision prepared by the Director is contrary to the LUPC's recommendations, he shall notify the LUPC of the variance(s) and shall afford the LUPC 10 days in which to document the reasons for its disagreement before making his final decision. The Director shall then issue a Decision to Issue Conveyance (DIC).
                (13) The Director shall terminate a public easement if it is not used for the purpose for which it was reserved by the date specified in the conveyance, if any, or by December 18, 2001, whichever occurs first, He may terminate an easement at any time if he finds that conditions are such that its retention is no longer needed for public use or governmental function. However, the Director shall not terminate an access easement to isolated tracts of publicly owned land solely because of the absence of proof of public use. Public easements which have been reserved to guarantee international treaty obligations shall not be terminated unless the Secretary determines that the reasons for such easements no longer justify the reservation. No public easement shall be terminated without proper notice and an opportunity for submission of written comments or for a hearing if a hearing is deemed to be necessary by either the Director or the Secretary.
                (b) Transportation easements. (1) Public easements for transportation purposes which are reasonably necessary to guarantee the public's ability to reach publicly owned lands or major waterways may be reserved across lands conveyed to Native corporations. Such purposes may also include transportation to and from communities, airports, docks, marine coastline, groups of private holdings sufficient in number to constitute a public use, and government reservations or installations. Public easements may also be reserved for railroads. If public easements are to be reserved, they shall:
                (i) Be reserved across Native lands only if there is no reasonable alternative route of transportation across publicly owned lands;
                (ii) Within the standard of reasonable necessity, be limited in number and not duplicative of one another (nonduplication does not preclude separate easements for winter and summer trails, if otherwise justified);
                (iii) Be subject only to specific uses and sizes which shall be placed in the appropriate interim conveyance and patent documents;
                (iv) Follow existing routes of travel unless a variance is otherwise justified;
                (v) Be reserved for future roads, including railroads and roads for future logging operations, only if they are site specific and actually planned for construction within 5 years of the date of conveyance;
                (vi) Be reserved in topographically suitable locations whenever the location is not otherwise determined by an existing route of travel or when there is no existing site;
                (vii) Be reserved along the marine coastline only to preserve a primary route of travel between coastal communities, publicly owned uplands, or coastal communities and publicly owned uplands;
                (viii) Be reserved from publicly owned uplands to the marine coastline only if significant present existing use has occurred on those publicly owned lands below the line of mean high tide. However, for isolated tracts of publicly owned uplands, public easements may be reserved to provide transportation from the marine coastline if there is no other reasonable transportation route;
                (ix) Be reserved along major waterways only to provide short portages or transportation routes around obstructions. However, this condition does not preclude the reservation of a trail or road easement which happens to run alongside a waterway;

                (x) Not be reserved on the beds of major waterways except where use of the bed is related to road or trail purposes, portaging, or changing the mode of travel between water and land (e.g., launching or landing a boat); a specific portion of the bed or shore of the waterway which is necessary to provide portage or transportation routes around obstructions, including those that are dangerous or impassible or seasonably dangerous or impassible, may be reserved.
                (xi) Not be reserved on the beds of nonmajor waterways except where use of the beds is related to road or trail purposes. However, this exception shall not be used to reserve a continuous linear easement on the streambed to facilitate access by boat.
                (xii) Not be reserved simply to reflect patterns of Native use on Native lands;
                (xiii) Not be reserved for the purpose of protecting Native stockholders from their respective corporations;
                (xiv) Not be reserved on the basis of subsistence use of the lands of one village by residents of another village.
                (2) Transportation easements shall be limited to roads and sites which are related to access. The use of these easements shall be controlled by applicable Federal, State, or municipal corporation laws or regulations. The uses stated herein will be specified in the interim conveyance and patent documents as permitted uses of the easement.
                (i) The width of a trail easement shall be no more than 25 feet if the uses to be accommodated are for travel by foot, dogsleds, animals, snowmobiles, two and three-wheel vehicles, and small all-terrain vehicles (less than 3,000 lbs. G.V.W.);
                (ii) The width of a trail easement shall be no more than 50 feet if the uses to be accommodated are for travel by large all-terrain vehicles (more than 3,000 lbs. G.V.W.), track vehicles and 4-wheel drive vehicles, in addition to the uses included under paragraph (b)(2)(i) of this section;
                (iii) The width of an existing road easement shall be no more than 60 feet if the uses to be accommodated are for travel by automobiles or trucks in addition to the uses included under paragraphs (b)(2) (i) and (ii) of this section. However, if an existing road is wider than 60 feet, the specific public easement may encompass that wider width. For proposed roads, including U.S. Forest Service logging roads, the width of the public easement shall be 100 feet, unless otherwise justified. Prior to construction, trail uses which are included under paragraphs (b)(2) (i) and (ii) of this section may be permitted if otherwise justified and may continue if the road is not built. If after the road has been constructed a lesser width is sufficient to accommodate the road, the Director shall reduce the size of the easement to that width.
                (iv) The width of a proposed railroad easement shall be 100 feet on either side of the center line of any such railroad.
                (3) Site easements. Site easements which are related to transportation may be reserved for aircraft landing or vehicle parking (e.g., aircraft, boats, ATV's, cars, trucks), temporary camping, loading or unloading at a trail head, along an access route or waterway, or within a reasonable distance of a transportation route or waterway where there is a demonstrated need to provide for transportation to publicly owned lands or major waterways. Temporary camping, loading, or unloading shall be limited to 24 hours. Site easements shall not be reserved for recreational use such as fishing, unlimited camping, or other purposes not associated with use of the public easement for transportation. Site easements shall not be reserved for future logging or similar operations (e.g., log dumps, campsites, storage or staging areas). Before site easements are reserved on transportation routes or on major waterways, a reasonable effort shall be made to locate parking, camping, beaching, or aircraft landing sites on publicly owned lands; particularly, publicly owned lands in or around communities, or bordering the waterways. If a site easement is to be reserved, it shall:
                (i) Be subject to the provisions of paragraphs (b)(1) (ii), (iii), (vi), (xii), (xiii), and (xiv) of this section.
                (ii) Be no larger than one acre in size and located on existing sites unless a variance is in either instance, otherwise justified;

                (iii) Be reserved on the marine coastline only at periodic points along the coast where they are determined to be reasonably necessary to facilitate transportation on coastal waters or transportation between coastal waters and publicly owned uplands;
                (iv) Be reserved only at periodic points on major waterways. Uses shall be limited to those activities which are related to travel on the waterway or to travel between the waterway and publicly owned lands. Also, periodic site easements shall be those necessary to allow a reasonable pattern of travel on the waterway;
                (v) Be reserved for aircraft landing strips only if they have present significant use and are a necessary part of a transportation system for access to publicly owned lands and are not suitable for reservation under section 14(c)(4) of the Act. Any such easement shall encompass only that area which is used for takeoffs and landings and any clear space around such site that is needed for parking or public safety.
                (c) Miscellaneous easements. The public easements referred to in this subsection which do not fall into the categories above may be reserved in order to continue certain uses of publicly owned lands and major waterways. These public easements shall be limited in number. The identification and size of these public easements may vary from place to place depending upon particular circumstances. When not controlled by applicable law or regulation, size shall not exceed that which is reasonably necessary for the purposes of the identified easement. Miscellaneous easements may be reserved for the following purposes:
                (1) Public easements which are for utility purposes (e.g., water, electricity, communications, oil, gas, and sewage) may be reserved and shall be based upon present existing use. Future easements for these purposes may also be reserved, but only if they are site specific and actually planned for construction within 5 years of the date of conveyance;
                (2) Easements for air light or visibility purposes may be reserved if required to insure public safety or to permit proper use of improvements developed for public benefit or use; e.g., protection for aviation or navigation aids or communications sites;
                (3) Public easements may be reserved to guarantee international treaty obligations or to implement any agreement entered into between the United States and the Native Corporation receiving the conveyance. For example, the agreement of May 14, 1974, related to Naval Petroleum Reserve Number Four (redesignated June 1, 1977, as the National Petroleum Reserve-Alaska) between the United States Department of the Navy and the Arctic Slope Regional Corporation and four Native village corporations, shall be incorporated in the appropriate conveyances and the easements necessary to implement the agreement shall be reserved.
                (d) Conveyance provisions. (1) Public easement provisions shall be placed in interim conveyances and patents.
                (2) Permissible uses of a specific easement shall be listed in the appropriate conveyance document. The conveyance documents shall include a general provision which states that uses which are not specifically listed are prohibited.
                (3) The easements shall be identified on appropriate maps which shall be part of the pertinent interim conveyance and patent.
                (4) All public easement shall be reserved to the United States and subject, as appropriate, to further Federal, State, or municipal corporation regulation.
                (5) All conveyance documents shall contain a general provision which states that pursuant to section 17(b)(2) of the Act, any valid existing right recognized by the Act shall continue to have whatever right of access as is now provided for under existing law.
                [43 FR 55329, Nov. 27, 1978]
              
              
                § 2650.5
                Survey requirements.
              
              
                § 2650.5-1
                General.
                (a) Selected areas are to be surveyed as provided in section 13 of the Act. Any survey or description used as a basis for conveyance must be adequate to identify the lands to be conveyed.
                (b) The following procedures shall be used to determine what acreage is not to be charged against Native entitlement:

                (1) For any approved plat of survey where meanderable water bodies were not segregated from the survey but were included in the calculation of acreage to be charged against the Native corporation's land entitlement, the chargeable acreage shall, at no cost to the Native corporation, be recalculated to conform to the principles contained in the Bureau of Land Management's Manual of Surveying Instructions, 1973, except as modified by this part. Pursuant to such principles, the acreage of meanderable water bodies, as modified by this part, shall not be included in the acreage charged against the Native corporation's land entitlement.

                (2) For any plat of survey approved after December 5, 1983, water bodies shall be meandered and segregated from the survey in accordance with the principles contained in the Bureau of Land Management's Manual of Surveying Instructions, 1973, as modified by this part, as the basis for determining acreage chargeability.
                (3) If title to lands beneath navigable waters, as defined in the Submerged Lands Act, of a lake less than 50 acres in size or a river or stream less than 3 chains in width did not vest in the State on the date of Statehood, such lake, river or stream shall not be meandered and shall be charged against the Native corporation's entitlement.
                (4) Any determinations of meanders which may be made pursuant to this paragraph shall not require monumentation on the ground unless specifically required by law or for good cause in the public interest.
                [38 FR 14218, May 30, 1973, as amended at 50 FR 15547, Apr. 19, 1985]
              
              
                § 2650.5-2
                Rule of approximation.
                To assure full entitlement, the rule of approximation may be applied with respect to the acreage limitations applicable to conveyances and surveys under this authority, i.e., any excess must be less than the deficiency would be if the smallest legal subdivision were eliminated (see 62 I.D. 417, 421).
              
              
                § 2650.5-3
                Regional surveys.
                Lands to be conveyed to a regional corporation, when selected in contiguous units, shall be grouped together for the purpose of survey and surveyed as one tract, with monuments being established on the exterior boundary at angle points and at intervals of approximately 2 miles on straight lines. If requested by the grantee, the Secretary may survey, insofar as practicable, the individual selections that comprise the total tract.
              
              
                § 2650.5-4
                Village surveys.
                (a) Only the exterior boundaries of contiguous entitlements for each village corporation will be surveyed. Where land within the outer perimeter of a selection is not selected, the boundaries along the area excluded shall be deemed exterior boundaries. The survey will be made after the total acreage entitlement of the village has been selected.
                (b) Surveys will be made within the village corporation selections to delineate those tracts required by law to be conveyed by the village corporations pursuant to section 14(c) of the Act.
                (c) (1) The boundaries of the tracts described in paragraph (b) of this section shall be posted on the ground and shown on a map which has been approved in writing by the affected village corporation and submitted to the Bureau of Land Management. Conflicts arising among potential transferees identified in section 14(c) of the Act, or between the village corporation and such transferees, will be resolved prior to submission of the map. Occupied lots to be surveyed will be those which were occupied as of December 18, 1971.
                (2) Lands shown by the records of the Bureau of Land Management as not having been conveyed to the village corporation will be excluded by adjustments on the map by the Bureau of Land Management. No surveys shall begin prior to final written approval of the map by the village corporation and the Bureau of Land Management. After such written approval, the map will constitute a plan of survey. Surveys will then be made in accordance with the plan of survey. No further changes will be made to accommodate additional section 14(c) transferees, and no additional survey work desired by the village corporation or municipality within the area covered by the plan of survey or immediately adjacent thereto will be performed by the Secretary.
              
              
                
                § 2650.5-5
                Cemetery sites and historical places.
                Only those cemetery sites and historical places to be conveyed under section 14(h)(1) of the Act shall be surveyed.
              
              
                § 2650.5-6
                Adjustment to plat of survey.
                All conveyances issued for lands not covered by officially approved surveys of the Bureau of Land Management shall note that upon the filing of an official plat of survey, the boundary of the selected area, described in terms of protraction diagrams or by metes and bounds, shall be redescribed in accordance with the plats of survey. However, no change will be made in the land selected.
              
              
                § 2650.6
                Selection limitations.
                (a) Notwithstanding any other provisions of the act, no village or regional corporation may select lands which are within 2 miles from the boundary of any home rule or first-class city (excluding boroughs) as the boundaries existed and the cities were classified on December 18, 1971, or which are within 6 miles from the boundary of Ketchikan, except that a village corporation organized by Natives of a community which is itself a first class or home-rule city is not prohibited from making selections within 2 miles from the boundary of that first class or home-rule city, unless such selections fall within 2 miles from the boundary of another first class or home-rule city which is not itself a Native village or within 6 miles from the boundary of Ketchikan.
                (b) Determination as to which cities were classified as home rule or first class as of December 18, 1971, and their boundaries as of that date will be made in accordance with the laws of the State of Alaska.
                (c) If any village corporation whose land withdrawals encompass Dutch Harbor is found eligible under this act, it may select lands pursuant to subpart 2651 of this chapter and receive a conveyance under the terms of section 14(a) of the Act.
              
              
                § 2650.7
                Publication.
                In order to determine whether there are any adverse claimants to the land, the applicant should publish notice of his application. If the applicant decides to avail himself of the privilege of publishing a notice to all adverse claimants and requests it, the authorized officer will prepare a notice for publication. The publication will be in accordance with the following procedure:
                (a) The applicant will have the notice published allowing all persons claiming the land adversely to file in the appropriate land office their objections to the issuance of any conveyance. The notice shall be published once a week for 4 consecutive weeks in a newspaper of general circulation.
                (b) The applicant shall file a statement of the publisher, accompanied by a copy of the published notice, showing that publication has been had for 4 consecutive weeks. The applicant must pay the cost of publication.
                (c) Any adverse claimant must serve on the applicant a copy of his objections and furnish evidence of service thereof to the appropriate land office.

                (d) For all land selections made under the Act, in order to give actual notice of the decision of the Bureau of Land Management proposing to convey lands, the decision shall be served on all known parties of record who claim to have a property interest or other valid existing right in land affected by such decision, the appropriate regional corporation, and any Federal agency of record. In order to give constructive notice of the decision to any unknown parties, or to known parties who cannot be located after reasonable efforts have been expended to locate, who claim a property interest or other valid existing right in land affected by the decision, notice of the decision shall be published once in the Federal Register and, once a week, for four (4) consecutive weeks, in one or more newspapers of general circulation in the State of Alaska nearest the locality where the land affected by the decision is situated, if possible. Any decision or notice actually served on parties or constructively served on parties in accord with this subsection shall state that any party claiming a property interest in land affected by the decision may appeal the decision to the Board of Land Appeals. The decision or notice of decision shall also state that:
                (1) Any party receiving actual notice of the decision shall have 30 days from the receipt of actual notice to file an appeal; and,

                (2) That any unknown parties, any parties unable to be located after reasonable efforts have been expended to locate, and any parties who failed or refused to sign a receipt for actual notice, shall have 30 days from the date of publication in the Federal Register to file an appeal. Furthermore, the decision or notice of decision shall inform readers where further information on the manner of, and requirements for, filing appeal may be obtained, and shall also state that any party known or unknown who may claim a property interest which is adversely affected by the decision shall be deemed to have waived their rights which were adversely affected unless an appeal is filed in accordance with the requirements stated in the decisions or notices provided for in this subsection and the regulation governing such appeals set out in 43 CFR part 4, subpart E.
                [38 FR 14218, May 30, 1973, as amended at 41 FR 14737, Apr. 7, 1976; 41 FR 17909, Apr. 29, 1976; 49 FR 6373, Feb. 21, 1984]
              
              
                § 2650.8
                Appeals.
                Any decision relating to a land selection shall become final unless appealed to the Board of Land Appeals by a person entitled to appeal, under, and in accordance with, subpart E of part 4, 43 CFR.
                (43 U.S.C. 1601-1624)
                [40 FR 33175, Aug. 6, 1975]
              
            
            
              Subpart 2651—Village Selections
              
                § 2651.0-3
                Authority.
                Sections 12 and 16(b) of the Act provide for the selection of lands by eligible village corporations.
              
              
                § 2651.1
                Entitlement.
                (a) Village corporations eligible for land benefits under the Act shall be entitled to a conveyance to the surface estate in accordance with sections 14(a) and 16(b) of the Act.
                (b) In addition to the land benefits in paragraph (a) of this section, each eligible village corporation shall be entitled to select and receive a conveyance to the surface estate for such acreage as is reallocated to the village corporation in accordance with section 12(b) of the Act.
              
              
                § 2651.2
                Eligibility requirements.
                (a) Pursuant to sections 11(b) and 16(a) of the Act, the Director, Juneau Area Office, Bureau of Indian Affairs, shall review and make a determination, not later than December 19, 1973, as to which villages are eligible for benefits under the act.
                (1) Review of listed native villages. The Director, Juneau Area Office, Bureau of Indian Affairs, shall make a determination of the eligibility of villages listed in section 11(b)(1) and 16(a) of the Act. He shall investigate and examine available records and evidence that may have a bearing on the character of the village and its eligibility pursuant to paragraph (b) of this section.
                (2) Findings of fact and notice of proposed decision. After completion of the investigation and examination of records and evidence with respect to the eligibility of a village listed in sections 11(b)(1) and 16(a) of the Act for land benefits, the Director, Juneau Area Office, Bureau of Indian Affairs, shall publish in the Federal Register and in one or more newspapers of general circulation in Alaska his proposed decision with respect to such eligibility and shall mail a copy of the proposed decision to the affected village, all villages located in the region in which the affected village is located, all regional corporations within the State of Alaska and the State of Alaska. His proposed decision is subject to protest by any interested party within 30 days of the publication of the proposed decision in the Federal Register. If no valid protest is received within the 30-day period, such proposed decision shall become final and shall be published in the Federal Register. If the final decision is in favor of a listed village, the Director, Juneau Area Office, Bureau of Indian Affairs, shall issue a certificate as to the eligibility of the village in question for land benefits under the act, and certify the record and the decision to the Secretary. Copies of the final decisions and certificates of village eligibility shall be mailed to the affected village, all villages located in the region in which the affected village is located, all regional corporations within the State of Alaska, and the state of Alaska.
                (3) Protest. Within 30 days from the date of publication of the proposed decision in the Federal Register, any interested party may protest a proposed decision as to the eligibility of a village. No protest shall be considered which is not accompanied by supporting evidence. The protest shall be mailed to the Director, Juneau Area Office, Bureau of Indian Affairs.
                (4) Action on protest. Upon receipt of a protest, the Director, Juneau Area Office, Bureau of Indian Affairs, shall examine and evaluate the protest and supporting evidence required herein, together with his record of findings of fact and proposed decision, and shall render a decision on the eligibility of the Native village that is the subject of the protest. Such decision shall be rendered within 30 days from the receipt of the protest and supporting evidence by the Director, Juneau Area Office, Bureau of Indian Affairs. The decision of the Director, Juneau Area Office, Bureau of Indian Affairs, shall be published in the Federal Register and in one or more newspapers of general circulation in the State of Alaska and a copy of the decision and findings of fact upon which the decision is based shall be mailed to the affected village, all villages located in the region in which the affected village is located, all regional corporations within the State of Alaska, the State of Alaska, and any other party of record. Such decision shall become final unless appealed to the Secretary by a notice filed within 30 days of its publication in the Federal Register in accordance with the regulations governing appeals set out in 43 CFR part 4, subpart E.
                (5) Action on appeals. Appeals shall be made to the Board of Land Appeals in accordance with subpart E of part 4 of this title. Decisions of the Board on village eligibility appeals are not final until personally approved by the Secretary.
                (6) Applications by unlisted villages for determination of eligibility. The head or any authorized subordinate officer of a Native village not listed in section 11(b) of the Act may file on behalf of the unlisted village an application for a determination of its eligibility for land benefits under the act. Such application shall be filed in duplicate with the Director, Juneau Area Office, Bureau of Indian Affairs, prior to September 1, 1973. If the application does not constitute prima facie evidence of compliance with the requirements of paragraph (b) of this section, he shall return the application to the party filing the same with a statement of reasons for return of the application, but such filing, even if returned, shall constitute timely filing of the application. The Director, Juneau Area Office, Bureau of Indian Affairs, shall immediately forward an application which appears to meet the criteria for eligibility to the appropriate office of the Bureau of Land Management for filing. Each application must identify the township or townships in which the Native village is located.
                (7) Segregation of land. The receipt of the selection application for filing by the Bureau of Land Management shall operate to segregate the lands in the vicinity of the village as provided in sections 11(a)(1) and (2) of the Act.
                (8) Action on application for eligibility. Upon receipt of an application which appears to meet the criteria for eligibility, the Director, Juneau Area Office, Bureau of Indian Affairs, shall have a notice of the filing of the application published in the Federal Register and in one or more newspapers of general circulation in Alaska and shall promptly review the statements contained in the application. He shall investigate and examine available records and evidence that may have a bearing on the character of the village and its eligibility pursuant to this subpart 2651, and thereafter make findings of fact as to the character of the village. No later than December 19, 1973, the Director, Juneau Area Office, Bureau of Indian Affairs, shall make a determination as to the eligibility of the village as a Native village for land benefits under the act and shall issue a decision. He shall publish his decision in the Federal Register and in one or more newspapers of general circulation in Alaska and shall mail a copy of the decision to the representative or representatives of the village, all villages in the region in which the village is located, all regional corporations, and the State of Alaska.
                (9) Protest to eligibility determination. Any interested party may protest a decision of the Director, Juneau Area Office, Bureau of Indian Affairs, regarding the eligibility of a Native village for land benefits under the provisions of sections 11(b)(3)(A) and (B) of the Act by filing a notice of protest with the Director, Juneau Area Office, Bureau of Indian Affairs, within 30 days from the date of publication of the decision in the Federal Register. A copy of the protest must be mailed to the representative or representatives of the village, all villages in the region in which the village is located, all regional corporations within Alaska, the State of Alaska, and any other parties of record. If no protest is received within the 30-day period, the decision shall become final and the Director, Juneau Area Office, Bureau of Indian Affairs, shall certify the record and the decision to the Secretary. No protest shall be considered which is not accompanied by supporting evidence. Anyone protesting a decision concerning the eligibility or ineligibility of an unlisted Native village shall have the burden of proof in establishing that the decision is incorrect. Anyone appealing a decision concerning the eligibility or ineligibility of an unlisted Native village shall have the burden of proof in establishing that the decision is incorrect.
                (10) Action on protest appeal. Upon receipt of a protest, the Director, Juneau Area Office, Bureau of Indian Affairs, shall follow the procedure outlined in paragraph (a)(4) of this section. If an appeal is taken from a decision on eligibility, the provisions of paragraph (a)(5) of this section shall apply.
                (b) Except as provided in paragraph (b)(4) of this section, villages must meet each of the following criteria to be eligible for benefits under sections 14(a) and (b) of the Act:
                (1) There must be 25 or more Native residents of the village on April 1, 1970, as shown by the census or other evidence satisfactory to the Secretary. A Native properly enrolled to the village shall be deemed a resident of the village.

                (2) The village shall have had on April 1, 1970, an identifiable physical location evidenced by occupancy consistent with the Natives' own cultural patterns and life style and at least 13 persons who enrolled thereto must have used the village during 1970 as a place where they actually lived for a period of time: Provided, That no village which is known as a traditional village shall be disqualified if it meets the other criteria specified in this subsection by reason of having been temporarily unoccupied in 1970 because of an act of God or government authority occurring within the preceding 10 years.
                (3) The village must not be modern and urban in character. A village will be considered to be of modern and urban character if the Secretary determines that it possessed all the following attributes as of April 1, 1970:
                (i) Population over 600.
                (ii) A centralized water system and sewage system that serves a majority of the residents.
                (iii) Five or more business establishments which provide goods or services such as transient accommodations or eating establishments, specialty retail stores, plumbing and electrical services, etc.
                (iv) Organized police and fire protection.
                (v) Resident medical and dental services, other than those provided by Indian Health Service.
                (vi) Improved streets and sidewalks maintained on a year-round basis.
                (4) In the case of unlisted villages, a majority of the residents must be Native, but in the case of villages listed in sections 11 and 16 of the Act, a majority of the residents must be Native only if the determination is made that the village is modern and urban pursuant to paragraph (b)(3) of this section.
                (43 U.S.C. 1601-1624)
                [38 FR 14218, May 30, 1973, as amended at 40 FR 33175, Aug. 6, 1975; 49 FR 6373, Feb. 21, 1984]
              
              
                
                § 2651.3
                Selection period.
                Each eligible village corporation must file its selection application(s) not later than December 18, 1974, under sections 12(a) or 16(b) of the Act; and not later than December 18, 1975, under section 12(b) of the Act.
              
              
                § 2651.4
                Selection limitations.
                (a) Each eligible village corporation may select the maximum surface acreage entitlement under sections 12(a) and (b) and section 16(b) of the Act. Village corporations selecting lands under sections 12(a) and (b) may not select more than:
                (1) 69,120 acres from land that, prior to January 17, 1969, has been selected by, or tentatively approved to, but not yet patented to the State under the Alaska Statehood Act; and
                (2) 69,120 acres of land from the National Wildlife Refuge System; and
                (3) 69,120 acres of land from the National Forest System.
                (b) To the extent necessary to obtain its entitlement, each eligible village corporation shall select all available lands within the township or townships within which all or part of the village is located, and shall complete its selection from among all other available lands. Selections shall be contiguous and, taking into account the situation and potential uses of the lands involved, the total area selected shall be reasonably compact, except where separated by lands which are unavailable for selection. The total area selected will not be considered to be reasonably compact if (1) it excludes other lands available for selection within its exterior boundaries; or (2) lands which are similar in character to the village site or lands ordinarily used by the village inhabitants are disregarded in the selection process; or (3) an isolated tract of public land of less than 1,280 acres remains after selection.
                (c) The lands selected under sections 12(a) or (b) shall be in whole sections where they are available, or shall include all available lands in less than whole sections, and, wherever feasible, shall be in units of not less than 1,280 acres. Lands selected under section 16(b) of the Act shall conform to paragraph (b) of this section and shall conform as nearly as practicable to the U.S. land survey system.
                (d) Village corporation selections within sections 11 (a)(1) and (a)(3) areas shall be given priority over regional corporation selections for the same lands.
                (e) Village or regional corporations are not required to select lands within an unpatented mining claim or millsite. Unpatented mining claims and millsites shall be deemed to be selected, unless they are excluded from the selection by metes and bounds or other suitable description and there is attached to the selection application a copy of the notice of location and any amendments thereto. If the village or regional corporation selection omits lands within an unpatented mining claim or millsite, this will not be construed as violating the requirements for compactness and contiguity. If, during the selection period, the excepted mining claims or millsites are declared invalid, or under the State of Alaska mining laws are determined to be abandoned, the selection will no longer be considered as compact and contiguous. The corporation shall be required to amend its selection, upon notice from the authorized officer of the Bureau of Land Management, to include the lands formerly included in the mining claim or millsite. If the corporation fails to amend its selection to include such lands, the selection may be rejected.
                (f) Eligible village corporations may file applications in excess of their total entitlement. To insure that a village acquires its selection in the order of its priorities, it should identify its choices numerically in the order it wishes them granted. Such selections must be filed not later than December 18, 1974, as to sections 12(a) or 16(b) selections and December 18, 1975, as to section 12(b) selections.
                (g) Whenever the Secretary determines that a dispute exists between villages over land selection rights, he shall accept, but not act on, selection applications from any party to the dispute until the dispute has been resolved in accordance with section 12(e) of the Act.

                (h) Village or regional corporations may, but are not required to, select lands within pending Native allotments. If the village or regional corporation selection omits lands within a pending Native allotment, this will not be construed as violating the requirements for compactness and contiguity. If, during the selection period, the pending Native allotment is finally rejected and closed, the village or regional corporation may amend its selection application to include all of the land formerly in the Native allotment application, but is not required to do so to meet the requirements for compactness and contiguity.
                [38 FR 14218, May 30, 1973, as amended at 39 FR 34543, Sept. 26, 1974; 50 FR 15547, Apr. 19, 1985]
              
              
                § 2651.5
                Conveyance reservations.
                In addition to the conveyance reservations in § 2650.4 of this chapter, conveyances issued to village corporations shall provide for the transfer of the surface estates specified in section 14(c) of the Act, and shall be subject to valid existing rights under section 14(g) of the Act.
              
              
                § 2651.6
                Airport and air navigation facilities.

                (a) Every airport and air navigation facility owned and operated by the United States which the Secretary determines is actually used in connection with the administration of a Federal program will be deemed a Federal installation under the provisions of section 3(e) of the Act, and the Secretary will determine the smallest practicable tract which shall enclose such Federal installations. Such Federal installations are not public lands as defined in the act and are therefore not lands available for selection under the provisions of these regulations.
                (b) The surface of all other lands of existing airport sites, airway beacons, or other navigation aids, together with such additional acreage or easements as are necessary to provide related services and to insure safe approaches to airport runways, shall be conveyed by the village corporation to the State of Alaska, and the Secretary will include in the conveyance to any village corporation any and all covenants which he deems necessary to insure the fulfillment of this obligation.
              
            
            
              Subpart 2652—Regional Selections
              
                § 2652.0-3
                Authority.
                Sections 12 (a)(1) and (c)(3) provide for selections by regional corporations; and sections 14 (e), (f), (h), (1), (2), (3), (5), and (8), provide for the conveyance to regional corporations of the selected surface and subsurface estates, as appropriate.
              
              
                § 2652.1
                Entitlement.
                (a) Eligible regional corporations may select the maximum acreage granted pursuant to section 12(c) of the Act. They will be notified by the Secretary of their entitlement as expeditiously as possible.
                (b) Where subsurface rights are not available to the eligible regional corporations in lands whose surface has been conveyed under section 14 of the Act, the regional corporations may select an equal subsurface acreage from lands withdrawn under sections 11(a) (1) and (3) of the Act, within the region, if possible.
                (c) As appropriate, the regional corporations will receive title to the subsurface estate of lands, the surface estate of which is conveyed pursuant to section 14 of the Act.
                (d) If a 13th regional corporation is organized under section 7(c) of the Act, it will not be entitled to any grant of lands.
              
              
                § 2652.2
                Selection period.
                All regional corporations must file their selection applications not later than December 18, 1975, for lands other than those allocated under section 14(h)(8) of the Act.
              
              
                § 2652.3
                Selection limitations.

                (a) To the extent necessary to obtain its entitlement, each regional corporation must select all available lands withdrawn pursuant to sections 11(a)(1)(B) and (C) of the Act, before selecting lands withdrawn pursuant to section 11(a)(3) of the Act, except that regional corporations selecting lands withdrawn pursuant to sections 11(a)(1) (B) and (C) may select only even-numbered townships in even-numbered ranges and only odd-numbered townships in odd-numbered ranges.
                
                (b) Village corporation selections within section 11(a)(1) and section 11(a)(3) areas shall be given priority over regional corporation selections for the same lands.

                (c) Whenever a regional selection is made in any township, the regional corporation shall select all available lands in that township: Provided, That such selection would not exceed the entitlement of that regional corporation.
                (d) Subsurface selections made by a regional corporation pursuant to section 12(a) of the Act shall be contiguous and the total area selected shall be reasonably compact, except as separated by subsurface interests that are not the property of the United States including subsurface interests under bodies of water, and the selection shall be in whole sections where they are available, or shall include all available subsurface interests in less than whole sections and, wherever feasible, shall be in units of not less than 1,280 acres. The total area selected shall not be considered to be reasonably compact if (1) it excludes other subsurface interests available for selection within its exterior boundaries; or (2) an isolated tract of subsurface interests owned by the United States of less than 1,280 acres remains after selection.
                (e) Regional corporations are not required to select lands within unpatented mining claims or millsites, as provided in § 2651.4(e) of this chapter.
                (f) Regional corporations may file applications in excess of their total entitlement. To insure that a regional corporation acquires its selections in the order of its priorities, it should identify its choices numerically in the order it wishes them granted.
              
              
                § 2652.4
                Conveyance reservations.
                In addition to the conveyance reservations in § 2650.4 of this chapter, conveyances issued to regional corporations for the subsurface estate of lands whose surface has been conveyed to village corporations shall provide that the right to explore, develop, or remove minerals from the subsurface estate in the lands within the boundaries of any Native village shall be subject to the consent of the village corporation.
              
            
            
              Subpart 2653—Miscellaneous Selections
              
                § 2653.0-3
                Authority.
                Section 14(h) of the Act requires the Secretary to withdraw and to convey 2 million acres of unreserved and unappropriated public lands located outside the areas withdrawn by sections 11 and 16 of the Act. The Secretary will convey the land in part as follows:
                (a) Title to existing cemetery sites and historical places to the regional corporations for the regions in which the lands are located;
                (b) Title to the surface estate to any Native group that qualifies pursuant to this subpart 2653;
                (c) Title to the surface estate of lands to the Natives residing in each of the cities of Sitka, Kenai, Juneau, and Kodiak, who have incorporated;
                (d) Title to the surface estate of land to a Native as a primary place of residence.
                (e) Title to the regional corporations for lands selected, if any remain, pursuant to section 14(h)(8) of the Act; and
                (f) Title to the subsurface estate to the regional corporations of lands conveyed under paragraphs (b) and (d) of this section and title to the regional corporations to the subsurface estate to those lands not located in a National Wildlife Refuge under paragraph (c) of this section.
                [38 FR 14218, May 30, 1973, as amended at 41 FR 14737, Apr. 7, 1976]
              
              
                § 2653.0-5
                Definitions.
                (a) Cemetery site means a burial ground consisting of the gravesites of one or more Natives.
                (b) Historical place means a distinguishable tract of land or area upon which occurred a significant Native historical event, which is importantly associated with Native historical or cultural events or persons, or which was subject to sustained historical Native activity, but sustained Native historical activity shall not include hunting, fishing, berry-picking, wood gathering, or reindeer husbandry. However, such uses may be considered in the evaluation of the sustained Native historical activity associated with the tract or area.
                
                (c) Native group means any tribe, band, clan, village, community or village association of Natives composed of less than 25, but more than 3 Natives, who comprise a majority of the residents of a locality and who have incorporated under the laws of the State of Alaska.
                (d) Primary place of residence means a place comprising a primary place of residence of an applicant on August 31, 1971, at which he regularly resides on a permanent or seasonal basis for a substantial period of time.
                [38 FR 14218, May 30, 1973, as amended at 41 FR 14737, Apr. 7, 1976]
              
              
                § 2653.1
                Conveyance limitations.
                (a) Under section 14(h) of the Act, a total of 2 million acres may be selected for cemetery sites and historical places, Native groups, corporations formed by the Native residents of Sitka, Kenai, Juneau, and Kodiak, for primary places of residence, and for Native allotments approved as provided in section 18 of the Act. Selections must be made before July 1, 1976. Of this total amount:
                (1) 500,000 acres will be set aside to be used by the Secretary to satisfy applications filed pursuant to section 14(h) (1), (2), and (5) of the Act. The 500,000 acres will be allocated by: (i) Dividing 200,000 acres among the regions based on the number of Natives enrolled in each region; and, (ii) dividing 300,000 acres equally among the regions;
                (2) 92,160 acres will be set aside for possible allocation by the Secretary to corporations formed by the Natives residing in Sitka, Kenai, Juneau, and Kodiak;

                (3) 400,000 acres will be set aside to be used by the Secretary to satisfy Native allotment applications approved prior to December 18, 1975, under the Act of May 17, 1906 (34 Stat. 197), the Act of February 8, 1887 (24 Stat. 389), as amended and supplemented, and the Act of June 25, 1910 (36 Stat. 863). Any Native allotment applications pending before the Bureau of Indian Affairs or the Bureau of Land Management on December 18, 1971, will be considered as pending before the Department. Those allotment applications which have been determined to meet the requirements of the acts cited herein and for which survey has been requested before December 18, 1975, shall be considered approved under section 14(h)(6) of the Act and shall be charged against the acreage.
                (b) After subtracting the number of acres used in accordance with paragraph (a) of this section from 2 million acres, the remainder will, after July 1, 1976, be reallocated by the Secretary among the regional corporations in accordance with the number of Natives enrolled in each region.
                (c) No Native allotment applications pending before the Secretary on December 18, 1971, will be rejected solely for the reason that the acreage set aside by paragraph (a)(3) of this section has been exhausted.
                [38 FR 14218, May 30, 1973, as amended at 41 FR 14737, Apr. 7, 1976]
              
              
                § 2653.2
                Application procedures.
                (a) All applications must be filed in accordance with the procedures in § 2650.2(a) of this chapter.
                (b) Applications by corporations of Native groups under section 14(h)(2) and by a Native for a primary place of residence under section 14(h)(5) of the Act must be accompanied by written concurrence of the affected regional corporation. In the case of Native groups, such concurrence must also indicate how much land per member of the Native group, not to exceed 320 acres per member, the regional corporation recommends that the Secretary convey. Any application not accompanied by the necessary concurrence and recommendation of the affected region will be rejected.
                (c) Native groups, and Natives residing in Sitka, Kenai, Juneau, and Kodiak, as provided in sections 14(h) (2) and (3), respectively, must comply with the applicable terms of § 2650.2(a), (c), (d), (e), and (f) of this chapter.

                (d) The filing of an application under the regulations of this section will constitute a request for withdrawal of the lands, and will segregate the lands from all other forms of appropriation under the public land laws, including the mining and mineral leasing laws, and from selection under the Alaska Statehood Act, as amended, subject to valid existing rights, but will not segregate the lands from selections under section 12 or 16 of the Act. The segregative effect of such an application will terminate if the application is rejected.
              
              
                § 2653.3
                Lands available for selection.

                (a) Selection may be made for existing cemetery sites or historical places, Native groups, corporations formed by the Natives residing in Sitka, Kenai, Juneau, and Kodiak, and for primary places of residence, from any unappropriated and unreserved lands which the Secretary may withdraw for these purposes: Provided, That National Wildlife Refuge System lands and National Forest lands may be made available as provided by section 14(h)(7) of the Act and the regulations in this subpart. Selections for these purposes may also be made from any unappropriated and unreserved lands which the Secretary may withdraw from lands formerly withdrawn and not selected under section 16 of the Act and after December 18, 1975, from lands formerly withdrawn under section 11(a)(1) or 11(a)(3) and not selected under sections 12 or 19 of the Act.
                (b) After December 18, 1975, selection of the lands allocated pursuant to § 2653.1(b), shall be made from any lands previously withdrawn under sections 11 or 16 of the Act which are not otherwise appropriated.
                (c) A withdrawal made pursuant to section 17(d)(1) of the Act which is not part of the Secretary's recommendation to Congress of December 18, 1973, on the four national systems shall not preclude a withdrawal pursuant to section 14(h) of the Act.
                [41 FR 14737, Apr. 7, 1976; 41 FR 17909, Apr. 29, 1976]
              
              
                § 2653.4
                Termination of selection period.
                Except as provided in § 2653.10, applications for selections under this subpart will be rejected after all allocated lands, as provided in § 2653.1, have been exhausted, or if the application is received after the following dates, whichever occurs first:
                (a) As to primary place of residence—December 18, 1973.
                (b) As to all recipients described in sections 14(h) (1), (2), and (3) of the Act—December 31, 1976.
                (c) As to all recipients under section 14(h)(8) of the Act and § 2653.1(b)—September 18, 1978.
                [41 FR 14737, Apr. 7, 1976, as amended at 41 FR 44041, Oct. 6, 1976; 43 FR 11822, Mar. 22, 1978]
              
              
                § 2653.5
                Cemetery sites and historical places.

                (a) The appropriate regional corporation may apply to the Secretary for the conveyance of existing cemetery sites or historical places pursuant to section 14(h) of the Act. The Secretary may give favorable consideration to these applications: Provided, That the Secretary determines that the criteria in these regulations are met: And provided further, That the regional corporation agrees to accept a covenant in the conveyance that these cemetery sites or historical places will be maintained and preserved solely as cemetery sites or historical places by the regional corporation, in accordance with the provisions for conveyance reservations in § 2653.11.
                (b) A historical place may be granted in a National Wildlife Refuge or National Forest unless, in the judgment of the Secretary, the events or the qualities of the site from which it derives its particular value and significance as a historical place can be commemorated or found in an alternative site outside the refuge or forest, or if the Secretary determines that the conveyance could have a substantial detrimental effect on (1) a fish or wildlife population, (2) its habitat, (3) the management of such population or habitat, or (4) access by a fish or wildlife population to a critical part of its habitat.
                (c) Although the existence of a cemetery site or historical place and a proper application for its conveyance create no valid existing right, they operate to segregate the land from all other forms of appropriation under the public land laws. Conveyances of lands reserved for the National Wildlife Refuge System made pursuant to this subpart are subject to the provisions of section 22(g) of the Act and § 2650.4-6 as though they were conveyances to a village corporation.

                (d) For purposes of evaluating and determining the eligibility of properties as historical places, the quality of significance in Native history or culture shall be considered to be present in places that possess integrity of location, design, setting, materials, workmanship, feeling and association, and:
                (1) That are associated with events that have made a significant contribution to the history of Alaskan Indians, Eskimos or Aleuts, or
                (2) That are associated with the lives of persons significant in the past of Alaskan Indians, Eskimos or Aleuts, or
                (3) That possess outstanding and demonstrably enduring symbolic value in the traditions and cultural beliefs and practices of Alaskan Indians, Eskimos or Aleuts, or
                (4) That embody the distinctive characteristics of a type, period, or method of construction, or that represent the work of a master, or that possess high artistic values, or
                (5) That have yielded, or are demonstrably likely to yield information important in prehistory or history.
                (e) Criteria considerations for historic places: Ordinarily, cemeteries, birthplaces, or graves of historical figures, properties owned by religious institutions or used for religious purposes, structures that have been moved from their original locations, reconstructed historic buildings, properties primarily commemorative in nature, and properties that have achieved significance within the past 50 years shall not be considered eligible as a historical place unless they fall within one of the following categories:
                (1) A religious property deriving primary significance from architectural or artistic distinction or historical importance;
                (2) A building or structure removed from its original location but which is the surviving structure most importantly associated with a historic person or event;
                (3) A birthplace or grave of a historical figure of outstanding importance if there is no appropriate site or building directly associated with his productive life;
                (4) A cemetery which derives its primary significance from graves of persons of transcendent importance, from age, from distinctive design features, or from association with historic events;
                (5) A reconstructed building when accurately executed in a suitable environment and preserved in a dignified manner as part of a restoration master plan and when no other building or structure with the same association has survived;
                (6) A property primarily commemorative in intent if design, age, tradition, or symbolic value has invested it with its own historical significance; or
                (7) A property achieving significance within the past 50 years if it is of exceptional importance.
                (f) Applications by a regional corporation under section 14(h)(1) of the Act for conveyance of existing cemetery sites or historical places within its boundaries shall be filed with the proper office of the Bureau of Land Management in accordance with § 2650.2(a) of this chapter. The regional corporation shall include as an attachment to its application for a historical place a statement describing the events that took place and the qualities of the site from which it derives its particular value and significance as a historical place. In making the application, the regional corporation should identify accurately and with sufficient specificity the size and location of the site for which the application is made as an existing cemetery site or historical place to enable the Bureau of Land Management to segregate the proper lands. The land shall be described in accordance with § 2650.2(e) of this chapter, except that if the site under application is less than 2.50 acres or if it cannot be described by a protracted survey description, it shall be described by a metes and bounds description.
                (g) Upon receipt of an application for an existing cemetery site or historical place, the Bureau of Land Management shall segregate from all other appropriation under the public land laws the land which it determines, adequately encompasses the site described in the application.

                (h) Notice of filing of such application specifying the regional corporation, the size and location of the segregated lands encompassing the site for which application has been made, the date of filing, and the date by which any protest of the application must be filed shall be published once in the Federal Register and in one or more newspapers of general circulation in Alaska once a week for three consecutive weeks by the Bureau of Land Management. The Bureau of Land Management shall then forward the application to the Director, Juneau Area Office, Bureau of Indian Affairs, for investigation, report, and certification and supply a copy to the National Park Service. When an application pertains to lands within a National Wildlife Refuge or National Forest, the Bureau of Land Management shall also forward informational copies of the application and the size and location of segregated lands to the agency or agencies involved.
                (i) If, during its investigation, the Bureau of Indian Affairs finds that the location of the site as described in the application is in error, it shall notify the applicant, the Bureau of Land Management, and other affected Federal agencies, of such error. The applicant shall have 60 days from receipt of such notice to file with the Bureau of Land Management an amendment to its application with respect to the location of the site. Upon acceptance of such amendment the Bureau of Land Management shall reprocess the application, including segregation of lands and publication of notice.
                (j) The Bureau of Indian Affairs shall identify on a map and mark on the ground, including gravesites or other important items, the location and size of the site or place with sufficient clarity to enable the Bureau of Land Management to locate on the ground said site or place. The Bureau of Indian Affairs, after consultation with the National Park Service and, in the case of refuges and forests, the agency or agencies involved, shall certify as to the existence of the site or place and that it meets the criteria in this subpart.
                (1) Cemetery sites. The Bureau of Indian Affairs shall certify specifically that the site is the burial place of one or more Natives. The Bureau of Indian Affairs shall determine whether the cemetery site is in active or inactive use, and if active, it shall estimate the degree of use by Native groups and villages in the area which it shall identify.
                (2) Historical places. The Bureau of Indian Affairs shall describe the events that took place and qualities of the site which give it particular value and significance as a historical place.
                (k) The Bureau of Indian Affairs shall submit its report and certification along with the written comments and recommendations of the National Park Service and any other Federal agency, to the Bureau of Land Management. If the land is available, the Bureau of Land Management shall issue a decision to convey. However, where the issues in § 2653.5(b) are raised by the reports of the Fish and Wildlife Service or the Forest Service, the State Director, Bureau of Land Management shall submit the record including a land status report, to the Secretary for a resolution of any conflicts. If the land is available for that purpose, the Secretary shall make his determination to convey or not to convey the site to the applicant.
                (l) The decision of the Bureau of Land Management or the Secretary shall be served on the applicant and all parties of record in accordance with the provisions of 43 CFR part 4, subpart E and shall be published in accordance with § 2650.7 of this part. The decision of the Bureau of Land Management shall become final unless appealed to the Board of Land Appeals in accordance with 43 CFR part 4, subpart E. Any agency adversely affected by the certification of BIA or the decision of the Bureau of Land Management may also appeal the matter to the Board of Land Appeals. After a decision to convey an existing cemetery site or historical place has become final, the Bureau of Land Management shall adjust the segregation of the lands to conform with said conveyance.

                (m) For inactive cemeteries, the boundaries of such cemetery sites shall include an area encompassing all actual gravesites including a reasonable buffer zone of not more than 66 feet. For active cemeteries, the boundaries of such sites shall include an area of actual use and reasonable future expansion of not more than 10 acres, but the BLM in consultation with any affected Federal agency may include more than 10 acres upon a determination that special circumstances warrant it. For historical places, the boundaries shall include an area encompassing the actual site with a reasonable buffer zone of not more than 330 feet.
                [41 FR 14738, Apr. 7, 1976; 41 FR 17909, Apr. 29, 1976, as amended at 41 FR 49487, Nov. 9, 1976]
              
              
                § 2653.6
                Native groups.
                (a) Eligibility. (1) The head or any authorized representative of a Native group incorporated pursuant to section 14(h)(2) of the Act may file on behalf of the group an application for a determination of its eligibility under said section of the Act. Such application shall be filed in duplicate with the appropriate officer, Bureau of Land Management, prior to April 16, 1976, in accordance with § 2650.2(a) of this chapter. Upon serialization of the application, the Bureau of Land Management office will forward a copy of such application to the Director, Juneau Area Office, Bureau of Indian Affairs, who shall investigate and report the findings of fact required to be made herein to the Bureau of Land Management with a certification thereof. A copy of an application by a group located within a National Wildlife Refuge or a National Forest will be furnished to the appropriate agency administering the area.
                (2) Each application must identify the section, township, and range in which the Native group is located, and must be accompanied by a list of the names of the Native members of the group, a listing of permanent improvements and periods of use of the locality by members, a conformed copy of the group's article of incorporation, and the regional corporation's concurrence and recommendation under § 2653.2(b).

                (3) Notice of the filing of such application specifying the date of such filing, the identity and location of the Native group, and the date by which any protest of the application must be filed shall be prepared by the Bureau of Indian Affairs and shall be published once in the Federal Register and in one or more newspapers of general circulation in Alaska once a week for three consecutive weeks by the Bureau of Land Management. Any protest to the application shall be filed with the Bureau of Indian Affairs within the time specified in the notice.
                (4) The Bureau of Indian Affairs shall investigate and determine whether each member of a Native group formed pursuant to section 14(h)(2) of the Act is enrolled pursuant to section 5 of the Act. The Bureau of Indian Affairs shall determine whether the members of the Native group actually reside in and are enrolled to the locality specified in its application. The Bureau of Indian Affairs shall specify the number and names of Natives who actually reside in and are enrolled to the locality, including children who are members of the group and who are temporarily elsewhere for purposes of education, and it shall further determine whether the members of the Native group constitute the majority of the residents of the locality where the group resides. The Bureau of Indian Affairs shall determine and identify the exterior boundaries of the Native group's locality and the location of all those permanent structures of the Native group used as dwelling houses.
                (5) The Native group must have an identifiable physical location. The members of the group must use the group locality as a place where they actually live in permanent structures used as dwelling houses. The group must have the character of a separate community, distinguishable from nearby communities, and must be composed of more than a single family or household. Members of a group must have enrolled to the group's locality pursuant to section 5 of the Act, must actually have resided there as of the 1970 census enumeration date, and must have lived there as their principal place of residence since that date.

                (6) The Bureau of Indian Affairs shall issue its certification, containing its findings of fact required to be made herein and its determination of the eligibility of the Native group, except it shall issue a certification of ineligibility when it is notified by the Bureau of Land Management that the land is unavailable for selection by such Native group. It shall send a copy thereof by certified mail to the Bureau of Land Management, the Native group, its regional corporation and any party of record.
                (7) Appeals concerning the eligibility of a Native group may be made to the Board of Land Appeals in accordance with 43 CFR part 4, subpart E.
                (b) Selections. (1) Native group selections shall not exceed the amount recommended by the regional corporation or 320 acres for each Native member of a group, or 7,680 acres for each Native group, whichever is less. Any acreage selected in excess of that number shall be identified as alternate selections and shall be numerically ordered to indicate selection preference. Native groups will not receive land benefits unless the land which is occupied by their permanent structures used as dwelling houses is available, or in the case where such land is not State or federally owned, the land which is contiguous to and immediately surrounds the land occupied by their permanent structures used as dwelling houses is available, and is not within a wildlife refuge or forest, pursuant to section 14(h) of the Act. Public lands which may be available for this purpose are set forth in § 2653.3 (a) and (c). Conveyances of lands reserved for the National Wildlife Refuge System made pursuant to this part are subject to the provisions of section 22(g) of the Act and § 2650.4-6 of this chapter as though they were conveyances to a village corporation.
                (2) Upon receipt of the applications of a Native group for a determination of its eligibility under section 14(h)(2) of the Act, the Bureau of Land Management shall segregate the land encompassed within the group locality from land available for that purpose pursuant to § 2653.6(b)(1). However, segregation of land for Native groups whose dwelling structures are located outside but adjacent to a National Wildlife Refuge or National Forest shall not include such reserved land, unless the Native group's dwelling structures are located on land excepted from the Kodiak National Wildlife Refuge pursuant to Public Land Order 1634 (FR Doc. 58-3696, filed May 16, 1958).
                (3) The Bureau of Indian Affairs shall visit the locality of the group and shall recommend to the Bureau of Land Management the manner in which the segregation should be modified to encompass the residences of as many members as possible while allowing for the inclusion of the land most intensively used by members of the Native group. The recommended segregation must be contiguous and as compact as possible. The Bureau of Land Management may segregate the land accordingly provided such lands are otherwise available in accordance with paragraph (b)(1) and (b)(2). If the Bureau of Land Management finds the lands are unavailable for selection by a Native group, it shall notify the Bureau of Indian Affairs.
                (4) Selections shall be made from lands segregated for that purpose and shall be filed prior to July 1, 1976. Selections shall be contiguous and taking into account the situation and potential uses of the lands involved, the total area selected shall be reasonably compact except where separated by lands which are unavailable for selection. The total area selected will not be considered to be reasonably compact if (i) it excludes other lands available for selection within its exterior boundaries; or (ii) an isolated tract of public land of less than 640 acres remains after selection. The lands selected shall be in quarter sections where they are available unless the exhaustion of the acreage which the group may be entitled to select does not permit the selection of a quarter section and shall include all available lands in less than quarter sections. Lands selected shall conform as nearly as practicable to the United States land survey system.
                (5) A Native group whose eligibility has not been finally determined may file its land selections as if it were determined to be eligible. The Bureau of Land Management shall release from segregation the lands not selected and shall continue segregation of the selected land until the lands are conveyed or the group is finally determined to be ineligible. However, in the case of a group determined to be ineligible by the Board of Land Appeals, the segregation shall be continued for a period of 60 days from the date of such decision.

                (6) Where any conflict in land selection occurs between any eligible Native groups, the Bureau of Land Management shall request the appropriate regional corporation to recommend the manner in which such conflict should be resolved.
                (7) The Bureau of Land Management shall issue a decision on the selection of a Native group determined to be eligible and shall serve a copy of such decision by certified mail on the Native group, its regional corporation and any party of record and the decision shall be published in accordance with § 2650.7 of this part.
                (8) Appeals from the Bureau of Land Management decision on the selection by a Native group under this section shall be made to the Board of Land Appeals in accordance with 43 CFR part 4, subpart E.
                [41 FR 14739, Apr. 7, 1976, as amended at 41 FR 49487, Nov. 9, 1976]
              
              
                § 2653.7
                Sitka-Kenai-Juneau-Kodiak selections.
                (a) The corporations representing the Natives residing in Sitka, Kenai, Juneau, and Kodiak, who incorporate under the laws of the State of Alaska, may each select the surface estate of up to 23,040 acres of lands of similar character located in reasonable proximity to those municipalities.
                (b) The corporations representing the Natives residing in Sitka, Kenai, Juneau, and Kodiak, shall nominate not less than 92,160 acres of lands within 50 miles of each of the four named cities which are similar in character to the lands in which each of the cities is located. After review and public hearings, the Secretary shall withdraw up to 46,080 acres near each of the cities from the lands nominated. Each corporation representing the Native residents of the four named cities may select not more than one-half the area withdrawn for selection by that corporation. The Secretary shall convey the area selected.
              
              
                § 2653.8
                Primary place of residence.
                (a) An application under this subpart may be made by a Native who occupied land as a primary place of residence on August 31, 1971.
                (b) Applications for a primary place of residence must be filed not later than December 18, 1973.
              
              
                § 2653.8-1
                Acreage to be conveyed.
                A Native may secure title to the surface estate of only a single tract not to exceed 160 acres under the provisions of this subpart, and shall be limited to the acreage actually occupied and used. An application for title under this subpart shall be accompanied by a certification by the applicant that he will not receive title to any other tract of land pursuant to sections 14 (c)(2), (h)(2), or 18 of the Act.
              
              
                § 2653.8-2
                Primary place of residence criteria.
                (a) Periods of occupancy. Casual or occasional use will not be considered as occupancy sufficient to make the tract applied for a primary place of residence.
                (b) Improvements constructed on the land. (1) Must have a dwelling.
                (2) May include associated structures such as food cellars, drying racks, caches etc.
                (c) Evidence of occupancy. Must have evidence of permanent or seasonal occupancy for substantial periods of time.
              
              
                § 2653.8-3
                Appeals.
                Appeals from decisions made by the Bureau of Land Management on applications filed pursuant to section 14(h)(5) of the Act shall be made to the Board of Land Appeals in accordance with 43 CFR part 4, subpart E.
                [41 FR 14740, Apr. 7, 1976]
              
              
                § 2653.9
                Regional selections.
                (a) Applications by a regional corporation for selection of land within its boundaries under section 14(h)(8) of the Act shall be filed with the proper office of the Bureau of Land Management in accordance with § 2650.2(a). Selections made under section 14(h)(1), (2), (3), and (5) of the Act will take priority over selections made pursuant to section 14(h)(8). Lands available for section 14(h)(8) selections are those lands originally withdrawn under section 11(a)(1), (3), or 16(a) of the Act and not conveyed pursuant to selections made under sections 12(a), (b), or (c), 16(b) or 19 of the Act.

                (b) A regional corporation may select a total area in excess of its entitlement to ensure that it will obtain its entitlement in the event of any conflicts. Any acreage in excess of its entitlement shall be identified as alternate selections and shall be numerically ordered on a section by section basis to indicate selection preference.
                (c) Selections need not be contiguous but must be made along section lines in reasonably compact tracts of at least 5,760 acres, not including any unavailable land contained therein. The exterior boundaries of such tracts shall be in linear segments of not less than two miles in length, except where adjoining unavailable lands or where shorter segments are necessary to follow section lines where township lines are offset along standard parallels caused by the convergence of the meridians. However, selected tracts may contain less than 5,760 acres where there is good cause shown for such selection, taking into consideration good land management planning and principles for the potentially remaining public lands, and which would not leave unduly fragmented tracts of such public lands. Each tract selected shall not be considered to be reasonably compact if (1) it excludes other lands for selection within its exterior boundaries, or (2) an isolated tract of public land of less than 1,280 acres remains after selection of the total entitlement. Regional corporations shall not be precluded from selecting less than 5,760 acres where the entire tract available for selection constitutes less than 5,760 acres. Selection shall conform as nearly as practicable to the United States land survey system.

                (d) Notice of the filing of such selections, including the date by which any protest of the selection should be filed, shall be published once in the Federal Register and one or more newspapers of general circulation in Alaska once a week for three consecutive weeks by the Bureau of Land Management. Any protest to the application should be filed in the Bureau of Land Management office in which such selections were filed within the time specified in the notice.
                (e) Appeals from decisions made by the Bureau of Land Management with respect to such selections shall be made to the Board of Land Appeals in accordance with 43 CFR part 4, subpart E.
                [41 FR 14740, Apr. 7, 1976, as amended at 41 FR 49487, Nov. 9, 1976]
              
              
                § 2653.10
                Excess selections.
                Where land selections by a regional corporation, Native group, any of the four named cities, or a Native pursuant to section 14(h) (1), (2), (3), or (5) exceed the land entitlement, the Bureau of Land Management may request such corporation to indicate its preference among lands selected.
                [41 FR 14740, Apr. 7, 1976]
              
              
                § 2653.11
                Conveyance reservations.
                (a) Conveyances issued pursuant to this subpart are subject to the conveyance reservations described in § 2650.4 of this chapter.
                (b) In addition to the reservations provided in paragraph (a) of this section, conveyance for cemetery sites or historical places will contain a covenant running with the land providing that (1) the regional corporation shall not authorize mining or mineral activity of any type; nor shall it authorize any use which is incompatible with or is in derogation of the values of the area as a cemetery site or historical place (standards for determining uses which are incompatible with or in derogation of the values of the area are found in relevant portions of 36 CFR 800.9 (1974); and (2) that the United States reserves the right to seek enforcement of the covenant in an action in equity. The covenant placed in this subsection may be released by the Secretary, in his discretion, upon application of the regional corporation grantee showing that extraordinary to circumstances of a nature to warrant the release have arisen subsequent to the conveyance.
                (c) Conveyances for cemetery sites and historical places shall also contain the covenant required by § 2650.4-6 of this chapter.
                [38 FR 14218, May 30, 1973. Redesignated and amended at 41 FR 14740, Apr. 7, 1976]
              
            
            
              
              Subpart 2654—Native Reserves
              
                § 2654.0-3
                Authority.
                Section 19(b) of the Act authorizes any village corporation(s) located within a reserve defined in the act to acquire title to the surface and subsurface estates in any reserve set aside for the use and benefit of its stockholders or members prior to December 18, 1971. Such acquisition precludes any other benefits under the Act.
              
              
                § 2654.0-5
                Definitions.
                
                  Reserve lands means any lands reserved prior to the date of enactment of the act which are subject to being taken in lieu of other benefits under the act pursuant to section 19(b) of the Act.
              
              
                § 2654.1
                Exercise of option.
                (a) Any village corporation which has not, by December 18, 1973, elected to acquire title to the reserve lands will be deemed to have elected to receive for itself and its members the other benefits under the Act.
                (b) The election of a village to acquire title to the reserve lands shall be exercised in the manner provided by its articles of incorporation. However when two or more villages are located on the same reserve there must be a special election to acquire title to the reserve lands. A majority vote of all the stockholders or members of all corporations located on the reserve is required to acquire title to the reserve lands. For the purpose of this paragraph the stockholders or members shall be determined on the basis of the roll of village residents proposed to be promulgated under 25 CFR 43h.7. 1
                   The regional corporation or village corporations or any member or stockholder of the village corporations involved may request that the election be observed by the Bureau of Indian Affairs.
                
                  
                    1 At 47 FR 13327, Mar. 30, 1982, § 43h.7 of Title 25 was redesignated as § 69.7.
                
                (c) The results of any election by a village corporation or corporations to acquire title to the reserve lands shall be certified by such village corporation or corporations as being in conformity with the articles of incorporation and by-laws of the village corporation or corporations.
              
              
                § 2654.2
                Application procedures.
                (a) If the corporation or corporations elect to take title to the reserve lands, submission to the Secretary of the certificate of election will constitute an application to acquire title to those lands.
                (b) If the village corporation or corporations do not elect to take the reserve lands, they shall apply for their land selections pursuant to subpart 2651 of this chapter.
              
              
                § 2654.3
                Conveyances.
                (a) Conveyances under this subpart are subject to the provisions of section 14(g) of the Act, as provided by § 2650.4 of this chapter.
                (b) Conveyances under this subpart to two or more village corporations will be made to them as tenants-in-common, having undivided interests proportionate to the number of their respective members or stockholders determined on the basis of the final roll promulgated by the Secretary pursuant to section 5 of the Act.
              
            
            
              Subpart 2655—Federal Installations
              
                Authority:

                Alaska Claims Settlement Act of 1971 (43 U.S.C. 1601 et seq.).
              
              
                Source:
                45 FR 70206, Oct. 22, 1980, unless otherwise noted.
              
              
                § 2655.0-3
                Authority.
                Section 3(e)(1) of the Act provides that the Secretary shall determine the smallest practicable tract enclosing land actually used in connection with the administration of Federal installations in Alaska.
              
              
                § 2655.0-5
                Definitions.
                As used in this subpart, the term:
                (a) Holding agency means any Federal agency claiming use of a tract of land subject to these regulations.
                (b) Appropriate selection period means the statutory or regulatory period within which the lands were available for Native selection under the act.
                
                (c) State Director means the Director, Alaska State Office, Bureau of Land Management.
              
              
                § 2655.1
                Lands subject to determination.
                (a) Holding agency lands located within areas withdrawn by sections 11(a)(1), 16(a), or 16(d) of the Act and subsequently selected by a village or regional corporation under sections 12 or 16, or selected by the regional corporation under sections 12 or 16, or selected by the regional corporation for southeast Alaska in accordance with section 14(h)(8)(B) are subject to a determination made under this subpart.
                (b) Lands in the National Park System, lands withdrawn or reserved for national defense purposes and those former Indian reserves elected under section 19 of the Act are not subject to a determination under section 3(e)(1) of the Act or this subpart. Lands withdrawn under section 11(a)(3) or 14(h), except 14(h)(8)(B), of the Act do not include lands withdrawn or otherwise appropriated by a Federal agency and, therefore, are not subject to a determination under section 3(e)(1) of the Act or this subpart.
              
              
                § 2655.2
                Criteria for determinations.
                Land subject to determination under section 3(e)(1) of the Act will be subject to conveyance to Native corporations if they are determined to be public lands under this subpart. If the lands are determined not to be public lands, they will be retained by the holding agency. The Bureau of Land Management shall determine:
                (a) Nature and time of use.
                (1) If the holding agency used the lands for a purpose directly and necessarily connected with the Federal agency as of December 18, 1971; and
                (2) If use was continuous, taking into account the type of use, throughout the appropriate selection period; and
                (3) If the function of the holding agency is similiar to that of the Federal agency using the lands as of December 18, 1971.
                (b) Specifications for area to be retained by Federal agency.
                (1) Area shall be no larger than reasonably necessary to support the agency's use.
                (2) Tracts shall be described by U.S. Survey (or portion thereof), smallest aliquot part, metes and bounds or protraction diagram, as appropriate.
                (3) Tracts may include:
                (i) Improved lands;
                (ii) Buffer zone surrounding improved lands as is reasonably necessary for purposes such as safety measures, maintenance, security, erosion control, noise protection and drainage;
                (iii) Unimproved lands used for storage;
                (iv) Lands containing gravel or other materials used in direct connection with the agency's purpose and not used simply as a source of revenue or services. The extent of the areas reserved as a source of materials will be the area disturbed but not depleted as of the date of the end of the appropriate selection period; and
                (v) Lands used by a non-governmental entity or private person for a use that has a direct, necessary and substantial connection to the purpose of the holding agency but shall not include lands from which proceeds of the lease, permit, contract, or other means are used primarily to derive revenue.
                (c) Interest to be retained by Federal agency.
                (1) Generally, full fee title to the tract shall be retained; however, where the tract is used primarily for access, electronic, light or visibility clear zones or right-of-way, an easement may be reserved in lieu of full fee title where the State Director determines that an easement affords sufficient protection, that an easement is customary for the particular use and that it would further the objectives of the act.
                (2) Easements reserved in lieu of full fee title shall be reserved under the provisions of section 17(b) of the Act and § 2650.4-7 of this title.
              
              
                § 2655.3
                Determination procedures.

                (a) The State Director shall make the determination pursuant to the provisions in this subpart. Where sufficient information has not already been provided, the State Director shall issue written notice to any Federal agency which the Bureau of Land Management has reason to believe might be a holding agency. The written notice shall provide that the information requested be furnished in triplicate to the State Director within 90 days from the receipt of the notice. Upon receipt of information the State Director will promptly provide affected Native corporations with copies of the documents. Upon adequate and justifiable showing as to the need for an extension by the holding agency, the State Director may grant a time extension up to 60 days to provide the information requested in this subpart.
                (b) The information to be provided by the holding agency shall include the following for each tract which is subject to determination:
                (1) The function and scope of the installation;
                (2) A plottable legal description of the lands used;
                (3) A list of structures or other alterations to the character of lands and their function, their location on the tract, and date of construction;
                (4) A description of the use and function of any unaltered lands;
                (5) A list of any rights, interests or permitted uses the agency has granted to others, including other Federal agencies, along with dates of issuance and expiration and copies of any relevant documents;
                (6) If available, site plans, drawings and annotated aerial photographs delineating the boundaries of the installation and locations of the areas used; and
                (7) A narrative explanation stating when Federal use of each area began; what use was being made of the lands as of December 18, 1971; whether any action has taken place between December 18, 1971, and the end of the appropriate selection period that would reduce the area needed, and the date this action occurred.
                (c) The State Director shall request comments from the selecting Native corporation relating to the identification of lands requiring a determination. The period for comment by the Native corporation shall be as provided for the agency in paragraph (a) of this section, but shall commence from the date of receipt of the latest copy of the holding agency's submission.
                (d) The holding agency has the burden of proof in proceedings before the State Director under this subpart. A determination of the lands to be retained by the holding agency under section 3(e) of the Act and this subpart shall be made based on the information available in the case file. If the holding agency fails to present adequate information on which to base a determination, all lands selected shall be approved for conveyance to the selecting Native corporation.
                (e) The results of the determination shall be incorporated into appropriate decision documents.
              
              
                § 2655.4
                Adverse decisions.
                (a) Any decision adverse to the holding agency or Native corporation shall become final unless appealed to the Board of Land Appeals in accordance with 43 CFR part 4, subpart E. If a decision is appealed, the Secretary may take personal jurisdiction over the matter in accordance with 43 CFR 4.5. In the case of appeals from affected Federal agencies, the Secretary may take jurisdiction upon written request from the appropriate cabinet level official. The requesting official, the State Director and any affected Native corporation shall be notified in writing of the Secretary's decision regarding the request for Secretarial jurisdiction and the reasons for the decision shall be communicated in writing to the requesting agency and any other parties to the appeal.

                (b) When an appeal to a decision to issue a conveyance is made by a holding agency or a Native corporation on the basis that the Bureau of Land Management neglected to make a determination pursuant to section 3(e)(1) of the Act, the matter shall be remanded by the Board of Land Appeals to the Bureau of Land Management for a determination pursuant to section 3(e)(1) of the Act and these regulations: Provided, That the holding agency or Native corporation has reasonably satisfied the Board that its claim is not frivolous.
                Group 2700—Disposition; Sales
                
                  Note:

                  The information collection requirements contained in parts 2720 and 2740 of Group 2700 have been approved by the Office of Management and Budget under 44 U.S.C. 3507 and assigned clearance numbers 1004-0153 and 1004-0012, respectively. The information is being collected to permit the authorized officer to determine if disposition of Federally-owned mineral interests should be made and to determine if disposition of public lands should be made for recreation and public purposes. This information will be used to make these determinations. A response is required to obtain a benefit.
                  
                  (See 51 FR 9657, Mar. 20, 1986)
                
              
            
          
          
            Pt. 2710
            PART 2710—SALES: FEDERAL LAND POLICY AND MANAGEMENT ACT
            
              
                Subpart 2710—Sales: General Provisions
                Sec.
                2710.0-1
                Purpose.
                2710.0-2
                Objective.
                2710.0-3
                Authority.
                2710.0-5
                Definitions.
                2710.0-6
                Policy.
                2710.0-8
                Lands subject to sale.
              
              
                Subpart 2711—Sales: Procedures
                2711.1
                Initiation of sale.
                2711.1-1
                Identification of tracts by land use planning.
                2711.1-2
                Notice of realty action.
                2711.1-3
                Sales requiring grazing permit or lease cancellations.
                2711.2
                Qualified conveyees.
                2711.3
                Procedures for sale.
                2711.3-1
                Competitive bidding.
                2711.3-2
                Modified bidding.
                2711.3-3
                Direct sales.
                2711.4
                Compensation for authorized improvements.
                2711.4-1
                Grazing improvements.
                2711.4-2
                Other private improvements.
                2711.5
                Conveyance documents.
                2711.5-2
                Terms, convenants, conditions, and reservations.
                2711.5-3
                Notice of conveyance.
              
            
            
              Authority:
              43 U.S.C. 1740.
            
            
              Source:
              45 FR 39418, June 10, 1980, unless otherwise noted.
            
            
              Subpart 2710—Sales: General Provisions
              
                § 2710.0-1
                Purpose.
                The regulations in this part implement the sale authority of section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701, 1713).
              
              
                § 2710.0-2
                Objective.
                The objective is to provide for the orderly disposition at not less than fair market value of public lands identified for sale as part of the land use planning process.
              
              
                § 2710.0-3
                Authority.
                (a) The Secretary of the Interior is authorized by the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701, 1713), to sell public lands where, as a result of land use planning, it is determined that the sale of such tract meets any or all of the following disposal criteria:
                (1) Such tract was acquired for a specific purpose and the tract is no longer required for that or any other Federal purpose; or
                (2) Disposal of such tract shall serve important public objectives, including but not limited to, expansion of communities and economic development, which cannot be achieved prudently or feasibly on lands other than public lands and which outweigh other public objectives and values, including, but not limited to, recreation and scenic values, which would be served by maintaining such tract in Federal ownership; or
                (3) Such tract, because of its location or other characteristics is difficult and uneconomic to manage as part of the public lands and is not suitable for management by another Federal department or agency.
                (b) The Secretary of the Interior is authorized by section 310 of the Federal Land Policy and Management Act (43 U.S.C. 1740) to promulgate rules and regulations to carry out the purpose of the Act.
              
              
                § 2710.0-5
                Definitions.
                As used in this part, the term
                (a) Public lands means any lands and interest in lands owned by the United States and administered by the Secretary through the Bureau of Land Management except:
                (1) Lands located on the Outer Continental Shelf;
                (2) Lands held for the benefit of Indians, Aleuts, and Eskimos.
                (b) Secretary means the Secretary of the Interior.
                (c) Authorized officer means any employee of the Bureau of Land Management who has been delegated the authority to perform the duties described in this part.
                
                (d) Act means the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701).
                (e) Family sized farm means the unit of public lands determined to be chiefly valuable for agriculture, and that is of sufficient size, based on land use capabilities, development requirements and economic capability, to provide a level of net income, after payment of expenses and taxes, which will sustain a family sized agribusiness operation above the poverty level for a rural farm family of 4 as determined by the Bureau of Labor Statistics, U.S. Department of Labor, for the calendar year immediately preceeding the year of the proposed sale under the regulations of this part. The determination of the practical size is an economic decision to be made on a local area basis considering, but not limited to, factors such as: Climatic conditions, soil character, availability of irrigation water, topography, usual crop(s) of the locale, marketability of the crop(s), production and development costs, and other physical characteristics which shall give reasonable assurance of continued production under proper conservation management.
              
              
                § 2710.0-6
                Policy.
                (a) Sales under this part shall be made only in implementation of an approved land use plan or analysis in accordance with part 1600 of this title.
                (b) Public lands determined to be suitable for sale shall be offered only on the initiative of the Bureau of Land Management. Indications of interest to have specific tracts of public lands offered for sale shall be accomplished through public input to the land use planning process. (See §§ 1601.1-1 and 1601.8 of this title). Nominations or requests to have specific tracts of public lands offered for sale may also be made by direct request to the authorized officer.
                (c)(1) The Federal Land Policy and Management Act (43 U.S.C. 1713(f)) provides that sales of public lands under this section shall be conducted under competitive bidding procedures established by the Secretary. However, where the Secretary determines it necessary and proper in order to assure equitable distribution among purchasers of lands, or to recognize equitable considerations or public policies, including, but not limited to, a preference to users, lands may be sold by modified competitive bidding or without competitive bidding. In recognizing public policies, the Secretary shall give consideration to the following potential purchasers:
                (i) The State in which the lands are located;
                (ii) The local government entities in such State which are in vicinity of the lands;
                (iii) Adjoining landowners;
                (iv) Individuals; and
                (v) Any other person.
                (2) When a parcel of land meets the sale criteria of section 203 of the Federal Land Policy and Management Act (43 U.S.C. 1713), several factors shall be considered in determining the method of sale. These factors include, but are not limited to: Competitive interest; needs of State and local governments; adjoining landowners; historical uses; and equitable distribution of land ownership.
                (3) Three methods of sale are provided for in § 2711.3 of this title: competitive; modified competitive; and direct (non-competitive). The policy for selecting the method of sale is:
                (i) Competitive sale as provided in § 2711.3-1 of this title is the general procedure for sales of public lands and may be used where there would be a number of interested parties bidding for the lands and (A) wherever in the judgment of the authorized officer the lands are accessible and usable regardless of adjoining land ownership and (B) wherever the lands are within a developing or urbanizing area and land values are increasing due to their location and interest on the competitive market.

                (ii) Modified competitive sales as provided in § 2711.3-2 of this title may be used to permit the existing grazing user or adjoining landowner to meet the high bid at the public sale. This procedure will allow for limited competitive sales to protect on-going uses, to assure compatibility of the possible uses with adjacent lands, and avoid dislocation of existing users. Lands offered under this procedure would normally be public lands not located near urban expansion areas, or with rapidly increasing land values, and existing use of adjacent lands would be jeopardized by sale under competitive bidding procedures.
                (iii) Direct sale as provided in § 2711.3-3 of this title may be used when the lands offered for sale are completely surrounded by lands in one ownership with no public access, or where the lands are needed by State or local governments or non-profit corporations, or where necessary to protect existing equities in the lands or resolve inadvertent unauthorized use or occupancy of said lands.
                (4) When lands have been offered for sale by one method of sale and the lands remain unsold, then the lands may be reoffered by another method of sale.
                (5) In no case shall lands be sold for less than fair market value.
                (d) Sales of public lands determined to be chiefly valuable for agriculture shall be no larger than necessary to support a family-sized farm.
                (e) The sale of family-sized farm units, at any given sale, shall be limited to one unit per bidder and one unit per family. The limit of one unit per family is not to be be construed as limiting children eighteen years or older from bidding in their own right.

                (f) Sales under this part shall not be made at less than fair market value. Such value is to be determined by an appraisal performed by a Federal or independent appraiser, as determined by the authorized officer, using the principles contained in the Uniform Appraisal Standards for Federal Land Acquisitions. The value of authorized improvements owned by anyone other than the United States upon lands being sold shall not be included in the determination of fair market value. Technical review and approval for conformance with appraisal standards shall be conducted by the authorized officer.
                (g) Constraint and discretion shall be used with regard to the terms, covenants, conditions and reservations authorized by section 208 of the Act that are to be in sales patents and other conveyance documents, except where inclusion of such provisions is required by law or for protection of valid existing rights.
                [45 FR 39418, June 10, 1980, as amended at 49 FR 29014, July 17, 1984; 49 FR 29795, July 24, 1984]
              
              
                § 2710.0-8
                Lands subject to sale.
                (a) All public lands, as defined by § 2710.0-5 of this title, and, which meet the disposal criteria specified under § 2710.0-3 of this title, are subject to sale pursuant to this part, except:
                (1) Those public lands within the revested Oregon California Railroad and reconveyed Coos Bay Wagon Road grants which are more suitable for management and administration for permanent forest protection and other purposes as provided for in the Acts of August 28, 1937 (50 Stat. 874; 43 U.S.C. 1181(a)); May 24, 1939 (53 Stat. 753); and section 701(b) of the Act.
                (2) Public lands in units of the National Wilderness Preservation System, National Wild and Scenic Rivers System and National System of Trails.
                (3) Public lands classified, withdrawn, reserved or otherwise designated as not available or subject to sale shall not be sold under the regulations of this part until issuance of an order or notice which either opens or provides for such disposition.
                (b) Unsurveyed public lands shall not be sold under the regulations of this part until they are officially surveyed under the public land survey system of the United States. Such survey shall be completed and approved by the Secretary prior to any sale.
              
            
            
              Subpart 2711—Sales: Procedures
              
                § 2711.1
                Initiation of sale.
              
              
                § 2711.1-1
                Identification of tracts by land use planning.
                (a) Tracts of public lands shall only be offered for sale in implementation of land use planning prepared and/or approved in accordance with subpart 1601 of this title.

                (b) Public input proposing tracts of public lands for disposal through sale as part of the land use planning process may be made in accordance with §§ 1601.3, 1601.6-3 or § 1601.8 of this title.
                
                (c) Nominations or requests for sales of public lands may be made to the District office of the Bureau of Land Management for the District in which the public lands are located and shall specifically identify the tract being nominated or requested and the reason for proposing sale of the specific tract.
                [45 FR 39418, June 10, 1980, as amended at 49 FR 29015, July 17, 1984]
              
              
                § 2711.1-2
                Notice of realty action.
                (a) A notice of realty action offering for sale a tract or tracts of public lands identified for disposal by sale shall be issued, published and sent to parties of interest by the authorized officer not less than 60 days prior to the sale. The notice shall include the terms, convenants, conditions and reservations which are to be included in the conveyance document and the method of sale. The notice shall also provide 45 days after the date of issuance for the right of comment by the public and interested parties.
                (b) Not less than 60 days prior to sale, notice shall be sent to the Member of the U.S. House of Representatives in whose district the public lands proposed for sale are located and the U.S. Senators for the State in which the public lands proposed for sale are located, the Senate and House of Representatives, as required by paragraph (f) of this section, to Governor of the State within which the public lands are located, to the head of the governing body of any political subdivision having zoning or other land use regulatory responsibility in the geographic area within which the public lands are located and to the head of any political subdivision having administrative or public services responsibility in the geographic area within which the lands are located. The notice shall be sent to other known interested parties of record including, but not limited to, adjoining landowners and current land users.
                (c) The notice shall be published once in the Federal Register and once a week for 3 weeks thereafter in a newspaper of general circulation in the general vicinity of the public lands being proposed to be offered for sale.

                (d) The publication of the notice of realty action in the Federal Register segregates the public lands covered by the notice of realty action to the extent that they will not be subject to appropriation under the public land laws, including the mining laws. Any subsequent application will not be accepted, will not be considered as filed, and will be returned to the applicant if the notice segregates from the use applied for in the application. The segregative effect of the notice of realty action terminates: (i) Upon issuance of a patent or other document of conveyance to such lands; (ii) upon publication in the Federal Register of a termination of the segregation; or (iii) at the end of the specified segregation period, whichever occurs first. The segregation period may not exceed two years unless, on a case-by-case basis, the BLM State Director determines that the extension is necessary and documents, in writing, why the extension is needed. Such an extension will not be renewable and cannot be extended beyond the additional two years. If an extension is deemed necessary, the BLM will publish a notice following the same procedure as that stated in paragraph (c) of this section.
                (e) The notice published under § 1610.5 of this title may, if so designated in the notice and is the functional equivalent of a notice of realty action required by this section, serve as the notice of realty action required by paragraph (a) of this section and may segregate the public lands covered by the sale proposal to the same extent that they would have been segregated under a notice of realty action issued under paragraph (a) of this section.
                (f) For tracts of public lands in excess of 2,500 acres, the notice shall be submitted to the Senate and the House of Representatives not less than the 90 days prescribed by section 203 of the Act (43 U.S.C. 1713(c)) prior to the date of sale. The sale may not be held prior to the completion of the congressional notice period unless such period is waived by Congress.
                [45 FR 39418, June 10, 1980, as amended at 49 FR 29015, July 17, 1984; 71 FR 67068, Nov. 20, 2006]
              
              
                
                § 2711.1-3
                Sales requiring grazing permit or lease cancellations.
                When lands are identified for disposal and such disposal will preclude livestock grazing, the sale shall not be made until the permittees and lessees are given 2 years prior notification, except in cases of emergency, that their grazing permit or grazing lease and grazing preference may be cancelled in accordance with § 4110.4-2(b) of this title. A sale may be made of such identified lands if the sale is conditioned upon continued grazing by the current permittee/lessee until such time as the current grazing permit or lease would have expired or terminated. A permittee or lessee may unconditionally waive the 2-year prior notification. The publication of a notice of realty action as provided in § 2711.1-2(c) of this title shall constitute notice to the grazing permittee or lessee if such notice has not been previously given.
                [49 FR 29015, July 17, 1984]
              
              
                § 2711.2
                Qualified conveyees.
                Tracts sold under this part may only be conveyed to:
                (a) A citizen of the United States 18 years of age or over;
                (b) A corporation subject to the laws of any State or of the United States;
                (c) A State, State instrumentality or political subdivision authorized to hold property; and
                (d) An entity legally capable of conveying and holding lands or interests therein under the laws of the State within which the lands to be conveyed are located. Where applicable, the entity shall also meet the requirements of paragraphs (a) and (b) of this section.
                [45 FR 39418, June 10, 1980, as amended at 49 FR 29015, July 17, 1984]
              
              
                § 2711.3
                Procedures for sale.
              
              
                § 2711.3-1
                Competitive bidding.
                When public lands are offered through competitive bidding:
                (a) The date, time, place, and manner for submitting bids shall be specified in the notice required by § 2711.1-2 of this title.
                (b) Bids may be made by a principal or a duly qualified agent.
                (c) Sealed bids shall be considered only if received at the place of sale prior to the hour fixed in the notice and are made for at least the fair market value. Each bid shall be accompanied by certified check, postal money order, bank draft or cashier's check made payable to the Bureau of Land Management for the amount required in the notice of realty action which shall be not less than 10 percent or more than 30 percent of the amount of the bid, and shall be enclosed in a sealed envelope which shall be marked as prescribed in the notice. If 2 or more envelopes containing valid bids of the same amount are received, the determination of which is to be considered the highest bid shall be by supplemental biddings. The designated high bidders shall be allowed to submit oral or sealed bids as designated by the authorized officer.

                (d) The highest qualifying sealed bid received shall be publicly declared by the authorized officer. If the notice published pursuant to § 2711.1-2 of this title provides for oral bids, such bids, in increments specified by the authorized officer, shall then be invited. After oral bids, if any, are received, the highest qualifying bid, designated by type, whether sealed or oral, shall be declared by the authorized officer. The person declared to have entered the highest qualifying oral bid shall submit payment by cash, personal check, bank draft, money order, or any combination for not less than one-fifth of the amount of the bid immediately following the close of the sale. The successful bidder, whether such bid is a sealed or oral bid, shall submit the remainder of the full bid price prior to the expiration of 180 days from the date of the sale. Failure to submit the full bid price prior to, but not including the 180th day following the day of the sale, shall result in cancellation of the sale of the specific parcel and the deposit shall be forfeited and disposed of as other receipts of sale. In the event the authorized officer rejects the highest qualified bid or releases the bidder from it, the authorized officer shall determine whether the public lands shall be withdrawn from the market or be reoffered.
                
                (e) If the public lands are not sold pursuant to the notice issued under § 2711.1-2 of this subpart, they may remain available for sale on a continuing basis until sold as specified in the notice.
                (f) The acceptance or rejection of any offer to purchase shall be in writing no later than 30 days after receipt of such offer unless the offerer waives his right to a decision within such 30-day period. In case of a tract of land in excess of 2,500 acres, such acceptance or rejection shall not be given until the expiration of 30 days after the end of the notice to the Congress provided for in § 2711.1-2(d) of this subpart. Prior to the expiration of such periods the authorized officer may refuse to accept any offer or may withdraw any tract from sale if he determines that:
                (1) Consummation of the sale would be inconsistent with the provisions of any existing law; or
                (2) Collusive or other activities have hindered or restrained free and open bidding; or
                (3) Consummation of the sale would encourage or promote speculation in public lands.
                (g) Until the acceptance of the offer and payment of the purchase price, the bidder has no contractual or other rights against the United States, and no action taken shall create any contractual or other obligations of the United States.
                [45 FR 39418, June 10, 1980, as amended at 49 FR 29015, July 17, 1984; 49 FR 29795, July 24, 1984]
              
              
                § 2711.3-2
                Modified bidding.
                (a) Public lands may be offered for sale utilizing modified competitive bidding procedures when the authorized officer determines it is necessary in order to assure equitable distribution of land among purchasers or to recognize equitable considerations or public policies.
                (1) Modified competitive bidding includes, but is not limited to:
                (i) Offering to designated bidders the right to meet the highest bid. Refusal or failure to meet the highest bid shall constitute a waiver of such bidding provisions; or
                (ii) A limitation of persons permitted to bid on a specific tract of land offered for sale; or
                (iii) Offering to designated bidders the right of first refusal to purchase the lands at fair market value. Failure to accept an offer to purchase the offered lands within the time specified by the authorized officer shall constitute a waiver of his preference consideration.
                (2) Factors that shall be considered in determining when modified competitive bidding procedures shall be used, include but are not limited to: Needs of State and/or local government, adjoining landowners, historical users, and other needs for the tract. A description of the method of modified competitive bidding to be used and a statement indicating the purpose or objective of the bidding procedure selected shall be specified in the notice of realty action required in § 2711.1-2 of this subpart.
                (b) Where 2 or more designated bidders exercise preference consideration awarded by the authorized officer in accordance with paragraph (a)(1) of this section, such bidders shall be offered the opportunity to agree upon a division of the lands among themselves. In the absence of a written agreement, the preference right bidders shall be allowed to continue bidding to determine the high bidder.
                (c) Where designated bidders fail to exercise the preference consideration offered by the authorized officer in the allowed time, the sale shall proceed using the procedures specified in § 2711.3-1 of this subpart; and
                (d) Once the method of modified competitive or noncompetitive sale is determined and such determination has been issued, published and sent in accordance with procedures of this part, payment shall be by the same instruments as authorized in § 2711.3-1(c) of this subpart.
                (e) Acceptance or rejection of any offer to purchase shall be in accordance with the procedures set forth in § 2711.3-1 (f) and (g) of this subpart.
                [45 FR 39418, June 10, 1980, as amended at 49 FR 29015, July 17, 1984]
              
              
                
                § 2711.3-3
                Direct sales.
                (a) Direct sales (without competition) may be utilized, when in the opinion of the authorized officer, a competitive sale is not appropriate and the public interest would best be served by a direct sale. Examples include, but are not limited to:
                (1) A tract identified for transfer to State or local government or nonprofit organization; or
                (2) A tract identified for sale that is an integral part of a project or public importance and speculative bidding would jeopardize a timely completion and economic viability of the project; or
                (3) There is a need to recognize an authorized use such as an existing business which could suffer a substantial economic loss if the tract were purchased by other than the authorized user; or
                (4) The adjoining ownership pattern and access indicate a direct sale is appropriate; or
                (5) A need to resolve inadvertent unauthorized use or occupancy of the lands.
                (b) Once the authorized officer has determined that the lands will be offered by direct sale and such determination has been issued, published and sent in accordance with procedures of this part, payment shall be made by the same instruments as authorized in § 2711.3-1(c) of this subpart.
                (c) Failure to accept an offer to purchase the offered lands within the time specified by the authorized officer shall constitute a waiver of this preference consideration.
                (d) Acceptance or rejection of an offer to purchase the lands shall be in accordance with the procedures set forth in § 2711.3-1 (f) and (g) of this subpart.
                [49 FR 29015, July 17, 1984; 49 FR 29796, July 24, 1984]
              
              
                § 2711.4
                Compensation for authorized improvements.
              
              
                § 2711.4-1
                Grazing improvements.
                No public lands in a grazing lease or permit may be conveyed until the provisions of part 4100 of this title concerning compensation for any authorized grazing improvements have been met.
              
              
                § 2711.4-2
                Other private improvements.
                Where public lands to be sold under this part contain authorized private improvements, other than those identified in § 2711.4-1 of this subpart or those subject to a patent reservation, the owner of such improvements shall be given an opportunity to remove them if such owner has not been declared the purchaser of the lands sold, or the prospective purchaser may compensate the owner of such authorized private improvements and submit proof of compensation to the authorized officer.
              
              
                § 2711.5
                Conveyance documents.
                Patents and other conveyance documents issued under this part shall contain a reservation to the United States of all minerals. Such minerals shall be subject to the right to explore, prospect for, mine, and remove under applicable law and such regulations as the Secretary may prescribe. However, upon the filing of an application as provided in part 2720 of this title, the Secretary may convey the mineral interest if all requirements of the law are met. Where such application has been filed and meets the requirements for conveyance, the authorized officer may withhold issuance of a patent or other document of conveyance on lands sold under this part until processing of the mineral conveyance application is completed, at which time a single patent or document of conveyance for the entire estate or interest of the United States may be issued.
              
              
                § 2711.5-2
                Terms, covenants, conditions, and reservations.
                Patents or other conveyance documents issued under this part may contain such terms, covenants, conditions, and reservations as the authorized officer determines are necessary in the public interest to insure proper land use and protection of the public interest as authorized by section 208 of the Act.
              
              
                § 2711.5-3
                Notice of conveyance.

                The authorized officer shall immediately notify the Governor and the heads of local government of the issuance of conveyance documents for public lands within their respective jurisdiction.
                [45 FR 39418, June 10, 1980, as amended at 49 FR 29016, July 17, 1984]
              
            
          
          
            Pt. 2720
            PART 2720—CONVEYANCE OF FEDERALLY-OWNED MINERAL INTERESTS
            
              
                Subpart 2720—Conveyance of Federally-Owned Mineral Interests
                Sec.
                2720.0-1
                Purpose.
                2720.0-2
                Objectives.
                2720.0-3
                Authority.
                2720.0-5
                Definitions.
                2720.0-6
                Policy.
                2720.0-9
                Information collection.
                2720.1
                Application to purchase federally-owned mineral interests.
                2720.1-1
                Filing of application.
                2720.1-2
                Form of application.
                2720.1-3
                Action on application.
                2720.2
                Determination that an exploratory program is not required.
                2720.3
                Action upon determination of the fair market value of the mineral interests.
                2720.4
                Issuance of document of conveyance.
                2720.5
                Appeals.
              
            
            
              Authority:
              43 U.S.C. 1719 and 1740.
            
            
              Source:
              44 FR 1342, Jan. 4, 1979, unless otherwise noted.
            
            
              Subpart 2720—Conveyance of Federally-Owned Mineral Interests
              
                § 2720.0-1
                Purpose.
                The purpose of these regulations is to establish procedures under section 209 of the Federal Land Policy and Management Act of 1976, 43 U.S.C. 1719, for conveyance of mineral interests owned by the United States where the surface is or will be in non-Federal ownership.
              
              
                § 2720.0-2
                Objectives.
                The objective is to allow consolidation of surface and subsurface or mineral ownership where there are no known mineral values or in those instances where the reservation interferes with or precludes appropriate non-mineral development and such development is a more beneficial use of the land than the mineral development.
              
              
                § 2720.0-3
                Authority.
                (a) Section 209(b) of the Federal Land Policy and Management Act of 1976, 43 U.S.C. 1719(b), authorizes the Secretary of the Interior to convey mineral interests owned by the United States where the surface is or will be in non-Federal ownership, if certain specific conditions are met.
                (b) Section 310 of the Federal Land Policy and Management Act of 1976, 43 U.S.C. 1740, authorizes the Secretary of the Interior to promulgate rules and regulations to carry out the purposes of the Act.
              
              
                § 2720.0-5
                Definitions.
                As used in this subpart, the term:
                (a) Prospective record owner means a person who has a contract or other agreement to purchase a tract of land that is in non-Federal ownership with a reservation of minerals in the United States, or a person who is purchasing a tract of land under the provisions of the Federal Land Policy and Management Act of 1976 or other laws authorizing the conveyance of Federal lands subject to the reservation of a mineral interest.
                (b) Known mineral values means mineral rights in lands containing geologic formations that are valuable in the monetary sense for exploring, developing, or producing natural mineral deposits. The presence of such mineral deposits with potential for mineral development may be known because of previous exploration, or may be inferred based on geologic information.
                (c) Authorized officer means any employee of the Bureau of Land Management to whom has been delegated the authority to perform the duties described in this part.
                (d) Proof of ownership means evidence of title acceptable in local realty practice by attorneys and title examiners and may include a current title attorney's opinon, based on a current abstract of title prepared by a bonded title insurance or title abstract company doing business in the locale where the lands are located.
                [44 FR 1342, Jan. 4, 1979, as amended at 51 FR 9657, Mar. 20, 1986; 60 FR 12711, Mar. 8, 1995]
              
              
                
                § 2720.0-6
                Policy.
                As required by the Federal Land Policy and Management Act, the Bureau of Land Management may convey a federally owned mineral interest only when the authorized officer determines that it has no known mineral value, or that the mineral reservation is interfering with or precluding appropriate nonmineral development of the lands and that nonmineral development is a more beneficial use than mineral development. Allegation, hypothesis or speculation that such conditions could or may exist at some future time shall not be sufficient basis for conveyance. Failure to establish by convincing factual evidence that the requisite conditions of interference or preclusion presently exist, and that nonmineral development is a more beneficial use, shall result in the rejection of an application.
                [51 FR 9657, Mar. 20, 1986, as amended at 60 FR 12711, Mar. 8, 1995]
              
              
                § 2720.0-9
                Information collection.
                (a) The Office of Management and Budget has approved under 44 U.S.C. 3507 the information collection requirements contained in part 2720 and assigned clearance number 1004-0153. The Bureau of Land Management is collecting the information to permit the authorized officer to determine whether the Bureau of Land Management should dispose of Federally-owned mineral interests. The Bureau of Land Management will use the information collected to make these determinations. A response is required to obtain a benefit.
                (b) The Bureau of Land Management estimates the public reporting burden for this information to average 8 hours per response, including the time for reviewing regulations, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing the burden, to the Information Collection Clearance Officer (783), Bureau of Land Management, Washington, D.C. 20240, and the Office of Management and Budget, Paperwork Reduction Project, 1004-0153, Washington, D.C. 20503.
                [60 FR 12711, Mar. 8, 1995]
              
              
                § 2720.1
                Application to purchase federally-owned mineral interests.
              
              
                § 2720.1-1
                Filing of application.
                (a) Any existing or prospective record owner of the surface of land in which mineral interests are reserved or otherwise owned by the United States may file an application to purchase such mineral interests if—
                (1) He has reason to believe that there are no known mineral values in the land, or
                (2) The reservation of ownership of the mineral interests in the United States interferes with or precludes appropriate non-mineral development of the land and such development would be a more beneficial use of the land than its mineral development.
                (b) Publication in the Federal Register of a notice of the filing of an application under this part shall segregate the mineral interests owned by the United States in the public lands covered by the application to the extent that they will not be subject to appropriation under the public land laws, including the mining laws. The segregative effect of the application shall terminate either upon issuance of a patent or other document of conveyance to such mineral interests, upon final rejection of the application or 2 years from the date of filing of the application which ever occurs first.
                [44 FR 1342, Jan. 4, 1979, as amended at 51 FR 9657, Mar. 20, 1986]
              
              
                § 2720.1-2
                Form of application.
                (a) An application shall be filed with the proper BLM Office as listed in § 1821.2-1(d) of this title.
                (b) No specific form is required.
                (c) A non-refundable fee of $50 shall accompany the application.
                (d) Each application shall include:
                (1) The name, legal mailing address, and telephone number of the existing or prospective record owner of the land included in the application;

                (2) Proof of ownership of the land included in the application, and in the case of a prospective record owner, a copy of the contract of conveyance or a statement describing the method by which he will become the owner of record;
                (3) In the case of non-Federal ownership of the surface, a certified copy of any patent or other instrument conveying the land included in the application and a showing of ownership in the applicant, with supporting survey evidence acceptable to the authorized officer, which may consist of a metes and bounds survey prepared and certified by a civil engineer or land surveyor licensed under the laws of the State in which the lands are located; and
                (4) As complete a statement as possible concerning (i) the nature of federally-reserved or owned mineral values in the land, including explanatory information, (ii) the existing and proposed uses of the land, (iii) why the reservation of the mineral interests in the United States is interfering with or precluding appropriate non-mineral development of the land covered by the application (iv) how and why such development would be a more beneficial use of the land than its mineral development, and (v) a showing that the proposed use complies or will comply with State and local zoning and/or planning requirements.
                [44 FR 1342, Jan. 4, 1979, as amended at 51 FR 9658, Mar. 20, 1986]
              
              
                § 2720.1-3
                Action on application.
                (a) Within 90 days of receipt of an application to purchase federally-owned mineral interests, the authorized officer shall, if the application meets the requirements for further processing, determine the amount of deposit required and so inform the applicant.
                (b) No application filed under this subpart shall be processed until the applicant has either—
                (1) Deposited with the authorized officer an amount of money that the authorized officer estimates is needed to cover administrative costs of processing, including, but not limited to, costs of conducting an exploratory program, if one is required, to determine the character of the mineral deposits in the land, evaluating the existing data [or the data obtained under an approved exploratory program] to aid in determining the fair market value of the mineral interests to be conveyed, and preparing and issuing the documents of conveyance, or

                (2) Has obtained the consent of the authorized officer to conduct an exploratory program, such program to be conducted only under a plan of operations approved by the authorized officer and deposited with the authorized officer an amount of money the authorized officer estimates is needed to cover administrative costs of processing, including, but not limited to, costs of evaluating existing data and data submitted from an approved exploratory program to determine the fair market value of the mineral interests to be conveyed and preparing and issuing the documents of conveyance.
                
                The authorized officer, in reaching a determination as to whether there are any known mineral values in the land and, if so, the estimated costs of an exploratory program, if one is needed, will rely upon reports on minerals prepared by or reviewed and approved by the Bureau of Land Management.
                (c) The authorized officer shall inform the applicant of his determination as to the need for an exploratory program, and where appropriate, the estimated cost of such a program. The applicant may request that the exploratory program be arranged by the authorized officer or request the consent of the authorized officer to accomplish any required exploratory program by other means, at his own expense, under a plan of operations approved by the authorized officer and to provide the results to the authorized officer for his use and approval. The applicant shall, within 60 days of receipt of such notice, or any extension thereof, respond to the authorized officer's notice, stating whether he wishes to have the authorized officer arrange to have conducted the required exploratory program or requests the consent of the authorized officer to accomplish any required exploratory program by other means. Failure to respond to said notice shall void the application.

                (d) If the applicant requests that any required exploratory program be arranged by the authorized officer, he shall submit the sum of money required under paragraph (b) of this section and the authorized officer shall have the exploratory program accomplished so as to aid in determining the fair market value of the Federal mineral interests covered by the application.
                (e) If the applicant requests the consent of the authorized officer to accomplish any required exploratory program by other means, at his own expense, he shall at the time of making his request for such consent, file a plan of operations to carry out any required exploratory program for approval by the authorized officer. Such plan of operations shall be sufficient to provide the resource and economic data needed to aid in determining the fair market value of the Federal mineral interests to be conveyed. Said resource and economic data shall include, where appropriate, but not be limited to, geologic maps, geologic cross-sections, tables and descriptive information encompassing lithologic, geochemical, and geophysical data, assays of samples, drill logs and outcrop sections, which aid in establishing the location, nature, quantity, and grade, and which aid in determining the fair market value of the Federal mineral interests in the land covered by the application. The plan of operations shall conform to the laws, regulations and ordinances of all governmental bodies having jurisdiction over the lands covered by the application. The authorized officer shall decide within 90 days of receipt of said request whether he shall or shall not give his consent. The authorized officer shall not give his consent if he determines that the plan of operations is not adequate to supply the resource and economic data needed to aid him in determining the fair market value of the Federal mineral interests to be conveyed. If the authorized officer, in his discretion, approves the applicant's plan of operations, the applicant may proceed to execute the plan of operations, subject to the supervision of the authorized officer. If the authorized officer does not give his consent to the applicant's request, the applicant may, within 60 days of such refusal, avail himself of the provisions of paragraph (d) of this section. Failure to deposit the required sum within the 60 day period shall void the application. All resource and economic data obtained from the approved exploratory program shall be supplied the authorized officer. The authorized officer shall supply that data needed for determination of the economic value of mineral resources to the Bureau of Land Management. The authorized officer relying upon those determinations shall determine the fair market value of the Federal mineral interests in the land covered by the application. If the authorized officer determines that the resource and economic data supplied from an approved exploratory program is not adequate to aid in determining the fair market value of the Federal mineral interests to be conveyed, he shall so notify the applicant and state what additional data is needed.
                (f) Notwithstanding the provisions of the preceding paragraphs of this section, an application may be rejected without the applicant meeting the requirements of paragraph (b) of this section if the authorized officer determines from an examination of the application or of data readily available to him relating to the land concerned that the application does not meet the requirements of the Act.
                [44 FR 1342, Jan. 4, 1979, as amended at 51 FR 9658, Mar. 20, 1986; 60 FR 12711, Mar. 8, 1995]
              
              
                § 2720.2
                Determination that an exploratory program is not required.
                (a) In instances where available data indicate that there are no known mineral values in the land covered by the application, an exploratory program shall not be required.
                (b) The authorized officer will not require an exploratory program to ascertain the presence of mineral values where the authorized officer determines that a reasonable person would not make exploration expenditures with expectations of deriving economic gain from the mineral production.
                (c) The authorized officer will not require an exploratory program if the authorized officer determines that, for the mineral interests covered by the application, sufficient information is available to determine their fair market value.
                [44 FR 1342, Jan. 4, 1979, as amended at 60 FR 12711, Mar. 8, 1995]
              
              
                
                § 2720.3
                Action upon determination of the fair market value of the mineral interests.
                (a) Upon the authorized officer's determination that all of the requirements of the Act for conveyance of mineral interests have been met by the applicant and all actions necessary to determine the fair market value of the Federal mineral interests in land covered by the application have been completed, the authorized officer shall notify the applicant in writing of the fair market value of the Federal mineral interests, including the administrative costs involved in development of and issuance of conveyance documents, and give a full and complete statement of the costs incurred in reaching such determination including any sum due the United States or that may be unexpended from the deposit made by the applicant. If the administrative costs of determining the fair market value of the Federal mineral interests exceed the amount of the deposit required of the applicant under this subpart, he will be informed that he is required to pay the difference between the actual costs and the deposit. If the deposit exceeds the administrative costs of determining the fair market value of the Federal mineral interests, the applicant will be informed that he is entitled to a credit for or a refund of the excess. The notice must require the applicant to pay both the fair market value of the Federal mineral interests and the remaining administrative costs owed within 90 days after the date the authorized officer mails the notice. Failure to pay the required amount within the allotted time shall constitute a withdrawal of the application and the application will be dismissed and the case closed.
                (b) The Bureau of Land Management will convey mineral rights on lands for which this part does not require an exploratory program upon payment by the applicant of fair market value for those mineral interests and all administrative costs of processing the application to acquire the mineral rights.
                [44 FR 1342, Jan. 4, 1979, as amended at 60 FR 12711, Mar. 8, 1995]
              
              
                § 2720.4
                Issuance of document of conveyance.
                Upon receipt of the payment required by § 2720.3 of this subpart, if any is required, the authorized officer shall issue the necessary document conveying to the applicant the mineral interests of the United States in the land covered by the application.
              
              
                § 2720.5
                Appeals.
                An applicant adversely affected by a decision of the authorized officer made pursuant to the provisions of this subpart shall have a right of appeal pursuant to part 4 of this title. Decisions of the authorized officer under this subpart shall be subject to reversal only if found to be arbitrary, capricious, and abuse of discretion or otherwise not in accordance with law.
              
            
          
          
            Pt. 2740
            PART 2740—RECREATION AND PUBLIC PURPOSES ACT
            
              
                Subpart 2740—Recreation and Public Purposes Act: General
                Sec.
                2740.0-1
                Purpose.
                2740.0-2
                Objective.
                2740.0-3
                Authority.
                2740.0-5
                Definitions.
                2740.0-6
                Policy.
                2740.0-7
                Cross references.
                2740.0-9
                Information collection.
              
              
                Subpart 2741—Recreation and Public Purposes Act: Requirements
                2741.1
                Lands subject to disposition.
                2741.2
                Qualified applicants.
                2741.3
                Preapplication consultation.
                2741.4
                Applications.
                2741.5
                Guidelines for conveyances and leases under the act.
                2741.6
                Applications for transfer or change of use.
                2741.7
                Acreage limitations and general conditions.
                2741.8
                Price.
                2741.9
                Patent provisions.
              
              
                Subpart 2742—Recreation and Public Purposes Act: Omitted Lands and Unsurveyed Islands
                2742.1
                Lands subject to disposition.
                2742.2
                Qualifications of applicants.
                2742.3
                Survey requirement.
                2742.4
                Conveyance limitations.
                2742.5
                Consistency with other laws.
              
              
                
                Subpart 2743—Recreation and Public Purposes Act: Solid Waste Disposal
                2743.1
                Applicable regulations.
                2743.2
                New disposal sites.
                2743.2-1
                Patent provisions for new disposal sites.
                2743.3
                Leased disposal sites.
                2743.3-1
                Patent provisions for leased disposal sites.
                2743.4
                Patented disposal sites.
              
            
            
              Authority:
              43 U.S.C. 869 et seq., 43 U.S.C. 1701 et seq., and 31 U.S.C. 9701.
            
            
              Subpart 2740—Recreation and Public Purposes Act: General
              
                Source:
                44 FR 43471, July 25, 1979, unless otherwise noted.
              
              
                § 2740.0-1
                Purpose.

                These regulations provide guidelines and procedures for transfer of certain public lands under the Recreation and Public Purposes Act as amended (43 U.S.C. 869 et seq.), to States or their political subdivisions, and to nonprofit corporations and associations, for recreational and public purposes.
              
              
                § 2740.0-2
                Objective.
                The objective is to meet the needs of certain State and local governmental agencies and other qualified organizations for public lands required for recreational and public purposes.
              
              
                § 2740.0-3
                Authority.

                (a) The Act of June 14, 1926, as amended (43 U.S.C. 869 et seq.), commonly known as the Recreation and Public Purposes Act, authorizes the Secretary of the Interior to lease or convey public lands for recreational and public purposes under specified conditions.

                (b) Section 211 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1721), authorizes the Secretary of the Interior to convey to States or their political subdivisions unsurveyed islands determined by the Secretary to be public lands of the United States and omitted lands under the Recreation and Public Purposes Act without regard to acreage limitations contained in the Act.
                (c) Section 3 of the Act of June 14, 1926, as amended by the Recreation and Public Purposes Amendment Act of 1988, authorizes the Secretary of the Interior to convey public lands for the purpose of solid waste disposal or for any other purpose which may result in or include the disposal, placement, or release of any hazardous substance, with special provisions relating to reversion of such lands to the United States.
                [44 FR 43471, July 25, 1979, as amended at 57 FR 32732, July 23, 1992]
              
              
                § 2740.0-5
                Definitions.
                As used in this part, the term:
                (a) Act means the Recreation and Public Purposes Act as amended by section 212 of the Federal Land Policy and Management Act of 1976.
                (b) Authorized officer means any employee of the Bureau of Land Management who has been delegated the authority to perform the duties described in this part.
                (c) Public lands means any lands and interest in lands administered by the Bureau of Land Management, except lands located on the Outer Continental Shelf and lands held for the benefit of Indians, Aleuts and Eskimos.
                (d) Public purpose means for the purpose of providing facilities or services for the benefit of the public in connection with, but not limited to, public health, safety or welfare. Use of lands or facilities for habitation, cultivation, trade or manufacturing is permissible only when necessary for and integral to, i.e., and essential part of, the public purpose.
                (e) Conveyance means a transfer of legal title. Leases issued pursuant to subpart 2912 of this title are not conveyances.
                (f) Hazardous substance means any substance designated pursuant to Environmental Protection Agency regulations at 40 CFR part 302.
                (g) Solid waste means any material as defined under Environmental Protection Agency regulations at 40 CFR part 261.
                [44 FR 43471, July 25, 1979, as amended at 50 FR 50300, Dec. 10, 1985; 57 FR 32732, July 23, 1992]
              
              
                
                § 2740.0-6
                Policy.
                (a) To assure development of public lands in accordance with a development plan and compliance with an approved management plan, the authorized officer may require that public lands first be leased under the provisions of subpart 2912 of this title for a period of time prior to issuance of a patent, except for conveyances under subpart 2743 of this title.
                (b) Municipal corporations may not secure public lands under this act which are not within convenient access to the municipality and within the same State as the municipality. Other qualified governmental applicants may not secure public lands outside their political boundaries or other area of jurisdiction.
                (c) Where lands are conveyed under the act with a reservation of the mineral estate to the United States, the Bureau of Land Management shall not thereafter convey that mineral estate to the surface owner under the provisions of section 209 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1719).
                (d) Lease or conveyance of lands for purposes other than recreational or public purposes is not authorized by the act. Uses which can be more appropriately authorized under other existing authorities shall not be authorized under the act. Approval of leases or conveyances under the act shall not be made unless the public lands shall be used for an established or definitely proposed project. A commitment by lessee(s) or conveyee(s) to a plan of physical development, management and use of the lands shall be required before a lease or conveyance is approved. Use of public lands for nonrecreational or nonpublic purposes, whether by lease or conveyance, may be applied for under sections 203 and 302 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713, 1732) or other applicable authorities.
                (e) The Bureau of Land Management shall not exercise the exchange authority of section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716) for the purpose of acquiring lands for later conveyance under the act.
                (f) The Bureau of Land Management shall not use Federal funds to undertake determinations of the validity of mining claims on public lands for the sole purpose of clearing title so that the lands may be leased or conveyed under the act.
                [44 FR 43471, July 25, 1979, as amended at 50 FR 50300, Dec. 10, 1985; 57 FR 32732, July 23, 1992]
              
              
                § 2740.0-7
                Cross references.
                (a) Requirements and procedures for conveyance of land under the Recreation and Public Purposes Act are contained in subpart 2741 of this chapter.
                (b) Requirements and procedures for leasing of land under the Recreation and Public Purposes Act are contained in subpart 2912 of this title.
                (c) Requirements and procedures for conveyance of unsurveyed islands and omitted lands under section 211 of the Federal Land Policy and Management Act are contained in subpart 2742 of this chapter.
                (d) Requirements and procedures for conveyance of land under the Recreation and Public Purposes Act for the purpose of solid waste disposal or for any other purpose that the authorized officer determines may result in or include the disposal, placement, or release of any hazardous substance are contained in subpart 2743 of this chapter.
                [44 FR 43471, July 25, 1979, as amended at 57 FR 32732, July 23, 1992]
              
              
                § 2740.0-9
                Information collection.

                The collection of information contained in part 2740 of Group 2700 has been approved by the Office of Management and Budget under 44 U.S.C. 3501 et seq. and assigned clearance number 1004-0012. This information will be used to determine the suitability of public lands for lease and/or disposal to States or their political subdivisions, and to nonprofit corporations and associations, for recreational and public purposes. Responses are required to obtain benefits in accordance with the Recreation and Public Purposes Act.

                Public reporting burden for this information is estimated to average 47 hours per response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. Comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing the burden, should be sent to the Division of Information Resources Management (770), Bureau of Land Management, 1849 C Street NW., Washington, DC 20240; and the Paperwork Reduction Project (1004-0012), Office of Management and Budget, Washington, DC 20503.
                [57 FR 32732, July 23, 1992]
              
            
            
              Subpart 2741—Recreation and Public Purposes Act: Requirements
              
                § 2741.1
                Lands subject to disposition.
                (a) The act is applicable to any public lands except (1) lands withdrawn or reserved for national forests, national parks and monuments, and national wildlife refuges, (2) Indian lands and lands set aside or held for use by or for the benefit of Indians, Aleuts and Eskimos, and (3) lands which have been acquired for specific purposes.
                (b) Revested Oregon and California Railroad grant lands and reconveyed Coos Bay Wagon Road grant lands may only be leased to States and counties and to State and Federal instrumentalities and political subdivisions and to municipal corporations.
                (c) Section 211 of the Federal Land Policy and Management Act of 1976 does not apply to public lands within the National Forest System, defined in the Act of August 17, 1974 (16 U.S.C. 1601), the National Park System, the National Wildlife Refuge System and the National Wild and Scenic Rivers System.
                [44 FR 43472, July 25, 1979]
              
              
                § 2741.2
                Qualified applicants.
                Applications for any recreational or public purpose may be filed by States, Federal and State instrumentalities and political subdivisions, including counties and municipalities, and nonprofit associations and nonprofit corporations that, by their articles of incorporation or other authority, are authorized to acquire land.
                [44 FR 43472, July 25, 1979]
              
              
                § 2741.3
                Preapplication consultation.
                (a) Potential applicants should contact the appropriate District Office of the Bureau of Land Management well in advance of the anticipated submission of an application. Early consultation is needed to familiarize a potential applicant with management responsibilities and terms and conditions which may be required in a lease or patent.
                (b) Any information furnished by the applicant in connection with preapplication activity or use, which he/she requests not be disclosed, shall be protected to the extent consistent with the Freedom of Information Act (5 U.S.C. 552).
                (c) Dependent upon the magnitude and/or public interest associated with the proposed use, various investigations, studies, analyses, public meetings and negotiations may be required of the applicant prior to the submission of the application. Where a determination is made that studies and analyses are required, the authorized officer shall inform the potential applicant of these requirements.
                (d) The potential applicant may be permitted to go upon the public lands to perform casual acts related to data collection necessary for development of an acceptable plan of development as required in § 2741.4(b) of this title. These casual acts include, but are not limited to:
                (1) Vehicle use on existing roads;
                (2) Sampling;
                (3) Surveys required for siting of structures or other improvements; and
                (4) Other activities which do not unduly disturb surface resources. If, however, the authorized officer determines that appreciable impacts to surface resources may occur, he/she may require the potential applicant to obtain a land use authorization permit with appropriate terms and conditions under the provision of part 2920 of this title.
                [50 FR 50300, Dec. 10, 1985]
              
              
                
                § 2741.4
                Applications.
                (a) Applications shall be submitted on forms approved by the Director, Bureau of Land Management.
                (b) Each application shall be accompanied by three copies of a statement describing the proposed use of the land. The statement shall show that there is an established or definitely proposed project for such use of the land, present detailed plan and schedule for development of the project and a management plan which includes a description of how any revenues will be used. The provisions of § 1821.2 of this title apply to filings pursuant to this section.
                (c) Each application shall be accompanied by a nonrefundable filing fee of $100. The filing fee shall be required for new applications as well as for applications for change of use or transfer of title filed under § 2741.6 of this title.
                [44 FR 43472, July 25, 1979. Redesignated and amended at 50 FR 50300, Dec. 10, 1985]
              
              
                § 2741.5
                Guidelines for conveyances and leases under the act.
                (a) Public lands shall be conveyed or leased under the act only for an established or definitely proposed project for which there is a reasonable timetable of development and satisfactory development and management plans.
                (b) No public lands having national significance shall be conveyed pursuant to the act.
                (c) No more public lands than are reasonably necessary for the proposed use shall be conveyed pursuant to the act.
                (d) For proposals involving over 640 acres, public lands shall not be sold or leased pursuant to this act until:
                (1) Comprehensive land use plans and zoning regulations for the area in which the lands are located have been adopted by the appropriate State or local authorities.
                (2) The authorized officer has held at least one public meeting on the proposal.
                (e) Applications shall not be approved unless and until it has been determined that disposal under the act would serve the national interest following the planning requirements of section 202 of the Federal Land Policy and Management Act (43 U.S.C. 1712).
                (f) Public lands may be determined to be suitable for lease or sale under the act by the authorized officer on his own motion as a result of demonstrated public needs for public lands for recreational or public purposes during the planning process described in section 202 of the Federal Land Policy and Management Act.
                (g) Lands under the jurisdiction of another agency shall not be determined to be suitable for lease or sale without that agency's approval.
                (h)(1) A notice of realty action which shall serve as a classification of public lands as suitable or unsuitable for conveyance or lease under the act shall be issued, published and sent to parties of interest by the authorized officer not less than 60 days prior to the proposed effective date of the classification action. Notices specifying public lands classified as suitable shall include: the use proposed; whether the lands are to be conveyed or leased; and the terms, covenants, conditions and reservations which shall be included in the conveyance or lease document. The notice shall provide at least 45 days from the date of issuance for submission of public comments.
                (2) If the notice of realty action states that the lands are classified as suitable for conveyance or lease under the act, it shall segregate the public lands described in the notice from appropriation under any other public land law, including locations under the mining laws, except as provided in the notice or any amendments or revisions to the notice. If, after 18 months following the issuance of the notice, an application has not been filed for the purpose for which the public lands have been classified, the segregative effect of the classification shall automatically expire and the public lands classified in the notice shall return to their former status without further action by the authorized officer.

                (3) The notice of realty action shall be published once in the Federal Register and once a week for 3 weeks thereafter in a newspaper of general circulation in the vicinity of the public lands covered by the notice.

                (4) The notice published under § 1610.5-5 of this title, if designated in the notice, shall serve as the notice of realty action required by this section and shall segregate the public lands as stated in the notice. Any such notice given under § 1610.5-5 of this title shall be published and distributed under the provisions of this section.
                (i) The Act shall not be used to provide sites for the disposal of permanent or long-term hazardous wastes.
                [44 FR 43472, July 25, 1979. Redesignated at 51 FR 50300, Dec. 10, 1985, and amended at 50 FR 50301, Dec. 10, 1985; 51 FR 1795, Jan. 15, 1986; 57 FR 32733, July 23, 1992]
              
              
                § 2741.6
                Applications for transfer or change of use.
                (a) Applications under the act for permission to add to or change the use specified in a patent or applications to transfer title to a third party shall be filed as prescribed in § 2741.4 of this title.
                (b) Applications for transfer of title are subject to the acreage limitations as prescribed in § 2741.7(a) of this title.
                (c) Prior to approval of an application filed under this section, the public lands may be reappraised in accordance with § 2741.8 of this title and the beneficiary required to make such payments as are found justified by the reappraisal.
                [44 FR 43472, July 25, 1979. Redesignated at 51 FR 50300, Dec. 10, 1985, and amended at 50 FR 50301, Dec. 10, 1985]
              
              
                § 2741.7
                Acreage limitations and general conditions.
                (a) Conveyances under the Act to any applicant in any one calendar year shall be limited as follows:
                (1) Any State or State agency having jurisdiction over the State park system may acquire not more than 6,400 acres for recreational purposes and such additional acreage as may be needed for small roadside parks and rest sites of 10 acres or less each.
                (2) Any State or agency or instrumentality of such State may acquire not more than 640 acres for each of its programs involving public purposes other than recreation.
                (3) Any politicial subdivision of a State may acquire for recreational purposes not more than 6,400 acres, and for public purposes other than recreation an additional 640 acres. In addition, any political subdivision of a State may acquire such additional acreage as may be needed for roadside parks and rest sites of not more than 10 acres each.
                (4) If a State or political subdivision has failed in any one calendar year to receive 6,400 acres (not counting public lands for small roadside parks and rest sites) and had an application on file on the last day of that year, the State, State park agency or political subdivision may receive additional public lands to the extent that the conveyances would not have exceeded the limitations for that year.
                (5) Any nonprofit corporation or nonprofit association may acquire for recreational purposes not more than 640 acres and for public purposes other than recreation an additional 640 acres.
                (6) Acreage limitations described in this section do not apply to conveyances made under section 211 of the Federal Land Policy and Management Act of 1976.
                (b) Conveyances within any State shall not exceed 25,600 acres for recreational purposes per calendar year, except that should any State park agency or political subdivision fail in one calendar year to receive 6,400 acres other than small roadside parks and rest sites, additional conveyances may be made thereafter to that State park agency or political subdivision pursuant to any application on file on the last day of said year to the extent that the conveyances would not have exceeded the limitations of said year.
                (c) No patents shall be issued under the act unless and until the public lands are officially surveyed. This requirement does not apply to islands patented under the authority of section 211(a) of the Federal Land Policy and Management Act of 1976.
                [44 FR 43472, July 25, 1979. Redesignated at 51 FR 50300, Dec. 10, 1985, and amended at 50 FR 50301, Dec. 10, 1985; 65 FR 70112, Nov. 21, 2000]
              
              
                § 2741.8
                Price.

                (a) Conveyances for recreational or historic-monument purposes to a State, county, or other State or Federal instrumentality or political subdivision shall be issued without monetary consideration.
                
                (b) All other conveyances shall be made at prices established by the Secretary of the Interior through appraisal or otherwise, taking into consideration the purpose for which the land is to be used.
                (c) Patents shall be issued only after payment of the full purchase price by a patent applicant.
                [44 FR 43472, July 25, 1979. Redesignated at 50 FR 50300, Dec. 10, 1985]
              
              
                § 2741.9
                Patent provisions.
                (a) All patents under the act shall provide that title shall revert upon a finding, after notice and opportunity for a hearing, that, without the approval of the authorized officer:
                (1) The patentee or its approved successor attempts to transfer title to or control over the lands to another;
                (2) The lands have been devoted to a use other than that for which the lands were conveyed;
                (3) The lands have not been used for the purpose for which they were conveyed for a 5-year period; or
                (4) The patentee has failed to follow the approved development plan or management plan.
                (b) Patents shall also provide that the Secretary of the Interior may take action to revest title in the United States if the patentee directly or indirectly permits his agents, employees, contractors, or subcontractors (including without limitation lessees, sublessees, and permittees) to prohibit or restrict the use of any part of the patented lands or any of the facilities thereon by any person because of such person's race, creed, color, sex or national origin.
                [44 FR 43472, July 25, 1979. Redesignated at 50 FR 50300, Dec. 10, 1985]
              
            
            
              Subpart 2742—Recreation and Public Purposes Act: Omitted Lands and Unsurveyed Islands
              
                Source:
                44 FR 41794, July 18, 1979, unless otherwise noted. Redesignated at 50 FR 50301, Dec. 10, 1985.
              
              
                § 2742.1
                Lands subject to disposition.
                Omitted lands and unsurveyed islands may be conveyed to States and their local political subdivisions under the provisions of section 211 of the Federal Land Policy and Management Act (43 U.S.C. 1721).
                [50 FR 50301, Dec. 10, 1985]
              
              
                § 2742.2
                Qualifications of applicants.
                States and their political subdivisions are qualified applicants.
              
              
                § 2742.3
                Survey requirement.
                (a) Islands. (1) Survey is not necessary. However, unsurveyed islands shall be determined by the Secretary to be public lands of the United States.
                (2) Islands shall be surveyed at the request of the applicant, as provided in part 9185 of this chapter.
                (b) Determination as to whether lands, other than islands, are public lands of the United States erroneously or fraudulently omitted from the original surveys shall be by survey. Surveys shall be in accordance with the requirements of part 9185 of this title.
              
              
                § 2742.4
                Conveyance limitations.
                (a) No conveyances shall be made under this section until the relevant State government, local government, and areawide planning agency have notified the Secretary as to the consistency of such conveyance with applicable State and local government land use plans and programs.
                (b) At least 60 days prior to offering for sale or otherwise conveying public lands under this section, the Secretary shall notify the Governor of the State within which such lands are located and the head of the governing body of any political subdivision of the State having zoning or other land-use regulatory jurisdiction in the geographical area within which such lands are located in order to afford the appropriate body the opportunity to zone or otherwise regulate change or amend existing zoning or other regulations concerning the use of such lands prior to such conveyance.
                (c) Conveyances under this section may be made without regard to acreage limitations contained in the Recreation and Public Purposes Act.
              
              
                
                § 2742.5
                Consistency with other laws.
                The provision of the Recreation and Public Purposes Act prohibiting disposal for any use authorized under any other law does not apply to conveyances under this subpart.
              
            
            
              Subpart 2743—Recreation and Public Purposes Act: Solid Waste Disposal
              
                Source:
                57 FR 32733, July 23, 1992, unless otherwise noted.
              
              
                § 2743.1
                Applicable regulations.
                Unless the requested action falls within the provision of § 2743.2(b), applications filed or actions taken under this subpart shall be subject to all the requirements set forth in subpart 2741 of this chapter except §§ 2741.6 and 2741.9.
              
              
                § 2743.2
                New disposal sites.
                (a) Public lands may be conveyed for the purpose of solid waste disposal or for any other purpose that the authorized officer determines may include the disposal, placement, or release of any hazardous substance subject to the following provisions:
                (1) The applicant shall furnish a copy of the application, plan of development, and any other information concerning the proposed use to all Federal and State agencies with responsibility for enforcement of laws applicable to lands used for the disposal, placement, or release of solid waste or any hazardous substance. The applicant shall include proof of this notification in the application filed with the authorized officer;
                (2) The proposed use covered by an application shall be consistent with the land use planning provisions contained in part 1600 of this title, and in compliance with the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4371) and any other Federal and State laws and regulations applicable to the disposal of solid wastes and hazardous substances;
                (3) Conveyance shall be made only of lands classified for sale pursuant to the procedures and criteria in part 2400 of this title;
                (4) The applicant shall warrant that it will indemnify and hold the United States harmless against any liability that may arise out of any violation of Federal or State law in connection with the use of the lands;
                (5) The authorized officer shall investigate the lands covered by an application to determine whether or not any hazardous substance is present. The authorized officer will require full reimbursement from the applicant for the costs of the investigation. The authorized officer may, in his or her discretion, make an exception to the requirement of full reimbursement if the applicant demonstrates that such costs would result in undue hardship. The investigation shall include but not be limited to:
                (i) A review of available records related to the history and use of the land;
                (ii) A visual inspection of the property; and
                (iii) An appropriate analysis of the soil, water and air associated with the area;
                (6) The investigation conducted under paragraph (a)(5) of this section must disclose no hazardous substances and there is a reasonable basis to believe that no such substances are present; and
                (7) The applicant shall present certification from the State agency or agencies responsible for environmental protection and enforcement that they have reviewed all records, inspection reports, studies, and other materials produced or considered in the course of the investigation and that based on these documents, such agency or agencies agree with the authorized officer that no hazardous substances are present on the property.
                (b) The authorized officer shall not convey public lands covered by an application if hazardous substances are known to be present.
                (c) The authorized officer shall retain as permanent records all environmental analyses and appropriate documentation, investigation reports, State certifications, and other materials produced or considered in determining the suitability of public lands for conveyance under this section.
              
              
                
                § 2743.2-1
                Patent provisions for new disposal sites.
                For new disposal sites, each patent will provide that:
                (a) The patentee shall comply with all Federal and State laws applicable to the disposal, placement, or release of hazardous substances;
                (b) The patentee shall indemnify and hold harmless the United States against any legal liability or future costs that may arise out of any violation of such laws;
                (c) Except as provided in paragraph (e) of this section, the land conveyed under § 2743.2 of this part shall revert to the United States unless substantially used in accordance with an approved plan and schedule of development on or before the date five years after the date of conveyance;
                (d) If, at any time, the patentee transfers to another party ownership of any portion of the land not used for the purpose(s) specified in the application and the approved plan of development, the patentee shall pay the Bureau of Land Management the fair market value, as determined by the authorized officer, of the transferred portion as of the date of transfer, including the value of any improvements thereon; and
                (e) No portion of the land covered by such patent shall under any circumstance revert to the United States if such portion has been used for solid waste disposal or for any other purpose that the authorized officer determines may result in the disposal, placement, or release of any hazardous substance.
              
              
                § 2743.3
                Leased disposal sites.
                (a) Upon request by or with the concurrence of the lessee, the authorized officer may issue a patent for those lands covered by a lease, or portion thereof, issued on or before November 9, 1988, that have been or will be used, as specified in the plan of development, for solid waste disposal or for any other purpose that the authorized officer determines may result in or include the disposal, placement, or release of any hazardous substance, subject to the following provisions:
                (1) All conveyances shall be consistent with the land use planning provisions contained in part 1600 of this title, and in compliance with the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4371) and any other Federal and State laws and regulations applicable to the disposal of solid wastes and hazardous substances;
                (2) Conveyances shall be made only of lands classified for sale pursuant to the procedures and criteria in part 2400 of this title.
                (3) The authorized officer shall investigate the lands to be included in the patent to determine whether they are contaminated with hazardous substances. The authorized officer will require full reimbursement from the lessee for the costs of the investigation. The authorized officer may, in his or her discretion, make an exception to the requirement of full reimbursement if the applicant demonstrates that such costs would result in undue hardship. The investigation shall include but not be limited to the following:
                (i) A review of all records and inspection reports on file with the Bureau of Land Management, State, and local agencies relating to the history and use of the lands covered by a lease and any violations and enforcement problems that occurred during the term of the lease;
                (ii) Consultation with the lessee and users of the landfill concerning site management and a review of all reports and logs pertaining to the type and amount of solid waste deposited at the landfill;
                (iii) A visual inspection of the leased site; and
                (iv) An appropriate analysis of the soil, water and air associated with the area;
                (4) The investigation conducted under paragraph (a)(3) of this section must establish that the involved lands contain only those quantities and types of hazardous substances consistent with household wastes, or wastes from conditionally exempt small quantity generators (40 CFR 261.5), and there is a reasonable basis to believe that the contents of the leased disposal site do not threaten human health and the environment; and

                (5) The applicant shall present certification from the State agency or agencies responsible for environmental protection and enforcement that they have reviewed all records, inspection reports, studies, and other materials produced or considered in the course of the investigation and that based on these documents, such agency or agencies agree with the authorized officer that the contents of the leased disposal site in question do not threaten human health and the environment.
                (b) The authorized officer shall not convey lands identified in paragraph (a) of this section if the investigation concludes that the lands contain hazardous substances at concentrations that threaten human health and the environment.
                (c) The authorized officer shall retain as permanent records all environmental analyses and appropriate documentation, investigation reports, State certifications, and other materials produced or considered in determining the suitability of public lands for conveyance under this section.
                [57 FR 32733, July 23, 1992, as amended at 73 FR 50201, Aug. 26, 2008]
              
              
                § 2743.3-1
                Patent provisions for leased disposal sites.
                Each patent for a leased disposal site will provide that:
                (a) The patentee shall comply with all Federal and State laws applicable to the disposal, placement, or release of hazardous substances;
                (b) The patentee shall indemnify and hold harmless the United States against any legal liability or future costs that may arise out of any violation of such laws; and
                (c) No portion of the land covered by such patent shall under any circumstance revert to the United States.
              
              
                § 2743.4
                Patented disposal sites.
                (a) Upon request by or with the concurrence of the patentee, the authorized officer may renounce the reversionary interests of the United States in land conveyed on or before November 9, 1988, and rescind any portion of any patent or other instrument of conveyance inconsistent with the renunciation upon a determination that such land has been used for solid waste disposal or for any other purpose that the authorized officer determines may result in the disposal, placement, or release of any hazardous substance.
                (b) If the patentee elects not to accept the renunciation of the reversionary interests, the provisions contained in §§ 2741.6 and 2741.9 shall continue to apply.
                Group 2800—Use; Rights-of-Way
              
            
          
          
            Pt. 2800
            PART 2800—RIGHTS-OF-WAY UNDER THE FEDERAL LAND POLICY AND MANAGEMENT ACT
            
              
                Subpart 2801—General Information
                Sec.
                2801.2
                What is the objective of BLM's right-of-way program?
                2801.5
                What acronyms and terms are used in the regulations in this part?
                2801.6
                Scope.
                2801.8
                Severability.
                2801.9
                When do I need a grant?
                2801.10
                How do I appeal a BLM decision issued under the regulations in this part?
              
              
                Subpart 2802—Lands Available for FLPMA Grants
                2802.10
                What lands are available for grants?
                2802.11
                How does the BLM designate right-of-way corridors and designated leasing areas?
              
              
                Subpart 2803—Qualifications for Holding FLPMA Grants
                2803.10
                Who may hold a grant?
                2803.11
                Can another person act on my behalf?
                2803.12
                What happens to my application or grant if I die?
              
              
                Subpart 2804—Applying for FLPMA Grants
                2804.10
                What should I do before I file my application?
                2804.11
                Where do I file my grant application?
                2804.12
                What must I do when submitting my application?
                2804.13
                Will BLM keep my information confidential?
                2804.14
                What is the processing fee for a grant application?
                2804.15
                When does BLM reevaluate the processing and monitoring fees?
                2804.16
                Who is exempt from paying processing and monitoring fees?
                2804.17

                What is a Master Agreement (Processing Category 5) and what information must I provide to BLM when I request one?
                
                2804.18
                What provisions do Master Agreements contain and what are their limitations?
                2804.19
                How will BLM process my Processing Category 6 application?
                2804.20
                How does BLM determine reasonable costs for Processing Category 6 or Monitoring Category 6 applications?
                2804.21
                What other factors will BLM consider in determining processing and monitoring fees?
                2804.22
                How will the availability of funds affect the timing of BLM's processing?
                2804.23
                When will the BLM use a competitive process?
                2804.24
                Do I always have to submit an application for a grant using Standard Form 299?
                2804.25
                How will BLM process my application?
                2804.26
                Under what circumstances may BLM deny my application?
                2804.27
                What fees must I pay if BLM denies my application or if I withdraw my application?
                2804.28
                What processing fees must I pay for a BLM grant application associated with Federal Energy Regulatory Commission (FERC) licenses or re-license applications under part I of the Federal Power Act (FPA)?
                2804.29
                What activities may I conduct on the lands covered by the proposed right-of-way while BLM is processing my application?
                2804.30
                What is the competitive process for solar or wind energy development for lands outside of designated leasing areas?
                2804.31
                How will the BLM call for site testing for solar and wind energy?
                2804.35
                How will the BLM prioritize my solar or wind energy application?
                2804.40
                Alternative requirements.
              
              
                Subpart 2805—Terms and Conditions of Grants
                2805.10
                How will I know whether the BLM has approved or denied my application or if my bid for a solar or wind energy development grant or lease is successful or unsuccessful?
                2805.11
                What does a grant contain?
                2805.12
                What terms and conditions must I comply with?
                2805.13
                When is a grant effective?
                2805.14
                What rights does a grant convey?
                2805.15
                What rights does the United States retain?
                2805.16
                If I hold a grant, what monitoring fees must I pay?
                2805.17
                When do I pay monitoring fees?
                2805.20
                Bonding requirements.
              
              
                Subpart 2806—Annual Rents and Payments
                
                  General Provisions
                  2806.10
                  What rent must I pay for my grant?
                  2806.11
                  How will BLM charge me rent?
                  2806.12
                  When and where do I pay rent?
                  2806.13
                  What happens if I do not pay rents and fees or if I pay the rents or fees late?
                  2806.14
                  Under what circumstances am I exempt from paying rent?
                  2806.15
                  Under what circumstances may BLM waive or reduce my rent?
                  2806.16
                  When must I make estimated rent payments to BLM?
                
                
                  Linear Rights-of-Way
                  2806.20
                  What is the rent for a linear right-of-way grant?
                  2806.21
                  When and how are counties or other geographical areas assigned to a County Zone Number and Per Acre Zone Value?
                  2806.22
                  When and how does the Per Acre Rent Schedule change?
                  2806.23
                  How will the BLM calculate my rent for linear rights-of-way the Per Acre Rent Schedule covers?
                  2806.24
                  How must I make rental payments for a linear grant?
                  2806.25
                  How may I make rental payments when land encumbered by my perpetual linear grant (other than an easement issued under § 2807.15(b)) is being transferred out of Federal ownership?
                  2806.26
                  How may I make rental payments when land encumbered by my perpetual easement issued under § 2807.15(b) is being transferred out of Federal ownership?
                
                
                  Communication Site Rights-of-Way
                  2806.30
                  What are the rents for communication site rights-of-way?
                  2806.31
                  How will BLM calculate rent for a right-of-way for communication uses in the schedule?
                  2806.32
                  How does BLM determine the population strata served?
                  2806.33
                  How will BLM calculate the rent for a grant or lease authorizing a single use communication facility?
                  2806.34
                  How will BLM calculate the rent for a grant or lease authorizing a multiple-use communication facility?
                  2806.35
                  How will BLM calculate rent for private mobile radio service (PMRS), internal microwave, and 'other” category uses?
                  2806.36
                  If I am a tenant or customer in a facility, must I have my own grant or lease and if so, how will this affect my rent?
                  2806.37

                  How will BLM calculate rent for a grant or lease involving an entity with a single use (holder or tenant) having equipment or occupying space in multiple BLM-authorized facilities to support that single use?
                  
                  2806.38
                  Can I combine multiple grants or leases for facilities located on one site into a single grant or lease?
                  2806.39
                  How will BLM calculate rent for a lease for a facility manager's use?
                  2806.40
                  How will BLM calculate rent for a grant or lease for ancillary communication uses associated with communication uses on the rent schedule?
                  2806.41
                  How will BLM calculate rent for communication facilities ancillary to a linear grant or other use authorization?
                  2806.42
                  How will BLM calculate rent for a grant or lease authorizing a communication use within a federally-owned communication facility?
                  2806.43
                  How does BLM calculate rent for passive reflectors and local exchange networks?
                  2806.44
                  How will BLM calculate rent for a facility owner's or facility manager's grant or lease which authorizes communication uses?
                
                
                  Solar Energy Rights-of-Way
                  2806.50
                  Rents and fees for solar energy rights-of-way.
                  2806.51
                  Scheduled Rate Adjustment.
                  2806.52
                  Rents and fees for solar energy development grants.
                  2806.54
                  Rents and fees for solar energy development leases.
                  2806.56
                  Rent for support facilities authorized under separate grant(s).
                  2806.58
                  Rent for energy development testing grants.
                
                
                  Wind Energy Rights-of-Way
                  2806.60
                  Rents and fees for wind energy rights-of-way.
                  2806.61
                  Scheduled Rate Adjustment.
                  2806.62
                  Rents and fees for wind energy development grants.
                  2806.64
                  Rents and fees for wind energy development leases.
                  2806.66
                  Rent for support facilities authorized under separate grant(s).
                  2806.68
                  Rent for energy development testing grants.
                
                
                  Other Rights-of-Way
                  2806.70
                  How will the BLM determine the payment for a grant or lease when the linear, communication use, solar energy, or wind energy payment schedules do not apply?
                
              
              
                Subpart 2807—Grant Administration and Operation
                2807.10
                When can I start activities under my grant?
                2807.11
                When must I contact BLM during operations?
                2807.12
                If I hold a grant, for what am I liable?
                2807.13
                As grant holders, what liabilities do state, tribal, and local governments have?
                2807.14
                How will BLM notify me if someone else wants a grant for land subject to my grant or near or adjacent to it?
                2807.15
                How is grant administration affected if the land my grant encumbers is transferred to another Federal agency or out of Federal ownership?
                2807.16
                Under what conditions may BLM order an immediate temporary suspension of my activities?
                2807.17
                Under what conditions may BLM suspend or terminate my grant?
                2807.18
                How will I know that BLM intends to suspend or terminate my grant?
                2807.19
                When my grant terminates, what happens to any facilities on it?
                2807.20
                When must I amend my application, seek an amendment of my grant, or obtain a new grant?
                2807.21
                May I assign or make other changes to my grant or lease?
                2807.22
                How do I renew my grant or lease?
              
              
                Subpart 2808—Trespass
                2808.10
                What is trespass?
                2808.11
                What will BLM do if it determines that I am in trespass?
                2808.12
                May I receive a grant if I am or have been in trespass?
              
              
                Subpart 2809—Competitive Process for Leasing Public Lands for Solar and Wind Energy Development Inside Designated Leasing Areas
                2809.10
                General.
                2809.11
                How will the BLM solicit nominations?
                2809.12
                How will the BLM select and prepare parcels?
                2809.13
                How will the BLM conduct competitive offers?
                2809.14
                What types of bids are acceptable?
                2809.15
                How will the BLM select the successful bidder?
                2809.16
                When do variable offsets apply?
                2809.17
                Will the BLM ever reject bids or re-conduct a competitive offer?
                2809.18
                What terms and conditions apply to leases?
                2809.19
                Applications in designated leasing areas or on lands that later become designated leasing areas.
              
            
            
              Authority:
              43 U.S.C. 1733, 1740, 1763, and 1764.
            
            
              Source:
              70 FR 21058, Apr. 22, 2005, unless otherwise noted.
            
            
              
              Subpart 2801—General information
              
                § 2801.2
                What is the objective of BLM's right-of-way program?
                It is BLM's objective to grant rights-of-way under the regulations in this part to any qualified individual, business, or government entity and to direct and control the use of rights-of-way on public lands in a manner that:
                (a) Protects the natural resources associated with public lands and adjacent lands, whether private or administered by a government entity;
                (b) Prevents unnecessary or undue degradation to public lands;
                (c) Promotes the use of rights-of-way in common considering engineering and technological compatibility, national security, and land use plans; and
                (d) Coordinates, to the fullest extent possible, all BLM actions under the regulations in this part with state and local governments, interested individuals, and appropriate quasi-public entities.
              
              
                § 2801.5
                What acronyms and terms are used in the regulations in this part?
                (a) Acronyms. As used in this part:
                
                  ALJ means Administrative Law Judge.
                
                  BLM means the Bureau of Land Management.
                
                  CERCLA means the Comprehensive Environmental Response Compensation and Liability Act (42 U.S.C. 9601 et seq.).
                
                  EA means environmental assessment.
                
                  EIS means environmental impact statement.
                
                  IBLA means the Department of the Interior, Board of Land Appeals.
                
                  IPD-GDP means the Implicit Price Deflator, Gross Domestic Product, as published in the most recent edition of the Survey of Current Business of the Department of Commerce, Bureau of Economic Analysis.
                
                  NEPA means the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
                
                  RMA means the Ranally Metro Area Population Ranking as published in the most recent edition of the Rand McNally Commercial Atlas and Marketing Guide.
                (b) Terms. As used in this part, the term:
                
                  Acreage rent means rent assessed for solar and wind energy development grants and leases that is determined by the number of acres authorized for the grant or lease.
                
                  Act means the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
                
                  Actual costs means the financial measure of resources the Federal government expends or uses in processing a right-of-way application or in monitoring the construction, operation, and termination of a facility authorized by a grant or permit. Actual costs includes both direct and indirect costs, exclusive of management overhead costs.
                
                  Application filing fee means a filing fee specific to solar and wind energy applications. This fee is an initial payment for the reasonable costs for processing, inspecting, and monitoring a right-of-way.
                
                  Assignment means the transfer, in whole or in part, of any right or interest in a right-of-way grant or lease from the holder (assignor) to a subsequent party (assignee) with the BLM's written approval. A change in ownership of the grant or lease, or other related change-in-control transaction involving the holder, including a merger or acquisition, also constitutes an assignment for purposes of these regulations requiring the BLM's written approval, unless applicable statutory authority provides otherwise.
                
                  Base rent means the dollar amount required from a grant or lease holder on BLM managed lands based on the communication use with the highest value in the associated facility or facilities, as calculated according to the communication use rent schedule. If a facility manager's or facility owner's scheduled rent is equal to the highest rent charged a tenant in the facility or facilities, then the facility manager's or facility owner's use determines the dollar amount of the base rent. Otherwise, the facility owner's, facility manager's, customer's, or tenant's use with the highest value, and which is not otherwise excluded from rent, determines the base rent.
                
                
                  Casual use means activities ordinarily resulting in no or negligible disturbance of the public lands, resources, or improvements. Examples of casual use include: Surveying, marking routes, and collecting data to use to prepare grant applications.
                
                  Commercial purpose or activity refers to the circumstance where a holder attempts to produce a profit by allowing the use of its facilities by an additional party. BLM may assess an appropriate rent for such commercial activities. The holder's use may not otherwise be subject to rent charges under BLM's rental provisions.
                
                  Communication use rent schedule is a schedule of rents for the following types of communication uses, including related technologies, located in a facility associated with a particular grant or lease. All use categories include ancillary communications equipment, such as internal microwave or internal one-or two-way radio, that are directly related to operating, maintaining, and monitoring the primary uses listed below. The Federal Communications Commission (FCC) may or may not license the primary uses. The type of use and community served, identified on an FCC license, if one has been issued, do not supersede either the definitions in this subpart or the procedures in § 2806.30 of this part for calculating rent for communication facilities and uses located on public land:
                (1) Television broadcast means a use that broadcasts UHF and VHF audio and video signals for general public reception. This category does not include low-power television (LPTV) or rebroadcast devices, such as translators, or transmitting devices, such as microwave relays serving broadcast translators;
                (2) AM and FM radio broadcast means a use that broadcasts amplitude modulation (AM) or frequency modulation (FM) audio signals for general public reception. This category does not include low-power FM radio; rebroadcast devices, such as translators; or boosters or microwave relays serving broadcast translators;
                (3) Cable television means a use that transmits video programming to multiple subscribers in a community over a wired or wireless network. This category does not include rebroadcast devices that retransmit television signals of one or more television broadcast stations, or personal or internal antenna systems, such as private systems serving hotels and residences;
                (4) Broadcast translator, low-power television, and low-power FM radio means a use of translators, LPTV, or low-power FM radio (LPFM). Translators receive a television or FM radio broadcast signal and rebroadcast it on a different channel or frequency for local reception. In some cases the translator relays the true signal to an amplifier or another translator. LPTV and LPFM are broadcast translators that originate programming. This category also includes translators associated with public telecommunication services;
                (5) Commercial mobile radio service (CMRS)/facility manager means commercial mobile radio uses that provide mobile communication service to individual customers. Examples of CMRS include: Community repeaters, trunked radio (specialized mobile radio), two-way radio voice dispatch, public switched network (telephone/data) interconnect service, microwave communications link equipment, and other two-way voice and paging services. “Facility Managers” are grant or lease holders that lease building, tower, and related facility space to a variety of tenants and customers as part of the holder's business enterprise, but do not own or operate communication equipment in the facility for their own uses;
                (6) Cellular telephone means a system of mobile or fixed communication devices that use a combination of radio and telephone switching technology and provide public switched network services to fixed or mobile users, or both, within a defined geographic area. The system consists of one or more cell sites containing transmitting and receiving antennas, cellular base station radio, telephone equipment, or microwave communications link equipment. Examples of cellular telephone include: Personal Communication Service, Enhanced Specialized Mobile Radio, Improved Mobile Telephone Service, Air-to-Ground, Offshore Radio Telephone Service, Cell Site Extenders, and Local Multipoint Distribution Service;
                
                (7) Private mobile radio service (PMRS) means uses supporting private mobile radio systems primarily for a single entity for mobile internal communications. PMRS service is not sold and is exclusively limited to the user in support of business, community activities, or other organizational communication needs. Examples of PMRS include: Private local radio dispatch, private paging services, and ancillary microwave communications equipment for controlling mobile facilities;
                (8) Microwave means communication uses that:
                (i) Provide long-line intrastate and interstate public telephone, television, and data transmissions; or
                (ii) Support the primary business of pipeline and power companies, railroads, land resource management companies, or wireless internet service provider (ISP) companies; and
                (9) Other communication uses means private communication uses, such as amateur radio, personal/private receive-only antennas, natural resource and environmental monitoring equipment, and other small, low-power devices used to monitor or control remote activities;
                
                  Customer means an occupant who is paying a facility manager, facility owner, or tenant for using all or any part of the space in the facility, or for communication services, and is not selling communication services or broadcasting to others. We consider persons or entities benefitting from private or internal communication uses located in a holder's facility as customers for purposes of calculating rent. Customer uses are not included in calculating the amount of rent owed by a facility owner, facility manager, or tenant, except as noted in §§ 2806.34(b)(4) and 2806.42 of this part. Examples of customers include: Users of PMRS, users in the microwave category when the microwave use is limited to internal communications, and all users in the category of “Other communication uses” (see paragraph (a) of the definition of Communication Use Rent Schedule in this section).
                
                  Designated leasing area means a parcel of land with specific boundaries identified by the BLM land use planning process as being a preferred location for solar or wind energy development that may be offered competitively.
                
                  Designated right-of-way corridor means a parcel of land with specific boundaries identified by law, Secretarial order, the land use planning process, or other management decision, as being a preferred location for existing and future linear rights-of-way and facilities. The corridor may be suitable to accommodate more than one right-of-way use or facility, provided that they are compatible with one another and the corridor designation.
                
                  Discharge has the meaning found at 33 U.S.C. 1321(a)(2) of the Clean Water Act.
                
                  Facility means an improvement or structure, whether existing or planned, that is or would be owned and controlled by the grant or lease holder within a right-of-way. For purposes of communication site rights-of-way or uses, facility means the building, tower, and related incidental structures or improvements authorized under the terms of the grant or lease.
                
                  Facility manager means a person or entity that leases space in a facility to communication users and:
                (1) Holds a communication use grant or lease;
                (2) Owns a communications facility on lands covered by that grant or lease; and
                (3) Does not own or operate communications equipment in the facility for personal or commercial purposes.
                
                  Facility owner means a person or entity that may or may not lease space in a facility to communication users and:
                (1) Holds a communication use grant or lease;
                (2) Owns a communications facility on lands covered by that grant or lease; and
                (3) Owns and operates his or her own communications equipment in the facility for personal or commercial purposes.
                
                  Grant means any authorization or instrument (e.g., easement, lease, license, or permit) BLM issues under Title V of the Federal Land Policy and Management Act, 43 U.S.C. 1761 et seq., and those authorizations and instruments BLM and its predecessors issued for like purposes before October 21, 1976, under then existing statutory authority. It does not include authorizations issued under the Mineral Leasing Act (30 U.S.C. 185).
                
                  Hazardous material means:
                (1) Any substance or material defined as hazardous, a pollutant, or a contaminant under CERCLA at 42 U.S.C. 9601(14) and (33);
                (2) Any regulated substance contained in or released from underground storage tanks, as defined by the Resource Conservation and Recovery Act at 42 U.S.C. 6991;
                (3) Oil, as defined by the Clean Water Act at 33 U.S.C. 1321(a) and the Oil Pollution Act at 33 U.S.C. 2701(23); or
                (4) Other substances applicable Federal, state, tribal, or local law define and regulate as “hazardous.”
                
                  Holder means any entity with a BLM right-of-way authorization.
                
                  Management overhead costs means Federal expenditures associated with a particular Federal agency's directorate. The BLM's directorate includes all State Directors and the entire Washington Office staff, except where a State Director or Washington Office staff member is required to perform work on a specific right-of-way case.
                
                  Megawatt (MW) capacity fee means the fee paid in addition to the acreage rent for solar and wind energy development grants and leases. The MW capacity fee is the approved MW capacity of the solar or wind energy grant or lease multiplied by the appropriate MW rate. A grant or lease may provide for stages of development, and the grantee or lessee will be charged a fee for each stage by multiplying the MW rate by the approved MW capacity for the stage of the project.
                
                  Megawatt rate means the price of each MW of capacity for various solar and wind energy technologies as determined by the MW rate formula. Current MW rates are found on the BLM's MW rate schedule, which can be obtained at any BLM office or at http://www.blm.gov. The MW rate is calculated by multiplying the total hours per year by the net capacity factor, by the MW hour (MWh) price, and by the rate of return, where:
                (1) Net capacity factor means the average operational time divided by the average potential operational time of a solar or wind energy development, multiplied by the current technology efficiency rates. The BLM establishes net capacity factors for different technology types but may determine another net capacity factor to be more appropriate, on a case-by-case or regional basis, to reflect changes in technology, such as a solar or wind project that employs energy storage technologies, or if a grant or lease holder or applicant is able to demonstrate that another net capacity factor is appropriate for a particular project or region. The net capacity factor for each technology type is:
                (i) Photovoltaic (PV)—20 percent;
                (ii) Concentrated photovoltaic (CPV) and concentrated solar power (CSP)—25 percent;
                (iii) CSP with storage capacity of 3 hours or more—30 percent; and
                (iv) Wind energy—35 percent;
                (2) Megawatt hour (MWh) price means the 5 calendar-year average of the annual weighted average wholesale prices per MWh for the major trading hubs serving the 11 western States of the continental United States (U.S.);
                (3) Rate of return means the relationship of income (to the property owner) to revenue generated from authorized solar and wind energy development facilities based on the 10-year average of the 20-year U.S. Treasury bond yield rounded to the nearest one-tenth percent; and
                (4) Hours per year means the total number of hours in a year, which, for purposes of this part, means 8,760 hours.
                
                  Monetary value of the rights and privileges you seek means the objective value of the right-of-way or what the right-of-way grant is worth in financial terms to the applicant.
                
                  Monitoring means those actions the Federal government performs to ensure compliance with the terms, conditions, and stipulations of a grant.

                (1) For Monitoring Categories 1 through 4, the actions include inspecting construction, operation, maintenance, and termination of permanent or temporary facilities and protection and rehabilitation activities until the holder completes rehabilitation of the right-of-way and BLM approves it;
                
                (2) For Monitoring Category 5 (Master Agreements), those actions agreed to in the Master Agreement; and
                (3) For Monitoring Category 6, those actions agreed to between BLM and the applicant before BLM issues the grant.
                
                  Performance and reclamation bond means the document provided by the holder of a right-of-way grant or lease that provides the appropriate financial guarantees, including cash, to cover potential liabilities or specific requirements identified by the BLM for the construction, operation, decommissioning, and reclamation of an authorized right-of-way on public lands.
                (1) Acceptable bond instruments. The BLM will accept cash, cashier's or certified check, certificate or book entry deposits, negotiable U.S. Treasury securities, and surety bonds from the approved list of sureties (U.S. Treasury Circular 570) payable to the BLM. Irrevocable letters of credit payable to the BLM and issued by banks or financial institutions organized or authorized to transact business in the United States are also acceptable bond instruments. An insurance policy can also qualify as an acceptable bond instrument, provided that the BLM is a named beneficiary of the policy, and the BLM determines that the insurance policy will guarantee performance of financial obligations and was issued by an insurance carrier that has the authority to issue policies in the applicable jurisdiction and whose insurance operations are organized or authorized to transact business in the United States.
                (2) Unacceptable bond instruments. The BLM will not accept a corporate guarantee as an acceptable form of bond instrument.
                
                  Public lands means any land and interest in land owned by the United States within the several states and administered by the Secretary of the Interior through BLM without regard to how the United States acquired ownership, except lands:
                (1) Located on the Outer Continental Shelf; and
                (2) Held for the benefit of Indians, Aleuts, and Eskimos.
                
                  Reasonable costs has the meaning found at section 304(b) of the Act.
                
                  Reclamation cost estimate (RCE) means the estimate of costs to restore the land to a condition that will support pre-disturbance land uses. This includes the cost to remove all improvements made under the right-of-way authorization, return the land to approximate original contour, and establish a sustainable vegetative community, as required by the BLM. The RCE will be used to establish the appropriate amount for financial guarantees of land uses on the public lands, including those uses authorized by right-of-way grants or leases issued under this part.
                
                  Release has the meaning found at 42 U.S.C. 9601(22) of CERCLA.
                
                  Right-of-way means the public lands that the BLM authorizes a holder to use or occupy under a particular grant or lease.
                
                  Screening criteria for solar and wind energy development refers to the policies and procedures that the BLM uses to prioritize how it processes solar and wind energy development right-of-way applications to facilitate the environmentally responsible development of such facilities through the consideration of resource conflicts, land use plans, and applicable statutory and regulatory requirements. Applications for projects with lesser resource conflicts are anticipated to be less costly and time-consuming for the BLM to process and will be prioritized over those with greater resource conflicts.
                
                  Short-term right-of-way grant means any grant issued for a term of 3 years or less for such uses as storage sites, construction areas, and site testing and monitoring activities, including site characterization studies and environmental monitoring.
                
                  Site means an area, such as a mountaintop, where a holder locates one or more communication or other right-of-way facilities.
                
                  Substantial deviation means a change in the authorized location or use which requires:
                (1) Construction or use outside the boundaries of the right-of-way; or

                (2) Any change from, or modification of, the authorized use. Examples of substantial deviation include: Adding equipment, overhead or underground lines, pipelines, structures, or other facilities not included in the original grant.
                
                
                  Tenant means an occupant who is paying a facility manager, facility owner, or other entity for occupying and using all or any part of a facility. A tenant operates communication equipment in the facility for profit by broadcasting to others or selling communication services. For purposes of calculating the amount of rent that BLM charges, a tenant's use does not include:
                (1) Private mobile radio or internal microwave use that is not being sold; or

                (2) A use in the category of “Other Communication Uses” (see paragraph (a) of the definition of Communication Use Rent Schedule in this section).
                
                  Third party means any person or entity other than BLM, the applicant, or the holder of a right-of-way authorization.
                
                  Tramway means a system for carrying passengers, logs, or other material using traveling carriages or cars suspended from an overhead cable or cables supported by a series of towers, hangers, tailhold anchors, guyline trees, etc.
                
                  Transportation and utility corridor means a parcel of land, without fixed limits or boundaries, that holders use as the location for one or more transportation or utility rights-of-way.
                
                  Zone means one of eight geographic groupings necessary for linear right-of-way rent assessment purposes, covering all lands in the contiguous United States.
                [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92205, Dec. 19, 2016]
              
              
                § 2801.6
                Scope.
                (a) What do these regulations apply to? The regulations in this part apply to:
                (1) Grants for necessary transportation or other systems and facilities which are in the public interest and which require the use of public lands for the purposes identified in 43 U.S.C. 1761, and administering, amending, assigning, renewing, and terminating them;
                (2) Grants to Federal departments or agencies for all systems and facilities identified in§ 2801.9(a), including grants for transporting by pipeline and related facilities, commodities such as oil, natural gas, synthetic liquid or gaseous fuels, and any refined products produced from them; and
                (3) Grants issued on or before October 21, 1976, under then existing statutory authority, unless application of these regulations would diminish or reduce any rights conferred by the original grant or the statute under which it was issued. Where there would be a diminishment or reduction in any right, the grant or statute applies.
                (b) What don't these regulations apply to? The regulations in this part do not apply to:
                (1) Federal Aid Highways, for which Federal Highway Administration procedures apply;
                (2) Roads constructed or used according to reciprocal and cost share road use agreement under subpart 2812 of this chapter;
                (3) Lands within designated wilderness areas, although BLM may authorize some uses under parts 2920 and 6300 of this chapter;
                (4) Grants to holders other than Federal departments or agencies for transporting by pipeline and related facilities oil, natural gas, synthetic liquid or gaseous fuels, or any refined product produced from them (see part 2880 of this chapter);
                (5) Public highways constructed under the authority of Revised Statute (R.S.) 2477 (43 U.S.C. 932, repealed October 21, 1976);
                (6) Reservoirs, canals, and ditches constructed under the authority of R.S. 2339 and R.S. 2340 (43 U.S.C. 661, repealed in part, October 21, 1976); or

                (7)(i) Any project or portion of a project that, prior to October 24, 1992, was licensed under, or granted an exemption from, part I of the Federal Power Act (FPA) (16 U.S.C. 791a et seq.) which:
                (A) Is located on lands subject to a reservation under section 24 (16 U.S.C. 818) of the FPA;
                (B) Did not receive a grant under Title V of the Federal Land Policy and Management Act (FLPMA) before October 24, 1992; and
                (C) Includes continued operation of such project (license renewal) under section 15 (16 U.S.C. 808) of the FPA;

                (ii) Paragraph (b)(7)(i) of this section does not apply to any additional public lands the project uses that are not subject to the reservation in paragraph (b)(7)(i)(A) of this section.
                [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92207, Dec. 19, 2016]
              
              
                § 2801.8
                Severability.
                If a court holds any provisions of the regulations in this part or their applicability to any person or circumstances invalid, the remainder of these rules and their applicability to other people or circumstances will not be affected.
              
              
                § 2801.9
                When do I need a grant?
                (a) You must have a grant under this part when you plan to use public lands for systems or facilities over, under, on, or through public lands. These include, but are not limited to:
                (1) Reservoirs, canals, ditches, flumes, laterals, pipelines, tunnels, and other systems which impound, store, transport, or distribute water;
                (2) Pipelines and other systems for transporting or distributing liquids and gases, other than water and other than oil, natural gas, synthetic liquid or gaseous fuels, or any refined products from them, or for storage and terminal facilities used in connection with them;
                (3) Pipelines, slurry and emulsion systems, and conveyor belts for transporting and distributing solid materials and facilities for storing such materials in connection with them;
                (4) Systems for generating, transmitting, and distributing electricity, including solar and wind energy development facilities and associated short-term actions, such as site and geotechnical testing for solar and wind energy projects;
                (5) Systems for transmitting or receiving electronic signals and other means of communication;
                (6) Transportation systems, such as roads, trails, highways, railroads, canals, tunnels, tramways, airways, and livestock driveways; and
                (7) Such other necessary transportation or other systems or facilities, including any temporary or short-term surface disturbing activities associated with approved systems or facilities, which are in the public interest and which require rights-of-way.

                (b) If you apply for a right-of-way grant for generating, transmitting, and distributing electricity, you must also comply with the applicable requirements of the Federal Energy Regulatory Commission under the Federal Power Act of 1935, 16 U.S.C. 791a et seq., and 18 CFR chapter I.
                (c) See part 2880 of this chapter for information about authorizations BLM issues under the Mineral Leasing Act for transporting oil and gas resources.
                (d) All systems, facilities, and related activities for solar and wind energy projects are specifically authorized as follows:
                (1) Energy site-specific testing activities, including those with individual meteorological towers and instrumentation facilities, are authorized with a short-term right-of-way grant issued for 3 years or less;
                (2) Energy project-area testing activities are authorized with a short-term right-of-way grant for an initial term of 3 years or less with the option to renew for one additional 3-year period under § 2805.14(h) when the renewal application is accompanied by an energy development application;
                (3) Solar and wind energy development facilities located outside designated leasing areas, and those facilities located inside designated leasing areas under § 2809.17(d)(2), are authorized with a right-of-way grant issued for up to 30 years (plus the initial partial year of issuance). An application for renewal of the grant may be submitted under § 2805.14(g);
                (4) Solar and wind energy development facilities located inside designated leasing areas are authorized with a solar or wind energy development lease when issued competitively under subpart 2809. The term is fixed for 30 years (plus the initial partial year of issuance). An application for renewal of the lease may be submitted under § 2805.14(g); and
                (5) Other associated actions not specifically included in § 2801.9(d)(1) through (4), such as geotechnical testing and other temporary land disturbing activities, are authorized with a short-term right-of-way grant issued for 3 years or less.
                [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92207, Dec. 19, 2016]
              
              
                
                § 2801.10
                How do I appeal a BLM decision issued under the regulations in this part?
                (a) You may appeal a BLM decision issued under the regulations in this part in accordance with part 4 of this title.
                (b) All BLM decisions under this part remain in effect pending appeal unless the Secretary of the Interior rules otherwise, or as noted in this part. You may petition for a stay of a BLM decision under this part with the Office of Hearings and Appeals, Department of the Interior. Unless otherwise noted in this part, BLM will take no action on your application while your appeal is pending.
              
            
            
              Subpart 2802—Lands Available for FLPMA Grants
              
                § 2802.10
                What lands are available for grants?
                (a) In its discretion, BLM may grant rights-of-way on any lands under its jurisdiction except when:
                (1) A statute, regulation, or public land order specifically excludes rights-of-way;
                (2) The lands are specifically segregated or withdrawn from right-of-way uses; or
                (3) BLM identifies areas in its land use plans or in the analysis of an application as inappropriate for right-of-way uses.

                (b) BLM may require common use of a right-of-way and may require, to the extent practical, location of new rights-of-way within existing or designated right-of-way corridors (see § 2802.11 of this subpart). Safety and other considerations may limit the extent to which you may share a right-of-way. BLM will designate right-of-way corridors through land use plan decisions.
                (c) You should contact the BLM office nearest the lands you seek to use to:
                (1) Determine whether or not the land you want to use is available for that use; and
                (2) Begin discussions about any application you may need to file.
              
              
                § 2802.11
                How does the BLM designate right-of-way corridors and designated leasing areas?
                (a) The BLM may determine the locations and boundaries of right-of-way corridors or designated leasing areas during the land use planning process described in part 1600 of this chapter. During this process, the BLM coordinates with other Federal agencies, State, local, and tribal governments, and the public to identify resource-related issues, concerns, and needs. The process results in a resource management plan or plan amendment, which addresses the extent to which you may use public lands and resources for specific purposes.
                (b) When determining which lands may be suitable for right-of-way corridors or designated leasing areas, the factors the BLM considers include, but are not limited to, the following:
                (1) Federal, state, and local land use plans, and applicable Federal, state, local, and tribal laws;
                (2) Environmental impacts on cultural resources and natural resources, including air, water, soil, fish, wildlife, and vegetation;
                (3) Physical effects and constraints on corridor placement or leasing areas due to geology, hydrology, meteorology, soil, or land forms;

                (4) Costs of construction, operation, and maintenance and costs of modifying or relocating existing facilities in a proposed right-of-way corridor or designated leasing area (i.e., the economic efficiency of placing a right-of-way within a proposed corridor or providing a lease inside a designated leasing area);
                (5) Risks to national security;
                (6) Potential health and safety hazards imposed on the public by facilities or activities located within the proposed right-of-way corridor or designated leasing area;
                (7) Social and economic impacts of the right-of-way corridor or designated leasing area on public land users, adjacent landowners, and other groups or individuals;

                (8) Transportation and utility corridor studies previously developed by user groups; and
                
                (9) Engineering and technological compatibility of proposed and existing facilities.
                (c) BLM may designate any transportation and utility corridor existing prior to October 21, 1976, as a transportation and utility corridor without further review.
                (d) The resource management plan or plan amendment may also identify areas where the BLM will not allow right-of-way corridors or designated leasing areas for environmental, safety, or other reasons.
                [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92207, Dec. 20, 2016]
              
            
            
              Subpart 2803—Qualifications for Holding FLPMA Grants
              
                § 2803.10
                Who may hold a grant?
                To hold a grant under these regulations, you must be:
                (a) An individual, association, corporation, partnership, or similar business entity, or a Federal agency or state, tribal, or local government;
                (b) Technically and financially able to construct, operate, maintain, and terminate the use of the public lands you are applying for; and
                (c) Of legal age and authorized to do business in the state where the right-of-way you seek is located.
              
              
                § 2803.11
                Can another person act on my behalf?
                Another person may act on your behalf if you have authorized the person to do so under the laws of the state where the right-of-way is or will be located.
              
              
                § 2803.12
                What happens to my application or grant if I die?
                (a) If an applicant or grant holder dies, any inheritable interest in an application or grant will be distributed under state law.
                (b) If the distributee of a grant is not qualified to hold a grant under § 2803.10 of this subpart, BLM will recognize the distributee as grant holder and allow the distributee to hold its interest in the grant for up to two years. During that period, the distributee must either become qualified or divest itself of the interest.
              
            
            
              Subpart 2804—Applying for FLPMA Grants
              
                § 2804.10
                What should I do before I file my application?
                (a) Before filing an application with BLM, we encourage you to make an appointment for a preapplication meeting with the appropriate personnel in the BLM field office having jurisdiction over the lands you seek to use. During the preapplication meeting, BLM can:
                (1) Identify potential routing and other constraints;
                (2) Determine whether the lands are located inside a designated or existing right-of-way corridor or a designated leasing area;
                (3) Tentatively schedule the processing of your proposed application; and
                (4) Inform you of your financial obligations, such as processing and monitoring costs and rents.
                (b) Subject to § 2804.13 of this subpart, BLM may share any information you provide under paragraph (a) of this section with Federal, state, tribal, and local government agencies to ensure that:
                (1) These agencies are aware of any authorizations you may need from them; and
                (2) We initiate effective coordinated planning as soon as possible.
                [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92207, Dec. 19, 2016]
              
              
                § 2804.11
                Where do I file my grant application?
                (a) You must file the grant application in the BLM field office having jurisdiction over the lands affected by your application.
                (b) If your application affects more than one BLM administrative unit, you may file at any BLM office having jurisdiction over any part of the project. BLM will notify you where to direct subsequent communications.
              
              
                § 2804.12
                What must I do when submitting my application?

                (a) File your application on Standard Form 299, available from any BLM office or at http://www.blm.gov, and fill in the required information as completely as possible. Your completed application must include the following:
                
                (1) A description of the project and the scope of the facilities;
                (2) The estimated schedule for constructing, operating, maintaining, and terminating the project;
                (3) The estimated life of the project and the proposed construction and reclamation techniques;
                (4) A map of the project, showing its proposed location and existing facilities adjacent to the proposal;
                (5) A statement of your financial and technical capability to construct, operate, maintain, and terminate the project;
                (6) Any plans, contracts, agreements, or other information concerning your use of the right-of-way and its effect on competition;
                (7) A statement certifying that you are of legal age and authorized to do business in the State(s) where the right-of-way would be located and that you have submitted correct information to the best of your knowledge; and

                (8) A schedule for the submission of a plan of development (POD) conforming to the POD template at http://www.blm.gov, should the BLM require you to submit a POD under § 2804.25(c).
                (b) When submitting an application for a solar or wind energy development project or for a transmission line project with a capacity of 100 kV or more, in addition to the information required in paragraph (a) of this section, you must:

                (1) Include a general description of the proposed project and a schedule for the submission of a POD conforming to the POD template at http://www.blm.gov;
                
                (2) Address all known potential resource conflicts with sensitive resources and values, including special designations or protections, and include applicant-proposed measures to avoid, minimize, and compensate for such resource conflicts, if any;
                (3) Initiate early discussions with any grazing permittees that may be affected by the proposed project in accordance with 43 CFR 4110.4-2(b); and
                (4) Within 6 months from the time the BLM receives the cost recovery fee under § 2804.14, schedule and hold two preliminary application review meetings as follows:
                (i) The first meeting will be with the BLM to discuss the general project proposal, the status of BLM land use planning for the lands involved, potential siting issues or concerns, potential environmental issues or concerns, potential alternative site locations and the right-of-way application process;
                (ii) The second meeting will be with appropriate Federal and State agencies and tribal and local governments to facilitate coordination of potential environmental and siting issues and concerns; and
                (iii) You and the BLM may agree to hold additional preliminary application review meetings.
                (c) When submitting an application for a solar or wind energy project under this subpart rather than subpart 2809, you must:
                (1) Propose a project sited on lands outside a designated leasing area, except as provided for by § 2809.19; and
                (2) Pay an application filing fee of $15 per acre for solar or wind energy development applications and $2 per acre for energy project-area testing applications. The BLM will refund your fee, except for the reasonable costs incurred on your behalf, if you are the unsuccessful bidder in a competitive offer held under § 2804.30 or subpart 2809. The BLM will adjust the application filing fee at least once every 10 years using the change in the Implicit Price Deflator, Gross Domestic Product (IPD-GDP) for the preceding 10-year period and round it to the nearest one-half dollar. This 10-year average will be adjusted at the same time as the Per Acre Rent Schedule for linear rights-of-way under § 2806.22.
                (d) If you are unable to meet a requirement of the application outlined in this section, you may submit a request for an alternative requirement under § 2804.40.
                (e) If you are a business entity, you must also submit the following information:
                (1) Copies of the formal documents creating the entity, such as articles of incorporation, and including the corporate bylaws;

                (2) Evidence that the party signing the application has the authority to bind the applicant;
                
                (3) The name and address of each participant in the business;
                (4) The name and address of each shareholder owning 3 percent or more of the shares and the number and percentage of any class of voting shares of the entity which such shareholder is authorized to vote;
                (5) The name and address of each affiliate of the business;
                (6) The number of shares and the percentage of any class of voting stock owned by the business, directly or indirectly, in any affiliate controlled by the business;
                (7) The number of shares and the percentage of any class of voting stock owned by an affiliate, directly or indirectly, in the business controlled by the affiliate; and
                (8) If you have already provided the information in paragraphs (b)(1) through (7) of this section to the BLM and the information remains accurate, you need only reference the BLM serial number under which you previously filed it.
                (f) The BLM may require you to submit additional information at any time while processing your application. See § 2884.11(c) of this chapter for the type of information we may require.
                (g) If you are a Federal oil and gas lessee or operator and you need a right-of-way for access to your production facilities or oil and gas lease, you may include your right-of-way requirements with your Application for Permit to Drill or Sundry Notice required under parts 3160 through 3190 of this chapter.
                (h) If you are filing with another Federal agency for a license, certificate of public convenience and necessity, or other authorization for a project involving a right-of-way on public lands, simultaneously file an application with the BLM for a grant. Include a copy of the materials, or reference all the information, you filed with the other Federal agency.
                (i) Inter-agency coordination. You may request, in writing, an exemption from the requirements of this section if you can demonstrate to the BLM that you have satisfied similar requirements by participating in an inter-agency coordination process with another Federal, State, local, or Tribal authority. No exemption is approved until you receive BLM approval in writing.
                [81 FR 92207, Dec. 19, 2016]
              
              
                § 2804.13
                Will BLM keep my information confidential?
                BLM will keep confidential any information in your application that you mark as “confidential” or “proprietary” to the extent allowed by law.
              
              
                § 2804.14
                What is the processing fee for a grant application?
                (a) Unless you are exempt under § 2804.16, you must pay a fee to the BLM for the reasonable costs of processing your application. Subject to applicable laws and regulations, if processing your application involves Federal agencies other than the BLM, your fee may also include the reasonable costs estimated to be incurred by those Federal agencies. Instead of paying the BLM a fee for the reasonable costs incurred by other Federal agencies in processing your application, you may pay other Federal agencies directly for such costs. Reasonable costs are those costs as defined in Section 304(b) of FLPMA (43 U.S.C. 1734(b)). The fees for Processing Categories 1 through 4 (see paragraph (b) of this section) are one-time fees and are not refundable. The fees are categorized based on an estimate of the amount of time that the Federal Government will expend to process your application and issue a decision granting or denying the application.

                (b) There is no processing fee if the Federal Government's work is estimated to take 1 hour or less. Processing fees are based on categories. The BLM will update the processing fees for Categories 1 through 4 in the schedule each calendar year, based on the previous year's change in the IPD-GDP, as measured second quarter to second quarter, rounded to the nearest dollar. The BLM will update Category 5 processing fees as specified in the Master Agreement. These categories and the estimated range of Federal work hours for each category are:
                
                
                  Processing Categories
                  
                    Processing category
                    Federal work hours involved
                  
                  
                    (1) Applications for new grants, assignments, renewals, and amendments to existing grants
                    Estimated Federal work hours are >1 ≤ 8
                  
                  
                    (2) Applications for new grants, assignments, renewals, and amendments to existing grants
                    Estimated Federal work hours are >8 ≤ 24
                  
                  
                    (3) Applications for new grants, assignments, renewals, and amendments to existing grants
                    Estimated Federal work hours are >24 ≤ 36
                  
                  
                    (4) Applications for new grants, assignments, renewals, and amendments to existing grants
                    Estimated Federal work hours are >36 ≤ 50
                  
                  
                    (5) Master agreements
                    Varies
                  
                  
                    (6) Applications for new grants, assignments, renewals, and amendments to existing grants
                    Estimated Federal work hours are >50
                  
                

                (c) You may obtain a copy of the current year's processing fee schedule from any BLM State, district, or field office or by writing: U.S. Department of the Interior, Bureau of Land Management, 20 M Street SE., Room 2134LM, Washington, DC 20003. The BLM also posts the current processing fee schedule at http://www.blm.gov.
                

                (d) After an initial review of your application, BLM will notify you of the processing category into which your application fits. You must then submit the appropriate payment for that category before BLM begins processing your application. Your signature on a cost recovery Master Agreement constitutes your agreement with the processing category decision. If you disagree with the category that BLM has determined for your application, you may appeal the decision under § 2801.10 of this part. For Processing Categories 5 and 6 applications, see §§ 2804.17, 2804.18, and 2804.19 of this subpart. If you paid the processing fee and you appeal a Processing Category 1 through 4 or a Processing Category 6 determination, BLM will process your application while the appeal is pending. If IBLA finds in your favor, you will receive a refund or adjustment of your processing fee.
                (e) In processing your application, BLM may determine at any time that the application requires preparing an EIS. If this occurs, BLM will send you a decision changing your processing category to Processing Category 6. You may appeal this decision under § 2801.10 of this part.
                (f) To expedite processing of your application, you may notify BLM in writing that you are waiving paying reasonable costs and are electing to pay the full actual costs incurred by BLM in processing your application and monitoring your grant.
                [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92208, Dec. 19, 2016]
              
              
                § 2804.15
                When does BLM reevaluate the processing and monitoring fees?

                BLM reevaluates the processing and monitoring fees (see § 2805.16 of this part) for each category and the categories themselves within 5 years after they go into effect and at 10-year intervals after that. When reevaluating processing and monitoring fees, BLM considers all factors that affect the fees, including, but not limited to, any changes in:
                (a) Technology;
                (b) The procedures for processing applications and monitoring grants;
                (c) Statutes and regulations relating to the right-of-way program; or
                (d) The IPD-GDP.
              
              
                § 2804.16
                Who is exempt from paying processing and monitoring fees?
                You are exempt from paying processing and monitoring fees if:
                (a) You are a state or local government, or an agency of such a government, and BLM issues the grant for governmental purposes benefitting the general public. If your principal source of revenue results from charges you levy on customers for services similar to those of a profit-making corporation or business, you are not exempt; or
                (b) Your application under this subpart is associated with a cost-share road or reciprocal right-of-way agreement.
              
              
                
                § 2804.17
                What is a Master Agreement (Processing Category 5) and what information must I provide to BLM when I request one?

                (a) A Master Agreement (Processing Category 5) is a written agreement covering processing and monitoring fees (see § 2805.16 of this part) negotiated between BLM and you that involves multiple BLM grant approvals for projects within a defined geographic area.
                (b) Your request for a Master Agreement must:
                (1) Describe the geographic area covered by the Agreement and the scope of the activity you plan;
                (2) Include a preliminary work plan. This plan must state what work you must do and what work BLM must do to process your application. Both parties must periodically update the work plan, as specified in the Agreement, and mutually agree to the changes;
                (3) Contain a preliminary cost estimate and a timetable for processing the application and completing the projects;
                (4) State whether you want the Agreement to apply to future applications in the same geographic area that are not part of the same projects; and
                (5) Contain any other relevant information that BLM needs to process the application.
              
              
                § 2804.18
                What provisions do Master Agreements contain and what are their limitations?
                (a) A Master Agreement:
                (1) Specifies that you must comply with all applicable laws and regulations;
                (2) Describes the work you will do and the work BLM will do to process the application;
                (3) Describes the method of periodic billing, payment, and auditing;
                (4) Describes the processes, studies, or evaluations you will pay for;
                (5) Explains how BLM will monitor the grant and how BLM will recover monitoring costs;
                (6) Describes existing agreements between the BLM and other Federal agencies for cost reimbursement;
                (7) Contains provisions allowing for periodic review and updating, if required;
                (8) Contains specific conditions for terminating the Agreement; and
                (9) Contains any other provisions BLM considers necessary.
                (b) BLM will not enter into any Agreement that is not in the public interest.
                (c) If you sign a Master Agreement, you waive your right to request a reduction of processing and monitoring fees.
                [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92209, Dec. 19, 2016]
              
              
                § 2804.19
                How will BLM process my Processing Category 6 application?
                (a) For Processing Category 6 applications, you and the BLM must enter into a written agreement that describes how the BLM will process your application. The final agreement consists of a work plan, a financial plan, and a description of any existing agreements you have with other Federal agencies for cost reimbursement associated with your application.
                (b) In processing your application, BLM will:
                (1) Determine the issues subject to analysis under NEPA;
                (2) Prepare a preliminary work plan;
                (3) Develop a preliminary financial plan, which estimates the reasonable costs of processing your application and monitoring your project;
                (4) Discuss with you:
                (i) The preliminary plans and data;
                (ii) The availability of funds and personnel;
                (iii) Your options for the timing of processing and monitoring fee payments; and
                (iv) Financial information you must submit; and
                (5) Complete final scoping and develop final work and financial plans which reflect any work you have agreed to do. BLM will also present you with the final estimate of the reasonable costs you must reimburse BLM, including the cost for monitoring the project, using the factors in §§ 2804.20 and 2804.21 of this subpart.

                (c) BLM retains the option to prepare any environmental documents related to your application. If BLM allows you to prepare any environmental documents and conduct any studies that BLM needs to process your application, you must do the work following BLM standards. For this purpose, you and BLM may enter into a written agreement. BLM will make the final determinations and conclusions arising from such work.
                (d) BLM will periodically, as stated in the agreement, estimate processing costs for a specific work period and notify you of the amount due. You must pay the amount due before BLM will continue working on your application. If your payment exceeds the reasonable costs that BLM incurred for the work, BLM will either adjust the next billing to reflect the excess, or refund you the excess under 43 U.S.C. 1734. You may not deduct any amount from a payment without BLM's prior written approval.
                (e) We may collect reimbursement for reasonable costs to the United States for processing applications and other documents under this part relating to the public lands.
                [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92209, Dec. 19, 2016]
              
              
                § 2804.20
                How does BLM determine reasonable costs for Processing Category 6 or Monitoring Category 6 applications?

                BLM will consider the factors in paragraph (a) of this section and § 2804.21 of this subpart to determine reasonable costs. Submit to the BLM field office having jurisdiction over the lands covered by your application a written analysis of those factors applicable to your project, unless you agree in writing to waive consideration of reasonable costs and elect to pay full actual costs (see § 2804.14(f) of this subpart). Submitting your analysis with the application will expedite its handling. BLM may require you to submit additional information in support of your position. While we consider your written analysis, BLM will not process your Category 6 application.
                (a) FLPMA factors. If your application is for a Processing Category 6, or a Monitoring Category 6 project, the BLM State Director having jurisdiction over the lands you are applying to use will apply the following factors set forth at section 304(b) of FLPMA, 43 U.S.C. 1734(b), to determine the amount you owe. With your application, submit your analysis of how each of the following factors applies to your application:
                (1) Actual costs to the Federal Government (exclusive of management overhead costs) of processing your application and of monitoring construction, operation, maintenance, and termination of a facility authorized by the right-of-way grant;
                (2) Monetary value of the rights or privileges you seek;
                (3) BLM's ability to process an application with maximum efficiency and minimum expense, waste, and effort;
                (4) Costs incurred for the benefit of the general public interest rather than for the exclusive benefit of the applicant. That is, the costs for studies and data collection that have value to the Federal Government or the general public apart from processing the application;
                (5) Any tangible improvements, such as roads, trails, and recreation facilities, which provide significant public service and are expected in connection with constructing and operating the facility;
                (6) Existing agreements between the BLM and other Federal agencies for cost reimbursement associated with such application; and

                (7) Other factors relevant to the reasonableness of the costs (see § 2804.21 of this subpart).
                (b) Fee determination. After considering your analysis and other information, BLM will notify you in writing of what you owe. If you disagree with BLM's determination, you may appeal it under § 2801.10 of this part.
                [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92209, Dec. 19, 2016]
              
              
                § 2804.21
                What other factors will BLM consider in determining processing and monitoring fees?
                (a) Other factors. If you include this information in your application, in arriving at your processing or monitoring fee in any category, the BLM State Director will consider whether:
                (1) Payment of actual costs would:

                (i) Result in undue financial hardship to your small business, and you would receive little monetary value from your grant as compared to the costs of processing and monitoring; or
                
                (ii) Create such undue financial hardship as to prevent your use and enjoyment of your right-of-way for a non-commercial purpose.
                (2) The costs of processing the application and monitoring the issued grant grossly exceed the costs of constructing the project;
                (3) You are a non-profit organization, corporation, or association which is not controlled by or a subsidiary of a profit-making enterprise; and
                (i) The studies undertaken in connection with processing the application or monitoring the grant have a public benefit; or
                (ii) The facility or project will provide a benefit or special service to the general public or to a program of the Secretary;
                (4) You need a grant to prevent or mitigate damages to any lands or property or to mitigate hazards or danger to public health and safety resulting from an act of God, an act of war, or negligence of the United States;
                (5) You have a grant and need to secure a new or amended grant in order to relocate an authorized facility to comply with public health and safety and environmental protection laws, regulations, and standards which were not in effect at the time BLM issued your original grant;
                (6) You have a grant and need to secure a new grant to relocate facilities which you have to move because a Federal agency or federally-funded project needs the lands and the United States does not pay the costs associated with your relocation; or
                (7) For whatever other reason, such as public benefits or public services provided, collecting processing and monitoring fees would be inconsistent with prudent and appropriate management of public lands and with your equitable interests or the equitable interests of the United States.
                (b) Fee determination. With your written application, submit your analysis of how each of the factors, as applicable, in paragraph (a) of this section pertain to your application. BLM will notify you in writing of the BLM State Director's fee determination. You may appeal this decision under § 2801.10 of this part.
              
              
                § 2804.22
                How will the availability of funds affect the timing of BLM's processing?
                If BLM has insufficient funds to process your application, we will not process it until funds become available or you elect to pay full actual costs under § 2804.14(f) of this part.
              
              
                § 2804.23
                When will the BLM use a competitive process?
                (a) If there are two or more competing applications for the same facility or system and your application is in:
                (1) Processing Category 1 through 4. You must reimburse the Federal Government for processing costs as if the other application or applications had not been filed.
                (2) Processing Category 6. You are responsible for processing costs identified in your application. If BLM cannot readily separate costs, such as costs associated with preparing environmental analyses, you and any competing applicants must pay an equal share or a proportion agreed to in writing among all applicants and BLM. If you agree to share costs that are common to your application and that of a competing applicant, and the competitor does not pay the agreed upon amount, you are liable for the entire amount due. The applicants must pay the entire processing fee in advance. BLM will not process your application until we receive the advance payments.
                (b) Who determines whether competition exists? BLM determines whether the applications are compatible in a single right-of-way system or are competing applications for the same system.

                (c) If we determine that competition exists, we will describe the procedures for a competitive bid through a bid announcement in the Federal Register. We may also provide notice by other methods, such as a newspaper of general circulation in the area affected by the potential right-of-way, or the Internet. We may offer lands through a competitive process on our own initiative. The BLM will not competitively offer lands for which the BLM has accepted an application and received a plan of development and cost recovery agreement.
                
                (d) Competitive process for solar and wind energy development outside designated leasing areas. Lands outside designated leasing areas may be made available for solar and wind energy applications through a competitive application process established by the BLM under § 2804.30.
                (e) Competitive process for solar and wind energy development inside designated leasing areas. Lands inside designated leasing areas may be offered competitively under subpart 2809.
                [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92209, Dec. 19, 2016]
              
              
                § 2804.24
                Do I always have to submit an application for a grant using Standard Form 299?
                You do not have to file an application using Standard Form 299 if:
                (a) The BLM offers lands competitively under § 2804.23(c) and you have already submitted an application for the facility or system;
                (b) The BLM offers lands for competitive lease under subpart 2809 of this part; or
                (c) You are an oil and gas operator. You may include your right-of-way requirements for a FLPMA grant as part of your Application for Permit to Drill or Sundry Notice under the regulations in parts 3160 through 3190 of this chapter.
                [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92209, Dec. 19, 2016]
              
              
                § 2804.25
                How will BLM process my application?
                (a) The BLM will notify you in writing when it receives your application. This notification will also:
                (1) Identify your processing fee described at § 2804.14; and
                (2) Inform you of any other grant applications which involve all or part of the lands for which you applied.
                (b) The BLM will not process your application if you have any:
                (1) Outstanding unpaid debts owed to the Federal Government. Outstanding debts are those currently unpaid debts owed to the Federal Government after all administrative collection actions have occurred, including any appeal proceedings under applicable Federal regulations and the Administrative Procedure Act; or
                (2) Trespass action pending against you for any activity on BLM-administered lands (see § 2808.12), except those to resolve the trespass with a right-of-way as authorized in this part, or a lease or permit under the regulations found at 43 CFR part 2920, but only after outstanding unpaid debts are paid.

                (c) The BLM may require you to submit additional information necessary to process the application. This information may include a detailed construction, operation, rehabilitation, and environmental protection plan (i.e., a POD), and any needed cultural resource surveys or inventories for threatened or endangered species. If the BLM needs more information, the BLM will identify this information in a written deficiency notice asking you to provide the additional information within a specified period of time.
                (1) For solar or wind energy development projects, and transmission lines with a capacity of 100 kV or more, you must commence any required resource surveys or inventories within one year of the request date, unless otherwise specified by the BLM; or
                (2) If you are unable to meet any of the requirements of this section, you must show good cause and submit a request for an alternative under § 2804.40.
                (d) Customer service standard. The BLM will process your completed application as follows:
                
                  
                    Processingcategory
                    
                    Processing time
                    Conditions
                  
                  
                    1-4
                    60 calendar days
                    If processing your application will take longer than 60 calendar days, the BLM will notify you in writing of this fact prior to the 30th calendar day and inform you of when you can expect a final decision on your application.
                  
                  
                    5
                    As specified in the Master Agreement
                    The BLM will process applications as specified in the Agreement.
                  
                  
                    6
                    Over 60 calendar days
                    The BLM will notify you in writing within the initial 60-day processing period of the estimated processing time.
                  
                
                
                (e) In processing an application, the BLM will:

                (1) Hold public meetings if sufficient public interest exists to warrant their time and expense. The BLM will publish a notice in the Federal Register and may use other notification methods, such as a newspaper of general circulation in the vicinity of the lands involved in the area affected by the potential right-of-way or the Internet, to announce in advance any public hearings or meetings;
                (2) If your application is for solar or wind energy development:
                (i) Hold a public meeting in the area affected by the potential right-of-way;
                (ii) Apply screening criteria to prioritize processing applications with lesser resource conflicts over applications with greater resource conflicts and categorize screened applications according to the criteria listed in § 2804.35; and

                (iii) Evaluate the application based on the information provided by the applicant and input from other parties, such as Federal, State, and local government agencies, and tribes, as well as comments received in preliminary application review meetings held under § 2804.12(b)(4) and the public meeting held under paragraph (e)(2)(i) of this section. The BLM will also evaluate your application based on whether you propose to site the development appropriately (e.g. outside of a designated leasing area or exclusion area) and whether you address known resource values discussed in the preliminary application review meetings. Based on these evaluations, the BLM will either deny your application or continue processing it.
                (3) Determine whether a POD schedule submitted with your application meets the development schedule or other requirements described by the BLM, such as in § 2804.12(b);
                (4) Complete appropriate National Environmental Policy Act (NEPA) compliance for the application, as required by 43 CFR part 46 and 40 CFR parts 1500 through 1508;
                (5) Determine whether your proposed use complies with applicable Federal and State laws;
                (6) If your application is for a road, determine whether it is in the public interest to require you to grant the United States an equivalent authorization across lands that you own;
                (7) Consult, as necessary, on a government-to-government basis with tribes and other governmental entities; and
                (8) Take any other action necessary to fully evaluate and decide whether to approve or deny your application.

                (f)(1) The BLM may segregate, if it finds it necessary for the orderly administration of the public lands, lands included in a right-of-way application under this subpart for the generation of electrical energy from wind or solar sources. In addition, the BLM may also segregate lands that it identifies for potential rights-of-way for electricity generation from wind or solar sources when initiating a competitive process for solar or wind development on particular lands. Upon segregation, such lands would not be subject to appropriation under the public land laws, including location under the Mining Law of 1872 (30 U.S.C. 22 et seq.), but would remain open under the Mineral Leasing Act of 1920 (30 U.S.C. 181 et seq.) or the Materials Act of 1947 (30 U.S.C. 601 et seq.). The BLM would effect a segregation by publishing a Federal Register notice that includes a description of the lands being segregated. The BLM may effect segregation in this way for both pending and new right-of-way applications.

                (2) The effective date of segregation is the date of publication of the notice in the Federal Register. Consistent with 43 CFR 2091-3.2, the segregation terminates and the lands automatically open on the date that is the earliest of the following:
                (i) When the BLM issues a decision granting, granting with modifications, or denying the application for a right-of-way;

                (ii) Automatically at the end of the segregation period stated in the Federal Register notice initiating the segregation; or
                (iii) Upon publication of a Federal Register notice terminating the segregation and opening the lands.

                (3) The segregation period may not exceed 2 years from the date of publication in the Federal Register of the notice initiating the segregation, unless the State Director determines and documents in writing, prior to the expiration of the segregation period, that an extension is necessary for the orderly administration of the public lands. If the State Director determines an extension is necessary, the BLM will extend the segregation for up to 2 years by publishing a notice in the Federal Register, prior to the expiration of the initial segregation period. Segregations under this part may only be extended once and the total segregation period may not exceed 4 years.
                [81 FR 92209, Dec. 19, 2016]
              
              
                § 2804.26
                Under what circumstances may BLM deny my application?
                (a) BLM may deny your application if:
                (1) The proposed use is inconsistent with the purpose for which BLM manages the public lands described in your application;
                (2) The proposed use would not be in the public interest;
                (3) You are not qualified to hold a grant;
                (4) Issuing the grant would be inconsistent with the Act, other laws, or these or other regulations;
                (5) You do not have or cannot demonstrate the technical or financial capability to construct the project or operate facilities within the right-of-way.
                (i) Applicants must have or be able to demonstrate technical and financial capability to construct, operate, maintain, and terminate a project throughout the application process and authorization period. You can demonstrate your financial and technical capability to construct, operate, maintain, and terminate a project by:
                (A) Documenting any previous successful experience in construction, operation, and maintenance of similar facilities on either public or non-public lands;
                (B) Providing information on the availability of sufficient capitalization to carry out development, including the preliminary study stage of the project and the environmental review and clearance process; or
                (C) Providing written copies of conditional commitments of Federal and other loan guarantees; confirmed power purchase agreements; engineering, procurement, and construction contracts; and supply contracts with credible third-party vendors for the manufacture or supply of key components for the project facilities.
                (ii) Failure to demonstrate and sustain technical and financial capability is grounds for denying an application or terminating an authorization;
                (6) The PODs required by §§ 2804.25(e)(3) and 2804.12(a)(8) and (c)(1) do not meet the development schedule or other requirements in the POD template and the applicant is unable to demonstrate why the POD should be approved;
                (7) Failure to commence necessary surveys and studies, or plans for permit processing as required by § 2804.25(c); or
                (8) The BLM's evaluation of your solar or wind application made under § 2804.25(e)(2)(iii) provides a basis for a denial.
                (b) If BLM denies your application, you may appeal this decision under § 2801.10 of this part.
                (c) If you are unable to meet any of the requirements in this section you may request an alternative from the BLM (see § 2804.40).
                [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92211, Dec. 19, 2016]
              
              
                § 2804.27
                What fees must I pay if BLM denies my application or if I withdraw my application?
                If the BLM denies your application or you withdraw it, you must still pay any application filing fees under § 2804.12(b)(2), and any processing fee set forth at § 2804.14, unless you have a Processing Category 5 or 6 application. Then, the following conditions apply:
                (a) If BLM denies your Processing Category 5 or 6 application, you are liable for all reasonable costs that the United States incurred in processing it. The money you have not paid is due within 30 calendar days after receiving a bill for the amount due.

                (b) You may withdraw your application in writing before BLM issues a grant. If you do so, you are liable for all reasonable processing costs the United States has incurred up to the time you withdraw the application and for the reasonable costs of terminating your application. Any money you have not paid is due within 30 calendar days after receiving a bill for the amount due. Any money you paid that is not used to cover costs the United States incurred as a result of your application will be refunded to you.
                [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92211, Dec. 19, 2016]
              
              
                § 2804.28
                What processing fees must I pay for a BLM grant application associated with Federal Energy Regulatory Commission (FERC) licenses or re-license applications under part I of the Federal Power Act (FPA)?
                (a) You must reimburse BLM for the costs which the United States incurs in processing your grant application associated with a FERC project, other than those described at § 2801.6(b)(7) of this part. BLM also requires reimbursement for processing a grant application associated with a FERC project licensed before October 24, 1992, that involves the use of additional public lands outside the original area reserved under section 24 of the FPA.

                (b) BLM will determine the amount you must pay by using the processing fee categories described at § 2804.14 of this subpart and bill you for the costs. FERC will address other costs associated with processing a FERC license or relicense (see 18 CFR chapter I).
              
              
                § 2804.29
                What activities may I conduct on the lands covered by the proposed right-of-way while BLM is processing my application?
                (a) You may conduct casual use activities on the BLM lands covered by the application, as may any other member of the public. BLM does not require a grant for casual use on BLM lands.
                (b) For any activities on BLM lands that are not casual use, you must obtain prior BLM approval.
              
              
                § 2804.30
                What is the competitive process for solar or wind energy development for lands outside of designated leasing areas?
                (a) Available land. The BLM may offer through a competitive process any land not inside a designated leasing area and open to right-of-way applications under § 2802.10.
                (b) Variety of competitive procedures available. The BLM may use any type of competitive process or procedure to conduct its competitive offer and any method, including the use of the Internet, to conduct the actual auction or competitive bid procedure. Possible bid procedures could include, but are not limited to: Sealed bidding, oral auctions, modified competitive bidding, electronic bidding, and any combination thereof.
                (c) Competitive offer. The BLM may identify a parcel for competitive offer if competition exists or may include land in a competitive offer on its own initiative.
                (d) Notice of competitive offer. The BLM will publish a notice in the Federal Register at least 30 days prior to the competitive offer and may use other notification methods, such as a newspaper of general circulation in the area affected by the potential right-of-way or the Internet. The notice would explain that the successful bidder would become the preferred applicant (see paragraph (g) of this section) and may then apply for a grant. The Federal Register and other notices must also include:
                (1) The date, time, and location, if any, of the competitive offer;
                (2) The legal land description of the parcel to be offered;
                (3) The bidding methodology and procedures to be used in conducting the competitive offer, which may include any of the competitive procedures identified in § 2804.30(b);
                (4) The minimum bid required (see § 2804.30(e)(2));
                (5) The qualification requirements for potential bidders (see § 2803.10); and
                (6) The requirements for the successful bidder to submit a schedule for the submission of a POD for the lands involved in the competitive offer (see § 2804.12(c)(1)).
                (e) Bidding—(1) Bid submissions. The BLM will accept your bid only if it includes payment for the minimum bid and at least 20 percent of the bonus bid.
                (2) Minimum bid. The minimum bid is not prorated among all bidders, but paid entirely by the successful bidder. The minimum bid consists of:

                (i) The administrative costs incurred by the BLM and other Federal agencies in preparing for and conducting the competitive offer, including required environmental reviews; and
                (ii) An amount determined by the authorizing officer and disclosed in the notice of competitive offer. This amount will be based on known or potential values of the parcel. In setting this amount, the BLM will consider factors that include, but are not limited to, the acreage rent and megawatt capacity fee.
                (3) Bonus bid. The bonus bid consists of any dollar amount that a bidder wishes to bid in addition to the minimum bid.
                (4) If you are not the successful bidder, as defined in paragraph (f) of this section, the BLM will refund your bid and any application filing fees, less the reasonable costs incurred by the United States in connection with your application, under § 2804.12(c)(2).
                (f) Successful bidder. The successful bidder is determined by the highest total bid. If you are the successful bidder, you become the preferred applicant only if, within 15 calendar days after the day of the offer, you submit the balance of the bonus bid to the BLM office conducting the competitive offer. You must make payments by personal check, cashier's check, certified check, bank draft, money order, or by other means deemed acceptable by the BLM, payable to the “Department of the Interior—Bureau of Land Management.”
                (g) Preferred applicant. The preferred applicant may apply for an energy project-area testing grant, an energy site-specific testing grant, or a solar or wind energy development grant for the parcel identified in the offer. Grant approval is not guaranteed by winning the subject bid and is solely at the BLM's discretion. The BLM will not accept applications on lands where a preferred applicant has been identified, unless allowed by the preferred applicant.
                (h) Reservations. (1) The BLM may reject bids regardless of the amount offered. If the BLM rejects your bid under this provision, you will be notified in writing and such notice will include the reasons for the rejection and any refunds to which you are entitled.
                (2) The BLM may make the next highest bidder the preferred applicant if the first successful bidder fails to satisfy the requirements under paragraph (f) of this section.
                (3) If the BLM is unable to determine the successful bidder, such as in the case of a tie, the BLM may re-offer the lands competitively to the tied bidders, or to all bidders.
                (4) If lands offered under this section receive no bids the BLM may:
                (i) Re-offer the lands through the competitive process under this section; or
                (ii) Make the lands available through the non-competitive application process found in subparts 2803, 2804, and 2805 of this part, if the BLM determines that doing so is in the public interest.
                [81 FR 92211, Dec. 19, 2016]
              
              
                § 2804.31
                How will the BLM call for site testing for solar and wind energy?
                (a) Call for site testing. The BLM may, at its own discretion, initiate a call for site testing. The BLM will publish this call for site testing in the Federal Register and may also use other notification methods, such as a newspaper of general circulation in the area affected by the potential right-of-way, or the Internet. The Federal Register and any other notices will include:
                (1) The date, time, and location that site testing applications identified under § 2801.9(d)(1) of this part may be submitted;
                (2) The date by which applicants will be notified of the BLM's decision on timely submitted site testing applications;
                (3) The legal land description of the area for which site testing applications are being requested; and
                (4) The qualification requirements for applicants (see § 2803.10).
                (b) You may request that the BLM hold a call for site testing for certain public lands. The BLM may proceed with a call for site testing at its own discretion.

                (c) The BLM may identify lands surrounding the site testing as designated leasing areas under § 2802.11. If a designated leasing area is established, a competitive offer for a development lease under subpart 2809 may be held at the discretion of the BLM.
                [81 FR 92212, Dec. 19, 2016]
              
              
                § 2804.35
                How will the BLM prioritize my solar or wind energy application?
                The BLM will prioritize your application by placing it into one of three categories and may re-categorize your application based on new information received through surveys, public meetings, or other data collection, or after any changes to the application. The BLM will generally prioritize the processing of leases awarded under subpart 2809 before applications submitted under subpart 2804. For applications submitted under subpart 2804, the BLM will categorize your application based on the following screening criteria.
                (a) High-priority applications are given processing priority over medium- and low-priority applications and may include lands that meet the following criteria:
                (1) Lands specifically identified as appropriate for solar or wind energy development, other than designated leasing areas;
                (2) Previously disturbed sites or areas adjacent to previously disturbed or developed sites;
                (3) Lands currently designated as Visual Resource Management Class IV; or
                (4) Lands identified as suitable for disposal in BLM land use plans.
                (b) Medium-priority applications are given priority over low-priority applications and may include lands that meet the following criteria:
                (1) BLM special management areas that provide for limited development, including recreation sites and facilities;
                (2) Areas where a project may adversely affect conservation lands, including lands with wilderness characteristics that have been identified in an updated wilderness characteristics inventory;
                (3) Right-of-way avoidance areas;
                (4) Areas where project development may adversely affect resources and properties listed nationally such as the National Register of Historic Places, National Natural Landmarks, or National Historic Landmarks;
                (5) Sensitive habitat areas, including important species use areas, riparian areas, or areas of importance for Federal or State sensitive species;
                (6) Lands currently designated as Visual Resource Management Class III;
                (7) Department of Defense operating areas with land use or operational mission conflicts; or
                (8) Projects with proposed groundwater uses within groundwater basins that have been allocated by State water resource agencies.
                (c) Low-priority applications may not be feasible to authorize. These applications may include lands that meet the following criteria:

                (1) Lands near or adjacent to lands designated by Congress, the President, or the Secretary for the protection of sensitive viewsheds, resources, and values (e.g., units of the National Park System, Fish and Wildlife Service Refuge System, some National Forest System units, and the BLM National Landscape Conservation System), which may be adversely affected by development;
                (2) Lands near or adjacent to Wild, Scenic, and Recreational Rivers and river segments determined suitable for Wild or Scenic River status, if project development may have significant adverse effects on sensitive viewsheds, resources, and values;
                (3) Designated critical habitat for federally threatened or endangered species, if project development may result in the destruction or adverse modification of that critical habitat;
                (4) Lands currently designated as Visual Resource Management Class I or Class II;
                (5) Right-of-way exclusion areas; or
                (6) Lands currently designated as no surface occupancy for oil and gas development in BLM land use plans.
                [81 FR 92212, Dec. 19, 2016]
              
              
                § 2804.40
                Alternative requirements.
                If you are unable to meet any of the requirements in this subpart you may request approval for an alternative requirement from the BLM. Any such request is not approved until you receive BLM approval in writing. Your request to the BLM must:

                (a) Show good cause for your inability to meet a requirement;
                
                (b) Suggest an alternative requirement and explain why that requirement is appropriate; and
                (c) Be received in writing by the BLM in a timely manner, before the deadline to meet a particular requirement has passed.
                [81 FR 92212, Dec. 19, 2016]
              
            
            
              Subpart 2805—Terms and Conditions of Grants
              
                § 2805.10
                How will I know whether the BLM has approved or denied my application or if my bid for a solar or wind energy development grant or lease is successful or unsuccessful?
                (a) The BLM will send you a written response when it has made a decision on your application or if you are the successful bidder for a solar or wind energy development grant or lease. If we approve your application, we will send you an unsigned grant for your review and signature. If you are the successful bidder for a solar or wind energy lease inside a designated leasing area under § 2809.15, we may send you an unsigned lease for your review and signature. If your bid is unsuccessful, it will be refunded under § 2804.30(e)(4) or § 2809.14(d) and you will receive written notice from us.
                (b) Your unsigned grant or lease document:
                (1) Will include any terms, conditions, and stipulations that we determine to be in the public interest, such as modifying your proposed use or changing the route or location of the facilities;
                (2) May include terms that prevent your use of the right-of-way until you have an approved Plan of Development (POD) and BLM has issued a Notice to Proceed; and
                (3) Will impose a specific term for the grant or lease. Each grant or lease that we issue for 20 or more years will contain a provision requiring periodic review at the end of the twentieth year and subsequently at 10-year intervals. We may change the terms and conditions of the grant or lease, including leases issued under subpart 2809, as a result of these reviews in accordance with § 2805.15(e).
                (c) If you agree with the terms and conditions of the unsigned grant, you should sign and return it to BLM with any payment required under § 2805.16 of this subpart. BLM will sign the grant and return it to you with a final decision issuing the grant if the regulations in this part, including § 2804.26, remain satisfied. You may appeal this decision under § 2801.10 of this part.
                (d) If BLM denies your application, we will send you a written decision that will:
                (1) State the reasons for the denial (see § 2804.26 of this part);
                (2) Identify any processing costs you must pay (see § 2804.14 of this part); and
                (3) Notify you of your right to appeal this decision under § 2801.10 of this part.
                [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92212, Dec. 19, 2016]
              
              
                § 2805.11
                What does a grant contain?
                The grant states what your rights are on the lands subject to the grant and contains information about:
                (a) What lands you can use or occupy. The lands may or may not correspond to those for which you applied. BLM will limit the grant to those lands which BLM determines:
                (1) You will occupy with authorized facilities;
                (2) Are necessary for constructing, operating, maintaining, and terminating the authorized facilities;
                (3) Are necessary to protect the public health and safety;
                (4) Will not unnecessarily damage the environment; and
                (5) Will not result in unnecessary or undue degradation.
                (b) How long you can use the right-of-way. Each grant will state the length of time that you are authorized to use the right-of-way.
                (1) BLM will consider the following factors in establishing a reasonable term:
                (i) The public purpose served;
                (ii) Cost and useful life of the facility;
                (iii) Time limitations imposed by licenses or permits required by other Federal agencies and state, tribal, or local governments; and

                (iv) The time necessary to accomplish the purpose of the grant.
                
                (2) Specific terms for solar and wind energy grants and leases are as follows:
                (i) For an energy site-specific testing grant, the term is 3 years or less, without the option of renewal;
                (ii) For an energy project-area testing grant, the initial term is 3 years or less, with the option to renew for one additional 3-year period when the renewal application is also accompanied by a solar or wind energy development application and a POD as required by § 2804.25(e)(3);
                (iii) For a short-term grant for all other associated actions not specifically included in paragraphs (b)(2)(i) and (ii) of this section, such as geotechnical testing and other temporary land disturbing activities, the term is 3 years or less;
                (iv) For solar and wind energy development grants, the term is up to 30 years (plus the initial partial year of issuance) with adjustable terms and conditions. The grantee may submit an application for renewal under § 2805.14(g); and
                (v) For solar and wind energy development leases located inside designated leasing areas, the term is fixed for 30 years (plus the initial partial year of issuance). The lessee may submit an application for renewal under § 2805.14(g).
                (3) All grants and leases, except those issued for a term of 3 years or less and those issued in perpetuity, will expire on December 31 of the final year of the grant or lease. For grants and leases with terms greater than 3 years, the actual term includes the number of full years specified, plus the initial partial year, if any.
                (c) How you can use the right-of-way. You may only use the right-of-way for the specific use the grant authorizes.
                [70 FR 21058, Apr. 22, 2005, as amended at 73 FR 65071, Oct. 31, 2008; 81 FR 92213, Dec. 19, 2016]
              
              
                § 2805.12
                What terms and conditions must I comply with?
                (a) By accepting a grant or lease, you agree to comply with and be bound by the following terms and conditions. During construction, operation, maintenance, and termination of the project you must:
                (1) To the extent practicable, comply with all existing and subsequently enacted, issued, or amended Federal laws and regulations and State laws and regulations applicable to the authorized use;
                (2) Rebuild and repair roads, fences, and established trails destroyed or damaged by the project;
                (3) Build and maintain suitable crossings for existing roads and significant trails that intersect the project;
                (4) Do everything reasonable to prevent and suppress wildfires on or in the immediate vicinity of the right-of-way area;
                (5) Not discriminate against any employee or applicant for employment during any stage of the project because of race, creed, color, sex, sexual orientation, or national origin. You must also require subcontractors to not discriminate;
                (6) Pay monitoring fees and rent described in § 2805.16 and subpart 2806;
                (7) Assume full liability if third parties are injured or damages occur to property on or near the right-of-way (see § 2807.12);
                (8) Comply with project-specific terms, conditions, and stipulations, including requirements to:
                (i) Restore, revegetate, and curtail erosion or conduct any other rehabilitation measure the BLM determines necessary;
                (ii) Ensure that activities in connection with the grant comply with air and water quality standards or related facility siting standards contained in applicable Federal or State law or regulations;
                (iii) Control or prevent damage to:
                (A) Scenic, aesthetic, cultural, and environmental values, including fish and wildlife habitat;
                (B) Public and private property; and
                (C) Public health and safety;
                (iv) Provide for compensatory mitigation for residual impacts associated with the right-of-way;

                (v) Protect the interests of individuals living in the general area who rely on the area for subsistence uses as that term is used in Title VIII of Alaska National Interest Lands Conservation Act (ANILCA) (16 U.S.C. 3111 et seq.);
                
                (vi) Ensure that you construct, operate, maintain, and terminate the facilities on the lands in the right-of-way in a manner consistent with the grant or lease, including the approved POD, if one was required;
                (vii) When the State standards are more stringent than Federal standards, comply with State standards for public health and safety, environmental protection, and siting, constructing, operating, and maintaining any facilities and improvements on the right-of-way; and
                (viii) Grant the BLM an equivalent authorization for an access road across your land if the BLM determines that a reciprocal authorization is needed in the public interest and the authorization the BLM issues to you is also for road access;
                (9) Immediately notify all Federal, State, tribal, and local agencies of any release or discharge of hazardous material reportable to such entity under applicable law. You must also notify the BLM at the same time and send the BLM a copy of any written notification you prepared;
                (10) Not dispose of or store hazardous material on your right-of-way, except as provided by the terms, conditions, and stipulations of your grant;

                (11) Certify your compliance with all requirements of the Emergency Planning and Community Right-to-Know Act of 1986, (42 U.S.C. 11001 et seq.), when you receive, assign, renew, amend, or terminate your grant;
                (12) Control and remove any release or discharge of hazardous material on or near the right-of-way arising in connection with your use and occupancy of the right-of-way, whether or not the release or discharge is authorized under the grant. You must also remediate and restore lands and resources affected by the release or discharge to the BLM's satisfaction and to the satisfaction of any other Federal, State, tribal, or local agency having jurisdiction over the land, resource, or hazardous material;
                (13) Comply with all liability and indemnification provisions and stipulations in the grant;
                (14) As the BLM directs, provide diagrams or maps showing the location of any constructed facility;
                (15) As the BLM directs, provide, or give access to, any pertinent environmental, technical, and financial records, reports, and other information, such as Power Purchase and Interconnection Agreements or the production and sale data for electricity generated from the approved facilities on public lands. Failure to comply with such requirements may, at the discretion of the BLM, result in suspension or termination of the right-of-way authorization. The BLM may use this and similar information for the purpose of monitoring your authorization and for periodic evaluation of financial obligations under the authorization, as appropriate. Any records the BLM obtains will be made available to the public subject to all applicable legal requirements and limitations for inspection and duplication under the Freedom of Information Act. Any information marked confidential or proprietary will be kept confidential to the extent allowed by law; and
                (16) Comply with all other stipulations that the BLM may require.
                (b) You must comply with the bonding requirements under § 2805.20. The BLM will not issue a Notice to Proceed or give written approval to proceed with ground disturbing activities until you comply with this requirement.
                (c) By accepting a grant or lease for solar or wind energy development, you also agree to comply with and be bound by the following terms and conditions. You must:
                (1) Not begin any ground disturbing activities until the BLM issues a Notice to Proceed (see § 2807.10) or written approval to proceed with ground disturbing activities;
                (2) Complete construction within the timeframes in the approved POD, but no later than 24 months after the start of construction, unless the project has been approved for staged development, or as otherwise authorized by the BLM;
                (3) If an approved POD provides for staged development, unless otherwise approved by the BLM:

                (i) Begin construction of the initial phase of development within 12 months after issuance of the Notice to Proceed, but no later than 24 months after the effective date of the right-of-way authorization;
                
                (ii) Begin construction of each stage of development (following the first) within 3 years of the start of construction of the previous stage of development, and complete construction of that stage no later than 24 months after the start of construction of that stage, unless otherwise authorized by the BLM; and
                (iii) Have no more than 3 development stages, unless otherwise authorized by the BLM;
                (4) Maintain all onsite electrical generation equipment and facilities in accordance with the design standards in the approved POD;
                (5) Repair and place into service, or remove from the site, damaged or abandoned facilities that have been inoperative for any continuous period of 3 months and that present an unnecessary hazard to the public lands. You must take appropriate remedial action within 30 days after receipt of a written noncompliance notice, unless you have been provided an extension of time by the BLM. Alternatively, you must show good cause for any delays in repairs, use, or removal; estimate when corrective action will be completed; provide evidence of diligent operation of the facilities; and submit a written request for an extension of the 30-day deadline. If you do not comply with this provision, the BLM may suspend or terminate the authorization under §§ 2807.17 through 2807.19; and
                (6) Comply with the diligent development provisions of the authorization or the BLM may suspend or terminate your grant or lease under §§ 2807.17 through 2807.19. Before suspending or terminating the authorization, the BLM will send you a notice that gives you a reasonable opportunity to correct any noncompliance or to start or resume use of the right-of-way (see § 2807.18). In response to this notice, you must:
                (i) Provide reasonable justification for any delays in construction (for example, delays in equipment delivery, legal challenges, and acts of God);
                (ii) Provide the anticipated date of completion of construction and evidence of progress toward the start or resumption of construction; and
                (iii) Submit a written request under paragraph (e) of this section for extension of the timelines in the approved POD. If you do not comply with the requirements of paragraph (c)(7) of this section, the BLM may deny your request for an extension of the timelines in the approved POD.
                (7) In addition to the RCE requirements of § 2805.20(a)(5) for a grant, the bond secured for a grant or lease must cover the estimated costs of cultural resource and Indian cultural resource identification, protection, and mitigation for project impacts.
                (d) For energy site or project testing grants:
                (1) You must install all monitoring facilities within 12 months after the effective date of the grant or other authorization. If monitoring facilities under a site testing and monitoring right-of-way authorization have not been installed within 12 months after the effective date of the authorization or consistent with the timeframe of the approved POD, you must request an extension pursuant to paragraph (e) of this section;
                (2) You must maintain all onsite equipment and facilities in accordance with the approved design standards;
                (3) You must repair and place into service, or remove from the site, damaged or abandoned facilities that have been inoperative for any continuous period of 3 months and that present an unnecessary hazard to the public lands; and
                (4) If you do not comply with the diligent development provisions of either the site testing and monitoring authorization or the project testing and monitoring authorization, the BLM may terminate your authorization under § 2807.17.
                (e) Notification of noncompliance and request for alternative requirements. (1) As soon as you anticipate that you will not meet any stipulation, term, or condition of the approved right-of-way grant or lease, or in the event of your noncompliance with any such stipulation, term, or condition, you must notify the BLM in writing and show good cause for the noncompliance, including an explanation of the reasons for the failure.

                (2) You may also request that the BLM consider alternative stipulations, terms, or conditions. Any request for an alternative stipulation, term, or condition must comply with applicable law in order to be considered. Any proposed alternative to applicable bonding requirements must provide the United States with adequate financial assurance for potential liabilities associated with your right-of-way grant or lease. Any such request is not approved until you receive BLM approval in writing.
                [81 FR 92213, Dec. 19, 2016]
              
              
                § 2805.13
                When is a grant effective?
                A grant is effective after both you and BLM sign it. You must accept its terms and conditions in writing and pay any necessary rent and monitoring fees as set forth in subpart 2806 of this part and § 2805.16 of this subpart. Your written acceptance constitutes an agreement between you and BLM that your right to use the public lands, as specified in the grant, is subject to the terms and conditions of the grant and applicable laws and regulations.
              
              
                § 2805.14
                What rights does a grant convey?
                The grant conveys to you only those rights which it expressly contains. BLM issues it subject to the valid existing rights of others, including the United States. Rights which the grant conveys to you include the right to:
                (a) Use the described lands to construct, operate, maintain, and terminate facilities within the right-of-way for authorized purposes under the terms and conditions of the grant;
                (b) If your grant specifically authorizes, allow other parties to use your facility for the purposes specified in your grant and you may charge for such use. If your grant does not specifically authorize it, you may not let anyone else use your facility and you may not charge for its use unless BLM authorizes or requires it in writing;
                (c) Allow others to use the land as your agent in the exercise of the rights that the grant specifies;
                (d) Do minor trimming, pruning, and removing of vegetation to maintain the right-of-way or facility;
                (e) Use common varieties of stone and soil which are necessarily removed during construction of the project, without additional BLM authorization or payment, in constructing the project within the authorized right-of-way;
                (f) Assign the grant to another, provided that you obtain the BLM's prior written approval, unless your grant specifically states that that such approval is unnecessary; and
                (g) Apply to renew your solar or wind energy development grant or lease, under § 2807.22; and
                (h) Apply to renew your energy project-area testing grant for one additional term of 3 years or less when the renewal application also includes an energy development application under § 2801.9(d)(2).
                [70 FR 21058, Apr. 22, 2005, as amended at 73 FR 65071, Oct. 31, 2008; 81 FR 92215, Dec. 19, 2016]
              
              
                § 2805.15
                What rights does the United States retain?
                The United States retains and may exercise any rights the grant does not expressly convey to you. These include BLM's right to:
                (a) Access the lands covered by the grant at any time and enter any facility you construct on the right-of-way. BLM will give you reasonable notice before it enters any facility on the right-of-way;
                (b) Require common use of your right-of-way, including facilities (see § 2805.14(b)), subsurface, and air space, and authorize use of the right-of-way for compatible uses.You may not charge for the use of the lands made subject to such additional right-of-way grants;
                (c) Retain ownership of the resources of the land, including timber and vegetative or mineral materials and any other living or non-living resources. You have no right to use these resources, except as noted in § 2805.14(e) of this subpart;
                (d) Determine whether or not your grant is renewable; and
                (e) Change the terms and conditions of your grant as a result of changes in legislation, regulation, or as otherwise necessary to protect public health or safety or the environment.
                [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92215, Dec. 19, 2016]
              
              
                
                § 2805.16
                If I hold a grant, what monitoring fees must I pay?
                (a) You must pay a fee to the BLM for the reasonable costs the Federal Government incurs in inspecting and monitoring the construction, operation, maintenance, and termination of the project and protection and rehabilitation of the public lands your grant covers. Instead of paying the BLM a fee for the reasonable costs incurred by other Federal agencies in monitoring your grant, you may pay the other Federal agencies directly for such costs. The BLM will annually adjust the Category 1 through 4 monitoring fees in the manner described at § 2804.14(b). The BLM will update Category 5 monitoring fees as specified in the Master Agreement. Category 6 monitoring fees are addressed at § 2805.17(c). The BLM categorizes the monitoring fees based on the estimated number of work hours necessary to monitor your grant. Category 1 through 4 monitoring fees are one-time fees and are not refundable. The monitoring categories and work hours are as follows:
                
                  Monitoring Categories
                  
                    Monitoring category
                    Federal work hoursinvolved
                    
                  
                  
                    (1) Inspecting and monitoring of new grants, assignments, renewals, and amendments to existing grants
                    Estimated Federal work hours are >1 ≤8.
                  
                  
                    (2) Inspecting and monitoring of new grants, assignments, renewals, and amendments to existing grants
                    Estimated Federal work hours are >8 ≤24.
                  
                  
                    (3) Inspecting and monitoring of new grants, assignments, renewals, and amendments to existing grants
                    Estimated Federal work hours are >24 ≤36.
                  
                  
                    (4) Inspecting and monitoring of new grants, assignments, renewals, and amendments to existing grants
                    Estimated Federal work hours are >36 ≤50.
                  
                  
                    (5) Master Agreements
                    Varies.
                  
                  
                    (6) Inspecting and monitoring of new grants, assignments, renewals, and amendments to existing grants
                    Estimated Federal work hours are >50.
                  
                

                (b) The monitoring cost schedule is available from any BLM State, district, or field office or by writing: U.S. Department of the Interior, Bureau of Land Management, 20 M Street SE., Room 2134LM, Washington, DC 20003. The BLM also posts the current schedule at http://www.blm.gov.
                
                [81 FR 92215, Dec. 19, 2016]
              
              
                § 2805.17
                When do I pay monitoring fees?
                (a) Monitoring Categories 1 through 4. Unless BLM otherwise directs, you must pay monitoring fees when you submit to BLM your written acceptance of the terms and conditions of the grant.
                (b) Monitoring Category 5. You must pay monitoring fees as specified in the Master Agreement. BLM will not issue your grant until it receives the required payment.
                (c) Monitoring Category 6. BLM may periodically estimate the costs of monitoring your use of the grant. BLM will include this fee in the costs associated with processing fees described at § 2804.14 of this part. If BLM has underestimated the monitoring costs, we will notify you of the shortfall. If your payments exceed the reasonable costs that Federal employees incurred for monitoring, BLM will either reimburse you the difference, or adjust the next billing to reflect the overpayment. Unless BLM gives you written authorization, you may not offset or deduct the overpayment from your payments.
                (d) Monitoring Categories 1-4 and 6. If you disagree with the category BLM has determined for your grant, you may appeal the decision under § 2801.10 of this part.
              
              
                § 2805.20
                Bonding requirements.
                If you hold a grant or lease under this part, you must comply with the following bonding requirements:

                (a) The BLM may require that you obtain, or certify that you have obtained, a performance and reclamation bond or other acceptable bond instrument to cover any losses, damages, or injury to human health, the environment, or property in connection with your use and occupancy of the right-of-way, including costs associated with terminating the grant, and to secure all obligations imposed by the grant and applicable laws and regulations. If you plan to use hazardous materials in the operation of your grant, you must provide a bond that covers liability for damages or injuries resulting from releases or discharges of hazardous materials. The BLM will periodically review your bond for adequacy and may require a new bond, an increase or decrease in the value of an existing bond, or other acceptable security at any time during the term of the grant or lease.
                (1) The BLM must be listed as an additionally named insured on the bond instrument if a State regulatory authority requires a bond to cover some portion of environmental liabilities, such as hazardous material damages or releases, reclamation, or other requirements for the project. The bond must:
                (i) Be redeemable by the BLM;
                (ii) Be held or approved by a State agency for the same reclamation requirements as specified by our right-of-way authorization; and
                (iii) Provide the same or greater financial guarantee that we require for the portion of environmental liabilities covered by the State's bond.
                (2) Bond acceptance. The BLM authorized officer must review and approve all bonds, including any State bonds, prior to acceptance, and at the time of any right-of-way assignment, amendment, or renewal.
                (3) Bond amount. Unless you hold a solar or wind energy lease under subpart 2809, the bond amount will be determined based on the preparation of a RCE, which the BLM may require you to prepare and submit. The estimate must include our cost to administer a reclamation contract and will be reviewed periodically for adequacy. The BLM may also consider other factors, such as salvage value, when determining the bond amount.
                (4) You must post a bond on or before the deadline that we give you.
                (5) Bond components that must be addressed when determining the RCE amount include, but are not limited to:
                (i) Environmental liabilities such as use of hazardous materials waste and hazardous substances, herbicide use, the use of petroleum-based fluids, and dust control or soil stabilization materials;
                (ii) The decommissioning, removal, and proper disposal, as appropriate, of any improvements and facilities; and
                (iii) Interim and final reclamation, re-vegetation, recontouring, and soil stabilization. This component must address the potential for flood events and downstream sedimentation from the site that may result in offsite impacts.
                (6) You may ask us to accept a replacement performance and reclamation bond at any time after the approval of the initial bond. We will review the replacement bond for adequacy. A surety company is not released from obligations that accrued while the surety bond was in effect unless the replacement bond covers those obligations to our satisfaction.
                (7) You must notify us that reclamation has occurred and you may request that the BLM reevaluate your bond. If we determine that you have completed reclamation, we may release all or part of your bond.
                (8) If you hold a grant, you are still liable under § 2807.12 if:
                (i) We release all or part of your bond;
                (ii) The bond amount does not cover the cost of reclamation; or
                (iii) There is no bond in place;
                (b) If you hold a grant for solar energy development outside of designated leasing areas, you must provide a performance and reclamation bond (see paragraph (a) of this section) prior to the BLM issuing a Notice to Proceed (see § 2805.12(c)(1)). We will determine the bond amount based on the RCE (see paragraph (a)(3) of this section) and it must be no less than $10,000 per acre that will be disturbed;

                (c) If you hold a grant for wind energy development outside of designated leasing areas, you must provide a performance and reclamation bond (see paragraph (a) of this section) prior to the BLM issuing a Notice to Proceed (see § 2805.12(c)(1)). We will determine the bond amount based on the RCE (see paragraph (a)(3) of this section) and it must be no less than $10,000 per authorized turbine less than 1 MW in nameplate capacity or $20,000 per authorized turbine equal to or greater than 1 MW in nameplate capacity; and
                (d) For short-term right-of-way grants for energy site or project-area testing, the bond amount must be no less than $2,000 per authorized meteorological tower or instrumentation facility location and must be provided before the written approval to proceed with ground disturbing activities (see § 2805.12(c)(1)).
                [81 FR 92215, Dec. 19, 2016]
              
            
            
              Subpart 2806—Annual Rents and Payments
              
                General Provisions
                
                  § 2806.10
                  What rent must I pay for my grant?
                  (a) You must pay in advance a rent BLM establishes based on sound business management principles and, as far as practical and feasible, using comparable commercial practices. Rent does not include processing or monitoring fees and rent is not offset by such fees. BLM may exempt, waive, or reduce rent for a grant under §§ 2806.14 and 2806.15 of this subpart.
                  (b) If BLM issued your grant on or before October 21, 1976, under then existing statutory authority, upon request, BLM will conduct an informal hearing before a proposed rent increase becomes effective. This applies to rent increases due to a BLM-initiated change in the rent or from initially being put on a rent schedule. You are not entitled to a hearing on annual adjustments once you are on a rent schedule.
                
                
                  § 2806.11
                  How will BLM charge me rent?

                  (a) BLM will charge rent beginning on the first day of the month following the effective date of the grant through the last day of the month when the grant terminates. Example: If a grant became effective on January 10 and terminated on September 16, the rental period would be February 1 through September 30, or 8 months.
                  (b) BLM will set or adjust the annual billing periods to coincide with the calendar year by prorating the rent based on 12 months.
                  (c) If you disagree with the rent that BLM charges, you may appeal the decision under § 2801.10 of this part.
                
                
                  § 2806.12
                  When and where do I pay rent?
                  (a) You must pay rent for the initial rental period before the BLM issues you a grant or lease.
                  (1) If your non-linear grant or lease is effective on:
                  (i) January 1 through September 30 and qualifies for annual payments, your initial rent bill is pro-rated to include only the remaining full months in the initial year; or
                  (ii) October 1 through December 31 and qualifies for annual payments, your initial rent bill is pro-rated to include the remaining full months in the initial year plus the next full year.
                  (2) If your non-linear grant allows for multi-year payments, such as a short term grant issued for energy site-specific testing, you may request that your initial rent bill be for the full term of the grant instead of the initial rent bill periods provided under paragraph (a)(1)(i) or (ii) of this section.
                  (b) You must make all rental payments for linear rights-of-way according to the payment plan described in § 2806.24.
                  (c) After the first rental payment, all rent is due on January 1 of the first year of each succeeding rental period for the term of your grant.
                  (d) You must make all rental payments as instructed by us or as provided for by Secretarial order or legislative authority.
                  [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92216, Dec. 19, 2016]
                
                
                  § 2806.13
                  What happens if I do not pay rents and fees or if I pay the rents or fees late?
                  (a) If the BLM does not receive the rent or fee payment required in subpart 2806 within 15 calendar days after the payment was due under § 2806.12, we will charge you a late payment fee of $25 or 10 percent of the amount you owe, whichever is greater, per authorization.

                  (b) If BLM does not receive your rent payment and late payment fee within 30 calendar days after rent was due, BLM may collect other administrative fees provided by statute.

                  (c) If BLM does not receive your rent, late payment fee, and any administrative fees within 90 calendar days after the rent was due, BLM may terminate your grant under § 2807.17 of this part and you may not remove any facility or equipment without BLM's written permission (see § 2807.19 of this part). The rent due, late payment fees, and any administrative fees remain a debt that you owe to the United States.
                  (d) If you pay the rent, late payment fee, and any administrative fees after BLM has terminated the grant, BLM does not automatically reinstate the grant. You must file a new application with BLM. BLM will consider the history of your failure to timely pay rent in deciding whether to issue you a new grant.
                  (e) Subject to applicable laws and regulations, we will retroactively bill for uncollected or under-collected rent, fees, and late payments, if:
                  (1) A clerical error is identified;
                  (2) An adjustment to rental schedules is not applied; or
                  (3) An omission or error in complying with the terms and conditions of the authorized right-of-way is identified.
                  (f) You may appeal any adverse decision BLM takes against your grant under § 2801.10 of this part.
                  (g) We will not approve any further activities associated with your right-of-way until we receive any outstanding payments that are due.
                  [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92216, Dec. 19, 2016]
                
                
                  § 2806.14
                  Under what circumstances am I exempt from paying rent?
                  (a)You do not have to pay rent for your use if:
                  (1) BLM issues the grant under a statute which does not allow BLM to charge rent;
                  (2) You are a Federal, state, or local government or its agent or instrumentality, unless you are:
                  (i) Using the facility, system, space, or any part of the right-of-way area for commercial purposes; or
                  (ii) A municipal utility or cooperative whose principal source of revenue is customer charges;
                  (3) You have been granted an exemption under a statute providing for such; or

                  (4) Electric or telephone facilities constructed on the right-of-way were financed in whole or in part, or eligible for financing, under the Rural Electrification Act of 1936, as amended (REA) (7 U.S.C. 901 et seq.), or are extensions of such facilities. You do not need to have sought financing from the Rural Utilities Service to qualify for this exemption. BLM may require you to document the facility's eligibility for REA financing. For communication site facilities, adding or including non-eligible facilities as, for example, by tenants or customers, on the right-of-way will subject the holder to rent in accordance with §§ 2806.30 through 2806.44 of this subpart.
                  (b) The exemptions in this section do not apply if you are in trespass.
                  [70 FR 21058, Apr. 22, 2005, as amended at 73 FR 65071, Oct. 31, 2008]
                
                
                  § 2806.15
                  Under what circumstances may BLM waive or reduce my rent?
                  (a) BLM may waive or reduce your rent payment, even to zero in appropriate circumstances. BLM may require you to submit information to support a finding that your grant qualifies for a waiver or a reduction of rent.
                  (b) BLM may waive or reduce your rent if you show BLM that:
                  (1) You are a non-profit organization, corporation, or association which is not controlled by, or is not a subsidiary of, a profit making corporation or business enterprise and the facility or project will provide a benefit or special service to the general public or to a program of the Secretary;
                  (2) You provide without charge, or at reduced rates, a valuable benefit to the public at large or to the programs of the Secretary of the Interior;
                  (3) You hold a valid Federal authorization in connection with your grant and the United States is already receiving compensation for this authorization. This paragraph does not apply to oil and gas leases issued under part 3100 of this chapter; or

                  (4) Your grant involves a cost share road or a reciprocal right-of-way agreement not subject to subpart 2812 of this chapter. In these cases, BLM will determine the rent based on the proportion of use.
                  (c) The BLM State Director may waive or reduce your rent payment if the BLM State Director determines that paying the full rent will cause you undue hardship and it is in the public interest to waive or reduce your rent. In your request for a waiver or rental reduction you must include a suggested alternative rental payment plan or timeframe within which you anticipate resuming full rental payments. BLM may also require you to submit specific financial and technical data or other information that corrects or modifies the statement of financial capability required by § 2804.12(a)(5) of this part.
                
                
                  § 2806.16
                  When must I make estimated rent payments to BLM?
                  To expedite the processing of your grant application, BLM may estimate rent payments and collect that amount before it issues the grant. The amount may change once BLM determines the actual rent of the right-of-way. BLM will credit any rental overpayment, and you are liable for any underpayment. This section does not apply to rent payments made under a rent schedule in this part.
                
              
              
                Linear Rights-of-Way
                
                  § 2806.20
                  What is the rent for a linear right-of-way grant?
                  (a) Except as described in § 2806.26 of this chapter, the BLM will use the Per Acre Rent Schedule (see paragraph (c) of this section) to calculate rent for all linear right-of-way authorizations, regardless of the granting authority (FLPMA, MLA, and their predecessors). Counties (or other geographical areas) are assigned to an appropriate zone in accordance with § 2806.21. The BLM will adjust the per acre rent values in the schedule annually in accordance with § 2806.22(a), and it will revise the schedule at the end of each 10-year period in accordance with § 2806.22(b).
                  (b) The annual per acre rent for all types of linear right-of-way facilities is the product of 4 factors: The per acre zone value multiplied by the encumbrance factor multiplied by the rate of return multiplied by the annual adjustment factor (see § 2806.22(a)).

                  (c) You may obtain a copy of the current Per Acre Rent Schedule from any BLM State, district, or field office or by writing: U.S. Department of the Interior, Bureau of Land Management, 20 M Street SE., Room 2134LM, Washington, DC 20003. We also post the current rent schedule at http://www.blm.gov.
                  
                  [73 FR 65071, Oct. 31, 2008, as amended at 81 FR 92216, Dec. 19, 2016]
                
                
                  § 2806.21
                  When and how are counties or other geographical areas assigned to a County Zone Number and Per Acre Zone Value?
                  Counties (or other geographical areas) are assigned to a County Zone Number and Per Acre Zone Value based upon 80 percent of their average per acre land and building value published in the Census of Agriculture (Census) by the National Agricultural Statistics Service (NASS). The initial assignment of counties to the zones will cover years 2006 through 2010 of the Per Acre Rent Schedule and is based upon data contained in the most recent NASS Census (2002). Subsequent re-assignments of counties will occur every 5 years (in 2011 based upon 2007 NASS Census data, in 2016 based upon 2012 NASS Census data, and so forth) following the publication of the NASS Census.
                  [73 FR 65071, Oct. 31, 2008]
                
                
                  § 2806.22
                  When and how does the Per Acre Rent Schedule change?

                  (a) Each calendar year the BLM will adjust the per acre rent values in § 2806.20 for all types of linear right-of-way facilities in each zone based on the average annual change in the IPD-GDP for the 10-year period immediately preceding the year that the NASS Census data becomes available. For example, the average annual change in the IPD-GDP from 1994 to 2003 (the 10-year period immediately preceding the year (2004) that the 2002 National Agricultural Statistics Service Census data became available) was 1.9 percent. This annual adjustment factor is applied to years 2006 through 2015 of the Per Acre Rent Schedule. Likewise, the average annual change in the IPD-GDP from 2004 to 2013 (the 10-year period immediately preceding the year (2014) when the 2012 NASS Census data will become available) will be applied to years 2016 through 2025 of the Per Acre Rent Schedule.
                  (b) The BLM will review the NASS Census data from the 2012 NASS Census, and each subsequent 10-year period, and as appropriate, revise the number of county zones and the per acre zone values. Any revision must include 100 percent of the number of counties and listed geographical areas for all states and the Commonwealth of Puerto Rico and must reasonably reflect the increases or decreases in the average per acre land and building values contained in the NASS Census.
                  [73 FR 65072, Oct. 31, 2008, as amended at 81 FR 92216, Dec. 19, 2016]
                
                
                  § 2806.23
                  How will the BLM calculate my rent for linear rights-of-way the Per Acre Rent Schedule covers?
                  (a) Except as provided by §§ 2806.25 and 2806.26, the BLM calculates your rent by multiplying the rent per acre for the appropriate county (or other geographical area) zone from the current schedule by the number of acres (as rounded up to the nearest tenth of an acre) in the right-of-way area that fall in each zone and multiplying the result by the number of years in the rental payment period (the length of time for which the holder is paying rent).
                  (b) If the BLM has not previously used the rent schedule to calculate your rent, we may do so after giving you reasonable written notice.
                  [73 FR 65072, Oct. 31, 2008, as amended at 81 FR 92216, Dec. 19, 2016]
                
                
                  § 2806.24
                  How must I make rental payments for a linear grant?
                  (a) Term grants. For linear grants, except those issued in perpetuity, you must make either nonrefundable annual payments or a nonrefundable payment for more than 1 year, as follows:
                  (1) One-time payments. You may pay in advance the total rent amount for the entire term of the grant or any remaining years.
                  (2) Multiple payments. If you choose not to make a one-time payment, you must pay according to one of the following methods:
                  (i) Payments by individuals. If your annual rent is $100 or less, you must pay at 10-year intervals, not to exceed the term of the grant. If your annual rent is greater than $100, you may pay annually or at 10-year intervals, not to exceed the term of the grant. For example, if you have a grant with a remaining term of 30 years, you may pay in advance for 10 years, 20 years, or 30 years, but not any other multi-year period.
                  (ii) Payments by all others. If your annual rent is $500 or less, you must pay rent at 10-year intervals, not to exceed the term of the grant. If your annual rent is greater than $500, you may pay annually or at 10-year intervals, not to exceed the term of the grant.
                  (b) Perpetual grants. For linear grants issued in perpetuity (except as noted in §§ 2806.25 and 2806.26), you must make either nonrefundable annual payments or a nonrefundable payment for more than 1 year, as follows:
                  (1) Payments by individuals. If your annual rent is $100 or less, you must pay at 10-year intervals, not to exceed 30 years. If your annual rent is greater than $100, you may pay annually or at 10-year intervals, not to exceed 30 years.
                  (2) Payments by all others. If your annual rent is $500 or less, you must pay rent at 10-year intervals, not to exceed 30 years. If your annual rent is greater than $500, you may pay annually or at 10-year intervals, not to exceed 30 years.
                  (c) Proration of payments. The BLM prorates the first year rental amount based on the number of months left in the calendar year after the effective date of the grant. If your grant requires, or you chose a 10-year payment term, or multiples thereof, the initial rent bill consists of the remaining partial year plus the next 10 years, or multiple thereof.
                  [73 FR 65072, Oct. 31, 2008, as amended at 81 FR 92216, Dec. 19, 2016]
                
                
                  
                  § 2806.25
                  How may I make rental payments when land encumbered by my perpetual linear grant (other than an easement issued under § 2807.15(b)) is being transferred out of Federal ownership?
                  (a) One-time payment option for existing perpetual grants. If you have a perpetual grant and the land your grant encumbers is being transferred out of Federal ownership, you may choose to make a one-time rental payment. The BLM will determine the one-time payment for a perpetual grant by dividing the current annual rent for the subject property by an overall capitalization rate calculated from market data, where the overall capitalization rate is the difference between a market yield rate and a percent annual rent increase as described in the formula in paragraphs (a)(1), (2), and (3) of this section. The formula for this calculation is: One-time Rental Payment = Annual Rent/ (Y−CR), where:
                  
                  
                    (1) Annual Rent = Current Annual Rent Applicable to the Subject Property from the Per Acre Rent Schedule;
                    (2) Y = Yield Rate from the Per Acre Rent Schedule (5.27 percent); and
                    (3) CR = Annual Percent Change in Rent as Determined by the Most Recent 10-Year Average of the difference in the IPD-GDP Index from January of one year to January of the following year.
                  
                  
                  (b) One-time payment for grants converted to perpetual grants under § 2807.15(b). If the land your grant encumbers is being transferred out of Federal ownership, and you request a conversion of your grant to a perpetual right-of-way grant, you must make a one-time rental payment in accordance with § 2806.25(a).
                  (c) In paragraphs (a) and (b) of this section, the annual rent is determined from the Per Acre Rent Schedule (see § 2806.20(c)) as updated under § 2806.22. However, the per acre zone value and zone number used in this annual rental determination will be based on the per acre land value from acceptable market information or the appraisal report, if any, for the land transfer action and not the county average per acre land and building value from the NASS Census. You may also submit an appraisal report on your own initiative in accordance with paragraph (d) of this section.
                  (d) When no acceptable market information is available and no appraisal report has been completed for the land transfer action or when the BLM requests it, you must:
                  (1) Prepare an appraisal report using Federal appraisal standards, at your expense, that explains how you estimated the land value per acre, the rate of return, and the encumbrance factor; and
                  (2) Submit the appraisal report for consideration by the BLM State Director with jurisdiction over the lands encumbered by your authorization.
                  [73 FR 65072, Oct. 31, 2008]
                
                
                  § 2806.26
                  How may I make rental payments when land encumbered by my perpetual easement issued under § 2807.15(b) is being transferred out of Federal ownership?
                  (a) The BLM will use the appraisal report for the land transfer action (i.e., direct or indirect land sales, land exchanges, and other land disposal actions) and other acceptable market information to determine the one-time rental payment for a perpetual easement issued under § 2807.15(b).
                  (b) When no acceptable market information is available and no appraisal report has been completed for the land transfer action or when the BLM requests it, you must prepare an appraisal report as required under § 2806.25(d). You may also submit an appraisal report on your own initiative in accordance with § 2806.25(d).
                  [73 FR 65072, Oct. 31, 2008]
                
              
              
                Communication Site Rights-of-Way
                
                  § 2806.30
                  What are the rents for communication site rights-of-way?
                  (a) Rent schedule. (1) The BLM uses a rent schedule to calculate the rent for communication site rights-of-way. The schedule is based on nine population strata (the population served), as depicted in the most recent version of the Ranally Metro Area (RMA) Population Ranking, and the type of communication use or uses for which we normally grant communication site rights-of-way. These uses are listed as part of the definition of “communication use rent schedule,” set out at § 2801.5(b). You may obtain a copy of the current schedule from any BLM State, district, or field office or by writing: U.S. Department of the Interior, Bureau of Land Management, 20 M Street SE., Room 2134LM, Washington, DC 20003. We also post the current communication use rent schedule at http://www.blm.gov.
                  (2) We update the schedule annually based on two sources: The U.S. Department of Labor Consumer Price Index for All Urban Consumers, U.S. City Average (CPI-U), as of July of each year (difference in CPI-U from July of one year to July of the following year), and the RMA population rankings.
                  (3) BLM will limit the annual adjustment based on the Consumer Price Index to no more than 5 percent. At least every 10 years BLM will review the rent schedule to ensure that the schedule reflects fair market value.
                  (b) Uses not covered by the schedule. The communication use rent schedule does not apply to:
                  (1) Communication site uses, facilities, and devices located entirely within the exterior boundaries of an oil and gas lease, and directly supporting the operations of the oil and gas lease (see parts 3160 through 3190 of this chapter);
                  (2) Communication facilities and uses ancillary to and authorized under a linear grant, such as a railroad grant or an oil and gas pipeline grant;
                  (3) Communication uses not listed on the schedule, such as telephone lines, fiber optic cables, and new technologies;
                  (4) Grants for which BLM determines the rent by competitive bidding; or
                  (5) Communication facilities and uses for which the BLM State Director concurs that:
                  (i) The expected annual rent, as BLM estimates from market data, exceeds the rent from the rent schedule by five times; or
                  (ii) The communication site serves a population of one million or more and the expected annual rent for the communication use or uses is more than $10,000 above the rent from the rent schedule.
                  [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92216, Dec. 19, 2016]
                
                
                  § 2806.31
                  How will BLM calculate rent for a right-of-way for communication uses in the schedule?
                  (a) Basic rule. BLM calculates rents for:

                  (1) Single-use facilities by applying the rent from the communication use rent schedule (see § 2806.30 of this subpart) for the type of use and the population strata served; and
                  (2) Multiple-use facilities, whose authorizations provide for subleasing, by setting the rent of the highest value use in the facility or facilities as the base rent (taken from the rent schedule) and adding to it 25 percent of the rent from the rent schedule for all tenant uses in the facility or facilities, if a tenant use is not used as the base rent (rent = base rent + 25 percent of all rent due to additional tenant uses in the facility or facilities) (see also §§ 2806.32 and 2806.34 of this subpart).
                  (b) Exclusions. When calculating rent, BLM will exclude customer uses, except as provided for at §§ 2806.34(b)(4) and 2806.42 of this subpart. BLM will also exclude those uses exempted from rent by § 2806.14 of this subpart, and any uses whose rent has been waived or reduced to zero as described in § 2806.15 of this subpart.
                  (c) Annual statement. By October 15 of each year, you, as a grant or lease holder, must submit to BLM a certified statement listing any tenants and customers in your facility or facilities and the category of use for each tenant or customer as of September 30 of the same year. BLM may require you to submit any additional information needed to calculate your rent. BLM will determine the rent based on the certified statement provided. We require only facility owners or facility managers to hold a grant or lease (unless you are an occupant in a federally-owned facility as described in § 2806.42 of this subpart), and will charge you rent for your grant or lease based on the total number of communication uses within the right-of-way and the type of uses and population strata the facility or site serves.
                
                
                  § 2806.32
                  How does BLM determine the population strata served?

                  (a) BLM determines the population strata served as follows:
                  
                  (1) If the site or facility is within a designated RMA, BLM will use the population strata of the RMA;
                  (2) If the site or facility is within a designated RMA, and it serves two or more RMAs, BLM will use the population strata of the RMA having the greatest population;
                  (3) If the site or facility is outside an RMA, and it serves one or more RMAs, BLM will use the population strata of the RMA served having the greatest population;
                  (4) If the site or facility is outside an RMA and the site does not serve an RMA, BLM will use the population strata of the community it serves having the greatest population, as identified in the current edition of the Rand McNally Road Atlas;
                  (5) If the site or facility is outside an RMA, and it serves a community of less than 25,000, BLM will use the lowest population strata shown on the rent schedule.
                  (b)(1) BLM considers all facilities (and all uses within the same facility) located at one site to serve the same RMA or community. However, BLM may make case-by-case exceptions in determining the population served at a particular site by uses not located within the same facility and not authorized under the same grant or lease. BLM has the sole responsibility to make this determination. For example, when a site has a mix of high-power and low-power uses that are authorized by separate grants or leases, and only the high-power uses are capable of serving an RMA or community with the greatest population, BLM may separately determine the population strata served by the low-power uses (if not collocated in the same facility with the high-power uses), and calculate their rent as described in § 2806.30 of this subpart.
                  (2) For purposes of rent calculation, all uses within the same facility and/or authorized under the same grant or lease must serve the same population strata.
                  (3) For purposes of rent calculation, BLM will not modify the population rankings published in the Rand McNally Commercial Atlas and Marketing Guide or the population of the community served.
                
                
                  § 2806.33
                  How will BLM calculate the rent for a grant or lease authorizing a single use communication facility?

                  BLM calculates the rent for a grant or lease authorizing a single-use communication facility from the communication use rent schedule (see § 2806.30 of this subpart), based on your authorized single use and the population strata it serves (see § 2806.32 of this subpart).
                
                
                  § 2806.34
                  How will BLM calculate the rent for a grant or lease authorizing a multiple-use communication facility?
                  (a) Basic rule. BLM first determines the population strata the communication facility serves according to § 2806.32 of this subpart and then calculates the rent assessed to facility owners and facility managers for a grant or lease for a communication facility that authorizes subleasing with tenants, customers, or both, as follows:
                  (1) Using the communication use rent schedule. BLM will determine the rent of the highest value use in the facility or facilities as the base rent, and add to it 25 percent of the rent from the rent schedule (see § 2806.30 of this subpart) for each tenant use in the facility or facilities;

                  (2) If the highest value use is not the use of the facility owner or facility manager, BLM will consider the owner's or manager's use like any tenant or customer use in calculating the rent (see § 2806.35(b) for facility owners and § 2806.39(a) for facility managers);
                  (3) If a tenant use is the highest value use, BLM will exclude the rent for that tenant's use when calculating the additional 25 percent amount under paragraph (a)(1) of this section for tenant uses;
                  (4) If a holder has multiple uses authorized under the same grant or lease, such as a TV and a FM radio station, BLM will calculate the rent as in paragraph (a)(1) of this section. In this case, the TV rent would be the highest value use and BLM would charge the FM portion according to the rent schedule as if it were a tenant use.
                  (b) Special applications. The following provisions apply when calculating rents for communication uses exempted from rent under § 2806.14 of this subpart or communication uses whose rent has been waived or reduced to zero under § 2806.15 of this subpart:

                  (1) BLM will exclude exempted uses or uses whose rent has been waived or reduced to zero (see §§ 2806.14 and 2806.15 of this subpart) of either a facility owner or a facility manager in calculating rents. BLM will exclude similar uses (see §§ 2806.14 and 2806.15 of this subpart) of a customer or tenant if they choose to hold their own grant or lease (see § 2806.36 of this subpart) or are occupants in a Federal facility (see § 2806.42(a) of this subpart);

                  (2) BLM will charge rent to a facility owner whose own use is either exempted from rent or whose rent has been waived or reduced to zero (see §§ 2806.14 and 2806.15 of this subpart), but who has tenants in the facility, in an amount equal to the rent of the highest value tenant use plus 25 percent of the rent from the rent schedule for each of the remaining tenant uses subject to rent;
                  (3) BLM will not charge rent to a facility owner, facility manager, or tenant (when holding a grant or lease) when all of the following occur:

                  (i) BLM exempts from rent, waives, or reduces to zero the rent for the holder's use (see §§ 2806.14 and 2806.15 of this subpart);
                  (ii) Rent from all other uses in the facility is exempted, waived, or reduced to zero, or BLM considers such uses as customer uses; and

                  (iii) The holder is not operating the facility for commercial purposes (see § 2801.5(b) of this part) with respect to such other uses in the facility; and

                  (4) If a holder, whose own use is exempted from rent or whose rent has been waived or reduced to zero, is conducting a commercial activity with customers or tenants whose uses are also exempted from rent or whose rent has been waived or reduced to zero (see §§ 2806.14 and 2806.15 of this subpart), BLM will charge rent, notwithstanding section 2806.31(b), based on the highest value use within the facility. This paragraph (b)(4) does not apply to facilities exempt from rent under § 2806.14(a)(4) except when the facility also includes ineligible facilities.
                  [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92217, Dec. 19, 2016]
                
                
                  § 2806.35
                  How will BLM calculate rent for private mobile radio service (PMRS), internal microwave, and “other” category uses?
                  If an entity engaged in a PMRS, internal microwave, or “other” use is:
                  (a) Using space in a facility owned by either a facility owner or facility manager, BLM will consider the entity to be a customer and not include these uses in the rent calculation for the facility; or

                  (b) The facility owner, BLM will follow the provisions in § 2806.31 of this subpart to calculate rent for a lease involving these uses. However, we include the rent from the rent schedule for a PMRS, internal microwave, or other use in the rental calculation only if the value of that use is equal to or greater than the value of any other use in the facility. BLM excludes these uses in the 25 percent calculation (see § 2806.31(a) of this subpart) when their value does not exceed the highest value in the facility.
                
                
                  § 2806.36
                  If I am a tenant or customer in a facility, must I have my own grant or lease and if so, how will this affect my rent?
                  (a) You may have your own authorization, but BLM does not require a separate grant or lease for tenants and customers using a facility authorized by a BLM grant or lease that contains a subleasing provision. BLM charges the facility owner or facility manager rent based on the highest value use within the facility (including any tenant or customer use authorized by a separate grant or lease) and 25 percent of the rent from the rent schedule for each of the other uses subject to rent (including any tenant or customer use a separate grant or lease authorizes and the facility owner's use if it is not the highest value use).

                  (b) If you own a building, equipment shelter, or tower on public lands for communication purposes, you must have an authorization under this part, even if you are also a tenant or customer in someone else's facility.
                  
                  (c) BLM will charge tenants and customers who hold their own grant or lease in a facility, as grant or lease holders, the full annual rent for their use based on the BLM communication use rent schedule. BLM will also include such tenant or customer use in calculating the rent the facility owner or facility manager must pay.
                
                
                  § 2806.37
                  How will BLM calculate rent for a grant or lease involving an entity with a single use (holder or tenant) having equipment or occupying space in multiple BLM-authorized facilities to support that single use?

                  BLM will include the single use in calculating rent for each grant or lease authorizing that use. For example, a television station locates its antenna on a tower authorized by grant or lease “A” and locates its related broadcast equipment in a building authorized by grant or lease “B.” The statement listing tenants and customers for each facility (see § 2806.31(c) of this subpart) must include the television use because each facility is benefitting economically from having the television broadcast equipment located there, even though the combined equipment is supporting only one single end use.
                
                
                  § 2806.38
                  Can I combine multiple grants or leases for facilities located on one site into a single grant or lease?
                  If you hold authorizations for two or more facilities on the same site, you can combine all those uses under one grant or lease, with BLM's approval. The highest value use in all the combined facilities determines the base rent. BLM then charges for each remaining use in the combined facilities at 25 percent of the rent from the rent schedule. These uses include those uses we previously calculated as base rents when BLM authorized each of the facilities on an individual basis.
                
                
                  § 2806.39
                  How will BLM calculate rent for a lease for a facility manager's use?

                  (a) BLM will follow the provisions in § 2806.31 of this subpart to calculate rent for a lease involving a facility manager's use. However, we include the rent from the rent schedule for a facility manager's use in the rental calculation only if the value of that use is equal to or greater than the value of any other use in the facility. BLM excludes the facility manager's use in the 25 percent calculation (see § 2806.31(a) of this subpart) when its value does not exceed the highest value in the facility.
                  (b) If you are a facility owner and you terminate your use within the facility, but want to retain the lease for other purposes, BLM will continue to charge you for your authorized use until BLM amends the lease to change your use to facility manager or to some other communication use.
                
                
                  § 2806.40
                  How will BLM calculate rent for a grant or lease for ancillary communication uses associated with communication uses on the rent schedule?

                  If the ancillary communication equipment is used solely in direct support of the primary use (see the definition of communication use rent schedule in § 2801.5 of this part), BLM will calculate and charge rent only for the primary use.
                
                
                  § 2806.41
                  How will BLM calculate rent for communication facilities ancillary to a linear grant or other use authorization?

                  When a communication facility is ancillary to, and authorized by BLM under, a grant for a linear use, or some other type of use authorization (e.g., a mineral lease or sundry notice), BLM will determine the rent using the linear rent schedule (see § 2806.20 of this subpart) or rent scheme associated with the other authorization, and not the communication use rent schedule.
                
                
                  § 2806.42
                  How will BLM calculate rent for a grant or lease authorizing a communication use within a federally-owned communication facility?
                  (a) If you are an occupant of a federally-owned communication facility, you must have your own grant or lease and pay rent in accordance with these regulations.

                  (b) If a Federal agency holds a grant or lease and agrees to operate the facility as a facility owner under § 2806.31 of this subpart, occupants do not need a separate BLM grant or lease and BLM will calculate and charge rent to the Federal facility owner under §§ 2806.30 through 2806.44 of this subpart.
                
                
                  § 2806.43
                  How does BLM calculate rent for passive reflectors and local exchange networks?
                  (a) BLM calculates rent for passive reflectors and local exchange networks by using the same rent schedules for passive reflectors and local exchange networks as the Forest Service uses for the region in which the facilities are located. You may obtain the pertinent schedules from the Forest Service or from any BLM state or field office in the region in question. For passive reflectors and local exchange networks not covered by a Forest Service regional schedule, we use the provisions in § 2806.70 to determine rent. See Forest Service regulations at 36 CFR chapter II.
                  (b) For the purposes of this subpart, the term:
                  (1) Passive reflector includes various types of nonpowered reflector devices used to bend or ricochet electronic signals between active relay stations or between an active relay station and a terminal. A passive reflector commonly serves a microwave communication system. The reflector requires point-to-point line-of-sight with the connecting relay stations, but does not require electric power; and
                  (2) Local exchange network means radio service which provides basic telephone service, primarily to rural communities.
                  [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92217, Dec. 19, 2016]
                
                
                  § 2806.44
                  How will BLM calculate rent for a facility owner's or facility manager's grant or lease which authorizes communication uses?
                  This section applies to a grant or lease that authorizes a mixture of communication uses, some of which are subject to the communication use rent schedule and some of which are not. We will determine rent for these leases under the provisions of this section.
                  (a) The BLM establishes the rent for each of the uses in the facility that are not covered by the communication use rent schedule using § 2806.70.
                  (b) BLM establishes the rent for each of the uses in the facility that are covered by the rent schedule using §§ 2806.30 and 2806.31 of this subpart.
                  (c) BLM determines the facility owner or facility manager's rent by identifying the highest rent in the facility of those established under paragraphs (a) and (b) of this section, and adding to it 25 percent of the rent of all other uses subject to rent.
                  [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92217, Dec. 19, 2016]
                
              
              
                Solar Energy Rights-of-Way
                
                  § 2806.50
                  Rents and fees for solar energy rights-of-way.
                  If you hold a right-of-way authorizing solar energy site-specific or project-area testing, or solar energy development, you must pay an annual rent and fee in accordance with this section and subpart. Your solar energy right-of-way authorization will either be a grant (if issued under subpart 2804) or a lease (if issued under subpart 2809). Rents and fees for either type of authorization consist of an acreage rent that must be paid prior to issuance of the authorization and a phased-in MW capacity fee. Both the acreage rent and the phased-in MW capacity fee are charged and calculated consistent with § 2806.11 and prorated consistent with § 2806.12(a). The MW capacity fee will vary depending on the size and technology of the solar energy development project.
                  [81 FR 92217, Dec. 19, 2016]
                
                
                  § 2806.51
                  Scheduled Rate Adjustment.
                  (a) The BLM will adjust your acreage rent and MW capacity fee over the course of your authorization as described in these regulations. For new grants or leases, you may choose either the standard rate adjustment method (see § 2806.52(a)(5) and (b)(3) for grants; see § 2806.54(a)(4) or (c) for leases) or the scheduled rate adjustment method (see § 2806.52(d) for grants; see § 2806.54(d) for leases). Once you select a rate adjustment method, that method will be fixed until you renew your grant or lease (see § 2807.22).

                  (b) For new grants or leases, if you select the scheduled rate adjustment method you must notify the BLM of your decision in writing. Your decision must be received by the BLM before your grant or lease is issued. If you do not select the scheduled rate adjustment method, the standard rate adjustment method will apply.
                  (c) If you hold a grant that is in effect prior to January 18, 2017, you may either accept the standard rate adjustment method or request in writing that the BLM apply the scheduled rate adjustment method, as set forth in § 2806.52(d), to your grant. To take advantage of the scheduled rate adjustment option, your request must be received by the BLM before December 19, 2018. The BLM will continue to apply the standard rate adjustment method to adjust your rates unless and until it receives your request to use the scheduled rate adjustment method.
                  [81 FR 92217, Dec. 19, 2016]
                
                
                  § 2806.52
                  Rents and fees for solar energy development grants.
                  You must pay an annual acreage rent and MW capacity fee for your solar energy development grant as follows:
                  (a) Acreage rent. The BLM will calculate the acreage rent by multiplying the number of acres (rounded up to the nearest tenth of an acre) within the authorized area times the annual per acre zone rate from the solar energy acreage rent schedule in effect at the time the authorization is issued.
                  (1) Per acre zone rate. The annual per acre zone rate from the solar energy acreage rent schedule is calculated using the per acre zone value (as assigned under paragraph (a)(2) of this section), encumbrance factor, rate of return, and the annual adjustment factor. The calculation for determining the annual per acre zone rate is A × B × C × D = E where:
                  (i) A is the per acre zone value = the same per acre zone values described in the linear rent schedule in § 2806.20(c);
                  (ii) B is the encumbrance factor = 100 percent;
                  (iii) C is the rate of return = 5.27 percent;
                  (iv) D is the annual adjustment factor = the average annual change in the IPD-GDP for the 10-year period immediately preceding the year that the NASS Census data becomes available (see § 2806.22(a)). The BLM will adjust the per acre zone rates each year based on the average annual change in the IPD-GDP as determined under § 2806.22(a). Adjusted rates are effective each year on January 1; and
                  (v) E is the annual per acre zone rate.
                  (2) Assignment of counties. The BLM will calculate the per acre zone rate in paragraph (a)(1) of this section by using a State-specific factor to assign a county to a zone in the solar energy acreage rent schedule. The BLM will calculate a State-specific factor and apply it to the NASS data (county average per acre land and building value) to determine the per acre value and assign a county (or other geographical area) to a zone. The State-specific factor represents the percent difference between improved agricultural land and unimproved rangeland values, using NASS data. The calculation for determining the State-specific factor is (A/B)−(C/D) = E where:
                  (i) A = the NASS Census statewide average per acre value of non-irrigated acres;
                  (ii) B = the NASS Census statewide average per acre land and building value;
                  (iii) C = the NASS Census total statewide acres in farmsteads, homes, buildings, livestock facilities, ponds, roads, wasteland, etc.;
                  (iv) D = the total statewide acres in farms; and
                  (v) E = the State-specific percent factor or 20 percent, whichever is greater.
                  (3) The initial assignment of counties to the zones on the solar energy acreage rent schedule will be based upon the most recent NASS Census data (2012) for years 2016 through 2020. The BLM may on its own or in response to requests consider making regional adjustments to those initial assignments, based on evidence that the NASS Census values do not accurately reflect the value of the BLM-managed lands in a given area. The BLM will update this rent schedule once every 5 years by re-assigning counties to reflect the updated NASS Census values as described in § 2806.21 and recalculate the State-specific percent factor once every 10 years as described in § 2806.22(b).
                  (4) Acreage rent payment. You must pay the acreage rent regardless of the stage of development or operations on the entire public land acreage described in the right-of-way authorization. The BLM State Director may approve a rental payment plan consistent with § 2806.15(c).
                  (5) Acreage rent adjustments. This paragraph (a)(5) applies unless you selected the scheduled rate adjustment method (see § 2806.51). The BLM will adjust the acreage rent annually to reflect the change in the per acre zone rates as specified in paragraph (a)(1) of this section. The BLM will use the most current per acre zone rates to calculate the acreage rent for each year of the grant term.

                  (6) You may obtain a copy of the current per acre zone rates for solar energy development (solar energy acreage rent schedule) from any BLM State, district, or field office or by writing: U.S. Department of the Interior, Bureau of Land Management, 20 M Street SE., Room 2134LM, Attention: Renewable Energy Coordination Office, Washington, DC 20003. The BLM also posts the current solar energy acreage rent schedule for solar energy development at http://www.blm.gov.
                  
                  (b)  MW capacity fee. The MW capacity fee is calculated by multiplying the approved MW capacity by the MW rate (for the applicable type of technology employed by the project) from the MW rate schedule (see paragraph (b)(2) of this section). You must pay the MW capacity fee annually when electricity generation begins or is scheduled to begin in the approved POD, whichever comes first:
                  (1) MW rate. The MW rate is calculated by multiplying the total hours per year, by the net capacity factor, by the MWh price, by the rate of return. For an explanation of each of these terms, see the definition of MW rate in § 2801.5(b).
                  (2) MW rate schedule. You may obtain a copy of the current MW rate schedule for solar energy development from any BLM State, district, or field office or by writing: U.S. Department of the Interior, Bureau of Land Management, 20 M Street SE., Room 2134LM, Attention: Renewable Energy Coordination Office, Washington, DC 20003. The BLM also posts the current MW rate schedule for solar energy development at http://www.blm.gov.
                  
                  (3) Periodic adjustments in the MW rate. This paragraph (b)(3) applies unless you selected the scheduled rate adjustment method (see § 2806.51). The BLM will adjust the MW rate applicable to your grant every 5 years, beginning in 2021, by recalculating the following two components of the MW rate formula:
                  (i) The adjusted MWh price is the average of the annual weighted average wholesale price per MWh for the major trading hubs serving the 11 Western States of the continental United States for the full 5 calendar-year period preceding the adjustment, rounded to the nearest dollar increment; and
                  (ii) The adjusted rate of return is the 10-year average of the 20-year U.S. Treasury bond yield for the full 10 calendar-year period preceding the adjustment, rounded to the nearest one-tenth percent, with a minimum rate of return of 4 percent.
                  (4) MW rate phase-in. This paragraph (b)(4) applies unless you selected the scheduled rate adjustment method (see § 2806.51). If you hold a solar energy development grant, the MW rate will be phased in as follows:
                  (i) There is a 3-year phase-in of the MW rate when electricity generation begins or is scheduled to begin in the approved POD, whichever comes first, at the rates of:
                  (A) 25 percent for the first year. This rate applies for the first partial calendar year of operations, from the date electricity generation begins until Dec. 31 of that year;
                  (B) 50 percent for the second year; and
                  (C) 100 percent for the third and subsequent years of operations.
                  (ii) After generation of electricity starts and an approved POD provides for staged development:
                  (A) The 3-year phase-in of the MW rate applies to each stage of development; and
                  (B) The MW capacity fee is calculated using the authorized MW capacity approved for that stage plus any previously approved stages, multiplied by the MW rate.

                  (5) The general payment provisions for rents described in this subpart, except for § 2806.14(a)(4), also apply to the MW capacity fee.
                  
                  (c) Initial implementation of the acreage rent and MW capacity fee. This paragraph (c) applies unless you selected the scheduled rate adjustment method (see § 2806.51). If you hold a solar energy grant and made payments for billing year 2016, the BLM will reduce by 50 percent the net increase in annual costs between billing year 2017 and billing year 2016. The net increase will be calculated based on a full calendar year.
                  (d) Scheduled rate adjustment. Under the scheduled rate adjustment method (see § 2806.51), the BLM will update your per acre zone rate and MW rate as follows:
                  (1) The BLM will calculate your payments using the per acre zone rate (see § 2806.52(a)(1)) and MW rate (see § 2806.52(b)(1)) in place when your grant is issued, or for existing grants, the per acre zone rate and MW rate in place prior to December 19, 2016, as adjusted under paragraph (d)(6) of this section;
                  (2) The per acre zone rate will increase:
                  (i) Annually, beginning after the first full calendar year plus any initial partial year following issuance of your grant, by the average annual change in the IPD-GDP as described in § 2806.22(b); and
                  (ii) Every 5 years, beginning after the first 5 calendar years, plus any initial partial year, following issuance of your grant, by 20 percent;
                  (3) The MW rate will increase by 20 percent every 5 years, beginning after the first 5 years, plus the initial partial year, if any, your grant is in effect;
                  (4) The BLM will not apply the phase-in to your MW rate under § 2806.52(b)(4) or the reduction under § 2806.52(c);
                  (5) If the approved POD for your project provides for staged development, the BLM will calculate the MW capacity fee using the MW capacity approved for the current stage plus any previously approved stages, multiplied by the MW rate, as described under this section.
                  (6) For grants in place prior to January 18, 2017 that select the scheduled rate adjustment method offered under § 2806.51(c), the per acre zone rate and the MW rate in place prior to December 19, 2016 will be adjusted for the first year's payment using the scheduled rate adjustment method as follows:
                  (i) The per acre zone rate will increase by the average annual change in the IPD-GDP as described in § 2806.22(b) plus 20 percent;
                  (ii) The MW rate will increase by 20 percent; and
                  (iii) Subsequent increases will be performed as set forth in paragraphs (d)(2) and (3) of this section from the date of the initial adjustment under this paragraph (d).
                  [81 FR 92217, Dec. 19, 2016]
                
                
                  § 2806.54
                  Rents and fees for solar energy development leases.
                  If you hold a solar energy development lease obtained through competitive bidding under subpart 2809 of this part, you must make annual payments in accordance with this section and subpart, in addition to the one-time, upfront bonus bid you paid to obtain the lease. The annual payment includes an acreage rent for the number of acres included within the solar energy lease and an additional MW capacity fee based on the total authorized MW capacity for the approved solar energy project on the public lands.
                  (a) Acreage rent. The BLM will calculate and bill you an acreage rent that must be paid prior to issuance of your lease as described in § 2806.52(a). This acreage rent will be based on the following:
                  (1) Per acre zone rate. See § 2806.52(a)(1).
                  (2) Assignment of counties. See § 2806.52(a)(2) and (3).
                  (3) Acreage rent payment. See § 2806.52(a)(4).
                  (4) Acreage rent adjustments. This paragraph (a)(4) applies unless you selected the scheduled rate adjustment method (see § 2806.51). Once the acreage rent is determined under § 2806.52(a), no further adjustments in the annual acreage rent will be made until year 11 of the lease term and each subsequent 10-year period thereafter. The BLM will use the per acre zone rates in effect when it adjusts the annual acreage rent at those 10-year intervals,
                  (b) MW capacity fee. See § 2806.52(b) introductory text and (b)(1), (2), and (3).
                  (c) MW rate phase-in. This paragraph (c) applies unless you selected the scheduled rate adjustment method (see § 2806.51). If you hold a solar energy development lease, the MW capacity fee will be phased in, starting when electricity begins to be generated. The MW capacity fee for years 1-20 will be calculated using the MW rate in effect when the lease is issued. The MW capacity fee for years 21-30 will be calculated using the MW rate in effect in year 21 of the lease. These rates will be phased-in as follows:
                  (1) For years 1 through 10 of the lease, plus any initial partial year, the MW capacity fee is calculated by multiplying the project's authorized MW capacity by 50 percent of the applicable solar technology MW rate, as described in § 2806.52(b)(2).
                  (2) For years 11 through 20 of the lease, the MW capacity fee is calculated by multiplying the project's authorized MW capacity by 100 percent of the applicable solar technology MW rate, as described in § 2806.52(b)(2).
                  (3) For years 21 through 30 of the lease, the MW capacity fee is calculated by multiplying the project's authorized MW capacity by 100 percent of the applicable solar technology MW rate, as described in § 2806.52(b)(2).
                  (4) If the lease is renewed, the MW capacity fee is calculated using the MW rates at the beginning of the renewed lease period and will remain at that rate through the initial 10-year period of the renewal term. The MW capacity fee will be adjusted using the MW rate at the beginning of each subsequent 10-year period of the renewed lease term.
                  (5) If an approved POD provides for staged development, the MW capacity fee is calculated using the MW capacity approved for that stage plus any previously approved stages, multiplied by the MW rate as described under this section.
                  (d) Scheduled rate adjustment. Under the scheduled rate adjustment (see § 2806.51), the BLM will update your per acre zone rate and MW rate as follows:
                  (1) The BLM will calculate your payments using the per acre zone rate (see § 2806.52(a)(1)) and MW rate (see § 2806.52(b)(1)) in place when your lease is issued;
                  (2) The per acre zone rate will increase every 10 years, beginning after the first 10 years, plus the initial partial year, if any, your lease is in effect, by the average annual change in the IPD-GDP for the preceding 10-year period as described in § 2806.22(b) plus 40 percent;
                  (3) The MW rate will increase by 40 percent every 10 years, beginning after the first 10 years, plus the initial partial year, if any, your lease is in effect;
                  (4) The BLM will not apply the phase-in to your MW rate under § 2806.52(c). Instead, for years 1 through 5, plus any initial partial year, the BLM will calculate the MW capacity fee by multiplying the project's authorized MW capacity by 50 percent of the applicable solar technology MW rate. This phase-in will not be applied to renewed leases; and
                  (5) If the approved POD for your project provides for staged development, the BLM will calculate the MW capacity fee using the MW capacity approved for the current stage plus any previously approved stages, multiplied by the MW rate, as described under this section.
                  [81 FR 92217, Dec. 19, 2016]
                
                
                  § 2806.56
                  Rent for support facilities authorized under separate grant(s).
                  If a solar energy development project includes separate right-of-way authorizations issued for support facilities only (administration building, groundwater wells, construction lay down and staging areas, surface water management and control structures, etc.) or linear right-of-way facilities (pipelines, roads, power lines, etc.), rent is determined using the Per Acre Rent Schedule for linear facilities (see § 2806.20(c)).
                  [81 FR 92217, Dec. 19, 2016]
                
                
                  § 2806.58
                  Rent for energy development testing grants.
                  (a) Grants for energy site-specific testing. You must pay $100 per year for each meteorological tower or instrumentation facility location. BLM offices with approved small site rental schedules may use those fee structures if the fees in those schedules charge more than $100 per meteorological tower per year. In lieu of annual payments, you may instead pay for the entire term of the grant (3 years or less).
                  
                  (b) Grants for energy project-area testing. You must pay $2,000 per year or $2 per acre per year for the lands authorized by the grant, whichever is greater. There is no additional rent for the installation of each meteorological tower or instrumentation facility located within the site testing and monitoring project-area.
                  [81 FR 92217, Dec. 19, 2016]
                
              
              
                Wind Energy Rights-of-Way
                
                  § 2806.60
                  Rents and fees for wind energy rights-of-way.
                  If you hold a right-of-way authorizing wind energy site-specific testing or project-area testing or wind energy development, you must pay an annual rent and fee in accordance with this section and subpart. Your wind energy development right-of-way authorization will either be a grant (if issued under subpart 2804) or a lease (if issued under subpart 2809). Rents and fees for either type of authorization consist of an acreage rent that must be paid prior to issuance of the authorization and a phased-in MW capacity fee. Both the acreage rent and the phased-in MW capacity fee are charged and calculated consistent with § 2806.11 and prorated consistent with § 2806.12(a). The MW capacity fee will vary depending on the size of the wind energy development project.
                  [81 FR 92220, Dec. 19, 2016]
                
                
                  § 2806.61
                  Scheduled Rate Adjustment.
                  (a) The BLM will adjust your acreage rent and MW capacity fee over the course of your authorization as described in these regulations. For new grants or leases, you may choose either the standard rate adjustment method (see § 2806.52(a)(5) and (b)(3) for grants; see § 2806.54(a)(4) or (c) for leases) or the scheduled rate adjustment method (see § 2806.52(d) for grants; see § 2806.54(d) for leases). Once you select a rate adjustment method, that method will be fixed until you renew your grant or lease (see § 2807.22).
                  (b) For new grants or leases, if you select the scheduled rate adjustment method you must notify the BLM of your decision in writing. Your decision must be received by the BLM before your grant or lease is issued. If you do not select the scheduled rate adjustment method, the standard rate adjustment method will apply.
                  (c) If you hold a grant that is in effect prior to January 18, 2017, you may either accept the standard rate adjustment method or request in writing that the BLM apply the scheduled rate adjustment method, as set forth in § 2806.52(d), to your grant. To take advantage of the scheduled rate adjustment option, your request must be received by the BLM before December 19, 2018. The BLM will continue to apply the standard rate adjustment method to adjust your rates unless and until it receives your request to use the scheduled rate adjustment method.
                  [81 FR 92220, Dec. 19, 2016]
                
                
                  § 2806.62
                  Rents and fees for wind energy development grants.
                  You must pay an annual acreage rent and MW capacity fee for your wind energy development grant as follows:
                  (a) Acreage rent. The BLM will calculate the acreage rent by multiplying the number of acres (rounded up to the nearest tenth of an acre) within the authorized area times the per acre zone rate from the wind energy acreage rent schedule in effect at the time the authorization is issued.
                  (1) Per acre zone rate. The annual per acre zone rate from the wind energy acreage rent schedule is calculated using the per acre zone value (as assigned in accordance with paragraph (a)(2) of this section), encumbrance factor, rate of return, and the annual adjustment factor. The calculation for determining the annual per acre zone rate is A × B × C × D = E where:
                  (i) A is the per acre zone value = the same per- acre zone values described in the linear rent schedule in § 2806.20(c);
                  (ii) B is the encumbrance factor = 10 percent;
                  (iii) C is the rate of return = 5.27 percent;

                  (iv) D is the annual adjustment factor = the average annual change in the IPD-GDP for the 10-year period immediately preceding the year that the NASS Census data becomes available (see § 2806.22(a)). The BLM will adjust the per acre rates each year based on the average annual change in the IPD-GDP as determined under § 2806.22(a). Adjusted rates are effective each year on January 1; and
                  (v) E is the annual per acre zone rate.
                  (2) Assignment of counties. The BLM will calculate the per acre zone rate in paragraph (a)(1) of this section by using a State-specific factor to assign a county to a zone in the wind energy acreage rent schedule. The BLM will calculate a State-specific factor and apply it to the NASS data (county average per acre land and building value) to determine the per acre value and assign a county (or other geographical area) to a zone. The State-specific factor represents the percent difference between improved agricultural land and unimproved rangeland values, using NASS data. The calculation per acre for determining the State-specific factor is (A/B)−(C/D) = E where:
                  (i) A = the NASS Census statewide average per acre value of non-irrigated acres;
                  (ii) B = the NASS Census statewide average per acre land and building value;
                  (iii) C = the NASS Census total statewide acres in farmsteads, homes, buildings, livestock facilities, ponds, roads, wasteland, etc.;
                  (iv) D = the total statewide acres in farms; and
                  (v) E = the State-specific percent factor or 20 percent, whichever is greater.
                  (3) The initial assignment of counties to the zones on the wind energy acreage rent schedule will be based upon the most recent NASS Census data (2012) for years 2016 through 2020. The BLM may on its own or in response to requests consider making regional adjustments to those initial assignments, based on evidence that the NASS Census values do not accurately reflect those of the BLM-managed lands. The BLM will update this rent schedule once every 5 years by re-assigning counties to reflect the updated NASS Census values as described in § 2806.21 and recalculate the State-specific percent factor once every 10 years as described in § 2806.22(b).
                  (4) Acreage rent payment. You must pay the acreage rent regardless of the stage of development or operations on the entire public land acreage described in the right-of-way authorization. The BLM State Director may approve a rental payment plan consistent with § 2806.15(c).
                  (5) Acreage rent adjustments. This paragraph (a)(5) applies unless you selected the scheduled rate adjustment method (see § 2806.61). The BLM will adjust the acreage rent annually to reflect the change in the per acre zone rates as specified in paragraph (a)(1) of this section. The BLM will use the most current per acre zone rates to calculate the acreage rent for each year of the grant term.
                  (6) The acreage rent must be paid as described in § 2806.62(a) except for the initial implementation of the wind energy acreage rent schedule of section § 2806.62(c).

                  (7) You may obtain a copy of the current per acre zone rates for wind energy development (wind energy acreage rent schedule) from any BLM State, district, or field office or by writing: U.S. Department of the Interior, Bureau of Land Management, 20 M Street SE., Room 2134LM, Attention: Renewable Energy Coordination Office, Washington, DC 20003. The BLM also posts the current wind energy acreage rent schedule for wind energy development at http://www.blm.gov.
                  
                  (b) MW capacity fee. The MW capacity fee is calculated by multiplying the approved MW capacity by the MW rate. You must pay the MW capacity fee annually when electricity generation begins or is scheduled to begin in the approved POD, whichever comes first.
                  (1) MW rate. The MW rate is calculated by multiplying the total hours per year by the net capacity factor, by the MWh price, by the rate of return. For an explanation of each of these terms, see the definition of MW rate in § 2801.5(b).
                  (2) MW rate schedule. You may obtain a copy of the current MW rate schedule for wind energy development from any BLM State, district, or field office or by writing: U.S. Department of the Interior, Bureau of Land Management, 20 M Street SE., Room 2134LM, Attention: Renewable Energy Coordination Office, Washington, DC 20003. The BLM also posts the current MW rate schedule for wind energy development at http://www.blm.gov.
                    
                  
                  (3) Periodic adjustments in the MW rate. This paragraph (b)(3) applies unless you selected the scheduled rate adjustment method (see § 2806.61). We will adjust the MW rate every 5 years, beginning in 2021, by recalculating the following two components of the MW rate formula:
                  (i) The adjusted MWh price is the average of the annual weighted average wholesale price per MWh for the major trading hubs serving the 11 Western States of the continental United States for the full 5 calendar-year period preceding the adjustment, rounded to the nearest dollar increment; and
                  (ii) The adjusted rate of return is the 10-year average of the 20-year U.S. Treasury bond yield for the full 10 calendar-year period preceding the adjustment, rounded to the nearest one-tenth percent, with a minimum rate of return of 4 percent.
                  (4) MW rate phase-in. This paragraph (b)(4) applies unless you selected the scheduled rate adjustment method (see § 2806.61). If you hold a wind energy development grant, the MW rate will be phased in as follows:
                  (i) There is a 3-year phase-in of the MW rate when electricity generation begins or is scheduled to begin in the approved POD, whichever comes first, at the rates of:
                  (A) 25 percent for the first year. This rate applies for the first partial calendar year of operations;
                  (B) 50 percent for the second year; and
                  (C) 100 percent for the third and subsequent years of operations.
                  (ii) After generation of electricity starts and an approved POD provides for staged development:
                  (A) The 3-year phase-in of the MW rate applies to each stage of development; and
                  (B) The MW capacity fee is calculated using the authorized MW capacity approved for that stage, plus any previously approved stages, multiplied by the MW rate.
                  (iii) The MW rate may be phased in further, as described in paragraph (c) of this section.
                  (5) The general payment provisions for rents described in this subpart, except for § 2806.14(a)(4), also apply to the MW capacity fee.
                  (c) Initial implementation of the acreage rent and MW capacity fee. This paragraph (c) applies unless you selected the scheduled rate adjustment method (see § 2806.61).
                  (1) If you hold a wind energy grant and made payments for billing year 2016, the BLM will reduce by 50 percent the net increase in annual costs between billing year 2017 and billing year 2016. The net increase will be calculated based on a full calendar year.
                  (2) If the BLM accepted your application for a wind energy development grant, including a plan of development and cost recovery agreement, prior to September 30, 2014, the BLM will phase in your payment of the acreage rent and MW capacity fee by reducing the:
                  (i) Acreage rent of the grant by 50 percent for the initial partial year of the grant; and
                  (ii) MW capacity fee by 75 percent for the first (initial partial) and second years and by 50 percent for the third and fourth years for which the BLM requires payment of the MW capacity fee. This reduction to the MW capacity fee applies to each stage of development.
                  (d) Scheduled rate adjustment. Under the scheduled rate adjustment (see § 2806.61), the BLM will update your per acre zone rate and MW rate as follows:
                  (1) The BLM will calculate your payments using the per acre zone rate (see § 2806.62(a)(1)) and MW rate (see § 2806.62(b)(1)) in place when your grant is issued, or for existing grants, the per acre zone rate and MW rate in place prior to December 19, 2016, as adjusted under paragraph (d)(6) of this section;
                  (2) The per acre zone rate will increase:
                  (i) Annually, beginning after the first full year plus the initial partial year, if any, your grant is in effect by the average annual change in the IPD-GDP as described in § 2806.22(b); and
                  (ii) Every 5 years, beginning after the first 5 years, plus the initial partial year, if any, your grant is in effect, by 20 percent;

                  (3) The MW rate will increase by 20 percent every 5 years, beginning after the first 5 years, plus the initial partial year, if any, your grant is in effect;
                  
                  (4) The BLM will not apply the phase-in to your MW rate under § 2806.62(b)(4) or the reduction under § 2806.62(c); and
                  (5) If the approved POD for your project provides for staged development, the BLM will calculate the MW capacity fee using the MW capacity approved for that stage in question plus any previously approved stages, multiplied by the MW rate as described under this section.
                  (6) For grants in place prior to January 18, 2017 that select the scheduled rate adjustment method offered under § 2806.61(c), the per acre zone rate and the MW rate in place prior to December 19, 2016 will be adjusted for the first year's payment using the scheduled rate adjustment method as follows:
                  (i) The per acre zone rate will increase by the average annual change in the IPD-GDP as described in § 2806.22(b) plus 20 percent;
                  (ii) The MW rate will increase by 20 percent; and
                  (iii) Subsequent increases will be performed as set forth in paragraphs (d)(2) and (3) of this section from the date of the initial adjustment under paragraph (d)(6) of this section.
                  [81 FR 92220, Dec. 19, 2016]
                
                
                  § 2806.64
                  Rents and fees for wind energy development leases.
                  If you hold a wind energy development lease obtained through competitive bidding under subpart 2809 of this part, you must make annual payments in accordance with this section and subpart, in addition to the one-time, up front bonus bid you paid to obtain the lease. The annual payment includes an acreage rent for the number of acres included within the wind energy lease and an additional MW capacity fee based on the total authorized MW capacity for the approved wind energy project on the public lands.
                  (a) Acreage rent. The BLM will calculate and bill you an acreage rent that must be paid prior to issuance of your lease as described in § 2806.62(a). This acreage rent will be based on the following:
                  (1) Per acre zone rate. See § 2806.62(a)(1).
                  (2) Assignment of counties. See § 2806.62(a)(2) and (3).
                  (3) Acreage rent payment. See § 2806.62(a)(4).
                  (4) Acreage rent adjustments. This paragraph (a)(4) applies unless you selected the scheduled rate adjustment method (see § 2806.61). Once the acreage rent is determined under § 2806.62(a), no further adjustments in the annual acreage rent will be made until year 11 of the lease term and each subsequent 10-year period thereafter. We will use the per acre zone rates in effect at the time the acreage rent is due (at the beginning of each 10-year period) to calculate the annual acreage rent for each of the subsequent 10-year periods.
                  (b) MW capacity fee. See § 2806.62(b) introductory text and (b)(1), (2), and (3).
                  (c) MW rate phase-in. This paragraph (c) applies unless you selected the scheduled rate adjustment method (see § 2806.61). If you hold a wind energy development lease, the MW capacity fee will be phased in, starting when electricity begins to be generated. The MW capacity fee for years 1-20 will be calculated using the MW rate in effect when the lease is issued. The MW capacity fee for years 21-30 will be calculated using the MW rate in effect in year 21 of the lease. These rates will be phased-in as follows:
                  (1) For years 1 through 10 of the lease, plus any initial partial year, the MW capacity fee is calculated by multiplying the project's authorized MW capacity by 50 percent of the wind energy technology MW rate, as described in § 2806.62(b)(2);
                  (2) For years 11 through 20 of the lease, the MW capacity fee is calculated by multiplying the project's authorized MW capacity by 100 percent of the wind energy technology MW rate described in § 2806.62(b)(2);
                  (3) For years 21 through 30 of the lease, the MW capacity fee is calculated by multiplying the project's authorized MW capacity by 100 percent of the wind energy technology MW rate as described in § 2806.62(b)(2);

                  (4) If the lease is renewed, the MW capacity fee is calculated using the MW rates at the beginning of the renewed lease period and will remain at that rate through the initial 10 year period of the renewal term. The MW capacity fee will continue to adjust at the beginning of each subsequent 10 year period of the renewed lease term to reflect the then currently applicable MW rates; and
                  (5) If an approved POD provides for staged development, the MW capacity fee is calculated using the MW capacity approved for that stage plus any previously approved stage, multiplied by the MW rate, as described in this section.
                  (d) Scheduled rate adjustment. Under the scheduled rate adjustment (see § 2806.61), the BLM will update your per acre zone rate and MW rate as follows:
                  (1) The BLM will calculate your payments using the per acre zone rate (see § 2806.62(a)(1)) and MW rate (see § 2806.62(b)(1)) in place when your lease is issued;
                  (2) The per acre zone rate will increase every 10 years, beginning after the first 10 years, plus the initial partial year, if any, your lease is in effect, by the average annual change in the IPD-GDP for the preceding 10-year period as described in § 2806.22(b) plus 40 percent;
                  (3) The MW rate will increase by 40 percent every 10 years, beginning after the first 10 years, plus the initial partial year, if any, your lease is in effect;
                  (4) The BLM will not apply the phase-in to your MW rate under § 2806.62(c). Instead, for years 1 through 5, plus any initial partial year, the BLM will calculate the MW capacity fee by multiplying the project's authorized MW capacity by 50 percent of the applicable solar technology MW rate. This phase-in will not be applied to renewed leases; and
                  (5) If the approved POD for your project provides for staged development, the BLM will calculate the MW capacity fee using the MW capacity approved for that stage in question plus any previously approved stages, multiplied by the MW rate as described under this section.
                  [81 FR 92220, Dec. 19, 2016]
                
                
                  § 2806.66
                  Rent for support facilities authorized under separate grant(s).
                  If a wind energy development project includes separate right-of-way authorizations issued for support facilities only (administration building, groundwater wells, construction lay down and staging areas, surface water management, and control structures, etc.) or linear right-of-way facilities (pipelines, roads, power lines, etc.), rent is determined using the Per Acre Rent Schedule for linear facilities (see § 2806.20(c)).
                  [81 FR 92220, Dec. 19, 2016]
                
                
                  § 2806.68
                  Rent for energy development testing grants.
                  (a) Grant for energy site-specific testing. You must pay $100 per year for each meteorological tower or instrumentation facility location. BLM offices with approved small site rental schedules may use those fee structures if the fees in those schedules charge more than $100 per meteorological tower per year. In lieu of annual payments, you may instead pay for the entire term of the grant (3 years or less).
                  (b) Grant for energy project-area testing. You must pay $2,000 per year or $2 per acre per year for the lands authorized by the grant, whichever is greater. There is no additional rent for the installation of each meteorological tower or instrumentation facility located within the site testing and monitoring project area.
                  [81 FR 92220, Dec. 19, 2016]
                
              
              
                Other Rights-of-Way
                
                  § 2806.70
                  How will the BLM determine the payment for a grant or lease when the linear, communication use, solar energy, or wind energy payment schedules do not apply?
                  When we determine that the linear, communication use, solar, or wind energy payment schedules do not apply, we may determine your payment through a process based on comparable commercial practices, appraisals, competitive bids, or other reasonable methods. We will notify you in writing of the payment determination. If you disagree with the payment determination, you may appeal our final determination under § 2801.10.
                  [81 FR 92222, Dec. 19, 2016]
                
              
            
            
              
              Subpart 2807—Grant Administration and Operation
              
                § 2807.10
                When can I start activities under my grant?
                When you can start depends on the terms of your grant. You can start activities when you receive the grant you and BLM signed, unless the grant includes a requirement for BLM to provide a written Notice to Proceed. If your grant contains a Notice to Proceed requirement, you may not initiate construction, operation, maintenance, or termination until BLM issues you a Notice to Proceed.
              
              
                § 2807.11
                When must I contact BLM during operations?
                You must contact BLM:
                (a) At the times specified in your grant;
                (b) When your use requires a substantial deviation from the grant. You must seek an amendment to your grant under § 2807.20 and obtain the BLM's approval before you begin any activity that is a substantial deviation;
                (c) When there is a change affecting your application or grant, including, but not limited to, changes in:
                (1) Mailing address;
                (2) Partners;
                (3) Financial conditions; or
                (4) Business or corporate status;
                (d) Whenever site-specific circumstances or conditions result in the need for changes to an approved right-of-way grant or lease, POD, site plan, mitigation measures, or construction, operation, or termination procedures that are not substantial deviations in location or use authorized by a right-of-way grant or lease. Changes for authorized actions, project materials, or adopted mitigation measures within the existing, approved right-of-way area must be submitted to us for review and approval;
                (e) To identify and correct discrepancies or inconsistencies;
                (f) When you submit a certification of construction, if the terms of your grant require it. A certification of construction is a document you submit to BLM after you have finished constructing a facility, but before you begin operating it, verifying that you have constructed and tested the facility to ensure that it complies with the terms of the grant and with applicable Federal and state laws and regulations; or
                (g) When BLM requests it. You must update information or confirm that information you submitted before is accurate.
                [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92222, Dec. 19, 2016]
              
              
                § 2807.12
                If I hold a grant, for what am I liable?
                (a) If you hold a grant, you are liable to the United States and to third parties for any damage or injury they incur in connection with your use and occupancy of the right-of-way.
                (b) You are strictly liable for any activity or facility associated with your right-of-way area which BLM determines presents a foreseeable hazard or risk of damage or injury to the United States. BLM will specify in the grant any activity or facility posing such hazard or risk, and the financial limitations on damages commensurate with such hazard or risk.
                (1) BLM will not impose strict liability for damage or injury resulting primarily from an act of war, an act of God, or the negligence of the United States, except as otherwise provided by law.
                (2) As used in this section, strict liability extends to costs incurred by the Federal government to control or abate conditions, such as fire or oil spills, which threaten life, property, or the environment, even if the threat occurs to areas that are not under Federal jurisdiction. This liability is separate and apart from liability under other provisions of law.

                (3) You are strictly liable to the United States for damage or injury up to $2 million for any one incident. BLM will update this amount annually to adjust for changes in the Consumer Price Index for All Urban Consumers, U.S. City Average (CPI-U) as of July of each year (difference in CPI-U from July of one year to July of the following year), rounded to the nearest $1,000. This financial limitation does not apply to the release or discharge of hazardous substances on or near the grant, or where liability is otherwise not subject to this financial limitation under applicable law.
                (4) BLM will determine your liability for any amount in excess of the $2 million strict liability limitation (as adjusted) through the ordinary rules of negligence.
                (5) The rules of subrogation apply in cases where a third party caused the damage or injury.
                (c) If you cannot satisfy claims for injury or damage, all owners of any interests in, and all affiliates or subsidiaries of any holder of, a grant, except for corporate stockholders, are jointly and severally liable to the United States.
                (d) If BLM issues a grant to more than one person, each is jointly and severally liable.
                (e) By accepting the grant, you agree to fully indemnify or hold the United States harmless for liability, damage, or claims arising in connection with your use and occupancy of the right-of-way area.
                (f) We address liability of state, tribal, and local governments in § 2807.13 of this subpart.
                (g) The provisions of this section do not limit or exclude other remedies.
              
              
                § 2807.13
                As grant holders, what liabilities do state, tribal, and local governments have?
                (a) If you are a state, tribal, or local government or its agency or instrumentality, you are liable to the fullest extent law allows at the time that BLM issues your grant. If you do not have the legal power to assume full liability, you must repair damages or make restitution to the fullest extent of your powers.
                (b) BLM may require you to provide a bond, insurance, or other acceptable security to:
                (1) Protect the liability exposure of the United States to claims by third parties arising out of your use and occupancy of the right-of-way;
                (2) Cover any losses, damages, or injury to human health, the environment, and property incurred in connection with your use and occupancy of the right-of-way; and
                (3) Cover any damages or injuries resulting from the release or discharge of hazardous materials incurred in connection with your use and occupancy of the right-of-way.
                (c) Based on your record of compliance and changes in risk and conditions, BLM may require you to increase or decrease the amount of your bond, insurance, or security.
                (d) The provisions of this section do not limit or exclude other remedies.
              
              
                § 2807.14
                How will BLM notify me if someone else wants a grant for land subject to my grant or near or adjacent to it?
                BLM will notify you in writing when it receives a grant application for land subject to your grant or near or adjacent to it. BLM will consider your written recommendations as to how the proposed use affects the integrity of, or your ability to operate, your facilities. The notice will contain a time period within which you must respond. The notice may also notify you of additional opportunities to comment.
              
              
                § 2807.15
                How is grant administration affected if the land my grant encumbers is transferred to another Federal agency or out of Federal ownership?
                (a) If there is a proposal to transfer the land your grant encumbers to another Federal agency, BLM may, after reasonable notice to you, transfer administration of your grant for the lands BLM formerly administered to another Federal agency, unless doing so would diminish your rights. If BLM determines your rights would be diminished by such a transfer, BLM can still transfer the land, but retain administration of your grant under existing terms and conditions.

                (b) The BLM will provide reasonable notice to you if there is a proposal to transfer the land your grant encumbers out of Federal ownership. If you request, the BLM will negotiate new grant terms and conditions with you. This may include increasing the term of your grant to a perpetual grant or providing for an easement. These changes, if any, become effective prior to the time the land is transferred out of Federal ownership. The BLM may then, in conformance with existing policies and procedures:
                
                (1) Transfer the land subject to your grant or easement. In this case, administration of your grant or easement for the lands BLM formerly administered is transferred to the new owner of the land;
                (2) Transfer the land, but BLM retains administration of your grant or easement; or
                (3) Reserve to the United States the land your grant or easement encumbers, and BLM retains administration of your grant or easement.
                (c) You and the new land owner may agree to negotiate new grant terms and conditions any time after the land encumbered by your grant is transferred out of Federal ownership.
                [70 FR 21058, Apr. 22, 2005, as amended at 73 FR 65073, Oct. 31, 2008]
              
              
                § 2807.16
                Under what conditions may BLM order an immediate temporary suspension of my activities?
                (a) If BLM determines that you have violated one or more of the terms, conditions, or stipulations of your grant, we can order an immediate temporary suspension of activities within the right-of-way area to protect public health or safety or the environment. BLM can require you to stop your activities before holding an administrative proceeding on the matter.
                (b) BLM may issue the immediate temporary suspension order orally or in writing to you, your contractor or subcontractor, or to any representative, agent, or employee representing you or conducting the activity. When you receive the order, you must stop the activity immediately. BLM will, as soon as practical, confirm an oral order by sending or hand delivering to you or your agent at your address a written suspension order explaining the reasons for it.
                (c) You may file a written request for permission to resume activities at any time after BLM issues the order. In the request, give the facts supporting your request and the reasons you believe that BLM should lift the order. BLM must grant or deny your request within 5 business days after receiving it. If BLM does not respond within 5 business days, BLM has denied your request. You may appeal the denial under § 2801.10 of this part.
                (d) The immediate temporary suspension order is effective until you receive BLM's written notice to proceed with your activities.
              
              
                § 2807.17
                Under what conditions may BLM suspend or terminate my grant?
                (a) BLM may suspend or terminate your grant if you do not comply with applicable laws and regulations or any terms, conditions, or stipulations of the grant (such as rent payments), or if you abandon the right-of-way.
                (b) A grant also terminates when:
                (1) The grant contains a term or condition that has been met that requires the grant to terminate;
                (2) BLM consents in writing to your request to terminate the grant; or
                (3) It is required by law to terminate.
                (c) Your failure to use your right-of-way for its authorized purpose for any continuous 5-year period creates a presumption of abandonment. BLM will notify you in writing of this presumption. You may rebut the presumption of abandonment by proving that you used the right-of-way or that your failure to use the right-of-way was due to circumstances beyond your control, such as acts of God, war, or casualties not attributable to you.
                (d) The BLM may suspend or terminate another Federal agency's grant only if:
                (1) The terms and conditions of the Federal agency's grant allow it; or
                (2) The agency head holding the grant consents to it.
                (e) You may appeal a decision under this section under § 2801.10 of this part.
                [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92223, Dec. 19, 2016]
              
              
                § 2807.18
                How will I know that BLM intends to suspend or terminate my grant?

                (a) Before BLM suspends or terminates your grant under § 2807.17(a) of this subpart, it will send you a written notice stating that it intends to suspend or terminate your grant and giving the grounds for such action. The notice will give you a reasonable opportunity to correct any noncompliance or start or resume use of the right-of-way, as appropriate.
                
                (b) To suspend or terminate a grant issued as an easement, BLM must give you written notice and refer the matter to the Office of Hearings and Appeals for a hearing before an ALJ under 5 U.S.C. 554. No hearing is required if the grant provided by its terms for termination on the occurrence of a fixed or agreed upon condition, event, or time. If the ALJ determines that grounds for suspension or termination exist and such action is justified, BLM will suspend or terminate the grant.
              
              
                § 2807.19
                When my grant terminates, what happens to any facilities on it?

                (a) After your grant terminates, you must remove any facilities within the right-of-way within a reasonable time, as determined by BLM, unless BLM instructs you otherwise in writing, or termination is due to non-payment of rent (see § 2806.13(c) of this part).
                (b) After removing the facilities, you must remediate and restore the right-of-way area to a condition satisfactory to BLM, including the removal and clean up of any hazardous materials.
                (c) If you do not remove all facilities within a reasonable period as determined by BLM, BLM may declare them to be the property of the United States. However, you are still liable for the costs of removing them and for remediating and restoring the right-of-way area.
              
              
                § 2807.20
                When must I amend my application, seek an amendment of my grant, or obtain a new grant?
                (a) You must amend your application or seek an amendment of your grant when there is a proposed substantial deviation in location or use.
                (b) The requirements to amend an application or grant are the same as those for a new application, including paying processing and monitoring fees and rent according to §§ 2804.14, 2805.16, and 2806.10 of this part.
                (c) Any activity not authorized by your grant may subject you to prosecution under applicable law and to trespass charges under subpart 2808 of this part.
                (d) If your grant was issued prior to October 21, 1976, and there is a proposed substantial deviation in the location or use or terms and conditions of your right-of-way grant, you must apply for a new grant consistent with the remainder of this section. BLM may respond to your request in one of the following ways:

                (1) If BLM approves your application, BLM will terminate your old grant and you will receive a new grant under 43 U.S.C. 1761 et seq. and the regulations in this part. BLM may include the same terms and conditions in the new grant as were in the original grant as to annual rent, duration, and nature of interest if BLM determines, based on current land use plans and other management decisions, that it is in the public interest to do so; or
                (2) Alternatively, BLM may keep the old grant in effect and issue a new grant for the new use or location, or terms and conditions.
                (e) You must apply for a new grant to allow realignment of your railroad and appurtenant communication facilities. BLM must issue a decision within 6 months after it receives your complete application. BLM may include the same terms and conditions in the new grant as were in the original grant as to annual rent, duration, and nature of interest if:
                (1) These terms are in the public interest;
                (2) The lands are of approximately equal value; and
                (3) The lands involved are not within an incorporated community.
              
              
                § 2807.21
                May I assign or make other changes to my grant or lease?
                (a) With the BLM's approval, you may assign, in whole or in part, any right or interest in a grant or lease. Assignment actions that may require BLM approval include, but are not limited to, the following:
                (1) The transfer by the holder (assignor) of any right or interest in the grant or lease to a third party (assignee); and

                (2) Changes in ownership or other related change in control transactions involving the BLM right-of-way holder and another business entity (assignee), including corporate mergers or acquisitions, but not transactions within the same corporate family.
                
                (b) The BLM may require a grant or lease holder to file new or revised information in some circumstances that do not constitute an assignment (see subpart 2803 and §§ 2804.12(e) and 2807.11). Circumstances that would not constitute an assignment but may necessitate this filing include, but are not limited to:
                (1) Transactions within the same corporate family;
                (2) Changes in the holder's name only (see paragraph (h) of this section); and
                (3) Changes in the holder's articles of incorporation.
                (c) In order to assign a grant or lease, the proposed assignee must file an assignment application and follow the same procedures and standards as for a new grant or lease, including paying application and processing fees, and the grant must be in compliance with the terms and conditions of § 2805.12. The preliminary application review meetings and public meeting under §§ 2804.12 and 2804.25 are not required for an assignment. We will not approve any assignment until the assignor makes any outstanding payments that are due (see § 2806.13(g)).
                (d) The assignment application must also include:
                (1) Documentation that the assignor agrees to the assignment; and
                (2) A signed statement that the proposed assignee agrees to comply with and be bound by the terms and conditions of the grant that is being assigned and all applicable laws and regulations.
                (e) Your assignment is not recognized until the BLM approves it in writing. We will approve the assignment if doing so is in the public interest. Except for leases issued under subpart 2809 of this part, we may modify the grant or lease or add bonding and other requirements, including additional terms and conditions, to the grant or lease when approving the assignment, unless a modification to a lease issued under subpart 2809 of this part is required under § 2805.15(e). We may decrease rents if the new holder qualifies for an exemption (see § 2806.14) or waiver or reduction (see § 2806.15) and the previous holder did not. Similarly, we may increase rents if the previous holder qualified for an exemption or waiver or reduction and the new holder does not. If we approve the assignment, the benefits and liabilities of the grant or lease apply to the new grant or lease holder.
                (f) The processing time and conditions described at § 2804.25(d) of this part apply to assignment applications.
                (g) Only interests in issued right-of-way grants and leases are assignable. Except for applications submitted by a preferred applicant under § 2804.30(g), pending right-of-way applications do not create any property rights or other interest and may not be assigned from one entity to another, except that an entity with a pending application may continue to pursue that application even if that entity becomes a wholly owned subsidiary of a new third party.
                (h) To complete a change in name only, (i.e., when the name change in question is not the result of an underlying change in control of the right-of-way grant), the following requirements must be met:
                (1) The holder must file an application requesting a name change and follow the same procedures as for a new grant, including paying processing fees. However, the application fees (see subpart 2804 of this part) and the preliminary application review and public meetings (see §§ 2804.12 and 2804.25) are not required. The name change request must include:
                (i) If the name change is for an individual, a copy of the court order or other legal document effectuating the name change; or
                (ii) If the name change is for a corporation, a copy of the corporate resolution(s) proposing and approving the name change, a copy of the acceptance of the change in name by the State or Territory in which it is incorporated, and a copy of the appropriate resolution, order or other documentation showing the name change.
                (2) When reviewing a proposed name change only, we may determine it is necessary to:
                (i) Modify a grant issued under subpart 2804 to add bonding and other requirements, including additional terms and conditions to the grant; or

                (ii) Modify a lease issued under subpart 2809 in accordance with § 2805.15(e).
                
                (3) Your name change is not recognized until the BLM approves it in writing.
                [81 FR 92223, Dec. 19, 2016]
              
              
                § 2807.22
                How do I renew my grant or lease?
                (a) If your grant or lease specifies the terms and conditions for its renewal, and you choose to renew it, you must request a renewal from the BLM at least 120 calendar days before your grant or lease expires consistent with the renewal terms and conditions specified in your grant or lease. We will renew the grant or lease if you are in compliance with the renewal terms and conditions; the other terms, conditions, and stipulations of the grant or lease; and other applicable laws and regulations.
                (b) If your grant or lease does not specify the terms and conditions for its renewal, you may apply to us to renew the grant or lease. You must send us your application at least 120 calendar days before your grant or lease expires. In your application you must show that you are in compliance with the terms, conditions, and stipulations of the grant or lease and other applicable laws and regulations, and explain why a renewal of your grant or lease is necessary. We may approve or deny your application to renew your grant or lease.

                (c) Submit your application under paragraph (a) or (b) of this section and include the same information necessary for a new application (see subpart 2804 of this part). You must reimburse BLM in advance for the administrative costs of processing the renewal in accordance with § 2804.14 of this part.
                (d) We will review your application and determine the applicable terms and conditions of any renewed grant or lease.

                (e) BLM will not renew grants issued before October 21, 1976. If you hold such a grant and would like to continue to use the right-of-way beyond your grant's expiration date, you must apply to BLM for a new FLPMA grant (see subpart 2804 of this part). You must send BLM your application at least 120 calendar days before your grant expires.
                (f) If you make a timely and sufficient application for a renewal of your existing grant or lease, or for a new grant or lease, in accordance with this section, the existing grant does not expire until we have issued a decision to approve or deny the application.
                (g) If BLM denies your application, you may appeal the decision under § 2801.10 of this part.
                [70 FR 21058, Apr. 22, 2005, as amended at 81 FR 92223, Dec. 19, 2016]
              
            
            
              Subpart 2808—Trespass
              
                § 2808.10
                What is trespass?
                (a) Trespass is using, occupying, or developing the public lands or their resources without a required authorization or in a way that is beyond the scope and terms and conditions of your authorization. Trespass is a prohibited act.
                (b) Trespass includes acts or omissions causing unnecessary or undue degradation to the public lands or their resources. In determining whether such degradation is occurring, BLM may consider the effects of the activity on resources and land uses outside the area of the activity.
                (c) There are two kinds of trespass, willful and non-willful.
                (1) Willful trespass is voluntary or conscious trespass and includes trespass committed with criminal or malicious intent. It includes a consistent pattern of actions taken with knowledge, even if those actions are taken in the belief that the conduct is reasonable or legal.
                (2) Non-willful trespass is trespass committed by mistake or inadvertence.
              
              
                § 2808.11
                What will BLM do if it determines that I am in trespass?
                (a) BLM will notify you in writing of the trespass and explain your liability. Your liability includes:
                (1) Reimbursing the United States for all costs incurred in investigating and terminating the trespass;

                (2) Paying the rental for the lands, as provided for in subpart 2806 of this part, for the current and past years of trespass, or, where applicable, the cumulative value of the current use fee, amortization fee, and maintenance fee for unauthorized use of any BLM-administered road; and
                (3) Rehabilitating and restoring any damaged lands or resources. If you do not rehabilitate and restore the lands and resources within the time set by BLM in the notice, you will be liable for the costs the United States incurs in rehabilitating and restoring the lands and resources.
                (b) In addition to amounts you owe under paragraph (a) of this section, BLM may assess penalties as follows:
                (1) For willful or repeated non-willful trespass, the penalty is two times the rent. For roads, the penalty is two times the charges for road use, amortization, and maintenance which have accrued since the trespass began.
                (2) For non-willful trespass not resolved within 30 calendar days after receiving the written notice under paragraph (a) of this section, the penalty is an amount equal to the rent. To resolve the trespass you must meet one of the conditions identified in 43 CFR 9239.7-1. For roads, the penalty is an amount equal to the charges for road use, amortization, and maintenance which have accrued since the trespass began.

                (c) The penalty will not be less than the fee for a Processing Category 2 application (see § 2804.14 of this part) for non-willful trespass or less than three times this amount for willful or repeated non-willful trespass. You must pay whichever is the higher of:
                (1) The amount computed in paragraph (b) of this section; or
                (2) The minimum penalty amount in paragraph (c) of this section.
                (d) In addition to civil penalties under paragraph (b) of this section, you may be tried before a United States magistrate judge and fined no more than $1,000 or imprisoned for no more than 12 months, or both, for a knowing and willful trespass, as provided at 43 CFR 9262.1 and 43 U.S.C. 1733(a).
                (e) Until you comply with the requirements of 43 CFR 9239.7-1, BLM will not process any of your applications for any activities on BLM lands.
                (f) You may appeal a trespass decision under § 2801.10 of this part.
                (g) Nothing in this section limits your liability under any other Federal or state law.
              
              
                § 2808.12
                May I receive a grant if I am or have been in trespass?
                Until you satisfy your liability for a trespass, BLM will not process any applications you have pending for any activity on BLM-administered lands. A history of trespass will not necessarily disqualify you from receiving a grant. In order to correct a trespass, you must apply under the procedures described at subpart 2804 of this part. BLM will process your application as if it were a new use. Prior unauthorized use does not create a preference for receiving a grant.
              
            
            
              Subpart 2809—Competitive Process for Leasing Public Lands for Solar and Wind Energy Development Inside Designated Leasing Areas
              
                Source:
                81 FR 92224, Dec. 19, 2016, unless otherwise noted.
              
              
                § 2809.10
                General.
                (a) Lands inside designated leasing areas may be made available for solar and wind energy development through a competitive leasing offer process established by the BLM under this subpart.
                (b) The BLM may include lands in a competitive offer on its own initiative.
                (c) The BLM may solicit nominations by publishing a call for nominations under § 2809.11(a).
                (d) The BLM will generally prioritize the processing of “leases” awarded under this subpart over the processing of non-competitive “grant” applications under subpart 2804, including those that are “high priority” under § 2804.35.
              
              
                § 2809.11
                How will the BLM solicit nominations?
                (a) Call for nominations. The BLM will publish a notice in the Federal Register and may use other notification methods, such as a newspaper of general circulation in the area affected by the potential offer of public land for solar and wind energy development or the Internet; to solicit nominations and expressions of interest for parcels of land inside designated leasing areas for solar or wind energy development.
                
                (b) Nomination submission. A nomination must be in writing and must include the following:
                (1) Nomination fee. If you nominate a specific parcel of land under paragraph (a) of this section, you must also include a non-refundable nomination fee of $5 per acre. We will adjust the nomination fee once every 10 years using the change in the IPD-GDP for the preceding 10-year period and round it to the nearest half dollar. This 10 year average will be adjusted at the same time as the per acre rent schedule for linear rights-of-way under § 2806.22;
                (2) Nominator's name and personal or business address. The name of only one citizen, association, partnership, corporation, or municipality may appear as the nominator. All communications relating to leasing will be sent to that name and address, which constitutes the nominator's name and address of record; and
                (3) The legal land description and a map of the nominated lands.
                (c) We may consider informal expressions of interest suggesting lands to be included in a competitive offer. If you submit a written expression of interest, you must provide a description of the suggested lands and rationale for their inclusion in a competitive offer.
                (d) In order to submit a nomination, you must be qualified to hold a grant or lease under § 2803.10.
                (e) Nomination withdrawals. A nomination cannot be withdrawn, except by the BLM for cause, in which case all nomination monies will be refunded to the nominator.
              
              
                § 2809.12
                How will the BLM select and prepare parcels?
                (a) The BLM will identify parcels for competitive offer based on nominations and expressions of interest or on its own initiative.
                (b) The BLM and other Federal agencies, as applicable, will conduct necessary studies and site evaluation work, including applicable environmental reviews and public meetings, before offering lands competitively.
              
              
                § 2809.13
                How will the BLM conduct competitive offers?
                (a) Variety of competitive procedures available. The BLM may use any type of competitive process or procedure to conduct its competitive offer, and any method, including the use of the Internet, to conduct the actual auction or competitive bid procedure. Possible bid procedures could include, but are not limited to: Sealed bidding, oral auctions, modified competitive bidding, electronic bidding, and any combination thereof.
                (b) Notice of competitive offer. We will publish a notice in the Federal Register at least 30 days prior to the competitive offer and may use other notification methods, such as a newspaper of general circulation in the area affected by the potential right-of-way or the Internet. The Federal Register and other notices will include:
                (1) The date, time, and location, if any, of the competitive offer;
                (2) The legal land description of the parcel to be offered;
                (3) The bidding methodology and procedures to be used in conducting the competitive offer, which may include any of the competitive procedures identified in paragraph (a) of this section;
                (4) The minimum bid required (see § 2809.14(a)), including an explanation of how we determined this amount;
                (5) The qualification requirements for potential bidders (see § 2803.10);
                (6) If a variable offset (see § 2809.16) is offered:
                (i) The percent of each offset factor;
                (ii) How bidders may pre-qualify for each offset factor; and
                (iii) The documentation required to pre-qualify for each offset factor; and
                (7) The terms and conditions of the lease, including the requirements for the successful bidder to submit a POD for the lands involved in the competitive offer (see § 2809.18) and any lease mitigation requirements, including compensatory mitigation for residual impacts associated with the right-of-way.
                (c) We will notify you in writing of our decision to conduct a competitive offer at least 30 days prior to the competitive offer if you nominated lands and paid the nomination fees required by § 2809.11(b)(1).
              
              
                
                § 2809.14
                What types of bids are acceptable?
                (a) Bid submissions. The BLM will accept your bid only if:
                (1) It includes the minimum bid and at least 20 percent of the bonus bid; and
                (2) The BLM determines that you are qualified to hold a grant or lease under § 2803.10. You must include documentation of your qualifications with your bid, unless we have previously approved your qualifications under § 2809.10(d) or § 2809.11(d).
                (b) Minimum bid. The minimum bid is not prorated among all bidders, but must be paid entirely by the successful bidder. The minimum bid consists of:
                (1) The administrative costs incurred by the BLM and other Federal agencies in preparing for and conducting the competitive offer, including required environmental reviews; and
                (2) An amount determined by the authorized officer and disclosed in the notice of competitive offer. This amount will be based on known or potential values of the parcel. In setting this amount, the BLM will consider factors that include, but are not limited to, the acreage rent and megawatt capacity fee.
                (c) Bonus bid. The bonus bid consists of any dollar amount that a bidder wishes to bid in addition to the minimum bid.
                (d) If you are not the successful bidder, as defined in § 2809.15(a), the BLM will refund your bid.
              
              
                § 2809.15
                How will the BLM select the successful bidder?
                (a) The bidder with the highest total bid, prior to any variable offset, is the successful bidder and may be offered a lease in accordance with § 2805.10.
                (b) The BLM will determine the variable offsets for the successful bidder in accordance with § 2809.16 before issuing final payment terms.
                (c) Payment terms. If you are the successful bidder, you must:
                (1) Make payments by personal check, cashier's check, certified check, bank draft, or money order, or by other means deemed acceptable by the BLM, payable to the Department of the Interior—Bureau of Land Management;
                (2) By the close of official business hours on the day of the offer or such other time as the BLM may have specified in the offer notices, submit for each parcel:
                (i) Twenty percent of the bonus bid (before the offsets are applied under paragraph (b) of this section); and
                (ii) The total amount of the minimum bid specified in § 2809.14(b);
                (3) Within 15 calendar days after the day of the offer, submit the balance of the bonus bid (after the variable offsets are applied under paragraph (b) of this section) to the BLM office conducting the offer; and
                (4) Within 15 calendar days after the day of the offer, submit the acreage rent for the first full year of the solar or wind energy development lease as provided in § 2806.54(a) or § 2806.64(a), respectively. This amount will be applied toward the first 12 months acreage rent, if the successful bidder becomes the lessee.
                (d) The BLM will offer you a right-of-way lease if you are the successful bidder and:
                (1) Satisfy the qualifications in § 2803.10;
                (2) Make the payments required under paragraph (c) of this section; and
                (3) Do not have any trespass action pending against you for any activity on BLM-administered lands (see § 2808.12) or have any unpaid debts owed to the Federal Government.
                (e) The BLM will not offer a lease to the successful bidder and will keep all money that has been submitted, if the successful bidder does not satisfy the requirements of paragraph (d) of this section. In this case, the BLM may offer the lease to the next highest bidder under § 2809.17(b) or re-offer the lands under § 2809.17(d).
              
              
                § 2809.16
                When do variable offsets apply?
                (a) The successful bidder may be eligible for an offset of up to 20 percent of the bonus bid based on the factors identified in the notice of competitive offer.

                (b) The BLM may apply a variable offset to the bonus bid of the successful bidder. The notice of competitive offer will identify each factor of the variable offset, the specific percentage for each factor that would be applied to the bonus bid, and the documentation required to be provided to the BLM prior to the day of the offer to qualify for the offset. The total variable offset cannot be greater than 20 percent of the bonus bid.
                (c) The variable offset may be based on any of the following factors:
                (1) Power purchase agreement;
                (2) Large generator interconnect agreement;
                (3) Preferred solar or wind energy technologies;
                (4) Prior site testing and monitoring inside the designated leasing area;
                (5) Pending applications inside the designated leasing area;
                (6) Submission of nomination fees;
                (7) Submission of biological opinions, strategies, or plans;
                (8) Environmental benefits;
                (9) Holding a solar or wind energy grant or lease on adjacent or mixed land ownership;
                (10) Public benefits; and
                (11) Other similar factors.
                (d) The BLM will determine your variable offset prior to the competitive offer.
              
              
                § 2809.17
                Will the BLM ever reject bids or re-conduct a competitive offer?
                (a) The BLM may reject bids regardless of the amount offered. If the BLM rejects your bid under this provision, you will be notified in writing and such notice will include the reason(s) for the rejection and what refunds to which you are entitled. If the BLM rejects a bid, the bidder may appeal that decision under § 2801.10.
                (b) We may offer the lease to the next highest qualified bidder if the successful bidder does not execute the lease or is for any reason disqualified from holding the lease.
                (c) If we are unable to determine the successful bidder, such as in the case of a tie, we may re-offer the lands competitively (under § 2809.13) to the tied bidders or to all prospective bidders.
                (d) If lands offered under § 2809.13 receive no bids, we may:
                (1) Re-offer the lands through the competitive process under § 2809.13; or
                (2) Make the lands available through the non-competitive application process found in subparts 2803, 2804, and 2805 of this part, if we determine that doing so is in the public interest.
              
              
                § 2809.18
                What terms and conditions apply to leases?
                The lease will be issued subject to the following terms and conditions:
                (a) Lease term. The term of your lease includes the initial partial year in which it is issued, plus 30 additional full years. The lease will terminate on December 31 of the final year of the lease term. You may submit an application for renewal under § 2805.14(g).
                (b) Rent. You must pay rent as specified in:
                (1) Section 2806.54, if your lease is for solar energy development; or
                (2) Section 2806.64, if your lease is for wind energy development.
                (c) POD. You must submit, within 2 years of the lease issuance date, a POD that:

                (1) Is consistent with the development schedule and other requirements in the POD template posted at http://www.blm.gov; and
                (2) Addresses all pre-development and development activities.
                (d) Cost recovery. You must pay the reasonable costs for the BLM or other Federal agencies to review and approve your POD and to monitor your lease. To expedite review of your POD and monitoring of your lease, you may notify BLM in writing that you are waiving paying reasonable costs and are electing to pay the full actual costs incurred by the BLM.
                (e) Performance and reclamation bond. (1) For Solar Energy Development, you must provide a bond in the amount of $10,000 per acre prior to written approval to proceed with ground disturbing activities.
                (2) For Wind Energy Development, you must provide a bond in the amount of $10,000 per authorized turbine less than 1 MW in nameplate capacity or $20,000 per authorized turbine equal or greater than 1 MW in nameplate capacity prior to written approval to proceed with ground disturbing activities.

                (3) For testing and monitoring sites authorized under a development lease, you must provide a bond in the amount of $2,000 per site prior to receiving written approval to proceed with ground disturbing activities.
                
                (4) The BLM will adjust the solar and wind energy development bond amounts every 10 years using the change in the IPD-GDP for the preceding 10-year period rounded to the nearest $100. This 10-year average will be adjusted at the same time as the Per Acre Rent Schedule for linear rights-of-way under § 2806.22.
                (f) Assignments. You may assign your lease under § 2807.21, and if an assignment is approved, the BLM will not make any changes to the lease terms or conditions, as provided for by § 2807.21(e) except for modifications required under § 2805.15(e).
                (g) Due diligence of operations. You must start construction within 5 years and begin generation of electricity no later than 7 years from the date of lease issuance, as specified in your approved POD. A request for an extension may be granted for up to 3 years with a show of good cause and approval by the BLM.
              
              
                § 2809.19
                Applications in designated leasing areas or on lands that later become designated leasing areas.
                (a) Applications for solar or wind energy development filed on lands outside of designated leasing areas, which subsequently become designated leasing areas will:
                (1) Continue to be processed by the BLM and are not subject to the competitive leasing offer process of this subpart, if such applications are filed prior to the publication of the notice of intent or other public announcement from the BLM of the proposed land use plan amendment to designate the solar or wind leasing area; or
                (2) Remain in pending status unless withdrawn by the applicant, denied, or issued a grant by the BLM, or the subject lands become available for application or leasing under this part, if such applications are filed on or after the date of publication of the notice of intent or other public announcement from the BLM of the proposed land use plan amendment to designate the solar or wind leasing area.
                (3) Resume being processed by the BLM if your application is pending under paragraph (a)(2) of this section and the lands become available for application under § 2809.17(d)(2).
                (b) An applicant that submits a bid on a parcel of land for which an application is pending under paragraph (a)(2) of this section may:
                (1) Qualify for a variable offset under § 2809.16; and
                (2) Receive a refund for any unused application fees or processing costs if the lands identified in the application are subsequently leased to another entity under § 2809.13.
                (c) After the effective date of this regulation, the BLM will not accept a new application for solar or wind energy development inside designated leasing areas (see §§ 2804.12(b)(1) and 2804.23(e)), except as provided by § 2809.17(d)(2).
                (d) You may file a new application under part 2804 for testing and monitoring purposes inside designated leasing areas. If the BLM approves your application, you will receive a short term grant in accordance with § 2805.11(b)(2)(i) or (ii), which may qualify you for an offset under § 2809.16.
              
            
          
          
            Pt. 2810
            PART 2810—TRAMROADS AND LOGGING ROADS
            
              
                Subpart 2812—Over O. and C. and Coos Bay Revested Lands
                Sec.
                2812.0-3
                Authority.
                2812.0-5
                Definitions.
                2812.0-6
                Statement of policy.
                2812.0-7
                Cross reference.
                2812.0-9
                Information collection.
                2812.1
                Application procedures.
                2812.1-1
                Filing.
                2812.1-2
                Contents.
                2812.1-3
                Unauthorized use, occupancy, or development.
                2812.2
                Nature of permit.
                2812.2-1
                Nonexclusive license.
                2812.2-2
                Right of permittee to authorize use by third parties.
                2812.2-3
                Construction in advance of permit.
                2812.3
                Right-of-way and road use agreement.
                2812.3-1
                Rights over lands controlled by applicant.
                2812.3-2
                Other roads and rights-of-way controlled by applicant.
                2812.3-3
                Form of grant to the United States, recordation.
                2812.3-4
                Where no road use agreement is required.
                2812.3-5
                Use by the United States and its licensees of rights received from a permittee.
                2812.3-6

                Duration and location of rights granted or received by the United States.
                
                2812.3-7
                Permittee's agreement with United States respecting compensation and adjustment of road use.
                2812.4
                Arbitration and agreements.
                2812.4-1
                Agreements and arbitration between permittee and licensee respecting compensation payable by licensee to permittee for use of road.
                2812.4-2
                Compensation payable by United States to permittee for use of road.
                2812.4-3
                Agreements and arbitration between permittee and licensee respecting adjustment of road use.
                2812.4-4
                Arbitration procedure.
                2812.5
                Payment to the United States, bond.
                2812.5-1
                Payment required for O. and C. timber.
                2812.5-2
                Payment to the United States for road use.
                2812.5-3
                Bonds in connection with existing roads.
                2812.6
                Approval and terms of permit.
                2812.6-1
                Approval.
                2812.6-2
                Terms and conditions of permit.
                2812.7
                Assignment of permit.
                2812.8
                Cause for termination of permittee's rights.
                2812.8-1
                Notice of termination.
                2812.8-2
                Remedies for violations by licensee.
                2812.8-3
                Disposition of property on termination of permit.
                2812.9
                Appeals.
              
            
            
              Authority:
              43 U.S.C. 1181e, 1732, 1733, and 1740.
            
            
              Subpart 2812—Over O. and C. and Coos Bay Revested Lands
              
                Source:
                35 FR 9638, June 13, 1970, unless otherwise noted.
              
              
                § 2812.0-3
                Authority.
                Sections 303 and 310 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732, 1733, and 1740), and the Act of August 28, 1937 (43 U.S.C. 1181a and 1181b), provide for the conservation and management of the Oregon and California Railroad lands and the Coos Bay Wagon Road lands and authorize the Secretary of the Interior to issue regulations providing for the use, occupancy, and development of the public lands through permits and rights-of-way.
                [54 FR 25855, June 20, 1989]
              
              
                § 2812.0-5
                Definitions.
                Except as the context may otherwise indicate, as the terms are used in this paragraph:
                (a) Bureau means Bureau of Land Management.
                (b) Timber of the United States or federal timber means timber owned by the United States or managed by any agency thereof, including timber on allotted and tribal Indian lands in the O. and C. area.
                (c) State Director means the State Director, Bureau of Land Management, or his authorized representative.
                (d) Authorized Officer means an employee of the Bureau of Land Management to whom has been delegated the authority to take action.
                (e) O. and C. lands means the Revested Oregon and California Railroad and Reconveyed Coos Bay Wagon Road Grant Lands, other lands administered by the Bureau under the provisions of the act approved August 28, 1937, and the public lands administered by the Bureau of Land Management which are in Oregon and in and west of Range 8 E., Willamette Meridian, Oregon.
                (f) Tramroads include tramways, and wagon or motor-truck roads to be used in connection with logging, and the manufacturing of lumber; it also includes railroads to be used principally for the transportation, in connection with such activities, of the property of the owner of such railroad.
                (g) Management means police protection, fire presuppression and suppression, inspection, cruising, reforesting, thinning, stand improvement, inventorying, surveying, construction and maintenance of improvements, disposal of land, the eradication of forest insects, pests and disease, and other activities of a similar nature.
                (h) Licensee of the United States is, with respect to any road or right-of-way, any person who is authorized to remove timber or forest products from lands of the United States, or to remove timber or forest products from other lands committed by a cooperative agreement to coordinated administration with the timber of the United States over such road or right-of-way while it is covered by an outstanding permit, or while a former permittee is entitled to receive compensation for such use under the provisions of these regulations. A licensee is not an agent of the United States.
                
                (i) Direct control of a road, right-of-way, or land, by an applicant for a permit hereunder means that such applicant has authority to permit the United States and its licensees to use such road, right-of-way of land in accordance with this paragraph.
                (j) Indirect control of a road, right-of-way, or land, by an applicant hereunder means that such road, right-of-way, or land, is not directly controlled by him but is subject to use by him or by:
                (1) A principal, disclosed or undisclosed, of the applicant; or
                (2) A beneficiary of any trust or estate administered or established by the applicant; or
                (3) Any person having or exercising the right to designate the immediate destination of the timber to be transported over the right-of-way for which application is made; or
                (4) Any person who at any time has owned, or controlled the disposition of the timber to be transported over the right-of-way applied for, and during the 24 months preceding the filing of the application has disposed of such ownership or control to the applicant or his predecessor, under an agreement reserving or conferring upon the grantor the right to share directly or indirectly in the proceeds realized upon the grantee's disposal to third persons of the timber or products derived therefrom or the right to reacquire ownership or control of all or any part of the timber prior to the time when it undergoes its first mechanical alteration from the form of logs; or
                (5) Any person who stands in such relation to the applicant that there is liable to be absence of arm's length bargaining in transactions between them relating to such road, rights-of-way, or lands.
              
              
                § 2812.0-6
                Statement of policy.
                (a) The intermingled character of the O. and C. lands presents peculiar problems of management which require for their solution the cooperation between the Federal Government and the owners of the intermingled lands, particularly with respect to timber roads.
                (b) It is well established that the value of standing timber is determined in significant part by the cost of transporting the logs to the mill. Where there is an existing road which is adequate or can readily be made adequate for the removal of timber in the area, the failure to make such road available for access to all the mature and overmature timber it could tap leads to economic waste. Blocks of timber which are insufficient in volume or value to support the construction of a duplicating road may be left in the woods for lack of access over the existing road. Moreover, the duplication of an existing road reduces the value of the federal and other timber which is tapped by the existing road.
                (c) It is also clear that the Department of the Interior, which is responsible for the conservation of the resources of the O. and C. lands and is charged specifically with operating the timber lands on a sustained-yield basis, must have access to these lands for the purpose of managing them and their resources. In addition, where the public interest requires the disposition of Federal timber by competitive bidding, prospective bidders must have an opportunity to reach the timber to be sold. Likewise, where other timber is committed by cooperative agreement to coordinated administration with timber of the United States, there must be access to both.
                (d) Accordingly, to the extent that in the judgment of the authorized officer it appears necessary to accomplish these purposes, when the United States, acting through the Bureau of Land Management, grants a right-of-way across O. and C. lands to a private operator, the private operator will be required to grant to the United States for use by it and its licensees:
                (1) Rights-of-way across lands controlled directly or indirectly by him;

                (2) The right to use, to the extent indicated in §§ 2812.3-5 and 2812.3-6, any portions of the road system or rights-of-way controlled directly or indirectly by the private operator which is adequate or can economically be made adequate to accommodate the probable normal requirements of both the operator and of the United States and its licensees, and which form an integral part of or may be added to the road system with which the requested right-of-way will connect;
                
                (3) The right to extend such road system across the operator's lands to reach federal roads or timber; and
                (4) In addition, in the limited circumstances set forth in § 2812.3-2 of this subpart the right to use certain other roads and rights-of-way. The permit will describe by legal subdivisions the lands of the operator as to which the United States receives rights. In addition, the extent and duration of the rights received by the United States will be specifically stated in the permit and ordinarily will embrace only those portions of such road system, rights-of-way and lands as may be actually needed for the management and removal of federal timber, or other timber committed by a cooperative agreement to coordinated administration with timber of the United States.
                (e) When the United States or a licensee of the United States uses any portion of a permittee's road system for the removal of forest products, the permittee will be entitled to receive just compensation, including a fair share of the maintenance and amortization charges attributable to such road, and to prescribe reasonable road operating rules, in accordance with §§ 2812.3-7 to 2812.4-4.
                (f) As some examples of how this policy would be applied in particular instances, the United States may issue a permit under subpart 2812 without requesting any rights with respect to roads, rights-of-way or lands which the authorized officer finds will not be required for management of or access to Federal timber, or timber included in a cooperative agreement. Where, however, the authorized officer finds that there is a road controlled directly or indirectly by the applicant, which will be needed for such purposes and which he finds either has capacity to accommodate the probable normal requirements both of the applicant and of the Government and its licensees, or such additional capacity can be most economically provided by an investment in such road system by the Government rather than by the construction of a duplicate road, he may require, for the period of time during which the United States and its licensees will have need for the road, the rights to use the road for the marketing and management of its timber and of timber included in a cooperative agreement in return for the granting of rights-of-way across O. and C. lands, and an agreement that the road builder will be paid a fair share of the cost of the road and its maintenance. Where it appears to the authorized officer that such a road will not be adequate or cannot economically be enlarged to handle the probable normal requirements both of the private operator and of the United States and its licensees, or even where the authorized officer has reasonable doubt as to such capacity, he will not request rights over such a road. Instead, the Bureau will make provision for its own road system either by providing in its timber sale contracts that in return for the road cost allowance made in fixing the appraised value of the timber, timber purchasers will construct or extend a different road system, or by expending for such construction or by extension monies appropriated for such purposes by the Congress, or, where feasible, by using an existing duplicating road over which the Government has obtained road rights. In such circumstances, however, road cost and maintenance allowances made in the stumpage price of O. and C. timber will be required to be applied to the road which the Bureau has the right to use, and thereafter will not in any circumstances be available for amortization or maintenance costs of the applicant's road.

                (g) When a right-of-way permit is issued for a road or road system over which the United States obtains rights of use for itself and its licensees, the authorized officer will seek to agree with the applicant respecting such matters as the time, route, and specifications for the future development of the road system involved; the portion of the capital and maintenance costs of the road system to be borne by the timber to be transported over the road system by the United States and its licensees; a formula for determining the proportion of the capacity of the road system which is to be available to the United States and its licensees for the transportation of forest products; and other similar matters respecting the use of the road by the United States and its licensees and the compensation payable therefor. To the extent that any such matter is not embraced in such an agreement, it will be settled by negotiation between the permittee and the individual licensees of the United States who use the road, and, in the event of their disagreement, by private arbitration between them in accordance with the laws of the State of Oregon.
                (h) The authorized officer may in his discretion, issue short term right-of-way permits for periods not exceeding three years, subject to one-year extensions in his discretion. Such permits shall specify the volume of timber which may be carried over the right-of-way and the area from which such timber may be logged. The permits shall be revocable by the authorized officer, the State Director, or the Secretary for violation of their terms and conditions or of these regulations or if hazardous conditions result from the construction, maintenance or use of the rights-of-way by the permittees or those acting under their authority. As a condition for the granting of such permits, the applicant must comply with §§ 2812.3-1 and 2812.3-3 of this subpart to the extent that rights-of-way and road use rights are needed to remove government timber offered for sale in the same general area during the period for which the short term right-of-way is granted.
                (i) The authorized officer may, in his discretion, issue to private operators rights-of-way across O. and C. lands, needed for the conduct of salvage operations, for a period not to exceed five years. A salvage operation as used in this paragraph means the removal of trees injured or killed by windstorms, insect infestation, disease, or fire, together with any adjacent green timber needed to make an economic logging show. As a condition of the granting of such rights-of-way, the operator will be required, when the authorized officer deems it necessary, to grant to the United States and its licensees for the conduct of salvage operations on O. and C. lands for a period not to exceed five years, rights-of-way across lands controlled directly or indirectly by him and to grant the right to use to the extent indicated in §§ 2812.3-5 and 2812.3-6 any portions of the road system controlled directly or indirectly by the private operator which is adequate or can economically be made adequate to accommodate the requirements of both the operator and of the United States and its licensees.
                [35 FR 9637, June 13, 1970, as amended at 41 FR 21642, May 27, 1976]
              
              
                § 2812.0-7
                Cross reference.
                For disposal of timber or material to a trespasser, see § 9239.0-9 of this chapter.
              
              
                § 2812.0-9
                Information collection.
                The information collection requirements contained in part 2810 of Group 2800 have been approved by the Office of Management and Budget under 44 U.S.C. 3507 and assigned clearance numbers 1004-0102 and 1004-0107. The information is being collected to permit the authorized officer to determine if use of the public lands should be granted for rights-of-way grants or temporary use permits. The information will be used to make this determination. A response is required to obtain a benefit.
                [60 FR 57072, Nov. 13, 1995]
              
              
                § 2812.1
                Application procedures.
              
              
                § 2812.1-1
                Filing.
                (a) An application for a permit for a right-of-way over the O. and C. lands must be submitted in duplicate on a form prescribed by the Director and filed in the appropriate district office. Application forms will be furnished upon request.
                (b) Any application filed hereunder, including each agreement submitted by the applicant as a part thereof or as a condition precedent to the issuance of a permit, may be withdrawn by the applicant by written notice delivered to the authorized officer prior to the time the permit applied for has been issued to, and accepted by, the applicant.
                [35 FR 9637, June 13, 1970, as amended at 41 FR 21642, May 27, 1976]
              
              
                § 2812.1-2
                Contents.

                (a) An individual applicant and each member of any unincorporated association which is an applicant must state in the application whether he is a native born or a naturalized citizen of the United States. Naturalized citizens will be required to furnish evidence of naturalization pursuant to the provisions of § 2802.1-4.
                (b) An application by a private corporation must be accompanied by two copies of its articles of incorporation, one of which must be certified by the proper official of the company under its corporate seal, or by the secretary of the State where organized. A corporation organized in a State other than Oregon must submit a certificate issued by the State of Oregon attesting that the corporation is authorized to transact business within that State. The requirements of this paragraph shall be deemed satisfied if the corporation, having once filed the required documents, makes specific reference to the date and case number of such previous applications, states what changes, if any, have been made since the prior filings, and includes a statement that the right of the company to do business in the State of Oregon has not lapsed or terminated.

                (c) Where the application is for a right-of-way on any portion of which the applicant proposes to construct a road, it must be accompanied by two copies of a map prepared on a scale of 4 inches or 8 inches to the mile. Showing the survey of the right-of-way so that it may be accurately located on the ground. The map should comply with the following requirements, except as the authorized officer may waive in any particular instance all or any of such requirements:
                
                
                  Courses and distances of the center line of the right-of-way should be given; the courses referred to the true meridian and the distance in feet and decimals thereof. The initial and terminal points of the survey must be accurately connected by course and distance to the nearest readily identifiable corner of the public land surveys, or, if there be no such corner within two miles, then connected to two permanent and prominent monuments or natural objects. All subdivisions of the public lands surveys, any part of which is within the limits of the survey, should be shown in their entirety, based upon the official subsisting plat with subdivisions, section, township, and range clearly marked. The width of the right-of-way should be given; and if not of uniform width, the locations and amount of change must be definitely shown. There shall also be a statement on the face of or appended to the map indicating the grade and usable width of the road to be constructed, the type of material which will be used for the surface, the type and extent of the drainage facilities, and the type of construction and estimated capacity of any bridges. The map should bear upon its face the statement of the person who made the survey, if any, and the certificate of the applicant; such statement and certificate should be as set out in Forms as approved by the Director.
                
                
                (d) Where the application is for the use of an existing road, a map adequate to show the location thereof will be required, together with a statement of the specific nature and location of any proposed improvements to such road. A blank map suitable for most cases may be procured from the appropriate district forester.
                (e) Every application for a right-of-way must also be accompanied by a diagram indicating the roads and rights-of-way which form an integral part of the road system with which the requested right-of-way will connect, the portions of such road system which the applicant directly controls within the meaning of § 2812.0-5(i), the portions thereof which the applicant indirectly controls within the meaning of § 2812.0-5(j), and the portions thereof as to which the applicant has no control within the meaning of such sections. As to the portions over which the applicant has no control, he must furnish a statement showing for the two years preceding the date of the filing of the application, all periods of time that he had direct or indirect control thereof, and the date and nature of any changes in such control. The diagram shall also contain the name of the person whom the applicant believes directly controls any portion of such road system which the applicant does not directly control. Where a right-of-way for a railroad is involved, the applicant must indicate which portions of the right-of-way will be available for use as truck roads upon the removal of the rails and ties and the probable date of such removal. Blank diagram forms, suitable for most cases, may be obtained from the appropriate district forester.
              
              
                
                § 2812.1-3
                Unauthorized use, occupancy, or development.
                Any use, occupancy, or development of the Revested Oregon and California Railroad and Reconveyed Coos Bay Wagon Road Grant Lands (O&C) lands (as is defined in 43 CFR 2812.0-5(e)), for tramroads without an authorization pursuant to this subpart, or which is beyond the scope and specific limitations of such an authorization, or that cause unnecessary or undue degradation, is prohibited and shall constitute a trespass as defined in § 2808.10 of this chapter. Anyone determined by the authorized officer to be in violation of this section shall be notified of such trespass in writing and shall be liable to the United States for all costs and payments determined in the same manner as set forth in subpart 2808 of this chapter.
                [70 FR 21078, Apr. 22, 2005]
              
              
                § 2812.2
                Nature of permit.
              
              
                § 2812.2-1
                Nonexclusive license.
                Permits for rights-of-way for tramroads, do not constitute easements, and do not confer any rights on the permittee to any material for construction or other purposes except, in accordance with the provisions of §§ 2812.6-2 and 2812.8-3, such materials as may have been placed on such lands by a permittee. The permits are merely nonexclusive licenses to transport forest products owned by the permittee. Such permits may be canceled pursuant to § 2812.8.
              
              
                § 2812.2-2
                Right of permittee to authorize use by third parties.

                A permittee may not authorize other persons to use the right-of-way for the transportation of forest products which are not owned by the permittee. Any person, other than the permittee or a licensee of the United States who desires to use the right-of-way for such purposes, is required to make application therefor and to comply with all the provisions of these regulations relating to applications and applicants: Provided, however, That upon the request of a permittee the authorized officer may, with respect to an independent contractor who desires to use such right-of-way for the transportation of forest products owned by such independent contractor and derived from timber or logs acquired by him from such permittee, waive the requirements of this sentence. Where the right-of-way involved has been substantially improved by the holder of an outstanding permit, any subsequent permit issued for the same right-of-way will be conditioned upon the subsequent permittee's agreement while the prior permit is outstanding, to be bound by the road rules of and to pay fair compensation to, the prior permittee, such rules and compensation to be agreed upon by the prior and subsequent permittee in accordance with the procedures and standards established by the regulations in §§ 2812.4-1, 2812.4-3, and 2812.4-4 of this subpart.
              
              
                § 2812.2-3
                Construction in advance of permit.
                The authorized officer may grant an applicant authority to construct improvements on a proposed right-of-way prior to a determination whether the permit should issue. Such advance authority shall not be construed as any representation or commitment that a permit will issue. Upon demand by the authorized officer, the applicant will fully and promptly comply with all the requirements imposed under and by this paragraph. Advance construction will not be authorized unless and until applicant has complied with §§ 2812.1-1, 2812.1-2, 2812.3-1 and 2812.5-1.
              
              
                § 2812.3
                Right-of-way and road use agreement.
              
              
                § 2812.3-1
                Rights over lands controlled by applicant.
                Where, in the judgment of the authorized officer, it appears necessary in order to carry out the policy set forth in § 2812.0-6, he may require the applicant, as a condition precedent to the issuance of the permit:

                (a) To grant to the United States, for use by it and its licensees and permittees, rights-of-way across lands in the O. and C. area directly controlled by the applicant; and as to lands in such area which are indirectly controlled by him, either to obtain such rights for the United States or to make a showing satisfactory to the authorized officer that he has negotiated therefor in good faith and to waive as to the United States, its licensees and permittees any exclusive or restricted right he may have to such lands as are indirectly controlled by him.
                (b) In addition, to agree to permit the United States and its licensees, upon the payment of fair compensation as hereinafter provided, to use under the terms and conditions of this paragraph such portion as the applicant directly controls of the road system and rights-of-way which are an integral part of or may be added to the road system with which the right-of-way applied for will connect, and as to the portions of such road system or rights-of-way as the applicant indirectly controls, either to obtain such rights for the United States and its licensees or to make a showing satisfactory to the authorized officer that he has negotiated therefor in good faith and, in such latter circumstance, to waive as to the United States and its licensees any exclusive or restricted right he may have in such portion of the road system and rights-of-way.
              
              
                § 2812.3-2
                Other roads and rights-of-way controlled by applicant.
                In addition to the private road systems and rights-of-way described in § 2812.3-1 in the event the applicant controls directly or indirectly other roads or rights-of-way in any O. and C. area where the authorized officer of the Bureau finds that, as of the time of filing or during the pendency of the application, the United States is unreasonably denied access to its timber for management purposes or where, as of such time, competitive bidding by all prospective purchasers of timber managed by the Bureau in the O. and C. area, or of other Federal timber intermingled with or adjacent to such timber, is substantially precluded by reason of the applicant's control, direct or indirect, of such roads or rights-of-way, the authorized officer may require the applicant to negotiate an agreement granting to the United States and its licensees the right to use, in accordance with the terms and conditions of this paragraph such portion of such roads or rights-of-way as may be necessary to accommodate such management or competitive bidding.
              
              
                § 2812.3-3
                Form of grant to the United States, recordation.
                Any grant of rights to the United States under this section shall be executed on a form prescribed by the Director which shall constitute and form a part of any permit issued upon the application involved. The applicant shall record such agreement in the office of land records of the county or counties in which the roads, rights-of-way, or lands, subject to the agreement are located, and submit evidence of such recordation to the appropriate district manager.
              
              
                § 2812.3-4
                Where no road use agreement is required.
                Where, in the judgment of the authorized officer, it is consistent with the policy set forth in subpart 2811 he may issue a permit without requesting the applicant to grant any rights to the United States under this paragraph.
              
              
                § 2812.3-5
                Use by the United States and its licensees of rights received from a permittee.
                The use by the United States and its licensees of any of the rights received from a permittee hereunder shall be limited to that which is necessary for management purposes, or to reach, by the most reasonably direct route, involving the shortest practicable use of the permittee's road system, a road or highway which is suitable for the transportation of forest products in the type and size of vehicle customarily used for such purposes and which is legally available for public use for ingress to and the removal of forest products from Government lands or from other lands during such periods of time as the timber thereon may be committed by a cooperative agreement to coordinated administration with timber of the United States. However, the type and size of vehicle which may be used by the licensee on the permittee's road shall be governed by §§ 2812.3-7 and 2812.4-3.
              
              
                § 2812.3-6
                Duration and location of rights granted or received by the United States.

                The rights-of-way granted by the United States under any permit issued under § 2812.6, subject to the provisions of § 2812.7, will be for a stated term or terms which may vary for each portion of the right-of-way granted; such term or terms will normally be coincident with the probable period of use for the removal of forest products by the permittee and any successor in interest of the various portions of the right-of-way requested. In the same manner the permit will also state the duration of the rights of the United States to use and to permit its licensees to use, and the location by legal subdivisions of, each of the various portions, if any, of the roads, rights-of-way, and lands which a permittee hereunder authorizes the United States and its licensees to use; and, similarly, the duration of such rights received by the United States will normally be coincident with the probable period of use for the removal of forest products, by the United States and its existing and prospective licensees, of such roads, rights-of-way, and lands.
              
              
                § 2812.3-7
                Permittee's agreement with United States respecting compensation and adjustment of road use.

                (a) Where the United States receives rights over any road, right-of-way, or lands, controlled directly or indirectly by a permittee, the authorized officer will seek to arrive at an advance agreement with the permittee respecting any or all of such matters as the time, route, and specifications for the development of the road system in the area; the total volume of timber to be moved over such road system, and the proportion of such timber which belongs to the United States or is embraced in a cooperative agreement for coordinated management with timber of the United States managed by the Bureau; the consequent proportion of the capital costs of the road system to be borne by such timber of the United States or embraced in such cooperative agreement; the period of time over, or rate at which, the United States or its licensees shall be required to amortise such capital cost; provisions for road maintenance; the use in addition to the uses set forth in § 2812.3-5 which the United States and its licensees may make of the road system involved, a formula for determining the proportionate capacity of the road system or portions thereof which shall be available to the United States and its licensees for the transportation of forest products; the amount and type of insurance to be carried, and the type of security to be furnished by licensees of the United States who use such road; and such other similar matters as the authorized officer may deem appropriate. To the extent necessary to fulfill the obligations of the United States under any such advance agreement, subsequent contracts for the sale of timber managed by the Bureau and tapped by such road system, and subsequent cooperative agreements for the coordinated management of such timber with other timber, will contain such provisions as may be necessary or appropriate to require such licensees to comply with the terms of the advance agreement. Where such an advance agreement between the United States and the permittee includes provisions relating to the route and specifications for extensions of the road system involved, the authorized officer may agree that upon the filing of proper applications in the future the applicant or his successor in interest shall receive the necessary permits for such road extensions as may cross lands managed by the Bureau: Provided, however, That the applicant shall have substantially complied with the terms of such advance agreement and of the outstanding permits theretofore issued to him.
                (b) The provisions of § 2812.4 shall not be applicable to any matters embraced in an agreement made pursuant to this section.
              
              
                § 2812.4
                Arbitration and agreements.
              
              
                § 2812.4-1
                Agreements and arbitration between permittee and licensee respecting compensation payable by licensee to permittee for use of road.

                (a) In the event the United States exercises the rights received from a permittee hereunder to license a person to remove forest products over any road, right-of-way, or lands of the permittee or of his successor in interest, to the extent that such matters are not covered by an agreement under § 2812.3-7 of this subpart, such licensee will be required to pay the permittee or his successor in interest such compensation and to furnish him such security, and to carry such liability insurance as the permittee or his successor in interest and the licensee may agree upon. If the parties do not agree, then upon the written request of either party delivered to the other party, the matter shall be referred to and finally determined by arbitration in accordance with the procedures established by § 2812.4-4. During the pendency of such arbitration proceedings the licensee shall be entitled to use the road, right-of-way, or lands involved upon payment, or tender thereof validly maintained, to the permittee of an amount to be determined by the authorized officer and upon the furnishing to the permittee of a corporate surety bond in an amount equal to the difference between the amount fixed by the authorized officer and the amount sought by the permittee. The licensee shall also, as a condition of use in such circumstances, maintain such liability insurance in such amounts covering any additional hazard and risk which might accrue by reason of the licensee's use of the road, as the authorized officer may prescribe.
                (b) The arbitrators shall base their award as to the compensation to be paid by the licensee to the permittee or his successor in interest upon the amortization of the replacement costs for a road of the type involved, including in such replacement costs an extraordinary cost peculiar to the construction of the particular road involved and subtracting therefrom any capital investment made by the United States or its licensees in the particular road involved or in improvements thereto used by and useful to the permittee or his successor in interest plus a reasonable interest allowance on the resulting cost figure, taking into account the risk involved, plus costs of maintenance if furnished by the permittee or his successor, including costs of gates and gateman. In arriving at the amortization item, the arbitrators shall take into account the probable period of time, past and present, during which such road may be in existence, and the volume of timber which has been moved and the volume of timber currently merchantable, which probably will be moved from all sources over such road. The arbitrators shall also take into account the extent to which the use which the licensee might otherwise economically make of the road system is limited by § 2812.3-5. In addition, the arbitrators may fix the rate at which payments shall be made by the licensee during his use of the road. The arbitrators shall require the licensee to provide adequate bond, cash deposit, or other security to indemnify the permittee or his successor in interest against failure of the licensee to comply with the terms of the award and against damage to the road not incident to normal usage and for any other reasonable purpose, and also to carry appropriate liability insurance covering any additional hazard and risks which may accrue by reason of the licensee's use of the road.
                (c) Where improvements or additions are required to enable a licensee to use a road or right-of-way to remove timber or forest products, the cost of such improvements will be allowable to the licensee.
                (d) The full value at current stumpage prices will be allocable against a licensee for all timber to be cut, removed, or destroyed by the licensee on a permittee's land in the construction or improvement of the road involved.
              
              
                § 2812.4-2
                Compensation payable by United States to permittee for use of road.

                In the event the United States itself removes forest products over any road or right-of-way of the permittee or his successor in interest, the United States, if there has been no agreement under § 2812.3-7 covering the matter, shall pay to the permittee or his successor in interest reasonable compensation as determined by the State Director, who shall base his determination upon the same standards established by this paragraph for arbitrators in the determination of the compensation to be paid by a licensee to a permittee: Provided, however, That no bond or other security or liability insurance is to be required of the United States. When the United States constructs or improves a road on a permittee's land or right-of-way it shall pay to the permittee the full value at current stumpage prices of all timber of the permittee cut, removed, or destroyed in the construction or maintenance of such road or road improvements. Current stumpage prices shall be determined by the application of the standard appraisal formula, used in appraising O. and C. timber for sale, to the volume and grade of timber. Such volume and grade shall be determined by a cruise made by the permittee or, at his request, by the authorized officer. If either the permittee or the authorized officer does not accept the cruise made by the other, the volume and grade shall be determined by a person or persons acceptable both to the permittee and the State Director.
              
              
                § 2812.4-3
                Agreements and arbitration between permittee and licensee respecting adjustment of road use.
                (a) When the United States exercises the right received under this paragraph to use or to license any person to use a road of a permittee, the permittee or his successor in interest shall not unreasonably obstruct the United States or such licensee in such use. If there has been no agreement under § 2812.3-7 covering such matters, the permittee shall have the right to prescribe reasonable operating regulations, to apply uniformly as between the permittee and such licensee, covering the use of such road for such matters as speed and load limits, scheduling of hauls during period of use by more than one timber operator, coordination of peak periods of use, and such other matters as are reasonably related to safe operations and protection of the road; if the capacity of such road should be inadequate to accommodate the use thereof which such licensee and permittee desire to make concurrently, they shall endeavor to adjust their respective uses by agreement.
                (b) If the permittee and such licensee are unable to agree as to the reasonableness of such operating regulations or on the adjustment of their respective uses where the capacity of the road is inadequate to accommodate their concurrent use, then upon the written request of either party delivered to the other party, the matter shall be referred to and finally determined by arbitration in accordance with the procedures established by § 2812.4-4.
                (c) The arbitrators may make such disposition of a dispute involving the reasonableness of such operating regulations as appears equitable to them, taking into account the capacity and the construction of the road and the volume of use to which it will be subjected. In the determination of a dispute arising out of the inadequacy of the capacity of a road to accommodate the concurrent use by a permittee and a licensee, the arbitrators may make such disposition thereof as appears equitable to them, taking into account, among other pertinent facts, the commitments of the permittee and the licensee with respect to the cutting and removal of the timber involved and the disposition of the products derived therefrom; the extent to which each of the parties may practicably satisfy any of the aforesaid commitments from other timber currently controlled by him; the past normal use of such road by the permittee; the extent to which federal timber has contributed to the amortization of the capital costs of such road; and the extent to which the United States or its licensees have enlarged the road capacity.
              
              
                § 2812.4-4
                Arbitration procedure.

                (a) Within 10 days after the delivery of a written request for arbitration under § 2812.4-1 or § 2812.4-3 of this subpart each of the parties to the disagreement shall appoint an arbitrator and the two arbitrators thus appointed shall select a third arbitrator. If either party fails to appoint an arbitrator as provided herein, the other party may apply to a court of record of the State of Oregon for the appointment of such an arbitrator, as provided by the laws of such State. If within ten days of the appointment of the second of them, the original two arbitrators are unable to agree upon a third arbitrator who will accept the appointment, either party may petition such a court of record of the State of Oregon for the appointment of a third arbitrator. Should any vacancy occur by reason of the resignation, death or inability of one or more of the arbitrators to serve, the vacancy shall be filled according to the procedures applicable to the appointment of the arbitrator whose death, disability, or other inability to serve, created the vacancy.
                (b) By mutual agreement, the parties may submit to a single arbitration proceeding controversies arising under both §§ 2812.4-1 and 2812.4-3.
                (c) The arbitrators shall hear and determine the controversy and make, file, and serve their award in accordance with the substantive standards prescribed in §§ 2812.4-1 and 2812.4-3, for the type of controversy involved and in accordance with the procedures established by the laws of the State of Oregon pertaining to arbitration proceedings. A copy of the award shall also be served at the same time upon the authorized officer or the State Director, either personally or by registered mail.
                (d) Costs of the arbitration proceedings shall be assessed by the arbitrators against either or both of the parties, as may appear equitable to the arbitrators, taking into account the original contentions of the parties, the ultimate decision of the arbitrators and such other matter as may appear relevant to the arbitrators.
                [35 FR 9638, June 13, 1970, as amended at 41 FR 21642, May 27, 1976]
              
              
                § 2812.5
                Payment to the United States, bond.
              
              
                § 2812.5-1
                Payment required for O. and C. timber.
                An applicant will be required to pay to the Bureau of Land Management, in advance of the issuance of the permit, the full stumpage value as determined by the authorized officer of the estimated volume of all timber to be cut, removed, or destroyed, on O. and C. lands in the construction or operation of the road.
              
              
                § 2812.5-2
                Payment to the United States for road use.

                (a) A permittee shall pay a basic fee of $5 per year per mile or fraction thereof for the use of any existing road or of any road constructed by the permittee upon the right-of-way. If the term of the permit is for 5 years or less, the entire basic fee must be paid in advance of the issuance of the permit. If the term of the permit is longer than 5 years, the basic fee for each 5-year period or for the remainder of the last period, if less than 5 years, must be paid in advance at 5-year intervals: Provided, however, That in those cases where the permittee has executed under §§ 2812.3-1 to 2812.3-5 an agreement respecting the use of roads, rights-of-way or lands, no such basic fee shall be paid: Provided further, This paragraph shall not apply where payment for road use is required under § 2812.3-1(b).

                (b) Where the permittee receives a right to use a road constructed or acquired by the United States, which road is under the administrative jurisdiction of the Bureau of Land Management, the permittee will be required to pay to the United States a fee to be determined by the authorized officer who may also fix the rate at which payments shall be made by the permittee during his use of the road. The authorized officer shall base his determination upon the amortization of the replacement costs for a road of the type involved, together with a reasonable interest allowance on such costs plus costs of maintenance if furnished by the United States and any extraordinary costs peculiar to the construction or acquisition of the particular road. In the case of federally acquired or constructed access roads, an allowance representing a reasonable allocation for recreational or other authorized uses shall be deducted from the replacement costs of the road before the amortization item is computed. A similar allowance and deduction shall be made in cases involving roads constructed as a part of a timber sale contract when, and if, subsequent to completion of such contract any such road becomes subject to recreational or other authorized uses. In arriving at the amortization item, the authorized officer shall take into account the probable period of time, past and present, during which such road may be in existence, and the volume of timber which has been moved, and the volume of timber currently merchantable which probably will be moved from all sources over such road: Provided, however, That this subdivision shall not apply where the permittee transports forest products purchased from the United States through the Bureau of Land Management, or where payment for such road use to another permittee is required under this subpart 2812: Provided further, That where the United States is entitled to charge a fee for the use of a road, the authorized officer may waive such fee if the permittee grants to the United States and its licensees the right to use, without charge, permittee's roads of approximately equal value as determined under the methods provided in this subdivision and § 2812.4-1(b), as may be applicable.

                (c) If an application is filed to use a road built on O. and C. lands by the applicant or his predecessor in interest under a permit which has expired, the authorized officer may issue a new permit which provides that as to such road the applicant's road use payments shall be determined in accordance with paragraph (b) of this section except that he shall be required to pay a road use fee which is adequate to amortize only his proportionate share of any capital improvements which have been or may be placed on the road by the United States or its licensees together with a reasonable interest allowance thereon plus cost of maintenance if furnished by the United States: Provided, however, That if the application is for use of a road which has been built by a predecessor in interest the permit shall provide that the applicant may use the road only for the purpose of reaching the lands of the predecessor in interest that were served by the road. As a condition for the granting of such a permit, the applicant must comply with §§ 2812.3-1 to 2812.3-5 to the extent that rights-of-way and road use rights are needed to manage lands of the United States or to remove timber therefrom.
              
              
                § 2812.5-3
                Bonds in connection with existing roads.
                An applicant for permit or a permittee desiring to use an existing road owned or controlled by the United States, shall prior to such use post a bond on a form prescribed by the Director. The amount of the bond shall be determined by the authorized officer but in no event less than five hundred dollars ($500) per mile or fraction thereof. The bond shall be executed by an approved corporate surety, or the permittee may deposit an equivalent amount in cash or negotiable securities of the United States and the bond shall be conditioned upon compliance with subpart 2812 and the terms and conditions of the permit.
              
              
                § 2812.6
                Approval and terms of permit.
              
              
                § 2812.6-1
                Approval.
                (a) Upon the applicant's compliance with the appropriate provisions of this paragraph and if it is determined that the approval of the application will be in the public interest, the authorized officer may, in his discretion, issue an appropriate permit, upon a form prescribed by the Director.
                (b) The authorized officer may waive the requirements of §§ 2812.1-2 (c) and (e) and 2812.5-3 in the case of a natural person who applies for a right-of-way for not to exceed a period of twelve weeks. Not more than one such waiver shall be allowed in each consecutive twelve calendar months on behalf of or for the benefit of the same person.
              
              
                § 2812.6-2
                Terms and conditions of permit.
                (a) As to all permits: Every permittee shall agree:

                (1) To comply with the applicable regulations in effect as of the time when the permit is issued and, as to the permittee's roads as to which the United States has received rights under §§ 2812.3-1 to 2812.3-5 with such additional regulations as may be issued from time to time relating to the use of roads for the purpose of access by properly licensed hunters and fishermen and by other recreationalists to lands of the United States in the O. and C. area which are suitable for such recreational purposes, where such use will not unreasonably interfere with the use of the road by the permittee for the transportation of forest products or unduly enhance the risk of fire, collision, or other hazards on such road and on lands in the vicinity thereof. If, notwithstanding the request of the authorized officer that the permittee allow use of a road in conformity with such additional regulations the permittee shall unreasonably withhold his assent, the authorized officer shall refer the disagreement through the proper channels to the Director of the Bureau for his consideration, and, if the Director concurs in the conclusion of the authorized officer and if the matter is still in dispute, he shall refer the matter to the Secretary of the Interior for his consideration. In the event of the Secretary's concurrence in the conclusions of the authorized officer, and if the permittee nevertheless unreasonably withholds such assent, the United States may institute such judicial proceedings as may be appropriate to enforce said regulations.
                (2) Not to cut, remove, or destroy any timber not previously purchased on the right-of-way without having first obtained specific authority from the authorized officer and making payment therefor.
                (3) To take adequate precaution to prevent forest, brush, and grass fires; to endeavor with all available personnel to suppress any fire originating on or threatening the right-of-way on which a road is being used or constructed by the permittee or any fire caused by the permittee; to do no burning on or near the right-of-way without State permit during the seasons that permits are required and in no event to set fire on or near the right-of-way that will result in damage to any natural resource or improvement.
                (4) To submit to arbitration proceedings and to be bound by the resulting arbitral awards, pursuant to §§ 2812.4-1, 2812.4-3, and 2812.4-4.
                (5) In the event that the United States acquires by purchase or eminent domain the land or any interest therein, over which there passes a road which the United States has acquired the right to use under §§ 2812.3-1 to 2812.3-5 of this subpart to waive compensation for the value of the road, equivalent to the proportion that the amount the United States has contributed bears to the total actual cost of construction of the road. Such contribution shall include any investment in or amortization of the cost of such road, or both, as the case may be, made by the United States or a licensee either by way of direct expenditures upon such road, or by way of payment by the United States or a licensee to the permittee, or by way of allowance made by the United States to the permittee in any timber sales contract for such amortization or capital investment.
                (6) To construct all roads and other improvements as described in the application for the permit, except as the authorized officer may authorize modification or abandonment of any such proposed construction.
                (7) To use the permit and right-of-way afforded subject to all valid existing rights, to such additional rights-of-way as may be granted under this paragraph to a reservation of rights-of-way for ditches and canals constructed under authority of the United States.
                (8) Not to discriminate against any employee or applicant for employment because of race, creed, color, or national origin, and to require an identical provision to be included in all subcontracts.

                (9) Except as the authorized officer may otherwise permit or direct to clean up and remove from the road and right-of-way within six months after the expiration or other termination of the permit, all debris, refuse, and waste material which may have resulted from his operations and use of said road; to repair all damage to said road resulting directly or indirectly from his use thereof; and to remove therefrom all structures, timbers, and other objects that may have been installed or placed thereon by him in connection with said operations or use; Provided, however, That the road and all usable road improvements shall be left in place.
                (10) Upon request of an authorized officer, to submit to the Bureau within 30 days with permission to publish, the detailed terms and conditions, including the fee which the permittee will ask as a condition of such licensee's use for the removal of forest products over any road or right-of-way which the United States and its licensees have acquired a right to use under §§ 2812.1-3 to 2812.1-5.

                (11) To grant to the United States, upon request of an authorized officer in lieu of the rights-of-way across legal subdivisions granted pursuant to §§ 2812.1-3 to 2812.1-5, such permanent easements on specifically described locations as may be necessary to permit the Bureau to construct roads on such legal subdivisions with appropriated funds: Provided, That at the time of the grant of such permanent easements the Bureau shall release, except for necessary connecting spur roads, the rights-of-way across such legal subdivisions previously granted: Provided further, That if the United States builds a road on such permanent easements it shall pay for any timber of the permittee which is cut, removed, or destroyed in accordance with § 2812.4-2. The authorized officer shall waive the requirement under this paragraph, however, if the permittee makes a satisfactory showing to the authorized officer that he does not own a sufficient interest in the land to grant a permanent easement, and that he has negotiated therefor in good faith without success.
                (b) As to permits for the use of an existing road: In addition, every permittee to whom a permit is issued for the use of an existing road is required to agree:
                (1) To maintain such a road in an adequate and satisfactory condition or to arrange therefor with the other users of the road. In the absence of satisfactory performance, the authorized officer may have such maintenance work performed as may be necessary in his judgment, determine the proportionate share allocable to each user, and collect the cost thereof from the parties or the sureties on the bonds furnished by said parties.
                (2) Upon the expiration or other termination of his right to its use, to leave said road and right-of-way in at least as good a condition as existed prior to the commencement of his use.
              
              
                § 2812.7
                Assignment of permit.
                Any proposed assignment of a permit must be submitted in duplicate, within 90 days after the date of its execution, to the authorized officer for approval, accompanied by the same showing and undertaking by the assignee as is required of an applicant by §§ 2812.1-2 and 2812.3-1 to 2812.3-5, and must be supported by a stipulation that the assignee agrees to comply with and be bound by the terms and conditions of the permit and the applicable regulations of the Department of the Interior in force as of the date of such approval of the assignment.
                [35 FR 9638, June 13, 1970, as amended at 41 FR 21642, May 27, 1976]
              
              
                § 2812.8
                Cause for termination of permittee's rights.
              
              
                § 2812.8-1
                Notice of termination.
                (a) The authorized officer in his discretion may elect upon 30 days' notice to terminate any permit or right-of-way issued under this paragraph if:
                (1) In connection with the application made therefor, the applicant represented any material fact knowing the same to be false or made such representation in reckless disregard of the truth; or
                (2) A permittee, subsequent to the issuance of a permit or right-of-way to him, represents any material fact to the Bureau, in accordance with any requirement of such permit or this paragraph, knowing such representation to be false, or makes such representation in reckless disregard of the truth.
                (b) The authorized officer in his discretion may elect to terminate any permit or right-of-way issued under this paragraph, if the permittee shall fail to comply with any of the provisions of such regulations or make defaults in the performance or obligation of any of the conditions of the permit, and such failure or default shall continue for 60 days after service of written notice thereof by the authorized officer.
                (c) Notice of such termination shall be served personally or by registered mail upon the permittee, shall specify the misrepresentation, failure or default involved, and shall be final, subject, however, to the permittee's right of appeal.

                (d) Termination of the permit and of the right-of-way under this section shall not operate to terminate any right granted to the United States pursuant to this paragraph, nor shall it affect the right of the permittee, after the termination of his permit and right-of-way to receive compensation and to establish road operating rules with respect to roads controlled by him which the United States has the right to use and to permit its licensees to use; nor shall it relieve the permittee of his duty under this paragraph, to submit to and be bound by arbitration pursuant to §§ 2812.4-1, 2812.4-3, and 2812.4-4.
              
              
                § 2812.8-2
                Remedies for violations by licensee.
                (a) No licensee of the United States will be authorized to use the roads of a permittee except under the terms of a timber sale contract or a cooperative agreement with the United States which will require the licensee to comply with all the applicable provisions of this paragraph, and any agreements or awards made pursuant thereto. If a licensee fails to comply with the regulations, agreements, or awards, the authorized officer will take such action as may be appropriate under the provisions of the timber sale contract or cooperative agreement.
                (b) A permittee who believes that a licensee is violating the provisions of such a timber sale contract or cooperative agreement pertaining to use of the permittee's roads, rights-of-way, or lands, may petition the authorized officer, setting forth the grounds for his belief, to take such action against the licensee as may be appropriate under the contract or the cooperative agreement. In such event the permittee shall be bound by the decision of the authorized officer, subject, however, to a right of appeal pursuant to § 2812.9 and subject, further, to the general provisions of law respecting review of administrative determinations. In the alternative, a permittee who believes that a licensee has violated the terms of the timber sale contract or cooperative agreement respecting the use of the permittee's roads may proceed against the licensee in any court of competent jurisdiction to obtain such relief as may be appropriate in the premises.
              
              
                § 2812.8-3
                Disposition of property on termination of permit.
                Upon the expiration or other termination of the permittee's rights, in the absence of an agreement to the contrary, the permittee will be allowed 6 months in which to remove or otherwise dispose of all property or improvements, other than the road and usable improvements to the road, placed by him on the right-of-way, but if not removed within this period, all such property and improvements shall become the property of the United States.
              
              
                § 2812.9
                Appeals.
                An appeal pursuant to part 4 of 43 CFR Subtitle A, may be taken from any final decision of the authorized officer, to the Board of Land Appeals, Office of the Secretary.
                [41 FR 29123, July 15, 1976]
              
            
          
          
            Pt. 2880
            PART 2880—RIGHTS-OF-WAY UNDER THE MINERAL LEASING ACT
            
              
                Subpart 2881—General Information
                Sec.
                2881.2
                What is the objective of BLM's right-of-way program?
                2881.5
                What acronyms and terms are used in the regulations in this part?
                2881.7
                Scope.
                2881.9
                Severability.
                2881.10
                How do I appeal a BLM decision issued under the regulations in this part?
                2881.11
                When do I need a grant from BLM for an oil and gas pipeline?
                2881.12
                When do I need a TUP for an oil and gas pipeline?
              
              
                Subpart 2882—Lands Available for MLA Grants and TUPs
                2882.10
                What lands are available for grants or TUPs?
              
              
                Subpart 2883—Qualifications for Holding MLA Grants and TUPs
                2883.10
                Who may hold a grant or TUP?
                2883.11
                Who may not hold a grant or TUP?
                2883.12
                How do I prove I am qualified to hold a grant or TUP?
                2883.13
                What happens if BLM issues me a grant or TUP and later determines that I am not qualified to hold it?
                2883.14
                What happens to my application, grant, or TUP if I die?
              
              
                Subpart 2884—Applying For MLA Grants or TUPs
                2884.10
                What should I do before I file my application?
                2884.11
                What information must I submit in my application?
                2884.12

                What is the processing fee for a grant or TUP application?
                
                2884.13
                Who is exempt from paying processing and monitoring fees?
                2884.14
                When does BLM reevaluate the processing and monitoring fees?
                2884.15
                What is a Master Agreement (Processing Category 5) and what information must I provide to BLM when I request one?
                2884.16
                What provisions do Master Agreements contain and what are their limitations?
                2884.17
                How will BLM process my Processing Category 6 application?
                2884.18
                What if there are two or more competing applications for the same pipeline?
                2884.19
                Where do I file my application for a grant or TUP?
                2884.20
                What are the public notification requirements for my application?
                2884.21
                How will BLM process my application?
                2884.22
                Can BLM ask me for additional information?
                2884.23
                Under what circumstances may BLM deny my application?
                2884.24
                What fees do I owe if BLM denies my application or if I withdraw my application?
                2884.25
                What activities may I conduct on BLM lands covered by my application for a grant or TUP while BLM is processing my application?
                2884.26
                When will BLM issue the grant or TUP when the lands are managed by two or more Federal agencies?
                2884.27
                What additional requirement is necessary for grants or TUPs for pipelines 24 or more inches in diameter?
                2884.30
                Showing of good cause.
              
              
                Subpart 2885—Terms and Conditions of MLA Grants and TUPs
                2885.10
                When is a grant or TUP effective?
                2885.11
                What terms and conditions must I comply with?
                2885.12
                What rights does a grant or TUP convey?
                2885.13
                What rights does the United States retain?
                2885.14
                What happens if I need a right-of-way wider than 50 feet plus the ground occupied by the pipeline and related facilities?
                2885.15
                How will BLM charge me rent?
                2885.16
                When do I pay rent?
                2885.17
                What happens if I do not pay rents and fees or if I pay the rents or fees late?
                2885.18
                When must I make estimated rent payments to BLM?
                2885.19
                What is the rent for a linear right-of-way grant?
                2885.20
                How will the BLM calculate my rent for linear rights-of-way the Per Acre Rent Schedule covers?
                2885.21
                How must I make rental payments for a linear grant or TUP?
                2885.22
                How may I make rental payments when land encumbered by my term or perpetual linear grant is being transferred out of Federal ownership?
                2885.23
                How will BLM calculate rent for communication uses ancillary to a linear grant, TUP, or other use authorization?
                2885.24
                If I hold a grant or TUP, what monitoring fees must I pay?
                2885.25
                When do I pay monitoring fees?
              
              
                Subpart 2886—Operations on MLA Grants and TUPs
                2886.10
                When can I start activities under my grant or TUP?
                2886.11
                Who regulates activities within my right-of-way or TUP area?
                2886.12
                When must I contact BLM during operations?
                2886.13
                If I hold a grant or TUP, for what am I liable?
                2886.14
                As grant or TUP holders, what liabilities do state, tribal, and local governments have?
                2886.15
                How is grant or TUP administration affected if the BLM land my grant or TUP encumbers is transferred to another Federal agency or out of Federal ownership?
                2886.16
                Under what conditions may BLM order an immediate temporary suspension of my activities?
                2886.17
                Under what conditions may BLM suspend or terminate my grant or TUP?
                2886.18
                How will I know that BLM intends to suspend or terminate my grant or TUP?
                2886.19
                When my grant or TUP terminates, what happens to any facilities on it?
              
              
                Subpart 2887—Amending, Assigning, or Renewing MLA Grants and TUPs
                2887.10
                When must I amend my application, seek an amendment of my grant or TUP, or obtain a new grant or TUP?
                2887.11
                May I assign or make other changes to my grant or TUP?
                2887.12
                How do I renew my grant?
              
              
                Subpart 2888—Trespass
                2888.10
                What is trespass?
                2888.11
                May I receive a grant if I am or have been in trespass?
              
            
            
              Authority:
              30 U.S.C. 185 and 189, and 43 U.S.C. 1732(b), 1733, and 1740.
            
            
              Source:
              70 FR 21078, Apr. 22, 2005, unless otherwise noted.
            
            
              
              Subpart 2881—General Information
              
                § 2881.2
                What is the objective of BLM's right-of-way program?
                It is BLM's objective to grant rights-of-way under the regulations in this part to any qualified individual, business, or government entity and to direct and control the use of rights-of-way on public lands in a manner that:
                (a) Protects the natural resources associated with Federal lands and adjacent lands, whether private or administered by a government entity;
                (b) Prevents unnecessary or undue degradation to public lands;
                (c) Promotes the use of rights-of-way in common considering engineering and technological compatibility, national security, and land use plans; and
                (d) Coordinates, to the fullest extent possible, all BLM actions under the regulations in this part with state and local governments, interested individuals, and appropriate quasi-public entities.
              
              
                § 2881.5
                What acronyms and terms are used in the regulations in this part?
                (a) Acronyms. Unless an acronym is listed in this section, the acronyms listed in part 2800 of this chapter apply to this part. As used in this part:
                
                  MLA means the Mineral Leasing Act of 1920, as amended (30 U.S.C. 185).
                
                  TAPS means the Trans-Alaska Oil Pipeline System.
                
                  TUP means a temporary use permit.
                (b) Terms. Unless a term is defined in this part, the defined terms in part 2800 of this chapter apply to this part. As used in this part, the term:
                
                  Act means section 28 of the Mineral Leasing Act of 1920, as amended (30 U.S.C. 185).
                
                  Actual costs means the financial measure of resources the Federal government expends or uses in processing a right-of-way application or in monitoring the construction, operation, and termination of a facility authorized by a grant or permit. Actual costs include both direct and indirect costs, exclusive of management overhead costs.
                
                  Casual use means activities ordinarily resulting in no or negligible disturbance of the public lands, resources, or improvements. Examples of casual use include: Surveying, marking routes, and collecting data to prepare applications for grants or TUPs.
                
                  Facility means an improvement or structure, whether existing or planned, that is, or would be, owned and controlled by the grant or TUP holder within the right-of-way or TUP area.
                
                  Federal lands means all lands owned by the United States, except lands:
                (1) In the National Park System;
                (2) Held in trust for an Indian or Indian tribe; or
                (3) On the Outer Continental Shelf.
                
                  Grant means any authorization or instrument BLM issues under section 28 of the Mineral Leasing Act, 30 U.S.C. 185, authorizing a nonpossessory, nonexclusive right to use Federal lands to construct, operate, maintain, or terminate a pipeline. The term includes those authorizations and instruments BLM and its predecessors issued for like purposes before November 16, 1973, under then existing statutory authority. It does not include authorizations issued under FLPMA (43 U.S.C. 1761 et seq.).
                
                  Monitoring means those actions, subject to § 2886.11 of this part, that the Federal government performs to ensure compliance with the terms, conditions, and stipulations of a grant or TUP.
                (1) For Monitoring Categories 1 through 4, the actions include inspecting construction, operation, maintenance, and termination of permanent or temporary facilities and protection and rehabilitation activities until the holder completes rehabilitation of the right-of-way or TUP area and BLM approves it;
                (2) For Monitoring Category 5 (Master Agreements), those actions agreed to in the Master Agreement; and
                (3) For Monitoring Category 6, those actions agreed to between BLM and the applicant before BLM issues the grant or TUP.
                
                  Oil or gas means oil, natural gas, synthetic liquid or gaseous fuels, or any refined product produced from them.
                
                  Pipeline means a line crossing Federal lands for transportation of oil or gas. The term includes feeder lines, trunk lines, and related facilities, but does not include a lessee's or lease operator's production facilities located on its oil and gas lease.
                
                
                  Pipeline system means all facilities, whether or not located on Federal lands, used by a grant holder in connection with the construction, operation, maintenance, or termination of a pipeline.
                
                  Production facilities means a lessee's or lease operator's pipes and equipment used on its oil and gas lease to aid in extracting, processing, and storing oil or gas. The term includes:
                (1) Storage tanks and processing equipment;
                (2) Gathering lines upstream from such tanks and equipment, or in the case of gas, upstream from the point of delivery; and
                (3) Pipes and equipment, such as water and gas injection lines, used in the production process for purposes other than carrying oil and gas downstream from the wellhead.
                
                  Related facilities means those structures, devices, improvements, and sites, located on Federal lands, which may or may not be connected or contiguous to the pipeline, the substantially continuous use of which is necessary for the operation or maintenance of a pipeline, such as:
                (1) Supporting structures;
                (2) Airstrips;
                (3) Roads;
                (4) Campsites;
                (5) Pump stations, including associated heliports, structures, yards, and fences;
                (6) Valves and other control devices;
                (7) Surge and storage tanks;
                (8) Bridges;
                (9) Monitoring and communication devices and structures housing them;
                (10) Terminals, including structures, yards, docks, fences, and storage tank facilities;
                (11) Retaining walls, berms, dikes, ditches, cuts and fills; and
                (12) Structures and areas for storing supplies and equipment.
                
                  Right-of-way means the Federal lands BLM authorizes a holder to use or occupy under a grant.
                
                  Substantial deviation means a change in the authorized location or use which requires:
                (1) Construction or use outside the boundaries of the right-of-way or TUP area; or
                (2) Any change from, or modification of, the authorized use. Examples of substantial deviation include: Adding equipment, overhead or underground lines, pipelines, structures, or other facilities not included in the original grant or TUP.
                
                  Temporary use permit or TUP means a document BLM issues under 30 U.S.C. 185 that is a revocable, nonpossessory privilege to use specified Federal lands in the vicinity of and in connection with a right-of-way, to construct, operate, maintain, or terminate a pipeline or to protect the environment or public safety. A TUP does not convey any interest in land.
                
                  Third party means any person or entity other than BLM, the applicant, or the holder of a right-of-way authorization.
              
              
                § 2881.7
                Scope.
                (a) What do these regulations apply to? The regulations in this part apply to:
                (1) Issuing grants and TUPs for pipelines to transport oil or gas, and administering, amending, assigning, renewing, and terminating them;
                (2) All grants and permits BLM and its predecessors previously issued under section 28 of the Act; and
                (3) Pipeline systems, or parts thereof, within a Federal oil and gas lease owned by:
                (i) A party who is not the lessee or lease operator; or
                (ii) The lessee or lease operator which are downstream from a custody transfer metering device.
                (b) What don't these regulations apply to? The regulations in this part do not apply to:
                (1) Production facilities on an oil and gas lease which operate for the benefit of the lease. The lease authorizes these production facilities;
                (2) Pipelines crossing Federal lands under the jurisdiction of a single Federal department or agency other than BLM, including bureaus and agencies within the Department of the Interior;
                (3) Authorizations BLM issues to Federal agencies for oil or gas transportation under § 2801.6 of this chapter; or

                (4) Authorizations BLM issues under Title V of the Federal Land Policy and Management Act of 1976 (see part 2800 of this chapter).
                (c) Notwithstanding the definition of “grant” in section 2881.5 of this subpart, the regulations in this part apply, consistent with 43 U.S.C. 1652(c), to any authorization issued by the Secretary of the Interior or his or her delegate under 43 U.S.C. 1652(b) for the Trans-Alaska Oil Pipeline System.
              
              
                § 2881.9
                Severability.
                If a court holds any provisions of the regulations in this part or their applicability to any person or circumstances invalid, the remainder of these rules and their applicability to other people or circumstances will not be affected.
              
              
                § 2881.10
                How do I appeal a BLM decision issued under the regulations in this part?
                (a) You may appeal a BLM decision issued under the regulations in this part in accordance with part 4 of this title.
                (b) All BLM decisions under this part remain in effect pending appeal unless the Secretary of the Interior rules otherwise, or as noted in this part. You may petition for a stay of a BLM decision under this part with the Office of Hearings and Appeals, Department of the Interior. Unless otherwise noted in this part, BLM will take no action on your application while your appeal is pending.
              
              
                § 2881.11
                When do I need a grant from BLM for an oil and gas pipeline?
                You must have a BLM grant under 30 U.S.C. 185 for an oil or gas pipeline or related facility to cross Federal lands under:
                (a) BLM's jurisdiction; or
                (b) The jurisdiction of two or more Federal agencies.
              
              
                § 2881.12
                When do I need a TUP for an oil and gas pipeline?
                You must obtain a TUP from BLM when you require temporary use of more land than your grant authorizes in order to construct, operate, maintain, or terminate your pipeline, or to protect the environment or public safety.
              
            
            
              Subpart 2882—Lands Available for MLA Grants and TUPs
              
                § 2882.10
                What lands are available for grants or TUPs?

                (a) For lands BLM exclusively manages, we use the same criteria to determine whether lands are available for grants or TUPs as we do to determine whether lands are available for FLPMA grants (see subpart 2802 of this chapter).
                (b) BLM may require common use of a right-of-way and may restrict new grants to existing right-of-way corridors where safety and other considerations allow. Generally, BLM land use plans designate right-of-way corridors.

                (c) Where a proposed oil or gas right-of-way involves lands managed by two or more Federal agencies, see § 2884.26 of this part.
              
            
            
              Subpart 2883—Qualifications for Holding MLA Grants and TUPs
              
                § 2883.10
                Who may hold a grant or TUP?
                To hold a grant or TUP under these regulations, you must be:
                (a)(1) A United States citizen, an association of such citizens, or a corporation, partnership, association, or similar business entity organized under the laws of the United States, or of any state therein; or
                (2) A state or local government; and
                (b) Financially and technically able to construct, operate, maintain, and terminate the proposed facilities.
              
              
                § 2883.11
                Who may not hold a grant or TUP?
                Aliens may not acquire or hold any direct or indirect interest in grants or TUPs, except that they may own or control stock in corporations holding grants or TUPs if the laws of their country do not deny similar or like privileges to citizens of the United States.
              
              
                § 2883.12
                How do I prove I am qualified to hold a grant or TUP?

                (a) If you are a private individual, BLM requires no proof of citizenship with your application;
                
                (b) If you are a partnership, corporation, association, or other business entity, submit the following information, as applicable, in your application:
                (1) Copies of the formal documents creating the business entity, such as articles of incorporation, and including the corporate bylaws;
                (2) Evidence that the party signing the application has the authority to bind the applicant;

                (3) The name, address, and citizenship of each participant (e.g., partner, associate, or other) in the business entity;
                (4) The name, address, and citizenship of each shareholder owning 3 percent or more of each class of shares, and the number and percentage of any class of voting shares of the business entity which such shareholder is authorized to vote;
                (5) The name and address of each affiliate of the business entity;
                (6) The number of shares and the percentage of any class of voting stock owned by the business entity, directly or indirectly, in any affiliate controlled by the business entity; and
                (7) The number of shares and the percentage of any class of voting stock owned by an affiliate, directly or indirectly, in the business entity controlled by the affiliate.
                (c) If you have already supplied this information to BLM and the information remains accurate, you only need to reference the existing or previous BLM serial number under which it is filed.
              
              
                § 2883.13
                What happens if BLM issues me a grant or TUP and later determines that I am not qualified to hold it?
                If BLM issues you a grant or TUP, and later determines that you are not qualified to hold it, BLM will terminate your grant or TUP under 30 U.S.C. 185(o). You may appeal this decision under § 2881.10 of this part.
              
              
                § 2883.14
                What happens to my application, grant, or TUP if I die?
                (a) If an applicant or grant or TUP holder dies, any inheritable interest in the application, grant, or TUP will be distributed under state law.
                (b) If the distributee of a grant or TUP is not qualified to hold a grant or TUP under § 2883.10 of this subpart, BLM will recognize the distributee as grant or TUP holder and allow the distributee to hold its interest in the grant or TUP for up to two years. During that period, the distributee must either become qualified or divest itself of the interest.
              
            
            
              Subpart 2884—Applying for MLA Grants or TUPs
              
                § 2884.10
                What should I do before I file my application?
                (a) When you determine that a proposed oil and gas pipeline system would cross Federal lands under BLM jurisdiction, or under the jurisdiction of two or more Federal agencies, you should notify BLM.
                (b) Before filing an application with BLM, we encourage you to make an appointment for a preapplication meeting with the appropriate personnel in the BLM field office nearest the lands you seek to use. During the preapplication meeting BLM can:
                (1) Identify potential routing and other constraints;
                (2) Determine whether or not the lands are located within a designated or existing right-of-way corridor;
                (3) Tentatively schedule the processing of your proposed application;
                (4) Provide you information about qualifications for holding grants and TUPs, and inform you of your financial obligations, such as processing and monitoring costs and rents; and
                (5) Identify any work which will require obtaining one or more TUPs.
                (c) BLM may share this information with Federal, state, tribal, and local government agencies to ensure that these agencies are aware of any authorizations you may need from them.
                (d) BLM will keep confidential any information in your application that you mark as “confidential” or “proprietary” to the extent allowed by law.
              
              
                § 2884.11
                What information must I submit in my application?

                (a) File your application on Form SF-299 or as part of an Application for Permit to Drill or Reenter (BLM Form 3160-3) or Sundry Notice and Report on Wells (BLM Form 3160-5), available from any BLM office. Provide a complete description of the project, including:
                (1) The exact diameters of the pipes and locations of the pipelines;
                (2) Proposed construction and reclamation techniques; and
                (3) The estimated life of the facility.

                (b) File with BLM copies of any applications you file with other Federal agencies, such as the Federal Energy Regulatory Commission (see 18 CFR chapter I), for licenses, certificates, or other authorities involving the right-of-way.
                (c) BLM may ask you to submit additional information beyond that required in the form to assist us in processing your application. This information may include:
                (1) A list of any Federal and state approvals required for the proposal;
                (2) A description of alternative route(s) and mode(s) you considered when developing the proposal;
                (3) Copies of, or reference to, all similar applications or grants you have submitted, currently hold, or have held in the past;
                (4) A statement of the need and economic feasibility of the proposed project;

                (5) The estimated schedule for constructing, operating, maintaining, and terminating the project (a POD). Your POD must be consistent with the development schedule and other requirements as noted on the POD template for oil and gas pipelines at http://www.blm.gov;
                
                (6) A map of the project, showing its proposed location and showing existing facilities adjacent to the proposal;
                (7) A statement certifying that you are of legal age and authorized to do business in the state(s) where the right-of-way would be located, and that you have submitted correct information to the best of your knowledge;
                (8) A statement of the environmental, social, and economic effects of the proposal;
                (9) A statement of your financial and technical capability to construct, operate, maintain, and terminate the project;
                (10) Proof that you are a United States citizen; and
                (11) Any other information BLM considers necessary to process your application.
                (d) Before BLM reviews your application for a grant, grant amendment, or grant renewal, you must submit the following information and material to ensure that the facilities will be constructed, operated, and maintained as common carriers under 30 U.S.C. 185(r):
                (1) Conditions for, and agreements among, owners or operators to add pumping facilities and looping, or otherwise to increase the pipeline or terminal's throughput capacity in response to actual or anticipated increases in demand;
                (2) Conditions for adding or abandoning intake, offtake, or storage points or facilities; and
                (3) Minimum shipment or purchase tenders.
                (e) If conditions or information affecting your application change, promptly notify BLM and submit to BLM in writing the necessary changes to your application. BLM may deny your application if you fail to do so.
                [70 FR 21078, Apr. 22, 2005, as amended at 81 FR 92226, Dec. 19, 2016]
              
              
                § 2884.12
                What is the processing fee for a grant or TUP application?

                (a) You must pay a processing fee with the application to cover the costs to the Federal Government of processing your application before the Federal Government incurs them. Subject to applicable laws and regulations, if processing your application will involve Federal agencies other than the BLM, your fee may also include the reasonable costs estimated to be incurred by those Federal agencies. Instead of paying the BLM a fee for the estimated work of other Federal agencies in processing your application, you may pay other Federal agencies directly for the costs estimated to be incurred by them in processing your application. The fees for Processing Categories 1 through 4 are one-time fees and are not refundable. The fees are categorized based on an estimate of the amount of time that the Federal Government will expend to process your application and issue a decision granting or denying the application.
                
                (b) There is no processing fee if work is estimated to take 1 hour or less. Processing fees are based on categories. We update the processing fees for Categories 1 through 4 in the schedule each calendar year, based on the previous year's change in the IPD-GDP, as measured second quarter to second quarter. We will round these changes to the nearest dollar. We will update Category 5 processing fees as specified in the Master Agreement. These processing categories and the estimated range of Federal work hours for each category are:
                
                  Processing Categories
                  
                    Processing category
                    Federal work hours involved
                  
                  
                    (1) Applications for new grants or TUPs, assignments, renewals, and amendments to existing grants or TUPs
                    Estimated Federal work hours are >1 ≤8.
                  
                  
                    (2) Applications for new grants or TUPs, assignments, renewals, and amendments to existing grants or TUPs
                    Estimated Federal work hours are >8 ≤24.
                  
                  
                    (3) Applications for new grants or TUPs, assignments, renewals, and amendments to existing grants or TUPs
                    Estimated Federal work hours are >24 ≤36.
                  
                  
                    (4) Applications for new grants or TUPs, assignments, renewals, and amendments to existing grants or TUPs
                    Estimated Federal work hours are >36 ≤50.
                  
                  
                    (5) Master Agreements
                    Varies.
                  
                  
                    (6) Applications for new grants or TUPs, assignments, renewals, and amendments to existing grants or TUPs
                    Estimated Federal work hours are >50.
                  
                

                (c) You may obtain a copy of the current schedule from any BLM State, district, or field office or by writing: U.S. Department of the Interior, Bureau of Land Management, 20 M Street SE., Room 2134LM, Washington, DC 20003. The BLM also posts the current schedule at http://www.blm.gov.
                
                (d) After an initial review of your application, BLM will notify you of the processing category into which your application fits. You must then submit the appropriate payment for that category before BLM begins processing your application. Your signature on a cost recovery Master Agreement constitutes your agreement with the processing category decision. If you disagree with the category that BLM has determined for your application, you may appeal the decision under § 2881.10 of this part. If you paid the processing fee and you appeal a Processing Category 1 through 4 or a Processing Category 6 determination to IBLA, BLM will process your application while the appeal is pending. If IBLA finds in your favor, you will receive a refund or adjustment of your processing fee.
                (e) In processing your application, BLM may determine at any time that the application requires preparing an EIS. If this occurs, BLM will send you a decision changing your processing category to Processing Category 6. You may appeal the decision under § 2881.10 of this part.
                (f) If you hold an authorization relating to TAPS, BLM will send you a written statement seeking reimbursement of actual costs within 60 calendar days after the close of each quarter. Quarters end on the last day of March, June, September, and December. In processing applications and administering authorizations relating to TAPS, the Department of the Interior will avoid unnecessary employment of personnel and needless expenditure of funds.
                [70 FR 21078, Apr. 22, 2005, as amended at 81 FR 92226, Dec. 19, 2016]
              
              
                § 2884.13
                Who is exempt from paying processing and monitoring fees?
                You are exempt from paying processing and monitoring fees if you are a state or local government or an agency of such a government and BLM issues the grant for governmental purposes benefitting the general public. If your principal source of revenue results from charges you levy on customers for services similar to those of a profit-making corporation or business, you are not exempt.
              
              
                § 2884.14
                When does BLM reevaluate the processing and monitoring fees?

                BLM reevaluates the processing and monitoring fees (see § 2885.23 of this part) for each category and the categories themselves within 5 years after they go into effect and at 10-year intervals after that. When reevaluating processing and monitoring fees, BLM considers all factors that affect the fees, including, but not limited to, any changes in:
                (a) Technology;
                
                (b) The procedures for processing applications and monitoring grants;
                (c) Statutes and regulations relating to the right-of-way program; or
                (d) The IPD-GDP.
              
              
                § 2884.15
                What is a Master Agreement (Processing Category 5) and what information must I provide to BLM when I request one?

                (a) A Master Agreement (Processing Category 5) is a written agreement covering processing and monitoring fees (see § 2885.23 of this part) negotiated between BLM and you that involves multiple BLM grant or TUP approvals for projects within a defined geographic area.
                (b) Your request for a Master Agreement must:
                (1) Describe the geographic area covered by the Agreement and the scope of the activity you plan;
                (2) Include a preliminary work plan. This plan must state what work you must do and what work BLM must do to process your application. Both parties must periodically update the work plan, as specified in the Agreement, and mutually agree to the changes;
                (3) Contain a preliminary cost estimate and a timetable for processing the application and completing the project;
                (4) State whether you want the Agreement to apply to future applications in the same geographic area that are not part of the same project(s); and
                (5) Contain any other relevant information that BLM needs to process the application.
              
              
                § 2884.16
                What provisions do Master Agreements contain and what are their limitations?
                (a) A Master Agreement:
                (1) Specifies that you must comply with all applicable laws and regulations;
                (2) Describes the work you will do and the work BLM will do to process the application;
                (3) Describes the method of periodic billing, payment, and auditing;
                (4) Describes the processes, studies, or evaluations you will pay for;
                (5) Explains how BLM will monitor the grant and how BLM will recover monitoring costs;
                (6) Describes existing agreements between the BLM and other Federal agencies for cost reimbursement;
                (7) Contains provisions allowing for periodic review and updating, if required;
                (8) Contains specific conditions for terminating the Agreement; and
                (9) Contains any other provisions BLM considers necessary.
                (b) BLM will not enter into any Agreement that is not in the public interest.
                [70 FR 21078, Apr. 22, 2005, as amended at 81 FR 92227, Dec. 19, 2016]
              
              
                § 2884.17
                How will BLM process my Processing Category 6 application?
                (a) For Processing Category 6 applications, you and the BLM must enter into a written agreement that describes how we will process your application. The final agreement consists of a work plan, a financial plan, and a description of any existing agreements you have with other Federal agencies for cost reimbursement associated with such application.
                (b) In processing your application, BLM will:
                (1) Determine the issues subject to analysis under NEPA;
                (2) Prepare a preliminary work plan;
                (3) Develop a preliminary financial plan, which estimates the actual costs of processing your application and monitoring your project;
                (4) Discuss with you:
                (i) The preliminary plans and data;
                (ii) The availability of funds and personnel;
                (iii) Your options for the timing of processing and monitoring fee payments; and
                (iv) Financial information you must submit; and
                (5) Complete final scoping and develop final work and financial plans which reflect any work you have agreed to do. BLM will also present you with the final estimate of the costs you must reimburse the United States, including the cost for monitoring the project.

                (c) BLM retains the option to prepare any environmental documents related to your application. If BLM allows you to prepare any environmental documents and conduct any studies that BLM needs to process your application, you must do the work following BLM standards. For this purpose, you and BLM may enter into a written agreement. BLM will make the final determinations and conclusions arising from such work.
                (d) BLM will periodically, as stated in the agreement, estimate processing costs for a specific work period and notify you of the amount due. You must pay the amount due before BLM will continue working on your application. If your payment exceeds the costs that the United States incurred for the work, BLM will either adjust the next billing to reflect the excess, or refund you the excess under 43 U.S.C. 1734. You may not deduct any amount from a payment without BLM's prior written approval.
                (e) We may collect funds to reimburse the Federal Government for reasonable costs for processing applications and other documents under this part relating to the Federal lands.
                [70 FR 21078, Apr. 22, 2005, as amended at 81 FR 92227, Dec. 19, 2016]
              
              
                § 2884.18
                What if there are two or more competing applications for the same pipeline?
                (a) If there are two or more competing applications for the same pipeline and your application is in:
                (1) Processing Categories 1 through 4. You must reimburse the Federal Government for processing costs as if the other application or applications had not been filed.
                (2) Processing Category 6. You are responsible for processing costs identified in your application. If BLM cannot readily separate costs, such as costs associated with preparing environmental analyses, you and any competing applicants must pay an equal share or a proportion agreed to in writing among all applicants and BLM. If you agree to share costs that are common to your application and that of a competing applicant, and the competitor does not pay the agreed upon amount, you are liable for the entire amount due. The applicants must pay the entire processing fee in advance. BLM will not process the application until we receive the advance payments.
                (b) Who determines whether competition exists? BLM determines whether the applications are compatible in a single right-of-way or are competing applications to build the same pipeline.

                (c) If we determine that competition exists, we will describe the procedures for a competitive bid through a bid announcement in the Federal Register and may use other notification methods, such as a newspaper of general circulation or the Internet. We may offer lands through a competitive process on our own initiative.
                [70 FR 21078, Apr. 22, 2005, as amended at 81 FR 92227, Dec. 19, 2016]
              
              
                § 2884.19
                Where do I file my application for a grant or TUP?
                (a) If BLM has exclusive jurisdiction over the lands involved, file your application with the BLM Field Office having jurisdiction over the lands described in the application.
                (b) If another Federal agency has exclusive jurisdiction over the land involved, file your application with that agency and refer to its regulations for its requirements.
                (c) If there are no BLM-administered lands involved, but the lands are under the jurisdiction of two or more Federal agencies, you may file your application at the BLM office in the vicinity of the pipeline. BLM will notify you where to direct future communications about the pipeline.
                (d) If two or more Federal agencies, including BLM, have jurisdiction over the lands in the application, file it at any BLM office having jurisdiction over a portion of the Federal lands. BLM will notify you where to direct future communications about the pipeline.
              
              
                § 2884.20
                What are the public notification requirements for my application?

                (a) When the BLM receives your application, it will publish a notice in the Federal Register and may use other notification methods, such as a newspaper of general circulation in the vicinity of the lands involved or the Internet. If we determine the pipeline(s) will have only minor environmental impacts, we are not required to publish this notice. The notice will, at a minimum, contain:
                (1) A description of the pipeline system; and
                (2) A statement of where the application and related documents are available for review.
                (b) BLM will send copies of the published notice for review and comment to the:
                (1) Governor of each state within which the pipeline system would be located;
                (2) Head of each local or tribal government or jurisdiction within which the pipeline system would be located; and
                (3) Heads of other Federal agencies whose jurisdiction includes lands within which the pipeline system would be located.
                (c) If your application involves a pipeline that is 24 inches or more in diameter, BLM will also send notice of the application to the appropriate committees of Congress in accordance with 30 U.S.C. 185(w).

                (d) We may hold public hearings or meetings on your application if we determine that there is sufficient interest to warrant the time and expense of such hearings or meetings. We will publish a notice in the Federal Register and may use other notification methods, such as a newspaper of general circulation in the vicinity of the lands involved or the Internet, to announce in advance any public hearings or meetings.
                [70 FR 21078, Apr. 22, 2005, as amended at 81 FR 92227, Dec. 19, 2016]
              
              
                § 2884.21
                How will BLM process my application?
                (a) BLM will notify you in writing when it receives your application and will identify your processing fee described at § 2884.12 of this subpart.
                (b) The BLM will not process your application if you have any trespass action pending against you for any activity on BLM-administered lands (see § 2888.11) or have any unpaid debts owed to the Federal Government. The only applications the BLM would process are those to resolve the trespass with a right-of-way as authorized in this part, or a lease or permit under the regulations found at 43 CFR part 2920, but only after outstanding debts are paid. Outstanding debts are those currently unpaid debts owed to the Federal Government after all administrative collection actions have occurred, including any appeal proceedings under applicable Federal regulations and the Administrative Procedure Act.
                (c) Customer service standard. BLM will process your completed application as follows:
                
                  
                    Processing category
                    Processing time
                    Conditions
                  
                  
                    1-4
                    60 calendar days
                    If processing your application will take longer than 60 calendar days, BLM will notify you in writing of this fact prior to the 30th calendar day and inform you of when you can expect a final decision on your application.
                  
                  
                    5
                    As specified in the Master Agreement
                    BLM will process applications as specified in the Agreement.
                  
                  
                    6
                    Over 60 calendar days
                    BLM will notify you in writing within the initial 60 day processing period of the estimated processing time.
                  
                
                (d) Before issuing a grant or TUP, BLM will:
                (1) Complete a NEPA analysis for the application or approve a NEPA analysis previously completed for the application, as required by 40 CFR parts 1500 through 1508;
                (2) Determine whether or not your proposed use complies with applicable Federal and state laws, regulations, and local ordinances;
                (3) Consult, as necessary, with other governmental entities;

                (4) Hold public meetings, if sufficient public interest exists to warrant their time and expense. The BLM will publish a notice in the Federal Register and may use other methods, such as a newspaper of general circulation in the vicinity of the lands involved or the Internet, to announce in advance any public hearings or meetings; and
                
                (5) Take any other action necessary to fully evaluate and decide whether to approve or deny your application.
                [70 FR 21078, Apr. 22, 2005, as amended at 81 FR 92227, Dec. 19, 2016]
              
              
                § 2884.22
                Can BLM ask me for additional information?
                (a) If we ask for additional information, we will follow the procedures in § 2804.25(c) of this chapter.
                (b) BLM may also ask other Federal agencies for additional information, for terms and conditions or stipulations which the grant or TUP should contain, and for advice as to whether or not to issue the grant or TUP.
                [70 FR 21078, Apr. 22, 2005, as amended at 81 FR 92227, Dec. 19, 2016]
              
              
                § 2884.23
                Under what circumstances may BLM deny my application?
                (a) BLM may deny your application if:
                (1) The proposed use is inconsistent with the purpose for which BLM or other Federal agencies manage the lands described in your application;
                (2) The proposed use would not be in the public interest;
                (3) You are not qualified to hold a grant or TUP;
                (4) Issuing the grant or TUP would be inconsistent with the Act, other laws, or these or other regulations;
                (5) You do not have or cannot demonstrate the technical or financial capability to construct the pipeline or operate facilities within the right-of-way or TUP area; or
                (6) You do not adequately comply with a deficiency notice (see § 2804.25(c) of this chapter) or with any requests from the BLM for additional information needed to process the application.
                (b) If you are unable to meet any of the requirements in this section you may request an alternative from the BLM (see § 2884.30).
                (c) If BLM denies your application, you may appeal the decision under § 2881.10 of this part.
                [70 FR 21078, Apr. 22, 2005, as amended at 81 FR 92227, Dec. 19, 2016]
              
              
                § 2884.24
                What fees do I owe if BLM denies my application or if I withdraw my application?
                If BLM denies your application, or you withdraw it, you owe the processing fee set forth at § 2884.12(b) of this subpart, unless you have a Processing Category 5 or 6 application. Then, the following conditions apply:
                (a) If BLM denies your Processing Category 5 or 6 application, you are liable for all actual costs that the United States incurred in processing it. The money you have not paid is due within 30 calendar days after receiving a bill for the amount due; and
                (b) You may withdraw your application in writing before BLM issues a grant or TUP. If you do so, you are liable for all actual processing costs the United States has incurred up to the time you withdraw the application and for the actual costs of terminating your application. Any money you have not paid is due within 30 calendar days after receiving a bill for the amount due.
              
              
                § 2884.25
                What activities may I conduct on BLM lands covered by my application for a grant or TUP while BLM is processing my application?
                (a) You may conduct casual use activities on BLM lands covered by the application, as may any other member of the public. BLM does not require a grant or TUP for casual use on BLM lands.
                (b) For any activities on BLM lands that are not casual use, you must obtain prior BLM approval. To conduct activities on lands administered by other Federal agencies, you must obtain any prior approval those agencies require.
              
              
                § 2884.26
                When will BLM issue a grant or TUP when the lands are managed by two or more Federal agencies?

                If the application involves lands managed by two or more Federal agencies, BLM will not issue or renew the grant or TUP until the heads of the agencies administering the lands involved have concurred. Where concurrence is not reached, the Secretary of the Interior, after consultation with these agencies, may issue or renew the grant or TUP, but not through lands within a Federal reservation where doing so would be inconsistent with the purposes of the reservation.
              
              
                § 2884.27
                What additional requirement is necessary for grants or TUPs for pipelines 24 or more inches in diameter?
                If an application is for a grant or TUP for a pipeline 24 inches or more in diameter, BLM will not issue or renew the grant or TUP until after we notify the appropriate committees of Congress in accordance with 30 U.S.C. 185(w).
              
              
                § 2884.30
                Showing of good cause.
                If you are unable to meet any of the processing requirements in this subpart, you may request approval for an alternative requirement from the BLM. Any such request is not approved until you receive BLM approval in writing. Your request to the BLM must:
                (a) Show good cause for your inability to meet a requirement;
                (b) Suggest an alternative requirement and explain why that requirement is appropriate; and
                (c) Be received in writing by the BLM in a timely manner, before the deadline to meet a particular requirement has passed.
                [81 FR 92227, Dec. 19, 2016]
              
            
            
              Subpart 2885—Terms and Conditions of MLA Grants and TUPs
              
                § 2885.10
                When is a grant or TUP effective?
                A grant or TUP is effective after both you and BLM sign it. You must accept its terms and conditions in writing and pay any necessary rent and monitoring fees as set out in §§ 2885.19 and 2885.23 of this subpart. Your written acceptance constitutes an agreement between you and the United States that your right to use the Federal lands, as specified in the grant or TUP, is subject to the terms and conditions of the grant or TUP and applicable laws and regulations.
              
              
                § 2885.11
                What terms and conditions must I comply with?
                (a) 
                (a) Duration. All grants, except those issued for a term of 3 years or less, will expire on December 31 of the final year of the grant. The term of a grant may not exceed 30 years, with the initial partial year of the grant considered to be the first year of the term. The term of a TUP may not exceed 3 years. The BLM will consider the following factors in establishing a reasonable term:
                (1) The cost of the pipeline and related facilities you plan to construct, operate, maintain, or terminate;
                (2) The pipeline's or related facility's useful life;
                (3) The public purpose served; and
                (4) Any potentially conflicting land uses; and
                (b) Terms and conditions of use. BLM may modify your proposed use or change the route or location of the facilities in your application. By accepting a grant or TUP, you agree to use the lands described in the grant or TUP for the purposes set forth in the grant or TUP. You also agree to comply with, and be bound by, the following terms and conditions. During construction, operation, maintenance, and termination of the project you must:
                (1) To the extent practicable, comply with all existing and subsequently enacted, issued, or amended Federal laws and regulations, and state laws and regulations applicable to the authorized use;
                (2) Rebuild and repair roads, fences, and established trails destroyed or damaged by constructing, operating, maintaining, or terminating the project;
                (3) Build and maintain suitable crossings for existing roads and significant trails that intersect the project;
                (4) Do everything reasonable to prevent and suppress fires on or in the immediate vicinity of the right-of-way or TUP area;

                (5) Not discriminate against any employee or applicant for employment during any phase of the project because of race, creed, color, sex, or national origin. You must also require subcontractors to not discriminate;
                
                (6) Pay the rent and monitoring fees described in §§ 2885.19 and 2885.23 of this subpart;
                (7) The BLM may require that you obtain, or certify that you have obtained, a performance and reclamation bond or other acceptable security to cover any losses, damages, or injury to human health, the environment, and property incurred in connection with your use and occupancy of the right-of-way or TUP area, including terminating the grant or TUP, and to secure all obligations imposed by the grant or TUP and applicable laws and regulations. Your bond must cover liability for damages or injuries resulting from releases or discharges of hazardous materials. We may require a bond, an increase or decrease in the value of an existing bond, or other acceptable security at any time during the term of the grant or TUP. This bond is in addition to any individual lease, statewide, or nationwide oil and gas bonds you may have. All other provisions in§ 2805.12(b) of this chapter regarding bond requirements for grants and leases issued under FLPMA also apply to grants or TUPs for oil and gas pipelines issued under this part;

                (8) Assume full liability if third parties are injured or damages occur to property on or near the right-of-way or TUP area (see § 2886.13 of this part);
                (9) Comply with project-specific terms, conditions, and stipulations, including requirements to:
                (i) Restore, revegetate, and curtail erosion or any other rehabilitation measure BLM determines is necessary;
                (ii) Ensure that activities in connection with the grant or TUP comply with air and water quality standards or related facility siting standards contained in applicable Federal or state law or regulations;
                (iii) Control or prevent damage to scenic, aesthetic, cultural, and environmental values, including fish and wildlife habitat, and to public and private property and public health and safety;

                (iv) Protect the interests of individuals living in the general area who rely on the area for subsistence uses as that term is used in Title VIII of ANILCA (16 U.S.C. 3111 et seq.); and
                (v) Ensure that you construct, operate, maintain, and terminate the facilities on the lands in the right-of-way or TUP area in a manner consistent with the grant or TUP;
                (10) Immediately notify all Federal, state, tribal, and local agencies of any release or discharge of hazardous material reportable to such entity under applicable law. You must also notify BLM at the same time, and send BLM a copy of any written notification you prepared;
                (11) Not dispose of or store hazardous material on your right-of-way or TUP area, except as provided by the terms, conditions, and stipulation of your grant or TUP;

                (12) Certify that your compliance with all requirements of the Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. 11001 et seq., when you receive, assign, renew, amend, or terminate your grant or TUP;
                (13) Control and remove any release or discharge of hazardous material on or near the right-of-way or TUP area arising in connection with your use and occupancy of the right-of-way or TUP area, whether or not the release or discharge is authorized under the grant or TUP. You must also remediate and restore lands and resources affected by the release or discharge to BLM's satisfaction and to the satisfaction of any other Federal, state, tribal, or local agency having jurisdiction over the land, resource, or hazardous material;
                (14) Comply with all liability and indemnification provisions and stipulations in the grant or TUP;
                (15) As BLM directs, provide diagrams or maps showing the location of any constructed facility;

                (16) Construct, operate, and maintain the pipeline as a common carrier. This means that the pipeline owners and operators must accept, convey, transport, or purchase without discrimination all oil or gas delivered to the pipeline without regard to where the oil and gas was produced (i.e., whether on Federal or non-federal lands). Where natural gas not subject to state regulatory or conservation laws governing its purchase by pipeline companies is offered for sale, each pipeline company must purchase, without discrimination, any such natural gas produced in the vicinity of the pipeline. Common carrier provisions of this paragraph do not apply to natural gas pipelines operated by a:

                (i) Person subject to regulation under the Natural Gas Act (15 U.S.C. 717 et seq.); or
                (ii) Public utility subject to regulation by state or municipal agencies with the authority to set rates and charges for the sale of natural gas to consumers within the state or municipality.
                (17) Within 30 calendar days after BLM requests it, file rate schedules and tariffs for oil and gas, or derivative products, transported by the pipeline as a common carrier with the agency BLM prescribes, and provide BLM proof that you made the required filing;

                (18) With certain exceptions (listed in the statute), not export domestically produced crude oil by pipeline without Presidential approval (see 30 U.S.C. 185(u) and (s) and 50 U.S.C. App. 2401);

                (19) Not exceed the right-of-way width that is specified in the grant without BLM's prior written authorization. If you need a right-of-way wider than 50 feet plus the ground occupied by the pipeline and related facilities, see § 2885.14 of this subpart;
                (20) Not use the right-of-way or TUP area for any use other than that authorized by the grant or TUP. If you require other pipelines, looping lines, or other improvements not authorized by the grant or TUP, you must first secure BLM's written authorization;
                (21) Not use or construct on the land in the right-of-way or TUP area until:
                (i) BLM approves your detailed plan for construction, operation, and termination of the pipeline, including provisions for rehabilitation of the right-of-way or TUP area and environmental protection; and
                (ii) You receive a Notice to Proceed for all or any part of the right-of-way or TUP area. In certain situations BLM may waive this requirement in writing; and
                (22) Comply with all other stipulations that BLM may require.
                [70 FR 21078, Apr. 22, 2005, as amended at 73 FR 65073, Oct. 31, 2008; 81 FR 92227, Dec. 19, 2016]
              
              
                § 2885.12
                What rights does a grant or TUP convey?
                The grant or TUP conveys to you only those rights which it expressly contains. BLM issues it subject to the valid existing rights of others, including the United States. Rights which the grant or TUP conveys to you include the right to:
                (a) Use the described lands to construct, operate, maintain, and terminate facilities within the right-of-way or TUP area for authorized purposes under the terms and conditions of the grant or TUP;
                (b) Allow others to use the land as your agent in the exercise of the rights that the grant or TUP specifies;
                (c) Do minor trimming, pruning, and removing of vegetation to maintain the right-of-way or TUP area or facility;
                (d) Use common varieties of stone and soil which are necessarily removed during construction of the pipeline, without additional BLM authorization or payment, in constructing the pipeline within the authorized right-of-way or TUP area; and
                (e) Assign the grant or TUP to another, provided that you obtain the BLM's prior written approval, unless your grant or TUP specifically states that such approval is unnecessary.
                [70 FR 21078, Apr. 22, 2005, as amended at 73 FR 65073, Oct. 31, 2008]
              
              
                § 2885.13
                What rights does the United States retain?
                The United States retains and may exercise any rights the grant or TUP does not expressly convey to you. These include the United States' right to:
                (a) Access the lands covered by the grant or TUP at any time and enter any facility you construct on the right-of-way or TUP area. BLM will give you reasonable notice before it enters any facility on the right-of-way or TUP area;
                (b) Require common use of your right-of-way or TUP area, including subsurface and air space, and authorize use of the right-of-way or TUP area for compatible uses. You may not charge for the use of the lands made subject to such additional right-of-way grants;

                (c) Retain ownership of the resources of the land covered by the grant or TUP, including timber and vegetative or mineral materials and any other living or non-living resources. You have no right to use these resources, except as noted in § 2885.12 of this subpart;
                (d) Determine whether or not your grant is renewable; and
                (e) Change the terms and conditions of your grant or TUP as a result of changes in legislation, regulation, or as otherwise necessary to protect public health or safety or the environment.
              
              
                § 2885.14
                What happens if I need a right-of-way wider than 50 feet plus the ground occupied by the pipeline and related facilities?
                (a) You may apply to BLM at any time for a right-of-way wider than 50 feet plus the ground occupied by the pipeline and related facilities. In your application you must show that the wider right-of-way is necessary to:
                (1) Properly operate and maintain the pipeline after you have constructed it;
                (2) Protect the environment; or
                (3) Provide for public safety.
                (b) BLM will notify you in writing of its finding(s) and its decision on your application for a wider right-of-way. If the decision is adverse to you, you may appeal it under § 2881.10 of this part.
              
              
                § 2885.15
                How will BLM charge me rent?

                (a) BLM will charge rent beginning on the first day of the month following the effective date of the grant or TUP through the last day of the month when the grant or TUP terminates. Example: If a grant or TUP becomes effective on January 10 and terminates on September 16, the rental period would be February 1 through September 30, or 8 months.
                (b) There are no reductions or waivers of rent for grants or TUPs, except as provided under § 2885.20(b).
                (c) BLM will set or adjust the annual billing periods to coincide with the calendar year by prorating the rent based on 12 months.
                (d) If you disagree with the rent that BLM charges, you may appeal the decision under § 2881.10 of this part.
                [70 FR 21078, Apr. 22, 2005, as amended at 81 FR 92228, Dec. 19, 2016]
              
              
                § 2885.16
                When do I pay rent?
                (a) You must pay rent for the initial rental period before we issue you a grant or TUP. We prorate the initial rental amount based on the number of full months left in the calendar year after the effective date of the grant or TUP. If your grant qualifies for annual payments, the initial rent consists of the remaining partial year plus the next full year. If your grant or TUP allows for multi-year payments, your initial rent payment may be for the full term of the grant or TUP. See § 2885.21 for additional information on payment of rent.
                (b) You make all other rental payments according to the payment plan described in § 2885.21 of this subpart.
                (c) After the first rental payment, all rent is due on January 1 of the first year of each succeeding rental period for the term of your grant.
                [70 FR 21078, Apr. 22, 2005, as amended at 81 FR 92228, Dec. 19, 2016]
              
              
                § 2885.17
                What happens if I do not pay rents and fees or if I pay the rents or fees late?
                (a) If BLM does not receive the rent payment within 15 calendar days after the rent was due under § 2885.16 of this subpart, BLM will charge you a late payment fee of $25.00 or 10 percent of the rent you owe, whichever is greater, not to exceed $500 per authorization.
                (b) If BLM does not receive your rent payment and late payment fee within 30 calendar days after rent was due, BLM may collect other administrative fees provided by statute.
                (c) If BLM does not receive your rent, late payment fee, and any administrative fees within 90 calendar days after the rent was due, BLM may terminate your grant under § 2886.17 of this part and you may not remove any facility or equipment without BLM's written permission. The rent due, late payment fees, and any administrative fees remain a debt that you owe to the United States.

                (d) If you pay the rent, late payment fees, and any administrative fees after BLM has terminated the grant, BLM does not automatically reinstate the grant. You must file a new application with BLM. BLM will consider the history of your failure to timely pay rent in deciding whether to issue you a new grant.
                (e) We will retroactively bill for uncollected or under-collected rent, including late payment and administrative fees, upon discovery if:
                (1) A clerical error is identified;
                (2) An adjustment to rental schedules is not applied; or
                (3) An omission or error in complying with the terms and conditions of the authorized right-of-way is identified.
                (f) You may appeal any adverse decision BLM takes against your grant or TUP under § 2881.10 of this part.
                [70 FR 21078, Apr. 22, 2005, as amended at 81 FR 92228, Dec. 19, 2016]
              
              
                § 2885.18
                When must I make estimated rent payments to BLM?
                To expedite the processing of your application for a grant or TUP, BLM may estimate rent payments and require you to pay that amount when it issues the grant or TUP. The rent amount may change once BLM determines the actual rent of the grant or TUP. BLM will credit you any rental overpayment, and you are liable for any underpayment. This section does not apply to rent payments made under the rent schedule in this part.
              
              
                § 2885.19
                What is the rent for a linear right-of-way grant?
                (a) The BLM will use the Per Acre Rent Schedule (see paragraph (b) of this section) to calculate the rent. Counties (or other geographical areas) are assigned to a County Zone Number and Per Acre Zone Value based upon 80 percent of their average per acre land and building value published in the NASS Census. The initial assignment of counties to the zones in the Per Acre Rent Schedule for the 5-year period from 2006 to 2010 is based upon data contained in the most recent NASS Census (2002). Subsequent assignments of counties will occur every 5 years following the publication of the NASS Census. The Per Acre Rent Schedule is also adjusted periodically as follows:
                (1) Each calendar year the BLM will adjust the per acre rent values in §§ 2806.20 and 2885.19(b) for all types of linear right-of-way facilities in each zone based on the average annual change in the IPD-GDP for the 10-year period immediately preceding the year that the NASS Census data becomes available. For example, the average annual change in the IPD-GDP from 1994 to 2003 (the 10-year period immediately preceding the year (2004) that the 2002 NASS Census data became available) is 1.9 percent. This annual adjustment factor is applied to years 2006 through 2015 of the Per Acre Rent Schedule. Likewise, the average annual change in the IPD-GDP from 2004 to 2013 (the 10-year period immediately preceding the year (2014) when the 2012 NASS Census data will become available) will be applied to years 2016 through 2025 of the Per Acre Rent Schedule.
                (2) The BLM will review the NASS Census data from the 2012 NASS Census, and each subsequent 10-year period, and as appropriate, revise the number of county zones and the per acre zone values. Any revision must include 100 percent of the number of counties and listed geographical areas for all states and the Commonwealth of Puerto Rico and must reasonably reflect the increases or decreases in the average per acre land and building values contained in the NASS Census.

                (b) You may obtain a copy of the current Per Acre Rent Schedule from any BLM State, district, or field office or by writing: U.S. Department of the Interior, Bureau of Land Management, 20 M Street SE., Room 2134LM, Washington, DC 20003. The BLM also posts the current rent schedule at http://www.blm.gov.
                
                [73 FR 65073, Oct. 31, 2008, as amended at 81 FR 92228, Dec. 19, 2016]
              
              
                § 2885.20
                How will the BLM calculate my rent for linear rights-of-way the Per Acre Rent Schedule covers?
                (a) Except as provided by § 2885.22, the BLM calculates your rent by multiplying the rent per acre for the appropriate county (or other geographical area) zone from the current schedule by the number of acres (as rounded up to the nearest tenth of an acre) in the right-of-way or TUP area that fall in each zone and multiplying the result by the number of years in the rental payment period (the length of time for which the holder is paying rent).
                (b) Phase-in provisions. If, as the result of any revisions made to the Per Acre Rent Schedule under § 2885.19(a)(2), the payment of your new annual rental amount would cause you undue hardship, you may qualify for a 2-year phase-in period if you are a small business entity as that term is defined in Small Business Administration regulations and if it is in the public interest. We will require you to submit information to support your claim. If approved by the BLM State Director, payment of the amount in excess of the previous year's rent may be phased-in by equal increments over a 2-year period. In addition, the BLM will adjust the total calculated rent for year 2 of the phase-in period by the annual index provided by § 2885.19(a)(1).
                (c) If the BLM has not previously used the rent schedule to calculate your rent, we may do so after giving you reasonable written notice.
                [73 FR 65073, Oct. 31, 2008, as amended at 81 FR 92228, Dec. 19, 2016]
              
              
                § 2885.21
                How must I make rental payments for a linear grant or TUP?
                (a) Term grants or TUPs. For TUPs you must make a one-time nonrefundable payment for the term of the TUP. For grants, except those that have been issued in perpetuity, you must make either nonrefundable annual payments or a nonrefundable payment for more than 1 year, as follows:
                (1) One-time payments. You may pay in advance the total rent amount for the entire term of the grant or any remaining years.
                (2) Multiple payments. If you choose not to make a one-time payment, you must pay according to one of the following methods:
                (i) Payments by individuals. If your annual rent is $100 or less, you must pay at 10-year intervals not to exceed the term of the grant. If your annual rent is greater than $100, you may pay annually or at 10-year intervals, not to exceed the term of the grant. For example, if you have a grant with a remaining term of 30 years, you may pay in advance for 10 years, 20 years, or 30 years, but not any other multi-year period.
                (ii) Payments by all others. If your annual rent is $500 or less, you must pay rent at 10-year intervals, not to exceed the term of the grant. If your annual rent is greater than $500, you may pay annually or at 10-year intervals, not to exceed the term of the grant.
                (b) Perpetual grants issued prior to November 16, 1973. Except as provided by § 2885.22(a), you must make either nonrefundable annual payments or a nonrefundable payment for more than 1 year, as follows:
                (1) Payments by individuals. If your annual rent is $100 or less, you must pay at 10-year intervals, not to exceed 30 years. If your annual rent is greater than $100, you may pay annually or at 10-year intervals, not to exceed 30 years.
                (2) Payments by all others. If your annual rent is $500 or less, you must pay rent at 10-year intervals, not to exceed 30 years. If your annual rent is greater than $500, you may pay annually or at 10-year intervals, not to exceed 30 years.
                (c) Proration of payments. The BLM considers the first partial calendar year in the initial rental payment period (the length of time for which the holder is paying rent) to be the first year of the term. The BLM prorates the first year rental amount based on the number of months left in the calendar year after the effective date of the grant.
                [73 FR 65074, Oct. 31, 2008]
              
              
                § 2885.22
                How may I make rental payments when land encumbered by my term or perpetual linear grant is being transferred out of Federal ownership?
                (a) One-time payment option for existing perpetual grants issued prior to November 16, 1973. If you have a perpetual grant and the land your grant encumbers is being transferred out of Federal ownership, you may choose to make a one-time rental payment. The BLM will determine the one-time payment for perpetual right-of-way grants by dividing the current annual rent for the subject property by an overall capitalization rate calculated from market data, where the overall capitalization rate is the difference between a market yield rate and a percent annual rent increase as described in the formula in paragraphs (a)(1), (2), and (3) of this section. The formula for this calculation is: One-time Payment = Annual Rent/(Y−CR), where:
                
                
                  (1) Annual Rent = Current Annual Rent Applicable to the Subject Property from the Per Acre Rent Schedule;
                  (2) Y = Yield Rate from the Per Acre Rent Schedule (5.27 percent); and
                  (3) CR = Annual Percent Change in Rent as Determined by the Most Recent 10-Year Average of the difference in the IPD-GDP Index from January of one year to January of the following year.
                
                
                (b) In paragraph (a) of this section, the annual rent is determined from the Per Acre Rent Schedule (see § 2885.19(b)), as updated under § 2885.19(a)(1) and(2). However, the per acre zone value and zone number used in this annual rental determination will be based on the per acre land value from acceptable market information or an appraisal report, if any, for the land transfer action and not the county average per acre land and building value from the NASS Census. You may also submit an appraisal report on your own initiative in accordance with § 2806.25(d) of this chapter.
                (c) When no acceptable market information is available and no appraisal report has been completed for the land transfer action, or when the BLM requests it, you must prepare an appraisal report as required under § 2806.25(d) of this chapter.
                (d) Term Grant. If the land your grant encumbers is being transferred out of Federal ownership, you may pay in advance the total rent amount for the entire term of the grant or any remaining years. The BLM will use the annual rent calculated from the Per Acre Rent Schedule multiplied by the number of years in the rent payment period (the length of time for which the holder is paying rent) to determine the one-time rent. However, this amount must not exceed the one-time rent payment for a perpetual grant as determined under paragraphs (a) and (b) of this section.
                [73 FR 65074, Oct. 31, 2008]
              
              
                § 2885.23
                How will BLM calculate rent for communication uses ancillary to a linear grant, TUP, or other use authorization?

                When a communication use is ancillary to, and authorized by BLM under, a grant or TUP for a linear use, or some other type of authorization (e.g., a mineral lease or sundry notice), BLM will determine the rent using the linear rent schedule (see § 2885.19 of this subpart) or rent scheme associated with the other authorization, and not the communication use rent schedule (see § 2806.30 of this chapter).
                [70 FR 21078, Apr. 22, 2005. Redesignated at 73 FR 65074, Oct. 31, 2008]
              
              
                § 2885.24
                If I hold a grant or TUP, what monitoring fees must I pay?
                (a) Monitoring fees. Subject to § 2886.11, you must pay a fee to the BLM for any costs the Federal Government incurs in inspecting and monitoring the construction, operation, maintenance, and termination of the pipeline and protection and rehabilitation of the affected public lands your grant or TUP covers. We update the monitoring fees for Categories 1 through 4 in the schedule each calendar year, based on the previous year's change in the IPD-GDP, as measured second quarter to second quarter. We will round these changes to the nearest dollar. We will update Category 5 monitoring fees as specified in the Master Agreement. We categorize the monitoring fees based on the estimated number of work hours necessary to monitor your grant or TUP. Monitoring fees for Categories 1 through 4 are one-time fees and are not refundable. These monitoring categories and the estimated range of Federal work hours for each category are:
                
                  Monitoring Categories
                  
                    Monitoring category
                    Federal work hoursinvolved
                    
                  
                  
                    (1) Inspecting and monitoring of new grants and TUPs, assignments, renewals, and amendments to existing grants and TUPs
                    Estimated Federal work hours are >1 ≤8.
                  
                  
                    (2) Inspecting and monitoring of new grants and TUPs, assignments, renewals, and amendments to existing grants and TUPs
                    Estimated Federal work hours are >8 ≤24.
                  
                  
                    (3) Inspecting and monitoring of new grants and TUPs, assignments, renewals, and amendments to existing grants and TUPs
                    Estimated Federal work hours are >24 ≤36.
                  
                  
                    
                    (4) Inspecting and monitoring of new grants and TUPs, assignments, renewals, and amendments to existing grants and TUPS
                    Estimated Federal work hours are >36 ≤50.
                  
                  
                    (5) Master Agreements
                    Varies.
                  
                  
                    (6) Inspecting and monitoring of new grants and TUPs, assignments, renewals, and amendments to existing grants and TUPs
                    Estimated Federal work hours >50.
                  
                

                (b) The current monitoring cost schedule is available from any BLM State, district, or field office or by writing: U.S. Department of the Interior, Bureau of Land Management, 20 M Street SE., Room 2134LM, Washington, DC 20003. The BLM also posts the current schedule at http://www.blm.gov.
                
                [81 FR 92228, Dec. 19, 2016]
              
              
                § 2885.25
                When do I pay monitoring fees?
                (a) Monitoring Categories 1 through 4. Unless BLM otherwise directs, you must pay monitoring fees when you submit to BLM your written acceptance of the terms and conditions of the grant or TUP.
                (b) Monitoring Category 5. You must pay the monitoring fees as specified in the Master Agreement. BLM will not issue your grant or TUP until it receives the required payment.
                (c) Monitoring Category 6. BLM may periodically estimate the costs of monitoring your use of the grant or TUP. BLM will include this fee in the costs associated with processing fees described at § 2884.12 of this part. If BLM has underestimated the monitoring costs, we will notify you of the shortfall. If your payments exceed the actual costs that Federal employees incurred for monitoring, BLM will either reimburse you the difference, or adjust the next billing to reflect the overpayment. Unless BLM gives you written authorization, you may not offset or deduct the overpayment from your payments.
                (d) Monitoring Categories 1-4 and 6. If you disagree with the category BLM has determined for your application, you may appeal the decision under § 2881.10 of this part.
                [70 FR 21078, Apr. 22, 2005. Redesignated at 73 FR 65074, Oct. 31, 2008]
              
            
            
              Subpart 2886—Operations on MLA Grants and TUPs
              
                § 2886.10
                When can I start activities under my grant or TUP?
                (a) When you can start depends on the terms of your grant or TUP. You can start activities when you receive the grant or TUP you and BLM signed, unless the grant or TUP includes a requirement for BLM to provide a written Notice to Proceed. If your grant or TUP contains a Notice to Proceed requirement, you may not initiate construction, operation, maintenance, or termination until BLM issues you a Notice to Proceed.
                (b) Before you begin operating your pipeline or related facility authorized by a grant or TUP, you must certify in writing to BLM that the pipeline system:
                (1) Has been constructed and tested according to the terms of the grant or TUP; and
                (2) Is in compliance with all required plans, specifications, and Federal and state laws and regulations.
              
              
                § 2886.11
                Who regulates activities within my right-of-way or TUP area?
                After BLM has issued the grant or TUP, the head of the agency having administrative jurisdiction over the Federal lands involved will regulate your grant or TUP activities in conformance with the Act, appropriate regulations, and the terms and conditions of the grant or TUP. BLM and the other agency head may reach another agreement under 30 U.S.C. 185(c).
              
              
                § 2886.12
                When must I contact BLM during operations?
                You must contact BLM:

                (a) At the times specified in your grant or TUP;
                
                (b) When your use requires a substantial deviation from the grant or TUP. You must seek an amendment to your grant or TUP under § 2887.10 and obtain our approval before you begin any activity that is a substantial deviation;
                (c) When there is a change affecting your application, grant, or TUP including, but not limited to changes in:
                (1) Mailing address;
                (2) Partners;
                (3) Financial conditions; or
                (4) Business or corporate status; and
                (d) Whenever site-specific circumstances or conditions arise that result in the need for changes to an approved right-of-way grant or TUP, POD, site plan, mitigation measures, or construction, operation, or termination procedures that are not substantial deviations in location or use authorized by a right-of-way grant or TUP. Changes for authorized actions, project materials, or adopted mitigation measures within the existing, approved right-of-way or TUP area must be submitted to the BLM for review and approval;
                (e) To identify and correct discrepancies or inconsistencies;
                (f) When you submit a certification of construction, if the terms of your grant require it. A certification of construction is a document you submit to the BLM after you have finished constructing a facility, but before you begin operating it, verifying that you have constructed and tested the facility to ensure that it complies with the terms of the grant and with applicable Federal and State laws and regulations; and
                (g) When BLM requests it, such as to update information or confirm that information you submitted before is accurate.
                [70 FR 21078, Apr. 22, 2005, as amended at 81 FR 92229, Dec. 19, 2016]
              
              
                § 2886.13
                If I hold a grant or TUP, for what am I liable?
                (a) If you hold a grant or TUP, you are liable to the United States and to third parties for any damage or injury they incur in connection with your use and occupancy of the right-of-way or TUP area.
                (b) You are strictly liable for any activity or facility associated with your right-of-way or TUP area which BLM determines presents a foreseeable hazard or risk of damage or injury to the United States. BLM will specify in the grant or TUP any activity or facility posing such hazard or risk, and the financial limitations on damages commensurate with such hazard or risk.
                (1) BLM will not impose strict liability for damage or injury resulting primarily from an act of war or the negligence of the United States, except as otherwise provided by law.
                (2) As used in this section, strict liability extends to costs incurred by the Federal government to control or abate conditions, such as fire or oil spills, which threaten life, property, or the environment, even if the threat occurs to areas that are not under Federal jurisdiction. This liability is separate and apart from liability under other provisions of law.
                (3) You are strictly liable to the United States for damage or injury up to $2 million for any one incident. BLM will update this amount annually to adjust for changes in the Consumer Price Index for All Urban Consumers, U.S. City Average (CPI-U) as of July of each year (difference in CPI-U from July of one year to July of the following year), rounded to the nearest $1,000. This financial limitation does not apply to the release or discharge of hazardous substances on or near the grant or TUP area, or where liability is otherwise not subject to this financial limitation under applicable law.
                (4) BLM will determine your liability for any amount in excess of the $2 million strict liability limitation (as adjusted) through the ordinary rules of negligence.
                (5) The rules of subrogation apply in cases where a third party caused the damage or injury.
                (c) If you cannot satisfy claims for injury or damage, all owners of any interests in, and all affiliates or subsidiaries of any holder of, a grant or TUP, except for corporate stockholders, are jointly and severally liable to the United States.
                (d) If BLM issues a grant or TUP to more than one holder, each is jointly and severally liable.

                (e) By accepting the grant or TUP, you agree to fully indemnify or hold the United States harmless for liability, damage, or claims arising in connection with your use and occupancy of the right-of-way or TUP area.
                (f) We address liability of state, tribal, and local governments in § 2886.14 of this subpart.
                (g) The provisions of this section do not limit or exclude other remedies.
              
              
                § 2886.14
                As grant or TUP holders, what liabilities do state, tribal, and local governments have?
                (a) If you are a state, tribal, or local government or its agency or instrumentality, you are liable to the fullest extent law allows at the time that BLM issues your grant or TUP. If you do not have the legal power to assume full liability, you must repair damages or make restitution to the fullest extent of your powers.
                (b) BLM may require you to provide a bond, insurance, or other acceptable security to:
                (1) Protect the liability exposure of the United States to claims by third parties arising out of your use and occupancy of the right-of-way or TUP area;
                (2) Cover any losses, damages, or injury to human health, the environment, and property incurred in connection with your use and occupancy of the right-of-way or TUP area; and
                (3) Cover any damages or injuries resulting from the release or discharge of hazardous materials incurred in connection with your use and occupancy of the right-of-way or TUP area.
                (c) Based on your record of compliance and changes in risk and conditions, BLM may require you to increase or decrease the amount of your bond, insurance, or security.
                (d) The provisions of this section do not limit or exclude other remedies.
              
              
                § 2886.15
                How is grant or TUP administration affected if the BLM land my grant or TUP encumbers is transferred to another Federal agency or out of Federal ownership?
                (a) If there is a proposal to transfer the BLM land your grant or TUP encumbers to another Federal agency, BLM may, after reasonable notice to you, transfer administration of your grant or TUP, for the lands BLM formerly administered, to another Federal agency, unless doing so would diminish your rights. If BLM determines your rights would be diminished by such a transfer, BLM can still transfer the land, but retain administration of your grant or TUP under existing terms and conditions.
                (b) The BLM will provide reasonable notice to you if there is a proposal to transfer the BLM land your grant or TUP encumbers out of Federal ownership. If you request, the BLM will negotiate new grant or TUP terms and conditions with you. This may include increasing the term of your grant to a 30-year term or replacing your TUP with a grant. These changes, if any, become effective prior to the time the land is transferred out of Federal ownership. The BLM may then, in conformance with existing policies and procedures:
                (1) Transfer the land subject to your grant or TUP. In this case, administration of your grant or TUP for the lands BLM formerly administered is transferred to the new owner of the land;
                (2) Transfer the land, but BLM retains administration of your grant or TUP; or
                (3) Reserve to the United States the land your grant or TUP encumbers, and BLM retains administration of your grant or TUP.
                (c) You and the new land owner may agree to negotiate new grant or TUP terms and conditions any time after the land encumbered by your grant or TUP is transferred out of Federal ownership.
                [70 FR 21078, Apr. 22, 2005, as amended at 73 FR 65074, Oct. 31, 2008]
              
              
                § 2886.16
                Under what conditions may BLM order an immediate temporary suspension of my activities?
                (a) Subject to § 2886.11, BLM can order an immediate temporary suspension of grant or TUP activities within the right-of-way or TUP area to protect public health or safety or the environment. BLM can require you to stop your activities before holding an administrative proceeding on the matter and may order immediate remedial action.

                (b) BLM may issue the immediate temporary suspension order orally or in writing to you, your contractor or subcontractor, or to any representative, agent, or employee representing you or conducting the activity. BLM may take this action whether or not any action is being or has been taken by other Federal or state agencies. When you receive the order, you must stop the activity immediately. BLM will, as soon as practical, confirm an oral order by sending or hand delivering to you or your agent at your address a written suspension order explaining the reasons for it.
                (c) You may file a written request for permission to resume activities at any time after BLM issues the order. In the request, give the facts supporting your request and the reasons you believe that BLM should lift the order. BLM must grant or deny your request within 5 business days after receiving it. If BLM does not respond within 5 business days, BLM has denied your request. You may appeal the denial under § 2881.10 of this part.
                (d) The immediate temporary suspension order is effective until you receive BLM's written notice to proceed with your activities.
              
              
                § 2886.17
                Under what conditions may BLM suspend or terminate my grant or TUP?
                (a) Subject to § 2886.11, BLM may suspend or terminate your grant if you do not comply with applicable laws and regulations or any terms, conditions, or stipulations of the grant, or if you abandon the right-of-way.
                (b) Subject to § 2886.11, BLM may suspend or terminate your TUP if you do not comply with applicable laws and regulations or any terms, conditions, or stipulations of the TUP, or if you abandon the TUP area.
                (c) A grant or TUP also terminates when:
                (1) The grant or TUP contains a term or condition that has been met that requires the grant or TUP to terminate;
                (2) BLM consents in writing to your request to terminate the grant or TUP; or
                (3) It is required by law to terminate.
                (d) Your failure to use your right-of-way for its authorized purpose for any continuous 2-year period creates a presumption of abandonment. BLM will notify you in writing of this presumption. You may rebut the presumption of abandonment by proving that you used the right-of-way or that your failure to use the right-of-way was due to circumstances beyond your control, such as acts of God, war, or casualties not attributable to you.
                (e) You may appeal a decision under this section under § 2881.10 of this part.
              
              
                § 2886.18
                How will I know that BLM intends to suspend or terminate my grant or TUP?
                (a) Grants. When BLM determines that it will suspend or terminate your grant under § 2886.17 of this subpart, it will send you a written notice of this determination. The determination will provide you a reasonable opportunity to correct the violation, start your use, or resume your use of the right-of-way, as appropriate. In the notice BLM will state the date by which you must correct the violation or start or resume use of the right-of-way.
                (1) If you have not corrected the violation or started or resumed use of the right-of-way by the date specified in the notice, BLM will refer the matter to the Office of Hearings and Appeals. An ALJ in the Office of Hearings and Appeals will provide an appropriate administrative proceeding under 5 U.S.C. 554 and determine whether grounds for suspension or termination exist. No administrative proceeding is required where the grant by its terms provides that it terminates on the occurrence of a fixed or agreed upon condition, event, or time.
                (2) BLM will suspend or terminate the grant if the ALJ determines that grounds exist for suspension or termination and the suspension or termination is justified.
                (b) TUPs. When BLM determines that it will suspend or terminate your TUP, it will send you a written notice and provide you a reasonable opportunity to correct the violation or start or resume use of the TUP area. The notice will also provide you information on how to file a written request for reconsideration.

                (1) You may file a written request with the BLM office that issued the notice, asking for reconsideration of the determination to suspend or terminate your TUP. BLM must receive this request within 10 business days after you receive the notice.
                (2) BLM will provide you with a written decision within 20 business days after receiving your request for reconsideration. The decision will include a finding of fact made by the next higher level of authority than that who made the suspension or termination determination. The decision will also inform you whether BLM suspended or terminated your TUP or cancelled the notice made under paragraph (b) of this section.
                (3) If the decision is adverse to you, you may appeal it under § 2881.10 of this part.
              
              
                § 2886.19
                When my grant or TUP terminates, what happens to any facilities on it?

                (a) Subject to § 2886.11, after your grant or TUP terminates, you must remove any facilities within the right-of-way or TUP area within a reasonable time, as determined by BLM, unless BLM instructs you otherwise in writing, or termination is due to non-payment of rent (see § 2885.17(c) of this part).
                (b) After removing the facilities, you must remediate and restore the right-of-way or TUP area to a condition satisfactory to BLM, including the removal and clean-up of any hazardous materials.
                (c) If you do not remove all facilities within a reasonable period, as determined by BLM, BLM may declare them to be the property of the United States. However, you are still liable for the costs of removing them and for remediating and restoring the right-of-way or TUP area.
              
            
            
              Subpart 2887—Amending, Assigning, or Renewing MLA Grants and TUPs
              
                § 2887.10
                When must I amend my application, seek an amendment of my grant or TUP, or obtain a new grant or TUP?
                (a) You must amend your application or seek an amendment of your grant or TUP when there is a proposed substantial deviation in location or use.
                (b) The requirements to amend an application or a grant or TUP are the same as those for a new application, including paying processing and monitoring fees and rent according to §§ 2884.12, 2885.23, 2885.19, and 2886.11 of this part.
                (c) Any activity not authorized by your grant or TUP may subject you to prosecution under applicable law and to trespass charges under subpart 2888 of this part.
                (d) Notwithstanding paragraph (a) of this section, if you hold a pipeline grant issued before November 16, 1973, and there is a proposed substantial deviation in location or use of the right-of-way, you must apply for a new grant.
                (e) BLM may ratify or confirm a grant that was issued before November 16, 1973, if we can modify the grant to comply with the Act and these regulations. BLM and you must jointly agree to any modification of a grant made under this paragraph.
              
              
                § 2887.11
                May I assign or make other changes to my grant or TUP?
                (a) With the BLM's approval, you may assign, in whole or in part, any right or interest in a grant or TUP. Assignment actions that may require BLM approval include, but are not limited to, the following:
                (1) The transfer by the holder (assignor) of any right or interest in the grant or TUP to a third party (assignee); and
                (2) Changes in ownership or other related change in control transactions involving the BLM right-of-way grant holder or TUP holder and another business entity (assignee), including corporate mergers or acquisitions, but not transactions within the same corporate family.
                (b) The BLM may require a grant or lease holder to file new or revised information in some circumstances that do not constitute an assignment (see subpart 2883 and §§ 2884.11(c) and 2886.12). Circumstances that would not constitute an assignment but may necessitate this filing include, but are not limited to:

                (1) Transactions within the same corporate family;
                
                (2) Changes in the holder's name only (see paragraph (h) of this section); and
                (3) Changes in the holder's articles of incorporation.
                (c) In order to assign a grant or TUP, the proposed assignee, subject to § 2886.11, must file an application and follow the same procedures and standards as for a new grant or TUP, including paying processing fees (see § 2884.12).
                (d) The assignment application must also include:
                (1) Documentation that the assignor agrees to the assignment; and
                (2) A signed statement that the proposed assignee agrees to comply with and to be bound by the terms and conditions of the grant or TUP that is being assigned and all applicable laws and regulations.
                (e) Your assignment is not recognized until the BLM approves it in writing. We will approve the assignment if doing so is in the public interest. The BLM may modify the grant or TUP or add bonding and other requirements, including terms and conditions, to the grant or TUP when approving the assignment. If we approve the assignment, the benefits and liabilities of the grant or TUP apply to the new grant or TUP holder.
                (f) The processing time and conditions described at § 2884.21 apply to assignment applications.
                (g) Only interests in issued right-of-way grants and TUPs are assignable. Pending right-of-way and TUP applications do not create any property rights or other interest and may not be assigned from one entity to another, except that an entity with a pending application may continue to pursue that application even if that entity becomes a wholly owned subsidiary of a new third party.
                (h) Change in name only of holder. Name-only changes are made by individuals, partnerships, corporations, and other right-of-way and TUP holders for a variety of business or legal reasons. To complete a change in name only, (i.e., when the name change in question is not the result of an underlying change in control of the right-of-way grant or TUP), the following requirements must be met:
                (1) The holder must file an application requesting a name change and follow the same procedures as for a new grant or TUP, including paying processing fees (see subpart 2884 of this part). The name change request must include:
                (i) If the name change is for an individual, a copy of the court order or other legal document effectuating the name change; or
                (ii) If the name change is for a corporation, a copy of the corporate resolution(s) proposing and approving the name change, a copy of the filing/acceptance of the change in name by the State or territory in which it is incorporated, and a copy of the appropriate resolution(s), order(s), or other documentation showing the name change.
                (2) In connection with processing of a name change only, the BLM retains the authority under § 2885.13(e) to modify the grant or TUP, or add bonding and other requirements, including additional terms and conditions, to the grant or TUP.
                (3) Your name change is not recognized until the BLM approves it in writing.
                [81 FR 92229, Dec. 19, 2016]
              
              
                § 2887.12
                How do I renew my grant?
                (a) You must apply to BLM to renew the grant at least 120 calendar days before your grant expires. BLM will renew the grant if the pipeline is being operated and maintained in accordance with the grant, these regulations, and the Act. If your grant has expired or terminated, you must apply for a new grant under subpart 2884 of this part.

                (b) BLM may modify the terms and conditions of the grant at the time of renewal, and you must pay the processing fees (see § 2884.12 of this part) in advance.
                (c) The time and conditions for processing applications for rights-of-way, as described at § 2884.21 of this part, apply to applications for renewals.

                (d) If you make a timely and sufficient application for a renewal of your existing grant or for a new grant in accordance with this section, the existing grant does not expire until we have issued a decision to approve or deny the application.
                
                (e) If we deny your application, you may appeal the decision under § 2881.10.
                [70 FR 21078, Apr. 22, 2005, as amended at 81 FR 92230, Dec. 19, 2016]
              
            
            
              Subpart 2888—Trespass
              
                § 2888.10
                What is trespass?
                (a) Trespass is using, occupying, or developing the public lands or their resources without a required authorization or in a way that is beyond the scope and terms and conditions of your authorization. Trespass is a prohibited act.
                (b) Trespass includes acts or omissions causing unnecessary or undue degradation to the public lands or their resources. In determining whether such degradation is occurring, BLM may consider the effects of the activity on resources and land uses outside the area of the activity.
                (c) The BLM will administer trespass actions for grants and TUPs as set forth in §§ 2808.10(c), and 2808.11 of this chapter.
                (d) Other Federal agencies will address trespass on non-BLM lands under their respective laws and regulations.
                [70 FR 21078, Apr. 22, 2005, as amended at 73 FR 65075, Oct. 31, 2008]
              
              
                § 2888.11
                May I receive a grant if I am or have been in trespass?
                Until you satisfy your liability for a trespass, BLM will not process any applications you have pending for any activity on BLM-administered lands. A history of trespass will not necessarily disqualify you from receiving a grant. In order to correct a trespass, you must apply under the procedures described at subpart 2884 of this part. BLM will process your application as if it were a new use. Prior unauthorized use does not create a preference for receiving a grant.
                Group 2900—Use; Leases and Permits
              
            
          
          
            Pt. 2910
            PART 2910—LEASES
            
              
                Subpart 2911—Airport
                Sec.
                2911.0-1
                Purpose.
                2911.0-3
                Authority.
                2911.0-5
                Definitions.
                2911.0-8
                Lands available for leasing.
                2911.1
                Terms and conditions.
                2911.2
                Procedures.
                2911.2-1
                Preapplication activity.
                2911.2-2
                Applications.
                2911.2-3
                Report by Administrator; Notice of Realty Action.
                2911.2-4
                Execution of lease.
              
              
                Subpart 2912—Recreation and Public Purposes Act
                2912.0-7
                Cross reference.
                2912.1
                Nature of interest.
                2912.1-1
                Terms and conditions of lease.
                2912.2
                Renewal of leases.
                2912.3
                Substitution of a new lease.
              
              
                Subpart 2916—Alaska Fur Farm
                2916.0-3
                Authority.
                2916.0-6
                Policy.
                2916.0-8
                Area subject to lease.
                2916.1
                Terms and conditions.
                2916.1-1
                Commencement of operations; stocking lands.
                2916.1-2
                Rights reserved; protection of improvements and roads.
                2916.2
                Procedures.
                2916.2-1
                Applications.
                2916.2-2
                Assignments and subleases.
                2916.2-3
                Renewal of leases.
                2916.2-4
                Termination of lease; cancellation.
              
            
            
              Authority:
              49 U.S.C. App., 211-213, 43 U.S.C. 869 et seq. 48 U.S.C 360, 361, unless otherwise noted.
            
            
              Subpart 2911—Airport
              
                Authority:
                49 U.S.C. 211; 43 U.S.C. 1701 et seq.
                
              
              
                Source:
                51 FR 40809, Nov. 10, 1986, unless otherwise noted.
              
              
                § 2911.0-1
                Purpose.
                This subpart sets forth procedures for issuance of airport leases on the public lands.
              
              
                § 2911.0-3
                Authority.
                The Act of May 24, 1928, as amended (49 U.S.C. Appendix, 211-213), authorizes the Secretary of the Interior to lease for use as a public airport, any contiguous unreserved and unappropriated public lands not to exceed 2,560 acres in area.
              
              
                § 2911.0-5
                Definitions.
                As used in this subpart, the term:
                
                (a) Act means the Act of May 24, 1928, as amended (49 U.S.C. Appendix, 211-213).
                (b) Authorized officer means any employee of the Bureau of Land Management who has been delegated the authority to perform the duties described in this subpart.
                (c) Administrator means the Administrator of the Federal Aviation Administration.
                (d) Applicant means any individual who is a citizen of the United States; a group or association of citizens of the United States; any corporation, organized under the laws of the United States or of any State, authorized to conduct business in the State in which the land involved is located; or a State or political subdivisions or instrumentality thereof, including counties and municipalities; who submits an application for an airport lease under this subpart.
                (e) Public airport means an airport open to use by all persons without prior permission of the airport lessee or operator, and without restrictions within the physical capacities of its available facilities.
              
              
                § 2911.0-8
                Lands available for leasing.
                Any contiguous unreserved and unappropriated public lands, surveyed or unsurveyed, not exceeding 2,560 acres in area, may be leased under the provisions of the Act, subject to valid existing rights under the public land laws.
              
              
                § 2911.1
                Terms and conditions.
                (a) The lessee shall, within 1 year from the date of issuance of the lease, equip the airport as required by the Administrator and file a report thereof in the Bureau of Land Management District office having jurisdiction over the lands under lease.
                (b) At any time during the term of the lease, the Administrator may have an inspection made of the airport, and if the airport does not comply with the ratings set by the Federal Aviation Administration, the Administrator shall submit a written statement describing the deficiencies to the Bureau of Land Management District office having jurisdiction over the lands under lease for appropriate action.
                (c) The authorized officer may cancel, in whole or in part, a lease issued under the Act for any of the following reasons: Lessee failure to use the leased premises or any part thereof for a period of at least 6 months; use of the property or any part thereof for a purpose other than the authorized use; failure to pay the annual rental in full on or before the date due; failure to maintain the premises according to the ratings set by the Federal Aviation Administration; failure to comply with the regulations in this part or the terms of the lease.
                (d) Leases under the Act shall be for a period not to exceed 20 years and may be renewed for like periods.
                (e) Annual rental for leases to any citizen of the United States, any group or association of citizens, or any corporation organized under the laws of the United States or any State shall be at appraised fair market rental, with a minimum annual rental payment of $100. State or political subdivisions thereof, including counties and municipalities, shall pay to the lessor an annual rental calculated at the appraised fair market value of the rental of the property less 50%, with a minimum annual rental payment of $100. In fixing the rentals, consideration shall be given to all pertinent facts and circumstances, including use of the airport by government departments and agencies. Rental of each lease shall be reconsidered and revised at 5-year intervals to reflect current appraised fair market value. The first annual rental payment shall be made prior to issuance of the lease. All subsequent payments shall be paid on or before the anniversary date of issuance of the lease.

                (f) The lessee shall agree that all departments and agencies of the United States operating aircraft shall have free and unrestricted use of the airport and, with the approval of the authorized officer, such departments or agencies shall have the right to erect and install therein such structures and improvements as are deemed advisable by the heads of such departments and agencies. Whenever the President may deem it necessary for military purposes, the Secretary of the Army may assume full control of the airport.
                
                (g) The lessee shall submit to the Administrator for approval regulations governing operations of the airport.
              
              
                § 2911.2
                Procedures.
              
              
                § 2911.2-1
                Preapplication activity.
                Persons seeking to lease public lands under this subpart shall first consult with the authorized officer in the District or Resource Area Office in which the lands are located. Such consultation is necessary to determine land availability and conformity of proposed use with approved land use plans, explain associated statutory and regulatory requirements, familiarize the potential applicant with respective management responsibilities, set forth the application processing procedures for the proposed action, and identify potential conflicts. Upon completion of the consultation, persons seeking to lease public lands for a public airport may submit an application for consideration by the authorized officer.
              
              
                § 2911.2-2
                Applications.
                (a) Each application shall clearly describe the lands applied for by legal subdivisions and/or by metes and bounds and contain a plan of development and use signed by the applicant or by a duly authorized agent or officer of the applicant. When required by the authorized officer, the application shall include copies of the appropriate State, county, or municipal airport licenses or permits, as well as such additional States and local clearances as may be required.

                (b) Each application shall be accompanied by a non-refundable filing fee of $100. Each applicant shall also be required to pay the cost of publication of a Notice of Reality Action in the Federal Register and a newspaper of general circulation in the area in which the lands are located.
                (c) If approval of an application results in cancellation of a grazing permit of lease or a reduction in grazing acreage, the provisions of § 4110.4-2 of this title shall apply.
              
              
                § 2911.2-3
                Report by Administrator; Notice of Realty Action.

                (a) Upon receipt of the application, the authorized officer shall send 1 copy to the Administrator for a determination concerning what fuel facilities, lights, and other furnishings are necessary to meet the rating set by that agency. After receiving the report of the Administrator, and before making a determination to issue a lease, the authorized officer shall publish a Notice of Realty Action in the Federal Register and in a newspaper of general circulation in the area of the lands to be leased. The notice shall provide 45 days from the date of publication in the Federal Register for comments by the public. Comments shall be sent to the office issuing the notice. The notice shall not be published until the authorized officer has received the filing fee from the applicant and is satisfied that all statutory and regulatory requirements have been met.

                (b) The notice of realty action may segregate the lands or interests in lands to be conveyed to the extent that they will not be subject to appropriation under the public land laws, including the mining laws. The segregative effect of the notice of realty action shall terminate either upon issuance of a document of conveyance or 1 year from the date of publication in the Federal Register, whichever occurs first.
                [51 FR 40809, Nov. 10, 1986; 51 FR 45986, Dec. 23, 1986]
              
              
                § 2911.2-4
                Execution of lease.
                Upon receipt of the payments required by § 2911.2-2(b) of this title and not less than 45 days following the publications required by § 2911.2-4 of this title, the authorized officer shall make a decision on the application and, if the application is approved, issue the lease.
                [51 FR 40809, Nov. 10, 1986; 51 FR 45986, Dec. 23, 1986]
              
            
            
              Subpart 2912—Recreation and Public Purposes Act
              
                Authority:

                Recreation and Public Purposes Act, as amended (43 U.S.C. 869, et seq.).
              
              
                Source:
                44 FR 43473, July 25, 1979, unless otherwise noted.
              
              
                § 2912.0-7
                Cross reference.

                The general requirements and procedures under the Recreation and Public Purposes Act are contained in part 2740 of this title.
              
              
                § 2912.1
                Nature of interest.
              
              
                § 2912.1-1
                Terms and conditions of lease.

                (a) The term of leases under the Recreation and Public Purposes Act, hereafter referred to as the Act, shall be fixed by the authorized officer but shall not exceed 20 years for nonprofit associations and nonprofit corporations, and 25 years for Federal, State, and local governmental entities. A lease may contain, at the discretion of the authorized officer, a provision giving the lessee the privilege of renewing the lease for a like period.
                (b) Leases shall be issued on a form approved by the Director, Bureau of Land Management and shall contain terms and conditions required by law, and public policy, and which the authorized officer considers necessary for the proper development of the land, for the protection of Federal property, and for the protection of the public interest.
                (c) Leases shall be terminable by the authorized officer upon failure of the lessee to comply with the terms of the lease, upon a finding, after notice and opportunity for hearing, that all or part of the land is being devoted to a use other than the use authorized by the lease, or upon a finding that the land has not been used by the lessee for the purpose specified in the lease for any consecutive period specified by the authorized officer. The specified period of non-use or unauthorized use shall not be less than 2 years nor more than 5 years.
                (d) Reasonable annual rentals shall be established by the Secretary of the Interior and shall be payable in advance. Upon notification of the amount of the yearly rental, a lease applicant shall be required to pay at least the first year's rental before the lease shall be issued. Upon the voluntary relinquishment of a lease before the expiration of its term, any rental paid for the unexpired portion of the term shall be returned to the lessee upon a proper application for repayment to the extent that the amount paid covers a full lease year or years of the remainder of the term of the original lease. Leases for recreational or historic-monument purposes to a State, county or other State or Federal instrumentality or political subdivision shall be issued without monetary consideration.
                (e) Leases are not transferable except with the consent of the authorized officer. Transferees shall have all the qualifications of applicants under the Act and shall be subject to all the terms and conditions of the regulations in this part.
                (f) A lessee shall not be permitted to cut timber from the leased lands without prior permission from the authorized officer.
                (g) All leases shall reserve to the United States all minerals together with the right to mine and remove the same under applicable laws and regulations to be established by the Secretary of the Interior.
              
              
                § 2912.2
                Renewal of leases.
                A lessee with a privilege of renewal must notify the authorized officer at least 180 days before the end of the lease period that it will exercise the privilege.
              
              
                § 2912.3
                Substitution of a new lease.
                A lessee may apply for a new lease at any time. Applications for new leases shall be accompanied by consent of the lessee to cancellation of the existing lease upon the issuance of the new lease and by three copies of a statement showing (a) the need for a new lease and (b) any changes in the use or management of the lands or the terms and conditions of the lease which the applicant desires.
              
            
            
              Subpart 2916—Alaska Fur Farm
              
                Source:
                35 FR 9665, June 13, 1970, unless otherwise noted.
              
              
                § 2916.0-3
                Authority.
                The Act of July 3, 1926 (44 Stat. 821, 48 U.S.C. secs. 360, 361), authorizes the Secretary of the Interior to lease public lands on the mainland of or islands in Alaska, with the exception of the Pribilof Islands, for fur farming, for periods not exceeding ten years.
              
              
                
                § 2916.0-6
                Policy.
                (a) The authority to lease the public lands in Alaska for fur-farming purposes was granted in order to promote the development of the production of furs in Alaska.
                (b) No lease for the purpose of raising beavers will be granted on any area already occupied by a beaver colony nor will any such lease be granted on streams or lakes where the activities of beavers may interfere with the run or spawning of salmon.
                (c) In order to offer more people an opportunity to lease lands, and to avoid tying up large areas of land unnecessarily, fur-farming leases on public lands will not be granted for areas greater than are justified by the needs and experience of the applicant.
              
              
                § 2916.0-8
                Area subject to lease.
                (a) Acreage limitation and exceptions. (1) On the mainland such leases may be for an area not exceeding 640 acres. A lease may cover an entire island, provided the area thereof does not exceed 30 square miles, and provided the need for such entire island is clearly established. Islands so close together that animals can cross from one to the other and whose combined area does not exceed 30 square miles, will be treated as one island. Islands having an area of more than 30 square miles will be treated as mainland.
                (2) Where a lease is granted for an area in excess of 640 acres on an island, the manager may, after notice to the lessee, reduce the area to an amount not less than 640 acres, if he determines that the lessee cannot reasonably use all of the area for which the lease was granted.
                (b) Lands subject to lease. (1) Vacant, unreserved, and unappropriated public lands are subject to lease.
                (2) Except for lands under the jurisdiction of the Fish and Wildlife Service and the National Park Service, public lands withdrawn or reserved for any purpose are subject to lease, if the department or agency having jurisdiction thereof consents to the issuance of the lease.
              
              
                § 2916.1
                Terms and conditions.
              
              
                § 2916.1-1
                Commencement of operations; stocking lands.
                The lessee shall, within one year from the date of issuance of the lease, commence operations by taking possession of the leased area, and by placing thereon within that period such improvements as may be needed for such operations and as will show good faith, and shall thereafter develop the fur-farming enterprise on the leased area with reasonable diligence. The lessee shall stock the leased area with the minimum of fur-bearing animals required by the lease within the periods specified in the lease.
              
              
                § 2916.1-2
                Rights reserved; protection of improvements and roads.
                Nothing in this part or any lease issued under this part shall interfere with or prevent:
                (a) The prospecting, locating, development, entering, leasing, or patenting of mineral resources in the leased area under laws applicable thereto.
                (b) The use and disposal of timber or other resources on or in the leased area under applicable laws.
                (c) The use and occupation of parts of leased areas for the taking, preparing, manufacturing, or storing of fish or fish products, or the utilization of the lands for purposes of trade or business, to the extent and in the manner provided by law, and as authorized by the State Director.
                (d) The acquisition or granting of rights-of-way or easements under applicable laws and regulations.
                (e) Hunting and fishing under applicable Federal and State hunting and fishing laws and regulations, but the authorized officer may prohibit or restrict, or he may authorize the lessee to prohibit or restrict hunting or fishing on such parts of the leased area and for such periods as he may determine to be necessary in order to prevent any substantial interference with the purposes for which the lease is issued.
              
              
                § 2916.2
                Procedures.
              
              
                § 2916.2-1
                Applications.
                (a) Qualifications of applicants. Any person who is a citizen of the United States, or any group or association composed of such persons, or any corporation organized under the laws of the United States, or of any State thereof, authorized to conduct business in Alaska may file an application.
                (b) Contents of application. An application for lease should be filed in duplicate in the proper office. No specific form of application is required, but the application should contain or be accompanied by the following:
                (1) Applicant's full name, post office address, the general nature of his present business, and the principal place of business.
                (2)(i) A statement of the age and of the citizenship status, whether native-born or naturalized, of the applicant, if an individual, or of each partner or member of a partnership or association. A copartnership or an association applicant shall file a copy of whatever written articles of association its members have executed.
                (ii) A corporation shall file a certified copy of its articles of incorporation, evidence that it is authorized to transact business in Alaska, and a copy of the corporate minutes or resolutions authorizing the filing of the application and the execution of the lease.
                (3) Description of the land for which the lease is desired, by legal subdivision, section, township, and range, if surveyed, and by metes and bounds, with the approximate area, if unsurveyed. The metes and bounds description should be connected by course and distance with some corner of the public-land surveys, if practicable, or with reference to rivers, creeks, mountains, towns, islands, or other prominent topographical points or natural objects or monuments.
                (4) A statement as to the applicant's experience in and knowledge of fur farming.
                (5) A statement as to the kind of fur-bearing animals to be raised, and, if foxes, the color type; the number of fur-bearing animals the applicant proposes to have on the leased land within one year from the date of the lease, and whether it is proposed to purchase or trap the stock; and that before commencing operations of any lease which may be issued, the applicant will procure from the appropriate State game agency whatever licenses are required under Alaska law.
                (6) A detailed statement of the reasons for the need for any area in excess of 640 acres but not exceeding 30 square miles, when the land applied for is comprised of an island, or islands.
                (7) A statement of the nature and results of the investigation made by applicant as to whether the land and climate are suited to raising the kind of animals proposed to be stocked.
                (8) A statement as to whether the land is occupied, claimed, or used by natives of Alaska or others; and, if so the nature of the use and occupancy and the improvements thereon, if any.
                (9) If beavers are to be raised, a statement as to whether a beaver colony exists on the land, and whether salmon streams or lakes are on or adjacent to the land proposed to be leased.
                (10) A statement that the applicant is acting solely on his own account and not under any agreement or understanding with another.
                (11) The serial numbers of all other applications filed or leases obtained under this act by applicant, or applicant's spouse or business associate, or in which applicant has a direct or indirect interest.
                (12) The showing as to hot or medicinal springs required by § 2311.2(a) of this chapter.
                (13) All applications must be accompanied by an application service fee of $10 which will not be returnable.
                (c) Form of lease; rental and royalty; report of annual operations. (1) Leases will be issued on a form approved by the Director.
                (2) Prior to the issuance of a lease and annually thereafter, the lessee shall pay an advance rental of $5 per annum if the lease embraces 10 acres or less, a rental of $25 per annum if the leased area is more than 10 acres but not more than 640 acres, and a rental of $50 per annum if the leased area exceeds 640 acres.

                (3) Within 60 days after the end of each lease year the lessee shall file with the land office a report on a form approved by the Director, in duplicate, showing his operations under the lease and his gross receipts thereunder from the sale of live animals and pelts for the preceding lease year. The lessee shall pay, at the time of filing the report, a royalty of 1 percent of such gross receipts deducting therefrom the amount of the advance rental payment made for such preceding lease year.
              
              
                § 2916.2-2
                Assignments and subleases.
                A proposed assignment on a lease, in whole or in part, or a sublease, must be filed in duplicate with the proper office within 90 days from the date of its execution; must contain all of the terms and conditions agreed upon by the parties thereto; and must be supported by a statement that the assignee or sublessee agrees to be bound by the provisions of the lease. The assignee or sublessee must submit with the assignment or sublease the information or statements required by § 2916.2-1(b) (1), (2), (4), (5), (10), and (11). No assignment or sublease will be recognized unless and until approved by the authorizing officer.
                (Sec. 2, 44 Stat. 822; 48 U.S.C. 361)
              
              
                § 2916.2-3
                Renewal of leases.
                Upon an application filed in the proper office within 90 days preceding the expiration date of the lease, if it is determined that a renewal lease should be granted, the lessee will be offered such lease by the authorized officer, upon such terms and conditions and for such duration as may be fixed, not exceeding 10 years. The filing of an application for renewal does not confer on the lessee any preference right to a renewal. The timely filing of an application will, however authorize the exclusive fur-farming use of the lands by the lessee in accordance with the terms of the prior lease pending final action on the renewal application.
              
              
                § 2916.2-4
                Termination of lease; cancellation.
                (a) Action by authorized officer. (1) The authorized officer may terminate a lease at the request of the lessee if the lessee shall make satisfactory showing that such termination will not adversely affect the public interest and that he has paid all charges due the Government thereunder.
                (2) A lease may be canceled if the lessee shall fail to comply with any of the provisions of this part or of the lease, or shall devote the lease area primarily to any purpose other than the rearing of fur-bearing animals as authorized. No lease will be canceled until the lessee has been formally notified of such default and such default shall continue for 60 days after service of such notice.
                (b) Removal of improvements and personal property. (1) Improvements or personal property may not be removed from the lands, except fur-bearing animals disposed of in the regular course of business, unless all moneys due the United States under the lease have been paid. The lessee shall be allowed 90 days from the date of expiration or termination of the lease within which to remove his personal property and such improvements as are not disposed of in the manner set forth in paragraph (b)(2) of this section, which he has a right to remove; if not removed or otherwise disposed of within the said period, such improvements or personal property shall become the property of the United States.
                (2) Upon the expiration of the lease or the earlier termination thereof, the authorizing officer may, in his discretion and upon a written petition filed by the lessee within 30 days from the date of such expiration or termination, require the subsequent lease applicant, prior to the execution of a new lease, to agree to compensate the lessee for any improvements of a permanent nature that he may have placed upon the leased area for fur-farming purposes during the period of the lease. If the interested parties are unable to reach an agreement as to the amount of compensation, the amount shall be fixed by the authorizing officer. All such agreements to be effective, must be approved by the authorizing officer. The failure of the subsequent lessee to pay the former lessee in accordance with such agreement will be just cause for cancellation of the lease.
              
            
          
          
            Pt. 2920
            PART 2920—LEASES, PERMITS AND EASEMENTS
            
              
                Subpart 2920—Leases, Permits and Easements: General Provisions
                Sec.
                2920.0-1
                Purpose.
                2920.0-3
                Authority.
                2920.0-5
                Definitions.
                2920.0-6
                Policy.
                
                2920.0-9
                Information collection.
                2920.1
                Uses.
                2920.1-1
                Authorized use.
                2920.1-2
                Unauthorized use.
                2920.2
                Procedures for public-initiated land use proposals.
                2920.2-1
                Discussion of proposals.
                2920.2-2
                Minimum impact permits.
                2920.2-3
                Other land use proposals.
                2920.2-4
                Proposal content.
                2920.2-5
                Proposal review.
                2920.3
                Bureau of Land Management initiated land use proposals.
                2920.4
                Notice of realty action.
                2920.5
                Application procedure.
                2920.5-1
                Filing of applications for land use authorizations.
                2920.5-2
                Application content.
                2920.5-3
                Application review.
                2920.5-4
                Competitive or non-competitive bids.
                2920.5-5
                Application processing.
                2920.6
                Reimbursement of costs.
                2920.7
                Terms and conditions.
                2920.8
                Fees.
                2920.9
                Supervision of the land use authorization.
                2920.9-1
                Construction phase.
                2920.9-2
                Operation and maintenance.
                2920.9-3
                Termination and suspension.
              
            
            
              Authority:
              43 U.S.C. 1740.
            
            
              Source:
              46 FR 5777, Jan. 19, 1981, unless otherwise noted.
            
            
              Subpart 2920—Leases, Permits and Easements: General Provisions
              
                § 2920.0-1
                Purpose.
                The purpose of the regulations in this part is to establish procedures for the orderly and timely processing of proposals for non-Federal use of the public lands. The procedural and informational requirements set by these regulations vary in relation to the nature of the anticipated use.
              
              
                § 2920.0-3
                Authority.
                Sections 302, 303 and 310 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732, 1733, 1740) authorize the Secretary of the Interior to issue regulations providing for the use, occupancy, and development of the public lands through leases, permits, and easements.
                [52 FR 49115, Dec. 29, 1987]
              
              
                § 2920.0-5
                Definitions.
                As used in this part, the term:
                (a) Authorized officer means any employee of the Bureau of Land Management to whom has been delegated the authority to perform the duties described in this part.
                (b) Easement means an authorization for a non-possessory, non-exclusive interest in lands which specifies the rights of the holder and the obligation of the Bureau of Land Management to use and manage the lands in a manner consistent with the terms of the easement.
                (c) Lease means an authorization to possess and use public lands for a fixed period of time.
                (d) Permit means a short-term revocable authorization to use public lands for specified purposes.
                (e) Land use proposal means an informal statement, in writing, from any person to the authorized officer requesting consideration of a specified use of the public lands.
                (f) Land use plan means resource management plans or management framework plans prepared by the Bureau of Land Management pursuant to its land use planning system.
                (g) Public lands means lands or interests in lands administered by the Bureau of Land Management, except lands located on the Outer Continental Shelf and lands held for the benefit of Indians, Aleuts and Eskimos.
                (h) Person means any person or entity legally capable of conveying and holding lands or interests therein, under the laws of the State within which the lands or interests therein are located, who is a citizen of the United States, or in the case of a corporation, is subject to the laws of any State or of the United States.
                (i) Proponent means any person who submits a land use proposal, either on his/her own initiative or in response to a notice for submission of such proposals.
                (j) Applicant means any person who submits an application for a land use authorization under this part.
                (k) Casual use means any short term non-commercial activity which does not cause appreciable damage or disturbance to the public lands, their resources or improvements, and which is not prohibited by closure of the lands to such activities.
                
                (l) Land use authorization means any authorization to use the public lands issued under this part.
                (m) Knowing and willful means that a violation is knowingly and willfully committed if it constitutes the voluntary or conscious performance of an act which is prohibited or the voluntary or conscious failure to perform an act or duty that is required. The terms does not include performances or failures to perform which are honest mistakes or which are merely inadvertent. The term includes, but does not require, performances or failures to perform which result from a criminal or evil intent or from a specific intent to violate the law. The knowing or willful nature of conduct may be established by plain indifference to or reckless disregard of the requirements of law, regulations, orders, or terms of a lease. A consistent pattern of performance or failure to perform also may be sufficient to establish the knowing or willful nature of the conduct, where such consistent pattern is neither the result of honest mistake or mere inadvertency. Conduct which is otherwise regarded as being knowing or willful is rendered neither accidental nor mitigated in character by the belief that the conduct is reasonable or legal.
                [46 FR 5777, Jan. 19, 1981, as amended at 52 FR 49115, Dec. 29, 1987]
              
              
                § 2920.0-6
                Policy.
                (a) Land use authorizations shall be issued only at fair market value and only for those uses that conform with Bureau of Land Management plans, policy, objectives and resource management programs. Conformance with land use authorizations will be determined through the planning process and procedures provided in part 1600 of this title.
                (b) In determining the informational and procedural requirements, the authorized officer will consider the duration of the anticipated use, its impact on the public lands and resources and the investment required by the anticipated use.
              
              
                § 2920.0-9
                Information collection.

                (a) The information collection requirements contained in Part 2920 have been approved by the Office of Management and Budget under 44 U.S.C. 3501 et seq., and assigned clearance number 1004-0009. The BLM will use the information in considering land use proposals and applications. You must respond to obtain a benefit under Section 302 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732).
                (b) Public reporting burden for this information is estimated to average 7.43 hours, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing the burden, to the Information Collection Clearance Officer, Bureau of Land Management (DW-101), Building 50, Denver Federal Center, P.O. Box 25047, Denver, Colorado 80225, and to the Office of Management and Budget, Paperwork Reduction Project, 1004-0009, Washington, D.C. 20503.
                [61 FR 32353, June 24, 1996]
              
              
                § 2920.1
                Uses.
              
              
                § 2920.1-1
                Authorized use.
                Any use not specifically authorized under other laws or regulations and not specifically forbidden by law may be authorized under this part. Uses which may be authorized include residential, agricultural, industrial, and commercial, and uses that cannot be authorized under title V of the Federal Land Policy and Management Act or section 28 of the Mineral Leasing Act. Land use authorizations shall be granted under the following categories:

                (a) Leases shall be used to authorize uses of public lands involving substantial construction, development, or land improvement and the investment of large amounts of capital which are to be amortized over time. A lease conveys a possessory interest and is revocable only in accordance with its terms and the provisions of § 2920.9-3 of this title. Leases shall be issued for a term, determined by the authorized officer, that is consistent with the time required to amortize the capital investment.
                
                (b) Permits shall be used to authorize uses of public lands for not to exceed 3 years that involve either little or no land improvement, construction, or investment, or investment which can be amortized within the term of the permit. A permit conveys no possessory interest. The permit is renewable at the discretion of the authorized officer and may be revoked in accordance with its terms and the provisions of § 2920.9-3 of this title. Permits shall be issued on a form approved by the Director, Bureau of Land Management, that has been filed by the applicant with the appropriate Bureau of Land Management office.
                (c) Easements may be used to assure that uses of public lands are compatible with non-Federal uses occurring on adjacent or nearby land. The term of the easement shall be determined by the authorized officer. An easement granted under this part may be issued only for purposes not authorized under title V of the Federal Land Policy and Management Act or section 28 of the Mineral Leasing Act.
                (d) No land use authorization is required under the regulations in this part for casual use of the public lands.
                [52 FR 49115, Dec. 29, 1987]
              
              
                § 2920.1-2
                Unauthorized use.
                (a) Any use, occupancy, or development of the public lands, other than casual use as defined in § 2920.0-5(k) of this title, without authorization under the procedures in § 2920.1-1 of this title, shall be considered a trespass. Anyone determined by the authorized officer to be in trespass on the public lands shall be notified of such trespass and shall be liable to the United States for:
                (1) The administrative costs incurred by the United States as a consequence of such trespass; and
                (2) The fair market value rental of the lands for the current year and past years of trespass; and
                (3) Rehabilitating and stabilizing the lands that were the subject of such trespass, or if the person determined to be in trespass does not rehabilitate and stabilize the lands determined to be in trespass within the period set by the authorized officer in the notice, he/she shall be liable for the costs incurred by the United States in rehabilitating and stabilizing such lands.
                (b) In addition, the following penalties may be assessed by the authorized officer for a trespass not timely resolved under paragraph (a) of this section and where the trespass is determined to be:
                (1) Nonwillful, twice the fair market rental value which has accrued since the inception of the trespass, not to exceed a total of 6 years; or
                (2) Knowing and willful, three times the fair market rental value which has accrued since the inception of the trespass, not to exceed a total of 6 years.
                (c) For any person found to be in trespass on the public lands under this section, the authorized officer may take action under § 2920.9-3 of this title to terminate, revoke, or cancel any land use authorization issued to such person under this part.
                (d) Failure to satisfy the liability and penalty requirements imposed under this section for unauthorized use of the public lands may result in denial of:
                (1) A use authorization under this part; and
                (2) A request to purchase or exchange public lands filed under subparts 2711 and 2201 of this title.
                (e) Any person who knowingly and willfully violates the regulations in this part by using the public lands without the authorization required by this part, in addition to the civil penalties provided for in this part, may be subject to a fine of not more than $1,000 or imprisonment of not more than 12 months, or both under subpart 9262 of this title.
                (f) Any person adversely affected by a decision issued under this section, may appeal that decision under the provisions of part 4 of this title.
                [52 FR 49115, Dec. 29, 1987]
              
              
                § 2920.2
                Procedures for public-initiated land use proposals.
              
              
                § 2920.2-1
                Discussion of proposals.
                (a) Suggestions by land use proponent. Any person who seeks to use public lands may contact the Bureau of Land Management office having jurisdiction over the public lands in question and discuss the land use proposal. This contact should be made as early as possible so that administrative requirements and potential conflicts with other land uses can be identified.
                (b) Response by the authorized officer. The authorized officer will discuss with the land use proponent whether the requested land use, suitability or non-suitability of the requested land use based on a preliminary examination of existing land use plans, where available, is or is not in conformance with Bureau of Land Management policies and programs for the lands, local zoning ordinances and any other pertinent information. The authorized officer will discuss administrative requirements for the type of land use authorization which may be granted (lease, permit or easement), including, but not limited to: additional information which may be required; qualifications; cost reimbursement requirements; associated clearances, other permits or licenses which may be required; environmental and management considerations; and special requirements such as competitive bidding and identification of on-the-ground investigations which may be required in order to issue a land use authorization.
              
              
                § 2920.2-2
                Minimum impact permits.
                (a) The authorized officer may, without publication of a notice of realty action, issue a permit for a land use upon a determination that the proposed use is in conformance with Bureau of Land Management plans, policies and programs, local zoning ordinances and any other requirements and will not cause appreciable damage or disturbance to the public lands, their resources or improvements.
                (b) Permit decisions made under paragraph (a) of this section take effect immediately upon execution, and remain in effect during the period of time specified in the decision to issue the permit. Any person whose interest is adversely affected by a decision to grant or deny a permit under paragraph (a) of this section may appeal to the Board of Land Appeals under part 4 of this title. However, decisions and permits issued under paragraph (a) of this section will remain in effect until stayed.
                [46 FR 5777, Jan. 19, 1981, as amended at 61 FR 32354, June 24, 1996]
              
              
                § 2920.2-3
                Other land use proposals.
                (a) A proposal for a land use authorization, including permits not covered by § 2920.2-2 of this title, shall be submitted in writing to the Bureau of Land Management office having jurisdiction over the public lands covered by the proposal.
                (b) The submission of a proposal gives no right to use the public lands.
              
              
                § 2920.2-4
                Proposal content.
                (a) Proposals for a land use authorization shall include a description of the proposed land use in sufficient detail to enable the authorized officer to evaluate the feasibility of the proposed land use, the impacts if any, on the environment, the public or other benefits from the proposed land use, the approximate cost of the proposal, any threat to the public health and safety posed by the proposal and whether the proposal is, in the proponent's opinion, in conformance with Bureau of Land Management plans, programs and policies for the public lands covered by the proposal. The description shall include, but not be limited to:
                (1) Details of the proposed uses and activities;
                (2) A description of all facilities for which authorization is sought, access needs and special types of easements that may be needed;
                (3) A map of sufficient scale to allow all of the required information to be legible and a legal description of primary and alternative project locations; and
                (4) A schedule for construction of any facilities.
                (b) The proposal shall include the name, legal mailing address and telephone number of the land use proponent.
              
              
                § 2920.2-5
                Proposal review.

                (a) A land use proposal shall, upon submission, be reviewed to determine if the public lands covered by the proposal are appropriate for the proposed land use and if the proposal is otherwise legal.
                
                (b) If the proposal is found to be appropriate for further consideration, the authorized officer shall examine the proposal and make one of the following determinations:
                (1) The proposed land use is in conformance with the appropriate land use plan and can be approved;
                (2) The proposed land use has not been addressed in an existing land use plan and shall be addressed in accordance with the procedure in part 1600 of this title;
                (3) The proposed land use is in an area not covered in an existing land use plan and shall be processed in accordance with the procedure in § 1601.8 of this title; or
                (4) The proposed land use is not in conformance with the approved land use plan. This determination may be appealed under 43 CFR 4.400 for review of the question of conformance with the land use plan.
                (c)(1) If a proposed land use does not meet the requirements of this subpart or is found not to be in conformance with the land use plan, the authorized officer shall so advise the proponent and shall provide a written explanation of the reasons the proposed use does not meet the requirements of this subpart and/or is not in conformance with an existing land use plan.
                (2) Where a proposed land use is determined not to be in conformance with an approved land use plan, with the land use plan, the authorized officer may consider the proposal for land use as an application to amend or revise the existing land use plan under part 1600 of this title.
              
              
                § 2920.3
                Bureau of Land Management initiated land use proposals.
                Where, as a result of the land use planning process, the desirability of allowing use of the public lands or providing increased service to the public from such use of the public lands is demonstrated, the authorized officer may identify a use for the public land and notify the public that proposals for utilizing the land through a lease, permit or easement will be considered.
              
              
                § 2920.4
                Notice of realty action.
                (a) A notice of realty action indicating the availability of public lands for non-Federal uses through lease, permit or easement shall be issued, published and sent to parties of interest by the authorized officer, including, but not limited to, adjoining land owners and current or past land users, when a determination has been made that such public lands are available for a particular use either through the submission of a public initiated proposal or through the land use planning process.
                (b) The notice shall include the use proposed for the public lands and shall notify the public that applications for a lease, permit or easement shall be considered. The notice shall specify the form of negotiation, whether by competitive or non-competitive bidding, under which the land use authorization shall be issued. A notice of realty action is not a specific action implementing a resource management plan or amendment.

                (c) The notice of realty action shall be published once in the Federal Register and once a week for 3 weeks thereafter in a newspaper of general circulation in the vicinity of the public lands included in the land use proposal.
                (d) An application submitted before a notice of realty action is published shall not be processed and shall be returned to the person who submitted it. Return of an application shall not be subject to appeal or protest.
              
              
                § 2920.5
                Application procedure.
              
              
                § 2920.5-1
                Filing of applications for land use authorizations.
                (a) Only after publication of a notice of realty action shall an application for a land use authorization be filed with the Bureau of Land Management office having jurisdiction over the public lands covered by the application.
                (b) The filing of an application gives no right to use the public lands.
              
              
                § 2920.5-2
                Application content.

                (a) Applications for land use authorizations shall include a reference to the notice of realty action under which the application is filed and a description of the proposed land use in sufficient detail to enable the authorized officer to evaluate the feasibility of the proposed land use, the impacts, if any, on the environment, the public or other benefits from the land use, the approximate cost of the proposed land use, any threat to the public health and safety posed by the proposed use and whether the proposed use is, in the opinion of the applicant, in conformance with the Bureau of Land Management plans, programs and policies for the public lands covered by the proposed use. The description shall include, but not be limited to:
                (1) Details of the proposed uses and activities;
                (2) A description of all facilities for which authorization is sought, access needs and special types of easements that may be needed;
                (3) A map of sufficient scale to allow all of the required information to be legible and a legal description of primary and alternative project locations; and
                (4) A schedule for construction of any facilities.
                (b) Additional information:
                

                (1) After review of the project description, the authorized officer may require the applicant(s) to fund or to perform additional studies or submit additional environmental data, or both, so as to enable the Bureau of Land Management to prepare an environmental analysis in accordance with section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and comply with the requirements of the National Historic Preservation Act of 1966 (16 U.S.C. 470); The Archeological and Historic Preservation Act of 1974 (16 U.S.C. 469 et seq.); Executive Order 11593, “Protection and Enhancement of the Cultural Environment” of May 13, 1971 (36 FR 8921); “Procedures for the Protection of Historic and Cultural Properties” (36 CFR part 300); and other laws and regulations as applicable.
                (2) An application for the use of public lands may require additional private, State, local or other Federal agency licenses, permits, easements, certificates or other approval documents. The authorized officer may require the applicant to furnish such documents, or proof of application for such documents, as part of the application.
                (3) The authorized officer may require evidence that the applicant has, or prior to commencement of construction will have, the technical and financial capability to construct, operate, maintain and terminate the authorized land use.
                (c) The application shall include the name and legal mailing address of the applicant.
                (d) Business Associations. If the applicant is other than an individual, the application shall include the name and address of an agent authorized to receive notice of actions pertaining to the application.
                (e) Federal departments and agencies. Federal departments and agencies are not qualified to hold land use authorizations under this authority.
                (f) If any of the information required in this section has already been submitted as part of a land use proposal submitted under § 2920.2 of this title, the application need only refer to that proposal by filing date, office and case number. The applicant shall certify that there have been no changes in any of the information.
              
              
                § 2920.5-3
                Application review.
                Every application shall be reviewed to determine if it conforms to the notice of realty action. If the application does not meet the requirements of this subpart, the application may be denied, and the applicant shall be so advised in writing, with an explanation.
              
              
                § 2920.5-4
                Competitive or non-competitive bids.
                (a) Competitive. Land use authorizations may be offered on a competitive basis if, in the judgment of the authorized officer, a competitive interest exists or if no equities, such as prior use of the lands, warrant non-competitive land use authorization. Land use authorizations shall be awarded on the basis of the public benefit to be provided, the financial and technical capability of the bidder to undertake the project and the bid offered. A bid at less than fair market value shall not be considered. Each bidder shall submit information required by the notice of realty action.
                
                (b) Non-competitive. Land use authorizations may be offered on a negotiated, non-competitive basis, when, in the judgement of the authorized officer equities, such as prior use of the lands, exist, no competitive interest exists or where competitive bidding would represent unfair competitive and economic disadvantage to the originator of the unique land use concept. The non-competitive bid shall not be for less than fair market value.
              
              
                § 2920.5-5
                Application processing.
                (a) After review of applications filed, the authorized officer shall select one application for further processing in accordance with the notice of realty action. The authorized officer shall provide public notice of the selection of an applicant and notify the selected applicant, in writing, of the selection. All other applications shall be rejected and returned to the applicants.
                (b) The selected land use applicant shall submit any additional information that the authorized officer considers necessary to process the land use authorization.
              
              
                § 2920.6
                Reimbursement of costs.
                (a) When two or more applications are submitted for a land use authorization, each applicant shall be liable for the identifiable costs of processing his (or her) application. Where the costs of processing two or more applications cannot be readily identified with particular applications, all applicants shall be liable for such costs, to be divided equally among them.

                (b) The selected land use applicant shall reimburse the United States for reasonable administrative and other costs incurred by the United States in processing a land use authorization application and in monitoring construction, operation, maintenance and rehabilitation of facilities authorized under this part, including preparation of reports and statements required by the National Environmental Policy Act of 1969 (43 U.S.C. 4321 et seq.). The reimbursement of costs shall be in accordance with the provisions of §§ 2804.14 and 2805.16 of this chapter.
                (c) The authorized officer may, before beginning any processing of a land use authorization application, require payment, as may be needed, to cover the estimated costs of processing the application. Before granting a land use authorization, the authorized officer shall assess and collect the actual costs of processing after furnishing the applicant with a statement of costs. This payment shall be determined in accordance with the provisions of §§ 2804.14 and 2805.16 of this chapter.
                (d) A selected applicant who withdraws, in writing, a land use application before a final decision is reached on the authorization is responsible for all costs incurred by the United States in processing the application up to the day that the authorized officer receives notice of the withdrawal and for costs subsequently incurred by the United States in terminating the proposed land use authorization process. Reimbursement of such costs shall be paid within 30 days of receipt of notice from the authorized officer of the amount due.
                (e) Advance payments based on a schedule of rates developed by the authorized officer, are required for monitoring of operations and maintenance during the term of the land use authorization, which amount shall be paid simultaneously with the rental payment required by § 2920.8(a) of this title.
                (f) The selected applicant shall, before a land use authorization is issued, submit a payment based on a schedule of rates developed by the Director, Bureau of Land Management, for monitoring rehabilitation or restoration of the lands upon expiration of the land use authorization.
                (g) If payment, as required by paragraphs (b), (d) and (e) of this section, exceeds actual costs to the United States, refund may be made by the authorized officer from applicable funds under authority of 43 U.S.C. 1734, or the authorized officer may adjust the next billing to reflect the overpayment. Neither an applicant nor a holder of land use authorization shall set off or otherwise deduct any debt due to or any sum claimed to be owed them by the United States without the prior written approval of the authorized officer.

                (h) The authorized officer shall, on request, give a selected applicant an estimate, based on the best available cost information, of the costs, which may be incurred by the United States in processing the proposed land use authorization. However, reimbursement shall not be limited to the estimate of the authorized officer if actual costs exceed the projected estimate.
                (i) When through partnership, joint venture or other business arrangement, more than one person, partnership, corporation, association or other entity jointly make application for a land use authorization, each such party shall be jointly and severally liable for the costs under this section.
                (j) Requests for modification of or addition to the land use authorization or reconstruction or relocation of any authorized facilities shall be treated as a new application for cost recovery purposes and are subject to the cost requirements of this section.
                [46 FR 5777, Jan. 19, 1981, as amended at 70 FR 21090, Apr. 22, 2005; 73 FR 65075, Oct. 31, 2008]
              
              
                § 2920.7
                Terms and conditions.
                (a) In all land use authorizations the United States reserves the right to use the public lands or to authorize the use of the public lands by the general public in any way compatible or consistent with the authorized land use and such reservations shall be included as a part of all land use authorizations. Authorized representatives of the Department of the Interior, other Federal agencies and State and local law enforcement personnel shall at all times have the right to enter the premises on official business. Holders shall not close or otherwise obstruct the use of roads or trails commonly in public use.
                (b) Each land use authorization shall contain terms and conditions which shall:
                (1) Carry out the purposes of applicable law and regulations issued thereunder;
                (2) Minimize damage to scenic, cultural and aesthetic values, fish and wildlife habitat and otherwise protect the environment;
                (3) Require compliance with air and water quality standards established pursuant to applicable Federal or State law; and
                (4) Require compliance with State standards for public health and safety, environmental protection, siting, construction, operation and maintenance of, or for, such use if those standards are more stringent than applicable Federal standards.
                (c) Land use authorizations shall also contain such other terms and conditions as the authorized officer considers necessary to:
                (1) Protect Federal property and economic interests;
                (2) Manage efficiently the public lands which are subject to the use or adjacent to or occupied by such use;
                (3) Protect lives and property;
                (4) Protect the interests of individuals living in the general area of the use who rely on the fish, wildlife and other biotic resources of the area for subsistence purposes;
                (5) Require the use to be located in an area which shall cause least damage to the environment, taking into consideration feasibility and other relevant factors; and
                (6) Otherwise protect the public interest.
                (d) A holder shall be required to secure authorization under applicable law to pay in advance the fair market value, as determined by the authorized officer, of any mineral, vegetative materials (including timber) to be cut, removed, used or destroyed on public lands.
                (e) A holder shall not use the public lands for any purposes other than those specified in the land use authorization without the approval of the authorized officer.
                (f) Liability provisions:

                (1) Holders of a land use authorization and all owners of any interest in, and all affiliates or subsidiaries of any holder of a land use authorization issued under these regulations shall pay the United States the full value for all injuries or damage to public lands or other property of the United States caused by the holder or by its employees, agents or servants, or by a contractor, its employees, agents or servants, except holders shall be held to standards of strict liability where the Secretary of the Interior determines that the activities taking place on the area covered by the land use authorization present a foreseeable hazard or risk of danger to public lands or other property of the United States. Strict liability shall not be applied where such damages or injuries result from acts of war or negligence of the United States.
                (2) Holders of a land use authorization and all owners of any interest in, and affiliates or subsidiaries of any holder of a land use authorization issued under these regulations shall pay third parties the full value of all injuries or damage to life, person or property caused by the holder, its employees, agents or servants or by a contractor, its employees, agents or servants.
                (3) Holders of a land use authorization shall indemnify or hold harmless the United States against any liability for damages to life, person or property arising from the authorized occupancy or use of the public lands under the land use authorization. Where a land use authorization is issued to a State or local government or any agency or instrumentality thereof, which has no legal power to assume such liability with respect to damages caused by it to lands or property, such State or local government or agency in lieu thereof shall be required to repair all damages.
                (g) The authorized officer may require a bond or other security satisfactory to him/her to insure the fulfillment of the terms and conditions of the land use authorization.
                (h) Any land use authorization existing on the effective date of this regulation is not affected by this regulation and shall continue to be administered under the statutory authority under which it was issued. However, by filing a proposal for amendment or renewal, the holder of a land use authorization shall be considered to have agreed to convert the entire authorization to the current statutory authority and the regulations in effect at the time of approval of the amendment or renewal.
                (i) The holder of a land use authorization who has complied with the provisions thereof, shall, upon the filing of a request for renewal, be the preferred user for a new land use authorization provided that the public lands are not needed for another use. Renewal, if granted, shall be subject to new terms and conditions. If so specified in the terms of a permit, the permit may be automatically renewable upon payment of the annual rental unless the authorized officer notifies the permittee within 60 days of the expiration date of the permit that the permit shall not be renewed.
                (j) Land use authorizations may be transferred in whole or in part but only under the following conditions:
                (1) The transferee shall comply with the provisions of § 2920.2-3 of this title;
                (2) The authorized officer may modify the terms and conditions of the land use authorization and the transferee shall agree, in writing, to comply with and be bound by the terms and conditions of the authorization as modified; and
                (3) Transfers shall not take effect until approved by the authorized officer.
                (k) If public lands included in a lease or easement are to be disposed of, the conveyance shall be made subject to the lease or easement. Permits shall be revoked prior to disposal of the public lands.
              
              
                § 2920.8
                Fees.
                (a) Rental. (1) Holders of a land use authorization shall pay annually or otherwise as determined by the authorized officer, in advance, a rental as determined by the authorized officer. The rental shall be based either upon the fair market value of the rights authorized in the land use authorization or as determined by competitive bidding. In no case shall the rental be less than fair market value.
                (2) Rental fees for leases and easements may be adjusted every 5 years or earlier, as determined by the authorized officer, to reflect current fair market value.
                (3) The rental fees required by this section are payable when due, and a late charge of 1 percent per month of the unpaid amount or $15 per month, whichever is greater, shall be assessed if subsequent billings are required. Failure to pay the rental fee in a timely manner is cause for termination of the land use authorization.
                (b) Processing and monitoring fee. Each request for renewal, transfer, or assignment of a lease or easement shall be accompanied by a non-refundable processing and monitoring fee determined in accordance with the provisions of §§ 2804.14 and 2805.16 of this chapter.
                [70 FR 21078, Apr. 22, 2005, as amended at 73 FR 65075, Oct. 31, 2008]
              
              
                § 2920.9
                Supervision of the land use authorization.
              
              
                § 2920.9-1
                Construction phase.
                (a) Unless otherwise stated in the land use authorization, construction may proceed immediately upon receipt and acceptance of the land use authorization by the selected applicant.
                (b) Where an authorization to use public lands provides that no construction shall occur until specific permission to begin construction is granted, no construction shall occur until an appropriate Notice to Proceed has been issued by the authorized officer, following the submission and approval of required plans or documents.
                (c) The authorized officer shall inspect and monitor construction as necessary, to assure compliance with approved plans and protection of the resources, the environment and the public health, safety and welfare.
                (d) The holder of a land use authorization may be required to designate a field representative who can accept and act on guidance and instructions from the authorized officer.
                (e) The holder of a land use authorization may be required to provide proof of construction to the approved plan and required standards. Thereafter, operation of the authorized facilities may begin.
              
              
                § 2920.9-2
                Operation and maintenance.
                The authorized officer shall inspect and monitor the operation and maintenance of the land use authorization area, its facilities and improvements to assure compliance with the plan of management and protection of the resources, the environment and the public health, safety and welfare, and the holder of the land use authorization shall take corrective action as required by the authorized officer.
              
              
                § 2920.9-3
                Termination and suspension.
                (a) Land use authorizations may be terminated under the following circumstances:
                (1) If a land use authorization provides by its terms that it shall terminate on the occurrence of a fixed or agreed-upon event, the land use authorization shall thereupon automatically terminate by operation of law upon the occurrence of such event.
                (2) Noncompliance with applicable law, regulations or terms and conditions of the land use authorization.
                (3) Failure of the holder to use the land use authorization for the purpose for which it was authorized. Failure to construct or nonuse for any continuous 2-year period shall constitute a presumption of abandonment and termination.
                (4) Mutual agreement that the land use authorization should be terminated.
                (5) Nonpayment of rent for 2 consecutive months, following notice of payment due.
                (6) So that the public lands covered by the permit can be disposed of or used for any other purpose.
                (b)(1) Upon determination that there is noncompliance with the terms and conditions of a land use authorization which adversely affects the public health, safety or welfare or the environment, the authorized officer shall issue an immediate temporary suspension.
                (2) The authorized officer may give an immediate temporary susension order orally or in writing at the site of the activity to the holder or a contractor or subcontractor of the holder, or to any representative, agent, employee or contractor of any of them, and the suspended activity shall cease at that time. As soon as practicable, the authorized officer shall confirm the order by a written notice to the holder addressed to the holder or the holder's designated agent. The authorized officer may also take such action considered necessary to require correction of such defects prior to an administrative proceeding.
                (3) The authorized officer may order immediate temporary suspension of an activity regardless of any action that has been or is being taken by another Federal agency or a State agency.

                (4) An order of temporary suspension of activities shall remain effective until the authorized officer issues an order permitting resumption of activities.
                (5) Any time after an order of suspension has been issued, the holder may file with the authorized officer a request for permission to resume. The request shall be in writing and shall contain a statement of the facts supporting the request.
                (6) The authorized officer may render an order to either grant or deny the request to resume within 5 working days of the date the request is filed. If the authorized officer does not render an order on the request within 5 working days, the request shall be considered denied, the holder shall have the same right to appeal the denial as if an order denying the request had been issued.
                (c) Process for termination or suspension other than temporary immediate suspension.
                (1) Prior to commencing any proceeding to suspend or terminate a land use authorization, the authorized officer shall give written notice to the holder of the legal grounds for such action and shall give the holder a reasonable time to correct any noncompliance.
                (2) After due notice of termination or suspension to the holder of a land use authorization, if noncompliance still exists after a reasonable time, the authorized officer shall give written notice to the holder and refer the matter to the Office of Hearings and Appeals for a hearing before an Administrative Law Judge pursuant to 43 CFR 4.420-4.439. The authorized officer shall suspend or revoke the land use authorization if the Administrative Law Judge determines that grounds for suspension or revocation exists and that such action is justified.
                (3) The authorized officer shall terminate a suspension order when the authorized officer determines that the violation causing such suspension has been rectified.
                (d) Upon termination, revocation or cancellation of a land use authorization, the holder shall remove all structures and improvements except those owned by the United States within 60 days of the notice of termination, revocation or cancellation and shall restore the site to its pre-use condition, unless otherwise agreed upon in writing or in the land use authorization. If the holder fails to remove all such structures or improvements within a reasonable period, they shall become the property of the United States, but that shall not relieve the holder of liability for the cost of their removal and restoration of the site.
              
            
          
          
            Pt. 2930
            PART 2930—PERMITS FOR RECREATION ON PUBLIC LANDS
            
              
                Subpart 2931—Permits for Recreation; General
                Sec.
                2931.1
                What are the purposes of these regulations?
                2931.2
                What kinds of permits does BLM issue for recreation-related uses of public lands?
                2931.3
                What are the authorities for these regulations?
                2931.8
                Appeals.
                2931.9
                Information collection.
              
              
                Subpart 2932—Special Recreation Permits for Commercial Use, Competitive Events, Organized Groups, and Recreation Use in Special Areas
                2932.5
                Definitions.
                2932.10
                When you need Special Recreation Permits.
                2932.11
                When do I need a Special Recreation Permit?
                2932.12
                When may BLM waive the requirement to obtain a permit?
                2932.13
                How will I know if individual use of a special area requires a Special Recreation Permit?
                2932.14
                Do I need a Special Recreation Permit to hunt, trap, or fish?
                2932.20
                Special Recreation Permit applications.
                2932.21
                Why should I contact BLM before submitting an application?
                2932.22
                When do I apply for a Special Recreation Permit?
                2932.23
                Where do I apply for a Special Recreation Permit?
                2932.24
                What information must I submit with my application?
                2932.25
                What will BLM do when I apply for a Special Recreation Permit?
                2932.26
                How will BLM decide whether to issue a Special Recreation Permit?
                2932.30
                Fees for Special Recreation Permits.
                2932.31
                How does BLM establish fees for Special Recreation Permits?
                2932.32
                When must I pay the fees?
                2932.33
                When are fees refundable?
                2932.34
                When may BLM waive Special Recreation Permit fees?
                2932.40
                Permit stipulations and terms.
                
                2932.41
                What stipulations must I follow?
                2932.42
                How long is my Special Recreation Permit valid?
                2932.43
                What insurance requirements pertain to Special Recreation Permits?
                2932.44
                What bonds does BLM require for a Special Recreation Permit?
                2932.50
                Administration of Special Recreation Permits.
                2932.51
                When can I renew my Special Recreation Permit?
                2932.52
                How do I apply for a renewal?
                2932.53
                What will be my renewal term?
                2932.54
                When may I transfer my Special Recreation Permit to other individuals, companies, or entities?
                2932.55
                When must I allow BLM to examine my permit records?
                2932.56
                When will BLM amend, suspend, or cancel my permit?
                2932.57
                Prohibited acts and penalties.
              
              
                Subpart 2933—Recreation Use Permits for Fee Areas
                2933.10
                Obtaining Recreation Use Permits.
                2933.11
                When must I obtain a Recreation Use Permit?
                2933.12
                Where can I obtain a Recreation Use Permit?
                2933.13
                When do I need a reservation to use a fee site?
                2933.14
                For what time may BLM issue a Recreation Use Permit?
                2933.20
                Fees for Recreation Use Permits.
                2933.21
                When are fees charged for Recreation Use Permits?
                2933.22
                How does BLM establish Recreation Use Permit fees?
                2933.23
                When must I pay the fees?
                2933.24
                When can I get a refund of Recreation Use Permit fees?
                2933.30
                Rules of conduct.
                2933.31
                What rules must I follow at fee areas?
                2933.32
                When will BLM suspend or revoke my permit?
                2933.33
                Prohibited acts and penalties.
              
            
            
              Authority:
              43 U.S.C. 1740; 16 U.S.C. 6802.
            
            
              Source:
              67 FR 61740, Oct. 1, 2002, unless otherwise noted.
            
            
              Subpart 2931—Permits for Recreation; General
              
                § 2931.1
                What are the purposes of these regulations?
                The regulations in this part—
                (a) State when you need a permit to use public lands and waters for recreation, including recreation-related business;
                (b) Tell you how to obtain the permit;
                (c) State the fees you must pay to obtain the permit; and
                (d) Establish the framework for BLM's administration of your permit.
              
              
                § 2931.2
                What kinds of permits does BLM issue for recreation-related uses of public lands?
                The regulations in this part establish permit and fee systems for:
                (a) Special Recreation Permits for commercial use, organized group activities or events, competitive use, and for use of special areas; and
                (b) Recreation use permits for use of fee areas such as campgrounds and day use areas.
              
              
                § 2931.3
                What are the authorities for these regulations?

                The statutory authorities underlying the regulations in this part are the Federal Land Policy and Management Act, 43 U.S.C. 1701 et seq., and the Federal Land Recreation Enhancement Act, 16 U.S.C. 6801 et seq.
                
                (a) The Federal Land Policy and Management Act (FLPMA) contains the Bureau of Land Management's (BLM's) general land use management authority over the public lands, and establishes outdoor recreation as one of the principal uses of those lands (43 U.S.C. 1701(a)(8)). Section 302(b) of FLPMA directs the Secretary of the Interior to regulate through permits or other instruments the use of the public lands, which includes commercial recreation use. Section 303 of FLPMA authorizes the BLM to promulgate and enforce regulations, and establishes the penalties for violations of the regulations.
                (b) The Federal Land Recreation Enhancement Act (REA) authorizes the BLM to collect fees for recreational use in areas meeting certain criteria (16 U.S.C. 6802(f) and (g)(2)), and to issue special recreation permits for group activities and recreation events (16 U.S.C. 6802(h).
                (c) 18 U.S.C. 3571 and 3581 et seq. establish sentences of fines and imprisonment for violation of regulations.
                [72 FR 7836, Feb. 21, 2007]
              
              
                
                § 2931.8
                Appeals.
                (a) If you are adversely affected by a decision under this part, you may appeal the decision under parts 4 and 1840 of this title.
                (b) All decisions BLM makes under this part will go into effect immediately and will remain in effect while appeals are pending unless a stay is granted under § 4.21(b) of this title.
              
              
                § 2931.9
                Information collection.

                The information collection requirements in this part have been approved by the Office of Management and Budget under 44 U.S.C. 3501 et seq. and assigned clearance number 1004-0119. BLM will use the information to determine whether we should grant permits to applicants for Special Recreation Permits on public lands. You must respond to requests for information to obtain a benefit.
              
            
            
              Subpart 2932—Special Recreation Permits for Commercial Use, Competitive Events, Organized Groups, and Recreation Use in Special Areas
              
                § 2932.5
                Definitions.
                
                  Actual expenses means money spent directly on the permitted activity. These may include costs of such items as food, rentals of group equipment, transportation, and permit or use fees. Actual expenses do not include the rental or purchase of personal equipment, amortization of equipment, salaries or other payments to participants, bonding costs, or profit.
                
                  Commercial use means recreational use of the public lands and related waters for business or financial gain.
                (1) The activity, service, or use is commercial if—
                (i) Any person, group, or organization makes or attempts to make a profit, receive money, amortize equipment, or obtain goods or services, as compensation from participants in recreational activities occurring on public lands led, sponsored, or organized by that person, group, or organization;
                (ii) Anyone collects a fee or receives other compensation that is not strictly a sharing of actual expenses, or exceeds actual expenses, incurred for the purposes of the activity, service, or use;
                (iii) There is paid public advertising to seek participants; or
                (iv) Participants pay for a duty of care or an expectation of safety.
                (2) Profit-making organizations and organizations seeking to make a profit are automatically classified as commercial, even if that part of their activity covered by the permit is not profit-making or the business as a whole is not profitable.
                (3) Use of the public lands by scientific, educational, and therapeutic institutions or non-profit organizations is commercial and subject to a permit requirement when it meets any of the threshold criteria in paragraphs (1) and (2) of this definition. The non-profit status of any group or organization does not alone determine that an event or activity arranged by such a group or organization is noncommercial.
                
                  Competitive use means—
                (1) Any organized, sanctioned, or structured use, event, or activity on public land in which 2 or more contestants compete and either or both of the following elements apply:
                (i) Participants register, enter, or complete an application for the event;
                (ii) A predetermined course or area is designated; or
                (2) One or more individuals contesting an established record such as for speed or endurance.
                
                  Organized group activity means a structured, ordered, consolidated, or scheduled event on, or occupation of, public lands for the purpose of recreational use that is not commercial or competitive.
                
                  Special area means:
                
                (1) An area officially designated by statute, or by Presidential or Secretarial order;
                (2) An area for which BLM determines that the resources require special management and control measures for their protection; or

                (3) An area covered by joint agreement between BLM and a State under Title II of the Sikes Act (16 U.S.C. 670a et seq.)
                
                  Vending means the sale of goods or services, not from a permanent structure, associated with recreation on the public lands or related waters, such as food, beverages, clothing, firewood, souvenirs, photographs or film (video or still), or equipment repairs.
              
              
                § 2932.10
                When you need Special Recreation Permits.
              
              
                § 2932.11
                When do I need a Special Recreation Permit?
                (a) Except as provided in § 2932.12, you must obtain a Special Recreation Permit for:
                (1) Commercial use, including vending associated with recreational use; or
                (2) Competitive use.
                (b) If BLM determines that it is necessary, based on planning decisions, resource concerns, potential user conflicts, or public health and safety, we may require you to obtain a Special Recreation Permit for—
                (1) Recreational use of special areas;
                (2) Noncommercial, noncompetitive, organized group activities or events; or
                (3) Academic, educational, scientific, or research uses that involve:
                (i) Means of access or activities normally associated with recreation;
                (ii) Use of areas where recreation use is allocated; or
                (iii) Use of special areas.
              
              
                § 2932.12
                When may BLM waive the requirement to obtain a permit?
                We may waive the requirement to obtain a permit if:
                (a) The use or event begins and ends on non-public lands or related waters, traverses less than 1 mile of public lands or 1 shoreline mile, and poses no threat of appreciable damage to public land or water resource values;
                (b) BLM sponsors or co-sponsors the use. This includes any activity or event that BLM is involved in organizing and hosting, or sharing responsibility for, arranged through authorizing letters or written agreements; or
                (c) The use is a competitive event that—
                (1) Is not commercial;
                (2) Does not award cash prizes;
                (3) Is not publicly advertised;
                (4) Poses no appreciable risk for damage to public land or related water resource values; and
                (5) Requires no specific management or monitoring.
                (d) The use is an organized group activity or event that—
                (1) Is not commercial;
                (2) Is not publicly advertised;
                (3) Poses no appreciable risk for damage to public land or related water resource values; and
                (4) Requires no specific management or monitoring.
              
              
                § 2932.13
                How will I know if individual use of a special area requires a Special Recreation Permit?

                BLM will publish notification of the requirement to obtain a Special Recreation Permit to enter a special area in the Federal Register and local and regional news media. We will post permit requirements at major access points for the special area and provide information at the local BLM office.
              
              
                § 2932.14
                Do I need a Special Recreation Permit to hunt, trap, or fish?
                (a) If you hold a valid State license, you do not need a Special Recreation Permit to hunt, trap, or fish. You must comply with State license requirements for these activities. BLM Special Recreation Permits do not alone authorize you to hunt, trap, or fish. However, you must have a Special Recreation Permit if BLM requires one for recreational use of a special area where you wish to hunt, trap, or fish.
                (b) Outfitters and guides providing services to hunters, trappers, or anglers must obtain Special Recreation Permits from BLM. Competitive event operators and organized groups may also need a Special Recreation Permit for these activities.
              
              
                § 2932.20
                Special Recreation Permit applications.
              
              
                § 2932.21
                Why should I contact BLM before submitting an application?

                If you wish to apply for a Special Recreation Permit, we strongly urge you to contact the appropriate BLM office before submitting your application. You may need early consultation to become familiar with BLM practices and responsibilities, and the terms and conditions that we may require in a Special Recreation Permit. Because of the lead time involved in processing Special Recreation Permit applications, you should contact BLM in sufficient time to complete a permit application ahead of the 180 day requirement (see § 2932.22(a)).
              
              
                § 2932.22
                When do I apply for a Special Recreation Permit?
                (a) For all uses requiring a Special Recreation Permit, except private, noncommercial use of special areas (see paragraph (b) of this section), you must apply to the local BLM office at least 180 days before you intend your use to begin. Through publication in the local media and on-site posting as necessary, a BLM office may require applications for specific types of use more than 180 days before your intended use. A BLM office may also authorize shorter application times for activities or events that do not require extensive environmental documentation or consultation.
                (b) BLM field offices will establish Special Recreation Permit application procedures for private noncommercial individual use of special areas, including when to apply. As you begin to plan your use, you should call the field office with jurisdiction.
              
              
                § 2932.23
                Where do I apply for a Special Recreation Permit?
                You must apply to the local BLM office with jurisdiction over the land you wish to use.
              
              
                § 2932.24
                What information must I submit with my application?
                (a) Your application for a Special Recreation Permit for all uses, except individual and noncommercial group use of special areas, must include:
                (1) A completed BLM Special Recreation Application and Permit form;
                (2) Unless waived by BLM, a map or maps of sufficient scale and detail to allow identification of the proposed use area; and
                (3) Other information that BLM requests, in sufficient detail to allow us to evaluate the nature and impact of the proposed activity, including measures you will use to mitigate adverse impacts.
                (b) If you are an individual or noncommercial group wishing to use a special area, contact the local office with jurisdiction to find out the requirements, if any.
              
              
                § 2932.25
                What will BLM do when I apply for a Special Recreation Permit?
                BLM will inform you within 30 days after the filing date of your application if we must delay a decision on issuing the permit. An example of when this could happen is if we determine that we cannot complete required environmental assessments or consultations with other agencies within 180 days.
              
              
                § 2932.26
                How will BLM decide whether to issue a Special Recreation Permit?
                BLM has discretion over whether to issue a Special Recreation Permit. We will base our decision on the following factors to the extent that they are relevant:
                (a) Conformance with laws and land use plans;
                (b) Public safety,
                (c) Conflicts with other uses,
                (d) Resource protection,
                (e) The public interest served,
                (f) Whether in the past you complied with the terms of your permit or other authorization from BLM and other agencies, and
                (g) Such other information that BLM finds appropriate.
              
              
                § 2932.30
                Fees for Special Recreation Permits.
              
              
                § 2932.31
                How does BLM establish fees for Special Recreation Permits?
                (a) The BLM Director establishes fees, including minimum annual fees, for Special Recreation Permits for commercial activities, organized group activities or events, and competitive events.
                (b) The BLM Director may adjust the fees as necessary to reflect changes in costs and the market, using the following types of data:
                (1) The direct and indirect cost to the government;
                (2) The types of services or facilities provided; and

                (3) The comparable recreation fees charged by other Federal agencies, non-Federal public agencies, and the private sector located within the service area.
                

                (c) The BLM Director will publish fees and adjusted fees in the Federal Register.
                
                (d) The State Director with jurisdiction—
                (1) Will set fees for other Special Recreation Permits (including any use of Special Areas, such as per capita special area fees applicable to all users, including private noncommercial visitors, commercial clients, and spectators),
                (2) May adjust the fees when he or she finds it necessary,
                (3) Will provide fee information in field offices, and
                (4) Will provide newspaper or other appropriate public notice.
                (e)(1) Commercial use. In addition to the fees set by the Director, BLM, if BLM needs more than 50 hours of staff time to process a Special Recreation Permit for commercial use in any one year, we may charge a fee for recovery of the processing costs.
                (2) Competitive or organized group/event use. BLM may charge a fee for recovery of costs to the agency of analyses and permit processing instead of the Special Recreation Permit fee, if—
                (i) BLM needs more than 50 hours of staff time to process a Special Recreation Permit for competitive or organized group/event use in any one year, and
                (ii) We anticipate that permit fees on the fee schedule for that year will be less than the costs of processing the permit.
                (3) Limitations on cost recovery. Cost recovery charges will be limited to BLM's costs of issuing the permit, including necessary environmental documentation, on-site monitoring, and permit enforcement. Programmatic or general land use plan NEPA documentation are not subject to cost recovery charges, except if the documentation work done was done for or provides special benefits or services to an identifiable individual applicant.
                (f) We will notify you in writing if you need to pay actual costs before processing your application.
              
              
                § 2932.32
                When must I pay the fees?
                You must pay the required fees before BLM will authorize your use and by the deadline or deadlines that BLM will establish in each case. We may allow you to make periodic payments for commercial use. We will not process or continue processing your application until you have paid the required fees or installments.
              
              
                § 2932.33
                When are fees refundable?
                (a) Overpayments. For multi-year commercial permits, if your actual fees due are less than the estimated fees you paid in advance, BLM will credit overpayments to the following year or season. For other permits, BLM will give you the option whether to receive refunds or credit overpayments to future permits, less processing costs.
                (b) Underuse. (1) Except as provided in paragraph (b)(2) of this section, for areas where BLM's planning process allocates use to commercial outfitters, or non-commercial users, or a combination, we will not make refunds for use of the areas we allocate to you in your permit if your actual use is less than your intended use.
                (2) We may consider a refund if we have sufficient time to authorize use by others.
                (c) Non-refundable fees. Application fees and minimum annual commercial use fees (those on BLM's published fee schedule) are not refundable.
              
              
                § 2932.34
                When may BLM waive Special Recreation Permit fees?
                BLM may waive Special Recreation Permit fees on a case-by-case basis for accredited academic, scientific, and research institutions, therapeutic, or administrative uses.
              
              
                § 2932.40
                Permit stipulations and terms.
              
              
                § 2932.41
                What stipulations must I follow?
                You must follow all stipulations in your approved Special Recreation Permit. BLM may impose stipulations and conditions to meet management goals and objectives and to protect lands and resources and the public interest.
              
              
                § 2932.42
                How long is my Special Recreation Permit valid?

                You may request a permit for a day, season of use, or other time period, up to a maximum of 10 years. BLM will determine the appropriate term on a case-by-case basis.
                [69 FR 5706, Feb. 6, 2004]
              
              
                § 2932.43
                What insurance requirements pertain to Special Recreation Permits?
                (a) All commercial and competitive applicants for Special Recreation Permits, except vendors, must obtain a property damage, personal injury, and public liability insurance policy that BLM judges sufficient to protect the public and the United States. Your policy must name the U.S. Government as additionally insured or co-insured and stipulate that you or your insurer will notify BLM 30 days in advance of termination or modification of the policy.
                (b) We may also require vendors and other applicants, such as organized groups, to obtain and submit such a policy. BLM may waive the insurance requirement if we find that the vending or group activity will not cause appreciable environmental degradation or risk to human health or safety.
              
              
                § 2932.44
                What bonds does BLM require for a Special Recreation Permit?
                BLM may require you to submit a payment bond, a cash or surety deposit, or other financial guarantee in an amount sufficient to cover your fees or defray the costs of restoration and rehabilitation of the lands affected by the permitted use. We will return the bonds and financial guarantees when you have complied with all permit stipulations. BLM may waive the bonding requirement if we find that your activity will not cause appreciable environmental degradation or risk to human health and safety.
              
              
                § 2932.50
                Administration of Special Recreation Permits.
              
              
                § 2932.51
                When can I renew my Special Recreation Permit?
                We will renew your Special Recreation Permit upon application at the end of its term only if—
                (a) It is in good standing;
                (b) Consistent with BLM management plans and policies; and
                (c) You and all of your affiliates have a satisfactory record of performance.
              
              
                § 2932.52
                How do I apply for a renewal?
                (a) You must apply for renewal on the same form as for a new permit. You must include information that has changed since your application or your most recent renewal. If information about your operation or activities has not changed, you may merely state that and refer to your most recent application or renewal.
                (b) BLM will establish deadlines in your permit for submitting renewal applications.
              
              
                § 2932.53
                What will be my renewal term?
                Renewals will generally be for the same term as the previous permit.
              
              
                § 2932.54
                When may I transfer my Special Recreation Permit to other individuals, companies, or entities?
                (a) BLM may transfer a commercial Special Recreation Permit only in the case of an actual sale of a business or a substantial part of the business. Only BLM can approve the transfer or assignment of permit privileges to another person or entity, also basing our decision on the criteria in § 2932.26.
                (b) The approved transferee must complete the standard permit application process as provided in § 2932.20 through 2932.24. Once BLM approves your transfer of permit privileges and your transferee meets all BLM requirements, including payment of fees, BLM will issue a Special Recreation Permit to the transferee.
              
              
                § 2932.55
                When must I allow BLM to examine my permit records?
                (a) You must make your permit records available upon BLM request. BLM will not ask to inspect any of this material later than 3 years after your permit expires.
                (b) BLM may examine any books, documents, papers, or records pertaining to your Special Recreation Permit or transactions relating to it, whether in your possession, or that of your employees, business affiliates, or agents.
              
              
                
                § 2932.56
                When will BLM amend, suspend, or cancel my permit?
                (a) BLM may amend, suspend, or cancel your Special Recreation Permit if necessary to protect public health, public safety, or the environment.
                (b) BLM may suspend or cancel your Special Recreation Permit if you—
                (1) Violate permit stipulations, or
                (2) Are convicted of violating any Federal or State law or regulation concerning the conservation or protection of natural resources, the environment, endangered species, or antiquities.
                (c) If we suspend your permit or a portion thereof, all of your responsibilities under the permit will continue during the suspension.
              
              
                § 2932.57
                Prohibited acts and penalties.
                (a) Prohibited acts. You must not—
                (1) Fail to obtain a Special Recreation Permit and pay the fees required by this subpart;
                (2) Violate the stipulations or conditions of a permit issued under this subpart;
                (3) Knowingly participate in an event or activity subject to the permit requirements of this subpart if BLM has not issued a permit;
                (4) Fail to post a copy of any commercial or competitive permit where all participants may read it;
                (5) Fail to show a copy of your Special Recreation Permit upon request by either a BLM employee or a participant in your activity.
                (6) Obstruct or impede pedestrians or vehicles, or harass visitors or other persons with physical contact while engaged in activities covered under a permit or other authorization; or
                (7) Refuse to leave or disperse, when directed to do so by a BLM law enforcement officer or State or local law enforcement officer, whether you have a required Special Recreation Permit or not.
                (b) Penalties. (1) If you are convicted of any act prohibited by paragraphs (a)(2) through (a)(7) of this section, or of failing to obtain a Special Recreation Permit under paragraph (a)(1) of this section, you may be subject to a sentence of a fine or imprisonment or both for a Class A misdemeanor in accordance with 18 U.S.C. 3571 and 3581 et seq. under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1733(a)).

                (2) If you are convicted of failing to pay a fee required by paragraph (a)(1) of this section, you may be subject to a sentence of a fine not to exceed $100 for the first offense, or a sentence of a fine and or imprisonment for a Class A or B misdemeanor in accordance with 18 U.S.C. 3571 and 3581 et seq. for all subsequent offenses.
                (3) You may also be subject to civil action for unauthorized use of the public lands or related waters and their resources, for violations of permit terms, conditions, or stipulations, or for uses beyond those allowed by permit.
                [67 FR 61740, Oct. 1, 2002, as amended at 72 FR 7836, Feb. 21, 2007]
              
            
            
              Subpart 2933—Recreation Use Permits for Fee Areas
              
                § 2933.10
                Obtaining Recreation Use Permits.
              
              
                § 2933.11
                When must I obtain a Recreation Use Permit?
                You must obtain a Recreation Use Permit for individual or group use of fee areas. These are sites where we provide or administer specialized facilities, equipment, or services related to outdoor recreation. You may visit these areas for the uses and time periods BLM specifies. We will post these uses and limits at the entrance to the area or site, and provide this information in the local BLM office with jurisdiction over the area or site. You may contact this office for permit information when planning your visit.
              
              
                § 2933.12
                Where can I obtain a Recreation Use Permit?
                You may obtain a permit at self-service pay stations, from personnel at the site, or at other specified locations. Because these locations may vary from site to site, you should contact the local BLM office with jurisdiction over the area or site in advance for permit information.
              
              
                § 2933.13
                When do I need a reservation to use a fee site?

                Most sites are available on a first come/first serve basis. However, you may need a reservation to use some sites. You should contact the local BLM office with jurisdiction over the site or area to learn whether a reservation is required.
              
              
                § 2933.14
                For what time may BLM issue a Recreation Use Permit?
                You may obtain a permit for a day, season of use, year, or any other time period that we deem appropriate for the particular use. We will post this information on site, or make it available at the local BLM office with jurisdiction over the area or site, or both.
              
              
                § 2933.20
                Fees for Recreation Use Permits.
              
              
                § 2933.21
                When are fees charged for Recreation Use Permits?
                You must pay a fee for individual or group recreational use if the area is posted to that effect. You may also find fee information at BLM field offices or BLM Internet websites.
              
              
                § 2933.22
                How does BLM establish Recreation Use Permit fees?
                BLM sets recreation use fees and adjusts them from time to time to reflect changes in costs and the market, using the following types of data:
                (a) The direct and indirect cost to the government;
                (b) The types of services or facilities provided; and
                (c) The comparable recreation fees charged by other Federal agencies, non-Federal public agencies, and the private sector located within the service area.
              
              
                § 2933.23
                When must I pay the fees?
                You must pay the required fees upon occupying a designated recreation use facility, when you receive services, or as the BLM's reservation system may require. These practices vary from site to site. You may contact the local BLM office with jurisdiction over the area or site for fee information.
              
              
                § 2933.24
                When can I get a refund of Recreation Use Permit fees?
                If we close the fee site for administrative or emergency reasons, we will refund the unused portion of your permit fee upon request.
              
              
                § 2933.30
                Rules of conduct.
              
              
                § 2933.31
                What rules must I follow at fee areas?
                You must comply with all rules that BLM posts in the area. Any such site-specific rules supplement the general rules of conduct contained in subpart 8365 of this chapter relating to public safety, resource protection, and visitor comfort.
              
              
                § 2933.32
                When will BLM suspend or revoke my permit?
                (a) We may suspend your permit to protect public health, public safety, the environment, or you.
                (b) We may revoke your permit if you commit any of the acts prohibited in subpart 8365 of this chapter, or violate any of the stipulations attached to your permit, or any site-specific rules posted in the area.
              
              
                § 2933.33
                Prohibited acts and penalties.
                (a) Prohibited acts. You must not—
                (1) Fail to obtain a use permit or pay any fees required by this subpart;
                (2) Violate the stipulations or conditions of a permit issued under this subpart;
                (3) Fail to pay any fees within the time specified;
                (4) Fail to display any required proof of payment of fees;
                (5) Willfully and knowingly possess, use, publish as true, or sell to another, any forged, counterfeited, or altered document or instrument used as proof of or exemption from fee payment;
                (6) Willfully and knowingly use any document or instrument used as proof of or exemption from fee payment, that the BLM issued to or intended another to use; or
                (7) Falsely represent yourself to be a person to whom the BLM has issued a document or instrument used as proof of or exemption from fee payment.
                (b) Evidence of nonpayment. The BLM will consider failure to display proof of payment on your unattended vehicle parked within a fee area, where payment is required to be prima facie evidence of nonpayment.
                (c) Responsibility for penalties. If another driver incurs a penalty under this subpart when using a vehicle registered in your name, you and the driver are jointly responsible for the penalty, unless you show that the vehicle was used without your permission.
                (d) Types of penalties. You may be subject to the following fines or penalties for violating the provisions of this subpart:
                
                  
                    If you are convicted of . . .
                    then you may be subject to . . .
                    under . . .
                  
                  
                    (1) Failing to obtain a permit under paragraph (a)(1) of this section, or any act prohibited by paragraph (a)(4), (5), or (6) of this section

                    A sentence of a fine and/or imprisonment for a Class A misdemeanor in accordance with 18 U.S.C. 3571 and 3581 et seq
                    
                    The Federal Land Policy and Management Act of 1976 (43 U.S.C. 1733(a)).
                  
                  
                    (2) Violating any regulation in this subpart or any condition of a Recreation Use Permit

                    A sentence of a fine and/or imprisonment for a Class A misdemeanor in accordance with 18 U.S.C. 3571 and 3581 et seq
                    
                    The Federal Land Policy and Management Act of 1976 (43 U.S.C. 1733(a)).
                  
                  
                    (3) Failing to pay a Recreation Use Permit fee required by paragraph (a)(1) of this section, or any act prohibited by paragraph (a)(3) of this section

                    A fine not to exceed $100 for the first offense, or a sentence of a fine and/or imprisonment for a Class A or B misdemeanor in accordance with 18 U.S.C. 3571 and 3581 et seq. for all subsequent offenses
                    The Federal Lands Recreation Enhancement Act (16 U.S.C. 6811).
                  
                
                [69 FR 5706, Feb. 6, 2004, as amended at 72 FR 7836, Feb. 21, 2007]
              
            
          
        
        
          
          SUBCHAPTER C—MINERALS MANAGEMENT (3000)
          
            Pt. 3000
            PART 3000—MINERALS MANAGEMENT: GENERAL
            
              
                Subpart 3000—General
                Sec.
                3000.0-5
                Definitions.
                3000.1
                Nondiscrimination.
                3000.2
                False statements.
                3000.3
                Unlawful interests.
                3000.4
                Appeals.
                3000.5
                Limitations on time to institute suit to contest a decision of the Secretary.
                3000.6
                Filing of documents.
                3000.7
                Multiple development.
                3000.8
                Management of Federal minerals from reserved mineral estates.
                3000.9
                Enforcement.
                3000.10
                What do I need to know about fees in general?
                3000.11
                When and how does BLM charge me processing fees on a case-by-case basis?
                3000.12
                What is the fee schedule for fixed fees?
              
            
            
              Authority:
              16 U.S.C. 3101 et seq.; 30 U.S.C. 181 et seq., 301-306, 351-359, and 601 et seq.; 31 U.S.C. 9701; 40 U.S.C. 471 et seq.; 42 U.S.C. 6508; 43 U.S.C. 1701 et seq.; and Pub. L. 97-35, 95 Stat. 357.
            
            
              Source:
              48 FR 33659, July 22, 1983, unless otherwise noted.
            
            
              Subpart 3000—General
              
                § 3000.0-5
                Definitions.
                As used in Groups 3000 and 3100 of this title, the term:
                (a) Gas means any fluid, either combustible or noncombustible, which is produced in a natural state from the earth and which maintains a gaseous or rarefied state at ordinary temperatures and pressure conditions.
                (b) Oil means all nongaseous hydrocarbon substances other than those substances leasable as coal, oil shale or gilsonite (including all vein-type solid hydrocarbons).
                (c) Secretary means the Secretary of the Interior.
                (d) Director means the Director of the Bureau of Land Management.
                (e) Authorized officer means any employee of the Bureau of Land Management authorized to perform the duties described in Group 3000 and 3100.
                (f) Proper BLM office means the Bureau of Land Management office having jurisdiction over the lands subject to the regulations in Groups 3000 and 3100, except that all oil and gas lease offers, and assignments or transfers for lands in Alaska shall be filed in the Alaska State Office, Anchorage, Alaska.
                (See § 1821-2-1 of this title for office location and area of jurisdiction of Bureau of Land Management offices.)
                (g) Public domain lands means lands, including mineral estates, which never left the ownership of the United States, lands which were obtained by the United States in exchange for public domain lands, lands which have reverted to the ownership of the United States through the operation of the public land laws and other lands specifically identified by the Congress as part of the public domain.
                (h) Acquired lands means lands which the United States obtained by deed through purchase or gift, or through condemnation proceedings, including lands previously disposed of under the public land laws including the mining laws.
                (i) Anniversary date means the same day and month in succeeding years as that on which the lease became effective.
                (j) Act means the Mineral Leasing Act of 1920, as amended and supplemented (30 U.S.C. 181 et seq.).
                (k) Party in interest means a party who is or will be vested with any interest under the lease as defined in paragraph (l) of this section. No one is a sole party in interest with respect to an application, offer, competitive bid or lease in which any other party has an interest;
                (l) Interest means ownership in a lease or prospective lease of all or a portion of the record title, working interest, operating rights, overriding royalty, payments out of production, carried interests, net profit share or similar instrument for participation in the benefit derived from a lease. An interest may be created by direct or indirect ownership, including options. Interest
                  does not mean stock ownership, stockholding or stock control in an application, offer, competitive bid or lease, except for purposes of acreage limitations in § 3101.2 of this title and qualifications of lessees in subpart 3102 of this title.
                (m) Surface managing agency means any Federal agency outside of the Department of the Interior with jurisdiction over the surface overlying federally-owned minerals.
                (n) Service means the Minerals Management Service.
                (o) Bureau means the Bureau of Land Management.
                [48 FR 33659, July 22, 1983, as amended at 49 FR 2113, Jan. 18, 1984; 53 FR 17351, May 16, 1988; 53 FR 22835, June 17, 1988]
              
              
                § 3000.1
                Nondiscrimination.
                Any person acquiring a lease under this chapter shall comply fully with the equal opportunity provisions of Executive Order 11246 of September 24, 1965, as amended, and the rules, regulations and relevant orders of the Secretary of Labor (41 CFR part 60 and 43 CFR part 17).
              
              
                § 3000.2
                False statements.
                Under the provisions of 18 U.S.C. 1001, it is a crime punishable by 5 years imprisonment or a fine of up to $10,000, or both, for any person knowingly and willfully to submit or cause to be submitted to any agency of the United States any false or fraudulent statement(s) as to any matter within the agency's jurisdiction.
              
              
                § 3000.3
                Unlawful interests.
                No member of, or delegate to, Congress, or Resident Commissioner, and no employee of the Department of the Interior, except as provided in 43 CFR part 20, shall be entitled to acquire or hold any Federal lease, or interest therein. (Officer, agent or employee of the Department—see 43 CFR part 20; Member of Congress—see R.S. 3741; 41 U.S.C. 22; 18 U.S.C. 431-433.)
              
              
                § 3000.4
                Appeals.
                Except as provided in §§ 3101.7-3(b), 3120.1-3, 3165.4, and 3427.2 of this title, any party adversely affected by a decision of the authorized officer made pursuant to the provisions of Group 3000 or Group 3100 of this title shall have a right of appeal pursuant to part 4 of this title.
                [53 FR 22835, June 17, 1988]
              
              
                § 3000.5
                Limitations on time to institute suit to contest a decision of the Secretary.
                No action contesting a decision of the Secretary involving any oil or gas lease, offer or application shall be maintained unless such action is commenced or taken within 90 days after the final decision of the Secretary relating to such matter.
              
              
                § 3000.6
                Filing of documents.
                All necessary documents shall be filed in the proper BLM office. A document shall be considered filed when it is received in the proper BLM office during regular business hours (see § 1821.2 of this title).
              
              
                § 3000.7
                Multiple development.
                The granting of a permit or lease for the prospecting, development or production of deposits of any one mineral shall not preclude the issuance of other permits or leases for the same lands for deposits of other minerals with suitable stipulations for simultaneous operation, nor the allowance of applicable entries, locations or selections of leased lands with a reservation of the mineral deposits to the United States.
              
              
                § 3000.8
                Management of Federal minerals from reserved mineral estates.

                Where nonmineral public land disposal statutes provide that in conveyances of title all or certain minerals shall be reserved to the United States together with the right to prospect for, mine and remove the minerals under applicable law and regulations as the Secretary may prescribe, the lease or sale, and administration and management of the use of such minerals shall be accomplished under the regulations of Groups 3000 and 3100 of this title. Such mineral estates include, but are not limited to, those that have been or will be reserved under the authorities of the Small Tract Act of June 1, 1938, as amended (43 U.S.C. 682(b)) and the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
                [53 FR 17351, May 16, 1988]
              
              
                § 3000.9
                Enforcement.
                Provisions of section 41 of the Act shall be enforced by the United States Department of Justice.
                [53 FR 22835, June 17, 1988]
              
              
                § 3000.10
                What do I need to know about fees in general?
                (a) Setting fees. Fees may be statutorily set fees, relatively nominal filing fees, or processing fees intended to reimburse BLM for its reasonable processing costs. For processing fees, BLM takes into account the factors in Section 304 (b) of the Federal Land Policy and Management Act of 1976 (FLPMA) (43 U.S.C. 1734(b)) before deciding a fee. BLM considers the factors for each type of document when the processing fee is a fixed fee and for each individual document when the fee is decided on a case-by-case basis, as explained in § 3000.11.
                (b) Conditions for filing. BLM will not accept a document that you submit without the proper filing or processing fee amounts except for documents where BLM sets the fee on a case-by-case basis. Fees are not refundable except as provided for case-by-case fees in § 3000.11. BLM will keep your fixed filing or processing fee as a service charge even if we do not approve your application or you withdraw it completely or partially.
                (c) Periodic adjustment. We will periodically adjust fees established in this subchapter according to change in the Implicit Price Deflator for Gross Domestic Product, which is published quarterly by the U.S. Department of Commerce. Because the fee recalculations are simply based on a mathematical formula, we will change the fees in final rules without opportunity for notice and comment.
                (d) Timing of fee applicability. (1) For a document BLM receives before November 7, 2005, we will not charge a fixed fee or a case-by-case fee under this subchapter for processing that document, except for fees applicable under then-existing regulations.
                (2) For a document BLM receives on or after November 7, 2005, you must include required fixed fees with documents you file, as provided in § 3000.12(a) of this chapter, and you are subject to case-by-case processing fees as provided in § 3000.11 of this chapter and under other provisions of this chapter.
                [70 FR 58872, Oct. 7, 2005, as amended at 72 FR 50886, Sept. 5, 2007]
              
              
                § 3000.11
                When and how does BLM charge me processing fees on a case-by-case basis?
                (a) Fees in this subchapter are designated either as case-by-case fees or as fixed fees. The fixed fees are established in this subchapter for specified types of documents. However, if BLM decides at any time that a particular document designated for a fixed fee will have a unique processing cost, such as the preparation of an Environmental Impact Statement, we may set the fee under the case-by-case procedures in this section.
                (b) For case-by-case fees, BLM measures the ongoing processing cost for each individual document and considers the factors in Section 304(b) of FLPMA on a case-by-case basis according to the following procedures:
                (1) You may ask BLM's approval to do all or part of any study or other activity according to standards BLM specifies, thereby reducing BLM's costs for processing your document.
                (2) Before performing any case processing, we will give you a written estimate of the proposed fee for reasonable processing costs after we consider the FLPMA Section 304(b) factors.
                (3) You may comment on the proposed fee.
                (4) We will then give you the final estimate of the processing fee amount after considering your comments and any BLM-approved work you will do.

                (i) If we encounter higher or lower processing costs than anticipated, we will re-estimate our reasonable processing costs following the procedure in paragraphs (b)(1), (b)(2), (b)(3) and (b)(4) of this section, but we will not stop ongoing processing unless you do not pay in accordance with paragraph (b)(5) of this section.
                
                (ii) If the fee you would pay under this paragraph (b)(4) is less than BLM's actual costs as a result of consideration of the FLPMA Section 304(b) factors, and we are not able to process your document promptly because of the unavailability of funding or other resources, you will have the option to pay BLM's actual costs to process your document. This will enable BLM to process your document sooner.
                (iii) Once processing is complete, we will refund to you any money that we did not spend on processing costs.
                (5)(i) We will periodically estimate what our reasonable processing costs will be for a specific period and will bill you for that period. Payment is due to BLM 30 days after you receive your bill. BLM will stop processing your document if you do not pay the bill by the date payment is due.
                (ii) If a periodic payment turns out to be more or less than BLM's reasonable processing costs for the period, we will adjust the next billing accordingly or make a refund. Do not deduct any amount from a payment without our prior written approval.
                (6) You must pay the entire fee before we will issue the final document.
                (7) You may appeal BLM's estimated processing costs in accordance with the regulations in part 4, subpart E, of this title. You may also appeal any determination BLM makes under paragraph (a) of this section that a document designated for a fixed fee will be processed as a case-by-case fee. We will not process the document further until the appeal is resolved, in accordance with paragraph (b)(5)(i) of this section, unless you pay the fee under protest while the appeal is pending. If the appeal results in a decision changing the proposed fee, we will adjust the fee in accordance with paragraph (b)(5)(ii) of this section.
                [70 FR 58872, Oct. 7, 2005]
              
              
                § 3000.12
                What is the fee schedule for fixed fees?

                (a) The table in this section shows the fixed fees that must be paid to the BLM for the services listed for FY 2020. These fees are nonrefundable and must be included with documents filed under this chapter. Fees will be adjusted annually according to the change in the Implicit Price Deflator for Gross Domestic Product (IPD-GDP) by way of publication of a final rule in the Federal Register and will subsequently be posted on the BLM website (http://www.blm.gov) before October 1 each year. Revised fees are effective each year on October 1.
                
                  Table 1 to Paragraph (a)—FY 2020 Processing and Filing Fee Table
                  
                    Document/action
                    FY 2020 fee
                  
                  
                    Oil & Gas (parts 3100, 3110, 3120, 3130, 3150):
                  
                  
                    Noncompetitive lease application
                    $435
                  
                  
                    Competitive lease application
                    170
                  
                  
                    Assignment and transfer of record title or operating rights
                    100
                  
                  
                    Overriding royalty transfer, payment out of production
                    15
                  
                  
                    Name change, corporate merger or transfer to heir/devisee
                    230
                  
                  
                    Lease consolidation
                    485
                  
                  
                    Lease renewal or exchange
                    435
                  
                  
                    Lease reinstatement, Class I
                    85
                  
                  
                    Leasing under right-of-way
                    435
                  
                  
                    Geophysical exploration permit application—Alaska
                    25
                  
                  
                    Renewal of exploration permit—Alaska
                    25
                  
                  
                    Geothermal (part 3200):
                  
                  
                    Noncompetitive lease application
                    435
                  
                  
                    Competitive lease application
                    170
                  
                  
                    Assignment and transfer of record title or operating rights
                    100
                  
                  
                    Name change, corporate merger or transfer to heir/devisee
                    230
                  
                  
                    Lease consolidation
                    485
                  
                  
                    Lease reinstatement
                    85
                  
                  
                    Nomination of lands
                    120
                  
                  
                    plus per acre nomination fee
                    0.12
                  
                  
                    Site license application
                    65
                  
                  
                    Assignment or transfer of site license
                    65
                  
                  
                    Coal (parts 3400, 3470):
                  
                  
                    License to mine application
                    15
                  
                  
                    Exploration license application
                    360
                  
                  
                    Lease or lease interest transfer
                    70
                  
                  
                    Leasing of Solid Minerals Other Than Coal and Oil Shale (parts 3500, 3580):
                  
                  
                    
                    Applications other than those listed below
                    40
                  
                  
                    Prospecting permit application amendment
                    70
                  
                  
                    Extension of prospecting permit
                    115
                  
                  
                    Lease modification or fringe acreage lease
                    35
                  
                  
                    Lease renewal
                    560
                  
                  
                    Assignment, sublease, or transfer of operating rights
                    35
                  
                  
                    Transfer of overriding royalty
                    35
                  
                  
                    Use permit
                    35
                  
                  
                    Shasta and Trinity hardrock mineral lease
                    35
                  
                  
                    Renewal of existing sand and gravel lease in Nevada
                    35
                  
                  
                    Public Law 359; Mining in Powersite Withdrawals: General (part 3730):
                  
                  
                    Notice of protest of placer mining operations
                    15
                  
                  
                    Mining Law Administration (parts 3800, 3810, 3830, 3850, 3860, 3870):
                  
                  
                    Application to open lands to location
                    15
                  
                  
                    Notice of location 1
                    
                    20
                  
                  
                    Amendment of location
                    15
                  
                  
                    Transfer of mining claim/site
                    15
                  
                  
                    Recording an annual FLPMA filing
                    15
                  
                  
                    Deferment of assessment work
                    115
                  
                  
                    Recording a notice of intent to locate mining claims on Stockraising Homestead Act lands
                    35
                  
                  
                    Mineral patent adjudication
                    * 3,290** 1,645
                    
                  
                  
                    Adverse claim
                    115
                  
                  
                    Protest
                    70
                  
                  
                    Oil Shale Management (parts 3900, 3910, 3930):
                  
                  
                    Exploration license application
                    345
                  
                  
                    Application for assignment or sublease of record title or overriding royalty
                    70
                  
                  
                    1 To record a mining claim or site location, this processing fee along with the initial maintenance fee and the one-time location fee required by statute (43 CFR part 3833) must be paid.
                  * (More than 10 claims.)
                  ** (10 or fewer claims.)
                
                (b) The amount of a fixed fee is not subject to appeal to the Interior Board of Land Appeals pursuant to part 4, subpart E, of this title.
                [70 FR 58873, Oct. 7, 2005, as amended at 72 FR 24400, May 2, 2007; 72 FR 50886, Sept. 5, 2007, 73 FR 54720, Sept. 23, 2008; 74 FR 7193, Feb. 13, 2009; 74 FR 49334, Sept. 28, 2009; 75 FR 55682, Sept. 14, 2010; 76 FR 59062, Sept. 23, 2011; 77 FR 55424, Sept. 10, 2012; 78 FR 49949, Aug. 16, 2013; 79 FR 57480, Sept. 25, 2014; 80 FR 58629, Sept. 30, 2015; 81 FR 65561, Sept. 23, 2016; 83 FR 48960, Sept. 28, 2018; 84 FR 59733, Nov. 6, 2019]
              
            
          
          
            Pt. 3100
            PART 3100—OIL AND GAS LEASING
            
              
                Subpart 3100—Oil and Gas Leasing: General
                Sec.
                3100.0-3
                Authority.
                3100.0-5
                Definitions.
                3100.0-9
                Information collection.
                3100.1
                Helium.
                3100.2
                Drainage.
                3100.2-1
                Compensation for drainage.
                3100.2-2
                Drilling and production or payment of compensatory royalty.
                3100.3
                Options.
                3100.3-1
                Enforceability.
                3100.3-2
                Effect of option on acreage.
                3100.3-3
                Option statements.
                3100.4
                Public availability of information.
              
              
                Subpart 3101—Issuance of Leases
                3101.1
                Lease terms and conditions.
                3101.1-1
                Lease form.
                3101.1-2
                Surface use rights.
                3101.1-3
                Stipulations and information notices.
                3101.1-4
                Modification or waiver of lease terms and stipulations.
                3101.2
                Acreage limitations.
                3101.2-1
                Public domain lands.
                3101.2-2
                Acquired lands.
                3101.2-3
                Excepted acreage.
                3101.2-4
                Excess acreage.
                3101.2-5
                Computation.
                3101.2-6
                Showing required.
                3101.3
                Leases within unit areas.
                3101.3-1
                Joinder evidence required.
                3101.3-2
                Separate leases to issue.
                3101.4
                Lands covered by application to close lands to mineral leasing.
                3101.5
                National Wildlife Refuge System lands.
                3101.5-1
                Wildlife refuge lands.
                3101.5-2
                Coordination lands.
                3101.5-3
                Alaska wildlife areas.
                3101.5-4
                Stipulations.
                3101.6
                Recreation and public purposes lands.
                3101.7

                Federal lands administered by an agency outside of the Department of the Interior.
                
                3101.7-1
                General requirements.
                3101.7-2
                Action by the Bureau of Land Management.
                3101.7-3
                Appeals.
                3101.8
                State's or charitable organization's ownership of surface overlying Federally-owned minerals.
              
              
                Subpart 3102—Qualifications of Lessees
                3102.1
                Who may hold leases.
                3102.2
                Aliens.
                3102.3
                Minors.
                3102.4
                Signature.
                3102.5
                Compliance, certification of compliance and evidence.
                3102.5-1
                Compliance.
                3102.5-2
                Certification of compliance.
                3102.5-3
                Evidence of compliance.
              
              
                Subpart 3103—Fees, Rentals and Royalty
                3103.1
                Payments.
                3103.1-1
                Form of remittance.
                3103.1-2
                Where submitted.
                3103.2
                Rentals.
                3103.2-1
                Rental requirements.
                3103.2-2
                Annual rental payments.
                3103.3
                Royalties.
                3103.3-1
                Royalty on production.
                3103.3-2
                Minimum royalties.
                3103.4
                Production incentives.
                3103.4-1
                Royalty reductions.
                3103.4-2
                Stripper well royalty reductions.
                3103.4-3
                Heavy oil royalty reductions.
                3103.4-4
                Suspension of operations and/or production.
              
              
                Subpart 3104—Bonds
                3104.1
                Bond obligations.
                3104.2
                Lease bond.
                3104.3
                Statewide and nationwide bonds.
                3104.4
                Unit operator's bond.
                3104.5
                Increased amount of bonds.
                3104.6
                Where filed and number of copies.
                3104.7
                Default.
                3104.8
                Termination of period of liability.
              
              
                Subpart 3105—Cooperative Conservation Provisions
                3105.1
                Cooperative or unit agreement.
                3105.2
                Communitization or drilling agreements.
                3105.2-1
                Where filed.
                3105.2-2
                Purpose.
                3105.2-3
                Requirements.
                3105.3
                Operating, drilling or development contracts.
                3105.3-1
                Where filed.
                3105.3-2
                Purpose.
                3105.3-3
                Requirements.
                3105.4
                Combination for joint operations or for transportation of oil.
                3105.4-1
                Where filed.
                3105.4-2
                Purpose.
                3105.4-3
                Requirements.
                3105.4-4
                Rights-of-way.
                3105.5
                Subsurface storage of oil and gas.
                3105.5-1
                Where filed.
                3105.5-2
                Purpose.
                3105.5-3
                Requirements.
                3105.5-4
                Extension of lease term.
                3105.6
                Consolidation of leases.
              
              
                Subpart 3106—Transfers by Assignment, Sublease or Otherwise
                3106.1
                Transfers, general.
                3106.2
                Qualifications of transferees.
                3106.3
                Filing fees.
                3106.4
                Forms.
                3106.4-1
                Transfers of record title and of operating rights (subleases).
                3106.4-2
                Transfers of other interests, including royalty interests and production payments.
                3106.4-3
                Mass transfers.
                3106.5
                Description of lands.
                3106.6
                Bonds.
                3106.6-1
                Lease bond.
                3106.6-2
                Statewide/nationwide bond.
                3106.7
                Approval of transfer.
                3106.7-1
                Failure to qualify.
                3106.7-2
                If I transfer my lease, what is my continuing obligation?
                3106.7-3
                Lease account status.
                3106.7-4
                Effective date of transfer.
                3106.7-5
                Effect of transfer.
                3106.7-6
                If I acquire a lease by an assignment or transfer, what obligations do I agree to assume?
                3106.8
                Other types of transfers.
                3106.8-1
                Heirs and devisees.
                3106.8-2
                Change of name.
                3106.8-3
                Corporate merger.
              
              
                Subpart 3107—Continuation, Extension or Renewal
                3107.1
                Extension by drilling.
                3107.2
                Production.
                3107.2-1
                Continuation by production.
                3107.2-2
                Cessation of production.
                3107.2-3
                Leases capable of production.
                3107.3
                Extension for terms of cooperative or unit plan.
                3107.3-1
                Leases committed to plan.
                3107.3-2
                Segregation of leases committed in part.
                3107.3-3
                20-year lease or any renewal thereof.
                3107.4
                Extension by elimination.
                3107.5
                Extension of leases segregated by assignment.
                3107.5-1
                Extension after discovery on other segregated portions.
                3107.5-2
                Undeveloped parts of leases in their extended term.
                3107.5-3
                Undeveloped parts of producing leases.
                3107.6
                Extension of reinstated leases.
                3107.7
                Exchange leases: 20-year term.
                3107.8
                Renewal leases.
                
                3107.8-1
                Requirements.
                3107.8-2
                Application.
                3107.8-3
                Approval.
                3107.9
                Other types.
                3107.9-1
                Payment of compensatory royalty.
                3107.9-2
                Subsurface storage of oil and gas.
              
              
                Subpart 3108—Relinquishment, Termination, Cancellation
                3108.1
                As a lessee, may I relinquish my lease?
                3108.2
                Termination by operation of law and reinstatement.
                3108.2-1
                Automatic termination.
                3108.2-2
                Reinstatement at existing rental and royalty rates: Class I reinstatements.
                3108.2-3
                Reinstatement at higher rental and royalty rates: Class II reinstatements.
                3108.2-4
                Conversion of unpatented oil placer mining claims: Class III reinstatements.
                3108.3
                Cancellation.
                3108.4
                
                  Bona fide purchasers.
                3108.5
                Waiver or suspension of lease rights.
              
              
                Subpart 3109—Leasing Under Special Acts
                3109.1
                Rights-of-way.
                3109.1-1
                Generally.
                3109.1-2
                Application.
                3109.1-3
                Notice.
                3109.1-4
                Award of lease or compensatory royalty agreement.
                3109.1-5
                Compensatory royalty agreement or lease.
                3109.2
                Units of the National Park System.
                3109.2-1
                Authority to lease. [Reserved]
                3109.2-2
                Area subject to lease. [Reserved]
                3109.3
                Shasta and Trinity Units of the Whiskeytown-Shasta-Trinity National Recreation Area.
              
            
            
              Authority:
              25 U.S.C. 396d and 2107; 30 U.S.C. 189, 306, 359 and 1751; 43 U.S.C. 1732(b), 1733, and 1740; and the Energy Policy Act of 2005 (Pub. L. 109-58).
            
            
              Source:
              48 FR 33662, July 22, 1983, unless otherwise noted.
            
            
              Subpart 3100—Onshore Oil and Gas Leasing: General
              
                § 3100.0-3
                Authority.
                (a) Public domain. (1) Oil and gas in public domain lands and lands returned to the public domain under section 2370 of this title are subject to lease under the Mineral Leasing Act of 1920, as amended and supplemented (30 U.S.C. 181 et seq.), by acts, including, but not limited to, section 1009 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3148).
                (2) Exceptions. (i) Units of the National Park System, including lands withdrawn by section 206 of the Alaska National Interest Lands Conservation Act, except as provided in paragraph (g)(4) of this section;
                (ii) Indian reservations;
                (iii) Incorporated cities, towns and villages;
                (iv) Naval petroleum and oil shale reserves and the National Petroleum Reserve—Alaska.
                (v) Lands north of 68 degrees north latitude and east of the western boundary of the National Petroleum Reserve—Alaska;
                (vi) Arctic National Wildlife Refuge in Alaska.
                (vii) Lands recommended for wilderness allocation by the surface managing agency:
                (viii) Lands within Bureau of Land Management wilderness study areas;
                (ix) Lands designated by Congress as wilderness study areas, except where oil and gas leasing is specifically allowed to continue by the statute designating the study area;
                (x) Lands within areas allocated for wilderness or further planning in Executive Communication 1504, Ninety-Sixth Congress (House Document numbered 96-119), unless such lands are allocated to uses other than wilderness by a land and resource management plan or have been released to uses other than wilderness by an Act of Congress; and
                (xi) Lands within the National Wilderness Preservation System, subject to valid existing rights under section 4(d)(3) of the Wilderness Act established before midnight, December 31, 1983, unless otherwise provided by law.
                (b) Acquired lands. (1) Oil and gas in acquired lands are subject to lease under the Mineral Leasing Act for Acquired Lands of August 7, 1947, as amended (30 U.S.C. 351-359).
                (2) Exceptions. (i) Units of the National Park System, except as provided in paragraph (g)(4) of this section;
                (ii) Incorporated cities, towns and villages;

                (iii) Naval petroleum and oil shale reserves and the National Petroleum Reserve—Alaska;
                
                (iv) Tidelands or submerged coastal lands within the continental shelf adjacent or littoral to lands within the jurisdiction of the United States;
                (v) Lands acquired by the United States for development of helium, fissionable material deposits or other minerals essential to the defense of the country, except oil, gas and other minerals subject to leasing under the Act;
                (vi) Lands reported as excess under the Federal Property and Administrative Services Act of 1949;
                (vii) Lands acquired by the United States by foreclosure or otherwise for resale.
                (viii) Lands recommended for wilderness allocation by the surface managing agency;
                (ix) Lands within Bureau of Land Management wilderness study areas;
                (x) Lands designated by Congress as wilderness study areas, except where oil and gas leasing is specifically allowed to continue by the statute designating the study area;
                (xi) Lands within areas allocated for wilderness or further planning in Executive Communication 1504, Ninety-Sixth Congress (House Document numbered 96-119), unless such lands are allocated to uses other than wilderness by a land and resource management plan or have been released to uses other than wilderness by an Act of Congress; and
                (xii) Lands within the National Wilderness Preservation System, subject to valid existing rights under section 4(d)(3) of the Wilderness Act established before midnight, December 31, 1983, unless otherwise provided by law.
                (c) National Petroleum Reserve—Alaska is subject to lease under the Department of the Interior Appropriations Act, Fiscal Year 1981 (42 U.S.C. 6508).
                (d) Where oil or gas is being drained from lands otherwise unavailable for leasing, there is implied authority in the agency having jurisdiction of those lands to grant authority to the Bureau of Land Management to lease such lands (see 43 U.S.C. 1457; also Attorney General's Opinion of April 2, 1941 (Vol. 40 Op. Atty. Gen. 41)).
                (e) Where lands previously withdrawn or reserved from the public domain are no longer needed by the agency for which the lands were withdrawn or reserved and such lands are retained by the General Services Administration, or where acquired lands are declared as excess to or surplus by the General Services Administration, authority to lease such lands may be transferred to the Department in accordance with the Federal Property and Administrative Services Act of 1949 and the Mineral Leasing Act for Acquired Lands, as amended.
                (f) The Act of May 21, 1930 (30 U.S.C. 301-306), authorizes the leasing of oil and gas deposits under certain rights-of-way to the owner of the right-of-way or any assignee.
                (g)(1)The Act of May 9, 1942 (56 Stat. 273), as amended by the Act of October 25, 1949 (63 Stat. 886), authorizes leasing on certain lands in Nevada.
                (2) The Act of March 3, 1933 (47 Stat. 1487), as amended by the Act of June 5, 1936 (49 Stat. 1482) and the Act of June 29, 1936 (49 Stat. 2026), authorizes leasing on certain lands patented to the State of California.
                (3) The Act of June 30, 1950 (16 U.S.C. 508(b)) authorizes leasing on certain National Forest Service Lands in Minnesota.
                (4) Units of the National Park System. The Secretary is authorized to permit mineral leasing in the following units of the National Park System if he/she finds that such disposition would not have significant adverse effects on the administration of the area and if lease operations can be conducted in a manner that will preserve the scenic, scientific and historic features contributing to public enjoyment of the area, pursuant to the following authorities:
                (i) Lake Mead National Recreation Area—The Act of October 8, 1964 (16 U.S.C. 460n et seq.).
                (ii) Whiskeytown Unit of the Whiskeytown-Shasta-Trinity National Recreation Area—The Act of November 8, 1965 (79 Stat. 1295; 16 U.S.C. 460q et seq.).
                (iii) Ross Lake and Lake Chelan National Recreation Areas—The Act of October 2, 1968 (82 Stat. 926; 16 U.S.C. 90 et seq.).
                (iv) Glen Canyon National Recreation Area—The Act of October 27, 1972 (86 Stat. 1311; 16 U.S.C. 460dd et seq.).
                
                (5) Shasta and Trinity Units of the Whiskeytown-Shasta-Trinity National Recreation Area. Section 6 of the Act of November 8, 1965 (Pub. L. 89-336; 79 Stat. 1295), authorizes the Secretary of the Interior to permit the removal of leasable minerals from lands (or interest in lands) within the recreation area under the jurisdiction of the Secretary of Agriculture in accordance with the Mineral Leasing Act of February 25, 1920, as amended (30 U.S.C. 181 et seq.), or the Acquired Lands Mineral Leasing Act of August 7, 1947 (30 U.S.C. 351-359), if he finds that such disposition would not have significant adverse effects on the purpose of the Central Valley project or the administration of the recreation area.
                [48 FR 33662, July 22, 1983, as amended at 49 FR 2113, Jan. 18, 1984; 53 FR 17351, 17352, May 16, 1988; 53 FR 22835, June 17, 1988; 53 FR 31958, Aug. 22, 1988]
              
              
                § 3100.0-5
                Definitions.
                As used in this part, the term:
                (a) Operator means any person or entity, including, but not limited to, the lessee or operating rights owner, who has stated in writing to the authorized officer that it is responsible under the terms and conditions of the lease for the operations conducted on the leased lands or a portion thereof.
                (b) Unit operator means the person authorized under the agreement approved by the Department of the Interior to conduct operations within the unit.
                (c) Record title means a lessee's interest in a lease which includes the obligation to pay rent, and the rights to assign and relinquish the lease. Overriding royalty and operating rights are severable from record title interests.
                (d) Operating right (working interest) means the interest created out of a lease authorizing the holder of that right to enter upon the leased lands to conduct drilling and related operations, including production of oil or gas from such lands in accordance with the terms of the lease.
                (e) Transfer means any conveyance of an interest in a lease by assignment, sublease or otherwise. This definition includes the terms: Assignment which means a transfer of all or a portion of the lessee's record title interest in a lease; and sublease which means a transfer of a non-record title interest in a lease, i.e., a transfer of operating rights is normally a sublease and a sublease also is a subsidiary arrangement between the lessee (sublessor) and the sublessee, but a sublease does not include a transfer of a purely financial interest, such as overriding royalty interest or payment out of production, nor does it affect the relationship imposed by a lease between the lessee(s) and the United States.
                (f) National Wildlife Refuge System Lands means lands and water, or interests therein, administered by the Secretary as wildlife refuges, areas for the protection and conservation of fish and wildlife that are threatened with extinction, wildlife management areas or waterfowl production areas.
                (g) Actual drilling operations includes not only the physical drilling of a well, but the testing, completing or equipping of such well for production.
                (h)(1) Primary term of lease subject to section 4(d) of the Act prior to the revision of 1960 (30 U.S.C. 226-1(d)) means all periods of the life of the lease prior to its extension by reason of production of oil and gas in paying quantities; and
                (2) Primary term of all other leases means the initial term of the lease. For competitive leases, except those within the National Petroleum Reserve—Alaska, this means 5 years and for noncompetitive leases this means 10 years.
                (i) Lessee means a person or entity holding record title in a lease issued by the United States.
                (j) Operating rights owner means a person or entity holding operating rights in a lease issued by the United States. A lessee also may be an operating rights owner if the operating rights in a lease or portion thereof have not been severed from record title.
                (k) Bid means an amount of remittance offered as partial compensation for a lease equal to or in excess of the national minimum acceptable bonus bid set by statute or by the Secretary, submitted by a person or entity for a lease parcel in a competitive lease sale.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 17352, May 16, 1988; 53 FR 22836, June 17, 1988]
              
              
                
                § 3100.0-9
                Information collection.

                (a)(1) The collections of information contained in § 3103.4-1(b) have been approved by the Office of Management and Budget under 44 U.S.C. 3501 et seq. and are among the collections assigned clearance number 1004-0145. The information will be used to determine whether an oil and gas operator or owner may obtain a reduction in the royalty rate. Response is required to obtain a benefit in accordance with 30 U.S.C. 181, et seq., and 30 U.S.C. 351-359.
                (2) Public reporting burden for the information collections assigned clearance number 1004-0145 is estimated to average 1 hour per response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing the burden, to the Information Collection Clearance Officer (783), Bureau of Land Management, Washington, DC 20240, and the Office of Management and Budget, Paperwork Reduction Project, 1004-0145, Washington, DC 20503.

                (b)(1) The collections of information contained in § 3103.4-1(c) and (d) have been approved by the Office of Management and Budget under 44 U.S.C. 3501 et seq. and assigned clearance number 1010-0090. The information will be used to determine whether an oil and gas lessee may obtain a reduction in the royalty rate. Response is required to obtain a benefit in accordance with 30 U.S.C. 181, et seq., and 30 U.S.C. 351-359.
                (2) Public reporting burden for this information is estimated to average 1/2 hour per response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing the burden, to the Information Collection Clearance Officer, Minerals Management Service (Mail Stop 2300), 381 Elden Street, Herndon, VA 22070-4817, and the Office of Management and Budget, Paperwork Reduction Project, 1010-0090, Washington, DC 20503.
                [57 FR 35973, Aug. 11, 1992]
              
              
                § 3100.1
                Helium.
                The ownership of and the right to extract helium from all gas produced from lands leased or otherwise disposed of under the Act have been reserved to the United States.
              
              
                § 3100.2
                Drainage.
              
              
                § 3100.2-1
                Compensation for drainage.
                Upon a determination by the authorized officer that lands owned by the United States are being drained of oil or gas by wells drilled on adjacent lands, the authorized officer may execute agreements with the owners of adjacent lands whereby the United States and its lessees shall be compensated for such drainage. Such agreements shall be made with the consent of any lessee affected by an agreement. Such lands may also be offered for lease in accordance with part 3120 of this title.
              
              
                § 3100.2-2
                Drilling and production or payment of compensatory royalty.
                Where lands in any leases are being drained of their oil or gas content by wells either on a Federal lease issued at a lower rate of royalty or on non-Federal lands, the lessee shall both drill and produce all wells necessary to protect the leased lands from drainage. In lieu of drilling necessary wells, the lessee may, with the consent of the authorized officer, pay compensatory royalty in the amount determined in accordance with § 3162.2(a) of this title.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 17352, May 16, 1988]
              
              
                § 3100.3
                Options.
              
              
                § 3100.3-1
                Enforceability.
                (a) No option to acquire any interest in a lease shall be enforceable if entered into for a period of more than 3 years (including any renewal period that may be provided for in the option) without the approval of the Secretary.

                (b) No option or renewal thereof shall be enforceable until a signed copy or notice of option has been filed in the proper BLM office. Each such signed copy or notice shall include:
                
                (1) The names and addresses of the parties thereto;
                (2) The serial number of the lease to which the option is applicable;
                (3) A statement of the number of acres covered by the option and of the interests and obligations of the parties to the option, including the date and expiration date of the option; and
                (4) The interest to be conveyed and retained in exercise of the option. Such notice shall be signed by all parties to the option or their duly authorized agents. The signed copy or notice of option required by this paragraph shall contain or be accompanied by a signed statement by the holder of the option that he/she is the sole party in interest in the option; if not, he/she shall set forth the names and provide a description of the interest therein of the other interested parties, and provide a description of the agreement between them, if oral, and a copy of such agreement, if written.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 17352, May 16, 1988. Redesignated at 53 FR 22836, June 17, 1988]
              
              
                § 3100.3-2
                Effect of option on acreage.
                The acreage to which the option is applicable shall be charged both to the grantor of the option and the option holder. The acreage covered by an unexercised option remains charged during its term until notice of its relinquishment or surrender has been filed in the proper BLM office.
                [48 FR 33662, July 22, 1983. Redesignated at 53 FR 22836, June 17, 1988]
              
              
                § 3100.3-3
                Option statements.
                Each option holder shall file in the proper BLM office within 90 days after June 30 and December 31 of each year a statement showing as of the prior June 30 and December 31, respectively:
                (a) Any changes to the statements submitted under § 3100.3-1(b) of this title, and
                (b) The number of acres covered by each option and the total acreage of all options held in each State.
                [53 FR 17352, May 16, 1988. Redesignated and amended at 53 FR 22836, June 17, 1988]
              
              
                § 3100.4
                Public availability of information.
                (a) All data and information concerning Federal and Indian minerals submitted under this part 3100 and parts 3110 through 3190 of this chapter are subject to part 2 of this title, except as provided in paragraph (c) of this section. Part 2 of this title includes the regulations of the Department of the Interior covering the public disclosure of data and information contained in Department of the Interior records. Certain mineral information not protected from public disclosure under part 2 of this title may be made available for inspection without a Freedom of Information Act (FOIA) (5 U.S.C. 552) request.
                (b) When you submit data and information under this part 3100 and parts 3110 through 3190 of this chapter that you believe to be exempt from disclosure to the public, you must clearly mark each page that you believe includes confidential information. BLM will keep all such data and information confidential to the extent allowed by § 2.13(c) of this title.

                (c) Under the Indian Mineral Development Act of 1982 (IMDA) (25 U.S.C. 2101 et seq.), the Department of the Interior will hold as privileged proprietary information of the affected Indian or Indian tribe—
                (1) All findings forming the basis of the Secretary's intent to approve or disapprove any Minerals Agreement under IMDA; and
                (2) All projections, studies, data, or other information concerning a Minerals Agreement under IMDA, regardless of the date received, related to—
                (i) The terms, conditions, or financial return to the Indian parties;
                (ii) The extent, nature, value, or disposition of the Indian mineral resources; or
                (iii) The production, products, or proceeds thereof.
                (d) For information concerning Indian minerals not covered by paragraph (c) of this section—

                (1) BLM will withhold such records as may be withheld under an exemption to FOIA when it receives a request for information related to tribal or Indian minerals held in trust or subject to restrictions on alienation;
                
                (2) BLM will notify the Indian mineral owner(s) identified in the records of the Bureau of Indian Affairs (BIA), and BIA, and give them a reasonable period of time to state objections to disclosure, using the standards and procedures of § 2.15(d) of this title, before making a decision about the applicability of FOIA exemption 4 to:
                (i) Information obtained from a person outside the United States Government; when
                (ii) Following consultation with a submitter under § 2.15(d) of this title, BLM determines that the submitter does not have an interest in withholding the records that can be protected under FOIA; but
                (iii) BLM has reason to believe that disclosure of the information may result in commercial or financial injury to the Indian mineral owner(s), but is uncertain that such is the case.
                [63 FR 52952, Oct. 1, 1998]
              
            
            
              Subpart 3101—Issuance of Leases
              
                § 3101.1
                Lease terms and conditions.
              
              
                § 3101.1-1
                Lease form.
                A lease shall be issued only on the standard form approved by the Director.
                [53 FR 17352, May 16, 1988]
              
              
                § 3101.1-2
                Surface use rights.
                A lessee shall have the right to use so much of the leased lands as is necessary to explore for, drill for, mine, extract, remove and dispose of all the leased resource in a leasehold subject to: Stipulations attached to the lease; restrictions deriving from specific, nondiscretionary statutes; and such reasonable measures as may be required by the authorized officer to minimize adverse impacts to other resource values, land uses or users not addressed in the lease stipulations at the time operations are proposed. To the extent consistent with lease rights granted, such reasonable measures may include, but are not limited to, modification to siting or design of facilities, timing of operations, and specification of interim and final reclamation measures. At a minimum, measures shall be deemed consistent with lease rights granted provided that they do not: require relocation of proposed operations by more than 200 meters; require that operations be sited off the leasehold; or prohibit new surface disturbing operations for a period in excess of 60 days in any lease year.
                [53 FR 17352, May 16, 1988]
              
              
                § 3101.1-3
                Stipulations and information notices.
                The authorized officer may require stipulations as conditions of lease issuance. Stipulations shall become part of the lease and shall supersede inconsistent provisions of the standard lease form. Any party submitting a bid under subpart 3120 of this title, or an offer under § 3110.1(b) of this title during the period when use of the parcel number is required pursuant to § 3110.5-1 of this title, shall be deemed to have agreed to stipulations applicable to the specific parcel as indicated in the List of Lands Available for Competitive Nominations or the Notice of Competitive Lease Sale available from the proper BLM office. A party filing a noncompetitive offer in accordance with § 3110.1(a) of this title shall be deemed to have agreed to stipulations applicable to the specific parcel as indicated in the List of Lands Available for Competitive Nominations or the Notice of Competitive Lease Sale, unless the offer is withdrawn in accordance with § 3110.6 of this title. An information notice has no legal consequences, except to give notice of existing requirements, and may be attached to a lease by the authorized officer at the time of lease issuance to convey certain operational, procedural or administrative requirements relative to lease management within the terms and conditions of the standard lease form. Information notices shall not be a basis for denial of lease operations.
                [53 FR 17352, May 16, 1988, as amended at 53 FR 22836, June 17, 1988]
              
              
                § 3101.1-4
                Modification or waiver of lease terms and stipulations.

                A stipulation included in an oil and gas lease shall be subject to modification or waiver only if the authorized officer determines that the factors leading to its inclusion in the lease have changed sufficiently to make the protection provided by the stipulation no longer justified or if proposed operations would not cause unacceptable impacts. If the authorized officer has determined, prior to lease issuance, that a stipulation involves an issue of major concern to the public, modification or waiver of the stipulation shall be subject to public review for at least a 30-day period. In such cases, the stipulation shall indicate that public review is required before modification or waiver. If subsequent to lease issuance the authorized officer determines that a modification or waiver of a lease term or stipulation is substantial, the modification or waiver shall be subject to public review for at least a 30-day period.
                [53 FR 22836, June 17, 1988; 53 FR 31958, Aug. 22, 1988]
              
              
                § 3101.2
                Acreage limitations.
              
              
                § 3101.2-1
                Public domain lands.
                (a) No person or entity shall take, hold, own or control more than 246,080 acres of Federal oil and gas leases in any one State at any one time. No more than 200,000 acres of such acres may be held under option.
                (b) In Alaska, the acreage that can be taken, held, owned or controlled is limited to 300,000 acres in the northern leasing district and 300,000 acres in the southern leasing district, of which no more than 200,000 acres may be held under option in each of the 2 leasing districts. The boundary between the 2 leasing districts in Alaska begins at the northeast corner of the Tetlin National Wildlife Refuge as established on December 2, 1980 (16 U.S.C. 3101), at a point on the boundary between the United States and Canada, then northwesterly along the northern boundary of the refuge to the left limit of the Tanana River (63°9′38″ north latitude, 142°20′52″ west longitude), then westerly along the left limit to the confluence of the Tanana and Yukon Rivers, and then along the left limit of the Yukon River from said confluence to its principal southern mouth.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 17352, May 16, 1988]
              
              
                § 3101.2-2
                Acquired lands.
                An acreage limitation separate from, but equal to the acreage limitation for public domain lands described in § 3101.2-1 of this title, applies to acquired lands. Where the United States owns only a fractional interest in the mineral resources of the lands involved in a lease, only that part owned by the United States shall be charged as acreage holdings. The acreage embraced in a future interest lease shall not be charged as acreage holdings until the lease for the future interest becomes effective.
              
              
                § 3101.2-3
                Excepted acreage.
                (a) The following acreage shall not be included in computing accountable acreage:
                (1) Acreage under any lease any portion of which is committed to any Federally approved unit or cooperative plan or communitization agreement;
                (2) Acreage under any lease for which royalty (including compensatory royalty or royalty in-kind) was paid in the preceding calendar year; and
                (3) Acreage under leases subject to an operating, drilling or development contract approved by the Secretary.
                (b) Acreage subject to offers to lease, overriding royalties and payments out of production shall not be included in computing accountable acreage.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 17352, May 16, 1988; 71 FR 14823, Mar. 24, 2006]
              
              
                § 3101.2-4
                Excess acreage.

                (a) Where, as the result of the termination or contraction of a unit or cooperative plan, the elimination of a lease from an operating, drilling or development contract a party holds or controls excess accountable acreage, said party shall have 90 days from that date to reduce the holdings to the prescribed limitation and to file proof of the reduction in the proper BLM office. Where as a result of a merger or the purchase of the controlling interest in a corporation, acreage in excess of the amount permitted is acquired, the party holding the excess acreage shall have 180 days from the date of the merger or purchase to divest the excess acreage. If additional time is required to complete the divestiture of the excess acreage, a petition requesting additional time, along with a full justification for the additional time, may be filed with the authorized officer prior to the termination of the 180-day period provided herein.
                (b) If any person or entity is found to hold accountable acreage in violation of the provisions of these regulations, lease(s) or interests therein shall be subject to cancellation or forfeiture in their entirety, until sufficient acreage has been eliminated to comply with the acreage limitation. Excess acreage or interest shall be cancelled in the inverse order of acquisition.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 17353, May 16, 1988]
              
              
                § 3101.2-5
                Computation.
                The accountable acreage of a party owning an undivided interest in a lease shall be the party's proportionate part of the total lease acreage. The accountable acreage of a party who is the beneficial owner of more than 10 percent of the stock of a corporation which holds Federal oil and gas leases shall be the party's proportionate part of the corporation's accountable acreage. Parties to a contract for development of leased lands and co-parties, except those operating, drilling or development contracts subject to § 3101.2-3 of this title, shall be charged with their proportionate interests in the lease. No holding of acreage in common by the same persons in excess of the maximum acreage specified in the laws for any one party shall be permitted.
                [48 FR 33662, July 22, 1983, as amended at 49 FR 2113, Jan. 18, 1984; 53 FR 17353, May 16, 1988]
              
              
                § 3101.2-6
                Showing required.
                At any time the authorized officer may require any lessee or operator to file with the Bureau of Land Management a statement showing as of specified date the serial number and the date of each lease in which he/she has any interest, in the particular State, setting forth the acreage covered thereby.
              
              
                § 3101.3
                Leases within unit areas.
              
              
                § 3101.3-1
                Joinder evidence required.
                Before issuance of a lease for lands within an approved unit, the lease offeror shall file evidence with the proper BLM office of having joined in the unit agreement and unit operating agreement or a statement giving satisfactory reasons for the failure to enter into such agreement. If such statement is acceptable to the authorized officer the operator shall be permitted to operate independently but shall be required to conform to the terms and provisions of the unit agreement with respect to such operations.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 17353, May 16, 1988]
              
              
                § 3101.3-2
                Separate leases to issue.
                A lease offer for lands partly within and partly outside the boundary of a unit shall result in separate leases, one for the lands within the unit, and one for the lands outside the unit.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 17353, May 16, 1988]
              
              
                § 3101.4
                Lands covered by application to close lands to mineral leasing.
                Offers filed on lands within a pending application to close lands to mineral leasing shall be suspended until the segregative effect of the application is final.
              
              
                § 3101.5
                National Wildlife Refuge System lands.
              
              
                § 3101.5-1
                Wildlife refuge lands.
                (a) Wildlife refuge lands are those lands embraced in a withdrawal of public domain and acquired lands of the United States for the protection of all species of wildlife within a particular area. Sole and complete jurisdiction over such lands for wildlife conservation purposes is vested in the Fish and Wildlife Service even though such lands may be subject to prior rights for other public purposes or, by the terms of the withdrawal order, may be subject to mineral leasing.

                (b) No offers for oil and gas leases covering wildlife refuge lands shall be accepted and no leases covering such lands shall be issued except as provided in § 3100.2 of this title. There shall be no drilling or prospecting under any lease heretofore or hereafter issued on lands within a wildlife refuge except with the consent and approval of the Secretary with the concurrence of the Fish and Wildlife Service as to the time, place and nature of such operations in order to give complete protection to wildlife populations and wildlife habitat on the areas leased, and all such operations shall be conducted in accordance with the stipulations of the Bureau on a form approved by the Director.
              
              
                § 3101.5-2
                Coordination lands.
                (a) Coordination lands are those lands withdrawn or acquired by the United States and made available to the States by cooperative agreements entered into between the Fish and Wildlife Service and the game commissions of the various States, in accordance with the Act of March 10, 1934 (48 Stat. 401), as amended by the Act of August 14, 1946 (60 Stat. 1080), or by long-term leases or agreements between the Department of Agriculture and the game commissions of the various States pursuant to the Bankhead-Jones Farm Tenant Act (50 Stat. 525), as amended, where such lands were subsequently transferred to the Department of the Interior, with the Fish and Wildlife Service as the custodial agency of the United States.
                (b) Representatives of the Bureau and the Fish and Wildlife Service shall, in cooperation with the authorized members of the various State game commissions, confer for the purpose of determining by agreement those coordination lands which shall not be subject to oil and gas leasing. Coordination lands not closed to oil and gas leasing shall be subject to leasing on the imposition of such stipulations as are agreed upon by the State Game Commission, the Fish and Wildlife Service and the Bureau.
              
              
                § 3101.5-3
                Alaska wildlife areas.
                No lands within a refuge in Alaska open to leasing shall be available until the Fish and Wildlife Service has first completed compatability determinations.
              
              
                § 3101.5-4
                Stipulations.
                Leases shall be issued subject to stipulations prescribed by the Fish and Wildlife Service as to the time, place, nature and condition of such operations in order to minimize impacts to fish and wildlife populations and habitat and other refuge resources on the areas leased. The specific conduct of lease activities on any refuge lands shall be subject to site-specific stipulations prescribed by the Fish and Wildlife Service.
              
              
                § 3101.6
                Recreation and public purposes lands.

                Under the Recreation and Public Purposes Act, as amended (43 U.S.C. 869 et seq.), all lands within Recreation and Public Purposes leases and patents are subject to lease under the provisions of this part, subject to such conditions as the Secretary deems appropriate.
              
              
                § 3101.7
                Federal lands administered by an agency outside of the Department of the Interior.
              
              
                § 3101.7-1
                General requirements.
                (a) Acquired lands shall be leased only with the consent of the surface managing agency, which upon receipt of a description of the lands from the authorized officer, shall report to the authorized officer that it consents to leasing with stipulations, if any, or withholds consent or objects to leasing.
                (b) Public domain lands shall be leased only after the Bureau has consulted with the surface managing agency and has provided it with a description of the lands, and the surface managing agency has reported its recommendation to lease with stipulations, if any, or not to lease to the authorized officer. If consent or lack of objection of the surface managing agency is required by statute to lease public domain lands, the procedure in paragraph (a) of this section shall apply.
                (c) National Forest System lands whether acquired or reserved from the public domain shall not be leased over the objection of the Forest Service. The provisions of paragraph (a) of this section shall apply to such National Forest System lands.
                [53 FR 22836, June 17, 1988]
              
              
                
                § 3101.7-2
                Action by the Bureau of Land Management.
                (a) Where the surface managing agency has consented to leasing with required stipulations, and the Secretary decides to issue a lease, the authorized officer shall incorporate the stipulations into any lease which it may issue. The authorized officer may add additional stipulations.
                (b) The authorized officer shall not issue a lease and shall reject any lease offer on lands to which the surface managing agency objects or withholds consent required by statute. In all other instances, the Secretary has the final authority and discretion to decide to issue a lease.
                (c) The authorized officer shall review all recommendations and shall accept all reasonable recommendations of the surface managing agency.
                [48 FR 33662, July 22, 1983. Redesignated and amended at 53 FR 22836, June 17, 1988]
              
              
                § 3101.7-3
                Appeals.
                (a) The decision of the authorized officer to reject an offer to lease or to issue a lease with stipulations recommended by the surface managing agency may be appealed to the Interior Board of Land Appeals under part 4 of this title.
                (b) Where, as provided by statute, the surface managing agency has required that certain stipulations be included in a lease or has consented, or objected or refused to consent to leasing, any appeal by an affected lease offeror shall be pursuant to the administrative remedies provided by the particular surface managing agency.
                [53 FR 22837, June 17, 1988]
              
              
                § 3101.8
                State's or charitable organization's ownership of surface overlying Federally-owned minerals.
                Where the United States has conveyed title to, or otherwise transferred the control of the surface of lands to any State or political subdivision, agency, or instrumentality thereof, or a college or any other educational corporation or association, or a charitable or religious corporation or association, with reservation of the oil and gas rights to the United States, such party shall be given an opportunity to suggest any lease stipulations deemed necessary for the protection of existing surface improvements or uses, to set forth the facts supporting the necessity of the stipulations and also to file any objections it may have to the issuance of a lease. Where a party controlling the surface opposes the issuance of a lease or wishes to place such restrictive stipulations upon the lease that it could not be operated upon or become part of a drilling unit and hence is without mineral value, the facts submitted in support of the opposition or request for restrictive stipulations shall be given consideration and each case decided on its merits. The opposition to lease or necessity for restrictive stipulations expressed by the party controlling the surface affords no legal basis or authority to refuse to issue the lease or to issue the lease with the requested restrictive stipulations for the reserved minerals in the lands; in such case, the final determination whether to issue and with what stipulations, or not to issue the lease depends upon whether or not the interests of the United States would best be served by the issuance of the lease.
                [48 FR 33662, July 22, 1983, as amended at 49 FR 2113, Jan. 18, 1984; 53 FR 22837, June 17, 1988]
              
            
            
              Subpart 3102—Qualifications of Lessees
              
                § 3102.1
                Who may hold leases.
                Leases or interests therein may be acquired and held only by citizens of the United States; associations (including partnerships and trusts) of such citizens; corporations organized under the laws of the United States or of any State or Territory thereof; and municipalities.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 17353, May 16, 1988]
              
              
                § 3102.2
                Aliens.

                Leases or interests therein may be acquired and held by aliens only through stock ownership, holding or control in a present or potential lessee that is incorporated under the laws of the United States or of any State or territory thereof, and only if the laws, customs or regulations of their country do not deny similar or like privileges to citizens or corporations of the United States. If it is determined that a country has denied similar or like privileges to citizens or corporations of the United States, it would be placed on a list available from any Bureau of Land Management State office.
                [53 FR 17353, May 16, 1988]
              
              
                § 3102.3
                Minors.
                Leases shall not be acquired or held by one considered a minor under the laws of the State in which the lands are located, but leases may be acquired and held by legal guardians or trustees of minors in their behalf. Such legal guardians or trustees shall be citizens of the United States or otherwise meet the provisions of § 3102.1 of this title.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 17353, May 16, 1988]
              
              
                § 3102.4
                Signature.
                (a) The original of an offer or bid shall be signed in ink and dated by the present or potential lessee or by anyone authorized to sign on behalf of the present or potential lessee.
                (b) Three copies of a transfer of record title or of operating rights (sublease), as required by section 30a of the act, shall be originally signed and dated by the transferor or anyone authorized to sign on behalf of the transferor. However, a transferee, or anyone authorized to sign on his or her behalf, shall be required to sign and date only 1 original request for approval of a transfer.
                (c) Documents signed by any party other than the present or potential lessee shall be rendered in a manner to reveal the name of the present or potential lessee, the name of the signatory and their relationship. A signatory who is a member of the organization that constitutes the present or potential lessee (e.g., officer of a corporation, partner of a partnership, etc.) may be requested by the authorized officer to clarify his/her relationship, when the relationship is not shown on the documents filed.
                (d) Submission of a qualification number does not meet the requirements of paragraph (c) of this section.
                [53 FR 17353, May 16, 1988]
              
              
                § 3102.5
                Compliance, certification of compliance and evidence.
              
              
                § 3102.5-1
                Compliance.
                In order to actually or potentially own, hold, or control an interest in a lease or prospective lease, all parties, including corporations, and all members of associations, including partnerships of all types, shall, without exception, be qualified and in compliance with the act. Compliance means that the lessee, potential lessee, and all such parties (as defined in § 3000.0-5(k)) are:
                (a) Citizens of the United States (see § 3102.1) or alien stockholders in a corporation organized under State or Federal law (see § 3102.2);
                (b) In compliance with the Federal acreage limitations (see § 3101.2);
                (c) Not minors (see § 3102.3);

                (d) Except for an assignment or transfer under subpart 3106 of this title, in compliance with section 2(a)(2)(A) of the Act, in which case the signature on an offer or lease constitutes evidence of compliance. A lease issued to any entity in violation of this paragraph (d) shall be subject to the cancellation provisions of § 3108.3 of this title. The term entity is defined at § 3400.0-5(rr) of this title.
                (e) Not in violation of the provisions of section 41 of the Act; and

                (f) In compliance with section 17(g) of the Act, in which case the signature on an offer, lease, assignment, transfer, constitutes evidence of compliance that the signatory and any subsidiary, affiliate, or person, association, or corporation controlled by or under common control with the signatory, as defined in § 3400.0-5(rr) of this title, has not failed or refused to comply with reclamation requirements with respect to all leases and operations thereon in which such person or entity has an interest. Noncompliance with section 17(g) of the Act begins on the effective date of the imposition of a civil penalty by the authorized officer under § 3163.2 of this title, or when the bond is attached by the authorized officer for reclamation purposes, whichever comes first. A lease issued, or an assignment or transfer approved, to any such person or entity in violation of this paragraph (f) shall be subject to the cancellation provisions of § 3108.3 of this title, notwithstanding any administrative or judicial appeals that may be pending with respect to violations or penalties assessed for failure to comply with the prescribed reclamation standards on any lease holdings. Noncompliance shall end upon a determination by the authorized officer that all required reclamation has been completed and that the United States has been fully reimbursed for any costs incurred due to the required reclamation.
                (g) In compliance with § 3106.1(b) of this title and section 30A of the Act. The authorized officer may accept the signature on a request for approval of an assignment of less than 640 acres outside of Alaska (2,560 acres within Alaska) as acceptable certification that the assignment would further the development of oil and gas, or the authorized officer may apply the provisions of § 3102.5-3 of this title.
                [53 FR 22837, June 17, 1988]
              
              
                § 3102.5-2
                Certification of compliance.
                Any party(s) seeking to obtain an interest in a lease shall certify it is in compliance with the act as set forth in § 3102.5-1 of this title. A party(s) that is a corporation or publicly traded association, including a publicly traded partnership, shall certify that constituent members of the corporation, association or partnership holding or controlling more than 10 percent of the instruments of ownership of the corporation, association or partnership are in compliance with the act. Execution and submission of an offer, competitive bid form, or request for approval of a transfer of record title or of operating rights (sublease), constitutes certification of compliance.
                [53 FR 17353, May 16, 1988; 53 FR 22837, June 17, 1988]
              
              
                § 3102.5-3
                Evidence of compliance.
                The authorized officer may request at any time further evidence of compliance and qualification from any party holding or seeking to hold an interest in a lease. Failure to comply with the request of the authorized officer shall result in adjudication of the action based on the incomplete submission.
                [53 FR 17353, May 16, 1988]
              
            
            
              Subpart 3103—Fees, Rentals and Royalty
              
                § 3103.1
                Payments.
              
              
                § 3103.1-1
                Form of remittance.
                All remittances shall be by personal check, cashier's check, certified check, or money order, and shall be made payable to the Department of the Interior—Bureau of Land Management or the Department of the Interior—Minerals Management Service, as appropriate. Payments made to the Bureau may be made by other arrangements such as by electronic funds transfer or credit card when specifically authorized by the Bureau. In the case of payments made to the Service, such payments may also be made by electronic funds transfer.
                [53 FR 22837, June 17, 1988]
              
              
                § 3103.1-2
                Where submitted.
                (a)(1) All fees for lease applications or offers or for requests for approval of a transfer and all first-year rentals and bonuses for leases issued under Group 3100 of this title shall be paid to the proper BLM office.
                (2) All second-year and subsequent rentals, except for leases specified in paragraph (b) of this section, shall be paid to the Service at the following address: Minerals Management Service, Royalty Management Program/BRASS, Box 5640 T.A., Denver, CO 80217.
                (b) All rentals and royalties on producing leases, communitized leases in producing well units, unitized leases in producing unit areas, leases on which compensatory royalty is payable and all payments under subsurface storage agreements and easements for directional drilling shall be paid to the Service.
                [48 FR 33662, July 22, 1983, as amended at 49 FR 11637, Mar. 27, 1984; 49 FR 39330, Oct. 5, 1984; 53 FR 17353, May 16, 1988; 72 FR 50887, Sept. 5, 2007]
              
              
                
                § 3103.2
                Rentals.
              
              
                § 3103.2-1
                Rental requirements.
                (a) Each competitive bid or competitive nomination submitted in response to a List of Lands Available for Competitive Nominations or Notice of Competitive Lease Sale, and each noncompetitive lease offer shall be accompanied by full payment of the first year's rental based on the total acreage, if known, and, if not known, shall be based on 40 acres for each smallest legal subdivision. An offer deficient in the first year's rental by not more than 10 percent or $200, whichever is less, shall be accepted by the authorized officer provided all other requirements are met. Rental submitted shall be determined based on the total amount remitted less all required fees. The additional rental shall be paid within 30 days from notice of the deficiency under penalty of cancellation of the lease.
                (b) If the acreage is incorrectly indicated in a List of Lands Available for Competitive Nominations or a Notice of Competitive Lease Sale, payment of the rental based on the error is curable within 15 calendar days of receipt of notice from the authorized officer of the error.
                (c) Rental shall not be prorated for any lands in which the United States owns an undivided fractional interest but shall be payable for the full acreage in such lands.
                [48 FR 33662, July 22, 1983, as amended at 49 FR 26920, June 29, 1984, 53 FR 22837, June 17, 1988; 53 FR 31958, Aug. 22, 1988]
              
              
                § 3103.2-2
                Annual rental payments.
                Rentals shall be paid on or before the lease anniversary date. A full year's rental shall be submitted even when less than a full year remains in the lease term, except as provided in § 3103.4-4(d) of this title. Failure to make timely payment shall cause a lease to terminate automatically by operation of law. If the designated Service office is not open on the anniversary date, payment received on the next day the designated Service office is open to the public shall be deemed to be timely made. Payments made to an improper BLM or Service office shall be returned and shall not be forwarded to the designated Service office. Rental shall be payable at the following rates:
                (a) The annual rental for all leases issued subsequent to December 22, 1987, shall be $1.50 per acre or fraction thereof for the first 5 years of the lease term and $2 per acre or fraction for any subsequent year, except as provided in paragraph (b) of this section;
                (b) The annual rental for all leases issued on or before December 22, 1987, or issued pursuant to an application or offer to lease filed prior to that date shall be as stated in the lease or in regulations in effect on December 22, 1987, except:
                (1) Leases issued under former subpart 3112 of this title on or after February 19, 1982, shall be subject after February 1, 1989, to annual rental in the sixth and subsequent lease years of $2 per acre or fraction thereof;
                (2) The rental rate of any lease determined after December 22, 1987, to be in a known geological structure outside of Alaska or in a favorable petroleum geological province within Alaska shall not be increased because of such determination;
                (3) Exchange and renewal leases shall be subject to rental of $2 per acre or fraction thereof upon exchange or renewal;
                (c) Rental shall not be due on acreage for which royalty or minimum royalty is being paid, except on nonproducing leases when compensatory royalty has been assessed in which case annual rental as established in the lease shall be due in addition to compensatory royalty;
                (d) On terminated leases that were originally issued noncompetitively and are reinstated under § 3108.2-3 of this title, and on noncompetitive leases that were originally issued under § 3108.2-4 of this title, the annual rental shall be $5 per acre or fraction thereof beginning with the termination date upon the filing, on or after the effective date of this regulation, of a petition to reinstate a lease or convert an abandoned, unpatented oil placer mining claim;

                (e) On terminated leases that were originally issued competitively, the annual rental shall be $10 per acre or fraction thereof beginning with the termination date upon the filing, on or after the effective date of this regulation, of a petition to reinstate a lease under § 3108.2-3 of this title; and
                (f) Each succeeding time a specific lease is reinstated under § 3108.2-3 of this title, the annual rental on that lease shall increase by an additional $5 per acre or fraction thereof for leases that were originally issued noncompetitively and by an additional $10 per acre or fraction thereof for leases that were originally issued competitively.
                [53 FR 17353, May 16, 1988 and 53 FR 22837, June 17, 1988, as amended at 61 FR 4750, Feb. 8, 1996]
              
              
                § 3103.3
                Royalties.
              
              
                § 3103.3-1
                Royalty on production.
                (a) Royalty on production will be payable only on the mineral interest owned by the United States. Royalty must be paid in amount or value of the production removed or sold as follows:
                (1) For leases issued on or before January 17, 2017, the rate prescribed in the lease or in applicable regulations at the time of lease issuance;
                (2) For leases issued after January 17, 2017:
                (i) 121/2 percent on all noncompetitive leases;
                (ii) A rate of not less than 121/2 percent on all competitive leases, exchange and renewal leases, and leases issued in lieu of unpatented oil placer mining claims under § 3108.2-4 of this title;
                (3) 162/3 percent on noncompetitive leases reinstated under § 3108.2-3 of this title plus an additional 2 percentage-point increase added for each succeeding reinstatement;
                (4) The rate used for royalty determination that appears in a lease that is reinstated or that is in force for competitive leases at the time of issuance of the lease that is reinstated, plus 4 percentage points, plus an additional 2 percentage points for each succeeding reinstatement.
                (b) Leases that qualify under specific provisions of the Act of August 8, 1946 (30 U.S.C. 226c) may apply for a limitation of a 121/2 percent royalty rate.
                (c) The average production per well per day for oil and gas will be determined pursuant to 43 CFR 3162.7-4.
                (d) Payment of a royalty on the helium component of gas will not convey the right to extract the helium from the gas stream. Applications for the right to extract helium from the gas stream will be made under part 16 of this title.
                [81 FR 83077, Nov. 18, 2016, as amended at 81 FR 88634, Dec. 8, 2016]
              
              
                § 3103.3-2
                Minimum royalties.
                (a) A minimum royalty shall be payable at the expiration of each lease year beginning on or after a discovery of oil or gas in paying quantities on the lands leased, except that on unitized leases the minimum royalty shall be payable only on the participating acreage, at the following rates:
                (1) On leases issued on or after August 8, 1946, and on those issued prior thereto if the lessee files an election under section 15 of the Act of August 8, 1946, a minimum royalty of $1 per acre or fraction thereof in lieu of rental, except as provided in paragraph (a)(2) of this section; and
                (2) On leases issued from offers filed after December 22, 1987, and on competitive leases issued from successful bids placed at oral or internet-based auctions conducted after December 22, 1987, a minimum royalty in lieu of rental of not less than the amount of rental which otherwise would be required for that lease year.
                (b) Minimum royalties shall not be prorated for any lands in which the United States owns a fractional interest but shall be payable on the full acreage of the lease.
                (c) Minimum royalties and rentals on non-participating acreage shall be payable to the Service.
                (d) The minimum royalty provisions of this section shall be applicable to leases reinstated under § 3108.2-3 of this title and leases issued under § 3108.2-4 of this title.
                [48 FR 33662, July 22, 1983, as amended at 49 FR 11637, Mar. 27, 1984; 49 FR 30448, July 30, 1984; 53 FR 22838, June 17, 1988; 81 FR 59905, Aug. 31, 2016]
              
              
                § 3103.4
                Production incentives.
              
              
                § 3103.4-1
                Royalty reductions.

                (a) In order to encourage the greatest ultimate recovery of oil or gas and in the interest of conservation, the Secretary, upon a determination that it is necessary to promote development or that the leases cannot be successfully operated under the terms provided therein, may waive, suspend or reduce the rental or minimum royalty or reduce the royalty on an entire leasehold, or any portion thereof.
                (b)(1) An application for the benefits under paragraph (a) of this section must be filed by the operator/payor in the proper BLM office. The application must contain the serial number of the leases, the names of the record title holders, operating rights owners (sublessees), and operators for each lease, the description of lands by legal subdivision and a description of the relief requested.
                (2) Each application shall show the number, location and status of each well drilled, a tabulated statement for each month covering a period of not less than 6 months prior to the date of filing the application of the aggregate amount of oil or gas subject to royalty, the number of wells counted as producing each month and the average production per well per day.
                (3) Every application shall contain a detailed statement of expenses and costs of operating the entire lease, the income from the sale of any production and all facts tending to show whether the wells can be successfully operated upon the fixed royalty or rental. Where the application is for a reduction in royalty, full information shall be furnished as to whether overriding royalties, payments out of production, or similar interests are paid to others than the United States, the amounts so paid and efforts made to reduce them. The applicant shall also file agreements of the holders to a reduction of all other royalties or similar payments from the leasehold to an aggregate not in excess of one-half the royalties due the United States.
                (c) Petition may be made for reduction of royalty under § 3108.2-3(f) for leases reinstated under § 3108.2-3 of this title and under § 3108.2-4(i) for noncompetitive leases issued under § 3108.2-4 of this title. Petitions to waive, suspend or reduce rental or minimum royalty for leases reinstated under § 3108.2-3 of this title or for leases issued under § 3108.2-4 of this title may be made under this section.
                [48 FR 33662, July 22, 1983; 48 FR 39225, Aug. 30, 1983, as amended at 49 FR 30448, July 30, 1984; 53 FR 17354, May 16, 1988; 57 FR 35973, Aug. 11, 1992; 61 FR 4750, Feb. 8, 1996; 75 FR 61626, Oct. 6, 2010]
              
              
                § 3103.4-2
                Stripper well royalty reductions.
                (a) Certification. The applicable royalty rate shall be used by the operator/payor when submitting the required royalty reports/payments to ONRR. By submitting royalty reports/payments using the royalty rate reduction benefits of this program, the operator certifies that the production rate for the qualifying and subsequent 12-month period was not subject to manipulation for the purpose of obtaining the benefit of a royalty rate reduction, and the royalty rate was calculated in accordance with the instructions and procedures in these regulations.
                (b) Record retention. For seven years after production on which the operator claims a royalty rate reduction for stripper well properties, the operator must retain and make available to BLM for inspection all documents on which the calculation of the applicable royalty rate under this section relies.

                (c) Agency action. If a royalty rate is improperly calculated, the MMS will calculate the correct rate and inform the operator/payors. Any additional royalties due are payable immediately upon notification. Late payment or underpayment charges will be assessed in accordance with 30 CFR 218.102. The BLM may terminate a royalty rate reduction if it is determined that the production rate was manipulated by the operator for the purpose of receiving a royalty rate reduction. Terminations of royalty rate reductions will be effective on the effective date of the royalty rate reduction resulting from the manipulated production rate (i.e., the termination will be retroactive to the effective date of the improper reduction). The operator/payor shall pay the difference in royalty resulting from the retroactive application of the unmanipulated rate. Late payment or underpayment charges will be assessed in accordance with 30 CFR 218.102.
                [48 FR 33662, July 22, 1983; 48 FR 39225, Aug. 30, 1983, as amended at 49 FR 30448, July 30, 1984; 53 FR 17354, May 16, 1988; 57 FR 35973, Aug. 11, 1992. Redesignated at 61 FR 4750, Feb. 8, 1996; 70 FR 53074, Sept. 7, 2005; 75 FR 61626, Oct. 6, 2010]
              
              
                § 3103.4-3
                Heavy oil royalty reductions.
                (a) Certification. The operator/payor must use the applicable royalty rate when submitting the required royalty reports/payments to the Minerals Management Service (MMS). In submitting royalty reports/payments using a royalty rate reduction the operator/payor must certify that the API oil gravity for the initial and subsequent 12-month periods was not subject to manipulation or adulteration and the royalty rate was determined in accordance with the requirements and procedures.
                (b) Agency action. If an operator/payor incorrectly calculates the royalty rate, the BLM will determine the correct rate and notify the operator/payor in writing. Any additional royalties due are payable to MMS immediately upon receipt of this notice. Late payment or underpayment charges will be assessed in accordance with 30 CFR 218.102. The BLM will terminate a royalty rate reduction for a property if BLM determines that the API oil gravity was manipulated or adulterated by the operator/payor. Terminations of royalty rate reductions for individual properties will be effective on the effective date of the royalty rate reduction resulting from a manipulated or adulterated API oil gravity so that the termination will be retroactive to the effective date of the improper reduction. The operator/payor must pay the difference in royalty resulting from the retroactive application of the non-manipulated rate. The late payment or underpayment charges will assessed in accordance with 30 CFR 218.102.
                [61 FR 4750, Feb. 8, 1996, as amended at 75 FR 61626, Oct. 6, 2010]
              
              
                § 3103.4-4
                Suspension of operations and/or production.

                (a) A suspension of all operations and production may be directed or consented to by the authorized officer only in the interest of conservation of natural resources. A suspension of operations only or a suspension of production only may be directed or consented to by the authorized officer in cases where the lessee is prevented from operating on the lease or producing from the lease, despite the exercise of due care and diligence, by reason of force majeure, that is, by matters beyond the reasonable control of the lessee. Applications for any suspension shall be filed in the proper BLM office. Complete information showing the necessity of such relief shall be furnished.
                (b) The term of any lease shall be extended by adding thereto the period of the suspension, and no lease shall be deemed to expire during any suspension.
                (c) A suspension shall take effect as of the time specified in the direction or assent of the authorized officer, in accordance with the provisions of § 3165.1 of this title.
                (d) Rental and minimum royalty payments shall be suspended during any period of suspension of all operations and production directed or assented to by the authorized officer beginning with the first day of the lease month in which the suspension of all operations and production becomes effective, or if the suspension of all operations and production becomes effective on any date other than the first day of a lease month, beginning with the first day of the lease month following such effective date. Rental and minimum royalty payments shall resume on the first day of the lease month in which the suspension of all operations and production is terminated. Where rentals are creditable against royalties and have been paid in advance, proper credit shall be allowed on the next rental or royalty due under the terms of the lease. Rental and minimum royalty payments shall not be suspended during any period of suspension of operations only or suspension of production only.

                (e) Where all operations and production are suspended on a lease on which there is a well capable of producing in paying quantities and the authorized officer approves resumption of operations and production, such resumption shall be regarded as terminating the suspension, including the suspension of rental and minimum royalty payments, as provided in paragraph (d) of this section.
                (f) The relief authorized under this section also may be obtained for any Federal lease included within an approved unit or cooperative plan of development and operation. Unit or cooperative plan obligations shall not be suspended by relief obtained under this section but shall be suspended only in accordance with the terms and conditions of the specific unit or cooperative plan.
                [53 FR 17354, May 16, 1988. Redesignated at 61 FR 4750, Feb. 8, 1996]
              
            
            
              Subpart 3104—Bonds
              
                § 3104.1
                Bond obligations.
                (a) Prior to the commencement of surface disturbing activities related to drilling operations, the lessee, operating rights owner (sublessee), or operator shall submit a surety or a personal bond, conditioned upon compliance with all of the terms and conditions of the entire leasehold(s) covered by the bond, as described in this subpart. The bond amounts shall be not less than the minimum amounts described in this subpart in order to ensure compliance with the act, including complete and timely plugging of the well(s), reclamation of the lease area(s), and the restoration of any lands or surface waters adversely affected by lease operations after the abandonment or cessation of oil and gas operations on the lease(s) in accordance with, but not limited to, the standards and requirements set forth in §§ 3162.3 and 3162.5 of this title and orders issued by the authorized officer.
                (b) Surety bonds shall be issued by qualified surety companies approved by the Department of the Treasury (see Department of the Treasury Circular No. 570).
                (c) Personal bonds shall be accompanied by:
                (1) Certificate of deposit issued by a financial institution, the deposits of which are Federally insured, explicitly granting the Secretary full authority to demand immediate payment in case of default in the performance of the terms and conditions of the lease. The certificate shall explicitly indicate on its face that Secretarial approval is required prior to redemption of the certificate of deposit by any party;
                (2) Cashier's check;
                (3) Certified check;
                (4) Negotiable Treasury securities of the United States of a value equal to the amount specified in the bond. Negotiable Treasury securities shall be accompanied by a proper conveyance to the Secretary of full authority to sell such securities in case of default in the performance of the terms and conditions of a lease; or
                (5) Irrevocable letter of credit issued by a financial institution, the deposits of which are Federally insured, for a specific term, identifying the Secretary as sole payee with full authority to demand immediate payment in the case of default in the performance of the terms and conditions of a lease.
                Letters of credit shall be subject to the following conditions:
                (i) The letter of credit shall be issued only by a financial institution organized or authorized to do business in the United States;
                (ii) The letter of credit shall be irrevocable during its term. A letter of credit used as security for any lease upon which drilling has taken place and final approval of all abandonment has not been given, or as security for a statewide or nationwide lease bond, shall be forfeited and shall be collected by the authorized officer if not replaced by other suitable bond or letter of credit at least 30 days before its expiration date;
                (iii) The letter of credit shall be payable to the Bureau of Land Management upon demand, in part or in full, upon receipt from the authorized officer of a notice of attachment stating the basis therefor, e.g., default in compliance with the lease terms and conditions or failure to file a replacement in accordance with paragraph (c)(5)(ii) of this section;
                (iv) The initial expiration date of the letter of credit shall be at least 1 year following the date it is filed in the proper BLM office; and

                (v) The letter of credit shall contain a provision for automatic renewal for periods of not less than 1 year in the absence of notice to the proper BLM office at least 90 days prior to the originally stated or any extended expiration date.
                [53 FR 22838, June 17, 1988]
              
              
                § 3104.2
                Lease bond.
                A lease bond may be posted by a lessee, owner of operating rights (sublessee), or operator in an amount of not less than $10,000 for each lease conditioned upon compliance with all of the terms of the lease. Where 2 or more principals have interests in different formations or portions of the lease, separate bonds may be posted. The operator on the ground shall be covered by a bond in his/her own name as principal, or a bond in the name of the lessee or sublessee, provided that a consent of the surety, or the obligor in the case of a personal bond, to include the operator under the coverage of the bond is furnished to the Bureau office maintaining the bond.
                [53 FR 22839, June 17, 1988]
              
              
                § 3104.3
                Statewide and nationwide bonds.
                (a) In lieu of lease bonds, lessees, owners of operating rights (sublessees), or operators may furnish a bond in an amount of not less than $25,000 covering all leases and operations in any one State.
                (b) In lieu of lease bonds or statewide bonds, lessees, owners of operating rights (sublessees), or operators may furnish a bond in an amount of not less than $150,000 covering all leases and operations nationwide.
                [53 FR 22839, June 17, 1988; 53 FR 31958, Aug. 22, 1988]
              
              
                § 3104.4
                Unit operator's bond.
                In lieu of individual lease, statewide, or nationwide bonds for operations conducted on leases committed to an approved unit agreement, the unit operator may furnish a unit operator bond in the manner set forth in § 3104.1 of this title. The amount of such a bond shall be determined by the authorized officer. The format for such a surety bond is set forth in § 3186.2 of this title. Where a unit operator is covered by a nationwide or statewide bond, coverage for such a unit may be provided by a rider to such bond specifically covering the unit and increasing the bond in such amount as may be determined appropriate by the authorized officer.
                [53 FR 22839, June 17, 1988]
              
              
                § 3104.5
                Increased amount of bonds.
                (a) When an operator desiring approval of an Application for Permit to Drill has caused the Bureau to make a demand for payment under a bond or other financial guarantee within the 5-year period prior to submission of the Application for Permit to Drill, due to failure to plug a well or reclaim lands completely in a timely manner, the authorized officer shall require, prior to approval of the Application for Permit to Drill, a bond in an amount equal to the costs as estimated by the authorized officer of plugging the well and reclaiming the disturbed area involved in the proposed operation, or in the minimum amount as prescribed in this subpart, whichever is greater.
                (b) The authorized officer may require an increase in the amount of any bond whenever it is determined that the operator poses a risk due to factors, including, but not limited to, a history of previous violations, a notice from the Service that there are uncollected royalties due, or the total cost of plugging existing wells and reclaiming lands exceeds the present bond amount based on the estimates determined by the authorized officer. The increase in bond amount may be to any level specified by the authorized officer, but in no circumstances shall it exceed the total of the estimated costs of plugging and reclamation, the amount of uncollected royalties due to the Service, plus the amount of monies owed to the lessor due to previous violations remaining outstanding.
                [53 FR 22839, June 17, 1988]
              
              
                § 3104.6
                Where filed and number of copies.

                All bonds shall be filed in the proper BLM office on a current form approved by the Director. A single copy executed by the principal or, in the case of surety bonds, by both the principal and an acceptable surety is sufficient. A bond filed on a form not currently in use shall be acceptable, unless such form has been declared obsolete by the Director prior to the filing of such bond. For purposes of §§ 3104.2 and 3104.3(a) of this title, bonds or bond riders shall be filed in the Bureau State office having jurisdiction of the lease or operations covered by the bond or rider. Nationwide bonds may be filed in any Bureau State office (See § 1821.2-1).
                [53 FR 17354, May 16, 1988]
              
              
                § 3104.7
                Default.
                (a) Where, upon a default, the surety makes a payment to the United States of an obligation incurred under a lease, the face amount of the surety bond or personal bonds and the surety's liability thereunder shall be reduced by the amount of such payment.
                (b) After default, where the obligation in default equals or is less than the face amount of the bond(s), the principal shall either post a new bond or restore the existing bond(s) to the amount previously held or a larger amount as determined by the authorized officer. In lieu thereof, the principal may file separate or substitute bonds for each lease covered by the deficient bond(s). Where the obligation incurred exceeds the face amount of the bond(s), the principal shall make full payment to the United States for all obligations incurred that are in excess of the face amount of the bond(s) and shall post a new bond in the amount previously held or such larger amount as determined by the authorized officer. The restoration of a bond or posting of a new bond shall be made within 6 months or less after receipt of notice from the authorized officer. Failure to comply with these requirements may subject all leases covered by such bond(s) to cancellation under the provisions of § 3108.3 of this title.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 17354, May 16, 1988]
              
              
                § 3104.8
                Termination of period of liability.
                The authorized officer shall not give consent to termination of the period of liability of any bond unless an acceptable replacement bond has been filed or until all the terms and conditions of the lease have been met.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 17355, May 16, 1988; 53 FR 31867, Aug. 22, 1988]
              
            
            
              Subpart 3105—Cooperative Conservation Provisions
              
                § 3105.1
                Cooperative or unit agreement.
                The suggested contents of such an agreement and the procedures for obtaining approval are contained in 43 CFR part 3180.
              
              
                § 3105.2
                Communitization or drilling agreements.
              
              
                § 3105.2-1
                Where filed.
                (a) Requests to communitize separate tracts shall be filed, in triplicate, with the proper BLM office.
                (b) Where a duly executed agreement is submitted for final Departmental approval, a minimum of 3 signed counterparts shall be submitted. If State lands are involved, 1 additional counterpart shall be submitted.
              
              
                § 3105.2-2
                Purpose.
                When a lease or a portion thereof cannot be independently developed and operated in conformity with an established well-spacing or well-development program, the authorized officer may approve communitization or drilling agreements for such lands with other lands, whether or not owned by the United States, upon a determination that it is in the public interest. Operations or production under such an agreement shall be deemed to be operations or production as to each lease committed thereto.
              
              
                § 3105.2-3
                Requirements.

                (a) The communitization or drilling agreement shall describe the separate tracts comprising the drilling or spacing unit, shall show the apportionment of the production or royalties to the several parties and the name of the operator, and shall contain adequate provisions for the protection of the interests of the United States. The agreement shall be signed by or on behalf of all necessary parties and shall be filed prior to the expiration of the Federal lease(s) involved in order to confer the benefits of the agreement upon such lease(s).
                (b) The agreement shall be effective as to the Federal lease(s) involved only if approved by the authorized officer. Approved communitization agreements are considered effective from the date of the agreement or from the date of the onset of production from the communitized formation, whichever is earlier, except when the spacing unit is subject to a State pooling order after the date of first sale, then the effective date of the agreement may be the effective date of the order.
                (c) The public interest requirement for an approved communitization agreement shall be satisfied only if the well dedicated thereto has been completed for production in the communitized formation at the time the agreement is approved or, if not, that the operator thereafter commences and/or diligently continues drilling operations to a depth sufficient to test the communitized formation or establish to the satisfaction of the authorized officer that further drilling of the well would be unwarranted or impracticable. If an application is received for voluntary termination of a communitization agreement during its fixed term or such an agreement automatically expires at the end of its fixed term without the public interest requirement having been satisfied, the approval of that agreement by the authorized officer shall be invalid and no Federal lease shall be eligible for extension under § 3107.4 of this title.
                [53 FR 17355, May 16, 1988]
              
              
                § 3105.3
                Operating, drilling or development contracts.
              
              
                § 3105.3-1
                Where filed.
                A contract submitted for approval under this section shall be filed with the proper BLM office, together with enough copies to permit retention of 5 copies by the Department after approval.
              
              
                § 3105.3-2
                Purpose.
                Approval of operating, drilling or development contracts ordinarily shall be granted only to permit operators or pipeline companies to enter into contracts with a number of lessees sufficient to justify operations on a scale large enough to justify the discovery, development, production or transportation of oil or gas and to finance the same.
              
              
                § 3105.3-3
                Requirements.
                The contract shall be accompanied by a statement showing all the interests held by the contractor in the area or field and the proposed or agreed plan for development and operation of the field. All the contracts held by the same contractor in the area or field shall be submitted for approval at the same time and full disclosure of the projects made.
              
              
                § 3105.4
                Combination for joint operations or for transportation of oil.
              
              
                § 3105.4-1
                Where filed.
                An application under this section together with sufficient copies to permit retention of 5 copies by the Department after approval shall be filed with the proper BLM office.
                [48 FR 33662, July 22, 1983, as amended at 49 FR 2113, Jan. 18, 1984]
              
              
                § 3105.4-2
                Purpose.
                Upon obtaining approval of the authorized officer, lessees may combine their interests in leases for the purpose of constructing and carrying on the business of a refinery or of establishing and constructing as a common carrier a pipeline or lines or railroads to be operated and used by them jointly in the transportation of oil or gas from their wells or from the wells of other lessees.
              
              
                § 3105.4-3
                Requirements.
                The application shall show a reasonable need for the combination and that it will not result in any concentration of control over the production or sale of oil and gas which would be inconsistent with the anti-monopoly provisions of law.
              
              
                § 3105.4-4
                Rights-of-way.
                Rights-of-way for pipelines may be granted as provided in part 2880 of this title.
              
              
                
                § 3105.5
                Subsurface storage of oil and gas.
              
              
                § 3105.5-1
                Where filed.
                (a) Applications for subsurface storage shall be filed in the proper BLM office.
                (b) Enough copies of the final agreement signed by all the parties in interest shall be submitted to permit the retention of 5 copies by the Department after approval.
              
              
                § 3105.5-2
                Purpose.
                In order to avoid waste and to promote conservation of natural resources, the Secretary, upon application by the interested parties, may authorize the subsurface storage of oil and gas, whether or not produced from lands owned by the United States. Such authorization shall provide for the payment of such storage fee or rental on the stored oil or gas as may be determined adequate in each case, or, in lieu thereof, for a royalty other than that prescribed in the lease when such stored oil or gas is produced in conjunction with oil or gas not previously produced.
              
              
                § 3105.5-3
                Requirements.
                The agreement shall disclose the ownership of the lands involved, the parties in interest, the storage fee, rental or royalty offered to be paid for such storage and all essential information showing the necessity for such project.
              
              
                § 3105.5-4
                Extension of lease term.
                Any lease used for the storage of oil or gas shall be extended for the period of storage under an approved agreement. The obligation to pay annual lease rent continues during the extended period.
              
              
                § 3105.6
                Consolidation of leases.
                BLM may approve consolidation of leases if we determine that there is sufficient justification and it is in the public interest. Each application for a consolidation of leases must include payment of the processing fee found in the fee schedule in § 3000.12 of this chapter. Each application for consolidation of leases shall be considered on its own merits. Leases to different lessees for different terms, rental and royalty rates, and those containing provisions required by law that cannot be reconciled, shall not be consolidated. The effective date of a consolidated lease shall be that of the oldest lease involved in the consolidation.
                [53 FR 17355, May 16, 1988, as amended at 70 FR 58874, Oct. 7, 2005]
              
            
            
              Subpart 3106—Transfers by Assignment, Sublease or Otherwise
              
                Source:
                53 FR 17355, May 16, 1988, unless otherwise noted.
              
              
                § 3106.1
                Transfers, general.
                (a) Leases may be transferred by assignment or sublease as to all or part of the acreage in the lease or as to either a divided or undivided interest therein. An assignment of a separate zone or deposit, or of part of a legal subdivision, shall be disapproved.

                (b) An assignment of less than 640 acres outside Alaska or of less than 2,560 acres within Alaska shall be disapproved unless the assignment constitutes the entire lease or is demonstrated to further the development of oil and gas to the satisfaction of the authorized officer. Execution and submission of a request for approval of such an assignment shall certify that the assignment would further the development of oil and gas, subject to the provisions of § 3102.5-3 of this title. The rights of the transferee to a lease or an interest therein shall not be recognized by the Department until the transfer has been approved by the authorized officer. A transfer may be withdrawn in writing, signed by the transferor and the transferee, if the transfer has not been approved by the authorized officer. A request for approval of a transfer of a lease or interest in a lease shall be filed within 90 days from the date of its execution. The 90-day filing period shall begin on the date the transferor signs and dates the transfer. If the transfer is filed after the 90th day, the authorized officer may require verification that the transfer is still in force and effect. A transfer of production payments or overriding royalty or other similar payments, arrangements, or interests shall be filed in the proper BLM office but shall not require approval.
                (c) No transfer of an offer to lease or interest in a lease shall be approved prior to the issuance of the lease.
                [53 FR 22839, June 17, 1988]
              
              
                § 3106.2
                Qualifications of transferees.
                Transferees shall comply with the provisions of subpart 3102 of this title and post any bond that may be required.
              
              
                § 3106.3
                Fees.
                Each transfer of record title or of operating rights (sublease) for each lease must include payment of the processing fee for assignments and transfers found in the fee schedule in § 3000.12 of this chapter. Each request for a transfer to an heir or devisee, request for a change of name, or notification of a corporate merger under § 3106.8, must include payment of the processing fee for name changes, corporate mergers or transfers to heir/devisee found in the fee schedule in § 3000.12 of this chapter. Each transfer of overriding royalty or payment out of production must include payment of the processing fee for overriding royalty transfers or payments out of productions found in the fee schedule in § 3000.12 of this chapter for each lease to which it applies.
                [70 FR 58874, Oct. 7, 2005]
              
              
                § 3106.4
                Forms.
              
              
                § 3106.4-1
                Transfers of record title and of operating rights (subleases).
                Each transfer of record title or of an operating right (sublease) shall be filed with the proper BLM office on a current form approved by the Director or exact reproductions of the front and back of such form. A transfer filed on a form not currently in use shall be acceptable, unless such form has been declared obsolete by the Director prior to the filing of the transfer. A separate form for each transfer, in triplicate, originally executed shall be filed for each lease out of which a transfer is made. Only 1 originally executed copy of a transferee's request for approval for each transfer shall be required, including in those instances where several transfers to a transferee have been submitted at the same time (See also § 3106.4-3). Copies of documents other than the current form approved by the Director shall not be submitted. However, reference(s) to other documents containing information affecting the terms of the transfer may be made on the submitted form.
              
              
                § 3106.4-2
                Transfers of other interests, including royalty interests and production payments.
                (a) Each transfer of overriding royalty interest, payment out of production or similar interests created or reserved in a lease in conjunction with a transfer of record title or of operating rights (sublease) shall be described for each lease on the current form when filed.
                (b) Each transfer of overriding royalty interest, payment out of production or similar interests created or reserved in a lease independently of a transfer of record title or of operating rights (sublease), if not filed on the current form, shall be described and shall include the transferee's executed statement as to his/her qualifications under subpart 3102 of this title. A single executed copy of each such transfer of other interests for each lease shall be filed with the proper BLM office.
              
              
                § 3106.4-3
                Mass transfers.
                (a) A mass transfer may be utilized in lieu of the provisions of §§ 3106.4-1 and 3106.4-2 of this title when a transferor transfers interests of any type in a large number of Federal leases to the same transferee.
                (b) Three originally executed copies of the mass transfer shall be filed with each proper BLM office administering any lease affected by the mass transfer. The transfer shall be on a current form approved by the Director or an exact reproduction of both sides thereof, with an exhibit attached to each copy listing the following for each lease:
                (1) The serial number;
                (2) The type and percent of interest being conveyed; and

                (3) A description of the lands affected by the transfer in accordance with § 3106.5 of this title.
                
                (c) One reproduced copy of the form required by paragraph (b) of this section shall be filed with the proper BLM office for each lease involved in the mass transfer. A copy of the exhibit for each lease may be limited to line items pertaining to individual leases as long as that line item includes the information required by paragraph (b) of this section.
                (d) Include with your mass transfer the processing fee for assignments and transfers found in the fee schedule in § 3000.12 of this chapter for each such interest transferred for each lease.
                [53 FR 17355, May 16, 1988, as amended at 70 FR 58874, Oct. 7, 2005]
              
              
                § 3106.5
                Description of lands.
                Each transfer of record title shall describe the lands involved in the same manner as the lands are described in the lease or in the manner required by § 3110.5 of this title, except no land description is required when 100 percent of the entire area encompassed within a lease is conveyed.
                [48 FR 33662, July 22, 1983, as amended at 55 FR 12350, Apr. 3, 1990]
              
              
                § 3106.6
                Bonds.
              
              
                § 3106.6-1
                Lease bond.
                Where a lease bond is maintained by the lessee or operating rights owner (sublessee) in connection with a particular lease, the transferee of record title interest or operating rights in such lease shall furnish, if bond coverage continues to be required, either a proper bond or consent of the surety under the existing bond to become co-principal on such bond if the transferor's bond does not expressly contain such consent. Where bond coverage is provided by an operator, the new operator shall furnish an appropriate replacement bond or provide evidence of consent of the surety under the existing bond to become co-principal on such bond.
              
              
                § 3106.6-2
                Statewide/nationwide bond.
                If the transferee is maintaining a statewide or nationwide bond, a lease bond shall not be required, but the amount of the bond may be increased to an amount determined by the authorized officer in accordance with the provisions of § 3104.5 of this title.
              
              
                § 3106.7
                Approval of transfer.
              
              
                § 3106.7-1
                Failure to qualify.
                No transfer of record title or of operating rights (sublease) shall be approved if the transferee or any other parties in interest are not qualified to hold the transferred interest(s), or if the bond, should one be required, is insufficient. Transfers are approved for administrative purposes only. Approval does not warrant or certify that either party to a transfer holds legal or equitable title to a lease.
              
              
                § 3106.7-2
                If I transfer my lease, what is my continuing obligation?
                (a) You are responsible for performing all obligations under the lease until the date BLM approves an assignment of your record title interest or transfer of your operating rights.
                (b) After BLM approves the assignment or transfer, you will continue to be responsible for lease obligations that accrued before the approval date, whether or not they were identified at the time of the assignment or transfer. This includes paying compensatory royalties for drainage. It also includes responsibility for plugging wells and abandoning facilities you drilled, installed, or used before the effective date of the assignment or transfer.
                [66 FR 1892, Jan. 10, 2001]
              
              
                § 3106.7-3
                Lease account status.
                A transfer of record title or of operating rights (sublease) in a producing lease shall not be approved unless the lease account is in good standing.
              
              
                § 3106.7-4
                Effective date of transfer.
                The signature of the authorized officer on the official form shall constitute approval of the transfer of record title or of operating rights (sublease) which shall take effect as of the first day of the lease month following the date of filing in the proper BLM office of all documents and statements required by this subpart and an appropriate bond, if one is required.
              
              
                
                § 3106.7-5
                Effect of transfer.
                A transfer of record title to 100 percent of a portion of the lease segregates the transferred portion and the retained portion into separate leases. Each resulting lease retains the anniversary date and the terms and conditions of the original lease. A transfer of an undivided record title interest or a transfer of operating rights (sublease) shall not segregate the transferred and retained portions into separate leases.
              
              
                § 3106.7-6
                If I acquire a lease by an assignment or transfer, what obligations do I agree to assume?
                (a) If you acquire record title interest in a Federal lease, you agree to comply with the terms of the original lease during your lease tenure. You assume the responsibility to plug and abandon all wells which are no longer capable of producing, reclaim the lease site, and remedy all environmental problems in existence and that a purchaser exercising reasonable diligence should have known at the time. You must also maintain an adequate bond to ensure performance of these responsibilities.
                (b) If you acquire operating rights in a Federal lease, you agree to comply with the terms of the original lease as it applies to the area or horizons in which you acquired rights. You must plug and abandon all unplugged wells, reclaim the lease site, and remedy all environmental problems in existence and that a purchaser exercising reasonable diligence should have known at the time you receive the transfer. You must also maintain an adequate bond to ensure performance of these responsibilities.
                [66 FR 1892, Jan. 10, 2001]
              
              
                § 3106.8
                Other types of transfers.
              
              
                § 3106.8-1
                Heirs and devisees.
                (a) If an offeror, applicant, lessee or transferee dies, his/her rights shall be transferred to the heirs, devisees, executor or administrator of the estate, as appropriate, upon the filing of a statement that all parties are qualified to hold a lease in accordance with subpart 3102 of this title. Include the processing fee for transfers to heir/devisee found in the fee schedule in § 3000.12 of this chapter with your request to transfer lease rights. A bond rider or replacement bond may be required for any bond(s) previously furnished by the decedent.
                (b) Any ownership or interest otherwise forbidden by the regulations in this group which may be acquired by descent, will, judgement or decree may be held for a period not to exceed 2 years after its acquisition. Any such forbidden ownership or interest held for a period of more than 2 years after acquisition shall be subject to cancellation.
                [53 FR 17355, May 16, 1988, as amended at 70 FR 58874, Oct. 7, 2005]
              
              
                § 3106.8-2
                Change of name.
                A change of name of a lessee shall be reported to the proper BLM office. Include the processing fee for name change found in the fee schedule in § 3000.12 of this chapter with your notice of name change. The notice of name change shall be submitted in writing and be accompanied by a list of the serial numbers of the leases affected by the name change. If a bond(s) has been furnished, change of name may be made by surety consent or a rider to the original bond or by a replacement bond.
                [53 FR 17355, May 16, 1988, as amended at 70 FR 58874, Oct. 7, 2005]
              
              
                § 3106.8-3
                Corporate merger.
                Where a corporate merger affects leases situated in a State where the transfer of property of the dissolving corporation to the surviving corporation is accomplished by operation of law, no transfer of any affected lease interest is required. A notification of the merger shall be furnished with a list, by serial number, of all lease interests affected. Include the processing fee for corporate merger found in the fee schedule in § 3000.12 of this chapter with your notification of a corporate merger. A bond rider or replacement bond conditioned to cover the obligations of all affected corporations may be required by the authorized officer as a prerequisite to recognition of the merger.
                [53 FR 17355, May 16, 1988, as amended at 70 FR 58874, Oct. 7, 2005]
              
            
            
              
              Subpart 3107—Continuation, Extension or Renewal
              
                § 3107.1
                Extension by drilling.
                Any lease on which actual drilling operations were commenced prior to the end of its primary term and are being diligently prosecuted at the end of the primary term or any lease which is part of an approved communitization agreement or cooperative or unit plan of development or operation upon which such drilling takes place, shall be extended for 2 years subject to the rental being timely paid as required by § 3103.2 of this title, and subject to the provisions of § 3105.2-3 and § 3186.1 of this title, if applicable. Actual drilling operations shall be conducted in a manner that anyone seriously looking for oil or gas could be expected to make in that particular area, given the existing knowledge of geologic and other pertinent facts. In drilling a new well on a lease or for the benefit of a lease under the terms of an approved agreement or plan, it shall be taken to a depth sufficient to penetrate at least 1 formation recognized in the area as potentially productive of oil or gas, or where an existing well is reentered, it shall be taken to a depth sufficient to penetrate at least 1 new and deeper formation recognized in the area as potentially productive of oil or gas. The authorized officer may determine that further drilling is unwarranted or impracticable.
                [48 FR 33662, July 22, 1983, as amended at 49 FR 2113, Jan. 18, 1984; 53 FR 17357, May 16, 1988; 53 FR 22839, June 17, 1988]
              
              
                § 3107.2
                Production.
              
              
                § 3107.2-1
                Continuation by production.
                A lease shall be extended so long as oil or gas is being produced in paying quantities.
              
              
                § 3107.2-2
                Cessation of production.
                A lease which is in its extended term because of production in paying quantities shall not terminate upon cessation of production if, within 60 days thereafter, reworking or drilling operations on the leasehold are commenced and are thereafter conducted with reasonable diligence during the period of nonproduction. The 60-day period commences upon receipt of notification from the authorized officer that the lease is not capable of production in paying quantities.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 17357, May 16, 1988; 53 FR 22840, June 17, 1988]
              
              
                § 3107.2-3
                Leases capable of production.
                No lease for lands on which there is a well capable of producing oil or gas in paying quantities shall expire because the lessee fails to produce the same, unless the lessee fails to place the lease in production within a period of not less than 60 days as specified by the authorized officer after receipt of notice by certified mail from the authorized officer to do so. Such production shall be continued unless and until suspension of production is granted by the authorized officer.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 22840, June 17, 1988; 53 FR 31958, Aug. 22, 1988]
              
              
                § 3107.3
                Extension for terms of cooperative or unit plan.
              
              
                § 3107.3-1
                Leases committed to plan.

                Any lease or portion of a lease, except as described in § 3107.3-3 of this title, committed to a cooperative or unit plan that contains a general provision for allocation of oil or gas shall continue in effect so long as the lease or portion thereof remains subject to the plan; Provided, That there is production of oil or gas in paying quantities under the plan prior to the expiration date of such lease.
              
              
                § 3107.3-2
                Segregation of leases committed in part.

                Any lease committed after July 29, 1954, to any cooperative or unit plan, which covers lands within and lands outside the area covered by the plan, shall be segregated, as of the effective date of unitization, into separate leases; one covering the lands committed to the plan, the other lands not committed to the plan. The segregated lease covering the nonunitized portion of the lands shall continue in force and effect for the term of the lease or for 2 years from the date of segregation, whichever is longer. However, for any lease segregated from a unit, if the public interest requirement for the unit is not satisfied, such segregation shall be declared invalid by the authorized officer. Further, the segregation shall be conditioned to state that no operations shall be approved on the segregated portion of the lease past the expiration date of the original lease until the public interest requirement of the unit has been satisfied.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 17357, May 16, 1988]
              
              
                § 3107.3-3
                20-year lease or any renewal thereof.
                Any lease issued for a term of 20 years, or any renewal thereof, committed to a cooperative or unit plan approved by the Secretary, or any portion of such lease so committed, shall continue in force so long as committed to the plan, beyond the expiration date of its primary term. This provision does not apply to that portion of any such lease which is not included in the cooperative or unit plan unless the lease was so committed prior to August 8, 1946.
              
              
                § 3107.4
                Extension by elimination.
                Any lease eliminated from any approved or prescribed cooperative or unit plan or from any communitization or drilling agreement authorized by the Act and any lease in effect at the termination of such plan or agreement, unless relinquished, shall continue in effect for the original term of the lease or for 2 years after its elimination from the plan or agreement or after the termination of the plan or agreement, whichever is longer, and for so long thereafter as oil or gas is produced in paying quantities. No lease shall be extended if the public interest requirement for an approved cooperative or unit plan or a communitization agreement has not been satisifed as determined by the authorized officer.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 17357, May 16, 1988]
              
              
                § 3107.5
                Extension of leases segregated by assignment.
              
              
                § 3107.5-1
                Extension after discovery on other segregated portions.
                Any lease segregated by assignment, including the retained portion, shall continue in effect for the primary term of the original lease, or for 2 years after the date of first discovery of oil or gas in paying quantities upon any other segregated portion of the original lease, whichever is the longer period.
              
              
                § 3107.5-2
                Undeveloped parts of leases in their extended term.
                Undeveloped parts of leases retained or assigned out of leases which are in their extended term shall continue in effect for 2 years after the effective date of assignment, provided the parent lease was issued prior to September 2, 1960.
              
              
                § 3107.5-3
                Undeveloped parts of producing leases.
                Undeveloped parts of leases retained or assigned out of leases which are extended by production, actual or suspended, or the payment of compensatory royalty shall continue in effect for 2 years after the effective date of assignment and for so long thereafter as oil or gas is produced in paying quantities.
              
              
                § 3107.6
                Extension of reinstated leases.
                Where a reinstatement of a terminated lease is granted under § 3108.2 of this title and the authorized officer finds that the reinstatement will not afford the lessee a reasonable opportunity to continue operations under the lease, the authorized officer may extend the term of such lease for a period sufficient to give the lessee such an opportunity. Any extension shall be subject to the following conditions:
                (a) No extension shall exceed a period equal to the unexpired portion of the lease or any extension thereof remaining at the date of termination.

                (b) When the reinstatement occurs after the expiration of the term or extension thereof, the lease may be extended from the date the authorized officer grants the petition, but in no event for more than 2 years from the date the reinstatement is authorized and so long thereafter as oil or gas is produced in paying quantities.
                [48 FR 33662, July 22, 1983, as amended at 49 FR 30448, July 30, 1984; 53 FR 17357, May 16, 1988]
              
              
                § 3107.7
                Exchange leases: 20-year term.
                Any lease which issued for a term of 20 years, or any renewal thereof, or which issued in exchange for a 20-year lease prior to August 8, 1946, may be exchanged for a new lease. Such new lease shall be issued for a primary term of 5 years. The lessee must file an application to exchange a lease for a new lease, in triplicate, at the proper BLM office. The application must show full compliance by the applicant with the terms of the lease and applicable regulations, and must include payment of the processing fee for lease renewal or exchange found in the fee schedule in § 3000.12 of this chapter. Execution of the exchange lease by the applicant is certification of compliance with § 3102.5 of this title.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 22840, June 17, 1988; 70 FR 58874, Oct. 7, 2005]
              
              
                § 3107.8
                Renewal leases.
              
              
                § 3107.8-1
                Requirements.
                (a) Twenty year leases and renewals thereof may be renewed for successive terms of 10 years. Any application for renewal of a lease shall be made by the lessee, and may be joined in or consented to by the operator. The application shall show whether all monies due the United States have been paid and whether operations under the lease have been conducted in compliance with the applicable regulations.
                (b) The applicant or his/her operator shall furnish, in triplicate, with the application for renewal, copies of all agreements not theretofore filed providing for overriding royalties or other payments out of production from the lease which will be in existence as of the date of its expiration.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 22840, June 17, 1988]
              
              
                § 3107.8-2
                Application.
                File your application to renew your lease in triplicate in the proper BLM office at least 90 days, but not more than 6 months, before your lease expires. Include the processing fee for lease renewal or exchange found in the fee schedule in § 3000.12 of this chapter.
                [70 FR 58874, Oct. 7, 2005]
              
              
                § 3107.8-3
                Approval.
                (a) Copies of the renewal lease, in triplicate, dated the first day of the month following the month in which the original lease terminated, shall be forwarded to the lessee for execution. Upon receipt of the executed lease forms, which constitutes certification of compliance with § 3102.5 of this title, and any required bond, the authorized officer shall execute the lease and deliver 1 copy to the lessee.
                (b) If overriding royalties and payments out of production or similar interests in excess of 5 percent of gross production constitute a burden to lease operations that will retard, or impair, or cause premature abandonment, the lease application shall be suspended until overriding royalties and payments out of production or similar interests are reduced to not more then 5 percent of the value of the production. If the holders of outstanding overriding royalty or other interests payable out of production, the operator and the lessee are unable to enter into a mutually fair and equitable agreement, any of the parties may apply for a hearing at which all interested parties may be heard and written statements presented. Thereupon, a final decision will be rendered by the Department, outlining the conditions acceptable to it as a basis for a fair and reasonable adjustment of the excessive overriding royalties and other payments out of production and an opportunity shall be afforded within a fixed period of time to submit proof that such adjustment has been effected. Upon failure to submit such proof within the time so fixed, the application for renewal shall be denied.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 17357, May 16, 1988; 53 FR 22840, June 17, 1988]
              
              
                
                § 3107.9
                Other types.
              
              
                § 3107.9-1
                Payment of compensatory royalty.
                The payment of compensatory royalty shall extend the term of any lease for the period during which such compensatory royalty is paid and for a period of 1 year from the discontinuance of such payments.
              
              
                § 3107.9-2
                Subsurface storage of oil and gas.
                See § 3105.5-4 of this title.
              
            
            
              Subpart 3108—Relinquishment, Termination, Cancellation
              
                § 3108.1
                As a lessee, may I relinquish my lease?
                You may relinquish your lease or any legal subdivision of your lease at any time. You must file a written relinquishment with the BLM State Office with jurisdiction over your lease. All lessees holding record title interests in the lease must sign the relinquishment. A relinquishment takes effect on the date you file it with BLM. However, you and the party that issued the bond will continue to be obligated to:
                (a) Make payments of all accrued rentals and royalties, including payments of compensatory royalty due for all drainage that occurred before the relinquishments;
                (b) Place all wells to be relinquished in condition for suspension or abandonment as BLM requires; and
                (c) Complete reclamation of the leased sites after stopping or abandoning oil and gas operations on the lease, under a plan approved by the appropriate surface management agency.
                [66 FR 1892, Jan. 10, 2001]
              
              
                § 3108.2
                Termination by operation of law and reinstatement.
              
              
                § 3108.2-1
                Automatic termination.
                (a) Except as provided in paragraph (b) of this section, any lease on which there is no well capable of producing oil or gas in paying quantities shall automatically terminate by operation of law (30 U.S.C. 188) if the lessee fails to pay the rental at the designated Service office on or before the anniversary date of such lease. However, if the designated Service office is closed on the anniversary date, a rental payment received on the next day the Service office is open to the public shall be considered as timely made.
                (b) If the rental payment due under a lease is paid on or before its anniversary date but the amount of the payment is deficient and the deficiency is nominal as defined in this section, or the amount of payment made was determined in accordance with the rental or acreage figure stated in a bill rendered by the designated Service office, or decision rendered by the authorized officer, and such figure is found to be in error resulting in a deficiency, such lease shall not have automatically terminated unless the lessee fails to pay the deficiency within the period prescribed in the Notice of Deficiency provided for in this section. A deficiency shall be considered nominal if it is not more than $100 or more than 5 percent of the total payment due, whichever is less. The designated Service office shall send a Notice of Deficiency to the lessee. The Notice shall be sent by certified mail, return receipt requested, and shall allow the lessee 15 days from the date of receipt or until the due date, whichever is later, to submit the full balance due to the designated Service office. If the payment required by the Notice is not paid within the time allowed, the lease shall have terminated by operation of law as of its anniversary date.
                [48 FR 33662, July 22, 1983, as amended at 49 FR 11637, Mar. 27, 1984; 49 FR 30448, July 30, 1984; 53 FR 17357, May 16, 1988]
              
              
                § 3108.2-2
                Reinstatement at existing rental and royalty rates: Class I reinstatements.
                (a) Except as hereinafter provided, the authorized officer may reinstate a lease which has terminated for failure to pay on or before the anniversary date the full amount of rental due, provided that:
                (1) Such rental was paid or tendered within 20 days after the anniversary date; and

                (2) It is shown to the satisfaction of the authorized officer that the failure to timely submit the full amount of the rental due was either justified or not due to a lack of reasonable diligence on the part of the lessee (reasonable diligence shall include a rental payment which is postmarked by the U.S. Postal Service, common carrier, or their equivalent (not including private postal meters) on or before the lease anniversary date or, if the designated Service office is closed on the anniversary date, postmarked on the next day the Service office is open to the public); and
                (3) A petition for reinstatement, the processing fee for lease reinstatement, Class I, found in the fee schedule in § 3000.12 of this chapter, and the required rental, including any back rental that has accrued from the date of the termination of the lease, are filed with the proper BLM office within 60 days after receipt of Notice of Termination of Lease due to late payment of rental. If a terminated lease becomes productive prior to the time the lease is reinstated, all required royalty that has accrued shall be paid to the Service.
                (b) The burden of showing that the failure to pay on or before the anniversary date was justified or not due to lack of reasonable diligence shall be on the lessee.
                (c) Under no circumstances shall a terminated lease be reinstated if:
                (1) A valid oil and gas lease has been issued prior to the filing of a petition for reinstatement affecting any of the lands covered by that terminated lease; or
                (2) The oil and gas interests of the United States in the lands have been disposed of or otherwise have become unavailable for leasing.
                (d) The authorized officer shall not issue a lease for lands which have been covered by a lease which terminated automatically until 90 days after the date of termination.
                [49 FR 30448, July 30, 1984, as amended at 53 FR 17357, May 16, 1988; 70 FR 58874, Oct. 7, 2005]
              
              
                § 3108.2-3
                Reinstatement at higher rental and royalty rates: Class II reinstatements.
                (a) The authorized officer may, if the requirements of this section are met, reinstate an oil and gas lease which was terminated by operation of law for failure to pay rental timely when the rental was not paid or tendered within 20 days of the termination date and it is shown to the satisfaction of the authorized officer that such failure was justified or not due to a lack of reasonable diligence, or no matter when the rental was paid, it is shown to the satisfaction of the authorized officer that such failure was inadvertent.
                (b)(1) Leases that terminate on or before August 8, 2005, may be reinstated if the required back rental and royalty at the increased rates accruing from the date of termination, together with a petition for reinstatement, are filed on or before the earlier of:
                (i) Sixty days after the receipt of the Notice of Termination sent to the lessee of record, whether by return of check or any form of actual notice; or
                (ii) Fifteen months after termination of the lease.
                (2) Leases that terminate after August 8, 2005 may be reinstated if the required back rental and royalty at the increased rates accruing from the date of termination, together with a petition for reinstatement, are filed on or before the earlier of:
                (i) Sixty days after the last date that any lessee of record received Notice of Termination by certified mail; or
                (ii) Twenty four months after termination of the lease.
                (3) After determining that the requirements for filing of the petition for reinstatement have been timely met, the authorized officer may reinstate the lease if:
                (i) No valid lease has been issued prior to the filing of the petition for reinstatement affecting any of the lands covered by the terminated lease, whether such lease is still in effect or not;
                (ii) The oil and gas interests of the United States in the lands have not been disposed of or have not otherwise become unavailable for leasing;
                (iii) Payment of all back rentals and royalties at the rates established for the reinstated lease, including the release to the United States of funds being held in escrow, as appropriate;

                (iv) An agreement has been signed by the lessee and attached to and made a part of the lease specifying future rentals at the applicable rates specified for reinstated leases in § 3103.2-2 of this title and future royalties at the rates set in § 3103.3-1 of this title for all production removed or sold from such lease or shared by such lease from production allocated to the lease by virtue of its participation in a unit or communitization agreement or other form of approved joint development agreement or plan;

                (v) A notice of the proposed reinstatement of the terminated lease and the terms and conditions of reinstatement has been published in the Federal Register at least 30 days prior to the date of reinstatement for which the lessee shall reimburse the Bureau for the full costs incurred in the publishing of said notice; and
                (vi) The lessee has paid the Bureau a nonrefundable administrative fee of $500.
                (c) The authorized officer shall not, after the receipt of a petition for reinstatement, issue a new lease affecting any of the lands covered by the terminated lease until all action on the petition is final.
                (d) The authorized officer shall furnish to the Chairpersons of the Committee on Interior and Insular Affairs of the House of Representatives and of the Committee on Energy and Natural Resources of the Senate, at least 30 days prior to the date of reinstatement, a copy of the notice, together with information concerning rental, royalty, volume of production, if any, and any other matter which the authorized officer considers significant in making the determination to reinstate.
                (e) If the authorized officer reinstates the lease, the reinstatement shall be as of the date of termination, for the unexpired portion of the original lease or any extension thereof remaining on the date of termination, and so long thereafter as oil or gas is produced in paying quantities. Where a lease is reinstated under this section and the authorized officer finds that the reinstatement of such lease either (1) occurs after the expiration of the primary term or any extension thereof, or (2) will not afford the lessee a reasonable opportunity to continue operations under the lease, the authorized officer may extend the term of the reinstated lease for such period as determined reasonable, but in no event for more than 2 years from the date of the reinstatement and so long thereafter as oil or gas is produced in paying quantities.
                (f) The authorized officer may, either in acting on a petition for reinstatement or in response to a request filed after reinstatement, or both, reduce the royalty in that reinstated lease on the entire leasehold or any tract or portion thereof segregated for royalty purposes, if he/she determines there are either economic or other circumstances which could cause undue economic hardship or premature termination of production; or because of any written action of the United States, its agents or employees, which preceded, and was a major consideration in, the lessee's expenditure of funds to develop the lands covered by the lease after the rental had become due and had not been paid; or if the authorized officer determines it is equitable to do so for any other reason.
                [49 FR 30449, July 30, 1984, as amended at 71 FR 14823, Mar. 24, 2006]
              
              
                § 3108.2-4
                Conversion of unpatented oil placer mining claims: Class III reinstatements.
                (a) For any unpatented oil placer mining claim validly located prior to February 24, 1920, which has been or is currently producing or is capable of producing oil or gas, and has been or is deemed after January 12, 1983, conclusively abandoned for failure to file timely the required instruments or copies of instruments required by section 314 of the Federal Land Policy and Management Act (43 U.S.C. 1744), and it is shown to the satisfaction of the authorized officer that such failure was inadvertent, justifiable or not due to lack of reasonable diligence on the part of the owner, the authorized officer may issue, for the lands covered by the abandoned unpatented oil placer mining claim, a noncompetitive oil and gas lease consistent with the provisions of section 17(e) of the Act (30 U.S.C. 226(e)). The effective date of any lease issued under this section shall be from the statutory date that the claim was deemed conclusively abandoned.

                (b) The authorized officer may issue a noncompetitive oil and gas lease if a petition has been filed in the proper BLM office for the issuance of a noncompetitive oil and gas lease accompanied by the required rental and royalty, including back rental and royalty accruing, at the rates specified in §§ 3103.2-2 and 3103.3-1 of this title, for any claim deemed conclusively abandoned after January 12, 1983. The petition shall have been filed on or before the 120th day after the final notification by the Secretary or a court of competent jurisdiction of the determination of the abandonment of the oil placer mining claim.
                (c) The authorized officer shall not issue a noncompetitive oil and gas lease under this section if a valid oil and gas lease has been issued affecting any of the lands covered by the abandoned oil placer mining claim prior to the filing of the petition for issuance of a noncompetitive oil and gas lease.
                (d) After the filing of a petition for issuance of a noncompetitive oil and gas lease covering an abandoned oil placer claim, the authorized officer shall not issue any new lease affecting any lands covered by such petition until all action on the petition is final.
                (e) Any noncompetitive lease issued under this section shall include:
                (1) Terms and conditions for the payment of rental in accordance with § 3103.2-2(j) of this title. Payment of back rentals accruing from the date of abandonment of the oil placer mining claim, at the rental set by the authorized officer, shall be made prior to the lease issuance.
                (2) Royalty rates set in accordance with § 3103.3-1 of this title. Royalty shall be paid at the rate established by the authorized officer on all production removed or sold from the oil placer mining claim, including all royalty on production made subsequent to the date the claim was deemed conclusively abandoned prior to the lease issuance.
                (f) Noncompetitive oil and gas leases issued under this section shall be subject to all regulations in part 3100 of this title except for those terms and conditions mandated by Title IV of the Federal Oil and Gas Royalty Management Act.

                (g) A notice of the proposed conversion of the oil placer mining claim into a noncompetitive oil and gas lease, including the terms and conditions of conversion, shall be published in the Federal Register at least 30 days prior to the issuance of a noncompetitive oil and gas lease. The mining claim owner shall reimburse the Bureau for the full costs incurred in the publishing of said notice.
                (h) The mining claim owner shall pay the Bureau a nonrefundable administrative fee of $500 prior to the issuance of the noncompetitive lease.
                (i) The authorized officer may, either in acting on a petition to issue a noncompetitive oil and gas lease or in response to a request filed after issuance, or both, reduce the royalty in such lease, if he/she determines there are either economic or other circumstances which could cause undue economic hardship or premature termination of production.
                [49 FR 30449, July 30, 1984, as amended at 53 FR 17357, May 16, 1988; 53 FR 22840, June 17, 1988]
              
              
                § 3108.3
                Cancellation.
                (a) Whenever the lessee fails to comply with any of the provisions of the law, the regulations issued thereunder, or the lease, the lease may be canceled by the Secretary, if the leasehold does not contain a well capable of production of oil or gas in paying quantities, or if the lease is not committed to an approved cooperative or unit plan or communitization agreement that contains a well capable of production of unitized substances in paying quantities. The lease may be canceled only after notice to the lessee in accordance with section 31(b) of the Act and only if default continues for the period prescribed in that section after service of 30 days notice of failure to comply.

                (b) Whenever the lessee fails to comply with any of the provisions of the law, the regulations issued thereunder, or the lease, and if the leasehold contains a well capable of production of oil or gas in paying quantities, or if the lease is committed to an approved cooperative or unit plan or communitization agreement that contains a well capable of production of unitized substances in paying quantities, the lease may be canceled only by judicial proceedings in the manner provided by section 31(a) of the Act.
                
                (c) If any interest in any lease is owned or controlled, directly or indirectly, by means of stock or otherwise, in violation of any of the provisions of the act, the lease may be canceled, or the interest so owned may be forfeited, or the person so owning or controlling the interest may be compelled to dispose of the interest, only by judicial proceedings in the manner provided by section 27(h)(1) of the Act.
                (d) Leases shall be subject to cancellation if improperly issued.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 22840, June 17, 1988; 53 FR 31868, Aug. 22, 1988]
              
              
                § 3108.4
                
                  Bona fide purchasers.

                A lease or interest therein shall not be cancelled to the extent that such action adversely affects the title or interest of a bona fide purchaser even though such lease or interest, when held by a predecessor in title, may have been subject to cancellation. All purchasers shall be charged with constructive notice as to all pertinent regulations and all Bureau records pertaining to the lease and the lands covered by the lease. Prompt action shall be taken to dismiss as a party to any proceedings with respect to a violation by a predecessor of any provisions of the act, any person who shows the holding of an interest as a bona fide purchaser without having violated any provisions of the Act. No hearing shall be necessary upon such showing unless prima facie evidence is presented that the purchaser is not a bona fide purchaser.
                [48 FR 33662, July 22, 1983; 48 FR 39225, Aug. 30, 1983, as amended at 53 FR 17357, May 16, 1988]
              
              
                § 3108.5
                Waiver or suspension of lease rights.
                If, during any proceeding with respect to a violation of any provisions of the regulations in Groups 3000 and 3100 of this title or the act, a party thereto files a waiver of his/her rights under the lease to drill or to assign his/her lease interests, or if such rights are suspended by order of the Secretary pending a decision, payments of rentals and the running of time against the term of the lease involved shall be suspended as of the first day of the month following the filing of the waiver or the Secretary's suspension until the first day of the month following the final decision in the proceeding or the revocation of the waiver or suspension.
                [53 FR 17357, May 16, 1988; 53 FR 22840, June 17, 1988]
              
            
            
              Subpart 3109—Leasing Under Special Acts
              
                § 3109.1
                Rights-of-way.
              
              
                § 3109.1-1
                Generally.

                The Act of May 21, 1930 (30 U.S.C. 301-306), authorizes either the leasing of oil and gas deposits under railroad and other rights-of-way to the owner of the right-of-way or the entering of a compensatory royalty agreement with adjoining landowners. This authority shall be exercised only with respect to railroad rights-of-way and easements issued pursuant either to the Act of March 3, 1875 (43 U.S.C. 934 et seq.), or pursuant to earlier railroad right-of-way statutes, and with respect to rights-of-way and easements issued pursuant to the Act of March 3, 1891 (43 U.S.C. 946 et seq.). The oil and gas underlying any other right-of-way or easement is included within any oil and gas lease issued pursuant to the Act which covers the lands within the right-of-way, subject to the limitations on use of the surface, if any, set out in the statute under which, or permit by which, the right-of-way or easement was issued, and such oil and gas shall not be leased under the Act of May 21, 1930.
              
              
                § 3109.1-2
                Application.

                No approved form is required for an application to lease oil and gas deposits underlying a right-of-way. The right-of-way owner or his/her transferee must file the application in the proper BLM office. Include the processing fee for leasing under right-of-way found in the fee schedule in § 3000.12 of this chapter. If the transferee files an application, it must also include an executed transfer of the right to obtain a lease. The application shall detail the facts as to the ownership of the right-of-way, and of the transfer if the application is filed by a transferee; the development of oil or gas in adjacent or nearby lands, the location and depth of the wells, the production and the probability of drainage of the deposits in the right-of-way. A description by metes and bounds of the right-of-way is not required but each legal subdivision through which a portion of the right-of-way desired to be leased extends shall be described.
                [53 FR 17357, May 16, 1988; 53 FR 22840, June 17, 1988; 70 FR 58874, Oct. 7, 2005]
              
              
                § 3109.1-3
                Notice.
                After the Bureau of Land Management has determined that a lease of a right-of-way or any portion thereof is consistent with the public interest, either upon consideration of an application for lease or on its own motion, the authorized officer shall serve notice on the owner or lessee of the oil and gas rights of the adjoining lands. The adjoining land owner or lessee shall be allowed a reasonable time, as provided in the notice, within which to submit a bid for the amount or percent of compensatory royalty, the owner or lessee shall pay for the extraction of the oil and gas underlying the right-of-way through wells on such adjoining lands. The owner of the right-of-way shall be given the same time period to submit a bid for the lease.
              
              
                § 3109.1-4
                Award of lease or compensatory royalty agreement.
                Award of lease to the owner of the right-of-way, or a contract for the payment of compensatory royalty by the owner or lessee of the adjoining lands shall be made to the bidder whose offer is determined by the authorized officer to be to the best advantage of the United States, considering the amount of royalty to be received and the better development under the respective means of production and operation.
              
              
                § 3109.1-5
                Compensatory royalty agreement or lease.
                (a) The lease or compensatory royalty agreement shall be on a form approved by the Director.
                (b) The royalty to be charged shall be fixed by the Bureau of Land Mangement in accordance with the provisions of § 3103.3 of this title, but shall not be less than 121/2 percent.
                (c) The term of the lease shall be for a period of not more than 20 years.
              
              
                § 3109.2
                Units of the National Park System.
                (a) Oil and gas leasing in units of the National Park System shall be governed by 43 CFR Group 3100 and all operations conducted on a lease or permit in such units shall be governed by 43 CFR parts 3160 and 3180.
                (b) Any lease or permit respecting minerals in units of the National Park System shall be issued or renewed only with the consent of the Regional Director, National Park Service. Such consent shall only be granted upon a determination by the Regional Director that the activity permitted under the lease or permit will not have significant adverse effect upon the resources or administration of the unit pursuant to the authorizing legislation of the unit. Any lease or permit issued shall be subject to such conditions as may be prescribed by the Regional Director to protect the surface and significant resources of the unit, to preserve their use for public recreation, and to the condition that site specific approval of any activity on the lease will only be given upon concurrence by the Regional Director. All lease applications received for reclamation withdrawn lands shall also be submitted to the Bureau of Reclamation for review.
                (c) The units subject to the regulations in this part are those units of land and water which are shown on the following maps on file and available for public inspection in the office of the Director of the National Park Service and in the Superintendent's Office of each unit. The boundaries of these units may be revised by the Secretary as authorized in the Acts.
                (1) Lake Mead National Recreation Area—The map identified as “boundary map, 8360-80013B, revised February 1986.
                (2) Whiskeytown Unit of the Whiskeytown-Shasta-Trinity National Recreation Area—The map identified as “Proposed Whiskeytown-Shasta-Trinity National Recreation Area,” numbered BOR-WST 1004, dated July 1963.

                (3) Ross Lake and Lake Chelan National Recreation Areas—The map identified as “Proposed Management Units, North Cascades, Washington,” numbered NP-CAS-7002, dated October 1967.
                (4) Glen Canyon National Recreation Area—the map identified as “boundary map, Glen Canyon National Recreation Area,” numbered GLC-91,006, dated August 1972.
                (d) The following excepted units shall not be open to mineral leasing:
                (1) Lake Mead National Recreation Area. (i) All waters of Lakes Mead and Mohave and all lands within 300 feet of those lakes measured horizontally from the shoreline at maximum surface elevation;
                (ii) All lands within the unit of supervision of the Bureau of Reclamation around Hoover and Davis Dams and all lands outside of resource utilization zones as designated by the Superintendent on the map (602-2291B, dated October 1987) of Lake Mead National Recreation Area which is available for inspection in the Office of the Superintendent.
                (2) Whiskeytown Unit of the Whiskeytown-Shasta-Trinity National Recreation Area. (i) All waters of Whiskeytown Lake and all lands within 1 mile of that lake measured from the shoreline at maximum surface elevation;
                (ii) All lands classified as high density recreation, general outdoor recreation, outstanding natural and historic, as shown on the map numbered 611-20,004B, dated April 1979, entitled “Land Classification, Whiskeytown Unit, Whiskeytown-Shasta-Trinity National Recreation Area.” This map is available for public inspection in the Office of the Superintendent;
                (iii) All lands within section 34 of Township 33 north, Range 7 west, Mt. Diablo Meridian.
                (3) Ross Lake and Lake Chelan National Recreation Areas. (i) All of Lake Chelan National Recreation Area;
                (ii) All lands within 1/2 mile of Gorge, Diablo and Ross Lakes measured from the shoreline at maximum surface elevation;
                (iii) All lands proposed for or designated as wilderness;
                (iv) All lands within 1/2 mile of State Highway 20;
                (v) Pyramid Lake Research Natural Area and all lands within 1/2 mile of its boundaries.
                (4) Glen Canyon National Recreation Area. Those units closed to mineral disposition within the natural zone, development zone, cultural zone and portions of the recreation and resource utilization zone as shown on the map numbered 80,022A, dated March 1980, entitled “Mineral Management Plan—Glen Canyon National Recreation Area.” This map is available for public inspection in the Office of the Superintendent and the office of the State Directors, Bureau of Land Management, Arizona and Utah.
                [48 FR 33662, July 22, 1983, as amended at 53 FR 17358, May 16, 1988; 53 FR 22840, June 17, 1988]
              
              
                § 3109.2-1
                Authority to lease. [Reserved]
              
              
                § 3109.2-2
                Area subject to lease. [Reserved]
              
              
                § 3109.3
                Shasta and Trinity Units of the Whiskeytown-Shasta-Trinity National Recreation Area.
                Section 6 of the Act of November 8, 1965 (Pub. L. 89-336), authorizes the Secretary to permit the removal of oil and gas from lands within the Shasta and Trinity Units of the Whiskeytown-Shasta-Trinity National Recreation Area in accordance with the act or the Mineral Leasing Act for Acquired Lands. Subject to the determination by the Secretary of Agriculture that removal will not have significant adverse effects on the purposes of the Central Valley project or the administration of the recreation area.
                [48 FR 33662, July 22, 1983. Redesignated at 53 FR 22840, June 17, 1988]
              
            
          
          
            Pt. 3110
            PART 3110—NONCOMPETITIVE LEASES
            
              
                Subpart 3110—Noncompetitive Leases
                Sec.
                3110.1
                Lands available for noncompetitive offer and lease.
                3110.2
                Priority.
                3110.3
                Lease terms.
                3110.3-1
                Duration of lease.
                3110.3-2
                Dating of leases.
                3110.3-3
                Lease offer size.
                3110.4
                Requirements for offer.
                
                3110.5
                Description of lands in offer.
                3110.5-1
                Parcel number description.
                3110.5-2
                Public domain.
                3110.5-3
                Acquired lands.
                3110.5-4
                Accreted lands.
                3110.5-5
                Conflicting descriptions.
                3110.6
                Withdrawal of offer.
                3110.7
                Action on offer.
                3110.8
                Amendment to lease.
                3110.9
                Future interest offers.
                3110.9-1
                Availability.
                3110.9-2
                Form of offer.
                3110.9-3
                Fractional present and future interest.
                3110.9-4
                Future interest terms and conditions.
              
            
            
              Authority:
              16 U.S.C. 3101 et seq.; 30 U.S.C. 181 et seq. and 351-359; 31 U.S.C. 9701; 43 U.S.C. 1701 et seq.; Pub. L. 97-35 Stat. 357; and the National Defense Authorization Act for Fiscal Year 2015 (Pub. L. 113-291, 128 Stat. 3762).
            
            
              Source:
              53 FR 22840, June 17, 1988, unless otherwise noted.
            
            
              Subpart 3110—Noncompetitive Leases
              
                § 3110.1
                Lands available for noncompetitive offer and lease.
                (a) Offer. (1) Effective June 12, 1988, through January 2, 1989, noncompetitive lease offers may be filed only for lands available under § 3110.1(b) of this title. Noncompetitive lease offers filed after December 22, 1987, and prior to June 12, 1988, for lands available for filing under § 3110.1(a) of this title shall receive priority. Such offers shall be exposed to competitive bidding under subpart 3120 of this title and if no bid is received, a noncompetitive lease shall be issued all else being regular. After January 2, 1989, noncompetitive lease offers may be filed on unleased lands, except for:
                (i) Those lands which are in the one-year period commencing upon the expiration, termination, relinquishment, or cancellation of the leases containing the lands; and
                (ii) Those lands included in a Notice of Competitive Lease Sale or a List of Lands Available for Competitive Nominations. Neither exception is applicable to lands available under § 3110.1(b) of this title.
                (2) Noncompetitive lease offers may be made pursuant to an opening order or other notice and shall be subject to all provisions and procedures stated in such order or notice.
                (3) No noncompetitive lease may issue for any lands unless and until they have satisfied the requirements of § 3110.1(b) of this title.
                (b) Lease. Only lands that have been offered competitively under subpart 3120 of this title, and for which no bid has been received, shall be available for noncompetitive lease. Such lands shall become available for a period of 2 years beginning on the first business day following the last day of the competitive oral or internet-based auction, or when formal nominations have been requested as specified in § 3120.3-1 of this title, or the first business day following the posting of the Notice of Competitive Lease Sale, and ending on that same day 2 years later.A lease may be issued from an offer properly filed any time within the 2-year noncompetitive leasing period.
                [53 FR 22840, June 17, 1988; 53 FR 31958, Aug. 22, 1988; 81 FR 59905, Aug. 31, 2016]
              
              
                § 3110.2
                Priority.
                (a) Offers filed for lands available for noncompetitive offer or lease, as specified in §§ 3110.1(a)(1) and 3110.1(b) of this title, shall receive priority as of the date and time of filing as specified in § 1821.2-3(a) of this title, except that all noncompetitive offers shall be considered simultaneously filed if received in the proper BLM office any time during the first business day following the last day of the competitive oral or internet-based auction, or when formal nominations have been requested as specified in § 3120.3-1 of this title, on the first business day following the posting of the Notice of Competitive Lease Sale.An offer shall not be available for public inspection the day it is filed.
                (b) If more than 1 application was filed for the same parcel in accordance with the regulations contained in former subpart 3112 of this title, and if no lease has been issued by the authorized officer prior to the effective date of these regulations, only a single priority application shall be selected from the filings. If the selected application fails to mature into a lease, the lands shall be available for offer under § 3110.1(a) of this title.
                [53 FR 22840, June 17, 1988, as amended at 81 FR 59905, Aug. 31, 2016]
              
              
                
                § 3110.3
                Lease terms.
              
              
                § 3110.3-1
                Duration of lease.
                All noncompetitive leases shall be for a primary term of 10 years.
                [53 FR 22840, June 17, 1988; 53 FR 31958, Aug. 22, 1988]
              
              
                § 3110.3-2
                Dating of leases.
                All noncompetitive leases shall be considered issued when signed by the authorized officer. Noncompetitive leases, except future interest leases issued under § 3110.9 of this title, shall be effective as of the first day of the month following the date the leases are issued. A lease may be made effective on the first day of the month within which it is issued if a written request is made prior to the date of signature of the authorized officer. Future interest leases issued under § 3110.9 of this title shall be effective as of the date the mineral interests vest in the United States.
              
              
                § 3110.3-3
                Lease offer size.
                (a) Lease offers for public domain minerals shall not be made for less than 640 acres or 1 full section, whichever is larger, where the lands have been surveyed under the rectangular survey system or are within an approved protracted survey, except where the offer includes all available lands within a section and there are no contiguous lands available for lease. Such public domain lease offers in Alaska shall not be made for less than 2,560 acres or 4 full contiguous sections, whichever is larger, where the lands have been surveyed under the rectangular survey system or are within an approved protracted survey, except where the offer includes all available lands within the subject section and there are no contiguous lands available for lease. Where an offer exceeds the minimum 640-acre provision of this paragraph, the offer may include less than all available lands in any given section. Cornering lands are not considered contiguous lands. This paragraph shall not apply to offers made under § 3108.2-4 of this title or where the offer is filed on an entire parcel as it was offered by the Bureau in a competitive sale during that period specified under § 3110.5-1 of this title.
                (b) An offer to lease public domain or acquired lands may not include more than 10,240 acres. The lands in an offer shall be entirely within an area of 6 miles square or within an area not exceeding 6 surveyed sections in length or width measured in cardinal directions. An offer to lease acquired lands may exceed the 6 mile square limit if:
                (1) The lands are not surveyed under the rectangular survey system of public land surveys and are not within the area of the public land surveys; and
                (2) The tract desired is described by the acquisition or tract number assigned by the acquiring agency and less than 50 percent of the tract lies outside the 6 mile square area, and such acquisition or tract number is provided in accordance with § 3110.5-2(d) of this title in lieu of any other description.
                (c) If an offer exceeds the 10,240 acre maximum by not more than 160 acres, the offeror shall be granted 30 days from notice of the excess to withdraw the excess acreage from the offer, failing which the offer shall be rejected and priority lost.
              
              
                § 3110.4
                Requirements for offer.

                (a) An offer to lease shall be made on a current form approved by the Director, or on unofficial copies of that form in current use. For noncompetitive leases processed under § 3108.2-4 of this title, the current lease form shall be used. Copies shall be exact reproductions on 1 page of both sides of the official approved form, without additions, omissions, or other changes, or advertising. The original copy of each offer must be typed or printed plainly in ink, signed in ink and dated by the offeror or an authorized agent, and must include payment of the first year's rental and the processing fee for noncompetitive lease applications found in the fee schedule in § 3000.12 of this chapter. The original and 2 copies of each offer to lease, with each copy showing that the original has been signed, shall be filed in the proper BLM office. A noncompetitive offer to lease a future interest applied for under § 3110.9 must include the processing fee for noncompetitive lease applications found in the fee schedule in § 3000.12 of this chapter. Where remittances for offers are returned for insufficient funds, the offer shall not obtain priority of filing until the date the remittance is properly made.
                (b) Where a correction to an offer is made, whether at the option of the offeror or at the request of the authorized officer, it shall gain priority as of the date the filing is correct and complete. The priority that existed before the date the corrected offer is filed, may be defeated by an intervening offer to the extent of any conflict in such offers, except as provided under §§ 3103.2-1(a) and 3110.3-3(c) of this title.
                (c) An offer shall be limited to either public domain minerals or acquired lands minerals, subject to the provisions for corrections under paragraph (b) of this section.
                (d) Compliance with subpart 3102 shall be required.
                (e) All offers for leases should name the United States agency from which consent to the issuance of a lease shall be obtained, or the agency that may have title records covering the ownership for the mineral interest involved, and identify the project, if any, of which the lands covered by the offer are a part.
                [53 FR 22840, June 17, 1988; 53 FR 31958, Aug. 22, 1988; 70 FR 58874, Oct. 7, 2005]
              
              
                § 3110.5
                Description of lands in offer.
              
              
                § 3110.5-1
                Parcel number description.
                From the first day following the end of a competitive process until the end of that same month, the only acceptable description for a noncompetitive lease offer for the lands covered by that competitive process shall be the parcel number on the List of Lands Available for Competitive Nominations or the Notice of Competitive Lease Sale, whichever is appropriate. Each such offer shall contain only a single parcel. Thereafter, the description of the lands shall be made in accordance with the remainder of this section.
              
              
                § 3110.5-2
                Public domain.
                (a) If the lands have been surveyed under the public land rectangular survey system, each offer shall describe the lands by legal subdivision, section, township, range, and, if needed, meridian.
                (b) If the lands have not been surveyed under the public land rectangular system, each offer shall describe the lands by metes and bounds, giving courses and distances between the successive angle points on the boundary of the tract, and connected by courses and distances to an official corner of the public land surveys.

                (c) When protracted surveys have been approved and the effective date thereof published in the Federal Register, all offers to lease lands shown on such protracted surveys, filed on or after such effective date, shall describe the lands in the same manner as provided in paragraph (a) of this section for officially surveyed lands.
                (d)(1) Where offers are pending for unsurveyed lands that are subsequently surveyed or protracted before the lease issuance, the description in the lease shall be conformed to the subdivisions of the approved protracted survey or the public land survey, whichever is appropriate.
                (2) The description of lands in an existing lease shall be conformed to a subsequent resurvey or amended protraction survey, whichever is appropriate.
                (e) The requirements of this section shall apply to applications for conversion of abandoned unpatented oil placer mining claims made under § 3108.2-4 of this title, except that deficiencies shall be curable.
              
              
                § 3110.5-3
                Acquired lands.
                (a) If the lands applied for lie within and conform to the rectangular system of public land surveys and constitute either all or a portion of the tract acquired by the United States, such lands shall be described by legal subdivision, section, township, range, and, if needed, meridian.

                (b) If the lands applied for do not conform to the rectangular system of public land surveys, but lie within an area of the public land surveys and constitute the entire tract acquired by the United States, such lands shall be described by metes and bounds, giving courses and distances between the successive angle points with appropriate ties to the nearest official survey corner, or a copy of the deed or other conveyance document by which the United States acquired title to the lands may be attached to the offer and referred to therein in lieu of redescribing the lands on the offer form. If the desired lands constitute less than the entire tract acquired by the United States, such lands shall be described by metes and bounds, giving courses and distances between the successive angle points with appropriate ties to the nearest official survey corner. If a portion of the boundary of the desired lands coincides with the boundary in the deed or other conveyance document, that boundary need not be redescribed on the offer form, provided that a copy of the deed or other conveyance document upon which the coinciding description is clearly identified is attached to the offer. That portion of the description not coinciding shall be tied by description on the offer by courses and distances between successive angle points into the description in the deed or other conveyance document.
                (c) If the lands applied for lie outside an area of the public land surveys and constitute the entire tract acquired by the United States, such lands shall be described as in the deed or other conveyance document by which the United States acquired title to the lands, or a copy of that document may be attached to the offer and referred to therein in lieu of redescribing the lands on the offer form. If the desired lands constitute less than the entire tract acquired by the United States, such lands shall be described by courses and distances between successive angle points tying by courses and distances into the description in the deed or other conveyance document. If a portion of the boundary of the desired lands coincides with the boundary in the deed or other conveyance document, that boundary need not be redescribed on the offer form, provided that a copy of the deed or other conveyance document upon which the coinciding description is clearly identified is attached to the offer. That portion of the description not coinciding shall be tied by description in the offer by courses and distances between successive angle points into the description in the deed or other conveyance document.
                (d) Where the acquiring agency has assigned an acquisition or tract number covering the lands applied for, without loss of priority to the offeror, the authorized officer may require that number in addition to any description otherwise required by this section. If the authorized officer determines that the acquisition or tract number, together with identification of the State and county, constitutes an adequate description, the authorized officer may allow the description in this manner in lieu of other descriptions required by this section.
                (e) Where the lands applied for do not conform to the rectangular system of public land surveys, without loss of priority to the offeror, the authorized officer may require 3 copies of a map upon which the location of the desired lands are clearly marked with respect to the administrative unit or project of which they are a part.
              
              
                § 3110.5-4
                Accreted lands.
                Where an offer includes any accreted lands, the accreted lands shall be described by metes and bounds, giving courses and distances between the successive angle points on the boundary of the tract, and connected by courses and distances to an angle point on the perimeter of the tract to which the accretions appertain.
              
              
                § 3110.5-5
                Conflicting descriptions.
                If there is any variation in the land description among the required copies of the official forms, the copy showing the date and time of receipt in the proper BLM office shall control.
                [53 FR 22840, June 17, 1988; 53 FR 31868, Aug. 22, 1988]
              
              
                § 3110.6
                Withdrawal of offer.

                An offer for noncompetitive lease under this subpart may be withdrawn in whole or in part by the offeror. However, a withdrawal of an offer made in accordance with § 3110.1(b) of this title may be made only if the withdrawal is received by the proper BLM office after 60 days from the date of filing of such offer. No withdrawal may be made once the lease, an amendment of the lease, or a separate lease, whichever covers the lands so described in the withdrawal, has been signed on behalf of the United States. If a public domain offer is partially withdrawn, the lands retained in the offer shall comply with § 3110.3-3(a) of this title.
              
              
                § 3110.7
                Action on offer.
                (a) No lease shall be issued before final action has been taken on any prior offer to lease the lands or any extension of, or petition for reinstatement of, an existing or former lease on the lands. If a lease is issued before final action, it shall be canceled, if the prior offeror is qualified to receive a lease or the petitioner is entitled to reinstatement of a former lease.
                (b) The authorized officer shall not issue a lease for lands covered by a lease which terminated automatically, until 90 days after the date of termination.
                (c) The United States shall indicate its acceptance of the lease offer, in whole or in part, and the issuance of the lease, by signature of the authorized officer on the current lease form. A signed copy of the lease shall be delivered to the offeror.
                (d) Except as otherwise specifically provided in the regulations of this group, an offer that is not filed in accordance with the regulations in this part shall be rejected.
                (e) Filing an offer on a lease form not currently in use, unless such lease form has been declared obsolete by the Director prior to the filing shall be allowed, on the condition that the offeror is bound by the terms and conditions of the lease form currently in use.
              
              
                § 3110.8
                Amendment to lease.
                After the competitive process has concluded in accordance with subpart 3120 of this title, if any of the lands described in a lease offer for lands available during the 2-year period are open to oil and gas filing when the offer is filed but are omitted from the lease for any reason the original lease shall be amended to include the omitted lands unless, before the issuance of the amendment, the proper BLM office receives a withdrawal of the offer with respect to such lands or the offeror elects to receive a separate lease in lieu of an amendment. Such election shall be made by submission of a signed statement of the offeror requesting a separate lease, and a new offer on the required form executed pursuant to this part describing the remaining lands in the original offer. The new offer shall have the same priority as the old offer. No new application fee is required with the new offer. The rental payment held in connection with the original offer shall be applied to the new offer. The rental and the term of the lease for the lands added by an amendment shall be the same as if the lands had been included in the original lease when it was issued. If a separate lease is issued, it shall be dated in accordance with § 3110.3-2 of this title.
              
              
                § 3110.9
                Future interest offers.
              
              
                § 3110.9-1
                Availability.
                A noncompetitive future interest lease shall not be issued until the lands covered by the offer have been made available for competitive lease under subpart 3120 of this title. An offer made for lands that are leased competitively shall be rejected.
              
              
                § 3110.9-2
                Form of offer.
                An offer to lease a future interest shall be filed in accordance with this subpart, and may include tracts in which the United States owns a fractional present interest as well as the future interest for which a lease is sought.
              
              
                § 3110.9-3
                Fractional present and future interest.
                Where the United States owns both a present fractional interest and a future fractional interest in the minerals in the same tract, the lease, when issued, shall cover both the present and future interests in the lands. The effective date and primary term of the present interest lease is unaffected by the vesting of a future fractional interest. The lease for the future fractional interest, when such interest vests in the United States, shall have the same primary term and anniversary date as the present fractional interest lease.
              
              
                
                § 3110.9-4
                Future interest terms and conditions.
                (a) No rental or royalty shall be due to the United States prior to the vesting of the oil and gas rights in the United States. However, the future interest lessee shall agree that if he/she is or becomes the holder of any present interest operating rights in the lands:
                (1) The future interest lessee transfers all or a part of the lessee's present oil and gas interests, such lessee shall file in the proper BLM office an assignment or transfer, in accordance with subpart 3106 of this title, of the future interest lease of the same type and proportion as the transfer of the present interest, and
                (2) The future interest lessee's present lease interests are relinquished, cancelled, terminated, or expired, the future interest lease rights with the United States also shall cease and terminate to the same extent.
                (b) Upon vesting of the oil and gas rights in the United States, the future interest lease rental and royalty shall be as for any noncompetitive lease issued under this subpart, as provided in subpart 3103 of this title, and the acreage shall be chargeable in accordance with § 3101.2 of this title.
              
            
          
          
            Pt. 3120
            PART 3120—COMPETITIVE LEASES
            
              
                Subpart 3120—Competitive Leases
                Sec.
                3120.1
                General.
                3120.1-1
                Lands available for competitive leasing.
                3120.1-2
                Requirements.
                3120.1-3
                Protests and appeals.
                3120.2
                Lease terms.
                3120.2-1
                Duration of lease.
                3120.2-2
                Dating of leases.
                3120.2-3
                Lease size.
                3120.3
                Nomination process.
                3120.3-1
                General.
                3120.3-2
                Filing of a nomination for competitive leasing.
                3120.3-3
                Minimum bid and rental remittance.
                3120.3-4
                Withdrawal of a nomination.
                3120.3-5
                Parcels receiving nominations.
                3120.3-6
                Parcels not receiving nominations.
                3120.3-7
                Refund.
                3120.4
                Notice of competitive lease sale.
                3120.4-1
                General.
                3120.4-2
                Posting of notice.
                3120.5
                Competitive sale.
                3120.5-1
                Oral or Internet-based auction.
                3120.5-2
                Payments required.
                3120.5-3
                Award of lease.
                3120.6
                Parcels not bid on at auction.
                3120.7
                Future interest.
                3120.7-1
                Nomination to make lands available for competitive lease.
                3120.7-2
                Future interest terms and conditions.
                3120.7-3
                Compensatory royalty agreements.
              
            
            
              Authority:
              16 U.S.C. 3101 et seq.; 30 U.S.C. 181 et seq. and 351-359; 40 U.S.C. 471 et seq.; 43 U.S.C. 1701 et seq.; the Attorney General's Opinion of April 2, 1941 (40 Op. Atty. Gen. 41); and the National Defense Authorization Act for Fiscal Year 2015 (Pub. L. 113-291, 128 Stat. 3762).
            
            
              Source:
              53 FR 22843, June 17, 1988, unless otherwise noted.
            
            
              Subpart 3120—Competitive Leases
              
                § 3120.1
                General.
              
              
                § 3120.1-1
                Lands available for competitive leasing.
                All lands available for leasing shall be offered for competitive bidding under this subpart, including but not limited to:
                (a) Lands in oil and gas leases that have terminated, expired, been cancelled or relinquished.
                (b) Lands for which authority to lease has been delegated from the General Services Administration.

                (c) If, in proceeding to cancel a lease, interest in a lease, option to acquire a lease or an interest therein, acquired in violation of any of the provisions of the act, an underlying lease, interest or option in the lease is cancelled or forfeited to the United States and there are valid interests therein that are not subject to cancellation, forfeiture, or compulsory disposition, such underlying lease, interest, or option shall be sold to the highest responsible qualified bidder by competitive bidding under this subpart, subject to all outstanding valid interests therein and valid options pertaining thereto. If less than the whole interest in the lease, interest, or option is cancelled or forfeited, such partial interest shall likewise be sold by competitive bidding. If no satisfactory bid is obtained as a result of the competitive offering of such whole or partial interests, such interests may be sold in accordance with section 27 of the Act by such other methods as the authorized officer deems appropriate, but on terms no less favorable to the United States than those of the best competitive bid received. Interest in outstanding leases(s) so sold shall be subject to the terms and conditions of the existing lease(s).
                (d) Lands which are otherwise unavailable for leasing but which are subject to drainage (protective leasing).
                (e) Lands included in any expression of interest or noncompetitive offer, except offers properly filed within the 2-year period provided under § 3110.1(b) of this title, submitted to the authorized officer.
                (f) Lands selected by the authorized officer.
              
              
                § 3120.1-2
                Requirements.
                (a) Each proper BLM Sate office shall hold sales at least quarterly if lands are available for competitive leasing.
                (b) Lease sales shall be conducted by a competitive oral or internet-based bidding process.
                (c) The national minimum acceptable bid shall be $2 per acre or fraction thereof payable on the gross acreage, and shall not be prorated for any lands in which the United States owns a fractional interest.
                [53 FR 22843, June 17, 1988, as amended at 81 FR 59905, Aug. 31, 2016]
              
              
                § 3120.1-3
                Protests and appeals.
                No action pursuant to the regulations in this subpart shall be suspended under § 4.21(a) of this title due to an appeal from a decision by the authorized officer to hold a lease sale. The authorized officer may suspend the offering of a specific parcel while considering a protest or appeal against its inclusion in a Notice of Competitive Lease Sale.
                Only the Assistant Secretary for Land and Minerals Management may suspend a lease sale for good and just cause after reviewing the reason(s) for an appeal.
              
              
                § 3120.2
                Lease terms.
              
              
                § 3120.2-1
                Duration of lease.
                Competitive leases shall be issued for a primary term of 10 years.
                [58 FR 40754, July 30, 1993]
              
              
                § 3120.2-2
                Dating of leases.
                All competitive leases shall be considered issued when signed by the authorized officer. Competitive leases, except future interest leases issued under § 3120.7 of this title, shall be effective as of the first day of the month following the date the leases are signed on behalf of the United States. A lease may be made effective on the first day of the month within which it is issued if a written request is made prior to the date of signature of the authorized officer. Leases for future interest shall be effective as of the date the mineral interests vest in the United States.
              
              
                § 3120.2-3
                Lease size.
                Lands shall be offered in leasing units of not more than 2,560 acres outside Alaska, or 5,760 acres within Alaska, which shall be as nearly compact in form as possible.
              
              
                § 3120.3
                Nomination process.

                The Director may elect to implement the provisions contained in §§ 3120.3-1 through 3120.3-7 of this title after review of any comments received during a period of not less than 30 days following publication in the Federal Register of notice that implementation of those sections is being considered.
              
              
                § 3120.3-1
                General.

                The Director may elect to accept nominations requiring submission of the national minimum acceptable bid, as set forth in this section, as part of the competitive process required by the act, or elect to accept informal expressions of interest. A List of Lands Available for Competitive Nominations may be posted in accordance with § 3120.4 of this title, and nominations in response to this list shall be made in accordance with instructions contained therein and on a form approved by the Director. Those parcels receiving nominations shall be included in a Notice of Competitive Lease Sale, unless the parcel is withdrawn by the Bureau.
              
              
                § 3120.3-2
                Filing of a nomination for competitive leasing.
                Nominations filed in response to a List of Lands Available for Competitive Nominations and on a form approved by the Director shall:
                (a) Include the nominator's name and personal or business address. The name of only one citizen, association or partnership, corporation or municipality shall appear as the nominator. All communications relating to leasing shall be sent to that name and address, which shall constitute the nominator's name and address of record:
                (b) Be completed, signed in ink and filed in accordance with the instructions printed on the form and the regulations in this subpart. Execution of the nomination form shall constitute a legally binding offer to lease by the nominator, including all terms and conditions;
                (c) Be filed within the filing period and in the BLM office specified in the List of Lands Available for Competitive Nominations. A nomination shall be unacceptable and shall be returned with all moneys refunded if it has not been completed and timely filed in accordance with the instructions on the form or with the other requirements in this subpart; and
                (d) Be accompanied by a remittance sufficient to cover the national minimum acceptable bid, the first year's rental per acre or fraction thereof, and the administrative fee as set forth in § 3120.5-2(b) of this title for each parcel nominated on the form.
                [53 FR 22843, June 17, 1988; 53 FR 31958, Aug. 22, 1988]
              
              
                § 3120.3-3
                Minimum bid and rental remittance.
                Nominations filed in response to a List of Lands Available for Competitive Nominations shall be accompanied by a single remittance. Failure to submit either a separate remittance with each form or an amount sufficient to cover all the parcels nominated on each form shall cause the entire filing to be deemed unacceptable with all moneys refunded.
              
              
                § 3120.3-4
                Withdrawal of a nomination.
                A nomination shall not be withdrawn, except by the Bureau for cause, in which case all moneys shall be refunded.
              
              
                § 3120.3-5
                Parcels receiving nominations.
                Parcels which receive nominations shall be included in a Notice of Competitive Lease Sale. The Notice shall indicate which parcels received multiple nominations in response to a List of Lands Available for Competitive Nominations, or parcels which have been withdrawn by the Bureau.
              
              
                § 3120.3-6
                Parcels not receiving nominations.
                Lands included in the List of Lands Available for Competitive Nominations which are not included in the Notice of Competitive Lease Sale because they were not nominated, unless they were withdrawn by the Bureau, shall be available for a 2-year period, for noncompetitive leasing as specified in the List.
              
              
                § 3120.3-7
                Refund.
                The minimum bid, first year's rental and administrative fee shall be refunded to all nominators who are unsuccessful at the oral or internet-based auction.
                [81 FR 59905, Aug. 31, 2016]
              
              
                § 3120.4
                Notice of competitive lease sale.
              
              
                § 3120.4-1
                General.
                (a) The lands available for competitive lease sale under this subpart shall be described in a Notice of Competitive Lease Sale.
                (b) The time, date, and place of the competitive lease sale shall be stated in the Notice.
                (c) The notice shall include an identification of, and a copy of, stipulations applicable to each parcel.
              
              
                § 3120.4-2
                Posting of notice.

                At least 45 days prior to conducting a competitive auction, lands to be offered for competitive lease sale, as included in a List of Lands Available for Competitive Nominations or in a Notice of Competitive Lease Sale, shall be posted in the proper BLM office having jurisdiction over the lands as specified in § 1821.2-1(d) of this title, and shall be made available for posting to surface managing agencies having jurisdiction over any of the included lands.
              
              
                § 3120.5
                Competitive sale.
              
              
                § 3120.5-1
                Oral or Internet-based auction.
                (a) Parcels shall be offered by oral or internet-based bidding.The existence of a nomination accompanied by the national minimum acceptable bid shall be announced at the auction for the parcel.
                (b) A winning bid shall be the highest oral or internet-based bid by a qualified bidder, equal to or exceeding the national minimum acceptable bid.The decision of the auctioneer shall be final.
                (c) Two or more nominations on the same parcel when the bids are equal to the national minimum acceptable bid, with no higher oral or internet-based bid being made, shall be returned with all moneys refunded. If the Bureau reoffers the parcel, it shall be reoffered only competitively under this subpart with any noncompetitive offer filed under § 3110.1(a) of this title retaining priority, provided no bid is received at an oral or internet-based auction.
                [53 FR 22843, June 17, 1988,, as amended at 81 FR 59905, Aug. 31, 2016]
              
              
                § 3120.5-2
                Payments required.
                (a) Payments shall be made in accordance with § 3103.1-1 of this title.
                (b) Each winning bidder shall submit, by the close of official business hours, or such other time as may be specified by the authorized officer, on the day of the sale for the parcel:
                (1) The minimum bonus bid of $2 per acre or fraction thereof;
                (2) The total amount of the first year's rental; and
                (3) The processing fee for competitive lease applications found in the fee schedule in § 3000.12 of this chapter for each parcel.
                (c) The winning bidder shall submit the balance of the bonus bid to the proper BLM office within 10 working days after the last day of the oral or internet-based auction.
                [53 FR 22843, June 17, 1988, as amended at 70 FR 58875, Oct. 7, 2005; 81 FR 59906, Aug. 31, 2016]
              
              
                § 3120.5-3
                Award of lease.
                (a) A bid shall not be withdrawn and shall constitute a legally binding commitment to execute the lease bid form and accept a lease, including the obligation to pay the bonus bid, first year's rental, and administrative fee. Execution by the high bidder of a competitive lease bid form approved by the Director constitutes certification of compliance with subpart 3102 of this title, shall constitute a binding lease offer, including all terms and conditions applicable thereto, and shall be required when payment is made in accordance with § 3120.5-2(b) of this title. Failure to comply with § 3120.5-2(c) of this title shall result in rejection of the bid and forfeiture of the monies submitted under § 3120.5-2(b) of this title.
                (b) A lease shall be awarded to the highest responsible qualified bidder. A copy of the lease shall be provided to the lessee after signature by the authorized officer.
                (c) If a bid is rejected, the land shall be reoffered competitively under this subpart with any noncompetitive offer filed under § 3110.1(a) of this title retaining priority, provided no bid is received in an oral or internet-based auction.
                (d) Issuance of the lease shall be consistent with § 3110.7 (a) and (b) of this title.
                [53 FR 22843, June 17, 1988, as amended at 81 FR 59906, Aug. 31, 2016]
              
              
                § 3120.6
                Parcels not bid on at auction.
                Lands offered at the oral or internet-based auction that received no bids shall be available for filing for noncompetitive lease for a 2-year period beginning the first business day following the auction at a time specified in the Notice of Competitive Lease Sale.
                [81 FR 59906, Aug. 31, 2016]
              
              
                
                § 3120.7
                Future interest.
              
              
                § 3120.7-1
                Nomination to make lands available for competitive lease.
                A nomination for a future interest lease shall be filed in accordance with this subpart.
              
              
                § 3120.7-2
                Future interest terms and conditions.
                (a) No rental or royalty shall be due to the United States prior to the vesting of the oil and gas rights in the United States. However, the future interest lessee shall agree that if, he/she is or becomes the holder of any present interest operating rights in the lands:
                (1) The future interest lessee transfers all or a part of the lessee's present oil and gas interests, such lessee shall file in the proper BLM office an assignment or transfer, in accordance with subpart 3106 of this title, of the future interest lease of the same type and proportion as the transfer of the present interest, and
                (2) The future interest lessee's present lease interests are relinquished, cancelled, terminated, or expired, the future interest lease rights with the United States also shall cease and terminate to the same extent.
                (b) Upon vesting of the oil and gas rights in the United States, the future interest lease rental and royalty shall be as for any competitive lease issued under this subpart, as provided in subpart 3103 of this title, and the acreage shall be chargeable in accordance with § 3101.2 of this title.
              
              
                § 3120.7-3
                Compensatory royalty agreements.
                The terms and conditions of compensatory royalty agreements involving acquired lands in which the United States owns a future or fractional interest shall be established on an individual case basis. Such agreements shall be required when leasing is not possible in situations where the interest of the United States in the oil and gas deposit includes both a present and a future fractional interest in the same tract containing a producing well.
                [53 FR 22843, June 17, 1988]
              
            
          
          
            Pt. 3130
            PART 3130—OIL AND GAS LEASING: NATIONAL PETROLEUM RESERVE, ALASKA
            
              Note:
              The information collection requirements contained in part 3130 have been approved by the Office of Management and Budget under 44 U.S.C. 3507 and assigned clearance number 1004-0067. The information is being collected to allow the authorized officer to determine if the bidder is qualified to hold a lease. The information will be used in making that determination. The obligation to respond is required to obtain a benefit.
            
            
              
                Subpart 3130—Oil and Gas Leasing, National Petroleum Reserve, Alaska: General
                Sec.
                3130.0-1
                Purpose.
                3130.0-2
                Policy.
                3130.0-3
                Authority.
                3130.0-5
                Definitions.
                3130.0-7
                Cross references. [Reserved]
                3130.1
                Attorney General review.
                3130.2
                Limitation on time to institute suit to contest a Secretary's decision.
                3130.3
                Drainage.
                3130.4
                Leasing: General.
                3130.4-1
                Tract size.
                3130.4-2
                Lease term.
                3130.5
                
                  Bona fide purchasers.
                3130.6
                Leasing maps and land descriptions.
                3130.6-1
                Leasing maps.
                3130.6-2
                Land descriptions.
              
              
                Subpart 3131—Leasing Program
                3131.1
                Receipt and consideration of nominations; public notice and participation.
                3131.2
                Tentative tract selection.
                3131.3
                Special stipulations.
                3131.4
                Lease sales.
                3131.4-1
                Notice of sale.
              
              
                Subpart 3132—Issuance of Leases
                3132.1
                Who may hold a lease.
                3132.2
                Submission of bids.
                3132.3
                Payments.
                3132.4
                Qualifications.
                3132.5
                Award of leases.
                3132.5-1
                Forms.
                3132.5-2
                Dating of leases.
              
              
                Subpart 3133—Rentals and Royalties
                3133.1
                Rentals.
                3133.2
                Royalties.
                3133.2-1
                Minimum royalties.
                3133.3

                Under what circumstances will BLM waive, suspend, or reduce the rental, royalty, or minimum royalty on my NPR-A lease?
                
                3133.4
                How do I apply for a waiver, suspension or reduction of rental, royalty or minimum royalty for my NPR-A lease?
              
              
                Subpart 3134—Bonding: General
                3134.1
                Bonding.
                3134.1-1
                Form of bond.
                3134.1-2
                Additional bonds.
              
              
                Subpart 3135—Transfers, Extensions, Consolidations, and Suspensions
                3135.1
                Transfers and extensions, general.
                3135.1-1
                Transfers.
                3135.1-2
                Requirements for filing of transfers.
                3135.1-3
                Separate filing for transfers.
                3135.1-4
                Effect of transfer of a tract.
                3135.1-5
                Extension of lease.
                3135.1-6
                Lease renewal.
                3135.1-7
                Consolidation of leases.
                3135.1-8
                Termination of administration for conveyed lands and segregation.
                3135.2
                Under what circumstances will BLM require a suspension of operations and production or approve my request for a suspension of operations and production for my lease?
                3135.3
                How do I apply for a suspension of operations and production?
                3135.4
                When is a suspension of operations and production effective?
                3135.5
                When should I stop paying rental or royalty after BLM requires or approves a suspension of operations and production?
                3135.6
                When will my suspension terminate?
                3135.7
                What effect does a suspension of operations and production have on the term of my lease?
                3135.8
                If BLM requires a suspension or grants my request for a suspension of operations and production for my lease, when must I next pay advance annual rental, royalty, or minimum royalty?
              
              
                Subpart 3136—Relinquishments, Terminations and Cancellations of Leases
                3136.1
                Relinquishment of leases or parts of leases.
                3136.2
                Terminations.
                3136.3
                Cancellation of leases.
              
              
                Subpart 3137—Unitization Agreements—National Petroleum Reserve-Alaska
                3137.5
                What terms do I need to know to understand this subpart?
                
                  General
                  3137.10
                  What benefits do I receive for entering into a unit agreement?
                  3137.11
                  What consultation must the BLM perform if lands in the unit area are owned by a regional corporation or the State of Alaska?
                
                
                  Application
                  3137.15
                  If the Federal lands constitute less than 10 percent of the lands in the proposed unit area, is the unit agreement subject to Federal regulations or approval?
                  3137.20
                  Is there a standard unit agreement form?
                  3137.21
                  What must I include in a NPR-A unit agreement?
                  3137.22
                  What are the size and shape requirements for a unit area?
                  3137.23
                  What must I include in my NPR-A unitization application?
                  3137.24
                  Why would BLM reject a unit agreement application?
                  3137.25
                  How will the parties to the unit know if BLM approves the unit agreement?
                  3137.26
                  When is a unit agreement effective?
                  3137.27
                  What effect do subsequent contracts or obligations have on the unit agreement?
                  3137.28
                  What oil and gas resources of committed tracts does the unit agreement include?
                
                
                  Development
                  3137.40
                  What initial development obligations must I define in a unit agreement?
                  3137.41
                  What continuing development obligations must I define in a unit agreement?
                
                
                  Optional Terms
                  3137.50
                  What optional terms may I include in a unit agreement?
                  3137.51
                  Under what conditions does BLM permit multiple unit operators?
                  3137.52
                  How may I modify the unit agreement?
                
                
                  Unit Agreement Operating Requirements
                  3137.60
                  As the unit operator, what are my obligations?
                  3137.61
                  How do I change unit operators?
                  3137.62
                  What are my liabilities as a former unit operator?
                  3137.63
                  What are my liabilities after BLM approves me as the new unit operator?
                  3137.64
                  As a unit operator, what must I do to prevent or compensate for drainage?
                
                
                  Development Requirements
                  3137.70
                  What must I do to meet initial development obligations?
                  3137.71
                  What must I do to meet continuing development obligations?
                  3137.72
                  What if reasons beyond my control prevent me from meeting the initial or a continuing development obligation by the time the unit agreement specifies?
                  3137.73

                  What will BLM do after I submit a plan to meet continuing development obligations?
                  
                  3137.74
                  What must I do after BLM approves my continuing development obligations plan?
                  3137.75
                  May I perform additional development outside established participating areas to fulfill continuing development obligations?
                  3137.76
                  What happens if I do not meet a continuing development obligation?
                
                
                  Participating Areas
                  3137.80
                  What are participating areas and how do they relate to the unit agreement?
                  3137.81
                  What is the function of a participating area?
                  3137.82
                  What are productivity criteria?
                  3137.83
                  What establishes a participating area?
                  3137.84
                  What must I submit to BLM to establish a new participating area, or modify an existing participating area?
                  3137.85
                  What is the effective date of a participating area?
                  3137.86
                  What happens to participating area when I obtain new information demonstrating that the participating area should be larger or smaller than previously determined?
                  3137.87
                  What must I do if there are unleased Federal tracts in a participating area?
                  3137.88
                  What happens when a well outside a participating area does not meet the productivity criteria?
                  3137.89
                  How does production allocation occur from wells that do not meet the productivity criteria?
                  3137.90
                  Who must operate wells that do not meet the productivity criteria?
                  3137.91
                  When will BLM allow a well previously determined to be a non-unit well to be used in establishing or modifying a PA?
                  3137.92
                  When does a participating area terminate?
                
                
                  Production Allocation
                  3137.100
                  How must I allocate production to the United States when a participating area includes unleased Federal lands?
                
                
                  Obligations and Extensions
                  3137.110
                  Do the terms and conditions of a unit agreement modify Federal lease stipulations?
                  3137.111
                  When will BLM extend the primary term of all leases committed to a unit agreement or renew all leases committed to a unit agreement?
                  3137.112
                  What happens if I am prevented from performing actual or constructive drilling or reworking operations?
                
                
                  Change in Ownership
                  3137.120
                  As a transferee of an interest in a unitized NPR-A lease, am I subject to the terms and conditions of the unit agreement?
                
                
                  Unit Termination
                  3137.130
                  Under what circumstances will BLM approve a voluntary termination of the unit?
                  3137.131
                  What happens if the unit terminated before the unit operator met the initial development obligations?
                  3137.132
                  What if I do not meet a continuing development obligation before I establish any participating area in the unit?
                  3137.133
                  After participating areas are established, when does the unit terminate?
                  3137.134
                  What happens to committed leases if the unit terminates?
                  3137.135
                  What are the unit operator's obligations after unit termination?
                
                
                  Appeals
                  3137.150
                  How do I appeal a decision that BLM issues under this subpart?
                
              
              
                Subpart 3138—Subsurface Storage Agreements in the National Petroleum Reserve-Alaska (NPR-A)
                3138.10
                When will BLM enter into a subsurface storage agreements in NPR-A covering federally-owned lands?
                3138.11
                How do I apply for a subsurface storage agreement?
                3138.12
                What must I pay for storage?
              
            
            
              Authority:
              42 U.S.C. 6508, 43 U.S.C. 1733 and 1740.
            
            
              Source:
              46 FR 55497, Nov. 9, 1981, unless otherwise noted.
            
            
              Subpart 3130—Oil and Gas Leasing, National Petroleum Reserve, Alaska: General
              
                § 3130.0-1
                Purpose.
                These regulations establish the procedures under which the Secretary of the Interior will exercise the authority granted to administer a competitive leasing program for oil and gas within the National Petroleum Reserve—Alaska.
              
              
                § 3130.0-2
                Policy.
                The oil and gas leasing program within the National Petroleum Reserve—Alaska shall be conducted in accordance with the purposes and policy directions provided by the Department of the Interior Appropriations Act, Fiscal Year 1981 (Pub. L. 96-514), and other executive, legislative, judicial and Department of the Interior guidance.
              
              
                
                § 3130.0-3
                Authority.
                (a) The Department of the Interior Appropriations Act, Fiscal year 1981 (Pub. L. 96-514);

                (b) The Naval Petroleum Reserves Production Act of 1976 (42 U.S.C. 6504, et seq.); and

                (c) The Federal Lands Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), except that sections 202 and 603 are not applicable.
                (d) The Energy Policy Act of 2005 (42 U.S.C. 6506a(o)).
                [46 FR 55497, Nov. 9, 1981, as amended at 73 FR 6442, Feb. 4, 2008]
              
              
                § 3130.0-5
                Definitions.
                As used in this part, the term:
                (a) Act means the Department of the Interior Appropriations Act, Fiscal Year 1981 (Pub. L. 96-514).
                (b) Bureau means the Bureau of Land Management.
                (c) Constructive operations means the exploring, testing, surveying or otherwise investigating the potential of a lease for oil and gas or the actual drilling or preparation for drilling of wells therefor.
                (d) NPR-A means the area formerly within Naval Petroleum Reserve Numbered 4 Alaska which was redesignated as the National Petroleum Reserve—Alaska by the Naval Petroleum Reserves Production Act of 1976 (42 U.S.C. 6501).
                (e) Reworking operations means all operations designed to secure, restore or improve production through some use of a hole previously drilled, including, but not limited to, mechanical or chemical treatment of any horizon, deepening to test deeper strata and plugging back to test higher strata.
                (f) Special Areas means the Utokok River, the Teshekpuk Lake areas and other areas within NPR—A identified by the Secretary as having significant subsistence, recreational, fish and wildlife or historical or scenic value.
                (g) Production allocation methodology means a way of attributing the production of oil and gas produced from a unit well or wells to individual tracts committed to the unit and forming a participating area.
                (h) Reservoir heterogeneity means spatial differences in the oil and gas reservoir properties. This can include, but is not limited to, the thickness of the reservoir, the amount of pore space in the reservoir rock that contains oil, gas, or water, and the amount of water contained in the reservoir rock. This information may be used to allocate production.
                (i) Variation in reservoir producibility means differences in the rates oil and gas wells produce from the reservoir. These differences can result from variations in the thickness of the reservoir, porosity, and the amount of connected pore space.
                [46 FR 55497, Nov. 9, 1981, as amended at 53 FR 17358, May 16, 1988; 73 FR 6442, Feb. 4, 2008]
              
              
                § 3130.0-7
                Cross references. [Reserved]
              
              
                § 3130.1
                Attorney General review.
                (a) Prior to the issuance of any lease, contract or operating agreement under this subpart, the Secretary shall notify the Attorney General of the proposed issuance, the name of the successful bidder, the terms of the proposed lease, contract or operating agreement and any other information the Attorney General may require to conduct an antitrust review of the proposed action. Such other information shall include, but is not limited to, information to be provided the Secretary by the successful bidder or its owners.

                (b) In advance of the publication of any notice of sale, the Attorney General shall notify the Secretary of his/her preliminary determination of the information each successful bidder shall be required to submit for antitrust review purposes. The Secretary shall require this information to be promptly submitted by successful bidders, and may provide prospective bidders the opportunity to submit such information in advance of or accompanying their bids. For subsequent notices of sale, the Attorney General's preliminary information requirements shall be as specified for the prior notice unless a change in the requirements is communicated to the Secretary in advance of publication of the new notice of sale. Where a bidder in a prior sale has previously submitted any of the currently required information, a reference to the date of submission and to the serial number of the record in which it is filed, together with a statement of any and all changes in the information since the date of the previous submission, shall be sufficient.
                (c) The Secretary shall not issue any lease, contract or operating agreement until:
                (1) Thirty days after the Attorney General receives notice from the Secretary of the proposed lease contract or operating agreement, together with any other information required under this section; or
                (2) The Attorney General notifies the Secretary that issuance of the proposed lease, contract or operating agreement does not create or maintain a situation inconsistent with the antitrust laws, whichever comes first. The Attorney General shall inform the successful bidder, and simultaneously the Secretary, if the information supplied is insufficient, and shall specify what information is required for the Attorney General to complete his/her review. The 30-day period shall stop running on the date of such notification and not resume running until the Attorney General receives the required information.
                (d) The Secretary shall not issue the lease, contract for operating agreement to the successful bidder, if, during the 30-day period, the Attorney General notifies the Secretary that such issuance would create or maintain a situation inconsistent with the antitrust laws.
                (e) If the Attorney General does not reply in writing to the notification provided under paragraph (a) of this section within the 30-day review period, the Secretary may issue the lease, contract or operating agreement without waiting for the advice of the Attorney General.
                (f) Information submitted to the Secretary to comply with this section shall be treated by the Secretary and by the Attorney General as confidential and proprietary data if marked confidential by the submitting bidder or other person. Such information shall be submitted to the Secretary in sealed envelopes and shall be transmitted in that form to the Attorney General.
                (g) The procedures outlined in paragraphs (a) through (f) of this section apply to the proposed assignment or transfer of any lease, contract or operating agreement.
              
              
                § 3130.2
                Limitation on time to institute suit to contest a Secretary's decision.

                Any action seeking judicial review of the adequacy of any programmatic or site-specific environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) concerning oil and gas leasing in NPR-A shall be barred unless brought in the appropriate District Court within 60 days after notice of availability of such statement is published in the Federal Register.
                
              
              
                § 3130.3
                Drainage.
                Upon a determination by the authorized officer, that lands owned by the United States within NPR-A are being drained, the regulations under § 3162.2 of this title, including the provisions relating to compensatory agreements or royalties, shall apply.
                [46 FR 55497, Nov. 9, 1981, as amended at 53 FR 17358, May 16, 1988; 66 FR 1892, Jan. 10, 2001]
              
              
                § 3130.4
                Leasing: General.
              
              
                § 3130.4-1
                Tract size.
                A tract selected for leasing shall consist of a compact area of not more than 60,000 acres.
              
              
                § 3130.4-2
                Lease term.
                The primary term of an NPR-A lease is 10 years.
                [67 FR 17885, Apr. 11, 2002]
              
              
                § 3130.5
                
                  Bona fide purchasers.

                The provisions of § 3108.4 of this title shall apply to bona fide purchasers of leases within NPR-A.
                [46 FR 55497, Nov. 9, 1981, as amended at 53 FR 17358, May 16, 1988]
              
              
                § 3130.6
                Leasing maps and land descriptions.
              
              
                § 3130.6-1
                Leasing maps.
                The Bureau shall prepare leasing maps showing the tracts to be offered for lease sale.
              
              
                
                § 3130.6-2
                Land descriptions.
                (a) All tracts shall be composed of entire sections either surveyed or protracted, whichever is applicable, except that if the tracts are adjacent to upland navigable water areas, they may be adjusted on the basis of subdivisional parts of the sections.
                (b) Leased lands shall be described according to section, township and range in accordance with the official survey or protraction diagrams.
              
            
            
              Subpart 3131—Leasing Program
              
                § 3131.1
                Receipt and consideration of nominations; public notice and participation.

                During preparation of a proposed leasing schedule, the Secretary shall invite and consider suggestions and relevant information for such program from the Governor of Alaska, local governments, Native corporations, industry, other Federal agencies, including the Attorney General and all interested parties, including the general public. This request for information shall be issued as a notice in the Federal Register.
                
              
              
                § 3131.2
                Tentative tract selection.

                (a) The State Director Alaska, Bureau of Land Management, shall issue calls for Nominations and Comments on tracts for leasing for oil and gas in specified areas. The call for Nominations and Comments shall be published in the Federal Register and may be published in other publications as desired by the State Director. Nominations and Comments on tracts shall be addressed to the State Director Alaska, Bureau of Land Management. The State Director shall also request comments on tracts which should receive special concern and analysis.
                (b) The State Director, after completion of the required environmental analysis (see 40 CFR 1500-1508), shall select tracts to be offered for sale. In making the selection, the State Director shall consider available environmental information, multiple-use conflicts, resource potential, industry interest, information from appropriate Federal agencies and other available information. The State Director shall develop measures to mitigate adverse impacts, including lease stipulations and information to lessees. These mitigating measures shall be made public in the notice of sale.
                [46 FR 55497, Nov. 9, 1981, as amended at 53 FR 17358, May 16, 1988]
              
              
                § 3131.3
                Special stipulations.
                Special stipulations shall be developed to the extent the authorized officer deems necessary and appropriate for mitigating reasonably foreseeable and significant adverse impacts on the surface resources. Special Areas stipulations for exploration or production shall be developed in accordance with section 104 of the Naval Petroleum Reserves Production Act of 1976. Any special stipulations and conditions shall be set forth in the notice of sale and shall be attached to and made a part of the lease, if issued. Additional stipulations needed to protect surface resources and special areas may be imposed at the time the surface use plan and permit to drill are approved.
              
              
                § 3131.4
                Lease sales.
              
              
                § 3131.4-1
                Notice of sale.

                (a) The State Director Alaska, Bureau of Land Management, shall publish the notice of sale in the Federal Register, and may publish the notice in other publications if he/she deems it appropriate. The publication in the Federal Register shall be at least 30 days prior to the date of the sale. The notice shall state the place and time at which bids are to be filed, and the place, date and hour at which bids are to be opened.

                (b) Tracts shall be offered for lease by competitive sealed bidding under conditions specified in the notice of lease sale and in accordance with all applicable laws and regulations. Bidding systems used in sales shall be based on bidding systems included in section (205)(a)(1)(A) through (H) of the Outer Continental Shelf Lands Act Amendments of 1978 (43 U.S.C. 1801 et seq.).

                (c) A detailed statement of the sale, including a description of the areas to be offered for lease, the lease terms, conditions and special stipulations and how and where to submit bids shall be made available to the public immediately after publication of the notice of sale.
              
            
            
              Subpart 3132—Issuance of Leases
              
                § 3132.1
                Who may hold a lease.
                Leases issued pursuant to this subpart may be held only by:
                (a) Citizens and nationals of the United States;
                (b) Aliens lawfully admitted for permanent residence in the United States as defined in 8 U.S.C. 1101(a)(20);
                (c) Private, public or municipal corporations organized under the laws of the United States or of any State or of the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa or any of its territories; or
                (d) Associations of such citizens, nationals, resident aliens or private, public or municipal corporations.
              
              
                § 3132.2
                Submission of bids.
                (a) A separate sealed bid shall be submitted for each tract in the manner prescribed. A bid shall not be submitted for less than an entire tract.
                (b) Each bidder shall submit with the bid a certified or cashier's check, bank draft, U.S. currency or any other form of payment approved by the Secretary for one-fifth of the amount of the cash bonus, unless stated otherwise in the notice of sale.
                (c) Each bid shall be accompanied by statements of qualifications prepared in accordance with § 3132.4 of this title.
                (d) Bidders are bound by the provisions of 18 U.S.C. 1860 prohibiting unlawful combination or intimidation of bidders.
              
              
                § 3132.3
                Payments.
                (a) Make payments of bonuses, including deferred bonuses, first year's rental, other payments due upon lease issuance, and fees, to BLM's Alaska State Office. Before we issue a lease, the highest bidder must pay the processing fee for competitive lease applications found in the fee schedule in § 3000.12 of this chapter in addition to other remaining bonus and rental payments. All payments shall be made by certified or cashier's check, bank draft, U.S. currency or any other form of payment approved by the Secretary. Payments shall be made payable to the Department of the Interior, Bureau of Land Management, unless otherwise directed.
                (b) All other payments required by a lease or the regulations in this part shall be payable to the Department of the Interior, Minerals Management Service.
                [46 FR 55497, Nov. 9, 1981, as amended at 53 FR 17358, May 16, 1988; 70 FR 58875, Oct. 7, 2005]
              
              
                § 3132.4
                Qualifications.
                Submission of a lease bid constitutes certification of compliance with the regulations of this part. Anyone seeking to acquire, or anyone holding, a Federal oil and gas lease or interest therein may be required to submit additional information to show compliance with the regulations of this part.
                [47 FR 8546, Feb. 26, 1982]
              
              
                § 3132.5
                Award of leases.
                (a) Sealed bids received in response to the notice of lease sale shall be opened at the place, date and hour specified in the notice of sale. The opening of bids is for the sole purpose of publicly announcing and recording the bids received. No bids shall be accepted or rejected at that time.
                (b) The United States reserves the right to reject any and all bids received for any tract, regardless of the amount offered.
                (c) In the event the highest bids are tie bids, the tying bidders shall be allowed to submit within 15 days of the public announcement of a tie bid additional sealed bids to break the tie. The additional bids shall include any additional amount necessary to bring the amount tendered with his/her bid to one-fifth of the additional bid. Additional bids to break tie bids shall be processed in accordance with paragraph (a) of this section.

                (d) If the authorized officer fails to accept the highest bid for a lease within 90 days or a lesser period of time as specified in the notice of sale, the highest bid for that lease shall be considered rejected. This 90-day period or lesser period as specified in the notice of sale shall not include any period of time during which acceptance, rejection or other processing of bids and lease issuance by the Department of the Interior are enjoined or prohibited by court order.
                (e) Written notice of the final decision on the bids shall be transmitted to those bidders whose deposits have been held in accordance with instructions set forth in the notice of sale. If a bid is accepted, 2 copies of the lease shall be transmitted with the notice of acceptance to the successful bidder. The bidder shall, not later than the 15th day after receipt of the lease, sign both copies of the lease and return them, together with the first year's rental and the balance of the bonus bid, unless deferred, and shall file a bond, if required to do so. Deposits shall be refunded on rejected bids.
                (f) If the successful bidder fails to execute the lease within the prescribed time or otherwise to comply with the applicable regulations, the deposit shall be forfeited and disposed of as other receipts under the Act.
                (g) If the awarded lease is executed by an attorney-in-fact acting on behalf of the bidder, the lease shall be accompanied by evidence that the bidder authorized the attorney-in-fact to execute the lease on his/her behalf. Reference may be made to the serial number of the record and the office of the Bureau of Land Management in which such evidence has already been filed.
                (h) When the executed lease is returned to the authorized officer, he/she shall within 15 days of receipt of the material required by paragraph (e) of this section, execute the lease on behalf of the United States. A copy of the fully executed lease shall be transmitted to the lessee.
              
              
                § 3132.5-1
                Forms.
                Leases shall be issued on forms approved by the Director.
              
              
                § 3132.5-2
                Dating of leases.
                All leases issued under the regulations in this part shall become effective as of the first day of the month following the date they are signed on behalf of the United States. When prior written request is made, a lease may become effective as of the first day of the month within which it is signed on behalf of the United States.
              
            
            
              Subpart 3133—Rentals and Royalties
              
                § 3133.1
                Rentals.
                (a) An annual rental shall be due and payable at the rate prescribed in the notice of sale and the lease, but in no event shall such rental be less than $3 per acre, or fraction thereof. Payment shall be made on or before the first day of each lease year prior to discovery of oil or gas on the lease.
                (b) If there is no actual or allocated production on the portion of a lease that has been segregated from a producing lease, the owner of such segregated lease shall pay an annual rental for such segregated portion at the rate per acre specified in the original lease. This rental shall be payable each lease year following the year in which the segregation became effective and prior to discovery of oil or gas on such segregated portion.
                (c) Annual rental paid in any year prior to discovery of oil or gas on the lease shall be in addition to, and shall not be credited against, any royalties due from production.
                [46 FR 55497, Nov. 9, 1981, as amended at 53 FR 17358, May 16, 1988]
              
              
                § 3133.2
                Royalties.
                Royalties on oil and gas shall be at the rate specified in the notice of sale as to the tracts, if appropriate, and in the lease, unless the Secretary, in order to promote increased production on the leased area through direct, secondary or tertiary recovery means, reduces or eliminates any royalty set out in the lease.
                [46 FR 55497, Nov. 9, 1981, as amended at 53 FR 17358, May 16, 1988]
              
              
                § 3133.2-1
                Minimum royalties.
                For leases which provide for minimum royalty payments, each lessee shall pay the minimum royalty specified in the lease at the end of each lease year beginning with the first lease year following a discovery on the lease.
                [46 FR 55497, Nov. 9, 1981, as amended at 53 FR 17358, May 16, 1988]
              
              
                
                § 3133.3
                Under what circumstances will BLM waive, suspend, or reduce the rental, royalty, or minimum royalty on my NPR-A lease?
                (a) BLM will waive, suspend, or reduce the rental or minimum royalty or reduce the royalty rate on your lease if BLM finds that—
                (1) It encourages the greatest ultimate recovery of oil or gas or it is in the interest of conservation; and
                (2) It is necessary to promote development or the BLM determines the lease cannot be successfully operated under the terms of the lease.
                (b) The BLM will consult with the State of Alaska and the North Slope Borough within 10 days of receiving an application for waiver, suspension, or reduction of rental or minimum royalty, or reduction of the royalty rate and will not approve an application under § 3133.4 of this subpart until at least 30 days after the consultation.

                (c) If your lease includes land that was made available for acquisition by a regional corporation (as defined in 43 U.S.C. 1602) under the provision of Section 1431(o) of the Alaska National Interest Lands Conservation Act (ANILCA) (16 U.S.C. 3101 et seq.), the BLM will only approve a waiver, suspension, or reduction of rental or minimum royalty, or reduction of the royalty rate if the regional corporation concurs.
                [67 FR 17885, Apr. 11, 2002, as amended at 73 FR 6442, Feb. 4, 2008]
              
              
                § 3133.4
                How do I apply for a waiver, suspension or reduction of rental, royalty or minimum royalty for my NPR-A lease?
                (a) Submit to BLM your application and in it describe the relief you are requesting and include—
                (1) The lease serial number;
                (2) The number, location and status of each well drilled;
                (3) A statement that shows the aggregate amount of oil or gas subject to royalty for each month covering a period of at least six months immediately before the date you filed the application;
                (4) The number of wells counted as producing each month and the average production per well per day;
                (5) A detailed statement of expenses and costs of operating the entire lease, including the amount of any overriding royalty and payments out of production or similar interests applicable to your lease;
                (6) All facts that demonstrate the waiver, suspension, or reduction of the rental or minimum royalty, or the reduction of the royalty rate encourages the greatest ultimate recovery of oil or gas or it is in the interest of conservation; and
                (7) All facts that demonstrate you cannot successfully operate the lease under the terms of the lease;
                (8) Any other information BLM requires.
                (b) Your application must be signed by—
                (1) All record title holders of the lease; or
                (2) By the operator on behalf of all record title holders.
                [67 FR 17885, Apr. 11, 2002, as amended at 73 FR 6442, Feb. 4, 2008]
              
            
            
              Subpart 3134—Bonding: General
              
                § 3134.1
                Bonding.
                (a) Prior to issuance of an oil and gas lease, the successful bidder shall furnish the authorized officer a surety or personal bond in accordance with the provisions of § 3104.1 of this title in the sum of $100,000 conditioned on compliance with all the lease terms, including rentals and royalties, conditions and any stipulations. The bond shall not be required if the bidder already maintains or furnishes a bond in the sum of $300,000 conditioned on compliance with the terms, conditions and stipulations of all oil and gas leases held by the bidder within NPR-A, or maintains or furnishes a nationwide bond as set forth in § 3104.3(b) of this title and furnishes a rider thereto sufficient to bring total coverage to $300,000 to cover all oil and gas leases held within NPR-A.

                (b) A bond in the sum of $100,000 or $300,000, or a nationwide bond as provided in § 3104.3(b) of this title with a rider thereto sufficient to bring total coverage to $300,000 to cover all oil and gas leases within NPR-A, may be provided by an operating rights owner (sublessee) or operator in lieu of a bond furnished by the lessee, and shall assume the responsibilities and obligations of the lessee for the entire leasehold in the same manner and to the extent as though he/she were the lessee.
                (c) If as a result of a default, the surety on a bond makes payment to the United States of any indebtedness under a lease secured by the bond, the face amount of such bond and the surety's liability shall be reduced by the amount of such payment.
                (d) A new bond in the amount previously held or a larger amount as determined by the authorized officer shall be posted within 6 months or such shorter period as the authorized officer may direct after a default. In lieu thereof, separate or substitute bonds for each lease covered by the prior bond may be filed. The authorized officer may cancel a lease(s) covered by a deficient bond(s), in accordance with § 3136.3 of this title. Where a bond is furnished by an operator, suit may be brought thereon without joining the lessee when such lessee is not a party to the bond.
                (e) Except as provided in this subpart, the bonds required for NPR-A leases are in addition to any other bonds the successful bidder may have filed or be required to file under §§ 3104.2, 3104.3(a) and 3154.1 and subparts 3206 and 3209 of this title.
                [46 FR 55497, Nov. 9, 1981, as amended at 53 FR 17358, May 16, 1988; 53 FR 22846, June 17, 1988]
              
              
                § 3134.1-1
                Form of bond.
                All bonds furnished by a lessee, operating rights owner (sublessee), or operator shall be on a form approved by the Director.
                [46 FR 55497, Nov. 9, 1981, as amended at 53 FR 17358, May 16, 1988]
              
              
                § 3134.1-2
                Additional bonds.
                (a) The authorized officer may require the bonded party to supply additional bonding in accordance with § 3104.5(b) of this chapter.
                (b) The holders of any oil and gas lease bond for a lease on the NPR-A shall be permitted to obtain a rider to include the coverage of oil and gas geophysical operations within the boundaries of NPR-A.
                [46 FR 55497, Nov. 9, 1981, as amended at 53 FR 17358, May 16, 1988; 73 FR 6442, Feb. 4, 2008]
              
            
            
              Subpart 3135—Transfers, Extensions, Consolidations, and Suspensions
              
                § 3135.1
                Transfers and extensions, general.
              
              
                § 3135.1-1
                Transfers.
                (a) Subject to approval of the authorized officer, a lessee may transfer his/her lease(s), or any undivided interest therein, or any legal subdivision, to anyone qualified under §§ 3130.1 and 3132.4 of this title to hold a lease.
                (b) Any approved transfer shall be deemed to be effective on the first day of the lease month following its filing in the proper BLM office, unless, at the request of the parties, an earlier date is specified in the approval.
                (c) The transferor shall continue to be responsible for all obligations under the lease accruing prior to the approval of the transfer.
                (d) The transferee shall be responsible for all obligations under the lease subsequent to the effective date of a transfer, and shall comply with all regulations issued under the Act.
                (e) When a transfer of operating rights (sublease) is approved, the sublessee is responsible for all obligations under the rights transferred to the sublessee.
                (f) Transfers are approved for administrative purposes only. Approval does not warrant or certify that either party to a transfer holds legal or equitable title to a lease.
                [46 FR 55497, Nov. 9, 1981, as amended at 53 FR 17359, May 16, 1988; 53 FR 31867, Aug. 22, 1988]
              
              
                § 3135.1-2
                Requirements for filing of transfers.

                (a)(1) All instruments of transfer of lease or of an interest therein, including operating rights, subleases and assignments of record-title shall be filed in triplicate for approval. Such instruments shall be filed within 90 days from the date of final execution. The instruments of transfer shall include a statement, over the transferee's own signature, with respect to citizenship and qualifications as required of a bidder under § 3132.4 of this title and shall contain all of the terms and conditions agreed upon by the parties thereto. Carried working interests, overriding royalty interests or payments out of production or other interest may be created or transferred without approval.
                (2) An application for approval of any instrument that the regulations require you to file must include the processing fee for assignments and transfers found in the fee schedule in § 3000.12 of this chapter. Any document that the regulations in this part do not require you to file, but that you submit for record purposes, must also include the processing fee for assignments and transfers found in the fee schedule in § 3000.12 of this chapter for each lease affected. Such documents may be rejected by the authorized officer.
                (b) An attorney-in-fact, on behalf of the holder of a lease, operating rights or sublease, shall furnish evidence of authority to execute the transfer or application for approval and the statement required by § 3132.5(g) of this title.
                (c) Where a transfer of record title creates separate leases, a bond shall be furnished covering the transferred lands in the amount prescribed in § 3134.1 of this title. Where a transfer does not create separate leases, the transferee, if the transfer so provides and the surety consents, may become co-principal on the bond with the transferor.
                [46 FR 55497, Nov. 9, 1981, as amended at 53 FR 17359, May 16, 1988; 70 FR 58875, Oct. 7, 2005]
              
              
                § 3135.1-3
                Separate filing for transfers.
                A separate instrument of transfer shall be filed for each lease on a form approved by the Director or an exact reproduction of the front and back of such form. Any earlier editions of the current form are deemed obsolete and are unacceptable for filing. When transfers to the same person, association or corporation, involving more than 1 lease are filed at the same time for approval, 1 request for approval and 1 showing as to the qualifications of the transferee shall be sufficient.
                [53 FR 17359, May 16, 1988; 53 FR 31959, Aug. 22, 1988]
              
              
                § 3135.1-4
                Effect of transfer of a tract.
                (a) When a transfer is made of all the record title to a portion of the acreage in a lease, the transferred and retained portions are divided into separate and distinct leases. The BLM will not approve transfers of a tract of land:
                (1) Of less than 640 acres that is not compact; or
                (2) That would leave a retained tract of less than 640 acres.
                (b) Each segregated lease shall continue in full force and effect for the primary term of the original lease and so long thereafter as the activities on the segregated lease support extension in accordance with § 3135.1-5.
                [73 FR 6442, Feb. 4, 2008]
              
              
                § 3135.1-5
                Extension of lease.
                (a) The term of a lease shall be extended beyond its primary term:
                (1) So long as oil or gas is produced from the lease in paying quantities;
                (2) If the BLM has determined in writing that oil or gas is capable of being produced in paying quantities from the lease; or
                (3) So long as drilling or reworking operations, actual or constructive, as approved by the BLM, are conducted thereon.
                (b) Your lease will expire on the 30th anniversary of the original issuance date of the lease unless oil or gas is being produced in paying quantities. If your lease contains a well that is capable of production, but you fail to produce the oil or gas due to circumstances beyond your control, you may apply for a suspension under § 3135.2. If the BLM approves the suspension, the lease will not expire on the 30th anniversary of the original issuance date of the lease.

                (c) A lease may be maintained in force by the BLM-approved directional wells drilled under the leased area from surface locations on adjacent or adjoining lands not covered by the lease. In such circumstances, drilling shall be considered to have commenced on the lease area when drilling is commenced on the adjacent or adjoining lands for the purpose of directional drilling under the leased area through any directional well surfaced on adjacent or adjoining lands. Production, drilling or reworking of any such directional well shall be considered production or drilling or reworking operations on the lease area for all purposes of the lease.
                [73 FR 6442, Feb. 4, 2008]
              
              
                § 3135.1-6
                Lease renewal.
                (a) With a discovery—(1) At any time after the fifth year of the primary term of a lease, the BLM may approve a 10-year lease renewal for a lease on which there has been a well drilled and a discovery of hydrocarbons even if the BLM has determined that the well is not capable of producing oil or gas in paying quantities. The BLM must receive the lessee's application for lease renewal no later than 60 days prior to the expiration of the primary term of the lease.
                (2) The renewal application must provide evidence, and a certification by the lessee, that the lessee or its operator has drilled one or more wells and discovered producible hydrocarbons on the leased lands in such quantities that a prudent operator would hold the lease for potential future development.
                (3) The BLM will approve the renewal application if it determines that a discovery was made and that a prudent operator would hold the lease for future development.
                (4) The lease renewal will be effective on the day following the end of the primary term of the lease.
                (5) The lease renewal may be approved on the condition that the lessee drills one or more additional wells or acquires and analyzes more well data, seismic data, or geochemical survey data prior to the end of the primary term.
                (b) Without a discovery—(1) At any time after the fifth year of the primary term of a lease, the BLM may approve an application for a 10-year lease renewal for a lease on which there has not been a discovery of oil or gas. The BLM must receive the lessee's application no later than 60 days prior to the expiration of the primary term of the lease.
                (2) The renewal application must:
                (i) Provide sufficient evidence that the lessee has diligently pursued exploration that warrants continuation of the lease with the intent of continued exploration or future potential development of the leased land. The application must show the:
                (A) Lessee or its operator has drilled one or more wells or has acquired and analyzed seismic data, or geochemical survey data on a significant portion of the leased land since the lease was issued;
                (B) Data collected indicates a reasonable probability of future success; and
                (C) Lessee's plans for future exploration; or
                (ii) Show that all or part of the lease is part of a unit agreement covering a lease that qualifies for renewal without a discovery and that the lease has not been previously contracted out of the unit.
                (3) The BLM will approve the renewal application if it determines that the application satisfies the requirements of paragraph (b)(2)(i) or (ii) of this section. If the BLM approves the application for lease renewal, the applicant must submit to the BLM a fee of $100 per acre within 5 business days of receiving notification of approval.
                (4) The lease renewal will be effective on the day following the end of the primary term of the lease.
                (5) The lease renewal may be approved on the condition that the lessee drills one or more additional wells or acquires and analyzes more well data, seismic data or geochemical survey data prior to the end of the primary term.
                (c) Renewed lease. The renewed lease will be subject to the terms and conditions applicable to new oil and gas leases issued under the Integrated Activity Plan in effect on the date that the BLM issues the decision to renew the lease.
                [73 FR 6442, Feb. 4, 2008]
              
              
                § 3135.1-7
                Consolidation of leases.

                (a) Leases may be consolidated upon written request of the lessee filed with the State Director Alaska, Bureau of Land Management. The request shall identify each lease involved by serial number and shall explain the factors which justify the consolidation. Include with each request for a consolidation of leases the processing fee found in the fee schedule in § 3000.12 of this chapter.
                (b) All parties holding any undivided interest in any lease involved in the consolidation shall agree to enter into the same lease consolidation.
                (c) Consolidation of leases not to exceed 60,000 acres may be approved by the State Director, Alaska if it is determined that the consolidation is justified.
                (d) The effective date, the anniversary date, and the primary term of the consolidated lease will be those of the oldest original lease involved in the consolidation. The term of a consolidated lease may be extended, or renewed, as appropriate, beyond the primary lease term under § 3135.1-5 or § 3135.1-6.
                (e) Royalty, rental, special lease stipulations and other terms and conditions of each original lease except the effective date, anniversary date and the primary term shall continue to apply to that lease or any portion thereof regardless of the lease becoming a part of a consolidated lease. The highest royalty and rental rates of the original leases shall apply to the consolidated lease.
                [48 FR 413, Jan. 5, 1983, as amended at 70 FR 58875, Oct. 7, 2005. Redesignated and amended at 73 FR 6442, 6443, Feb. 4, 2008]
              
              
                § 3135.1-8
                Termination of administration for conveyed lands and segregation.
                (a) If all of the mineral estate is conveyed to a regional corporation, the regional corporation will assume the lessor's obligation to administer any oil and gas lease.
                (b) If a conveyance of the mineral estate does not include all of the land covered by an oil and gas lease, the lease will be segregated into two leases, one of which will cover only the mineral estate conveyed. The regional corporation will assume administration of the lease covering the conveyed mineral estate.
                (c) If the regional corporation assumes administration of a lease under paragraph (a) or (b) of this section, all lease terms, BLM regulations, and BLM orders in effect on the date of assumption continue to apply to the lessee under the lease. All such obligations will be enforceable by the regional corporation as the lessor until the lease terminates.
                (d) In a case in which a conveyance of a mineral estate described in paragraph (b) of this section does not include all of the land covered by the oil and gas lease, the owner of the mineral estate in any particular portion of the land covered by the lease is entitled to all of the revenues reserved under the lease as to that portion including all of the royalty payable with respect to oil or gas produced from or allocated to that portion.
                [73 FR 6443, Feb. 4, 2008]
              
              
                § 3135.2
                Under what circumstances will BLM require a suspension of operations and production or approve my request for a suspension of operations and production for my lease?
                (a) BLM will require a suspension of operations and production or approve your request for a suspension of operations and production for your lease(s) if BLM determines that—
                (1) It is in the interest of conservation of natural resources;
                (2) It encourages the greatest ultimate recovery of oil and gas, such as by encouraging the planning and construction of a transportation system to a new area of discovery; or
                (3) It mitigates reasonably foreseeable and significantly adverse effects on surface resources.
                (b) BLM will suspend operations and production for your lease if it determines that, despite the exercise of due care and diligence, you can't comply with your lease requirements for reasons beyond your control.
                (c) If BLM requires a suspension of operations and production or approves your request for a suspension of operations and production, the suspension—
                (1) Stops the running of your lease term and prevents it from expiring for as long as the suspension is in effect;

                (2) Relieves you of your obligation to pay rent, royalty, or minimum royalty during the suspension; and
                
                (3) Prohibits you from operating on, producing from, or having any other beneficial use of your lease during the suspension. However, you must continue to perform necessary maintenance and safety activities.
                [67 FR 17886, Apr. 11, 2002]
              
              
                § 3135.3
                How do I apply for a suspension of operations and production?
                (a) You must submit to BLM an application stating the circumstances that are beyond your reasonable control that prevent you from operating or producing your lease(s).
                (b) Your suspension application must be signed by—
                (1) All record title holders of the lease; or
                (2) The operator on behalf of the record title holders of the leases committed to an approved agreement.
                (c) You must submit your application to BLM before your lease expires.
                (d) Your application must be for your entire lease.
                [67 FR 17886, Apr. 11, 2002]
              
              
                § 3135.4
                When is a suspension of operations and production effective?
                A suspension of operations and production is effective—
                (a) The first day of the month in which you file the application for suspension or BLM requires the suspension; or
                (b) Any other date BLM specifies in the decision document.
                [67 FR 17886, Apr. 11, 2002]
              
              
                § 3135.5
                When should I stop paying rental or royalty after BLM requires or approves a suspension of operations and production ?
                You should stop paying rental or royalty on the first day of the month that the suspension is effective. However, if there is any production sold or removed during that month, you must pay royalty on that production.
                [67 FR 17886, Apr. 11, 2002]
              
              
                § 3135.6
                When will my suspension terminate?
                (a) Your suspension terminates—
                (1) On the first day of the month in which you begin to operate or produce on your lease with BLM approval; or
                (2) The date BLM specifies in a written notice to you.
                (b) You must notify BLM at least 24 hours before you begin operations or production under paragraph (a)(1) of this section.
                [67 FR 17886, Apr. 11, 2002]
              
              
                § 3135.7
                What effect does a suspension of operations and production have on the term of my lease?
                (a) Primary term. If BLM grants a suspension of operations and production for your lease, the suspension stops the running of the primary term of your lease for the period of the suspension.
                (b) Extended term. If your lease is in its extended term, a suspension holds your lease in its extended term for the period of the suspension as if it were in production.
                [67 FR 17886, Apr. 11, 2002]
              
              
                § 3135.8
                If BLM requires a suspension or grants my request for a suspension of operations and production for my lease, when must I next pay advance annual rental, royalty, or minimum royalty?
                (a) You are not required to submit your next rental or minimum royalty payment until the date the suspension terminates. Therefore, if your suspension begins in month 3 of lease year A and ends in month 2 of lease year B, you must submit your rental payment for lease year B when your suspension ends. BLM will send a written notice to the lessee and operator stating that the suspension is terminated and the date your rental payment for lease year B is due to MMS. BLM's notice also will state when you must pay any minimum royalty due for lease year A. Your minimum royalty for lease year B will be due at the end of that year.
                (b) If you remove or sell any production from the lease during the term of the suspension, you must pay royalty on that production.
                [67 FR 17886, Apr. 11, 2002]
              
            
            
              
              Subpart 3136—Relinquishments, Terminations and Cancellations of Leases
              
                § 3136.1
                Relinquishment of leases or parts of leases.
                A lease may be surrendered in whole or in part by the lessee by filing a written relinquishment, in triplicate, with the Alaska State Office of the Bureau. No filing fee is required. In the case of partial relinquishments, neither the relinquished lands nor the retained lands shall be less than a compact tract of not less than 640 acres. A relinquishment shall take effect on the date it is filed subject to the continued obligation of lessee and the surety to make all payments due, including any accrued rental, royalties and deferred bonuses and to abandon all wells, and condition or remove other facilities on the lands to be relinquished to the satisfaction of the authorized officer.
                [46 FR 55497, Nov. 9, 1981, as amended at 53 FR 17359, May 16, 1988]
              
              
                § 3136.2
                Terminations.
                Any lease on which there is no well capable of producing oil or gas in paying quantities shall terminate if the lessee fails to pay the annual rental in full on or before the anniversary date of such lease and such failure continues for more than 30 days after the notice of delinquent rental has been delivered by registered or certified mail to the lease owner's record post office address.
              
              
                § 3136.3
                Cancellation of leases.
                (a) Any nonproducing lease may be canceled by the authorized officer whenever the lessee fails to comply with any provisions of the Acts cited in § 3130.0-3 of this title, of the regulations issued thereunder or of the lease, if such failure to comply continues for 30-days after a notice thereof has been delivered by registered or certified mail to the lease owner's record post office address.
                (b) Producing leases or leases known to contain valuable deposits of oil or gas may be canceled only by court order.
              
            
            
              Subpart 3137—Unitization Agreements—National Petroleum Reserve-Alaska
              
                Source:
                67 FR 17886, Apr. 11, 2002, unless otherwise noted.
              
              
                § 3137.5
                What terms do I need to know to understand this subpart?
                As used in this subpart—
                
                  Actual drilling means operations you conduct that are similar to those that a person seriously looking for oil or gas could be expected to conduct in that particular area, given the existing knowledge of geologic and other pertinent facts about the area to be drilled. The term includes the testing, completing, or equipping of the drill hole (casing, tubing, packers, pumps, etc.) so that it is capable of producing oil or gas. Actual drilling operations do not include preparatory or preliminary work such as grading roads and well sites, or moving equipment onto the lease.
                
                  Actual production means oil or gas flowing from the wellbore into treatment or sales facilities.
                
                  Actual reworking operations means reasonably continuous well-bore operations such as fracturing, acidizing, and tubing repair.
                
                  Committed tract means—
                (1) A Federal lease where all record title holders and all operating rights owners have agreed to the terms and conditions of a unit agreement, committed their interest to the unit; or
                (2) A State lease or private parcel of land where all oil and gas lessees and all operating rights owners or the owners of unleased minerals have agreed to the terms and conditions of a unit agreement.
                
                  Constructive drilling means those activities that are necessary to prepare for actual drilling that occur after BLM approves an application to drill, but before you actually drill the well. These include, but are not limited to, activities such as road and well pad construction, and drilling rig and equipment set-up.
                
                  Constructive reworking operations means activities that are necessary to prepare for well-bore operations. These may include rig and equipment set-up and pit construction.
                
                
                  Continuing development obligations means a program of development or operations you conduct that, after you complete initial obligations defined in a unit agreement—
                (1) Meets or exceeds the rate of non-unit operations in the vicinity of the unit; and
                (2) Represents an investment proportionate to the size of the area covered by the unit agreement.
                
                  Drainage means the migration of hydrocarbons, inert gases (other than helium), or associated resources caused by production from other wells.
                
                  NPR-A lease means any oil and gas lease within the boundaries of the NPR-A, issued and administered by the United States under the Naval Petroleum Reserves Production Act of 1976, as amended (42 U.S.C. 6501-6508), that authorizes exploration for and removal of oil and gas.
                
                  Operating rights (working interest) means any interest you hold that allows you to explore for, develop, and produce oil and gas.
                
                  Participating area means those committed tracts or portions of those committed tracts within the unit area that are proven to be productive by a well meeting the productivity criteria specified in the unit agreement.
                
                  Primary target means the principal geologic formation that you intend to develop and produce.
                
                  Producible interval means any pool, deposit, zone, or portion thereof capable of producing oil or gas.
                
                  Record title means legal ownership of an oil and gas lease recorded in BLM's records.
                
                  Tract means land that may be included in an NPR-A oil and gas unit agreement and that may or may not be in a Federal lease.
                
                  Unit agreement means a BLM-approved agreement to cooperate in exploring, developing, operating and sharing in production of all or part of an oil or gas pool, field or like area, including at least one NPR-A lease, without regard to lease boundaries and ownership.
                
                  Unit area means all tracts committed to a BLM-approved unit. Tracts not committed to the unit, even though they may be within the external unit boundary, are not part of the unit area.
                
                  Unit operations are all activities associated with exploration, development drilling, and production operations the unit operator(s) conducts on committed tracts.
                [67 FR 17886, Apr. 11, 2002, as amended at 73 FR 6443, Feb. 4, 2008]
              
              
                General
                
                  § 3137.10
                  What benefits do I receive for entering into a unit agreement?
                  (a) Each individual tract committed to the unit agreement meets its full performance obligation if one or more tracts in the unit meets the development or production requirements;

                  (b) Production from a well that meets the productivity criteria (see § 3137.82 of this subpart) under the unit agreement extends the term of all NPR-A leases committed to the unit agreement as provided in § 3137.111 of this subpart;
                  (c) You may drill within the unit without regard to certain lease restrictions, such as lease boundaries within the unit and spacing offsets; and
                  (d) You may consolidate operations and permitting and reporting requirements.
                
                
                  § 3137.11
                  What consultation must the BLM perform if lands in the unit area are owned by a regional corporation or the State of Alaska?
                  If the BLM administers a unit containing tracts where the mineral estate is owned by a regional corporation or the State of Alaska, or if a proposed unit contains tracts where the mineral estate is owned by a regional corporation or the State of Alaska, the BLM will consult with and provide opportunities for participation in negotiations with respect to the creation or expansion of the unit by—
                  (a) The regional corporation, if the unit acreage contains the regional corporation's mineral estate; or
                  (b) The State of Alaska, if the unit acreage contains the state's mineral estate.
                  [73 FR 6443, Feb. 4, 2008]
                
              
              
                
                Application
                
                  § 3137.15
                  If the Federal lands constitute less than 10 percent of the lands in the proposed unit area, is the unit agreement subject to Federal regulations or approval?
                  If the Federal lands constitute less than 10 percent of the lands in the proposed unit area—
                  (a) You may use a unit agreement approved by the State and/or a native corporation;
                  (b) BLM will authorize commitment of the Federal lands to the unit if it determines that the unit agreement protects the public interest; or
                  (c) As unit operator you may ask BLM to approve and administer the unit. If BLM agrees to approve and administer the unit, you must follow, and BLM will administer, the regulations in this subpart and 43 CFR part 3160.
                
                
                  § 3137.20
                  Is there a standard unit agreement form?
                  There is no standard unit agreement form. BLM will accept any unit agreement format if it protects the public interest and includes the mandatory terms required in § 3137.21 of this subpart.
                
                
                  § 3137.21
                  What must I include in an NPR-A unit agreement?
                  (a) Your NPR-A unit agreement must include—
                  (1) A description of the unit area and any geologic and engineering factors upon which you are basing the area;
                  (2) Initial and continuing development obligations (see §§ 3137.40 and 3137.41 of this subpart);
                  (3) The anticipated participating area size and well locations (see § 3137.80(b) of this subpart);
                  (4) A provision that acknowledges BLM's authority to set or modify the quantity, rate, and location of development and production; and
                  (5) A provision that acknowledges the BLM consulted with and provided opportunities for participation in the creation of the unit and a provision that acknowledges that the BLM will consult with and provide opportunities for participation in the expansion of the unit by —
                  (A) The regional corporation, if the unit acreage contains the regional corporation's mineral estate; or
                  (B) The State of Alaska, if the unit acreage contains the state's mineral estate.
                  (6) Any optional terms which are authorized in § 3137.50 of this subpart that you choose to include in the unit agreement.
                  (b) You must include in the unit agreement any additional terms and conditions that result from consultation with BLM. After your initial application, BLM may request additional supporting documentation.
                  [67 FR 17886, Apr. 11, 2002, as amended at 73 FR 6443, Feb. 4, 2008]
                
                
                  § 3137.22
                  What are the size and shape requirements for a unit area?
                  (a) The unit area must—
                  (1) Consist of tracts, each of which must be contiguous to at least one other tract in the unit, that are located so that you can perform operations and production in an efficient and logical manner; and
                  (2) Include at least one NPR-A lease.
                  (b) BLM may limit the size and shape of the unit considering the type, amount and rate of the proposed development and production and the location of the oil or gas.
                
                
                  § 3137.23
                  What must I include in my NPR-A unitization application?
                  Your unitization application to BLM must include—
                  (a) The proposed unit agreement;
                  (b) A map showing the proposed unit area;
                  (c) A list of committed tracts including, for each tract, the—
                  (1) Legal land description and acreage;
                  (2) Names of persons holding record title interest;
                  (3) Names of persons owning operating rights; and
                  (4) Name of the unit operator.
                  (d) A statement certifying—

                  (1) That you invited all owners of oil and gas rights (leased or unleased) and lease interests (record title and operating rights) within the external boundary of the unit area described in the application to join the unit;
                  
                  (2) That there are sufficient tracts committed to the unit agreement to reasonably operate and develop the unit area;
                  (3) The commitment status of all tracts within the area proposed for unitization; and
                  (4) That you accept unit obligations under § 3137.60 of this subpart.
                  (e) Evidence of acceptable bonding;
                  (f) A discussion of reasonably foreseeable and significantly adverse effects on the surface resources of NPR-A and how unit operations may reduce impacts compared to individual lease operations;
                  (g) A discussion of the proposed methodology for allocating production among the committed tracts. If the unit includes non-Federal oil and gas mineral estate, you must explain how the methodology takes into account reservoir heterogeneity and area variation in reservoir producibility; and
                  (h) Other documentation BLM may request. BLM may require additional copies of maps, plats, and other similar exhibits.
                  [67 FR 17886, Apr. 11, 2002, as amended at 73 FR 6444, Feb. 4, 2008]
                
                
                  § 3137.24
                  Why would BLM reject a unit agreement application?
                  BLM will reject a unit agreement application—
                  (a) That does not address all mandatory terms, including those required under § 3137.21(b) of this subpart;
                  (b) If the unit operator—
                  (1) Has an unsatisfactory record of complying with applicable laws, regulations, the terms of any lease or permit, or the requirements of any notice or order; or
                  (2) Is not qualified to operate within NPR-A under applicable laws and regulations;
                  (c) That does not conserve natural resources;
                  (d) That is not in the public interest;
                  (e) That does not comply with any special conditions in effect for any part of the NPR-A that the unit or any lease subject to the unit would affect; or
                  (f) That does not comply with the requirements of this subpart.
                
                
                  § 3137.25
                  How will the parties to the unit know if BLM approves the unit agreement?
                  BLM will notify the unit operator in writing when it approves or disapproves the proposed unit agreement. The unit operator must notify, in writing, all parties to the unit agreement within 30 calendar days after receiving BLM's notice of approval or disapproval.
                
                
                  § 3137.26
                  When is a unit agreement effective?
                  The unit agreement is effective on the date BLM approves it.
                
                
                  § 3137.27
                  What effect do subsequent contracts or obligations have on the unit agreement?
                  No subsequent contract or obligation—
                  (a) Modifies the terms or conditions of the unit agreement; or
                  (b) Relieves the unit operator of any right or obligation under the unit agreement.
                
                
                  § 3137.28
                  What oil and gas resources of committed tracts does the unit agreement include?
                  A unit agreement includes all oil and gas resources of committed tracts unless BLM approves unit agreement terms to the contrary pursuant to § 3137.50 of this subpart.
                
              
              
                Development
                
                  § 3137.40
                  What initial development obligations must I define in a unit agreement?
                  Your unit agreement must define—
                  (a) The number of wells you anticipate will be necessary to assess the reservoir adequately;
                  (b) A primary target for each well;
                  (c) A schedule for starting and completing drilling operations for each well; and
                  (d) The time between starting operations on a well to the start of operations on the next well.
                
                
                  
                  § 3137.41
                  What continuing development obligations must I define in a unit agreement?
                  A unit agreement must provide for submission of supplemental or additional plans of development which obligate the operator to a program of exploration and development (see § 3137.71 of this subpart) that, after completion of the initial obligations —
                  (a) Meets or exceeds the rate of non-unit operations in the vicinity of the unit; and
                  (b) Represents an investment proportionate to the size of the area covered by the unit agreement.
                  [67 FR 17886, Apr. 11, 2002, as amended at 73 FR 6444, Feb. 4, 2008]
                
              
              
                Optional Terms
                
                  § 3137.50
                  What optional terms may I include in a unit agreement?
                  BLM may approve the following optional terms for a unit agreement if they promote additional development or enhanced production potential—
                  (a) Limiting the unit agreement to certain formations and their intervals;
                  (b) Multiple unit operators (see § 3137.51 of this subpart);
                  (c) Allowing modification of the unit agreement terms if less than 100 percent of the parties to the unit agreement (see § 3137.52 of this subpart) agree to the modification; or
                  (d) Other terms that BLM determines will promote the greatest economic recovery of oil and gas consistent with applicable law.
                
                
                  § 3137.51
                  Under what conditions does BLM permit multiple unit operators?
                  BLM permits multiple unit operators only if the unit agreement defines—
                  (a) The conditions under which additional unit operators are acceptable;
                  (b) The responsibilities of the different operators, including obtaining BLM approvals, reporting, paying Federal royalties and conducting operations;
                  (c) Which unit operators are obligated to ensure bond coverage for each NPR-A lease in the unit;
                  (d) The consequences if one or more unit operators defaults. For example, if an operator defaults, the unit agreement would list which unit operators would conduct that operator's operations and ensure bonding of those operations; and
                  (e) Which unit operator is responsible for unit obligations not specifically assigned in the unit agreement.
                
                
                  § 3137.52
                  How may I modify the unit agreement?
                  (a) You may modify a unit agreement if—
                  (1) All current parties to the unit agreement agree to the modification; or
                  (2) You meet the requirements of the modification provision in the unit agreement. The modification provision must identify which parties, and what percentage of those parties, must consent to each type of modification.
                  (b) You must submit to BLM an application for modification. The application must include the following—
                  (1) The operator must certify that the necessary parties have agreed to the modification; and
                  (2) If the unit agreement modification alters the current allocation schedule, you must submit to BLM both a—
                  (i) Description of the new allocation methodology; and
                  (ii) New allocation schedule.
                  (c) A modification is not effective unless BLM approves it. After BLM approves the modification, it is effective retroactively to the date you filed a complete application for modification. However, BLM may approve a different effective date if you request it and provide acceptable justification.
                  (d) BLM will reject modifications that do not comply with BLM regulations or applicable law.
                
              
              
                Unit Agreement Operating Requirements
                
                  § 3137.60
                  As the unit operator, what are my obligations?
                  As the unit operator—
                  (a) You must comply with the terms and conditions of the unit agreement, Federal laws and regulations, lease terms and stipulations, and BLM notices and orders;

                  (b) You must provide to BLM evidence of acceptable bonding. Acceptable bonding means a bond in an amount which is no less than the sum of the individual Federal bonding requirements for each of the NPR-A leases committed to the unit. You may also meet this requirement if you add the unit operator as a principal to lease bonds to reach the required amount; and
                  (c) The bond must be payable to the Secretary of the Interior.
                
                
                  § 3137.61
                  How do I change unit operators?
                  (a) To change unit operators, the new unit operator must submit to BLM—
                  (1) Statements that—
                  (i) It accepts unit obligations; and
                  (ii) The percentage of required interest owners consented to a change of unit operator; and
                  (2) Evidence of acceptable bonding (see § 3137.60(b) of this subpart).
                  (b) The effective date of the change in unit operator is the date BLM approves the new unit operator.
                
                
                  § 3137.62
                  What are my liabilities as a former unit operator?
                  You are responsible for all duties and obligations of the unit agreement that accrued while you were unit operator up to the date BLM approves a new unit operator.
                
                
                  § 3137.63
                  What are my liabilities after BLM approves me as the new unit operator?
                  (a) After BLM approves the change in unit operator, you, as the new unit operator, assume full liability, jointly and severally with the record title and operating rights owners, except as otherwise provided in paragraph (c) of this section and to the extent permitted by law, for—
                  (1) Compliance with the terms and conditions of the unit agreement, Federal laws and regulations, lease terms and stipulations, and BLM notices and orders;
                  (2) Plugging unplugged wells and reclaiming unreclaimed facilities that were installed or used before the effective date of the change in unit operator (this liability is joint and several with the former unit operator); and
                  (3) Those liabilities accruing during the time you are unit operator.
                  (b) Your liability includes, but is not limited to—
                  (1) Rental and royalty payments;
                  (2) Protecting the unit from loss due to drainage as provided in § 3137.64 of this subpart;
                  (3) Well plugging and abandonment;
                  (4) Surface reclamation;
                  (5) All environmental remediation or restoration required by law, regulations, lease terms, or conditions of approval; and
                  (6) Other requirements related to unit operations.
                  (c) Your liability for royalty and other payments on the unit is limited by section 102(a) of the Federal Oil and Gas Royalty Management Act of 1982, as amended (30 U.S.C. 1712(a)).
                
                
                  § 3137.64
                  As a unit operator, what must I do to prevent or compensate for drainage?
                  You must prevent uncompensated drainage of oil and gas from unit land by wells on land not subject to the unit agreement. Permissible means of satisfying the obligation include—

                  (a) Drilling a protective well if it is economically feasible. For this subpart, economically feasible means producing a sufficient quantity of oil or gas from a protective well in the unit for a reasonable profit above the cost of drilling, completing and operating the protective well;
                  (b) Paying compensatory royalty;
                  (c) Forming other agreements, or modifying existing agreements, that allow the tracts committed to the unit agreement to share in production after the effective date of the new or modified agreement; or
                  (d) BLM may require additional measures to prevent uncompensated drainage.
                
              
              
                Development Requirements
                
                  § 3137.70
                  What must I do to meet initial development obligations?
                  (a) To meet initial development obligations by the time specified in your unit agreement you must—
                  (1) Drill the required test well(s) to the primary target;

                  (2) Drill at least one well that meets the productivity criteria (see § 3137.82 of this subpart); or
                  
                  (3) Establish, to BLM's satisfaction, that further drilling to meet the productivity criteria is unwarranted or impracticable.
                  (b) You must certify to BLM that you met initial development obligations no later than 60 calendar days after meeting the obligations. BLM may require you to supply documentation that supports your certification.
                
                
                  § 3137.71
                  What must I do to meet continuing development obligations?
                  (a) Once you meet initial development obligations, you must perform additional development. Work you did before meeting initial development obligations is not continuing development. Continuing development includes the following operations—
                  (1) Drilling, testing, or completing additional wells to the primary target or other unit formations;
                  (2) Drilling or completing additional wells that establish production of oil and gas;
                  (3) Recompleting wells or other operations that establish new unit production; or
                  (4) Drilling existing wells to a deeper target.
                  (b) No later than 90 calendar days after meeting initial development obligations, submit to BLM a plan that describes how you will meet continuing development obligations. You must submit to BLM updated continuing obligation plans as soon as you determine that, for whatever reason, the plan needs amending.
                  (1) If you have drilled a well that meets the productivity criteria, your plan must describe the activities to fully develop the oil and gas field.
                  (2) If you fulfilled your initial development obligations, but did not establish a well that meets the productivity criteria, your plan must describe the further actual or constructive drilling operations you will conduct.
                
                
                  § 3137.72
                  What if reasons beyond my control prevent me from meeting the initial or a continuing development obligation by the time the unit agreement specifies?
                  (a) If reasons beyond your control prevent you from meeting the initial or a continuing development obligation by the time specified in the unit agreement, you may apply to BLM for an extension of time for meeting those obligations. You must submit the request for an extension of time before the date the obligation is due to be met. In the application-
                  (1) State the obligation for which you are requesting an extension;
                  (2) List the reasons beyond your control that prevent you from performing the obligation; and
                  (3) State when you expect the reasons beyond your control to terminate.
                  (b) BLM will grant an extension of time to meet initial or continuing development obligations if we determine that-
                  (1) The extension encourages the greatest ultimate recovery of oil or gas or it is in the interest of conservation; and
                  (2) The reasons beyond your control prevent you from performing the initial or a continuing development obligation.
                  (c) The extension of time for performing the initial or a continuing development obligation will continue for so long as the conditions giving rise to the extension continue to exist.
                
                
                  § 3137.73
                  What will BLM do after I submit a plan to meet continuing development obligations?
                  Within 30 calendar days after receiving your proposed plan, BLM will notify you in writing that we—
                  (a) Approved your plan;
                  (b) Rejected your plan and explain why. This will include an explanation of how you should correct the plan to come into compliance; or
                  (c) Have not acted on the plan, explaining the reasons and when you can expect a final response.
                
                
                  § 3137.74
                  What must I do after BLM approves my continuing development obligations plan?
                  No later than 90 calendar days after BLM's approval of your plan submitted under 3137.71(b), you must certify to BLM that you started operations to fulfill your continuing development obligations. BLM may require you to—
                  (a) Supply documentation to support your certification; and
                  (b) Submit periodic reports that demonstrate continuing development.
                
                
                  
                  § 3137.75
                  May I perform additional development outside established participating areas to fulfill continuing development obligations?
                  You may perform additional development either within or outside a participating area, depending on the terms of the unit agreement.
                
                
                  § 3137.76
                  What happens if I do not meet a continuing development obligation?
                  (a) After you establish a participating area, if you do not meet a continuing development obligation and BLM has not granted you an extension of time to meet the obligation, the unit contracts. This means that—
                  (1) All areas within the unit that do not have participating areas established are eliminated from the unit. Any eliminated areas are subject to their original lease terms; and
                  (2) Only established participating areas, whether they are actually producing or not, remain in the unit.
                  (b) Units contract effective the first day of the month after the date on which the unit agreement required the continuing development obligations to begin.

                  (c) If you do not meet a continuing development obligation before you establish a participating area, the unit terminates (see § 3137.132 of this subpart).
                
              
              
                Participating Areas
                
                  § 3137.80
                  What are participating areas and how do they relate to the unit agreement?
                  (a) Participating areas are those committed tracts or portions of those committed tracts within the unit area that are proven to be productive by a well meeting the productivity criteria specified in the unit agreement.
                  (b) You must include a description of the anticipated participating area(s) size in the unit agreement for planning purposes to aid in the mitigation of reasonably foreseeable and significantly adverse effects on NPR-A surface resources. The unit agreement must define the proposed participating areas. Your proposed participating area may be limited to separate producible intervals or areas.
                  (c) At the time you meet the productivity criteria discussed in § 3137.82 of this subpart, you must delineate those participating areas.
                  [67 FR 17886, Apr. 11, 2002, as amended at 73 FR 6444, Feb. 4, 2008]
                
                
                  § 3137.81
                  What is the function of a participating area?
                  (a) The function of a participating area is to allocate production to each committed tract within a participating area. The BLM will allocate production for royalty purposes to each committed tract within the participating area using the allocation methodology agreed to in the unit agreement (see § 3137.23(g) of this subpart).
                  (b) For exploratory and primary recovery operations, BLM will consider gas cycling and pressure maintenance wells when establishing participating area boundaries.
                  (c) For secondary and tertiary recovery operations, BLM will consider all wells that contribute to production when establishing participating area boundaries.
                  [67 FR 17886, Apr. 11, 2002, as amended at 73 FR 6444, Feb. 4, 2008]
                
                
                  § 3137.82
                  What are productivity criteria?
                  (a) Productivity criteria are characteristics of a unit well that warrant including a defined area surrounding the well in a participating area. The unit agreement must define these criteria for each separate producible interval. You must be able to determine whether you meet the criteria when the well is drilled and you complete well testing, after a reasonable period of time to analyze new data.
                  (b) To meet the productivity criteria, the well must indicate future production potential sufficient to pay for the costs of drilling, completing, and operating the well on a unit basis.

                  (c) BLM will consider wells that contribute to unit production (e.g., pressure maintenance, gas cycling) when setting the participating area boundaries as provided in § 3137.81(b) and (c) of this subpart.
                
                
                  
                  § 3137.83
                  What establishes a participating area?
                  The first well you drill meeting the productivity criteria after the unit agreement is formed establishes an initial participating area. When you establish an initial participating area, lands that contain previously existing wells in the unit meeting the productivity criteria (see § 3137.82 of this subpart), will—
                  (a) Be added to that initial participating area as a revision, if the well is completed in the same producible interval; or
                  (b) Become a separate participating area, if the well is completed in a different producible interval (see also § 3137.88 of this subpart for wells that do not meet the productivity criteria).
                
                
                  § 3137.84
                  What must I submit to BLM to establish a new participating area, or modify an existing participating area?
                  To establish a new participating area or modify an existing participating area, you must submit to BLM a—
                  (a) Statement that—
                  (1) The well meets the productivity criteria (see § 3137.82 of this subpart), necessary to establish a new participating area. You must submit information supporting your statement; or
                  (2) Explains the reasons for modifying an existing participating area. You must submit information supporting your explanation;
                  (b) Map showing the new or revised participating area and acreage; and
                  (c) Schedule that establishes the production allocation for each NPR-A lease or tract, and each record title holder and operating rights owner in the participating area. You must submit a separate allocation schedule for each participating area.
                
                
                  § 3137.85
                  What is the effective date of a participating area?
                  (a) The effective date of an initial participating area is the first day of the month in which you complete a well meeting the productivity criteria, but no earlier than the effective date of the unit.
                  (b) The effective date of a modified participating area or modified allocation schedule is the earlier of the first day of the month in which you file the proposal for a modification or such other effective date as may be provided for in the unit agreement and approved by the BLM, but no earlier than the effective date of the unit.
                  [67 FR 17886, Apr. 11, 2002, as amended at 73 FR 6444, Feb. 4, 2008]
                
                
                  § 3137.86
                  What happens to a participating area when I obtain new information demonstrating that the participating area should be larger or smaller than previously determined?
                  (a) If you obtain new information demonstrating that the participating area should be larger than BLM previously determined, within 60 calendar days of obtaining the information, you must—
                  (1) File a statement, map and revised production allocation schedule under § 3137.84 of this subpart requesting addition to the participating area of all committed tracts or portions of committed tracts in the unit area that meet the productivity criteria;
                  (2) If the proposed expanded participating area is outside the existing unit boundaries, invite all owners of oil and gas rights (leased or unleased) and lease interests (record title and operating rights) in such additional land to join the unit. If the owners of oil and gas rights in any tract of such land join the unit, you must submit to BLM—
                  (i) An application to enlarge the unit to include the expanded area;
                  (ii) A map showing the expanded area of the unit and the information with respect to each additional committed tract you proposed to add to the unit specified in § 3137.23(c) of this subpart; and
                  (iii) A revised allocation schedule; and

                  (3) If any additional committed tract or tracts are added to the unit under paragraph (a)(2) of this section, you must file a statement, map and revised production allocation schedule under § 3137.84 of this subpart requesting addition to the participating area of all such committed tracts or portions of such committed tracts in the unit area meeting the productivity criteria.
                  
                  (b) If you obtain information demonstrating that the participating area should be smaller than previously determined, within 60 calendar days of obtaining the information, you must file a statement, map and revised production allocation schedule under § 3137.84 of this subpart requesting removal from the participating area of all land that does not meet the productivity criteria.
                
                
                  § 3137.87
                  What must I do if there are unleased Federal tracts in a participating area?
                  If there are unleased Federal tracts in a participating area, you must—
                  (a) Include the unleased Federal tracts in the participating area, even though BLM will not share in unit costs;
                  (b) Allocate production for royalty purposes as if the unleased Federal tracts were leased and committed to the unit agreement under § 3137.100 of this subpart;
                  (c) Admit Federal tracts leased after the effective date of the unit agreement into the unit agreement on the date the lease is effective; and
                  (d) Submit to BLM revised maps, a list of committed leases, and allocation schedules that reflect the commitment of the newly leased Federal tracts to the unit.
                
                
                  § 3137.88
                  What happens when a well outside a participating area does not meet the productivity criteria?
                  If a well outside any of the established participating area(s) does not meet the productivity criteria, all operations on that well are non-unit operations and we will not revise the participating area. You must notify BLM within 60 calendar days after you determine a well does not meet the productivity criteria. You must conduct non-unit operations under the terms of the underlying lease or other federally-approved cooperative oil and gas agreements.
                
                
                  § 3137.89
                  How does production allocation occur from wells that do not meet the productivity criteria?
                  (a) If a well that does not meet the productivity criteria was drilled before the unit was formed, the production is allocated on a lease or other federally-approved oil and gas agreement basis. You must pay and report the royalties from any such well either as specified in the underlying lease or other federally-approved oil and gas agreements.
                  (b) If you drilled a well after the unit was formed and the well is completed within an existing participating area, the production becomes a part of that participating area production even if it does not meet the productivity criteria. BLM may require the participating area to be revised under § 3137.84 of this subpart.
                  (c) If a well not meeting the productivity criteria is outside a participating area, the production is allocated as provided in paragraph (a) of this section.
                
                
                  § 3137.90
                  Who must operate wells that do not meet the productivity criteria?
                  (a) If a well not meeting the productivity criteria was drilled before the unit was formed and is not included in the participating area, the operator of the well at the time the unit was formed may continue as operator.
                  (b) As unit operator, you must continue to operate wells drilled after unit formation not meeting the productivity criteria unless BLM approves a change in the designation of operator for those wells.
                
                
                  § 3137.91
                  When will BLM allow a well previously determined to be a non-unit well to be used in establishing or modifying a PA?
                  If you, as the unit operator, complete sufficient work so that a well BLM previously determined to be a non-unit well now meets the productivity criteria, you must demonstrate this to BLM within 60 calendar days after you determine that the well meets the productivity criteria. You must then modify an existing participating area or establish a new participating area (see § 3137.84 of this subpart).
                
                
                  § 3137.92
                  When does a participating area terminate?

                  (a) After contraction under § 3137.76 of this subpart, a participating area terminates 60 calendar days after BLM notifies you that there is insufficient production to meet the operating costs of that production, unless you show that within 60 calendar days after BLM's notification—
                  (1) Your operations to restore or establish new production are in progress; and
                  (2) You are diligently pursuing oil or gas production.
                  (b) If you demonstrate to BLM that reasons beyond your control prevent you, despite reasonable diligence, from meeting the requirements in paragraphs (a)(1) and (a)(2) of this section within 60 calendar days after BLM notifies you that there is insufficient production to meet the operating costs of that production, BLM will extend the period of time to start those operations.
                
              
              
                Production Allocation
                
                  § 3137.100
                  How must I allocate production to the United States when a participating area includes unleased Federal lands?

                  (a) When a participating area includes unleased Federal lands, you must allocate production as if the unleased Federal lands were leased and committed to the unit agreement (see §§ 3137.80 and 3137.81 of this subpart). The obligation to pay royalty for production attributable to unleased Federal lands accrues from the later of the date the—
                  (1) Committed leases in the participating area that includes unleased Federal lands receive a production allocation; or
                  (2) Previously leased tracts within the participating area become unleased.
                  (b) The royalty rate applicable to production allocated to unleased Federal lands is the greater of 121/2 percent or the highest royalty rate for any lease committed to the unit.
                  (c) The value of the production must be determined under the Minerals Management Service's oil and gas product value regulations at 30 CFR part 206.
                
              
              
                Obligations and Extensions
                
                  § 3137.110
                  Do the terms and conditions of a unit agreement modify Federal lease stipulations?
                  A unit agreement does not modify Federal lease stipulations.
                
                
                  § 3137.111
                  When will BLM extend the primary term of all leases committed to a unit agreement or renew all leases committed to a unit agreement?
                  If the unit operator requests it, the BLM will extend the primary term of all NPR-A leases committed to a unit agreement or renew the leases committed to a unit agreement if any committed lease within the unit is extended or renewed under § 3135.1-5 or § 3135.1-6. If the BLM approves a lease renewal under § 3135.1-6(b), the BLM will require a renewal fee of $100 per acre for each lease in the unit that is renewed.
                  [73 FR 6444, Feb. 4, 2008]
                
                
                  § 3137.112
                  What happens if I am prevented from performing actual or constructive drilling or reworking operations?
                  (a) If you demonstrate to BLM that reasons beyond your control prevent you, despite reasonable diligence, from starting actual or constructive drilling, reworking, or completing operations, BLM will extend all committed NPR-A leases as if you were performing constructive or actual drilling or reworking operations. You are limited to two extensions under this section.
                  (b) You must resume actual or constructive drilling or reworking operations when conditions permit. If you do not resume operations—
                  (1) BLM will cancel the extension; and
                  (2) The unit terminates (see § 3137.131 of this subpart).
                
              
              
                Change in Ownership
                
                  § 3137.120
                  As a transferee of an interest in a unitized NPR-A lease, am I subject to the terms and conditions of the unit agreement?
                  As a transferee of an interest in an NPR-A lease that is included in a unit agreement, you are subject to the terms and conditions of the unit agreement.
                
              
              
                
                Unit Termination
                
                  § 3137.130
                  Under what circumstances will BLM approve a voluntary termination of the unit?
                  BLM will approve the voluntary termination of the unit at any time—
                  (a) Before the unit operator discovers production sufficient to establish a participating area; and
                  (b) The unit operator submits to BLM certification that at least 75 percent of the operating rights owners in the unit agreement, on a surface acreage basis, agree to the termination.
                
                
                  § 3137.131
                  What happens if the unit terminated before the unit operator met the initial development obligations?
                  If the unit terminated before the unit operator met the initial development obligations, BLM's approval of the unit agreement is revoked. You, as lessee, forfeit all further benefits, including extensions and suspensions, granted any NPR-A lease because of having been committed to the unit. Any lease that the BLM extended because of being committed to the unit would expire unless it had been granted an extension or renewal under § 3135.1-5 or § 3135.1-6.
                  [67 FR 17886, Apr. 11, 2002, as amended at 73 FR 6444, Feb. 4, 2008]
                
                
                  § 3137.132
                  What if I do not meet a continuing development obligation before I establish any participating area in the unit?
                  If you do not meet a continuing development obligation before you establish any participating area, the unit terminates automatically. Termination is effective the day after you did not meet a continuing development obligation.
                
                
                  § 3137.133
                  After participating areas are established, when does the unit terminate?
                  After participating areas are established, the unit terminates when the last participating area of the unit terminates (see § 3137.92 of this subpart).
                
                
                  § 3137.134
                  What happens to committed leases if the unit terminates?
                  (a) If the unit terminates, all committed NPR-A leases return to individual lease status and are subject to their original provisions.
                  (b) An NPR-A lease that has completed its primary term on or before the date the unit terminates will expire unless it is granted an extension or renewal under § 3135.1-5 or § 3135.1-6.
                  [67 FR 17886, Apr. 11, 2002, as amended at 73 FR 6444, Feb. 4, 2008]
                
                
                  § 3137.135
                  What are the unit operator's obligations after unit termination?
                  Within three months after unit termination, the unit operator must submit to BLM for approval a plan and schedule for mitigating the impacts resulting from unit operations. The plan must describe in detail planned plugging and abandonment and surface restoration operations. The unit operator must then comply with the BLM-approved plan and schedule.
                
              
              
                Appeals
                
                  § 3137.150
                  How do I appeal a decision that BLM issues under this subpart?
                  (a) You may file for a State Director Review (SDR) of a decision BLM issues under this subpart. Part 3160, subpart 3165 of this title contains regulations on SDR; or
                  (b) If you are adversely affected by a BLM decision under this subpart you may directly appeal the decision under parts 4 and 1840 of this title.
                
              
            
            
              Subpart 3138—Subsurface Storage Agreements in the National Petroleum Reserve-Alaska (NPR-A)
              
                Source:
                67 FR 17893, Apr. 11, 2002, unless otherwise noted.
              
              
                § 3138.10
                When will BLM enter into a subsurface storage agreement in NPR-A covering federally-owned lands?

                BLM will enter into a subsurface storage agreement in NPR-A covering federally-owned lands to allow you to use either leased or unleased federally-owned lands for the subsurface storage of oil and gas, whether or not the oil or gas you intend to store is produced from federally-owned lands, if you demonstrate that storage is necessary to—
                (a) Avoid waste; or
                (b) Promote conservation of natural resources.
              
              
                § 3138.11
                How do I apply for a subsurface storage agreement?
                (a) You must submit an application to BLM for a subsurface storage agreement that includes—
                (1) The reason for forming a subsurface storage agreement;
                (2) A description of the area you plan to include in the subsurface storage agreement;
                (3) A description of the formation you plan to use for storage;
                (4) The proposed storage fees or rentals. The fees or rentals must be based on the value of the subsurface storage, injection, and withdrawal volumes, and rental income or other income generated by the operator for letting or subletting the storage facilities;
                (5) The payment of royalty for native oil or gas (oil or gas that exists in the formation before injection and that is produced when the stored oil or gas is withdrawn);
                (6) A description of how often and under what circumstances you and BLM intend to renegotiate fees and payments;
                (7) The proposed effective date and term of the subsurface storage agreement;
                (8) Certification that all owners of mineral rights (leased or unleased) and lease interests have consented to the gas storage agreement in writing;
                (9) An ownership schedule showing lease or land status;
                (10) A schedule showing the participation factor for all parties to the subsurface storage agreement; and
                (11) Supporting data (geologic maps showing the storage formation, reservoir data, etc.) demonstrating the capability of the reservoir for storage.
                (b) BLM will negotiate the terms of a subsurface storage agreement with you, including bonding, and reservoir management.
                (c) BLM may request documentation in addition to that which you provide under paragraph (a) of this section.
              
              
                § 3138.12
                What must I pay for storage?
                You must pay any combination of storage fees, rentals, or royalties to which you and BLM agree. The royalty you pay on production of native oil and gas from leased lands will be the royalty required by the underlying lease(s).
              
            
          
          
            Pt. 3140
            PART 3140—LEASING IN SPECIAL TAR SAND AREAS
            
              
                Subpart 3140—Conversion of Existing Oil and Gas Leases and Valid Claims Based on Mineral Locations
                Sec.
                3140.0-1
                Purpose.
                3140.0-3
                Authority.
                3140.0-5
                Definitions.
                3140.1
                General provisions.
                3140.1-1
                Existing rights.
                3140.1-2
                Notice of intent to convert.
                3140.1-3
                Exploration plans.
                3140.1-4
                Other provisions.
                3140.2
                Applications.
                3140.2-1
                Forms.
                3140.2-2
                Who may apply.
                3140.2-3
                Application requirements.
                3140.3
                Time limitations.
                3140.3-1
                Conversion applications.
                3140.3-2
                Action on an application.
                3140.4
                Conversion.
                3140.4-1
                Approval of plan of operations (and unit and operating agreements).
                3140.4-2
                Issuance of the combined hydrocarbon lease.
                3140.5
                Duration of the lease.
                3140.6
                Use of additional lands.
                3140.7
                Lands within the National Park System.
              
              
                Subpart 3141—Leasing in Special Tar Sand Areas
                3141.0-1
                Purpose.
                3141.0-3
                Authority.
                3141.0-5
                Definitions.
                3141.0-8
                Effect of existing regulations.
                3141.1
                General.
                3141.2
                Prelease exploration within Special Tar Sand Areas.
                3141.2-1
                Geophysical exploration.
                3141.2-2
                Exploration licenses.
                3141.3
                Land use plans.
                3141.4
                Consultation.
                3141.4-1
                Consultation with the Governor.
                3141.4-2
                Consultation with others.
                3141.5
                Leasing procedures.
                3141.5-1
                Economic evaluation.
                3141.5-2
                Term of lease.
                3141.5-3
                Royalties and rentals.
                3141.5-4
                Lease size.
                3141.5-5
                Dating of lease.
                
                3141.6
                Sale procedures.
                3141.6-1
                Initiation of competitive lease offering.
                3141.6-2
                Publication of a notice of competitive lease offering.
                3141.6-3
                Conduct of sales.
                3141.6-4
                Qualifications.
                3141.6-5
                Fair market value for combined hydrocarbon leases.
                3141.6-6
                Rejection of bid.
                3141.6-7
                Consideration of next highest bid.
                3141.7
                Award of lease.
              
              
                Subpart 3142—Paying Quantities/Diligent Development for Combined Hydrocarbon Leases
                3142.0-1
                Purpose.
                3142.0-3
                Authority.
                3142.0-5
                Definitions.
                3142.1
                Diligent development.
                3142.2
                Minimum production levels.
                3142.2-1
                Minimum production schedule.
                3142.2-2
                Advance royalties in lieu of production.
                3142.3
                Expiration.
              
            
            
              Authority:
              30 U.S.C. 181 et seq.; 30 U.S.C. 351-359; 95 Stat. 1070; 43 U.S.C. 1701 et seq.; the Energy Policy Act of 2005 (Pub. L. 109-58), unless otherwise noted.
            
            
              Subpart 3140—Conversion of Existing Oil and Gas Leases and Valid Claims Based on Mineral Locations
              
                Source:
                47 FR 22478, May 24, 1982, unless otherwise noted.
              
              
                § 3140.0-1
                Purpose.
                The purpose of this subpart is to provide for the conversion of existing oil and gas leases and valid claims based on mineral locations within Special Tar Sand Areas to combined hydrocarbon leases.
              
              
                § 3140.0-3
                Authority.

                These regulations are issued under the authority of the Mineral Lands Leasing Act of February 25, 1920 (30 U.S.C. 181 et seq.), the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.), and the Combined Hydrocarbon Leasing Act of 1981 (Pub. L. 97-78).
              
              
                § 3140.0-5
                Definitions.
                As used in this subpart, the term:
                (a) Combined hydrocarbon lease means a lease issued in a Special Tar Sand Area for the removal of gas and nongaseous hydrocarbon substances other than coal, oil shale or gilsonite.
                (b) A complete plan of operations means a plan of operations that is in substantial compliance with the information requirements of 43 CFR 3592 for both exploration plans and mining plans, as well as any additional information required in this part and under 43 CFR 3593, as may be appropriate.
                (c) Special Tar Sand Area means an area designated by the Department of the Interior's orders of November 20, 1980 (45 FR 76800), and January 21, 1981 (46 FR 6077) referred to in those orders as Designated Tar Sand Areas, as containing substantial deposits of tar sand.
                (d) Owner of an oil and gas lease means all of the record title holders of an oil gas lease.
                (e) Owner of a valid claim based on a mineral location means all parties appearing on the title records recognized as official under State law as having the right to sell or transfer any part of the mining claim, which was located within a Special Tar Sand Area prior to January 21, 1926, for any hydrocarbon resource, except coal, oil shale or gilsonite, leasable under the Combined Hydrocarbon Leasing Act.
                (f) Unitization means unitization as that term is defined in 43 CFR part 3180.
                [47 FR 22478, May 24, 1982, as amended at 55 FR 12351, Apr. 3, 1990; 70 FR 58614, Oct. 7, 2005]
              
              
                § 3140.1
                General provisions.
              
              
                § 3140.1-1
                Existing rights.
                (a) The owner of an oil and gas lease issued prior to November 16, 1981, or the owner of a valid claim based on a mineral location situated within a Special Tar Sand Area may convert that portion of the lease or claim so situated to a combined hydrocarbon lease, provided that such conversion is consistent with the provisions of this subpart.

                (b) Owners of oil and gas leases in Special Tar Sand Areas who elect not to convert their leases to a combined hydrocarbon lease do not acquire the rights to any hydrocarbon resource except oil and gas as those terms were defined prior to the enactment of the Combined Hydrocarbon Leasing Act of 1981. The failure to file an application to convert a valid claim based on a mineral location within the time herein provided shall have no effect on the validity of the mining claim nor the right to maintain that claim.
              
              
                § 3140.1-2
                Notice of intent to convert.
                (a) Owners of oil and gas leases in Special Tar Sand Areas which are scheduled to expire prior to the effective date of these regulations or within 6 months thereafter, may preserve the right to convert their leases to combined hydrocarbon leases by filing a Notice of Intent to Convert with the State Director, Utah State Office, Bureau of Land Management, 136 E. South Temple, Salt Lake City, Utah 84111.
                (b) A letter, submitted by the lessee, notifying the Bureau of Land Management of the lessee's intention to submit a plan of operations shall constitute a notice of intent to convert a lease. The Notice of Intent shall contain the lease number.
                (c) The Notice of Intent shall be filed prior to the expiration date of the lease. The notice shall preserve the lessee's conversion rights only for a period ending 6 months after the effective date of this subpart.
              
              
                § 3140.1-3
                Exploration plans.
                (a) The authorized officer may grant permission to holders of existing oil and gas leases to gather information to develop, perfect, complete or amend a plan of operations required for conversion upon the approval of the authorized officer of an exploration plan developed in accordance with 43 CFR 3592.1.
                (b) The approval of an exploration plan in units of the National Park System requires the consent of the Regional Director of the National Park Service in accordance with § 3140.7 of this title.
                (c) The filing of an exploration plan alone shall be insufficient to meet the requirements of a complete plan of operations as set forth in § 3140.2-3 of this title.
                [47 FR 22478, May 24, 1982, as amended at 55 FR 12351, Apr. 3, 1990]
              
              
                § 3140.1-4
                Other provisions.
                (a) A combined hydrocarbon lease shall be for no more than 5,760 acres. Acreage held under a combined hydrocarbon lease in a Special Tar Sand Area is not chargeable to State oil and gas limitations allowable in § 3101.2 of this title.
                (b) The rental rate for a combined hydrocarbon lease shall be $2 per acre per year and shall be payable annually in advance.
                (c)(1) The royalty rate for a combined hydrocarbon lease converted from an oil and gas lease shall be that provided for in the original oil and gas lease.
                (2) The royalty rate for a combined hydrocarbon lease converted from a valid claim based on a mineral location shall be 121/2 percent.
                (3) A reduction of royalties may be granted either as provided in § 3103.4 of this title or, at the request of the lessee and upon a review of information provided by the lessee, prior to commencement of commercial operations if the purpose of the request is to promote development and the maximum production of tar sand.
                (d)(1) Existing oil and gas leases and valid claims based on mineral locations may be unitized prior to or after the lease or claim has been converted to a combined hydrocarbon lease. The requirements of 43 CFR part 3180 shall provide the procedures and general guidelines for unitization of combined hydrocarbon leases. For leases within units of the National Park System, unitization requires the consent of the Regional Director of the National Park Service in accordance with § 3140.4-1(b) of this title.

                (2) If the plan of operations submitted for conversion is designed to cover a unit, a fully executed unit agreement shall be approved before the plan of operations applicable to the unit may be approved under § 3140.2 of this title. The proposed plan of operations and the proposed unit agreement may be reviewed concurrently. The approved unit agreement shall be effective after the leases or claims subject to it are converted to combined hydrocarbon leases. The plan of operations shall explain how and when each lease included in the unit operation will be developed.
                
                (e) Except as provided for in this subpart, the regulations set out in part 3100 of this title are applicable, as appropriate, to all combined hydrocarbon leases issued under this subpart.
                [47 FR 22478, May 24, 1982, as amended at 48 FR 33682, July 22, 1983; 55 FR 12351, Apr. 3, 1990; 61 FR 4752, Feb. 8, 1996; 70 FR 58614, Oct. 7, 2005]
              
              
                § 3140.2
                Applications.
              
              
                § 3140.2-1
                Forms.
                No special form is required for a conversion application.
              
              
                § 3140.2-2
                Who may apply.
                Only owners of oil and gas leases issued within Special Tar Sands Areas, on or before November 16, 1981, and owners of valid claims based on mineral locations within Special Tar Sands Areas, are eligible to convert leases or claims to combined hydrocarbon leases in Special Tar Sands Areas.
                [55 FR 12351, Apr. 3, 1990]
              
              
                § 3140.2-3
                Application requirements.
                (a) The applicant shall submit to the State Director, Utah State Office of the Bureau of Land Management, a written request for a combined hydrocarbon lease signed by the owner of the lease or valid claim which shall be accompanied by 3 copies of a plan of operations which shall meet the requirements of 43 CFR 3592.1 and which shall provide for reasonable protection of the environment and diligent development of the resources requiring enhanced recovery methods of development or mining.
                (b) A plan of operations may be modified or amended before or after conversion of a lease or valid claim to reflect changes in technology, slippages in schedule beyond the control of the lessee, new information about the resource or the economic or environmental aspects of its development, changes to or initiation of applicable unit agreements or for other purposes. To obtain approval of a modification or amended plan, the applicant shall submit a written statement of the proposed changes or supplements and the justification for the changes proposed. Any modifications shall be in accordance with 43 CFR 3592.1(c). The approval of the modification or amendment is the responsibility of the authorized officer. Changes or modification to the plan of operations shall have no effect on the primary term of the lease. The authorized officer shall, prior to approving any amendment or modification, review the modification or amendment with the appropriate surface management agency. For leases within units of the National Park System, no amendment or modification shall be approved without the consent of the Regional Director of the National Park Service in accordance with § 3140.7 of this title.
                (c) The plan of operations may be for a single existing oil and gas lease or valid claim or for an area of proposed unit operation.
                (d) The plan of operations shall identify by lease number all Federal oil and gas leases proposed for conversion and identify valid claims proposed for conversion by the recordation number of the mining claim.
                (e) The plan of operations shall include any proposed designation of operator or proposed operating agreement.
                (f) The plan of operations may include an exploration phase, if necessary, but it shall include a development phase. Such a plan can be approved even though it may indicate work under the exploration phase is necessary to perfect the proposed plan for the development phase as long as the overall plan demonstrates reasonable protection of the environment and diligent development of the resources requiring enhanced recovery methods of mining.
                (g)(1) Upon determination that the plan of operations is complete, the authorized officer shall suspend the term of the Federal oil and gas lease(s) as of the date that the complete plan was filed until the plan is finally approved or rejected. Only the term of the oil and gas lease shall be suspended, not any operation and production requirements thereunder.

                (2) If the authorized officer determines that the plan of operations is not complete, the applicant shall be notified that the plan is subject to rejection if not completed within the period specified in the notice.
                
                (3) The authorized officer may request additional data after the plan of operations has been determined to be complete. This request for additional information shall have no effect on the suspension of the running of the oil and gas lease.
                [47 FR 22478, May 24, 1982, as amended at 55 FR 12351, Apr. 3, 1990]
              
              
                § 3140.3
                Time limitations.
              
              
                § 3140.3-1
                Conversion applications.
                A plan of operations to convert an existing oil and gas lease or valid claim based on a mineral location to a combined hydrocarbon lease shall be filed on or before November 15, 1983, or prior to the expiration of the oil and gas lease, whichever is earlier, except as provided in § 3140.1-2 of this title.
              
              
                § 3140.3-2
                Action on an application.
                The authorized officer shall take action on an application for conversion within 15 months of receipt of a proposed plan of operations.
                [47 FR 22478, May 24, 1982, as amended at 55 FR 12351, Apr. 3, 1990]
              
              
                § 3140.4
                Conversion.
              
              
                § 3140.4-1
                Approval of plan of operations (and unit and operating agreements).
                (a) The owner of an oil and gas lease, or the owner of a valid claim based on a mineral location shall have such lease or claim converted to a combined hydrocarbon lease when the plan of operations, filed under § 3140.2 of this title, is deemed acceptable and is approved by the authorized officer.
                (b) The conversion of a lease within a unit of the National Park System shall be approved only with the consent of the Regional Director of the National Park Service in accordance with § 3140.7 of this title.
                (c) A plan of operations may not be approved in part but may be approved where it contains an appropriately staged plan of exploration and development operations.
                [47 FR 22478, May 24, 1982, as amended at 55 FR 12351, Apr. 3, 1990]
              
              
                § 3140.4-2
                Issuance of the combined hydrocarbon lease.
                (a) After a plan of operations is found acceptable, and is approved, the authorized officer shall prepare and submit to the owner, for execution, a combined hydrocarbon lease containing all appropriate terms and conditions, including any necessary stipulations that were part of the oil and gas lease being converted, as well as any additional stipulations, such as those required to ensure compliance with the plan of operations.
                (b) The authorized officer shall not sign the combined hydrocarbon lease until it has been executed by the conversion applicant and the lease or claim to be converted has been formally relinquished to the United States.
                (c) The effective date of the combined hydrocarbon lease shall be the first day of the month following the date that the authorized officer signs the lease.
                (d)(1) Except to the extent that any such lease would exceed 5,210 acres, the authorized officer may issue, upon the request of the applicant, 1 combined hydrocarbon lease to cover contiguous oil and gas leases or valid claims based on mineral locations which have been approved for conversion.
                (2) To the extent necessary to promote the development of the resource, the authorized officer may issue, upon the request of the applicant, one combined hydrocarbon lease that does not exceed 5,760 acres, which shall be as nearly compact as possible, to cover non-contiguous oil and gas leases or valid claims which have been approved for conversion.
                [47 FR 22478, May 24, 1982, as amended at 70 FR 58614, Oct. 7, 2005]
              
              
                § 3140.5
                Duration of the lease.
                A combined hydrocarbon lease shall be for a primary term of 10 years and for so long thereafter as oil or gas is produced in paying quantities.
              
              
                § 3140.6
                Use of additional lands.

                (a) The authorized officer may noncompetitively lease additional lands for ancillary facilities in a Special Tar Sand Area that are needed to support any operations necessary for the recovery of tar sand. Such uses include, but are not limited to, mill site or waste disposal. Application for a lease or permit to use additional lands shall be filed under the provisions of part 2920 of this title with the proper BLM office having jurisdiction of the lands. The application for additional lands may be filed at the time a plan of operations is filed.
                (b) A lease for the use of additional lands shall not be issued when the use can be authorized under parts 2800 and 2880 of this title. Such uses include, but are not limited to, reservoirs, pipelines, electrical generation systems, transmission lines, roads, and railroads.
                (c) Within units of the National Park System, permits or leases for additional lands shall only be issued by the National Park Service. Applications for such permits or leases shall be filed with the Regional Director of the National Park Service.
              
              
                § 3140.7
                Lands within the National Park System.
                Conversions of existing oil and gas leases and valid claims based on mineral locations to combined hydrocarbon leases within units of the National Park System shall be allowed only where mineral leasing is permitted by law and where the lands covered by the lease or claim proposed for conversion are open to mineral resource disposition in accordance with any applicable minerals management plan. (See 43 CFR 3100.0-3 (g)(4)). In order to consent to any conversion or any subsequent development under a combined hydrocarbon lease requiring further approval, the Regional Director of the National Park Service shall find that there will be no resulting significant adverse impacts on the resources and administration of such areas or on other contiguous units of the National Park System in accordance with § 3109.2(b) of this title.
                [47 FR 22478, May 24, 1982, as amended at 48 FR 33682, July 22, 1983; 55 FR 12351, Apr. 3, 1990]
              
            
            
              Subpart 3141—Leasing in Special Tar Sand Areas
              
                Source:
                48 FR 7422, Feb. 18, 1983, unless otherwise noted.
              
              
                Note:

                The information collection requirements contained in 43 CFR subpart 3141 do not require approval by the Office of Management and Budget under 44 U.S.C. 3501 et seq. because there are fewer than 10 respondents annually.
              
              
                § 3141.0-1
                Purpose.
                The purpose of this subpart is to provide for the competitive leasing of lands and issuance of Combined Hydrocarbon Leases, Oil and Gas Leases, or Tar Sand Leases within special tar sand areas.
                [70 FR 58614, Oct. 7, 2005]
              
              
                § 3141.0-3
                Authority.

                The regulations in this subpart are issued under the authority of the Mineral Leasing Act of February 25, 1920 (30 U.S.C. 181 et seq.), the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.), the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), the Combined Hydrocarbon Leasing Act of 1981 (95 Stat. 1070), and the Energy Policy Act of 2005 (Pub. L. 109-58).
                [70 FR 58615, Oct. 7, 2005]
              
              
                § 3141.0-5
                Definitions.
                As used in this subpart, the term:
                (a) Combined hydrocarbon lease means a lease issued in a Special Tar Sand Area for the removal of any gas and nongaseous hydrocarbon substance other than coal, oil shale or gilsonite.
                (b) For purposes of this subpart, “oil and gas lease” means a lease issued in a Special Tar Sand Area for the exploration and development of oil and gas resources other than tar sand.
                (c) Tar sand lease means a lease issued in a Special Tar Sand area exclusively for the exploration for and extraction of tar sand.
                (d) Special Tar Sand Area means an area designated by the Department of the Interior's Orders of November 20, 1980 (45 FR 76800), and January 21, 1981 (46 FR 6077), and referred to in those orders as Designated Tar Sand Areas, as containing substantial deposits of tar and sand.
                (e) Tar sand means any consolidated or unconsolidated rock (other than coal, oil shale or gilsonite) that either: (1) Contains a hydrocarbonaceous material with a gas-free viscosity, at original reservoir temperature greater than 10,000 centipoise, or (2) contains a hydrocarbonaceous material and is produced by mining or quarrying.
                [47 FR 22478, May 24, 1982, as amended at 70 FR 58615, Oct. 7, 2005; 71 FR 28779, May 18, 2006]
              
              
                § 3141.0-8
                Other Applicable Regulations.
                (a) Combined hydrocarbon leases. (1) The following provisions of part 3100 of this title, as they relate to competitive leasing, apply to the issuance and administration of combined hydrocarbon leases issued under this part.
                (i) All of subpart 3100, with the exception of § 3100.3-2;
                (ii) The following sections of subpart 3101: §§ 3101.1-1, 3101.2-1, 3101.2-2, 3101.2-4, 3101.2-5, 3101.7-1, 3101.7-2, and 3101.7-3;
                (iii) All of subpart 3102;
                (iv) All of subpart 3103, with the exception of §§ 3103.2-1, those portions of 3103.2-2 dealing with noncompetitive leases, and 3103.3-1 (a), (b), and (c);
                (v) All of subpart 3104;
                (vi) All of subpart 3105;
                (vii) All of subpart 3106, with the exception of § 3106.1 (c);
                (viii) All of subpart 3107, with the exception of § 3107.7;
                (ix) All of subpart 3108; and
                (x) All of subpart 3109, with special emphasis on § 3109.2 (b).
                (2) Prior to commencement of operations, the lessee shall develop either a plan of operations as described in 43 CFR 3592.1 which ensures reasonable protection of the environment or file an application for a permit to drill as described in 43 CFR part 3160, whichever is appropriate.
                (3) The provisions of 43 CFR part 3180 shall serve as general guidance to the administration of combined hydrocarbon leases issued under this part to the extent they may be included in unit or cooperative agreements.
                (b) Oil and gas leases. (1) All of the provisions of parts 3100, 3110, and 3120 of this title apply to the issuance and administration of oil and gas leases issued under this part.
                (2) All of the provisions of part 3160 apply to operations on an oil and gas lease issued under this part.
                (3) The provisions of 43 CFR part 3180 apply to the administration of oil and gas leases issued under this part.
                (c) Tar sand leases. (1) The following provisions of part 3100 of this title, as they relate to competitive leasing, apply to the issuance of tar sand leases issued under this part.
                (i) All of subpart 3102;
                (ii) All of subpart 3103 with the exception of sections 3103.2-1, 3103.2-2(d), and 3103.3;
                (iii) All of section 3120.4; and
                (iv) All of section 3120.5.
                (2) Prior to commencement of operations, the lessee shall develop a plan of operations as described in 43 CFR 3592.1 which ensures reasonable protection of the environment.
                [48 FR 7422, Feb. 18, 1983, as amended at 55 FR 12351, Apr. 3, 1990; 70 FR 58615, Oct. 7, 2005]]
              
              
                § 3141.1
                General.
                (a) Combined hydrocarbons or tar sands within a Special Tar Sand Area shall be leased only by competitive bonus bidding.
                (b) Oil and gas within a Special Tar Sand Area shall be leased by competitive bonus bidding as described in 43 CFR part 3120 or if no qualifying bid is received during the competitive bidding process, the area offered for competitive lease may be leased noncompetitively as described in 43 CFR part 3110.
                (c) The authorized officer may issue either combined hydrocarbon leases, or oil and gas leases for oil and gas within such areas.
                (d) The rights to explore for or develop tar sand deposits in a Special Tar Sand Area may be acquired through either a combined hydrocarbon lease or a tar sand lease.
                (e) An oil and gas lease in a Special Tar Sand Area does not include the rights to explore for or develop tar sand.

                (f) A tar sand lease in a Special Tar Sand Area does not include the rights to explore for or develop oil and gas.
                
                (g) The minimum acceptable bid for a lease issued for tar sand shall be $2 per acre.
                (h) The acreage of combined hydrocarbon leases or tar sand leases held within a Special Tar Sand Area shall not be charged against acreage limitations for the holding of oil and gas leases as provided in section 3101.2-1 of this title.
                (i)(1) The authorized officer may noncompetitively lease additional lands for ancillary facilities in a Special Tar Sand Area that are shown by an applicant to be needed to support any operations necessary for the recovery of tar sand. Such uses include, but are not limited to, mill siting or waste disposal. An application for a lease or permit to use additional lands shall be filed under the provisions of part 2920 of this title with the proper BLM office having jurisdiction of the lands. The application for additional lands may be filed at the time a plan of operations is filed.
                (2) A lease for the use of additional lands shall not be issued under this part when the use can be authorized under part 2800 of this title. Such uses include, but are not limited to, reservoirs, pipelines, electrical generation systems, transmission lines, roads and railroads.
                (3) Within units of the National Park System, permits or leases for additional lands for any purpose shall be issued only by the National Park Service. Applications for such permits or leases shall be filed with the Regional Director of the National Park Service.
                [47 FR 22478, May 24, 1982, as amended at 70 FR 58615, Oct. 7, 2005]
              
              
                § 3141.2
                Prelease exploration within Special Tar Sand Areas.
              
              
                § 3141.2-1
                Geophysical exploration.
                Geophysical exploration in Special Tar Sand Areas shall be governed by part 3150 of this title. Information obtained under a permit shall be made available to the Bureau of Land Management upon request.
                [48 FR 7422, Feb. 18, 1983, as amended at 55 FR 12351, Apr. 3, 1990]
              
              
                § 3141.2-2
                Exploration licenses.
                (a) Any person(s) qualified to hold a lease under the provisions of subpart 3102 of this title and this subpart may obtain an exploration license to conduct core drilling and other exploration activities to collect geologic, environmental and other data concerning tar sand resources only on lands, the surface of which are under the jurisdiction of the Bureau of Land Management, within or adjacent to a Special Tar Sand Area. The application for such a license shall be submitted to the proper BLM office having jurisdiction of the lands. No drilling for oil or gas will be allowed under an exploration license issued under this subpart. No specific form is required for an application for an exploration license.
                (b) The application for an exploration license shall be subject to the following requirements:
                (1) Each application shall contain the name and address of the applicant(s);
                (2) Each application shall be accompanied by a nonrefundable filing fee of $250.00;
                (3) Each application shall contain a description of the lands covered by the application according to section, township and range in accordance with the official survey;
                (4) Each application shall include 3 copies of an exploration plan which complies with the requirements of 43 CFR 4392.1 (a); and
                (5) An application shall cover no more than 5,760 acres, which shall be as compact as possible. The authorized officer may grant an exploration license covering more than 5,760 acres only if the application contains a justification for an exception to the normal limitation.
                (c) The authorized officer may, if he/she determines it necessary to avoid impacts resulting from duplication of exploration activities, require applicants for exploration licenses to provide an opportunity for other parties to participate in exploration under the license on a pro rata cost sharing basis. If joint participation is determined necessary, it shall be conducted according to the following:

                (1) Immediately upon the notification of a determination that parties shall be given an opportunity to participate in the exploration license, the applicant shall publish a “Notice of Invitation,” approved by the authorized officer, once every week for 2 consecutive weeks in at least 1 newspaper of general circulation in the area where the lands covered by the exploration license are situated. This notice shall contain an invitation to the public to participate in the exploration license on a pro rata cost sharing basis. Copies of the “Notice of Invitation” shall be filed with the authorized officer at the time of publication by the applicant for posting in the proper BLM office having jurisdiction over the lands covered by the application for at least 30 days prior to the issuance of the exploration license.
                (2) Any person seeking to participate in the exploration program described in the Notice of Invitation shall notify the authorized officer and the applicant in writing of such intention within 30 days after posting in the proper BLM office having jurisdiction over the lands covered by the Notice of Invitation. The authorized officer may require modification of the original exploration plan to accommodate the legitimate exploration needs of the person(s) seeking to participate and to avoid the duplication of exploration activities in the same area, or that the person(s) should file a separate application for an exploration license.
                (3) An application to conduct exploration which could have been conducted under an existing or recent exploration license issued under this paragraph may be rejected.
                (d) The authorized officer may accept or reject an exploration license application. An exploration license shall become effective on the date specifed by the authorized officer as the date when exploration activities may begin. The exploration plan approved by the Bureau of Land Management shall be attached and made a part of each exploration license.
                (e) An exploration license shall be subject to these terms and conditions:
                (1) The license shall be for a term of not more than 2 years;
                (2) The rental shall be $2 per acre per year payable in advance;
                (3) The licensee shall provide a bond in an amount determined by the authorized officer, but not less than $5,000. The authorized officer may accept bonds furnished under subpart 3104 of this title, if adequate. The period of liability under the bond shall be terminated only after the authorized officer determines that the terms and conditions of the license, the exploration plan and the regulations have been met;
                (4) The licensee shall provide to the Bureau of Land Management upon request all required information obtained under the license. Any information provided shall be treated as confidential and proprietary, if appropriate, at the request of the licensee, and shall not be made public until the areas involved have been leased or only if the Bureau of Land Management determines that public access to the data will not damage the competitive position of the licensee.
                (5) Operations conducted under a license shall not unreasonably interfere with or endanger any other lawful activity on the same lands, shall not damage any improvements on the lands, and shall not result in any substantial disturbance to the surface of the lands and their resources;
                (6) The authorized officer shall include in each license requirements and stipulations to protect the environment and associated natural resources, and to ensure reclamation of the land disturbed by exploration operations;
                (7) When unforeseen conditions are encountered that could result in an action prohibited by paragraph (e)(5) of this section, or when warranted by geologic or other physical conditions, the authorized officer may adjust the terms and conditions of the exploration license, may direct adjustment in the exploration plan;

                (8) The licensee may submit a request for modification of the exploration plan to the authorized officer. Any modification shall be subject to the regulations in this section and the terms and conditions of the license. The authorized officer may approve the modification after any necessary adjustments to the terms and conditions of the license that are accepted in writing by the licensee; and
                
                (9) The license shall be subject to termination or suspension as provided in § 2920.9-3 of this title.
                [48 FR 7422, Feb. 18, 1983, as amended at 55 FR 12351, Apr. 3, 1990; 70 FR 58615, Oct. 7, 2005]
              
              
                § 3141.3
                Land use plans.
                No lease shall be issued under this subpart unless the lands have been included in a land use plan which meets the requirements under part 1600 of this title or an approved Minerals Management Plan of the National Park Service. The decision to hold a lease sale and issue leases shall be in conformance with the appropriate plan.
              
              
                § 3141.4
                Consultation.
              
              
                § 3141.4-1
                Consultation with the Governor.

                The Secretary shall consult with the Governor of the State in which any tract proposed for sale is located. The Secretary shall give the Governor 30 days to comment before determining whether to conduct a lease sale. The Secretary shall seek the recommendations of the Governor of the State in which the lands proposed for lease are located as to whether or not to lease such lands and what alternative actions are available and what special conditions could be added to the proposed lease(s) to mitigate impacts. The Secretary shall accept the recommendations of the Governor if he/she determines that they provide for a reasonable balance between the national interest and the State's interest. The Secretary shall communicate to the Governor in writing and publish in the Federal Register the reasons for his/her determination to accept or reject such Governor's recommendations.
              
              
                § 3141.4-2
                Consultation with others.

                (a) Where the surface is administered by an agency other than the Bureau of Land Management, including lands patented or leased under the provisions of the Recreation and Public Purposes Act, as amended (43 U.S.C. 869 et seq.), all leasing under this subpart shall be in accordance with the consultation requirements of subpart 3100 of this title.
                (b) The issuance of combined hydrocarbon leases, oil and gas leases, and tar sand leases within special tar sand areas in units of the National Park System shall be allowed only where mineral leasing is permitted by law and where the lands are open to mineral resource disposition in accordance with any applicable Minerals Management Plan. In order to consent to any issuance of a combined hydrocarbon lease, oil and gas lease, tar sand lease, or subsequent development of hydrocarbon resources within a unit of National Park System, the Regional Director of the National Park Service shall find that there will be no resulting significant adverse impacts to the resources and administration of the unit or other contiguous units of the National Park System in accordance with § 3109.2 (b) of this title.
                [48 FR 7422, Feb. 18, 1983, as amended at 55 FR 12351, Apr. 3, 1990; 70 FR 58615, Oct. 7, 2005]
              
              
                § 3141.5
                Leasing procedures.
              
              
                § 3141.5-1
                Economic evaluation.
                Prior to any lease sale for a combined hydrocarbon lease, the authorized officer shall request an economic evaluation of the total hydrocarbon resource on each proposed lease tract exclusive of coal, oil shale, or gilsonite.
                [70 FR 58615, Oct. 7, 2005]
              
              
                § 3141.5-2
                Term of lease.
                (a) Combined hydrocarbon leases or oil and gas leases shall have a primary term of 10 years and shall remain in effect so long thereafter as oil or gas is produced in paying quantities.
                (b) Tar Sand leases shall have a primary term of 10 years and shall remain in effect so long thereafter as tar sand is produced in paying quantities.
                [70 FR 58615, Oct. 7, 2005]
              
              
                § 3141.5-3
                Royalties and rentals.

                (a) The royalty rate on all combined hydrocarbon leases or tar sand leases is 121/2 percent of the value of production removed or sold from a lease. The Minerals Management Service shall be responsible for collecting and administering royalties.
                
                (b) The lessee may request the Secretary to reduce the royalty rate applicable to tar sand prior to commencement of commercial operations in order to promote development and maximum production of the tar sand resource in accordance with procedures established by the Bureau of Land Management and may request a reduction in the royalty after commencement of commercial operations in accordance with § 3103.4-1 of this title.
                (c) The rental rate for a combined hydrocarbon lease shall be $2 per acre per year, and shall be payable annually in advance.
                (d) The rental rate for a tar sand lease shall be $1.50 per acre for the first 5 years and $2.00 per acre for each year thereafter.
                (e) Except as explained in paragraphs (a), (b), and (c) of this section, all other provisions of §§ 3103.2 and 3103.3 of this title apply to combined hydrocarbon leasing.
                [48 FR 7422, Feb. 18, 1983, as amended at 55 FR 12351, Apr. 3, 1990; 70 FR 58615, Oct. 7, 2005]
              
              
                § 3141.5-4
                Lease size.
                Combined hydrocarbon leases or tar sand leases in Special Tar Sand Areas shall not exceed 5,760 acres.
                [70 FR 58616, Oct. 7, 2005]
              
              
                § 3141.5-5
                Dating of lease.
                A combined hydrocarbon lease shall be effective as of the first day of the month following the date the lease is signed on behalf of the United States, except that where prior written request is made, a lease may be made effective on the first of the month in which the lease is signed.
              
              
                § 3141.6
                Sale procedures.
              
              
                § 3141.6-1
                Initiation of competitive lease offering.
                The Bureau of Land Management may, on its own motion, offer lands through competitive bidding. A request or expression(s) of interest in tract(s) for competitive lease offerings shall be submitted in writing to the proper BLM office.
              
              
                § 3141.6-2
                Publication of a notice of competitive lease offering.
                (a) Combined Hydrocarbon Leases. Where a determination to offer lands for competitive leasing is made, a notice shall be published of the lease sale in the Federal Register and a newspaper of general circulation in the area in which the lands to be leased are located. The publication shall appear once in the Federal Register and at least once a week for 3 consecutive weeks in a newspaper, or for other such periods deemed necessary. The notice shall specify the time and place of sale; the manner in which the bids may be submitted; the description of the lands; the terms and conditions of the lease, including the royalty and rental rates; the amount of the minimum bid; and shall state that the terms and conditions of the leases are available for inspection and designate the proper BLM office where bid forms may be obtained.
                (b) Tar Sand Leases or Oil and Gas Leases. At least 45 days prior to conducting a competitive auction, lands to be offered for a competitive lease sale shall be posted in the proper BLM office having jurisdiction over the lands as specified in § 1821.10 of this chapter, and shall be made available for posting to surface managing agencies having jurisdiction over any of the included lands.
                [70 FR 58616, Oct. 7, 2005, as amended at 71 FR 28779, May 18, 2006]
              
              
                § 3141.6-3
                Conduct of sales.
                (a) Combined Hydrocarbon Leases. (1) Competitive sales shall be conducted by the submission of written sealed bids.
                (2) Minimum bids shall be not less than $25 per acre.
                (3) In the event that only 1 sealed bid is received and it is equal to or greater than the minimum bid, that bid shall be considered the highest bid.
                (4) The authorized officer may reject any or all bids.
                (5) The authorized officer may waive minor deficiencies in the bids or the lease sale advertisement.

                (6) A bid deposit of one-fifth of the amount of the sealed bid shall be required and shall accompany the sealed bid. All bid deposits shall be in the form of either a certified check, money order, bank cashier's check or cash.
                (b) Oil and Gas Leases. Lease sales for oil and gas leases will be conducted using the procedures for oil and gas leases in § 3120.5 of this title.
                (c) Tar Sand Leases. (1) Parcels shall be offered by oral bidding.
                (2) The winning bid shall be the highest oral bid by a qualified bidder, equal to or exceeding $2.00 per acre.
                (3) Payments shall be made as provided in § 3120.5-2 of this title.
                [48 FR 7422, Feb. 18, 1983, as amended at 70 FR 58616, Oct. 7, 2005]
              
              
                § 3141.6-4
                Qualifications.
                Each bidder shall submit with the bid a statement over the bidder's signature with respect to compliance with subpart 3102 of this title.
              
              
                § 3141.6-5
                Fair market value for combined hydrocarbon leases.
                Only those bids which reflect the fair market value of the tract(s) as determined by the authorized officer shall be accepted; all other bids shall be rejected.
              
              
                § 3141.6-6
                Rejection of bid.
                If the high bid is rejected for failure by the successful bidder to execute the lease forms and pay the balance of the bonus bid, or otherwise to comply with the regulations of this subpart, the one-fifth bonus accompanying the bid shall be forfeited.
              
              
                § 3141.6-7
                Consideration of next highest bid.
                The Department reserves the right to accept the next highest bid if the highest bid is rejected. In no event shall an offer be made to the next highest bidder if the difference beween his/her bid and that of the rejected successful bidder is greater than the one-fifth bonus forfeited by the rejected successful bidder.
                [55 FR 12351, Apr. 3, 1990]
              
              
                § 3141.7
                Award of lease.
                After determining the highest responsible qualified bidder, the authorized officer shall send 3 copies of the lease on a form approved by the Director, and any necessary stipulations, to the successful bidder. The successful bidder shall, not later than the 30th day after receipt of the lease, execute the lease, pay the balance of the bid and the first year's rental, and file a bond as required in subpart 3104 of this title. Failure to comply with this section shall result in rejection of the lease.
              
            
            
              Subpart 3142—Paying Quantities/Diligent Development for Combined Hydrocarbon Leases
              
                Source:
                51 FR 7276, Mar. 3, 1986, unless otherwise noted.
              
              
                § 3142.0-1
                Purpose.
                This subpart provides definitions and procedures for meeting the production in paying quantities and the diligent development requirements for tar sand in all combined hydrocarbon leases.
              
              
                § 3142.0-3
                Authority.

                These regulations are issued under the authority of the Mineral Leasing Act of 1920, as amended and supplemented (30 U.S.C. 181 et seq.), the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351-359), the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and the Combined Hydrocarbon Leasing Act of 1981 (95 Stat. 1070).
              
              
                § 3142.0-5
                Definitions.
                As used in part 3140 of this title, the term production in paying quantities means:
                (a) Production, in compliance with an approved plan of operations and by nonconventional methods, of oil and gas which can be marketed; or
                (b) Production of oil or gas by conventional methods as the term is currently used in part 3160 of this title.
                [51 FR 7276, Mar. 3, 1986, as amended at 70 FR 58616, Oct. 7, 2005]
              
              
                § 3142.1
                Diligent development.
                A lessee shall have met his/her diligent development obligation if:

                (a) The lessee is conducting activity on the lease in accordance with an approved plan of operations; and
                
                (b) The lessee files with the authorized officer, not later than the end of the eighth lease year, a supplement to the approved plan of operations which shall include the estimated recoverable tar sand reserves and a detailed development plan for the next stage of operations;
                (c) The lessee has achieved production in paying quantities, as that term is defined in § 3142.0-5(a) of this title, by the end of the primary term; and
                (d) The lessee annually produces the minimum amount of tar sand established by the authorized officer under the lease in the minimum production schedule which shall be made part of the plan of operations or pays annually advance royalty in lieu of this minimum production.
              
              
                § 3142.2
                Minimum production levels.
              
              
                § 3142.2-1
                Minimum production schedule.
                Upon receipt of the supplement to the plan of operations described in § 3142.1(b) of this title, the authorized officer shall examine the information furnished by the lessee and determine if the estimate of the recoverable tar sand reserves is adequate and reasonable. In making this determination, the authorized officer may request, and the lessee shall furnish, any information that is the basis of the lessee's estimate of the recoverable tar sand reserves. As part of the authorized officer's determination that the estimate of the recoverable tar sand reserves is adequate and reasonable, he/she may consider, but is not limited to, the following: or grade, strip ratio, vertical and horizal continuity, extract process recoverability, and proven or unproven status of extraction technology, terrain, environmental mitigation factors, marketability of products and capital operations costs. The authorized officer shall then establish as soon as possible, but prior to the beginning of the eleventh year, based upon the estimate of the recoverable tar sand reserves, a minimum annual tar sand production schedule for the lease or unit operations which shall start in the eleventh year of the lease. This minimum production level shall escalate in equal annual increments to a maximum of 1 percent of the estimated recoverable tar sand reserves in the twentieth year of the lease and remain at 1 percent each year thereafter.
              
              
                § 3142.2-2
                Advance royalties in lieu of production.
                (a) Failure to meet the minimum annual tar sand production schedule level in any year shall result in the assessment of an advance royalty in lieu of production which shall be credited to future production royalty assessments applicable to the lease or unit.
                (b) If there is no production during the lease year, and the lessee has reason to believe that there shall be no production during the remainder of the lease year, the lessee shall submit to the authorized officer a request for suspension of production at least 90 days prior to the end of that lease year and a payment sufficient to cover any advance royalty due and owing as a result of the failure to produce. Upon receipt of the request for suspension of production and the accompanying payment, the authorized officer shall approve a suspension of production for that lease year and the lease shall not expire during that year for lack of production.
                (c) If there is production on the lease or unit during the lease year, but such production fails to meet the minimum production schedule required by the plan of operations for that lease or unit, the lessee shall pay an advance royalty within 60 days of the end of the lease year in an amount sufficient to cover the difference between such actual production and the production schedule required by the plan of operations for that lease or unit and the authorized officer shall direct a suspension of production for those periods during which no production occurred.
              
              
                § 3142.3
                Expiration.

                Failure of the lessee to pay advance royalty within the time prescribed by the authorized officer, or failure of the lessee to comply with any other provisions of this subpart following the end of the primary term of the lease, shall result in the automatic expiration of the lease as of the first of the month following notice to the lessee of its failure to comply. The lessee shall remain subject to the requirement of applicable laws, regulations and lease terms which have not been met at the expiration of the lease.
              
            
          
          
            Pt. 3150
            PART 3150—ONSHORE OIL AND GAS GEOPHYSICAL EXPLORATION
            
              
                Subpart 3150—Onshore Oil and Gas Geophysical Exploration; General
                Sec.
                3150.0-1
                Purpose.
                3150.0-3
                Authority.
                3150.0-5
                Definitions.
                3150.1
                Suspension, revocation or cancellation.
                3150.2
                Appeals.
              
              
                Subpart 3151—Exploration Outside of Alaska
                3151.1
                Notice of intent to conduct oil and gas geophysical exploration operations.
                3151.2
                Notice of completion of operations.
              
              
                Subpart 3152—Exploration in Alaska
                3152.1
                Application for oil and gas geophysical exploration permit.
                3152.2
                Action on application.
                3152.3
                Renewal of exploration permit.
                3152.4
                Relinquishment of exploration permit.
                3152.5
                Modification of exploration permit.
                3152.6
                Collection and submission of data.
                3152.7
                Completion of operations.
              
              
                Subpart 3153—Exploration of Lands Under the Jurisdiction of the Department of Defense
                3153.1
                Geophysical permit requirements.
              
              
                Subpart 3154—Bond Requirements
                3154.1
                Types of bonds.
                3154.2
                Additional bonding.
                3154.3
                Bond cancellation or termination of liability.
              
            
            
              Authority:
              16 U.S.C. 3150(b) and 668dd; 30 U.S.C. 189 and 359; 42 U.S.C. 6508; 43 U.S.C. 1201, 1732(b), 1733, 1734, 1740.
            
            
              Source:
              53 FR 17359, May 16, 1988, unless otherwise noted.
            
            
              Subpart 3150—Onshore Oil and Gas Geophysical Exploration; General
              
                § 3150.0-1
                Purpose.
                The purpose of this part is to establish procedures for conducting oil and gas geophysical exploration operations when authorization for such operations is required from the Bureau of Land Management. Geophysical exploration on public lands, the surface of which is administered by the Bureau, requires Bureau approval. The procedures in this part also apply to geophysical exploration conducted under the rights granted by any Federal oil and gas lease unless the surface is administered by the U.S. Forest Service. However, a lessee may elect to conduct exploration operations outside of the rights granted by the lease, in which case authorization from the surface managing agency or surface owner may be required. At the request of any other surface managing agency, the procedures in this part may be applied on a case-by-case basis to unleased public lands administered by such agency. The procedures of this part do not apply to:
                (a) Casual use activities;
                (b) Operations conducted on private surface overlying public lands unless such operations are conducted by a lessee under the rights granted by the Federal oil and gas lease; and
                (c) Exploration operations conducted in the Arctic National Wildlife Refuge in accordance with section 1002 of the Alaska National Interest Lands Conservation Act (See 50 CFR part 37).
              
              
                § 3150.0-3
                Authority.

                The Mineral Leasing Act of 1920, as amended and supplemented, (30 U.S.C. 181 et seq.), the Mineral Leasing Act for Acquired Lands of 1947, as amended (30 U.S.C. 351-359), the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.), the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), the Independent Offices Appropriations Act of 1952 (31 U.S.C. 483a), the Naval Petroleum Reserves Production Act of 1976 (42 U.S.C. 6504) and the Department of the Interior Appropriations Act, Fiscal Year 1981 (42 U.S.C. 6508).
              
              
                
                § 3150.0-5
                Definitions.
                As used in this part, the term:
                (a) Oil and gas geophysical exploration means activity relating to the search for evidence of oil and gas which requires the physical presence upon the lands and which may result in damage to the lands or the resources located thereon. It includes, but is not limited to, geophysical operations, construction of roads and trails and cross-country transit of vehicles over such lands. It does not include core drilling for subsurface geologic information or drilling for oil and gas; these activities shall be authorized only by the issuance of an oil and gas lease and the approval of an Application for a Permit to Drill. The regulations in this part, however, are not intended to prevent drilling operations necessary for placing explosive charges, where permissible, for seismic exploration.
                (b) Casual use means activities that involve practices which do not ordinarily lead to any appreciable disturbance or damage to lands, resources and improvements. For example, activities which do not involve use of heavy equipment or explosives and which do not involve vehicular movement except over established roads and trails are casual use.
                [53 FR 17359, May 16, 1988; 53 FR 31959, Aug. 22, 1988]
              
              
                § 3150.1
                Suspension, revocation or cancellation.
                The right to conduct exploration under notices of intent and oil and gas geophysical exploration permits may be revoked or suspended, after notice, by the authorized officer and upon a final administrative finding of a violation of any term or condition of the instrument, including, but not limited to, terms and conditions requiring compliance with regulations issued under Acts applicable to the public lands and applicable State air and water quality standards or implementation plans. The Secretary may order an immediate temporary suspension of activities authorized under a permit or other use authorization prior to a hearing or final administrative finding if he/she determines that such a suspension is necessary to protect health or safety or the environment. Further, where other applicable law contains specific provisions for suspension, revocation, or cancellation of a permit or other authorization to use, occupy, or develop the public lands, the specific provisions of such law shall prevail.
              
              
                § 3150.2
                Appeals.
                (a) A party adversely affected by a decision or approval of the authorized officer may appeal that decision to the Interior Board of Land Appeals as set forth in part 4 of this title.
                (b) All decisions and approvals of the authorized officer under this part shall remain effective pending appeal unless the Interior Board of Land Appeals determines otherwise upon consideration of the standards stated in this paragraph. The provisions of 43 CFR 4.21(a) shall not apply to any decision or approval of the authorized officer under this part. A petition for a stay of a decision or approval of the authorized officer shall be filed with the Interior Board of Land Appeals, Office of Hearings and Appeals, Department of the Interior, and shall show sufficient justification based on the following standards:
                (1) The relative harm to the parties if the stay is granted or denied,
                (2) The likelihood of the appellant's success on the merits,
                (3) The likelihood of irreparable harm to the appellant or resources if the stay is not granted, and
                (4) Whether the public interest favors granting the stay.
                Nothing in this paragraph shall diminish the discretionary authority of the authorized officer to stay the effectiveness of a decision subject to appeal pursuant to paragraph (a) of this section upon a request by an adversely affected party or on the authorized officer's own initiative. If the authorized officer denies such a request, the requester can petition for a stay of the denial decision by filing a petition with the Interior Board of Land Appeals that addresses the standards described above in this paragraph.
                [57 FR 9012, Mar. 13, 1992, as amended at 57 FR 44336, Sept. 25, 1992]
              
            
            
              
              Subpart 3151—Exploration Outside of Alaska
              
                § 3151.1
                Notice of intent to conduct oil and gas geophysical exploration operations.
                Parties wishing to conduct oil and gas geophysical exploration outside of the State of Alaska shall file a Notice of Intent to Conduct Oil and Gas Exploration Operations, referred to herein as a notice of intent. The notice of intent shall be filed with the District Manager of the proper BLM office on the form approved by the Director. Within 5 working days of the filing date, the authorized officer shall process the notice of intent and notify the operator of practices and procedures to be followed. If the notice of intent cannot be processed within 5 working days of the filing date, the authorized officer shall promptly notify the operator as to when processing will be completed, giving the reason for the delay. The operator shall, within 5 working days of the filing date, or such other time as may be convenient for the operator, participate in a field inspection if requested by the authorized officer. Signing of the notice of intent by the operator shall signify agreement to comply with the terms and conditions contained therein and in this part, and with all practices and procedures specified at any time by the authorized officer.
              
              
                § 3151.2
                Notice of completion of operations.
                Upon completion of exploration, there shall be filed with the District Manager a Notice of Completion of Oil and Gas Exploration Operations. Within 30 days after this filing, the authorized officer shall notify the party whether rehabilitation of the lands is satisfactory or whether additional rehabilitation is necessary, specifying the nature and extent of actions to be taken by the operator.
              
            
            
              Subpart 3152—Exploration in Alaska
              
                § 3152.1
                Application for oil and gas geophysical exploration permit.
                Parties wishing to conduct oil and gas geophysical exploration operations in Alaska shall complete an application for an oil and gas geophysical exploration permit. The application shall contain the following information:
                (a) The applicant's name and address;
                (b) The operator's name and address;
                (c) The contractor's name and address;
                (d) A description of lands involved by township and range, including a map or overlays showing the lands to be entered and affected;
                (e) The period of time when operations will be conducted; and
                (f) A plan for conducting the exploration operations.
                
                  Note to § 3152.1:
                  Submit your application along with the filing fee for geophysical exploration permit—Alaska, found in the fee schedule in § 3000.12 of this chapter (except where the exploration operations are to be conducted on a leasehold by or on behalf of the lessee), to the District Manager of the proper BLM office.
                
                [53 FR 17359, May 16, 1988, as amended at 72 FR 50887, Sept. 5, 2007]
              
              
                § 3152.2
                Action on application.

                (a) The authorized officer shall review each application and approve or disapprove it within 90 calendar days, unless compliance with statutory requirements such as the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) delays this action. The applicant shall be notified promptly in writing of any such delay.
                (b) The authorized officer shall include in each geophysical exploration permit terms and conditions deemed necessary to protect values, mineral resources, and nonmineral resources. Geophysical permits within National Petroleum Reserve—Alaska shall contain such reasonable conditions, restrictions and prohibitions as the authorized officer deems appropriate to mitigate adverse effects upon the surface resources of the Reserve and to satisfy the requirement of section 104(b) of the Naval Petroleum Reserves Production Act of 1976 (42 U.S.C. 6504) (See part 3130 for stipulations relating to the National Petroleum Reserve—Alaska).
                (c) An exploration permit shall become effective on the date specified by the authorized officer and shall expire 1 year thereafter.

                (d) For lands subject to section 1008 of the Alaska National Interest Lands Conservation Act, exploration shall be authorized only upon a determination that such activities can be conducted in a manner which is consistent with the purposes for which the affected area is managed under applicable law.
              
              
                § 3152.3
                Renewal of exploration permit.
                Upon application by the permittee and payment of the filing fee for renewal of exploration permit—Alaska, found in the fee schedule in section 3000.12 of this chapter (except where the exploration operations are to be conducted on a leasehold by or on behalf of the lessee), an exploration permit may be renewed for a period not to exceed one year.
                [72 FR 50887, Sept. 5, 2007]
              
              
                § 3152.4
                Relinquishment of exploration permit.
                Subject to the continued obligations of the permittee and the surety to comply with the terms and conditions of the exploration permit and the regulations, the permittee may relinquish an exploration permit for all or any portion of the lands covered by it. Such relinquishment shall be filed with the District Manager of the proper BLM office.
              
              
                § 3152.5
                Modification of exploration permit.
                (a) A permittee may request, and the authorized officer may approve a modification of an exploration permit.
                (b) The authorized officer may, after consultation with the permittee, require modifications determined necessary.
              
              
                § 3152.6
                Collection and submission of data.
                (a) The permittee shall submit to the authorized officer all data and information obtained in carrying out the exploration plan.
                (b) All information submitted under this section is subject to part 2 of this title, which sets forth the rules of the Department of the Interior relating to public availability of information contained in Departmental records, as provided at § 3100.4 of this chapter.
                [53 FR 17359, May 16, 1988, as amended at 63 FR 52952, Oct. 1, 1998]
              
              
                § 3152.7
                Completion of operations.
                (a) The permittee shall submit to the authorized officer a completion report within 30 days of completion of all operations under the permit. The completion report shall contain the following:
                (1) A description of all work performed;
                (2) Charts, maps or plats depicting the areas and blocks in which the exploration was conducted and specifically identifying the lines of geophysical traverses and any roads constructed;
                (3) The dates on which the actual exploration was conducted;
                (4) Such other information about the exploration operations as may be specified by the authorized officer in the permit; and
                (5) A statement that all terms and conditions have been complied with or that corrective measures shall be taken to rehabilitate the lands or other resources.
                (b) Within 90 days after the authorized officer receives a completion report from the permittee that exploration has been completed or after the expiration of the permit, whichever occurs first, the authorized officer shall notify the permittee of the specific nature and extent of any additional measures required to rectify any damage to the lands and resources.
                [53 FR 17359, May 16, 1988; 53 FR 31959, Aug. 22, 1988]
              
            
            
              Subpart 3153—Exploration of Lands Under the Jurisdiction of the Department of Defense
              
                § 3153.1
                Geophysical permit requirements.

                Except in unusual circumstances, permits for geophysical exploration on unleased lands under the jurisdiction of the Department of Defense shall be issued by the appropriate agency of that Department. In the event an agency of the Department of Defense refers an application for exploration to the Bureau for issuance, the provisions of subpart 3152 of this title shall apply. Geophysical exploration on lands under the jurisdiction of the Department of Defense shall be authorized only with the consent of, and subject to such terms and conditions as may be required by, the Department of Defense.
              
            
            
              Subpart 3154—Bond Requirements
              
                § 3154.1
                Types of bonds.
                Prior to each planned exploration, the party(s) filing the notice of intent or application for a permit shall file with the authorized officer a bond as described in § 3104.1 of this title in the amount of at least $5,000, conditioned upon full and faithful compliance with the terms and conditions of this subpart and the notice of intent or permit. In lieu thereof, the party(s) may file a statewide bond in the amount of $25,000 covering all oil and gas exploration operations in the same State or a nationwide bond in the amount of $50,000 covering all oil and gas exploration operations in the nation. Holders of individual, statewide or nationwide oil and gas lease bonds shall be allowed to conduct exploration on their leaseholds without further bonding, and holders of statewide or nationwide lease bonds wishing to conduct exploration on lands they do not have under lease may obtain a rider to include oil and gas exploration operations under this part. Holders of nationwide or any National Petroleum Reserve-Alaska oil and gas lease bonds shall be permitted to obtain a rider to include the coverage of oil and gas exploration within the National Petroleum Reserve—Alaska under subpart 3152 of this title.
              
              
                § 3154.2
                Additional bonding.
                The authorized officer may increase the amount of any bond that is required under this subpart after determining that additional coverage is needed to ensure protection of the lands or resources.
              
              
                § 3154.3
                Bond cancellation or termination of liability.
                The authorized officer shall not consent to the cancellation of the bond or the termination of liability unless and until the terms and conditions of the notice of intent or permit have been met. Should the authorized officer fail to notify the party within 90 days of the filing of a notice of completion of the need for additional action by the operator to rehabilitate the lands, liability for that particular exploration operation shall automatically terminate.
                [53 FR 17359, May 16, 1988; 53 FR 31867, Aug. 22, 1988]
              
            
          
          
            Pt. 3160
            PART 3160—ONSHORE OIL AND GAS OPERATIONS
            
              
                Subpart 3160—Onshore Oil and Gas Operations: General
                Sec.
                3160.0-1
                Purpose.
                3160.0-2
                Policy.
                3160.0-3
                Authority.
                3160.0-4
                Objectives.
                3160.0-5
                Definitions.
                3160.0-7
                Cross references.
                3160.0-9
                Information collection.
              
              
                Subpart 3161—Jurisdiction and Responsibility
                3161.1
                Jurisdiction.
                3161.2
                Responsibility of the authorized officer.
                3161.3
                Inspections.
              
              
                Subpart 3162—Requirements for Operating Rights Owners and Operators
                3162.1
                General requirements.
                3162.2
                Drilling, producing, and drainage obligations.
                3162.2-2
                What steps may BLM take to avoid uncompensated drainage of Federal or Indian mineral resources?
                3162.2-3
                When am I responsible for protecting my Federal or Indian lease from drainage?
                3162.2-4
                What protective action may BLM require the lessee to take to protect the leases from drainage?
                3162.2-5
                Must I take protective action when a protective well would be uneconomic?
                3162.2-6
                When will I have constructive notice that drainage may be occurring?
                3162.2-7
                Who is liable for drainage if more than one person holds undivided interests in the record title or operating rights for the same lease?
                3162.2-8
                Does my responsibility for drainage protection end when I assign or transfer my lease interest?
                3162.2-9

                What is my duty to inquire about the potential for drainage and inform BLM of my findings?
                
                3162.2-10
                Will BLM notify me when it determines that drainage is occurring?
                3162.2-11
                How soon after I know of the likelihood of drainage must I take protective action?
                3162.2-12
                If I hold an interest in a lease, for what period will the Department assess compensatory royalty against me?
                3162.2-13
                If I acquire an interest in a lease that is being drained, will the Department assess me for compensatory royalty?
                3162.2-14
                May I appeal BLM's decision to require drainage protective measures?
                3162.2-15
                Who has the burden of proof if I appeal BLM's drainage determination?
                3162.3
                Conduct of operations.
                3162.3-1
                Drilling applications and plans.
                3162.3-2
                Subsequent well operations.
                3162.3-3
                Other lease operations.
                3162.3-4
                Well abandonment.
                3162.4
                Records and reports.
                3162.4-1
                Well records and reports.
                3162.4-2
                Samples, tests, and surveys.
                3162.5
                Environment and safety.
                3162.5-1
                Environmental obligations.
                3162.5-2
                Control of wells.
                3162.5-3
                Safety precautions.
                3162.6
                Well and facility identification.
                3162.7
                Measurement, disposition, and protection of production.
                3162.7-1
                Disposition of production.
                3162.7-2
                Measurement of oil.
                3162.7-3
                Measurement of gas.
                3162.7-4
                Royalty rates on oil; sliding and step-scale leases (public land only).
              
              
                Subpart 3163—Noncompliance, Assessments, and Penalties
                3163.1
                Remedies for acts of noncompliance.
                3163.2
                Civil penalties.
                3163.3
                Criminal penalties.
                3163.4
                Failure to pay.
                3163.5
                Assessments and civil penalties.
                3163.6
                Injunction and specific performance.
              
              
                Subpart 3164—Special Provisions
                3164.1
                Onshore Oil and Gas Orders.
                3164.2
                NTL's and other implementing procedures.
                3164.3
                Surface rights.
                3164.4
                Damages on restricted Indian lands.
              
              
                Subpart 3165—Relief, Conflicts, and Appeals
                3165.1
                Relief from operating and producing requirements.
                3165.1-1
                Relief from royalty and rental requirements.
                3165.2
                Conflicts between regulations.
                3165.3
                Notice, State Director review and hearing on the record.
                3165.4
                Appeals.
              
            
            
               Authority:
              25 U.S.C. 396d and 2107; 30 U.S.C. 189, 306, 359, and 1751; 43 U.S.C. 1732(b), 1733, 1740; and Sec. 107, Pub. L. 114-74, 129 Stat. 599, unless otherwise noted.
            
            
              Source:
              47 FR 47765, Oct. 27, 1982, unless otherwise noted. Redesignated at 48 FR 36583, Aug. 12, 1983.
            
            
              Subpart 3160—Onshore Oil and Gas Operations: General
              
                § 3160.0-1
                Purpose.
                The regulations in this part govern operations associated with the exploration, development and production of oil and gas deposits from—
                (a) Leases issued or approved by the United States;
                (b) Restricted Indian land leases; and
                (c) Those leases under the jurisdiction of the Secretary of the Interior by law or administrative arrangement including the National Petroleum Reserve-Alaska (NPR-A). However, provisions relating to suspension and royalty reductions contained in subpart 3165 of this part do not apply to the NPR-A.
                [67 FR 17894, Apr. 11, 2002]
              
              
                § 3160.0-2
                Policy.
                The regulations in this part are administered under the direction of the Director of the Bureau of Land Management; except that as to lands within naval petroleum reserves, they shall be administered under such official as the Secretary of Energy shall designate.
                [48 FR 36584, Aug. 12, 1983]
              
              
                § 3160.0-3
                Authority.

                The Mineral Leasing Act, as amended and supplemented (30 U.S.C. 181 et seq.), the Act of May 21, 1930 (30 U.S.C. 301-306), the Mineral Leasing Act for Acquired Lands, as amended (30 U.S.C. 351-359), the Act of March 3, 1909, as amended (25 U.S.C 396), the Act of May 11, 1938, as amended (25 U.S.C. 396a-396q), the Act of February 28, 1891, as amended (25 U.S.C. 397), the Act of May 29, 1924 (25 U.S.C. 398), the Act of March 3, 1927 (25 U.S.C. 398a-398e), the Act of June 30, 1919, as amended (25 U.S.C. 399), R.S. § 441 (43 U.S.C. 1457), the Attorney General's Opinion of April 2, 1941 (40 Op. Atty. Gen. 41), the Federal Property and Administrative Services Act of 1949, as amended (40 U.S.C 471 et seq.), the National Environmental Policy Act of 1969, as amended (40 U.S.C. 4321 et seq.), the Act of December 12, 1980 (94 Stat. 2964), the Combined Hydrocarbon Leasing Act of 1981 (95 Stat. 1070), the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1701), the Indian Mineral Development Act of 1982 (25 U.S.C. 2102), and Order Number 3087, dated December 3, 1982, as amended on February 7, 1983 (48 FR 8983) under which the Secretary consolidated and transferred the onshore minerals management functions of the Department, except mineral revenue functions and the responsibility for leasing of restricted Indian lands, to the Bureau of Land Management.
                [82 FR 61949, Dec. 29, 2017]
              
              
                § 3160.0-4
                Objectives.
                The objective of these regulations is to promote the orderly and efficient exploration, development and production of oil and gas.
                [48 FR 36583, Aug. 12, 1983]
              
              
                § 3160.0-5
                Definitions.
                As used in this part, the term:
                
                  Authorized representative means any entity or individual authorized by the Secretary to perform duties by cooperative agreement, delegation or contract.
                
                  Drainage means the migration of hydrocarbons, inert gases (other than helium), or associated resources caused by production from other wells.
                
                  Federal lands means all lands and interests in lands owned by the United States which are subject to the mineral leasing laws, including mineral resources or mineral estates reserved to the United States in the conveyance of a surface or nonmineral estate.
                
                  Fresh water means water containing not more than 1,000 ppm of total dissolved solids, provided that such water does not contain objectionable levels of any constituent that is toxic to animal, plant or aquatic life, unless otherwise specified in applicable notices or orders.
                
                  Knowingly or willfully means a violation that constitutes the voluntary or conscious performance of an act that is prohibited or the voluntary or conscious failure to perform an act or duty that is required. It does not include performances or failures to perform that are honest mistakes or merely inadvertent. It includes, but does not require, performances or failures to perform that result from a criminal or evil intent or from a specific intent to violate the law. The knowing or willful nature of conduct may be established by plain indifference to or reckless disregard of the requirements of the law, regulations, orders, or terms of the lease. A consistent pattern of performance or failure to perform also may be sufficient to establish the knowing or willful nature of the conduct, where such consistent pattern is neither the result of honest mistakes or mere inadvertency. Conduct that is otherwise regarded as being knowing or willful is rendered neither accidental nor mitigated in character by the belief that the conduct is reasonable or legal.
                
                  Lease means any contract, profit-share arrangement, joint venture or other agreement issued or approved by the United States under a mineral leasing law that authorizes exploration for, extraction of or removal of oil or gas.
                
                  Lease site means any lands, including the surface of a severed mineral estate, on which exploration for, or extraction and removal of, oil or gas is authorized under a lease.
                
                  Lessee means any person holding record title or owning operating rights in a lease issued or approved by the United States.
                
                  Lessor means the party to a lease who holds legal or beneficial title to the mineral estate in the leased lands.
                
                  Major violation means noncompliance that causes or threatens immediate, substantial, and adverse impacts on public health and safety, the environment, production accountability, or royalty income.
                
                  Maximum ultimate economic recovery means the recovery of oil and gas from leased lands which a prudent operator could be expected to make from that field or reservoir given existing knowledge of reservoir and other pertinent facts and utilizing common industry practices for primary, secondary or tertiary recovery operations.
                
                
                  Minor violation means noncompliance that does not rise to the level of a major violation.
                
                
                  New or resumed production under section 102(b)(3) of the Federal Oil and Gas Royalty Management Act means the date on which a well commences production, or resumes production after having been off production for more than 90 days, and is to be construed as follows:
                (1) For an oil well, the date on which liquid hydrocarbons are first sold or shipped from a temporary storage facility, such as a test tank, or the date on which liquid hydrocarbons are first produced into a permanent storage facility, whichever first occurs; and
                (2) For a gas well, the date on which gas is first measured through sales metering facilities or the date on which associated liquid hydrocarbons are first sold or shipped from a temporary storage facility, whichever first occurs. For purposes of this provision, a gas well shall not be considered to have been off of production unless it is incapable of production.
                
                  Notice to lessees and operators (NTL) means a written notice issued by the authorized officer. NTL's implement the regulations in this part and operating orders, and serve as instructions on specific item(s) of importance within a State, District, or Area.
                
                  Onshore oil and gas order means a formal numbered order issued by the Director that implements and supplements the regulations in this part.
                
                  Operating rights owner means a person who owns operating rights in a lease. A record title holder may also be an operating rights owner in a lease if it did not transfer all of its operating rights.
                
                  Operator means any person or entity including but not limited to the lessee or operating rights owner, who has stated in writing to the authorized officer that it is responsible under the terms and conditions of the lease for the operations conducted on the leased lands or a portion thereof.
                
                  Paying well means a well that is capable of producing oil or gas of sufficient value to exceed direct operating costs and the costs of lease rentals or minimum royalty.
                
                  Person means any individual, firm, corporation, association, partnership, consortium or joint venture.
                
                  Production in paying quantities means production from a lease of oil and/or gas of sufficient value to exceed direct operating costs and the cost of lease rentals or minimum royalties.
                
                  Protective well means a well drilled or modified to prevent or offset drainage of oil and gas resources from its Federal or Indian lease.
                
                  Record title holder means the person(s) to whom BLM or an Indian lessor issued a lease or approved the assignment of record title in a lease.
                
                  Superintendent means the superintendent of an Indian Agency, or other officer authorized to act in matters of record and law with respect to oil and gas leases on restricted Indian lands.
                
                  Surface use plan of operations means a plan for surface use, disturbance, and reclamation.
                
                  Waste of oil or gas means any act or failure to act by the operator that is not sanctioned by the authorized officer as necessary for proper development and production and which results in: (1) A reduction in the quantity or quality of oil and gas ultimately producible from a reservoir under prudent and proper operations; or (2) avoidable surface loss of oil or gas.
                [53 FR 17362, May 16, 1988, as amended at 53 FR 22846, June 17, 1988; 66 FR 1892, Jan. 10, 2001; 80 FR 16217, Mar. 26, 2015; 81 FR 83078, Nov. 18, 2016; 82 FR 61949, Dec. 29, 2017]
              
              
                § 3160.0-7
                Cross references.
                
                  25 CFR parts 221, 212, 213, and 227
                  30 CFR Group 200
                  40 CFR Chapter V
                  43 CFR parts 2, 4, and 1820 and Groups 3000, 3100 and 3500
                
                [48 FR 36584, Aug. 12, 1983]
              
              
                § 3160.0-9
                Information collection.

                (a) The information collection requirements contained in §§ 3162.3, 3162.3-1, 3162.3-2, 3162.3-3, 3162.3-4, 3162.4-1, 3162.4-2, 3162.5-1, 3162.5-2, 3162.5-3, 3162.6, 3162.7-1, 3162.7-2, 3162.7-3, 3162.7-5, 3164.3, 3165.1, and 3165.3 have been approved by the Office of Management and Budget under 44 U.S.C. 3507 and assigned clearance Number 1004-0134. The information may be collected from some operators either to provide data so that proposed operations may be approved or to enable the monitoring of compliance with granted approvals. The information will be used to grant approval to begin or alter operations or to allow operations to continue. The obligation to respond is required to obtain benefits under the lease.
                (b) Public reporting burden for this information is estimated to average 0.4962 hours per response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing the burden, to the Information Collection Clearance Officer (783), Bureau of Land Management, Washington, DC 20240, and the Office of Management and Budget, Paperwork Reduction Project, 1004-0134, Washington, DC 20503.
                (c)(1) The information collection requirements contained in part 3160 have been approved by the Office of Management and Budget under 44 U.S.C. 3507 and assigned the following Clearance Numbers:
                
                  Operating Forms
                  
                    Form No.
                    Name and filing date
                    OMB No.
                  
                  
                    3160-3
                    Application for Permit to Drill, Deepen, or Plug Back—Filed 30 days prior to planned action
                    1004-0136
                  
                  
                    3160-4
                    With Completion of Recompletion Report and Log—Due 30 days after well completion
                    1004-0137
                  
                  
                    3160-5
                    Sundry Notice and Reports on Wells—Subsequent report due 30 days after operations completed
                    1004-0135
                  
                

                The information will be used to manage Federal and Indian oil and gas leases. It will be used to allow evaluation of the technical, safety, and environmental factors involved with drilling and producing oil and gas on Federal and Indian oil and gas leases. Response is mandatory only if the operator elects to initiate drilling, completion, or subsequent operations on an oil and gas well, in accordance with 30 U.S.C. 181 et seq.
                
                (2) Public reporting burden for this information is estimated to average 25 minutes per response for clearance number 1004-0135, 30 minutes per response for clearance number 1004-0136, and 1 hour per response for clearance number 1004-0137, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing the burden, to the Information Collection Clearance Officer (783), Bureau of Land Management, Washington, DC 20240, and the Office of Management and Budget, Paperwork Reduction Project, 1004-0135, 1004-0136, or 1004-0137, as appropriate, Washington, DC 20503.
                (d) There are many leases and agreements currently in effect, and which will remain in effect, involving both Federal and Indian oil and gas leases which specifically refer to the United States Geological Survey, USGS, Minerals Management Service, MMS, or Conservation Division. These leases and agreements also often specifically refer to various officers such as Supervisor, Conservation Manager, Deputy Conservation Manager, Minerals Manager, and Deputy Minerals Manager. In addition, many leases and agreements specifically refer to 30 CFR part 221 or specific sections thereof, which has been redesignated as 43 CFR part 3160. Those references shall now be read in the context of Secretarial Order 3087 and now mean either the Bureau of Land Management or Minerals Management Service, as appropriate.
                [57 FR 3024, Jan. 27, 1992]
              
            
            
              Subpart 3161—Jurisdiction and Responsibility
              
                § 3161.1
                Jurisdiction.
                (a) The regulations in this part apply to all operations conducted on:
                (1) All Federal and Indian (except those of the Osage Tribe) onshore oil and gas leases;

                (2) All onshore facility measurement points where Federal or Indian (except those of the Osage Tribe) oil or gas is measured;
                
                (3) Indian Mineral Development Act agreements for oil and gas, unless specifically excluded in the agreement; and
                (4) Leases and other business agreements for the development of tribal energy resources under a Tribal Energy Resource Agreement entered into with the Secretary, unless specifically excluded in the lease, other business agreement, or Tribal Energy Resource Agreement.
                (b) The regulations in this part and 43 CFR part 3170, including subparts 3173, 3174, and 3175, relating to site security, measurement of oil and gas, reporting of production and operations, and assessments or penalties for non-compliance with such requirements, are applicable to all wells and facilities on State or privately owned lands committed to a unit or communitization agreement, which include Federal or Indian lease interests, notwithstanding any provision of a unit or communitization agreement to the contrary.
                [81 FR 81419, Nov. 17, 2016]
              
              
                § 3161.2
                Responsibility of the authorized officer.
                The authorized officer is authorized and directed to approve unitization, communitization, gas storage and other contractual agreements for Federal lands; to assess compensatory royalty; to approve suspensions of operations or production, or both; to issue NTL's: to approve and monitor other operator proposals for drilling, development or production of oil and gas; to perform administrative reviews; to impose monetary assessments or penalties; to provide technical information and advice relative to oil and gas development and operations on Federal and Indian lands; to enter into cooperative agreements with States, Federal agencies and Indian tribes relative to oil and gas development and operations; to approve, inspect and regulate the operations that are subject to the regulations in this part; to require compliance with lease terms, with the regulations in this title and all other applicable regulations promulgated under the cited laws; and to require that all operations be conducted in a manner which protects other natural resources and the environmental quality, protects life and property and results in the maximum ultimate recovery of oil and gas with minimum waste and with minimum adverse effect on the ultimate recovery of other mineral resources. The authorized officer may issue written or oral orders to govern specific lease operations. Any such oral orders shall be confirmed in writing by the authorized officer within 10 working days from issuance thereof. Before approving operations on leasehold, the authorized officer shall determine that the lease is in effect, that acceptable bond coverage has been provided and that the proposed plan of operations is sound both from a technical and environmental standpoint.
                [48 FR 36584, Aug. 12, 1983, as amended at 52 FR 5391, Feb. 20, 1987; 53 FR 17362, May 16, 1988]
              
              
                § 3161.3
                Inspections.
                (a) The authorized officer shall establish procedures to ensure that each Federal and Indian lease site which is producing or is expected to produce significant quantities of oil or gas in any year or which has a history of noncompliance with applicable provisions of law or regulations, lease terms, orders or directives shall be inspected at least once annually. Similarly, each lease site on non-Federal or non-Indian lands subject to a formal agreement such as a unit or communitization agreement which has been approved by the Department of the Interior and in which the United States or the Indian lessors share in production shall be inspected annually whenever any of the foregoing criteria are applicable.
                (b) In accomplishing the inspections, the authorized officer may utilize Bureau personnel, may enter into cooperative agreements with States or Indian Tribes, may delegate the inspection authority to any State, or may contract with any non-Federal Government entities. Any cooperative agreement, delegation or contractual arrangement shall not be effective without concurrence of the Secretary and shall include applicable provisions of the Federal Oil and Gas Royalty Management Act.
                [49 FR 37363, Sept. 21, 1984, as amended at 52 FR 5391, Feb. 20, 1987]
              
            
            
              
              Subpart 3162—Requirements for Operating Rights Owners and Operators
              
                § 3162.1
                General requirements.
                (a) The operating rights owner or operator, as appropriate, shall comply with applicable laws and regulations; with the lease terms, Onshore Oil and Gas Orders, NTL's; and with other orders and instructions of the authorized officer. These include, but are not limited to, conducting all operations in a manner which ensures the proper handling, measurement, disposition, and site security of leasehold production; which protects other natural resources and environmental quality; which protects life and property; and which results in maximum ultimate economic recovery of oil and gas with minimum waste and with minimum adverse effect on ultimate recovery of other mineral resources.
                (b) The operator shall permit properly identified authorized representatives to enter upon, travel across and inspect lease sites and records normally kept on the lease pertinent thereto without advance notice. Inspections normally will be conducted during those hours when responsible persons are expected to be present at the operation being inspected. Such permission shall include access to secured facilities on such lease sites for the purpose of making any inspection or investigation for determining whether there is compliance with the mineral leasing laws, the regulations in this part, and any applicable orders, notices or directives.
                (c) For the purpose of making any inspection or investigation, the Secretary or his authorized representative shall have the same right to enter upon or travel across any lease site as the operator has acquired by purchase, condemnation or otherwise.
                [47 FR 47765, Oct. 27, 1982. Redesignated and amended at 48 FR 36583, Aug. 12, 1983; 49 FR 37364, Sept. 21, 1984; 53 FR 17363, May 16, 1988]
              
              
                § 3162.2
                Drilling, producing, and drainage obligations.
              
              
                § 3162.2-1
                Drilling and producing obligations.
                (a) The operator, at its election, may drill and produce other wells in conformity with any system of well spacing or production allotments affecting the field or area in which the leased lands are situated, and which is authorized and sanctioned by applicable law or by the authorized officer.
                (b) After notice in writing, the lessee(s) and operating rights owner(s) shall promptly drill and produce such other wells as the authorized officer may reasonably require in order that the lease may be properly and timely developed and produced in accordance with good economic operating practices.
                [66 FR 1892, Jan. 10, 2001. Redesignated at 66 FR 1892, Jan. 10, 2001; 66 FR 24073, May 11, 2001]
              
              
                § 3162.2-2
                What steps may BLM take to avoid uncompensated drainage of Federal or Indian mineral resources?
                If we determine that a well is draining Federal or Indian mineral resources, we may take any of the following actions:
                (a) If the mineral resources being drained are in Federal or Indian leases, we may require the lessee to drill and produce all wells that are necessary to protect the lease from drainage, unless the conditions of this part are met. BLM will consider applicable Federal, State, or Tribal rules, regulations, and spacing orders when determining which action to take. Alternatively, we may accept other equivalent protective measures;

                (b) If the mineral resources being drained are either unleased (including those which may not be subject to leasing) or in Federal or Indian leases, we may execute agreements with the owners of interests in the producing well under which the United States or the Indian lessor may be compensated for the drainage (with the consent of the Federal or (in consultation with the Indian mineral owner and BIA) Indian lessees, if any);
                
                (c) We may offer for lease any qualifying unleased mineral resources under part 3120 of this chapter or enter into a communitization agreement; or
                (d) We may approve a unit or communitization agreement that provides for payment of a royalty on production attributable to unleased mineral resources as provided in § 3181.5.
                [66 FR 1893, Jan. 10, 2001]
              
              
                § 3162.2-3
                When am I responsible for protecting my Federal or Indian lease from drainage?
                You must protect your Federal or Indian lease from drainage if your lease is being drained of mineral resources by a well:
                (a) Producing for the benefit of another mineral owner;
                (b) Producing for the benefit of the same mineral owner but with a lower royalty rate; or
                (c) Located in a unit or communitization agreement, which due to its Federal or Indian mineral owner's allocation or participation factor, generates less revenue for the United States or the Indian mineral owner for the mineral resources produced from your lease.
                [66 FR 1893, Jan. 10, 2001]
              
              
                § 3162.2-4
                What protective action may BLM require the lessee to take to protect the leases from drainage?
                We may require you to:
                (a) Drill or modify and produce all wells that are necessary to protect the leased mineral resources from drainage;
                (b) Enter into a unitization or communitization agreement with the lease containing the draining well; or
                (c) Pay compensatory royalties for drainage that has occurred or is occurring.
                [66 FR 1893, Jan. 10, 2001]
              
              
                § 3162.2-5
                Must I take protective action when a protective well would be uneconomic?
                You are not required to take any of the actions listed in § 3162.2-4 if you can prove to BLM that when you first knew or had constructive notice of drainage you could not produce a sufficient quantity of oil or gas from a protective well on your lease for a reasonable profit above the cost of drilling, completing, and operating the protective well.
                [66 FR 1893, Jan. 10, 2001]
              
              
                § 3162.2-6
                When will I have constructive notice that drainage may be occurring?
                (a) You have constructive notice that drainage may be occurring when well completion or first production reports for the draining well are filed with either BLM, State oil and gas commissions, or regulatory agencies and are publicly available.
                (b) If you operate or own any interest in the draining well or lease, you have constructive notice that drainage may be occurring when you complete drill stem, production, pressure analysis, or flow tests of the well.
                [66 FR 1893, Jan. 10, 2001]
              
              
                § 3162.2-7
                Who is liable for drainage if more than one person holds undivided interests in the record title or operating rights for the same lease?
                (a) If more than one person holds record title interests in a portion of a lease that is subject to drainage, each person is jointly and severally liable for taking any action we may require under this part to protect the lease from drainage, including paying compensatory royalty accruing during the period and for the area in which it holds its record title interest.
                (b) Operating rights owners are jointly and severally liable with each other and with all record title holders for drainage affecting the area and horizons in which they hold operating rights during the period they hold operating rights.
                [66 FR 1893, Jan. 10, 2001]
              
              
                § 3162.2-8
                Does my responsibility for drainage protection end when I assign or transfer my lease interest?

                If you assign your record title interest in a lease or transfer your operating rights, you are not liable for drainage that occurs after the date we approve the assignment or transfer. However, you remain responsible for the payment of compensatory royalties for any drainage that occurred when you held the lease interest.
                [66 FR 1893, Jan. 10, 2001]
              
              
                § 3162.2-9
                What is my duty to inquire about the potential for drainage and inform BLM of my findings?
                (a) When you first acquire a lease interest, and at all times while you hold the lease interest, you must monitor the drilling of wells in the same or adjacent spacing units and gather sufficient information to determine whether drainage is occurring. This information can be in various forms, including but not limited to, well completion reports, sundry notices, or available production information. As a prudent lessee, it is your responsibility to analyze and evaluate this information and make the necessary calculations to determine:
                (1) The amount of drainage from production of the draining well;
                (2) The amount of mineral resources which will be drained from your Federal or Indian lease during the life of the draining well; and
                (3) Whether a protective well would be economic to drill.
                (b) You must notify BLM within 60 days from the date of actual or constructive notice of:
                (1) Which of the actions in § 3162.2-4 you will take; or
                (2) The reasons a protective well would be uneconomic.
                (c) If you do not have sufficient information to comply with § 3162.2-9(b)(1), indicate when you will provide the information.
                (d) You must provide BLM with the analysis under paragraph (a) of this section within 60 days after we request it.
                [66 FR 1893, Jan. 10, 2001]
              
              
                § 3162.2-10
                Will BLM notify me when it determines that drainage is occurring?
                We will send you a demand letter by certified mail, return receipt requested, or personally serve you with notice, if we believe that drainage is occurring. However, your responsibility to take protective action arises when you first knew or had constructive notice of the drainage, even when that date precedes the BLM demand letter.
                [66 FR 1894, Jan. 10, 2001]
              
              
                § 3162.2-11
                How soon after I know of the likelihood of drainage must I take protective action?
                (a) You must take protective action within a reasonable time after the earlier of:
                (1) The date you knew or had constructive notice that the potentially draining well had begun to produce oil or gas; or
                (2) The date we issued a demand letter for protective action.
                (b) Since the time required to drill and produce a protective well varies according to the location and conditions of the oil and gas reservoir, BLM will determine this on a case-by-case basis. When we determine whether you took protective action within a reasonable time, we will consider several factors including, but not limited to:
                (1) Time required to evaluate the characteristics and performance of the draining well;
                (2) Rig availability;
                (3) Well depth;
                (4) Required environmental analysis;
                (5) Special lease stipulations which provide limited time frames in which to drill; and
                (6) Weather conditions.
                (c) If BLM determines that you did not take protection action timely, you will owe compensatory royalty for the period of the delay under § 3162.2-12.
                [66 FR 1894, Jan. 10, 2001]
              
              
                § 3162.2-12
                If I hold an interest in a lease, for what period will the Department assess compensatory royalty against me?
                The Department will assess compensatory royalty beginning on the first day of the month following the earliest reasonable time we determine you should have taken protective action. You must continue to pay compensatory royalty until:
                (a) You drill sufficient economic protective wells and remain in continuous production;

                (b) We approve a unitization or communitization agreement that includes the mineral resources being drained;
                
                (c) The draining well stops producing; or
                (d) You relinquish your interest in the Federal or Indian lease.
                [66 FR 1894, Jan. 10, 2001]
              
              
                § 3162.2-13
                If I acquire an interest in a lease that is being drained, will the Department assess me for compensatory royalty?
                If you acquire an interest in a Federal or Indian lease through an assignment of record title or transfer of operating rights under this part, you are liable for all drainage obligations accruing on and after the date we approve the assignment or transfer.
                [66 FR 1894, Jan. 10, 2001]
              
              
                § 3162.2-14
                May I appeal BLM's decision to require drainage protective measures?
                You may appeal any BLM decision requiring you take drainage protective measures. You may request BLM State Director review under 43 CFR 3165.3 and/or appeal to the Interior Board of Land Appeals under 43 CFR part 4 and subpart 1840.
                [66 FR 1894, Jan. 10, 2001]
              
              
                § 3162.2-15
                Who has the burden of proof if I appeal BLM's drainage determination?
                BLM has the burden of establishing a prima facie case that drainage is occurring and that you knew of such drainage. Then the burden of proof shifts to you to refute the existence of drainage or to prove there was not sufficient information to put you on notice of the need for drainage protection. You also have the burden of proving that drilling and producing from a protective well would not be economically feasible.
                [66 FR 1894, Jan. 10, 2001]
              
              
                § 3162.3
                Conduct of operations.
                (a) Whenever a change in operator occurs, the authorized officer shall be notified promptly in writing, and the new operator shall furnish evidence of sufficient bond coverage in accordance with § 3106.6 and subpart 3104 of this title.
                (b) A contractor on a leasehold shall be considered the agent of the operator for such operations with full responsibility for acting on behalf of the operator for purposes of complying with applicable laws, regulations, the lease terms, NTL's, Onshore Oil and Gas Orders, and other orders and instructions of the authorized officer.
                [53 FR 17363, May 16, 1988; 53 FR 31959, Aug. 22, 1988]
              
              
                § 3162.3-1
                Drilling applications and plans.
                (a) Each well shall be drilled in conformity with an acceptable well-spacing program at a surveyed well location approved or prescribed by the authorized officer after appropriate environmental and technical reviews (see § 3162.5-1 of this title). An acceptable well-spacing program may be either (1) one which conforms with a spacing order or field rule issued by a State Commission or Board and accepted by the authorized officer, or (2) one which is located on a lease committed to a communitized or unitized tract at a location approved by the authorized officer, or (3) any other program established by the authorized officer.
                (b) Any well drilled on restricted Indian land shall be subject to the location restrictions specified in the lease and/or Title 25 of the CFR.
                (c) The operator shall submit to the authorized officer for approval an Application for Permit to Drill for each well. No drilling operations, nor surface disturbance preliminary thereto, may be commenced prior to the authorized officer's approval of the permit.
                (d) The Application for Permit to Drill process shall be initiated at least 30 days before commencement of operations is desired. Prior to approval, the application shall be administratively and technically complete. A complete application consists of Form 3160-3 and the following attachments:
                (1) A drilling plan, which may already be on file, containing information required by paragraph (e) of this section and appropriate orders and notices.

                (2) A surface use plan of operations containing information required by paragraph (f) of this section and appropriate orders and notices.
                
                (3) Evidence of bond coverage as required by the Department of the Interior regulations, and
                (4) Such other information as may be required by applicable orders and notices.
                (e) Each drilling plan shall contain the information specified in applicable notices or orders, including a description of the drilling program, the surface and projected completion zone location, pertinent geologic data, expected hazards, and proposed mitigation measures to address such hazards. A drilling plan may be submitted for a single well or for several wells proposed to be drilled to the same zone within a field or area of geological and environmental similarity. A drilling plan may be modified from time to time as circumstances may warrant, with the approval of the authorized officer.
                (f) The surface use plan of operations shall contain information specified in applicable orders or notices, including the road and drillpad location, details of pad construction, methods for containment and disposal of waste material, plans for reclamation of the surface, and other pertinent data as the authorized officer may require. A surface use plan of operations may be submitted for a single well or for several wells proposed to be drilled in an area of environmental similarity.
                (g) For Federal lands, upon receipt of the Application for Permit to Drill or Notice of Staking, the authorized officer shall post the following information for public inspection at least 30 days before action to approve the Application for Permit to Drill: the company/operator name; the well name/number; the well location described to the nearest quarter-quarter section (40 acres), or similar land description in the case of lands described by metes and bounds, or maps showing the affected lands and the location of all tracts to be leased and of all leases already issued in the general area; and any substantial modifications to the lease terms. Where the inclusion of maps in such posting is not practicable, maps of the affected lands shall be made available to the public for review. This information also shall be provided promptly by the authorized officer to the appropriate office of the Federal surface management agency, for lands the surface of which is not under Bureau jurisdiction, requesting such agency to post the proposed action for public inspection for at least 30 days. The posting shall be in the office of the authorized officer and in the appropriate surface managing agency if other than the Bureau. The posting of an Application for Permit to Drill is for information purposes only and is not an appealable decision.
                (h) Upon initiation of the Application for Permit to Drill process, the authorized officer shall consult with the appropriate Federal surface management agency and with other interested parties as appropriate and shall take one of the following actions as soon as practical, but in no event later than 5 working days after the conclusion of the 30-day notice period for Federal lands, or within 30 days from receipt of the application for Indian lands:
                (1) Approve the application as submitted or with appropriate modifications or conditions;
                (2) Return the application and advise the applicant of the reasons for disapproval; or
                (3) Advise the applicant, either in writing or orally with subsequent written confirmation, of the reasons why final action will be delayed along with the date such final action can be expected.
                The surface use plan of operations for National Forest System lands shall be approved by the Secretary of Agriculture or his/her representative prior to approval of the Application for Permit to Drill by the authorized officer. Appeals from the denial of approval of such surface use plan of operations shall be submitted to the Secretary of Agriculture.

                (i) Approval of the Application for Permit to Drill does not warrant or certify that the applicant holds legal or equitable title to the subject lease(s) which would entitle the applicant to conduct drilling operations.
                [47 FR 47765, Oct. 27, 1982. Redesignated and amended at 48 FR 36583, Aug. 12, 1983, further amended at 52 FR 5391, Feb. 20, 1987; 53 FR 17363, May 16, 1988; 53 FR 22846, June 17, 1988; 53 FR 31958, Aug. 22, 1988; 81 FR 83078, Nov. 18, 2016; 82 FR 58072, Dec. 8, 2017; 83 FR 49211, Sept. 28, 2018]
              
              
                § 3162.3-2
                Subsequent well operations.
                (a) A proposal for further well operations shall be submitted by the operator on Form 3160-5 for approval by the authorized officer prior to commencing operations to redrill, deepen, perform casing repairs, plug-back, alter casing, recomplete in a different interval, perform water shut off, commingling production between intervals and/or conversion to injection.If there is additional surface disturbance, the proposal shall include a surface use plan of operations. A subsequent report on these operations also will be filed on Form 3160-5. The authorized officer may prescribe that each proposal contain all or a portion of the information set forth in § 3162.3-1 of this title.
                (b) Unless additional surface disturbance is involved and if the operations conform to the standard of prudent operating practice, prior approval is not required for routine fracturing or acidizing jobs, or recompletion in the same interval; however, a subsequent report on these operations must be filed on Form 3160-5.
                (c) No prior approval or a subsequent report is required for well cleanout work, routine well maintenance, or bottom hole pressure surveys.
                (d) For details on how to apply for approval of a facility measurement point; approval for surface or subsurface commingling from different leases, unit participating areas and communitized areas; or approval for off-lease measurement, see 43 CFR 3173.12, 3173.15, and 3173.23, respectively.
                [47 FR 47765, Oct. 27, 1982. Redesignated and amended at 48 FR 36583, Aug. 12, 1983, further amended at 52 FR 5391, Feb. 20, 1987; 53 FR 17363, May 16, 1988; 53 FR 22847, June 17, 1988; 80 FR 16218, Mar. 26, 2015; 81 FR 81419, Nov. 17, 2016; 82 FR 61949, Dec. 29, 2017]
              
              
                § 3162.3-3
                Other lease operations.
                Prior to commencing any operation on the leasehold which will result in additional surface disturbance, other than those authorized under § 3162.3-1 or § 3162.3-2, the operator shall submit a proposal on Form 3160-5 to the authorized officer for approval. The proposal shall include a surface use plan of operations.
                [82 FR 61949, Dec. 29, 2017]
              
              
                § 3162.3-4
                Well abandonment.
                (a) The operator shall promptly plug and abandon, in accordance with a plan first approved in writing or prescribed by the authorized officer, each newly completed or recompleted well in which oil or gas is not encountered in paying quantities or which, after being completed as a producing well, is demonstrated to the satisfaction of the authorized officer to be no longer capable of producing oil or gas in paying quantities, unless the authorized officer shall approve the use of the well as a service well for injection to recover additional oil or gas or for subsurface disposal of produced water. In the case of a newly drilled or recompleted well, the approval to abandon may be written or oral with written confirmation.
                (b) Completion of a well as plugged and abandoned may also include conditioning the well as water supply source for lease operations or for use by the surface owner or appropriate Government Agency, when authorized by the authorized officer. All costs over and above the normal plugging and abandonment expense will be paid by the party accepting the water well.

                (c) No well may be temporarily abandoned for more than 30 days without the prior approval of the authorized officer. The authorized officer may authorize a delay in the permanent abandonment of a well for a period of 12 months. When justified by the operator, the authorized officer may authorize additional delays, no one of which may exceed an additional 12 months. Upon the removal of drilling or producing equipment from the site of a well which is to be permanently abandoned, the surface of the lands disturbed in connection with the conduct of operations shall be reclaimed in accordance with a plan first approved or prescribed by the authorized officer.
                [47 FR 47765, Oct. 27, 1982. Redesignated and amended at 48 FR 36583, Aug. 12, 1983, further amended at 53 FR 17363, May 16, 1988; 53 FR 22847, June 17, 1988]
              
              
                § 3162.4
                Records and reports.
              
              
                § 3162.4-1
                Well records and reports.
                (a) The operator must keep accurate and complete records with respect to:
                (1) All lease operations, including, but not limited to, drilling, producing, redrilling, repairing, plugging back, and abandonment operations;
                (2) Production facilities and equipment (including schematic diagrams as required by applicable orders and notices); and
                (3) Determining and verifying the quantity, quality, and disposition of production from or allocable to Federal or Indian leases (including source records).

                (b) Standard forms for providing basic data are listed in Note 1 at the beginning of this title. As noted on Form 3160-4, two copies of all electric and other logs run on the well must be submitted to the authorized officer. Upon request, the operator shall transmit to the authorized officer copies of such other records maintained in compliance with paragraph (a) of this section.
                (c) Not later than the 5th business day after any well begins production on which royalty is due anywhere on a lease site or allocated to a lease site, or resumes production in the case of a well which has been off production for more than 90 days, the operator shall notify the authorized officer by letter or sundry notice, Form 3160-5, or orally to be followed by a letter or sundry notice, of the date on which such production has begun or resumed.
                (d) All records and reports required by this section must be maintained for the following time periods:
                (1) For Federal leases and units or communitized areas that include Federal leases, but do not include Indian leases:
                (i) Seven years after the records are generated; unless,
                (ii) A judicial proceeding or demand involving such records is timely commenced, in which case the record holder must maintain such records until the final nonappealable decision in such judicial proceeding is made, or with respect to that demand is rendered, unless the Secretary or the applicable delegated State authorizes in writing an earlier release of the requirement to maintain such records.
                (2) For Indian leases, and units or communitized areas that include Indian leases, but do not include Federal leases:
                (i) Six years after the records are generated; unless,
                (ii) The Secretary or his/her designee notifies the record holder that the Department has initiated or is participating in an audit or investigation involving such records, in which case the record holder must maintain such records until the Secretary or his/her designee releases the record holder from the obligation to maintain the records.
                (3) For units and communitized areas that include both Federal and Indian leases, 6 years after the records are generated, unless the Secretary or his/her designee has notified the record holder within those 6 years that an audit or investigation involving such records has been initiated, then:
                (i) If a judicial proceeding or demand is commenced within 7 years after the records are generated, the record holder must retain all records regarding production from the lease, unit or communitization agreement until the final nonappealable decision in such judicial proceeding is made, or with respect to that demand is rendered, unless the Secretary or his/her designee authorizes in writing a release of the requirement to maintain such records before a final nonappealable decision is made or rendered;

                (ii) If a judicial proceeding or demand is not commenced within 7 years after the records are generated, the record holder must retain all records regarding production from the unit or communitized area until the Secretary or his/her designee releases the record holder from the obligation to maintain the records.
                
                (e) Record holders include lessees, operators, purchasers, transporters, and any other person directly involved in producing, transporting, purchasing, or selling, including measuring, oil or gas through the point of royalty measurement or the point of first sale, whichever is later. Record holders must maintain records generated during or for the period for which the lessee or operator has an interest in or conducted operations on the lease, or in which a person is involved in transporting, purchasing, or selling production from the lease, for the period of time required in paragraph (d) of this section.
                [47 FR 47765, Oct. 27, 1982. Redesignated and amended at 48 FR 36583, Aug. 12, 1983; 49 FR 37364, Sept. 21, 1984; 52 FR 5391, Feb. 20, 1987; 53 FR 17363, May 16, 1988; 81 FR 81419, Nov. 17, 2016]
              
              
                § 3162.4-2
                Samples, tests, and surveys.
                (a) During the drilling and completion of a well, the operator shall, when required by the authorized officer, conduct tests, run logs, and make other surveys reasonably necessary to determine the presence, quantity, and quality of oil, gas, other minerals, or the presence or quality of water; to determine the amount and/or direction of deviation of any well from the verticial; and to determine the relevant characteristics of the oil and gas reservoirs penetrated.
                (b) After the well has been completed, the operator shall conduct periodic well tests which will demonstrate the quantity and quality of oil and gas and water. The method and frequency of such well tests will be specified in appropriate notices and orders. When needed, the operator shall conduct reasonable tests which will demonstrate the mechanical integrity of the downhole equipment.
                (c) Results of samples, tests, and surveys approved or prescribed under this section shall be provided to the authorized officer without cost to the lessor.
                [47 FR 47765, Oct. 27, 1982. Redesignated and amended at 48 FR 36583, Aug. 12, 1983, further amended at 53 FR 17363, May 16, 1988]
              
              
                § 3162.5
                Environment and safety.
              
              
                § 3162.5-1
                Environmental obligations.
                (a) The operator shall conduct operations in a manner which protects the mineral resources, other natural resources, and environmental quality. In that respect, the operator shall comply with the pertinent orders of the authorized officer and other standards and procedures as set forth in the applicable laws, regulations, lease terms and conditions, and the approved drilling plan or subsequent operations plan. Before approving any Application for Permit to Drill submitted pursuant to § 3162.3-1 of this title, or other plan requiring environmental review, the authorized officer shall prepare an environmental record of review or an environmental assessment, as appropriate. These environmental documents will be used in determining whether or not an environmental impact statement is required and in determining any appropriate terms and conditions of approval of the submitted plan.
                (b) The operator shall exercise due care and diligence to assure that leasehold operations do not result in undue damage to surface or subsurface resources or surface improvements. All produced water must be disposed of by injection into the subsurface, by approved pits, or by other methods which have been approved by the authorized officer. Upon the conclusion of operations, the operator shall reclaim the disturbed surface in a manner approved or reasonably prescribed by the authorized officer.

                (c) All spills or leakages of oil, gas, produced water, toxic liquids, or waste materials, blowouts, fires, personal injuries, and fatalities shall be reported by the operator in accordance with these regulations and as prescribed in applicable order or notices. The operator shall exercise due diligence in taking necessary measures, subject to approval by the authorized officer, to control and remove pollutants and to extinguish fires. An operator's compliance with the requirements of the regulations in this part shall not relieve the operator of the obligation to comply with other applicable laws and regulations.
                
                (d) When reasonably required by the authorized officer, a contingency plan shall be submitted describing procedures to be implemented to protect life, property, and the environment.
                (e) The operator's liability for damages to third parties shall be governed by applicable law.
                [47 FR 47765, Oct. 27, 1982. Redesignated and amended at 48 FR 36583, Aug. 12, 1983, further amended at 53 FR 17363, May 16, 1988; 53 FR 22847, June 17, 1988]
              
              
                § 3162.5-2
                Control of wells.
                (a) Drilling wells. The operator shall take all necessary precautions to keep each well under control at all times, and shall utiliz and maintain materials and equipment necessary to insure the safety of operating conditions and procedures.
                (b) Vertical drilling. The operator shall conduct drilling operations in a manner so that the completed well does not deviate significantly from the vertical without the prior written approval of the authorized officer. Significant deviation means a projected deviation of the well bore from the vertical of 10° or more, or a projected bottom hole location which could be less than 200 feet from the spacing unit or lease boundary. Any well which deviates more than 10° from the vertical or could result in a bottom hole location less than 200 feet from the spacing unit or lease boundary without prior written approval must be promptly reported to the authorized officer. In these cases, a directional survey is required.
                (c) High pressure or loss of circulation. The operator shall take immediate steps and utilize necessary resources to maintain or restore control of any well in which the pressure equilibrium has become unbalanced.
                (d) Protection of fresh water and other minerals. The operator shall isolate freshwater-bearing and other usable water containing 5,000 ppm or less of dissolved solids and other mineral-bearing formations and protect them from contamination.Tests and surveys of the effectiveness of such measures shall be conducted by the operator using procedures and practices approved or prescribed by the authorized officer.
                [47 FR 47765, Oct. 27, 1982. Redesignated and amended at 48 FR 36583, Aug. 12, 1983, further amended at 53 FR 17363, May 16, 1988; 80 FR 16222, Mar. 26, 2015; 82 FR 61949, Dec. 29, 2017]
              
              
                § 3162.5-3
                Safety precautions.
                The operator shall perform operations and maintain equipment in a safe and workmanlike manner. The operator shall take all precautions necessary to provide adequate protection for the health and safety of life and the protection of property. Compliance with health and safety requirements prescribed by the authorized officer shall not relieve the operator of the responsibility for compliance with other pertinent health and safety requirements under applicable laws or regulations.
                [47 FR 47765, Oct. 27, 1982. Redesignated and amended at 48 FR 36583, Aug. 12, 1983, further amended at 53 FR 17363, May 16, 1988]
              
              
                § 3162.6
                Well and facility identification.
                (a) Every well within a Federal or Indian lease or supervised agreement shall have a well identification sign. All signs shall be maintained in a legible condition.
                (b) For wells located on Federal and Indian lands, the operator must properly identify, by a sign in a conspicuous place, each well, other than those permanently abandoned. The well sign must include the well number, the name of the operator, the lease serial number, and the surveyed location (the quarter-quarter section, section, township and range or other authorized survey designation acceptable to the authorized officer, such as metes and bounds or longitude and latitude). When specifically requested by the authorized officer, the sign must include the unit or communitization agreement name or number. The authorized officer may also require the sign to include the name of the Indian allottee lessor(s) preceding the lease serial number.

                (c) All facilities at which oil or gas produced from a Federal or Indian lease is stored, measured, or processed must be clearly identified with a sign that contains the name of the operator, the lease serial number or communitization or unit agreement identification number, as appropriate, and the surveyed location (the quarter-quarter section, section, township and range or other authorized survey designation acceptable to the authorized officer, such as metes and bounds or longitude and latitude). On Indian leases, the sign also must include the name of the appropriate tribe and whether the lease is tribal or allotted. For situations of one tank battery servicing one well in the same location, the requirements of this paragraph and paragraph (b) of this section may be met by one sign as long as it includes the information required by both paragraphs. In addition, each storage tank must be clearly identified by a unique number. With regard to the quarter-quarter designation and the unique tank number, any such designation established by State law or regulation satisfies this requirement.
                (d) All signs must be maintained in legible condition and must be clearly apparent to any person at or approaching the storage, measurement, or transportation point.
                (e) All abandoned wells shall be marked with a permanent monument containing the information in paragraph (b) of this section. The requirement for a permanent monument may be waived in writing by the authorized officer.
                [52 FR 5391, Feb. 20, 1987, as amended at 53 FR 17363, May 16, 1988; 81 FR 81420, Nov. 17, 2016]
              
              
                § 3162.7
                Measurement, disposition, and protection of production.
              
              
                § 3162.7-1
                Disposition of production.
                (a) The operator shall put into marketable condition, if economically feasible, all oil, other hydrocarbons, gas, and sulphur produced from the leased land.
                (b) Where oil accumulates in a pit, such oil must either be (1) recirculated through the regular treating system and returned to the stock tanks for sale, or (2) pumped into a stock tank without treatment and measured for sale in the same manner as from any sales tank in accordance with applicable orders and notices. In the absence of prior approval from the authorized officer, no oil should go to a pit except in an emergency. Each such occurrence must be reported to the authorized officer and the oil promptly recovered in accordance with applicable orders and notices.
                (c)(1) Any person engaged in transporting by motor vehicle any oil from any lease site, or allocated to any such lease site, shall carry on his/her person, in his/her vehicle, or in his/her immediate control, documentation showing at a minimum; the amount, origin, and intended first purchaser of the oil.
                (2) Any person engaged in transporting any oil or gas by pipeline from any lease site, or allocated to any lease site, shall maintain documentation showing, at a minimum, the amount, origin, and intended first purchaser of such oil or gas.
                (3) On any lease site, any authorized representative who is properly identified may stop and inspect any motor vehicle that he/she has probable cause to believe is carrying oil from any such lease site, or allocated to such lease site, to determine whether the driver possesses proper documentation for the load of oil.
                (4) Any authorized representative who is properly identified and who is accompanied by an appropriate law enforcement officer, or an appropriate law enforcement officer alone, may stop and inspect any motor vehicle which is not on a lease site if he/she has probable cause to believe the vehicle is carrying oil from a lease site, or allocated to a lease site, to determine whether the driver possesses proper documentation for the load of oil.
                (d) The operator shall conduct operations in such a manner as to prevent avoidable loss of oil and gas. A operator shall be liable for royalty payments on oil or gas lost or wasted from a lease site, or allocated to a lease site, when such loss or waste is due to negligence on the part of the operator of such lease, or due to the failure of the operator to comply with any regulation, order or citation issued pursuant to this part.

                (e) When requested by the authorized officer, the operator shall furnish storage for royalty oil, on the leasehold or at a mutually agreed upon delivery point off the leased land without cost to the lessor, for 30 days following the end of the calendar month in which the royalty accrued.
                [47 FR 47765, Oct. 27, 1982. Redesignated and amended at 48 FR 36583, Aug. 12, 1983; 49 FR 37364, Sept. 21, 1984; 53 FR 17363, May 16, 1988; 81 FR 81420, Nov. 17, 2016]
              
              
                § 3162.7-2
                Measurement of oil.
                All oil removed or sold from a lease, communitized area, or unit participating area must be measured under subpart 3174 of this title. All measurement must be on the lease, communitized area, or unit from which the oil originated and must not be commingled with oil originating from other sources, unless approved by the authorized officer under the provisions of subpart 3173 of this title.
                [81 FR 81504, Nov. 17, 2016]
              
              
                § 3162.7-3
                Measurement of gas.
                All gas removed or sold from a lease, communitized area, or unit participating area must be measured under subpart 3175 of this chapter. All measurement must be on the lease, communitized area, or unit from which the gas originated and must not be commingled with gas originating from other sources unless approved by the authorized officer under subpart 3173 of this chapter.
                [81 FR 81609, Nov. 17, 2016]
              
              
                § 3162.7-4
                Royalty rates on oil; sliding and step-scale leases (public land only).
                Sliding- and step-scale royalties are based on the average daily production per well. The authorized officer shall specify which wells on a leasehold are commercially productive, including in that category all wells, whether produced or not, for which the annual value of permissible production would be greater than the estimated reasonable annual lifting cost, but only wells that yield a commercial volume of production during at least part of the month shall be considered in ascertaining the average daily production per well. The average daily production per well for a lease is computed on the basis of a 28-, 29-, 30-, or 31-day month (as the case may be), the number of wells on the leasehold counted as producing, and the gross production from the leasehold. The authorized officer will determine which commercially productive wells shall be considered each month as producing wells for the purpose of computing royalty in accordance with the following rules, and in the authorized officer's discretion may count as producing any commercially productive well shut in for conservation purposes.
                (a) For a previously producing leasehold, count as producing for every day of the month each previously producing well that produced 15 days or more during the month, and disregard wells that produced less than 15 days during the month.
                (b) Wells approved by the authorized officer as input wells shall be counted as producing wells for the entire month if so used 15 days or more during the month and shall be disregarded if so used less than 15 days during the month.
                (c) When the initial production of a leasehold is made during the calendar month, compute royalty on the basis of producing well days.
                (d) When a new well is completed for production on a previously producing leasehold and produces for 10 days or more during the calendar month in which it is brought in, count such new wells as producing every day of the month in arriving at the number of producing well days. Do not count any new well that produces for less than 10 days during the calendar month.
                (e) Consider “head wells” that make their best production by intermittent pumping or flowing as producing every day of the month, provided they are regularly operated in this manner with approval of the authorized officer.
                (f) For previously producing leaseholds on which no wells produced for 15 days or more, compute royalty on the basis of actual producing well days.

                (g) For previously producing leaseholds on which no wells were productive during the calendar month but from which oil was shipped, compute royalty at the same royalty percentage as that of the last preceding calendar month in which production and shipments were normal.
                
                (h) Rules for special cases not subject to definition, such as those arising from averaging the production from two distinct sands or horizons when the production of one sand or horizon is relatively insignificant compared to that of the other, shall be made by the authorized officer as need arises.
                (i)(1) In the following summary of operations on a typical leasehold for the month of June, the wells considered for the purpose of computing royalty on the entire production of the property for the months are indicated.
                
                  
                    Well No. and record
                    Count (marked X)
                  
                  
                    1. Produced full time for 30 days
                    X
                  
                  
                    2. Produced for 26 days; down 4 days for repairs
                    X
                  
                  
                    3. Produced for 28 days; down June 5, 12 hours, rods; June 14, 6 hours, engine down; June 26, 24 hours, pulling rods and tubing
                    X
                  
                  
                    4. Produced for 12 days; down June 13 to 30
                  
                  
                    5. Produced for 8 hours every day (head well)
                    X
                  
                  
                    6. Idle producer (not operated)
                  
                  
                    7. New well, completed June 17; produced for 14 days
                    X
                  
                  
                    8. New well, completed June 22; produced for 9 days
                  
                
                (2) In this example, there are eight wells on the leasehold, but wells No. 4, 6, and 8 are not counted in computing royalties. Wells No. 1, 2, 3, 5, and 7 are counted as producing for 30 days. The average production per well per day is determined by dividing the total production of the leasehold for the month (including the oil produced by wells 4 and 8) by 5 (the number of wells counted as producing), and dividing the quotient thus obtained by the number of days in the month.
                [53 FR 1226, Jan. 15, 1988, as amended at 53 FR 17364, May 16, 1988]
              
            
            
              Subpart 3163—Noncompliance, Assessments, and Penalties
              
                § 3163.1
                Remedies for acts of noncompliance.
                (a) Whenever any person fails or refuses to comply with the regulations in this part, the terms of any lease or permit, or the requirements of any notice or order, the authorized officer shall notify that person in writing of the violation or default.
                (1) For major violations, the authorized officer may also subject the person to an assessment of $1,000 per violation, per inspection.
                (2) For minor violations, the authorized officer may also subject the person to an assessment of $250 per violation, per inspection.
                (3) When necessary for compliance, or where operations have been commenced without approval, or where continued operations could result in immediate, substantial, and adverse impacts on public health and safety, the environment, production accountability, or royalty income, the authorized officer may shut down operations. Immediate shut-in action may be taken where operations are initiated and conducted without prior approval, or where continued operations could result in immediate, substantial, and adverse impacts on public health and safety, the environment, production accountability, or royalty income. Shut-in actions for other situations may be taken only after due notice, in writing, has been given;
                (4) When necessary for compliance, the authorized officer may enter upon a lease and perform, or have performed, at the sole risk and expense of the operator, operations that the operator fails to perform when directed in writing by the authorized officer. Appropriate charges shall include the actual cost of performance, plus an additional 25 percent of such amount to compensate the United States for administrative costs. The operator shall be provided with a reasonable period of time either to take corrective action or to show why the lease should not be entered;
                (5) Continued noncompliance may subject the lease to cancellation and forfeiture under the bond. The operator shall be provided with a reasonable period of time either to take corrective action or to show why the lease should not be recommended for cancellation;
                (6) Where actual loss or damage has occurred as a result of the operator's noncompliance, the actual amount of such loss or damage shall be charged to the operator.

                (b) Certain instances of noncompliance are violations of such a nature as to warrant the imposition of immediate major assessments upon discovery, as compared to those established by paragraph (a) of this section. Upon discovery the following violations, as well as the violations identified in subparts 3173, 3174, and 3175 of this chapter, will result in assessments in the specified amounts per violation, per inspection, without exception:
                (1) For failure to install blowout preventer or other equivalent well control equipment, as required by the approved drilling plan, $1,000;
                (2) For drilling without approval or for causing surface disturbance on Federal or Indian surface preliminary to drilling without approval, $1,000;
                (3) For failure to obtain approval of a plan for well abandonment prior to commencement of such operations, $500.
                (c) On a case-by-case basis, the State Director may compromise or reduce assessments under this section. In compromising or reducing the amount of the assessment, the State Director will state in the record the reasons for such determination.
                [52 FR 5393, Feb. 20, 1987; 52 FR 10225, Mar. 31, 1987, as amended at 53 FR 17364, May 16, 1988; 53 FR 22847, June 17, 1988; 81 FR 81609, Nov. 17, 2016]
              
              
                § 3163.2
                Civil penalties.
                (a)(1) Whenever any person fails or refuses to comply with any applicable requirements of the Federal Oil and Gas Royalty Management Act, any mineral leasing law, any regulation thereunder, or the terms of any lease or permit issued thereunder, the authorized officer will notify the person in writing of the violation, unless the violation was discovered and reported to the authorized officer by the liable person or the notice was previously issued under § 3163.1.
                (2) Whenever a purchaser or transporter who is not an operating rights owner or operator fails or refuses to comply with 30 U.S.C. 1713 or applicable rules or regulations regarding records relevant to determining the quality, quantity, and disposition of oil or gas produced from or allocable to a Federal or Indian oil and gas lease, the authorized officer will notify the purchaser or transporter, as appropriate, in writing of the violation.
                (b)(1) If the violation specified in paragraph (a) of this section is not corrected within 20 days of such notice or report, or such longer time as the authorized officer may agree to in writing, the person will be liable for a civil penalty of up to $1,115 per violation for each day such violation continues, dating from the date of such notice or report. Any amount imposed and paid as assessments under § 3163.1(a)(1) will be deducted from penalties under this section.
                (2) If the violation specified in paragraph (a) of this section is not corrected within 40 days of such notice or report, or a longer period as the authorized officer may agree to in writing, the person will be liable for a civil penalty of up to $11,160 per violation for each day the violation continues, dating from the date of such notice or report. Any amount imposed and paid as assessments under § 3163.1(a)(1) will be deducted from penalties under this section.
                (c) In the event the authorized officer agrees to an abatement period of more than 20 days, the date of notice shall be deemed to be 20 days prior to the end of such longer abatement period for the purpose of civil penalty calculation.
                (d) Whenever a transporter fails to permit inspection for proper documentation by any authorized representative, as provided in § 3162.7-1(c) of this chapter, the transporter is liable for a civil penalty of up to $1,115 per day for the violation, dating from the date of notice of the failure to permit inspection and continuing until the proper documentation is provided. If the violation continues beyond 20 days, the authorized officer will revoke the transporter's authority to remove crude oil produced from, or allocated to, any Federal or Indian lease under the authority of that authorized officer. This revocation of the transporter's authority will continue until the transporter provides proper documentation and pays any related penalty.

                (e) Any person is liable for a civil penalty of up to $22,320 per violation for each day such violation continues, if the person:
                
                (1) Fails or refuses to permit lawful entry or inspection authorized by § 3162.1(b) of this title; or
                (2) Knowingly or willfully fails to notify the authorized officer by letter or Sundry Notice, Form 3160-5 or orally to be followed by a letter or Sundry Notice, not later than the 5th business day after any well begins production on which royalty is due, or resumes production in the case of a well which has been off of production for more than 90 days, from a well located on a lease site, or allocated to a lease site, of the date on which such production began or resumed.
                (f) Any person is liable for a civil penalty of up to $55,800 per violation for each day such violation continues, if the person:
                (1) Knowingly or willfully prepares, maintains or submits false, inaccurate or misleading reports, notices, affidavits, records, data or other written information required by this part; or
                (2) Knowingly or willfully takes or removes, transports, uses or diverts any oil or gas from any Federal or Indian lease site without having valid legal authority to do so; or
                (3) Purchases, accepts, sells, transports or conveys to another any oil or gas knowing or having reason to know that such oil or gas was stolen or unlawfully removed or diverted from a Federal or Indian lease site.
                (g) On a case-by-case basis, the Secretary may compromise or reduce civil penalties under this section. In compromising or reducing the amount of a civil penalty, the Secretary will state on the record the reasons for such determination.
                (h) Civil penalties provided by this section are supplemental to, and not in derogation of, any other penalties or assessments for noncompliance in any other provision of law, except as provided in paragraphs (a) and (b) of this section.
                [52 FR 5393, Feb. 20, 1987; 52 FR 10225, Mar. 31, 1987, as amended at 53 FR 17364, May 16, 1988; 81 FR 41862, June 28, 2016; 81 FR 81420, Nov. 17, 2016; 83 FR 3995, Jan. 29, 2018; 84 FR 22381, May 17, 2019; 85 FR 10619, Feb. 25, 2020]
                
                  Editorial Note:
                  At 82 FR 6307, Jan. 19, 2017, § 3163.2, paragraphs (a), (g)(1), and (g)(2)(ii) were amended; however, the amendments could not be incorporated due to inaccurate amendatory instructions.
                
              
              
                § 3163.3
                Criminal penalties.
                Any person who commits an act for which a civil penalty is provided in § 3163.2(f) shall, upon conviction, be punished by a fine of not more than $50,000, or by imprisonment for not more than 2 years, or both.
                [70 FR 75954, Dec. 22, 2005]
              
              
                § 3163.4
                Failure to pay.
                If any person fails to pay an assessment or a civil penalty under § 3163.1 or § 3163.2 of this title after the order making the assessment or penalty becomes a final order, and if such person does not file a petition for judicial review in accordance with this subpart, or, after a court in an action brought under this subpart has entered a final judgment in favor of the Secretary, the court shall have jurisdiction to award the amount assessed plus interest from the date of the expiration of the 90-day period provided by § 3165.4(e) of this title. The Federal Oil and Gas Royalty Management Act requires that any judgment by the court shall include an order to pay.
                [52 FR 5394, Feb. 20, 1987; 52 FR 10225, Mar. 31, 1987]
              
              
                § 3163.5
                Assessments and civil penalties.
                (a) Assessments made under § 3163.1 of this title are due upon issuance and shall be paid within 30 days of receipt of certified mail written notice or personal service, as directed by the authorized officer in the notice. Failure to pay assessed damages timely will be subject to late payment charges as prescribed under Title 30 CFR Group 202.
                (b) Civil penalties under § 3163.2 of this title shall be paid within 30 days of completion of any final order of the Secretary or the final order of the Court.

                (c) Payments made pursuant to this section shall not relieve the responsible party of compliance with the regulations in this part or from liability for waste or any other damage. A waiver of any particular assessment shall not be construed as precluding an assessment pursuant to § 3163.1 of this title for any other act of noncompliance occurring at the same time or at any other time. The amount of any civil penalty under § 3163.2 of this title, as finally determined, may be deducted from any sums owing by the United States to the person charged.
                [47 FR 47765, Oct. 27, 1982. Redesignated and amended at 48 FR 36583, Aug. 12, 1983; 49 FR 37368, Sept. 21, 1984; 52 FR 5394, Feb. 20, 1987; 52 FR 10225, Mar. 31, 1987; 53 FR 17364, May 16, 1988]
              
              
                § 3163.6
                Injunction and specific performance.
                (a) In addition to any other remedy under this part or any mineral leasing law, the Attorney General of the United States or his designee may bring a civil action in a district court of the United States to:
                (1) Restrain any violation of the Federal Oil and Gas Royalty and Management Act or any mineral leasing law of the United States; or
                (2) Compel the taking of any action required by or under the Act or any mineral leasing law of the United States.
                (b) A civil action described in paragraph (a) may be brought only in the United States district court of the judicial district wherein the act, omission or transaction constituting a violation under the Act or any other mineral leasing law occurred, or wherein the defendant is found or transacts business.
                [49 FR 37368, Sept. 21, 1984]
              
            
            
              Subpart 3164—Special Provisions
              
                § 3164.1
                Onshore Oil and Gas Orders.

                (a) The Director is authorized to issue Onshore Oil and Gas Orders when necessary to implement and supplement the regulations in this part. All orders will be published in the Federal Register both for public comment and in final form.
                (b) These Orders are binding on operating rights owners and operators, as appropriate, of Federal and restricted Indian oil and gas leases which have been, or may hereafter be, issued. The Onshore Oil and Gas Orders listed below are currently in effect:
                
                  
                    Order No.
                    Subject
                    Effective date
                    
                      Federal Register reference
                    Supersedes
                  
                  
                    1.
                    Approval of operations
                    May 7, 2007
                    71 FR
                    NTL-6.
                  
                  
                    2.
                    Drilling
                    Dec. 19, 1988
                    53 FR 46798
                    None.
                  
                  
                    6.
                    Hydrogen sulfide operations
                    Jan. 22, 1991
                    55 FR 48958
                    None.
                  
                  
                    7.
                    Disposal of produced water
                    October 8, 1993
                    58 FR 47354
                    NTL-2B
                  
                  Note: Numbers to be assigned sequentially by the Washington Office as proposed Orders are prepared for publication.
                
                [47 FR 47765, Oct. 27, 1982. Redesignated at 48 FR 36583, Aug. 12, 1983, and amended at 48 FR 48921, Oct. 21, 1983; 48 FR 56226, Dec. 20, 1983; 53 FR 17364, May 16, 1988; 54 FR 8060, Feb. 24, 1989; 54 FR 8092, Feb. 24, 1989; 54 FR 8106, Feb. 24, 1989; 54 FR 39527, 39529, Sept. 27, 1989; 55 FR 48958, Nov. 23, 1990; 57 FR 3025, Jan. 27, 1992; 58 FR 47361, Sept. 8, 1993; 58 FR 58505, Nov. 2, 1993; 72 FR 1038, Mar. 7, 2007; 81 FR 81421, 81504, 81609, Nov. 17, 2016]
              
              
                § 3164.2
                NTL's and other implementing procedures.
                (a) The authorized officer is authorized to issue NTL's when necessary to implement the onshore oil and gas orders and the regulations in this part. All NTL's will be issued after notice and opportunity for comment.
                (b) All NTL's issued prior to the promulgation of these regulations shall remain in effect until modified, superseded by an Onshore Oil and Gas Order, or otherwise terminated.
                (c) A manual and other written instructions will be used to provide policy and procedures for internal guidance of the Bureau of Land Management.
              
              
                § 3164.3
                Surface rights.

                (a) Operators shall have the right of surface use only to the extent specifically granted by the lease. With respect to restricted Indian lands, additional surface rights may be exercised when granted by a written agreement with the Indian surface owner and approved by the Superintendent of the Indian agency having jurisdiction.
                (b) Except for the National Forest System lands, the authorized officer is responsible for approving and supervising the surface use of all drilling, development, and production activities on the leasehold. This includes storage tanks and processing facilities, sales facilities, all pipelines upstream from such facilities, and other facilities to aid production such as water disposal pits and lines, and gas or water injection lines.
                (c) On National Forest System lands, the Forest Service shall regulate all surface disturbing activities in accordance with Forest Service regulations, including providing to the authorized officer appropriate approvals of such activities.
                [47 FR 47765, Oct. 27, 1982. Redesignated and amended at 48 FR 36583, Aug. 12, 1983, further amended at 53 FR 17364, May 16, 1988; 53 FR 22847, June 17, 1988]
              
              
                § 3164.4
                Damages on restricted Indian lands.
                Assessments for damages to lands, crops, buildings, and to other improvements on restricted Indian lands shall be made by the Superintendent and be payable in the manner prescribed by said official.
              
            
            
              Subpart 3165—Relief, Conflicts, and Appeals
              
                § 3165.1
                Relief from operating and producing requirements.
                (a) Applications for relief from either the operating or the producing requirements of a lease, or both, shall be filed with the authorized officer, and shall include a full statement of the circumstances that render such relief necessary.
                (b) The authorized officer shall act on applications submitted for a suspension of operations or production, or both, filed pursuant to § 3103.4-4 of this title. The application for suspension shall be filed with the authorized officer prior to the expiration date of the lease; shall be executed by all operating rights owners or, in the case of a Federal unit approved under part 3180 of this title, by the unit operator on behalf of the committed tracts or by all operating rights owners of such tracts; and shall include a full statement of the circumstances that makes such relief necessary.
                (c) If approved, a suspension of operations and production will be effective on the first of the month in which the completed application was filed or the date specified by the authorized officer. Suspensions will terminate when they are no longer justified in the interest of conservation, when such action is in the interest of the lessor, or as otherwise stated by the authorized officer in the approval letter.
                [47 FR 47765, Oct. 27, 1982. Redesignated and amended at 48 FR 36583, Aug. 12, 1983, further amended at 53 FR 17364, May 16, 1988; 61 FR 4752, Feb. 8, 1996]
              
              
                § 3165.1-1
                Relief from royalty and rental requirements.
                Applications for any modification authorized by law of the royalty or rental requirements of a lease for lands of the United States shall be filed in the office of the authorized officer having jurisdiction of the lands. (For other regulations relating to royalty and rental relief, and suspension of operations and production, see part 3103 of this title.)
                [48 FR 36586, Aug. 12, 1983, as amended at 53 FR 17365, May 16, 1988]
              
              
                § 3165.2
                Conflicts between regulations.
                In the event of any conflict between the regulations in this part and the regulations in title 25 CFR concerning oil and gas operations on Federal and Indian leaseholds, the regulations in this part shall govern with respect to the obligations in the conduct of oil and gas operations, acts of noncompliance, and the jurisdiction and authority of the authorized officer.
                [47 FR 47765, Oct. 27, 1982. Redesignated and amended at 48 FR 36583, Aug. 12, 1983, further amended at 53 FR 17365, May 16, 1988]
              
              
                § 3165.3
                Notice, State Director review and hearing on the record.
                (a) Notice. (1) Whenever any person fails to comply with any provisions of the lease, the regulations in this part, applicable orders or notices, or any other appropriate order of the authorized officer, the authorized officer will issue a written notice or order to the appropriate party and the lessee(s) to remedy any defaults or violations.
                (2) Whenever any purchaser or transporter, who is not an operating rights owner or operator, fails or refuses to comply with 30 U.S.C. 1713 or applicable rules or regulations regarding records relevant to determining the quality, quantity, and disposition of oil or gas produced from or allocable to a Federal or Indian oil and gas lease, applicable orders or notices, or any other appropriate orders of the authorized officer, the authorized officer will give written notice or order to the purchaser or transporter to remedy any violations.
                (3) Written orders or a notice of violation, assessment, or proposed penalty will be issued and served by personal service by the authorized officer, or by certified mail, return receipt requested. Service will be deemed to occur when the document is received or 7 business days after the date it is mailed, whichever is earlier.
                (4) Any person may designate a representative to receive any notice of violation, order, assessment, or proposed penalty on that person's behalf.
                (5) In the case of a major violation, the authorized officer will make a good faith effort to contact such designated representative by telephone, to be followed by a written notice or order. Receipt of a notice or order will be deemed to occur at the time of such verbal communication, and the time of notice and the name of the receiving party will be documented in the file. If the good faith effort to contact the designated representative is unsuccessful, notice of the major violation or order may be given to any person conducting or supervising operations subject to the regulations in this part.
                (6) In the case of a minor violation, the authorized officer will only provide a written notice or order to the designated representative.
                (7) A copy of all orders, notices, or instructions served on any contractor or field employee or designated representative will also be mailed to the operator. Any notice involving a civil penalty against an operator will be mailed to the operator, with a copy to the operating rights owner.
                (b) State Director review. Any adversely affected party that contests a notice of violation or assessment or an instruction, order, or decision of the authorized officer issued under the regulations in this part, may request an administrative review, before the State Director, either with or without oral presentation. Such request, including all supporting documentation, shall be filed in writing with the appropriate State Director within 20 business days of the date such notice of violation or assessment or instruction, order, or decision was received or considered to have been received and shall be filed with the appropriate State Director. Upon request and showing of good cause, an extension for submitting supporting data may be granted by the State Director. Such review shall include all factors or circumstances relevant to the particular case. Any party who is adversely affected by the State Director's decision may appeal that decision to the Interior Board of Land Appeals as provided in § 3165.4 of this part.
                (c) Review of proposed penalties. Any adversely affected party wishing to contest a notice of proposed penalty shall request an administrative review before the State Director under the procedures set out in paragraph (b) of this section. However, no civil penalty shall be assessed under this part until the party charged with the violation has been given the opportunity for a hearing on the record in accordance with section 109(e) of the Federal Oil and Gas Royalty Management Act. Therefore, any party adversely affected by the State Director's decision on the proposed penalty, may request a hearing on the record before an Administrative Law Judge or, in lieu of a hearing, may appeal that decision directly to the Interior Board of Land Appeals as provided in § 3165.4(b)(2) of this part. If such party elects to request a hearing on the record, such request shall be filed in the office of the State Director having jurisdiction over the lands covered by the lease within 30 days of receipt of the State Director's decision on the notice of proposed penalty. Where a hearing on the record is requested, the State Director shall refer the complete case file to the Office of Hearings and Appeals for a hearing before an Administrative Law Judge in accordance with part 4 of this title. A decision shall be issued following completion of the hearing and shall be served on the parties. Any party, including the United States, adversely affected by the decision of the Administrative Law Judge may appeal to the Interior Board of Land Appeals as provided in § 3163.4 of this title.
                (d) Action on request for State Director review. The State Director will issue a final decision within 10 business days after the receipt of a complete request for administrative review or, where oral presentation has been made, within 10 business days after the oral presentation. The State Director's decision represents the final Bureau decision from which further review may be obtained as provided in paragraph (c) of this section for proposed penalties, and in § 3165.4 for all other decisions.
                (e) Effect of request for State Director review or for hearing on the record. (1) Any request for review by the State Director under this section shall not result in a suspension of the requirement for compliance with the notice of violation or proposed penalty, or stop the daily accumulation of assessments or penalties, unless the State Director to whom the request is made so determines.
                (2) Any request for a hearing on the record before an administrative law judge under this section shall not result in a suspension of the requirement for compliance with the decision, unless the administrative law judge so determines. Any request for hearing on the record shall stop the accumulation of additional daily penalties until such time as a final decision is rendered, except that within 10 days of receipt of a request for a hearing on the record, the State Director may, after review of such request, recommend that the Director reinstate the accumulation of daily civil penalties until the violation is abated. Within 45 days of the filing of the request for a hearing on the record, the Director may reinstate the accumulation of civil penalties if he/she determines that the public interest requires a reinstatement of the accumulation and that the violation is causing or threatening immediate, substantial and adverse impacts on public health and safety, the environment, production accountability, or royalty income. If the Director does not reinstate the daily accumulation within 45 days of the filing of the request for a hearing on the record, the suspension shall continue.
                [52 FR 5394, Feb. 20, 1987; 52 FR 10225, Mar. 31, 1987, as amended at 53 FR 17365, May 16, 1988; 66 FR 1894, Jan. 10, 2001; 81 FR 81421, Nov. 17, 2016]
              
              
                § 3165.4
                Appeals.
                (a) Appeal of decision of State Director. Any party adversely affected by the decision of the State Director after State Director review, under § 3165.3(b) of this title, of a notice of violation or assessment or of an instruction, order, or decision may appeal that decision to the Interior Board of Land Appeals pursuant to the regulations set out in part 4 of this title.
                (b) Appeal from decision on a proposed penalty after a hearing on the record. (1) Any party adversely affected by the decision of an Administrative Law Judge on a proposed penalty after a hearing on the record under § 3165.3(c) of this title may appeal that decision to the Interior Board of Land Appeals pursuant to the regulations in part 4 of this title.
                (2) In lieu of a hearing on the record under § 3165.3(c) of this title, any party adversely affected by the decision of the State Director on a proposed penalty may waive the opportunity for such a hearing on the record by appealing directly to the Interior Board of Land Appeals under part 4 of this title. However, if the right to a hearing on the record is waived, further appeal to the District Court under section 109(j) of the Federal Oil and Gas Royalty Management Act is precluded.
                (c) Effect of an appeal on an approval/decision by a State Director or Administrative Law Judge. All decisions and approvals of a State Director or Administrator Law Judge under this part shall remain effective pending appeal unless the Interior Board of Land Appeals determines otherwise upon consideration of the standards stated in this paragraph. The provisions of 43 CFR 4.21(a) shall not apply to any decision or approval of a State Director or Administrative Law Judge under this part. A petition for a stay of a decision or approval of a State Director or Administrative Law Judge shall be filed with the Interior Board of Land Appeals, Office of Hearings and Appeals, Department of the Interior, and shall show sufficient justification based on the following standards:
                (1) The relative harm to the parties if the stay is granted or denied,
                (2) The likelihood of the appellant's success on the merits,
                (3) The likelihood of irreparable harm to the appellant or resources if the stay is not granted, and
                (4) Whether the public interest favors granting the stay.
                Nothing in this paragraph shall diminish the discretionary authority of a State Director or Administrative Law Judge to stay the effectiveness of a decision subject to appeal pursuant to paragraph (a) or (b) of this section upon a request by an adversely affected party or on the State Director's or Administrative Law Judge's own initiative. If a State Director or Administrative Law Judge denies such a request, the requester can petition for a stay of the denial decision by filing a petition with the Interior Board of Land Appeals that addresses the standards described above in this paragraph.
                (d) Effect of appeal on compliance requirements. Except as provided in paragraph (d) of this section, any appeal filed pursuant to paragraphs (a) and (b) of this section shall not result in a suspension of the requirement for compliance with the order or decision from which the appeal is taken unless the Interior Board of Land Appeals determines that suspension of the requirements of the order or decision will not be detrimental to the interests of the lessor or upon submission and acceptance of a bond deemed adequate to indemnify the lessor from loss or damage.
                (e) Effect of appeal on assessments and penalties. (1) Except as provided in paragraph (d)(3) of this section, an appeal filed pursuant to paragraph (a) of this section shall suspend the accumulation of additional daily assessments. However, the pendency of an appeal shall not bar the authorized officer from assessing civil penalties under § 3163.2 of this title in the event the operator has failed to abate the violation which resulted in the assessment. The Board of Land Appeals may issue appropriate orders to coordinate the pending appeal and the pending civil penalty proceeding.
                (2) Except as provided in paragraph (d)(3) of this section, an appeal filed pursuant to paragraph (b) of this section shall suspend the accumulation of additional daily civil penalties.
                (3) When an appeal is filed under paragraph (a) or (b) of this section, the State Director may, within 10 days of receipt of the notice of appeal, recommend that the Director reinstate the accumulation of assessments and daily civil penalties until such time as a final decision is rendered or until the violation is abated. The Director may, if he/she determines that the public interest requires it, reinstate such accumulation(s) upon a finding that the violation is causing or threatening immediate substantial and adverse impacts on public health and safety, the environment, production accountability, or royalty income. If the Director does not act on the recommendation to reinstate the accumulation(s) within 45 days of the filing of the notice of appeal, the suspension shall continue.
                (4) When an appeal is filed under paragraph (a) of this section from a decision to require drainage protection, BLM's drainage determination will remain in effect during the appeal, notwithstanding the provisions of 43 CFR 4.21. Compensatory royalty and interest determined under 30 CFR Part 218 will continue to accrue throughout the appeal.
                (f) Judicial review. Any person who is aggrieved by a final order of the Secretary under this section may seek review of such order in the United States District Court for the judicial district in which the alleged violation occurred. Because section 109 of the Federal Oil and Gas Royalty Management Act provides for judicial review of civil penalty determinations only where a person has requested a hearing on the record, a waiver of such hearing precludes further review by the district court. Review by the district court shall be on the administrative record only and not de novo. Such an action shall be barred unless filed within 90 days after issuance of final decision as provided in § 4.21 of this title.
                [52 FR 5395, Feb. 20, 1987; 52 FR 10225, Mar. 31, 1987, as amended at 53 FR 17365, May 16, 1988; 57 FR 9013, Mar. 13, 1992; 66 FR 1894, Jan. 10, 2001]
              
            
          
          
            Pt. 3170
            PART 3170—ONSHORE OIL AND GAS PRODUCTION
            
              
                Subpart 3170—Onshore Oil and Gas Production: General
                Sec.
                3170.1
                Authority.
                3170.2
                Scope.
                3170.3
                Definitions and acronyms.
                3170.4
                Prohibitions against by-pass and tampering.
                3170.5
                [Reserved]
                3170.6
                Variances.
                3170.7
                Required recordkeeping, records retention, and records submission.
                3170.8
                Appeal procedures.
                3170.9
                Enforcement.
              
              
                Subparts 3171-3172 [Reserved]
              
              
                Subpart 3173—Requirements for Site Security and Production Handling
                3173.1
                Definitions and acronyms.
                3173.2
                Storage and sales facilities—seals.
                3173.3
                Oil measurement system components—seals.
                3173.4
                Federal seals.
                3173.5
                Removing production from tanks for sale and transportation by truck.
                3173.6
                Water-draining operations.
                3173.7
                Hot oiling, clean-up, and completion operations.
                3173.8
                Report of theft or mishandling of production.
                3173.9
                Required recordkeeping for inventory and seal records.
                3173.10
                Form 3160-5, Sundry Notices and Reports on Wells.
                3173.11
                Site facility diagram.
                3173.12
                Applying for a facility measurement point.
                3173.13
                Requirements for approved facility measurement points.
                3173.14
                Conditions for commingling and allocation approval (surface and downhole).
                3173.15
                Applying for a commingling and allocation approval.
                3173.16
                Existing commingling and allocation approvals.
                3173.17
                Relationship of a commingling and allocation approval to royalty-free use of production.
                3173.18
                Modification of a commingling and allocation approval.
                3173.19
                Effective date of a commingling and allocation approval.
                3173.20
                Terminating a commingling and allocation approval.
                3173.21
                Combining production downhole in certain circumstances.
                3173.22
                Requirements for off-lease measurement.
                3173.23
                Applying for off-lease measurement.
                3173.24
                Effective date of an off-lease measurement approval.
                3173.25
                Existing approved off-lease measurement.
                3173.26
                Relationship of off-lease measurement approval to royalty-free use of production.
                3173.27
                Termination of off-lease measurement approval.
                3173.28
                Instances not constituting off-lease measurement, for which no approval is required.
                3173.29
                Immediate assessments for certain violations.
                Appendix A to Subpart 3173 of Part 31374—Examples of Site Facility Diagrams
              
              
                Subpart 3174—Measurement of Oil
                3174.1
                Definitions and acronyms.
                3174.2
                General requirements.
                3174.3
                Incorporation by reference (IBR).
                3174.4
                Specific measurement performance requirements.
                3174.5
                Oil measurement by tank gauging—general requirements.
                3174.6
                Oil measurement by tank gauging—procedures.
                3174.7
                LACT systems—general requirements.
                3174.8
                LACT systems—components and operating requirements.
                3174.9
                Coriolis measurement systems (CMS)—general requirements and components.
                3174.10
                Coriolis meter for LACT and CMS measurement applications—operating requirements.
                3174.11
                Meter-proving requirements.
                3174.12
                Measurement tickets.
                3174.13
                Oil measurement by other methods.
                3174.14
                Determination of oil volumes by methods other than measurement.
                3174.15
                Immediate assessments.
              
              
                Subpart 3175—Measurement of Gas
                3175.10
                Definitions and acronyms.
                3175.20
                General requirements.
                3175.30
                Incorporation by reference.
                3175.31
                Specific performance requirements.
                3175.40

                Measurement equipment approved by standard or make and model.
                
                3175.41
                Flange-tapped orifice plates.
                3175.42
                Chart recorders.
                3175.43
                Transducers.
                3175.44
                Flow-computer software.
                3175.45
                Gas chromatographs.
                3175.46
                Isolating flow conditioners.
                3175.47
                Differential primary devices other than flange-tapped orifice plates.
                3175.48
                Linear measurement devices.
                3175.49
                Accounting systems.
                3175.60
                Timeframes for compliance.
                3175.61
                Grandfathering.
                3175.70
                Measurement location.
                3175.80
                Flange-tapped orifice plates (primary devices).
                3175.90
                Mechanical recorder (secondary device).
                3175.91
                Installation and operation of mechanical recorders.
                3175.92
                Verification and calibration of mechanical recorders.
                3175.93
                Integration statements.
                3175.94
                Volume determination.
                3175.100
                Electronic gas measurement (secondary and tertiary device).
                3175.101
                Installation and operation of electronic gas measurement systems.
                3175.102
                Verification and calibration of electronic gas measurement systems.
                3175.103
                Flow rate, volume, and average value calculation.
                3175.104
                Logs and records.
                3175.110
                Gas sampling and analysis.
                3175.111
                General sampling requirements.
                3175.112
                Sampling probe and tubing.
                3175.113
                Spot samples—general requirements.
                3175.114
                Spot samples—allowable methods.
                3175.115
                Spot samples—frequency.
                3175.116
                Composite sampling methods.
                3175.117
                On-line gas chromatographs.
                3175.118
                Gas chromatograph requirements.
                3175.119
                Components to analyze.
                3175.120
                Gas analysis report requirements.
                3175.121
                Effective date of a spot or composite gas sample.
                3175.125
                Calculation of heating value and volume.
                3175.126
                Reporting of heating value and volume.
                3175.130
                Transducer testing protocol.
                3175.131
                General requirements for transducer testing.
                3175.132
                Testing of reference accuracy.
                3175.133
                Testing of influence effects.
                3175.134
                Transducer test reporting.
                3175.135
                Uncertainty determination.
                3175.140
                Flow-computer software testing.
                3175.141
                General requirements for flow-computer software testing.
                3175.142
                Required static tests.
                3175.143
                Required dynamic tests.
                3175.144
                Flow-computer software test reporting.
                3175.150
                Immediate assessments.
                Appendix A to Subpart 3175 of Part 3178—Table of Atmospheric Pressures
              
              
                Subpart 3178—Royalty-Free Use of Lease Production
                3178.1
                Purpose.
                3178.2
                Scope.
                3178.3
                Production on which a royalty is not due.
                3178.4
                Uses of oil or gas on lease, unit, or communitized area that do not require prior written BLM approval for royalty-free treatment of volumes used.
                3178.5
                Uses of oil or gas on a lease, unit, or communitized area that require prior written BLM approval for royalty-free treatment of volumes used.
                3178.6
                Uses of oil or gas moved off the lease, unit, or communitized area that do not require prior written approval for royalty-free treatment of volumes used.
                3178.7
                Uses of oil or gas moved off the lease, unit, or communitized area that require prior written approval for royalty-free treatment of volumes used.
                3178.8
                Measurement or estimation of volumes of oil or gas that are used royalty-free.
                3178.9
                Requesting approval of royalty-free treatment when approval is required.
                3178.10
                Facility and equipment ownership.
              
              
                Subpart 3179—Waste Prevention and Resource Conservation
                3179.1
                Purpose.
                3179.2
                Scope.
                3179.3
                Definitions and acronyms.
                3179.4
                Determining when the loss of oil or gas is avoidable or unavoidable.
                3179.5
                When lost production is subject to royalty.
                3179.6
                Venting limitations.
                
                  Authorized Flaring and Venting of Gas
                  3179.101
                  Initial production testing.
                  3179.102
                  Subsequent well tests.
                  3179.103
                  Emergencies.
                  3179.104
                  Downhole well maintenance and liquids unloading.
                
                
                  Other Venting or Flaring
                  3179.201
                  Oil-well gas.
                
                
                  Measurement and Reporting Responsibilities
                  3179.301
                  Measuring and reporting volumes of gas vented and flared.
                
                
                  Additional Deference to Tribal Regulations
                  3179.401
                  Deference to tribal regulations.
                
              
            
            
              Authority:
              25 U.S.C. 396d and 2107; 30 U.S.C. 189, 306, 359, and 1751; and 43 U.S.C. 1732(b), 1733, and 1740.
            
            
              Source:
              81 FR 81421, Nov. 17, 2016, unless otherwise noted.
            
            
              
              Subpart 3170—Onshore Oil and Gas Production: General
              
                § 3170.1
                Authority.

                The authorities for promulgating the regulations in this part are the Mineral Leasing Act, 30 U.S.C. 181 et seq.; the Mineral Leasing Act for Acquired Lands, 30 U.S.C. 351 et seq.; the Federal Oil and Gas Royalty Management Act, 30 U.S.C. 1701 et seq.; the Indian Mineral Leasing Act, 25 U.S.C. 396a et seq.; the Act of March 3, 1909, 25 U.S.C. 396; the Indian Mineral Development Act, 25 U.S.C. 2101 et seq.; and the Federal Land Policy and Management Act, 43 U.S.C. 1701 et seq. Each of these statutes gives the Secretary the authority to promulgate necessary and appropriate rules and regulations governing Federal and Indian (except Osage Tribe) oil and gas leases. See 30 U.S.C. 189; 30 U.S.C. 359; 25 U.S.C. 396d; 25 U.S.C. 396; 25 U.S.C. 2107; and 43 U.S.C. 1740. Under Secretarial Order Number 3087, dated December 3, 1982, as amended on February 7, 1983 (48 FR 8983), and the Departmental Manual (235 DM 1.1), the Secretary has delegated regulatory authority over onshore oil and gas development on Federal and Indian (except Osage Tribe) lands to the BLM. For Indian leases, the delegation of authority to the BLM is reflected in 25 CFR parts 211, 212, 213, 225, and 227. In addition, as authorized by 43 U.S.C. 1731(a), the Secretary has delegated to the BLM regulatory responsibility for oil and gas operations on Indian lands. 235 DM 1.1.K.
              
              
                § 3170.2
                Scope.
                The regulations in this part apply to:
                (a) All Federal onshore and Indian oil and gas leases (other than those of the Osage Tribe);
                (b) Indian Mineral Development Act (IMDA) agreements for oil and gas, unless specifically excluded in the agreement or unless the relevant provisions of the rule are inconsistent with the agreement;
                (c) Leases and other business agreements for the development of tribal energy resources under a Tribal Energy Resource Agreement entered into with the Secretary, unless specifically excluded in the lease, other business agreement, or Tribal Energy Resource Agreement;
                (d) State or private tracts committed to a federally approved unit or communitization agreement (CA) as defined by or established under 43 CFR subpart 3105 or 43 CFR part 3180; and
                (e) All onshore facility measurement points where oil or gas produced from the leases or agreements identified earlier in this section is measured.
              
              
                § 3170.3
                Definitions and acronyms.
                (a) As used in this part, the term:
                
                  Allocated or allocation means a method or process by which production is measured at a central point and apportioned to the individual lease, or unit Participating Area (PA), or CA from which the production originated.
                
                  API (followed by a number) means the American Petroleum Institute Manual of Petroleum Measurement Standards, with the number referring to the Chapter and Section in that manual.
                
                  Audit trail means all source records necessary to verify and recalculate the volume and quality of oil or gas production measured at a facility measurement point (FMP) and reported to the Office of Natural Resources Revenue (ONRR).
                
                  Authorized officer (AO) has the same meaning as defined in 43 CFR 3000.0-5.
                
                  Averaging period means the previous 12 months or the life of the meter, whichever is shorter. For FMPs that measure production from a newly drilled well, the averaging period excludes production from that well that occurred in or before the first full month of production. (For example, if an oil FMP and a gas FMP were installed to measure only the production from a new well that first produced on April 10, the averaging period for this FMP would not include the production that occurred in April (partial month) and May (full month) of that year.)
                
                  Bias means a shift in the mean value of a set of measurements away from the true value of what is being measured.
                
                  By-pass means any piping or other arrangement around or avoiding a meter or other measuring device or method (or component thereof) at an FMP that allows oil or gas to flow without measurement. Equipment that permits the changing of the orifice plate of a gas meter without bleeding the pressure off the gas meter run (e.g., senior fitting) is not considered to be a by-pass.
                
                  Commingling, for production accounting and reporting purposes, means combining, before the point of royalty measurement, production from more than one lease, unit PA, or CA, or production from one or more leases, unit PAs, or CAs with production from State, local governmental, or private properties that are outside the boundaries of those leases, unit PAs, or CAs. Combining production from multiple wells within a single lease, unit PA, or CA, or combining production downhole from different geologic formations within the same lease, unit PA, or CA, is not considered commingling for production accounting purposes.
                
                  Communitized area means the area committed to a BLM approved communitization agreement.
                
                  Communitization agreement (CA) means an agreement to combine a lease or a portion of a lease that cannot otherwise be independently developed and operated in conformity with an established well spacing or well development program, with other tracts for purposes of cooperative development and operations.
                
                  Condition of Approval (COA) means a site-specific requirement included in the approval of an application that may limit or modify the specific actions covered by the application. Conditions of approval may minimize, mitigate, or prevent impacts to public lands or resources.
                
                  Days means consecutive calendar days, unless otherwise indicated.
                
                  Facility means:
                (i) A site and associated equipment used to process, treat, store, or measure production from or allocated to a Federal or Indian lease, unit PA, or CA that is located upstream of or at (and including) the approved point of royalty measurement; and
                (ii) A site and associated equipment used to store, measure, or dispose of produced water that is located on a lease, unit, or communitized area.
                
                  Facility measurement point (FMP) means a BLM-approved point where oil or gas produced from a Federal or Indian lease, unit PA, or CA is measured and the measurement affects the calculation of the volume or quality of production on which royalty is owed. FMP includes, but is not limited to, the approved point of royalty measurement and measurement points relevant to determining the allocation of production to Federal or Indian leases, unit PAs, or CAs. However, allocation facilities that are part of a commingling and allocation approval under § 3173.15 or that are part of a commingling and allocation approval approved after July 9, 2013, are not FMPs. An FMP also includes a meter or measurement facility used in the determination of the volume or quality of royalty-bearing oil or gas produced before BLM approval of an FMP under § 3173.12. An FMP must be located on the lease, unit, or communitized area unless the BLM approves measurement off the lease, unit, or CA. The BLM will not approve a gas processing plant tailgate meter located off the lease, unit, or CA, as an FMP.
                
                  Gas means any fluid, either combustible or noncombustible, hydrocarbon or non-hydrocarbon, that has neither independent shape nor volume, but tends to expand indefinitely and exists in a gaseous state under metered temperature and pressure conditions.
                
                  Incident of Noncompliance (INC) means documentation that the BLM issues that identifies violations and notifies the recipient of the notice of required corrective actions.
                
                  Lease has the same meaning as defined in 43 CFR 3160.0-5.
                
                  Lessee has the same meaning as defined in 43 CFR 3160.0-5.
                
                  NIST traceable means an unbroken and documented chain of comparisons relating measurements from field or laboratory instruments to a known standard maintained by the National Institute of Standards and Technology (NIST).
                
                  Notice to lessees and operators (NTL) has the same meaning as defined in 43 CFR 3160.0-5.
                
                  Off-lease measurement means measurement at an FMP that is not located on the lease, unit, or communitized area from which the production came.
                
                  Oil means a mixture of hydrocarbons that exists in the liquid phase at the temperature and pressure at which it is measured. Condensate is considered to be oil for purposes of this part. Gas liquids extracted from a gas stream upstream of the approved point of royalty measurement are considered to be oil for purposes of this part.
                (i) Clean oil or Pipeline oil means oil that is of such quality that it is acceptable to normal purchasers.
                (ii) Slop oil means oil that is of such quality that it is not acceptable to normal purchasers and is usually sold to oil reclaimers. Oil that can be made acceptable to normal purchasers through special treatment that can be economically provided at existing or modified facilities or using portable equipment at or upstream of the FMP is not slop oil.
                (iii) Waste oil means oil that has been determined by the AO or authorized representative to be of such quality that it cannot be treated economically and put in a marketable condition with existing or modified lease facilities or portable equipment, cannot be sold to reclaimers, and has been determined by the AO to have no economic value.
                
                  Operator has the same meaning as defined in 43 CFR 3160.0-5.
                
                  Participating area (PA) has the same meaning as defined in 43 CFR 3180.0-5.
                
                  Point of royalty measurement means a BLM-approved FMP at which the volume and quality of oil or gas which is subject to royalty is measured. The point of royalty measurement is to be distinguished from meters that determine only the allocation of production to particular leases, unit PAs, CAs, or non-Federal and non-Indian properties. The point of royalty measurement is also known as the point of royalty settlement.
                
                  Production means oil or gas removed from a well bore and any products derived therefrom.
                
                  Production Measurement Team (PMT) means a panel of members from the BLM (which may include BLM-contracted experts) that reviews changes in industry measurement technology, methods, and standards to determine whether regulations should be updated, and provides guidance on measurement technologies and methods not addressed in current regulation. The purpose of the PMT is to act as a central advisory body to ensure that oil and gas produced from Federal and Indian leases is accurately measured and properly reported.
                
                  Purchaser means any person or entity who legally takes ownership of oil or gas in exchange for financial or other consideration.
                
                  Source record means any unedited and original record, document, or data that is used to determine volume and quality of production, regardless of format or how it was created or stored (e.g., paper or electronic). It includes, but is not limited to, raw and unprocessed data (e.g., instantaneous and continuous information used by flow computers to calculate volumes); gas charts; measurement tickets; calibration, verification, prover, and configuration reports; pumper and gauger field logs; volume statements; event logs; seal records; and gas analyses.
                
                  Statistically significant describes a difference between two data sets that exceeds the threshold of significance.
                
                  Tampering means any deliberate adjustment or alteration to a meter or measurement device, appropriate valve, or measurement process that could introduce bias into the measurement or affect the BLM's ability to independently verify volumes or qualities reported.
                
                  Threshold of significance means the maximum difference between two data sets (a and b) that can be attributed to uncertainty effects. The threshold of significance is determined as follows:
                
                  ER17NO16.000
                
                
                  Where:
                  
                  Ts = Threshold of significance, in percent
                  Ua = Uncertainty (95 percent confidence) of data set a, in percent
                  Ub = Uncertainty (95 percent confidence) of data set b, in percent
                
                
                
                
                  Total observed volume (TOV) means the total measured volume of all oil, sludges, sediment and water, and free water at the measured or observed temperature and pressure.
                
                  Transporter means any person or entity who legally moves or transports oil or gas from an FMP.
                
                  Uncertainty means the statistical range of error that can be expected between a measured value and the true value of what is being measured. Uncertainty is determined at a 95 percent confidence level for the purposes of this part.
                
                  Unit means the land within a unit area as defined in 43 CFR 3180.0-5.
                
                  Unit PA means the unit participating area, if one is in effect, the exploratory unit if there is no associated participating area, or an enhanced recovery unit.
                
                  Variance means an approved alternative to a provision or standard of a regulation, Onshore Oil and Gas Order, or NTL.
                (b) As used in this part, the following additional acronyms apply:
                
                  API means American Petroleum Institute.
                
                  BLM means the Bureau of Land Management.
                
                  Btu means British thermal unit.
                
                  CMS means Coriolis Measurement System.
                
                  LACT means lease automatic custody transfer.
                
                  OGOR means Oil and Gas Operations Report (Form ONRR-4054 or any successor report).
                
                  ONRR means the Office of Natural Resources Revenue, U.S. Department of the Interior, and includes any successor agency.
                
                  S&W means sediment and water.
                
                  WIS means Well Information System or any successor electronic filing system.
              
              
                § 3170.4
                Prohibitions against by-pass and tampering.
                (a) All by-passes are prohibited.
                (b) Tampering with any measurement device, component of a measurement device, or measurement process is prohibited.
                (c) Any by-pass or tampering with a measurement device, component of a measurement device, or measurement process may, together with any other remedies provided by law, result in an assessment of civil penalties for knowingly or willfully:
                (1) Taking, removing, transporting, using, or diverting oil or gas from a lease site without valid legal authority under 30 U.S.C. 1719(d)(2) and 43 CFR 3163.2(f)(2); or
                (2) Preparing, maintaining, or submitting false, inaccurate, or misleading reports, records, or information under 30 U.S.C. 1719(d)(1) and 43 CFR 3163.2(f)(1).
              
              
                § 3170.5
                [Reserved]
              
              
                § 3170.6
                Variances.
                (a) Any party subject to a requirement of a regulation in this part may request a variance from that requirement.
                (1) A request for a variance must include the following:
                (i) Identification of the specific requirement from which the variance is requested;
                (ii) Identification of the length of time for which the variance is requested, if applicable;
                (iii) An explanation of the need for the variance;
                (iv) A detailed description of the proposed alternative means of compliance;
                (v) A showing that the proposed alternative means of compliance will produce a result that meets or exceeds the objectives of the applicable requirement for which the variance is requested; and
                (vi) The FMP number(s) for which the variance is requested, if applicable.

                (2) A request for a variance must be submitted as a separate document from any plans or applications. A request for a variance that is submitted as part of a master development plan, application for permit to drill, right-of-way application, or application for approval of other types of operations, rather than submitted separately, will not be considered. Approval of a plan or application that contains a request for a variance does not constitute approval of the variance. A separate request for a variance may be submitted simultaneously with a plan or application. For plans or applications that are contingent upon the approval of the variance request, the BLM encourages the simultaneous submission of the variance request and the plan or application.
                (3) The party requesting the variance must file the request and any supporting documents using WIS. If electronic filing is not possible or practical, the operator may submit a request for variance on the Form 3160-5, Sundry Notices and Reports on Wells (Sundry Notice) to the BLM Field Office having jurisdiction over the lands described in the application.
                (4) The AO, after considering all relevant factors, may approve the variance, or approve it with COAs, only if the AO determines that:
                (i) The proposed alternative means of compliance meets or exceeds the objectives of the applicable requirement(s) of the regulation;
                (ii) Approving the variance will not adversely affect royalty income and production accountability; and
                (iii) Issuing the variance is consistent with maximum ultimate economic recovery, as defined in 43 CFR 3160.0-5.
                (5) The decision whether to grant or deny the variance request is entirely within the BLM's discretion.
                (6) A variance from the requirements of a regulation in this part does not constitute a variance from provisions of other regulations, including Onshore Oil and Gas Orders.
                (b) The BLM reserves the right to rescind a variance or modify any COA of a variance due to changes in Federal law, technology, regulation, BLM policy, field operations, noncompliance, or other reasons. The BLM will provide a written justification if it rescinds a variance or modifies a COA.
              
              
                § 3170.7
                Required recordkeeping, records retention, and records submission.
                (a) Lessees, operators, purchasers, transporters, and any other person directly involved in producing, transporting, purchasing, selling, or measuring oil or gas through the point of royalty measurement or the point of first sale, whichever is later, must retain all records, including source records, that are relevant to determining the quality, quantity, disposition, and verification of production attributable to Federal or Indian leases for the periods prescribed in paragraphs (c) through (e) of this section.
                (b) This retention requirement applies to records generated during or for the period for which the lessee or operator has an interest in or conducted operations on the lease, or in which a person is involved in transporting, purchasing, or selling production from the lease.
                (c) For Federal leases, and units or CAs that include Federal leases, but do not include Indian leases, the record holder must maintain records for:
                (1) Seven years after the records are generated; unless,
                (2) A judicial proceeding or demand involving such records is timely commenced, in which case the record holder must maintain such records until the final nonappealable decision in such judicial proceeding is made, or with respect to that demand is rendered, unless the Secretary or his/her designee or the applicable delegated State authorizes in writing an earlier release of the requirement to maintain such records.
                (d) For Indian leases, and units or CAs that include Indian leases, but do not include Federal leases, the record holder must maintain records for:
                (1) Six years after the records are generated; unless,
                (2) The Secretary or his/her designee notifies the record holder that the Department of the Interior has initiated or is participating in an audit or investigation involving such records, in which case the record holder must maintain such records until the Secretary or his/her designee releases the record holder from the obligation to maintain the records.
                (e) For units and communitized areas that include both Federal and Indian leases, 6 years after the records are generated. If the Secretary or his/her designee has notified the record holder within those 6 years that an audit or investigation involving such records has been initiated, then:

                (1) If a judicial proceeding or demand is commenced within 7 years after the records are generated, the record holder must retain all records regarding production from the lease, unit PA, or CA until the final nonappealable decision in such judicial proceeding is made, or with respect to that demand is rendered, unless the Secretary or his/her designee authorizes in writing a release of the requirement to maintain such records before a final nonappealable decision is made or rendered.
                (2) If a judicial proceeding or demand is not commenced within 7 years after the records are generated, the record holder must retain all records regarding production from the unit or communitized area until the Secretary or his/her designee releases the record holder from the obligation to maintain the records;
                (f) The lessee, operator, purchaser, or transporter must maintain an audit trail.

                (g) All records, including source records, that are used to determine quality, quantity, disposition, and verification of production attributable to a Federal or Indian lease, unit PA, or CA, must include the FMP number or the lease, unit PA, or CA number, along with a unique equipment identifier (e.g., a unique tank identification number and meter station number), and the name of the company that created the record. For all facilities existing prior to the assignment of an FMP number, all records must include the following information:
                (1) The name of the operator;
                (2) The lease, unit PA, or CA number; and
                (3) The well or facility name and number.
                (h) Upon request of the AO, the operator, purchaser, or transporter must provide such records to the AO as may be required by regulation, written order, Onshore Order, NTL, or COA.
                (i) All records must be legible.
                (j) All records requiring a signature must also have the signer's printed name.
              
              
                § 3170.8
                Appeal procedures.
                (a) BLM decisions, orders, assessments, or other actions under the regulations in this part are administratively appealable under the procedures prescribed in 43 CFR 3165.3(b), 3165.4, and part 4.
                (b) For any recommendation made by the PMT, and approved by the BLM, a party affected by such recommendation may file a request for discretionary review by the Assistant Secretary for Land and Minerals Management. The Assistant Secretary may delegate this review function as he or she deems appropriate, in which case the affected party's application for discretionary review must be made to the person or persons to whom the Assistant Secretary's review function has been delegated.
              
              
                § 3170.9
                Enforcement.
                Noncompliance with any of the requirements of this part or any order issued under this part may result in enforcement actions under 43 CFR subpart 3163 or any other remedy available under applicable law or regulation.
              
            
            
              Subparts 3171-3172 [Reserved]
            
            
              Subpart 3173—Requirements for Site Security and Production Handling
              
                § 3173.1
                Definitions and acronyms.
                (a) As used in this subpart, the term:
                
                  Access means the ability to:
                (i) Add liquids to or remove liquids from any tank or piping system, through a valve or combination of valves or by moving liquids from one tank to another tank; or
                (ii) Enter any component in a measuring system affecting the accuracy of the measurement of the quality or quantity of the liquid being measured.
                
                  Appropriate valves means those valves that must be sealed during the production or sales phase (e.g., fill lines, equalizer, overflow lines, sales lines, circulating lines, or drain lines).
                
                  Authorized representative (AR) has the same meaning as defined in 43 CFR 3160.0-5.
                
                  Business day means any day Monday through Friday, excluding Federal holidays.
                
                  Commingling and allocation approval (CAA) means a formal allocation agreement to combine production from two or more sources (leases, unit PAs, CAs, or non-Federal or non-Indian properties) before that product reaches an FMP.
                
                
                  Economically marginal property means a lease, unit PA, or CA that does not generate sufficient revenue above operating costs, such that a prudent operator would opt to plug a well or shut-in the lease, unit PA, or CA instead of making the investments needed to achieve non-commingled measurement of production from that lease, unit PA, or CA. A lease, unit PA, or CA may be regarded as economically marginal if the operator demonstrates that the expected revenue (net any associated operating costs) generated from crude oil or natural gas production volumes on that property is not sufficient to cover the nominal cost of the capital expenditures required to achieve measurement of non-commingled production of oil or gas from that property over a payout period of 18 months. A lease, unit PA, or CA can also be considered economically marginal if the operator demonstrates that its royalty net present value (RNPV), or the discounted value of the Federal or Indian royalties collected on revenue earned from crude oil or natural gas production on the lease, unit PA, or CA, over the expected life of the equipment that would need to be installed to achieve non-commingled measurement volumes, is less than the capital cost of purchasing and installing this equipment. Both the payout period and the RNPV are determined separately for each lease, unit PA, or CA oil or gas FMP. Additionally, oil FMPs are evaluated using estimated revenue (net of taxes and operating costs) from crude oil production, as defined in this section, while gas FMPs are evaluated using estimated revenue (net of taxes and operating costs) from natural gas production, as defined in this section.
                
                  Effectively sealed means the placement of a seal in such a manner that the sealed component cannot be accessed, moved, or altered without breaking the seal.
                
                  Free water means the measured volume of water that is present in a container and that is not in suspension in the contained liquid at observed temperature.
                
                  Land description means a location surveyed in accordance with the U.S. Department of the Interior's Manual of Surveying Instructions (2009), that includes the quarter-quarter section, section, township, range, and principal meridian, or other authorized survey designation acceptable to the AO, such as metes-and-bounds, or latitude and longitude.
                
                  Maximum ultimate economic recovery has the same meaning as defined in 43 CFR 3160.0-5.
                
                  Mishandling means failing to measure or account for removal of production from a facility.
                
                  Payout period means the time required, in months, for the cost of an investment in an oil or gas FMP for a specific lease, unit PA, or CA to be covered by the nominal revenue earned from crude oil production, for an oil FMP, or natural gas production, for a gas FMP, minus taxes, royalties, and any operating and variable costs. The payout period is determined separately for each oil or gas FMP for a given lease, unit PA, or CA.
                
                  Permanent measurement facility means all equipment constructed or installed and used on-site for 6 months or longer, for the purpose of determining the quantity, quality, or storage of production, and which meets the definition of FMP under § 3170.3.
                
                  Piping means a tubular system (e.g., metallic, plastic, fiberglass, or rubber) used to move fluids (liquids and gases).
                
                  Production phase means that event during which oil is delivered directly to or through production equipment to the storage facilities and includes all operations at the facility other than those defined by the sales phase.
                
                  Royalty Net Present Value (RNPV) means the net present value of all Federal or Indian royalties paid on revenue earned from crude oil production or natural gas production from an oil or gas FMP for a given lease, unit PA, or CA over the expected life of metering equipment that must be installed for that lease, unit PA, or CA to achieve non-commingled measurement.
                
                  Sales phase means that event during which oil is removed from storage facilities for sale at an FMP.
                
                  Seal means a uniquely numbered device that completely secures either a valve or those components of a measuring system that affect the quality or quantity of the oil being measured.
                
                (b) As used in this subpart, the following additional acronyms apply:
                
                  BIA means the Bureau of Indian Affairs.
                
                  BMP means Best Management Practice.
              
              
                § 3173.2
                Storage and sales facilities—seals.
                (a) All lines entering or leaving any oil storage tank must have valves capable of being effectively sealed during the production and sales phases unless otherwise provided under this subpart. During the production phase, all appropriate valves that allow unmeasured production to be removed from storage must be effectively sealed in the closed position. During any other phase (sales, water drain, or hot oiling), and prior to taking the top tank gauge measurement, all appropriate valves that allow unmeasured production to enter or leave the sales tank must be effectively sealed in the closed position (see Appendix A to subpart 3173). Each unsealed or ineffectively sealed appropriate valve is a separate violation.
                (b) Valves or combinations of valves and tanks that provide access to the production before it is measured for sales are considered appropriate valves and are subject to the seal requirements of this subpart (see Appendix A to subpart 3173). If there is more than one valve on a line from a tank, the valve closest to the tank must be sealed. All appropriate valves must be in an operable condition and accurately reflect whether the valve is open or closed.
                (c) The following are not considered appropriate valves and are not subject to the sealing requirements of this subpart:
                (1) Valves on production equipment (e.g., separator, dehydrator, gun barrel, or wash tank);
                (2) Valves on water tanks, provided that the possibility of access to production in the sales and storage tanks does not exist through a common circulating, drain, overflow, or equalizer system;
                (3) Valves on tanks that contain oil that has been determined by the AO or AR to be waste or slop oil;
                (4) Sample cock valves used on piping or tanks with a Nominal Pipe Size of 1 inch or less in diameter;

                (5) Fill-line valves during shipment when a single tank with a nominal capacity of 500 barrels (bbl) or less is used for collecting marginal production of oil produced from a single well (i.e., production that is less than 3 bbl per day). All other seal requirements of this subpart apply;
                (6) Gas line valves used on piping with a Nominal Pipe Size of 1 inch or less used as tank bottom “roll” lines, provided there is no access to the contents of the storage tank and the roll lines cannot be used as equalizer lines;

                (7) Valves on tank heating systems that use a fluid other than the contents of the storage tank (i.e., steam, water, or glycol);
                (8) Valves used on piping with a Nominal Pipe Size of 1 inch or less connected directly to the pump body or used on pump bleed off lines;
                (9) Tank vent-line valves; and

                (10) Sales, equalizer, or fill-line valves on systems where production may be removed only through approved oil metering systems (e.g., LACT or CMS). However, any valve that allows access for removing oil before it is measured through the metering system must be effectively sealed (see Appendix A to subpart 3173).
                (d) Tampering with any appropriate valve is prohibited. Tampering with an appropriate valve may result in an assessment of civil penalties for knowingly or willfully preparing, maintaining, or submitting false, inaccurate, or misleading reports, records, or written information under 30 U.S.C. 1719(d)(1) and 43 CFR 3163.2(f)(1), or knowingly or willfully taking, removing, transporting, using, or diverting oil or gas from a lease site without valid legal authority under 30 U.S.C. 1719(d)(2) and 43 CFR 3163.2(f)(2), together with any other remedies provided by law.
              
              
                § 3173.3
                Oil measurement system components—seals.

                (a) Components used for quantity or quality determination of oil must be effectively sealed to indicate tampering, including, but not limited to, the following components of LACT meters (see § 3174.8(a)) and CMSs (see § 3174.9(e)):
                (1) Sample probe;
                (2) Sampler volume control;
                (3) All valves on lines entering or leaving the sample container, excluding the safety pop-off valve (if so equipped). Each valve must be sealed in the open or closed position, as appropriate;
                (4) Meter assembly, including the counter head and meter head;
                (5) Temperature averager;
                (6) LACT meters or CMS;
                (7) Back pressure valve pressure adjustment downstream of the meter;
                (8) Any drain valves in the system;
                (9) Manual-sampling valves (if so equipped);
                (10) Valves on diverter lines larger than 1 inch in nominal diameter;
                (11) Right-angle drive;
                (12) Totalizer; and
                (13) Prover connections.
                (b) Each missing or ineffectively sealed component is a separate violation.
              
              
                § 3173.4
                Federal seals.
                (a) In addition to any INC issued for a seal violation, the AO or AR may place one or more Federal seals on any appropriate valve, sealing device, or oil-metering-system component that does not comply with the requirements in §§ 3173.2 and 3173.3 if the operator is not present, refuses to cooperate with the AO or AR, or is unable to correct the noncompliance.
                (b) The placement of a Federal seal does not constitute compliance with the requirements of §§ 3173.2 and 3173.3.
                (c) A Federal seal may not be removed without the approval of the AO or AR.
              
              
                § 3173.5
                Removing production from tanks for sale and transportation by truck.
                (a) When a single truck load constitutes a completed sale, the driver must possess documentation containing the information required in § 3174.12.
                (b) When multiple truckloads are involved in a sale and the oil measurement method is based on the difference between the opening and closing gauges, the driver of the last truck must possess the documentation containing the information required in § 3174.12. All other drivers involved in the sale must possess a trip log or manifest.
                (c) After the seals have been broken, the purchaser or transporter is responsible for the entire contents of the tank until it is resealed.
              
              
                § 3173.6
                Water-draining operations.
                When water is drained from a production storage tank, the operator, purchaser, or transporter, as appropriate, must document the following information:
                (a) Federal or Indian lease, unit PA, or CA number(s);
                (b) The tank location by land description;
                (c) The unique tank number and nominal capacity;
                (d) Date of the opening gauge;
                (e) Opening gauge (gauged manually or automatically), TOV, and free-water measurements, all to the nearest 1/2 inch;
                (f) Unique identifying number of each seal removed;
                (g) Closing gauge (gauged manually or automatically) and TOV measurement to the nearest 1/2 inch; and
                (h) Unique identifying number of each seal installed.
              
              
                § 3173.7
                Hot oiling, clean-up, and completion operations.
                (a) During hot oil, clean-up, or completion operations, or any other situation where the operator removes oil from storage, temporarily uses it for operational purposes, and then returns it to storage on the same lease, unit PA, or communitized area, the operator must document the following information:
                (1) Federal or Indian lease, unit PA, or CA number(s);
                (2) Tank location by land description;
                (3) Unique tank number and nominal capacity;
                (4) Date of the opening gauge;
                (5) Opening gauge measurement (gauged manually or automatically) to the nearest 1/2 inch;

                (6) Unique identifying number of each seal removed;
                
                (7) Closing gauge measurement (gauged manually or automatically) to the nearest 1/2 inch;
                (8) Unique identifying number of each seal installed;
                (9) How the oil was used; and
                (10) Where the oil was used (i.e., well or facility name and number).
                (b) During hot oiling, line flushing, or completion operations or any other situation where the operator removes production from storage for use on a different lease, unit PA, or communtized area, the production is considered sold and must be measured in accordance with the applicable requirements of this subpart and reported as sold to ONRR on the OGOR under 30 CFR part 1210 subpart C for the period covering the production in question.
              
              
                § 3173.8
                Report of theft or mishandling of production.
                (a) No later than the next business day after discovery of an incident of apparent theft or mishandling of production, the operator, purchaser, or transporter must report the incident to the AO. All oral reports must be followed up with a written incident report within 10 business days of the oral report.
                (b) The incident report must include the following information:
                (1) Company name and name of the person reporting the incident;
                (2) Lease, unit PA, or CA number, well or facility name and number, and FMP number, as appropriate;
                (3) Land description of the facility location where the incident occurred;
                (4) The estimated volume of production removed;
                (5) The manner in which access was obtained to the production or how the mishandling occurred;
                (6) The name of the person who discovered the incident;
                (7) The date and time of the discovery of the incident; and
                (8) Whether the incident was reported to local law enforcement agencies and/or company security.
              
              
                § 3173.9
                Required recordkeeping for inventory and seal records.
                (a) The operator must perform an end-of-month inventory (gauged manually or automatically) that records: TOV in storage (measured to the nearest 1/2 inch) subtracting free water, the volume not corrected for temperature/S&W, and the volume as reported to ONRR on the OGOR;
                (1) The end-of-month inventory must be completed within ± 3 days of the last day of the calendar month; or

                (2) The end of month inventory must be a calculated “end of month” inventory based on daily production that takes place between two measured inventories that are not more than 31, nor fewer than 20, days apart. The calculated monthly inventory is determined based on the following equation:
                
                {[(X + Y − W)/Z1] * Z2} + X = A,
                
                
                  Where:
                  
                  A = calculated end of month inventory;
                  W = first inventory measurement;
                  X = second inventory measurement;
                  Y = gross sales volume between the first and second inventory;
                  Z1 = number of actual days produced between the first and second inventory; and
                  Z2 = number of actual days produced between the second inventory and end of calendar month for which the OGOR report is due.
                
                
                
                  For example: If the first inventory measurement performed on January 12 is 125 bbl, the second inventory measurement performed on February 10 is 150 bbl, the gross sales volume between the first and second inventory is 198 bbl, and February is the calendar month for which the report is due. For purposes of this example, we assume February had 28 days and that the well was non-producing for two of those days.
                
                {[(150 bbl + 198 bbl − 125 bbl)/29 days] * 16 days} + 150 bbl = 273 bbl for the February end-of-month inventory.
                
                (b) For each seal, the operator must maintain a record that includes:
                (1) The unique identifying number of each seal and the valve or meter component on which the seal is or was used;
                (2) The date of installation or removal of each seal;
                (3) For valves, the position (open or closed) in which it was sealed; and
                (4) The reason the seal was removed.
              
              
                
                § 3173.10
                Form 3160-5, Sundry Notices and Reports on Wells.
                (a) The operator must submit a Form 3160-5, Sundry Notices and Reports on Wells (Sundry Notice) for the following:
                (1) Site facility diagrams (see § 3173.11);
                (2) Request for an FMP number (see § 3173.12);
                (3) Request for FMP amendments (see § 3173.13(b));
                (4) Requests for approval of off-lease measurement (see § 3173.23);
                (5) Request to amend an approval of off-lease measurement (see § 3173.23(k));
                (6) Requests for approval of CAAs (see § 3173.15); and
                (7) Request to modify a CAA (see § 3173.18).
                (b) The operator must submit all Sundry Notices electronically to the BLM office having jurisdiction over the lease, unit, or CA using WIS, unless the submitter:
                (1) Is a small business, as defined by the U.S. Small Business Administration; and
                (2) Does not have access to the Internet.
              
              
                § 3173.11
                Site facility diagram.
                (a) A site facility diagram is required for all facilities.
                (b) Except for the requirement to submit a Form 3160-5, Sundry Notice, with the site facility diagram, no format is prescribed for site facility diagrams. The diagram should be formatted to fit on an 81/2 x 11 sheet of paper, if possible, and must be legible and comprehensible to an individual with an ordinary working knowledge of oil field operations (see Appendix A to subpart 3173). If more than one page is required, each page must be numbered (in the format “N of X pages”).
                (c) The diagram must:
                (1) Reflect the position of the production and water recovery equipment, piping for oil, gas, and water, and metering or other measuring systems in relation to each other, but need not be to scale;
                (2) Commencing with the header, identify all of the equipment, including, but not limited to, the header, wellhead, piping, tanks, and metering systems located on the site, and include the appropriate valves and any other equipment used in the handling, conditioning, or disposal of production and water, and indicate the direction of flow;
                (3) Identify by API number the wells flowing into headers;
                (4) If another operator operates a co-located facility, depict the co-located facility(ies) on the diagram or list them as an attachment and identify them by company name, facility name(s), lease, unit PA, or CA number(s), and FMP number(s);

                (5) Indicate which valve(s) must be sealed and in what position during the production and sales phases and during the conduct of other production activities (e.g., circulating tanks or drawing off water), which may be shown by an attachment, if necessary;
                (6) When describing co-located facilities operated by one operator, include a skeleton diagram of the co-located facility(ies), showing equipment only. For storage facilities common to co-located facilities operated by one operator, one diagram is sufficient;
                (7) Clearly identify the lease, unit PA, or CA to which the diagram applies, the land description of the facility, and the name of the company submitting the diagram, with co-located facilities being identified for each lease, unit PA, or CA;
                (8) Clearly identify, on the diagram or as an attachment, all meters and measurement equipment. Specifically identify all approved and assigned FMPs; and
                (9) If the operator claims royalty-free use, clearly identify the equipment for which the operator claims royalty-free use. The operator must either:
                (i) For each engine, motor, or major component (e.g., compressor, separator, dehydrator, heater-treater, or tank heater) powered by production from the lease, unit PA, or CA, state the volume (oil or gas) consumed (per day or per month) and how the volume is determined; or
                (ii) Measure the volume used, by meter or tank gauge.

                (d) At facilities for which the BLM will assign an FMP number under § 3173.12, the operator must submit a new site facility diagram as follows:
                
                (1) For facilities that become operational after January 17, 2017, within 30 days after the BLM assigns an FMP; or
                (2) For a facility that is in service on or before January 17, 2017, and that has a site facility diagram on file with the BLM that meets the minimum requirements of Onshore Oil and Gas Order 3, Site Security, an amended site facility diagram meeting the requirements of this section is not due until 30 days after the existing facility is modified, a non-Federal facility located on a Federal lease or federally approved unit or communitized area is constructed or modified, or there is a change in operator.

                (e) At facilities for which an FMP number is not required under § 3173.12 (e.g., facilities that dispose of produced water), the operator must submit a new site facility diagram as follows:
                (1) For new facilities in service after January 17, 2017, the new site facility diagram must be submitted within 30 days after the facility becomes operational; or
                (2) For a facility that is in service on or before January 17, 2017, and that has a site facility diagram on file with the BLM that meets the minimum requirements of Onshore Oil and Gas Order 3, Site Security, an amended site facility diagram meeting the requirements of this section is not due until 30 days after the existing facility is modified, a non-Federal facility located on a Federal lease or federally approved unit or communitized area is constructed or modified, or there is a change in operator.
                (f) After a site facility diagram has been submitted that complies with the requirements of this part, the operator has an ongoing obligation to update and amend the diagram within 30 days after such facility is modified, a non-Federal facility located on a Federal lease or federally approved unit or communitized area is constructed or modified, or there is a change in operator.
              
              
                § 3173.12
                Applying for a facility measurement point.
                (a)(1) Unless otherwise approved, the FMP(s) for all Federal and Indian leases, unit PAs, or CAs must be located within the boundaries of the lease, unit, or communitized area from which the production originated and must measure only production from that lease, unit PA, or CA.
                (2) Off-lease measurement or commingling and allocation of Federal or Indian production requires prior approval (see 43 CFR 3162.7-2, 3162.7-3, 3173.15, 3173.16, 3173.24, and 3173.25).
                (b) The BLM will not approve as an FMP a gas processing plant tailgate meter located off the lease, unit, or communitized area.
                (c) The operator must submit separate applications for approval of an FMP that measures oil produced from a lease, unit PA, or CA, or under a CAA that complies with the requirements of this subpart, and an FMP that measures gas produced from the same lease, unit PA, or CA, or under a CAA that complies with the requirements of this subpart. This requirement applies even if the measurement equipment or facilities are at the same location.
                (d) For a permanent measurement facility that comes into service after January 17, 2017, the operator must apply for approval of the FMP before any production leaves the permanent measurement facility. This requirement does not apply to temporary measurement equipment used during well testing operations. After timely submission and prior to approval of an FMP request, an operator must use the lease, unit PA, or CA number for reporting production to ONRR, until the BLM assigns an FMP number, at which point the operator must use the FMP number for all reporting to ONRR as set forth in § 3173.13.
                (e) For a permanent measurement facility in service on or before January 17, 2017, the operator must apply for BLM approval of an FMP within the time prescribed in this paragraph, based on the production level of any one of the leases, unit PAs, or CAs, whether or not they are part of a CAA. The deadline to apply for an FMP approval applies to both oil and gas measurement facilities measuring production from that lease, unit PA, or CA.

                (1) For a stand-alone lease, unit PA, or CA that produced 10,000 Mcf or more of gas per month or 100 bbl or more of oil per month, by January 17, 2018.
                
                (2) For a stand-alone lease, unit PA, or CA that produced 1,500 Mcf or more, but less than 10,000 Mcf of gas per month, or 10 bbl or more, but less than 100 bbl of oil per month, by January 17, 2019.
                (3) For a stand-alone lease, unit PA, or CA that produced less than 1,500 Mcf of gas per month or less than 10 bbl of oil per month, January 17, 2020.
                (4) For a stand-alone lease, unit PA, or CA that has not produced for a year or more before January 17, 2017, the operator must apply for an FMP prior to the resumption of production.
                (5) The production levels identified in paragraphs (e)(1) through (3) of this section should be calculated using the average production of oil or gas over the 12 months preceding the effective date of this section or over the period the lease, unit PA, or CA has been in production, whichever is shorter.
                (6) If the operator of any facility covered by this section applies for an FMP approval by the deadline in this paragraph, the operator may continue using the lease, unit PA, or CA number for reporting production to ONRR, until the BLM's assigns an FMP number, at which point the operator must use the FMP number for all reporting to ONRR as set forth in § 3173.13.
                (7) If the operator fails to apply for an FMP approval by the deadline in this paragraph, the operator will be subject to an INC and may also be subject to an assessment of a civil penalty under 43 CFR part 3160, subpart 3163, together with any other remedy available under applicable law or regulation.
                (f) All requests for FMP approval must include the following:
                (1) A complete Sundry Notice requesting approval of each FMP;
                (2) The applicable Measurement Type Code specified in WIS;
                (3) Information about the equipment used for oil and gas measurement, including, for:
                (i) “Gas measurement,” specify operator/purchaser/transporter unique station number, primary element (meter tube) size or serial number, and type of secondary device (mechanical or electronic);
                (ii) “Oil measurement by tank gauge,” specify oil tank number or tank serial number and size in barrels or gallons for all tanks associated with measurement at an FMP; and
                (iii) “Oil measurement by LACT or CMS,” specify whether the equipment is LACT or CMS and the associated oil tank number or tank serial number and size in barrels or gallons (there may be more than one tank associated with an FMP);
                (4) Where production from more than one well will flow to the requested FMP, list the API well numbers associated with the FMP; and
                (5) FMP location by land description.
                (g) Request for approval of an FMP may be submitted concurrently with separate requests for off-lease measurement and/or CAA.
              
              
                § 3173.13
                Requirements for approved facility measurement points.
                (a) For an existing facility in service on or before January 17, 2017, an operator must start using an FMP number for reporting production to ONRR on its OGOR for the fourth production month after the BLM assigns the FMP number(s), and every month thereafter. (For example, for a facility that is assigned an FMP number on January 15, 2016, the effective date of the FMP is the May production report.) For a new facility in service after January 17, 2017, an operator must start using an FMP number for reporting production to ONRR on its OGOR for the first production month after the BLM assigns the FMP number(s), and every month thereafter. (For example, for a facility that is assigned an FMP number on January 15, 2016, the effective date of the FMP is the February production report.)

                (b)(1) The operator must file a Sundry Notice that describes any changes or modifications made to the FMP within 30 days after the change. This requirement does not apply to temporary modifications (e.g., for maintenance purposes). These include any changes and modifications to the information listed on an application submitted under § 3173.12.

                (2) The description must include details such as the primary element, secondary element, LACT/CMS meter, tank number(s), and wells or facilities using the FMP.
                
                (3) The Sundry Notice must specify what was changed and the effective date, and include, if appropriate, an amended site facility diagram (see § 3173.11).
              
              
                § 3173.14
                Conditions for commingling and allocation approval (surface and downhole).
                (a) Subject to the exceptions provided in paragraph (b) of this section, the BLM may grant a CAA only if the proposed allocation method used for any such commingled measurement does not have the potential to affect the determination of the total volume or quality of production on which royalty owed is determined for all the Federal or Indian leases, unit PAs, or CAs which are proposed for commingling, and only if the following criteria are met:
                (1) The proposed commingling includes production from more than one:
                (i) Federal lease, unit PA, or CA, where each lease, unit PA, or CA proposed for commingling has 100 percent Federal mineral interest, the same fixed royalty rate and, and the same revenue distribution;
                (ii) Indian tribal lease, unit PA, or CA, where each lease, unit PA, or CA proposed for commingling is wholly owned by the same tribe and has the same fixed royalty rate;
                (iii) Federal unit PA or CA where each unit PA or CA proposed for commingling has the same proportion of Federal interest, and which interest is subject to the same fixed royalty rate and revenue distribution. (For example, the BLM could approve a commingling request under this paragraph where an operator proposes to commingle two Federal CAs of mixed ownership and both CAs are 50 percent Federal/50 percent private, so long as the Federal interests have the same royalty rates and royalty distributions.); or
                (iv) Indian unit PA or CA where each unit PA or CA proposed for commingling has the same proportion of Indian interests, and which interest is held by the same tribe and has the same fixed royalty rate; and
                (2) The operator or operators provide a methodology acceptable to BLM for allocation among the properties from which production is to be commingled (including a method for allocating produced water), with a signed agreement if there is more than one operator;
                (3) For each of the leases, unit PAs, or CAs proposed for inclusion in the CAA, the applicant demonstrates to the AO that a lease, unit PA, or CA proposed for inclusion is producing in paying quantities (or, in the case of Federal leases, capable of production in paying quantities) pending approval of the CAA; and
                (4) The FMP(s) for the proposed CAA measure production originating only from the leases, unit PAs, or CAs in the CAA.

                (b) The BLM may also approve a CAA in instances where the proposed commingling of production involves production from Federal or Indian leases, unit PAs, or CAs that do not meet the criteria of paragraph (a)(1) of this section (e.g., the commingling of leases, unit PAs, or CAs with different royalty rates or different distributions of revenue, or where the commingling involves multiple mineral ownerships). In order to be approved, a CAA under this subparagraph must meet the requirements of paragraphs (a)(2) through (4) of this section and at least one of the following conditions:
                (1) The Federal or Indian lease, unit PA, or CA meets the definition of an economically marginal property. However, if the BLM determines that a Federal or Indian lease, unit PA, or CA included in a CAA ceases to be an economically marginal property, then this condition is no longer met;
                (2) The average monthly production over the preceding 12 months for each Federal or Indian lease, unit PA, or CA proposed for the CAA on an individual basis is less than 1,000 Mcf of gas per month, or 100 bbl of oil per month;
                (3) A CAA that includes Indian leases, unit PAs, or CAs has been authorized under tribal law or otherwise approved by a tribe;

                (4) The CAA covers the downhole commingling of production from multiple formations that are covered by separate leases, unit PAs, or CAs, where the BLM has determined that the proposed commingling from those formations is an acceptable practice for the purpose of achieving maximum ultimate economic recovery and resource conservation; or
                (5) There are overriding considerations that indicate the BLM should approve a commingling application in the public interest notwithstanding potential negative royalty impacts from the allocation method. Such considerations could include topographic or other environmental considerations that make non-commingled measurement physically impractical or undesirable, in view of where additional measurement and related equipment necessary to achieve non-commingled measurement would have to be located.
              
              
                § 3173.15
                Applying for a commingling and allocation approval.
                To apply for a CAA, the operator(s) must submit the following, if applicable, to the BLM office having jurisdiction over the leases, unit PAs, or CAs from which production is proposed to be commingled:
                (a) A completed Sundry Notice for approval of commingling and allocation (if off-lease measurement is a feature of the commingling and allocation proposal, then a separate Sundry Notice under § 3173.23 is not necessary as long as the information required under § 3173.23(b) through (e) and, where applicable, § 3173.23(f) through (i) is included as part of the request for approval of commingling and allocation);
                (b) A completed Sundry Notice for approval of off-lease measurement under § 3173.23, if any of the proposed FMPs are outside the boundaries of any of the leases, units, or CAs from which production would be commingled (which may be included in the same Sundry Notice as the request for approval of commingling and allocation), except as provided in paragraph (a) of this section;
                (c) A proposed allocation agreement, including an allocation methodology (including allocation of produced water), with an example of how the methodology is applied, signed by each operator of each of the leases, unit PAs, or CAs from which production would be included in the CAA;

                (d) A list of all Federal or Indian lease, unit PA, or CA numbers in the proposed CAA, specifying the type of production (i.e., oil, gas, or both) for which commingling is requested;
                (e) A topographic map or maps of appropriate scale showing the following:
                (1) The boundaries of all the leases, units, unit PAs, or communitized areas whose production is proposed to be commingled; and
                (2) The location of existing or planned facilities and the relative location of all wellheads (including the API number) and piping included in the CAA, and existing FMPs or FMPs proposed to be installed to the extent known or anticipated;
                (f) A surface use plan of operations (which may be included in the same Sundry Notice as the request for approval of commingling and allocation) if new surface disturbance is proposed for the FMP and its associated facilities are located on BLM-managed land within the boundaries of the lease, units, and communitized areas from which production would be commingled;
                (g) A right-of-way grant application (Standard Form 299), filed under 43 CFR part 2880, if the proposed FMP is on a pipeline, or under 43 CFR part 2800, if the proposed FMP is a meter or storage tank. This requirement applies only when new surface disturbance is proposed for the FMP, and its associated facilities are located on BLM-managed land outside any of the leases, units, or communitized areas whose production would be commingled;
                (h) Written approval from the appropriate surface-management agency, if new surface disturbance is proposed for the FMP and its associated facilities are located on Federal land managed by an agency other than the BLM;
                (i) A right-of-way grant application for the proposed FMP, filed under 25 CFR part 169, with the appropriate BIA office, if any of the proposed surface facilities are on Indian land outside the lease, unit, or communitized area from which the production would be commingled;

                (j) Documentation demonstrating that each of the leases, unit PAs, or CAs proposed for inclusion in the CAA is producing in paying quantities (or, in the case of Federal leases, is capable of production in paying quantities) pending approval of the CAA; and
                
                (k) All gas analyses, including Btu content (if the CAA request includes gas) and all oil gravities (if the CAA request includes oil) for previous periods of production from the leases, units, unit PAs, or communitized areas proposed for inclusion in the CAA, up to 6 years before the date of the application for approval of the CAA. Gas analysis and oil gravity data is not needed if the CAA falls under § 3173.14(a)(1).
              
              
                § 3173.16
                Existing commingling and allocation approvals.
                Upon receipt of an operator's request for assignment of an FMP number to a facility associated with a CAA existing on January 17, 2017, the AO will review the existing CAA and take the following action:
                (a) The AO will grandfather the existing CAA and associated off-lease measurement, where applicable, if the existing CAA meets one of the following conditions:
                (1) The existing CAA involves downhole commingling that includes Federal or Indian leases, unit PAs, or CAs; or
                (2) The existing CAA is for surface commingling and the average production rate over the previous 12 months for each Federal or Indian lease, unit PA, and CA included in the CAA is:
                (i) Less than 1,000 Mcf per month for gas; or
                (ii) Less than 100 bbl per month for oil.
                (b) If the existing CAA does not meet the conditions of paragraphs (a)(1) or (a)(2) of this section, the AO will review the CAA for consistency with the minimum standards and requirements for a CAA under § 3173.14.
                (1) The AO will notify the operator in writing of any inconsistencies or deficiencies with an existing CAA. The operator must correct any inconsistencies or deficiencies that the AO identifies, provide the additional information that the AO has requested, or request an extension of time from the AO, within 20 business days after receipt of the AO's notice. When the AO is satisfied that the operator has corrected any inconsistencies or deficiencies, the AO will terminate the existing CAA and grant a new CAA based on the operator's corrections.
                (2) The AO may terminate the existing CAA and grant a new CAA with new or amended COAs to make the approval consistent with the requirements under § 3173.14 in connection with approving the requested FMP. If the operator appeals any COAs of the new CAA, the existing CAA approval will continue in effect during the pendency of the appeal.
                (3) If the existing CAA does not meet the standards and requirements of § 3173.14 and the operator does not correct the deficiencies, the AO may terminate the existing CAA under § 3173.20 and deny the request for an FMP number for the facility associated with the existing CAA.
                (c) If the AO grants a new CAA to replace an existing CAA under paragraph (b) of this section, the new CAA is effective on the first day of the month following its approval. Any new allocation percentages resulting from the new CAA will apply from the effective date of the CAA forward.
              
              
                § 3173.17
                Relationship of a commingling and allocation approval to royalty-free use of production.
                A CAA does not constitute approval of off-lease royalty-free use of production as fuel in facilities located at an FMP approved under the CAA.
              
              
                § 3173.18
                Modification of a commingling and allocation approval.
                (a) A CAA must be modified when there is:
                (1) A modification to the allocation agreement;
                (2) Inclusion of additional leases, unit PAs, or CAs are proposed in the CAA; or
                (3) Termination of or permanent production cessation from any of the leases, unit PAs, or CAs within the CAA.
                (b) To request a modification of a CAA, all operators must submit to the AO:
                (1) A completed Sundry Notice describing the modification requested;

                (2) A new allocation methodology, including an allocation methodology which includes allocation of produced water and an example of how the methodology is applied, if appropriate; and
                
                (3) Certification by each operator in the CAA that it agrees to the CAA modification.
                (c) A change in operator does not trigger the need to modify a CAA.
              
              
                § 3173.19
                Effective date of a commingling and allocation approval.
                (a) If the BLM approves a CAA, the effective date of the CAA is the first day of the month following first production through the FMPs for the CAA.
                (b) If the BLM approves a modification, the effective date is the first day of the month following approval of the modification.
                (c) A CAA does not modify any of the terms of the leases, units, or CAs covered by the CAA.
              
              
                § 3173.20
                Terminating a commingling and allocation approval.
                (a) The AO may terminate a CAA for any reason, including, but not limited to, the following:
                (1) Changes in technology, regulation, or BLM policy;
                (2) Operator non-compliance with the terms or COAs of the CAA or this subpart; or
                (3) The AO determines that a lease, unit, or CA subject to the CAA has terminated, or a unit PA subject to the CAA has ceased production.
                (b) If only one lease, unit PA, or CA remains subject to the CAA, the CAA terminates automatically.
                (c) An operator may terminate its participation in a CAA by submitting a Sundry Notice to the BLM. The Sundry Notice must identify the FMP(s) for the lease(s), unit PA(s), or CA(s) previously subject to the CAA. Termination by one operator does not mean the CAA terminates as to all other participating operators, so long as one of the other provisions of this subpart is met and the remaining operators submit a Sundry Notice requesting a new CAA as outlined in paragraph (e) of this section.
                (d) The AO will notify in writing all operators who are a party to the CAA of the effective date of the termination and any inconsistencies or deficiencies with their CAA approval that serve as the reason(s) for termination. The operator must correct any inconsistencies or deficiencies that the AO identifies, provide the additional information that the AO has requested, or request an extension of time from the AO, within 20 business days after receipt of the BLM's notice, or the CAA is terminated.
                (e) If a CAA is terminated, each lease, unit PA, or CA that was included in the CAA may require a new FMP number(s) or a new CAA. Operators will have 30 days to apply for a new FMP number (§ 3173.12) or CAA (§ 3173.15), if applicable. The existing FMP number may be used for production reporting until a new FMP number is assigned or CAA is approved.
              
              
                § 3173.21
                Combining production downhole in certain circumstances.

                (a)(1) Combining production from a single well drilled into different hydrocarbon pools or geologic formations (e.g., a directional well) underlying separate adjacent properties (whether Federal, Indian, State, or private), where none of the hydrocarbon pools or geologic formations underlie or are common to more than one of the respective properties, constitutes commingling for purposes of §§ 3173.14 through 3173.20.
                (2) If any of the hydrocarbon pools or geologic formations underlie or are common to more than one of the properties, the operator must establish a unit PA (see 43 CFR part 3180) or CA (see 43 CFR 3105.2-1-3105.2-3), as applicable, rather than applying for a CAA.
                (b) Combining production downhole from different geologic formations on the same lease, unit PA, or CA in a single well requires approval of the AO (see 43 CFR 3162.3-2), but it is not considered commingling for production accounting purposes.
              
              
                § 3173.22
                Requirements for off-lease measurement.
                The BLM will consider granting a request for off-lease measurement if the request:
                (a) Involves only production from a single lease, unit PA, CA, or CAA;
                (b) Provides for accurate production accountability;

                (c) Is in the public interest (considering factors such as BMPs, topographic and environmental conditions that make on-lease measurement physically impractical, and maximum ultimate economic recovery); and
                (d) Occurs at an approved FMP. A request for approval of an FMP (see § 3173.12) may be filed concurrently with the request for off-lease measurement.
              
              
                § 3173.23
                Applying for off-lease measurement.
                To apply for approval of off-lease measurement, the operator must submit the following to the BLM office having jurisdiction over the leases, units, or communitized areas:
                (a) A completed Sundry Notice;
                (b) Justification for off-lease measurement (considering factors such as BMPs, topographic and environmental issues, and maximum ultimate economic recovery);
                (c) A topographic map or maps of appropriate scale showing the following:
                (1) The boundary of the lease, unit, unit PA, or communitized area from which the production originates; and
                (2) The location of existing or planned facilities and the relative location of all wellheads (including the API number for each well) and piping included in the off-lease measurement proposal, and existing FMPs or FMPs proposed to be installed to the extent known or anticipated;
                (d) The surface ownership of all land on which equipment is, or is proposed to be, located;
                (e) If any of the proposed off-lease measurement facilities are located on non-federally owned surface, a written concurrence signed by the owner(s) of the surface and the owner(s) of the measurement facilities, including each owner's name, address, and telephone number, granting the BLM unrestricted access to the off-lease measurement facility and the surface on which it is located, for the purpose of inspecting any production, measurement, water handling, or transportation equipment located on the non-Federal surface up to and including the FMP, and for otherwise verifying production accountability. If the ownership of the non-Federal surface or of the measurement facility changes, the operator must obtain and provide to the AO the written concurrence required under this paragraph from the new owner(s) within 30 days of the change in ownership;
                (f) A right-of-way grant application (Standard Form 299), filed under 43 CFR part 2880, if the proposed off-lease FMP is on a pipeline, or under 43 CFR part 2800, if the proposed off-lease FMP is a meter or storage tank. This requirement applies only when new surface disturbance is proposed for the FMP and its associated facilities are located on BLM-managed land;
                (g) A right-of-way grant application, filed under 25 CFR part 169 with the appropriate BIA office, if any of the proposed surface facilities are on Indian land outside the lease, unit, or communitized area from which the production originated;
                (h) Written approval from the appropriate surface-management agency, if new surface disturbance is proposed for the FMP and its associated facilities are located on Federal land managed by an agency other than the BLM;
                (i) An application for approval of off-lease royalty-free use (if required under applicable rules), if the operator proposes to use production from the lease, unit, or CA as fuel at the off-lease measurement facility without payment of royalty;
                (j) A statement that indicates whether the proposal includes all, or only a portion of, the production from the lease, unit, or CA. (For example, gas, but not oil, could be proposed for off-lease measurement.) If the proposal includes only a portion of the production, identify the FMP(s) where the remainder of the production from the lease, unit, or CA is measured or is proposed to be measured; and
                (k) If the operator is applying for an amendment of an existing approval of off-lease measurement, the operator must submit a completed Sundry Notice required under paragraph (a) of this section, and information required under paragraphs (b) through (j) of this section to the extent the information previously submitted has changed.
              
              
                § 3173.24
                Effective date of an off-lease measurement approval.

                If the BLM approves off-lease measurement, the approval is effective on the date that the approval is issued, unless the approval specifies a different effective date.
              
              
                § 3173.25
                Existing approved off-lease measurement.
                (a) Upon receipt of an operator's request for assignment of an FMP number to a facility associated with an off-lease measurement approval existing on January 17, 2017, the AO will review the existing approved off-lease measurement for consistency with the minimum standards and requirements for an off-lease measurement approval under § 3173.22. The AO will notify the operator in writing of any inconsistencies or deficiencies.
                (b) The operator must correct any inconsistencies or deficiencies that the AO identifies, provide any additional information the AO requests, or request an extension of time from the AO, within 20 business days after receipt of the AO's notice. The extension request must explain the factors that will prevent the operator from complying within 20 days and provide a timeframe under which the operator can comply.
                (c) The AO may terminate the existing off-lease measurement approval and grant a new off-lease measurement approval with new or amended COAs to make the approval consistent with the requirements for off-lease measurement under § 3173.22 in connection with approving the requested FMP. If the operator appeals the new off-lease measurement approval, the existing off-lease measurement approval will continue in effect during the pendency of the appeal.
                (d) If the existing off-lease measurement approval does not meet the standards and requirements of § 3173.22 and the operator does not correct the deficiencies, the AO may terminate the existing off-lease measurement approval under § 3173.27 and deny the request for an FMP number for the facility associated with the existing off-lease measurement approval.
                (e) If the existing off-lease measurement approval under this section is consistent with the requirements under § 3173.22, then that existing off-lease measurement is grandfathered and will be part of its FMP approval.
                (f) If the BLM grants a new off-lease measurement approval to replace an existing off-lease measurement approval, the new approval is effective on the first day of the month following its approval.
              
              
                § 3173.26
                Relationship of off-lease measurement approval to royalty-free use of production.
                Approval of off-lease measurement does not constitute approval of off-lease royalty-free use of production as fuel in facilities located at an FMP approved under the off-lease measurement approval.
              
              
                § 3173.27
                Termination of off-lease measurement approval.
                (a) The BLM may terminate off-lease measurement approval for any reason, including, but not limited to, the following:
                (1) Changes in technology, regulation, or BLM policy; or
                (2) Operator non-compliance with the terms or conditions of approval of the off-lease measurement approval or §§ 3173.22 through 3173.26.
                (b) The BLM will notify the operator in writing of the effective date of the termination and any inconsistencies or deficiencies with its off-lease measurement approval that serve as the reason(s) for termination. The operator must correct any inconsistencies or deficiencies that the BLM identifies, provide any additional information the AO requests, or request an extension of time from the AO within 20 business days after receipt of the BLM's notice, or the off lease measurement approval terminates on the effective date.
                (c) The operator may terminate the off-lease measurement by submitting a Sundry Notice to the BLM. The Sundry Notice must identify the new FMP(s) for the lease(s), unit(s), or CA(s) previously subject to the off-lease measurement approval.

                (d) If off-lease measurement is terminated, each lease, unit PA, or CA that was subject to the off-lease measurement approval may require a new FMP number(s) or a new off-lease measurement approval. Operators will have 30 days to apply for a new FMP number or off-lease measurement approval, whichever is applicable. The existing FMP number may be used for production reporting until a new FMP number is assigned or off-lease measurement is approved.
              
              
                § 3173.28
                Instances not constituting off-lease measurement, for which no approval is required.
                (a) If the approved FMP is located on the well pad of a directionally or horizontally drilled well that produces oil and gas from a lease, unit, or communitized area on which the well pad is not located, measurement at the FMP does not constitute off-lease measurement. However, if the FMP is located off of the well pad, regardless of distance, measurement at the FMP constitutes off-lease measurement, and BLM approval is required under §§ 3173.22 through 3173.26.

                (b) If a lease, unit, or CA consists of more than one separate tract whose boundaries are not contiguous (e.g., a single lease comprises two or more separate tracts), measurement of production at an FMP located on one of the tracts is not considered to be off-lease measurement if:
                (1) The production is moved from one tract within the same lease, unit, or communitized area to another area of the lease, unit, or communitized area on which the FMP is located; and
                (2) Production is not diverted during the movement between the tracts before the FMP, except for production used royalty free.
              
              
                § 3173.29
                Immediate assessments for certain violations.
                Certain instances of noncompliance warrant the imposition of immediate assessments upon discovery, as prescribed in the following table. Imposition of these assessments does not preclude other appropriate enforcement actions:
                
                  Table 1 to § 3173.29—Violations Subject to an Immediate Assessment
                  
                    Violation
                    Assessment amount per violation($)
                    
                  
                  
                    1. An appropriate valve on an oil storage tank was not sealed, as required by § 3173.2
                    1,000
                  
                  
                    2. An appropriate valve or component on an oil metering system was not sealed, as required by § 3173.3
                    1,000
                  
                  
                    3. A Federal seal is removed without prior approval of the AO or AR, as required by § 3173.4
                    1,000
                  
                  
                    4. Oil was not properly measured before removal from storage for use on a different lease, unit, or CA, as required by § 3173.7(b)
                    1,000
                  
                  
                    5. An FMP was bypassed, in violation of § 3170.4
                    1,000
                  
                  
                    6. Theft or mishandling of production was not reported to the BLM, as required by § 3173.8
                    1,000
                  
                  
                    7. Records necessary to determine quantity and quality of production were not retained, as required by § 3170.7
                    1,000
                  
                  
                    8. FMP application was not submitted, as required by § 3173.12
                    1,000
                  
                  
                    9. (i) For facilities that begin operation after January 17, 2017, BLM approval for off-lease measurement was not obtained before removing production, as required by § 3173.23
                    1,000
                  
                  
                    (ii) Facilities that were in operation on or before January 17, 2017, are subject to an assessment if they do not have an existing BLM approval for off-lease measurement.
                  
                  
                    10. (i) For facilities that begin operation after January 17, 2017, BLM approval for surface commingling was not obtained before removing production, as required by § 3173.15
                    1,000
                  
                  
                    (ii) Facilities that were in operation on or before January 17, 2017, are subject to an assessment if they do not have an existing BLM approval for surface commingling.
                  
                  
                    11. (i) For facilities that begin operation after January 17, 2017, BLM approval for downhole commingling was not obtained before removing production, as required by § 3173.15
                    1,000
                  
                  
                    (ii) Facilities that were in operation on or before January 17, 2017, are subject to an assessment if they do not have an existing BLM approval for downhole commingling.
                  
                
              
              
                Pt. 3170, Subpt. 3173, App. A
                Appendix A to Subpart 3173 of Part 3170—Examples of Site Facility Diagrams
                I. Diagrams
                1. Site Facility Diagrams and Sealing of Valve Introduction
                2. Diagrams
                
                
                  
                    Diagrams
                    Description
                  
                  
                    I-A
                    Gas well without separation equipment.
                  
                  
                    I-B
                    Gas well with separation equipment.
                  
                  
                    I-C
                    Single operator with co-located facilities single oil tank, gas, and water storage.
                  
                  
                    I-D
                    Oil sales with multiple oil tanks, gas, and water storage.
                  
                  
                    I-E
                    Co-located facilities with multiple operators, oil sales by liquid meter (Lease Automatic Custody Transfer or Coriolis Measurement System), gas, and water storage.
                  
                  
                    I-F
                    On-lease gas plant, with oil sales by liquid meter, Liquefied Petroleum Gas (LPG)/Natural Gas Liquids (NGL) sales by liquid meter, inlet gas, tailgate gas, flared or vented and plant process gas used.
                  
                  
                    I-G
                    Enhanced recovery water injection or other water disposal facility.
                  
                  
                    I-H
                    Pod Facility.
                  
                  
                    I-I
                    On-lease with gas measurement after the Joule-Thomson Plant (JT-Skid), oil sales by liquid meter, Liquefied Petroleum Gas (LPG)/Natural Gas Liquids (NGL) sales by liquid meter.
                  
                  
                    I-J
                    On-lease with gas measurement before the Joule-Thomson Plant (JT-Skid) and oil sales by liquid meter.
                  
                  Note: No FMP number required for Liquefied Petroleum Gas (LPG)/Natural Gas Liquids (NGL) liquid meter.
                
                1. Site Facility Diagrams and Sealing of Valves Introduction
                
                Introduction
                
                
                  Appendix A is provided not as a requirement but solely as an example to aid operators, purchasers and transporters in determining what valves are considered “appropriate valves” subject to the seal requirements of this rule, and to aid in the preparation of facility diagrams. It is impossible to include every type of equipment that could be used or situation that could occur in production activities. In making the determination of what is an “appropriate valve,” the entire facility must be considered as a whole, including the facility size, the equipment type, and the on-going activities at the facility.
                
                  
                  ER17NO16.001
                
                
                  
                  ER17NO16.002
                
                
                  
                  ER17NO16.003
                
                
                  
                  ER17NO16.004
                
                
                  
                  ER17NO16.005
                
                
                  
                  ER17NO16.006
                
                
                  
                  ER17NO16.007
                
                
                  
                  ER17NO16.008
                
                
                  
                  ER17NO16.009
                
                
                  
                  ER17NO16.010
                
                
                  
                  ER17NO16.011
                
                
                  
                  ER17NO16.012
                
                
                  
                  ER17NO16.013
                
                
                  
                  ER17NO16.014
                
                
                  
                  ER17NO16.015
                
                
                  
                  ER17NO16.016
                
                
                  
                  ER17NO16.017
                
                
                  
                  ER17NO16.018
                
                
                  
                  ER17NO16.019
                
                
                  
                  ER17NO16.020
                
                
                  
                  ER17NO16.021
                
                
                  
                  ER17NO16.022
                
                
                  
                  ER17NO16.023
                
                
                  
                  ER17NO16.024
                
                
                  
                  ER17NO16.025
                
                
                  
                  ER17NO16.026
                
              
            
            
              
              Subpart 3174—Measurement of Oil
              
                Source:
                81 FR 81504, Nov. 17, 2016, unless otherwise noted.
              
              
                § 3174.1
                Definitions and acronyms.
                (a) As used in this subpart, the term:
                
                  Barrel (bbl) means 42 standard United States gallons.
                
                  Base pressure means 14.696 pounds per square inch, absolute (psia).
                
                  Base temperature means 60 °F.
                
                  Certificate of calibration means a document stating the base prover volume and other physical data required for the calibration of flow meters.
                
                  Composite meter factor means a meter factor corrected from normal operating pressure to base pressure. The composite meter factor is determined by proving operations where the pressure is considered constant during the measurement period between provings.
                
                  Configuration log means the list of constant flow parameters, calculation methods, alarm set points, and other values that are programmed into the flow computer in a CMS.
                
                  Coriolis meter means a device which by means of the interaction between a flowing fluid and oscillation of tube(s) infers a mass flow rate. The meter also infers the density by measuring the natural frequency of the oscillating tubes. The Coriolis meter consists of sensors and a transmitter, which convert the output from the sensors to signals representing volume and density.
                
                  Coriolis measurement system (CMS) means a metering system using a Coriolis meter in conjunction with a tertiary device, pressure transducer, and temperature transducer in order to derive and report gross standard oil volume. A CMS system provides real-time, on-line measurement of oil.
                
                  Displacement prover means a prover consisting of a pipe or pipes with known capacities, a displacement device, and detector switches, which sense when the displacement device has reached the beginning and ending points of the calibrated section of pipe. Displacement provers can be portable or fixed.
                
                  Dynamic meter factor means a kinetic meter factor derived by linear interpolation or polynomial fit, used for conditions where a series of meter factors have been determined over a range of normal operating conditions.
                
                  Event log means an electronic record of all exceptions and changes to the flow parameters contained within the configuration log that occur and have an impact on a quantity transaction record.
                
                  Gross standard volume means a volume of oil corrected to base pressure and temperature.
                
                  Indicated volume means the uncorrected volume indicated by the meter in a lease automatic custody transfer system or the Coriolis meter in a CMS. For a positive displacement meter, the indicated volume is represented by the non-resettable totalizer on the meter head. For Coriolis meters, the indicated volume is the uncorrected (without the meter factor) mass of liquid divided by the density.
                
                  Innage gauging means the level of a liquid in a tank measured from the datum plate or tank bottom to the surface of the liquid.
                
                  Lease automatic custody transfer (LACT) system means a system of components designed to provide for the unattended custody transfer of oil produced from a lease(s), unit PA(s), or CA(s) to the transporting carrier while providing a proper and accurate means for determining the net standard volume and quality, and fail-safe and tamper-proof operations.
                
                  Master meter prover means a positive displacement meter or Coriolis meter that is selected, maintained, and operated to serve as the reference device for the proving of another meter. A comparison of the master meter to the Facility Measurement Point (FMP) line meter output is the basis of the master-meter method.
                
                  Meter factor means a ratio obtained by dividing the measured volume of liquid that passed through a prover or master meter during the proving by the measured volume of liquid that passed through the line meter during the proving, corrected to base pressure and temperature.
                
                  Net standard volume means the gross standard volume corrected for quantities of non-merchantable substances such as sediment and water.
                
                
                  Outage gauging means the distance from the surface of the liquid in a tank to the reference gauge point of the tank.
                
                  Positive displacement meter means a meter that registers the volume passing through the meter using a system which constantly and mechanically isolates the flowing liquid into segments of known volume.
                
                  Quantity transaction record (QTR) means a report generated by CMS equipment that summarizes the daily and hourly gross standard volume calculated by the flow computer and the average or totals of the dynamic data that is used in the calculation of gross standard volume.
                
                  Tertiary device means, for a CMS, the flow computer and associated memory, calculation, and display functions.
                
                  Transducer means an electronic device that converts a physical property, such as pressure, temperature, or electrical resistance, into an electrical output signal that varies proportionally with the magnitude of the physical property. Typical output signals are in the form of electrical potential (volts), current (milliamps), or digital pressure or temperature readings. The term transducer includes devices commonly referred to as transmitters.
                
                  Vapor tight means capable of holding pressure differential only slightly higher than that of installed pressure-relieving or vapor recovery devices.
                (b) As used in this subpart, the following acronyms carry the meaning prescribed:
                
                  API means American Petroleum Institute.
                
                  CA has the meaning set forth in § 3170.3 of this part.
                
                  COA has the meaning set forth in § 3170.3 of this part.
                
                  CPL means correction for the effect of pressure on a liquid.
                
                  CTL means correction for the effect of temperature on a liquid.
                
                  NIST means National Institute of Standards and Technology.
                
                  PA has the meaning set forth in § 3170.3 of this part.
                
                  PMT means Production Measurement Team.
                
                  PSIA means pounds per square inch, absolute.
                
                  S&W means sediment and water.
              
              
                § 3174.2
                General requirements.
                (a) Oil may be stored only in tanks that meet the requirements of § 3174.5(b) of this subpart.
                (b) Oil must be measured on the lease, unit PA, or CA, unless approval for off-lease measurement is obtained under §§ 3173.22 and 3173.23 of this part.
                (c) Oil produced from a lease, unit PA, or CA may not be commingled with production from other leases, unit PAs, or CAs or non-Federal properties before the point of royalty measurement, unless prior approval is obtained under §§ 3173.14 and 3173.15 of this part.

                (d) An operator must obtain a BLM-approved FMP number under §§ 3173.12 and 3173.13 of this part for each oil measurement facility where the measurement affects the calculation of the volume or quality of production on which royalty is owed (i.e., oil tank used for tank gauging, LACT system, CMS, or other approved metering device), except as provided in paragraph (h) of this section.
                (e) Except as provided in paragraph (h) of this section, all equipment used to measure the volume of oil for royalty purposes installed after January 17, 2017 must comply with the requirements of this subpart.
                (f) Except as provided in paragraph (h) of this section, measuring procedures and equipment used to measure oil for royalty purposes, that is in use on January 17, 2017, must comply with the requirements of this subpart on or before the date the operator is required to apply for an FMP number under 3173.12(e) of this part. Prior to that date, measuring procedures and equipment used to measure oil for royalty purposes, that is in use on January 17, 2017 must continue to comply with the requirements of Onshore Oil and Gas Order No. 4, Measurement of oil, § 3164.1(b) as contained in 43 CFR part 3160, (revised October 1, 2016), and any COAs and written orders applicable to that equipment.

                (g) The requirement to follow the approved equipment lists identified in §§ 3174.6(b)(5)(ii)(A), 3174.6(b)(5)(iii), 3174.8(a)(1), and 3174.9(a) does not apply until January 17, 2019. The operator or manufacturer must obtain approval of a particular make, model, and size by submitting the test data used to develop performance specifications to the PMT to review.
                (h) Meters used for allocation under a commingling and allocation approval under § 3173.14 are not required to meet the requirements of this subpart.
              
              
                § 3174.3
                Incorporation by reference (IBR).

                (a) Certain material specified in this section is incorporated by reference into this part with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. Operators must comply with all incorporated standards and material, as they are listed in this section. To enforce any edition other than that specified in this section, the BLM must publish a rule in the Federal Register, and the material must be reasonably available to the public. All approved material is available for inspection at the Bureau of Land Management, Division of Fluid Minerals, 20 M Street SE., Washington, DC 20003, 202-912-7162; at all BLM offices with jurisdiction over oil and gas activities; and is available from the sources listed below. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030 or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.

                (b) American Petroleum Institute (API), 1220 L Street NW., Washington, DC 20005; telephone 202-682-8000; API also offers free, read-only access to some of the material at http://publications.api.org.
                (1) API Manual of Petroleum Measurement Standards (MPMS) Chapter 2—Tank Calibration, Section 2A, Measurement and Calibration of Upright Cylindrical Tanks by the Manual Tank Strapping Method; First Edition, February 1995; Reaffirmed February 2012 (“API 2.2A”), IBR approved for § 3174.5(c).
                (2) API MPMS Chapter 2—Tank Calibration, Section 2.2B, Calibration of Upright Cylindrical Tanks Using the Optical Reference Line Method; First Edition, March 1989, Reaffirmed January 2013 (“API 2.2B”), IBR approved for § 3174.5(c).
                (3) API MPMS Chapter 2—Tank Calibration, Section 2C, Calibration of Upright Cylindrical Tanks Using the Optical-triangulation Method; First Edition, January 2002; Reaffirmed May 2008 (“API 2.2C”), IBR approved for § 3174.5(c).
                (4) API MPMS Chapter 3, Section 1A, Standard Practice for the Manual Gauging of Petroleum and Petroleum Products; Third Edition, August 2013 (“API 3.1A”), IBR approved for §§ 3174.5(b), 3174.6(b).
                (5) API MPMS Chapter 3—Tank Gauging, Section 1B, Standard Practice for Level Measurement of Liquid Hydrocarbons in Stationary Tanks by Automatic Tank Gauging; Second Edition, June 2001; Reaffirmed August 2011 (“API 3.1B”), IBR approved for § 3174.6(b).
                (6) API MPMS Chapter 3—Tank Gauging, Section 6, Measurement of Liquid Hydrocarbons by Hybrid Tank Measurement Systems; First Edition, February 2001; Errata September 2005; Reaffirmed October 2011 (“API 3.6”), IBR approved for § 3174.6(b).
                (7) API MPMS Chapter 4—Proving Systems, Section 1, Introduction; Third Edition, February 2005; Reaffirmed June 2014 (“API 4.1”), IBR approved for § 3174.11(c).
                (8) API MPMS Chapter 4—Proving Systems, Section 2, Displacement Provers; Third Edition, September 2003; Reaffirmed March 2011, Addendum February 2015 (“API 4.2”), IBR approved for §§ 3174.11(b) and (c).
                (9) API MPMS Chapter 4, Section 5, Master-Meter Provers; Fourth Edition, June 2016, (“API 4.5”), IBR approved for § 3174.11(b).
                (10) API MPMS Chapter 4—Proving Systems, Section 6, Pulse Interpolation; Second Edition, May 1999; Errata April 2007; Reaffirmed October 2013 (“API 4.6”), IBR approved for § 3174.11(c).

                (11) API MPMS Chapter 4, Section 8, Operation of Proving Systems; Second Edition, September 2013 (“API 4.8”), IBR approved for § 3174.11(b).
                
                (12) API MPMS Chapter 4—Proving Systems, Section 9, Methods of Calibration for Displacement and Volumetric Tank Provers, Part 2, Determination of the Volume of Displacement and Tank Provers by the Waterdraw Method of Calibration; First Edition, December 2005; Reaffirmed July 2015 (“API 4.9.2”), IBR approved for § 3174.11(b).
                (13) API MPMS Chapter 5—Metering, Section 6, Measurement of Liquid Hydrocarbons by Coriolis Meters; First Edition, October 2002; Reaffirmed November 2013 (“API 5.6”), IBR approved for §§ 3174.9(e), 3174.11(h) and (i).
                (14) API MPMS Chapter 6—Metering Assemblies, Section 1, Lease Automatic Custody Transfer (LACT) Systems; Second Edition, May 1991; Reaffirmed May 2012 (“API 6.1”), IBR approved for § 3174.8(a) and (b).
                (15) API MPMS Chapter 7, Temperature Determination; First Edition, June 2001, Reaffirmed February 2012 (“API 7”), IBR approved for §§ 3174.6(b), 3174.8(b).
                (16) API MPMS Chapter 7.3, Temperature Determination—Fixed Automatic Tank Temperature Systems; Second Edition, October 2011 (“API 7.3”), IBR approved for § 3174.6(b).
                (17) API MPMS Chapter 8, Section 1, Standard Practice for Manual Sampling of Petroleum and Petroleum Products; Fourth Edition, October 2013 (“API 8.1”), IBR approved for §§ 3174.6(b), 3174.11(h).
                (18) API MPMS Chapter 8, Section 2, Standard Practice for Automatic Sampling of Petroleum and Petroleum Products; Third Edition, October 2015 (“API 8.2”), IBR approved for §§ 3174.6(b), 3174.8(b), 3174.11(h).
                (19) API MPMS Chapter 8—Sampling, Section 3, Standard Practice for Mixing and Handling of Liquid Samples of Petroleum and Petroleum Products; First Edition, October 1995; Errata March 1996; Reaffirmed, March 2010 (“API 8.3”), IBR approved for §§ 3174.8(b), 3174.11(h).
                (20) API MPMS Chapter 9, Section 1, Standard Test Method for Density, Relative Density, or API Gravity of Crude Petroleum and Liquid Petroleum Products by Hydrometer Method; Third Edition, December 2012 (“API 9.1”), IBR approved for §§ 3174.6(b), 3174.8(b).
                (21) API MPMS Chapter 9, Section 2, Standard Test Method for Density or Relative Density of Light Hydrocarbons by Pressure Hydrometer; Third Edition, December 2012 (“API 9.2”), IBR approved for §§ 3174.6(b), 3174.8(b).
                (22) API MPMS Chapter 9, Section 3, Standard Test Method for Density, Relative Density, and API Gravity of Crude Petroleum and Liquid Petroleum Products by Thermohydrometer Method; Third Edition, December 2012 (“API 9.3”), IBR approved for §§ 3174.6(b), 3174.8(b).
                (23) API MPMS Chapter 10, Section 4, Determination of Water and/or Sediment in Crude Oil by the Centrifuge Method (Field Procedure); Fourth Edition, October 2013; Errata March 2015 (“API 10.4”), IBR approved for §§ 3174.6(b), 3174.8(b).
                (24) API MPMS Chapter 11—Physical Properties Data, Section 1, Temperature and Pressure Volume Correction Factors for Generalized Crude Oils, Refined Products and Lubricating Oils; May 2004, Addendum 1 September 2007; Reaffirmed August 2012 (“API 11.1”), IBR approved for §§ 3174.9(f), 3174.12(a).
                (25) API MPMS Chapter 12—Calculation of Petroleum Quantities, Section 2, Calculation of Petroleum Quantities Using Dynamic Measurement Methods and Volumetric Correction Factors, Part 1, Introduction; Second Edition, May 1995; Reaffirmed March 2014 (“API 12.2.1”), IBR approved for §§ 3174.8(b), 3174.9(g).
                (26) API MPMS Chapter 12—Calculation of Petroleum Quantities, Section 2, Calculation of Petroleum Quantities Using Dynamic Measurement Methods and Volumetric Correction Factors, Part 2, Measurement Tickets; Third Edition, June 2003; Reaffirmed September 2010 (“API 12.2.2”), IBR approved for §§ 3174.8(b), 3174.9(g).
                (27) API MPMS Chapter 12—Calculation of Petroleum Quantities, Section 2, Calculation of Petroleum Quantities Using Dynamic Measurement Methods and Volumetric Correction Factors, Part 3, Proving Report; First Edition, October 1998; Reaffirmed March 2009 (“API 12.2.3”), IBR approved for § 3174.11(c) and (i).

                (28) API MPMS Chapter 12—Calculation of Petroleum Quantities, Section 2, Calculation of Petroleum Quantities Using Dynamic Measurement Methods and Volumetric Correction Factors, Part 4, Calculation of Base Prover Volumes by the Waterdraw Method; First Edition, December 1997; Reaffirmed March 2009; Errata July 2009 (“API 12.2.4”), IBR approved for § 3174.11(b).
                (29) API MPMS Chapter 13—Statistical Aspects of Measuring and Sampling, Section 1, Statistical Concepts and Procedures in Measurements; First Edition, June 1985 Reaffirmed February 2011; Errata July 2013 (“API 13.1”), IBR approved for § 3174.4(a).
                (30) API MPMS Chapter 13, Section 3, Measurement Uncertainty; First Edition, May, 2016 (“API 13.3”), IBR approved for § 3174.4(a).
                (31) API MPMS Chapter 14, Section 3, Orifice Metering of Natural Gas and Other Related Hydrocarbon Fluids—Concentric, Square-edged Orifice Meters, Part 1, General Equations and Uncertainty Guidelines; Fourth Edition, September 2012; Errata July 2013 (“API 14.3.1”), IBR approved for § 3174.4(a).
                (32) API MPMS Chapter 18—Custody Transfer, Section 1, Measurement Procedures for Crude Oil Gathered From Small Tanks by Truck; Second Edition, April 1997; Reaffirmed February 2012 (“API 18.1”), IBR approved for § 3174.6(b).
                (33) API MPMS Chapter 18, Section 2, Custody Transfer of Crude Oil from Lease Tanks Using Alternative Measurement Methods, First Edition, July 2016 (“API 18.2”), IBR approved for § 3174.6(b).
                (34) API MPMS Chapter 21—Flow Measurement Using Electronic Metering Systems, Section 2, Electronic Liquid Volume Measurement Using Positive Displacement and Turbine Meters; First Edition, June 1998; Reaffirmed August 2011 (“API 21.2”), IBR approved for §§ 3174.8(b), 3174.9(f), 3174.10(f).
                (35) API Recommended Practice (RP) 12R1, Setting, Maintenance, Inspection, Operation and Repair of Tanks in Production Service; Fifth Edition, August 1997; Reaffirmed April 2008 (“API RP 12R1”), IBR approved for § 3174.5(b).

                (36) API RP 2556, Correction Gauge Tables For Incrustation; Second Edition, August 1993; Reaffirmed November 2013 (“API RP 2556”), IBR approved for § 3174.5(c).
                
                
                  Note 1 to § 3174.3(b):

                  You may also be able to purchase these standards from the following resellers: Techstreet, 3916 Ranchero Drive, Ann Arbor, MI 48108; telephone 734-780-8000; www.techstreet.com/api/apigate.html; IHS Inc., 321 Inverness Drive South, Englewood, CO 80112; 303-790-0600; www.ihs.com; SAI Global, 610 Winters Avenue, Paramus, NJ 07652; telephone 201-986-1131; http://infostore.saiglobal.com/store/.
                
              
              
                § 3174.4
                Specific measurement performance requirements.
                (a) Volume measurement uncertainty levels. (1) The FMP must achieve the following overall uncertainty levels as calculated in accordance with statistical concepts described in API 13.1, the methodologies in API 13.3, and the quadrature sum (square root of the sum of the squares) method described in API 14.3.1, Subsection 12.3 (all incorporated by reference, see § 3174.3) or other methods approved under paragraph (d):
                
                  Table 1 to § 3174.4—Volume Measurement Uncertainty Levels
                  
                    If the averaging periodvolume (see definition
                      43 CFR 3170.3) is:
                    
                    The overallvolume
                      measurement
                      uncertainty must be within:
                    
                  
                  
                    1. Greater than or equal to 30,000 bbl/month
                    ±0.50 percent.
                  
                  
                    2. Less than 30,000 bbl/month
                    ±1.50 percent.
                  
                
                (2) Only a BLM State Director may grant an exception to the uncertainty levels prescribed in paragraph (a)(1) of this section, and only upon:
                (i) A showing that meeting the required uncertainly level would involve extraordinary cost or unacceptable adverse environmental effects; and
                (ii) Written concurrence of the PMT, prepared in coordination with the Deputy Director.
                (b) Bias. The measuring equipment used for volume determinations must achieve measurement without statistically significant bias.
                (c) Verifiability. All FMP equipment must be susceptible to independent verification by the BLM of the accuracy and validity of all inputs, factors, and equations that are used to determine quantity or quality. Verifiability includes the ability to independently recalculate volume and quality based on source records.
                
                (d) Alternative equipment. The PMT will make a determination under § 3174.13 of this subpart regarding whether proposed alternative equipment or measurement procedures meet or exceed the objectives and intent of this section.
              
              
                § 3174.5
                Oil measurement by tank gauging—general requirements.
                (a) Measurement objective. Oil measurement by tank gauging must accurately compute the total net standard volume of oil withdrawn from a properly calibrated sales tank by following the activities prescribed in § 3174.6 and the requirements of § 3174.4 of this subpart to determine the quantity and quality of oil being removed.
                (b) Oil tank equipment. (1) Each tank used for oil storage must comply with the recommended practices listed in API RP 12R1 (incorporated by reference, see § 3174.3).
                (2) Each oil storage tank must be connected, maintained, and operated in compliance with §§ 3173.2, 3173.6, and 3173.7 of this part.
                (3) All oil storage tanks, hatches, connections, and other access points must be vapor tight. Unless connected to a vapor recovery or flare system, all tanks must have a pressure-vacuum relief valve installed at the highest point in the vent line or connection with another tank. All hatches, connections, and other access points must be installed and maintained in accordance with manufacturers' specifications.
                (4) All oil storage tanks must be clearly identified and have an operator-generated number unique to the lease, unit PA, or CA, stenciled on the tank and maintained in a legible condition.
                (5) Each oil storage tank associated with an approved FMP that has a tank-gauging system must be set and maintained level.
                (6) Each oil storage tank associated with an approved FMP that has a tank-gauging system must be equipped with a distinct gauging reference point, consistent with API 3.1A (incorporated by reference, see § 3174.3). The height of the reference point must be stamped on a fixed bench-mark plate or stenciled on the tank near the gauging hatch, and be maintained in a legible condition.
                (c) Sales tank calibrations. The operator must accurately calibrate each oil storage tank associated with an approved FMP that has a tank-gauging system using either API 2.2A, API 2.2B, or API 2.2C; and API RP 2556 (all incorporated by reference, see § 3174.3). The operator must:
                (1) Determine sales tank capacities by tank calibration using actual tank measurements;
                (i) The unit volume must be in barrels (bbl); and
                (ii) The incremental height measurement must match gauging increments specified in § 3174.6(b)(5)(i)(C);
                (2) Recalibrate a sales tank if it is relocated or repaired, or the capacity is changed as a result of denting, damage, installation, removal of interior components, or other alterations; and
                (3) Submit sales tank calibration charts (tank tables) to the AO within 45 days after calibration. Tank tables may be in paper or electronic format.
              
              
                § 3174.6
                Oil measurement by tank gauging—procedures.
                (a) The procedures for oil measurement by tank gauging must comply with the requirements outlined in this section.
                (b) The operator must follow the procedures identified in API 18.1 or API 18.2 (both incorporated by reference, see § 3174.3) as further specified in this paragraph to determine the quality and quantity of oil measured under field conditions at an FMP.
                (1) Isolate tank. Isolate the tank for at least 30 minutes to allow contents to settle before proceeding with tank gauging operations. The tank isolating valves must be closed and sealed under § 3173.2 of this part.
                (2) Determine opening oil temperature. Determination of the temperature of oil contained in a sales tank must comply with paragraphs (b)(2)(i) through (iii) of this section, API 7, and API 7.3 (both incorporated by reference, see § 3174.3). Opening temperature may be determined before, during, or after sampling.

                (i) Glass thermometers must be clean, be free of fluid separation, have a minimum graduation of 1.0 °F, and have an accuracy of ±0.5 °F.
                (ii) Electronic thermometers must have a minimum graduation of 0.1 °F and have an accuracy of ±0.5 °F.
                (iii) Record the temperature to the nearest 1.0 °F for glass thermometers or 0.1 °F for portable electronic thermometers.
                (3) Take oil samples. Sampling operations must be conducted prior to taking the opening gauge unless automatic sampling methods are being used. Sampling of oil removed from an FMP tank must yield a representative sample of the oil and its physical properties and must comply with API 8.1 or API 8.2 (both incorporated by reference, see § 3174.3).
                (4) Determine observed oil gravity. Tests for oil gravity must comply with paragraphs (b)(4)(i) through (iii) of this section and API 9.1, API 9.2, or API 9.3 (all incorporated by reference, see § 3174.3).
                (i) The hydrometer or thermohydrometer (as applicable) must be calibrated for an oil gravity range that includes the observed gravity of the oil sample being tested and must be clean, with a clearly legible oil gravity scale and with no loose shot weights.
                (ii) Allow the temperature to stabilize for at least 5 minutes prior to reading the thermometer.
                (iii) Read and record the observed API oil gravity to the nearest 0.1 degree. Read and record the temperature reading to the nearest 1.0 °F.
                (5) Measure the opening tank fluid level. Take and record the opening gauge only after samples have been taken, unless automatic sampling methods are being used. Gauging must comply with either paragraph (b)(5)(i) of this section, API 3.1A, and API 18.1 (both incorporated by reference, see § 3174.3); or paragraph (b)(5)(ii) of this section, API 3.1B, API 3.6, and API 18.2 (all incorporated by reference, see § 3174.3); or paragraph (b)(5)(iii) of this section for dynamic volume determination.
                (i) For manual gauging, comply with the requirements of API 3.1A and API 18.1 (both incorporated by reference, see § 3174.3) and the following:

                (A) The proper bob must be used for the particular measurement method, i.e., either innage gauging or outage gauging;
                (B) A gauging tape must be used. The gauging tape must be made of steel or corrosion-resistant material with graduation clearly legible, and must not be kinked or spliced;
                (C) Either obtain two consecutive identical gauging measurements for any tank regardless of size, or:
                (1) For tanks of 1,000 bbl or less in capacity, three consecutive measurements that are within 1/4-inch of each other and average these three measurements to the nearest 1/4 inch; or
                (2) For tanks greater than 1,000 bbl in capacity, three consecutive measurements within 1/8 inch of each other, averaging these three measurements to the nearest 1/8 inch.
                (D) A suitable product-indicating paste may be used on the tape to facilitate the reading. The use of chalk or talcum powder is prohibited; and
                (E) The same tape and bob must be used for both opening and closing gauges.
                (ii) For automatic tank gauging (ATG), comply with the requirements of API 3.1B, API 3.6, and API 18.2 (all incorporated by reference, see § 3174.3) and the following:

                (A) The specific makes and models of ATG that are identified and described at www.blm.gov are approved for use;
                (B) The ATG must be inspected and its accuracy verified to within ±1/4 inch in accordance with API 3.1B, Subsection 9 (incorporated by reference, see § 3174.3) at least once a month or prior to sales, whichever is latest, or any time at the request of the AO. If the ATG is found to be out of tolerance, the ATG must be calibrated prior to sales; and

                (C) A log of field verifications must be maintained and available upon request. The log must include the following information: The date of verification; the as-found manual gauge readings; the as-found ATG readings; and whether the ATG was field calibrated. If the ATG was field calibrated, the as-left manual gauge readings and as-left ATG readings must be recorded.
                

                (iii) For dynamic volume determination under API 18.2, Subsection 10.1.1, (incorporated by reference, see § 3174.3), the specific makes and models of in-line meters that are identified and described at www.blm.gov are approved for use.
                (6) Determine S&W content. Using the oil samples obtained pursuant to paragraph (b)(3) of this section, determine the S&W content of the oil in the sales tanks, according to API 10.4 (incorporated by reference, see § 3174.3).
                (7) Transfer oil. Break the tank load line valve seal and transfer oil to the tanker truck. After transfer is complete, close the tank valve and seal the valve under §§ 3173.2 and 3173.5 of this part.
                (8) Determine closing oil temperature. Determine the closing oil temperature using the procedures in paragraph (b)(2) of this section.
                (9) Take closing gauge. Take the closing tank gauge using the procedures in paragraph (b)(5) of this section.
                (10) Complete measurement ticket. Following procedures in § 3174.12.
              
              
                § 3174.7
                LACT system—general requirements.
                (a) A LACT system must meet the construction and operation requirements and minimum standards of this section, § 3174.8, and § 3174.4.
                (b) A LACT system must be proven as prescribed in § 3174.11 of this subpart.
                (c) Measurement tickets must be completed under § 3174.12(b) of this subpart.
                (d) All components of a LACT system must be accessible for inspection by the AO.
                (e)(1) The operator must notify the AO, within 72 hours after discovery, of any LACT system failures or equipment malfunctions that may have resulted in measurement error.
                (2) Such system failures or equipment malfunctions include, but are not limited to, electrical, meter, and other failures that affect oil measurement.
                (f) Any tests conducted on oil samples extracted from LACT system samplers for determination of temperature, oil gravity, and S&W content must meet the requirements and minimum standards in § 3174.6(b)(2), (4), and (6) of this subpart.
                (g) Automatic temperature compensators and automatic temperature and gravity compensators are prohibited.
              
              
                § 3174.8
                LACT system—components and operating requirements.
                (a) LACT system components. Each LACT system must include all of the equipment listed in API 6.1 (incorporated by reference, see § 3174.3), with the following exceptions:

                (1) The custody transfer meter must be a positive displacement meter or a Coriolis meter. The specific make, models, and sizes of positive displacement or Coriolis meter and associated software that are identified and described at www.blm.gov are approved for use.
                (2) An electronic temperature averaging device must be installed.
                (3) Meter back pressure must be applied by a back pressure valve or other controllable means of applying back pressure to ensure single-phase flow.
                (b) LACT system operating requirements. Operation of all LACT system components must meet the requirements of API 6.1 (incorporated by reference, see § 3174.3) and the following:
                (1) Sampling must be conducted according to API 8.2 and API 8.3 (both incorporated by reference, see § 3174.3) and the following:
                (i) The sample extractor probe must be inserted within the center half of the flowing stream;
                (ii) The extractor probe must be horizontally oriented; and
                (iii) The external body of the extractor probe must be marked with the direction of the flow.
                (2) Any tests conducted on oil samples extracted from LACT system samplers for determination of oil gravity and S&W content must meet the requirements of either API 9.1, API 9.2, or API 9.3, and API 10.4 (all incorporated by reference, see § 3174.3).
                (3) The composite sample container must be emptied and cleaned upon completion of sample withdrawal.

                (4) The positive displacement or Coriolis meter (see § 3174.10) must be equipped with a non-resettable totalizer. The meter must include or allow for the attachment of a device that generates at least 8,400 pulses per barrel of registered volume.
                (5) The system must have a pressure-indicating device downstream of the meter, but upstream of meter-proving connections. The pressure-indicating device must be capable of providing pressure data to calculate the CPL correction factor.
                (6) An electronic temperature averaging device must be installed, operated, and maintained as follows:
                (i) The temperature sensor must be placed in compliance with API 7 (incorporated by reference, see § 3174.3);
                (ii) The electronic temperature averaging device must be volume-weighted and take a temperature reading following API 21.2, Subsection 9.2.8 (incorporated by reference, see § 3174.3);
                (iii) The average temperature for the measurement ticket must be calculated by the volumetric averaging method using API 21.2, Subsection 9.2.13.2a (incorporated by reference, see § 3174.3);
                (iv) The temperature averaging device must have a reference accuracy of ±0.5 °F or better, and have a minimum graduation of 0.1 °F; and
                (v) The temperature averaging device must include a display of instantaneous temperature and the average temperature calculated since the measurement ticket was opened.
                (vi) The average temperature calculated since the measurement ticket was opened must be used to calculate the CTL correction factor.
                (7) Determination of net standard volume: Calculate the net standard volume at the close of each measurement ticket following the guidelines in API 12.2.1 and API 12.2.2 (both incorporated by reference, see § 3174.3).
              
              
                § 3174.9
                Coriolis measurement systems (CMS)—general requirements and components.
                The following Coriolis measurement systems section is intended for Coriolis measurement applications independent of LACT measurement systems.
                (a) A CMS must meet the requirements and minimum standards of this section, § 3174.4, and § 3174.10.

                (b) The specific makes, models, and sizes of Coriolis meters and associated software that have been reviewed by the PMT, as provided in § 3174.13, approved by the BLM, and identified and described at www.blm.gov are approved for use.
                (c) A CMS system must be proven at the frequency and under the requirements of § 3174.11 of this subpart.
                (d) Measurement tickets must be completed under § 3174.12(b) of this subpart.
                (e) A CMS at an FMP must be installed with the components listed in API 5.6 (incorporated by reference, see § 3174.3). Additional requirements are as follows:
                (1) The pressure transducer must meet the requirements of § 3174.8(b)(5) of this subpart.
                (2) Temperature determination must meet the requirements of § 3174.8(b)(6) of this subpart.
                (3) If nonzero S&W content is to be used in determining net oil volume, the sampling system must meet the requirements of § 3174.8(b)(1) through (3) of this subpart. If no sampling system is used, or the sampling system does not meet the requirements of § 3174.8(b)(1) through (3) of this subpart, the S&W content must be reported as zero;
                (4) Sufficient back pressure must be applied to ensure single phase flow through the meter.
                (f) Determination of API oil gravity. The API oil gravity reported for the measurement ticket period must be determined by one of the following methods:
                (1) Determined from a composite sample taken pursuant to § 3174.8(b)(1) through (3) of this subpart; or
                (2) Calculated from the average density as measured by the CMS over the measurement ticket period under API 21.2, Subsection 9.2.13.2a (incorporated by reference, see § 3174.3). Density must be corrected to base temperature and pressure using API 11.1 (incorporated by reference, see § 3174.3).
                (g) Determination of net standard volume. Calculate the net standard volume at the close of each measurement ticket following the guidelines in API 12.2.1 and API 12.2.2 (both incorporated by reference, see § 3174.3).
              
              
                
                § 3174.10
                Coriolis meter for LACT and CMS measurement applications—operating requirements.
                (a) Minimum electronic pulse level. The Coriolis meter must register the volume of oil passing through the meter as determined by a system that constantly emits electronic pulse signals representing the indicated volume measured. The pulse per unit volume must be set at a minimum of 8,400 pulses per barrel.
                (b) Meter specifications. (1) The Coriolis meter specifications must identify the make and model of the Coriolis meter to which they apply and must include the following:
                (i) The reference accuracy for both mass flow rate and density, stated in either percent of reading, percent of full scale, or units of measure;

                (ii) The effect of changes in temperature and pressure on both mass flow and fluid density readings, and the effect of flow rate on density readings. These specifications must be stated in percent of reading, percent of full scale, or units of measure over a stated amount of change in temperature, pressure, or flow rate (e.g., “±0.1 percent of reading per 20 psi”);
                (iii) The stability of the zero reading for volumetric flow rate. The specifications must be stated in percent of reading, percent of full scale, or units of measure;
                (iv) Design limits for flow rate and pressure; and
                (v) Pressure drop through the meter as a function of flow rate and fluid viscosity.
                (2) Submission of meter specifications: The operator must submit Coriolis meter specifications to the BLM upon request.
                (c) Non-resettable totalizer. The Coriolis meter must have a non-resettable internal totalizer for indicated volume.
                (d) Verification of meter zero value using the manufacturer's specifications. If the indicated flow rate is within the manufacturer's specifications for zero stability, no adjustments are required. If the indicated flow rate is outside the manufacturer's specification for zero stability, the meter's zero reading must be adjusted. After the meter's zero has been adjusted, the meter must be proven required by § 3174.11. A copy of the zero value verification procedure must be made available to the AO upon request.
                (e) Required on-site information. (1) The Coriolis meter display must be readable without using data collection units, laptop computers, or any special equipment, and must be on-site and accessible to the AO.
                (2) For each Coriolis meter, the following values and corresponding units of measurement must be displayed:
                (i) The instantaneous density of liquid (pounds/bbl, pounds/gal, or degrees API);
                (ii) The instantaneous indicated volumetric flow rate through the meter (bbl/day);
                (iii) The meter factor;
                (iv) The instantaneous pressure (psi);
                (v) The instantaneous temperature ( °F);
                (vi) The cumulative gross standard volume through the meter (non-resettable totalizer) (bbl); and
                (vii) The previous day's gross standard volume through the meter (bbl).
                (3) The following information must be correct, be maintained in a legible condition, and be accessible to the AO at the FMP without the use of data collection equipment, laptop computers, or any special equipment:
                (i) The make, model, and size of each sensor; and
                (ii) The make, range, calibrated span, and model of the pressure and temperature transducer used to determine gross standard volume.
                (4) A log must be maintained of all meter factors, zero verifications, and zero adjustments. For zero adjustments, the log must include the zero value before adjustment and the zero value after adjustment. The log must be made available upon request.
                (f) Audit trail requirements. The information specified in paragraphs (f)(1) through (4) of this section must be recorded and retained under the recordkeeping requirements of § 3170.7 of this part. Audit trail requirements must follow API 21.2, Subsection 10 (incorporated by reference, see § 3174.3). All data must be available and submitted to the BLM upon request.
                
                (1) Quantity transaction record (QTR). Follow the requirements for a measurement ticket in § 3174.12(b) of this subpart.
                (2) Configuration log. The configuration log must comply with the requirements of API 21.2, Subsection 10.2 (incorporated by reference, see § 3174.3). The configuration log must contain and identify all constant flow parameters used in generating the QTR.
                (3) Event log. The event log must comply with the requirements of API 21.2, Subsection 10.6 (incorporated by reference, see § 3174.3). In addition, the event log must be of sufficient capacity to record all events such that the operator can retain the information under the recordkeeping requirements of § 3170.7 of this part.
                (4) Alarm log The type and duration of any of the following alarm conditions must be recorded:
                (i) Density deviations from acceptable parameters; and
                (ii) Instances in which the flow rate exceeded the manufacturer's maximum recommended flow rate or was below the manufacturer's minimum recommended flow rate.
                (g) Data protection. Each Coriolis meter must have installed and maintained in an operable condition a backup power supply or a nonvolatile memory capable of retaining all data in the unit's memory to ensure that the audit trail information required under paragraph (f) of this section is protected.
              
              
                § 3174.11
                Meter-proving requirements.
                (a) Applicability. This section specifies the minimum requirements for conducting volumetric meter proving for all FMP meters.
                (b) Meter prover. Acceptable provers are positive displacement master meters, Coriolis master meters, and displacement provers. The operator must ensure that the meter prover used to determine the meter factor has a valid certificate of calibration on site and available for review by the AO. The certificate must show that the prover, identified by serial number assigned to and inscribed on the prover, was calibrated as follows:
                (1) Master meters must have a meter factor within 0.9900 to 1.0100 determined by a minimum of five consecutive prover runs within 0.0005 (0.05 percent repeatability) as described in API 4.5, Subsection 6.5 (incorporated by reference, see § 3174.3). The master meter must not be mechanically compensated for oil gravity or temperature; its readout must indicate units of volume without corrections. The meter factor must be documented on the calibration certificate and must be calibrated at least once every 12 months. New master meters must be calibrated immediately and recalibrated in three months. Master meters that have undergone mechanical repairs, alterations, or changes that affect the calibration must be calibrated immediately upon completion of this work and calibrated again 3 months after this date under API 4.5, API 4.8, Subsection 10.2, and API 4.8, Annex B (all incorporated by reference, see § 3174.3).
                (2) Displacement provers must meet the requirements of API 4.2 (incorporated by reference, see § 3174.3) and be calibrated using the water-draw method under API 4.9.2 (incorporated by reference, see § 3174.3), at the calibration frequencies specified in API 4.8, Subsection 10.1(b) (incorporated by reference, see § 3174.3).
                (3) The base prover volume of a displacement prover must be calculated under API 12.2.4 (incorporated by reference, see § 3174.3).
                (4) Displacement provers must be sized to obtain a displacer velocity through the prover that is within the appropriate range during proving under API 4.2, Subsection 4.3.4.2, Minimum Displacer Velocities and API 4.2, Subsection 4.3.4.1, Maximum Displacer Velocities (incorporated by reference, see § 3174.3).
                (5) Fluid velocity is calculated using API 4.2, Subsection 4.3.4.3, Equation 12 (incorporated by reference, see § 3174.3).
                (c) Meter proving runs. Meter proving must follow the applicable section(s) of API 4.1, Proving Systems (incorporated by reference, see § 3174.3).
                (1) Meter proving must be performed under normal operating fluid pressure, fluid temperature, and fluid type and composition, as follows:

                (i) The oil flow rate through the LACT or CMS during proving must be within 10 percent of the normal flow rate;
                (ii) The absolute pressure as measured by the LACT or CMS during proving must be within 10 percent of the normal operating absolute pressure;
                (iii) The temperature as measured by the LACT or CMS during the proving must be within 10 °F of the normal operating temperature; and
                (iv) The gravity of the oil during proving must be within 5° API of the normal oil gravity.
                (v) If the normal flow rate, pressure, temperature, or oil gravity vary by more than the limits defined in paragraphs (c)(i) through (c)(iv) of this section, meter provings must be conducted, at a minimum, under the three following conditions: At the lower limit of normal operating conditions, at the upper limit of normal operation conditions, and at the midpoint of normal operating conditions.
                (2) If each proving run is not of sufficient volume to generate at least 10,000 pulses, as specified by API 4.2, Subsection 4.3.2 (incorporated by reference, see § 3174.3), from the positive displacement meter or the Coriolis meter, then pulse interpolation must be used in accordance with API 4.6 (incorporated by reference, see § 3174.3).
                (3) Proving runs must be made until the calculated meter factor or meter generated pulses from five consecutive runs match within a tolerance of 0.0005 (0.05 percent) between the highest and the lowest value in accordance with API 12.2.3, Subsection 9 (incorporated by reference, see § 3174.3).
                (4) The new meter factor is the arithmetic average of the meter generated pulses or intermediate meter factors calculated from the five consecutive runs in accordance with API 12.2.3, Subsection 9 (incorporated by reference, see § 3174.3).
                (5) Meter factor computations must follow the sequence described in API 12.2.3 (incorporated by reference, see § 3174.3).
                (6) If multiple meters factors are determined over a range of normal operating conditions, then:
                (i) If all the meter factors determined over a range of conditions fall within 0.0020 of each other, then a single meter factor may be calculated for that range as the arithmetic average of all the meter factors within that range. The full range of normal operating conditions may be divided into segments such that all the meter factors within each segment fall within a range of 0.0020. In this case, a single meter factor for each segment may be calculated as the arithmetic average of the meter factors within that segment; or

                (ii) The metering system may apply a dynamic meter factor derived (using, e.g., linear interpolation, polynomial fit, etc.) from the series of meter factors determined over the range of normal operating conditions, so long as no two neighboring meter factors differ by more than 0.0020.
                (7) The meter factor must be at least 0.9900 and no more than 1.0100.
                (8) The initial meter factor for a new or repaired meter must be at least 0.9950 and no more than 1.0050.
                (9) For positive displacement meters, the back pressure valve may be adjusted after proving only within the normal operating fluid flow rate and fluid pressure as described in paragraph (c)(1) of this section. If the back pressure valve is adjusted after proving, the operator must document the as left fluid flow rate and fluid pressure on the proving report.
                (10) If a composite meter factor is calculated, the CPL value must be calculated from the pressure setting of the back pressure valve or the normal operating pressure at the meter. Composite meter factors must not be used with a Coriolis meter.
                (d) Minimum proving frequency. The operator must prove any FMP meter before removal or sales of production after any of the following events:
                (1) Initial meter installation;
                (2) Every 3 months (quarterly) after the last proving, or each time the registered volume flowing through the meter, as measured on the non-resettable totalizer from the last proving, increases by 75,000 bbl, whichever comes first, but no more frequently than monthly;
                (3) Meter zeroing (Coriolis meter);
                (4) Modification of mounting conditions;

                (5) A change in fluid temperature that exceeds the transducer's calibrated span;
                
                (6) A change in pressure, density, or flow rate that exceeds the operating proving limits;
                (7) The mechanical or electrical components of the meter have been changed, repaired, or removed;
                (8) Internal calibration factors have been changed or reprogrammed; or
                (9) At the request of the AO.
                (e) Excessive meter factor deviation. (1) If the difference between meter factors established in two successive provings exceeds ±0.0025, the meter must be immediately removed from service, checked for damage or wear, adjusted or repaired, and reproved before returning the meter to service.
                (2) The arithmetic average of the two successive meter factors must be applied to the production measured through the meter between the date of the previous meter proving and the date of the most recent meter proving.
                (3) The proving report submitted under paragraph (i) of this section must clearly show the most recent meter factor and describe all subsequent repairs and adjustments.
                (f) Verification of the temperature transducer. As part of each required meter proving and upon replacement, the temperature averager for a LACT system and the temperature transducer used in conjunction with a CMS must be verified against a known standard according to the following:
                (1) The temperature averager or temperature transducer must be compared with a test thermometer traceable to NIST and with a stated accuracy of ±0.25 °F or better.
                (2) The temperature reading displayed on the temperature averager or temperature transducer must be compared with the reading of the test thermometer using one of the following methods:
                (i) The test thermometer must be placed in a test thermometer well located not more than 12″ from the probe of the temperature averager or temperature transducer; or
                (ii) Both the test thermometer and probe of the temperature averager or temperature transducer must be placed in an insulated water bath. The water bath temperature must be within 20 °F of the normal flowing temperature of the oil.
                (3) The displayed reading of instantaneous temperature from the temperature averager or the temperature transducer must be compared with the reading from the test thermometer. If they differ by more than 0.5 °F, then the difference in temperatures must be noted on the meter proving report and:
                (i) The temperature averager or temperature transducer must be adjusted to match the reading of the test thermometer; or
                (ii) The temperature averager or temperature transducer must be recalibrated, repaired, or replaced.
                (g) Verification of the pressure transducer (if applicable). (1) As part of each required meter proving and upon replacement, the pressure transducer must be compared with a test pressure device (dead weight or pressure gauge) traceable to NIST and with a stated maximum uncertainty of no more than one-half of the accuracy required from the transducer being verified.
                (2) The pressure reading displayed on the pressure transducer must be compared with the reading of the test pressure device.
                (3) The pressure transducer must be tested at the following three points:
                (i) Zero (atmospheric pressure);
                (ii) 100 percent of the calibrated span of the pressure transducer; and
                (iii) A point that represents the normal flowing pressure through the Coriolis meter.
                (4) If the pressure applied by the test pressure device and the pressure displayed on the pressure transducer vary by more than the required accuracy of the pressure transducer, the pressure transducer must be adjusted to read within the stated accuracy of the test pressure device.
                (h) Density verification (if applicable). As part of each required meter proving, if the API gravity of oil is determined from the average density measured by the Coriolis meter (rather than from a composite sample), then during each proving of the Coriolis meter, the instantaneous flowing density determined by the Coriolis meter must be verified by comparing it with an independent density measurement as specified under API 5.6, Subsection 9.1.2.1 (incorporated by reference, see § 3174.3). The difference between the indicated density determined from the Coriolis meter and the independently determined density must be within the specified density reference accuracy specification of the Coriolis meter. Sampling must be performed in accordance with API 8.1, API 8.2, or API 8.3 (incorporated by reference, see § 3174.3), as appropriate.
                (i) Meter proving reporting requirements. (1) The operator must report to the AO all meter-proving and volume adjustments after any LACT system or CMS malfunction, including excessive meter-factor deviation, using the appropriate form in either API 12.2.3 or API 5.6 (both incorporated by reference, see § 3174.3), or any similar format showing the same information as the API form, provided that the calculation of meter factors maintains the proper calculation sequence and rounding.
                (2) In addition to the information required under paragraph (i)(1) of this section, each meter-proving report must also show the:
                (i) Unique meter ID number;
                (ii) Lease number, CA number, or unit PA number;
                (iii) The temperature from the test thermometer and the temperature from the temperature averager or temperature transducer;
                (iv) For pressure transducers, the pressure applied by the pressure test device and the pressure reading from the pressure transducer at the three points required under paragraph (g)(3) of this section;
                (v) For density verification (if applicable), the instantaneous flowing density (as determined by Coriolis meter), and the independent density measurement, as compared under paragraph (h) of this section; and
                (vi) The “as left” fluid flow rate and fluid pressure, if the back pressure valve is adjusted after proving as described in paragraph (c)(9) of this section.
                (3) The operator must submit the meter-proving report to the AO no later than 14 days after the meter proving. The proving report may be either in a hard copy or electronic format.
              
              
                § 3174.12
                Measurement tickets.
                (a) Tank gauging. After oil is measured by tank gauging under §§ 3174.5 and 3174.6 of this subpart, the operator, purchaser, or transporter, as appropriate, must complete a uniquely numbered measurement ticket, in either paper or electronic format, with the following information:
                (1) Lease, unit PA, or CA number;
                (2) Unique tank number and nominal tank capacity;
                (3) Opening and closing dates and times;
                (4) Opening and closing gauges and observed temperatures in °F;
                (5) Observed volume for opening and closing gauge, using tank specific calibration charts (see § 3174.5(c));
                (6) Total gross standard volume removed from the tank following API 11.1 (incorporated by reference, see § 3174.3);
                (7) Observed API oil gravity and temperature in °F;
                (8) API oil gravity at 60 °F, following API 11.1 (incorporated by reference, see § 3174.3);
                (9) S&W content percent;
                (10) Unique number of each seal removed and installed;
                (11) Name of the individual performing the tank gauging; and
                (12) Name of the operator.
                (b) LACT system and CMS. (1) At the beginning of every month, and, unless the operator is using a flow computer under § 3174.10, before conducting proving operations on a LACT system, the operator, purchaser, or transporter, as appropriate, must complete a uniquely numbered measurement ticket, in either paper or electronic format, with the following information:
                (i) Lease, unit PA, or CA number;
                (ii) Unique meter ID number;
                (iii) Opening and closing dates;
                (iv) Opening and closing totalizer readings of the indicated volume;
                (v) Meter factor, indicating if it is a composite meter factor;
                (vi) Total gross standard volume removed through the LACT system or CMS;

                (vii) API oil gravity. For API oil gravity determined from a composite sample, the observed API oil gravity and temperature must be indicated in °F and the API oil gravity must be indicated at 60 °F. For API oil gravity determined from average density (CMS only), the average uncorrected density must be determined by the CMS;
                (viii) The average temperature in °F;
                (ix) The average flowing pressure in psig;
                (x) S&W content percent;
                (xi) Unique number of each seal removed and installed;
                (xii) Name of the purchaser's representative; and
                (xiii) Name of the operator.
                (2) Any accumulators used in the determination of average pressure, average temperature, and average density must be reset to zero whenever a new measurement ticket is opened.
              
              
                § 3174.13
                Oil measurement by other methods.
                (a) Any method of oil measurement other than tank gauging, LACT system, or CMS at an FMP requires prior BLM approval.
                (b)(1) Any operator requesting approval to use alternate oil measurement equipment or measurement method must submit to the BLM performance data, actual field test results, laboratory test data, or any other supporting data or evidence that demonstrates that the proposed alternate oil equipment or method would meet or exceed the objectives of the applicable minimum requirements of this subpart and would not affect royalty income or production accountability.

                (2) The PMT will review the submitted data to ensure that the alternate oil measurement equipment or method meets the requirements of this subpart and will make a recommendation to the BLM to approve use of the equipment or method, disapprove use of the equipment or method, or approve use of the equipment or method with conditions for its use. If the PMT recommends, and the BLM approves new equipment or methods, the BLM will post the make, model, range or software version (as applicable), or method on the BLM Web site www.blm.gov as being appropriate for use at an FMP for oil measurement without further approval by the BLM, subject to any conditions of approval identified by the PMT and approved by the BLM.
                (c) The procedures for requesting and granting a variance under § 3170.6 of this part may not be used as an avenue for approving new technology, methods, or equipment. Approval of alternative oil measurement equipment or methods may be obtained only under this section.
              
              
                § 3174.14
                Determination of oil volumes by methods other than measurement.
                (a) Under 43 CFR 3162.7-2, when production cannot be measured due to spillage or leakage, the amount of production must be determined by using any method the AO approves or prescribes. This category of production includes, but is not limited to, oil that is classified as slop oil or waste oil.
                (b) No oil may be classified or disposed of as waste oil unless the operator can demonstrate to the satisfaction of the AO that it is not economically feasible to put the oil into marketable condition.
                (c) The operator may not sell or otherwise dispose of slop oil without prior written approval from the AO. Following the sale or disposal of slop oil, the operator must notify the AO in writing of the volume sold or disposed of and the method used to compute the volume.
              
              
                § 3174.15
                Immediate assessments.
                Certain instances of noncompliance warrant the imposition of immediate assessments upon the BLM's discovery of the violation, as prescribed in the following table. Imposition of any of these assessments does not preclude other appropriate enforcement actions.
                
                  Table 1 to § 3174.15—Violations Subject to an Immediate Assessment
                  
                    Violations subject to an immediate assessment
                    Violation:
                    Assessmentamount per
                      violation:
                    
                  
                  
                    1. Missing or nonfunctioning FMP LACT system components as required by § 3174.8 of this subpart
                    $1,000
                  
                  
                    
                    2. Failure to notify the AO within 72 hours, as required by § 3174.7(e) of this subpart, of any FMP LACT system failure or equipment malfunction resulting in use of an unapproved alternate method of measurement
                    1,000
                  
                  
                    3. Missing or nonfunctioning FMP CMS components as required by § 3174.9 of this subpart
                    1,000
                  
                  
                    4. Failure to meet the proving frequency requirements for an FMP, detailed in § 3174.11 of this subpart
                    1,000
                  
                  
                    5. Failure to obtain a written approval, as required by § 3174.13 of this subpart, before using any oil measurement method other than tank gauging, LACT system, or CMS at a FMP
                    1,000
                  
                
              
            
            
              Subpart 3175—Measurement of Gas
              
                Source:
                81 FR 81609, Nov. 17, 2016, unless otherwise noted.
              
              
                § 3175.10
                Definitions and acronyms.
                (a) As used in this subpart, the term:
                
                  AGA Report No. (followed by a number) means a standard prescribed by the American Gas Association, with the number referring to the specific standard.
                
                  Area ratio means the smallest unrestricted area at the primary device divided by the cross-sectional area of the meter tube. For example, the area ratio (Ar) of an orifice plate is the area of the orifice bore (Ad) divided by the area of the meter tube (AD). For an orifice plate with a bore diameter (d) of 1.000 inches in a meter tube with an inside diameter (D) of 2.000 inches the area ratio is 0.25 and is calculated as follows:
                
                  ER17NO16.053
                
                
                  As-found means the reading of a mechanical or electronic transducer when compared to a certified test device, prior to making any adjustments to the transducer.
                
                  As-left means the reading of a mechanical or electronic transducer when compared to a certified test device, after making adjustments to the transducer, but prior to returning the transducer to service.
                
                  Atmospheric pressure means the pressure exerted by the weight of the atmosphere at a specific location.
                
                  Beta ratio means the measured diameter of the orifice bore divided by the measured inside diameter of the meter tube. This is also referred to as a diameter ratio.
                
                  Bias means a systematic shift in the mean value of a set of measurements away from the true value of what is being measured.
                
                  British thermal unit (Btu) means the amount of heat needed to raise the temperature of one pound of water by 1 °F.
                
                  Component-type electronic gas measurement system means an electronic gas measurement system comprising transducers and a flow computer, each identified by a separate make and model, from which performance specifications are obtained.
                
                  Configuration log means a list of all fixed or user-programmable parameters used by the flow computer that could affect the calculation or verification of flow rate, volume, or heating value.
                
                  Discharge coefficient means an empirically derived correction factor that is applied to the theoretical differential flow equation in order to calculate a flow rate that is within stated uncertainty limits.
                
                  Effective date of a spot or composite gas sample means the first day on which the relative density and heating value determined from the sample are used in calculating the volume and quality on which royalty is based.
                
                  Electronic gas measurement (EGM) means all of the hardware and software necessary to convert the static pressure, differential pressure, and flowing temperature developed as part of a primary device, to a quantity, rate, or quality measurement that is used to determine Federal royalty. For orifice meters, this includes the differential-pressure transducer, static-pressure transducer, flowing-temperature transducer, on-line gas chromatograph (if used), flow computer, display, memory, and any internal or external processes used to edit and present the data or values measured.
                
                  Element range means the difference between the minimum and maximum value that the element (differential-pressure bellows, static-pressure element, and temperature element) of a mechanical recorder is designed to measure.
                
                  Event log means an electronic record of all exceptions and changes to the flow parameters contained within the configuration log that occur and have an impact on a quantity transaction record.
                
                  GPA (followed by a number) means a standard prescribed by the Gas Processors Association, with the number referring to the specific standard.
                
                  Heating value means the gross heat energy released by the complete combustion of one standard cubic foot of gas at 14.73 pounds per square inch absolute (psia) and 60 °F.
                
                  Heating value variability means the deviation of previous heating values over a given time period from the average heating value over that same time period, calculated at a 95 percent confidence level. Unless otherwise approved by the BLM, variability is determined with the following equation:
                
                  ER17NO16.054
                
                
                  Where:
                  
                  V95
                    % = heating value variability, %
                  σHV = standard deviation of the previous 5 heating values
                  2.776 = the “student-t” function for a probability of 0.05 and 4 degrees of freedom (degree of freedom is the number of samples minus 1)
                  
                    HV= the average heating value over the time period used to determine the standard deviation
                
                
                
                  High-volume facility measurement point or high-volume FMP means any FMP that measures more than 200 Mcf/day, but less than or equal to 1,000 Mcf/day over the averaging period.
                
                  Hydrocarbon dew point means the temperature at which hydrocarbon liquids begin to form within a gas mixture. For the purpose of this regulation, the hydrocarbon dew point is the flowing temperature of the gas measured at the FMP, unless otherwise approved by the AO.
                
                  Integration means a process by which the lines on a circular chart (differential pressure, static pressure, and flowing temperature) used in conjunction with a mechanical chart recorder are re-traced or interpreted in order to determine the volume that is represented by the area under the lines. An integration statement documents the values determined from the integration.
                
                  Live input variable means a datum that is automatically obtained in real time by an EGM system.
                
                  Low-volume facility measurement point or low-volume FMP means any FMP that measures more than 35 Mcf/day, but less than or equal to 200 Mcf/day, over the averaging period.
                
                
                  Lower calibrated limit means the minimum engineering value for which a transducer was calibrated by certified equipment, either in the factory or in the field.
                
                  Mean means the sum of all the values in a data set divided by the number of values in the data set.
                
                  Mole percent means the number of molecules of a particular type that are present in a gas mixture divided by the total number of molecules in the gas mixture, expressed as a percentage.
                
                  Normal flowing point means the differential pressure, static pressure, and flowing temperature at which an FMP normally operates when gas is flowing through it.
                
                  Primary device means the volume-measurement equipment installed in a pipeline that creates a measureable and predictable pressure drop in response to the flow rate of fluid through the pipeline. It includes the pressure-drop device, device holder, pressure taps, required lengths of pipe upstream and downstream of the pressure-drop device, and any flow conditioners that may be used to establish a fully developed symmetrical flow profile.
                
                  Qualified test facility means a facility with currently certified measurement systems for mass, length, time, temperature, and pressure traceable to the NIST primary standards or applicable international standards approved by the BLM.
                
                  Quantity transaction record (QTR) means a report generated by an EGM system that summarizes the daily and hourly volumes calculated by the flow computer and the average or totals of the dynamic data that is used in the calculation of volume.
                
                  Reynolds number means the ratio of the inertial forces to the viscous forces of the fluid flow, and is defined as:
                
                  ER17NO16.055
                
                
                  Where:
                  
                  Re = the Reynolds number
                  V = velocity
                  ρ = fluid density
                  D = inside meter tube diameter
                  µ = fluid viscosity
                
                
                
                  Redundancy verification means a process of verifying the accuracy of an EGM system by comparing the readings of two sets of transducers placed on the same primary device.
                
                  Secondary device means the differential-pressure, static-pressure, and temperature transducers in an EGM system, or a mechanical recorder, including the differential pressure, static pressure, and temperature elements, and the clock, pens, pen linkages, and circular chart.
                
                  Self-contained EGM system means an EGM system in which the transducers and flow computer are identified by a single make and model number from which the performance specifications for the transducers and flow computer are obtained. Any change to the make or model numbers of either a transducer or a flow computer within a self-contained EGM system changes the system to a component-type EGM system.
                
                  Senior fitting means a type of orifice plate holder that allows the orifice plate to be removed, inspected, and replaced without isolating and depressurizing the meter tube.
                
                  Standard cubic foot (scf) means a cubic foot of gas at 14.73 psia and 60 °F.
                
                  Standard deviation means a measure of the variation in a distribution, and is equal to the square root of the arithmetic mean of the squares of the deviations of each value in the distribution from the arithmetic mean of the distribution.
                
                  Tertiary device means, for EGM systems, the flow computer and associated memory, calculation, and display functions.
                
                  Threshold of significance means the maximum difference between two data sets (a and b) that can be attributed to uncertainty effects. The threshold of significance is determined as follows:
                
                  
                  ER17NO16.056
                
                
                  Where:
                  
                  Ts = Threshold of significance, in percent
                  Ua = Uncertainty (95 percent confidence) of data set a, in percent
                  Ub = Uncertainty (95 percent confidence) of data set b, in percent
                
                
                
                  Transducer means an electronic device that converts a physical property such as pressure, temperature, or electrical resistance into an electrical output signal that varies proportionally with the magnitude of the physical property. Typical output signals are in the form of electrical potential (volts), current (milliamps), or digital pressure or temperature readings. The term transducer includes devices commonly referred to as transmitters.
                
                  Turndown means a reduction of the measurement range of a transducer in order to improve measurement accuracy at the lower end of its scale. It is typically expressed as the ratio of the upper range limit to the upper calibrated limit.
                
                  Type test means a test on a representative number of a specific make, model, and range of a device to determine its performance over a range of operating conditions.
                
                  Uncertainty means the range of error that could occur between a measured value and the true value being measured, calculated at a 95 percent confidence level.
                
                  Upper calibrated limit means the maximum engineering value for which a transducer was calibrated by certified equipment, either in the factory or in the field.
                
                  Upper range limit (URL) means the maximum value that a transducer is designed to measure.
                
                  Verification means the process of determining the amount of error in a differential pressure, static pressure, or temperature transducer or element by comparing the readings of the transducer or element with the readings from a certified test device with known accuracy.
                
                  Very-low-volume facility measurement point or very-low-volume FMP means any FMP that measures 35 Mcf/day or less over the averaging period.
                
                  Very-high-volume facility measurement point or very-high-volume FMP means any FMP that measures more than 1,000 Mcf/day over the averaging period.
                (b) As used in this subpart the following additional acronyms carry the meaning prescribed:
                
                  GARVS means the BLM's Gas Analysis Reporting and Verification System.
                
                  GC means gas chromatograph.
                
                  GPA means the Gas Processors Association.
                
                  Mcf means 1,000 standard cubic feet.
                
                  psia means pounds per square inch—absolute.
                
                  psig means pounds per square inch—gauge.
              
              
                § 3175.20
                General requirements.
                Measurement of all gas at an FMP must comply with the standards prescribed in this subpart, except as otherwise approved under § 3170.6 of this part.
              
              
                § 3175.30
                Incorporation by reference.

                (a) Certain material identified in this section is incorporated by reference into this part with the approval of the Director of the Federal Register under 5 U.S.C. 552(a) and 1 CFR part 51. Operators must comply with all incorporated standards and material as they are listed in this section. To enforce any edition other than that specified in this section, the BLM must publish a rule in the Federal Register and the material must be reasonably available to the public. All approved material is available for inspection at the Bureau of Land Management, Division of Fluid Minerals, 20 M Street SE., Washington, DC 20003, 202-912-7162; and at all BLM offices with jurisdiction over oil and gas activities; and is available from the sources listed below. It is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030 or go to http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
                
                (b) American Gas Association (AGA), 400 North Capitol Street NW., Suite 450, Washington, DC 20001; telephone 202-824-7000.
                (1) AGA Report No. 3, Orifice Metering of Natural Gas and Other Related Hydrocarbon Fluids, Second Edition, September, 1985 (“AGA Report No. 3 (1985)”), IBR approved for §§ 3175.61(a) and (b), 3175.80(k), and 3175.94(a).
                (2) AGA Transmission Measurement Committee Report No. 8, Compressibility Factors of Natural Gas and Other Related Hydrocarbon Gases; Second Edition, November 1992 (“AGA Report No. 8”), IBR approved for §§ 3175.103(a) and 3175.120(d).

                (c) American Petroleum Institute (API), 1220 L Street NW., Washington, DC 20005; telephone 202-682-8000. API also offers free, read-only access to some of the material at http://publications.api.org.
                
                (1) API Manual of Petroleum Measurement Standards (MPMS) Chapter 14—Natural Gas Fluids Measurement, Section 1, Collecting and Handling of Natural Gas Samples for Custody Transfer; Seventh Edition, May 2016 (“API 14.1”), IBR approved for §§ 3175.112(b) and (c), 3175.113(c), and 3175.114(b).
                (2) API MPMS, Chapter 14, Section 3, Orifice Metering of Natural Gas and Other Related Hydrocarbon Fluids—Concentric, Square-edged Orifice Meters, Part 1, General Equations and Uncertainty Guidelines; Fourth Edition, September 2012; Errata, July 2013 (“API 14.3.1”), IBR approved for § 3175.31(a) and Table 1 to § 3175.80.
                (3) API MPMS Chapter 14, Section 3, Orifice Metering of Natural Gas and Other Related Hydrocarbon Fluids—Concentric, Square-edged Orifice Meters, Part 2, Specification and Installation Requirements; Fifth Edition, March 2016 (“API 14.3.2”), IBR approved for §§ 3175.46(b) and (c), 3175.61(a), 3175.80(c) through (g) and (i) through (l), and Table 1 to § 3175.80.
                (4) API MPMS Chapter 14, Section 3, Orifice Metering of Natural Gas and Other Related Hydrocarbon Fluids—Concentric, Square-edged Orifice Meters, Part 3, Natural Gas Applications; Fourth Edition, November 2013 (“API 14.3.3”), IBR approved for §§ 3175.94(a) and 3175.103(a).
                (5) API MPMS Chapter 14, Natural Gas Fluids Measurement, Section 3, Concentric, Square-Edged Orifice Meters, Part 3, Natural Gas Applications, Third Edition, August, 1992 (“API 14.3.3 (1992)”), IBR approved for § 3175.61(b).
                (6) API MPMS, Chapter 14, Section 5, Calculation of Gross Heating Value, Relative Density, Compressibility and Theoretical Hydrocarbon Liquid Content for Natural Gas Mixtures for Custody Transfer; Third Edition, January 2009; Reaffirmed February 2014 (“API 14.5”), IBR approved for §§ 3175.120(c) and 3175.125(a).
                (7) API MPMS Chapter 21, Section 1, Flow Measurement Using Electronic Metering Systems—Electronic Gas Measurement; Second Edition, February 2013 (“API 21.1”), IBR approved for Table 1 to § 3175.100, §§ 3175.101(e), 3175.102(a) and (c) through (e), 3175.103(b) and (c), and 3175.104(a) through (d).
                (8) API MPMS Chapter 22—Testing Protocol, Section 2, Differential Pressure Flow Measurement Devices; First Edition, August 2005; Reaffirmed August 2012 (“API 22.2”), IBR approved for § 3175.47(b) through (d).
                (d) Gas Processors Association (GPA), 6526 E. 60th Street, Tulsa, OK 74145; telephone 918-493-3872.
                (1) GPA Standard 2166-05, Obtaining Natural Gas Samples for Analysis by Gas Chromatography Revised 2005 (“GPA 2166-05”), IBR approved for §§ 3175.113(c) and (d), 3175.114(a), and 3175.117(a).
                (2) GPA Standard 2261-13, Analysis for Natural Gas and Similar Gaseous Mixtures by Gas Chromatography; Revised 2013 (“GPA 2261-13”), IBR approved for § 3175.118(a) and (c).
                (3) GPA Standard 2198-03, Selection, Preparation, Validation, Care and Storage of Natural Gas and Natural Gas Liquids Reference Standard Blends; Revised 2003 (“GPA 2198-03”), IBR approved for § 3175.118(c).

                (4) GPA Standard 2286-14, Method for the Extended Analysis of Natural Gas and Similar Gaseous Mixtures by Temperature Program Gas Chromatography; Revised 2014 (“GPA 2286-14”), IBR approved for § 3175.118(e).
                
                (e) Pipeline Research Council International (PRCI), 3141 Fairview Park Dr., Suite 525, Falls Church, VA 22042; telephone 703-205-1600.
                (1) PRCI Contract-NX-19, Manual for the Determination of Supercompressibility Factors for Natural Gas; December 1962 (“PRCI NX 19”), IBR approved for § 3175.61(b).
                (2) [Reserved]
                
                  Note to paragraphs (b) through (e):

                  You may also be able to purchase these standards from the following resellers: Techstreet, 3916 Ranchero Drive, Ann Arbor, MI 48108; telephone 734-780-8000; www.techstreet.com/api/apigate.html; IHS Inc., 321 Inverness Drive South, Englewood, CO 80112; 303-790-0600; www.ihs.com; SAI Global, 610 Winters Ave., Paramus, NJ 07652; telephone 201-986-1131; http://infostore.saiglobal.com/store/.
                
              
              
                § 3175.31
                Specific performance requirements.
                (a) Flow rate measurement uncertainty levels. (1) For high-volume FMPs, the measuring equipment must achieve an overall flow rate measurement uncertainty within ±3 percent.
                (2) For very-high-volume FMPs, the measuring equipment must achieve an overall flow rate measurement uncertainty within ±2 percent.

                (3) The determination of uncertainty is based on the values of flowing parameters (e.g., differential pressure, static pressure, and flowing temperature for differential meters or velocity, mass flow rate, or volumetric flow rate for linear meters) determined as follows, listed in order of priority:
                (i) The average flowing parameters listed on the most recent daily QTR, if available to the BLM at the time of uncertainty determination; or
                (ii) The average flowing parameters from the previous day, as required under § 3175.101(b)(4)(i) through (iii) (for differential meters).
                (4) The uncertainty must be calculated under API 14.3.1, Section 12 (incorporated by reference, see § 3175.30) or other methods approved by the AO.
                (b) Heating value uncertainty levels. (1) For high-volume FMPs, the measuring equipment must achieve an annual average heating value uncertainty within ±2 percent.
                (2) For very-high-volume FMPs, the measuring equipment must achieve an annual average heating value uncertainty within ±1 percent.
                (3) Unless otherwise approved by the AO, the average annual heating value uncertainty must be determined as follows:
                
                  ER17NO16.057
                
                (c) Bias. For low-volume, high-volume, and very-high-volume FMPs, the measuring equipment used for either flow rate or heating value determination must achieve measurement without statistically significant bias.
                (d) Verifiability. An operator may not use measurement equipment for which the accuracy and validity of any input, factor, or equation used by the measuring equipment to determine quantity, rate, or heating value are not independently verifiable by the BLM. Verifiability includes the ability to independently recalculate the volume, rate, and heating value based on source records and field observations.
              
              
                § 3175.40
                Measurement equipment approved by standard or make and model.
                The measurement equipment described in §§ 3175.41 through 3175.49 is approved for use at FMPs under the conditions and circumstances stated in those sections, provided it meets or exceeds the minimum standards prescribed in this subpart.
              
              
                § 3175.41
                Flange-tapped orifice plates.
                Flange-tapped orifice plates that are constructed, installed, operated, and maintained in accordance with the standards in § 3175.80 are approved for use.
              
              
                § 3175.42
                Chart recorders.
                Chart recorders used in conjunction with approved differential-type meters that are installed, operated, and maintained in accordance with the standards in § 3175.90 are approved for use for low-volume and very-low-volume FMPs only, and are not approved for high-volume or very-high-volume FMPs.
              
              
                § 3175.43
                Transducers.
                (a) A transducer of a specific make, model, and URL is approved for use in conjunction with differential meters for high-volume or very-high-volume FMPs if it meets the following requirements:
                (1) It has been type-tested under § 3175.130;
                (2) The documentation required in § 3175.134 has been submitted to the PMT; and

                (3) It has been approved by the BLM and placed on the list of type-tested equipment maintained at www.blm.gov.
                
                (b) A transducer of a specific make, model, and URL, in use at an FMP before January 17, 2017, is approved for continued use if:
                (1) Data supporting the published performance specification of the transducer are submitted to the PMT in lieu of the documentation required in paragraph (a)(2) of this section; and

                (2) It has been approved by the BLM and placed on the list of type-tested equipment maintained at www.blm.gov.
                (c) All transducers are approved for use at very-low- and low-volume FMPs.
              
              
                § 3175.44
                Flow-computer software.
                (a) A flow computer of a particular make and model, and equipped with a particular software version, is approved for use at high- and very-high-volume FMPs if the flow computer and software version meet the following requirements:
                (1) The documentation required in § 3175.144 has been submitted to the PMT;
                (2) The PMT has determined that the flow computer and software version passed the type-testing required in § 3175.140, except as provided in paragraph (b) of this section; and

                (3) The BLM has approved the flow computer and software version and has placed them on the list of approved equipment maintained at www.blm.gov.
                (b) Software versions (high- and very-high-volume FMPs). (1) Software revisions that affect or have the potential to affect determination of flow rate, determination of volume, determination of heating value, or data or calculations used to verify flow rate, volume, or heating value must be type-tested under § 3175.140.
                (2) Software revisions that do not affect or have the potential to affect the determination of flow rate, determination of volume, determination of heating value, or data and calculations used to verify flow rate, volume, or heating value are not required to be type-tested, however, the operator must provide the BLM with a list of these software versions and a brief description of what changes were made from the previous version. (The software manufacturer may provide such information instead of the operator.)
                (c) Software versions (low- and very-low-volume FMPs). All software versions are approved for use at low- and very-low-volume FMPs, unless otherwise required by the BLM.
              
              
                
                § 3175.45
                Gas chromatographs.
                GCs that meet the standards in §§ 3175.117 and 3175.118 for determining heating value and relative density are approved for use.
              
              
                § 3175.46
                Isolating flow conditioners.
                The BLM will list on www.blm.gov the make, model, and size of isolating flow conditioner that is approved for use in conjunction with a flange-tapped orifice plate, so long as the isolating flow conditioner is installed, operated, and maintained in compliance with the requirements of this section. Approval of a particular make and model is obtained as prescribed in this section.
                (a) All testing required under this section must be performed at a qualified test facility not affiliated with the flow-conditioner manufacturer.
                (b) The operator or manufacturer must test the flow conditioner under API 14.3.2, Annex D (incorporated by reference, see § 3175.30) and submit all test data to the BLM.
                (c) The PMT will review the test data to ensure that the device meets the requirements of API 14.3.2, Annex D (incorporated by reference, see § 3175.30) and make a recommendation to the BLM to either approve use of the device, disapprove use of the device, or approve it with conditions for its use.

                (d) If approved, the BLM will add the approved make and model, and any applicable conditions of use, to the list maintained at www.blm.gov.
                
              
              
                § 3175.47
                Differential primary devices other than flange-tapped orifice plates.

                A make, model, and size of differential primary device listed at www.blm.gov is approved for use if it is installed, operated, and maintained in compliance with any applicable conditions of use identified on www.blm.gov for that device. Approval of a particular make and model is obtained as follows:
                (a) All testing required under this section must be performed at a qualified test facility not affiliated with the primary device manufacturer.
                (b) The primary device must be tested under API 22.2 (incorporated by reference, see § 3175.30).
                (c) The operator must submit to the BLM all test data required under API 22.2 (incorporated by reference, see § 3175.30). (The manufacturer of the primary device may submit such information instead of the operator.)
                (d) The PMT will review the test data to ensure that the primary device meets the requirements of API 22.2 (incorporated by reference, see § 3175.30) and § 3175.31(c) and (d) and make a recommendation to the BLM to either approve use of the device, disapprove use of the device, or approve its use with conditions.

                (e) If the primary device is approved by the BLM, the BLM will add the approved make and model, and any applicable conditions of use, to the list maintained at www.blm.gov.
                
              
              
                § 3175.48
                Linear measurement devices.

                A make, model, and size of linear measurement device listed at www.blm.gov is approved for use if it is installed, operated, and maintained in compliance with any conditions of use identified on www.blm.gov for that device. Approval of a particular make and model is obtained as follows:
                (a) The linear measurement device must be tested at a qualified test facility not affiliated with the linear-measurement-device manufacturer;
                (b) The operator or manufacturer must submit to the BLM all test data required by the PMT;
                (c) The PMT will review the test data to ensure that the linear measurement device meets the requirements of § 3175.31(c) and (d) and make a recommendation to the BLM to either approve use of the device, disapprove use of the device, or approve its use with conditions; and

                (d) If the linear measurement device is approved, the BLM will add the approved make and model, and any applicable conditions of use, to the list maintained at www.blm.gov.
                
              
              
                § 3175.49
                Accounting systems.

                An accounting system with a name and version listed at www.blm.gov is approved for use in reporting logs and records to the BLM. The approval is specific to those makes and models of flow computers for which testing demonstrates compatibility. Approval for a particular name and version of accounting system used with a particular make and model of flow computer is obtained as follows:
                (a) For daily QTRs (see § 3175.104(a)), an operator or vendor must submit daily QTRs to the BLM both from the accounting system and directly from the flow computer for at least 6 consecutive monthly reporting periods;
                (b) For hourly QTRs (see § 3175.104(a)), an operator must submit hourly QTRs to the BLM both from the accounting system and directly from the flow computer for at least 15 consecutive daily reporting periods. (A vendor may submit such information on behalf of an operator);
                (c) For configuration logs (see § 3175.104(b)), an operator must submit at least 10 configuration logs to the BLM taken at random times covering a span of at least 6 months both from the accounting system and directly from the flow computer. (A vendor may submit such information on behalf of an operator);
                (d) For event logs (see § 3175.104(c)), an operator must submit an event log to the BLM containing at least 50 events both from the accounting system and directly from the flow computer. (A vendor may submit such information on behalf of an operator);
                (e) For alarm logs (see § 3175.104(d)), an operator must submit an alarm log to the BLM containing at least 50 alarm conditions both from the accounting system and directly from the flow computer (a vendor may submit such information on behalf of an operator);
                (f) The BLM may require additional tests and records that may be necessary to determine that the software meets the requirements of § 3175.104(a);
                (g) The records retrieved directly from the flow computer in paragraphs (a) through (d) of this section must be unedited;
                (h) The records retrieved from the accounting system in paragraphs (a) through (d) must include both edited and unedited versions; and

                (i) The BLM will approve the accounting system name and version for use with the make and model of flow computer used for comparison, and add the system name and version to the list of approved systems maintained at www.blm.gov if:
                (1) The BLM compares the records retrieved directly from the flow computer with the unedited records from the accounting system and there are no significant discrepancies; and
                (2) The BLM compares the records retrieved directly from the flow computer with the edited records from the accounting system and all changes are clearly indicated, the reason for each change is indicated or is available upon request, and the edited version is clearly distinguishable from the unedited version.
              
              
                § 3175.60
                Timeframes for compliance.
                (a) New FMPs. (1) Except as allowed in paragraphs (a)(2) through (4) of this section, the measuring procedures and equipment installed at any FMP on or after January 17, 2017 must comply with all of the requirements of this subpart upon installation.
                (2) The gas analysis reporting requirements of § 3175.120(e) and (f) will begin on January 17, 2019.
                (3) High- and very-high-volume FMPs must comply with the sampling frequency requirements of § 3175.115(b) starting on January 17, 2019. Between January 17, 2017 and January 17, 2019, the initial sampling frequencies required at high- and very-high-volume FMPs are those listed in Table 1 to § 3175.110.
                (4) Equipment approvals required in §§ 3175.43, 3175.44, and 3175.46 through 3175.49 will be required after January 17, 2019.
                (b) Existing FMPs. (1) Except as allowed in § 3175.61, measuring procedures and equipment at any FMP in place before January 17, 2017 must comply with the requirements of this subpart within the timeframes specified in this paragraph (b).
                (2) High- and very-high-volume FMPs must comply with:
                (i) All of the requirements of this subpart except as specified in paragraphs (b)(2)(ii) and (iii) of this section by January 17, 2018;

                (ii) The gas analysis reporting requirements of § 3175.120(e) and (f) starting on January 17, 2019; and
                
                (iii) Equipment approvals required in §§ 3175.43, 3175.44, and 3175.46 through 3175.49 starting on January 17, 2019.
                (3) Low-volume FMPs must comply with all of the requirements of this subpart by January 17, 2019.
                (4) Very-low-volume FMPs must comply with all of the requirements of this subpart by January 17, 2020.
                (c) During the phase-in timeframes in paragraph (b) of this section, measuring procedures and equipment in place before January 17, 2017 must comply with the requirements in place prior to the issuance of this rule, including Onshore Oil and Gas Order No. 5, Measurement of Gas, and applicable NTLs, COAs, and written orders.
                (d) Onshore Oil and Gas Order No. 5, Measurement of Gas, statewide NTLs, variance approvals, and written orders that establish requirements or standards related to gas measurement and that are in effect on January 17, 2017 are rescinded as of:
                (1) January 17, 2018 for high-volume and very-high-volume FMPs;
                (2) January 17, 2019 for low-volume FMPs; and
                (3) January 17, 2020 for very-low-volume FMPs.
              
              
                § 3175.61
                Grandfathering.
                (a) Meter tubes. Meter tubes installed at high- and low-volume FMPs before January 17, 2017 are exempt from the meter tube requirements of API 14.3.2, Subsection 6.2 (incorporated by reference, see § 3175.30), and § 3175.80(f) and (k). For high-volume FMPs, the BLM will add an uncertainty of ±0.25 percent to the discharge coefficient uncertainty when determining overall meter uncertainty under § 3175.31(a), unless the PMT reviews, and the BLM approves, data showing otherwise. Meter tubes grandfathered under this section must still meet the following requirements:
                (1) Orifice plate eccentricity must comply with AGA Report No. 3 (1985), Section 4.2.4 (incorporated by reference, see § 3175.30).
                (2) Meter tube construction and condition must comply with AGA Report No. 3 (1985), Section 4.3.4 (incorporated by reference, see § 3175.30).
                (3) Meter tube lengths. (i) Meter tube lengths must comply with AGA Report No. 3 (1985), Section 4.4 (dimensions “A” and “A'” from Figures 4-8) (incorporated by reference, see § 3175.30).
                (ii) If the upstream meter tube contains a 19-tube bundle flow straightener or isolating flow conditioner, the installation must comply with § 3175.80(g);
                (b) EGM software. (1) EGM software installed at very-low-volume FMPs before January 17, 2017 is exempt from the requirements in § 3175.103(a)(1). However, flow-rate calculations must still be calculated in accordance with AGA Report No. 3 (1985), Section 6, or API 14.3.3 (1992), and supercompressibility calculations must still be calculated in accordance with PRCI NX 19 (all incorporated by reference, see § 3175.30).

                (2) EGM software installed at low-volume FMPs before January 17, 2017 is exempt from the requirements at § 3175.103(a)(1)(i) if the differential-pressure to static-pressure ratio, based on the monthly average differential pressure and static pressure, is less than the value of “x
                  i” shown in API 14.3.3 (1992), Annex G, Table G.1 (incorporated by reference, see § 3175.30). However, flow-rate calculations must still be calculated in accordance with API 14.3.3 (1992) (incorporated by reference, see § 3175.30).
              
              
                § 3175.70
                Measurement location.
                (a) Commingling and allocation. Gas produced from a lease, unit PA, or CA may not be commingled with production from other leases, unit PAs, CAs, or non-Federal properties before the point of royalty measurement, unless prior approval is obtained under 43 CFR subpart 3173.
                (b) Off-lease measurement. Gas must be measured on the lease, unit, or CA unless approval for off-lease measurement is obtained under 43 CFR subpart 3173.
              
              
                § 3175.80
                Flange-tapped orifice plates (primary devices).

                Except as stated in this section, as prescribed in Table 1 to this section, or grandfathered under § 3175.61, the standards and requirements in this section apply to all flange-tapped orifice plates (Note: The following table lists the standards in this subpart and the API standards that the operator must follow to install and maintain flange-tapped orifice plates. A requirement applies when a column is marked with an “x” or a number.).
                
                  ER17NO16.058
                
                (a) The Beta ratio must be no less than 0.10 and no greater than 0.75.
                (b) The orifice bore diameter must be no less than 0.45 inches.

                (c) For FMPs measuring production from wells first coming into production, or from existing wells that have been re-fractured (including FMPs already measuring production from one or more other wells), the operator must inspect the orifice plate upon installation and then every 2 weeks thereafter. If the inspection shows that the orifice plate does not comply with API 14.3.2, Section 4 (incorporated by reference, see § 3175.30), the operator must replace the orifice plate. When the inspection shows that the orifice plate complies with API 14.3.2, Section 4 (incorporated by reference, see § 3175.30), the operator thereafter must inspect the orifice plate as prescribed in paragraph (d) of this section.
                (d) The operator must pull and inspect the orifice plate at the frequency (in months) identified in Table 1 to this section. The operator must replace orifice plates that do not comply with API 14.3.2, Section 4 (incorporated by reference, see § 3175.30), with an orifice plate that does comply with these standards.
                (e) The operator must retain documentation for every plate inspection and must include that documentation as part of the verification report (see § 3175.92(d) for mechanical recorders, or § 3175.102(e) for EGM systems). The operator must provide that documentation to the BLM upon request. The documentation must include:
                (1) The information required in § 3170.7(g) of this part;
                (2) Plate orientation (bevel upstream or downstream);
                (3) Measured orifice bore diameter;
                (4) Plate condition (compliance with API 14.3.2, Section 4 (incorporated by reference, see § 3175.30));
                (5) The presence of oil, grease, paraffin, scale, or other contaminants on the plate;
                (6) Time and date of inspection; and
                (7) Whether or not the plate was replaced.
                (f) Meter tubes must meet the requirements of API 14.3.2, Subsections 5.1 through 5.4 (incorporated by reference, see § 3175.30).
                (g) If flow conditioners are used, they must be either isolating-flow conditioners approved by the BLM and installed under BLM requirements (see § 3175.46) or 19-tube-bundle flow straighteners constructed in compliance with API 14.3.2, Subsections 5.5.2 through 5.5.4, and located in compliance with API 14.3.2, Subsection 6.3 (incorporated by reference, see § 3175.30).
                (h) Basic meter tube inspection. The operator must:
                (1) Perform a basic inspection of meter tubes within the timeframe (in years) specified in Table 1 to this section;
                (2) Conduct a basic inspection that is able to identify obstructions, pitting, and buildup of foreign substances (e.g., grease and scale);
                (3) Notify the AO at least 72 hours in advance of performing a basic inspection or submit a monthly or quarterly schedule of basic inspections to the AO in advance;

                (4) Conduct additional inspections, as the AO may require, if warranted by conditions, such as corrosive or erosive-flow (e.g., high H2S or CO2 content) or signs of physical damage to the meter tube;
                (5) Maintain documentation of the findings from the basic meter tube inspection including:
                (i) The information required in § 3170.7(g) of this part;
                (ii) The time and date of inspection;
                (iii) The type of equipment used to make the inspection; and
                (iv) A description of findings, including location and severity of pitting, obstructions, and buildup of foreign substances; and
                (6) Complete the first inspection after January 17, 2017 within the timeframes (in years) given in Table 1 to this section.
                (i) Detailed meter tube inspection. (1) Within 30 days of a basic inspection that indicates the presence of pitting, obstructions, or a buildup of foreign substances, the operator must:
                (i) For low-volume FMPs, clean the meter tube of obstructions and foreign substances;
                (ii) For high- and very-high-volume FMPs, physically measure and inspect the meter tube to determine if the meter tube complies with API 14.3.2, Subsections 5.1 through 5.4 and API 14.3.2, Subsection 6.2 (incorporated by reference, see § 3175.30), or the requirements under § 3175.61(a), if the meter tube is grandfathered under § 3175.61(a). If the meter tube does not comply with the applicable standards, the operator must repair the meter tube to bring the meter tube into compliance with these standards or replace the meter tube with one that meets these standards; or

                (iii) Submit a request to the AO for an extension of the 30-day timeframe, justifying the need for the extension.
                
                (2) For all high- and very-high volume FMPs installed after January 17, 2017, the operator must perform a detailed inspection under paragraph (i)(1)(ii) of this section before operation of the meter. The operator may submit documentation showing that the meter tube complies with API 14.3.2, Subsections 5.1 through 5.4 (incorporated by reference, see § 3175.30) in lieu of performing a detailed inspection.
                (3) The operator must notify the AO at least 24 hours before performing a detailed inspection.
                (j) The operator must retain documentation of all detailed meter tube inspections, demonstrating that the meter tube complies with API 14.3.2, Subsections 5.1 through 5.4 (incorporated by reference, see § 3175.30), and showing all required measurements. The operator must provide such documentation to the BLM upon request for every meter-tube inspection. Documentation must also include the information required in § 3170.7(g) of this part.
                (k) Meter tube lengths. (1) Meter-tube lengths and the location of 19-tube-bundle flow straighteners, if applicable, must comply with API 14.3.2, Subsection 6.3 (incorporated by reference, see § 3175.30).
                (2) For Beta ratios of less than 0.5, the location of 19-tube bundle flow straighteners installed in compliance with AGA Report No. 3 (1985), Section 4.4 (incorporated by reference, see § 3175.30), also complies with the location of 19-tube bundle flow straighteners as required in paragraph (k)(1) of this section.
                (3) If the diameter ratio (β) falls between the values in Tables 7, 8a, or 8b of API 14.3.2, Subsection 6.3 (incorporated by reference, see § 3175.30), the length identified for the larger diameter ratio in the appropriate Table is the minimum requirement for meter-tube length and determines the location of the end of the 19-tube-bundle flow straightener closest to the orifice plate. For example, if the calculated diameter ratio is 0.41, use the table entry for a 0.50 diameter ratio.
                (l) Thermometer wells. (1) Thermometer wells used for determining the flowing temperature of the gas as well as thermometer wells used for verification (test well) must be located in compliance with API 14.3.2, Subsection 6.5 (incorporated by reference, see § 3175.30).
                (2) Thermometer wells must be located in such a way that they can sense the same flowing gas temperature that exists at the orifice plate. The operator may accomplish this by physically locating the thermometer well(s) in the same ambient temperature conditions as the primary device (such as in a heated meter house) or by installing insulation and/or heat tracing along the entire meter run. If the operator chooses to use insulation to comply with this requirement, the AO may prescribe the quality of the insulation based on site specific factors such as ambient temperature, flowing temperature of the gas, composition of the gas, and location of the thermometer well in relation to the orifice plate (i.e., inside or outside of a meter house).
                (3) Where multiple thermometer wells have been installed in a meter tube, the flowing temperature must be measured from the thermometer well closest to the primary device.
                (4) Thermometer wells used to measure or verify flowing temperature must contain a thermally conductive liquid.
                (m) The sampling probe must be located as specified in § 3175.112(b).
              
              
                § 3175.90
                Mechanical recorder (secondary device).
                (a) The operator may use a mechanical recorder as a secondary device only on very-low-volume and low-volume FMPs.
                (b) Table 1 to this section lists the standards that the operator must follow to install, operate, and maintain mechanical recorders. A requirement applies when a column is marked with an “x” or a number.
                
                  
                  ER17NO16.059
                
              
              
                § 3175.91
                Installation and operation of mechanical recorders.
                (a) Gauge lines connecting the pressure taps to the mechanical recorder must:
                (1) Have a nominal diameter of not less than 3/8 inch, including ports and valves;
                (2) Be sloped upwards from the pressure taps at a minimum pitch of 1 inch per foot of length with no visible sag;
                (3) Be the same internal diameter along their entire length;
                (4) Not include tees, except for the static-pressure line;
                (5) Not be connected to more than one differential-pressure bellows and static-pressure element, or to any other device; and
                (6) Be no longer than 6 feet.

                (b) The differential-pressure pen must record at a minimum reading of 10 percent of the differential-pressure-bellows range for the majority of the flowing period. This requirement does not apply to inverted charts.
                
                (c) The flowing temperature of the gas must be continuously recorded and used in the volume calculations under § 3175.94(a)(1).
                (d) The following information must be maintained at the FMP in a legible condition, in compliance with § 3170.7(g) of this part, and accessible to the AO at all times:
                (1) Differential-pressure-bellows range;
                (2) Static-pressure-element range;
                (3) Temperature-element range;
                (4) Relative density (specific gravity) of the gas;
                (5) Static-pressure units of measure (psia or psig);
                (6) Meter elevation;
                (7) Meter-tube inside diameter;
                (8) Primary device type;
                (9) Orifice-bore or other primary-device dimensions necessary for device verification, Beta- or area-ratio determination, and gas-volume calculation;
                (10) Make, model, and location of approved isolating flow conditioners, if used;
                (11) Location of the downstream end of 19-tube-bundle flow straighteners, if used;
                (12) Date of last primary-device inspection; and
                (13) Date of last meter verification.
                (e) The differential pressure, static pressure, and flowing temperature elements must be operated between the lower- and upper-calibrated limits of the respective elements.
              
              
                § 3175.92
                Verification and calibration of mechanical recorders.
                (a) Verification after installation or following repair. (1) Before performing any verification of a mechanical recorder required in this part, the operator must perform a leak test. The verification must not proceed if leaks are present. The leak test must be conducted in a manner that will detect leaks in the following:
                (i) All connections and fittings of the secondary device, including meter manifolds and verification equipment;
                (ii) The isolation valves; and
                (iii) The equalizer valves.
                (2) The operator must adjust the time lag between the differential- and static-pressure pens, if necessary, to be 1/96 of the chart rotation period, measured at the chart hub. For example, the time lag is 15 minutes on a 24-hour test chart and 2 hours on an 8-day test chart.
                (3) The meter's differential pen arc must be able to duplicate the test chart's time arc over the full range of the test chart, and must be adjusted, if necessary.
                (4) The as-left values must be verified in the following sequence against a certified pressure device for the differential-pressure and static-pressure elements (if the static-pressure pen has been offset for atmospheric pressure, the static-pressure element range is in psia):
                (i) Zero (vented to atmosphere);
                (ii) 50 percent of element range;
                (iii) 100 percent of element range;
                (iv) 80 percent of element range;
                (v) 20 percent of element range; and
                (vi) Zero (vented to atmosphere).
                (5) The following as-left temperatures must be verified by placing the temperature probe in a water bath with a certified test thermometer:
                (i) Approximately 10 °F below the lowest expected flowing temperature;
                (ii) Approximately 10 °F above the highest expected flowing temperature; and
                (iii) At the expected average flowing temperature.
                (6) If any of the readings required in paragraph (a)(4) or (5) of this section vary from the test device reading by more than the tolerances shown in Table 1 to this section, the operator must replace and verify the element for which readings were outside the applicable tolerances before returning the meter to service.
                
                  
                  ER17NO16.060
                
                (7) If the static-pressure pen is offset for atmospheric pressure:
                (i) The atmospheric pressure must be calculated under appendix A to this subpart; and
                (ii) The pen must be offset prior to obtaining the as-left verification values required in paragraph (a)(4) of this section.
                (b) Routine verification frequency. The differential pressure, static pressure, and temperature elements must be verified under the requirements of this section at the frequency specified in Table 1 to § 3175.90, in months.
                (c) Routine verification procedures. (1) Before performing any verification required in this part, the operator must perform a leak test in the manner required under paragraph (a)(1) of this section.
                (2) No adjustments to the pens or linkages may be made until an as-found verification is obtained. If the static pen has been offset for atmospheric pressure, the static pen must not be reset to zero until the as-found verification is obtained.
                (3) The operator must obtain the as-found values of differential and static pressure against a certified pressure device at the readings listed in paragraph (a)(4) of this section, with the following additional requirements:
                (i) If there is sufficient data on site to determine the point at which the differential and static pens normally operate, the operator must also obtain an as-found value at those points;
                (ii) If there is not sufficient data on site to determine the points at which the differential and static pens normally operate, the operator must also obtain as-found values at 5 percent of the element range and 10 percent of the element range; and
                (iii) If the static-pressure pen has been offset for atmospheric pressure, the static-pressure element range is in units of psia.
                (4) The as-found value for temperature must be taken using a certified test thermometer placed in a test thermometer well if there is flow through the meter and the meter tube is equipped with a test thermometer well. If there is no flow through the meter or if the meter is not equipped with a test thermometer well, the temperature probe must be verified by placing it along with a test thermometer in an insulated water bath.
                (5) The element undergoing verification must be calibrated according to manufacturer specifications if any of the as-found values determined under paragraph (c)(3) or (4) of this section are not within the tolerances shown in Table 1 to this section, when compared to the values applied by the test equipment.

                (6) The operator must adjust the time lag between the differential- and static-pressure pens, if necessary, to be 1/96 of the chart rotation period, measured at the chart hub. For example, the time lag is 15 minutes on a 24-hour test chart and 2 hours on an 8-day test chart.
                (7) The meter's differential pen arc must be able to duplicate the test chart's time arc over the full range of the test chart, and must be adjusted, if necessary.
                (8) If any adjustment to the meter was made, the operator must perform an as-left verification on each element adjusted using the procedures in paragraphs (c)(3) and (4) of this section.
                (9) If, after an as-left verification, any of the readings required in paragraph (c)(3) or (4) of this section vary by more than the tolerances shown in Table 1 to this section when compared with the test-device reading, any element which has readings that are outside of the applicable tolerances must be replaced and verified under this section before the operator returns the meter to service.
                (10) If the static-pressure pen is offset for atmospheric pressure:
                (i) The atmospheric pressure must be calculated under appendix A to this subpart; and
                (ii) The pen must be offset prior to obtaining the as-left verification values required in paragraph (c)(3) of this section.
                (d) The operator must retain documentation of each verification, as required under § 3170.7(g) of this part, and submit it to the BLM upon request. This documentation must include:
                (1) The time and date of the verification and the prior verification date;
                (2) Primary-device data (meter-tube inside diameter and differential-device size and Beta or area ratio) if the orifice plate is pulled and inspected;
                (3) The type and location of taps (flange or pipe, upstream or downstream static tap);
                (4) Atmospheric pressure used to offset the static-pressure pen, if applicable;
                (5) Mechanical recorder data (make, model, and differential pressure, static pressure, and temperature element ranges);
                (6) The normal operating points for differential pressure, static pressure, and flowing temperature;
                (7) Verification points (as-found and applied) for each element;
                (8) Verification points (as-left and applied) for each element, if a calibration was performed;
                (9) Names, contact information, and affiliations of the person performing the verification and any witness, if applicable; and
                (10) Remarks, if any.
                (e) Notification of verification. (1) For verifications performed after installation or following repair, the operator must notify the AO at least 72 hours before conducting the verifications.
                (2) For routine verifications, the operator must notify the AO at least 72 hours before conducting the verification or submit a monthly or quarterly verification schedule to the AO in advance.
                (f) If, during the verification, the combined errors in as-found differential pressure, static pressure, and flowing temperature taken at the normal operating points tested result in a flow-rate error greater than 2 percent or 2 Mcf/day, whichever is greater, the volumes reported on the OGOR and on royalty reports submitted to ONRR must be corrected beginning with the date that the inaccuracy occurred. If that date is unknown, the volumes must be corrected beginning with the production month that includes the date that is half way between the date of the last verification and the date of the current verification. For example: Meter verification determined that the meter was reading 4 Mcf/day high at the normal operating points. The average flow rate measured by the meter is 90 Mcf/day. There is no indication of when the inaccuracy occurred. The date of the current verification was December 15, 2015. The previous verification was conducted on June 15, 2015. The royalty volumes reported on OGOR B that were based on this meter must be corrected for the 4 Mcf/day error back to September 15, 2015.
                (g) Test equipment used to verify or calibrate elements at an FMP must be certified at least every 2 years. Documentation of the recertification must be on-site during all verifications and must show:

                (1) Test equipment serial number, make, and model;
                
                (2) The date on which the recertification took place;
                (3) The test equipment measurement range; and
                (4) The uncertainty determined or verified as part of the recertification.
              
              
                § 3175.93
                Integration statements.
                An unedited integration statement must be retained and made available to the BLM upon request. The integration statement must contain the following information:
                (a) The information required in § 3170.7(g) of this part;
                (b) The name of the company performing the integration;
                (c) The month and year for which the integration statement applies;
                (d) Meter-tube inside diameter (inches);
                (e) The following primary device information, as applicable:
                (i) Orifice bore diameter (inches); or
                (ii) Beta or area ratio, discharge coefficient, and other information necessary to calculate the flow rate;
                (f) Relative density (specific gravity);
                (g) CO2 content (mole percent);
                (h) N2 content (mole percent);
                (i) Heating value calculated under § 3175.125 (Btu/standard cubic feet);
                (j) Atmospheric pressure or elevation at the FMP;
                (k) Pressure base;
                (l) Temperature base;
                (m) Static-pressure tap location (upstream or downstream);
                (n) Chart rotation (hours or days);
                (o) Differential-pressure bellows range (inches of water);
                (p) Static-pressure element range (psi); and
                (q) For each chart or day integrated:
                (i) The time and date on and time and date off;
                (ii) Average differential pressure (inches of water);
                (iii) Average static pressure;
                (iv) Static-pressure units of measure (psia or psig);
                (v) Average temperature ( °F);
                (vi) Integrator counts or extension;
                (vii) Hours of flow; and
                (viii) Volume (Mcf).
              
              
                § 3175.94
                Volume determination.

                (a) The volume for each chart integrated must be determined as follows:
                
                
                  V = IMV × IV
                
                
                
                  Where:
                  
                  V = reported volume, Mcf
                  IMV = integral multiplier value, as calculated under this section
                  IV = the integral value determined by the integration process (also known as the “extension,” “integrated extension,” and “integrator count”)
                
                
                (1) If the primary device is a flange-tapped orifice plate, a single IMV must be calculated for each chart or chart interval using the following equation:
                
                  ER17NO16.061
                
                
                  Where:
                  
                  Cd = discharge coefficient or flow coefficient, calculated under API 14.3.3 or AGA Report No. 3 (1985), Section 5 (incorporated by reference, see § 3175.30)
                  β = Beta ratio
                  Y = gas expansion factor, calculated under API 14.3.3, Subsection 5.6 or AGA Report No. 3 (1985), Section 5 (incorporated by reference, see § 3175.30)
                  d = orifice diameter, in inches
                  Zb = supercompressibility at base pressure and temperature
                  Gr = relative density (specific gravity)
                  Zf = supercompressibility at flowing pressure and temperature
                  Tf = average flowing temperature, in degrees Rankine
                
                
                (2) For other types of primary devices, the IMV must be calculated using the equations and procedures recommended by the PMT and approved by the BLM, specific to the make, model, size, and area ratio of the primary device being used.

                (3) Variables that are functions of differential pressure, static pressure, or flowing temperature (e.g., Cd, Y, Zf) must use the average values of differential pressure, static pressure, and flowing temperature as determined from the integration statement and reported on the integration statement for the chart or chart interval integrated. The flowing temperature must be the average flowing temperature reported on the integration statement for the chart or chart interval being integrated.
                (b) Atmospheric pressure used to convert static pressure in psig to static pressure in psia must be determined under appendix A to this subpart.
              
              
                § 3175.100
                Electronic gas measurement (secondary and tertiary device).
                Except as stated in this section, as prescribed in Table 1 to this section, or grandfathered under § 3175.61, the standards and requirements in this section apply to all EGM systems used at FMPs (Note: The following table lists the standards in this subpart and the API standards that the operator must follow to install and maintain EGM systems. A requirement applies when a column is marked with an “x” or a number.).
                
                  
                  ER17NO16.062
                
              
              
                § 3175.101
                Installation and operation of electronic gas measurement systems.
                (a) Manifolds and gauge lines connecting the pressure taps to the secondary device must:
                (1) Have a nominal diameter of not less than 3/8-inch, including ports and valves;
                (2) Be sloped upwards from the pressure taps at a minimum pitch of 1 inch per foot of length with no visible sag;
                (3) Have the same internal diameter along their entire length;
                (4) Not include tees except for the static-pressure line;

                (5) Not be connected to any other devices or more than one differential pressure and static-pressure transducer. If the operator is employing redundancy verification, two differential pressure and two static-pressure transducers may be connected; and
                (6) Be no longer than 6 feet.
                (b) Each FMP must include a display, which must:
                (1) Be readable without the need for data-collection units, laptop computers, a password, or any special equipment;
                (2) Be on site and in a location that is accessible to the AO;
                (3) Include the units of measure for each required variable;
                (4) Display the software version and previous-day's volume, as well as the following variables consecutively:
                (i) Current flowing static pressure with units (psia or psig);
                (ii) Current differential pressure (inches of water);
                (iii) Current flowing temperature ( °F); and
                (iv) Current flow rate (Mcf/day or scf/day); and
                (5) Either display or post on site and accessible to the AO an hourly or daily QTR (see § 3175.104(a)) no more than 31 days old showing the following information:
                (i) Previous-period (for this section, previous period means at least 1 day prior, but no longer than 1 month prior) average differential pressure (inches of water);
                (ii) Previous-period average static pressure with units (psia or psig); and
                (iii) Previous-period average flowing temperature ( °F).
                (c) The following information must be maintained at the FMP in a legible condition, in compliance with § 3170.7(g) of this part, and accessible to the AO at all times:
                (1) The unique meter ID number;
                (2) Relative density (specific gravity);
                (3) Elevation of the FMP;
                (4) Primary device information, such as orifice bore diameter (inches) or Beta or area ratio and discharge coefficient, as applicable;
                (5) Meter-tube mean inside diameter;
                (6) Make, model, and location of approved isolating flow conditioners, if used;
                (7) Location of the downstream end of 19-tube-bundle flow straighteners, if used;
                (8) For self-contained EGM systems, make and model number of the system;
                (9) For component-type EGM systems, make and model number of each transducer and the flow computer;
                (10) URL and upper calibrated limit for each transducer;
                (11) Location of the static-pressure tap (upstream or downstream);
                (12) Last primary-device inspection date; and
                (13) Last secondary device verification date.
                (d) The differential pressure, static pressure, and flowing temperature transducers must be operated between the lower and upper calibrated limits of the transducer. The BLM may approve the differential pressure to exceed the upper calibrated limit of the differential-pressure transducer for brief periods in plunger lift operations; however, the differential pressure may not exceed the URL.
                (e) The flowing temperature of the gas must be continuously measured and used in the flow-rate calculations under API 21.1, Section 4 (incorporated by reference, see § 3175.30).
              
              
                § 3175.102
                Verification and calibration of electronic gas measurement systems.
                (a) Transducer verification and calibration after installation or repair. (1) Before performing any verification required in this section, the operator must perform a leak test in the manner prescribed in § 3175.92(a)(1).
                (2) The operator must verify the points listed in API 21.1, Subsection 7.3.3 (incorporated by reference, see § 3175.30), by comparing the values from the certified test device with the values used by the flow computer to calculate flow rate. If any of these as-left readings vary from the test equipment reading by more than the tolerance determined by API 21.1, Subsection 8.2.2.2, Equation 24 (incorporated by reference, see § 3175.30), then that transducer must be replaced and the new transducer must be tested under this paragraph.

                (3) For absolute static-pressure transducers, the value of atmospheric pressure used when the transducer is vented to atmosphere must be calculated under appendix A to this subpart, measured by a NIST-certified barometer with a stated accuracy of ±0.05 psi or better, or obtained from an absolute-pressure calibration device.
                (4) Before putting a meter into service, the differential-pressure transducer must be tested at zero with full working pressure applied to both sides of the transducer. If the absolute value of the transducer reading is greater than the reference accuracy of the transducer, expressed in inches of water column, the transducer must be re-zeroed.
                (b) Routine verification frequency. (1) If redundancy verification under paragraph (d) of this section is not used, the differential pressure, static pressure, and temperature transducers must be verified under the requirements of paragraph (c) of this section at the frequency specified in Table 1 to § 3175.100, in months; or
                (2) If redundancy verification under paragraph (d) of this section is used, the differential pressure, static pressure, and temperature transducers must be verified under the requirements of paragraph (d) of this section. In addition, the transducers must be verified under the requirements of paragraph (c) of this section at least annually.
                (c) Routine verification procedures. Verifications must be performed according to API 21.1, Subsection 8.2 (incorporated by reference, see § 3175.30), with the following exceptions, additions, and clarifications:
                (1) Before performing any verification required under this section, the operator must perform a leak test consistent with § 3175.92(a)(1).
                (2) An as-found verification for differential pressure, static pressure and temperature must be conducted at the normal operating point of each transducer.
                (i) The normal operating point is the mean value taken over a previous time period not less than 1 day or greater than 1 month. Acceptable mean values include means weighted based on flow time and flow rate.
                (ii) For differential and static-pressure transducers, the pressure applied to the transducer for this verification must be within five percentage points of the normal operating point. For example, if the normal operating point for differential pressure is 17 percent of the upper calibrated limit, the normal point verification pressure must be between 12 percent and 22 percent of the upper calibrated limit.
                (iii) For the temperature transducer, the water bath or test thermometer well must be within 20 °F of the normal operating point for temperature.
                (3) If any of the as-found values are in error by more than the manufacturer's specification for stability or drift—as adjusted for static pressure and ambient temperature—on two consecutive verifications, that transducer must be replaced prior to returning the meter to service.
                (4) If a transducer is calibrated, the as-left verification must include the normal operating point of that transducer, as defined in paragraph (c)(2) of this section.
                (5) The as-found values for differential pressure obtained with the low side vented to atmospheric pressure must be corrected to working-pressure values using API 21.1, Annex H, Equation H.1 (incorporated by reference, see § 3175.30).
                (6) The verification tolerance for differential and static pressure is defined by API 21.1, Subsection 8.2.2.2, Equation 24 (incorporated by reference, see § 3175.30). The verification tolerance for temperature is equivalent to the uncertainty of the temperature transmitter or 0.5 °F, whichever is greater.
                (7) All required verification points must be within the verification tolerance before returning the meter to service.
                (8) Before putting a meter into service, the differential-pressure transducer must be tested at zero with full working pressure applied to both sides of the transducer. If the absolute value of the transducer reading is greater than the reference accuracy of the transducer, expressed in inches of water column, the transducer must be re-zeroed.
                (d) Redundancy verification procedures. Redundancy verifications must be performed as required under API 21.1, Subsection 8.2 (incorporated by reference, see § 3175.30), with the following exceptions, additions, and clarifications:
                (1) The operator must identify which set of transducers is used for reporting on the OGOR (the primary transducers) and which set of transducers is used as a check (the check set of transducers);
                (2) For every calendar month, the operator must compare the flow-time linear averages of differential pressure, static pressure, and temperature readings from the primary transducers with those from the check transducers;
                (3)(i) If for any transducer the difference between the averages exceeds the tolerance defined by the following equation:
                
                  ER17NO16.063
                
                
                  Where:
                  
                  Ap is the reference accuracy of the primary transducer and
                  Ac is the reference accuracy of the check transducer.
                
                
                (ii) The operator must verify both the primary and check transducer under paragraph (c) of this section within the first 5 days of the month following the month in which the redundancy verification was performed. For example, if the redundancy verification for March reveals that the difference in the flow-time linear averages of differential pressure exceeded the verification tolerance, both the primary and check differential-pressure transducers must be verified under paragraph (c) of this section by April 5th.
                (e) The operator must retain documentation of each verification for the period required under § 3170.7 of this part, including calibration data for transducers that were replaced, and submit it to the BLM upon request.
                (1) For routine verifications, this documentation must include:
                (i) The information required in § 3170.7(g) of this part;
                (ii) The time and date of the verification and the last verification date;
                (iii) Primary device data (meter-tube inside diameter and differential-device size, Beta or area ratio);
                (iv) The type and location of taps (flange or pipe, upstream or downstream static tap);
                (v) The flow computer make and model;
                (vi) The make and model number for each transducer, for component-type EGM systems;
                (vii) Transducer data (make, model, differential, static, temperature URL, and upper calibrated limit);
                (viii) The normal operating points for differential pressure, static pressure, and flowing temperature;
                (ix) Atmospheric pressure;
                (x) Verification points (as-found and applied) for each transducer;
                (xi) Verification points (as-left and applied) for each transducer, if calibration was performed;
                (xii) The differential device inspection date and condition (e.g., clean, sharp edge, or surface condition);
                (xiii) Verification equipment make, model, range, accuracy, and last certification date;
                (xiv) The name, contact information, and affiliation of the person performing the verification and any witness, if applicable; and
                (xv) Remarks, if any.
                (2) For redundancy verification checks, this documentation must include;
                (i) The information required in § 3170.7(g) of this part;
                (ii) The month and year for which the redundancy check applies;
                (iii) The makes, models, upper range limits, and upper calibrated limits of the primary set of transducers;
                (iv) The makes, models, upper range limits, and upper calibrated limits of the check set of transducers;

                (v) The information required in API 21.1, Annex I (incorporated by reference, see § 3175.30);
                
                (vii) The tolerance for differential pressure, static pressure, and temperature as calculated under paragraph (d)(2) of this section; and
                (viii) Whether or not each transducer required verification under paragraph (c) of this section.
                (f) Notification of verification. (1) For verifications performed after installation or following repair, the operator must notify the AO at least 72 hours before conducting the verifications.
                (2) For routine verifications, the operator must notify the AO at least 72 hours before conducting the verification or submit a monthly or quarterly verification schedule to the AO in advance.
                (g) If, during the verification, the combined errors in as-found differential pressure, static pressure, and flowing temperature taken at the normal operating points tested result in a flow-rate error greater than 2 percent or 2 Mcf/day, whichever is greater, the volumes reported on the OGOR and on royalty reports submitted to ONRR must be corrected beginning with the date that the inaccuracy occurred. If that date is unknown, the volumes must be corrected beginning with the production month that includes the date that is half way between the date of the last verification and the date of the present verification. See the example in § 3175.92(f).
                (h) Test equipment requirements. (1) Test equipment used to verify or calibrate transducers at an FMP must be certified at least every 2 years. Documentation of the certification must be on site and made available to the AO during all verifications and must show:
                (i) The test equipment serial number, make, and model;
                (ii) The date on which the recertification took place;
                (iii) The range of the test equipment; and
                (iv) The uncertainty determined or verified as part of the recertification.
                (2) Test equipment used to verify or calibrate transducers at an FMP must meet the following accuracy standards:
                (i) The accuracy of the test equipment, stated in actual units of measure, must be no greater than 0.5 times the reference accuracy of the transducer being verified, also stated in actual units of measure; or
                (ii) The equipment must have a stated accuracy of at least 0.10 percent of the upper calibrated limit of the transducer being verified.
              
              
                § 3175.103
                Flow rate, volume, and average value calculation.
                (a) The flow rate must be calculated as follows:
                (1) For flange-tapped orifice plates, the flow rate must be calculated under:
                (i) API 14.3.3, Section 4 and API 14.3.3, Section 5 (incorporated by reference, see § 3175.30); and
                (ii) AGA Report No. 8 (incorporated by reference, see § 3175.30), for supercompressibility.
                (2) For primary devices other than flange-tapped orifice plates, for which there are no industry standards, the flow rate must be calculated under the equations and procedures recommended by the PMT and approved by the BLM, specific to the make, model, size, and area ratio of the primary device used.
                (b) Atmospheric pressure used to convert static pressure in psig to static pressure in psia must be determined under API 21.1, Subsection 8.3.3 (incorporated by reference, see § 3175.30).
                (c) Hourly and daily gas volumes, average values of the live input variables, flow time, and integral value or average extension as required under § 3175.104 must be determined under API 21.1, Section 4 and API 21.1, Annex B (incorporated by reference, see § 3175.30).
              
              
                § 3175.104
                Logs and records.
                (a) The operator must retain, and submit to the BLM upon request, the original, unaltered, unprocessed, and unedited daily and hourly QTRs, which must contain the information identified in API 21.1, Subsection 5.2 (incorporated by reference, see § 3175.30), with the following additions and clarifications:
                (1) The information required in § 3170.7(g) of this part;

                (2) The volume, flow time, and integral value or average extension must be reported to at least 5 decimal places. The average differential pressure, static pressure, and temperature as calculated in § 3175.103(c), must be reported to at least three decimal places; and
                (3) A statement of whether the operator has submitted the integral value or average extension.
                (b) The operator must retain, and submit to the BLM upon request, the original, unaltered, unprocessed, and unedited configuration log, which must contain the information specified in API 21.1, Subsection 5.4 (including the flow-computer snapshot report in API 21.1, Subsection 5.4.2), and API 21.1, Annex G (incorporated by reference, see § 3175.30), with the following additions and clarifications:
                (1) The information required in § 3170.7(g) of this part;
                (2) Software/firmware identifiers under API 21.1, Subsection 5.3 (incorporated by reference, see § 3175.30);
                (3) For very-low-volume FMPs only, the fixed temperature, if not continuously measured ( °F); and
                (4) The static-pressure tap location (upstream or downstream).
                (c) The operator must retain, and submit to the BLM upon request, the original, unaltered, unprocessed, and unedited event log. The event log must comply with API 21.1, Subsection 5.5 (incorporated by reference, see § 3175.30), with the following additions and clarifications: The event log must have sufficient capacity and must be retrieved and stored at intervals frequent enough to maintain a continuous record of events as required under § 3170.7 of this part, or the life of the FMP, whichever is shorter.
                (d) The operator must retain an alarm log and provide it to the BLM upon request. The alarm log must comply with API 21.1, Subsection 5.6 (incorporated by reference, see § 3175.30).
                (e) Records may only be submitted from accounting system names and versions and flow computer makes and models that have been approved by the BLM (see § 3175.49).
              
              
                § 3175.110
                Gas sampling and analysis.
                Except as stated in this section or as prescribed in Table 1 to this section, the standards and requirements in this section apply to all gas sampling and analyses. (Note: The following table lists the standards in this subpart and the API standards that the operator must follow to take a gas sample, analyze the gas sample, and report the findings of the gas analysis. A requirement applies when a column is marked with an “x” or a number.)
                
                  
                  ER17NO16.064
                
              
              
                
                § 3175.111
                General sampling requirements.
                (a) Samples must be taken by one of the following methods:
                (1) Spot sampling under §§ 3175.113 through 3175.115;
                (2) Flow-proportional composite sampling under § 3175.116; or
                (3) On-line gas chromatograph under § 3175.117.
                (b) At all times during the sampling process, the minimum temperature of all gas sampling components must be the lesser of:
                (1) The flowing temperature of the gas measured at the time of sampling; or
                (2) 30 °F above the calculated hydrocarbon dew point of the gas.
              
              
                § 3175.112
                Sampling probe and tubing.
                (a) All gas samples must be taken from a sample probe that complies with the requirements of paragraphs (b) and (c) of this section.
                (b) Location of sample probe. (1) The sample probe must be located in the meter tube in accordance with API 14.1, Subsection 6.4.2 (incorporated by reference, see § 3175.30), and must be the first obstruction downstream of the primary device.
                (2) The sample probe must be exposed to the same ambient temperature as the primary device. The operator may accomplish this by physically locating the sample probe in the same ambient temperature conditions as the primary device (such as in a heated meter house) or by installing insulation and/or heat tracing along the entire meter run. If the operator chooses to use insulation to comply with this requirement, the AO may prescribe the quality of the insulation based on site specific factors such as ambient temperature, flowing temperature of the gas, composition of the gas, and location of the sample probe in relation to the orifice plate (i.e., inside or outside of a meter house).
                (c) Sample probe design and type. (1) Sample probes must be constructed from stainless steel.
                (2) If a regulating type of sample probe is used, the pressure-regulating mechanism must be inside the pipe or maintained at a temperature of at least 30 °F above the hydrocarbon dew point of the gas.
                (3) The sample probe length must be the shorter of:
                (i) The length necessary to place the collection end of the probe in the center one third of the pipe cross-section; or
                (ii) The recommended length of the probe in Table 1 in API 14.1, Subsection 6.4 (incorporated by reference, see § 3175.30).
                (4) The use of membranes, screens, or filters at any point in the sample probe is prohibited.
                (d) Sample tubing connecting the sample probe to the sample container or analyzer must be constructed of stainless steel or nylon 11.
              
              
                § 3175.113
                Spot samples—general requirements.
                (a) If an FMP is not flowing at the time that a sample is due, a sample must be taken within 15 days after flow is re-initiated. Documentation of the non-flowing status of the FMP must be entered into GARVS as required under § 3175.120(f).
                (b) The operator must notify the AO at least 72 hours before obtaining a spot sample as required by this subpart, or submit a monthly or quarterly schedule of spot samples to the AO in advance of taking samples.
                (c) Sample cylinder requirements. Sample cylinders must:
                (1) Comply with API 14.1, Subsection 9.1 (incorporated by reference, see § 3175.30);
                (2) Have a minimum capacity of 300 cubic centimeters; and
                (3) Be cleaned before sampling under GPA 2166-05, Appendix A (incorporated by reference, see § 3175.30), or an equivalent method. The operator must maintain documentation of cleaning (see § 3170.7), have the documentation available on site during sampling, and provide it to the BLM upon request.
                (d) Spot sampling using portable gas chromatographs. (1) Sampling separators, if used, must:
                (i) Be constructed of stainless steel;

                (ii) Be cleaned under GPA 2166-05, Appendix A (incorporated by reference, see § 3175.30), or an equivalent method, prior to sampling. The operator must maintain documentation of cleaning (see § 3170.7), have the documentation available on site during sampling, and provide it to the BLM upon request; and
                (iii) Be operated under GPA 2166-05, Appendix B.3 (incorporated by reference, see § 3175.30).
                (2) The sample port and inlet to the sample line must be purged using the gas being sampled before completing the connection between them.
                (3) The portable GC must be operated, verified, and calibrated under § 3175.118.
                (4) The documentation of verification or calibration required in § 3175.118(d) must be available for inspection by the BLM at the time of sampling.
                (5) Minimum number of samples and analyses. (i) For low- and very-low-volume FMPs, at least three samples must be taken and analyzed;
                (ii) For high-volume FMPs, samples must be taken and analyzed until the difference between the maximum heating value and minimum heating value calculated from three consecutive analyses is less than or equal to 16 Btu/scf;
                (iii) For very-high-volume FMPs, samples must be taken and analyzed until the difference between the maximum heating value and minimum heating value calculated from three consecutive analyses is less than or equal to 8 Btu/scf.
                (6) The heating value and relative density used for OGOR reporting must be:
                (i) The mean heating value and relative density calculated from the three analyses required in paragraph (d)(5) of this section;
                (ii) The median heating value and relative density calculated from the three analyses required in paragraph (d)(5) of this section; or
                (iii) Any other method approved by the BLM.
              
              
                § 3175.114
                Spot samples—allowable methods.
                (a) Spot samples must be obtained using one of the following methods:
                (1) Purging—fill and empty method. Samples taken using this method must comply with GPA 2166-05, Section 9.1 (incorporated by reference, see § 3175.30);
                (2) Helium “pop” method. Samples taken using this method must comply with GPA 2166-05, Section 9.5 (incorporated by reference, see § 3175.30). The operator must maintain documentation demonstrating that the cylinder was evacuated and pre-charged before sampling and make the documentation available to the AO upon request;
                (3) Floating piston cylinder method. Samples taken using this method must comply with GPA 2166-05, Sections 9.7.1 to 9.7.3 (incorporated by reference, see § 3175.30). The operator must maintain documentation of the seal material and type of lubricant used and make the documentation available to the AO upon request;
                (4) Portable gas chromatograph. Samples taken using this method must comply with § 3175.118; or

                (5) Other methods approved by the BLM (through the PMT) and posted at www.blm.gov.
                (b) If the operator uses either a purging—fill and empty method or a helium “pop” method, and if the flowing pressure at the sample port is less than or equal to 15 psig, the operator may also employ a vacuum-gathering system. Samples taken using a vacuum-gathering system must comply with API 14.1, Subsection 11.10 (incorporated by reference, see § 3175.30), and the samples must be obtained from the discharge of the vacuum pump.
              
              
                § 3175.115
                Spot samples—frequency.
                (a) Unless otherwise required under paragraph (b) of this section, spot samples for all FMPs must be taken and analyzed at the frequency (once during every period, stated in months) prescribed in Table 1 to § 3175.110.
                (b) After the time frames listed in paragraph (b)(1) of this section, the BLM may change the required sampling frequency for high-volume and very-high-volume FMPs if the BLM determines that the sampling frequency required in Table 1 in § 3175.110 is not sufficient to achieve the heating value uncertainty levels required in § 3175.31(b).
                (1) Timeframes for implementation. (i) For high-volume FMPs, the BLM may change the sampling frequency no sooner than 2 years after the FMP begins measuring gas or January 19, 2021, whichever is later; and
                (ii) For very-high-volume FMPs, the BLM may change the sampling frequency or require compliance with paragraph (b)(5) of this section no sooner than 1 year after the FMP begins measuring gas or January 17, 2020, whichever is later.
                (2) The BLM will calculate the new sampling frequency needed to achieve the heating value uncertainty levels required in § 3175.31(b). The BLM will base the sampling frequency calculation on the heating value variability. The BLM will notify the operator of the new sampling frequency.
                (3) The new sampling frequency will remain in effect until the heating value variability justifies a different frequency.
                (4) The new sampling frequency will not be more frequent than once every 2 weeks nor less frequent than once every 6 months.
                (5) For very-high-volume FMPs, the BLM may require the installation of a composite sampling system or on-line GC if the heating value uncertainty levels in § 3175.31(b) cannot be achieved through spot sampling. Composite sampling systems or on-line gas chromatographs that are installed and operated in accordance with this section comply with the uncertainty requirement of § 3175.31(b)(2).
                (c) The time between any two samples must not exceed the timeframes shown in Table 1 to this section.
                
                  ER17NO16.065
                
                (d) If a composite sampling system or an on-line GC is installed under § 3175.116 or § 3175.117, either on the operator's own initiative or in response to a BLM order for a very-high-volume FMP under paragraph (b)(5) of this section, it must be installed and operational no more than 30 days after the due date of the next sample.
                (e) The required sampling frequency for an FMP at which a composite sampling system or an on-line gas chromatograph is removed from service is prescribed in paragraph (a) of this section.
              
              
                § 3175.116
                Composite sampling methods.
                (a) Composite samplers must be flow-proportional.

                (b) Samples must be collected using a positive-displacement pump.
                
                (c) Sample cylinders must be sized to ensure the cylinder capacity is not exceeded within the normal collection frequency.
              
              
                § 3175.117
                On-line gas chromatographs.
                (a) On-line GCs must be installed, operated, and maintained under GPA 2166-05, Appendix D (incorporated by reference, see § 3175.30), and the manufacturer's specifications, instructions, and recommendations.
                (b) The GC must comply with the verification and calibration requirements of § 3175.118. The results of all verifications must be submitted to the AO upon request.
                (c) Upon request, the operator must submit to the AO the manufacturer's specifications and installation and operational recommendations.
              
              
                § 3175.118
                Gas chromatograph requirements.
                (a) All GCs must be installed, operated, and calibrated under GPA 2261-13 (incorporated by reference, see § 3175.30).
                (b) Samples must be analyzed until the un-normalized sum of the mole percent of all gases analyzed is between 97 and 103 percent.
                (c) A GC may not be used to analyze any sample from an FMP until the verification meets the standards of this paragraph (c).
                (1) GCs must be verified under GPA 2261-13, Section 6 (incorporated by reference, see § 3175.30), not less than once every 7 days.
                (2) All gases used for verification and calibration must meet the standards of GPA 2198-03, Sections 3 and 4 (incorporated by reference, see § 3175.30).
                (3) All new gases used for verification and calibration must be authenticated prior to verification or calibration under the standards of GPA 2198-03, Section 5 (incorporated by reference, see § 3175.30).
                (4) The gas used to calibrate a GC must be maintained under Section 6 of GPA 2198-03 (incorporated by reference, see § 3175.30).
                (5) If the composition of the gas used for verification as determined by the GC varies from the certified composition of the gas used for verification by more than the reproducibility values listed in GPA 2261-13, Section 10 (incorporated by reference, see § 3175.30), the GC must be calibrated under GPA 2261-13, Section 6 (incorporated by reference, see § 3175.30).
                (6) If the GC is calibrated, it must be re-verified under paragraph (c)(5) of this section.
                (d) The operator must retain documentation of the verifications for the period required under § 3170.6 of this part, and make it available to the BLM upon request. The documentation must include:
                (1) The components analyzed;
                (2) The response factor for each component;
                (3) The peak area for each component;
                (4) The mole percent of each component as determined by the GC;
                (5) The mole percent of each component in the gas used for verification;
                (6) The difference between the mole percents determined in paragraphs (d)(4) and (5) of this section, expressed in relative percent;
                (7) Evidence that the gas used for verification and calibration:
                (i) Meets the requirements of paragraph (c)(2) of this section, including a unique identification number of the calibration gas used, the name of the supplier of the calibration gas, and the certified list of the mole percent of each component in the calibration gas;
                (ii) Was authenticated under paragraph (c)(3) of this section prior to verification or calibration, including the fidelity plots; and
                (iii) Was maintained under paragraph (c)(4) of this section, including the fidelity plot made as part of the calibration run;
                (8) The chromatograms generated during the verification process;
                (9) The time and date the verification was performed; and
                (10) The name and affiliation of the person performing the verification.
                (e) Extended analyses must be taken in accordance with GPA 2286-14 (incorporated by reference, see § 3175.30) or other method approved by the BLM.
              
              
                § 3175.119
                Components to analyze.

                (a) The gas must be analyzed for the following components:
                
                (1) Methane;
                (2) Ethane;
                (3) Propane;
                (4) Iso Butane;
                (5) Normal Butane;
                (6) Pentanes;
                (7) Hexanes + (C6+);
                (8) Carbon dioxide; and
                (9) Nitrogen.
                (b) When the concentration of C6+ exceeds 0.5 mole percent, the following gas components must also be analyzed:
                (1) Hexanes;
                (2) Heptanes;
                (3) Octanes; and
                (4) Nonanes +.

                (c) In lieu of testing each sample for the components required under paragraph (b) of this section, the operator may periodically test for these components and adjust the assumed C6+ composition to remove bias in the heating value (see § 3175.126(a)(3)). The C6+ composition must be applied to the mole percent of C6+ analyses until the next analysis is done under paragraph (b) of this section. The minimum analysis frequency for the components listed in paragraph (b) of this section is as follows:
                (1) For high-volume FMPs, once per year; and
                (2) For very-high-volume FMPs, once every 6 months.
              
              
                § 3175.120
                Gas analysis report requirements.
                (a) The gas analysis report must contain the following information:
                (1) The information required in § 3170.7(g) of this part;
                (2) The date and time that the sample for spot samples was taken or, for composite samples, the date the cylinder was installed and the date the cylinder was removed;
                (3) The date and time of the analysis;
                (4) For spot samples, the effective date, if other than the date of sampling;
                (5) For composite samples, the effective start and end date;
                (6) The name of the laboratory where the analysis was performed;
                (7) The device used for analysis (i.e., GC, calorimeter, or mass spectrometer);
                (8) The make and model of analyzer;
                (9) The date of last calibration or verification of the analyzer;
                (10) The flowing temperature at the time of sampling;
                (11) The flowing pressure at the time of sampling, including units of measure (psia or psig);
                (12) The flow rate at the time of sampling;
                (13) The ambient air temperature at the time of sampling;
                (14) Whether or not heat trace or any other method of heating was used;
                (15) The type of sample (i.e., spot-cylinder, spot-portable GC, composite);
                (16) The sampling method if spot-cylinder (e.g., fill and empty, helium pop);
                (17) A list of the components of the gas tested;
                (18) The un-normalized mole percents of the components tested, including a summation of those mole percents;
                (19) The normalized mole percent of each component tested, including a summation of those mole percents;
                (20) The ideal heating value (Btu/scf);
                (21) The real heating value (Btu/scf), dry basis;
                (22) The hexane+ split, if applicable;
                (23) The pressure base and temperature base;
                (24) The relative density; and
                (25) The name of the company obtaining the gas sample.
                (b) Components that are listed on the analysis report, but not tested, must be annotated as such.
                (c) The heating value and relative density must be calculated under API 14.5 (incorporated by reference, see § 3175.30).
                (d) The base supercompressibility must be calculated under AGA Report No. 8 (incorporated by reference, see § 3175.30).
                (e) The operator must submit all gas analysis reports to the BLM within 15 days of the due date for the sample as specified in § 3175.115.

                (f) Unless a variance is granted, the operator must submit all gas analysis reports and other required related information electronically through the GARVS. The BLM will grant a variance to the electronic-submission requirement only in cases where the operator demonstrates that it is a small business, as defined by the U.S. Small Business Administration, and does not have access to the Internet.
              
              
                § 3175.121
                Effective date of a spot or composite gas sample.
                (a) Unless otherwise specified on the gas analysis report, the effective date of a spot sample is the date on which the sample was taken.
                (b) The effective date of a spot gas sample may be no later than the first day of the production month following the operator's receipt of the laboratory analysis of the sample.
                (c) Unless otherwise specified on the gas analysis report, the effective date of a composite sample is the first of the month in which the sample was removed.
                (d) The provisions of this section apply only to OGORs, QTRs, and gas sample reports generated after January 17, 2017.
              
              
                § 3175.125
                Calculation of heating value and volume
                (a) The heating value of the gas sampled must be calculated as follows:
                (1) Gross heating value is defined by API 14.5, Subsection 3.7 (incorporated by reference, see § 3175.30) and must be calculated under API 14.5, Subsection 7.1 (incorporated by reference, see § 3175.30); and
                (2) Real heating value must be calculated by dividing the gross heating value of the gas calculated under paragraph (a)(1) of this section by the compressibility factor of the gas at 14.73 psia and 60 °F.
                (b) Average heating value determination. (1) If a lease, unit PA, or CA has more than one FMP, the average heating value for the lease, unit PA, or CA for a reporting month must be the volume-weighted average of heating values, calculated as follows:
                
                  ER17NO16.066
                
                (2) If the effective date of a heating value for an FMP is other than the first day of the reporting month, the average heating value of the FMP must be the volume-weighted average of heating values, determined as follows:
                
                  ER17NO16.067
                
                
                  Where:
                  
                  HVi = the heating value for FMPi, in Btu/scf
                  HVi,j = the heating value for FMPi, for partial month j, in Btu/scf
                  Vi,j = the volume measured by FMPi, for partial month j, in Btu/scf
                  Subscript i represents each FMP for the lease, unit PA, or CA

                  Subscript j represents a partial month for which heating value HVi,j is effective
                  
                  m = the number of different heating values in a reporting month for an FMP
                
                
                (c) The volume must be determined under § 3175.94 (mechanical recorders) or § 3175.103(c) (EGM systems).
              
              
                § 3175.126
                Reporting of heating value and volume.
                (a) The gross heating value and real heating value, or average gross heating value and average real heating value, as applicable, derived from all samples and analyses must be reported on the OGOR in units of Btu/scf under the following conditions:
                (1) Containing no water vapor (“dry”), unless the water vapor content has been determined through actual on-site measurement and reported on the gas analysis report. The heating value may not be reported on the basis of an assumed water-vapor content. Acceptable methods of measuring water vapor are:
                (i) Chilled mirror;
                (ii) Laser detectors; and
                (iii) Other methods approved by the BLM;
                (2) Adjusted to a pressure of 14.73 psia and a temperature of 60 °F; and
                (3) For samples analyzed under § 3175.119(a), and notwithstanding any provision of a contract between the operator and a purchaser or transporter, the composition of hexane+ is deemed to be:
                (i) 60 percent n-hexane, 30 percent n-heptane, and 10 percent n-octane; or
                (ii) The composition determined under § 3175.119(c).
                (b) The volume for royalty purposes must be reported on the OGOR in units of Mcf as follows:
                (1) The volume must not be adjusted for water-vapor content or any other factors that are not included in the calculations required in § 3175.94 or § 3175.103; and
                (2) The volume must match the monthly volume(s) shown in the unedited QTR(s) or integration statement(s) unless edits to the data are documented under paragraph (c) of this section.
                (c) Edits and adjustments to reported volume or heating value. (1) If for any reason there are measurement errors stemming from an equipment malfunction that results in discrepancies to the calculated volume or heating value of the gas, the volume or heating value reported during the period in which the volume or heating value error persisted must be estimated.
                (2) All edits made to the data before the submission of the OGOR must be documented and include verifiable justifications for the edits made. This documentation must be maintained under § 3170.7 of this part and must be submitted to the BLM upon request.
                (3) All values on daily and hourly QTRs that have been changed or edited must be clearly identified and must be cross referenced to the justification required in paragraph (c)(2) of this section.
                (4) The volumes reported on the OGOR must be corrected beginning with the date that the inaccuracy occurred. If that date is unknown, the volumes must be corrected beginning with the production month that includes the date that is half way between the date of the previous verification and the most recent verification date.
              
              
                § 3175.130
                Transducer testing protocol.
                The BLM will approve a particular make, model, and range of differential-pressure, static-pressure, or temperature transducer for use in an EGM system only if the testing performed on the transducer met all of the standards and requirements stated in §§ 3175.131 through 3175.135.
              
              
                § 3175.131
                General requirements for transducer testing.
                (a) All testing must be performed by a qualified test facility.
                (b) Number and selection of transducers tested. (1) A minimum of five transducers of the same make, model, and URL, selected at random from the stock used to supply normal field operations, must be type-tested.
                (2) The serial number of each transducer selected must be documented. The date, location, and batch identifier, if applicable, of manufacture must be ascertainable from the serial number.

                (3) For the purpose of this section, the term “model” refers to the base model number on which the BLM determines the transducer performance. For example: A manufacturer makes a transmitter with a model number 1234-XYZ, where “1234” identifies the transmitter cell, “X” identifies the output type, “Y” identifies the mounting type, and “Z” identifies where the static pressure is taken. The testing under this section would only be required on the base model number (“1234”), assuming that “X”, “Y”, or “Z” does not affect the performance of the transmitter.
                (4) For multi-variable transducers, each cell URL must be tested only once under this section. For example: A manufacturer of a transducer measuring both differential and static pressure makes a model with available differential-pressure URLs of 100 inches, 500 inches, and 1,000 inches, and static-pressure URLs of 250 psia, 1,000 psia, and 2,500 psia. Although there are nine possible combinations of differential-pressure and static-pressure URLs, only six tests are required to cover each cell URL.
                (c) Test conditions—general. The electrical supply must meet the following minimum tolerances:
                (1) Rated voltage: ±1 percent uncertainty;
                (2) Rated frequency: ±1 percent uncertainty;
                (3) Alternating current harmonic distortion: Less than 5 percent; and
                (4) Direct current ripple: Less than 0.10 percent uncertainty.
                (d) The input and output (if the output is analog) of each transducer must be measured with equipment that has a published reference uncertainty less than or equal to 25 percent of the published reference uncertainty of the transducer under test across the measurement range common to both the transducer under test and the test instrument. Reference uncertainty for both the test instrument and the transducer under test must be expressed in the units the transducer measures to determine acceptable uncertainty. For example, if the transducer under test has a published reference uncertainty of ±0.05 percent of span, and a span of 0 to 500 psia, then this transducer has a reference accuracy of ±0.25 psia (0.05 percent of 500 psia). To meet the requirements of this paragraph (d), the test instrument in this example must have an uncertainty of ±0.0625 psia or less (25 percent of ±0.25 psia).
                (e) If the manufacturer's performance specifications for the transducer under test include corrections made by an external device (such as linearization), then the external device must be tested along with the transducer and be connected to the transducer in the same way as in normal field operations.
                (f) If the manufacturer specifies the extent to which the measurement range of the transducer under test may be adjusted downward (i.e., spanned down), then each test required in §§ 3175.132 and 3175.133 must be carried out at least at both the URL and the minimum upper calibrated limit specified by the manufacturer. For upper calibrated limits between the maximum and the minimum span that are not tested, the BLM will use the greater of the uncertainties measured at the maximum and minimum spans in determining compliance with the requirements of § 3175.31(a).
                (g) After initial calibration, no calibration adjustments to the transducer may be made until all required tests in §§ 3175.132 and 3175.133 are completed.
                (h) For all of the testing required in §§ 3175.132 and 3175.133, the term “tested for accuracy” means a comparison between the output of the transducer under test and the test equipment taken as follows:
                (1) The following values must be tested in the order shown, expressed as a percent of the transducer span:
                (i) (Ascending values) 0, 10, 20, 30, 40, 50, 60, 70, 80, 90, and 100; and
                (ii) (Descending values) 100, 90, 80, 70, 60, 50, 40, 30, 20, 10, and 0.
                (2) If the device under test is an absolute-pressure transducer, the “0” values listed in paragraphs (h)(1)(i) and (ii) of this section must be replaced with “atmospheric pressure at the test facility;”
                (3) Input approaching each required test point must be applied asymptotically without overshooting the test point;

                (4) The comparison of the transducer and the test equipment measurements must be recorded at each required point; and
                
                (5) For static-pressure transducers, the following test point must be included for all tests:
                (i) For gauge-pressure transducers, a gauge pressure of −5 psig; and
                (ii) For absolute-pressure transducers, an absolute pressure of 5 psia.
              
              
                § 3175.132
                Testing of reference accuracy.
                (a) The following reference test conditions must be maintained for the duration of the testing:
                (1) Ambient air temperature must be between 59 °F and 77 °F and must not vary over the duration of the test by more than ±2 °F;
                (2) Relative humidity must be between 45 percent and 75 percent and must not vary over the duration of the test by more than ±5 percent;
                (3) Atmospheric pressure must be between 12.46 psi and 15.36 psi and must not vary over the duration of the test by more than ±0.2 psi;
                (4) The transducer must be isolated from any externally induced vibrations;
                (5) The transducer must be mounted according to the manufacturer's specifications in the same manner as it would be mounted in normal field operations;
                (6) The transducer must be isolated from any external electromagnetic fields; and
                (7) For reference accuracy testing of differential-pressure transducers, the downstream side of the transducer must be vented to the atmosphere.
                (b) Before reference testing begins, the following pre-conditioning steps must be followed:
                (1) After power is applied to the transducer, it must be allowed to stabilize for at least 30 minutes before applying any input pressure or temperature;
                (2) The transducer must be exercised by applying three full-range traverses in each direction; and
                (3) The transducer must be calibrated according to manufacturer specifications if a calibration is required or recommended by the manufacturer.
                (c) Immediately following preconditioning, the transducer must be tested at least three times for accuracy under § 3175.131(h). The results of these tests must be used to determine the transducer's reference accuracy under § 3175.135.
              
              
                § 3175.133
                Testing of influence effects.
                (a) General requirements. (1) Reference conditions (see § 3175.132), with the exception of the influence effect being tested under this section, must be maintained for the duration of these tests.
                (2) After completing the required tests for each influence effect under this section, the transducer under test must be returned to reference conditions and tested for accuracy under § 3175.132.
                (b) Ambient temperature. (1) The transducer's accuracy must be tested at the following temperatures ( °F): +68, +104, +140, + 68, 0, −4, −40, +68.
                (2) The ambient temperature must be held to ±4 °F from each required temperature during the accuracy test at each point.
                (3) The rate of temperature change between tests must not exceed 2 °F per minute.
                (4) The transducer must be allowed to stabilize at each test temperature for at least 1 hour.
                (5) For each required temperature test point listed in this paragraph, the transducer must be tested for accuracy under § 3175.131(h).
                (c) Static-pressure effects (differential-pressure transducers only). (1) For single-variable transducers, the following pressures must be applied equally to both sides of the transducer, expressed in percent of maximum rated working pressure: 0, 50, 100, 75, 25, 0.
                (2) For multivariable transducers, the following pressures must be applied equally to both sides of the transducer, expressed in percent of the URL of the static-pressure transducer: 0, 50, 100, 75, 25, 0.
                (3) For each point required in paragraphs (c)(1) and (2) of this section, the transducer must be tested for accuracy under § 3175.131(h).
                (d) Mounting position effects. The transducer must be tested for accuracy at four different orientations under § 3175.131(h) as follows:

                (1) At an angle of −10° from a vertical plane;
                
                (2) At an angle of +10° from a vertical plane;
                (3) At an angle of −10° from a vertical plane perpendicular to the vertical plane required in paragraphs (d)(1) and (2) of this section; and
                (4) At an angle of +10° from a vertical plane perpendicular to the vertical plane required in paragraphs (d)(1) and (2) of this section.
                (e) Over-range effects. (1) A pressure of 150 percent of the URL, or to the maximum rated working pressure of the transducer, whichever is less, must be applied for at least 1 minute.
                (2) After removing the applied pressure, the transducer must be tested for accuracy under § 3175.131(h).
                (3) No more than 5 minutes must be allowed between performing the procedures described in paragraphs (e)(1) and (2) of this section.
                (f) Vibration effects. (1) An initial resonance test must be conducted by applying the following test vibrations to the transducer along each of the three major axes of the transducer while measuring the output of the transducer with no pressure applied:
                (i) The amplitude of the applied test frequency must be at least 0.35mm below 60 Hertz (Hz) and 49 meter per second squared (m/s2) above 60 Hz; and
                (ii) The applied frequency must be swept from 10 Hz to 2,000 Hz at a rate not greater than 0.5 octaves per minute.
                (2) After the initial resonance search, an endurance conditioning test must be conducted as follows:
                (i) Twenty frequency sweeps from 10 Hz to 2,000 Hz to 10 Hz must be applied to the transducer at a rate of 1 octave per minute, repeated for each of the 3 major axes; and
                (ii) The measurement of the transducer's output during this test is unnecessary.
                (3) A final resonance test must be conducted under paragraph (f)(1) of this section.
              
              
                § 3175.134
                Transducer test reporting.
                (a) Each test required by §§ 3175.131 through 3175.133 must be fully documented by the test facility performing the tests. The report must indicate the results for each required test and include all data points recorded.

                (b) The report must be submitted to the PMT. If the PMT determines that all testing was completed as required by §§ 3175.131 through 3175.133, it will make a recommendation that the BLM approve the transducer make, model, and range, along with the reference uncertainty, influence effects, and any operating restrictions, and posts them to the BLM's website at www.blm.gov as an approved device.
              
              
                § 3175.135
                Uncertainty determination.
                (a) Reference uncertainty calculations for each transducer of a given make, model, URL, and turndown must be determined as follows (the result for each transducer is denoted by the subscript i):
                (1) Maximum error (E
                  i). The maximum error for each transducer is the maximum difference between any input value from the test device and the corresponding output from the transducer under test for any required test point, and must be expressed in percent of transducer span.
                (2) Hysteresis (H
                  i). The testing required in § 3175.132 requires at least three pairs of tests using both ascending test points (low to high) and descending test points (high to low) of the same value. Hysteresis is the maximum difference between the ascending value and the descending value for any single input test value of a test pair. Hysteresis must be expressed in percent of span.
                (3) Repeatability (R
                  i). The testing required under § 3175.132 requires at least three pairs of tests using both ascending test points (low to high) and descending test points (high to low) of the same value. Repeatability is the maximum difference between the value of any of the three ascending test points for a given input value or of the three descending test points for a given value. Repeatability must be expressed in percent of span.
                (b) Reference uncertainty of a transducer. The reference uncertainty of each transducer of a given make, model, URL, and turndown (Ur,i) must be determined as follows:
                
                  
                  ER17NO16.068
                
                Where Ei, Hi, and Ri, are described in paragraph (a) of this section. Reference uncertainty is expressed in percent of span.

                (c) Reference uncertainty for the make, model, URL, and turndown of a transducer (Ur) must be determined as follows:
                
                
                  U
                  r = s × t
                  dist
                
                
                
                  Where:
                  
                  
                    s = the standard deviation of the reference uncertainties determined for each transducer (Ur,i)
                  tdist = the “t-distribution” constant as a function of degrees of freedom (n-1) and at a 95 percent confidence level, where n = the number of transducers of a specific make, model, URL, and turndown tested (minimum of 5)
                
                
                (d) Influence effects. The uncertainty from each influence effect required to be tested under § 3175.133 must be determined as follows:
                (1) Zero-based errors of each transducer. Zero-based errors from each influence test must be determined as follows:
                
                  ER17NO16.069
                
                
                  Where:
                  
                  subscript i represents the results for each transducer tested of a given make, model, URL, and turndown
                  subscript n represents the results for each influence effect test required under § 3175.133
                  Ezero,n,i = Zero-based error for influence effect n, for transducer i, in percent of span per increment of influence effect
                  Mn = the magnitude of influence effect n (e.g., 1,000 psi for static-pressure effects, 50 °F for ambient temperature effects)
                  
                  And:
                  
                  
                    D
                    Z
                    n,i = Z
                    n,i−Z
                    ref ,i
                  
                  
                  Where:
                  
                  Zn,i = the average output from transducer i with zero input from the test device, during the testing of influence effect n
                  Zref,i = the average output from transducer i with zero input from the test device, during reference testing.
                
                
                (2) Span-based errors of each transducer. Span-based errors from each influence effect must be determined as follows:
                
                  ER17NO16.070
                
                
                  Where:
                  
                  Espan,n,i = Span-based error for influence effect n, for transducer i, in percent of reading per increment of influence effect
                  Sn,i = the average output from transducer i, with full span applied from the test device, during the testing for influence effect n.
                
                

                (3) Zero- and span-based errors due to influence effects for a make, model, URL, and turndown of a transducer must be determined as follows:
                
                
                  E
                  z,n = s
                  z,n × t
                  dist
                
                
                
                  E
                  s,n = s
                  s,n × t
                  dist
                
                
                
                  Where:
                  
                  Ez,n = the zero-based error for a make, model, URL, and turndown of transducer, for influence effect n, in percent of span per unit of magnitude for the influence effect
                  
                  Es,n = the span-based error for a make, model, URL, and turndown of transducer, for influence effect n, in percent of reading per unit of magnitude for the influence effect
                  
                    s
                    z,n = the standard deviation of the zero-based differences from the influence effect tests under § 3175.133 and the reference uncertainty tests, in percent
                  
                    s
                    s,n = the standard deviation of the span-based differences from the influence effect tests under § 3175.133 and the reference uncertainty tests, in percent
                  tdist = the “t-distribution” constant as a function of degrees of freedom (n-1) and at a 95 percent confidence level, where n = the number of transducers of a specific make, model, URL, and turndown tested (minimum of 5).
                
              
              
                § 3175.140
                Flow-computer software testing.
                The BLM will approve a particular version of flow-computer software for use in a specific make and model of flow computer only if the testing performed on the software meets all of the standards and requirements in §§ 3175.141 through 3175.144. Type-testing is required for each software version that affects the calculation of flow rate, volume, heating value, live input variable averaging, flow time, or the integral value. Software updates or changes that do not affect these items do not require BLM approval.
              
              
                § 3175.141
                General requirements for flow-computer software testing.
                (a) Test facility. All testing must be performed by a qualified test facility not affiliated with the flow-computer manufacturer.
                (b) Selection of flow-computer software to be tested. (1) Each software version tested must be identical to the software version installed at FMPs for normal field operations.
                (2) Each software version must have a unique identifier.
                (c) Testing method. Input variables may be either:
                (1) Applied directly to the hardware registers; or
                (2) Applied physically to a transducer. If input variables are applied physically to a transducer, the values received by the hardware registers from the transducer must be recorded.
                (d) Pass-fail criteria. (1) For each test listed in §§ 3175.142 and 3175.143, the value(s) required to be calculated by the software version under test must be compared to the value(s) calculated by BLM-approved reference software, using the same digital input for both.

                (2) The software under test may be used at an FMP only if the difference between all values calculated by the software version under test and the reference software is less than 50 parts per million (0.005 percent) and the results of the tests required in §§ 3175.142 and 3175.143 are satisfactory to the PMT. If the test results are satisfactory, the BLM will identify the software version tested as acceptable for use on its website at www.blm.gov.
              
              
                § 3175.142
                Required static tests.
                (a) Instantaneous flow rate. The instantaneous flow rates must meet the criteria in § 3175.141(d) for each test identified in Table 1 to this section, using the gas compositions identified in Table 2 to this section, as prescribed in Table 1 to this section.
                
                  
                  ER17NO16.071
                
                
                  
                  ER17NO16.072
                
                (b) Sums and averages. (1) Fixed input values from test 2 in Table 1 to this section must be applied for a period of at least 24 hours.
                (2) At the conclusion of the 24-hour period, the following hourly and daily values must meet the criteria in § 3175.141(d):
                (i) Volume;
                (ii) Integral value;
                (iii) Flow time;
                (iv) Average differential pressure;
                (v) Average static pressure; and
                (vi) Average flowing temperature.
                (c) Other tests. The following additional tests must be performed on the flow-computer software:
                (1) Each parameter of the configuration log must be changed to ensure the event log properly records the changes according to the variables listed in § 3175.104(c); and
                (2) Inputs simulating a 15 percent and 150 percent over-range of the differential and static-pressure transducer's calibrated span must be entered to verify that the over-range condition triggers an alarm or an entry in the event log.
              
              
                § 3175.143
                Required dynamic tests.
                (a) Square wave test. The pressures and temperatures must be applied to the software revision under test for at least 60 minutes as follows:
                (1) Differential pressure. The differential pressure must be cycled from a low value, below the no-flow cutoff, to a high value of approximately 80 percent of the upper calibrated limit of the differential-pressure transducer. The cycle must approximate a square wave pattern with a period of 60 seconds, and the maximum and minimum values must be the same for each cycle;
                (2) Static pressure. The static pressure must be cycled between approximately 20 percent and approximately 80 percent of the upper calibrated limit of the static-pressure transducer in a square wave pattern identical to the cycling pattern used for the differential pressure. The maximum and minimum values must be the same for each cycle;
                (3) Temperature. The temperature must be cycled between approximately 20 °F and approximately 100 °F in a square wave pattern identical to the cycling pattern used for the differential pressure. The maximum and minimum values must be the same for each cycle; and
                (4) At the conclusion of the 1-hour period, the following hourly values must meet the criteria in § 3175.141(d):
                (i) Volume;
                (ii) Integral value;
                (iii) Flow time;
                (iv) Average differential pressure;
                (v) Average static pressure; and
                (vi) Average flowing temperature.
                (b) Sawtooth test. The pressures and temperatures must be applied to the software revision under test for 24 hours as follows:
                (1) Differential pressure. The differential pressure must be cycled from a low value, below the no-flow cutoff, to a high value of approximately 80 percent of the maximum value of differential pressure for which the flow computer is designed. The cycle must approximate a linear sawtooth pattern between the low value and the high value and there must be 3 to 10 cycles per hour. The no-flow period between cycles must last approximately 10 percent of the cycle period;
                (2) Static pressure. The static pressure must be cycled between approximately 20 percent and approximately 80 percent of the maximum value of static pressure for which the flow computer is designed. The cycle must approximate a linear sawtooth pattern between the low value and the high value and there must be 3 to 10 cycles per hour;
                (3) Temperature. The temperature must be cycled between approximately 20 °F and approximately 100 °F. The cycle should approximate a linear sawtooth pattern between the low value and the high value and there must be 3 to 10 cycles per hour; and
                (4) At the conclusion of the 24-hour period, the following hourly and daily values must meet the criteria in § 3175.141(d):
                (i) Volume;
                (ii) Integral value;
                (iii) Flow time;
                (iv) Average differential pressure;
                (v) Average static pressure; and
                (vi) Average flowing temperature.
                (c) Random test. The pressures and temperatures must be applied to the software revision under test for 24 hours as follows:
                (1) Differential pressure. Differential-pressure random values must range from a low value, below the no-flow cutoff, to a high value of approximately 80 percent of the upper calibrated limit of the differential-pressure transducer. The no-flow period between cycles must last for approximately 10 percent of the test period;
                (2) Static pressure. Static-pressure random values must range from a low value of approximately 20 percent of the upper calibrated limit of the static-pressure transducer, to a high value of approximately 80 percent of the upper calibrated limit of the static-pressure transducer;
                (3) Temperature. Temperature random values must range from approximately 20 °F to approximately 100 °F; and
                (4) At the conclusion of the 24-hour period, the following hourly values must meet the criteria in § 3175.141(d):
                (i) Volume;
                (ii) Integral value;
                (iii) Flow time;
                (iv) Average differential pressure;
                (v) Average static pressure; and
                (vi) Average flowing temperature.
                (d) Long-term volume accumulation test. (1) Fixed inputs of differential pressure, static pressure, and temperature must be applied to the software version under test to simulate a flow rate greater than 500,000 Mcf/day for a period of at least 7 days.
                
                (2) At the end of the 7-day test period, the accumulated volume must meet the criteria in § 3175.141(d).
              
              
                § 3175.144
                Flow-computer software test reporting.
                (a) The test facility performing the tests must fully document each test required by §§ 3175.141 through 3175.143. The report must indicate the results for each required test and include all data points recorded.

                (b) The report must be submitted to the AO by the operator or the manufacturer. If the PMT determines all testing was completed as required by this section, it will make a recommendation that the BLM approve the software version and post it on the BLM's website at www.blm.gov as approved software.
              
              
                § 3175.150
                Immediate assessments.
                (a) Certain instances of noncompliance warrant the imposition of immediate assessments upon discovery. Imposition of any of these assessments does not preclude other appropriate enforcement actions.
                (b) The BLM will issue the assessments for the violations listed as follows:
                
                  ER17NO16.073
                
              
              
                
                Pt. 3170, Subpt. 3175, App. A
                Appendix A to Subpart 3175 of Part 3170—Table of Atmospheric Pressures
                
                  ER17NO16.074
                
                
                  
                  ER17NO16.075
                
              
            
            
              Subpart 3178—Royalty-Free Use of Lease Production
              
                Source:
                81 FR 83078, Nov. 18, 2016, unless otherwise noted.
              
              
                § 3178.1
                Purpose.
                The purpose of this subpart is to address the circumstances under which oil or gas produced from Federal and Indian leases may be used royalty-free in operations on the lease, unit, or communitized area. This subpart supersedes those portions of Notice to Lessees and Operators of Onshore Federal and Indian Oil and Gas Leases, Royalty or Compensation for Oil or Gas Lost (NTL-4A), pertaining to oil or gas used for beneficial purposes.
              
              
                § 3178.2
                Scope.
                (a) This subpart applies to:
                (1) All onshore Federal and Indian (other than Osage Tribe) oil and gas leases, units, and communitized areas, except as otherwise provided in this subpart;
                (2) Indian Mineral Development Act (IMDA) oil and gas agreements, unless specifically excluded in the agreement or unless the relevant provisions of this subpart are inconsistent with the agreement;

                (3) Leases and other business agreements and contracts for the development of tribal energy resources under a Tribal Energy Resource Agreement entered into with the Secretary, unless specifically excluded in the lease, other business agreement, or Tribal Energy Resource Agreement;
                
                (4) Committed State or private tracts in a federally approved unit or communitization agreement defined by or established under 43 CFR subpart 3105 or 43 CFR part 3180; and
                (5) All onshore wells, and production equipment located on a Federal or Indian lease or a federally approved unit or communitized area, and compressors located on a Federal or Indian lease or a federally approved unit or communitized area and which compress production from the same Federal or Indian lease or federally approved unit or communitized area.
                (b) For purposes of this subpart, the term “lease” also includes IMDA agreements.
              
              
                § 3178.3
                Production on which royalty is not due.
                (a) To the extent specified in §§ 3178.4 and 3178.5, royalty is not due on:
                (1) Oil or gas that is produced from a lease or communitized area and used for operations and production purposes (including placing oil or gas in marketable condition) on the same lease or communitized area without being removed from the lease or communitized area; or
                (2) Oil or gas that is produced from a unit PA and used for operations and production purposes (including placing oil or gas in marketable condition) on the unit, for the same unit PA, without being removed from the unit.
                (b) For the uses described in § 3178.5, the operator must obtain prior written BLM approval for the volumes used for operational and production purposes to be royalty free.
              
              
                § 3178.4
                Uses of oil or gas on a lease, unit, or communitized area that do not require prior written BLM approval for royalty-free treatment of volumes used.
                (a) Oil or gas produced from a lease, unit, or communitized area may be used royalty-free for operations and production purposes on the lease, unit, or communitized area without prior written BLM approval in the following circumstances:
                (1) Use of fuel to generate power or operate combined heat and power;
                (2) Use of fuel to power equipment, including artificial lift equipment, equipment used for enhanced recovery, drilling rigs, and completion and workover equipment;
                (3) Use of gas to actuate pneumatic controllers or operate pneumatic pumps at production facilities;
                (4) Use of fuel to heat, separate, or dehydrate production;
                (5) Use of gas as a pilot fuel or as assist gas for a flare, combustor, thermal oxidizer, or other control device;
                (6) Use of fuel to compress or treat gas to place it in marketable condition;

                (7) Use of oil to clean the well and improve production, e.g., hot oil treatments. The operator must document the removal of the oil from the tank or pipeline under Onshore Oil and Gas Order No. 3 (Site Security), or any successor regulation;
                (8) Use of oil as a circulating medium in drilling operations, if the use is part of an approved Drilling Plan under Onshore Oil and Gas Order No. 1;
                (9) Injection of gas for the purpose of conserving gas or increasing the recovery of oil or gas, if the BLM has approved the injection under applicable regulations in parts 3100, 3160, or 3180 of this title; and
                (10) Injection of gas that is cycled in a contained gas-lift system.
                (b) The volume to be treated as royalty free must not exceed the amount of fuel reasonably necessary to perform the operational function, using equipment of appropriate capacity.
              
              
                § 3178.5
                Uses of oil or gas on a lease, unit, or communitized area that require prior written BLM approval for royalty-free treatment of volumes used.
                (a) Oil or gas produced from a lease, unit, or communitized area may also be used royalty-free for the following operations and production purposes on the lease, unit, or communitized area, but prior written BLM approval is required to ensure that production accountability is maintained:
                (1) Use of oil or gas that the operator removes from the pipeline at a location downstream of the Facility Measurement Point (FMP);

                (2) Use of gas that has been removed from the lease, unit PA, or communitized area for treatment or processing because of particular physical characteristics of the gas that require the gas to be treated or processed prior to use, where the gas is returned to, and used on, the lease, unit PA, or communitized area from which it was produced; and
                (3) Any other types of use of produced oil or gas for operations and production purposes, which are not identified in § 3178.4.
                (b)(1) The operator must obtain BLM approval to conduct activities under paragraph (a) of this section by submitting a Form 3160-5, Sundry Notices and Reports on Wells (Sundry Notice) containing the information required under § 3178.9. If the BLM disapproves a request for royalty-free treatment for volumes used under this section, the operator must pay royalties on such volumes. If the BLM approves a request for royalty-free treatment for volumes used under this section, such approval will be deemed effective from the date the request was filed.
                (2) With respect to uses under paragraph (a)(1) of this section, the operator must measure the volume of oil or gas used in accordance with Onshore Oil and Gas Orders No. 4 (oil) and 5 (gas) as applicable, or other successor regulations.
                (3) With respect to removals under paragraph (a)(2) of this section, the operator must measure any gas returned to the lease, unit, or communitized area under such an approval in accordance with Onshore Oil and Gas Order No. 5 or other successor regulations.
              
              
                § 3178.6
                Uses of oil or gas moved off the lease, unit, or communitized area that do not require prior written approval for royalty-free treatment of volumes used.
                Oil or gas used after being moved off the lease, unit, or communitized area may be treated as royalty free without prior written BLM approval only if the use meets the criteria under § 3178.4 and when:
                (a) The oil or gas is transported from one area of the lease, unit, or communitized area to another area of the same lease, unit, or communitized area where it is used, and no oil or gas is added to or removed from the pipeline while crossing lands that are not part of the lease, unit, or communitized area; or
                (b) A well is directionally drilled, the wellhead is not located on the producing lease, unit, or communitized area, and oil or gas is used on the same well pad for operations and production purposes for that well.
              
              
                § 3178.7
                Uses of oil or gas moved off the lease, unit, or communitized area that require prior written approval for royalty-free treatment of volumes used.
                (a) Except as provided in § 3178.6(b) and paragraph (b) of this section, royalty is owed on all oil or gas used in operations conducted off the lease, unit, or communitized area.
                (b) The BLM may grant prior written approval to treat oil or gas used in operations conducted off the lease, unit, or communitized area as royalty free (referred to as off-lease royalty-free use) if the use is among those listed in § 3178.4(a) and § 3178.5(a) and if:
                (1) The equipment or facility in which the operation is conducted is located off the lease, unit, or communitized area for engineering, economic, resource protection, or physical accessibility reasons; and
                (2) The operations are conducted upstream of the FMP.
                (c) The operator must obtain BLM approval under paragraph (b) of this section by submitting a Sundry Notice containing the information required under § 3178.9. If the BLM disapproves a request for royalty-free treatment for volumes used under this section, the operator must pay royalties on such volumes. If the BLM approves a request for royalty-free treatment for volumes used under this section, such approval will be deemed effective from the date the request was filed.
                (d) Approval of measurement or commingling off the lease, unit, or communitized area under other regulations does not constitute approval of off-lease royalty-free use. The operator or lessee must expressly request, and submit its justification for, approval of off-lease royalty-free use.

                (e) If equipment or a facility located on a particular lease, unit, or communitized area treats oil or gas produced from properties that are not unitized or communitized with the property on which the equipment or facility is located, in addition to treating oil or gas produced from the lease, unit, or communitized area on which the equipment or facility is located, the operator may report as royalty free only that portion of the oil or gas used as fuel that is properly allocable to the share of production contributed by the lease, unit, or communitized area on which the equipment is located, unless otherwise authorized by the BLM under this section.
              
              
                § 3178.8
                Measurement or estimation of volumes of oil or gas that are used royalty-free.
                (a) The operator must measure or estimate the volumes of royalty-free gas used in operations upstream of the FMP.
                (b) The operator must measure the volume of gas that is removed from the product stream downstream of the FMP and used royalty-free pursuant to sections 3178.4 through 3178.7.
                (c) The operator must measure the volume of oil that is used royalty-free pursuant to sections 3178.4 through 3178.7. The operator must also document removal of such oil from the tank or pipeline.
                (d) If the operator removes oil or gas downstream of the FMP and that oil or gas is used royalty-free pursuant to sections 3178.4 through 3178.7, the operator must apply for an FMP under section 3173.12 to measure the oil or gas that is removed for use.
                (e) When estimating gas volumes, the operator must use the best available information to make a reasonable estimate.
                (f) Each of the volumes required to be measured or estimated, as applicable, under this subpart, must be reported by the operator following applicable ONRR reporting requirements.
              
              
                § 3178.9
                Requesting approval of royalty-free treatment when approval is required.
                To request written approval of royalty-free use when required under § 3178.5 or § 3178.7, the operator must submit a Sundry Notice that includes the following information:
                (a) A complete description of the operation to be conducted, including the location of all facilities and equipment involved in the operation and the location of the FMP;
                (b) The volume of oil or gas that the operator expects will be used in the operation, and the method of measuring or estimating that volume;

                (c) If the volume of gas expected to be used will be estimated, the basis for the estimate (e.g., equipment manufacturer's published consumption or usage rates); and

                (d) The proposed disposition of the oil or gas used (e.g., whether gas used would be consumed as fuel, vented through use of a gas-activated pneumatic controller, returned to the reservoir, or used in some other way).
              
              
                § 3178.10
                Facility and equipment ownership.
                The operator is not required to own or lease the equipment or facility that uses oil or gas royalty free. The operator is responsible for obtaining all authorizations, measuring production, reporting production, and all other applicable requirements.
              
            
            
              Subpart 3179—Waste Prevention and Resource Conservation
              
                Source:
                83 FR 49211, Sept. 28, 2018, unless otherwise noted.
              
              
                §  3179.1
                Purpose.
                The purpose of this subpart is to implement and carry out the purposes of statutes relating to prevention of waste from Federal and Indian (other than Osage Tribe) leases, conservation of surface resources, and management of the public lands for multiple use and sustained yield. This subpart supersedes those portions of Notice to Lessees and Operators of Onshore Federal and Indian Oil and Gas Leases, Royalty or Compensation for Oil and Gas Lost (NTL-4A), pertaining to, among other things, flaring and venting of produced gas, unavoidably and avoidably lost gas, and waste prevention.
              
              
                §  3179.2
                Scope.
                (a) This subpart applies to:

                (1) All onshore Federal and Indian (other than Osage Tribe) oil and gas leases, units, and communitized areas, except as otherwise provided in this subpart;
                (2) IMDA oil and gas agreements, unless specifically excluded in the agreement or unless the relevant provisions of this subpart are inconsistent with the agreement;
                (3) Leases and other business agreements and contracts for the development of tribal energy resources under a Tribal Energy Resource Agreement entered into with the Secretary, unless specifically excluded in the lease, other business agreement, or Tribal Energy Resource Agreement;
                (4) Committed State or private tracts in a federally approved unit or communitization agreement defined by or established under 43 CFR part 3100, subpart 3105, or 43 CFR part 3180; and
                (5) All onshore well facilities located on a Federal or Indian lease or a federally approved unit or communitized area.
                (b) For purposes of this subpart, the term “lease” also includes IMDA agreements.
              
              
                §  3179.3
                Definitions and acronyms.
                As used in this subpart, the term:
                
                  Automatic ignition system means an automatic ignitor and, where needed to ensure continuous combustion, a continuous pilot flame.
                
                  Capture means the physical containment of natural gas for transportation to market or productive use of natural gas, and includes injection and royalty-free on-site uses pursuant to subpart 3178 of this part.
                
                  Gas-to-oil ratio (GOR) means the ratio of gas to oil in the production stream expressed in standard cubic feet of gas per barrel of oil.
                
                  Gas well means a well for which the energy equivalent of the gas produced, including its entrained liquefiable hydrocarbons, exceeds the energy equivalent of the oil produced, as determined at the time of well completion.
                
                  Liquids unloading means the removal of an accumulation of liquid hydrocarbons or water from the wellbore of a completed gas well.
                
                  Lost oil or lost gas means produced oil or gas that escapes containment, either intentionally or unintentionally, or is flared before being removed from the lease, unit, or communitized area, and cannot be recovered.
                
                  Oil well means a well for which the energy equivalent of the oil produced exceeds the energy equivalent of the gas produced, as determined at the time of well completion.
                
                  Waste of oil or gas means any act or failure to act by the operator that is not sanctioned by the authorized officer as necessary for proper development and production, where compliance costs are not greater than the monetary value of the resources they are expected to conserve, and which results in:
                (1) A reduction in the quantity or quality of oil and gas ultimately producible from a reservoir under prudent and proper operations; or
                (2) Avoidable surface loss of oil or gas.
              
              
                §  3179.4
                Determining when the loss of oil or gas is avoidable or unavoidable.
                For purposes of this subpart:
                (a) Avoidably lost production means:
                (1) Gas that is vented or flared without the authorization or approval of the BLM; or
                (2) Produced oil or gas that is lost when the BLM determines that such loss occurred as a result of:
                (i) Negligence on the part of the operator;
                (ii) The failure of the operator to take all reasonable measures to prevent or control the loss; or
                (iii) The failure of the operator to comply fully with the applicable lease terms and regulations, appropriate provisions of the approved operating plan, or prior written orders of the BLM.
                (b) Unavoidably lost production means:
                (1) Oil or gas that is lost because of line failures, equipment malfunctions, blowouts, fires, or other similar circumstances, except where the BLM determines that the loss was avoidable pursuant to paragraph (a)(2) of this section;
                (2) Oil or gas that is lost from the following operations or sources, except where the BLM determines that the loss was avoidable pursuant to paragraph (a)(2) of this section:
                (i) Well drilling;
                
                (ii) Well completion and related operations;
                (iii) Initial production tests, subject to the limitations in §  3179.101;
                (iv) Subsequent well tests, subject to the limitations in §  3179.102;
                (v) Exploratory coalbed methane well dewatering;
                (vi) Emergencies, subject to the limitations in §  3179.103;
                (vii) Normal gas vapor losses from a storage tank or other low pressure production vessel, unless the BLM determines that recovery of the gas vapors is warranted;
                (viii) Well venting in the course of downhole well maintenance and/or liquids unloading performed in compliance with §  3179.104; or
                (ix) Facility and pipeline maintenance, such as when an operator must blow-down and depressurize equipment to perform maintenance or repairs; or
                (3) Produced gas that is flared or vented with BLM authorization or approval.
              
              
                §  3179.5
                When lost production is subject to royalty.
                (a) Royalty is due on all avoidably lost oil or gas.
                (b) Royalty is not due on any unavoidably lost oil or gas.
              
              
                §  3179.6
                Venting limitations.
                (a) Gas well gas may not be flared or vented, except where it is unavoidably lost pursuant to §  3179.4(b).
                (b) The operator must flare, rather than vent, any gas that is not captured, except:
                (1) When flaring the gas is technically infeasible, such as when the gas is not readily combustible or the volumes are too small to flare;
                (2) Under emergency conditions, as defined in §  3179.105, when the loss of gas is uncontrollable or venting is necessary for safety;
                (3) When the gas is vented through normal operation of a natural gas-activated pneumatic controller or pump;
                (4) When gas vapor is vented from a storage tank or other low pressure production vessel, unless the BLM determines that recovery of the gas vapors is warranted;
                (5) When the gas is vented during downhole well maintenance or liquids unloading activities;
                (6) When the gas venting is necessary to allow non-routine facility and pipeline maintenance to be performed, such as when an operator must, upon occasion, blow-down and depressurize equipment to perform maintenance or repairs; or
                (7) When a release of gas is unavoidable under §  3179.4 and flaring is prohibited by Federal, State, local or tribal law, regulation, or enforceable permit term.
                (c) For purposes of this subpart, all flares or combustion devices must be equipped with an automatic ignition system.
              
              
                Authorized Flaring and Venting of Gas
                
                  § 3179.101
                  Initial production testing.
                  (a) Gas flared during the initial production test of each completed interval in a well is royalty free until one of the following occurs:
                  (1) The operator determines that it has obtained adequate reservoir information;
                  (2) Thirty (30) days have passed since the beginning of the production test, unless the BLM approves a longer test period; or
                  (3) The operator has flared 50 million cubic feet (MMcf) of gas.
                  (b) The operator may request a longer test period and must submit its request using a Sundry Notice.
                
                
                  §  3179.102
                  Subsequent well tests.
                  (a) Gas flared during well tests subsequent to the initial production test is royalty free for a period not to exceed 24 hours, unless the BLM approves or requires a longer test period.
                  (b) The operator may request a longer test period and must submit its request using a Sundry Notice.
                
                
                  §  3179.103
                  Emergencies.

                  (a) Gas flared or vented during an emergency is royalty free for a period not to exceed 24 hours, unless the BLM determines that emergency conditions exist necessitating venting or flaring for a longer period.
                  
                  (b) For purposes of this subpart, an “emergency” is a temporary, infrequent and unavoidable situation in which the loss of gas or oil is uncontrollable or necessary to avoid risk of an immediate and substantial adverse impact on safety, public health, or the environment, and is not due to operator negligence.
                  (c) The following do not constitute emergencies for the purpose of royalty assessment:
                  (1) The operator's failure to install appropriate equipment of a sufficient capacity to accommodate the production conditions;
                  (2) Failure to limit production when the production rate exceeds the capacity of the related equipment, pipeline, or gas plant, or exceeds sales contract volumes of oil or gas;
                  (3) Scheduled maintenance;
                  (4) A situation caused by operator negligence, including recurring equipment failures; or
                  (5) A situation on a lease, unit, or communitized area that has already experienced 3 or more emergencies within the past 30 days, unless the BLM determines that the occurrence of more than 3 emergencies within the 30 day period could not have been anticipated and was beyond the operator's control.
                  (d) Within 45 days of the start of the emergency, the operator must estimate and report to the BLM on a Sundry Notice the volumes flared or vented beyond the timeframe specified in paragraph (a) of this section.
                
                
                  §  3179.104
                  Downhole well maintenance and liquids unloading.
                  (a) Gas vented or flared during downhole well maintenance and well purging is royalty free for a period not to exceed 24 hours per event, provided that the requirements of paragraphs (b) through (d) of this section are met. Gas vented or flared from a plunger lift system and/or an automated well control system is royalty free, provided the requirements of paragraphs (b) and (c) of this section are met.
                  (b) The operator must minimize the loss of gas associated with downhole well maintenance and liquids unloading, consistent with safe operations.
                  (c) For wells equipped with a plunger lift system and/or an automated well control system, minimizing gas loss under paragraph (b) of this section includes optimizing the operation of the system to minimize gas losses to the extent possible consistent with removing liquids that would inhibit proper function of the well.
                  (d) For any liquids unloading by manual well purging, the operator must ensure that the person conducting the well purging remains present on-site throughout the event to end the event as soon as practical, thereby minimizing to the maximum extent practicable any venting to the atmosphere.
                  (e) For purposes of this section, “well purging” means blowing accumulated liquids out of a wellbore by reservoir gas pressure, whether manually or by an automatic control system that relies on real-time pressure or flow, timers, or other well data, where the gas is vented to the atmosphere, and it does not apply to wells equipped with a plunger lift system.
                
              
              
                Other Venting or Flaring
                
                  § 3179.201
                  Oil-well gas.
                  (a) Except as provided in §§ 3179.101, 3179.102, 3179.103, and 3179.104, vented or flared oil-well gas is royalty free if it is vented or flared pursuant to applicable rules, regulations, or orders of the appropriate State regulatory agency or tribe. Applicable State or tribal rules, regulations, or orders are appropriate if they place limitations on the venting and flaring of oil-well gas, including through general or qualified prohibitions, volume or time limitations, capture percentage requirements, or trading mechanisms.
                  (b) With respect to production from Indian leases, vented or flared oil-well gas will be treated as royalty free pursuant to paragraph (a) of this section only to the extent it is consistent with the BLM's trust responsibility.

                  (c) Except as otherwise provided in this subpart, oil-well gas may not be vented or flared royalty free unless the BLM approves it in writing. The BLM may approve an application for royalty-free venting or flaring of oil-well gas if it determines that it is justified by the operator's submission of either:
                  (1) An evaluation report supported by engineering, geologic, and economic data that demonstrates to the BLM's satisfaction that the expenditures necessary to market or beneficially use such gas are not economically justified. If flaring exceeds 10 MMcf per well during any month, the BLM may determine that the gas is avoidably lost and therefore subject to royalty; or
                  (2) An action plan showing how the operator will minimize the venting or flaring of the oil-well gas within 1 year. An operator may apply for approval of an extension of the 1-year time limit, if justified. If the operator fails to implement the action plan, the gas vented or flared during the time covered by the action plan will be subject to royalty. If flaring exceeds 10 MMcf per well during any month, the BLM may determine that the gas is avoidably lost and therefore subject to royalty.
                  (d) The evaluation report in paragraph (c)(1) of this section:
                  (1) Must include all appropriate engineering, geologic, and economic data to support the applicant's determination that marketing or using the gas is not economically viable. The information provided must include the applicant's estimates of the volumes of oil and gas that would be produced to the economic limit if the application to vent or flare were approved and the volumes of the oil and gas that would be produced if the applicant was required to market or use the gas. When evaluating the feasibility of marketing or using of the gas, the BLM will determine whether the operator can economically operate the lease if it is required to market or use the gas, considering the total leasehold production, including both oil and gas, as well as the economics of a field-wide plan; and
                  (2) The BLM may require the operator to provide an updated evaluation report as additional development occurs or economic conditions improve, but no more than once a year.
                  (e) An approval to flare royalty free, which is in effect as of November 27, 2018, will continue in effect unless:
                  (1) The approval is no longer necessary because the venting or flaring is authorized by the applicable rules, regulations, or orders of an appropriate State regulatory agency or tribe, as provided in paragraph (a) of this section; or
                  (2) The BLM requires an updated evaluation report under paragraph (d)(2) of this section and determines to amend or revoke its approval.
                
              
              
                Measurement and Reporting Responsibilities
                
                  § 3179.301
                  Measuring and reporting volumes of gas vented and flared.
                  (a) The operator must estimate or measure all volumes of lost oil and gas, whether avoidably or unavoidably lost, from wells, facilities and equipment on a lease, unit PA, or communitized area and report those volumes under applicable ONRR reporting requirements.
                  (b) The operator may:
                  (1) Estimate or measure vented or flared gas in accordance with applicable rules, regulations, or orders of the appropriate State or tribal regulatory agency;
                  (2) Estimate the volume of the vented or flared gas based on the results of a regularly performed GOR test and measured values for the volumes of oil production and gas sales, to allow BLM to independently verify the volume, rate, and heating value of the flared gas; or
                  (3) Measure the volume of the flared gas.
                  (c) The BLM may require the installation of additional measurement equipment whenever it is determined that the existing methods are inadequate to meet the purposes of this subpart.
                  (d) The operator may combine gas from multiple leases, unit PAs, or communitized areas for the purpose of flaring or venting at a common point, but must use a method approved by the BLM to allocate the quantities of the vented or flared gas to each lease, unit PA, or communitized area.
                
              
              
                Additional Deference to Tribal Regulations
                
                  § 3179.401
                  Deference to tribal regulations.

                  (a) A tribe that has rules, regulations, or orders that are applicable to any of the matters addressed in this subpart may seek approval from the BLM to have such rules, regulations, or orders apply in place of any or all of the provisions of this subpart with respect to lands and minerals over which that tribe has jurisdiction.
                  (b) The BLM will approve a tribe's request under paragraph (a) to the extent that it is consistent with the BLM's trust responsibility.
                  (c) The deference to tribal rules, regulations, or orders provided for in this section is supplemental to, and does not limit, the deference to tribal rules, regulations, or orders provided for in § 3179.201.
                
              
            
          
          
            Pt. 3180
            PART 3180—ONSHORE OIL AND GAS UNIT AGREEMENTS: UNPROVEN AREAS
            
              Note:
              Many existing unit agreements currently in effect specifically refer to the United States Geological Survey, USGS, Minerals Management Service, MMS, Supervisor, Conservation Manager, Deputy Conservation Manager, Minerals Manager and Deputy Minerals Manager in the body of the agreements, as well as references to 30 CFR part 221 or specific sections thereof. Those references shall now be read in the context of Secretarial Order 3087 and now mean either the Bureau of Land Management or Minerals Management Service, as appropriate.
            
            
              
                Subpart 3180—Onshore Oil and Gas Unit Agreements: General
                Sec.
                3180.0-1
                Purpose.
                3180.0-2
                Policy.
                3180.0-3
                Authority.
                3180.0-5
                Definitions.
              
              
                Subpart 3181—Application for Unit Agreement
                3181.1
                Preliminary consideration of unit agreement.
                3181.2
                Designation of unit area; depth of test well.
                3181.3
                Parties to unit agreement.
                3181.4
                Inclusion of non-Federal lands.
                3181.5
                Compensatory royalty payment for unleased Federal land.
              
              
                Subpart 3182—Qualifications of Unit Operator
                3182.1
                Qualifications of unit operator.
              
              
                Subpart 3183—Filing and Approval of Documents
                3183.1
                Where to file papers.
                3183.2
                Designation of area.
                3183.3
                Executed agreements.
                3183.4
                Approval of executed agreement.
                3183.5
                Participating area.
                3183.6
                Plan of development.
                3183.7
                Return of approved documents.
              
              
                Subpart 3184 [Reserved]
              
              
                Subpart 3185—Appeals
                3185.1
                Appeals.
              
              
                Subpart 3186—Model Forms
                3186.1
                Model onshore unit agreement for unproven areas.
                3186.1-1
                Model Exhibit “A.”
                3186.1-2
                Model Exhibit “B.”
                3186.2
                Model collective bond.
                3186.3
                Model for designation of successor unit operator by working interest owners.
                3186.4
                Model for change in unit operator by assignment.
              
            
            
              Authority:
              30 U.S.C. 189.
            
            
              Source:
              48 FR 26766, June 10, 1983, unless otherwise noted. Redesignated at 48 FR 36587, Aug. 12, 1983.
            
            
              Subpart 3180—Onshore Oil and Gas Unit Agreements: General
              
                § 3180.0-1
                Purpose.
                The regulations in this part prescribe the procedures to be followed and the requirements to be met by the owners of any right, title or interest in Federal oil and gas leases (see § 3160.0-5 of this title) and their representatives who wish to unite with each other, or jointly or separately with others, in collectively adopting and operating under a unit plan for the development of any oil or gas pool, field or like area, or any part thereof. All unit agreements on Federal leases are subject to the regulations contained in part 3160 of this title, Onshore Oil and Gas Operations. All unit operations on non-Federal lands included within Federal unit plans are subject to the reporting requirements of part 3160 of this title.
                [48 FR 36587, Aug. 12, 1983]
              
              
                
                § 3180.0-2
                Policy.
                Subject to the supervisory authority of the Secretary of the Interior, the administration of the regulations in this part shall be under the jurisdiction of the authorized officer. In the exercise of his/her discretion, the authorized officer shall be subject to the direction and supervisory authority of the Director, Bureau of Land Management, who may exercise the jurisdiction of the authorized officer.
                [48 FR 36587, Aug. 12, 1983]
              
              
                § 3180.0-3
                Authority.
                The Mineral Leasing Act, as amended and supplemented (30 U.S.C. 181, 189, 226(e) and 226(j)), and Order Number 3087, dated December 3, 1982, as amended on February 7, 1983 (48 FR 8983), under which the Secretary consolidated and transferred the onshore minerals management functions of the Department, except mineral revenue functions and the responsibility for leasing of restricted Indian lands, to the Bureau of Land Management.
                [48 FR 36587, Aug. 12, 1983]
              
              
                § 3180.0-5
                Definitions.
                The following terms, as used in this part or in any unit agreement approved under the regulations in this part, shall have the meanings here indicated unless otherwise defined in such unit agreement:
                
                  Federal lease. A lease issued under the Act of February 25, 1920, as amended (30 U.S.C. 181, et seq.); the Act of May 21, 1930 (30 U.S.C. 351-359); the Act of August 7, 1947 (30 U.S.C. 351, et seq.); or the Act of November 16, 1981 (Pub. L. 97-98, 95 Stat. 1070).
                
                  Participating area. That part of a unit area which is considered reasonably proven to be productive of unitized substances in paying quantities or which is necessary for unit operations and to which production is allocated in the manner prescribed in the unit agreement.
                
                  Unit area. The area described in an agreement as constituting the land logically subject to exploration and/or development under such agreement.
                
                  Unitized land. Those lands and formations within a unit area which are committed to an approved agreement or plan.
                
                  Unitized substances. Deposits of oil and gas contained in the unitized land which are recoverable in paying quantities by operation under and pursuant to an agreement.
                
                  Working interest. An interest held in unitized substances or in lands containing the same by virtue of a lease, operating agreement, fee title, or otherwise, under which, except as otherwise provided in the agreement, the owner of such interest is vested with the right to explore for, develop, and produce such substances. The rights delegated to the unit operator by the unit agreement are not regarded as a working interest.
                [48 FR 26766, June 10, 1983. Redesignated and amended at 48 FR 36587, Aug. 12, 1983; 51 FR 34603, Sept. 30, 1986]
              
            
            
              Subpart 3181—Application for Unit Agreement
              
                § 3181.1
                Preliminary consideration of unit agreement.
                The model unit agreement set forth in § 3186.1 of this title, is acceptable for use in unproven areas. Unique situations requiring special provisions should be clearly identified, since these and other special conditions may necessitate a modification of the model unit agreement set forth in § 3186.1 of this title. Any proposed special provisions or other modifications of the model agreement should be submitted for preliminary consideration so that any necessary revision may be prescribed prior to execution by the interested parties. Where Federal lands constitute less than 10 percent of the total unit area, a non-Federal unit agreement may be used. Upon submission of such an agreement, the authorized officer will take appropriate action to commit the Federal lands.
              
              
                § 3181.2
                Designation of unit area; depth of test well.

                An application for designation of an area as logically subject to development under a unit agreement and for determination of the depth of a test well may be filed by a proponent of such an agreement at the proper BLM office. Such application shall be accompanied by a map or diagram on a scale of not less than 2 inches to 1 mile, outlining the area sought to be designated under this section. The Federal, State, Indian and privately owned land should be indicated by distinctive symbols or colors. Federal and Indian oil and gas leases and lease applications should be identified by lease serial numbers. Geologic information, including the results of any geophysical surveys, and any other available information showing that unitization is necessary and advisable in the public interest should be furnished. All information submitted under this section is subject to part 2 of this title, which sets forth the rules of the Department of the Interior relating to public availability of information contained in Departmental records, as provided under this part at § 3100.4 of this chapter. These data will be considered by the authorized officer and the applicant will be informed of the decision reached. The designation of an area, pursuant to an application filed under this section, shall not create an exclusive right to submit an agreement for such area, nor preclude the inclusion of such area or any party thereof in another unit area.
                [48 FR 26766, June 10, 1983. Redesignated at 48 FR 36587, Aug. 12, 1983, and amended at 63 FR 52953, Oct. 1, 1998]
              
              
                § 3181.3
                Parties to unit agreement.
                The owners of any right, title, or interest in the oil and gas deposits to be unitized are regarded as proper parties to a proposed agreement. All such parties must be invited to join the agreement. If any party fails or refuses to join the agreement, the proponent of the agreement, at the time it is filed for approval, must submit evidence of reasonable effort made to obtain joinder of such party and, when requested, the reasons for such nonjoinders. The address of each signatory party to the agreement should be inserted below the signature. Each signature should be attested by at least one witness if not notarized. The signing parties may execute any number of counterparts of the agreement with the same force and effect as if all parties signed the same document, or may execute a ratification or consent in a separate instrument with like force and effect.
              
              
                § 3181.4
                Inclusion of non-Federal lands.
                (a) Where State-owned land is to be unitized with Federal lands, approval of the agreement by appropriate State officials must be obtained prior to its submission to the proper BLM office for final approval. When authorized by the laws of the State in which the unitized land is situated, appropriate provision may be made in the agreement, recognizing such laws to the extent that they are applicable to non-Federal unitized land.
                (b) When Indian lands are included, modification of the unit agreement will be required where appropriate. Approval of an agreement containing Indian lands by the Bureau of Indian Affairs must be obtained prior to final approval by the authorized officer.
              
              
                § 3181.5
                Compensatory royalty payment for unleased Federal land.
                The unit agreement submitted by the unit proponent for approval by the authorized officer shall provide for payment to the Federal Government of a 121/2 percent royalty on production that would be attributable to unleased Federal lands in a PA of the unit if said lands were leased and committed to the unit agreement. The value of production subject to compensatory royalty payment shall be determined pursuant to 30 CFR part 206, provided that no additional royalty shall be due on any production subject to compensatory royalty under this provision.
                [58 FR 58632, Nov. 2, 1993, as amended at 59 FR 16999, Apr. 11, 1994]
              
            
            
              Subpart 3182—Qualifications of Unit Operator
              
                § 3182.1
                Qualifications of unit operator.

                A unit operator must qualify as to citizenship in the same manner as those holding interests in Federal oil and gas leases under the regulations at subpart 3102 of this title. The unit operator may be an owner of a working interest in the unit area or such other party as may be selected by the owners of working interests. The unit operator shall execute an acceptance of the duties and obligations imposed by the agreement. No designation of or change in a unit operator will become effective until approved by the authorized officer, and no such approval will be granted unless the successor unit operator is deemed qualified to fulfill the duties and obligations prescribed in the agreement.
              
            
            
              Subpart 3183—Filing and Approval of Documents
              
                § 3183.1
                Where to file papers.
                All papers, instruments, documents, and proposals submitted under this part shall be filed in the proper BLM office.
                [48 FR 26766, June 10, 1983. Redesignated at 48 FR 36587, Aug. 12, 1983, and amended at 51 FR 34603, Sept. 30, 1986]
              
              
                § 3183.2
                Designation of area.
                An application for designation of a proposed unit area and determination of the required depth of test well(s) shall be filed in duplicate. A like number of counterparts should be filed of any geologic data and any other information submitted in support of such application.
              
              
                § 3183.3
                Executed agreements.
                Where a duly executed agreement is submitted for final approval, a minimum of four signed counterparts should be filed. The number of counterparts to be filed for supplementing, modifying, or amending an existing agreement, including change of unit operator, designation of new unit operator, establishment or revision of a participating area, and termination shall be prescribed by the authorized officer.
              
              
                § 3183.4
                Approval of executed agreement.
                (a) A unit agreement shall be approved by the authorized officer upon a determination that such agreement is necessary or advisable in the public interest and is for the purpose of more properly conserving natural resources. Such approval shall be incorporated in a Certification-Determination document appended to the agreement (see § 3186.1 of this part for an example), and the unit agreement shall not be deemed effective until the authorized officer has executed the Certification-Determination document. No such agreement shall be approved unless the parties signatory to the agreement hold sufficient interests in the unit area to provide reasonably effective control of operations.
                (b) The public interest requirement of an approved unit agreement for unproven areas shall be satisfied only if the unit operator commences actual drilling operations and thereafter diligently prosecutes such operations in accordance with the terms of said agreement. If an application is received for voluntary termination of a unit agreement for an unproven area during its fixed term or such an agreement automatically expires at the end of its fixed term without the public interest requirement having been satisfied, the approval of that agreement by the authorized officer and lease segregations and extensions under § 3107.3-2 of this title shall be invalid, and no Federal lease shall be eligible for extensions under § 3107.4 of this title.
                (c) Any modification of an approved agreement shall require the prior approval of the authorized officer.
                [53 FR 17365, May 16, 1988, as amended at 58 FR 58633, Nov. 2, 1993]
              
              
                § 3183.5
                Participating area.
                Two counterparts of a substantiating geologic report, including structure-contour map, cross sections, and pertinent data, shall accompany each application for approval of a participating area or revision thereof under an approved agreement.
                [48 FR 26766, June 10, 1983. Redesignated at 48 FR 36587, Aug. 12, 1983, and further redesignated at 53 FR 17365, May 16, 1988]
              
              
                § 3183.6
                Plan of development.
                Three counterparts of all plans of development and operation shall be submitted for approval under an approved agreement.
                [48 FR 26766, June 10, 1983. Redesignated at 48 FR 36587, Aug. 12, 1983, and further redesignated at 53 FR 17365, May 16, 1988]
              
              
                
                § 3183.7
                Return of approved documents.
                One approved counterpart of each instrument or document submitted for approval will be returned to the unit operator by the authorized officer or his representative, together with such additional counterparts as may have been furnished for that purpose.
                [48 FR 26766, June 10, 1983. Redesignated at 48 FR 36587, Aug. 12, 1983, and amended at 51 FR 34603, Sept. 30, 1986. Further redesignated at 53 FR 17365, May 16, 1988]
              
            
            
              Subpart 3184 [Reserved]
            
            
              Subpart 3185—Appeals
              
                § 3185.1
                Appeals.
                Any party adversely affected by an instruction, order, or decision issued under the regulations in this part may request an administrative review before the State Director under § 3165.3 of this title. Any party adversely affected by a decision of the State Director after State Director review may appeal that decision as provided in part 4 of this title.
                [58 FR 58633, Nov. 2, 1993]
              
            
            
              Subpart 3186—Model Forms
              
                § 3186.1
                Model onshore unit agreement for unproven areas.
                
                  Introductory Section
                  1 Enabling Act and Regulations.
                  2 Unit Area.
                  3 Unitized Land and Unitized Substances.
                  4 Unit Operator.
                  5 Resignation or Removal of Unit Operator.
                  6 Successor Unit Operator.
                  7 Accounting Provisions and Unit Operating Agreement.
                  8 Rights and Obligations of Unit Operator.
                  9 Drilling to Discovery.
                  10 Plan of Further Development and Operation.
                  11 Participation After Discovery.
                  12 Allocation of Production.
                  13 Development or Operation of Nonparticipating Land or Formations.
                  14 Royalty Settlement.
                  15 Rental Settlement.
                  16 Conservation.
                  17 Drainage.
                  18 Leases and Contracts Conformed and Extended.
                  19 Convenants Run with Land.
                  20 Effective Date and Term.
                  21 Rate of Prospecting, Development, and Production.
                  22 Appearances.
                  23 Notices.
                  24 No Waiver of Certain Rights.
                  25 Unavoidable Delay.
                  26 Nondiscrimination.
                  27 Loss of Title.
                  28 Nonjoinder and Subsequent Joinder.
                  29 Counterparts.
                  30 Surrender. 1
                  
                  31 Taxes. 1
                  
                  32 No Partnership. 1
                  
                  Concluding Section IN WITNESS WHEREOF.
                  General Guidelines.
                  Certification—Determination.
                
                UNIT AGREEMENT FOR THE DEVELOPMENT AND OPERATION OF THE
                
                  Unit area
                  County of
                  State of
                  No.
                  
                  This agreement, entered into as of the ______ day of ______, 19__ by and between the parties subscribing, ratifying, or consenting hereto, and herein referred to as the “parties hereto,”
                  
                  
                    
                      1 Optional sections (in addition the penultimate paragraph of Section 9 is to be included only when more than one obligation well is required and paragraph (h) of section 18 is to be used only when applicable).
                  
                  WITNESSETH:
                  WHEREAS, the parties hereto are the owners of working, royalty, or other oil and gas interests in the unit area subject to this agreement; and

                  WHEREAS, the Mineral Leasing Act of February 25, 1920, 41 Stat. 437, as amended, 30 U.S.C. Sec. 181 et seq., authorizes Federal lessees and their representatives to unite with each other, or jointly or separately with others, in collectively adopting and operating under a unit plan of development or operations of any oil and gas pool, field, or like area, or any part thereof for the purpose of more properly conserving the natural resources thereof whenever determined and certified by the Secretary of the Interior to be necessary or advisable in the public interest; and

                  WHEREAS, the parties hereto hold sufficient interests in the _____ Unit Area covering the land hereinafter described to give reasonably effective control of operations therein; and
                  
                  WHEREAS, it is the purpose of the parties hereto to conserve natural resources, prevent waste, and secure other benefits obtainable through development and operation of the area subject to this agreement under the terms, conditions, and limitations herein set forth;
                  NOW, THEREFORE, in consideration of the premises and the promises herein contained, the parties hereto commit to this agreement their respective interests in the below-defined unit area, and agree severally among themselves as follows:
                  1. ENABLING ACT AND REGULATIONS. The Mineral Leasing Act of February 25, 1920, as amended, supra, and all valid pertinent regulations including operating and unit plan regulations, heretofore issued thereunder or valid, pertinent, and reasonable regulations hereafter issued thereunder are accepted and made a part of this agreement as to Federal lands, provided such regulations are not inconsistent with the terms of this agreement; and as to non-Federal lands, the oil and gas operating regulations in effect as of the effective date hereof governing drilling and producing operations, not inconsistent with the terms hereof or the laws of the State in which the non-Federal land is located, are hereby accepted and made a part of this agreement.
                  2. UNIT AREA. The area specified on the map attached hereto marked Exhibit A is hereby designated and recognized as constituting the unit area, containing ___ acres, more or less.
                  Exhibit A shows, in addition to the boundary of the unit area, the boundaries and identity of tracts and leases in said area to the extent known to the Unit Operator. Exhibit B attached hereto is a schedule showing to the extent known to the Unit Operator, the acreage, percentage, and kind of ownership of oil and gas interests in all lands in the unit area. However, nothing herein or in Exhibits A or B shall be construed as a representation by any party hereto as to the ownership of any interest other than such interest or interests as are shown in the Exhibits as owned by such party. Exhibits A and B shall be revised by the Unit Operator whenever changes in the unit area or in the ownership interests in the individual tracts render such revision necessary, or when requested by the Authorized Officer, hereinafter referred to as AO and not less than four copies of the revised Exhibits shall be filed with the proper BLM office.
                  The above-described unit area shall when practicable be expanded to include therein any additional lands or shall be contracted to exclude lands whenever such expansion or contraction is deemed to be necessary or advisable to conform with the purposes of this agreement. Such expansion or contraction shall be effected in the following manner:
                  (a) Unit Operator, on its own motion (after preliminary concurrence by the AO), or on demand of the AO, shall prepare a notice of proposed expansion or contraction describing the contemplated changes in the boundaries of the unit area, the reasons therefor, any plans for additional drilling, and the proposed effective date of the expansion or contraction, preferably the first day of a month subsequent to the date of notice.
                  (b) Said notice shall be delivered to the proper BLM office, and copies thereof mailed to the last known address of each working interest owner, lessee and lessor whose interests are affected, advising that 30 days will be allowed for submission to the Unit Operator of any objections.
                  (c) Upon expiration of the 30-day period provided in the preceding item (b) hereof, Unit Operator shall file with the AO evidence of mailing of the notice of expansion or contraction and a copy of any objections thereto which have been filed with Unit Operator, together with an application in triplicate, for approval of such expansion or contraction and with appropriate joinders.
                  (d) After due consideration of all pertinent information, the expansion or contraction shall, upon approval by the AO, become effective as of the date prescribed in the notice thereof or such other appropriate date.

                  (e) All legal subdivisions of lands (i.e., 40 acres by Government survey or its nearest lot or tract equivalent; in instances of irregular surveys, unusually large lots or tracts shall be considered in multiples of 40 acres or the nearest aliquot equivalent thereof), no parts of which are in or entitled to be in a participating area on or before the fifth anniversary of the effective date of the first initial participating area established under this unit agreement, shall be eliminated automatically from this agreement, effective as of said fifth anniversary, and such lands shall no longer be a part of the unit area and shall no longer be subject to this agreement, unless diligent drilling operations are in progress on unitized lands not entitled to participation on said fifth anniversary, in which event all such lands shall remain subject hereto for so long as such drilling operations are continued diligently, with not more than 90-days time elapsing between the completion of one such well and the commencement of the next such well. All legal subdivisions of lands not entitled to be in a participating area within 10 years after the effective date of the first initial participating area approved under this agreement shall be automatically eliminated from this agreement as of said tenth anniversary. The Unit Operator shall, within 90 days after the effective date of any elimination hereunder, describe the area so eliminated to the satisfaction of the AO and promptly notify all parties in interest. All lands reasonably proved productive of unitized substances in paying quantities by diligent drilling operations after the aforesaid 5-year period shall become participating in the same manner as during said first 5-year period. However, when such diligent drilling operations cease, all nonparticipating lands not then entitled to be in a participating area shall be automatically eliminated effective as the 91st day thereafter.
                  Any expansion of the unit area pursuant to this section which embraces lands theretofore eliminated pursuant to this subsection 2(e) shall not be considered automatic commitment or recommitment of such lands. If conditions warrant extension of the 10-year period specified in this subsection, a single extension of not to exceed 2 years may be accomplished by consent of the owners of 90 percent of the working interest in the current nonparticipating unitized lands and the owners of 60 percent of the basic royalty interests (exclusive of the basic royalty interests of the United States) in nonparticipating unitized lands with approval of the AO, provided such extension application is submitted not later than 60 days prior to the expiration of said 10-year period.
                  3. UNITIZED LAND AND UNITIZED SUBSTANCES. All land now or hereafter committed to this agreement shall constitute land referred to herein as “unitized land” or “land subject to this agreement.” All oil and gas in any and all formations of the unitized land are unitized under the terms of this agreement and herein are called “unitized substances.”
                  4. UNIT OPERATOR. _____ is hereby designated as Unit Operator and by signature hereto as Unit Operator agrees and consents to accept the duties and obligations of Unit Operator for the discovery, development, and production of unitized substances as herein provided. Whenever reference is made herein to the Unit Operator, such reference means the Unit Operator acting in that capacity and not as an owner of interest in unitized substances, and the term “working interest owner” when used herein shall include or refer to Unit Operator as the owner of a working interest only when such an interest is owned by it.
                  5. RESIGNATION OR REMOVAL OF UNIT OPERATOR. Unit Operator shall have the right to resign at any time prior to the establishment of a participating area or areas hereunder, but such resignation shall not become effective so as to release Unit Operator from the duties and obligations of Unit Operator and terminate Unit Operator's rights as such for a period of 6 months after notice of intention to resign has been served by Unit Operator on all working interest owners and the AO and until all wells then drilled hereunder are placed in a satisfactory condition for suspension or abandonment, whichever is required by the AO, unless a new Unit Operator shall have been selected and approved and shall have taken over and assumed the duties and obligations of Unit Operator prior to the expiration of said period.
                  Unit Operator shall have the right to resign in like manner and subject to like limitations as above provided at any time after a participating area established hereunder is in existence, but in all instances of resignation or removal, until a successor Unit Operator is selected and approved as hereinafter provided, the working interest owners shall be jointly responsible for performance of the duties of Unit Operator, and shall not later than 30 days before such resignation or removal becomes effective appoint a common agent to represent them in any action to be taken hereunder.
                  The resignation of Unit Operator shall not release Unit Operator from any liability for any default by it hereunder occurring prior to the effective date of its resignation.
                  The Unit Operator may, upon default or failure in the performance of its duties or obligations hereunder, be subject to removal by the same percentage vote of the owners of working interests as herein provided for the selection of a new Unit Operator. Such removal shall be effective upon notice thereof to the AO.
                  The resignation or removal of Unit Operator under this agreement shall not terminate its right, title, or interest as the owner of working interest or other interest in unitized substances, but upon the resignation or removal of Unit Operator becoming effective, such Unit Operator shall deliver possession of all wells, equipment, materials, and appurtenances used in conducting the unit operations to the new duly qualified successor Unit Operator or to the common agent, if no such new Unit Operator is selected to be used for the purpose of conducting unit operations hereunder. Nothing herein shall be construed as authorizing removal of any material, equipment, or appurtenances needed for the preservation of any wells.
                  6. SUCCESSOR UNIT OPERATOR. Whenever the Unit Operator shall tender his or its resignation as Unit Operator or shall be removed as hereinabove provided, or a change of Unit Operator is negotiated by the working interest owners, the owners of the working interests according to their respective acreage interests in all unitized land shall, pursuant to the Approval of the Parties requirements of the unit operating agreement, select a successor Unit Operator. Such selection shall not become effective until:
                  (a) a Unit Operator so selected shall accept in writing the duties and responsibilities of Unit Operator, and
                  (b) the selection shall have been approved by the AO.

                  If no successor Unit Operator is selected and qualified as herein provided, the AO at his election may declare this unit agreement terminated.
                  
                  7. ACCOUNTING PROVISIONS AND UNIT OPERATING AGREEMENT. If the Unit Operator is not the sole owner of working interests, costs and expenses incurred by Unit Operator in conducting unit operations hereunder shall be paid and apportioned among and borne by the owners of working interests, all in accordance with the agreement or agreements entered into by and between the Unit Operator and the owners of working interests, whether one or more, separately or collectively. Any agreement or agreements entered into between the working interest owners and the Unit Operator as provided in this section, whether one or more, are herein referred to as the “unit operating agreement.” Such unit operating agreement shall also provide the manner in which the working interest owners shall be entitled to receive their respective proportionate and allocated share of the benefits accruing hereto in conformity with their underlying operating agreements, leases, or other independent contracts, and such other rights and obligations as between Unit Operator and the working interest owners as may be agreed upon by Unit Operator and the working interest owners; however, no such unit operating agreement shall be deemed either to modify any of the terms and conditions of this unit agreement or to relieve the Unit Operator of any right or obligation established under this unit agreement, and in case of any inconsistency or conflict between this agreement and the unit operating agreement, this agreement shall govern. Two copies of any unit operating agreement executed pursuant to this section shall be filed in the proper BLM office prior to approval of this unit agreement.
                  8. RIGHTS AND OBLIGATIONS OF UNIT OPERATOR. Except as otherwise specifically provided herein, the exclusive right, privilege, and duty of exercising any and all rights of the parties hereto which are necessary or convenient for prospecting for, producing, storing, allocating, and distributing the unitized substances are hereby delegated to and shall be exercised by the Unit Operator as herein provided. Acceptable evidence of title to said rights shall be deposited with Unit Operator and, together with this agreement, shall constitute and define the rights, privileges, and obligations of Unit Operator. Nothing herein, however, shall be construed to transfer title to any land or to any lease or operating agreement, it being understood that under this agreement the Unit Operator, in its capacity as Unit Operator, shall exercise the rights of possession and use vested in the parties hereto only for the purposes herein specified.
                  9. DRILLING TO DISCOVERY. Within 6 months after the effective date hereof, the Unit Operator shall commence to drill an adequate test well at a location approved by the AO, unless on such effective date a well is being drilled in conformity with the terms hereof, and thereafter continue such drilling diligently until the ___ formation has been tested or until at a lesser depth unitized substances shall be discovered which can be produced in paying quantities (to wit: quantities sufficient to repay the costs of drilling, completing, and producing operations, with a reasonable profit) or the Unit Operator shall at any time establish to the satisfaction of the AO that further drilling of said well would be unwarranted or impracticable, provided, however, that Unit Operator shall not in any event be required to drill said well to a depth in excess of __ feet. Until the discovery of unitized substances capable of being produced in paying quantities, the Unit Operator shall continue drilling one well at a time, allowing not more than 6 months between the completion of one well and the commencement of drilling operations for the next well, until a well capable of producing unitized substances in paying quantities is completed to the satisfaction of the AO or until it is reasonably proved that the unitized land is incapable of producing unitized substances in paying quantities in the formations drilled hereunder. Nothing in this section shall be deemed to limit the right of the Unit Operator to resign as provided in Section 5, hereof, or as requiring Unit Operator to commence or continue any drilling during the period pending such resignation becoming effective in order to comply with the requirements of this section.
                  The AO may modify any of the drilling requirements of this section by granting reasonable extensions of time when, in his opinion, such action is warranted.
                  

                    2 9a. Multiple well requirements. Notwithstanding anything in this unit agreement to the contrary, except Section 25, UNAVOIDABLE DELAY, __ wells shall be drilled with not more than 6-months time elapsing between the completion of the first well and commencement of drilling operations for the second well and with not more than 6-months time elapsing between completion of the second well and the commencement of drilling operations for the third well, . . . regardless of whether a discovery has been made in any well drilled under this provision. Both the initial well and the second well must be drilled in compliance with the above specified formation or depth requirements in order to meet the dictates of this section; and the second well must be located a minimum of __ miles from the initial well in order to be accepted by the AO as the second unit test well, within the meaning of this section. The third test well shall be diligently drilled, at a location approved by the AO, to test the ___ formation or to a depth of __ feet, whichever is the lesser, and must be located a minimum of __ miles from both the initial and the second test wells. Nevertheless, in the event of the discovery of unitized substances in paying quantities by any well, this unit agreement shall not terminate for failure to complete the ___ well program, but the unit area shall be contracted automatically, effective the first day of the month following the default, to eliminate by subdivisions (as defined in Section 2(e) hereof) all lands not then entitled to be in a participating area. 2
                    
                  
                  
                    
                      2 Provisions to be included only when a multiple well obligation is required.
                  

                  Until the establishment of a participating area, the failure to commence a well subsequent to the drilling of the initial obligation well, or in the case of multiple well requirements, if specified, subsequent to the drilling of those multiple wells, as provided for in this (these) section(s), within the time allowed including any extension of time granted by the AO, shall cause this agreement to terminate automatically. Upon failure to continue drilling diligently any well other than the obligation well(s) commenced hereunder, the AO may, after 15 days notice to the Unit Operator, declare this unit agreement terminated. Failure to commence drilling the initial obligation well, or the first of multiple obligation wells, on time and to drill it diligently shall result in the unit agreement approval being declared invalid ab initio by the AO. In the case of multiple well requirements, failure to commence drilling the required multiple wells beyond the first well, and to drill them diligently, may result in the unit agreement approval being declared invalid ab initio by the AO;
                  10. PLAN OF FURTHER DEVELOPMENT AND OPERATION. Within 6 months after completion of a well capable of producing unitized substances in paying quantities, the Unit Operator shall submit for the approval of the AO an acceptable plan of development and operation for the unitized land which, when approved by the authorized officier, shall constitute the further drilling and development obligations of the Unit Operator under this agreement for the period specified therein. Thereafter, from time to time before the expiration of any existing plan, the Unit Operator shall submit for the approval of the AO a plan for an additional specified period for the development and operation of the unitized land. Subsequent plans should normally be filed on a calendar year basis not later than March 1 each year. Any proposed modification or addition to the existing plan should be filed as a supplement to the plan.
                  Any plan submitted pursuant to this section shall provide for the timely exploration of the unitized area, and for the diligent drilling necessary for determination of the area or areas capable of producing unitized substances in paying quantities in each and every productive formation. This plan shall be as complete and adequate as the AO may determine to be necessary for timely development and proper conservation of the oil and gas resources in the unitized area and shall:
                  (a) Specify the number and locations of any wells to be drilled and the proposed order and time for such drilling; and
                  (b) Provide a summary of operations and production for the previous year.
                  Plans shall be modified or supplemented when necessary to meet changed conditions or to protect the interests of all parties to this agreement. Reasonable diligence shall be exercised in complying with the obligations of the approved plan of development and operation. The AO is authorized to grant a reasonable extension of the 6-month period herein prescribed for submission of an initial plan of development and operation where such action is justified because of unusual conditions or circumstances.
                  After completion of a well capable of producing unitized substances in paying quantities, no further wells, except such as may be necessary to afford protection against operations not under this agreement and such as may be specifically approved by the AO, shall be drilled except in accordance with an approved plan of development and operation.

                  11. PARTICIPATION AFTER DISCOVERY. Upon completion of a well capable of producing unitized substances in paying quantities, or as soon thereafter as required by the AO, the Unit Operator shall submit for approval by the AO, a schedule, based on subdivisions of the public-land survey or aliquot parts thereof, of all land then regarded as reasonably proved to be productive of unitized substances in paying quantities. These lands shall constitute a participating area on approval of the AO, effective as of the date of completion of such well or the effective date of this unit agreement, whichever is later. The acreages of both Federal and non-Federal lands shall be based upon appropriate computations from the courses and distances shown on the last approved public-land survey as of the effective date of each initial participating area. The schedule shall also set forth the percentage of unitized substances to be allocated, as provided in Section 12, to each committed tract in the participating area so established, and shall govern the allocation of production commencing with the effective date of the participating area. A different participating area shall be established for each separate pool or deposit of unitized substances or for any group thereof which is produced as a single pool or zone, and any two or more participating areas so established may be combined into one, on approval of the AO. When production from two or more participating areas is subsequently found to be from a common pool or deposit, the participating areas shall be combined into one, effective as of such appropriate date as may be approved or prescribed by the AO. The participating area or areas so established shall be revised from time to time, subject to the approval of the AO, to include additional lands then regarded as reasonably proved to be productive of unitized substances in paying quantities or which are necessary for unit operations, or to exclude lands then regarded as reasonably proved not to be productive of unitized substances in paying quantities, and the schedule of allocation percentages shall be revised accordingly. The effective date of any revision shall be the first of the month in which the knowledge or information is obtained on which such revision is predicated; provided, however, that a more appropriate effective date may be used if justified by Unit Operator and approved by the AO. No land shall be excluded from a participating area on account of depletion of its unitized substances, except that any participating area established under the provisions of this unit agreement shall terminate automatically whenever all completions in the formation on which the participating area is based are abandoned.
                  It is the intent of this section that a participating area shall represent the area known or reasonably proved to be productive of unitized substances in paying quantities or which are necessary for unit operations; but, regardless of any revision of the participating area, nothing herein contained shall be construed as requiring any retroactive adjustment for production obtained prior to the effective date of the revision of the participating area.
                  In the absence of agreement at any time between the Unit Operator and the AO as to the proper definition or redefinition of a participating area, or until a participating area has, or areas have, been established, the portion of all payments affected thereby shall, except royalty due the United States, be impounded in a manner mutually acceptable to the owners of committed working interests. Royalties due the United States shall be determined by the AO and the amount thereof shall be deposited, as directed by the AO, until a participating area is finally approved and then adjusted in accordance with a determination of the sum due as Federal royalty on the basis of such approved participating area.
                  Whenever it is determined, subject to the approval of the AO, that a well drilled under this agreement is not capable of production of unitized substances in paying quantities and inclusion in a participating area of the land on which it is situated is unwarranted, production from such well shall, for the purposes of settlement among all parties other than working interest owners, be allocated to the land on which the well is located, unless such land is already within the participating area established for the pool or deposit from which such production is obtained. Settlement for working interest benefits from such a nonpaying unit well shall be made as provided in the unit operating agreement.
                  12. ALLOCATION OF PRODUCTION. All unitized substances produced from a participating area established under this agreement, except any part thereof used in conformity with good operating practices within the unitized area for drilling, operating, and other production or development purposes, or for repressuring or recycling in accordance with a plan of development and operations that has been approved by the AO, or unavoidably lost, shall be deemed to be produced equally on an acreage basis from the several tracts of unitized land and unleased Federal land, if any, included in the participating area established for such production. Each such tract shall have allocated to it such percentage of said production as the number of acres of such tract included in said participating area bears to the total acres of unitized land and unleased Federal land, if any, included in said participating area. There shall be allocated to the working interest owner(s) of each tract of unitized land in said participating area, in addition, such percentage of the production attributable to the unleased Federal land within the participating area as the number of acres of such unitized tract included in said participating area bears to the total acres of unitized land in said participating area, for the payment of the compensatory royalty specified in section 17 of this agreement. Allocation of production hereunder for purposes other than for settlement of the royalty, overriding royalty, or payment out of production obligations of the respective working interest owners, including compensatory royalty obligations under section 17, shall be prescribed as set forth in the unit operating agreement or as otherwise mutually agreed by the affected parties. It is hereby agreed that production of unitized substances from a participating area shall be allocated as provided herein, regardless or whether any wells are drilled on any particular part or tract of the participating area. If any gas produced from one participating area is used for repressuring or recycling purposes in another participating area, the first gas withdrawn from the latter participating area for sale during the life of this agreement shall be considered to be the gas so transferred, until an amount equal to that transferred shall be so produced for sale and such gas shall be allocated to the participating area from which initially produced as such area was defined at the time that such transferred gas was finally produced and sold.

                  13. DEVELOPMENT OR OPERATION OF NONPARTICIPATING LAND OR FORMATIONS. Any operator may with the approval of the AO, at such party's sole risk, costs, and expense, drill a well on the unitized land to test any formation provided the well is outside any participating area established for that formation, unless within 90 days of receipt of notice from said party of his intention to drill the well, the Unit Operator elects and commences to drill the well in a like manner as other wells are drilled by the Unit Operator under this agreement.
                  If any well drilled under this section by a non-unit operator results in production of unitized substances in paying quantities such that the land upon which it is situated may properly be included in a participating area, such participating area shall be established or enlarged as provided in this agreement and the well shall thereafter be operated by the Unit Operator in accordance with the terms of this agreement and the unit operating agreement.
                  If any well drilled under this section by a non-unit operator that obtains production in quantities insufficient to justify the inclusion of the land upon which such well is situated in a participating area, such well may be operated and produced by the party drilling the same, subject to the conservation requirements of this agreement. The royalties in amount or value of production from any such well shall be paid as specified in the underlying lease and agreements affected.
                  14. ROYALTY SETTLEMENT. The United States and any State and any royalty owner who is entitled to take in kind a share of the substances now unitized hereunder shall be hereafter be entitled to the right to take in kind its share of the unitized substances, and Unit Operator, or the non-unit operator in the case of the operation of a well by a non-unit operator as herein provided for in special cases, shall make deliveries of such royalty share taken in kind in conformity with the applicable contracts, laws, and regulations. Settlement for royalty interest not taken in kind shall be made by an operator responsible therefor under existing contracts, laws and regulations, or by the Unit Operator on or before the last day of each month for unitized substances produced during the preceding calendar month; provided, however, that nothing in this section shall operate to relieve the responsible parties of any land from their respective lease obligations for the payment of any royalties due under their leases.
                  If gas obtained from lands not subject to this agreement is introduced into any participating area hereunder, for use in repressuring, stimulation of production, or increasing ultimate recovery, in conformity with a plan of development and operation approved by the AO, a like amount of gas, after settlement as herein provided for any gas transferred from any other participating area and with appropriate deduction for loss from any cause, may be withdrawn from the formation into which the gas is introduced, royalty free as to dry gas, but not as to any products which may be extracted therefrom; provided that such withdrawal shall be at such time as may be provided in the approved plan of development and operation or as may otherwise be consented to by the AO as conforming to good petroleum engineering practice; and provided further, that such right of withdrawal shall terminate on the termination of this unit agreement.
                  Royalty due the United States shall be computed as provided in 30 CFR Group 200 and paid in value or delivered in kind as to all unitized substances on the basis of the amounts thereof allocated to unitized Federal land as provided in Section 12 at the rates specified in the respective Federal leases, or at such other rate or rates as may be authorized by law or regulation and approved by the AO; provided, that for leases on which the royalty rate depends on the daily average production per well, said average production shall be determined in accordance with the operating regulations as though each participating area were a single consolidated lease.
                  15. RENTAL SETTLEMENT. Rental or minimum royalties due on leases committed hereto shall be paid by the appropriate parties under existing contracts, laws, and regulations, provided that nothing herein contained shall operate to relieve the responsible parties of the land from their respective obligations for the payment of any rental or minimum royalty due under their leases. Rental or minimum royalty for lands of the United States subject to this agreement shall be paid at the rate specified in the respective leases from the United States unless such rental or minimum royalty is waived, suspended, or reduced by law or by approval of the Secretary or his duly authorized representative.
                  With respect to any lease on non-Federal land containing provisions which would terminate such lease unless drilling operations are commenced upon the land covered thereby within the time therein specified or rentals are paid for the privilege of deferring such drilling operations, the rentals required thereby shall, notwithstanding any other provision of this agreement, be deemed to accure and become payable during the term thereof as extended by this agreement and until the required drilling operations are commenced upon the land covered thereby, or until some portion of such land is included within a participating area.

                  16. CONSERVATION. Operations hereunder and production of unitized substances shall be conducted to provide for the most economical and efficient recovery of said substances without waste, as defined by or pursuant to State or Federal law or regulation.
                  
                  17. DRAINAGE. (a) The Unit Operator shall take such measures as the AO deems appropriate and adequate to prevent drainage of unitized substances from unitized land by wells on land not subject to this agreement, which shall include the drilling of protective wells and which may include the payment of a fair and reasonable compensatory royalty, as determined by the AO.
                  (b) Whenever a participating area approved under section 11 of this agreement contains unleased Federal lands, the value of 121/2 percent of the production that would be allocated to such Federal lands under section 12 of this agreement, if such lands were leased, committed, and entitled to participation, shall be payable as compensatory royalties to the Federal Government. Parties to this agreement holding working interests in committed leases within the applicable participating area shall be responsible for such compensatory royalty payment on the volume of production reallocated from the unleased Federal lands to their unitized tracts under section 12. The value of such production subject to the payment of said royalties shall be determined pursuant to 30 CFR part 206. Payment of compensatory royalties on the production reallocated from unleased Federal land to the committed tracts within the participating area shall fulfill the Federal royalty obligation for such production, and said production shall be subject to no further royalty assessment under section 14 of this agreement. Payment of compensatory royalties as provided herein shall accrue from the date the committed tracts in the participating area that includes unleased Federal lands receive a production allocation, and shall be due and payable monthly by the last day of the calendar month next following the calendar month of actual production. If leased Federal lands receiving a production allocation from the participating area become unleased, compensatory royalties shall accrue from the date the Federal lands become unleased. Payment due under this provision shall end when the unleased Federal tract is leased or when production of unitized substances ceases within the participating area and the participating area is terminated, whichever occurs first.
                  18. LEASES AND CONTRACTS CONFORMED AND EXTENDED. The terms, conditions, and provisions of all leases, subleases, and other contracts relating to exploration, drilling, development or operation for oil or gas on lands committed to this agreement are hereby expressly modified and amended to the extent necessary to make the same conform to the provisions hereof, but otherwise to remain in full force and effect; and the parties hereto hereby consent that the Secretary shall and by his approval hereof, or by the approval hereof by his duly authorized representative, does hereby establish, alter, change, or revoke the drilling, producing, rental, minimum royalty, and royalty requirements of Federal leases committed hereto and the regulations in respect thereto to conform said requirements to the provisions of this agreement, and, without limiting the generality of the foregoing, all leases, subleases, and contracts are particularly modified in accordance with the following:
                  (a) The development and operation of lands subject to this agreement under the terms hereof shall be deemed full performance of all obligations for development and operation with respect to each and every separately owned tract subject to this agreement, regardless of whether there is any development of any particular tract of this unit area.
                  (b) Drilling and producing operations performed hereunder upon any tract of unitized lands will be accepted and deemed to be performed upon and for the benefit of each and every tract of unitized land, and no lease shall be deemed to expire by reason of failure to drill or produce wells situated on the land therein embraced.
                  (c) Suspension of drilling or producing operations on all unitized lands pursuant to direction or consent of the AO shall be deemed to constitute such suspension pursuant to such direction or consent as to each and every tract of unitized land. A suspension of drilling or producing operations limited to specified lands shall be applicable only to such lands.
                  (d) Each lease, sublease, or contract relating to the exploration, drilling, development, or operation for oil or gas of lands other than those of the United States committed to this agreement which, by its terms might expire prior to the termination of this agreement, is hereby extended beyond any such term so provided therein so that it shall be continued in full force and effect for and during the term of this agreement.
                  (e) Any Federal lease committed hereto shall continue in force beyond the term so provided therein or by law as to the land committed so long as such lease remains subject hereto, provided that production of unitized substances in paying quantities is established under this unit agreement prior to the expiration date of the term of such lease, or in the event actual drilling operations are commenced on unitized land, in accordance with provisions of this agreement, prior to the end of the primary term of such lease and are being diligently prosecuted at that time, such lease shall be extended for 2 years, and so long thereafter as oil or gas is produced in paying quantities in accordance with the provisions of the Mineral Leasing Act, as amended.

                  (f) Each sublease or contract relating to the operation and development of unitized substances from lands of the United States committed to this agreement, which by its terms would expire prior to the time at which the underlying lease, as extended by the immediately preceding paragraph, will expire is hereby extended beyond any such term so provided therein so that it shall be continued in full force and effect for and during the term of the underlying lease as such term is herein extended.
                  (g) The segregation of any Federal lease committed to this agreement is governed by the following provision in the fourth paragraph of sec. 17(m) of the Mineral Leasing Act, as amended by the Act of September 2, 1960 (74 Stat. 781-784) (30 U.S.C. 226(m)):

                  “Any [Federal] lease heretofore or hereafter committed to any such [unit] plan embracing lands that are in part within and in part outside of the area covered by any such plan shall be segregated into separate leases as to the lands committed and the lands not committed as of the effective date of unitization: Provided, however, That any such lease as to the nonunitized portion shall continue in force and effect for the term thereof but for not less than two years from the date of such segregation and so long thereafter as oil or gas is produced in paying quantities.”
                  
                  If the public interest requirement is not satisfied, the segregation of a lease and/or extension of a lease pursuant to 43 CFR 3107.3-2 and 43 CFR 3107.4, respectively, shall not be effective.
                  
                    3 (h) Any lease, other than a Federal lease, having only a portion of its lands committed hereto shall be segregated as to the portion committed and the portion not committed, and the provisions of such lease shall apply separately to such segregated portions commencing as of the effective date hereof. In the event any such lease provides for a lump-sum rental payment, such payment shall be prorated between the portions so segregated in proportion to the acreage of the respective tracts.
                  
                  
                    
                      3 Optional paragraph to be used only when applicable.
                  
                  19. CONVENANTS RUN WITH LAND. The covenants herein shall be construed to be covenants running with the land with respect to the interests of the parties hereto and their successors in interest until this agreement terminates, and any grant, transfer or conveyance of interest in land or leases subject hereto shall be and hereby is conditioned upon the assumption of all privileges and obligations hereunder by the grantee, transferee, or other successor in interest. No assignment or transfer of any working interest, royalty, or other interest subject hereto shall be binding upon Unit Operator until the first day of the calendar month after Unit Operator is furnished with the original, photostatic, or certified copy of the instrument of transfer.
                  20. EFFECTIVE DATE AND TERM. This agreement shall become effective upon approval by the AO and shall automatically terminate 5 years from said effective date unless:
                  (a) Upon application by the Unit Operator such date of expiration is extended by the AO, or
                  (b) It is reasonably determined prior to the expiration of the fixed term or any extension thereof that the unitized land is incapable of production of unitized substances in paying quantities in the formations tested hereunder, and after notice of intention to terminate this agreement on such ground is given by the Unit Operator to all parties in interest at their last known addresses, this agreement is terminated with the approval of the AO, or
                  (c) A valuable discovery of unitized substances in paying quantities has been made or accepted on unitized land during said initial term or any extension thereof, in which event this agreement shall remain in effect for such term and so long thereafter as unitized substances can be produced in quantities sufficient to pay for the cost of producing same from wells on unitized land within any participating area established hereunder. Should production cease and diligent drilling or reworking operations to restore production or new production are not in progress within 60 days and production is not restored or should new production not be obtained in paying quantities on committed lands within this unit area, this agreement will automatically terminate effective the last day of the month in which the last unitized production occurred, or
                  (d) It is voluntarily terminated as provided in this agreement. Except as noted herein, this agreement may be terminated at any time prior to the discovery of unitized substances which can be produced in paying quantities by not less than 75 per centum, on an acreage basis, of the working interest owners signatory hereto, with the approval of the AO. The Unit Operator shall give notice of any such approval to all parties herto. If the public interest requirement is not satisfied, the approval of this unit by the AO shall be invalid.

                  21. RATE OF PROSPECTING, DEVELOPMENT, AND PRODUCTION. The AO is hereby vested with authority to alter or modify from time to time, in his discretion, the quantity and rate of production under this agreement when such quantity and rate are not fixed pursuant to Federal or State law, or do not conform to any Statewide voluntary conservation or allocation program which is established, recognized, and generally adhered to by the majority of operators in such State. The above authority is hereby limited to alteration or modifications which are in the public interest. The public interest to be served and the purpose thereof, must be stated in the order of alteration or modification. Without regard to the foregoing, the AO is also hereby vested with authority to alter or modify from time to time, in his discretion, the rate of prospecting and development and the quantity and rate of production under this agreement when such alteration or modification is in the interest of attaining the conservation objectives stated in this agreement and is not in violation of any applicable Federal or State law.
                  Powers is the section vested in the AO shall only be exercised after notice to Unit Operator and opportunity for hearing to be held not less than 15 days from notice.
                  22. APPEARANCES. The Unit Operator shall, after notice to other parties affected, have the right to appear for and on behalf of any and all interests affected hereby before the Department of the Interior and to appeal from orders issued under the regulations of said Department, or to apply for relief from any of said regulations, or in any proceedings relative to operations before the Department, or any other legally constituted authority; provided, however, that any other interested party shall also have the right at its own expense to be heard in any such proceeding.
                  23. NOTICES. All notices, demands, or statements required hereunder to be given or rendered to the parties hereto shall be in writing and shall be personally delivered to the party or parties, or sent by postpaid registered or certified mail, to the last-known address of the party or parties.
                  24. NO WAIVER OF CERTAIN RIGHTS. Nothing contained in this agreement shall be construed as a waiver by any party hereto of the right to assert any legal or constitutional right or defense as to the validity or invalidity of any law of the State where the unitized lands are located, or of the United States, or regulations issued thereunder in any way affecting such party, or as a waiver by any such party of any right beyond his or its authority to waive.
                  25. UNAVOIDABLE DELAY. All obligations under this agreement requiring the Unit Operator to commence or continue drilling, or to operate on, or produce unitized substances from any of the lands covered by this agreement, shall be suspended while the Unit Operator, despite the exercise of due care and diligence, is prevented from complying with such obligations, in whole or in part, by strikes, acts of God, Federal, State, or municipal law or agencies, unavoidable accidents, uncontrollable delays in transportation, inability to obtain necessary materials or equipment in the open market, or other matters beyond the reasonable control of the Unit Operator, whether similar to matters herein enumerated or not.
                  26. NONDISCRIMINATION. In connection with the performance of work under this agreement, the Unit Operator agrees to comply with all the provisions of section 202 (1) to (7) inclusive, of Executive Order 11246 (30 FR 12319), as amended, which are hereby incorporated by reference in this agreement.
                  27. LOSS OF TITLE. In the event title to any tract of unitized land shall fail and the true owner cannot be induced to join in this unit agreement, such tract shall be automatically regarded as not committed hereto, and there shall be such readjustment of future costs and benefits as may be required on account of the loss of such title. In the event of a dispute as to title to any royalty, working interest, or other interests subject thereto, payment or delivery on account thereof may be withheld without liability for interest until the dispute is finally settled; provided, that, as to Federal lands or leases, no payments of funds due the United States shall be withheld, but such funds shall be deposited as directed by the AO, to be held as unearned money pending final settlement of the title dispute, and then applied as earned or returned in accordance with such final settlement.
                  Unit Operator as such is relieved from any responsibility for any defect or failure of any title hereunder.

                  28. NONJOINDER AND SUBSEQUENT JOINDER. If the owner of any substantial interest in a tract within the unit area fails or refuses to subscribe or consent to this agreement, the owner of the working interest in that tract may withdraw the tract from this agreement by written notice delivered to the proper BLM office and the Unit Operator prior to the approval of this agreement by the AO. Any oil or gas interests in lands within the unit area not committed hereto prior to final approval may thereafter be committed hereto by the owner or owners thereof subscribing or consenting to this agreement, and, if the interest is a working interest, by the owner of such interest also subscribing to the unit operating agreement. After operations are commenced hereunder, the right of subsequent joinder, as provided in this section, by a working interest owner is subject to such requirements or approval(s), if any, pertaining to such joinder, as may be provided for in the unit operating agreement. After final approval hereof, joinder by a nonworking interest owner must be consented to in writing by the working interest owner committed hereto and responsible for the payment of any benefits that may accrue hereunder in behalf of such nonworking interest. A nonworking interest may not be committed to this unit agreement unless the corresponding working interest is committed hereto. Joinder to the unit agreement by a working interest owner, at any time, must be accompanied by appropriate joinder to the unit operating agreement, in order for the interest to be regarded as committed to this agreement. Except as may otherwise herein be provided, subsequent joinders to this agreement shall be effective as of the date of the filing with the AO of duly executed counterparts of all or any papers necessary to establish effective commitment of any interest and/or tract to this agreement.
                  29. COUNTERPARTS. This agreement may be executed in any number of counterparts, no one of which needs to be executed by all parties, or may be ratified or consented to by separate instrument in writing specifically referring hereto and shall be binding upon all those parties who have executed such a counterpart, ratification, or consent hereto with the same force and effect as if all such parties had signed the same document, and regardless of whether or not it is executed by all other parties owning or claiming an interest in the lands within the above-described unit area.
                  
                    4 30. SURRENDER. Nothing in this agreement shall prohibit the exercise by any working interest owner of the right to surrender vested in such party by any lease, sublease, or operating agreement as to all or any part of the lands covered thereby, provided that each party who will or might acquire such working interest by such surrender or by forfeiture as hereafter set forth, is bound by the terms of this agreement.
                  
                  
                    
                      4 Optional sections and subsection. (Agreements submitted for final approval should not identify section or provision as “optional.”)
                  
                  If as a result of any such surrender, the working interest rights as to such lands become vested in any party other than the fee owner of the unitized substances, said party may forfeit such rights and further benefits from operations hereunder as to said land to the party next in the chain of title who shall be and become the owner of such working interest.
                  If as the result of any such surrender or forfeiture working interest rights become vested in the fee owner of the unitized substances, such owner may:
                  (a) Accept those working interest rights subject to this agreement and the unit operating agreement; or
                  (b) Lease the portion of such land as is included in a participating area established hereunder subject to this agreement and the unit operating agreement; or
                  (c) Provide for the independent operation of any part of such land that is not then included within a participating area established hereunder.
                  If the fee owner of the unitized substances does not accept the working interest rights subject to this agreement and the unit operating agreement or lease such lands as above provided within 6 months after the surrendered or forfeited, working interest rights become vested in the fee owner; the benefits and obligations of operations accruing to such lands under this agreement and the unit operating agreement shall be shared by the remaining owners of unitized working interests in accordance with their respective working interest ownerships, and such owners of working interests shall compensate the fee owner of unitized substances in such lands by paying sums equal to the rentals, minimum royalties, and royalties applicable to such lands under the lease in effect when the lands were unitized.
                  An appropriate accounting and settlement shall be made for all benefits accruing to or payments and expenditures made or incurred on behalf of such surrendered or forfeited working interests subsequent to the date of surrender or forfeiture, and payment of any moneys found to be owing by such an accounting shall be made as between the parties within 30 days.
                  The exercise of any right vested in a working interest owner to reassign such working interest to the party from whom obtained shall be subject to the same conditions as set forth in this section in regard to the exercise of a right to surrender.
                  
                    4 31. TAXES. The working interest owners shall render and pay for their account and the account of the royalty owners all valid taxes on or measured by the unitized substances in and under or that may be produced, gathered and sold from the land covered by this agreement after its effective date, or upon the proceeds derived therefrom. The working interest owners on each tract shall and may charge the proper proportion of said taxes to royalty owners having interests in said-tract, and may currently retain and deduct a sufficient amount of the unitized substances or derivative products, or net proceeds thereof, from the allocated share of each royalty owner to secure reimbursement for the taxes so paid. No such taxes shall be charged to the United States or the State of __ or to any lessor who has a contract with his lessee which requires the lessee to pay such taxes.
                  
                    4 32. NO PARTNERSHIP. It is expressly agreed that the relation of the parties hereto is that of independent contractors and nothing contained in this agreement, expressed or implied, nor any operations conducted hereunder, shall create or be deemed to have created a partnership or association between the parties hereto or any of them.

                  IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed and have set opposite their respective names the date of execution.
                  
                  
                  
                  Unit Operator
                  
                  
                  
                  Working Interest Owners
                  
                  
                  
                  
                  Other Interest Owners
                  General Guidelines
                  1. Executed agreement to be legally complete.
                  2. Agreement submitted for approval must contain Exhibit A and B in accordance with models shown in §§ 3186.1-1 and 3186.1-2 of this title.
                  3. Consents should be identified (in pencil) by tract numbers as listed in Exhibit B and assembled in that order as far as practical. Unit agreements submitted for approval shall include a list of the overriding royalty interest owners who have executed ratifications of the unit agreement. Subsequent joinders by overriding royalty interest owners shall be submitted in the same manner, except each must include or be accompanied by a statement that the corresponding working interest owner has consented in writing to such joinder. Original ratifications of overriding royalty owners will be kept on file by the Unit Operator or his designated agent.
                  4. All leases held by option should be noted on Exhibit B with an explanation as to the type of option, i.e., whether for operating rights only, for full leasehold record title, or for certain interests to be earned by performance. In all instances, optionee committing such interests is expected to exercise option promptly.
                  5. All owners of oil and gas interests must be invited to join the unit agreement, and statement to that effect must accompany executed agreement, together with summary of results of such invitations. A written reason for all interest owners who have not joined shall be furnished by the unit operator.
                  6. In the event fish and wildlife lands are included, add the following as a separate section:
                  “Wildlife Stipulation. Nothing in this unit agreement shall modify the special Federal lease stipulations applicable to lands under the jurisdiction of the United States Fish and Wildlife Service.”
                  7. In the event National Forest System lands are included within the unit area, add the following as a separate section:

                  “Forest Land Stipulation. Notwithstanding any other terms and conditions contained in this agreement, all of the stipulations and conditions of the individual leases between the United States and its lessees or their successors or assigns embracing lands within the unit area included for the protection of lands or functions under the jurisdiction of the Secretary of Agriculture shall remain in full force and effect the same as though this agreement had not been entered into, and no modification thereof is authorized except with the prior consent in writing of the Regional Forester, United States Forest Service, ___,
                  
                  .”
                  
                  8. In the event National Forest System lands within the Jackson Hole Area of Wyoming are included within the unit area, additional “special” stipulations may be required to be included in the unit agreement by the U.S. Forest Service, including the Jackson Hole Special Stipulation.
                  9. In the event reclamation lands are included, add the following as a new separate section:
                  “Reclamation Lands. Nothing in this agreement shall modify the special, Federal lease stipulations applicable to lands under the jurisdiction of the Bureau of Reclamation.”
                  10. In the event a powersite is embraced in the proposed unit area, the following section should be added:
                  “Powersite. Nothing in this agreement shall modify the special, Federal lease stipulations applicable to lands under the jurisdiction of the Federal Energy Regulatory Commission.”
                  11. In the event special surface stipulations have been attached to any of the Federal oil and gas leases to be included, add the following as a separate section:
                  “Special surface stipulations. Nothing in this agreement shall modify the special Federal lease stipulations attached to the individual Federal oil leases.”
                  12. In the event State lands are included in the proposed unit area, add the appropriate State Lands Section as separate section.
                  (See § 3181.4(a) of this title).
                  13. In the event restricted Indian lands are involved, consult the AO regarding appropriate requirements under § 3181.4(b) of this title.
                  Certification—Determination

                  Pursuant to the authority vested in the Secretary of the Interior, under the Act approved February 25, 1920, 41 Stat. 437, as amended, 30 U.S.C. sec. 181, et seq., and delegated to (the appropriate Name and Title of the authorized officer, BLM) under the authority of 43 CFR part 3180, I do hereby:

                  A. Approve the attached agreement for the development and operation of the __, Unit Area, State of ___. This approval shall be invalid ab initio if the public interest requirement under § 3183.4(b) of this title is not met.
                  B. Certify and determine that the unit plan of development and operation contemplated in the attached agreement is necessary and advisable in the public interest for the purpose of more properly conserving the natural resources.

                  C. Certify and determine that the drilling, producing, rental, minimum royalty, and royalty requirements of all Federal leases committed to said agreement are hereby established altered, changed, or revoked to conform with the terms and conditions of this agreement.
                  Dated ____.
                  
                  (Name and Title of authorized officer of the Bureau of Land Management)
                
                [48 FR 26766, June 10, 1983. Redesignated and amended at 48 FR 36587, 36588, Aug. 12, 1983; 53 FR 17365, May 16, 1988; 53 FR 31867, 31959, Aug. 22, 1988; 58 FR 58633, Nov. 2, 1993; 59 FR 16999, Apr. 11, 1994]
              
              
                
                § 3186.1-1
                Model Exhibit “A”.
                
                  EC01FE91.054
                
              
              
                
                § 3186.1-2
                Model Exhibit “B”.
                
                  Swan Unit Area, Campbell County, Wyoming
                  
                    Tract No.
                    Description of land
                    No. of acres
                    Serial No. and expiration date of lease
                    Basic royalty and ownership percentage
                    Lessee of record
                    Overriding royalty and percentage
                    Working interest and percentage
                  
                  
                     
                    All in the area of T54N-R59W, 6th P.M.
                  
                  
                     
                    Federal Land
                  
                  
                    1
                    Sec. 14: All
                    1,920.00
                    W-8470, 6-30-81
                    U.S.: All
                    T.J. Cook 100%
                    T.J. Cook 2%
                    Frost Oil Co. 100%.
                  
                  
                     
                    Sec. 15: All
                  
                  
                     
                    Sec. 23: All
                  
                  
                    2
                    Sec. 35: All
                    640.00
                    W-9123, 7-31-81
                    U.S.: All
                    O.M. Odom 100%
                    O.M. Odom 1%
                    Deer Oil Co. 100%.
                  
                  
                    3
                    Sec. 21: All
                    1,280.00
                    W-41345, 6-30-85
                    U.S.: All
                    Max Pen 50%
                    Max Pen 1%
                    Frost Oil Co. 100%.
                  
                  
                     
                    Sec. 28: All
                    
                    
                    
                    Sam Small 50%
                    Sam Small 1%
                    
                  
                  
                    4
                    Sec. 27: All
                    1,280.00
                    W-41679, 6-30-85
                    U.S.: All
                    Al Preen 100%
                    Al Preen 2%
                    Deer Oil Co. 50%.
                  
                  
                     
                    
                    
                    
                    
                    
                    
                    Doe Oil Co.,30%
                  
                  
                     
                    
                    
                    
                    
                    
                    
                    Able Drilling Co. 20%.
                  
                  
                     
                    Sec. 33: All
                    
                    
                    
                    
                    
                    Deer Oil Co. 50%.
                  
                  
                     
                    
                    
                    
                    
                    
                    
                    Doe Oil Co., 30%
                  
                  
                     
                    
                    
                    
                    
                    
                    
                    Able Drilling Co. 20%.
                  
                  
                    5
                    Sec. 26: All
                    961.50
                    W-52780,12-31-85
                    U.S.: All
                    Deer Oil Co. 100%
                    J.G. Goodin 2%
                    Deer Oil Co. 100%.
                  
                  
                     
                    Sec. 25: Lots 3,4, SW1/4, W1/2SE1/4
                    
                  
                  
                    6
                    Sec. 24: Lots 1,2,3,4,W1/2, W1/2E1/2 (All)
                    965.80
                    W-53970, 2-28-86
                    U.S.: All
                    T.H. Holder 100%
                    
                    T.H. Holder 100%.
                  
                  
                     
                    Sec. 25: Lots 1,2,NW1/4, W1/2NE/4
                  
                  
                     
                    6 Federal tracts totalling 7,047.30 acres or 68.76018% of unit area
                  
                  
                     
                    State Land
                  
                  
                    7
                    Sec. 16: All
                    1,280.60
                    78620, 6-30-88
                    State: All
                    Deer Oil Co. 100%
                    T.T. Timo 2%
                    Deer Oil Co. 100%.
                  
                  
                     
                    Sec. 36: Lots 1, 2, 3, 4, W1/2, W1/2E1/2 (All)
                  
                  
                     
                    1 State tract totalling 1,280.60 acres or 12.49476% of unit area.
                  
                  
                     
                    Patented Land
                  
                  
                    8
                    Sec. 13: Lots 1, 2, 3, 4, W1/2, W1/2E1/2 (All)
                    641.20
                    5-31-82
                    J.C. Smith: 100%
                    Doe Oil Co. 100%
                    
                    Doe Oil Co. 100%.
                  
                  
                    9
                    Sec. 22: All
                    640.00
                    5-31-82
                    T.J. Cook: 100%
                    W.W. Smith 100%
                    Sam Spade 1%
                    W.W. Smith 100%.
                  
                  
                    10
                    Sec. 34: All
                    640.00
                    6-30-82
                    A.A. Aben: 75%, L.P. Carr: 25%
                    Deer Oil Co. 100%
                    
                    Deer Oil Co. 100%.
                  
                  
                     
                    3 Patented tracts totalling 1,921.20 acres or 18.74506% of unit area
                  
                  
                    Total: 10 tracts 10,249.10 acres in entire unit area.
                  
                
                [48 FR 26766, June 10, 1983. Redesignated at 48 FR 36587, Aug. 12, 1983, and amended at 51 FR 34604, Sept. 30, 1986]
              
              
                
                § 3186.2
                Model collective bond.
                Collective Corporate Surety Bond
                
                  Know all men by these presents. That we, _________ (Name of unit operator), signing as Principal, for and on behalf of the record owners of unitized substances now or hereafter covered by the unit agreement for the _________ (Name of unit), approved _________ (Date) __________ (Name and address of Surety), as Surety are jointly and severally held and firmly bound unto the United States of America in the sum of ___ (Amount of bond) Dollars, lawful money of the United States, for the use and benefit of and to be paid to the United States and any entryman or patentee of any portion of the unitized land here-to-fore entered or patented with the reservation of the oil or gas deposits to the United States, for which payment, well and truly to be made, we bind ourselves, and each of us, and each of our heirs, executors, administrators, successors, and assigns by these presents.

                  The condition of the foregoing obligation is such, that, whereas the Secretary of the Interior on ________ (Date) approved under the provisions of the Act of February 25, 1920, 41 Stat. 437, 30 U.S.C. secs. 181 et seq., as amended by the Act of August 8, 1946, 60 Stat. 950, a unit agreement for the development and operation of the ___________ (Name of unit and State); and
                  Whereas said Principal and record owners of unitized substances, pursuant to said unit agreement, have entered into certain covenants and agreements as set forth therein, under which operations are to be conducted; and
                  Whereas said Principal as Unit Operator has assumed the duties and obligations of the respective owners of unitized substances as defined in said unit agreement; and
                  Whereas said Principal and Surety agree to remain bound in the full amount of the bond for failure to comply with the terms of the unit agreement, and the payment of rentals, minimum royalties, and royalties due under the Federal leases committed to said unit agreement; and
                  Whereas the Surety hereby waives any right of notice of and agrees that this bond may remain in force and effect notwithstanding;
                  (a) Any additions to or change in the ownership of the unitized substances herein described;
                  (b) Any suspension of the drilling or producing requirements or waiver, suspension, or reduction of rental or minimum royalty payments or reduction of royalties pursuant to applicable laws or regulations thereunder; and
                  Whereas said Principal and Surety agree to the payment of compensatory royalty under the regulations of the Interior Department in lieu of drilling necessary offset wells in the event of drainage; and
                  Whereas nothing herein contained shall preclude the United States (from requiring an additional bond at any time when deemed necessary);
                  Now, therefore, if the said Principal shall faithfully comply with all of the provisions of the above-indentified unit agreement and with the terms of the leases committed thereto, then the above obligation is to be of no effect; otherwise to remain in full force and virtue.
                  Signed, sealed, and delivered this ___ day of __________, in the presence of:
                  Witnesses:
                  
                  
                  
                     (Principal)
                  
                  
                  
                  
                  
                     (Surety)
                
              
              
                § 3186.3
                Model for designation of successor unit operator by working interest owners.
                
                  Designation of successor Unit Operator ___ Unit Area, County of ___, State of ___. No. ___.
                  This indenture, dated as of the _____ day of ______, 19__, by and between _______, hereinafter designated as “First Party,” and the owners of unitized working interests, hereinafter designated as “Second Parties,”

                  Witnesseth: Whereas under the provisions of the Act of February 25, 1920, 41 Stat. 437, 30 U.S.C. secs. 181, et seq., as amended by the Act of August 8, 1946, 60 Stat. 950, the Secretary of the Interior, on the ______ day of ______, 19__, approved a unit agreement ___ Unit Area, wherein _________ is designated as Unit Operator, and
                  Whereas said _________ has resigned as such Operator 1
                     and the designation of a successor Unit Operator is now required pursuant to the terms thereof; and
                
                
                  
                    1 Where the designation of a successor Unit Operator is required for any reason other than resignation, such reason shall be substituted for the one stated.
                
                
                
                  Whereas the First Party has been and hereby is designated by Second Parties as Unit Operator, and said First Party desires to assume all the rights, duties, and obligations of Unit Operator under the said unit agreement:

                  Now, therefore, in consideration of the premises hereinbefore set forth and the promises hereinafter stated, the First Party hereby covenants and agrees to fulfill the duties and assume the obligations of Unit Operator under and pursuant to all the terms of the ___ unit agreement, and the Second Parties covenant and agree that, effective upon approval of this indenture by the (Name and Title of authorized officer, BLM) First Party shall be granted the exclusive right and privilege of exercising any and all rights and privileges as Unit Operator, pursuant to the terms and conditions of said unit agreement; said Unit agreement being hereby incorporated herein by reference and made a part hereof as fully and effectively as though said unit agreement were expressly set forth in this instrument.
                  In witness whereof, the parties hereto have executed this instrument as of the date hereinabove set forth.
                  
                  
                     (Witnesses)
                  
                  
                     (Witnesses)
                  
                     (First Party)
                  
                     (Second Party)
                  I hereby approve the foregoing indenture designating _________ as Unit Operator under the unit agreement for the ___ Unit Area, this _____ day of ______, 19__.
                  
                  Authorized officer of the Bureau of Land Management.
                
                [48 FR 26766, June 10, 1983. Redesignated at 48 FR 36587, Aug. 12, 1983, as amended at 51 FR 34604, Sept. 30, 1986]
              
              
                § 3186.4
                Model for change in unit operator by assignment.
                
                  Change in Unit Operator ___ Unit Area, County of ______, State of _______, No. _. This indenture, dated as of the ______ day of _______, 19__, by and between __________ hereinafter designated as “First Party,” and _________ hereinafter designated as “Second Party.”

                  Witnesseth: Whereas under the provisions of the Act of February 25, 1920, 41 Stat. 437 30 U.S.C. secs. 181, et seq., as amended by the Act of August 8, 1946, 60 Stat. 950, the Department of the Interior, on the ______ day of _______, 19__, approved a unit agreement for the ___ Unit Area, wherein the First Party is designated as Unit Operator; and
                  Whereas the First Party desires to transfer, assign, release, and quitclaim, and the Second Party desires to assume all the rights, duties and obligations of Unit Operator under the unit agreement; and
                  Whereas for sufficient and valuable consideration, the receipt whereof is hereby acknowledged, the First Party has transferred, conveyed, and assigned all his/its rights under certain operating agreements involving lands within the area set forth in said unit agreement unto the Second Party;
                  Now, therefore, in consideration of the premises hereinbefore set forth, the First Party does hereby transfer, assign, release, and quitclaim unto Second Party all of First Party's rights, duties, and obligations as Unit Operator under said unit agreement; and
                  Second Party hereby accepts this assignment and hereby covenants and agrees to fulfill the duties and assume the obligations of Unit Operator under and pursuant to all the terms of said unit agreement to the full extent set forth in this assignment, effective upon approval of this indenture by the (Name and Title of authorized officer, BLM); said unit agreement being hereby incorporated herein by reference and made a part hereof as fully and effectively as though said unit agreement were expressly set forth in this instrument.
                  In witness whereof, the parties hereto have executed this instrument as of the date hereinabove set forth.
                  
                  
                     (Witnesses)
                  
                  
                     (Witnesses)
                  
                     (First Party)
                  
                     (Second Party)
                  I hereby approve the foregoing indenture designating ___ as Unit Operator under the unit agreement for the ___ Unit Area, this ______ day of _________, 19__.
                  Authorized officer of the Bureau of Land Management
                
              
            
          
          
            Pt. 3190
            PART 3190—DELEGATION OF AUTHORITY, COOPERATIVE AGREEMENTS AND CONTRACTS FOR OIL AND GAS INSPECTION
            
              
                Subpart 3190—Delegation of Authority, Cooperative Agreements and Contracts for Oil and Gas Inspections: General
                Sec.
                3190.0-1
                Purpose.
                3190.0-3
                Authority.
                3190.0-4
                Objective.
                3190.0-5
                Definitions.
                3190.0-7
                Cross references.
                3190.1
                Proprietary data.
                3190.2
                Recordkeeping, funding and audit.
                
                3190.2-1
                Recordkeeping.
                3190.2-2
                Funding.
                3190.2-3
                Audit.
                3190.3
                Sharing of civil penalties.
                3190.4
                Availability of information.
              
              
                Subpart 3191—Delegation of Authority
                3191.1
                Petition for delegation.
                3191.1-1
                Petition.
                3191.1-2
                Eligibility.
                3191.1-3
                Action upon petition.
                3191.1-4
                Public hearing on petition.
                3191.2
                Terms of delegation.
                3191.3
                Termination and reinstatement.
                3191.3-1
                Termination.
                3191.3-2
                Reinstatement.
                3191.4
                Standards of delegation.
                3191.5
                Delegation for Indian lands.
                3191.5-1
                Indian lands included in delegation.
                3191.5-2
                Indian lands withdrawn from delegation.
              
              
                Subpart 3192—Cooperative Agreements
                3192.1
                What is a cooperative agreement?
                3192.2
                Who may apply for a cooperative agreement with BLM to conduct oil and gas inspections?
                3192.3
                What must a Tribe or State include in its application for a cooperative agreement?
                3192.4
                What is the term of a cooperative agreement?
                3192.5
                How do I modify a cooperative agreement?
                3192.6
                How will BLM evaluate my request for proprietary data?
                3192.7
                What must I do with Federal assistance I receive?
                3192.8
                May I subcontract activities in the agreement?
                3192.9
                What terms must a cooperative agreement contain?
                3192.10
                What costs will BLM pay?
                3192.11
                How are civil penalties shared?
                3192.12
                What activities may Tribes or States perform under cooperative agreements?
                3192.13
                What responsibilities must BLM keep?
                3192.14
                What are the requirements for Tribal or State inspectors?
                3192.15
                May cooperative agreements be terminated?
                3192.16
                How will I know if BLM intends to terminate my agreement?
                3192.17
                Can BLM reinstate cooperative agreements that have been terminated?
                3192.18
                Can I appeal a BLM decision?
              
            
            
              Authority:
              30 U.S.C. 1735 and 1751.
            
            
              Source:
              52 FR 27182, July 17, 1987, unless otherwise noted.
            
            
              Subpart 3190—Delegation of Authority, Cooperative Agreements and Contracts for Oil and Gas Inspections: General
              
                § 3190.0-1
                Purpose.

                The purpose of the part is to provide procedures for approval, implementation and administration of delegations of authority, cooperative agreements and contracts for inspection, enforcement and investigative activities related to oil and gas production operations on Federal and Indian lands under the provisions of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1701 et seq.).
              
              
                § 3190.0-3
                Authority.

                The Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1701 et seq.).
                
              
              
                § 3190.0-4
                Objective.
                The objective of this part is to assure that delegations of authority, cooperative agreements and contracts as provided for under the Federal Oil and Gas Royalty Management Act are carried out in accordance with the provisions of the Act and this title.
              
              
                § 3190.0-5
                Definitions.
                As used in this part, the term:
                (a) Inspection means the examination of oil and gas lease sites, records or motor vehicle documentation by an authorized representative of the Secretary of the Interior to determine if there is compliance with applicable regulations, Onshore Oil and Gas orders, approvals, Notices to Lessees and Operators, approvals, other written orders, the mineral leasing laws, and the Federal Oil and Gas Royalty Management Act.
                (b) Investigation means any inquiry into any action by or on behalf of a lessee or operator of a Federal or Indian lease, or transporter of oil from such lease.
                (c) Contractor means any individual, corporation, association, partnership, consortium or joint venture who has contracted to carry out activities under this part.
                
                (d) Enforcement means action taken by an authorized representative of the Secretary in order to obtain compliance with applicable regulations, Onshore Oil and Gas Orders, Notices to Lessees and Operators, approvals, other written orders, the mineral leasing laws, and the Federal Oil and Gas Royalty Management Act.
                (e) Indian lands means any lands or interests in lands of an Indian tribe or an Indian allottee held in trust by the United States or which is subject to Federal restriction against alienation, including mineral resources and mineral estates reserved to an Indian tribe or Indian allottee in the conveyance of a surface or nonmineral estate, except that such term does not include any lands subject to the provisions of section 3 of the Act of June 28, 1906 (34 Stat. 539).
                (f) Proprietary data means information obtained from a lessee that constitutes trade secrets, or commercial or financial information that is privileged or confidential, or other information that may be withheld under the Freedom of Information Act (5 U.S.C. 552(b)).
              
              
                § 3190.0-7
                Cross references.
                (a) 25 CFR 211.18; 212.24; 213.34.
                (b) 30 CFR part 229.
                (c) 43 CFR part 3160.
              
              
                § 3190.1
                Proprietary data.
                With regard to any data or information obtained by a State, Indian tribe or individual, whether under a delegation of authority, cooperative agreement or contract, the following applies:
                (a) Proprietary data shall be made available to a State or Indian tribe pursuant to a cooperative agreement under the provisions of 30 U.S.C. 1732 if such State or Indian tribe:
                (1) Consents in writing to restrict the dissemination of such information to such persons directly involved in an investigation under 30 U.S.C. 1732 who need the information to conduct the investigation;
                (2) Agrees in writing to accept liability for wrongful disclosure;
                (3) In the case of a State, the State demonstrates that such information is essential to the conduct of an investigation or to litigation under 30 U.S.C. 1734; and
                (4) In the case of an Indian tribe, the tribe demonstrates that such information is essential to the conduct of an audit or investigation and waives sovereign immunity by express consent for wrongful disclosure.
                (b)(1) Any person or State that obtains proprietary data pursuant to a delegation of authority, cooperative agreement or contract under this part is subject to the same provisions of law with respect to the disclosure of such information as would apply to any officer or employee of the United States.
                (2) Disclosure of proprietary data obtained pursuant to a delegation of authority, cooperative agreement, or contract under this part may not be compelled under State law.
              
              
                § 3190.2
                Recordkeeping, funding and audit.
              
              
                § 3190.2-1
                Recordkeeping.
                (a) Records and accounts relating to activities under delegations of authority, cooperative agreements or contracts shall be identified in the delegation, cooperative agreement or contract.
                (b) All records and other materials relating to a delegation of authority, cooperative agreement or contract shall be maintained by the State, Indian Tribe or contractor for a period of 6 years from the date they are generated or such other period as may be specified in the delegation, cooperative agreement or contract.
              
              
                § 3190.2-2
                Funding.
                (a) States and Tribes shall provide adequate funding for administration and execution of activities carried out under a delegation or cooperative agreement.
                (b) Reimbursement for allowable costs incurred by a State, Indian tribe or contractor as a result of activities carried out under a delegation of authority, cooperative agreement or contract shall be as negotiated, with the following limitations:
                (1) Up to 100 percent for a delegation of authority; or

                (2)Up to 100 percent for a cooperative agreement.
                
                (c) Funding shall be subject to the availability of funds.
                (d) States, Indian tribes or contractors shall maintain financial records relating to the funds received and expended under a delegation of authority, cooperative agreement or contract as specified in the delegation of authority, cooperative agreement or contract.
                (e) Reimbursement shall be at least quarterly and only shall be made upon submission of an invoice or request for reimbursement to the authorized officer.
                [52 FR 27182, July 17, 1987, as amended at 62 FR 49586, Sept. 22, 1997]
              
              
                § 3190.2-3
                Audit.
                In maintaining financial records relating to the funds received and expended under a delegation of authority, cooperative agreement, or contract, States, Indian tribes and contractors shall comply with generally accepted accounting principles and audit requirements established by the Department of the Interior and Bureau of Land Management.
              
              
                § 3190.3
                Sharing of civil penalties.
                Fifty percent of any civil penalty collected by the United States as a result of activities carried out by a State under a delegation of authority or a State or Indian tribe under a cooperative agreement shall be payable to that State or Indian tribe upon receipt by the United States. Such amount shall be deducted from compensation due to the State or Indian tribe by the United States under the delegation of authority or cooperative agreement.
              
              
                § 3190.4
                Availability of information.
                Information in the possession of the Bureau of Land Management that is necessary to carry out activities authorized by delegations of authority, cooperative agreements, or contracts entered into under this part will be provided by the BLM to the States and Indian tribes party to such agreements. Release of proprietary data shall be subject to the provisions of § 3190.1 of this part.
                [56 FR 2998, Jan. 25, 1991]
              
            
            
              Subpart 3191—Delegation of Authority
              
                § 3191.1
                Petition for delegation.
              
              
                § 3191.1-1
                Petition.
                The Governor or other authorized official of any eligible State may request in writing that the Director delegate all or part of his/her authority and responsibility for inspection, enforcement and investigation on oil and gas leases on Federal lands within the State and on Indian lands within the State where the affected Indian tribe or Indian allottee has given written permission for such inspection, enforcement and investigation. Requests by a State for delegation of other activities may be granted by the Director with the approval of the Secretary.
              
              
                § 3191.1-2
                Eligibility.
                Any State with producing oil or gas leases on Federal or Indian lands may request a delegation of authority.
              
              
                § 3191.1-3
                Action upon petition.
                Upon request for a delegation of authority, the Director shall determine if:
                (a) The State has proposed an acceptable plan for carrying out the delegated activities and will provide adequate resources to achieve the purposes of 30 U.S.C. 1735. This plan shall, at a minimum:
                (1) Identify specific authorities and responsibilities for which the State is requesting a delegation of authority and whether it is applicable to Federal lands only or includes Indian lands;
                (2) Provide evidence of written permission of the affected Indian tribe(s) or allottee(s) for such lands;
                (3) Include specifics for carrying out the delegated activities;
                (4) Indicate the inspector resources for carrying out the delegated activities and documentation of inspector qualifications;
                (5) Describe the proposed record keeping for funding purposes;
                (6) Detail the frequency and method of payment; and

                (7) Include copies of any non-Federal forms that are to be used.
                
                (b) The State has demonstrated that it will effectively and faithfully administer the rules and regulations of the Department of the Interior in accordance with the provisions of 30 U.S.C. 1735.
                (c) The delegation will be carried out in coordination with activities retained by the Bureau so that such delegation will not create an unreasonable burden on any lessee.
              
              
                § 3191.1-4
                Public hearing on petition.

                Prior to the granting of any delegation of authority, the notice of proposed delegation shall be published in the Federal Register. The Federal Register notice shall provide an opportunity for a public hearing in the affected State.
              
              
                § 3191.2
                Terms of delegation.
                (a) Delegations shall be continuing, contingent upon available funding, providing that there is an annual finding by the Director that the provisions of the delegation and the mineral leasing laws are still being carried out and that the requirements of § 3191.1-3 (a), (b) and (c) of this title are still in effect.
                (b) Authority delegated to a State under this subpart shall not be redelegated.
                (c) The State regulatory authority shall maintain sufficient qualified, personnel to comply with the terms and purpose of the delegation.
                (d) Inspection identification cards shall be issued by the authorized officer to all certified State inspectors for the purpose of identifying the bearer as an authorized representative of the Secretary. Identification cards remain the property of the United States.
                (e) The delegation shall provide for coordination with designated offices of the Bureau of Land Management, the Minerals Management Service, and, where appropriate, the Bureau of Indian Affairs, Forest Service, and other surface management agencies.
                (f) The delegation shall provide for annual program review.
                (g) The delegation shall provide for annual budget and program reporting in conjunction with the Federal Budget process.
                (h) The Director reserves the right to make inspections on Federal and Indian leases inspected by a State under this subpart for the purpose of evaluating the manner in which the delegation is being carried out.
                (i) The Director reserves the right to act independently to carry out his/her responsibilities under the law.
              
              
                § 3191.3
                Termination and reinstatement.
              
              
                § 3191.3-1
                Termination.
                (a) The delegation may be terminated by mutual written consent at any time.
                (b) The Director may revoke a delegation if it is determined that the State has failed to meet the minimum standards for complying with the delegated authority.
                (c) Prior to any action to revoke a delegation, the Director shall notify the State in writing of the deficiencies in the program leading to such revocation.
                (d) Upon notification of intent to revoke a delegation, the State shall have 30 days to respond with a plan to correct the cited deficiencies. If the Director determines that the plan of correction is acceptable, the Director shall then approve the plan and specify the timeframe within which the cited deficiencies shall be corrected.
                (e) In the event the Director makes a determination to revoke a delegation of authority, the State shall be provided an opportunity for a hearing prior to final action.
              
              
                § 3191.3-2
                Reinstatement.
                Terminated delegations of authority may be reinstated as set out below:
                (a) For a delegation terminated by mutual consent under § 3191.3-1(a) of this title, the State shall apply for reinstatement by filing a petition with the Director, who shall determine whether such reinstatement should be granted.

                (b) For a delegation of authority revoked by the Director, the State shall file a petition requesting reinstatement. In applying for reinstatement, the State shall provide written evidence that it has remedied all defects for which the delegation was revoked and that it is fully capable of resuming the activities carried out under the delegation. Upon receipt of the petition, the following actions shall be taken:
                (1) The authorized officer, after review of the petition, may recommend approval of the reinstatement but shall provide proof that the deficiencies have been corrected and that the State is fully capable of carrying out the delegation.
                (2) The Director shall review the petition and the recommendation of the authorized officer and may approve the reinstatement of a delegation upon a determination that the findings of the authorized officer are acceptable.
              
              
                § 3191.4
                Standards of delegation.
                (a) The Director shall establish minimum standards to be used by a State in carrying out activities established in the delegation.
                (b) The delegation shall identify functions, if any, that are to be carried out jointly.
                (c) A delegation shall be made in accordance with the requirements of this section.
                (d) Copies of delegations shall be on file in the Washington Office of the Bureau and shall be available for public inspection.
              
              
                § 3191.5
                Delegation for Indian lands.
              
              
                § 3191.5-1
                Indian lands included in delegation.
                (a) No activity under a delegation made under this subpart may be carried out on Indian lands without the written permission of the affected Indian tribe or allottee.
                (b) A State requesting a delegation involving Indian lands shall provide, as evidence of permission, a written agreement signed by an appropriate official(s) of the Indian tribe for tribal lands, or by the individual allottee(s) or their representative(s) for allotted lands. The agreement shall at a minimum specify the type and extent of activities to be carried out by the State under the agreement, and provisions for State access to carry out the specified activities.
                (c) Delegations covering Indian lands shall be separate from delegations covering Federal lands.
              
              
                § 3191.5-2
                Indian lands withdrawn from delegation.
                (a) When an Indian tribe or allottee withdraws permission for a State to conduct inspection and related activities on its lands, the Indian tribe or allottee shall provide written notice of its withdrawal of permission to the State.
                (b) Immediately upon receipt of a notice of withdrawal of permission, the State shall provide written notification of said notice to the authorized officer, who immediately shall take all necessary action to provide for inspection and enforcement activities on the affected Indian lands.
                (c) No later than 120 days after receipt of a notice of withdrawal of permission draw from an Indian tribe or allottee, the delegation on the lands covered by the notice shall terminate.
                (d) Upon termination of a delegation covering Indian lands, appropriate changes in funding shall be made by the authorized officer.
              
            
            
              Subpart 3192—Cooperative Agreements
              
                Source:
                62 FR 49586, Sept. 22, 1997, unless otherwise noted.
              
              
                § 3192.1
                What is a cooperative agreement?
                (a) A cooperative agreement is a contract between the Bureau of Land Management (BLM) and a Tribe or State to conduct inspection, investigation, or enforcement activities on producing Indian Tribal or allotted oil and gas leases.
                (b) BLM will enter into a cooperative agreement with a State to inspect oil and gas leases on Indian lands only with the permission of the Tribe with jurisdiction over the lands.
              
              
                § 3192.2
                Who may apply for a cooperative agreement with BLM to conduct oil and gas inspections?

                (a) The Tribal chairperson, or other authorized official, of a Tribe with producing oil or gas leases, or agreements under the Indian Mineral Development Act of 1982 (25 U.S.C. 2101 et seq.), may apply for a cooperative agreement with BLM for Indian lands under the Tribe's jurisdiction.
                
                (b) Tribes may join together to apply for a multi-tribe cooperative agreement.
                (c) The Governor of a State having a Tribal resolution from the Tribe with jurisdiction over the Indian lands, permitting the Governor to enter into a cooperative agreement, may apply for a cooperative agreement with BLM.
              
              
                § 3192.3
                What must a Tribe or State include in its application for a cooperative agreement?
                (a) To apply for a cooperative agreement you must complete—
                (1) Standard Form 424, Application for Federal Assistance;
                (2) Standard Form 424A, Budget Information—Non-Construction Programs; and
                (3) Standard Form 424B, Assurances—Non-Construction Programs.
                (b) You must describe the type and extent of oil and gas inspection, enforcement, and investigative activities proposed under the agreement and the period of time the proposed agreement will be in effect (See section 11 of Standard Form 424).
                (c) You may include allotted lands under an agreement with the written consent of all allottees or their heirs. BLM will ask the Bureau of Indian Affairs (BIA) to verify that the Tribe or State has obtained all of the necessary signatures to commit 100 percent of each individual tract of allotted lands to the agreement.
              
              
                § 3192.4
                What is the term of a cooperative agreement?
                Cooperative agreements can be in effect for a period from 1 to 5 years from the effective date of the agreement, as set out in the agreement.
              
              
                § 3192.5
                How do I modify a cooperative agreement?
                You may modify a cooperative agreement by having all parties to the agreement consent to the change in writing. If the agreement is with a State, and the modification would affect the duration or scope of the agreement, then the State must obtain the written consent of the affected Tribe and/or allottee or heir.
              
              
                § 3192.6
                How will BLM evaluate my request for proprietary data?
                BLM will evaluate Tribal or State requests for proprietary data on a case-by-case basis according to the requirements of § 3190.1 of this part.
              
              
                § 3192.7
                What must I do with Federal assistance I receive?
                You must use Federal assistance that you receive only for costs incurred which are directly related to the activities carried out under the cooperative agreement.
              
              
                § 3192.8
                May I subcontract activities in the agreement?

                You must obtain BLM's written approval before you subcontract any activities in the agreement with the exception of financial audits of program funds that are required by the Single Audit Act of 1984 (31 U.S.C. 7501 et seq.).
              
              
                § 3192.9
                What terms must a cooperative agreement contain?
                The cooperative agreement must—
                (a) State its purpose, objective, and authority;
                (b) Define terms used in the agreement;
                (c) Describe the Indian lands covered;
                (d) Describe the roles and responsibilities of BLM and the Tribe or State;
                (e) Describe the activities the Tribe or State will carry out;
                (f) Define the minimum performance standards to evaluate Tribal or State performance;
                (g) Include provisions to—
                (1) Protect proprietary data, as provided in § 3190.1 of this part;
                (2) Prevent conflict of interest, as provided in § 3192.14(d);
                (3) Share civil penalties, as provided in § 3192.11; and
                (4) Terminate the agreement;
                (h) List BLM and Tribal or State contacts;
                (i) Avoid duplication of effort between BLM and the Tribe or State when conducting inspections;
                (j) List schedules for—
                (1) Inspection activities;
                (2) Training of Tribal or State inspectors;
                (3) Periodic reviews and meetings;

                (k) Specify the limit on the dollar amount of Federal funding;
                
                (l) Describe procedures for Tribes or States to request payment reimbursement;
                (m) Describe allowable costs subject to reimbursement; and
                (n) Describe plans for BLM oversight of the cooperative agreement.
              
              
                § 3192.10
                What costs will BLM pay?
                (a) BLM will pay expenses allowed under part 12, subpart A, Administrative and Audit Requirements and Cost Principles for Assistance Programs, of this title.
                (b) BLM will fund the agreements up to 100 percent of allowable costs.
                (c) Funding is subject to the availability of BLM funds.
                (d) Funding for cooperative agreements is subject to the shared civil penalties requirement of § 3192.11.
              
              
                § 3192.11
                How are civil penalties shared?
                (a) Civil penalties that the Federal Government collects resulting from an activity carried out by a Tribe or State under a cooperative agreement are shared equally between the inspecting Tribe or State and BLM.
                (b) BLM must deduct the amount of the civil penalty paid to the Tribe or State from the funding paid to the Tribe or State for the cooperative agreement.
              
              
                § 3192.12
                What activities may Tribes or States perform under cooperative agreements?
                Activities carried out under the cooperative agreement must be in accordance with the policies of the appropriate BLM State or field office and as specified in the agreement, and may include—
                (a) Inspecting Tribal or allotted oil and gas leases for compliance with BLM regulations;
                (b) Issuing initial Notices of Incidents of Non-Compliance, Form 3160-9, and Notices to Shut Down Operations, Form 3160-12;
                (c) Conducting investigations; or
                (d) Conducting oil transporter inspections.
              
              
                § 3192.13
                What responsibilities must BLM keep?
                (a) Under cooperative agreements, BLM continues to—
                (1) Issue Notices of Incidents of Noncompliance that impose monetary assessments and penalties;
                (2) Collect assessments and penalties;
                (3) Calculate and distribute shared civil penalties;
                (4) Train and certify Tribal or State inspectors;
                (5) Issue and regulate inspector identification cards; and
                (6) Identify leases to be inspected, taking into account the priorities of the Tribe. Priorities for allotted lands will be established through consultation with the BIA office with jurisdiction over the lands in the agreement.
                (b) If BLM enters into a cooperative agreement, that agreement does not affect BLM's right to enter lease sites to conduct inspections, enforcement, investigations or other activities necessary to supervise lease operations.
              
              
                § 3192.14
                What are the requirements for Tribal or State inspectors?
                (a) Tribal or State inspectors must be certified by BLM before they conduct independent inspections on Indian oil and gas leases.
                (b) The standards for certifying Tribal or State inspectors must be the same as the standards BLM uses for certifying BLM inspectors.
                (c) Tribal and State inspectors must satisfactorily complete on-the-job and classroom training in order to qualify for certification.
                (d) Tribal or State inspectors must not—
                (1) Inspect the operations of companies in which they, a member of their immediate family, or their immediate supervisor, have a direct financial interest; or
                (2) Use for personal gain, or gain by another person, information he or she acquires as a result of his or her participating in the cooperative agreement.
              
              
                § 3192.15
                May cooperative agreements be terminated?

                (a) Cooperative agreements may be terminated at any time if all parties agree to the termination in writing.
                
                (b) BLM may terminate an agreement without Tribal or State agreement if the—
                (1) Tribe or State fails to carry out the terms of the agreement; or
                (2) Agreement is no longer needed.
                (c) A Tribe may unilaterally terminate an agreement after notifying BLM. For a unilateral termination, the agreement terminates 60 days after the Tribe notifies BLM.
              
              
                § 3192.16
                How will I know if BLM intends to terminate my agreement?
                (a) If BLM intends to terminate your agreement because you did not carry out the terms of the agreement, BLM must send you a notice that lists the reason(s) why BLM intends to terminate the agreement.
                (b) Within 30 days after receiving the notice, you must send BLM a plan to correct the problem(s) BLM listed in the notice. BLM has 30 days to approve or disapprove the plan, in writing.
                (c) If BLM approves the plan, you have 30 days after you receive notice of the approval to correct the problem(s).
                (d) If you have not corrected the problem within 30 days, BLM will send you a second written termination notice that will give you another opportunity to correct the problem.
                (e) If the problem is not corrected within 60 days after you receive the second notice, BLM will terminate the agreement.
              
              
                § 3192.17
                Can BLM reinstate cooperative agreements that have been terminated?
                (a) If your cooperative agreement was terminated by consent, you may request that BLM reinstate the agreement at any time.
                (b) If BLM terminated an agreement because you did not carry out the terms of the agreement, you must prove that you have corrected the problem(s) and are able to carry out the terms of the agreement.
                (c) For any reinstatement request BLM will decide whether or not your cooperative agreement may be reinstated and, if so, whether you must make any changes to the agreement before it can be reinstated.
              
              
                § 3192.18
                Can I appeal a BLM decision?
                Any party adversely affected by a BLM decision made under this subpart may appeal the decision in accordance with parts 4 and 1840 of this title.
              
            
          
          
            Pt. 3195
            PART 3195—HELIUM CONTRACTS
            
              
                General Information
                Sec.
                3195.10
                What is the purpose of these regulations?
                3195.11
                What terms do I need to know to understand this subpart?
                3195.12
                What is an In-Kind Crude Helium Sales Contract?
                3195.13
                If I am a Federal helium supplier or buyer, what reports must I submit to BLM?
                3195.14
                How should I submit reports?
              
              
                Federal Agency Requirements
                3195.20
                Who must purchase major helium requirements from Federal helium suppliers?
                3195.21
                When must I use an authorized Federal helium supplier?
                3195.22
                When must my contractors or subcontractors use an authorized Federal helium supplier?
                3195.23
                How do I get a list of authorized Federal helium suppliers?
                3195.24
                What must I do before contacting a non-Federal helium supplier for my helium needs?
                3195.25
                What information must be in my purchase order/contract for a major helium requirement?
                3195.26
                What information must I report to BLM?
                3195.27
                What do I do if my helium requirement becomes a major helium requirement after the initial determination has been made?
              
              
                Federal Helium Supplier Requirements
                3195.30
                How do I apply to become a Federal helium supplier?
                3195.31
                What are the general terms of an In-Kind Crude Helium Sales Contract?
                3195.32
                Where can I find a list of Federal agencies that use helium?
                3195.33
                What information must I report to BLM?
                3195.34
                What happens to my Helium Distribution Contracts?
                3195.35
                What happens if I have an outstanding obligation to purchase refined helium under a Helium Distribution Contract?
                3195.36

                What happens if there is a shortage of helium?
                
                3195.37
                Under what circumstances can BLM terminate me as an authorized Federal helium supplier?
              
            
            
              Authority:
              50 U.S.C. 167a.
            
            
              Source:
              63 FR 40178, July 28, 1998, unless otherwise noted.
            
            
              General Information
              
                § 3195.10
                What is the purpose of these regulations?
                The purpose of these regulations is to establish procedures governing the sale of helium to Federal agencies with major helium requirements. In order to sell a major helium requirement to a Federal agency, a Federal helium supplier must be under contract with BLM to purchase from BLM an amount of crude helium equivalent to the amount of refined helium it has supplied to the Federal agency.
              
              
                § 3195.11
                What terms do I need to know to understand this subpart?
                To understand this subpart you need to know that:
                
                  BLM means the Bureau of Land Management, Helium Operations, United States Department of the Interior, Amarillo, TX 79101.
                
                  Buyer means anyone who is purchasing refined helium for a Federal agency or Federal agency contractor.
                
                  Crude helium means a helium-gas mixture containing no more than ninety-nine (99) percent helium by volume.
                
                  Federal agency means any department, independent establishment, commission, administration, foundation, authority, board, or bureau of the United States, or any corporation owned, controlled, or in which the United States has a proprietary interest, as these terms are used in 5 U.S.C. 101-105; 5 U.S.C. 551(1); or in 18 U.S.C. 6, but does not include Federal agency contractors.
                
                  Federal helium supplier means a private helium merchant who has an In-Kind Crude Helium Sales Contract with an effective date of January 1, 1998, or later, with BLM, and who has helium available for sale to:
                (1) Federal agencies; or
                (2) Private helium purchasers for use in Federal Government contracts.
                
                  Helium means the element helium regardless of its physical state.
                
                  Helium use location means the location where the major helium requirement will be used.
                
                  Like (equivalent) amount of crude helium means the amount of crude helium measured at a pressure of 14.65 pounds per square inch absolute (psia) and a temperature of 60 degrees Fahrenheit (F), and rounded up to the nearest thousand (1,000) cubic feet, that is equivalent to a specified amount of refined helium measured at 14.7 psia and 70 degrees Fahrenheit.
                
                  Major helium requirement means an estimated refined helium requirement greater than 200,000 standard cubic feet (scf) of gaseous helium or 7510 liters of liquid helium delivered to a helium use location per year.
                
                  Standard cubic foot (SCF) means the volume of gaseous helium occupying one cubic foot at a pressure of 14.7 psia and a temperature of 70 degrees Fahrenheit. One liter of liquid helium is equivalent to 26.63 scf of gaseous helium. One U.S. gallon of liquid helium is equivalent to 100.8 scf of gaseous helium. One pound of liquid helium is equivalent to 96.72 scf of gaseous helium. If BLM approves, you may use appropriate gaseous equivalents of volumes of helium mixtures different from these figures.
              
              
                § 3195.12
                What is an In-Kind Crude Helium Sales Contract?
                It is a written contract between BLM and a Federal helium supplier requiring that whenever a supplier sells a major helium requirement to a Federal agency or its contractors, the supplier must purchase a like amount of crude helium from BLM.
              
              
                § 3195.13
                If I am a Federal helium supplier or buyer, what reports must I submit to BLM?
                In accordance with the In-Kind Crude Helium Sales Contract:
                (a) Federal helium suppliers and buyers must report the total itemized quarterly deliveries of major helium requirements within 45 calendar days after the end of the previous quarter (see §§ 3195.26 and 3195.33).
                (b) Federal helium suppliers must report the annual cumulative helium delivery report by November 15 of each year (see § 3195.33).
              
              
                
                § 3195.14
                How should I submit reports?
                You must submit reports by:
                (a) Mail;
                (b) Fax;
                (c) E-mail; or
                (d) Any other method to which you and BLM agree.
              
            
            
              Federal Agency Requirements
              
                § 3195.20
                Who must purchase major helium requirements from Federal helium suppliers?
                (a) The Department of Defense;
                (b) The National Aeronautics and Space Administration;
                (c) The Department of Energy;
                (d) Any other Federal agency; and
                (e) Federal agency contractors.
              
              
                § 3195.21
                When must I use an authorized Federal helium supplier?
                You must use an authorized Federal helium supplier for any major helium requirement.
              
              
                § 3195.22
                When must my contractors or subcontractors use an authorized Federal helium supplier?
                An authorized Federal helium supplier must be used whenever the contractor or subcontractor uses a major helium requirement in performance of a Federal contract.
              
              
                § 3195.23
                How do I get a list of authorized Federal helium suppliers?
                You must request the list from BLM in writing.
              
              
                § 3195.24
                What must I do before contacting a non-Federal helium supplier for my helium needs?
                You must make an initial determination about the annual helium demand for each helium use location for the expected life of the purchase order/contract. If the annual helium demand for a helium use location is a major helium requirement, it must be supplied by a Federal helium supplier.
              
              
                § 3195.25
                What information must be in my purchase order/contract for a major helium requirement?
                A purchase order/contract must state each helium use location and whether the anticipated demand exceeds the amount defined as a major helium requirement at each helium use location.
              
              
                § 3195.26
                What information must I report to BLM?
                In accordance with the In-Kind Crude Helium Sales Contract, within 45 days of the end of each quarter, you must report to BLM (see § 3195.13) the following:
                (a) The name of the company from which you purchased a major helium requirement;
                (b) The amount of helium you purchased and the date it was delivered; and
                (c) The helium use location.
              
              
                § 3195.27
                What do I do if my helium requirement becomes a major helium requirement after the initial determination has been made?
                As soon as you determine that your forecasted demand of helium for a particular helium use location will become a major helium requirement, you must purchase your helium (for that helium use location) from an authorized Federal helium supplier for the remainder of the purchase order/contract as a major helium requirement.
              
            
            
              Federal Helium Supplier Requirements
              
                § 3195.30
                How do I apply to become a Federal helium supplier?
                In order to become a Federal helium supplier,
                (a) You must be a private helium merchant and demonstrate to BLM in writing that you have:
                (1) Adequate financial resources to pay for BLM helium and helium related services;
                (2) Adequate facilities and equipment to meet delivery schedules and quality standards required by Federal helium buyers; and
                (3) A satisfactory record of performance in the distribution of helium or other compressed gases.
                (b) You must fill out and execute BLM's In-Kind Crude Helium Sales Contract and submit it to BLM for approval.
              
              
                § 3195.31
                What are the general terms of an In-Kind Crude Helium Sales Contract?

                A BLM helium In-Kind Crude Helium Sales Contract requires you to:
                
                (a) Deliver helium to a Federal agency specified helium use location;
                (b) Purchase crude helium from BLM equivalent to the amount of refined helium you sold to Federal agencies;
                (c) Report to BLM the amount of refined helium you sold to Federal agencies; and
                (d) Maintain records for inspection and audit by BLM in accordance with 30 U.S.C. 17.13(b).
              
              
                § 3195.32
                Where can I find a list of Federal agencies that use helium?
                You must request from BLM in writing the list of Federal agencies that have purchased a major helium requirement during the past year.
              
              
                § 3195.33
                What information must I report to BLM?
                (a) In accordance with the In-Kind Crude Helium Sales Contract, within 45 days of the end of each quarter, you must report to BLM (see § 3195.13) the following:
                (1) The name of the Federal agency to which you supplied helium;
                (2) The amount of helium you delivered and the date you delivered it; and
                (3) The helium use location.
                (b) In accordance with the In-Kind Crude Helium Sales Contract, by November 15 of each year, you must report to BLM (see § 3195.13) the following:
                (1) The name of the Federal agency to which you supplied helium; and
                (2) The cumulative amount of helium delivered during the previous fiscal year for each Federal agency.
              
              
                § 3195.34
                What happens to my Helium Distribution Contracts?
                Helium Distribution Contracts between BLM and a helium distributor have been terminated. You must execute an In-Kind Crude Helium Sales Contract before you sell a major helium requirement to a Federal agency.
              
              
                § 3195.35
                What happens if I have an outstanding obligation to purchase refined helium under a Helium Distribution Contract?
                If you were obligated to buy refined helium under a Helium Distribution Contract, your In-Kind Crude Helium Sales Contract requires you to buy an equivalent amount of crude helium in lieu of that obligation.
              
              
                § 3195.36
                What happens if there is a shortage of helium?
                If there is a shortage of helium (either company specific or industry wide) which would cause you to defer helium shipments to a buyer, you must, in accordance with your In-Kind Crude Helium Sales Contract, give the United States priority over non-government requirements.
              
              
                § 3195.37
                Under what circumstances can BLM terminate me as an authorized Federal helium supplier?
                BLM has the authority to terminate you as an authorized Federal helium supplier for:
                (a) Nonpayment for a like amount of crude helium;
                (b) Not reporting helium deliveries according to your In-Kind Crude Helium Sales Contract and these regulations;
                (c) Not taking delivery of a purchase of a like amount of crude helium not covered by a valid helium storage contract; or
                (d) Any other breach of contract or violation of these regulations.
                Group 3200—Geothermal Resources Leasing
                
                  Note:

                  The collections of information contained in parts 3200, 3210, 3220, 3240, 3250, and 3260 of Group 3200 have been approved by the Office of Management and Budget under 44 U.S.C. 3501 et seq. and assigned clearance numbers 1004-0034, 1004-0074, 1004.0132, and 1004-0160. The information will be used to maintain an orderly program for leasing, development, and production of Federal geothermal resources. Responses are required to obtain benefits in accordance with the Geothermal Steam Act of 1970, as amended.

                  Public reporting burden for this information is estimated to average 1.6 hours per response, including the time for reviewing insstructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing the burden, to the Division of Information Resources Management, Bureau of Land Management, 1800 C Street, NW., Premier Building, Room 208, Washington DC 20240; and the Paperwork Reduction Project (1004-0160), Office of Management and Budget, Washington, DC 20503.
                  
                  (See 54 FR 13885, Apr. 6, 1989 and 55 FR 26443, June 28, 1990)
                
              
            
          
          
            Pt. 3200
            PART 3200—GEOTHERMAL RESOURCE LEASING
            
              
                Subpart 3200—Geothermal Resource Leasing
                Sec.
                3200.1
                Definitions.
                3200.3
                Changes in agency duties.
                3200.4
                What requirements must I comply with when taking any actions or conducting any operations under this part?
                3200.5
                What are my rights of appeal?
                3200.6
                What types of geothermal leases will BLM issue?
                3200.7
                What regulations apply to geothermal leases issued before August 8, 2005?
                3200.8
                What regulations apply to leases issued in response to applications pending on August 8, 2005?
              
              
                Subpart 3201—Available Lands
                3201.10
                What lands are available for geothermal leasing?
                3201.11
                What lands are not available for geothermal leasing?
              
              
                Subpart 3202—Lessee Qualifications
                3202.10
                Who may hold a geothermal lease?
                3202.11
                Must I prove I am qualified to hold a lease when filing an application to lease?
                3202.12
                Are other persons allowed to act on my behalf to file an application to lease?
                3202.13
                What happens if the applicant dies before the lease is issued?
              
              
                Subpart 3203—Competitive Leasing
                3203.5
                What is the general process for obtaining a geothermal lease?
                3203.10
                How are lands included in a competitive sale?
                3203.11
                Under what circumstances may parcels be offered as a block for competitive sale?
                3203.12
                What fees must I pay to nominate lands?
                3203.13
                How often will BLM hold a competitive lease sale?
                3203.14
                How will BLM provide notice of a competitive lease sale?
                3203.15
                How does BLM conduct a competitive lease sale?
                3203.17
                How must I make payments if I am the successful bidder?
                3203.18
                What happens to parcels that receive no bids at a competitive lease sale?
              
              
                Subpart 3204—Noncompetitive Leasing Other Than Direct Use Leases
                3204.05
                How can I obtain a noncompetitive lease?
                3204.10
                What payment must I submit with my noncompetitive lease application?
                3204.11
                How may I acquire a noncompetitive lease for lands that were not sold at a competitive lease sale?
                3204.12
                How may I acquire a noncompetitive lease for lands subject to a mining claim?
                3204.13
                How will BLM process noncompetitive lease applications pending on August 8, 2005?
                3204.14
                May I amend my application for a noncompetitive lease?
                3204.15
                May I withdraw my application for a noncompetitive lease?
              
              
                Subpart 3205—Direct Use Leasing
                3205.6
                When may BLM issue a direct use lease to an applicant?
                3205.7
                How much acreage should I apply for in a direct use lease?
                3205.10
                How do I obtain a direct use lease?
                3205.12
                How will BLM respond to direct use lease applications on lands managed by another agency?
                3205.13
                May I withdraw my application for a direct use lease?
                3205.14
                May I amend my application for a direct use lease?
                3205.15
                How will I know whether my direct use lease will be issued?
              
              
                Subpart 3206—Lease Issuance
                3206.10
                What must I do for BLM to issue a lease?
                3206.11
                What must BLM do before issuing a lease?
                3206.12
                What are the minimum and maximum lease sizes?
                3206.13
                What is the maximum acreage I may hold?
                3206.14
                How does BLM compute acreage holdings?
                3206.15
                How will BLM charge acreage holdings if the United States owns only a fractional interest in the geothermal resources in a lease?
                3206.16
                Is there any acreage which is not chargeable?
                3206.17
                What will BLM do if my holdings exceed the maximum acreage limits?
                3206.18
                When will BLM issue my lease?
              
              
                Subpart 3207—Lease Terms and Extensions
                3207.5
                What terms (time periods) apply to my lease?
                3207.10
                What is the primary term of my lease?
                3207.11

                What work am I required to perform during the first 10 years of my lease for BLM to grant the initial extension of the primary term of my lease?
                3207.12
                What work am I required to perform each year for BLM to continue the initial and additional extensions of the primary term of my lease?
                3207.13
                Must I comply with the requirements of §§ 3207.11 and 3207.12 when my lease overlies a mining claim?
                3207.14
                How do I qualify for a drilling extension?
                3207.15
                How do I qualify for a production extension?
                3207.16
                When may my lease be renewed?
                3207.17
                How is the term of my lease affected by commitment to a unit?
                3207.18
                Can my lease be extended if it is eliminated from a unit?
              
              
                Subpart 3210—Additional Lease Information
                3210.10
                When does lease segregation occur?
                3210.11
                Does a lease segregated from an agreement or plan receive any benefits from unitization of the committed portion of the original lease?
                3210.12
                May I consolidate leases?
                3210.13
                Who may lease or locate other minerals on the same lands as my geothermal lease?
                3210.14
                May BLM readjust the terms and conditions in my lease?
                3210.15
                What if I appeal BLM's decision to readjust my lease terms?
                3210.16
                How must I prevent drainage of geothermal resources from my lease?
                3210.17
                What will BLM do if I do not protect my lease from drainage?
              
              
                Subpart 3211—Filing and Processing Fees, Rent, Direct Use Fees, and Royalties
                3211.10
                What are the processing and filing fees for leases?
                3211.11
                What are the annual lease rental rates?
                3211.12
                How and where do I pay my rent?
                3211.13
                When is my annual rental payment due?
                3211.14
                Will I always pay rent on my lease?
                3211.15
                How do I credit rent towards royalty?
                3211.16
                Can I credit rent towards direct use fees?
                3211.17
                What is the royalty rate on geothermal resources produced from or attributable to my lease that are used for commercial generation of electricity?
                3211.18
                What is the royalty rate on geothermal resources produced from or attributable to my lease that are used directly for purposes other than commercial generation of electricity?
                3211.19
                What is the royalty rate on byproducts derived from geothermal resources produced from or attributable to my lease?
                3211.20
                How do I credit advanced royalty towards royalty?
                3211.21
                When do I owe minimum royalty?
              
              
                Subpart 3212—Lease Suspensions, Cessation of Production, Royalty Rate Reductions, and Energy Policy Act Royalty Rate Conversions
                3212.10
                What is the difference between a suspension of operations and production and a suspension of operations?
                3212.11
                How do I obtain a suspension of operations or a suspension of operations and production on my lease?
                3212.12
                How long does a suspension of operations or a suspension of operations and production last?
                3212.13
                How does a suspension affect my lease term and obligations?
                3212.14
                What happens when the suspension ends?
                3212.15
                Will my lease remain in full force and effect if I cease production and I do not have an approved suspension?
                3212.16
                Can I apply to BLM to reduce, suspend, or waive the royalty or rental of my lease?
                3212.17
                What information must I submit when I request that BLM suspend, reduce, or waive my royalty or rental?
                3212.18
                What are the production incentives for leases?
                3212.19
                How do I apply for a production incentive?
                3212.20
                How will BLM review my request for a production incentive?
                3212.21
                What criteria establish a qualified expansion project for the purpose of obtaining a production incentive?
                3212.22
                What criteria establish a new facility for the purpose of obtaining a production incentive?
                3212.23
                How will the production incentive apply to a qualified expansion project?
                3212.24
                How will the production incentive apply to a new facility?
                3212.25
                Can I convert the royalty rate terms of my lease in effect before August 8, 2005, to the terms of the Geothermal Steam Act, as amended by the Energy Policy Act of 2005?
                3212.26
                How do I submit a request to modify the royalty rate terms of my lease to the applicable terms prescribed in the Energy Policy Act of 2005?
                3212.27
                How will BLM or MMS review my request to modify the lease royalty rate terms?
              
              
                Subpart 3213—Relinquishment, Termination, and Cancellation
                3213.10
                Who may relinquish a lease?
                3213.11
                What must I do to relinquish a lease?
                
                3213.12
                May BLM accept a partial relinquishment if it will reduce my lease to less than 640 acres?
                3213.13
                When does relinquishment take effect?
                3213.14
                Will BLM terminate my lease if I do not pay my rent on time?
                3213.15
                How will BLM notify me if it terminates my lease?
                3213.16
                May BLM cancel my lease?
                3213.17
                May BLM terminate my lease for reasons other than non-payment of rentals?
                3213.18
                When is a termination effective?
                3213.19
                What can I do if BLM notifies me that my lease is being terminated because of a violation of the law, regulations, or lease terms?
              
              
                Subpart 3214—Personal and Surety Bonds
                3214.10
                Who must post a geothermal bond?
                3214.11
                Who must my bond cover?
                3214.12
                What activities must my bond cover?
                3214.13
                What is the minimum dollar amount required for a bond?
                3214.14
                May BLM increase the bond amount above the minimum?
                3214.15
                What kind of financial guarantee will BLM accept to back my bond?
                3214.16
                Is there a special bond form I must use?
                3214.17
                Where must I submit my bond?
                3214.18
                Who will BLM hold liable under the lease and what are they liable for?
                3214.19
                What are my bonding requirements when a lease interest is transferred to me?
                3214.20
                How do I modify my bond?
                3214.21
                What must I do if I want to use a certificate of deposit to back my bond?
                3214.22
                What must I do if I want to use a letter of credit to back my bond?
              
              
                Subpart 3215—Bond Release, Termination, and Collection
                3215.10
                When may BLM collect against my bond?
                3215.11
                Must I replace my bond after BLM collects against it?
                3215.12
                What will BLM do if I do not restore the face amount or file a new bond?
                3215.13
                Will BLM terminate or release my bond?
                3215.14
                When BLM releases my bond, does that end my responsibilities?
              
              
                Subpart 3216—Transfers
                3216.10
                What types of lease interests may I transfer?
                3216.11
                Where must I file a transfer request?
                3216.12
                When does a transferee take responsibility for lease obligations?
                3216.13
                What are my responsibilities after I transfer my interest?
                3216.14
                What filing fees and forms does a transfer require?
                3216.15
                When must I file my transfer request?
                3216.16
                Must I file separate transfer requests for each lease?
                3216.17
                Where must I file estate transfers, corporate mergers, and name changes?
                3216.18
                How do I describe the lands in my lease transfer?
                3216.19
                May I transfer record title interest for less than 640 acres?
                3216.20
                When does a transfer segregate a lease?
                3216.21
                When is my transfer effective?
                3216.22
                Does BLM approve all transfer requests?
              
              
                Subpart 3217—Cooperative Agreements
                3217.10
                What are unit agreements?
                3217.11
                What are communitization agreements?
                3217.12
                What does BLM need to approve my communitization agreement?
                3217.13
                When does my communitization agreement go into effect?
                3217.14
                When will BLM approve my drilling or development contract?
                3217.15
                What does BLM need to approve my drilling or development contract?
              
              
                Subpart 3250—Exploration Operations—General
                3250.10
                When do the exploration operations regulations apply?
                3250.11
                May I conduct exploration operations on my lease, someone else's lease, or unleased land?
                3250.12
                What general standards apply to exploration operations?
                3250.13
                What additional BLM orders or instructions govern exploration?
                3250.14
                What types of operations may I propose in my application to conduct exploration?
              
              
                Subpart 3251—Exploration Operations: Getting BLM Approval
                3251.10
                Do I need a permit before I start exploration operations?
                3251.11
                What information is in a complete Notice of Intent to Conduct Geothermal Resource Exploration Operations application?
                3251.12
                What action will BLM take on my Notice of Intent to Conduct Geothermal Resource Exploration Operations?
                3251.13
                Once I have an approved Notice of Intent, how can I change my exploration operations?
                3251.14
                Do I need a bond for conducting exploration operations?
                3251.15
                When will BLM release my bond?
              
              
                
                Subpart 3252—Conducting Exploration Operations
                3252.10
                What operational standards apply to my exploration operations?
                3252.11
                What environmental requirements must I meet when conducting exploration operations?
                3252.12
                How deep may I drill a temperature gradient well?
                3252.13
                How long may I collect information from my temperature gradient well?
                3252.14
                How must I complete a temperature gradient well?
                3252.15
                When must I abandon a temperature gradient well?
                3252.16
                How must I abandon a temperature gradient well?
              
              
                Subpart 3253—Reports: Exploration Operations
                3253.10
                Must I share with BLM the data I collect through exploration operations?
                3253.11
                Must I notify BLM when I have completed my exploration operations?
              
              
                Subpart 3254—Inspection, Enforcement, and Noncompliance for Exploration Operations
                3254.10
                May BLM inspect my exploration operations?
                3254.11
                What will BLM do if my exploration operations are not in compliance with my permit, other BLM approvals or orders, or the regulations in this part?
              
              
                Subpart 3255—Confidential, Proprietary Information
                3255.10
                Will BLM disclose information I submit under these regulations?
                3255.11
                When I submit confidential, proprietary information, how can I help ensure it is not available to the public?
                3255.12
                How long will information I give BLM remain confidential or proprietary?
                3255.13
                How will BLM treat Indian information submitted under the Indian Mineral Development Act?
                3255.14
                How will BLM administer information concerning other Indian minerals?
                3255.15
                When will BLM consult with Indian mineral owners when information concerning their minerals is the subject of a FOIA request?
              
              
                Subpart 3256—Exploration Operations Relief and Appeals
                3256.10
                How do I request a variance from BLM requirements that apply to my exploration operations?
                3256.11
                How may I appeal a BLM decision regarding my exploration operations?
              
              
                Subpart 3260—Geothermal Drilling Operations—General
                3260.10
                What types of geothermal drilling operations are covered by these regulations?
                3260.11
                What general standards apply to my drilling operations?
                3260.12
                What other orders or instructions may BLM issue?
              
              
                Subpart 3261—Drilling Operations: Getting a Permit
                3261.10
                How do I get approval to begin well pad construction?
                3261.11
                How do I apply for approval for drilling operations and well pad construction?
                3261.12
                What is an operations plan?
                3261.13
                What is a drilling program and how do I apply for drilling program approval?
                3261.14
                When must I give BLM my operations plan?
                3261.15
                Must I give BLM my drilling permit application, drilling program, and operations plan at the same time?
                3261.16
                Can my operations plan, drilling permit, and drilling program apply to more than one well?
                3261.17
                How do I amend my operations plan or drilling permit?
                3261.18
                Do I need to file a bond with BLM before I build a well pad or drill a well?
                3261.19
                When will BLM release my bond?
                3261.20
                How will BLM review applications submitted under this subpart and notify me of its decision?
                3261.21
                How do I get approval to change an approved drilling operation?
                3261.22
                How do I get approval for subsequent well operations?
              
              
                Subpart 3262—Conducting Drilling Operations
                3262.10
                What operational requirements must I meet when drilling a well?
                3262.11
                What environmental requirements must I meet when drilling a well?
                3262.12
                Must I post a sign at every well?
                3262.13
                May BLM require me to follow a well spacing program?
                3262.14
                May BLM require me to take samples or perform tests and surveys?
              
              
                Subpart 3263—Well Abandonment
                3263.10
                May I abandon a well without BLM's approval?
                3263.11
                What information must I give to BLM to approve my Sundry Notice for abandoning a well?
                3263.12
                How will BLM review my Sundry Notice to abandon my well and notify me of their decision?
                3263.13
                What must I do to restore the site?
                
                3263.14
                May BLM require me to abandon a well?
                3263.15
                May I abandon a producible well?
              
              
                Subpart 3264—Reports—Drilling Operations
                3264.10
                What must I submit to BLM after I complete a well?
                3264.11
                What must I submit to BLM after I finish subsequent well operations?
                3264.12
                What must I submit to BLM after I abandon a well?
                3264.13
                What drilling and operational records must I maintain for each well?
                3264.14
                How do I notify BLM of accidents occurring on my lease?
              
              
                Subpart 3265—Inspection, Enforcement, and Noncompliance for Drilling Operations
                3265.10
                What part of my drilling operations may BLM inspect?
                3265.11
                What records must I keep available for inspection?
                3265.12
                What will BLM do if my operations do not comply with my permit and applicable regulations?
              
              
                Subpart 3266—Confidential, Proprietary Information
                3266.10
                Will BLM disclose information I submit under these regulations?
                3266.11
                When I submit confidential, proprietary information, how can I help ensure it is not available to the public?
                3266.12
                How long will information I give BLM remain confidential or proprietary?
              
              
                Subpart 3267—Geothermal Drilling Operations Relief and Appeals
                3267.10
                How do I request a variance from any BLM requirements that apply to my drilling operations?
                3267.11
                How may I appeal a BLM decision regarding my drilling operations?
              
              
                Subpart 3270—Utilization of Geothermal Resources—General
                3270.10
                What types of geothermal operations are governed by these utilization regulations?
                3270.11
                What general standards apply to my utilization operations?
                3270.12
                What other orders or instructions may BLM issue?
              
              
                Subpart 3271—Utilization Operations: Getting a Permit
                3271.10
                What do I need to start preparing a site and building and testing a utilization facility on Federal land leased for geothermal resources?
                3271.11
                Who may apply for a permit to build a utilization facility?
                3271.12
                What do I need to start preliminary site investigations that may disturb the surface?
                3271.13
                How do I obtain approval to build pipelines and facilities connecting the well field to utilization facilities not located on Federal lands leased for geothermal resources?
                3271.14
                What do I need to do to start building and testing a utilization facility if it is not located on Federal lands leased for geothermal resources?
                3271.15
                How do I get a permit to begin commercial operations?
              
              
                Subpart 3272—Utilization Plan and Facility Construction Permit
                3272.10
                What must I submit to BLM in my utilization plan?
                3272.11
                How do I describe the proposed utilization facility?
                3272.12
                What environmental protection measures must I include in my utilization plan?
                3272.13
                How will BLM review my utilization plan and notify me of its decision?
                3272.14
                How do I get a permit to build or test my facility?
              
              
                Subpart 3273—How To Apply for a Site License
                3273.10
                When do I need a site license for a utilization facility?
                3273.11
                When is a site license unnecessary?
                3273.12
                How will BLM review my site license application?
                3273.13
                What lands are not available for geothermal site licenses?
                3273.14
                What area does a site license cover?
                3273.15
                What must I include in my site license application?
                3273.16
                What is the annual rent for a site license?
                3273.17
                When may BLM reassess the annual rent for my site license?
                3273.18
                What facility operators must pay the annual site license rent?
                3273.19
                What are the bonding requirements for a site license?
                3273.20
                When will BLM release my bond?
                3273.21
                What are my obligations under the site license?
                3273.22
                How long will my site license remain in effect?
                3273.23
                May I renew my site license?
                3273.24
                When may BLM terminate my site license?
                3273.25
                When may I relinquish my site license?
                3273.26
                When may I assign or transfer my site license?
              
              
                
                Subpart 3274—Applying for and Obtaining a Commercial Use Permit
                3274.10
                Do I need a commercial use permit to start commercial operations?
                3274.11
                What must I give BLM to approve my commercial use permit application?
                3274.12
                How will BLM review my commercial use permit application?
                3274.13
                May I get a permit even if I cannot currently demonstrate I can operate within required standards?
              
              
                Subpart 3275—Conducting Utilization Operations
                3275.10
                How do I change my operations if I have an approved facility construction or commercial use permit?
                3275.11
                What are a facility operator's obligations?
                3275.12
                What environmental and safety requirements apply to facility operations?
                3275.13
                How must the facility operator measure the geothermal resources?
                3275.14
                What aspects of my geothermal operations must I measure?
                3275.15
                How accurately must I measure my production and utilization?
                3275.16
                What standards apply to installing and maintaining meters?
                3275.17
                What must I do if I find an error in a meter?
                3275.18
                May BLM require me to test for byproducts associated with geothermal resource production?
                3275.19
                How do I apply to commingle production?
                3275.20
                What will BLM do if I waste geothermal resources?
                3275.21
                May BLM order me to drill and produce wells on my lease?
              
              
                Subpart 3276—Reports: Utilization Operations
                3276.10
                What are the reporting requirements for facility and lease operations involving Federal geothermal resources?
                3276.11
                What information must I include for each well in the monthly report of well operations?
                3276.12
                What information must I give BLM in the monthly report for facility operations?
                3276.13
                What additional information must I give BLM in the monthly report for flash and dry steam facilities?
                3276.14
                What information must I give BLM in the monthly report for direct use facilities?
                3276.15
                How must I notify BLM of accidents occurring at my utilization facility?
              
              
                Subpart 3277—Inspections, Enforcement, and Noncompliance
                3277.10
                When will BLM inspect my operations?
                3277.11
                What records must I keep available for inspection?
                3277.12
                What will BLM do if I do not comply with all BLM requirements pertaining to utilization operations?
              
              
                Subpart 3278—Confidential, Proprietary Information
                3278.10
                When will BLM disclose information I submit under these regulations?
                3278.11
                When I submit confidential, proprietary information, how can I help ensure it is not available to the public?
                3278.12
                How long will information I give BLM remain confidential or proprietary?
              
              
                Subpart 3279—Utilization Relief and Appeals
                3279.10
                When may I request a variance from BLM requirements pertaining to utilization operations?
                3279.11
                How may I appeal a BLM decision regarding my utilization operations?
              
            
            
              Authority:
              30 U.S.C. 1001-1028; 43 U.S.C. 1701 et seq.; and Pub. L. 109-58.
            
            
              Source:
              72 FR 24400, May 2, 2007, unless otherwise noted.
            
            
              Subpart 3200—Geothermal Resource Leasing
              
                § 3200.1
                Definitions.
                For purposes of this part and part 3280:
                
                  Acquired lands means lands or mineral estates that the United States obtained by deed through purchase, gift, condemnation or other legal process.
                
                  Act means the Geothermal Steam Act of 1970, as amended (30 U.S.C. 1001 et seq.).
                
                  Additional extension means the period of years added to the primary term of a lease beyond the first 10 years and subsequent 5-year initial extension of a geothermal lease. The additional extension may not exceed 5 years.
                
                  Byproducts are minerals (exclusive of oil, hydrocarbon gas, and helium), found in solution or in association with geothermal steam, that no person would extract and produce by themselves because they are worth less than 75 percent of the value of the geothermal steam or because extraction and production would be too difficult.
                
                  Casual use means activities that ordinarily lead to no significant disturbance of Federal lands, resources, or improvements.
                
                  Commercial operation means delivering Federal geothermal resources, or electricity or other benefits derived from those resources, for sale. This term also includes delivering resources to the utilization point, if you are utilizing Federal geothermal resources for your own benefit and not selling energy to another entity.
                
                  Commercial production means production of geothermal resources when the economic benefits from the production are greater than the cost of production.
                
                  Commercial production or generation of electricity means generation of electricity that is sold or is subject to sale, including the electricity or energy that is reasonably required to produce the resource used in production of electricity for sale or to convert the resource into electrical energy for sale.
                
                  Commercial quantities means either:
                (1) For production from a lease, a sufficient volume (in terms of flow and temperature) of the resource to provide a reasonable return after you meet all costs of production; or
                (2) For production from a unit, a sufficient volume (in terms of flow and temperature) of the resource to provide a reasonable return after you meet all costs of drilling and production.
                
                  Commercial use permit means BLM authorization for commercially operating a utilization facility and/or utilizing Federal geothermal resources.
                
                  Development or drilling contract means a BLM-approved agreement between one or more lessees and one or more entities that makes resource exploration more efficient and protects the public interest.
                
                  Direct use means utilization of geothermal resources for commercial, residential, agricultural, public facilities, or other energy needs other than the commercial production or generation of electricity. Direct use may occur under either a regular geothermal lease or a direct use lease.
                
                  Direct use lease means a lease issued noncompetitively in an area BLM designates as available exclusively for:
                (1) Direct use of geothermal resources, without sale; and
                (2) Purposes other than commercial generation of electricity.
                
                  Exploration operations means any activity relating to the search for evidence of geothermal resources, where you are physically present on the land and your activities may cause damage to those lands. Exploration operations include, but are not limited to, geophysical operations, drilling temperature gradient wells, drilling holes used for explosive charges for seismic exploration, core drilling or any other drilling method, provided the well is not used for geothermal resource production. It also includes related construction of roads and trails, and cross-country transit by vehicles over public land. Exploration operations do not include the direct testing of geothermal resources or the production or utilization of geothermal resources.
                
                  Facility construction permit means BLM permission to build and test a utilization facility.
                
                  Facility operator means the person receiving BLM authorization to site, construct, test, and/or operate a utilization facility. A facility operator may be a lessee, a unit operator, or a third party.
                
                  Geothermal drilling permit means BLM written permission to drill for and test Federal geothermal resources.
                
                  Geothermal exploration permit means BLM written permission to conduct only geothermal exploration operations and associated surface disturbance activities under an approved Notice of Intent to Conduct Geothermal Resource Exploration Operations, and includes any necessary conditions BLM imposes.
                
                  Geothermal resources operational order means a formal, numbered order, issued by BLM, that implements or enforces the regulations in this part.
                
                  Geothermal steam and associated geothermal resources means:
                (1) All products of geothermal processes, including indigenous steam, hot water, and hot brines;

                (2) Steam and other gases, hot water, and hot brines resulting from water, gas, or other fluids artificially introduced into geothermal formations;
                (3) Heat or other associated energy found in geothermal formations; and
                (4) Any byproducts.
                
                  Gross proceeds means gross proceeds as defined by the Minerals Management Service at 30 CFR 206.351.
                
                  Initial extension means a period of years, no longer than 5 years, added to the primary term of a geothermal lease beyond the first 10 years of the lease, provided certain lease obligations are met.
                
                  Interest means ownership in a lease of all or a portion of the record title or operating rights.
                
                  Known geothermal resource area (KGRA) means an area where BLM determines that persons knowledgeable in geothermal development would spend money to develop geothermal resources.
                
                  Lessee means a person holding record title interest in a geothermal lease issued by BLM.
                
                  MMS means the Minerals Management Service of the Department of the Interior.
                
                  Notice to Lessees (NTL) means a written notice issued by BLM that implements the regulations in this part, part 3280, or geothermal resource operational orders, and provides more specific instructions on geothermal issues within a state, district, or field office. Notices to Lessees may be obtained by contacting the BLM State Office that issued the NTL.
                
                  Operating rights (working interest) means any interest held in a lease with the right to explore for, develop, and produce leased substances.
                
                  Operating rights owner means a person who holds operating rights in a lease. A lessee is an operating rights owner if the lessee did not transfer all of its operating rights. An operator may or may not own operating rights.
                
                  Operations plan, or plan of operations means a plan which fully describes the location of proposed drill pad, access roads and other facilities related to the drilling and testing of Federal geothermal resources, and includes measures for environmental and other resources protection and mitigation.
                
                  Operator means any person who has taken responsibility in writing for the operations conducted on leased lands.
                
                  Person means an individual, firm, corporation, association, partnership, trust, municipality, consortium, or joint venture.
                
                  Primary term means the first 10 years of a lease, not including any periods of suspension.
                
                  Produced or utilized in commercial quantities means the completion of a well that:
                (1) Produces geothermal resources in commercial quantities; or
                (2) Is capable of producing geothermal resources in commercial quantities so long as BLM determines that diligent efforts are being made toward the utilization of the geothermal resource.
                
                  Public lands means the same as defined in 43 U.S.C. 1702(e).
                
                  Record title means legal ownership of a geothermal lease established in BLM's records.
                
                  Relinquishment means the lessee's voluntary action to end the lease in whole or in part.
                
                  Secretary means the Secretary of the Interior or the Secretary's delegate.
                
                  Site license means BLM's written authorization to site a utilization facility on leased Federal lands.
                
                  Stipulation means additional conditions BLM attaches to a lease or permit.
                
                  Sublease means the lessee's conveyance of its interests in a lease to an operating rights owner. A sublessee is responsible for complying with all terms, conditions, and stipulations of the lease.
                
                  Subsequent well operations are those operations done to a well after it has been drilled. Examples of subsequent well operations include: cleaning the well out, surveying it, performing well tests, chemical stimulation, running a liner or another casing string, repairing existing casing, or converting the well from a producer to an injector or vice versa.
                
                  Sundry notice is your written request to perform work not covered by another type of permit, or to change operations in your previously approved permit.
                
                
                  Surface management agency means any Federal agency, other than BLM, that is responsible for managing the surface overlying Federally-owned minerals.
                
                  Temperature gradient well means a well authorized under a geothermal exploration permit drilled in order to obtain information on the change in temperature over the depth of the well.
                
                  Transfer means any conveyance of an interest in a lease by assignment, sublease, or otherwise.
                
                  Unit agreement means an agreement to explore for, produce and utilize separately-owned interests in geothermal resources as a single consolidated unit. A unit agreement defines how costs and benefits will be allocated among the holders of interest in the unit area.
                
                  Unit area means all tracts committed to an approved unit agreement.
                
                  Unit operator means the person who has stated in writing to BLM that the interest owners of the committed leases have designated it as operator of the unit area.
                
                  Unitized substances means geothermal resources recovered from lands committed to a unit agreement.
                
                  Utilization Plan or plan of utilization means a plan which fully describes the utilization facility, including measures for environmental protection and mitigation.
                
                  Waste means:
                (1) Physical waste, including refuse; or
                (2) Improper use or unnecessary dissipation of geothermal resources through inefficient drilling, production, transmission, or utilization.
              
              
                § 3200.3
                Changes in agency duties.
                There are many leases and agreements currently in effect, and that will remain in effect, involving Federal geothermal resources leases that specifically refer to the United States Geological Survey, USGS, Minerals Management Service, MMS, or Conservation Division. These leases and agreements may also specifically refer to various officers such as Supervisor, Conservation Manager, Deputy Conservation Manager, Minerals Manager, and Deputy Minerals Manager. Those references must now be read to mean either the Bureau of Land Management or the Minerals Management Service, as appropriate. In addition, many leases and agreements specifically refer to 30 CFR part 270 or a specific section of that part. Effective December 3, 1982, references in such leases and agreements to 30 CFR part 270 should be read as references to this part 3200, which is the successor regulation to 30 CFR part 270.
              
              
                § 3200.4
                What requirements must I comply with when taking any actions or conducting any operations under this part?
                When you are taking any actions or conducting any operations under this part, you must comply with:
                (a) The Act and the regulations of this part;
                (b) Geothermal resource operational orders;
                (c) Notices to lessees;
                (d) Lease terms and stipulations;
                (e) Approved plans and permits;
                (f) Conditions of approval;
                (g) Verbal orders from BLM that will be confirmed in writing;
                (h) Other instructions from BLM; and
                (i) Any other applicable laws and regulations.
              
              
                § 3200.5
                What are my rights of appeal?
                (a) If you are adversely affected by a BLM decision under this part, you may appeal that decision under parts 4 and 1840 of this title.
                (b) All BLM decisions or approvals under this part are immediately effective and remain in effect while appeals are pending unless a stay is granted in accordance with § 4.21(b) of this title.
              
              
                § 3200.6
                What types of geothermal leases will BLM issue?
                BLM will issue two types of geothermal leases:
                (a) Geothermal leases (competitively issued under subpart 3203 or noncompetitively issued under subpart 3204) which may be used for any type of geothermal use, such as commercial generation of electricity or direct use of the resource.
                (b) Direct use leases (issued under subpart 3205).
              
              
                
                § 3200.7
                What regulations apply to geothermal leases issued before August 8, 2005?
                (a) General applicability. (1) Leases issued before August 8, 2005, are subject to this part and part 3280, except that such leases are subject to the BLM regulations in effect on August 8, 2005 (43 CFR parts 3200 and 3280 (2004)), with regard to regulatory provisions relating to royalties, minimum royalties, rentals, primary term and lease extensions, diligence and annual work requirements, and renewals.
                (2) The lessee of a lease issued before August 8, 2005, may elect to be subject to all of the regulations in this part and part 3280, without regard to the exceptions in paragraph (a)(1) of this section. Such an election must occur no later than December 1, 2008. Any such election as it pertains to lease terms relating to royalty rates must be made under the royalty rate conversion provisions of subpart 3212. A lessee must obtain a royalty conversion under subpart 3212 to make an election under this paragraph effective.
                (b) Royalty rate conversion and production incentives. The lessee of a lease issued before August 8, 2005, may:
                (1) Choose to convert lease terms relating to royalty rates under subpart 3212; or
                (2) If it does not convert lease terms relating to royalty rates, apply for a production incentive under subpart 3212 (if eligible under that subpart).
                (c) Two year extension. The lessee of a lease issued before August 8, 2005, may apply to extend a lease that was within 2 years of the end of its term on August 8, 2005, for up to 2 years to allow achievement of production under the lease or to allow the lease to be included in a producing unit.
              
              
                § 3200.8
                What regulations apply to leases issued in response to applications pending on August 8, 2005?
                (a) Any leases issued in response to applications that were pending on August 8, 2005, are subject to this part and part 3280, except that such leases are subject to the BLM regulations in effect on August 8, 2005 (43 CFR parts 3200 and 3280 (2004)), with regard to regulatory provisions relating to royalties, minimum royalties, rentals, primary term and lease extensions, diligence and annual work requirements, and renewals.
                (b)(1) The lessee of a lease issued pursuant to an application that was pending on August 8, 2005, may elect to be subject to all of the regulations in this part and part 3280, without regard to the exceptions in paragraph (a) of this section.
                (2) For leases issued on or after August 8, 2005, and before June 1, 2007, an election under paragraph (b)(1) of this section must occur no later than December 1, 2008.
                (3) For leases issued on or after June 1, 2007, the lease applicant must make its election under paragraph (b)(1) of this section and notify BLM before the lease is issued.
              
            
            
              Subpart 3201—Available Lands
              
                § 3201.10
                What lands are available for geothermal leasing?
                (a) BLM may issue leases on:
                (1) Lands administered by the Department of the Interior, including public and acquired lands not withdrawn from such use;
                (2) Lands administered by the Department of Agriculture with its concurrence;
                (3) Lands conveyed by the United States where the geothermal resources were reserved to the United States; and
                (4) Lands subject to Section 24 of the Federal Power Act, as amended (16 U.S.C. 818), with the concurrence of the Secretary of Energy.
                (b) If your activities under your lease or permit might adversely affect a significant thermal feature of a National Park System unit, BLM will include stipulations to protect this thermal feature in your lease or permit. These stipulations will be added, if necessary, when your lease or permit is issued, extended, renewed or modified.
              
              
                § 3201.11
                What lands are not available for geothermal leasing?
                BLM will not issue leases for:

                (a) Lands where the Secretary has determined that issuing the lease would cause unnecessary or undue degradation of public lands and resources;
                
                (b) Lands contained within a unit of the National Park System, or otherwise administered by the National Park Service;
                (c) Lands within a National Recreation Area;
                (d) Lands where the Secretary determines after notice and comment that geothermal operations, including exploration, development or utilization of lands, are reasonably likely to result in a significant adverse effect on a significant thermal feature within a unit of the National Park System;
                (e) Fish hatcheries or wildlife management areas administered by the Secretary;
                (f) Indian trust or restricted lands within or outside the boundaries of Indian reservations;
                (g) The Island Park Geothermal Area; and
                (h) Lands where Section 43 of the Mineral Leasing Act (30 U.S.C. 226-3) prohibits geothermal leasing, including:
                (1) Wilderness areas or wilderness study areas administered by BLM or other surface management agencies;
                (2) Lands designated by Congress as wilderness study areas, except where the statute designating the study area specifically allows leasing to continue; and
                (3) Lands within areas allocated for wilderness or further planning in Executive Communication 1504, Ninety-Sixth Congress (House Document 96-119), unless such lands are allocated to uses other than wilderness by a land and resource management plan or are released to uses other than wilderness by an Act of Congress.
              
            
            
              Subpart 3202—Lessee Qualifications
              
                § 3202.10
                Who may hold a geothermal lease?
                You may hold a geothermal lease if you are:
                (a) A United States citizen who is at least 18 years old;
                (b) An association of United States citizens, including a partnership;
                (c) A corporation organized under the laws of the United States, any state or the District of Columbia; or
                (d) A domestic governmental unit.
              
              
                § 3202.11
                Must I prove I am qualified to hold a lease when filing an application to lease?
                You do not need to submit proof that you are qualified to hold a lease under § 3202.10 at the time you submit an application to lease, but BLM may ask you in writing for information about your qualifications at any time. You must submit the additional information to BLM within 30 days after you receive the request.
              
              
                § 3202.12
                Are other persons allowed to act on my behalf to file an application to lease?
                Another person may act on your behalf to file an application to lease. The person acting for you must be qualified to hold a lease under § 3202.10, and must do the following:
                (a) Sign the application;
                (b) State his or her title;
                (c) Identify you as the person he or she is acting for; and
                (d) Provide written proof of his or her qualifications and authority to take such action, if BLM requests it.
              
              
                § 3202.13
                What happens if the applicant dies before the lease is issued?
                If the applicant dies before the lease is issued, BLM will issue the lease to either the administrator or executor of the estate or the heirs. If the heirs are minors, BLM will issue the lease to either a legal guardian or trustee, provided that the legal guardian or trustee is qualified to hold a lease under § 3202.10.
              
            
            
              Subpart 3203—Competitive Leasing
              
                § 3203.5
                What is the general process for obtaining a geothermal lease?
                (a) The competitive geothermal leasing process consists of the following steps:
                (1)(i) Entities interested in geothermal development nominate lands by submitting to BLM descriptions of lands they seek to be included in a lease sale; or

                (ii) BLM may include land in a competitive lease sale on its own initiative.
                
                (2) BLM provides notice of the parcels to be offered, and the time, location, and process for participating in the lease sale.
                (3) BLM holds the lease sale and offers leases to the successful bidder.
                (b) BLM will issue geothermal leases to the highest responsible qualified bidder after a competitive leasing process, except for situations where noncompetitive leasing is allowed under subparts 3204 and 3205, which include:
                (1) Lease applications pending on August 8, 2005;
                (2) Lands for which no bid was received in a competitive lease sale;
                (3) Direct use lease applications for which no competitive interest exists; and
                (4) Lands subject to mining claims.
              
              
                § 3203.10
                How are lands included in a competitive sale?
                (a) A qualified company or individual may nominate lands for competitive sale by submitting an applicable BLM nomination form.
                (b) A nomination is a description of lands that you seek to be included in one lease. Each nomination may not exceed 5,120 acres, unless the area to be leased includes an irregular subdivision. Your nomination must provide a description of the lands nominated by legal land description.
                (1) For lands surveyed under the public land rectangular survey system, describe the lands to the nearest aliquot part within the legal subdivision, section, township, and range;
                (2) For unsurveyed lands, describe the lands by metes and bounds, giving courses and distances, and tie this information to an official corner of the public land surveys, or to a prominent topographic feature;
                (3) For approved protracted surveys, include an entire section, township, and range. Do not divide protracted sections into aliquot parts;
                (4) For unsurveyed lands in Louisiana and Alaska that have water boundaries, discuss the description with BLM before submission; and
                (5) For fractional interest lands, identify the United States mineral ownership by percentage.
                (c) You may submit more than one nomination, as long as each nomination separately satisfies the requirements of paragraph (b) of this section and includes the filing fee specified in § 3203.12.
                (d) BLM may reconfigure lands to be included in each parcel offered for sale.
                (e) BLM may include land in a lease sale on its own initiative.
              
              
                § 3203.11
                Under what circumstances may parcels be offered as a block for competitive sale?
                (a) As part of your nomination, you may request that lands be offered as a block at competitive sale by:
                (1) Specifying that the lands requested will be associated with a project or unit: and
                (2) Including information to support your request. BLM may require that you provide additional information.
                (b) BLM may offer parcels as a block in response to a request under paragraph (a) of this section or on its own initiative. BLM will offer parcels as a block only if information is available to BLM indicating that a geothermal resource that could be produced as one unit can reasonably be expected to underlie such parcels.
              
              
                § 3203.12
                What fees must I pay to nominate lands?
                Submit with your nomination a filing fee for nominations of lands as found in the fee schedule in § 3000.12 of this chapter.
              
              
                § 3203.13
                How often will BLM hold a competitive lease sale?
                BLM will hold a competitive lease sale at least once every 2 years for lands available for leasing in a state that has nominations pending. A sale may include lands in more than one state. BLM may hold a competitive lease sale in a state that has no nominations pending.
              
              
                § 3203.14
                How will BLM provide notice of a competitive lease sale?
                (a) The lands available for competitive lease sale under this subpart will be described in a Notice of Competitive Geothermal Lease Sale, which will include:
                (1) The lease sale format and procedures;
                
                (2) The time, date, and place of the lease sale; and
                (3) Stipulations applicable to each parcel.
                (b) At least 45 days before conducting a competitive lease sale, BLM will post the Notice in the BLM office having jurisdiction over the lands to be offered, and make it available for posting to surface managing agencies having jurisdiction over any of the included lands.
                (c) BLM may take other measures of notification for the competitive sale such as:
                (1) Issuing news releases;
                (2) Notifying interested parties of the lease sale;
                (3) Publishing notice in the newspaper; or
                (4) Posting the list of parcels on the Internet.
              
              
                § 3203.15
                How does BLM conduct a competitive lease sale?
                (a) BLM will offer parcels for competitive bidding as specified in the sale notice.
                (b) The winning bid will be the highest bid by a qualified bidder.
                (c) You may not withdraw a bid. Your bid constitutes a legally binding commitment by you.
                (d) BLM will reject all bids and re-offer a parcel if:
                (1) BLM determines that the high bidder is not qualified; or
                (2) The high bidder fails to make all payments required under § 3203.17.
              
              
                § 3203.17
                How must I make payments if I am the successful bidder?
                (a) You must make payments by personal check, cashier's check, certified check, bank draft, or money order payable to the “Department of the Interior—Bureau of Land Management” or by other means deemed acceptable by BLM.
                (b) By the close of official business hours on the day of the sale or such other time as BLM may specify, you must submit for each parcel:
                (1) Twenty percent of the bid;
                (2) The total amount of the first year's rental; and
                (3) The processing fee for competitive lease applications found in the fee schedule in § 3000.12 of this chapter.
                (c) Within 15 calendar days after the last day of the sale, you must submit the balance of the bid to the BLM office conducting the sale.
                (d) If you fail to make all payments required under this section, or fail to meet the qualifications in § 3202.10, BLM will revoke acceptance of your bid and keep all money that has been submitted.
              
              
                § 3203.18
                What happens to parcels that receive no bids at a competitive lease sale?
                Lands offered at a competitive lease sale that receive no bids will be available for leasing in accordance with subpart 3204.
              
            
            
              Subpart 3204—Noncompetitive Leasing Other Than Direct Use Leases
              
                § 3204.5
                How can I obtain a noncompetitive lease?
                (a) Lands offered at a competitive lease sale that receive no bids will be available for noncompetitive leasing for a 2-year period beginning the first business day following the sale.
                (b) You may obtain a noncompetitive lease for lands available exclusively for direct use of geothermal resources, under subpart 3205.
                (c) The holder of a mining claim may obtain a noncompetitive lease for lands subject to the mining claim under § 3204.12.
                (d) If your lease application was pending on August 8, 2005, you may obtain a noncompetitive lease under the leasing process in effect on that date, unless you notify BLM in writing that you elect for the lease application to be subject to the competitive leasing process specified in this subpart. If you elect for your lease application to be subject to the competitive leasing process in this subpart, your application will be considered a nomination for future competitive lease offerings for the lands in your application. An election made under this paragraph is not the same as an election made under § 3200.8.
              
              
                
                § 3204.10
                What payment must I submit with my noncompetitive lease application?
                Submit the processing fee for noncompetitive lease applications found in the fee schedule in § 3000.12 of this chapter for each lease application, and an advance rent in the amount of $1 per acre (or fraction of an acre). BLM will refund the advance rent if we reject the lease application or if you withdraw the lease application before BLM accepts it. If the advance rental payment you send is less than 90 percent of the correct amount, BLM will reject the lease application.
              
              
                § 3204.11
                How may I acquire a noncompetitive lease for lands that were not sold at a competitive lease sale?
                (a) For a 2-year period following a competitive lease sale, you may file a noncompetitive lease application for lands on which no bids were received, on a form available from BLM. Submit 2 executed copies of the applicable form to BLM. At least one form must have an original signature. We will accept only exact copies of the form on one 2-sided page.
                (1) For 30 days after the competitive geothermal lease sale, noncompetitive applications will be accepted only for parcels as configured in the Notice of Competitive Geothermal Lease Sale.
                (2) Subsequent to the 30-day period specified in paragraph (a)(1) of this section, you may file a noncompetitive application for any available lands covered by the competitive lease sale.
                (b)(1) All applications for a particular parcel under this section will be considered simultaneously filed if received in the proper BLM office any time during the first business day following the competitive lease sale. You may submit only one application per parcel. An application will not be available for public inspection the day it is filed. BLM will randomly select an application among those accepted on the first business day to receive a lease offer.
                (2) Subsequent to the first business day following the competitive lease sale, the first qualified applicant to submit an application will be offered the lease. If BLM receives simultaneous applications as to date and time for overlapping lands, BLM will randomly select one to receive a lease offer.
              
              
                § 3204.12
                How may I acquire a noncompetitive lease for lands subject to a mining claim?
                If you hold a mining claim for which you have a current approved plan of operations, you may file a noncompetitive lease application for lands within the mining claim, on a form available from BLM. Submit two (2) executed copies of the applicable form to BLM, together with documentation of mining claim ownership and the current approved plan of operations for the mine. At least one form must have an original signature. We will accept only exact copies of the form on one 2-sided page.
              
              
                § 3204.13
                How will BLM process noncompetitive lease applications pending on August 8, 2005?
                Noncompetitive lease applications pending on August 8, 2005, will be processed under policies and procedures existing on that date unless the applicant notifies BLM in writing that it elects for the lease application to be subject to the competitive leasing process specified in this subpart, in which case the application will be considered a nomination for future competitive lease offerings for the lands in the application.
              
              
                § 3204.14
                May I amend my application for a noncompetitive lease?
                You may amend your application for a noncompetitive lease at any time before we issue the lease, provided your amended application meets the requirements in this subpart and does not add lands not included in the original application. To add lands, you must file a new application.
              
              
                § 3204.15
                May I withdraw my application for a noncompetitive lease?

                During the 30-day period after the competitive lease sale, BLM will only accept a withdrawal of the entire application. Following that 30-day period, you may withdraw your noncompetitive lease application in whole or in part at any time before BLM issues the lease. If a partial withdrawal causes your lease application to contain less than the minimum acreage required under § 3206.12, BLM will reject the application.
              
            
            
              Subpart 3205—Direct Use Leasing
              
                § 3205.6
                When may BLM issue a direct use lease to an applicant?
                (a) BLM may issue a direct use lease to an applicant if the following conditions are satisfied:
                (1) The lands included in the lease application are open for geothermal leasing;
                (2) BLM determines that the lands are appropriate for exclusive direct use operations, without sale, for purposes other than commercial generation of electricity;
                (3) The acreage covered by the lease application is not greater than the quantity of acreage that is reasonably necessary for the proposed use;
                (4) BLM has published a notice of the land proposed for a direct use lease for 90 days before issuing the lease;
                (5) During the 90-day period beginning on the date of publication, BLM did not receive any nomination to include the lands in the next competitive lease sale following that period for which the lands would be eligible;
                (6) BLM determines there is no competitive interest in the resource; and
                (7) The applicant is the first qualified applicant.
                (b) If BLM determines that the land for which an applicant has applied under this subpart is open for geothermal leasing and is appropriate only for exclusive direct use operations, but determines that there is competitive interest in the resource, it will include the land in a competitive lease sale with lease stipulations limiting operations to exclusive direct use.
              
              
                § 3205.7
                How much acreage should I apply for in a direct use lease?
                You should apply for only the amount of acreage that is necessary for your intended operation. A direct use lease may not cover more than the quantity of acreage that BLM determines is reasonably necessary for the proposed use. In no case may a direct use lease exceed 5,120 acres, unless the area to be leased includes an irregular subdivision.
              
              
                § 3205.10
                How do I obtain a direct use lease?
                (a) You may file an application for a direct use lease for any lands on which BLM manages the geothermal resources, on a form available from BLM. You may not sell the geothermal resource and you may not use it for the commercial generation of electricity.
                (b) In your application, you must also provide information that will allow BLM to determine how much acreage is reasonably necessary for your proposed use, including:
                (1) A description of all anticipated structures, facilities, wells, and pipelines including their size, location, function, and associated surface disturbance;
                (2) A description of the utilization process;
                (3) A description and analysis of anticipated reservoir production, injection, and characteristics to the extent required by BLM; and
                (4) Any additional information or data that we may require.
                (c) Submit with your application the nonrefundable processing fee for noncompetitive lease applications found in the fee schedule in § 3000.12 of this chapter for each direct use lease application.
              
              
                § 3205.12
                How will BLM respond to direct use lease applications on lands managed by another agency?
                BLM will respond to a direct use lease application on lands managed by another surface management agency by forwarding the application to that agency for its review. If that agency consents to lease issuance and recommends that the lands are appropriate for direct use operations, without sale, for purposes other than commercial generation of electricity, BLM will consider that consent and recommendation in determining whether to issue the lease. BLM may not issue a lease without the consent of the surface management agency.
              
              
                
                § 3205.13
                May I withdraw my application for a direct use lease?
                You may withdraw your application for a direct use lease any time before issuance of a lease.
              
              
                § 3205.14
                May I amend my application for a direct use lease?
                You may amend your application for a direct use lease at any time before we issue the lease, provided your amended application meets the requirements in this subpart and does not add lands. To add lands, you must file a new application.
              
              
                § 3205.15
                How will I know whether my direct use lease will be issued?
                (a) If BLM decides to issue you a direct use lease, it will do so in accordance with this subpart and subpart 3206.
                (b) If BLM decides to deny your application for a direct use lease, it will advise you of its decision in writing.
              
            
            
              Subpart 3206—Lease Issuance
              
                § 3206.10
                What must I do for BLM to issue a lease?
                Before BLM issues any lease, you must:
                (a) Accept all lease stipulations;
                (b) Make all required payments to BLM;
                (c) Sign a unit joinder or waiver, if applicable; and
                (d) Comply with the maximum limit on acreage holdings (see §§ 3206.12 and 3206.16).
              
              
                § 3206.11
                What must BLM do before issuing a lease?
                For all leases, BLM must:
                (a) Determine that the land is available; and
                (b) Determine that your lease development will not have a significant adverse impact on any significant thermal feature within any of the following units of the National Park System:
                (1) Mount Rainier National Park;
                (2) Crater Lake National Park;
                (3) Yellowstone National Park;
                (4) John D. Rockefeller, Jr. Memorial Parkway;
                (5) Bering Land Bridge National Preserve;
                (6) Gates of the Arctic National Park and Preserve;
                (7) Katmai National Park;
                (8) Aniakchak National Monument and Preserve;
                (9) Wrangell-St. Elias National Park and Preserve;
                (10) Lake Clark National Park and Preserve;
                (11) Hot Springs National Park;
                (12) Big Bend National Park (including that portion of the Rio Grande National Wild Scenic River within the boundaries of Big Bend National Park);
                (13) Lassen Volcanic National Park;
                (14) Hawaii Volcanoes National Park;
                (15) Haleakala National Park;
                (16) Lake Mead National Recreation Area; and
                (17) Any other significant thermal features within National Park System units that the Secretary may add to the list of these features, in accordance with 30 U.S.C. 1026(a)(3).
              
              
                § 3206.12
                What are the minimum and maximum lease sizes?
                Other than for direct use leases (the size for which is addressed in § 3205.7), the smallest lease we will issue is 640 acres, or all lands available for leasing in the section, whichever is less. The largest lease we will issue is 5,120 acres, unless the area to be leased includes an irregular subdivision. A lease must embrace a reasonably compact area.
              
              
                § 3206.13
                What is the maximum acreage I may hold?
                You may not directly or indirectly hold more than 51,200 acres in any one state.
              
              
                § 3206.14
                How does BLM compute acreage holdings?
                BLM computes acreage holdings as follows:
                (a) If you own an undivided lease interest, your acreage holdings include the total lease acreage:

                (b) If you own stock in a corporation or a beneficial interest in an association which holds a geothermal lease, your acreage holdings will include your proportionate part of the corporation's or association's share of the total lease acreage. This paragraph applies only if you own more than 10 percent of the corporate stock or a beneficial interest in the association; and
                (c) If you own a lease interest, you will be charged with the proportionate share of the total lease acreage based on your share of the lease ownership. You will not be charged twice for the same acreage where you own both record title and operating rights for the lease. For example, if you own 50 percent record title interest in a 640 acre lease and 25 percent operating rights, you are charged with 320 acres.
              
              
                § 3206.15
                How will BLM charge acreage holdings if the United States owns only a fractional interest in the geothermal resources in a lease?
                Where the United States owns only a fractional interest in the geothermal resources of the lands in a lease, BLM will only charge you with the part owned by the United States as acreage holdings. For example, if you own 100 percent of record title in a 100 acre lease, and the United States owns 50 percent of the mineral estate, you are charged with 50 acres.
              
              
                § 3206.16
                Is there any acreage which is not chargeable?
                BLM does not count leased acreage included in any approved unit agreement, drilling contract, or development contract as part of your total state acreage holdings.
              
              
                § 3206.17
                What will BLM do if my holdings exceed the maximum acreage limits?
                BLM will notify you in writing if your acreage holdings exceed the limit in § 3206.13. You have 90 days from the date you receive the notice to reduce your holdings to within the limit. If you do not comply, BLM will cancel your leases, beginning with the lease most recently issued, until your holdings are within the limit.
              
              
                § 3206.18
                When will BLM issue my lease?
                BLM issues your lease the day we sign it. Your lease goes into effect the first day of the next month after the issuance date.
              
            
            
              Subpart 3207—Lease Terms and Extensions
              
                § 3207.5
                What terms (time periods) apply to my lease?
                Your lease may include a number of different time periods. Not every time period applies to every lease. These periods include:
                (a) A primary term consisting of:
                (1) Ten years;
                (2) An initial extension of the primary term for up to 5 years;
                (3) An additional extension of the primary term for up to 5 years;
                (b) A drilling extension of 5 years under § 3207.14;
                (c) A production extension of up to 35 years; and
                (d) A renewal period of up to 55 years.
              
              
                § 3207.10
                What is the primary term of my lease?
                (a) Leases have a primary term of 10 years.
                (b) BLM will extend the primary term for 5 years if:
                (1) By the end of the 10th year of the primary term in paragraph (a), you have satisfied the requirements in § 3207.11; and
                (2) At the end of each year after the 10th year of the lease, you have satisfied the requirements in § 3207.12(a) or (d) for that year.
                (c) BLM will extend the primary term for 5 additional years if:
                (1) You satisfied the requirements of § 3207.12(b) or (d); and
                (2) At the end of each year of the second 5-year extension you satisfy the requirements in § 3207.12(c) or (d) for that year.
                (d) If you do not satisfy the annual requirements during the initial or additional extension of your primary term, your lease terminates or expires.
              
              
                § 3207.11
                What work am I required to perform during the first 10 years of my lease for BLM to grant the initial extension of the primary term of my lease?

                (a) By the end of the 10th year, you must expend a minimum of $40 per acre in development activities that provide additional geologic or reservoir information, such as:
                
                (1) Geologic investigation and analysis;
                (2) Drilling temperature gradient wells;
                (3) Core drilling;
                (4) Geochemical or geophysical surveys;
                (5) Drilling production or injection wells;
                (6) Reservoir testing; or
                (7) Other activities approved by BLM.
                (b) In lieu of the work requirement in paragraph (a) of this section, you may:
                (1) Make a payment to BLM equivalent to the required work expenditure such that the total of the payment and the value of the work you perform equals $40 per acre (or fraction thereof) of land included in your lease; or
                (2) Submit documentation to BLM that you have produced or utilized geothermal resources in commercial quantities.
                (c) Prior to the end of the 10th year of the primary term, you must submit detailed information to BLM demonstrating that you have complied with paragraph (a) or (b) of this section. Describe the activities by type, location, date(s) conducted, and the dollar amount spent on those operations. Include all geologic information obtained from your activities in your report. Submit additional information that BLM requires to determine compliance within the timeframe that we specify. We must approve the type of work done and the expenditures claimed in your report before we can credit them toward your requirements.
                (d) If you do not perform development activities, make payments, or document production or utilization as required by this section, your lease will expire at the end of the 10-year primary term.
                (e) If you complied with paragraph (c) of this section, but BLM has not determined by the end of the 10th year whether you have complied with the requirements of paragraph (a) or (b) of this section, upon request we will suspend your lease effective immediately before its expiration in order to determine your compliance. If we determine that you have complied, we will lift the suspension and grant the first 5-year extension of the primary term effective on the first day of the month following our determination of compliance. If we determine that you have not complied, we will terminate the suspension and your lease will expire upon the date of the termination of the suspension.
                (f) Every 3 calendar years the dollar amount of the work requirements and the amount to be paid in lieu of such work required by this section will automatically be updated. The update will be based on the change in the Implicit Price Deflator-Gross Domestic Product for those 3 years.
              
              
                § 3207.12
                What work am I required to perform each year for BLM to continue the initial and additional extensions of the primary term of my lease?
                (a) To continue the initial extension of the primary term of your lease, in each of lease years 11, 12, 13, and 14, you must expend a minimum of $15 per acre (or fraction thereof) per year in development activities that establish a geothermal potential or confirm the existence of producible geothermal resources. Such activities include, but are not limited to:
                (1) Geologic investigation and analysis;
                (2) Drilling temperature gradient wells;
                (3) Core drilling;
                (4) Geochemical or geophysical surveys;
                (5) Drilling production or injection wells;
                (6) Reservoir testing; or
                (7) Other activities approved by BLM.
                (b) For BLM to grant the additional extension of the primary term of your lease, in year 15 you must expend a minimum of $15 per acre (or fraction thereof) in development activities that provide additional geologic or reservoir information, such as those described in paragraph (a) of this section.
                (c) To continue the additional extension of the primary term of your lease, in each of lease years 16, 17, 18, and 19, you must expend a minimum of $25 per acre (or fraction thereof) per year in development activities that provide additional geologic or reservoir information, such as those described in paragraph (a) of this section.

                (d) In lieu of the work requirements in paragraphs (a), (b), and (c) of this section, you may:
                
                (1) Submit documentation to BLM that you have produced or utilized geothermal resources in commercial quantities; or
                (2) Make a payment to BLM equivalent to the required annual work expenditure such that the total of the payment and the value of the work you perform equals $15 or $25 per acre per year of land included in your lease, as applicable. BLM may limit the number of years that it will accept such payments if it determines that further payments in lieu of the work requirements would impair achievement of diligent development of the geothermal resources.
                (e) Under paragraph (a) or paragraph (b) of this section, if you expend an amount greater than the amount specified, you may apply any payment in excess of the specified amount to any subsequent year within the applicable 5-year extension of the primary term. An excess payment during the first 5-year extension period may not be applied to any year within the second 5-year extension period.
                (f) You must submit information to BLM showing that you have complied with the applicable requirements in this section no later than:
                (1) 60 days after the end of years 11, 12, 13, and 14;
                (2) 60 days before the end of year 15; and
                (3) 60 days after the end of years 16, 17, 18, and 19.
                (g) In your submission, describe your activities by type, location, date(s) conducted, and the dollar amount spent on those operations. Include all geologic information obtained from your activities in your report. We must approve the type of work done and the expenditures claimed in your report before we can credit them toward your requirements. We will notify you if you have not met the requirements.
                (h) If you do not comply with the requirements of this section in any year of a 5-year extension of the primary term, BLM will terminate your lease at the end of that year unless you qualify for a drilling extension under § 3207.13.
                (i) Every three calendar years the dollar amount of the work requirements and the amount to be paid in lieu of such work required by this section will automatically be updated. The update will be based on the change in the Implicit Price Deflator-Gross Domestic Product for those three years.
              
              
                § 3207.13
                Must I comply with the requirements of §§ 3207.11 and 3207.12 when my lease overlies a mining claim?
                (a) BLM will exempt you from complying with the requirements of §§ 3207.11 and 3207.12 when you demonstrate to BLM that:
                (1) The mining claim has a plan of operations approved by the appropriate Federal land management agency; and
                (2) Your development of the geothermal resource on the lease would interfere with the mining operations.
                (b) The exemption provided under paragraph (a) of this section expires upon termination of the mining operations.
              
              
                § 3207.14
                How do I qualify for a drilling extension?
                (a) BLM will extend your lease for 5 years under a drilling extension if at the end of the 10th year or any subsequent year of the initial or additional extension of the primary term you:
                (1) Have not met the requirements that you must satisfy for BLM to grant or to continue the initial or additional extensions of your primary lease term under § 3207.12, or your lease is in its 20th year;
                (2) Commenced drilling a well before the end of such year for the purposes of testing or producing a geothermal reservoir; and
                (3) Are diligently drilling to a target that BLM determines is adequate, based on the local geology and type of development you propose.
                (b) The drilling extension is effective on the first day following the expiration or termination of the primary term.
                (c) At the end of your drilling extension, your lease will expire unless you qualify for a production extension under § 3207.15.
              
              
                
                § 3207.15
                How do I qualify for a production extension?
                (a) BLM will grant a production extension of up to 35 years, if you are producing or utilizing geothermal resources in commercial quantities.
                (b) Before granting a production extension, BLM must determine that you:
                (1) Have a well that is actually producing geothermal resources in commercial quantities; or
                (2)(i) Have completed a well that is capable of producing geothermal resources in commercial quantities; and
                (ii) Are making diligent efforts toward utilization of the resource.
                (c) To qualify for a production extension under paragraph (b)(2) of this section, unless BLM specifies otherwise you must demonstrate on an annual basis that you are making diligent efforts toward utilization of the resource.
                (d) BLM will make the determinations required under paragraphs (b)(1) and (b)(2)(i) of this section based on the information you provide under subparts 3264 and 3276 and any other information that BLM may require you to submit.
                (e) For BLM to make the determination required under paragraph (b)(2)(ii) of this section, you must provide BLM with information, such as:
                (1) Actions you have taken to identify and define the geothermal resource on your lease;
                (2) Actions you have taken to negotiate marketing arrangements, sales contracts, drilling agreements, or financing for electrical generation and transmission projects;
                (3) Current economic factors and conditions that would affect the decision of a prudent operator to produce or utilize geothermal resources in commercial quantities on your lease; and
                (4) Other actions you have taken, such as obtaining permits, conducting environmental studies, and meeting permit requirements.
                (f) Your production extension will begin on the first day of the month following the end of the primary term (including the initial and additional extensions) or the drilling extension.
                (g) Your production extension will continue for up to 35 years as long as the geothermal resource is being produced or utilized in commercial quantities. If you fail to produce or utilize geothermal resources in commercial quantities, BLM will terminate your lease unless you meet the conditions set forth in § 3212.15 or § 3213.19.
              
              
                § 3207.16
                When may my lease be renewed?
                You have a preferential right to renew your lease for a second term of up to 55 years, under such terms and conditions as BLM deems appropriate, if at the end of the production extension you are producing or utilizing geothermal resources in commercial quantities and the lands are not needed for any other purpose. The renewal term will continue for up to 55 years if you produce or utilize geothermal resources in commercial quantities and satisfy other terms and conditions BLM imposes.
              
              
                § 3207.17
                How is the term of my lease affected by commitment to a unit?
                (a) If your lease is committed to a unit agreement and its term would expire before the unit term would, BLM may extend your lease to match the term of the unit. We will do this if unit development has been diligently pursued while your lease is committed to the unit.
                (b) To extend the term of a lease committed to a unit, the unit operator must send BLM a request for lease extension at least 60 days before the lease expires showing that unit development has been diligently pursued. BLM may require additional information.
                (c) Within 30 days after receiving your complete extension request, BLM will notify the unit operator whether we approve.
              
              
                § 3207.18
                Can my lease be extended if it is eliminated from a unit?
                If your lease is eliminated from a unit under § 3283.6, it is eligible for an extension if it meets the requirements for such extension.
              
            
            
              
              Subpart 3210—Additional Lease Information
              
                § 3210.10
                When does lease segregation occur?
                (a) Lease segregation occurs when:
                (1) A portion of a lease is committed to a unit agreement while other portions are not committed; or
                (2) Only a portion of a lease remains in a participating area when the unit contracts. The portions of the lease outside the participating area are eliminated from the unit agreement and segregated as of the effective date of the unit contraction.
                (b) BLM will assign the original lease serial number to the portion within the agreement. BLM will give the lease portion outside the agreement a new serial number, and the same lease terms as the original lease.
              
              
                § 3210.11
                Does a lease segregated from an agreement or plan receive any benefits from unitization of the committed portion of the original lease?
                The new segregated lease stands alone and does not receive any of the benefits provided to the portion committed to the unit. We will not give you an extension for the eliminated portion of the lease based on status of the lands committed to the unit, including production in commercial quantities or the existence of a producible well.
              
              
                § 3210.12
                May I consolidate leases?
                BLM may approve your consolidation of two or more adjacent leases that have the same ownership and same lease terms, including expiration dates, if the combined leases do not exceed the size limitations in § 3206.12. We may consolidate leases that have different stipulations if all other lease terms are the same. You must include the processing fee for lease consolidations found in the fee schedule in § 3000.12 of this chapter with your request to consolidate leases.
              
              
                § 3210.13
                Who may lease or locate other minerals on the same lands as my geothermal lease?
                Anyone may lease or locate other minerals on the same lands as your geothermal lease. The United States reserves the ownership of and the right to extract helium, oil, and hydrocarbon gas from all geothermal steam and associated geothermal resources. In addition, BLM allows mineral leasing or location on the same lands that are leased for geothermal resources, provided that operations under the mineral leasing or mining laws do not unreasonably interfere with or endanger your geothermal operations.
              
              
                § 3210.14
                May BLM readjust the terms and conditions in my lease?
                (a)(1) Except for rentals and royalties (readjustments of which are addressed in paragraph (b) of this section, BLM may readjust the terms and conditions of your lease 10 years after you begin production of geothermal resources from your lease, and at not less than 10-year intervals thereafter, under the procedures of paragraphs (c), (d), and (e) of this section.
                (2) If another Federal agency manages the lands' surface, we will ask that agency to review the related terms and conditions and propose any readjustments. Once BLM and the surface managing agency reach agreement and the surface managing agency approves the proposed readjustment, we will follow the procedures in paragraphs (c), (d), and (e) of this section.
                (b) BLM may readjust your lease rentals and royalties at not less than 20-year intervals beginning 35 years after we determine that your lease is producing geothermal resources in commercial quantities. BLM will not increase your rentals or royalties by more than 50 percent over the rental or royalties you paid before the readjustment.
                (c) BLM will give you a written proposal to readjust the rentals, royalties, or other terms and conditions of your lease. You will have 30 days after you receive the proposal to file with BLM an objection in writing to the proposed new terms and conditions.

                (d) If you do not object in writing or relinquish your lease, you will conclusively be deemed to have agreed to the proposed new terms and conditions. BLM will issue a written decision setting the date that the new terms and conditions become effective as part of your lease. This decision will be in full force and effect under its own terms, and you are not authorized to appeal the BLM decision to the Office of Hearings and Appeals.
                (e)(1) If you file a timely objection in writing, BLM may issue a written decision making the readjusted terms and conditions effective no sooner than 90 days after we receive your objections, unless we reach an agreement with you as to the readjusted terms and conditions of your lease that makes them effective sooner.
                (2) If BLM does not reach an agreement with you by 60 days after we receive your objections, then either the lessee or BLM may terminate your lease, upon giving the other party 30 days' notice in writing. A termination under this paragraph does not affect your obligations that accrued under the lease when it was in effect, including those specified in § 3200.4.
              
              
                § 3210.15
                What if I appeal BLM's decision to readjust my lease terms?
                If you appeal BLM's decision under § 3210.14(e)(1) to readjust the rentals, royalties, or other terms and conditions of your lease, the decision is effective during the appeal. If you win your appeal and we must change our decision, you will receive a refund or credit for any overpaid rents or royalties.
              
              
                § 3210.16
                How must I prevent drainage of geothermal resources from my lease?
                You must prevent the drainage of geothermal resources from your lease by diligently drilling and producing wells that protect the Federal geothermal resource from loss caused by production from other properties.
              
              
                § 3210.17
                What will BLM do if I do not protect my lease from drainage?
                BLM will determine the amount of geothermal resources drained from your lease. MMS will bill you for a compensatory royalty based on our findings. This royalty will equal the amount you would have paid for producing those resources. All interest owners in a lease are jointly and severally liable for drainage protection and any compensatory royalties.
              
            
            
              Subpart 3211—Filing and Processing Fees, Rent, Direct Use Fees, and Royalties
              
                § 3211.10
                What are the processing and filing fees for leases?
                (a) Processing or filing fees are required for the following actions:
                (1) Nomination of lands for competitive leasing;
                (2) Competitive lease application;
                (3) Noncompetitive lease application (including application for direct use leases);
                (4) Assignment and transfer of record title or operating right;
                (5) Name change, corporate merger, or transfer to heir/devisee;
                (6) Lease consolidation;
                (7) Lease reinstatement;
                (8) Site license application; and
                (9) Assignment or transfer of site license.
                (b) The amounts of these fees can be found in § 3000.12 of this chapter.
                [72 FR 24400, May 2, 2007, as amended at 72 FR 50887, Sept. 5, 2007]
              
              
                § 3211.11
                What are the annual lease rental rates?
                (a) BLM calculates annual rent based on the amount of acreage covered by your lease. To determine lease acreage for this section, round up any partial acreage up to the next whole acre. For example, the annual rent on a 2,456.39 acre lease is calculated based on 2,457 acres.
                (b) For leases issued on or after August 8, 2005 (other than leases issued in response to applications that were pending on that date for which no election is made under § 3200.8(b)(1)), and for leases issued before August 8, 2005, for which an election is made under § 3200.7(a)(2), the rental rate is as follows:
                (1) If you obtained your lease through a competitive lease sale, then your annual rent is $2 per acre for the first year, and $3 per acre for the second through tenth year;
                (2) If you obtained your lease noncompetitively, then your annual rent is $1 per acre for the first 10 years; and

                (3) After the tenth year, your annual rent will be $5 per acre, regardless of whether you obtained your lease through a competitive lease sale or noncompetitively.
                (c) For leases issued before August 8, 2005, for which no election is made under § 3200.7(a)(2), and for leases issued in response to applications pending on that date for which no election is made under § 3200.8(b)(1), the rental rate is the rate prescribed in the regulations in effect on August 8, 2005 (43 CFR 3211.10 (2004)).
                (d) For leases in which the United States owns only a fractional interest in the geothermal resources, BLM will prorate the rents established in paragraphs (a), (b), and (c) of this section, based on the fractional interest owned by the United States. For example, if the United States owns 50 percent of the geothermal resources in a 640 acre lease, you pay rent based on 320 acres.
              
              
                § 3211.12
                How and where do I pay my rent?
                (a) First year. Pay BLM the first year's rent in advance. You may use a personal check, cashier's check, or money order made payable to the Department of the Interior—Bureau of Land Management. You may also make payments by credit card or electronic funds transfer with our prior approval.
                (b) Subsequent years. For all subsequent years, make your rental payments to MMS. See MMS regulations at 30 CFR part 218.
              
              
                § 3211.13
                When is my annual rental payment due?
                Your rent is always due in advance. MMS must receive your annual rental payment by the anniversary date of the lease each year. See the MMS regulations at 30 CFR part 218, which explain when MMS considers a payment as received. If less than a full year remains on a lease, you must still pay a full year's rent by the anniversary date of the lease. For example, the rent on a 2,000-acre lease for the 11th year, would be $10,000 ($5 per acre), due prior to the 10th anniversary of the lease.
              
              
                § 3211.14
                Will I always pay rent on my lease?
                (a) For leases issued on or after August 8, 2005 (other than leases issued in response to applications that were pending on that date for which no election is made under § 3200.8(b)(1)), and for leases issued before August 8, 2005, for which an election is made under § 3200.7(a)(2), you must always pay rental, whether you are in a unit or outside of a unit, whether your lease is in production or not, and whether royalties or direct use fees apply to your production.
                (b) For leases issued before August 8, 2005, for which no election is made under § 3200.7(a)(2), and for leases issued in response to applications pending on that date for which no election is made under § 3200.8(b)(1), you must pay rent for all the lands in your lease until:
                (1) Your lease achieves production in commercial quantities, at which time you pay royalties; or
                (2) Lands in your lease are within the participating area of a unit agreement or cooperative plan, at which time you pay rent for lands outside the participating area and pay royalties for lands within the participating area.
              
              
                § 3211.15
                How do I credit rent towards royalty?
                You may credit rental towards royalty under MMS regulations at 30 CFR 218.303.
              
              
                § 3211.16
                Can I credit rent towards direct use fees?
                No. You may not credit rental towards direct use fees. See MMS regulations at 30 CFR 218.304.
              
              
                § 3211.17
                What is the royalty rate on geothermal resources produced from or attributable to my lease that are used for commercial generation of electricity?
                (a) For leases issued on or after August 8, 2005 (other than leases issued in response to applications that were pending on that date for which the lessee does not make an election under § 3200.8(b)(1)), the royalty rate is the rate prescribed in this paragraph.
                (1) If you or your affiliate sell(s) electricity generated by use of geothermal resources produced from or attributed to your lease, then:
                (i) For the first 10 years of production, the royalty rate is 1.75 percent;

                (ii) After the first 10 years of production, the royalty rate is 3.5 percent; and
                
                (iii) You must apply the rate established under this paragraph to the gross proceeds derived from the sale of electricity under applicable MMS rules at 30 CFR part 206, subpart H.
                (2) If you or your affiliate sell(s) geothermal resources produced from or attributed to your lease at arm's length to a purchaser who uses those resources to generate electricity, then the royalty rate is 10 percent. You must apply that rate to the gross proceeds derived from the arm's-length sale of the geothermal resources under applicable MMS rules at 30 CFR part 206, subpart H.
                (b) For leases issued before August 8, 2005, whose royalty terms are modified to the terms prescribed in the Energy Policy Act of 2005 under § 3212.25, BLM will establish royalty rates under paragraphs (b)(1) and (b)(2) of this section.
                (1) For leases that, prior to submitting a request to modify the royalty rate terms of the lease under section 3212.26, produced geothermal resources for the commercial generation of electricity, or to which geothermal resource production for the commercial generation of electricity was attributed:
                (i) If you or your affiliate uses geothermal resources produced from or attributed to your lease to generate and sell electricity, BLM will establish a rate on a case-by-case basis that it expects will yield total royalty payments over the life of the lease equivalent to those that would have been paid under the royalty rate in effect for the lease before August 5, 2005. The rate is not limited to the range of rates specified in 30 U.S.C. 1004(a)(1). You must apply the rate that BLM establishes to the gross proceeds derived from the sale of electricity under applicable MMS rules at 30 CFR part 206, subpart H.
                (ii) If you or your affiliate sells geothermal resources produced from or attributed to your lease at arm's length to a purchaser who uses those resources to generate electricity, the royalty rate is the rate specified in the lease instrument. You must apply that rate to the gross proceeds derived from the arm's-length sale of the geothermal resources under applicable MMS rules at 30 CFR part 206, subpart H.
                (2) For leases that, prior to submitting a request to modify the royalty rate terms of the lease under section 3212.26, did not produce geothermal resources for the commercial generation of electricity, and to which geothermal resource production for the commercial generation of electricity was not attributed, BLM will establish royalty rates equal to those set forth in paragraph (a)(1) or (a)(2) of this section, whichever is applicable.
                (c) For leases issued before August 8, 2005, whose royalty terms are not modified to the terms prescribed in the Energy Policy Act of 2005 under § 3212.25, and for leases issued in response to applications pending on that date for which the lessee does not make an election under § 3200.8(b)(1), the royalty rate is the rate prescribed in the lease instrument.
              
              
                § 3211.18
                What is the royalty rate on geothermal resources produced from or attributable to my lease that are used directly for purposes other than commercial generation of electricity?
                (a) For leases issued on or after August 8, 2005 (other than leases issued in response to applications that were pending on that date for which the lessee does not make an election under § 3200.8(b)), and for leases issued before August 8, 2005, whose royalty terms are modified to the terms prescribed in the Energy Policy Act of 2005 under § 3212.25:
                (1) If you or your affiliate use(s) the geothermal resources directly and do(es) not sell those resources at arm's length, no royalty rate applies. Instead, you must pay direct use fees according to a schedule published by MMS under MMS regulations at 30 CFR 206.356.
                (2) If you or your affiliate sell(s) the geothermal resources at arm's length to a purchaser who uses the resources for purposes other than commercial generation of electricity, your royalty rate is 10 percent. You must apply that royalty rate to the gross proceeds derived from the arm's-length sale under applicable MMS regulations at 30 CFR part 206, subpart H.

                (3) If you are a lessee and you are a state, tribal, or local government, no royalty rate applies. Instead you must pay a nominal fee established under MMS rules at 30 CFR 206.366.
                (b) For leases issued before August 8, 2005, whose royalty terms are not modified to the terms prescribed in the Energy Policy Act of 2005 under § 3212.25, and for leases issued in response to applications pending on that date for which the lessee does not make an election under § 3200.8(b), the royalty rate is the rate prescribed in the lease instrument.
                (c) For purposes of this section, direct use of geothermal resources includes generation of electricity that is not sold commercially and that is used solely for the operation of a facility unrelated to commercial electrical generation.
              
              
                § 3211.19
                What is the royalty rate on byproducts derived from geothermal resources produced from or attributable to my lease?
                (a) For leases issued on or after August 8, 2005 (other than leases issued in response to applications that were pending on that date for which no election is made under § 3200.8(b)(1)), and for leases issued before August 8, 2005, for which an election is made under § 3200.7(a)(2):
                (1) The royalty rate for byproducts derived from geothermal resource production that are identified in Section 1 of the Mineral Leasing Act (MLA), as amended (30 U.S.C. 181), is the royalty rate that is prescribed in the MLA or in the regulations implementing the MLA for production of that mineral under a lease issued under the MLA; and
                (2) For a byproduct that is not identified in 30 U.S.C. 181, no royalty is due.
                (b) For leases issued before August 8, 2005, for which no election is made under § 3200.7(a)(2), and for leases issued in response to applications pending on that date for which no election is made under § 3200.8(b)(1), the royalty on all byproducts is the rate prescribed in the lease instrument, or if none is prescribed in the lease instrument, the rate prescribed in 43 CFR 3211.10(b) (2004).
              
              
                § 3211.20
                How do I credit advanced royalty towards royalty?
                You may credit advanced royalty toward royalty under MMS regulations at 30 CFR 218.305(c).
              
              
                § 3211.21
                When do I owe minimum royalty?
                (a) You do not owe minimum royalties for:
                (1) Leases issued on or after August 8, 2005 (other than for leases issued in response to applications that were pending on that date for which no election is made under § 3200.8(b)(1)); and
                (2) Leases issued before August 8, 2005, for which an election is made under § 3200.7(a)(2).
                (b) For leases issued before August 8, 2005, for which no election is made under § 3200.7(a)(2), and for leases issued in response to applications pending on that date for which no election is made under § 3200.8(b)(1), you owe minimum royalty of $2.00 per acre (to be paid to MMS) when:
                (1) You have not begun actual production following the BLM's determination that you have a well capable of commercial production; or
                (2) The value of actual production is so low that royalty you would pay under the scheduled rate is less than $2.00 per acre (this applies to situations of no production, as long as the lease remains in effect).
              
            
            
              Subpart 3212—Lease Suspensions, Cessation of Production, Royalty Rate Reductions, and Energy Policy Act Royalty Rate Conversions
              
                § 3212.10
                What is the difference between a suspension of operations and production and a suspension of operations?
                (a) A suspension of operations and production is a temporary relief from production obligations which you may request from BLM. Under this paragraph you must cease all operations on your lease.
                (b) A suspension of operations is when BLM orders you, to stop production temporarily in the interest of conservation.
              
              
                
                § 3212.11
                How do I obtain a suspension of operations or a suspension of operations and production on my lease?
                (a) If you are the operator, you may request in writing that BLM suspend your operations and production for a producing lease. Your request must fully describe why you need the suspension. BLM will determine if your suspension is justified and, if so, will approve it.
                (b) BLM may suspend your operations on any lease in the interest of conservation.
                (c) A suspension under this section may include leases committed to an approved unit agreement. If leases committed to a unit are suspended, the unit operator must continue to satisfy unit terms and obligations, unless BLM also suspends unit terms and obligations, in whole or in part, under subpart 3287.
              
              
                § 3212.12
                How long does a suspension of operations or a suspension of operations and production last?
                (a) BLM will state in your suspension notice how long your suspension of operations or operations and production is effective.
                (b) During a suspension, you may ask BLM in writing to terminate your suspension. You may not unilaterally terminate a suspension that BLM ordered. A suspension of operations and production that we approved upon your request will automatically terminate when you begin or resume authorized production or drilling operations.
                (c) If we receive information showing that you must resume operations to protect the interests of the United States, we will terminate your suspension and order you to resume production.
                (d) If a suspension terminates, you must resume paying rents and royalty (see § 3212.14).
              
              
                § 3212.13
                How does a suspension affect my lease term and obligations?
                (a) If BLM approves a suspension of operations and production:
                (1) Your lease term is extended by the length of time the suspension is in effect; and
                (2) You are not required to drill, produce geothermal resources, or pay rents or royalties during the suspension. We will suspend your obligation to pay lease rents or royalties beginning the first day of the month following the date the suspension is effective.
                (b) If BLM orders you to suspend your operations;
                (1) Your lease term is extended by the length of time the suspension is in effect; and
                (2) Your lease rental or royalty obligations are not suspended, except that BLM may suspend your rental or royalty obligations if you will be denied all beneficial use of your lease during the period of the suspension.
              
              
                § 3212.14
                What happens when the suspension ends?
                When the suspension ends, you must resume rental and royalty payments that were suspended, beginning on the first day of the lease month after BLM terminates the suspension. You must pay the full rental amount due on or before the next lease anniversary date. If you do not make the rental payments on time, BLM will refund your balance and terminate the lease.
              
              
                § 3212.15
                Will my lease remain in effect if I cease production and I do not have an approved suspension?
                In the absence of a suspension issued under § 3212.11, if you cease production for more than one calendar month on a lease that is subject to royalties and that has achieved commercial production (through actual or allocated production), your lease will remain in effect only if the circumstances described in paragraphs (a), (b), or (c) of this section apply:

                (a)(1) For leases issued on or after August 8, 2005 (other than leases issued in response to applications pending on that date for which no election is made under § 3200.8(b)(1)), and for leases issued before August 8, 2005, for which an election is made under § 3200.7(a)(2), your lease will remain in effect if, during the period in which there is no production, you continue to pay a monthly advanced royalty under MMS regulations at 30 CFR 218.305. This option is available only for an aggregate of 10 years (120 months, whether consecutive or not).
                (2) For leases issued before August 8, 2005, for which no election is made under § 3200.7(a)(2), and for leases issued in response to applications pending on August 8, 2005, for which no election is made under § 3200.8(b)(1), your lease will remain in effect if, during the period in which there is no production you:
                (i) Continue to make minimum royalty payments as specified in § 3211.21(b) of this part;
                (ii) Maintain a well capable of production in commercial quantities;
                (iii) Continue to make diligent efforts to utilize the geothermal resource; and
                (iv) Satisfy any other applicable requirements.
                (b) The Secretary:
                (1) Requires or causes the cessation of production; or
                (2) Determines that the cessation in production is required or otherwise caused by:
                (i) The Secretary of the Air Force, Army, or Navy;
                (ii) A state or a political subdivision of a state; or
                (iii) Force majeure.
                (c) The discontinuance of production is caused by the performance of maintenance necessary to maintain operations. Such maintenance is considered a production activity, not a cessation of production, and maintenance may include activities such as overhauling your power plant, re-drilling or re-working wells that are critical to plant operation, or repairing and improving gathering systems or transmission lines, that necessitate the discontinuation of production. You must obtain BLM approval by submitting a Geothermal Sundry Notice if the activity will require more than one calendar month, for it to be classified as maintenance under this paragraph. The BLM must receive the Geothermal Sundry Notice before the end of the first calendar month in which there will be no production.
              
              
                § 3212.16
                Can I apply to BLM to reduce, suspend, or waive the royalty or rental of my lease?
                (a) You may apply for a suspension, reduction, or waiver of your rent or royalty for any lease or portion thereof. BLM may grant your request in the interest of conservation and to encourage the greatest ultimate recovery of geothermal resources, if we determine that:
                (1) Granting the request is necessary to promote development; or
                (2) You cannot successfully operate the lease under its current terms.
                (b) BLM will not approve a rental or royalty reduction, suspension, or waiver unless all rental or royalty interest owners other than the United States accept a similar reduction, suspension, or waiver.
              
              
                § 3212.17
                What information must I submit when I request that BLM suspend, reduce, or waive my royalty or rental?
                (a) Your request for suspension, reduction, or waiver of the royalty or rental must include all information BLM needs to determine if the lease can be operated under its current terms, including:
                (1) The type of reduction you seek;
                (2) The serial number of your lease;
                (3) The names and addresses of the lessee and operator;
                (4) The location and status of wells;
                (5) A summary of monthly production from your lease; and
                (6) A detailed statement of expenses and costs.
                (b) If you are applying for a royalty or rental reduction, suspension, or waiver, you must also provide to BLM a list of names of royalty and rental interest owners other than the United States, the amounts of royalties or payments out of production and rent paid to them, and every effort you have made to reduce these payments.
              
              
                § 3212.18
                What are the production incentives for leases?
                You will receive a production incentive in the form of a temporary 50 percent reduction in your royalties under MMS regulations at 30 CFR 218.307 if:

                (a) Your lease was in effect prior to August 8, 2005;
                
                (b) You do not convert the royalty rates of your lease under § 3212.25;
                (c) By August 7, 2011, production from or allocated to your lease is utilized for commercial production in a:
                (1) New facility (see § 3212.22); or
                (2) Qualified expansion project (see § 3212.21); and
                (d) The production from your lease is used for the commercial generation of electricity.
              
              
                § 3212.19
                How do I apply for a production incentive?
                Submit to BLM a written request for a production incentive describing a project that may qualify as a new facility or qualified expansion project. Identify whether you are requesting that the project be considered as a new facility (see § 3212.22) or as a qualified expansion project (see § 3212.21) and explain why your project qualifies under these regulations. The request must be received no later than August 7, 2011.
              
              
                § 3212.20
                How will BLM review my request for a production incentive?
                (a) BLM will review your request on a case-by-case basis to determine whether your project meets the criteria for a qualified expansion project under § 3212.21 or a new facility under § 3212.22. If it does not meet the criteria for the type of project you requested, we will determine whether it meets the criteria for the other type of production incentive project.
                (b) If BLM determines that you have a qualified expansion project, we will, as part of our approval, provide you with a schedule of monthly target net generation amounts that you must exceed to qualify for the production incentive. These amounts will quantify the required 10 percent increase in net generation over the projected net generation without the project. The schedule will be specific to the facility or facilities that are affected by the project and will cover the 48-month time period during which your production incentive may apply.
                (c) If BLM determines that you have met the criteria for a new facility, we will provide you with written notification of this determination.
              
              
                § 3212.21
                What criteria establish a qualified expansion project for the purpose of obtaining a production incentive?
                A qualified expansion project must meet the following criteria:
                (a) It must involve substantial capital expenditure. Examples include the drilling of additional wells, retrofitting existing wells and collection systems to increase production rates, retrofitting turbines or power plant components to increase efficiency, adding additional generation capacity to existing plants, and enhanced recovery projects such as augmented injection. Projects that are not associated with substantial capital expenditure, such as opening production valves and operating existing equipment at higher rates, do not qualify as expansion projects.
                (b) The project must have the potential to increase the net generation by more than 10 percent over the projected generation without the project, using data from the previous 5 years. If 5 years of data are not available, it is not a qualified expansion project.
              
              
                § 3212.22
                What criteria establish a new facility for the purpose of obtaining a production incentive?
                (a) Criteria for determining whether a project is a new facility for the purpose of obtaining a production incentive include:
                (1) The project requires a new site license or facility construction permit if it is on Federal lands;
                (2) The project requires a new Commercial Use Permit;
                (3) The project includes at least one new turbine-generator unit;
                (4) The project involves a new sales contract;
                (5) The project involves a new site or substantially larger footprint; and
                (6) The project is not contiguous to an existing project.
                (b) Generally, a new facility will not:
                (1) Be permitted only with a Geothermal Drilling Permit;
                (2) Be constructed entirely within the footprint of an existing facility; or
                (3) Involve only well-field projects such as drilling new wells, increasing injection, and enhanced recovery projects.
              
              
                
                § 3212.23
                How will the production incentive apply to a qualified expansion project?
                (a) The production incentive will begin on the first day of the month following the commencement of commercial operation of the qualified expansion project. The incentive will be in effect for up to 48 consecutive months, applicable only to those months in which the actual generation from the facility or facilities affected by the project exceeds the target generation established by BLM. The amount of the production incentive is established in MMS regulations at 30 CFR 218.307.
                (b) The production incentive will apply only to the increase in net generation. The increase in generation for any month in which the production incentive is in effect will be determined as follows:
                
                  ER02MY07.002
                
                
                  where:
                  
                  i is a month for which a production incentive is in effect;
                  ΔGi is the increase in generation for month i to which the production incentive applies;
                  Ga,i is the actual generation in month i;
                  1t,i is the target generation in month i, as provided in § 3212.19(b).
                
              
              
                § 3212.24
                How will the production incentive apply to a new facility?
                (a) If BLM determines that your project qualifies as a new facility, the production incentive will begin on the first day of the month following the commencement of commercial operations at that facility, and will be in effect for 48 consecutive months. The incentive applies to the entire commercial generation of electricity from the new facility.
                (b) The amount of the production incentive is established in MMS regulations at 30 CFR 218.307.
              
              
                § 3212.25
                Can I convert the royalty rate terms of my lease in effect before August 8, 2005, to the terms of the Geothermal Steam Act, as amended by the Energy Policy Act of 2005?
                (a) If a lease was in effect before August 8, 2005, the lessee may submit to BLM a request to modify the royalty rate terms of your lease to the applicable royalty rate or direct use fee terms prescribed in the Geothermal Steam Act as amended by the Energy Policy Act of 2005. You may withdraw your request before it is granted, but once you accept the new terms, you may not revert to the earlier royalty rates. If your request to modify is granted, the new royalty rate or direct use fees will apply to all geothermal resources produced from your lease for as long as your lease remains in effect. A modification under this section does not affect the royalty rate for byproducts.
                (b)(1) The royalty rate for leases whose terms are modified and production from which is used for commercial generation of electricity is prescribed in § 3211.17(b).
                (2) The direct use fees or royalty rate for leases whose terms are modified and production from which is used directly for purposes other than commercial generation of electricity is prescribed in § 3211.18(a) of this part and MMS regulations at 30 CFR 206.356.
              
              
                § 3212.26
                How do I submit a request to modify the royalty rate terms of my lease to the applicable terms prescribed in the Energy Policy Act of 2005?
                (a) You must submit a written request to BLM that contains the serial numbers of the leases whose terms you wish to modify and:
                (1) For direct use operations, any other information that BLM may require; or
                (2) For commercial electrical generation operations, for each month during the 10-year period preceding the date of your request (or from when electrical generation operations began if less than 10 years before the date of your request):
                (i) The gross proceeds received by you or your affiliate from the sale of electricity;
                (ii) The amount of royalty paid;

                (iii) The amount of generating and transmission deductions subtracted from the gross proceeds to derive the royalty value if you are using the geothermal netback procedure under MMS regulations to calculate royalty value; and
                
                (iv) Any other information that BLM may require.
                (b) BLM must receive your request no later than:
                (1) For leases whose geothermal resource production is used directly for purposes other than commercial generation of electricity, 18 months after the effective date of the schedule of fees established by MMS under 30 CFR 206.356(b); or
                (2) For leases whose geothermal resource production is used for commercial generation of electricity, December 1, 2008.
              
              
                § 3212.27
                How will BLM or MMS review my request to modify the lease royalty rate terms?
                After you submit your request to modify the royalty rate terms under § 3212.25, BLM will:
                (a) Review your application, and if BLM determines that:
                (1) Your application is complete and contains all necessary information, we will notify you of the date on which your complete request was received; or
                (2) Your request is not complete or does not contain all necessary information, we will notify you of the additional information that is required;
                (b) Analyze the data you submitted to establish a royalty rate if the geothermal resources are used for commercial electrical generation;
                (c) Consult with MMS and any state or local governments that may be affected by the change in royalty rate terms; and
                (d)(1) No later than 140 days after the day on which we determine a complete request with all necessary information was received, BLM will send you written notification of the proposed royalty rate that BLM determines to be revenue neutral.
                (2) If you reject the proposed rate, we must receive written notification from you no later than 30 days after the date of your receipt of our notification. BLM will accept a faxed notification received within the 30-day time limit. However, following the fax, you must submit to BLM written notification which BLM must receive no later than the 179th day following the day on which BLM determines we received your complete request.
                (3) If you reject the proposed royalty rate on a timely basis:
                (i) BLM will not issue a decision modifying the royalty rate terms of your lease;
                (ii) The existing royalty rate terms in your lease continue to apply; and
                (iii) You may not reapply for a royalty rate term conversion under § 3212.25.
                (4) Unless timely written notification is received from you rejecting the proposed rate, BLM will issue a decision modifying the royalty rate terms of your lease no later than 180 days after the day on which we determine a complete request was received. The effective date of the new royalty rate is the first day of the month following the date on which the decision was issued. For example, a decision issued on July 21, will become effective on August 1.
              
            
            
              Subpart 3213—Relinquishment, Termination, and Cancellation
              
                § 3213.10
                Who may relinquish a lease?
                Only the record title owner may relinquish a lease in full or in part. If there is more than one record title owner for a lease, all record title owners must sign the relinquishment.
              
              
                § 3213.11
                What must I do to relinquish a lease?
                Send BLM a written request that includes the serial number of each lease you are relinquishing. If you are relinquishing the entire lease, no legal description of the land is required. If you are relinquishing part of the lease, you must describe the lands to be relinquished. BLM may require additional information if necessary.
              
              
                § 3213.12
                May BLM accept a partial relinquishment if it will reduce my lease to less than 640 acres?
                Except for direct use leases, lands remaining in your lease must contain at least 640 acres, or all of your leased lands must be in one section, whichever is less. Otherwise, we will not accept your partial relinquishment. BLM will only allow an exception if it will further development of the resource. The size of direct use leases is addressed in § 3205.07.
              
              
                
                § 3213.13
                When does relinquishment take effect?
                (a) If BLM determines your relinquishment request meets the requirements of §§ 3213.11 and 3213.12, your relinquishment is effective the day we receive it.
                (b) Notwithstanding the relinquishment, you and your surety continue to be responsible for:
                (1) Paying all rents and royalties due before the relinquishment was effective;
                (2) Plugging and abandoning all wells on the relinquished land;
                (3) Restoring and reclaiming the surface and other resources; and
                (4) Complying with § 3200.4.
              
              
                § 3213.14
                Will BLM terminate my lease if I do not pay my rent on time?
                (a) If MMS does not receive your second and subsequent year's rental payment in full by the lease anniversary date, MMS will notify you that the rent payment is overdue. You have 45 days after the anniversary date to pay the rent plus a 10 percent late fee. If MMS does not receive your rental plus the late fee by the end of the 45-day period, BLM will terminate your lease.
                (b) If you receive notification from MMS under paragraph (a) of this section more than 15 days after the lease anniversary date, BLM will reinstate a lease that was terminated under paragraph (a) of this section if MMS receives the rent plus a 10 percent late fee within 30 days after you receive the notification.
              
              
                § 3213.15
                How will BLM notify me if it terminates my lease?
                BLM will send you a notice of the termination by certified mail, return receipt requested.
              
              
                § 3213.16
                May BLM cancel my lease?
                (a) BLM may cancel your lease if it was issued in error.
                (b) If BLM cancels your lease because it was issued in error, the cancellation is effective when you receive it.
              
              
                § 3213.17
                May BLM terminate my lease for reasons other than non-payment of rentals?
                BLM may terminate your lease for reasons other than non-payment of rentals, after giving you 30 days written notice, if we determine that you violated the requirements of § 3200.4, including, but not limited to the nonpayment of royalties and fees under 30 CFR parts 206 and 218.
              
              
                § 3213.18
                When is a termination effective?
                If BLM terminates your lease because we determined that you violated the requirements of § 3200.4, the termination takes effect 30 days after the date you receive notice of our determination.
              
              
                § 3213.19
                What can I do if BLM notifies me that my lease is being terminated because of a violation of the law, regulations, or lease terms?
                (a) You can prevent termination of your lease if, within 30 days after receipt of our notice:
                (1) You correct the violation; or
                (2) You show us that you cannot correct the violation during the 30-day period and that you are making a good faith attempt to correct the violation as quickly as possible, and thereafter you diligently proceed to correct the violation.
                (b)(1) You may appeal the lease termination. You have 30 days after receipt of our notice to file an appeal (see parts 4 and 1840 of this title). We will stay the termination of your lease while your appeal is pending.
                (2) You are entitled to a hearing on the violation or the proposed lease termination if you request the hearing when you file the appeal. The period for correction of the violation will be extended to 30 days after the decision on appeal is made if the decision concludes that a violation exists.
              
            
            
              Subpart 3214—Personal and Surety Bonds
              
                § 3214.10
                Who must post a geothermal bond?
                (a) The lessee or operator must post a bond with BLM before exploration, drilling, or utilization operations begin.

                (b) Before we approve a lease transfer or recognize a new designated operator, the lessee or operator must file a new bond or a rider to the existing bond, unless all previous operations on the land have already been reclaimed.
              
              
                § 3214.11
                Who must my bond cover?
                Your bond must cover all record title owners, operating rights owners, operators, and any person who conducts operations on your lease.
              
              
                § 3214.12
                What activities must my bond cover?
                Your bond must cover:
                (a) Any activities related to exploration, drilling, utilization, or associated operations on a Federal lease;
                (b) Reclamation of the surface and other resources;
                (c) Rental and royalty payments; and
                (d) Compliance with the requirements of § 3200.4.
              
              
                § 3214.13
                What is the minimum dollar amount required for a bond?
                The minimum bond amount varies depending on the type of activity you are proposing and whether your bond will cover individual, statewide, or nationwide activities. The minimum dollar amounts and bonding options for each type of activity are found in the following regulations:
                (a) Exploration operations—see § 3251.15;
                (b) Drilling operations—see § 3261.18; and
                (c) Utilization operations—see §§ 3271.12 and 3273.19.
              
              
                § 3214.14
                May BLM increase the bond amount above the minimum?
                (a) BLM may increase the bond amount above the minimums referenced in § 3214.13 when:
                (1) We determine that the operator has a history of noncompliance;
                (2) We previously had to make a claim against a surety because any one person who is covered by the new bond failed to plug and abandon a well and reclaim the surface in a timely manner;
                (3) MMS has notified BLM that a person covered by the bond owes uncollected royalties; or
                (4) We determine that the bond amount will not cover the estimated reclamation cost.
                (b) We may increase bond amounts to any level, but we will not set that amount higher than the total estimated costs of plugging wells, removing structures, and reclaiming the surface and other resources, plus any uncollected royalties due MMS or moneys owed to BLM due to previous violations.
              
              
                § 3214.15
                What kind of financial guarantee will BLM accept to back my bond?
                We will not accept cash bonds. We will only accept:

                (a) Corporate surety bonds, provided that the surety company is approved by the Department of Treasury (see Department of the Treasury Circular No. 570, which is published in the Federal Register every year on or about July 1); and
                (b) Personal bonds, which are secured by a cashier's check, certified check, certificate of deposit, negotiable securities such as Treasury notes, or an irrevocable letter of credit (see §§ 3214.21 and 3214.22).
              
              
                § 3214.16
                Is there a special bond form I must use?
                You must use a BLM-approved bond form (Form 3000-4, or Form 3000-4a, June 1988 or later editions) for corporate surety bonds and personal bonds.
              
              
                § 3214.17
                Where must I submit my bond?
                File personal or corporate surety bonds and statewide bonds in the BLM State Office that oversees your lease or operations. You may file nationwide bonds in any BLM State Office. File bond riders in the BLM State Office where your underlying bond is located. For personal or corporate surety bonds, file one originally-signed copy of the bond.
              
              
                § 3214.18
                Who will BLM hold liable under the lease and what are they liable for?
                BLM will hold all interest owners in a lease jointly and severally liable for compliance with the requirements of § 3200.4 for obligations that accrue while they hold their interest. Among other things, all interest owners are jointly and severally liable for:
                (a) Plugging and abandoning wells;
                
                (b) Reclaiming the surface and other resources;
                (c) Compensatory royalties assessed for drainage; and
                (d) Rent and royalties due.
              
              
                § 3214.19
                What are my bonding requirements when a lease interest is transferred to me?
                (a) Except as otherwise provided in this section, if the lands to be transferred to you contain a well or any other surface disturbance which the original lessee did not reclaim, you must post a bond under this subpart before BLM will approve the transfer.
                (b) If the original lessee does not transfer all interest in the lease to you, you may become a co-principal on the original bond, rather than posting a new bond.
                (c) You do not need to post an additional bond if:
                (1) You previously furnished a statewide or nationwide bond sufficient to cover the lands transferred; or
                (2) The operator provided the original bond, and the operator does not change.
              
              
                § 3214.20
                How do I modify my bond?
                You may modify your bond by submitting a rider to the BLM State Office where your bond is held. There is no special form required.
              
              
                § 3214.21
                What must I do if I want to use a certificate of deposit to back my bond?
                Your certificate of deposit must:
                (a) Be issued by a Federally-insured financial institution authorized to do business in the United States;
                (b) Include on its face the statement, “This certificate cannot be redeemed by any party without approval by the Secretary of the Interior or the Secretary's delegate;” and
                (c) Be payable to the Department of the Interior, Bureau of Land Management.
              
              
                § 3214.22
                What must I do if I want to use a letter of credit to back my bond?
                Your letter of credit must:
                (a) Be issued by a Federally-insured financial institution authorized to do business in the United States;
                (b) Be payable to the Department of the Interior—Bureau of Land Management;
                (c) Be irrevocable during its term and have an initial expiration date of no sooner than 1 year after the date we receive it;
                (d) Be automatically renewable for a period of at least 1 year beyond the end of the current term, unless the issuing financial institution gives us written notice, at least 90 days before the letter of credit expires, that it will no longer renew the letter of credit; and
                (e) Include a clause authorizing the Secretary of the Interior to demand immediate payment, in part or in full:
                (i) If you do not meet your obligations under the requirements of § 3200.4; or
                (ii) Provide substitute security for a letter of credit which the issuer has stated it will not renew before the letter of credit expires.
              
            
            
              Subpart 3215—Bond Release, Termination, and Collection
              
                § 3215.10
                When may BLM collect against my bond?
                If you fail to comply with the requirements listed at § 3200.4, we may collect money from the bond to correct your noncompliance. This amount can be as large as the face amount of the bond. Some examples of when we will collect against your bond are when you do not properly or in a timely manner:
                (a) Plug and abandon a well;
                (b) Reclaim the lease area;
                (c) Pay outstanding royalties; or
                (d) Pay assessed royalties to compensate for drainage.
              
              
                § 3215.11
                Must I replace my bond after BLM collects against it?
                If BLM collects against your bond, before you conduct any further operations you must either:
                (a) Post a new bond equal to the value of the original bond; or
                (b) Restore your existing bond to the original face amount.
              
              
                § 3215.12
                What will BLM do if I do not restore the face amount or file a new bond?

                If we collect against your bond and you do not restore it to the original face amount, we may shut in any well(s) or utilization facilities covered by that bond and may terminate affected leases.
              
              
                § 3215.13
                Will BLM terminate or release my bond?
                (a) BLM does not cancel or terminate bonds. We may inform you that your existing bond is insufficient.
                (b) The bond provider may terminate your bond provided it gives you and BLM 30-days notice. The bond provider remains responsible for obligations that accrued during the period of liability while the bond was in effect.
                (c) BLM will release a bond, terminating all liability under that bond, if:
                (1) The new bond that you file covers all existing liabilities and we accept it; or
                (2) After a reasonable period of time, we determine that you paid all royalties, rents, penalties, and assessments, and satisfied all permit and lease obligations.
                (d) If an adequate bond is not in place, do not conduct any operations until you provide a new bond that meets our requirements.
              
              
                § 3215.14
                When BLM releases my bond, does that end my responsibilities?

                When BLM releases your bond, we relinquish the security but we continue to hold the lessee or operator responsible for noncompliance with applicable requirements under the lease. Specifically, we do not waive any legal claim we may have against any person under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), or other laws and regulations.
              
            
            
              Subpart 3216—Transfers
              
                § 3216.10
                What types of lease interests may I transfer?
                You may transfer record title or operating rights, but you need BLM approval before your transfer is effective (see § 3216.21).
              
              
                § 3216.11
                Where must I file a transfer request?
                File your transfer in the BLM State Office that handles your lease.
              
              
                § 3216.12
                When does a transferee take responsibility for lease obligations?
                After BLM approves your transfer, the transferee is responsible for performing all lease obligations accruing after the date of the transfer, and for plugging and abandoning wells which exist and are not plugged and abandoned at the time of the transfer.
              
              
                § 3216.13
                What are my responsibilities after I transfer my interest?
                After you transfer an interest in a lease you are still responsible for rents, royalties, compensatory royalties, and other obligations that accrued before your transfer became effective. You also remain responsible for plugging and abandoning any wells that were drilled or existing on the lease while you held your interest. You must carry out this responsibility upon the BLM's determination at any future time that the wells must be plugged and abandoned.
              
              
                § 3216.14
                What filing fees and forms does a transfer require?
                With each transfer request you must send BLM the correct form and pay the transfer fee required by this section. When you calculate your fee, make sure it covers the full amount. For example, if you are transferring record title for three leases, submit three times the fee for “Assignment and transfer of record title or operating rights” in the fee schedule in § 3000.12 of this chapter.
                Use the following chart to determine the number and types of forms required. The applicable transfer fees are in the fee schedule in § 3000.12 of this chapter.
                
                  
                    Type of transfer
                    Form required?
                    Form No.
                    Number of copies
                  
                  
                    (a) Record Title
                    Yes
                    3000-3
                    2 executed copies.
                  
                  
                    (b) Operating Rights
                    Yes
                    3000-3(a)
                    2 executed copies.
                  
                  
                    (c) Estate Transfers
                    No
                    N/A
                    1 List of Leases.
                  
                  
                    (d) Corporate Mergers
                    No
                    N/A
                    1 List of Leases.
                  
                  
                    (e) Name Changes
                    No
                    N/A
                    1 List of Leases.
                  
                
                
                [72 FR 24400, May 2, 2007, as amended at 74 FR 49335, Sept. 28, 2009]
              
              
                § 3216.15
                When must I file my transfer request?
                (a) File a request to transfer record title or operating rights within 90 days after you sign an agreement with the transferee. If BLM receives your request more than 90 days after signing, we may require you to re-certify that you still intend to complete the transfer.
                (b) There is no specific time deadline for filing estate transfers, corporate mergers, and name changes. File them within a reasonable time.
              
              
                § 3216.16
                Must I file separate transfer requests for each lease?
                File two copies of a separate request for each lease for which you are transferring record title or operating rights. The only exception is if you are transferring more than one lease to the same transferee, in which case you file two copies of one transfer request.
              
              
                § 3216.17
                Where must I file estate transfers, corporate mergers, and name changes?
                (a) If you have posted a bond for any Federal lease, you must file estate transfers, corporate mergers, and name changes in the BLM State Office that maintains your bond.
                (b) If you have not posted a bond, you must file estate transfers, corporate mergers, and name changes in the State Office having jurisdiction over the lease.
              
              
                § 3216.18
                How do I describe the lands in my lease transfer?
                (a) If you are transferring an interest in your entire lease, you do not need to give BLM a legal description of the land.
                (b) If you are transferring an interest in a portion of your lease, describe the lands that are transferred in the same way they are described in the lease.
              
              
                § 3216.19
                May I transfer record title interest for less than 640 acres?
                Except for direct use leases, you may transfer record title interest for less than 640 acres only if your transfer includes an irregular subdivision or all of the lands in your lease are in a section. We may make an exception to the minimum acreage requirements if it is necessary to conserve the resource.
              
              
                § 3216.20
                When does a transfer segregate a lease?
                If you transfer 100 percent of the record title interest in a portion of your lease, BLM will segregate the transferred portion from the original lease and give it a new serial number with the same terms and conditions as those in the original lease.
              
              
                § 3216.21
                When is my transfer effective?
                Your transfer is effective the first day of the month after we approve it.
              
              
                § 3216.22
                Does BLM approve all transfer requests?
                BLM will not approve a transfer if:
                (a) The lease account is not in good standing;
                (b) The transferee does not qualify to hold a lease under this part; or
                (c) An adequate bond has not been provided.
              
            
            
              Subpart 3217—Cooperative Agreements
              
                § 3217.10
                What are unit agreements?
                Under unit agreements, lessees unite with each other, or jointly or separately with others, in collectively adopting and operating under agreements to conserve the resources of any geothermal reservoir, field, or like area, or any part thereof. BLM will only approve unit agreements that we determine are in the public interest. Unit agreement application procedures are provided in part 3280 of this chapter.
              
              
                § 3217.11
                What are communitization agreements?
                Under communitization agreements (also called drilling agreements), operators who cannot independently develop separate tracts due to well-spacing or well development programs may cooperatively develop such tracts. Lessees may ask BLM to approve a communitization agreement or, in some cases, we may require the lessees to enter into such an agreement.
              
              
                
                § 3217.12
                What does BLM need to approve my communitization agreement?
                For BLM to approve a communitization agreement, you must give us the following information:
                (a) The location of the separate tracts comprising the drilling or spacing unit;
                (b) How you will prorate production or royalties to each separate tract based on total acres involved;
                (c) The name of each tract operator; and
                (d) Provisions for protecting the interests of all parties, including the United States.
              
              
                § 3217.13
                When does my communitization agreement go into effect?
                (a) Your communitization agreement is effective when BLM approves and signs it.
                (b) Before we approve the agreement:
                (1) All parties must sign the agreement; and
                (2)(i) We must determine that the tracts cannot be independently developed; and
                (ii) That the agreement is in the public interest.
              
              
                § 3217.14
                When will BLM approve my drilling or development contract?
                BLM may approve a drilling or development contract when:
                (a) One or more geothermal lessees enter into the contract with one or more persons; or
                (b) Lessees need the contract for regional exploration of geothermal resources;
                (c) BLM has coordinated the review of the proposed contract with appropriate state agencies; and
                (d) BLM determines that approval best serves or is necessary for the conservation of natural resources, public convenience or necessity, or the interests of the United States.
              
              
                § 3217.15
                What does BLM need to approve my drilling or development contract?
                For BLM to approve your drilling or development contract, you must send us:
                (a) The contract and a statement of why you need it;
                (b) A statement of all interests held by the contracting parties in that geothermal area or field;
                (c) The type of operations and schedule set by the contract;
                (d) A statement that the contract will not violate Federal antitrust laws by concentrating control over the production or sale of geothermal resources; and
                (e) Any other information we may require to make a decision about the contract or to attach conditions of approval.
              
            
            
              Subpart 3250—Exploration Operations—General
              
                § 3250.10
                When do the exploration operations regulations apply?
                (a) The exploration operations regulations contained in this subpart and subparts 3251 through 3256 apply to geothermal exploration operations:
                (1) On BLM-administered public lands, whether or not they are leased for geothermal resources; and
                (2) On lands whose surface is managed by another Federal agency, where BLM has leased the subsurface geothermal resources and the lease operator wishes to conduct exploration. In this case, we will consult with the surface managing agency regarding surface use and reclamation requirements before we approve the exploration operations.
                (b) These regulations do not apply to:
                (1) Unleased land administered by another Federal agency;
                (2) Unleased geothermal resources whose surface land is managed by another Federal agency;
                (3) Privately owned land; or
                (4) Casual use activities.
              
              
                § 3250.11
                May I conduct exploration operations on my lease, someone else's lease, or unleased land?
                (a) You may request BLM approval to explore any BLM-managed public lands open to geothermal leasing, even if the lands are leased to another person. A BLM-approved exploration permit does not give you exclusive rights.

                (b) If you wish to conduct operations on your lease, you may do so after we have approved your Notice of Intent to Conduct Geothermal Resource Exploration Operations. If the lands are already leased, your operations may not unreasonably interfere with or endanger those other operations or other authorized uses, or cause unnecessary or undue degradation of the lands.
              
              
                § 3250.12
                What general standards apply to exploration operations?
                BLM-approved exploration operations must:
                (a) Meet all operational and environmental standards;
                (b) Protect public health, safety, and property;
                (c) Prevent unnecessary impacts on surface and subsurface resources;
                (d) Be conducted in a manner consistent with the principles of multiple use; and
                (e) Comply with the requirements of § 3200.4.
              
              
                § 3250.13
                What additional BLM orders or instructions govern exploration?
                BLM may issue the following types of orders or instructions:
                (a) Geothermal resource operational orders that contain detailed requirements of nationwide applicability;
                (b) Notices to lessees that contain detailed requirements on a statewide or regional basis;
                (c) Other orders and instructions specific to a field or area;
                (d) Conditions of approval contained in an approved Notice of Intent; and
                (e) Verbal orders that BLM will confirm in writing.
              
              
                § 3250.14
                What types of operations may I propose in my application to conduct exploration?
                (a) You may propose any activity fitting the definition of “exploration operations” in § 3200.1. Submit Form 3200-9, Notice of Intent to Conduct Geothermal Resource Exploration Operations, together with the information required under § 3251.11, and BLM will review your proposal.
                (b) The exploration operations regulations do not address drilling wells intended for production or injection, which is covered in subpart 3260, or geothermal resources utilization, which is covered in subpart 3270.
              
            
            
              Subpart 3251—Exploration Operations: Getting BLM Approval
              
                § 3251.10
                Do I need a permit before I start exploration operations?
                BLM must approve a Notice of Intent to Conduct Geothermal Resource Exploration Operations (NOI) before you conduct exploration operations. The approved NOI, including any necessary conditions for approval, constitutes your permit.
              
              
                § 3251.11
                What information is in a complete Notice of Intent to Conduct Geothermal Resource Exploration Operations application?
                To obtain approval of exploration operations on BLM-managed lands, your application must:
                (a) Include a complete and signed Form 3200-9, Notice of Intent to Conduct Geothermal Resource Exploration Operations that describes the lands you wish to explore;
                (b) For operations other than drilling temperature gradient wells, describe your exploration plans and procedures, including the approximate starting and ending dates for each phase of operations;
                (c) For drilling temperature gradient wells, describe your drilling and completion procedures, and include, for each well or for several wells you propose to drill in an area of geologic and environmental similarity:
                (1) A detailed description of the equipment, materials, and procedures you will use;
                (2) The depth of each well;
                (3) The casing and cementing program;
                (4) The circulation media (mud, air, foam, etc.);
                (5) A description of the logs that you will run;
                (6) A description and diagram of the blowout prevention equipment you will use during each phase of drilling;
                (7) The expected depth and thickness of fresh water zones;
                (8) Anticipated lost circulation zones;
                (9) Anticipated temperature gradient in the area;
                (10) Well site layout and design;

                (11) Existing and planned access roads or ancillary facilities; and
                
                (12) Your source of drill pad and road building material and water supply.
                (d) Show evidence of bond coverage (see § 3251.15);
                (e) Estimate how much surface disturbance your exploration may cause;
                (f) Describe the proposed measures you will take to protect the environment and other resources;
                (g) Describe methods to reclaim the surface; and
                (h) Include all other information BLM may require.
              
              
                § 3251.12
                What action will BLM take on my Notice of Intent to Conduct Geothermal Resource Exploration Operations?
                (a) When BLM receives your Notice of Intent to Conduct Geothermal Resource Exploration Operations, we will make sure it is complete and signed, and review it for compliance with the requirements of § 3200.4.
                (b) If the proposed operations are located on lands described under § 3250.10(a)(2), we will consult with the Federal surface management agency before approving your Notice of Intent.
                (c) We will check your Notice of Intent for technical adequacy and we may require additional information.
                (d) We will notify you if we need more information to process your Notice of Intent, and suspend the review of your Notice of Intent until we receive the information.
                (e) After our review, we will notify you whether we approved or denied your Notice of Intent and of any conditions of approval.
              
              
                § 3251.13
                Once I have an approved Notice of Intent, how can I change my exploration operations?
                Send BLM a complete and signed Form 3260-3, Geothermal Sundry Notice, which fully describes the requested changes. Do not proceed with the change in operations until you receive written approval from BLM.
              
              
                § 3251.14
                Do I need a bond for conducting exploration operations?
                (a) You must not start any exploration operations on BLM-managed lands until we approve your bond. You may meet the requirement for an exploration bond in two ways:
                (1) If you have an existing nationwide or statewide oil and gas exploration bond, provide a rider in an amount we have specified to include geothermal resources exploration operations; or
                (2) If you must file a new bond for geothermal exploration, the minimum amounts are:
                (i) $5,000 for a single operation;
                (ii) $25,000 for all of your operations within a state; and
                (iii) $50,000 for all of your operations on public lands nationwide.
                (b) See subparts 3214 and 3215 for additional details on bonding procedures.
              
              
                § 3251.15
                When will BLM release my bond?
                BLM will release your bond after you request it and we determine that you have:
                (a) Plugged and abandoned all wells;
                (b) Reclaimed the land and, if necessary, resolved other environmental, cultural, scenic, or recreational issues; and
                (c) Complied with the requirements of § 3200.4.
              
            
            
              Subpart 3252—Conducting Exploration Operations
              
                § 3252.10
                What operational standards apply to my exploration operations?
                You must keep exploration operations under control at all times by:
                (a) Conducting training during your operation to ensure that your personnel are capable of performing emergency procedures quickly and effectively;
                (b) Using properly maintained equipment; and
                (c) Using operational practices that allow for quick and effective emergency response.
              
              
                § 3252.11
                What environmental requirements must I meet when conducting exploration operations?
                (a) You must conduct your exploration operations in a manner that:
                (1) Protects the quality of surface and subsurface waters, air, and other natural resources, including wildlife, soil, vegetation, and natural history;

                (2) Protects the quality of cultural, scenic, and recreational resources;
                
                (3) Accommodates other land uses, as BLM deems necessary; and
                (4) Minimizes noise.
                (b) You must remove or, with our permission, properly store all equipment and materials not in use.
                (c) You must provide and use pits, tanks, and sumps of adequate capacity. They must be designed to retain all materials and fluids resulting from drilling temperature gradient wells or other operations, unless we have specified otherwise in writing. When they are no longer needed, you must properly abandon pits and sumps in accordance with your exploration permit.
                (d) BLM may require you to submit a contingency plan describing procedures to protect public health, safety, property, and the environment.
              
              
                § 3252.12
                How deep may I drill a temperature gradient well?
                (a) You may drill a temperature gradient well to any depth that we approve in your exploration permit or sundry notice. In all cases, you may not flow test the well or perform injection tests of the well unless you follow the procedures for geothermal drilling operations in subparts 3260 through 3267.
                (b) BLM may modify your permitted depth at any time before or during drilling, if we determine that the bottom hole temperature or other information indicates that drilling to the original permitted depth could directly encounter the geothermal resource or create risks to public health, safety, property, the environment, or other resources.
              
              
                § 3252.13
                How long may I collect information from my temperature gradient well?
                You may collect information from your temperature gradient well for as long as your permit allows.
              
              
                § 3252.14
                How must I complete a temperature gradient well?
                Complete temperature gradient wells to allow for proper abandonment, and to prevent interzonal migration of fluids. Cap all tubing when not in use.
              
              
                § 3252.15
                When must I abandon a temperature gradient well?
                When you no longer need it, or when BLM requires you to.
              
              
                § 3252.16
                How must I abandon a temperature gradient well?
                (a) Before abandoning your well, submit a complete and signed Sundry Notice, Form 3260-3, describing how you plan to abandon wells and reclaim the surface. Do not begin abandoning wells or reclaiming the surface until BLM approves your Sundry Notice.
                (b) You must plug and abandon your well for permanent prevention of interzonal migration of fluids and migration of fluids to the surface. You must reclaim your well location according to the terms of BLM approvals and orders.
              
            
            
              Subpart 3253—Reports: Exploration Operations
              
                § 3253.10
                Must I share with BLM the data I collect through exploration operations?
                (a) For exploration operations on your geothermal lease, you must submit all data you obtain as a result of the operations with a signed notice of completion of exploration operations under § 3253.11, unless we approve a later submission.
                (b) For exploration operations on unleased lands or on leased lands where you are not the lessee or unit operator, you are not required to submit data. However, if you want your exploration operations to count toward your diligent exploration expenditure requirement (see § 3210.13), or if you are making significant expenditures to extend your lease (see § 3208.14), you must send BLM the resulting data under the rules of those sections.
              
              
                § 3253.11
                Must I notify BLM when I have completed my exploration operations?

                After you complete exploration operations, send to BLM a complete and signed notice of completion of exploration operations, describing the exploration operations, well history, completion and abandonment procedures, and site reclamation measures. You must send this to BLM within 30 days after you:
                (a) Complete any geophysical exploration operations;
                (b) Complete the drilling of temperature gradient well(s) approved under your approved Notice of Intent to conduct exploration;
                (c) Plug and abandon a temperature gradient well; and
                (d) Plug shot holes and reclaim all exploration sites.
              
            
            
              Subpart 3254—Inspection, Enforcement, and Noncompliance for Exploration Operations
              
                § 3254.10
                May BLM inspect my exploration operations?
                BLM may inspect your exploration operations to ensure compliance with the requirements of § 3200.4 and the regulations in this subpart.
              
              
                § 3254.11
                What will BLM do if my exploration operations are not in compliance with my permit, other BLM approvals or orders, or the regulations in this part?
                (a) BLM will issue you a written Incident of Noncompliance and direct you to correct the problem within a set time. If the noncompliance continues or is serious in nature, we will take one or more of the following actions:
                (1) Correct the problem at your expense;
                (2) Direct you to modify or shut down your operations; or
                (3) Collect all or part of your bond.
                (b) We may also require you to take actions to prevent unnecessary impacts on the lands. If so, we will notify you of the nature and extent of any required measures and the time you have to complete them.
                (c) Noncompliance may result in BLM terminating your lease, if appropriate under §§ 3213.17 through 3213.19.
              
            
            
              Subpart 3255—Confidential, Proprietary Information
              
                § 3255.10
                Will BLM disclose information I submit under these regulations?
                All Federal and Indian data and information submitted to the BLM are subject to part 2 of this title. Part 2 includes the regulations of the Department of the Interior covering public disclosure of data and information contained in Department records. Certain mineral information not protected from disclosure under part 2 may be made available for inspection without a Freedom of Information Act (FOIA) request.
              
              
                § 3255.11
                When I submit confidential, proprietary information, how can I help ensure it is not available to the public?
                When you submit data and information that you believe to be exempt from disclosure by 43 CFR part 2, you must clearly mark each page that you believe contains confidential information. BLM will keep all data and information confidential to the extent allowed by 43 CFR 2.13(c).
              
              
                § 3255.12
                How long will information I give BLM remain confidential or proprietary?
                The FOIA (5 U.S.C. 552) does not provide a finite period of time during which information may be exempt from public disclosure. BLM will review each situation individually and in accordance with part 2 of this title.
              
              
                § 3255.13
                How will BLM treat Indian information submitted under the Indian Mineral Development Act?

                Under the Indian Mineral Development Act of 1982 (IMDA) (25 U.S.C. 2101 et seq.), the Department of the Interior will hold as privileged proprietary information of the affected Indian or Indian tribe:
                (a) All findings forming the basis of the Secretary's intent to approve or disapprove any Minerals Agreement under IMDA; and
                (b) All projections, studies, data, or other information concerning a Minerals Agreement under IMDA, regardless of the date received, related to:
                (1) The terms, conditions, or financial return to the Indian parties;
                (2) The extent, nature, value, or disposition of the Indian mineral resources; or
                (3) The production, products, or proceeds thereof.
              
              
                
                § 3255.14
                How will BLM administer information concerning other Indian minerals?
                For information concerning Indian minerals not covered by § 3255.13, BLM will withhold such records as may be withheld under an exemption to the FOIA when it receives a request for information related to tribal or Indian minerals held in trust or subject to restrictions on alienation.
              
              
                § 3255.15
                When will BLM consult with Indian mineral owners when information concerning their minerals is the subject of a FOIA request?
                (a) We use the standards and procedures of § 2.15(d) of this title before making a decision about the applicability of FOIA exemption 4 to information obtained from a person outside the United States Government.
                (b) BLM will notify the Indian mineral owner(s) identified in the records of the Bureau of Indian Affairs (BIA), and BIA, and give them a reasonable period of time to state objections to disclosure. BLM will issue this notice following consultation with a submitter under § 2.15(d) of this title if:
                (1) BLM determines that the submitter does not have an interest in withholding the records that can be protected under FOIA; and
                (2) BLM has reason to believe that disclosure of the information may result in commercial or financial injury to the Indian mineral owner(s), but is uncertain that such is the case.
              
            
            
              Subpart 3256—Exploration Operations Relief and Appeals
              
                § 3256.10
                How do I request a variance from BLM requirements that apply to my exploration operations?
                (a) You may submit a request for a variance for your exploration operations from any requirement in § 3200.4. Your request must include enough information to explain:
                (1) Why you cannot comply with the regulatory requirement; and
                (2) Why you need the variance to control your well, conserve natural resources, or protect public health and safety, property, or the environment.
                (b) BLM may approve your request orally or in writing. If we give you an oral approval, we will follow up with written confirmation.
              
              
                § 3256.11
                How may I appeal a BLM decision regarding my exploration operations?
                You may appeal a BLM decision regarding your exploration operations in accordance with § 3200.5.
              
            
            
              Subpart 3260—Geothermal Drilling Operations—General
              
                § 3260.10
                What types of geothermal drilling operations are covered by these regulations?
                (a) The regulations in subparts 3260 through 3267 establish permitting and operating procedures for drilling wells and conducting related activities for the purposes of performing flow tests, producing geothermal fluids, or injecting fluids into a geothermal reservoir. These subparts also address redrilling, deepening, plugging back, and other subsequent well operations.
                (b) The operations regulations in subparts 3260 through 3267 do not address conducting exploration operations, which are covered in subpart 3250, or geothermal resources utilization, which is covered in subpart 3270.
              
              
                § 3260.11
                What general standards apply to my drilling operations?
                Your drilling operations must:
                (a) Meet all environmental and operational standards;
                (b) Prevent unnecessary impacts on surface and subsurface resources;
                (c) Conserve geothermal resources and minimize waste;
                (d) Protect public health, safety, and property; and
                (e) Comply with the requirements of § 3200.4.
              
              
                § 3260.12
                What other orders or instructions may BLM issue?
                BLM may issue:
                (a) Geothermal resource operational orders for detailed requirements that apply nationwide;
                (b) Notices to Lessees for detailed requirements on a statewide or regional basis;

                (c) Other orders and instructions specific to a field or area;
                
                (d) Permit conditions of approval; and
                (e) Oral orders, which will be confirmed in writing.
              
            
            
              Subpart 3261—Drilling Operations: Getting a Permit
              
                § 3261.10
                How do I get approval to begin well pad construction?
                (a) If you do not have an approved geothermal drilling permit, Form 3260-2, apply using a completed and signed Sundry Notice, Form 3260-3, to build well pads and access roads. Send us a complete operations plan (see § 3261.12) and an acceptable bond with your Sundry Notice. You may start well pad construction after we approve your Sundry Notice.
                (b) If you already have an approved drilling permit and you have provided an acceptable bond, you do not need any further permission from BLM to start well pad construction, unless you intend to change something in the approved permit. If you propose a change in an approved permit, send us a completed and signed Sundry Notice so we may review your proposed change. Do not proceed with the change until we approve your Sundry Notice.
              
              
                § 3261.11
                How do I apply for approval of drilling operations and well pad construction?
                (a) Send to BLM:
                (1) A completed and signed drilling permit application, Form 3260-2;
                (2) A complete operations plan (§ 3261.12);
                (3) A complete drilling program (§ 3261.13); and
                (4) An acceptable bond (§ 3261.18).
                (b) Do not start any drilling operations until after BLM approves the permit.
              
              
                § 3261.12
                What is an operations plan?
                An operations plan describes how you will drill for and test the geothermal resources covered by your lease. Your plan must tell BLM enough about your proposal to allow us to assess the environmental impacts of your operations. This information should generally include:
                (a) Well pad layout and design;
                (b) A description of existing and planned access roads;
                (c) A description of any ancillary facilities;
                (d) The source of drill pad and road building material;
                (e) The water source;
                (f) A statement describing surface ownership;
                (g) A description of procedures to protect the environment and other resources;
                (h) Plans for surface reclamation; and
                (i) Any other information that BLM may require.
              
              
                § 3261.13
                What is a drilling program and how do I apply for drilling program approval?
                (a) A drilling program describes all the operational aspects of your proposal to drill, complete, and test a well.
                (b) Send to BLM:
                (1) A detailed description of the equipment, materials, and procedures you will use;
                (2) The proposed/anticipated depth of the well;
                (3) If you plan to directionally drill your well, also send us:
                (i) The proposed bottom hole location and distances from the nearest section or tract lines;
                (ii) The kick-off point;
                (iii) The direction of deviation;
                (iv) The angle of build-up and maximum angle; and
                (v) Plan and cross section maps indicating the surface and bottom hole locations;
                (4) The casing and cementing program;
                (5) The circulation media (mud, air, foam, etc.);
                (6) A description of the logs that you will run;
                (7) A description and diagram of the blowout prevention equipment you will use during each phase of drilling;
                (8) The expected depth and thickness of fresh water zones;
                (9) Anticipated lost circulation zones;
                (10) Anticipated reservoir temperature and pressure;

                (11) Anticipated temperature gradient in the area;
                
                (12) A plat certified by a licensed surveyor showing the surveyed surface location and distances from the nearest section or tract lines;
                (13) Procedures and durations of well testing; and
                (14) Any other information we may require.
              
              
                § 3261.14
                When must I give BLM my operations plan?
                Send us a complete operations plan before you begin any surface disturbance on a lease. You do not need to submit an operations plan for subsequent well operations or altering existing production equipment, unless these activities will cause more surface disturbance than originally approved, or we notify you that you must submit an operations plan. Do not start any activities that will result in surface disturbance until we approve your drilling permit or Sundry Notice.
              
              
                § 3261.15
                Must I give BLM my drilling permit application, drilling program, and operations plan at the same time?
                You may submit your completed and signed drilling permit application and complete drilling program and operations plan either together or separately.
                (a) If you submit them together and we approve your drilling permit, the approved drilling permit will authorize both the pad construction and the drilling and testing of the well.
                (b) If you submit the operations plan separately from the drilling permit application and program, you must:
                (1) Submit the operations plan before the drilling permit application and drilling program to allow BLM time to comply with National Environmental Policy Act (NEPA); and
                (2) Submit a completed and signed Sundry Notice for well pad and access road construction. Do not begin construction until we approve your Sundry Notice.
              
              
                § 3261.16
                Can my operations plan, drilling permit, and drilling program apply to more than one well?
                (a) Your operations plan and drilling program can sometimes be combined to cover several wells, but your drilling permit cannot. To include more than one well in your operations plan, give us adequate information for all well sites, and we will combine your plan to cover those well sites that are in areas of similar geology and environment.
                (b) Your drilling program may also apply to more than one well, provided you will drill the wells in the same manner, and you expect to encounter similar geologic and reservoir conditions.
                (c) You must submit a separate geothermal drilling permit application for each well.
              
              
                § 3261.17
                How do I amend my operations plan or drilling permit?
                (a) If BLM has not yet approved your operations plan or drilling permit, send us your amended plan and completed and signed permit application.
                (b) To amend an approved operations plan or drilling permit, submit a completed and signed Sundry Notice describing your proposed change. Do not start any amended operations until after BLM approves your drilling permit or Sundry Notice.
              
              
                § 3261.18
                Do I need to file a bond with BLM before I build a well pad or drill a well?
                Before starting any operation, you must:
                (a) File with BLM either a surety or personal bond in the following minimum amount:
                (1) $10,000 for a single lease;
                (2) $50,000 for all of your operations within a state; or
                (3) $150,000 for all of your operations nationwide;
                (b) Get our approval of your surety or personal bond; and
                (c) To cover any drilling operations on all leases committed to a unit, either submit a bond for that unit in an amount we specify, or provide a rider to a statewide or nationwide bond specifically covering the unit in an amount we specify.
                (d) See subparts 3214 and 3215 for additional details on bonding procedures.
              
              
                § 3261.19
                When will BLM release my bond?

                BLM will release your bond after you request it and we determine that you have:
                
                (a) Plugged and abandoned all wells;
                (b) Reclaimed the surface and other resources; and
                (c) Met all the requirements of § 3200.4.
              
              
                § 3261.20
                How will BLM review applications submitted under this subpart and notify me of its decision?
                (a) When we receive your operations plan, we will make sure it is complete and review it for compliance with the requirements of § 3200.4.
                (b) If another Federal agency manages the surface of your lease, we will consult with it before we approve your drilling permit.
                (c) We will review your drilling permit and drilling program or your Sundry Notice for well pad construction, to make sure they conform with your operations plan and any mitigation measures we developed while reviewing your plan.
                (d) We will check your drilling permit and drilling program for technical adequacy and may require additional information.
                (e) We will check your drilling permit for compliance with the requirements of § 3200.4.
                (f) If we need any further information to complete our review, we will contact you in writing and suspend our review until we receive the information.
                (g) After our review, we will notify you as to whether your permit has been approved or denied, as well as any conditions of approval.
              
              
                § 3261.21
                How do I get approval to change an approved drilling operation?
                (a) Send BLM a Sundry Notice, form 3260-3, describing the proposed changes. Do not proceed with the changes until we have approved them in writing, except as provided in paragraph (c) of this section. If your operations such as redrilling, deepening, drilling a new directional leg, or plugging back a well would significantly change your approved permit, BLM may require you to send us a new drilling permit (see 43 CFR 3261.13). A significant change would be, for example, redrilling the well to a completely different target, especially a target in an unknown area.
                (b) If your changed drilling operation would cause additional surface disturbance, we may also require you to submit an amended operations plan.
                (c) If immediate action is required to properly continue drilling operations, or to protect public health, safety, property or the environment, BLM may provide oral approval to change an approved drilling operation. However, you must submit a written Sundry Notice within 48 hours after we orally approve your change.
              
              
                § 3261.22
                How do I get approval for subsequent well operations?
                Send BLM a Sundry Notice describing your proposed operation. For some routine work, such as cleanouts, surveys, or general maintenance (see § 3264.11(b)), we may waive the Sundry Notice requirement. Contact your local BLM office to ask about waivers for subsequent well operations. Unless you receive a waiver, you must submit a Sundry Notice. Do not start your operations until we grant a waiver or approve the Sundry Notice.
              
            
            
              Subpart 3262—Conducting Drilling Operations
              
                § 3262.10
                What operational requirements must I meet when drilling a well?
                (a) When drilling a well, you must:
                (1) Keep the well under control at all times by:
                (i) Conducting training during your operation to maintain the capability of your personnel to perform emergency procedures quickly and effectively;
                (ii) Using properly maintained equipment; and
                (iii) Using operational practices that allow for quick and effective emergency response.
                (b) You must use sound engineering principles and take into account all pertinent data when:
                (1) Selecting and using drilling fluid types and weights;
                (2) Designing and implementing a system to control fluid temperatures;
                (3) Designing and using blowout prevention equipment; and
                (4) Designing and implementing a casing and cementing program.
                (c) Your operation must always comply with the requirements of § 3200.4.
              
              
                
                § 3262.11
                What environmental requirements must I meet when drilling a well?
                (a) You must conduct your operations in a manner that:
                (1) Protects the quality of surface and subsurface water, air, natural resources, wildlife, soil, vegetation, and natural history;
                (2) Protects the quality of cultural, scenic, and recreational resources;
                (3) Accommodates, as necessary, other land uses;
                (4) Minimizes noise; and
                (5) Prevents property damage and unnecessary or undue degradation of the lands.
                (b) You must remove or, with BLM's approval, properly store all equipment and materials that are not in use.
                (c) You must retain all fluids from drilling and testing the well in properly designed pits, sumps, or tanks.
                (d) When you no longer need a pit or sump, you must abandon it and restore the site as we direct.
                (e) BLM may require you to give us a contingency plan showing how you will protect public health and safety, property, and the environment.
              
              
                § 3262.12
                Must I post a sign at every well?
                Yes. Before you begin drilling a well, you must post a sign in a conspicuous place and keep it there throughout operations until the well site is reclaimed. Put the following information on the sign:
                (a) The lessee or operator's name;
                (b) Lease serial number;
                (c) Well number; and
                (d) Well location described by township, range, section, quarter-quarter section or lot.
              
              
                § 3262.13
                May BLM require me to follow a well spacing program?
                BLM may require you to follow a well spacing program if we determine that it is necessary for proper development. If we require well spacing, we will consider the following factors when we set well spacing:
                (a) Hydrologic, geologic, and reservoir characteristics of the field, minimizing well interference;
                (b) Topography;
                (c) Interference with multiple use of the land; and
                (d) Environmental protection, including ground water.
              
              
                § 3262.14
                May BLM require me to take samples or perform tests and surveys?
                (a) BLM may require you to take samples or to test or survey the well to determine:
                (1) The well's mechanical integrity;
                (2) The identity and characteristics of formations, fluids, or gases;
                (3) Presence of geothermal resources, water, or reservoir energy;
                (4) Quality and quantity of geothermal resources;
                (5) Well bore angle and direction of deviation;
                (6) Formation, casing, or tubing pressures;
                (7) Temperatures;
                (8) Rate of heat or fluid flow; and
                (9) Any other necessary well information.
                (b) See § 3264.11 for information on reporting requirements.
              
            
            
              Subpart 3263—Well Abandonment
              
                § 3263.10
                May I abandon a well without BLM's approval?
                (a) You must have a BLM-approved Sundry Notice documenting your plugging and abandonment program before you start abandoning any well.
                (b) You must also notify the local BLM office before you begin abandonment activities, so that we may witness the work. Contact your local BLM office before starting to abandon your well to find out what notification we need.
              
              
                § 3263.11
                What information must I give BLM to approve my Sundry Notice for abandoning a well?
                Send us a Sundry Notice with:
                (a) All the information required in the well completion report (see § 3264.10), unless we already have that information;
                (b) A detailed description of the proposed work, including:
                (1) Type, depth, length, and interval of plugs;

                (2) Methods you will use to verify the plugs (tagging, pressure testing, etc.);
                
                (3) Weight and viscosity of mud that you will use in the uncemented portions;
                (4) Perforating or removing casing; and
                (5) Restoring the surface; and
                (c) Any other information that we may require.
              
              
                § 3263.12
                How will BLM review my Sundry Notice to abandon my well and notify me of their decision?
                (a) When BLM receives your Sundry Notice, we will make sure it is complete and review it for compliance with the requirements of § 3200.4. We will notify you if we need more information or require additional procedures. If we need any further information to complete our review, we will contact you in writing and suspend our review until we receive the information. If we approve your Sundry Notice, we will send you an approved copy once our review is complete. Do not start abandonment of the well until we approve your Sundry Notice.
                (b) BLM may orally approve plugging procedures for a well requiring immediate action. If we do, you must submit the information required in § 3263.11 within 48 hours after we give oral approval.
              
              
                § 3263.13
                What must I do to restore the site?
                You must remove all equipment and materials and restore the site according to the terms of your permit or other BLM approval.
              
              
                § 3263.14
                May BLM require me to abandon a well?
                If we determine that your well is no longer needed for geothermal resource production, injection, or monitoring, or if we determine that the well is not mechanically sound, BLM may order you to abandon the well. In either case, if you disagree you may explain to us why the well should not be abandoned. We will consider your reasons before we issue any final order.
              
              
                § 3263.15
                May I abandon a producible well?
                (a) You may abandon a producible well only after you receive BLM's approval. Before abandoning a producing well, send BLM the information listed in § 3263.11. We may also require you to explain why you want to abandon the well.
                (b) BLM will deny your request if we determine that the well is needed:
                (1) To protect a Federal lease from drainage; or
                (2) To protect the environment or other resources of the United States.
              
            
            
              Subpart 3264—Reports—Drilling Operations
              
                § 3264.10
                What must I submit to BLM after I complete a well?
                You must submit a Geothermal Well Completion Report, Form 3260-4, within 30 days after you complete a well. Your report must include the following:
                (a) A complete, chronological well history;
                (b) A copy of all logs;
                (c) Copies of all directional surveys; and
                (d) Copies of all mechanical, flow, reservoir, and other test data.
              
              
                § 3264.11
                What must I submit to BLM after I finish subsequent well operations?
                (a) Submit to BLM a subsequent well operations report within 30 days after completing operations. At a minimum, this report must include:
                (1) A complete, chronological history of the work done;
                (2) A copy of all logs;
                (3) Copies of all directional surveys;
                (4) The results of all sampling, tests, or surveys we require you to make (see § 3262.14);
                (4) Copies of all mechanical, flow, reservoir, and other test data; and
                (5) A statement of whether you achieved your goals. For example, if the well was acidized to increase production, state whether the production rate increased when you put the well back on line.
                (b) We may waive this reporting requirement for work we determine to be routine, such as cleanouts, surveys, or general maintenance. To request a waiver, contact BLM. If you do not receive a waiver, you must submit the report.
              
              
                
                § 3264.12
                What must I submit to BLM after I abandon a well?
                Send us a well abandonment report within 30 days after you abandon a well. If you plan to restore the site at a later date, you may submit a separate report within 30 days after completing site restoration. The well abandonment report must contain:
                (a) A complete chronology of all work done;
                (b) A description of each plug, including:
                (1) Type and amount of cement used;
                (2) Depth that the drill pipe or tubing was run to set the plug;
                (3) Depth to top of plug; and
                (4) If the plug was verified, whether it was done by tagging or pressure testing; and
                (c) A description of surface restoration procedures.
              
              
                § 3264.13
                What drilling and operational records must I maintain for each well?
                You must keep the following information for each well, and make it available for BLM to inspect, upon request:
                (a) A complete and accurate drilling log, in chronological order;
                (b) All other logs;
                (c) Water or steam analyses;
                (d) Hydrologic or heat flow tests;
                (e) Directional surveys;
                (f) A complete log of all subsequent well operations, such as cementing, perforating, acidizing, and well cleanouts; and
                (g) Any other information regarding the well that could affect its status.
              
              
                § 3264.14
                How do I notify BLM of accidents occurring on my lease?
                You must orally inform us of all accidents that affect operations or create environmental hazards within 24 hours of the accident. When you contact us, we may require you to submit a written report fully describing the incident.
              
            
            
              Subpart 3265—Inspection, Enforcement, and Noncompliance for Drilling Operations
              
                § 3265.10
                What part of my drilling operations may BLM inspect?
                (a) BLM may inspect all of your Federal drilling operations regardless of surface ownership. We will inspect your operations for compliance with the requirements of § 3200.4.
                (b) BLM may inspect all of your maps, well logs, surveys, records, books, and accounts related to your Federal drilling operations.
              
              
                § 3265.11
                What records must I keep available for inspection?
                You must keep a complete record of all aspects of your activities related to your drilling operation available for our inspection. Store these records in a place which makes them conveniently available to us. Examples of records which we may inspect include:
                (a) Well logs and maps;
                (b) Records, books, and accounts related to your Federal drilling operations;
                (c) Directional surveys;
                (d) Records pertaining to casing type and setting;
                (e) Records pertaining to formations penetrated;
                (f) Well test results;
                (g) Records pertaining to characteristics of the geothermal resource;
                (h) Records pertaining to emergency procedure training; and
                (i) Records pertaining to operational problems.
              
              
                § 3265.12
                What will BLM do if my operations do not comply with my permit and applicable regulations?
                (a) We will issue you a written Incident of Noncompliance, directing you to take required corrective action within a specific time period. If the noncompliance continues or is of a serious nature, we will take one or more of the following actions:
                (1) Enter your lease, and correct any deficiencies at your expense;
                (2) Collect all or part of your bond;
                (3) Direct modification or shutdown of your operations; and

                (4) Take other enforcement action under subpart 3213 against a lessee who is ultimately responsible for noncompliance.
                (b) Noncompliance may result in BLM terminating your lease. See §§ 3213.17 through 3213.19.
              
            
            
              Subpart 3266—Confidential, Proprietary Information
              
                § 3266.10
                Will BLM disclose information I submit under these regulations?
                All Federal and Indian data and information submitted to the BLM are subject to part 2 of this title. Part 2 includes the Department of the Interior regulations covering public disclosure of data and information contained in Department records. Certain mineral information not protected from disclosure under part 2 of this title may be made available for inspection without a Freedom of Information Act (FOIA) request. BLM will not treat surface location, surface elevation, or well status information as confidential.
              
              
                § 3266.11
                When I submit confidential, proprietary information, how can I help ensure that it is not available to the public?
                When you submit data and information that you believe to be exempt from disclosure by part 2 of this title, you must clearly mark each page that you believe contains confidential information. BLM will keep all data and information confidential to the extent allowed by § 2.13(c) of this title.
              
              
                § 3266.12
                How long will information I give BLM remain confidential or proprietary?
                The FOIA does not provide a finite period of time during which information may be exempt from public disclosure. BLM reviews each situation individually and in accordance with part 2 of this title.
              
            
            
              Subpart 3267—Geothermal Drilling Operations Relief and Appeals
              
                § 3267.10
                How do I request a variance from BLM requirements that apply to my drilling operations?
                (a) You may file a request for a variance from the requirements of § 3200.4 for your approved drilling operations. Your request must include enough information to explain:
                (1) Why you cannot comply with the requirements of § 3200.4; and
                (2) Why you need the variance to control your well, conserve natural resources, or protect public health and safety, property, or the environment.
                (b) We may approve your request orally or in writing. If BLM gives you an oral approval, we will follow up with written confirmation.
              
              
                § 3267.11
                How may I appeal a BLM decision regarding my drilling operations?
                You may appeal our decisions regarding your drilling operations in accordance with § 3200.5.
              
            
            
              Subpart 3270—Utilization of Geothermal Resources—General
              
                § 3270.10
                What types of geothermal operations are governed by these utilization regulations?
                (a) The regulations in subparts 3270 through 3279 of this part cover the permitting and operating procedures for the utilization of geothermal resources. This includes:
                (1) Electrical generation facilities;
                (2) Direct use facilities;
                (3) Related utilization facility operations;
                (4) Actual and allocated well field production and injection; and
                (5) Related well field operations.
                (b) The utilization regulations in subparts 3270 through 3279 do not address conducting exploration operations, which is covered in subpart 3250, or drilling wells intended for production or injection, which is covered in subpart 3260.
              
              
                § 3270.11
                What general standards apply to my utilization operations?
                Your utilization operations must:
                (a) Meet all operational and environmental standards;
                (b) Prevent unnecessary impacts on surface and subsurface resources;
                (c) Result in the maximum ultimate recovery of geothermal resources;

                (d) Result in the beneficial use of geothermal resources, with minimum waste;
                
                (e) Protect public health, safety, and property; and
                (f) Comply with the requirements of § 3200.4.
              
              
                § 3270.12
                What other orders or instructions may BLM issue?
                BLM may issue:
                (a) Geothermal resource operational orders, for detailed requirements that apply nationwide;
                (b) Notices to lessees, for detailed requirements on a statewide or regional basis;
                (c) Other orders and instructions specific to a field or area;
                (d) Permit conditions of approval; and
                (e) Oral orders, which BLM will confirm in writing.
              
            
            
              Subpart 3271—Utilization Operations: Getting a Permit
              
                § 3271.10
                What do I need to start preparing a site and building and testing a utilization facility on Federal land leased for geothermal resources?
                In order to use Federal land to produce geothermal power, you must obtain a site license and construction permit from BLM before you start preparing the site. Send BLM a plan that shows what you want to do, and draft a proposed site license agreement that you think is fair and reasonable. We will review your proposal and decide whether to give you a permit and license to proceed with work on the site.
              
              
                § 3271.11
                Who may apply for a permit to build a utilization facility?
                The lessee, the facility operator, or the unit operator may apply to build a utilization facility.
              
              
                § 3271.12
                What do I need to start preliminary site investigations that may disturb the surface?
                (a) You must:
                (1) Fully describe your proposed operations in a Sundry Notice; and
                (2) File a bond meeting the requirements of either § 3251.14 or § 3273.19. See subparts 3214 and 3215 for additional details on bonding procedures.
                (b) Do not begin the site investigation or surface disturbing activity until BLM approves your Sundry Notice and bond.
              
              
                § 3271.13
                How do I obtain approval to build pipelines and facilities connecting the well field to utilization facilities not located on Federal lands leased for geothermal resources?
                Before constructing pipelines and well field facilities on Federal lands leased for geothermal resources, you as lessee, unit operator, or facility operator must submit to BLM a utilization plan and facility construction permit addressing any pipelines or facilities. Do not start construction of your pipelines or facilities until BLM approves your facility construction permit.
              
              
                § 3271.14
                What do I need to do to start building and testing a utilization facility if it is not located on Federal lands leased for geothermal resources?
                (a) You do not need a BLM permit to construct a facility located on either:
                (1) Private land; or
                (2) Lands where the surface is privately owned and BLM has leased the underlying Federal geothermal resources, when the facility will utilize Federal geothermal resources.
                (b) Before testing a utilization facility that is not located on Federal lands leased for geothermal resources, send us a Sundry Notice describing the testing schedule and the quantity of Federal geothermal resources you expect to be delivered to the facility during the testing. Do not start delivering Federal geothermal resources to the facility until we approve your Sundry Notice.
              
              
                § 3271.15
                How do I get a permit to begin commercial operations?
                Before using Federal geothermal resources, you as lessee, operator, or facility operator must send us a completed commercial use permit (see § 3274.11). This also applies when you use Federal resources allocated through any form of agreement. Do not start any commercial use operations until BLM approves your commercial use permit.
              
            
            
              
              Subpart 3272—Utilization Plan and Facility Construction Permit
              
                § 3272.10
                What must I submit to BLM in my utilization plan?
                Submit to BLM an application describing:
                (a) The proposed facilities as required by § 3272.11; and
                (b) The anticipated environmental impacts and how you propose to mitigate those impacts, as required by § 3272.12.
              
              
                § 3272.11
                How do I describe the proposed utilization facility?
                Your submission must include:
                (a) A generalized description of all proposed structures and facilities, including their size, location, and function;
                (b) A generalized description of proposed facility operations, including estimated total production and injection rates; estimated well flow rates, pressures, and temperatures; facility net and gross electrical generation; and, if applicable, interconnection with other utilization facilities. If it is a direct use facility, send us the information we need to determine the amount of resource utilized;
                (c) A contour map of the entire utilization site, showing production and injection well pads, pipeline routes, facility locations, drainage structures, existing and planned access, and lateral roads;
                (d) A description of site preparation and associated surface disturbance, including the source for site or road building materials, amounts of cut and fill, drainage structures, analysis of all site evaluation studies prepared for the site(s), and a description of any additional tests, studies, or surveys which are planned to assess the geologic suitability of the site(s);
                (e) The source, quality, and proposed consumption rate of water to be used during facility operations, and the source and quantity of water to be used during facility construction;
                (f) The methods for meeting air quality standards during facility construction and operation, especially standards concerning non-condensable gases;
                (g) An estimated number of personnel needed during construction and operation of the facility;
                (h) A construction schedule;
                (i) A schedule for testing of the facility and/or well equipment, and for the start of commercial operations;
                (j) A description of architectural landscaping or other measures to minimize visual impacts; and
                (k) Any additional information or data that we may require.
              
              
                § 3272.12
                What environmental protection measures must I include in my utilization plan?
                (a) Describe, at a minimum, your proposed measures to:
                (1) Prevent or control fires;
                (2) Prevent soil erosion;
                (3) Protect surface or ground water;
                (4) Protect fish and wildlife;
                (5) Protect cultural, visual, and other natural resources;
                (6) Minimize air and noise pollution; and
                (7) Minimize hazards to public health and safety during normal operations.
                (b) If BLM requires it, you must also describe how you will monitor your facility operations to ensure that they comply with the requirements of § 3200.4, and applicable noise, air, and water quality standards, at all times. We will consult with other involved surface management agencies, if any, regarding monitoring requirements. You must also include provisions for monitoring other environmental parameters we may require.
                (c) Based on what level of impacts that BLM finds your operations may cause, we may require you to collect data concerning existing air and water quality, noise, seismicity, subsidence, ecological systems, or other environmental information for up to 1 year before you begin operating. BLM must approve your data collection methodologies, and will consult with any other surface managing agencies involved.
                (d) You must also describe how you will abandon utilization facilities and restore the site, in order to comply with the requirements of § 3200.4.
                (e) Finally, you must submit any additional information or data that BLM may require.
              
              
                
                § 3272.13
                How will BLM review my utilization plan and notify me of its decision?
                (a) When BLM receives your utilization plan, we will make sure it is complete and review it for compliance with § 3200.4.
                (b) If another Federal agency manages the surface of your lease, we will consult with that agency as part of the plan review.
                (c) If we need any further information to complete our review, we will contact you in writing and suspend our review until we receive the information.
                (d) We will notify you in writing of our decision on your plan.
              
              
                § 3272.14
                How do I get a permit to build or test my facility?
                (a) Before building or testing a utilization facility, you must submit to BLM a:
                (1) Utilization plan;
                (2) Completed and signed facility construction permit; and
                (3) Completed and signed site license. (See subpart 3273.)
                (b) Do not start building or testing your utilization facility until we have approved both your facility construction permit and your site license.
                (c) After our review, we will notify you whether we have approved or denied your permit, as well as of any conditions we require for conducting operations.
              
            
            
              Subpart 3273—How To Apply for a Site License
              
                § 3273.10
                When do I need a site license for a utilization facility?
                You must obtain a site license approved by BLM, unless your facility will be located on lands leased as described in § 3273.11. Do not start building or testing your utilization facility on public lands leased for geothermal resources until BLM has approved both your facility construction permit (see § 3272.14) and your site license. The facility operator must apply for the license.
              
              
                § 3273.11
                When is a site license unnecessary?
                You do not need a site license if your facility will be located:
                (a) On private land or on split estate land where the United States does not own the surface; or
                (b) On Federal land not leased for geothermal resources. In this situation, the Federal surface management agency will issue you the permit you need.
              
              
                § 3273.12
                How will BLM review my site license application?
                (a) When BLM receives your site license application, we will make sure it is complete. If we need more information for our review, we will ask you for that information and stop our review until we receive the information.
                (b) If your site license is located on geothermal leases where the surface is managed by the Department of Agriculture, we will consult with that agency and obtain concurrence before we approve your application. The agency may require additional license terms and conditions.
                (c) If the land is subject to section 24 of the Federal Power Act, we will issue the site license with the terms and conditions requested by the Federal Energy Regulatory Commission.
                (d) If another Federal agency manages the surface, we will consult with them to determine if they recommend additional license terms and conditions.
                (e) After our review, we will notify you whether we approved or denied your license, as well as any additional conditions we require.
              
              
                § 3273.13
                What lands are not available for geothermal site licenses?
                BLM will not issue site licenses under these regulations for lands that are not leased or not available for geothermal leasing (see § 3201.11).
              
              
                § 3273.14
                What area does a site license cover?

                A site license covers a reasonably compact tract of Federal land, limited to as much of the surface as is necessary to utilize geothermal resources. That means the site license area will only include the utilization facility itself and other necessary structures, such as substations and processing, repair, or storage facility areas.
              
              
                § 3273.15
                What must I include in my site license application?
                Your site license application must include:
                (a) A description of the boundaries of the land applied for, as determined by a certified licensed surveyor. Describe the land by legal subdivision, section, township and range, or by approved protraction surveys, if applicable;
                (b) The affected acreage;
                (c) The filing fee for a site license application found in the fee schedule in § 3000.12 of this chapter;
                (d) A site license bond (see § 3273.19);
                (e) The first year's rent, if applicable (see § 3273.18); and
                (f) Documentation that the lessee or unit operator accepts the siting of the facility, if the facility operator is neither the lessee nor the unit operator.
                [72 FR 24400, May 2, 2007, as amended at 72 FR 50887, Sept. 5, 2007]
              
              
                § 3273.16
                What is the annual rent for a site license?
                BLM will specify the annual rent in your license and the date you must pay it, if you are required to pay rent (see § 3273.18). Your rent will be at least $100 per acre or fraction thereof for an electrical generation facility, and at least $10 per acre or fraction thereof for a direct use facility. Send the first year's rent to BLM, and all subsequent rental payments to MMS under 30 CFR part 218.
              
              
                § 3273.17
                When may BLM reassess the annual rent for my site license?
                BLM may reassess the rent for lands covered by the license, beginning with the 10th year and every 10 years after that.
              
              
                § 3273.18
                What facility operators must pay the annual site license rent?
                If you are a lessee siting a utilization facility on your own lease, or a unit operator siting a utilization facility on leases committed to the unit, you are not required to pay rent. Only a facility operator who is not also a lessee or unit operator must pay rent.
              
              
                § 3273.19
                What are the bonding requirements for a site license?
                (a) For an electrical generation facility, the facility operator must submit a surety or personal bond to BLM for at least $100,000 that meets the requirements of subpart 3214.BLM may increase the required bond amount. See subparts 3214 and 3215 for additional details on bonding procedures.
                (b) For a direct use facility, the facility operator must submit a surety or personal bond to BLM that meets the requirements of subpart 3214 in an amount BLM will specify.
                (c) The bond's terms must cover compliance with the requirements of § 3200.4.
                (d) Until BLM approves your bond, do not start construction, testing, or any other activity that would disturb the surface.
              
              
                § 3273.20
                When will BLM release my bond?
                We will release your bond after you request it and we determine that you have:
                (a) Removed the utilization facility and all associated equipment;
                (b) Reclaimed the land; and
                (c) Met all the requirements of § 3200.4.
              
              
                § 3273.21
                What are my obligations under the site license?
                As the facility operator, you:
                (a) Must comply with the requirements of § 3200.4;
                (b) Are liable for all damages to the lands, property, or resources of the United States caused by yourself, your employees, or your contractors or their employees;
                (c) Must indemnify the United States against any liability for damages or injury to persons or property arising from the occupancy or use of the lands authorized under the site license; and
                (d) Must restore any disturbed surface, and remove all structures when they are no longer needed for facility construction or operation. This includes the utilization facility if you cannot operate the facility and you are not diligent in your efforts to return the facility to operation.
              
              
                
                § 3273.22
                How long will my site license remain in effect?
                (a) The primary term of a site license is 30 years, with a preferential right to renew the license under terms and conditions set by BLM.
                (b) If your lease on which the licensed site is located ends, you may apply for a facility permit under Section 501 of FLPMA, 43 U.S.C. 1761, if your facility is on BLM-managed lands. Otherwise, you must get permission from the surface management agency to continue using the surface for your facility.
              
              
                § 3273.23
                May I renew my site license?
                (a) You have a preferential right to renew your site license under terms and conditions BLM determines.
                (b) If your site license is located on leased lands managed by the Department of Agriculture, we will consult with the surface management agency and obtain concurrence before renewing your license. The agency may require additional license terms and conditions. If another Federal agency manages the surface, we will consult with them before granting your renewal.
              
              
                § 3273.24
                When may BLM terminate my site license?
                (a) BLM may terminate a site license by written order. We may terminate your site license if you:
                (1) Do not comply with the requirements of § 3270.11; or
                (2) Do not comply with the requirements of § 3200.4.
                (b) To prevent termination, you must correct the violation within 30 days after you receive a correction order from BLM, unless we determine that:
                (1) The violation cannot be corrected within 30 days; and
                (2) You are diligently attempting to correct it.
              
              
                § 3273.25
                When may I relinquish my site license?
                You may request approval to relinquish your site license by sending BLM a written notice requesting relinquishment review and approval. We will not approve the relinquishment until you comply with § 3273.21.
              
              
                § 3273.26
                When may I assign or transfer my site license?
                You may assign or transfer your site license in whole or in part. Send BLM your completed and signed transfer application and the filing fee for assignment or transfer of site license found in the fee schedule in § 3000.12 of this chapter. Your application must include a written statement that the transferee will comply with all license terms and conditions, and that the lessee accepts the transfer. The transferee must submit a bond meeting the requirements of § 3273.19. The transfer is not effective until we approve the bond and site license transfer.
                [72 FR 24400, May 2, 2007, as amended at 72 FR 50887, Sept. 5, 2007]
              
            
            
              Subpart 3274—Applying for and Obtaining a Commercial Use Permit
              
                § 3274.10
                Do I need a commercial use permit to start commercial operations?
                You must have a commercial use permit approved by BLM before you begin commercial operations from a Federal lease, a Federal unit, or a utilization facility.
              
              
                § 3274.11
                What must I give BLM to approve my commercial use permit application?
                Submit a completed and signed commercial permit form, to BLM, containing the following information:
                (a) The design specifications, and the inspection and calibration schedule of production, injection, and royalty meters;
                (b) A schematic diagram of the utilization site or individual well, showing the location of each production and royalty meter. If the sales point is located off the utilization site, give us a generalized schematic diagram of the electrical transmission or pipeline system, including meter locations;
                (c) A copy of the sales contract for the sale and/or utilization of geothermal resources;

                (d) A description and analysis of reservoir, production, and injection characteristics, including the flow rates, temperatures, and pressures of each production and injection well;
                (e) A schematic diagram of each production and injection well showing the wellhead configuration, including meters;
                (f) A schematic flow diagram of the utilization facility, including interconnections with other facilities, if applicable;
                (g) A description of the utilization process in sufficient detail to enable BLM to determine whether the resource will be utilized in a manner consistent with law and regulations;
                (h) The planned safety provisions for emergency shutdown to protect public health, safety, property, and the environment. This should include a schedule for the testing and maintenance of safety devices;
                (i) The environmental and operational parameters that will be monitored during the operation of the facility and/or well(s); and
                (j) Any additional information or data that we may require.
              
              
                § 3274.12
                How will BLM review my commercial use permit application?
                (a) When BLM receives your completed and signed commercial use permit application, we will make sure it is complete and review it for compliance with § 3200.4.
                (b) If another Federal agency manages the surface of your lease, we will consult with that agency before we approve your commercial use permit.
                (c) We will review your commercial use permit to make sure it conforms with your utilization plan and any mitigation measures we developed while reviewing your plan.
                (d) We will check your commercial use permit for technical adequacy, and will ensure that your meters meet the accuracy standards (see §§ 3275.14 and 3275.15).
                (e) If we need any further information to complete our review, we will contact you in writing and suspend our review until we receive the information.
                (f) After our review, we will notify you whether your permit has been approved or denied, as well as any conditions of approval.
              
              
                § 3274.13
                May I get a permit even if I cannot currently demonstrate I can operate within required standards?
                Yes, but we may limit your operations to a prescribed set of activities and a set period of time, during which we will give you a chance to show you can operate within environmental and operational standards, based on actual facility and well data you collect. Send us a Sundry Notice to get BLM approval for extending your permit. If during this set time period you still cannot demonstrate your ability to operate within the required standards, we will terminate your authorization. You must then stop all operations and restore the surface to the standards we set in the termination notice.
              
            
            
              Subpart 3275—Conducting Utilization Operations
              
                § 3275.10
                How do I change my operations if I have an approved facility construction or commercial use permit?
                Send BLM a completed and signed Sundry Notice describing your proposed change. Until we approve your Sundry Notice, you must continue to comply with the original permit terms.
              
              
                § 3275.11
                What are a facility operator's obligations?
                You must:
                (a) Keep the facility in proper operating condition at all times by;
                (1) Conducting training during your operation to ensure that your personnel are capable of performing emergency procedures quickly and effectively;
                (2) Using properly maintained equipment; and
                (3) Using operational practices that allow for quick and effective emergency response.
                (b) Base the design of the utilization facility siting and operation on sound engineering principles and other pertinent geologic and engineering data;
                (c) Prevent waste of, or damage to, geothermal and other energy and minerals resources; and
                (d) Comply with the requirements of § 3200.4.
              
              
                
                § 3275.12
                What environmental and safety requirements apply to facility operations?
                (a) You must perform all utilization facility operations in a manner that:
                (1) Protects the quality of surface and subsurface waters, air, and other natural resources, including wildlife, soil, vegetation, and natural history;
                (2) Prevents unnecessary or undue degradation of the lands;
                (3) Protects the quality of cultural, scenic, and recreational resources;
                (4) Accommodates other land uses as much as possible;
                (5) Minimizes noise;
                (6) Prevents injury; and
                (7) Prevents damage to property.
                (b) You must monitor facility operations to identify and address local environmental resources and concerns associated with your facility or lease operations.
                (c) You must remove or, with BLM approval, properly store all equipment and materials not in use.
                (d) You must properly abandon the facility and reclaim any disturbed surface to standards approved or prescribed by us, when the land is no longer needed for facility construction or operation.
                (e) When we require, you must submit a contingency plan describing procedures to protect public health and safety, property, and the environment.
                (f) You must comply with the requirements of § 3200.4.
              
              
                § 3275.13
                How must the facility operator measure the geothermal resources?
                The facility operator must:
                (a) Measure all production, injection and utilization in accordance with methods and standards approved by BLM (see § 3275.15);
                (b) Maintain and test all metering equipment. If your equipment is defective or out of tolerance, you must promptly recalibrate, repair, or replace it; and
                (c) Determine the amount of production and/or utilization in accordance with methods and procedures approved by BLM (see § 3275.17).
              
              
                § 3275.14
                What aspects of my geothermal operations must I measure?
                (a) For all well operations, you must measure wellhead flow, wellhead temperature, and wellhead pressure.
                (b) For all electrical generation facilities, you must measure:
                (1) Steam and/or hot water flow entering the facility;
                (2) Temperature of the water and/or steam entering the facility;
                (3) Pressure of the water and/or steam entering the facility;
                (4) Gross electricity generated;
                (5) Net electricity at the facility tailgate;
                (6) Electricity delivered to the sales point; and
                (7) Temperature of the steam and/or hot water exiting the facility.
                (c) For direct use facilities, you must measure:
                (1) Flow of steam and/or hot water; and
                (2) Temperature of the steam or water entering the facility.
                (d) We may also require additional measurements, depending on the type of facility, the type and quality of the resource, and the terms of the sales contract.
              
              
                § 3275.15
                How accurately must I measure my production and utilization?
                It depends on whether you use a meter to calculate Federal production or royalty, and what quantity of resource you are measuring.
                (a) For meters that you use to calculate Federal royalty:
                (1) If the meter measures electricity, it must have an accuracy of ±0.25% or better of reading;
                (2) If the meter measures steam flowing at more than 100,000 lbs/hr on a monthly basis, it must have an accuracy reading of ±2 percent or better;
                (3) If the meter measures steam flowing at less than 100,000 lbs/hr on a monthly basis, it must have an accuracy reading of ±4 percent or better;
                (4) If the meter measures water flowing at more than 500,000 lbs/hr on a monthly basis, it must have an accuracy reading of ±2 percent or better;

                (5) If the meter measures water flowing at 500,000 lbs/hr or less on a monthly basis, it must have an accuracy reading of ±4 percent or better;
                
                (6) If the meter measures heat content, it must have an accuracy reading of ±4 percent, or better; or
                (7) If the meter measures two-phase flow at any rate, BLM will determine and inform you of the meter accuracy requirements. You must obtain our prior written approval before installing and using meters for two-phase flow.
                (b) Any meters that you do not use to calculate Federal royalty are considered production meters, which must maintain an accuracy of ±5 percent or better.
                (c) We may modify these requirements as necessary to protect the interests of the United States.
              
              
                § 3275.16
                What standards apply to installing and maintaining meters?
                (a) You must install and maintain all meters that we require, either according to the manufacturer's recommendations and specifications or paragraphs (b) through (e) of this section, whichever are more restrictive.
                (b) If you use an orifice plate to calculate Federal royalty, the orifice plate installation must comply with “API Manual of Petroleum Measurement Standards, Chapter 14, Section 3, Part 2, Fourth Edition, April 2000.”
                (c) For meters used to calculate Federal royalty, you must calibrate the meter against a known standard as follows:
                (1) You must annually calibrate meters measuring electricity;
                (2) You must calibrate meters measuring steam or hot water flow with a turbine, vortex, ultrasonics, or other linear devices, every 6 months, or as recommended by the manufacturer, whichever is more frequent; and
                (3) You must calibrate meters measuring steam or hot water flow with an orifice plate, venturi, pitot tube, or other differential device, every month, and you must inspect and repair the primary device (orifice plate, venturi, pitot tube) annually.
                (d) You must use calibration equipment that is more accurate than the equipment you are calibrating.
                (e) BLM may modify any of these requirements as necessary to protect the resources of the United States.
              
              
                § 3275.17
                What must I do if I find an error in a meter?
                (a) If you find an error in a meter used to calculate Federal royalty, you must correct the error immediately and notify BLM by the next working day of its discovery.
                (b) If the meter is not used to calculate Federal royalty, you must correct the error and notify us within 3 working days after its discovery.
                (c) If correcting the error will cause a change in the sales quantity of more than 2 percent for the month(s) in which the error occurred, you must adjust the sales quantity for that month(s) and submit an amended facility report to us within 3 working days.
              
              
                § 3275.18
                May BLM require me to test for byproducts associated with geothermal resource production?
                You must conduct any tests we require, including tests for byproducts, if we find it necessary to require such tests for a given operation.
              
              
                § 3275.19
                How do I apply to commingle production?
                To request approval to commingle production, send us a completed and signed Sundry Notice. We will review your request to commingle production from wells on your lease with production from your other leases or from leases where you do not have an interest. Do not commingle production until we have approved your Sundry Notice.
              
              
                § 3275.20
                What will BLM do if I waste geothermal resources?
                We will determine the amount of any resources you have lost through waste. If you did not take all reasonable precautions to prevent waste, we will require you to pay compensation based on the value of the lost production. If BLM finds that you have not adequately corrected the situation, we will follow the noncompliance procedures in § 3277.12.
              
              
                § 3275.21
                May BLM order me to drill and produce wells on my lease?

                BLM may order you to drill and produce wells on your lease when we find it necessary to protect Federal interests, prevent drainage, or ensure that lease development and production occur in accordance with sound operating practices.
              
            
            
              Subpart 3276—Reports: Utilization Operations
              
                § 3276.10
                What are the reporting requirements for facility and lease operations involving Federal geothermal resources?
                (a) When you begin commercial production and operation, you must notify BLM in writing within 5 business days.
                (b) Submit completed and signed monthly reports thereafter to BLM as follows:
                (1) If you are a lessee or unit operator supplying Federal geothermal resources to a utilization facility on Federal land leased for geothermal resources, submit a monthly report of well operations for all wells on your lease or unit;
                (2) If you are the operator of a utilization facility on Federal land leased for geothermal resources, submit a monthly report of facility operations;
                (3) If you are both a lessee or unit operator and the operator of a utilization facility on Federal land leased for geothermal resources, you may combine the requirements of paragraphs (b)(1) and (b)(2) of this section into one report; or
                (4) If you are a lessee or unit operator supplying Federal geothermal resources to a utilization facility not located on Federal land leased for geothermal resources, and the sales point for the resource utilized is at the facility tailgate, submit all the requirements of paragraphs (b)(1) and (b)(2) of this section. You may combine these into one report.
                (c) Unless BLM grants a variance, your reports must be received by BLM by the end of the month following the month that the report covers. For example, the report covering the month of July is due by August 31.
              
              
                § 3276.11
                What information must I include for each well in the monthly report of well operations?
                (a) Any drilling operations or changes made to a well;
                (b) Total production or injection in thousands of pounds (klbs);
                (c) Production or injection temperature in degrees Fahrenheit (deg. F);
                (d) Production or injection pressure in pounds per square inch (psi). You must also specify whether this is gauge pressure (psig) or absolute pressure (psia);
                (e) The number of days the well was producing or injecting;
                (f) The well status at the end of the month;
                (g) The amount of steam or hot water lost to venting or leakage, if the amount is greater than 0.5 percent of total lease production. We may modify this standard by a written order describing the change;
                (h) The lease number or unit name where the well is located;
                (i) The month and year to which the report applies;
                (j) Your name, title, signature, and a phone number where BLM may contact you; and
                (k) Any other information that we may require.
              
              
                § 3276.12
                What information must I give BLM in the monthly report for facility operations?
                (a) For all electrical generation facilities, include in your monthly report of facility operations:
                (1) Mass of steam and/or hot water, in klbs, used or brought into the facility. For facilities using both steam and hot water, you must report the mass of each;
                (2) The temperature of the steam or hot water in deg. F;
                (3) The pressure of the steam or hot water in psi. You must also specify whether this is psig or psia;
                (4) Gross generation in kilowatt hours (kwh);
                (5) Net generation at the tailgate of the facility in kwh;
                (6) Temperature in deg. F and volume of the steam or hot water exiting the facility;
                (7) The number of hours the plant was on line;
                (8) A brief description of any outages; and
                (9) Any other information we may require.

                (b) For electrical generation facilities where Federal royalty is based on the sale of electricity to a utility, in addition to the information required under paragraph (a) of this section, you must include the following information in your monthly report of facility operations:
                (1) Amount of electricity delivered to the sales point in kwh, if the sales point is different from the tailgate of the facility;
                (2) Amount of electricity lost to transmission;
                (3) A report from the utility purchasing the electricity documenting the total number of kwh delivered to the sales point during the month, or monthly reporting period if it is not a calendar month, and the number of kwh delivered during diurnal and seasonal pricing periods; and
                (4) Any other information we may require.
              
              
                § 3276.13
                What additional information must I give BLM in the monthly report for flash and dry steam facilities?
                In addition to the regular monthly report information required by § 3276.12, send to BLM:
                (a) Steam flow into the turbine in klbs; for dual flash facilities, you must separate the steam flow into high pressure steam and low pressure steam;
                (b) Condenser pressure in psia;
                (c) Condenser temperature in deg. F;
                (d) Auxiliary steam flow used for gas ejectors, steam seals, pumps, etc., in klbs;
                (e) Flow of condensate out of the plant (after the cooling towers) in klbs; and
                (f) Any other information we may require.
              
              
                § 3276.14
                What information must I give BLM in the monthly report for direct use facilities?
                (a) Total monthly flow through the facility in thousands of gallons (kgal) or klbs;
                (b) Monthly average temperature in, in deg. F;
                (c) Number of hours that geothermal heat was used; and
                (d) Any other information we may require.
              
              
                § 3276.15
                How must I notify BLM of accidents occurring at my utilization facility?
                You must orally inform us of all accidents that affect operations or create environmental hazards within 24 hours after each accident. When you contact us, we may require you to submit a written report fully describing the incident.
              
            
            
              Subpart 3277—Inspections, Enforcement, and Noncompliance
              
                § 3277.10
                When will BLM inspect my operations?
                BLM may inspect all operations to ensure compliance with the requirements of § 3200.4. You must give us access during normal operating hours to inspect all facilities utilizing Federal geothermal resources.
              
              
                § 3277.11
                What records must I keep available for inspection?
                (a) The operator or facility operator must keep all records and information pertaining to the operation of your utilization facility, royalty and production meters, and safety training available for BLM inspection for a period of 6 years following the time the records and information are created.
                (b) This requirement also pertains to records and information from meters located off your lease or unit, when BLM needs them to determine:
                (1) Resource production to a utilization facility; or
                (2) The allocation of resource production to your lease or unit.
                (c) Store all of these records in a place where they are conveniently available.
              
              
                § 3277.12
                What will BLM do if I do not comply with all BLM requirements pertaining to utilization operations?
                (a) We will issue you a written Incident of Noncompliance, directing you to take required corrective action within a specific time period. If the noncompliance continues or is serious in nature, BLM will take one or more of the following actions:

                (1) Enter the lease, and correct any deficiencies at your expense;
                
                (2) Collect all or part of your bond;
                (3) Order modification or shutdown of your operations; and
                (4) Take other enforcement action against a lessee who is ultimately responsible for the noncompliance.
                (b) Noncompliance may result in BLM terminating your lease (see §§ 3213.17 through 3213.19).
              
            
            
              Subpart 3278—Confidential, Proprietary Information
              
                § 3278.10
                When will BLM disclose information I submit under these regulations?
                All Federal and Indian data and information submitted to BLM are subject to part 2 of this title. Part 2 includes the regulations of the Department of the Interior covering public disclosure of data and information contained in Department records. Certain mineral information not protected from disclosure under part 2 may be made available for inspection without a Freedom of Information Act (FOIA) request. Examples of information we will not treat as confidential include:
                (a) Facility location;
                (b) Facility generation capacity; or
                (c) To whom you are selling electricity or produced resources.
              
              
                § 3278.11
                When I submit confidential, proprietary information, how can I help ensure it is not available to the public?
                When you submit data and information that you believe to be exempt from disclosure under part 2 of this title, you must clearly mark each page that you believe contains confidential information. BLM will keep all data and information confidential to the extent allowed by § 2.13(c) of this title.
              
              
                § 3278.12
                How long will information I give BLM remain confidential or proprietary?
                The FOIA does not provide a finite period of time during which information may be exempt from public disclosure. BLM will review each situation individually and in accordance with part 2 of this title.
              
            
            
              Subpart 3279—Utilization Relief and Appeals
              
                § 3279.10
                When may I request a variance from BLM requirements pertaining to utilization operations?
                (a) You may file a request with BLM for a variance for your approved utilization operations from the requirements of § 3200.4. Your request must include enough information to explain:
                (1) Why you cannot comply with the requirements; and
                (2) Why you need the variance to operate your facility, conserve natural resources, or protect public health and safety, property, or the environment.
                (b) We may approve your request orally or in writing. If we give you oral approval, we will follow up with written confirmation.
              
              
                § 3279.11
                How may I appeal a BLM decision regarding my utilization operations?
                You may appeal our decision affecting your utilization operations in accordance with § 3200.5.
              
            
          
          
            Pt. 3280
            PART 3280—GEOTHERMAL RESOURCES UNIT AGREEMENTS
            
              
                Subpart 3280—Geothermal Resources Unit Agreements—General
                Sec.
                3280.1
                What is the purpose and scope of this part?
                3280.2
                Definitions.
                3280.3
                What is BLM's general policy regarding the formation of unit agreements?
                3280.4
                When may BLM require Federal lessees to unitize their leases or require a Federal lessee to commit a lease to a unit?
                3280.5
                May BLM require the modification of lease requirements in connection with the creation and operation of a unit agreement?
                3280.6
                When may BLM require a unit operator to modify the rate of exploration, development, or production?
                3280.7
                Can BLM require an owner or lessee of lands not under Federal administration to unitize their lands or leases?
              
              
                Subpart 3281—Application, Review, and Approval of a Unit Agreement
                3281.1

                What steps must I must follow for BLM to approve my unit agreement?
                
                3281.2
                What documents must the unit operator submit to BLM before we may designate a unit area?
                3281.3
                What geologic information may a unit operator use in proposing a unit area?
                3281.4
                What are the size and shape requirements for a unit area?
                3281.5
                What happens if BLM receives applications that include overlapping unit areas?
                3281.6
                What action will BLM take after reviewing a proposed unit area designation?
                3281.7
                What documents must a unit operator submit to BLM before we will approve a unit agreement?
                3281.8
                Must a unit operator provide working interests within the designated unit area the opportunity to join the unit?
                3281.9
                How does a unit operator provide documentation to BLM of lease and tract commitment status?
                3281.10
                How will BLM determine that I have sufficient control of the proposed unit area?
                3281.11
                What are the unit operator qualifications?
                3281.12
                Who designates the unit operator?
                3281.13
                Is there a format or model a unit operator must use when proposing a unit agreement?
                3281.14
                What minimum requirements and terms must be incorporated into the unit agreement?
                3281.15
                What is the minimum initial unit obligation a unit agreement must contain?
                3281.16
                When must a Plan of Development be submitted to BLM?
                3281.17
                What information must be provided in the Plan of Development?
                3281.18
                What action will BLM take in reviewing the Plan of Development?
                3281.19
                What action will BLM take on a proposed unit agreement?
                3281.20
                When is a unit agreement effective?
              
              
                Subpart 3282—Participating Area
                3282.1
                What is a participating area?
                3282.2
                When must the unit operator have a participating area approved?
                3282.3
                When must the unit operator submit an application for BLM approval of a proposed initial participating area?
                3282.4
                What general information must the unit operator submit with a proposed participating area application?
                3282.5
                What technical information must the unit operator submit with a proposed participating area application?
                3282.6
                When must the unit operator propose to revise a participating area boundary?
                3282.7
                What is the effective date of an initial participating area or revision of an existing participating area?
                3282.8
                What are the reasons BLM would not approve a revision of the participating area boundary?
                3282.9
                How is production allocated within a participating area?
                3282.10
                When will unleased Federal lands in a participating area receive a production allocation?
                3282.11
                May a participating area continue if there is intermittent unit production?
                3282.12
                When does a participating area terminate?
              
              
                Subpart 3283—Modifications to the Unit Agreement
                3283.1
                When may the unit operator modify the unit agreement?
                3283.2
                When may the unit operator revise the unit contraction provision of a unit agreement?
                3283.3
                How will the unit operator know the status of a unit contraction revision request?
                3283.4
                When may the unit operator add lands to or remove lands from a unit agreement?
                3283.5
                When will BLM periodically review unit agreements?
                3283.6
                What is the purpose of BLM's periodic review?
                3283.7
                When may unit operators be changed?
                3283.8
                What must be filed with BLM to change the unit operator?
                3283.9
                When is a change of unit operator effective?
                3283.10
                If there is a change in the unit operator, when does the previous operator's liability end?
                3283.11
                Do the terms and conditions of a unit agreement modify Federal lease stipulations?
                3283.12
                Are transferees and successors in interest of Federal geothermal leases bound by the terms and conditions of the unit agreement?
              
              
                Subpart 3284—Unit Operations
                3284.1
                What general standards apply to operations within a unit?
                3284.2
                What are the principal operational responsibilities of the unit operator?
                3284.3
                What happens if the minimum initial unit obligations are not met?
                3284.4
                How are unit agreement terms affected after completion of the initial unit well?
                3284.5
                How do unit operations affect lease extensions?
                3284.6
                May BLM authorize a working interest owner to drill a well on lands committed to the unit?
                3284.7
                May BLM authorize operations on uncommitted Federal leases located within a unit?
                3284.8
                May a unit have multiple operators?
                
                3284.9
                May BLM set or modify production or injection rates?
                3284.10
                What must a unit operator do to prevent or compensate for drainage?
                3284.11
                Must the unit operator develop and operate on every lease or tract in the unit to comply with the obligations in the underlying leases or agreements?
                3284.12
                When must the unit operator notify BLM of any changes of lease and tract commitment status?
              
              
                Subpart 3285—Unit Termination
                3285.1
                When may BLM terminate a unit agreement?
                3285.2
                When may BLM approve a voluntary termination of a unit agreement?
              
              
                Subpart 3286—Model Unit Agreement
                3286.1
                Model Unit Agreement.
              
              
                Subpart 3287—Relief and Appeals
                3287.1
                May the unit operator request a suspension of unit obligations or development requirements?
                3287.2
                When may BLM grant a suspension of unit obligations?
                3287.3
                How does a suspension of unit obligations affect the terms of the unit agreement?
                3287.4
                May a decision made by BLM under this part be appealed?
              
            
            
              Authority:
              30 U.S.C. 1001-1028 and 43 U.S.C. 1701 et seq.
              
            
            
              Source:
              72 FR 24432, May 2, 2007, unless otherwise noted.
            
            
              Subpart 3280—Geothermal Resources Unit Agreements—General
              
                § 3280.1
                What is the purpose and scope of this part?
                (a) The purpose of this part is to provide holders of Federal and non-Federal geothermal leases and owners of non-Federal mineral interests the opportunity to unite under a Federal geothermal unit agreement to explore for and develop geothermal resources in a manner that is necessary or advisable in the public interest.
                (b) These regulations identify:
                (1) The procedures a prospective unit operator must follow to receive BLM approval for unit area designation and a Federal geothermal unit agreement;
                (2) The operational requirements a unit operator must meet once the unit agreement is approved; and
                (3) The procedures BLM will follow in reviewing, approving, and administering a Federal geothermal unit agreement.
              
              
                § 3280.2
                Definitions.
                The following terms, as used in this part or in any agreement approved under the regulations in this part, have the following meanings unless otherwise defined in such agreement:
                
                  Minimum initial unit obligation means the requirement to complete at least one unit well within the timeframe specified in the unit agreement. If this requirement is not met, BLM deems the unit void as though it was never in effect.
                
                  Participating area means that part of the unit area that BLM deems to be productive from a horizon or deposit, and to which production would be allocated in the manner described in the unit agreement, assuming that all lands are committed to the unit agreement.
                
                  Plan of development means the document a unit operator submits to BLM defining how the unit operator will diligently pursue unit exploration and development to meet both initial and subsequent unit development and public interest obligations.
                
                  Public interest means operations within a geothermal unit resulting in:
                (1) Diligent development;
                (2) Efficient exploration, production and utilization of the resource;
                (3) Conservation of natural resources; and
                (4) Prevention of waste.
                
                  Reasonably proven to produce means a sufficient demonstration, based on scientific and technical information, that lands are contributing to unit production in commercial quantities or are providing reservoir pressure support for unit production.
                
                  Unit agreement means an agreement for the exploration, development, production, and utilization of separately owned interests in the geothermal resources made subject thereto as a single consolidated unit without regard to separate ownerships, which provides for the allocation of costs and benefits on a basis defined in the agreement or plan.
                
                
                  Unit area means the area described in a unit agreement as constituting the land logically subject to development under such agreement.
                
                  Unit contraction provision means a term of a unit agreement providing that the boundaries of the unit area will contract to the size of the participating area, by having those lands outside of the participating area removed. BLM will contract the unit area if additional unit wells are not drilled and completed within the timeframe specified in the unit agreement.
                
                  Unit operator means the person, association, partnership, corporation, or other business entity designated under a unit agreement to conduct operations on unitized land as specified in such agreement.
                
                  Unit well means a well that is:
                (1) Designed to produce or utilize geothermal resources in commercial quantities;
                (2) Drilled and completed to the bona fide geologic objective specified in the unit agreement, unless a commercial resource is found at a shallower depth; and
                (3) Located on unitized land.
                
                  Unitized land means the part of a unit area committed to a unit agreement.
                
                  Unitized substances means deposits of geothermal resources recovered from unitized land by operation under and pursuant to a unit agreement.
                
                  Working interest means the interest held in geothermal resources or in lands containing the same by virtue of a lease, operating agreement, fee title, or otherwise, under which, except as otherwise provided in a unit agreement, the owner of such interest is vested with the right to explore for, develop, produce, and utilize such resources. The right delegated to the unit operator as such by the unit agreement is not to be regarded as a working interest.
              
              
                § 3280.3
                What is BLM's general policy regarding the formation of unit agreements?
                For the purpose of more properly conserving the natural resources of any geothermal reservoir, field, or like area, or any part thereof, lessees and their representatives may unite with each other, or jointly or separately with others, in collectively adopting and operating under a unit agreement for the reservoir, field, or like area, or any part thereof, including direct use resources, if BLM determines and certifies this to be necessary or advisable in the public interest.
              
              
                § 3280.4
                When may BLM require Federal lessees to unitize their leases or require a Federal lessee to commit a lease to a unit?
                (a) BLM may initiate the formation of a unit agreement, or require an existing Federal lease to commit to a unit agreement, if in the public interest.
                (b) BLM may require that Federal leases that become effective on or after August 8, 2005, contain a provision stating that BLM may require commitment of the lease to a unit agreement, and may prescribe the unit agreement to which such lease must commit to protect the rights of all parties in interest, including the United States.
              
              
                § 3280.5
                May BLM require the modification of lease requirements in connection with the creation and operation of a unit agreement?
                (a) BLM may, with the consent of the lessees involved, establish, alter, change, or revoke rates of operations (including drilling, operations, production, and other requirements) of the leases, and make conditions with respect to the leases, in connection with the creation and operation of any such unit agreement as BLM may consider necessary or advisable to secure the protection of the public interest.
                (b) If leases to be included in a unit have unlike lease terms, such leases need not be modified to be in the same unit.
              
              
                § 3280.6
                When may BLM require a unit operator to modify the rate of exploration, development, or production?
                BLM may require a unit agreement applying to lands owned by the United States to contain a provision under which BLM or an entity designated in the unit agreement may alter or modify, from time-to-time, the rate of resource exploration or development, or production quantity or rate, under the unit agreement.
              
              
                
                § 3280.7
                Can BLM require an owner or lessee of lands not under Federal administration to unitize their lands or leases?
                BLM cannot require the commitment of lands or leases not under Federal administration or jurisdiction to a Federal unit.
              
            
            
              Subpart 3281—Application, Review, and Approval of a Unit Agreement
              
                § 3281.1
                What steps must I follow for BLM to approve my unit agreement?
                Before a unit agreement becomes effective, BLM must designate the unit area and approve the unit agreement. Procedures for designating the unit area are set forth in §§ 3281.2 through 3281.6. Procedures for approving the unit agreement are set forth in §§ 3281.7 through 3281.17.
              
              
                § 3281.2
                What documents must the unit operator submit to BLM before we may designate a unit area?
                (a) The unit operator must submit the following documents before BLM may designate a proposed unit area:
                (1) A report detailing the geologic information and interpretation that indicates, to the satisfaction of BLM, the proposed area is geologically appropriate for unitization;
                (2) A map showing:
                (i) The proposed unit area;
                (ii) All leases (including Federal, state, or private) and tracts (unleased privately owned land or mineral rights);
                (iii) The Federal lease number and lessee; and
                (iv) An individual unit tract number;
                (3) A list which includes the following information as to each Federal, state, and private lease, and tracts of unleased land, to be included in the unit:
                (i) The lease number;
                (ii) The legal land description of each lease and tract;
                (iii) The acreage of each lease or tract;
                (iv) The lessor and lessee of each lease;
                (v) The mineral rights owner of any unleased tract; and
                (vi) The total number of acres:
                (A) In the unit area;
                (B) Under Federal administration; and
                (C) In private or other (such as state) ownership; and
                (4) Any other information BLM may require.
                (b) Before submitting any documents, ask BLM how many copies are required.
              
              
                § 3281.3
                What geologic information may a unit operator use in proposing a unit area?
                (a) A unit operator may use any reasonable geologic information necessary to justify its proposed unit area. The information must document that the proposed unit area is:
                (1) Geologically contiguous; and
                (2) Suitable for resource exploration, development and production under a unit agreement.
                (b) BLM will decide which information and interpretations are acceptable. BLM's acceptance of the information and interpretations may vary depending on the types and level of geologic information available for the area.
              
              
                § 3281.4
                What are the size and shape requirements for a unit area?
                There are no specific size or shape requirements for a unit area, except that it must meet the requirements of § 3281.3. The size of the unit area may affect the minimum initial unit obligation requirements (see § 3281.15(b)).
              
              
                § 3281.5
                What happens if BLM receives applications that include overlapping unit areas?
                (a) If BLM receives unit area applications that include overlapping lands, we will request that each prospective unit operator resolve the issue with the other operator(s). If the prospective operators cannot reach a resolution, BLM may:
                (1) Return all unit applications and request all applicants to revise their proposed unit areas;

                (2) Designate any unit area proposal that is geologically appropriate for unitization and best meets public interest requirements; or
                
                (3) Designate a different area for unitization when doing so is in the public interest.
                (b) BLM will reject either an application or a portion of an application that includes lands already in an approved unit area.
              
              
                § 3281.6
                What action will BLM take after reviewing a proposed unit area designation?
                (a) BLM will approve the unit area designation in writing and notify the prospective unit operator once we determine that:
                (1) We have received the information required at § 3281.2;
                (2) Information available to BLM documents that the area is geologically appropriate for unitization; and
                (3) Unitization is appropriate to conserve the natural resources of a geothermal reservoir, field, or like area, or part thereof.
                (b) BLM will notify a prospective unit operator in writing if we do not designate a proposed unit area.
              
              
                § 3281.7
                What documents must a unit operator submit to BLM before we will approve a unit agreement?
                After BLM approves a unit area designation, a unit operator must submit the following information in order for BLM to approve a unit agreement:
                (a) Documentation of tract commitment (see §§ 3281.8 and 3281.9);
                (b) The unit agreement (see § 3281.15);
                (c) The map required by § 3281.2(a)(2), if any modifications have occurred since the unit area was designated;
                (d) The list required by § 3281.2(a)(3) indicating whether each lease or tract is committed to the unit agreement; and
                (e) The plan of development.
              
              
                § 3281.8
                Must a unit operator provide working interests within the designated unit area the opportunity to join the unit?
                After BLM designates a unit area, the unit operator must invite all owners of mineral rights (leased or unleased) and lease interests (record title and operating rights) in the designated unit area to join the unit. The unit operator must provide the lease interests and mineral rights owners 30 days to respond. If an interest or owner does not respond, the unit operator must provide BLM with written evidence that all the interests or owners were invited to join the unit. BLM will not approve a unit agreement proposal if this evidence is not submitted.
              
              
                § 3281.9
                How does a unit operator provide documentation to BLM of lease and tract commitment status?
                (a) The unit operator must provide documentation to BLM of the commitment status of each lease and tract in the designated unit area. The documentation must include a joinder or other comparable document signed by the lessee or mineral rights owner, or evidence that an opportunity to join was offered and no response was received (see § 3281.8).
                (b) A majority interest of owners of any single Federal lease has authority to commit the lease to a unit agreement.
              
              
                § 3281.10
                How will BLM determine that I have sufficient control of the proposed unit area?
                (a) BLM will determine whether:
                (1) A unit operator has sufficient control of the proposed unit area by reviewing the number and location of leases and tracts committed and their geologic potential for development in relation to the entire proposed unit area; and
                (2) The committed tracts provide the unit operator with sufficient control of the unit area to conduct resource exploration and development in the public interest.
                (b) If BLM determines that the unit operator does not have sufficient control of the unit area, we will not approve the unit agreement.
              
              
                § 3281.11
                What are the unit operator qualifications?
                (a) Before BLM will approve a unit agreement, the unit operator must:
                (1) Meet the same qualifications as a lessee (see § 3202.10 of this chapter); and
                (2) Demonstrate sufficient control of the unit area (see § 3281.10).
                (b) A unit operator is not required to have an interest in any lease committed to the unit agreement.
              
              
                
                § 3281.12
                Who designates the unit operator?
                The owners of geothermal rights and lease interests committed to the unit agreement will nominate a unit operator. Before designating the unit operator, BLM must also determine whether the prospective unit operator meets the requirements of § 3281.11.
              
              
                § 3281.13
                Is there a format or model a unit operator must use when proposing a unit agreement?
                When proposing a unit agreement, submit to BLM:
                (a) The model unit agreement (see § 3286.1);
                (b) The model unit agreement with variances noted; or
                (c) Any unit agreement format that contains all the terms and conditions BLM requires (see §§ 3281.14 and 3281.15).
              
              
                § 3281.14
                What minimum requirements and terms must be incorporated into the unit agreement?
                (a) The unit agreement must, at a minimum:
                (1) State who the unit operator is, and that the unit operator and participating lessees accept the unit terms and obligations set forth in the agreement and applicable BLM regulations;
                (2) State the size and general location of the unit area;
                (3) Include procedures for revising the unit area or participating area(s);
                (4) Include procedures for amending the unit agreement;
                (5) State the effective date and term of the unit, as provided in paragraph (b) of this section;
                (6) Incorporate the minimum initial unit obligations, as specified in § 3281.15;
                (7) State that BLM may require a modification of the rate of resource exploration or development, or the production quantity or rate, within the unit area;
                (8) State that the agreement is subject to periodic BLM review;
                (9) State that BLM will deem the unit agreement as void as if it were never in effect if the minimum initial unit obligations are not met;
                (10) Include a plan of development; and
                (11) Include a unit contraction provision.
                (b) The unit agreement must provide that it terminates 5 years after its effective date unless:
                (1) BLM extends such date of expiration;
                (2) Unitized substances are produced or utilized in commercial quantities in which event the agreement continues for so long as unitized substances are produced or utilized in commercial quantities; or
                (3) BLM terminates the agreement under subpart 3285 of this part before the end of the 5 year period.
                (c) The agreement may include any other provisions or terms that BLM and the unit operator agree are necessary for proper resource exploration and development, and management of the unit area.
              
              
                § 3281.15
                What is the minimum initial unit obligation a unit agreement must contain?
                (a) The unit agreement must:
                (1) Require the unit operator to drill, within the timeframe specified in the unit agreement, at least one unit well on a tract committed to the unit agreement;
                (2) Specify the location and the minimum depth and/or geologic structure to which the initial unit well will be drilled; and
                (3) Require the unit operator, upon completing a unit well, to provide to BLM in a timely manner the information required at § 3264.10 of this chapter.
                (b) Depending on the size of the proposed unit area, BLM may require the minimum initial unit agreement obligation to include the drilling of more than one unit well.
                (c) If necessary to aid in the evaluation of drilling locations, BLM and the unit operator may agree to include types of exploration operations as part of the initial unit obligation. An example of such work is drilling temperature gradient wells.
                (d) BLM will not consider any work done prior to unit approval for the purpose of meeting initial unit obligations.
              
              
                
                § 3281.16
                When must a Plan of Development be submitted to BLM?
                (a) The prospective unit operator must submit an initial Plan of Development at the time the unit area is proposed for designation.
                (b) Subsequent Plans of Development that were not already provided must be submitted to address future unit activities to be conducted throughout the term of the unit agreement. For example, if the Plan only addressed activities until a unit well is completed, the subsequent Plan must address activities including the drilling of additional unit wells until a producible well is completed. Once a producible well is completed, the Plan or subsequent Plan must address those activities related to utilizing the resource.
                (c) There is no requirement to submit a Plan of Development once unitized resources begin commercial operation.
              
              
                § 3281.17
                What information must be provided in the Plan of Development?
                (a) The Plan of Development must state the types of and timeframes for activities the unit operator will conduct in diligent pursuit of unit exploration and development. The Plan may address those activities that will be conducted until the minimum initial unit obligation is met, or it may address all activities that will occur through the term of the unit agreement.
                (b) The Plan of Development may specify that the activities will be conducted in phases during the term of the unit agreement. For example, the number, location, and depth of temperature gradient wells, and the timeframe for the completion of these wells, may be the first phase. A second phase may include drilling of observation or slim-hole wells to a greater depth than that specified in the first phase. Completion of the unit well may be the third phase. In all cases, the Plan of Development must include the completion of at least one unit well.
              
              
                § 3281.18
                What action will BLM take in reviewing the Plan of Development?
                BLM will review the Plan of Development to ensure that the types of activities and the timeframes for their completion meet public interest requirements. If BLM determines that the Plan of Development does not meet these requirements, BLM will negotiate with the prospective unit operator to revise the proposed activities. BLM will not designate a unit area until the Plan of Development meets applicable requirements.
              
              
                § 3281.19
                What action will BLM take on a proposed unit agreement?
                BLM will:
                (a) Review the proposed unit agreement to ensure that the public interest is protected and that the agreement conforms to applicable laws and regulations;
                (b) Coordinate the review of a proposed unit agreement with appropriate state agencies, and other Federal surface management agencies, if applicable;
                (c) Approve the unit agreement and provide the unit operator with signed copies of the agreement, if we determine:
                (1) That the unit operator has submitted all required information;
                (2) That the unit agreement and the unit operator satisfy all required terms and conditions, including the requirements specified at §§ 3281.14 and 3281.15, and conform with all applicable laws and regulations; and
                (3) That the unit agreement is necessary or advisable to meet the public interest;
                (d) Notify the unit operator in writing if we reject the unit agreement proposal; and
                (e) Reject any unit application that includes lands already committed to an approved unit agreement.
              
              
                § 3281.20
                When is a unit agreement effective?
                The effective date of the unit agreement approval is the first day of the month following the date BLM approves and signs it. The unit operator may request that the effective date be the first day of the month in which the agreement is signed by BLM, or a more appropriate date agreed to by BLM.
              
            
            
              
              Subpart 3282—Participating Area
              
                § 3282.1
                What is a participating area?
                (a) A participating area is the combined portion of the unitized area which BLM determines:
                (1) Is reasonably proven to produce geothermal resources; or
                (2) Supports production in commercial quantities, such as pressure support from injection wells.
                (b) The size and configuration of all participating areas and revisions are not effective until BLM approves them.
              
              
                § 3282.2
                When must the unit operator have a participating area approved?
                You must have an established BLM-approved participating area to allocate production and royalties before beginning commercial operations under a unit agreement to allocate production within the unit.
              
              
                § 3282.3
                When must the unit operator submit an application for BLM approval of a proposed initial participating area?
                The unit operator must submit an application for BLM approval of a proposed participating area no later than:
                (a) 60 days after receiving BLM's determination identified in § 3281.15(a)(3) that a unit well will produce or utilize in commercial quantities; or
                (b) 30 days before the initiation of commercial operations, whichever occurs earlier.
              
              
                § 3282.4
                What general information must the unit operator submit with a proposed participating area application?
                The unit operator must submit the following information with a participating area application:
                (a) Technical information supporting its application (see § 3282.5);
                (b) The information required in § 3281.2(a)(2) and (3) for the lands in the proposed participating area; and
                (c) Any other information BLM may require.
              
              
                § 3282.5
                What technical information must the unit operator submit with a proposed participating area application?
                At a minimum, the unit operator must submit the following technical information with a proposed participating area application:
                (a) Documentation that the participating area includes:
                (1) The production and injection wells necessary for unit operations;
                (2) Unit wells that are capable of being produced or utilized in commercial quantities; and
                (3) The area each well drains or supplies pressure communication.
                (b) Data, including logs, from production and injection well testing, if not previously submitted under § 3264.10 of this chapter;
                (c) Interpretations of well performance, and reservoir geology and structure, that document that the lands are reasonably proven to produce; and
                (d) Any other information BLM may require.
              
              
                § 3282.6
                When must the unit operator propose to revise a participating area boundary?
                (a) The unit operator must submit a written application to BLM to revise a participating area boundary no later than 60 days after receipt of the BLM determination described herein, when either:
                (1) A well is completed that BLM has determined will produce or utilize in commercial quantities, and such well:
                (i) Is located outside of an existing participating area; or
                (ii) Drains an area outside the existing participating area; or
                (2) An injection well located outside of an existing participating area is put into use that BLM has determined provides reservoir pressure support to production.
                (b) The unit operator may submit a written application for a revision of a participating area when new or additional technical information or revised interpretations of any information provides a basis for revising the boundary.

                (c) The unit operator may submit a written request to BLM to delay a participation area revision decision when drilling multiple wells in the unit is actively pursued or the drilling is providing additional technical information. A delay will not affect the effective date of any participation area revision (see § 3282.7). The request must include:
                (1) The well locations;
                (2) Anticipated spud and completion dates of each well;
                (3) The timing of well testing and analyses of technical information; and
                (4) The anticipated date BLM will receive the participation area revision for review.
                (d) BLM will provide the unit operator with a written decision on the application to revise a participating area or the request to delay a participating area revision decision by BLM.
              
              
                § 3282.7
                What is the effective date of an initial participating area or revision of an existing participating area?
                (a) BLM will establish the appropriate effective date of an initial participating area or any revision to a participating area. The effective date may be, but is not limited to, the first day of the month in which:
                (1) A well is completed that causes the participating area to be formed or revised;
                (2) Commercial operations start; or
                (3) New or additional technical information becomes known that provides a basis for revising the boundary (such as when production from, or injection to, an area outside the participating area first became known).
                (b) The unit operator may request BLM to approve a specific effective date for the participating area or revision, but the date may not be earlier than the effective date of the unit.
              
              
                § 3282.8
                What are the reasons BLM would not approve a revision of the participating area boundary?
                BLM will not approve a revision of the participating area boundary:
                (a) If the unit operator does not submit the required information;
                (b) If BLM determines that the new or additional technical information does not support a boundary revision; or
                (c) If it reduces the size of a participating area because of depletion of the resource.
              
              
                § 3282.9
                How is production allocated within a participating area?
                Allocation of production to each committed lease or tract within a participating area is in the same proportion as that lease's or tract's surface acreage within the participating area.
              
              
                § 3282.10
                When will unleased Federal lands in a participating area receive a production allocation?
                Unleased Federal lands within a participating area are treated as follows:
                (a) For royalty purposes only, you must allocate production to unleased Federal lands in the participating area as if the acreage were committed to the participating area.
                (b) The unit operator is primarily liable for paying and must pay royalty to the United States for such allocated production based on a rate not less than the highest royalty rate for any Federal lease in the participating area. In the event the unit operator does not pay any royalties owed under this paragraph, each lessee of lands committed to the participating area is responsible for paying such royalties in the same proportion as that lessee's percentage of surface acreage within the participating area, excluding the unleased acreage.
              
              
                § 3282.11
                May a participating area continue if there is intermittent unit production?
                A participating area may continue if there is intermittent unit production only if BLM determines that intermittent production is in the public interest. For example, a direct use facility may only require production to occur during winter months.
              
              
                § 3282.12
                When does a participating area terminate?
                A participating area terminates when either:
                (a) The unit operator permanently stops operations in or affecting the participating area; or

                (b) Sixty (60) days after BLM notifies the unit operator in writing that we have determined that operations in the participating area are not being conducted in accordance with the unit agreement, the participating area approval, or the public interest. If before the expiration of the 60 days, the unit operator demonstrates to BLM's satisfaction that the basis for BLM's determination is erroneous or has been rectified, BLM will not terminate the participating area.
              
            
            
              Subpart 3283—Modifications to the Unit Agreement
              
                § 3283.1
                When may the unit operator modify the unit agreement?
                (a) The unit operator may propose to modify a unit agreement by submitting an application to BLM that:
                (1) Identifies the proposed change and the reason for the change; and
                (2) Certifies that all necessary unit interests have agreed to the change.
                (b) BLM will send the unit operator written notification of BLM's decision regarding the application. Proposed modifications to a unit agreement will not become effective until BLM approves them. BLM's approval may be made effective retroactively to the date the application was complete. BLM may approve a different effective date, including a date the unit operator requests and for which the unit operator provides acceptable justification.
              
              
                § 3283.2
                When may the unit operator revise the unit contraction provision of a unit agreement?
                (a) The unit operator may submit to BLM a request to revise the unit contraction provision of a unit agreement, if the unit operator has either:
                (1) Commenced commercial operations of unitized resources; or
                (2) Completed a unit well that produces or utilizes geothermal resources in commercial quantities.
                (b) The request may propose an extension of the unit contraction date and/or a partial contraction of the unit area, and must include the following information:
                (1) The period for which the revision is requested; and
                (2) Whether an extension of the unit contraction date and/or a partial contraction of the unit area is requested.
                (c) The request should address the following factors when applicable:
                (1) Economic constraints that limit the opportunity to drill and utilize the resource from additional wells;
                (2) Reservoir monitoring or injection wells that BLM determines are necessary for unit operations are not located in the participating area;
                (3) An inability to drill additional wells is due to circumstances beyond the unit operator's control, and a unit well that has produced or utilized in commercial quantities already is located in the unit;
                (4) The types and intensity of unit operations already conducted in the unit area;
                (5) The availability of viable electrical or resource sales contracts;
                (6) The opportunity to utilize the resource economically; or
                (7) Any other information that supports revision of the unit contraction provision.
                (d) BLM will consider the factors discussed along with any other information submitted, and will approve the request if we determine that the revision is in the public interest. The approval may be subject to conditions such as requiring an annual renewal, or setting the timing and conditions for when phased contractions or termination of the revision may occur.
              
              
                § 3283.3
                How will the unit operator know the status of a unit contraction revision request?
                BLM will notify the unit operator in writing of our decision. If we approve the request, we:
                (a) Will specify the term of the contraction extension and/or which lands will remain in the unit agreement;
                (b) May require the unit operator to update the informational requirements of subpart 3282; and
                (c) May terminate the participating area contraction revision if we find termination is necessary in the public interest.
              
              
                § 3283.4
                When may the unit operator add lands to or remove lands from a unit agreement?
                (a) The unit operator may request BLM to designate the addition or removal of lands to or from a unit agreement.

                (b) In order for BLM to complete a review of the unit area revision request, the unit operator must submit to BLM the information required in §§ 3281.2, 3281.3, and 3281.7.
                
                (c) BLM will:
                (1) Review the request;
                (2) Determine whether the information provided is sufficient and whether the new or additional geologic information or interpretation provides an acceptable basis for the unit boundary change; and
                (3) Notify the unit operator in writing of our decision.
                (d) If BLM approves the revision, the unit operator must notify all owners of lease interests or mineral rights of the unit area revision.
              
              
                § 3283.5
                When will BLM periodically review unit agreements?
                BLM will periodically review all unit agreements to determine compliance with § 3283.6 in accordance with the following schedule:
                (a) Not later than 5 years after the approval of each unit agreement; and
                (b) At least every 5 years following the initial unit review.
              
              
                § 3283.6
                What is the purpose of BLM's periodic review?
                (a) BLM must review all unit agreements to determine whether any leases, or portions of leases, committed to any unit are no longer reasonably necessary for unit operations, and eliminate from inclusion in the unit agreement any such lands it determines not reasonably necessary for unit operations.
                (b) The elimination will be based on scientific evidence, and occur only for the purpose of conserving and properly managing the geothermal resources.
                (c) BLM will not eliminate any lands from a unit until BLM provides the unit operator, the lessee, and any other person with a legal interest in such lands, with reasonable notice and an opportunity to comment.
                (d) Any lands eliminated from a unit under this section are eligible for a lease extension under subpart 3207 of part 3200 of this chapter if the lands meet the requirements for the extension.
              
              
                § 3283.7
                When may unit operators be changed?
                Unit operators may be changed only with BLM's written approval.
              
              
                § 3283.8
                What must be filed with BLM to change the unit operator?
                To change the unit operator, the new operator must:
                (a) Meet the qualification requirements of § 3281.11;
                (b) Submit to BLM evidence of acceptable bonding under § 3214.13 of this chapter; and
                (c) File with BLM written acceptance of the unit terms and obligations.
              
              
                § 3283.9
                When is a change of unit operator effective?
                The change is effective when BLM approves the new unit operator in writing.
              
              
                § 3283.10
                If there is a change in the unit operator, when does the previous operator's liability end?
                (a) The previous unit operator remains responsible for all duties and obligations of the unit agreement until BLM approves a new unit operator. The change of the unit operator does not release the previous unit operator from any liability for any obligations that accrued before the effective date of the change (see § 3215.14 of this chapter).
                (b) The new unit operator is responsible for all unit duties and obligations after BLM approves the change.
              
              
                § 3283.11
                Do the terms and conditions of a unit agreement modify Federal lease stipulations?
                Nothing in a unit agreement modifies stipulations included in any Federal lease.
              
              
                § 3283.12
                Are transferees and successors in interest of Federal geothermal leases bound by the terms and conditions of the unit agreement?
                The terms and conditions of the unit agreement are binding on transferees and successors in interest to Federal geothermal leases committed to a unit agreement.
              
            
            
              Subpart 3284—Unit Operations
              
                § 3284.1
                What general standards apply to operations within a unit?
                All unit operations must comply with:
                
                (a) The terms and conditions of the unit agreement; and
                (b) The standards and orders listed in the following chart:
                
                  
                    Type of operation
                    Regulations on OperationalStandards
                      (43 CFR)
                    
                    Regulations on Orders or Instructions(43 CFR)
                    
                  
                  
                    Exploration
                    § 3250.12
                    § 3250.13
                  
                  
                    Drilling
                    § 3260.11
                    § 3260.12
                  
                  
                    Production or Utilization
                    § 3270.11
                    § 3270.12
                  
                
              
              
                § 3284.2
                What are the principal operational responsibilities of the unit operator?
                The unit operator is responsible for:
                (a) Diligently drilling for and developing in the public interest the geothermal resource occurring in the unit area. Only the unit operator is authorized to conduct:
                (1) Any phase of drilling authorized under subpart 3260 of this chapter, unless another person is specifically authorized by BLM to conduct drilling (see § 3284.3);
                (2) Resource development activities such as production and injection; and
                (3) Delivery of the resource for commercial operation. An entity other than the unit operator, such as a facility operator, may purchase or utilize the resource produced from the unit.
                (b) Providing written notification to BLM within 30 days after any changes to the commitment status of any lease or tract in the unit area (see §§ 3281.9 and 3284.12); and
                (c) Insuring that the Federal Government receives all royalties, direct use fees, and rents for activities within the participating area.
              
              
                § 3284.3
                What happens if the minimum initial unit obligations are not met?
                (a) If the unit operator does not drill a well designed to produce or utilize geothermal resources in commercial quantities within the timeframe specified in the unit agreement, or the unit operator relinquishes the unit agreement before meeting the minimum initial unit obligations:
                (1) BLM will deem the unit agreement void as though it was never in effect;
                (2) BLM will deem any lease extension based upon the existence of the unit as void retroactive to the date the unit was effective; and
                (3) Any lease segregations based on the unit become invalid.
                (b) BLM will send the unit operator a written decision confirming that the unit agreement is void.
              
              
                § 3284.4
                How are unit agreement terms affected after completion of the initial unit well?
                (a) Upon completion of a unit well that BLM determines will produce or utilize geothermal resources in commercial quantities, the unit operator must submit a proposed participating area application under § 3282.3, and no additional drilling to meet unit obligations is required. If no additional drilling in the unit occurs, the unit area will contract to the participating area as specified in the unit agreement.
                (b) If a unit operator drills a well designed to produce or utilize geothermal resources in commercial quantities, but the well will not produce commercially or is not producible, the unit operator must continue drilling additional wells within the timeframes specified in the unit agreement until a unit well is completed that BLM determines will produce or utilize geothermal resources in commercial quantities. BLM may terminate a unit if additional wells are not drilled within the timeframes specified in the unit agreement.
                (c) The unit agreement will expire if no well that BLM determines will produce or utilize geothermal resources in commercial quantities is completed within the timeframes specified in the unit agreement.
                (d) BLM will send the unit operator a written decision confirming that the unit agreement has been terminated or has expired.
              
              
                
                § 3284.5
                How do unit operations affect lease extensions?
                (a) Once the minimum initial unit obligation is met, lease extensions approved under § 3207.17 of this chapter based upon unit commitment will remain in effect until the unit is relinquished, expires, terminates, or the lease on which the initial unit obligation was met is eliminated from the unit.
                (b) As long as there are commercial operations within the unit or there exists a unit well that BLM has determined is producing or utilizing geothermal resources in commercial quantities, lease extensions for any leases or portions of leases within the participating area will remain in effect as long as operations meet the requirements of § 3207.15 of this chapter.
              
              
                § 3284.6
                May BLM authorize a working interest owner to drill a well on lands committed to the unit?
                (a) BLM may authorize a working interest owner to drill a well on the interest owner's lease only if it is located outside of an established participating area. However, BLM will only do so upon determining that:
                (1) The unit operator is not diligently pursuing unit development; and
                (2) Drilling the well is in the public interest.
                (b) If BLM determines that a working interest has completed a well that will produce or utilize geothermal resources in commercial quantities, the unit operator must:
                (1) Apply to revise the participating area to include the well; and
                (2) Operate the well.
              
              
                § 3284.7
                May BLM authorize operations on uncommitted Federal leases located within a unit?
                BLM may authorize a lessee/operator to conduct operations on an uncommitted Federal lease located within a unit if the lessee/operator demonstrates to our satisfaction that operations on the lease are:
                (a) In the public interest; and
                (b) Will not unnecessarily affect unit operations.
              
              
                § 3284.8
                May a unit have multiple operators?
                A unit may have only one operator.
              
              
                § 3284.9
                May BLM set or modify production or injection rates?
                BLM may set or modify the quantity, rate, or location of production or injection occurring under a unit agreement to ensure protection of Federal resources.
              
              
                § 3284.10
                What must a unit operator do to prevent or compensate for drainage?
                The unit operator must take all necessary measures to prevent or compensate for drainage of geothermal resources from unitized land by wells on land not subject to the unit agreement (see §§ 3210.16 and 3210.17 of this chapter).
              
              
                § 3284.11
                Must the unit operator develop and operate on every lease or tract in the unit to comply with the obligations in the underlying leases or agreements?
                The unit operator is not required to develop and operate on every lease or tract in the unit agreement to comply with the obligations in the underlying leases or agreement. The development and operation on any lands subject to a unit agreement is considered full performance of all obligations for development and operation for every separately owned lease or tract in the unit, regardless of whether there is development of any particular tract of the unit area.
              
              
                § 3284.12
                When must the unit operator notify BLM of any changes of lease and tract commitment status?
                The unit operator must provide updated documentation of commitment status (see §§ 3281.8 through 3281.10) of all leases and tracts to BLM whenever a change in commitment, such as the expiration of a private lease, occurs. The unit operator must submit the documentation to BLM within 30 days after the change occurs. The unit operator must also notify all lessees and mineral interest owners of these changes.
              
            
            
              
              Subpart 3285—Unit Termination
              
                § 3285.1
                When may BLM terminate a unit agreement?
                BLM may terminate a unit agreement if the unit operator does not comply with any term or condition of the unit agreement.
              
              
                § 3285.2
                When may BLM approve a voluntary termination of a unit agreement?
                BLM may approve the voluntary termination of a unit agreement at any time:
                (a) After receiving a signed certification agreeing to the termination from a sufficient number of the working interest owners specified in the unit agreement who together represent a majority interest in the unit agreement; and
                (b)(1) After the completion of the initial unit obligation well but before the establishment of a participating area; or
                (2) After a participating area is established, upon receipt of information providing adequate assurance that:
                (i) Diligent development and production of known commercial geothermal resources will occur; and
                (ii) The public interest is protected.
              
            
            
              Subpart 3286—Model Unit Agreement
              
                § 3286.1
                Model Unit Agreement.
                
                A unit agreement may use the following language:
                
                  Unit Agreement for the Development and Operation of the ___ Unit Area, County of ___, State of ___.
                  Table of Contents
                  Article I—Enabling Act and Regulations
                  Article II—Definitions
                  Article III—Unit Area and Exhibits
                  Article IV—Contraction and Expansion of Unit Area
                  Article V—Unitized Land and Unitized Substances
                  Article VI—Unit Operator
                  Article VII—Resignation or Removal of Unit Operator
                  Article VIII—Successor Unit Operator
                  Article IX—Accounting Provisions and Unit Operating Agreement
                  Article X—Rights and Obligations of Unit Operator
                  Article XI—Plan of Development
                  Article XII—Participating Areas
                  Article XIII—Allocation of Unitized Substances
                  Article XIV—Relinquishment of Leases
                  Article XV—Rentals
                  Article XVI—Operations on Nonparticipating Land
                  Article XVII—Leases and Contracts Conformed and Extended
                  Article XVIII—Effective Date and Term
                  Article XIX—Appearances
                  Article XX—No Waiver of Certain Rights
                  Article XXI—Unavoidable Delay
                  Article XXII—Postponement of Obligations
                  Article XXIII—Nondiscrimination
                  Article XXIV—Counterparts
                  Article XXV—Subsequent Joinder
                  Article XXVI—Covenants Run With the Land
                  Article XXVII—Notices
                  Article XXVIII—Loss of Title
                  Article XXIX—Taxes
                  Article XXX—Relation of Parties
                  Article XXXI—Special Federal Lease Stipulations and/or Conditions
                  
                  This Agreement entered into as of the ___ day of ___, 20 ___, by and between the parties subscribing, ratifying, or consenting hereto, and herein referred to as the “parties hereto”. Whereas the parties hereto are the owners of working, royalty, or other geothermal resources interests in land subject to this Agreement; and
                  Whereas the Geothermal Steam Act of 1970 (84 Stat. 1566), as amended, hereinafter referred to as the “Act” authorizes Federal lessees and their representatives to unite with each other, or jointly or separately with others, in collectively adopting and operating under a unit agreement for the purpose of more properly conserving the natural resources of any geothermal resources reservoir, field, or like area, or any part thereof, whenever determined and certified by the Secretary of the Interior to be necessary or advisable in the public interest; and
                  Whereas the parties hereto hold sufficient interest in the ___ Unit Area covering the land herein described to effectively control operations therein; and
                  Whereas, it is the purpose of the parties hereto to conserve natural resources, prevent waste, and secure other benefits obtainable through development and operations of the area subject to this Agreement under the terms, conditions, and limitations herein set forth;

                  Now, therefore, in consideration of the premises and the promises herein contained, the parties hereto commit to this agreement their respective interests in the below-defined Unit Area, and agree severally among themselves as follows:
                  
                  Article I—Enabling Act and Regulations
                  1.1 The Act and all valid pertinent U.S. Department of the Interior regulations, including operating and unit plan regulations, heretofore or hereafter issued thereunder are accepted and made a part of this agreement as to Federal lands.
                  1.2 As to non-Federal lands, the Bureau of Land Management (“BLM”) geothermal resources operating regulations in effect as of the effective date hereof governing drilling and producing operations, not inconsistent with the laws of the State in which the non-Federal land is located, are hereby accepted and made a part of this agreement.
                  Article II—Definitions
                  2.1 The following terms shall have the meanings here indicated:
                  (a) Geothermal Lease. A lease issued under the act of December 24, 1970 (84 Stat. 1566), as amended, pursuant to the leasing regulations contained in 43 CFR Group 3200 and, unless the context indicates otherwise, “lease” shall mean a geothermal lease.
                  (b) Unit Area. The area described in Article III of this Agreement.
                  (c) Unit Operator. The person, association, partnership, corporation, or other business entity designated under this Agreement to conduct operations on Unitized Land as specified herein.
                  (d) Participating Area. That area of the Unit deemed to be productive as described in Article 12.1 herein and areas committed to the Unit by the Authorized Officer needed for support of operations of the Unit Area. The production allocated for lands used for support of operations shall be approved by the Authorized Officer pursuant to Articles 12.1 and 13.1 herein.
                  (e) Working Interest. The interest held in geothermal resources or in lands containing the same by virtue of a lease, operating agreement, fee title, or otherwise, under which, except as otherwise provided in this Agreement, the owner of such interest is vested with the right to explore for, develop, produce and utilize such resources. The right delegated to the Unit Operator as such by this Agreement is not to be regarded as a Working Interest.
                  (f) Secretary. The Secretary of the Interior or any person duly authorized to exercise powers vested in that officer.
                  (g) Director. The Director of the Bureau of Land Management or any person duly authorized to exercise powers vested in that officer.
                  (h) Authorized Officer. Any person authorized by law or by lawful delegation of authority in the Bureau of Land Management to perform the duties described.
                  Article III—Unit Area and Exhibits
                  3.1 The area specified on the map attached hereto marked “Exhibit A” is hereby designated and recognized as constituting the Unit Area, containing ___ acres, more or less. The above-described Unit Area shall be expanded, when practicable, to include therein any additional lands or shall be contracted to exclude lands whenever such expansion or contraction is deemed to be necessary or advisable to conform with the purposes of this Agreement.
                  3.2 Exhibit A attached hereto and made a part hereof is a map showing the boundary of the Unit Area, the boundaries and identity of tracts and leases in said area to the extent known to the Unit Operator.
                  3.3 Exhibit B attached hereto and made a part thereof is a schedule showing to the extent known to the Unit Operator the acreage, percentage, and kind of ownership of geothermal resources interests in all lands in the Unit Area.
                  3.4 Exhibits A and B shall be revised by the Unit Operator whenever changes in the Unit Area render such revision necessary, or when requested by the authorized officer, and not less than five copies of the revised Exhibits shall be filed with the authorized officer.
                  Article IV—Contraction and Expansion of Unit Area
                  4.1 Unless otherwise specified herein, the expansion and/or contraction of the Unit Area contemplated in Article 3.1 hereof shall be effected in the following manner:
                  (a) The Unit Operator, either on demand of the authorized officer or on its own motion and after prior concurrence by the authorized officer, shall prepare a notice of proposed expansion or contraction describing the contemplated changes in the boundaries of the Unit Area, the reasons therefore, and the proposed effective date thereof, preferably the first day of a month subsequent to the date of notice.
                  (b) Said notice shall be delivered to the authorized officer, and copies thereof mailed to the last known address of each Working Interest Owner, Lessee, and Lessor whose interests are affected, advising that 30 days will be allowed to submit any objections to the Unit Operator.
                  (c) Upon expiration of the 30-day period provided in the preceding item 4.1(b), Unit Operator shall file with the authorized officer evidence of mailing of the notice of expansion or contraction and a copy of any objections thereto that have been filed with the Unit Operator, together with an application in sufficient number, for approval of such expansion or contraction and with appropriate joinders.

                  (d) After due consideration of all pertinent information, the expansion or contraction shall, upon approval by the authorized officer, become effective as of the date prescribed in the notice thereof.
                  4.2 Unitized Leases, insofar as they cover any lands excluded from the Unit Area under any of the provisions of this Article IV, may be maintained and continued in force and effect in accordance with the terms, provisions, and conditions contained in the Act, and the lease or leases and amendments thereto, except that operations and/or production under this Unit Agreement shall not serve to maintain or continue the excluded portion of any lease.
                  4.3 All legal subdivisions of unitized lands (i.e., 40 acres by Governmental survey or its nearest lot or tract equivalent in instances of irregular surveys), no part of which is entitled to be within a Participating Area on the 5th anniversary of the effective date of the initial Participating Area established under this Agreement, shall be eliminated automatically from this Agreement effective as of said 5th anniversary. Such lands shall no longer be a part of the Unit Area and shall no longer be subject to this Agreement, unless diligent drilling operations are in progress on an exploratory well on said 5th anniversary, in which event such lands shall not be eliminated from the Unit Area for as long as exploratory drilling operations are continued diligently with not more than six (6) months time elapsing between the completion of one exploratory well and the commencement of the next exploratory well.
                  4.4 An exploratory well, for the purposes of this Article IV, is defined as any well, regardless of surface location, projected for completion:
                  (a) In a zone or deposit below any zone or deposit for which a Participating Area has been established and is in effect; or
                  (b) At a subsurface location under Unitized Lands not entitled to be within a Participating Area.
                  4.5 In the event an exploratory well is completed during the six (6) months immediately preceding the 5th anniversary of the initial Participating Area established under this Agreement, lands not entitled to be within a Participating Area shall not be eliminated from this Agreement on said 5th anniversary, provided the drilling of another exploratory well is commenced under an approved Plan of Development within six (6) months after the completion of said well. In such event, the land not entitled to be in participation shall not be eliminated from the Unit Area so long as exploratory drilling operations are continued diligently with not more than six (6) months time elapsing between the completion of one exploratory well and the commencement of the next exploratory well.
                  4.6 With prior approval of the authorized officer, a specified period of time in excess of six (6) months may be allowed to elapse between the completion of one well and the commencement of the next well without the automatic elimination of nonparticipating acreage.
                  4.7 Unitized lands proved productive by drilling operations that serve to delay automatic elimination of lands under this Article IV shall be incorporated into a Participating Area (or Areas) in the same manner as such lands would have been incorporated in such areas had such lands been proven productive during the year preceding said 5th anniversary.
                  4.8 In the event nonparticipating lands are retained under this Agreement after the 5th anniversary of the initial Participating Area as a result of exploratory drilling operations, all legal subdivisions of unitized land (i.e., 40 acres by Government survey or its nearest lot or tract equivalent in instances of irregular Surveys), no part of which is entitled to be within a Participating Area, shall be eliminated automatically as of the 183rd day, or such later date as may be established by the authorized officer, following the completion of the last well recognized as delaying such automatic elimination beyond the 5th anniversary of the initial Participating Area established under this Agreement.
                  Article V—Unitized Land and Unitized Substances
                  5.1 All land committed to this Agreement shall constitute land referred to herein as “Unitized Land.” All geothermal resources in and produced from any and all formations of the Unitized Land are unitized under the terms of this agreement and herein are called “Unitized Substances.”
                  Article VI—Unit Operator
                  6.1 ___ is hereby designated as Unit Operator, and by signature hereto as Unit Operator agrees and consents to accept the duties and obligations of Unit Operator for the discovery, development, production, distribution, and utilization of Unitized Substances as herein provided. Whenever reference is made herein to the Unit Operator, such reference means the Unit Operator acting in that capacity and not as an owner of interest in Unitized Substances, and the term “Working Interest Owner,” when used herein, shall include or refer to Unit Operator as the owner of a Working Interest when such an interest is owned by it.
                  Article VII—Resignation or Removal of Unit Operator

                  7.1 The Unit Operator shall have the right to resign. Such resignation shall not become effective so as to release Unit Operator from the duties and obligations of Unit Operator or terminate Unit Operators rights, as such, for a period of six (6) months after notice of its intention to resign has been served by Unit Operator on all Working Interest Owners and the authorized officer, nor until all wells then drilled hereunder are placed in a satisfactory condition for suspension or abandonment, whichever is required by the authorized officer, unless a new Unit Operator shall have been selected and approved and shall have taken over and assumed the duties and obligations of Unit Operator prior to the expiration of said period.
                  7.2 The Unit Operator may, upon default or failure in the performance of its duties or obligations hereunder, be subject to removal by the same percentage vote of the owners of Working Interests as herein provided for the selection of a new Unit Operator. Such removal shall be effective upon notice thereof to the authorized officer.
                  7.3 The resignation or removal of Unit Operator under this Agreement shall not terminate its right, title, or interest as the owner of a Working Interest or other interest in Unitized Substances, but upon the resignation or removal of Unit Operator becoming effective, such Unit Operator shall deliver possession of all wells, equipment, material, and appurtenances used in conducting the unit operations to the new duly qualified successor Unit Operator or, if no such new unit operator is elected, to the common agent appointed to represent the Working Interest Owners in any action taken hereunder, to be used for the purpose of conducting operations hereunder.
                  7.4 In all instances of resignation or removal, until a successor Unit Operator is selected and approved as hereinafter provided, the Working Interest Owners shall be jointly responsible for performance of the duties and obligations of Unit Operator, and shall not later than 30 days before such resignation or removal becomes effective appoint a common agent to represent them in any action to be taken hereunder.
                  7.5 The resignation or removal of Unit Operator shall not release Unit Operator from any liability for any default by it hereunder occurring prior to the effective date of its resignation or removal.
                  Article VIII—Successor Unit Operator
                  8.1 If, prior to the establishment of a Participating Area hereunder, the Unit Operator shall resign as Operator, or shall be removed as provided in Article VII, a successor Unit Operator may be selected by vote of the more than one-half of the owners of the Working Interests in Unitized Substances, based on their respective shares, on an acreage basis, in the Unitized Land.
                  8.2 If, after the establishment of a Participating Area hereunder, the Unit Operator shall resign as Unit Operator, or shall be removed as provided in Article VII, a successor Unit Operator may be selected by a vote of more than one-half of the owners of the Working Interests in Unitized Substances, based on their respective shares, on a participating acreage basis; provided that, if a majority but less than 60 percent of the Working Interest in the Participating Lands is owned by a party to this agreement, a concurring vote of one or more additional Working Interest Owners owning 10 percent or more of the Working Interest in the participating land shall be required to select a new Unit Operator.
                  8.3 The selection of a successor Unit Operator shall not become effective until:
                  (a) The Unit Operator so selected shall accept in writing the duties, obligations, and responsibilities of the Unit Operator; and
                  (b) The selection shall have been approved by the authorized officer.
                  8.4 If no successor Unit Operator is selected and qualified as herein provided, the authorized officer at his or her election may declare this Agreement terminated.
                  Article IX—Accounting Provisions and Unit Operating Agreement
                  9.1 Costs and expenses incurred by Unit Operator in conducting unit operations hereunder shall be paid and apportioned among and borne by the owners of Working Interests; all in accordance with the agreement or agreements entered into by and between the Unit Operator and the owners of Working Interests, whether one or more, separately or collectively.
                  9.2 Any agreement or agreements entered into between the Working Interest Owners and the Unit Operator as provided in this Article, whether one or more, are herein referred to as the “Unit Operating Agreement.”
                  9.3 The Unit Operating Agreement shall provide the manner in which the Working Interest Owners shall be entitled to receive their respective share of the benefits accruing hereto in conformity with their underlying operating agreements, leases, or other contracts, and such other rights and obligations, as between Unit Operator and the Working Interest Owners.
                  9.4 Neither the Unit Operating Agreement nor any amendment thereto shall be deemed either to modify any of the terms and conditions of this Agreement or to relieve the Unit Operator of any right or obligation established under this Agreement.
                  9.5 In case of any inconsistency or conflict between this Agreement and the Unit Operating Agreement, this Agreement shall govern.

                  9.6 Three true copies of any Unit Operating Agreement executed pursuant to this Article IX shall be filed with the authorized officer prior to approval of this Agreement.
                  
                  Article X—Rights and Obligations of Unit Operator
                  10.1 The right, privilege, and duty of exercising any and all rights of the parties hereto that are necessary or convenient for exploring, producing, distributing, or utilizing Unitized Substances are hereby delegated to and shall be exercised by the Unit Operator as provided in this Agreement in accordance with a Plan of Development approved by the authorized officer.
                  10.2 Upon request by Unit Operator, acceptable evidence of title to geothermal resources interests in the Unitized Land shall be deposited with the Unit Operator and together with this Agreement shall constitute and define the rights, privileges, and obligations of Unit Operator.
                  10.3 Nothing in this Agreement shall be construed to transfer title to any land or to any lease or operating agreement, it being understood that the Unit Operator, in its capacity as Unit Operator, shall exercise the rights of possession and use vested in the parties hereto only for the purposes specified in this Agreement.
                  10.4 The Unit Operator shall take such measures as the authorized officer deems appropriate and adequate to prevent drainage of Unitized Substances from Unitized Land by wells on land not subject to this Agreement.
                  10.5 The authorized officer is hereby vested with authority to alter or modify, from time to time, in the authorized officer's discretion, the rate of prospecting and development and the quantity and rate of production under this Agreement.
                  Article XI—Plan of Development
                  11.1 Concurrently with the submission of this Agreement to BLM for approval, the Unit Operator shall submit to BLM an acceptable initial Plan of Development. Said plan shall be as complete and adequate as the authorized officer may determine to be necessary for timely exploration and/or development, and to insure proper protection of the environment and conservation of the natural resources of the Unit Area.
                  11.2 Prior to the expiration of the initial Plan of Development, or any subsequent Plan of Development, Unit Operator shall submit for approval of the authorized officer an acceptable subsequent Plan of Development for the Unit Area which, when approved by the authorized officer, shall constitute the exploratory and/or development drilling and operating obligations of Unit Operator under this Agreement for the period specified therein.
                  11.3 Any Plan of Development submitted hereunder shall:
                  (a) Specify the number and locations of any exploration operations to be conducted or wells to be drilled, and the proposed order and time for such operations or drilling; and
                  (b) To the extent practicable, specify the operating practices regarded as necessary and advisable for proper conservation of natural resources and protection of the environment in compliance with section 1.1 of this Agreement.
                  11.4 The Plan of Development submitted concurrently with this Agreement for approval shall prescribe that the Unit Operator shall begin to drill a unit well identified in the Plan of Development approved by the authorized officer, unless on such effective date a well is being drilled conformably with the terms hereof, and thereafter continue such drilling diligently until the ___ formation has been tested or until at a lesser depth unitized substances shall be discovered that can be produced in commercial quantities (i.e., quantities sufficient to repay the costs of drilling, completing, and producing operations, with a reasonable profit) or the Unit Operator shall at any time establish to the satisfaction of the authorized officer that further drilling of said well would be unwarranted or impracticable; provided, however, that the Unit Operator shall not in any event be required to drill said well to a depth in excess of ___ feet.
                  11.5 The initial Plan of Development and/or subsequent Plan of Development submitted under this Article shall provide that the Unit Operator shall initiate a continuous drilling program providing for drilling of no less than one well at a time, and allowing no more than six (6) months time to elapse between completion and testing of one well and the beginning of the next well, until a well capable of producing or utilizing Unitized Substances in commercial quantities is completed to the satisfaction of the authorized officer, or until it is reasonably proven that the Unitized Land is incapable of producing Unitized Substances in commercial quantities in the formations drilled under this Agreement.
                  11.6 The authorized officer may modify the exploration operation or drilling requirements of the initial or subsequent Plans of Development by granting reasonable extensions of time when, in his or her opinion, such action is warranted and in the public interest.

                  11.7 Until a well capable of producing or utilizing Unitized Substances in commercial quantities is completed, the failure of Unit Operator in a timely manner to conduct any exploration operations or drill any of the wells provided for in Plans of Development required under this Article XI or to submit a timely and acceptable subsequent Plan of Development, shall, after notice of default or notice of prospective default to Unit Operator by the authorized officer, and after failure of Unit Operator to remedy any actual default within a reasonable time (as determined by the authorized officer), result in automatic termination of this Agreement effective as of the date of the default, as determined by the authorized officer.
                  11.8 Separate Plans of Development may be submitted for separate productive zones, subject to the approval of the authorized officer. Also subject to the approval of the authorized officer, Plans of Development shall be modified or supplemented when necessary to meet changes in conditions or to protect the interest of all parties to this Agreement.
                  Article XII—Participating Areas
                  12.1 Prior to the commencement of production of Unitized Substances, the Unit Operator shall submit for approval by the authorized officer a schedule (or schedules) of all land then regarded as reasonably proven to be productive from a pool or deposit discovered or developed; all lands in said schedule (or schedules), on approval of the authorized officer, will constitute a Participating Area (or Areas), effective as of the date production commences or the effective date of this Unit Agreement, whichever is later. Said schedule (or schedules) shall also set forth the percentage of Unitized Substances to be allocated, as herein provided, to each tract in the Participating Area (or Areas), and shall govern the allocation of production, commencing with the effective date of the Participating Area.
                  12.2 A separate Participating Area shall be established for each separate pool or deposit of Unitized Substances or for any group thereof that is produced as a single pool or deposit, and any two or more Participating Areas so established may be combined into one, on approval of the authorized officer. The effective date of any Participating Area established after the commencement of actual production of Unitized Substances shall be the first of the month in which is obtained the knowledge or information on which the establishment of said Participating Area is based, unless a more appropriate effective date is proposed by the Unit Operator and approved by the authorized officer.
                  12.3 Any Participating Area (or Areas) established under 12.1 or 12.2 above shall, subject to the approval of the authorized officer, be revised from time to time to:
                  (a) Include additional land then regarded as reasonably proved to be productive from the pool or deposit for which the Participating Area was established;
                  (b) Include lands necessary to unit operations;
                  (c) Exclude land then regarded as reasonably proved not to be productive from the pool or deposit for which the Participating Area was established; or
                  (d) Exclude land not necessary to unit operations; and
                  (e) Revise the schedule (or schedules) of allocation percentages accordingly.
                  12.4 Subject to the limitation cited in 12.1 hereof, the effective date of any revision of a Participating Area established under Articles 12.1 or 12.2 shall be the first of the month in which is obtained the knowledge or information on which such revision is predicated; provided, however, that a more appropriate effective date may be used if justified by the Unit Operator and approved by the authorized officer.
                  12.5 No land shall be excluded from a Participating Area on account of depletion of the Unitized Substances, except that any Participating Area established under the provisions of this Article XII shall terminate automatically whenever all operations are abandoned in the pool or deposit for which the Participating Area was established.
                  12.6 Nothing herein contained shall be construed as requiring any retroactive adjustment for production obtained prior to the effective date of the revision of a Participating Area.
                  Article XIII—Allocation of Unitized Substances
                  13.1 All Unitized Substances produced from a Participating Area established under this Agreement shall be deemed to be produced equally, on an acreage basis, from the several tracts of Unitized Land within the Participating Area established for such production.
                  13.2 For the purpose of determining any benefits accruing under this Agreement, each Tract of Unitized Land shall have allocated to it such percentage of said production as the number of acres in the Tract included in the Participating Area bears to the total number of acres of Unitized Land in said Participating Area.
                  13.3 Allocation of production hereunder for purposes other than settlement of the royalty obligations of the respective Working Interest Owners shall be on the basis prescribed in the Unit Operating Agreement, whether in conformity with the basis of allocation set forth above or otherwise.
                  13.4 The Unitized Substances produced from a Participating Area shall be allocated as provided herein, regardless of whether any wells are drilled on any particular part or tract of said Participating Area.
                  Article XIV—Relinquishment of Leases

                  14.1 Pursuant to the provisions of the Federal leases and 43 CFR subpart 3213, a lessee of record shall, subject to the provisions of the Unit Operating Agreement, have the right to relinquish any of its interests in leases committed hereto, in whole or in part; provided, that no relinquishment shall be made of interests in land within a Participating Area without the prior approval of the authorized officer.
                  14.2 A Working Interest Owner may exercise the right to surrender, when such right is vested in it by any non-Federal lease, sublease, or operating agreement, provided that each party who will or might acquire the Working Interest in such lease by such surrender or by forfeiture is bound by the terms of this Agreement, and further provided that no relinquishment shall be made of such land within a Participating Area without the prior written consent of the non-Federal Lessor.
                  14.3 If, as the result of relinquishment, surrender, or forfeiture, the Working Interests become vested in the fee owner or lessor of the Unitized Substances, such owner may:
                  (a) Accept those Working Interest rights and obligations subject to this Agreement and the Unit Operating Agreement, or
                  (b) Lease the portion of such land as is included in a Participating Area established hereunder, subject to this Agreement and the Unit Operating Agreement, and provide for the independent operation of any part of such land that is not then included within a Participating Area established hereunder.
                  14.4 If the fee owner or lessor of the Unitized Substances does not, (1) accept the Working Interest rights and obligations subject to this Agreement and the Unit Operating Agreement, or (2) lease such lands as provided in 14.3 above within six (6) months after the relinquished, surrendered, or forfeited Working Interest becomes vested in said fee owner or lessor, the Working Interest benefits and obligations accruing to such land under this Agreement and the Unit Operating Agreement shall be shared by the owners of the remaining unitized Working Interests in accordance with their respective Working Interest ownerships, and such owners of Working Interests shall compensate the fee owner or lessor of Unitized Substances in such lands by paying sums equal to the rentals, minimum royalties, and royalties applicable to such lands under the lease or leases in effect when the Working Interests were relinquished, surrendered, or forfeited.
                  14.5 Subject to the provisions of 14.4 above, an appropriate accounting and settlement shall be made for all benefits accruing to or payments and expenditures made or incurred on behalf of any surrendered or forfeited Working Interest subsequent to the date of surrender or forfeiture, and payment of any moneys found to be owing by such an accounting shall be made as between the parties within thirty (30) days.
                  14.6 In the event no Unit Operating Agreement is in existence and a mutually acceptable agreement cannot be consummated between the proper parties, the authorized officer may prescribe such reasonable and equitable conditions of agreement as he deems warranted under the circumstances.
                  14.7 The exercise of any right vested in a Working Interest Owner to reassign such Working Interest to the party from whom it was obtained shall be subject to the same conditions as set forth in this Article XIV in regard to the exercise of a right to surrender.
                  Article XV—Rentals
                  15.1 ny unitized lease on non-Federal land containing provisions that would terminate such lease unless (1) drilling operations are commenced upon the land covered thereby within the time therein specified or (2) rentals are paid for the privilege of deferring such drilling operations, the rentals required thereby shall, notwithstanding any other provisions of this Agreement, be deemed to accrue as to the portion of the lease not included within a Participating Area and become payable during the term thereof as extended by this Agreement, and until the required drillings are commenced upon the land covered thereby.
                  15.2 Nothing herein operates to relieve the lessees of any land from their respective lease obligations for the payment of any rental or royalty due under their leases.
                  15.3 Rental and royalty due on the leases committed to the Unit shall be paid by Working Interest Owners responsible under existing contracts, laws, and regulations, or by the Unit Operator.
                  Article XVI—Operations on Nonparticipating Land
                  16.1 Any party hereto owning or controlling the Working Interest in any Unitized Land having a regular well location may, with the approval of the authorized officer and at such party's sole risk, costs, and expense, drill a well to test any formation of deposit for which a Participating Area has not been established or to test any formation or deposit for which a Participating Area has been established if such location is not within said Participating Area, unless within 30 days of receipt of notice from said party of his intention to drill the well, the Unit Operator elects and commences to drill such a well in like manner as other wells are drilled by the Unit Operator under this Agreement.

                  16.2 If any well drilled by a Working Interest Owner other than the Unit Operator proves that the land upon which said well is situated may properly be included in a Participating Area, such Participating Area shall be established or enlarged as provided in this Agreement, and the well shall thereafter be operated by the Unit Operator in accordance with the terms of this Agreement and the Unit Operating Agreement.
                  
                  Article XVII—Leases and Contracts Conformed and Extended
                  17.1 The terms, conditions, and provisions of all leases, subleases, and other contracts relating to exploration, drilling, development, or utilization of geothermal resources on lands committed to this Agreement, are hereby expressly modified and amended only to the extent necessary to make the same conform to the provisions hereof. Otherwise said leases, subleases, and contracts shall remain in full force and effect.
                  17.2 The parties hereto consent that the Secretary shall, by his or her approval hereof, modify and amend the Federal leases committed hereto to the extent necessary to conform said leases to the provisions of this Agreement.
                  17.3 The development and/or operation of lands subject to this Agreement under the terms hereof shall be deemed full performance of any obligations for development and operation with respect to each and every separately owned tract subject to this Agreement, regardless of whether there is any development of any particular tract of the Unit Area.
                  17.4 Drilling and/or producing operations performed hereunder upon any tract of Unitized Lands will be deemed to be performed upon and for the benefit of each and every tract of Unitized Land.
                  17.5 Suspension of operations and/or production on all Unitized Lands pursuant to direction or consent of the Secretary or his duly authorized representative shall be deemed to constitute such suspension pursuant to such direction or consent as to each and every tract of Unitized Land. A suspension of operations and/or production limited to specified lands shall be applicable only to such lands.
                  17.6 Subject to the provisions of Article XV hereof and 17.10 of this Article, each lease, sublease, or contract relating to the exploration, drilling, development, or utilization of geothermal resources of lands other than those of the United States committed to this Agreement, is hereby extended beyond any such term provided therein so that it shall be continued for and during the term of this Agreement.
                  17.7 Subject to the lease renewal and the readjustment provision of the Act, any Federal lease committed hereto may, as to the Unitized Lands, be continued for the term so provided in such lease, or as extended by law or regulation. If it is appropriate for BLM to extend the term of a lease to match the term of the unit, the Unit Operator shall take the actions required for such extension under 43 CFR 3207.17, This subsection shall not operate to extend any lease or portion thereof as to lands excluded from the Unit Area by the contraction thereof.
                  17.8 Each sublease or contract relating to the operations and development of Unitized Substances from lands of the United States committed to this Agreement shall be continued in force and effect for and during the term of the underlying lease.
                  17.9 Any Federal lease heretofore or hereafter committed to any such unit plan embracing lands that are in part within and in part outside of the area covered by any such plan shall be segregated into separate leases as to the lands committed and the lands not committed, as of the effective date of unitization.
                  17.10 In the absence of any specific lease provision to the contrary, any lease, other than a Federal lease, having only a portion of its land committed hereto shall be segregated as to the portion committed and the portion not committed, and the provisions of such lease shall apply separately to such segregated portions, commencing as of the effective date hereof. In the event any such lease provides for a lump-sum rental payment, such payment shall be prorated between the portions so segregated in proportion to the acreage of the respective tracts.
                  17.11 Upon termination of this Agreement, the leases covered hereby may be maintained and continued in force and effect in accordance with the terms, provisions, and conditions of the Act, the lease or leases, and amendments thereto.
                  Article XVIII—Effective Date and Term
                  18.1 This Agreement shall become effective upon approval by the Secretary or his duly authorized representative, and shall terminate five (5) years from said effective date unless:
                  (a) Such date of expiration is extended by the authorized officer;
                  (b) Unitized Substances are produced or utilized in commercial quantities in which event this Agreement shall continue for so long as Unitized Substances are produced or utilized in commercial quantities; or
                  (c) This Agreement is terminated prior to the end of said five (5) year period as heretofore provided.
                  18.2 This Agreement may be terminated at any time by the owners of a majority of the Working Interests on an acreage basis, with the approval of the authorized officer. Notice of any such approval shall be given by the Unit Operator to all parties hereto.
                  Article XIX—Appearances

                  19.1 Unit Operator shall, after notice to other parties affected, have the right to appear for and on behalf of any and all interests affected hereby before the Department of the Interior, and to appeal from decisions, orders or rulings issued under the regulations of said Department, or to apply for relief from any of said regulations or in any proceedings relative to operations before the Department of the Interior or any other legally constituted authority: Provided, however, that any interested parties shall also have the right, at their own expense, to be heard in any such proceeding.
                  Article XX—No Waiver of Certain Rights
                  20.1 Nothing contained in this Agreement shall be construed as a waiver by any party hereto of the right to assert any legal or constitutional right or defense pertaining to the validity or invalidity of any law of the State wherein lands subject to this Agreement are located, or of the United States, or regulations issued thereunder, in any way affecting such party, or as a waiver by any such party of any right beyond his or its authority to waive.
                  Article XXI—Unavoidable Delay
                  21.1 The obligations imposed by this Agreement requiring Unit Operator to commence or continue drilling or to produce or utilize Unitized Substances from any of the land covered by this Agreement, shall be suspended while, but only so long as, Unit Operator, despite the exercise of due care and diligence, is prevented from complying with such obligations, in whole or in part, by strikes, Acts of God, Federal or other applicable law, Federal or other authorized governmental agencies, unavoidable accidents, uncontrollable delays in transportation, inability to obtain necessary materials in open market, or other matters beyond the reasonable control of Unit Operator, whether similar to matters herein enumerated or not.
                  21.2 No unit obligation that is suspended under this section shall become due less than thirty (30) days after it has been determined that the suspension is no longer applicable.
                  21.3 Determination of creditable “Unavoidable Delay” time shall be made by the Unit Operator, subject to approval by the authorized officer.
                  Article XXII—Postponement of Obligations
                  22.1 Notwithstanding any other provisions of this Agreement, the Authorized officer, on his own initiative or upon appropriate justification by Unit Operator, may postpone any obligation established by and under this Agreement to commence or continue drilling or to operate on or produce Unitized Substances from lands covered by this Agreement when, in his judgment, circumstances warrant such action.
                  Article XXIII—Nondiscrimination
                  23.1 In connection with the performance of work under this Agreement, the Operator agrees to comply with all of the provisions of section 202(1) to (7) inclusive, of Executive Order 11246 (30 FR 12319), as amended by Executive Order 11375 (32 FR 14303), which are hereby incorporated by reference in this Agreement.
                  Article XXIV—Counterparts
                  24.1 This Agreement may be executed in any number of counterparts, no one of which needs to be executed by all parties, or may be ratified or consented to by separate instruments in writing specifically referring hereto, and shall be binding upon all parties who have executed such a counterpart, ratification, or consent hereto, with the same force and effect as if all such parties had signed the same document.
                  Article XXV—Subsequent Joinder
                  25.1 If the owner of any substantial interest in geothermal resources under a tract within the Unit Area fails or refuses to subscribe or consent to this Agreement, the owner of the Working Interest in that tract may withdraw said tract from this Agreement by written notice delivered to the authorized officer and the Unit Operator prior to the approval of this Agreement by the authorized officer.
                  25.2 Any geothermal resources interests in lands within the Unit Area not committed hereto prior to approval of this Agreement may thereafter be committed by the owner or owners thereof subscribing or consenting to this Agreement, and, if the interest is a Working Interest, by the owner of such interest also subscribing to the Unit Operating Agreement.
                  25.3 After operations are commenced hereunder, the right of subsequent joinder, as provided in this Article XXV, by a Working Interest Owner is subject to such requirements or approvals, if any, pertaining to such joinder, as may be provided for in the Unit Operating Agreement. Joinder to the Unit Agreement by a Working Interest Owner at any time must be accompanied by appropriate joinder to the Unit Operating Agreement, if more than one committed Working Interest Owner is involved, in order for the interest to be regarded as committed to this Unit Agreement.
                  25.4 After final approval hereof, joinder by a nonworking interest owner must be consented to in writing by the Working Interest Owner committed hereto and responsible for the payment of any benefits that may accrue hereunder in behalf of such nonworking interest. A nonworking interest may not be committed to this Agreement unless the corresponding Working Interest is committed hereto.

                  25.5 Except as may otherwise herein be provided, subsequent joinders to this Agreement shall be effective as of the first day of the month following the filing with the authorized officer of duly executed counterparts of all or any papers necessary to establish effective commitment of any tract to this Agreement, unless objection to such joinder is duly made within sixty (60) days by the authorized officer.
                  Article XXVI—Covenants Run With the Land
                  26.1 The covenants herein shall be construed to be covenants running with the land with respect to the interest of the parties hereto and their successors in interest until this Agreement terminates, and any grant, transfer, or conveyance, of interest in land or leases subject hereto shall be and hereby is conditioned upon the assumption of all privileges and obligations hereunder by the grantee, transferee, or other successor in interest.
                  26.2 No assignment or transfer of any Working Interest or other interest subject hereto shall be binding upon Unit Operator until the first day of the calendar month after Unit Operator is furnished with the original, photostatic, or certified copy of the instrument of transfer.
                  Article XXVII—Notices
                  27.1 All notices, demands, or statements required hereunder to be given or rendered to the parties hereto shall be deemed fully given if given in writing and personally delivered to the party or sent by postpaid registered or certified mail, addressed to such party or parties at their respective addresses set forth in connection with the signatures hereto, or to the ratification or consent hereof, or to such other address as any such party may have furnished in writing to the party sending the notice, demand, or statement.
                  Article XXVIII—Loss of Title
                  28.1 In the event title to any tract of Unitized Land shall fail and the true owner cannot be induced to join in this Agreement, such tract shall be automatically regarded as not committed hereto, and there shall be such readjustment of future costs and benefits as may be required on account of the loss of such title.
                  28.2 In the event of a dispute as to title to any royalty, Working Interest, or other interests subject hereto, payment or delivery on account thereof may be withheld without liability for interest until the dispute is finally settled: Provided, That, as to Federal land or leases, no payments of funds due the United States shall be withheld, but such funds shall be deposited as directed by the authorized officer to be held as unearned money pending final settlement of the title dispute, and then applied as earned or returned in accordance with such final settlement.
                  Article XXIX—Taxes
                  29.1 The Working Interest Owners shall render and pay for their accounts and the accounts of the owners of nonworking interests all valid taxes on or measured by the Unitized Substances in and under, or that may be produced, gathered, and sold or utilized from, the land subject to this Agreement after the effective date hereof.
                  29.2 The Working Interest Owners on each tract may charge a proper proportion of the taxes paid under 29.1 hereof to the owners of nonworking interests in said tract, and may reduce the allocated share of each royalty owner for taxes so paid. No taxes shall be charged to the United States or the State of ___ or to any lessor who has a contract with his lessee which requires the lessee to pay such taxes.
                  Article XXX—Relation of Parties
                  30.1 It is expressly agreed that the relation of the parties hereto is that of independent contractors, and nothing in this Agreement contained, expressed, or implied, nor any operations conducted hereunder, shall create or be deemed to have created a partnership or association between the parties hereto or any of them.
                  Article XXXI—Special Federal Lease Stipulations and/or Conditions
                  31.1 Nothing in this Agreement shall modify special lease stipulations and/or conditions applicable to lands of the United States. No modification of the conditions necessary to protect the lands or functions of lands under the jurisdiction of any Federal agency is authorized except with prior consent in writing whereby the authorizing official specifies the modification permitted.
                  
                    In witness whereof, the parties hereto have caused this Agreement to be executed and have set opposite their respective names the date of execution.

                  Unit operator (as unit operator and as working interest owner):
                  
                  By:
                  Name:
                  Title:
                  Date:
                
              
            
            
              Subpart 3287—Relief and Appeals
              
                § 3287.1
                May the unit operator request a suspension of unit obligations or development requirements?

                The unit operator may provide a written request to BLM to suspend any or all obligations under the unit agreement. BLM will specify the term of the suspension and any requirements the unit operator must meet for the suspension to remain in effect.
              
              
                § 3287.2
                When may BLM grant a suspension of unit obligations?
                (a) BLM may grant a suspension of unit obligations when, despite the exercise of due care and diligence, the unit operator is prevented from complying with such obligations, in whole or in part, by:
                (1) Acts of God;
                (2) Federal, state, or municipal laws;
                (3) Labor strikes;
                (4) Unavoidable accidents;
                (5) Uncontrollable delays in transportation;
                (6) The inability to obtain necessary materials or equipment in the open market; or
                (7) Other circumstances that BLM determines are beyond the reasonable control of the unit operator, such as agency timeframes required to complete environmental documents.
                (b) BLM may deny the request for suspension of unit obligations when the suspension would involve a lengthy or indefinite period. For example, BLM might not approve a suspension of initial drilling obligations due to a unit operator's inability to obtain an electrical sales contract, or when poor economics affect the electrical generation market, limiting the opportunity to obtain a viable sales contract. BLM may grant a suspension of subsequent drilling obligations when it is in the public interest.
              
              
                § 3287.3
                How does a suspension of unit obligations affect the terms of the unit agreement?
                (a) BLM may suspend any terms of the unit agreement during the period a suspension is effective. During the period of the suspension, the involved unit terms are tolled. The suspension may not relieve the unit operator of its responsibility to meet other requirements of the unit agreement. For example, the unit operator may continue to be required to diligently develop or produce the resource during a suspension of drilling obligations.
                (b) The unit operator must ensure all interests in the agreement are notified of any suspension granted and the terms of the suspension.
              
              
                § 3287.4
                May a decision made by BLM under this part be appealed?
                A unit operator or any other adversely affected person may appeal a BLM decision regarding unit administration or operations in accordance with § 3200.5 of this chapter.
                Group 3400—Coal Management
              
            
          
          
            Pt. 3400
            PART 3400—COAL MANAGEMENT: GENERAL
            
              
                Subpart 3400—Introduction: General
                Sec.
                3400.0-3
                Authority.
                3400.0-5
                Definitions.
                3400.1
                Multiple development.
                3400.2
                Lands subject to leasing.
                3400.3
                Limitations on authority to lease.
                3400.3-1
                Consent or conditions of surface management agency.
                3400.3-2
                Department of Defense lands.
                3400.3-3
                Department of Agriculture lands.
                3400.3-4
                Trust protection lands.
                3400.4
                Federal/state government cooperation.
                3400.5
                Coal production regions.
                3400.6
                Minimum comment period.
              
            
            
              Authority:
              30 U.S.C. 189, 359, 1211, 1251, 1266, and 1273; and 43 U.S.C. 1461, 1733, and 1740.
            
            
              Source:
              44 FR 42609, July 19, 1979, unless otherwise noted.
            
            
              Subpart 3400—Introduction: General
              
                § 3400.0-3
                Authority.
                (a) These regulations are issued under the authority of and to implement provisions of:

                (1) The Mineral Leasing Act of February 25, 1920, as amended (30 U.S.C. 181 et seq.).
                

                (2) The Mineral Leasing Act for Acquired Lands of August 7, 1947, as amended (30 U.S.C. 351-359 et seq.).
                

                (3) The Federal Land Policy and Management Act of 1976, October 21, 1976 (43 U.S.C. 1701 et seq.).
                

                (4) The Surface Mining Control and Reclamation Act of 1977, August 3, 1977 (30 U.S.C. 1201 et seq.).
                  
                

                (5) The Multiple Mineral Development Act of August 13, 1954 (30 U.S.C. 521-531 et seq.).
                

                (6) The Department of Energy Organization Act of August 4, 1977 (42 U.S.C. 7101 et seq.).
                

                (7) The National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
                
                (8) The Federal Coal Leasing Amendments Act of 1976, as amended (90 Stat. 1083-1092).
                (9) The Act of October 30, 1978 (92 Stat. 2073-2075).
                (b) Specific citations of authority in subsequent subparts of this Group 3400 are to authorities from which the subpart is chiefly derived or which the subpart chiefly implements.
              
              
                § 3400.0-5
                Definitions.
                As used in this group:
                (a) Alluvial valley floor has the meaning set forth in 30 CFR Chapter VII.
                (b) Authorized officer means any employee of the Bureau of Land Management delegated the authority to perform the duty described in the section in which the term is used.
                (c) Bonus means that value in excess of the rentals and royalties that accrues to the United States because of coal resource ownership that is paid as part of the consideration for receiving a lease.
                (d) Bypass coal means an isolated coal deposit that cannot, for the foreseeable future, be mined economically and in an environmentally sound manner either separately or as part of any mining operation other than that of the applicant for either an emergency lease under the provisions of § 3425.1-4 of this title or a lease modification.
                (e) Casual use means activities which do not ordinarily lead to any appreciable disturbance or damage to lands, resources or improvements, for example, activities which do not involve use of heavy equipment or explosives and which do not involve vehicle movement except over already established roads and trails.
                (f) Certificate of bidding rights means a right granted by the Secretary to apply the fair market value of a relinquished coal or other mineral lease or right to a preference right coal or other mineral lease as a credit against the bonus bid or bids on a competitive lease or leases acquired at a lease sale or sales, or as a credit against the payment required for a coal lease modification.
                (g) Coal deposits mean all Federally owned coal deposits, except those held in trust for Indians.
                (h) Department means the United States Department of the Interior.
                (i) Director means the Director of the Bureau of Land Management unless otherwise indicated.
                (j) Environmental assessment means a document prepared by the responsible Federal agency consistent with 40 CFR 1508.9.
                (k) Exploration has the meaning set forth in § 3480.0-5(a)(17) of this title.
                (l) Exploration license means a license issued by the authorized officer to permit the licensee to explore for coal on unleased Federal lands.
                (m) Exploration plan has the meaning set forth in § 3480.0-5(a)(18) of this title.
                (n) Fair market value means that amount in cash, or on terms reasonably equivalent to cash, for which in all probability the coal deposit would be sold or leased by a knowledgeable owner willing but not obligated to sell or lease to a knowledgeable purchaser who desires but is not obligated to buy or lease.
                (o) Federal lands mean lands owned by the United States, without reference to how the lands were acquired or what Federal agency administers the lands, including surface estate, mineral estate and coal estate, but excluding lands held by the United States in trust for Indians, Aleuts or Eskimos.
                (p) Governmental entity means a Federal or state agency or a political subdivision of a state, including a county or a municipality, or any corporation acting primarily as an agency or instrumentality of a state, which produces electrical energy for sale to the public.
                (q) Interest in a lease, application or bid means: any record title interest, overriding royalty interest, working interest, operating rights or option, or any agreement covering such an interest; any claim or any prospective or future claim to an advantage or benefit from a lease; and any participation or any defined or undefined share in any increments, issues, or profits that may be derived from or that may accrue in any manner from the lease based on or pursuant to any agreement or understanding existing when the application was filed or entered into while the lease application or bid is pending. Stock ownership or stock control does not constitute an interest in a lease within the meaning of this definition. Attribution of acreage to stock ownership interests in leases is covered by § 3472.1-3(b) of this title.
                (r) Lease means a Federal lease, issued under the coal leasing provisions of the mineral leasing laws, which grants the exclusive right to explore for and extract coal. In provisions of this group that also refer to Federal leases for minerals other than coal, the term Federal coal lease may apply.
                (s) Lease bond means the bond or equivalent security given the Department to assure payment of all obligations under a lease, exploration license, or license to mine, and to assure that all aspects of the mining operation other than reclamation operations under a permit on a lease are conducted in conformity with the approved mining or exploration plan. This is the same as the Federal lease bond referred to in 30 CFR 742.11(a).
                (t) Licensee means the holder of an exploration license.
                (u) License to mine means a license issued under the provisions of part 3440 to mine coal for domestic use.
                (v) Logical Mining Unit has the meaning set forth in § 3480.0-5(a)(22) of this title.
                (w) Logical Mining Unit reserves has the meaning set forth in the term logical mining unit recoverable coal reserves in § 3480.0-5(a)(23) of this title.
                (x) Maximum economic recovery has the meaning set forth in § 3480.0-5(a)(24) of this title.
                (y) Mineral leasing laws mean the Mineral Leasing Act of 1920, as amended (30 U.S.C. 181 et seq.), and the Mineral Leasing Act for Acquired Lands of 1947, as amended (30 U.S.C. 351-359).
                (z) Mining plan means a resource recovery and protection plan as described in § 3480.0-5(a)(39) of this title.
                (aa) Mining Supervisor means the authorized officer.
                (bb) Mining unit means an area containing technically recoverable coal that will feasibly support a commercial mining operation. The coal may either be Federal coal or be both Federal and non-Federal coal.
                (cc) Operator means a lessee, exploration licensee or one conducting operations on a lease or exploration license under the authority of the lessee or exploration licensee.
                (dd) Permit has the meaning set forth in 30 CFR Chapter VII.
                (ee) Permit area has the meaning set forth in 30 CFR Chapter VII.
                (ff) Public bodies means Federal and state agencies; political subdivisions of a state, including counties and municipalities; rural electric cooperatives and similar organizations; and nonprofit corporations controlled by any such entities.
                (gg) Qualified surface owner means the natural person or persons (or corporation, the majority stock of which is held by a person or persons otherwise meeting the requirements of this section) who:
                (1) Hold legal or equitable title to the surface of split estate lands;
                (2) Have their principal place of residence on the land, or personally conduct farming or ranching operations upon a farm or ranch unit to be affected by surface mining operations; or receive directly a significant portion of their income, if any, from such farming and ranching operations; and
                (3) Have met the conditions of paragraphs (gg) (1) and (2) of this section for a period of at least 3 years, except for persons who gave written consent less than 3 years after they met the requirements of both paragraphs (gg) (1) and (2) of this section. In computing the three year period the authorized officer shall include periods during which title was owned by a relative of such person by blood or marriage if, during such periods, the relative would have met the requirements of this section.
                (hh) Reserves has the meaning set forth in the term recoverable coal reserves in § 3480.0-5(a)(37) of this title.
                (ii) Secretary means the Secretary of the Interior.
                (jj) Sole party in interest means a party who is and will be vested with all legal and equitable rights under a lease, bid, or an application for a lease. No one is a sole party in interest with respect to a lease or bid in which any other party has any interest.
                (kk) Split estate means land in which the ownership of the surface is held by persons, including governmental bodies, other than the Federal government and the ownership of underlying coal is, in whole or in part, reserved to the Federal government.
                (ll) Substantial legal and financial commitments means significant investments that have been made on the basis of a long-term coal contract in power plants, railroads, coal handling and preparation, extraction or storage facilities and other capital intensive activities. Costs of acquiring the coal in place or of the right to mine it without an existing mine are not sufficient to constitute substantial legal and financial commitments.
                
                (mm) Surface coal mining operations means activities conducted on the surface of lands in connection with a surface coal mine or surface operations and surface impacts incident to an underground mine, as defined in section 701(28) of the Surface Mining Control and Reclamation Act (30 U.S.C. 1291(28).
                (nn) Surface management agency means the Federal agency with jurisdiction over the surface of federally owned lands containing coal deposits, and, in the case of private surface over Federal coal, the Bureau of Land Management, except in areas designated as National Grasslands, where it means the Forest Service.
                (oo) Surface Mining Officer means the regulatory authority as defined in 30 CFR Chapter VII.
                (pp) Valid existing rights as used in § 3461.1 of this title is defined in 30 CFR 761.5.
                (qq) Written consent means the document or documents that a qualified surface owner has signed that:
                (1) Permit a coal operator to enter and commence surface mining of coal;
                (2) Describe any financial or other consideration given or promised in return for the permission, including in-kind considerations;
                (3) Describe any consideration given in terms of type or method of operation or reclamation for the area;
                (4) Contain any supplemental or related contracts between the surface owner and any other person who is a party to the permission; and
                (5) Contain a full and accurate description of the area covered by the permission.
                (rr) For the purposes of section 2(a)(2)(A) of the Act:
                (1) Arm's length transaction means the transfer of an interest in a lease to an entity that is not controlled by or under common control with the transferor.
                (2) Bracket means a 10-year period that begins on the date that coal is first produced on or after August 4, 1976, from a lease that has not been made subject to the diligence provisions of part 3480 of this title on the date of first production.
                (3) Controlled by or under common control with, based on the instruments of ownership of the voting securities of an entity, means:
                (i) Ownership in excess of 50 percent constitutes control;
                (ii) Ownership of 20 through 50 percent creates a presumption of control; and
                (iii) Ownership of less than 20 percent creates a presumption of noncontrol.
                (4) Entity means any person, association, or corporation, or any subsidiary, affiliate, or persons controlled by or under common control with such person, association, or corporation.
                (5) Holds and has held means the cumulative amount of time that an entity holds any working interest in a lease on or after August 4, 1976. The holds and has held requirement of section 2(a)(2)(A) of the Act is working interest holder-specific for each lease. Working interest includes both record title interests and arrangements whereby an entity has the ability to determine when, and under what circumstances, the rights granted by the lease to develop coal will be exercised.
                (6) Producing means actually severing coal. A lease is also considered producing when:

                (i) The operator/leasee is processing or loading severed coal, or transporting it from the point of severance to the point of sale; or
                
                (ii) Coal severance is temporarily interrupted in accordance with §§ 3481.4-1 through 4-4 of this chapter.
                [44 FR 42609, July 19, 1979, as amended at 47 FR 33133, 33134, July 30, 1982; 47 FR 38131, Aug. 30, 1982; 50 FR 8626, Mar. 4, 1985; 51 FR 43921, Dec. 5, 1986; 52 FR 416, Jan. 6, 1987; 62 FR 44369, Aug. 20, 1997]
              
              
                § 3400.1
                Multiple development.
                (a) The granting of an exploration license, a license to mine or a lease for the exploration, development, or production of coal deposits shall preclude neither the issuance of prospecting permits or mineral leases for prospecting, development or production of deposits of other minerals in the same land with suitable stipulations for simultaneous operation, nor the allowance of applicable entries, locations, or selections of leased lands with a reservation of the mineral deposits to the United States.
                (b) The presence of deposits of other minerals or the issuance of prospecting permits or mineral leases for prospecting, development or production of deposits of other minerals shall not preclude the granting of an exploration license, a license to mine or a lease for the exploration, development or production of coal deposits on the same lands with suitable stipulations for simultaneous operations.
                [44 FR 42609, July 19, 1979, as amended at 47 FR 33134, July 30, 1982]
              
              
                § 3400.2
                Lands subject to leasing.
                The Secretary may issue coal leases on all Federal lands except:
                (a) Lands in:
                (1) The National Park System;
                (2) The National Wildlife Refuge System;
                (3) The National Wilderness Preservation System;
                (4) The National System of Trails;
                (5) The National Wild and Scenic Rivers System, including study rivers designated under section 5(a) of the Wild and Scenic Rivers Act;
                (6) Incorporated cities, towns, and villages;
                (7) The Naval Petroleum Reserves, the National Petroleum Reserve in Alaska, and oil shale reserves; and
                (8) National Recreation Areas designated by law;
                (b) Tide lands, submerged coastal lands within the Continental Shelf adjacent or littoral to any part of land within the jurisdiction of the United States; and
                (c) Land acquired by the United States for the development of mineral deposits, by foreclosure or otherwise for resale, or reported as surplus property pursuant to the provisions of the Surplus Property Act of 1944 (50 U.S.C. App. 1622).
              
              
                § 3400.3
                Limitations on authority to lease.
              
              
                § 3400.3-1
                Consent or conditions of surface management agency.
                Leases for land, the surface of which is under the jurisdiction of any Federal agency other than the Department of the Interior, may be issued only with the consent of the head or other appropriate official of the other agency having jurisdiction over the lands containing the coal deposits, and subject to such conditions as that officer may prescribe to insure the use and protection of the lands for the primary purpose for which they were acquired or are being administered.
              
              
                § 3400.3-2
                Department of Defense lands.
                The Secretary may issue leases with the consent of the Secretary of Defense on acquired lands set apart for military or naval purposes only if the leases are issued to a governmental entity which:
                (a) Produces electrical energy for sale to the public;
                (b) Is located in the state in which the leased lands are located; and
                (c) Has production facilities in that state, and will use the coal produced from the lease within that state.
              
              
                § 3400.3-3
                Department of Agriculture lands.

                Subject to the provisions of § 3400.3-1, the Secretary may issue leases that authorize surface coal mining operations on Federal lands within the National Forest System, provided that such leases may not be issued on lands within a national forest unless the tract is assessed to be acceptable for all or certain stipulated methods of surface coal mining operations under the provisions of Criterion No. 1 in § 3461.1 of this title.
              
              
                § 3400.3-4
                Trust protection lands.
                The regulations in this group do not apply to the leasing and development of coal deposits held in trust by the United States for Indians. See 43 CFR 3400.0-5(o). Regulations governing those deposits are found in 25 CFR Chapter I.
                [44 FR 42609, July 19, 1979, as amended at 47 FR 33134, July 30, 1982]
              
              
                § 3400.4
                Federal/state government cooperation.
                (a) In order to implement the requirements of law for Federal-state cooperation in the management of Federal lands, a Department-state regional coal team shall be established for each coal production region defined pursuant to § 3400.5. The team shall consist of a Bureau of Land Management field representative for each state in the region, who will be the Bureau of Land Management State Director, or, in his absence, his designated representative; the Governor of each state included in the region or, in his absence, his designated representative; and a representative appointed by and responsible to the Director of the Bureau of Land Management. The Director's representative shall be chairperson of the team. If the region is a multi-state region under the jurisdiction of only one Bureau of Land Management State Office, each State Director shall designate a Bureau of Land Management representative for each state.
                (b) Each regional coal team shall guide all phases of the coal activity planning process described in §§ 3420.3 through 3420.3-4 of this title which relate to competitive leasing in the region.
                (c) The regional coal team shall also serve as the forum for Department/state consultation and cooperation in all other major Department coal management program decisions in the region, including preference right lease applications, public body and small business setaside leasing, emergency leasing and exchanges.
                (d) The regional coal team recommendations on leasing levels under § 3420.2(a)(4) of this title and on regional lease sales under § 3420.3-4(g) shall be accepted except:
                (1) In the case of an overriding national interest; or
                (2) In the case the advice of the Governor(s) which is contrary to the recommendations of the regional coal team is accepted pursuant to § 3420.4-3(c) of this title. In cases where the regional coal team's advice is not accepted, a written explanation of the reasons for not accepting the advice shall be provided to the regional coal team and made available for public review.
                (e) Additional representatives of state and Federal agencies may participate directly in team meetings or indirectly in the preparation of material to assist the team at any time at the request of the team chairperson. Participation may be solicited from state and Federal agencies with special expertise in topics considered by the team or with direct surface management responsibilities in areas potentially affected by coal management decisions. However, at every point in the deliberations, the official team spokespersons for the Bureau of Land Management and for the Governors shall be those designated under paragraph (a) of this section.
                (f) If a state declines to participate under this section in the coal-related activities of the Department:
                (1) The Department may take action authorized in Group 3400 of this title in a coal production region wholly within such a state without forming a regional coal team, and
                (2) The Department may form a regional coal team without a representative of the Governor of such a state in any multi-state coal production region.
                (g) The regional coal team will function under the public participation procedures at §§ 1784.4-2, 1784.4-3, and 1784.5 of this chapter.
                [44 FR 42609, July 19, 1979; 44 FR 56339, Oct. 1, 1979, as amended at 47 FR 33134, 33135, July 30, 1982; 51 FR 18887, May 23, 1986; 64 FR 52242, Sept. 28, 1999]
              
              
                § 3400.5
                Coal production regions.

                The Bureau of Land Management shall establish by publication in the Federal Register coal production regions. A coal production region may be changed or its boundaries altered by publication of a notice of change in the Federal Register. Coal production regions shall be used for establishing regional leasing levels under § 3420.2 of this title. Coal production regions shall be used to establish areas in which leasing shall be conducted under § 3420.3 of this title and for other purposes of the coal management program.
                [47 FR 33135, July 30, 1982]
              
              
                § 3400.6
                Minimum comment period.
                Unless otherwise required in Group 3400 of this title, a minimum period of 30 days shall be allowed for public review and comment where such review is required for Federal coal management program activities under Group 3400 of this title.
                [51 FR 18887, May 23, 1986]
              
            
          
          
            Pt. 3410
            PART 3410—EXPLORATION LICENSES
            
              
                Subpart 3410—Exploration Licenses
                Sec.
                3410.0-1
                Purpose.
                3410.0-2
                Objective.
                3410.0-3
                Authority.
                3410.1
                Exploration licenses: Generally.
                3410.1-1
                Lands subject to exploration licenses.
                3410.1-2
                When an exploration license is required.
                3410.2
                Prelicensing procedures.
                3410.2-1
                Application for an exploration license.
                3410.2-2
                Environmental analysis.
                3410.2-3
                Surface management agency.
                3410.3
                Exploration licenses.
                3410.3-1
                Issuance and termination of an exploration license.
                3410.3-2
                Limitations on exploration licenses.
                3410.3-3
                Operating regulations.
                3410.3-4
                Bonds.
                3410.4
                Collection and submission of data.
                3410.5
                Use of surface.
              
            
            
              Authority:
              30 U.S.C. 181 et seq.
              
            
            
              Source:
              44 FR 42613, July 19, 1979, unless otherwise noted.
            
            
              Subpart 3410—Exploration Licenses
              
                § 3410.0-1
                Purpose.
                This subpart provides for the issuance of licenses to explore for coal deposits subject to disposal under Group 3400.
              
              
                § 3410.0-2
                Objective.
                The objective of this subpart is to allow private parties singularly or jointly to explore coal deposits to obtain geological, environmental, and other pertinent data concerning the coal deposits.
              
              
                § 3410.0-3
                Authority.
                (a) These regulations are issued under the authority of the statutes listed in § 3400.0-3 of this title.
                (b) These regulations primarily implement section 2(b) of the Mineral Leasing Act of 1920, as amended by section 4 of the Federal Coal Leasing Amendments Act of 1976 (30 U.S.C. 201(b)).
              
              
                § 3410.1
                Exploration licenses: Generally.
              
              
                § 3410.1-1
                Lands subject to exploration licenses.
                (a) Exploration licenses may be issued for:
                (1) Lands administered by the Secretary that are subject to leasing, § 3400.2;
                (2) Lands administered by the Secretary of Agriculture through the Forest Service or other agency that are subject to leasing, § 3400.2;
                (3) Lands which have been conveyed by the United States subject to a reservation to the United States of the mineral or coal deposits, to the extent that those deposits are subject to leasing under § 3400.2; and
                (4) Acquired lands set apart for military or naval purposes.
                (b) No exploration license shall be issued for lands included in an existing coal lease.
              
              
                § 3410.1-2
                When an exploration license is required.
                (a) No person may conduct exploration activities for commercial purposes, including sale of data acquired during exploration, on lands subject to this subpart without an exploration license.

                (b) An exploration license shall not be required for casual use.
                
                (c) Exploration activities conducted without an exploration license in violation of this section shall constitute a trespass, and shall be subject to the provisions of 43 CFR 9239.5-3(f).
                [44 FR 42613, July 19, 1979, as amended at 47 FR 33135, July 30, 1982]
              
              
                § 3410.2
                Prelicensing procedures.
              
              
                § 3410.2-1
                Application for an exploration license.
                (a) Exploration license applications shall be submitted at the Bureau of Land Management State Office having jurisdiction over the lands covered in the application (43 CFR subpart 1821). The applications shall be subject to the following requirements:
                (1) No specified form of application is required.
                (2) An area in a public land survey state for which an application is filed shall be described by legal description or, if on unsurveyed lands, by metes and bounds, in accordance with § 3471.1-1(d)(1) of this title. An application for an exploration license on acquired lands shall describe the area according to the description in the deed or document by which the United States acquired title in accordance with § 3471.1-1(d)(2) of this title.
                (3) Each application shall contain three copies of an exploration plan which complies with the requirements of § 3482.1(a) of this title.
                (4) Each application and its supporting documents shall be filed with a nonrefundable filing fee (43 CFR 3473.2).
                (5) Exploration license applications shall normally cover no more than 25,000 acres in a reasonably compact area and entirely within one state. An application for an exploration license covering more than 25,000 acres must include a justification for an exception to the normal acreage limitation.
                (b) Nothing in this subpart shall preclude the authorized officer from issuing a call for expressions of leasing interest in an area containing exploration licenses or applications for exploration licenses.
                (c) Applicants for exploration licenses shall be required to provide an opportunity for other parties to participate in exploration under the license on a pro rata cost sharing basis.

                (1) Immediately upon the filing of an application for an exploration license the applicant shall publish a “Notice of Invitation,” approved by the authorized officer, once every week for 2 consecutive weeks in at least one newspaper of general circulation in the area where the lands covered by the license application are situated. This notice shall contain an invitation to the public to participate in the exploration under the license and shall contain the location of the Bureau of Land Management office in which the application shall be available for inspection. Copies of the Notice of Invitation shall be filed with the authorized officer at the time of publication by the applicant, for posting in the proper Bureau of Land Management Office and for Bureau of Land Management's publication of the Notice of Invitation in the Federal Register.
                

                (2) Any person who seeks to participate in the exploration program contained in the application shall notify the authorized officer and the applicant in writing within 30 days after the publication in the Federal Register. The authorized officer may require modification of the original exploration plan to accommodate the legitimate exploration needs of persons seeking to participate, and to avoid the duplication of exploration activities in the same area, or may notify the person seeking to participate that the person should file a separate application for an exploration license.
                (d) An application to conduct exploration which could have been conducted as a part of exploration under an existing or recent coal exploration license may be rejected.
                [44 FR 42613, July 19, 1979, as amended at 47 FR 33135, July 30, 1982; 50 FR 8626, Mar. 4, 1985]
              
              
                § 3410.2-2
                Environmental analysis.

                (a) Before an exploration license may be issued, the authorized officer shall prepare an environmental assessment or environmental impact statement, if necessary, of the potential effects of the proposed exploration on the natural and socio-economic environment of the affected area. No exploration license shall be issued if the exploration would:
                
                (1) Result in disturbance that would cause significant and lasting degradation to the lands or injury to improvements, or in any disturbance other than that necessary to determine the nature of the overlying strata and the depth, thickness, shape, grade, quantity, quality or hydrologic conditions of the coal deposits; or
                (2) Jeopardize the continued existence of a threatened or endangered species of fauna or flora or destroy or cause adverse modification to its critical habitat. No exploration license shall be issued until after compliance with sections 105 and 106 of the National Historic Preservation Act (16 U.S.C. 470(f)) with respect to any cultural resources which might be affected by any activity under the exploration license.
                (b) The authorized officer shall include in each exploration license requirements and stipulations to protect the environment and associated natural resources and to ensure reclamation of the lands disturbed by the exploration.
                [47 FR 33135, July 30, 1982, as amended at 50 FR 8626, Mar. 4, 1985]
              
              
                § 3410.2-3
                Surface management agency.
                The authorized officer may issue an exploration license covering lands the surface of which is under the jurisdiction of any Federal agency other than the Bureau of Land Management only in accordance with those conditions prescribed by the surface management agency concerning the use and protection of the nonmineral interests in those lands.
                [44 FR 42613, July 19, 1979. Redesignated at 47 FR 33135, July 30, 1982]
              
              
                § 3410.3
                Exploration licenses.
              
              
                § 3410.3-1
                Issuance and termination of an exploration license.
                (a) The authorized officer has the discretion to issue an exploration license or to reject the application therefor under this subpart.
                (b) An exploration license shall become effective on the date specified by the authorized officer as the date when exploration activities may begin. An exploration license shall not be valid for more than two years from its effective date.
                (c) The approved exploration plan shall be attached and made a part of each exploration license.
                (d) Subject to the continued obligation of the licensee and the surety company to comply with the terms and conditions of the exploration license, the exploration plan, and the regulations, a licensee may relinquish an exploration license for all or any portion of the lands covered by it. A relinquishment shall be filed in the Bureau of Land Management State Office in which the original application was filed. See 43 CFR subpart 1821.
                (e) An exploration license may be cancelled by the authorized officer for noncompliance with its terms and conditions, the exploration plan, or the regulations, after the authorized officer has notified the licensee of the violation(s) in writing and the licensee has failed to correct the violation(s) within the period prescribed in the notice.
                (f) Should a licensee request a modification to the exploration plan, the authorized officer may approve the modification if geologic or other conditions warrant.
                (g) When unforeseen conditions that could result in substantial disturbance to the natural land surface or damage to the environment or improvements are encountered, or when geologic or other physical conditions warrant a modification in the approved exploration plan:
                (1) The authorized officer may adjust the terms and conditions of the exploration license, or
                (2) The authorized officer may direct adjustment in or approve modification of the exploration plan. If the licensee does not concur in the adjustment of the terms and conditions of the exploration license and exploration plan, he/she may, under 43 CFR part 4, appeal the decision modifying the license, or he/she may relinquish the exploration license.

                (h) Exploration licenses shall not be extended. Exploration operations may not be conducted after the exploration license has expired. The licensee may apply for a new exploration license as described in this section. A new exploration license may be issued simultaneously with the termination of the existing exploration license.
                [44 FR 42613, July 19, 1979, as amended at 47 FR 33135, July 30, 1982; 47 FR 38131, Aug. 30, 1982; 50 FR 8626, Mar. 4, 1985]
              
              
                § 3410.3-2
                Limitations on exploration licenses.
                The issuance of exploration licenses for an area shall not preclude the issuance of a Federal coal lease under applicable regulations for that area. If such a lease is issued for lands included in an exploration license, the authorized officer shall cancel the exploration license on the effective date of the lease for those lands which are common to both.
                [44 FR 42613, July 19, 1979, as amended at 47 FR 33135, July 30, 1982]
              
              
                § 3410.3-3
                Operating regulations.
                The licensee shall comply with the provisions of the operating regulations of the Bureau of Land Management (43 CFR part 3480). Copies of the operating regulations may be obtained from the authorized officer. Authorized representatives of the Secretary and, where appropriate the surface management agency shall be permitted to inspect the premises and operations. The licensee shall allow the free ingress and egress of Government officers and other persons using the land under authority of the United States.
                [44 FR 42613, July 19, 1979, as amended at 47 FR 33135, July 30, 1982; 50 FR 8626, Mar. 4, 1985]
              
              
                § 3410.3-4
                Bonds.
                (a) Bonding provisions in subpart 3474 of this chapter apply to this subpart.
                (b) Prior to issuing an exploration license, the authorized officer shall ensure that the amount of the bond to be furnished is sufficient:
                (1) To assure compliance with the terms and conditions of the exploration license and exploration plan; and
                (2) In the absence of an agreement between the exploration licensee and the surface owner so providing, to assure compensation for damages to surface improvements made by surface owners where an exploration license embraces such lands. In no event shall the amount of such bond be less than $5,000.
                (c) Upon completion of exploration and reclamation activities that are in compliance with the terms and conditions of the exploration license, the exploration plan and the regulations, or upon discontinuance of exploration operations and completion of needed reclamation to the satisfaction of the authorized officer, and where appropriate, the surface management agency, the authorized officer shall terminate the period of liability of the bond.
                (d) Where the surface of the land being explored is privately owned, the authorized officer shall have the authority to terminate or adjust the period of liability and/or the amount of liability under the bond. The authorized officer shall provide, 30 days prior to the effective date of termination of the period of liability under the bond, a notice of termination to enable the surface owner to inspect the property and notify the authorized officer, in writing, of any deficiencies in reclamation. Should the licensee and any surface owner be unable to agree on the adequacy of the reclamation, the authorized officer shall make the final determination.
                [44 FR 42613, July 19, 1979, as amended at 47 FR 33135, July 30, 1982; 48 FR 37655, Aug. 19, 1983; 50 FR 8626, Mar. 4, 1985]
              
              
                § 3410.4
                Collection and submission of data.
                (a) The authorized officer may require the applicant to collect ground and surface water data that are available to the licensee in the conduct of the approved exploration plan.

                (b) The licensee shall furnish the authorized officer copies of all data (including, but not limited to, geological, geophysical and core drilling analyses) obtained during exploration in a form requested by the authorized officer. All data shall be considered confidential and not made public until the areas involved have been leased or until the authorized officer determines that public access to the data would not damage the competitive position of the licensee, whichever comes first. (43 CFR 2.20 and 3481.3)
                [44 FR 42613, July 19, 1979, as amended at 47 FR 33136, July 30, 1982; 50 FR 8626, Mar. 4, 1985]
              
              
                § 3410.5
                Use of surface.
                (a) Operations under these regulations shall not unreasonably interfere with or endanger operations authorized under any other Act or regulation.
                (b) The licensee shall comply with all applicable Federal, state and local laws and regulations, including the regulations.
                [44 FR 42613, July 19, 1979, as amended at 47 FR 33136, July 30, 1982]
              
            
          
          
            Pt. 3420
            PART 3420—COMPETITIVE LEASING
            
              
                Subpart 3420—Competitive Leasing
                Sec.
                3420.0-1
                Purpose.
                3420.0-2
                Objectives.
                3420.0-3
                Authority.
                3420.1
                Procedures.
                3420.1-1
                Lands subject to evaluation for leasing.
                3420.1-2
                Call for coal resource and other resource information.
                3420.1-3
                Special leasing opportunities.
                3420.1-4
                General requirements for land use planning.
                3420.1-5
                Hearing requirements.
                3420.1-6
                Consultation with Federal surface management agencies.
                3420.1-7
                Consultation with states and Indian tribes.
                3420.1-8
                Identification of lands as acceptable for further consideration.
                3420.2
                Regional leasing levels.
                3420.3
                Activity planning: The leasing process.
                3420.3-1
                Area identification process.
                3420.3-2
                Expressions of leasing interest.
                3420.3-3
                Preliminary tract delineation.
                3420.3-4
                Regional tract ranking, selection, environmental analysis and scheduling.
                3420.4
                Final consultations.
                3420.4-1
                Timing of consultation.
                3420.4-2
                Consultation with surface management agencies.
                3420.4-3
                Consultation with Governors.
                3420.4-4
                Consultation with Indian tribes.
                3420.4-5
                Consultation with the Attorney General.
                3420.5
                Adoption of final regional lease sale schedule.
                3420.5-1
                Announcement.
                3420.5-2
                Revision.
                3420.6
                Reoffer of tracts not sold in previous regional lease sales.
              
              
                Subpart 3422—Lease Sales
                3422.1
                Fair market value and maximum economic recovery.
                3422.2
                Notice of sale and detailed statement.
                3422.3
                Sale procedures.
                3422.3-1
                Bidding systems.
                3422.3-2
                Conduct of sale.
                3422.3-3
                Unsurveyed lands.
                3422.3-4
                Consultation with the Attorney General.
                3422.4
                Award of lease.
              
              
                Subpart 3425—Leasing on Application
                3425.0-1
                Purpose.
                3425.0-2
                Objective.
                3425.1
                Application for lease.
                3425.1-1
                Where filed.
                3425.1-2
                Contents of application.
                3425.1-3
                Qualifications of the applicant.
                3425.1-4
                Emergency leasing.
                3425.1-5
                Leasing outside coal production regions.
                3425.1-6
                Hardship leases.
                3425.1-7
                Preliminary data.
                3425.1-8
                Rejection of applications.
                3425.1-9
                Modification of application area.
                3425.2
                Land use plans.
                3425.3
                Environmental analysis.
                3425.4
                Consultation and sale procedures.
                3425.5
                Lease terms.
              
              
                Subpart 3427—Split Estate Leasing
                3427.0-1
                Purpose.
                3427.0-3
                Authority.
                3427.0-7
                Scope.
                3427.1
                Deposits subject to consent.
                3427.2
                Procedures.
                3427.3
                Validation of information.
                3427.4
                Pre-existing consents.
                3427.5
                Unqualified surface owners.
              
            
            
              Authority:

              The Mineral Leasing Act of 1920, as amended and supplemented (30 U.S.C. 181 et seq.), the Mineral Leasing Act for Acquired Lands of 1947, as amended (30 U.S.C. 351-359), the Multiple Mineral Development Act of 1954 (30 U.S.C. 521-531 et seq.), the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.), the Department of Energy Organization Act of 1977 (42 U.S.C. 7101 et seq.), the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and the Small Business Act of 1953, as amended (15 U.S.C. 631 et seq.).
            
            
              Source:
              44 FR 42615, July 19, 1979, unless otherwise noted.
            
            
              Subpart 3420—Competitive Leasing
              
                § 3420.0-1
                Purpose.

                This subpart sets forth how the Department will conduct competitive leasing of rights to extract Federal coal.
              
              
                § 3420.0-2
                Objectives.
                The objectives of these regulations are to establish policies and procedures for considering development of coal deposits through a leasing system involving land use planning and environmental assessment or environmental impact statement processes; to promote the timely and orderly development of publicly owned coal resources; to ensure that coal deposits are leased at their fair market value; and to ensure that coal deposits are developed in consultation, cooperation and coordination with the public, state and local governments, Indian tribes and involved Federal agencies.
                [47 FR 33136, July 30, 1982]
              
              
                § 3420.0-3
                Authority.
                (a) The regulations in this part are issued under the authority of the statutes cited in § 3400.0-3 of this title.

                (b) The regulations in this part implement: (1) Primarily section 2(a) of the Mineral Leasing Act of 1920, as amended by sections 2 and 3 of the Federal Coal Leasing Amendments Act of 1976 (30 U.S.C. 201(a)); and (2) the Small Business Act of 1953, as amended (15 U.S.C. 631 et seq.).
              
              
                § 3420.1
                Procedures.
              
              
                § 3420.1-1
                Lands subject to evaluation for leasing.
                All lands subject to coal leasing under the mineral leasing laws are subject to evaluation under this subpart (43 CFR 3400.2).
                [44 FR 42615, July 19, 1979. Redesignated at 47 FR 33136, July 30, 1982]
              
              
                § 3420.1-2
                Call for coal resource and other resource information.
                (a) Prior to or as part of the initiation or update of a land use plan or land use analysis, a Call for Coal and Other Resource Information shall be made to formally solicit indications of interest and information on coal resource development potential and on other resources which may be affected by coal development for lands in the planning unit. Industry, State and local governments and the general public may submit information on lands that should be considered for coal leasing, including statements describing why the lands should be considered for leasing.
                (b) Proprietary data marked as confidential may be submitted in response to the Call for Coal and Other Resource Information, however, all such proprietary data shall be submitted to the authorized officer only. Data marked as confidential shall be treated in accordance with the laws and regulations governing the confidentiality of such information.
                (c) The Call for Coal and Other Resource Information may be combined with the notice of intent to conduct land use planning published in accordance with § 1601.3(g) of this title or with the issue identification process in accordance with part 1600 of this title. If the agency conducting land use planning is other than the Bureau of Land Management, that agency may combine the Call for Coal and Other Resource Information with its land use planning process at the appropriate step.
                [47 FR 33136, July 30, 1982, as amended at 50 FR 8626, Mar. 4, 1985; 51 FR 18888, May 23, 1986]
              
              
                § 3420.1-3
                Special leasing opportunities.
                (a) The Secretary shall, under the procedures established in this subpart, including § 3420.3 of this title, reserve and offer a reasonable number of lease tracts through competitive lease sales open only to a restricted class of potential bidders. Except for the limitation on bidding contained in paragraph (b) of this section, all requirements in this subpart apply equally to special leasing opportunities, including the requirement that coal be leased at its fair market value.
                (b) Special leasing opportunities shall be provided for two classes of potential lessees:
                (1) Public bodies. (i) Only public bodies with a definite plan for producing energy for their own use or for their members or customers shall bid for leases designated as special leasing opportunities for public bodies. To qualify as a definite plan, a plan must clearly state the intended use of the coal and have been approved by the governing board of the public body submitting the plan. In the event an electric generating station which will produce energy for the public body is either jointly owned with or participated in by others, or both, the definite plan shall assure that the public body's proportionate part of the energy produced is utilized pursuant to this paragraph.
                (ii) Each public body shall submit the information specified in § 3472.2-5(a) (1) and (2) of this title as part of its expression of leasing interest or upon submission of a bid if no expression of leasing interest is made. The information specified in § 3472.2-5(a) (3) and (4) of this title shall be submitted within 60 days after submission of an expression of leasing interest or lease bid if no expression of leasing interest is made.
                (iii) The Secretary may designate, during the process of preparing a regional lease sale schedule, certain coal lease tracts for special leasing opportunities for public bodies only if a public body has submitted an expression of leasing interest under § 3420.3-2, requesting that the procedures of this section apply.
                (iv) Leases issued under this section to public bodies may be assigned only to other public bodies, or to a person who will mine the coal on behalf of and for the use of the public body, or to a person for the limited purpose of creating a security interest in favor of a lender who agrees to be obligated to mine the coal on behalf of the public body.
                (2) Small businesses. (i) When necessary to comply with the requirements of the Small Business Act, the Secretary shall designate a reasonable number of tracts for special leasing opportunities for businesses qualifying under 13 CFR part 121.
                (ii) Leases issued under this section may be assigned only to other small businesses qualifying under 13 CFR part 121.
                (c) Potential lessees qualifying for special leasing opportunities may participate in competitive lease sales not designated as special leasing opportunities and shall not be required to submit the evidence and information required specifically for a special leasing opportunity to participate.
                [44 FR 42615, July 19, 1979. Redesignated and amended at 47 FR 33136, July 30, 1982]
              
              
                § 3420.1-4
                General requirements for land use planning.
                (a) The Secretary may not hold a lease sale under this part unless the lands containing the coal deposits are included in a comprehensive land use plan or land use analysis. The land use plan or land use analysis will be conducted with public notice and opportunity for participation at the points specified in § 1610.2(f) of this title. The sale must be compatible with, and subject to, any relevant stipulations, guidelines, and standards set out in that plan or analysis.
                (b)(1) The Bureau of Land Management shall prepare comprehensive land use plans and land use analyses for lands it administers in conformance with 43 CFR part 1600.
                (2) The Department of Agriculture or any other Federal agency with surface management authority over lands subject to leasing shall prepare comprehensive land use plans or land use analyses for lands it administers.
                (3) The Secretary may lease in any area where it is found either that there is no Federal interest in the surface or that the coal deposits in an area are insufficient to justify the costs of a Federal land use plan upon completion of a land use analysis in accordance with this section and 43 CFR part 1600.
                (c) In an area of Federal lands not covered by a completed comprehensive land use plan or scheduled for comprehensive land use planning, a member of the public may request the appropriate Bureau of Land Management State Office to prepare a land use analysis for coal related uses of the land as provided for in this group.
                (d) A comprehensive land use plan or land use analysis shall contain an estimate of the amount of coal recoverable by either surface or underground mining operations or both.

                (e) The major land use planning decision concerning the coal resource shall be the identification of areas acceptable for further consideration for leasing which shall be identified by the screening procedures listed below:
                (1) Only those areas that have development potential may be identified as acceptable for further consideration for leasing. The Bureau of Land Management shall estimate coal development potential for the surface management agency. Coal companies, State and local governments and the general public are encouraged to submit information to the Bureau of Land Management at any time in connection with such development potential determinations. Coal companies, State and local governments and members of the general public may also submit nonconfidential coal geology and economic data during the inventory phase of planning to the surface management agency conducting the land use planning. Where such information is determined to indicate development potential for an area, the area may be included in the land use planning for evaluation for coal leasing.
                (2) The Bureau of Land Management or the surface managing agency conducting the land use planning shall, using the unsuitability criteria and procedures set out in subpart 3461 of this title, review Federal lands to assess where there are areas unsuitable for all or certain stipulated methods of mining. The unsuitability assessment shall be consistent with any decision of the Office of Surface Mining Reclamation and Enforcement to designate lands unsuitable or to terminate a designation in response to a petition.
                (3) Multiple land use decisions shall be made which may eliminate additional coal deposits from further consideration for leasing to protect other resource values and land uses that are locally, regionally or nationally important or unique and that are not included in the unsuitability criteria discussed in paragraph (e) of this section. Such values and uses include, but are not limited to, those identified in section 522(a)(3) of the Surface Mining Reclamation and Control Act of 1977 and as defined in 30 CFR 762.5. In making these multiple use decisions, the Bureau of Land Management or the surface management agency conducting the land use planning shall place particular emphasis on protecting the following: Air and water quality; wetlands, riparian areas and sole-source aquifers; the Federal lands which, if leased, would adversely impact units of the National Park System, the National Wildlife Refuge System, the National System of Trails, and the National Wild and Scenic Rivers System.
                (4)(i) While preparing a comprehensive land use plan or land use analysis, the Bureau of Land Management shall consult with all surface owners who meet the criteria in paragraphs (gg) (1) and (2) of § 3400.0-5 of this title, and whose lands overlie coal deposits, to determine preference for or against mining by other than underground mining techniques.
                (ii) For the purposes of this paragraph, any surface owner who has previously granted written consent to any party to mine by other than underground mining techniques shall be deemed to have expressed a preference in favor of mining. Where a significant number of surface owners in an area have expressed a preference against mining those deposits by other than underground mining techniques, that area shall be considered acceptable for further consideration only for development by underground mining techniques. In addition, the area may be considered acceptable for further consideration for leasing for development by other than underground techniques if there are no acceptable alternative areas available to meet the regional leasing level.
                (iii) An area eliminated from further consideration by this subsection may be considered acceptable for further consideration for leasing for mining by other than underground mining techniques if:
                (A) The number of surface owners who have expressed their preference against mining by other than underground techniques is reduced below a significant number because such surface owners have given written consent for such mining or have transferred ownership to unqualified surface owners; and
                (B) The land use plan is amended accordingly.
                
                (f) In its review of cumulative impacts of coal development, the regional coal team shall consider any threshold analysis performed during land-use planning as required by § 1610.4-4 of this title and shall apply this analysis, where appropriate, to the region as a whole.
                [44 FR 42615, July 19, 1979. Redesignated and amended at 47 FR 33136, July 30, 1982; 50 FR 8626, Mar. 4, 1985; 51 FR 18888, May 23, 1986; 52 FR 46472, Dec. 8, 1987; 64 FR 52242, Sept. 28, 1999]
              
              
                § 3420.1-5
                Hearing requirements.
                After public notice, the Bureau of Land Management or other surface management agency shall conduct a public hearing on the proposed comprehensive land use plan or land use analysis if it involves the potential for coal leasing before it is adopted if such a hearing is requested by any person who is or may be adversely affected by the adoption of the plan. A hearing conducted under part 1600 of this title of this chapter shall fulfill this requirement.
                [47 FR 33137, July 30, 1982]
              
              
                § 3420.1-6
                Consultation with Federal surface management agencies.
                Where a Federal surface management agency other than the Bureau of Land Management administers limited areas overlying Federal coal within the boundaries of a comprehensive land use plan or land use analysis being prepared by the Bureau of Land Management, or where the Bureau of Land Management manages lands on which coal development may impact land units of other Federal agencies, the Bureau of Land Management shall consult with the other agency to jointly determine the acceptability for further consideration for leasing of the potentially impacted lands the other agency administers or lands managed by the Bureau of Land Management that may impact lands of another agency.
                [52 FR 46473, Dec. 8, 1987]
              
              
                § 3420.1-7
                Consultation with states and Indian tribes.
                Before adopting a comprehensive land use plan or land use analysis that makes an assessment of lands acceptable for further consideration for leasing, the Bureau of Land Management or other surface management agency shall consult with the state Governor and the state agency charged with the responsibility for maintaining the state's unsuitability program (43 CFR 3461.4-1). Where a tribal government administers areas within or near the boundaries of a comprehensive land use plan or land use analysis being prepared by the Bureau of Land Management, the Bureau shall consult with the tribal government.
                [44 FR 42615, July 19, 1979. Redesignated and amended at 47 FR 33137, July 30, 1982]
              
              
                § 3420.1-8
                Identification of lands as acceptable for further consideration.
                (a) Identification of lands as acceptable for further consideration for leasing will be made in the adoption of a comprehensive land use plan or land use analysis. Any lands identified as acceptable may be further considered for leasing under § 3420.3 of this title.
                (b) Activity planning shall begin with a regional coal team meeting to review market analyses and land-use planning summaries. The market analyses and land-use planning summaries shall be avaiable at least 45 days prior to such meeting.
                [44 FR 42615, July 19, 1979. Redesignated and amended at 47 FR 33137, July 30, 1982; 51 FR 18888, May 23, 1986]
              
              
                § 3420.2
                Regional leasing levels.
                This section sets out the process to be followed in establishing regional leasing levels. Regional leasing levels shall be established by the Secretary. The Secretary shall particularly rely upon the advice and assistance of affected State Governors in ensuring that leasing levels have properly considered social, environmental and economic impacts and constraints.
                (a) The regional coal teams shall be the forum through which initial leasing level recommendations are transmitted to the Secretary. Initial leasing level recommendations shall be developed as follows:

                (1) The appropriate Bureau of Land Management State Director on the regional coal team, as designated by the regional coal team chairperson, shall prepare a broadly stated range of initial leasing levels for the region. This range of initial leasing levels must be based on information available to the State Director including: land use planning data; the results of the call for coal resource information held under § 3420.1-2 of this subpart; the results of the call for expressions of leasing interest held under § 3420.3-2 of this subpart; and other considerations. The State Director will consider comments received from the public in writing and at hearings, and input and advice from the Governors of the affected States regarding assumptions, data, and other factors pertinent to the region;
                (2) This initial range of leasing levels shall be made available to the other members of the regional coal team for review and comment. This review shall be designed to ensure consideration of relevant social, environmental and economic factors of which the Secretary should be aware in setting leasing levels;
                (3) Governors of affected States shall be requested by the regional coal team chairperson to provide comments and recommendations concerning the leasing levels through the Governor's representatives on the regional coal team. Governors may use any methodologies, systems or procedures available to determine their recommendations;
                (4) The regional coal team chairperson shall call upon the team members to present their findings and recommendations on the initial leasing levels. The chairperson shall refer the members' recommendations to an appropriate Bureau State Director serving on the team. The State Director shall: (i) Ensure the recommendations are in an appropriate format; (ii) add any additional information from the Bureau of Land Management data sources which may be available and pertinent to leasing level decision-making; (iii) address any questions and clarify any issues raised by the members' recommendations; and (iv) outline any additional alternative leasing levels. The regional coal team shall consider the State Director's review and shall transmit to the Secretary alternative leasing levels and a preferred leasing level presented in ranges of tons to be offered for lease. The team also must transmit to the Secretary, without change, all comments and recommendations of the Governor and the public.
                (5) The regional coal team transmittal to the Secretary shall be made through the Director, who may provide additional data and recommendations, but only as separate documentation.
                (b) The Secretary, upon receipt of the regional coal team transmittal, shall initiate consultations, in writing, with the Secretary of Energy, the Attorney General and affected Indian tribes. The Secretary shall establish leasing levels by region for the purposes of approximating the amount of coal to be offered through proposed lease sale schedules after consideration of potential policy conflicts or problems concerning, but not limited to:
                (1) The Department's responsibility for the management, regulation and conservation of natural resources; and
                (2) The capabilities of Federal lands and Federal coal resources to meet the proposed leasing levels, and the contributions State and privately owned coal lands can make.
                (c) Leasing levels shall be based on the following factors:
                (1) Advice from Governors of affected States as expressed through the regional coal team;
                (2) The potential economic, social and environmental effects of coal leasing on the region, including recommendations from affected Indian tribes;
                (3) Expressed industry interest in coal development in the region and indications of the demand for coal reserves;
                (4) Expressed interests for special opportunity sales;
                (5) Expected production from existing Federal coal leases and non-Federal coal holdings;
                (6) The level of competition within the region and recommendations from the Department of Justice;
                (7) U.S. coal production goals and projections of future demand for Federal coal;
                (8) Consideration of national energy needs;

                (9) Comments received from the public in writing and at public hearings; and
                
                (10) Other pertinent factors.
                (d) Prior to determining a final leasing level, the Secretary shall consult with the Governors of affected States to obtain final comments and recommendations. The Secretary shall then establish a final leasing level for the proposed coal lease sale.
                (e) The levels shall be established for each coal production region where activity planning is conducted under the provisions of § 3420.3 of this subpart. The levels shall be developed separately for each region, but levels for 2 or more regions may be developed at the same time as the Secretary deems appropriate. Leasing levels may be stated in terms of a range of values.
                (f) The leasing levels established for any given region shall become the basis for the proposed action for study in the regional coal lease sale environmental impact statement prepared pursuant to § 3420.3-4 of this subpart. The Secretary's final decision on which coal lease tracts, if any, within a region to offer for sale, and the schedule for the offering of such tracts shall be based on all information at the Secretary's disposal at the time of the decision.
                [47 FR 33137, July 30, 1982, as amended at 48 FR 37655, Aug. 19, 1983; 50 FR 8626, Mar. 4, 1985; 64 FR 52242, Sept. 28, 1999]
              
              
                § 3420.3
                Activity planning: The leasing process.
              
              
                § 3420.3-1
                Area identification process.
                (a) This section describes the process for identifying, ranking, analyzing, selecting, and scheduling lease tracts after land use planning has been completed. This process constitutes the “activity planning” aspect of the coal management program. Activity planning may occur where areas acceptable for further consideration for leasing have been identified by land use planning completed consistent with the provisions of § 3420.1-4 of this subpart.
                (b) Split estate land otherwise acceptable for further consideration for leasing shall, upon verfication of a refusal to consent received from a qualified surface owner under § 3427.2 of this title, be deleted from further activity planning.
                (c) Each regional coal team established under § 3400.4 of this title shall:
                (1) Guide tract delineation and preparation of site specific analyses of delineated tracts;
                (2) Rank delineated tracts, select tracts that meet the leasing level established by the Secretary, and identify all alternative tract combinations to be analyzed in the regional lease sale environmental impact statement;
                (3) Guide the preparation of the regional lease sale environmental impact statement; and
                (4) Recommend a regional coal lease sale schedule to the Director.
                (d) Public notice and opportunity for participation in activity planning must be appropriate to the area and the people involved. The Bureau of Land Management will make available a calendar listing of the points in the planning process at which the public may participate, including:
                (1) The regional coal team meeting to recommend initial leasing levels (see § 3420.2(a)(4));
                (2) The regional coal team meeting for tract ranking (see § 3420.3-4(a));
                (3) Publication of the regional coal lease sale environmental impact statement (see § 3420.3-4(c)); and
                (4) The regional coal team meeting to recommend specific tracts for a lease sale and a lease sale schedule (see § 3420.3-4(g)).
                [44 FR 42615, July 19, 1979. Redesignated and amended at 47 FR 33138, July 30, 1982; 64 FR 52243, Sept. 28, 1999]
              
              
                § 3420.3-2
                Expressions of leasing interest.
                (a) A call for expressions of leasing interest may be made after areas acceptable for further consideration for leasing have been identified by land use planning completed consistent with the provisions of § 3420.1-4 of this subpart.

                (b) Each call for expressions of leasing interest shall be published as a notice in the Federal Register and in at least 1 newspaper of general circulation in each affected state.
                
                (c) All information submitted under this subpart shall be available for public inspection and copying upon request. Data which are considered proprietary shall not be submitted as part of an expression of leasing interest.
                [44 FR 42615, July 19, 1979. Redesignated and amended at 47 FR 33138, July 30, 1982]
              
              
                § 3420.3-3
                Preliminary tract delineation.
                (a) Tracts may be delineated in any areas acceptable for further consideration for leasing whether or not expressions of leasing interest have been received for those areas.
                (b) When public bodies have submitted expressions of leasing interest, tracts shall be delineated when and where technically feasible for public body special leasing opportunities in accordance with § 3420.1-3 of this subpart.
                (c) In cooperation with the Small Business Administration, tracts may be delineated when and where technically feasible for small business special leasing opportunities in accordance with § 3420.1-3 of this title.
                (d) Other tracts to be used in a lease or fee exchange (43 CFR subparts 3435 and 3436) may be delineated.
                (e) A tract profile shall be formulated for each tract. The profile shall include:
                (1) A summary of the information used in the delineation of the tract, and
                (2) A site-specific environmental inventory and preliminary analysis.
                [44 FR 42615, July 19, 1979. Redesignated and amended at 47 FR 33138, July 30, 1982]
              
              
                § 3420.3-4
                Regional tract ranking, selection, environmental analysis and scheduling.

                (a)(1) Upon completion of tract delineation and preparation of the tract profiles, the regional coal team shall rank the tracts in classes of high, medium or low desirability for coal leasing. Three major categories of consideration shall be used in tract ranking: coal economics; impacts on the natural environment; and socioeconomic impacts. The subfactors the regional coal team will consider under each category are those the regional coal team determines are appropriate for that region. The regional coal team will make its determination after publishing notice in the Federal Register that the public has 30 days to comment on the subfactors. The regional coal team will then consider any comments it receives in determining the subfactors. BLM will publish the subfactors in the regional lease sale environmental impact statement required by this section. Tracts may also be ranked for other coal management purposes, such as emergency leasing under subpart 3425 of this title or exchanges under subparts 3435 and 3436 of this title.
                (2) The regional coal team may modify tract boundaries being ranked, if appropriate, to reflect additional information.
                (3) In ranking tracts, the regional coal team shall solicit the recommendations of the Federal and State agencies having appropriate expertise, including the Geological Survey, the Fish and Wildlife Service and the Federal surface management agency, if other than the Bureau of Land Management.
                (4) Where Federal leasing decisions are likely to have impacts on lands held in trust for an Indian tribe, the regional coal team shall solicit the recommendations of the tribe and the Bureau of Indian Affairs.
                (5) A statement that descriptions of the tracts to be ranked are available shall be included with the notice announcing any regional coal team meeting at which those tracts shall be ranked. BLM will publish the notice no later than 45 days before the meeting. The notice will list potential topics for discussion. An opportunity for public comment on the tract rankings shall be provided during the regional coal team meeting.

                (b)(1) Upon completion of tract ranking, the regional coal team shall select at least 1 combination of tracts that approximates the regional leasing level. One combination of tracts within the regional leasing level shall be identified as the proposed action for study in the environmental impact statement. The team shall also select tract combinations representing alternative leasing levels. The team may identify alternative combinations of tracts within a leasing level.
                
                (2) The regional coal team may adjust the tract ranking and select tracts to reflect considerations including:
                (i) The compatibility of coal quality, coal type and market needs;
                (ii) Environmental and socioeconomic impacts;
                (iii) The compatibility of reserve size and demand distribution for tracts;
                (iv) Public opinion;
                (v) Avoidance of future emergency lease situations; and
                (vi) Special leasing opportunity requirements.
                (c) After tract ranking and selection, a regional lease sale environmental impact statement on all tract combinations selected by the regional coal team for the various leasing levels and all other reasonable alternative leasing levels shall be prepared by the Bureau of Land Management in accordance with the provisions of the National Environmental Policy Act. The statement shall consider both:
                (1) The site-specific potential environmental impacts of each tract being considered for lease sale; and
                (2) The intraregional cumulative environmental impacts of the proposed leasing action and alternatives, and other coal and noncoal development activities.

                (d) The results of the ranking and selection process, including the tract rankings, the tract selected and the list of ranking criteria used shall be published in the regional lease sale environmental impact statement required by paragraph (c) of this section. Detailed information on each of the tracts shall be available for inspection in the Bureau of Land Management State offices that have jurisdiction over lands within the coal production region (See 43 CFR subpart 1821). BLM will publish a notice in the Federal Register of the 60-day comment period and the public hearing on the draft environmental impact statement. BLM also will publish the notice at least once per week for two consecutive weeks in a newspaper of general circulation in the area of the sale.
                (e) Public hearings shall be held in the region following the release of the draft regional lease sale environmental impact statement to announce and discuss the results of the ranking and selection process and the potential impacts, including proposed mitigation measures.
                (f) When the comment period on the draft environmental impact statement closes, the regional coal team will analyze the comments and make any appropriate revisions in the tract ranking and selection. The final regional lease sale environmental impact statement will reflect such revisions and will include all comments received.

                (g) When BLM completes and releases the final regional lease sale environmental impact statement, the regional coal team will meet and recommend specific tracts for lease sale and a lease sale schedule. The regional coal team will provide notice in the Federal Register of the date and location at least 45 days before its meeting. The chairperson shall submit the recommendations to the Director. Any disagreement as to the recommendation among the team shall be documented and submitted by the chairperson along with the team recommendation. The Director shall submit the final regional environmental impact statement to the Secretary for his/her decision, together with the recommendation of the team and any recommendations the Director may wish to make.
                (h) The tract ranking, selection and scheduling process and the regional lease sale environmental impact statement shall be revised or repeated as needed. The Secretary may, in consultation with the Governor(s) of the affected State(s) and surface management agencies, initiate or postpone the process to respond to considerations such as major land use planning updates, new tract delineations or increases or decreases in the leasing levels.
                [47 FR 33138, July 30, 1982; 47 FR 38131, Aug. 30, 1982, as amended at 48 FR 37655, Aug. 19, 1983; 51 FR 18888, May 23, 1986; 64 FR 52243, Sept. 28, 1999]
              
              
                § 3420.4
                Final consultations.
              
              
                § 3420.4-1
                Timing of consultation.

                Following the release of the final regional lease sale environmental impact statement, and prior to adopting a regional lease sale schedule, the Secretary shall engage in formal consultation as specified in §§ 3420.4-2 through 3420.4-5 of this title.
                [44 FR 42615, July 19, 1979. Redesignated and amended at 47 FR 33139, July 30, 1982]
              
              
                § 3420.4-2
                Consultation with surface management agencies.
                (a) The Secretary, for any proposed lease tract containing lands the surface of which is under the jurisdiction of any agency other than the Department, shall request that the agency: (1) Consent, if it has not already done so, to the issuance of the lease (43 CFR 3400.3-1), and (2) if it consents, prescribe the terms and conditions the Secretary will impose in any lease which the head of the agency requires for the use and protection of the nonmineral interests in those lands.
                (b) The Secretary may prescribe additional terms and conditions that are consistent with the terms proposed by the surface management agency to protect the interest of the United States and to safeguard the public welfare.
                [44 FR 42615, July 19, 1979. Redesignated at 47 FR 33139, July 30, 1982]
              
              
                § 3420.4-3
                Consultation with Governors.
                (a) The Secretary shall consult the Governor of the state in which any tract proposed for sale is located. The Secretary shall give the Governor 30 days to comment before adopting a regional lease sale schedule or, for lease applications, before publishing a notice of sale for any tract within the State.
                (b) When a tract proposed for lease sale within the boundaries of a National Forest would, if leased, be mined by surface mining methods, the Governor of the state in which the land to be leased is located shall be so notified by the Secretary. If the Governor fails to object to the lease sale proposal in 60 days, the Secretary may publish a notice of sale, including that tract. If, within the 60 day period, the Governor, in writing, objects to the lease sale proposal, the Secretary may not publish a notice of sale for that tract. Publication of the notice of sale shall be held in abeyance for 6 months from the date that the Governor objects. The Governor may, during this six-month period, submit a written statement of reasons why the tract should not be proposed for lease sale, and the Secretary shall, on the basis of this statement, reconsider the lease sale proposal.

                (c) Before determining whether to conduct a lease sale, the Secretary shall seek the recommendation of the Governor of the State(s) in which the lands proposed to be offered for lease are located as to whether or not to lease such lands and what alternative actions are available and what special conditions could be added to the proposed lease(s) to mitigate impacts. The Secretary shall accept the recommendations of the Governor(s) if he determines that they provide for a reasonable balance between the national interest and the State's interests. The Secretary shall communicate to the Governor(s) in writing and publish in the Federal Register the reasons for his determination to accept or reject such Governor's recommendations.
                [44 FR 42615, July 19, 1979. Redesignated and amended at 47 FR 33139, July 30, 1982; 48 FR 37655, Aug. 19, 1983]
              
              
                § 3420.4-4
                Consultation with Indian tribes.
                The Secretary shall consult with any Indian tribe which may be affected by the adoption of the proposed regional lease sale schedule. The Secretary shall give the tribe 30 days in which to comment prior to adopting a lease sale schedule.
                [44 FR 42615, July 19, 1979. Redesignated and amended at 47 FR 33139, July 30, 1982]
              
              
                § 3420.4-5
                Consultation with the Attorney General.
                The Secretary shall consult with and give due consideration to the advice of the Attorney General before the adoption of the proposed regional lease sale schedule. The Secretary shall provide 30 days in which the Attorney General may advise the Secretary prior to adopting a lease schedule.
                [44 FR 42615, July 19, 1979. Redesignated and amended at 47 FR 33139, July 30, 1982]
              
              
                
                § 3420.5
                Adoption of final regional lease sale schedule.
              
              
                § 3420.5-1
                Announcement.

                Following completion of the requirements of §§ 3420.3 and 3420.4 of this title, the Secretary shall announce the adoption of a final regional lease sale schedule. The announcement shall be published in the Federal Register and contain a legal description of each tract included in the lease sale schedule and the date when each tract has been tentatively scheduled for sale. Notice of this announcement shall be published in at least 1 newspaper of general distribution in each state within the region for which the regional lease sale schedule is adopted.
                [44 FR 42615, July 19, 1979. Redesignated and amended at 47 FR 33139, July 30, 1982]
              
              
                § 3420.5-2
                Revision.

                (a) The Secretary may revise either the list of tracts included in the schedule or the timing of the lease sales in accordance with any alternatives which were considered in the regional lease sale environmental impact statement and during consultation under § 3420.4 of this title. BLM will publish a notice in the Federal Register and provide a 30-day comment period before it makes any revision increasing the number or frequency of sales, or the amount of coal offered. BLM will publish any revision in the Federal Register.
                
                (b) Any regional lease sale schedule may be updated or replaced as a result of a new regional tract ranking, selection, and scheduling effort conducted in accordance with the provisions of § 3420.3-4 of this title.
                [44 FR 42615, July 19, 1979. Redesignated and amended at 47 FR 33140, July 30, 1982; 64 FR 52243, Sept. 28, 1999]
              
              
                § 3420.6
                Reoffer of tracts not sold in previous regional lease sales.
                Following the offering of tracts in accordance with the procedures outlined in §§ 3420.2, 3420.3, 3420.4 and 3420.5, any tracts not sold in accordance with the above listed provisions may be reoffered for sale by the Department provided a lease sale schedule has been reviewed by the regional coal team and, after consultation with the Governor, adopted by the Secretary. Provisions of subpart 3422 shall apply to these tracts.
                [48 FR 37655, Aug. 19, 1983]
              
            
            
              Subpart 3422—Lease Sales
              
                § 3422.1
                Fair market value and maximum economic recovery.

                (a) Not less than 30 days prior to the publication of a notice of sale, the Secretary shall solicit public comments on fair market value (FMV) appraisal and the maximum economic recovery (MER) of the tract or tracts proposed to be offered and on factors that may affect these 2 determinations. BLM will publish the solicitation in the Federal Register and at least once per week for two consecutive weeks in a newspaper of general circulation in the area of the sale. Proprietary data marked as confidential may be submitted to the Bureau of Land Management in response to the solicitation of public comments. Data so marked shall be treated in accordance with the laws and regulations governing the confidentiality of such information.
                (b) The authorized officer shall prepare a written report containing information on the mining method evaluation, estimated coal reserves by bed, coal quality assessment, royalty and lease bond recommendations and an evaluation of the public comments on the FMV and MER.
                (c)(1) The authorized officer shall not accept any bid that is less than the fair market value as determined by the Department.
                (2) Minimum bids shall be set on a regional basis and may be expressed in either dollars-per-acre or cents-per-ton. In no case shall the minimum bid be less than $100 per acre or its equivalent in cents-per-ton.
                [47 FR 33140, July 30, 1982, as amended at 50 FR 8626, Mar. 4, 1985; 51 FR 18888, May 23, 1986; 64 FR 52243, Sept. 28, 1999]
              
              
                § 3422.2
                Notice of sale and detailed statement.

                (a) Prior to the lease sale, the authorized officer shall publish a notice of the proposed sale in the Federal Register and in a newspaper(s) of general circulation in the county or equivalent political subdivision in which the tracts to be sold are situated. The newspaper notice shall be published not less than once a week for 3 consecutive weeks. BLM will post notice of the sale in BLM State Office where the coal lands are managed. BLM will also mail notice to any surface owner of lands noticed for sale and to any other person who has requested notice of sales in the area. The lease sale shall not be held until at least 30 days after such posting in the State Office.
                (b) The notice shall:
                (1) List the time and place of sale, the type of sale, bidding method, rental, and the description of the tract(s) being offered and the minimum bid(s) to be considered;
                (2) Contain a description of the coal resources to be offered; and
                (3) Contain information on where a detailed statement of the terms and conditions of the lease(s) which may result from the lease sale may be obtained.
                (c) The detailed statement of the terms and conditions of the lease(s) offered and bidding instructions for sale shall:
                (1) Contain an explanation of the manner in which the bids may be submitted;
                (2) Contain a warning to all bidders concerning 18 U.S.C. 1860, which prohibits unlawful combination or intimidation of bidders;
                (3) Specify that the Secretary reserves the right to reject any and all bids and the right to offer the lease to the next highest qualified bidder if the successful bidder fails to obtain the lease for any reason;
                (4) Contain a notice that each bid shall be accompanied by the bidder's qualifications (See 43 CFR 3472.2-2);
                (5) Contain a notice to bidders that the winning bidders shall have to submit the information required by the Attorney General for post-sale review (See 43 CFR 3422.3-4);
                (6) If appropriate, contain (i) a copy of any written qualified surface owner consent, including purchase price, financial obligations and terms and conditions, filed and verified prior to the posting of the notice of lease sale in the appropriate Bureau of Land Management State office; or (ii) a listing of lands for which qualified surface owner consent is required prior to lease sale but has not yet been filed, along with a statement that any consent for those lands filed prior to the deadline for such filings shall be made a part of the official file and shall be available for inspection by the public;
                (7) If appropriate, contain a notice that bidders shall file a statement that all information they hold relevant to written consents affecting any area offered in the sale in which the bid is submitted has been filed with the proper Bureau of Land Management State office (43 CFR subpart 1821) in accordance with the provisions of subpart 3427 of this title;
                (8) Contain a copy of the proposed lease, including all terms and special stipulations; and
                (9) Contain any other information deemed appropriate by the authorized officer.
                (d) Each successful bidder, if any, shall reimburse the United States for a proportionate share of the cost of publishing the notice of sale as a condition of lease issuance.
                [44 FR 42615, July 19, 1979. Redesignated and amended at 47 FR 33140, July 30, 1982; 64 FR 52243, Sept. 28, 1999]
              
              
                § 3422.3
                Sale procedures.
              
              
                § 3422.3-1
                Bidding systems.
                (a) The provisions of 10 CFR part 378 1
                   are not applicable to this part.
                
                  
                    1 Redesignated as 30 CFR part 260 and removed at 48 FR 1182, Jan. 11, 1983.
                
                (b) The Department may conduct lease sales using cash bonus—fixed royalty bidding systems or any other bidding system adopted through rulemaking procedures.
                [47 FR 33140, July 30, 1982]
              
              
                § 3422.3-2
                Conduct of sale.

                (a)(1) Sealed bids shall be received only until the hour on the date specified in the notice of competitive leasing; all sealed bids submitted after that hour shall be returned. The authorized officer shall read all sealed bids, and shall announce the highest bid.
                
                (2) No decision to accept or reject the high bid will be made at the time of sale.
                (b) A sale panel shall convene to determine: (1) If the high bid was properly submitted; (2) if it reflects the FMV of the tract; and (3) whether the bidder is qualified to hold the lease. The recommendations of the panel shall be in writing and sent to the authorized officer who shall make the final decision to accept a bid or reject all bids. The sale panel's recommendation and the authorized officer's written decision shall be entered in the case file for the offered tract. The successful bidder shall be notified in writing. The Department reserves the right to reject any and all bids regardless of the amount offered, and shall not accept any bid that is less than fair market value. The authorized officer shall notify any bidder whose bid has been rejected and include in such notice a statement of the reason for the rejection. The Department reserves the right to offer the lease to the next highest qualified bidder if the successful bidder fails to execute the lease, or is for any reason disqualified from receiving the lease.
                (c) Each sealed bid shall be accompanied by a certified check, cashier's check, bank draft, money order, certificate of bidding rights, personal check or cash for one-fifth of the amount of the bonus, and a qualifications statement over the bidder's own signature with respect to citizenship and interests held, as prescribed in § 3472.2-2 of this title.
                [44 FR 42615, July 19, 1979. Redesignated and amended at 47 FR 33140, July 30, 1982]
              
              
                § 3422.3-3
                Unsurveyed lands.
                If the land is unsurveyed, the successful bidder shall not be given notice to comply with the requirements of § 3422.4 of this title for lease issuance until the land has been surveyed as provided in § 3471.1-2 of this title.
              
              
                § 3422.3-4
                Consultation with the Attorney General.
                (a) Subsequent to a lease sale, but prior to issuing a lease, the authorized officer shall require the successful bidder to submit on a form or in a format approved by the Attorney General information relating to the bidder's coal holdings to the authorized officer for transmittal to the Attorney General. Upon receipt of the information, the authorized officer shall notify the Attorney General of the proposed lease issuance, the name of the successful bidder and terms of the proposed lease sale and shall transmit the bidder's statement on coal holdings. A description of the information required by the Attorney General and the form or format for submission of the information may be obtained from the authorized officer.
                (b) Where a successful bidder has previously submitted the currently required information, a reference to the date of submission and to the serial number of the record in which it is filed, together with a statement of any and all changes in holdings since the date of the previous submission, shall be accepted.
                (c) The authorized officer shall not issue a lease until 30 days after the Attorney General receives the notice and statement of the successful bidder's coal holdings, or the Attorney General notifies the Director that lease issuance would not create or maintain a situation inconsistent with the antitrust laws, whichever comes first. The Attorney General shall inform the successful bidders and simultaneously, the authorized officer, if the successful bidder's statement of coal holdings is incomplete or inadequate, and shall specify what information is required for the Attorney General to complete his review. The 30 day period shall stop running on the date of such notification and not resume running until the Attorney General receives the supplemental information.
                (d) The authorized officer shall not issue the lease to the successful bidder, if, during the 30 day period, the Attorney General notifies the Director that the lease issuance would create or maintain a situation inconsistent with antitrust law, except after complying with paragraph (e)(2) of this section.
                (e) If the Attorney General notifies the Director that a lease should not be issued, the authorized officer may:

                (1) Reject all bids or many notify the Attorney General in accordance with paragraph (a) of this section that issuance of the proposed lease to the next qualified high bidder is under consideration; or
                (2) Issue the lease if, after a public hearing is conducted on the record in accordance with the Administrative Procedure Act, the authorized officer determines that:
                (i) Issuance of the lease is necessary to carry out the purposes of the Federal Coal Leasing Amendments Act of 1976;
                (ii) Issuance of the lease is consistent with the public interest; and
                (iii) There are no reasonable alternatives to the issuance of the lease consistent with the Federal Coal Leasing Amendments Act of 1976, the anti-trust laws, and the public interest.
                (f) If the Attorney General does not reply in writing to the notification in paragraph (a) of this section within 30 days, the authorized officer may issue a lease without waiting for the advice of the Attorney General.
                (g) Information submitted to the authorized officer to comply with this section shall be treated as confidential and proprietary data if marked “confidential” by the reporting company. Confidential information shall be submitted to the authorized officer in a sealed envelope and shall be transmitted in that form to the Attorney General.
                [44 FR 42615, July 19, 1979, as amended at 47 FR 33140, July 30, 1982]
              
              
                § 3422.4
                Award of lease.
                (a) After the authorized officer has accepted a high qualified bid, and the Attorney General has not objected to lease issuance or the procedures in § 3422.3-4(e)(2) of this title have been completed, the authorized officer shall send 4 copies of the lease form to the successful bidder. The successful bidder shall complete, sign and return these forms and shall: pay the balance of the bonus bid, if required; pay the first year's rental; pay the proportionate share of the cost of publishing the notice of sale; and file a lease bond. Upon receipt of the above, the authorized officer shall execute the lease.
                (b) If the successful bidder dies before the lease is issued, the provisions of § 3472.2-4 of this title shall apply.
                (c) At least half of the acreage offered for competitive lease in any 1 year shall be offered on a deferred bonus payment basis. In a deferred bonus payment, the lessee shall pay the bonus in 5 equal installments; the first installment shall be submitted with the bid. The balance shall be paid in equal annual installments due and payable on the next 4 anniversary dates of the lease. If a lease is relinquished or otherwise cancelled or terminated, the unpaid remainder of the bid shall be immediately payable to the United States.
                (d) If the successful bidder fails to comply with any requirement of paragraph (a) of this section or of § 3422.3-4 of this title, the deposit on the successful bid shall be forfeited to the United States.
                (e) If the lease cannot be awarded for reasons determined by the authorized officer to be beyond the control of the successful bidder, the deposit submitted with the bid shall be refunded.
                [47 FR 33141, July 30, 1982]
              
            
            
              Subpart 3425—Leasing on Application
              
                § 3425.0-1
                Purpose.
              
              
                § 3425.0-2
                Objective.
                The objective of this subpart is to provide an application process through which the Department may consider holding lease sales apart from the competitive leasing process set out in §§ 3420.3 through 3420.5-2 of this title, where an emergency need for unleased coal deposits is demonstrated, or in areas outside coal production regions or outside eastern activity planning areas.
                [44 FR 42615, July 19, 1979, as amended at 47 FR 33141, July 30, 1982]
              
              
                § 3425.1
                Application for lease.
              
              
                § 3425.1-1
                Where filed.
                Application for a lease covering lands subject to leasing (43 CFR 3400.2) shall be filed in the Bureau of Land Management State Office having jurisdiction over the lands or minerals involved (43 CFR subpart 1821).
              
              
                
                § 3425.1-2
                Contents of application.
                No specific form of application is required. Three copies of the application, including preliminary and other data required by this subpart shall be filed. The lands applied for shall be described in accordance with subpart 3471 of this title. The application must be accompanied by the filing fee (43 CFR 3473.2).
              
              
                § 3425.1-3
                Qualifications of the applicant.
                Any applicant for a lease shall meet the qualifications required of a lessee as specified in subpart 3472 of this title.
              
              
                § 3425.1-4
                Emergency leasing.
                (a) An emergency lease sale may be held in response to an application under this subpart if the applicant shows:
                (1) That the coal reserves applied for shall be mined as part of a mining operation that is producing coal on the date of the application, and either:
                (i) The Federal coal is needed within 3 years (A) to maintain an existing mining operation at its current average annual level of production on the date of application or (B) to supply coal for contracts signed prior to July 19, 1979, as substantiated by a complete copy of the supply or delivery contract, or both; or
                (ii) If the coal deposits are not leased, they would be bypassed in the reasonably foreseeable future, and if leased, some portion of the tract applied for would be used within 3 years; and
                (2) That the need for the coal deposits shall have resulted from circumstances that were either beyond the control of the applicant or could not have been reasonably foreseen and planned for in time to allow for consideration of leasing the tract under the provisions of § 3420.3 of this title.
                (b) The extent of any lease issued under this section shall not exceed 8 years of recoverable reserves at the rate of production under which the applicant qualified in paragraph (a)(1) of this section. If the applicant qualifies under both paragraphs (a)(1) (A) and (B) of this section, the higher rate applies.
                (c) The authorized officer shall provide the Governor of the affected State(s) a notice of an emergency lease application when it is filed with the Bureau of Land Management.
                [44 FR 42615, July 19, 1979, as amended at 47 FR 33141, July 30, 1982; 48 FR 37655, Aug. 19, 1983]
              
              
                § 3425.1-5
                Leasing outside coal production regions.
                A lease sale may be held in response to an application under this subpart if the application covers coal deposits which are outside coal production regions identified under § 3400.5 of this title.
                [47 FR 33141, July 30, 1982]
              
              
                § 3425.1-6
                Hardship leases.

                The Secretary may issue a lease under this subpart based on any application listed by serial number in the modified court order in NRDC v. Hughes, 454 F. Supp. 148 (D.D.C. 1978).
              
              
                § 3425.1-7
                Preliminary data.
                (a) Any application for a lease shall contain preliminary data to assist the authorized officer in conducting an environmental analysis as described in § 3425.3 of this title.
                (b) Such preliminary data shall include:
                (1) A map, or maps, showing the topography, physical features and natural drainage patterns, existing roads, vehicular trails, and utility systems; the location of any proposed exploration operations, including seismic lines and drill holes; to the extent known, the location of any proposed mining operations and facilities, trenches, access roads or trails, and supporting facilities including the approximate location and extent of the areas to be used for pits, overburden, and tailings; and the location of water sources or other resources that may be used in the proposed operations and facilities.
                (2) A narrative statement, including:
                (i) The anticipated scope, method, and schedule of exploration operations, including the types of exploration equipment to be used;

                (ii) The method of mining anticipated, including the best estimate of the mining sequence and production rate to be followed;
                
                (iii) The relationship between the mining operations anticipated on the lands applied for and existing or planned mining operations, or support facilities on adjacent Federal or non-Federal lands;
                (iv) A brief description, including maps or aerial photographs, as appropriate, of: The existing land use or uses within and adjacent to the lands applied for; known geologic, visual, cultural, paleontological or archaeological features; wetlands and floodplains; and known habitat of fish and wildlife—particularly threatened and endangered species—any of which may be affected by the proposed or anticipated exploration or mining operations and related facilities;
                (v) A brief description of the proposed measures to be taken to control or prevent fire and to mitigate or prevent soil erosion, pollution of surface and ground water, damage to fish and wildlife or other natural resources, air and noise pollution, adverse impacts to the social and infrastructure systems of local communities, and hazards to public health and safety; reclaim the surface; and meet other applicable laws and regulations. The applicant may submit other pertinent information that the applicant wishes to have considered by the authorized officer;
                (vi) A statement which describes the intended use of the coal covered by the emergency application; and
                (vii) Any other information which will show that the application meets the requirements of this subpart.
                (c) The applicant may engage in casual use of the land in the application, but shall not undertake any exploration without prior authorization by exploration license, or undertake any mining operations until lease issuance.
                (d) The authorized officer, after reviewing the preliminary data contained in an application, and at any time during an environmental assessment may request additional information from the applicant. Where the surface of the land is held by a qualified surface owner (§ 3400.0-5) and the mining method to be used is other than underground mining techniques, the authorized officer shall obtain documents necessary to show ownership of the surface. The applicant shall submit evidence of written consent from any qualified surface owner(s). (In accordance with subpart 3427 of this title).
                [44 FR 42615, July 19, 1979, as amended at 47 FR 33141, July 30, 1982]
              
              
                § 3425.1-8
                Rejection of applications.
                (a) An application for a lease shall be rejected in total or in part if the authorized officer determines that: (1) The application is not consistent with the applicable regulations; (2) issuance of the lease would compromise the regional leasing process described in § 3420.3 of this title; or (3) leasing of the lands covered by the application, for environmental or other sufficient reasons, would be contrary to the public interest.
                (b) Any application subject to rejection under paragraph (a) of this section shall not be rejected until the applicant is given written notice of the opportunity to provide requested missing information and fails to do so within the time specified in the decision issued for that purpose.
                (c) The authorized officer shall transmit reasonable notice of the rejection of an emergency lease application to the Governor of the affected State(s).
                [44 FR 42615, July 19, 1979, as amended at 47 FR 33141, July 30, 1982; 48 FR 37655, Aug. 19, 1983]
              
              
                § 3425.1-9
                Modification of application area.
                The authorized officer may add or delete lands from an area covered by an application for any reason he/she determines to be in the public interest. If an environmental assessment of the modification is required, BLM will solicit and consider public comments on the modified application.
                [47 FR 33141, July 30, 1982, as amended at 64 FR 52243, Sept. 28, 1999]
              
              
                § 3425.2
                Land use plans.

                No lease shall be offered for sale under this subpart unless the lands have been included in a comprehensive land use plan or a land use analysis, as required in § 3420.1-4 of this title. The decision to hold a lease sale shall be consistent with the appropriate comprehensive land use plan or land use analysis.
                [44 FR 42615, July 19, 1979, as amended at 47 FR 33141, July 30, 1982]
              
              
                § 3425.3
                Environmental analysis.

                (a) Before a lease sale may be held under this subpart, the authorized officer shall prepare an environmental assessment or environmental impact statement of the proposed lease area in accordance with 40 CFR parts 1500 through 1508. BLM will publish a notice in the Federal Register, and at least once per week for two consecutive weeks in a newspaper of general circulation in the area of the sale, announcing the availability of the environmental assessment or draft environmental impact statement and the hearing required by § 3425.4(a)(1). BLM also will mail to the surface owner a notice of any lands to be offered for sale and to any person who has requested notice of sales in the area.
                (b) For lease applications involving lands in the National Forest System, the authorized officer shall submit the lease application to the Secretary of Agriculture for consent, for completion or consideration of an environmental assessment and for the attachment of appropriate lease stipulations, and for the making of any other findings prerequisite to lease issuance. (43 CFR 3400.3, 3461.1(a))
                [44 FR 42615, July 19, 1979, as amended at 47 FR 33141, July 30, 1982; 64 FR 52243, Sept. 28, 1999]
              
              
                § 3425.4
                Consultation and sale procedures.
                (a)(1) Prior to holding any lease sale in response to any application under this subpart, a public hearing shall be held on the environmental assessment or environmental impact statement, the proposed sale and the fair market value and maximum economic recovery on the proposed lease tract.
                (2) Prior to holding any lease sale under this subpart, the Secretary shall consult with the entities and individuals listed in §§ 3420.4-2 through 3420.4-5 of this title.
                (b) Subpart 3422 of this title applies in full to any sale to be held in response to an application filed under this subpart.
                [47 FR 33142, July 30, 1982]
              
              
                § 3425.5
                Lease terms.
                The terms of a lease issued under this subpart shall be consistent with the terms established for all competitive coal leases (43 CFR part 3470).
              
            
            
              Subpart 3427—Split Estate Leasing
              
                § 3427.0-1
                Purpose.
                The purpose of this subpart is to set out the protection that shall be afforded qualified surface owners of split estate lands (43 CFR 3400.0-5) and the requirements for submission of evidence of written surface owner consent from qualified surface owners of split estate lands.
                [47 FR 33142, July 30, 1982]
              
              
                § 3427.0-3
                Authority.
                (a) These regulations are issued under the authority of the statutes cited in § 3400.0-3 of this title.
                (b) These regulations primarily implement section 714 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1304), as construed in Solicitor's Opinion M-36909, 86 I.D. 28 (1979).
              
              
                § 3427.0-7
                Scope.
                The surface owner consent provisions of the Surface Mining Control and Reclamation Act do not apply:
                (a) To preference right lease applications; and
                (b) If the split estate coal is to be mined by underground mining techniques (43 CFR 3500.0-5).
              
              
                § 3427.1
                Deposits subject to consent.
                On split estate lands (43 CFR 3400.0-5(kk)) where the surface is owned by a qualified surface owner, coal deposits that will be mined by other than underground mining techniques shall not be included in a lease sale without evidence of written consent from the qualified surface owner (43 CFR 3400.0-5(gg)) allowing entry and commencement of surface mining operations.
                [47 FR 33142, July 30, 1982]
              
              
                
                § 3427.2
                Procedures.

                (a)(1) Each written consent or evidence of written consent shall be filed with the appropriate Bureau of Land Management State office (43 CFR subpart 1821). For lands offered for lease sale pursuant to subpart 3420 of this title, consents or written evidence thereof shall be filed on or before a date prior to the lease sale specified in a notice published in the Federal Register. For lands offered for lease sale pursuant to subpart 3425 of this title, consents or written evidence thereof shall be filed prior to the posting of the lease sale notice.
                (2) Statement of refusal to consent shall be filed with the appropriate Bureau of Land Management State Office, but such statement shall be accepted for filing only during activity planning.
                (b) Written consent, evidence of written consent, or statement of refusal to consent may be filed by any private person or persons with a potential interest in the lease sale of split estate lands.
                (c) Such filing shall, at a minimum, contain the present legal address of the qualified surface owner, and the name, ownership, interest, if any, and legal address of the party making the filing, and if it is a written consent or evidence thereof, a copy of the written consent or evidence thereof.
                (d) The authorized officer shall verify that the written consent or evidence of such consent meets all of the following requirements, and that the statement of refusal to consent meets the requirements of paragraphs (d)(2) and (3) of this section:
                (1) The right to enter and commence mining is transferable to whoever makes the successful bid in a lease sale for a tract which includes the lands to which the consent applies. A written consent shall be considered transferable only if it provides that after the lease sale for the tract to which the consent applies:
                (i) The successful bidder shall assume all rights and obligations of the holder of the consent, including the obligation to make all payments to the grantor of the consent and to reimburse the holder of the consent for all money previously paid to the grantor under the consent contract; and
                (ii) Neither the holder nor the grantor of the consent has any right under the consent contract to prevent the successful bidder from assuming the rights and obligations of the holder of the consent by imposing additional costs or conditions or otherwise;
                (2) The named surface owner is a qualified surface owner as defined in § 3400.0-5(gg) of this title; and
                (3) The title for all split estate lands described in the filing is held by the named qualified surface owners.
                (e) Upon receipt of a filing from anyone other than the named qualified surface owner, the authorized officer shall contact the named qualified surface owner and request his confirmation in writing that the filed, written consent or evidence thereof to enter and commence mining has been granted, and that the filing fully discloses all of the terms of the written consent, or that the refusal to consent is accurate.
                (f) The applicable conditions of paragraphs (d) and (e) of this section shall be met prior to the lease sale for lands to which the consents apply.
                (g) The authorized officer shall in all cases notify the person or persons filing the written consent, evidence of written consent, or statement of refusal to consent of the results of the review of the filing, including any request for additional information needed to satisfy the requirements of this subpart in cases where insufficient information was supplied with the original filing.

                (h) The purchase price of any applicable written consent from a qualified surface owner submitted and verified prior to posting of the notice of lease sale shall be included with the description of the tract(s) in the notice of lease sale, and the other terms of the consent shall be included in the detailed statement of the sale for the tract(s). Any consent filed after posting of the notice of lease sale shall be placed in the official file for the lease tract(s) to which the consent applies and shall be available for inspection by the public in the appropriate Bureau of Land Management State office (43 CFR subpart 1821).
                
                (i) Any statement of refusal to consent shall be treated as controlling until the activity planning cycle that includes the area covered by the refusal to consent is repeated or the surface estate is sold. When an activity planning cycle is initiated, the qualified surface owner shall be notified that his/her prior statement of refusal has expired and shall be given the opportunity to submit another statement.
                (j) If the surface owner fails to provide evidence of qualifications in response to surface owner consultation or to a written request for such evidence, and if the authorized officer is unable to independently determine whether or not the surface owner is qualified, the authorized officer shall presume that the surface owner is unqualified. The authorized officer shall notify the surface owner in writing of this determination and shall provide the surface owner an opportunity to appeal the determination.
                (k) Any surface owner determined to be unqualified by decision of the field official of the surface management agency shall have 30 days from the date of receipt of such decision in which he/she may appeal the decision to the appropriate State Director of the Bureau of Land Management. The surface owner shall have the right to appeal the State Director's decision to the Director, Bureau of Land Management, within 30 days of receipt of that decision. Both appeals under this paragraph shall be in writing. As an exception to the provisions of § 3000.4 of this title, the decision of the Director shall be the final administrative action of the Department of the Interior.
                [44 FR 42615, July 19, 1979, as amended at 47 FR 33142, July 30, 1982; 48 FR 37656, Aug. 19, 1983]
              
              
                § 3427.3
                Validation of information.
                Any person submitting a written consent shall include with his filing a statement that the evidence submitted, to the best of his knowledge, represents a true, accurate, and complete statement of information regarding the consent for the area described.
              
              
                § 3427.4
                Pre-existing consents.
                An otherwise valid written consent given by a qualified surface owner prior to August 3, 1977, shall not be required to meet the transferability of § 3427.2(d)(1) of this title.
                [47 FR 33142, July 30, 1982]
              
              
                § 3427.5
                Unqualified surface owners.
                (a) Lease tracts involving surface owners who are not qualified (see § 3400.0-5(gg)) shall be leased subject to the protections afforded the surface owner by the statute(s) under which the surface was patented and the coal reserved to the United States. No consent from an unqualified surface owner is required under this subpart before the authorized officer may issue a lease for such a tract (see section 9 of the Stock-Raising Homestead Act (43 U.S.C. 249); the Act of March 3, 1909 (30 U.S.C. 81); section 3 of the Act of June 22, 1910 (30 U.S.C. 85); and section 5 of the Act of June 21, 1949 (30 U.S.C. 54)).
                (b) The provisions of §§ 3427.1 through 3427.4 of this title are inapplicable to any lease tract on which a consent has been given by an unqualified surface owner. The high bidder at the sale of such a tract is not required to submit any evidence of written consent before the authorized officer may issue the lease unless the statute establishing the relative rights of the United States (and its lessees) and the surface owner so requires.
                [47 FR 33142, July 30, 1982]
              
            
          
          
            Pt. 3430
            PART 3430—NONCOMPETITIVE LEASES
            
              
                Subpart 3430—Preference Right Leases
                Sec.
                3430.0-1
                Purpose.
                3430.0-3
                Authority.
                3430.0-7
                Scope.
                3430.1
                Preference right leases.
                3430.1-1
                Showing required for entitlement to a lease.
                3430.1-2
                Commercial quantities defined.
                3430.2
                Application for lease.
                3430.2-1
                Initial showing.
                3430.2-2
                Additional time.
                3430.3
                Planning and environment.
                3430.3-1
                Land use planning.
                3430.3-2
                Environmental analysis.
                3430.4
                Final showing.
                3430.4-1
                Request for final showing.
                
                3430.4-2
                Additional information.
                3430.4-3
                Costing document and public review.
                3430.4-4
                Environmental costs.
                3430.5
                Determination of entitlement to lease.
                3430.5-1
                Rejection of application.
                3430.5-2
                Appeals, lack of showing.
                3430.5-3
                Determination to lease.
                3430.5-4
                Lease exchange.
                3430.6
                Lease issuance.
                3430.6-1
                Lease terms.
                3430.6-2
                Bonding.
                3430.6-3
                Duration of leases.
                3430.7
                Trespass.
              
              
                Subpart 3431—Negotiated Sales: Rights-of-Way
                3431.0-1
                Purpose.
                3431.0-3
                Authority.
                3431.1
                Qualified purchaser.
                3431.2
                Terms and conditions of sale.
              
              
                Subpart 3432—Lease Modifications
                3432.0-3
                Authority.
                3432.1
                Application.
                3432.2
                Availability.
                3432.3
                Terms and conditions.
              
              
                Subpart 3435—Lease Exchange
                3435.0-1
                Purpose.
                3435.0-3
                Authority.
                3435.1
                Coal lease exchanges.
                3435.2
                Qualified exchange proponents: Limitations.
                3435.3
                Exchange procedures.
                3435.3-1
                Exchange notice.
                3435.3-2
                Initial response by lessee or lease applicant.
                3435.3-3
                Agreement to terms.
                3435.3-4
                Determination of value.
                3435.3-5
                Notice of public hearing.
                3435.3-6
                Consultation with Governor.
                3435.3-7
                Consultation with the Attorney General.
                3435.4
                Issuance of lease, lease modification or bidding rights.
              
              
                Subpart 3436—Coal Lease and Coal Land Exchanges: Alluvial Valley Floors
                3436.0-1
                Purpose.
                3436.0-2
                Objective.
                3436.0-3
                Authority.
                3436.0-5
                Definitions.
                3436.1
                Coal lease exchanges.
                3436.1-1
                Qualified lease proponents.
                3436.1-2
                Federal coal deposits subject to lease by exchange.
                3436.2
                Fee coal exchanges.
                3436.2-1
                Qualified exchange proponents.
                3436.2-2
                Federal coal deposits subject to disposal by exchange.
                3436.2-3
                Exchange procedures.
              
            
            
              Authority:
              30 U.S.C. 181 et seq.; 30 U.S.C. 351-359; 30 U.S.C. 521-531; 30 U.S.C. 1201 et seq.; and 43 U.S.C. 1701 et seq.
              
            
            
              Source:
              44 FR 42628, July 19, 1979, unless otherwise noted.
            
            
              Subpart 3430—Preference Right Leases
              
                § 3430.0-1
                Purpose.
                These regulations set forth procedures for processing noncompetitive (preference right) coal lease applications on Federal lands.
              
              
                § 3430.0-3
                Authority.
                (a) These regulations are issued under the authority of the statutes cited in § 3400.0-3 of this title.
                (b) These regulations primarily implement section 2(b) of the Mineral Leasing Act of 1920 (30 U.S.C. 201(b)).
                [44 FR 42628, July 19, 1979, as amended at 47 FR 33143, July 30, 1982]
              
              
                § 3430.0-7
                Scope.
                Section 4 of the Federal Coal Leasing Amendments Act of 1976, amending 30 U.S.C. 201(b), repealed the Secretary's authority to issue or extend a coal prospecting permit on Federal lands. Therefore, these regulations apply only to preference right lease applications based on prospecting permits issued prior to August 4, 1976. The surface owner consent provisions of section 714 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1304) do not apply to preference right lease applications.
                [47 FR 33143, July 30, 1982]
              
              
                § 3430.1
                Preference right leases.
              
              
                § 3430.1-1
                Showing required for entitlement to a lease.
                An applicant for a preference right lease shall be entitled to a noncompetitive coal lease if the applicant can demonstrate that he discovered commercial quantities of coal on the prospecting permit lands within the term of the prospecting permit, all other requirements having been met.
              
              
                
                § 3430.1-2
                Commercial quantities defined.
                For the purpose of § 3430.1-1 of this title, commercial quantities is defined as follows:
                (a) The coal deposit discovered under the prospecting permit shall be of such character and quantity that a prudent person would be justified in further expenditure of his labor and means with a reasonable prospect of success in developing a valuable mine.
                (b) The applicant shall present sufficient evidence to show that there is a reasonable expectation that revenues from the sale of the coal shall exceed the cost of developing the mine and extracting, removing, transporting, and marketing the coal. The costs of development shall include the estimated cost of exercising environmental protection measures and suitably reclaiming the lands and complying with all applicable Federal and state laws and regulations.
              
              
                § 3430.2
                Application for lease.
              
              
                § 3430.2-1
                Initial showing.
                All preference right coal lease applications shall have contained or shall have been supplemented by the timely submission of:
                (a) Information on the quantity and quality of the coal resources discovered within the boundaries of the prospecting permit area, including an average proximate analysis, sulfur content and BTU content of the coal, and all supporting geological and geophysical data used to develop the required information.
                (1) Coal quantity shall be indicated by structural maps of the tops of all beds to be mined, isopachous maps of beds to be mined and interburden; and, for beds to be mined by surface mining methods, isopachous maps of the overburden. These maps shall show the location of test holes and outcrops. An estimate of the measured and indicated reserves for each bed to be mined shall be included.
                (2) Coal quality data shall include, at a minimum, an average proximate analysis, sulfur content, and BTU content of the coal in each bed to be mined. Also, all supporting geological and geophysical data used to develop the required information shall be submitted.
                (b) Topographic maps as available from state or Federal sources showing physical features, drainage patterns, roads and vehicle trails, utility systems, and water sources. The location of proposed development and mining operations facilities shall be identified on the maps. These maps shall include the approximate locations and extent of tailings and overburden storage areas; location and size of pit areas; and the location of water sources or other resources that may be used in the proposed operation and facilities incidental to that use.
                (c) A narrative statement that includes:
                (1) The anticipated scope of operations, the schedule of operations, and the types of equipment to be used;
                (2) The mining method to be used and an estimate of the expected mining sequence and production rate; and
                (3) The relationship, if any, between operations planned on the land applied for and existing or planned operations and facilities on adjacent lands.
                (d) The authorized officer may request from the applicant, or the applicant may submit, any other information necessary to conduct an environmental analysis of the proposed mining operation, formulate mitigating measures and lease terms and determine commercial quantities.
                [44 FR 42628, July 19, 1979, as amended at 47 FR 33143, July 30, 1982]
              
              
                § 3430.2-2
                Additional time.
                (a) If the applicant has timely submitted some, but not all, of the information required by § 3430.2-1 of this title, the authorized officer shall request additional information and shall specify the information required.
                (b) The applicant shall submit any requested information within 60 days of the date of the request. The authorized officer may grant one 60-day extension if the applicant files a written request for an extension within the first 60-day period.
                [44 FR 42628, July 19, 1979. Redesignated and amended at 47 FR 33143, July 30, 1982]
              
              
                
                § 3430.3
                Planning and environment.
              
              
                § 3430.3-1
                Land use planning.
                (a) As a matter of policy, the Department shall complete the processing of all preference right lease applications.
                (b) Preference right lease applications shall be processed in the cycle of on-going comprehensive land use plans unless the authorized officer determines that the processing of the application, in the cycle of on-going comprehensive land use plans, will not be completed by December 1, 1984.
                (c) (1) Each applicant may file a request with the authorized officer:
                (i) For an estimate of when the application shall be processed in the cycle of on-going comprehensive land use plans; and
                (ii) To have the applicant's application processed in advance of the period specified in the authorized officer's estimate.
                (2) The request shall include a statement of how the applicant will benefit from having the application processed more quickly than otherwise scheduled, and shall specify how the pendency of the application affects the applicant's production, marketing or use of coal before 1986.
                (3) If the authorized officer concludes that the failure to process an application apart from the cycle of on-going comprehensive land use plans would cause the applicant substantial hardship, the authorized officer may process the application apart from the cycle of on-going comprehensive land use plans in a land use analysis.
                [44 FR 42628, July 19, 1979, as amended at 47 FR 33143, July 30, 1982; 52 FR 25798, July 8, 1987]
              
              
                § 3430.3-2
                Environmental analysis.
                (a) After the applicant has completed the initial showing required under § 3430.2 of this title, the authorized officer shall conduct an environmental analysis of the proposed preference right lease area and prepare an environmental assessment or environmental impact statement on the application.
                (b) The environmental analysis may be conducted in conjunction with and included as part of the environmental impact statement required for coal activity planning under § 3420.3-4 of this title.

                (c) Except for the coal preference right lease applications analyzed in the San Juan Regional Coal Environmental Impact Statement (March 1984), the Savery Coal EIS (July 1983), and the Final Decision Record and Environmental Assessment of Coal PRLAs (Beans Spring, Table, and Black Butte Creek Projects) (September 1982), or covered by serial numbers C-0127832, C-0123475, C-0126669, C-8424, C-8425, W-234111, C-0127834, U-1362, NM-3099, F-014996, F-029746, and F-033619, the authorized officer shall prepare environmental impact statements for all preference right lease applications for coal for which he/she proposes to issue a lease, in accordance with the following procedures:

                (1) The authorized officer shall prepare adequate environmental impact statements and other National Environmental Policy Act documentation, prior to the determination that commercial quantities of coal have been discovered on the lands subject to a preference right lease application, in order to assure, inter alia, that the full cost of environmental impact mitigation, including site-specific lease stipulations, is included in the commercial quantities determination for that preference right lease application.
                (2) The authorized officer shall prepare and evaluate alternatives that will explore various means to eliminate or mitigate the adverse impacts of the proposed action. The impact analysis shall address each numbered subject area set forth in § 3430.4-4 of this title, except that the impact analysis need not specifically address the subject areas of Mine Planning or of Bonding. At a minimum, each environmental impact statement shall include:
                (i) A “no action” alternative that examines the impacts of the projected development without the issuance of leases for the preference right lease applications;

                (ii) An alternative setting forth the applicant's proposed action. This alternative shall examine the applicant's proposal, based on information submitted in the applicant's initial showing and standard lease stipulations;
                
                (iii) An alternative setting forth the authorized officer's own proposed action. This alternative shall examine:
                (A) The impacts of mining on those areas encompassed by the applicant's proposal that are found suitable for further consideration for mining after the unsuitability review provided for by subpart 3461 of this title; and
                (B) The impacts of mining subject to appropriate special stipulations designed to mitigate or eliminate impacts for which standard lease stipulations may be inadequate. With respect to mitigation of significant adverse impacts, alternative lease stipulations shall be developed and preferred lease stipulations shall be identified and justified. The authorized officer shall state a preference between standard lease stipulations and special stipulations (performance standards or design criteria).
                (iv) An exchange alternative, examining any reasonable alternative for exchange that the Secretary would consider were the applicant to show commercial quantities, and, in cases where, if the lands were to be leased, there is a finding that the development of the coal resources is not in the public interest.
                (v) An alternative exploring the options of withdrawal and just compensation and examining the possibility of Secretarial withdrawal of lands covered by a preference right lease application (assuming commercial quantities will be shown) while the Secretary seeks congressional authorization for purchase or condemnation of the applicant's property, lease or other rights.
                (3) The authorized officer shall prepare a cumulative impact analysis in accordance with 40 CFR 1508.7 and 1508.25 that examines the impacts of the proposed action and the alternatives when added to other past, present, and reasonably foreseeable future actions, regardless of what agency (Federal or nonfederal) or person undertakes such other actions.
                (i) The cumulative impact analysis shall include an analysis of the combined impacts of the proposed preference right leasing with the mining of currently leased coal and other reasonably foreseeable future coal development, as well as other preference right leasing in the area under examination.
                (ii) The cumulative impact analysis shall also examine the impacts of the proposed preference right leasing in conjunction with impacts from non-coal activities, such as mining for other minerals, other projects requiring substantial quantities of water, and other sources of air pollution.
                (4) When information is inadequate to estimate impacts reasonably, the authorized officer shall comply with the provisions of 40 CFR 1502.22(b).
                (5) Each environmental impact statement shall be prepared in accordance with the Council of Environmental Quality's National Environmental Policy Act regulations, 40 CFR part 1500.
                [44 FR 42628, July 19, 1979, as amended at 47 FR 33143, July 30, 1982; 52 FR 25798, July 8, 1987]
              
              
                § 3430.4
                Final showing.
              
              
                § 3430.4-1
                Request for final showing.
                (a) Upon completion of the environmental assessment or impact statement on the application, the authorized officer shall, if not previously submitted, request a final showing by the applicant.
                (b) The authorized officer shall transmit to the applicant, separately or with a request for a final showing, the following:
                (1) The proposed lease form, including any proposed stipulations; and
                (2) A copy of the environmental assessment or impact statement on the application including a map or maps showing all areas subject to specific conditions or protective stipulations because they have been assessed or designated to be unsuitable for all or certain stipulated methods of coal mining, or because of other identified values that are not embodied in the unsuitability criteria in subpart 3461 of this title.
                (c) The authorized officer shall process all preference right lease applications, except for those preference right lease applications numbered F-029746 and F-033619, in accordance with the following standards and procedures:

                (1) The authorized officer shall transmit a request for final showing to each applicant for each preference right lease application for which it proposes to issue a lease.
                (2) Copies of each request shall be sent to all interested parties.
                (3) The request shall contain proposed lease terms and special stipulations;
                (d) Within 90 days of receiving the proposed lease form, the applicant shall submit the following information:
                (1) Estimated revenues;
                (2) The proposed means of meeting the proposed lease terms and special conditions and the estimated costs that a prudent person would consider before deciding to operate the proposed mine, including but not limited to, the cost of developing the mine, removing the coal, processing the coal to make it salable, transporting the coal, paying applicable royalties and taxes, and complying with applicable laws and regulations, the proposed lease terms, and special stipulations; and
                (3) If the applicant intends to mine the deposit in the lands covered by a preference right lease application as part of a logical mining unit, the applicant shall include the estimated costs and revenue of the combined mining venture.
                (e) The applicant may withdraw any lands from the application and delete them from the final showing if the applicant is no longer interested in leasing such lands or if such lands would be subject to special conditions or protective stipulations and the cost of mining the lands subject to these conditions or protective stipulations would adversely affect the commercial quantities determination.
                (f) The applicant may delete any area subject to special conditions or protective stipulations, because it has been assessed to be unsuitable or otherwise, and the costs of mining subject to the conditions or protective stipulations, from the final showing required by paragraph (c) of this section.
                (g) All data submitted by the preference right lease applicant that is labeled as privileged or confidential shall be treated in accordance with the provisions of part 2 of this title.
                [44 FR 42628, July 19, 1979, as amended at 47 FR 33143, July 30, 1982; 52 FR 25799, July 8, 1987]
              
              
                § 3430.4-2
                Additional information.
                (a) If the applicant for a preference right lease has submitted timely, some, but not all of the information required in § 3430.4-1 of this title, the authorized officer shall request additional information and shall specify the information required.
                (b) The applicant shall submit any requested additional information within 60 days of the receipt of the request. The authorized officer may grant one 60-day extension if the applicant files a written request within the first 60-day period.
              
              
                § 3430.4-3
                Costing document and public review.
                (a) The authorized officer shall prepare a document that estimates the cost of compliance with all laws, regulations, lease terms, and special stipulations intended to protect the environment and mitigate the adverse environmental impacts of mining.
                (1) The costs shall be calculated for each of the various numbered subject areas contained in § 3430.4-4 of this title.
                (2) The authorized officer's estimated costs of compliance may be stated in ranges based on the best available information. If a range is used, he/she shall identify the number from each range that the authorized officer proposes to use in making the determination whether a particular applicant has identified coal in commercial quantities.
                (b) The authorized officer shall provide for public review of the costs of environmental protection associated with the proposed mining on the preference right lease application area.

                (1) The authorized officer shall send the Bureau's cost estimate document to the preference right lease applicant and provide at least 30 days for the applicant to review said document before a notice of availability is published in the Federal Register. Comments submitted by the applicant, and the Bureau's response to the comments, shall be made available to the public for review and comment at the time the cost estimate document is made available.
                

                (2) The authorized officer then shall publish in the Federal Register a notice of the availability of the Bureau's cost estimation document.
                (3) The authorized officer also shall send the cost estimation document to all interested parties, including all agencies, organizations, and individuals that participated in the environmental impact statement or the scoping process.
                (4) Copies of the cost estimation document shall be submitted to the Environmental Protection Agency.

                (5) The public shall be given a period of not less than 60 days from the date of the publication of the notice in the Federal Register to comment on the Bureau's cost estimates.
                (c) The cost estimate document and all substantive comments received (or summaries thereof if the response is voluminous) shall be part of the Record of Decision for the preference right lease application(s) (See 40 CFR 1505.2).
                (1) The authorized officer shall respond to each substantive comment in the Record of Decision by modifying or supplementing his/her cost estimates, or explaining why they were not modified or supplemented in response to the comments.
                (2) The authorized officer shall submit a copy of the Record of Decision with the public comments and the Bureau's response to the Environmental Protection Agency.

                (3) The authorized officer shall publish a notice of the availability of each Record of Decision in the Federal Register.
                
                (4) No preference right lease shall be issued sooner than 30 days following publication of the notice of availability required by paragraph (c)(3) of this section.
                [52 FR 25799, July 8, 1987]
              
              
                § 3430.4-4
                Environmental costs.
                Prior to determining that a preference right lease applicant has discovered coal in commercial quantities, the authorized officer shall include the following listed and any other relevent environmental costs in the adjudication of commercial quantities (examples may not apply in all cases, neither are they all inclusive):
                (a) Permitting. (1) Surface water—cost of collecting and analyzing baseline data on surface water quality and quantity (collecting and analyzing samples, constructing and maintaining monitoring facilities, purchasing equipment needed for surface water monitoring).
                (2) Groundwater—costs of collecting and analyzing baseline data on groundwater quality and quantity (collecting and evaluating samples from domestic or test wells, purchasing well casings and screens and monitoring equipment, drilling and maintenance of test wells).
                (3) Air quality—costs of collecting and analyzing baseline air quality data (purchasing rain, air direction, and wind guages and air samplers and evaporation pans).
                (4) Vegetation—costs of collecting and analyzing data on indigenous vegetation (collecting and classifying samples for productivity analyses).
                (5) Wildlife—costs of collecting and analyzing baseline data on wildlife species and habitats (collecting wildlife and specimens and data and purchasing traps and nets).
                (6) Soils—costs of collecting and analyzing baseline soil data (collecting and analyzing soil samples by physical and chemical means).
                (7) Noise—costs of collecting and analyzing baseline data on noise (purchasing necessary equipment).
                (8) Socio-economics—costs of conducting social and economic studies for baseline data (collecting and evaluating social and economic data).
                (9) Archaeology, history, and other cultural resources—costs of collecting and analyzing data on archaeology, history, and other cultural resources (conducting archaelogical excavations and historical and cultural surveys).
                (10) Paleontology—costs of collecting and analyzing paleontological data (conducting surveys and excavations).
                (11) Geology—costs of collecting and analyzing baseline geological data (drilling overburden cores and conducting physical and chemical analyses).

                (12) Subsidence—costs of collecting and analyzing data on subsidence (setting monuments to measure subsidence).
                
                (13) Mine planning—costs of developing mine permit application package (development of operating, blasting, air and water pollution control, fish and wildlife, and reclamation plans).
                (b) Mining—environmental mitigation required by law or proposed to be imposed by the authorized officer.
                (1) Surface water protection—costs of mitigating the impacts of mining on the quantity of surface water (purchasing relacement water and transporting it) and on the quality of surface water (construction sedimentation ponds, neutralization facilities, and diversion ditches).
                (2) Groundwater protection—costs of mitigating the impacts of mining on the quantity of groundwater (replacing diminished supplies or water rendered unfit for its prior use(s)) and on the quality of groundwater (treating pumped mine water, compensating for damage to water rights, sealing sedimentation ponds).
                (3) Air pollution control—costs of mitigating the impacts of mining on air quality (compliance with National Ambient Air Quality Standard and Protection from Significant Deterioration requirements using water and chemical sprays for dust control, installing and operating dust and other pollution collections).
                (4) Noise abatement—costs of mitigating the impacts of mining on noise levels in mining area (installing and maintaining noise mufflers on equipment and around the mine site).
                (5) Wildlife—costs of mitigating impacts to wildlife species identified as reasonably likely to occur and subject to proposed lease stipulations, and including costs of compliance with the Endangered Species Act and other laws, regulations, and treaties concerning wildlife protection.
                (6) Socio-economics—costs of implementing any mitigation measure the Bureau or any other government agency has imposed; and of mitigating impacts on surface owners and occupants, including relocation costs and costs of compensation for improvements, crops, or grazing values.
                (7) Archaeology, history, and other cultural—costs of monitoring and inspection during mining to identify archaeological, historical, and other cultural resources, and costs of mitigating impacts to these resources identified as reasonably likely to occur and subject to proposed lease stipulations.
                (8) Paleontological—costs of monitoring and inspection during mining to identify paleontological resources and costs of mitigating impacts to these resources identified as reasonably likely to occur and subject to proposed lease stipulations.
                (9) Subsidence—costs of mitigating the impacts of subsidence identified as reasonably likely to occur and subject to proposed lease stipulations.
                (10) Monitoring—costs of purchasing and maintaining facilities, equipment, and personnel to accomplish monitoring required as a permit condition or lease stipulation, or by law or regulation.
                (c) Reclamation. (1) Topsoil removal and replacement—costs of reclaiming soil by stockpiling or continuous methods (removing and stockpiling and replacing topsoil, protecting the stockpile, if necessary, from erosion and compacting).
                (2) Subsoil removal and replacement—costs of reclaiming subsoil by stockpiling or continuous method (removing and stockpiling and replacing subsoil, protecting the stockpile, if necessary, from erosion and compacting).
                (3) Site restoration—costs of removing structures necessary to mining operations but not part of original land features (sedimentation ponds, roads, and buildings).
                (4) Grading—costs of grading soil banks to their approximate original contour before replacing topsoil and subsoil, if applicable, and revegetating the affected area.
                (5) Revegetation—costs of restoring vegetative cover to the affected area after grading and replacement of topsoil and subsoil, if applicable (liming, planting, irrigating, fertilizing, cultivating, and reworking, if first efforts are unsuccessful).
                (6) Bonds—costs of bonds required by Federal, State and local governments.
                [52 FR 25799, July 8, 1987]
              
              
                
                § 3430.5
                Determination of entitlement to lease.
              
              
                § 3430.5-1
                Rejection of application.
                (a) The authorized officer shall reject the application if:
                (1) The applicant fails to show that coal exists in commercial quantities on the applied for lands; or
                (2) The applicant does not respond to a request for additional information within the time period specified in § 3430.3-2 or § 3430.4-2 of this title; or
                (3) The applicant otherwise failed to meet statutory or regulatory requirements; or
                (4) The applicant does not permit declassification of proprietary information within the time period specified in § 3430.2-2(b) of this title.
                (b)(1) The authorized officer shall reject those portions of an otherwise acceptable application which were not available for prospecting when the underlying prospecting permit was issued because the lands were claimed, developed or withdrawn from coal leasing.
                (2) In any action under this subsection, the authorized officer shall reject all lands in each affected smallest legal subdivision or, if practicable, each affected 10 acre aliquot part of the subdivision.
                (c) The authorized officer may reject any preference right lease application that clearly cannot satisfy the commercial quantities test without preparing additional National Environmental Policy Act documentation and/or a cost estimate document as described in §§ 3430.3-2, 3430.4-3 and 3430.4-4 of this title. The following procedures apply to rejecting these preference right lease applications:
                (1) When an applicant clearly fails to meet the commercial quantities test as provided in this part, the authorized officer may notify the applicant:
                (i) That its preference right lease application will be rejected;
                (ii) Of the reasons for the proposed rejection;
                (iii) That the applicant has 60 days in which to provide additional information as to why its preference right lease application should not be rejected; and
                (iv) Of the type, quantity, and quality of additional information needed for reconsideration.
                (2) If, after the expiration of the 60-day period, the authorized officer has no basis on which to change his/her decision, the authorized officer shall reject the preference right lease application.
                (3) If the authorized officer reconsiders and changes the decision to reject the preference right lease application, he/she shall continue to adjudicate the preference right lease application in accordance with §§ 3430.3-2, 3430.4-3, and 3430.4-4 of this title.
                [44 FR 42628, July 19, 1979, as amended at 47 FR 33143, July 30, 1982; 52 FR 25800, July 8, 1987]
              
              
                § 3430.5-2
                Appeals, lack of showing.
                (a) If the application is rejected because the existence of commercial quantities of coal has not been shown, the applicant may, in accordance with the procedures in part 4 of this title, file a notice of appeal and a statement of the reasons for the appeal.
                (b) The applicant shall have the right to a hearing before an Administrative Law Judge if the applicant alleges that the facts in the application are sufficient to show entitlement to a lease.
                (c) In such a hearing, the applicant shall bear both the burden of going forward and the burden of proof to show, by a preponderance of evidence, that commercial quantities of coal exist in the proposed lease area.
              
              
                § 3430.5-3
                Determination to lease.
                A preference right lease shall be issued if, upon review of the application, any available land use plan and the environmental assessment or environmental impact statement, the authorized officer determines that:
                (a) Coal has been discovered in commercial quantities on the lands applied for;
                (b) The applicant has used reasonable economic assumptions and data to support the showing that coal has been found on the proposed lease in commercial quantities; and

                (c) The conditions or protective lease stipulations assure that environmental damage can be avoided or acceptably mitigated.
                [47 FR 33143, July 30, 1982]
              
              
                § 3430.5-4
                Lease exchange.
                (a) Upon the request of the applicant, the Secretary may initiate lease exchange procedures under subpart 3435 of this title if the lands under application have been shown to contain coal in commercial quantities.
                (b) Upon the request of the authorized officer, or at the request of the regional coal team or the Governor of the affected State(s), the Secretary may initiate lease exchange procedures under subpart 3435 of this title if:
                (1) The lands under application have been shown to contain commercial quantities of coal;
                (2) All or a portion of the proposed lease has been assessed as lands which should be unavailable for coal development because of land use or resource conflicts or as lands which are unsuitable for coal mining under the provisions of subpart 3461 of this title; and
                (3) The lands are exempted from the application of any relevant unsuitability criteria or the Secretary lacks the authority to prevent damage to or loss of the land use or resource values threatened by lease operations.
                [47 FR 33143, July 30, 1982, as amended at 48 FR 37656, Aug. 19, 1983]
              
              
                § 3430.6
                Lease issuance.
              
              
                § 3430.6-1
                Lease terms.
                Each preference right lease shall be subject to the terms provided for Federal coal leases established in part 3470 of this title.
                [47 FR 33144, July 30, 1982]
              
              
                § 3430.6-2
                Bonding.
                The lease bond for a preference right lease shall be set in accordance with subpart 3474 of this title.
              
              
                § 3430.6-3
                Duration of leases.
                Preference right leases shall be issued for a term of 20 years and for so long thereafter as coal is produced in commercial quantities as defined in § 3483.1 of this title. Each lease shall be subject to readjustment at the end of the first 20-year period and at the end of each period of 10 years thereafter in accordance with subpart 3451 of this title.
                [44 FR 42628, July 19, 1979. Redesignated and amended at 47 FR 33144, July 30, 1982; 50 FR 8627, Mar. 4, 1985]
              
              
                § 3430.7
                Trespass.
                Mining operations conducted prior to the effective date of a lease shall constitute an act of trespass and be subject to penalties specified by § 9239.5 of this title.
              
            
            
              Subpart 3431—Negotiated Sales: Rights-of-Way
              
                § 3431.0-1
                Purpose.

                The purpose of this subpart is to provide procedures for the sale of coal that is necessarily removed in the exercise of a right-of-way issued under Title V of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.).
              
              
                § 3431.0-3
                Authority.
                (a) The regulations of this subpart are issued under the authority of the statutes cited in § 3400.0-3 of this title.
                (b) These regulations primarily implement section 2(a)(1) of the Mineral Leasing Act of 1920, as amended by section 2 of the Act of October 30, 1978 (30 U.S.C. 201(a)(1)).
              
              
                § 3431.1
                Qualified purchaser.
                Any person who has acquired or applied for a right-of-way under Title V of the Federal Land Policy and Management Act of 1976 which requires the removal of coal deposits as a necessary incident to development, construction or use of the right-of-way is qualified to purchase the coal to be removed.
              
              
                § 3431.2
                Terms and conditions of sale.
                (a) Coal to be removed in connection with a right-of-way shall be sold to the qualified purchaser only at the estimated fair market value, as determined by the Secretary.

                (b) Where the right-of-way is being used in connection with the development of a lease, the removal of coal from the right-of-way shall be subject to the same requirements for health and safety protection, surface protection and rehabilitation that apply to the lease involved, and provisions for adequate recovery and conservation of the coal deposit.
                (c) Where the right-of-way is not being used in the develoment of a Federal coal lease, the removal of the coal shall be made subject to the Surface Mining Control and Reclamation Act of 1977, and subject to such terms and conditions as the authorized officer of the surface management agency determines are necessary: (1) To protect public health, safety, and the environment; and (2) to ensure adequate recovery and conservation of the coal deposits in the right-of-way.
                (d) All terms and conditions of the sale shall be terms and conditions of the right-of-way and shall be administered under the provisions of Group 2800 of this title.
                [44 FR 42628, July 19, 1979, as amended at 47 FR 33144, July 30, 1982]
              
            
            
              Subpart 3432—Lease Modifications
              
                § 3432.0-3
                Authority.
                (a) The regulations of this subpart are issued under the authority of the statutes cited in § 3400.0-3 of this title.
                (b) These regulations primarily implement section 3 of the Mineral Leasing Act of 1920, as amended by section 13 of the Federal Coal Leasing Amendments Act of 1976 (30 U.S.C. 203).
              
              
                § 3432.1
                Application.
                (a) A lessee may apply for a modification of a lease to include coal lands or coal deposits contiguous to those embraced in a lease. In no event shall the acreage in the application, when combined with the total area added by all modifications made after August 4, 1976, exceed 160 acres or the number of acres in the original lease, whichever is less.
                (b) The lessee shall file the application for modification in the Bureau of Land Management State Office having jurisdiction over the lands involved (43 CFR subpart 1821), describing the additional lands desired, the lessee's needs or reasons for such modification, and the reasons why the modification would be to the advantage of the United States.
                [44 FR 42628, July 19, 1979, as amended at 44 FR 56340, Oct. 1, 1979]
              
              
                § 3432.2
                Availability.
                (a) The authorized officer may modify the lease to include all or part of the lands applied for if he determines that: (1) The modification serves the interests of the United States; (2) there is no competitive interest in the lands or deposits; and (3) the additional lands or deposits cannot be developed as part of another potential or existing independent operation.
                (b) Coal deposits underlying land the surface of which is held by a qualified surface owner, and which would be mined by other than underground mining techniques, may not be added to a lease by modification.
                (c) The lands applied for shall be added to the existing lease without competitive bidding, but the United States shall receive the fair market value of the lease of the added lands, either by cash payment or adjustment of the royalty applicable to the lands added to the lease by the modification.
              
              
                § 3432.3
                Terms and conditions.
                (a) The terms and conditions of the original lease shall be made consistent with the laws, regulations, and lease terms applicable at the time of modification except that if the original lease was issued prior to August 4, 1976, the minimum royalty provisions of section 6 of the Federal Coal Leasing Amendments Act of 1976 (30 U.S.C. 207; 43 CFR 3473.3-2) shall not apply to any lands covered by the lease prior to its modification until the lease is readjusted.
                (b) Before a lease is modified, the lessee shall file a written acceptance of the conditions imposed in the modified lease and a written consent of the surety under the bond covering the original lease to the modification of the lease and to extension of the bond to cover the additional land.

                (c) Before modifying a lease, BLM will prepare an environmental assessment or environmental impact statement covering the proposed lease area in accordance with 40 CFR parts 1500 through 1508.
                
                (d) For coal lease modification applications involving lands in the National Forest System, BLM will submit the lease modification application to the Secretary of Agriculture for consent, for completion or consideration of an environmental assessment, for the attachment of appropriate lease stipulations, and for making any other findings prerequisite to lease issuance.
                [44 FR 42628, July 19, 1979, as amended at 67 FR 63567, Oct. 15, 2002]
              
            
            
              Subpart 3435—Lease Exchange
              
                § 3435.0-1
                Purpose.
                The objective of these regulations is to provide methods for exchange of coal resources when it would be in the public interest to shift the impact of mineral operations from leased lands or portions of leased lands to currently unleased lands to preserve public resource or social values, and to carry out Congressional directives authorizing coal lease exchanges.
                [44 FR 42628, July 19, 1979, as amended at 47 FR 33144, July 30, 1982]
              
              
                § 3435.0-3
                Authority.
                (a) These regulations are issued under the authority of the statutes cited in § 3400.0-3 of this title.
                (b) These regulations primarily implement:
                (1) Section 3 of the Mineral Leasing Act of 1920, as amended (30 U.S.C. 203);
                (2) Section 510(b)(5) of the Surface Mining Control and Reclamation Act (30 U.S.C. 1260(b)(5));
                (3) Section 1 of the Act of October 30, 1978 (92 Stat. 2073);
                (4) Section 1 of the Act of October 19, 1980 (94 Stat. 2269); and
                (5) Section 4 of the Rattlesnake National Recreation Area and Wilderness Act of 1980 (94 Stat. 2272).
                [44 FR 42628, July 19, 1979, as amended at 47 FR 33144, July 30, 1982]
              
              
                § 3435.1
                Coal lease exchanges.
                Where the Secretary determines that coal exploration, development and mining operations would not be in the public interest on an existing lease or preference right lease application or portions thereof, or where the Congress has authorized lease exchange for a class or list of leases, an existing lease or preference right lease application may be relinquished in exchange for:
                (a) Leases where the Congress has specifically authorized the issuance of a new coal lease;
                (b) The issuance of coal lease bidding rights of equal value;
                (c) A lease for a mineral listed in subpart 3526 of this title by mutual agreement between the applicant and the Secretary; and
                (d) Federal coal lease modifications; or
                (e) Any combination of the above.
                [44 FR 42628, July 19, 1979, as amended at 47 FR 33144, July 30, 1982]
              
              
                § 3435.2
                Qualified exchange proponents: Limitations.
                (a) Any person who holds a Federal coal lease, or a preference right lease application that has been found to meet the commercial quantities requirements of §§ 3430.1 and 3430.5 of this title on lands described in § 3435.1 of this title is qualified to ask the Secretary to initiate an exchange.
                (b) Except for leases qualified under subpart 3436 of this title, the Secretary may issue a new coal lease in exchange for the relinquishment of outstanding leases or lease applications only in those cases where the Congress has specifically authorized such exchanges.
                (c) The Secretary shall evaluate each qualified exchange request and determine whether an exchange is in the public interest.
                (d) Any modification of a coal lease in an exchange under this subpart shall be subject to the limitations in §§ 3432.1(a), 3432.2(b) and 3432.3(a) of this title.
                [44 FR 42628, July 19, 1979, as amended at 47 FR 33144, July 30, 1982]
              
              
                § 3435.3
                Exchange procedures.
              
              
                § 3435.3-1
                Exchange notice.

                (a) The Secretary shall initiate exchange procedures by notifying in writing a Federal coal lessee or preference right lease applicant that consideration of an exchange of mineral leases or other coal lease interests is appropriate. The notification may be on the Secretary's initiative or in response to a request under § 3435.2 of this title.
                
                (b) The exchange notice shall also be provided to the Governor of the affected State(s) concurrent with notice to the lessee or preference right lease applicant stating why the Secretary believes an exchange may be in the public interest.
                (c) The exchange notice shall contain a description of the leased lands or lands under preference right lease application being considered for exchange. These lands may include all or part of an existing lease or preference right lease application.
                (d) The exchange notice may contain a description of the lands for which the Secretary would grant an exchange lease or lease interest. If a coal lease modification would be granted by exchange, the lands shall be selected from those lands found acceptable for further consideration for coal leasing under § 3420.1 of this title; and
                (e) The notice shall contain a request that the lessee or preference right lease applicant indicate whether he is willing to negotiate an exchange.
                [44 FR 42628, July 19, 1979, as amended at 47 FR 33144, July 30, 1982; 48 FR 37656, Aug. 19, 1983]
              
              
                § 3435.3-2
                Initial response by lessee or lease applicant.
                (a) The lessee or preference right lease applicant wishing to negotiate an exchange shall so reply in writing. The reply may include a description of the lands on which the lessee or lease applicant would accept an exchange lease or coal lease modification.
                (b) A reply to the exchange notice by a lessee or preference right lease applicant indicating willingness to enter into an exchange shall also indicate willingness to provide the geologic and economic data needed by the Secretary to determine the fair market value of the lease or lease application to be relinquished. The lessee or preference right lease applicant shall also indicate willingness to provide any geologic and economic data in his possession that will help the Secretary to determine the fair market value of the potential Federal lease exchange tract or tracts.
                [44 FR 42628, July 19, 1979, as amended at 47 FR 33144, July 30, 1982]
              
              
                § 3435.3-3
                Agreement to terms.
                (a) If both parties wish to proceed with the exchange, the authorized officer and the lessee or preference right lease applicant shall negotiate an exchange consistent with § 3435.1 of this title. The authorized officer shall consult with the regional coal team prior to initiation of such negotiations and shall consult again prior to finalization of the negotiated exchange.
                (b) Land proposed for lease in exchange for, or for inclusion in, an existing lease or preference right lease application shall be subject to leasing under Group 3400 or 3500 of this title as appropriate, and any coal lands shall have been found to be acceptable for further consideration for leasing under § 3420.1 of this title.
                [44 FR 42628, July 19, 1979, as amended at 47 FR 33144, July 30, 1982; 48 FR 37656, Aug. 19, 1983]
              
              
                § 3435.3-4
                Determination of value.
                The value of the land to be leased, or added by lease modification, or of the bidding rights to be issued in exchange shall, to the satisfaction of the lessee or lease applicant and the Secretary, be equal to the estimated fair market value of the lease or lease application to be relinquished.
              
              
                § 3435.3-5
                Notice of public hearing.

                After the lessee or lease applicant and the Secretary agree on an exchange proposal, notice of the exchange proposal shall be published in the Federal Register and in at least 1 newspaper of general circulation in each county or equivalent political subdivision where both the offered and selected lands are located. The notice shall announce that, upon request, at least 1 public hearing shall be held in a city or cities located near each tract involved. The notice shall also contain the Secretary's preliminary findings why the proposed exchange is in the public interest. Any notice of the availability of a draft environmental assessment or environmental impact statement on the exchange may be used to comply with this section.
                [47 FR 33144, July 30, 1982]
              
              
                
                § 3435.3-6
                Consultation with Governor.
                (a) The Secretary shall notify the Governor of each state in which lands in the proposed exchange are located of the terms of the exchange and the Secretary's preliminary findings why the exchange is in the public interest. The Secretary shall give each Governor 45 days to comment on the proposal prior to consummating the exchange.
                (b) If, within the 45 day period, the Governor(s), in writing, objects to an exchange that involves leases or lease rights in more than one state, the Secretary will not consummate the exchange for 6 months from the date of objection. The Governor(s) may during this 6-month period submit a written statement why the exchange should not be consummated, and the Secretary shall, on the basis of this statement, reconsider the lease proposal.
                [44 FR 42628, July 19, 1979, as amended at 47 FR 33144, July 30, 1982]
              
              
                § 3435.3-7
                Consultation with the Attorney General.
                In any exchange which, if consummated, shall result in the issuance of a Federal coal lease, the Secretary, after issuing an exchange notice under § 3435.3-1 of this title and before issuance of a written decision under § 3435.4 of this title.
                (a) Shall require the lessee or lease applicant to submit the information in § 3422.3-4 of this title; and
                (b) If the Attorney General, within 30 days, objects to lease issuance, shall not issue the exchange lease except after complying with the provisions of § 3422.3-4(f)(2) of this title.
              
              
                § 3435.4
                Issuance of lease, lease modification or bidding rights.
                (a) If, after any public hearing(s), the Secretary by written decision concludes that an exchange is in the public interest, the Secretary shall transmit to the lessee or preference right lease applicant:
                (1) A statement of the Secretary's findings that lease issuance is in the public interest;
                (2) Either (i) copies of the coal or other mineral exchange lease or coal lease modification containing the terms, conditions and special stipulations under which the lease or coal lease modification is to be granted, or (ii) a statement describing the terms and conditions of the coal lease bidding rights to be granted in exchange; and
                (3) A statement for execution by the lessee or preference right lease applicant relinquishing all right or interest in the lease or preference right lease application, or portion thereof, to be exchanged.
                (b) The exchange lease, lease modification or coal lease bidding rights shall be issued upon relinquishment of the lease, preference right lease application, or portion thereof.
                (c) The exchange lease or lease modification shall be subject to all relevant provisions of Group 3400 or 3500 of this title and 30 CFR Chapter VII, Subchapter D as appropriate.
                [47 FR 33144, July 30, 1982, as amended at 50 FR 8627, Mar. 4, 1985]
              
            
            
              Subpart 3436—Coal Lease and Coal Land Exchanges: Alluvial Valley Floors
              
                Source:
                47 FR 33145, July 30, 1982, unless otherwise noted.
              
              
                § 3436.0-1
                Purpose.
                The purpose of this subpart is to establish criteria and procedures for the exchange of coal leases and for the exchange of fee held coal for unleased federally-owned coal in cases where surface coal mining operations on the lands that are covered by an existing coal lease or that are fee held would interrupt, discontinue or preclude farming on alluvial valley floors west of the 100th Meridian, west longitude, or materially damage the quantity or quality of water in surface or underground systems that supply those alluvial valley floors.
              
              
                § 3436.0-2
                Objective.

                (a) The objective of this subpart is to provide relief to persons holding leases for Federal coal deposits or fee title to coal deposits which underlie or are near alluvial valley floors and which cannot be mined through surface mining operations under section 510(b)(5) of the Surface Mining Control and Reclamation Act, through the exchange of lands, or interests therein, pursuant to the authority granted by the statutory provision.
                (b) The Secretary shall exercise the authority to dispose of Federal coal deposits by lease to meet this objective when he/she determines that the exchange would serve the public interest. In determining whether such an exchange will serve the public interest, the Secretary will consider a wide variety of factors, including better Federal land management and the needs of State and local people, including needs for lands for the economy, community expansion, recreation areas, food, fiber, minerals and fish and wildlife. Unless consideration of the above factors would show otherwise, it will be assumed that an exchange will serve the public interest if substantial financial and legal commitments have been made toward development of the offered coal resource.
              
              
                § 3436.0-3
                Authority.
                (a) These regulations are issued under the authority of the statutes cited in § 3400.0-3 of this title.
                (b) These regulations primarily implement section 510(b)(5) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1260(b)(5)).
              
              
                § 3436.0-5
                Definitions.
                As used in this subpart, the term substantial financial and legal commitments is a relative one, and the determination whether such commitments have been made, so as to qualify a person for an exchange under this subpart, will be made on a case-by-case basis. In making this determination, the Secretary will consider the level of expenditures made prior to January 1, 1977, that are related to development of the coal resource which is offered in exchange, taken together with the damages for which the person would be liable as a result of any legal commitments made prior to January 1, 1977, in connection with development of said coal resource, and the Secretary will compare that level of expenditure to the estimated total cost of developing the coal resource to the point of establishing a producing surface coal mining operation.
              
              
                § 3436.1
                Coal lease exchanges.
              
              
                § 3436.1-1
                Qualified lease proponents.
                (a) Coal lease exchanges under this program shall be available only to persons who:
                (1) Hold a Federal coal lease or preference right lease application covering lands that include or are near an alluvial valley floor located west of the 100th Meridian, west longitude, where surface coal mining operations are prohibited by section 510(b)(5) of the Surface Mining Control and Reclamation Act because such operations would interrupt farming or materially damage the quantity and quality of the water in surface or underground water systems that would supply the alluvial valley floor;
                (2) Have made substantial financial and legal commitments prior to January 1, 1977, in connection with the lease or preference right lease application; and
                (3) Are not entitled to continue any existing surface coal mining operations pursuant to the first proviso of section 510(b)(5) of the Surface Mining Control and Reclamation Act.
                (b) Persons seeking an exchange bear the burden of establishing that they are qualified pursuant to paragraph (a) of this section. The Secretary shall accept a determination made pursuant to 30 CFR 785.19(c) as conclusive evidence of the existence of an alluvial valley floor.
              
              
                § 3436.1-2
                Federal coal deposits subject to lease by exchange.
                The lease offered by the Secretary in exchange for existing coal leases shall be for Federal coal deposits determined to be acceptable for further consideration for coal leasing pursuant to § 3420.1-5 or § 3420.2-3 of this title.
                (a) Any person meeting the requirements of § 3436.1-1(a) of this title may apply for a lease exchange. No special form of application is required.

                (b) The Secretary shall evaluate each exchange request to determine whether the proponent is qualified and whether the exchange serves the public interest. The exchange shall be processed in accordance with the procedures in subpart 3435 of this title for other lease and lease interest exchanges.
                
                (c) After the Secretary and the exchange proponent have agreed to terms pursuant to § 3435.3-3 of this title, the Secretary may elect to consider the exchange proposal in conjunction with the activity planning process for the coal production region in which the lands proposed to be leased are located pursuant to § 3420.3 of this title. If the Secretary elects to process the exchange proposal in this manner, the tracts identified for use in the lease exchange shall be:
                (1) Delineated for analysis pursuant to § 3420.3-3 of this title;
                (2) Ranked as having high desirability pursuant to § 3420.3-4(a) of this title; and
                (3) Selected for inclusion for analysis purposes in alternative proposed lease sale schedules pursuant to § 3420.3-4(c) of this title. Such tracts shall then be the subject of environmental analysis, public comment and consultation pursuant to §§ 3420.3 and 3420.4 of this title.
                (d) If the Secretary elects to process the exchange proposal independently of the activity planning process, the Secretary shall consider the environmental and resource information acquired during the land use planning process and found in the most recent regional environmental impact statement completed under the Federal coal management program. An environmental assessment or environmental impact statement shall be prepared on the proposed exchange prior to the public hearings and consultation required by §§ 3435.3-5 through 3435.3-7 of this title.
                (e) In determining under § 3435.3-4 of this title the estimated value of the lease or preference right lease application to be relinquished, the Secretary shall proceed as though there were no prohibitions on surface mining operations on the lands covered by the lease or preference right lease application.
                (f) The exchange proponent shall bear all administrative costs of the exchange, including the cost of establishing the value of each lease involved in the exchange, if the exchange is completed.
                [47 FR 33145, July 30, 1982, as amended at 50 FR 42023, Oct. 17, 1985]
              
              
                § 3436.2
                Fee coal exchanges.
              
              
                § 3436.2-1
                Qualified exchange proponents.
                (a) Fee coal exchanges under this program shall only be available to persons who:
                (1) Own coal west of the 100th Meridan, west longitude, underlying or near an alluvial valley floor where surface coal mining operations are prohibited by section 510(b)(5) of the Surface Mining Control and Reclamation Act because such operations would interrupt farming or materially damage the quantity and quality of the water in surface or underground water systems that would supply the alluvial valley floor; and
                (2) Are not entitled to continue any existing surface coal mining operation pursuant to the first proviso to section 510(b)(5) of the Surface Mining Control and Reclamation Act.
                (b) Exchange proponents bear the burden of establishing their qualifications pursuant to paragraph (a) of this section. The Secretary shall accept a determination made pursuant to 30 CFR 785.19(c) as conclusive evidence of the existence of an alluvial valley floor.
              
              
                § 3436.2-2
                Federal coal deposits subject to disposal by exchange.
                The coal deposits offered in exchange by the Secretary shall be determined to be acceptable for further consideration for coal leasing pursuant to § 3420.1 of this title and shall be in the same State as the coal deposit offered in exchange by the proponent.
              
              
                § 3436.2-3
                Exchange procedures.
                (a) Any person meeting the requirements of § 3436.2-1(a) of this title may apply for an exchange. No special form of application is required. Any exchange proposal should be directed to the District Manager for the Bureau of Land Management district in which the Federal coal deposits are located.
                (b) The Secretary shall evaluate each exchange request to determine whether the proponent is qualified.

                (c) After the authorized officer and the owner of the coal deposit underlying an alluvial valley floor identify Federal coal deposits that are suitable for consideration for disposition through exchange, the exchange shall be processed in accordance with part 2200 of this title, except as provided in this section.
                (d) The Secretary may consolidate the environmental analysis for the proposed exchange with the regional environmental impact statement prepared on alternative leasing schedules for the coal production region in which the Federal coal deposits are located pursuant to § 3420.3-4 of this title. If the environmental analysis is not so consolidated, the Secretary shall consider environmental and other resource information obtained during the land use planning process or at other stages of the coal management program in preparing an appropriate environmental analysis or environmental impact statement on the proposed exchange.
                (e) Exchanges shall be made on an equal value basis, provided that values of the lands exchanged may be equalized by the payment of money to the grantor or the Secretary so long as the payment does not exceed 25 percent of the total value of the lands or interests transferred out of Federal ownership. In determining the value of the coal deposit underlying or near an alluvial valley floor, the Secretary shall proceed as though there were no prohibition on surface coal mining operations on the property.
                [47 FR 33145, July 30, 1982, as amended at 50 FR 42023, Oct. 17, 1985]
              
            
          
          
            Pt. 3440
            PART 3440—LICENSES TO MINE
            
              
                Subpart 3440—Licenses to Mine
                Sec.
                3440.0-3
                Authority.
                3440.1
                Terms.
                3440.1-1
                Forms.
                3440.1-2
                Qualifications.
                3440.1-3
                Limitations on coal use.
                3440.1-4
                Area and duration of license.
                3440.1-5
                Compliance with Surface Mining Control and Reclamation Act.
                3440.1-6
                Cancellation or forfeiture.
              
            
            
              Authority:
              30 U.S.C. 181 et seq.
              
            
            
              Source:
              44 FR 42634, July 19, 1979, unless otherwise noted.
            
            
              Subpart 3440—Licenses to Mine
              
                § 3440.0-3
                Authority.
                (a) These regulations are issued under the authority of the statutes cited in § 3400.0-3 of this title.
                (b) These regulations primarily implement section 8 of the Mineral Leasing Act of 1920, as amended (30 U.S.C. 208).
              
              
                § 3440.1
                Terms.
              
              
                § 3440.1-1
                Forms.
                (a) Four copies of the application for a license to mine coal for domestic needs or for a renewal of such a license shall be filed on a form approved by the Director, or a substantial equivalent of the form, in the Bureau of Land Management State Office having jurisdiction over the lands involved (43 CFR subpart 1821).
                (b) The original application or any renewal application shall be accompanied by the fee prescribed in subpart 3473 of this title, except when the application is filed by a relief agency.
              
              
                § 3440.1-2
                Qualifications.
                (a) An individual, association or individuals, municipality, charitable organization or relief agency may hold a license to mine. A municipality shall file the information required under § 3472.2-5(b) of this title.
                (b) A license to mine shall not be issued to a private corporation.
                (c) A license to mine shall not be issued to a minor, but may be issued to a legal guardian on behalf of a minor.
              
              
                § 3440.1-3
                Limitations on coal use.
                (a) A license to mine may be issued to a municipality for the nonprofit mining and disposal of coal to its residents for household use only. Under such a license, a municipality may not mine coal either for its own use or for nonhousehold use such as for factories, stores, other business establishments and heating and lighting plants.
                (b) Coal extracted under a license to mine shall not be disposed of for profit.
              
              
                § 3440.1-4
                Area and duration of license.

                (a) A license to mine for an individual or association in the absence of unusual conditions or necessity, shall be limited to a legal subdivision of 40 acres or less and may be revoked at any time. Each license to mine shall terminate at the end of 2 years from the date of issuance, unless an application for a 2 year renewal is filed and approved before its termination date.
                (b) A license to mine to a municipality may not exceed 320 acres for a municipality of less than 100,000 population, 1,280 acres for a municipality between 100,000 and 150,000 population, and 2,560 acres for a municipality of 150,000 population or more. A license to mine to a municipality shall terminate at the end of 4 years from the date of issuance, unless an application for a 4 year renewal is filed and approved before the termination date.
                (c) (1) The authorized officer may authorize a recognized and established relief agency of any state upon the agency's request, to take government-owned coal deposits within the state and provide the coal to localities where it is needed to supply families on the rolls of such agency who require coal for household use but are unable to pay for that coal.
                (2) Tracts shall be selected in areas assessed as acceptable for mining operations and at points convenient to supply the families in a locality. Each family shall be restricted to the amount of coal actually needed for its use, not to exceed 20 tons annually.
                (3) Coal shall be taken from such tracts only by those with written authority from the relief agency. All mining shall be done pursuant to such authorization.
                [44 FR 42634, July 19, 1979, as amended at 47 FR 33146, July 30, 1982]
              
              
                § 3440.1-5
                Compliance with Surface Mining Control and Reclamation Act.
                Mining on a license to mine shall not commence without a permit issued by the Surface Mining Officer unless the operation is exempt from the permit requirements under 30 CFR 700.11.
                [44 FR 42634, July 19, 1979. Redesignated and amended at 47 FR 33146, July 30, 1982]
              
              
                § 3440.1-6
                Cancellation or forfeiture.
                Any license to mine may be canceled or forfeited for violation of the Act under which the license to mine was issued, applicable Federal laws and regulations, or the terms and conditions of the license to mine.
                [47 FR 33146, July 30, 1982]
              
            
          
          
            Pt. 3450
            PART 3450—MANAGEMENT OF EXISTING LEASES
            
              
                Subpart 3451—Continuation of Leases: Readjustment of Terms
                Sec.
                3451.1
                Readjustment of lease terms.
                3451.2
                Notification of readjusted lease terms.
              
              
                Subpart 3452—Relinquishment, Cancellation, and Termination
                3452.1
                Relinquishment.
                3452.1-1
                General.
                3452.1-2
                Where filed.
                3452.1-3
                Acceptance.
                3452.2
                Cancellation.
                3452.2-1
                Cause for cancellation.
                3452.2-2
                Cancellation procedure.
                3452.3
                Termination.
              
              
                Subpart 3453—Transfers by Assignment, Sublease or Otherwise
                3453.1
                Qualifications.
                3453.2
                Requirements.
                3453.2-1
                Application.
                3453.2-2
                Forms and statements.
                3453.2-3
                Filing location and fee.
                3453.2-4
                Bonds.
                3453.2-5
                Effect of partial assignment.
                3453.3
                Approval.
                3453.3-1
                Conditions for approval.
                3453.3-2
                Disapproval of transfers.
                3453.3-3
                Effective date.
                3453.3-4
                Extensions.
              
            
            
              Authority:
              30 U.S.C. 181 et seq.; 30 U.S.C. 351-359; 30 U.S.C. 521-531; 30 U.S.C. 1201 et seq.; and 43 U.S.C. 1701 et seq.
              
            
            
              Source:
              44 FR 42635, July 19, 1979, unless otherwise noted.
            
            
              Subpart 3451—Continuation of Leases: Readjustment of Terms
              
                § 3451.1
                Readjustment of lease terms.

                (a) (1) All leases issued prior to August 4, 1976, shall be subject to readjustment at the end of the current 20-year period and at the end of each 10-year period thereafter. All leases issued after August 4, 1976, shall be subject to readjustment at the end of the first 20-year period and, if the lease is extended, each 10-year period thereafter.
                (2) Any lease subject to readjustment which contains a royalty rate less than the minimum royalty prescribed in § 3473.3-2 of this title shall be readjusted to conform to the minimum prescribed in that section.
                (b) If the lease became subject to readjustment of terms and conditions before August 4, 1976, but the authorized officer prior to that date neither readjusted the terms and conditions nor informed the lessee whether or not a readjustment would be made, the terms and conditions of that lease shall not be readjusted retroactively to conform to the requirements of the Federal Coal Leasing Amendments Act of 1976.
                (c)(1) The authorized officer shall, prior to the expiration of the current or initial 20-year period or any succeeding 10-year period thereafter, notify the lessee of any lease which becomes subject to readjustment after June 1, 1980, whether any readjustment of terms and conditions will be made prior to the expiration of the initial 20-year period or any succeeding 10-year period thereafter. On such a lease the failure to so notify the lessee shall mean that the United States is waiving its right to readjust the lease for the readjustment period in question.
                (2) In any notification that a lease will be readjusted under this subsection, the authorized officer will prescribe when the decision transmitting the readjusted lease terms will be sent to the lessee. The time for transmitting the information will be as soon as possible after the notice that the lease shall be readjusted, but will not be longer than 2 years after such notice. Failure to send the decision transmitting the readjusted lease terms in the specified period shall constitute a waiver of the right to readjust, unless the delay is caused by events beyond the control of the Department.
                (d) In the notification that the lease will be readjusted, the authorized officer may require the lessee to furnish information specified in § 3422.3-4 of this title for review by the Attorney General as required by section 27(1) of the Mineral Leasing Act of 1920, as amended. If the authorized officer requests the information specified, no lease readjustment shall be effective until 30 days after the authorized officer has transmitted the required information to the Attorney General. The lease shall be subject to cancellation if the lessee fails to furnish the required information within the time allowed.
                (e) The Governor of the affected State will be sent a copy of the readjusted lease terms.
                [44 FR 42635, July 19, 1979, as amended at 47 FR 33146, July 30, 1982; 48 FR 37656, Aug. 19, 1983; 53 FR 37300, Sept. 26, 1988]
              
              
                § 3451.2
                Notification of readjusted lease terms.
                (a) If the notification that the lease will be readjusted did not contain the readjusted lease terms, the authorized officer will, within the time specified in the notice that the lease shall be readjusted, notify the lessee by decision of the readjusted lease terms.
                (b) The decision transmitting the readjusted lease terms and conditions to the lessee(s) of record shall constitute the final action of the Bureau of Land Management on all the provisions contained in a readjusted lease and will be provided to the lessee(s) of record prior to the anniversary date. The effective date of the readjusted lease shall not be affected by the filing of any appeal of, or a civil suit regarding, any of the readjusted terms and conditions.
                (c) The readjusted lease terms and conditions shall become effective on the anniversary date;
                (d) The lessee may appeal the decision of the authorized officer in accordance with the procedure set out in 43 CFR part 4; and
                (e) Regardless of whether an appeal is filed by the lessee(s), all of the readjusted lease terms and conditions, including, but not limited to, the reporting and payment of rental and royalty, shall be effective on the anniversary date.
                [47 FR 33146, July 30, 1982, and 53 FR 37300, Sept. 26, 1988]
              
            
            
              
              Subpart 3452—Relinquishment, Cancellation, and Termination
              
                § 3452.1
                Relinquishment.
              
              
                § 3452.1-1
                General.
                The lessee may surrender the entire lease, a legal subdivision thereof, an aliquot part thereof (not less than 10 acres) or any bed of the coal deposit therein. A partial relinquishment shall describe clearly the surrendered parcel or coal deposits and give the exact acreage relinquished. If the authorized officer accepts the relinquishment of any coal deposits in a lease, the coal reserves shall be adjusted in accordance with part 3480 of this title.
                [47 FR 33147, July 30, 1982, as amended at 50 FR 8627, Mar. 4, 1985]
              
              
                § 3452.1-2
                Where filed.
                A relinquishment shall be filed in triplicate by the lessee in the Bureau of Land Management State Office having jurisdiction over the lands involved (43 CFR subpart 1821).
              
              
                § 3452.1-3
                Acceptance.
                The effective date of the lease relinquishment shall, upon approval by an authorized officer, be the date on which the lessee filed the lease relinquishment. No relinquishment shall be approved until the authorized officer determines that the relinquishment will not impair the public interest, that the accrued rentals and royalties have been paid and that all the obligations of the lessee under the regulations and terms of the lease have been met.
                [47 FR 33147, July 30, 1982]
              
              
                § 3452.2
                Cancellation.
              
              
                § 3452.2-1
                Cause for cancellation.
                (a) The authorized officer, after compliance with § 3452.2-2 of this title, may take the appropriate steps to institute proceedings in a court of competent jurisdiction for the cancellation of the lease if the lessee: (1) Fails to comply with the provisions of the Mineral Leasing Act of 1920, as amended; (2) fails to comply with any applicable general regulations; or (3) defaults in the performance of any of the terms, covenants, and stipulations of the lease.
                (b) Any lease issued before August 4, 1976, on which the lessee does not meet the diligent development requirements or any lease whenever issued on which the lessee does not meet the continued operation requirements shall be subject to cancellation in whole or in part. In deciding whether to initiate lease cancellation proceedings under this subsection, the Secretary shall not consider adverse circumstances which arise out of (1) normally foreseeable costs of compliance with requirements for environmental protection; (2) commonly experienced delays in delivery of supplies or equipment; or (3) inability to obtain sufficient sales.
                [44 FR 42635, July 19, 1979, as amended at 47 FR 33147, July 30, 1982]
              
              
                § 3452.2-2
                Cancellation procedure.
                The lessee shall be given notice of any default, breach or cause of forefeiture and be afforded 30 days to correct the default, to request an extension of time in which to correct the default, or to submit evidence showing why the lease should not be cancelled. The Governor of the affected State(s) shall be given reasonable notice of action taken by the Department of the Interior to initiate cancellation of the lease.
                [44 FR 42635, July 19, 1979, as amended at 48 FR 37656, Aug. 19, 1983]
              
              
                § 3452.3
                Termination.
                (a) Any lease issued or readjusted after August 4, 1976, shall be terminated if the lessee does not meet the diligent development requirements.
                (b) Should a lease be relinquished, cancelled or terminated for any reason, all deferred bonus payments shall be immediately payable and all rentals and royalties, including advance royalties, already paid or due, shall be forfeited to the United States.
                [44 FR 42635, July 19, 1979, as amended at 47 FR 33147, July 30, 1982]
              
            
            
              
              Subpart 3453—Transfers by Assignment, Sublease or Otherwise
              
                § 3453.1
                Qualifications.
                (a) Leases may be transferred in whole or in part to any person, association or corporation qualified under subpart 3472 of this title to hold such leases, except as provided by § 3420.1-4(b) (1)(iv) and (2)(ii) of this title.
                (b) Preference right lease applications may be transferred as a whole only to a person, association or corporation qualified under subpart 3472 of this title to hold a lease.
                (c) Exploration licenses may be transferred in whole or in part subject to § 3453.3(b) of this title.
                [47 FR 33147, July 30, 1982]
              
              
                § 3453.2
                Requirements.
              
              
                § 3453.2-1
                Application.
                Applications for approval of any transfer of a lease, preference right lease application or exploration license or any interest in a lease or license, whether by direct assignment, working agreement, transfer of royalty interest, sublease, or otherwise, shall be filed within 90 days from final execution.
                [44 FR 42635, July 19, 1979, as amended at 47 FR 33147, July 30, 1982]
              
              
                § 3453.2-2
                Forms and statements.
                (a) Transfers of any record title interest shall be filed in triplicate and shall be accompanied by a request for approval from the transferee.
                (b) No specific form need be used for requests for approval of transfers. The request for approval shall contain evidence of the transferee's qualifications, including a statement of Federal coal lease acreage holdings. This evidence shall consist of the same showing of qualifications required of a lease applicant by subpart 3472 of this title. A single signed copy of the qualifications statement is sufficient.
                (c) A separate instrument of transfer shall be filed for each lease when transfers involve record titles. When transfers to the same person, association, or corporation involving more than one lease are filed at the same time, one request for approval and one showing as to the qualifications of the transferee shall be sufficient.
                (d) A single signed copy of all other instruments of transfer is sufficient, except that collateral assignments and other security or mortgage documents shall not be accepted for filing.
                (e) Any transfer of a record title interest or assignment of operating rights shall be accompanied by the transferee's submission of the information specified in § 3422.3-4 of this title, including the holdings of any affiliate(s) (including joint ventures) of the transferees, or a statement incorporating a prior submission of the specified information by reference to the date and lease, license or application serial number of the submission, and containing any and all changes in holdings since the date of the prior submission.
                (f) Any document of transfer which does not contain a description of all consideration or value paid or promised for the transfer shall be accompanied by a separate statement of all consideration or value, whether cash, property, future payments or any other type of consideration, paid or promised for the transfer.
                (g) Information submitted to comply with paragraphs (e) and (f) of this section may be labeled as proprietary data and shall be treated in accordance with the laws and regulations governing the confidentiality of such information.
                [44 FR 42635, July 19, 1979, as amended at 47 FR 33147, July 30, 1982]
              
              
                § 3453.2-3
                Filing location and fee.
                Instruments of transfer and requests for approval shall be filed in the Bureau of Land Management office having jurisdiction over the leased lands proposed for transfer (see 43 CFR subpart 1821). Each instrument of transfer shall be accompanied by a nonrefundable filing fee (see 43 CFR 3473.2).
                [47 FR 33147, July 30, 1982]
              
              
                § 3453.2-4
                Bonds.

                (a) If a bond is required, it shall be furnished before a lease, preference right lease application or exploration license may be approved for transfer. If the original lease, preference right lease application or exploration license required the maintenance of a bond, the transferee shall submit either a written consent from the surety to the substitution of the transferee as principal or a new bond with the transferee as principal. Transfers of any part of the leased or licensed lands shall be described by legal subdivisions. Before any transfer of part of a lease or license is approved, the transferee shall submit: (1) A written statement from the surety that it agrees to the transfer and that it agrees to remain bound as to the interest retained by the lessee or licensee; and (2) a new bond with the tranferee as principal covering the portion transferred.
                (b) The transferor and the surety shall continue to be responsible for the performance of any obligation under the lease, preference right lease application or exploration license until the effective date of the approval of the transfer. If the transfer is not approved, the obligation to the United States shall continue as though no such transfer had been filed for approval. After the effective date of approval, the transferee, including any sublessee, applicant or licensee, and the transferee's surety shall be responsible for all lease, application or license obligations, notwithstanding any terms of the transfer to the contrary.
                [47 FR 33147, July 30, 1982, as amended at 47 FR 38131, Aug. 30, 1982]
              
              
                § 3453.2-5
                Effect of partial assignment.
                A transfer of full record-title to only part of the lands, or any bed of the coal deposits therein, shall segregate the transferred and retained portions into separate and distinct leases or licenses, with the retained portion keeping the original serial number. The newly segregated lease or license shall be assigned a new serial number and shall contain the same terms and conditions as the original lease or license.
                [47 FR 33148, July 30, 1982]
              
              
                § 3453.3
                Approval.
              
              
                § 3453.3-1
                Conditions for approval.
                (a) No transfer of a lease shall be approved if:
                (1) The transferee is not qualified to hold a lease or an interest in a lease under subpart 3472 of this title or under §§ 3420.1-3(b)(1)(iv) and 3420.1-3(b)(2)(ii) of this title;
                (2) The lease bond is insufficient;
                (3) The filing fee has not been submitted;
                (4) The transferee would hold the lease in violation of the acreage requirements set out in subpart 3472 of this title;
                (5) The transfer would create an overriding royalty or other interest in violation of § 3473.3-2 of this title;
                (6) The lease account is not in good standing;
                (7) The information required under § 3453.2-2(e) and (f) of this title has not been submitted; or
                (8) The transferee is subject to the prohibition in § 3472.1-2(e) of this title.
                (b) When the licensee proposes to transfer an exploration license, any other participating parties in the license shall be given the right of first refusal. If none of the participating parties wishes to assume the license, the license may be transferred if:
                (1) The exploration bond is sufficient;
                (2) The filing fee has been submitted; and
                (3) The license account is in good standing.
                (c) A preference right lease application may be transferred as a whole only to any party qualified to hold a lease under subpart 3472 of this title.
                [47 FR 33148, July 30, 1982, as amended at 50 FR 42023, Oct. 17, 1985]
              
              
                § 3453.3-2
                Disapproval of transfers.
                (a) The authorized officer shall deny approval of a transfer if any reason why the transfer cannot be approved (listed in § 3453.3-1 of this title) is not cured within the time established by the authorized officer in a decision notifying the applicant for approval why the transfer cannot be approved.
                (b) The authorized officer shall not approve a transfer of a lease until 30 days after the requirements of § 3422.3-4 of this title have been met.
                [44 FR 42635, July 19, 1979, as amended at 47 FR 33148, July 30, 1982]
              
              
                
                § 3453.3-3
                Effective date.
                A transfer shall take effect the first day of the month following its final approval by the Bureau of Land Management, or if the transferee requests in writing, the first day of the month of the approval. The Governor of the affected State(s) shall be given reasonable notice of any lease transfer.
                [44 FR 42635, July 19, 1979, as amended at 47 FR 33148, July 30, 1982; 48 FR 37656, Aug. 19, 1983]
              
              
                § 3453.3-4
                Extensions.
                (a) The filing of or approval of any transfer shall not alter any terms or extend any time periods under the lease, including those dealing with readjustment of the lease and the diligent development and continued operation on the lease.
                (b) The filing of or approval of a transfer of an exploration license shall not extend the term of the license beyond the statutory 2-year maximum.
                [44 FR 42635, July 19, 1979, as amended at 47 FR 33148, July 30, 1982; 47 FR 38131, Aug. 30, 1982]
              
            
          
          
            Pt. 3460
            PART 3460—ENVIRONMENT
            
              
                Subpart 3461—Federal Lands Review: Unsuitability for Mining
                Sec.
                3461.0-3
                Authority.
                3461.0-6
                Policy.
                3461.0-7
                Scope.
                3461.1
                Underground mining exemption from criteria.
                3461.2
                Unsuitability assessment procedures.
                3461.2-1
                Assessment and land use planning.
                3461.2-2
                Consultation on unsuitability assessments.
                3461.3
                Relationship of leasing to unsuitability assessment.
                3461.3-1
                Application of criteria on unleased lands.
                3461.3-2
                Application of criteria on leased lands.
                3461.4
                Exploration.
                3461.5
                Criteria for assessing lands unsuitable for all or certain stipulated methods of coal mining.
              
              
                Subpart 3465—Surface Management and Protection
                3465.0-1
                Purpose.
                3465.0-3
                Authority.
                3465.0-7
                Applicability.
                3465.1
                Use of surface.
                3465.2
                Inspections and noncompliance.
                3465.2-1
                Inspections.
                3465.2-2
                Discovery of noncompliance.
                3465.2-3
                Failure of lessee or holder of license to mine to act.
              
            
            
              Authority:

              The Mineral Leasing Act of 1920, as amended and supplemented (30 U.S.C. 181 et seq.), the Mineral Leasing Act for Acquired Lands of 1947, as amended (30 U.S.C. 351-359), the Multiple Mineral Development Act of 1954 (30 U.S.C. 521-531 et seq.), the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.) and the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
            
            
              Source:
              44 FR 42638, July 19, 1979, unless otherwise noted.
            
            
              Subpart 3461—Federal Lands Review: Unsuitability for Mining
              
                § 3461.0-3
                Authority.
                (a) These regulations are issued under the authority of the statutes listed in § 3400.0-3 of this title.
                (b) These regulations primarily implement:
                (1) The general unsuitability criteria in section 522(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1272(a));
                (2) The Federal lands review in section 522(b) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1272(b)); and
                (3) The prohibitions against mining certain lands in section 522(e) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1272(e)).
              
              
                § 3461.0-6
                Policy.
                The Department shall carry out the review of Federal lands under section 522(b) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1272(b)) principally through land use planning assessments by the surface management agency regarding the unsuitability of Federal lands for all or certain stipulated methods of coal mining.
              
              
                § 3461.0-7
                Scope.

                Each criterion in § 3461.1 of this title uses the phrase “shall be considered unsuitable” as shorthand for “shall be considered unsuitable for all or certain stipulated methods of coal mining involving surface coal mining operations, as defined in § 3400.0-5(mm) of this title.
                [44 FR 42638, July 19, 1979, as amended at 47 FR 33148, July 30, 1982]
              
              
                § 3461.1
                Underground mining exemption from criteria.
                (a) Federal lands with coal deposits that would be mined by underground mining methods shall not be assessed as unsuitable where there would be no surface coal mining operations, as defined in § 3400.0-5 of this title, on any lease, if issued.
                (b) Where underground mining will include surface operations and surface impacts on Federal lands to which a criterion applies, the lands shall be assessed as unsuitable unless the surface management agency finds that a relevant exception or exemption applies.
                [44 FR 42638, July 19, 1979, as amended at 47 FR 33149, July 30, 1982. Redesignated at 52 FR 46473, Dec. 8, 1987]
              
              
                § 3461.2
                Unsuitability assessment procedures.
              
              
                § 3461.2-1
                Assessment and land use planning.
                (a)(1) Each of the unsuitability criteria shall be applied to all coal lands with development potential identified in the comprehensive land use plan or land use analysis. For areas where 1 or more unsuitability conditions are found and for which the authorized officer of the surface management agency could otherwise regard coal mining as a likely use, the exceptions and exemptions for each criterion may be applied.

                (2) Public comments on the application of the unsuitability criteria shall be solicited by a notice published in the Federal Register. This call for comments may be part of the call for public comments on the draft land-use plan or land-use analysis. This notice shall announce the availability of maps and other information describing the results of the application and the application process used.
                (3) The authorized officer of the surface management agency shall describe in the comprehensive land use plan or land use analysis the results of the application of each unsuitability criterion, exception and exemption. The authorized officer of the surface management agency shall state in the plan or analysis those areas which could be leased only subject to conditions or stipulations to conform to the application of the criteria or exceptions. Such areas may ultimately be leased provided that these conditions or stipulations are contained in the lease.
                (b)(1) The authorized officer shall make his/her assessment on the best available data that can be obtained given the time and resources available to prepare the plan. The comprehensive land use plan or land use analysis shall include an indication of the adequacy and reliability of the data involved. Where either a criterion or exception (when under paragraph (a) of this section the authorized officer decides that application of an exception is appropriate) cannot be applied during the land use planning process because of inadequate or unreliable data, the plan or analysis shall discuss the reasons therefor and disclose when the data needed to make an assessment with reasonable certainty would be generated. It the case of Criterion 19, application shall be made before approval of the mining permit. In the case of other deferred criteria, application shall be made prior to finalizing the environmental analysis for the area being studied for coal leasing. The authorized officer shall make every effort within the time and resources available to collect adequate and reliable data which would permit the application of Criterion 19 in the land use or activity planning process. When those data are obtained, the authorized officer shall make public his/her assessment on the application of the criterion or, if appropriate, the exception and the reasons therefor and allow opportunity for public comment on the adequacy of the application as required by paragraph (a)(2) of this section.

                (2) No lease tract shall be analyzed in a final regional lease sale environmental impact statement prepared under § 3420.4-5 of this title without significant data material to the application to the tract of each criterion described in § 3461.1 of this title, except, where necessary, criterion 19. If the data are lacking for the application of a criterion or exception to only a portion of the tract, and if the authorized officer determines that it is likely that stipulations in the lease or permit to conduct surface coal mining operations could avoid any problems which may result from subsequent application of the criterion or exception, such tract may be included and analyzed in the regional lease sale environmental impact statement.
                (c) Any unsuitability assessments which result either from a designation or a termination of a designation of Federal lands as unsuitable by the Office of Surface Mining Reclamation and Enforcement, or from changes warranted by additional data acquired in the activity planning process, may be made without formally revising or amending the comprehensive land use plan or analysis.
                [44 FR 42638, July 19, 1979, as amended at 47 FR 33149, July 30, 1982; 51 FR 18888, May 23, 1986. Redesignated and amended at 52 FR 46473, Dec. 8, 1987]
              
              
                § 3461.2-2
                Consultation on unsuitability assessments.
                (a) Prior to adopting a comprehensive land use plan or land use analysis which assesses Federal lands as unsuitable for coal mining, the Secretary or other surface management agency shall complete the consultation set out in §§ 3420.1-6 and 3420.1-7 of this title.
                (b) When consultation or concurrence is required in the application of any criterion or exception in § 3461.1 of this title, the request for advice or concurrence, and the reply thereto, shall be in writing. Unless another period is provided by law, the authorized officer shall specify that the requested advice, concurrence or nonconcurrence be made within 30 days.
                (c) When the authorized officer does not receive a response either to a request for concurrence which is required by this subpart but not by law, or to consultation within the specified time, he or she may proceed as though concurrence had been given or consultation had occurred.
                [44 FR 42638, July 19, 1979, as amended at 47 FR 33149, July 30, 1982. Redesignated at 52 FR 46473, Dec. 8, 1987]
              
              
                § 3461.3
                Relationship of leasing to unsuitability assessment.
              
              
                § 3461.3-1
                Application of criteria on unleased lands.
                (a) The unsuitability criteria shall only be applied, prior to lease issuance, to all lands leased after July 19, 1979.
                (b) The unsuitability criteria shall be initially applied either:
                (1) During land use planning or the environmental assessment conducted for a specific lease application; or
                (2) During land use planning under the provisions of § 3420.1-4 of this title.
                [47 FR 33149, July 30, 1982. Redesignated at 52 FR 46473, Dec. 8, 1987]
              
              
                § 3461.3-2
                Application of criteria on leased lands.
                The unsuitability criteria shall not be applied to leased lands.
                [47 FR 33149, July 30, 1982. Redesignated at 52 FR 46473, Dec. 8, 1987]
              
              
                § 3461.4
                Exploration.
                (a) Assessment of any area as unsuitable for all or certain stipulated methods of coal mining operations pursuant to section 522 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1272) and the regulations of this subpart does not prohibit exploration of such area under subpart 3410 and Part 3480 of this title.
                (b) An application for an exploration license on any lands assessed as unsuitable for all or certain stipulated methods of coal mining shall be reviewed by the Bureau of Land Management to ensure that exploration does not harm any value for which the area has been assessed as unsuitable.
                [44 FR 42638, July 19, 1979. Redesignated and amended at 47 FR 33149, July 30, 1982; 50 FR 8627, Mar. 4, 1985. Further redesignated at 52 FR 46473, Dec. 8, 1987]
              
              
                § 3461.5
                Criteria for assessing lands unsuitable for all or certain stipulated methods of coal mining.
                (a)(1) Criterion Number 1. All Federal lands included in the following land systems or categories shall be considered unsuitable: National Park System, National Wildlife Refuge System, National System of Trails, National Wilderness Preservation System, National Wild and Scenic Rivers System, National Recreation Areas, lands acquired with money derived from the Land and Water Conservation Fund, National Forests, and Federal lands in incorporated cities, towns, and villages.
                (2) Exceptions. (i) A lease may be issued within the boundaries of any National Forest if the Secretary finds no significant recreational, timber, economic or other values which may be incompatible with the lease; and (A) surface operations and impacts are incident to an underground coal mine, or (B) where the Secretary of Agriculture determines, with respect to lands which do not have significant forest cover within those National Forests west of the 100th Meridian, that surface mining may be in compliance with the Multiple-Use Sustained-Yield Act of 1960, the Federal Coal Leasing Amendments Act of 1976 and the Surface Mining Control and Reclamation Act of 1977.
                (ii) A lease may be issued within the Custer National Forest with the consent of the Department of Agriculture as long as no surface coal mining operations are permitted.
                (3) Exemptions. The application of this criterion to lands within the listed land systems and categories is subject to valid existing rights, and does not apply to surface coal mining operations existing on August 3, 1977.
                (b)(1) Criterion Number 2. Federal lands that are within rights-of-way or easements or within surface leases for residential, commercial, industrial, or other public purposes, on federally owned surface shall be considered unsuitable.
                (2) Exceptions. A lease may be issued, and mining operations approved, in such areas if the surface management agency determines that:
                (i) All or certain types of coal development (e.g., underground mining) will not interfere with the purpose of the right-of-way or easement; or
                (ii) The right-of-way or easement was granted for mining purposes; or
                (iii) The right-of-way or easement was issued for a purpose for which it is not being used; or
                (iv) The parties involved in the right-of-way or easement agree, in writing, to leasing; or
                (v) It is impractical to exclude such areas due to the location of coal and method of mining and such areas or uses can be protected through appropriate stipulations.
                (3) Exemptions. This criterion does not apply to lands: To which the operator made substantial legal and financial commitments prior to January 4, 1977; on which surface coal mining operations were being conducted on August 3, 1977; or which include operations on which a permit has been issued.
                (c)(1) Criterion Number 3. The terms used in this criterion have the meaning set out in the Office of Surface Mining Reclamation and Enforcement regulations at Chapter VII of Title 30 of the Code of Federal Regulations. Federal lands affected by section 522(e) (4) and (5) of the Surface Mining Control and Reclamation Act of 1977 shall be considered unsuitable. This includes lands within 100 feet of the outside line of the right-of-way of a public road or within 100 feet of a cemetery, or within 300 feet of any public building, school, church, community or institutional building or public park or within 300 feet of an occupied dwelling.
                (2) Exceptions. A lease may be issued for lands:
                (i) Used as mine access roads or haulage roads that join the right-of-way for a public road;
                (ii) For which the Office of Surface Mining Reclamation and Enforcement has issued a permit to have public roads relocated;
                (iii) If, after public notice and opportunity for public hearing in the locality, a written finding is made by the authorized officer that the interests of the public and the landowners affected by mining within 100 feet of a public road will be protected.
                (iv) For which owners of occupied dwellings have given written permission to mine within 300 feet of their buildings.
                (3) Exemptions. The application of this criterion is subject to valid existing rights, and does not apply to surface coal mining operations existing on August 3, 1977.
                
                (d)(1) Criterion Number 4. Federal lands designated as wilderness study areas shall be considered unsuitable while under review by the Administration and the Congress for possible wilderness designation. For any Federal land which is to be leased or mined prior to completion of the wilderness inventory by the surface management agency, the environmental assessment or impact statement on the lease sale or mine plan shall consider whether the land possesses the characteristics of a wilderness study area. If the finding is affirmative, the land shall be considered unsuitable, unless issuance of noncompetitive coal leases and mining on leases is authorized under the Wilderness Act and the Federal Land Policy and Management Act of 1976.
                (2) Exemption. The application of this criterion to lands for which the Bureau of Land Management is the surface management agency and lands in designated wilderness areas in National Forests is subject to valid existing rights.
                (e)(1) Criterion Number 5. Scenic Federal lands designated by visual resource management analysis as Class I (an areas of outstanding scenic quality or high vessel sensitivity) but not currently on the National Register of Natural Landmarks shall be considered unsuitable.
                (2) Exception. A lease may be issued if the surface management agency determines that surface coal mining operations will not significantly diminish or adversely affect the scenic quality of the designated area.
                (3) Exemptions. This criterion does not apply to lands: to which the operator has made substantial legal and financial commitments prior to January 4, 1977; on which surface coal mining operations were being conducted on August 3, 1977, or which include operations on which a permit has been issued.
                (f)(1) Criterion Number 6. Federal lands under permit by the surface management agency, and being used for scientific studies involving food or fiber production, natural resources, or technology demonstrations and experiments shall be considered unsuitable for the duration of the study, demonstration or experiment, except where mining could be conducted in such a way as to enhance or not jeopardize the purposes of the study, as determined by the surface management agency, or where the principal scientific user or agency gives written concurrence to all or certain methods of mining.
                (2) Exemptions. This criterion does not apply to lands: To which the operator made substantial legal and financial commitments prior to January 4, 1977; on which surface coal mining operations were being conducted on August 3, 1977; or which include operations on which a permit has been issued.
                (g)(1) Criterion Number 7. All publicly or privately owned places which are included in the National Register of Historic Places shall be considered unsuitable. This shall include any areas that the surface management agency determines, after consultation with the Advisory Council on Historic Preservation and the State Historic Preservation Officer, are necessary to protect the inherent values of the property that made it eligible for listing in the National Register.
                (2) Exceptions. All or certain stipulated methods of coal mining may be allowed if, after consultation with the Advisory Council on Historic Preservation and the State Historic Preservation Officer, they are approved by the surface management agency, and, where appropriate, the State or local agency with jurisdiction over the historic site.
                (3) Exemptions. This criterion does not apply to lands: to which the operator made substantial legal and financial commitments prior to January 4, 1977; on which surface coal mining operations were being conducted on August 3, 1977; or which include operations on which a permit has been issued.
                (h)(1) Criterion Number 8. Federal lands designated as natural areas or as National Natural Landmarks shall be considered unsuitable.
                (2) Exceptions. A lease may be issued and mining operation approved in an area or site if the surface management agency determines that:
                
                (i) The use of appropriate stipulated mining technology will result in no significant adverse impact to the area or site; or
                (ii) The mining of the coal resource under appropriate stipulations will enhance information recovery (e.g., paleontological sites).
                (3) Exemptions. This criterion does not apply to lands: To which the operator made substantial legal and financial commitments prior to January 4, 1977; on which surface coal mining operations were being conducted on August 3, 1977; or which includes operations on which a permit has been issued.
                (i) (1) Criterion Number 9. Federally designated critical habitat for listed threatened or endangered plant and animal species, and habitat proposed to be designated as critical for listed threatened or endangered plant and animal species or species proposed for listing, and habitat for Federal threatened or endangered species which is determined by the Fish and Wildlife Service and the surface management agency to be of essential value and where the presence of threatened or endangered species has been scientifically documented, shall be considered unsuitable.
                (2) Exception. A lease may be issued and mining operations approved if, after consultation with the Fish and Wildlife Service, the Service determines that the proposed activity is not likely to jeopardize the continued existence of the listed species and/or its critical habitat.
                (3) Exemptions. This criterion does not apply to lands: to which the operator made substantial legal and financial commitments prior to January 4, 1977; on which surface coal mining operations were being conducted on August 3, 1977; or which include operations on which a permit has been issued.
                (j)(1) Criterion Number 10. Federal lands containing habitat determined to be critical or essential for plant or animal species listed by a state pursuant to state law as endangered or threatened shall be considered unsuitable.
                (2) Exception. A lease may be issued and mining operations approved if, after consultation with the state, the surface management agency determines that the species will not be adversely affected by all or certain stipulated methods of coal mining.
                (3) Exemptions. This criterion does not apply to lands: To which the operator made substantial legal and financial commitments prior to January 4, 1977; on which surface coal mining operations were being conducted on August 3, 1977; or which include operations on which a permit has been issued.
                (k)(1) Criterion Number 11. A bald or golden eagle nest or site on Federal lands that is determined to be active and an appropriate buffer zone of land around the nest site shall be considered unsuitable. Consideration of availability of habitat for prey species and of terrain shall be included in the determination of buffer zones. Buffer zones shall be determined in consultation with the Fish and Wildlife Service.
                (2) Exceptions. A lease may be issued if:
                (i) It can be conditioned in such a way, either in manner or period of operation, that eagles will not be disturbed during breeding season; or
                (ii) The surface management agency, with the concurrence of the Fish and Wildlife Service, determines that the golden eagle nest(s) will be moved.
                (iii) Buffer zones may be decreased if the surface management agency determines that the active eagle nests will not be adversely affected.
                (3) Exemptions. This criterion does not apply to lands: to which the operator made substantial legal and financial commitments prior to January 4, 1977; on which surface coal mining operations were being conducted on August 3, 1977; or which include operations on which a permit has been issued.
                (l)(1) Criterion Number 12. Bald and golden eagle roost and concentration areas on Federal lands used during migration and wintering shall be considered unsuitable.
                (2) Exception. A lease may be issued if the surface management agency determines that all or certain stipulated methods of coal mining can be conducted in such a way, and during such periods of time, to ensure that eagles shall not be adversely disturbed.
                
                (3) Exemptions. This criterion does not apply to lands: to which the operator made substantial legal and financial commitments prior to January 4, 1977; on which surface coal mining operations were being conducted on August 3, 1977; or which include operations on which a permit has been issued.
                (m)(1) Criterion Number 13. Federal lands containing a falcon (excluding kestrel) cliff nesting site with an active nest and a buffer zone of Federal land around the nest site shall be considered unsuitable. Consideration of availability of habitat for prey species and of terrain shall be included in the determination of buffer zones. Buffer zones shall be determined in consultation with the Fish and Wildlife Service.
                (2) Exception. A lease may be issued where the surface management agency, after consultation with the Fish and Wildlife Service, determines that all or certain stipulated methods of coal mining will not adversely affect the falcon habitat during the periods when such habitat is used by the falcons.
                (3) Exemptions. This criterion does not apply to lands: to which the operator made substantial legal and financial commitments prior to January 4, 1977; on which surface coal mining operations were being conducted on August 3, 1977; or which include operations on which a permit has been issued.
                (n)(1) Criterion Number 14. Federal lands which are high priority habitat for migratory bird species of high Federal interest on a regional or national basis, as determined jointly by the surface management agency and the Fish and Wildlife Service, shall be considered unsuitable.
                (2) Exception. A lease may be issued where the surface management agency, after consultation with the Fish and Wildlife Service, determines that all or certain stipulated methods of coal mining will not adversely affect the migratory bird habitat during the periods when such habitat is used by the species.
                (3) Exemption. This criterion does not apply to lands: to which the operator made substantial legal and financial commitments prior to January 4, 1977; on which surface coal mining operations were being conducted on August 3, 1977; or which include operations on which a permit has been issued.
                (o)(1) Criteron Number 15. Federal lands which the surface management agency and the state jointly agree are habitat for resident species of fish, wildlife and plants of high interest to the state and which are essential for maintaining these priority wildlife and plant species shall be considered unsuitable. Examples of such lands which serve a critical function for the species involved include:
                (i) Active dancing and strutting grounds for sage grouse, sharp-tailed grouse, and prairie chicken;
                (ii) Winter ranges crucial for deer, antelope, and elk;
                (iii) Migration corridor for elk; and
                (iv) Extremes of range for plant species; and
                A lease may be issued if, after consultation with the state, the surface management agency determines that all or certain stipulated methods of coal mining will not have a significant long-term impact on the species being protected.
                (2) Exemptions. This criterion does not apply to lands: To which the operator made substantial legal and financial commitments prior to January 4, 1977; on which surface coal mining operations were being conducted on August 3, 1977; or which include operations on which a permit has been issued.
                (p)(1) Criterion Number 16. Federal lands in riverine, coastal and special floodplains (100-year recurrence interval) on which the surface management agency determines that mining could not be undertaken without substantial threat of loss of life or property shall be considered unsuitable for all or certain stipulated methods of coal mining.
                (2) Exemptions. This criterion does not apply to lands: To which the operator made substantial legal and financial commitments prior to January 4, 1977; on which surface coal mining operations were being conducted on August 3, 1977; or which include operations on which a permit has been issued.
                (q)(1) Criterion Number 17. Federal lands which have been committed by the surface management agency to use as municipal watersheds shall be considered unsuitable.
                (2) Exception. A lease may be issued where the surface management agency in consultation with the municipality (incorporated entity) or the responsible governmental unit determines, as a result of studies, that all or certain stipulated methods of coal mining will not adversely affect the watershed to any significant degree.
                (3) Exemptions. This criterion does not apply to lands: To which the operator made substantial legal and financial commitments prior to January 4, 1977; on which surface coal mining operations were being conducted on August 3, 1977; or which include operations on which a permit has been issued.
                (r)(1) Criterion Number 18. Federal lands with National Resource Waters, as identified by states in their water quality management plans, and a buffer zone of Federal lands 1/4 mile from the outer edge of the far banks of the water, shall be unsuitable.
                (2) Exception. The buffer zone may be eliminated or reduced in size where the surface management agency determines that it is not necessary to protect the National Resource Waters.
                (3) Exemptions. This criterion does not apply to lands: To which the operator made substantial legal and financial commitments prior to January 4, 1977; on which surface coal mining operations were being conducted on August 3, 1977; or which include operations on which a permit has been issued.
                (s)(1) Criterion Number 19. Federal lands identified by the surface management agency, in consultation with the state in which they are located, as alluvial valley floors according to the definition in § 3400.0-5(a) of this title, the standards in 30 CFR Part 822, the final alluvial valley floor guidelines of the Office of Surface Mining Reclamation and Enforcement when published, and approved state programs under the Surface Mining Control and Reclamation Act of 1977, where mining would interrupt, discontinue, or preclude farming, shall be considered unsuitable. Additionally, when mining Federal land outside an alluvial valley floor would materially damage the quantity or quality of water in surface or underground water systems that would supply alluvial valley floors, the land shall be considered unsuitable.
                (2) Exemptions. This criterion does not apply to surface coal mining operations which produced coal in commercial quantities in the year preceding August 3, 1977, or which had obtained a permit to conduct surface coal mining operations.
                (t)(1) Criterion Number 20. Federal lands in a state to which is applicable a criterion (i) proposed by the state or Indian tribe located in the planning area, and (ii) adopted by rulemaking by the Secretary, shall be considered unsuitable.
                (2) Exceptions. A lease may be issued when:
                (i) Such criterion is adopted by the Secretary less than 6 months prior to the publication of the draft comprehensive land use plan or land use analysis, plan, or supplement to a comprehensive land use plan, for the area in which such land is included, or
                (ii) After consultation with the state or affected Indian tribe, the surface management agency determines that all or certain stipulated methods of coal mining will not adversely affect the value which the criterion would protect.
                (3) Exemptions. This criterion does not apply to lands: To which the operator made substantial legal and financial commitments prior to January 4, 1977; on which surface coal mining operations were being conducted on August 3, 1977; or which include operations on which a permit has been issued.
                [44 FR 42638, July 19, 1979, as amended at 47 FR 33148, July 30, 1982; 48 FR 54820, Dec. 7, 1983. Redesignated and amended at 52 FR 46473, Dec. 8 1987]
              
            
            
              Subpart 3465—Surface Management and Protection
              
                § 3465.0-1
                Purpose.
                This subpart establishes rules for the management and protection of the surface of leased Federal lands when coal deposits are developed.
              
              
                
                § 3465.0-3
                Authority.
                These regulations are issued under the authority of the statutes listed in § 3400.0-3 of this title.
              
              
                § 3465.0-7
                Applicability.
                This subpart applies to leases and licenses to mine issued by the Bureau of Land Management for the development of Federal coal.
              
              
                § 3465.1
                Use of surface.
                (a) The operator shall use only that part of the surface area included in his lease or license to mine that has been included in an approved resource recovery and protection plan and mining permit (43 CFR 3482.1(b) and 30 CFR part 741).
                (b) Separate leases, permits, or rights-of-way under the appropriate provisions in title 43 of the Code of Federal Regulations are required for the installation of power generation plants or commercial or industrial facilities on the lands in the lease or license to mine or for the use of mineral materials or timber from the land in the lease or license to mine.
                (c) Other land uses under other authorities may be allowed on an area in a lease or license to mine provided there is no unreasonable conflict and that neither the mining operation nor the other use is jeopardized by the presence of the other.
                [44 FR 42638, July 19, 1979, as amended at 47 FR 33149, July 30, 1982; 50 FR 8627, Mar. 4, 1985]
              
              
                § 3465.2
                Inspections and noncompliance.
              
              
                § 3465.2-1
                Inspections.
                The authorized officer or his/her authorized representative shall have the right to enter lands under a lease or license to mine to inspect without advance notice or a search warrant, upon presentation of appropriate credentials, to determine whether the activities and conditions are in compliance with the applicable laws, regulations, notices and orders, terms and conditions of leases, licenses to mine or permits, and the requirements of the approved mining plan.
                [44 FR 42638, July 19, 1979. Redesignated and amended at 47 FR 33149, July 30, 1982; 50 FR 8627, Mar. 4, 1985]
              
              
                § 3465.2-2
                Discovery of noncompliance.
                (a) Upon discovery of activities or conditions that are not in compliance with the terms of a lease or license to mine, or with an approved permit (30 CFR part 741), but that do not pose a serious and imminent danger to the public or to resources and environmental quality, the authorized officer shall refer the matter to the Surface Mining Officer for remedial action, or take remedial action on matters of exploration outside the permit area.
                (b) Upon discovery of activities or conditions that are not in compliance with the terms of a lease, license to mine, or with an approved permit and that do pose a serious and imminent danger to the health and safety of the public or to resources and environmental quality, the authorized officer may order the immediate cessation of the activities or conditions provided that the Surface Mining Officer is immediately informed of the issuance of any such emergency cessation order.
                [44 FR 42638, July 19, 1979. Redesignated at 47 FR 33149, July 30, 1982; 50 FR 8627, Mar. 4, 1985]
              
              
                § 3465.2-3
                Failure of lessee or holder of license to mine to act.
                Failure of a lessee or the holder of a license to mine to comply with an immediate cessation order issued under § 3465.3-2(b) or with a written notice of noncompliance issued by the Surface Mining Officer in accordance with part 3480 of this title or 30 CFR Chapter VII, Subchapter D, or by the authorized officer in accordance with part 3480 of this title, shall be grounds for suspension of the permit and may be grounds for cancellation of the license to mine, or in accordance with subpart 3452 of this title, the lease.
                [44 FR 42638, July 19, 1979. Redesignated and amended at 47 FR 33149, July 30, 1982; 50 FR 8627, Mar. 4, 1985]
              
            
          
          
            
            Pt. 3470
            PART 3470—COAL MANAGEMENT PROVISIONS AND LIMITATIONS
            
              
                Subpart 3471—Coal Management Provisions and Limitations
                Sec.
                3471.1
                Land description requirements.
                3471.1-1
                Land description and coal deposit in application.
                3471.1-2
                Land description in lease.
                3471.2
                Effect of land transactions.
                3471.2-1
                Disposal of land with a reservation of minerals.
                3471.2-2
                Effect of conveyance to state or local entity.
                3471.3
                Cancellation or forfeiture.
                3471.3-1
                Protection of bona fide purchaser.
                3471.3-2
                Sale of underlying interests.
                3471.4
                Future interest, acquired lands.
              
              
                Subpart 3472—Lease Qualification Requirements
                3472.1
                Qualifications.
                3472.1-1
                Qualified applicants and bidders.
                3472.1-2
                Special leasing qualifications.
                3472.1-3
                Acreage limitations.
                3472.2
                Filing of qualification statements.
                3472.2-1
                Sole party in interest statement.
                3472.2-2
                Contents of qualification statement.
                3472.2-3
                Signature of applicant.
                3472.2-4
                Special qualifications heirs, and devisees (estates).
                3472.2-5
                Special qualifications, public bodies.
              
              
                Subpart 3473—Fees, Rentals, and Royalties
                3473.1
                Payments.
                3473.1-1
                Form of remittance.
                3473.1-2
                Where submitted.
                3473.1-3
                When paid.
                3473.2
                Fees.
                3473.2-1
                General fee provisions.
                3473.2-2
                Exemptions from fee provisions.
                3473.3
                Rentals and royalties.
                3473.3-1
                Rentals.
                3473.3-2
                Royalties.
                3473.4
                Suspension of operations, production, and payment obligations.
              
              
                Subpart 3474—Bonds
                3474.1
                Bonding requirements.
                3474.2
                Type of bond required.
                3474.3
                Bond conversions.
                3474.4
                Qualified sureties.
                3474.5
                Default.
                3474.6
                Termination of the period of liability.
              
              
                Subpart 3475—Lease Terms
                3475.1
                Lease form.
                3475.2
                Duration of leases.
                3475.3
                Dating of leases.
                3475.4
                Land description.
                3475.5
                Diligent development and continued operation.
                3475.6
                Logical mining unit.
              
            
            
              Authority:
              30 U.S.C. 189 and 359; and 43 U.S.C. 1701 et seq.
              
            
            
              Source:
              44 FR 42643, July 19, 1979, unless otherwise noted.
            
            
              Subpart 3471—Coal Management Provisions and Limitations
              
                § 3471.1
                Land description requirements.
              
              
                § 3471.1-1
                Land description and coal deposit in application.
                (a) Any application for a lease, lease modification, or license to mine shall include a complete and accurate description of the lands for which the lease, lease modification, or license to mine is desired.
                (b) If the land has been surveyed under the public land rectangular survey system, each application shall describe the land by legal subdivision (section, township, and range), or aliquot part thereof (but not less than 10 acres).

                (c) Where protraction diagrams have been approved and the effective date has been published in the Federal Register, the application for land shown on such protraction diagrams and filed on or after the effective date shall contain a description of the land according to the section, township, and range shown on the approved protraction diagrams.

                (d)(1) If the land has not been surveyed on the ground and is not shown on the records as covered by protraction diagrams, the application shall describe the land by metes and bounds, giving courses and distances between the successive angle points on the boundary of the tract, in cardinal directions except where the boundaries of the land are in irregular form, and connected by courses and distances to an official corner of the public land surveys. In Alaska, the description of unsurveyed land shall be connected by courses and distances to either an official corner of the public land surveys or to a triangulation station established by an agency of the United States such as the Geological Survey, the National Oceanic and Atmospheric Administration, or the International Boundary Commission, if the record position is available to the general public.
                (2)(i) If the land is acquired land in a non-public land state which has not been surveyed under the rectangular system of public land surveys, the land shall be described as in the deed or other document by which the United States acquired title to the lands or minerals.
                (ii) If the land constitutes less than the entire tract acquired by the United States, it shall be described by courses and distances between successive angle points on its boundary tying by course and distance into an identifiable point listed in the description in the deed or other document by which the United States acquired title to the land.
                (iii) If the description in the deed or other document by which the United States acquired title to the land does not include the courses and distance between the successive angle points on the boundary of the desired tract, the description in the application shall be expanded to include such courses and distances.
                (iv) The application shall be accompanied by a map on which the land is clearly marked showing its location with respect to the administrative unit or project of which it is a part. It is not necessary to submit a map if the land has been surveyed under the rectangular system of public land surveys, and the land description can be conformed to that system.
                (v) If an acquisition tract number has been assigned by the acquiring agency to the tract, a description by tract number will be accepted.
                (vi) Any accreted land not described in the deed to the United States shall be described by metes and bounds, giving courses and distances between the successive angle points on the boundary of the tract, and connected by courses and distances to an angle point on the perimeter of the acquired tract to which the accretions belong.
              
              
                § 3471.1-2
                Land description in lease.
                (a) All unsurveyed lands in a public land survey system state shall have a cadastral survey performed at Federal Government expense before a lease or license to mine may be issued, except for areas covered by a skeleton survey, i.e. Utah and Alaska, and the lease when issued shall be described by legal subdivision (section, township, and range), or aliquot part thereof (but no less than 10 acres).
                (b) If the land is acquired land in a non-public land state, the land in the lease shall be described in the same manner provided for lease applications under § 3471.1-1(d)(2) of this title.
              
              
                § 3471.2
                Effect of land transactions.
              
              
                § 3471.2-1
                Disposal of land with a reservation of minerals.
                (a) Where the lands included in a lease or license to mine have been or may be disposed of with reservation of the coal deposits, a lessee or the holder of a license to mine must comply fully with the law under which the reservation was made. See, among other laws, the Acts of March 3, 1909 (34 Stat. 844; 30 U.S.C. 81); June 22, 1910 (35 Stat. 583; 30 U.S.C. 83-85); December 29, 1916, as amended (39 Stat. 862; 43 U.S.C. 291-301); June 17, 1949 (63 Stat. 200); June 21, 1949 (63 Stat. 214; 30 U.S.C. 54); March 8, 1922 (42 Stat. 415; 48 U.S.C. 376-377); and October 21, 1976 (90 Stat. 2759; 43 U.S.C. 1719).
                (b) Any sale or conveyance of acquired lands by the agency having jurisdiction shall be subject to any lease or license to mine previously issued under the Mineral Leasing Act for Acquired Lands.
                (c) Leases on acquired lands outstanding on August 7, 1947, and covering lands subject to the Mineral Leasing Act for Acquired Lands may be exchanged for new leases to be issued under that Act.
                (d) When: (1) The coal is to be mined by other than underground mining techniques, (2) the surface of the land is owned by a qualified surface owner, and (3) the lease is issued after August 3, 1977, the lessee shall comply with the terms of the written consent of the qualified surface owner not inconsistent with Federal and state mined land reclamation laws and regulations.
                [44 FR 42643, July 19, 1979, as amended at 47 FR 33149, July 30, 1982]
              
              
                
                § 3471.2-2
                Effect of conveyance to state or local entity.
                (a) If the United States has conveyed the title to, or otherwise transferred control of the land surface containing the coal deposits to (1) any state or political subdivision, agency, or its instrumentality, (2) a college, any other educational corporation, or association, or (3) to a charitable or religious corporation or association, the transferee shall be notified by certified mail of the application for the license to mine or lease, or the scheduling of a lease sale. The transferee shall be given a reasonable period of time within which to suggest any stipulations necessary for the protection of existing surface improvements or uses to be included in the license or lease and state the supporting facts, or to file any objections to its issuance and state the supporting facts.
                (b) Opposition by the state or local entity is not a bar to issuance of the license to mine or lease for the reserved minerals in the lands. (See, however, § 3461.1(b).) In each case, the final determination on whether to issue the license to mine or lease is based on the best interests of the public.
                [44 FR 42643, July 19, 1979, as amended at 47 FR 33149, July 30, 1982]
              
              
                § 3471.3
                Cancellation or forfeiture.
              
              
                § 3471.3-1
                Protection of bona fide purchaser.

                (a) The Secretary's right to cancel or forfeit a lease for any violation shall not adversely affect the title or interest of a bona fide purchaser of any lease or any interest therein. A bona fide purchaser must be a person, association, or corporation qualified to hold such lease or interest, even though the holdings of the party or parties from which the lease or interest therein was acquired or their predecessor(s) in title (including the original lessee of the United States), may have been cancelled or forfeited for any such violation.

                (b) Any party to any proceedings with respect to a violation of any provision of the mineral leasing laws may be dismissed promptly as a party by showing that he/she holds and acquired his/her interest as a bona fide purchaser without having violated any provisions of the mineral leasing laws.
                (c) If a party waives his or her rights under the lease, or if such rights are suspended by order of the Secretary pending a decision, rental payments and time counted against the term of the lease shall be suspended as of the first day of the month following the filing of the waiver or the Secretary's suspension until the first day of the month following the final decision in the proceeding or the revocation of the waiver or suspension.
                [44 FR 42643, July 19, 1979. Redesignated and amended at 47 FR 33149, July 30, 1982]
              
              
                § 3471.3-2
                Sale of underlying interests.
                If, in any proceeding to cancel or forfeit a lease or any interest therein acquired in violation of any of the provisions of the mineral leasing laws, the lease or interest therein is cancelled or forfeited, and if there are valid options to acquire the lease or an interest therein that are not subject to cancellation, forfeiture, or compulsory disposition, this lease or interest therein shall be sold to the highest responsible qualified bidder by competitive bidding, in a manner similar to that provided for in the offering of leases by competitive bidding, subject to all outstanding valid interests and options. If less than the whole interest in the lease or interest therein is cancelled or forfeited, the partial interest shall be sold in the same way. If no satisfactory offer is obtained as a result of the competitive offering of a whole or partial interest, it may be sold by other methods that the authorized officer finds appropriate. However, the terms shall not be less favorable to the Government than those of the best competitive bid received.
                [44 FR 42643, July 19, 1979. Redesignated at 47 FR 33149, July 30, 1982]
              
              
                § 3471.4
                Future interest, acquired lands.

                An application to lease lands in which the United States has a future interest filed more than 2 years prior to the date of the vesting in the United States of the interest in the coal shall be rejected. Any application for a future interest lease outstanding at the time of the vesting in the United States of the present possessory interest in the coal shall not lapse, but shall continue to be treated under subpart 3425 of this title. (See 43 CFR 3472.1-2(g).)
                [44 FR 42643, July 19, 1979, as amended at 47 FR 33149, July 30, 1982]
              
            
            
              Subpart 3472—Lease Qualification Requirements
              
                § 3472.1
                Qualifications.
              
              
                § 3472.1-1
                Qualified applicants and bidders.
                A lease may be issued only to (a) citizens of the United States; (b) associations of citizens organized under the laws of the United States or of any state thereof, which are authorized to hold such interests by the statute under which they are organized and by the instrument establishing their association; (c) corporations organized under the laws of the United States or of any state thereof, including a company or corporation operating a common carrier railroad; and (d) public bodies, including municipalities.
                [44 FR 42643, July 19, 1979. Redesignated at 44 FR 56340, Oct. 1, 1979]
              
              
                § 3472.1-2
                Special leasing qualifications.
                (a) Each applicant or bidder for a lease shall furnish a signed statement showing that, with the area applied or bid for, the applicant or bidder's interests in leases and lease applications, held directly or indirectly, do not exceed in the aggregate the acreage limitation in § 3472.1-3 of this title.
                (b) A lease shall not be issued to a minor but may be issued to a legal guardian or trustee on behalf of a minor.
                (c) Every company or corporation operating a common carrier railroad shall make a statement that it needs the coal for which it seeks a lease solely for its own railroad use; that it operates main or branch lines in the state in which the lands involved are located; that the aggregate acreage in the leases and applications in which it holds an interest, directly or indirectly, does not exceed 10,240 acres; and that it does not hold more than one lease for each 200 miles of its railroad lines served or to be served from such coal deposits. This last requirement excludes spurs or switches, branch lines built to connect the leased coal with the railroad, and parts of the railroad operated mainly by power not produced by steam.
                (d) Aliens may not acquire or hold any direct or indirect interest in leases, except that they may own or control stock in corporations holding leases if the laws of their country do not deny similar or like privileges to citizens of the United States. If any appreciable percentage of stock of a corporation is held by aliens who are citizens of a country denying similar or like privileges to United States citizens, that corporation's application or bid for a lease shall be rejected, and that corporation's lease shall be subject to cancellation.
                (e)(1)(i) On or after December 31, 1986, no lease shall be issued and no existing lease shall be transferred to any entity that holds and has held for 10 years any lease from which the entity is not producing the coal in commercial quantities, except as authorized under the advance royalty or suspension provisions of part 3480 of this chapter, or paragraph (e) (4), (5), or (6) of this section.
                (ii) An entity seeking to obtain a working interest in a lease, or approval of a transfer under subpart 3453 of this title, shall qualify both on the date of determination of lessee qualifications and on the date the lease is issued or transfer approved.
                (iii) Once a lease has been issued to a qualified entity or transfer approved for a lease under subpart 3453 of this title, disqualification at a later date shall not result in surrender of that lease, or recision of the approved transfer, except as provided in paragraph (e)(4) of this section.

                (2)(i) Any entity seeking to obtain a lease or approval of a transfer of a lease pursuant to 43 CFR Group 3400 of this title shall certify, in writing, that the entity is in compliance with the Act and the requirements of this subpart. The entity's self-certification statement shall include:
                
                (A) A statement that the entity is qualified to be issued a lease or to have a transfer approved in accordance with the presumption of control or the presumption of noncontrol requirements at § 3400.0-5(rr) of this title, and in accordance with the producing requirements at paragraph (e)(6) of this section;
                (B) Justification rebutting the presumption of control requirements at § 3400.0-5(rr) of this title, if the entity's instruments of ownership of the voting securities of another entity or of its voting securities by another entity are 20 through 50 percent. The authorized officer, based on the written self-certification statement and other relevant information, shall determine whether the entity has rebutted the presumption of control.
                (ii) If a lease is issued, or a transfer approved under subpart 3453 of this title, to an entity based upon an improper, written self-certification of compliance, the authorized officer shall administratively cancel the lease, or rescind the approved transfer, after complying with § 3452.2-2 of this title.
                (3) The authorized officer may require an entity holding or seeking to hold an interest in a lease, to furnish, at any time, further evidence of compliance with the special leasing qualifications of this subpart.
                (4)(i) An entity, seeking to qualify for lease issuance, or transfer approval under subpart 3453 of this title, shall not be disqualified under the provisions of this subpart if it has one of the following actions pending before the authorized officer for any lease that would otherwise disqualify it under this subpart:
                (A) Request for lease relinquishment; or
                (B) Application for arm's-length lease assignment; or
                (C) Application for approval of a logical mining unit that the authorized officer determines would be producing on its effective date.
                (ii) Once a lease has been issued, or transfer approved, to an entity that qualifies under paragraph (e)(4)(i) of this section, an adverse decision by the authorized officer on the pending action, or the withdrawal of the pending action by the applicant, shall result in termination of the lease or recision of the transfer approval. Such decision of the authorized officer shall be effective, regardless of appeal of that decision. The possibility of lease termination shall be included as a special stipulation in every lease issued to an entity that qualifies under paragraph (e)(4) of this section.
                (iii) The entity shall not qualify for lease issuance or transfer under paragraph (e)(4)(i) of this section during the pendency of an appeal before the Office of Hearings and Appeals from an adverse decision by the authorized officer on any of the actions described in paragraph (e)(4)(i) of this section.
                (iv)(A) Where an entity, qualified under this section, had an approved transfer of a lease under subpart 3453 of this title, the transferor retained a right-of-first-refusal, and the entity wishes to relinquish such lease if such lease would otherwise disqualify the entity under this subpart, the entity may file the relinquishment under subpart 3452 of this title. However, the entity shall:
                (1) Submit sufficient documentation for the authorized officer to determine that, in fact, such a right-of-first-refusal exists and prevents approval or disapproval by the authorized officer of the pending relinquishment;
                (2) Submit with the request for approval of the relinquishment a statement that action by the authorized officer on the pending relinquishment be conditioned on the execution, or lack thereof, of the assignment under the right-of-first-refusal, as well as on the approval or disapproval of the assignment, if executed, under subpart 3453 of this title;
                (3) Submit an application for arm's-length lease assignment signed by the entity as well as proof that it has been submitted to the transferor that retained the right-of-first-refusal (e.g., copy of certified mail delivery); and
                (4) Submit the name(s) and address(es) of the transferor(s) that retained the right-of-first-refusal.

                (B) If the authorized officer determines, based on the information supplied under paragraph (e)(4)(iv)(A) of this section, that the right-of-first-refusal prevents action on the pending relinquishment, the authorized officer will send, via certified mail, return receipt requested, a request for additional information to the transferor that retained the right-of-first-refusal. The request shall state that the transferor that retained the right-of-first-refusal shall comply with subpart 3453 of this title within 30 days of receipt. If the transferor that retained the right-of-first-refusal does not comply within the 30-day time frame, the authorized officer will:
                (1) Disapprove the pending assignment and so notify the entity and the transferor that retained the right-of-first-refusal; and
                (2) Process the request for relinquishment under subpart 3452 of this title.
                (C) If the authorized officer determines, pursuant to the information submitted under paragraph (e)(4)(iv)(A) of this section, that the right-of-first-refusal does not prevent action on the request for relinquishment, the authorized officer will:
                (1) Disapprove the pending assignment and so notify the entity and the transferor that retained the right-of-first-refusal; and
                (2) Process the request for relinquishment under subpart 3452 of this title.
                (5) Leases that have been mined out (i.e., all recoverable reserves have been exhausted), as determined by the authorized officer, may be held for such purposes as reclamation without disqualification of the entity under the provisions of this subpart.
                (6)(i) The authorized officer shall determine the date of first production for the purposes of establishing the beginning of the bracket, if applicable.
                (ii) An entity shall not be disqualified under the provisions of this subpart if each lease that the entity holds is:
                (A) Producing and is within its bracket;
                (B) Producing and has produced commercial quantities during the bracket.
                (C) Producing and has achieved production in commercial quantities (an entity holding such a lease is disqualified under section 2(a)(2)(A) of the Act from the end of the bracket until production in commercial quantities is achieved), for leases which fail to produce commercial quantities within the bracket;
                (D) Producing, or currently in compliance with the continued operation requirements of part 3480 of this chapter, for leases that began their first production of coal—
                (1) On or after August 4, 1976; and
                (2) After becoming subject to the diligence provisions of part 3480 of this chapter;
                (E) Contained in an approved logical mining unit that is:
                (1) Producing or currently in compliance with the LMU continued operation requirements or part 3480 of this chapter; and
                (2) In compliance with the logical mining unit stipulations of approval under § 3487.1(e) and (f) of this chapter; or
                (F) Relieved of a producing obligation pursuant to paragraph (e) (1), (4), or (5) of this section.
                (f) In order to qualify for a lease on acquired lands set apart for military and naval purposes, a governmental entity shall show that it produces electrical energy for sale to the public and that it is located in the state where the lands subject to the application or bid are located.
                (g) Any applicant for a lease for lands in which the United States has a future interest shall submit documentation that he or she holds, in fee or by lease, the present interest in the coal deposit subject to the application.
                [44 FR 42643, July 19, 1979. Redesignated at 44 FR 56340, Oct. 1, 1979, and amended at 47 FR 33150, July 30, 1982; 51 FR 43922, Dec. 5, 1986; 52 FR 416, Jan. 6, 1987; 62 FR 44370, Aug. 20, 1997]
              
              
                § 3472.1-3
                Acreage limitations.
                (a)(1) No person, association, or corporation, or any subsidiary, affiliate, or person controlled by or under common control with such person, association, or corporation shall take, hold, own, or control at one time Federal coal leases, lease or lease modification applications, or bids on more than 75,000 acres in any one state and in no case on more than 150,000 acres in the United States.

                (2) No person, association, or corporation holding, owning, or controlling leases, lease or lease modification applications or bids (individually or through any subsidiary, affiliate, or person under common control) on more than 150,000 acres in the United States on November 7, 2000, shall be required to relinquish any lease or lease application held on that date. However, it shall not be permitted to hold any additional interests in any further leases or lease applications until such time as its holdings, ownership, or control of leases or applications has been reduced below 150,000 acres within the United States.
                (b)(1) In computing acreage held, owned or controlled, the accountable acreage of a party holding, owning or controlling an undivided interest in a lease shall be the party's proportionate part of the total lease acreage. Any subsidiary, affiliate or person controlled by or under common control with any corporation, person or association holding, owning or controlling a Federal coal lease shall be charged with lease acreage to the same extent as such corporation, person or association. The accountable acreage of a party holding, owning or controlling an interest in a corporation or association shall be that party's proportionate part of the acreage held, owned or controlled by such corporation or association. However, no party shall be charged with its pro rata share of any acreage held, owned or controlled by any corporation or association unless that party is the beneficial owner of more than 10 percent of the stock or other instruments of ownership or control of such corporation or association.
                (2) On acquired lands, if the United States owns only a fractional interest in the coal resources of the lands involved, only that part of the total acreage involved in the lease, proportionate to the extent of ownership by the United States of the coal resources, shall be charged as acreage holdings. The acreage embraced in a future interest lease is not to be charged as acreage holdings until the lease for the future interest takes effect.
                [44 FR 42643, July 19, 1979. Redesignated at 44 FR 56340, Oct. 1, 1979, and amended at 47 FR 33150, July 30, 1982; 67 FR 63567, Oct. 15, 2002]
              
              
                § 3472.2
                Filing of qualification statements.
              
              
                § 3472.2-1
                Sole party in interest statement.
                Every applicant or bidder for a lease or license to mine shall submit to the Bureau of Land Management State Office having jurisdiction over the lands in the application or subject to the bid (43 CFR subpart 1821) at the time of filing the application or bid a signed statement that the applicant is the sole party in interest in the application or bid, and the lease or license to mine, if issued. If the applicant or bidder is or will not be the sole party in interest, the applicant or bidder shall set forth the names of the other interested parties in the application or bid. A separate or joint statement shall be signed by them and by the applicant or bidder setting forth the nature and extent of the interest of each in the application or bid, the nature of the agreement between them, if oral, and a copy of such agreement if written. Such separate or joint statement of interest and written agreement, if any, or a statement of the nature of such agreement, if oral, shall accompany the application or bid. All interested parties shall furnish evidence of their qualifications to hold such interest in the lease or license to mine including a statement regarding knowledge of written consent from any qualified surface owner for the area involved (43 CFR subpart 3427).
              
              
                § 3472.2-2
                Contents of qualification statement.
                (a) If the applicant or bidder is an individual, he shall submit a signed statement setting forth his citizenship with each application or bid for a license to mine or lease.

                (b) If the applicant or bidder is an association or partnership, the application or bid shall be accompanied by a certified copy of the articles of association or partnership, together with a statement showing (1) that the association or partnership is authorized to hold a lease or license to mine; (2) that the member or partner executing the lease or license to mine is authorized to act on behalf of the association or partnership in such matters; (3) the names and addresses of all members owning or controlling more than 10 percent of the association or partnership and their citizenship and holdings.
                (c) If the applicant or bidder for a lease or license to mine is a corporation, it shall submit statements showing:
                (1) The state of incorporation;
                (2) That the corporation is authorized to hold leases or licenses to mine;
                (3) The names of the officers authorized to act on behalf of the corporation;
                (4) The percentage of the corporation's voting stock and all of the stock owned by aliens or those having addresses outside of the United States; and
                (5) The name, address, citizenship and acreage holdings of any stockholder owning or controlling 10 percent or more of the corporate stock of any class. If more than 10 percent of the stock is owned or controlled by or on behalf of aliens, or persons who have addresses outside of the United States, the corporation shall provide their names and addresses, the amount of stock held by each such person, and to the extent known to the corporation or which can be reasonably ascertained by it, the facts as to the citizenship of each such person. Applications on behalf of a corporation executed by other than an officer named under paragraph (c)(3) of this section shall be accompanied by proof of the signatory's authority to execute the instrument. The applicant shall submit the same information as is required in the preceding paragraph for any of its corporate stockholders holding, owning or controlling 10 percent or more of its stock of any class.
                (d) To qualify as a small business for the purpose of bidding on any tract to be offered as part of a special opportunity lease sale for small businesses, the bidder shall submit evidence demonstrating qualification under 13 CFR part 121.
                (e) Where there is a legal guardian or trustee, the following shall be provided:
                (1) A copy of the court order or other document authorizing the guardian or trustee to act as such and to fulfill in behalf of the ward or beneficiary all obligations of the lease or other obligations arising thereunder; the person submitting any such document shall in some manner indicate its authenticity;
                (2) A statement by the guardian or trustee as to his or her citizenship and holdings (of acreage in Federal coal leases) in any capacity; i.e., individually and for the benefit of any person; and
                (3) A statement by each ward and beneficiary as to his or her citizenship and holdings; if the ward or beneficiary is a minor, the statement shall be executed for the minor by the guardian or trustee, as appropriate.
                (f) The Department reserves the right to request any supplementary information that is needed to accredit acreage under § 3472.1-3 of this title.
                (g) Any applicant or bidder who has previously filed a qualification statement may, if it certifies that the prior statement remains complete, current and accurate, submit a serial number reference to the record and office where the prior statement is filed.
                [44 FR 42643, July 19, 1979, as amended at 47 FR 33150, July 30, 1982]
              
              
                § 3472.2-3
                Signature of applicant.
                (a) Every application or bid for a lease or license to mine shall be signed by the applicant or bidder or by its attorney-in-fact. If executed by an attorney-in-fact the application or bid shall be accompanied by the power of attorney and the applicant's own statement as to citizenship and acreage holdings unless the power of attorney specifically authorizes and empowers the attorney-in-fact to make such statement or to execute all statements which may be required under these regulations.
                (b) If the application or bid is signed by an attorney-in-fact or agent, it shall be accompanied by:
                (1) A statement over the signature of the attorney-in-fact or agent; and
                (2) A separate statement personally signed by the applicant or bidder stating whether there is any agreement or undertaking, written or oral, whereby the attorney-in-fact or agent has or is to receive any interest in the lease, if issued.
              
              
                § 3472.2-4
                Special qualifications heirs and devisees (estates).

                (a) If an applicant or bidder for a license to mine or a lease dies before the license to mine or lease is issued, the license or lease shall be issued: If the estate has not been probated, to the executor or administrator of the estate; if probate has been completed, or is not required, to the heirs or devisees; and if their are minor heirs or devisees, to their legal guardian or trustee.
                (b) The lease or license to mine shall not issue until the following information has been filed:
                (1) Where probate of the estate has not been completed:
                (i) Evidence that the person who acts as executor or administrator has the authority to act in that capacity and to act on the application or bid;
                (ii) Evidence that the heirs or devisees are the heirs or devisees of the deceased applicant or bidder, and are the only heirs or devisees of the deceased; and
                (iii) A statement over the signature of each heir or devisee concerning citizenship and holdings.
                (2) Where the executor or administrator has been discharged or no probate proceedings are required: (i) A certified copy of the will or decree of distribution, if any, and if not, a statement signed by the heirs that they are the only heirs of the applicant or bidder, and citing the provisions of the law of the deceased's last domicile showing that no probate is required; and (ii) a statement over the signature of each of the heirs or devisees with reference to citizenship and holdings, except that if the heir or devisee is a minor, the statement shall be over the signature of the guardian or trustee.
              
              
                § 3472.2-5
                Special qualifications, public bodies.
                (a) To qualify to bid for a lease on a tract offered for sale under § 3420.1-3 of this title, a public body shall submit:
                (1) Evidence of the manner in which it is organized;
                (2) Evidence that it is authorized to hold a lease;
                (3) A definite plan as described in § 3420.1-3(b) to produce energy within 10 years of issuance of the prospective lease solely for its own use or for sale to its members or customers (except for short-term sales to others); and
                (4) Evidence that the definite plan has been duly authorized by its governing body.
                (b) To obtain a license to mine, a municipality shall submit with its application:
                (1) Evidence of the manner in which it is organized;
                (2) Evidence that it is authorized to hold a license to mine; and
                (3) Evidence that the action proposed has been duly authorized by its governing body.
                (c) To qualify to bid for a lease on a tract of acquired land set apart for military or naval purposes, a governmental entity shall submit:
                (1) Evidence of the manner in which it is organized, including the State in which it is located;
                (2) Evidence that it is authorized to hold a lease;
                (3) Evidence that the action proposed has been duly authorized by its own governing body; and
                (4) Evidence that it is producing electricity for sale to the public in the state where the lands to be leased are located.
                (d) If the material required in paragraphs (a), (b), or (c) of this section has previously been filed, a reference to the serial number of the record in which it has been filed, together with a statement as to any amendments, shall be accepted.
                [44 FR 42643, July 19, 1979, as amended at 47 FR 33150, July 30, 1982]
              
            
            
              Subpart 3473—Fees, Rentals, and Royalties
              
                § 3473.1
                Payments.
              
              
                § 3473.1-1
                Form of remittance.
                All remittances shall be by U.S. currency, postal money order or negotiable instrument payable in U.S. currency and shall be made payable to the Department of the Interior—Bureau of Land Management or the Department of the Interior—Minerals Management Service, as appropriate. In the case of payments made to the Service, such payments may also be made by electronic funds transfer.
                [49 FR 11638, Mar. 27, 1984]
              
              
                
                § 3473.1-2
                Where submitted.
                (a)(1) All first-year rentals and the first-year portions of all bonuses for leases issued under Group 3400 of this title shall be paid to the Bureau of Land Management State office having jurisdiction over the lands (43 CFR subpart 1821).
                (2) All second-year and subsequent rentals and deferred bonus amounts payable after the initial payment for leases shall be paid to the Service.
                (b) All royalties on producing leases, all payments under leases in their minimum production period, and all advance royalties shall be paid to the Service.
                [49 FR 11638, Mar. 27, 1984, as amended at 49 FR 39330, Oct. 5, 1984]
              
              
                § 3473.1-3
                When paid.
                First year's rental for preference right leases shall be remitted at the time of filing the applications. First year's rental for competitive leases shall be payable when required by decision. Thereafter, rental for all leases shall be paid in accordance with the lease provisions.
              
              
                § 3473.2
                Fees.
                (a) An application for a license to mine must include payment of the filing fee found in the fee schedule in § 3000.12 of this chapter. BLM may waive the filing fee for applications filed by relief agencies as provided in § 3440.1-1(b) of this chapter.
                (b) An application for an exploration license must include payment of the filing fee found in the fee schedule in § 3000.12 of this chapter.
                (c) An instrument of transfer of a lease or an interest in a lease must include payment of the filing fee found in the fee schedule in § 3000.12 of this chapter.
                (d) BLM will charge applicants for a royalty rate reduction a processing fee on a case-by-case basis as described in § 3000.11 of this chapter.
                (e) BLM will charge applicants for logical mining unit formation or modification a processing fee on a case-by-case basis as described in § 3000.11 of this chapter.
                (f) The applicant who nominates a tract for a competitive lease sale must pay a processing fee on a case-by-case basis as described in § 3000.11 of this chapter as modified by the provisions below. BLM will include in the sale notice under § 3422.2(b)(9) of this chapter a statement of the total cost recovery fee paid to BLM by the applicant up to 30 days before the competitive lease sale. The cost recovery process for a competitive coal lease follows:
                (1) The applicant nominating the tract for competitive leasing must pay the cost recovery amount before BLM will publish a notice of the competitive lease sale;
                (2) Before the lease is issued:
                (i) The successful bidder, if someone other than the applicant, must pay to BLM the cost recovery amount specified in the sale notice; and
                (ii) The successful bidder must pay all processing costs BLM incurs after the date of the sale notice;
                (3) If the successful bidder is someone other than the applicant, BLM will refund to the applicant the amount paid under paragraph (f)(1) of this section; and
                (4) If there is no successful bidder, the applicant remains responsible for all processing fees.
                (g) BLM will charge applicants for modification of a coal lease a processing fee on a case-by-case basis as described in § 3000.11 of this chapter.
                [70 FR 58876, Oct. 7, 2005]
              
              
                § 3473.3
                Rentals and royalties.
              
              
                § 3473.3-1
                Rentals.
                (a) The annual rental per acre or fraction thereof on any lease issued or readjusted after the promulgation of this subpart shall not be less than $3. The amount of the rental will be specified in the lease.
                (b) Until a lease issued before August 4, 1976, is readjusted, the rental paid for any year shall be credited against the royalties for that year.
                (c) On leases issued or readjusted after August 4, 1976, rental payments shall not be credited against royalties.

                (d) Rentals paid for any lease year commencing prior to the effective date of the first lease readjustment occurring after August 4, 1976, shall be credited against royalties for that year. Rentals due and payable for any lease year commencing on or after the effective date of the readjustment shall not be credited against royalties.
                [44 FR 42643, July 19, 1979, as amended at 47 FR 33150, July 30, 1982]
              
              
                § 3473.3-2
                Royalties.
                (a)(1) A lease shall require payment of a royalty of not less than 121/2 percent of the value of the coal removed from a surface mine.
                (2) A lease shall require payment of a royalty of 8 percent of the value of coal removed from an underground mine.
                (3) The value of coal removed from a mine is defined for royalty purposes in § 3483.4 of this title.
                (b) The royalty rates specified in paragraph (a) of this section shall be applied to new leases at the time of issuance and to previously issued leases at the time of the next scheduled readjustment of the lease.
                (c) The authorized officer shall have the discretion, upon the request of the lessee, to authorize the payment of an advance royalty in lieu of continued operation for any particular year in accordance with § 3485.2 of this title.
                (d) An overriding royalty interest, production payment or similar interest that exceeds 50 percent of royalty first payable to the United States under the Federal lease, or when added to any other overriding royalty interest exceeds that precentage, except those created in order to finance a mine, shall not be created by a Federal lease transfer or surface owner consent. However, when an interest in a Federal lease or operating agreement is transferred, the transferor may retain an overriding royalty in excess of the above limitation if he/she shows that he/she has made substantial investments for improvements directly related to exploration, development and mining on the lands covered by the transfer that would justify a higher payment.
                (e) The Secretary, whenever he/she determines it necessary to promote development or finds that the lease cannot be successfully operated under its terms, may waive, suspend or reduce the rental, or reduce the royalty but not advance royalty, on an entire leasehold, or on any deposit, tract or portion thereof, except that in no case shall the royalty be reduced to zero percent. An application for any of these benefits shall be filed with the authorized officer in accordance with part 3480 of this title.
                [44 FR 42643, July 19, 1979, as amended at 47 FR 33151, July 30, 1982; 50 FR 8627, Mar. 4, 1985; 55 FR 2664, Jan. 26, 1990]
              
              
                § 3473.4
                Suspension of operations, production, and payment obligations.
                (a) Application by a lessee for relief from any operating and producing requirements of a lease; shall be filed in triplicate in the office of the Mining Supervisor in accordance with 43 CFR part 3480.
                (b) The term of any lease shall be extended by adding thereto any period of suspension of all operations and production during such term in accordance with any direction or assent of the Mining Supervisor.
                [44 FR 42643, July 19, 1979, as amended at 47 FR 33151, July 30, 1982]
              
            
            
              Subpart 3474—Bonds
              
                § 3474.1
                Bonding requirements.
                (a) Before a lease may be issued, one of the following forms of lease bond shall be furnished:
                (1) Corporate surety bonds;
                (2) Cash bond; or
                (3) Personal lease bonds secured by negotiable U.S. bonds of a par value equal to the amount of the required surety bond, together with a power of attorney executed on a form approved by the Director.
                (b) The applicant or bidder shall file the lease bond in the proper office within 30 days of receiving notice. The lease bond shall be furnished on a form approved by the Director.
                (c) The bonding obligation for a new lease may be met by an adjustment to an existing LMU bond covering the other leases within the same LMU.
                [44 FR 42643, July 19, 1979, as amended at 47 FR 33151, July 30, 1982]
              
              
                § 3474.2
                Type of bond required.

                (a) A lease bond for each lease, conditioned upon compliance with all terms and conditions of the lease, shall be furnished in the amount determined by the authorized officer. Except as provided in § 3474.3(b) of this title, that bond shall not cover reclamation within a permit area.
                (b) For exploration licenses, a bond shall be furnished in accordance with § 3410.3-4 of this title.
                (c)(1) Upon approval of an LMU including more than 1 Federal lease, the lessee may, in lieu of individual lease bonds, furnish and maintain an LMU bond covering all of the terms and conditions of every Federal lease within the LMU, except for reclamation within the mining permit area unless the condition in § 3474.3(b) of this title applies. All LMU bonds shall be furnished in the amount recommended by the Mining Supervisor.
                (2) When an LMU is terminated, the LMU bond shall terminate. Individual leases remaining from the LMU shall be covered by lease bonds in the manner prescribed by the Mining Supervisor.
                [44 FR 56340, Oct. 1, 1979, as amended at 47 FR 33151, July 30, 1982]
              
              
                § 3474.3
                Bond conversions.
                (a) The authorized officer shall notify those leaseholders who have nationwide or statewide bonds at the time of issuance of this subpart of the requirement to secure a separate lease bond for each lease in the amount determined by the authorized officer to be proper and necessary.
                (b)(1) In setting or adjusting individual lease bond amounts, the authorized officer shall assure that the lease bond covers reclamation within a permit area where the Surface Mining Officer, because of the absence of a cooperative agreement governing Federal lands within that state, notifies the authorized officer that the lease bond should cover that reclamation.
                (2) After consultation with the Surface Mining Officer, the authorized officer may release the amount of any outstanding bond which is related to, and is not necessary to secure, the performance of reclamation within a permit area.
                [44 FR 42643, July 19, 1979, as amended at 47 FR 33151, July 30, 1982]
              
              
                § 3474.4
                Qualified sureties.

                A list of companies holding certificates of authority from the Secretary of the Treasury under the Act of July 30, 1947 (6 U.S.C. 6-14) as acceptable sureties on Federal bonds is published annually in the Federal Register.
                
              
              
                § 3474.5
                Default.
                When the surety makes payment to the Government of any indebtedness due under a lease, the face amount of the surety bond and the surety's liability thereunder shall be reduced by the amount of such payment.
              
              
                § 3474.6
                Termination of the period of liability.
                The authorized officer shall not consent to termination of the period of liability under the lease bond unless an acceptable substitute bond has been filed or until all terms and conditions of the lease have been fulfilled.
              
            
            
              Subpart 3475—Lease Terms
              
                § 3475.1
                Lease form.
                Leases shall be issued on a standard form approved by the Director. The authorized officer may modify those provisions of the standard form which are not required by statute or regulations and may add such additional stipulations and conditions as he/she deems appropriate.
                [47 FR 33151, July 30, 1982]
              
              
                § 3475.2
                Duration of leases.
                Leases shall be issued for a period of 20 years and so long thereafter as the condition of continued operation is met. If the condition of continued operation is not met the lease shall be cancelled as provided in § 3452.2 of this title.
                [44 FR 42643, July 19, 1979. Redesignated at 47 FR 33151, July 30, 1982]
              
              
                § 3475.3
                Dating of leases.

                (a) Leases will be dated and made effective the first day of the month following the date signed by the authorized officer. However, upon receipt of a prior written request, the authorized officer may date a lease to be effective on the first day of the month in which it is signed.
                (b) Future interest leases shall become effective on the date of vesting of title to the minerals in the United States as stated in the lease.
                [44 FR 42643, July 19, 1979. Redesignated at 47 FR 33151, July 30, 1982]
              
              
                § 3475.4
                Land description.
                Compliance with § 3471.1 of this title is required.
                [44 FR 42643, July 19, 1979. Redesignated at 47 FR 33151, July 30, 1982]
              
              
                § 3475.5
                Diligent development and continued operation.
                In accordance with part 3480 of this title, each lease shall require:
                (a) Diligent development; and
                (b) Either (1) continued operation except when operations under the lease are interrupted by strikes, the elements or casualties not attributable to the lessee, or (2) in lieu thereof, when the Secretary determines that the public interest will be served, payment of an advanced royalty.
                [47 FR 33151, July 30, 1982, as amended at 50 FR 8627, Mar. 4, 1985]
              
              
                § 3475.6
                Logical mining unit.
                (a) Criteria for approving or directing establishment of an LMU shall be developed and applied in accordance with § 3487.1 of this title.
                (b) When a lease is included in an LMU with other Federal leases or with interests in non-Federal coal deposits, the terms and conditions of the Federal lease or leases shall be amended so that they are consistent with or are superseded by the requirements imposed on the LMU of which it has become a part.
                (c) The holder of any lease issued or readjusted between May 7, 1976, and the effective date of this regulation, whose lease provides by its own terms that it is considered to be an LMU, may request removal of this provision from any such lease. Such request shall be submitted to the authorized officer.
                [47 FR 33151, July 30, 1982, as amended at 50 FR 8627, Mar. 4, 1985]
              
            
          
          
            Pt. 3480
            PART 3480—COAL EXPLORATION AND MINING OPERATIONS RULES
            
              Note1:
              The information collection requirements contained in 43 CFR part 3480 which require the filing of forms have been approved by the Office of Management and Budget (OMB) under 44 U.S.C. 3507. The Coal Production and Royalty Report form in 30 CFR 211.62(d)(1), U.S. Geological Survey Form 9-373A, has been approved by OMB under 44 U.S.C. 3507 and assigned clearance number 1028-0001.
              The information is being collected for Federal royalty accounting purposes. The information will be used to permit accounting and auditing of royalties submitted by the operators/lessees of Federal coal leases. The obligation to respond is mandatory for all operators/lessees of Federal coal leases. For nonproducing Federal leases, the report is required on an annual basis. For producing Federal leases, the report is required monthly or quarterly as specified in the Federal lease.
              The information collection requirements contained at §§ 3481.1, 3481.2, 3482.2, 3482.3, 3483.3, 3483.4, 3485.1, 3485.2, 3486.3 and 3487.1 of this title have been approved by OMB under 44 U.S.C. 3507 and assigned clearance number 1028-0042. The information may be collected from some operators/lessees to either provide data so that proposed operations may be approved or to enable the monitoring of compliance with approvals already granted. The information will be used to grant approval to begin or alter operations or to allow operations to continue. The obligation to respond is required to obtain the benefit under the Federal lease.
            
            
              Note 2:
              There are many leases and agreements currently in effect, and which will remain in effect, involving Federal coal leases which specifically refer to the United States Geological Survey, USGS, Minerals Management Service, MMS, or Conservation Division. These leases and agreements also often specifically refer to various officers such as Supervisor, Conservation Manager, Deputy Conservation Manager, Minerals Manager and Deputy Minerals Manager. In addition, many leases and agreements specifically refer to 30 CFR part 211 or specific sections thereof. Those references shall now be read to refer to 43 CFR part 3480 or to the appropriate redesignated section thereof.
            
            
              
                Subpart 3480—Coal Exploration and Mining Operations Rules: General
                Sec.
                3480.0-1
                Purpose.
                3480.0-4
                Scope.
                3480.0-5
                Definitions.
                3480.0-6
                Responsibilities.
              
              
                
                Subpart 3481—General Provisions
                3481.1
                General obligations of the operator/lessee.
                3481.2
                Procedures and public participation.
                3481.3
                Confidentiality.
                3481.4
                Temporary interruption in coal severance.
                3481.4-1
                Can I temporarily interrupt coal severance and still be qualified as producing?
                3481.4-2
                What are some examples of circumstances that qualify for a temporary interruption of coal severance?
                3481.4-3
                Does a temporary interruption in coal severance affect the diligence requirements applicable to my lease or LMU?
                3481.4-4
                What is the aggregate amount of time I can temporarily interrupt coal severance and have BLM consider my lease or LMU producing?
              
              
                Subpart 3482—Exploration and Resource Recovery and Protection Plans
                3482.1
                Exploration and resource recovery and protection plans.
                3482.2
                Action on plans.
                3482.3
                Mining operations maps.
              
              
                Subpart 3483—Diligence Requirements
                3483.1
                Diligent development and continued operation requirement.
                3483.2
                Termination or cancellation for failure to meet diligent development and maintain continued operation.
                3483.3
                Suspension of continued operation or operations and production.
                3483.4
                Payment of advance royalty in lieu of continued operation.
                3483.5
                Crediting of production toward diligent development.
                3483.6
                Special logical mining unit rules.
              
              
                Subpart 3484—Performance Standards
                3484.1
                Performance standards for exploration and surface and underground mining.
                3484.2
                Completion of operations and permanent abandonment.
              
              
                Subpart 3485—Reports, Royalties and Records
                3485.1
                Reports.
                3485.2
                Royalties.
                3485.3
                Maintenance of and access to records.
              
              
                Subpart 3486—Inspection, Enforcement, and Appeals
                3486.1
                Inspections.
                3486.2
                Notices and orders.
                3486.3
                Enforcement.
                3486.4
                Appeals.
              
              
                Subpart 3487—Logical Mining Unit
                3487.1
                Logical mining units.
              
            
            
              Authority:
              30 U.S.C. 189, 359, 1211, 1251, 1266, and 1273; and 43 U.S.C. 1461, 1733, and 1740.
            
            
              Source:
              47 FR 33179, July 30, 1982, unless otherwise noted. Redesignated at 48 FR 41589, Sept. 16, 1983.
            
            
              Subpart 3480—Coal Exploration and Mining Operations Rules: General
              
                § 3480.0-1
                Purpose.
                The purposes of the rules of this part are to ensure orderly and efficient development, mining, preparation, and handling operations for Federal coal; ensure production practices that prevent wasting or loss of coal or other resources; avoid unnecessary damage to coal-bearing or mineral-bearing formations; ensure MER of Federal coal; ensure that operations meet requirements for diligent development and continued operation; ensure resource recovery and protection plans are submitted and approved in compliance with MLA; ensure effective and reasonable regulation of surface and underground coal mining operations; require an accurate record and accounting of all coal produced; ensure efficient, environmentally sound exploration and mining operations; and eliminate duplication of efforts by the Minerals Management Service (MMS), OSM, and the States in the Federal coal program.
              
              
                § 3480.0-4
                Scope.

                The rules of this part shall govern operations for the exploration, development, and production of Federal coal under Federal coal leases, licenses, and permits, regardless of surface ownership, pursuant to the Mineral Leasing Act of February 25, 1920, as amended (MLA), and in conjunction with the rules at 43 CFR Group 3400 and 30 CFR Chapter VII. Included are provisions relating to resource recovery and protection, royalties, diligent development, continued operation, maximum economic recovery (MER), and logical mining units (LMU's). Except as otherwise provided in 25 CFR Chapter I or Indian lands leases, these rules do not apply to operations on Indian lands. The provisions in these rules relating to advance royalty, diligent development, continued operation, MER, and LMU's shall not apply to Indian lands, leases and permits. The rules governing exploration licenses for unleased Federal coal are codified at 43 CFR part 3410. Until final rulemaking is promulgated and implemented by the Office of Surface Mining Reclamation and Enforcement (OSM) regarding the initial Federal lands Programs, the initial Federal lands Program rules codified at 30 CFR part 211 (1981) shall remain in effect.
              
              
                § 3480.0-5
                Definitions.
                (a) As used in the rules of this part, the following terms shall have the following meanings:
                (1) Advance royalty means a payment under a Federal lease in advance of actual production when authorized by the authorized officer to be made in lieu of continued operation. Payments made under the minimum production clause, in lieu of actual production from a Federal lease issued prior to August 4, 1976, and not readjusted after August 4, 1976, are not advance royalty under the provisions at 43 CFR 3483.4
                (2) Assistant Director for Solid Leasable Minerals means Assistant Director for Solid Leasable Minerals, Bureau of Land Management;
                (3) Assistant Secretary for Land and Water Resources means the Assistant Secretary for Land and Water Resources, Department of the Interior;
                (4) Chief, Division of Solid Mineral Operations means the Chief, Division of Solid Minerals Operations, Bureau of Land Management;
                (5) Coal reserve base shall be determined using existing published or unpublished information, or any combination thereof, and means the estimated tons of Federal coal in place contained in beds of:
                (i) Metallurgical or metallurgical-blend coal 12 inches or more thick; anthracite, semianthracite, bituminous, and subbituminous coal 28 inches or more thick; and lignite 60 inches or more thick to a depth of 500 feet below the lowest surface elevation on the Federal lease.
                (ii) Metallurgical and metallurgical-blend coal 24 inches or more thick; anthracite, semianthracite, bituminous and subbituminous coal 48 inches or more thick; and lignite 84 inches or more thick occurring from 500 to 3,000 feet below the lowest surface elevation on the Federal lease.
                (iii) Any thinner bed of metallurgical, anthracite, semianthracite, bituminous, and subbituminous coal and lignite at any horizon above 3,000 feet below the lowest suface elevation on the Federal lease, which is currently being mined or for which there is evidence that such coal bed could be mined commercially at this time.
                (iv) Any coal at a depth greater than 3,000 feet where mining actually is to occur.
                (6) Commercial quantities means 1 percent of the recoverable coal reserves or LMU recoverable coal reserves.
                (7) Contiguous means having at least one point in common, including cornering tracts. Intervening physical separations such as burn or outcrop lines and intervening legal separations such as rights-of-way do not destroy contiguity as long as legal subdivisions have at least one point in common.
                (8) Continued operation means the production of not less than commercial quantities of recoverable coal reserves in each of the first 2 continued operation years following the achievement of diligent development and an average amount of not less than commercial quantities of recoverable coal reserves per continued operation year thereafter, computed on a 3-year basis consisting of the continued operation year in question and the 2 preceding continued operation years.
                (9) Continued operation year means the 12-month period beginning with the commencement of the first royalty reporting period following the date that diligent development is achieved and each 12-month period thereafter, except as suspended in accordance with 43 FR 3483.3(b).
                (10) Deputy Director for Energy and Mineral Resources means the Deputy Director for Energy and Mineral Resources, Bureau of Land Management;
                (11) Development means activities conducted by an operator/lessee, after approval of a permit application package, to prepare a mine for commercial production.
                
                (12) Diligent development means the production of recoverable coal reserves in commercial quantities prior to the end of the diligent development period.
                (13) Diligent development period means a 10-year period which:
                (i) For Federal leases shall begin on either—
                (A) The effective date of the Federal lease for all Federal leases issued after August 4, 1976; or
                (B) The effective date of the first lease readjustment after August 4, 1976, for Federal leases issued prior to August 4, 1976; and
                (ii) For LMU's shall begin on either—
                (A) The effective approval date of the LMU, if the LMU contains a Federal lease issued prior to August 4, 1976, but not readjusted after August 4, 1976, prior to LMU approval; or
                (B) The effective date of the most recent Federal lease issuance or readjustment prior to LMU approval, for any LMU that does not contain a lease issued prior to August 4, 1976, that has not been readjusted after August 4, 1976, prior to LMU approval.
                The diligent development period shall terminate at the end of the royalty reporting period in which the production of recoverable coal reserves in commercial quantities was achieved, or at the end of 10 years, whichever occurs first.
                (14) Exploration means drilling, excavating, and geological, geophysical or geochemical surveying operations designed to obtain detailed data on the physical and chemical characteristics of Federal coal and its environment including the strata below the Federal coal, overburden, and strata above the Federal coal, and the hydrologic conditions associated with the Federal coal.
                (15) Exploration plan means a detailed plan to conduct exploration; it shows the location and type of exploration to be conducted, environmental protection procedures, present and proposed roads, and reclamation and abandonment procedures to be followed upon completion of operations.
                (16) General mining order means any numbered formal order, issued by the State Director, which is published in the Federal Register after opportunity for public comment. General Mining Orders apply to coal exploration, mining, and related operations.
                (17) Gross value, for the purpose of royalty calculations, means the unit sale or contract price times the number of units sold, subject to the provisions at § 3485.2(g) of this title under which gross value is determined.
                (18) License means a license to mine coal pursuant to the provisions of 43 CFR part 3440, or an exploration license issued pursuant to the provisions of 43 CFR part 3410.
                (19) Logical mining unit (LMU) means an area of land in which the recoverable coal reserves can be developed in an efficient, economical, and orderly manner as a unit with due regard to conservation of recoverable coal reserves and other resources. An LMU may consist of one or more Federal leases and may include intervening or adjacent lands in which the United States does not own the coal. All lands in an LMU shall be under the effective control of a single operator/lessee, be able to be developed and operated as a single operation, and be contiguous.
                (20) Logical mining unit (LMU) recoverable coal reserves means the sum of estimated Federal and non-Federal recoverable coal reserves in the LMU.
                (21) Maximum economic recovery (MER) means that, based on standard industry operating practices, all profitable portions of a leased Federal coal deposit must be mined. At the times of MER determinations, consideration will be given to: existing proven technology; commercially available and economically feasible equipment; coal quality, quantity, and marketability; safety, exploration, operating, processing, and transportation costs; and compliance with applicable laws and regulations. The requirement of MER does not restrict the authority of the authorized officer to ensure the conservation of the recoverable coal reserves and other resources and to prevent the wasting of coal.
                (22) Methods of operation means the methods and manner, described in an exploration or resource recovery and protection plan, by which exploration, development, or mining activities are to be performed by the operator/lessee.
                (23) Minable reserve base means that portion of the coal reserve base which is commercially minable and includes all coal that will be left, such as in pillars, fenders, or property barriers. Other areas where mining is not permissible (including, but not limited to, areas classified as unsuitable for coal mining operations) shall be excluded from the minable reserve base.
                (24) Mine means an underground or surface excavation or series of excavations and the surface or underground support facilities that contribute directly or indirectly to mining, production, preparation, and handling of coal.
                (25) MLA means the Act of February 25, 1920, as amended, commonly referred to as the Mineral Leasing Act and codified at 30 U.S.C. 181, et seq., and the Mineral Leasing Act for Acquired Lands, as amended, 30 U.S.C. 351-359.
                (26) Notice of availability means formal notification by the authorized officer to: appropriate Federal, State, and local government agencies; to the surface and mineral owners; and to the public in accordance with 43 CFR 3481.2.
                (27) Operator/lessee means lessee, licensee, and/or one conducting operations on a Federal lease or license under a written contract or written agreement with the lessee or licensee.
                (28) Permanent abandonment of exploration operations means the completion of all activities conducted under an approved exploration plan, including plugging of all drill holes, submission of required records, and reclamation of all disturbed surfaces.
                (29) Permanent abandonment of mining operations means the completion of all development, production, and resource recovery and protection requirements conducted under an approved resource recovery and protection plan, including satisfaction of all Federal rental and royalty requirements.
                (30) Preparation means any physical or chemical treatment to prepare coal for market. Treatment may include crushing, sizing, drying, mixing, or other processing, and removal of noncoal waste such as bone or other impurities to enhance the quality and therefore the value of the coal.
                (31) Production means mining of recoverable coal reserves and/or commercial byproducts from a mine using surface, underground, auger, or in situ methods.
                (32) Recoverable coal reserves means the minable reserve base excluding all coal that will be left, such as in pillars, fenders, and property barriers.
                (33) Resource recovery and protection includes practices to: recover efficiently the recoverable coal reserves subject to these rules; avoid wasting or loss of coal or other resources; prevent damage to or degradation of coal-bearing or mineral-bearing formations; ensure MER of the Federal coal; and ensure that other resources are protected during exploration, development, and mining, and upon abandonment.
                (34) Resource recovery and protection plan means a plan showing that the proposed operation meets the requirements of MLA for development, production, resource recovery and protection, diligent development, continued operation, MER, and the rules of this part for the life-of-the-mine.
                (35) State Director means an employee of the Bureau of Land Management who has been designated as the chief administrative officer of one of the Bureau's 12 administrative areas designated as “States”.
                (36) Subsidence means a lowering of surface elevations over an underground mine caused by loss of support and subsequent settling or caving of strata lying above the mine.

                (b) The following shall have the meanings as defined at 30 CFR Chapter VII:
                
                
                  
                    Alluvial valley floors
                  
                  
                    Federal Lands Program
                  
                  
                    Ground water
                  
                  
                    Indian lands
                  
                  
                    Overburden
                  
                  
                    Permit
                  
                  
                    Permit application
                  
                  
                    Permit application package
                  
                  
                    Permit area
                  
                  
                    Regulatory authority
                  
                  
                    Roads
                  
                  
                    Spoil
                  
                
                [47 FR 33179, July 30, 1982; 47 FR 53366, Nov. 26, 1982. Redesignated and amended at 48 FR 41589, 41590, Sept. 16, 1983]
              
              
                § 3480.0-6
                Responsibilities.
                (a) Responsibilities of other Federal Agencies—(1) Office of Surface Mining Reclamation and Enforcement. The responsibility for administration of the Surface Mining Control and Reclamation Act of 1977 (SMCRA) (30 U.S.C. 1201, et seq.) is vested in OSM.
                (2) Mine Safety and Health Administration. The responsibility for enforcement of the Federal Coal Mine Health and Safety Act of 1969, as amended (83 Stat. 742), and the coal mine health and safety rules contained in Chapter I of this title are vested in the Mine Safety and Health Administration, Department of Labor.
                (3) Bureau of Land Management. The responsibility for the issuance of exploration licenses for unleased Federal coal, the issuance of licenses to mine, and the issuance, readjustment, modification, termination, cancellation, and/or approval of transfers of Federal coal leases pursuant to MLA, as amended, is vested in the Bureau of Land Management.
                (b) The BLM has the general responsibility to administer MLA with respect to coal mining, production, and resource recovery and protection operations on Federal coal leases and licenses, and to supervise exploration operations for Federal coal.
                (c) Subject to the supervisory authority of the Secretary, the rules of this part shall be administered by BLM through the Director; Deputy Director for Energy and Mineral Resources; Chief, Division of Solid Mineral Operations; State Director and authorized officer.
                (d) The authorized officer is empowered to oversee exploration, development, production, resource recovery and protection, diligent development, continued operation, preparation, handling, product verification, and abandonment operations subject to the rules of this part, and shall be responsible for the following:
                (1) Exploration plans. Approve, disapprove, approve upon condition(s), or require modification to exploration plans for Federal coal.
                (2) Resource recovery and protection plans. Recommend to the Assistant Secretary for Energy and Minerals the approval, disapproval, or approval upon condition(s) of resource recovery and protection plans.
                (3) LMU applications. Approve, disapprove, or approve upon condition(s) LMU applications or modifications thereto; direct the establishment of LMU's in the interest of conservation of recoverable coal reserves and other resources; conduct public hearings on LMU applications, as appropriate, recommend amendments to Federal lease terms when determined necessary to ensure consistency with LMU stipulations; monitor and ensure compliance with LMU stipulations and the rules of this part; and require reports and information for the establishment of an LMU.
                (4) Inspection of operations. Examine as frequently as necessary, but at least quarterly, federally leased or licensed lands where operations for exploration, development, production, preparation, and handling of coal are conducted or are to be conducted; inspect such operations for product verification, resource recovery and protection, MER, diligent development and continued operation; inspect such operations for the purpose of determining whether wasting or degradation of other resources or damage to formations and deposits or nonmineral resources affected by the operations is being avoided or minimized; and determine whether there is compliance with all provisions of applicable laws, rules, and orders, all terms and conditions of Federal leases and licenses, and all requirements of approved exploration or resource recovery and protection plans.
                (5) Compliance. Require operators/lessees to conduct operations subject to the rules of this part in compliance with all provisions of applicable laws, rules, and orders, all terms and conditions of Federal leases and licenses under MLA requirements, and approved exploration or resource recovery and protection plans for requirements of production, development, resource recovery and protection, MER, diligent development and continued operation upon commencement of production.
                (6) Waiver, suspension, or reduction of rentals, or reduction of royalties. Receive and act on applications for waiver, suspension, or reduction of rentals, and receive and act on applications for reduction of royalties, but not advance royalty, filed pursuant to the rules of this part.
                (7) Extensions or suspensions. Receive and act on applications for extensions or suspensions filed in accordance with 43 CFR 3483.2 and, when appropriate, terminate extensions or suspensions that have been granted, provided that approval of an extension or a suspension shall not preclude the regulatory authority from requiring the operator/lessee to continue to comply with the reclamation requirements of 30 CFR Chapter VII, Subchapter K, or an approved State program.
                (8) Cessation and abandonment. Upon receipt of notice of proposed abandonment or upon relinquishment of a Federal lease, in accordance with 43 CFR 3452.1-2, or Federal license, in accordance with 43 CFR 3410.3-1(d), the authorized officer shall conduct an inspection to determine whether the applicable exploration, development, production, resource recovery and protection, and abandonment requirements of the Federal lease or license have been met. Relinquishment or abandonment of a Federal lease shall not preclude the regulatory authority from requiring the operator/lessee to comply with the reclamation requirements of 30 CFR Chapter VII, Subchapter K, or an approved State program.
                (9) Exploration drill holes. Prescribe or approve the methods for protecting coal-bearing formations from damage or contamination that might occur as a result of any holes drilled to, or through, the coal-bearing formations for any purpose under an approved exploration plan.
                (10) Trespass. Report to the responsible officer of the surface managing agency, with a copy to the regulatory authority, any trespass on Federal lands that involves exploration activities or removal of unleased Federal coal, determine the quantity and quality of coal removed, and recommend the amount of trespass damages.
                (11) Water and air quality. Inspect exploration operations to determine compliance with air and surface and ground water pollution control measures required by Federal statutes as implemented by the terms and conditions of applicable Federal leases, licenses or approved exploration plans, and promptly notify appropriate representatives of the regulatory authority and Federal Agencies in the event of any noncompliance.
                (12) Implementation of rules. Issue General Mining Orders and other orders for enforcement, make determinations, and grant consents and approvals as necessary to implement or ensure compliance with the rules of this part. Any oral orders, approvals, or consents shall be promptly confirmed in writing.
                (13) Lease bonds. (i) Determine whether the total amount of Federal lease bond with respect to operations under the rules of this part is adequate at all times to satisfy the reclamation requirements of the exploration plan.
                (ii) Determine whether the total amount of any bond furnished with respect to operations subject to the rules of this part is at all times adequate to satisfy the requirements of the Federal lease or license relating to exploration, development, production, resource recovery and protection, and shall determine if the bond amount is adequate to satisfy any payments of rentals on producing Federal leases and payments of Federal royalties.
                (iii) Notify the responsible officer of the surface managing agency of determinations under (c)(13) (i) and (ii) of this section.
                [47 FR 33179, July 30, 1982. Redesignated and amended at 48 FR 41589, 41590, Sept. 16, 1983]
              
            
            
              Subpart 3481—General Provisions
              
                § 3481.1
                General obligations of the operator/lessee.
                (a) The operator/lessee shall conduct exploration activities, reclamation, and abandonment of exploration operations for Federal coal pursuant to the performance standards of the rules of this part, applicable requirements of 30 CFR 815.15 (OSM permanent performance standards for coal exploration) or an approved State program, any Federal lease or license terms and/or conditions, the requirements of the approved exploration plan, and orders issued by the authorized officer.

                (b) The operator/lessee shall conduct surface and underground coal mining operations involving development, production, resource recovery and protection, and preparation and handling of coal in accordance with the rules of this part, terms and conditions of the Federal leases or licenses, the approved resource recovery and protection plan, and any orders issued by the authorized officer.
                (c) The operator/lessee shall prevent wasting of coal and other resources during exploration, development, and production and shall adequately protect the recoverable coal reserves and other resources upon abandonment.
                (d) The operator/lessee shall immediately report to the authorized officer any conditions or accidents causing severe injury or loss of life that could affect mining operations conducted under the resource recovery and protection plan or threaten significant loss of recoverable coal reserves or damage to the mine, the lands, or other resources, including, but not limited to, fires, bumps, squeezes, highwall caving, landslides, inundation of mine with water, and gas outbursts, including corrective action initiated or recommended. Within 30 days after such accident, the operator/lessee shall submit a detailed report of damage caused by such accident and of the corrective action taken.
                (e) The principal point of contact for the operator/lessee with respect to any requirement of the rules of this part shall be the authorized officer. All reports, plans, or other information required by the rules of this part shall be submitted to the authorized officer.
                (f) The operator/lessee shall provide the authorized officer free access to the Federal premises.
                [47 FR 33179, July 30, 1982. Redesignated and amended at 48 FR 41589, 41590, Sept. 16, 1983]
              
              
                § 3481.2
                Procedures and public participation.
                (a) Written findings. All major decisions and determinations of the State Director and District Manager shall be in writing; shall set forth with reasonable detail the facts and rationale upon which such decisions or determinations are based; and shall be available for public inspection, pursuant to § 3481.3 of this title, during normal business hours at the appropriate office.
                (b) Logical mining units (LMU's)—(1) Availability of LMU proposals. Applications for the approval of an LMU or modification thereto submitted under § 3487.1 of this title, or a proposal by the authorized officer to establish an LMU, shall be available for public inspection, pursuant to § 3481.3 of this title, in the office of the authorized officer. A notice of the availability of any proposed LMU or modification thereto shall be prepared immediately by the authorized officer, promptly posted at his office, and mailed to the surface and coal owners, if other than the United States; appropriate State and Federal Agencies; and the clerk or other appropriate officer of the county in which the proposed LMU is located. The notice will be posted or published in accordance with the procedures of such offices. The notice shall be submitted by the authorized officer to a local newspaper of general circulation in the locality of the proposed LMU for publication at least once a week for 2 weeks consecutively.
                (2) Notice of proposed decision. Prior to the final approval or establishment of any LMU, the authorized officer shall have the proposed decision published in a local newspaper of general circulation in the locality of the proposed LMU at least once a week for 2 weeks consecutively and shall not approve the application for at least 30 days after the first publication of the proposed decision. Such notice may be published concurrently with the notice of availability.
                (3) Public participation. A public hearing shall be conducted upon the receipt by the authorized officer of a written request for a hearing from any person having a direct interest which is or may be affected adversely by approval of the proposed LMU, provided that the written request is received within 30 days after the first publication of the notice of proposed decision in a newspaper of general circulation in the locality of the proposed LMU. A complete transcript of any such public hearing, including any written comments submitted for the record, shall be kept and made available to the public during normal business hours at the office of the authorized officer that held the hearing, and shall be furnished at cost to any interested party. In making any decision or taking any action subsequent to such public hearing, the authorized officer shall take into account all testimony presented at the public hearing.
              
              
                
                § 3481.3
                Confidentiality.
                (a) Information on file with MMS obtained pursuant to the rules of this part or part 3400 of this title shall be open for public inspection and copying during regular office hours upon a written request, pursuant to rules at 43 CFR part 2, except that:
                (1) Information such as geologic and geophysical data and maps pertaining to Federal recoverable coal reserves obtained from exploration licensees under the rules of this part or part 3410 of this title shall not be disclosed except as provided in 43 CFR 2.20(c).
                (2) Information obtained from an operator/lessee under the rules of this part that constitutes trade secrets and commercial or financial information which is privileged or confidential or other information that may be withheld under the Freedom of Information Act (5 U.S.C. 552(b)), such as geologic and geophysical data and maps, shall not be available for public inspection or made public or disclosed without the consent of the operator/lessee.
                (3) Upon termination of a Federal lease, such geologic and geophysical data and maps shall be made available to the public.
                (4) Upon issuance or readjustment of a Federal lease, the estimated Federal recoverable coal reserves figure shall not be made available to the public unless such a release has been included as a Federal lease term.
                (b) Information requested by the operator/lessee to be kept confidential under this section shall be clearly marked “CONFIDENTIAL INFORMATION.” All pages so marked shall be physically separated from other portions of the submitted materials. All information not marked “CONFIDENTIAL INFORMATION” will be available for public inspection, except as stated at paragraph (a) of this section for data submitted prior to August 30, 1982.
                [47 FR 33179, July 30, 1982; 47 FR 53366, Nov. 26, 1982. Redesignated and amended at 48 FR 41589, 41590, Sept. 16, 1983]
              
              
                § 3481.4
                Temporary interruption in coal severance.
              
              
                § 3481.4-1
                Can I temporarily interrupt coal severance and still be qualified as producing?
                Yes, a temporary interruption in coal severance allows you (the lessee/operator) to halt the extraction of coal for a limited period of time without jeopardizing your qualifications under section (2)(a)(2)(A) of MLA to receive additional leases. During the period of a temporary interruption in coal severance, BLM still considers you lease or LMU to be producing so as not to preclude you from receiving a new or transferred lease.
                [62 FR 44370, Aug. 20, 1997]
              
              
                § 3481.4-2
                What are some examples of circumstances that qualify for a temporary interruption of coal severance?
                (a) Movement, failure, or repair of major equipment, such as draglines or longwalls; overburden removal; adverse weather; employee absences;
                (b) Inability to sever coal due to orders issued by governmental authorities for cessation or relocation of the coal severance operations; and
                (c) Inability to sell or distribute coal severed from the lease or LMU out of or away from the lease or LMU.
                [62 FR 44370, Aug. 20, 1997]
              
              
                § 3481.4-3
                Does a temporary interruption in coal severance affect the diligence requirements applicable to my lease or LMU?
                No, a temporary interruption in coal severance covered by §§ 3481.4-1 to 3481.4-4 does not change the diligence requirements of subpart 3483 applicable to your lease or LMU.
                [62 FR 44370, Aug. 20, 1997]
              
              
                § 3481.4-4
                What is the aggregate amount of time I can temporarily interrupt coal severance and have BLM consider my lease or LMU producing?

                (a) If you (the lessee/operator) want BLM to consider your lease or LMU to be producing, the aggregate of all temporary interruptions in coal severance from your lease or LMU must not exceed 1 year in the 5-consecutive-year period immediately preceding the date of BLM's determination of lessee qualifications under § 3472.1-2 of this chapter.
                (b) BLM will not count toward the aggregate interruption limit described in paragraph (a) of this section:
                (1) Any interruption in coal severance that is 14 days or less in duration;
                (2) Any suspension granted under § 3483.3 of this part; and
                (3) Any BLM-approved suspension of the requirements of § 3472.1-2(e)(1) of this part for reasons of strikes, the elements, or casualties not attributable to the operator/lessee before diligent development is achieved.
                [62 FR 44370, Aug. 20, 1997]
              
            
            
              Subpart 3482—Exploration and Resource Recovery and Protection Plans
              
                § 3482.1
                Exploration and resource recovery and protection plans.
                (a) Exploration plans. For background and application procedures for exploration licenses for unleased Federal coal, see 43 CFR part 3410. For background and application procedures for exploration for Federal coal within an approved permit area after mining operations have commenced, see 30 CFR Chapter VII. For any other exploration for Federal coal prior to commencement of mining operations, the following rules apply:
                (1) Except for casual use, before conducting any exploration operations on federally leased or licensed lands, the operator/lessee shall submit an exploration plan to and obtain approval from the authorized officer. Casual use, as used in this paragraph, means activities which do not cause appreciable surface distrubance or damage to lands or other resources and improvements. Casual use does not include use of heavy equipment or explosives or vehicular movement off established roads and trails.
                (2) The operator/lessee shall submit five copies of exploration plans to the authorized officer. Exploration plans shall be consistent with and responsive to the requirements of the Federal lease or license for the protection of recoverable coal reserves and other resources and for the reclamation of the surface of the lands affected by the operations. The exploration plan shall show that reclamation is an integral part of the proposed operations and that reclamation will progress as contemporaneously as practicable with such operations.
                (3) Exploration plans shall contain all of the following:
                (i) The name, address, and telephone number of the applicant, and, if applicable, the operator/lessee of record.
                (ii) The name, address, and telephone number of the representative of the applicant who will be present during and be responsible for conducting the exploration.

                (iii) A narrative description of the proposed exploration area, cross-referenced to the map required under paragraph (a)(3)(viii) of this section, including applicable Federal lease and license serial numbers; surface topography; geologic, surface water, and other physical features; vegetative cover; endangered or threatened species listed pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531, et seq.); districts, sites, buildings, structures, or objects listed on, or eligible for listing on, the National Register of Historic Places; and known cultural or archeological resources located within the proposed exploration area.
                (iv) A narrative description of the methods to be used to conduct coal exploration, reclamation, and abandonment of operations including, but not limited to—
                (A) The types, sizes, numbers, capacity, and uses of equipment for drilling and blasting, and road or other access route construction;
                (B) Excavated earth- or debris-disposal activities;
                (C) The proposed method for plugging drill holes;
                (D) Estimated size and depth of drill holes, trenches, and test pits; and,
                (E) Plans for transfer and modification of exploration drill holes to be used as surveillance, monitoring, or water wells.

                (v) An estimated timetable for conducting and completing each phase of the exploration, drilling, and reclamation.
                
                (vi) The estimated amounts of coal to be removed during exploration, a description of the method to be used to determine those amounts, and the proposed use of the coal removed.
                (vii) A description of the measures to be used during exploration for Federal coal to comply with the performance standards for exploration (§ 3484.1(a) of this title) and applicable requirements of 30 CFR 815.15 or an approved State program.
                (viii) A map at a scale of 1:24,000 or larger showing the areas of land to be affected by the proposed exploration and reclamation. The map shall show existing roads, occupied dwellings, and pipelines; proposed location of trenches, roads, and other access routes and structures to be constructed; applicable Federal lease and license boundaries; the location of land excavations to be conducted; coal exploratory holes to be drilled or altered; earth- or debris-disposal areas; existing bodies of surface water; and topographic and drainage features.
                (ix) The name and address of the owner of record of the surface land, if other than the United States. If the surface is owned by a person other than the applicant or if the Federal coal is leased to a person other than the applicant, a description of the basis upon which the applicant claims the right to enter that land for the purpose of conducting exploration and reclamation.
                (x) Such other data as may be required by the authorized officer.
                (b) Resource recovery and protection plans. Before conducting any Federal coal development or mining operations on Federal leases or licenses, the operator/lessee shall submit and obtain approval of a resource recovery and protection plan, unless a current resource recovery and protection plan has been approved prior to August 30, 1982. If the resource recovery and protection plan is submitted solely to meet the MLA 3-year submittal requirement, the resource recovery and protection plan shall be submitted to the authorized officer. Upon receipt of a resource recovery and protection plan, the authorized officer will review such plan for completeness and for compliance with MLA. Prior to commencement of any coal development or mining operations on a Federal lease or license, a permit application package containing, among other documents, a resource recovery and protection plan and a permit application shall be submitted to the regulatory authority. On any Federal lease issued after August 4, 1976, MLA requires that a resource recovery and protection plan shall be submitted no later than 3 years after the effective date of the Federal lease. On any Federal lease issued prior to August 4, 1976, MLA requires that a resource recovery and protection plan shall be submitted no later than 3 years after the effective date of the first lease readjustment after August 4, 1976, or the effective date of the operator/lessee's election provided for at § 3483.1(b)(1) of this title, unless a current resource recovery and protection plan has been approved. Any resource recovery and protection plan submitted but not approved as of August 30, 1982, shall be revised to comply with these rules. A resource recovery and protection plan for an LMU shall be submitted to the authorized officer as provided in § 3487.1(e)(1) of this title.
                (c) The authorized officer may contact directly operators/lessees regarding MLA requirements. The resource recovery and protection plan shall contain all the requirements pursuant to MLA for the life-of-the-mine and, unless previously submitted in an LMU application or as directed by the authorized officer, shall include all of the following:
                (1) Names, addresses, and telephone numbers of persons responsible for operations to be conducted under the approved plan to whom notices and orders are to be delivered; names and addresses of operators/lessees; Federal lease serial numbers; Federal license serial numbers, if appropriate; and names and addresses of surface and subsurface coal or other mineral owners of record, if other than the United States.
                (2) A general description of geologic conditions and mineral resources, with appropriate maps, within the area where mining is to be conducted.

                (3) A description of the proposed mining operation, including:
                
                (i) Sufficient coal analyses to determine the quality of the minable reserve base in terms including, but not limited to, Btu content on an as-received basis, ash, moisture, sulphur, volatile matter, and fixed carbon content.
                (ii) The methods of mining and/or variation of methods, basic mining equipment and mining factors including, but not limited to, mining sequence, production rate, estimated recovery factors, stripping ratios, highwall limits, and number of acres to be affected.
                (iii) An estimate of the coal reserve base, minable reserve base, and recoverable coal reserves for each Federal lease included in the resource recovery and protection plan. If the resource recovery and protection plan covers an LMU, recoverable coal reserves will also be reported for the non-Federal lands included in the resource recovery and protection plan.
                (iv) The method of abandonment of operations proposed to protect the unmined recoverable coal reserves and other resources.
                (4) Maps and cross sections, as follows:
                (i) A plan map of the area to be mined showing the following—
                (A) Federal lease boundaries and serial numbers;
                (B) LMU boundaries, if applicable;
                (C) Surface improvements, and surface ownership and boundaries;
                (D) Coal outcrop showing dips and strikes; and,
                (E) Locations of existing and abandoned surface and underground mines.
                (ii) Isopach maps of each coal bed to be mined and the overburden and interburden.
                (iii) Typical structure cross sections showing all coal contained in the coal reserve base.
                (iv) General layout of proposed surface or strip mine showing—
                (A) Planned sequence of mining by year for the first 5 years, thereafter in 5-year increments for the remainder of mine life;
                (B) Location and width of coal fenders; and,
                (C) Cross sections of typical pits showing highwall and spoil configuration, fenders, if any, and coal beds.
                (v) General layout of proposed underground mine showing—
                (A) Planned sequence of mining by year for the first 5 years, thereafter in 5-year increments for the remainder of mine life;
                (B) Location of shafts, slopes, main development entries and barrier pillars, panel development, bleeder entries, and permanent barrier pillars;
                (C) Location of areas where pillars will be left and an explanation why these pillars will not be mined;
                (D) A sketch of a typical entry system for main development and panel development entries showing centerline distances between entries and crosscuts;
                (E) A sketch of typical panel recovery (e.g., room and pillar, longwall, or other mining method) showing, by numbering such mining, the sequence of development and retreat; and,
                (vi) For auger mining—
                (A) A plan map showing the area to be auger mined and location of pillars to be left to allow access to deeper coal;
                (B) A sketch showing details of operations including coal bed thickness, auger hole spacing, diameter of holes and depth or length of auger holes.
                (5) A general reclamation schedule for the life-of-the-mine. This should not be construed as meaning duplication of a permit application in a permit application package under SMCRA. The resource recovery and protection plan may cross-reference, as appropriate, a permit application submitted under SMCRA to fulfill this requirement.
                (6) Any required data which are clearly duplicated in other submittals to the regulatory authority or Mine Safety and Health Administration may be used to fulfill the requirements of the above paragraphs provided that the cross-reference is clearly stated. A copy of the relevant portion of such submittals must be included in the resource recovery and protection plan.

                (7) Explanation of how MER of the Federal coal will be achieved for the Federal coal leases included in the resource recovery and protection plan. If a coal bed, or portion thereof, is not to be mined or is to be rendered unminable by the operation, the operator/lessee shall submit appropriate justification to the authorized officer for approval.
                [47 FR 33179, July 30, 1982; 47 FR 53366, Nov. 26, 1982. Redesignated at 48 FR 41589, Sept. 16, 1983]
              
              
                § 3482.2
                Action on plans.
                (a)(1) Exploration plans. The authorized officer after evaluating a proposed exploration plan and all comments received thereon, and after consultation with the responsible officer of the surface managing agency, and with the regulatory authority when exploration is to be conducted within an approved permit area prior to commencement of mining operations, shall promptly approve or disapprove in writing an exploration plan. In approving an exploration plan, the authorized officer shall determine that the exploration plan complies with the rules of this part, applicable requirements of 30 CFR 815.15 or an approved State program, and any Federal lease or license terms and/or conditions. Reclamation must be accomplished as set forth in the exploration plan. The authorized officer may impose additional conditions to conform to the rules of this part. In disapproving an exploration plan, the authorized officer shall state what modifications, if any, are necessary to achieve such conformity. No exploration plan shall be approved unless the bond, executed pursuant to the provisions of 43 CFR part 3474 or 43 CFR part 3410, has been determined by the responsible officer of the surface managing agency to be adequate. When the land involved in the exploration plan is under the surface management jurisdiction of an agency other than DOI, that other agency must concur with the approval terms of the exploration plan.
                (2) Resource recovery and protection plans. No resource recovery and protection plan or modification thereto shall be approved which is not in conformance with the rules of this part, any Federal lease or license terms and/or conditions, and is not found to achieve MER of the Federal coal within an LMU or Federal lease issued or readjusted after August 4, 1976. The determination of MER shall be made by the authorized officer based on review of the resource recovery and protection plan. No resource recovery and protection plan shall be approved prior to the filing of a complete permit application package and unless the Federal lease bond, executed pursuant to the provisions of 43 CFR part 3474 has been determined by the authorized officer to be adequate.
                (3) Recoverable coal reserves estimates. For all Federal coal leases issued or readjusted after August 4, 1976, the recoverable coal reserves or LMU recoverable coal reserves shall be those estimated by the authorized officer as of the date of approval of the resource recovery and protection plan, or the date of approval of any existing mining plan as defined at 30 CFR 740.5 (1981). If an operator/lessee credits production toward diligent development in accordance with § 3483.5 of this title, such credits shall be included in the recoverable coal reserves or LMU recoverable coal reserves estimates. The estimate of recoverable coal reserves or LMU recoverable coal reserves may only be revised as new information becomes available. Estimates of recoverable coal reserves or LMU recoverable coal reserves shall not be reduced due to any production after the original estimate made by the authorized officer.
                (b) Changes in plans by authorized officer. (1) Approved exploration plans may be required to be revised or supplemented at any time by the authorized officer, after consultation with the operator/lessee and the responsible officer of the surface managing agency as necessary, to adjust to changed conditions, to correct oversights, or to reflect changes in legal requirements.

                (2) The authorized officer, pursuant to MLA, may require approved resource recovery and protection plans to be revised or supplemented reasonably for modifications, after consultation with the operator/lessee and the regulatory authority as necessary, to adjust to changed conditions, to correct oversights, or to reflect changes in legal requirements. Such revisions shall be made in writing, as appropriate, and the authorized officer shall submit a copy to the regulatory authority.
                
                (c) Changes in plans by operator/lessee. (1) The operator/lessee may propose modifications to an approved exploration plan and shall submit a written statement of the proposed change and its justification to the authorized officer. The authorized officer shall promptly approve or disapprove in writing any such modifications, after consultation with the responsible officer of the managing agency and the regulatory authority as necessary, or specify conditions under which they would be acceptable.
                (2) The operator/lessee may propose modifications to an approved resource recovery and protection plan for any requirements under MLA, and shall submit a written statement of the proposed change and its justification to the authorized officer. The authorized officer shall promptly approve or disapprove in writing any such modifications, after consultation with the regulatory authority as necessary, or specify conditions under which they would be acceptable. Upon approval of modifications, the authorized officer shall submit a copy to the regulatory authority.
                [47 FR 33179, July 30, 1982; 47 FR 53366, Nov. 26, 1982. Redesignated at 48 FR 41589, Sept. 16, 1983]
              
              
                § 3482.3
                Mining operations maps.
                (a) General requirements. Upon commencement of mining operations, the operator/lessee shall maintain accurate and up-to-date maps of the mine, drawn to scales acceptable to the authorized officer. Before a mine or section of a mine is abandoned, closed, or made inaccessible, a survey of the mine or section shall be made by the operator/lessee and recorded on such maps. All excavations in each separate coal bed shall be shown in such a manner that the production of coal for any royalty reporting period can be accurately ascertained. Additionally, the maps shall show the name of the mine; name of the operator/lessee; Federal lease or license serial number(s); permit number; Federal lease and permit boundary lines; surface buildings; dip of the coal bed(s); true north; map scale; map explanation; location, diameter, and depth of auger holes; improvements; topography, including subsidence resulting from mining; geologic conditions as determined from outcrops, drill holes, exploration, or mining; any unusual geologic or other occurrences such as dikes, faults, splits, unusual water occurrences, or other conditions that may influence MER; and other information that the authorized officer may request. Copies of such maps shall be properly posted to date and furnished, in duplicate, to the authorized officer annually, or at such other times as the authorized officer requests. Copies of any maps, normally submitted to the regulatory authority, Mine Safety and Health Administration, or other State or Federal Agencies, that show all of the specific data required by this paragraph or paragraphs (b), (c), and (d) of this section shall be acceptable in fulfilling these requirements.
                (b) Underground mine maps. Underground mine maps, in addition to the general requirements of paragraph (a) of this section, shall show all mine workings; the date of extension of the mine workings; an illustrative coal section at the face of each working unit; location of all surface mine fans; ventilation stoppings, doors, overcasts, undercasts, permanent seals, and regulators; direction of the ventilating current in the various parts of the mine at the time of making the latest surveys; sealed areas; known bodies of standing water in other mine workings, either in, above, or below the active workings of the mine; areas affected by squeezes; elevations of surface and underground levels of all shafts, slopes, or drifts, and elevation of the floor, bottom of the mine workings, or mine survey stations in the roof at regular intervals in main entries, panels, or sections; and sump areas. Any maps submitted to the regulatory authority to be used to monitor subsidence shall also be submitted to the authorized officer.
                (c) Surface mine maps. Surface mine maps, in addition to the general requirements of paragraph (a) of this section, shall include the date of extension of the mine workings and a detailed stratigraphic section at intervals specified in the approved resource recovery and protection plan. Such maps shall show areas from which coal has been removed; the highwall; fenders; uncovered, but unmined, coal beds; and elevation of the top of the coal beds.
                (d) Vertical projections and cross sections of mine workings. When required by the authorized officer, vertical projections and cross sections shall accompany plan views.
                (e) Accuracy of maps. The accuracy of maps furnished shall meet standards acceptable to the authorized officer and shall be certified by a professional engineer, professional land surveyor, or other such professionally qualified person.
                (f) Liability of operator/lessee for expense of survey. If the operator/lessee fails to furnish a required or requested map within a reasonable time, the authorized officer, if necessary, shall employ a professionally qualified person to make the required survey and map, the cost of which shall be charged to, and promptly paid by, the operator/lessee.
                (g) Incorrect maps. If any map submitted by an operator/lessee is believed to be incorrect, and the operator/lessee cannot verify the map or supply a corrected map, the authorized officer may employ a professionally qualified person to make a survey and any necessary maps. If the survey shows the maps submitted by the operator/lessee to be substantially incorrect, in whole or in part, the cost of making the survey and preparing the maps shall be charged to, and promptly paid by, the operator/lessee.
              
            
            
              Subpart 3483—Diligence Requirements
              
                § 3483.1
                Diligent development and continued operation requirement.
                (a) General requirements. (1) Except as provided at paragraph (b) of this section, each Federal coal lease and LMU is required to achieve diligent development.
                (2) Once the operator/lessee of a Federal coal lease or LMU has achieved diligent development, the operator/lessee shall maintain continued operation on the Federal lease or LMU for every continued operation year thereafter, except as provided in § 3483.3 of this title.
                (b) Federal coal leases issued prior to August 4, 1976, until the first readjustment of the lease after August 4, 1976, shall be subject to the Federal lease terms, including those that describe the minimum production requirement, except that:
                (1) An operator/lessee holding such a lease may elect to be subject to the rules of this part by notifying the authorized officer in writing prior to August 30, 1983.
                (i) Such election shall consist of a written request, in triplicate, to the authorized officer that a Federal lease(s) be subject to the rules of this part, and shall contain the following—
                (A) Name and address of the operator/lessee of record.
                (B) Federal lease number(s).
                (C) Certified record of annual Federal coal production since August 4, 1976, for the Federal lease(s) that the operator/lessee requests to have credited toward diligent development in accordance with § 3483.5 of this title.
                (ii) Upon verification by the authorized officer of the reported annual Federal coal production, the authorized officer shall notify the operator/lessee by certified mail, return receipt requested, that the election has been approved. The effective date of the election shall be the most recent royalty reporting period prior to the submittal of the election to the authorized officer.
                (2) Upon the effective date of the first lease readjustment after August 4, 1976, all such Federal leases shall be subject to the rules of this part.
                (c) Any Federal coal lease included in an LMU shall be subject to the diligent development and continued operation requirements imposed on the LMU in lieu of those diligent development and continued operation requirements that would apply to the Federal lease individually.
                [47 FR 33179, July 30, 1982; 47 FR 53366, Nov. 26, 1982. Redesignated at 48 FR 41589, Sept. 16, 1983]
              
              
                § 3483.2
                Termination or cancellation for failure to meet diligent development and maintain continued operation.

                (a) Any Federal coal lease or LMU which has not achieved diligent development shall be terminated by DOI.
                
                (b) After an LMU has been terminated under the provision of paragraph (a) of this section, any Federal coal lease included in that LMU shall then be subject to the diligent development and continued operation requirements that would have been imposed on that Federal lease by the rules of this part, as if the Federal lease had not been included in the LMU.
                (c) Any Federal coal lease on which continued operation is not maintained shall be subject to cancellation.
                (d) The DOI may cancel any Federal coal lease or LMU which fails to meet the requirement for submission of a resource recovery and protection plan.
              
              
                § 3483.3
                Suspension of continued operation or operations and production.
                (a) Applications for suspensions of continued operation must be filed in triplicate in the office of the authorized officer. The authorized officer, if he or she determines an application to be in the public interest, may approve the application or terminate suspensions that have been or may be granted.
                (1) The authorized officer must suspend the requirement for continued operation by the period of time he or she determines that strikes, the elements, or casualties not attributable to the operator/lessee have interrupted operations under the Federal coal lease or LMU.
                (2) The authorized officer may suspend the requirement for continued operation upon the payment of advance royalty in accordance with § 3481.0-6 of this title for any operation. The authorized officer, upon notifying the operator/lessee 6 months in advance, may cease to accept advance royalty in lieu of the requirement for continued operation.
                (b) In the interest of conservation, the authorized officer is authorized to act on applications for suspension of operations and production filed pursuant to paragraph (b) of this section, direct suspension of operations and production, and terminate such suspensions which have been or may be granted. Applications by an operator/lessee for relief from any operations and production requirements of a Federal lease shall contain justification for the suspension and shall be filed in triplicate in the office of the authorized officer.
                (1) A suspension in accordance with paragraph (b) of this section shall take effect as of the time specified by the authorized officer. Any such suspension of a Federal coal lease or LMU approved by the authorized officer also suspends all other terms and conditions of the Federal coal lease or LMU, for the entire period of such a suspension. Rental and royalty payments will be suspended during the period of such suspension of all operations and production, beginning with the first day of the Federal lease month on which the suspension of operations and production becomes effective. Rental and royalty payments shall resume on the first day of the Federal lease month in which operations or production is resumed. Where rentals are creditable against royalties and have been paid in advance, proper credit shall be allowed on the next rental or royalty on producing Federal leases due under the Federal lease.
                (2) The minimum annual production requirements shall be proportionately reduced for that portion of a Federal lease year for which suspension of operations and production is directed or granted by the authorized officer, in the interest of conservation of recoverable coal reserves and other resources, in accordance with paragraph (b) of this section.
                (3) The term, including the diligent development period, of any Federal lease shall be extended by adding to it any period of suspension in accordance with paragraph (b) of this section, of operations and production.
                (4) A suspension in accordance with paragraph (b) of this section does not suspend the permit and the operator/lessee's reclamation obligation under the permit.
                [47 FR 33179, July 30, 1982; 47 FR 53366, Nov. 26, 1982. Redesignated at 48 FR 41589, Sept. 16, 1983, and amended at 53 FR 49986, Dec. 13, 1988; 62 FR 44370, Aug. 20, 1997]
              
              
                § 3483.4
                Payment of advance royalty in lieu of continued operation.

                (a) Advance royalty may only be accepted in lieu of continued operation upon application to and approval by the authorized officer.
                (b) However, any request by an operator/lessee for suspension of the continued operation requirement and payment of advance royalty in lieu thereof shall be made no later than 30 days after the beginning of the continued operation year. If an operator/lessee requests authorization to pay advance royalty in lieu of continued operation later than 30 days after the beginning of any continued operation year, the authorized officer may condition acceptance of advance royalty on the payment of a late payment charge on the amount of the advance royalty due. The late payment charge will be calculated in accordance with 30 CFR 218.20.
                (c) For advance royalty purposes, the value of the Federal coal will be calculated in accordance with § 3485.2 of this title and this section. When advance royalty is accepted in lieu of continued operation, it shall be paid in an amount equivalent to the production royalty that would be owed on the production of 1 percent of the recoverable coal reserves or the Federal LMU recoverable coal reserves. The advance royalty rate for an LMU shall be deemed to be 8 percent where the Federal LMU recoverable coal reserves contained in the LMU would be recovered by only underground mining operations and 121/2 percent where the Federal LMU recoverable coal reserves contained in the LMU would be recovered only by other mining operations. For LMU's that contain Federal LMU recoverable coal reserves that would be recovered by a combination of underground and other mining methods, the advance royalty rate shall be deemed to be 121/2 percent. The unit value of the recoverable coal reserves for determining the advance royalty payment for a Federal lease or LMU shall be:
                (1) The unit value for production royalty purposes of coal produced and sold under the Federal coal lease or LMU during the immediately preceding production royalty payment period; or
                (2) Computed at the average unit price at which coal from other Federal leases in the same region was sold during such period, if no coal was produced and sold under the Federal coal lease or LMU during the immediately preceding royalty payment period, or if the authorized officer finds that there is an insufficient number of such sales to determine such value equitably; or
                (3) Determined by the authorized officer, if there were no sales of Federal coal from such region during such period or if the authorized officer finds that there is an insufficient number of such sales to determine such value equitably.
                (d) The aggregate number of years during the period of any Federal coal lease or LMU for which advance royalty may be accepted in lieu of the requirement of continued operation shall not exceed 10. For Federal leases issued prior to August 4, 1976, advance royalty shall not be accepted in lieu of continued operation for more than a total of 10 years following the first lease readjustment after August 4, 1976. Any continued operation year in which any advance royalty is paid shall be deemed a year in which advance royalty is accepted in lieu of continued operation for the purposes of this paragraph. However, if an operator/lessee meets the requirement for continued operation in any continued operation year in which the operator/lessee has paid advance royalty, such year shall not be considered when calculating the maximum number of years for which advance royalty may be accepted for the Federal lease or LMU. The number of years for which advance royalty has been paid under any Federal coal lease prior to its inclusion in an LMU shall not be considered when calculating the maximum number of years for which advance royalty may be accepted for the LMU.
                (e) The dollar amount of any production royalty for a Federal coal lease or LMU owed for any continued operation year during or subsequent to the continued operation year in which advance royalty is paid, shall be reduced (but not below zero) by the dollar amount of any advance royalty paid under that Federal lease or LMU to the extent that such advance royalty has not been used to reduce production royalty for a prior year.

                (f) No advance royalty paid during the initial 20-year term of a Federal coal lease or LMU shall be used to reduce a production royalty pursuant to paragraph (e) of this section after the 20th year of the Federal coal lease or LMU. For purposes of this paragraph, the initial 20-year term of a Federal lease shall commence on the effective date of the Federal lease for all Federal leases issued after August 4, 1976; on the effective date of the first lease readjustment after August 4, 1976, for all Federal leases issued prior to August 4, 1976; and on the effective date of LMU approval for all LMU's. Any advance royalty paid on a Federal lease prior to its inclusion in an LMU shall be credited to the LMU and shall be considered to have been paid on the date of LMU approval for the purposes of this paragraph, provided that the Federal lease has been included in an LMU within the initial 20-year term of the Federal lease as determined in this paragraph and to the extent that the advance royalty has not already been credited against production royalty on the Federal lease.
                (g) If an operator/lessee fails to make an approved advance royalty payment in any continued operation year, the authorized officer shall inform the operator/lessee in writing that the operator/lessee is in violation of the continued operation requirement. If the operator/lessee then fails to comply with 30 CFR 218.200, the Federal lease or LMU shall be subject to cancellation pursuant to § 3483.2 of this title.
                [47 FR 33179, July 30, 1982; 47 FR 53366, Nov. 26, 1982. Redesignated at 48 FR 41589, Sept. 16, 1983]
              
              
                § 3483.5
                Crediting of production toward diligent development.
                (a) For Federal coal leases issued after August 4, 1976, all production after the effective date of the Federal lease shall be credited toward diligent development.
                (b) For Federal coal leases issued prior to August 4, 1976, all production after the effective date of the first lease readjustment after August 4, 1976, shall be credited toward diligent development.
                (c) For Federal coal leases issued prior to August 4, 1976, that have not been readjusted after August 4, 1976, if the operator/lessee has elected under § 3483.1 of this title to be subject to the diligent development and continued operation requirements of the rules of this part, all production after the effective date of the operator/lessee's election shall be applied toward diligent development.
                (d) For Federal coal leases issued prior to August 4, 1976, that have not been readjusted after August 4, 1976, if the operator/lessee has elected under § 3483.1 of this title to be subject to the diligent development and continued operation requirements of the rules of this part, all production after August 4, 1976, that occurred prior to the effective date of the operator/lessee's election shall be applied toward diligent development if the operator/lessee so requests.
                (e) For Federal coal leases issued prior to August 4, 1976, that have been readjusted after August 4, 1976, all production after August 4, 1976, that occurred prior to the effective date of the first lease readjustment after August 4, 1976, shall be applied toward diligent development if the operator/lessee so requests. Such a request shall comply with the election application provisions at § 3483.1(b)(1) of this title. Any production after such readjustment shall be applied toward diligent development pursuant to paragraph (b) of this section.
                (f) For Federal coal leases issued prior to August 4, 1976, that are governed by the Federal lease clauses which describe the minimum production requirements until the first lease readjustment after August 4, 1976, no production prior to the effective date of that first Federal lease readjustment shall be applied toward diligent development.
                (g) For LMU's, any production credited under the rules of this part to a Federal lease prior to its inclusion in the LMU shall be applied toward diligent development for the LMU.
              
              
                § 3483.6
                Special logical mining unit rules.

                (a) Production anywhere within the LMU, of either Federal or non-Federal recoverable coal reserves or a combination thereof, shall be applied toward satisfaction of the requirements of the rules of this part for achievement of diligent development and continued operation for the LMU.
                (b) The dates for submission of a resource recovery and protection plan and achievement of diligent development shall not be changed by any enlargement or diminution of the LMU.
              
            
            
              Subpart 3484—Performance Standards
              
                § 3484.1
                Performance standards for exploration and surface and underground mining.
                The following performance standards shall apply to exploration, development, production, resource recovery and protection, MER, and preparation and handling of coal under Federal leases and licenses, and LMU's.
                (a) Performance standards for exploration. (1) The operator/lessee shall comply with the standards of the rules of this part and with all applicable requirements of the surface management agency, 30 CFR 815.15, or an approved State program.
                (2) The operator/lessee, if required by the authorized officer, shall set and cement casing in the hole and install suitable blowout prevention equipment when drilling on lands valuable or prospectively valuable for oil, gas, or geothermal resources.
                (3) All exploration drill holes must be capped with at least 5 feet of cement and plugged with a permanent plugging material that is unaffected by water and hydrocarbon gases and will prevent the migration of gases and water in the drill hole under normal hole pressures. For exploration holes drilled deeper than stripping limits, the operator/lessee, using cement or other suitable plugging material approved by the authorized officer, shall plug the hole through the thickness of the coal bed(s) or mineral deposit(s) and through aquifers for a distance of at least 50 feet above and below the coal bed(s) or mineral deposit(s) and aquifers, or to the bottom of the drill hole. A lesser cap or plug may be approved by the authorized officer. Exploration activities shall be managed to prevent water pollution and mixing of ground and surface waters and ensure the safety of people, livestock, and wildlife.
                (4) The operator/lessee shall retain for 1 year, unless a shorter time period is authorized by the authorized officer, all drill and geophysical logs and shall make such logs available for inspection or analysis by the authorized officer, if requested. The authorized officer, at his discretion, may require the operator/lessee to retain representative samples of drill cores for 1 year. Confidentiality of such information will be accorded pursuant to the provisions at § 3481.3 of this title.
                (5) The operator/lessee may utilize exploration drill holes as surveillance wells for the purpose of monitoring the effects of subsequent operations on the quantity, quality, or pressure of ground water or mine gases only with the written approval of the authorized officer, in consultation with the regulatory authority. The operator/lessee may convert exploration drill holes to water wells only after approval of the operator/lessee's written request by the authorized officer and the surface owner or authorized officer, in consultation with the regulatory authority. All such approvals shall be accompanied by a corresponding transfer of responsibility for any liability including eventual plugging, reclamation, and abandonment. Nothing in this paragraph shall supersede or affect the applicability of any State law requirements for such a transfer, conversion, or utilization as a supply for domestic consumption.
                (b) General performance standards for surface and underground mining—(1) Maximum economic recovery (MER). Upon approval of a resource recovery and protection plan for an LMU, or for a Federal lease issued or readjusted after August 4, 1976, the operator/lessee shall conduct operations to achieve MER of the Federal coal. To determine that MER of the Federal coal will be achieved, the authorized officer shall consider the information submitted by the operator/lessee under § 3482.1(c) and/or § 3487.1(c) of this title. The authorized officer may request additional information from the operator/lessee to aid in the MER determination. The operator/lessee shall consider coal preparation operations to avoid the wasting of coal and to encourage the achievement of MER. Federal leases issued prior to August 4, 1976, that have not yet been readjusted after August 4, 1976, shall comply with MLA regarding conservation of the recoverable coal reserves and other resources.
                (2) Diligent development, continued operation, advance royalty, and 3-year resource recovery and protection plan submission requirements are addressed at §§ 3483.1 through 3483.6 of this title.
                (3) Unexpected wells. The operator/lessee shall notify the authorized officer promptly if operations encounter unexpected wells or drill holes which could adversely affect the recovery of coal during mining operations, and shall take no further action that would disturb such wells or drill holes without the approval of the authorized officer.
                (4) Resource recovery and protection. The operator/lessee shall conduct efficient operations to recover the recoverable coal reserves; prevent wasting and conserve the recoverable coal reserves and other resources; prevent damage or degradation to coal-bearing or mineral-bearing formations; and ensure that other resources are protected upon abandonment.
                (5) Release of lease bond. Subsequent to permanent abandonment of mining operations, the authorized officer will determine if the operator/lessee has met obligations required under the Federal lease for resource recovery and protection, and will determine if the operator/lessee has met the Federal lease requirements pertaining to rentals and royalties. The authorized officer will make appropriate recommendations to the authorized officer for reduction or termination of the Federal lease bond.
                (c) Performance standards for underground mines—(1) Underground resource recovery. Underground mining operations shall be conducted so as to prevent wasting of coal and to conserve recoverable coal reserves consistent with the protection and use of other resources. No entry, room, or panel workings in which the pillars have not been completely mined within safe limits shall be permanently abandoned or rendered inaccessible, except with the prior written approval of the authorized officer.
                (2) Subsidence. The operator/lessee shall adopt mining methods which ensure proper recovery of recoverable coal reserves under MLA, as determined by the authorized officer. Operators/lessees of underground coal mines shall adopt measures consistent with known technology in order to prevent or, where the mining method used requires subsidence, control subsidence, maximize mine stability, and maintain the value and use of surface lands consistent with 30 CFR 784.20 and 817.121, 817.122, 817.124, and 817.126, or applicable requirements of an approved State program. Where pillars are not removed and controlled subsidence is not part of the resource recovery and protection plan, pillars of adequate dimensions shall be left for surface stability, giving due consideration to the thickness and strength of the coal beds and the strata above and immediately below the coal beds.
                (3) Top coal. Top coal may be left in underground mines only upon approval by the authorized officer. The determination of mining height in thick coal beds will take into consideration safety factors, available equipment, overall coal bed thickness, and MER. The bottom coal left, if determined by the authorized officer to be of a minable thickness, should be maintained at a uniform thickness to allow recovery in the future as new technology is developed and economics allow.
                (4) Multiple coal bed mining. (i) In general, the recoverable coal reserves in the upper coal beds shall be mined before the lower coal beds; simultaneous workings in each upper coal bed shall be kept in advance of the workings in each lower coal bed. The authorized officer may authorize mining of any lower coal beds before mining the upper coal bed(s) only after a technical justification, submitted to the authorized officer by the operator/lessee, shows that recovery of all coal bed(s) will not be adversely affected.

                (ii) In areas subject to multiple coal bed mining, the protective barrier pillars for all main and secondary development entries, main haulageways, primary aircourses, bleeder entries, and manways in each coal bed shall be superimposed regardless of vertical separation or rock competency; however, modifications and exceptions to, or variations from, this requirement may be approved in advance by the authorized officer.
                (5) The authorized officer shall approve the conditions under which an underground mine, or portions thereof, will be temporarily abandoned, pursuant to the rules of this part.
                (6) Barrier pillars left for support. (i) The operator/lessee shall not, without prior consent of the authorized officer, mine any recoverable coal reserves or drive any underground workings within 50 feet of any of the outside boundary lines of the federally leased or licensed land, or within such greater distance of said boundary lines as the authorized officer may prescribe with consideration for State or Federal environmental or safety laws. The operator/lessee may be required to pay for unauthorized mining of barrier pillars. The authorized officer may require that payment shall be up to, and include, the full value of the recoverable coal reserves mined from the pillars. The drilling of any lateral holes within 50 feet of any outside boundary shall be done in consultation with the authorized officer.
                (ii) If the coal in adjoining premises has been worked out, an agreement shall be made with the coal owner prior to the mining of the coal remaining in the Federal barrier pillars which otherwise may be lost. If the water level beyond the pillar is below the operator/lessee's adjacent operations, and all the safety factors have been considered, the operator/lessee, on the written order of the authorized officer, shall mine out and remove all available Federal recoverable coal reserves in such barrier if it can be mined without undue hardship to the operator/lessee; with due consideration for safety; and pursuant to existing mining, reclamation, and environmental laws and rules. Either the operator/lessee or the authorized officer may initiate the proposal to mine coal in a barrier pillar.
                (7) The abandonment of a mining area shall require the approval of the authorized officer.
                (d) Performance standards for surface mines. (1) Pit widths for each coal bed shall be engineered and designed so as to eliminate or minimize the amount of coal fender to be left as a permanent pillar on the spoil side of the pit.
                (2) The amount of bottom or rider coal beds wasted in each pit will be minimized consistent with individual mine economics and the coal quality standards that must be maintained by the operation.
                (3) The abandonment of a mining area shall require the approval of the authorized officer.
                (4) If a coal bed exposed by surface mining or an accumulation of slack coal or combustible waste becomes ignited, the operator/lessee shall immediately take all necessary steps to extinguish the fire and protect the remaining coal.
                (5) The authorized officer shall approve the conditions under which a surface mine, or portions thereof, will be temporarily abandoned, pursuant to the rules of this part.
                (6) Barrier or boundary coal. The operator/lessee shall be encouraged by the authorized officer, in the interest of conservation of recoverable coal reserves and other resources, to mine coal up to the Federal lease or license boundary line; provided that, the mining is in compliance with existing State and Federal mining, environmental and reclamation laws and rules, the mining does not conflict with existing surface rights, and the mining is carried out without undue hardship to the operator/lessee and with due consideration for safety.
                (e) Performance standards for auger mines. (1) If auger mining is proposed, the authorized officer shall take into account the percentage of recovery, which in general shall exceed 30 percent, and the probable effect on recovering the remaining adjacent recoverable coal reserves by underground mining. If underground mining from the highwall or outcrop is contemplated in the foreseeable future, auger mining may not be approved if underground mining would ensure greater recovery of the unmined recoverable coal reserves. Where auger mining is authorized, the authorized officer will require a sufficient number and size of pillars at regular intervals along the highwall or outcrop to ensure access to the unmined recoverable coal reserves.

                (2) A plan for recovery of recoverable coal reserves by auger methods shall be designed to achieve MER.
                
                (3) Auger mining must comply with the rules of this part, and 30 CFR Chapter VII or applicable requirements of an approved State program.
                [47 FR 33179, July 30, 1982; 47 FR 53366, Nov. 26, 1982. Redesignated at 48 FR 41589, Sept. 16, 1983]
              
              
                § 3484.2
                Completion of operations and permanent abandonment.
                (a) Before permanent abandonment of exploration operations, all openings and excavations shall be closed, backfilled, or otherwise permanently dealt with in accordance with sound engineering practices and according to the approved exploration plan. Drill holes, trenches, and other excavations for exploration shall be abandoned in such a manner as to protect the surface and not endanger any present or future underground operation, or any deposit of coal, oil, gas, mineral resources, or ground water. Areas disturbed by exploration operations will be graded, drained, and revegetated.
                (b) Upon permanent abandonment of mining operations, the authorized officer will require that the unmined recoverable coal reserves and other resources be adequately protected. Upon completion of abandonment, the authorized officer will inform the responsible office of the surface managing agency and regulatory authority as to whether the abandonment has been completed in compliance with the rules of this part.
              
            
            
              Subpart 3485—Reports, Royalties and Records
              
                § 3485.1
                Reports.
                (a) Exploration reports. The operator/lessee shall file with the authorized officer the information required in paragraph (b) of this section. Such filing shall be within 30 days after the end of each calendar year and promptly upon completion or suspension of exploration operations, unless otherwise provided in the exploration license or Federal lease, and at such other times as the authorized officer may request.
                (b) Exploration report content. The exploration report shall contain the following information:
                (1) Location(s) and serial number(s) of the federally leased or licensed lands.
                (2) Nature of exploration operations.
                (3) Number of holes drilled and/or other work performed during the year or report period.
                (4) Total footage drilled during the year or other period as determined by the authorized officer.
                (5) Map showing all holes drilled, other excavations, and the coal outcrop lines.
                (6) Analyses of coal and other pertinent tests obtained from exploration operations during the year.
                (7) Copies of all in-hole mechanical or geophysical stratigraphic surveys or logs, such as electric logs, gamma ray-neutron logs, sonic logs, or any other logs. The records shall include a log of all strata penetrated and conditions encountered such as water, quicksand, gas, or any unusual conditions.
                (8) Status of reclamation of the disturbed areas.
                (9) A statement on availability and location of all drill hole logs and representative drill cores retained by the operator/lessee pursuant to § 3484.1(a) of this title.
                (10) Any other information requested by the authorized officer.
                (c) Any coal reserve base, minable reserve base or recoverable coal reserves estimates generated from an exploration license shall be submitted to the authorized officer within 1 year after completion of drilling operations.
                (d) Production reports and payments. (1) Operators/lessees shall report on USGS Form 9-373A, within 30 days after expiration of the period covered by the report, all coal mined, the basis for computing Federal royalty and any other form requirements, and shall make all payments due. Acceptance of the report and payment shall not be construed as an accord and satisfaction on the operator/lessee's Federal royalty obligation.
                (2) Licensees shall report all coal mined on a semiannual basis on the report form provided.
                (3) Non-Federal LMU production shall be reported in accordance with § 3487.1(h)(1) of this title.
                (e) Penalty. If an operator/lessee knowingly records or reports less than the true weight or value of coal mined, the authorized officer shall impose a penalty equal to either double the amount of Federal royalty due on the shortage or the full value, as determined in § 3485.2 of this title, of the shortage. If, after notice, an operator/lessee or licensee maintains false records or files false reports, the authorized officer may recommend to the responsible officer of the surface managing agency that action be initiated to cancel the Federal lease or license, in addition to the imposition of any penalties.
                (f) Confidentiality. Confidentiality of any information required under this section shall be determined in accordance with § 3487.1(h)(1) of this title.
              
              
                § 3485.2
                Royalties.
                (a) Provisions for the payment of advance royalty in lieu of continued operation are contained at § 3483.4 of this title.
                (b) An overriding royalty interest, production payment, or similar interest that exceeds 50 percent of royalty first payable to the United States under the Federal lease, or when added to any other overriding royalty interest exceeds that percentage, except those created in order to finance a mine, shall not be created by a Federal lease transfer or surface owner consent. However, when an interest in the Federal lease or operating agreement is transferred, the transferor may retain an overriding royalty in excess of the above limitation if he shows that he has made substantial investments for improvements directly related to exploration, development, and mining on the land covered by the transfer that would justify a higher payment.
                (c)(1) The authorized officer may waive, suspend, or reduce the rental on a Federal lease, or reduce the Federal royalty, but not advance royalty, on a Federal lease or portion thereof. The authorized officer shall take such action for the purpose of encouraging the greatest ultimate recovery of Federal coal, and in the interest of conservation of Federal coal and other resources, whenever in his judgment it is necessary to promote development, or if he finds that the Federal lease cannot be successfully operated under its terms. In no case shall the authorized officer reduce to zero any royalty on a producing Federal lease.
                (2) An application for any of the above benefits shall be filed in triplicate in the office of the authorized officer. The application shall contain the serial number of the Federal lease, the Bureau of Land Management State Office, the name and address of the record title holder and any operator/lessee, and the description of the lands in the manner provided by 43 CFR 3471.1.
                (i) Each application shall include the name and location of the mine; a map showing the extent of the existing, proposed or adjoining mining operations; a tabulated statement of the Federal coal mined, if any, and subject to Federal royalty for the existing or adjoining operation covering a period of not less than 12 months before the date of filing of the application; and existing Federal rental and royalty rates on Federal leases covered by the application.
                (ii) Each application shall contain a detailed statement of expenses and costs of operating the entire mine, the income from the sale of coal, and all facts indicating whether the mine can be successfully operated under the Federal rental and royalty provisions fixed in the Federal lease or why the reduction is necessary to promote development. Where the application is for a reduction in Federal royalty, full information shall be furnished as to whether royalties or payments out of production are paid to parties other than the United States, the amounts so paid, and efforts made to reduce them, if any. If the Federal lease included in the application is not part of nor adjoining an operating mine, these detailed financial data may be obtained from another operating mine which is in close proximity and for which the authorized officer has deemed to have similar operating characteristics.

                (iii) The applicant shall also file a copy of agreements, between the operator/lessee and the holders of any royalty interests or production payments other than those created in order to finance a mine, to a reduction of all other royalties from the Federal lease so that the total royalties and production payments owed the holders of these interests will not be in excess of one-half of the Federal royalties, should the Federal royalty reduction be granted.
                (3) If the applicant does not meet the criteria of the rules of this part, the authorized officer shall reject such application or request more data from the operator/lessee.
                (4) If the applicant meets the criteria of the rules of this part, the authorized officer shall act on the application.

                (d) If a Federal coal lease that provides for a cents-per-ton Federal royalty is developed by in situ technology, BLM will establish a procedure for estimating tonnage for royalty purposes.
                [47 FR 33179, July 30, 1982. Redesignated at 48 FR 41589, Sept. 16, 1983, and amended at 54 FR 1532, Jan. 13, 1989]
              
              
                § 3485.3
                Maintenance of and access to records.
                (a) Operators/lessees shall maintain current and accurate records for the Federal lease or LMU showing:
                (1) The type, quality, and weight of all coal mined, sold, used on the premises, or otherwise disposed of, and all coal in storage (remaining in inventory).
                (2) The prices received for all coal sold and to whom and when sold.
                (b) [Reserved]
                (c) Licensees must maintain a current record of all coal mined and/or removed.
                (d) Operators/lessees will retain these records for a period of time as determined by the authorized officer in accordance with current BLM rules and procedures.
                [47 FR 33179, July 30, 1982, as amended at 48 FR 35641, Aug. 5, 1983. Redesignated at 48 FR 41589, Sept. 16, 1983]
              
            
            
              Subpart 3486—Inspection, Enforcement, and Appeals
              
                § 3486.1
                Inspections.
                (a) The operator/lessee shall provide access, at all reasonable times, to the authorized officer for inspection or investigation of operations in order to determine whether the operations are in compliance with all applicable laws, rules, and orders; the terms and conditions of the Federal lease or license; and requirements of any approved exploration plan for:
                (1) Abandonment.
                (2) Environmental protection and reclamation practices.
                (b) The operator/lessee shall provide access, at all reasonable times, to the authorized officer for inspection or investigation of operations in order to determine whether the operations are in compliance with all applicable laws, rules, and orders; the terms and conditions of the Federal lease or license; and requirements of any approved resource recovery and protection plan for:
                (1) Production practices.
                (2) Development.
                (3) Resource recovery and protection.
                (4) Diligent development and continued operation.
                (5) Audits of Federal rental and royalty payments on producing Federal leases.
                (6) Abandonment.
                (7) MER determinations.
              
              
                § 3486.2
                Notices and orders.
                (a) Address of responsible party. Before beginning operations, the operator/lessee shall inform the authorized officer in writing of the operator/lessee's post office address and the name and post office address of the superintendent or designated agent who will be in charge of the operations and who will act as the local representative of the operator/lessee. Thereafter, the authorized officer shall be informed of any changes.
                (b) Receipt of notices and orders. The operator/lessee shall be construed to have received all notices and orders that are mailed by certified mail, return receipt requested, to the mine office or handed to a responsible official connected with the mine or exploration site for transmittal to the operator/lessee or his local representative.
              
              
                § 3486.3
                Enforcement.

                (a) If the authorized officer determines that an operator/lessee has failed to comply with the rules of this part, the terms and conditions of the Federal lease or license, the requirements of approved exploration or resource recovery and protection plans, or orders of the authorized officer, and such noncompliance does not threaten immediate and serious damage to the mine, the deposit being mined, valuable ore-bearing mineral deposits or other resources, or affect the royalty provisions of the rules of this part, the authorized officer shall serve a notice of noncompliance upon the operator/lessee by delivery in person to him or his agent, or by certified mail, return receipt requested, addressed to the operator/lessee at his last known address. Failure of the operator/lessee to take action in accordance with the notice of noncompliance within the time limits specified by the authorized officer shall be grounds for cessation of operations upon notice by the authorized officer. The authorized officer may also recommend to the authorized officer the initiation of action for cancellation of the Federal lease or license and forfeiture of any Federal lease bonds.
                (b) The notice of noncompliance shall specify in what respect(s) the operator/lessee has failed to comply with the rules of this part, the terms and conditions of the Federal lease or license, the requirements of approved exploration or resource recovery and protection plans, or orders of the authorized officer, and shall specify the action that must be taken to correct such noncompliance and the time limits within which such action must be taken.
                (c) If, in the judgment of the authorized officer, an operator/lessee is conducting activities which fail to comply with the rules of this part, the terms and conditions of the Federal lease or license, the requirements of approved exploration or resource recovery and protection plans, or orders of the authorized officer, and/or which threaten immediate and serious damage to the mine, the deposit being mined, valuable ore-bearing mineral deposits, or, regarding exploration, the environment, the authorized officer shall order the immediate cessation of such activities without prior notice of noncompliance.
                (d) A written report shall be submitted by the operator/lessee to the authorized officer when such noncompliance has been corrected. Upon concurrence by the authorized officer that the conditions which warranted the issuance of a notice or order of noncompliance have been corrected, the authorized officer shall so notify the operator/lessee in writing.
                (e) The authorized officer shall enforce requirements of SMCRA only if he finds a violation, condition, or practice that he determines to be an emergency situation for which an authorized representative of the Secretary is required to act pursuant to 30 CFR 843.11 and 843.12.
                [47 FR 33179, July 30, 1982; 47 FR 53366, Nov. 26, 1982. Redesignated at 48 FR 41589, Sept. 16, 1983]
              
              
                § 3486.4
                Appeals.
                Decisions or orders issued by the BLM under part 3480 of this title may be appealed pursuant to part 4 of this title.
                [48 FR 41593, Sept. 16, 1983]
              
            
            
              Subpart 3487—Logical Mining Unit
              
                § 3487.1
                Logical mining units.
                (a) An LMU shall become effective only upon approval of the authorized officer. The effective date for an LMU may be established by the authorized officer between the date that the authorized officer receives an application for LMU approval and the date the authorized officer approves the LMU. The effective date of the LMU approval shall be determined by the authorized officer in consultation with the LMU applicant. An LMU may be enlarged by the addition of other Federal coal leases or with interests in non-Federal coal deposits, or both, in accordance with paragraph (g) of this section. An LMU may be diminished by creation of other separate Federal leases or LMU's in accordance with paragraph (g) of this section.

                (b) The authorized officer may direct, or an operator/lessee may initiate, the establishment of an LMU containing only Federal coal leases issued after August 4, 1976. The authorized officer may direct, or an operator/lessee may initiate, the establishment of an LMU containing Federal coal leases issued prior to August 4, 1976, provided that the operators/lessees consent to making all such Federal leases within the LMU subject to the uniform requirements for submittal of a resource recovery and protection plan, LMU recoverable coal reserves exhaustion, diligent development, continued operation, MER, advance royalty, and royalty reporting periods (but not royalty rates) made applicable by the LMU stipulations and the rules of this part. Any Federal lease included in an LMU shall have its terms amended as necessary so that its terms and conditions are consistent with the stipulations required for the approval of the LMU pursuant to paragraph (e) of this section.
                (c) Contents of an LMU application. An operator/lessee must submit five copies of an LMU application to the authorized officer if the operator/lessee is applying on his own initiative to combine lands into an LMU, or if directed to establish an LMU by the authorized officer in accordance with paragraph (b) of this section. Such application shall include the following:
                (1) Name and address of the designated operator/lessee of the LMU.
                (2) Federal lease serial numbers and description of the land and all coal beds considered to be of minable thickness within the boundary of the LMU. Identification of those coal beds proposed to be excluded from any Federal lease which would be a part of the LMU.
                (3) Documents and related information supporting a finding of effective control of the lands to be included in the LMU.
                (4) Sufficient data to enable the authorized officer to determine that MER of the Federal recoverable coal reserves will be achieved by establishment of the LMU. If a coal bed, or portion thereof, is proposed not to be mined or to be rendered unminable by the operation, the operator/lessee shall submit appropriate justification to the authorized officer for approval.
                (5) Any other information required by the authorized officer.
                (6) If any confidential information is included in the submittal and is identified as such by the operator/lessee, it shall be treated in accordance with § 3481.3 of this title.
                (d) Consultation. (1) Prior to approval, the authorized officer shall consult with the operator/lessee about any Federal recoverable coal reserves within the LMU that the operator/lessee does not intend to mine and any Federal recoverable coal reserves that the operator/lessee intends to relinquish. The authorized officer shall also consult with the operator/lessee about Federal lease revisions to make the time periods for resource recovery and protection plan submittals, the 40-year LMU recoverable coal reserves exhaustion requirement, and diligent development, continued operation, advance royalty and Federal rental and royalty collection requirements applicable to each producing Federal lease consistent with the LMU stipulations.
                (2) The public participation procedures of § 3481.2 of this title shall be completed prior to approval of an LMU.
                (e) Stipulations. Prior to the approval of an LMU, the authorized officer shall notify the operator/lessee and responsible officer of the surface managing agency of stipulations required for the approval of the proposed LMU. The LMU stipulations shall provide for:
                (1) The submittal, within 3 years from the effective date of LMU approval, of a resource recovery and protection plan that contains the information required by § 3482.1(c) of this title for all Federal and non-Federal lands within the LMU.
                (2) A schedule for the achievement of diligent development and continued operation for the LMU. The schedule shall reflect the date for achieving diligent development and maintaining continued operation of the individual Federal leases included in the LMU, consistent with the rules of this part. An operator/lessee may request to pay advance royalty in lieu of continued operation in accordance with § 3482.1(c) of this title.
                (3) Uniform reporting periods for Federal rental and royalty on Federal leases.

                (4) The revision, if necessary, of terms and conditions of the individual Federal leases included in the LMU. The terms and conditions of the Federal leases, except for Federal royalty rates, shall be amended so that they are consistent with the stipulations of the LMU.
                (5) Estimates of the Federal LMU recoverable coal reserves, and non-Federal LMU recoverable coal reserves, using data acquired by generally acceptable exploration methods.
                (6) Beginning the 40-year period in which the reserves of the entire LMU must be mined, on one of the following dates—
                (i) The effective date of the LMU, if any portion of the LMU is producing on that date;
                (ii) The date of approval of the resource recovery and protection plan for the LMU if no portion of the LMU is producing on the effective date of the LMU; or
                (iii) The date coal is first produced from any portion of the LMU, if the LMU begins production after the effective date of the LMU but prior to approval of the resource recovery and protection plan for the LMU.
                (7) Any other condition that the authorized officer determines to be necessary for the efficient and orderly operation of the LMU.
                (f) The authorized officer may approve an LMU if it meets the following criteria:
                (1) The LMU fully meets the LMU definition.
                (2) The LMU application demonstrates that mining operations on the LMU, which may consist of a series of excavations, will:
                (i) Achieve maximum economic recovery of Federal recoverable coal reserves within the LMU. In determining whether the proposed LMU meets this requirement, BLM, as appropriate, will consider:
                (A) The amount of coal reserves recoverable from the proposed LMU compared to the amount recoverable if each lease were developed individually; and
                (B) Any other factors BLM finds relevant to this requirement;
                (ii) Facilitate development of the coal reserves in an efficient, economical, and orderly manner. In determining whether the proposed LMU meets this requirement, BLM, as appropriate, will consider:
                (A) The potential for independent development of each lease proposed to be included in the LMU;
                (B) The potential for inclusion of the leases in question in another LMU;
                (C) The availability and utilization of transportation and access facilities for development of the LMU as a whole compared to development of each lease separately;
                (D) The mining sequence for the LMU as a whole compared to development of each lease separately; and
                (E) Any other factors BLM finds relevant to this requirement; and
                (iii) Provide due regard to conservation of coal reserves and other resources. In determining whether the proposed LMU meets this requirement, BLM, as appropriate, will consider:
                (A) The effects of developing and operating the LMU as a unit; and
                (B) Any other factors BLM finds relevant to this requirement.
                (3) All single Federal leases that are included in more than one LMU shall be segregated into two or more Federal leases. If only a portion of a Federal lease is included in an LMU, the remaining land shall be segregated into another Federal lease. The authorized officer will consult with the authorized officer about the segregation of such Federal leases. The operator/lessee may apply to relinquish any such portion of a Federal lease under 43 CFR 3452.1.
                (4) The operator/lessee has agreed to the LMU stipulations required by the authorized officer for approval of the LMU.
                (5) The LMU does not exceed 25,000 acres, including both Federal and non-Federal lands.
                (6) A lease that has not produced commercial quantities of coal during the first 8 years of its diligent development period can be included in an LMU only if at the time the LMU application is submitted:
                (i) A portion of the LMU under consideration is included in a SMCRA permit approved under 30 U.S.C. 1256; or

                (ii) A portion of the LMU under consideration is included in an administratively complete application for a SMCRA permit.
                
                (g) The authorized officer will state in writing the reasons for the decision on an LMU application.
                (h) Modification of an LMU. (1) The boundaries of an LMU may be modified either upon application by the operator/lessee and approval of the authorized officer after consultation with the responsible officer of the surface managing agency, or by direction of the authorized officer after consultation with the authorized officer. In accordance with § 3482.2(a)(3) of this title, the authorized officer may adjust only the estimate of LMU recoverable coal reserves pursuant to departmental actions or orders that modify the LMU boundaries, or upon approval of an operator/lessee application.
                (2) Upon application by the operator/lessee, an LMU may be enlarged by the addition of other Federal coal leases or with interests in non-Federal coal deposits, or both. The LMU boundaries may also be enlarged as the result of the enlargement of a Federal lease in the LMU, pursuant to 43 CFR part 3432. An LMU may be diminished by creation of other separate Federal leases or LMU's or by the relinquishment of a Federal lease or portion thereof, pursuant to 43 CFR part 3452.
                (3) In considering an application for the modification of an LMU, the authorized officer shall consider modifying the LMU stipulations, including the production requirement for commercial quantities.
                (4) The authorized officer will not extend the 40-year period in which the reserves of the entire LMU must be mined, as specified at paragraph (e)(6) of this section, because of the enlargement of an LMU or because of the modification of a resource recovery and protection plan.
                (i) Administration of LMU operations. An LMU shall be administered in accordance with the following criteria:
                (1) Where production from non-Federal lands in the LMU is the basis, in whole or in part, for satisfaction of the requirements for diligent development or continued operation, the operator/lessee shall provide a certified report of such production, as determined by the authorized officer. The certified report shall include a map showing the area mined and the amount of coal mined.
                (2) Diligent development, continued operation and advance royalty. Operators/lessees must comply with the diligent development, continued operation, and advance royalty requirements contained at §§ 3483.1 through 3483.6 of this title.
                (3) Operators/lessees must comply with the LMU stipulations.
                [47 FR 33179, July 30, 1982. Redesignated at 48 FR 41589, Sept. 16, 1983, and amended at 51 FR 13229, Apr. 18, 1986; 62 FR 44370, Aug. 20, 1997]
              
            
          
          
            Pt. 3500
            PART 3500—LEASING OF SOLID MINERALS OTHER THAN COAL AND OIL SHALE
            
              
                Subpart 3501—Leasing of Solid Minerals Other Than Coal and Oil Shale—General
                Sec.
                3501.1
                What is the authority for this part?
                3501.2
                What is the scope of this part?
                3501.5
                What terms do I need to know to understand this part?
                3501.10
                What types of mineral use authorizations can I get under these rules?
                3501.16
                Does my permit or lease grant me an exclusive right to develop the lands covered by the permit or lease?
                3501.17
                Are there any general planning or environmental considerations that affect issuance of my permit or lease?
                3501.20
                If BLM approves my application for a use authorization under this part, when does it become effective?
                3501.30
                May I appeal BLM's decisions under this part?
              
              
                Subpart 3502—Qualification Requirements
                
                  Lease Qualifications
                  3502.10
                  Who may hold permits and leases?
                  3502.13
                  May foreign citizens hold permits or leases?
                  3502.15
                  Are there any additional restrictions on holding leases or interests in leases?
                  3502.20
                  Will BLM issue a lease to me if I am not complying with the diligence requirements of the Mineral Leasing Act?
                
                
                  How To Show Lease Qualifications
                  3502.25
                  Where do I file evidence that I am qualified to hold a permit or lease?
                  3502.26
                  May I supplement or update my qualifications statement?
                  3502.27
                  If I am an individual, what information must I give BLM in my qualifications statement ?
                  3502.28

                  If I am an association or a partnership, what information must I give BLM in my qualifications statement?
                  
                  3502.29
                  If I am a guardian or trustee for a trust holding on behalf of a beneficiary, what information must I give BLM in my qualifications statement?
                  3502.30
                  If I am a corporation, what information must I give BLM in my qualifications statement?
                
                
                  Special Situations and Additional Concerns
                  3502.33
                  If I represent an applicant as an attorney-in-fact, do I have to submit anything to BLM?
                  3502.34
                  What must I submit if there are other parties in interest?
                  3502.40
                  What happens if an applicant or successful bidder for a permit or lease dies before the permit or lease is issued?
                  3502.41
                  What happens to a permit or lease if the permittee or lessee dies?
                  3502.42
                  What happens if the heir is not qualified?
                
              
              
                Subpart 3503—Areas Available for Leasing
                
                  Available Areas Under BLM Management
                  3503.10
                  Are all Federal lands available for leasing under this part?
                  3503.11
                  Are there any other areas in which I cannot get a permit or lease for the minerals covered by this part?
                  3503.12
                  For what areas may I receive a sulphur permit or lease?
                  3503.13
                  For what areas may I receive a hardrock mineral permit or lease?
                  3503.14
                  For what areas may I get a permit or lease for asphalt?
                  3503.15
                  May I lease the gold or silver reserved to the United States on land I hold under a private land claim in New Mexico?
                  3503.16
                  May I obtain permits or leases for sand and gravel in Nevada under the terms of this part?
                
                
                  Available Areas Managed by Others
                  3503.20
                  What if another Federal agency manages the lands I am interested in?
                  3503.21
                  What happens if the surface of the land I am interested in belongs to a non-Federal political subdivision or charitable organization?
                  3503.25
                  When may BLM issue permits and leases for Federal minerals underlying private surface?
                  3503.28
                  Does BLM incorporate any special requirements to protect the lands and resources?
                
                
                  Land Descriptions
                  3503.30
                  How should I describe surveyed lands or lands shown on protraction or amended protraction diagrams in states which are part of the Public Land Survey System?
                  3503.31
                  How should I describe lands in states which are part of the Public Land Survey System but have not been surveyed and are not shown on a protraction or amended protraction diagram?
                  3503.32
                  How should I describe acquired lands?
                  3503.33
                  Will BLM issue me a lease for unsurveyed lands?
                
                
                  Acreage Amounts
                  3503.36
                  Are there any size or shape limitations on the lands I can apply for?
                  3503.37
                  Is there a limit to the acreage of lands I can hold under permits and leases?
                  3503.38
                  How does BLM compute my acreage holdings?
                
                
                  Filing Applications
                  3503.40
                  Where do I file my permit or lease application and other necessary documents?
                  3503.41
                  Will BLM disclose information I submit under these regulations?
                  3503.42
                  When I submit confidential, proprietary information, how can I help ensure it is not available to the public?
                  3503.43
                  How long will information I give BLM remain confidential or proprietary?
                  3503.44
                  How will BLM treat Indian information submitted under the Indian Mineral Development Act?
                  3503.45
                  How will BLM administer information concerning other Indian minerals?
                  3503.46
                  When will BLM consult with Indian mineral owners when information concerning their minerals is the subject of a FOIA request?
                
              
              
                Subpart 3504—Fees, Rental, Royalty and Bonds
                
                  General Information
                  3504.10
                  What fees must I pay?
                  3504.11
                  What forms of payment will BLM and MMS accept?
                  3504.12
                  What payments do I send to BLM and what payments do I send to MMS?
                
                
                  Rentals
                  3504.15
                  How does BLM determine my rent?
                  3504.16
                  When is my rental due after the first year of the lease?
                  3504.17
                  What happens if I do not pay my rental in on time?
                
                
                  Royalties
                  3504.20
                  What are the requirements for paying royalties on production?
                  3504.21
                  What are the minimum royalty rates?
                  3504.22
                  How will I know what the royalty rate is on my lease production?
                  3504.25

                  Do I have to produce a certain amount per year?
                  
                  3504.26
                  May I create overriding royalties on my Federal lease?
                
                
                  Bonding
                  3504.50
                  Do I have to file a bond to receive a permit or lease?
                  3504.51
                  How do I file my bond?
                  3504.55
                  What types of bonds are acceptable?
                  3504.56
                  If I have more than one permit or lease, may I combine bond coverage?
                  3504.60
                  Under what circumstances might BLM elect to change the amount of my bond?
                  3504.65
                  What happens to my bond if I do not meet my permit or lease obligations?
                  3504.66
                  Must I restore my bond to the full amount if payment has been made from my bond?
                  3504.70
                  When will BLM terminate the period of liability of my bond?
                  3504.71
                  When will BLM release my bond?
                
              
              
                Subpart 3505—Prospecting Permits
                3505.10
                What is a prospecting permit?
                3505.11
                Do I need a prospecting permit to collect mineral specimens for non-commercial purposes?
                
                  Applying for Prospecting Permits
                  3505.12
                  How do I obtain a prospecting permit?
                  3505.13
                  What must my application include?
                  3505.15
                  Is there an acreage limit for my application?
                  3505.25
                  How does BLM prioritize applications for prospecting permits?
                  3505.30
                  May I amend or change my application after I file it?
                  3505.31
                  May I withdraw my application after I file it?
                  3505.40
                  After submitting my application, do I need to submit anything else?
                  3505.45
                  What is an exploration plan?
                  3505.50
                  How will I know if BLM has approved or rejected my application?
                  3505.51
                  May I file a revised application if BLM rejects my original application?
                
                
                  Prospecting Permit Terms and Conditions
                  3505.55
                  What are my obligations to BLM under an approved prospecting permit?
                  3505.60
                  How long is my prospecting permit in effect?
                  3505.61
                  May BLM extend the term of my prospecting permit?
                  3505.62
                  Under what conditions will BLM extend my prospecting permit?
                  3505.64
                  How do I apply for an extension?
                  3505.65
                  What information must I include in my extension request?
                  3505.66
                  If approved, when is my extension effective?
                  3505.70
                  May I relinquish my prospecting permit?
                  3505.75
                  What happens if I fail to pay the rental?
                  3505.80
                  What happens when my permit expires?
                  3505.85
                  May BLM cancel my prospecting permit for reasons other than failure to pay rental?
                
              
              
                Subpart 3506—Exploration Licenses
                
                  General Information
                  3506.10
                  What is an exploration license?
                
                
                  Applying for and Obtaining Exploration Licenses
                  3506.11
                  What must I do to obtain an exploration license?
                  3506.12
                  Who prepares and publishes the notice of exploration?
                  3506.13
                  What information must I provide to BLM to include in the notice of exploration?
                  3506.14
                  May others participate in the exploration program?
                  3506.15
                  What will BLM do in response to my exploration license application?
                
                
                  Terms; Modifications
                  3506.20
                  After my license is issued, may I modify my license or exploration plan?
                  3506.25
                  Once I have a license, what are my responsibilities?
                
              
              
                Subpart 3507—Preference Right Lease Applications
                3507.11
                What must I do to obtain a preference right lease?
                3507.15
                How do I apply for a preference right lease?
                3507.16
                Is there a fee or payment required with my application?
                3507.17
                What information must my preference right lease application include?
                3507.18
                What do I need to submit to show that I have found a valuable deposit?
                3507.19
                Under what circumstances will BLM reject my application?
                3507.20
                May I appeal BLM's rejection of my preference right lease?
              
              
                Subpart 3508—Competitive Lease Applications
                3508.11
                What lands are available for competitive leasing?
                3508.12
                How do I get a competitive lease?
                3508.14
                How will BLM publish the notice of lease sale?
                3508.15
                What information will the detailed statement of the lease sale terms and conditions include?
                3508.20
                How will BLM conduct the sale and handle bids?
                3508.21
                What happens if I am the successful bidder?
                3508.22
                What happens if BLM rejects my bid?
              
              
                
                Subpart 3509—Fractional and Future Interest Lease Applications
                3509.10
                What are future interest leases?
                3509.11
                Under what conditions will BLM issue a future interest lease to me?
                3509.12
                Who may apply for a future interest lease?
                3509.15
                Do I have to pay for a future interest lease?
                3509.16
                How do I apply for a future interest lease?
                3509.17
                What information must I include in my application for a future interest lease?
                3509.18
                What will BLM do after it receives my application for a future interest lease?
                3509.20
                When does my future interest lease take effect?
                3509.25
                For what reasons will BLM reject my application for a future interest lease?
                3509.30
                May I withdraw my application for a future interest lease?
                3509.40
                What are fractional interest prospecting permits and leases?
                3509.41
                For what lands may BLM issue fractional interest prospecting permits and leases?
                3509.45
                Who may apply for a fractional interest prospecting permit or lease?
                3509.46
                How do I apply for a fractional interest prospecting permit or lease?
                3509.47
                What information must I include in my application for a fractional interest prospecting permit or lease?
                3509.48
                What will BLM do after it receives my application for a fractional interest lease?
                3509.49
                What terms and conditions apply to my fractional interest prospecting permit or lease?
                3509.50
                Under what conditions would BLM reject my application for a fractional interest prospecting permit or lease?
                3509.51
                May I withdraw my application for a fractional interest prospecting permit or lease?
              
              
                Subpart 3510—Noncompetitive Leasing: Fringe Acreage Leases and Lease Modifications
                3510.11
                If I already have a Federal lease, or the mineral rights on adjacent private lands, may I lease adjoining Federal lands that contain the same deposits without competitive bidding?
                3510.12
                What must I do to obtain a lease modification or fringe acreage lease?
                3510.15
                What will BLM do with my application?
                3510.20
                Do I have to pay a fee to modify my existing lease or obtain a fringe acreage lease?
                3510.21
                What terms and conditions apply to fringe acreage leases and lease modifications?
              
              
                Subpart 3511—Lease Terms and Conditions
                3511.10
                Do certain leases allow me to mine other commodities as well?
                3511.11
                If I am mining calcium chloride, may I obtain a noncompetitive mineral lease to produce the commingled sodium chloride?
                3511.12
                Are there standard terms and conditions which apply to all leases?
                3511.15
                How long will my lease be in effect?
                3511.25
                What is meant by lease readjustment and lease renewal?
                3511.26
                What if I object to the terms and conditions BLM proposes for a readjusted lease?
                3511.27
                How do I renew my lease?
                3511.30
                If I appeal BLM's proposed new terms, must I continue paying royalties or rentals while my appeal is pending?
              
              
                Subpart 3512—Assignments and Subleases
                
                  How To Assign Leases
                  3512.11
                  Once BLM issues me a permit or lease, may I assign or sublease it?
                  3512.12
                  Is there a fee for requesting an assignment or sublease?
                  3512.13
                  How do I assign my permit or lease?
                  3512.16
                  How do I sublease my lease?
                  3512.17
                  How do I transfer the operating rights in my permit or lease?
                
                
                  Special Circumstances and Obligations
                  3512.18
                  Will BLM approve my assignment or sublease if I have outstanding liabilities?
                  3512.19
                  Must I notify BLM if I intend to transfer an overriding royalty to another party?
                
                
                  Effect of Assignments on Your Obligations
                  3512.25
                  If I assign my permit or lease, when do my obligations under the permit or lease end?
                  3512.30
                  What are the responsibilities of a sublessor and a sublessee?
                  3512.33
                  Does an assignment or sublease alter the permit or lease terms?
                
              
              
                Subpart 3513—Waiver, Suspension or Reduction of Rental and Minimum Royalties
                
                  Rental and Royalty Reductions
                  3513.11
                  May BLM relieve me of the lease requirements of rental, minimum royalty, or production royalty while continuing to hold the lease?
                  3513.12

                  What criteria does BLM consider in approving a waiver, suspension, or reduction in rental or minimum royalty, or a reduction in the royalty rate?
                  
                  3513.15
                  How do I apply for reduction of rental, royalties or minimum production?
                  3513.16
                  Do I have to pay a fee when I apply for a waiver, suspension, or reduction of rental, minimum royalty, production royalty, or minimum production?
                
                
                  Suspension of Operations and Production (Conservation Concerns)
                  3513.20
                  What is a suspension of operations and production (conservation concerns)?
                  3513.21
                  What is the effect of a suspension of operations and production (conservation concerns)?
                  3513.22
                  How do I apply for a suspension of operations and production (conservation concerns)?
                  3513.23
                  May BLM order a suspension of operations and production (conservation concerns)?
                  3513.25
                  When will my suspension of operations and production (conservation concerns) take effect?
                  3513.26
                  When and how does my suspension of operations and production (conservation concerns) expire or terminate?
                
                
                  Suspension of Operations (Economic Concerns)
                  3513.30
                  What is a suspension of operations (economic concerns)?
                  3513.31
                  What is the effect of a suspension of operations (economic concerns)?
                  3513.32
                  How do I apply for a suspension of operations (economic concerns)?
                  3513.33
                  When will my suspension of operations (economic concerns) take effect?
                  3513.34
                  When and how does my suspension of operations (economic concerns) expire or terminate?
                
              
              
                Subpart 3514—Lease Relinquishments and Cancellations
                
                  Relinquishing Your Lease
                  3514.11
                  May I relinquish my lease or any part of my lease?
                  3514.12
                  What additional information should I include in a request for partial relinquishment?
                  3514.15
                  Where do I file my relinquishment?
                  3514.20
                  When is my relinquishment effective?
                  3514.21
                  When will BLM approve my relinquishment?
                
                
                  Cancellations, Forfeitures, and Other Situations
                  3514.25
                  When does my lease expire?
                  3514.30
                  May BLM cancel my lease?
                  3514.31
                  May BLM waive cancellation or forfeiture?
                  3514.32
                  Will BLM give me an opportunity to remedy a violation of the lease terms?
                  3514.40
                  What if I am a bona fide purchaser and my lease is subject to cancellation?
                
              
              
                Subpart 3515—Mineral Lease Exchanges
                
                  Lease Exchange Requirements
                  3515.10
                  May I exchange my lease or lease right for another mineral lease or lease right?
                  3515.12
                  What regulatory provisions apply if I want to exchange a lease or lease right?
                  3515.15
                  May BLM initiate an exchange?
                  3515.16
                  What standards does BLM use to assess the public interest of an exchange?
                  3515.18
                  Will I be notified when BLM is considering initiating an exchange that will affect my lease?
                
                
                  Types of Lease Exchanges
                  3515.20
                  May I exchange preference rights?
                  3515.21
                  What types of lands can be exchanged?
                  3515.22
                  What if the lands to be exchanged are not of equal value?
                
                
                  Lease Exchange Procedures
                  3515.23
                  May BLM require me to submit additional information?
                  3515.25
                  Is BLM required to publish notice or hold a hearing?
                  3515.26
                  When will BLM make a decision on the exchange?
                  3515.27
                  Will BLM attach any special provisions to the exchange lease?
                
              
              
                Subpart 3516—Use Permits
                3516.10
                What are use permits?
                3516.11
                What kinds of permits or leases allow use permits?
                3516.12
                What activities may I conduct under a use permit?
                3516.15
                How do I apply for a use permit?
                3516.16
                What must I include with my application?
                3516.20
                Is there an annual fee or charge for use of the lands?
                3516.30
                What happens if I fail to pay the annual rental on my use permit?
              
              
                Subpart 3517—Hardrock Mineral Development Contracts; Processing and Milling Arrangements
                3517.10
                What are development contracts and processing and milling arrangements?
                3517.11
                Are permits and leases covered by approved agreements exempt from the acreage limitations?
                3517.15
                How do I apply for approval of one of these agreements?
                3517.16
                How does BLM process my application?
              
            
            
              Authority:
              5 U.S.C. 552; 30 U.S.C. 189 and 192c; 43 U.S.C. 1701 et seq.; and sec. 402, Reorganization Plan No. 3 of 1946 (5 U.S.C. appendix).
            
            
              
              Source:
              64 FR 53536, Oct. 1, 1999, unless otherwise noted.
            
            
              Subpart 3501—Leasing of Solid Minerals Other Than Coal and Oil Shale—General
              
                § 3501.1
                What is the authority for this part?
                The statutory authority for the regulations in this group is as follows:
                (a) Leasable minerals—(1) Public domain. The Mineral Leasing Act of 1920, as amended (30 U.S.C. 181 et seq.).
                (2) Acquired lands. The Mineral Leasing Act for Acquired Lands of 1947, as amended (30 U.S.C. 351-359) and the Act of June 28, 1944 (58 Stat. 483-485) for those lands reserved from allotment by section 58 of the supplemental agreement of 1902 (32 Stat. 654) with the Choctaw-Chickasaw Nation of Indians. Congress ratified the purchase contract in the Act of June 24, 1948 (62 Stat. 596) and appropriated funds for the purchase in the Act of May 24, 1949 (63 Stat. 76).
                (b) Hardrock minerals. (1) Section 402 of Reorganization Plan No. 3 of 1946 (5 U.S.C. Appendix) transferred the functions of the Secretary of Agriculture for the leasing or other disposal of minerals to the Secretary of the Interior for lands acquired under the following statutes:
                (i) The Act of March 4, 1917 (16 U.S.C. 520);
                (ii) Title II of the National Industrial Recovery Act of June 16, 1933 (40 U.S.C. 401, 403(a) and 408);
                (iii) The 1935 Emergency Relief Appropriation Act of April 8, 1935 (48 Stat. 115, 118);
                (iv) Section 55 of Title I of the Act of August 24, 1935 (49 Stat. 750, 781);
                (v) The Act of July 22, 1937 (50 Stat. 522, 525, 530), as amended July 28, 1942 (7 U.S.C. 1011(c) and 1018); and
                (vi) Section 3 of the Act of June 28, 1952 (66 Stat. 285).
                (2) Section 3 of the Act of September 1, 1949 (30 U.S.C. 192c) authorized the issuance of mineral leases or permits for the exploration, development and utilization of minerals, other than those covered by the Mineral Leasing Act for Acquired Lands, in certain lands added to the Shasta National Forest by the Act of March 19, 1948 (62 Stat. 83).
                (3) The Act of June 30, 1950 (16 U.S.C. 508(b)) authorizes leasing of the hardrock minerals on National Forest lands in Minnesota.
                (c) Special acts. (1) Gold, silver or quicksilver in confirmed private land grants are covered by the Act of June 8, 1926 (30 U.S.C. 291-293).
                (2) Reserved minerals in lands patented to the State of California for parks or other purposes are covered by the Act of March 3, 1933 (47 Stat. 1487), as amended by the Act of June 5, 1936 (49 Stat. 1482) and the Act of June 29, 1936 (49 Stat. 2026).
                (3) National Park Service Areas. Congress authorized mineral leasing, including the leasing of nonleaseable minerals in the manner prescribed by section 10 of the Act of August 4, 1939 (43 U.S.C. 387), in the following national recreation areas:

                (i) Lake Mead National Recreation Area—The Act of October 8, 1964 (16 U.S.C. 460n-et seq.);

                (ii) Whiskeytown Unit of the Whiskeytown-Shasta-Trinity National Recreation Area—The Act of November 8, 1965 (16 U.S.C. 460q-et seq.);

                (iii) Glen Canyon National Recreation Area—The Act of October 27, 1972 (16 U.S.C. 460dd et seq.).

                (4) Shasta-Trinity Units of the Whiskeytown-Shasta-Trinity National Recreation Area. Section 6 of the Act of November 8, 1965 (16 U.S.C. 460q-et seq.) authorizes mineral leasing, including the leasing of nonleasable minerals in the manner prescribed by section 3 of the Act of September 1, 1949 (30 U.S.C. 192c), on lands within the Shasta-Trinity Units of the Whiskeytown-Shasta-Trinity National Recreation Area.

                (5) White Mountains National Recreation Area. Sections 403, 404, and 1312 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 460mm-2 through 460mm-4) authorize the Secretary of the Interior to permit the removal of the nonleasable minerals from lands or interests in lands within the recreation area in the manner described by section 10 of the Act of August 4, 1939, as amended (43 U.S.C. 387), and the removal of leasable minerals from lands or interest in lands within the recreation area in accordance with the mineral leasing laws.
                (d) Land management. The Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) authorizes the management and use of the public lands.
                (e) Fees. Section 304 of FLPMA (43 U.S.C. 1734) authorizes the Secretary to establish reasonable filing and service fees for applications and other documents relating to the public lands. The Independent Offices Appropriation Act (31 U.S.C. 9701) authorizes agencies to charge fees to recover the costs of providing services or things of value.
                [64 FR 53536, Oct. 1, 1999, as amended at 70 FR 58876, Oct. 7, 2005]
              
              
                § 3501.2
                What is the scope of this part?
                (a) This part applies to minerals other than oil, gas, coal and oil shale, leased under the mineral leasing acts, and to hardrock minerals leasable under Reorganization Plan No. 3 of 1946, on any unclaimed, undeveloped area of available public domain or acquired lands where leasing of these specific minerals is allowed by law. Special areas identified in part 3580 of this title and asphalt on certain lands in Oklahoma also are leased under this part. Check part 3580 to identify any special provisions that apply to those special areas.
                (b) This part does not apply to Indian lands or minerals except where expressly noted.
              
              
                § 3501.5
                What terms do I need to know to understand this part?
                You need to know the following terms, which are used frequently in this part:
                
                  Acquired lands means lands or interests in lands, including mineral estates, which the United States obtained through purchase, gift, or condemnation. It includes all lands BLM administers for hardrock mineral leasing other than public domain lands.
                
                  Chiefly valuable, for the purposes of this part, means the land is more valuable for the development of sodium, sulphur or potassium than for any non-mineral use of the land.
                
                  Hardrock minerals include base metals, precious metals, industrial minerals, and precious or semi-precious gemstones. Hardrock minerals do not include coal, oil shale, phosphate, sodium, potassium, or gilsonite deposits. Also, hardrock minerals do not include commodities the government sells such as common varieties of sand, gravel, stone, pumice or cinder. The term hardrock minerals as used here includes mineral deposits that are found in sedimentary and other rocks.
                
                  Leasable minerals, for purposes of this part, means the chlorides, sulfates, carbonates, borates, silicates or nitrates of potassium or sodium and related products; sulphur on public lands in the States of Louisiana and New Mexico and on all acquired lands; phosphate, including associated and related minerals; asphalt in certain lands in Oklahoma; and gilsonite (including all vein-type solid hydrocarbons).
                
                  MMS means the Minerals Management Service.
                
                  Permit means prospecting permit, unless otherwise specified.
                
                  Valuable deposit, for the purposes of this part, means an occurrence of minerals of such character that a person of ordinary prudence would be justified in the further expenditure of his or her labor and means, with a reasonable prospect of success in developing a profitable mine.
              
              
                § 3501.10
                What types of mineral use authorizations can I get under these rules?
                BLM issues the mineral use authorizations listed below to qualified individuals. Some authorizations are not available for certain commodities. See the subparts referenced in each subsection for more information.
                (a) “Prospecting permits” let you explore for leasable mineral deposits on lands where BLM has determined that prospecting is needed to determine the existence of a valuable deposit. See subpart 3505 of this part.
                (b) “Exploration licenses” let you explore in areas with known deposits of a leasable mineral to obtain data. With an exploration license, you do not get any preference or other right to a lease. See subpart 3506 of this part.

                (c) “Preference right leases” are issued to holders of prospecting permits who, during the term of the permit, demonstrate the discovery of a valuable deposit of the leasable mineral for which BLM issued the permit. There are other requirements. The requirements for mine plans are in subpart 3592 of part 3590 of this chapter. See subpart 3507 of this part.
                (d) “Competitive leases” are issued by competitive bidding for known deposits of a leasable mineral. See subpart 3508 of this part.
                (e) “Fringe acreage leases” are issued noncompetitively for known deposits of leasable minerals on Federal lands adjacent to existing deposits, when the Federal deposits can be mined only as part of an adjacent operation. See subpart 3510 of this part.
                (f) “Lease modifications” add adjacent acreage to a Federal lease. The acreage to be added:
                (1) Contains known deposits of the same mineral that can be mined only as part of the mining operation on the original Federal lease; or
                (2) Has the following characteristics—
                (i) Does not contain known deposits of the same mineral;
                (ii) Will be used for surface activities that are necessary in furtherance of recovery of the mineral deposit on the original Federal lease; and
                (iii) Had the acreage been included in the original Federal lease at the time of the Federal lease's issuance, the original Federal lease would have been reasonably compact.
                (g) “Use permits” are available to holders of phosphate and sodium leases so that they may use the surface of unappropriated and unentered public lands for the proper extraction, treatment, or removal of the phosphate or sodium deposits. See subpart 3516 of this part.
                [64 FR 53536, Oct. 1, 1999, as amended at 74 FR 641, Jan. 7, 2009]
              
              
                § 3501.16
                Does my permit or lease grant me an exclusive right to develop the lands covered by the permit or lease?
                No. Your permit or lease gives you an exclusive right to the mineral, but not to the lands. BLM may allow other uses or disposal of the lands, including leasing of other minerals, if those uses or disposals will not unreasonably interfere with your operation. If BLM issues other permits or leases covering the lands contained within your permit or lease, they will contain suitable stipulations for simultaneous operation based on consideration of safety, environmental protection, conservation, ultimate recovery of the resource, and other factors. You must also make all reasonable efforts to avoid interference with other authorized uses. In cases where the date of the lease is used to determine priority for development and a lease is renewed, BLM will use the effective date of the original lease to determine priority for development.
              
              
                § 3501.17
                Are there any general planning or environmental considerations that affect issuance of my permit or lease?
                (a) BLM will not issue you a permit or lease unless it conforms with the decisions, terms and conditions of an applicable comprehensive land use plan.
                (b) BLM or the surface management agency will comply with any applicable environmental requirements before issuing you a permit or lease. This may result in conditions on your permit or lease.
                (c) BLM will issue permits and leases consistent with any unsuitability designation under part 1600 of this title.
              
              
                § 3501.20
                If BLM approves my application for a use authorization under this part, when does it become effective?
                Your lease, permit, or other use authorization is effective the first day of the month after BLM signs it, unless you request in writing and BLM agrees to make it effective the first day of the month in which it is approved. This applies to all leases, licenses, permits, transfers and assignments in this part, unless a specific regulation provides otherwise.
              
              
                § 3501.30
                May I appeal BLM's decisions under this part?
                Any party adversely affected by a BLM decision under this part may appeal the decision under parts 4 and 1840 of this title.
              
            
            
              
              Subpart 3502—Qualification Requirements
              
                Lease Qualifications
                
                  § 3502.10
                  Who may hold permits and leases?
                  You may hold an interest in permits or leases under this part only if you meet the requirements of 30 U.S.C. 184. You must be:
                  (a) An adult citizen of the United States;
                  (b) An association (including partnerships and trusts) of such citizens;
                  (c) A corporation organized under the laws of the United States or of any U.S. State or territory;
                  (d) A legal guardian of a minor United States citizen;
                  (e) A trustee of a trust where the beneficiary is a minor but the trustee is qualified to hold a permit or lease; or
                  (f) any other person authorized to hold a lease under 30 U.S.C. 184.
                
                
                  § 3502.13
                  May foreign citizens hold permits or leases?
                  No. However, foreign citizens may hold stock in United States corporations that hold leases or permits if the laws, customs, or regulations of their country do not deny similar privileges to citizens or corporations of the United States.
                
                
                  § 3502.15
                  Are there any additional restrictions on holding leases or interests in leases?
                  Yes. If you are a member of Congress or an employee of the Department of the Interior, except as provided in part 20 of this title, you may not acquire or hold any Federal lease, or lease interest. (Officer, agent or employee of the Department-see part 20 of this title; Member of Congress-see R.S. 3741; 41 U.S.C. 22; 18 U.S.C. 431-433). Also, BLM may not issue any lease or permit which causes a conflict of interest. See 5 CFR part 2635.
                
                
                  § 3502.20
                  Will BLM issue a lease to me if I am not complying with the diligence requirements of the Mineral Leasing Act?
                  BLM will not issue you a lease or renew your lease, or approve a transfer of any lease or interest in a lease for you unless you are complying with section 2(a)(2)(A) of the Mineral Leasing Act (30 U.S.C. 201(2)(A)) for any of your existing leases that are subject to that provision. For Federal coal leases, BLM will determine compliance under § 3472.1-2(e) of this title. If BLM issues you a lease when you are in violation of section 2(a)2(A), BLM must void your lease under § 3514.30(b).
                
              
              
                How To Show Lease Qualifications
                
                  § 3502.25
                  Where do I file evidence that I am qualified to hold a permit or lease?
                  You must file evidence with BLM that you meet the qualification requirements in this subpart. You may file this evidence separately from your permit or lease application, but file it in the same office as your application.
                
                
                  § 3502.26
                  May I supplement or update my qualifications statement?
                  After we accept your qualifications, you may send additional information to the same BLM office by referring to the serial number of the record in which your evidence is filed. All changes to your qualifications statement must be in writing. You must make sure that your evidence is current, accurate and complete.
                
                
                  § 3502.27
                  If I am an individual, what information must I give BLM in my qualifications statement?
                  If you are an individual, send us a signed statement showing that:
                  (a) You are a U.S. citizen; and
                  (b) Your acreage holdings do not exceed the limits in § 3503.37 of this part. This includes your holdings through a corporation, association, or partnership in which you are the beneficial owner of more than 10% of the stock or other instruments of control.
                
                
                  § 3502.28
                  If I am an association or a partnership, what information must I give BLM in my qualifications statement?
                  Send us:
                  (a) A signed statement setting forth:

                  (1) The names, addresses, and citizenship of all members who own or control 10 percent or more of the association or partnership;
                  
                  (2) The names of the members authorized to act on behalf of the association or partnership; and
                  (3) That the association or partnership's acreage holdings for the particular mineral concerned do not exceed the acreage limits in § 3503.37 of this part.
                  (b) A copy of the articles of the association or the partnership agreement.
                
                
                  § 3502.29
                  If I am a guardian or trustee for a trust holding on behalf of a beneficiary, what information must I give BLM in my qualifications statement?
                  Send us:
                  (a) A signed statement setting forth:
                  (1) The beneficiary's citizenship;
                  (2) Your citizenship;
                  (3) The grantor's citizenship, if the trust is revocable; and
                  (4) That the acreage holdings of the beneficiary, the guardian or trustee, or the grantor, if the trust is revocable, cumulatively do not exceed the acreage limitations in § 3503.37 of this part; and
                  (b) A copy of the court order or other document authorizing or creating the trust or guardianship.
                
                
                  § 3502.30
                  If I am a corporation, what information must I give BLM in my qualifications statement?
                  A corporate officer or authorized attorney-in-fact must send BLM a signed statement stating:
                  (a) The State or territory of incorporation;
                  (b) The name and citizenship of, and percentage of stock owned, held, or controlled by, any stockholder owning, holding, or controlling more than 10 percent of the stock of the corporation;
                  (c) The names of the officers authorized to act on behalf of the corporation; and
                  (d) That the corporation's acreage holdings, and those of any stockholder identified under paragraph (b) of this section, do not exceed the acreage limitations in § 3503.37 of this part.
                
              
              
                Special Situations and Additional Concerns
                
                  § 3502.33
                  If I represent an applicant as an attorney-in-fact, do I have to submit anything to BLM?
                  Yes. Send us evidence of your authority to act on behalf of the applicant, and a statement of the applicant's qualifications and acreage holdings if you are empowered to make this statement. Otherwise, the applicant must send us this information separately.
                
                
                  § 3502.34
                  What must I submit if there are other parties in interest?
                  If you are not the sole party in interest in an application for a permit or lease, include with your application the names of all other parties who hold or will hold any interest in the application or in the permit or lease when BLM issues it. All interested parties must show they are qualified to hold permit or lease interests.
                
                
                  § 3502.40
                  What happens if an applicant or successful bidder for a permit or lease dies before the permit or lease is issued?
                  (a) If probate of the estate has been completed or is not required, BLM will issue the permit or lease to the heirs or devisees, or their guardian. We will recognize the heirs or devisees or their guardian as the record title holders of the permit or lease. They must send us:
                  (1) A certified copy of the will or decree of distribution, and if no will or decree exists, a statement signed by the heirs that they are the only heirs and citing the provisions of the law of the deceased's last domicile showing that no probate is required; and
                  (2) A statement signed by each of the heirs or devisees with reference to citizenship and holdings similar to that required by § 3502.27 of this part. If the heir or devisee is a minor, the guardian or trustee must sign the statement.
                  (b) If probate is required but has not been completed, BLM will issue the permit or lease to the executor or administrator of the estate. BLM considers the executor or administrator as the record title holder of the permit or lease. He or she must send:

                  (1) Evidence that the person who, as executor or administrator, submits lease and bond forms has authority to act in that capacity and to sign those forms;
                  (2) Evidence that the heirs or devisees are the only heirs or devisees of the deceased; and
                  (3) A statement signed by each heir or devisee concerning citizenship and holdings, as required by § 3502.27 of this part.
                
                
                  § 3502.41
                  What happens to a permit or lease if the permittee or lessee dies?
                  If the permittee or lessee dies, BLM will recognize as the record title holder of the permit or lease:
                  (a) The executor or administrator of the estate, if probate is required but has not been completed and they have filed the evidence required by § 3502.40(b) of this part; or
                  (b) The heirs or devisees, if probate has been completed or is not required, if they have filed evidence required by § 3502.40(a) of this part.
                
                
                  § 3502.42
                  What happens if the heir is not qualified?
                  We will allow unqualified heirs to hold ownership in a lease or permit for up to two years. During that period, the heir must either become qualified or divest himself or herself of the interest.
                
              
            
            
              Subpart 3503—Areas Available for Leasing
              
                Available Areas Under BLM Management
                
                  § 3503.10
                  Are all Federal lands available for leasing under this part?
                  No. The Secretary of the Interior may not lease lands on any of the following Federal areas:
                  (a) Land recommended for wilderness allocation by the surface managing agency;
                  (b) Lands within BLM wilderness study areas;
                  (c) Lands designated by Congress as wilderness areas; and
                  (d) Lands within areas allocated for wilderness or further planning in Executive Communication 1504, Ninety-Sixth Congress (House Document Number 96-119), unless such lands are allocated to uses other than wilderness by a land and resource management plan or have been released to uses other than wilderness by an act of Congress.
                
                
                  § 3503.11
                  Are there any other areas in which I cannot get a permit or lease for the minerals covered by this part?
                  Prospecting permits and leases for solid leasable and hardrock minerals are not available under this part for:
                  (a) Lands within the boundaries of any unit of the National Park System, except as expressly authorized by law;
                  (b) Lands within Indian Reservations, except the Uintah and Ouray Indian Reservation, Hillcreek Extension, State of Utah;
                  (c) Lands within incorporated cities, towns and villages;
                  (d) Lands within the National Petroleum Reserve-Alaska, oil shale reserves and national petroleum reserves;
                  (e) Lands acquired by the United States for development of helium, fissionable material deposits or other minerals essential to the defense of the country, except leasable minerals;
                  (f) Lands acquired by foreclosure or otherwise for resale;

                  (g) Acquired lands reported as surplus under the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 471 et seq.);
                  (h) Any tidelands or submerged coastal lands within the continental shelf adjacent or littoral to any part of lands within the jurisdiction of the United States;
                  (i) Lands within the Grand Staircase-Escalante National Monument;
                  (j) Lands adjacent to or within Searles Lake, California, which are not available for potassium prospecting permits (BLM will lease potassium in this area by competitive bidding); and
                  (k) Any other lands withdrawn from mineral leasing.
                
                
                  § 3503.12
                  For what areas may I receive a sulphur permit or lease?
                  You may get a sulphur permit or lease for public domain lands in the States of Louisiana and New Mexico or for Federal acquired lands nationwide, subject to the exceptions listed in §§ 3503.10 and 3503.11 of this part.
                
                
                  
                  § 3503.13
                  For what areas may I receive a hardrock mineral permit or lease?
                  Subject to the consent of the surface managing agency, you may obtain hardrock mineral permits and leases only in the following areas:
                  (a) Lands identified in Reorganization Plan No. 3 of 1946, for which jurisdiction for mineral leasing was transferred to the Secretary of the Interior. These include lands originally acquired under the following acts:
                  (1) 16 U.S.C. 520 (Weeks Act);
                  (2) Title II of the National Industrial Recovery Act (40 U.S.C. 401, 403a and 408);
                  (3) The 1935 Emergency Relief Appropriation Act (48 Stat. 115 and 118);
                  (4) Section 55 of Title I of the Act of August 24, 1935 (49 Stat. 750 and 781); and
                  (5) The Act of July 22, 1937 (7 U.S.C. 1011 (c) and 1018 (repealed), Bankhead-Jones Act).
                  (b) Lands added to the Shasta National Forest by Act of March 19, 1948 (62 Stat. 83);
                  (c) Public Domain Lands within the National Forests in Minnesota (16 U.S.C. 508 (b));
                  (d) Lands in New Mexico that are portions of Juan Jose Lobato Grant (North Lobato) and Anton Chica Grant (El Pueblo) as described in section 1 of the Act of June 28, 1952 (66 Stat. 285);
                  (e) Lands in the Shasta and Trinity Units of the Whiskeytown-Shasta-Trinity National Recreation Areas;
                  (f) The following National Park Lands:
                  (1) Lake Mead National Recreation Area;
                  (2) Glen Canyon National Recreation Area; and
                  (3) Lands in the Whiskeytown Unit of the Whiskeytown-Shasta-Trinity National Recreation Area;
                  (g) Lands patented to the State of California for park or other purposes where minerals were reserved to the United States; and
                  (h) White Mountains National Recreation Area, Alaska.
                
                
                  § 3503.14
                  For what areas may I get a permit or lease for asphalt?
                  You may get leases for asphalt only on certain Federal lands in Oklahoma identified by law. See 32 Stat. 654 (1902) and 58 Stat. 483 (1944). You may not obtain prospecting permits for asphalt.
                
                
                  § 3503.15
                  May I lease the gold or silver reserved to the United States on land I hold under a private land claim in New Mexico?
                  If you hold the remaining record title interest or operating rights interest in confirmed private land grants in New Mexico, you may obtain a lease for gold and silver reserved to the United States. See parts 3580 and 3581 of this chapter for leasing requirements.
                
                
                  § 3503.16
                  May I obtain permits or leases for sand and gravel in Nevada under the terms of this part?
                  You may not get new leases or permits under these regulations; BLM will consider any new applications for sand and gravel under the regulations at part 3600 of this chapter. Also, beginning January 1, 2000, BLM will not renew any existing sand and gravel lease for certain lands the United States received under an exchange with the State of Nevada.
                
              
              
                Available Areas Managed by Others
                
                  § 3503.20
                  What if another Federal agency manages the lands I am interested in?
                  (a) Public domain lands. BLM will issue a permit or lease for public domain lands where the surface is administered by another Federal agency only after consulting with the surface management agency. Some laws applicable to public domain lands require us to obtain the consent of the surface management agency before we issue a lease or permit.
                  (b) Acquired lands. For all lands not subject to paragraph (a) of this section where the surface is managed by another Federal agency, we must have written consent from the surface management agency before we issue permits or leases. The surface management agency may request further information about surface disturbance and reclamation before granting its consent.
                  (c) Appeal. If a surface management agency refuses to consent or imposes conditions on your permit or lease, you may appeal its decision under that agency's appeal provisions. If you notify BLM within 30 days after receiving BLM's decision denying or conditioning your permit or lease that you have appealed the surface management agency's decision, we will suspend the time for filing an appeal under 43 CFR parts 4 and 1840 until the surface management agency's decision is final and not subject to further administrative or judicial review.
                
                
                  § 3503.21
                  What happens if the surface of the land I am interested in belongs to a non-Federal political subdivision or charitable organization?
                  (a) BLM will notify the entity who owns the surface of the lands included within your permit or lease application if that entity is:
                  (1) Any State or political subdivision, agency or instrumentality thereof;
                  (2) A college or any other educational corporation or association; or
                  (3) A charitable or religious corporation or association.
                  (b) The entity who owns the surface of the lands in your application will have up to 90 days to suggest any lease stipulations to protect existing surface improvements or uses, or to object to the permit or lease. BLM will then decide whether to issue the permit or lease and which, if any, stipulations identified by the surface owner to include, based on how the interests of the United States would best be served.
                
                
                  § 3503.25
                  When may BLM issue permits and leases for Federal minerals underlying private surface?
                  (a) The regulations in this part apply where the United States disposed of certain lands and those disposals reserved to the United States the right to prospect for, mine, and remove the minerals under applicable leasing laws and regulations.
                  (b) If the Federal Government acquires minerals through a deed, BLM will follow any special covenants in the deed relating to leasing or permitting.
                
                
                  § 3503.28
                  Does BLM incorporate any special requirements to protect the lands and resources?
                  BLM will specify permit or lease stipulations to adequately use and protect the lands and their resources. This may include stipulations which are required by the surface managing agency, or which are recommended by the surface managing agency or non-federal surface owner and accepted by BLM. (See also part 3580 of this chapter.)
                
              
              
                Land Descriptions
                
                  § 3503.30
                  How should I describe surveyed lands or lands shown on protraction or amended protraction diagrams in states which are part of the Public Land Survey System?
                  Describe the lands by legal subdivision, section, township, and range.
                
                
                  § 3503.31
                  How should I describe lands in states which are part of the Public Land Survey System but have not been surveyed and are not shown on a protraction or amended protraction diagram?
                  Describe such lands by metes and bounds in accordance with BLM standard survey practices for the public lands. Connect your description by courses and distances between successive angle points to an official corner of the public land survey system or, for accreted lands, to an angle point that connects to a point on an official corner of the public land survey system to which the accretions belong.
                
                
                  § 3503.32
                  How should I describe acquired lands?
                  You may describe acquired lands by metes and bounds, or you may also use the description shown on the deed or other document that conveyed title to the United States. If you are applying for less than the entire tract acquired by the United States, describe the land using courses and distances tied to a point on the boundary of the requested tract. Where the acquiring agency assigned a tract number to the identical tract you wish to permit or lease, you may describe those lands by the tract number and include a map which clearly shows the lands with respect to the administrative unit or the project of which they are a part. In States outside of the public land survey system, you should describe the lands by tract number, and include a map.
                
                
                  
                  § 3503.33
                  Will BLM issue me a lease for unsurveyed lands?
                  No. All leased areas must be officially surveyed to BLM standards. If you are applying for a permit or lease on unsurveyed or protracted lands, you must pay for the survey. If BLM intends to issue a lease by competitive bidding, we will pay for surveying the lands.
                
              
              
                Acreage Amounts
                
                  § 3503.36
                  Are there any size or shape limitations on the lands I can apply for?
                  Generally, a quarter-quarter section, a lot or a protraction block is the smallest subdivision for which you may apply. The lands must be in reasonably compact form.
                
                
                  § 3503.37
                  Is there a limit to the acreage of lands I can hold under permits and leases?
                  Yes. The limits are summarized in the following table:
                  
                    
                      Commodity
                      Maximum acreage for a permit or lease
                      Maximum acreage of permits and leases in any one State
                      Maximum acreage in permits and leases nationwide
                    
                    
                      (a) Phosphate
                      2,560 acres
                      None
                      20,480 acres.
                    
                    
                      (b) Sodium
                      2,560 acres
                      5,120 acres (may be increased to 30,720 acres to facilitate an economic mine)
                      None.
                    
                    
                      (c) Potassium
                      2,560 acres
                      96,000 acres (larger if necessary for extraction of potassium from concentrated brines in connection with an existing mining operation)
                      None.
                    
                    
                      (d) Sulphur
                      640 acres
                      1,920 acres in 3 leases or permits
                      None.
                    
                    
                      (e) Gilsonite
                      5,120 acres
                      7,680 acres
                      None.
                    
                    
                      (f) Hardrock Minerals
                      2,560 acres
                      20,480 acres in permits and leases, 10,240 acres in leases, but can be increased to 20,480 if needed for orderly mine development
                      None.
                    
                    
                      (g) Asphalt
                      640 acres
                      2,560 acres
                      Only available in Oklahoma.
                    
                  
                  [64 FR 53536, Oct. 1, 1999, as amended at 65 FR 50449, Aug. 18, 2000]
                
                
                  § 3503.38
                  How does BLM compute my acreage holdings?
                  (a) The maximum acreage in any one state refers to the acres you hold under a permit or lease on either public domain lands or acquired lands. Acquired lands and public domain lands are counted separately, so you may hold up to the maximum acreage of each at the same time. For example, one person could hold 20,000 acres under phosphate leases for public domain lands and 20,000 acres under phosphate leases for acquired lands at the same time.
                  (b) If your permit or lease is for fractional interest lands, BLM will charge your acreage holdings for a share which is proportionate to the United States' ownership interest. For example, if the United States holds a 25% interest in 200 acres, you will be charged with 50 acres (200 × .25).
                  (c) BLM will not charge any acreage in a future interest lease against your acreage limitations until the date the permit or lease takes effect.
                  (d) If you own stock in a corporation or a beneficial interest in an association which holds a lease or permit, your acreage will include your proportionate part of the corporation's or association's share of the total lease or permit acreage. This only applies if you own more than 10 percent of the corporate stock or beneficial interest of the association.
                
              
              
                Filing Applications
                
                  § 3503.40
                  Where do I file my permit or lease application and other necessary documents?
                  File your application in the State Office which manages the lands for which you are applying, unless we have designated a different State Office. For purposes of this part, a document is filed when it is received in the proper office.
                
                
                  
                  § 3503.41
                  Will BLM disclose information I submit under these regulations?
                  All Federal and Indian data and information submitted to the BLM are subject to part 2 of this title. Part 2 includes the regulations of the Department of the Interior covering public disclosure of data and information contained in Department of the Interior records. BLM may make certain mineral information not protected from disclosure under part 2 of this title may be made available for inspection without a Freedom of Information Act (FOIA) request.
                
                
                  § 3503.42
                  When I submit confidential, proprietary information, how can I help ensure it is not available to the public?
                  When you submit data and information that you believe to be exempt from disclosure by part 2 of this title, you must clearly mark each page that you believe contains confidential information. BLM will keep all data and information confidential to the extent allowed by § 2.13(c) of this title.
                
                
                  § 3503.43
                  How long will information I give BLM remain confidential or proprietary?
                  The FOIA does not provide an express period of time for which information may be exempt from disclosure to the public. We will review each situation individually and in accordance with guidance provided by part 2 of this title.
                
                
                  § 3503.44
                  How will BLM treat Indian information submitted under the Indian Mineral Development Act?

                  Under the Indian Mineral Development Act of 1982 (IMDA) (25 U.S.C. 2101 et seq.), the Department of the Interior will hold as privileged proprietary information of the affected Indian or Indian tribe—
                  (a) All findings forming the basis of the Secretary's intent to approve or disapprove any Minerals Agreement under IMDA; and
                  (b) All projections, studies, data, or other information concerning a Minerals Agreement under IMDA, regardless of the date received, related to—
                  (1) The terms, conditions, or financial return to the Indian parties;
                  (2) The extent, nature, value, or disposition of the Indian mineral resources; or
                  (3) The production, products, or proceeds thereof.
                
                
                  § 3503.45
                  How will BLM administer information concerning other Indian minerals?
                  For information concerning Indian minerals not covered by § 3503.44 of this part, BLM will withhold such records as may be withheld under an exemption to the Freedom of Information Act (FOIA) (5 U.S.C. 552) when it receives a request for information related to tribal or Indian minerals held in trust or subject to restrictions on alienation.
                
                
                  § 3503.46
                  When will BLM consult with Indian mineral owners when information concerning their minerals is the subject of a FOIA request?
                  BLM will notify the Indian mineral owner(s) identified in the records of the Bureau of Indian Affairs (BIA), and the BIA, and give them a reasonable period of time to state objections to disclosure, using the standards and procedures of § 2.15(d) of this title, before making a decision about the applicability of FOIA exemption 4 to protect:
                  (a) information obtained from a person outside the United States Government; when
                  (b) following consultation with a submitter under § 2.15(d) of this title, BLM determines that the submitter does not have an interest in withholding the records that can be protected under FOIA; but
                  (c) BLM has reason to believe that disclosure of the information may result in commercial or financial injury to the Indian mineral owner(s), but is uncertain that such is the case.
                
              
            
            
              Subpart 3504—Fees, Rental, Royalty and Bonds
              
                General Information
                
                  § 3504.10
                  What fees must I pay?

                  (a) The following table shows fees for various documents in this part.
                  
                  
                    
                      Document
                      Processing fee
                    
                    
                      (1) Applications other than those listed below
                      As found in the fee schedule in § 3000.12 of this chapter.
                    
                    
                      (2) Prospecting permit application
                      Case-by-case basis as described in § 3000.11 of this chapter.
                    
                    
                      (3) Prospecting permit application amendment
                      As found in the fee schedule in § 3000.12 of this chapter.
                    
                    
                      (4) Prospecting permit extension
                      As found in the fee schedule in § 3000.12 of this chapter.
                    
                    
                      (5) Preference right lease application
                      Case-by-case basis as described in § 3000.11 of this chapter.
                    
                    
                      (6) Successful competitive lease application
                      Case-by-case basis as described in § 3000.11 of this chapter, and modified by §§ 3508.14 and 3508.21.
                    
                    
                      (7) Future or fractional interest lease application
                      Case-by-case basis as described in § 3000.11 of this chapter.
                    
                    
                      (8) Lease modification or fringe acreage lease
                      As found in the fee schedule in § 3000.12 of this chapter.
                    
                    
                      (9) Lease renewal application
                      As found in the fee schedule in § 3000.12 of this chapter.
                    
                    
                      (10) Assignment, sublease, or transfer of operating rights
                      As found in the fee schedule in § 3000.12 of this chapter.
                    
                    
                      (11) Transfer of overriding royalty
                      As found in the fee schedule in § 3000.12 of this chapter.
                    
                    
                      (12) Application to waive, suspend, or reduce your rental, minimum royalty, or royalty rate
                      Case-by-case basis as described in § 3000.11 of this chapter.
                    
                    
                      (13) Use permit
                      As found in the fee schedule in § 3000.12 of this chapter.
                    
                  
                  (b) Fees for exploration licenses are not administered under this section, but are administered under part 2920 of this chapter.
                  [72 FR 50887, Sept. 5, 2007]
                
                
                  § 3504.11
                  What forms of payment will BLM and MMS accept?
                  Make your payments to BLM in cash, postal money order, negotiable instrument in U.S. currency, or such other method as BLM may authorize. See MMS regulations at 30 CFR part 218 for their payment requirements.
                
                
                  § 3504.12
                  What payments do I submit to BLM and what payments do I submit to MMS?
                  (a) Fees and rentals. (1) Pay all filing and processing fees, all first-year rentals, and all bonus bids for leases to the BLM State Office that manages the lands you are interested in. Make your instruments payable to the U.S. Department of the Interior—Bureau of Land Management.
                  (2) Pay all second-year and subsequent rentals and all other payments for leases to the Minerals Management Service (MMS). See 30 CFR part 218 for MMS's payment procedures.
                  (b) Royalties. Pay all royalties on producing leases and all payments under leases in their minimum production period to the MMS.
                  [64 FR 53536, Oct. 1, 1999, as amended at 70 FR 58877, Oct. 7, 2005]
                
              
              
                Rentals
                
                  § 3504.15
                  How does BLM determine my rent?
                  We set your rent by multiplying the number of acres in your lease or permit by the rental rates shown below. The rates differ for different commodities and some rates increase over time. You must pay rent each year. We round up any fractional acreage to the next highest acre. If you do not know the exact acreage, compute the total acreage by assuming each of the smallest subdivisions is 40 acres. The minimum rental is $20 per permit or lease for all commodities. Pay the minimum rental or the per-acre rental, whichever is greater.
                  (a) Annual rental rates for prospecting permits for all commodities are $.50 per acre or fraction of an acre.
                  (b) Annual rental rates for leases for each commodity are shown in the table below. The rate shown is for each acre or fraction of an acre in the lease.
                  
                    
                       
                      Year 1
                      Year 2
                      Year 3
                      Year 4
                      Year 5
                      Year 6 to end
                    
                    
                      (1) Phosphate
                      $0.25
                      $0.50
                      $0.50
                      $1.00
                      $1.00
                      $1.00
                    
                    
                      (2) Sodium
                      0.25
                      0.50
                      0.50
                      0.50
                      0.50
                      1.00
                    
                    
                      (3) Potassium
                      0.25
                      0.50
                      0.50
                      0.50
                      0.50
                      1.00
                    
                    
                      (4) Sulphur
                      0.50
                      0.50
                      0.50
                      0.50
                      0.50
                      0.50
                    
                    
                      (5) Gilsonite
                      0.50
                      0.50
                      0.50
                      0.50
                      0.50
                      0.50
                    
                    
                      (6) Hardrock
                      1.00
                      1.00
                      1.00
                      1.00
                      1.00
                      1.00
                    
                    
                      (7) Asphalt
                      0.25
                      0.50
                      0.50
                      0.50
                      0.50
                      1.00
                    
                  
                  
                  [64 FR 53536, Oct. 1, 1999; 65 FR 11476, Mar. 3, 2000]
                
                
                  § 3504.16
                  When is my rental due after the first year of the lease?
                  (a) For prospecting permits, pay your rental in advance each year before the anniversary date of the permit.
                  (b) For sodium, potassium or asphalt leases, pay your rental in advance before January 1 of each year.
                  (c) For phosphate leases pay your rental in advance on or before the anniversary date of the lease.
                  (d) For other mineral leases not covered in paragraph (b) or (c) of this section, pay the rental in advance each year before the anniversary of the effective date of the lease.
                  (e) MMS will credit your lease rental for any year against the first production royalties or minimum royalties (see § 3504.25 of this part) as the royalties accrue under the lease during that year.
                
                
                  § 3504.17
                  What happens if I do not pay my rental on time?
                  (a) If you do not pay your rental on time for a prospecting permit, your permit will automatically terminate.
                  (b) If you do not pay your rental for a lease on time, BLM will notify you that unless you pay within 30 days from receipt of the notification, BLM will take action to cancel your lease.
                
              
              
                Royalties
                
                  § 3504.20
                  What are the requirements for paying royalties on production?
                  You must pay royalties on any production from your lease in accordance with the terms specified in the lease. See § 3504.21 of this part for minimum royalty rates. Your royalty rate will be a percentage of the quantity or gross value of the output of the produced commodity. Apply the royalty rate to the value of the production determined under MMS regulations in Title 30. For asphalt, the minimum royalty is calculated on a cents-per-ton basis. You may not pay your royalty in quantity without BLM's prior approval.
                
                
                  § 3504.21
                  What are the minimum royalty rates?
                  
                    
                      Commodity
                      Minimum royalty rate
                    
                    
                      (a) Phosphate
                      5% of gross value of the output of phosphates or phosphate rock and associated or related minerals.
                    
                    
                      (b) Sodium
                      2% of the quantity or gross value of the output of sodium compounds and related products at the point of shipment to market.
                    
                    
                      (c) Potassium
                      2% of the quantity or gross value of the output of potassium compounds and related products at the point of shipment to market.
                    
                    
                      (d) Sulphur
                      5% of the quantity or gross value of the output of sulphur at the point of shipment to market.
                    
                    
                      (e) Gilsonite
                      No minimum royalty rate.
                    
                    
                      (f) Hardrock Minerals
                      No minimum royalty rate.
                    
                    
                      (g) Asphalt
                      25 cents per ton (2,000 pounds) of marketable production.
                    
                  
                
                
                  § 3504.22
                  How will I know what the royalty rate is on my lease production?
                  BLM determines the rate for each lease before we offer it. If BLM offered the lease competitively, the rates are in the notice of lease sale. If you applied for a noncompetitive lease, BLM will send you a royalty rate schedule for your concurrence and signature before we issue you the lease. BLM attaches royalty rates to, and makes them a part of, all leases.
                
                
                  § 3504.25
                  Do I have to produce a certain amount per year?

                  (a) If your mineral lease was issued, renewed or readjusted any time after April 22, 1986, you must either produce a minimum amount or pay a minimum royalty in lieu of production each lease year. This requirement begins in the sixth lease year or the first full year of a renewed or readjusted lease, whichever comes first. The minimum royalty payment is $3 per acre or fraction of an acre. For phosphate, sulphur, gilsonite and hardrock leases, pay the minimum royalty in advance before the lease anniversary date. For sodium, potassium and asphalt leases the minimum royalty is due in advance before January 1 of each year.
                  (b) MMS will credit any lease rental payment (see § 3504.16(d) of this part) against the minimum royalty payment amount due under paragraph (a) of this section. MMS then will credit your minimum royalty as specified under paragraph (a) to your production royalties for that year only. For example, if you pay $1,000 in rental and you owe $3,000 in minimum royalties, you will pay a total of $3,000 for both. If during the lease year you accrue $10,000 in production royalties, MMS will credit $3,000 against that amount.
                  (c) Hardrock mineral leases or development or operating agreements subject to escalating rentals are exempt from minimum production and minimum royalty requirements.
                
                
                  § 3504.26
                  May I create overriding royalties on my Federal lease?
                  Yes, but:
                  (a) BLM may order you to suspend or reduce your overriding royalties to as low as one percent if we determine your overriding royalty could:
                  (1) Cause you to abandon your lease prematurely; or
                  (2) Prevent mining of marginally economic or low-grade deposits.
                  (b) Where more than one overriding royalty interest is involved, BLM will apply any suspension or reduction to these interests in the manner agreed upon by the interest holders. If there is no agreement, we will order suspensions and reductions starting with the most recent interest and continuing in reverse order of the dates the overriding interests were created.
                  (c) If you apply for a royalty rate reduction under subpart 3513, of this part, we may request that you reduce your overriding royalties.
                
              
              
                Bonding
                
                  § 3504.50
                  Do I have to file a bond to receive a permit or lease?
                  Yes, unless paragraph (b) of this section applies.
                  (a) BLM will set permit and lease bond amounts for each lease or permit. We will consider the cost of complying with all permit and lease terms, including royalty and reclamation requirements, when setting bond amounts. The minimum bond amount for prospecting permits is $1000. The minimum bond amount for leases is $5000.
                  (b) BLM may enter into agreements with states to provide for your state reclamation bond to satisfy our reclamation bonding requirements. We may need additional information from you to determine whether your state bond will cover all of our reclamation requirements. If you have filed a current bond with a state where we have an agreement, and we determine that your state bond will satisfy all BLM reclamation bonding requirements, you will only need to file evidence of that state bond with BLM. We will require an additional bond from you if we determine your state bond does not cover all of our bonding requirements.
                
                
                  § 3504.51
                  How do I file my bond?
                  File one copy of your bond in the BLM State office where you applied for a permit or lease. You must use an approved BLM form. You must sign the form if you are the principal of a personal bond. For surety bonds, both you and an acceptable surety must sign the form.
                
                
                  § 3504.55
                  What types of bonds are acceptable?
                  You may file either a personal bond or a surety bond.
                  (a) Personal bonds may be in the form of:
                  (1) Cashier's check;
                  (2) Certified check; or
                  (3) Negotiable U.S. Treasury bonds equal in value to your bond amount. If you submit Treasury bonds, you must give the Secretary full authority to sell the securities if you default on your permit or lease obligations.
                  (b) Surety bonds must be issued by qualified surety companies approved by the Department of the Treasury. You can get a list of qualified sureties at any BLM State Office.
                
                
                  
                  § 3504.56
                  If I have more than one permit or lease, may I combine bond coverage?
                  Yes. Instead of filing separate bonds for each permit or lease, you may file a bond to cover all permits and leases for a specific mineral in any one state, or nationwide. We will establish the amount of the bond; however, the minimums are:
                  (a) $25,000 for statewide bonds. File these bonds in the BLM State Office for the state where your leases are located.
                  (b) $75,000 for nationwide bonds. File these bonds in any BLM State Office.
                
                
                  § 3504.60
                  Under what circumstances might BLM elect to change the amount of my bond?
                  We may increase or decrease your bond amount when we determine that a change in coverage is appropriate, but we will not decrease your bond amount below the minimum.
                
                
                  § 3504.65
                  What happens to my bond if I do not meet my permit or lease obligations?
                  BLM will demand payment from your bond to cover any obligations on which you default. Your bond will be reduced accordingly. If the surety makes a payment, we will reduce the face amount of the surety bond and the surety's liability by the amount of the payment.
                
                
                  § 3504.66
                  Must I restore my bond to the full amount if payment has been made from my bond?
                  Yes. After any default, BLM will notify you of the amount you must pay to restore your bond. We will give you no more than six months to post a new bond or increase the existing bond to its pre-default level. You may elect to file separate or substitute bonds for each permit or lease. If you do not replace your bond, BLM may take action to cancel the leases or permits covered by the bond.
                
                
                  § 3504.70
                  When will BLM terminate the period of liability of my bond?
                  BLM may terminate the period of liability for any bond only when you have filed an acceptable replacement bond or when you have met all your permit or lease terms and conditions.
                
                
                  § 3504.71
                  When will BLM release my bond?
                  (a) BLM will release your bond when we have determined, after the passage of a reasonable period of time, that you have done the following:
                  (1) Paid all royalties, rentals, penalties, and assessments;
                  (2) Satisfied all permit or lease obligations;
                  (3) Reclaimed the site; and
                  (4) Taken effective measures to ensure that the mineral prospecting or development activities will not adversely affect surface or subsurface resources.
                  (b) If you assign your lease or permit, BLM will release your bond after we determine that you met the requirements of paragraphs (a)(1) and (a)(2) of this section. Also, your assignee must provide an acceptable bond or other surety.
                
              
            
            
              Subpart 3505—Prospecting Permits
              
                § 3505.10
                What is a prospecting permit?
                (a) A prospecting permit gives you the exclusive right to prospect on and explore lands available for leasing under this part to determine if a valuable deposit exists of:
                (1) Phosphate;
                (2) Sodium;
                (3) Potassium;
                (4) Sulphur;
                (5) Gilsonite; or
                (6) A hardrock mineral.
                (b) Prospecting permits are not available for asphalt.
                (c) You may remove only material needed to demonstrate the existence of a valuable mineral deposit.
              
              
                § 3505.11
                Do I need a prospecting permit to collect mineral specimens for non-commercial purposes?
                No. You may collect mineral specimens for hobby, recreation, scientific, research or similar purposes without a prospecting permit. However, the surface management agency may require a use permit. BLM's regulations for collecting mineral specimens are at part 8365 of this title.
              
              
                
                Applying for Prospecting Permits
                
                  § 3505.12
                  How do I obtain a prospecting permit?
                  Deliver 3 copies of the BLM application form to the BLM office with jurisdiction over the lands you are interested in. Include the first year's rental with your application. You will also be charged a processing fee, which BLM will determine on a case-by-case basis as described in § 3000.11 of this chapter. For more information on fees and rentals, see subpart 3504 of this part.
                  [70 FR 58877, Oct. 7, 2005]
                
                
                  § 3505.13
                  What must my application include?
                  Your application must be legible and dated. It must contain your or your agent's original signature. It must also include:
                  (a) Your name and address;
                  (b) A statement of your qualifications and holdings (see subpart 3502 of this part);
                  (c) A complete and accurate land description (see subpart 3503 of this part);
                  (d) Three copies of any maps needed to accompany the description; and
                  (e) The name of all the commodities for which you are applying.
                
                
                  § 3505.15
                  Is there an acreage limit for my application?
                  The acreage in your application must not exceed the maximum allowed for the permit. See § 3503.37 of this part for the acreage limits applicable for the different minerals. BLM will not issue a permit if it causes you to exceed the limits shown in the table in that section.
                
                
                  § 3505.25
                  How does BLM prioritize applications for prospecting permits?
                  BLM will prioritize applications based on the time of filing. If more than one application is filed at the same time for the same commodity on the same lands, we will hold a public drawing in accordance with subpart 1821 of this title to determine priority.
                
                
                  § 3505.30
                  May I amend or change my application after I file it?
                  Yes. However, if your amendment adds lands, we will assign priority to those added lands from the date you filed the amended application. You must include the rental for any added lands and the processing fee for prospecting permit application amendments found in the fee schedule in § 3000.12 of this chapter with your amended application.
                  [64 FR 53536, Oct. 1, 1999, as amended at 70 FR 58877, Oct. 7, 2005]
                
                
                  § 3505.31
                  May I withdraw my application after I file it?
                  Yes. Just send us a written request. If you withdraw your application in whole or in part before BLM signs the permit, we will refund the corresponding proportionate share of your rental payment. BLM will retain any fees already paid for processing the application.
                  [64 FR 53536, Oct. 1, 1999, as amended at 70 FR 58877, Oct. 7, 2005]
                
                
                  § 3505.40
                  After submitting my application, do I need to submit anything else?
                  Yes. After we initially review your permit application, but before we issue the prospecting permit, we will require you to submit three copies of an exploration plan under § 3505.45 of this part. You must also submit a bond. See 43 CFR part 3504, especially 43 CFR 3504.50, for information on bonds.
                
                
                  § 3505.45
                  What is an exploration plan?
                  An exploration plan shows how you intend to determine the existence and workability of a valuable deposit. Your exploration plan must include as much of the following information as possible:
                  (a) The names, addresses and telephone numbers of persons responsible for operations under your plan and to whom BLM will deliver notices and orders;
                  (b) A brief description of the environment your plan may affect. Focus on the affected geologic, water and other physical factors, and the distribution and abundance of vegetation and habitat of fish and wildlife, particularly threatened and endangered species. Include maps with your descriptions, and discuss the present land use in and adjacent to the area;
                  (c) A narrative description showing:
                  
                  (1) The method of exploration and types of equipment you will use;
                  (2) The measures you will take to prevent or control fire, soil erosion, pollution of surface and ground water, pollution of air, damage to fish and wildlife or their habitat, damage to other natural resources, and hazards to public health and safety, including specific actions necessary to meet all applicable laws and regulations;
                  (3) The method for plugging drill holes; and
                  (4) The measures you will take to reclaim the land, including:
                  (i) A reclamation schedule;
                  (ii) The method of grading, backfilling, soil stabilization, compacting and contouring;
                  (iii) The method of soil preparation and fertilizer application;
                  (iv) The type and mixture of shrubs, trees, grasses, forbs or other vegetation you will plant; and
                  (v) The method of planting, including approximate quantity and spacing;
                  (d) The estimated timetable for each phase of the work and for final completion of the program;
                  (e) Suitable topographic maps or aerial photographs showing existing bodies of surface water, topographic, cultural and drainage features, and the proposed location of drill holes, trenches and roads; and
                  (f) Any other data which BLM may require.
                
                
                  § 3505.50
                  How will I know if BLM has approved or rejected my application?
                  (a) BLM will review your application to determine compliance with land use plans, environmental requirements, unsuitability criteria and whether the lands are within a known leasing area. BLM's decision whether to approve your application is at BLM's complete discretion. If we approve your application, we will issue your permit. If we reject your application, we will mail you a written decision. This notice will:
                  (1) Detail the reasons why we rejected your application;
                  (2) Identify any items you will need to correct in your application; and
                  (3) Tell you how you may appeal an adverse decision.
                  (b) If we do not accept your application, we will refund your rental payment. We will retain any fees already paid for processing the application.
                  [64 FR 53536, Oct. 1, 1999, as amended at 70 FR 58877, Oct. 7, 2005]
                
              
              
                Prospecting Permit Terms and Conditions
                
                  § 3505.55
                  What are my obligations to BLM under an approved prospecting permit?
                  You must:
                  (a) Pay your annual rental in a timely fashion. See §§ 3504.15 and 3504.16 of this part;
                  (b) Comply with all permit terms and stipulations the surface management agency attached to the permit;
                  (c) Conduct only those exploration activities approved as part of your existing exploration plan; and
                  (d) Discontinue activities following expiration of the initial term unless and until BLM extends your permit.
                
                
                  § 3505.60
                  How long is my prospecting permit in effect?
                  Your prospecting permit will be effective for an initial term of 2 years.
                
                
                  § 3505.61
                  May BLM extend the term of my prospecting permit?
                  We may extend prospecting permits for phosphate and hardrock minerals for up to an additional 4 years, and for potassium and gilsonite for up to an additional 2 years. We cannot extend sodium and sulphur prospecting permits.
                
                
                  § 3505.62
                  Under what conditions will BLM extend my prospecting permit?
                  You must prove that:
                  (a) You explored with reasonable diligence and were unable to determine the existence and workability of a valuable deposit covered by the permit. Reasonable diligence means that, in BLM's opinion, you drilled a sufficient number of holes or performed other comparable prospecting to explore the permit area within the time allowed; or
                  (b) Your failure to perform diligent prospecting activities was due to conditions beyond your control.
                
                
                  
                  § 3505.64
                  How do I apply for an extension?
                  There is no application form. Just send us a written request with the information in § 3505.65 of this part at least 90 days before your permit expires. Include the processing fee for extensions of prospecting permits found in the fee schedule in § 3000.12 of this chapter and the first year's rental in accordance with §§ 3504.10, 3504.15, and 3504.16 of this part.
                  [64 FR 53536, Oct. 1, 1999, as amended at 70 FR 58877, Oct. 7, 2005]
                
                
                  § 3505.65
                  What information must I include in my extension request?
                  Your request must:
                  (a) Show that you have met the conditions for extension in § 3505.62;
                  (b) Describe your previous diligent prospecting activities on the permit; and
                  (c) Show how much additional time you need to complete prospecting work.
                
                
                  § 3505.66
                  If approved, when is my extension effective?
                  Your permit extension will become effective on the date we approve it, or on the expiration date of the original permit, if this date is later.
                
                
                  § 3505.70
                  May I relinquish my prospecting permit?
                  Yes. You may relinquish the entire prospecting permit or any legal subdivision of it. A partial relinquishment must clearly describe the exact acreage you want to relinquish. BLM will not accept a relinquishment if you are not in compliance with the requirements of your permit. Once we accept the request, your relinquishment is effective as of the date you filed it with BLM. We will then note the relinquishment on the land status records. We may then open the lands to any new applications. If you relinquish part or all of your permit, you lose any right to any preference right lease to the lands covered by the relinquishment.
                
                
                  § 3505.75
                  What happens if I fail to pay the rental?
                  Your prospecting permit will automatically terminate if you do not pay the rental before the anniversary date of the permit. We will note your permit termination on the official status records.
                
                
                  § 3505.80
                  What happens when my permit expires?
                  Your permit will expire at the end of its initial or extended term, as applicable, without notice. BLM may open the lands to new applications 60 days after your permit expires. However, if you timely filed for an extension under § 3505.64 of this part, the 60 day period would begin to run on the date BLM denies your extension request. If you timely filed for a preference right lease under § 3507.15 of this part, the 60 day period only would begin to run on the date BLM denies your lease application.
                
                
                  § 3505.85
                  May BLM cancel my prospecting permit for reasons other than failure to pay rental?
                  Yes.
                  (a) We may cancel your permit if you do not comply with the Mineral Leasing Act, any of the other acts applicable to your specific permit, these regulations, or any of the permit terms or stipulations. We will give you 30 days notice, within which you must correct your default. If your default continues, BLM may cancel your permit.
                  (b) If we waive one cause for cancellation, we may still cancel your permit for another cause, or for the same cause occurring at another time. Unless you file an appeal, we will note your permit cancellation on the land status records. BLM may use your bond to reclaim the land or correct other deficiencies if we cancel your permit.
                
              
            
            
              Subpart 3506—Exploration Licenses
              
                General Information
                
                  § 3506.10
                  What is an exploration license?
                  An exploration license allows you to explore known, unleased mineral deposits to obtain geologic, environmental and other pertinent data concerning such deposits.
                
              
              
                
                Applying for and Obtaining Exploration Licenses
                
                  § 3506.11
                  What must I do to obtain an exploration license?
                  (a) To apply, submit an exploration plan as described at § 3505.45 of this part, along with your request for an exploration license. No specific form is required. When BLM approves the exploration plan, we will attach the approved plan to, and make it a part of, the license. You must also publish a BLM-approved notice of exploration, inviting others to participate in exploration under the license on a pro-rata cost-sharing basis.
                  (b) Except as otherwise provided in this subpart, BLM will process your exploration license application in accordance with the regulations at part 2920 of this chapter.
                
                
                  § 3506.12
                  Who prepares and publishes the notice of exploration?
                  BLM will prepare a notice of exploration using your information and post the notice and your exploration plan in the BLM office for 30 days. You must publish the notice of exploration once a week for three consecutive weeks in at least one newspaper of general circulation in the area in which the lands are located.
                
                
                  § 3506.13
                  What information must I provide to BLM to include in the notice of exploration?
                  You must include:
                  (a) Your name and address;
                  (b) A description of the lands;
                  (c) The address of the BLM office where your exploration plan will be available for inspection; and
                  (d) An invitation to the public to participate in the exploration under the license.
                
                
                  § 3506.14
                  May others participate in the exploration program?
                  (a) If any person wants to participate in the exploration program, you and BLM must receive written notice from that person within 30 days after the later of the final newspaper publication or the end of the BLM 30-day posting period.
                  (b) A person who wants to participate in the exploration program must state in their notice:
                  (1) They are willing to share in the cost of the exploration on a pro-rata basis; and
                  (2) Any modifications to the exploration program that BLM should consider.
                  [64 FR 53536, Oct. 1, 1999; 65 FR 11476, Mar. 3, 2000]
                
                
                  § 3506.15
                  What will BLM do in response to my exploration license application?
                  (a) BLM will determine whether to issue the exploration license. If we decide to issue the license, we will name the participants and the acreage covered. We also will establish hole spacing requirements and include any stipulations needed to protect the environment.
                  (b) If there are inconsistencies between proposed exploration plans, the approved license will resolve them.
                
              
              
                Terms; Modifications
                
                  § 3506.20
                  After my license is issued, may I modify my license or exploration plan?
                  BLM may approve modifications of your exploration plan upon your request. We may also permit you to remove lands from your exploration license at any time. However, once we issue your exploration license, you may not add lands to the area of your exploration license.
                
                
                  § 3506.25
                  Once I have a license, what are my responsibilities?
                  You must share with BLM all data you obtain during exploration. We will consider the data confidential and will not make the data public until either:
                  (a) The areas involved are leased; or
                  (b) BLM determines that it must release the data in response to a FOIA request.
                
              
            
            
              Subpart 3507—Preference Right Lease Applications
              
                § 3507.11
                What must I do to obtain a preference right lease?

                To obtain a preference right lease, you must have a prospecting permit for the area you want to lease and meet the following conditions and any other conditions established in this subpart:
                (a) All leasable minerals except asphalt. You must demonstrate that you have discovered a valuable deposit within the period covered by your prospecting permit. However, paragraphs (b) and (d) of this section provide some limitations.
                (b) Sodium, potassium, and sulphur. In addition to the requirements of paragraph (a) of this section, BLM must determine that the lands are chiefly valuable for the subject minerals.
                (c) Asphalt. You may not obtain a preference right lease for asphalt. However, you may obtain a competitive lease or a fringe acreage lease under subpart 3508 or 3510 of this part.
                (d) Permits issued under the authority of Reorganization Plan No. 3 of 1946. Prospecting permits for minerals BLM administers under the authority of Reorganization Plan No. 3 of 1946 do not entitle you to a preference right lease. We may grant you a noncompetitive lease if you discover a valuable deposit during the permit term.
              
              
                § 3507.15
                How do I apply for a preference right lease?
                No specific form is required. Submit three copies of your application within 60 days after the date your prospecting permit expires or the date BLM denies your request for a permit extension filed under § 3505.64 of this part, whichever is later.
              
              
                § 3507.16
                Is there a fee or payment required with my application?
                Yes. You must submit the first year's rental with your application according to the provisions in § 3504.15 of this part. BLM will also charge a processing fee on a case-by-case basis as described in § 3000.11 of this chapter.
                [70 FR 58877, Oct. 7, 2005]
              
              
                § 3507.17
                What information must my preference right lease application include?
                Your application must contain:
                (a) A statement of your qualifications and holdings as specified in subpart 3503 of this chapter;
                (b) Three maps showing:
                (1) Utility systems;
                (2) The location of any proposed development or mining operations and incidental facilities;
                (3) The approximate locations and the extent of the areas you will use for pits, overburden and tailings; and
                (4) The location of water sources or other resources which you may use in the proposed operations or incidental facilities;
                (c) A narrative statement addressing:
                (1) The anticipated scope, method and schedule of development operations, including the type of equipment you will use;
                (2) The method of mining anticipated, including the best available estimate of the mining sequence and production rate; and
                (3) The relationship, if any, between the planned mining operations and existing or planned mining operations and facilities on adjacent Federal or non-Federal lands;
                (d) Financial information which will enable us to determine if you have found a valuable deposit. Include at least an estimate of projected mining and processing costs, saleable products and markets, and projected selling prices;
                (e) A complete and accurate description of the lands as found in your prospecting permit, if your application is for less than the lands covered by your prospecting permit; and
                (f) Other data, as we may require.
              
              
                § 3507.18
                What do I need to submit to show that I have found a valuable deposit?
                To show you have found a valuable deposit, send us the information listed in § 3593.1 of this part. You must have collected the data during the term of the prospecting permit, but you may refer to prior geologic work. BLM may request supplemental data from you to determine the following:
                (a) The extent and character of the deposit;
                (b) The anticipated mining and processing methods and costs;
                (c) Anticipated location, kind and extent of necessary surface disturbance;
                (d) The measures you will take to reclaim that disturbance;

                (e) An estimate of the profitability of mineral development; and
                
                (f) Whether there is a reasonable prospect of success in developing a profitable mine.
              
              
                § 3507.19
                Under what circumstances will BLM reject my application?
                (a) BLM will reject your application for a preference right lease if:
                (1) You did not discover a valuable deposit of mineral(s) covered by the prospecting permit;
                (2) You did not submit requested information in a timely manner;
                (3) You did not otherwise comply with the requirements of this subpart; or
                (4) In the case of sodium, potassium and sulphur, if BLM determines that the lands are not chiefly valuable for the mineral commodity specified in the permit.
                (b) If you applied for a lease for minerals BLM administers under the authority of Reorganization Plan No. 3 of 1946, BLM may also reject your application if we determine that mining is not the preferred use of the lands in the application. In making this determination, we will consider:
                (1) The land use plan;
                (2) Unsuitability criteria under subpart 1610 of this title;
                (3) Any environmental impacts; and
                (4) The purposes of the statute under which the lands were acquired.
                (c) We will also reject your application if the surface managing agency does not consent to the lease.
              
              
                § 3507.20
                May I appeal BLM's rejection of my preference right lease?
                Yes. You have a right to appeal under the procedures in parts 4 and 1840 of this title.
              
            
            
              Subpart 3508—Competitive Lease Applications
              
                § 3508.11
                What lands are available for competitive leasing?
                BLM may issue a competitive lease on unleased lands where we know that a valuable mineral deposit exists. In such areas, before issuing a lease we may issue you an exploration license, but not a prospecting permit. However, BLM may offer competitive leases for lands where no prospecting or exploratory work is needed to determine the existence or workability of a valuable mineral deposit. In addition, we may offer competitive leases for asphalt on any lands available for asphalt leasing, whether or not we know that a valuable mineral deposit exists.
              
              
                § 3508.12
                How do I get a competitive lease?
                (a) Notify BLM of areas in which you are interested. We may also designate certain lands for competitive leasing.
                (b) Before BLM publishes a notice of lease sale, pay a processing fee on a case-by-case basis as described in § 3000.11 of this chapter as modified by §§ 3508.14 and 3508.21. If someone else is the successful bidder, BLM will refund you the amount you paid under this paragraph. If there is no successful bidder, you remain responsible for all processing fees.
                (c) After determining that the lands are available for leasing, we will publish a notice of lease sale containing all significant information (see § 3508.14 of this part).
                (d) We will award a competitive lease through sale to the qualified bidder who offers the highest acceptable bonus bid. In the event of a tie, BLM will determine a fair method for choosing the successful bid.
                [64 FR 53536, Oct. 1, 1999, as amended at 70 FR 58877, Oct. 7, 2005]
              
              
                § 3508.14
                How will BLM publish the notice of lease sale?
                (a) Once we determine which lands are available for leasing, we will publish a notice of lease sale at least once a week for three consecutive weeks in a newspaper of general circulation in the area where the lands are situated. We will also post the notice of lease sale for 30 days in the public room of the BLM office which administers the lands.
                (b) The notice will include:
                (1) The time and place of sale;
                (2) The bidding method, including opening and closing dates for bidding;
                (3) A description of the tract BLM is offering;
                (4) A description of the mineral deposit BLM is offering;
                (5) The minimum bid we will consider; and
                
                (6) Information on where you can get a copy of the proposed lease and a detailed statement of the lease sale terms and conditions.
                (7) If the tract being offered for competitive sale was nominated by an applicant, a statement of the total cost recovery fee paid to BLM by the applicant under § 3508.12 up to 30 days before the competitive lease sale.
                [64 FR 53536, Oct. 1, 1999, as amended at 70 FR 58877, Oct. 7, 2005]
              
              
                § 3508.15
                What information will the detailed statement of the lease sale terms and conditions include?
                (a) The proposed lease terms and conditions, including the rental, royalty rates, bond amount, and any special stipulations for the particular tract;
                (b) An explanation of how you may submit your bid;
                (c) Notification that you must accompany your bid with your qualifications statement (see subpart 3502 of this part) and a deposit of one-fifth of your bid amount;
                (d) Notification that if you are the successful bidder, you must pay your proportionate share of the total publication cost for the sale notice before we will issue the lease. Your share is based on the number of tracts you bid on successfully, divided by the total number of tracts offered for sale;
                (e) A warning concerning 18 U.S.C. 1860 which provides criminal penalties for manipulating the bidding process;
                (f) A statement that the Secretary reserves the right to reject any and all bids, and to offer the lease to the next qualified bidder, if the successful bidder does not get the lease for any reason; and
                (g) Any other information we deem appropriate.
              
              
                § 3508.20
                How will BLM conduct the sale and handle bids?
                We will open and announce all bids at the time and date specified in the notice of lease sale, but we will not accept or reject bids at that time. We must receive your bid by the deadline in the sale notice or we will not consider it. You may withdraw or modify your bid before the time specified in the notice of sale.
              
              
                § 3508.21
                What happens if I am the successful bidder?
                (a) If you are the highest qualified bidder and we determine that your bid meets or exceeds fair market value, we will send you copies of the lease on the form attached to the detailed statement. Within the time we specify you must:
                (1) Sign and return the lease form;
                (2) Pay the balance of the bonus bid;
                (3) Pay the first year's rental;
                (4) Pay the publication costs;
                (5) Furnish the required lease bond;
                (6) If you were not the applicant, pay the cost recovery fee specified in the lease sale notice; and
                (7) Pay all processing costs BLM incurs after the date of the sale notice.
                (b) See § 3504.12 of this part for payment procedures.
                [64 FR 53536, Oct. 1, 1999; 65 FR 11476, Mar. 3, 2000; 70 FR 58877, Oct. 7, 2005]
              
              
                § 3508.22
                What happens if BLM rejects my bid?
                (a) If your bid is the high bid and we reject it because you did not sign the lease form and pay the balance of the bonus bid, or otherwise comply with this subpart, you forfeit to the United States your deposit of one-fifth of the bonus bid amount.
                (b) If we must reject your high bid for reasons beyond your control, we will return your bid deposit.
                (c) If we reject your bid because it is not the high bid, we will return your bid deposit.
              
            
            
              Subpart 3509—Fractional and Future Interest Lease Applications
              
                § 3509.10
                What are future interest leases?
                BLM issues noncompetitive future interest leases to persons who hold present mineral interests that will revert to the Federal Government at some future date. Future interest leases allow the present interest holders to continue using their present mineral right once the Federal Government acquires it.
              
              
                
                § 3509.11
                Under what conditions will BLM issue a future interest lease to me?
                When it is in the public interest, we will issue you a future interest lease for lands where you either have an existing mining operation or have established that a valuable deposit exists.
              
              
                § 3509.12
                Who may apply for a future interest lease?
                You may apply for a future interest lease only if you have a present interest in the minerals. You must hold more than 50 per cent of either the fee interest, a lease interest or an operating rights interest. You must also meet the qualification requirements set forth in subpart 3502 of this part.
              
              
                § 3509.15
                Do I have to pay for a future interest lease?
                You must pay fair market value for the mineral deposit when title vests in the United States. You also will be required to pay royalty on your production.
              
              
                § 3509.16
                How do I apply for a future interest lease?
                No specific form is required. You must file at least one year before the mineral interest vests with the United States or BLM will deny your application. BLM will charge you a processing fee on a case-by-case basis as described in § 3000.11 of this chapter.
                [64 FR 53536, Oct. 1, 1999, as amended at 70 FR 58878, Oct. 7, 2005]
              
              
                § 3509.17
                What information must I include in my application for a future interest lease?
                Your application must include the same information we require when you apply for a present interest Federal lease. See subpart 3508 of this part. In addition, you must include the following:
                (a) A land description;
                (b) Your certification that you meet the qualifications requirements (see subpart 3502 of this part);
                (c) Evidence of your title or the extent of your rights to the present interest in the mineral deposits. Submit either a certified abstract of title or a title certificate, or the instrument establishing your rights; and
                (d) The names of the other owners, if any, of the mineral interests. If you own the operating rights to the mineral by means of a contract with the mineral owner, you also need to submit three copies of the mineral contract or lease.
              
              
                § 3509.18
                What will BLM do after it receives my application for a future interest lease?
                (a) After BLM receives your application for a future interest lease, we will notify all other interest owners that they have 90 days to file applications for the same mineral interest.
                (b) If any other interest owners timely apply, we will hold a competitive lease sale among the qualified applicants. BLM will establish standards for the competitive sale similar to those under subpart 3508 of this part, and provide notice to all of the qualified applicants.
                (c) If no other qualified owners timely apply, BLM may issue a future interest lease to you. BLM will establish the amount of the bonus bid you must pay through appraisal.
              
              
                § 3509.20
                When does my future interest lease take effect?
                Your future interest lease will be effective on the date the minerals vest in the United States, as stated in the lease.
              
              
                § 3509.25
                For what reasons will BLM reject my application for a future interest lease?
                We will reject your application:
                (a) If you do not meet the qualifications in § 3509.15 of this part;
                (b) If you filed your application less than one year before the minerals vest in the United States; or
                (c) We determine that issuing the lease is not in the public interest.
              
              
                § 3509.30
                May I withdraw my application for a future interest lease?
                Yes. You must file the withdrawal with BLM before the lease is signed. BLM will retain any fees already paid for processing the application.
                [64 FR 53536, Oct. 1, 1999, as amended at 70 FR 58878, Oct. 7, 2005]
              
              
                
                § 3509.40
                What are fractional interest prospecting permits and leases?
                They are prospecting permits and leases for parcels where the United States holds less than 100 per cent of the mineral interest of the parcel. Fractional interest leases allow development of the shared mineral interests.
              
              
                § 3509.41
                For what lands may BLM issue fractional interest prospecting permits and leases?
                We issue them for lands where the United States owns less than 100 per cent of the mineral interest and where we have determined it is in the public interest to grant the permit or lease. We will only grant fractional interest permits or leases with the consent of the surface managing agency. If we believe a mineral deposit exists but do not know, we may issue a noncompetitive fractional interest lease.
              
              
                § 3509.45
                Who may apply for a fractional interest prospecting permit or lease?
                Only persons who have an interest in the non-Federal share of the same minerals may apply for a fractional interest lease of the minerals. Applicants must also meet the qualification standards in subpart 3502 of this part.
              
              
                § 3509.46
                How do I apply for a fractional interest prospecting permit or lease?
                No specific form is required. Submit the application to the BLM office with jurisdiction over the lands. BLM will charge you a processing fee on a case-by-case basis as described in § 3000.11 of this chapter.
                [64 FR 53536, Oct. 1, 1999, as amended at 70 FR 58878, Oct. 7, 2005]
              
              
                § 3509.47
                What information must I include in my application for a fractional interest prospecting permit or lease?
                Your application must include all the same information we require when you apply for a regular competitive Federal lease. See subpart 3508 of this part. In addition, you must include the following:
                (a) A land description;
                (b) Your certification that you meet the qualifications requirements (see subpart 3502 of this part);
                (c) Evidence of your title or the extent of your rights in the mineral deposits. Submit either a certified abstract of title, a title certificate or the instrument establishing your rights; and
                (d) The names of the other owners, if any, of the mineral interests. If you own the operating rights to the mineral by means of a contract with the mineral owner, you also need to submit three copies of the mineral contract or lease.
              
              
                § 3509.48
                What will BLM do after it receives my application for a fractional interest lease?
                (a) After BLM receives your application for a fractional interest lease, we will notify all other interest owners that they have 90 days to file applications for the same mineral interest.
                (b) If any other interest owners timely apply, we will hold a competitive lease sale among the qualified applicants. BLM will establish standards for the competitive sale similar to those under subpart 3508 of this part, and provide notice to all of the applicants.
                (c) If no other qualified owners timely apply, BLM may issue a fractional interest lease to you. BLM will establish the amount of the bonus bid you must pay through appraisal.
              
              
                § 3509.49
                What terms and conditions apply to my fractional interest prospecting permit or lease?
                BLM will apply the commodity-specific terms and conditions found in this part to fractional interest prospecting permits and leases.
              
              
                § 3509.50
                Under what conditions would BLM reject my application for a fractional interest prospecting permit or lease?
                BLM will reject your fractional interest application if:
                (a) You do not meet the qualifications in § 3509.45 of this part;

                (b) You would have an interest in the total Federal and non-Federal mineral estate of less than 50% once the fractional interest prospecting permit or lease is issued, unless we determine it would be in the best interests of the government to issue the permit or lease; or
                (c) We determine that it is not in the public interest to grant the lease.
              
              
                § 3509.51
                May I withdraw my application for a fractional interest prospecting permit or lease?
                Yes, if you file the withdrawal before the lease is signed. BLM will retain any fees already paid for processing the application.
                [64 FR 53536, Oct. 1, 1999, as amended at 70 FR 58878, Oct. 7, 2005]
              
            
            
              Subpart 3510—Noncompetitive Leasing: Fringe Acreage Leases and Lease Modifications
              
                § 3510.11
                If I already have a Federal lease, or the mineral rights on adjacent private lands, may I lease adjoining Federal lands that contain the same deposits without competitive bidding?
                Yes. If the adjoining Federal lands are available for leasing, you may lease them noncompetitively, even if they are known to contain a deposit of the mineral you are interested in leasing. We will either issue a new lease for these lands (fringe acreage) or add the lands to your existing Federal lease (modification).
              
              
                § 3510.12
                What must I do to obtain a lease modification or fringe acreage lease?
                (a) File three copies of your application with the BLM office that administers the lands. No specific application form is required.
                (b) Include a non-refundable filing fee as provided in § 3000.12, Table 1, of this chapter (the fee may be found under “Leasing of Solid Minerals Other Than Coal and Oil Shale (Part 3500)”). You must also make an advance rental payment in accordance with the rental rate for the mineral commodity you are seeking. If you want to modify an existing lease, the BLM will base the rental payment on the rate in effect for the lease being modified in accordance with § 3504.15.
                (c) Your fringe acreage lease application must:
                (1) Show the serial number of the lease if the lands specified in your application adjoin an existing Federal lease;
                (2) Contain a complete and accurate description of the lands desired;
                (3) Show that the mineral deposit specified in your application extends from your adjoining lease or from adjoining private lands you own or control; and
                (4) Include proof that you own or control the mineral deposit in the adjoining lands if they are not under a Federal lease.
                (d) Your lease modification application must:
                (1) Show the serial number of your Federal lease that you seek to modify;
                (2) Contain a complete and accurate description of the lands desired that adjoin the Federal lease you seek to modify; and
                (3) Show that—
                (i) The adjoining acreage to be added contains known deposits of the same mineral deposit that can be mined only as part of the mining operations on the original Federal lease; or
                (ii) As an alternative, show that—
                (A) The acreage to be added does not contain known deposits of the same mineral deposit; and
                (B) The adjoining acreage will be used for surface activities that are necessary for the recovery of the mineral deposit on the original Federal lease, and
                (C) Had the acreage been included in the original Federal lease at the time of that lease's issuance, the original Federal lease would have been reasonably compact.
                [64 FR 53536, Oct. 1, 1999, as amended at 72 FR 50888, Sept. 5, 2007; 74 FR 641, Jan. 7, 2009]
              
              
                § 3510.15
                What will BLM do with my application?
                We will issue or modify a lease under this subpart only if we determine that:
                (a) The lands are contiguous to your existing Federal lease or to non-Federal lands you own or control;

                (b) The new fringe lease does not exceed the maximum size allowed in a lease, as specified in § 3503.37 of this part;
                
                (c) The acreage of the modified lease, including additional lands, is not in excess of the maximum size allowed for a lease, as specified in § 3503.37 of this part;
                (d) The mineral deposit is not in an area of competitive interest to holders of other active mining units in the area;
                (e) The lands for which you applied for a fringe acreage lease lack sufficient reserves of the mineral resource to warrant independent development;
                (f)(1) The lands for which you applied for a lease modification contain known deposits of the same mineral deposit that can be mined only as part of the mining operations on the original Federal lease; or
                (2)(i) The acreage to be added does not contain known deposits of the same mineral; and
                (ii) The acreage to be added will be used for surface activities that are necessary for the recovery of the mineral deposit on the original Federal lease; and
                (iii) Had the acreage added by the modification been included in the original Federal lease at the time of that lease's issuance, the original Federal lease would have been reasonably compact.
                (g) Leasing the lands will conserve natural resources and will provide for economical and efficient recovery as part of a mining unit; and
                (h) You meet the qualification requirements for holding a lease described in subpart 3502 of this chapter and the new or modified lease will not cause you to exceed the acreage limitations described in § 3503.37.
                [64 FR 53536, Oct. 1, 1999, as amended at 74 FR 641, Jan. 7, 2009]
              
              
                § 3510.20
                Do I have to pay a fee to modify my existing lease or obtain a fringe acreage lease?
                Yes. Before BLM issues a new fringe acreage lease or modifies your existing lease, you must pay a bonus in an amount we will determine based on an appraisal or other appropriate means. The bonus cannot be less than $1 per acre or fraction of an acre.
              
              
                § 3510.21
                What terms and conditions apply to fringe acreage leases and lease modifications?
                Your fringe acreage lease is a new Federal lease. Therefore, we may impose terms and conditions different from those in your original Federal lease. A modified lease will be subject to the same terms and conditions as in the original Federal lease.
              
            
            
              Subpart 3511—Lease Terms and Conditions
              
                § 3511.10
                Do certain leases allow me to mine other commodities as well?
                Yes. Sodium leases authorize you to mine potassium compounds as related products, and potassium leases authorize mining associated sodium compounds and related products. A phosphate lease allows you to use deposits of silica, limestone or other rock on the lease for use in the processing or refining of phosphate, phosphate rock, and associated minerals mined from the leased lands. You must pay royalty on these materials as specified in your lease.
              
              
                § 3511.11
                If I am mining calcium chloride, may I obtain a noncompetitive mineral lease to produce the commingled sodium chloride?
                Yes. If you are producing calcium chloride in paying quantities from an existing mine which you control, you may apply to BLM for a noncompetitive lease to produce the commingled sodium chloride. You must already have authorization, under part 3800 of this chapter, for the locatable minerals. You must also meet the other requirements of this part for the commingled leasable minerals.
              
              
                § 3511.12
                Are there standard terms and conditions which apply to all leases?
                Yes. BLM will issue your lease on a standard form which will contain several terms and conditions. We will add your rental rate, royalty obligations and any special stipulations to this lease form.
              
              
                
                § 3511.15
                How long will my lease be in effect?
                
                  
                    Commodity
                    Initial Term
                    Period of Renewal orReadjustment
                    
                  
                  
                    (a) Phosphate
                    Indeterminate
                    Subject to readjustment at the end of each 20 year period.
                  
                  
                    (b) Sodium
                    20 years
                    Can be renewed for 10 years at the end of the initial term and for following 10 year periods.
                  
                  
                    (c) Potassium
                    Indeterminate
                    Subject to readjustment at the end of each 20 year period.
                  
                  
                    (d) Sulphur
                    20 years
                    Can be renewed for 10 years at the end of the initial term and for following 10 year periods.
                  
                  
                    (e) Gilsonite
                    20 years and for as long thereafter as gilsonite is produced in paying quantities
                    Subject to readjustment at the end of each 20 year period.
                  
                  
                    (f) Hardrock Minerals
                    not to exceed 20 years
                    Can be renewed for 10 years at the end of the initial term and for following 10 year periods.
                  
                  
                    (g) Asphalt
                    20 years
                    Can be renewed for 10 years at the end of the initial term and for following 10 year periods.
                  
                
              
              
                § 3511.25
                What is meant by lease readjustment and lease renewal?
                (a) If your lease is issued subject to readjustment, BLM will notify you of the readjusted terms before the end of each 20-year period. If we do not timely notify you of readjusted terms, those leases continue for another 20-year period under the same terms and conditions.
                (b) If you have a lease that requires renewal, we will issue the lease for an initial term as specified in § 3510.15 of this part. You must apply for a renewal of the lease at least 90 days before the initial term ends in order to extend the lease for an additional term. If you do not renew the lease, it expires and the lands become available for re-leasing. BLM may change some of your lease terms when we renew a lease.
              
              
                § 3511.26
                What if I object to the terms and conditions BLM proposes for a readjusted lease?
                (a) You have 60 days after receiving the proposed readjusted terms to object. If we do not receive your objection within 60 days, the proposed readjusted terms will be in effect. If you file an objection, BLM will issue a decision in response. If you disagree with the decision, you may appeal under parts 4 and 1840 of this title.
                (b) The readjusted lease terms and conditions will be effective pending the outcome of any appeal, unless BLM provides otherwise.
              
              
                § 3511.27
                How do I renew my lease?
                File an application at least 90 days before the lease term expires. No specific form is required. Send us 3 copies of your application together with the processing fee for lease renewal found in the fee schedule in § 3000.12 of this chapter and an advance rental payment of $1 per acre or fraction of an acre.
                [64 FR 53536, Oct. 1, 1999, as amended at 70 FR 58878, Oct. 7, 2005]
              
              
                § 3511.30
                If I appeal BLM's proposed new terms, must I continue paying royalties or rentals while my appeal is pending?
                Yes. Continue to pay royalties and rentals at the original rate. Your obligation to pay any increased readjusted royalties, minimum royalties and rentals will be suspended while your appeal is considered. However, any increased charges accrue beginning with the effective date of the readjustment or renewal, while final action on your appeal is pending. If the increased charges are sustained on appeal, you must pay the accrued balance, plus interest at the rate MMS specifies for late payment in 30 CFR part 218.
              
            
            
              
              Subpart 3512—Assignments and Subleases
              
                How to Assign Leases
                
                  § 3512.11
                  Once BLM issues me a permit or lease, may I assign or sublease it?
                  You may assign or sublease your permit or lease in whole or in part to any person, association, or corporation qualified to hold a permit or lease.
                
                
                  § 3512.12
                  Is there a fee for requesting an assignment or sublease?
                  When you submit your instrument for assignment of record title or operating rights, or for transfer of overriding royalties, you must pay the filing fee for assignment, sublease, or transfer of operating rights found in the fee schedule in § 3000.12 of this chapter. BLM will not accept any instrument without the filing fee.
                  [64 FR 53536, Oct. 1, 1999, as amended at 72 FR 50888, Sept. 5, 2007]
                
                
                  § 3512.13
                  How do I assign my permit or lease?
                  (a) Within 90 days of final execution of the assignment, you must submit three copies of your instrument for assignment of each permit or lease. The instrument must contain:
                  (1) The assignee's name and current address;
                  (2) The interest held by you and the interest you plan to assign;
                  (3) The serial number of the affected permit or lease;
                  (4) The amount of overriding royalties you retain;
                  (5) The date and your original signature on each copy, as the assignor; and
                  (6) The assignee must also send BLM a request for approval of the assignment which must contain:
                  (i) A statement of the assignee's qualifications and holdings, as required by subpart 3502 of this part;
                  (ii) Date and original signature of the assignee; and
                  (iii) The filing fee for assignment, sublease, or transfer of operating rights found in the fee schedule in § 3000.12 of this chapter.
                  (b) BLM must approve the assignment. We will notify you with a decision indicating approval or disapproval.
                  (c) If you are assigning a portion of your permit or lease, we will create a new permit or lease for the assigned portion, if approved.
                  [64 FR 53536, Oct. 1, 1999, as amended at 72 FR 50888, Sept. 5, 2007]
                
                
                  § 3512.16
                  How do I sublease my lease?
                  (a) You must file one copy of the sublease between you and the sublessee within 90 days from the date of final execution of the sublease.
                  (b) The sublessee must also file a signed and dated request for approval and a statement of qualifications (see subpart 3502 of this part), and submit the filing fee for assignment, sublease, or transfer of operating rights found in the fee schedule in § 3000.12 of this chapter.
                  (c) We will notify you with a decision indicating approval or disapproval.
                  [64 FR 53536, Oct. 1, 1999, as amended at 72 FR 50888, Sept. 5, 2007]
                
                
                  § 3512.17
                  How do I transfer the operating rights in my permit or lease?
                  (a) You must file one copy of the agreement to transfer operating rights within 90 days from the date of final execution of the agreement.
                  (b) The transferee must also file a signed and dated request for approval and a statement of qualifications (see subpart 3502 of this part), and submit the filing fee for assignment, sublease, or transfer of operating rights found in the fee schedule in § 3000.12 of this chapter.
                  (c) We will notify you with a decision indicating approval or disapproval.
                  [64 FR 53536, Oct. 1, 1999, as amended at 72 FR 50888, Sept. 5, 2007]
                
              
              
                Special Circumstances and Obligations
                
                  § 3512.18
                  Will BLM approve my assignment or sublease if I have outstanding liabilities?

                  Before we will approve your assignment of a permit or lease, your account must be in good standing. We will also approve the assignment if the assignee and his or her surety provides written acceptance of your outstanding liabilities under the permit or lease. In addition, the assignee must either furnish a new bond equivalent to your existing bond or obtain consent of the surety on your bond to substitute the assignee as the principal.
                
                
                  § 3512.19
                  Must I notify BLM if I intend to transfer an overriding royalty to another party?
                  Yes. Although we do not approve these transfers, you must file all overriding royalty interest transfers with the BLM within 90 days from the date of execution. Include the transferee's statement of qualifications required in subpart 3502 and the filing fee for transfer of overriding royalty found in the fee schedule in § 3000.12 of this chapter.
                  [64 FR 53536, Oct. 1, 1999, as amended at 72 FR 50888, Sept. 5, 2007]
                
              
              
                Effect of Assignments on Your Obligations
                
                  § 3512.25
                  If I assign my permit or lease, when do my obligations under the permit or lease end?
                  You and your surety remain responsible for the performance of all obligations under the permit or lease until the date we approve the assignment. You will continue to be responsible for obligations that accrued prior to the date of our approval of the assignment, whether or not they were identified at the time of the transfer.
                
                
                  § 3512.30
                  What are the responsibilities of a sublessor and a sublessee?
                  After BLM's approval of a sublease becomes effective, the sublessor and sublessee are jointly and severably liable for performance of all obligations under the permit or lease.
                
                
                  § 3512.33
                  Does an assignment or sublease alter the permit or lease terms?
                  No, it does not alter permit or lease terms.
                
              
            
            
              Subpart 3513—Waiver, Suspension or Reduction of Rental and Minimum Royalties
              
                Rental and Royalty Reductions
                
                  § 3513.11
                  May BLM relieve me of the lease requirements of rental, minimum royalty, or production royalty while continuing to hold the lease?
                  Yes. BLM has a process which may allow you temporary relief from these lease requirements.
                
                
                  § 3513.12
                  What criteria does BLM consider in approving a waiver, suspension, or reduction in rental or minimum royalty, or a reduction in the royalty rate?
                  We will consider if approval:
                  (a) Is in the interest of conservation;
                  (b) Will encourage the greatest ultimate recovery of the resource; and
                  (c) Is necessary either to promote development of the mineral resources or because you cannot successfully operate the lease under existing terms.
                
                
                  § 3513.15
                  How do I apply for reduction of rental, royalties or minimum production?
                  You must send us two copies of your application with the following information for all leases involved:
                  (a) The serial numbers;
                  (b) The name of the record title holder(s);
                  (c) The name of the operator and operating rights owners if different from the record title holder(s);
                  (d) A description of the lands by legal subdivision;
                  (e) A map showing the serial number and location of each mine or excavation and the extent of the mining operations;
                  (f) A tabulated statement of the leasable minerals mined for each month covering at least the last twelve months before you filed your application, and the average production mined per day for each month;
                  (g) If you are applying for relief from the minimum production requirement, complete information as to why you did not attain the minimum production;

                  (h) A detailed statement of expenses and costs of operating the entire lease, and the income from the sale of any leased products;
                  (i) All facts showing why you cannot successfully operate the mines under the royalty or rental fixed in the lease and other lease terms;
                  (j) For reductions in royalty, full information as to whether you pay royalties or payments out of production to anyone other than the United States, the amounts paid and efforts you have made to reduce them;
                  (k) Documents demonstrating that the total amount of overriding royalties paid for the lease will not exceed one-half the proposed reduced royalties due the United States; and
                  (l) Any other information BLM needs to determine whether the request satisfies the standards in § 3513.12 of this part.
                
                
                  § 3513.16
                  Do I have to pay a fee when I apply for a waiver, suspension, or reduction of rental, minimum royalty, production royalty, or minimum production?
                  Yes. BLM will charge you a processing fee on a case-by-case basis, as described in § 3000.11 of this chapter.
                  [70 FR 58878, Oct. 7, 2005]
                
              
              
                Suspension of Operations and Production (Conservation Concerns)
                
                  § 3513.20
                  What is a suspension of operations and production (conservation concerns)?
                  A suspension of operations and production (conservation concerns) is a BLM action where BLM orders or allows you to suspend operations in the interest of conservation of natural resources.
                
                
                  § 3513.21
                  What is the effect of a suspension of operations and production (conservation concerns)?
                  BLM will extend your lease term by any periods of suspension of operations and production (conservation concerns). We will reduce the minimum annual production requirements of your lease proportionately for that time during a lease year in which a suspension of operations and production is effective. You do not have to pay rental and minimum annual production royalties starting with the first day of the next lease month after the suspension becomes effective. However, if the suspension is effective on the first day of the lease month, you may stop paying rentals and royalties that same day.
                
                
                  § 3513.22
                  How do I apply for a suspension of operations and production (conservation concerns)?
                  Send us two copies of an application that explains why it is in the interest of conservation to suspend your operations and production.
                
                
                  § 3513.23
                  May BLM order a suspension of operations and production (conservation concerns)?
                  Yes, BLM may order a suspension of operations and production.
                
                
                  § 3513.25
                  When will my suspension of operations and production (conservation concerns) take effect?
                  Your suspension takes effect on the date BLM specifies.
                
                
                  § 3513.26
                  When and how does my suspension of operations and production (conservation concerns) expire or terminate?
                  Your suspension ends on the expiration date that BLM specifies in the decision or order approving the suspension, or on the first day of the lease month in which you resume operations or production, whichever occurs first. All lease terms and obligations resume on this date. MMS will allow credit towards future rentals or royalties due, if you paid rent for the period of suspension of operations and production.
                
              
              
                Suspension of Operations (Economic Concerns)
                
                  § 3513.30
                  What is a suspension of operations (economic concerns)?
                  A suspension of operations (economic concerns) is an action by which BLM may approve your request to suspend operations on your lease when marketing conditions are such that you cannot operate your leases except at a loss. BLM may not order a suspension of operations (economic concerns) unless you request it.
                
                
                  
                  § 3513.31
                  What is the effect of a suspension of operations (economic concerns)?
                  This suspension does not affect the term of the lease or the annual rental payment. BLM will reduce the minimum annual production requirements of your lease in proportion to that part of the lease year for which a suspension of operations is effective.
                
                
                  § 3513.32
                  How do I apply for a suspension of operations (economic concerns)?
                  Send us two copies of your application which shows why your lease cannot be operated except at a loss.
                
                
                  § 3513.33
                  When will my suspension of operations (economic concerns) take effect?
                  Your suspension will be effective on the date BLM specifies. You do not have to pay royalty on minimum annual production beginning on the first day of the next lease month after the suspension becomes effective. If the effective date is the first of the month, you may stop paying royalty on minimum annual production on that day.
                
                
                  § 3513.34
                  When and how does my suspension of operations (economic concerns) expire or terminate?
                  The suspension of operations (economic concerns) ends on the expirations date that BLM specifies in the decision approving the suspension, or on the first day of the lease month in which you resume operations, whichever occurs first. Your obligation for minimum annual production resumes at this time.
                
              
            
            
              Subpart 3514—Lease Relinquishments and Cancellations
              
                Relinquishing Your Lease
                
                  § 3514.11
                  May I relinquish my lease or any part of my lease?
                  If you can show, to BLM's satisfaction, that the public interest will not be impaired, you may relinquish your entire lease or any legal subdivision of it. Notify us in writing that you intend to relinquish all or part of your lease. Include your original signature and date. If we approve your relinquishment, you are required to pay all accrued rentals and royalties, and to perform any reclamation of the leased lands that BLM may require. In some cases, BLM may require you to preserve any mines, productive works or permanent improvements on the leased lands in accordance with the terms of your lease.
                
                
                  § 3514.12
                  What additional information should I include in a request for partial relinquishment?
                  Any partial relinquishment must also clearly describe the lands you are relinquishing and give the exact area involved.
                
                
                  § 3514.15
                  Where do I file my relinquishment?
                  File the relinquishment in the BLM office that issued the lease.
                
                
                  § 3514.20
                  When is my relinquishment effective?
                  When BLM approves your relinquishment, it will be effective as of the date you filed it.
                
                
                  § 3514.21
                  When will BLM approve my relinquishment?
                  We will accept your relinquishment when you have met all terms and conditions of the lease, including reclamation obligations.
                
              
              
                Cancellations, Forfeitures, and Other Situations
                
                  § 3514.25
                  When does my lease expire?
                  (a) Sodium, sulphur, asphalt, and hardrock mineral leases expire at the end of the lease term. If you file a timely application for lease renewal under § 3511.27 of this part, your lease expires on the expiration date or the date BLM rejected your application, whichever is later.
                  (b) Potassium, phosphate and gilsonite leases continue for so long as you comply with the lease terms and conditions which are subject to periodic readjustment.
                  (c) For more information, see § 3511.15 of this part.
                
                
                  
                  § 3514.30
                  May BLM cancel my lease?
                  (a) Yes. BLM may institute appropriate proceedings in a court of competent jurisdiction to cancel your lease if:
                  (1) You do not comply with the provisions of the Mineral Leasing Act, other relevant statutes, or regulations applicable to your lease; or
                  (2) You default on any of the lease terms, covenants or stipulations and continue to fail or default for 30 days after BLM notifies you in writing of your default.
                  (b) BLM may cancel your lease administratively if we issued it in violation of any law or regulation. In such a case, we may consider issuing an amended lease, if appropriate.
                
                
                  § 3514.31
                  May BLM waive cancellation or forfeiture?
                  Yes, but our waiver of any particular cause of forfeiture will not prevent us from canceling and forfeiting the lease for any other cause or for the same cause occurring at any other time.
                
                
                  § 3514.32
                  Will BLM give me an opportunity to remedy a violation of the lease terms?
                  (a) If you own or control, directly or indirectly, an interest in a lease in violation of any of the provisions of the Mineral Leasing Act, other relevant statutes, the lease terms or the regulations in this part, we will give you 30 days to remedy the violation or to show cause why we should not ask the Attorney General to institute court proceedings to:
                  (1) Cancel the lease;
                  (2) Forfeit your interest; or
                  (3) Compel disposal of the interest so owned or controlled.
                  (b) BLM will not give you 30 days if there is no legal remedy to the violation.
                
                
                  § 3514.40
                  What if I am a bona fide purchaser and my lease is subject to cancellation?
                  (a) If you are a bona fide purchaser, BLM will not cancel your lease or your interest in a lease based on your predecessor's actions. However, you must be sure that the lease is in compliance with the terms and conditions required by BLM.

                  (b) BLM will promptly take action to dismiss any party who shows they are a bona fide purchaser from any legal proceedings to cancel the lease.
                
              
            
            
              Subpart 3515—Mineral Lease Exchanges
              
                Lease Exchange Requirements
                
                  § 3515.10
                  May I exchange my lease or lease right for another mineral lease or lease right?
                  Yes. BLM may determine that operations on your lease or lands for which you have a preference right to a lease are not in the public interest. If you or BLM identify other lands for exchange, you may relinquish your current lease or preference right in exchange for a mineral lease of other lands of equal value.
                
                
                  § 3515.12
                  What regulatory provisions apply if I want to exchange a lease or lease right?
                  (a) Except as provided in paragraph (b) of this section, this subpart and the relevant provisions of part 2200 of this title apply to mineral lease exchanges.
                  (b) Exchanges involving the issuance of coal leases, coal lease bidding rights or coal lease modifications are subject to the regulations in subpart 3435 of this chapter rather than to the regulations in this part.
                
                
                  § 3515.15
                  May BLM initiate an exchange?
                  Yes. When we do:
                  (a) We will notify you that we are prepared to consider exchange of a mineral lease if you relinquish your existing leasing rights.
                  (b) We may exchange all or any part of the lands under your preference right lease application(s) or lease(s).
                
                
                  § 3515.16
                  What standards does BLM use to assess the public interest of an exchange?
                  BLM must find that the exchange is in the public interest under the following criteria:

                  (a) The benefits of production from your existing lease or preference right to a lease would not outweigh the adverse effects on, or threat of damage or destruction to:
                  
                  (1) Agricultural production potential;
                  (2) Scenic values;
                  (3) Biological values including threatened or endangered species habitat;
                  (4) Geologic values;
                  (5) Archeological, historic or other cultural values;
                  (6) Other public interest values such as recreational use;
                  (7) Residential or urban areas;
                  (8) Potential inclusion in the wilderness or wild and scenic rivers systems; or
                  (9) Other public uses, including public highways, airports, and rights-of-way from lease operations.
                  (b) The lands proposed for exchange must be free from hazardous waste as defined under the authorities of the Federal Water Pollution Control Act (33 U.S.C. 1251), Resource Conservation and Recovery Act (42 U.S.C. 6901) and the Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C. 9601).
                
                
                  § 3515.18
                  Will I be notified when BLM is considering initiating an exchange that will affect my lease?
                  Yes. The notice you receive will:
                  (a) State why we believe an exchange would be in the public interest;
                  (b) Ask whether you are willing to negotiate for an exchange;
                  (c) Contain a description of the lands for which we would offer exchange terms; and
                  (d) Ask you to describe the lands on which you would accept a lease in exchange for your present holdings.
                
              
              
                Types of Lease Exchanges
                
                  § 3515.20
                  May I exchange preference rights?
                  Yes. To have a preference right that can be exchanged, you must have timely submitted a preference right lease application. If you have demonstrated a right to a lease, BLM may, in lieu of issuing the preference right lease, negotiate for the selection of appropriate lands to exchange and establish lease terms for those lands.
                
                
                  § 3515.21
                  What types of lands can be exchanged?
                  The lands to be leased in exchange for your existing rights must be:
                  (a) Subject to leasing under the authorities of this part; and
                  (b) Acceptable to both you and BLM as a lease tract containing a deposit of leasable or hardrock minerals of equal value to your existing rights.
                
                
                  § 3515.22
                  What if the lands to be exchanged are not of equal value?
                  If the lands are not equal in value, either party may equalize the value by paying money to the party receiving the property of lesser value. Such payments may not exceed 25 percent of the total value of the land or interest transferred out of Federal ownership. The parties may mutually agree to waive the monetary payment, if the Secretary determines that:
                  (a) A waiver will expedite the exchange;
                  (b) The public interest will be better served by the waiver than by the payment; and
                  (c) The amount to be waived is no more than 3 percent of the value of the lands being transferred out of Federal ownership, or $15,000, whichever is less.
                
              
              
                Lease Exchange Procedures
                
                  § 3515.23
                  May BLM require me to submit additional information?
                  Yes. You must be willing to provide geologic and economic data we need to determine the fair market value of your preference right or lease to be relinquished.
                
                
                  § 3515.25
                  Is BLM required to publish notice or hold a hearing?

                  Yes. After you and BLM agree on the lands for exchange, we will publish a notice of the proposed exchange in the Federal Register and in a newspaper(s) in the county(s) where the lands involved are located. The notice will include:
                  (a) The time and place of a public hearing(s);
                  (b) Our preliminary findings that the exchange is in the public interest; and
                  (c) A request for public comments on the merits of the proposed exchange.
                
                
                  
                  § 3515.26
                  When will BLM make a decision on the exchange?
                  After the public hearing and consideration of public comments, we will determine whether issuance of the exchange lease is in the public interest. If it is, we will then process the exchange. If not, we will cancel the exchange.
                
                
                  § 3515.27
                  Will BLM attach any special provisions to the exchange lease?
                  Yes, the lease terms will contain a statement that you quitclaim and relinquish any right or interest in your preference right lease application or lease exchanged.
                
              
            
            
              Subpart 3516—Use Permits
              
                § 3516.10
                What are use permits?
                Use permits allow you to use the surface of lands not included within your permit or lease to help you develop the mineral deposits. You may only get a use permit during the life of your permit or lease, and only for unentered, unappropriated, BLM-administered land. Use permits are not prospecting permits.
              
              
                § 3516.11
                What kinds of permits or leases allow use permits?
                Use permits are issued only in support of phosphate and sodium permits and leases. For phosphate permits and leases, BLM may issue you a use permit to use up to 80 acres. For sodium leases, use permits are limited to no more than 40 acres.
              
              
                § 3516.12
                What activities may I conduct under a use permit?
                Phosphate use permits authorize you to conduct activities to properly extract, treat, or remove the mineral deposits. Sodium use permits authorize you to occupy camp sites, develop refining works and use the surface for other purposes connected with, and necessary to, the proper development and use of the deposits.
              
              
                § 3516.15
                How do I apply for a use permit?
                You must file three copies of your application in the BLM office administering the lands you are interested in. There is no specific form required. Include the filing fee for a use permit found in the fee schedule in § 3000.12 of this chapter and the first year's rental. Calculate the rental in accordance with § 3504.15 of this part.
                [64 FR 53536, Oct. 1, 1999, as amended at 72 FR 50888, Sept. 5, 2007]
              
              
                § 3516.16
                What must I include with my application?
                You must agree to pay the annual charge identified in the permit, and provide the following information:
                (a) Specific reasons why you need the additional lands;
                (b) A description of the lands applied for;
                (c) Any information demonstrating that the lands are suitable and appropriate for your needs; and
                (d) Evidence that the lands are unoccupied and unappropriated.
              
              
                § 3516.20
                Is there an annual fee or charge for use of the lands?
                Yes. You must pay the annual $1 per acre rental, or $20, whichever is greater, on or before the anniversary date of the permit.
              
              
                § 3516.30
                What happens if I fail to pay the annual rental on my use permit?
                Your use permit will terminate automatically if you fail to pay the required rental within 30 days after we serve you with a written notice of the rental requirement.
              
            
            
              Subpart 3517—Hardrock Mineral Development Contracts; Processing and Milling Arrangements
              
                § 3517.10
                What are development contracts and processing and milling arrangements?
                Development contracts and processing and milling arrangements involving hardrock minerals are agreements between one or more lessees and one or more other persons to justify large scale operations for the discovery, development, production, or transportation of ores.
              
              
                
                § 3517.11
                Are permits and leases covered by approved agreements exempt from the acreage limitations?
                Hardrock mineral permits and leases committed to development contracts or processing or milling arrangements approved by BLM are exempt from state and nationwide acreage limitations. We will not count them toward your maximum acreage holdings. However, individual hardrock mineral leases committed to a development contract or lease may not exceed 2560 acres in size.
              
              
                § 3517.15
                How do I apply for approval of one of these agreements?
                No specific form is required. Submit three copies of your application to the BLM office with jurisdiction over some or all of the lands in which you are interested. Include the following information:
                (a) Copies of the contract or other agreement affecting the Federal hardrock mineral leases or permits, or both;
                (b) A statement showing the nature and reason for your request;
                (c) A statement showing all the interests held in the area of the agreement by the designated contractor; and
                (d) The proposed or agreed upon plan of operation for development of the leased lands.
              
              
                § 3517.16
                How does BLM process my application?
                (a) We will consider whether the agreement will conserve natural resources and is in the public interest.
                (b) Once the agreement is signed by all the parties, we may approve it.
              
            
          
          
            Pt. 3580
            PART 3580—SPECIAL LEASING AREAS
            
              
                Subpart 3581—Gold, Silver, or Quicksilver in Confirmed Private Land Grants
                Sec.
                3581.0-3
                Authority.
                3581.1
                Lands to which applicable.
                3581.2
                Who may obtain a lease.
                3581.3
                Application for lease.
                3581.4
                Leases.
                3581.4-1
                Lease terms.
                3581.4-2
                Rate of royalty; investment determined.
                3581.4-3
                Lease form and execution.
                3581.5
                Bond.
              
              
                Subpart 3582—National Park Service Areas
                3582.0-3
                Authority.
                3582.1
                Other applicable regulations.
                3582.1-1
                Leasable minerals.
                3582.1-2
                Hardrock minerals.
                3582.2
                Lands to which applicable.
                3582.2-1
                Boundary maps.
                3582.2-2
                Excepted areas.
                3582.3
                Consent and consultation.
              
              
                Subpart 3583—Shasta and Trinity Units of the Whiskeytown-Shasta-Trinity National Recreation Area
                3583.0-3
                Authority.
                3583.1
                Other applicable regulations.
                3583.1-1
                Leasable minerals.
                3583.1-2
                Hardrock minerals.
                3583.2
                Consent of Secretary of Agriculture.
                3583.3
                Application for hardrock mineral leases.
                3583.4
                Hardrock mineral leases.
                3583.4-1
                Leasing units.
                3583.4-2
                Royalties, rentals and minimum royalties.
                3583.4-3
                Special terms and conditions.
                3583.4-4
                Duration of lease.
                3583.4-5
                Lease by competitive bidding.
                3583.5
                Disposal of materials.
              
              
                Subpart 3584—Reserved Minerals in Lands Patented to the State of California for Park or Other Public Purposes
                3584.0-3
                Authority.
                3584.1
                Lands to which applicable.
                3584.2
                Minerals to be leased.
                3584.3
                Other applicable regulations.
                3584.4
                Notice of application.
                3584.5
                Protection of surface.
                3584.6
                Terms of lease.
              
              
                Subpart 3585—White Mountains National Recreation Area, Alaska
                3585.0-3
                Authority.
                3585.1
                Lands to which applicable.
                3585.2
                Other applicable regulations.
                3585.2-1
                Leasable minerals.
                3585.2-2
                Hardrock minerals.
                3585.3
                Mining claimant preference right leases.
                3585.3-1
                Who may obtain a mining claimant preference right lease.
                3585.3-2
                Application.
                3585.4
                Leases.
                3585.4-1
                Survey for leasing.
                3585.4-2
                Terms and conditions.
                3585.4-3
                Relinquishment of claims.
                3585.5
                Exploration license.
                3585.5-1
                Exploration license.
                3585.5-2
                Other applicable regulations.
                3585.5-3
                Exploration plan.
                3585.5-4
                Notice of exploration.
                
                3585.5-5
                Contents of notice.
                3585.5-6
                Publication and posting of notice.
                3585.5-7
                Notice of participation.
                3585.5-8
                Decision on plan and participation.
                3585.5-9
                Submission of data.
              
              
                Subpart 3586—Sand and Gravel in Nevada
                3586.1
                Applicable law and regulations.
                3586.2
                Existing leases.
                3586.3
                Transfers of lease.
              
            
            
              Authority:
              16 U.S.C. 90c-1, 460n-5, 460q-5, 460dd-2, 460mm-4; 30 U.S.C. 189, 293, 359; 31 U.S.C. 9701; 43 U.S.C. 1201, 1732(b), 1733, 1740; 47 Stat. 1487.
            
            
              Source:
              51 FR 15256, Apr. 22, 1986, unless otherwise noted.
            
            
              Subpart 3581—Gold, Silver, or Quicksilver in Confirmed Private Land Grants
              
                § 3581.0-3
                Authority.
                Authority for leasing gold, silver, or quicksilver in confirmed private land grants is shown in § 3500.0-3(c)(1) of this title.
              
              
                § 3581.1
                Lands to which applicable.
                The regulations in this subpart apply to lands in private land claims patented pursuant to decrees of the Court of Private Land Claims where the grant did not convey the rights to deposits of gold, silver and quicksilver and where the grantee has not otherwise become entitled in law or in equity to the deposits.
              
              
                § 3581.2
                Who may obtain a lease.
                Applications shall only be filed by, and leases issued to, the owner of the lands under the confirmed land grant; that is, the original grantee or his/her record transferee or successor in title.
              
              
                § 3581.3
                Application for lease.
                (a) Applications for leases shall be filed in triplicate in the proper BLM office and may include all or any part of the grant for which the applicant holds title on the date of the application. No specific form is required.
                (b) Applications shall set forth the name and address of the applicant, describe the lands in which the deposits occur by legal subdivision of the public surveys, if so surveyed, otherwise by metes and bounds; or if for the entire area in the grant, the name of the grant, area and date of patent shall suffice. The mineral deposits also shall be fully described, giving character, mode of occurrence, nature of the formation, kind and character of associated minerals, if any, proposed mining methods, estimate of amount of investment necessary for successful operation of the mine(s) contemplated, estimated amount of production of gold, silver and quicksilver, or any of them, and such other pertinent information as the applicant may desire to set forth, including what he/she considers a reasonable royalty rate under the lease.
                (c) The applicant also shall file with his/her application a duly authenticated abstract of title showing present ownership of the lands or a certificate of the county recorder of deeds that the record title stands in the applicant's name.
              
              
                § 3581.4
                Leases.
              
              
                § 3581.4-1
                Lease terms.
                The lease shall be issued for a period of 20 years with a preference right in the lessee to renew for a 10-year term at the end of the initial term and at the end of each 10-year period thereafter.
                [51 FR 15213, Apr. 22, 1986; 51 FR 25204, July 11, 1986]
              
              
                § 3581.4-2
                Rate of royalty; investment determined.
                If the authorized officer finds the application sufficient to authorize the issuance of a lease, he/she shall establish a rate of royalty of not less than 5 percent or more than 121/2 percent of the value of the output of gold, silver or quicksilver at the mine and also shall establish the amount of investment required under the lease.
              
              
                § 3581.4-3
                Lease form and execution.
                A lease on a form approved by the Director shall be furnished to the applicant, who shall be allowed 30 days from notice within which to execute and return the lease to the proper BLM office and to furnish the required bond.
              
              
                § 3581.5
                Bond.

                Prior to lease issuance, the lessee shall furnish a bond of not less than $2,000 conditioned upon compliance with all terms and conditions of the lease, including the prescribed investment requirement. The authorized officer reserves the right to increase the bond amount.
              
            
            
              Subpart 3582—National Park Service Areas
              
                § 3582.0-3
                Authority.
                Authority for leasing mineral deposits within certain national recreation areas administered by the National Park Service is found in § 3500.0-3(c)(3) of this title.
              
              
                § 3582.1
                Other applicable regulations.
              
              
                § 3582.1-1
                Leasable minerals.
                Except as otherwise specifically provided in this subpart, leasing of deposits of leasable minerals shall be governed by regulations in parts 3500, 3510, 3520, 3530, 3540 and 3550 of this title.
              
              
                § 3582.1-2
                Hardrock minerals.
                Except as otherwise specifically provided in this subpart, leasing of deposits of hardrock minerals shall be governed by regulations in parts 3500 and 3560 of this title.
              
              
                § 3582.2
                Lands to which applicable.
              
              
                § 3582.2-1
                Boundary maps.
                The areas subject to the regulations in this subpart are those areas of lands and water which are shown on the following maps on file and available for public inspection in the Office of the Director of the National Park Service and in the Superintendent's office of each area. The boundaries of these areas may be revised by the Secretary as authorized in the Acts cited under § 3500.0-3(c)(3) of this title.
                (a) Lake Mead National Recreation Area—the map identified as “boundary map 8360—80013A, revised December 1979.”
                (b) Whiskeytown Unit of the Whiskeytown-Shasta-Trinity National Recreation Area—the map identified as “Proposed Whiskeytown-Shasta-Trinity National Recreation Area,” numbered BOR-WST 1004, dated July 1963.
                (c) Ross Lake and Lake Chelan National Recreation Areas—the map identified as “Proposed Management Units. North Cascades, Washington,” numbered NP-CAS—7002, dated October 1967.
                (d) Glen Canyon National Recreation Area—the map identified as “Boundary Map Glen Canyon National Recreation Area,” numbered GLC—91,006, dated August 1972.
                [51 FR 15213, Apr. 22, 1986; 51 FR 25204, July 11, 1986]
              
              
                § 3582.2-2
                Excepted areas.
                The following areas shall not be opened to mineral leasing:
                (a) Lake Mead National Recreation Area. (1) All waters of Lakes Mead and Mohave and all lands within 300 feet of those lakes measured horizontally from the shoreline at maximum water surface elevations.
                (2) All lands within the area of supervision of the Bureau of Reclamation around Hoover and Davis Dams and all lands within any developed and/or concentrated public use area or other area of outstanding recreational significance as designated by the Superintendent on the map (NRA-L.M. 2291A, dated July 1966) of Lake Mead National Recreation Area which is available for inspection in the Office of the Superintendent.
                (b) Whiskeytown Unit of the Whiskeytown-Shasta-Trinity National Recreation Area. (1) All waters of Whiskeytown Lake and all lands within 1 mile of that lake measured from the shoreline at maximum surface elevation.
                (2) All lands classified as high density recreation, general outdoor recreation, outstanding natural and historic, as shown on the map numbered 611-20, 004B, dated April 1976 entitled “Land Classification, Whiskeytown Unit, Whiskeytown-Shasta-Trinity National Recreation Area.” This map is available for public inspection in the Office of the Superintendent.
                (3) All lands within section 34 of Township 33 north, Range 7 west, Mt. Diablo Meridian.
                (c) Ross Lake and Lake Chelan National Recreation Areas. (1) All of Lake Chelan National Recreation Area.
                
                (2) All lands within one-half mile of Gorge, Diablo and Ross Lakes measured from the shoreline at maximum surface elevation.
                (3) All lands proposed for or designated as wilderness.
                (4) All lands within one-half mile of State Highway 20.
                (5) Pyramid Lake Research Natural Area and all lands within one-half mile of its boundaries.
                (d) Glen Canyon National Recreation Area. Those areas closed to mineral disposition within the natural zone, development zone, cultural zone and portions of the recreation and resource utilization zone as shown on the map numbered 80,002A, dated March 1980, entitled “Mineral Management Plan—Glen Canyon National Recreation Area.” This map is available for public inspection in the Office of the Superintendent and the Offices of the State Directors, Bureau of Land Management, Arizona and Utah.
                [51 FR 15213, Apr. 22, 1986; 51 FR 25204, July 11, 1986]
              
              
                § 3582.3
                Consent and consultation.
                Any mineral lease or permit shall be issued or renewed only with the consent of the Regional Director, National Park Service. Such consent shall be granted only upon a determination by the Regional Director that the activity permitted under the lease or permit shall not have significant adverse effect upon the resources or administration of the area pursuant to the authorizing legislation for the area. Any lease or permit issued shall be subject to such conditions as may be prescribed by the Regional Director to protect the surface and significant resources of the area, to preserve their use for public recreation and subject to the condition that site specific approval of any activity on the lease or permit shall be given only upon a concurrence by the Regional Director. All lease applications for reclamation withdrawn lands also shall be submitted to the Bureau of Reclamation for review.
              
            
            
              Subpart 3583—Shasta and Trinity Units of the Whiskeytown-Shasta-Trinity National Recreation Area
              
                § 3583.0-3
                Authority.
                Authority for leasing mineral deposits within the Shasta and Trinity Units of the Whiskeytown-Shasta-Trinity National Recreation Area administered by the Forest Service is cited in § 3500.0-3(c)(4) of this title.
              
              
                § 3583.1
                Other applicable regulations.
              
              
                § 3583.1-1
                Leasable minerals.
                Except as otherwise specifically provided in this subpart, leasing of deposits of leasable minerals shall be governed by regulations in parts 3500, 3510, 3520, 3530, 3540 and 3550 of this title.
              
              
                § 3583.1-2
                Hardrock minerals.
                This subpart governs the leasing of hardrock minerals in the Shasta and Trinity Units of the Whiskeytown-Shasta-Trinity National Recreation Area. The terms and conditions of hardrock leases issued under this subpart shall be the same as those set out for hardrock leases in subpart 3561 of this title, except as specifically modified in this subpart.
              
              
                § 3583.2
                Consent of Secretary of Agriculture.
                Any mineral lease for lands subject to this subpart shall be issued only with the consent of the Secretary of Agriculture and subject to such conditions as he/she may prescribe after he/she finds that such disposition would not have significant adverse effects on the purpose of the Central Valley Project or the administration of the recreation area.
              
              
                § 3583.3
                Applications for hardrock mineral leases.

                No specific form is required. An application shall include the applicant's name and address, a statement of holdings in accordance with subpart 3502 of this title, a description of the lands in accordance with subpart 3501 of this title, and the name of the mineral for which the lease is desired. The applicant shall state whether the mineral applied for can be developed in paying quantities, stating the reasons therefor, and shall furnish such facts as are available to him/her respecting the known occurrence of the mineral, the character of such occurrence and its probable value as evidencing the existence of a workable deposit of such mineral. Each application must be filed in triplicate in the proper BLM office and must be accompanied by the filing fee for Shasta and Trinity hardrock mineral leases found in the fee schedule in § 3000.12 of this chapter.
                [51 FR 15213, Apr. 22, 1986, as amended at 72 FR 50888, Sept. 5, 2007]
              
              
                § 3583.4
                Hardrock mineral leases.
              
              
                § 3583.4-1
                Leasing units.
                Leasing units may not exceed 640 acres consisting, if the lands are surveyed, of legal subdivisions in reasonably compact form or, if the lands are not surveyed, of a square or rectangular area with north and south and east and west boundaries so as to approximate legal subdivisions, described by metes and bounds and connected to a corner of the public survey by courses and distances. The authorized officer may prescribe a lesser area for any mineral deposit if such lesser area is adequate for an economic mining operation.
              
              
                § 3583.4-2
                Royalties, rentals and minimum royalties.
                Rentals and royalties shall be determined by the authorized officer on the basis of the fair market value, but in no event shall be less than:
                (a) A rental of 50 cents per acre or fraction thereof payable in advance until production is obtained.
                (b) A minimum royalty of $1 per acre or fraction thereof payable in advance after production is obtained.
                (c) A production royalty of 2 percent of the amount or value of the minerals mined, the exact amount of royalty to be fixed prior to the issuance of the lease.
              
              
                § 3583.4-3
                Special terms and conditions.
                Each lease shall contain provisions for the following:
                (a) Diligent development of the leased property, except when operations are interrupted by strikes, the elements or casualties not attributable to the lessee, unless operations are suspended upon a showing that the lease cannot be operated except at loss because of unfavorable market conditions;
                (b) Occupation and use of the surface shall be restricted to that which is reasonably necessary for the exploration, development and extraction of the leased minerals, subject to any special rules to protect the values of the recreation area;
                (c) No vegetation shall be destroyed or disturbed except where necessary to mine and remove the minerals;
                (d) Operations shall not be conducted in such a manner as to adversely affect the purpose of the Central Valley Project through dumping, drainage or otherwise;
                (e) Structures shall not be erected or roads or vehicle trails opened or constructed without first obtaining written permission from an authorized officer or employee of the Forest Service. The permit for a road or trail may be conditioned upon the permittee's maintaining the road or trail in passable condition satisfactory to the officer in charge of the area so long as it is used by the permittee or his/her successor;
                (f) Reservation of the right to add additional terms to the lease when deemed necessary by the authorized officer or employee of the Forest Service for the protection of the surface, its resources and use for recreation.
              
              
                § 3583.4-4
                Duration of lease.
                Leases shall be issued for period of 5 years. Any lease in good standing, upon which production in paying quantities has been obtained, shall be subject to renewal for successive 5 year terms on such reasonable terms as may be prescribed by the Secretary. An application for renewal shall be filed in triplicate in the proper BLM office at least 90 days prior to the expiration of the current lease term unless the lands included in the lease have been withdrawn at the expiration of such term.
              
              
                § 3583.4-5
                Lease by competitive bidding.

                Leases may be offered competitively for any lands applied for under this subpart without regard to the quantity or quality of the mineral deposit that may be present therein.
              
              
                § 3583.5
                Disposal of materials.

                Materials within the public lands covered by regulations in this subpart which are not subject to the provisions of §§ 3583.1-1 and 3583.1-2 of this title shall be subject to disposal under the Materials Act of 1947, as amended (30 U.S.C. 601 et seq.), subject to the conditions and limitations on occupancy and operations prescribed for leases in this subpart.
                [51 FR 15213, Apr. 22, 1986; 51 FR 25204, July 11, 1986]
              
            
            
              Subpart 3584—Reserved Minerals in Lands Patented to the State of California for Park or Other Public Purposes
              
                § 3584.0-3
                Authority.
                Authority for leasing reserved minerals in certain lands patented to the State of California for park or other purposes is cited under § 3500.0-3(c)(2) of this title.
              
              
                § 3584.1
                Lands to which applicable.
                The regulations in this subpart apply to certain lands patented to the State of California for park and other public purposes.
              
              
                § 3584.2
                Minerals to be leased.
                Leasable and hardrock minerals are subject to lease under this subpart.
              
              
                § 3584.3
                Other applicable regulations.
                Subject to regulations in this subpart, the regulations in parts 3500, 3510, 3520, 3530, 3540, 3550 and 3560 of this title shall govern the leasing of all leasable and hardrock minerals within the area.
                [51 FR 15213, Apr. 22, 1986; 51 FR 25205, July 11, 1986]
              
              
                § 3584.4
                Notice of application.
                The authorized officer shall notify the surface owner of each application received. Notice of any proposed competitive lease sale shall be given to the surface owner prior to publication of notice of sale. Should the surface owner object to leasing of any tract for reasons determined by the authorized officer to be satisfactory, the application shall be rejected and the lands shall not be offered for lease sale.
              
              
                § 3584.5
                Protection of surface.
                All leases issued pursuant to this subpart shall be conditioned upon compliance by the lessee with all the laws, rules and regulations of the State of California for the safeguarding and protection of plant life, scenic features and park or recreational improvements on the lands, where not inconsistent with the terms of the lease or this section. The lease also shall provide that any mining work performed upon the lease shall be located in accordance with any requirements of the State necessary for the protection of the surface rights and uses and so conducted as to result in the least possible injury to plant life, scenic features and improvements and that, upon completion of the mining operation, all excavations, including wells, shall be closed and the property shall be conditioned for abandonment to the satisfaction of the surface owner. The lease shall further provide that any use of the lands for ingress to and egress from the mine shall be on a route approved in writing by the State's authorized representative.
              
              
                § 3584.6
                Terms of lease.
                Leases for hardrock minerals shall issue for a period of 5 years with a preference in the lessee for renewal for a term of 5 years at the end of the initial term and at the end of each 5 year period thereafter (See subpart 3566).
              
            
            
              Subpart 3585—White Mountains National Recreation Area, Alaska
              
                § 3585.0-3
                Authority.
                (a) Authority for leasing minerals in the White Mountains National Recreation Area—Alaska is found in § 3500.0-3(c)(5) of this title.
                (b) Authority for approving exploration licenses is section 302(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732(b)).
              
              
                
                § 3585.1
                Lands to which applicable.
                The lands subject to the regulations in this subpart are within the White Mountains National Recreation Area—Alaska which have been opened to mineral leasing and development pursuant to the findings in the land use plan for the area that such use and development would be compatible with, or would not significantly impair, public recreation and conservation of the scenic, scientific, historic, fish and wildlife or other values contributing to public enjoyment. The land use plan is on file and available for public inspection in the Bureau's Fairbanks District Office.
              
              
                § 3585.2
                Other applicable regulations.
              
              
                § 3585.2-1
                Leasable minerals.
                Leasing of deposits of leasable minerals shall be governed by the applicable regulations in parts 3500, 3510, 3520, 3530, 3540 and 3550 of this title.
              
              
                § 3585.2-2
                Hardrock minerals.
                Expect as otherwise specifically provided in §§ 3585.3 and 3585.4 of this title for mining claimant preference right leases, the regulations in parts 3500 and 3560 of this title shall govern the leasing of hardrock minerals.
              
              
                § 3585.3
                Mining claimant preference right leases.
              
              
                § 3585.3-1
                Who may obtain a mining claimant preference right lease.
                Where, consistent with the land use plan, the Secretary has opened the area to mineral leasing and development, the holder of an unperfected mining claim within the White Mountains National Recreation Area—Alaska which was, prior to November 16, 1978, located, recorded and maintained in accordance with applicable Federal and State laws on lands located within the recreation area is entitled to a lease for the removal of the hardrock minerals from the mining claim(s), provided such mining claimant submits a timely application.
              
              
                § 3585.3-2
                Application.
                (a) An application for a mining claimant preference right lease shall be filed in triplicate in the Fairbanks District Office, Bureau of Land Management, P.O. Box 1150, Fairbanks, Alaska 99707, by the holder of an unperfected mining claim(s), within 2 years from the date the lands are opened to mineral leasing and development.
                (b) No specific form is required.
                (c) Each application shall be signed in ink by the applicant and shall include the following:
                (1) The applicant's name and address;
                (2) The serial number for each claim for which the application is made;
                (3) The name of the mineral(s) for which the lease is sought; and
                (4) A separate map on which the claim(s) is clearly marked.
                (d) A single application may embrace any number of unperfected mining claims provided that, in the aggregate, the claims do not exceed 640 acres. The claims shall be contiguous and shall be located entirely within an area 6 miles square. Multiple applications may be submitted.
              
              
                § 3585.4
                Leases.
              
              
                § 3585.4-1
                Survey for leasing.
                Prior to the issuance of a lease under this subpart, the applicant, at his/her own expense, shall be required to have a correct survey made under authority of a cadastral engineer, such survey to show the exterior surface boundaries of the entire lease tract, not each individual mining claim where more than one claim is involved, which boundaries are to be distinctly marked by monuments on the ground. Application for authorization of survey shall be made in accordance with subpart 1821 of this title.
                [51 FR 15213, Apr. 22, 1986; 51 FR 25205, July 11, 1986]
              
              
                § 3585.4-2
                Terms and conditions.
                Leases shall be issued on a form approved by the Director and under such terms and conditions as prescribed in the lease form and subpart 3561 of this title. Where deemed necessary by the authorized officer, special lease stipulations also shall be included for the protection of the surface, its resources and use for recreation.
              
              
                
                § 3585.4-3
                Relinquishment of claims.
                Prior to the issuance of a lease, the applicant shall relinquish in writing any right or interest in his/her mining claim(s) as of the date the lease covering such claim(s) becomes effective.
              
              
                § 3585.5
                Exploration license.
              
              
                § 3585.5-1
                Exploration license.
                Private parties, jointly or severally, may apply for exploration licenses to explore known hardrock mineral deposits which are not under lease or within an area subject to application and lease under § 3585.3 of this title to obtain geologic, environmental and other pertinent data concerning such deposits. Exploration licenses do not grant the licensee any preference right to a lease.
              
              
                § 3585.5-2
                Other applicable regulations.
                Except as otherwise specifically provided in this subpart, the regulations pertaining to land use authorizations under part 2920 of this title shall govern the issuance of exploration licenses.
              
              
                § 3585.5-3
                Exploration plan.
                All applications for exploration licenses shall include an exploration plan which is in full compliance with § 3562.3-3 of this title. The approved exploration plan shall be attached to, and made a part of, the license.
              
              
                § 3585.5-4
                Notice of exploration.
                Applicants for exploration licenses shall publish a Notice of Exploration inviting other parties to participate in exploration under license on a pro rata cost sharing basis.
              
              
                § 3585.5-5
                Contents of notice.
                The Notice of Exploration prepared by the authorized officer and furnished to the applicant shall contain:
                (a) The name and address of the applicant;
                (b) A description of the lands;
                (c) The address of the Bureau office where the exploration plan will be available for inspection; and
                (d) An invitation to the public to participate in the exploration under the license.
              
              
                § 3585.5-6
                Publication and posting of notice.
                (a) The applicant shall publish the Notice of Exploration once a week for 3 consecutive weeks in at least 1 newspaper of general circulation nearest the area where the lands are located.
                (b) The authorized officer shall post the notice in the Bureau's Alaska State Office and in the Fairbanks District Office for 30 days.
              
              
                § 3585.5-7
                Notice of participation.
                Any person who seeks to participate in the exploration program shall notify the authorized officer and the applicant in writing within 30 days after posting of the Notice of Exploration.
              
              
                § 3585.5-8
                Decision on plan and participation.
                (a) The authorized officer may issue the exploration license naming participants and acreage covered, establishing core hole spacing and resolving any other issue necessary to minimize surface disturbance and inconsistencies between proposed exploration plans.
                (b) Upon application by the participants, a modification of the exploration plan may be approved by the authorized officer.
                [51 FR 15213, Apr. 22, 1986; 51 FR 25205, July 11, 1986]
              
              
                § 3585.5-9
                Submission of data.
                The licensee must furnish to BLM copies of all data obtained during exploration. If part 2 of this title requires any such data to be held confidential, BLM will not make it public.
                [63 FR 52954, Oct. 1, 1998]
              
            
            
              Subpart 3586—Sand and Gravel in Nevada
              
                § 3586.1
                Applicable law and regulations.

                The Act of June 8, 1926 (44 Stat. 708), authorizes the Secretary to dispose of the reserved minerals in certain lands patented to the State of Nevada under such conditions and under such rules and regulations as he/she may prescribe. Mineral materials, including deposits of sand and gravel, in such lands shall, except for leases granted and renewed under this subpart, be subject to disposal only under the regulations in Group 3600 of this title which implement the Materials Act of 1947, as amended (30 U.S.C. 601 et seq.).
              
              
                § 3586.2
                Existing leases.
                Existing sand and gravel leases may be renewed at the expiration of their initial term, and at the end of each successive 5-year period thereafter, for an additional term of 5 years, under such terms and conditions as the authorized officer determines to be reasonable. An application for renewal must be filed in triplicate in the proper BLM office within 90 days prior to the expiration of the lease term and be accompanied by the filing fee for renewal of existing sand and gravel leases in Nevada found in the fee schedule in § 3000.12 of this chapter. Prior to renewal of a lease, the lessee shall be required to file a new bond and remit advance rental for the first year of the renewal lease at the rate prescribed by the authorized officer. The rental payment shall not be less than $20. The lease shall be renewed only upon application of the lessee of record. The authorized officer shall not renew any lease that is not producing sand and gravel or is not part of an existing sand and gravel mining operation.
                [51 FR 15213, Apr. 22, 1986, as amended at 72 FR 50889, Sept. 5, 2007]
              
              
                § 3586.3
                Transfers of lease.
                Leases may be transferred in whole or in part. The regulations in subpart 3506 of this title shall govern all such transfers.
              
            
          
          
            Pt. 3590
            PART 3590—SOLID MINERALS (OTHER THAN COAL) EXPLORATION AND MINING OPERATIONS
            
              Note:
              There are many leases and agreements currently in effect, and which will remain in effect, involving Federal leases which specifically refer to the United States Geological Survey, Minerals Management Services or the Conservation Division. These leases and agreements also often specifically refer to various officers as Supervisor, Conservation Manager, Deputy Conservation Manager, Minerals Manager and Deputy Minerals Manager. In addition, many leases and agreements specifically refer to 30 CFR part 231 or specific sections thereof. Those references shall now mean the Bureau of Land Management or Minerals Management Service, as appropriate.
            
            
              
                Subpart 3590—Solid Minerals (Other than Coal) Exploration and Mining Operations—General
                Sec.
                3590.0-1
                Purpose.
                3590.0-2
                Policy.
                3590.0-3
                Authority.
                3590.0-5
                Definitions.
                3590.0-7
                Scope.
                3590.2
                Responsibility of the authorized officer.
              
              
                Subpart 3591—General Obligations of Lessees, Licensees and Permittees
                3591.1
                General obligations of lessees, licenses and permittees.
                3591.2
                Forms and reports.
              
              
                Subpart 3592—Plans and Maps
                3592.1
                Operating plans.
                3592.2
                Maps of underground workings and surface operations.
                3592.3
                Production maps.
              
              
                Subpart 3593—Bore Holes and Samples
                3593.1
                Core or test hole cores, samples, cuttings.
              
              
                Subpart 3594—Mining Methods
                3594.1
                Ultimate maximum recovery.
                3594.2
                Support pillars.
                3594.3
                Boundary pillars and isolated blocks.
                3594.4
                Development on leased lands through adjoining mines as part of a mining unit.
                3594.5
                Minerals soluble in water; brines; minerals taken in solution.
              
              
                Subpart 3595—Protection Against Mining Hazards
                3595.1
                Surface openings.
                3595.2
                Abandonment of underground workings.
              
              
                Subpart 3596—Waste From Mining or Milling
                3596.1
                Milling.
                3596.2
                Disposal of waste.
              
              
                Subpart 3597—Production Records
                3597.1
                Books of account.
                3597.2
                Audits.
              
              
                
                Subpart 3598—Inspection and Enforcement
                3598.1
                Inspection of underground and surface conditions; surveying, estimating and study.
                3598.2
                Issuance of orders.
                3598.3
                Service of notices, instructions and orders.
                3598.4
                Enforcement orders.
                3598.5
                Appeals.
              
              
                Subpart 3599—Late Payment or Underpayment of Charges
                3599.1
                Late payment or underpayment charges.
              
            
            
              Authority:

              5 U.S.C. Appendix; 16 U.S.C. 90c-1, 460n-5, 460q-5, 460dd-2 et seq., 460mm-4, 508(b); 25 U.S.C. 396d, 2107; 30 U.S.C. 189, 192c, 293, 359; 31 U.S.C. 9701; 42 U.S.C. 4321 et seq.; 43 U.S.C. 1201, 1732(b), 1733, 1740; 35 Stat. 315; 47 Stat. 1487.
            
            
              Source:
              53 FR 39461, Oct. 7, 1988, unless otherwise noted.
            
            
              Subpart 3590—Solid Minerals (Other Than Coal) Exploration and Mining Operations—General
              
                § 3590.0-1
                Purpose.
                The purpose of the regulations in this part is to promote orderly and efficient prospecting, exploration, testing, development, mining and processing operations and production practices without waste or avoidable loss of minerals or damage to deposits; to encourage maximum recovery and use of all known mineral resources; to promote operating practices which will avoid, minimize or correct damage to the environment—land, water and air—and avoid, minimize or correct hazards to public health and safety; and to obtain a proper record and accounting of all minerals produced.
              
              
                § 3590.0-2
                Policy.
                The regulations in this part are administered under the direction of the Director, Bureau of Land Management.
              
              
                § 3590.0-3
                Authority.
                Authority for carrying out the regulations in this part is set out in § 3500.0-3 of this title, unless otherwise noted.
              
              
                § 3590.0-5
                Definitions.
                As used in this part, the term:
                (a) Established requirements means applicable law and regulations, lease, license or permit terms, conditions and special stipulations; approved mine or exploration plan requirements; and orders issued by the authorized officer.
                (b) General mining order means a formal numbered order issued in a rulemaking procedure by the Department of the Interior which implements the regulations in this part and applied to mining and related operations.
                (c) Lessee means any person, partnership, association, corporation or municipality that holds a mineral lease, through issuance or assignment, in whole or part, which lease is subject to the provisions of this part.
                (d) Licensee means any person, partnership, association, corporation or municipality that holds a mineral license, through issuance or assignment, in whole or part, which license is subject to the provisions of this part.
                (e) Permittee means any person, partnership, association, corporation or municipality that holds a mineral prospecting permit, through issuance, or assignment, in whole or part, which permit is subject to the provisions of this part.
                (f) Operator means anyone authorized to conduct operations pursuant to the regulations in this part.
                (g) Reclamation means the measures undertaken to bring about the necessary reconditioning or restoration of lands or water affected by exploration, mining, on-site processing operations or waste disposal in a manner which, among other things, will prevent or control on-site or offsite damage to the environment.
                (h) Ultimate maximum recovery means that all portions of a leased Federal mineral deposit shall be mined, based on standard industry operating practices. The requirement to achieve ultimate maximum recovery does not in any way restrict the authorized officer's authority to ensure the conservative of the mineral resource and protection of the other resources.
              
              
                § 3590.0-7
                Scope.

                The regulations in this part govern operations for the discovery, testing, development, mining, reclamation, and processing of all minerals under lease, license or permit issued for Federal lands under the regulations in Group 3500 of this title or part 3140 of this title. For operations, involving the extraction of hydrocarbon from tar sands or oil shale by in-situ methods utilizing boreholes or wells, part 3160 of this title is applicable. These regulations also govern operations for all minerals on Indian tribal lands and allotted Indian lands leased under 25 CFR parts 211 and 212. Further, when the regulations in this part related to matters included in 25 CFR part 215 or 216 the regulations in this part shall be considered as supplemental and the regulations in 25 CFR part 215 or 216 shall govern to the extent of any inconsistencies.
              
              
                § 3590.2
                Responsibility of the authorized officer.
                The authorized officer shall regulate prospecting, exploration, testing, development, mining, processing operations, and reclamation authorized under this part. The duties of the authorized officer include, but are not limited to, the following:
                (a) Approval of operating plans and plan modifications after preparation of appropriate environmental analyses. Prior to approving a plan, the authorized officer shall consult with the agency having jurisdiction over the lands with respect to the surface protection and reclamation aspects of such plan.
                (b) Inspection, at least quarterly, of leased, licensed or permitted lands where operations for discovery, testing, development, mining, reclamation, or processing of minerals are being conducted.
                (c) Inspection and regulation of such operations for the purpose of preventing waste of mineral substances or damage to formations and deposits containing them, or damage to other formations, deposits or nonmineral resources affected by the operations.
                (d) Inspecting exploration and mining operations to determine the adequacy of water management and pollution control measures taken for the protection of the quality of surface and groundwater resources and the adequacy of emission control measures taken for the protection of air quality. Such inspection shall be conducted as necessary and shall be fully coordinated with all State and Federal agencies having jurisdiction.
                (e) Requiring operators to conduct operations in compliance with established requirements, including the law, regulations, the terms and conditions of the lease, license or permit, the requirements of approved exploration or mining plans, notices and orders and special stipulations.
                (f) Obtaining the records of production of minerals and other information as necessary in order to verify that production reported to the Minerals Management Service for royalty purposes is an accurate accounting of minerals produced.
                (g) Acting on applications for suspension of operations and production filed under § 3503.3 of this title and terminating such suspensions when conditions warrant. The authorized officer shall, upon request, assist in review of applications for suspension of operations and production on Indian lands which are filed under the provisions of 25 CFR parts 211 and 212.
                (h) Upon receipt of a written request for cessation or abandonment of operations, inspecting the operations and determining whether they are in compliance with established requirements. The authorized officer shall, in accordance with applicable procedures, consult with, or obtain the concurrence of the State or Federal agency having jurisdiction over the lands with respect to the surface protection and reclamation requirements of the lease, license or permit and the exploration or mining plan.
                (i) Acting on any mineral trespass on Federal or Indian lands in accordance with part 9230 of this title. The surface managing agency, if other than the BLM, shall be notified of any mineral trespass and the planned enforcement action.
                (j) Implementing General Mining Orders and issuing other orders, making determinations and providing concurrence and approvals as necessary to implement or assure compliance with the regulations in this part. Any verbal orders, approvals or concurrences shall be promptly confirmed in writing.
              
            
            
              
              Subpart 3591—General Obligations of Lessees, Licensees and Permittees
              
                § 3591.1
                General obligations of lessees, licensees and permittees.
                (a) Operations for the discovery, testing, development, mining or processing of minerals shall conform to the established requirements.
                (b) The surface of lease, license or permit lands shall be reclaimed in accordance with established requirements. Lessees, licensees or permittees shall take such action as may be needed to avoid, minimize or repair:
                (1) Waste and damage to mineral-bearing formations;
                (2) Soil erosion;
                (3) Pollution of the air;
                (4) Pollution of surface or ground water;
                (5) Damage to vegetation;
                (6) Injury to or destruction of fish or wildlife and their habitat;
                (7) Creation of unsafe or hazardous conditions;
                (8) Damage to improvements; and
                (9) Damage to recreation, scenic, historical and ecological values of the lands.
                (10) Damage to scientifically significant paleontological and archaeological resources.
                (c) All operations conducted under this part shall be consistent with Federal and State water and air quality standards.
                (d) Inundations, fires, fatal accidents, accidents threatening damage to the mine, the lands or the deposits, or conditions which could cause water pollution shall be reported promptly to the authorized officer. The notice required by this section shall be in addition to any notice or reports required by 30 CFR part 56 or 57, or other applicable regulations.
              
              
                § 3591.2
                Forms and reports.
                The operator shall submit production and royalty forms and reports to the Minerals Management Service in accordance with 30 CFR parts 216 and 218.
              
            
            
              Subpart 3592—Plans and Maps
              
                § 3592.1
                Operating plans.
                (a) Before conducting any operations under any lease(s), license(s), or permit(s), the operator shall submit to the authorized officer an exploration or mining plan which shall show in detail the proposed exploration, prospecting, testing, development or mining operations to be conducted. Exploration and mining plans shall be consistent with and responsive to the requirements of the lease, license or permit for the protection of nonmineral resources and for the reclamation of the surface of the lands affected by the operations on Federal or Indian lease(s), license(s), or permits. The authorized officer shall consult with any other agency involved, and shall promptly approve the plans or indicate what additional information is necessary to conform to the provisions of the established requirements. No operations shall be conducted except as provided in an approved plan.
                (b) The exploration plan shall be submitted in accordance with mineral specific regulations in Group 3500 of this title (See subparts 3512, 3522, 3532, 3542, 3552 and 3562) and in accordance with 25 CFR 216.6 for Indian lands.
                (c) The lessee/operator shall submit 2 copies of the mining plan to the authorized officer for approval. An additional copy shall be submitted if the surface managing agency is other than the BLM. The mining plan shall contain, at a minimum, the following:
                (1) Names, addresses and telephone numbers of those responsible for operations to be conducted under the approved plan to whom notices and orders are to be delivered, names and addresses of lessees, Federal lease serial numbers and names and addresses of surface and mineral owners of record, if other than the United States;
                (2) A general description of geologic conditions and mineral resources, with appropriate maps, within the area where mining is to be conducted;

                (3) A copy of a suitable map or aerial photograph showing the topography, the area covered by the lease(s), the name and location of major topographic and cultural features and the drainage plan away from the affected area;
                (4) A statement of proposed methods, of operating, including a description of the surface or underground mining methods, the proposed roads, the size and location of structures and facilities to be built, mining sequence, production rate, estimated recovery factors, stripping ratios and number of acres in the Federal or Indian lease(s), license(s), or permit(s) to be affected;
                (5) An estimate of the quantity and quality of the mineral resources, proposed cutoff grade and, if applicable, proposed blending procedures for all leases covered by the mining plan;
                (6) An explanation of how ultimate maximum recovery of the resource will be achieved for the Federal or Indian lease(s). If a mineral deposit, or portion thereof, is not to be mined or is to be rendered unminable by the operation, the operator/lessee shall submit appropriate justification to the authorized officer for approval;
                (7) Appropriate maps and cross sections showing:
                (i) Federal or Indian lease boundaries and serial numbers;
                (ii) Surface ownership and boundaries;
                (iii) Locations of existing and abandoned mines;
                (iv) Typical structure cross sections;
                (v) Location of shafts or mining entries, strip pits, waste dumps, and surface facilities; and
                (vi) Typical mining sequence, with appropriate timeframes;
                (8) A narrative which addresses the environmental aspects associated with the proposed mine which includes, at a minimum, the following:
                (i) An estimate of the quantity of water to be used and pollutants that may enter any receiving waters;
                (ii) A design for the necessary impoundment, treatment or control of all runoff water and drainage from workings to reduce soil erosion and sedimentation and to prevent the pollution of receiving waters;
                (iii) A description of measures to be taken to prevent or control fire, soil erosion, subsidence, pollution of surface and ground water, pollution of air, damage to fish or wildlife or other natural resources and hazards to public health and safety; and
                (9) A reclamation schedule and the measures to be taken for surface reclamation of the Federal or Indian lease(s). license(s), or permit(s) that will ensure compliance with the established requirements. In those instances in which the lease requires the revegetation of an area affected by operations, the mining plan shall show:
                (i) Proposed methods of preparation and fertilizing the soil prior to replanting;
                (ii) Types and mixtures of shrubs, trees or tree seedlings, grasses or legumes to be planted; and
                (iii) Types and methods of planting, including the amount of grasses or legumes per acre, or the number and spacing of trees or tree seedlings, or combinations of grasses and trees;
                (10) The method of abandonment of operations on Federal or Indian lease(s), license(s), and permit(s) proposed to protect the unmined recoverable reserves and other resources, inlcuding the method proposed to fill in, fence or close all surface openings which are a hazard to people or animals. Abandonment of operations also is subject to the provisions of subpart 3595 of this title; and
                (11) Any additional information that the authorized officer deems necessary for approval of the plan.
                (d)(1) Approved exploration and mining plans may be modified at any time to adjust to changed conditions or to correct an oversight. To obtain approval of an exploration or mining plan modification, the operator/lessee shall submit a written statement of the proposed modification and the justification for such modification. Any proposed exploration or mining plan modification(s) shall not be implemented unless previously approved by the authorized officer.
                (2) The authorized officer may require a modification to the approved exploration or mining plan if conditions warrant.

                (e) If circumstances warrant, or if development of an exploration or mining plan for the entire operation is dependent upon unknown factors which cannot or will not be determined except during the progress of the operations, a partial plan may be approved and supplemented from time to time. The operator/lessee shall not, however, perform any operation except under an approved plan.
              
              
                § 3592.2
                Maps of underground workings and surface operations.
                Maps of underground workings and surface operations shall be drawn to a scale acceptable to the authorized officer. All maps shall be appropriately marked with reference to Government land marks or lines and elevations with reference to sea level. When required by the authorized officer, vertical projections and cross sections shall accompany plan views. Maps shall be based on accurate surveys and certified by a professional engineer, professional land surveyor or other professionally qualified person. Accurate copies of such maps or reproductive material or prints thereof shall be furnished by the operator to the authorized officer when and as required.
              
              
                § 3592.3
                Production maps.
                (a) The operator shall prepare maps which show mineral production from the leased lands. All excavations in each separate bed or deposit shall be shown in such a manner that the production of minerals for any royalty period can be accurately ascertained. Maps submitted for in situ or solution mining shall show pipelines, meter locations, or other points of measurement necessary for production verification. Production maps shall be submitted to the authorized officer at the end of each royalty reporting period or on a schedule determined by the authorized officer. As appropriate or required by the authorized officer, production maps also shall show surface boundaries, lease boundaries and topography, including subsidence resulting from mining activities.
                (b) In the event of failure of the operator to furnish the maps required by this section, the authorized officer shall employ a licensed mine surveyor to make a survey and maps of the mine, and the cost thereof shall be charged to and promptly paid by the operator/lessee.
                (c) If the authorized officer believes any map submitted by an operator/lessee is incorrect, the authorized officer may cause a survey to be made, and if the survey shows the map submitted by the operator/lessee to be substantially incorrect in whole or in part, the cost of making the survey and preparing the map shall be charged to and promptly paid by the operator/lessee.
              
            
            
              Subpart 3593—Bore Holes and Samples
              
                § 3593.1
                Core or test hole cores, samples, cuttings.
                (a) The operator/lessee shall submit promptly to the authorized officer a signed copy of records of all core or test holes made on the lands covered by the lease, license or permit. The records shall be in a form that will allow the position and direction of the holes to be located on a map. The records shall include a log of all strata penetrated and conditions encountered, such as water, gas or unusual conditions. Copies of analysis of all samples shall be transmitted to the authorized officer as soon as obtained or as requested by the authorized officer. The operator/lessee shall furnish the authorized officer a detailed lithologic log of each drill hole and all other in-hole surveys or other logs produced. The core from test holes shall be retained by the operator/lessee for 1 year or such other period as may be directed by the authorized officer, and shall be available for inspection by the authorized officer. The authorized officer may cut such cores and receive samples as appropriate. Upon the request of the authorized officer, the operator/lessee shall furnish samples of strata, drill cuttings and mill products.
                (b) Surface drill holes for development or holes for prospecting shall be abandoned to the satisfaction of the authorized officer by cementing and/or casing or by other methods approved in advance by the authorized officer and in a manner to protect the surface and not endanger any present or future underground operation or any deposit of oil, gas, other mineral substances or aquifer.

                (c) Logs and analyses of development holes shall not be required unless specifically requested by the authorized officer. Drill holes may be converted to surveillance wells for the purpose of determining the effect of subsequent operations upon the quantity, quality of pressure of ground water or mine gases. Such conversion may be required by the authorized officer or requested by the operator/lessee and approved by the authorized officer. Prior to the termination of the lease, license or permit term, all surveillance wells shall be reclaimed unless the surface owner assumes responsibility for reclamation of such surveillance wells. The transfer of liability for reclamation shall be approved in writing by the authorized officer.
                (d) When drilling on lands with potential for encountering high pressure oil, gas or geothermal formations, drilling equipment shall be equipped with blowout control devices acceptable to the authorized officer.
              
            
            
              Subpart 3594—Mining Methods
              
                § 3594.1
                Ultimate maximum recovery.
                (a) Mining operations shall be conducted in a manner to yield the ultimate maximum recovery of the mineral deposits, consistent with the protection and use of other natural resources and the protection and preservation of the environment—land, water and air. All shafts, main exits and passageways, as well as overlying beds or mineral deposits that at a future date may be of economic importance, shall be protected by adequate pillars in the deposit being worked or by such other means as approved by the authorized officer.
                (b) New geologic information obtained during mining regarding any mineral deposits on the lease shall be fully recorded and a copy of the record furnished to the authorized officer, if requested.
              
              
                § 3594.2
                Support pillars.
                Sufficient pillars shall be left during first mining to ensure the ultimate maximum recovery of mineral deposits prior to abandonment. All boundary pillars shall be 50 feet thick unless otherwise specified in writing by the authorized officer. Boundary and other main pillars shall be mined only with the written consent or by order of the authorized officer.
              
              
                § 3594.3
                Boundary pillars and isolated blocks.
                (a) If the ore on adjacent lands subject to the regulations in this part has been worked out beyond any boundary pillar, if the water level beyond the pillar is below the operator's/lessee's adjacent operations, and if no other hazards exist, the operator/lessee shall, on the written order of the authorized officer, mine out and remove all available ore in such boundary pillar, both in the lands covered by the lease and in the adjoining premises, when the authorized officer determines that such ore can be mined without undue hardship to the operator/lessee.
                (b) If the mining rights in adjoining premises are privately owned or controlled, an agreement may be made with the owners of such interests for the extraction of the ore in the boundary pillars.
                (c) Narrow strips of ore between leased lands and the outcrop on other lands subject to the regulations in this part and small blocks of ore adjacent to leased lands that would otherwise be isolated or lost may be mined under the provisions of paragraphs (a) and (b) of this section.
              
              
                § 3594.4
                Development on leased lands through adjoining mines as part of a mining unit.
                An operator/lessee may mine a leased tract from an adjoining underground mine on lands privately owned or controlled or from adjacent leased lands, under the following conditions:

                (a) The only connections between the mine on lands privately owned or controlled and the mine on leased lands shall be the main haulageways, the ventilationways and the escapeways. Substantial concrete frames and fireproof doors that can be closed in an emergency and opened from either side shall be installed in each such connection. Other connections through the boundary pillars shall not be made until both mines are about to be exhausted and abandoned. The authorized officer may waive any of the requirements of this paragraph when it is determined such waiver will not conflict with the regulations in 30 CFR part 57 and will promote maximum recovery of the ore.
                
                (b) Free access for inspection of said connecting mine on lands privately owned or controlled shall be given at any reasonable time to the authorized officer.
                (c) If an operator/lessee is operating on a lease through a mine on lands privately owned or controlled does not maintain the mine access in accordance with the safety regulations, operations on the leased lands may be stopped by order of the authorized officer.
              
              
                § 3594.5
                Minerals soluble in water; brines; minerals taken in solution.
                (a) In mining or prospecting deposits of sodium, potassium or other minerals soluble in water, all wells, shafts, prospecting holes and other openings shall be adequately protected with cement or other suitable materials against the coursing or entrance of water. The operator/lessee shall, when ordered by the authorized officer, backfill with rock or other suitable material to protect the roof from breakage when there is a danger of the entrance of water.
                (b) On leased, license or permit lands containing brines, due precaution shall be exercised to prevent the deposit from becoming diluted or contaminated by the mixture of water or valueless solution.
                (c) Where minerals are taken from the earth in solution, such extraction shall not be within 500 feet of the boundary line of lands contained in the approved mine plan without the written permission of the authorized officer.
                (d) Any agreement necessary for allocation of brine production shall be made a part of the mine plan.
              
            
            
              Subpart 3595—Protection Against Mining Hazards
              
                § 3595.1
                Surface openings.
                (a) The operator/lessee shall substantially fill in, fence, protect or close all surface openings, subsidence holes, surface excavations or workings which are a hazard to people or animals. Such protective measures shall be maintained in a secure condition during the term of the lease, license or permit. Before abandonment of operations, all openings, including water discharge points, shall be closed to the satisfaction of the authorized officer.
                (b) Reclamation or protection of surface areas no longer needed for operations will commence without delay. The authorized officer shall designate such areas where restoration or protective measures, or both shall be taken.
                (c) Wells utilized for operations involving solution mining or brine extraction shall be abandoned in accordance with the approved mine plan.
              
              
                § 3595.2
                Abandonment of underground workings.
                No underground workings or part thereof shall be permanently abandoned and rendered inaccessible without the advance, written approval of the authorized officer.
              
            
            
              Subpart 3596—Waste From Mining or Milling
              
                § 3596.1
                Milling.
                The operator/lessee shall conduct milling operations in accordance with the established requirements. The operator/lessee shall use due diligence in the reduction, concentration or separation of mineral substances by mechanical or chemical processes or other means so that the percentage of salts, concentrates, or other mineral substances recovered and waste generated shall be in accordance with the approved practices.
              
              
                § 3596.2
                Disposal of waste.
                The operator/lessee shall dispose of all wastes resulting from the mining, reduction, concentration or separation of mineral substances in accordance with the terms of the lease, approved mining plan, applicable Federal, State and local law and regulations and the directions of the authorized officer.
              
            
            
              Subpart 3597—Production Records
              
                § 3597.1
                Books of account.

                (a) Operators/lessees shall maintain records which show a correct account of all ore and rock mined, of all ore put through the processing plant, of all mineral products produced and of all ore and mineral products sold. The records shall show all relevant quality analyses of ore minded, processed or sold and the percentage of the mineral products recovered or lost.
                (b) Production records shall be made available for examination by the authorized officer during regular business hours. For the purpose of production verification, the authorized office may request, and the operator/lessee shall submit a copy of any portion of the production records not submitted to the Minerals Management Service as part of the operator's/lessee's production reporting.
              
              
                § 3597.2
                Audits.
                (a) An audit of the operator's/lessee's accounts and books may be made or directed by the Minerals Management Service in accordance with the provisions of Title 30 of the Code of Federal Regulations.
                (b) An audit of the operator's/lessee's accounts and production records by the service may be requested by the authorized officer if, during the process of verification of production, it is determined that an irregularity exists between reported production and production calculated by the authorized officer. Such audits shall be requested when the irregularity cannot be resolved between the operator/lessee and the authorized officer.
              
            
            
              Subpart 3598—Inspection and Enforcement
              
                § 3598.1
                Inspection of underground and surface conditions; surveying, estimating and study.
                Operators/lessees shall provide means at all reasonable hours, either day or night, for the authorized officer to inspect or investigate the underground and surface conditions; to conduct surveys; to estimate the amount of ore or other methods of prospecting, exploration, testing, development, processing and handling; to determine the volumes, types, and composition of wastes generated; to determine the adequacy of measures for minimizing the amount of such wastes and the measures for treatment and disposal of such wastes; to determine reclamation procedures and progress; production records; environmental concerns; and to determine whether the operator/lessee is in compliance with established requirements.
              
              
                § 3598.2
                Issuance of orders.
                Orders and notices issued by the authorized officer shall be mailed by certified mail, return receipt requested, to the operator/lessee at the address furnished in the exploration or mining plan. The operator/lessee shall notify the authorized officer of any change of address or operator/lessee name.
              
              
                § 3598.3
                Service of notices, instructions and orders.
                The operator/lessee shall be considered to have received all notices and orders that are mailed by certified mail and a receipt received by the authorized officer. Verbal orders and notices may be given to officials at the mine but shall be confirmed in writing in accordance with § 3598.2 of this title.
              
              
                § 3598.4
                Enforcement orders.
                (a) If the authorized officer determines that an operator/lessee has failed to comply with established requirements, and such noncompliance does not threaten immediate, serious or irreparable damage to the environment, the mine or deposit being mined, or other valuable mineral deposits or other resources, the authorized officer shall serve a notice of noncompliance upon the operator and lessee by delivery in person or by certified mail, return receipt requested. Failure of the operator/lessee to take action in accordance with the notice of noncompliance shall be grounds for the authorized officer to issue an order to cease operations or initiate legal proceedings to cancel the lease under § 3509.4 of this title, or, for Indian leases, recommend to the Bureau of Indian Affairs that action be taken in accordance with 25 CFR part 211.

                (b) A notice of noncompliance shall specify how the operator/lessee has failed to comply with established requirements, and shall specify the action which shall be taken to correct the noncompliance and the time limits within which such action shall be taken. The operator/lessee shall notify the authorized officer when noncompliance items have been corrected.
                
                (c) If, in the judgment of the authorized officer, the failure to comply with the established requirements threatens immediate, serious or irreparable damage to the environment, the mine or the deposit being mined, or other valuable mineral deposits or other resources, the authorized officer may, either in writing or orally with written confirmation, order the cessation of operations without prior notice.
              
              
                § 3598.5
                Appeals.
                Orders or decisions issued under the regulations in this part may be appealed as provided in part 4 of this title. Orders issued under § 3598.4(c) of this title shall be effective during the pendency of any appeal.
              
            
            
              Subpart 3599—Late Payment or Underpayment of Charges
              
                § 3599.1
                Late payment or underpayment charges.
                (a) The failure to make timely or proper payments of any monies due pursuant to leases, permits, and contracts subject to these regulations will result in the collection by the Minerals Management Service (MMS) of the amount past due plus a late payment charge. Exceptions to this late payment charge may be granted when estimated payments have already been made timely and otherwise in accordance with instructions provided by MMS to the payor. However, late payment charges assessed with respect to any Indian lease, permit, or contract shall be collected and paid to the Indian or tribe to which the overdue amount is owed.
                (b) Late payment charges are assessed on any late payment or underpayment from the date that the payment was due until the date on which the payment is received in the appropriate MMS accounting office. Payments received after 4 p.m. local time on the date due will be acknowledged as received on the following workday.
                (c) Late payment charges are calculated on the basis of a percentage assessment rate. In the absence of a specific lease, permit, license, or contract provision prescribing a different rate, this percentage assessment rate is prescribed by the Department of the Treasury as the “Treasury Current Value of Funds Rate.”

                (d) This rate is available in the Treasury Fiscal Requirements Manual Bulletins that are published prior to the first day of each calendar quarter for application to overdue payments or underpayments in that new calendar quarter. The rate is also published in the Notices section of the Federal Register and indexed under “Fiscal Service/Notices/Funds Rate; Treasury Current Value.”
                (e) Late payment charges apply to all underpayments and payments received after the date due. These charges include rentals; production, minimum, or advance royalties; assessments for liquidated damages; administrative fees and payments by purchaser of royalty taken-in-kind or any other payments, fees, or assessments that a lessee/operator/permittee/payor/or purchaser of royalty taken-in-kind is required to pay by a specified date. The failure to pay past due amounts, including late payment charges, will result in the initiation of other enforcement proceedings.
                [47 FR 22528, May 25, 1982. Redesignated at 48 FR 36588, Aug. 12, 1983. Redesignated at 51 FR 15212, Apr. 22, 1986]
                Group 3600—Mineral Materials Disposal
                
                  Note:

                  The information collection requirements contained in parts 3600, 3610 and 3620 have been approved by the Office of Management and Budget under 44 U.S.C. 3501 et seq. and assigned clearance number 1004-0103. The information is being collected to allow the authorized officer to determine if the applicant is qualified to purchase or have free use of mineral materials on the public lands. The obligation to respond is required to obtain a benefit.
                
              
            
          
          
            Pt. 3600
            PART 3600—MINERAL MATERIALS DISPOSAL
            
              
                Subpart 3601—Mineral Materials Disposal; General Provisions
                
                  Fundamental Provisions
                  Sec.
                  3601.1
                  Purpose.
                  3601.3
                  Authority.
                  3601.5
                  Definitions.
                  3601.6
                  Policy.
                  
                  3601.8
                  Public availability of information.
                  3601.9
                  Information collection.
                
                
                  Limitations on Disposal of Mineral Materials
                  3601.10
                  Limitations on BLM's discretion to dispose of mineral materials.
                  3601.11
                  When will environmental considerations prevent BLM from disposing of mineral materials?
                  3601.12
                  What areas does BLM exclude from disposal of mineral materials?
                  3601.13
                  How can I obtain mineral materials from Federal lands that have been withdrawn to aid a function of another Federal agency or of a State or local government agency?
                  3601.14
                  When can BLM dispose of mineral materials from unpatented mining claims?
                
                
                  Rights of Purchasers and Permittees
                  3601.20
                  Rights of parties.
                  3601.21
                  What rights does a person have under a materials sales contract or use permit?
                  3601.22
                  What rights remain with the United States when BLM sells or issues a permit for mineral materials?
                
                
                  Pre-Application Sampling and Testing
                  3601.30
                  Pre-application activities—how and when may I sample and test mineral materials?
                
                
                  Mining and Reclamation Plans
                  3601.40
                  Mining and reclamation plans.
                  3601.41
                  What information must I include in my mining plan?
                  3601.42
                  What information must I include in my reclamation plan?
                  3601.43
                  What is the process for BLM to approve my mining and reclamation plans?
                  3601.44
                  How and when may my mining or reclamation plan be modified?
                
                
                  Contract and Permit Administration
                  3601.50
                  Administration of sales contracts and free use permits.
                  3601.51
                  How will BLM inspect my operation?
                  3601.52
                  After I finish my operations, when must I remove improvements and equipment?
                
                
                  Contract and Permit Cancellation
                  3601.60
                  Cancellation.
                  3601.61
                  When may BLM cancel my contract or permit?
                  3601.62
                  Cancellation procedure.
                
                
                  Unauthorized Use
                  3601.70
                  Unauthorized use.
                  3601.71
                  What constitutes unauthorized use?
                  3601.72
                  What are the consequences of unauthorized use?
                
                
                  Appeals
                  3601.80
                  How do I appeal a final decision by BLM?
                
              
              
                Subpart 3602—Mineral Materials Sales
                
                  Applications
                  3602.10
                  Applying for a mineral materials sales contract.
                  3602.11
                  How do I request a sale of mineral materials?
                  3602.12
                  How does the mineral materials sales process affect other users of the same public lands?
                  3602.13
                  How does BLM measure and establish the price of mineral materials?
                  3602.14
                  What kind of financial security does BLM require?
                  3602.15
                  What will happen to my bond if I transferred all of my interests or operations to another bonded party?
                
                
                  Administration of Sales
                  3602.20
                  Administration of mineral materials sales.
                  3602.21
                  What payment terms apply to my mineral materials sales contract?
                  3602.22
                  When will a contract terminate?
                  3602.23
                  When will BLM make refunds or allow credits?
                  3602.24
                  When may I assign my materials sales contract?
                  3602.25
                  What rights and responsibilities does my assignee assume?
                  3602.26
                  If I assign my contract, when do my obligations under the contract end?
                  3602.27
                  When will BLM extend the term of a contract?
                  3602.28
                  What records must I maintain and how long must I keep them?
                  3602.29
                  How will BLM verify my production?
                
                
                  Noncompetitive Sales
                  3602.30
                  Noncompetitive sales.
                  3602.31
                  What volume limitations and fees generally apply to noncompetitive mineral materials sales?
                  3602.32
                  What volume and other limitations pertain to noncompetitive sales associated with public works projects?
                  3602.33
                  How will BLM dispose of mineral materials for use in developing Federal mineral leases?
                  3602.34
                  What is the term of a noncompetitive contract?
                
                
                  Competitive Sales
                  3602.40
                  Competitive sales.
                  3602.41
                  When will BLM sell mineral materials on a competitive basis?
                  3602.42
                  How does BLM publicize competitive mineral materials sales?
                  3602.43
                  How does BLM conduct competitive mineral materials sales?
                  3602.44
                  How do I make a bid deposit?
                  
                  3602.45
                  What final steps will BLM take before issuing me a contract?
                  3602.46
                  What is the term of a competitive contract?
                  3602.47
                  When and how may I renew my competitive contract and what is the fee?
                  3602.48
                  What may BLM require when renewing my contract?
                  3602.49
                  When will BLM issue a non-renewable contract?
                
              
              
                Subpart 3603—Community Pits and Common Use Areas
                
                  Disposal of Materials—Community Pits and Common Use Areas
                  3603.10
                  Disposal of mineral materials from community pits and common use areas.
                  3603.11
                  What rights pertain to users of community pits?
                  3603.12
                  What rights pertain to users of common use areas?
                  3603.13
                  What price does BLM charge under materials sales contracts for mineral materials from community pits and common use areas?
                  3603.14
                  What plans do I need to prepare to mine or remove mineral materials from a community pit or common use area?
                
                
                  Reclamation
                  3603.20
                  Reclamation.
                  3603.21
                  What reclamation requirements pertain to community pits and common use areas?
                  3603.22
                  What fees must I pay to cover the cost of reclamation of community pits and common use areas?
                
              
              
                Subpart 3604—Free Use of Mineral Materials
                
                  Obtaining Free Use Permits
                  3604.10
                  Permits for free use of mineral materials.
                  3604.11
                  How do I apply for a free use permit?
                  3604.12
                  Who may obtain a free use permit?
                  3604.13
                  When will BLM decline to issue a free use permit to a qualified applicant?
                
                
                  Administration of Free Use
                  3604.20
                  Administration of free use permits.
                  3604.21
                  What is the term of a free use permit?
                  3604.22
                  What conditions and restrictions pertain to my free use permit?
                  3604.23
                  When and how may I assign my free use permit?
                  3604.24
                  Who may remove materials on my behalf?
                  3604.25
                  What bond requirements pertain to free use permits?
                  3604.26
                  When will BLM cancel my permit?
                  3604.27
                  What rights does a free use permit give me against other users of the land?
                
              
            
            
              Authority:
              30 U.S.C. 601 et seq.; 43 U.S.C. 1201, 1701 et seq.; Sec. 2, Act of September 28, 1962 (Pub. L. 87-713, 76 Stat. 652).
            
            
              Source:
              66 FR 58901, Nov. 23, 2001, unless otherwise noted.
            
            
              Subpart 3601—Mineral Materials Disposal; General Provisions
              
                Fundamental Provisions
                
                  § 3601.1
                  Purpose.
                  The regulations in this part establish procedures for the exploration, development, and disposal of mineral material resources on the public lands, and for the protection of the resources and the environment. The regulations apply to permits for free use and contracts for sale of mineral materials.
                
                
                  § 3601.3
                  Authority.

                  (a) BLM's authority to dispose of sand, gravel, and other mineral and vegetative materials that are not subject to mineral leasing or location under the mining laws is the Act of July 31, 1947, as amended (30 U.S.C. 601 et seq.), commonly referred to as the Materials Act. This authority applies to sale and free use of these materials. BLM's authority to allow removal of limited quantities of petrified wood from public lands without charge is section 2 of the Act of September 28, 1962 (Pub. L. 87-713, 76 Stat. 652).
                  (b) Section 302 of the Federal Land Policy and Management Act of 1976 (FLPMA) (43 U.S.C. 1732) provides the general authority for BLM to manage the use, occupancy, and development of the public lands under the principles of multiple use and sustained yield in accordance with the land use plans that BLM develops under FLPMA.
                  (c) Section 304 of FLPMA (43 U.S.C. 1734) and the Independent Offices Appropriation Act of 1952 (31 U.S.C. 9701) authorize the U.S. Government to collect fees and to require reimbursement of its costs.
                
                
                  § 3601.5
                  Definitions.
                  As used in this part the term:
                  
                    Act means the Materials Act of July 31, 1947, as amended (30 U.S.C. 601, et seq.).
                  
                    BLM means the Bureau of Land Management.
                  
                  
                    Common use area means a generally broad geographic area from which BLM can make disposals of mineral materials to many persons, with only negligible surface disturbance. The use is dispersed throughout the area.
                  
                    Community pit means a relatively small, defined area from which BLM can make disposals of mineral materials to many persons. The surface disturbance is usually extensive in the confined area.
                  
                    Mineral materials means, but is not limited to, petrified wood and common varieties of sand, stone, gravel, pumice, pumicite, cinders, and clay.
                  
                    Performance bond means a bond to ensure compliance with the terms of the contract and reclamation of the site as BLM requires.
                  
                    Permittee means any Federal, State, or territorial agency, unit, or subdivision, including municipalities, or any non-profit organization, to which BLM issued a free use permit for the removal of mineral materials from the public lands.
                  
                    Public lands means any lands and interest in lands owned by the United States and administered by the Secretary of the Interior through BLM without regard to how the United States acquired ownership, except lands held for the benefit of Indians, Aleuts, and Eskimos.
                  
                    Purchaser means any person, including a business or government entity, buying or holding a contract to purchase mineral materials on the public lands.
                
                
                  § 3601.6
                  Policy.
                  It is BLM's policy:
                  (a) To make mineral materials available unless it is detrimental to the public interest to do so;
                  (b) To sell mineral material resources at not less than fair market value;
                  (c) To permit Federal, State, Territorial, and local government entities and non-profit organizations free use of these materials for qualified purposes;
                  (d) To protect public land resources and the environment and minimize damage to public health and safety during the exploration for and the removal of such minerals;
                  (e) To prevent unauthorized removal of mineral materials; and
                  (f) To require purchasers and permittees to account for all removals of mineral materials.
                
                
                  § 3601.8
                  Public availability of information.
                  (a) All data and information concerning Federal and Indian minerals that you submit under this part are subject to part 2 of this title. Part 2 of this title includes the regulations of the Department of the Interior covering the public disclosure of data and information contained in Department of the Interior records. BLM may make available for inspection certain mineral information not protected from disclosure under part 2 of this title without a Freedom of Information Act (FOIA) (5 U.S.C. 552) request.
                  (b) When you submit data and information under this part that you believe to be exempt from public disclosure, and that you wish BLM to withhold from such disclosure, you must clearly mark each page that you believe includes confidential information. BLM will keep all data and information confidential to the extent allowed by § 2.13(c) of this title.
                
                
                  § 3601.9
                  Information collection.

                  The Office of Management and Budget has approved the information collection requirements in part 3600 under 44 U.S.C. 3501 et seq. and assigned clearance number 1004-0103. BLM is collecting the information to allow us to determine if you are qualified to purchase or have free use of mineral materials on the public lands. You must respond to obtain a benefit.
                
              
              
                Limitations on Disposal of Mineral Materials
                
                  § 3601.10
                  Limitations on BLM's discretion to dispose of mineral materials.
                
                
                  § 3601.11
                  When will environmental considerations prevent BLM from disposing of mineral materials?
                  BLM will not dispose of mineral materials if we determine that the aggregate damage to public lands and resources would exceed the public benefits that BLM expects from the proposed disposition.
                
                
                  
                  § 3601.12
                  What areas does BLM exclude from disposal of mineral materials?
                  (a) BLM will not dispose of mineral materials from wilderness areas or other areas where it is expressly prohibited by law. This includes national parks and monuments.
                  (b) BLM will not dispose of mineral materials from Indian lands and lands set aside or held for the use or benefit of Indians.
                  (c) BLM will not dispose of mineral materials from areas identified in land use plans as not appropriate for mineral materials disposal.
                
                
                  § 3601.13
                  How can I obtain mineral materials from Federal lands that have been withdrawn to aid a function of another Federal agency or of a State or local government agency?
                  If you wish to obtain mineral materials from lands withdrawn to aid a function of another Federal agency or of a State or local government agency, you may apply to BLM. BLM will dispose of the mineral materials only with the consent of that agency.
                
                
                  § 3601.14
                  When can BLM dispose of mineral materials from unpatented mining claims?
                  (a) BLM may dispose of mineral materials from unpatented mining claims if disposal does not endanger or materially interfere with prospecting, mining, or processing operations, or uses reasonably incident thereto.
                  (b) BLM will ask a mining claimant for a waiver before disposing of mineral materials from a claim. If the mining claimant refuses to sign a waiver, BLM will make sure that disposal of the mineral materials will not be detrimental to the public interest. We also will consult with the Solicitor's Office, if necessary, before proceeding with the disposal.
                
              
              
                Rights of Purchasers and Permittees
                
                  § 3601.20
                  Rights of parties.
                
                
                  § 3601.21
                  What rights does a person have under a materials sales contract or use permit?
                  (a) Unless otherwise provided, if you are a purchaser under a sales contract or a free use permittee, you have the right to:
                  (1) Extract, remove, process, and stockpile the material until the contract or permit terminates, regardless of any rights others acquire later under the provisions of the general land laws; and
                  (2) Use and occupy the described lands to the extent necessary for fulfillment of the contract or permit.
                  (b) Users of the lands covered by your materials sales contract or free use permit who acquire their rights later than the date BLM designated the tract for mineral materials disposal will be subject to your existing use authorization, as provided in § 3602.12. This applies to uses due to any later settlement, location, lease, sale, or other appropriation under the general land laws, including the mineral leasing and mining laws.
                
                
                  § 3601.22
                  What rights remain with the United States when BLM sells or issues a permit for mineral materials?
                  Your sale contract or use permit is subject to the continuing right of the United States to issue leases, permits, and licenses for the use and occupancy of the lands, if such use would not endanger or materially interfere with the production or removal of materials under contract or permit.
                
              
              
                Pre-Application Sampling and Testing
                
                  § 3601.30
                  Pre-application activities—how and when may I sample and test mineral materials?
                  (a) BLM may authorize you in writing to sample and test mineral materials. The authorization letter expires after 90 days, but BLM may extend it for an additional 90 days if you show us that an extension is necessary. BLM may authorize these activities before issuing a sales contract or free use permit.

                  (b) You must submit your sampling and testing findings to BLM. All information you submit under this section is subject to part 2 of this title. That part sets forth the rules of the Department of the Interior relating to public availability of information contained in Departmental records. (See § 3601.8.)
                  
                  (c) A letter from BLM authorizing you to sample and test mineral materials does not give you a preference right to a sales contract or free use permit.
                  (d) BLM may impose bonding and reclamation requirements on sampling and testing that you conduct under an authorization letter.
                
              
              
                Mining and Reclamation Plans
                
                  § 3601.40
                  Mining and reclamation plans.
                  BLM may require you to submit mining and reclamation plans before we begin any environmental review or issue a contract or permit. You may combine these plans in one document.
                
                
                  § 3601.41
                  What information must I include in my mining plan?
                  If BLM requires you to submit a mining plan, it must include:
                  (a) A map, sketch, or aerial photograph identifying the area for which you are applying, the area and depth you plan to disturb, existing and proposed access, and the names and locations of major topographic and known cultural features;
                  (b) A description of your proposed methods of operation and the periods during which you will operate;
                  (c) A description of measures you will take to prevent hazards to public health and safety and to minimize and mitigate environmental damage; and
                  (d) Such other information as BLM may require.
                
                
                  § 3601.42
                  What information must I include in my reclamation plan?
                  If BLM requires you to submit a reclamation plan, it must include:
                  (a) A statement of the proposed manner and time in which you will complete reclamation of the areas disturbed by your operations;
                  (b) A map or sketch which delineates the area you will reclaim; and
                  (c) Such other information as BLM may require.
                
                
                  § 3601.43
                  What is the process for BLM to approve my mining and reclamation plans?
                  (a) After reviewing your mining and reclamation plans, BLM will notify you of any deficiencies in the plans and recommend the changes necessary. BLM will notify you in writing when we approve your plan. You must follow BLM-approved mining and reclamation plans, which become part of the contract or permit.
                  (b) Your operation must not deviate from the plan BLM approves, unless it is modified under § 3601.44.
                
                
                  § 3601.44
                  How and when may my mining or reclamation plan be modified?
                  (a) Either you or BLM may initiate a modification of an approved mining or reclamation plan to adjust for changed conditions or to correct any oversight. BLM will consult with you before requiring a modification.
                  (b) If BLM notifies you that you must modify your plan, you must prepare the modification, or explain why you need more time, within 30 days. If you fail to modify your plan to BLM's satisfaction, BLM may order you to stop operations under your contract or permit.
                  (c) When you ask to change an approved mining or reclamation plan for one of the reasons in paragraph (a) of this section, BLM will notify you in writing within 30 days whether we approve the modification, deny it, or require any changes in it.
                
              
              
                Contract and Permit Administration
                
                  § 3601.50
                  Administration of sales contracts and free use permits.
                
                
                  § 3601.51
                  How will BLM inspect my operation?
                  You must allow BLM access at any reasonable time:
                  (a) To inspect or investigate the mine condition;
                  (b) To conduct surveys;
                  (c) To estimate the volume, types, and composition of commodities that you mine or remove;
                  (d) To examine weight tickets, truck logs, and other records that BLM finds necessary to verify production; or
                  (e) To determine whether you comply with contract, permit, statutory, or regulatory requirements.
                  [66 FR 58901, Nov. 23, 2001; 67 FR 68778, Nov. 13, 2002]
                
                
                  
                  § 3601.52
                  After I finish my operations, when must I remove improvements and equipment?
                  After your contract or permit period expires, or after cancellation of your permit or contract, BLM will allow you up to 90 days, excluding periods of inclement weather, to remove the equipment, personal property, and any other improvements that you placed on the public lands. You may leave in place improvements such as roads, culverts, and bridges if BLM consents. If you fail to remove equipment, personal property, or any other improvement, it becomes the property of the United States. However, you remain liable for the cost of its removal and for restoration of the site.
                
              
              
                Contract and Permit Cancellation
                
                  § 3601.60
                  Cancellation.
                
                
                  § 3601.61
                  When may BLM cancel my contract or permit?
                  BLM may cancel your contract or free use permit if you:

                  (a) Fail to comply with the provisions of the Materials Act of 1947, as amended (30 U.S.C. 601 et seq.);
                  (b) Fail to comply with any applicable regulations; or
                  (c) Default in the performance of any material term, covenant, or stipulation in the contract.
                
                
                  § 3601.62
                  Cancellation procedure.
                  (a) BLM will give you written notice of any defaults, breach, or cause of forfeiture, either in person or by certified mail. You have 30 days after receiving the notice:
                  (1) To correct all defaults;
                  (2) To request an extension of time in which to correct the defaults; or
                  (3) To submit evidence showing to BLM's satisfaction why we should not cancel your contract or free use permit.
                  (b) If you fail to respond to the notice under paragraph (a) of this section, or if delivery of the notice is refused, or not completed as described in § 1810.2 of this chapter, BLM may cancel the contract or permit.
                
              
              
                Unauthorized Use
                
                  § 3601.70
                  Unauthorized use.
                
                
                  § 3601.71
                  What constitutes unauthorized use?
                  (a) Except as provided in paragraph (b) of this section, you must not extract, sever, or remove mineral materials from public lands under the jurisdiction of the Department of the Interior, unless BLM or another Federal agency with jurisdiction authorizes the removal by sale or permit. Violation of this prohibition constitutes unauthorized use.
                  (b) If you own the surface estate of lands with reserved Federal minerals, you may use mineral materials within the boundaries of your surface estate without a sales contract or permit only in the following circumstances:
                  (1) You use a minimal amount of mineral materials for your own personal use;
                  (2) You have statutory authority to use the mineral materials; or
                  (3) You have other express authority to use the mineral materials.
                
                
                  § 3601.72
                  What are the consequences of unauthorized use?
                  Unauthorized users are liable for damages to the United States, and are subject to prosecution for such unlawful acts (see subpart 9239 of this chapter).
                
              
              
                Appeals
                
                  § 3601.80
                  How do I appeal a final decision by BLM?
                  If a BLM decision adversely affects you, you may appeal the decision in accordance with parts 4 and 1840 of this title.
                
              
            
            
              Subpart 3602—Mineral Materials Sales
              
                Applications
                
                  § 3602.10
                  Applying for a mineral materials sales contract.
                
                
                  § 3602.11
                  How do I request a sale of mineral materials?

                  (a) You may submit a written request for sale of mineral materials to the BLM office with jurisdiction over the site containing the materials. No particular form is required for this request.
                  (b) BLM also may initiate a sale without a request under paragraph (a) of this section.
                  (c) You must pay a processing fee as provided in §§ 3602.31(b) and 3602.44(f). If the request is for mineral materials that are from a community pit or common use area this requirement does not apply.
                  [66 FR 58901, Nov. 23, 2001, as amended at 70 FR 58878, Oct. 7, 2005; 72 FR 50888, Sept. 5, 2007]
                
                
                  § 3602.12
                  How does the mineral materials sales process affect other users of the same public lands?
                  (a) When BLM designates tracts for competitive or noncompetitive sale of mineral materials, and notes the designation in the public land records, it creates a right to remove the materials superior to any subsequent claim, entry, or other conflicting use of the land, including subsequent mining claim locations.
                  (b) The superior right under paragraph (a) of this section is part of all contracts and permits BLM authorizes within 2 years after the date we designate the tract. BLM may extend this 2-year period for one additional year for good cause. The right continues for the entire term of the contract or permit and any renewal term. The superior right under paragraph (a) of this section also applies to any subsequent contracts or permits that BLM authorizes within 2 years after the previous contract or permit expires or terminates.
                  (c) This right does not prevent other uses or segregate the land from the operation of the public land laws, including the mining and mineral leasing laws. However, such subsequent uses must not interfere with the extraction of mineral materials.
                  [66 FR 58901, Nov. 23, 2001; 67 FR 68778, Nov. 13, 2002]
                
                
                  § 3602.13
                  How does BLM measure and establish the price of mineral materials?
                  (a) BLM will not sell mineral materials at less than fair market value. BLM determines fair market value by appraisal.
                  (b) BLM may periodically reappraise the value of mineral materials not yet removed, and adjust your contract price accordingly. BLM will not adjust the price during the first 2 years of the contract. BLM also will not adjust the contract price during the 2-year period following any adjustment. However, BLM may adjust the price at the beginning of any contract renewal period.
                  (c) BLM measures mineral materials by in-place volume or weight equivalent. When BLM requires you to measure materials, we may either designate the method you must use or allow you to choose either method. We will verify your results.
                
                
                  § 3602.14
                  What kind of financial security does BLM require?
                  (a) For contracts of $2,000 or more, BLM will require a performance bond of an amount sufficient to meet the reclamation standards provided for in the contract, but at least $500. If you have a sales contract from a community pit or common use area and you pay a reclamation fee, BLM will not require you to post a performance bond.
                  (b) BLM may require a performance bond for contracts of less than $2,000. We will not require a bond amount greater than 20 percent of the total contract value.
                  (c) A performance bond may be a—
                  (1) Bond of a corporate surety shown on the approved list (Circular 570) issued by the U.S. Treasury Department, including surety bonds arranged or paid for by third parties;
                  (2) Certificate of deposit that:
                  (i) Is issued by a financial institution whose deposits are Federally insured;
                  (ii) Does not exceed the maximum insurable amount set by the Federal Deposit Insurance Corporation;
                  (iii) Is made payable or assigned to the United States;
                  (iv) Grants BLM authority to demand immediate payment if you fail to meet the terms and conditions of the contract;

                  (v) States that no party may redeem it before BLM approves its redemption; and
                  
                  (vi) Otherwise conforms to BLM's instructions as found in the contract terms;
                  (3) Cash bond, with a power of attorney to BLM to convert it upon your failure to meet the terms and conditions of the contract;
                  (4) Irrevocable letter of credit from a bank or financial institution organized or authorized to transact business in the United States, with a power of attorney to BLM to redeem it upon your failure to meet the terms and conditions of the contract; or
                  (5) Negotiable Treasury bond of the United States of a par value equal to the amount of the required bond, together with a power of attorney to BLM to sell it upon your failure to meet the terms and conditions of the contract.
                
                
                  § 3602.15
                  What will happen to my bond if I transferred all of my interests or operations to another bonded party?
                  BLM will cancel your bond obligations following approval of the transfer of your interests or operations if the transferee provides a bond that assumes all of your existing liabilities as required in § 3602.24. However, under § 3602.26, you remain liable for any reclamation or other obligation that accrued during the time you held your interest.
                
              
              
                Administration of Sales
                
                  § 3602.20
                  Administration of mineral materials sales.
                
                
                  § 3602.21
                  What payment terms apply to my mineral materials sales contract?
                  (a) Under a sales contract for mineral materials—
                  (1) For sales of $2,000 or less, you must pay the full amount before BLM will sign the contract.
                  (2) When the sale exceeds $2,000, you may make installment payments. The first installment payment must be the greater of $500 or 5 percent of the total purchase price. If you elect to make installment payments—
                  (i) For non-competitive sales, you must pay the first installment at or before the time BLM awards the contract;
                  (ii) For competitive sales, you must pay the first installment as a deposit at the time you submit the bid; and
                  (iii) For noncompetitive and competitive sales—
                  (A) Once you have removed materials, you must make each subsequent installment payment monthly in an amount equal to the value of the minerals you remove each month. You must make the payment by the 15th day following the end of the month for which you are reporting. However, you must pay the balance of the purchase price not later than 60 days before the expiration date of the contract. BLM will credit your first installment payment to you at the time of your final payment unless we cancel your contract under § 3601.61; or
                  (B) You may make advance payment for your annual production based on the previous year's production or your projection of the current year's production, so long as you resume paying on a monthly basis as required in paragraph (a)(2)(iii)(A) of this section if your annual payment does not cover your actual production for the current year. You must resume monthly payments no later than the 15th day following the end of the month in which production exceeds the projected production on which payments were based.
                  (3) You must annually (as provided in your contract) produce an amount sufficient to pay to the United States a sum of money equal to the first installment determined under paragraph (a)(2) of this section. In lieu of such production, you may make an annual payment in the amount of the first installment. If in any contract year you make production payments that are less than the first installment, you must pay the difference between the production payments and the amount of the first installment. These annual payments are due on or before each anniversary date of the contract.
                  (b) If you fail to comply with the terms and conditions of the contract and BLM cancels your contract under § 3601.61, you will forfeit all moneys that you paid.
                
                
                  § 3602.22
                  When will a contract terminate?
                  (a) Your contract terminates when—
                  
                  (1) Its term expires;
                  (2) You have completed production under your contract or permit and any renewal, and completed required reclamation; or
                  (3) BLM cancels your contract under § 3601.60 et seq. of this part.
                  (b) You and BLM may, by agreement, terminate the sales contract at any time.
                
                
                  § 3602.23
                  When will BLM make refunds or allow credits?
                  (a) BLM may make refunds or allow credits if—
                  (1) When your contract expires, your total payments exceed the total value of mineral materials included in the contract;
                  (2) BLM determines that insufficient mineral materials existed in the sales area to fulfill the terms of the contract; or
                  (3) Materials you paid for are unavailable as a result of terminating your contract by mutual agreement under § 3602.22(b).
                  (b) If your refund or credit is a result of terminating your contract by mutual agreement under § 3602.22(b), BLM will reduce the amount of the refund or credit by the amount of the administrative cost of processing the disposal action. If these administrative costs exceed your total payments, BLM will not make a refund or allow a credit.
                  (c) BLM may credit to future production on the same contract, but not refund, payments that you make in lieu of production under § 3602.21(a)(3). However, if, upon expiration of the contract, the total value of payments you have made exceeds the total value of mineral materials included in your contract, BLM will refund the difference in accordance with paragraphs (a) and (b) of this section.
                
                
                  § 3602.24
                  When may I assign my materials sales contract?
                  (a) You may not assign the contract or any interest therein unless BLM approves the transfer in writing.
                  (b) BLM will not approve your proposed assignment of contract, unless—
                  (1) Your assignee—
                  (i) Furnishes a financial guarantee as required by § 3602.14; or
                  (ii) Obtains a written commitment from the previous surety that it will be bound by the assignment when BLM approves it; and
                  (2) The assignment contains all the terms and conditions in your contract.
                
                
                  § 3602.25
                  What rights and responsibilities does my assignee assume?
                  When BLM approves your assignment, your assignee is entitled to all the rights and is subject to all the obligations under the contract.
                
                
                  § 3602.26
                  If I assign my contract, when do my obligations under the contract end?
                  When BLM approves your assignment, you are released from any further liability under the contract for actions the assignee may take after the effective date of the assignment. You continue to be responsible for obligations that accrued before the approval date, whether or not you knew of them at the time of the transfer.
                
                
                  § 3602.27
                  When will BLM extend the term of a contract?
                  BLM may grant a one-time extension of the contract not to exceed 1 year, if:
                  (a) (1) For contracts with terms over 90 days, BLM receives your written request between 30 and 90 days before the contract expires; or
                  (2) For contracts with terms of 90 days or less, BLM receives your written request not later than 15 days before the contract expires; and
                  (b) You show in writing that the delay in removing the mineral materials was due to causes beyond your control and was not due to your fault or negligence.
                
                
                  § 3602.28
                  What records must I maintain and how long must I keep them?
                  (a) BLM may require you to maintain and preserve for 6 years records, maps, and surveys relating to production verification and valuation. These include, but are not limited to, detailed records of quantity, types, and value of commodities you moved, processed, sold, delivered, or used.

                  (b) You must make such records available to BLM to allow us to determine whether you have complied with statutes, regulations, and the terms of the contract.
                
                
                  § 3602.29
                  How will BLM verify my production?
                  (a) You must submit at least one report per contract year of the amount of mineral materials you have mined or removed under your sales contract so BLM can verify that you have made the required payments. BLM will specify the timing of the reports in your contract or permit.
                  (b) BLM may require more frequent reporting if we find it necessary.
                  (c) BLM may require you to conduct pre-operation, annual, and post-operation volumetric surveys of the mine site.
                
              
              
                Noncompetitive Sales
                
                  § 3602.30
                  Noncompetitive sales.
                  In addition to the following sections, §§ 3602.31 through 3602.35, the provisions of §§ 3602.11 through 3602.29 also apply to noncompetitive sales.
                
                
                  § 3602.31
                  What volume limitations and fees generally apply to noncompetitive mineral materials sales?
                  (a) BLM may sell, at not less than fair market value, and without advertising or calling for bids, mineral materials not greater than 200,000 cubic yards (or weight equivalent) in any individual sale, when BLM determines it to be:
                  (1) In the public interest; and
                  (2) Impracticable to obtain competition.
                  (b) BLM will charge the purchaser a processing fee on a case-by-case basis as described in § 3000.11 of this chapter.
                  (c) BLM will not approve multiple noncompetitive sales that exceed a total of 300,000 cubic yards (or weight equivalent) made in any one State for the benefit of any one purchaser, whether an individual, partnership, corporation, or other entity, in any period of 12 consecutive months.
                  (d) The volume limitations in paragraphs (a) and (c) of this section do not apply to sales in the State of Alaska that BLM determines are needed for construction, operation, maintenance, or termination of the Trans-Alaska Pipeline System or the Alaska Natural Gas Transportation System.
                  (e) The volume limitations in paragraphs (a) and (b) of this section do not apply if:
                  (1) BLM determines that circumstances make it impossible to obtain competition; or
                  (2) There is insufficient time to invite competitive bids, because of an emergency situation affecting public property, health, or safety.
                  [66 FR 58901, Nov. 23, 2001, as amended at 70 FR 58878, Oct. 7, 2005; 73 FR 35592, June 24, 2008]
                
                
                  § 3602.32
                  What volume and other limitations pertain to noncompetitive sales associated with public works projects?
                  BLM may sell mineral materials not exceeding 400,000 cubic yards (or weight equivalent), at not less than fair market value, without advertising or calling for bids if:
                  (a) BLM determines the sale to be in the public interest; and
                  (b) The materials will be used in connection with an urgent public works improvement program on behalf of a Federal, State, or local governmental agency, and time does not permit advertising for a competitive sale.
                
                
                  § 3602.33
                  How will BLM dispose of mineral materials for use in developing Federal mineral leases?
                  (a) If you propose to use mineral materials in connection with developing a mineral lease issued by BLM, we may, without calling for competitive bids, sell you at fair market value a volume of mineral materials not exceeding a total of 200,000 cubic yards (or weight equivalent) in one State in any period of 12 consecutive months.
                  (b) If the materials remain within the boundaries of the lease, BLM will not charge for mineral materials that you must move in order to extract minerals under a Federal lease, whether or not you use them for lease development.
                
                
                  § 3602.34
                  What is the term of a noncompetitive contract?

                  BLM will not issue a noncompetitive contract for the sale of mineral materials for a term exceeding 5 years, excluding any contract extension under § 3602.27 and any period that BLM may allow for removal of equipment and improvements under § 3601.52.
                
              
              
                Competitive Sales
                
                  § 3602.40
                  Competitive sales.
                  In addition to the following sections, §§ 3602.41 through 3602.49, the provisions of §§ 3602.11 through 3602.29 also apply to competitive sales.
                
                
                  § 3602.41
                  When will BLM sell mineral materials on a competitive basis?

                  Except for sales from community pits and common use areas under subpart 3603 of this part, and noncompetitive sales under § 3602.30 et seq., BLM will make sales only after inviting competitive bids through publication and posting under § 3602.42.
                
                
                  § 3602.42
                  How does BLM publicize competitive mineral materials sales?
                  (a) When offering mineral materials for sale by competitive bidding, BLM:
                  (1) Will advertise the sale by publishing a sale notice in a newspaper of general circulation in the area where the material is located, on the same day once a week for 2 consecutive weeks; and
                  (2) Will post a sale notice in a conspicuous place in the office where you will submit bids.
                  (b) In the sale notice, BLM will state:
                  (1) By legal description, the location of the tract or tracts on which we are offering the materials;
                  (2) The kind of materials we are offering;
                  (3) The estimated quantities of materials we are offering;
                  (4) The unit of measurement;
                  (5) The appraised prices;
                  (6) The time and place for receiving and opening of bids;
                  (7) The minimum deposit we require;
                  (8) If the sale is by request, the total cost recovery fee paid to BLM by the applicant up to 21 days before the sale;
                  (9) The site access that will be available to the purchaser;
                  (10) The method of bidding;
                  (11) If applicable, that the purchaser must file mining or reclamation plans;
                  (12) The bonding requirement;
                  (13) The location for inspection of contract terms and proposed stipulations;
                  (14) The address and telephone number of the office where you may obtain additional information;
                  (15) Whether BLM will renew the contract; and
                  (16) Any additional information that BLM deems necessary.
                  (c) BLM may, in its discretion, extend the period of time for advertising;
                  (d) BLM will not hold sales sooner than 1 week after the last advertisement.
                  [66 FR 58901, Nov. 23, 2001, as amended at 70 FR 58878, Oct. 7, 2005]
                
                
                  § 3602.43
                  How does BLM conduct competitive mineral materials sales?
                  (a) The applicant requesting a mineral materials sale must pay a processing fee on a case-by-case basis as described in § 3000.11 of this chapter as modified by the provisions in this section and in § 3602.42(b)(8). The cost recovery process for a competitive mineral materials sale follows:
                  (1) The applicant requesting the sale must pay the cost recovery fee amount before BLM will publish a sale notice.
                  (2) Before the contract is issued:
                  (i) The successful bidder, if someone other than the applicant, must pay to BLM the cost recovery amount specified in the sale notice; and
                  (ii) The successful bidder must pay all processing costs BLM incurs after the date of the sale notice.
                  (3) If the successful bidder is someone other than the applicant, BLM will refund to the applicant the amount paid under paragraph (a)(1) of this section.

                  (b) In conducting a competitive sale, BLM may require submission of sealed written bids, oral bids, or a combination of both. The sale notice will state how you must submit your bid. If 2 or more persons make identical high sealed bids, BLM will determine the highest bid by holding an oral auction among the persons making the identical high bids. If no oral bid is made higher than the sealed bids, BLM will pick the successful bidder by lot. After BLM announces the high bid at an oral auction, if you are the high bidder you must confirm that bid in writing at least by the close of business on the date of the sale, or by such time as BLM may specify in the sale notice.
                  (c) When BLM determines that it is in the public interest to do so, we may reject any or all bids, or may waive minor deficiencies in the bids that would not ordinarily affect the outcome of the bidding.
                  [66 FR 58901, Nov. 23, 2001, as amended at 70 FR 58878, Oct. 7, 2005]
                
                
                  § 3602.44
                  How do I make a bid deposit?
                  (a) If you wish to make a bid to purchase mineral materials, you must submit a deposit in advance of the sale.
                  (1) Your sealed bids must contain a deposit.
                  (2) At an oral auction, you must make your deposit before the opening of the bidding.
                  (b) Your deposit must be the greater of $500 or 5 percent of the appraised value as we specify in the sale notice.
                  (c) Your deposit may be in the form of cash, a money order, a bank draft, or a cashier's or certified check made payable to the Bureau of Land Management.
                  (d) If you are not the successful bidder, BLM will return your bid deposit when the bidding concludes.
                  (e) If you are the successful bidder, BLM will apply your deposit to the purchase price.
                  (f) BLM will charge the successful bidder a processing fee on a case-by-case basis as described in § 3000.11 of this chapter and § 3602.43.
                  [66 FR 58901, Nov. 23, 2001, as amended at 70 FR 58878, Oct. 7, 2005]
                
                
                  § 3602.45
                  What final steps will BLM take before issuing me a contract?
                  (a) Ability to perform. BLM may require you to furnish information we find necessary to determine whether you are able to meet the obligations of the contract.
                  (b) Reasons for denying a contract. We will deny you the contract, even if you made the highest bid, if—
                  (1) We determine that you are unable to meet the obligations of the contract,
                  (2) You are unwilling to accept the terms of the contract, or
                  (3) BLM rejects all bids.
                  (c) Refund of deposit. If BLM denies you a contract under paragraph (b)(1) or (b)(3) of this section, we will refund your deposit.
                  (d) Awarding a contract. BLM will notify you of your contract award by presenting you with or sending you the contract.
                  (e) Accepting a contract. If BLM awards you the contract, you must, within 60 days after receiving it, sign and return the contract, together with a performance bond and mining and reclamation plan when BLM requires them. BLM may extend this period an additional 30 days if you request it in writing within the first 60-day period. If you fail to sign and return the contract within the first 60-day period, or an approved 30-day extension period, you will forfeit the bid deposit.
                  (f) Awarding the contract to the second-highest bidder. If BLM determines that you are unable to meet the obligations of the contract, or if you fail to sign and return the contract within the time period specified, BLM may offer and award the contract for the amount of the high bid to the person making the next highest complete bid. That person must be qualified and willing to accept the contract, and must redeposit the amount required under § 3602.44(b).
                  (g) Contract form. BLM will make all sales on BLM standard contract forms approved by the Director, Bureau of Land Management. We will include as necessary additional provisions and stipulations in the contract to conform to the provisions of the competitive sale notice and to address environmental concerns or other site-specific issues.
                
                
                  § 3602.46
                  What is the term of a competitive contract?
                  The term of the contract will be in the sales notice. BLM will not issue a competitive contract for the sale of mineral materials for a term exceeding 10 years. However, the 10-year period does not include any contract extension under § 3602.27, any contract renewal under § 3602.47, and any periods for removal of equipment and improvements under § 3601.52 of this part.
                
                
                  
                  § 3602.47
                  When and how may I renew my competitive contract and what is the fee?
                  (a) Applying for competitive contract renewal. When you have paid the United States the full contract price for the mineral materials you purchased under a competitive contract, you may apply for renewal of the contract without further competitive bidding in order to purchase and extract additional material that may be available at the contract site. You must submit your request for renewal of the contract at least 90 days before it expires. You do not need to use a specific form.
                  (b) BLM's response to the application. BLM will renew your contract if—
                  (1) You meet all the requirements of this section;
                  (2) Your contract is not limited under § 3602.49; and
                  (3) BLM determines that you are able to fulfill the obligations of a new contract.
                  (c) Renewal term. BLM will renew your contract for a maximum term of 10 additional years. The renewal may be for less than 10 years if you do not request that much time, or if BLM finds that the quantity of material involved does not justify a 10-year term.
                  (d) Number of times BLM may renew a contract. There is no maximum number of times BLM may renew a contract.
                  (e) Fee. BLM will charge a processing fee on a case-by-case basis as described in § 3000.11 of this chapter.
                  [66 FR 58901, Nov. 23, 2001, as amended at 70 FR 58878, Oct. 7, 2005]
                
                
                  § 3602.48
                  What may BLM require when renewing my contract?
                  (a) Reappraisal. BLM will not grant a renewal without requiring a reappraisal under § 3602.13.
                  (b) Bond amount and terms. Before renewing your contract, BLM may require you to increase, or allow you to decrease, the amount of the performance bond you posted under § 3602.14. BLM may also require other bond modifications to ensure coverage for the renewed contract.
                  (c) Environmental protection requirements. Before renewing your contract, BLM will perform additional environmental analysis as required, and may require you to adopt additional measures to prevent hazards to public health and safety, and to minimize and mitigate environmental damage.
                  (d) Other requirements. BLM may require additions or changes to other terms or conditions of your contract.
                
                
                  § 3602.49
                  When will BLM issue a non-renewable contract?
                  (a) BLM may offer you a contract restricted to a single term or otherwise limited in its duration. We will base this restriction on a finding that—
                  (1) The land should be used for another, possibly conflicting, purpose after mineral materials are removed;
                  (2) The deposit of mineral materials may be appropriate for future use by multiple operators or by the local community; or
                  (3) Other circumstances make renewal inappropriate.
                  (b) If BLM limits a contract under this section, the sale notice under § 3602.42 will include this information.
                  (c) If your contract is in existence on December 24, 2001, BLM will decide whether you may request renewal of that contract. You must ask BLM for this decision at least 90 days before the contract expires. If fewer than 120 days remain on your existing contract on December 24, 2001, BLM may approve a renewal request that you submit less than 90 days before the contract expires if we decide the contract qualifies for renewal and we have sufficient time to process your request before your contract is due to expire.
                
              
            
            
              Subpart 3603—Community Pits and Common Use Areas
              
                Disposal of Materials—Community Pits and Common Use Areas
                
                  § 3603.10
                  Disposal of mineral materials from community pits and common use areas.

                  (a) BLM may make mineral material sales and allow free use under permit from the same deposit within areas that we designate for this purpose. These kinds of disposals must be consistent with other provisions of this part. These designated community pit sites or common use areas may be any size.
                  
                  (b) This subpart applies to both sales and free use from community pits and common use areas unless otherwise stated. Refer to subpart 3604 of this part for additional regulations applicable to the free use of mineral materials.
                
                
                  § 3603.11
                  What rights pertain to users of community pits?
                  BLM's designation of a community pit site, when noted on the appropriate BLM records or posted on the ground, establishes a right to remove the materials superior to any subsequent claim or entry of the lands.
                
                
                  § 3603.12
                  What rights pertain to users of common use areas?
                  (a) BLM's designation of a common use area does not establish a right to remove the materials superior to any subsequent claim or entry of the lands.
                  (b) Once you have a permit or a sales contract to remove mineral materials from a common use area, your rights under that permit or contract are superior to any subsequent claim or entry on the lands.
                
                
                  § 3603.13
                  What price does BLM charge under materials sales contracts for mineral materials from community pits and common use areas?
                  BLM will sell mineral materials from community pits or common use areas under materials sales contracts for not less than fair market value.
                
                
                  § 3603.14
                  What plans do I need to prepare to mine or remove mineral materials from a community pit or common use area?
                  BLM generally will not require a mining or reclamation plan before you mine or remove mineral materials from a community pit or common use area. We may require such a plan if we find that circumstances warrant it. In all cases, you must comply with the terms of the contract or permit to protect health, safety, and the environment.
                
              
              
                Reclamation
                
                  § 3603.20
                  Reclamation.
                
                
                  § 3603.21
                  What reclamation requirements pertain to community pits and common use areas?
                  Generally, you do not need to perform reclamation after extracting mineral materials from community pits or common use areas. However, you must pay a reclamation fee as provided in § 3603.22.
                
                
                  § 3603.22
                  What fees must I pay to cover the cost of reclamation of community pits and common use areas?
                  (a) You must pay a reclamation fee based on the amount of mineral materials you extract from the community pit or common use area, unless you make an alternative arrangement under paragraph (b) of this section. The reclamation fee you pay is a proportionate share of the total estimated cost of reclamation, determined by using the ratio of the material that you extract under your permit or contract to the total volume of the material BLM estimates will be extracted from the site.
                  (b) BLM may, at our discretion, allow purchasers and permittees to perform interim or final reclamation, where needed, in lieu of paying reclamation charges. If BLM allows you to perform reclamation in lieu of paying a fee, we may also require you to post a bond under § 3602.14.
                
              
            
            
              Subpart 3604—Free Use of Mineral Materials
              
                Obtaining Free Use Permits
                
                  § 3604.10
                  Permits for free use of mineral materials.
                
                
                  § 3604.11
                  How do I apply for a free use permit?
                  If you wish to apply for free use of mineral materials, you may file a letter of request or a BLM standard application form approved by the Office of Management and Budget.
                
                
                  § 3604.12
                  Who may obtain a free use permit?

                  Any Federal, State, or territorial agency, unit, or subdivision, including municipalities, or any non-profit organization, may apply for a free use permit to extract and use mineral materials.
                  (a) BLM may issue free use permits to a government entity without limitation as to the number of permits or as to the value of the mineral materials to be extracted or removed, provided that the government entity shows that it will not use these materials for commercial or industrial purposes.
                  (b) BLM may issue free use permits to a non-profit organization for not more than 5,000 cubic yards (or weight equivalent) in any period of 12 consecutive months, provided that the organization shows that it will not use these materials for commercial or industrial purposes.
                
                
                  § 3604.13
                  When will BLM decline to issue a free use permit to a qualified applicant?
                  BLM will not issue a free use permit if we determine that you own or control an adequate supply of suitable mineral materials that:
                  (a) Are readily available, and
                  (b) You can mine in a manner that is economically and environmentally acceptable.
                
              
              
                Administration of Free Use
                
                  § 3604.20
                  Administration of free use permits.
                
                
                  § 3604.21
                  What is the term of a free use permit?
                  (a) BLM will determine the appropriate length of your free use permit term.
                  (1) BLM will not grant free use permits to government entities for terms exceeding 10 years.
                  (2) BLM will not grant free use permits to non-profit organizations for terms exceeding one year.
                  (b) BLM may extend any free use permit term for a single additional period not to exceed one year.
                
                
                  § 3604.22
                  What conditions and restrictions pertain to my free use permit?
                  (a) You must not barter or sell mineral materials that you obtain under a free use permit.
                  (b) You must not remove mineral materials before BLM issues you a permit or after your permit expires.
                  (c) BLM may incorporate other conditions and restrictions into your free use permit.
                
                
                  § 3604.23
                  When and how may I assign my free use permit?
                  You may assign or transfer your free use permit to entities qualified under § 3604.12. You must first obtain BLM's written approval.
                
                
                  § 3604.24
                  Who may remove materials on my behalf?
                  (a) You may allow your agent to extract mineral materials under your free use permit.
                  (b) Your agent may charge you only for extraction services and must not—
                  (1) Charge you for the materials extracted, processed, or removed; or
                  (2) Take mineral materials from the permit area as payment for services rendered to you, or as a donation or gift.
                
                
                  § 3604.25
                  What bond requirements pertain to free use permits?
                  BLM may require a bond or other security as a guarantee of your faithful compliance with the provisions of your permit and applicable regulations, including reclamation. The type of security must be one of those provided for in § 3602.14(c) of this part.
                
                
                  § 3604.26
                  When will BLM cancel my permit?
                  BLM may cancel your permit if you fail, after adequate notice, to follow its terms and conditions.
                
                
                  § 3604.27
                  What rights does a free use permit give me against other users of the land?

                  Permits that BLM issues under this subpart constitute a superior right to remove the materials in accordance with the permit terms and provisions, as against any claim to or entry of the lands made after the date BLM designated the tract for mineral materials disposal. See § 3602.12.
                
              
            
          
          
            
            Pt. 3620
            PART 3620—FREE USE OF PETRIFIED WOOD
            
              Sec.
              
                Subpart 3622—Free Use of Petrified Wood
                3622.1
                Program: General.
                3622.2
                Procedures; permits.
                3622.3
                Designation of areas.
                3622.4
                Collection rules.
              
            
            
              Authority:
              30 U.S.C. 601 et seq.; 43 U.S.C. 1201, 1732, 1733, 1740; Sec. 2, Act of September 28, 1962 (Pub. L. 87-713, 76 Stat. 652).
            
            
              Source:
              48 FR 27015, June 10, 1983, unless otherwise noted.
            
            
              Subpart 3622—Free Use of Petrified Wood
              
                § 3622.1
                Program: General.
                (a) Persons may collect limited quantities of petrified wood for noncommercial purposes under terms and conditions consistent with the preservation of significant deposits as a public recreational resource.

                (b) The purchase of petrified wood for commercial purposes is provided for in § 3602.10 et seq. of this chapter.
                [48 FR 27015, June 10, 1983, as amended at 66 FR 58909, Nov. 23, 2001]
              
              
                § 3622.2
                Procedures; permits.
                No application or permit for free use is required except for specimens over 250 pounds in weight. The authorized officer may issue permits, using the procedures of subpart 3604 of this chapter, for the removal of such specimens if the applicant certifies that they will be displayed to the public in a museum or similar institution.
                [48 FR 27015, June 10, 1983, as amended at 66 FR 58909, Nov. 23, 2001]
              
              
                § 3622.3
                Designation of areas.

                (a) All public lands administered by the Bureau of Land Management and the Bureau of Reclamation are open to or available for free use removal of petrified wood unless otherwise provided for by notice in the Federal Register. Free use areas under the jurisdiction of said Bureaus may be modified or cancelled by notices published in the Federal Register.
                

                (b) The heads of other Bureaus in the Department of the Interior may publish in the Federal Register designations, modifications or cancellations of free use areas for petrified wood on lands under their jurisdiction.

                (c) The Secretary of the Interior may designate, modify or cancel free use areas for petrified wood on public lands which are under the jurisdiction of other Federal departments or agencies, other than the Department of Agriculture, with the consent of the head of other Federal departments or agencies concerned, upon publication of notice in the Federal Register.
                
              
              
                § 3622.4
                Collection rules.
                (a) General. The authorized officer shall control the removal without charge of petrified wood from public lands using the following criteria:
                (1) The maximum quantity of petrified wood that any one person is allowed to remove without charge per day is 25 pounds in weight plus one piece, provided that the maximum total amount that one person may remove in one calendar year shall not exceed 250 pounds. Pooling of quotas to obtain pieces larger than 250 pounds is not allowed.
                (2) Except for holders of permits issued under subpart 3604 of this chapter to remove museum pieces, no person shall use explosives, power equipment, including, but not limited to, tractors, bulldozers, plows, power-shovels, semi-trailers or other heavy equipment for the excavation or removal of petrified wood.
                (3) Petrified wood obtained under this section shall be for personal use and shall not be sold or bartered to commercial dealers.
                (4) The collection of petrified wood shall be accomplished in a manner that prevents hazards to public health and safety, and minimizes and mitigates environmental damage.
                (b) Additional rules. The head of the agency having jurisdiction over a free use area may establish and publish additional rules for collecting petrified wood for noncommercial purposes to supplement those included in paragraph (a) of this section.

                [48 FR 27015, June 10, 1983, as amended at 66 FR 58909, Nov. 23, 2001]
                
                Group 3700—Multiple Use; Mining
                
                  Note:

                  The information collection requirements contained in part 3730 of Group 3700 have been approved by the Office of Management and Budget under 44 U.S.C. 3507 and assigned clearance number 1004-0110. The information is being collected to permit the authorized officer to determine whether an applicant is qualified to hold a lease for the exploration, development and utilization of minerals on all public lands withdrawn for power development. The information will be used to make this determination. A response is required to obtain a benefit.
                  
                  (See 48 FR 40890, Sept. 12, 1983)
                
              
            
          
          
            Pt. 3710
            PART 3710—PUBLIC LAW 167; ACT OF JULY 23, 1955
            
              
                Subpart 3710—Public Law 167; Act of July 23, 1955: General
                Sec.
                3710.0-3
                Authority.
              
              
                Subpart 3712—Proceedings Under the Act
                3712.1
                Restriction on use of unpatented mining claims.
                3712.2
                Publication of notice.
                3712.2-1
                Request for publication of notice to mining claimant.
                3712.2-2
                Evidence necessary to support a request for publication.
                3712.2-3
                Contents of published notice.
                3712.2-4
                Publication.
                3712.2-5
                Proof of publication.
                3712.2-6
                Service of notice.
                3712.2-7
                Service of copies; failure to comply.
                3712.3
                Failure of claimant to file verified statement.
              
              
                Subpart 3713—Hearings
                3713.1
                Hearing procedures.
                3713.2
                Hearing: Time and place.
                3713.3
                Stipulation between parties.
                3713.4
                Effect of decision affirming a mining claimant's rights.
              
              
                Subpart 3714—Rights of Mining Claimants
                3714.1
                Recording by mining claimant of request for copy of notice.
                3714.2
                Waiver of rights by mining claimants.
                3714.3
                Protection of existing rights; exclusion of reservation in patents.
              
              
                Subpart 3715—Use and Occupancy Under the Mining Laws
                3715.0-1
                What are the purpose and the scope of this subpart?
                3715.0-3
                What are the legal authorities for this subpart?
                3715.0-5
                How are certain terms in this subpart defined?
                3715.0-9
                Information collection.
                3715.1
                Do the regulations in this subpart apply to my use or occupancy?
                3715.2
                What activities do I have to be engaged in to allow me to occupy the public lands?
                3715.2-1
                What additional characteristic(s) must my occupancy have?
                3715.2-2
                How do I justify occupancy by a caretaker or watchman?
                3715.2-3
                Under what circumstances will BLM allow me to temporarily occupy a site for more than 14 days?
                3715.3
                Must I consult with BLM before occupancy?
                3715.3-1
                At what point may I begin occupancy?
                3715.3-2
                What information must I provide to BLM about my proposed occupancy?
                3715.3-3
                How does BLM process the information I submit about my proposed occupancy?
                3715.3-4
                How will BLM notify me of the outcome of its review process?
                3715.3-5
                What will BLM's notification include?
                3715.3-6
                May I begin occupancy if I have not received concurrence from BLM?
                3715.4
                What if I have an existing use or occupancy?
                3715.4-1
                What happens after I give BLM written notification of my existing occupancy?
                3715.4-2
                What if I do not notify BLM of my existing occupancy?
                3715.4-3
                What if BLM does not concur in my existing use or occupancy?
                3715.4-4
                What if there is a dispute over the fee simple title to the lands on which my existing occupancy is located?
                3715.5
                What standards apply to my use or occupancy?
                3715.5-1
                What standards apply to ending my use or occupancy?
                3715.5-2
                What happens to property I leave behind?
                3715.6
                What things does BLM prohibit under this subpart?
                3715.7
                How will BLM inspect my use or occupancy and enforce this subpart?
                3517.7-1
                What types of enforcement action can BLM take if I do not meet the requirements of this subpart?
                3715.7-2
                What happens if I do not comply with a BLM order?
                3715.8
                What penalties are available to BLM for violations of this subpart?
                3715.8-1
                What happens if I make false statements to BLM?
                3715.9
                What appeal rights do I have?
                3715.9-1
                Does an appeal to IBLA suspend a BLM decision?
              
            
            
              Authority:
              30 U.S.C. 22 et seq.; 30 U.S.C. 611-615; 43 U.S.C. 1201; 43 U.S.C. 1740.
            
            
              
              Subpart 3710—Public Law 167; Act of July 23, 1955: General
              
                § 3710.0-3
                Authority.
                The Act of July 23, 1955 (69 Stat. 367, 30 U.S.C. sec. 601), was enacted “to amend the Act of July 31, 1947 (61 Stat. 681) and the mining laws to provide for multiple use of the surface of the same tracts of the public lands, and for other purposes.” The regulations in this part are intended to implement only sections 3 to 7, inclusive, of said Act hereinafter more fully identified. The word “Act” when used in this subpart refers to the Act of July 23, 1955. Sections 1 and 2 thereof relate specifically to the Materials Act of July 31, 1947.
                [35 FR 9731, June 13, 1970]
              
            
            
              Subpart 3712—Proceedings Under the Act
              
                Source:
                35 FR 9732, June 13, 1970, unless otherwise noted.
              
              
                § 3712.1
                Restriction on use of unpatented mining claims.
                (a) The Act in section 4 provides:
                
                
                  Any mining claim hereafter located under the mining laws of the United States shall not be used, prior to issuance of patent therefor, for any purposes other than prospecting, mining or processing operations and uses reasonably incident thereto.

                  Rights under any mining claim hereafter located under the mining laws of the United States shall be subject, prior to issuance of patent therefor, to the right of the United States to manage and dispose of the vegetative surface resources thereof and to manage other surface resources thereof (except mineral deposits subject to location under the mining laws of the United States). Any such mining claim shall also be subject, prior to issuance of patent therefor, to the right of the United States, its permittees, and licensees, to use so much of the surface thereof as may be necessary for such purposes or for access to adjacent land: Provided, however, That any use of the surface of any such mining claim by the United States, its permittees or licensees, shall be such as not to endanger or materially interfere with prospecting, mining or processing operations or uses reasonably incident thereto: Provided, further, That if at any time the locator requires more timber for his mining operations than is available to him from the claim after disposition of timber therefrom by the United States, subsequent to the location of the claim, he shall be entitled, free of charge, to be supplied with timber for such requirements from the nearest timber administered by the disposing agency which is ready for harvesting under the rules and regulations of that agency and which is substantially equivalent in kind and quantity to the timber estimated by the disposing agency to have been disposed of from the claim: Provided, further, That nothing in this act shall be construed as affecting or intended to affect or in any way interfere with or modify the laws of the States which lie wholly or in part westward of the ninety-eighth meridian relating to the ownership, control, appropriation, use, and distribution of ground or surface waters within any unpatented mining claim.
                  Except to the extent required for the mining claimant's prospecting, mining or processing operations and uses reasonably incident thereto, or for the construction of buildings or structures in connection therewith, or to provide clearance for such operations or uses, or to the extent authorized by the United States, no claimant of any mining claim hereafter located under the mining laws of the United States shall, prior to issuance of patent therefor, sever, remove, or use any vegetative or other surface resources thereof which are subject to management or disposition by the United States under the preceding subsection (b). Any severance or removal of timber which is permitted under the exceptions of the preceding sentence, other than severance or removal to provide clearance, shall be in accordance with sound principles of forest management.
                
                

                (b) The locator of an unpatented mining claim subject to the Act is limited in his use of the claim to those uses specified in the act, namely prospecting, mining, or processing operations and uses reasonably incident thereto. He is forbidden to use it for any other purpose such, for example, as for filling stations, curio shops, cafes, tourist, or fishing and hunting camps. Except as such interference may result from uses permitted under the act, the locator of an unpatented mining claim subject to the act may not interfere with the right of the United States to manage the vegetative and other surface resources of the land, or use it so as to block access to or egress from adjacent public land, or use Federal timber for purposes other than those permitted under the act, or block access to water needed in grazing use of the national forests or other public lands, or block access to recreational areas, or prevent agents of the Federal Government from crossing the locator's claim in order to reach adjacent land for purposes of managing wild-game habitat or improving fishing streams so as to thwart the public harvest and proper management of fish and game resources on the public lands generally, both on located and on adjacent lands.
                (c) Mining claims located prior to the date of the act will be subject to the Act where determination has been made pursuant to section 5 of the Act, that the locator's surface rights are limited as provided in section 4 of the Act, or where the owners have waived and relinquished all rights under section 6 of the Act, which are contrary to or in conflict with the limitations and restrictions specified as to hereafter located unpatented mining claims in section 4 of the Act. See § 3714.3 as to effect on existing rights.
                (d) On mining claims subject to the provisions of the Act, timber may be used by the claimants only for the purposes permitted under the Act, and, except where timber is removed to provide clearance for operations or uses permitted under the Act, such timber must be cut in accordance with sound principles of forest management. When timber on a mining claim is disposed of by the Government subsequent to the location of the claim, free use of timber by the mining claimant of like kind and quantity from the nearest timber administered by the disposing agency is provided for, but only when and to the extent that is required for their mining operations and only in kind and quantity substantially equivalent to the timber removed from the claim by the Government. Any such timber may be cut and removed only under the rules and regulations of the administering agency. Regulations governing applications and issuance of permits for the use of such timber on public lands administered by the Bureau of Land Management are contained in part 5510 of this chapter.
              
              
                § 3712.2
                Publication of notice.
              
              
                § 3712.2-1
                Request for publication of notice to mining claimant.

                (a) The Act in the first paragraph of section 5(a) provides as follows:
                
                
                  The head of a Federal department or agency which has the responsibility for administering surface resources of any lands belonging to the United States may file as to such lands in the office of the Secretary of the Interior, or in such office as the Secretary of the Interior may designate, a request for publication of notice to mining claimants, for determination of surface rights, which request shall contain a description of the lands covered thereby, showing the section or sections of the public land surveys which embrace the lands covered by such request, or if such lands are unsurveyed, either the section or sections which would probably embrace such lands when the public land surveys are extended to such lands or a tie by courses and distances to an approved United States mineral monument.
                  The “request for publication of notice to mining claimants” authorized to be filed by the above-quoted portion of the act can be filed by the Federal department or agency which has the responsibility for administering surface resources of the lands to which the requested notice would relate. It must describe the land covered by the request by section, township, range, and meridian or, if the land is unsurveyed, either the section or sections which would probably embrace such lands when the public land surveys are extended to such lands, or by a metes and bounds description of such area with a tie to a United States mineral monument.
                
                
                (b) A request for publication of notice under this subsection shall be filed with the proper office of the Bureau of Land Management. No request for publication may include lands in more than one district.
              
              
                § 3712.2-2
                Evidence necessary to support a request for publication.

                (a) The second and third paragraphs of section 5(a) of the Act provide in detail for the filing by the head of a Federal department or agency of certain evidence in support of the request for publication of the notice referred to in § 3712.2-1 as follows:
                
                

                  The filing of such request for publication shall be accompanied by an affidavit or affidavits of a person or persons over twenty-one years of age setting forth that the affiant or affiants have examined the lands involved in a reasonable effort to ascertain whether any person or persons were in actual possession of or engaged in the working of such lands or any part thereof, and, if no person or persons were found to be in actual possession of or engaged in the working of said lands or any part thereof, on the date of such examination, setting forth such fact, or, if any person or persons were so found to be in actual possession or engaged in such working on the date of such examination, setting forth the name and address of each such person, unless affiant shall have been unable through reasonable inquiry to obtain information as to the name and address of any such person, in which event the affidavit shall set forth fully the nature and results of such inquiry.
                  The filing of such request for publication shall also be accompanied by the certificate of a title or abstract company, or of a title abstractor, or of an attorney, based upon such company's abstractor's or attorney's examination of those instruments which are shown by the tract indexes in the county office of record as affecting the lands described in said request, setting forth the name of any person disclosed by said instruments to have an interest in said lands under any unpatented mining claim heretofore located, together with the address of such person if such address is disclosed by such instruments of record. “Tract indexes” as used herein shall mean those indexes, if any, as to surveyed lands identifying instruments as affecting a particular legal subdivision of the public land surveys, and as to unsurveyed lands identifying instruments as affecting a particular probable legal subdivision according to a projected extension of the public land surveys.
                
                
                (b) This part of the Act requires the filing of an affidavit which may be made by any person or persons over twenty-one years of age who have examined the lands. It must show whether any person or persons were “in actual possession of or engaged in the working of such lands (the lands described in the request for publication of notice) or any part thereof” and, if they were, the name and address of each such person must be given if it can be learned by reasonable inquiry and if it cannot be so learned, the affidavit must show in detail what inquiry or inquiries were made to obtain each such name and address. No definition of the terms “in actual possession” or “engaged in the working of said lands” will be attempted here, but the affidavits should recite what evidences of occupancy or workings were found. The request for publication must also be accompanied by a certificate executed as provided in the third paragraph of section 5(a) and containing the information required by that paragraph to be furnished. If there are no tract indexes, as defined in the Act, in the county office of record affecting the lands described in the request for publication, a certificate executed as provided in the said third paragraph of section 5(a) to that effect must be furnished.
              
              
                § 3712.2-3
                Contents of published notice.

                Section 5(a) of the Act specifies in detail what the published notice shall contain, as follows:
                
                
                  Such notice shall describe the lands covered by such request, as provided heretofore, and shall notify whomever it may concern that if any person claiming or asserting under, or by virtue of, any unpatented mining claim heretofore located, rights as to such lands or any part thereof, shall fail to file in the office where such request for publication was filed (which office shall be specified in such notice) and within one hundred and fifty days from the date of the first publication of such notice (which date shall be specified in such notice), a verified statement which shall set forth, as to such unpatented mining claim—
                  (1) The date of location;
                  (2) The book and page of recordation of the notice or certificate of location;
                  (3) The section or sections of the public land surveys which embrace such mining claims; or if such lands are unsurveyed, either the section or sections which would probably embrace such mining claim when the public land surveys are extended to such lands or a tie by courses and distances to an approved United States mineral monument;
                  (4) Whether such claimant is a locator or purchaser under such location; and
                  (5) The name and address of such claimant and names and addresses so far as known to the claimant of any other person or persons claiming any interest or interests in or under such unpatented mining claim: such failure shall be conclusively deemed (i) to constitute a waiver and relinquishment by such mining claimant of any right, title or interest under such mining claim contrary to or in conflict with the limitations or restrictions specified in section 4 of this Act as to hereafter located unpatented mining claims, and (ii) to constitute a consent by such mining claimant that such mining claim, prior to issuance of patent therefor, shall be subject to the limitations and restrictions specified in section 4 of this Act as to hereafter located unpatented mining claims, and (iii) to preclude thereafter, prior to issuance of patent, any assertion by such mining claimant of any right or title to or interest in or under such mining claim contrary to or in conflict with the limitations or restrictions specified in section 4 of this Act as to hereafter located unpatented mining claims.
                
              
              
                
                § 3712.2-4
                Publication.
                If the request for publication and the accompanying papers conform to the requirements of the Act, the Authorized officer or the Director, as may be appropriate, at the expense of the requesting department or agency, shall cause notice to mining claimants to be published in a newspaper having general circulation in the county in which the lands involved are situated. If the notice is published in a daily newspaper it shall be published in the Wednesday issue for nine consecutive weeks, if in a weekly paper, in nine consecutive issues, or if in a semi-weekly or tri-weekly paper, in the issue of the same day of each week for nine consecutive weeks.
              
              
                § 3712.2-5
                Proof of publication.
                After the period of newspaper publication has expired, the department or agency requesting the publication shall obtain from the office of the newspaper or publication a sworn statement that the notice was published at the time and in accordance with the requirements under the regulations of this part, and shall file such sworn statement in the office where the Request for Publication was filed.
              
              
                § 3712.2-6
                Service of notice.

                The last paragraph of section 5(a) of the Act provides with respect to service of the notice by personal delivery or by registered mail, as follows:
                
                
                  Within fifteen days after the date of first publication of such notice, the department or agency requesting such publication (1) shall cause a copy of such notice to be personally delivered to or to be mailed by registered mail addressed to each person in possession or engaged in the working of the land whose name and address is shown by an affidavit filed as aforesaid, and to each person who may have filed, as to any lands described in said notice, a request for notices, as provided in subsection (d) of this section 5, and shall cause a copy of such notice to be mailed by registered mail to each person whose name and address is set forth in the title or abstract company's or title abstractor's or attorney's certificate filed as aforesaid, as having an interest in the lands described in said notice under any unpatented mining claim heretofore located, such notice to be directed to such person's address as set forth in such certificate; and (2) shall file in the office where said request for publication was filed an affidavit showing that copies have been so delivered or mailed.
                
              
              
                § 3712.2-7
                Service of copies; failure to comply.
                If the department or agency requesting publication under these regulations shall fail to comply with the requirements of section 5(a) of the Act as to the personal delivery or mailing of a copy of the published notice to any person, the publication of such notice shall be deemed wholly ineffectual as to that person or as to the rights asserted by that person and the failure of that person to file a verified statement, as provided in such notice shall in no manner affect, diminish, prejudice or bar any rights of that person.
              
              
                § 3712.3
                Failure of claimant to file verified statement.
                If any claimant under any unpatented mining claim located prior to July 23, 1955, which embraces any of the lands described in any notice published in accordance with the regulations in this part shall fail to file a verified statement, as specified in such published notice (See § 3712.2-4), within one hundred and fifty days from the date of the first publication of such notice, such failure shall be conclusively deemed except as otherwise provided in § 3712.2-7.
                (a) To constitute a waiver and relinquishment by such mining claimant of any right, title or interest under such mining claim contrary to or in conflict with the limitations or restrictions specified in section 4 of the Act as to unpatented mining claims located after its enactment.
                (b) To constitute a consent by such mining claimant that such mining claim, prior to issuance of patent therefor, be subject to the limitations and restrictions specified in section 4 of the Act as to unpatented mining claims located after its enactment.
                (c) To preclude thereafter prior to the issuance of patent any assertion by such mining claimant of any right or title to or interest in or under such mining claim contrary to or in conflict with the limitations or restrictions specified in section 4 of the Act as to unpatented mining claims located after its enactment.
              
            
            
              
              Subpart 3713—Hearings
              
                Source:
                35 FR 9734, June 13, 1970, unless otherwise noted.
              
              
                § 3713.1
                Hearing procedures.
                The procedures with respect to notice of such a hearing and the conduct thereof, and in respect to appeals, shall follow the appeals and contests of the Department of the Interior and the Bureau of Land Management (part 1850 of this title) relating to contests or protests affecting public lands of the United States so far as they are applicable.
              
              
                § 3713.2
                Hearing: Time and place.
                If any verified statement shall be filed by a mining claimant then the administrative law judge or the Director, as may be appropriate, shall fix a time and place for a hearing to determine the validity and effectiveness of any right or title to or interest in or under such mining claim which the mining claimant may assert contrary to or in conflict with the limitations or restrictions specified in section 4 of the Act as to unpatented mining claims located after its enactment. The administrative law judge shall notify the department or agency and all mining claimants entitled to notice as the result of the filing of such verified statement of the time and place of such hearing at least 30 days in advance thereof. The notice of hearing shall contain a statement specifying the issues upon which evidence will be submitted at the hearing. Such hearing shall be held in the county where the lands in question, or parts thereof, are located unless the mining claimant agrees otherwise.
              
              
                § 3713.3
                Stipulation between parties.
                Where verified statements are filed asserting rights to an aggregate of more than twenty mining claims, any single hearing shall be limited to a maximum of twenty mining claims unless the parties affected shall otherwise stipulate and as many separate hearings shall be set as shall be necessary to comply with section 5(c) of the Act. If at any time prior to a hearing the department or agency requesting publication of notice and any person filing a verified statement pursuant to such notice shall so stipulate, then to the extent so stipulated, but only to such extent, no hearing shall be held with respect to rights asserted under that verified statement, and to the extent defined by the stipulation the rights asserted under that verified statement shall be deemed to be unaffected by the notice published pursuant to that request.
              
              
                § 3713.4
                Effect of decision affirming a mining claimant's rights.
                (a) If the final decision rendered in any hearing held pursuant to section 5 of the Act shall affirm the validity and effectiveness of any mining claimant's right or interest under a mining claim asserted in accordance with the provisions of that section, then no subsequent proceedings under section 5 of the act shall have any force or effect upon the so-affirmed right or interest of such mining claimant under such mining claim.
                (b) If it is finally determined as the result of such a hearing that the claimant has no right or title to or interest in or under his mining claim which he may assert contrary to or in conflict with the limitations and restrictions specified in section 4 of the act, then those limitations and restrictions shall apply with respect to such mining claim.
              
            
            
              Subpart 3714—Rights of Mining Claimants
              
                Source:
                35 FR 9734, June 13, 1970, unless otherwise noted.
              
              
                § 3714.1
                Recording by mining claimant of request for copy of notice.
                Section 5(d) of the Act provides as follows:
                
                

                  Any person claiming any right under or by virtue of any unpatented mining claim heretofore located and desiring to receive a copy of any notice to mining claimants which may be published as above provided in subsection (a) of this section 5, and which may affect lands embraced in such mining claim, may cause to be filed for record in the county office of record where the notice of certificate of location of such mining claim shall have been recorded, a duly acknowledged request for a copy of any such notice. Such request for copies shall set forth the name and address of the person requesting copies, and shall also set forth, as to each heretofore located unpatented mining claim under which such person asserts rights—
                  (1) The date of location;
                  (2) The book and page of the recordation of the notice or certificate of location; and
                  (3) The section or sections of the public land surveys which embrace such mining claim; or if such lands are unsurveyed, either the section or sections which would probably embrace such mining claim when the public land surveys are extended to such lands or a tie by courses and distances to an approved United States mineral monument. Other than in respect to the requirements of subsection (a) of this section 5 as to personal delivery or mailing of copies of notices and in respect to the provisions of subsection (e) of this section 5, no such request for copies of published notices and no statement or allegation in such request and no recordation thereof shall affect title to any mining claim or to any land or be deemed to constitute constructive notice to any person that the person requesting copies has, or claims, any right, title, or interest in or under any mining claim referred to in such request.
                
              
              
                § 3714.2
                Waiver of rights by mining claimants.
                Section 6 of the Act provides as follows:
                
                
                  The owner or owners of any unpatented mining claim heretofore located may waive and relinquish all rights thereunder which are contrary to or in conflict with the limitations or restrictions specified in section 4 of this Act as to hereafter located unpatented mining claims. The execution and acknowledgement of such a waiver and relinquishment by such owner or owners and the recordation thereof in the office where the notice or certificate of location of such mining claim is of record shall render such mining claim thereafter and prior to issuance of patent subject to the limitations and restrictions in section 4 of this Act in all respects as if said mining claim had been located after enactment of this act, but no such waiver or relinquishment shall be deemed in any manner to constitute any concession as to the date of priority of rights under said mining claim or as to the validity thereof.
                
              
              
                § 3714.3
                Protection of existing rights; exclusion of reservation in patents.
                The Act in section 7 provides as follows:
                
                
                  Nothing in this Act shall be construed in any manner to limit or restrict or to authorize the limitation or restriction of any existing rights of any claimant under any valid mining claim heretofore located, except as such rights may be limited or restricted as a result of a proceeding pursuant to section 5 of this Act, or as a result of a waiver and relinquishment pursuant to section 6 of this Act; and nothing in this act shall be construed in any manner to authorize inclusion in any patent hereafter issued under the mining laws of the United States for any mining claim heretofore or hereafter located, of any reservation, limitation, or restriction not otherwise authorized by law, or to limit or repeal any existing authority to include any reservation, limitation, or restriction in any such patent, or to limit or restrict any use of the lands covered by any patented or unpatented mining claim by the United States, its lessees, permittees, and licensees which is otherwise authorized by law.
                
                
                This section makes it clear that all of the rights of mining claimants existing on the date of the Act are preserved and will continue unless: (a) Claimant fails, subject, however, to the provisions of § 3712.2-7, to file a verified statement in response to a published notice as provided in section 5(b) of the Act and § 3712.2-9; (b) it is determined as a result of a hearing pursuant to section 5(c) that such rights asserted in a verified statement are not valid and effective; (c) the claimant waives and relinquishes his rights pursuant to section 6. It also preserves to all mining claimants the right to a patent unrestricted by anything in the Act and provides that no limitation, reservation or restriction may be inserted in any mineral patent unless authorized by law, but it also makes it clear that all laws in force on the date of its enactment which provide for any such reservation, limitation, or restriction in such patents and all authority of law then existing for the use of lands embraced in unpatented mining claims by the United States, its lessees, permittees, and licensees continue in full force and effect.
              
            
            
              Subpart 3715—Use and Occupancy Under the Mining Laws
              
                Authority:
                18 U.S.C. 1001, 3571 et seq.; 30 U.S.C. 22, 42, 612; 43 U.S.C. 1061 et seq., 1201, 1457, 1732 (b) and (c), 1733 (a) and (g).
              
              
                Source:
                61 FR 37125, July 16, 1996, unless otherwise noted.
              
              
                
                § 3715.0-1
                What are the purpose and the scope of this subpart?
                (a) Purpose. The purpose of this subpart is to manage the use and occupancy of the public lands for the development of locatable mineral deposits by limiting such use or occupancy to that which is reasonably incident. The Bureau of Land Management (BLM) will prevent abuse of the public lands while recognizing valid rights and uses under the Mining Law of 1872 (30 U.S.C. 22 et seq.) and related laws governing the public lands, regardless of when those rights were created. BLM will take appropriate action to eliminate invalid uses, including unauthorized residential occupancy of the public lands.
                (b) Scope. This subpart applies to public lands BLM administers. They do not apply to state or private lands in which the mineral estate has been reserved to the United States. They do not apply to Federal lands administered by other Federal agencies, even though those lands may be subject to the operation of the mining laws.
                (c) This subpart does not impair the right of any person to engage in recreational activities or any other authorized activity on public lands BLM administers.
              
              
                § 3715.0-3
                What are the legal authorities for this subpart?

                The authorities for this subpart are 18 U.S.C. 1001, 3571 et seq.; 30 U.S.C. 22, 42, 612; 43 U.S.C. 1061 et seq., 1201, 1457, 1732 (b) and (c), 1733 (a) and (g).
              
              
                § 3715.0-5
                How are certain terms in this subpart defined?
                As used in this subpart the term:
                
                  Mining laws means all laws that apply to mining of locatable minerals on public lands and which make public lands available for development of locatable minerals. This includes, but is not limited to, the general authorities relating to mining of locatable minerals or to the public lands on which this subpart is based and case law which interprets those authorities.
                
                  Mining operations means all functions, work, facilities, and activities reasonably incident to mining or processing of mineral deposits. It includes building roads and other means of access to a mining claim or millsite on public lands.
                
                  Occupancy means full or part-time residence on the public lands. It also means activities that involve residence; the construction, presence, or maintenance of temporary or permanent structures that may be used for such purposes; or the use of a watchman or caretaker for the purpose of monitoring activities. Residence or structures include, but are not limited to, barriers to access, fences, tents, motor homes, trailers, cabins, houses, buildings, and storage of equipment or supplies.
                
                  Permanent structure means a structure fixed to the ground by any of the various types of foundations, slabs, piers, poles, or other means allowed by building codes. The term also includes a structure placed on the ground that lacks foundations, slabs, piers, or poles, and that can only be moved through disassembly into its component parts or by techniques commonly used in house moving. The term does not apply to tents or lean-tos.
                
                  Public lands means lands open to the operation of the mining laws which BLM administers, including lands covered by unpatented mining claims or millsites.
                
                  Prospecting or exploration means the search for mineral deposits by geological, geophysical, geochemical, or other techniques. It also includes, but is not limited to, sampling, drilling, or developing surface or underground workings to evaluate the type, extent, quantity, or quality of mineral values present.
                
                  Reasonably incident means the statutory standard “prospecting, mining, or processing operations and uses reasonably incident thereto” (30 U.S.C. 612). It is a shortened version of the statutory standard. It includes those actions or expenditures of labor and resources by a person of ordinary prudence to prospect, explore, define, develop, mine, or beneficiate a valuable mineral deposit, using methods, structures, and equipment appropriate to the geological terrain, mineral deposit, and stage of development and reasonably related activities.
                
                  Substantially regular work means work on, or that substantially and directly benefits, a mineral property, including nearby properties under your control. The work must be associated with the search for and development of mineral deposits or the processing of ores. It includes active and continuing exploration, mining, and beneficiation or processing of ores. It may also include assembly or maintenance of equipment, work on physical improvements, and procurement of supplies, incidental to activities meeting the conditions of §§ 3715.2 and 3715.2-1. It may also include off-site trips associated with these activities. The term also includes a seasonal, but recurring, work program.
                
                  Unnecessary or undue degradation, as applied to unauthorized uses, means those activities that are not reasonably incident and are not authorized under any other applicable law or regulation. As applied to authorized uses, the term is used as defined in 43 CFR 3802.0-5 and 3809.0-5.
                [61 FR 37125, July 16, 1996, as amended at 62 FR 59822, Nov. 5, 1997]
              
              
                § 3715.0-9
                Information collection.
                (a) BLM has submitted to the Office of Management and Budget the information collection requirements contained in this subpart under 44 U.S.C. 3507 and the Paperwork Reduction Act of 1995 and assigned clearance number 1004-0169. BLM collects the information so that it may manage use and occupancy of public lands under the mining laws by prohibiting unauthorized uses and occupancies. A response to BLM is mandatory and required to obtain the benefit of occupying the public lands for reasonably incident activities.
                (b) BLM estimates the public reporting burden for this information to average two hours per response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing the burden, to the Information Collection Clearance Officer (DW-110), Bureau of Land Management, Building 50, Denver Federal Center, Denver, Colorado 80225-0047, and the Office of Management and Budget, Paperwork Reduction Project, 1004-0169, Washington, DC 20503.
              
              
                § 3715.1
                Do the regulations in this subpart apply to my use or occupancy?
                To determine if the regulations in this subpart apply to your activities, refer to Table 1 in this section.
                
                  Table 1
                  
                    Applicability of this subpart
                     
                  
                  
                    If your proposed use of the public lands—
                    Then—
                  
                  
                    Includes occupancy and is “reasonably incident” as defined by this subpart
                    The provisions of this subpart apply to you. You must seek concurrence from BLM before beginning this use and comply with all provisions of this subpart.
                  
                  
                    Involves the placement, construction, or maintenance of enclosures, gates, fences, or signs
                    The provisions of this subpart apply to you. You must seek concurrence from BLM before beginning this use and comply with all provisions of this subpart.
                  
                  
                    Is reasonably incident, but does not involve occupancy
                    The provisions of this subpart do not apply to you, except for §§ 3715.4, 3715.5 and 3715.7. You are subject to the applicable regulations in 43 CFR part 3800.
                  
                  
                    Is not reasonably incident (involving rights-of-way, for example), but may be allowed under the public land laws
                    The occupancy consultation provisions of this subpart do not apply to you. Your use is not allowed under this subpart. You must seek authorization under 43 CFR Group 2900.
                  
                  
                    Is not allowed under the public land laws, the mining laws, the mineral leasing laws, or other applicable laws
                    Your use is prohibited. You must not begin or continue unauthorized uses.
                  
                  
                    Involves occupancy of a site, or any subsequent site within a 25-mile radius of the initially occupied site, for 14 days or less in any 90-day period
                    The provisions of this subpart do not apply to you. Refer to the applicable regulations in 43 CFR part 8360 and pertinent State Director supplementary rules. 43 CFR part 8360 will not otherwise apply to a reasonably incident use or occupancy that this subpart allows.
                  
                
              
              
                
                § 3715.2
                What activities do I have to be engaged in to allow me to occupy the public lands?
                In order to occupy the public lands under the mining laws for more than 14 calendar days in any 90-day period within a 25-mile radius of the initially occupied site, you must be engaged in certain activities. Those activities that are the reason for your occupancy must:
                (a) Be reasonably incident;
                (b) Constitute substantially regular work;
                (c) Be reasonably calculated to lead to the extraction and beneficiation of minerals;
                (d) Involve observable on-the-ground activity that BLM may verify under § 3715.7; and
                (e) Use appropriate equipment that is presently operable, subject to the need for reasonable assembly, maintenance, repair or fabrication of replacement parts.
              
              
                § 3715.2-1
                What additional characteristic(s) must my occupancy have?
                In addition to the requirements specified in § 3715.2, your occupancy must involve one or more of the following:
                (a) Protecting exposed, concentrated or otherwise accessible valuable minerals from theft or loss;
                (b) Protecting from theft or loss appropriate, operable equipment which is regularly used, is not readily portable, and cannot be protected by means other than occupancy;
                (c) Protecting the public from appropriate, operable equipment which is regularly used, is not readily portable, and if left unattended, creates a hazard to public safety;
                (d) Protecting the public from surface uses, workings, or improvements which, if left unattended, create a hazard to public safety; or
                (e) Being located in an area so isolated or lacking in physical access as to require the mining claimant, operator, or workers to remain on site in order to work a full shift of a usual and customary length. A full shift is ordinarily 8 hours and does not include travel time to the site from a community or area in which housing may be obtained.
              
              
                § 3715.2-2
                How do I justify occupancy by a caretaker or watchman?
                If you assert the need for a watchman or caretaker to occupy the public lands to protect valuable or hazardous property, equipment, or workings, you must show that the need for the occupancy is both reasonably incident and continual. You must show that a watchman or caretaker is required to be present either whenever the operation is not active or whenever you or your workers are not present on the site.
              
              
                § 3715.2-3
                Under what circumstances will BLM allow me to temporarily occupy a site for more than 14 days?
                BLM may allow temporary occupancy at a single site to extend beyond the 14-day period described in § 3715.1 if you need to secure the site beyond 14 days through the use of a watchman as allowed by § 3715.2-2, and you have begun consultation with BLM under § 3715.3. If BLM decides not to concur in the occupancy, the temporary occupancy must stop.
              
              
                § 3715.3
                Must I consult with BLM before occupancy?
                Before beginning occupancy, you must consult with BLM about the requirements of this subpart. See Table 2 in this section.
                
                  Table 2
                  
                    Consultation requirements
                     
                  
                  
                    If you are proposing a use that would involve occupancy
                    Then.
                  
                  
                    Under a plan of operations or a modification submitted under 43 CFR part 3800, subpart 3802 or subpart 3809
                    You must include in the proposed plan of operations the materials required by § 3715.3-2 describing any proposed occupancy for BLM review concurrently with review of the plan of operation.
                  
                  
                    
                     
                    BLM will determine whether you have complied with the requirements of this subpart together with its decision approving or modifying the plan.
                  
                  
                    Under the notice provisions of 43 CFR part 3800, subpart 3809
                    You must submit the materials required by § 3715.3-2 together with the materials submitted under 43 CFR 3809.1-3 for BLM review concurrently with its review of the proposed activity.
                  
                  
                     
                    Any activities in the notice that do not involve occupancy and are reasonably incident may proceed in accordance with 43 CFR part 3800, subpart 3809.
                  
                  
                    And is a “casual use” under 43 CFR 3809.1-2 or does not require a plan of operations under 43 CFR 3802.1-2 and 3809.1-4 or a notice under 43 CFR 3809.1-3
                    You are subject to the consultation provisions of this subpart and must submit the materials required by § 3715.3-2 to BLM.
                  
                  
                     
                    Any casual use activities that do not involve occupancy and are reasonably incident may proceed in accordance with 43 CFR part 3800, subpart 3809.
                  
                  
                    Or enclosures, fences, gates, or signs intended to exclude the general public
                    You are subject to the consultation provisions of this subpart and must submit the materials required by § 3715.3-2 to BLM.
                  
                
              
              
                § 3715.3-1
                At what point may I begin occupancy?
                You must not begin occupancy until—
                (a) You have complied with either 43 CFR part 3800, subpart 3802 or 3809 and this subpart, and BLM has completed its review and made the required determinations under the applicable subparts, and
                (b) You have obtained all federal, state and local mining, reclamation, and waste disposal permits, approvals, or other authorizations for the particular use or occupancy as required under this subpart.
              
              
                § 3715.3-2
                What information must I provide to BLM about my proposed occupancy?
                You must give BLM a detailed map that identifies the site and the placement of the items specified in paragraphs (c), (d), and (e) of this section, and a written description of the proposed occupancy that describes in detail:
                (a) How the proposed occupancy is reasonably incident;
                (b) How the proposed occupancy meets the conditions specified in § 3715.2 and § 3715.2-1;
                (c) Where you will place temporary or permanent structures for occupancy;
                (d) The location of and reason you need enclosures, fences, gates, and signs intended to exclude the general public;
                (e) The location of reasonable public passage or access routes through or around the area to adjacent public lands; and
                (f) The estimated period of use of the structures, enclosures, fences, gates, and signs, as well as the schedule for removal and reclamation when operations end.
              
              
                § 3715.3-3
                How does BLM process the information I submit about my proposed occupancy?
                BLM will review all proposed occupancies and all proposed enclosures, fences, gates, or signs intended to exclude the general public to determine if your proposed occupancy or use will conform to the provisions of §§ 3715.2, 3715.2-1 and 3715.5. BLM will complete its review of a proposed occupancy not involving a plan of operations within 30 business days of receipt of the materials, unless it concludes that the determination cannot be made until:
                (a) 30 business days after it prepares necessary environmental documents, and
                (b) 30 business days after it has complied with section 106 of the National Historic Preservation Act, Section 7 of the Endangered Species Act, and/or other applicable statutes, if applicable.
              
              
                § 3715.3-4
                How will BLM notify me of the outcome of its review process?

                At the conclusion of the review, BLM will make a written determination of concurrence or non-concurrence, and will send it to you. For operations conducted under a plan of operations, BLM will include this written determination in the decision that approves, modifies, or rejects the plan.
              
              
                § 3715.3-5
                What will BLM's notification include?
                (a) BLM will include in each determination of concurrence a statement requiring you to continue to comply with §§ 3715.2, 3715.2-1 and 3715.5.
                (b) BLM will specify in each determination of non-concurrence how the proposed occupancy fails to meet the conditions of § 3715.2, § 3715.2-1 or § 3715.5, and will provide you an opportunity to modify the proposed occupancy or appeal the determination under § 3715.9.
              
              
                § 3715.3-6
                May I begin occupancy if I have not received concurrence from BLM?
                If you have not received concurrence from BLM, you must not begin occupancy even though you have submitted, or plan to submit, an amended occupancy proposal or an appeal.
              
              
                § 3715.4
                What if I have an existing use or occupancy?
                (a) By August 18, 1997, all existing uses and occupancies must meet the applicable requirements of this subpart. If not, BLM will either issue you a notice of noncompliance or order any existing use or occupancy failing to meet the requirements of this subpart to suspend or cease under § 3715.7-1. BLM will also order you to reclaim the land under 43 CFR part 3800, subpart 3802 or 3809 to BLM's satisfaction within a specified, reasonable time, unless otherwise expressly authorized.
                (b) If you are occupying the public lands under the mining laws on August 15, 1996, you may continue your occupancy for one year after that date, without being subject to the procedures this subpart imposes, if:
                (1) You notify BLM by October 15, 1996 of the existence of the occupancy using a format specified by BLM; and
                (2) BLM has no pending trespass action against you concerning your occupancy.
                (c) The one-year grace period provided in paragraph (b) of this section will not apply if at any time BLM determines that your use or occupancy is not reasonably incident and the continued presence of the use or occupancy is a threat to health, safety or the environment. In this situation, BLM will order an immediate temporary suspension of activities under § 3715.7-1(a).
                (d) If you have no existing occupancies, but are engaged in uses of the public lands under the mining law, you are subject to the standards in § 3715.5. BLM will determine if your existing uses comply with those standards during normal inspection visits to the area and during BLM review of notices and plans of operations filed under 43 CFR part 3800.
              
              
                § 3715.4-1
                What happens after I give BLM written notification of my existing occupancy?
                (a) BLM will visit your site during the normal course of inspection to obtain the information described in § 3715.3-2. After the visit, BLM will make a determination of concurrence or non-concurrence.
                (b) You must provide the information described in § 3715.3-2 to BLM. You may provide it either in writing or verbally during a site visit by BLM field staff.
              
              
                § 3715.4-2
                What if I do not notify BLM of my existing occupancy?
                If you do not provide the written notice required in § 3715.4, you will be subject to the enforcement actions of § 3715.7-1, the civil remedies of § 3715.7-2, and the criminal penalties of § 3715.8.
              
              
                § 3715.4-3
                What if BLM does not concur in my existing use or occupancy?
                If BLM determines that all or any part of your existing use or occupancy is not reasonably incident:
                (a) BLM may order a suspension or cessation of all or part of the use or occupancy under § 3715.7-1;
                (b) BLM may order the land to be reclaimed to its satisfaction and specify a reasonable time for completion of reclamation under 43 CFR part 3800; and

                (c) BLM may order you to apply within 30 days after the date of notice from BLM for appropriate authorization under the regulations in 43 CFR Group 2900.
              
              
                § 3715.4-4
                What if there is a dispute over the fee simple title to the lands on which my existing occupancy is located?
                BLM may defer a determination of concurrence or non-concurrence with your occupancy until the underlying fee simple title to the land has been finally determined by the Department of the Interior. During this time, your existing occupancy may continue, subject to § 3715.5(a).
              
              
                § 3715.5
                What standards apply to my use or occupancy?
                (a) Your use or occupancy must be reasonably incident. In all uses and occupancies, you must prevent or avoid “unnecessary or undue degradation” of the public lands and resources.

                (b) Your uses must conform to all applicable federal and state environmental standards and you must have obtained all required permits before beginning, as required under 43 CFR part 3800. This means getting permits and authorizations and meeting standards required by state and federal law, including, but not limited to, the Clean Water Act (33 U.S.C. 1251 et seq.), Clean Air Act (42 U.S.C. 7401 et seq.), and the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.), as required under 43 CFR part 3800.

                (c) Your occupancies must conform to all applicable federal and state environmental standards and you must have obtained all required permits before beginning, as required under this subpart and 43 CFR part 3800. This means getting permits and authorizations and meeting standards required by state and federal law, including, but not limited to, the Clean Water Act (33 U.S.C. 1251 et seq.), Clean Air Act (42 U.S.C. 7401 et seq.), and the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.), as required under this subpart and 43 CFR part 3800.
                (d) If your prospecting or exploration activities involve only surface activities, you must not place permanent structures on the public lands. Any temporary structures you place on the public lands during prospecting or exploration will be allowed only for the duration of the activities, unless BLM expressly and in writing allows them to remain longer. If your prospecting or exploration activities involve subsurface activities, you may place permanent structures on the public lands, if BLM concurs.
                (e) All permanent and temporary structures you place on the public lands must conform with the applicable state or local building, fire, and electrical codes, and occupational safety and health and mine safety standards. If state or local codes require, you must obtain a certificate of occupancy or its equivalent before you begin use or occupancy involving permanent structures. If state or local law requires, you must also acquire appropriate sewerage and sanitation permits before the occupancy or use of a permanent structure placed on the public lands.
              
              
                § 3715.5-1
                What standards apply to ending my use or occupancy?
                Unless BLM expressly allows them in writing to remain on the public lands, you must remove all permanent structures, temporary structures, material, equipment, or other personal property placed on the public lands during authorized use or occupancy under this subpart. You have 90 days after your operations end to remove these items. If BLM concurs in writing, this provision will not apply to seasonal operations that are temporarily suspended for less than one year and expected to continue during the next operating season or to operations that are suspended for no longer than one year due to market or labor conditions.
              
              
                § 3715.5-2
                What happens to property I leave behind?
                Any property you leave on the public lands beyond the 90-day period described in § 3715.5-1 becomes property of the United States and is subject to removal and disposition at BLM's discretion consistent with applicable laws and regulations. You are liable for the costs BLM incurs in removing and disposing of the property.
              
              
                
                § 3715.6
                What things does BLM prohibit under this subpart?
                Except where other applicable laws or regulations allow, BLM prohibits the following:
                (a) Placing, constructing, maintaining or using residences or structures for occupancy not meeting:
                (1) The conditions of occupancy under §§ 3715.2 or 3715.2-1; or
                (2) Any of the standards of occupancy under § 3715.5;
                (b) Beginning occupancy before the filing, review, and approval or modification of a plan of operation as required under 43 CFR part 3800, subparts 3802 or 3809;
                (c) Beginning occupancy before consultation with BLM as required by § 3715.3 for activities that do not require a plan of operations under 43 CFR part 3800, subpart 3802 or that are defined as casual use or notice activities under 43 CFR part 3800, subpart 3809;
                (d) Beginning occupancy without receiving a determination of concurrence because the proposed occupancy or fencing will not conform to the provisions of § 3715.2, § 3715.2-1 or § 3715.5;
                (e) Not complying with any order issued under this subpart within the time frames the order provides;
                (f) Preventing or obstructing free passage or transit over or through the public lands by force, threats, or intimidation; provided, however, that reasonable security and safety measures in accordance with this subpart are allowed;
                (g) Placing, constructing, or maintaining enclosures, gates, or fences, or signs intended to exclude the general public, without BLM's concurrence;
                (h) Causing a fire or safety hazard or creating a public nuisance;
                (i) Not complying with the notification and other requirements under § 3715.4 relating to an existing occupancy; and
                (j) Conducting activities on the public lands that are not reasonably incident, including, but not limited to: non-mining related habitation, cultivation, animal maintenance or pasturage, and development of small trade or manufacturing concerns; storage, treatment, processing, or disposal of non-mineral, hazardous or toxic materials or waste that are generated elsewhere and brought onto the public lands; recycling or reprocessing of manufactured material such as scrap electronic parts, appliances, photographic film, and chemicals; searching for buried treasure, treasure trove or archaeological specimens; operating hobby and curio shops; cafes; tourist stands; and hunting and fishing camps.
              
              
                § 3715.7
                How will BLM inspect my use or occupancy and enforce this subpart?
                (a) BLM field staff is authorized to physically inspect all structures, equipment, workings, and uses located on the public lands. The inspection may include verification of the nature of your use and occupancy to ensure that your use or occupancy is, or continues to be, reasonably incident and in compliance with §§ 3715.2, 3715.2-1, 3715.4-1 and 3715.5.
                (b) BLM will not inspect the inside of structures used solely for residential purposes, unless an occupant or a court of competent jurisdiction gives permission.
              
              
                § 3715.7-1
                What types of enforcement action can BLM take if I do not meet the requirements of this subpart?
                BLM has four types of orders that it can issue depending on the circumstances:
                (a) Immediate suspension. (1) BLM may order an immediate, temporary suspension of all or any part of your use or occupancy if:
                (i) All or part of your use or occupancy is not reasonably incident or is not in compliance with §§ 3715.2, 3715.2-1, 3715.3-1(b), 3715.5 or 3715.5-1, and
                (ii) an immediate, temporary suspension is necessary to protect health, safety or the environment.
                (2) BLM will presume that health, safety or the environment are at risk and will order your use or occupancy to be immediately and temporarily suspended if:
                (i) You are conducting an occupancy under a determination of concurrence under this section; and
                (ii) You fail at any time to meet any of the standards in § 3715.3-1(b) or § 3715.5(b), (c), or (e).
                (3) The suspension order will describe—
                
                (i) How you are failing or have failed to comply with the requirements of this subpart; and
                (ii) The actions, in addition to suspension of the use or occupancy, that you must take to correct the noncompliance and the time by which you must suspend the use or occupancy. It will also describe the time, not to exceed 30 days, within which you must complete corrective action.
                (4) The suspension order will not be stayed by an appeal.
                (b) Cessation order. (1) BLM may order a temporary or permanent cessation of all or any part of your use or occupancy if:
                (i) All or any part of your use or occupancy is not reasonably incident but does not endanger health, safety or the environment, to the extent it is not reasonably incident;
                (ii) You fail to timely comply with a notice of noncompliance issued under paragraph (c) of this section;
                (iii) You fail to timely comply with an order issued under paragraph (d) of this section; or
                (iv) You fail to take corrective action during a temporary suspension ordered under paragraph (a) of this section.
                (2) The cessation order will describe—
                (i) The ways in which your use or occupancy is not reasonably incident; is in violation of a notice of noncompliance issued under paragraph (c) of this section; or is in violation of an order issued under paragraphs (a) or (d) of this section, as appropriate;
                (ii) The actions, in addition to cessation of the use or occupancy, that you must take to correct the noncompliance;
                (iii) The time by which you must cease the use or occupancy, not to exceed 30 days from the date the Interior Board of Land Appeals affirms BLM's order; and
                (iv) The length of the cessation.
                (c) Notice of noncompliance. (1) If your use or occupancy is not in compliance with any requirements of this subpart, and BLM has not invoked paragraph (a) of this section, BLM will issue an order that describes—
                (i) How you are failing or have failed to comply with the requirements of this subpart;
                (ii) The actions that you must take to correct the noncompliance and the time, not to exceed 30 days, within which you must start corrective action; and
                (iii) The time within which you must complete corrective action.
                (2) If you do not start and complete corrective action within the time allowed, BLM may order an immediate suspension under paragraph (a) of this section, if necessary, or cessation of the use or occupancy under paragraph (b) of this section.
                (d) Other. If you are conducting an activity that is not reasonably incident but may be authorized under 43 CFR Group 2900 or 8300, or, as to sites in Alaska, 43 CFR part 2560, BLM may order you to apply within 30 days from the date you receive the order for authorization under the listed regulations.
                [61 FR 37125, July 16, 1996, as amended at 62 FR 59822, Nov. 5, 1997]
              
              
                § 3715.7-2
                What happens if I do not comply with a BLM order?
                If you do not comply with a BLM order issued under § 3715.7-1, the Department of the Interior may request the United States Attorney to institute a civil action in United States District Court for an injunction or order to prevent you from using or occupying the public lands in violation of the regulations of this subpart. This relief may be in addition to the enforcement actions described in § 3715.7-1 and the penalties described in § 3715.8.
              
              
                § 3715.8
                What penalties are available to BLM for violations of this subpart?
                The penalties for individuals and organizations are as follows:
                (a) Individuals. If you knowingly and willfully violate the requirements of this subpart, you may be subject to arrest and trial under section 303(a) of FLPMA (43 U.S.C. 1733(a)) and/or section 4 of the Unlawful Occupancy and Inclosures of Public Lands Act (43 U.S.C. 1064). If you are convicted, you will be subject to a fine of not more than $100,000 or the alternative fine provided for in the applicable provisions of 18 U.S.C. 3571, or imprisonment not to exceed 12 months, or both, for each offense.
                (b) Organizations. If an organization or corporation knowingly or willfully violates the requirements of this subpart, it is subject to trial and, if convicted, will be subject to a fine of not more than $200,000, or the alternative fine provided for in the applicable provisions of 18 U.S.C. 3571.
              
              
                § 3715.8-1
                What happens if I make false statements to BLM?
                You are subject to arrest and trial before a United States District Court if, in any matter under this subpart, you knowingly and willfully falsify, conceal or cover up by any trick, scheme or device a material fact, or make any false, fictitious or fraudulent statements or representations, or make or use any false writings or document knowing the same to contain any false, fictitious or fraudulent statement or entry. If you are convicted, you will be fined not more than $250,000 or the alternative fine provided for in the applicable provisions of 18 U.S.C. 3571, or imprisoned not more than 5 years, or both.
              
              
                § 3715.9
                What appeal rights do I have?
                If you are adversely affected by a BLM decision, order or determination made under this subpart, you may appeal the decision, order or determination to the Interior Board of Land Appeals (IBLA) under the provisions of 43 CFR part 4.
              
              
                § 3715.9-1
                Does an appeal to IBLA suspend a BLM decision?
                (a) An appeal to IBLA does not suspend an order requiring an immediate, temporary suspension of occupancy issued under § 3715.7-1(a) before the appeal or while it is pending. In this case, the provisions of 43 CFR 4.21(a) do not apply.
                (b) The provisions of 43 CFR 4.21(a) apply to all other BLM decisions, orders or determinations under this subpart.
              
            
          
          
            PART 3720 [RESERVED]
          
          
            Pt. 3730
            PART 3730—PUBLIC LAW 359; MINING IN POWERSITE WITHDRAWALS: GENERAL
            
              
                Subpart 3730—Public Law 359; Mining in Powersite Withdrawals: General
                Sec.
                3730.0-1
                Purpose; lands open.
                3730.0-3
                Authority.
                3730.0-9
                Information collection.
              
              
                Subpart 3731—Power Rights
                3731.1
                Power rights retained in the United States.
              
              
                Subpart 3732—Withdrawals Other Than for Powersite Purposes
                3732.1
                Act ineffective as to other withdrawals.
              
              
                Subpart 3733—Risk of Operation
                3733.1
                Financial risk of operation.
                3733.2
                Liability of United States.
              
              
                Subpart 3734—Location and Assessment Work
                3734.1
                Owner of claim to file notice of location and assessment work.
              
              
                Subpart 3735—Prior Existing Mining Locations
                3735.1
                No limitation or restriction of rights under valid claims located prior to withdrawal.
                3735.2
                No limitation of rights where claimant in diligent prosecution of work when future withdrawals made.
              
              
                Subpart 3736—Mining Operations
                3736.1
                Placer locator to conduct no mining operations for 60 days.
                3736.2
                Hearing; notice of protest.
              
              
                Subpart 3737—Use
                3737.1
                Mining claim and millsite use.
              
              
                Subpart 3738—Surface Protection Requirements
                3738.1
                Bond or deposit required.
                3738.2
                Restoration of surface condition.
              
            
            
              Authority:
              30 U.S.C. 22 et seq.; 30 U.S.C. 28f-k; 30 U.S.C. 621-625; 43 U.S.C. 1201; 43 U.S.C. 1740; 43 U.S.C. 1744.
            
            
              
              Subpart 3730—Public Law 359; Mining in Powersite Withdrawals: General
              
                § 3730.0-1
                Purpose; lands open.
                (a) The purpose of the Mining Claims Rights Restoration Act of August 11, 1955 (Act), is to permit the mining, development, and utilization of the mineral resources of all public lands withdrawn or reserved for power development and other purposes, except for lands that:
                (1) Are included in any project operating or being constructed under a license or permit issued under the Federal Power Act or other Act of Congress, or
                (2) Are under examination and survey by a prospective licensee of the Federal Energy Regulatory Commission under an uncancelled preliminary permit that has not been renewed more than once.
                (b) Locations made under the Act on lands withdrawn or reserved for power development within the revested Oregon and California Railroad and Reconveyed Coos Bay Wagon Road Grant Lands are also subject to the provisions of the Act of April 8, 1948 (62 Stat. 162). See subpart 3821 of this title.
                [59 FR 44856, Aug. 30, 1994]
              
              
                § 3730.0-3
                Authority.
                The authorities for the regulations in this part are the Act of August 11, 1955 (30 U.S.C. 621-625); § 314 of the Act of October 21, 1976 (43 U.S.C. 1744); 30 U.S.C. 28f-k, 107 Stat. 405.
                [59 FR 44856, Aug. 30, 1994]
              
              
                § 3730.0-9
                Information collection.

                (a) The collections of information contained in subpart 3730 have been approved by the Office of Management and Budget under 44 U.S.C. 3501 et seq. and assigned clearance number 1004-0110 and subsequently consolidated with 1004-0114. The information will enable the authorized officer to determine whether a mining claimant is qualified to hold a mining claim or site for the exploration, development, and utilization of minerals on all public lands that are withdrawn for power development. A response is required to obtain a benefit in accordance with the Act of August 11, 1955 (30 U.S.C. 621-625), Section 314 of the Federal Land Policy and Management Act of 1976, as amended (43 U.S.C. 1744), and 30 U.S.C. 28f-28k, as amended by the Act of November 5, 2001 (115 Stat. 414).
                (b) Public reporting burden for this information is estimated to average 8 minutes per response, including time for reviewing instructions, searching existing records, gathering and maintaining the data collected, and completing and reviewing the information collected. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing the burden; to the Information Collection Clearance Officer (783), Bureau of Land Management, 1849 C St., NW, Washington, DC 20240; and the Office of Management and Budget, Paperwork Reduction Project, 1004-0114, Washington, DC 20503.
                [58 FR 38196, July 15, 1993, as amended at 59 FR 44856, Aug. 30, 1994; 64 FR 47021, Aug. 27, 1999; 67 FR 38205, June 3, 2002]
              
            
            
              Subpart 3731—Power Rights
              
                § 3731.1
                Power rights retained in the United States.

                (a) The Act in the first proviso provides as follows:
                
                
                  That all power rights to such lands shall be retained by the United States.
                
                

                (1) Under this proviso every patent issued for such a location must contain a reservation unto the United States, its permittees or licensees of the right to enter upon, occupy and use, any part of the lands for power purposes without any claim or right to compensation accruing to the locator or successor in interest from the occupation or use of any of the lands within the location, for such purposes. Furthermore, the patent will contain a provision that the United States, its permittees and licensees shall not be responsible or held liable or incur any liability for the damage, destruction, or loss of any mining claim, mill site, facility installed or erected, income, or other property or investments resulting from the actual use of such lands or portions thereof for power development at any time where such power development is made by or under the authority of the United States, except where such damage, destruction, or loss results from the negligence of the United States, its permittees and licensees.
                [35 FR 9736, June 13, 1970]
              
            
            
              Subpart 3732—Withdrawals Other Than for Powersite Purposes
              
                § 3732.1
                Act ineffective as to other withdrawals.
                (a) The Act in section 2(c) provides as follows:
                
                
                  Nothing in this act shall affect the validity of withdrawals or reservations for purposes other than power development.
                
                
                (b) If the power site lands are also affected by any other type of withdrawal which prevents mining location in whole or in part, the provisions of the Act apply only to the extent that the lands are otherwise open to location.
                [35 FR 9737, June 13, 1970]
              
            
            
              Subpart 3733—Risk of Operation
              
                § 3733.1
                Financial risk of operation.
                The Act in section 3 provides in part as follows:
                
                
                  Prospecting and exploration for and the development and utilization of mineral resources authorized in this act shall be entered into or continued at the financial risk of the individual party or parties undertaking such work.
                
                [35 FR 9737, June 13, 1970]
              
              
                § 3733.2
                Liability of United States.
                The Act in section 3 provides in part as follows:
                
                
                  
                    Provided, That the United States, its permittees and licensees shall not be responsible or held liable or incur any liability for the damage, destruction, or loss of any mining claim, mill site, facility installed or erected, income, or other property or investments resulting from the actual use of such lands or portions thereof for power development at any time where such power development is made by or under the authority of the United States, except where such damage, destruction, or loss results from the negligence of the United States, its permittees and licensees.
                
                [35 FR 9737, June 13, 1970]
              
            
            
              Subpart 3734—Location and Assessment Work
              
                § 3734.1
                Owner of claim to file notice of location and assessment work.
                (a) The owner of any unpatented mining claim, mill site, or tunnel site located on land described in § 3730.0-1 (a) and (b), shall file all notices or certificates of location, amended notices or certificates, and transfers of interest, with the proper State Office of the Bureau of Land Management pursuant to part 3833 of this chapter, and pay the applicable maintenance, location, and service fees required by part 3830 of this title. The notice, certificate, transfer, or amendment thereto shall be marked by the owner to indicate that it is being filed pursuant to the Act of August 11, 1955, the Act of April 8, 1948, or both, as required by part 3833. Failure to so mark the location certificate will delay the procedures to authorize mining under subpart 3736.
                (b) Neither section 4 nor any other provision of the Act validates any mining location made prior to the act, which is invalid because made on lands after they were withdrawn or reserved for power purposes and before a favorable determination by the Federal Power Commission under section 24 of the Federal Power Act of June 10, 1920 (41 Stat. 1063; 1075), as amended (16 U.S.C. 792; 818) and the opening or restoration of the lands to location. Section 4 applies to unpatented locations for lands referred to in § 3730.0-3(a) only if:
                (1) The location was made on or after August 11, 1955, or
                (2) The location was made prior to August 11, 1955, and prior to the withdrawal or reservation of the lands for power purposes, or
                (3) The location was made prior to August 11, 1955, on lands restored to location from a powersite reserve or withdrawal subject to section 24 of the Federal Power Act.
                (c) The owner of any unpatented mining claim, mill site, or tunnel site located on land described in § 3730.0-1 of this chapter may either:

                (1) Perform and record annual assessment work if the owner qualifies as a small miner under part 3835 of this chapter; or
                
                (2) Pay an annual maintenance fee of $100 per unpatented mining claim, mill site, or tunnel site in lieu of the annual assessment work or notice of intention to hold, under subpart 3834 of this chapter.
                [35 FR 9737, June 13, 1970, as amended at 58 FR 38196, July 15, 1993; 59 FR 44856, Aug. 30, 1994; 68 FR 61064, Oct. 24, 2003]
              
            
            
              Subpart 3735—Prior Existing Mining Locations
              
                § 3735.1
                No limitation or restriction of rights under valid claims located prior to withdrawal.
                (a) The Act in section 5 provides:
                
                

                  Nothing in this act contained shall be construed to limit or restrict the rights of the owner or owners of any valid mining claim located prior to the date of withdrawal or reservation: Provided, That nothing in this act shall be construed to limit or restrict the rights of the owner or owners of any mining claim who are diligently working to make a discovery of valuable minerals at the time any future withdrawal or reservation for power development is made.
                
                
                (b) Although the Act does not limit or restrict the rights of owners of locations to which section 5 refers, such owners shall comply with section 4 by making the filings required either by paragraph (c) or (d) of § 3734.1 whichever is applicable.
                [35 FR 9737, June 13, 1970]
              
              
                § 3735.2
                No limitation of rights where claimant in diligent prosecution of work when future withdrawals made.
                (a) Under section 5 of the Act the rights to a location made prior to any future withdrawal or reservation for power development or one on which the locator was diligently working to make a discovery of valuable minerals are not limited or restricted.
                [35 FR 9737, June 13, 1970]
              
            
            
              Subpart 3736—Mining Operations
              
                § 3736.1
                Placer locator to conduct no mining operations for 60 days.

                (a) The Act in section 2(b) provides in part as follows:
                
                
                  The locator of a placer claim under this Act, however, shall conduct no mining operations for a period of sixty days after the filing of a notice of location pursuant to section 4 of this Act. If the Secretary of the Interior, within sixty days from the filing of the notice of location, notifies the locator by registered mail of the Secretary's intention to hold a public hearing to determine whether placer mining operations would substantially interfere with other uses of the land included within the placer claim, mining operations on that claim shall be further suspended until the Secretary has held the hearing and has issued an appropriate order. The order issued by the Secretary of the Interior shall provide for one of the following: (1) a complete prohibition of placer mining; (2) a permission to engage in placer mining upon the condition that the locator shall, following placer operations, restore the surface of the claim to the condition in which it was immediately prior to those operations; or (3) a general permission to engage in placer mining. No order by the Secretary with respect to such operations shall be valid unless a certified copy is filed in the same State or county office in which the locator's notice of location has been filed, in compliance with the United States mining laws.
                
                
                (b) Upon receipt of a notice of location of a placer claim filed in accordance with § 3734.1 for land subject to location under the act, a determination will be made by the authorized officer of the Bureau of Land Management as to whether placer mining operations on the land may substantially interfere with other uses thereof. If it is determined that placer operations may substantially interfere with other uses, a notice of intention to hold a hearing will be sent to each of the locators by registered or certified mail within 60 days from date of filing of the location notice.
                [35 FR 9737, June 13, 1970]
              
              
                § 3736.2
                Hearing; notice of protest.

                (a) If a hearing is to be held, notice of the hearing will be delivered personally or by registered mail or certified mail to the locator of the placer claim. The notice will indicate the time and place of hearing. The procedures with respect to service of notice of hearing and conduct thereof shall follow the provisions of appeals and contests of the Department of the Interior (part 1850 of this title) in effect at the time the hearing is held. No publication of the notice will be required but a copy thereof shall be posted in the proper office of the Bureau of Land Management for a period of not less than 30 days prior to the date set for the hearing. The manager shall give such publicity to the hearing as may be done without expense to the Government.
                (b) Any party, other than a Federal agency, desiring to appear and testify at a hearing in protest to placer mining operations must file a written notice of protest in the proper office wherein the notice of hearing is posted. Such notice, accompanied by the filing fee for notice of protest of placer mining operations found in the fee schedule in § 3000.12 of this chapter, must contain the party's name and address and a statement showing the nature of the party's interest in the use of the lands embraced within the mining claim. Each notice of protest must be filed within the period of time specified in the notice of hearing. The authorized officer shall forward a copy of each such notice that is filed to the mining locator prior to the hearing.
                (c) Following the hearing, the administrative law judge will render a decision, subject to the right of appeal by any person admitted as a party to the hearing in accordance with the provisions of appeals and contests of the Department of the Interior (part 1850 of this title). Each decision by an administrative lay judge, or upon appeal, shall provide for the issuance of an appropriate order as provided in section 2(b) of the Act; but no such order shall issue until the decision, upon which it is based, becomes final. A certified copy of any order issued shall be filed in the same State or county office in which the location notice has been filed. Any such order permitting mining operations shall be filed at the expense of the mining locator.
                [35 FR 9737, June 13, 1970, as amended at 72 FR 50889, Sept. 5, 2007]
              
            
            
              Subpart 3737—Use
              
                § 3737.1
                Mining claim and millsite use.
                (a) The Act in section 6 provides as follows:
                
                
                  Notwithstanding any other provisions of this act, all mining claims and mill sites or mineral rights located under the terms of this act or otherwise contained on the public lands as described in section 2 shall be used only for the purposes specified in section 2 and no facility or activity shall be erected or conducted thereon for other purposes.
                
                
                (b) Under this section, a mining claim or millsite may not be used for purposes other than for legitimate mining and milling. The claimant, therefore, may not erect on the mining claim any facility or activity such as filling stations, curio shops, cafes, tourist or hunting and fishing lodges, or conduct such businesses thereon.
                [35 FR 9738, June 13, 1970]
              
            
            
              Subpart 3738—Surface Protection Requirements
              
                § 3738.1
                Bond or deposit required.
                Should a limited order be issued under section 2(b)(2) of the Act, the locator is required to furnish a bond in a sum determined by the Administrative law judge. The bond must be either a corporate surety bond or a personal bond accompanied by cash or negotiable Federal securities equal at their par value to the amount of the penal sum of the bond, together with power-of-attorney to the Secretary of the Interior or his delegate.
                [35 FR 9738, June 13, 1970]
              
              
                § 3738.2
                Restoration of surface condition.
                If the locator fails or refuses to restore the surface, appropriate action will be taken against him and his surety, including the appropriation of any money deposited on personal bonds, to be used for the purpose of restoring the surface of the claim involved. Any moneys on deposit or received from surety in excess of the amount needed for the restoration of the surface of the particular claim shall be refunded.
                [35 FR 9738, June 13, 1970]
              
            
          
          
            Pt. 3740
            PART 3740—PUBLIC LAW 585; MULTIPLE MINERAL DEVELOPMENT
            
              
                Subpart 3740—Public Law 585, Multiple Mineral Development: General
                Sec.
                3740.0-1
                Purpose.
              
              
                
                Subpart 3741—Claims, Locations and Patents
                3741.1
                Validation of certain mining claims.
                3741.2
                Preference mining locations.
                3741.3
                Additional evidence required with application for patent.
                3741.4
                Reservation to United States of Leasing Act minerals.
                3741.5
                Mining claims and millsites located on Leasing Act lands after August 13, 1954.
                3741.6
                Acquisition of Leasing Act minerals in lands covered by mining claims and millsites.
              
              
                Subpart 3742—Procedures Under the Act
                3742.1
                Procedure to determine claims to Leasing Act minerals under unpatented mining locations.
                3742.2
                Recordation of notice of application, offer, permit or lease.
                3742.3
                Publication of notice.
                3742.3-1
                Request for publication of notice of Leasing Act filing; supporting instruments.
                3742.3-2
                Contents of published notice.
                3742.3-3
                Publication.
                3742.3-4
                Proof of publication.
                3742.3-5
                Mailing of copies of published notice.
                3742.3-6
                Service of copies; failure to comply.
                3742.4
                Failure of mining claimant to file verified statement.
              
              
                Subpart 3743—Hearings
                3743.1
                Hearing procedures.
                3743.2
                Hearing: Time and place.
                3743.3
                Stipulation between parties.
                3743.4
                Effect of decision affirming a mining claimant's rights.
              
              
                Subpart 3746—Fissionable Source Materials
                3746.1
                Mining locations for fissionable source materials.
              
            
            
              Subpart 3740—Public Law 585, Multiple Mineral Development: General
              
                § 3740.0-1
                Purpose.
                The Act of August 13, 1954 (68 Stat. 708, 30 U.S.C. 521 subpart), was enacted “To amend the mineral leasing laws and the mining laws to provide for multiple mineral development of the same tracts of public lands, and for other purposes.” The regulations in this part are intended to implement only those sections of said act, hereinafter more fully identified, which require action by the Department of the Interior or its agencies. The expression “Act” when used in this part, means the Act of August 13, 1954 (68 Stat. 708). The expression “Leasing Act”, when used in this part, refers to the “mineral leasing laws” as defined in section 11 of the Act of August 13, 1954 (68 Stat 708).
                [35 FR 9738, June 13, 1970]
              
            
            
              Subpart 3741—Claims, Locations and Patents
              
                Source:
                35 FR 9738, June 13, 1970, unless otherwise noted.
              
              
                § 3741.1
                Validation of certain mining claims.
                The Act in section 1(a) provides as follows:
                
                
                  That (a) subject to the conditions and provisions of this Act and to any valid intervening rights acquired under the laws of the United States, any mining claim located under the mining laws of the United States subsequent to July 31, 1939, and prior to February 10, 1954, on lands of the United States, which at the time of location were—
                  (1) Included in a permit or lease issued under the mineral leasing laws; or
                  (2) Covered by an application or offer for a permit or lease which had been filed under the mineral leasing laws; or

                  (3) Known to be valuable for minerals subject to disposition under the mineral leasing laws, shall be effective to the same extent in all respects as if such lands at the time of location, and at all times thereafter, had not been so included or covered or known: Provided, however, That, in order to be entitled to the benefits of this act, the owner of any such mining claim located prior to January 1, 1953, must have posted and filed for record, within the time allowed by the provisions of the Act of August 12, 1953 (67 Stat. 539) [not later than December 10, 1953.] an amended notice of location as to such mining claim, stating that such notice was filed pursuant to the provisions of said Act of August 12, 1953, and for the purpose of obtaining the benefits thereof: And provided further, That, in order to obtain the benefits of this act, the owner of any such mining claim located subsequent to December 31, 1952, and prior to February 10, 1954, not later than one hundred and twenty days after the date of enactment of this act, must post on such claim in the manner required for posting notice of location of mining claims and file for record in the office where the notice or certificate of location of such claim is of record an amended notice of location for such claim, stating that such notice is filed pursuant to the provisions of this act, and for the purpose of obtaining the benefits thereof and, within said one hundred and twenty day period, if such owner shall have filed a uranium lease application as to the tract covered by such mining claim, must file with the Atomic Energy Commission a withdrawal of such uranium lease application or, if a uranium lease shall have issued pursuant thereto, a release of such lease, and must record a notice of the filing of such withdrawal or release in the county office wherein such notice or certificate of location shall have been filed for record.
                
              
              
                § 3741.2
                Preference mining locations.

                The Act in section 3(a) and (b) provides as follows:
                
                
                  (a) Subject to the conditions and provisions of this Act and to any valid prior rights acquired under the laws of the United States, the owner of any pending uranium lease application or of any uranium lease shall have, for a period of one hundred and twenty days after the date of enactment of this act, as limited in subsection (b) of this section 3, the right to locate mining claims upon the lands covered by said application or lease.
                  (b) Any rights under any such mining claim so hereafter located pursuant to the provisions of subsection (a) of this section 3 shall be subject to any rights of the owner of any mining claim which was located prior to February 10, 1954, and which was valid at the date of the enactment of this Act or which may acquire validity under the provisions of this Act. As to any lands covered by a uranium lease and also by a pending uranium lease application, the right of mining location under this section 3, as between the owner of said lease and the owner of said application, shall be deemed as to such conflict area to be vested in the owner of said lease. As to any lands embraced in more than one such pending uranium lease application, such right of mining location, as between the owners of such conflicting applications, shall be deemed to be vested in the owner of the prior application. Priority of such an application shall be determined by the time of posting on a tract then available for such leasing of a notice of lease application in accordance with paragraph (c) of the Atomic Energy Commission's Domestic Uranium Program Circular 7 (10 CFR 60.7(c)) provided there shall have been timely compliance with the other provisions of said paragraph (c) or, if there shall not have been such timely compliance, then by the time of the filing of the uranium lease application with the Atomic Energy Commission. Any rights under any mining claim located under the provisions of this section 3 shall terminate at the expiration of thirty days after the filing for record of the notice or certificate of location of such mining claim unless, within said 30-day period, the owner of the uranium lease application or uranium lease upon which the location of such mining claim was predicated shall have filed with the Atomic Energy Commission a withdrawal of said application or a release of said lease and shall have recorded a notice of the filing of such withdrawal or release in the county office wherein such notice or certificate of location shall be of record.
                
              
              
                § 3741.3
                Additional evidence required with application for patent.
                All questions between mining claimants asserting conflicting rights of possession under mining claims, must be adjudicated in the courts. Any applicant for mineral patent, who claims benefits under sections 1 or 3 of this Act, or the Act of August 12, 1953, supra, in addition to matters required in Group 3800 of this chapter, must file with his Application for Patent a certified copy of each instrument required to have been recorded as to his mining claim in order to entitle it to such benefits unless an Abstract of Title or Certificate of Title filed with the Application for Patent shall set forth said instruments in full. If a mining claim was located on or after the date of this Act a statement must be filed showing that on the date of location the lands affected were not covered by a uranium lease or an application for a uranium lease. The applicant must also file a copy of the notice required to be posted on the claim and state in his application that such notice was duly posted in accordance with the requirements of the Act.
              
              
                § 3741.4
                Reservation to United States of Leasing Act minerals.
                Section 4 of the Act provides that:
                
                
                  Every mining claim or millsite—
                  (1) Heretofore located under the mining laws of the United States which shall be entitled to benefits under the first three sections of this Act; or

                  (2) Located under the mining laws of the United States after the effective date of passage of this Act, shall be subject, prior to issuance of a patent therefor, to a reservation to the United States of all Leasing Act minerals and of the right (as limited in section 6 hereof) of the United States, its lessees, permittees, and licensees to enter upon the land covered by such mining claim or millsite and to prospect for, drill for, mine, treat, store, transport, and remove Leasing Act minerals and to use so much of the surface and subsurface of such mining claim or millsite as may be necessary for such purposes, and whenever reasonably necessary, for the purpose of prospecting for, drilling for, mining, treating, storing, transporting, and removing Leasing Act minerals on and from other lands; and any patent issued for any such mining claim or millsite shall contain such reservation as to, but only as to, such lands covered thereby which at the time of the issuance of such patent were—
                  (a) Included in a permit or lease issued under the mineral leasing laws; or
                  (b) Covered by an application or offer for a permit or lease filed under the mineral leasing laws; or
                  (c) Known to be valuable for minerals subject to disposition under the mineral leasing laws.
                
              
              
                § 3741.5
                Mining claims and millsites located on Leasing Act lands after August 13, 1954.
                Since enactment of the Act on August 13, 1954, and subject to its conditions and provisions, including the reservation of Leasing Act minerals to the United States as provided in section 4, mining claims and millsites may be located under the mining laws of the United States on lands of the United States which at the time of location are—
                (a) Included in a permit or lease issued under the mineral leasing laws; or
                (b) Covered by an application or offer for a permit or lease filed under the mineral leasing laws; or
                (c) Known to be valuable for minerals subject to disposition under the mineral leasing laws: This is inclusive of lands in petroleum reserves, except Naval petroleum reserves;
                to the same extent in all respects as if such lands were not so included or covered or known.
              
              
                § 3741.6
                Acquisition of Leasing Act minerals in lands covered by mining claims and millsites.
                The Leasing Act minerals in lands covered by mining claims and millsites located after the date of the Act or validated pursuant to the Act may be acquired under the mineral leasing laws, upon appropriate application therefor being filed prior to the issuance of patent to such mining claims or millsites, or after the issuance of patent, if the patent contains a reservation of Leasing Act minerals to the United States as provided in section 4 of the Act.
              
            
            
              Subpart 3742—Procedures Under the Act
              
                Source:
                35 FR 9739, June 13, 1970, unless otherwise noted.
              
              
                § 3742.1
                Procedure to determine claims to Leasing Act minerals under unpatented mining locations.
                Section 7 of the Act provides a procedure whereby a Leasing Act applicant, offeror, permittee or lessee may have determined the existence and validity of claims to Leasing Act minerals asserted under unpatented mining locations made prior to August 13, 1954, affecting lands embraced within such application, offer, permit or lease. This procedure is described in the succeeding regulations, and involves the prior recording of notice of such application, offer, permit or lease and the filing of a request for publication of notice of the same.
              
              
                § 3742.2
                Recordation of notice of application, offer, permit or lease.
                Not less than 90 days prior to the filing of such request for publication, there must have been filed for record in the county office of record for each county in which lands covered thereby are situated, a notice of the filing of the application or offer, or of the issuance of the permit or lease, upon which said request for publication is based. Such notice must set forth the date of the filing of such application or offer or of the issuance of such permit or lease, the name and address of the applicant, offeror, permittee or lessee, and the description of the lands covered by such application, offer, permit or lease, showing the section or sections of the public land surveys which embrace such lands, or, if such lands are unsurveyed, either the section or sections which would probably embrace such lands when the public land surveys are extended to such lands, or a tie by courses and distances to an approved United States mineral monument.
              
              
                
                § 3742.3
                Publication of notice.
              
              
                § 3742.3-1
                Request for publication of notice of Leasing Act filing; supporting instruments.
                (a) Having complied with the requirement of § 3742.2 the applicant, offeror, permittee or lessee may file a Request for Publication of notice of such party's application, offer, permit or lease. Such request for publication shall be filed in the proper office. No Request for Publication, or publication, may include lands in more than one District.
                (b) The filing of a Request for Publication must be accompanied by the following:
                (1) A certified copy of the Notice of Application, offer, permit or lease setting forth the date of recordation thereof. The date of recordation shall be presumed to have been the date when the notice was filed for record unless the certified copy of the notice shows otherwise or is accompanied by an affidavit of the person filing the request for publication showing that the notice was filed for record on a date prior to the date of recordation.
                (2) An affidavit or affidavits of a person or persons over 21 years of age, setting forth that the affiant or affiants have examined the lands involved in a reasonable effort to ascertain whether any person or persons were in actual possession of or engaged in the working of the lands covered by such request or any part thereof. If no person or persons were found to be in actual possession of or engaged in the working of said lands or any part thereof, on the date of such examination, such affidavit or affidavits shall set forth such fact. If any person or persons were so found to be in actual possession or engaged in such working on the date of such examination, such affidavit or affidavits shall set forth the name and address of each such person unless the affiant shall have been unable, through reasonable inquiry, to obtain information as to the name and address of such person; in which event, the affidavit or affidavits shall set forth fully the nature and the results of such inquiry.
                (3) The certificate of a title or abstract company, or of a title abstractor, or of an attorney, based upon such company's, abstractor's or attorney's examination of the instruments affecting the lands involved, of record in the public records of the county in which said lands are situated as shown by the indices of the public records in the county office of record for said county, setting forth the name of any person disclosed by said instruments to have an interest in said lands under any unpatented mining claim located prior to enactment of the Act on August 13, 1954, together with the address of such person if disclosed by such instruments of record.
                (4) A nonrefundable $10 remittance to cover service charge.
              
              
                § 3742.3-2
                Contents of published notice.
                The notice to be published as required by the preceding section, shall describe the lands covered by the application, offer, permit or lease in the same manner as is required under § 3742.2 Such published notice shall notify whomever it may concern, that if any person claiming or asserting under, or by virtue of, any unpatented mining claim located prior to enactment of the Act of August 13, 1954, any right or interest in Leasing Act minerals as to such lands or any part thereof, shall fail to file in the office where such Request for Publication was filed (which office shall be specified in such notice), and within 150 days from the date of the first publication of such notice (which date shall be specified in such notice), a verified statement which shall set forth, as to such unpatented mining claim:
                (a) The date of location;
                (b) The book and page of recordation of the notice or certificate of location;
                (c) The section or sections of the public land surveys which embrace such mining claim; or if such lands are unsurveyed, either the section or sections which would probably embrace such mining claim when the public land surveys are extended to such lands or a tie by courses and distances to an approved United States mineral monument;
                (d) Whether such claimant is a locator or purchaser under such location; and

                (e) The name and address of such claimant and names and addresses so far as known to the claimant of any other person or persons claiming any interest or interests in or under such unpatented mining claim; such failure shall be conclusively deemed (1) to constitute a waiver and relinquishment by such mining claimant of any and all right, title, and interest under such mining claim as to, but only as to, Leasing Act minerals, and (2) to constitute a consent by such mining claimant that such mining claim and any patent issued therefor, shall be subject to the reservation of Leasing Act minerals specified in section 4 of the Act, and (3) to preclude thereafter any assertion by such mining claimant of any right or title to or interest in any Leasing Act mineral by reason of such mining claim.
              
              
                § 3742.3-3
                Publication.
                (a) Upon receipt of a Request for Publication and accompanying instruments, if all is found regular, the Authorized officer, or the Director, as may be appropriate, at the expense of the requesting person (who prior to the commencement of publication must furnish the agreement of the publisher to hold such requesting person alone responsible for charges of publication), shall cause notice of the application, offer, permit or lease to be published in a newspaper, to be designated by the Authorized officer, or the Director, as may be appropriate, having general circulation in the county in which the lands involved are situated.
                (b) If such notice is published in a daily paper, it shall be published in the Wednesday issue for 9 consecutive weeks, or, if in a weekly paper, in 9 consecutive issues, or, if in a semi-weekly or tri-weekly paper, in the issue of the same day of each week for 9 consecutive weeks.
              
              
                § 3742.3-4
                Proof of publication.
                After the period of newspaper publication has expired, the person requesting publication shall obtain from the office of the newspaper of publication, a sworn statement 1
                   that the notice was published at the time and in accordance with the requirements under these regulations of this part, and shall file such sworn statement in the office where the Request for Publication was filed.
                
                  
                    1 18 U.S.C. 1001 makes it a crime for any person knowingly and willfully to make to any department or agency of the United States any false, fictitious or fraudulent statements or representations as to any matter within its jurisdiction.
                
              
              
                § 3742.3-5
                Mailing of copies of published notice.
                Within fifteen days after the date of first publication, the person requesting such publication shall:
                (a) Cause a copy of such notice to be personally delivered to or to be mailed by registered mail addressed to each person in possession or engaged in the working of the land whose name and address is shown by the affidavit or affidavits of examination of the land filed, as set forth in § 3742.3-1.
                (b) Cause a copy of such notice to be personally delivered to or to be mailed by registered mail addressed to each person who may, on or before the date of first publication, have filed for record, as to any lands described in the published notice, a Request for Notices, as provided in subsection (d) of section 7 of the Act (see § 3744.1);
                (c) Cause a copy of such notice to be mailed by registered mail to each person whose name and address is set forth in the certificate required to be filed under § 3742.3-1; and
                (d) File in the office where the Request for Publication was filed an affidavit that copies have been delivered or mailed as herein specified. Notwithstanding the requirements in paragraphs (a), (b) and (c) of this section, not more than one copy of such notice need be delivered or mailed to the same person.
              
              
                § 3742.3-6
                Service of copies; failure to comply.

                If any applicant, offeror, permittee or lessee requesting publication of notice under these regulations shall fail to comply with the requirements of section 7(a) of the Act as to personal delivery or mailing of a copy of the published notice to any person, the publication of such notice shall be deemed wholly ineffectual as to that person or as to the rights asserted by that person and the failure of that person to file a verified statement, as provided in such notice shall in no manner affect, diminish, prejudice or bar any rights of that person.
              
              
                § 3742.4
                Failure of mining claimant to file verified statement.
                If any claimant under any unpatented mining claim located prior to enactment of the Act on August 13, 1954, which embraces any of the lands described in any notice published in accordance with the regulations in this part shall fail to file a verified statement, as specified in such published notice within one hundred and fifty days from the date of the first publication of such notice, such failure shall be conclusively deemed, except as otherwise provided in § 3742.3-6.
                (a) To constitute a waiver and relinquishment by such mining claimant of any and all right, title, and interest under such mining claim as to, but only as to, Leasing Act minerals, and
                (b) To constitute a consent by such mining claimant that such mining claim and any patent issued therefor, shall be subject to the reservation of Leasing Act minerals specified in section 4 of the Act, and
                (c) To preclude thereafter any assertion by such mining claimant of any right or title to or interest in any Leasing Act minerals by reason of such mining claim.
              
            
            
              Subpart 3743—Hearings
              
                Source:
                35 FR 9741, June 13, 1970, unless otherwise noted.
              
              
                § 3743.1
                Hearing procedures.
                The procedures with respect to notice of such hearing and the conduct thereof, and in respect to appeals, shall follow the provisions of Appeals and Contests of the Department of the Interior and the Bureau of Land Management (part 1850 of this chapter) relating to contests or protests affecting public lands of the United States.
              
              
                § 3743.2
                Hearing: Time and place.
                If any verified statement shall be filed by a mining claimant then the authorized officer of the proper office, or the Director, as may be appropriate, shall fix a time and place for a hearing to determine the validity and effectiveness of the mining claimant's asserted right or interest in Leasing Act minerals. Such place of hearing shall be in the county where the lands in question, or part thereof, are located, unless the mining claimant agrees otherwise.
              
              
                § 3743.3
                Stipulation between parties.
                If at any time prior to a hearing the person requesting publication of notice and any person filing a verified statement pursuant to such notice shall so stipulate, then to the extent so stipulated, but only to such extent, no hearing shall be held with respect to rights asserted under that verified statement, and to the extent defined by the stipulation the rights asserted under that verified statement shall be deemed to be unaffected by the notice published pursuant to that request.
              
              
                § 3743.4
                Effect of decision affirming a mining claimant's rights.
                If, pursuant to a hearing held as provided in the regulations of this part, the final decision rendered in the matter shall affirm the validity and effectiveness of any mining claimant's right or interest under a mining claim as to Leasing Act minerals, then no subsequent proceedings under section 7 of the Act and the regulations of this part shall have any force or effect upon the so-affirmed right or interest of such mining claimant under such mining claim.
              
            
            
              Subpart 3746—Fissionable Source Materials
              
                § 3746.1
                Mining locations for fissionable source materials.
                (a) In view of the amendment of section 5(b)(7) of the Atomic Energy Act of 1946 by section 10(c) of the Act of August 13, 1954 (68 Stat. 708), and of the provisions of the Atomic Energy Act of 1954 (68 Stat. 921), it is clear that after enactment of said Act of August 13, 1954, valid mining locations under the mining laws of the United States may be based upon a discovery of a mineral deposit which is a fissionable source material.

                (b) As to mining locations made prior to the enactment of said Act of August 13, 1954, section 10(d) of the act provides:
                
                
                  (d) Notwithstanding the provisions of the Atomic Energy Act, and particularly sec. 5(b)(7) thereof, prior to its amendment hereby, or the provisions of the Act of August 12, 1953 (67 Stat. 539), and particularly sec. 3 thereof, any mining claim, heretofore located under the mining laws of the United States for or based upon a discovery of a mineral deposit which is a fissionable source material and which, except for the possible contrary construction of said Atomic Energy Act, would have been locatable under such mining laws, shall, insofar as adversely affected by such possible contrary construction, be valid and effective, in all respects to the same extent as if said mineral deposit were a locatable mineral deposit other than a fissionable source material.
                
                [35 FR 9741, June 13, 1970, as amended at 41 FR 50690, Nov. 17, 1976]
                Group 3800—Mining Claims Under the General Mining Laws
                
                  Note:

                  The information collection requirements contained in parts 3800, 3810, 3820, 3830, 3860 and 3870 of Group 3800 have been approved by the Office of Management and Budget under 44 U.S.C. 3507 and assigned clearance numbers 1004-0025, 1004-0104, 1004-0110 and 1004-0114. The information is being collected to permit the authorized officer to review certain proposed mining activities to ensure that they provide adequate protection of the public lands and their resources. The information will be used to make this determination. A response is required to obtain a benefit.
                  
                  (See 48 FR 40890, Sept. 12, 1983)
                
              
            
          
          
            Pt. 3800
            PART 3800—MINING CLAIMS UNDER THE GENERAL MINING LAWS
            
              
                Subpart 3800—General
                3800.5
                Fees
                3800.6
                Am I required to pay any fees to use the surface of public lands for mining purposes?
              
              
                Subpart 3802—Exploration and Mining, Wilderness Review Program
                Sec.
                3802.0-1
                Purpose.
                3802.0-2
                Objectives.
                3802.0-3
                Authority.
                3802.0-5
                Definitions.
                3802.0-6
                Policy.
                3802.0-7
                Scope.
                3802.1
                Plan of operations.
                3802.1-1
                When required.
                3802.1-2
                When not required.
                3802.1-3
                Operations existing on October 21, 1976.
                3802.1-4
                Contents of plan of operations.
                3802.1-5
                Plan approval.
                3802.1-6
                Modification of plan.
                3802.1-7
                Existing operations.
                3802.2
                Bond requirements.
                3802.3
                Environmental protection.
                3802.3-1
                Environmental assessment.
                3802.3-2
                Requirements for environmental protection.
                3802.4
                General provisions.
                3802.4-1
                Noncompliance.
                3802.4-2
                Access.
                3802.4-3
                Multiple-use conflicts.
                3802.4-4
                Fire prevention and control.
                3802.4-5
                Maintenance and public safety.
                3802.4-6
                Inspection.
                3802.4-7
                Notice of suspension of operations.
                3802.4-8
                Cessation of operations.
                3802.5
                Appeals.
                3802.6
                Public availability of information.
              
              
                Subpart 3809—Surface Management
                
                  General Information
                  3809.1
                  What are the purposes of this subpart?
                  3809.2
                  What is the scope of this subpart?
                  3809.3
                  What rules must I follow if State law conflicts with this subpart?
                  3809.5
                  How does BLM define certain terms used in this subpart?
                  3809.10
                  How does BLM classify operations?
                  3809.11
                  When do I have to submit a plan of operations?
                  3809.21
                  When do I have to submit a notice?
                  3809.31
                  Are there any special situations that affect what submittals I must make before I conduct operations?
                  3809.100
                  What special provisions apply to operations on segregated or withdrawn lands?
                  3809.101
                  What special provisions apply to minerals that may be common variety minerals, such as sand, gravel, and building stone?
                  3809.111
                  Will BLM disclose to the public the information I submit under this subpart?
                  3809.115
                  Can BLM collect information under this subpart?.
                  3809.116
                  As a mining claimant or operator, what are my responsibilities under this subpart for my project area?
                
                
                  Federal/State Agreements
                  3809.200
                  What kinds of agreements may BLM and a State make under this subpart?
                  3809.201
                  What should these agreements address?
                  3809.202

                  Under what conditions will BLM defer to State regulation of operations?
                  
                  3809.203
                  What are the limitations on BLM deferral to State regulation of operations?
                  3809.204
                  Does this subpart cancel an existing agreement between BLM and a State?
                
                
                  Operations Conducted Under Notices
                  3809.300
                  Does this subpart apply to my existing notice-level operations?
                  3809.301
                  Where do I file my notice and what information must I include in it?
                  3809.311
                  What action does BLM take when it receives my notice?
                  3809.312
                  When may I begin operations after filing a complete notice?
                  3809.313
                  Under what circumstances may I not begin operations 15 calendar days after filing my notice?
                  3809.320
                  Which performance standards apply to my notice-level operations?
                  3809.330
                  May I modify my notice?
                  3809.331
                  Under what conditions must I modify my notice?
                  3809.332
                  How long does my notice remain in effect?
                  3809.333
                  May I extend my notice, and, if so, how?
                  3809.334
                  What if I temporarily stop conducting operations under a notice?
                  3809.335
                  What happens when my notice expires?
                  3809.336
                  What if I abandon my notice-level operations?
                
                
                  Operations Conducted Under Plans of Operations
                  3809.400
                  Does this subpart apply to my existing or pending plan of operations?
                  3809.401
                  Where do I file my plan of operations and what information must I include with it?
                  3809.411
                  What action will BLM take when it receives my plan of operations?
                  3809.412
                  When may I operate under a plan of operations?
                  3809.415
                  How do I prevent unnecessary or undue degradation while conducting operations on public lands?
                  3809.420
                  What performance standards apply to my notice or plan of operations?
                  3809.421
                  Enforcement of performance standards.
                  3809.423
                  How long does my plan of operations remain in effect?
                  3809.424
                  What are my obligations if I stop conducting operations?
                
                
                  Modifications of Plans of Operations
                  3809.430
                  May I modify my plan of operations?
                  3809.431
                  When must I modify my plan of operations?
                  3809.432
                  What process will BLM follow in reviewing a modification of my plan of operations?
                  3809.433
                  Does this subpart apply to a new modification of my plan of operations?
                  3809.434
                  How does this subpart apply to pending modifications for new or existing facilities?
                
                
                  Financial Guarantee Requirements—General
                  3809.500
                  In general, what are BLM's financial guarantee requirements?
                  3809.503
                  When must I provide a financial guarantee for my notice-level operations?
                  3809.505
                  How do the financial guarantee requirements of this subpart apply to my existing plan of operations?
                  3809.551
                  What are my choices for providing BLM with a financial guarantee?
                
                
                  Individual Financial Guarantee
                  3809.552
                  What must my individual financial guarantee cover?
                  3809.553
                  May I post a financial guarantee for a part of my operations?
                  3809.554
                  How do I estimate the cost to reclaim my operations?
                  3809.555
                  What forms of individual financial guarantee are acceptable to BLM?
                  3809.556
                  What special requirements apply to financial guarantees described in § 3809.555(e)?
                
                
                  Blanket Financial Guarantee
                  3809.560
                  Under what circumstances may I provide a blanket financial guarantee?
                
                
                  State-Approved Financial Guarantee
                  3809.570
                  Under what circumstances may I provide a State-approved financial guarantee?
                  3809.571
                  What forms of State-approved financial guarantee are acceptable to BLM?
                  3809.572
                  What happens if BLM rejects a financial instrument in my State-approved financial guarantee?
                  3809.573
                  What happens if the State makes a demand against my financial guarantee?
                  3809.574
                  What happens if I have an existing corporate guarantee?
                
                
                  Modification or Replacement of a Financial Guarantee
                  3809.580
                  What happens if I modify my notice or approved plan of operations?
                  3809.581
                  Will BLM accept a replacement financial instrument?
                  3809.582
                  How long must I maintain my financial guarantee?
                
                
                  Release of Financial Guarantee
                  3809.590

                  When will BLM release or reduce the financial guarantee for my notice or plan of operations?
                  
                  3809.591
                  What are the limitations on the amount by which BLM may reduce my financial guarantee?
                  3809.592
                  Does release of my financial guarantee relieve me of all responsibility for my project area?
                  3809.593
                  What happens to my financial guarantee if I transfer my operations?
                  3809.594
                  What happens to my financial guarantee when my mining claim or millsite is patented?
                
                
                  Forfeiture of Financial Guarantee
                  3809.595
                  When may BLM initiate forfeiture of my financial guarantee?
                  3809.596
                  How does BLM initiate forfeiture of my financial guarantee?
                  3809.597
                  What if I do not comply with BLM's forfeiture decision?
                  3809.598
                  What if the amount forfeited will not cover the cost of reclamation?
                  3809.599
                  What if the amount forfeited exceeds the cost of reclamation?
                
                
                  Inspection and Enforcement
                  3809.600
                  With what frequency will BLM inspect my operations?
                  3809.601
                  What types of enforcement action may BLM take if I do not meet the requirements of this subpart?
                  3809.602
                  Can BLM revoke my plan of operations or nullify my notice?
                  3809.603
                  How does BLM serve me with an enforcement action?
                  3809.604
                  What happens if I do not comply with a BLM order?
                  3809.605
                  What are prohibited acts under this subpart?
                
                
                  Penalties
                  3809.700
                  What criminal penalties apply to violations of this subpart?
                  3809.701
                  What happens if I make false statements to BLM?
                
                
                  Appeals
                  3809.800
                  Who may appeal BLM decisions under this subpart?
                  3809.801
                  When may I file an appeal of the BLM decision with OHA?
                  3809.802
                  What must I include in my appeal to OHA?
                  3809.803
                  Will the BLM decision go into effect during an appeal to OHA?
                  3809.804
                  When may I ask the BLM State Director to review a BLM decision?
                  3809.805
                  What must I send BLM to request State Director review?
                  3809.806
                  Will the State Director review the original BLM decision if I request State Director review?
                  3809.807
                  What happens once the State Director agrees to my request for a review of a decision?
                  3809.808
                  How will decisions go into effect when I request State Director review?
                  3809.809
                  May I appeal a decision made by the State Director?
                
                
                  Public Visits to Mines
                  3809.900
                  Will BLM allow the public to visit mines on public lands?
                
              
            
            
              Authority:
              16 U.S.C. 3101 et seq.; 30 U.S.C. 22-42, 181 et seq., 301-306, 351-359, and 601 et seq.; 31 U.S.C. 9701; 40 U.S.C. 471 et seq.; 42 U.S.C. 6508; 43 U.S.C. 1701 et seq.; and Pub. L. No. 97-35, 95 Stat. 357.
            
            
              Source:
              45 FR 13974, Mar. 3, 1980, unless otherwise noted.
            
            
              Subpart 3800—General
              
                § 3800.5
                Fees.
                (a) An applicant for a plan of operations under this part must pay a processing fee on a case-by-case basis as described in § 3000.11 of this chapter whenever BLM determines that consideration of the plan of operations requires the preparation of an Environmental Impact Statement.
                (b) An applicant for any action for which a mineral examination, including a validity examination or a common variety determination, and their associated reports, is performed under § 3809.100 or § 3809.101 of this part must pay a processing fee on a case-by-case basis as described in section 3000.11 of this chapter for such examination and report.
                (c) An applicant for a mineral patent under part 3860 of this chapter must pay a processing fee on a case-by-case basis as described in § 3000.11 of this chapter for any validity examination and report prepared in connection with the application.
                (d) An applicant for a mineral patent also is required to pay a processing fee under § 3860.1 of this chapter.
                [70 FR 58878, Oct. 7, 2005]
              
              
                § 3800.6
                Am I required to pay any fees to use the surface of public lands for mining purposes?

                You must pay all processing fees, location fees, and maintenance fees specified in 43 CFR parts 3800 and 3830. Other than the processing, location and maintenance fees, you are not required to pay any other fees to the BLM to use the surface of public lands for mining purposes.
                [73 FR 73794, Dec. 4, 2008]
              
            
            
              Subpart 3802—Exploration and Mining, Wilderness Review Program
              
                § 3802.0-1
                Purpose.
                The purpose of this subpart is to establish procedures to prevent impairment of the suitability of lands under wilderness review for inclusion in the wilderness system and to prevent unnecessary or undue degradation by activities authorized by the U.S. Mining Laws and provide for environmental protection of the public lands and resources.
              
              
                § 3802.0-2
                Objectives.
                The objectives of this subpart are to:
                (a) Allow mining claim location, prospecting, and mining operations in lands under wilderness review pursuant to the U.S Mining Laws, but only in a manner that will not impair the suitability of an area for inclusion in the wilderness system unless otherwise permitted by law; and
                (b) Assure management programs that reflect consistency between the U.S. Mining Laws, and other appropriate statutes.
              
              
                § 3802.0-3
                Authority.
                These regulations are issued under the authority of sections 302 and 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732, 1733, and 1782).
              
              
                § 3802.0-5
                Definitions.
                As used in this subpart, the term:
                (a) Reclamation, which shall be commenced, conducted and completed as soon after disturbance as feasible without undue physical interference with mining operations, means:
                (1) Reshaping of the lands disturbed and affected by mining operations to the approximate original contour or to an appropriate contour considering the surrounding topography as determined by the authorized officer;
                (2) Restoring such reshaped lands by replacement of topsoil; and
                (3) Revegetating the lands by using species previously occurring in the area to provide a vegetative cover at least to the point where natural succession is occuring.
                (b) Environment means surface and subsurface resources both tangible and intangible, including air, water, mineral, scenic, cultural, paleontological, vegetative, soil, wildlife, fish and wilderness values.
                (c) Wilderness Study Area means a roadless area of 5,000 acres or more or roadless islands which have been found through the Bureau of Land Management wilderness inventory process to have wilderness characteristics (thus having the potential of being included in the National Wilderness Preservation System), and which will be subjected to intensive analysis through the Bureau's planning system, and through public review to determine wilderness suitability, and is not yet the subject of a Congressional decision regarding its designation as wilderness.
                (d) Impairment of suitability for inclusion in the Wilderness System means taking actions that cause impacts, that cannot be reclaimed to the point of being substantially unnoticeable in the area as a whole by the time the Secretary is scheduled to make a recommendation to the President on the suitability of a wilderness study area for inclusion in the National Wilderness Preservation System or have degraded wilderness values so far, compared with the area's values for other purposes, as to significantly constrain the Secretary's recommendation with respect to the area's suitability for preservation as wilderness.
                (e) Mining claim means any unpatented mining claim, millsite, or tunnel site authorized by the U.S. mining laws.
                (f) Mining operations means all functions, work, facilities, and activities in connection with the prospecting, development, extraction, and processing of mineral deposits and all uses reasonably incident thereto including the construction and maintenance of means of access to and across lands subject to these regulations, whether the operations take place on or off the claim.
                
                (g) Operator means a person conducting or proposing to conduct mining operations.
                (h) Authorized officer means any employee of the Bureau of Land Management to whom has been delegated the authority to perform the duties described in this subpart.
                (i) Wilderness inventory means an evaluation conducted under BLM wilderness inventory procedures which results in a written description and map showing those lands that meet the wilderness criteria established under section 603(a) of the Federal Land Policy and Management Act.
                (j) Manner and degree means that existing operations will be defined geographically by the area of active development and the logical adjacent (not necessarily contiguous) continuation of the existing activity, and not necessarily by the boundary of a particular, claim or lease, and in some cases a change in the kind of activity if the impacts from the continuation and change of activity are not of a significantly different kind than the existing impacts. However, the significant measure for these activities is still the impact they are having on the wilderness potential of an area. It is the actual use of the area, and not the existence of an entitlement for use, which is the controlling factor. In other words, an existing activity, even if impairing, may continue to be expanded in an area or progress to the next stage of development so long as the additional impacts are not significantly different from those caused by the existing activity. In determining the manner and degree of existing operations, a rule of reason will be employed.
                (k) Valid existing right means a valid discovery had been made on a mining claim on October 21, 1976, and continues to be valid at the time of exercise.
                (l) Undue and unnecessary degradation means impacts greater than those that would normally be expected from an activity being accomplished in compliance with current standards and regulations and based on sound practices, including use of the best reasonably available technology.
                (m) Substantially unnoticeable means something that either is so insignificant as to be only a very minor feature of the overall area or is not distinctly recognizable by the average visitor as being manmade or man-caused because of age, weathering or biological change.
              
              
                § 3802.0-6
                Policy.
                Under the 1872 Mining Law (30 U.S.C. 22 et seq.), a person has a statutory right consistent with other laws and Departmental regulations, to go upon the open (unappropriated and unreserved) public lands for the purpose of mineral prospecting, exploration, development, and extraction. The Federal Land Policy and management Act requires the Secretary to regulate mining operations in lands under wilderness review to prevent impairment of the suitability of these areas for inclusion in the wilderness system. However, mining operations occurring in the same manner and degree that were being conducted on October 21, 1976, may continue, even if they are determined to be impairing. Mining activities not exceeding manner and degree shall be regulated only to prevent undue and unnecessary degradation of public lands.
              
              
                § 3802.0-7
                Scope.
                (a) These regulations apply to mining operations conducted under the United States mining laws, as they affect the resources and environment or wilderness suitability of lands under wilderness review.
                (b) These regulations apply to means of access across public land for the purpose of conducting operations under the U.S. mining laws.
              
              
                § 3802.1
                Plan of operations.
                An approved plan shall include appropriate environmental protection and reclamation measures selected by the authorized officer that shall be carried out by the operator. An operator may prepare and submit with a plan measures for the reclamation of the affected area.
              
              
                § 3802.1-1
                When required.

                An approved plan of operations is required for operations within lands under wilderness review prior to commencing:
                
                (a) Any mining operations which involve construction of means of access, including bridges, landing areas for aircraft, or improving or maintaining such access facilities in a way that alters the alignment, width, gradient size, or character of such facilities;
                (b) Any mining operations which destroy trees 2 or more inches in diameter at the base;
                (c) Mining operations using tracked vehicles or mechanized earth moving equipment, such as bulldozers or backhoes;

                (d) Any operations using motorized vehicles over other than open use areas and trails as defined in subpart 6292 of this title, off-road vehicles, unless the use of a motorized vehicle can be covered by a temporory use permit issued under part 2930 of this chapter;
                (e) The construction or placing of any mobile, portable or fixed structure on public land for more than 30 days;
                (f) On mining operations requiring the use of explosives; or
                (g) Any operation which may cause changes in a water course.
                [45 FR 13974, Mar. 3, 1980, as amended at 67 FR 61745, Oct. 1, 2002]
              
              
                § 3802.1-2
                When not required.
                A plan of operations under this subpart is not required for—
                (a) Searching for and occasionally removing mineral samples or specimens;
                (b) Operating motorized vehicles over open use areas and trails as defined in 43 CFR part 8340 so long as the vehicles conform to the operating regulations and vehicle standards contained in that subpart;
                (c) Maintaining or making minor improvements of existing access routes, bridges, landing areas for aircraft, or other facilities for access where such improvements or maintenance shall not alter the alignment, width, gradient, size or character of such facilities; or
                (d) Making geological, radiometric, geochemical, geophysical or other tests and measurements using instruments, devices, or drilling equipment which are transported without using mechanized earth moving equipment or tracked vehicles.
              
              
                § 3802.1-3
                Operations existing on October 21, 1976.
                A plan of operations shall not be required for operations that were being conducted on October 21, 1976, unless the operation is undergoing changes that exceed the manner and degree of operations on October 21, 1976. However, if the authorized officer determines that operations in the same manner and degree are causing undue or unnecessary degradation of lands and resources or adverse environmental effects, an approved plan containing protective measures may be required. Any changes planned in an existing operation that would result in operations exceeding the present manner and degree shall be delayed until the plan is processed under provisions of § 3802.1-5 of this title.
              
              
                § 3802.1-4
                Contents of plan of operations.
                (a) A plan of operations shall be filed in the District Office of the Bureau of Land Management in which the claim is located.
                (b) No special form is required to file a plan of operations.
                (c) The plan of operations shall include—
                (1) The name and mailing address of both the person for whom the operation will be conducted, and the person who will be in charge of the operation and should be contacted concerning the reclamation or other aspects of the operation (any change in the mailing address shall be reported promptly to the authorized officer);
                (2) A map, preferably a topographic map, or sketch showing present road, bridge or aircraft landing area locations, proposed road, bridge or aircraft landing area locations, and size of areas where surface resources will be disturbed;
                (3) Information sufficient to describe either the entire operation proposed or reasonably foreseeable operations and how they would be conducted, including the nature and location of proposed structures and facilities;

                (4) The type and condition of existing and proposed means of access or aircraft landing areas, the means of transportation used or to be used, and the estimated period during which the proposed activity will take place;
                (5) If and when applicable, the serial number assigned to the mining claim, mill or tunnel site filed pursuant to subpart 3833 of this title.
              
              
                § 3802.1-5
                Plan approval.
                (a) The authorized officer shall promptly aknowledge the receipt of a plan of operations and within 30 days of receipt of the plan act on the plan of operations to determine its acceptability.
                (b) The authorized officer shall review the plan of operations to determine if the operations are impairing the suitability of the area for preservation as wilderness. Pending approval of the plan of operations, mining operations may continue in a manner that minimizes environmental impacts as prescribed in § 3802.3 of this title. After completing the review of the plan of operations, the authorized officer shall give the operator written notice that:
                (1) The plan is approved subject to measures that will prevent the impairment of the suitability of the area for preservation as wilderness as determined by the authorized officer;
                (2) Plans covering operations on a claim with a valid existing right are approved subject to measures that will prevent undue and unnecessary degradation of the area; or
                (3) The anticipated impacts of the mining operations are such that all or part of further operations will impair the suitability of the area for preservation as wilderness, the plan is disapproved and continuance of such operations is not allowed.
                (c) Upon receipt of a plan of operations for mining activities commencing after the effective date of these regulations, the authorized officer may notify the operator, in writing, that:
                (1) In an area of lands under wilderness review where an inventory has not been completed, an operator may agree to operate under a plan of operations that includes terms and conditions that would be applicable in a wilderness study area. Without an agreement to this effect, no action may be taken on the plan until a wilderness inventory is completed;
                (2) The area has been inventoried and a final decision has been issued and become effective that the area does not contain wilderness characteristics, and that the mining operations are no longer subject to these regulations; or
                (3) The anticipated impacts are such that all or part of the proposed mining operations will impair the suitability of the area for preservation as wilderness, and therefore, the proposed mining operation cannot be allowed.
                (d) In addition to paragraphs (a) through (c) of this section, the following general plan approval procedures may also apply. The authorized officer may notify the operator, in writing, that:
                (1) The plan of operations is unacceptable and the reasons therefore;
                (2) Modification of the plan of operations is necessary to meet the requirements of these regulations;
                (3) The plan of operations is being reviewed, but that more time, not to exceed an additional 60 days, is necessary to complete such review, setting forth the reasons why additional time is needed except in those instances where it is determined that an Environmental Impact Statement, compliance with section 106 of the National Historic Preservation Act (NHPA) or section 7 of the Endangered Species Act is needed. Periods during which the area of operations is inaccessible for inspection due to climatic conditions, fire hazards or other physical conditions or legal impediments, shall not be included when counting the 60 calendar day period; or
                (4) The proposed operations do not require a plan of operations.

                (e) If the authorized officer does not notify the operator of any action on the plan of operations within the 30-day period, or the 60-day extension, or notify the operator of the need for an Environmental Impact Statement or compliance with section 106 of NHPA or section 7 of the Endangered Species Act, operations under the plan may begin. The option to begin operations under this section does not constitute approval of a plan of operations. However, if the authorized officer at a later date finds that operations under the plan are impairing wilderness suitability, the authorized officer shall notify the operator that the operations are not in compliance with these regulations and what changes are needed, and shall require the operator to submit a modified plan of operations, within a time specified in the notice. If the operator is notified of the need for an Environmental Impact Statement, the plan of operations shall not be approved before 30 days after a final statement is prepared and filed with the Environmental Protection Agency. If the is operator notified of the need for compliance with section 106 of the NHPA or section 7 of the Endangered Species Act, the plan of operations shall not be approved until the compliance responsibilities of the Bureau of Land Management are satisfied.
                (f) If cultural resource properties listed on or eligible for listing on the National Register of Historic Places are within the area of operations, no operations which would affect those resources shall be approved until compliance with section 106 of the National Historic Preservation Act is accomplished. The operator is not required to do or to pay for an inventory. The responsibility and cost of the cultural resource mitigation, except as provided in § 3802.3-2(f) of this title, included in an approved plan of operation shall be the operator's.
                (g) Pending final approval of the plan of operations, the authorized officer may approve any operations that may be necessary for timely compliance with requirements of Federal and State laws. Such operations shall be conducted so as to prevent impairment of wilderness suitability and to minimize environmental impacts as prescribed by the authorized officer in accordance with the standards contained in § 3802.3 of this title.
              
              
                § 3802.1-6
                Modification of plan.
                (a) If the development of a plan for an entire operation is not possible, the operator shall file an initial plan setting forth this proposed operation to the degree reasonably foreseeable at that time. Thereafter, the operator shall file a supplemental plan or plans prior to undertaking any operations not covered by the initial plan.
                (b) At any time during operations under an approved plan of operations, the authorized officer or the operator may initiate a modification of the plan detailing any necessary changes that were unforeseen at the time of filing of the plan of operations. If the operator does not furnish a proposed modification within a time considered reasonable by the authorized officer, the authorized officer may recommend to the State Director that the operator be required to submit a proposed modification of the plan. The recommendation of the authorized officer shall be accompanied by a statement setting forth the supporting facts and reasons for his recommendations. In acting upon such recommendation, except in the case of a modification under § 3802.1-5(e) of this title, the State Director shall determine (1) whether all reasonable measures were taken by the authorized officer to predict the environmental impacts of the proposed operations; (2) whether the disturbance is or may become of such significance as to require modification of the plan of operations in order to meet the requirement for environmental protection specified in § 3802.3-2 of this title, and (3) whether the disturbance can be minimized using reasonable means. Lacking such a determination by the State Director, an operator is not required to submit a proposed modification of an approved plan of operations. Operations may continue in accordance with the approved plan of operations until a modified plan is approved, unless the State Director determines that the operations are causing impairment or unnecessary or undue degradation to surface resources. He shall advise the operator of those measures needed to avoid such damage and the operator shall immediately take all necessary steps to implement measures recommended by the State Director.
                (c) A supplemental plan of operations or a modification of an approved plan of operations shall be approved by the authorized officer in the same manner as the initial plan of operations.
              
              
                § 3802.1-7
                Existing operations.

                (a) Persons conducting mining operations on the effective date of these regulations, who would be required to submit a plan of operations under § 3802.1-1 of this title, may continue operations but shall, within 60 days after the effective date of these regulations, submit a plan of operations. Upon a showing of good cause, the authorized officer shall grant an extension of time to submit a plan of operations not to exceed an additional 180 days.
                (b) Operations may continue according to the submitted plan of operations during its review unless the operator is notified otherwise by the authorized officer.
                (c) Upon approval of a plan of operations, mining operations shall be conducted in accordance with the approved plan.
              
              
                § 3802.2
                Bond requirements.
                (a) Any operator who conducts mining operations under an approved plan of operations shall, if required to do so by the authorized officer, furnish a bond in an amount determined by the authorized officer. The authorized officer may determine not to require a bond where mining operations would cause nominal environmental damage, or the operator has an excellent past record for reclamation. In determining the amount of the bond, the authorized officer shall consider the estimated cost of stabilizing and reclaiming all areas disturbed by the operations consistent with § 3802.3-2(h) of this title.
                (b) In lieu of a bond, the operator may deposit and maintain in a Federal depository account of the United States Treasury, as directed by the authorized officer, cash in an amount equal to the required dollar amount of the bond or negotiable securities of the United States having a face and market value at the time of deposit of not less than the required dollar amount of the bond.
                (c) In place of the individual bond on each separate operation, a blanket bond covering hardrock mining operations may be furnished, at the option of the operator, if the terms and conditions as determined by the authorized officer are sufficient to comply with these regulations.
                (d) In the event that an approved plan of operations is modified in accordance with § 3802.1-5 of this title, the authorized officer shall review the initial bond for adequacy and, if necessary, shall require that the amount of bond be adjusted to conform to the plan of operations, as modified.
                (e) When a mining claim is patented, except for the California Desert Conservation Area, the authorized officer shall release the operator from that portion of the performance bond and plan of operations which applies to operations within the boundaries of the patented land. The authorized officer shall release the operator from the remainder of the performance bond and plan of operations (covering approved means of access outside the boundaries of the mining claim) when the operator has either completed reclamation in accordance with paragraph (f) of this section or those requirements are waived by the authorized officer.
                (f) When all or any portion of the reclamation has been completed in accordance with paragraph (h) of § 3802.3-2 of this title, the operator shall notify the authorized officer who shall promptly make a joint inspection with the operator. The authorized officer shall then notify the operator whether the performance under the plan of operations is accepted. When the authorized officer has accepted as completed any portion of the reclamation, he shall reduce proportionally the amount of bond with respect to the remaining reclamation.
              
              
                § 3802.3
                Environmental protection.
              
              
                § 3802.3-1
                Environmental assessment.
                (a) When a plan of operations or significant modification is filed, the authorized officer shall make an environmental assessment to identify the impacts of the proposed mining operations upon the environment and to determine whether the proposed activity will impair the suitability of the area for preservation as wilderness or cause unnecessary and undue degradation and whether an environmental impact statement is required.

                (b) Following completion of the environmental assessment or the environmental impact statement, the authorized officer shall develop measures deemed necessary for inclusion in the plan of operations that will prevent impairment of wilderness suitability and undue or unnecessary degradation of land and resources.
                (c) If as a result of the environment assessment, the authorized officer determines that there is substantial public interest in the proposed mining operations, the operator may be notified that an additional period of time is required to consider public comments. The period shall not exceed the additional 60 days provided for approval of a plan in § 3802.1-4 of this title except as provided for cases requiring an environmental impact statement, a cultural resource inventory or section 7 of the Endangered Species Act.
              
              
                § 3802.3-2
                Requirements for environmental protection.
                (a) Air quality. The operator shall comply with applicable Federal and State air quality standards, including the requirements of the Clean Air Act (42 U.S.C. 1857 et seq.).
                (b) Water quality. The operator shall comply with applicable Federal and State water quality standards, including regulations issued pursuant to the Federal Water Pollution Control Act (33 U.S.C. 1151 et seq.).
                (c) Solid wastes. The operator shall comply with applicable Federal and State standards for the disposal and treatment of solid wastes. All garbage, refuse, or waste shall either be removed from the affected lands or disposed or treated to minimize, so far as is practicable, its impact on the environment and the surface resources. All tailings, waste rock, trash, deleterious materials of substances and other waste produced by operations shall be deployed, arranged, disposed or treated to minimize adverse impact upon the environment, surface and subsurface resources.
                (d) Visual resources. The operator shall, to the extent practicable, harmonize operations with the visual resources, identified by the authorized officer, through such measures as the design, location of operating facilities and improvements to blend with the landscape.
                (e) Fisheries, wildlife and plant habitat. The operator shall take such action as may be needed to minimize or prevent adverse impact upon plants, fish, and wildlife, including threatened or endangered species, and their habitat which may be affected by the operations.
                (f) Cultural and paleontological resources. (1) The operator shall not knowingly disturb, alter, injure, destroy or take any scientifically important paleontological remains or any historical, archaeological, or cultural district, site, structure, building or object.
                (2) The operator shall immediately bring to the attention of the authorized officer any such cultural and/or paleontological resources that might be altered or destroyed by his operation, and shall leave such discovery intact until told to proceed by the authorized officer. The authorized officer shall evaluate the discoveries brought to his attention, and determine within 10 working days what action shall be taken with respect to such discoveries.
                (3) The responsibility and the cost of investigations and salvage of such values discovered during approved operations shall be the Federal Government's.
                (g) Access routes. No new access routes that would cause more than temporary impact and therefore would impair wilderness suitability shall be constructed in a wilderness study area. Temporary access routes that are constructed by the operator shall be constructed and maintained to assure adequate drainage and to control or prevent damage to soil, water, and other resource values. Unless otherwise approved by the authorized officer, roads no longer needed for operations shall be closed to normal vehicular traffic; bridges and culverts shall be removed; cross drains, dips, or water bars shall be constructed, and the road surface shall be shaped to as near a natural contour as practicable, be stabilized and revegetated as required in the plan of operations.
                (h) Reclamation. (1) The operator shall perform reclamation of those lands disturbed or affected by the mining operation conducted by the operator under an approved plan of operations containing reclamation measures stipulated by the authorized officer as contemporaneously as feasible with operations. The disturbance or effect on mined land shall not include that caused by separate operations in areas abandoned before the effective date of these regulations.
                (2) An operator may propose and submit with his plan of operations measures for reclamation of the affected area.
                (i) Protection of survey monuments. The operator shall, to the extent practicable and consistent with the operation, protect all survey monuments, witness corners, reference monuments, bearing trees and line trees against destruction, obliteration, or damage from the approved operations. If, in the course of operations, any monuments, corners or accessories are destroyed, obliterated or damaged by such operations, the operator shall immediately report the matter to the authorized officer. The authorized officer shall prescribe in writing the requirement for the restoration or reestablishment of monuments, corners, bearing trees, and line trees.
              
              
                § 3802.4
                General provisions.
              
              
                § 3802.4-1
                Noncompliance.
                (a) An operator who conducts mining operations undertaken either without an approved plan of operations or without taking actions specified in a notice of noncompliance within the time specified therein may be enjoined by an appropriate court order from continuing such operations and be liable for damages for such unlawful acts.
                (b) Whenever the authorized officer determines that an operator is failing or has failed to comply with the requirements of an approved plan of operations, or with the provisions of these regulations and that noncompliance is causing impairment of wilderness suitability or unnecessary and undue degradation of the resources of the lands involved, the authorized officer shall serve a notice of noncompliance upon the operator by delivery in person to the operator or the operator's authorized agent, or by certified mail addressed to the operator's last known address.
                (c) A notice of noncompliance shall specify in what respects the operator is failing or has failed to comply with the requirements of the plan of operations of the provisions of applicable regulations, and shall specify the actions which are in violation of the plan or regulations and the actions which shall be taken to correct the noncompliance and the time limits, not to exceed 30 days, within which corrective action shall be taken.
              
              
                § 3802.4-2
                Access.
                (a) An operator is entitled to non-exclusive access to his mining operations consistent with provisions of the United States mining laws and Departmental regulations.
                (b) In approving access as part of a plan of operations, the authorized officer shall specify the location of the access route, the design, construction, operation and maintenance standards, means of transportation, and other conditions necessary to prevent impairment of wilderness suitability, protect the environment, the public health or safety, Federal property and economic interests, and the interests of other lawful users of adjacent lands or lands traversed by the access route. The authorized officer may also require the operator to utilize existing access routes in order to minimize the number of separate rights-of-way, and, if practicable, to construct access routes within a designated transportation and utility corridor. When commercial hauling is involved and the use of an existing access route is required, the authorized officer may require the operator to make appropriate arrangements for use and maintenance.
              
              
                § 3802.4-3
                Multiple-use conflicts.
                In the event that uses under any lease, license, permit, or other authorization pursuant to the provisions of any other law, shall conflict, interfere with, or endanger operations in approved plans or otherwise authorized by these regulations, the conflicts shall be reconciled, as much as practicable, by the authorized officer.
              
              
                § 3802.4-4
                Fire prevention and control.
                The operator shall comply with all applicable Federal and State fire laws and regulations, and shall take all reasonable measures to prevent and suppress fires on the area of mining operations.
              
              
                
                § 3802.4-5
                Maintenance and public safety.
                During all operations, the operator shall maintain his structures, equipment, and other facilities in a safe and orderly manner. Hazardous sites or conditions resulting from operations shall be marked by signs, fenced, or otherwise identified to protect the public in accordance with applicable Federal and State laws and regulations.
              
              
                § 3802.4-6
                Inspection.
                The authorized officer shall periodically inspect operations to determine if the operator is complying with these regulations and the approved plan of operations, and the operator shall permit access to the authorized officer for this purpose.
              
              
                § 3802.4-7
                Notice of suspension of operations.
                (a) Except for seasonal suspension, the operator shall notify the authorized officer of any suspension of operations within 30 days after such suspension. This notice shall include:
                (1) Verification of intent to maintain structures, equipment, and other facilities, and
                (2) The expected reopening date.
                (b) The operator shall maintain the operating site, structure, and other facilities in a safe and environmentally acceptable condition during nonoperating periods.
                (c) The name and address of the operator shall be clearly posted and maintained in a prominent place at the entrance to the area of mining operations during periods of nonoperation.
              
              
                § 3802.4-8
                Cessation of operations.
                The operator shall, within 1 year following cessation of operations, remove all structures, equipment, and other facilities and reclaim the site of operations, unless variances are agreed to in writing by the authorized officer. Additional time may be granted by the authorized officer upon a show of good cause by the operator.
              
              
                § 3802.5
                Appeals.
                (a) Any party adversely affected by a decision of the authorized officer or the State Director made pursuant to the provisions of this subpart shall have a right of appeal to the Board of Land Appeals, Office of Hearings and Appeals, pursuant to part 4 of this title.
                (b) In any case involving lands under the jurisdiction of any agency other than the Department of the Interior, or an office of the Department of the Interior other than the Bureau of Land Management, the office rendering a decision shall designate the authorized officer of such agency as an adverse party on whom a copy of any notice of appeal and any statement of reasons, written arguments, or brief must be served.
              
              
                § 3802.6
                Public availability of information.
                (a) All data and information concerning Federal and Indian minerals submitted under this subpart 3802 are subject to part 2 of this title. Part 2 of this title includes the regulations of the Department of the Interior covering the public disclosure of data and information contained in Department of the Interior records. Certain mineral information not protected from public disclosure under part 2 may of this title be made available for inspection without a Freedom of Information Act (5 U.S.C. 552) request.
                (b) When you submit data and information under this subpart 3802 that you believe to be exempt from disclosure to the public, you must clearly mark each page that you believe includes confidential information. BLM will keep all data and information confidential to the extent allowed by § 2.13(c) of this title.
                [63 FR 52954, Oct. 1, 1998]
              
            
            
              Subpart 3809—Surface Management
              
                Authority:
                16 U.S.C. 1280; 30 U.S.C. 22; 30 U.S.C. 612; 43 U.S.C. 1201; and 43 U.S.C. 1732, 1733, 1740, 1781, and 1782.
              
              
                Source:
                65 FR 70112, Nov. 21, 2000, unless otherwise noted.
              
              
                General Information
                
                  § 3809.1
                  What are the purposes of this subpart?
                  The purposes of this subpart are to:
                  
                  (a) Prevent unnecessary or undue degradation of public lands by operations authorized by the mining laws. Anyone intending to develop mineral resources on the public lands must prevent unnecessary or undue degradation of the land and reclaim disturbed areas. This subpart establishes procedures and standards to ensure that operators and mining claimants meet this responsibility; and
                  (b) Provide for maximum possible coordination with appropriate State agencies to avoid duplication and to ensure that operators prevent unnecessary or undue degradation of public lands.
                
                
                  § 3809.2
                  What is the scope of this subpart?
                  (a) This subpart applies to all operations authorized by the mining laws on public lands where the mineral interest is reserved to the United States, including Stock Raising Homestead lands as provided in § 3809.31(d) and (e). When public lands are sold or exchanged under 43 U.S.C. 682(b) (Small Tracts Act), 43 U.S.C. 869 (Recreation and Public Purposes Act), 43 U.S.C. 1713 (sales) or 43 U.S.C. 1716 (exchanges), minerals reserved to the United States continue to be removed from the operation of the mining laws unless a subsequent land-use planning decision expressly restores the land to mineral entry, and BLM publishes a notice to inform the public.
                  (b) This subpart does not apply to lands in the National Park System, National Forest System, and the National Wildlife Refuge System; acquired lands; or lands administered by BLM that are under wilderness review, which are subject to subpart 3802 of this part.
                  (c) This subpart applies to all patents issued after October 21, 1976 for mining claims in the California Desert Conservation Area, except for any patent for which a right to the patent vested before that date.
                  (d) This subpart does not apply to private land except as provided in paragraphs (a) and (c) of this section. For purposes of analysis under the National Environmental Policy Act of 1969, BLM may collect information about private land that is near to, or may be affected by, operations authorized under this subpart.
                  (e) This subpart applies to operations that involve locatable minerals, including metallic minerals; some industrial minerals, such as gypsum; and a number of other non-metallic minerals that have a unique property which gives the deposit a distinct and special value. This subpart does not apply to leasable and salable minerals. Leasable minerals, such as coal, phosphate, sodium, and potassium; and salable minerals, such as common varieties of sand, gravel, stone, and pumice, are not subject to location under the mining laws. Parts 3400, 3500 and 3600 of this title govern mining operations for leasable and salable minerals.
                  [65 FR 70112, Nov. 21, 2000, as amended at 66 FR 54860, Oct. 30, 2001]
                
                
                  § 3809.3
                  What rules must I follow if State law conflicts with this subpart?
                  If State laws or regulations conflict with this subpart regarding operations on public lands, you must follow the requirements of this subpart. However, there is no conflict if the State law or regulation requires a higher standard of protection for public lands than this subpart.
                
                
                  § 3809.5
                  How does BLM define certain terms used in this subpart?
                  As used in this subpart, the term:
                  
                    Casual use means activities ordinarily resulting in no or negligible disturbance of the public lands or resources. For example—

                  (1) Casual use generally includes the collection of geochemical, rock, soil, or mineral specimens using hand tools; hand panning; or non-motorized sluicing. It may include use of small portable suction dredges. It also generally includes use of metal detectors, gold spears and other battery-operated devices for sensing the presence of minerals, and hand and battery-operated drywashers. Operators may use motorized vehicles for casual use activities provided the use is consistent with the regulations governing such use (part 8340 of this title), off-road vehicle use designations contained in BLM land-use plans, and the terms of temporary closures ordered by BLM.
                  
                  (2) Casual use does not include use of mechanized earth-moving equipment, truck-mounted drilling equipment, motorized vehicles in areas when designated as closed to “off-road vehicles” as defined in § 8340.0-5 of this title, chemicals, or explosives. It also does not include “occupancy” as defined in § 3715.0-5 of this title or operations in areas where the cumulative effects of the activities result in more than negligible disturbance.
                  
                    Exploration means creating surface disturbance greater than casual use that includes sampling, drilling, or developing surface or underground workings to evaluate the type, extent, quantity, or quality of mineral values present. Exploration does not include activities where material is extracted for commercial use or sale.
                  
                    Minimize means to reduce the adverse impact of an operation to the lowest practical level. During review of operations, BLM may determine that it is practical to avoid or eliminate particular impacts.
                  
                    Mining claim means any unpatented mining claim, millsite, or tunnel site located under the mining laws. The term also applies to those mining claims and millsites located in the California Desert Conservation Area that were patented after the enactment of the Federal Land Policy and Management Act of October 21, 1976. Mining “claimant” is defined in § 3833.0-5 of this title.
                  
                    Mining laws means the Lode Law of July 26, 1866, as amended (14 Stat. 251); the Placer Law of July 9, 1870, as amended (16 Stat. 217); and the Mining Law of May 10, 1872, as amended (17 Stat. 91); as well as all laws supplementing and amending those laws, including the Building Stone Act of August 4, 1892, as amended (27 Stat. 348); the Saline Placer Act of January 31, 1901 (31 Stat. 745); the Surface Resources Act of 1955 (30 U.S.C. 611-614); and the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
                  
                    Mitigation, as defined in 40 CFR 1508.20, may include one or more of the following:
                  (1) Avoiding the impact altogether by not taking a certain action or parts of an action;
                  (2) Minimizing impacts by limiting the degree or magnitude of the action and its implementation;
                  (3) Rectifying the impact by repairing, rehabilitating, or restoring the affected environment;
                  (4) Reducing or eliminating the impact over time by preservation and maintenance operations during the life of the action; and
                  (5) Compensating for the impact by replacing, or providing substitute, resources or environments.
                  
                    Operations means all functions, work, facilities, and activities on public lands in connection with prospecting, exploration, discovery and assessment work, development, extraction, and processing of mineral deposits locatable under the mining laws; reclamation of disturbed areas; and all other reasonably incident uses, whether on a mining claim or not, including the construction of roads, transmission lines, pipelines, and other means of access across public lands for support facilities.
                  
                    Operator means a person conducting or proposing to conduct operations.
                  
                    Person means any individual, firm, corporation, association, partnership, trust, consortium, joint venture, or any other entity conducting operations on public lands.
                  
                    Project area means the area of land upon which the operator conducts operations, including the area required for construction or maintenance of roads, transmission lines, pipelines, or other means of access by the operator.
                  
                    Public lands, as defined in 43 U.S.C. 1702, means any land and interest in land owned by the United States within the several States and administered by the Secretary of the Interior through the BLM, without regard to how the United States acquired ownership, except—
                  (1) Lands located on the Outer Continental Shelf; and
                  (2) Lands held for the benefit of Indians, Aleuts, and Eskimos.
                  
                    Reclamation means taking measures required by this subpart following disturbance of public lands caused by operations to meet applicable performance standards and achieve conditions required by BLM at the conclusion of operations. For a definition of “reclamation” applicable to operations conducted under the mining laws on Stock Raising Homestead Act lands, see part 3810, subpart 3814 of this title. Components of reclamation include, where applicable:
                  (1) Isolation, control, or removal of acid-forming, toxic, or deleterious substances;
                  (2) Regrading and reshaping to conform with adjacent landforms, facilitate revegetation, control drainage, and minimize erosion;
                  (3) Rehabilitation of fisheries or wildlife habitat;
                  (4) Placement of growth medium and establishment of self-sustaining revegetation;
                  (5) Removal or stabilization of buildings, structures, or other support facilities;
                  (6) Plugging of drill holes and closure of underground workings; and
                  (7) Providing for post-mining monitoring, maintenance, or treatment.
                  
                    Riparian area is a form of wetland transition between permanently saturated wetlands and upland areas. These areas exhibit vegetation or physical characteristics reflective of permanent surface or subsurface water influence. Typical riparian areas include lands along, adjacent to, or contiguous with perennially and intermittently flowing rivers and streams, glacial potholes, and the shores of lakes and reservoirs with stable water levels. Excluded are areas such as ephemeral streams or washes that do not exhibit the presence of vegetation dependent upon free water in the soil.
                  
                    Tribe means, and Tribal refers to, a Federally recognized Indian tribe.
                  
                    Unnecessary or undue degradation means conditions, activities, or practices that:
                  (1) Fail to comply with one or more of the following: the performance standards in § 3809.420, the terms and conditions of an approved plan of operations, operations described in a complete notice, and other Federal and state laws related to environmental protection and protection of cultural resources;
                  (2) Are not “reasonably incident” to prospecting, mining, or processing operations as defined in § 3715.0-5 of this chapter; or
                  (3) Fail to attain a stated level of protection or reclamation required by specific laws in areas such as the California Desert Conservation Area, Wild and Scenic Rivers, BLM-administered portions of the National Wilderness System, and BLM-administered National Monuments and National Conservation Areas.
                  [65 FR 70112, Nov. 21, 2000, as amended at 66 FR 54860, Oct. 30, 2001]
                
                
                  § 3809.10
                  How does BLM classify operations?
                  BLM classifies operations as—
                  (a) Casual use, for which an operator need not notify BLM. (You must reclaim any casual-use disturbance that you create. If your operations do not qualify as casual use, you must submit a notice or plan of operations, whichever is applicable. See §§ 3809.11 and 3809.21.);
                  (b) Notice-level operations, for which an operator must submit a notice (except for certain suction-dredging operations covered by § 3809.31(b)); and
                  (c) Plan-level operations, for which an operator must submit a plan of operations and obtain BLM's approval.
                
                
                  § 3809.11
                  When do I have to submit a plan of operations?
                  (a) You must submit a plan of operations and obtain BLM's approval before beginning operations greater than casual use, except as described in § 3809.21. Also see §§ 3809.31 and 3809.400 through 3809.434.
                  (b) You must submit a plan of operations for any bulk sampling in which you will remove 1,000 tons or more of presumed ore for testing.
                  (c) You must submit a plan of operations for any operations causing surface disturbance greater than casual use in the following special status areas where § 3809.21 does not apply:
                  (1) Lands in the California Desert Conservation Area (CDCA) designated by the CDCA plan as “controlled” or “limited” use areas;

                  (2) Areas in the National Wild and Scenic Rivers System, and areas designated for potential addition to the system;
                  
                  (3) Designated Areas of Critical Environmental Concern;
                  (4) Areas designated as part of the National Wilderness Preservation System and administered by BLM;
                  (5) Areas designated as “closed” to off-road vehicle use, as defined in § 8340.0-5 of this title;
                  (6) Any lands or waters known to contain Federally proposed or listed threatened or endangered species or their proposed or designated critical habitat, unless BLM allows for other action under a formal land-use plan or threatened or endangered species recovery plan; and
                  (7) National Monuments and National Conservation Areas administered by BLM.
                
                
                  § 3809.21
                  When do I have to submit a notice?
                  (a) You must submit a complete notice of your operations 15 calendar days before you commence exploration causing surface disturbance of 5 acres or less of public lands on which reclamation has not been completed. See § 3809.301 for information on what you must include in your notice.
                  (b) You must not segment a project area by filing a series of notices for the purpose of avoiding filing a plan of operations. See §§ 3809.300 through 3809.336 for regulations applicable to notice-level operations.
                
                
                  § 3809.31
                  Are there any special situations that affect what submittals I must make before I conduct operations?

                  (a) Where the cumulative effects of casual use by individuals or groups have resulted in, or are reasonably expected to result in, more than negligible disturbance, the State Director may establish specific areas as he/she deems necessary where any individual or group intending to conduct activities under the mining laws must contact BLM 15 calendar days before beginning activities to determine whether the individual or group must submit a notice or plan of operations. (See § 3809.300 through 3809.336 and § 3809.400 through 3809.434.) BLM will notify the public via publication in the Federal Register of the boundaries of such specific areas, as well as through posting in each local BLM office having jurisdiction over the lands.
                  (b) Suction dredges. (1) If your operations involve the use of a suction dredge, the State requires an authorization for its use, and BLM and the State have an agreement under § 3809.200 addressing suction dredging, then you need not submit to BLM a notice or plan of operations, unless otherwise provided in the agreement between BLM and the State.
                  (2) For all uses of a suction dredge not covered by paragraph (b)(1) of this section, you must contact BLM before beginning such use to determine whether you need to submit a notice or a plan to BLM, or whether your activities constitute casual use. If your proposed suction dredging is located within any lands or waters known to contain Federally proposed or listed threatened or endangered species or their proposed or designated critical habitat, regardless of the level of disturbance, you must not begin operations until BLM completes consultation the Endangered Species Act requires.
                  (c) If your operations require you to occupy or use a site for activities “reasonably incident” to mining, as defined in § 3715.0-5 of this title, whether you are operating under a notice or a plan of operations, you must also comply with part 3710, subpart 3715, of this title.
                  (d) If your operations are located on lands patented under the Stock Raising Homestead Act and you do not have the written consent of the surface owner, then you must submit a plan of operations and obtain BLM's approval. Where you have surface-owner consent, you do not need a notice or a plan of operations under this subpart. See part 3810, subpart 3814, of this title.
                  (e) For other than Stock Raising Homestead Act lands, if your proposed operations are located on lands conveyed by the United States which contain minerals reserved to the United States, then you must submit a plan of operations under § 3809.11 and obtain BLM's approval or a notice under § 3809.21.
                  [65 FR 70112, Nov. 21, 2000, as amended at 66 FR 54860, Oct. 30, 2001]
                
                
                  
                  § 3809.100
                  What special provisions apply to operations on segregated or withdrawn lands?
                  (a) Mineral examination report. After the date on which the lands are withdrawn from appropriation under the mining laws, BLM will not approve a plan of operations or allow notice-level operations to proceed until BLM has prepared a mineral examination report to determine whether the mining claim was valid before the withdrawal, and whether it remains valid. BLM may require preparation of a mineral examination report before approving a plan of operations or allowing notice-level operations to proceed on segregated lands. If the report concludes that the mining claim is invalid, BLM will not approve operations or allow notice-level operations on the mining claim. BLM will also promptly initiate contest proceedings.
                  (b) Allowable operations. If BLM has not completed the mineral examination report under paragraph (a) of this section, if the mineral examination report for proposed operations concludes that a mining claim is invalid, or if there is a pending contest proceeding for the mining claim,
                  (1) BLM may—
                  (i) Approve a plan of operations for the disputed mining claim proposing operations that are limited to taking samples to confirm or corroborate mineral exposures that are physically disclosed and existing on the mining claim before the segregation or withdrawal date, whichever is earlier; and
                  (ii) Approve a plan of operations for the operator to perform the minimum necessary annual assessment work under § 3851.1 of this title; or
                  (2) A person may only conduct exploration under a notice that is limited to taking samples to confirm or corroborate mineral exposures that are physically disclosed and existing on the mining claim before the segregation or withdrawal date, whichever is earlier.
                  (c) Time limits. While BLM prepares a mineral examination report under paragraph (a) of this section, it may suspend the time limit for responding to a notice or acting on a plan of operations. See §§ 3809.311 and 3809.411, respectively.
                  (d) Final decision. If a final departmental decision declares a mining claim to be null and void, the operator must cease all operations, except required reclamation.
                
                
                  § 3809.101
                  What special provisions apply to minerals that may be common variety minerals, such as sand, gravel, and building stone?
                  (a) Mineral examination report. On mining claims located on or after July 23, 1955, you must not initiate operations for minerals that may be “common variety” minerals, as defined in § 3711.1(b) of this title, until BLM has prepared a mineral examination report, except as provided in paragraph (b) of this section.
                  (b) Interim authorization. Until the mineral examination report described in paragraph (a) of this section is prepared, BLM will allow notice-level operations or approve a plan of operations for the disputed mining claim for—
                  (1) Operations limited to taking samples to confirm or corroborate mineral exposures that are physically disclosed and existing on the mining claim;
                  (2) Performance of the minimum necessary annual assessment work under § 3851.1 of this title; or
                  (3) Operations to remove possible common variety minerals if you establish an escrow account in a form acceptable to BLM. You must make regular payments to the escrow account for the appraised value of possible common variety minerals removed under a payment schedule approved by BLM. The funds in the escrow account must not be disbursed to the operator or to the U.S. Treasury until a final determination of whether the mineral is a common variety and therefore salable under part 3600 of this title.
                  (c) Determination of common variety. If the mineral examination report under paragraph (a) of this section concludes that the minerals are common variety minerals, you may either relinquish your mining claim(s) or BLM will initiate contest proceedings. Upon relinquishment or final departmental determination that the mining claim(s) is null and void, you must promptly close and reclaim your operations unless you are authorized to proceed under parts 3600 and 3610 of this title.
                  (d) Disposal. BLM may dispose of common variety minerals from unpatented mining claims in accordance with the provisions of § 3601.14 of this chapter.
                  [65 FR 70112, Nov. 21, 2000, as amended at 66 FR 58910, Nov. 23, 2001]
                
                
                  § 3809.111
                  Will BLM disclose to the public the information I submit under this subpart?
                  Part 2 of this title applies to all information and data you submit under this subpart. If you submit information or data under this subpart that you believe is exempt from disclosure, you must mark each page clearly “CONFIDENTIAL INFORMATION.” You must also separate it from other materials you submit to BLM. BLM will keep confidential information or data marked in this manner to the extent required by part 2 of this title. If you do not mark the information as confidential, BLM, without notifying you, may disclose the information to the public to the full extent allowed under part 2 of this title.
                
                
                  § 3809.115
                  Can BLM collect information under this subpart?

                  Yes, the Office of Management and Budget has approved the collections of information contained in this subpart under 44 U.S.C. 3501 et seq. and assigned clearance number 1004-0194. BLM will use this information to regulate and monitor mining and exploration operations on public lands.
                
                
                  § 3809.116
                  As a mining claimant or operator, what are my responsibilities under this subpart for my project area?
                  (a) Mining claimants and operators (if other than the mining claimant) are liable for obligations under this subpart that accrue while they hold their interests.
                  (b) Relinquishment, forfeiture, or abandonment of a mining claim does not relieve a mining claimant's or operator's responsibility under this subpart for obligations that accrued or conditions that were created while the mining claimant or operator was responsible for operations conducted on that mining claim or in the project area.
                  (c) Transfer of a mining claim or operation does not relieve a mining claimant's or operator's responsibility under this subpart for obligations that accrued or conditions that were created while the mining claimant or operator was responsible for operations conducted on that mining claim or in the project area until—
                  (1) BLM receives documentation that a transferee accepts responsibility for the transferor's previously accrued obligations, and
                  (2) BLM accepts an adequate replacement financial guarantee adequate to cover such previously accrued obligations and the transferee's new obligations.
                  [65 FR 70112, Nov. 21, 2000, as amended at 66 FR 54860, Oct. 30, 2001]
                
              
              
                Federal/State Agreements
                
                  § 3809.200
                  What kinds of agreements may BLM and a State make under this subpart?
                  To prevent unnecessary administrative delay and to avoid duplication of administration and enforcement, BLM and a State may make the following kinds of agreements:
                  (a) An agreement to provide for a joint Federal/State program; and
                  (b) An agreement under § 3809.202 which provides that, in place of BLM administration, BLM defers to State administration of some or all of the requirements of this subpart subject to the limitations in § 3809.203.
                
                
                  § 3809.201
                  What should these agreements address?

                  (a) The agreements should provide for maximum possible coordination with the State to avoid duplication and to ensure that operators prevent unnecessary or undue degradation of public lands. Agreements should cover any or all sections of this subpart and should consider, at a minimum, common approaches to review of plans of operations, including effective cooperation regarding the National Environmental Policy Act; performance standards; interim management of temporary closure; financial guarantees; inspections; and enforcement actions, including referrals to enforcement authorities. BLM and the State should also include provisions for the regular review or audit of these agreements.
                  (b) To satisfy the requirements of § 3809.31(b), if BLM and the State elect to address suction dredge activities in the agreement, the agreement must require a State to notify BLM of each application to conduct suction dredge activities within 15 calendar days of receipt of the application by the State. BLM will inform the State whether Federally proposed or listed threatened or endangered species or their proposed or designated critical habitat may be affected by the proposed activities and any necessary mitigating measures. Operations must not begin until BLM completes consultation or conferencing under the Endangered Species Act.
                
                
                  § 3809.202
                  Under what conditions will BLM defer to State regulation of operations?
                  (a) State request. A State may request BLM enter into an agreement for State regulation of operations on public lands in place of BLM administration of some or all of the requirements of this subpart. The State must send the request to the BLM State Director with jurisdiction over public lands in the State.
                  (b) BLM review. (1) When the State Director receives the State's request, he/she will notify the public and provide an opportunity for comment. The State Director will then review the request and determine whether the State's requirements are consistent with the requirements of this subpart, and whether the State has necessary legal authorities, resources, and funding for an agreement. The State requirements may be contained in laws, regulations, guidelines, policy manuals, and demonstrated permitting practices.
                  (2) For the purposes of this subpart, BLM will determine consistency with the requirements of this subpart by comparing this subpart and State standards on a provision-by-provision basis to determine—
                  (i) Whether non-numerical State standards are functionally equivalent to BLM counterparts; and
                  (ii) Whether numerical State standards are the same as corresponding numerical BLM standards, except that State review and approval time frames do not have to be the same as the corresponding Federal time frames.
                  (3) A State environmental protection standard that exceeds a corresponding Federal standard is consistent with the requirements of this subpart.
                  (c) State Director decision. The BLM State Director will notify the State in writing of his/her decision regarding the State's request. The State Director will address whether the State requirements are consistent with the requirements of this subpart, and whether the State has necessary legal authorities, resources, and funding to implement any agreement. If BLM determines that the State's requirements are consistent with the requirements of this subpart and the State has the necessary legal authorities, resources, and funding, BLM must enter into an agreement with the State so that the State will regulate some or all of the operations on public lands, as described in the State request.
                  (d) Appeal of State Director decision. The BLM State Director's decision will be a final decision of BLM and may be appealed to the Assistant Secretary for Land and Minerals Management, but not to the Department of the Interior Office of Hearings and Appeals. The items you should include in the appeal are the same as the items you must include under § 3809.802.
                  [65 FR 70112, Nov. 21, 2000, as amended at 68 FR 32656, June 2, 2003]
                
                
                  § 3809.203
                  What are the limitations on BLM deferral to State regulation of operations?
                  Any agreement between BLM and a State in which BLM defers to State regulation of some or all operations on public lands is subject to the following limitations:
                  (a) Plans of Operations. BLM must concur with each State decision approving a plan of operations to assure compliance with this subpart, and BLM retains responsibility for compliance with the National Environmental Policy Act (NEPA). The State and BLM may decide who will be the lead agency in the plan review process, including preparation of NEPA documents.
                  (b) Federal land-use planning and other Federal laws. BLM will continue to be responsible for all land-use planning on public lands and for implementing other Federal laws relating to the public lands for which BLM is responsible.
                  (c) Federal enforcement. BLM may take any authorized action to enforce the requirements of this subpart or any term, condition, or limitation of a notice or an approved plan of operations. BLM may take this action regardless of the nature of its agreement with a State, or actions taken by a State.
                  (d) Financial guarantee. The amount of the financial guarantee must be calculated based on the completion of both Federal and State reclamation requirements, but may be held as one instrument. If the financial guarantee is held as one instrument, it must be redeemable by both the Secretary and the State. BLM must concur in the approval, release, or forfeiture of a financial guarantee for public lands.
                  (e) State performance. If BLM determines that a State is not in compliance with all or part of its Federal/State agreement, BLM will notify the State and provide a reasonable time for the State to comply.
                  (f) Termination. (1) If a State does not comply after being notified under paragraph (e) of this section, BLM will take appropriate action, which may include termination of all or part of the agreement.
                  (2) A State may terminate its agreement by notifying BLM 60 calendar days in advance.
                
                
                  § 3809.204
                  Does this subpart cancel an existing agreement between BLM and a State?
                  (a) No, this subpart doesn't cancel a Federal/State agreement or memorandum of understanding in effect on January 20, 2001. A Federal/State agreement or memorandum of understanding will continue while BLM and the State perform a review to determine whether revisions are required under this subpart. BLM and the State must complete the review and make necessary revisions no later than one year from January 20, 2001.
                  (b) The BLM State Director may extend the review period described in paragraph (a) of this section for one more year upon the written request of the Governor of the State or the delegated representative of the Governor, and if necessary, for a third year upon another written request. The existing agreement or memorandum of understanding terminates no later than one year after January 20, 2001 if this review and any necessary revision does not occur, unless extended under this paragraph.
                  (c) This subpart applies during the review period described in paragraphs (a) and (b) of this section. Where a portion of a Federal/State agreement or memorandum of understanding existing on January 20, 2001 is inconsistent with this subpart, that portion continues in effect until the agreement or memorandum of understanding is revised under this subpart or terminated.
                
              
              
                Operations Conducted Under Notices
                
                  § 3809.300
                  Does this subpart apply to my existing notice-level operations?

                  To see how this subpart applies to your operations conducted under a notice and existing on January 20, 2001, follow this table:
                  
                  
                    
                      If BLM has received your complete notice before January 20, 2001—
                      Then—
                    
                    
                      (a) You are the operator identified in the notice on file with BLM on January 20, 2001
                      You may conduct operations for 2 years after January 20, 2001 under the terms of your existing notice and the regulations in effect immediately before that date. (See 43 CFR parts 1000-end, revised as of Oct. 1, 1999.) After 2 years, you may extend your notice under § 3809.333. BLM may require a modification under § 3809.331(a)(1). See § 3809.503 for financial guarantee requirements applicable to notices.
                    
                    
                      (b) You are a new operator, that is, you were not the operator identified in the notice on file with BLM on January 20, 2001
                      The provisions of this subpart, including § 3809.320, govern your operations for 2 years after January 20, 2001, unless you extend your notice under § 3809.333.
                    
                    
                      (c) You later modify your notice
                      (1) You may conduct operations on the original acreage for 2 years after January 20, 2001 under the terms of your existing notice and the regulations in effect immediately before that date (See 43 CFR parts 1000-end, revised as of Oct. 1, 2000.) After 2 years, you may extend your notice under § 3809.333. BLM may require a modification under § 3809.331(a)(1). See § 3809.503(b) for financial guarantee requirements applicable to notices.
                    
                    
                       
                      (2) Your operations on any additional acreage come under the provisions of this subpart, including §§ 3809.11 and 3809.21, and may require approval of a plan of operations before the additional surface disturbance may.
                    
                    
                      (d) Your notice has expired
                      You may not conduct operations under an expired notice. You must promptly submit either a new notice under § 3809.301 or a plan of operations under § 3809.401, whichever is applicable, or immediately begin to reclaim your project area. See §§ 3809.11 and 3809.21.
                    
                  
                
                
                  § 3809.301
                  Where do I file my notice and what information must I include in it?
                  (a) If you qualify under § 3809.21, you must file your notice with the local BLM office with jurisdiction over the lands involved. BLM does not require that the notice be on a particular form.
                  (b) To be complete, your notice must include the following information:
                  (1) Operator Information. The name, mailing address, phone number, taxpayer identification number of the operator(s), and the BLM serial number(s) of any unpatented mining claim(s) where the disturbance would occur. If the operator is a corporation, you must identify one individual as the point of contact;
                  (2) Activity Description, Map, and Schedule of Activities. A description of the proposed activity with a level of detail appropriate to the type, size, and location of the activity. The description must include the following:
                  (i) The measures that you will take to prevent unnecessary or undue degradation during operations;
                  (ii) A map showing the location of your project area in sufficient detail for BLM to be able to find it and the location of access routes you intend to use, improve, or construct;
                  (iii) A description of the type of equipment you intend to use; and
                  (iv) A schedule of activities, including the date when you expect to begin operations and the date you expect to complete reclamation;
                  (3) Reclamation Plan. A description of how you will complete reclamation to the standards described in § 3809.420; and
                  (4) Reclamation cost estimate. An estimate of the cost to fully reclaim your operations as required by § 3809.552.
                  (c) BLM may require you to provide additional information, if necessary to ensure that your operations will comply with this subpart.
                  (d) You must notify BLM in writing within 30 calendar days of any change of operator or corporate point of contact, or of the mailing address of the operator or corporate point of contact.
                
                
                  § 3809.311
                  What action does BLM take when it receives my notice?
                  (a) Upon receipt of your notice, BLM will review it within 15 calendar days to see if it is complete under § 3809.301.
                  (b) If your notice is incomplete, BLM will inform you in writing of the additional information you must submit. BLM may also take the actions described in § 3809.313.
                  (c) BLM will review your additional information within 15 calendar days to ensure it is complete. BLM will repeat this process until your notice is complete, or until we determine that you may not conduct operations because of your inability to prevent unnecessary or undue degradation.
                
                
                  § 3809.312
                  When may I begin operations after filing a complete notice?
                  (a) If BLM does not take any of the actions described in § 3908.313, you may begin operations no sooner than 15 calendar days after the appropriate BLM office receives your complete notice. BLM may send you an acknowledgement that indicates the date we received your notice. If you don't receive an acknowledgement or have any doubt about the date we received your notice, contact the office to which you sent the notice. This subpart does not require BLM to approve your notice or inform you that your notice is complete.
                  (b) If BLM completes our review sooner than 15 calendar days after receiving your complete notice, we may notify you that you may begin operations.
                  (c) You must provide to BLM a financial guarantee that meets the requirements of this subpart before beginning operations.
                  (d) Your operations may be subject to BLM approval under part 3710, subpart 3715, of this title relating to use or occupancy of unpatented mining claims.
                
                
                  § 3809.313
                  Under what circumstances may I not begin operations 15 calendar days after filing my notice?
                  To see when you may not begin operations 15 calendar days after filing your notice, follow this table:
                  
                    
                      If BLM reviews your notice and, within 15 calendar days—
                      Then—
                    
                    
                      (a) Notifies you that BLM needs additional time, not to exceed 15 calendar days, to complete its review
                      You must not begin operations until the additional review time period ends.
                    
                    
                      
                      (b) Notifies you that you must modify your notice to prevent unnecessary or undue degradation
                      You must not begin operations until you modify your notice to ensure that your operations prevent unnecessary or undue degradation.
                    
                    
                      (c) Requires you to consult with BLM about the location of existing or proposed access routes
                      You must not begin operations until you consult with BLM and satisfy BLM's concerns about access.
                    
                    
                      (d) Determines that an on-site visit is necessary
                      You must not begin operations until BLM visits the site, and you satisfy any concerns arising from the visit. BLM will notify you if we will not conduct the site visit within 15 calendar days of determining that a visit is necessary, including the reason(s) for the delay.
                    
                    
                      (e) BLM determines you don't qualify under § 3809.11 as a notice-level operation
                      You must file a plan of operations before beginning operations. See §§ 3809.400 through 3809.420.
                    
                  
                
                
                  § 3809.320
                  Which performance standards apply to my notice-level operations?
                  Your notice-level operations must meet all applicable performance standards of § 3809.420.
                
                
                  § 3809.330
                  May I modify my notice?
                  (a) Yes, you may submit a notice modification at any time during operations under a notice.
                  (b) BLM will review your notice modification the same way it reviewed your initial notice under §§ 3809.311 and 3809.313.
                
                
                  § 3809.331
                  Under what conditions must I modify my notice?
                  (a) You must modify your notice—
                  (1) If BLM requires you to do so to prevent unnecessary or undue degradation; or
                  (2) If you plan to make material changes to your operations. Material changes are changes that disturb areas not described in the existing notice; change your reclamation plan; or result in impacts of a different kind, degree, or extent than those described in the existing notice.
                  (b) You must submit your notice modification 15 calendar days before making any material changes. If BLM determines your notice modification is complete before the 15-day period has elapsed, BLM may notify you to proceed. When BLM requires you to modify your notice, we may also notify you to proceed before the 15-day period has elapsed to prevent unnecessary or undue degradation.
                
                
                  § 3809.332
                  How long does my notice remain in effect?
                  If you filed your complete notice on or after January 20, 2001, it remains in effect for 2 years, unless extended under § 3809.333, or unless you notify BLM beforehand that operations have ceased and reclamation is complete. BLM will conduct an inspection to verify whether you have met your obligations, will notify you promptly in writing, and terminate your notice, if appropriate.
                
                
                  § 3809.333
                  May I extend my notice, and, if so, how?

                  Yes, if you wish to conduct operations for 2 additional years after the expiration date of your notice, you must notify BLM in writing on or before the expiration date and meet the financial guarantee requirements of § 3809.503. You may extend your notice more than once.
                
                
                  § 3809.334
                  What if I temporarily stop conducting operations under a notice?
                  (a) If you stop conducting operations for any period of time, you must—
                  (1) Maintain public lands within the project area, including structures, in a safe and clean condition;
                  (2) Take all steps necessary to prevent unnecessary or undue degradation; and
                  (3) Maintain an adequate financial guarantee.
                  (b) If the period of non-operation is likely to cause unnecessary or undue degradation, BLM, in writing, will—
                  (1) Require you to take all steps necessary to prevent unnecessary or undue degradation; and
                  (2) Require you, after an extended period of non-operation for other than seasonal operations, to remove all structures, equipment, and other facilities and reclaim the project area.
                
                
                  § 3809.335
                  What happens when my notice expires?
                  (a) When your notice expires, you must—
                  (1) Cease operations, except reclamation; and
                  (2) Complete reclamation promptly according to your notice.
                  (b) Your reclamation obligations continue beyond the expiration or any termination of your notice until you satisfy them.
                
                
                  § 3809.336
                  What if I abandon my notice-level operations?
                  (a) BLM may consider your operations to be abandoned if, for example, you leave inoperable or non-mining related equipment in the project area, remove equipment and facilities from the project area other than for purposes of completing reclamation according to your reclamation plan, do not maintain the project area, discharge local workers, or there is no sign of activity in the project area over time.
                  (b) If BLM determines that you abandoned your operations without completing reclamation, BLM may initiate forfeiture under § 3809.595. If the amount of the financial guarantee is inadequate to cover the cost of reclamation, BLM may complete the reclamation, and the operator and all other responsible persons are liable for the cost of reclamation.
                
              
              
                Operations Conducted Under Plans of Operations
                
                  § 3809.400
                  Does this subpart apply to my existing or pending plan of operations?
                  (a) You may continue to operate under the terms and conditions of a plan of operations that BLM approved before January 20, 2001. All provisions of this subpart except plan content (§ 3809.401) and performance standards (§§ 3809.415 and 3809.420) apply to such plan of operations. See § 3809.505 for the applicability of financial guarantee requirements.
                  (b) If your unapproved plan of operations is pending on January 20, 2001, then the plan content requirements and performance standards that were in effect immediately before that date apply to your pending plan of operations. (See 43 CFR parts 1000-end, revised as of Oct. 1, 1999.) All other provisions of this subpart apply.
                  (c) If you want this subpart to apply to any existing or pending plan of operations, where not otherwise required, you may choose to have this subpart apply.
                
                
                  § 3809.401
                  Where do I file my plan of operations and what information must I include with it?
                  (a) If you are required to file a plan of operations under § 3809.11, you must file it with the local BLM field office with jurisdiction over the lands involved. BLM does not require that the plan be on a particular form. Your plan of operations must demonstrate that the proposed operations would not result in unnecessary or undue degradation of public lands.

                  (b) Your plan of operations must contain the following information and describe the proposed operations at a level of detail sufficient for BLM to determine that the plan of operations prevents unnecessary or undue degradation:
                  
                  (1) Operator Information. The name, mailing address, phone number, taxpayer identification number of the operator(s), and the BLM serial number(s) of any unpatented mining claim(s) where disturbance would occur. If the operator is a corporation, you must identify one individual as the point of contact. You must notify BLM in writing within 30 calendar days of any change of operator or corporate point of contact or in the mailing address of the operator or corporate point of contact;
                  (2) Description of Operations. A description of the equipment, devices, or practices you propose to use during operations including, where applicable—
                  (i) Maps of the project area at an appropriate scale showing the location of exploration activities, drill sites, mining activities, processing facilities, waste rock and tailing disposal areas, support facilities, structures, buildings, and access routes;
                  (ii) Preliminary or conceptual designs, cross sections, and operating plans for mining areas, processing facilities, and waste rock and tailing disposal facilities;
                  (iii) Water management plans;
                  (iv) Rock characterization and handling plans;
                  (v) Quality assurance plans;
                  (vi) Spill contingency plans;
                  (vii) A general schedule of operations from start through closure; and
                  (viii) Plans for all access roads, water supply pipelines, and power or utility services;
                  (3) Reclamation Plan. A plan for reclamation to meet the standards in § 3809.420, with a description of the equipment, devices, or practices you propose to use including, where applicable, plans for—
                  (i) Drill-hole plugging;
                  (ii) Regrading and reshaping;
                  (iii) Mine reclamation, including information on the feasibility of pit backfilling that details economic, environmental, and safety factors;
                  (iv) Riparian mitigation;
                  (v) Wildlife habitat rehabilitation;
                  (vi) Topsoil handling;
                  (vii) Revegetation;
                  (viii) Isolation and control of acid-forming, toxic, or deleterious materials;
                  (ix) Removal or stabilization of buildings, structures and support facilities; and
                  (x) Post-closure management;
                  (4) Monitoring Plan. A proposed plan for monitoring the effect of your operations. You must design monitoring plans to meet the following objectives: To demonstrate compliance with the approved plan of operations and other Federal or State environmental laws and regulations, to provide early detection of potential problems, and to supply information that will assist in directing corrective actions should they become necessary. Where applicable, you must include in monitoring plans details on type and location of monitoring devices, sampling parameters and frequency, analytical methods, reporting procedures, and procedures to respond to adverse monitoring results. Monitoring plans may incorporate existing State or other Federal monitoring requirements to avoid duplication. Examples of monitoring programs which may be necessary include surface- and ground-water quality and quantity, air quality, revegetation, stability, noise levels, and wildlife mortality; and
                  (5) Interim management plan. A plan to manage the project area during periods of temporary closure (including periods of seasonal closure) to prevent unnecessary or undue degradation. The interim management plan must include, where applicable, the following:
                  (i) Measures to stabilize excavations and workings;
                  (ii) Measures to isolate or control toxic or deleterious materials (See also the requirements in § 3809.420(c)(12)(vii).);
                  (iii) Provisions for the storage or removal of equipment, supplies and structures;
                  (iv) Measures to maintain the project area in a safe and clean condition;
                  (v) Plans for monitoring site conditions during periods of non-operation; and

                  (vi) A schedule of anticipated periods of temporary closure during which you would implement the interim management plan, including provisions for notifying BLM of unplanned or extended temporary closures.
                  
                  (c) In addition to the requirements of paragraph (b) of this section, BLM may require you to supply—
                  (1) Operational and baseline environmental information for BLM to analyze potential environmental impacts as required by the National Environmental Policy Act and to determine if your plan of operations will prevent unnecessary or undue degradation. This could include information on public and non-public lands needed to characterize the geology, paleontological resources, cave resources, hydrology, soils, vegetation, wildlife, air quality, cultural resources, and socioeconomic conditions in and around the project area, as well as information that may require you to conduct static and kinetic testing to characterize the potential for your operations to produce acid drainage or other leachate. BLM is available to advise you on the exact type of information and level of detail needed to meet these requirements; and
                  (2) Other information, if necessary to ensure that your operations will comply with this subpart.
                  (d) Reclamation cost estimate. At a time specified by BLM, you must submit an estimate of the cost to fully reclaim your operations as required by § 3809.552. BLM will review your reclamation cost estimate and notify you of any deficiencies or additional information that must be submitted in order to determine a final reclamation cost. BLM will notify you when we have determined the final amount for which you must provide financial assurance.
                  [65 FR 70112, Nov. 21, 2000, as amended at 66 FR 54860, Oct. 30, 2001]
                
                
                  § 3809.411
                  What action will BLM take when it receives my plan of operations?
                  (a) BLM will review your plan of operations within 30 calendar days and will notify you that—
                  (1) Your plan of operations is complete, that is, it meets the content requirements of § 3809.401(b);
                  (2) Your plan does not contain a complete description of the proposed operations under § 3809.401(b). BLM will identify deficiencies that you must address before BLM can continue processing your plan of operations. If necessary, BLM may repeat this process until your plan of operations is complete; or
                  (3) The description of the proposed operations is complete, but BLM cannot approve the plan until certain additional steps are completed, including one or more of the following:
                  (i) You collect adequate baseline data;
                  (ii) BLM completes the environmental review required under the National Environmental Policy Act;
                  (iii) BLM completes any consultation required under the National Historic Preservation Act, the Endangered Species Act, or the Magnuson-Stevens Fishery Conservation and Management Act;
                  (iv) BLM or the Department of the Interior completes other Federal responsibilities, such as Native American consultation;
                  (v) BLM conducts an on-site visit;
                  (vi) BLM completes review of public comments on the plan of operations;
                  (vii) For public lands where BLM does not have responsibility for managing the surface, BLM consults with the surface-managing agency;
                  (viii) In cases where the surface is owned by a non-Federal entity, BLM consults with the surface owner; and
                  (ix) BLM completes consultation with the State to ensure your operations will be consistent with State water quality requirements.
                  (b) Pending final approval of your plan of operations, BLM may approve any operations that may be necessary for timely compliance with requirements of Federal and State laws, subject to any terms and conditions that may be needed to prevent unnecessary or undue degradation.
                  (c) Following receipt of your complete plan of operations and before BLM acts on it, we will publish a notice of the availability of the plan in either a local newspaper of general circulation or a NEPA document and will accept public comment for at least 30 calendar days on your plan of operations.

                  (d) Upon completion of the review of your plan of operations, including analysis under NEPA and public comment, BLM will notify you that—
                  
                  (1) BLM approves your plan of operations as submitted (See part 3810, subpart 3814 of this title for specific plan-related requirements applicable to operations on Stock Raising Homestead Act lands.);
                  (2) BLM approves your plan of operations subject to changes or conditions that are necessary to meet the performance standards of § 3809.420 and to prevent unnecessary or undue degradation. BLM may require you to incorporate into your plan of operations other agency permits, final approved engineering designs and plans, or other conditions of approval from the review of the plan of operations filed under § 3809.401(b); or
                  (3) BLM disapproves, or is withholding approval of your plan of operations because the plan:
                  (i) Does not meet the applicable content requirements of § 3809.401;
                  (ii) Proposes operations that are in an area segregated or withdrawn from the operation of the mining laws, unless the requirements of § 3809.100 are met; or
                  (iii) Proposes operations that would result in unnecessary or undue degradation of public lands.
                  [65 FR 70112, Nov. 21, 2000, as amended at 66 FR 54860, Oct. 30, 2001]
                
                
                  § 3809.412
                  When may I operate under a plan of operations?
                  You must not begin operations until BLM approves your plan of operations and you provide the financial guarantee required under § 3809.551.
                
                
                  § 3809.415
                  How do I prevent unnecessary or undue degradation while conducting operations on public lands?
                  You prevent unnecessary or undue degradation while conducting operations on public lands by—
                  (a) Complying with § 3809.420, as applicable; the terms and conditions of your notice or approved plan of operations; and other Federal and State laws related to environmental protection and protection of cultural resources;
                  (b) Assuring that your operations are “reasonably incident” to prospecting, mining, or processing operations and uses as defined in § 3715.0-5 of this title; and
                  (c) Attaining the stated level of protection or reclamation required by specific laws in areas such as the California Desert Conservation Area, Wild and Scenic Rivers, BLM-administered portions of the National Wilderness System, and BLM-administered National Monuments and National Conservation Areas.
                  [65 FR 70112, Nov. 21, 2000, as amended at 66 FR 54861, Oct. 30, 2001]
                
                
                  § 3809.420
                  What performance standards apply to my notice or plan of operations?
                  The following performance standards apply to your notice or plan of operations:
                  (a) General performance standards—(1) Technology and practices. You must use equipment, devices, and practices that will meet the performance standards of this subpart.
                  (2) Sequence of operations. You must avoid unnecessary impacts and facilitate reclamation by following a reasonable and customary mineral exploration, development, mining and reclamation sequence.
                  (3) Land-use plans. Consistent with the mining laws, your operations and post-mining land use must comply with the applicable BLM land-use plans and activity plans, and with coastal zone management plans under 16 U.S.C. 1451, as appropriate.
                  (4) Mitigation. You must take mitigation measures specified by BLM to protect public lands.
                  (5) Concurrent reclamation. You must initiate and complete reclamation at the earliest economically and technically feasible time on those portions of the disturbed area that you will not disturb further.
                  (6) Compliance with other laws. You must conduct all operations in a manner that complies with all pertinent Federal and state laws.
                  (b) Specific standards—(1) Access routes. Access routes shall be planned for only the minimum width needed for operations and shall follow natural contours, where practicable to minimize cut and fill. When the construction of access routes involves slopes that require cuts on the inside edge in excess of 3 feet, the operator may be required to consult with the authorized officer concerning the most appropriate location of the access route prior to commencing operations. An operator is entitled to access to his operations consistent with provisions of the mining laws. Where a notice or a plan of operations is required, it shall specify the location of access routes for operations and other conditions necessary to prevent unnecessary or undue degradation. The authorized officer may require the operator to use existing roads to minimize the number of access routes, and, if practicable, to construct access roads within a designated transportation or utility corridor. When commercial hauling is involved and the use of an existing road is required, the authorized officer may require the operator to make appropriate arrangements for use and maintenance.
                  (2) Mining wastes. All tailings, dumps, deleterious materials or substances, and other waste produced by the operations shall be disposed of so as to prevent unnecessary or undue degradation and in accordance with applicable Federal and state Laws.
                  (3) Reclamation. (i) At the earliest feasible time, the operator shall reclaim the area disturbed, except to the extent necessary to preserve evidence of mineralization, by taking reasonable measures to prevent or control on-site and off-site damage of the Federal lands.
                  (ii) Reclamation shall include, but shall not be limited to:
                  (A) Saving of topsoil for final application after reshaping of disturbed areas have been completed;
                  (B) Measures to control erosion, landslides, and water runoff;
                  (C) Measures to isolate, remove, or control toxic materials;
                  (D) Reshaping the area disturbed, application of the topsoil, and revegetation of disturbed areas, where reasonably practicable; and
                  (E) Rehabilitation of fisheries and wildlife habitat.
                  (iii) When reclamation of the disturbed area has been completed, except to the extent necessary to preserve evidence of mineralization, the authorized officer shall be notified so that an inspection of the area can be made.
                  (4) Air quality. All operators shall comply with applicable Federal and state air quality standards, including the Clean Air Act (42 U.S.C. 1857 et seq.).
                  (5) Water quality. All operators shall comply with applicable Federal and state water quality standards, including the Federal Water Pollution Control Act, as amended (30 U.S.C. 1151 et seq.).
                  (6) Solid wastes. All operators shall comply with applicable Federal and state standards for the disposal and treatment of solid wastes, including regulations issued pursuant to the Solid Waste Disposal Act as amended by the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.). All garbage, refuse or waste shall either be removed from the affected lands or disposed of or treated to minimize, so far as is practicable, its impact on the lands.
                  (7) Fisheries, wildlife and plant habitat. The operator shall take such action as may be needed to prevent adverse impacts to threatened or endangered species, and their habitat which may be affected by operations.
                  (8) Cultural and paleontological resources. (i) Operators shall not knowingly disturb, alter, injure, or destroy any scientifically important paleontological remains or any historical or archaeological site, structure, building or object on Federal lands.
                  (ii) Operators shall immediately bring to the attention of the authorized officer any cultural and/or paleontological resources that might be altered or destroyed on Federal lands by his/her operations, and shall leave such discovery intact until told to proceed by the authorized officer. The authorized officer shall evaluate the discoveries brought to his/her attention, take action to protect or remove the resource, and allow operations to proceed within 10 working days after notification to the authorized officer of such discovery.

                  (iii) The Federal Government shall have the responsibility and bear the cost of investigations and salvage of cultural and paleontology values discovered after a plan of operations has been approved, or where a plan is not involved.
                  
                  (9) Protection of survey monuments. To the extent practicable, all operators shall protect all survey monuments, witness corners, reference monuments, bearing trees and line trees against unnecessary or undue destruction, obliteration or damage. If, in the course of operations, any monuments, corners, or accessories are destroyed, obliterated, or damaged by such operations, the operator shall immediately report the matter to the authorized officer. The authorized officer shall prescribe, in writing, the requirements for the restoration or reestablishment of monuments, corners, bearing and line trees.
                  (10) Fire. The operator shall comply with all applicable Federal and state fire laws and regulations, and shall take all reasonable measures to prevent and suppress fires in the area of operations.
                  (11) Acid-forming, toxic, or other deleterious materials. You must incorporate identification, handling, and placement of potentially acid-forming, toxic or other deleterious materials into your operations, facility design, reclamation, and environmental monitoring programs to minimize the formation and impacts of acidic, alkaline, metal-bearing, or other deleterious leachate, including the following:
                  (i) You must handle, place, or treat potentially acid-forming, toxic, or other deleterious materials in a manner that minimizes the likelihood of acid formation and toxic and other deleterious leachate generation (source control);
                  (ii) If you cannot prevent the formation of acid, toxic, or other deleterious drainage, you must minimize uncontrolled migration of leachate; and
                  (iii) You must capture and treat acid drainage, or other undesirable effluent, to the applicable standard if source controls and migration controls do not prove effective. You are responsible for any costs associated with water treatment or facility maintenance after project closure. Long-term, or post-mining, effluent capture and treatment are not acceptable substitutes for source and migration control, and you may rely on them only after all reasonable source and migration control methods have been employed.
                  (12) Leaching operations and impoundments. (i) You must design, construct, and operate all leach pads, tailings impoundments, ponds, and solution-holding facilities according to standard engineering practices to achieve and maintain stability and facilitate reclamation.
                  (ii) You must construct a low-permeability liner or containment system that will minimize the release of leaching solutions to the environment. You must monitor to detect potential releases of contaminants from heaps, process ponds, tailings impoundments, and other structures and remediate environmental impacts if leakage occurs.
                  (iii) You must design, construct, and operate cyanide or other leaching facilities and impoundments to contain precipitation from the local 100-year, 24-hour storm event in addition to the maximum process solution inventory. Your design must also include allowances for snowmelt events and draindown from heaps during power outages in the design.
                  (iv) You must construct a secondary containment system around vats, tanks, or recovery circuits adequate to prevent the release of toxic solutions to the environment in the event of primary containment failure.
                  (v) You must exclude access by the public, wildlife, or livestock to solution containment and transfer structures that contain lethal levels of cyanide or other solutions.
                  (vi) During closure and at final reclamation, you must detoxify leaching solutions and heaps and manage tailings or other process waste to minimize impacts to the environment from contact with toxic materials or leachate. Acceptable practices to detoxify solutions and materials include natural degradation, rinsing, chemical treatment, or equally successful alternative methods. Upon completion of reclamation, all materials and discharges must meet applicable standards.
                  (vii) In cases of temporary or seasonal closure, you must provide adequate maintenance, monitoring, security, and financial guarantee, and BLM may require you to detoxify process solutions.
                  (13) Maintenance and public safety. During all operations, the operator shall maintain his or her structures, equipment, and other facilities in a safe and orderly manner. Hazardous sites or conditions resulting from operations shall be marked by signs, fenced, or otherwise identified to alert the public in accordance with applicable Federal and state laws and regulations.
                  [66 FR 54861, Oct. 30, 2001]
                
                
                  § 3809.421
                  Enforcement of performance standards.
                  Failure of the operator to prevent unnecessary or undue degradation or to complete reclamation to the standards described in this subpart may cause the operator to be subject to enforcement as described in §§ 3809.600 through 3809. 605 of this subpart.
                  [66 FR 54862, Oct. 30, 2001]
                
                
                  § 3809.423
                  How long does my plan of operations remain in effect?
                  Your plan of operations remains in effect as long as you are conducting operations, unless BLM suspends or revokes your plan of operations for failure to comply with this subpart.
                
                
                  § 3809.424
                  What are my obligations if I stop conducting operations?
                  (a) To see what you must do if you stop conducting operations, follow this table:
                  
                    
                      If—
                      Then—
                    
                    
                      (1) You stop conducting operations for any period of time
                      (1) You must follow your approved interim management plan submitted under § 3809.401(b)(5); (ii) You must submit a modification to your interim management plan to BLM within 30 calendar days if it does not cover the circumstances of your temporary closure per § 3809.431(a); (iii) You must take all necessary actions to assure that unnecessary or undue degradation does not occur; and (iv) You must maintain an adequate financial guarantee.
                    
                    
                      (2) The period of non-operation is likely to cause unnecessary or undue degradation
                      The BLM will require you to take all necessary actions to assure that unnecessary or undue degradation does not occur, including requiring you, after an extended period of non-operation for other than seasonal operations, to remove all structures, equipment, and other facilities and reclaim the project area.
                    
                    
                      (3) Your operations are inactive for 5 consecutive years
                      BLM will review your operations and determine whether BLM should terminate your plan of operations and direct final reclamation and closure.
                    
                    
                      
                      (4) BLM determines that you abandoned your operations
                      BLM may initiate forfeiture under § 3809.595. If the amount of the financial guarantee is inadequate to cover the costs of reclamation, BLM may complete the reclamation, and the operator and all other responsible persons are liable for the costs of such reclamation. See § 3809.336(a) for indicators of abandonment.
                    
                  
                  (b) Your reclamation and closure obligations continue until satisfied.
                
              
              
                Modifications of Plans of Operations
                
                  § 3809.430
                  May I modify my plan of operations?
                  Yes, you may request a modification of the plan at any time during operations under an approved plan of operations.
                
                
                  § 3809.431
                  When must I modify my plan of operations?
                  You must modify your plan of operations when any of the following apply:
                  (a) Before making any changes to the operations described in your approved plan of operations;
                  (b) When BLM requires you to do so to prevent unnecessary or undue degradation; and
                  (c) Before final closure, to address impacts from unanticipated events or conditions or newly discovered circumstances or information, including the following:
                  (1) Development of acid or toxic drainage;
                  (2) Loss of surface springs or water supplies;
                  (3) The need for long-term water treatment and site maintenance;
                  (4) Repair of reclamation failures;
                  (5) Plans for assuring the adequacy of containment structures and the integrity of closed waste units;
                  (6) Providing for post-closure management; and (7) Eliminating hazards to public safety.
                
                
                  § 3809.432
                  What process will BLM follow in reviewing a modification of my plan of operations?
                  (a) BLM will review and approve a modification of your plan of operations in the same manner as it reviewed and approved your initial plan under §§ 3809.401 through 3809.420; or
                  (b) BLM will accept a minor modification without formal approval if it is consistent with the approved plan of operations and does not constitute a substantive change that requires additional analysis under the National Environmental Policy Act.
                
                
                  § 3809.433
                  Does this subpart apply to a new modification of my plan of operations?

                  To see how this subpart applies to a modification of your plan of operations that you submit to BLM after January 20, 2001, refer to the following table.
                  
                  
                    
                      If you have an approved plan of operations on January 20, 2001
                      Then—
                    
                    
                      (a) New facility. You subsequently propose to modify your plan of operations by constructing a new facility, such as waste rock repository, leach pad, impoundment, drill site, or road
                      The plan contents requirements (§ 3809.401) and performance standards (§ 3809.420) of this subpart apply to the new facility. Those facilities and areas not included in the modification may continue to operate under the terms of your existing plan of operations.
                    
                    
                      (b) Existing facility. You subsequently propose to modify your plan of operations by modifying an existing facility, such as expansion of a waste rock repository, leach pad, or impoundment; layback of a mine pit; or widening of a road
                      The plan contents requirements (§ 3809.401) and performance standards (§ 3809.420) of this subpart apply to the modified portion of the facility, unless you demonstrate to BLM's satisfaction it is not practical to apply them for economic environmental, safety, or technical reasons. If you make the demonstration, the plan content requirements (43 CFR 3809.1-5) and performance standards (43 CFR 3809.1-3(d) and 3809.2-2) that were in effect immediately before January 20, 2001 apply to your modified facility. (See 43 CFR parts 1000-end, revised as of Oct. 1, 2000.)
                    
                  
                
                
                  § 3809.434
                  How does this subpart apply to pending modifications for new or existing facilities?
                  (a) This subpart applies to modifications pending before BLM on January 20, 2001 to construct a new facility, such as a waste rock repository, leach pad, drill site, or access road; or to modify an existing mine facility such as expansion of a waste rock repository or leach pad.
                  (b) All provisions of this subpart, except plan content (§ 3809.401) and performance standards (§§ 3809.415 and 3809.420) apply to any modification of a plan of operations that was pending on January 20, 2001. See § 3809.505 for applicability of financial guarantee requirements.
                  (c) If your unapproved modification of a plan of operations is pending on January 20, 2001, then the plan content requirements (§ 3809.1-5) and the performance standards (§§ 3809.1-3(d) and 3809.2-2) that were in effect immediately before January 20, 2001 apply to your modification of a plan of operations. (See 43 CFR parts 1000-end, revised as of Oct. 1, 2000).
                  (d) If you want this subpart to apply to your pending modification of a plan of operations, where not otherwise required, you may choose to have this subpart apply.
                
              
              
                Financial Guarantee Requirements—General
                
                  § 3809.500
                  In general, what are BLM's financial guarantee requirements?

                  To see generally what BLM's financial guarantee requirements are, follow this table:
                  
                  
                    
                      If—
                      Then—
                    
                    
                      (a) Your operations constitute casual use,
                      You do not have to provide any financial guarantee.
                    
                    
                      (b) You conduct operations under a notice or a plan of operations
                      You must provide BLM or the State a financial guarantee that meets the requirements of this subpart before starting operations operations. For more information, see §§ 3809.551 through under a 3809.573.
                    
                  
                
                
                  § 3809.503
                  When must I provide a financial guarantee for my notice-level operations?
                  To see how this subpart applies to your notice, follow this table:
                  
                    
                      If—
                      Then—
                    
                    
                      (a) Your notice was on file with BLM on January 20, 2001
                      You do not need to provide a financial guarantee unless you modify the notice or extend the notice under § 3809.333.
                    
                    
                      (b) Your notice was on file with BLM before January 20, 2001 and you choose to modify your notice as required by this subpart on or after that date
                      You must provide a financial guarantee before you can begin operations under the modified notice. If you modify your notice, you must post a finacial guarantee for the entire notice.
                    
                    
                      (c) You file a new notice on or after January 20, 2001
                      You must provide a financial guarantee before you can begin operations under the notice.
                    
                  
                
                
                  § 3809.505
                  How do the financial guarantee requirements of this subpart apply to my existing plan of operations?
                  For each plan of operations approved before January 20, 2001, for which you or your predecessor in interest posted a financial guarantee under the regulations in force before that date, you must post a financial guarantee according to the requirements of this subpart no later than November 20, 2001, at the local BLM office with jurisdiction over the lands involved. You do not need to post a new financial guarantee if your existing financial guarantee satisfies this subpart. If you are conducting operations under a plan of operations approved before January 20, 2001, but you have not provided a financial guarantee, you must post a financial guarantee under § 3809.551 by September 13, 2001.
                  [66 FR 32575, June 15, 2001]
                
                
                  § 3809.551
                  What are my choices for providing BLM with a financial guarantee?

                  You must provide BLM with a financial guarantee using any of the 3 options in the following table:
                  
                  
                    
                      If—
                      Then—
                    
                    
                      (a) You have only one notice or plan of operations, or wish to provide a financial guarantee for a single notice or plan of operations
                      You may provide an individual financial guarantee that covers only the cost of reclaiming areas disturbed under the single notice or plan of operations. See §§ 3809.552 through 3809.556 for more information.
                    
                    
                      (b) You are currently operating under more than one notice or plan of operations
                      You may provide a blanket financial guarantee covering statewide or nationwide operations. See § 3809.560 for more information.
                    
                    
                      (c) You do not choose one of the options in paragraphs (a) and (b) of this section
                      You may provide evidence of an existing financial guarantee under State law or regulations. See §§ 3809.570 through 3809.573 for more information.
                    
                  
                
              
              
                Individual Financial Guarantee
                
                  § 3809.552
                  What must my individual financial guarantee cover?
                  (a) If you conduct operations under a notice or a plan of operations and you provide an individual financial guarantee, it must cover the estimated cost as if BLM were to contract with a third party to reclaim your operations according to the reclamation plan, including construction and maintenance costs for any treatment facilities necessary to meet Federal and State environmental standards. The financial guarantee must also cover any interim stabilization and infrastructure maintenance costs needed to maintain the area of operations in compliance with applicable environmental requirements while third-party contracts are developed and executed.
                  (b) BLM will periodically review the estimated cost of reclamation and the adequacy of any funding mechanism established under paragraph (c) of this section and require increased coverage, if necessary.
                  (c) When BLM identifies a need for it, you must establish a trust fund or other funding mechanism available to BLM to ensure the continuation of long-term treatment to achieve water quality standards and for other long term, post-mining maintenance requirements. The funding must be adequate to provide for construction, long-term operation, maintenance, or replacement of any treatment facilities and infrastructure, for as long as the treatment and facilities are needed after mine closure. BLM may identify the need for a trust fund or other funding mechanism during plan review or later.
                
                
                  § 3809.553
                  May I post a financial guarantee for a part of my operations?
                  (a) Yes, BLM may authorize you to provide a financial guarantee covering a part of your operations if—
                  (1) Your operations do not go beyond what is specifically covered by the partial financial guarantee; and
                  (2) The partial financial guarantee covers all reclamation costs within the incremental area of operations.
                  (b) BLM will review the amount and terms of the financial guarantee for each increment of your operations at least annually.
                
                
                  § 3809.554
                  How do I estimate the cost to reclaim my operations?

                  (a) You must estimate the cost to reclaim your operations as if BLM were hiring a third-party contractor to perform reclamation of your operations after you have vacated the project area. Your estimate must include BLM's cost to administer the reclamation contract. Contact BLM to obtain this administrative cost information.
                  
                  (b) Your estimate of the cost to reclaim your operations must be acceptable to BLM.
                
                
                  § 3809.555
                  What forms of individual financial guarantee are acceptable to BLM?
                  You may use any of the following instruments for an individual financial guarantee, provided that the BLM State Director has determined that it is an acceptable financial instrument within the State where the operations are proposed:
                  (a) Surety bonds that meet the requirements of Treasury Department Circular 570, including surety bonds arranged or paid for by third parties;
                  (b) Cash in an amount equal to the required dollar amount of the financial guarantee, to be deposited and maintained in a Federal depository account of the United States Treasury by BLM;
                  (c) Irrevocable letters of credit from a bank or financial institution organized or authorized to transact business in the United States;
                  (d) Certificates of deposit or savings accounts not in excess of the maximum insurable amount as set by the Federal Deposit Insurance Corporation; and
                  (e) Either of the following instruments having a market value of not less than the required dollar amount of the financial guarantee and maintained in a Securities Investors Protection Corporation insured trust account by a licensed securities brokerage firm for the benefit of the Secretary of the Interior, acting by and through BLM:
                  (1) Negotiable United States Government, State and Municipal securities or bonds; or
                  (2) Investment-grade rated securities having a Standard and Poor's rating of AAA or AA or an equivalent rating from a nationally recognized securities rating service.
                  (f) Insurance, if its form and function is such that the funding or enforceable pledges of funding are used to guarantee performance of regulatory obligations in the event of default on such obligations by the operator. Insurance must have an A.M. Best rating of “superior” or an equivalent rating from a nationally recognized insurance rating service.
                
                
                  § 3809.556
                  What special requirements apply to financial guarantees described in § 3809.555(e)?
                  (a) If you choose to use the instruments permitted under § 3809.555(e) in satisfaction of financial guarantee requirements, you must provide BLM, before you begin operations and by the end of each calendar year thereafter, a certified statement describing the nature and market value of the instruments maintained in that account, and including any current statements or reports furnished by the brokerage firm to the operator or mining claimant concerning the asset value of the account.
                  (b) You must review the market value of the account instruments by December 31 of each year to ensure that their market value continues to be not less than the required dollar amount of the financial guarantee. When the market value of the account instruments has declined by more than 10 percent of the required dollar amount of the financial guarantee, you must, within 10 calendar days after its annual review or at any time upon the written request of BLM, provide additional instruments, as defined in § 3809.555(e), to the trust account so that the total market value of all account instruments is not less than the required dollar amount of the financial guarantee. You must send a certified statement to BLM within 45 calendar days thereafter describing your actions to raise the market value of its account instruments to the required dollar amount of the financial guarantee. You must include copies of any statements or reports furnished by the brokerage firm to you documenting such an increase.
                  (c) If your review under paragraph (b) of this section demonstrates that the total market value of trust account instruments exceeds 110 percent of the required dollar amount of the financial guarantee, you may ask BLM to authorize a written release of that portion of the account that exceeds 110 percent of the required financial guarantee. BLM will approve your request only if you are in compliance with the terms and conditions of your notice or approved plan of operations.
                
              
              
                
                Blanket Financial Guarantee
                
                  § 3809.560
                  Under what circumstances may I provide a blanket financial guarantee?
                  (a) If you have more than one notice- or plan-level operation underway, you may provide a blanket financial guarantee covering statewide or nationwide operations instead of individual financial guarantees for each operation.
                  (b) BLM will accept a blanket financial guarantee if we determine that its terms and conditions are sufficient to comply with the regulations of this subpart.
                
              
              
                State-Approved Financial Guarantee
                
                  § 3809.570
                  Under what circumstances may I provide a State-approved financial guarantee?
                  When you provide evidence of an existing financial guarantee under State law or regulations that covers your operations, you are not required to provide a separate financial guarantee under this subpart if—
                  (a) The existing financial guarantee is redeemable by the Secretary, acting by and through BLM;
                  (b) It is held or approved by a State agency for the same operations covered by your notice(s) or plan(s) of operations; and
                  (c) It provides at least the same amount of financial guarantee as required by this subpart.
                
                
                  § 3809.571
                  What forms of State-approved financial guarantee are acceptable to BLM?
                  You may provide a State-approved financial guarantee in any of the following forms, subject to the conditions in §§ 3809.570 and 3809.574:
                  (a) The kinds of individual financial guarantees specified under § 3809.555;
                  (b) Participation in a State bond pool, if—
                  (1) The State agrees that, upon BLM's request, the State will use part of the pool to meet reclamation obligations on public lands; and
                  (2) The BLM State Director determines that the State bond pool provides the equivalent level of protection as that required by this subpart; or
                  (c) A corporate guarantee that existed on January 20, 2001, subject to the restrictions on corporate guarantees in § 3809.574.
                
                
                  § 3809.572
                  What happens if BLM rejects a financial instrument in my State-approved financial guarantee?
                  If BLM rejects a submitted financial instrument in an existing State-approved financial guarantee, BLM will notify you and the State in writing, with a complete explanation of the reasons for the rejection within 30 calendar days of BLM's receipt of the evidence of State-approved financial guarantee. You must provide BLM with a financial guarantee acceptable under this subpart at least equal to the amount of the rejected financial instrument.
                
                
                  § 3809.573
                  What happens if the State makes a demand against my financial guarantee?
                  When the State makes a demand against your financial guarantee, thereby reducing the available balance, you must do both of the following:
                  (a) Notify BLM within 15 calendar days; and
                  (b) Replace or augment the financial guarantee within 30 calendar days if the available balance is insufficient to cover the remaining reclamation cost.
                
                
                  § 3809.574
                  What happens if I have an existing corporate guarantee?
                  (a) If you have an existing corporate guarantee on January 20, 2001 that applies to public lands under an approved BLM and State agreement, your corporate guarantee will continue in effect. BLM will not accept any new corporate guarantees or increases to existing corporate guarantees. You may not transfer your existing corporate guarantee to another operator.

                  (b) If the State revises existing corporate guarantee criteria or requirements that apply to a corporate guarantee existing on January 20, 2001, the BLM State Director will review the revisions to ensure that adequate financial coverage continues. If the BLM State Director determines it is in the public interest to do so, the State Director may terminate a revised corporate guarantee and require an acceptable replacement financial guarantee after due notice and a reasonable time to obtain a replacement.
                
              
              
                Modification or Replacement of a Financial Guarantee
                
                  § 3809.580
                  What happens if I modify my notice or approved plan of operations?
                  (a) If you modify a notice or an approved plan of operations under § 3809.331 or § 3809.431 respectively, and your estimated reclamation cost increases, you must increase the amount of the financial guarantee to cover any estimated additional cost of reclamation and long-term treatment in compliance with § 3809.552.
                  (b) If you modify a notice or an approved plan of operations under § 3809.331 or § 3809.431 respectively, and your estimated reclamation cost decreases, you may request BLM decrease the amount of the financial guarantee for your operations.
                
                
                  § 3809.581
                  Will BLM accept a replacement financial instrument?
                  (a) Yes, if you or a new operator have an approved financial guarantee, you may request BLM to accept a replacement financial instrument at any time after the approval of an initial instrument. BLM will review the offered instrument for adequacy and may reject any offered instrument, but will do so by a decision in writing, with a complete explanation of the reasons for the rejection, within 30 calendar days of the offering.
                  (b) A surety is not released from an obligation that accrued while the surety bond was in effect unless the replacement financial guarantee covers such obligations to BLM's satisfaction.
                
                
                  § 3809.582
                  How long must I maintain my financial guarantee?
                  You must maintain your financial guarantee until you or a new operator replace it with another adequate financial guarantee, subject to BLM's written concurrence, or until BLM releases the requirement to maintain your financial guarantee after you have completed reclamation of your operation according to the requirements of § 3809.320 (for notices), including any measures identified as the result of consultation with BLM under § 3809.313, or § 3809.420 (for plans of operations).
                
              
              
                Release of Financial Guarantee
                
                  § 3809.590
                  When will BLM release or reduce the financial guarantee for my notice or plan of operations?
                  (a) When you (the mining claimant or operator) have completed all or any portion of the reclamation of your operations in accordance with your notice or approved plan of operations, you may notify BLM that the reclamation has occurred and request a reduction in the financial guarantee or BLM approval of the adequacy of the reclamation, or both.
                  (b) BLM will then promptly inspect the reclaimed area. We encourage you to accompany the BLM inspector.
                  (c) For your plan of operations, BLM will either post in the local BLM office or publish notice of final financial guarantee release in a local newspaper of general circulation and accept comments for 30 calendar days. Subsequently, BLM will notify you, in writing, whether you may reduce the financial guarantee under § 3809.591, or the reclamation is acceptable, or both.
                
                
                  § 3809.591
                  What are the limitations on the amount by which BLM may reduce my financial guarantee?
                  (a) This section applies to your financial guarantee, but not to any funding mechanism established under § 3809.552(c) to pay for long-term treatment of effluent or site maintenance. Calculation of bond percentages in paragraphs (b) and (c) of this section does not include any funds held in that kind of funding mechanism.
                  (b) BLM may release up to 60 percent of your financial guarantee for a portion of your project area when BLM determines that you have successfully completed backfilling; regrading; establishment of drainage control; and stabilization and detoxification of leaching solutions, heaps, tailings, and similar facilities on that portion of the project area.

                  (c) BLM may release the remainder of your financial guarantee for the same portion of the project area when—
                  (1) BLM determines that you have successfully completed reclamation, including revegetating the area disturbed by operations; and
                  (2) Any effluent discharged from the area has met applicable effluent limitations and water quality standards for one year without needing additional treatment, or you have established a funding mechanism under § 3809.552(c) to pay for long-term treatment, and any effluent discharged from the area has met applicable effluent limitations and water quality standards water for one year with or without treatment.
                
                
                  § 3809.592
                  Does release of my financial guarantee relieve me of all responsibility for my project area?
                  (a) Release of your financial guarantee under this subpart does not release you (the mining claimant or operator) from responsibility for reclamation of your operations should reclamation fail to meet the standards of this subpart.

                  (b) Any release of your financial guarantee under this subpart does not release or waive any claim BLM or other persons may have against any person under the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C. 9601 et seq., or under any other applicable statutes or regulations.
                
                
                  § 3809.593
                  What happens to my financial guarantee if I transfer my operations?
                  You remain responsible for obligations or conditions created while you conducted operations unless a transferee accepts responsibility under § 3809.116, and BLM accepts an adequate replacement financial guarantee. Therefore, your financial guarantee must remain in effect until BLM determines that you are no longer responsible for all or part of the operation. BLM can release your financial guarantee on an incremental basis. The new operator must provide a financial guarantee before BLM will allow the new operator to conduct operations.
                
                
                  § 3809.594
                  What happens to my financial guarantee when my mining claim or millsite is patented?
                  (a) When your mining claim or millsite is patented, BLM will release the portion of the financial guarantee that applies to operations within the boundaries of the patented land. This paragraph does not apply to patents issued on mining claims within the boundaries of the California Desert Conservation Area.
                  (b) BLM will release the remainder of the financial guarantee, including the portion covering approved access outside the boundaries of the mining claim, when you have completed reclamation to the standards of this subpart.
                
              
              
                Forfeiture of Financial Guarantee
                
                  § 3809.595
                  When may BLM initiate forfeiture of my financial guarantee?
                  BLM may initiate forfeiture of all or part of your financial guarantee for any project area or portion of a project area if—
                  (a) You (the operator or mining claimant) refuse or are unable to conduct reclamation as provided in the reclamation measures incorporated into your notice or approved plan of operations or the regulations in this subpart;
                  (b) You fail to meet the terms of your notice or your approved plan of operations; or
                  (c) You default on any of the conditions under which you obtained the financial guarantee.
                
                
                  § 3809.596
                  How does BLM initiate forfeiture of my financial guarantee?
                  When BLM decides to require the forfeiture of all or part of your financial guarantee, BLM will notify you (the operator or mining claimant) by certified mail, return receipt requested; the surety on the financial guarantee, if any; and the State agency holding the financial guarantee, if any, informing you and them of the following:
                  (a) BLM's decision to require the forfeiture of all or part of the financial guarantee;
                  (b) The reasons for the forfeiture;

                  (c) The amount that you will forfeit based on the estimated total cost of achieving the reclamation plan requirements for the project area or portion of the project area affected, including BLM's administrative costs; and
                  (d) How you may avoid forfeiture, including—
                  (1) Providing a written agreement under which you or another person will perform reclamation operations in accordance with a compliance schedule which meets the conditions of your notice or your approved plan of operations and the reclamation plan, and a demonstration that such other person has the ability to satisfy the conditions; and
                  (2) Obtaining written permission from BLM for a surety to complete the reclamation, or the portion of the reclamation applicable to the bonded phase or increment, if the surety can demonstrate an ability to complete the reclamation in accordance with the reclamation measures incorporated in your notice or approved plan of operations.
                
                
                  § 3809.597
                  What if I do not comply with BLM's forfeiture decision?
                  If you fail to meet the requirements of BLM's forfeiture decision provided under § 3809.596, and you fail to appeal the forfeiture decision under §§ 3809.800 to 3809.807, or the Interior Board of Land Appeals does not grant a stay under 43 CFR 4.321, or the decision appealed is affirmed, BLM will—
                  (a) Immediately collect the forfeited amount as provided by applicable laws for the collection of defaulted financial guarantees, other debts, or State bond pools; and
                  (b) Use funds collected from financial guarantee forfeiture to implement the reclamation plan, or portion thereof, on the area or portion of the area to which financial guarantee coverage applies.
                
                
                  § 3809.598
                  What if the amount forfeited will not cover the cost of reclamation?
                  If the amount forfeited is insufficient to pay for the full cost of reclamation, the operators and mining claimants are liable for the remaining costs as set forth in § 3809.116. BLM may complete or authorize completion of reclamation of the area covered by the financial guarantee and may recover from responsible persons all costs of reclamation in excess of the amount forfeited.
                  [66 FR 54862, Oct. 30, 2001]
                
                
                  § 3809.599
                  What if the amount forfeited exceeds the cost of reclamation?
                  If the amount of financial guarantee forfeited is more than the amount necessary to complete reclamation, BLM will return the unused funds within a reasonable amount of time to the party from whom they were collected.
                
              
              
                Inspection and Enforcement
                
                  § 3809.600
                  With what frequency will BLM inspect my operations?
                  (a) At any time, BLM may inspect your operations, including all structures, equipment, workings, and uses located on the public lands. The inspection may include verification that your operations comply with this subpart. See § 3715.7 of this title for special provisions governing inspection of the inside of structures used solely for residential purposes.
                  (b) At least 4 times each year, BLM will inspect your operations if you use cyanide or other leachate or where there is significant potential for acid drainage.
                
                
                  § 3809.601
                  What types of enforcement action may BLM take if I do not meet the requirements of this subpart?
                  BLM may issue various types of enforcement orders, including the following:
                  (a) Noncompliance order. If your operations do not comply with any provision of your notice, plan of operations, or requirement of this subpart, BLM may issue you a noncompliance order; and
                  (b) Suspension orders. (1) BLM may order a suspension of all or any part of your operations after—

                  (i) You fail to timely comply with a noncompliance order for a significant violation issued under paragraph (a) of this section. A significant violation is one that causes or may result in environmental or other harm or danger or that substantially deviates from the complete notice or approved plan of operations;
                  (ii) BLM notifies you of its intent to issue a suspension order; and
                  (iii) BLM provides you an opportunity for an informal hearing before the BLM State Director to object to a suspension.
                  (2) BLM may order an immediate, temporary suspension of all or any part of your operations without issuing a noncompliance order, notifying you in advance, or providing you an opportunity for an informal hearing if—
                  (i) You do not comply with any provision of your notice, plan of operations, or this subpart; and
                  (ii) An immediate, temporary suspension is necessary to protect health, safety, or the environment from imminent danger or harm. BLM may presume that an immediate suspension is necessary if you conduct plan-level operations without an approved plan of operations or conduct notice-level operations without submitting a complete notice.
                  (3) BLM will terminate a suspension order under paragraph (b)(1) or (b)(2) of this section when BLM determines you have corrected the violation.
                  (c) Contents of enforcement orders. Enforcement orders will specify—
                  (1) How you are failing or have failed to comply with the requirements of this subpart;
                  (2) The portions of your operations, if any, that you must cease or suspend;
                  (3) The actions you must take to correct the noncompliance and the time, not to exceed 30 calendar days, within which you must start corrective action; and
                  (4) The time within which you must complete corrective action.
                
                
                  § 3809.602
                  Can BLM revoke my plan of operations or nullify my notice?
                  (a) BLM may revoke your plan of operations or nullify your notice upon finding that—
                  (1) A violation exists of any provision of your notice, plan of operation, or this subpart, and you have failed to correct the violation within the time specified in the enforcement order issued under § 3809.601; or
                  (2) a pattern of violations exists at your operations.
                  (b) The finding is not effective until BLM notifies you of its intent to revoke your plan or nullify your notice, and BLM provides you an opportunity for an informal hearing before the BLM State Director.
                  (c) If BLM nullifies your notice or revokes your plan of operations, you must not conduct operations on the public lands in the project area, except for reclamation and other measures specified by BLM.
                
                
                  § 3809.603
                  How does BLM serve me with an enforcement action?
                  (a) BLM will serve a noncompliance order, a notification of intent to issue a suspension order, a suspension order, or other enforcement order on the person to whom it is directed or his or her designated agent, either by—
                  (1) Sending a copy of the notification or order by certified mail or by hand to the operator or his or her designated agent, or by any means consistent with the rules governing service of a summons and complaint under rule 4 of the Federal Rules of Civil Procedure. Service is complete upon offer of the notification or order or of the certified mail and is not incomplete because of refusal to accept; or
                  (2) Offering a copy at the project area to the designated agent or to the individual who, based upon reasonable inquiry, appears to be in charge. If no such individual can be located at the project area, BLM may offer a copy to any individual at the project area who appears to be an employee or agent of the person to whom the notification or order is issued. Service is complete when the notice or order is offered and is not incomplete because of refusal to accept. Following service at the project area, BLM will send an information copy by certified mail to the operator or the operator's designated agent.
                  (b) BLM may serve a mining claimant in the same manner an operator is served under paragraph (a)(1) of this section.
                  (c) The mining claimant or operator may designate an agent for service of notifications and orders. You must provide the designation in writing to the local BLM field office having jurisdiction over the lands involved.
                
                
                  
                  § 3809.604
                  What happens if I do not comply with a BLM order?
                  (a) If you do not comply with a BLM order issued under §§ 3809.601 or 3809.602, the Department of the Interior may request the United States Attorney to institute a civil action in United States District Court for an injunction or order to enforce its order, prevent you from conducting operations on the public lands in violation of this subpart, and collect damages resulting from unlawful acts. This relief may be in addition to the enforcement actions described in §§ 3809.601 and 3809.602 and the penalties described in § 3809.700.
                  (b) If you fail to timely comply with a noncompliance order issued under § 3809.601(a), and remain in noncompliance, BLM may order you to submit plans of operations under § 3809.401 for current and future notice-level operations.
                  [65 FR 70112, Nov. 21, 2000, as amended at 66 FR 54862, Oct. 30, 2001]
                
                
                  § 3809.605
                  What are prohibited acts under this subpart?
                  Prohibited acts include, but are not limited to, the following:
                  (a) Causing any unnecessary or undue degradation;
                  (b) Beginning any operations, other than casual use, before you file a notice as required by § 3809.21 or receive an approved plan of operations as required by § 3809.412;
                  (c) Conducting any operations outside the scope of your notice or approved plan of operations;
                  (d) Beginning operations prior to providing a financial guarantee that meets the requirements of this subpart;
                  (e) Failing to meet the requirements of this subpart when you stop conducting operations under a notice (§ 3809.334), when your notice expires (§ 3809.335), or when you stop conducting operations under an approved plan of operations (§ 3809.424);
                  (f) Failing to comply with any applicable performance standards in § 3809.420;
                  (g) Failing to comply with any enforcement actions provided for in § 3809.601; or
                  (h) Abandoning any operation prior to complying with any reclamation required by this subpart or any order provided for in § 3809.601.
                
              
              
                Penalties
                
                  § 3809.700
                  What criminal penalties apply to violations of this subpart?
                  The criminal penalties established by statute for individuals and organizations are as follows:
                  (a) Individuals. If you knowingly and willfully violate the requirements of this subpart, you may be subject to arrest and trial under section 303(a) of FLPMA (43 U.S.C. 1733(a)). If you are convicted, you will be subject to a fine of not more than $100,000 or the alternative fine provided for in the applicable provisions of 18 U.S.C. 3571, or imprisonment not to exceed 12 months, or both, for each offense; and
                  (b) Organizations. If an organization or corporation knowingly and willfully violates the requirements of this subpart, it is subject to trial and, if convicted, will be subject to a fine of not more than $200,000, or the alternative fine provided for in the applicable provisions of 18 U.S.C. 3571.
                
                
                  § 3809.701
                  What happens if I make false statements to BLM?
                  Under Federal statute (18 U.S.C. 1001), you are subject to arrest and trial before a United States District Court if, in any matter under this subpart, you knowingly and willfully falsify, conceal, or cover up by any trick, scheme, or device a material fact, or make any false, fictitious, or fraudulent statements or representations, or make or use any false writings or document knowing the same to contain any false, fictitious, or fraudulent statement or entry. If you are convicted, you will be subject to a fine of not more than $250,000 or the alternative fine provided for in the applicable provisions of 18 U.S.C. 3571 or imprisonment for not more than 5 years, or both.
                
              
              
                Appeals
                
                  § 3809.800
                  Who may appeal BLM decisions under this subpart?

                  (a) A party adversely affected by a decision under this subpart may ask the State Director of the appropriate BLM State Office to review the decision.
                  (b) An adversely affected party may bypass State Director review and directly appeal a BLM decision under this subpart to the Office of Hearings and Appeals (OHA) under part 4 of this title. See § 3809.801.
                
                
                  § 3809.801
                  When may I file an appeal of the BLM decision with OHA?
                  (a) If you intend to appeal a BLM decision under this subpart, use the following table to see when you must file a notice of appeal with OHA:
                  
                    
                      If—
                      And—
                      Then if you intend to appeal, you must file a notice of appeal with OHA—
                    
                    
                      (1) You do not request State Director review
                      
                      Within 30 calendar days after the date you receive the original decision.
                    
                    
                      (2) You request State Director review
                      The State Director does not accept your request for review
                      On the original decision within 30 calendar days of the date you receive the State Director's decision not to review.
                    
                    
                      (3) You request State Director review
                      The State Director has accepted your request for review, but has not made a decision on the merits of the appeal
                      On the original decision before the State Director issues a decision.
                    
                    
                      (4) You request State Director review
                      The State Director makes a decision on the merits of the appeal
                      On the State Director's decision within 30 calendar days of the date you receive, or are notified of, the State Director's decision.
                    
                  
                  (b) In order for OHA to consider your appeal of a decision, you must file a notice of appeal in writing with the BLM office where the decision was made.
                
                
                  § 3809.802
                  What must I include in my appeal to OHA?
                  (a) Your written appeal must contain:
                  (1) Your name and address; and
                  (2) The BLM serial number of the notice or plan of operations that is the subject of the appeal.
                  (b) You must submit a statement of your reasons for the appeal and any arguments you wish to present that would justify reversal or modification of the decision within the time frame specified in part 4 of this chapter (usually within 30 calendar days after filing your appeal).
                
                
                  § 3809.803
                  Will the BLM decision go into effect during an appeal to OHA?
                  All decisions under this subpart go into effect immediately and remain in effect while appeals are pending before OHA unless OHA grants a stay under § 4.21(b) of this title.
                
                
                  § 3809.804
                  When may I ask the BLM State Director to review a BLM decision?
                  The State Director must receive your request for State Director review no later than 30 calendar days after you receive or are notified of the BLM decision you seek to have reviewed.
                
                
                  § 3809.805
                  What must I send BLM to request State Director review?

                  (a) Your request for State Director review must be a single package that includes a brief written statement explaining why BLM should change its decision and any documents that support your written statement. Mark your envelope “State Director Review.” You must also provide a telephone or fax number for the State Director to contact you.
                  (b) When you submit your request for State Director review, you may also request a meeting with the State Director. The State Director will notify you as soon as possible if he or she can accommodate your meeting request.
                
                
                  § 3809.806
                  Will the State Director review the original BLM decision if I request State Director review?
                  (a) The State Director may accept your request and review a decision made under this subpart. The State director will decide within 21 days of a timely filed request whether to accept your request and review the original BLM decision. If the State Director does not make a decision within 21 days on whether to accept your request for review, you should consider your request for State Director review declined, and you may appeal the original BLM decision to OHA.
                  (b) The State Director will not begin a review and will end an ongoing review if you or another affected party files an appeal of the original BLM decision with OHA under section § 3809.801 before the State Director issues a decision under this subpart, unless OHA agrees to defer consideration of the appeal pending a State Director decision.
                  (c) If you file an appeal with OHA after requesting State Director review, you must notify the State Director who, after receiving your notice, may request OHA to defer considering the appeal.
                  (d) If you fail to notify the State Director of your appeal to OHA, any decision issued by the State Director may be voided by a subsequent OHA decision.
                
                
                  § 3809.807
                  What happens once the State Director agrees to my request for a review of a decision?
                  (a) The State Director will promptly send you a written decision, which may be based on any of the following:
                  (1) The information you submit;
                  (2) The original BLM decision and any information BLM relied on for that decision;
                  (3) Any additional information, including information obtained from your meeting, if any, with the State Director.
                  (b) Any decision issued by the State Director under this subpart may affirm the original BLM decision, reverse it completely, or modify it in part. The State Director's decision may incorporate any part of the original BLM decision.

                  (c) If the original BLM decision was published in the Federal Register, the State Director will also publish his or her decision in the Federal Register.
                  
                
                
                  § 3809.808
                  How will decisions go into effect when I request State Director review?
                  (a) The original BLM decision remains in effect while State Director review is pending, except that the State Director may stay the decision during the pendency of his or her review.
                  (b) The State Director's decision will be effective immediately and remain in effect, unless a stay is granted by OHA under § 4.21 of this title.
                
                
                  § 3809.809
                  May I appeal a decision made by the State Director?
                  (a) An adversely affected party may appeal the State Director's decision to OHA under part 4 of this title, except that you may not appeal a denial of your request for State Director review or a denial of your request for a meeting with the State Director.
                  (b) Once the State Director issues a decision under this subpart, it replaces the original BLM decision, which is no longer in effect, and you may appeal only the State Director's decision.
                
              
              
                Public Visits to Mines
                
                  § 3809.900
                  Will BLM allow the public to visit mines on public lands?

                  (a) If requested by any member of the public, BLM may sponsor and schedule a public visit to a mine on public land once each year. The purpose of the visit is to give the public an opportunity to view the mine site and associated facilities. Visits will include surface areas and surface facilities ordinarily made available to visitors on public tours. BLM will schedule visits during normal BLM business hours at the convenience of the operator to avoid disruption of operations.
                  (b) Operators must allow the visit and must not exclude persons whose participation BLM authorizes. BLM may limit the size of a group for safety reasons. An operator's representative must accompany the group on the visit. Operators must make available any necessary safety training that they provide to other visitors. BLM will provide the necessary safety equipment if the operator is unable to do so.
                  (c) Members of the public must provide their own transportation to the mine site, unless provided by BLM. Operators don't have to provide transportation within the project area, but if they don't, they must provide access for BLM-sponsored transportation.
                
              
            
          
          
            Pt. 3810
            PART 3810—LANDS AND MINERALS SUBJECT TO LOCATION
            
              
                Subpart 3811—Lands Subject to Location and Purchase
                Sec.
                3811.1
                Lands: General.
                3811.2
                Lands: Specific.
                3811.2-1
                States where locations may be made.
                3811.2-2
                Lands in national parks and national monuments.
                3811.2-3
                Lands in Indian reservations.
                3811.2-4
                Lands in national forests.
                3811.2-5
                O and C and Coos Bay Wagon Road lands.
                3811.2-6
                Lands in powersite withdrawals.
                3811.2-9
                Lands under Color of Title Act.
              
              
                Subpart 3813—Disposal of Reserved Minerals Under the Act of July 17, 1914
                3813.0-3
                Authority.
                3813.1
                Minerals reserved by the Act of July 17, 1914, subject to mineral location, entry and patenting.
                3813.2
                Minerals subject to disposition.
                3813.3
                Provision of the mineral patent.
              
              
                Subpart 3814—Disposal of Reserved Minerals Under the Stockraising Homestead Act
                3814.1
                Mineral reservation in entry and patent; mining and removal of reserved deposits; bonds.
                3814.2
                Mineral reservation in patent; conditions to be noted on mineral applications.
              
              
                Subpart 3815—Mineral Locations in Stock Driveway Withdrawals
                3815.1
                Mineral locations.
                3815.2
                Prospecting and mining.
                3815.3
                Surface limitation.
                3815.4
                Protection of stock.
                3815.5
                Access to stock watering places.
                3815.6
                Locations subject to mining laws.
                3815.7
                Mining claims subject to stock driveway withdrawals.
                3815.8
                Notation required in application for patent; conditions required in patent.
              
              
                Subpart 3816—Mineral Locations in Reclamation Withdrawals
                3816.1
                Mineral locations.
                3816.2
                Application to open lands to location.
                3816.3
                Recommendations of Bureau of Reclamation to open lands.
                3816.4
                Recommendations as to reservations and contract form.
              
            
            
              Authority:
              30 U.S.C. 22 et seq.; 43 U.S.C. 1201 and 1740.
            
            
              Subpart 3811—Lands Subject to Location and Purchase
              
                Source:
                35 FR 9742, June 13, 1970, unless otherwise noted.
              
              
                § 3811.1
                Lands: General.

                Vacant public surveyed or unsurveyed lands are open to prospecting, and upon discovery of mineral, to location and purchase. The Act of June 4, 1897 (30 Stat. 36), provides that “any mineral lands in any forest reservation which have been or which may be shown to be such, and subject to entry under the existing mining laws of the United States and the rules and regulations applying thereto, shall continue to be subject to such location and entry,” notwithstanding the reservation. This makes mineral lands in the forest reserves in the public land states, subject to location and entry under the general mining laws in the usual manner. Lands entered or patented under the stockraising homestead law (title to minerals and the use of the surface necessary for mining purposes can be acquired), lands entered under other agricultural laws but not perfected, where prospecting can be done peaceably are open to location.
              
              
                § 3811.2
                Lands: Specific.
              
              
                § 3811.2-1
                States where locations may be made.
                (a) Mining locations may be made in the States of Alaska, Arizona, Arkansas, California, Colorado, Florida, Idaho, Louisiana, Mississippi, Montana, Nebraska, Nevada, New Mexico, North Dakota, Oregon, South Dakota, Utah, Washington, and Wyoming.
                (b) The laws of the United States relating to mining claims were extended to Alaska by section 8 of the Act of May 17, 1884 (23 Stat. 26), and sections 15, 16, and 26 of the Act of June 6, 1900 (31 Stat. 327, 329; 48 U.S.C. 119, 120, 381-383) again, in terms, extended the mining laws of the United States and all right incident thereto, to the State, with certain further provisions with respect to the acquisition of claims thereunder.
                (c) The law in respect to placer claims in Alaska was modified and amended by the Act of August 1, 1912 (37 Stat. 242) and section 4 of that Act was amended by the Act of March 3, 1925 (43 Stat. 1118).
                (d) By the Act of May 4, 1934 (43 Stat. 663; 48 U.S.C. 381a) the Acts of August 1, 1912, and March 3, 1925, were repealed and the general mining laws of the United States applicable to placer mining claims were declared to be in full force and effect in the State.
              
              
                § 3811.2-2
                Lands in national parks and monuments.
                The Mining in the Parks Act (16 U.S.C. 1901 et seq.), effectively withdrew all National Parks and Monuments from location and entry under the General Mining Law of 1872, as amended. Since September 28, 1976, all National Parks and Monuments and other units of the National Park System have been closed to the location of mining claims and sites under the General Mining Law of 1872, as amended. Valid existing rights are recognized, but access and permission to operate mining claims and sites within units of the National Park System are now governed by 36 CFR part 9.
                [59 FR 44856, Aug. 30, 1994]
              
              
                § 3811.2-3
                Lands in Indian reservations.

                All lands contained within the boundaries of an established Indian Reservation are withdrawn from all location, entry, and appropriation under the General Mining Law of 1872, as amended. All minerals on Indian Reservations may only be acquired by lease pursuant to the Act of May 11, 1938 (25 U.S.C. 396a), the Act of March 3, 1909 (25 U.S.C. 396), or the Indian Mineral Development Act of 1982 (25 U.S.C. 2101 et seq.). The regulations governing the mineral leasing of Indian lands are found in 25 CFR Chapter I Subchapter I.
                [59 FR 44857, Aug. 30, 1994]
              
              
                § 3811.2-4
                Lands in national forests.
                For mining claims in national forests, see § 3811.1.
              
              
                § 3811.2-5
                O and C and Coos Bay Wagon Road lands.
                Revested Oregon and California Railroad and Reconveyed Coos Bay Wagon Road Grant Lands, located in Oregon, are subject to mining locations in accordance with provisions of subpart 3821 of this chapter.
              
              
                § 3811.2-6
                Lands in powersite withdrawals.
                Mining claims may be located on power site withdrawals subject to the provisions of part 3730 of this chapter.
              
              
                § 3811.2-9
                Lands under Color of Title Act.
                Lands patented under the Color of Title Act (43 U.S.C. 1068), by exchange under the Taylor Grazing Act (43 U.S.C. 415g) and by Forest Exchanges (16 U.S.C. 485) with mineral reservation to the United States, are subject to appropriation under the mining or mineral leasing laws for the reserved materials. See Group 2200 and subpart 2540 of this chapter. Minerals in acquired lands of the United States are not subject to mining location but the minerals therein may be acquired in accordance with the regulations contained in part 3500.
              
            
            
              
              Subpart 3813—Disposal of Reserved Minerals Under the Act of July 17, 1914
              
                Source:
                35 FR 9743, June 13, 1970, unless otherwise noted.
              
              
                § 3813.0-3
                Authority.
                The Act of July 20, 1956 (70 Stat. 592), which amended the Act of July 17, 1914 (38 Stat. 509; 30 U.S.C. sec. 122), was enacted to permit the disposal of certain reserved mineral deposits under the mining laws of the United States.
              
              
                § 3813.1
                Minerals reserved by the Act of July 17, 1914, subject to mineral location, entry and patenting.

                The Act of July 17, 1914 (38 Stat. 509; 30 U.S.C. sec. 122), as amended by the act of July 20, 1956 (70 Stat. 592), provides in part as follows:
                
                

                  * * * such deposits to be subject to disposal by the United States only as shall be hereafter expressly directed by law: Provided, however, That all mineral deposits heretofore or hereafter reserved to the United States under this Act which are subject, at the time of application for patent to valid and subsisting rights acquired by discovery and location under the mining laws of the United States made prior to the date of the Mineral Leasing Act of February 25, 1920 (41 Stat. 437), shall hereafter be subject to disposal to the holders of those valid and subsisting rights by patent under the mining laws of the United States in force at the time of such disposal. Any person qualified to acquire the reserved deposits may enter upon said lands with a view of prospecting for the same upon the approval of the Secretary of the Interior of a bond or undertaking to be filed with him as security for the payment of all damages of the crops and improvements on such lands by reason of such prospecting, the measure of any such damage to be fixed by agreement of parties or by a court of competent jurisdiction. Any person who has acquired from the United States the title to or the right to mine and remove the reserved deposits, should the United States dispose of the mineral deposits in lands, may re-enter and occupy so much of the surface thereof as may be required for all purposes reasonably incident to the mining and removal of the minerals therefrom; and mine and remove such minerals, upon payment of damages caused thereby to the owner of the land, or upon giving a good and sufficient bond or undertaking therefor in an action instituted in any competent court to ascertain and fix said damages:
                
              
              
                § 3813.2
                Minerals subject to disposition.
                The Act of July 20, 1956, applies only to any mineral deposit discovered and located under the U.S. mining laws prior to February 25, 1920, and reserved to the United States under the Act of July 17, 1914 (38 Stat. 509; 30 U.S.C. 122), and which, at the time of application for mineral patent, is subject to valid and subsisting rights under the said mining laws. Only that mineral deposit together with the right to use the surface to prospect for, mine, and remove the said deposit shall, on or after July 20, 1956, be subject to disposal to the holders of such valid and subsisting rights by patent under the mining laws in force at the time of such disposal. “Oil” reserved under the Act of 1914 has been held to include oil shale. See 52 L.D. 329.
              
              
                § 3813.3
                Provisions of the mineral patent.
                (a) Each patent issued under the Act of July 20, 1956, shall specifically name the discovered mineral deposit which had been reserved to the United States under the Act of July 17, 1914, and shall recite that, in accordance with the reservation in the land patent, the mineral patentee and its successors (or his heirs and assigns, if a person) shall have the right to prospect for, mine and remove the mineral deposit for which the patent is issued.
                (b) If, when it is determined that mineral deposit is subject to patenting under the mining laws pursuant to the Act of July 20, 1956, there is a subsisting mineral lease or permit covering such deposit, the mineral patent shall be issued subject to the mineral lease or permit for so long as rights under the lease or permit shall exist, the patentee being substituted for the United States as lessor or permittor and the patentee being entitled to all revenues derived subsequent to the issuance of patent from any such lease or permit.
              
            
            
              
              Subpart 3814—Disposal of Reserved Minerals Under the Stockraising Homestead Act
              
                § 3814.1
                Mineral reservation in entry and patent; mining and removal of reserved deposits; bonds.
                (a) Section 9 of the Act of December 29, 1916 (39 Stat. 864; 43 U.S.C. 299), provides that all entries made and patents issued under its provisions shall contain a reservation to the United States of all coal and other minerals in the lands so entered and patented, together with the right to prospect for, mine, and remove the same; also that the coal and other mineral deposits in such lands shall be subject to disposal by the United States in accordance with the provisions of the coal and mineral land laws in force at the time of such disposal.
                (b) Said section 9 also provides that any person qualified to locate and enter the coal or other mineral deposits, or having the right to mine and remove the same under the laws of the United States, shall have the right at all times to enter upon the lands entered or patented under the Act, for the purpose of prospecting for the coal or other mineral therein, provided he shall not injure, damage, or destroy the permanent improvements of the entryman or patentee and shall be liable to and shall compensate the entryman or patentee for all damages to the crops on the land by reason of such prospecting. Under the Act of June 21, 1949 (30 U.S.C. 54), a mineral entryman on a stock raising or other homestead entry or patent is also held liable for any damage that may be caused to the value of the land for grazing by such prospecting for, mining, or removal of minerals except that vested rights existing prior to June 21, 1949, are not impaired.
                (c) It is further provided in said section 9 that any person who has acquired from the United States the coal or other mineral deposits in any such land or the right to mine and remove the same, may reenter and occupy so much of the surface thereof as may be required for all purposes reasonably incident to the mining or removal of the coal, or other minerals, first, upon securing the written consent or waiver of the homestead entryman or patentee; or, second, upon payment of the damages to crops or other tangible improvements to the owner thereof under agreement; or, third, in lieu of either of the foregoing provisions, upon the execution of a good and sufficient bond or undertaking to the United States for the use and benefit of the entryman or owner of the land, to secure payment of such damages to the crops or tangible improvements of the entryman or owner as may be determined and fixed in an action brought upon the bond or undertaking in a court of competent jurisdiction against the principal and sureties thereon. This bond on Form 3814 must be executed by the person who has acquired from the United States the coal or other mineral deposits reserved, as directed in said section 9, as principal, with two competent individual sureties, or a bonding company which has complied with the requirements of the Act of August 13, 1894 (28 Stat. 279; 6 U.S.C. 6-13), as amended by the Act of March 23, 1910 (36 Stat. 241; 6 U.S.C. 8, 9), and must be in the sum of not less than $1,000. Qualified corporate sureties are preferred and may be accepted as sole surety. Except in the case of a bond given by a qualified corporate surety there must be filed therewith affidavits of justification by the sureties and a certificate by a judge or clerk of a court of record, a United States district attorney, a United States commissioner, or a United States postmaster as to the identity, signatures, and financial competency of the sureties. Said bond, with accompanying papers, must be filed with the authorized officer of the proper office, and there must also be filed with such bond evidence of service of a copy of the bond upon the homestead entryman or owner of the land.

                (d) If at the expiration of 30 days after the receipt of the aforesaid copy of the bond by the entryman or owner of the land, no objections are made by such entryman or owner of the land and filed with the authorized officer against the approval of the bond by them, he may, if all else be regular, approve said bond. If, however, after receipt by the homestead entryman or owner of the lands of copy of the bond, such homestead entryman or owner of the land timely objects to the approval of the bond by said authorized officer, the said officer will immediately give consideration to said bond, accompanying papers, and objections filed as aforesaid to the approval of the bond, and if, in consequence of such consideration he shall find and conclude that the proffered bond ought not to be approved, he will render decision accordingly and give due notice thereof to the person proffering the bond, at the same time advising such person of his right of appeal to the Director of the Bureau of Land Management from the action in disapproving the bond so filed and proffered. If, however, the authorized officer, after full and complete examination and consideration of all the papers filed, is of the opinion that the proffered bond is a good and sufficient one and that the objections interposed as provided herein against the approval thereof do not set forth sufficient reasons to justify him in refusing to approve said proffered bond, he will, in writing, duly notify the homestead entryman or owner of the land of his decision in this regard and allow such homestead entryman or owner of the land 30 days in which to appeal to the Director of the Bureau of Land Management. If appeal from the adverse decision of the authorized officer be not timely filed by the person proffering the bond, the authorized officer will indorse upon the bond “disapproved” and other appropriate notations, and close the case. If, on the other hand, the homestead entryman or owner of the lands fails to timely appeal from the decision of the authorized officer adverse to the contentions of said homestead entryman or owners of the lands, said authorized officer may, if all else be regular, approve the bond.
                (e) The coal and other mineral deposits in the lands entered or patented under the Act of December 29, 1916, will become subject to existing laws, as to purchase or lease, at any time after allowance of the homestead entry unless the lands or the coal or other mineral deposits are, at the time of said allowance, withdrawn or reserved from disposition.
                [35 FR 9743, June 13, 1970, as amended at 41 FR 29122, July 15, 1976]
              
              
                § 3814.2
                Mineral reservation in patent; conditions to be noted on mineral applications.

                (a) There will be incorporated in patents issued on homestead entries under this Act the following:
                
                
                  Excepting and reserving, however, to the United States all the coal and other minerals in the lands so entered and patented, and to it, or persons authorized by it, the right to prospect for, mine, and remove all the coal and other minerals from the same upon compliance with the conditions, and subject to the provisions and limitations, of the Act of December 29, 1916 (39 Stat. 862).
                
                

                (b) Mineral applications for the reserved deposits disposable under the Act must bear on the face of the same, before being signed by the declarant or applicant and presented to the authorized officer the following notation:
                
                
                  Patents shall contain appropriate notations declaring same subject to the provisions of the Act of December 29, 1916 (39 Stat. 862), with reference to disposition, occupancy, and use of the land as permitted to an entryman under said Act.
                
                [35 FR 9743, June 13, 1970]
              
            
            
              Subpart 3815—Mineral Locations in Stock Driveway Withdrawals
              
                Source:
                35 FR 9744, June 13, 1970, unless otherwise noted.
              
              
                § 3815.1
                Mineral locations.
                Under authority of the provisions of the Act of January 29, 1929 (45 Stat. 1144; 43 U.S.C. 300), the rules, regulations, and restrictions in this section are prescribed for prospecting for minerals of the kinds subject to the United States mining laws, and the locating of mining claims upon discovery of such minerals in lands within stock driveway withdrawals made before or after May 4, 1929.
              
              
                § 3815.2
                Prospecting and mining.
                All prospecting and mining operations shall be conducted in such manner as to cause no interference with the use of the surface of the land for stock driveway purposes, except such as may actually be necessary.
              
              
                
                § 3815.3
                Surface limitation.
                While a mining location will be made in accordance with the usual procedure for locating mining claims, and will describe a tract of land, having due regard to the limitations of area fixed by the mining laws, the locator will be limited under his location to the right to the minerals discovered in the land and to mine and remove the same, and to occupy so much of the surface of the claim as may be required for all purposes reasonably incident to the mining and removal of the minerals.
              
              
                § 3815.4
                Protection of stock.
                All excavations and other mining work and improvements made in prospecting and mining operations shall be fenced or otherwise protected to prevent the same from being a menace to stock on the land.
              
              
                § 3815.5
                Access to stock watering places.
                No watering places shall be inclosed, nor proper and lawful access of stock thereto prevented, nor the watering of stock thereat interfered with.
              
              
                § 3815.6
                Locations subject to mining laws.
                Prospecting for minerals and the location of mining claims on lands in such withdrawals shall be subject to the provisions and conditions of the mining laws and the regulations thereunder.
              
              
                § 3815.7
                Mining claims subject to stock driveway withdrawals.
                Mining claims on lands within stock driveway withdrawals, located prior to May 4, 1929, and subsequent to the date of the withdrawal, may be held and perfected subject to the provisions and regulations in this section.
              
              
                § 3815.8
                Notation required in application for patent; conditions required in patent.

                (a) Every application for patent for any minerals located subject to this Act must bear on its face, before being executed by the applicant and presented for filing, the following notation:
                
                
                  Subject to the provisions of section 10 of the Act of December 29, 1916 (39 Stat. 862), as amended by the Act of January 29, 1929 (45 Stat. 1144).
                
                
                Like notation will be made by the manager on the final certificates issued on such a mineral application.

                (b) Patents issued on such applications will contain the added condition:
                
                
                  That this patent is issued subject to the provisions of the Act of December 29, 1916 (39 Stat. 862), as amended by the Act of January 29, 1929 (45 Stat. 1144), with reference to the disposition, occupancy and use of the land as permitted to an entryman under said Act.
                
              
            
            
              Subpart 3816—Mineral Locations in Reclamation Withdrawals
              
                Source:
                35 FR 9744, June 13, 1970, unless otherwise noted.
              
              
                § 3816.1
                Mineral locations.
                The Act of April 23, 1932 (47 Stat. 136; 43 U.S.C. 154), authorizes the Secretary of the Interior in his discretion to open to location, entry and patent under the general mining laws with reservation of rights, ways and easements, public lands of the United States which are known or believed to contain valuable deposits of minerals and which are withdrawn from development and acquisition because they are included within the limits of withdrawals made pursuant to section 3 of the reclamation Act of June 17, 1902 (32 Stat. 388; 43 U.S.C. 416).
              
              
                § 3816.2
                Application to open lands to location.

                Application to open lands to location under the Act may be filed by a person, association or corporation qualified to locate and purchase claims under the general mining laws. The application must be executed in duplicate and filed in the proper office, must describe the land the applicant desires to locate, by legal subdivision if surveyed, or by metes and bounds if unsurveyed, and must set out the facts upon which is based the knowledge or belief that the lands contain valuable mineral deposits, giving such detail as the applicant may be able to furnish as to the nature of the formation, kind and character of the mineral deposits. Each application must be accompanied by the filing fee for application to open lands to location found in the fee schedule in § 3000.12 of this chapter.
                [35 FR 9744, June 13, 1970, as amended at 72 FR 50889, Sept. 5, 2007]
              
              
                § 3816.3
                Recommendations of Bureau of Reclamation to open lands.
                When the application is received in the Bureau of Land Management, if found satisfactory, the duplicate will be transmitted to the Bureau of Reclamation with request for report and recommendation. In case the Bureau of Reclamation makes an adverse report on the application, it will be rejected subject to right of appeal.
              
              
                § 3816.4
                Recommendations as to reservations and contract form.
                If in the opinion of the Bureau of Reclamation the lands may be opened under the Act without prejudice to the rights of the United States, the report will recommend the reservation of such ways, rights and easements considered necessary or appropriate, and/or the form of contract to be executed by the intending locator or entryman as a condition precedent to the vesting of any rights in him, which may be necessary for the protection of the irrigation interests.
              
            
          
          
            Pt. 3820
            PART 3820—AREAS SUBJECT TO SPECIAL MINING LAWS
            
              
                Subpart 3821—O and C Lands
                Sec.
                3821.0-3
                Authority.
                3821.1
                General provisions.
                3821.2
                Requirements for filing notices of locations of claims; descriptions.
                3821.3
                Requirement for filing statements of assessment work.
                3821.4
                Restriction on use of timber; application for such use.
                3821.5
                Application for final certificates and patents.
              
              
                Subpart 3822—Lands Patented Under the Alaska Public Sale Act
                3822.1
                Subject to mining location.
                3822.2
                Compensation to surface rights holder.
              
              
                Subpart 3823—Prospecting, Mineral Locations, and Mineral Patents Within National Forest Wilderness
                3823.0-1
                Purpose.
                3823.0-5
                Definition.
                3823.1
                Prospecting within National Forest Wilderness for the purpose of gathering information about mineral resources.
                3823.2
                Mineral locations within National Forest Wilderness.
                3823.3
                Mineral patents within National Forest Wilderness.
                3823.4
                Withdrawal from operation of the mining laws.
              
              
                Subpart 3825—Tohono O'Odham (Formerly Papago) Indian Reservation, Arizona
                3825.0-3
                Authority.
                3825.1
                Mining locations in Tohono O'Odham Indian Reservation in Arizona.
              
              
                Subparts 3826-3827 [Reserved]
              
            
            
              Authority:
              30 U.S.C. 22 et seq.; 43 U.S.C. 1201; 43 U.S.C. 1740; 62 Stat. 162.
            
            
              Subpart 3821—O and C Lands
              
                Source:
                35 FR 9745, June 13, 1970, unless otherwise noted.
              
              
                § 3821.0-3
                Authority.
                The authorities for the regulations in this subpart are the Act of April 8, 1948 (62 Stat. 162); Section 314 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744); and 30 U.S.C. 28f-28k, as amended by the Act of November 5, 2001 (115 Stat. 414).
                [67 FR 38206, June 3, 2002]
              
              
                § 3821.1
                General provisions.

                (a) The Act of April 8, 1948 (62 Stat. 162) reopens the revested Oregon and California Railroad and Reconveyed Coos Bay Wagon Road Grant Lands (hereinafter referred to in this section as the O. and C. lands) in Oregon, except power sites, to exploration, location, entry, and disposition under the United States Mining Laws. The Act also validates mineral claims, if otherwise valid, located on the O. and C. lands during the period from August 28, 1937 to April 8, 1948.
                
                (b) The procedure in the locating of mining claims, performance of annual labor, and the prosecution of mineral patent proceedings in connection with O. and C. lands is the same as provided by the United States Mining Laws and the general regulations in this part, and is also subject to the additional conditions and requirements hereinafter set forth.
              
              
                § 3821.2
                Requirements for filing notices of locations of claims; descriptions.
                The owner of any unpatented mining claim, mill site, or tunnel site located on land described in § 3821.1 shall file all notices or certificates of location, amended notices or certificates, and transfers of interest in the proper State Office of the Bureau of Land Management pursuant to part 3833 of this chapter of this title and shall pay the applicable maintenance, location, and service fees required by parts 3830 through 3839 of this chapter. The notice or certificate of location, or amendment thereto, shall be marked by the owner as being filed under the Act of April 8, 1948, and, if located on powersite lands, also the Act of August 11, 1955, as prescribed by §§ 3734.1 and part 3833 of this chapter.
                [59 FR 44857, Aug. 30, 1994, as amended at 68 FR 61064, Oct. 24, 2003]
              
              
                § 3821.3
                Requirement for filing statement of assessment work.
                The owner of an unpatented mining claim, mill site, or tunnel site located on O and C lands may either:
                (a) Perform and record proof of annual assessment work if qualified as a small miner under part 3835 of this chapter; or
                (b) Pay an annual maintenance fee of $100 per unpatented mining claim, mill site, or tunnel site under part 3834 of this chapter.
                [68 FR 61064, Oct. 24, 2003]
              
              
                § 3821.4
                Restriction on use of timber; application for such use.
                The owner of any unpatented mining claim located upon O. and C. lands on or after August 28, 1937, shall not acquire title, possessory or otherwise, to the timber, now or hereafter growing upon such claim. Such timber may be managed and disposed of under existing law or as may be provided by subsequent law. The owner of such unpatented mining claim, until such time as the timber is otherwise disposed of by the United States, if he wishes to cut and use so much of the timber upon his claim as may be necessary in the development and operation of his mine, shall file a written application with the district forester for permission to do so. The application shall set forth the estimated quantity and kind of timber desired and the use to which it will be put. The applicant shall not cut any of the timber prior to the approval of the application therefor.
              
              
                § 3821.5
                Applications for final certificates and patents.
                Applications for patents and final certificates in connection with mining claims located upon O. and C. lands on or after August 28, 1937 must be noted “Mining claims on O. and C. lands, under the Act of April 8, 1948.” All patents issued on such claims located on or after August 28, 1937, shall contain an appropriate reference to the Act of April 8, 1948, and shall indicate that the patent is issued subject to the conditions and limitations of the Act.
              
            
            
              Subpart 3822—Lands Patented Under the Alaska Public Sale Act
              
                § 3822.1
                Subject to mining location.
                Lands segregated for classification or sold under the Alaska Public Sale Act of August 30, 1949 (63 Stat. 679, 48 U.S.C. 364a-364e) are subject to mining location, under the provision of section 3 of that Act for the development of the reserved minerals under applicable law, including the United States mining laws, and subject to the rules and regulations of the Secretary of the Interior necessary to provide protection and compensation for damages from mining activities to the surface and improvements thereon. Such mining locations are subject to the applicable general regulations in Group 3800 and to the additional conditions and requirements in § 2771.6-2 of this chapter.
                [35 FR 9746, June 13, 1970]
              
              
                
                § 3822.2
                Compensation to surface rights holder.
                Any party who obtains the right, whether by license, permit, lease, or location, to prospect for, mine, or remove the minerals after the land shall have been segregated or disposed of under the Act, will be required to compensate the holder of the surface rights for any damages that may be caused to the value of the land and to the tangible improvements thereon by such mining operations or prospecting, and may be required by an authorized officer, as to mining claims, or by the terms of the mineral license, permit or lease, to post a surety bond not to exceed $20,000 in amount to protect the surface owner against such damage, prior to the commencement of mining operations.
                [35 FR 9746, June 13, 1970]
              
            
            
              Subpart 3823—Prospecting, Mineral Locations, and Mineral Patents Within National Forest Wilderness
              
                Source:
                35 FR 9746, June 13, 1970, unless otherwise noted.
              
              
                § 3823.0-3
                Purpose.
                This subpart sets forth procedures to be followed by persons wishing to prospect on lands within National Forest Wilderness, and special provisions pertaining to mineral locations and mineral patents within National Forest Wilderness.
              
              
                § 3823.0-5
                Definition.
                As used in this subpart the term National Forest Wilderness means an area or part of an area of National Forest lands designated by the Wilderness Act as a wilderness area within the National Wilderness Preservation System.
              
              
                § 3823.1
                Prospecting within National Forest Wilderness for the purpose of gathering information about mineral resources.
                (a) The provisions of the Wilderness Act do not prevent any activity, including prospecting, within National Forest Wilderness for the purpose of gathering information about mineral or other resources if such activity is conducted in a manner compatible with the preservation of the wilderness environment. While information gathered by prospecting concerning mineral resources within National Forest Wilderness may be utilized in connection with the location of valuable mineral deposits which may be discovered through such activity and which may be open to such location, attention is directed to the fact that no claim may be located after midnight, December 31, 1983, and no valid discovery may be made after that time on any location purportedly made before that time.
                (b) All persons wishing to carry on any activity, including prospecting, for the purpose of gathering information about mineral or other resources on lands within National Forest Wilderness should make inquiry of the officer in charge of the National Forest in which the lands are located concerning the regulations of the Secretary of Agriculture governing surface use of the lands for such activity.
              
              
                § 3823.2
                Mineral locations within National Forest Wilderness.
                (a) Until midnight, December 31, 1983, the mining laws of the United States and the regulations of this chapter pertaining thereto, including any amendments thereto effective during such period, shall to the same extent as applicable before September 3, 1964, extend to National Forest Wilderness, subject to the provisions of such regulations as may be prescribed by the Secretary of Agriculture pursuant to section 4(d)(3) of the Wilderness Act.
                (b) All mineral locations established after September 3, 1964, and lying within the National Forest Wilderness, shall be held and used solely for mining or processing operations and uses incident thereto, and such locations shall carry with them no rights in excess of those rights which may be patented under the provisions of § 3823.3 of this chapter.

                (c) All persons wishing to carry on any activity under the mining laws on lands within National Forest Wilderness, on or after September 3, 1964, should make inquiry of the officer in charge of the National Forest in which the lands are located concerning the regulations of the Secretary of Agriculture governing activities to be performed thereon in connection with the locations of mining claims.
              
              
                § 3823.3
                Mineral patents within National Forest Wilderness.
                (a) Each patent issued under the U.S. mining laws for mineral locations established after September 3, 1964, or validated by discovery of minerals occurring after September 3, 1964, and lying within National Forest Wilderness shall, in accordance with the provisions of section 4(d)(3) of the Wilderness Act:
                (1) Convey title to the mineral deposits within the patented lands, together with the right to cut and use so much of the mature timber therefrom as may be needed in the extraction, removal, and beneficiation of the mineral deposits, if needed timber is not otherwise reasonably available, and if the timber is cut under sound principles of forest management as defined by the National Forest rules and regulations;
                (2) Reserve to the United States all title in or to the surface of the lands and products thereof; and
                (3) Provide that no use of the surface of the patented lands or the resources therefrom not reasonably required for carrying on mining or prospecting shall be allowed except as expressly provided in the Wilderness Act.
                (b) Each patent to which the provisions of this section are applicable shall contain the express condition that the use of the patented lands shall be subject to regulations prescribed by the Secretary of Agriculture as referred to in § 3823.2 of this subpart and that the patented lands shall be held open for reasonable inspection by authorized officers of the U.S. Government for the purpose of observing compliance with the provisions thereof.
              
              
                § 3823.4
                Withdrawal from operation of the mining laws.
                Effective at midnight, December 31, 1983, subject to valid rights then existing, the minerals in lands within National Forest Wilderness are withdrawn from the operation of the mining laws by virtue of the provisions of section 4(d)(3) of the Wilderness Act.
              
            
            
              Subpart 3825—Tohono O'Odham (Formerly Papago) Indian Reservation, Arizona
              
                § 3825.0-3
                Authority.
                (a) The Act of June 18, 1934 (48 Stat. 984; 25 U.S.C. 461-479), as amended by the Act of August 28, 1937 (50 Stat. 862; 25 U.S.C. 463), revokes departmental order of October 28, 1932, which temporarily withdrew from all forms of mineral entry or claim the lands within the Tohono O'Odham Indian Reservation and restores, as of June 18, 1934, such lands to exploration, location and purchase under the existing mining laws of the United States.
                (b) The regulations in this part apply to entries made prior to May 27, 1955. By virtue of the Act of May 27, 1955 (69 Stat. 67; 25 U.S.C. 463) mineral entries may no longer be made within the Tohono O'Odham Indian Reservation.
                [35 FR 9747, June 13, 1970, as amended at 62 FR 65378, Dec. 12, 1997]
              
              
                § 3825.1
                Mining locations in Tohono O'Odham Indian Reservation in Arizona.
                (a) The procedure in the location of mining claims, performance of annual labor and the prosecution of patent proceedings therefor shall be the same as provided by the United States mining laws and regulations thereunder, with the additional requirements prescribed in this section.

                (b) In addition to complying with the existing laws and regulations governing the recording of mining locations with the proper local recording officer, the locator of a mining claim within the Tohono O'Odham Indian Reservation shall furnish to the superintendent or other officer in charge of the reservation, within 90 days of such location, a copy of the location notice, together with a sum amounting to 5 cents for each acre and 5 cents for each fractional part of an acre embraced in the location for deposit with the Treasury of the United States to the credit of the Tohono O'Odham Tribe as yearly rental. Failure to make the required annual rental payment in advance each year until an application for patent has been filed for the claim shall be deemed sufficient grounds for invalidating the claim. The payment of annual rental must be made to the superintendent or other officer in charge of the reservation each year on or prior to the anniversary date of the mining location.
                (c) Where a mining claim is located within the reservation, the locator shall pay to the superintendent or other officer in charge of the reservation damages for the loss of any improvements on the land in such a sum as may be determined by the Secretary of the Interior to be a fair and reasonable value of such improvements, for the credit of the owner thereof. The value of such improvements may be fixed by the Commissioner, Bureau of Indian Affairs, with the approval of the Secretary of the Interior, and payment in accordance with such determination shall be made within 1 year from date thereof.
                (d) At the time of filing with the manager an application for mineral patent for lands within the Tohono O'Odham Indian Reservation the applicant shall furnish, in addition to the showing required under the general mining laws, a statement from the superintendent or other officer in charge of the reservation, that he has deposited with the proper official in charge of the reservation for deposit in the Treasury of the United States to the credit of the Tohono O'Odham Tribe a sum equal to $1 for each acre and $1 for each fractional part of an acre embraced in the application for patent in lieu of annual rental, together with a statement from the superintendent or other officer in charge of the reservation that the annual rentals have been paid each year and that damages for loss of improvements, if any, have been paid.
                (e) The Act provides that in case patent is not acquired the sum deposited in lieu of annual rentals shall be refunded. Where patent is not acquired, such sums due as annual rentals but not paid during the period of patent application shall be deducted from the sum deposited in lieu of annual rental. Applications for refund shall be filed in the office of the manager and should follow the general procedure in applications for repayment.
                (f) Water reservoirs, charcos, water holes, springs, wells, or any other form of water development by the United States or the Tohono O'Odham Indians shall not be used for mining purposes under the terms of the said Act of August 28, 1937, except under permit from the Secretary of the Interior approved by the Tohono O'Odham Indian Council.
                (g) A mining location may not be located on any portion of a 10 acre legal subdivision containing water reservoirs, charcos, water holes, springs, wells or any other form of water development by the United States or the Indians except under a permit from the Secretary of the Interior approved by the Tohono O'Odham Indian Council which permit shall contain such stipulations, restrictions, and limitations regarding the use of the land for mining purposes as may be deemed necessary and proper to permit the free use of the water thereon by the United States or the Tohono O'Odham Indians.
                (h) The term locator wherever used in this section shall include and mean his successors, assigns, grantees, heirs, and all others claiming under or through him.
                [35 FR 9747, June 13, 1970, as amended at 62 FR 65378, Dec. 12, 1997]
              
            
            
              Subparts 3826-3827 [Reserved]
            
          
          
            Pt. 3830
            PART 3830—LOCATING, RECORDING, AND MAINTAINING MINING CLAIMS OR SITES; GENERAL PROVISIONS
            
              
                Subpart A—Introduction
                Sec.
                3830.1
                What is the purpose of parts 3830-3839?
                3830.2
                What is the scope of parts 3830-3839?
                3830.3
                Who may locate mining claims?
                3830.5
                Definitions.
              
              
                Subpart B—Providing Information to BLM
                3830.8
                How will BLM use the information it collects and what does it estimate the burden is on the public?
                3830.9
                What will happen if I record a document with BLM that I know contains false, erroneous, or fictitious information or statements?
              
              
                Subpart C—Mining Law Minerals
                3830.10
                Locatable minerals.
                
                3830.11
                Which minerals are locatable under the General Mining Law?
                3830.12
                What are the characteristics of a locatable mineral?
              
              
                Subpart D—BLM Service Charge and Fee Requirements
                3830.20
                Payment of service charges, location fees, initial maintenance fees, annual maintenance fees, and oil shale fees.
                3830.21
                What are the different types of service charges and fees?
                3830.22
                Will BLM refund service charges or fees?
                3830.23
                What types of payment will BLM accept?
                3830.24
                How do I make payments?
                3830.25
                When do I pay for recording a new notice or certificate of location for a mining claim or site?
              
              
                Subpart E—Failure To Comply With These Regulations
                3830.90
                Failure to comply with these regulations.
                3830.91
                What happens if I fail to comply with these regulations?
                3830.92
                What special provisions apply to oil placer mining claims?
                3830.93
                When are defects curable?
                3830.94
                How do I cure a defect in my compliance with parts 3830-3839?
                3830.95
                What if I pay only part of the service charges, location fees, or first-year maintenance fees for newly-recorded claims or sites?
                3830.96
                What if I pay only part of the service charges and fees for oil shale claims or previously-recorded mining claims or sites?
                3830.97
                What if I pay only part of the service charges for a notice of intent to locate mining claims on SRHA lands?
              
              
                Subpart F—Appeals
                3830.100
                How do I appeal a final decision by BLM?
              
            
            
              Authority:
              18 U.S.C 1001, 3571; 30 U.S.C. 22, 28, 28k, 242, 611; 31 U.S.C. 9701; 43 U.S.C. 2, 1201, 1212, 1457, 1474, 1740, 1744; 115 Stat. 414; Pub. L. 112-74, 125 Stat. 786.
            
            
              Source:
              68 FR 61064, Oct. 24, 2003, unless otherwise noted.
            
            
              Subpart A—Introduction
              
                § 3830.1
                What is the purpose of parts 3830-3839?
                In this part 3830, references to “these regulations” are references to parts 3830 through 3839 of this chapter.
                (a) These regulations describe the steps you, as a mining claimant, must take regarding mining claims or sites on the Federal lands under Federal law, to—
                (1) Locate (see part 3832 of this chapter);
                (2) Maintain (see parts 3834 through 3836 of this chapter);
                (3) Amend (see part 3833, subpart B, of this chapter); and
                (4) Transfer (see part 3833, subpart C, and part 3835, subpart B, of this chapter) mining claims or sites on the Federal lands under Federal law.
                (b) These regulations apply to—
                (1) Lode and placer mining claims (see part 3832, subpart B, of this chapter);
                (2) Mill sites (see part 3832, subpart C, of this chapter);
                (3) Tunnel sites (see part 3832, subpart D, of this chapter);
                (4) Oil shale claims (see § 3830.92);
                (5) Location of uncommon varieties of mineral materials (see § 3830.12(b));
                (6) Delinquent co-claimants (see part 3837 of this chapter); and
                (7) Mining claims and tunnel sites on Stockraising Homestead Act lands (see part 3838 of this chapter).
                (c) In addition to these regulations, there are State law requirements that apply to you. If any State law conflicts with the requirements in these regulations, you must still comply with these regulations. These regulations do not describe State law requirements.
              
              
                § 3830.2
                What is the scope of these regulations?
                These regulations govern locating, recording, and maintaining mining claims, mill sites, and tunnel sites on all Federal lands. These regulations do not authorize locating any new mining claims on Federal lands closed to mineral entry, including units of the National Park Service.
                (a) You must follow the recording and maintenance requirements in this part even if BLM has actual knowledge of the existence of your mining claims or sites through other means.

                (b) Part 3838 of this chapter describes supplemental procedures for locating mining claims or sites on land subject to the Stockraising Homestead Act, 43 U.S.C. 291-299.
                
                (c) BLM is not the official recording office for ancillary documents concerning mining claims or sites, including but not limited to, leases, wills, judgments, liens, option agreements, and grubstake contracts.
              
              
                § 3830.3
                Who may locate mining claims?
                Persons qualified to locate mining claims or sites under this part include:
                (a) United States citizens who have reached the age of discretion under the law of their State of residence;
                (b) Legal immigrants who have filed an application for citizenship with the proper Federal agency;
                (c) Business entities organized under the laws of any state, including but not limited to corporations and partnerships; or
                (d) Duly constituted and appointed agents acting on behalf of locators qualified under paragraph (a), (b), or (c) of this section.
              
              
                § 3830.5
                Definitions.
                
                  Aliquot part means a legal subdivision of a section of a township and range, except fractional lots, by division into halves or quarters.
                
                  Amendment means the act of making a change in a previously recorded mining claim or site as described in § 3833.21 of this chapter.
                
                  Annual FLPMA documents means either a notice of intent to hold, or an affidavit of assessment work, as prescribed in section 314(a) of FLPMA (43 U.S.C. 1744(a)). The term “proof of labor” (commonly used to describe this document) means the same as “affidavit of assessment work” as used in this part. See parts 3835 and 3836 of this chapter for further information.
                
                  Assessment year means a period of 12 consecutive months beginning at 12 noon on September 1 each year. See part 3836 of this chapter for further information.
                
                  Bench placer claim means a placer mining claim located on terraces or former floodplains made of gravel or sediment or both on the valley wall or slope above the current riverbed, and created when the river previously was at a higher topographic level than now.
                
                  BLM State Office means the Bureau of Land Management State Office listed in § 1821.10 of this chapter having jurisdiction over the land in which the mining claims or sites are situated. The Northern District Office in Fairbanks may also receive and accept documents, filings, and fees for mining claims or sites in Alaska.
                
                  Claimant means the person under state or Federal law who is the owner of all or any part of an unpatented mining claim or site.
                
                  Closed to mineral entry means the land is not available for the location of mining claims or sites because Congress, BLM, or another surface managing agency has withdrawn or otherwise segregated the lands from the operation of the General Mining Law, often subject to valid existing rights.
                
                  Control means actual control, legal control, or the power to exercise control, through or by common directors, officers, stockholders, a voting trust, or a holding company or investment company, or any other means. BLM may determine, based on evidence that we find adequate, that a stockholder who is not an officer or director, or who is not a majority shareholder, of a company or corporation exercises control as defined in these regulations.
                
                  Discovery means that a mining claimant has found a valuable mineral deposit.
                
                  Federal lands means any lands or interest in lands owned by the United States, subject to location under the General Mining Law, including, but not limited to, those lands within forest reservations in the National Forest System and wildlife refuges in the National Wildlife Refuge System.
                
                  Filed means a document is—
                (a) Received by BLM on or before the due date; or

                (b)(1) Postmarked or otherwise clearly identified as sent on or before the due date by a bona fide mail delivery service, and
                (2) Received by the appropriate BLM state office either:
                (i) Within 15 calendar days after the due date; or
                (ii) On the next business day after the 15th day, if the 15th day is not a business day (see subpart 1822 of this chapter).
                
                  Final certificate means a form that BLM issues during its processing of a mineral patent application. (In 1999, BLM changed this form from two-part form to a single form that BLM completes toward the end of the patenting process.) The form indicates that BLM has reviewed the mineral patent application and conducted a validity determination and concluded that the applicant has:
                (a) Met all of the paperwork requirements;
                (b) Published notice of the patent application and received no adverse claims;
                (c) Paid the purchase price; and
                (d) Discovered a valuable mineral deposit on mining claims or located mill sites on lands that are not mineral-in-character and are properly used or occupied.
                
                  FLPMA means the Federal Land Policy and Management Act of 1976, as amended (43 U.S.C. 1701 et seq.).
                
                  Forfeit or forfeiture means the voidance or invalidation of an unpatented mining claim or site. The terms “abandoned and void”, “null and void,” “void ab initio” and “forfeited” have the same effect in these regulations.
                
                  General Mining Law means the Act of May 10, 1872, as amended, (codified as 30 U.S.C. 22-54).
                
                  Gulch placer claim means a placer claim located on the bed of a river contained within steep, nonmineral canyon walls. The form of the river valley and nonmineral character of the valley walls preclude the location of the claim by aliquot parts and a metes and bounds description is necessary.
                
                  Local recording office means the county or state government office established under state law where you are usually required to record all legal documents including, but not limited to, deeds and wills.
                
                  Location fee means the one-time fee that 30 U.S.C. 28g requires you to pay for all new mining claims and sites at the time you record them with BLM. See § 3830.21 for the table of fees.
                
                  Maintenance fee means the initial or annual fee that 30 U.S.C. 28f requires you to pay to hold and maintain mining claims or sites. See § 3830.21 for the table of fees.
                
                  Metes and bounds means a method of describing a parcel of land that does not conform to the rectangular U.S. Public Land Survey System, using compass bearings and distances from a known point to a specified point on the parcel and then by using a continuous and sequential set of compass bearings and distances beginning at the point of beginning, continuing along and between the corners or boundary markers of the parcel's outer perimeter, until returning to the point of beginning.
                
                  Mineral-in-character means land that is known, or can reasonably be inferred from the available geologic evidence, to contain:
                (a) Valuable minerals subject to location under the general mining law for purpose of locating mining claims or sites;
                (b) Mineral materials for purposes of disposal under part 3600 of this chapter.
                
                  Mineral Leasing Acts means the Mineral Leasing Act of [February 25,] 1920, as amended (30 U.S.C. 181 et seq.); the Geothermal Steam Act of 1970, as amended (30 U.S.C. 1001 et seq.); the Mineral Leasing Act for Acquired Lands of 1947, as amended, (30 U.S.C. 351 et seq.); and including all Acts referenced in 30 U.S.C. 505. The definition pertains to all minerals that BLM administers under Groups 3100, 3200, 3400, and 3500 of this chapter.
                
                  Mineral materials means those materials that—
                (a) BLM may sell under the Mineral Materials Act of July 31, 1947 (30 U.S.C. 601-604), as amended by the Surface Resources Act of 1955 (30 U.S.C. 601, 603, and 611-615); and
                (b) BLM administers under part 3600 of this chapter.
                
                  Multiple Mineral Development Act means the Act of August 13, 1954, as amended (30 U.S.C. 521-531).
                
                  Nonmineral land means land that is not mineral-in-character.
                
                  Open to mineral entry means that the land is open to the location of mining claims or sites under the General Mining Law.
                
                  Patent means a document conveying title to Federal surface and/or minerals.
                
                  Recording means the act of filing a notice or certificate of location with the local recording office and BLM, as required by FLPMA.
                
                  Related party means:
                
                (a) The spouse and dependent children of the claimant as defined in section 152 of the Internal Revenue Code of 1986; or
                (b) A person who controls, is controlled by, or is under common control with the claimant.
                
                  Segregate or segregation means the Department of the Interior has closed the affected lands to mineral entry or withdrawn the affected lands from mining claim location, land transactions, or other uses as specified in a statute, regulation, or public land order affecting the land in question. The land remains segregated until the statutory period has expired, BLM ends the segregation under § 2091.2-2 of this chapter, or the Department of the Interior removes the notation of segregation from its records, whichever occurs first.
                
                  Service charge means an administrative fee that BLM assesses under this part to cover the cost of processing documents.
                
                  Site means either an unpatented mill site authorized under 30 U.S.C. 42 or a tunnel site authorized under 30 U.S.C. 27.
                
                  Small miner means a claimant who, along with all related parties, holds no more than 10 mining claims or sites on Federal lands on the date annual maintenance fees are due, and meets the additional requirements of part 3835 of this chapter.
                
                  Split estate lands means that lands where United States owns the mineral estate as part of the public domain, but not the surface.
                
                  Surface Resources Act means the Act of July 23, 1955 (30 U.S.C. 601, 603, and 611-615).
                
                  Unpatented mining claim means a lode mining claim or a placer mining claim located and maintained under the General Mining Law for which BLM has not issued a mineral patent under 30 U.S.C. 29.
              
            
            
              Subpart B—Providing Information to BLM
              
                § 3830.8
                How will BLM use the information it collects and what does it estimate the burden is on the public?

                (a) The Office of Management and Budget has approved the collections of information contained in parts 3830-3838 of this chapter under 44 U.S.C. 3501 et seq. and has assigned clearance number 1004-0114.
                (b) BLM will use the information collected to:
                (1) Keep records of mining claims or sites;
                (2) Maintain ownership records to those mining claims or sites;
                (3) Determine the geographic location of the mining claims or sites recorded for proper land management purposes; and
                (4) Determine which mining claims or sites the claimant wishes to continue to hold under applicable Federal statutes.
                (c) BLM estimates that the public reporting burden for this information averages 8 minutes per response. This burden includes time for reviewing instructions, searching existing records, gathering and maintaining the data collected, and completing and reviewing the information collected.
                (d) Send any comments on information collection, including your views on the burden estimate and how to reduce the burden, to: the Information Collection Clearance Officer (WO-630), Bureau of Land Management, Eastern States Office, 7450 Boston Boulevard, Springfield, Virginia 22153; and the Office of Management and Budget, Paperwork Reduction Project, 1004-0114, Washington, D.C. 20503.
              
              
                § 3830.9
                What will happen if I file a document with BLM that I know contains false, erroneous, or fictitious information or statements?
                If you file a document that you know contains false, erroneous, or fictitious information or statements, you may be subject to criminal penalties under 18 U.S.C. 1001 and 43 U.S.C. 1212. The maximum penalty is 5 years in prison and/or a fine of $250,000.
              
            
            
              
              Subpart C—Mining Law Minerals
              
                § 3830.10
                Locatable minerals.
              
              
                § 3830.11
                Which minerals are locatable under the General Mining Law?
                Minerals are locatable if they are:
                (a) Subject to the General Mining Law;
                (b) Not leasable under the Mineral Leasing Acts; and
                (c) Not salable under the Mineral Materials Act of 1947 and Surface Resources Act of 1955, 30 U.S.C. 601-615 (see parts 3600 through 3620 of this chapter).
              
              
                § 3830.12
                What are the characteristics of a locatable mineral?
                (a) Minerals are locatable if they meet the requirements in § 3830.11 and are:
                (1) Recognized as a mineral by the scientific community; and
                (2) Found on Federal lands open to mineral entry.

                (b) Under the Surface Resources Act, certain varieties of mineral materials are locatable if they are uncommon because they possess a distinct and special value. As provided in McClarty v. Secretary of the Interior, 408 F.2d 907 (9th Cir. 1969), we determine whether mineral materials have a distinct and special value by:
                (1) Comparing the mineral deposit in question with other deposits of such minerals generally;
                (2) Determining whether the mineral deposit in question has a unique physical property;
                (3) Determining whether the unique property gives the deposit a distinct and special value;
                (4) Determining whether, if the special value is for uses to which ordinary varieties of the mineral are put, the deposit has some distinct and special value for such use; and
                (5) Determining whether the distinct and special value is reflected by the higher price that the material commands in the market place.
                (c) Block pumice having one dimension of 2 or more inches is an uncommon variety of mineral material under the Surface Resources Act, and is subject to location under the mining laws.
                (d) Limestone of chemical or metallurgical grade, or that is suitable for making cement, is subject to location under the mining laws.
                (e) Gypsum suitable for the manufacture of wall board or plaster, or uses requiring a high state of purity, is subject to location under the mining laws.
              
            
            
              Subpart D—BLM Service Charge and Fee Requirements
              
                § 3830.20
                Payment of service charges, location fees, initial maintenance fees, annual maintenance fees and oil shale fees.
              
              
                § 3830.21
                What are the different types of service charges and fees?
                The following table lists service charges, maintenance fees, location fees, and oil shale fees (all cross-references refer to this chapter):
                
                  
                    Transaction
                    Amount due per mining claim or site
                    Waiver available
                  
                  
                    (a) Recording a mining claim or site location (part 3833)
                    A total sum which includes:(1) The processing fee for notices of location found in the fee schedule in § 3000.12 of this chapter;
                    
                    No.
                  
                  
                     
                    (2) A one-time $40 location fee; and
                  
                  
                     
                    (3)(i) For lode claims, mill sites and tunnel sites, an initial $165 maintenance fee; or
                  
                  
                     
                    (ii) For placer claims, an initial $165 maintenance fee for each 20 acres of the placer claim or portion thereof.
                  
                  
                    (b) Amending a mining claim or site location (§ 3833.20)
                    The processing fee for amendment of location found in the fee schedule in § 3000.12 of this chapter
                    No.
                  
                  
                    (c) Transferring a mining claim or site (§ 3833.30)
                    The processing fee for transfer of mining claim/site found in the fee schedule in § 3000.12 of this chapter
                    No.
                  
                  
                    (d) Maintaining a mining claim or site for one assessment year (part 3834)
                    (1) For lode claims, mill sites and tunnel sites, an annual maintenance fee of $165 must be paid on or before September 1 each year
                    Yes. See part 3835.
                  
                  
                    
                     
                    (2) For placer claims, a $165 annual maintenance fee for each 20 acres of the placer claim or portion thereof must be paid on or before September 1 each year.
                  
                  
                    (e) Recording an annual FLPMA filing (§ 3835.30)
                    The processing fee for recording an annual FLPMA filing found in the fee schedule in § 3000.12 of this chapter
                    No.
                  
                  
                    (f) Submitting a petition for deferment of assessment work (§ 3836.20)
                    The processing fee for deferment of assessment work found in the fee schedule in § 3000.12 of this chapter
                    No.
                  
                  
                    (g) Maintaining an oil shale placer mining claim (§ 3834.11(b))
                    An annual $550 fee
                    No.
                  
                  
                    (h) Recording a notice of intent to locate mining claims on Stockraising Homestead Act Lands (part 3838)
                    The filing fee for recording a notice of intent to locate mining claims on Stock Raising Homestead Act Lands found in the fee schedule in § 3000.12 of this chapter
                    No.
                  
                
                [74 FR 30961, June 29, 2009, as amended at 77 FR 44158, July 27, 2012; 79 FR 36664, June 30, 2014; 84 FR 31222, July 1, 2019]
              
              
                § 3830.22
                Will BLM refund service charges or fees?
                (a) BLM will not refund service charges, except for overpayments.
                (b) BLM will refund maintenance and location fees if:
                (1) At the time you or your predecessor in interest located the mining claim or site, the location was on land not open to mineral entry or otherwise not available for mining claim or site location; or
                (2) At the time you paid the fees, the mining claim or site was void.
                (c) BLM will apply maintenance and location fee overpayments to future years if you so request.
              
              
                § 3830.23
                What types of payment will BLM accept?
                (a) BLM will accept the following types of payments:
                (1) U.S. currency;
                (2) Postal money order payable in U.S. dollars to the Department of the Interior—Bureau of Land Management;
                (3) Check or other negotiable instrument payable in U.S. dollars to the Department of the Interior—Bureau of Land Management;
                (4) Valid credit card that is acceptable to the BLM; or
                (5) An authorized debit from a declining deposit account with BLM.
                (i) You may maintain a declining deposit account with the BLM State Office where your mining claims or sites are recorded.
                (ii) BLM will deduct service charges and fees or add overpayments to the account only when you authorize us to do so.
                (b) If the issuing institution of your check, negotiable instrument, or credit card refuses to pay and it is not because the institution made a mistake, BLM will treat the service charges and fees as unpaid.
              
              
                § 3830.24
                How do I make payments?
                (a) You or your representative may bring payments to the BLM State Office by close of business on or before the due date.
                (b) If you use a credit card—
                (1) On or before the due date, you must send or fax a written authorization, bearing your signature; or
                (2) You may authorize BLM to use your credit card by telephone if you can satisfactorily establish your identity.
                (c) You may send payments using a bona fide mail delivery service.
                (1) The payment must be postmarked or clearly identified by the mail delivery service as being sent on or before the due date; and
                (2) The BLM State Office must receive the payment no later than 15 calendar days after the due date.
              
              
                § 3830.25
                When do I pay for recording a new notice or certificate of location for a mining claim or site?

                You must pay the service charge, location fee, and initial maintenance fee, in full, as provided in § 3830.21 of this chapter, at the time you record new notices or certificates of location with BLM.
              
            
            
              Subpart E—Failure To Comply With These Regulations
              
                § 3830.90
                Failure to comply with these regulations.
              
              
                § 3830.91
                What happens if I fail to comply with these regulations?
                (a) You will forfeit your mining claims or sites if you fail to—
                (1) Record a mining claim or site within 90 days after you locate it;
                (2) Pay the location fee or initial maintenance fee within 90 days after you locate it;
                (3) Pay the annual maintenance fee on or before the due date;
                (4) Submit a small miner waiver request on or before the due date (see § 3835.1) and also fail to pay the annual maintenance fee on or before the due date;
                (5) List any claims or sites that you own on your small miner waiver request and fail to pay an annual maintenance fee for the missing claims or sites on or before the due date;
                (6) Cure any defects in your timely small miner waiver request or pay the maintenance fee within the allowed time after BLM notifies you of the defects;
                (7) File an annual FLPMA filing on or before the due date, as applicable; or
                (8) Submit missing documentation or a complete payment after BLM notifies you that a filing or payment you made was defective, within the time allowed in the BLM notice.
                (b) You will forfeit your mining claim or site if you locate your mining claim or site on lands closed to mineral entry at the time you locate it.
                (c) Even if you forfeit your mining claims or sites, you remain responsible for—
                (1) All reclamation and performance requirements imposed by subparts 3802, 3809, or 3814 of this chapter; and
                (2) All other legal responsibilities imposed by other agencies or parties who have management authority over surface or subsurface operations.
                (d) Under the circumstances described in §§ 3830.93 through 3830.97, you may cure a failure to comply with these regulations.
              
              
                § 3830.92
                What special provisions apply to oil placer mining claims?
                (a) Under 30 U.S.C. 188(f), you, as an oil placer mining claimant, may seek to convert an oil placer mining claim to a noncompetitive oil and gas lease under section 17(e) of the Mineral Leasing Act (30 U.S.C. 226(e)), if:
                (1) BLM declared your oil placer mining claim abandoned and void under section 314 of FLPMA;
                (2) Your failure to comply with section 314 of FLPMA was inadvertent, justifiable, or not due to lack of reasonable diligence;
                (3) You or your predecessors in interest validly located the unpatented oil placer mining claim before February 25, 1920;
                (4) The claim has been or is currently producing or is capable of producing oil or gas; and
                (5) You have submitted a petition asking BLM to issue a noncompetitive oil and gas lease. Your petition must include the required rental and royalty payments, including back rental and royalty accruing from the statutory date of abandonment of the oil placer mining claim.
                (b) If BLM chooses to issue a noncompetitive oil and gas lease, the lease will be effective on the date that BLM declared your unpatented oil placer mining claim abandoned and void.
              
              
                § 3830.93
                When are defects curable?

                (a) If there is a defect in your compliance with a statutory requirement, the defect is incurable if the statute does not give the Secretary authority to permit exceptions (see §§ 3830.91 and 3833.91 of this chapter). If your payment, recording, or filing has incurable defects, the affected mining claims or sites are statutorily forfeited.
                (b) If there is a defect in your compliance with a regulatory, but not statutory, requirement, the defect is curable. You may correct curable defects when BLM gives you notice. If you fail to cure the defect within the time BLM allows, you will forfeit your mining claims or sites.
                [68 FR 61064, Oct. 24, 2003; 68 FR 74197, Dec. 23, 2003]
              
              
                
                § 3830.94
                How may I cure a defect in my compliance with these regulations?
                (a)(1) When BLM determines that you have filed any document that is defective or underpaid a fee or service charge, BLM will send a notice to you by certified mail-return receipt requested at the address you gave on:
                (i) Your notice or certificate of location;
                (ii) An address correction you have filed with BLM; or
                (iii) A valid transfer document filed with BLM.
                (2) The notice provided for in paragraph (a)(1) of this section constitutes legal service even if you do not actually receive the notice or decision. See § 1810.2 of this chapter.
                (b) If you have filed any defective document other than a defective fee waiver request, you must cure the defects within 30 days of receiving BLM's notification of the defects.
                (c) If you have submitted a defective fee waiver request, you must cure the defects or pay the annual maintenance fees within 60 days of receiving BLM's notification of the defects.
                (d) If BLM does not receive the requested information in the time allowed, or if the matter is statutorily not curable, you will receive a final decision from BLM that you forfeited the affected mining claims or sites.
              
              
                § 3830.95
                What if I pay only part of the service charges, location fees, or first year maintenance fees for newly-recorded claims or sites?
                (a) If you pay only part of the service charges, maintenance fees, or location fees when recording new claims or sites, BLM will—
                (1) Assign serial numbers to each mining claim or site;
                (2) Treat the partial payment as payment of location and maintenance fees and apply the partial payment to the mining claims or sites in serial number order until the money runs out; and
                (3) Send a notice to you that you must pay any outstanding service charges as described in § 3830.94. For example, BLM will apply the money to cover the location and maintenance fees for as many mining claims or sites as possible. BLM will return any remaining certificates or notices for which we cannot apply full payment of location and maintenance fees. BLM will apply any remaining funds as service charges in serial number order until the money runs out. BLM will then notify you if you must pay any outstanding service charges for mining claims or sites for which you paid location and maintenance fees, as provided in § 3830.94.
                (b) If you want to resubmit the new location notices or certificates that BLM returned to you, you must do so with the complete service charges, location fees and maintenance fees within 90 days of the original date of location of the claim or site as defined under state law, or you will forfeit the affected mining claims or sites.
                (c) BLM will not record your mining claims or sites until you pay the full amount of all charges and fees for those claims or sites.
              
              
                § 3830.96
                What if I pay only part of the service charges and fees for oil shale claims or previously-recorded mining claims or sites?
                (a) If you pay only part of the service charges due for any document filings or only part of the annual maintenance fees, or oil shale fees, for previously-recorded mining claims or sites, or any combination of these fees and charges, absent other instructions from you, BLM will apply the partial payment in serial number order until the money runs out.
                (b) For any claims or sites for which there are no funds in your partial payment to pay the maintenance fees, oil shale fees, or location fees, you will forfeit the mining claims or sites not covered by your partial payment unless you submit the additional funds necessary to complete the full payment by the due date.
                (c) For any claims or sites for which there are no funds in your partial payment to pay the service charges, BLM will send a notice to you that you must pay the outstanding service charges as described in § 3830.94.
              
              
                
                § 3830.97
                What if I pay only part of the service charges for a notice of intent to locate mining claims on SRHA lands?
                For notices of intent to locate mining claims (NOITL) under the Stockraising Homestead Act (see part 3838 of this chapter for information regarding the Stockraising Homestead Act and NOITLs), BLM will not accept a NOITL unless we receive your payment of the required service charges. BLM will return the NOITL to you without taking any further action. See § 3830.21 of this part for the amount of the service charge for a NOITL.
              
            
            
              Subpart F—Appeals
              
                § 3830.100
                How do I appeal a final decision by BLM?
                If you are adversely affected by a BLM decision under parts 3830-3839, you may appeal the decision in accordance with parts 4 and 1840 of this title.
              
            
          
          
            PART 3831—MINERAL LANDS AVAILABLE FOR LOCATING MINING CLAIMS OR SITES [RESERVED]
          
          
            Pt. 3832
            PART 3832—LOCATING MINING CLAIMS OR SITES
            
              
                Subpart A—Locating Mining Claims or Sites
                Sec.
                3832.1
                What does it mean to locate mining claims or sites?
                3832.10
                Procedures for locating mining claims or sites.
                3832.11
                How do I locate mining claims or sites?
                3832.12
                When I record a mining claim or site, how do I describe the lands I have claimed?
              
              
                Subpart B—Types of Mining Claims
                3832.20
                Lode and placer mining claims.
                3832.21
                How do I locate a lode or placer mining claim?
                3832.22
                How much land may I include in my mining claim?
              
              
                Subpart C—Mill Sites
                3832.30
                Mill sites.
                3832.31
                What is a mill site?
                3832.32
                How much land may I include in my mill site?
                3832.33
                How do I locate a mill site?
                3832.34
                How may I use my mill site?
              
              
                Subpart D—Tunnel Sites
                3832.40
                Tunnel sites.
                3832.41
                What is a tunnel site?
                3832.42
                How do I locate a tunnel site?
                3832.43
                How may I use a tunnel site?
                3832.44
                What rights do I have to minerals within my tunnel site?
                3832.45
                How do I obtain any minerals that I discover within my tunnel site?
              
              
                Subpart E—Defective Locations
                3832.90
                Defects in the location of mining claims and sites.
                3832.91
                How do I amend a mining claim or site location if it exceeds the size limitations?
              
            
            
              Authority:
              30 U.S.C. 22 et seq.; 43 U.S.C. 2, 1201, 1457, 1740, 1744.
            
            
              Source:
              68 FR 61069, Oct. 24, 2003, unless otherwise noted.
            
            
              Subpart A—Locating Mining Claims or Sites
              
                § 3832.1
                What does it mean to locate mining claims or sites?
                (a) Locating a mining claim or site means:
                (1) Establishing the exterior lines of a mining claim or site on lands open to mineral entry to identify the exact land claimed; and
                (2) Recording a notice or certificate of location as required by state and Federal law and by this part.
                (b) You will find—
                (1) Location requirements in this part;
                (2) Recording requirements in part 3833 of this chapter;
                (3) Requirements for transferring an interest in a mining claim or site in § 3833.30 of this chapter; and
                (4) Annual fee requirements for mining claims and sites in parts 3834, 3835, and 3836 of this chapter.
              
              
                § 3832.10
                Procedures for locating mining claims or sites.
              
              
                § 3832.11
                How do I locate mining claims or sites?
                (a) You must follow both state and Federal law.

                (b) Your lode or placer claim is not valid until you make a discovery within the boundaries of the claim.
                
                (c) To locate a claim or site, you must—
                (1) Make certain that the land on which you are locating the claim or site is Federal land that is open to mineral entry
                (2) Stake and monument the corners of a mining claim or site which meets applicable state monumenting requirements and the size limitations described in § 3832.22 for lode and placer claims, § 3832.32 for mill sites, and § 3832.42 for tunnel sites;
                (3) Post the notice of location in a conspicuous place on the claim or site. The notice must include:
                (i) The name or names of the locators;
                (ii) The date of the location; and
                (iii) A description of the claim or site;
                (iv) The name or number of the claim or site, or both, if the claim or site has both;
                (4) Record the notice or certificate of location in the local recording office and the BLM State Office with jurisdiction according to the procedures in part 3833;
                (5) Follow all other relevant state law requirements; and
                (6) Comply with the specific requirements for lode claims, placer claims, mill sites, or tunnel sites in this part.
              
              
                § 3832.12
                When I record a mining claim or site, how do I describe the lands I have claimed?
                (a) General requirements. (1) All claims and sites. You must describe the land by state, meridian, township, range, section and by aliquot part to the quarter section. To obtain the land description, you must use an official survey plat or other U.S. Government map that is based on the surveyed or protracted U.S. Public Land Survey System. If you cannot describe the land by aliquot part (e.g., the land is unsurveyed), you must provide a metes and bounds description that fixes the position of the claim corners with respect to a specified claim corner, discovery monument, or official survey monument. In all cases, your description of the land must be as compact and regular in form as reasonably possible and should conform to the U.S. Public Land Survey System and its rectangular subdivisions as much as possible; and
                (2)(i) You must file either—
                (A) A topographical map published by the U.S. Geological Survey with a depiction of the claim or site; or
                (B) A narrative or sketch describing the claim or site and tying the description to a natural object, permanent monument or topographic, hydrographic, or man-made feature.
                (ii) You must show on a map or sketch the boundaries and position of the individual claim or site by aliquot part within the quarter section accurately enough for BLM to identify the mining claims or sites on the ground.
                (iii) You may show more than one claim or site on a single map or describe more than one claim or site in a single sketch—
                (A) If they are located in the same general area; and
                (B) If the individual mining claims or sites are clearly identified.
                (iv) You are not required to employ a professional surveyor or engineer to establish the location's position on the ground.
                (b) Lode claims. You must describe lode claims by metes and bounds beginning at the discovery point on the claim and include a tie to natural objects or permanent monuments including:
                (1) Township and section survey monuments;
                (2) Official U.S. mineral survey monuments;
                (3) Monuments of the National Geodetic Reference System;
                (4) The confluence of streams or point of intersection of well-known gulches, ravines, or roads, prominent buttes, and hills; or
                (5) Adjoining claims or sites.
                (c) Placer claims. (1) You must describe placer claims by aliquot part and complete lots using the U.S. Public Land Survey System and its rectangular subdivisions except when placer claims are—
                (i) On unsurveyed Federal lands;
                (ii) Gulch or bench placer claims; or
                (iii) Bounded by other mining claims or nonmineral lands.

                (2) For placer mining claims that are on unsurveyed Federal lands or are gulch or bench placer claims:
                
                (i) You must describe the lands by protracted survey if the BLM has a protracted survey of record; or
                (ii) You may describe the lands by metes and bounds, if a protracted survey is not available or if the land is not amenable to protraction.

                (3) If you are describing an association placer claim by metes and bounds, you must meet the following requirements, according to the number of persons in your association, as described in Snow Flake Fraction Placer, 37 Pub. Lands Dec. 250 (1908), in order to keep your claim in compact form and not split Federal lands into narrow, long or irregular shapes:
                (i) A location by 1 or 2 persons must fit within the exterior boundaries of a square 40-acre parcel;
                (ii) A location by 3 or 4 persons must fit within the exterior boundaries of 2 square 40-acre contiguous parcels;
                (iii) A location by 5 or 6 persons must fit within the exterior boundaries of 3 square contiguous 40-acre parcels; and
                (iv) A location by 7 or 8 persons must fit within the exterior boundaries of 4 square contiguous 40-acre parcels.
              
            
            
              Subpart B—Types of Mining Claims
              
                § 3832.20
                Lode and placer mining claims.
              
              
                § 3832.21
                How do I locate a lode or placer mining claim?
                (a) Lode claims. (1) Your lode claim is not valid until you have made a discovery.
                (2) Locating a lode claim. You may locate a lode claim for a mineral that:
                (i) Occurs as veins, lodes, ledges, or other rock in place;
                (ii) Contains base and precious metals, gems and semi-precious stones, and certain industrial minerals, including but not limited to gold, silver, cinnabar, lead, tin, copper, zinc, fluorite, barite, or other valuable deposits; and
                (iii) Does not occur as bedded rock (stratiform deposits such as gypsum or limestone) or is not a deposit of placer, alluvial (deposited by water), eluvial (deposited by wind), colluvial (deposited by gravity), or aqueous origin.
                (3) Establishing extralateral rights. If the minerals are contained within a vein, lode, or ledge and the vein, lode, or ledge extends through the endlines of your lode claim, you have extra-lateral rights to pursue the down-dip extension of the vein, lode, or ledge to the point where the vein, lode, or ledge intersects a vertical plain projected parallel to the end lines and outside the sideline boundaries of your lode claim if—
                (i) The top or apex of the vein, lode, or ledge lies on or under the surface within the interior boundaries of the lode claim; and
                (ii) The long axis, and therefore the side lines, of the lode claim are substantially parallel to the course of the vein, lode, or ledge.
                (4) Preserving extralateral rights. In order to preserve your extralateral rights, you should determine, if possible, the general course of the vein in either direction from the point of discovery in order to mark the correct boundaries of the claim. You should expose the vein, lode, or ledge by—
                (i) Tracing the vein or lode on the surface; or
                (ii) Drilling a hole, sinking a shaft, or running a tunnel or drift to a sufficient depth.
                (b) Placer claims. (1) Your placer claim is not valid until you have made a discovery.
                (2) Each 10-acre aliquot part of your placer claim must be mineral-in-character.
                (3) You may locate a placer claim for minerals that are—
                (i) River sands or gravels bearing gold or valuable detrital minerals;
                (ii) Hosted in soils, alluvium (deposited by water), eluvium (deposited by wind), colluvium (deposited by gravity), talus, or other rock not in its original place;
                (iii) Bedded gypsum, limestone, cinders, pumice, and similar mineral deposits; or
                (iv) Mineral-bearing brine (water saturated or strongly impregnated with salts and containing ancillary locatable minerals) not subject to the mineral leasing acts where a mineral subject to the General Mining Law can be extracted as the primary valuable mineral.

                (4) Building stone deposits must by law be located as placer mining claims (30 U.S.C. 161). If you have located a building stone placer claim, the lands on which you located the claim must be chiefly valuable for mining building stone.
              
              
                § 3832.22
                How much land may I include in my mining claim?
                (a) Lode claims. Lode claims must not exceed 1,500 by 600 feet. If there is a vein, lode, or ledge, each lode claim is limited to a maximum of 1,500 feet along the course of the vein, lode, or ledge and a maximum of 300 feet in width on each side of the middle of the vein, lode, or ledge.
                (b) Placer claims. (1) An individual placer claim may not exceed 20 acres in size.
                (2) An association placer claim may not exceed 160 acres. Within the association, each person or business entity may locate up to 20 acres. To obtain the full 160 acres, the association must consist of at least eight co-locators. You may locate smaller association claims. Thus, three co-locators may jointly locate an association placer claim no larger than 60 acres. You may not use the names of other persons as dummy locators (fictitious locators) to locate an association placer claim for your own benefit.
              
            
            
              Subpart C—Mill Sites
              
                § 3832.30
                Mill sites.
              
              
                § 3832.31
                What is a mill site?
                A mill site is a location of nonmineral land not contiguous to a vein or lode that you can use for activities reasonably incident to mineral development on, or production from, the unpatented or patented lode or placer claim with which it is associated.
                (a) A dependent mill site is used for activities that support a particular patented or unpatented lode or placer mining claim or group of mining claims.
                (b) An independent or custom mill site—
                (1) Is not dependent on a particular mining claim but provides milling or reduction processing for nearby lode mines or a lode mining district;
                (2) Is used to mill, process, and reduce either—
                (i) Ores for other miners on a contractual basis; or
                (ii) Ores that are purchased by the independent or custom mill site owner.
                (3) You may not have a custom or independent mill site for processing materials from placer mining claims.
              
              
                § 3832.32
                How much land may I include in my mill site?
                The maximum size of an individual mill site is 5 acres. You may locate more than one mill site per mining claim if you use each site for at least one of the purposes described in § 3832.34 of this part. You may locate only that amount of mill site acreage that is reasonably necessary to be used or occupied for efficient and reasonably compact mining or milling operations.
              
              
                § 3832.33
                How do I locate a mill site?
                (a) You may locate a mill site in the same manner as a lode or placer mining claim, except that—
                (1) It must be on land that is not mineral-in-character; and
                (2) You must use or occupy each two and a half acre portion of a mill site in order for that portion of the mill site to be valid.
                (b) If the United States does not own the surface estate of a particular parcel of land, you may not locate a mill site on that land under the General Mining Law or the Stockraising Homestead Act (see part 3838 of this chapter).
              
              
                § 3832.34
                How may I use my mill site?
                (a) Upon obtaining authorization under the surface management regulations of the surface managing agency, you may use and occupy dependent mill sites for:
                (1) Placement of grinding, crushing, or milling facilities (such as rod and ball mills, cone crushers, and floatation cells) and reduction facilities (such as smelting, electro-winning, roasters, autoclaves, and leachate recovery);
                (2) Mine administrative and support buildings, warehouses and maintenance buildings, electrical plants and substations;
                (3) Tailings ponds and leach pads;
                (4) Rock and soil dumps;
                (5) Water and process treatment plants; and
                
                (6) Any other use that is reasonably incident to mine development and operation, except for uses exclusively supporting reclamation or mine closure.
                (b) Upon obtaining authorization under the surface management regulations of the surface managing agency, you may use and occupy independent mill sites for processing metallic minerals from lode claims using:
                (1) Quartz or stamp mills; or
                (2) Reduction works, including placement of grinding, crushing, or milling facilities (such as rod and ball mills, cone crushers, and floatation cells), reduction facilities (such as smelting, electro-winning, roasters, autoclaves, and leachate recovery), tailings ponds, and leach pads.
              
            
            
              Subpart D—Tunnel Sites
              
                § 3832.40
                Tunnel sites.
              
              
                § 3832.41
                What is a tunnel site?
                A tunnel site is a subsurface right-of-way under Federal land open to mineral entry. It is used for access to lode mining claims or to explore for blind or undiscovered veins, lodes, or ledges not currently claimed or known to exist on the surface.
              
              
                § 3832.42
                How do I locate a tunnel site?
                You may locate a tunnel site by:
                (a) Erecting a substantial post, board, or monument at the face of the tunnel, which is the point where the tunnel enters cover;
                (b) Placing a location notice or certificate on the post, board, or monument that includes:
                (1) The names of the claimants;
                (2) The actual or proposed course or direction of the tunnel;
                (3) The height and width of the tunnel; and
                (4) The course and distance from the face or starting point to some permanent well-known natural objects or permanent monuments, in the same manner as required to describe a lode claim (see § 3832.12(a) and (b)); and
                (c) Placing stakes or monuments on the surface along the boundary lines of the tunnel at proper intervals as required under state law from the face of the tunnel for 3,000 feet or to the end of the tunnel, whichever is shorter.
                [68 FR 61064, Oct. 24, 2003; 68 FR 74197, Dec. 23, 2003]
              
              
                § 3832.43
                How may I use a tunnel site?
                You may use the tunnel site for subsurface access to a lode claim or to explore for and acquire previously unknown lodes, veins, or ledges within the confines of the tunnel site.
              
              
                § 3832.44
                What rights do I have to minerals within my tunnel site?
                (a) If you located your tunnel site in good faith, you may acquire the right to any blind veins, ledges, or lodes cut, discovered, or intersected by your tunnel, by locating a lode claim, if they—
                (1) Are located within a radius of 1,500 feet from the tunnel axis; and
                (2) Were not previously known to exist on the surface and within the limits of your tunnel.
                (b) Your site is protected from other parties making locations of lodes within the sidelines of the tunnel and within the 3,000-foot length of the tunnel, unless such lodes appear upon the surface or were previously known to exist.
                (c) You must diligently work on the tunnel site. If you cease working on it for more than 6 consecutive months, you will lose your right to possess all unknown, undiscovered veins, lodes, or ledges that your tunnel may intersect.
              
              
                § 3832.45
                How do I obtain any minerals that I discover within my tunnel site?
                (a) Even if you have located the tunnel site, you must separately locate a lode claim to acquire the possessory right to a blind vein, lode, or ledge you have discovered within the boundaries of the tunnel site sidelines.
                (b) The date of location of your lode claim is retroactive to the date of location of your tunnel site.
              
            
            
              
              Subpart E—Defective Locations
              
                § 3832.90
                Defects in the location of mining claims and sites.
              
              
                § 3832.91
                How do I amend a mining claim or site location if it exceeds the size limitations?
                (a) You may correct defects in your location of a mining claim, mill site, or tunnel site by filing an amended notice of location (see § 3833.20 of this chapter on conditions allowing amendments and how to record them.)

                (b) For placer claims or mill sites that you located using an irregular survey or lotting of irregular sections, you may use the “Rule of Approximation” to determine allowable acreage. The Rule of Approximation applies only to surveyed public lands. It was developed to determine maximum allowable acreage for land entries (placer claims in this part) where the excess acreage is less than the difference would be if the smallest legal subdivision is excluded from the location or entry. In no case may you use the rule to obtain more acreage than allowed under the applicable law. (See Henry C. Tingley, 8 Pub. Lands Dec. 205 (1889)).
              
            
          
          
            Pt. 3833
            PART 3833—RECORDING MINING CLAIMS AND SITES
            
              
                Subpart A—Recording Process
                Sec.
                3833.1
                Why must I record mining claims and sites?
                3833.10
                Procedures for recording mining claims and sites.
                3833.11
                How do I record mining claims and sites?
              
              
                Subpart B—Amending Mining Claims and Sites
                3833.20
                Amending mining claims and sites.
                3833.21
                When may I amend a notice or certificate of location?
                3833.22
                How do I amend my location?
              
              
                Subpart C—Filing Transfers of Interest
                3833.30
                Filing transfers of interest in mining claims or sites.
                3833.31
                What is a transfer of interest?
                3833.32
                How do I transfer a mining claim or site?
                3833.33
                How may I transfer, sell, or otherwise convey an association placer mining claim?
              
              
                Subpart D—Defective Filings
                3833.90
                Defects in recordings or filings for mining claims and sites.
                3833.91
                What defects cannot be cured under this part?
                3833.92
                What happens if I do not file a transfer of interest?
              
            
            
              Authority:
              30 U.S.C. 22 et seq., 621-625; 43 U.S.C. 2, 1201, 1457, 1701 et seq.; 62 Stat. 162; 115 Stat. 414.
            
            
              Source:
              68 FR 61071, Oct. 24, 2003, unless otherwise noted.
            
            
              Subpart A—Recording Process
              
                § 3833.1
                Why must I record mining claims and sites?
                FLPMA requires you to record all mining claims and sites with BLM and the local recording office in order to maintain a mining claim or site under the General Mining Law.
                (a) If you fail to record a mining claim or site with the BLM and the local recording office by the 90th day after the date of location, it is abandoned and void by operation of law.
                (b) Recording a mining claim or site, filing any other documents with BLM, or paying fees or service charges, as this part requires, does not make a claim or site valid if it not otherwise valid under applicable law.
              
              
                § 3833.10
                Procedures for recording mining claims and sites.
              
              
                § 3833.11
                How do I record mining claims and sites?
                (a) You must record in the proper BLM State Office a copy of the notice of certificate of location that you recordedor will record in the local recording office by the 90th day after the date of location. If there is no recording requirement under state law (as in Arkansas), you still must record a document with BLM and the local recording office that contains the information required by this part.
                (b) Your notice or certificate of location must include:
                (1) The name or number, or both, of the claim or site;
                (2) The names and current mailing addresses of the locators of the claim;
                (3) The type of claim or site;
                (4) The date of location; and
                
                (5) A complete description of the lands you have claimed as required in part 3832 of this chapter.
                (c) When you record a notice or certificate of location, you must pay a processing fee, location fee, and initial maintenance fee as provided in § 3830.21 of this chapter.
                (d) When you record a mining claim or site under this part, you still must comply with any other separate recording requirements existing under other Federal law. However, notices or certificates of location that you mark as being recorded under the Act of April 8, 1948, or the Act of August 11, 1955, satisfy the additional filing requirements of those Acts under subpart 3821 of this chapter for Oregon and California Revested Wagon Road Grant Lands (O & C Lands) and part 3730 of this chapter for Powersite Withdrawals.
                [68 FR 61071, Oct. 24, 2003, as amended at 70 FR 58879, Oct. 7, 2005]
              
            
            
              Subpart B—Amending Mining Claims and Sites
              
                § 3833.20
                Amending mining claims and sites.
              
              
                § 3833.21
                When may I amend a notice or certificate of location?
                (a) You may amend a notice or certificate of location if—
                (1) BLM recognizes the original location as a properly recorded and maintained mining claim or site; and
                (2) There are omissions or other defects in the original notice or certificate of location that you need to correct or clarify; or
                (3) You need to correct the legal land description of the claim or site, the mining claim name, or accurately describe the position of discovery or boundary monuments or similar items; or
                (4) You need to reposition the sidelines of your lode claim so that they are parallel to the discovered lode, ledge, or vein, if there are no intervening rights to the land; or
                (5) You are reducing the size of the mining claim or site.
                (b) You may not amend a notice or certificate of location to—
                (1) Transfer any interest or add owners;
                (2) Relocate or re-establish mining claims or sites you previously forfeited or BLM declared void for any reason;
                (3) Change the type of claim or site; or
                (4) Enlarge the size of the mining claim or site.
                (c) You may not amend legal descriptions of mining claims or sites after the land is closed to mineral entry, unless—
                (1) You are reducing the size of the mining claim or site;
                (2) You need to correct or clarify defects or omissions in the original notice or certificate of location;
                (3) You need to correct the legal land description of the claim or site, the mining claim name; or
                (4) You need to submit an accurate description of the position of discovery or boundary monuments or similar items.
              
              
                § 3833.22
                How do I amend my location?
                (a) You must record an amended location certificate or notice with BLM within 90 days after you record the amended notice or certificate in the local recording office. BLM will not recognize any amendment to your mining claim until you file it properly.
                (b) You must pay a processing fee for each claim or site you amend. See the table of fees and service charges in § 3830.21 of this chapter.
                (c) An amended location notice or certificate relates back to the original location date. The amendment takes effect when you record it with the local recording office under state law or such other time as provided by state law.
                [68 FR 61071, Oct. 24, 2003, as amended at 70 FR 58879, Oct. 7, 2005]
              
            
            
              Subpart C—Filing Transfers of Interest
              
                § 3833.30
                Filing transfers of interest in mining claims or sites.
              
              
                § 3833.31
                What is a transfer of interest?
                A transfer of interest is a sale, assignment, transfer through inheritance, or conveyance of total or partial ownership or legal interest in a mining claim or site.
              
              
                
                § 3833.32
                How do I transfer a mining claim or site?
                (a) State law governs transferring mining claims or sites. A transfer is effective in the manner and on the date provided by state law, not the date you file it with BLM.
                (b) You must file in the BLM State Office a notice of the transfer that includes:
                (1) The name and, if available, the serial number BLM assigned to the claim or site when the notice or certificate of location was originally recorded (the person who transferred you ownership or legal interest should have this number);
                (2) Your name and current mailing address; and
                (3) A copy of the legal instrument or document that you used to transfer the interest in the claim or site under state law.
                (c) For each mining claim or site transferred, each transferee must pay the full processing fee specified in the table of service charges and fees in § 3830.21 of this chapter.
                (d) BLM will notify the claimant of record with BLM of any action it takes regarding a mining claim or site. If BLM is required by law to give a claimant notice of any new legal requirements, BLM has properly given notice by sending the notice to the claimant of record with BLM.
                [68 FR 61071, Oct. 24, 2003, as amended at 70 FR 58879, Oct. 7, 2005]
              
              
                § 3833.33
                How may I transfer, sell, or otherwise convey an association placer mining claim?
                You may transfer, sell, or otherwise convey an association placer mining claim at any time to an equal or greater number of mining claimants. If you want to transfer an association placer claim to an individual or an association that is smaller in number than the association that located the claim, you—
                (a) Must have discovered a valuable mineral deposit before the transfer; or
                (b) Upon notice from BLM, you must reduce the acreage of the claim, if necessary, so that you meet the 20-acre per locator limit.
              
            
            
              Subpart D—Defective Filings
              
                § 3833.90
                Defects in recordings or filings for mining claims and sites.
              
              
                § 3833.91
                What defects cannot be cured under this part?
                Defects or other problems that cannot be cured and therefore result in forfeiture of your mining claims or sites are:
                (a) Failing to record a mining claim or site within 90 days after you locate it;
                (b) Failing to pay the location fee or initial maintenance fee within 90 days after you locate it; and
                (c) Locating a mining claim or site on lands withdrawn from mineral entry at the time you locate it.
              
              
                § 3833.92
                What happens if I do not file a transfer of interest?
                Even if you record your transfer or amendment with the local recording office, BLM will not recognize the interest you acquire, or send you notice of any BLM action, decision, or contest, regarding the mining claim or site until you file the transfer with BLM (see § 1810.2 of this chapter). The Department will treat the last owner of record as the responsible party for maintaining the mining claim or site until you file a transfer notice. You cannot claim that BLM failed to give you notice of any BLM action, decision, or contest regarding a mining claim or site if you failed to file a transfer notice showing that you have an interest in the mining claim or site, before BLM took the action, made the decision, or issued a contest complaint.
              
            
          
          
            Pt. 3834
            PART 3834—REQUIRED FEES FOR MINING CLAIMS OR SITES
            
              
                Subpart A—Fee Payment
                Sec.
                3834.10
                Paying maintenance, location, and oil shale fees.
                3834.11
                Which fees must I pay to maintain a mining claim or site and when do I pay them?
                3834.12
                How will BLM know for which mining claims or sites I am paying the fees?
                3834.13
                Will BLM prorate annual maintenance or oil shale fees?
                3834.14
                May I obtain a waiver from these fees?
              
              
                
                Subpart B—Fee Adjustment
                3834.20
                Adjusting location and maintenance fees.
                3834.21
                How will BLM adjust the location and maintenance fees?
                3834.22
                How will I know that BLM has adjusted location and maintenance fees?
                3834.23
                When do I start paying the adjusted fees?
              
            
            
              Authority:
              43 U.S.C. 1201, 1740; 30 U.S.C. 28f; 115 Stat 414; 30 U.S.C. 242.
            
            
              Source:
              68 FR 61073, Oct. 24, 2003, unless otherwise noted.
            
            
              Subpart A—Fee Payment
              
                § 3834.10
                Paying maintenance, location, and oil shale fees.
              
              
                § 3834.11
                Which fees must I pay to maintain a mining claim or site and when do I pay them?
                (a) All mining claims or sites (except oil shale placer claims). Paying the maintenance fee(s) in lieu of performing assessment work satisfies the requirements of the mining law and FLPMA. See § 3830.21 for fee amounts.
                (1) Location fee and initial maintenance fee. When you first record a mining claim or site with BLM, you must pay a location fee and an initial maintenance fee for the assessment year in which you located the mining claim or site.
                (2) Annual maintenance fee. You must pay an annual maintenance fee on or before September 1st of each year in order to maintain a mining claim or site for the upcoming assessment year.
                (b) Oil shale placer claims. (1) Under the Energy Policy Act of 1992, 30 U.S.C. 242, if you own an oil shale placer claim, you must pay an annual $550 fee and file a notice of intent to hold, with the applicable service charge, each calendar year on or before December 30—
                (i) If you elected to maintain an oil shale placer claim;
                (ii) If you elected to apply for limited patent; or
                (iii) If you filed a patent application for an oil shale placer claim but did not receive a first half final certificate on or before October 24, 1992.
                (2) See part 3835 of this chapter for notice of intent to hold requirements, and the table of fees and service charges in § 3830.21 of this chapter.
                (3) You need not pay the annual $550 fee, or file a notice of intent to hold, if you filed a patent application and received a first half of the mineral entry final certificate on or before October 24, 1992.
              
              
                § 3834.12
                How will BLM know for which mining claims or sites I am paying the fees?
                When you pay any fees to BLM, you must include a list of the mining claims or sites that you are paying for by claim name, and by the BLM serial number if BLM has notified you what the serial numbers are.
              
              
                § 3834.13
                Will BLM prorate annual maintenance or oil shale fees?
                BLM will not prorate annual maintenance or oil shale fees if you hold a mining claim or site for only part of a year. You must pay the full annual fee even if you hold the claim or site for just one day in an assessment year.
              
              
                § 3834.14
                May I obtain a waiver from these fees?
                (a) No waivers are available for the initial maintenance fee or the annual $550 oil shale fee.
                (b) You may request a waiver from annual maintenance fees under certain circumstances. See part 3835 of this chapter.
              
            
            
              Subpart B—Fee Adjustment
              
                § 3834.20
                Adjusting location and maintenance fees.
              
              
                § 3834.21
                How will BLM adjust the location and maintenance fees?
                BLM will adjust the location and maintenance fees at least every 5 years, based upon the CPI, as required by 30 U.S.C. 28j(c), or at any other time as required by other statute.
                [70 FR 52030, Sept. 1, 2005]
              
              
                § 3834.22
                How will I know that BLM has adjusted location and maintenance fees?
                BLM will publish a notice in the Federal Register about the adjustment on or before July 1st of a given year in order to make the adjusted fees due on September 1st of the same year.
              
              
                
                § 3834.23
                When do I start paying the adjusted fees?
                (a) In the case of a CPI adjustment required by 30 U.S.C. 28j(c), you must pay the adjusted initial maintenance and location fees when you record a new mining claim or site located on or after the September 1 that immediately follows the date BLM published its notice about the adjustment.
                (b) In the case of adjustments required by other statute, you must pay the adjusted initial maintenance and location fees for a new mining claim or site as provided in the statute.
                (c) For previously recorded mining claims and sites, you must pay the CPI-based adjusted maintenance fee on or before the September 1 that immediately follows the date BLM published its notice about the adjustment.
                (d) Notwithstanding 43 CFR 3830.91(a)(3) and 3830.96, in any year in which BLM adjusts the maintenance and location fees, if you pay the fees timely, but pay an amount based on the fee in effect immediately before the adjustment was made, BLM will send you a notice, as provided in § 3830.94, giving you 30 days in which to pay the additional amount required to meet the adjusted fees. If you do not pay the additional amount due within 30 days after the date you received the notice, you will forfeit the affected mining claims or sites.
                [70 FR 52030, Sept. 1, 2005]
              
            
          
          
            Pt. 3835
            PART 3835—WAIVERS FROM ANNUAL MAINTENANCE FEES
            
              
                Subpart A—Filing Requirements
                Sec.
                3835.1
                How do I qualify for a waiver?
                3835.10
                How do I request a waiver?
                3835.11
                What special filing and reporting requirements pertain to the different types of waivers?
                3835.12
                What are my obligations once I receive a waiver?
                3835.13
                How long do the waivers last and how do I renew them?
                3835.14
                How do I submit a small miner waiver request for newly-recorded mining claims?
                3835.15
                If I qualify as a small miner, how do I apply for a waiver if I paid the maintenance fee in the last assessment year?
                3835.16
                If I am a qualified small miner, and I obtained a waiver in one assessment year, what must I do if I want to pay the maintenance fee for the following assessment year?
                3835.17
                What additional requirements must I fulfill to obtain a small miner waiver for my mining claims or sites on National Park System lands?
              
              
                Subpart B—Conveying Mining Claims or Sites Under Waiver
                3835.20
                Transferring, selling, inheriting, or otherwise conveying mining claims or sites already subject to a waiver.
              
              
                Subpart C—Annual FLPMA Documents
                3835.30
                Annual FLPMA documents.
                3835.31
                When do I file an annual FLPMA document?
                3835.32
                What should I include when I submit an affidavit of assessment work?
                3835.33
                What should I include when I submit a notice of intent to hold?
              
              
                Subpart D—Defective Waivers and FLPMA Filings
                3835.90
                Failure to comply with this part.
                3835.91
                What if I fail to file annual FLPMA documents?
                3835.92
                What if I fail to submit a timely waiver request?
                3835.93
                What happens if BLM finds a defect in my waiver request?
              
            
            
              Authority:

              30 U.S.C. 22, 28, 28f-28k; 43 U.S.C. 2, 1201, 1457, 1701 et seq.; 50 U.S.C. App. 501, 565; 115 Stat. 414.
            
            
              Source:
              68 FR 61073, Oct. 24, 2003, unless otherwise noted.
            
            
              Subpart A—Filing Requirements
              
                § 3835.1
                How do I qualify for a waiver?
                (a) Under certain conditions, you may qualify for a waiver from the annual maintenance fee requirements. You cannot obtain a waiver from service charges, the location fee, the initial maintenance fee, or the $550 oil shale fee.
                (b) The following table lists the types of waivers available and how you qualify for them (detailed requirements for each category appear in § 3835.10):
                
                  
                    Type of waiver
                    Qualifications
                  
                  
                    (a) Small Miner
                    All related parties must hold no more than a total of 10 mining claims or sites nationwide, not including oil shale claims; and All co-claimants must qualify for the small miner waiver.
                  
                  
                    
                    (b) Soldiers' and Sailor's Civil Relief Act
                    You and all co-claimants must be military personnel on active duty status.
                  
                  
                    (c) Reclamation
                    Maintenance fees are waived for your mining claims or sites that are undergoing final reclamation under subparts 3802, 3809, or 3814, if you do not intend to continue mining, milling, or processing operations on those sites.
                  
                  
                    (d) Denial of Access
                    You have received a declaration of taking or a notice of intent to take from the National Park Service (NPS) or other Federal agency; or the United States has otherwise denied you access to your mining claim or site.
                  
                  
                    (e) Mineral Patent Application
                    You have submitted an application for a mineral patent under part 3860 and the Secretary has granted you a final certificate.
                  
                
              
              
                § 3835.10
                How do I request a waiver?
                (a) You must submit BLM's waiver certification form on or before September 1 of each assessment year for which you are seeking a waiver. You must submit your waiver on or before September 1 for BLM to exempt your claims or sites from the annual maintenance fee requirement that is due on the same date. You may have an agent submit a waiver form on your behalf if you file or have filed with BLM a power of attorney or other legal documentation which shows that the agent is acting on your behalf.
                (b) All waiver requests must include:
                (1) The names and addresses of all claimants who maintain an interest in the mining claims or sites listed on the waiver document;
                (2) The original signatures of the claimants of the mining claims or sites who are requesting the waiver, or the original signature of the authorized agent of the owner or owners of those mining claims or sites;
                (3) The names of the mining claims or sites for which you request a waiver;
                (4) The serial numbers, if available, that BLM assigned to the mining claims or sites; and
                (5) The date the maintenance fee was due from which you are seeking a waiver.
              
              
                § 3835.11
                What special filing and reporting requirements pertain to the different types of waivers?
                (a) Small miner waivers. Small miner waiver requests must include a declaration that:
                (1) You and all related parties hold no more than a total of 10 mining claims and sites nationwide;
                (2) You have completed or will complete all assessment work required by the General Mining Law and part 3836 of this chapter to maintain your claims by the end of the applicable assessment year.
                (3) If you were not required to perform assessment work in the previous assessment year, you must include the reason why assessment work was not required in your certification, whether it is because:
                (i) Your claim was located in that assessment year;
                (ii) You paid a maintenance fee to maintain your claim during that assessment year;
                (iii) Assessment work was deferred for that year; or
                (iv) Any other reason recognized under Federal law.
                (b) Soldiers' and Sailors' Civil Relief Act waivers. Your application for waiver must include a notice of active military service or entry into active military service. You must also notify BLM in writing when you leave active duty status.
                (c) Reclamation waivers. Your application must include a certified and/or notarized statement that:
                (1) States that you are reclaiming the mining claims or sites;
                (2) States your intent to end mining operations on the claims or sites permanently; and
                (3) References a reclamation plan that you submitted to BLM or that BLM approved; or references a reclamation plan approved by a surface managing agency other than BLM.
                (d) Denial-of-access waivers. (1) Your application must include a statement that you have received a declaration of taking or a notice of intent to take from the National Park Service or other Federal agency or have otherwise been denied access to your mining claim or site in writing by the surface management agency or a court.
                
                (2) You must submit copies of all official documents you have received that demonstrate the declaration of taking, notice of intent to take, or denial of access.
                (3) Applying for National Park Service (NPS) approval of a complete plan of operations does not justify your denial-of-access waiver. While the NPS is reviewing your plan of operations, or if the NPS disapproves it but has not denied you access, or issued a declaration of taking or a notice of intent to take, you must pay the annual maintenance fee.
                (e) Contest actions. If the Secretary contests your mining claim or site under part 4 of this title, you must maintain the mining claim or site until the Department of the Interior issues a final decision.
                (f) Appeals. If you forfeit your mining claim or site and you file an appeal under part 4 of this title and the Interior Board of Land Appeals stays BLM's voidance decision, you must maintain your mining claim or site through the appeals process.
              
              
                § 3835.12
                What are my obligations once I receive a waiver?
                If BLM allows you the waiver, you must then perform annual assessment work on time and file annual FLPMA documents. You will find more information about annual FLPMA documents in § 3835.30 of this part, and about assessment work in part 3836 of this chapter.
              
              
                § 3835.13
                How long do the waivers last and how do I renew them?
                The following table states how long waivers last and explains how to renew them:
                
                  
                    Type of waiver
                    Duration
                    Renewal requirements
                  
                  
                    (a) Small Miner
                    One assessment year
                    Apply for a small miner waiver by each September 1.
                  
                  
                    (b) Soldiers' and Sailors' Civil Relief Act
                    Until six months after you are released from active duty status or from a military hospital, whichever is later
                    Your waiver is automatically renewed if you continue to meet the qualifications. You must notify BLM when you leave active duty status.
                  
                  
                    (c) Reclamation
                    One assessment year
                    Apply for a reclamation waiver by each September 1.
                  
                  
                    (d) Denial of Access
                    One assessment year
                    Apply for waiver certification by each September 1.
                  
                  
                    (e) Mineral Patent Application with Final Certificate
                    Until patent issues or the final certificate is canceled. BLM will not refund previously deposited annual maintenance fees to a mineral patent applicant
                    None. If the final certificate is canceled, you must pay the required fees beginning on the September 1 immediately following the cancellation or file a different form of waiver if you qualify.
                  
                
              
              
                § 3835.14
                How do I submit a small miner waiver request for newly-recorded mining claims?
                In order to obtain a small miner waiver for newly-recorded mining claims, you must—
                (a)(1) Submit the waiver request on or before September 1; or
                (2) If the mining claim or site was located before September 1 and recorded after September 1 in a timely manner, you must submit the waiver request at the time of recording the mining claim or site with BLM, and
                (b) File on or before the December 30 immediately following the September 1st for which you applied for a waiver a notice of intent to hold the mining claim or site. The Mining Law does not require you to perform assessment work in the assessment year in which you locate a mining claim. The notice of intent to hold must conform to §§ 3835.31 through 3835.33.
                [68 FR 61064, Oct. 24, 2003; 68 FR 74197, Dec. 23, 2003]
              
              
                § 3835.15
                If I qualify as a small miner, how do I apply for a waiver if I paid the maintenance fee in the last assessment year?

                You must submit a waiver request complying with § 3835.10 before the assessment year begins for which you wish to obtain a waiver. In addition, you must—
                
                (a) Make a FLPMA filing, in the form of a notice of intent to hold under §§ 3835.31 and 3835.33 of this part on or before December 30th immediately following the submission of a waiver request;
                (b) Perform your assessment work in the assessment year for which BLM waived the maintenance fee; and
                (c) Make a FLPMA filing in the form of an affidavit of assessment work under §§ 3835.31 and 3835.33 of this part on or before the December 30th immediately following the close of the assessment year in which you performed assessment work.
                [68 FR 61064, Oct. 24, 2003; 68 FR 74197, Dec. 23, 2003]
              
              
                § 3835.16
                If I am a qualified small miner, and I obtained a waiver in one assessment year, what must I do if I want to pay the maintenance fee for the following assessment year?
                (a) You must perform the required assessment work in the assessment year for which you obtained a waiver from payment of the annual maintenance fee, and file the annual FLPMA document required by the December 30th immediately following the payment of the maintenance fee; and
                (b) You must pay the maintenance fee by the proper deadline for the following assessment year.
              
              
                § 3835.17
                What additional requirements must I fulfill to obtain a small miner waiver for my mining claims or sites on National Park System lands?
                (a) Before performing assessment work on National Park System lands, you must submit and obtain the National Park Service (NPS)'s approval of a complete plan of operations in compliance with regulations at 36 CFR parts 6 and 9. Your proposed activities must further the ultimate commercial mineral development of each claim, such as delineation of the mineral deposit or commencement of production. Once you submit a proposed plan, NPS will evaluate the plan, conduct a validity exam if necessary, and either approve or disapprove the plan.
                (b)(1) If NPS approves your plan of operations, by the September 1 on which you want to submit a small miner waiver request you must:
                (i) Post a reclamation bond with NPS;
                (ii) Begin the approved activity; and
                (iii) Submit a waiver request complying with § 3835.10 before the assessment year begins for which you wish to obtain a waiver.
                (2) By December 30, you must file your affidavit of assessment work for the mining claims and a notice of intent to hold for your mill or tunnel sites.
                (c) If NPS does not approve your proposed plan of operations by July 1, to allow you sufficient time to conduct assessment work before September 1, you may—
                (1) Pay BLM the maintenance fees by September 1;
                (2) Petition BLM before September 1 for a deferment of assessment work; or
                (3) Submit a request for a lack of access waiver.
              
            
            
              Subpart B—Conveying Mining Claims or Sites Under Waiver
              
                § 3835.20
                Transferring, selling, inheriting, or otherwise conveying mining claims or sites already subject to a waiver.
                (a) If you purchase, inherit, or otherwise obtain mining claims or sites that are subject to a waiver, you must also qualify for the waiver in order for BLM to continue to apply the waiver to the mining claims you have received in the transfer; or
                (b) If you purchase, inherit, or otherwise obtain mining claims or sites that are subject to a waiver and you do not qualify for the waiver, you must pay the annual maintenance fee by the September 1 following the date the transfer became effective under state law.
              
            
            
              Subpart C—Annual FLPMA Documents
              
                § 3835.30
                Annual FLPMA documents.
              
              
                § 3835.31
                When do I file an annual FLPMA document?

                (a) If you must file an annual FLPMA document as required in paragraph (d) of this section, you must file your annual FLPMA documents with BLM on or before the December 30th of the calendar year in which the assessment year ends. (For example, if the assessment year ends on September 1, 2003, you must file your annual FLPMA document no later than December 30, 2003.)
                (b) If part 3836 of this chapter requires you to perform assessment work, you must file an affidavit of assessment work. You do not need to complete assessment work in the assessment year when you located your claim. (For example, if you locate a claim on September 2, 2002, you first need to perform assessment work sometime between September 2, 2003, and September 1, 2004.)
                (c) If part 3836 of this chapter does not require you to perform assessment work, either because you located the claim during the current assessment year or because BLM has deferred assessment work, you must submit a notice of intent to hold under §§ 3835.32 and 3835.33 of this part as an annual FLPMA document filing. You must state in the notice of intent to hold either that BLM has deferred the assessment work requirement or that you located the claim during the current assessment year.
                (d) The following table describes the circumstances under which you must file annual FLPMA documents:
                
                  
                    Your situation
                    Affidavit of assessment work required
                    Notice of intent to holdrequired
                    
                  
                  
                    (1) You have paid annual maintenance fees
                    No
                    No.
                  
                  
                    (2) You have an oil shale placer claim
                    No
                    Yes, by December 30 of each year you must pay the $550 oil shale fee.
                  
                  
                    (3) You have a small miner waiver that covers mining claims
                    Yes, by December 30 for each assessment year you obtained a small miner waiver
                    Yes, but only as described in paragraph (c) of this section.
                  
                  
                    (4) You have a small miner waiver that covers mill or tunnel sites
                    No affidavit assessment work is required for mill or tunnel sites
                    Yes, notices of intent to hold are required for mill and tunnel sites.
                  
                  
                    (5) You have a Soldiers and Sailor's Civil Relief Act Waiver
                    No
                    No.
                  
                  
                    (6) You have a reclamation waiver
                    No
                    Yes.
                  
                  
                    (7) You have a waiver because you have been denied access
                    No
                    Yes.
                  
                  
                    (8) You have a deferment of assessment work
                    No
                    Yes, but only as described in paragraph (c) of this section.
                  
                  
                    (9) You have applied for a mineral patent and BLM has issued a final certificate
                    No
                    No.
                  
                
                [68 FR 61064, Oct. 24, 2003; 68 FR 74197, Dec. 23, 2003]
              
              
                § 3835.32
                What should I include when I submit an affidavit of assessment work?
                When you submit an affidavit of assessment work as required in § 3835.31(d), you must include the following:
                (a) The name and, if available, the BLM serial number of the claim for which you did assessment work;
                (b) Any known changes in the mailing addresses of the claimants;
                (c) A processing fee for each mining claim affected. (See the table of service charges and fees in § 3830.21 of this chapter); and
                (d) An exact legible reproduction or duplicate, other than microfilm or other electronic media, of either:
                (1) The affidavit of assessment work that you filed or will file in the county where the claim is located; or
                (2) The report of geological, geochemical, and geophysical surveys you filed in the county where the claim is located, as provided for in part 3836 of this chapter.
                [68 FR 61064, Oct. 24, 2003, as amended at 70 FR 58879, Oct. 7, 2005]
              
              
                § 3835.33
                What should I include when I submit a notice of intent to hold?
                When you submit a notice of intent to hold as required in § 3835.31(d), you must include the following:

                (a) An exact legible reproduction or duplicate of a letter or other notice with signatures of one or more of the claimants or their agent that states your intention to hold the mining claims or sites for the calendar year in which the assessment year ends, and that you filed or will file a notice of intent to hold in the county where the claim is located;
                (b) If applicable:
                (1) A copy of a BLM decision granting a deferment of the annual assessment work;
                (2) A copy of a pending petition for deferment of the annual assessment work including the date you submitted the petition; or
                (3) Any other documentation in the notice of intent to hold supporting why you are filing a notice of intent to hold instead of an assessment work filing;
                (c) The name and, if available, the BLM serial number of the mining claim or site;
                (d) Any known changes in the mailing addresses of the claimants; and
                (e) A processing fee for each mining claim or site affected. (See the table of service charges and fees in § 3830.21 of this chapter.)
                [68 FR 61064, Oct. 24, 2003, as amended at 70 FR 58879, Oct. 7, 2005]
              
            
            
              Subpart D—Defective Waivers and FLPMA Filings
              
                § 3835.90
                Failure to comply with this part.
              
              
                § 3835.91
                What if I fail to file annual FLPMA documents?
                If you fail to file an annual FLPMA document by December 30, as required in § 3835.31(d), you forfeit the affected mining claims or sites.
              
              
                § 3835.92
                What if I fail to submit a timely waiver request?
                (a) If you fail to submit a qualified waiver request (see § 3835.1) and also fail to pay an annual maintenance fee by September 1st, you forfeit the affected mining claims or sites.
                (b) If you fail to list any mining claims or sites that you and all related parties own on your small miner waiver request and fail to pay an annual maintenance fee by September 1st, you forfeit the unlisted mining claims or sites.
                (c) If you fail to cure any defects in your timely waiver request or pay the maintenance fee within the allowed time after BLM notifies you of the defects, you forfeit the affected mining claims or sites.
                (d) If you, a co-claimant, or any related parties, submit small miner waiver requests for more than 10 mining claims or sites and fail to pay the $100 maintenance fee for each claim on or before the due date, you forfeit the mining claims and sites and you may be subject to criminal penalties under 18 U.S.C. 1001.
              
              
                § 3835.93
                What happens if BLM finds a defect in my waiver request?
                (a) BLM will send you a notice describing the defect by certified mail-return receipt requested at the most recent address you gave us on—
                (1) Your notice or certificate of location;
                (2) An address correction you have filed with BLM;
                (3) A valid transfer document filed with BLM; or
                (4) The waiver request form.
                (b) If the certified mail is delivered to your most recent address of record, this constitutes legal service even if you do not actually receive the notice or decision. (See 43 CFR 1810.2.)
                (c) You must cure the defective waiver or pay the annual maintenance fees within 60 days of receiving BLM notification of the defects, or forfeit the claim or site.
              
            
          
          
            Pt. 3836
            PART 3836—ANNUAL ASSESSMENT WORK REQUIREMENTS FOR MINING CLAIMS
            
              
                Subpart A—Performing Assessment Work
                Sec.
                3836.10
                Performing assessment work.
                3836.11
                What are the general requirements for performing assessment work?
                3836.12
                What work qualifies as assessment work?
                3836.13
                What are geological, geochemical, or geophysical surveys?
                3836.14
                What other requirements must geological, geochemical, or geophysical surveys meet to qualify as assessment work?
                3836.15
                What happens if I fail to perform required assessment work?
              
              
                
                Subpart B—Deferring Assessment Work
                3836.20
                Deferring assessment work.
                3836.21
                How do I qualify for a deferment of assessment work on my mining claims?
                3836.22
                How do I qualify for a deferment of assessment work on my mining claims that are on National Park System (NPS) lands?
                3836.23
                How do I petition for deferment of assessment work?
                3836.24
                If BLM approves my petition, what else must I do to obtain a deferment of assessment work?
                3836.25
                What if BLM denies my petition for deferment of assessment work?
                3836.26
                How long may a deferment of assessment work last?
                3836.27
                When must I complete my deferred assessment work?
              
            
            
              Authority:

              30 U.S.C. 22, 28, 28b-28e; 43 U.S.C. 2, 1201, 1457, 1701 et seq.; 50 U.S.C. App. 501, 565.
            
            
              Source:
              68 FR 61077, Oct. 24, 2003, unless otherwise noted.
            
            
              Subpart A—Performing Assessment Work
              
                § 3836.10
                Performing assessment work.
              
              
                § 3836.11
                What are the general requirements for performing assessment work?
                (a) Beginning in the assessment year that begins after you locate your mining claim, you must expend $100 in labor or improvements for each claim for each assessment year preceding the date on which you file for a small miner waiver.
                (b) You may perform assessment work on:
                (1) Each individual claim;
                (2) One or more claims in a group of contiguous lode or placer claims that you own or hold an interest in and that cover the same mineral deposit; or
                (3) Adjacent or nearby lands if the work supports development of the minerals on the claim(s).
                (c) Your total expenditure must equal at least $100 per claim.
              
              
                § 3836.12
                What work qualifies as assessment work?
                Assessment work includes, but is not limited to—
                (a) Drilling, excavations, driving shafts and tunnels, sampling (geochemical or bulk), road construction on or for the benefit of the mining claim; and
                (b) Geological, geochemical, and geophysical surveys.
              
              
                § 3836.13
                What are geological, geochemical, or geophysical surveys?
                (a) Geological surveys are surveys of the geology of mineral deposits. These are done by, among other things, taking mineral samples, mapping rock units, mapping structures, and mapping mineralized zones.
                (b) Geochemical surveys are surveys of the chemistry of mineral deposits. They are done by, among other things, sampling soils, waters, and bedrock to identify areas of anomalous mineral values and quantities that may in turn identify mineral deposits.
                (c) Geophysical surveys are surveys of the physical characteristics of mineral deposits to measure physical differences between rock types or physical discontinuities in geological formations. These surveys include, among other things, magnetic and electromagnetic surveys, gravity surveys, seismic surveys, and multispectral surveys.
              
              
                § 3836.14
                What other requirements must geological, geochemical, or geophysical surveys meet to qualify as assessment work?
                (a) Qualified experts must conduct the surveys and verify the results in a detailed report filed in the county or recording district office where the claim is recorded. A qualified expert is a geologist or mining engineer qualified by education and experience to conduct geological, geochemical, or geophysical surveys.
                (b) You must record the report on the surveys with BLM and the local recording office, as provided in part 3835 of this chapter. This report must set forth fully the following:
                (1) The location of the work performed in relation to the point of discovery and boundaries of the claim;
                (2) The nature, extent, and cost of the work performed;
                (3) The basic findings of the surveys; and
                
                (4) The name, address, and professional background of persons conducting the work and analyzing the data.
                (c) You may not count these surveys as assessment work for more than 2 consecutive years or for more than a total of 5 years on any one mining claim.
                (d) No survey may repeat any previous survey of the same claim and still qualify as assessment work.
              
              
                § 3836.15
                What happens if I fail to perform required assessment work?
                If you are required to perform assessment work and—
                (a) You fail to perform the assessment work as required in this part, your claim is open to relocation by a rival claimant as if no location had ever been made; or
                (b) You fail substantially to perform the assessment work as required in this part and the land is withdrawn from mineral entry or the mineral for which the claim was located is no longer subject to the Mining Law, BLM may declare your claim forfeited.
              
            
            
              Subpart B—Deferring Assessment Work
              
                § 3836.20
                Deferring assessment work.
                (a) Under some circumstances, you may obtain a temporary deferment that relieves you from performing annual assessment work on your mining claims. You may include more than one mining claim in one deferment petition if the claims are contiguous.
                (b) If BLM grants you a deferment, you have merely deferred doing the assessment work. You still must complete that assessment work for that assessment year after the deferment period ends, as provided in § 3836.27.
              
              
                § 3836.21
                How do I qualify for a deferment of assessment work on my mining claims?
                You qualify for a deferment of assessment work if—
                (a) You have a mining claim or group of mining claims that you cannot enter or gain access to because—
                (1) The claims are surrounded by lands owned by others, including BLM, and the land owner has refused to give you a right-of-way or you are in litigation regarding the right-of-way or in the process of acquiring the right-of-way under state law; or
                (2) Some other legal impediment prevents your access.
                (b) You have received a declaration of taking or notice of intent by the Federal Government to take the claim.
              
              
                § 3836.22
                How do I qualify for a deferment of assessment work on my mining claims that are on National Park System (NPS) lands?
                Correspondence from NPS merely denying your Plan of Operations for incompleteness or inadequacy will not suffice for a deferment of assessment work. To qualify for a deferment of assessment work on claims situated on NPS lands—
                (a) You must obtain a letter from NPS stating that—
                (1) NPS received and found your proposed Plan of Operations to be complete;
                (2) NPS cannot act on the plan until it conducts a validity exam; and
                (3) NPS anticipates completing the validity exam after the assessment year ends.
                (b) You must send NPS's letter to BLM, along with other documents and information that BLM requires (see § 3836.23) to support your petition for deferment of assessment work.
              
              
                § 3836.23
                How do I petition for deferment of assessment work?
                In order to apply for deferment—
                (a) You must submit a petition with the BLM State Office that includes:
                (1) The names of the claims;
                (2) The BLM serial numbers assigned to the claims;
                (3) The starting date of the one-year period of the requested deferment; and
                (4) A statement that you plan to file a small miner waiver form by September 1st.
                (b) If you are submitting the petition because BLM or another party has denied you a right-of-way, you must also describe—

                (1) The ownership and nature of the land, including topography, vegetation, surface water, and existing roads, over which you were seeking a right-of-way to reach your claims;
                
                (2) The land over which you are seeking a right-of-way by legal subdivision if the land is surveyed;
                (3) Why present use of the right-of-way is denied or prevented;
                (4) The steps you have taken to acquire the right to cross the lands; and
                (5) Whether any other right-of-way is available and if so, why it is not feasible to use that right-of-way.
                (c) If you are submitting the petition because of other legal impediments to your access to the claim, you must describe the legal impediments and submit copies of any documents you have that evidence the legal impediments.
                (d) You must record in the local recording office a notice that you are petitioning BLM for a deferment of assessment work.
                (e) You must attach a copy of the notice required by paragraph (d) of this section to the petition you submit to BLM.
                (f) At least one of the claimants of each of the mining claims for which you request a deferment must sign:
                (1) The petition you submit to BLM; and
                (2) The original notice you record with the local recording office.
                (g) You must pay a processing fee with each petition. (See the table of service charges and fees in § 3830.21 of this chapter.)
                [68 FR 61077, Oct. 24, 2003, as amended at 70 FR 58879, Oct. 7, 2005]
              
              
                § 3836.24
                If BLM approves my petition, what else must I do to obtain a deferment of assessment work?
                You must record a copy of BLM's decision regarding your petition in the local recording office.
              
              
                § 3836.25
                What if BLM denies my petition for deferment of assessment work?
                If BLM denies your petition for deferment of assessment work, and the assessment year has ended, BLM will give you 60 days from the date you receive the BLM decision denying the petition in which to pay the maintenance fee to maintain your claim.
              
              
                § 3836.26
                How long may a deferment of assessment work last?
                (a) BLM may grant a deferment for up to one assessment year. However, the deferment ends automatically if the reason for the deferment ends.
                (b) The deferment period will begin on the date you request in the petition unless BLM's approval sets a different date.
                (c) You may petition to renew the deferment for one additional assessment year if a valid reason for a deferment continues. BLM cannot renew your deferment of assessment work more than once.
              
              
                § 3836.27
                When must I complete my deferred assessment work?
                (a) You may begin the deferred assessment work any time after the deferment ends. However, you must complete it before the end of the following assessment year. For example, if your deferment ends on July 15, 2008, you must complete all the deferred assessment work by September 1, 2009, in addition to completing the regular assessment work due on that date.
                (b) You may also choose to pay the annual maintenance fees for the years deferred instead of performing the deferred assessment work.
              
            
          
          
            Pt. 3837
            PART 3837—ACQUIRING A DELINQUENT CO-CLAIMANT'S INTERESTS IN A MINING CLAIM OR SITE
            
              
                Subpart A—Conditions for Acquiring a Delinquest Co-Claimant's Interests in a Mining Claim or Site
                Sec.
                3837.10
                Conditions for acquiring a delinquent co-claimant's interests.
                3837.11
                When may I acquire a delinquent co-claimant's interest in a mining claim or site?
              
              
                Subpart B—Acquisition Procedures
                3837.20
                Acquisition.
                3837.21
                How do I notify the delinquent co-claimant that I want to acquire his or her interests?
                3837.22

                How long does a delinquent co-claimant have after notification to contribute a proportionate share of the assessment work, expenditures, or maintenance fees?
                
                3837.23
                How do I notify BLM that I have acquired a delinquent co-claimant's interests in a mining claim or site?
                3837.24
                What kind of evidence must I submit to BLM to show I have properly notified the delinquent co-claimant?
              
              
                Subpart C—Resolving Co-Claimant Disputes About Acquiring a Delinquest Co-Claimant's Interests
                3837.30
                Disputes about acquiring a delinquent co-claimant's interests.
              
            
            
              Authority:
              43 U.S.C. 2, 1201, 1457; 50 U.S.C. App. 501, 565; 30 U.S.C. 28.
            
            
              Source:
              68 FR 61078, Oct. 24, 2003, unless otherwise noted.
            
            
              Subpart A—Conditions for Acquiring a Delinquest Co-Claimant's Interests in a Mining Claim or Site
              
                § 3837.10
                Conditions for acquiring a delinquent co-claimant's interests.
              
              
                § 3837.11
                When may I acquire a delinquent co-claimant's interests in a mining claim or site?
                (a) You may acquire a co-claimant's interest in a mining claim or site under the following circumstances:
                (1) You are a co-claimant who has performed the assessment work, made improvements, or paid the maintenance fees required under parts 3834 and 3836 of this chapter;
                (2) Your co-claimant fails to contribute a proportionate share of the assessment work, expenditures, or maintenance fees by the end of the assessment year concerned;
                (3) You notify the delinquent co-claimant of the alleged delinquency as provided in § 3837.21; and
                (4) If, within 90 days following the date the delinquent co-claimant received the notice provided for under § 3837.21 or 90 days following the end of the publication period described in § 3837.21, the delinquent co-claimant fails or refuses to contribute a proportionate share of the assessment work, expenditures, or maintenance fees, the remaining co-claimants acquire the delinquent co-claimant's share in the mining claim or site.
                (b) You may not acquire a co-claimant's interest in a mining claim or site if the co-claimant is on active military duty.
              
            
            
              Subpart B—Acquisition Procedures
              
                § 3837.20
                Acquisition.
              
              
                § 3837.21
                How do I notify the delinquent co-claimant that I want to acquire his or her interests?
                (a) You must give the delinquent co-claimant written notice by mail using registered or certified mail, return receipt requested, or by personal service; or
                (b) If, after diligent search, you cannot locate the delinquent co-claimant, you must publish notification in a newspaper nearest the location of the claims or sites at least once a week for 90 days.
              
              
                § 3837.22
                How long does a delinquent co-claimant have after notification to contribute a proportionate share of the assessment work, expenditures, or maintenance fees?
                The delinquent co-claimant must contribute a proportionate share of the assessment work, expenditures, or maintenance fees within 90 days after the date on which—
                (a) The co-claimant received written notice by mail or personal service; or
                (b) The 90-day newspaper publication period ended.
              
              
                § 3837.23
                How do I notify BLM that I have acquired a delinquent co-claimant's interests in a mining claim or site?
                If you acquire a delinquent co-claimant's interests in a mining claim or site, you must submit—
                (a) Evidence that you properly notified the delinquent co-claimant;
                (b) An originally signed and dated statement by all the compliant co-claimants that the delinquent co-claimant failed to contribute the proper proportion of assessment work, expenditures, or maintenance fees within the period fixed by the statute; and
                (c) A non-refundable service charge for a transfer of interest, as found in the table of fees in § 3830.21 of this chapter.
              
              
                
                § 3837.24
                What kind of evidence must I submit to BLM to show I have properly notified the delinquent co-claimant?
                (a) If you gave written notice to the delinquent co-claimant by personal service, you must sign and submit a notarized affidavit explaining how and when you delivered the written notice to the delinquent co-claimant.
                (b) If you gave written notice to the delinquent co-claimant by mail, you must submit:
                (1) A copy of the notice you mailed to the delinquent co-claimant; and
                (2) A copy of the signed U.S. Postal Service return receipt from the registered or certified envelope in which you sent the notice to the delinquent co-claimant.
                (c) If you published the notice in a newspaper, you must submit:
                (1) A statement from the newspaper publisher or the publisher's authorized representative describing the publication, including the beginning and ending dates of publication;
                (2) A printed copy of the published notice; and
                (3) A notarized affidavit attesting that you conducted a diligent search for the delinquent co-claimant, you could not locate the delinquent co-claimant, and therefore notification by publication was necessary.
              
            
            
              Subpart C—Resolving Co-Claimant Disputes About Acquiring a Delinquent Co-Claimant's Interests
              
                § 3837.30
                Disputes about acquiring a delinquent co-claimant's interests.
                If co-claimants are engaged in a dispute regarding the acquisition of a delinquent co-claimant's interests—
                (a) The co-claimants must resolve the dispute, without BLM involvement, in a court of competent jurisdiction or proceeding as permitted within the state where the disputed claims are located.
                (b) The co-claimants must file with BLM a certified copy of the judgment, decree, or settlement agreement resolving the dispute before BLM will update its records.
              
            
          
          
            Pt. 3838
            PART 3838—SPECIAL PROCEDURES FOR LOCATING AND RECORDING MINING CLAIMS AND TUNNEL SITES ON STOCKRAISING HOMESTEAD ACT (SRHA) LANDS
            
              
                Subpart A—General Provisions
                Sec.
                3838.1
                What are SRHA lands?
                3838.2
                How are SRHA lands different from other Federal lands?
                3838.3
                What rules must I follow to explore for minerals and locate mining claims on SRHA lands?
              
              
                Subpart B—Locating and Recording Mining Claims and Tunnel Sites on SRHA Lands
                3838.10
                Procedures for locating and recording a mining claim or tunnel site on SRHA lands.
                3838.11
                How do I locate and record mining claims or tunnel sites on SRHA lands?
                3838.12
                What must I include in a NOITL on SRHA lands?
                3838.13
                What restrictions are there on submitting a NOITL on SRHA lands?
                3838.14
                What will BLM do when I submit a NOITL for SRHA lands?
                3838.15
                How do I benefit from properly submitting a NOITL on SRHA lands?
                3838.16
                What happens if the surface owner of the SRHA lands changes?
                3838.17
                How do I locate mining claims or tunnel sites after I follow the NOITL Procedures?
              
              
                Subpart C—Compliance Problems
                3838.90
                Failure to comply with this part.
                3838.91
                What if I fail to comply with this part?
              
            
            
              Authority:

              43 U.S.C. 299(b), 1201, 1457, 1740, 1744; 30 U.S.C. 22 et seq.
              
            
            
              Source:
              68 FR 61079, Oct. 24, 2003, unless otherwise noted.
            
            
              Subpart A—General Provisions
              
                § 3838.1
                What are SRHA lands?
                SRHA lands are lands that were—
                (a) Patented under the Stockraising Homestead Act of 1916, as amended (30 U.S.C. 54 and 43 U.S.C. 299); or
                (b) Originally entered under the Homestead Act of 1862, as amended, and patented under the SRHA after December 29, 1916.
              
              
                
                § 3838.2
                How are SRHA lands different from other Federal lands?
                SRHA lands are different from other Federal lands in that the United States owns the mineral estate of SRHA lands, but not the surface estate. Patents issued under the SRHA, and Homestead Act entries patented under the SRHA, reserved the mineral estate to the United States along with the right to enter, mine, and remove any reserved minerals that may be present in the mineral estate.
              
              
                § 3838.3
                What rules must I follow to explore for minerals and locate mining claims on SRHA lands?
                (a) The regulations in this part describe how to notify the surface owner before exploring for minerals or locating a mining claim on the mineral estate of SRHA lands.
                (b) If you own the surface estate of SRHA lands and want to explore for minerals or locate a mining claim on the Federally-reserved mineral estate, you do not need to follow the requirements in this part, but you must follow the requirements in parts 3832, 3833, 3834 and 3835 of this chapter.
              
            
            
              Subpart B—Locating and Recording Mining Claims and Tunnel Sites on SRHA Lands
              
                § 3838.10
                Procedures for locating and recording a mining claim or tunnel site on SRHA lands.
              
              
                § 3838.11
                How do I locate and record mining claims or tunnel sites on SRHA lands?
                (a) You must—
                (1) Submit a notice of intent to locate mining claims form (NOITL), which you may obtain from BLM, with the proper BLM State Office and submit a non-refundable service charge for processing the NOITL (see the table of fees in § 3830.21 of this chapter);
                (2) Serve a copy of the NOITL on the surface owner(s) of record, by registered or certified mail, return receipt requested; and
                (3) Submit proof to BLM that you served a copy of the NOITL on the surface owner(s) to complete submission of a NOITL with BLM.
                (b) You can submit the NOITL to BLM and serve a copy of the NOITL on the surface owner(s) at the same time.
                (c) If you want to explore parcels of land that are owned by different people, you must submit a separate NOITL for each parcel of land.
                (d) You must—
                (1) Wait 30 days after you serve the surface owner(s) with the NOITL before entering the lands to explore for minerals or locate a mining claim or tunnel site; and
                (2) Follow procedures for locating mining claims and tunnel sites in part 3832, recording mining claim and tunnel sites in part 3833, and annual maintenance of mining claims in parts 3834 and 3835 of this chapter.
              
              
                § 3838.12
                What must I include in a NOITL on SRHA lands?
                A NOITL must include:
                (a) The names, mailing address, and telephone numbers of everyone who is filing the NOITL. An agent may file the NOITL on behalf of others as long as the NOITL is accompanied with proof that the agent is authorized to act on behalf of the others.
                (b) Information about the surface owners, including:
                (1) The names, mailing addresses, and telephone numbers of all known surface owners of the parcel of land you want to enter;
                (2) Evidence of surface ownership of all parcels covered by the NOITL obtained from the tax records of the local government. The evidence must show the name of the persons paying the taxes, and must contain a legal description of the taxed parcel.
                (3) A description of the lands covered by the NOITL, including:
                (i) The total number of acres to the nearest whole acre; and
                (ii) A map and legal land description to the nearest 5-acre subdivision or lot based on a U.S. Public Land Survey of the lands covered by the NOITL, including access routes; and
                (4) A brief description of the proposed mineral activities, including:
                (i) The name, mailing address, and telephone number of the person who will be managing the activities, and
                (ii) A list of the dates on which the activities will take place.
              
              
                
                § 3838.13
                What restrictions are there on submitting a NOITL on SRHA lands?
                (a) At any one time, you or your affiliates may not hold NOITLs for more than 1,280 acres of land owned by a single surface owner in any one state.
                (b) At any one time, you or your affiliates may not hold NOITLs for more than 6,400 acres of land in any one state.
                (c) Your NOITL will expire 90 days after you submit it with BLM, unless you submit to BLM a plan of operations that complies with part 3809 of this chapter within the 90-day period.
                (d) After your NOITL expires, you are not allowed to submit another NOITL for the same lands until 30 days after the expiration of the previously-filed NOITL.
                (e) Only those persons whose names are listed on the properly-submitted NOITL, or their agents, will be allowed to explore for minerals or locate mining claims or tunnel sites on the lands covered by the NOITL.
                (f) For purposes of this section, the term “affiliates” means, with respect to any person, any other person which controls, is controlled by, or is under common control with, such person.
              
              
                § 3838.14
                What will BLM do when I submit a NOITL for SRHA lands?
                When BLM accepts a properly completed and executed NOITL, we will note the official land status records. The 90-day segregation period begins the day we receive a complete NOITL.
              
              
                § 3838.15
                How do I benefit from properly submitting a NOITL on SRHA lands?
                (a) For a 90-day period after you submit a NOITL with BLM and 30 days after you give notice to the surface owner:
                (1) You may enter the lands covered by the NOITL to explore for minerals and locate mining claims (see § 3838.10 for location procedures);
                (2) You may cause only minimal disturbance of the surface resources on the lands covered by the NOITL;
                (3) You must not use mechanized earthmoving equipment, explosives, or toxic or hazardous materials; and
                (4) You must not construct roads or drill pads.
                (b) For 90 days after BLM accepts your NOITL, no other person, including the surface owner, may—
                (1) Submit a NOITL for any lands included in your NOITL;
                (2) Explore for minerals or locate a mining claim on the lands included in your NOITL; or
                (3) File an application to acquire any interest under section 209 of FLPMA and part 2720 of this chapter in the lands included in your NOITL.
                (c) If you file a plan of operations under subpart 3809 of this chapter with BLM, as provided in Section 1 of the Act of April 16, 1993, 43 U.S.C. 299(b), within the 90-day period, BLM will extend the effects of the 90-day period until BLM approves or denies the plan of operations under subpart 3809.
                (d) Before you conduct mineral activities, you must post a bond or other financial guarantee to cover completion of reclamation (see subpart 3809 of this chapter), compensation to the surface owner for permanent damages to the surface and loss or impairment of the surface, and to cover permanent loss of income due to reduction in the owner's use of the land.
              
              
                § 3838.16
                What happens if the surface owner of the SRHA lands changes?
                If the surface owner transfers all or part of the surface to a new owner after you have recorded a NOITL and served it on the surface owner, you do not have to serve a copy of the NOITL on the new surface owners.
              
            
            
              Subpart C—Compliance Problems
              
                § 3838.90
                Failure to comply with this part.
              
              
                § 3838.91
                What if I fail to comply with this part?
                If you fail to comply with the requirements in this part, the NOITL is void. Mining claims or tunnel sites located under a void NOITL are null and void from the beginning and we will cancel them.
              
            
          
          

            PART 3839—SPECIAL LAWS, IN ADDITION TO FLPMA, THAT REQUIRE RECORDING OR NOTICE [RESERVED]
          
          
            Pt. 3860
            PART 3860—MINERAL PATENT APPLICATIONS
            
              
                Subpart 3860—General
                Sec.
                3860.1
                Fees.
              
              
                Subpart 3861—Surveys and Plats
                3861.1
                Surveys of mining claims.
                3861.1-1
                Application for survey.
                3861.1-2
                Survey must be made subsequent to recording notice of location.
                3861.1-3
                Plats and field notes of mineral surveys.
                3861.2
                Surveys: Specific.
                3861.2-1
                Particulars to be observed in mineral surveys.
                3861.2-2
                Certificate of expenditures and improvements.
                3861.2-3
                Mineral surveyor's report of expenditures and improvements.
                3861.2-4
                Supplemental proof of expenditures and improvements.
                3861.2-5
                Amended mineral surveys.
                3861.3
                Mineral surveyors.
                3861.3-1
                Extent of duties.
                3861.3-2
                Assistants.
                3861.4
                Contract for surveys.
                3861.4-1
                Payment.
                3861.5
                Appointment and employment of mineral surveyors.
                3861.5-1
                Appointment.
                3861.5-2
                Employment.
                3861.6
                Plats and notices.
                3861.6-1
                Payment of charges of the public survey office.
                3861.7
                Posting.
                3861.7-1
                Plat and notice to be posted on claim.
                3861.7-2
                Proof of posting on the claim.
              
              
                Subpart 3862—Lode Mining Claim Patent Applications
                3862.1
                Lode claim patent applications: General.
                3862.1-1
                Application for patent.
                3862.1-2
                Service charge.
                3862.1-3
                Evidence of title.
                3862.1-4
                Evidence relating to destroyed or lost records.
                3862.1-5
                Statement required that land is unreserved, unoccupied, unimproved, and unappropriated.
                3862.2
                Citizenship.
                3862.2-1
                Citizenship of corporations and of associations acting through agents.
                3862.2-2
                Citizenship of individuals.
                3862.2-3
                Trustee to disclose nature of trust.
                3862.3
                Possessory rights.
                3862.3-1
                Right by occupancy.
                3862.3-2
                Certificate of court required.
                3862.3-3
                Corroborative proof required.
                3862.4
                Publication of notice.
                3862.4-1
                Newspaper publication.
                3862.4-2
                Contents of published notice.
                3862.4-3
                Authorized officer to designate newspaper.
                3862.4-4
                Charges for publication.
                3862.4-5
                Proof by applicant of publication and posting.
                3862.4-6
                Payment of purchase price and statement of charges and fees.
                3862.5
                Entry and transfers.
                3862.5-1
                Allowance of entry; transfers subsequent to application not recognized.
                3862.6
                Diligent prosecution.
                3862.6-1
                Failure to prosecute application with diligence.
                3862.7
                Application processing upon contest or protest.
                3862.7-1
                Resumption of patent proceedings after suspension due to adverse claim or protest.
                3862.8
                Patents for mining claims.
                3862.8-1
                Land descriptions in patents.
                3862.9
                Public availability of information.
              
              
                Subpart 3863—Placer Mining Claim Patent Applications
                3863.1
                Placer mining claim patent applications: General.
                3863.1-1
                Application for patent.
                3863.1-2
                Proof of improvements for patent.
                3863.1-3
                Data to be filed in support of application.
                3863.1-4
                Applications for placers containing known lodes.
              
              
                Subpart 3864—Millsite Patents
                3864.1
                Millsite patents: General.
                3864.1-1
                Application for patent.
                3864.1-2
                Millsites applied for in conjunction with a lode claim.
                3864.1-3
                Millsites for quartz mills or reduction works.
                3864.1-4
                Proof of nonmineral character.
                3864.1-5
                Fees.
              
            
            
              Authority:
              30 U.S.C. 22 et seq.; 31 U.S.C. 9701; 43 U.S.C. 1701 et seq.
              
            
            
              Subpart 3860—General
              
                § 3860.1
                Fees.
                (a) Each mineral patent application must include the processing fee found in the fee schedule in § 3000.12 of this chapter to cover BLM's adjudication costs for the application.

                (b) As provided at § 3800.5 of this chapter, BLM will charge a separate processing fee on a case-by-case basis as described in § 3000.11 of this chapter to cover its costs for conducting and preparing the validity examination and report.
                [70 FR 58879, Oct. 7, 2005]
              
            
            
              Subpart 3861—Surveys and Plats
              
                Source:
                35 FR 9754, June 13, 1970, unless otherwise noted.
              
              
                § 3861.1
                Surveys of mining claims.
              
              
                § 3861.1-1
                Application for survey.
                The claimant is required, in the first place, to have a correct survey of his claim made under authority of the proper cadastral engineer, such survey to show with accuracy the exterior surface boundaries of the claim, which boundaries are required to be distinctly marked by monuments on the ground. He is required to have a correct survey where patent is applied for and where the mining claim is in vein or lode formation, or covers lands not surveyed in accordance with the U.S. system of rectangular surveys, or where the mining claim fails to conform with the legal subdivisions of the federal surveys. Application for authorization of survey should be made to the appropriate land office (see § 1821.2-1 of this chapter).
                [Circ. 2220, 31 FR 16785, Dec. 31, 1966]
              
              
                § 3861.1-2
                Survey must be made subsequent to recording notice of location.
                The survey and plat of mineral claims required to be filed in the proper office with application for patent must be made subsequent to the recording of the location of the claim (if the laws of the State or the regulations of the mining district require the notice of location to be recorded), and when the original location is made by survey of a mineral surveyor such location survey cannot be substituted for that required by the statute, as above indicated. All matters relating to the duties of mineral surveyors, and to the field and office procedure to be observed in the execution of mineral surveys, are set forth in Chapter X of the Manual of Instructions for the Survey of the Public Lands of the United States, 1947.
              
              
                § 3861.1-3
                Plats and field notes of mineral surveys.
                When the patent is issued, one copy of the plat and field notes shall accompany the patent and be delivered to the patentee.
              
              
                § 3861.2
                Surveys: Specific.
              
              
                § 3861.2-1
                Particulars to be observed in mineral surveys.
                (a) The following particulars should be observed in the survey of every mining claim:
                (1) The exterior boundaries of the claim, the number of feet claimed along the vein, and, as nearly as can be ascertained, the direction of the vein, and the number of feet claimed on the vein in each direction from the point of discovery or other well-defined place on the claim should be represented on the plat of survey and in the field notes.
                (2) The intersection of the lines of the survey with the lines of conflicting prior surveys should be noted in the field notes and represented upon the plat.
                (3) Conflicts with unsurveyed claims, where the applicant for survey does not claim the area in conflict, should be shown by actual survey.
                (4) The total area of the claim embraced by the exterior boundaries should be stated, and also the area in conflict with each intersecting survey, substantially as follows:
                
                  
                     
                    Acres
                  
                  
                    Total area of claim
                    10.50
                  
                  
                    Area in conflict with survey No. 302
                    1.56
                  
                  
                    Area in conflict with survey No. 948
                    2.33
                  
                  
                    Area in conflict with Mountain Maid lode mining claim, unsurveyed
                    1.48
                  
                
                (b) It does not follow that because mining surveys are required to exhibit all conflicts with prior surveys the area of conflict with prior surveys the area of conflict are to be excluded. The field notes and plat are made a part of the application for patent, and care should be taken that the description does not inadvertently exclude portions intended to be retained. The application for patent should state the portions to be excluded in express terms.
              
              
                
                § 3861.2-2
                Certificate of expenditures and improvements.
                (a) The claimant at the time of filing the application for patent, or at any time within the 60 days of publication, is required to file with the authorized officer a certificate of the office cadastral engineer that not less than $500 worth of labor has been expended or improvements made, by the applicant or his grantors, upon each location embraced in the application, or if the application embraces several contiguous locations held in common, that an amount equal to $500 for each location has been so expended upon, and for the benefit of, the entire group; that the plat filed by the claimant is correct; that the field notes of the survey, as filed, furnish such an accurate description of the claim as will, if incorporation in a patent, serve to identify the premises fully, and that such reference is made therein to natural objects or permanent monuments as will perpetuate and fix the locus thereof.
                (b) In case of a lode and mill-site claim in the same survey the expenditure of $500 must be shown upon the lode claim.
              
              
                § 3861.2-3
                Mineral surveyor's report of expenditures and improvements.
                (a) In the mineral surveyor's report of the value of the improvements all actual expenditures and mining improvements made by the claimant or his grantors, having a direct relation to the development of the claim, must be included in the estimate.
                (b) The expenditures required may be made from the surface or in running a tunnel, drifts, or crosscuts for the development of the claim. Expenditures for drill holes for the purpose of prospecting and securing data upon which further development of a group of lode mining claims held in common may be based are available toward meeting the statutory provision requiring an expenditure of $500 as a basis for patent as to all of the claims of the group situated in close proximity to such common improvement. Improvements of any other character, such as buildings, machinery, or roadways, must be excluded from the estimate, unless it is shown clearly that they are associated with actual excavations, such as cuts, tunnels, shafts, etc., are essential to the practical development of and actually facilitate the extraction of mineral from the claim.
                (c) Improvements made by a former locator who has abandoned his claim cannot be included in the estimate, but should be described and located in the notes and plat.
              
              
                § 3861.2-4
                Supplemental proof of expenditures and improvements.
                If the value of the labor and improvements upon a mineral claim is less than $500 at the time of survey the mineral surveyor may file with the cadastral engineer supplemental proof showing $500 expenditure made prior to the expiration of the period of publication.
              
              
                § 3861.2-5
                Amended mineral surveys.
                (a) Inasmuch as amended surveys are ordered only by special instructions from the Bureau of Land Management, and the conditions and circumstances peculiar to each separate case and the object sought by the required amendment, alone govern all special matters relative to the manner of making such survey and the form and subject matter to be embraced in the field notes thereof, but few general rules applicable to all cases can be laid down.
                (b) The expense of amended surveys, including amendment of plat and field notes, and office work in the Bureau of Land Management office will be borne by the claimant.
                (c) The amended survey must be made in strict conformity with, or be embraced within, the lines of the original survey. If the amended and original surveys are identical, that fact must be clearly and distinctly stated in the field notes. If not identical, a bearing and distance must be given from each established corner of the amended survey to the corresponding corner of the original survey. The lines of the original survey, as found upon the ground, must be laid down upon the preliminary plat in such manner as to contrast and show their relation to the lines of the amended survey.
              
              
                
                § 3861.3
                Mineral surveyors.
              
              
                § 3861.3-1
                Extent of duties.
                The duty of a mineral surveyor in any particular case ceases when he has executed the survey and returned the field notes and preliminary plat, with his report, to the cadastral engineer. He will not be allowed to prepare for the mining claimant the papers in support of his application for patent. He is not permitted to combine the duties of surveyor and notary public in the same case by administering oaths. It is preferable that both preliminary and final oaths of assistants should be taken before some officer duly authorized to administer oaths, other than the mineral surveyor. In cases, however, where great delay, expense, or inconvenience would result from a strict compliance with this section, the mineral surveyor is authorized to administer the necessary oaths to his assistants, but in each case where this is done, he will submit to the proper cadastral engineer a full written report of the circumstances which required his stated action; otherwise he must have absolutely nothing to do with the case, except in his official capacity as surveyor. He will not employ field assistants interested therein in any manner.
              
              
                § 3861.3-2
                Assistants.
                The employing of claimants, their attorneys, or parties in interest, as assistants in making surveys of mineral claims will not be allowed.
              
              
                § 3861.4
                Contract for surveys.
              
              
                § 3861.4-1
                Payment.
                (a) The claimant is required, in all cases, to make satisfactory arrangements with the surveyor for the payment for his services and those of his assistants in making the survey, as the United States will not be held responsible for the same.
                (b) The state director has no jurisdiction to settle differences relative to the payment of charges for field work, between mineral surveyors and claimants. These are matters of private contract and must be enforced in the ordinary manner, i.e., in the local courts. The Department has, however, authority to investigate charges affecting the official actions of mineral surveyors, and will, on sufficient cause shown, suspend or revoke their appointment.
              
              
                § 3861.5
                Appointment and employment of mineral surveyors.
              
              
                § 3861.5-1
                Appointment.
                Pursuant to section 2334 of the Revised Statutes (30 U.S.C. 39), the Director or his delegate will appoint only a sufficient number of surveyors for the survey of mining claims to meet the demand for that class of work. Each appointee shall qualify as prescribed by the Director or his delegate. Applications for appointment as a mineral surveyor may be made at any office of the Bureau of Land Management listed in § 1821.2-1 of these regulations. A roster of appointed mineral surveyors will be available at these offices. Each appointee may execute mineral surveys in any State where mineral surveys are authorized.
                [38 FR 30001, Oct. 31, 1973]
              
              
                § 3861.5-2
                Employment.
                A mineral claimant may employ any United States mineral surveyor qualified as indicated in paragraph (a) of this section to make the survey of his claim. All expenses of the survey of mining claims and the publication of the required notices of application for patent are to be borne by the mining claimants.
              
              
                § 3861.6
                Plats and notices.
              
              
                § 3861.6-1
                Payment of charges of the public survey office.
                With regard to the platting of the claim and other office work in the Bureau of Land Management office, including the preparation of the copies of the plat and field notes to be furnished the claimant, that office will make an estimate of the cost thereof, which amount the claimant will deposit with it to be passed to the credit of the fund created by “Deposits by Individuals for Surveying Public Lands.”
              
              
                
                § 3861.7
                Posting.
              
              
                § 3861.7-1
                Plat and notice to be posted on claim.
                The claimant is required to post a copy of the plat of survey in a conspicuous place upon the claim, together with notice of his intention to apply for a patent therefor, which notice will give the date of posting, the name of the claimant, the name of the claim, the number of the survey, the mining district and county, and the names of adjoining and conflicting claims as shown by the plat of survey.
              
              
                § 3861.7-2
                Proof of posting on the claim.
                After posting the said plat and notice upon the premises the claimant will file with the proper manager two copies of such plat and the field notes of survey of the claim, accompanied by two copies of the statement of at least two credible witnesses that such plat and notice are posted conspicuously upon the claim, giving the date and place of such posting, and two copies of the notice so posted to be attached to and form a part of said statement.
              
            
            
              Subpart 3862—Lode Mining Claim Patent Applications
              
                Source:
                35 FR 9756, June 13, 1970, unless otherwise noted.
              
              
                § 3862.1
                Lode claim patent applications: General.
              
              
                § 3862.1-1
                Application for patent.
                (a) At the time the proof of posting is filed the claimant must file in duplicate an application for patent showing that he has the possessory right to the claim, in virtue of a compliance by himself (and by his grantors, if he claims by purchase) with the mining rules, regulations, and customs of the mining district or State in which the claim lies, and with the mining laws of Congress, such statement to narrate briefly, but as clearly as possible, the facts constituting such compliance, the origin of his possession, and the basis of his claim to a patent. The application should contain a full description of the kind and character of the vein or lode and should state whether ore has been extracted therefrom; and if so, in what amount and of what value. It should also show the precise place within the limits of each of the locations embraced in the application where the vein or lode has been exposed or discovered and the width thereof. The showing in these regards should contain sufficient data to enable representatives of the Government to confirm the same by examination in the field and also enable the Bureau of Land Management to determine whether a valuable deposit of mineral actually exists within the limits of each of the locations embraced in the application.
                (b) Every application for patent, based on a mining claim located after August 1, 1946, shall state whether the claimant has or has not had any direct or indirect part in the development of the atomic bomb project. The application must set forth in detail the exact nature of the claimant's participation in the project, and must also state whether as a result of such participation he acquired any confidential, official information as to the existence of deposits of uranium, thorium, or other fissionable source materials in the lands covered by his application.
                (c) In applying for patent to a mining claim embracing land lying partly within one proper office and partly within another, a full set of papers must be filed in each office, except that one abstract of title and one proof of patent expenditures will be sufficient. Only one newspaper publication and one posting on the claim will be required, but proof thereof must be filed in both offices, the statements as to posting plat and notice on the claim to be signed within the respective land districts, as well, also, as all of the other statements required in mineral patent proceedings, except such as, under the law, may be signed outside of the land district wherein the land applied for is situated. Publication, payment of fees, and the purchase price of the land will be further governed by the provisions of §§ 1823.4(a) and 1861.2 of this chapter.
              
              
                
                § 3862.1-2
                Fees.
                An applicant for a lode mining claim patent must pay fees as described in § 3860.1.
                [70 FR 58880, Oct. 7, 2005]
              
              
                § 3862.1-3
                Evidence of title.
                (a) Each patent application must be supported by either a certificate of title or an abstract of title certified to by the legal custodian of the records of locations and transfers of mining claims or by an abstracter of titles. The certificate of title or certificate to an abstract of title must be by a person, association, or corporation authorized by the State laws to execute such a certificate and acceptable to the Bureau of Land Management.
                (b) A certificate of title must conform substantially to a form approved by the Director.
                (c) Each certificate of title or abstract of title must be accompanied by single copies of the certificate or notice of the original location of each claim, and of the certificates of amended or supplemental locations thereof, certified to by the legal custodian of the record of mining locations.
                (d) A certificate to an abstract of title must state that the abstract is a full, true, and complete abstract of the location certificates or notices, and all amendments thereof, and of all deeds, instruments, or actions appearing of record purporting to convey or to affect the title to each claim.
                (e) The application for patent will be received and filed if the certificate of title or an abstract is brought down to a day reasonably near the date of the presentation of the application and shows full title in the applicant, who must as soon as practicable thereafter file a supplemental certificate of title or an abstract brought down so as to include the date of the filing of the application.
              
              
                § 3862.1-4
                Evidence relating to destroyed or lost records.
                In the event of the mining records in any case having been destroyed by fire or otherwise lost, a statement of the fact should be made, and secondary evidence of possessory title will be received, which may consist of the statement of the claimant, supported by those of any other parties cognizant of the facts relative to his location, occupancy, possession, improvements, etc.; and in such case of lost records, any deeds, certificates of location or purchase, or other evidence which may be in the claimant's possession and tend to establish his claim, should be filed.
              
              
                § 3862.1-5
                Statement required that land is unreserved, unoccupied, unimproved, and unappropriated.
                Each person making application for patent under the mining laws, for lands in Alaska, must furnish a duly corroborated statement showing that no portion of the land applied for is occupied or reserved by the United States, so as to prevent its acquisition under said laws; that the land is not occupied or claimed by natives of Alaska; and that the land is unoccupied, unimproved and unappropriated by any person claiming the same other than the applicant.
              
              
                § 3862.2
                Citizenship.
              
              
                § 3862.2-1
                Citizenship of corporations and of associations acting through agents.
                The proof necessary to establish the citizenship of applicants for mining patents must be made in the following manner: In case of an incorporated company, a certified copy of its charter or certificate of incorporation must be filed. In case of an association of persons unincorporated, the statement of their duly authorized agent, made upon his own knowledge or upon information and belief, setting forth the residence of each person forming such association, must be submitted. This statement must be accompanied by a power of attorney from the parties forming such association, authorizing the person who makes the citizenship showing to act for them in the matter of their application of patent.
              
              
                § 3862.2-2
                Citizenship of individuals.

                (a) In case of an individual or an association of individuals who do not appear by their duly authorized agent, the statement of each applicant, showing whether he is a native or naturalized citizen, when and where born, and his residence, will be required.
                
                (b) In case an applicant has declared his intention to become a citizen or has been naturalized, his statement must show the date, place, and the court before which he declared his intention, or from which his certificate of citizenship issued, and present residence.
              
              
                § 3862.2-3
                Trustee to disclose nature of trust.
                Any party applying for patent as trustee must disclose fully the nature of the trust and the name of the cestui que trust; and such trustee, as well as the beneficiaries, must furnish satisfactory proof of citizenship; and the names of beneficiaries, as well as that of the trustee, must be inserted in the final certificate of entry.
              
              
                § 3862.3
                Possessory rights.
              
              
                § 3862.3-1
                Right by occupancy.
                (a) The provisions of R.S. 2332 (30 U.S.C. 38), greatly lessen the burden of proof, more especially in the case of old claims located many years since, the records of which, in many cases, have been destroyed by fire, or lost in other ways during the lapse of time, but concerning the possessory right to which all controversy or litigation has long been settled.

                (b) When an applicant desires to make his proof of possessory right in accordance with this provision of law, he will not be required to produce evidence of location, copies of conveyances, or abstracts of title, as in other cases, but will be required to furnish a duly certified copy of the statute of limitation of mining claims for the State, together with his statement giving a clear and succinct narration of the facts as to the origin of his title, and likewise as to the continuation of his possession of the mining ground covered by his application; the area thereof; the nature and extent of the mining that has been done thereon; whether there has been any opposition to his possession, or litigation with regard to his claim, and if so, when the same ceased; whether such cessation was caused by compromise or by judicial decree, and any additional facts within the claimant's knowledge having a direct bearing upon his possession and bona fides which he may desire to submit in support of his claim.
              
              
                § 3862.3-2
                Certificate of court required.
                There should likewise be filed a certificate, under seal of the court having jurisdiction of mining cases within the judicial district embracing the claim, that no suit or action of any character whatever involving the right of possession to any portion of the claim applied for is pending, and that there has been no litigation before said court affecting the title to said claim or any part thereof for a period equal to the time fixed by the statute of limitations for mining claims in the State as aforesaid other than that which has been finally decided in favor of the claimant.
              
              
                § 3862.3-3
                Corroborative proof required.
                The claimant should support his narrative of facts relative to his possession, occupancy, and improvements by corroborative testimony of any disinterested person or persons of credibility who may be cognizant of the facts in the case and are capable of testifying understandingly in the premises.
              
              
                § 3862.4
                Publication of notice.
              
              
                § 3862.4-1
                Newspaper publication.
                Upon the receipt of applications for mineral patent and accompanying papers, if no reason appears for rejecting the application, the authorized officer will, at the expense of the claimant (who must furnish the agreement of the publisher to hold applicant for patent alone responsible for charges of publication), publish a notice of such application for the period of 60 days in a newspaper published nearest to the claim. If the notice is published in a daily paper, it shall be published in the Wednesday issue for nine consecutive weeks; if weekly, in nine consecutive issues; if semiweekly or triweekly, in the issue of the same day of each week for nine consecutive weeks. In all cases the first day of issues shall be excluded in estimating the period of 60 days.
                [35 FR 9756, June 13, 1970, as amended at 41 FR 21642, May 27, 1976]
              
              
                
                § 3862.4-2
                Contents of published notice.
                The notices published as required by the preceding section must embrace all the data given in the notice posted upon the claim. In addition to such data the published notice must further indicate the locus of the claim by giving the connecting line, as shown by the field notes and plat, between a corner of the claim and a United States mineral monument or a corner of the public survey, and thence the boundaries of the claim by courses and distances.
              
              
                § 3862.4-3
                Authorized officer to designate newspaper.
                The authorized officer shall have the notice of application for patent published in a paper of established character and general circulation, to be by him designated as being the newspaper published nearest the land.
              
              
                § 3862.4-4
                Charges for publication.
                (a) The charge for the publication of notice of application for patent in a mining case in all districts shall not exceed the legal rates allowed by the laws of the several States for the publication of legal notices wherein the notice is published.

                (b) It is expected that these notices shall not be so abbreviated as to curtail the description essential to a perfect notice, and on the other hand that they shall not be of unnecessary length. The printed matter must be set solid without paragraphing or any display in the heading and shall be in the usual body type used in legal notices. If other type is used, no allowance will be made for additional space on that account. The number of solid lines only used in advertising by actual count will be allowed. All abbreviations and copy must be strictly followed. The following is a sample of advertisement set up in accordance with Government requirements and contains all the essential data necessary for publication:
                
                
                  M. A. No. 04421, U. S. Land Office, Elko, Nevada, October 5, 1921. Notice is hereby given that the Jarbidge Buhl Mining Company by W. H. Hudson, attorney in fact, of Jarbidge, Nevada, has made application for patent to the Altitude, Altitude No. 1, Altitude No. 3, and Altitude Annex, lode mining claims. Survey No. 4470, in unsurveyed T. 46 N., R. 58 E., M. D. B. and M., in the Jarbidge mining district, Elko County, Nevada, described as follows: Beginning at corner No. 1, Altitude No. 3, whence the quarter corner of the south boundary of sec. 34 T. 46 N., R. 58 E., M. D. B. and M., bears south 41°54′ west 7285.63 feet, thence north 20°14′ west 1500 feet to corner No. 2 of said lode; thence north 69°46′ east 569 feet to corner No. 3 of said lode; thence south 20°14′ east 417.5 feet to corner 2, Altitude No. 1; thence north 69°46′ east 1606.1 feet to corner No. 3, Altitude lode; thence south 20°14′ east 1500 feet, to corner No. 4 of said lode; thence south 69°46′ west 1606.1 feet, to corner No. 1, Altitude No. 1 lode; thence North 20°14′ west 417.5 feet to corner No. 4, Altitude No. 3; thence south 69°46′ west 569 feet to point of beginning. There are no adjoining or conflicting claims. The location notices are recorded in Book 17, pages 373 and 374, and in Book 15, pages 52 and 53, mining locations, Elko County, Nevada, John E. Robbins, Manager.
                
                
                (c) For the publication of citations in contests or hearings, involving the character of lands, the charges may not exceed the rates provided for similar notices by the law of the State.
              
              
                § 3862.4-5
                Proof by applicant of publication and posting.
                After the 60-day period of newspaper publication has expired, the claimant will furnish from the office of publication a sworn statement that the notice was published for the statutory period, giving the first and last day of such publication, and his own statement showing that the plat and notice aforesaid remained conspicuously posted upon the claim sought to be patented during said 60-day publication, giving the dates.
              
              
                § 3862.4-6
                Payment of purchase price and statement of charges and fees.

                Upon the filing of the statement required by the preceding section, the authorized officer will, if no adverse claim was filed in his office during the period of publication, and no other objection appears, permit the claimant to pay for the land to which he is entitled at the rate of $5 for each acre and $5 for each fractional part of an acre, except as otherwise provided by law, issuing the usual receipt therefor. The claimant will also make a statement of all charges and fees paid by him for publication and surveys, together with all fees and money paid the authorized officer of the proper office, and a patent shall be issued thereon if found regular.
              
              
                § 3862.5
                Entry and transfers.
              
              
                § 3862.5-1
                Allowance of entry; transfers subsequent to application not recognized.
                No entry will be allowed until the authorized officer has satisfied himself, by careful examination, that proper proofs have been filed upon the points indicated in the law and official regulations. Transfers made subsequent to the filing of the application for patent will not be considered, but entry will be allowed and patent issued in all cases in the name of the applicant for patent, the title conveyed by the patent, of course, in each instance inuring to the transferee of such applicant where a transfer has been made pending the application for patent.
              
              
                § 3862.6
                Diligent prosecution.
              
              
                § 3862.6-1
                Failure to prosecute application with diligence.
                The failure of an applicant for patent to a mining claim to prosecute his application to completion, by filing the necessary proofs and making payment for the land, within a reasonable time after the expiration of the period of publication of notice of the application, or after the termination of adverse proceedings in the courts, constitutes a waiver by the applicant of all rights obtained by the earlier proceedings upon the application.
              
              
                § 3862.7
                Application processing upon contest or protest.
              
              
                § 3862.7-1
                Resumption of patent proceedings after suspension due to adverse claim or protest.
                The proceedings necessary to the completion of an application for patent to a mining claim, against which an adverse claim or protest has been filed, if taken by the applicant at the first opportunity afforded therefor under the law and departmental practice, will be as effective as if taken at the date when, but for the adverse claim or protest, the proceedings on the application could have been completed.
              
              
                § 3862.8
                Patents for mining claims.
              
              
                § 3862.8-1
                Land descriptions in patents.
                The land description in a patent for a lode mining claim, for a millsite, or for a placer claim not consisting of legal subdivisions, shall hereafter consist of the names and survey numbers of the claims being patented and those being excluded, or of the names of the excluded claims if they are unsurveyed, or of the legal subdivisions of excluded land covered by homestead or other nonmineral entry. The land description shall refer to the field notes of survey and the plat thereof for a more particular description and the patent shall expressly make them a part thereof. Where shown by the mineral entry the patent shall give the actual or approximate legal subdivision, section, township and range, the name of the county and of the mining district, if any, wherein the claims are situated. A copy of the plat and field notes of each mineral survey patented will be furnished to the patentee.
              
              
                § 3862.9
                Public availability of information.
                (a) All data and information concerning Federal and Indian minerals submitted under this part 3860 are subject to part 2 of this title. Part 2 of this title includes the regulations of the Department of the Interior covering the public disclosure of data and information contained in Department of the Interior records. Certain mineral information not protected from public disclosure under part 2 of this title may be made available for inspection without a Freedom of Information Act (5 U.S.C. 552) request.
                (b) When you submit data and information under this part 3860 that you believe to be exempt from disclosure to the public, you must clearly mark each page that you believe includes confidential information. BLM will keep all data and information confidential to the extent allowed by § 2.13(c) of this title.
                [63 FR 52955, Oct. 1, 1998]
              
            
            
              
              Subpart 3863—Placer Mining Claim Patent Applications
              
                Source:
                35 FR 9758, June 13, 1970, unless otherwise noted.
              
              
                § 3863.1
                Placer mining claim patent applications: General.
                (a) The proceedings to obtain patents for placer claims, including all forms of mineral deposits excepting veins of quartz or other rock in place, are similar to the proceedings prescribed for obtaining patents for vein or lode claims; but where a placer claim shall be upon surveyed lands, and conforms to legal subdivisions, no further survey or plat will be required. Where placer claims cannot be conformed to legal subdivisions, survey and plat shall be made as on unsurveyed lands.
                (b) The price of placer claims is fixed at $2.50 per acre or fractional part of an acre.
                (c) An applicant for a placer mining claim patent must pay fees as described in § 3860.1.
                [35 FR 9758, June 13, 1970, as amended at 70 FR 58880, Oct. 7, 2005]
              
              
                § 3863.1-1
                Application for patent.
              
              
                § 3863.1-2
                Proof of improvements for patent.
                The proof of improvements must show their value to be not less than $500 and that they were made by the applicant for patent or his grantors. This proof should consist of the statement of two or more disinterested witnesses.
              
              
                § 3863.1-3
                Data to be filed in support of application.
                (a) In placer applications, in addition to the recitals necessary in and to both vein or lode and placer applications, the placer application should contain, in detail, such data as will support the claim that the land applied for is placer ground containing valuable mineral deposits not in vein or lode formation and that title is sought not to control water courses or to obtain valuable timber but in good faith because of the mineral therein. This statement, of course, must depend upon the character of the deposit and the natural features of the ground, but the following details should be covered as fully as possible: If the claim be for a deposit of placer gold, there must be stated the yield per pan, or cubic yard, as shown by prospecting and development work, distance to bedrock, formation and extent of the deposit, and all other facts upon which he bases his allegation that the claim is valuable for its deposits of placer gold. If it be a building stone or other deposit than gold claimed under the placer laws, he must describe fully the kind, nature, and extent of the deposit, stating the reasons why same is by him regarded as a valuable mineral claim. He will also be required to describe fully the natural features of the claim; streams, if any, must be fully described as to their course, amount of water carried, fall within the claim; and he must state kind and amount of timber and other vegetation thereon and adaptability to mining or other uses.
                (b) If the claim be all placer ground, that fact must be stated in the application and corroborated by accompanying proofs; if of mixed placers and lodes, it should be so set out, with a description of all known lodes situated within the boundaries of the claim. A specific declaration, such as is required by R.S. 2333 (30 U.S.C. 37) must be furnished as to each lode intended to be claimed. All other known lodes are, by the silence of the applicant, excluded by law from all claim by him, of whatsoever nature, possessory or otherwise.
                (c) While these data are required as a part of the mineral surveyor's report in case of placers taken by special survey, it is proper that the application for patent incorporate these facts.
                (d) Inasmuch as in case of claims taken by legal subdivisions, no report by a mineral surveyor is required, the claimant, in his application in addition to the data above required, should describe in detail the shafts, cuts, tunnels, or other workings claimed as improvements, giving their dimensions, value, and the course and distance thereof to the nearest corner of the public surveys.

                (e) The statement as to the description and value of the improvements must be corroborated by the statements of two disinterested witnesses. The proof showing must be made in duplicate. See 51 L.D. 265 and 52 L.D. 190.
                (f) Applications awaiting entry, whether published or not, must be made to conform to this part, with respect to proof as to the character of the land. Entries already made will be suspended for such additional proofs as may be deemed necessary in each case.
              
              
                § 3863.1-4
                Applications for placers containing known lodes.
                Applicants for patent to a placer claim, who are also in possession of a known vein or lode included therein, must state in their application that the placer includes such vein or lode. The published and posted notices must also include such statement. If veins or lodes lying within placer locations are owned by other parties, the fact should be distinctly stated in the application for patent and in all the notices. But in all cases whether the lode is claimed or excluded, it must be surveyed and marked upon the plat, the field notes and plat giving the area of the lode claim or claims and the area of the placer separately. An application which omits to claim such known vein or lode must be construed as a conclusive declaration that the applicant has no right of possession to the vein or lode. Where there is no known lode or vein, the fact must appear by the statement of two or more witnesses.
              
            
            
              Subpart 3864—Millsite Patents
              
                Source:
                35 FR 9758, June 13, 1970, unless otherwise noted.
              
              
                § 3864.1
                Millsite patents: General.
              
              
                § 3864.1-1
                Application for patent.
                (a) Land entered as a millsite must be shown to be nonmineral. Millsites are simply auxiliary to the working of mineral claims. R.S. 2337 (30 U.S.C. 42) provides for the patenting of millsites.
                (b) To avail themselves of this provision of law, parties holding the possessory right to a vein or lode claim, and to a piece of nonmineral land not contiguous thereto for mining or milling purposes, not exceeding the quantity allowed for such purpose by R.S. 2337, or prior laws, under which the land was appropriated, the proprietors of such vein or lode may file in the proper office their application for a patent, which application, together with the plat and field notes, may include, embrace, and describe, in addition to the vein or lode claim, such noncontiguous millsite, and after due proceedings as to notice, etc., a patent will be issued conveying the same as one claim. The owner of a patented lode may, by an independent application, secure a millsite, if good faith is manifest in its use or occupation in connection with the lode and no adverse claim exists.
                (c) The Act of March 18, 1960 (74 Stat. 7; 43 U.S.C. 42(b)), amends R.S. 2337 to allow the holders of possessory right in a placer claim to hold nonmineral land for mining, milling, processing beneficiation, or other operations in connection with the placer claim. Applications for patent for such millsites are subject to the same requirements as to survey and notice as one applicable to placer mining claims. No one millsite may exceed five acres and payment will be $2.50 per acre or fraction thereof.
              
              
                § 3864.1-2
                Millsites applied for in conjunction with a lode claim.
                Where the original survey includes a lode claim and also a millsite the lode claim should be described in the plat and field notes as “Sur. No. 37, A,” and the millsite as “Sur. No. 37, B,” or whatever may be its appropriate numerical designation; the course and distance from a corner of the millsite to a corner of the lode claim to be invariably given in such plat and field notes, and a copy of the plat and notice of application for patent must be conspicuously posted upon the millsite as well as upon the vein or lode claim for the statutory period of 60 days. In making the entry no separate receipt or certificate need be issued for the millsite, but the whole area of both lode and millsite will be embraced in one entry, the price being $5 for each acre and fractional part of an acre embraced by such lode and millsite claim.
              
              
                § 3864.1-3
                Millsites for quartz mills or reduction works.

                In case the owner of a quartz mill or reduction works is not the owner or claimant of a vein or lode claim the law permits him to make application therefor in the same manner prescribed for mining claims, and after due notice and proceedings, in the absence of a valid adverse filing, to enter and receive a patent for his millsite at the price named in the preceding section.
              
              
                § 3864.1-4
                Proof of nonmineral character.
                In every case there must be satisfactory proof that the land claimed as a millsite is not mineral in character, which proof may, where the matter is unquestioned, consist of the statement of two or more persons capable, from acquaintance with the land to testify understandingly.
              
              
                § 3864.1-5
                Fees.
                An applicant for a millsite patent must pay fees as described in § 3860.1.
                [70 FR 58880, Oct. 7, 2005]
              
            
          
          
            Pt. 3870
            PART 3870—ADVERSE CLAIMS, PROTESTS AND CONFLICTS
            
              
                Subpart 3871—Adverse Claims
                Sec.
                3871.1
                Filing of claim.
                3871.2
                Statement of claim.
                3871.3
                Action by authorized officer.
                3871.4
                Patent proceedings stayed when adverse claim is filed; exception.
                3871.5
                Termination of adverse suit.
                3871.6
                Certificate required when no suit commenced.
              
              
                Subpart 3872—Protests, Contests and Conflicts
                3872.1
                Protest against mineral applications.
                3872.2
                Procedure in contest cases.
                3872.3
                Presumption as to land returned as mineral.
                3872.4
                Procedure to dispute record character of land.
                3872.5
                Testimony at hearings to determine character of lands.
              
              
                Subpart 3873—Segregation
                3873.1
                Segregation of mineral from non-mineral land.
                3873.2
                Effect of decision that land is mineral.
                3873.3
                Non-mineral entry of residue of subdivisions invaded by mining claims.
              
            
            
              Authority:
              30 U.S.C. 30; 43 U.S.C. 1201, 1457, 1701 et seq.
              
            
            
              Subpart 3871—Adverse Claims
              
                Source:
                35 FR 9759, June 13, 1970, unless otherwise noted.
              
              
                § 3871.1
                Filing of claim.
                (a) An adverse claim must be filed with the authorized officer of the proper office where the application for patent is filed or with the manager of the district in which the land is situated at the time of filing the adverse claim. The claim may be filed by the adverse claimant, or by his duly authorized agent or attorney in fact cognizant of the facts stated.
                (b) Where an agent or attorney in fact files the adverse claim he must furnish proof that he is such agent or attorney.
                (c) The agent or attorney in fact must sign the statement of the adverse claim within the land district where the claim is situated, stating that it was so signed.
                (d) Each adverse claim filed must include the processing fee for adverse claims found in the fee schedule in § 3000.12 of this chapter.
                [35 FR 9759, June 13, 1970, as amended at 70 FR 58880, Oct. 7, 2005]
              
              
                § 3871.2
                Statement of claim.
                (a) The adverse claim must fully set forth the nature and extent of the interference or conflict; whether the adverse party claims as a purchaser for valuable consideration or as a locator. If the former, a certified copy of the original location, the original conveyance, a duly certified copy thereof, or an abstract of title from the office of the proper recorder should be furnished, or if the transaction was a merely verbal one he will narrate the circumstances attending the purchase, the date thereof, and the amount paid, which facts should be supported by the statement of one or more witnesses, if any were present at the time, and if he claims as a locator he must file a duly certified copy of the location from the office of the proper recorder.

                (b) In order that the “boundaries” and “extent” of the claim may be shown, it will be incumbent upon the adverse claimant to file a plat showing his entire claim, its relative situation or position with the one against which he claims, and the extent of the conflict: Provided, however, That if the application for patent describes the claim by legal subdivisions, the adverse claimant, if also claiming by legal subdivisions, may describe his adverse claim in the same manner without further survey or plat. If the claim is not described by legal subdivisions it will generally be more satisfactory if the plat thereof is made from an actual survey by a mineral surveyor and its correctness officially certified thereon by him.
              
              
                § 3871.3
                Action by authorized officer.
                (a) Upon the adverse claim being filed within the 60-day period of publication, the authorized officer will immediately give notice in writing to the parties that such adverse claim has been filed, informing them that the party who filed the adverse claim will be required within 30 days from the date of such filing to commence proceedings in a court of competent jurisdiction to determine the question of right of possession, and to prosecute the same with reasonable diligence to final judgment, and that should such adverse claimant fail to do so, his adverse claim will be considered waived and the application for patent be allowed to proceed upon its merits.
                (b) The Act of September 21, 1961 (Pub. L. 87-260; 75 Stat. 541), amends the Act of June 7, 1910 (36 Stat. 459; 48 U.S.C. 386), and provides that adverse suits against mineral entries in Alaska shall be instituted within the 60-day time limit set forth in R.S. 2325 and 2326, (30 U.S.C. 29, 30). The act further provides that where a mineral patent application was filed prior to the effective date of the act, the time in which to file adverse suits is governed by the Act of June 7, 1910. Where a mineral patent application was filed prior to September 21, 1961, the entry will not be allowed until after the expiration of eight months following the publication period.
              
              
                § 3871.4
                Patent proceedings stayed when adverse claim is filed; exception.
                When an adverse claim is filed as aforesaid, the authorized officer will endorse upon the same the precise date of filing and preserve a record of the date of notifications issued thereon; and thereafter all proceedings on the application for patent will be stayed with the exception of the completion of the publication and posting of notices and plat and the filing of the necessary proof thereof, until the controversy shall have been finally adjudicated in court or the adverse claim waiver or withdrawn.
              
              
                § 3871.5
                Termination of adverse suit.
                (a) Where an adverse claim has been filed and suit thereon commenced within the statutory period and final judgment rendered determining the right of possession, it will not be sufficient to file with the authorized officer a certificate of the clerk of the court setting forth the facts as to such judgment, but the successful party must, before he is allowed to make entry, file a certified copy of the judgment roll, together with the other evidence required by R.S. 2326 (30 U.S.C. 30), and a certificate of the clerk of the court under the seal of the court showing, in accord with the record facts of the case, that the judgment mentioned and described in the judgment roll aforesaid is a final judgment; that the time for appeal therefrom has, under the law, expired, and that no such appeal has been filed, or that the defeated party has waived his right to appeal. Other evidence showing such waiver or an abandonment of the litigation may be filed.
                (b) Where such suit has been dismissed, a certificate of the clerk of the court to that effect or a certified copy of the order of dismissal will be sufficient.
                (c) After an adverse claim has been filed and suit commenced, a relinquishment or other evidence of abandonment of the adverse claim will not be accepted, but the case must be terminated and proof thereof furnished as required by the last two paragraphs.
              
              
                § 3871.6
                Certificate required when no suit commenced.

                Where an adverse claim has been filed but no suit commenced against the applicant for patent within the statutory period, a certificate to that effect by the clerk of the State court having jurisdiction in the case, and also by the clerk of the district court of the United States for the district in which the claim is situated, will be required.
              
            
            
              Subpart 3872—Protests, Contests and Conflicts
              
                Source:
                35 FR 9760, June 13, 1970, unless otherwise noted.
              
              
                § 3872.1
                Protest against mineral applications.
                (a) At any time prior to the issuance of patent, protest may be filed against the patenting of the claim as applied for, upon any ground tending to show that the applicant has failed to comply with the law in any matter essential to a valid entry under the patent proceedings. Such protest cannot, however, be made the means of preserving a surface conflict lost by failure to adverse or lost by the judgment of the court in an adverse suit. One holding a present joint interest in a mineral location included in an application for patent who is excluded from the application, so that his interest would not be protected by the issue of patent thereon, may protest against the issuance of a patent as applied for, setting forth in such protest the nature and extent of his interest in such location, and such a protestant will be deemed a party in interest entitled to appeal. This results from the holding that a co-owner excluded from an application for patent does not have an “adverse” claim within the meaning of R.S. 2325 and 2326 (30 U.S.C. 29, 30). (See Turner v. Sawyer, 150 U.S. 578-586, 37 L. ed. 1189-1191.)
                (b) A protest by any party, except a Federal agency, must include the processing fee for protests found in the fee schedule in § 3000.12 of this chapter.
                [35 FR 9760, June 13, 1970, as amended at 70 FR 58880, Oct. 7, 2005]
              
              
                § 3872.2
                Procedure in contest cases.
                Parts 1840 and 1850 of this chapter, in cases before the United States, the Bureau of Land Management, and the Department of the Interior will, so far as applicable, govern in all cases and proceedings arising in contests and hearings to determine the character of lands.
              
              
                § 3872.3
                Presumption as to land returned as mineral.
                Public land returned upon the survey records as mineral shall be withheld from entry as agricultural land until the presumption arising from such a return shall be overcome.
              
              
                § 3872.4
                Procedure to dispute record character of land.
                (a) When lands returned as mineral are sought to be entered as agricultural under laws which require the submission of final proof after due notice by publication and posting, the filing of the proper nonmineral statement in the absence of allegations that the land is mineral will be deemed sufficient as a preliminary requirement. A satisfactory showing as to character of land must be made when final proof is submitted.
                (b) In case of application to enter, locate, or select such lands as agricultural, under laws in which the submission of final proof after due publication and posting is not required, notice thereof must first be given by publication for 60 days and posting in the local office during the same period, and affirmative proof as to the character of the land submitted. In the absence of allegations that the land is mineral, and upon compliance with this requirement, the entry location, or selection will be allowed, if otherwise regular.
                (c) Where as against the claimed right to enter such lands as agricultural it is alleged that the same are mineral, or are applied for as mineral lands, the proceedings in this class of cases will be in the nature of a contest, and the practice will be governed by the rules in force in contest cases.
              
              
                § 3872.5
                Testimony at hearings to determine character of lands.

                (a) At hearings to determine the character of lands the claimants and witnesses will be thoroughly examined with regard to the character of the land; whether the same has been thoroughly prospected; whether or not there exists within the tract or tracts claimed any lode or vein of quartz or other rock in place bearing gold, silver, cinnabar, lead, tin, copper, or other valuable deposit which has ever been claimed, located, recorded, or worked; whether such work is entirely abandoned, or whether occasionally resumed; if such lode does exist, by whom claimed, under what designation, and in which subdivision of the land it lies; whether any placer mine or mines exist upon the land; if so, what is the character thereof, whether of the shallow-surface description, or of the deep cement, blue lead, or gravel deposits; to what extent mining is carried on when water can be obtained, and what the facilities are for obtaining water for mining purposes; upon what particular 10-acre subdivisions mining has been done, and at what time the land was abandoned for mining purposes, if abandoned at all. In every case, where practicable, an adequate quantity or number of representative samples of the alleged mineral-bearing matter or material should be offered in evidence, with proper identification, to be considered in connection with the record, with which they will be transmitted upon each appeal that may be taken. Testimony may be submitted as to the geological formation and development of mineral on adjoining or adjacent lands and their relevancy.
                (b) The testimony should also show the agricultural capacities of the land, what kind of crops are raised thereon, the value thereof; the number of acres actually cultivated for crops of cereals or vegetables, and within which particular 10-acre subdivision such crops are raised; also which of these subdivisions embrace the improvements, giving in detail the extent and value of the improvements, such as house, barn, vineyard, orchard, fencing, etc., and mining improvements.
                (c) The testimony should be as full and complete as possible; and in addition to the leading points indicated above, where an attempt is made to prove the mineral character of lands which have been entered under the agricultural laws, it should show at what date, if at all, valuable deposits of minerals were first known to exist on the lands.
              
            
            
              Subpart 3873—Segregation
              
                Source:
                35 FR 9760, June 13, 1970, unless otherwise noted.
              
              
                § 3873.1
                Segregation of mineral from non-mineral land.
                Where a survey is necessary to set apart mineral from non-mineral land the appropriate authorized officer will have special instructions prepared outlining the procedure to be followed in the required survey. The survey will be executed at the expense of the United States. Where, in stock-raising homestead entries, it has been satisfactorily established that there are existent prior unpatented mining claims, the segregation of the latter is not strictly a segregation of mineral from non-mineral land, but rather the procedure adopted to define the boundaries of and provide a legal description for that part of the homestead entry which is not within the segregated mining claims.
              
              
                § 3873.2
                Effect of decision that land is mineral.
                The fact that a certain tract of land is decided upon testimony to the mineral in character is by no means equivalent to an award of the land to a miner. In order to secure a patent for such land, he must proceed as in other cases, in accordance with this part.
              
              
                § 3873.3
                Non-mineral entry of residue of subdivisions invaded by mining claims.

                (a) The authorized officer will accept and approve any application (if otherwise regular), to make a non-mineral entry of the residue of any original lot or legal subdivision which is invaded by mining claims if the tract has already been lotted to exclude such claims. If not so lotted, and if the original lot or legal subdivision is invaded by patented mining claims, or by mining claims covered by pending applications for patent which the non-mineral applicant does not desire to contest, or by approved mining claims of established mineral character, the authorized officer will accept and approve the application (if otherwise regular), exclusive of the conflict with the mining claims.
                
                (b) The authorized officer will allow no non-mineral application for any portion of an original lot or 40-acre legal subdivision, where the tract has not been lotted to show the reduced area by reason of approved surveys of mining claims for which applications for patent have not been filed, until the non-mineral applicant submits a satisfactory showing that such surveyed claims are in fact mineral in character. Applications to have lands which are asserted to be mineral, or mining locations, segregated by survey with a view to the non-mineral appropriation of the remainder, will be made to the authorized officer of the proper office. Such applications must be supported by a written statement of the party in interest, duly corroborated by two or more disinterested persons, or by such other or further evidence as may be required, that the land sought to be segregated as mineral is in fact mineral in character.
              
            
          
          
            Pt. 3900
            PART 3900—OIL SHALE MANAGEMENT—GENERAL
            
              
                Subpart 3900—Oil Shale Management—Introduction
                Sec.
                3900.2
                Definitions.
                3900.5
                Information collection.
                3900.10
                Lands subject to leasing.
                3900.20
                Appealing the BLM's decision.
                3900.30
                Filing documents.
                3900.40
                Multiple use development of leased or licensed lands.
                3900.50
                Land use plans and environmental considerations.
                3900.61
                Federal minerals where the surface is owned or administered by other Federal agencies, by state agencies or charitable organizations, or by private entities.
                3900.62
                Special requirements to protect the lands and resources.
              
              
                Subpart 3901—Land Descriptions and Acreage
                3901.10
                Land descriptions.
                3901.20
                Acreage limitations.
                3901.30
                Computing acreage holdings.
              
              
                Subpart 3902—Qualification Requirements
                3902.10
                Who may hold leases.
                3902.21
                Filing of qualification evidence.
                3902.22
                Where to file.
                3902.23
                Individuals.
                3902.24
                Associations, including partnerships.
                3902.25
                Corporations.
                3902.26
                Guardians or trustees.
                3902.27
                Heirs and devisees.
                3902.28
                Attorneys-in-fact.
                3902.29
                Other parties in interest.
              
              
                Subpart 3903—Fees, Rentals, and Royalties
                3903.20
                Forms of payment.
                3903.30
                Where to submit payments.
                3903.40
                Rentals.
                3903.51
                Minimum production and payments in lieu of production.
                3903.52
                Production royalties.
                3903.53
                Overriding royalties.
                3903.54
                Waiver, suspension, or reduction of rental or payments in lieu of production, or reduction of royalty, or waiver of royalty in the first 5 years of the lease.
                3903.60
                Late payment or underpayment charges.
              
              
                Subpart 3904—Bonds and Trust Funds
                3904.10
                Bonding requirements.
                3904.11
                When to file bonds.
                3904.12
                Where to file bonds.
                3904.13
                Acceptable forms of bonds.
                3904.14
                Individual lease, exploration license, and reclamation bonds.
                3904.15
                Amount of bond.
                3904.20
                Default.
                3904.21
                Termination of the period of liability and release of bonds.
                3904.40
                Long-term water treatment trust funds.
              
              
                Subpart 3905—Lease Exchanges
                3905.10
                Oil shale lease exchanges.
              
            
            
              Authority:
              30 U.S.C. 189, 359, and 241(a), 42 U.S.C. 15927, 43 U.S.C. 1732(b) and 1740.
            
            
              Source:
              73 FR 69469, Nov. 18, 2008, unless otherwise noted.
            
            
              Subpart 3900—Oil Shale Management—Introduction
              
                § 3900.2
                Definitions.
                As used in this part and parts 3910 through 3930 of this chapter, the term:
                
                  Acquired lands means lands which the United States obtained through purchase, gift, or condemnation, including mineral estates associated with lands previously disposed of under the public land laws, including the mining laws.
                
                  Act means the Mineral Leasing Act of 1920, as amended and supplemented (30 U.S.C. 181 et seq.).
                
                  BLM means the Bureau of Land Management and includes the individual employed by the Bureau of Land Management authorized to perform the duties set forth in this part and parts 3910 through 3930.
                
                  Commercial quantities means production of shale oil quantities in accordance with the approved Plan of Development for the proposed project through the research, development, and demonstration activities conducted on the research, development, and demonstration (R, D and D) lease, based on, and at the conclusion of which, there is a reasonable expectation that the expanded operation would provide a positive return after all costs of production have been met, including the amortized costs of the capital investment.
                
                  Department means the Department of the Interior.
                
                  Diligent development means achieving or completing the prescribed milestones listed in § 3930.30 of this chapter.
                
                  Entity means a person, association, or corporation, or any subsidiary, affiliate, corporation, or association controlled by or under common control with such person, association, or corporation.
                
                  Exploration means drilling, excavating, and geological, geophysical or geochemical surveying operations designed to obtain detailed data on the physical and chemical characteristics of Federal oil shale and its environment including:
                (1) The strata below the Federal oil shale;
                (2) The overburden;
                (3) The strata immediately above the Federal oil shale; and
                (4) The hydrologic conditions associated with the Federal oil shale.
                
                  Exploration license means a license issued by the BLM that allows the licensee to explore unleased oil shale deposits to obtain geologic, environmental, and other pertinent data concerning the deposits. An exploration license confers no preference to a lease to develop oil shale.
                
                  Exploration plan means a plan prepared in sufficient detail to show the:
                (1) Location and type of exploration to be conducted;
                (2) Environmental protection procedures to be taken;
                (3) Present and proposed roads, if any; and
                (4) Reclamation and abandonment procedures to be followed upon completion of operations.
                
                  Fair market value (FMV) means the monetary amount for which the oil shale deposit would be leased by a knowledgeable owner willing, but not obligated, to lease to a knowledgeable purchaser who desires, but is not obligated, to lease the oil shale deposit.
                
                  Federal lands means any lands or interests in lands, including oil shale interests underlying non-Federal surface, owned by the United States, without reference to how the lands were acquired or what Federal agency administers the lands.
                
                  Infrastructure means all support structures necessary for the production or development of shale oil, including, but not limited to:
                (1) Offices;
                (2) Shops;
                (3) Maintenance facilities;
                (4) Pipelines;
                (5) Roads;
                (6) Electrical transmission lines;
                (7) Well bores;
                (8) Storage tanks;
                (9) Ponds;
                (10) Monitoring stations;
                (11) Processing facilities—retorts; and
                (12) Production facilities.
                
                  In situ operation means the processing of oil shale in place.
                
                  Interest in a lease, application, or bid means any:
                (1) Record title interest;
                (2) Overriding royalty interest;
                (3) Working interest;
                (4) Operating rights or option or any agreement covering such an interest; or
                (5) Participation or any defined or undefined share in any increments, issues, or profits that may be derived from or that may accrue in any manner from a lease based on or under any agreement or understanding existing when an application was filed or entered into while the lease application or bid is pending.
                
                  Kerogen means the solid, organic substance in sedimentary rock that yields oil when it undergoes destructive distillation.
                
                
                  Lease means a Federal lease issued under the mineral leasing laws, which grants the exclusive right to explore for and extract a designated mineral.
                
                  Lease bond means the bond or equivalent security given to the Department to assure performance of all obligations associated with all lease terms and conditions.
                
                  Maximum economic recovery (MER) means the prevention of wasting of the resource by recovering the maximum amount of the resource that is technologically and economically possible.
                
                  Mining waste means all tailings, dumps, deleterious materials, or substances produced by mining, retorting, or in-situ operations.
                
                  MMS means the Minerals Management Service.
                
                  Oil shale means a fine-grained sedimentary rock containing:
                (1) Organic matter which was derived chiefly from aquatic organisms or waxy spores or pollen grains, which is only slightly soluble in ordinary petroleum solvents, and of which a large proportion is distillable into synthetic petroleum; and
                (2) Inorganic matter, which may contain other minerals. This term is applicable to any argillaceous, carbonate, or siliceous sedimentary rock which, through destructive distillation, will yield synthetic petroleum.
                
                  Permit means any of the required approvals that are issued by Federal, state, or local agencies.
                
                  Plan of development (POD) means the plan created for oil shale operations that complies with the requirements of the Act and that details the plans, equipment, methods, and schedules to be used in oil shale development.
                
                  Production means:
                (1) The extraction of shale oil, shale gas, or shale oil by-products through surface retorting or in situ recovery methods; or
                (2) The severing of oil shale rock through surface or underground mining methods.
                
                  Proper BLM office means the Bureau of Land Management office having jurisdiction over the lands under application or covered by a lease or exploration license and subject to the regulations in this part and in parts 3910 through 3930 of this chapter (see subpart 1821 of part 1820 of this chapter for a list of BLM state offices).
                
                  Public lands means lands, i.e., surface estate, mineral estate, or both, which:
                (1) Never left the ownership of the United States, including minerals reserved when the lands were patented;
                (2) Were obtained by the United States in exchange for public lands;
                (3) Have reverted to the ownership of the United States; or
                (4) Were specifically identified by Congress as part of the public domain.
                
                  Reclamation means the measures undertaken to bring about the necessary reconditioning of lands or waters affected by exploration, mining, in situ operations, onsite processing operations or waste disposal in a manner which will meet the requirements imposed by the BLM under applicable law.
                
                  Reclamation bond means the bond or equivalent security given to the BLM to assure performance of all obligations relating to reclamation of disturbed areas under an exploration license or lease.
                
                  Secretary means the Secretary of the Interior.
                
                  Shale gas means the gaseous hydrocarbon-bearing products of surface retorting of oil shale or of in situ extraction that is not liquefied into shale oil. In addition to hydrocarbons, shale gas might include other gases such as carbon dioxide, nitrogen, helium, sulfur, other residual or specialty gases, and entrained hydrocarbon liquids.
                
                  Shale oil means synthetic petroleum derived from the destructive distillation of oil shale.
                
                  Sole party in interest means a party who alone is or will be vested with all legal and equitable rights and responsibilities under a lease, bid, or application for a lease.
                
                  Surface management agency means the Federal agency with jurisdiction over the surface of federally-owned lands containing oil shale deposits.
                
                  State Director means an employee of the Bureau of Land Management designated as the chief administrative officer of one of the BLM's 12 administrative areas administered by a state office.
                
                
                  Surface retort means the above-ground facility used for the extraction of kerogen by heating mined shale.
                
                  Surface retort operation means the extraction of kerogen by heating mined shale in an above-ground facility.
                
                  Synthetic petroleum means synthetic crude oil manufactured from shale oil and suitable for use as a refinery feedstock or for petrochemical production.
              
              
                § 3900.5
                Information collection.

                (a) OMB has approved the information collection requirements in parts 3900 through 3930 of this chapter under 44 U.S.C. 3501 et seq. The table in paragraph (d) of this section lists the subpart in the rule requiring the information and its title, provides the OMB control number, and summarizes the reasons for collecting the information and how the BLM uses the information.

                (b) Respondents are oil shale lessees and operators. The requirement to respond to the information collections in these parts are mandated under the Energy Policy Act of 2005 (EP Act) (42 U.S.C. 15927), the Mineral Leasing Act for Acquired Lands of 1947 (30 U.S.C. 351-359), and the Federal Land Policy and Management Act (FLPMA) of 1976 (43 U.S.C. 1701 et seq., including 43 U.S.C. 1732).
                (c) The Paperwork Reduction Act of 1995 requires us to inform the public that an agency may not conduct or sponsor, and you are not required to respond to, a collection of information unless it displays a currently valid OMB control number.
                (d) The BLM is collecting this information for the reasons given in the following table:
                
                  
                    43 CFR Parts 3900-3930, General (1004-0201)
                    Reasons for collecting information and how used
                  
                  
                    Section 3904.12Section 3904.14(c)(1)
                    
                    Prospective lessee or licensee must furnish a bond before a lease or exploration license may be issued or transferred or a plan of development is approved. The BLM will review the bond and, if adequate as to amount and execution, will accept it in order to indemnify the United States against default on payments due or other performance obligations. The BLM may also adjust the bond amount to reflect changed conditions. The BLM will cancel the bond when all requirements are satisfied.
                  
                  
                    Section 3910.31Section 3910.44
                    
                    For those lands where no exploration data is available, the lease applicant may apply for an exploration license to conduct exploration on unleased public lands to determine the extent and specific characteristics of the Federal oil shale resource. The BLM will use the information in the application to:
                  
                  
                     
                    (1) Locate the proposed exploration site;
                  
                  
                     
                    (2) Determine if the lands are subject to entry for exploration;
                  
                  
                     
                    (3) Prepare a notice of invitation to other parties to participate in the exploration; and
                  
                  
                     
                    (4) Ensure the exploration plan is adequate to safeguard resource values, and public and worker health and safety.
                  
                  
                     
                    The BLM will use this information from a licensee to determine if it will offer the land area for lease.
                  
                  
                    Section 3921.30
                    Corporations, associations, and individuals may submit expressions of leasing interest for specific areas to assist the applicable BLM State Director in determining whether or not to lease oil shale. The information provided will be used in the consultation with the governor of the affected state and in setting a geographic area for which a call for applications will be requested.
                  
                  
                    Sections 3922.20 and 3922.30
                    Entities interested in leasing the Federal oil shale resource must file an application in a geographic area for which the BLM has issued a “Call for Applications.” The information provided by the applicant will be used to evaluate the impacts of issuing a proposed lease on the human environment. Failure to provide the requested additional information may result in suspension or termination of processing of the application or in a decision to deny the application.
                  
                  
                    Section 3924.10
                    Prospective lessees will be required to submit a bid at a competitive sale in order to be issued a lease.
                  
                  
                    Section 3926.10(c)
                    The lessee of an R, D and D lease may apply for conversion of the R, D and D lease to a commercial lease.
                  
                  
                    Section 3930.11(b)Section 3930.20(b)
                    
                    The records, logs, and samples provide information necessary to determine the nature and extent of oil shale resources on Federal lands and to monitor and adjust the extent of the oil shale reserve.
                  
                  
                    Section 3931.11
                    The POD must provide for reasonable protection and reclamation of the environment and the protection and diligent development of the oil shale resources in the lease.
                  
                  
                    Section 3931.30
                    The BLM may, in the interest of Conservation, order or agree to a suspension of operations and production.
                  
                  
                    
                    Section 3931.41
                    Except for casual use, before conducting any exploration operations on federally-leased or federally-licensed lands, the lessee must submit an exploration plan to the BLM for approval.
                  
                  
                    Section 3931.50
                    Approved exploration, mining and in situ development plans may be modified by the operator or lessee to adjust to changed conditions, new information, improved methods, and new or improved technology, or to correct an oversight.
                  
                  
                    Section 3931.70
                    Production of all oil shale products or byproducts must be reported to the BLM on a monthly basis.
                  
                  
                    Section 3931.80
                    Within 30 days after drilling completion the operator or lessee must submit to the BLM a signed copy of records of all core or test holes made on the lands covered by the lease or exploration license.
                  
                  
                    Sections 3932.10(b) and 3932.30(c)
                    A lessee may apply for a modification of a lease to include additional Federal lands adjoining those in the lease.
                  
                  
                    Section 3933.31
                    Any lease may be assigned or subleased, and any exploration license may be assigned, in whole or in part, to any person, association, or corporation that meets the qualification requirements at subpart 3902.
                  
                  
                    Section 3934.10
                    A lease or exploration license may be surrendered in whole or in part.
                  
                  
                    Section 3935.10
                    Operators or lessees must maintain production and sale records which must be available for the BLM's examination during regular business hours.
                  
                
              
              
                § 3900.10
                Lands subject to leasing.
                The BLM may issue oil shale leases under this part on all Federal lands except:
                (a) Those lands specifically excluded from leasing by the Act;
                (b) Lands within the boundaries of any unit of the National Park System, except as expressly authorized by law (Glen Canyon National Recreation Area, Lake Mead National Recreation Area, and the Whiskeytown Unit of the Whiskeytown-Shasta-Trinity National Recreation Area);
                (c) Lands within incorporated cities, towns and villages; and
                (d) Any other lands withdrawn from leasing.
              
              
                § 3900.20
                Appealing the BLM's decision.
                Any party adversely affected by a BLM decision made under this part or parts 3910 through 3930 of this chapter may appeal the decision under part 4 of this title. All decisions and orders by the BLM under these parts remain effective pending appeal unless the BLM decides otherwise. A petition for the stay of a decision may be filed with the Interior Board of Land Appeals (IBLA).
              
              
                § 3900.30
                Filing documents.
                (a) All necessary documents must be filed in the proper BLM office. A document is considered filed when the proper BLM office receives it with any required fee.
                (b) All information submitted to the BLM under the regulations in this part or parts 3910 through 3930 will be available to the public unless exempt from disclosure under the Freedom of Information Act (5 U.S.C. 552), under part 2 of this title, or unless otherwise provided for by law.
              
              
                § 3900.40
                Multiple use development of leased or licensed lands.
                (a) The granting of an exploration license or lease for the exploration, development, or production of deposits of oil shale does not preclude the BLM from issuing other exploration licenses or leases for the same lands for deposits of other minerals. Each exploration license or lease reserves the right to allow any other uses or to allow disposal of the leased lands if it does not unreasonably interfere with the exploration and mining operations of the lessee. The lessee or the licensee must make all reasonable efforts to avoid interference with other such authorized uses.
                (b) Subsequent lessee or licensee will be required to conduct operations in a manner that will not interfere with the established rights of existing lessees or licensees.
                (c) When the BLM issues an oil shale lease, it will cancel all oil shale exploration licenses for the leased lands.
              
              
                § 3900.50
                Land use plans and environmental considerations.

                (a) Any lease or exploration license issued under this part or parts 3910 through 3930 of this chapter will be issued in conformance with the decisions, terms, and conditions of a comprehensive land use plan developed under part 1600 of this chapter.
                (b) Before a lease or exploration license is issued, the BLM, or the appropriate surface management agency, must comply with the requirements of the National Environmental Policy Act of 1969 (NEPA).
                (c) Before the BLM approves a POD, the BLM must comply with NEPA, in cooperation with the surface management agency when possible, if the surface is managed by another Federal agency.
              
              
                § 3900.61
                Federal minerals where the surface is owned or administered by other Federal agencies, by state agencies or charitable organizations, or by private entities.
                (a) Public lands. Unless consent is required by law, the BLM will issue a lease or exploration license only after the BLM has consulted with the surface management agency on public lands where the surface is administered by an agency other than the BLM. The BLM will not issue a lease or an exploration license on lands to which the surface managing agency withholds consent required by statute.
                (b) Acquired lands. The BLM will issue a lease on acquired lands only after receiving written consent from an appropriate official of the surface management agency.
                (c) Lands covered by lease or license. If a Federal surface management agency outside of the Department has required special stipulations in the lease or license or has refused consent to issue the lease or license, an applicant may pursue the administrative remedies to challenge that decision offered by that particular surface management agency, if any. If the applicant notifies the BLM within 30 calendar days after receiving the BLM's decision that the applicant has requested the surface management agency to review or reconsider its decision, the time for filing an appeal to the IBLA under part 4 of this title is suspended until a decision is reached by such agency.
                (d) The BLM will not issue a lease or exploration license on National Forest System Lands without the consent of the Forest Service.
                (e) Ownership of surface overlying Federal minerals by states, charitable organizations, or private entities. Where the United States has conveyed title to the surface of lands to any state or political subdivision, agency, or instrumentality thereof, including a college or any other educational corporation or association, to a charitable or religious corporation or association, or to a private entity, the BLM will send such surface owners written notification by certified mail of the application for exploration license or lease. In the written notification, the BLM will give the surface owners a reasonable time, not to exceed 90 calendar days, within which to suggest any lease stipulations necessary for the protection of existing surface improvements or uses and to set forth the facts supporting the necessity of the stipulations, or to file any objections it may have to the issuance of the lease or license. The BLM makes the final decision as to whether to issue the lease or license and on what terms based on a determination as to whether the interests of the United States would best be served by issuing the lease or license with the particular stipulations. This is true even in cases where the party controlling the surface opposes the issuance of a lease or license or wishes to place restrictive stipulations on the lease.
              
              
                § 3900.62
                Special requirements to protect the lands and resources.
                The BLM will specify stipulations in a lease or exploration license to protect the lands and their resources. This may include stipulations required by the surface management agency or recommended by the surface management agency or non-Federal surface owner and accepted by the BLM.
              
            
            
              Subpart 3901—Land Descriptions and Acreage
              
                § 3901.10
                Land descriptions.

                (a) All lands in an oil shale lease must be described by the legal subdivisions of the public land survey system or if the lands are unsurveyed, the legal description by metes and bounds.
                
                (b) Unsurveyed lands will be surveyed, at the cost of the lease applicant, by a surveyor approved or employed by the BLM.
              
              
                § 3901.20
                Acreage limitations.
                No entity may hold more than 50,000 acres of Federal oil shale leases on public lands and 50,000 acres on acquired lands in any one state. Oil shale lease acreage does not count toward acreage limitations associated with leases for other minerals.
              
              
                § 3901.30
                Computing acreage holdings.
                In computing the maximum acreage an entity may hold under a Federal lease, on either public lands or acquired lands, in any one state, acquired lands and public lands are counted separately. An entity may hold up to the maximum acreage of each at the same time.
              
            
            
              Subpart 3902—Qualification Requirements
              
                § 3902.10
                Who may hold leases.
                (a) The following entities may hold leases or interests therein:
                (1) Citizens of the United States;
                (2) Associations (including partnerships and trusts) of such citizens; and
                (3) Corporations organized under the laws of the United States or of any state or territory thereof.
                (b) Citizens of a foreign country may only hold interest in leases through stock ownership, stock holding, or stock control in such domestic corporations. Foreign citizens may hold stock in United States corporations that hold leases if the Secretary has not determined that laws, customs, or regulations of their country deny similar privileges to citizens or corporations of the United States.
                (c) A minor may not hold a lease. A legal guardian or trustee of a minor may hold a lease.
                (d) An entity must be in compliance with Section 2(a)(2)(A) of the Act in order to hold a lease. If the BLM erroneously issues a lease to an entity that is in violation of Section 2(a)(2)(A) of the Act, the BLM will void the lease.
              
              
                § 3902.21
                Filing of qualification evidence.
                Applicants must file with the BLM a statement and evidence that the qualification requirements in this subpart are met. These may be filed separately from the lease application, but must be filed in the same office as the application. After the BLM accepts the applicant's qualifications, any additional information may be provided to the same BLM office by referring to the serial number of the record in which the evidence is filed. All changes to the qualifications statement must be in writing. The evidence provided must be current, accurate, and complete.
              
              
                § 3902.22
                Where to file.
                The lease application and qualification evidence must be filed in the proper BLM office (see subpart 1821 of part 1820 of this chapter).
              
              
                § 3902.23
                Individuals.
                Individuals who are applicants must provide to the BLM a signed statement showing:
                (a) U.S. citizenship; and
                (b) That acreage holdings do not exceed the limits in § 3901.20 of this chapter. This includes holdings through a corporation, association, or partnership in which the individual is the beneficial owner of more than 10 percent of the stock or other instruments of control.
              
              
                § 3902.24
                Associations, including partnerships.
                Associations that are applicants must provide to the BLM:
                (a) A signed statement that:
                (1) Lists the names, addresses, and citizenship of all members of the association who own or control 10 percent or more of the association or partnership, and certifies that the statement is true;
                (2) Lists the names of the members authorized to act on behalf of the association; and

                (3) Certifies that the association or partnership's acreage holdings and those of any member under paragraph (a)(1) of this section do not exceed the acreage limits in § 3901.20 of this chapter; and
                
                (b) A copy of the articles of association or the partnership agreement.
              
              
                § 3902.25
                Corporations.
                Corporate officers or authorized attorneys-in-fact who represent applicants must provide to the BLM a signed statement that:
                (a) Names the state or territory of incorporation;
                (b) Lists the name and citizenship of, and percentage of stock owned, held, or controlled by, any stockholder owning, holding, or controlling more than 10 percent of the stock of the corporation, and certifies that the statement is true;
                (c) Lists the names of the officers authorized to act on behalf of the corporation; and
                (d) Certifies that the corporation's acreage holdings, and those of any stockholder identified under paragraph (b) of this section, do not exceed the acreage limits in § 3901.20 of this chapter.
              
              
                § 3902.26
                Guardians or trustees.
                Guardians or trustees for a trust, holding on behalf of a beneficiary, who are applicants must provide to the BLM:
                (a) A signed statement that:
                (1) Provides the beneficiary's citizenship;
                (2) Provides the guardian's or trustee's citizenship;
                (3) Provides the grantor's citizenship, if the trust is revocable; and
                (4) Certifies the acreage holdings of the beneficiary, the guardian, trustee, or grantor, if the trust is revocable, do not exceed the aggregate acreage limitations in § 3901.20 of this chapter; and
                (b) A copy of the court order or other document authorizing or creating the trust or guardianship.
              
              
                § 3902.27
                Heirs and devisees.
                If an applicant or successful bidder for a lease dies before the lease is issued:
                (a) The BLM will issue the lease to the heirs or devisees, or their guardian, if probate of the estate has been completed or is not required. Before the BLM will recognize the heirs or devisees or their guardian as the record title holders of the lease, they must provide to the proper BLM office:
                (1) A certified copy of the will or decree of distribution, or if no will or decree exists, a statement signed by the heirs that they are the only heirs and citing the provisions of the law of the deceased's last domicile showing that no probate is required; and
                (2) A statement signed by each of the heirs or devisees with reference to citizenship and holdings as required by § 3902.23 of this chapter. If the heir or devisee is a minor, the guardian or trustee must sign the statement; and
                (b) The BLM will issue the lease to the executor or administrator of the estate if probate is required, but is not completed. In this case, the BLM considers the executor or administrator to be the record title holder of the lease. Before the BLM will issue the lease to the executor or administrator, the executor or administrator must provide to the proper BLM office:
                (1) Evidence that the person who, as executor or administrator, submits lease and bond forms has authority to act in that capacity and to sign those forms;
                (2) A certified list of the heirs or devisees of the deceased; and
                (3) A statement signed by each heir or devisee concerning citizenship and holdings, as required by § 3902.23 of this chapter.
              
              
                § 3902.28
                Attorneys-in-fact.
                Attorneys-in-fact must provide to the proper BLM office evidence of the authority to act on behalf of the applicant and a statement of the applicant's qualifications and acreage holdings if it is also empowered to make this statement. Otherwise, the applicant must provide the BLM this information separately.
              
              
                § 3902.29
                Other parties in interest.
                If there is more than one party in interest in an application for a lease, include with the application the names of all other parties who hold or will hold any interest in the application or in the lease. All interested parties who wish to hold an interest in a lease must provide to the BLM the information required by this subpart to qualify to hold a lease interest.
              
            
            
              
              Subpart 3903—Fees, Rentals, and Royalties
              
                § 3903.20
                Forms of payment.
                All payments must be by U.S. postal money order or negotiable instrument payable in U.S. currency. In the case of payments made to the MMS, such payments must be made by electronic funds transfer (see 30 CFR part 218 for the MMS's payment procedures).
              
              
                § 3903.30
                Where to submit payments.
                (a) All filing and processing fees, all first-year rentals, and all bonuses for leases issued under this part or parts 3910 through 3930 of this chapter must be paid to the BLM state office that manages the lands covered by the application, lease, or exploration license, unless the BLM designates a different state office. The first one-fifth bonus installment is paid to the appropriate BLM state office. All remaining bonus installment payments are paid to the MMS.
                (b) All second-year and subsequent rentals and all other payments for leases are paid to the MMS.
                (c) All royalties on producing leases and all payments under leases in their minimum production period are paid to the MMS.
              
              
                § 3903.40
                Rentals.
                (a) The rental rate for oil shale leases is $2.00 per acre, or fraction thereof, payable annually on or before the anniversary date of the lease. Rentals paid for any 1 year are credited against any production royalties accruing for that year.
                (b) The BLM will send a notice demanding payment of late rentals. Failure to provide payment within 30 calendar days after notification will result in the BLM taking action to cancel the lease (see § 3934.30 of this chapter).
              
              
                § 3903.51
                Minimum production and payments in lieu of production.
                (a) Each lease must meet its minimum annual production amount of shale oil or make a payment in lieu of production for any particular lease year, beginning with the 10th lease year.
                (b) The minimum payment in lieu of annual production is established in the lease and will not be less than $4 per acre or fraction thereof per year, payable in advance. Production royalty payments will be credited to payments in lieu of annual production for that year only.
              
              
                § 3903.52
                Production royalties.
                (a) The lessee must pay royalties on all products of oil shale that are sold from or transported off of the lease.
                (b) The royalty rate for the products of oil shale is 5 percent of the amount or value of production for the first 5 years of commercial production. The royalty rate will increase by 1% each year starting the sixth year of commercial production to a maximum royalty rate of 121/2% in the thirteenth year of commercial production.
              
              
                § 3903.53
                Overriding royalties.
                The lessee must file documentation of all overriding royalties (payments out of production to an entity other than the United States) associated with the lease in the proper BLM office within 90 calendar days after execution of the assignment of the overriding royalties.
              
              
                § 3903.54
                Waiver, suspension, or reduction of rental or payments in lieu of production, or reduction of royalty, or waiver of royalty in the first 5 years of the lease.
                (a) In order to encourage the maximum economic recovery (MER) of the leased mineral(s), and in the interest of conservation, whenever the BLM determines it is necessary to promote development or finds that leases cannot be successfully operated under the lease terms, the BLM may waive, suspend, or reduce the rental or payment in lieu of production, reduce the rate of royalty, or in the first 5 years of the lease, waive the royalty.

                (b) Applications for waivers, suspension or reduction of rentals or payment in lieu of production, reduction in royalty, or waiver of royalty for the first 5 years of the lease must contain the serial number of the lease, the name of the record title holder, the operator or sub-lessee, a description of the lands by legal subdivision, and the following information:
                (1) The location of each oil shale mine or operation, and include:
                (i) A map showing the extent of the mining or development operations;
                (ii) A tabulated statement of the minerals mined and subject to royalty for each month covering a period of not less than 12 months immediately preceding the date of filing of the application; and
                (iii) The average production per day mined for each month, and complete information as to why the minimum production was not attained;
                (2) Each application must contain:
                (i) A detailed statement of expenses and costs of operating the entire lease;
                (ii) The income from the sale of any leased products;
                (iii) All facts showing whether the mines can be successfully operated under the royalty or rental fixed in the lease; and
                (iv) Where the application is for a reduction in royalty, information as to whether royalties or payments out of production are paid to anyone other than the United States, the amounts so paid, and efforts made to reduce those payments;
                (3) Any overriding royalties cannot be greater in aggregate than one-half the royalties paid to the United States.
                (c) Contact the proper BLM office for detailed information on submitting copies of these applications electronically.
              
              
                § 3903.60
                Late payment or underpayment charges.
                Late payment or underpayment charges will be assessed under MMS regulations at 30 CFR 218.202.
              
            
            
              Subpart 3904—Bonds and Trust Funds
              
                § 3904.10
                Bonding requirements.
                (a) Prior to issuing a lease or exploration license, the BLM requires exploration license or lease bonds for each lease or exploration license that covers all liabilities, other than reclamation, that may arise under the lease or license. The bond must be executed by the lessee and cover all record title owners, operating rights owners, operators, and any person who conducts operations or is responsible for payments under a lease or license.
                (b) Before the BLM will approve a POD, the lessee must provide to the proper BLM office a reclamation bond to cover all costs the BLM estimates will be necessary to cover reclamation.
              
              
                § 3904.11
                When to file bonds.
                File the lease bond before the BLM will issue the lease, file the reclamation bond before the BLM will approve the POD, and file the exploration bond before the BLM will issue the exploration license.
              
              
                § 3904.12
                Where to file bonds.
                File one copy of the bond form with original signatures in the proper BLM state office. Bonds must be filed on an approved BLM form. The obligor of a personal bond must sign the form. Surety bonds must have the lessee's and the acceptable surety's signatures.
              
              
                § 3904.13
                Acceptable forms of bonds.
                (a) The BLM will accept either a personal bond or a surety bond. Personal bonds are pledges of any of the following:
                (1) Cash;
                (2) Cashier's check;
                (3) Certified check; or
                (4) Negotiable U.S. Treasury bonds equal in value to the bond amount. Treasury bonds must give the Secretary authority to sell the securities in the case of failure to comply with the conditions and obligations of the exploration license or lease.
                (b) Surety bonds must be issued by qualified surety companies approved by the Department of the Treasury. A list of qualified sureties is available at any BLM state office.
              
              
                § 3904.14
                Individual lease, exploration license, and reclamation bonds.
                (a) The BLM will determine individual lease bond amounts on a case-by-case basis. The minimum lease bond amount is $25,000.

                (b) The BLM will determine reclamation bond and exploration license bond amounts on a case-by-case basis when it approves a POD or exploration plan. The reclamation or exploration license bond must be sufficient to cover the estimated cost of site reclamation.
                (c) The BLM may enter into agreements with states to accept a state reclamation bond to cover the BLM's reclamation bonding requirements if it is adequate to cover both the Federal liabilities and all others for which it stands as security. The BLM may request additional information from the lessee or operator to determine whether the state bond will cover all of the BLM's reclamation requirements.
                (1) If a state bond is to be used to satisfy the BLM bonding requirements, evidence verifying that the existing state bond will satisfy all the BLM reclamation bonding requirements must be filed in the proper BLM office.
                (2) The BLM will require an additional bond if the BLM determines that the state bond is inadequate to cover all of the potential liabilities for your BLM leases.
              
              
                § 3904.15
                Amount of bond.

                (a) The BLM may increase or decrease the required bond amount if it determines that a change in amount is appropriate to cover the costs and obligations of complying with the requirements of the lease or license and these regulations. The BLM will not decrease the bond amount below the minimum (see § 3904.14(a)).
                (b) The lessee or operator must submit to the BLM every three years after reclamation bond approval a revised estimate of the reclamation costs. The BLM will verify the revised estimate of the reclamation costs submitted by the lessee or operator. If the current bond does not cover the revised estimate of reclamation costs, the lessee or operator must increase the reclamation bond amount to meet or exceed the revised cost estimate.
              
              
                § 3904.20
                Default.
                (a) The BLM will demand payment from the lease bond to cover nonpayment of any rental or royalty owed or the reclamation or exploration license bond for any reclamation obligations that are not met. The BLM will reduce the bond amount by the amount of the payment made to cover the default.
                (b) After any default, the BLM will provide notification of the amount required to restore the bond to the required level. A new bond or an increase in the existing bond to its pre-default level must be provided to the proper BLM office within 6 months of the BLM's written notification that the bond is below its required level. The BLM may accept separate or substitute bonds for each exploration license or lease. The BLM may take action to cancel the lease or exploration license covered by the bond if sufficient additional bond is not provided within the six month time period.
              
              
                § 3904.21
                Termination of the period of liability and release of bonds.
                (a) The BLM will not consent to termination of the period of liability under a bond unless an acceptable replacement bond has been filed.
                (b) Terminating the period of liability of a bond ends the period during which obligations continue to accrue, but does not relieve the surety of the responsibility for obligations that accrued during the period of liability.
                (c) A lease bond will be released when BLM determines that all lease obligations accruing during the period of liability have been fulfilled.
                (d) A reclamation bond or license bond will be released when the BLM determines that the reclamation obligations arising within the period of liability have been met and that the reclamation has succeeded to the BLM's satisfaction.
                (e) The BLM will release a bond when it accepts a replacement bond in which the surety expressly assumes liability for all obligations that accrued within the period of liability of the original bond.
              
              
                § 3904.40
                Long-term water treatment trust funds.

                (a) The BLM may require the operator or lessee to establish a trust fund or other funding mechanism to ensure the continuation of long-term treatment to achieve water quality standards and for other long-term, post-mining maintenance requirements. The funding must be adequate to provide for the construction, long-term operation, maintenance, or replacement of any treatment facilities and infrastructure, for as long as the treatment and facilities are needed after mine closure. The BLM may identify the need for a trust fund or other funding mechanism during plan review or later.
                (b) In determining whether a trust fund will be required, the BLM will consider the following factors:
                (1) The anticipated post-mining obligations (PMO) that are identified in the environmental document or approved POD;
                (2) Whether there is a reasonable degree of certainty that the treatment will be required based on accepted scientific evidence or models;
                (3) The determination that the financial responsibility for those obligations rests with the operator; and
                (4) Whether it is feasible, practical, or desirable to require separate or expanded reclamation bonds for those anticipated long-term PMOs.
              
            
            
              Subpart 3905—Lease Exchanges
              
                § 3905.10
                Oil shale lease exchanges.
                To facilitate the recovery of oil shale, the BLM may consider land exchanges where appropriate and feasible to consolidate land ownership and mineral interest into manageable areas. Exchanges are covered under part 2200 of this chapter.
              
            
          
          
            Pt. 3910
            PART 3910—OIL SHALE EXPLORATION LICENSES
            
              
                Subpart 3910—Exploration Licenses
                Sec.
                3910.21
                Lands subject to exploration.
                3910.22
                Lands managed by agencies other than the BLM.
                3910.23
                Requirements for conducting exploration activities.
                3910.31
                Filing of an application for an exploration license.
                3910.32
                Environmental analysis.
                3910.40
                Exploration license requirements.
                3910.41
                Issuance, modification, relinquishment, and cancellation.
                3910.42
                Limitations on exploration licenses.
                3910.44
                Collection and submission of data.
                3910.50
                Surface use.
              
            
            
              Authority:
              25 U.S.C. 396(d) and 2107, 30 U.S.C. 241(a), 42 U.S.C. 15927, 43 U.S.C. 1732(b) and 1740.
            
            
              Source:
              73 FR 69475, Nov. 18, 2008, unless otherwise noted.
            
            
              Subpart 3910—Exploration Licenses
              
                § 3910.21
                Lands subject to exploration.
                The BLM may issue oil shale exploration licenses for all Federal lands subject to leasing under § 3900.10 of this chapter, except lands that are in an existing oil shale lease or in preference right leasing areas under the R, D and D program. The BLM may issue exploration licenses for lands in preference right lease areas only to the R, D and D lessee.
              
              
                § 3910.22
                Lands managed by agencies other than the BLM.
                (a) The consent and consultation procedures required by § 3900.61 of this chapter also apply to exploration license applications.
                (b) If exploration activities could affect the adjacent lands under the surface management of a Federal agency other than the BLM, the BLM will consult with that agency before issuing an exploration license.
              
              
                § 3910.23
                Requirements for conducting exploration activities.
                Exploration activities on Federal lands require an exploration license or oil shale lease. Activities on a license or lease without an approved plan of operation must be conducted pursuant to an approved exploration plan under § 3931.40 of this chapter. The licensee may not remove any oil shale for sale, but may remove a reasonable amount of oil shale for analysis and study.
              
              
                § 3910.31
                Filing of an application for an exploration license.
                (a) Applications for exploration licenses must be submitted to the proper BLM office.
                (b) No specific form is required. Applications must include:
                (1) The name and address of the applicant(s);
                (2) The filing fee for an exploration license application found in the fee schedule in § 3000.12 of this chapter;

                (3) A description of the lands covered by the application according to section, township and range in accordance with the public lands survey system or, if the lands are unsurveyed lands, the legal description by metes and bounds; and
                (4) An acceptable electronic format or 3 paper copies of an exploration plan that complies with the requirements of § 3931.41 of this chapter. Contact the proper BLM office for detailed information on submitting copies electronically.
                (c) An exploration license application may cover no more than 25,000 acres in a reasonably compact area and entirely within one state. An application for an exploration license covering more than 25,000 acres must include justification for an exception to the normal acreage limitation.
                (d) Applicants for exploration licenses are required to invite other parties to participate in exploration under the license on a pro rata cost share basis.
                (e) Using information supplied by the applicant, the BLM will prepare a notice of invitation and post the notice in the proper BLM office for 30 calendar days. The applicant will publish the BLM-approved notice once a week for 2 consecutive weeks in at least 1 newspaper of general circulation in the area where the lands covered by the exploration license application are situated. The notification must invite the public to participate in the exploration under the license and contain the name and location of the BLM office in which the application is available for inspection.
                (f) If any person wants to participate in the exploration program, the applicant and the BLM must receive written notice from that person within 30 calendar days after the end of the 30-day posting period. A person who wants to participate in the exploration program must:
                (1) State in their notification that they are willing to share in the cost of the exploration on a pro-rata share basis; and
                (2) Describe any modifications to the exploration program that the BLM should consider.
                (g) To avoid duplication of exploration activities in an area, the BLM may:
                (1) Require modification of the original exploration plan to accommodate the exploration needs of those seeking to participate; or
                (2) Notify those seeking to participate that they should file a separate application for an exploration license.
                [73 FR 69475, Nov. 18, 2008, as amended at 75 FR 55683, Sept. 14, 2010]
              
              
                § 3910.32
                Environmental analysis.
                (a) Before the BLM will issue an exploration license, the BLM, in consultation with any affected surface management agency, will perform the appropriate NEPA analysis of the actions contemplated in the application.
                (b) For each exploration license, the BLM will include terms and conditions needed to protect the environment and resource values of the area and to ensure reclamation of the lands disturbed by the exploration activities.
              
              
                § 3910.40
                Exploration license requirements.
                The licensee must comply with all applicable Federal, state, and local laws and regulations, the terms and conditions of the license, and the approved exploration plan. The operator or licensee must notify the BLM of any change of address or operator or licensee name.
              
              
                § 3910.41
                Issuance, modification, relinquishment, and cancellation.
                (a) The BLM may:
                (1) Issue an exploration license; or
                (2) Reject an application for an exploration license based on, but not limited to:
                (i) The need for resource information;
                (ii) The environmental analysis;
                (iii) The completeness of the application; or
                (iv) Any combination of these factors.
                (b) An exploration license is effective on the date the BLM specifies, which is also the date when exploration activities may begin. An exploration license is valid for a period of up to 2 years after the effective date of the license or as specified in the license.
                (c) The BLM-approved exploration plan will be attached and made a part of each exploration license (see subpart 3931 of part 3930 of this chapter).

                (d) After consultation with the surface management agency, the BLM may approve modification of the exploration license proposed by the licensee in writing if geologic or other conditions warrant. The BLM will not add lands to the license once it has been issued.
                (e) Subject to the continued obligation of the licensee and the surety to comply with the terms and conditions of the exploration license, the exploration plan, and these regulations, a licensee may relinquish an exploration license for any or all of the lands covered by it. A relinquishment must be filed in the BLM state office in which the original application was filed.
                (f) The BLM may terminate an exploration license for noncompliance with its terms and conditions and part 3900, this part, and parts 3920 and 3930 of this chapter.
              
              
                § 3910.42
                Limitations on exploration licenses.
                (a) The issuance of an exploration license for an area will not preclude the BLM's approval of an exploration license or issuance of a Federal oil shale lease for the same lands.
                (b) If an oil shale lease is issued for an area covered by an exploration license, the BLM will terminate the exploration license on the effective date of the lease for those lands that are common to both.
              
              
                § 3910.44
                Collection and submission of data.
                Upon the BLM's request, the licensee must provide copies of all data obtained under the exploration license in the format requested by the BLM. To the extent authorized by the Freedom of Information Act, the BLM will consider the data confidential and proprietary until the BLM determines that public access to the data will not damage the competitive position of the licensee or the lands involved have been leased, whichever comes first. The licensee must submit to the proper BLM office all data obtained under the exploration license.
              
              
                § 3910.50
                Surface use.
                Operations conducted under an exploration license must:
                (a) Not unreasonably interfere with or endanger any other lawful activity on the same lands;
                (b) Not damage any improvements on the lands; and
                (c) Comply with all applicable Federal, state, and local laws and regulations.
              
            
          
          
            Pt. 3920
            PART 3920—OIL SHALE LEASING
            
              
                Subpart 3921—Pre-Sale Activities
                Sec.
                3921.10
                Special requirements related to land use planning.
                3921.20
                Compliance with the National Environmental Policy Act.
                3921.30
                Call for expression of leasing interest.
                3921.40
                Comments from governors, local governments, and interested Indian tribes.
                3921.50
                Determining the geographic area for receiving applications to lease.
                3921.60
                Call for applications.
              
              
                Subpart 3922—Application Processing
                3922.10
                Application processing fee.
                3922.20
                Application contents.
                3922.30
                Application—Additional information.
                3922.40
                Tract delineation.
              
              
                Subpart 3923—Minimum Bid
                3923.10
                Minimum bid.
              
              
                Subpart 3924—Lease Sale Procedures
                3924.5
                Notice of sale.
                3924.10
                Lease sale procedures and receipt of bids.
              
              
                Subpart 3925—Award of Lease
                3925.10
                Award of lease.
              
              
                Subpart 3926—Conversion of Preference Right for Research, Development, and Demonstration (R, D and D) Leases
                3926.10
                Conversion of an R, D and D lease to a commercial lease.
              
              
                Subpart 3927—Lease Terms
                3927.10
                Lease form.
                3927.20
                Lease size.
                3927.30
                Lease duration and notification requirement.
                3927.40
                Effective date of leases.
                3927.50
                Diligent development.
              
            
            
              Authority:
              30 U.S.C. 241(a), 42 U.S.C. 15927, 43 U.S.C. 1732(b) and 1740.
            
            
              
              Source:
              73 FR 69477, Nov. 18, 2008, unless otherwise noted.
            
            
              Subpart 3921—Pre-Sale Activities
              
                § 3921.10
                Special requirements related to land use planning.
                The State Director may call for expressions of leasing interest as described in § 3921.30 after areas available for leasing have been identified in a land use plan completed under part 1600 of this chapter.
              
              
                § 3921.20
                Compliance with the National Environmental Policy Act.
                Before the BLM will offer a tract for competitive lease sale under subpart 3924, the BLM must prepare a NEPA analysis of the proposed lease area under 40 CFR parts 1500 through 1508 either separately or in conjunction with a land use planning action.
              
              
                § 3921.30
                Call for expression of leasing interest.
                The State Director may implement the provisions of §§ 3921.40 through 3921.60 after review of any responses received as a result of a call for expression of leasing interest. The BLM notice calling for expressions of leasing interest will:
                (a) Be published in the Federal Register and in at least 1 newspaper of general circulation in each affected state for 2 consecutive weeks;
                (b) Allow no less than 30 calendar days to submit expressions of interest;
                (c) Request specific information including the name and address of the respondent and the legal land description of the area of interest;
                (d) State that all information submitted under this subpart must be available for public inspection; and
                (e) Include a statement indicating that data which is considered proprietary must not be submitted as part of an expression of leasing interest.
              
              
                § 3921.40
                Comments from governors, local governments, and interested Indian tribes.
                After the BLM receives responses to the call for expression of leasing interest, the BLM will notify the appropriate state governor's office, local governments, and interested Indian tribes and allow them an opportunity to provide comments regarding the responses and other issues related to oil shale leasing. The BLM will only consider those comments it receives within 60 calendar days after the notification requesting comments.
              
              
                § 3921.50
                Determining the geographic area for receiving applications to lease.
                After analyzing expressions of leasing interest received under § 3921.30 and complying with the procedures at § 3921.40 of this chapter, the State Director may determine a geographic area for receiving applications to lease. The BLM may also include additional geographic areas available for lease in addition to lands identified in expressions of interest to lease.
              
              
                § 3921.60
                Call for applications.

                If, as a result of the analysis of the expression of leasing interest, the State Director determines that there is interest in having a competitive sale, the State Director may publish a notice in the Federal Register requesting applications to lease. The notice will:
                (a) Describe the geographic area the BLM determined is available for application under § 3921.50;
                (b) Allow no less than 90 calendar days for interested parties to submit applications to the proper BLM office; and
                (c) Provide that applications submitted to the BLM must meet the requirements at subpart 3922.
              
            
            
              Subpart 3922—Application Processing
              
                § 3922.10
                Application processing fee.
                (a) An applicant nominating or applying for a tract for competitive leasing must pay a cost recovery or processing fee that the BLM will determine on a case-by-case basis as described in § 3000.11 of this chapter and as modified by the following provisions.
                (b) The cost recovery process for a competitive oil shale lease is as follows:

                (1) The applicant nominating the tract for competitive leasing must pay the fee before the BLM will process the application and publish a notice of competitive lease sale;
                (2) The BLM will publish a sale notice no later than 30 days before the proposed sale. The BLM will include in the sale notice a statement of the total cost recovery fee paid to the BLM by the applicant, up to 30 calendar days before the sale;
                (3) Before the lease is issued:
                (i) The successful bidder, if someone other than the applicant, must pay to the BLM the cost recovery amount specified in the sale notice, including the cost of the NEPA analysis; and
                (ii) The successful bidder must pay all processing costs the BLM incurs after the date of the sale notice;
                (4) If the successful bidder is someone other than the applicant, the BLM will refund to the applicant the amount paid under paragraph (b)(1) of this section;
                (5) If there is no successful bidder, the applicant is responsible for all processing fees; and
                (6) If the successful bidder is someone other than the applicant, within 30 calendar days after the lease sale, the successful bidder must file an application in accordance with § 3922.20.
              
              
                § 3922.20
                Application contents.
                A lease application must be filed by any party seeking to obtain a lease. Lease applications must be filed in the proper BLM State Office. No specific form of application is required, but the application must include information necessary to evaluate the impacts on the human environment of issuing the proposed lease or leases. Except as otherwise requested by the BLM, the application must include, but not be limited to, the following:
                (a) Name, address, and telephone number of applicant, and a qualification statement, as required by subpart 3902 of this chapter;
                (b) A delineation of the proposed lease area or areas, the surface ownership (if other than the United States) of those areas, a description of the quality, thickness, and depth of the oil shale and of any other resources the applicant proposes to extract, and environmental data necessary to assess impacts from the proposed development; and
                (c) A description of the proposed extraction method, including personnel requirements, production levels, and transportation methods, including:
                (1) A description of the mining, retorting, or in situ mining or processing technology that the operator would use and whether the proposed development technology is substantially identical to a technology or method currently in use to produce marketable commodities from oil shale deposits;
                (2) An estimate of the maximum surface area of the lease area that will be disturbed or be undergoing reclamation at any one time;
                (3) A description of the source and quantities of water to be used and of the water treatment and disposal methods necessary to meet applicable water quality standards;
                (4) A description of the regulated air emissions;
                (5) A description of the anticipated noise levels from the proposed development;
                (6) A description of how the proposed lease development would comply with all applicable statutes and regulations governing management of chemicals and disposal of solid waste. If the proposed lease development would include disposal of wastes on the lease site, include a description of measures to be used to prevent the contamination of soil and of surface and ground water;
                (7) A description of how the proposed lease development would avoid, or, to the extent practicable, mitigate impacts on species or habitats protected by applicable state or Federal law or regulations, and impacts on wildlife habitat management;
                (8) A description of reasonably foreseeable social, economic, and infrastructure impacts on the surrounding communities, and on state and local governments from the proposed development;
                (9) A description of the known historical, cultural, or archaeological resources within the lease area;
                (10) A description of infrastructure that would likely be required for the proposed development and alternative locations of those facilities, if applicable;

                (11) A discussion of proposed measures or plans to mitigate any adverse socioeconomic or environmental impacts to local communities, services and infrastructure;
                (12) A brief description of the reclamation methods that will be used;
                (13) Any other information that shows that the application meets the requirements of this subpart or that the applicant believes would assist the BLM in analyzing the impacts of the proposed development; and
                (14) A map, or maps, showing:
                (i) The topography, physical features, and natural drainage patterns;
                (ii) Existing roads, vehicular trails, and utility systems;
                (iii) The location of any proposed exploration operations, including seismic lines and drill holes;
                (iv) To the extent known, the location of any proposed mining operations and facilities, trenches, access roads, or trails, and supporting facilities including the approximate location and extent of the areas to be used for pits, overburden, and tailings; and
                (v) The location of water sources or other resources that may be used in the proposed operations and facilities.
              
              
                § 3922.30
                Application—Additional information.
                At any time during processing of the application, or the environmental or similar assessments of the application, the BLM may request additional information from the applicant. Failure to provide the best available and most accurate information may result in suspension or termination of processing of the application, or in a decision to deny the application.
              
              
                § 3922.40
                Tract delineation.
                (a) The BLM will delineate tracts for competitive sale to provide for the orderly development of the oil shale resource.
                (b) The BLM may delineate more or less lands than were covered by an application for any reason the BLM determines to be in the public interest.
                (c) The BLM may delineate tracts in any area acceptable for further consideration for leasing, whether or not expressions of leasing interest or applications have been received for those areas.
                (d) Where the BLM receives more than 1 application covering the same lands, the BLM may delineate the lands that overlap as a separate tract.
              
            
            
              Subpart 3923—Minimum Bid
              
                § 3923.10
                Minimum bid.
                The BLM will not accept any bid that is less than the FMV as determined under § 3924.10(d). In no case may the minimum bid be less than $1,000 per acre.
              
            
            
              Subpart 3924—Lease Sale Procedures
              
                § 3924.5
                Notice of sale.

                (a) After the BLM complies with subparts 3921and 3922, the BLM may publish a notice of the lease sale in the Federal Register containing all information required by paragraph (b) of this section. The BLM will also publish a similar notice of lease sale that complies with this section once a week for 3 consecutive weeks, or such other time deemed appropriate by the BLM, in 1 or more newspapers of general circulation in the county or counties in which the oil shale lands are situated. The notice of the sale will be posted in the appropriate State Office at least 30 days prior to the lease sale.
                (b) The notice of sale will:
                (1) List the time and place of sale, the bidding method, and the legal land descriptions of the tracts being offered;
                (2) Specify where a detailed statement of lease terms, conditions, and stipulations may be obtained;
                (3) Specify the royalty rate and the amount of the annual rental;
                (4) Specify that, prior to lease issuance, the successful bidder for a particular lease must pay the identified cost recovery amount, including the bidder's proportionate share of the total cost of the NEPA analysis and of publication of the notice; and
                (5) Contain such other information as the BLM deems appropriate.
                (c) The detailed statement of lease terms, conditions, and stipulations will, at a minimum, contain:

                (1) A complete copy of each lease and all lease stipulations to the lease; and
                
                (2) Resource information relevant to the tracts being offered for lease and the minimum production requirement.
              
              
                § 3924.10
                Lease sale procedures and receipt of bids.
                (a) The BLM will accept sealed bids only as specified in the notice of sale and will return to the bidder any sealed bid submitted after the time and date specified in the sale notice. Each sealed bid must include:
                (1) A certified check, cashier's check, bank draft, money order, personal check, or cash for one-fifth of the amount of the bonus; and
                (2) A qualifications statement signed by the bidder as described in subpart 3902 of this chapter.
                (b) At the time specified in the sale notice, the BLM will open and read all bids and announce the highest bid. The BLM will make a record of all bids.
                (c) No decision to accept or reject the high bid will be made at the time of sale.
                (d) After the sale, the BLM will convene a sales panel to determine:
                (1) If the high bid was submitted in compliance with the terms of the notice of sale and these regulations;
                (2) If the high bid reflects the FMV of the tract; and
                (3) Whether the high bidder is qualified to hold the lease.
                (e) The BLM may reject any or all bids regardless of the amount offered, and will not accept any bid that is less than the FMV. The BLM will notify the high bidder whose bid has been rejected in writing and include a statement of reasons for the rejection.
                (f) The BLM may offer the lease to the next highest qualified bidder if the successful bidder fails to execute the lease or for any reason is disqualified from receiving the lease.
                (g) The balance of the bonus bid is due and payable to the MMS in 4 equal annual installments on each of the first 4 anniversary dates of the lease, unless otherwise specified in the lease.
              
            
            
              Subpart 3925—Award of Lease
              
                § 3925.10
                Award of lease.
                (a) The lease will be awarded to the highest qualified bidder whose bid meets or exceeds the BLM's estimate of FMV, except as provided in § 3924.10. The BLM will provide the successful bidder 3 copies of the oil shale lease form for execution.
                (b) Within 60 calendar days after receipt of the lease forms, the successful bidder must sign all copies and return them to the proper BLM office. The successful bidder must also submit the necessary lease bond (see subpart 3904 of this chapter), the first year's rental, any unpaid cost recovery fees, including costs associated with the NEPA analysis, and the bidder's proportionate share of the cost of publication of the sale notice. The BLM may, upon written request, grant an extension of time to submit the items under this paragraph.
                (c) If the successful bidder does not comply with this section, the BLM will not issue the lease and the bidder forfeits the one-fifth bonus payment submitted with the bid.
                (d) If the lease cannot be awarded for reasons determined by the BLM to be beyond the control of the successful bidder, the BLM will refund the deposit submitted with the bid.
                (e) If the successful bidder was not an applicant under § 3922.20, the successful bidder must submit an application and the BLM may require additional NEPA analysis of the successful bidder's proposed operations.
              
            
            
              Subpart 3926—Conversion of Preference Right for Research, Development, and Demonstration (R, D and D) Leases
              
                § 3926.10
                Conversion of an R, D and D lease to a commercial lease.
                (a) Applications to convert R, D and D leases, including preference right areas, into commercial leases, are subject to the regulations at parts 3900 and 3910, this part, and part 3930, except for lease sale procedures at subparts 3921 and 3924 and § 3922.40.

                (b) A lessee of an R, D and D lease must apply for the conversion of the R, D and D lease to a commercial lease no later than 90 calendar days after the commencement of production in commercial quantities. No specific form of application is required. The application for conversion must be filed in the BLM state office that issued the R, D and D lease. The conversion application must include:
                (1) Documentation that there have been commercial quantities of oil shale produced from the lease, including the narrative required by the R, D and D leases;
                (2) Documentation that the lessee consulted with state and local officials to develop a plan for mitigating the socioeconomic impacts of commercial development on communities and infrastructure;
                (3) A bid payment no less than specified in § 3923.10 and equal to the FMV of the lease; and
                (4) Bonding as required by § 3904.14 of this chapter.
                (c) The lessee of an R, D and D lease has the exclusive right to acquire any and all portions of the preference right area designated in the R, D and D lease up to a total of 5,120 acres in the lease. The BLM will approve the conversion application, in whole or in part, if it determines that:
                (1) There have been commercial quantities of shale oil produced from the lease;
                (2) The bid payment for the lease met FMV;
                (3) The lessee consulted with state and local officials to develop a plan for mitigating the socioeconomic impacts of commercial development on communities and infrastructure;
                (4) The bond is consistent with § 3904.14 of this chapter; and
                (5) Commercial scale operations can be conducted, subject to mitigation measures to be specified in stipulations or regulations, in a manner that complies with applicable law and regulation.
                (d) The commercial lease must contain terms consistent with the regulations in parts 3900 and 3910 of this chapter, this part, and part 3930 of this chapter, and stipulations developed through appropriate NEPA analysis.
              
            
            
              Subpart 3927—Lease Terms
              
                § 3927.10
                Lease form.
                Leases are issued on a BLM approved standard form. The BLM may modify those provisions of the standard form that are not required by statute or regulations and may add such additional stipulations and conditions, as appropriate, with notice to bidders in the notice of sale.
              
              
                § 3927.20
                Lease size.
                The maximum size of an oil shale lease is 5,760 acres.
              
              
                § 3927.30
                Lease duration and notification requirement.

                Leases issue for a period of 20 years and continue as long as there is annual minimum production or as long as there are payments in lieu of production (see § 3903.51 of this chapter). The BLM may initiate procedures to cancel a lease under subpart 3934 of this chapter for not maintaining annual minimum production, for not making the payment in lieu of production, or for not complying with the lease terms, including the diligent development milestones (see § 3930.30 of this chapter). The operator or lessee must notify the BLM of any change of address or operator or lessee name.
              
              
                § 3927.40
                Effective date of leases.
                Leases are dated and effective the first day of the month following the date the BLM signs it. However, upon receiving a prior written request, the BLM may make the effective date of the lease the first day of the month in which the BLM signs it.
              
              
                § 3927.50
                Diligent development.
                Oil shale lessees must meet:
                (a) Diligent development milestones;
                (b) Annual minimum production requirements or payments in lieu of production starting the 10th lease year, except when the BLM determines that operations under the lease are interrupted by strikes, the elements, or causes not attributable to the lessee. Market conditions are not considered a valid reason to waive or suspend the requirements for annual minimum production. The BLM will determine the annual production requirements based on the extraction technology to be used and on the BLM's estimate of the recoverable resources on the lease, expected life of the operation, and other factors.
              
            
          
          
            
            Pt. 3930
            PART 3930—MANAGEMENT OF OIL SHALE EXPLORATION AND LEASES
            
              
                Subpart 3930—Management of Oil Shale Exploration Licenses and Leases
                Sec.
                3930.10
                General performance standards.
                3930.11
                Performance standards for exploration and in situ operations.
                3930.12
                Performance standards for underground mining.
                3930.13
                Performance standards for surface mines.
                3930.20
                Operations.
                3930.30
                Diligent development milestones.
                3930.40
                Assessments for missing diligence milestones.
              
              
                Subpart 3931—Plans of Development and Exploration Plans
                3931.10
                Exploration plans and plans of development for mining and in situ operations.
                3931.11
                Content of plan of development.
                3931.20
                Reclamation.
                3931.30
                Suspension of operations and production.
                3931.40
                Exploration.
                3931.41
                Content of exploration plan.
                3931.50
                Exploration plan and plan of development modifications.
                3931.60
                Maps of underground and surface mine workings and in situ surface operations.
                3931.70
                Production maps and production reports.
                3931.80
                Core or test hole samples and cuttings.
                3931.100
                Boundary pillars and buffer zones.
              
              
                Subpart 3932—Lease Modifications and Readjustments
                3932.10
                Lease size modification.
                3932.20
                Lease modification land availability criteria.
                3932.30
                Terms and conditions of a modified lease.
                3932.40
                Readjustment of lease terms.
              
              
                Subpart 3933—Assignments and Subleases
                3933.10
                Leases or licenses subject to assignment or sublease.
                3933.20
                Filing fees.
                3933.31
                Record title assignments.
                3933.32
                Overriding royalty interests.
                3933.40
                Account status.
                3933.51
                Bond coverage.
                3933.52
                Continuing responsibility under assignment and sublease.
                3933.60
                Effective date.
                3933.70
                Extensions.
              
              
                Subpart 3934—Relinquishment, Cancellations, and Terminations
                3934.10
                Relinquishments.
                3934.21
                Written notice of default.
                3934.22
                Causes and procedures for lease cancellation.
                3934.30
                License terminations.
                3934.40
                Payments due.
                3934.50
                Bona fide purchasers.
              
              
                Subpart 3935—Production and Sale Records
                3935.10
                Accounting records.
              
              
                Subpart 3936—Inspection and Enforcement
                3936.10
                Inspection of underground and surface operations and facilities.
                3936.20
                Issuance of notices of noncompliance and orders.
                3936.30
                Enforcement of notices of noncompliance and orders.
                3936.40
                Appeals.
              
            
            
              Authority:
              25 U.S.C. 396d and 2107, 30 U.S.C. 241(a), 42 U.S.C. 15927, 43 U.S.C. 1732(b), 1733, and 1740.
            
            
              Source:
              73 FR 69480, Nov. 18, 2008, unless otherwise noted.
            
            
              Subpart 3930—Management of Oil Shale Exploration Licenses and Leases
              
                § 3930.10
                General performance standards.
                The operator/lessee must comply with the following performance standards concerning exploration, development, and production:
                (a) All operations must be conducted to achieve MER;
                (b) Operations must be conducted under an approved POD or exploration plan;
                (c) The operator/lessee must diligently develop the lease and must comply with the diligent development milestones and production requirements at § 3930.30;

                (d) The operator/lessee must notify the BLM promptly if operations encounter unexpected wells or drill holes that could adversely affect the recovery of shale oil or other minerals producible under an oil shale lease during mining operations, and must not take any action that would disturb such wells or drill holes without the BLM's prior approval;
                
                (e) The operator/lessee must conduct operations to:
                (1) Prevent waste and conserve the recoverable oil shale reserves and other resources;
                (2) Prevent damage to or degradation of oil shale formations;
                (3) Ensure that other resources are protected upon abandonment of operations; and
                (f) The operator must save topsoil for use in final reclamation after the reshaping of disturbed areas has been completed.
              
              
                § 3930.11
                Performance standards for exploration and in situ operations.
                The operator/lessee must adhere to the following standards for all exploration and in situ drilling operations:
                (a) At the end of exploration operations, all drill holes must be capped with at least 5 feet of cement and plugged with a permanent plugging material that is unaffected by water and hydrocarbon gases and will prevent the migration of gases and water in the drill hole under normal hole pressures. For holes drilled deeper than stripping limits, the operator/lessee, using cement or other suitable plugging material the BLM approves in advance, must plug the hole through the thickness of the oil shale bed(s) or mineral deposit(s) and through aquifers for a distance of at least 50 feet above and below the oil shale bed(s) or mineral deposit(s) and aquifers, or to the bottom of the drill hole. The BLM may approve a lesser cap or plug. Capping and plugging must be managed to prevent water pollution and the mixing of ground and surface waters and to ensure the safety of people, livestock, and wildlife;
                (b) The operator/lessee must retain for 1 year all drill and geophysical logs. The operator must also make such logs available for inspection or analysis by the BLM. The BLM may require the operator/lessee to retain representative samples of drill cores for 1 year;
                (c) The operator/lessee may, after the BLM's written approval, use drill holes as surveillance wells for the purpose of monitoring the effects of subsequent operations on the quantity, quality, or pressure of ground water or mine gases; and
                (d) The operator/lessee may, after written approval from the BLM and the surface owner, convert drill holes to water wells. When granting such approvals, the BLM will include a transfer to the surface owner of responsibility for any liability, including eventual plugging, reclamation, and abandonment.
              
              
                § 3930.12
                Performance standards for underground mining.
                (a) Underground mining operations must be conducted in a manner to prevent the waste of oil shale, to conserve recoverable oil shale reserves, and to protect other resources. The BLM must approve in writing permanent abandonment and operations that render oil shale inaccessible.
                (b) The operator/lessee must adopt mining methods that ensure the proper recovery of recoverable oil shale reserves.
                (c) Operators/lessees must adopt measures consistent with known technology to prevent or, where the mining method used requires subsidence, control subsidence, maximize mine stability, and maintain the value and use of surface lands. If the POD indicates that pillars will not be removed and controlled subsidence is not part of the POD, the POD must show that pillars of adequate dimensions will be left for surface stability, considering the thickness and strength of the oil shale beds and the strata above and immediately below the mined interval.
                (d) The lessee/operator must have the BLM's approval to temporarily abandon a mine or portions thereof.
                (e) The operator/lessee must have the BLM's prior approval to mine any recoverable oil shale reserves or drive any underground workings within 50 feet of any of the outer boundary lines of the federally-leased or federally-licensed land. The BLM may approve operations closer to the boundary after taking into consideration state and Federal environmental laws and regulations.
                (f) The lessee/operator must have the BLM's prior approval before drilling any lateral holes within 50 feet of any outside boundary.

                (g) Either the operator/lessee or the BLM may initiate the proposal to mine oil shale in a barrier pillar if the oil shale in adjoining lands has been mined out. The lessee/operator of the Federal oil shale must enter into an agreement with the owner of the oil shale in those adjacent lands prior to mining the oil shale remaining in the Federal barrier pillars (which otherwise may be lost).
                (h) The BLM must approve final abandonment of a mining area.
              
              
                § 3930.13
                Performance standards for surface mines.
                (a) Pit widths for each oil shale seam must be engineered and designed to eliminate or minimize the amount of oil shale fender to be left as a permanent pillar on the spoil side of the pit.
                (b) Considering mine economics and oil shale quality, the amount of oil shale wasted in each pit must be minimal.
                (c) The BLM must approve the final abandonment of a mining area.
                (d) The BLM must approve the conditions under which surface mines, or portions thereof, will be temporarily abandoned, under the regulations in this part.
                (e) The operator/lessee may, in the interest of conservation, mine oil shale up to the Federal lease or license boundary line, provided that the mining:
                (1) Complies with existing state and Federal mining, environmental, reclamation, and safety laws and rules; and
                (2) Does not conflict with the rights of adjacent surface owners.
                (f) The operator must save topsoil for final application after the reshaping of disturbed areas has been completed.
              
              
                § 3930.20
                Operations.
                (a) Maximum Economic Recovery (MER). All mining and in situ development and production operations must be conducted in a manner to yield the MER of the oil shale deposits, consistent with the protection and use of other natural resources, the protection and preservation of the environment, including, land, water, and air, and with due regard for the safety of miners and the public. All shafts, main exits, and passageways, and overlying beds or mineral deposits that at a future date may be of economic importance must be protected by adequate pillars in the deposit being worked or by such other means as the BLM approves.
                (b) New geologic information. The operator must record any new geologic information obtained during mining or in situ development operations regarding any mineral deposits on the lease. The operator must report this new information in a BLM-approved format to the proper BLM office within 90 calendar days after obtaining the information.
                (c) Statutory compliance. Operators must comply with applicable Federal and state law, including, but not limited to the following:
                (1) Clean Air Act (42 U.S.C. 1857 et seq.);

                (2) Federal Water Pollution Control Act, as amended (30 U.S.C. 1151 et seq.);

                (3) Solid Waste Disposal Act as amended by the Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.);

                (4) National Historic Preservation Act, as amended (16 U.S.C. 470 et seq.);

                (5) Archaeological and Historical Preservation Act, as amended (16 U.S.C. 469 et seq.);

                (6) Archaeological Resources Protection Act, as amended (16 U.S.C. 470aa et seq.); and

                (7) Native American Graves Protection and Repatriation Act, as amended (25 U.S.C. 3001 et seq.).
                (d) Resource protection. The following additional resource protection provisions apply to oil shale operations:
                (1) Operators must comply with applicable Federal and state standards for the disposal and treatment of solid wastes. All garbage, refuse, or waste must either be removed from the affected lands' or disposed of or treated to minimize, so far as is practicable, their impact on the lands, water, air, and biological resources;
                (2) Operators must conduct operations in a manner to prevent adverse impacts to threatened or endangered species and any of their habitat that may be affected by operations.

                (3) If the operator encounters any scientifically important paleontological remains or any historical or archaeological site, structure, building, or object on Federal lands, it must immediately notify the BLM. Operators must not, without prior BLM approval, knowingly disturb, alter, damage, or destroy any scientifically important paleontological remains or any historical or archaeological site, structure, building, or object on Federal lands.
              
              
                § 3930.30
                Diligent development milestones.
                (a) Operators must diligently develop the oil shale resources consistent with the terms and conditions of the lease, POD, and these regulations. If the operator does not maintain or comply with diligent development milestones, the BLM may initiate lease cancellation. In order to be considered diligently developing the lease, the lessee/operator must comply with the following diligence milestones:
                (1) Milestone 1. Within 2 years of the lease issuance date, submit to the proper BLM office an initial POD that meets the requirements of subpart 3931. The operator must revise the POD following subpart 3931, if the BLM determines that the initial POD is unacceptable;
                (2) Milestone 2. Within 3 years of the lease issuance date, submit a final POD. The BLM may, based on circumstances beyond the control of the lessee or operator, or on the complexity of the POD, grant a 1 year extension to the lessee or operator to submit a complete POD;
                (3) Milestone 3. Within 2 years after the BLM approves the final POD, apply for all required Federal and state permits and licenses;
                (4) Milestone 4. Before the end of the 7th year after lease issuance, begin permitted infrastructure installation, as required by the BLM approved POD; and
                (5) Milestone 5. Before the end of the 10th year after lease issuance, begin oil shale production.
                (b) Operators may apply for additional time to complete a milestone. The BLM may grant additional time for completing a milestone if the operator provides documentation that shows to the BLM's satisfaction that achieving the milestone by the deadline is not possible for reasons that are beyond the control of the operator. Allowable time extensions to meet milestone 4 will extend the requirement to begin production in the 10th lease year by an amount of time equal to the extension granted for milestone 4. This extension also extends the requirements for payments in lieu of production and minimum production under paragraphs (c), (d), and (e) of this section.
                (c) Operators must maintain minimum annual production every year after the 10th lease year or pay in lieu of production according to the lease terms.
                (d) Each lease will provide for minimum production. The minimum production requirement stated in the lease must be met by the end of the 10th lease year and will be based on the BLM's estimate of the extraction technology to be used, the recoverable resources on the lease, expected life of the operation, and other factors the BLM considers.
                (e) Each lease will provide for payment in lieu of the minimum production for any particular year starting in the 10th lease year. Payments in lieu of production in year 10 of the lease satisfies Milestone 5 in paragraph (a)(5) of this section.
              
              
                § 3930.40
                Assessments for missing diligence milestones.
                The BLM will assess $50 for each acre in the lease for each missed diligence milestone each year, prorated on a daily basis, until the operator or lessee complies with § 3930.30(a). For example: If the operator does not submit the required POD within the required 2 years after lease issuance (the first milestone), the BLM will assess the operator $50 per acre per year until the milestone is met. If the operator does not meet the second milestone, the BLM will assess the operator an additional $50 per acre per year, resulting in a total assessment of $100 per acre per year. If the operator does not begin production by the end of the initial lease term, or make payments in lieu thereof, the BLM may initiate lease cancellation procedures (see §§ 3934.21 and 3934.22).
              
            
            
              
              Subpart 3931—Plans of Development and Exploration Plans
              
                § 3931.10
                Exploration plans and plans of development for mining and in situ operations.
                (a) The POD must provide for reasonable protection and reclamation of the environment and the protection and diligent development of the oil shale resources in the lease.
                (b) The operator must submit to the proper BLM office an exploration plan or POD describing in detail the proposed exploration, testing, development, or mining operations to be conducted. Exploration plans or PODs must be consistent with the requirements of the lease or exploration license and protect nonmineral resources and provide for the reclamation of the lands affected by the operations on Federal lease(s) or exploration license(s). All PODs and exploration plans must be submitted to the proper BLM office.

                (c) The lessee or operator must submit 3 copies of the POD to the proper BLM office or submit it in an acceptable electronic format. Contact the proper BLM office for detailed information on submitting copies electronically (see § 3931.40 for submission of exploration plans).
                (d) The BLM will consult with any other Federal, state, or local agencies involved and review the plan. The BLM may require additional information or changes in the plan before approving it. If the BLM denies the plan, it will set forth why it was denied.
                (e) All development and exploration activities must comply with the BLM-approved POD or exploration plan.
                (f) Activities under §§ 3931.11 and 3931.40, other than casual use, may not begin until appropriate NEPA analysis is completed and the BLM approves an exploration plan or POD.
              
              
                § 3931.11
                Content of plan of development.
                The POD must contain, at a minimum, the following:
                (a) Names, addresses, and telephone numbers of those responsible for operations to be conducted under the approved plan and to whom notices and orders are to be delivered, names and addresses of Federal oil shale lessees and corresponding Federal lease serial numbers, and names and addresses of surface and mineral owners of record, if other than the United States;
                (b) A general description of geologic conditions and mineral resources within the area where mining is to be conducted, including appropriate maps;
                (c) A copy of a suitable map or aerial photograph showing the topography, the area covered by each lease, the name and location of major topographic and cultural features;
                (d) A statement of proposed methods of operation and development, including the following items as appropriate:
                (1) A description detailing the extraction technology to be used;
                (2) The equipment to be used in development and extraction;
                (3) The proposed access roads;
                (4) The size, location, and schematics of all structures, facilities, and lined or unlined pits to be built;
                (5) The stripping ratios, development sequence, and schedule;
                (6) The number of acres in the Federal lease(s) or license(s) to be affected;
                (7) Comprehensive well design and procedure for drilling, casing, cementing, testing, stimulation, clean-up, completion, and production, for all drilled well types, including those used for heating, freezing, and disposal;
                (8) A description of the methods and means to protect and monitor all aquifers;
                (9) Surveyed well location plats or project-wide well location plats;
                (10) A description of the measurement and handling of produced fluids, including the anticipated production rates and estimated recovery factors;
                (11) A description of the methods used to dispose of and control mining waste; and
                (12) A description/discussion of the controls that the operator will use to protect the public, including identification of:
                (i) Essential operations, personnel, and health and safety precautions;
                (ii) Programs and plans for noxious gas control (hydrogen sulfide, ammonia, etc.);
                (iii) Well control procedures;
                (iv) Temporary abandonment procedures; and
                
                (v) Plans to address spills, leaks, venting, and flaring;
                (e) An estimate of the quantity and quality of the oil shale resources;
                (f) An explanation of how MER of the resource will be achieved for each Federal lease;
                (g) Appropriate maps and cross sections showing:
                (1) Federal lease boundaries and serial numbers;
                (2) Surface ownership and boundaries;
                (3) Locations of any existing and abandoned mines and existing oil and gas well (including well bore trajectories) and water well locations, including well bore trajectories;
                (4) Typical geological structure cross sections;
                (5) Location of shafts or mining entries, strip pits, waste dumps, retort facilities, and surface facilities;
                (6) Typical mining or in situ development sequence, with appropriate time-frames;
                (h) A narrative addressing the environmental aspects of the proposed mine or in situ operation, including at a minimum, the following:
                (1) An estimate of the quantity of water to be used and pollutants that may enter any receiving waters;
                (2) A design for the necessary impoundment, treatment, control, or injection of all produced water, runoff water, and drainage from workings; and
                (3) A description of measures to be taken to prevent or control fire, soil erosion, subsidence, pollution of surface and ground water, pollution of air, damage to fish or wildlife or other natural resources, and hazards to public health and safety;
                (i) A reclamation plan and schedule for all Federal lease(s) or exploration license(s) that details all reclamation activities necessary to fulfill the requirements of § 3931.20;
                (j) The method of abandonment of operations on Federal lease(s) and exploration license(s) proposed to protect the unmined recoverable reserves and other resources, including:
                (1) The method proposed to fill in, fence, or close all surface openings that are hazardous to people or animals; and
                (2) For in situ operations, a description of the method and materials to be used to plug all abandoned development or production wells; and
                (k) Any additional information that the BLM determines is necessary for analysis or approval of the POD.
              
              
                § 3931.20
                Reclamation.
                (a) The operator or lessee must restore the disturbed lands to their pre-mining or pre-exploration use or to a higher use agreed to by the BLM and the lessee.
                (b) The operator must reclaim the area disturbed by taking reasonable measures to prevent or control onsite and offsite damage to lands and resources.
                (c) Reclamation includes, but is not limited to:
                (1) Measures to control erosion, landslides, and water runoff;
                (2) Measures to isolate, remove, or control toxic materials;
                (3) Reshaping the area disturbed, application of the topsoil, and re-vegetation of disturbed areas, where reasonably practicable; and
                (4) Rehabilitation of fisheries and wildlife habitat.
                (d) The operator or lessee must substantially fill in, fence, protect, or close all surface openings, subsidence holes, surface excavations, or workings which are a hazard to people or animals. These protected areas must be maintained in a secure condition during the term of the lease or exploration license. During reclamation, but before abandonment of operations, all openings, including water discharge points, must be closed to the BLM's satisfaction. For in situ operations, all drilled holes must be plugged and abandoned, as required by the approved plan.
                (e) The operator or lessee must reclaim or protect surface areas no longer needed for operations as contemporaneously as possible as required by the approved plan.
              
              
                § 3931.30
                Suspension of operations and production.

                (a) The BLM may, in the interest of conservation, agree to a suspension of lease operations and production. Applications by lessees for suspensions of operations and production must be filed in duplicate in the proper BLM office and must explain why it is in the interest of conservation to suspend operations and production.
                (b) The BLM may order a suspension of operations and production if the suspension is necessary to protect the resource or the environment:
                (1) While the BLM performs necessary environmental studies or analysis;
                (2) To ensure that necessary environmental remediation or cleanup is being performed as a result of activity or inactivity on the part of the operator; or
                (3) While necessary environmental remediation or cleanup is being performed as a result of unwarranted or unexpected actions.
                (c) The term of any lease will be extended by adding thereto any period of suspension of operations and production during such term.
                (d) A suspension will take effect on the date the BLM specifies. Rental, upcoming diligent development milestones, and minimum annual production will be suspended:
                (1) During any period of suspension of operations and production beginning with the first day of the lease month on which the suspension of operations and production is effective; or
                (2) If the suspension of operations and production is effective on any date other than the first day of a lease month, beginning with the first day of the lease month following such effective date.
                (e) The suspension of rental and minimum annual production will end on the first day of the lease month in which the suspension ends.
                (f) The minimum annual production requirements of a lease will be proportionately reduced for that portion of a lease year for which a suspension of operations and production is directed or granted by the BLM, as would any payments in lieu of production.
              
              
                § 3931.40
                Exploration.
                To conduct exploration operations under an exploration license or on a lease after lease issuance, but prior to approval of the POD, the following rules apply:
                (a) Except for casual use, before conducting any exploration operations on federally-leased or federally-licensed lands, the operator or lessee must submit to the proper BLM office for approval 3 copies of the exploration plan or a copy of the plan in an acceptable electronic format. Contact the proper BLM office for detailed information on submitting copies electronically. As used in this paragraph, casual use means activities that do not cause appreciable surface disturbance or damage to lands or other resources and improvements. Casual use does not include use of heavy equipment, explosives, or vehicular movement off established roads and trails.
                (b) The exploration activities must be consistent with the requirements of the underlying Federal lease or exploration license, and address protection of recoverable oil shale reserves and other resources and reclamation of the surface of the lands affected by the exploration operations. The exploration plan must meet the requirements of § 3931.20 and must show how reclamation will be an integral part of the proposed operations and that reclamation will progress as contemporaneously as practicable with operations.
              
              
                § 3931.41
                Content of exploration plan.
                Exploration plans must contain the following:
                (a) The name, address, and telephone number of the applicant, and, if applicable, that of the operator or lessee of record;
                (b) The name, address, and telephone number of the representative of the applicant who will be present during, and responsible for, conducting exploration;
                (c) A description of the proposed exploration area, cross-referenced to the map required under paragraph (h) of this section, including:
                (1) Applicable Federal lease and exploration license serial numbers;
                (2) Surface topography;
                (3) Geologic, surface water, and other physical features;
                (4) Vegetative cover;

                (5) Endangered or threatened species listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) that may be affected by exploration operations;

                (6) Districts, sites, buildings, structures, or objects listed on, or eligible for listing on, the National Register of Historic Places that may be present in the lease area; and
                (7) Known cultural or archaeological resources located within the proposed exploration area;
                (d) A description of the methods to be used to conduct oil shale exploration, reclamation, and abandonment of operations including, but not limited to:
                (1) The types, sizes, numbers, capacity, and uses of equipment for drilling and blasting, and road or other access route construction;
                (2) Excavated earth-disposal or debris-disposal activities;
                (3) The proposed method for plugging drill holes; and
                (4) The estimated size and depth of drill holes, trenches, and test pits;
                (e) An estimated timetable for conducting and completing each phase of the exploration, drilling, and reclamation;
                (f) The estimated amounts of oil shale or oil shale products to be removed during exploration, a description of the method to be used to determine those amounts, and the proposed use of the oil shale or oil shale products removed;
                (g) A description of the measures to be used during exploration for Federal oil shale to comply with the performance standards for exploration (§§ 3930.10 and 3930.11);
                (h) A map at a scale of 1:24,000 or larger showing the areas of land to be affected by the proposed exploration and reclamation. The map must show:
                (1) Existing roads, occupied dwellings, and pipelines;
                (2) The proposed location of trenches, roads, and other access routes and structures to be constructed;
                (3) Applicable Federal lease and exploration license boundaries;
                (4) The location of land excavations to be conducted;
                (5) Oil shale exploratory holes to be drilled or altered;
                (6) Earth-disposal or debris-disposal areas;
                (7) Existing bodies of surface water; and
                (8) Topographic and drainage features; and
                (i) The name and address of the owner of record of the surface land, if other than the United States. If the surface is owned by a person other than the applicant or if the Federal oil shale is leased to a person other than the applicant, include evidence of authority to enter that land for the purpose of conducting exploration and reclamation.
              
              
                § 3931.50
                Exploration plan and plan of development modifications.
                (a) The operator or lessee may apply in writing to the BLM for modification of the approved exploration plan or POD to adjust to changed conditions, new information, improved methods, and new or improved technology or to correct an oversight. To obtain approval of an exploration plan or POD modification, the operator or lessee must submit to the proper BLM office a written statement of the proposed modification and the justification for such modification.
                (b) The BLM may require a modification of the approved exploration plan or POD.
                (c) The BLM may approve a partial exploration plan or POD, if circumstances warrant, or if development of an exploration or POD for the entire operation is dependent upon unknown factors that cannot or will not be determined until operations progress. The operator or lessee must not, however, perform any operation not covered in a BLM-approved plan.
              
              
                § 3931.60
                Maps of underground and surface mine workings and in situ surface operations.

                Maps of underground workings and surface operations must be to a scale of 1:24,000 or larger if the BLM requests it. All maps must be appropriately marked with reference to government land marks or lines and elevations with reference to sea level. When required by the BLM, include vertical projections and cross sections in plan views. Maps must be based on accurate surveys and certified by a professional engineer, professional land surveyor, or other professionally qualified person. Accurate copies of such maps must be furnished by the operator to the BLM when and as required. All maps submitted must be in a format acceptable to the BLM. Contact the proper BLM office for information on what is the acceptable format to submit maps.
              
              
                § 3931.70
                Production maps and production reports.
                (a) Report production of all oil shale products or by-products to the BLM on a quarterly basis no later than 30 calendar days after the end of the reporting period.
                (b) Report all production and royalty information to the MMS under 30 CFR parts 210 and 216.
                (c) Submit production maps to the proper BLM office no later than 30 calendar days after the end of each royalty reporting period or on a schedule determined by the BLM. Show all excavations in each separate bed or deposit on the maps so that the production of minerals for any period can be accurately ascertained. Production maps must also show surface boundaries, lease boundaries, topography, and subsidence resulting from mining activities.
                (d) If the lessee or operator does not provide the BLM the maps required by this section, the BLM will employ a licensed mine surveyor to make a survey and maps of the mine, and the cost will be charged to the operator or lessee.
                (e) If the BLM believes any map submitted by an operator or lessee is incorrect, the BLM may have a survey performed, and if the survey shows the map submitted by the operator or lessee to be substantially incorrect in whole or in part, the cost of performing the survey and preparing the map will be charged to the operator or lessee.
                (f) For in situ development operations, the lessee or operator must submit a map showing all surface installations, including pipelines, meter locations, or other points of measurement necessary for production verification as part of the POD. All maps must be modified as necessary for adequate representation of existing operations.
                (g) Within 30 calendar days after well completion, the lessee or operator must submit to the proper BLM office 2 copies of a completed Form 3160-4, Well Completion or Recompletion Report and Log, limited to information that is applicable to oil shale operations. Well logs may be submitted electronically using a BLM-approved electronic format. Describe surface and bottom-hole locations in latitude and longitude.
              
              
                § 3931.80
                Core or test hole samples and cuttings.
                (a) Within 90 calendar days after drilling completion, the operator or lessee must submit to the proper BLM office a signed copy of records of all core or test holes made on the lands covered by the lease or exploration license. The records must show the position and direction of the holes on a map. The records must include a log of all strata penetrated and conditions encountered, such as water, gas, or unusual conditions, and copies of analysis of all samples. Provide this information to the proper BLM office in either paper copy or in a BLM-approved electronic format. Contact the proper BLM office for information on submitting copies electronically. Within 30 calendar days after its creation, the operator or lessee must also submit to the proper the BLM office a detailed lithologic log of each test hole and all other in-hole surveys or other logs produced. Upon the BLM's request, the operator or lessee must provide to the BLM splits of core samples and drill cuttings.
                (b) The lessee or operator must abandon surface exploration drill holes for development or holes for exploration to the BLM's satisfaction by cementing or casing or by other methods approved in advance by the BLM. Abandonment must be conducted in a manner to protect the surface and not endanger any present or future underground or surface operation or any deposit of oil, gas, other mineral substances, or ground water.

                (c) Operators may convert drill holes to surveillance wells for the purpose of determining the effect of subsequent operations upon the quantity, quality, or pressure of ground water or mine gases. The BLM may require such conversion or the operator may request that the BLM approve such conversion. Prior to lease or exploration license termination, all surveillance wells must be plugged and abandoned and reclaimed, unless the surface owner assumes responsibility for reclamation of such surveillance wells. The transfer of liability for reclamation will not be considered complete until the BLM approves it in writing.
                (d) Drilling equipment must be equipped with blowout control devices suitable for the pressures encountered and acceptable to the BLM.
              
              
                § 3931.100
                Boundary pillars and buffer zones.
                (a) For underground mining operations, all boundary pillars must be at least 50 feet thick, unless otherwise specified in writing by the BLM. Boundary and other main pillars may be mined only with the BLM's prior written consent or on the BLM's order. For in-situ operations, a 50-foot buffer zone from the Federal lease line is required.
                (b) If the oil shale on adjacent Federal lands has been worked out beyond any boundary pillar and no hazards exist, the operator or lessee must, on the BLM's written order, mine out and remove all available oil shale in such boundary pillar, both in the lands covered by the lease and in the adjacent Federal lands, when the BLM determines that such oil shale can be mined safely without undue hardship to the operator or lessee.
                (c) If the mining rights in adjacent lands are privately owned or controlled, the lessee must have an agreement with the owners of such interests for the extraction of the oil shale in the boundary pillars.
              
            
            
              Subpart 3932—Lease Modifications and Readjustments
              
                § 3932.10
                Lease size modification.
                (a) A lessee may apply for a modification of a lease to include Federal lands adjacent to those in the lease. The total area of the lease, including the acreage in the modification application and any previously authorized modification, must not exceed the maximum lease size (see § 3927.20).
                (b) An application for modification of the lease size must:
                (1) Be filed with the proper BLM office;
                (2) Contain a legal land description of the additional lands involved;
                (3) Contain an explanation of how the modification would meet the criteria in § 3932.20(a) that qualify the lease for modification;
                (4) Explain why the modification would be in the best interest of the United States;
                (5) Include a nonrefundable processing fee that the BLM will determine under § 3000.11 of this chapter; and
                (6) Include a signed qualifications statement consistent with subpart 3902 of this chapter.
              
              
                § 3932.20
                Lease modification land availability criteria.
                (a) The BLM may grant a lease modification if:
                (1) There is no competitive interest in the lands covered by the modification application;
                (2) The lands covered by the modification application cannot be reasonably developed as part of another independent federally-approved operation;
                (3) The modification would be in the public interest; and
                (4) The modification does not cause a violation of lease size limitations under § 3927.20 of this chapter or acreage limitations under § 3901.20 of this chapter.
                (b) The BLM may approve adding lands covered by the modification application to the existing lease without competitive bidding, but before the BLM will approve adding lands to the lease, the applicant must pay in advance the FMV for the interests to be conveyed.
                (c) Before modifying a lease, the BLM will prepare any necessary NEPA analysis covering the proposed lease area under 40 CFR parts 1500 through 1508 and recover the cost of such analysis from the applicant.
              
              
                § 3932.30
                Terms and conditions of a modified lease.
                (a) The terms and conditions of a lease modified under this subpart will be made consistent with the laws, regulations, and land use plans applicable at the time the lands are added by the modification.
                (b) The royalty rate for the lands in the modification is the same as for the lease.

                (c) Before the BLM will approve a lease modification, the lessee must file a written acceptance of the conditions in the modified lease and a written consent of the surety under the bond covering the original lease as modified. The lessee must also submit evidence that the bond has been amended to cover the modified lease and pay BLM processing costs.
              
              
                § 3932.40
                Readjustment of lease terms.
                (a) Except as provided in paragraph (b) of this section, all leases are subject to readjustment of lease terms, conditions, and stipulations at the end of the first 20-year period (the primary term of the lease) and at the end of each 10-year period thereafter.
                (b) Royalty rates will be subject to readjustment at the end of the primary term and every 20 years thereafter.
                (c) At least 30 days prior to the expiration of the readjustment period, the BLM will notify the lessee by written decision if any readjustment is to be made and of the proposed readjusted lease terms, including any revised royalty rate.
                (d) Readjustments may be appealed. In the case of an appeal, unless the readjustment is stayed by the IBLA or the courts, the lessee must comply with the revised lease terms, including any revised royalty rate, pending the outcome of the appeal.
              
            
            
              Subpart 3933—Assignments and Subleases
              
                § 3933.10
                Leases or licenses subject to assignment or sublease.
                Any lease may be assigned or subleased and any exploration license may be assigned in whole or in part to any person, association, or corporation that meets the qualification requirements in subpart 3902 of this chapter. The BLM may approve or disapprove assignments and subleases. A licensee proposing to transfer or assign a license must first offer, in writing, to all other participating parties in the license, the opportunity to acquire the license (the right of first refusal).
              
              
                § 3933.20
                Filing fees.
                Each application for assignment or sublease of record title or overriding royalty must include the filing fee found in the fee schedule in § 3000.12 of this chapter. The BLM will not accept any assignment that does not include the filing fee.
                [73 FR 69469, Nov. 18, 2008, as amended at 75 FR 55683, Sept. 14, 2010]
              
              
                § 3933.31
                Record title assignments.
                (a) File in triplicate at the proper BLM office a separate instrument of assignment for each assignment. File the assignment application within 90 calendar days after the date of final execution of the assignment instrument and with it include the:
                (1) Name and current address of assignee;
                (2) Interest held by assignor and interest to be assigned;
                (3) Serial number of the affected lease or license and a description of the lands to be assigned as described in the lease or license;
                (4) Percentage of overriding royalties retained; and
                (5) Dated signature of assignor.
                (b) The assignee must provide a single copy of the request for approval of assignment which must contain a:
                (1) Statement of qualifications and holdings as required by subpart 3902 of this chapter;
                (2) Date and the signature of the assignee; and
                (3) The filing fee found in the fee schedule in § 3000.12 of this chapter.
                (c) The approval of an assignment of all interests in a specific portion of the lands in a lease or license will create a separate lease or license, which will be given a new serial number.
                [73 FR 69469, Nov. 18, 2008, as amended at 75 FR 55683, Sept. 14, 2010]
              
              
                § 3933.32
                Overriding royalty interests.
                File at the proper BLM office, for record purposes only, all overriding royalty interest assignments within 90 calendar days after the date of execution of the assignment.
              
              
                § 3933.40
                Account status.
                The BLM will not approve an assignment unless the lease or license account is in good standing.
              
              
                § 3933.51
                Bond coverage.

                Before the BLM will approve an assignment, the assignee must submit to the proper BLM office a new bond in an amount to be determined by the BLM, or, in lieu thereof, documentation of consent of the surety on the present bond to the substitution of the assignee as principal (see subpart 3904 of this chapter).
              
              
                § 3933.52
                Continuing responsibility under assignment and sublease.
                (a) The assignor and its surety are responsible for the performance of any obligation under the lease or license that accrues prior to the effective date of the BLM's approval of the assignment. After the effective date of the BLM's approval of the assignment, the assignee and its surety are responsible for the performance of all lease or license obligations that accrue after the effective date of the BLM's approval of the assignment, notwithstanding any terms in the assignment to the contrary. If the BLM does not approve the assignment, the purported assignor's obligation to the United States continues as though no assignment had been filed.
                (b) After the effective date of approval of a sublease, the sublessor and sublessee are jointly and severally liable for the performance of all lease obligations, notwithstanding any terms in the sublease to the contrary.
              
              
                § 3933.60
                Effective date.
                An assignment or sublease takes effect, so far as the United States is concerned, on the first day of the month following the BLM's final approval, or if the assignee requests it in advance, the first day of the month of the approval.
              
              
                § 3933.70
                Extensions.
                The BLM's approval of an assignment or sublease does not extend the term or the readjustment period of the lease (see § 3932.40) or the term of the exploration license.
              
            
            
              Subpart 3934—Relinquishments, Cancellations, and Terminations
              
                § 3934.10
                Relinquishments.
                (a) A lease or exploration license or any legal subdivision thereof may be surrendered by the record title holder by filing a written relinquishment, in triplicate, in the BLM State Office having jurisdiction over the lands covered by the relinquishment.
                (b) To be relinquished, the lease account must be in good standing and the relinquishment must be considered to be in the public interest.
                (c) A relinquishment will take effect on the date the BLM approves it, subject to the:
                (1) Continued obligation of the lessee or licensee and surety to make payments of all accrued rentals and royalties;
                (2) The proper rehabilitation of the lands to be relinquished to a condition acceptable to the BLM under these regulations;
                (3) Terms of the lease or license; and
                (4) Approved exploration plan or development plan.
                (d) Prior to relinquishment of an exploration license, the licensee must give any other parties participating in activities under the exploration license the opportunity to take over operations under the exploration license. The licensee must provide to the BLM written evidence that the offer was made to all other parties participating in the exploration license.
              
              
                § 3934.21
                Written notice of default.
                The BLM will provide the lessee or licensee written notice of any default, breach, or cause of forfeiture, and provide a time period of 30 calendar days to correct the default, to request an extension of time in which to correct the default, or to submit evidence showing why the BLM is in error and why the lease should not be canceled or exploration license terminated.
              
              
                § 3934.22
                Causes and procedures for lease cancellation.
                (a) The BLM will take appropriate steps in a United States District Court of competent jurisdiction to institute proceedings for the cancellation of the lease if the lessee:
                (1) Does not comply with the provisions of the Act as amended and other relevant statutes;
                (2) Does not comply with any applicable regulations; or

                (3) Defaults in the performance of any of the terms, covenants, and stipulations of the lease, and the BLM does not formally waive the default, breach, or cause of forfeiture.
                (b) A waiver of any particular default, breach, or cause of forfeiture will not prevent the cancellation and forfeiture of the lease for any other default, breach, or cause of forfeiture, or for the same cause occurring at any other time.
              
              
                § 3934.30
                License terminations.
                The BLM may terminate an exploration license if:
                (a) The BLM issued it in violation of any law or regulation, or if there are substantive factual errors, such as a lack of title;
                (b) The licensee does not comply with the terms and conditions of the exploration license; or
                (c) The licensee does not comply with the approved exploration plan.
              
              
                § 3934.40
                Payments due.
                If a lease is canceled or relinquished for any reason, all bonus, rentals, royalties, and minimum royalties paid will be forfeited, and any amounts not paid will be immediately payable to the United States.
              
              
                § 3934.50
                Bona fide purchasers.
                The BLM will not cancel a lease or an interest in a lease of a purchaser if at the time of purchase the purchaser was not aware and could not have reasonably determined from the BLM records the existence of a violation of any of the following:
                (a) Federal regulatory requirements;
                (b) The Act, as amended; or
                (c) Lease terms and conditions.
              
            
            
              Subpart 3935—Production and Sale Records
              
                § 3935.10
                Accounting records.
                (a) Operators or lessees must maintain records that provide an accurate account of, or include all:
                (1) Oil shale mined;
                (2) Oil shale put through the processing plant and retort;
                (3) Mineral products produced and sold;
                (4) Shale oil products, shale gas, and shale oil by-products sold; and
                (5) Shale oil products and by-products that are consumed on-lease for the beneficial use of the lease.
                (b) The records must include relevant quality analyses of oil shale mined or processed and of all products including synthetic petroleum, shale oil, shale gas, and shale oil by-products sold.
                (c) Production and sale records must be made available for the BLM's examination during regular business hours.
              
            
            
              Subpart 3936—Inspection and Enforcement
              
                § 3936.10
                Inspection of underground and surface operations and facilities.
                Operators, licensees, or lessees must allow the BLM, at any time, either day or night, to inspect or investigate underground and surface mining, in situ, or exploration operations to determine compliance with lease or license terms and conditions, compliance with the approved exploration or development plans, and to verify production.
              
              
                § 3936.20
                Issuance of notices of noncompliance and orders.
                (a) If the BLM determines that an operator, licensee, or lessee has not complied with established requirements, the BLM will issue to the operator, licensee, or lessee a notice of noncompliance.
                (b) If operations threaten immediate, serious, or irreparable damage to the environment, the mine or deposit being mined, or other valuable mineral deposits or other resources, the BLM will order the cessation of operations and will require the operator, licensee, or lessee to revise the POD or exploration plan.
                (c) The operator, licensee, or lessee will be considered to have received all orders or notices of noncompliance and orders that the operator, licensee, or lessee receives by personal delivery or certified mail. The BLM will consider service of any notice of noncompliance or order to have occurred 7 business days after the date the notice or order is mailed. Verbal orders and notices may be given to officials at the mine or exploration site, but the BLM will confirm them in writing within 10 business days.
              
              
                
                § 3936.30
                Enforcement of notices of noncompliance and orders.
                (a) If the operator, licensee, or lessee does not take action in accordance with the notice of noncompliance, the BLM may issue an order to suspend or cease operations or initiate legal proceedings to cancel the lease or terminate the license under subpart 3934 .
                (1) A notice of noncompliance will state how the operator, licensee, or lessee has not complied with established requirements, and will specify the action which must be taken to correct the noncompliance and the time limits within which such action must be taken. The operator, licensee, or lessee must notify the BLM when noncompliance items have been corrected.
                (2) If the operator, licensee, or lessee does not comply with the notice of noncompliance or order within the specified time frame, the operator, licensee, or lessee may be ordered to pay an assessment of $500 per day for each incident of noncompliance that is not corrected until the noncompliance is corrected to the BLM's satisfaction.
                (3) Noncompliance with the approved exploration or development plan that results in wasted resource may result in the lessee or licensee being assessed royalty at the market value, in addition to the noncompliance assessment.
                (b) If the BLM determines that the failure to comply with the exploration or development plan threatens health or human safety or immediate, serious, or irreparable damage to the environment, the mine or the deposit being mined or explored, or other valuable mineral deposits or other resources, the BLM may, either in writing or verbally followed with written confirmation within 5 business days, order the cessation of operations or exploration without prior notice.
              
              
                § 3936.40
                Appeals.
                Notices of noncompliance and orders or decisions issued under the regulations in this part may be appealed as provided in part 4 of this title. All decisions and orders by the BLM under this part remain effective pending appeal unless the BLM decides otherwise. A petition for the stay of a decision may be filed with the IBLA.
              
            
          
        
        
          
          SUBCHAPTER D—RANGE MANAGEMENT (4000)
          
            Group 4100—Grazing Administration
            
              Note:
              The information collection requirements contained in subparts 4120 and 4130 of Group 4100 have been approved by the Office of Management and Budget under 44 U.S.C. 3507 and assigned clearance numbers 1004-0005, 1004-0019, 1004-0020, 1004-0041, 1004-0047, 1004-0051, 1004-0068 and 1004-0131. The information is being collected to permit the authorized officer to determine whether an application to utilize the public lands for grazing purposes should be granted. The information will be used to make this determination. A response is required to obtain a benefit.
            
            [48 FR 40890, Sept. 12, 1983]
          
          
            Pt. 4100
            PART 4100—GRAZING ADMINISTRATION—EXCLUSIVE OF ALASKA
            
              
                Subpart 4100—Grazing Administration—Exclusive of Alaska; General
                Sec.
                4100.0-1
                Purpose.
                4100.0-2
                Objectives.
                4100.0-3
                Authority.
                4100.0-5
                Definitions.
                4100.0-7
                Cross reference.
                4100.0-8
                Land use plans.
                4100.0-9
                Information collection.
              
              
                Subpart 4110—Qualifications and Preference
                4110.1
                Mandatory qualifications.
                4110.1-1
                Acquired lands.
                4110.2
                Grazing preference.
                4110.2-1
                Base property.
                4110.2-2
                Specifying grazing preference.
                4110.2-3
                Transfer of grazing preference.
                4110.2-4
                Allotments.
                4110.3
                Changes in grazing preference.
                4110.3-1
                Increasing active use.
                4110.3-2
                Decreasing active use.
                4110.3-3
                Implementing changes in active use.
                4110.4
                Changes in public land acreage.
                4110.4-1
                Additional land acreage.
                4110.4-2
                Decrease in land acreage.
                4110.5
                Interest of Member of Congress.
              
              
                Subpart 4120—Grazing Management
                4120.1
                [Reserved]
                4120.2
                Allotment management plans and resource activity plans.
                4120.3
                Range improvements.
                4120.3-1
                Conditions for range improvements.
                4120.3-2
                Cooperative range improvement agreements.
                4120.3-3
                Range improvement permits.
                4120.3-4
                Standards, design and stipulations.
                4120.3-5
                Assignment of range improvements.
                4120.3-6
                Removal and compensation for loss of range improvements.
                4120.3-7
                Contributions.
                4120.3-8
                Range improvement fund.
                4120.3-9
                Water rights for the purpose of livestock grazing on public lands.
                4120.4
                Special rules.
                4120.5
                Cooperation.
                4120.5-1
                Cooperation in management.
                4120.5-2
                Cooperation with Tribal, state, county, and Federal agencies.
              
              
                Subpart 4130—Authorizing Grazing Use
                4130.1
                Applications.
                4130.1-1
                Filing applications.
                4130.1-2
                Conflicting applications.
                4130.2
                Grazing permits or leases.
                4130.3
                Terms and conditions.
                4130.3-1
                Mandatory terms and conditions.
                4130.3-2
                Other terms and conditions.
                4130.3-3
                Modification of permits or leases.
                4130.4
                Authorization of temporary changes in grazing use within the terms and conditions of permits and leases, including temporary nonuse.
                4130.5
                Free-use grazing permits.
                4130.6
                Other grazing authorizations.
                4130.6-1
                Exchange-of-use grazing agreements.
                4130.6-2
                Nonrenewable grazing permits and leases.
                4130.6-3
                Crossing permits.
                4130.6-4
                Special grazing permits or leases.
                4130.7
                Ownership and identification of livestock.
                4130.8
                Fees.
                4130.8-1
                Payment of fees.
                4130.8-2
                Refunds.
                4130.8-3
                Service charge.
                4130.9
                Pledge of permits or leases as security for loans.
              
              
                Subpart 4140—Prohibited Acts
                4140.1
                Acts prohibited on public lands.
              
              
                Subpart 4150—Unauthorized Grazing Use
                4150.1
                Violations.
                4150.2
                Notice and order to remove.
                4150.3
                Settlement.
                4150.4
                Impoundment and disposal.
                4150.4-1
                Notice of intent to impound.
                4150.4-2
                Impoundment.
                4150.4-3
                Notice of public sale.
                4150.4-4
                Redemption.
                4150.4-5
                Sale.
              
              
                
                Subpart 4160—Administrative Remedies
                4160.1
                Proposed decisions.
                4160.2
                Protests.
                4160.3
                Final decisions.
                4160.4
                Appeals.
              
              
                Subpart 4170—Penalties
                4170.1
                Civil penalties.
                4170.1-1
                Penalty for violations.
                4170.1-2
                Failure to use.
                4170.2
                Penal provisions.
                4170.2-1
                Penal provisions under the Taylor Grazing Act.
                4170.2-2
                Penal provisions under the Federal Land Policy and Management Act.
              
              
                Subpart 4180—Fundamentals of Rangeland Health and Standards and Guidelines for Grazing Administration
                4180.1
                Fundamentals of rangeland health.
                4180.2
                Standards and guidelines for grazing administration.
              
              
                Subpart 4190—Effect of Wildfire Management Decisions
                4190.1
                Effect of wildfire management decisions.
              
            
            
              Authority:
              43 U.S.C. 315, 315a-315r, 1181d, 1740.
            
            
              Source:
              43 FR 29067, July 5, 1978, unless otherwise noted.
            
            
              Subpart 4100—Grazing Administration—Exclusive of Alaska; General
              
                § 4100.0-1
                Purpose.
                The purpose is to provide uniform guidance for administration of grazing on the public lands exclusive of Alaska.
                [49 FR 6449, Feb. 21, 1984]
              
              
                § 4100.0-2
                Objectives.
                (a)The objectives of these regulations are to promote healthy sustainable rangeland ecosystems; to accelerate restoration and improvement of public rangelands to properly functioning conditions; to promote the orderly use, improvement and development of the public lands; to establish efficient and effective administration of grazing of public rangelands; and to provide for the sustainability of the western livestock industry and communities that are dependent upon productive, healthy public rangelands.
                (b) These objectives will be realized in a manner consistent with land use plans, multiple use, sustained yield, environmental values, economic and other objectives stated in the Taylor Grazing Act of June 28, 1934, as amended (43 U.S.C. 315, 315a-315r); section 102 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701) and the Public Rangelands Improvement Act of 1978 (43 U.S.C. 1901(b)(2)).
                [60 FR 9960, Feb. 22, 1995, as amended at 71 FR 39503, July 12, 2006]
              
              
                § 4100.0-3
                Authority.
                (a) The Taylor Grazing Act of June 28, 1934 as amended (43 U.S.C. 315, 315a through 315r);

                (b) The Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) as amended by the Public Rangelands Improvement Act of 1978 (43 U.S.C. 1901 et seq.);
                (c) Executive orders that transfer land acquired under the Bankhead-Jones Farm Tenant Act of July 22, 1937, as amended (7 U.S.C. 1012), to the Secretary and authorize administration under the Taylor Grazing Act.
                (d) Section 4 of the Oregon and California Railroad Land Act of August 28, 1937 (43 U.S.C. 1181d);

                (e) The Public Rangelands Improvement Act of 1978 (43 U.S.C. 1901 et seq.); and
                (f) Public land orders, Executive orders, and agreements that authorize the Secretary to administer livestock grazing on specified lands under the Taylor Grazing Act or other authority as specified.
                [43 FR 29067, July 5, 1978, as amended at 49 FR 6449, Feb. 21, 1984; 49 FR 12704, Mar. 30, 1984; 50 FR 45827, Nov. 4, 1985; 61 FR 4227, Feb. 5, 1996; 71 FR 39503, July 12, 2006]
              
              
                § 4100.0-5
                Definitions.
                Whenever used in this part, unless the context otherwise requires, the following definitions apply:
                The Act means the Taylor Grazing Act of June 28, 1934, as amended (43 U.S.C. 315, 315a-315r).
                
                  Active use means that portion of the grazing preference that is:

                (1) Available for livestock grazing use under a permit or lease based on livestock carrying capacity and resource conditions in an allotment; and
                
                (2) Not in suspension.
                
                  Activity plan means a plan for managing a resource use or value to achieve specific objectives. For example, an allotment management plan is an activity plan for managing livestock grazing use to improve or maintain rangeland conditions.
                
                  Actual use means where, how many, what kind or class of livestock, and how long livestock graze on an allotment, or on a portion or pasture of an allotment.
                
                  Actual use report means a report of the actual livestock grazing use submitted by the permittee or lessee.
                
                  Affiliate means an entity or person that controls, is controlled by, or is under common control with, an applicant, permittee or lessee. The term “control” means having any relationship which gives an entity or person authority directly or indirectly to determine the manner in which an applicant, permittee or lessee conducts grazing operations.
                
                  Allotment means an area of land designated and managed for grazing of livestock.
                
                  Allotment management plan (AMP) means a documented program developed as an activity plan, consistent with the definition at 43 U.S.C. 1702(k), that focuses on, and contains the necessary instructions for, the management of livestock grazing on specified public lands to meet resource condition, sustained yield, multiple use, economic and other objectives.
                
                  Animal unit month (AUM) means the amount of forage necessary for the sustenance of one cow or its equivalent for a period of 1 month.
                
                  Annual rangelands means those designated areas in which livestock forage production is primarily attributable to annual plants and varies greatly from year to year.
                
                  Authorized officer means any person authorized by the Secretary to administer regulations in this part.
                
                  Base property means: (1) Land that has the capability to produce crops or forage that can be used to support authorized livestock for a specified period of the year, or (2) water that is suitable for consumption by livestock and is available and accessible, to the authorized livestock when the public lands are used for livestock grazing.
                
                  Cancelled or cancellation means a permanent termination of a grazing permit or grazing lease and grazing preference, or free-use grazing permit or other grazing authorization, in whole or in part.
                
                  Class of livestock means ages and/or sex groups of a kind of livestock.
                
                  Consultation, cooperation, and coordination means interaction for the purpose of obtaining advice, or exchanging opinions on issues, plans, or management actions.
                
                  Control means being responsible for and providing care and management of base property and/or livestock.
                
                  District means the specific area of public lands administered by a District Manager or a Field Manager.
                
                  Ephemeral rangelands means areas of the Hot Desert Biome (Region) that do not consistently produce enough forage to sustain a livestock operation, but from time to time produce sufficient forage to accommodate livestock grazing.
                
                  Grazing district means the specific area within which the public lands are administered under section 3 of the Act. Public lands outside grazing district boundaries are administered under section 15 of the Act.
                
                  Grazing fee year means the year, used for billing purposes, which begins on March 1, of a given year and ends on the last day of February of the following year.
                
                  Grazing lease means a document that authorizes grazing use of the public lands under Section 15 of the Act. A grazing lease specifies grazing preference and the terms and conditions under which lessees make grazing use during the term of the lease.
                
                  Grazing permit means a document that authorizes grazing use of the public lands under Section 3 of the Act. A grazing permit specifies grazing preference and the terms and conditions under which permittees make grazing use during the term of the permit.
                
                  Grazing preference or preference means the total number of animal unit months on public lands apportioned and attached to base property owned or controlled by a permittee, lessee, or an applicant for a permit or lease. Grazing preference includes active use and use held in suspension. Grazing preference holders have a superior or priority position against others for the purpose of receiving a grazing permit or lease.
                
                  Interested public means an individual, group, or organization that has:
                (1)(i) Submitted a written request to BLM to be provided an opportunity to be involved in the decisionmaking process as to a specific allotment, and
                (ii) Followed up that request by submitting written comment as to management of a specific allotment, or otherwise participating in the decisionmaking process as to a specific allotment, if BLM has provided them an opportunity for comment or other participation; or
                (2) Submitted written comments to the authorized officer regarding the management of livestock grazing on a specific allotment.
                
                  Land use plan means a resource management plan, developed under the provisions of 43 CFR part 1600, or a management framework plan. These plans are developed through public participation in accordance with the provisions of the Federal Land Policy and Management Act of 1976 (43 U.S.C 1701 et seq.) and establish management direction for resource uses of public lands.
                
                  Livestock or kind of livestock means species of domestic livestock—cattle, sheep, horses, burros, and goats.
                
                  Livestock carrying capacity means the maximum stocking rate possible without inducing damage to vegetation or related resources. It may vary from year to year on the same area due to fluctuating forage production.
                
                  Monitoring means the periodic observation and orderly collection of data to evaluate:
                (1) Effects of management actions; and
                (2) Effectiveness of actions in meeting management objectives.
                
                  Preference means grazing preference (see definition of “grazing preference”).
                
                  Public lands means any land and interest in land outside of Alaska owned by the United States and administered by the Secretary of the Interior through the Bureau of Land Management, except lands held for the benefit of Indians.
                
                  Range improvement means an authorized physical modification or treatment which is designed to improve production of forage; change vegetation composition; control patterns of use; provide water; stabilize soil and water conditions; restore, protect and improve the condition of rangeland ecosystems to benefit livestock, wild horses and burros, and fish and wildlife. The term includes, but is not limited to, structures, treatment projects, and use of mechanical devices or modifications achieved through mechanical means.
                
                  Rangeland studies means any study methods accepted by the authorized officer for collecting data on actual use, utilization, climatic conditions, other special events, and trend to determine if management objectives are being met.
                
                  Secretary means the Secretary of the Interior or his authorized officer.
                
                  Service area means the area that can be properly grazed by livestock watering at a certain water.
                
                  State Director means the State Director, Bureau of Land Management, or his or her authorized representative.
                
                  Supplemental feed means a feed which supplements the forage available from the public lands and is provided to improve livestock nutrition or rangeland management.
                
                  Suspension means the withholding from active use, through a decision issued by the authorized officer or by agreement, of part or all of the grazing preference specified in a grazing permit or lease.
                
                  Temporary nonuse means that portion of active use that the authorized officer authorizes not to be used, in response to an application made by the permittee or lessee.
                
                  Trend means the direction of change over time, either toward or away from desired management objectives.
                
                  Unauthorized leasing and subleasing means—
                (1) The lease or sublease of a Federal grazing permit or lease, associated with the lease or sublease of base property, to another party without a required transfer approved by the authorized officer;

                (2) The lease or sublease of a Federal grazing permit or lease to another party without the assignment of the associated base property;
                (3) Allowing another party, other than sons and daughters of the grazing permittee or lessee meeting the requirements of § 4130.7(f), to graze on public lands livestock that are not owned or controlled by the permittee or lessee; or
                (4) Allowing another party, other than sons and daughters of the grazing permittee or lessee meeting the requirements of § 4130.7(f), to graze livestock on public lands under a pasturing agreement without the approval of the authorized officer.
                
                  Utilization means the portion of forage that has been consumed by livestock, wild horses and burros, wildlife and insects during a specified period. The term is also used to refer to the pattern of such use.
                [43 FR 29067, July 5, 1978, as amended at 46 FR 5788, Jan. 19, 1981; 53 FR 10232, Mar. 29, 1988; 60 FR 9961, Feb. 22, 1995; 71 FR 39503, July 12, 2006]
              
              
                § 4100.0-7
                Cross reference.
                The regulations at part 1600 of this chapter govern the development of land use plans; the regulations at part 1780, subpart 1784 of this chapter govern advisory committees; and the regulations at subparts B and E of part 4 of this title govern appeals and hearings.
                [60 FR 9962, Feb. 22, 1995]
              
              
                § 4100.0-8
                Land use plans.
                The authorized officer shall manage livestock grazing on public lands under the principle of multiple use and sustained yield, and in accordance with applicable land use plans. Land use plans shall establish allowable resource uses (either singly or in combination), related levels of production or use to be maintained, areas of use, and resource condition goals and objectives to be obtained. The plans also set forth program constraints and general management practices needed to achieve management objectives. Livestock grazing activities and management actions approved by the authorized officer shall be in conformance with the land use plan as defined at 43 CFR 1601.0-5(b).
                [53 FR 10233, Mar. 29, 1988]
              
              
                § 4100.0-9
                Information collection.

                The information collection requirements contained in Group 4100 have been approved by the Office of Management and Budget under 44 U.S.C. 3501 et seq. The information is collected to enable the authorized officer to determine whether to approve an application to utilize public lands for grazing or other purposes.
                [71 FR 39503, July 12, 2006]
              
            
            
              Subpart 4110—Qualifications and Preference
              
                § 4110.1
                Mandatory qualifications.
                (a) Except as provided under §§ 4110.1-1, 4130.5, and 4130.6-3, to qualify for grazing use on the public lands an applicant must own or control land or water base property, and must be:
                (1) A citizen of the United States or have properly filed a valid declaration of intention to become a citizen or a valid petition for naturalization; or
                (2) A group or association authorized to conduct business in the State in which the grazing use is sought, all members of which are qualified under paragraph (a) of this section; or
                (3) A corporation authorized to conduct business in the State in which the grazing use is sought.
                (b) Applicants for the renewal or issuance of new permits and leases and any affiliates must be determined by the authorized officer to have a satisfactory record of performance under § 4130.1-1(b).
                (c) Applicants shall submit an application and any other relevant information requested by the authorized officer in order to determine that all qualifications have been met.
                [43 FR 29067, July 5, 1978, as amended at 49 FR 6450, Feb. 21, 1984; 60 FR 9962, Feb. 22, 1995; 71 FR 39503, July 12, 2006]
              
              
                § 4110.1-1
                Acquired lands.

                Where lands have been acquired by the Bureau of Land Management through purchase, exchange, Act of Congress or Executive Order, and an agreement or the terms of the act or Executive Order provide that the Bureau of Land Management shall honor existing grazing permits or leases, such permits or leases are governed by the terms and conditions in effect at the time of acquisition by the Bureau of Land Management, and are not subject to the requirements of § 4110.1.
                [60 FR 9962, Feb. 22, 1995]
              
              
                § 4110.2
                Grazing preference.
              
              
                § 4110.2-1
                Base property.
                (a) The authorized officer shall find land or water owned or controlled by an applicant to be base property (see § 4100.0-5) if:
                (1) It is capable of serving as a base of operation for livestock use of public lands within a grazing district; or
                (2) It is contiguous land, or, when no applicant owns or controls contiguous land, noncontiguous land that is capable of being used in conjunction with a livestock operation which would utilize public lands outside a grazing district.
                (b) After appropriate consultation, cooperation, and coordination, the authorized officer shall specify the length of time for which land base property shall be capable of supporting authorized livestock during the year, relative to the multiple use management objective of the public lands.
                (c) An applicant shall provide a legal description, or plat, of the base property and shall certify to the authorized officer that this base property meets the requirements under paragraphs (a) and (b) of this section.
                (d) A permittee's or lessee's interest in water previously recognized as base property on public land shall be deemed sufficient in meeting the requirement that the applicant control base property. Where such waters become unusable and are replaced by newly constructed or reconstructed water developments that are the subject of a range improvement permit or cooperative range improvement agreement, the permittee's or lessee's interest in the replacement water shall be deemed sufficient in meeting the requirement that the applicant control base property.
                (e) If a permittee or lessee loses ownership or control of all or part of his/her base property, the permit or lease, to the extent it was based upon such lost property, shall terminate immediately without further notice from the authorized officer. However, if, prior to losing ownership or control of the base property, the permittee or lessee requests, in writing, that the permit or lease be extended to the end of the grazing season or grazing year, the termination date may be extended as determined by the authorized officer after consultation with the new owner. When a permit or lease terminates because of a loss of ownership or control of a base property, the grazing preference shall remain with the base property and be available through application and transfer procedures at 43 CFR 4110.2-3, to the new owner or person in control of that base property.
                (f) Applicants who own or control base property contiguous to or cornering upon public land outside a grazing district where such public land consists of an isolated or disconnected tract embracing 760 acres or less shall, for a period of 90 days after the tract has been offered for lease, have a preference right to lease the whole tract.
                [43 FR 29067, July 5, 1978, as amended at 46 FR 5788, Jan. 19, 1981; 49 FR 6450, Feb. 21, 1984; 53 FR 10233, Mar. 29, 1988; 60 FR 9962, Feb. 22, 1995; 71 FR 39503, July 12, 2006]
              
              
                § 4110.2-2
                Specifying grazing preference.
                (a) All grazing permits and grazing leases will specify grazing preference, except for permits and leases for designated ephemeral rangelands, where BLM authorizes livestock use based upon forage availability, or designated annual rangelands. Preference includes active use and any suspended use. Active use is based on the amount of forage available for livestock grazing as established in the land use plan, activity plan, or decision of the authorized officer under § 4110.3-3, except, in the case of designated ephemeral or annual rangelands, a land use plan or activity plan may alternatively prescribe vegetation standards to be met in the use of such rangelands.
                (b) The grazing preference specified is attached to the base property supporting the grazing permit or grazing lease.
                (c) The animal unit months of grazing preference are attached to:

                (1) The acreage of land base property on a pro rata basis, or
                
                (2) Water base property on the basis of livestock forage production within the service area of the water.
                [71 FR 39503, July 12, 2006]
              
              
                § 4110.2-3
                Transfer of grazing preference.
                (a) Transfers of grazing preference in whole or in part are subject to the following requirements:
                (1) The transferee shall meet all qualifications and requirements of §§ 4110.1, 4110.2-1, and 4110.2-2.
                (2) The transfer applications under paragraphs (b) and (c) of this section shall evidence assignment of interest and obligation in range improvements authorized on public lands under § 4120.3 and maintained in conjunction with the transferred preference (see § 4120.3-5). The terms and conditions of the cooperative range improvement agreements and range improvement permits are binding on the transferee.
                (3) The transferee shall accept the terms and conditions of the terminating grazing permit or lease (see § 4130.2) with such modifications as he may request which are approved by the authorized officer or with such modifications as may be required by the authorized officer.
                (4) The transferee shall file an application for a grazing permit or lease to the extent of the transferred preference simultaneously with filing a transfer application under paragraph (b) or (c) of this section.
                (b) If base property is sold or leased, the transferee shall within 90 days of the date of sale or lease file with BLM a properly executed transfer application showing the base property and the grazing preference, in animal unit months, attached to that base property.
                (c) If a grazing preference is being transferred from one base property to another base property, the transferor shall own or control the base property from which the grazing preference is being transferred and file with the authorized officer a properly completed transfer application for approval. No transfer will be allowed without the written consent of the owner(s), and any person or entity holding an encumbrance of the base property from which the transfer is to be made.
                (d) At the date of approval of a transfer, the existing grazing permit or lease shall terminate automatically and without notice to the extent of the transfer.
                (e) If an unqualified transferee acquires rights in base property through operation of law or testamentary disposition, such transfer will not affect the grazing preference or any outstanding grazing permit or lease, or preclude the issuance or renewal of a grazing permit or lease based on such property for a period of 2 years after the transfer. However, such a transferee shall qualify under paragraph (a) of this section within the 2-year period or the grazing preference shall be subject to cancellation. The authorized officer may grant extensions of the 2-year period where there are delays solely attributable to probate proceedings.
                (f) Transfers shall be for a period of not less than 3 years unless a shorter term is determined by the authorized officer to be consistent with management and resource condition objectives.
                (g) Failure of either the transferee or the transferor to comply with the regulations of this section may result in rejection of the transfer application or cancellation of grazing preference.
                [43 FR 29067, July 5, 1978, as amended at 46 FR 5788, Jan. 19, 1981; 47 FR 41709, Sept. 21, 1982; 49 FR 6450, Feb. 21, 1984; 53 FR 10233, Mar. 29, 1988; 60 FR 9963, Feb. 22, 1995; 61 FR 4227, Feb. 5, 1996; 71 FR 39504, July 12, 2006]
              
              
                § 4110.2-4
                Allotments.
                After consultation, cooperation, and coordination with the affected grazing permittees or lessees and the state having lands or responsibility for managing resources within the area, the authorized officer may designate and adjust grazing allotment boundaries. The authorized officer may combine or divide allotments, through an agreement or by decision, when necessary for the proper and efficient management of public rangelands.
                [71 FR 39504, July 12, 2006]
              
              
                § 4110.3
                Changes in grazing preference.

                (a) The authorized officer will periodically review the grazing preference specified in a grazing permit or lease and make changes in the grazing preference as needed to:
                (1) Manage, maintain, or improve rangeland productivity;
                (2) Assist in making progress toward restoring ecosystems to properly functioning condition;
                (3) Conform with land use plans or activity plans; or
                (4) Comply with the provisions of subpart 4180 of this part.
                (b) The authorized officer will support these changes by monitoring, documented field observations, ecological site inventory, or other data acceptable to the authorized officer.

                (c) Before changing grazing preference, the authorized officer will undertake the appropriate analysis as required by the National Environmental Policy Act of 1969 (NEPA) (42 U.S.C. 4321 et seq.). Under NEPA, the authorized officer will analyze and, if appropriate, document the relevant social, economic, and cultural effects of the proposed action.
                [71 FR 39504, July 12, 2006]
              
              
                § 4110.3-1
                Increasing active use.
                When monitoring or documented field observations show that additional forage is available for livestock grazing, either on a temporary or sustained yield basis, BLM may apportion additional forage to qualified applicants for livestock grazing use consistent with multiple-use management objectives specified in the applicable land use plan.
                (a) Additional forage temporarily available. When the authorized officer determines that additional forage is temporarily available for livestock, he may authorize its use on a nonrenewable basis under § 4130.6-2 in the following order:
                (1) To permittees or lessees who have preference for grazing use in the allotment where the forage is available, in proportion to their active use; and
                (2) To other qualified applicants under § 4130.1-2.
                (b) Additional forage available on a sustained yield basis. When the authorized officer determines that additional forage is available for livestock use on a sustained yield basis, he will apportion it in the following manner:
                (1) First, to remove all or a part of the suspension of preference of permittees or lessees with permits or leases in the allotment where the forage is available; and
                (2) Second, if additional forage remains after ending all suspensions, the authorized officer will consult, cooperate, and coordinate with the affected permittees or lessees, the state having lands or responsibility for managing resources within the area, the interested public, and apportion it in the following order:
                (i) Permittees or lessees in proportion to their contribution to stewardship efforts that result in increased forage production;
                (ii) Permittees or lessees in proportion to the amount of their grazing preference; and
                (iii) Other qualified applicants under § 4130.1-2.
                [71 FR 39504, July 12, 2006]
              
              
                § 4110.3-2
                Decreasing active use.
                (a) The authorized officer may suspend active use in whole or in part on a temporary basis due to reasons specified in § 4110.3-3(b)(1), or to facilitate installation, maintenance, or modification of range improvements.
                (b) When monitoring or documented field observations show grazing use or patterns of use are not consistent with the provisions of subpart 4180 of this part, or grazing use is otherwise causing an unacceptable level or pattern of utilization, or when use exceeds the livestock carrying capacity as determined through monitoring, ecological site inventory, or other acceptable methods, the authorized officer will reduce active use, otherwise modify management practices, or both. To implement reductions under this paragraph, BLM will suspend active use.
                [71 FR 39504, July 12, 2006]
              
              
                § 4110.3-3
                Implementing changes in active use.

                (a)(1) After consultation, cooperation, and coordination with the affected permittee or lessee and the state having lands or responsibility for managing resources within the area, the authorized officer will implement changes in active use through a documented agreement or by a decision. The authorized officer will implement changes in active use in excess of 10 percent over a 5-year period unless:
                (i) After consultation with the affected permittees or lessees, an agreement is reached to implement the increase or decrease in less than 5 years, or
                (ii) The changes must be made before 5 years have passed in order to comply with applicable law.
                (2) Decisions implementing § 4110.3-2 will be issued as proposed decisions pursuant to § 4160.1, except as provided in paragraph (b) of this section.
                (b)(1) After consultation with, or a reasonable attempt to consult with, affected permittees or lessees and the state having lands or responsibility for managing resources within the area, the authorized officer will close allotments or portions of allotments to grazing by any kind of livestock or modify authorized grazing use notwithstanding the provisions of paragraph (a) of this section when the authorized officer determines and documents that—
                (i) The soil, vegetation, or other resources on the public lands require immediate protection because of conditions such as drought, fire, flood, or insect infestation; or
                (ii) Continued grazing use poses an imminent likelihood of significant resource damage.
                (2) Notices of closure and decisions requiring modification of authorized grazing use may be issued as final decisions effective upon issuance or on the date specified in the decision. Such decisions will remain in effect pending the decision on appeal unless the Office of Hearings and Appeals grants a stay in accordance with § 4.472 of this title.
                [71 FR 39504, July 12, 2006]
              
              
                § 4110.4
                Changes in public land acreage.
              
              
                § 4110.4-1
                Additional land acreage.
                When lands outside designated allotments become available for livestock grazing under the administration of the Bureau of Land Management, the forage available for livestock shall be made available to qualified applicants at the discretion of the authorized officer. Grazing use shall be apportioned under § 4130.1-2 of this title.
                [53 FR 10234, Mar. 29, 1988]
              
              
                § 4110.4-2
                Decrease in land acreage.
                (a) Where there is a decrease in public land acreage available for livestock grazing within an allotment:
                (1) Grazing permits or leases may be cancelled or modified as appropriate to reflect the changed area of use.
                (2) Grazing preference may be canceled in whole or in part. Cancellations determined by the authorized officer to be necessary to protect the public lands will be apportioned by the authorized officer based upon the level of available forage and the magnitude of the change in public land acreage available, or as agreed to among the authorized users and the authorized officer.
                (b) When public lands are disposed of or devoted to a public purpose which precludes livestock grazing, the permittees and lessees shall be given 2 years' prior notification except in cases of emergency (national defense requirements in time of war, natural disasters, national emergency needs, etc.) before their grazing permit or grazing lease and grazing preference may be canceled. A permittee or lessee may unconditionally waive the 2-year prior notification. Such a waiver shall not prejudice the permittee's or lessee's right to reasonable compensation for, but not to exceed the fair market value of his or her interest in authorized permanent range improvements located on these public lands (see § 4120.3-6).
                [43 FR 29067, July 5, 1978, as amended at 49 FR 6451, Feb. 21, 1984; 49 FR 12704, Mar. 30, 1984; 54 FR 31485, July 28, 1989; 60 FR 9963, Feb. 22, 1995; 71 FR 39505, July 12, 2006]
              
              
                § 4110.5
                Interest of Member of Congress.

                Title 18 U.S.C. 431 through 433 (1970) generally prohibits a Member of or Delegate to Congress from entering into any contract or agreement with the United States. Title 41 U.S.C. 22 (1970) generally provides that in every contract or agreement to be made or entered into, or accepted by or on behalf of the United States, there shall be inserted an express condition that no Member of or Delegate to Congress shall be admitted to any share or part of such contract or agreement, or to any benefit to arise thereupon. The provisions of these laws are incorporated herein by reference and apply to all permits, leases, and agreements issued under these regulations.
                [43 FR 29067, July 5, 1978. Redesignated at 49 FR 6451, Feb. 21, 1984]
              
            
            
              Subpart 4120—Grazing Management
              
                § 4120.1
                [Reserved]
              
              
                § 4120.2
                Allotment management plans and resource activity plans.
                Allotment management plans or other activity plans intended to serve as the functional equivalent of allotment management plans may be developed by permittees or lessees, other Federal or State resource management agencies, interested citizens, and the Bureau of Land Management. When such plans affecting the administration of grazing allotments are developed, the following provisions apply:
                (a) An allotment management plan or other activity plans intended to serve as the functional equivalent of allotment management plans shall be prepared in careful and considered consultation, cooperation, and coordination with affected permittees or lessees, landowners involved, the resource advisory council, any State having lands or responsible for managing resources within the area to be covered by such a plan, and the interested public. The plan shall become effective upon approval by the authorized officer. The plans shall—
                (1) Include terms and conditions under §§ 4130.3, 4130.3-1, 4130.3-2 4130.3-3, and subpart 4180 of this part;
                (2) Prescribe the livestock grazing practices necessary to meet specific resource objectives;
                (3) Specify the limits of flexibility, to be determined and granted on the basis of the operator's demonstrated stewardship, within which the permittee(s) or lessee(s) may adjust operations without prior approval of the authorized officer; and
                (4) Provide for monitoring to evaluate the effectiveness of management actions in achieving the specific resource objectives of the plan.
                (b) Private and State lands may be included in allotment management plans or other activity plans intended to serve as the functional equivalent of allotment management plans dealing with rangeland management with the consent or at the request of the parties who own or control those lands.
                (c) The authorized officer shall provide opportunity for public participation in the planning and environmental analysis of proposed plans affecting the administration of grazing and shall give public notice concerning the availability of environmental documents prepared as a part of the development of such plans, prior to implementing the plans. The decision document following the environmental analysis will be issued in accordance with § 4160.1.
                (d) A requirement to conform with completed allotment management plans or other applicable activity plans intended to serve as the functional equivalent of allotment management plans shall be incorporated into the terms and conditions of the grazing permit or lease for the allotment.
                (e) Allotment management plans or other applicable activity plans intended to serve as the functional equivalent of allotment management plans may be revised or terminated by the authorized officer after consultation, cooperation, and coordination with the affected permittees or lessees, landowners involved, the resource advisory council, any State having lands or responsible for managing resources within the area to be covered by the plan, and the interested public.
                [60 FR 9964, Feb. 22, 1995, as amended at 61 FR 4227, Feb. 5, 1996; 71 FR 39505, July 12, 2006]
              
              
                § 4120.3
                Range improvements.
              
              
                § 4120.3-1
                Conditions for range improvements.

                (a) Range improvements shall be installed, used, maintained, and/or modified on the public lands, or removed from these lands, in a manner consistent with multiple-use management.
                
                (b) Prior to installing, using, maintaining, and/or modifying range improvements on the public lands, permittees or lessees shall have entered into a cooperative range improvement agreement with the Bureau of Land Management or must have an approved range improvement permit.
                (c) The authorized officer may require a permittee or lessee to maintain and/or modify range improvements on the public lands under § 4130.3-2 of this title.
                (d) The authorized officer may require a permittee or lessee to install range improvements on the public lands in an allotment with two or more permittees or lessees and/or to meet the terms and conditions of agreement.
                (e) A range improvement permit or cooperative range improvement agreement does not convey to the permittee or cooperator any right, title, or interest in any lands or resources held by the United States.

                (f) The authorized officer will review proposed range improvement projects as required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). The decision document following the environmental analysis shall be issued in accordance with § 4160.1.
                [49 FR 6452, Feb. 21, 1984, as amended at 60 FR 9964, Feb. 22, 1995; 61 FR 4227, Feb. 5, 1996; 71 FR 39505, July 12, 2006]
              
              
                § 4120.3-2
                Cooperative range improvement agreements.
                (a) The Bureau of Land Management may enter into a cooperative range improvement agreement with a person, organization, or other government entity for the installation, use, maintenance, and/or modification of permanent range improvements or rangeland developments to achieve management or resource condition objectives. The cooperative range improvement agreement shall specify how the costs or labor, or both, shall be divided between the United States and cooperator(s).
                (b) Subject to valid existing rights, cooperators and the United States will share title to permanent structural range improvements such as fences, wells, and pipelines where authorization is granted after August 11, 2006 in proportion to their contribution to on-the-ground project development and construction costs. The authorization for all new permanent water developments, such as spring developments, wells, reservoirs, stock tanks, and pipelines, shall be through cooperative range improvement agreements. The authorized officer will document a permittee's or lessee's interest in contributed funds, labor, and materials to ensure proper credit for the purposes of §§ 4120.3-5 and 4120.3-6(c).
                (c) The United States shall have title to nonstructural range improvements such as seeding, spraying, and chaining.
                (d) Range improvement work performed by a cooperator or permittee on the public lands or lands administered by the Bureau of Land Management does not confer the exclusive right to use the improvement or the land affected by the range improvement work.
                [60 FR 9964, Feb. 22, 1995, as amended at 61 FR 4227, Feb. 5, 1996; 71 FR 39505, July 12, 2006]
              
              
                § 4120.3-3
                Range improvement permits.
                (a) Any permittee or lessee may apply for a range improvement permit to install, use, maintain, and/or modify removable range improvements that are needed to achieve management objectives for the allotment in which the permit or lease is held. The permittee or lessee shall agree to provide full funding for construction, installation, modification, or maintenance. Such range improvement permits are issued at the discretion of the authorized officer.
                (b) The permittee or lessee may hold the title to authorized removable range improvements used as livestock handling facilities such as corrals, creep feeders, and loading chutes, and to temporary structural improvements such as troughs for hauled water.

                (c) If forage available for livestock is not or will not be used by the preference permittee or lessee, BLM may issue nonrenewable grazing permits or leases to other qualified applicants to use it under §§ 4130.6-2 and 4130.4(d), or § 4110.3-1(a)(2). The term “forage available for livestock” does not include temporary nonuse that BLM approves for reasons of natural resource conservation, enhancement, or protection, or use suspended by BLM under § 4110.3-2(b). Before issuing a nonrenewable permit or lease, BLM will consult, cooperate, and coordinate as provided in § 4130.6-2. If BLM issues such a nonrenewable permit or lease, the preference permittee or lessee shall cooperate with the temporary authorized use of forage by another operator.
                (1) A permittee or lessee shall be reasonably compensated for the use and maintenance of improvements and facilities by the operator who has an authorization for temporary grazing use.
                (2) The authorized officer may mediate disputes about reasonable compensation and, following consultation with the interested parties, make a determination concerning the fair and reasonable share of operation and maintenance expenses and compensation for use of authorized improvements and facilities.
                (3) Where a settlement cannot be reached, the authorized officer shall issue a temporary grazing authorization including appropriate terms and conditions and the requirement to compensate the preference permittee or lessee for the fair share of operation and maintenance as determined by the authorized officer under subpart 4160 of this part.
                [49 FR 6452, Feb. 21, 1984; 49 FR 12704, Mar. 30, 1984, as amended at 60 FR 9964, Feb. 22, 1995; 71 FR 39505, July 12, 2006]
              
              
                § 4120.3-4
                Standards, design and stipulations.
                Range improvement permits and cooperative range improvement agreements shall specify the standards, design, construction and maintenance criteria for the range improvements and other additional conditions and stipulations or modifications deemed necessary by the authorized officer.
                [49 FR 6452, Feb. 21, 1984, as amended at 61 FR 4227, Feb. 5, 1996]
              
              
                § 4120.3-5
                Assignment of range improvements.
                The authorized officer shall not approve the transfer of a grazing preference under § 4110.2-3 of this title or approve use by the transferee of existing range improvements, unless the transferee has agreed to compensate the transferor for his/her interest in the authorized improvements within the allotment as of the date of the transfer.
                [53 FR 10234, Mar. 29, 1988]
              
              
                § 4120.3-6
                Removal and compensation for loss of range improvements.
                (a) Range improvements shall not be removed from the public lands without authorization.
                (b) The authorized officer may require permittees or lessees to remove range improvements which they own on the public lands if these improvements are no longer helping to achieve land use plan or allotment goals and objectives or if they fail to meet the criteria under § 4120.3-4 of this title.
                (c) Whenever a grazing permit or lease is cancelled in order to devote the public lands covered by the permit or lease to another public purpose, including disposal, the permittee or lessee shall receive from the United States reasonable compensation for the adjusted value of their interest in authorized permanent improvements placed or constructed by the permittee or lessee on the public lands covered by the cancelled permit or lease. The adjusted value is to be determined by the authorized officer. Compensation shall not exceed the fair market value of the terminated portion of the permittee's or lessee's interest therein. Where a range improvement is authorized by a range improvement permit, the livestock operator may elect to salvage materials and perform rehabilitation measures rather than be compensated for the adjusted value.
                (d) Permittees or lessees shall be allowed 180 days from the date of cancellation of a range improvement permit or cooperative range improvement agreement to salvage material owned by them and perform rehabilitation measures necessitated by the removal.
                [49 FR 6452, Feb. 21, 1984; 49 FR 12704, Mar. 30, 1984, as amended at 61 FR 4227, Feb. 5, 1996]
              
              
                § 4120.3-7
                Contributions.

                The authorized officer may accept contributions of labor, material, equipment, or money for administration, protection, and improvement of the public lands necessary to achieve the objectives of this part.
                [49 FR 6452, Feb. 21, 1984]
              
              
                § 4120.3-8
                Range improvement fund.
                (a) In addition to range developments accomplished through other resource management funds, authorized range improvements may be secured through the use of the appropriated range improvement fund. One-half of the available funds shall be expended in the State and district from which they were derived. The remaining one-half of the fund shall be allocated, on a priority basis, by the Secretary for on-the-ground rehabilitation, protection and improvement of public rangeland ecosystems.
                (b) Funds appropriated for range improvements are to be used for investment in all forms of improvements that benefit rangeland resources including riparian area rehabilitation, improvement and protection, fish and wildlife habitat improvement or protection, soil and water resource improvement, wild horse and burro habitat management facilities, vegetation improvement and management, and livestock grazing management. The funds may be used for activities associated with on-the-ground improvements including the planning, design, layout, contracting, modification, maintenance for which the Bureau of Land Management is responsible, and monitoring and evaluating the effectiveness of specific range improvement projects.
                (c) During the planning of the range development or range improvement programs, the authorized officer shall consult the resource advisory council, affected permittees, lessees, and members of the interested public.
                [60 FR 9965, Feb. 22, 1995, as amended at 61 FR 4227, Feb. 5, 1996; 71 FR 39505, July 12, 2006]
              
              
                § 4120.3-9
                Water rights for the purpose of livestock grazing on public lands.
                Any right that the United States acquires to use water on public land for the purpose of livestock watering on public land will be acquired, perfected, maintained, and administered under the substantive and procedural laws of the state within which such land is located.
                [71 FR 39505, July 12, 2006]
              
              
                § 4120.4
                Special rules.

                (a) When a State Director determines that local conditions require a special rule to achieve improved administration consistent with the objectives of this part, the Director may approve such rules. The rules shall be subject to public review and comment, as appropriate, and upon approval, shall become effective when published in the Federal Register as final rules. Special rules shall be published in a local newspaper.
                (b) Where the Bureau of Land Management administers the grazing use of other Federal Agency lands, the terms of an appropriate Memorandum of Understanding or Cooperative Agreement shall apply.
                [49 FR 6452, Feb. 21, 1984]
              
              
                § 4120.5
                Cooperation.
              
              
                § 4120.5-1
                Cooperation in management.
                The authorized officer shall, to the extent appropriate, cooperate with Federal, State, Indian tribal and local governmental entities, institutions, organizations, corporations, associations, and individuals to achieve the objectives of this part.
                [60 FR 9965, Feb. 22, 1995]
              
              
                § 4120.5-2
                 Cooperation with Tribal, state, county, and Federal agencies.

                Insofar as the programs and responsibilities of other agencies and units of government involve grazing upon the public lands and other lands administered by the Bureau of Land Management, or the livestock which graze thereon, the Bureau of Land Management will cooperate, to the extent consistent with applicable laws of the United States, with the involved agencies and government entities. The authorized officer will cooperate with Tribal, state, county, and Federal agencies in the administration of laws and regulations relating to livestock, livestock diseases, sanitation, and noxious weeds, including—
                

                (a) State cattle and sheep sanitary or brand boards in control of stray and unbranded livestock, to the extent such cooperation does not conflict with the Wild Free-Roaming Horse and Burro Act of 1971 (16 U.S.C. 1331 et seq.);
                (b) County or other local weed control districts in analyzing noxious weed problems and developing control programs for areas of the public lands and other lands administered by the Bureau of Land Management; and
                (c) Tribal, state, county, or local government-established grazing boards in reviewing range improvements and allotment management plans on public lands.
                [60 FR 9965, Feb. 22, 1995, as amended at 71 FR 39505, July 12, 2006]
              
            
            
              Subpart 4130—Authorizing Grazing Use
              
                § 4130.1
                Applications.
              
              
                § 4130.1-1
                Filing applications.
                (a) Applications for grazing permits or leases (active use and nonuse), free-use grazing permits and other grazing authorizations shall be filed with the authorized officer at the local Bureau of Land Management office having jurisdiction over the public lands involved.
                (b) The authorized officer will determine whether applicants for the renewal of permits and leases or issuance of permits and leases that authorize use of new or transferred preference, and any affiliates, have a satisfactory record of performance. The authorized officer will not renew or issue a permit or lease unless the applicant and all affiliates have a satisfactory record of performance.
                (1) Renewal of permit or lease. (i) The authorized officer will deem the applicant for renewal of a grazing permit or lease, and any affiliate, to have a satisfactory record of performance if the authorized officer determines the applicant and affiliates to be in substantial compliance with the terms and conditions of the existing Federal grazing permit or lease for which renewal is sought, and with the rules and regulations applicable to the permit or lease.
                (ii) The authorized officer may take into consideration circumstances beyond the control of the applicant or affiliate in determining whether the applicant and affiliates are in substantial compliance with permit or lease terms and conditions and applicable rules and regulations.
                (2) New permit or lease or transfer of grazing preference. The authorized officer will deem applicants for new permits or leases or transfer of grazing preference, including permits or leases that arise from transfer of preference, and any affiliates, to have a record of satisfactory performance when—
                (i) The applicant or affiliate has not had any Federal grazing permit or lease canceled, in whole or in part, for violation of the permit or lease within the 36 calendar months immediately preceding the date of application; and
                (ii) The applicant or affiliate has not had any state grazing permit or lease, for lands within the grazing allotment for which a Federal permit or lease is sought, canceled, in whole or in part, for violation of the permit or lease within the 36 calendar months immediately preceding the date of application; and
                (iii) A court of competent jurisdiction has not barred the applicant or affiliate from holding a Federal grazing permit or lease.
                (c) In determining whether affiliation exists, the authorized officer will consider all appropriate factors, including, but not limited to, common ownership, common management, identity of interests among family members, and contractual relationships.
                [71 FR 39505, July 12, 2006]
              
              
                § 4130.1-2
                Conflicting applications.
                When more than one qualified applicant applies for livestock grazing use of the same public lands and/or where additional forage for livestock or additional acreage becomes available, the authorized officer may authorize grazing use of such land or forage on the basis of § 4110.3-1 of this title or on the basis of any of the following factors:
                (a) Historical use of the public lands (see § 4130.2(e));
                (b) Proper use of rangeland resources;

                (c) General needs of the applicant's livestock operations;
                
                (d) Public ingress or egress across privately owned or controlled land to public lands;
                (e) Topography;
                (f) Other land use requirements unique to the situation.
                (g) Demonstrated stewardship by the applicant to improve or maintain and protect the rangeland ecosystem; and
                (h) The applicant's and affiliate's history of compliance with the terms and conditions of grazing permits and leases of the Bureau of Land Management and any other Federal or State agency, including any record of suspensions or cancellations of grazing use for violations of terms and conditions of agency grazing rules.
                [49 FR 6453, Feb. 21, 1984; 49 FR 12704, Mar. 30, 1984, as amended at 53 FR 10234, Mar. 29, 1988; 60 FR 9965, Feb. 22, 1995; 61 FR 4227, Feb. 5, 1996]
              
              
                § 4130.2
                Grazing permits or leases.
                (a) Grazing permits and leases authorize use on the public lands and other BLM-administered lands that are designated in land use plans as available for livestock grazing. Permits and leases will specify the grazing preference, including active and suspended use. These grazing permits and leases will also specify terms and conditions pursuant to §§ 4130.3, 4130.3-1, and 4130.3-2.
                (b) The authorized officer will consult, cooperate, and coordinate with affected permittees and lessees, and the state having lands or responsibility for managing resources within the area, before issuing or renewing grazing permits and leases.
                (c) Grazing permits or leases convey no right, title, or interest held by the United States in any lands or resources.
                (d) The term of grazing permits or leases authorizing livestock grazing on the public lands and other lands under the administration of the Bureau of Land Management shall be 10 years unless—
                (1) The land is being considered for disposal;
                (2) The land will be devoted to a public purpose which precludes grazing prior to the end of 10 years;
                (3) The term of the base property lease is less than 10 years, in which case the term of the Federal permit or lease shall coincide with the term of the base property lease; or
                (4) The authorized officer determines that a permit or lease for less than 10 years is in the best interest of sound land management.
                (e) Permittees or lessees holding expiring grazing permits or leases shall be given first priority for new permits or leases if:
                (1) The lands for which the permit or lease is issued remain available for domestic livestock grazing;
                (2) The permittee or lessee is in compliance with the rules and regulations and the terms and conditions in the permit or lease; and
                (3) The permittee or lessee accepts the terms and conditions to be included by the authorized officer in the new permit or lease.
                (f) A permit or lease is not valid unless both BLM and the permittee or lessee have signed it.
                (g) Permits or leases may incorporate the percentage of public land livestock use (see § 4130.3-2(g)) or may include private land offered under exchange-of-use grazing agreements (see § 4130.6-1).
                (h) Provisions explaining how grazing permits or authorizations may be granted for grazing use on state, county or private land leased by the Bureau of Land Management under “The Pierce Act” and located within grazing districts are explained in 43 CFR part 4600.
                [43 FR 29067, July 5, 1978, as amended at 47 FR 41711, Sept. 21, 1982; 49 FR 6453, Feb. 21, 1984; 49 FR 12704, Mar. 30, 1984; 53 FR 10234, Mar. 29, 1988; 53 FR 22326, June 15, 1988; 60 FR 9965, Feb. 22, 1995; 61 FR 29031, June 7, 1996; 61 FR 4227, Feb. 5, 1996; 71 FR 39506, July 12, 2006]
              
              
                § 4130.3
                Terms and conditions.
                (a) Livestock grazing permits and leases shall contain terms and conditions determined by the authorized officer to be appropriate to achieve management and resource condition objectives for the public lands and other lands administered by the Bureau of Land Management, and to ensure conformance with the provisions of subpart 4180 of this part.

                (b) Upon a BLM offer of a permit or lease, the permit or lease terms and conditions may be protested and appealed under part 4 and subpart 4160 of this part.
                (c) If any term or condition of a BLM-offered permit or lease is stayed pending appeal, BLM will authorize grazing use as provided in § 4160.4 with respect to the stayed term or condition.
                [60 FR 9966, Feb. 22, 1995, as amended at 71 FR 39506, July 12, 2006]
              
              
                § 4130.3-1
                Mandatory terms and conditions.
                (a) The authorized officer shall specify the kind and number of livestock, the period(s) of use, the allotment(s) to be used, and the amount of use, in animal unit months, for every grazing permit or lease. The authorized livestock grazing use shall not exceed the livestock carrying capacity of the allotment.
                (b) All permits and leases shall be made subject to cancellation, suspension, or modification for any violation of these regulations or of any term or condition of the permit or lease.
                (c) Permits and leases shall incorporate terms and conditions that ensure conformance with subpart 4180 of this part.
                [49 FR 6453, Feb. 21, 1984, as amended at 53 FR 10234, Mar. 29, 1988. Redesignated at 60 FR 9965, Feb. 22, 1995, and amended at 60 FR 9966, Feb. 22, 1995]
              
              
                § 4130.3-2
                Other terms and conditions.
                The authorized officer may specify in grazing permits or leases other terms and conditions which will assist in achieving management objectives, provide for proper range management or assist in the orderly administration of the public rangelands. These may include but are not limited to:
                (a) The class of livestock that will graze on an allotment;
                (b) The breed of livestock in allotments within which two or more permittees or lessees are authorized to graze;
                (c) Authorization to use, and directions for placement of supplemental feed, including salt, for improved livestock and rangeland management on the public lands;
                (d) A requirement that permittees or lessees operating under a grazing permit or lease submit within 15 days after completing their annual grazing use, or as otherwise specified in the permit or lease, the actual use made;
                (e) The kinds of indigenous animals authorized to graze under specific terms and conditions;
                (f) Provision for livestock grazing temporarily to be delayed, discontinued or modified to allow for the reproduction, establishment, or restoration of vigor of plants, provide for the improvement of riparian areas to achieve proper functioning condition or for the protection of other rangeland resources and values consistent with objectives of applicable land use plans, or to prevent compaction of wet soils, such as where delay of spring turnout is required because of weather conditions or lack of plant growth;
                (g) The percentage of public land use determined by the proportion of livestock forage available on public lands within the allotment compared to the total amount available from both public lands and those owned or controlled by the permittee or lessee; and
                (h) A statement disclosing the requirement that permittees or lessees shall provide reasonable administrative access across private and leased lands to the Bureau of Land Management for the orderly management and protection of the public lands.
                [49 FR 6453, Feb. 21, 1984; 49 FR 12704, Mar. 30, 1984. Redesignated at 60 FR 9965, Feb. 22, 1995, and amended at 60 FR 9966, Feb. 22, 1995]
              
              
                § 4130.3-3
                Modification of permits or leases.
                (a) Following consultation, cooperation, and coordination with the affected lessees or permittees and the state having lands or responsibility for managing resources within the area, the authorized officer may modify terms and conditions of the permit or lease when the active use or related management practices:
                (1) Do not meet management objectives specified in:
                (i) The land use plan;
                (ii) The pertinent allotment management plan or other activity plan; or
                (iii) An applicable decision issued under § 4160.3; or

                (2) Do not conform to the provisions of subpart 4180 of this part.
                
                (b) To the extent practical, during the preparation of reports that evaluate monitoring and other data that the authorized officer uses as a basis for making decisions to increase or decrease grazing use, or otherwise to change the terms and conditions of a permit or lease, the authorized officer will provide the following with an opportunity to review and offer input:
                (1) Affected permittees or lessees;
                (2) States having lands or responsibility for managing resources within the affected area; and
                (3) The interested public.
                [71 FR 39506, July 12, 2006]
              
              
                § 4130.4
                Authorization of temporary changes in grazing use within the terms and conditions of permits and leases, including temporary nonuse.
                (a) The authorized officer may authorize temporary changes in grazing use within the terms and conditions of the permit or lease.
                (b) For the purposes of this subpart, “temporary changes in grazing use within the terms and conditions of the permit or lease” means temporary changes in livestock number, period of use, or both, that would:
                (1) Result in temporary nonuse; or
                (2) Result in forage removal that—
                (i) Does not exceed the amount of active use specified in the permit or lease; and
                (ii) Occurs either not earlier than 14 days before the begin date specified on the permit or lease, and not later than 14 days after the end date specified on the permit or lease, unless otherwise specified in the appropriate allotment management plan under § 4120.2(a)(3); or
                (3) Result in both temporary nonuse under paragraph (b)(1) of this section and forage removal under paragraph (b)(2) of this section.
                (c) The authorized officer will consult, cooperate, and coordinate with the permittees or lessees regarding their applications for changes within the terms and conditions of their permit or lease.
                (d) Permittees and lessees must apply if they wish—
                (1) Not to use all or a part of their active use by applying for temporary nonuse under paragraph (e) of this section;
                (2) To use forage previously authorized as temporary nonuse; or
                (3) To use forage that is temporarily available on designated ephemeral or annual ranges.
                (e)(1) Temporary nonuse is authorized—
                (i) Only if the authorized officer approves in advance; and
                (ii) For no longer than one year at a time.
                (2) Permittees or lessees applying for temporary nonuse use must state on their application the reasons supporting nonuse. The authorized officer may authorize nonuse to provide for:
                (i) Natural resource conservation, enhancement, or protection, including more rapid progress toward meeting resource condition objectives or attainment of rangeland health standards; or
                (ii) The business or personal needs of the permittee or lessee.
                (f) Under § 4130.6-2, the authorized officer may authorize qualified applicants to graze forage made available as a result of temporary nonuse approved for the reasons described in paragraph (e)(2)(ii) of this section. The authorized officer will not authorize anyone to graze forage made available as a result of temporary nonuse approved under paragraph (e)(2)(i) of this section.
                (g) Permittees or lessees who wish to obtain temporary changes in grazing use within the terms and conditions of their permit or lease must file an application in writing with BLM on or before the date they wish the change in grazing use to begin. The authorized officer will assess a service charge under § 4130.8-3 to process applications for changes in grazing use that require the issuance of a replacement or supplemental billing notice.
                [71 FR 39506, July 12, 2006]
              
              
                § 4130.5
                Free-use grazing permits.

                (a) A free-use grazing permit shall be issued to any applicant whose residence is adjacent to public lands within grazing districts and who needs these public lands to support those domestic livestock owned by the applicant whose products or work are used directly and exclusively by the applicant and his family. The issuance of free-use grazing permits is subject to § 4130.1-2. These permits shall be issued on an annual basis. These permits cannot be transferred or assigned.
                (b) The authorized officer may also authorize free use under the following circumstances:
                (1) The primary objective of grazing use is the management of vegetation to meet resource objectives other than the production of livestock forage and such use is in conformance with the requirements of this part;
                (2) The primary purpose of grazing use is for scientific research or administrative studies; or
                (3) The primary purpose of grazing use is the control of noxious weeds.
                [43 FR 29067, July 5, 1978, as amended at 49 FR 6453, Mar. 30, 1984. Redesignated at 60 FR 9965, Feb. 22, 1995, and amended at 60 FR 9966, Feb. 22, 1995; 71 FR 39507, July 12, 2006]
              
              
                § 4130.6
                Other grazing authorizations.
                Exchange-of-use grazing agreements, nonrenewable grazing permits or leases, crossing permits, and special grazing permits or leases have no priority for renewal and cannot be transferred or assigned.
                [43 FR 29067, July 5, 1978, as amended at 47 FR 41711, Sept. 21, 1982. Redesignated at 60 FR 9965, Feb. 22, 1995]
              
              
                § 4130.6-1
                Exchange-of-use grazing agreements.
                (a) An exchange-of-use grazing agreement may be issued to an applicant who owns or controls lands that are unfenced and intermingled with public lands in the same allotment when use under such an agreement will be in harmony with the management objectives for the allotment and will be compatible with the existing livestock operations. The agreements shall contain appropriate terms and conditions required under § 4130.3 that ensure the orderly administration of the range, including fair and equitable sharing of the operation and maintenance of range improvements. The term of an exchange-of-use agreement may not exceed the length of the term for any leased lands that are offered in exchange-of-use.
                (b) An exchange-of-use grazing agreement may be issued to authorize use of public lands to the extent of the livestock carrying capacity of the lands offered in exchange-of-use. No fee shall be charged for this grazing use.
                [45 FR 47105, July 11, 1980, as amended at 49 FR 6453, Feb. 21, 1984; 53 FR 10234, Mar. 29, 1988. Redesignated at 60 FR 9965, Feb. 22, 1995, and amended at 60 FR 9967, Feb. 22, 1995]
              
              
                § 4130.6-2
                Nonrenewable grazing permits and leases.
                (a) Nonrenewable grazing permits or leases may be issued on an annual basis, as provided in § 4110.3-1(a), to qualified applicants when forage is temporarily available, provided this use is consistent with multiple-use objectives and does not interfere with existing livestock operations on the public lands. The authorized officer shall consult, cooperate, and coordinate with affected permittees or lessees, and the state having lands or responsibility for managing resources within the area, before issuing nonrenewable grazing permits and leases.
                (b) Notwithstanding the provisions of § 4.21(a)(1) of this title, when BLM determines that it is necessary for orderly administration of the public lands, the authorized officer may make a decision that issues a nonrenewable grazing permit or lease, or that affects an application for grazing use on annual or designated ephemeral rangelands, effective immediately or on a date established in the decision.
                [71 FR 39507, July 12, 2006]
              
              
                § 4130.6-3
                Crossing permits.
                A crossing permit may be issued by the authorized officer to any applicant showing a need to cross the public land or other land under Bureau of Land Management control, or both, with livestock for proper and lawful purposes. A temporary use authorization for trailing livestock shall contain terms and conditions for the temporary grazing use that will occur as deemed necessary by the authorized officer to achieve the objectives of this part.
                [60 FR 9967, Feb. 22, 1995]
              
              
                § 4130.6-4
                Special grazing permits or leases.

                Special grazing permits or leases authorizing grazing use by privately owned or controlled indigenous animals may be issued at the discretion of the authorized officer. This use shall be consistent with multiple-use objectives. These permits or leases shall be issued for a term deemed appropriate by the authorized officer not to exceed 10 years.
                [43 FR 29067, July 5, 1978, as amended at 47 FR 41711, Sept. 21, 1982. Redesignated at 60 FR 9965, Feb. 22, 1995]
              
              
                § 4130.7
                Ownership and identification of livestock.
                (a) The permittee or lessee shall own or control and be responsible for the management of the livestock which graze the public land under a grazing permit or lease.
                (b) Authorized users shall comply with the requirements of the State in which the public lands are located relating to branding of livestock, breed, grade, and number of bulls, health and sanitation.
                (c) The authorized officer may require counting and/or additional special marking or tagging of the authorized livestock in order to promote the orderly administration of the public lands.
                (d) Except as provided in paragraph (f) of this section, where a permittee or lessee controls but does not own the livestock which graze the public lands, the agreement that gives the permittee or lessee control of the livestock by the permittee or lessee shall be filed with the authorized officer and approval received prior to any grazing use. The document shall describe the livestock and livestock numbers, identify the owner of the livestock, contain the terms for the care and management of the livestock, specify the duration of the agreement, and shall be signed by the parties to the agreement.
                (e) The brand and other identifying marks on livestock controlled, but not owned, by the permittee or lessee shall be filed with the authorized officer.
                (f) Livestock owned by sons and daughters of grazing permittees and lessees may graze public lands included within the permit or lease of their parents when all the following conditions exist:
                (1) The sons and daughters are participating in educational or youth programs related to animal husbandry, agribusiness or rangeland management, or are actively involved in the family ranching operation and are establishing a livestock herd with the intent of assuming part or all of the family ranch operation.
                (2) The livestock owned by the sons and daughters to be grazed on public lands do not comprise greater than 50 percent of the total number authorized to occupy public lands under their parent's permit or lease.
                (3) The brands or other markings of livestock that are owned by sons and daughters are recorded on the parent's permit, lease, or grazing application.
                (4) Use by livestock owned by sons and daughters, when considered in addition to use by livestock owned or controlled by the permittee or lessee, does not exceed authorized livestock use and is consistent with other terms and conditions of the permit or lease.
                [49 FR 6453, Feb. 21, 1984; 49 FR 12704, Mar. 30, 1984, as amended at 50 FR 45827, Nov. 4, 1985. Redesignated at 60 FR 9965, Feb. 22, 1995, and amended at 60 FR 9967, Feb. 22, 1995]
              
              
                § 4130.8
                Fees.
              
              
                § 4130.8-1
                Payment of fees.
                (a) Grazing fees shall be established annually by the Secretary.
                (1) Except as provided in paragraphs (a)(2) and (a)(3) of this section, the calculated fee or grazing fee shall be equal to the $1.23 base established by the 1966 Western Livestock Grazing Survey multiplied by the result of the Forage Value Index (computed annually from data supplied by the National Agricultural Statistics Service) added to the Combined Index (Beef Cattle Price Index minus the Prices Paid Index) and divided by 100; as follows:
                
                  EC13NO91.013
                
                
                  CF = Calculated Fee (grazing fee) is the estimated economic value of livestock grazing, defined by the Congress as fair market value (FMV) of the forage;
                  $1.23 = The base economic value of grazing on public rangeland established by the 1966 Western Livestock Grazing Survey;
                  FVI=Forage Value Index means the weighted average estimate of the annual rental charge per head per month for pasturing cattle on private rangelands in the 11 Western States (Montana, Idaho, Wyoming, Colorado, New Mexico, Arizona, Utah, Nevada, Washington, Oregon, and California) (computed by the National Agricultural Statistics Service from the June Enumerative Survey) divided by $3.65 and multiplied by 100;
                  BCPI=Beef Cattle Price Index means the weighted average annual selling price for beef cattle (excluding calves) in the 11 Western States (Montana, Idaho, Wyoming, Colorado, New Mexico, Arizona, Utah, Nevada, Washington, Oregon, and California) for November through October (computed by the National Agricultural Statistics Service divided by $22.04 per hundred weight and multiplied by 100; and
                  PPI=Prices Paid Index means the following selected components from the National Agricultural Statistics Service's Annual National Index of Prices Paid by Farmers for Goods and Services adjusted by the weights indicated in parentheses to reflect livestock production costs in the Western States: 1. Fuels and Energy (14.5); 2. Farm and Motor Supplies (12.0); 3. Autos and Trucks (4.5); 4. Tractors and Self-Propelled Machinery (4.5); 5. Other Machinery (12.0); 6. Building and Fencing Materials (14.5); 7. Interest (6.0); 8. Farm Wage Rates (14.0); 9. Farm Services (18.0).
                
                
                (2) Any annual increase or decrease in the grazing fee for any given year shall be limited to not more than plus or minus 25 percent of the previous year's fee.
                (3) The grazing fee for any year shall not be less than $1.35 per animal unit month.
                (b) Fees shall be charged for livestock grazing upon or crossing the public lands and other lands administered by the Bureau of Land Management at a specified rate per animal unit month.
                (c) Except as provided in § 4130.5, the full fee will be charged for each animal unit month of grazing use. For the purposes of calculating the fee, an animal unit month is defined as a month's use and occupancy of range by 1 cow, bull, steer, heifer, horse, burro, mule, 5 sheep, or 5 goats:
                (1) Over the age of 6 months at the time of entering the public lands or other lands administered by BLM;
                (2) Weaned regardless of age; or
                (3) Becoming 12 months of age during the authorized period of use.
                (d) BLM will not charge grazing fees for animals that are less than 6 months of age at the time of entering BLM-administered lands, provided that they are the progeny of animals upon which fees are paid, and they will not become 12 months of age during the authorized period of use.
                (e) In calculating the billing, the authorized officer will prorate the grazing fee on a daily basis and will round charges to reflect the nearest whole number of animal unit months.
                (f) A surcharge shall be added to the grazing fee billings for authorized grazing of livestock owned by persons other than the permittee or lessee except where such use is made by livestock owned by sons and daughters of permittees and lessees as provided in § 4130.7(f). The surcharge shall be over and above any other fees that may be charged for using public land forage. Surcharges shall be paid prior to grazing use. The surcharge for authorized pasturing of livestock owned by persons other than the permittee or lessee will be equal to 35 percent of the difference between the current year's Federal grazing fee and the prior year's private grazing land lease rate per animal unit month for the appropriate State as determined by the National Agricultural Statistics Service.
                (g) Fees are due on due date specified on the grazing fee bill. Payment will be made prior to grazing use. Grazing use that occurs prior to payment of a bill, except where specified in an allotment management plan, is unauthorized and may be dealt with under subparts 4150 and 4170 of this part. If allotment management plans provide for billing after the grazing season, fees will be based on actual grazing use and will be due upon issuance. Repeated delays in payment of actual use billings or noncompliance with the terms and conditions of the allotment management plan and permit or lease shall be cause to revoke provisions for after-the-grazing-season billing.

                (h) Failure to pay the grazing bill within 15 days of the due date specified in the bill shall result in a late fee assessment of $25.00 or 10 percent of the grazing bill, whichever is greater, but not to exceed $250.00. Payment made later than 15 days after the due date, shall include the appropriate late fee assessment. Failure to make payment within 30 days after the due date is a violation of § 4140.1(b)(1) and may result in action by the authorized officer under § 4150.1 and subpart 4160 of this part.
                [49 FR 6454, Feb. 21, 1984, as amended at 53 FR 2993, Feb. 2, 1988; 53 FR 10235, Mar. 29, 1988; 53 FR 22326, June 15, 1988. Redesignated at 60 FR 9965, Feb. 22, 1995, and amended at 60 FR 9967, Feb. 22, 1995; 61 FR 4227, Feb. 5, 1996; 71 FR 39507, July 12, 2006]
              
              
                § 4130.8-2
                Refunds.
                (a) Grazing fees may be refunded where applications for change in grazing use and related refund are filed prior to the period of use for which the refund is requested.
                (b) No refunds shall be made for failure to make grazing use, except during periods of range depletion due to drought, fire, or other natural causes, or in case of a general spread of disease among the livestock that occurs during the term of a permit or lease. During these periods of range depletion the authorized officer may credit or refund fees in whole or in part, or postpone fee payment for as long as the emergency exists.
                [49 FR 6454, Feb. 21, 1984; 49 FR 12705, Mar. 30, 1984. Redesignated at 60 FR 9965, Feb. 22, 1995]
              
              
                § 4130.8-3
                Service charge.

                (a) Under section 304(a) of the Federal Land Policy and Management Act of 1976, BLM may establish reasonable charges for various services such as application processing. BLM may adjust these charges periodically to account for cost changes. BLM will inform the public of any changes by publishing a notice in the Federal Register.
                

                (b) The following table of service charges is applicable until changed through a Federal Register notice as provided in paragraph (a) of this section. Except when the action is initiated by BLM, the authorized officer will assess the following service charges:
                
                  
                    Action
                    Servicecharge
                    
                  
                  
                    Issue crossing permit
                    $75
                  
                  
                    Transfer grazing preference
                    145
                  
                  
                    Cancel and replace or supplement a grazing fee billing
                    50
                  
                
                [71 FR 39507, July 12, 2006]
              
              
                § 4130.9
                Pledge of permits or leases as security for loans.

                Grazing permits or leases that have been pledged as security for loans from lending agencies shall be renewed by the authorized officer under the provisions of these regulations for a period of not to exceed 10 years if the loan is for the purpose of furthering the permittee's or lessee's livestock operation, Provided, That the permittee or lessee has complied with the rules and regulations of this part and that such renewal will be in accordance with other applicable laws and regulations. While grazing permits or leases may be pledged as security for loans from lending agencies, this does not exempt these permits or leases from the provisions of these regulations.
                [43 FR 29067, July 5, 1978. Redesignated at 49 FR 6454, Feb. 21, 1984. Further redesignated at 60 FR 9965, Feb. 22, 1995]
              
            
            
              Subpart 4140—Prohibited Acts
              
                § 4140.1
                Acts prohibited on public lands.
                (a) Grazing permittees or lessees performing the following prohibited acts may be subject to civil penalties under § 4170.1:
                (1) Violating special terms and conditions incorporated in permits or leases;
                (2) Failing to make substantial grazing use as authorized by a permit or lease for 2 consecutive fee years. This does not include approved temporary nonuse or use temporarily suspended by the authorized officer;
                (3) Placing supplemental feed on these lands without authorization, or contrary to the terms and conditions of the permit or lease;
                (4) Failing to comply with the terms, conditions, and stipulations of cooperative range improvement agreements or range improvement permits;
                (5) Refusing to install, maintain, modify, or remove range improvements when so directed by the authorized officer.
                (6) Unauthorized leasing or subleasing as defined in this part.

                (b) Persons performing the following prohibited acts on BLM-administered lands are subject to civil and criminal penalties set forth at §§ 4170.1 and 4170.2:
                (1) Allowing livestock or other privately owned or controlled animals to graze on or be driven across these lands:
                (i) Without a permit or lease or other grazing use authorization (see § 4130.6) and timely payment of grazing fees;
                (ii) In violation of the terms and conditions of a permit, lease, or other grazing use authorization including, but not limited to, livestock in excess of the number authorized;
                (iii) In an area or at a time different from that authorized; or
                (iv) Failing to comply with a requirement under § 4130.7(c) of this title.
                (2) Installing, using, maintaining, modifying, and/or removing range improvements without authorization;
                (3) Cutting, burning, spraying, destroying, or removing vegetation without authorization;
                (4) Damaging or removing U.S. property without authorization;
                (5) Molesting, harassing, injuring, poisoning, or causing death of livestock authorized to graze on these lands and removing authorized livestock without the owner's consent;
                (6) Littering;
                (7) Interfering with lawful uses or users including obstructing free transit through or over public lands by force, threat, intimidation, signs, barrier or locked gates;
                (8) Knowingly or willfully making a false statement or representation in base property certifications, grazing applications, range improvement permit applications, cooperative range improvement agreements, actual use reports and/or amendments thereto;
                (9) Failing to pay any fee required by the authorized officer pursuant to this part, or making payment for grazing use of public lands with insufficiently funded checks on a repeated and willful basis;
                (10) Failing to reclaim and repair any lands, property, or resources when required by the authorized officer;
                (11) Failing to reclose any gate or other entry during periods of livestock use.
                (c)(1) A grazing permittee or lessee performing any of the prohibited acts listed in paragraphs (c)(2) or (c)(3) of this section on an allotment where he is authorized to graze under a BLM permit or lease may be subject to the civil penalties set forth at § 4170.1-1, if:
                (i) The permittee or lessee performs the prohibited act while engaged in activities related to grazing use authorized by his permit or lease;
                (ii) The permittee or lessee has been convicted or otherwise found to be in violation of any of these laws or regulations by a court or by final determination of an agency charged with the administration of these laws or regulations; and
                (iii) No further appeals are outstanding.
                (2) Violation of Federal or state laws or regulations pertaining to the:
                (i) Placement of poisonous bait or hazardous devices designed for the destruction of wildlife;
                (ii) Application or storage of pesticides, herbicides, or other hazardous materials;
                (iii) Alteration or destruction of natural stream courses without authorization;
                (iv) Pollution of water sources;
                (v) Illegal take, destruction, or harassment, or aiding and abetting in the illegal take, destruction, or harassment of fish and wildlife resources; and
                (vi) Illegal removal or destruction of archaeological or cultural resources.

                (3)(i) Violation of the Bald and Golden Eagle Protection Act (16 U.S.C. 668 et seq.), ESA (16 U.S.C. 1531 et seq.), or any provision of part 4700 of this chapter concerning the protection and management of wild free-roaming horses and burros; or
                (ii) Violation of State livestock laws or regulations relating to the branding of livestock; breed, grade, and number of bulls; health and sanitation requirements; and violating State, county, or local laws regarding the straying of livestock from permitted public land grazing areas onto areas that have been formally closed to open range grazing.
                [43 FR 29067, July 5, 1978, as amended at 46 FR 5790, Jan. 19, 1981; 47 FR 41712, Sept. 21, 1982; 49 FR 6454, Feb. 21, 1984; 50 FR 45827, Nov. 4, 1985; 53 FR 10235, Mar. 29, 1988; 53 FR 22326, June 15, 1988; 60 FR 9968, Feb. 22, 1995; 61 FR 4227, Feb. 5, 1996; 71 FR 39507, July 12, 2006]
              
            
            
              
              Subpart 4150—Unauthorized Grazing Use
              
                § 4150.1
                Violations.
                Violation of § 4140.1(b)(1) constitutes unauthorized grazing use.
                (a) The authorized officer shall determine whether a violation is nonwillful, willful, or repeated willful.
                (b) Violators shall be liable in damages to the United States for the forage consumed by their livestock, for injury to Federal property caused by their unauthorized grazing use, and for expenses incurred in impoundment and disposal of their livestock, and may be subject to civil penalties or criminal sanction for such unlawful acts.
                [43 FR 29067, July 5, 1978, as amended at 47 FR 41712, Sept. 21, 1982; 60 FR 9968, Feb. 22, 1995]
              
              
                § 4150.2
                Notice and order to remove.
                (a) Whenever it appears that a violation exists and the owner of the unauthorized livestock is known, written notice of unauthorized use and order to remove livestock by a specified date shall be served upon the alleged violator or the agent of record, or both, by certified mail or personal delivery. The written notice shall also allow a specified time from receipt of notice for the alleged violator to show that there has been no violation or to make settlement under § 4150.3.
                (b) Whenever a violation has been determined to be nonwillful and incidental, the authorized officer shall notify the alleged violator that the violation must be corrected, and how it can be settled, based upon the discretion of the authorized officer.
                (c) When neither the owner of the unauthorized livestock nor his agent is known, the authorized officer may proceed to impound the livestock under § 4150.4.
                (d) The authorized officer may temporarily close areas to grazing by specified kinds or class of livestock for a period not to exceed 12 months when necessary to abate unauthorized grazing use. Such notices of closure may be issued as final decisions effective upon issuance or on the date specified in the decision and shall remain in effect pending the decision on appeal unless a stay is granted by the Office of Hearings and Appeals in accordance with 43 CFR 4.472(d).
                [43 FR 29067, July 5, 1978, as amended at 47 FR 41712, Sept. 21, 1982; 49 FR 6454, Feb. 21, 1984; 60 FR 9968, Feb. 22, 1995; 71 FR 39507, July 12, 2006]
              
              
                § 4150.3
                Settlement.
                Where violations are repeated willful, the authorized officer shall take action under § 4170.1-1(b) of this title. The amount due for settlement shall include the value of forage consumed as determined in accordance with paragraph (a), (b), or (c) of this section. Settlement for willful and repeated willful violations shall also include the full value for all damages to the public lands and other property of the United States; and all reasonable expenses incurred by the United States in detecting, investigating, resolving violations, and livestock impoundment costs.
                (a) For nonwillful violations: The value of forage consumed as determined by the average monthly rate per AUM for pasturing livestock on privately owned land (excluding irrigated land) in each State as published annually by the Department of Agriculture. The authorized officer may approve nonmonetary settlement of unauthorized use only when the authorized officer determines that each of the following conditions is satisfied:
                (1) Evidence shows that the unauthorized use occurred through no fault of the livestock operator;
                (2) The forage use is insignificant;
                (3) The public lands have not been damaged; and
                (4) Nonmonetary settlement is in the best interest of the United States.
                (b) For willful violations: Twice the value of forage consumed as determined in paragraph (a) of this section.
                (c) For repeated willful violations: Three times the value of the forage consumed as determined in paragraph (a) of this section.
                (d) Payment made under this section does not relieve the alleged violator of any criminal liability under Federal or State law.

                (e) Violators shall not be authorized to make grazing use on the public lands administered by the Bureau of Land Management until any amount found to be due the United States under this section has been paid. The authorized officer may take action under subpart 4160 of this part to cancel or suspend grazing authorizations or to deny approval of applications for grazing use until such amounts have been paid.
                (f) Upon a stay of a decision issued under paragraph (e) of this section, the authorized officer will allow a permittee or lessee to graze in accordance with this part 4100 pending completion of the administrative appeal process.
                [49 FR 6454, Feb. 21, 1984, as amended at 53 FR 10235, Mar. 29, 1988; 60 FR 9968, Feb. 22, 1995; 61 FR 4227, Feb. 5, 1996; 71 FR 39508, July 12, 2006]
              
              
                § 4150.4
                Impoundment and disposal.
                Unauthorized livestock remaining on the public lands or other lands under Bureau of Land Management control, or both, after the date set forth in the notice and order to remove sent under § 4150.2 may be impounded and disposed of by the authorized officer as provided herein.
                [43 FR 29067, July 5, 1978. Redesignated at 47 FR 41712, Sept. 21, 1982]
              
              
                § 4150.4-1
                Notice of intent to impound.
                (a) A written notice of intent to impound shall be sent by certified mail or personally delivered to the owner or his agent, or both. The written notice shall indicate that unauthorized livestock on the specified public lands or other lands under Bureau of Land Management control, or both, may be impounded any time after 5 days from delivery of the notice.
                (b) Where the owner and his agent are unknown, or where both a known owner and his agent refuses to accept delivery, a notice of intent to impound shall be published in a local newspaper and posted at the county courthouse and a post office near the public land involved. The notice shall indicate that unauthorized livestock on the specified public lands or other lands under Bureau of Land Management control, or both, may be impounded any time after 5 days from publishing and posting the notice.
                [43 FR 29067, July 5, 1978. Redesignated and amended at 47 FR 41712, Sept. 21, 1982; 49 FR 6454, Feb. 21, 1984]
              
              
                § 4150.4-2
                Impoundment.
                After 5 days from delivery of the notice under § 4150.4-1(a) of this title or any time after 5 days from publishing and posting the notice under § 4150.4-1(b) of this title, unauthorized livestock may be impounded without further notice any time within the 12-month period following the effective date of the notice.
                [47 FR 41712, Sept. 21, 1982, as amended at 49 FR 6454, Feb. 21, 1984; 49 FR 12705, Mar. 30, 1984]
              
              
                § 4150.4-3
                Notice of public sale.
                Following the impoundment of livestock under this subpart the livestock may be disposed of by the authorized officer under these regulations or, if a suitable agreement is in effect, they may be turned over to the State for disposal. Any known owners or agents, or both, shall be notified in writing by certified mail or by personal delivery of the sale and the procedure by which the impounded livestock may be redeemed prior to the sale.
                [43 FR 29067, July 5, 1982. Redesignated and amended at 47 FR 41712, Sept. 21, 1982; 49 FR 6454, Feb. 21, 1984]
              
              
                § 4150.4-4
                Redemption.
                Any owner or his agent, or both, or lien-holder of record of the impounded livestock may redeem them under these regulations or, if a suitable agreement is in effect, in accordance with State law, prior to the time of sale upon settlement with the United States under § 4150.3 or adequate showing that there has been no violation.
                [43 FR 29067, July 5, 1978. Redesignated at 47 FR 41712, Sept. 21, 1982]
              
              
                § 4150.4-5
                Sale.

                If the livestock are not redeemed on or before the date and time fixed for their sale, they shall be offered at public sale to the highest bidder by the authorized officer under these regulations or, if a suitable agreement is in effect, by the State. If a satisfactory bid is not received, the livestock may be reoffered for sale, condemned and destroyed or otherwise disposed of under these regulations, or if a suitable agreement is in effect, in accordance with State Law.
                [43 FR 29067, July 5, 1978. Redesignated and amended at 47 FR 41712, Sept. 21, 1982]
              
            
            
              Subpart 4160—Administrative Remedies
              
                § 4160.1
                Proposed decisions.
                (a) Proposed decisions shall be served on any affected applicant, permittee or lessee, and any agent and lien holder of record, who is affected by the proposed actions, terms or conditions, or modifications relating to applications, permits and agreements (including range improvement permits) or leases, by certified mail or personal delivery. Copies of proposed decisions shall also be sent to the interested public.
                (b) Proposed decisions shall state the reasons for the action and shall reference the pertinent terms, conditions and the provisions of applicable regulations. As appropriate, decisions shall state the alleged violations of specific terms and conditions and provisions of these regulations alleged to have been violated, and shall state the amount due under §§ 4130.8 and 4150.3 and the action to be taken under § 4170.1.
                (c) The authorized officer may elect not to issue a proposed decision prior to a final decision where the authorized officer has made a determination in accordance with §§ 4110.3-3(b), 4130.6-2(b), 4150.2(d), or 4190.1(a).
                (d) A biological assessment or biological evaluation prepared by BLM for purposes of an ESA consultation or conference is not a proposed or final decision for purposes of protest or appeal.
                [60 FR 9968, Feb. 22, 1995, as amended at 71 FR 39508, July 12, 2006]
              
              
                § 4160.2
                Protests.
                Any applicant, permittee, lessee or other interested public may protest the proposed decision under § 4160.1 of this title in person or in writing to the authorized officer within 15 days after receipt of such decision.
                [47 FR 41713, Sept. 21, 1982, as amended at 49 FR 6455, Feb. 21, 1984; 61 FR 4227, Feb. 5, 1996]
              
              
                § 4160.3
                Final decisions.
                (a) In the absence of a protest, the proposed decision will become the final decision of the authorized officer without further notice unless otherwise provided in the proposed decision.
                (b) Upon the timely filing of a protest, the authorized officer shall reconsider her/his proposed decision in light of the protestant's statement of reasons for protest and in light of other information pertinent to the case. At the conclusion to her/his review of the protest, the authorized officer shall serve her/his final decision on the protestant or her/his agent, or both, and the interested public.
                (c) Notwithstanding the provisions of § 4.21(a) of this title pertaining to the period during which a final decision will not be in effect, the authorized officer may provide that the final decision shall be effective upon issuance or on a date established in the decision, and shall remain in effect pending the decision on appeal unless a stay is granted by the Office of Hearings and Appeals when the authorized officer has made a determination in accordance with §§ 4110.3-3(b), 4130.6-2(b), 4150.2(d), or 4190.1(a). Nothing in this section shall affect the authority of the Director of the Office of Hearings and Appeals, the Interior Board of Land Appeals, or an administrative law judge to provide that the decision becomes effective immediately as provided in §§ 4.21(a)(1) and 4.479(c) of this title.
                [43 FR 29067, July 5, 1978, as amended at 46 FR 5791, Jan. 19, 1981; 47 FR 41713, Sept. 21, 1982; 47 FR 46702, Oct. 20, 1982; 49 FR 6455, Feb. 21, 1984; 49 FR 12705, Mar. 30, 1984; 60 FR 9969, Feb. 22, 1995; 61 FR 4227, Feb. 5, 1996; 71 FR 39508, July 12, 2006]
              
              
                § 4160.4
                Appeals.

                (a) Any person whose interest is adversely affected who wishes to appeal or seek a stay of a final BLM grazing decision must follow the requirements set forth in § 4.472 of this title. The appeal and any petition for stay must be filed with the BLM office that issued the decision within 30 days after its receipt or within 30 days after the proposed decision becomes final as provided in § 4160.3(a).
                (b) When OHA stays all or a portion of a BLM grazing decision that affects a grazing permit or lease, BLM will authorize grazing use as follows:
                (1) When OHA stays implementation of all or part of a grazing decision that cancels or suspends a permit or lease, changes any term or condition of a permit or lease during its current term, or renews a permit or lease, BLM will continue to authorize grazing under the permit or lease, or the relevant term or condition thereof, that was in effect immediately before the decision was issued, subject to any relevant provisions of the stay order. This continued authorization will expire upon the resolution of the administrative appeal. Such continued authorization is not subject to protest or appeal.
                (2) When OHA stays implementation of a grazing decision that issues or denies issuance of a permit or lease to a preference transferee, BLM will issue the preference applicant a permit or lease with terms and conditions that are the same as the terms and conditions of the most recent permit or lease applicable to the allotment or portion of the allotment in question, subject to any relevant provisions of the stay order. This temporary permit will expire upon the resolution of the administrative appeal. Issuance of the temporary permit is not a decision subject to protest or appeal.
                (3) When OHA stays implementation of a grazing decision that issues a permit or lease to a preference transferee with terms and conditions different from terms and conditions of the most recent permit or lease applicable to the allotment or portion of the allotment in question, BLM will issue the preference applicant a permit or lease that, with respect to any stayed term or condition, is the same as the terms and conditions of the most recent permit or lease applicable to the allotment or portion of the allotment in question, subject to any relevant provisions of the stay order. This temporary permit will expire upon the resolution of the administrative appeal. Issuance of the temporary permit is not a decision subject to protest or appeal.
                [71 FR 39508, July 12, 2006]
              
            
            
              Subpart 4170—Penalties
              
                § 4170.1
                Civil penalties.
              
              
                § 4170.1-1
                Penalty for violations.
                (a) The authorized officer may withhold issuance of a grazing permit or lease, or suspend the grazing use authorized under a grazing permit or lease, in whole or in part, or cancel a grazing permit or lease and grazing preference, or a free use grazing permit or other grazing authorization, in whole or in part, under subpart 4160 of this title, for violation by a permittee or lessee of any of the provisions of this part.
                (b) The authorized officer shall suspend the grazing use authorized under a grazing permit, in whole or in part, or shall cancel a grazing permit or lease and grazing preference, in whole or in part, under subpart 4160 of this title for repeated willful violation by a permittee or lessee of § 4140.1(b)(1) of this title.
                (c) Whenever a nonpermittee or nonlessee violates § 4140.1(b) of this title and has not made satisfactory settlement under § 4150.3 of this title the authorized officer shall refer the matter to proper authorities for appropriate legal action by the United States against the violator.

                (d) Any person found to have violated the provisions of § 4140.1(a)(6) after August 21, 1995, shall be required to pay twice the value of forage consumed as determined by the average monthly rate per AUM for pasturing livestock on privately owned land (excluding irrigated land) in each State as supplied annually by the National Agricultural Statistics Service, and all reasonable expenses incurred by the United States in detecting, investigating, and resolving violations. If the dollar equivalent value is not received by the authorized officer within 30 days of receipt of the final decision, the grazing permit or lease shall be cancelled. Such payment shall be in addition to any other penalties the authorized officer may impose under paragraph (a) of this section.
                [46 FR 5792, Jan. 19, 1981, as amended at 50 FR 45827, Nov. 4, 1985; 60 FR 9969, Feb. 22, 1995]
              
              
                § 4170.1-2
                Failure to use.
                If a permittee or lessee has, for 2 consecutive grazing fee years, failed to make substantial use as authorized in the lease or permit, or has failed to maintain or use water base property in the grazing operation, the authorized officer, after consultation, cooperation, and coordination with the permittee or lessee and any lienholder of record, may cancel whatever amount of active use the permittee or lessee has failed to use.
                [71 FR 39508, July 12, 2006]
              
              
                § 4170.2
                Penal provisions.
              
              
                § 4170.2-1
                Penal provisions under the Taylor Grazing Act.
                Under section 2 of the Act any person who willfully commits an act prohibited under § 4140.1(b), or who willfully violates approved special rules and regulations is punishable by a fine of not more than $500.
                [60 FR 9969, Feb. 22, 1995]
              
              
                § 4170.2-2
                Penal provisions under the Federal Land Policy and Management Act.

                Under section 303(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), any person who knowingly and willfully commits an act prohibited under § 4140.1(b) or who knowingly and willfully violates approved special rules and regulations may be brought before a designated U.S. magistrate and is punishable by a fine in accordance with the applicable provisions of Title 18 of the United States Code, or imprisonment for no more than 12 months, or both.
                [60 FR 9969, Feb. 22, 1995]
              
            
            
              Subpart 4180—Fundamentals of Rangeland Health and Standards and Guidelines for Grazing Administration
              
                § 4180.1
                Fundamentals of rangeland health.
                Standards and guidelines developed or revised by a Bureau of Land Management State Director under § 4180.2(b) must be consistent with the following fundamentals of rangeland health:
                (a) Watersheds are in, or are making significant progress toward, properly functioning physical condition, including their upland, riparian-wetland, and aquatic components; soil and plant conditions support infiltration, soil moisture storage, and the release of water that are in balance with climate and landform and maintain or improve water quality, water quantity, and timing and duration of flow.
                (b) Ecological processes, including the hydrologic cycle, nutrient cycle, and energy flow, are maintained, or there is significant progress toward their attainment, in order to support healthy biotic populations and communities.
                (c) Water quality complies with State water quality standards and achieves, or is making significant progress toward achieving, established BLM management objectives such as meeting wildlife needs.
                (d) Habitats are, or are making significant progress toward being, restored or maintained for Federal threatened and endangered species, Federal proposed or candidate threatened and endangered species, and other special status species.
                [60 FR 9969, Feb. 22, 1995, as amended at 71 FR 39508, July 12, 2006]
              
              
                § 4180.2
                Standards and guidelines for grazing administration.

                (a) The Bureau of Land Management State Director, in consultation with the affected resource advisory councils where they exist, will identify the geographical area for which standards and guidelines are developed. Standards and guidelines will be developed for an entire state, or an area encompassing portions of more than 1 state, unless the Bureau of Land Management State Director, in consultation with the resource advisory councils, determines that the characteristics of an area are unique, and the rangelands within the area could not be adequately protected using standards and guidelines developed on a broader geographical scale.
                (b) The Bureau of Land Management State Director, in consultation with affected Bureau of Land Management resource advisory councils, shall develop and amend State or regional standards and guidelines. The Bureau of Land Management State Director will also coordinate with Indian tribes, other State and Federal land management agencies responsible for the management of lands and resources within the region or area under consideration, and the public in the development of State or regional standards and guidelines. State or regional standards or guidelines developed by the Bureau of Land Management State Director may not be implemented prior to their approval by the Secretary. Standards and guidelines made effective under paragraph (f) of this section may be modified by the Bureau of Land Management State Director, with approval of the Secretary, to address local ecosystems and management practices.
                (c)(1) If a standards assessment indicates to the authorized officer that the rangeland is failing to achieve standards or that management practices do not conform to the guidelines, then the authorized officer will use monitoring data to identify the significant factors that contribute to failing to achieve the standards or to conform with the guidelines. If the authorized officer determines through standards assessment and monitoring that existing grazing management practices or levels of grazing use on public lands are significant factors in failing to achieve the standards and conform with the guidelines that are made effective under this section, the authorized officer will, in compliance with applicable laws and with the consultation requirements of this part, formulate, propose, and analyze appropriate action to address the failure to meet standards or to conform to the guidelines.
                (i) Parties will execute a documented agreement and/or the authorized officer will issue a final decision on the appropriate action under § 4160.3 as soon as practicable, but not later than 24 months after a determination.
                (ii) BLM may extend the deadline for meeting the requirements established in paragraph (c)(1)(i) of this section when legally required processes that are the responsibility of another agency prevent completion of all legal obligations within the 24-month time frame. BLM will make a decision as soon as practicable after the legal requirements are met.
                (2) Upon executing the agreement and/or in the absence of a stay of the final decision, the authorized officer will implement the appropriate action as soon as practicable, but not later than the start of the next grazing year.
                (3) The authorized officer will take appropriate action as defined in this paragraph by the deadlines established in paragraphs (c)(1) and (c)(2) of this section. Appropriate action means implementing actions pursuant to subparts 4110, 4120, 4130, and 4160 of this part that will result in significant progress toward fulfillment of the standards and significant progress toward conformance with the guidelines. Practices and activities subject to standards and guidelines include the development of grazing-related portions of activity plans, establishment of terms and conditions of permits, leases, and other grazing authorizations, and range improvement activities such as vegetation manipulation, fence construction, and development of water.
                (d) At a minimum, state and regional standards developed or revised under paragraphs (a) and (b) of this section must address the following:
                (1) Watershed function;
                (2) Nutrient cycling and energy flow;
                (3) Water quality;
                (4) Habitat for endangered, threatened, proposed, candidate, and other special status species; and
                (5) Habitat quality for native plant and animal populations and communities.

                (e) At a minimum, State or regional guidelines developed under paragraphs (a) and (b) of this section must address the following:
                
                (1) Maintaining or promoting adequate amounts of vegetative ground cover, including standing plant material and litter, to support infiltration, maintain soil moisture storage, and stabilize soils;
                (2) Maintaining or promoting subsurface soil conditions that support permeability rates appropriate to climate and soils;
                (3) Maintaining, improving or restoring riparian-wetland functions including energy dissipation, sediment capture, groundwater recharge, and stream bank stability;
                (4) Maintaining or promoting stream channel morphology (e.g., gradient, width/depth ratio, channel roughness and sinuosity) and functions appropriate to climate and landform;
                (5) Maintaining or promoting the appropriate kinds and amounts of soil organisms, plants and animals to support the hydrologic cycle, nutrient cycle, and energy flow;
                (6) Promoting the opportunity for seedling establishment of appropriate plant species when climatic conditions and space allow;
                (7) Maintaining, restoring or enhancing water quality to meet management objectives, such as meeting wildlife needs;
                (8) Restoring, maintaining or enhancing habitats to assist in the recovery of Federal threatened and endangered species;
                (9) Restoring, maintaining or enhancing habitats of Federal proposed, Federal candidate, and other special status species to promote their conservation;
                (10) Maintaining or promoting the physical and biological conditions to sustain native populations and communities;
                (11) Emphasizing native species in the support of ecological function; and
                (12) Incorporating the use of non-native plant species only in those situations in which native species are not available in sufficient quantities or are incapable of maintaining or achieving properly functioning conditions and biological health.
                (f) Until such time as state or regional standards and guidelines are developed and in effect, the following standards provided in paragraph (f)(1) of this section and guidelines provided in paragraph (f)(2) of this section will apply and will be implemented in accordance with paragraph (c) of this section.
                (1) Fallback standards. (i) Upland soils exhibit infiltration and permeability rates that are appropriate to soil type, climate and landform.
                (ii) Riparian-wetland areas are in properly functioning condition.
                (iii) Stream channel morphology (including but not limited to gradient, width/depth ratio, channel roughness and sinuosity) and functions are appropriate for the climate and landform.
                (iv) Healthy, productive and diverse populations of native species exist and are maintained.
                (2) Fallback guidelines. (i) Management practices maintain or promote adequate amounts of ground cover to support infiltration, maintain soil moisture storage, and stabilize soils;
                (ii) Management practices maintain or promote soil conditions that support permeability rates that are appropriate to climate and soils;
                (iii) Management practices maintain or promote sufficient residual vegetation to maintain, improve or restore riparian-wetland functions of energy dissipation, sediment capture, groundwater recharge and stream bank stability;
                (iv) Management practices maintain or promote stream channel morphology (e.g., gradient, width/depth ratio, channel roughness and sinuosity) and functions that are appropriate to climate and landform;
                (v) Management practices maintain or promote the appropriate kinds and amounts of soil organisms, plants and animals to support the hydrologic cycle, nutrient cycle, and energy flow;
                (vi) Management practices maintain or promote the physical and biological conditions necessary to sustain native populations and communities;
                (vii) Desired species are being allowed to complete seed dissemination in 1 out of every 3 years (Management actions will promote the opportunity for seedling establishment when climatic conditions and space allow.);

                (viii) Conservation of Federal threatened or endangered, proposed, candidate, and other special status species is promoted by the restoration and maintenance of their habitats;
                (ix) Native species are emphasized in the support of ecological function;
                (x) Non-native plant species are used only in those situations in which native species are not readily available in sufficient quantities or are incapable of maintaining or achieving properly functioning conditions and biological health;
                (xi) Periods of rest from disturbance or livestock use during times of critical plant growth or regrowth are provided when needed to achieve healthy, properly functioning conditions (The timing and duration of use periods shall be determined by the authorized officer.);
                (xii) Continuous, season-long livestock use is allowed to occur only when it has been demonstrated to be consistent with achieving healthy, properly functioning ecosystems;
                (xiii) Facilities are located away from riparian-wetland areas wherever they conflict with achieving or maintaining riparian-wetland function;
                (xiv) The development of springs and seeps or other projects affecting water and associated resources shall be designed to protect the ecological functions and processes of those sites; and
                (xv) Grazing on designated ephemeral (annual and perennial) rangeland is allowed to occur only if reliable estimates of production have been made, an identified level of annual growth or residue to remain on site at the end of the grazing season has been established, and adverse effects on perennial species are avoided.
                [60 FR 9969, Feb. 22, 1995, as amended at 61 FR 59835, Nov. 25, 1996; 71 FR 39508, July 12, 2006]
              
            
            
              Subpart 4190—Effect of Wildfire Management Decisions
              
                § 4190.1
                Effect of wildfire management decisions.
                (a) Notwithstanding the provisions of 43 CFR 4.21(a)(1), when BLM determines that vegetation, soil, or other resources on the public lands are at substantial risk of wildfire due to drought, fuels buildup, or other reasons, or at immediate risk of erosion or other damage due to wildfire, BLM may make a rangeland wildfire management decision effective immediately or on a date established in the decision. Wildfire management includes but is not limited to:
                (1) Fuel reduction or fuel treatment such as prescribed burns and mechanical, chemical, and biological thinning methods (with or without removal of thinned materials); and
                (2) Projects to stabilize and rehabilitate lands affected by wildfire.
                (b) The Interior Board of Land Appeals will issue a decision on the merits of an appeal of a wildfire management decision under paragraph (a) of this section within the time limits prescribed in 43 CFR 4.416.
                [68 FR 33804, June 5, 2003]
                Group 4200—Grazing Administration; Alaska; Livestock
              
            
          
          
            Pt. 4200
            PART 4200—GRAZING ADMINISTRATION; ALASKA; LIVESTOCK
            
              Authority:
              43 U.S.C. 316, 316a-316o; 32 U.S.C. 1701 et seq.
              
            
            
              § 4200.1
              Authority for grazing privileges.
              The BLM is authorized under the Alaska Livestock Grazing Act (Act of March 4, 1927, 43 U.S.C. 316, 316a-316o) to lease to qualified applicants the grazing privileges on the grazing districts established in Alaska.
              [63 FR 51855, Sept. 29, 1998]
              Group 4300—Grazing Administration; Alaska; Reindeer; General
              
                Note:

                The information collection requirements contained in subpart 4320 of Group 4300 have been approved by the Office of Management and Budget under 44 U.S.C. 3507 and assigned clearance number 1004-0024. The information is being collected to permit the authorized officer to determine whether an application to utilize the public lands in Alaska for reindeer grazing should be granted. The information will be used to make this determination. The obligation to respond is required to obtain a benefit.
                
                [48 FR 40890, Sept. 12, 1983]
              
            
          
          
            
            Pt. 4300
            PART 4300—GRAZING ADMINISTRATION; ALASKA; REINDEER; GENERAL
            
              General Information
            
            
              Sec.
              4300.1
              What is a reindeer?
              4300.2
              Is there a special form for my application?
              
                Before you Apply for a Reindeer Grazing Permit
                4300.10
                On what types of public land can I obtain a reindeer grazing permit?
                4300.11
                Who qualifies to apply for a permit?
                4300.12
                What is the definition of a Native?
              
              
                Applying for a Grazing Permit
                4300.20
                How do I apply for a permit?
                4300.21
                What must I include in my application?
                4300.22
                What fees must I pay?
                4300.23
                After I file my application, can I use the land before BLM issues my permit?
                4300.24
                Does my filed application mean that no one else can file an application?
                4300.25
                Does my filed application mean I will automatically receive a permit?
              
              
                Protests Against a Grazing Permit Application
                4300.30
                Can someone else protest my permit application?
              
              
                Conditions of Your Approved Permit
                4300.40
                How long can I graze reindeer with my permit?
                4300.41
                What will the permit say about the number of reindeer and where I can graze them?
                4300.42
                If I have existing improvements on the land, will these be allowed in the initial permit?
                4300.43
                What should I do if I want to construct and maintain improvements on the land?
                4300.44
                Are there any major restrictions on my grazing permit that I might otherwise think are allowed?
                4300.45
                Must I submit any reports?
              
              
                Changes That Can Affect Your Permit
                Other Uses of the Land
                4300.50
                Are there other uses of the land that may affect my permit?
                4300.51
                Will I be notified if another use, disposal, or withdrawal occurs on the land?
                4300.52
                Can other persons use the land in my permit for mineral exploration or production?
              
              
                Changes in the Size of the Permit Area
                4300.53
                Can BLM reduce the size of the land in my permit?
                4300.54
                Can BLM increase the size of the land in my permit?
                4300.55
                What if I don't agree with an adjustment of my permit area?
              
              
                Permit Renewals
                4300.57
                How do I apply for a renewal of my permit?
                4300.58
                Will the renewed permit be exactly the same as the old permit?
              
              
                Assigning Your Permit to Another Party
                4300.59
                If I want to assign my permit to another party, when must I notify BLM?
                4300.60
                What must be included in my assignment document?
                4300.61
                Can I sublease any part of the land in my permit?
              
              
                Closing out Your Permit
                4300.70
                May I relinquish my permit?
                4300.71
                Under what circumstances can BLM modify, reduce or cancel my permit?
                4300.72
                May I remove my personal property or improvements when the permit expires or terminates?
              
              
                Reindeer Crossing Permit
                4300.80
                How can I get a permit to cross reindeer over public lands?
              
              
                Trespass
                4300.90
                That is a trespass?
              
            
            
              Authority:
              25 U.S.C. 500k, and 43 U.S.C. 1701 et seq.
              
            
            
              Source:
              63 FR 55550, Oct. 16, 1998, unless otherwise noted.
            
            
              General Information
              
                § 4300.1
                What is a reindeer?
                Reindeer, Rangifer tarandus, are a semi-domesticated member of the deer family, Cervidae. They are essentially the same animal as their wild cousins, the caribou, but tend to be smaller than caribou. Reindeer and caribou are different subspecies of the same family, genus, and species. The term “reindeer” includes caribou that have been introduced into animal husbandry or have joined reindeer herds, the offspring of these caribou, and the offspring of reindeer.
              
              
                
                § 4300.2
                Is there a special form for my application?
                All applications you submit to BLM must be on a BLM-approved form and in duplicate. The forms to be used in this part are the Grazing Lease or Permit Application (Form 4201-1), the Reindeer Grazing Permit (Form 4132-2), and the Range Improvement Permit (Form 4120-7).
              
            
            
              Before You Apply for a Reindeer Grazing Permit
              
                § 4300.10
                On what types of public land can I obtain a reindeer grazing permit?
                (a) You may apply for public lands that are vacant and unappropriated.
                (b) You may apply for public lands which have been withdrawn for any purpose, but the Department or agency with administrative jurisdiction of the withdrawn lands must give its prior consent, and may impose terms or conditions on the use of the land.
                (c) If the lands you apply for are within natural caribou migration routes, or if they have other important values for wildlife, BLM will consult with the Alaska Department of Fish and Game before issuing a permit. BLM may include such lands in a permit at its discretion, and a permit will contain any special terms and conditions to protect wildlife resources.
              
              
                § 4300.11
                Who qualifies to apply for a permit?
                Natives, groups, associations or corporations of Natives as defined by the Act of September 1, 1937 (50 Stat. 900) qualify. If you are a Native corporation, you must be organized under the laws of the United States or the State of Alaska. Native corporations organized under the Alaska Native Claims Settlement Act also qualify.
              
              
                § 4300.12
                What is the definition of a Native?
                Natives are:
                (a) Native Indians, Eskimos, and Aleuts of whole or part blood living in Alaska at the time of the Treaty of Cession of Alaska to the United States, and their descendants of whole or part blood; and
                (b) Indians and Eskimos who, between 1867 and September 1, 1937, migrated into Alaska from Canada, and their descendants of whole or part blood.
              
            
            
              Applying for a Grazing Permit
              
                § 4300.20
                How do I apply for a permit?
                You must execute a completed application for a grazing permit (Form 4201-1) and file it in the BLM office with jurisdiction over the lands for which you are applying.
              
              
                § 4300.21
                What must I include in my application?
                (a) You must include a certification of reindeer allotment to you, signed by the Bureau of Indian Affairs, if you are to receive a herd from the Government. If you obtain reindeer from a source other than the Government, you should state the source and show evidence of purchase or option to purchase.
                (b) Your initial application must list the location of and describe the improvements you own in the application area. You must have this statement verified by the Bureau of Indian Affairs before you submit it to BLM.
              
              
                § 4300.22
                What fees must I pay?
                You must pay a $10 filing fee with each application. No grazing fee will be charged.
              
              
                § 4300.23
                After I file my application, can I use the land before BLM issues my permit?
                No. You cannot use the land until BLM issues you a permit. Generally, BLM will issue a permit within 120 days after receiving an application and will keep you informed if there are delays in meeting that timeframe.
              
              
                § 4300.24
                Does my filed application mean that no one else can file an application?
                No. The filing of your application will not segregate the land. Anyone else may file an application and BLM may dispose of the lands under the public land laws.
              
              
                
                § 4300.25
                Does my filed application mean I will automatically receive a permit?
                No. BLM issues grazing permits at its discretion. Our decisionmaking is based on resource management guidelines developed in land use plans and in consultation with other State and Federal resource management agencies.
              
            
            
              Protests Against a Grazing Permit Application
              
                § 4300.30
                Can someone else protest my permit application?
                (a) Yes, anyone may file a protest with BLM. The protest does not have to be in a particular format nor on a BLM-approved form but it must:
                (1) Be filed in duplicate with BLM;
                (2) Contain a complete description of all facts upon which it is based;
                (3) Describe the lands involved; and
                (4) Be accompanied by evidence of service of a copy of the protest on the applicant.
                (b) If the person protesting also wants a grazing permit for all or part of the land described in the protested application, the protest must be accompanied by a grazing permit application.
              
            
            
              Conditions of Your Approved Permit
              
                § 4300.40
                How long can I graze reindeer with my permit?
                BLM issues permits for a maximum of 10 years, except when you request a shorter term, or when BLM determines that a shorter period is in the public interest. The issued permit will specify the number of years you can graze reindeer.
              
              
                § 4300.41
                What will the permit say about the number of reindeer and where I can graze them?
                (a) The permit will indicate the maximum number of reindeer you can graze on the permit area based on range conditions. BLM can adjust this number if range conditions change, as for example, by natural causes, overgrazing, or fire.
                (b) The permit will restrict grazing to a definitely described area which BLM feels is usable and adequate for your needs.
              
              
                § 4300.42
                If I have existing improvements on the land, will these be allowed in the initial permit?
                Yes, any improvements existing on the land will be allowed.
              
              
                § 4300.43
                What should I do if I want to construct and maintain improvements on the land?
                (a) You should file an application (Form 4120-7) with BLM for a permit to do this. A permit will allow you to construct, maintain, and use any fence, building, corral, reservoir, well or other improvement needed for grazing under the grazing permit; and
                (b) You must comply with Alaska state law in the construction and maintenance of fences, but any fence must be constructed to permit ingress and egress of miners, mineral prospectors, and other persons entitled to enter the area for lawful purposes.
              
              
                § 4300.44
                Are there any major restrictions on my grazing permit that I might otherwise think are allowed?
                Yes. You must not:
                (a) Enclose roads, trails and highways as to disturb public travel there;
                (b) Interfere with existing communication lines or other improvements;
                (c) Prevent legal hunting, fishing or trapping on the land;
                (d) Prevent access by persons, such as miners and mineral prospectors, entitled to lawfully enter; or
                (e) Graze reindeer without complying with applicable State and Federal laws on livestock quarantine and sanitation.
              
              
                § 4300.45
                Must I submit any reports?
                Yes. Before April 1 of the second permit year and each year afterwards, you must submit a report in duplicate to BLM which describes your grazing operations during the preceding year. Reports do not have to be on a BLM-approved form nor in a particular format.
              
            
            
              Changes That Can Affect Your Permit
              Other Uses of the Land
              
                § 4300.50
                Are there other uses of the land that may affect my permit?

                Yes. The lands described in your grazing permit and the subsurface can be affected by uses that BLM considers more important than grazing. Your permit can be modified or reduced in size or canceled by BLM to allow for:
                (a) Protection, development and use of the natural resources, e.g., minerals, timber, and water, under applicable laws and regulations;
                (b) Agricultural use;
                (c) Applications for and the acquisition of homesites, easements, permits, leases or other rights and uses, or any disposal or withdrawal, under the applicable public land laws; or
                (d) Temporary closing of portions of the permitted area to grazing whenever, because of improper handling of reindeer, overgrazing, fire or other cause, BLM judges this necessary to restore the range to its normal condition.
              
              
                § 4300.51
                Will I be notified if another use, disposal, or withdrawal occurs on the land?
                Yes. If there is a settlement, location, entry, disposal, or withdrawal on any lands described in your permit, BLM will notify you and will reduce your permit area by the amount of the area involved.
              
              
                § 4300.52
                Can other persons use the land in my permit for mineral exploration or production?
                Yes. Unless the land is otherwise withdrawn, the land in your permit is subject to lease or leasing under the mineral leasing laws and under the Geothermal Steam Act, and mineral materials disposal under the Materials Act. Also, it can be prospected, located, and purchased under the mining laws and applicable regulations at 43 CFR Group 3800.
              
            
            
              Changes in the Size of the Permit Area
              
                § 4300.53
                Can BLM reduce the size of the land in my permit?
                Yes. BLM may reduce it at any time but must notify you at least 30 days before taking this action. BLM can reduce the area when:
                (a) BLM determines that the area is too large for the number of reindeer you are grazing; or
                (b) When disposal, withdrawal, natural causes, such as drought or fire, or any other reason in § 4300.50 so requires.
              
              
                § 4300.54
                Can BLM increase the size of the land in my permit?
                Yes. BLM may increase the area on its own initiative or by your request if BLM determines that the area is too small for the number of reindeer you are grazing. BLM will give you at least 30 days' notice of this action.
              
              
                § 4300.55
                What if I don't agree with an adjustment of my permit area?
                You must contact BLM within the notice period to show cause why the area should not be adjusted. After the BLM field office manager makes a decision on the adjustment, you have the right to appeal that decision to the Interior Board of Land Appeals (IBLA) under 43 CFR part 4. The IBLA makes the final decision.
              
            
            
              Permit Renewals
              
                § 4300.57
                How do I apply for a renewal of my permit?
                You must submit an application for renewal, using the same form as the original application, between four and eight months before the permit expires. A $10 filing fee must accompany the application.
              
              
                § 4300.58
                Will the renewed permit be exactly the same as the old permit?
                At its discretion, BLM may offer you a renewed grazing permit with such terms, conditions, and duration that it determines are in the public interest.
              
            
            
              Assigning Your Permit to Another Party
              
                § 4300.59
                If I want to assign my permit to another party, when must I notify BLM?
                You must file a proposed assignment of your permit, in whole or in part, in duplicate with BLM within 90 days of the assignment execution date. No particular format is required. The assignment is effective when BLM approves it.
              
              
                § 4300.60
                What must be included in my assignment document?
                Assignments must contain:

                (a) All terms and conditions agreed to by the parties;
                
                (b) A showing under §§ 4300.11 and 4300.12 that the assignee is qualified to hold a permit;
                (c) A showing under § 4300.21(a) regarding a reindeer allotment; and
                (d) The assignee's statement agreeing to be bound by the provisions of the permit.
              
              
                § 4300.61
                Can I sublease any part of the land in my permit?
                No.
              
            
            
              Closing Out Your Permit
              
                § 4300.70
                May I relinquish my permit?
                Yes. You may relinquish the permit by filing advance written notice with BLM. Your relinquishment will be effective on the date you indicate, as long as it is at least 30 days after the date you file.
              
              
                § 4300.71
                Under what circumstances can BLM modify, reduce or cancel my permit?
                (a) BLM may cancel the permit if:
                (1) BLM issued it improperly through error as to a material fact;
                (2) You fail to comply with any of the provisions of the permit or the regulations of this part; or
                (3) Disposal, withdrawal, natural causes, such as drought or fire, or any other reason in § 4300.50 so requires.
                (b) BLM will not cancel the permit for failure to comply until BLM has notified you in writing of the nature of your noncompliance, and you have been given at least 30 days to show why BLM should not cancel your permit.
                (c) BLM may modify or reduce a permit in accordance with § 4300.50.
              
              
                § 4300.72
                May I remove my personal property or improvements when the permit expires or terminates?
                (a) Yes. Within 90 days of the expiration or termination of the grazing permit, or within any extension period, you may remove all your personal property and any removable range improvements you own, such as fences, corrals, and buildings.
                (b) Property that is not removed within the time allowed will become property of the United States.
              
            
            
              Reindeer Crossing Permits
              
                § 4300.80
                How can I get a permit to cross reindeer over public lands?
                (a) BLM may issue a crossing permit free of charge when you file an application with BLM at least 30 days before the crossing is to begin. Lands crossed may include lands under a grazing permit.
                (b) The application does not have to be on a BLM-approved form nor in a particular format, but it must show:
                (1) The number of reindeer to be driven;
                (2) The start date;
                (3) The approximate period of time required for the crossing; and
                (4) The land to be crossed.
                (c) You must comply with applicable State and Federal laws on livestock quarantine and sanitation when crossing reindeer on public land.
              
            
            
              Trespass
              
                § 4300.90
                What is a trespass?
                (a) A trespass is any use of Federal land for reindeer grazing purposes without a valid permit issued under the regulations of this part; a trespass is unlawful and is prohibited.
                (b) Any person who willfully violates the regulations in this part will be deemed guilty of a misdemeanor, and upon conviction is punishable by imprisonment for not more than one year, or by a fine of not more than $500.
                Group 4600—Leases
              
            
          
          
            Pt. 4600
            PART 4600—LEASES OF GRAZING LAND—PIERCE ACT
            
              
                Subpart 4600—General
                Sec.
                4600.0-2
                Objectives.
                4600.0-3
                Authority.
              
              
                Subpart 4610—Procedures
                4610.1
                Evidence of ownership.
                4610.1-1
                Certificate of ownership for State or county lands.
                4610.1-2
                Certificate of ownership for private lands.
                4610.2
                Leases.
                4610.2-1
                Form of lease.
                4610.2-2
                Period of lease.
                4610.2-3
                Approval of lease; renewal.
                
                4610.3
                Payment of rental.
                4610.4
                Fees.
                4610.4-1
                Computation of fees.
                4610.4-2
                Disposition of receipts.
                4610.4-3
                Allocation of funds appropriated.
                4610.5
                Improvements by the United States on leased lands.
              
            
            
              Authority:
              48 Stat. 1270; 43 U.S.C. 315a.
            
            
              Source:
              35 FR 9546, June 13, 1970, unless otherwise noted. Redesignated at 61 FR 29031, June 7, 1996.
            
            
              Subpart 4600—General
              
                § 4600.0-2
                Objectives.
                When it is determined by the authorized officer that any State, county, or privately owned lands located within grazing districts are chiefly valuable for grazing, and are necessary to promote the orderly use, improvement, and development of grazing districts, steps should be taken to secure offers of leases of such lands from the owners thereof.
              
              
                § 4600.0-3
                Authority.
                (a) The Act of June 23, 1938. The Act of June 23, 1938 (52 Stat. 1033; 43 U.S.C. 315m-1, 315m-4 inclusive), known as the Pierce Act, authorizes the Secretary of the Interior in his discretion to lease, at rates to be determined by him, any State, county, or privately owned lands chiefly valuable for grazing purposes and lying within the exterior boundaries of grazing districts created under the Taylor Grazing Act of June 28, 1934 (48 Stat. 1269, as amended; 43 U.S.C. 315 et seq.) when in his judgment, the leasing of such lands will promote the orderly use of the district and aid in conserving the forage resources of the public lands therein, and the authorized officer of the Bureau of Land Management may approve leases under the Pierce Act on behalf of the United States in accordance with this part. Leases so approved need not be submitted for Secretarial approval.
              
            
            
              Subpart 4610—Procedures
              
                § 4610.1
                Evidence of ownership.
                Parties offering to lease lands to the United States under the provisions of this Act will be required to furnish evidence of ownership as follows:
              
              
                § 4610.1-1
                Certificate of ownership for State or county lands.
                Where State and county lands are offered for lease, a certificate from the proper State or county official will be required showing that title to the lands is in the State or county and that the officer or agency of the State or county offering them for lease is empowered by the laws of such State to lease such lands.
              
              
                § 4610.1-2
                Certificate of ownership for private lands.
                Where privately owned lands are offered for lease, the party offering them will be required to file with the local office of the Bureau of Land Management certificates from either the proper county officials, a licensed abstracter, or an administrative officer of the Bureau of Land Management whichever is required by an authorized officer, certifying that the records of the county in which the lands are situated show that the party offering the lands for lease is the record owner thereof or in legal control of such lands under appropriate recorded lease permitting the subleasing of the property, and including an itemized statement showing the nature and extent of any liens, tax assessments, mortgages, or other encumbrances.
              
              
                § 4610.2
                Leases.
              
              
                § 4610.2-1
                Form of lease.
                Leases under the Pierce Act should conform in general to a form approved by the Director. This form is believed adaptable for use in all of the States within which grazing districts have been established under the Taylor Grazing Act. Leases under the Pierce Act must be executed by the lessor in the manner prescribed by the laws of the State within which the lands leased are situated.
              
              
                § 4610.2-2
                Period of lease.
                Leases may be made for such periods as are deemed proper by an authorized officer in promoting a proper land-use program in connection with the public range, not to exceed, however, the 10-year period as limited by the Pierce Act, beginning with the date of the approval of such lease.
              
              
                
                § 4610.2-3
                Approval of lease; renewal.
                Local negotiations for leasing of lands under this act will not be effective until the lease and any renewal thereof has been approved by an authorized officer of the Bureau of Land Management. Upon such approval the lease should be recorded in the land records of the county in which the land is situated.
              
              
                § 4610.3
                Payment of rental.
                The carrying capacity of the lands will be taken into consideration in negotiating the rental to be paid. Payment of rentals will be made annually by the United States at the end of the period for which licenses or permits to graze on the lands involved have been granted, or as soon thereafter as the moneys collected by the United States from its licensees or permittees for the use of such lands have been appropriated by the Congress in accordance with the provisions of the Pierce Act, and made available for such purpose, or moneys for the payment of such rentals have been made available through contributions under section 9 of the Taylor Grazing Act (48 Stat. 1273; 43 U.S.C. 315h).
              
              
                § 4610.4
                Fees.
              
              
                § 4610.4-1
                Computation of fees.
                The aggregate of the grazing fees collected for the use of the lands leased under the provisions of the Pierce Act must be sufficient to insure a return to the United States of an amount equal to the aggregate of the rentals paid for such lands and the aggregate of the grazing fees collected for the use of all the lands leased in any one State must be at least equal to the aggregate of the rentals paid in that State.
              
              
                § 4610.4-2
                Disposition of receipts.
                All moneys received in the administration of lands leased under the Pierce Act will be deposited in the Treasury of the United States as provided in section 4 of that Act and will be available when appropriated by the Congress for the leasing of lands. Distribution of such receipts, therefore, will not be made as provided in sections 10 and 11 of the Taylor Grazing Act (48 Stat. 1273; 43 U.S.C. 315i, 315j).
              
              
                § 4610.4-3
                Allocation of funds appropriated.
                Moneys received in the administration of lands leased under the Pierce Act, when appropriated by the Congress, will be allocated to the budgets of the State Director for disbursement in accordance with that Act and the regulations in this part. Records of disbursements thereof will be maintained under existing procedure.
              
              
                § 4610.5
                Improvements by the United States on leased lands.
                The procedure in placing improvements on any lands leased under the Pierce Act, will, so far as practicable, be the same as provided under subpart 4120 of subchapter D.
                [35 FR 9546, June 13, 1970. Redesignated and amended at 61 FR 29031, June 7, 1996]
                Group 4700—Wild Free-Roaming Horse and Burro Management
                
                  Note:
                  The information collection requirements contained in Group 4700 have been approved by the Office of Management and Budget and assigned clearance number 1004-0042. The information is being collected to permit the authorized officer to remove wild horses and burros from private land and to determine whether an application for adoption of and title to wild horses or burros should be granted. Responses are required to obtain benefits.

                  Public reporting burden for this information is estimated to average 0.165 hour per response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Information Collection Clearance Officer, Division of Information Resources Management, Bureau of Land Management (770), 1849 C Street NW., Washington, DC 20240, and the Office of Management and Budget, Paperwork Reduction Project 1004-0042, Washington, DC 20503.
                  
                  [51 FR 7414, Mar. 3. 1986, as amended at 56 FR 786, Jan. 9, 1991]
                
              
            
          
          
            
            Pt. 4700
            PART 4700—PROTECTION, MANAGEMENT, AND CONTROL OF WILD FREE-ROAMING HORSES AND BURROS
            
              
                Subpart 4700—General
                Sec.
                4700.0-1
                Purpose.
                4700.0-2
                Objectives.
                4700.0-3
                Authority.
                4700.0-5
                Definitions.
                4700.0-6
                Policy.
                4700.0-9
                Collections of information.
              
              
                Subpart 4710—Management Considerations
                4710.1
                Land use planning.
                4710.2
                Inventory and monitoring.
                4710.3
                Management areas.
                4710.3-1
                Herd management areas.
                4710.3-2
                Wild horse and burro ranges.
                4710.4
                Constraints on management.
                4710.5
                Closure to livestock grazing.
                4710.6
                Removal of unauthorized livestock in or near areas occupied by wild horses or burros.
                4710.7
                Maintenance of wild horses and burros on privately controlled lands.
              
              
                Subpart 4720—Removal
                4720.1
                Removal of excess animals from public lands.
                4720.2
                Removal of strayed or excess animals from private lands.
                4720.2-1
                Removal of strayed animals from private lands.
                4720.2-2
                Removal of excess animals from private lands.
              
              
                Subpart 4730—Destruction of Wild Horses or Burros and Disposal of Remains
                4730.1
                Destruction.
                4730.2
                Disposal of remains.
              
              
                Subpart 4740—Motor Vehicles and Aircraft
                4740.1
                Use of motor vehicles or aircraft.
                4740.2
                Standards for vehicles used for transport of wild horses and burros.
              
              
                Subpart 4750—Private Maintenance
                4750.1
                Private maintenance.
                4750.2
                Health, identification, and inspection requirements.
                4750.2-1
                Health and identification requirements.
                4750.2-2
                Brand inspection.
                4750.3
                Application requirements for private maintenance.
                4750.3-1
                Application for private maintenance of wild horses and burros.
                4750.3-2
                Qualification standards for private maintenance.
                4750.3-3
                Supporting information and certification for private maintenance of more than 4 wild horses or burros.
                4750.3-4
                Approval or disapproval of applications.
                4750.4
                Private maintenance of wild horses and burros.
                4750.4-1
                Private Maintenance and Care Agreement.
                4750.4-2
                Adoption fee.
                4750.4-3
                Request to terminate Private Maintenance and Care Agreement.
                4750.4-4
                Replacement animals.
                4750.5
                Application for title to wild horses and burros.
              
              
                Subpart 4760—Compliance
                4760.1
                Compliance with the Private Maintenance and Care Agreement.
              
              
                Subpart 4770—Prohibited Acts, Administrative Remedies, and Penalties
                4770.1
                Prohibited acts.
                4770.2
                Civil penalties.
                4770.3
                Administrative remedies.
                4770.4
                Arrest.
                4770.5
                Criminal penalties.
              
            
            
              Authority:
              16 U.S.C. 1331-1340; 18 U.S.C. 47; 43 U.S.C. 315 and 1740.
            
            
              Source:
              51 FR 7414, Mar. 3, 1986, unless otherwise noted.
            
            
              Subpart 4700—General
              
                § 4700.0-1
                Purpose.
                The purpose of these regulations is to implement the laws relating to the protection, management, and control of wild horses and burros under the administration of the Bureau of Land Management.
              
              
                § 4700.0-2
                Objectives.
                The objectives of these regulations are management of wild horses and burros as an integral part of the natural system of the public lands under the principle of multiple use; protection of wild horses and burros from unauthorized capture, branding, harassment or death; and humane care and treatment of wild horses and burros.
              
              
                § 4700.0-3
                Authority.

                The Act of September 8, 1959 (18 U.S.C. 47); the Act of December 15, 1971, as amended (16 U.S.C. 1331-1340); the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1711, 1712, and 1734); the Act of June 28, 1934, as amended (43 U.S.C. 315); and the National Environmental Policy Act of 1969 (42 U.S.C. 4321, 4331-4335, and 4341-4347).
              
              
                § 4700.0-5
                Definitions.
                As used in this part, the term:
                (a) Act means the Act of December 15, 1971, as amended (16 U.S.C. 1331-1340), commonly referred to as the Wild Free-Roaming Horse and Burro Act.
                (b) Authorized officer means any employee of the Bureau of Land Management to whom has been delegated the authority to perform the duties described herein.
                (c) Commercial exploitation means using a wild horse or burro because of its characteristics of wildness for direct or indirect financial gain. Characteristics of wildness include the rebellious and feisty nature of such animals and their defiance of man as exhibited in their undomesticated and untamed state. Use as saddle or pack stock and other uses that require domestication of the animal are not commercial exploitation of the animals because of their characteristics of wildness.
                (d) Herd area means the geographic area identified as having been used by a herd as its habitat in 1971.
                (e) Humane treatment means handling compatible with animal husbandry practices accepted in the veterinary community, without causing unnecessary stress or suffering to a wild horse or burro.
                (f) Inhumane treatment means any intentional or negligent action or failure to act that causes stress, injury, or undue suffering to a wild horse or burro and is not compatible with animal husbandry practices accepted in the veterinary community.
                (g) Lame wild horse or burro means a wild horse or burro with one or more malfunctioning limbs that permanently impair its freedom of movement.
                (h) Old wild horse or burro means a wild horse or burro characterized because of age by its physical deterioration and inability to fend for itself, suffering, or closeness to death.
                (i) Private maintenance means the provision of proper care and humane treatment to excess wild horses and burros by qualified individuals under the terms and conditions specified in a Private Maintenance and Care Agreement.
                (j) Public lands means any lands or interests in lands administered by the Secretary of the Interior through the Bureau of Land Management.
                (k) Sick wild horse or burro means a wild horse or burro with failing health, infirmity or disease from which there is little chance of recovery.
                (l) Wild horses and burros means all unbranded and unclaimed horses and burros that use public lands as all or part of their habitat, that have been removed from these lands by the authorized officer, or that have been born of wild horses or burros in authorized BLM facilities, but have not lost their status under section 3 of the Act. Foals born to a wild horse or burro after approval of a Private Maintenance and Care Agreement are not wild horses or burros. Such foals are the property of the adopter of the parent mare or jenny. Where it appears in this part the term wild horses and burros is deemed to include the term free-roaming.
                
                [51 FR 7414, Mar. 3, 1986, as amended at 59 FR 28275, June 1, 1994]
              
              
                § 4700.0-6
                Policy.
                (a) Wild horses and burros shall be managed as self-sustaining populations of healthy animals in balance with other uses and the productive capacity of their habitat.
                (b) Wild horses and burros shall be considered comparably with other resource values in the formulation of land use plans.
                (c) Management activities affecting wild horses and burros shall be undertaken with the goal of maintaining free-roaming behavior.
                (d) In administering these regulations, the authorized officer shall consult with Federal and State wildlife agencies and all other affected interests, to involve them in planning for and management of wild horses and burros on the public lands.

                (e) Healthy excess wild horses and burros for which an adoption demand by qualified individuals exists shall be made available at adoption centers for private maintenance and care.
                
                (f) Fees shall normally be required from qualified individuals adopting excess wild horses and burros to defray part of the costs of the adoption program.
              
              
                § 4700.0-9
                Collections of information.

                (a) The collections of information contained in this part have been approved by the Office of Management and Budget under 44 U.S.C. 3501 et seq. and assigned clearance number 1004-0042. The information will be used to permit the authorized officer to remove wild horses and burros from private lands and to determine whether an application for adoption of and title to wild horses or burros should be granted. Response is required to obtain benefits under 16 U.S.C. 1333 and 1334.
                (b) Public reporting burden for this information is estimated to average 0.1652 hour per response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing the burden, to the Information Collection Clearance Officer (783), Bureau of Land Management, Washington, DC 20240, and the Office of Management and Budget, Paperwork Reduction Project, 1004-0042, Washington, DC 20503.
                [57 FR 29654, July 6, 1992]
              
            
            
              Subpart 4710—Management Considerations
              
                § 4710.1
                Land use planning.
                Management activities affecting wild horses and burros, including the establishment of herd management areas, shall be in accordance with approved land use plans prepared pursuant to part 1600 of this title.
              
              
                § 4710.2
                Inventory and monitoring.
                The authorized officer shall maintain a record of the herd areas that existed in 1971, and a current inventory of the numbers of animals and their areas of use. When herd management areas are established, the authorized officer shall also inventory and monitor herd and habitat characteristics.
              
              
                § 4710.3
                Management areas.
              
              
                § 4710.3-1
                Herd management areas.
                Herd management areas shall be established for the maintenance of wild horse and burro herds. In delineating each herd management area, the authorized officer shall consider the appropriate management level for the herd, the habitat requirements of the animals, the relationships with other uses of the public and adjacent private lands, and the constraints contained in § 4710.4. The authorized officer shall prepare a herd management area plan, which may cover one or more herd management areas.
              
              
                § 4710.3-2
                Wild horse and burro ranges.
                Herd management areas may also be designated as wild horse or burro ranges to be managed principally, but not necessarily exclusively, for wild horse or burro herds.
              
              
                § 4710.4
                Constraints on management.
                Management of wild horses and burros shall be undertaken with the objective of limiting the animals' distribution to herd areas. Management shall be at the minimum level necessary to attain the objectives identified in approved land use plans and herd management area plans.
              
              
                § 4710.5
                Closure to livestock grazing.
                (a) If necessary to provide habitat for wild horses or burros, to implement herd management actions, or to protect wild horses or burros, to implement herd management actions, or to protect wild horses or burros from disease, harassment or injury, the authorized officer may close appropriate areas of the public lands to grazing use by all or a particular kind of livestock.
                (b) All public lands inhabited by wild horses or burros shall be closed to grazing under permit or lease by domestic horses and burros.
                (c) Closure may be temporary or permanent. After appropriate public consultation, a Notice of Closure shall be issued to affected and interested parties.
              
              
                
                § 4710.6
                Removal of unauthorized livestock in or near areas occupied by wild horses or burros.
                The authorized officer may establish conditions for the removal of unauthorized livestock from public lands adjacent to or within areas occupied by wild horses or burros to prevent undue harassment of the wild horses or burros. Liability and compensation for damages from unauthorized use shall be determined in accordance with subpart 4150 of this title.
              
              
                § 4710.7
                Maintenance of wild horses and burros on privately controlled lands.
                Individuals controlling lands within areas occupied by wild horses and burros may allow wild horses or burros to use these lands. Individuals who maintain wild free-roaming horses and burros on their land shall notify the authorized officer and shall supply a reasonable estimate of the number of such animals so maintained. Individuals shall not remove or entice will horses or burros from the public lands.
              
            
            
              Subpart 4720—Removal
              
                § 4720.1
                Removal of excess animals from public lands.
                Upon examination of current information and a determination by the authorized officer that an excess of wild horses or burros exists, the authorized officer shall remove the excess animals immediately in the following order.
                (a) Old, sick, or lame animals shall be destroyed in accordance with subpart 4730 of this title;
                (b) Additional excess animals for which an adoption demand by qualified individuals exists shall be humanely captured and made available for private maintenance in accordance with subpart 4750 of this title; and
                (c) Remaining excess animals for which no adoption demand by qualified individuals exists shall be destroyed in accordance with subpart 4730 of this title.
              
              
                § 4720.2
                Removal of strayed or excess animals from private lands.
              
              
                § 4720.2-1
                Removal of strayed animals from private lands.
                Upon written request from the private landowner to any representative of the Bureau of Land Management, the authorized officer shall remove stray wild horses and burros from private lands as soon as practicable. The private landowner may also submit the written request to a Federal marshal, who shall notify the authorized officer. The request shall indicate the numbers of wild horses or burros, the date(s) the animals were on the land, legal description of the private land, and any special conditions that should be considered in the gathering plan.
              
              
                § 4720.2-2
                Removal of excess animals from private lands.
                If the authorized officer determines that proper management requires the removal of wild horses and burros from areas that include private lands, the authorized officer shall obtain the written consent of the private owner before entering such lands. Flying aircraft over lands does not constitute entry.
              
            
            
              Subpart 4730—Destruction of Wild Horses or Burros and Disposal of Remains
              
                § 4730.1
                Destruction.
                Except as an act of mercy, no wild horse or burro shall be destroyed without the authorization of the authorized officer. Old, sick, or lame animals shall be destroyed in the most humane manner possible. Excess animals for which adoption demand does not exist shall be destroyed in the most humane and cost efficient manner possible.
              
              
                § 4730.2
                Disposal of remains.
                Remains of wild horses or burros that die after capture shall be disposed of in accordance with State or local sanitation laws. No compensation of any kind shall be received by any agency or individual disposing of remains. The products of rendering are not considered remains.
              
            
            
              
              Subpart 4740—Motor Vehicles and Aircraft
              
                § 4740.1
                Use of motor vehicles or aircraft.
                (a) Motor vehicles and aircraft may be used by the authorized officer in all phases of the administration of the Act, except that no motor vehicle or aircraft, other than helicopters, shall be used for the purpose of herding or chasing wild horses or burros for capture or destruction. All such use shall be conducted in a humane manner.
                (b) Before using helicopters or motor vehicles in the management of wild horses or burros, the authorized officer shall conduct a public hearing in the area where such use is to be made.
              
              
                § 4740.2
                Standards for vehicles used for transport of wild horses and burros.
                (a) Use of motor vehicles for transport of wild horses or burros shall be in accordance with appropriate local, State and Federal laws and regulations applicable to the humane transportation of horses and burros, and shall include, but not be limited to, the following standards:
                (1) The interior of enclosures shall be free from protrusion that could injure animals;
                (2) Equipment shall be in safe conditions and of sufficient strength to withstand the rigors of transportation;
                (3) Enclosures shall have ample head room to allow animals to stand normally;
                (4) Enclosures for transporting two or more animals shall have partitions to separate them by age and sex as deemed necessary by the authorized officer;
                (5) Floors of enclosures shall be covered with nonskid material;
                (6) Enclosures shall be adequately ventilated and offer sufficient protection to animals from inclement weather and temperature extremes; and
                (7) Unless otherwise approved by the authorized officer, transportation shall be limited in sequence to a maximum of 24 hours followed by a minimum of 5 hours of on-the-ground rest with adequate feed and water.
                (b) The authorized officer shall not load wild horses or burros if he/she determines that the vehicle to be used for transporting the wild horses or burros is not satisfactory for that purpose.
              
            
            
              Subpart 4750—Private Maintenance
              
                § 4750.1
                Private maintenance.
                The authorized officer shall make available for private maintenance all healthy excess wild horses or burros for which an adoption demand by qualified individuals exists.
              
              
                § 4750.2
                Health, identification, and inspection requirements.
              
              
                § 4750.2-1
                Health and identification requirements.
                (a) An individual determined to be qualified by the authorized officer shall verify each excess animal's soundness and good health, determine its age and sex, and administer immunizations, worming compounds, and tests for communicable diseases.
                (b) Documentation conforming compliance with State health inspection and immunization requirements for each wild horse or burro shall be provided to each adopter by the authorized officer.
                (c) Each animal offered for private maintenance, including orphan and unweaned foals, shall be individually identified by the authorized officer with a permanent freeze mark of alpha numeric symbols on the left side of its neck. The freeze mark identifies the animal as Federal property subject to the provisions of the Act and these regulations by a patented symbol, the animal's year of birth, and its individual identification number. The authorized officer shall record the freeze mark on the documentation of health and immunizations. For purposes of this subpart, a freeze mark applied by the authorized officer is not considered a brand.
              
              
                § 4750.2-2
                Brand inspection.

                The authorized officer shall make arrangements on behalf of an adopter for State inspection of brands, where applicable, of each animal to be transported across the State where the adoption center is located. The adopter shall be responsible for obtaining inspections for brands required by other States to or through which the animal may be transported.
              
              
                § 4750.3
                Application requirements for private maintenance.
              
              
                § 4750.3-1
                Application for private maintenance of wild horses and burros.
                An individual applying for a wild horse or burro shall file an application with the Bureau of Land Management on a form approved by the Director.
              
              
                § 4750.3-2
                Qualification standards for private maintenance.
                (a) To qualify to receive a wild horse or burro for private maintenance, an individual shall:
                (1) Be 18 years of age or older;
                (2) Have no prior conviction for inhumane treatment of animals or for violation of the Act or these regulations;
                (3) Have adequate feed, water, and facilities to provide humane care to the number of animals requested. Facilities shall be in safe condition and of sufficient strength and design to contain the animals. The following standards apply:
                (i) A minimum space of 144 square feet shall be provided for each animal maintained, if exercised daily; otherwise, a minimum of 400 square feet shall be provided for each animal;
                (ii) Until fence broken, adult horses shall be maintained in an enclosure at least 6 feet high; burros in an enclosure at least 41/2 feet high; and horses less than 18 months old in an enclosure at least 5 feet high. Materials shall be protrusion-free and shall not include large-mesh woven or barbed wire;
                (iii) Shelter shall be available to mitigate the effects of inclement weather and temperature extremes. The authorized officer may require that the shelter be a structure, which shall be well-drained and adequately ventilated;
                (iv) Feed and water shall be adequate to meet the nutritional requirements of the animals, based on their age, physiological condition and level of activity; and
                (4) Have obtained no more than 4 wild horses and burros within the preceding 12-month period, unless specifically authorized in writing by the authorized officer.
                (b) The authorized officer shall determine an individual's qualifications based upon information provided in the application form required by § 4750.3-1 of this subpart and Bureau of Land Management records of any previous private maintenance by the individual under the Act.
              
              
                § 4750.3-3
                Supporting information and certification for private maintenance of more than 4 wild horses or burros.
                (a) An individual applying to adopt more than 4 wild horses or burros within a 12-month period, or an individual or group of individuals requesting to maintain more than 4 wild horses or burros at a single location shall provide a written report prepared by the authorized officer, or by a local humane official, veterinarian, cooperative extension agent, or similarly qualified person approved by the authorized officer, verifying that the applicant's facilities have been inspected, appear adequate to care for the number of animals requested, and satisfy the requirements contained in § 4750.3-2(a).
                (1) The report shall include a description of the facilities, including corral sizes, pasture size, and shelter, barn, or stall dimensions, and shall note any discrepancies between the facilities inspected and representations made in the application form.
                (2) When an applicant requests 25 or more animals or when 25 or more animals will be maintained at any single location regardless of the number of applicants, the facilities for maintaining the adopted animals shall be inspected by the authorized officer prior to approving the application.
                (b) The Bureau of Land Management will not allow the use of a power of attorney or any other instrument or writing authorizing one person to act as an agent for another in the adoption of wild horses and burros.
                [51 FR 7414, Mar. 3, 1986, as amended at 55 FR 39152, Sept. 25, 1990; 63 FR 18340, Apr. 15, 1998]
              
              
                
                § 4750.3-4
                Approval or disapproval of applications.
                If an application is approved, the authorized officer shall offer the individual an opportunity to select the appropriate number, sex, age and species of animals from those available. If the authorized officer disapproves an application for private maintenance because the applicant lacks adequate facilities or transport, the individual may correct the shortcoming and file a new application.
              
              
                § 4750.4
                Private maintenance of wild horses and burros.
              
              
                § 4750.4-1
                Private Maintenance and Care Agreement.
                To obtain a wild horse or burro, a qualified applicant shall execute a Private Maintenance and Care Agreement and agree to abide by its terms and conditions, including but not limited to the following:
                (a) Title to wild horses and burros covered by the agreement shall remain in the Federal Government for at least 1 year after the Private Maintenance and Care Agreement is executed and until a Certificate of Title is issued by the authorized officer;
                (b) Wild horses and burros covered by the agreement shall not be transferred for more than 30 days to another location or to the care of another individual without the prior approval of the authorized officer;
                (c) Wild horses and burros covered by the agreement shall be made available for physical inspection within 7 days of receipt of a written request by the authorized officer;
                (d) The authorized officer shall be notified within 7 days of discovery of the death, theft or escape of wild horses and burros covered by the agreement;
                (e) Adopters are financially responsible for the proper care and treatment of all wild horses and burros covered by the agreement;
                (f) Adopters are responsible, as provided by State law, for any personal injury, property damage, or death caused by animals in their care; for pursuing animals that escape or stray; and for costs of recapture.
                (g) Adopters shall notify the authorized officer within 30 days of any change in the adopter's address; and
                (h) Adopters shall dispose of remains in accordance with applicable sanitation laws.
              
              
                § 4750.4-2
                Adoption fee.
                (a) Does BLM charge an adoption fee for wild horses and burros?
                You must pay an adoption fee for each wild horse or burro you adopt. Usually BLM will charge you a $125 base fee. BLM will not charge you an adoption fee for orphan foals.
                (b) Can BLM increase the adoption fee?
                Yes, BLM may increase the adoption fee. BLM may hold competitive adoption events for wild horses or burros. At competitive adoptions, qualified adopters set adoption fees through competitive bidding. For these adoptions, the fee is the highest bid received over the base fee of $125. Horses or burros remaining at the end of a competitive adoption event will be available for adoption at the established adoption fee.
                (c) May BLM reduce or waive the adoption fee?
                (1) The BLM Director may reduce or waive the fee when wild horses or burros are un-adoptable at the base adoption fee.
                (2) A reduction or waiver of the adoption fee is available only if you are willing to comply with all regulations relating to wild horses and burros.
                [62 FR 5339, Feb. 5, 1997]
              
              
                § 4750.4-3
                Request to terminate Private Maintenance and Care Agreement.
                An adopter may request to terminate his/her responsibility for an adopted animal by submitting a written relinquishment of the Private Maintenance and Care Agreement for that animal. The authorized officer shall arrange to transfer the animal to another qualified applicant or take possession of the animal at a location specified by the authorized officer within 30 days of receipt of the written request for relinquishment.
              
              
                
                § 4750.4-4
                Replacement animals.
                The authorized officer shall replace an animal, upon request by the adopter, if (a) within 6 months of the execution of the Private Maintenance and Care Agreement the animal dies or is required to be destroyed due to a condition that existed at the time of placement with the adopter; and (b) the adopter provides, within a reasonable time, a statement by a veterinarian certifying that reasonable care and treatment would not have corrected the condition. Transportation of the replacement animal shall be the responsibility of the adopter.
              
              
                § 4750.5
                Application for title to wild horses and burros.
                (a) The adopter shall apply for title, using a form designated by the Director, upon signing the Private Maintenance and Care Agreement.
                (b) The authorized officer shall issue a Certificate of Title after 12 months, if the adopter has complied with the terms and conditions of the agreement and the authorized officer determines, based either on a field inspection or a statement provided by the adopter from a veterinarian, extension agent, local humane official, or other individual acceptable to the authorized officer, that the animal or animals covered by the Agreement have received proper care and humane treatment.
                (c) An adopter may not obtain title to more than 4 animals per 12-month period of private maintenance. Effective the date of issuance of the Certificate of Title, Federal ownership of the wild horse or burro ceases and the animal loses its status as a wild horse or burro and is no longer under the protection of the Act or regulations under this title.
              
            
            
              Subpart 4760—Compliance
              
                § 4760.1
                Compliance with the Private Maintenance and Care Agreement.
                (a) An adopter shall comply with the terms and conditions of the Private Maintenance and Care Agreement and these regulations. The authorized officer may verify compliance by visits to an adopter, physical inspections of the animals, and inspections of the facilities and conditions in which the animals are being maintained. The authorized officer may authorize a cooperative extension agent, local humane official or similarly qualified individual to verify compliance.
                (b) The authorized officer shall verify compliance with the terms of the Private Maintenance and Care Agreement when an adopter has received 25 or more animals or when 25 or more animals are maintained at a single location.
                (c) The authorized officer shall conduct an investigation when a complaint concerning the care, treatment, or use of a wild horse or burro is received by the Bureau of Land Management.
                (d) The authorized officer may require, as a condition for continuation of a Private Maintenance and Care Agreement, that an adopter take specific corrective actions if the authorized officer determines that an animal is not receiving proper care or is being maintained in unsatisfactory conditions. The adopter shall be given reasonable time to complete the required corrective actions.
              
            
            
              Subpart 4770—Prohibited Acts, Administrative Remedies, and Penalties
              
                § 4770.1
                Prohibited acts.
                The following acts are prohibited:
                (a) Maliciously or negligently injuring or harassing a wild horse or burro;
                (b) Removing or attempting to remove a wild horse or burro from the public lands without authorization from the authorized officer;
                (c) Destroying a wild horse or burro without authorization from the authorized officer except as an act of mercy;
                (d) Selling or attempting to sell, directly or indirectly, a wild horse or burro or its remains;
                (e) Commercially exploiting a wild horse or burro;
                (f) Treating a wild horse or burro inhumanely;
                (g) Violating a term or condition of the Private Maintenance and Care Agreement;
                (h) Branding a wild horse or burro;

                (i) Removing or altering a freeze mark on a wild horse or burro;
                
                (j) Violating an order, term, or condition established by the authorized officer under this part.
              
              
                § 4770.2
                Civil penalties.
                (a) A permittee or lessee who has been convicted of any of the prohibited acts found in § 4770.1 of this title may be subject to suspension or cancellation of the permit or lease.
                (b) An adopter's failure to comply with the terms and conditions of the Private Maintenance and Care Agreement may result in the cancellation of the agreement, repossession of wild horses and burros included in the agreement and disapproval of requests by the adopted for additional excess wild horses and burros.
              
              
                § 4770.3
                Administrative remedies.
                (a) Any person who is adversely affected by a decision of the authorized officer in the administration of these regulations may file an appeal. Appeals and petitions for stay of a decision of the authorized officer must be filed within 30 days of receipt of the decision in accordance with 43 CFR part 4.
                (b) Notwithstanding the provisions of paragraph (a) of § 4.21 of this title, the authorized officer may provide that decisions to cancel a Private Maintenance and Care Agreement shall be effective upon issuance or on a date established in the decision so as to allow repossession of wild horses or burros from adopters to protect the animals' welfare.
                (c) Notwithstanding the provisions of paragraph (a) of § 4.21 of this title, the authorized officer may provide that decisions to remove wild horses or burros from public or private lands in situations where removal is required by applicable law or is necessary to preserve or maintain a thriving ecological balance and multiple use relationship shall be effective upon issuance or on a date established in the decision.
                [59 FR 7643, Feb. 16, 1994]
              
              
                § 4770.4
                Arrest.
                The Director of the Bureau of Land Management may authorize an employee who witnesses a violation of the Act or these regulations to arrest without warrant any person committing the violation, and to take the person immediately for examination or trial before an officer or court of competent jurisdiction. Any employee so authorized shall have power to execute any warrant or other process issued by an officer or court of competent jurisdiction to enforce the provisions of the Act or these regulations.
              
              
                § 4770.5
                Criminal penalties.
                Any person who commits any act prohibited in § 4770.1 of these regulations shall be subject to a fine of not more than $2,000 or imprisonment for not more than 1 year, or both, for each violation. Any person so charged with such violation by the authorized officer may be tried and sentenced by a United States Commissioner or magistrate, designated for that purpose by the court by which he/she was appointed, in the same manner and subject to the same conditions as provided in 18 U.S.C. 3401.
              
            
          
        
        
          
          SUBCHAPTER E—FOREST MANAGEMENT (5000)
          
            Group 5000—Forest Management General
          
          
            Pt. 5000
            PART 5000—ADMINISTRATION OF FOREST MANAGEMENT DECISIONS
            
              
                Subpart 5003—Administrative Remedies
                Sec.
                5003.1
                Effect of decisions; general.
                5003.2
                Notice of forest management decisions.
                5003.3
                Protests.
              
            
            
              Source:
              49 FR 28561, July 13, 1984, unless otherwise noted.
            
            
              Subpart 5003—Administrative Remedies
              
                § 5003.1
                Effect of decisions; general.
                (a) Filing a notice of appeal under part 4 of this title does not automatically suspend the effect of a decision governing or relating to forest management as described under sections 5003.2 and 5003.3.
                (b) Notwithstanding the provisions of 43 CFR 4.21(a)(1), when BLM determines that vegetation, soil, or other resources on the public lands are at substantial risk of wildfire due to drought, fuels buildup, or other reasons, or at immediate risk of erosion or other damage due to wildfire, BLM may make a wildfire management decision made under this part and parts 5400 through 5510 of this chapter effective immediately or on a date established in the decision. Wildfire management includes but is not limited to:
                (1) Fuel reduction or fuel treatment such as prescribed burns and mechanical, chemical, and biological thinning methods (with or without removal of thinned materials); and
                (2) Projects to stabilize and rehabilitate lands affected by wildfire.
                (c) The Interior Board of Land Appeals will issue a decision on the merits of an appeal of a wildfire management decision under paragraph (b) of this section within the time limits prescribed in 43 CFR 4.416.
                [68 FR 33804, June 5, 2003]
              
              
                § 5003.2
                Notice of forest management decisions.
                (a) The authorized officer shall, when the public interest requires, specify when a decision governing or relating to forest management shall be implemented through the publication of a notice of decision in a newspaper of general circulation in the area where the lands affected by the decision are located, establishing the effective date of the decision. The notice in the newspaper shall reference 43 CFR subpart 5003—Administrative remedies.
                (b) When a decision is made to conduct an advertised timber sale, the notice of such sale shall constitute the decision document.
                (c) For all decisions relating to forest management except advertised timber sales, the notice and decision document shall contain a concise statement of the circumstances requiring the action.
                (43 U.S.C. 1181(a); 30 U.S.C. 601 et seq.; 43 U.S.C. 1701)
                [49 FR 28561, July 13, 1984]
              
              
                § 5003.3
                Protests.
                (a) Protests of a forest management decision, including advertised timber sales, may be made within 15 days of the publication of a notice of decision or notice of sale in a newspaper of general circulation.
                (b) Protests shall be filed with the authorized officer and shall contain a written statement of reasons for protesting the decision.
                (c) Protests received more than 15 days after the publication of the notice of decision or the notice of sale are not timely filed and shall not be considered.
                (d) Upon timely filing of a protest, the authorized officer shall reconsider the decision to be implemented in light of the statement of reasons for the protest and other pertinent information available to him/her.
                (e) The authorized officer shall, at the conclusion of his/her review, serve his/her decision in writing on the protesting party.

                (f) Upon denial of a protest filed under paragraph (a) of this section the authorized officer may proceed with implementation of the decision.
                (43 U.S.C. 1181(a); 30 U.S.C. 601 et seq.; 43 U.S.C. 1701)
                [49 FR 28561, July 13, 1984]
              
            
          
          
            Pt. 5040
            PART 5040—SUSTAINED-YIELD FOREST UNITS
            
              Sec.
              5040.1
              Under what authority does BLM establish sustained-yield forest units?
              5040.2
              What will BLM do before it establishes sustained-yield forest units?
              5040.3
              How does BLM establish sustained-yield forest units?
              5040.4
              What is the effect of designating sustained-yield forest units?
              5040.5
              How does BLM determine and declare the annual productive capacity?
            
            
              Authority:
              43 U.S.C. 1181e; 43 U.S.C. 1740.
            
            
              Source:
              63 FR 13132, Mar. 18, 1998, unless otherwise noted.
            
            
              § 5040.1
              Under what authority does BLM establish sustained-yield forest units?

              BLM is authorized, under the O. and C. Lands Act (43 U.S.C. 1181a et seq.) and the Federal Land Policy and Management Act, to divide the lands it manages in western Oregon into sustained-yield forest units. These lands are hereafter referred to as “the O. and C. lands.” BLM establishes units that contain enough forest land to provide, insofar as practicable, a permanent source of raw materials to support local communities and industries, giving due consideration to established forest products operations.
            
            
              § 5040.2
              What will BLM do before it establishes sustained-yield forest units?
              Before BLM designates sustained-yield forest units, it will:
              (a) Hold a public hearing in the area where it proposes to designate the units. BLM will provide notice, approved by the BLM Director, to the public of any hearing concerning sustained-yield forest units. This notice must be published once a week for four consecutive weeks in a newspaper of general circulation in the county or counties in which the forest units are situated. BLM may also publish the notice in a trade publication; and
              (b) Forward the minutes or meeting records to the BLM Director, along with an appropriate recommendation concerning the establishment of the units.
            
            
              § 5040.3
              How does BLM establish sustained-yield forest units?
              After a public hearing, BLM will publish a notice in a newspaper of general circulation in the county or counties affected by the proposed units, stating whether or not the BLM Director has decided to establish the units. If the BLM Director determines that the units should be established, BLM will include in its notice information on the geographical description of the sustained-yield forest units, how the public may review the BLM document that will establish the units, and the date the units will become effective. BLM will publish the notice before the units are established.
            
            
              § 5040.4
              What is the effect of designating sustained-yield units?
              Designating new sustained-yield forest units abolishes previous O. and C. master unit or sustained-yield forest unit designations. Until new sustained-yield forest units are designated for the first time in accordance with 43 CFR part 5040, the current master unit designations will continue to be in effect.
            
            
              § 5040.5
              How does BLM determine and declare the annual productive capacity?
              (a) If BLM has not established sustained-yield forest units under part 5040, then BLM will determine and declare the annual productive capacity by applying the sustained-yield principle to the O. and C. lands, treating them as a single unit.
              (b) If BLM has established sustained-yield forest units under part 5040, then BLM will determine and declare the annual productive capacity by applying the sustained-yield principle to each separate forest unit.

              (c) If it occurs that BLM has established sustained-yield forest units for less than all of the O. and C. lands, then BLM will determine and declare the annual productive capacity as follows:
              
              (1) BLM will treat sustained-yield forest units as in paragraph (b) of this section; and
              (2) BLM will treat any O. and C. lands not located within sustained-yield forest units as a single unit.
              Group 5400—Sales of Forest Products
            
          
          
            Pt. 5400
            PART 5400—SALES OF FOREST PRODUCTS; GENERAL
            
              
                Subpart 5400—Sales of Forest Products; General
                Sec.
                5400.0-3
                Authority.
                5400.0-5
                Definitions.
                5400.0-7
                Public hearings to determine surplus quantities and species of unprocessed timber.
              
              
                Subpart 5401—Advertised Sales; General
                5401.0-6
                Policy.
              
              
                Subpart 5402—Other Than Advertised Sales; General
                5402.0-6
                Policy.
              
            
            
              Authority:

              61 Stat. 681, as amended, 69 Stat. 367, 48 Stat. 1269, sec. 11, 30 Stat. 414, as amended, sec. 5, 50 Stat. 875; 30 U.S.C. 601 et seq., 43 U.S.C. 315, 1181a, 16 U.S.C. 607a, and 43 U.S.C. 1701 et seq.
              
            
            
              Subpart 5400—Sales of Forest Products; General
              
                § 5400.0-3
                Authority.
                (a) The Act of August 28, 1937 (43 U.S.C. 1181a) authorizes the sale of timber from the Revested Oregon and California Railroad and Reconveyed Coos Bay Wagon Road Grant Lands and directs that such lands shall be managed for permanent forest production and the timber thereon sold, cut and removed in conformity with the principle of sustained yield for the purpose of providing a permanent source of timber supply, protecting watersheds, regulating streamflow and contributing to the economic stability of local communities and industries, and providing recreational facilities.

                (b) The Act of July 31, 1947, as amended (30 U.S.C. 601 et seq.) authorizes the disposal of timber and other vegetative resources on public lands of the United States including lands embraced within an unpatented mining claim located after July 23, 1955, if the disposal of such resources is not otherwise expressly authorized by law including, but not limited to, the Act of June 28, 1934, as amended (43 U.S.C. 315 through 315o-1) and the U.S. mining laws; is not expressly prohibited by laws of the United States; and would not be detrimental to the public interest.
                (1) The Act also authorizes the United States, its permittees, and licensees to use so much of the surface of any unpatented mining claim located under the mining law of the United States after July 23, 1955, as may be necessary for access to adjacent land for the purposes of such permittees or licensees. Any authorized use of the surface of any such mining claim shall be such as not to endanger or materially interfere with prospecting, mining, or processing operations or uses reasonably incident thereto.
                (2) Where the lands have been withdrawn in aid of a function of a Federal department or agency other than the Department of the Interior, or of a State county, municipality, water district, or other local governmental subdivision or agency, the Secretary of the Interior may make disposals under the regulations in this subpart only with the consent of such other Federal department or agency or of such State, or local governmental unit. The Act provides, however, that the Secretary of Agriculture shall dispose of materials if such materials are on lands administered by the Secretary of Agriculture for national forest purposes or for purposes of title III of the Bankhead-Jones Farm Tenant Act or where withdrawn for the purpose of any other function of the Department of Agriculture.
                (3) The provisions of the Act in disposal of vegetative or mineral materials do not apply to lands in any national park, or national monument or to any Indian lands or lands set aside or held for the use or benefit of Indians including lands over which jurisdiction has been transferred to the Department of the Interior by Executive order for the use of Indians.

                (c) The Department of the Interior and Related Agencies Appropriation Act, 1976 (Pub. L. 94-165) prohibits the use of funds appropriated thereunder for sale of unprocessed timber from Federal lands west of the 100th meridian in the contiguous 48 States which will be exported from the United States, or which will be used as a substitute for timber from private lands which is exported by the purchaser. The law also provides that the export restriction shall not apply to specific quantities of grades and species of timber which the Secretary of the Interior determines to be surplus to domestic lumber and plywood manufacturing needs.
                (d) Authority for small sales of timber for use in Alaska is contained in the Act of May 14, 1898, as amended (16 U.S.C. 615a).

                (e) Authority to enforce the provisions of this title is contained in the Federal Land Policy and Management Act of 1976, as amended (43 U.S.C. 1701 et seq.).
                
                [37 FR 22797, Oct. 25, 1972, as amended at 41 FR 12659, Mar. 26, 1976; 56 FR 10174, Mar. 11, 1991]
              
              
                § 5400.0-5
                Definitions.
                Except as the context may otherwise indicate, as the terms are used in parts 5400-5490 of this chapter and in contracts issued thereunder:
                
                  Affiliate means a business entity including but not limited to an individual, partnership, corporation, or association, which controls or is controlled by a purchaser, or, along with a purchaser, is controlled by a third business entity.
                
                  Authorized Officer means an employee of the Bureau of Land Management, to whom has been delegated the authority to take action.
                
                  Bureau means the Bureau of Land Management, Department of the Interior.
                
                  Commercial use means use intended for resale, barter, or trade, or for profit.
                
                  Director means the Director of the Bureau of Land Management.
                
                  Fair Market value means the price forest products will return when offered for competitive sale on the open market. Determination of fair market value will be made in accordance with procedures in BLM Manual 9354.
                
                  Federal lands means all lands administered by the Department of the Interior west of the 100th meridian in the contiguous 48 States with the exception of tribal and trust allotted lands managed by the Bureau of Indian Affairs on behalf of the Indians.
                
                  Federal timber means timber sold by the Bureau of Land Management as used under these regulations.
                
                  Incidental use means personal use of other vegetative resources on the site where they are obtained, or, if they are transported to a secondary location, personal use of the resources within a reasonable period of time by the person obtaining them.
                
                  Loading point means any landing or other area in which logs are capable of being loaded for transportation out of the contract area: Provided, however, That right-of-way timber which has been cut shall not be considered to be at a loading point until such time as logs from any source are actually transported over that portion of the right-of-way.
                
                  Nonwillful means an action which is inadvertent, mitigated in character by the belief that the conduct is reasonable or legal.
                
                  O. and C. Lands means the Revested Oregon and California Railroad and Reconveyed Coos Bay Wagon Road Grant Lands and other lands administered by the Bureau of Land Management under the provisions of the Act of August 28, 1937 (50 Stat. 874).
                
                  Operating season means the time of the year in which operations of the type required to complete the contract are normally conducted in the location encompassing the subject timber sale, or the time of the year specified in the timber sale contract when such operations are permitted.
                
                  Operating time means a period of time during the operating season.
                
                  Other vegetative resources means all vegetative material that is not normally measured in board feet, but can be sold or removed from public lands by means of the issuance of a contract or permit.
                
                  Permit means authorization in writing by the authorized officer or other person authorized by the United States Government, and is a contract between the permittee and the United States.
                
                
                  Personal use means use other than for sale, barter, trade, or obtaining a profit.
                
                  Product value means the stumpage value of timber or the fair market value of other vegetative resources.
                
                  Public lands means any land and interest in land owned by the United States within the several States and administered by the Secretary of the Interior through the Bureau of Land Management, without regard to how the United States acquired ownership.
                
                  Purchaser means a business entity including, but not limited to, an individual, partnership, corporation, or association that buys Federal timber or other vegetative resources.
                
                  Sale value means the contract value of the stumpage sold under the contract.
                
                  Set-aside means a designation of timber for sale which is limited to bidding by small business concerns as defined by the Small Business Administration in its regulations (13 CFR part 121) under the authority of section 15 of the Small Business Act of July 18, 1958 (72 Stat. 384).
                
                  Substitution means:
                (1) The purchase of a greater volume of Federal timber by an individual purchaser than has been his historic pattern within twelve (12) months of the sale of export by the same purchaser of a greater volume of his private timber than has been his historic pattern during the preceding twelve (12) months, exclusive of Federal timber purchased by negotiated sale for right-of-way purposes, and
                (2) The increase of both the purchase of Federal timber and export of timber from private lands tributary to the plant for which Bureau of Land Management timber covered by a specific contract is delivered or expected to be delivered.
                
                  Third party scaling means the measurement of logs by a scaling organization, other than a Government agency, approved by the Bureau.
                
                  Timber means standing trees, downed trees or logs which are capable of being measured in board feet.
                
                  Trespass means the severance, removal, or unlawful use of timber or other vegetative resources without the consent (authorization) of the Federal Government, or failure to comply with contract or permit requirements that causes direct injury or damage to timber or other vegetative resources, or undue environmental degradation.
                
                  Trespasser means any person, partnership, association, or corporation responsible for committing a trespass.
                
                  Unprocessed timber means:
                (1) Any logs except those of utility grade or below, such as sawlogs, peeler logs, and pulp logs;
                (2) Cants or squares to be subsequently remanufactured exceeding eight and three-quarters (83/4) inches in thickness;
                (3) Split or round bolts, or other roundwood not processed to standards and specifications suitable for end product use.
                
                  Willful means a knowing act or omission that constitutes the voluntary or conscious performance of a prohibited act or indifference to or reckless disregard for the law.
                [35 FR 9783, June 13, 1970, as amended at 38 FR 6280, Mar. 8, 1973; 41 FR 12659, Mar. 26, 1976; 41 FR 31381, July 28, 1976; 56 FR 10175, Mar. 11, 1991; 57 FR 62235, Dec. 30, 1992]
              
              
                § 5400.0-7
                Public hearings to determine surplus quantities and species of unprocessed timber.
                (a) Public hearings will be held when authorized by the Director to seek advice and counsel as to the specific quantities of grades and species of unprocessed timber surplus to the needs of domestic users and processors. Such species and quantities thereby determined to be surplus by the Secretary, may be designated as available for export by the Secretary.
                (b) Such hearings will be coordinated with the Department of Agriculture and held at convenient, centralized locations within the range of the species under consideration.

                (c) Before any hearing is held in this regard, a notice will be published in a newspaper of general circulation within the range of the species under consideration at least 15 days prior to the hearing. In addition, known parties or groups with special interest in the species concerned should be notified directly. The record of the hearing shall be kept open for at least 5 consecutive calendar days from the date of the hearing for receipt of additional statements.
                (d) The hearing will be conducted by a representative or representatives of the Department of the Interior and the Department of Agriculture, respectively. At the conclusion of the hearing, the record thereof together with appropriate recommendations shall be forwarded to the Director for further action deemed appropriate. The Director shall give the public due notice as to the quantities and species of unprocessed timber determined to be surplus to the needs of domestic users and processors.
                [35 FR 9783, June 13, 1970, as amended at 41 FR 12659, Mar. 26, 1976]
              
            
            
              Subpart 5401—Advertised Sales; General
              
                § 5401.0-6
                Policy.
                (a) All sales other than those specified in § 5402.0-6 shall be made only after inviting competitive bids through publication and posting. Sales shall not be held sooner than one week after the last advertisement. Competitive sales shall be offered by the authorized officer when access to the sale area is available to anyone who is qualified to bid. Further, timber or other vegetative resources that would normally be sold by negotiated sale because of lack of legal access may be sold competitively without access if the authorized officer determines that there is competitive interest in such a sale.
                (b) All competitive sales shall be subject to the restrictions relating to the export and substitution from the United States of unprocessed timber.

                (Sec. 5, 50 Stat. 875, 61 Stat. 681, as amended, 69 Stat. 367; 43 U.S.C. 1181e, 30 U.S.C. 601 et seq.)
                [35 FR 9783, June 13, 1970, as amended at 41 FR 12659, Mar. 26, 1976; 49 FR 23839, June 8, 1984; 56 FR 10175, Mar. 11, 1991]
              
            
            
              Subpart 5402—Other Than Advertised Sales; General
              
                § 5402.0-6
                Policy.
                (a) When it is determined by the authorized officer to be in the public interest, he may sell at not less than the appraised value, without advertising or calling for bids, timber where the contract is for the sale of less than 250 M board feet.
                (b) Timber on the right-of-way of a logging road and danger trees adjacent to the right-of-way on O. and C. lands may be sold at not less than the appraised value without advertising or calling for bids to (1) permittee who constructs a road pursuant to a permit issued under Subpart 2800 of this chapter, or (2) a contractor who is constructing a road with Government funds.
                (c) In addition to paragraph (b) of this section, negotiated sales with no limitations as to volume may be made if:
                (1) The contract is for the disposal of materials to be used in connection with a public works improvement program on behalf of a Federal, State or local government agency and the public exigency will not permit the delay incident to advertising; or if
                (2) The contract is for the disposal of timber or other vegetative resources, for which it is impracticable to obtain competition.
                (d) All negotiated sales shall be subject to the restrictions relating to the export and substitution from the United States of unprocessed timber. Timber purchased for right-of-way purposes will not be subject to substitution restrictions.

                (Sec. 5, 50 Stat. 875, 61 Stat. 681, as amended, 69 Stat. 367; 43 U.S.C. 1181e, 30 U.S.C. 601 et seq.)
                [35 FR 9784, June 13, 1970, as amended at 41 FR 12660, Mar. 26, 1976; 56 FR 10175, Mar. 11, 1991]
              
            
          
          
            Pt. 5410
            PART 5410—ANNUAL TIMBER SALE PLAN
            
              Subpart 5410—Annual Timber Sale Plan; General
              
                § 5410.0-6
                Policy.

                Plans for the sale of timber from the O. and C. and public lands will be developed annually. Suggestions from prospective purchasers of such timber may be received to assist in the development of a sound annual timber sale plan. Such plan may be advertised in a newspaper of general circulation in the area in which the timber is located. Such advertisement shall indicate generally the probable time when the various tracts of timber included in the plan will be offered for sale, set-asides if any, and the probable location and anticipated volumes of such tracts. The authorized officer may subsequently change, alter or amend the annual timber sale plan.
                [35 FR 9785, June 13, 1970]
              
            
          
          
            Pt. 5420
            PART 5420—PREPARATION FOR SALE
            
              
                Subpart 5420—Preparation for Sale; General
                Sec.
                5420.0-6
                Policy.
              
              
                Subpart 5422—Volume Measurements
                5422.1
                Cruise sales.
                5422.2
                Scale sales.
              
              
                Subpart 5424—Preparation of Contract
                5424.0-6
                Policy.
                5424.1
                Reporting provisions for substitution determination.
              
            
            
              Authority:

              61 Stat. 681, as amended, 69 Stat. 367; Sec. 5, 50 Stat. 875; 30 U.S.C. 601 et seq.; 43 U.S.C. 1181e.
            
            
              Source:
              35 FR 9785, June 13, 1970, unless otherwise noted.
            
            
              Subpart 5420—Preparation for Sale; General
              
                § 5420.0-6
                Policy.
                All timber or other vegetative resources to be sold shall be appraised and in no case shall be sold at less than the appraised value. Measurement shall be by tree cruise, log scale, weight, or such other form of measurement as may be determined to be in the public interest.
              
            
            
              Subpart 5422—Volume Measurements
              
                § 5422.1
                Cruise sales.
                As the general practice, the Bureau will sell timber on a tree cruise basis.
              
              
                § 5422.2
                Scale sales.
                (a) Scaling by the Bureau will be used from time to time for administrative reasons. Such reasons would include but not be limited to the following: To improve cruising standards; check accuracy of cruising practices; for volumetric analysis; and for highly defective timber where it is impossible to determine the tree cruise volume within a reasonable degree of accuracy.
                (b) (1) BLM may order third party scaling after determining that all of the following factors exist:
                (i) A timber disaster has occurred;
                (ii) A critical resource loss is imminent; and
                (iii) Measurement practices listed in § 5422.1 and paragraph (a) of this section are inadequate to permit orderly disposal of the damaged timber.
                (2) BLM may also order third party scaling, only by scalers or scaling bureaus under contract to BLM, for the scaling of density management timber sales when the quadratic mean diameter of the trees to be cut and removed is equal to or less than 20 inches.
                (3) Third party scaling volumes must be capable of being equated to BLM standards in use for timber depletion computations, to insure conformance with sustained yield principles.
                [35 FR 9785, June 13, 1970, as amended at 71 FR 30294, May 26, 2006]
              
            
            
              Subpart 5424—Preparation of Contract
              
                § 5424.0-6
                Policy.
                (a) All timber sales shall be made on contract or permit forms approved by the Director, BLM.
                (b) Other than for incidental use, the severance and/or removal of any vegetative resource for personal or commercial use requires a written contract or permit issued by the authorized officer or other person authorized by the United States. All contracts or permits shall contain the following:
                (1) The name of the purchaser or his/her authorized representative with complete mailing address.

                (2) The specific vegetative resources authorized for removal and their respective quantities and values.
                
                (3) The specific location from which the vegetative resources are to be removed.
                (4) The term for which the contract or permit is valid.
                (5) Contract or permit conditions and stipulations.
                (6) Signature of purchaser or authorized representative.
                (c) The authorized officer may include additional provisions in the contract or permit to cover conditions peculiar to the sale area, such as road construction, logging methods, silvicultural practices, reforestation, snag felling, slash disposal, fire prevention, fire control, and the protection of improvements, watersheds, recreational values, and the prevention of pollution or other environmental degradation.
                (d) The contract or permit from and any additional provisions shall be made available for inspection by prospective bidders during the advertising period. When sales are negotiated, all additional provisions shall be made part of the contract or permit.
                (e) Except for such specific quantities of grades and species of unprocessed timber determined to be surplus to domestic lumber and plywood manufacturing needs, each timber sale contract shall include provisions that prohibit:
                (1) The export of any unprocessed timber harvested from the area under contract; and
                (2) The use of any timber of sawing or peeler grades, sold pursuant to the contract, as a substitute for timber from private lands which is exported or sold for export by the purchaser, an affiliate of the purchaser, or any other parties.
                [56 FR 10175, Mar. 11, 1991]
              
              
                § 5424.1
                Reporting provisions for substitution determination.
                (a) To determine whether substitution has occurred, the authorized officer may require that information identified in the contract be reported by:
                (1) A purchaser who has exported private timber within one year preceding the purchase date of Federal timber, and/or
                (2) An affiliate of a timber purchaser who exported private timber within one year before the acquisition of Federal timber from the purchaser.
                (b) Purchasers or affiliates of purchasers shall retain a record of Federal timber acquisitions and private timber exports for three years from the date the activity occurred.
                (Information collection requirements contained in paragraph (a) were approved by the Office of Management and Budget under control number 1004-0058)
                [46 FR 29263, June 1, 1981]
              
            
          
          
            Pt. 5430
            PART 5430—ADVERTISEMENT
            
              
                Subpart 5430—Advertisement; General
                Sec.
                5430.0-6
                Policy.
                5430.1
                Requirements.
              
            
            
              Source:
              35 FR 9785, June 13, 1970, unless otherwise noted.
            
            
              Subpart 5430—Advertisement; General
              
                Authority:

                Sec. 5, 50 Stat. 875, 61 Stat. 681, as amended, 69 Stat. 367; 43 U.S.C. 1181e, 30 U.S.C. 601 et seq.
                
              
              
                § 5430.0-6
                Policy.
                Competitive timber sales shall be advertised in a newspaper of general circulation in the area in which the timber or other vegetative resources are located and a notice of the sale shall be posted in a conspicuous place in the office where bids are to be submitted. Such advertisement shall be published on the same day once a week for two consecutive weeks, except that sales amounting to less than 500 M board feet, need be published once only. When in the discretion of the authorized officer longer advertising periods are desired, such longer periods are permitted.
                [35 FR 9785, June 13, 1970]
              
              
                § 5430.1
                Requirements.

                The advertisement of sale shall state the location by county, section, township, range, meridian, of the tract or tracts on which timber or other vegetative resources are being offered, the estimated total quantity, the unit of measure, the total appraised value, the minimum deposit, time and place for receiving bids, the office where additional information may be obtained, and such additional information as the authorized officer may deem necessary.
                [35 FR 14135, Sept. 5, 1970]
              
            
          
          
            Pt. 5440
            PART 5440—CONDUCT OF SALES
            
              
                Subpart 5441—Advertised Sales
                Sec.
                5441.1
                Qualification of bidders.
                5441.1-1
                Bid deposits.
                5441.1-2
                Special considerations.
                5441.1-3
                SBA set-aside sales.
              
              
                Subpart 5442—Bidding Procedure
                5442.1
                Bidding.
                5442.2
                Resale of timber from uncompleted contract.
                5442.3
                Rejection of bids; waiver of minor deficiencies.
              
              
                Subpart 5443—90-Day Sales
                5443.1
                General.
              
            
            
              Authority:

              Sec. 5, 50 Stat. 875, 61 Stat. 631, as amended, 69 Stat. 367; 43 U.S.C. 1181e, 30 U.S.C. 601 et seq.
              
            
            
              Subpart 5441—Advertised Sales
              
                § 5441.1
                Qualification of bidders.
                (a) A bidder or purchaser for the sale of timber must be (1) an individual who is a citizen of the United States, (2) a partnership composed wholly of such citizens, (3) an unincorporated association composed wholly of such citizens, or (4) a corporation authorized to transact business in the States in which the timber is located. A bidder must also have submitted a deposit in advance, as required by § 5441.1-1. To qualify for bidding to purchase set-aside timber, the bidder must not have been determined by the Small Business Administration to be ineligible for preferential award of set-aside sales and must accompany his deposit with a self-certification statement that he is qualified as a small business concern as defined by the Small Business Administration (13 CFR part 121).
                (b) At the request of the authorized officer, or the officer conducting the sale, bidders must furnish evidence of qualification in conformance with paragraphs (a) and (c) of this section or if such evidence has already been furnished, make appropriate reference to the record containing it.
                (c)(1) A purchaser who is under review for debarment may continue to bid on timber purchase contracts until a final debarment determination has been made by the debarring official. However, contracts will not be awarded during the review period.
                (2) Debarred purchasers are prohibited from bidding on timber purchase contracts.
                [35 FR 9785, June 13, 1970, as amended at 47 FR 38696, Sept. 2, 1982; 52 FR 26983, July 17, 1987]
              
              
                § 5441.1-1
                Bid deposits.
                Sealed bids shall be accompanied by a deposit of not less than 10 percent of the appraised value of the timber or other vegetative resources. For offerings at oral auction, bidders shall make a deposit of not less than 10 percent of the appraised value prior to the opening of the bidding. The authorized officer may, in his discretion, require larger deposits. Deposits may be in the form of cash, money orders, bank drafts, cashiers or certified checks made payable to the Bureau of Land Management, bid bonds of a corporate surety shown on the approved list of the United States Treasury Department or any guaranteed remittance approved by the authorized officer. Upon conclusion of the bidding, the bid deposits of all bidders, except the high bidder, will be returned. The deposit of the successful bidder will be applied on the purchase price at the time the contract is signed by the authorized officer unless the deposit is a corporate surety bid bond, in which case the surety bond will be returned to the purchaser.
                [55 FR 22917, June 5, 1990]
              
              
                § 5441.1-2
                Special considerations.

                Where a timber sale notice provides that the successful bidder may use a Small Business Administration road construction loan, and the bidder has reason to believe that he qualifies for such road construction loan under SBA regulations (13 CFR part 121), the bidder shall submit to the authorized officer a statement of his intention to file with SBA for such SBA road construction loan. The purpose of the filing is to facilitate action by the authorized officer and the Small Business Administration on the loan application.
                [35 FR 9785, June 13, 1970]
              
              
                § 5441.1-3
                SBA set-aside sales.
                Only bids of small business concerns which have filed a self-certification statement as required by § 5441.1 may be considered for sales subject to set-asides. When no such bids are received, the timber may be sold under § 5443.1 in the same manner as timber not previously made subject to a set-aside. When timber subject to a set-aside is not sold for any other reason, the sale may be rescheduled for a set-aside sale.
                [35 FR 9785, June 13, 1970]
              
            
            
              Subpart 5442—Bidding Procedure
              
                § 5442.1
                Bidding.
                (a) Bidding at competitive sales shall be conducted by the submission of sealed bids, written bids, oral bids, or a combination of bidding methods as directed by the authorized officer.
                (b) In sealed bid sales, the bidder submitting the highest sealed bid shall be declared the high bidder. In the event of a tie in high sealed bids, the high bidder shall be determined by lot from among those who submitted the tie bids.
                (c) In oral auction sales, submission of the required minimum bid deposit and a written bid at not less than the advertised appraised price shall be required to participate in oral bidding. The officer conducting the sale shall declare a specific period, prior to oral bidding on each tract, during which bid deposits and written bids may be submitted. Bid deposits and written bids also may be submitted any time prior to the specific period declared by the officer conducting the sale. Oral bidding to determine the high bidder shall begin from the highest written bid after closure of the submittal period. In the event there is a tie in high written bids, and no oral bidding occurs, the bidder who was the first to submit his bid deposit and written bid shall be declared the high bidder. If the officer conducting the sale cannot determine who made the first submission of high tie written bids, the high bidder shall be determined by lot. The declared high bidder must confirm his oral bid in writing immediately after the sale, but failure to do so shall not relieve him of his purchase obligation.
                [38 FR 6280, Mar. 8, 1973]
              
              
                § 5442.2
                Resale of timber from uncompleted contract.
                (a) This section applies to the sale of timber only when 50 percent or more of the timber included in the sale is timber remaining from an uncompleted contract. A bid from a purchaser who held the uncompleted contract, or an affiliate of such purchaser, will be considered only if:
                (1) The contract was not canceled because of breach by the purchaser, and
                (2) The purchaser has made full payment of the total purchase price and any related charges by the expiration date.
                (b) The purchaser who held the uncompleted contract, or affiliate of such purchaser, shall, upon execution of the resale contract, agree that the Bureau of Land Management shall retain the original payment for timber not removed under the uncompleted contract, less the cost of resale, as a credit toward the purchase price of the resale contract.
                [55 FR 17755, Apr. 27, 1990]
              
              
                § 5442.3
                Rejection of bids; waiver of minor deficiencies.
                When the authorized officer determines it to be in the interest of the Government to do so, he may reject any or all bids and may waive minor deficiencies in the bids or the timber sale advertisement.
                [38 FR 6280, Mar. 8, 1973]
              
            
            
              Subpart 5443—90-Day Sales
              
                § 5443.1
                General.

                If no bid is received within the time specified in the advertisement of sale, and if the authorized officer determines that there has been no significant rise in the market value, he may in his discretion, keep the sale open for not to exceed 90 days by posting notice thereof in a conspicuous place in the office where bids are to be submitted. If during such period a written bid is submitted, together with the required deposit, for not less than the advertised appraised value, a notice of such bid shall be posted immediately after receipt of such bid for seven successive days in the same office and in the same manner. If no other written bid is received during the seven day posting period, the sole bidder shall be deemed the high bidder. If, however, during such seven day posting period other written bids are received, an oral auction shall be conducted in the usual manner for those who have submitted written bids. The authorized officer shall notify those who have submitted written bids of the time and place of the oral auction. The written bids shall be considered the initial bids in such oral auction. If there is a tie in the high written bids that are submitted during the seven day posting period and if no higher bid is offered during the oral auction, the party who first submitted the high bid shall be deemed the high bidder.
                [35 FR 9786, June 13, 1970]
              
            
          
          
            Pt. 5450
            PART 5450—AWARD OF CONTRACT
            
              
                Subpart 5450—Award of Contract; General
                Sec.
                5450.1
                Pre-award qualifications of high bidder.
              
              
                Subpart 5451—Bonds
                5451.1
                Minimum performance bond requirements; types.
                5451.2
                Performance bonds in excess of minimum.
                5451.3
                Performance bond reduction.
                5451.4
                Payment bond.
              
              
                Subpart 5452—Method of Payment
                5452.1
                Cash sales.
                5452.2
                Installment payments.
              
            
            
              Authority:

              Sec. 5, 50 Stat. 875; 61 Stat. 681, as amended; 69 Stat. 367; 43 U.S.C. 1181e; 30 U.S.C. 601 et seq.
              
            
            
              Subpart 5450—Award of Contract; General
              
                § 5450.1
                Pre-award qualifications of high bidder.
                (a) The authorized officer may require the high bidder to furnish such information as is necessary to determine the ability of the bidder to perform the obligations of the contract. The contract shall be awarded to the high bidder, unless he is not qualified or responsible, or unless all bids are rejected. If the high bidder is not qualified or responsible or fails to sign and return the contract together with the required performance bond and any required payment; the contract may be offered and awarded for the amount of the high bid to the highest of the bidders who is qualified, responsible, and willing to accept the contract.

                (b) A purchaser who has defaulted on a timber sale contract under this title by failing to complete payment of its total purchase price by the expiration date of the contract is considered a risk for purposes of being awarded future timber sale contracts. If a purchaser deemed a risk is the high bidder on a new timber sale, the authorized officer shall send a notice by registered mail requiring such purchaser to establish bidder responsibility by paying or bonding, or a combination of payment and bonding, for any one of the following: The total unpaid balance of the purchase price of all defaulted sales, the unsettled damages on all defaults, or 50 percent of the purchase price of contracts bid after the most recent default. Any payment applied toward 50 percent of a contract's bid price after the default(s) will be held as final payment for timber cut and/or removed under terms of the contracts. Acceptable bonding options are listed at § 5451.1 of this title. Payment and bonding are due within time limits stated in § 5450.1(c). Should the purchaser fail to demonstrate responsibility within 30 days of receipt of the notice, the authorized officer shall offer the contract for the amount of the high bid to the highest of the bidders who is qualified, responsible, and willing to accept the contract. Failure to demonstrate responsibility within 30 days of receipt of the notice indicates that the purchaser is not responsible, and debarment proceedings shall be considered under § 5441.1 of this title.

                (c) Within 30 days after receipt of the contract the successful bidder shall sign and return the contract, together with any required performance bond and any required payment: Provided, That the authorized officer may, in his discretion, extend such period an additional 30 days if the extension is applied for in writing and granted in writing within the first 30-day period. If the successful bidder fails to comply within the stipulated time, his bid deposit shall be retained as liquidated damages.
                (d) Award of contracts or permits on negotiated sales occurs upon the execution of the contract or permit. Terms and conditions shall reflect the contractor's ability to perform, and shall require prevention or mitigation of environmental degradation associated with the removal of the timber or other vegetative resource.
                [35 FR 9786, June 13, 1970, as amended at 55 FR 3955, Feb. 6, 1990; 56 FR 10175, Mar. 11, 1991; 56 FR 47916, Sept. 23, 1991]
              
            
            
              Subpart 5451—Bonds
              
                § 5451.1
                Minimum performance bond requirements; types.
                (a) A minimum performance bond of not less than 20 percent of the total contract price shall be required for all contracts of $2,500 or more, but the amount of the bond shall not be in excess of $500,000, except when the purchaser opts to increase the minimum bond as provided in § 5451.2 of this title. A minimum performance bond of not less than $500 will be required for all installment contracts less than $2,500. For cash sales less than $2,500, bond requirements, if any, will be in the discretion of the authorized officer. The performance bond may be:
                (1) Bond of a corporate surety shown on the approved list issued by the United States Treasury Department and executed on an approved standard form; or
                (2) Personal surety bond, executed on an approved standard form if the authorized officer determines the principals and bondsmen are capable of carrying out the terms of the contract; or
                (3) Cash bond; or
                (4) Negotiable securities of the United States.
                (5) Any guaranteed remittance approved by the authorized officer.
                [35 FR 9786, June 13, 1970, as amended at 38 FR 6281, Mar. 8, 1973; 46 FR 42673, Aug. 24, 1981; 47 FR 38696, Sept. 2, 1982]
              
              
                § 5451.2
                Performance bonds in excess of minimum.

                (a) The purchaser may cut timber before payment of the second or subsequent installments required by § 5461.2(a) of this part by increasing the minimum bond required by § 5451.1(a) of this part by an amount equal to one or more installment payments; Provided, however, That the authorized officer may grant permission to cut timber only when the value of the timber to be cut does not exceed the amount by which the minimum bond has been increased. The purchaser shall secure approval in writing of the adjusted bond by the authorized officer prior to cutting any timber under the adjusted bond.
                (b) If payment and bonding for 50 percent of the purchase price of a contract is provided in accordance with § 5450.1(b) of this title, the amount of performance bond in excess of the minimum performance bond required by § 5451.1(a) of this title may be used as an increased performance bond as specified in § 5451.2(a) of this title.
                [47 FR 38697, Sept. 2, 1982; 47 FR 51868, Nov. 18, 1982, as amended by 55 FR 3955, Feb. 6, 1990; 55 FR 19886, May 14, 1990]
              
              
                § 5451.3
                Performance bond reduction.

                (a) As contract provisions are satisfactorily completed, the authorized officer may, in his discretion, reduce the amount of the required performance bond: Provided, however, That the amount of the performance bond shall not be reduced below the minimum required by § 5451.1 until
                (1) Payment of no less than 60 percent of the total purchase price has been made, or

                (2) Road construction required under the contract has been completed, the value of which when combined with contract payments is equal to no less than 60 percent of the total purchase price.
                
                (b) At the request of the purchaser, when the requirements set forth in the proviso to paragraph (a) of this section have been met, the amount of the performance bond may be reduced to 10 percent of the total purchase price or the entire cost of the uncompleted post-harvest contract requirements, whichever is greater. The amount of the performance bond shall not be reduced below 10 percent of the total purchase price until payment for all the timber sold under the terms of the contract is complete.
                (c) For the purpose of this section, the value of completed road construction shall be based on the Bureau's appraisal allowance.
                Satisfactory completion of portions of the required road construction, to reasonable points that can be easily identified in the road construction appraisal, shall be considered as completed road construction for the purpose of this section.
                [55 FR 19886, May 14, 1990]
              
              
                § 5451.4
                Payment bond.
                To obtain permission to (a) cut and remove timber, or (b) remove timber already cut, which has been secured by an increased performance bond as provided for in § 5451.2, before payment of the first or subsequent installments, the purchaser must obtain a payment bond in an amount equal to one or more installment payments as determined by the authorized officer. The payment bond may be a bond of a corporate surety shown on the approved list issued by the U.S. Treasury Department and executed on an approved form or negotiable securities of the United States. The payment bond may be a bond of a corporate surety shown on the approved list issued by the United States Treasury Department and executed on an approved form, negotiable securities of the United States, or any guaranteed remittance approved by the authorized officer. If a bond of a corporate surety is used, the payment bond shall provide that if the purchaser fails to make payment as required by § 5461.2(c) of this chapter, the surety will make such payment including any required interest to the Bureau within 60 days after demand therefor by the Bureau. With the written approval of the authorized officer a single blanket payment bond may be allocated to two or more contracts with the same purchaser in the same Bureau of Land Management administrative district. When operations cease for 60 days or more, the amount of a payment bond may be adjusted downward to an amount equal to the value of the timber cut. Before operations resume, a reduced bond shall be increased to the amount of a full installment.
                [38 FR 6281, Mar. 8, 1973, as amended at 46 FR 42674, Aug. 24, 1981; 47 FR 38697, Sept. 2, 1982]
              
            
            
              Subpart 5452—Method of Payment
              
                § 5452.1
                Cash sales.
                For sales under $500 the full amount shall be paid prior to or at the time the authorized officer signs the contract.
                [35 FR 9787, June 13, 1970]
              
              
                § 5452.2
                Installment payments.
                For sales of $500 or more the authorized officer may allow payment by installments as provided by § 5461.2 of this chapter.
                [35 FR 9787, June 13, 1970]
              
            
          
          
            Pt. 5460
            PART 5460—SALES ADMINISTRATION
            
              
                Subpart 5461—Contract Payments
                Sec.
                5461.1
                Payment in advance of cutting or removal.
                5461.2
                Required payment schedule.
                5461.3
                Total payment.
              
              
                Subpart 5462—Contract and Permit Requirements
                5462.1
                Contract and permit compliance.
                5462.2
                Prohibited acts.
                5462.3
                Penalties.
              
              
                Subpart 5463—Expiration of Time for Cutting and Removal
                5463.1
                Time for cutting and removal.
              
            
            
              Authority:
              30 U.S.C. 601 et seq., 43 U.S.C. 1181e.
            
            
              
              Subpart 5461—Contract Payments
              
                § 5461.1
                Payment in advance of cutting or removal.
                Except as provided in §§ 5451.2 and 5451.4 no part of any timber or other vegetative resources sold may be cut or removed unless advance payment has been made as provided in the contract.
                [35 FR 9787, June 13, 1970, as amended at 38 FR 6281, Mar. 8, 1973]
              
              
                § 5461.2
                Required payment schedule.
                (a)(1) For sales of less than $500,000, installment payments shall not be less than 10 percent of the total purchase price. For sales of $500,000 or more, installment payments shall be $50,000.
                (2) The first installment shall be paid prior to or at the time the authorized officer signs the contract. A purchaser cannot apply any portion of the first installment to cover other payments due on the contract until either 60 percent of the total purchase price has been paid or road construction required by the contract, the value of which when combined with contract payments is equal to 60 percent of the total purchase price, has been completed. When either of these 60-percent levels has been reached, one-half of the first installment may be applied to other payments due on the contract.
                (3) Notwithstanding the provisions of paragraph (a)(2) of this section, when the contracting officer suspends or requests the purchaser to interrupt or delay operations during the operating season for a reason beyond the control of the purchaser, the contracting officer may reduce the amount of the first installment to 5 percent of the installment amount listed in the timber sale contract. Reductions may be made when the suspension, interruption, or delay can reasonably be expected to last longer than 30 days or has been in effect for more than 30 days for existing contracts. The purchaser shall request such reduction in writing from the contracting officer. The contracting officer will answer such requests within 15 days. The funds released may be refunded or credited to other contracts. When the contracting officer notifies the purchaser that operations may proceed, the purchaser shall have 15 days after such notification to return the first installment to the full amount specified in the timber sale contract. Failure to pay the full first installment amount within the specified time will be considered a material breach of contract, and the contracting officer may cancel the contract. No timber may be cut or removed from the contract area until the first installment is restored to the full amount required by the contract.
                (4) The second installment shall be paid prior to the cutting or removal of the material sold. Each subsequent installment shall be due and payable without notice when the value of material cut or removed equals the sum of all payments made up to that point, not including the first installment, or one-half of the first installment after the other one-half of the first installment has been released as provided in paragraph (a)(2) of this section.

                (5) Timber sale contracts shall contain provisions requiring periodic payments for all sales with a contract term of 19 months or longer. For sales with a contract term of 19-26 months, one periodic payment of 20 percent of the total purchase price will be required. For all sales with a contract term of 27 months or longer, two periodic payments will be required. The first payment shall be 20 percent of the total purchase price and the second payment shall be 40 percent of the total purchase price. The value of satisfactorily completed road construction required by the contract and all completed contract payments may be used as a credit against the amount due for periodic payments. The due dates for the periodic payments will be specified in the timber sale contract. Adjustment of the periodic payment dates in the contract may be made when the contracting officer suspends, interrupts, or delays operations during the operating season prior to the due date for a periodic payment for a reason beyond the control of the purchaser. The adjustment may be made when the suspension, interruption, or delay can reasonably be expected to last longer than 30 days or has been in effect for more than 30 days for existing contracts. The purchaser shall request such adjustment in writing from the contracting officer. The contracting officer will answer such requests within 15 days.
                (6) For the purpose of this section, the value of satisfactorily completed road construction shall be based on the Bureau of Land Management's appraisal allowance. Satisfactory completion of portions of the required road construction, to reasonable points that can be easily identified in the road construction appraisal, shall be considered as completed road construction for purposes of this section.
                (b) Delayed payment of installments shall be allowed if the purchaser furnishes a bond as provided in § 5451.2 of this title. A deposit shall be paid in the same manner as prescribed in paragraph (a) of this section. If cutting is permitted before payment, as prescribed in § 5451.2 of this title, payment by installment shall be made before any timber may be skidded or yarded to a loading point or removed from the contract area. Each subsequent installment shall be due and payable without notice when the sale value of the timber skidded or yarded to a loading point or removed equals the sum of all payments not including the deposit. The unenhanced value of timber allowed to be cut in advance of payment shall be limited to the amount of the increase over and above the required performance bond. Upon payment, the amount of the bond may be applied to other timber sold under the contract to permit its cutting in advance of payment.
                (c) Where cutting or removal is permitted under payment bond under § 5451.4 of this title, a deposit shall be paid as provided in paragraph (a) of this section. If cutting and/or removal is permitted before payment, as provided in § 5451.4 of this title, the purchaser shall be billed monthly for timber skidded or yarded to a loading point or removed from the contract area and for any related road maintenance fees unless a lesser period is agreed to by the authorized officer and the purchaser. Payment shall be made within 15 days of the billing date shown on the billing form. The unenhanced value of timber allowed to be cut and/or removed in advance of payment is limited to the amount of the payment bond. Upon payment, the amount of the bond may be applied to other timber.
                [47 FR 38697, Sept. 2, 1982; 47 FR 51868, Nov. 18, 1982, as amended at 55 FR 19886, May 14, 1990; 57 FR 62235, Dec. 30, 1992]
              
              
                § 5461.3
                Total payment.
                The total amount of the contract purchase price must be paid prior to expiration of the time for cutting and removal under the contract. For a cruise sale the purchaser shall not be entitled to a refund even though the amount of timber cut, removed, or designated for cutting may be less than the estimated total volume shown in the contract. For a scale sale, if it is determined after all designated timber has been cut and measured that the total payments made under the contract exceed the total sale value of the timber measured, such excess shall be refunded to the purchaser within 60 days after such determination is made.
                [35 FR 9787, June 13, 1970]
              
            
            
              Subpart 5462—Contract and Permit Requirements
              
                § 5462.1
                Contract and permit compliance.
                (a) The following minimum requirements shall be met in order to assure contract or permit compliance:
                (1) Contracts or permits shall be executed by authorized purchasers or their formally designated representatives.
                (2) For other than lump sum sales, only the specific timber or other vegetative resource designated for removal, in their respective quantities, shall be removed.
                (3) Timber or other vegetative resources shall be removed only from designated locations or areas.
                (4) Transportation of timber or other vegetative resources shall be in accordance with contract or permit requirements and shall include appropriate load or product tagging if required.
                (5) Contract or permit stipulations and specification shall be adhered to.

                (6) Payments shall be made in accordance with subpart 5461 of this title.
                
                (b) All contract and permit provisions and special provisions shall be adhered to unless the contract is modified in accordance with part 5470 of this title.
                (c)(1) The authorized officer may cancel a contract or permit upon determining that the holder has failed to comply with a law or regulation pertinent to the contract or permit. The authorized officer may also cancel a contract or permit upon determining that the holder has failed to comply with a stipulation or requirement contained in the contract or permit and the noncompliance is detrimental to the public interest. Individual contracts or permits may contain specific language defining the remedies or penalties associated with noncompliance.
                (2) Cancellation shall be mandatory in cases of intentional falsification of information used to obtain the permit or contract.
                [56 FR 10176, Mar. 11, 1991, as amended at 60 FR 50450, Sept. 29, 1995]
              
              
                § 5462.2
                Prohibited acts.
                (a) The acts or omissions listed in paragraph (b) of this section apply only to BLM-administered lands and will render the person(s) responsible liable to the United States in a civil action for trespass, and such person(s) may be prosecuted criminally. If the authorized officer determines such acts or omissions to be detrimental to the public interest, the timber sale contract or permit held by the purchaser responsible for such acts or omissions may be canceled.
                (b) The following activities are prohibited:
                (1) Cutting, removing, or otherwise damaging any timber, tree, or other vegetative resource, except as authorized by a forest product sale contract, permit, or Federal law or regulation.
                (2) Cutting any standing tree, under a permit or timber sale contract, before a BLM employee has marked it or has otherwise designated it for cutting.
                (3) Removing any timber or other vegetative resource cut under a permit or timber sale contract, except to a place designated for scaling or measurement, or removing it from that place before it is scaled, measured, counted, or otherwise accounted for by a BLM employee.
                (4) Stamping, marking with paint, tagging, or otherwise identifying any tree or other vegetative resources on BLM-administered lands in a manner similar to that employed by BLM employees to mark or designate a tree or other vegetative resources for cutting, removal, or transportation.
                (5) Transporting timber or other vegetative resources without a valid haul ticket that pertains to the material in question, except as authorized by Federal law or regulation.
                (6) Except as authorized by Federal law or regulation, purchasers or their designated representatives, while engaging in any activity connected with the harvest or removal of forest products, failing to have in their possession and/or failing to produce any required permit or forest product sale contract for inspection upon demand by a BLM employee or any official of a cooperating law enforcement agency acting within his or her designated authority as a sale inspector, administrator, contracting officer, or law enforcement officer.
                (7) Violating any State or local laws and ordinances relating to local permits, tagging, and transportation of timber, trees, or other vegetative resources.
                (8) Violating any of the provisions regulating export and substitution contained in subparts 5400, 5403, and 5420 of this title.
                (9) Obtaining any forest product sale contract or permit or taking any timber, trees, or other vegetative resources through falsifying, concealing, or covering up by any trick, scheme, or device a material fact, or making any false, fictitious, or fraudulent statement or representation, or making or using a false, fictitious, or fraudulent statement or entry, including altering any forest product sales contract or permit or using an unauthorized reproduction of any official load tag.
                (10) Negligent or intentional destruction of or injury to any timber or other vegetative resource during operations under a forest product sale contract or permit.
                [60 FR 50450, Sept. 29, 1995]
              
              
                
                § 5462.3
                Penalties.

                Under section 303(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1733(a)), any individual who knowingly and willfully commits the prohibited acts under § 5462.2(b) is subject to arrest and trial by the United States Magistrate and, if convicted, shall be subject to a fine of not more than $100,000 in accordance with the applicable provisions of the Sentencing Reform Act of 1984 (18 U.S.C. 3551 et seq.), or imprisonment not to exceed 12 months, or both, for each offense, and any organization that commits these prohibited acts is subject to arrest and trial by the United States Magistrate and, if convicted, shall be subject to a fine of not more than $200,000.
                [60 FR 50450, Sept. 29, 1995]
              
            
            
              Subpart 5463—Expiration of Time for Cutting and Removal
              
                § 5463.1
                Time for cutting and removal.
                Time for cutting and removal of timber or other vegetative resources sold shall not exceed a period of thirty-six months except that such time for cutting and removal may be extended as provided in subpart 5473.
                [35 FR 9787, June 13, 1970, as amended at 56 FR 33832, July 23, 1991]
              
            
          
          
            Pt. 5470
            PART 5470—CONTRACT MODIFICATION—EXTENSION—ASSIGNMENT
            
              
                Subpart 5473—Extension of Time for Cutting and Removal
                Sec.
                5473.1
                Application.
                5473.4
                Approval of request.
                5473.4-1
                Reappraisal.
              
              
                Subpart 5474—Contract Assignment
                5474.1
                Conditions; general.
              
            
            
              Authority:
              30 U.S.C. 601; 43 U.S.C. 1181e and 1740.
            
            
              Source:
              35 FR 9787, June 13, 1970, unless otherwise noted.
            
            
              Subpart 5473—Extension of Time for Cutting and Removal
              
                § 5473.1
                Application.
                In order to be considered, written requests for extension shall be delivered to the appropriate BLM office prior to the expiration of the time for cutting and removal.
                [57 FR 37477, Aug. 19, 1992]
              
              
                § 5473.4
                Approval of request.
                (a) If the purchaser shows that his delay in cutting or removal was due to causes beyond his control and without his fault or negligence, the contracting officer may grant an extension of time, upon written request by the purchaser. Such extension will not exceed one year, and will require an appraisal, if the delay was not imposed by the United States or any State government agency as provided by paragraph (c) of this section. Market fluctuations are not cause for consideration of contract extensions. Additional extensions may be granted upon written request by the purchaser.
                (b) Notwithstanding the provisions of paragraph (a) of this section requiring reappraisal if the delay was not imposed by the United States or any State government under paragraph (c) of this section, the contracting officer may grant an extension of time, without reappraisal, not to exceed enough time to provide 30 days of operating time, if the delay was due to causes beyond the purchaser's control and without his fault or negligence. No additional extensions may be granted without reappraisal under the provisions of this paragraph.
                (c) On a showing that the purchaser performed as the average prudent operator would be expected to perform in a like time period prior to any delaying event listed in this paragraph, the contracting officer may grant, without reappraisal, an extension of time not to exceed that necessary to provide an additional amount of operating time equal to operating time lost as a result of:

                (1) Additional contract requirements incorporated in contract modifications requested by the Government;
                
                (2) Delays necessitated by the requirements for consultation with the U.S. Fish and Wildlife Service under the Endangered Species Act;
                (3) Reviews for cultural resource values;
                (4) Court injunctions obtained by parties outside the contract; or
                (5) Closure of operations by State fire protection agencies due to fire danger.
                (d) Upon written request of the purchaser, the State Director may extend a contract to harvest green timber to allow that purchaser to harvest as salvage from Federal lands timber that has been damaged by fire or other natural or man-made disaster. The duration of the extension shall not exceed the time necessary to meet the salvage objectives. The State Director may also waive reappraisal for such extension.
                [57 FR 37477, Aug. 19, 1992, as amended at 57 FR 62235, Dec. 30, 1992]
              
              
                § 5473.4-1
                Reappraisal.
                (a) If an extension is granted under § 5473.4(a), reappraisal by the contracting officer of the material sold will be in accordance with this section.
                (b) For a cruise sale the timber sold remaining on the contract area shall be reappraised for the purpose of computing the reappraised total purchase price. The reappraised total purchase price shall not be less than the total purchase price established by the contract or last extension. The authorized officer may require that the reappraised total purchase price shall be paid in advance as a condition of granting an extension.

                (c) For a scale sale each species of timber remaining on the contract area shall be reappraised. The reappraised unit price for each species shall be effective for the remaining life of the contract: Provided, however, The reappraised unit price for each species shall not be less than the unit price established by the contract or previous extension.
                [52 FR 42587, Nov. 5, 1987 and 53 FR 31002, Aug. 17, 1988, as amended at 56 FR 33833, July 23, 1991; 57 FR 37477, Aug. 19, 1992]
              
            
            
              Subpart 5474—Contract Assignment
              
                § 5474.1
                Conditions; general.
                (a) The purchaser may not assign the contract or any interest therein without the written approval of the authorized officer. An assignment shall contain all the terms and conditions agreed upon by the parties thereto.
                (b) The authorized officer will not approve any proposed assignment involving contract performance unless the assignee (1) is authorized to transact business in the State in which the timber or other vegetative resource is located; (2) submits such information as is necessary to assure the authorized officer of his ability to fulfill the contract; and (3) furnishes a performance bond as required by subpart 5451 of this chapter or obtains a commitment from the previous surety to be bound by the assignment when approved. Upon approval of an assignment by the authorized officer, the assignee shall be entitled to all the rights and subject to all the obligations under the contract, and the assignor shall be released from any further liability under the contract.
                Group 5500—Nonsale Disposals
              
            
          
          
            Pt. 5500
            PART 5500—NONSALE DISPOSALS; GENERAL
            
              
                Subpart 5500—Nonsale Disposals; General
                Sec.
                5500.0-3
                Authority.
                5500.0-5
                Definitions.
              
            
            
              Source:
              35 FR 9789, June 13, 1970, unless otherwise noted.
            
            
              Subpart 5500—Nonsale Disposals; General
              
                Authority:

                61 Stat. 681, as amended, 69 Stat. 367, 48 Stat. 1269, sec. 11, 30 Stat. 414, as amended, 30 U.S.C. 601 et seq., 43 U.S.C. 315, 423.
              
              
                § 5500.0-3
                Authority.

                (a) The Act of July 31, 1947 (61 Stat. 681), as amended by the Acts of July 23, 1955 (69 Stat. 367, 30 U.S.C. 601 et seq.) and the Act of September 25, 1962 (76 Stat. 587) authorizes the disposal of timber and other vegetative resources on public lands of the United States including lands embraced within an unpatented mining claim located after July 23, 1955, if the disposal of such resources is not otherwise expressly authorized by law including, but not limited to, the Act of June 28, 1934 (48 Stat. 1269; 43 U.S.C. 315 through 315o-1), as amended, and the United States mining laws; is not expressly prohibited by laws of the United States; and would not be detrimental to the public interest.
                (1) The Act also authorizes the United States, its permittees, and licensees to use so much of the surface of any unpatented mining claim located under the mining law of the United States after July 23, 1955, as may be necessary for access to adjacent land for the purposes of such permittees or licensees. Any authorized use of the surface of any such mining claim shall be such as not to endanger or materially interfere with prospecting, mining or processing operations or uses reasonably incident thereto.
                (2) Where the lands have been withdrawn in aid of a function of a Federal department or agency other than the Department of the Interior, or of a State, county, municipality, water district, or other local governmental subdivision or agency, the Secretary of the Interior may make disposals under the regulations in this subpart only with the consent of such other Federal department or agency or of such State, or local governmental unit. The Act of July 23, 1955, supra, provides, however, that the Secretary of Agriculture shall dispose of materials under the Act of July 31, 1947, as amended, supra, if such materials are on lands administered by the Secretary of Agriculture for national forest purposes or for purposes of Title III of the Bankhead-Jones Farm Tenant Act or where withdrawn for the purpose of any other function of the Department of Agriculture.
                (3) The provisions of the Act of July 23, 1955, supra, in disposal of vegetative or mineral materials do not apply to lands in any national park, or national monument or to any Indian lands or lands set aside or held for the use or benefit of Indians including lands over which jurisdiction has been transferred to the Department of the Interior by Executive order for the use of Indians.
              
              
                § 5500.0-5
                Definitions.
                Except as the context may otherwise indicate, as the terms are used in parts 5500 through 5520 of this chapter and in contracts issued thereunder:
                (a) Bureau means the Bureau of Land Management, Department of the Interior.
                (b) Director means the Director of the Bureau of Land Management.
                (c) Authorized Officer means an employee of the Bureau of Land Management, to whom has been delegated the authority to take action.
                (d) O. and C. Lands means the Revested Oregon and California Railroad and Reconveyed Coos Bay Wagon Road Grant Lands and other lands administered by the Bureau of Land Management under the provisions of the Act of August 28, 1937 (50 Stat. 874).
                (e) Public Lands means the public domain and its surface resources under the jurisdiction of the Bureau of Land Management.
                (f) Timber means standing trees, downed trees or logs which are capable of being measured in board feet.
                (g) Other vegetative resources means all vegetative material which cannot be measured in units of board feet of timber.
              
            
          
          
            Pt. 5510
            PART 5510—FREE USE OF TIMBER
            
              
                Subpart 5510—Free Use of Timber; General
                Sec.
                5510.0-3
                Authority.
              
              
                Subpart 5511—Free Use Regulations
                5511.1
                Act of 1878.
                5511.1-1
                Free use of timber on mineral and nonmineral public lands.
                5511.1-2
                [Reserved]
                5511.1-3
                Use of timber on lands covered by grazing leases, by lessees, and others.
                5511.2
                Act of 1898 (Alaska).
                5511.2-1
                Free use privilege; cutting by agent.
                5511.2-2
                Free use of timber for Government purposes.
                5511.2-3
                Permits.
                5511.2-4
                Timber on withdrawn lands.
                5511.3
                Act of 1947.
                5511.3-1
                Free use of timber under other statutes.
                5511.3-2
                Permits.
                
                5511.3-3
                Conservation practices.
                5511.3-4
                Removal by agent.
                5511.3-5
                Removal of improvements.
                5511.3-6
                Permits to governmental units.
                5511.3-7
                Permits to non-profit organizations.
                5511.3-8
                Permits to mining claimants.
                5511.4
                Prohibited acts.
                5511.5
                Penalties.
              
            
            
              Authority:

              61 Stat. 681, as amended; 69 Stat. 367; 48 Stat. 1269, sec. 11, 30 Stat. 414, as amended, R.S. 2478, sec. 32, 41 Stat. 450; 30 U.S.C. 601 et seq., 43 U.S.C. 315, 48 U.S.C. 423, 43 U.S.C. 1201, 30 U.S.C. 189.
            
            
              Source:
              35 FR 9790, June 13, 1970, unless otherwise noted.
            
            
              Subpart 5510—Free Use of Timber; General
              
                § 5510.0-3
                Authority.
                (a) Nonsale disposals Act of June 3, 1878. (1) Authority for free use of timber on mineral and nonmineral public lands. Section 5511 is issued under authority of the Act of June 3, 1878 (20 Stat. 88; 16 U.S.C. 604 through 606) and March 3, 1891 (26 Stat. 1093; 16 U.S.C. 607), as supplemented by the Act of January 11, 1921 (41 Stat. 1088; 16 U.S.C. 604, 612), settlers upon public lands, citizens and bona fide residents of the State, and corporations doing business in the State may obtain free use permit for timber.
                (2) Authority for the issuance of regulations governing the free use of timber for fuel in drilling operations by oil and gas lessees is contained in section 32 of the Act of February 25, 1920 (41 Stat. 405; 30 U.S.C. 189).
                
                  Cross Reference:
                  For additional free use privileges, see § 5511.3.
                
                
                (b) Nonsale disposals Act of July 23, 1955. The Act of July 23, 1955, supra, authorizes the Secretary of the Interior in his discretion to permit free use of timber or other vegetative resources or mineral materials by any Federal or State governmental agency, unit or subdivision, including municipalities, or any association or corporation not organized for profit for use other than for commercial or industrial purposes or resale. The Act of July 23, 1955, supra, also provides in part, under certain circumstances, for a mining claimant to obtain free-use of timber from other Bureau administered land in lieu of timber disposed of by the Bureau from lands covered by his mining locations. See § 5511.3-8.
                (c) Nonsale disposals Act of May 14, 1898. Section 5511.2 is issued under the authority of section 11, 30 Stat. 414, as amended; 48 U.S.C. 423. Section 5511.2 appears at 19 FR 8880, Dec. 23, 1954. (1) Section 11 of the Act of May 14, 1898 (30 Stat. 414; 48 U.S.C. 423), empowers the Secretary of the Interior to permit the use of timber found upon the public lands in Alaska by actual settlers residents, individual miners, and prospectors for minerals for firewood, fencing, buildings, mining, prospecting, and for domestic purposes as may actually be needed by such persons for such purposes. This section was amended by the Act of June 15, 1938 (52 Stat. 699), so as to permit the use of such timber by churches, hospitals, and charitable institutions for firewood, fencing, buildings, and for other domestic purposes.
              
            
            
              Subpart 5511—Free Use Regulations
              
                § 5511.1
                Act of 1878.
              
              
                § 5511.1-1
                Free use of timber on mineral and nonmineral public lands.
                (a) Lands on which timber may be cut. Free-use permits to cut timber may be issued covering public lands as follows:
                (1) Mineral lands, unoccupied and unreserved and not subject to entry under existing laws of the United States, except for mineral entry, in the States of Arizona, Colorado, Idaho, Montana, Nevada, New Mexico, North Dakota, South Dakota, Utah, and Wyoming. (Act of June 3, 1878, 20 Stat. 88; 16 U.S.C. 604 through 606);
                (2) Nonmineral, unoccupied, and unreserved public lands in the States mentioned and also in the States of California, Oregon, and Washington.
                (b) Kind of timber which may be cut. The proper protection of the timber and undergrowth necessarily varies with the nature of the topography, soil, and forest. No timber not matured may be cut, and each tree taken must be utilized for some beneficial domestic purpose. Persons taking timber for specific purposes will be required to take only such matured trees as will work up to such purpose without unreasonable waste. Stumps will be cut so as to cause the least possible waste and all trees will be utilized to as low a diameter in the tops as possible. All brush, tops, logs, and other forest debris made in felling and removing timber under this section shall be disposed of as best adapted to the protection of the remaining growth and in such manner as shall be prescribed by the authorized officer, and failure on the part of the applicant, or an agent cutting for an applicant, to comply with this requirement will render him liable for all expenses incurred by the authorized officer in putting this regulation into effect.
                (c) Area of land to be cut over. The permits shall limit the area of cutting to embrace only so much land as is necessary to produce the quantity of timber applied for.
                (d) Use which may be made of timber. Timber may be cut under approved permit when actually needed for firewood, fencing, building, or other agricultural, mining, manufacturing, and domestic purposes.
                (e) Exportation of timber. Timber may not be exported from the State in which it is cut except:
                (1) Timber from a specified area in Wyoming may be exported into Idaho (Act of July 1, 1898, 30 Stat. 618; 16 U.S.C. 607, 611);
                (2) Timber from a specified area in Montana may be exported into Wyoming (Act of March 3, 1901, 31 Stat. 1439; 16 U.S.C. 607, 613);
                (3) Under the Act of March 3, 1919 (40 Stat. 1321; 16 U.S.C. 608), citizens of Malheur County, Oregon, may cut timber in Idaho and remove such timber to Malheur County, Oregon;
                (4) Under the Act of March 3, 1919 (40 Stat. 1322; 16 U.S.C. 609), citizens of Modoc County, California, may cut timber in Nevada and remove such timber to Modoc County, California;
                (5) Timber from a specified area in Arizona may be exported into Utah (Act of February 27, 1922, 42 Stat. 398; 16 U.S.C. 610);
                (6) Citizens of Bear Lake County, Idaho, may cut timber from public lands in Lincoln County, Wyoming, and remove such timber to Bear Lake County, Idaho, but no live standing timber may be taken without compensation (Act of August 21, 1935, 49 Stat. 665; 16 U.S.C. 611a).
                (f) Application and permit—(1) Information to be furnished by applicant. (i) Applications should be filed in duplicate and should set forth the names and post-office addresses of the applicants, and any agent or agents who may be employed to procure the timber. Where a corporation is the applicant, the State in which it was incorporated should also be shown.
                (ii) Blank forms for making application may be procured from the State Director for the State in which the timber to be removed is located.
                (iii) Applications should show the amount of timber required by each applicant; the use to be made thereof; a description of the land from which the timber is to be cut, by subdivision, section, township, and range, if surveyed, or by natural objects sufficient to identify the same if unsurveyed; and the date it is desired to begin cutting.
                (2) Duration of permit. All rights and privileges under a permit shall terminate at the expiration of the period of 1 year from the date of approval of the permit.
                (g) Agents—(1) Cutting of timber by agents. Where one or more persons desire timber, and are not in a position to procure the same for themselves, an agent or agents may be appointed for that purpose. Such agent shall not be paid more than a fair recompense for the time, labor, and money expended in procuring the timber and manufacturing the same into lumber, and no charge shall be made for the timber itself. The said compensation must be set forth in a written contract to be entered into by the parties, and a copy thereof must be filed with the application.
                (2) Cutting of timber by agent who is a sawmill operator. If the amount of timber applied for exceeds $50 in stumpage value, for any continuous period of 12 months, and the timber is to be procured by an agent who is a sawmill operator, a bond equal to three times the amount of the stumpage value of the timber applied for will be required, conditioned upon the faithful performance of the requirements.
                [35 FR 9790, June 13, 1970, as amended at 60 FR 50450, Sept. 29, 1995]
              
              
                § 5511.1-2
                [Reserved]
              
              
                § 5511.1-3
                Use of timber on lands covered by grazing leases, by lessees, and others.
                (a) Before taking timber under a lease issued under section 15 of the Taylor Grazing Act, as amended by the Act of June 26, 1936 (49 Stat. 1978; 43 U.S.C. 315m), the lessee should file application for and procure a permit in accordance with the regulations issued under the Acts of June 3, 1878 (20 Stat. 88; 16 U.S.C. 604 through 606), and March 3, 1891 (26 Stat. 1093; 16 U.S.C. 607), §§ 5510.0-3(a) and 5511.1-1(a) to 5511.1-1(g).
                (b) Where application is made by a person other than the lessee to take timber from lands embraced in a grazing lease issued under section 15 of the said Act, investigation should be made to ascertain the facts in the case and whether or not the cutting of the timber applied for would adversely affect the lands for grazing purposes. If no objection appears, the permit may issue but should contain a provision that the timber cutting thereunder must be done in such manner as will not interfere with the rights of the lessee.
                (c) All applications for timber should be filed with the State Director for the State in which the timber to be cut is located and should comply with the regulations contained in § 5511.1-1.
                (Sec. 1, 20 Stat. 88, as amended, 26 Stat. 1003, as amended; 16 U.S.C. 604, 607)
              
              
                § 5511.2
                Act of 1898 (Alaska).
              
              
                § 5511.2-1
                Free use privilege; cutting by agent.
                Free use permits will not be issued where the applicant owns or controls lands having an adequate supply of timber to meet his needs.
                [35 FR 9790, June 13, 1970, as amended at 60 FR 50451, Sept. 29, 1995; 62 FR 51377, Oct. 1, 1997]
              
              
                § 5511.2-2
                Free use of timber for Government purposes.
                Persons contracting with Government officials to furnish firewood or timber for United States Army posts or for other authorized Government purposes may procure it from the vacant and unreserved public lands in Alaska free of charge, provided the contracts do not include any charge for the value of the firewood or timber. Where it is desired to procure timber for such use, an application for permit in duplicate on a form approved by the Director must be filed, as in other cases, and a copy of the contract must be attached to the application.
              
              
                § 5511.2-3
                Permits.
                (a) Application for permit. Before timber is cut for free use, an application for permit in duplicate on a form approved by the Director must be filed in an office or with an employee of the Bureau of Land Management in Alaska.
                (b) Issuance and cancellation of permit; removal of timber; bond. (1) A permit may be issued and shall incorporate the provisions, if any, governing the selection, removal, and use of the materials. One copy of the official form shall be returned to the applicant showing the approval or rejection of such application.
                (2) The authorized officer may cancel a permit if the permittee fails to observe its terms and conditions, or the regulations in §§ 5511.2-1 to 5511.2-6, or if the permit has been issued erroneously.
                (3) No timber shall be removed until the permit is issued. If deemed necessary by the signing officer, a bond, satisfactory to him, may be required as a guarantee of faithful performance of the provisions of the permit and the regulations in §§ 5511.2-1 to 5511.2-6.
                (c) Cutting rules and restrictions. All free-use timber shall be cut and removed in accordance with approved forestry and conservation practices so as to preserve to the maximum extent feasible all scenic, recreational, watershed, and other values of the land and resources. In the free-use disposal of timber, the cutting and removal shall be accomplished in such manner as to leave the stand in condition for continuous production. Moreover, no green timber shall be cut within 300 feet of either side of the center line of a highway or public road, or bordering streams or the shores of lakes designated for recreational use unless specifically authorized by the authorized officer, to prevent or control fungus infection or insect attacks, or for other reasons found sufficient to justify such cutting.
                (d) Amount of timber which may be cut. During each calendar year each applicant entitled to the benefits of section 11 of the Act of May 14, 1898, may take a total of 100,000 feet board measure or 200 cords in saw logs, piling, cordwood, or other timber. This amount may be taken in whole in any one of such classes of timber or in part of one kind and in part of another kind or other kinds. Where a cord is the unit of measure, it shall be estimated in relation with saw timber in the ratio of 500 feet board measure to the cord. Permits to take timber in excess of the amount stated may be granted to churches, hospitals, and charitable institutions upon a showing of special necessity therefor, and with the approval of the authorized officer.
                (e) Notice of completion of timber cutting operations. Upon completion of the cutting and the removal of the timber, the permittee must notify the State Director, or other forest officer, stating when the work was completed, the land from which the timber was taken, the amount and kind of timber which was cut and removed, and the use to which the timber was put.
                (f) Termination of permit; extensions. Permits shall be granted for periods not to exceed one year and shall terminate on the expiration dates shown therein unless extended by the signing officer.
              
              
                § 5511.2-4
                Timber on withdrawn lands.
                Sections 5511.2-1 to 5511.2-5 are inapplicable to timber on withdrawn areas unless the order of withdrawal so permits.
                [35 FR 9790, June 13, 1970, as amended at 60 FR 50451, Sept. 29, 1995]
              
              
                § 5511.3
                Act of 1947.
              
              
                § 5511.3-1
                Free use of timber under other statutes.
                Free use will be allowed under the following circumstances:

                (a) In certain States by settlers on public lands, citizens and bona fide residents of the State, and corporations doing business in the State (§ 5511.1), and
                (b) In Alaska by actual settlers, residents, individual miners, prospectors for minerals, churches, hospitals and charitable institutions (§ 5511.2).
                (c) Free-use of timber by Governmental units, nonprofit organizations, and certain mining claimants may be authorized under the act and these regulations only when such applicants cannot qualify under the provisions of §§ 5511.1 to 5511.1-4 and § 5511.2.
              
              
                § 5511.3-2
                Permits.
                (a) Application for permit. An application for permit in duplicate, must be made on a form approved by the Director and filed in any office or with any employee of the Bureau of Land Management authorized to issue a permit. A free-use permit may be applied for without formal application for the removal of not more than three Christmas trees upon oral or written request.
                (b) Issuance and cancellation of free-use permits; bond. (1) A free-use permit, on a form approved by the Director, shall incorporate the provisions, if any, governing the selection, removal, and use of timber. Free-use permits shall not be issued when the applicant owns or controls an adequate supply of the material to meet his needs. Timber applied for must be for the applicant's own use and may not be bartered or sold. No timber may be cut or removed until the permit is issued.
                (2) The authorized officer may cancel a permit if the permittee fails to observe its terms and conditions or the regulations, or if the permit has been issued erroneously.
                (3) A bond satisfactory to the authorized officer may be required as a guarantee of faithful performance of the provisions of the permit and applicable regulations.

                (4) A free-use permit issued under this part may not be assigned.
                
                (c) Duration, extension, and termination of permit. (1) Permits shall be granted for periods not to exceed 6 months and shall terminate on the expiration dates shown therein unless extended by the authorized officer. An extension not to exceed 3 months may be granted by the authorized officer. The permittee must notify the officer-in-charge upon the completion of removal.
                (2) Permits issued for the benefit of a mining claimant under authority of the act shall terminate upon transfer of the ownership of the claim by any means. Reapplication must be made by the new claimants.
              
              
                § 5511.3-3
                Conservation practices.
                All free-use timber disposed of under the act shall be severed, or removed in accordance with sound forestry and conservation practices so as to preserve to the maximum extent feasible all scenic, recreational, watershed and other values of the land and resources. In the free-use disposal of timber, cutting and removal shall be accomplished in such a manner as to leave the stand in condition for continuous production.
              
              
                § 5511.3-4
                Removal by agent.
                A free-use permittee may procure the timber by agent. Such agent shall not, however, be paid more than fair compensation for the time, labor and money expended in procuring timber and processing it, and no charge shall be made by such agent for the timber itself. No part of the timber may be used in payment for services in obtaining it or processing it.
              
              
                § 5511.3-5
                Removal of improvements.
                Upon expiration of the permit period the permittee will be given 90 days to remove equipment, personal property and any improvements he has placed on the land, except roads, culverts and bridges are to be left in place, in good condition and will become the property of the United States upon expiration of the 90-day removal period.
              
              
                § 5511.3-6
                Permits to governmental units.
                A free-use permit may be issued to a Federal or State agency, unit, or subdivision, including a municipality, only if the applicant makes a satisfactory showing to the authorized officer that such timber will be used for a public project. The right to remove timber under the permit is not revoked or terminated by (a) any subsequent claim or entry of the lands, (b) by any mining claim located prior to the issuance of the permit if such location was subsequent to July 23, 1955, nor (c) by any other mining claim as to which the Government's right to manage the surface resources has been established in accordance with Group 3800 of this chapter, or other proceedings.
              
              
                § 5511.3-7
                Permits to nonprofit organizations.
                A free-use permit issued to a nonprofit association or corporation may not provide for the disposition of more than $100 worth of timber to the permittee during any one calendar year. Such permittee is granted a right to remove timber as against a subsequent applicant who may wish to obtain the same timber by purchase. The timber may not be removed by the permittee after the land has been included in a valid claim by reason of settlement, entry, or similar rights obtained under the public land laws.
              
              
                § 5511.3-8
                Permits to mining claimants.

                (a) Free-use timber shall be granted under § 5510.0-3(b) to the record owner of a valid mining claim if such claim was located subsequent to July 23, 1955, or if the Government's right to manage the surface resources has been established in accordance with Group 3400 of this chapter, and he requires more timber than is available to him for prospecting, mining, or processing operations on his claim or claims after disposition of timber from his claim by the United States. The claimant shall be entitled to the free use of timber for such requirements from the nearest timber administered by the Bureau which is substantially equal in kind and quantity to the timber estimated by the authorized officer at the time of application to have been disposed of by the Bureau from the claim. Upon issuance of a patent to the mining claims, the free-use privilege will automatically terminate.
                

                (b) The application required to be filed for free-use timber under this section must contain a statement that the timber applied for will be used for bona fide prospecting, mining, or prospecting operations on the claim or group of claims designated in the application. The applicant must also include a statement that he is the record owner of a valid mining claim or claims from which the timber was originally removed by the Government.
              
              
                § 5511.4
                Prohibited acts.
                (a) In addition to the prohibited acts listed in § 5462.2, the acts or omissions listed in paragraph (b) will render the person(s) responsible liable to the United States in a civil action for trespass and such persons may be prosecuted criminally.
                (b) The following acts are prohibited:
                (1) Obtaining any free use permit or taking any timber, trees, or other vegetative resources through falsifying, concealing, or covering up by any trick, scheme, or device a material fact, or making any false, fictitious, or fraudulent statements or representations, or making or using any false, fictitious or fraudulent statement or entry, including altering of any free use permit or using a reproduction of any official load tags.
                (2) [Reserved]
                (3) Violating any of the terms and conditions of a free use permit.
                (4) Exporting timber cut under a free use permit from the State in which it was cut, except as provided in § 5511.1-1(e).
                (5) The cutting of timber under a free use permit for sale, barter, speculation, or use by others than the permittee.
                [60 FR 50451, Sept. 29, 1995, as amended at 62 FR 51377, Oct. 1, 1997]
              
              
                § 5511.5
                Penalties.

                Under section 303(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1733(a), any individual who knowingly and willfully commits the prohibited acts under § 5511.4(b) is subject to arrest and trial by the United States Magistrate and, if convicted, shall be subject to a fine of not more than $100,000, or not more than $250,000 if commission of the prohibited acts results in death, in accordance with the applicable provisions of the Sentencing Reform Act of 1984 (18 U.S.C. 3551 et. seq.), or imprisonment not to exceed 12 months, or both, for each offense, and any organization that commits these prohibited acts is subject to arrest and trial by the United States Magistrate and, if convicted, shall be subject to a fine of not more than $200,000, or not more than $500,000 if commission of the prohibited acts results in death.
                [60 FR 50451, Sept. 29, 1995]
              
            
          
        
        
          
          SUBCHAPTER F—PRESERVATION AND CONSERVATION (6000)
          
            Pt. 6300
            PART 6300—MANAGEMENT OF DESIGNATED WILDERNESS AREAS
            
              
                Subpart 6301—Introduction
                Sec.
                6301.1
                Purpose.
                6301.3
                What is a BLM wilderness area?
                6301.5
                Definitions.
              
              
                Subpart 6302—Use of Wilderness Areas, Prohibited Acts, and Penalties
                
                  Use of Wilderness Areas
                  6302.10
                  Use of wilderness areas.
                  6302.11
                  How may I use wilderness areas?
                  6302.12
                  When do I need an authorization and to pay a fee to use a wilderness area?
                  6302.13
                  Where do I obtain an authorization to use a wilderness area?
                  6302.14
                  What authorization do I need to climb in BLM wilderness?
                  6302.15
                  When and how may I collect or disturb natural resources such as rocks and plants in wilderness areas?
                  6302.16
                  When and how may I gather scientific information about resources in BLM wilderness?
                  6302.17
                  When may I use a wheelchair in BLM wilderness?
                  6302.18
                  How may American Indians use wilderness areas for traditional religious purposes?
                  6302.19
                  When may BLM close or restrict use of wilderness areas?
                
                
                  Prohibited Acts
                  6302.20
                  What is prohibited in wilderness?
                
                
                  Penalties
                  6302.30
                  What penalties apply if I commit one or more of the prohibited acts?
                
              
              
                Subpart 6303—Administrative and Emergency Functions
                6303.1
                How does BLM carry out administrative and emergency functions?
              
              
                Subpart 6304—Uses Addressed in Special Provisions of the Wilderness Act
                
                  Mining Under the General Mining Laws
                  6304.10
                  Mining law administration.
                  6304.11
                  What special provisions apply to operations under the mining laws?
                  6304.12
                  How will BLM determine the validity of unpatented mining claims or sites?
                
                
                  Other Uses Specifically Addressed by the Wilderness Act
                  6304.20
                  Other uses addressed in special provisions of the Wilderness Act.
                  6304.21
                  What special provisions cover aircraft and motorboat use?
                  6304.22
                  What special provisions apply to control of fire, insects, and diseases?
                  6304.23
                  What special provisions apply to mineral leasing and material sales?
                  6304.24
                  What special provisions apply to water and power resources?
                  6304.25
                  What special provisions apply to livestock grazing?
                
              
              
                Subpart 6305—Access to State and Private Lands Or Valid Occupancies Within Wilderness Areas
                
                  Access to Non-Federal Inholdings
                  6305.10
                  How will BLM allow access to State and private land within wilderness areas?
                  6305.11
                  What alternatives to granting access will BLM consider in cases of State and private inholdings?
                
                
                  Access to Other Valid Occupancies
                  6305.20
                  How will BLM allow access to valid mining claims or other valid occupancies within wilderness areas?
                
                
                  Access Procedures for Valid Occupancies
                  6305.30
                  What are the steps BLM must take in issuing an access authorization to valid occupancies?
                
              
            
            
              Authority:
              16 U.S.C. 1131 et seq.; 43 U.S.C. 1733, 1740, 1782.
            
            
              Source:
              65 FR 78372, Dec. 14, 2000, unless otherwise noted.
            
            
              Subpart 6301—Introduction
              
                § 6301.1
                Purpose.
                This part governs the management of BLM wilderness areas outside of Alaska. It tells you what wilderness areas are, how BLM manages them, and how you can use them. These regulations also tell you what activities BLM does not allow in wilderness areas, the penalties for performing prohibited acts, and the special provisions for some uses and access that the Wilderness Act explicitly allows.
              
              
                
                § 6301.3
                What is a BLM wilderness area?
                A BLM wilderness area is an area of public lands that Congress has designated for BLM to manage as a component of the National Wilderness Preservation System in accordance with the Wilderness Act of 1964. The Wilderness Act provides a detailed definition of wilderness that applies to BLM wilderness areas. See 16 U.S.C. 1131(c) and 43 U.S.C. 1702(i).
              
              
                § 6301.5
                Definitions.
                Terms used in this part have the following meanings:
                
                  Access means the physical ability of property owners and their successors in interest to have ingress to and egress from State or private inholdings, valid mining claims, or other valid occupancies. It does not include rights-of-way or permits under section 501 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761) (FLPMA) or parts 2800 and 2880 of this chapter.
                
                  Inholding means State-owned or privately owned land that is completely surrounded by Congressionally designated wilderness.
                
                  Mechanical transport means any vehicle, device, or contrivance for moving people or material in or over land, water, snow, or air that has moving parts. This includes, but is not limited to, sailboats, sailboards, hang gliders, parachutes, bicycles, game carriers, carts, and wagons. The term does not include wheelchairs, nor does it include horses or other pack stock, skis, snowshoes, non-motorized river craft including, but not limited to, drift boats, rafts, and canoes, or sleds, travois, or similar devices without moving parts.
                
                  Mining operations is defined in subpart 3715 of this chapter.
                
                  Motor vehicle means any vehicle that is self-propelled.
                
                  Motorized equipment means any machine that uses or is activated by a motor, engine, or other power source. This includes, but is not limited to, chainsaws, power drills, aircraft, generators, motorboats, motor vehicles, snowmobiles, tracked snow vehicles, snow blowers or other snow removal equipment, and all other snow machines. The term does not include shavers, wrist watches, clocks, flashlights, cameras, camping stoves, cellular telephones, radio transceivers, radio transponders, radio signal transmitters, ground position satellite receivers, or other similar small hand held or portable equipment.
                
                  Primitive and unconfined recreation means non-motorized types of outdoor recreation activities that do not require developed facilities or mechanical transport.
                
                  Public lands means any lands and interests in lands owned by the United States and administered by the Secretary of the Interior through BLM without regard to how the United States acquired ownership.
                
                  Valid occupancy means an occupancy under a current permit, lease, or other written authorization from BLM to occupy public lands. For a definition of occupancy related to development of locatable minerals, see subpart 3715 of this chapter.
                
                  Wheelchair means a device that is designed solely for use by a mobility-impaired person for locomotion, and that is suitable for use in an indoor pedestrian area.
              
            
            
              Subpart 6302—Use of Wilderness Areas, Prohibited Acts, and Penalties
              
                Use of Wilderness Areas
                
                  § 6302.10
                  Use of wilderness areas.
                
                
                  § 6302.11
                  How may I use wilderness areas?
                  Unless otherwise provided by BLM, the Wilderness Act, or the Act of Congress designating the area as wilderness, all wilderness areas will be open to uses consistent with the preservation of their wilderness character and their future use and enjoyment as wilderness. In subpart 6304 you will find provisions implementing the special provisions of the Wilderness Act that allow specific uses of wilderness areas. In § 6302.20 you will find a list of acts that are explicitly prohibited within wilderness areas.
                
                
                  
                  § 6302.12
                  When do I need an authorization and to pay a fee to use a wilderness area?
                  (a) In general, you do not need an authorization to use wilderness areas.
                  (b) BLM may require an authorization and charge fees for some uses of wilderness areas. You must obtain authorization from BLM and pay fees to use a wilderness area when required by:
                  (1) The regulations in this part (see § 6302.15 on collecting natural resource materials, § 6302.16 on gathering scientific information, and subpart 6305 on access to inholdings and valid occupancies);
                  (2) Regulations in this chapter II—Bureau of Land Management, Department of the Interior—governing the specific activities in which you are engaged;
                  (3) The management plan for the wilderness area; or
                  (4) A BLM closure or restriction under § 6302.19 of this part.
                  (c) To determine whether you need an authorization under paragraph (b)(2) of this section, you should refer to the applicable BLM regulations for your particular activity.
                
                
                  § 6302.13
                  Where do I obtain an authorization to use a wilderness area?
                  You may request an authorization to use a wilderness area from the BLM field office with jurisdiction over the wilderness area you want to use.
                
                
                  § 6302.14
                  What authorization do I need to climb in BLM wilderness?
                  (a) You do not need a permit or other authorization to climb in BLM wilderness.
                  (b) [Reserved]
                  (c) You must not use power drills for climbing. See § 6302.20(d).
                
                
                  § 6302.15
                  When and how may I collect or disturb natural resources such as rocks and plants in wilderness areas?
                  (a) You may remove or disturb natural resources for non-commercial purposes in wilderness areas, including prospecting, provided—
                  (1) You do it in a manner that preserves the wilderness environment, using no more than non-motorized hand tools and causing minimal surface disturbance; and
                  (2)(i) Your proposed activity conforms to the applicable management plan; or
                  (ii) You have a BLM authorization if one is required by statute or regulation.
                  (b) Where BLM allows campfires in a wilderness, you may gather a reasonable amount of wood for use in your campfire.
                
                
                  § 6302.16
                  When and how may I gather scientific information about resources in BLM wilderness?
                  (a) You may conduct research, including gathering information and collecting natural or cultural resources in wilderness areas, using methods that may cause greater impacts on the wilderness environment than allowed under § 6302.15(a), if—
                  (1) Similar research opportunities are not reasonably available outside wilderness;
                  (2) You carry out your proposed activity in a manner compatible with the preservation of the wilderness environment and conforming to the applicable management plan;
                  (3) Any ground disturbance or removal of material is the minimum necessary for the scientific purposes of the research; and
                  (4) You have an authorization from BLM.
                  (b) You must reclaim disturbed areas, and BLM may require you to post a bond.
                
                
                  § 6302.17
                  When may I use a wheelchair in BLM wilderness?
                  If you have a disability that requires the use of a wheelchair, you may use a wheelchair in a wilderness. Consistent with the Wilderness Act and the Americans with Disabilities Act of 1990 (42 U.S.C. 12207), BLM is not required to facilitate such use by building any facilities or modifying any conditions of lands within a wilderness area.
                
                
                  § 6302.18
                  How may American Indians use wilderness areas for traditional religious purposes?

                  In accordance with the American Indian Religious Freedom Act (42 U.S.C. 1996), American Indians may use wilderness areas for traditional religious purposes, subject to the provisions of the Wilderness Act, the prohibitions in § 6302.20, and other applicable law.
                
                
                  § 6302.19
                  When may BLM close or restrict use of wilderness areas?
                  When necessary to carry out the provisions of the Wilderness Act and other Federal laws, BLM may close or restrict the use of lands or waters within the boundaries of a BLM wilderness area, using the procedures in § 8364.1 of this chapter. BLM will limit any such closure to affect the smallest area necessary for the shortest time necessary.
                
              
              
                Prohibited Acts
                
                  § 6302.20
                  What is prohibited in wilderness?
                  Except as specifically provided in the Wilderness Act, the individual statutes designating the particular BLM wilderness area, or the regulations of this part, and subject to valid existing rights, in BLM wilderness areas you must not:
                  (a) Operate a commercial enterprise;
                  (b) Build temporary or permanent roads;
                  (c) Build aircraft landing strips, heliports, or helispots;
                  (d) Use motorized equipment; or motor vehicles, motorboats, or other forms of mechanical transport;
                  (e) Land aircraft, or drop or pick up any material, supplies or person by means of aircraft, including a helicopter, hang-glider, hot air balloon, parasail, or parachute;
                  (f) Build, install, or erect structures or installations, including transmission lines, motels, vacation homes, sheds, stores, resorts, organization camps, hunting and fishing lodges, electronic installations, and similar structures, other than tents, tarpaulins, temporary corrals, and similar devices for overnight camping;
                  (g) Cut trees;
                  (h) Enter or use wilderness areas without authorization, where BLM requires authorization under § 6302.12;
                  (i) Engage or participate in competitive use as defined in section 2932.5 of this chapter, including those activities involving physical endurance of a person or animal, foot races, water craft races, survival exercises, war games, or other similar exercises;
                  (j) [Reserved]; or
                  (k) Violate any BLM regulation, authorization, or order.
                  [65 FR 78372, Dec. 14, 2000, as amended at 67 FR 61745, Oct. 1, 2002]
                
              
              
                Penalties
                
                  § 6302.30
                  What penalties apply if I commit one or more of the prohibited acts?
                  (a) If you commit a prohibited act listed in § 6302.20 in a BLM wilderness area, you are subject to criminal prosecution on each offense. If convicted, you may be fined not more than $100,000 under 18 U.S.C. 3571. In addition, you may be imprisoned for not more than 12 months, as provided for by 43 U.S.C. 1733(a).
                  (b) At the request of the Secretary of the Interior, the United States Attorney General may institute a civil action in any United States district court for an injunction or other appropriate order to prevent you from using public lands in violation of the regulations of this part.
                
              
            
            
              Subpart 6303—Administrative and Emergency Functions
              
                § 6303.1
                How does BLM carry out administrative and emergency functions?
                As necessary to meet minimum requirements for the administration of the wilderness area, BLM may:
                (a) Use, build, or install temporary roads, motor vehicles, motorized equipment, mechanical transport, structures or installations, and land aircraft, in designated wilderness;
                (b) Prescribe conditions under which other Federal, State, or local agencies or their agents may use, build, or install such items to meet the minimum requirements for protection and administration of the wilderness area, its resources and users;
                (c) Authorize officers, employees, agencies, or agents of the Federal, State, and local governments to occupy and use wilderness areas to carry out the purposes of the Wilderness Act or other Federal statutes; and

                (d) Prescribe measures that may be used in emergencies involving the health and safety of persons in the area, including, but not limited to, the conditions for use of motorized equipment, mechanical transport, aircraft, installations, structures, rock drills, and fixed anchors. BLM will require any restoration activities that we find necessary to be undertaken concurrently with the emergency activities or as soon as practicable when the emergency ends.
              
            
            
              Subpart 6304—Uses Addressed in Special Provisions of the Wilderness Act
              
                Mining Under the General Mining Laws
                
                  § 6304.10
                  Mining law administration.
                
                
                  § 6304.11
                  What special provisions apply to operations under the mining laws?
                  The general mining laws apply to valid existing mining claims and mill sites within BLM wilderness, except as provided in this section.
                  (a) After the date on which the general mining laws cease to apply to a specific wilderness area—
                  (1) You cannot locate a mining claim or establish any right to or interest in any mineral deposits discovered in that wilderness area; and
                  (2) You cannot locate a mill site in that wilderness area.
                  (b) If you hold a valid existing mining claim or mill site within a wilderness area—
                  (1) You must conduct any mining operations following the applicable standards provided in—
                  (i) The Wilderness Act;
                  (ii) The legislation designating the wilderness;
                  (iii) Your approved plan of operations;
                  (iv) Subpart 3809 of this chapter; and
                  (v) Subpart 3715 of this chapter;
                  (2) You must minimize impairment of wilderness characteristics to the extent BLM determines practicable, consistent with the use of a valid claim or site for mineral activities; and
                  (3) Your temporary structures used in mining operations are subject to the use and occupancy regulations in subpart 3715 of this chapter.
                  (4) You must post a financial guarantee under subpart 3809 of this chapter in order to ensure completion of reclamation.
                  (c) If you hold a valid mining claim, mill site, or tunnel site located in any BLM wilderness area before the general mining laws ceased to apply to that area, you may maintain your mining claim or site, so long as you comply with the general mining laws, the regulations in part 3830 of this chapter, and the Act of Congress designating the wilderness.
                  (d) As required in your approved plan of operations, when you complete mining operations in a wilderness area—
                  (1) You must remove all structures, equipment, and other facilities and begin reclamation as soon as feasible after mining operations end. However, you must start reclamation no later than 18 months after mining operations end.
                  (2) You must restore the surface as near as practicable to the appearance and contour of the surface before mining operations began, following the regulations in subpart 3809 of this chapter.
                  (e)-(f) [Reserved]
                
                
                  § 6304.12
                  How will BLM determine the validity of unpatented mining claims or sites?
                  (a) BLM will conduct a mineral examination to determine whether your claim or site was valid as of the date that lands within the wilderness area were withdrawn from appropriation under the mining laws. We also will determine whether your claim or site remains valid at the time of the examination.
                  (1) If you do not have an approved plan of operations, BLM must complete this validity determination before approving your plan of operations.
                  (2) If you have a plan of operations that was approved before the wilderness designation, BLM will determine whether operations may begin or continue while we conduct the validity determination.

                  (b) If BLM concludes that your mining claim lacks a discovery of a valuable mineral deposit or your claim or site is invalid for any other reason, we will disapprove your application for a plan of operations. For an existing approved operation, BLM may issue a notice ordering suspension or cessation of operations. We will begin contest proceedings to determine the validity of your mining claim or site under subpart E of part 4 of this title. However, you may take samples and gather other evidence to confirm or corroborate mineral exposures that were physically disclosed on the claim before the date the wilderness area was withdrawn.
                  (c) If the Department of the Interior issues a final administrative decision declaring your claim or site null and void, you must cease all operations and complete all reclamation required under subpart 3809 of this chapter and § 6304.11(d) of this part.
                
              
              
                Other Uses Specifically Addressed by the Wilderness Act
                
                  § 6304.20
                  Other uses addressed in special provisions of the Wilderness Act.
                
                
                  § 6304.21
                  What special provisions cover aircraft and motorboat use?
                  (a) Subject to such restrictions as BLM determines necessary to protect wilderness values, we may authorize you to land aircraft and use motorboats at places within any wilderness area if these uses were established and active at the time Congress designated the area as wilderness.
                  (b) BLM may also authorize you to maintain, utilizing non-motorized means, aircraft landing strips, heliports or helispots that existed and were in active use when Congress designated the area as wilderness.
                
                
                  § 6304.22
                  What special provisions apply to control of fire, insects, and diseases?
                  BLM may prescribe measures to control fire, noxious weeds, non-native invasive plants, insects, and diseases. BLM may require restoration concurrent with or as soon as practicable upon completion of such measures.
                
                
                  § 6304.23
                  What special provisions apply to mineral leasing and material sales?

                  (a) After Congress designates any area of public lands as wilderness, BLM will not issue mineral or geothermal leases, licenses, or permits under the mineral or geothermal leasing laws, or sales contracts or free use permits under the Materials Act (30 U.S.C. 601 et seq.)
                  (b) You may continue to hold and operate mineral or geothermal leases, licenses, contracts, or permits under their original terms and conditions after Congress designates the affected BLM lands as wilderness.
                
                
                  § 6304.24
                  What special provisions apply to water and power resources?
                  If the President specifically authorizes you under 16 U.S.C. 1133(d)(4)(1), BLM will permit you to prospect for water resources and establish new reservoirs, water-conservation works, power projects, transmission lines, and other facilities needed in the public interest, and to maintain such facilities.
                
                
                  § 6304.25
                  What special provisions apply to livestock grazing?
                  (a) If you hold a BLM grazing permit or grazing lease for land within a wilderness area, you may continue to graze your livestock provided that you or your predecessors began such use under a permit or lease before Congress established the wilderness area.
                  (b) Your grazing activities within wilderness areas, including the construction, use, and maintenance of livestock management improvements, must comply with the livestock grazing regulations in part 4100 of this chapter.
                  (c) If the management plan for the area allows, you may maintain or reconstruct grazing support facilities that existed before designation of the wilderness area. BLM will not authorize new support facilities for the purpose of increasing your number of livestock. The construction of new livestock management facilities must be for the purposes of protection and improved management of wilderness resources.
                  (d) BLM may authorize an increase in livestock numbers only if you demonstrate that the additional use will not have an adverse impact on wilderness values.
                
              
            
            
              
              Subpart 6305—Access to State and Private Lands Or Valid Occupancies Within Wilderness Areas
              
                Access to Non-Federal Inholdings
                
                  § 6305.10
                  How will BLM allow access to State and private land within wilderness areas?
                  (a) If you own land completely surrounded by wilderness, BLM will only approve that combination of routes and modes of travel to your land that—
                  (1) BLM finds existed on the date Congress designated the area surrounding the inholding as wilderness, and
                  (2) BLM determines will serve the reasonable purposes for which the non-Federal lands are held or used and cause the least impact on wilderness character.
                  (b) If you own land completely surrounded by wilderness, and no routes or modes of travel to your land existed on the date Congress designated the area surrounding the inholding as wilderness, BLM will only approve that combination of routes and non-motorized modes of travel to non-Federal inholdings that BLM determines will serve the reasonable purposes for which the non-Federal lands are held or used and cause the least impact on wilderness character.
                  (c) If BLM approves your access route under paragraph (a) or (b) of this section, we will authorize it under part 2920 of this chapter.
                  (d) BLM will not allow construction of new access routes to State and private inholdings in wilderness.
                  (e) BLM will not allow improvement of access routes to a condition more highly developed than that which existed on the date Congress designated the area as wilderness, except such improvements BLM determines are necessary to protect wilderness resources from degradation.
                  (f) If you own land completely surrounded by wilderness and you have a valid existing right of access which is greater than the access described in paragraph (a) or (b) of this section, BLM may manage such access to protect wilderness resources while ensuring your reasonable use and enjoyment of the inholding.
                
                
                  § 6305.11
                  What alternatives to granting access will BLM consider in cases of State and private inholdings?
                  To reduce or eliminate the need to use wilderness areas for access to State and private land, BLM may—
                  (a) Accept donation of the inholding, or
                  (b) Acquire the inholding from the owner by an exchange for federally owned land in the same State of approximately equal value or, if the owner concurs, by purchase.
                
              
              
                Access to Other Valid Occupancies
                
                  § 6305.20
                  How will BLM allow access to valid mining claims or other valid occupancies within wilderness areas?
                  If you hold a valid mining claim or other valid occupancy wholly within a wilderness area, BLM will allow you access by means that are consistent with the preservation of the area as wilderness and that have been or are being customarily enjoyed with respect to other mining claims or similar occupancies surrounded by wilderness.
                  (a) BLM approves plans of operation under subpart 3809 of this chapter. The plan of operation will prescribe the routes of travel that you may use for access to claims or sites surrounded by wilderness. These plans will also identify the mode of travel, and other conditions reasonably necessary to preserve the wilderness area.
                  (b) BLM issues written authorizations under part 2920 of this chapter. Your authorization will prescribe the routes of travel that you may use for access to occupancies surrounded by wilderness. The authorizations will also identify the mode of travel and other conditions reasonably necessary to minimize adverse impacts on the natural resource values of the wilderness area.
                
              
              
                
                Access Procedures for Valid Occupancies
                
                  § 6305.30
                  What are the steps BLM must take in issuing an access authorization to valid occupancies?
                  (a) Before issuing an access authorization to mining claims or other valid occupancies wholly surrounded by wilderness, BLM will make certain that:
                  (1) You have demonstrated a lack of any existing access rights or alternate routes of access available by deed or under applicable State or common law and that access by non-federally owned routes is not reasonably obtainable;
                  (2) Your combination of routes and modes of travel, including non-motorized modes, will cause the least impact on the wilderness but, at the same time, will permit the reasonable use of the non-Federal land, valid mining claim, or other valid occupancy; and
                  (3) The location, construction, maintenance, and use of the access route that BLM approves will be as consistent as possible with the management of the wilderness area.
                  (b) After issuing an access authorization, BLM will make certain that you situate and build the route that BLM approves to minimize adverse impacts on the natural resource values of the wilderness area.
                
              
            
          
        
        
          SUBCHAPTER G (7000) [RESERVED]
        
        
          
          SUBCHAPTER H—RECREATION PROGRAMS
          
            Group 8100—Cultural Resource Management [Reserved]
            Group 8200—Natural History Resource Management
          
          
            Pt. 8200
            PART 8200—PROCEDURES
            
              
                Subpart 8200—General
                Sec.
                8200.0-1
                Purpose.
              
              
                Subpart 8223—Research Natural Areas
                8223.0-1
                Purpose.
                8223.0-5
                Definitions.
                8223.0-6
                Policy.
                8223.1
                Use of research natural areas.
              
              
                Subpart 8224—Fossil Forest Research Natural Area
                8224.0-1
                Purpose.
                8224.0-2
                Objectives.
                8224.0-3
                Authority.
                8224.0-5
                Definitions.
                8224.0-6
                Policy.
                8224.1
                Use of Fossil Forest Research Natural Area.
                8224.2
                Penalties.
              
            
            
              Authority:

              43 U.S.C. 1181 (a) and (e), 43 U.S.C. 1201, 43 U.S.C. 1701 et seq.
              
            
            
              Source:
              43 FR 40735, Sept. 12, 1978, unless otherwise noted.
            
            
              Subpart 8200—General
              
                § 8200.0-1
                Purpose.
                This part 8200 provides procedures and practices for the management and use of public lands that have ecological or other natural history values of scientific interest.
              
            
            
              Subpart 8223—Research Natural Areas
              
                § 8223.0-1
                Purpose.
                The purpose of this part is to provide procedures for the management and protection of public lands having natural characteristics that are unusual or that are of scientific or other special interest.
              
              
                § 8223.0-5
                Definitions.
                (a) Research natural area means an area that is established and maintained for the primary purpose of research and education because the land has one or more of the following characteristics:
                (1) A typical representation of a common plant or animal association;
                (2) An unusual plant or animal association;
                (3) A threatened or endangered plant or animal species;
                (4) A typical representation of common geologic, soil, or water features; or
                (5) Outstanding or unusual geologic, soil, or water features.
                (b) [Reserved]
              
              
                § 8223.0-6
                Policy.
                Areas established as research natural areas shall be of sufficient number and size to adequately provide for scientific study, research, and demonstration purposes.
              
              
                § 8223.1
                Use of research natural areas.
                (a) No person shall use, occupy, construct, or maintain facilities in a research natural area except as permitted by law, other Federal regulations, or authorized under provisions of this subpart 8223.
                (b) No person shall use, occupy, construct, or maintain facilities in a manner inconsistent with the purpose of the research natural area.
                (c) Scientists and educators shall use the area in a manner that is nondestructive and consistent with the purpose of the research natural area.
              
            
            
              Subpart 8224—Fossil Forest Research Natural Area
              
                Authority:

                Sec. 103, San Juan Basin Wilderness Protection Act of 1984 (Pub. L. 98-603, 98 Stat. 3155), the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and 18 U.S.C. 641.
              
              
                Source:
                50 FR 42123, Oct. 17, 1985, unless otherwise noted.
              
              
                
                § 8224.0-1
                Purpose.
                The purpose of this subpart is to provide procedures for the management and use of the public lands in the Fossil Forest of New Mexico.
              
              
                § 8224.0-2
                Objectives.
                The objectives are management in accordance with the Federal Land Policy and Management Act of 1976 and for protection of the aesthetic, natural, educational, and scientific research values of the Fossil Forest, including paleontological study, excavation and interpretation projects within the Fossil Forest, until Congress determines otherwise.
              
              
                § 8224.0-3
                Authority.

                This subpart is issued under the authority of the San Juan Basin Wilderness Protection Act of 1984 (Pub. L. 98-603, 98 Stat. 3155), the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and 18 U.S.C. 641.
              
              
                § 8224.0-5
                Definitions.
                As used in this subpart, the term:
                (a) Authorized officer means any employee of the Bureau of Land Management designated to perform the duties described in this subpart:
                (b) Fossil means the remains or trace(s) of an organism or assemblage of organisms which have been preserved by natural processes in the earth's crust. The term does not mean energy minerals, such as coal, oil and gas, oil shale, bitumen, lignite, asphaltum and tar sands, even though they are of biologic origin:
                (c) Fossil Forest or Fossil Forest Research Natural Area means those public lands as described in section 103(a) of the San Juan Basin Wilderness Protection Act of 1984 (Pub. L. 98-603, 98 Stat. 3155).
              
              
                § 8224.0-6
                Policy.
                No activities will be permitted within the Fossil Forest that would significantly disturb the land surface or impair the existing natural, educational, and scientific research values of the area.
              
              
                § 8224.1
                Use of the Fossil Forest Research Natural Area.
                (a) Fossils may be collected, excavated, or removed only under a permit issued under § 2920.2-2 of this title by the Director, New Mexico State Office, Bureau of Land Management, P.O. Box 1449, Santa Fe, NM 87504-1419. Permits shall be issued only to institutions and individuals engaged in research, museum, or educational projects that are approved by the authorized officer and that provide for detailed recordation, reporting, care of specimens, and availability of specimens to other scientists and museums.
                (b) Petrified wood shall not be collected and removed from the Fossil Forest either for free use as permitted under § 3622.3 of this title or for commercial sale as permitted under subpart 3602.
                (c) The Fossil Forest is closed to motorized use, except as permitted by the authorized officer.
                (d) Except as otherwise provided in paragraphs (a), (b), and (c) of this section, the provisions of part 8360 of this title apply to recreational use in the Fossil Forest.
                (e) Rights-of-way may be approved only for temporary projects which do not significantly disturb the surface of the land or impair the existing values of the area.
                (f) The grazing of livestock where such use was established before October 30, 1984, shall be allowed to continue under the regulations on the grazing of livestock on public lands in part 4100 of this title, so long as it does not disturb the natural, educational, and scientific research values of the Fossil Forest. Grazing permits or leases may be modified under § 4130.6-3 of this title, if necessary to protect these resources.
                (g) The lands in Fossil Forest shall not be sold or exchanged except as authorized by section 105(b) of the San Juan Basin Wilderness Protection Act of 1984 (Pub. L. 98-603, 98 Stat. 3157).

                (h) The Fossil Forest is closed to the operation of the mining laws and to disposition under the mineral leasing laws and geothermal leasing laws, as of October 30, 1984, subject to valid existing rights.
                
                (i) Operations on oil and gas leases issued before October 30, 1984, are subject to the applicable provisions of Group 3100 of this title, including those set forth in § 3162.5-1, and such other terms, stipulations, and conditions as the authorized officer deems necessary to avoid significant disturbance of the land surface or impairment of the area's existing natural, educational, and scientific research values, including paleontological study, excavation, and interpretation.
                (j) The regulations in 43 CFR part 7 apply to the management and protection of archaeological resources in Fossil Forest.
                (k) The paleontological resources of the Fossil Forest shall not be willfully destroyed, defaced, damaged, vandalized, or otherwise altered.
                [50 FR 42123, Oct. 17, 1985; 67 FR 68778, Nov. 13, 2002]
              
              
                § 8224.2
                Penalties.
                (a) Any person who willfully violates any prohibition under either § 8224.1(b), (c) or (k) of this title shall be subject to a fine not to exceed $1,000 or imprisonment of not to exceed 12 months, or both.
                (b) Any person who willfully and without authorization collects or removes palentological resources whose value is greater than $100, for which a permit is required under § 8224.1(a) or (b) of this title, shall be subject to a fine not to exceed $10,000, or imprisonment not to exceed 10 years, or both (18 U.S.C. 641).
              
            
          
          
            Pt. 8340
            PART 8340—OFF-ROAD VEHICLES
            
              
                Subpart 8340—General
                Sec.
                8340.0-1
                Purpose.
                8340.0-2
                Objectives.
                8340.0-3
                Authority.
                8340.0-5
                Definitions.
                8340.0-7
                Penalties.
                8340.0-8
                Applicability.
              
              
                Subpart 8341—Conditions of Use
                8341.1
                Regulations governing use.
                8341.2
                Special rules.
              
              
                Subpart 8342—Designation of Areas and Trails
                8342.1
                Designation criteria.
                8342.2
                Designation procedures.
                8342.3
                Designation changes.
              
              
                Subpart 8343—Vehicle Operations
                8343.1
                Standards.
              
              
                Subpart 8344—Permits
                8344.1
                Permit requirements.
              
            
            
              Authority:
              43 U.S.C. 1201, 43 U.S.C. 315a, 16 U.S.C. 1531 et seq., 16 U.S.C. 1281c, 16 U.S.C. 670 et seq., 16 U.S.C. 460l-6a, 16 U.S.C. 1241 et seq., and 43 U.S.C. 1701 et seq.
              
            
            
              Source:
              44 FR 34836, June 15, 1979, unless otherwise noted.
            
            
              Subpart 8340—General
              
                § 8340.0-1
                Purpose.
                The purpose of this part is to establish criteria for designating public lands as open, limited or closed to the use of off-road vehicles and for establishing controls governing the use and operation of off-road vehicles in such areas.
              
              
                § 8340.0-2
                Objectives.
                The objectives of these regulations are to protect the resources of the public lands, to promote the safety of all users of those lands, and to minimize conflicts among the various uses of those lands.
              
              
                § 8340.0-3
                Authority.

                The provisions of this part are issued under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); the Taylor Grazing Act (43 U.S.C. 315a); the Endangered Species Act (16 U.S.C. 1531 et seq.); the Wild and Scenic Rivers Act (16 U.S.C. 1281c); the Act of September 15, 1960, as amended (16 U.S.C. 670 et seq.); the Land and Water Conservation Fund Act (16 U.S.C. 460 l-6a); the National Trails System Act (16 U.S.C. 1241 et seq.) and E.O. 11644 (Use of Off-Road Vehicles on the Public Lands), 37 FR 2877, 3 CFR part 74, 332, as amended by E.O. 11989 42 FR 26959 (May 25, 1977).
              
              
                § 8340.0-5
                Definitions.
                As used in this part:
                
                (a) Off-road vehicle means any motorized vehicle capable of, or designed for, travel on or immediately over land, water, or other natural terrain, excluding:
                (1) Any nonamphibious registered motorboat;
                (2) Any military, fire, emergency, or law enforcement vehicle while being used for emergency purposes;
                (3) Any vehicle whose use is expressly authorized by the authorized officer, or otherwise officially approved;
                (4) Vehicles in official use; and
                (5) Any combat or combat support vehicle when used in times of national defense emergencies.
                (b) Public lands means any lands the surface of which is administered by the Bureau of Land Management.
                (c) Bureau means the Bureau of Land Management.
                (d) Official use means use by an employee, agent, or designated representative of the Federal Government or one of its contractors, in the course of his employment, agency, or representation.
                (e) Planning system means the approach provided in Bureau regulations, directives and manuals to formulate multiple use plans for the public lands. This approach provides for public participation within the system.
                (f) Open area means an area where all types of vehicle use is permitted at all times, anywhere in the area subject to the operating regulations and vehicle standards set forth in subparts 8341 and 8342 of this title.
                (g) Limited area means an area restricted at certain times, in certain areas, and/or to certain vehicular use. These restrictions may be of any type, but can generally be accommodated within the following type of categories: Numbers of vehicles; types of vehicles; time or season of vehicle use; permitted or licensed use only; use on existing roads and trails; use on designated roads and trails; and other restrictions.
                (h) Closed area means an area where off-road vehicle use is prohibited. Use of off-road vehicles in closed areas may be allowed for certain reasons; however, such use shall be made only with the approval of the authorized officer.
                (i) Spark arrester is any device which traps or destroys 80 percent or more of the exhaust particles to which it is subjected.
                [44 FR 34836, June 15, 1979, as amended at 53 FR 31003, Aug. 17, 1988]
              
              
                § 8340.0-7
                Penalties.
                Any person who violates or fails to comply with the regulations of subparts 8341 and 8343 is subject to arrest, conviction, and punishment pursuant to appropriate laws and regulations. Such punishment may be a fine of not more than $1,000 or imprisonment for not longer than 12 months, or both.
              
              
                § 8340.0-8
                Applicability.
                The regulations in this part apply to all public lands, roads, and trails under administration of the Bureau.
              
            
            
              Subpart 8341—Conditions of Use
              
                § 8341.1
                Regulations governing use.
                (a) The operation of off-road vehicles is permitted on those areas and trails designated as open to off-road vehicle use.
                (b) Any person operating an off-road vehicle on those areas and trails designated as limited shall conform to all terms and conditions of the applicable designation orders.
                (c) The operation of off-road vehicles is prohibited on those areas and trails closed to off-road vehicle use.
                (d) It is prohibited to operate an off-road vehicle in violation of State laws and regulations relating to use, standards, registration, operation, and inspection of off-road vehicles. To the extent that State laws and regulations do not exist or are less stringent than the regulations in this part, the regulations in this part are minimum standards and are controlling.
                (e) No person may operate an off-road vehicle on public lands without a valid State operator's license or learner's permit where required by State or Federal law.
                (f) No person shall operate an off-road vehicle on public lands:
                (1) In a reckless, careless, or negligent manner;
                (2) In excess of established speed limits;
                
                (3) While under the influence of alcohol, narcotics, or dangerous drugs;
                (4) In a manner causing, or likely to cause significant, undue damage to or disturbance of the soil, wildlife, wildlife habitat, improvements, cultural, or vegetative resources or other authorized uses of the public lands; and
                (5) During night hours, from a half-hour after sunset to a half-hour before sunrise, without lighted headlights and taillights.
                (g) Drivers of off-road vehicles shall yield the right-of-way to pedestrians, saddle horses, pack trains, and animal-drawn vehicles.
                (h) Any person who operates an off-road vehicle on public lands must comply with the regulations in this part, and in § 8341.2 as applicable, while operating such vehicle on public lands.
                [44 FR 34836, June 15, 1979, as amended at 45 FR 47843, July 17, 1980]
              
              
                § 8341.2
                Special rules.
                (a) Notwithstanding the consultation provisions in § 8342.2(a), where the authorized officer determines that off-road vehicles are causing or will cause considerable adverse effects upon soil, vegetation, wildlife, wildlife habitat, cultural resources, historical resources, threatened or endangered species, wilderness suitability, other authorized uses, or other resources, the authorized officer shall immediately close the areas affected to the type(s) of vehicle causing the adverse effect until the adverse effects are eliminated and measures implemented to prevent recurrence. Such closures will not prevent designation in accordance with procedures in subpart 8342 of this part, but these lands shall not be opened to the type(s) of off-road vehicle to which it was closed unless the authorized officer determines that the adverse effects have been eliminated and measures implemented to prevent recurrence.
                (b) Each State director is authorized to close portions of the public lands to use by off-road vehicles, except those areas or trails which are suitable and specifically designated as open to such use pursuant to subpart 8342 of this part.
                [44 FR 34836, June 15, 1979, as amended at 53 FR 31003, Aug. 17, 1988]
              
            
            
              Subpart 8342—Designation of Areas and Trails
              
                § 8342.1
                Designation criteria.
                The authorized officer shall designate all public lands as either open, limited, or closed to off-road vehicles. All designations shall be based on the protection of the resources of the public lands, the promotion of the safety of all the users of the public lands, and the minimization of conflicts among various uses of the public lands; and in accordance with the following criteria:
                (a) Areas and trails shall be located to minimize damage to soil, watershed, vegetation, air, or other resources of the public lands, and to prevent impairment of wilderness suitability.
                (b) Areas and trails shall be located to minimize harassment of wildlife or significant disruption of wildlife habitats. Special attention will be given to protect endangered or threatened species and their habitats.
                (c) Areas and trails shall be located to minimize conflicts between off-road vehicle use and other existing or proposed recreational uses of the same or neighboring public lands, and to ensure the compatibility of such uses with existing conditions in populated areas, taking into account noise and other factors.
                (d) Areas and trails shall not be located in officially designated wilderness areas or primitive areas. Areas and trails shall be located in natural areas only if the authorized officer determines that off-road vehicle use in such locations will not adversely affect their natural, esthetic, scenic, or other values for which such areas are established.
              
              
                § 8342.2
                Designation procedures.
                (a) Public participation. The designation and redesignation of trails is accomplished through the resource management planning process described in part 1600 of this title. Current and potential impacts of specific vehicle types on all resources and uses in the planning area shall be considered in the process of preparing resource management plans, plan revisions, or plan amendments. Prior to making designations or redesignations, the authorized officer shall consult with interested user groups, Federal, State, county and local agencies, local landowners, and other parties in a manner that provides an opportunity for the public to express itself and have its views given consideration.
                (b) Designation. The approval of a resource management plan, plan revision, or plan amendment constitutes formal designation of off-road vehicle use areas. Public notice of designation or redesignation shall be provided through the publication of the notice required by § 1610.5-1(b) of this title. Copies of such notice shall be available to the public in local Bureau offices.
                (c) Identification of designated areas and trails. The authorized officer shall, after designation, take action by marking and other appropriate measures to identify designated areas and trails so that the public will be aware of locations and limitations applicable thereto. The authorized officer shall make appropriate informational material, including maps, available for public review.
                [53 FR 31003, Aug. 17, 1988]
              
              
                § 8342.3
                Designation changes.
                
                  Monitoring use. The authorized officer shall monitor effects of the use of off-road vehicles. On the basis of information so obtained, and whenever the authorized officer deems it necessary to carry out the objectives of this part, designations may be amended, revised, revoked, or other actions taken pursuant to the regulations in this part.
              
            
            
              Subpart 8343—Vehicle Operations
              
                § 8343.1
                Standards.
                (a) No off-road vehicle may be operated on public lands unless equipped with brakes in good working condition.
                (b) No off-road vehicle equipped with a muffler cutout, bypass, or similar device, or producing excessive noise exceeding Environmental Protection Agency standards, when established, may be operated on public lands.
                (c) By posting appropriate signs or by marking a map which shall be available for public inspection at local Bureau offices, the authorized officer may indicate those public lands upon which no off-road vehicle may be operated unless equipped with a properly installed spark arrester. The spark arrester must meet either the U.S. Department of Agriculture—Forest Service Standard 5100-1a, or the 80-percent efficiency level standard when determined by the appropriate Society of Automotive Engineers (SAE) Recommended Practices J335 or J350. These standards include, among others, the requirements that: (1) The spark arrester shall have an efficiency to retain or destroy at least 80 percent of carbon particles for all flow rates, and (2) the spark arrester has been warranted by its manufacturer as meeting this efficiency requirement for at least 1,000 hours subject to normal use, with maintenance and mounting in accordance with the manufacturer's recommendation. A spark arrester is not required when an off-road vehicle is being operated in an area which has 3 or more inches of snow on the ground.
                (d) Vehicles operating during night hours, from a half-hour after sunset to a half-hour before sunrise, shall comply with the following:
                (1) Headlights shall be of sufficient power to illuminate an object at 300 feet at night under normal, clear atmospheric conditions. Two- or three-wheeled vehicles or single-tracked vehicles will have a minimum of one headlight. Vehicles having four or more wheels or more than a single track will have a minimum of two headlights, except double tracked snowmachines with a maximum capacity of two people may have only one headlight.
                (2) Red taillights, capable of being seen at a distance of 500 feet from the rear at night under normal, clear atmospheric conditions, are required on vehicles in the same numbers as headlights.
              
            
            
              Subpart 8344—Permits
              
                § 8344.1
                Permit requirements.
                Permits are required for certain types of ORV use and shall be issued in accordance with the special recreation permit procedures under part 2930 of this chapter.
                [44 FR 34836, June 15, 1979, as amended at 67 FR 61745, Oct. 1, 2002]
              
            
          
          
            
            Pt. 8350
            PART 8350—MANAGEMENT AREAS
            
              
                Subpart 8351—Designated National Area
                Sec.
                8351.0-1
                Purpose.
                8351.0-2
                Objective.
                8351.0-3
                Authority.
                8351.0-6
                Policy.
                8351.1
                National trails systems.
                8351.1-1
                National scenic trails.
                8351.2
                Rivers.
                8351.2-1
                Special rules.
              
            
            
              Authority:
              16 U.S.C. 1241, 16 U.S.C. 1271, 43 U.S.C. 1701 et seq.
              
            
            
              Source:
              43 FR 40736, Sept. 12, 1978, unless otherwise noted.
            
            
              Subpart 8351—Designated National Area
              
                § 8351.0-1
                Purpose.
                To provide procedures for the management of lands administered under provisions of the Wild and Scenic Rivers Act and the National Trails System Act.
              
              
                § 8351.0-2
                Objective.
                To assure that all public lands administered under provisions of the Wild and Scenic Rivers Act and the National Trails System Act are managed in a manner consistent with the purposes of these Acts.
              
              
                § 8351.0-3
                Authority.

                The Wild and Scenic Rivers Act of 1968 (16 U.S.C. 1271 et seq.).

                The National Trails System Act of 1968 (16 U.S.C. 1241 et seq.).
              
              
                § 8351.0-6
                Policy.
                (a) Hiking, horse riding, and motor trails shall be located, constructed, and maintained where they are found to be feasible and would improve recreation opportunity and quality. Established trails shall be marked or signed and made known to the public by other means.
                (b) Certain rivers and sections of rivers that are flowing free of the influence of dams or other major man-made alterations and that possess outstanding scenic, recreational, geological, biological, cultural, or historical features shall be preserved as free flowing streams. The immediate river area shall be managed to protect the natural, cultural, or historical features that make the river or river segment outstanding.
              
              
                § 8351.1
                National trails systems.
              
              
                § 8351.1-1
                National scenic trails.
                (a) Motorized vehicle use. No one shall operate a motorized vehicle along a national scenic trail except:
                (1) When motorized vehicular use is necessary to meet emergencies involving health, safety, fire suppression, or law enforcement; or
                (2) Where the authorized officer determines that adjacent landowners and land users have a need for reasonable access to their lands, interests in lands, or timber rights; or
                (3) On roads that are designated segments of the National Scenic Trail System and are posted as open to motorized vehicles.
                (b) Penalties. In accordance with section 7(i) of the National Trails System Act of 1968, as amended (16 U.S.C. 1246), anyone convicted of violating this regulation is subject to a fine not to exceed $500 and/or imprisonment not to exceed six months.
                [47 FR 23103, May 26, 1982]
              
              
                § 8351.2
                Rivers.
              
              
                § 8351.2-1
                Special rules.
                (a) The authorized officer may issue written orders which close or restrict the use of the lands and water surface administered by the Bureau of Land Management within the boundary of any component of the National Wild and Scenic River System when necessary to carry out the intent of the Wild and Scenic Rivers Act. Each order shall:
                (1) Describe the lands, road, trail or waterway to which the order applies;
                (2) Specify the time during which the closure or restriction applies;
                (3) State each prohibition which is applied; and
                (4) Be posted in accordance with paragraph (d) of this section.
                (b) A written order may exempt any of the following persons from any of the prohibitions contained in the order:

                (1) Persons with written permission authorizing the otherwise prohibited act or omission. The authorized officer may include in any written permission such conditions considered necessary for the protection of a person, or the lands or water surface and resources or improvements located thereon.
                (2) Owners or lessees of property within the boundaries of the designated wild and scenic river area.
                (3) Residents within the boundaries of the designated wild and scenic river area.
                (4) Any Federal, State, or local government officer or member of an organized rescue or fire suppression force in the performance of an official duty.
                (5) Persons in a business, trade or occupation within the boundaries of the designated wild and scenic river area.
                (c) The violation of the terms or conditions of any written permission issued under paragraph (b)(1) of this section is prohibited.
                (d) Posting is accomplished by:
                (1) Placing a copy of an order in each local office having jurisdiction over the lands affected by the order; and
                (2) Displaying each order near and/or within the affected wild and scenic river area in such locations and manner as to reasonably bring the prohibitions contained in the order to the attention of the public.
                (e) When provided by a written order, the following are prohibited:
                (1) Going onto or being upon land or water surface;
                (2) Camping;
                (3) Hiking;
                (4) Building, maintaining, attending or using a fire;
                (5) Improper disposal of garbage, trash or human waste;
                (6) Disorderly conduct; and
                (7) Other acts that the authorized officer determines to be detrimental to the public lands or other values of a wild and scenic river area.
                (f) Any person convicted of violating any prohibition established in accordance with this section shall be punished by a fine of not to exceed $500 or by imprisonment for a period not to exceed 6 months, or both, and shall be adjudged to pay all costs of the proceedings.
                (16 U.S.C. 1281(c), 16 U.S.C. 3)
                [45 FR 51741, Aug. 4, 1980]
              
            
          
          
            Pt. 8360
            PART 8360—VISITOR SERVICES
            
              
                Subpart 8360—General
                Sec.
                8360.0-3
                Authority.
                8360.0-5
                Definitions.
                8360.0-7
                Penalties.
              
              
                Subpart 8361—Emergency Services [Reserved]
              
              
                Subpart 8362—Interpretive Services [Reserved]
              
              
                Subpart 8363—Resource and Visitor Protection [Reserved]
              
              
                Subpart 8364—Closures and Restrictions
                8364.1
                Closure and restriction orders.
              
              
                Subpart 8365—Rules of Conduct
                8365.0-1
                Purpose.
                8365.0-2
                Objective.
                8365.1
                Public lands—general.
                8365.1-1
                Sanitation.
                8365.1-2
                Occupancy and use.
                8365.1-3
                Vehicles.
                8365.1-4
                Public health, safety and comfort.
                8365.1-5
                Property and resources.
                8365.1-6
                Supplementary rules.
                8365.1-7
                State and local laws.
                8365.2
                Developed recreation sites and areas.
                8365.2-1
                Sanitation.
                8365.2-2
                Audio devices.
                8365.2-3
                Occupancy and use.
                8365.2-4
                Vehicles.
                8365.2-5
                Public health, safety and comfort.
              
            
            
              Authority:
              43 U.S.C. 1701 et seq., 43 U.S.C. 315a, 16 U.S.C. 1281c, 16 U.S.C. 670 et seq., and 16 U.S.C. 1241 et seq.
              
            
            
              Source:
              48 FR 36384, Aug. 10, 1983, unless otherwise noted.
            
            
              Subpart 8360—General
              
                § 8360.0-3
                Authority.

                The regulations of this part are issued under the provisions of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), the Sikes Act (16 U.S.C. 670g), the Taylor Grazing Act (43 U.S.C. 315a), the Wild and Scenic Rivers Act (16 U.S.C. 1281c), the Act of September 18, 1960, as amended, (16 U.S.C. 877 et seq.), and the National Trails System Act (16 U.S.C. 1241 et seq.).
                [75 FR 27454, May 17, 2010]
              
              
                
                § 8360.0-5
                Definitions.
                As used in this part, the term:
                (a) Authorized officer means any employee of the Bureau of Land Management who has been delegated the authority to perform the duties described in this part.
                (b) Campfire means a controlled fire occurring out of doors, used for cooking, branding, personal warmth, lighting, ceremonial or aesthetic purposes.
                (c) Developed recreation sites and areas means sites and areas that contain structures or capital improvements primarily used by the public for recreation purposes. Such sites or areas may include such features as: Delineated spaces for parking, camping or boat launching; sanitary facilities; potable water; grills or fire rings; tables; or controlled access.
                (d) Public lands means any lands and interests in lands owned by the United States and administered by the Secretary of the Interior through the Bureau of Land Management without regard to how the United States acquired ownership.
                (e) Vehicle means any motorized transportation conveyance designed and licensed for use on roadways, such as an automobile, bus, or truck, and any motorized conveyance originally equipped with safety belts.
                [48 FR 36384, Aug. 10, 1983, as amended at 57 FR 61243, Dec. 23, 1992; 75 FR 27455, May 17, 2010]
              
              
                § 8360.0-7
                Penalties.
                Violations of any regulations in this part by a member of the public, except for the provisions of § 8365.1-7, are punishable by a fine not to exceed $1,000 and/or imprisonment not to exceed 12 months. Violations of supplementary rules authorized by § 8365.1-6 are punishable in the same manner.
              
            
            
              Subpart 8361—Emergency Services [Reserved]
            
            
              Subpart 8362—Interpretive Services [Reserved]
            
            
              Subpart 8363—Resource and Visitor Protection [Reserved]
            
            
              Subpart 8364—Closures and Restrictions
              
                § 8364.1
                Closure and restriction orders.
                (a) To protect persons, property, and public lands and resources, the authorized officer may issue an order to close or restrict use of designated public lands.
                (b) Each order shall:
                (1) Identify the public lands, roads, trails or waterways that are closed to entry or restricted as to use;
                (2) Specify the uses that are restricted;
                (3) Specify the period of time during which the closure or restriction shall apply;
                (4) Identify those persons who are exempt from the closure or restrictions;
                (5) Be posted in the local Bureau of Land Management Office having jurisdiction over the lands to which the order applies;
                (6) Be posted at places near and/or within the area to which the closure or restriction applies, in such manner and location as is reasonable to bring prohibitions to the attention of users;
                (7) Include a statement on the reasons for the closure; and

                (c) In issuing orders pursuant to this section, the authorized officer shall publish them in the Federal Register.
                
                (d) Any person who fails to comply with a closure or restriction order issued under this subpart may be subject to the penalties provided in § 8360.0-7 of this title.
              
            
            
              Subpart 8365—Rules of Conduct
              
                § 8365.0-1
                Purpose.
                The purpose of this subpart is to set forth rules of conduct for the protection of public lands and resources, and for the protection, comfort and well-being of the public in its use of recreation areas, sites and facilities on public lands.
              
              
                § 8365.0-2
                Objective.

                The objective of this subpart is to insure that public lands, including recreation areas, sites and facilities, can be used by the maximum number of people with minimum conflict among users and minimum damage to public lands and resources.
              
              
                § 8365.1
                Public lands—general.
                The rules in this subsection shall apply to use and occupancy of all public lands under the jurisdiction of the Bureau of Land Management. Additional rules for developed sites and areas are found in § 8365.2 of this title.
              
              
                § 8365.1-1
                Sanitation.
                (a) Whenever practicable, visitors shall pack their trash for disposal at home.
                (b) On all public lands, no person shall, unless otherwise authorized:
                (1) Dispose of any cans, bottles and other nonflammable trash and garbage except in designated places or receptacles;
                (2) Dispose of flammable trash or garbage except by burning in authorized fires, or disposal in designated places or receptacles;
                (3) Drain sewage or petroleum products or dump refuse or waste other than wash water from any trailer or other vehicle except in places or receptacles provided for that purpose;
                (4) Dispose of any household, commercial or industrial refuse or waste brought as such from private or municipal property;
                (5) Pollute or contaminate water supplies or water used for human consumption; or
                (6) Use a refuse container or disposal facility for any purpose other than for which it is supplied.
              
              
                § 8365.1-2
                Occupancy and use.
                On all public lands, no person shall:
                (a) Camp longer than the period of time permitted by the authorized officer; or
                (b) Leave personal property unattended longer than 10 days (12 months in Alaska), except as provided under § 8365.2-3(b) of this title, unless otherwise authorized. Personal property left unattended longer than 10 days (12 months in Alaska), without permission of the authorized officer, is subject to disposition under the Federal Property and Administrative Services Act of 1949, as amended (40 U.S.C. 484(m)).
              
              
                § 8365.1-3
                Vehicles.
                (a) When operating a vehicle on the public lands, no person shall exceed posted speed limits, willfully endanger persons or property, or act in a reckless, careless or negligent manner.
                (b)(1) The operator of a motor vehicle is prohibited from operating a motor vehicle in motion, unless the operator and each front seat passenger is restrained by a properly fastened safety belt that conforms to applicable United States Department of Transportation standards, except that children, as defined by State law, shall be restrained as provided by State law.
                (2) Paragraph (b) applies on public lands, or portions thereof, that are located within a State in which there is no State law in effect that requires the mandatory use of a safety belt by the vehicle operator and any front seat passenger. It also applies on public lands, or portions thereof, located within a State in which the mandatory safety belt law of the State does not apply to the public lands or in which any provision of State law renders the mandatory safety belt law of the State unenforceable by the authorized officer as to acts or omissions occurring on the public lands.
                (3) This section does not apply to an operator or a passenger of a motor vehicle occupying a seat that was not originally equipped by the manufacturer with a safety belt, nor does it apply to an operator or passenger with a medical condition that prevents restraint by a safety belt or other occupant restraining device.
                (4) An authorized officer may not stop a motor vehicle for the sole purpose of determining whether a violation of paragraph (b)(1) of this section is being committed.
                [48 FR 36384, Aug. 10, 1983, as amended at 57 FR 61243, Dec. 23, 1992]
              
              
                § 8365.1-4
                Public health, safety and comfort.
                (a) No person shall cause a public disturbance or create a risk to other persons on public lands by engaging in activities which include, but are not limited to, the following:
                (1) Making unreasonable noise;
                (2) Creating a hazard or nuisance;
                
                (3) Refusing to disperse, when directed to do so by an authorized officer;
                (4) Resisting arrest or issuance of citation by an authorized officer engaged in performance of official duties; interfering with any Bureau of Land Management employee or volunteer engaged in performance of official duties; or
                (5) Assaulting, committing a battery upon, or
                (6) Knowingly giving any false or fraudulent report of an emergency situation or crime to any Bureau of Land Management employee or volunteer engaged in the performance of official duties.
                (b) No person shall engage in the following activities on the public lands:
                (1) Cultivating, manufacturing, delivering, distributing or trafficking a controlled substance, as defined in 21 U.S.C. 802(6) and 812 and 21 CFR 1308.11 through 1308.15, except when distribution is made by a licensed practitioner in accordance with applicable law. For the purposes of this paragraph, delivery means the actual, attempted or constructive transfer of a controlled substance whether or not there exists an agency relationship; or
                (2) Possessing a controlled substance, as defined in 21 U.S.C. 802(6) and 812 and 21 CFR 1308.11 through 1308.15, unless such substance was obtained, either directly or pursuant to a valid prescription or order or as otherwise allowed by Federal or State law, by the possessor from a licensed practitioner acting in the course of professional practice.
                [48 FR 36384, Aug. 10, 1983; 48 FR 52058, Nov. 16, 1983, as amended at 54 FR 21624, May 19, 1989]
              
              
                § 8365.1-5
                Property and resources.
                (a) On all public lands, unless otherwise authorized, no person shall;
                (1) Willfully deface, disturb, remove or destroy any personal property, or structures, or any scientific, cultural, archaeological or historic resource, natural object or area;
                (2) Willfully deface, remove or destroy plants or their parts, soil, rocks or minerals, or cave resources, except as permitted under paragraph (b) or (c) of this paragraph; or
                (3) Use on the public lands explosive, motorized or mechanical devices, except metal detectors, to aid in the collection of specimens permitted under paragraph (b) or (c) of this paragraph.
                (b) Except on developed recreation sites and areas, or where otherwise prohibited and posted, it is permissible to collect from the public lands reasonable amounts of the following for noncommercial purposes:
                (1) Commonly available renewable resources such as flowers, berries, nuts, seeds, cones and leaves;
                (2) Nonrenewable resources such as rock and mineral specimens, common invertebrate and common plant fossils, and semiprecious gemstones;
                (3) Petrified wood as provided under subpart 3622 of this title;
                (4) Mineral materials as provided under subpart 3604; and
                (5) Forest products for use in campfires on the public lands. Other collection of forest products shall be in accordance with the provisions of Group 5500 of this title.
                (c) The collection of renewable or nonrenewable resources from the public lands for sale or barter to commercial dealers may be done only after obtaining a contract or permit from an authorized officer in accordance with part 3600 or 5400 of this chapter.
                [48 FR 36384, Aug. 10, 1983; 67 FR 68778, Nov. 13, 2002; 75 FR 27455, May 17, 2010]
              
              
                § 8365.1-6
                Supplementary rules.
                The State Director may establish such supplementary rules as he/she deems necessary. These rules may provide for the protection of persons, property, and public lands and resources. No person shall violate such supplementary rules.
                (a) The rules shall be available for inspection in each local office having jurisdiction over the lands, sites or facilities affected;
                (b) The rules shall be posted near and/or within the lands, sites or facilities affected;
                (c) The rules shall be published in the Federal Register; and

                (d) The rules shall be published in a newspaper of general circulation in the affected vicinity, or be made available to the public by such other means as deemed most appropriate by the authorized officer.
              
              
                § 8365.1-7
                State and local laws.
                Except as otherwise provided by Federal law or regulation, State and local laws and ordinances shall apply and be enforced by the appropriate State and local authorities. This includes, but is not limited to, State and local laws and ordinances governing:
                (a) Operation and use of motor vehicles, aircraft and boats;
                (b) Hunting and fishing;
                (c) Use of firearms or other weapons;
                (d) Injury to persons, or destruction or damage to property;
                (e) Air and water pollution;
                (f) Littering;
                (g) Sanitation;
                (h) Use of fire;
                (i) Pets;
                (j) Forest products; and
                (k) Caves.
              
              
                § 8365.2
                Developed recreation sites and areas.
                The rules governing conduct and use of a developed recreation site or area shall be posted at a conspicuous location near the entrance to the site or area.
              
              
                § 8365.2-1
                Sanitation.
                On developed recreation sites and areas, no person shall, unless otherwise authorized:
                (a) Clean fish, game, other food, clothing or household articles at any outdoor hydrant, pump, faucet or fountain, or restroom water faucet;
                (b) Deposit human waste except in toilet or sewage facilities provided for that purpose; or
                (c) Bring an animal into such an area unless the animal is on a leash not longer than 6 feet and secured to a fixed object or under control of a person, or is otherwise physically restricted at all times.
              
              
                § 8365.2-2
                Audio devices.
                On developed recreation sites or areas, unless otherwise authorized, no person shall:
                (a) Operate or use any audio device such as a radio, television, musical instrument, or other noise producing device or motorized equipment in a manner that makes unreasonable noise that disturbs other visitors;
                (b) Operate or use a public address system;
                (c) Construct, erect or use an antenna or aerial for radiotelephone, radio or television equipment, other than on a vehicle or as an integral part of such equipment.
              
              
                § 8365.2-3
                Occupancy and use.
                In developed camping and picnicking areas, no person shall, unless otherwise authorized:
                (a) Pitch any tent, park any trailer, erect any shelter or place any other camping equipment in any area other than the place designed for it within a designated campsite;
                (b) Leave personal property unattended for more than 24 hours in a day use area, or 72 hours in other areas. Personal property left unattended beyond such time limit is subject to disposition under the Federal Property and Administration Services Act of 1949, as amended (40 U.S.C. 484(m));
                (c) Build any fire except in a stove, grill, fireplace or ring provided for such purpose;
                (d) Enter or remain in campgrounds closed during established night periods except as an occupant or while visiting persons occupying the campgrounds for camping purposes;
                (e) Occupy a site with more people than permitted within the developed campsite; or.
                (f) Move any table, stove, barrier, litter receptacle or other campground equipment.
                [75 FR 27455, May 17, 2010]
              
              
                § 8365.2-4
                Vehicles.
                Unless otherwise authorized, no motor vehicle shall be driven within developed recreation sites or areas except on roads or places provided for this purpose.
              
              
                § 8365.2-5
                Public health, safety and comfort.
                On developed recreation sites and areas, unless otherwise authorized, no person shall:

                (a) Discharge or use firearms, other weapons, or fireworks; or
                
                (b) Bring an animal, except a Seeing Eye or Hearing Ear dog, to a swimming area.
                Group 8600—Environmental Education and Protection [Reserved]
              
            
          
        
        
          
          SUBCHAPTER I—TECHNICAL SERVICES (9000)
          
            Group 9100—Engineering
            
              Note:

              The information collection requirements contained in part 9180 of Group 9100 have been approved by the Office of Management and Budget under 44 U.S.C. 3507 and assigned clearance number 1004-0033. The information is being collected to permit the authorized officer to determine whether an application for survey of islands or other omitted lands that are part of the public lands should be granted. The information will be used to make this determination. A response is required to obtain a benefit.
              
              [48 FR 40890, Sept. 12, 1983]
            
          
          
            Pt. 9180
            PART 9180—CADASTRAL SURVEY
            
              
                Subpart 9180—Cadastral Surveys; General
                Sec.
                9180.0-2
                Objectives.
                9180.0-3
                Authority.
                9180.1
                Interpretation of survey records.
                9180.1-1
                Meridians.
              
              
                Subpart 9183—Special Surveys
                9183.0-2
                Objectives.
              
              
                Subpart 9185—Instructions and Methods
                9185.1
                Applications.
                9185.1-1
                Surveys.
                9185.1-2
                Resurveys.
                9185.1-3
                Mining claims.
                9185.2
                Requirements for surveys.
                9185.2-1
                [Reserved]
                9185.2-2
                Lands omitted from original survey.
                9185.2-3
                Unsurveyed islands and omitted lands.
                9185.3
                Requirements for resurveys; without cost to applicant.
                9185.3-1
                Eligibility.
                9185.3-2
                Showing required.
                9185.3-3
                Majority of land owners.
                9185.4
                Requirements for resurvey; with cost prorated.
                9185.4-1
                Estimate of cost.
                9185.4-2
                Showing required.
                9185.4-3
                Three-fourths of land owners.
              
            
            
              Authority:
              R.S. 2478; 43 U.S.C. 1201; 40 Stat. 965, as amended; 43 U.S.C. 773.
            
            
              Subpart 9180—Cadastral Surveys; General
              
                Source:
                35 FR 9797, June 13, 1970, unless otherwise noted.
              
              
                § 9180.0-2
                Objectives.
                (a) Alaska; existing surveys and extension thereof. The surveys up to the present time have been confined to known agricultural areas, the coal fields, and such other lands as have been considered to be suitable for development by settlers or otherwise. The extensions of the surveys to other areas will be governed largely by the character of the lands and their suitability for use, development, and administration under the public land laws applicable to Alaska.
                (b) Resurveys. The real interest of the Government in the resurvey of the public lands is well stated in the said Act of March 3, 1909, “to properly mark the boundaries of the public lands remaining undisposed of.” Its duty being thus defined, the Bureau of Land Management will refrain from attempting to do more in the relocation of the corners of privately owned lands in a township being resurveyed than to reestablish such corners from the best available evidence of the original survey.
              
              
                § 9180.0-3
                Authority.
                (a) Delegation to Director, Bureau of Land Management. (1) In the establishment of the Bureau of Land Management by Reorganization Plan No. 3 of 1946, the office of Supervisor of Surveys was abolished and the functions and powers thereof were transferred to the Secretary of the Interior, to be performed by such officers or agencies of the Department as might be designated by the Secretary. Under that authority, the functions and powers formerly exercised by the Supervisor of Surveys were delegated to the Chief Cadastral Engineer, subject to the supervision of the Director, Bureau of Land Management. In the general reorganization and realignment of functions of the Bureau, the office of Chief Cadastral Engineer has been abolished, and the functions of that office have been delegated to the Director.

                (2) By this sequence, the cadastral surveying work of the Bureau of Land Management has been placed under the immediate jurisdiction of the Director, subject to the direction and control of the Secretary of the Interior. Certain functions relating to specific phases of the cadastral surveying work have been delegated to the State Director.
                (b) Alaska. The rectangular system of survey of the public lands was extended to the State of Alaska by the Act of March 3, 1899 (30 Stat. 1098; 48 U.S.C. 351). The regular township surveys in Alaska conform to that system, but departures therefrom are permitted under the conditions stated in the Act of April 13, 1926 (44 Stat. 243; 48 U.S.C. 379), and in certain other cases, such as special surveys for trade and manufacturing sites, headquarters sites, and homesites under section 10 of the Act of May 14, 1898 (30 Stat. 413; 48 U.S.C. 461), as amended; for soldiers additional entries, pursuant to sections 2306 and 2307 of the Revised Statutes (43 U.S.C. 274, 278); and for small tracts under the Act of June 1, 1938 (52 Stat. 609; 43 U.S.C. 682a), as amended.
                (1) Administration of the public land surveying activities in Alaska is under the general supervision of the State Director, Bureau of Land Management, at Anchorage, Alaska. The office, in which the records relating to the public land surveys in the State are maintained, is located at Anchorage, Alaska. Correspondence relating to local survey matters should be addressed to the State Director, Juneau, Alaska.
                (c) Resurvey of township—(1) Without cost to applicant when title to at least 50 percent of the area is in the United States. The Act of March 3, 1909 (35 Stat. 845), as amended by the Joint Resolution of June 25, 1910 (36 Stat. 884; 43 U.S.C. 772), authorizes the Secretary of the Interior to cause to be made such resurveys of the public lands as after full investigation he may deem essential to properly mark the boundaries of the public lands remaining undisposed of.
                (2) Cost to be prorated between applicants and United States, when more than 50 percent of the area is privately owned. (i) The Act of September 21, 1918 (40 Stat. 965; 43 U.S.C. 773), provides authority for the resurvey by the Government of townships heretofore held to be ineligible for resurvey under existing departmental regulations by reason of disposals in excess of 50 percent of the total area thereof.
                (ii) Under the Act mentioned, and upon the application of the owners of three-fourths of the privately owned lands in any township previously surveyed, or upon the application of a court of competent jurisdiction, accompanied by a deposit of funds sufficient to cover the estimated cost, inclusive of the necessary office work, of the resurvey of all of the privately owned lands in such township, the State Director, Bureau of Land Management, is authorized, in his discretion, to cause to be made a resurvey of the township in question in accordance with the laws and regulations governing surveys and resurveys of the public lands; the cost of the resurvey of the residue of the public lands in such township to be paid by the Government from the current annual appropriation for the survey and resurvey of the public lands in addition to the portion thereof made available for resurveys and retracements by the provisions of the Act of March 3, 1909 (35 Stat. 845), as amended by Joint Resolution of June 25, 1910 (36 Stat. 884; 43 U.S.C. 772). The total cost of the resurvey of the township is thus divided between the Government and the petitioners in proportion to the extent of their respective holdings.
                (iii) It is further provided that any portion of such deposit in excess of the actual cost of the field and office work incident to such resurvey of privately owned lands shall be repaid pro rata to the applicants for resurvey or to their legal representatives.
              
              
                § 9180.1
                Interpretation of survey records.
              
              
                § 9180.1-1
                Meridians.
                (a) Alaska. The public land surveys in Alaska are governed by three principal meridians established as follows: The Seward Meridian, initiated just north of Resurrection Bay and extending to the Matanuska coal fields; the Fairbanks Meridian, commencing near the town of Fairbanks and controlling the surveys in that vicinity, including the Nenana coal fields; and the Copper River Meridian which lies in the valley of the Copper River and from which surveys have been executed as far north as the Tanana River and south to the Bering River coal fields and the Gulf of Alaska.
                (b) Copies of records. Copies of plats of surveys in Alaska, or other records of the Public Survey Office, will be sold at the cost of production, in accordance with section 1 of the Act of August 24, 1912 (37 Stat. 497), as amended (5 U.S.C. 488), and § 2.3 of this title.
              
            
            
              Subpart 9183—Special Surveys
              
                § 9183.0-2
                Objectives.
                Information respecting special surveys of soldier's additional entries, homesites, homesteads, and trade and manufacturing sites is given in subparts 2610, 2511, 2562, and 2730 of this chapter, respectively.
                [35 FR 9798, June 13, 1970]
              
            
            
              Subpart 9185—Instructions and Methods
              
                Source:
                35 FR 9798, June 13, 1970, unless otherwise noted.
              
              
                § 9185.1
                Applications.
              
              
                § 9185.1-1
                Surveys.
                (a) Original surveys. Application for the original extension of the rectangular system of public land surveys to include unsurveyed townships should be filed in duplicate with the State Director for the State in which the lands are situated. The application may be in letter form, and should describe the unsurveyed area by township and range of the public surveys, and should set forth the interest of the applicant in the land and the basis of need for extension of the surveys.
                (b) Lands omitted from original survey. Application for the survey of an unsurveyed island or other land omitted from the original survey shall be made on Form 9600-2, or its equivalent, and filed in duplicate with the State director for the State in which lands are situated.
                [35 FR 9798, June 13, 1970, as amended at 44 FR 41795, July 18, 1979]
              
              
                § 9185.1-2
                Resurveys.
                (a) Filing of applications for survey without cost to applicant. The application prepared in accordance with this part, should be submitted to the State Director for the State in which the lands are situated.
                (b) Filing of applications for survey with cost prorated. Applications for resurvey based upon the provisions of the Act of September 21, 1918, prepared in accordance with this part should be submitted to the State Director for the State in which the lands are situated. Prior to filing formal application, however, the interested parties should obtain from the proper office, as above designated, an estimate of the cost of the proposed resurvey.
              
              
                § 9185.1-3
                Mining claims.
                (a) Application for survey. Application for the survey of a mining claim should be filed with the State Director for the State in which the claim is situated.
                (b) Mineral surveyors. See § 3861.5-1 for the appointment of mineral surveyors pursuant to section 2334 of the Revised Statutes (30 U.S.C. 39).
                [35 FR 9798, June 13, 1970, as amended at 38 FR 30001, Oct. 31, 1973]
              
              
                § 9185.2
                Requirements for surveys.
              
              
                § 9185.2-1
                [Reserved]
              
              
                § 9185.2-2
                Lands omitted from original survey.
                (a) Notice of intended application. Notice of intention to apply for survey of an island or other land omitted from the original survey shall be served on the adjacent land owners, and the Attorney General and the Secretary of State for the State in which the land is situated, at least 30 days prior to the date of application for survey. Service may be had by return receipt mail or in person, evidence of which may consist of the return receipt or signed acknowledgment of service. A copy of each notice, with proof of service thereof, shall be filed with the application. Failure to obtain evidence of service may be explained.
                (b) Form of notice. No particular form of notice is prescribed. The notice must make it clear, however, that the land covered by the application is contended to be public land of the United States and subject to survey and administration as such, and that any protest against the proposed survey should be filed with the appropriate State Director. It must be shown what particular surveyed lands opposite the island, or adjoining the unsurveyed land, are owned by the adjacent land owner on whom the notice is served.
                (c) Evidence required as to character of land in existence at time of original survey. An application for the survey of an island or other land omitted from the original survey must be accompanied by evidence showing that the land was in existence and above ordinary high-water elevation when the State was admitted into the Union, and when the adjacent lands were surveyed. Such evidence should consist of statements from at least two persons familiar with the land, as to its size, elevation, and appearance, and the species, size, and age of the timber growth thereon, or nature of other vegetation.
                (d) Diagram required with application. A diagram showing the approximate configuration of the island or other land applied for, and its location with reference, to the public land surveys, must accompany the application.
                (e) Cost of survey. In the event of approval of the application, the costs of the survey will be borne by the Government.
                (f) No preference right. Should the island or other land be surveyed as public land, no preference right to acquire the same under the laws governing the disposal of public lands will be gained by the filing of the application for survey.
                [35 FR 9798, June 13, 1970, as amended at 44 FR 41795, July 18, 1979]
              
              
                § 9185.2-3
                Unsurveyed islands and omitted lands.
                (a) Section 211(a) of the Federal Land Policy and Management Act of 1976 (90 Stat. 2758), provides for the conveyance under the Recreation and Public Purposes Act of unsurveyed islands determined by the Secretary to be public lands of the United States. The conveyance of any such island may be made without survey; however, such island shall be surveyed at the request of the qualified applicant. If the applicant requests that a survey be executed, the applicant shall be required to:
                (1) Furnish a written statement identifying his choice of donation of money, services, or both for the survey.
                (2) If the applicant elects to donate money, such donation shall equal the Bureau of Land Management's estimated cost of survey. The donated money shall be credited and expended in accordance with section 307(c) of the Act. A written estimate of such costs shall be furnished to the applicant by the Bureau.
                (3) If the applicant elects to donate services, such services shall be conducted and performed pursuant to the criteria established by the Director of the Bureau of Land Management.
                (b) Section 211(b) of the Act, provides for conveyance, under the Recreation and Public Purposes Act (43 U.S.C. 869), of lands other than islands determined by the Secretary by survey to be public lands of the United States erroneously or fraudulently omitted from the original surveys. An applicant may be required to donate money, services, or a combination thereof for such survey. The procedures contained in § 9185.2-3(a) of this title shall be followed.
                [44 FR 41795, July 18, 1979]
              
              
                § 9185.3
                Requirements for resurveys; without cost to applicant.
              
              
                § 9185.3-1
                Eligibility.
                (a) Determined by ownership of land. As a general rule, and in the absence of any particular governmental purpose to be subserved, no township is eligible for resurvey unless title to at least 50 percent of the area of the lands embraced therein remains in the United States. For the purpose of determining the eligibility of a township under this rule, lands covered by approved selections, school sections, and entries upon which final certificates or patents have been issued are to be considered as alienated lands. Townships within the primary limits of railroad land grants are generally ineligible.
                (b) Determined by physical character of remaining public land. In general no resurvey will be undertaken unless the preliminary examination of the township develops evidence of existing settlement and agricultural possibilities sufficient to support the presumption that the unappropriated lands therein are such as to attract bona fide entrymen, thus eliminating townships which, although theoretically eligible, are of such a physical character that the resurvey thereof would serve no useful purpose.
                (c) Small areas. In the application of the terms of the Act of March 3, 1909 (35 Stat. 845), as amended, is not intended that there shall be undertaken any work involving the mere reestablishment of lost or obliterated or misplaced corners in a limited area of a township, such work being within the province of the local surveyors, and the authority of the public survey office will be limited to the giving of advice in accordance with the circular for the restoration of lost or obliterated corners. Employees of the Bureau of Land Management are prohibited from participating in the resurvey of a township, the reestablishment of lost corners, or in the subdivision of sections for private parties, even if the expense is borne by the county or municipal authorities or by individuals.
              
              
                § 9185.3-2
                Showing required.
                (a) Necessity. The applicants for the resurvey of any township are required to present satisfactory prima facie evidence of the necessity for such action, based either upon general obliteration of evidences of the original survey or upon conditions so grossly defective as to preclude the possibility of a reasonably certain identification of the subdivisions of the subsisting survey or a satisfactory local restoration thereof.
                (b) Condition of original survey. Applications for the resurvey of each township must be supported by evidence in the form of a statement, preferably from the county or other competent surveyor, showing in detail that the evidences of the original survey have been obliterated to such an extent as to make it impracticable to apply the suggestions of the circular issued by the Bureau of Land Management for the necessary restoration of the lines and corners in the proper identification of the legal subdivisions occupied by the present or prospective entrymen or that the obliteration of the original monuments has become so advanced that the land boundaries can be identified only through extensive retracements by experienced engineers of the Bureau of Land Management.
              
              
                § 9185.3-3
                Majority of land owners.
                A majority of the settlers in each township are required to join in the application, and, in addition, there must appear the endorsements of the entrymen and owners, including the State, whose holdings represent the major part of the area entered or patented, with a description opposite each name of the lands actually occupied, entered, or owned, and a statement as to whether the applicant is a settler, entryman, or owner thereof. Where an entryman or owner, including the State, has failed for any reason whatsoever to join in the application, evidence of service of notice upon him for at least 30 days in advance of the filing of the application is required in order that he may be afforded ample opportunity to make timely protest against the granting of such resurvey if in his opinion such action is undesirable.
              
              
                § 9185.4
                Requirements for resurvey; with cost prorated.
              
              
                § 9185.4-1
                Estimate of cost.
                (a) The cost of resurvey procedure is as a rule considerably in excess of that incident to the execution of original surveys and may range between rather wide limits. Where the obliteration is not excessive and the evidences of the original survey are harmoniously related, extensive verifying retracements will be unnecessary and ordinary dependent methods of resurvey can usually be applied. If, however, the obliteration is general or total, many miles of preliminary retracement may be required in order to obtain technical control, and where, by reason of errors in the original survey, the existing evidences thereof are discordant and conflicting locations have resulted, the procedure required may, in the case of densely entered townships, involve an expense of $5,000 or more per township.

                (b) The applicants for resurvey should understand, therefore, that although the estimate supplied will be as nearly correct as the available information will permit, its accuracy cannot be guaranteed, and, consequently, all such estimates are subject to revision, if necessary, as the work proceeds and the field conditions are more fully developed. Any deposit in excess of actual cost will be returned to the applicants as provided by law, but in cases where the cost exceeds the deposit made in accordance with the estimate, an additional deposit will be required, failing which, operations will be suspended.
                (c) In the application of the terms of this Act it is not intended that there shall be undertaken any work involving the mere reestablishment of lost or obliterated or misplaced corners in a limited area of a township, such work being within the province of the local surveyor, and the authority of the State Director will be restricted to the giving of advice in accordance with the circular for the restoration of lost or obliterated corners. Employees of the Government are prohibited from participating in the resurvey of a township or the reestablishment of lost corners or in the subdivision of sections for private parties, even if the expense is borne by the county or State authorities or by individuals, except as such action is specifically authorized by the Director, Bureau of Land Management, in accordance with the provisions of existing statutes.
                (d) Deposit required: The deposit required of the petitioners by law must accompany the application and must be made in the amount, at the place and in the manner prescribed by the instructions which will accompany the estimate.
              
              
                § 9185.4-2
                Showing required.
                (a) Necessity. The applicants for the resurvey of any township are required to present satisfactory prima facie evidence of the necessity for such action. In general, it must be shown that the evidences of the original survey are so widely obliterated or that the prevailing survey conditions are so grossly defective as to preclude the satisfactory identification of the subdivisions of the subsisting survey or that the evidences of the original survey are in such an advanced state of deterioration that action looking to their preservation and perpetuation is expedient as in the public interest.
                (b) Ownership of land. The applicants for resurvey are required to preface their petition by the statement that the extent of privately owned lands within the township is in excess of 50 percent of the total area thereof. If necessary, information in this connection may be obtained by the petitioners from the manager of the land office having local jurisdiction. Failure to comply with the condition set forth in this section or material error in the showing made, will not only result in delaying action upon the petition, but may require its rejection if it is found that the township is not properly subject to resurvey under the terms of the governing Act.
              
              
                § 9185.4-3
                Three-fourths of land owners.
                The owners of three-fourths of the privately owned lands within the township are required to join in the application, and all petitioners in whom ownership is vested, either individuals, the State, or corporations such as railroad companies whose interests are involved, are further required to supply, following their respective signatures, an accurate description by legal subdivision, section, township, and range of the lands to which title is claimed. Moreover, it must appear that notice of the proposed resurvey has been served upon all owners who have for any reason failed to join in the petition, and, in addition, it is highly desirable that all record entrymen who, under the terms of the act are not required to become parties to the petition, be similarly informed to the end that their objections, if any, may be heard and subsequent protest based upon the plea of ignorance may, insofar as possible, be avoided.
                Group 9200—Protection
              
            
          
          
            Pt. 9210
            PART 9210—FIRE MANAGEMENT
            
              
                Subpart 9212—Wildfire Prevention
                Sec.
                9212.0-1
                Purpose.
                9212.0-2
                Objective.
                9212.0-3
                Authority.
                
                9212.0-5
                Definitions.
                9212.0-6
                Policy.
                9212.1
                Prohibited acts.
                9212.2
                Fire prevention orders.
                9212.3
                Permits.
                9212.4
                Penalties.
              
            
            
              Authority:
              43 U.S.C. 1701 et seq.
              
            
            
              Source:
              46 FR 42828, Aug. 24, 1981, unless otherwise noted.
            
            
              Subpart 9212—Wildfire Prevention
              
                § 9212.0-1
                Purpose.
                The purpose of this subpart is to set forth procedures to prevent wildfires on the public lands.
              
              
                § 9212.0-2
                Objective.
                The objective of this subpart is to prevent wildfires on the public lands.
              
              
                § 9212.0-3
                Authority.

                This subpart is issued under the authority of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
              
              
                § 9212.0-5
                Definitions.
                As used in this subpart, the term:
                (a) Person means individuals, corporations, companies, associations, firms, partnerships, societies or joint stock companies.
                (b) Authorized officer means any employee of the Bureau of Land Management to whom has been delegated the authority to perform the duties described in this subpart.
                (c) Public lands means any lands and interest in lands owned by the United States within the several States and administered by the Secretary of the Interior through the Bureau of Land Management, without regard to how the United States acquired ownership, except:
                (1) Lands located on the Outer Continental Shelf; and
                (2) Lands held for the benefit of Indians, Aleuts, and Eskimos.
                (d) Fire means the burning of timber, trees, slash, brush, tundra, grass or other flammable material such as, but not limited to, petroleum products, trash, rubbish, lumber, paper, cloth or agricultural refuse occurring out of doors and includes campfire as defined in this section.
                (e) Campfire means a controlled fire occurring out of doors used for cooking, branding, personal warmth, lighting, ceremonial or esthetic purposes.
                (f) Permit means authorization in writing by the authorized officer.
                (g) Closed area means public lands closed to entry by a Bureau of Land Management fire prevention order.
                (h) Wildlife means any wildland fire that requires a suppression response.
                (i) Restricted area means public lands restricted as to use(s) by a Bureau of Land Management fire prevention order.
              
              
                § 9212.0-6
                Policy.
                It is the policy of the Bureau of Land Management to take all necessary actions to protect human life, the public lands and the resources and improvements thereon through the prevention of wildfires. Wherever possible, the Bureau of Land Management's actions will complement and support State and local wildfire prevention actions.
              
              
                § 9212.1
                Prohibited acts.
                Unless permitted in writing by the authorized officer, it is prohibited on the public lands to:
                (a) Cause a fire, other than a campfire, or the industrial flaring of gas, to be ignited by any source;
                (b) Fire a tracer or incendiary device;
                (c) Burn, timber, trees, slash, brush, tundra or grass except as used in campfires;
                (d) Leave a fire without extinguishing it, except to report it if it has spread beyond control;
                (e) Build, attend, maintain or use a campfire without removing all flammable material from around the campfire adequate to prevent its escape;
                (f) Resist or interfere with the efforts of firefighter(s) to extinguish a fire;
                (g) Enter an area which is closed by a fire prevention order, or
                (h) perform any act restricted by a fire prevention order.
              
              
                § 9212.2
                Fire prevention orders.
                (a) To prevent wildfire or facilitate its suppression, an authorized officer may issue fire prevention orders that close entry to, or restrict uses of, designated public lands.
                (b) Each fire prevention order shall:
                
                (1) Identify the public lands, roads, trails or waterways that are closed to entry or restricted as to use;
                (2) Specify the time during which the closure or restriction shall apply;
                (3) Identify those persons who, without a written permit, are exempt from the closure or restrictions;
                (4) Be posted in the local Bureau of Land Management office having jurisdiction over the lands to which the order applies; and
                (5) Be posted at places near the closed or restricted area where it can be readily seen.
              
              
                § 9212.3
                Permits.
                (a) Permits may be issued to enter and use public lands designated in fire prevention orders when the authorized officer determines that the permitted activities will not conflict with the purpose of the order.
                (b) Each permit shall specify:
                (1) The public lands, roads, trails or waterways where entry or use is permitted;
                (2) The person(s) to whom the permit applies;
                (3) Activities that are permitted in the closed area;
                (4) Fire prevention requirements with which the permittee shall comply; and
                (5) An expiration date.
                (c) An authorized officer may cancel a permit at any time.
              
              
                § 9212.4
                Penalties.
                Any person who knowingly and willfully violates the regulations at § 9212.1 of this title shall, upon conviction, be subject to a fine of not more than $1,000 or to imprisonment of not more than 12 months, or both.
              
            
          
          
            Pt. 9230
            PART 9230—TRESPASS
            
              
                Subpart 9239—Kinds of Trespass
                Sec.
                9239.0-3
                Authority.
                9239.0-7
                Penalty for unauthorized removal of material.
                9239.0-8
                Measure of damage.
                9239.0-9
                Sale, lease, permit, or license to trespassers.
                9239.1
                Timber and other vegetative resources.
                9239.1-1
                Unauthorized cutting, removal, or injury.
                9239.1-2
                Penalty for trespass.
                9239.1-3
                Measure of damages.
                9239.2
                Unlawful enclosures or occupancy.
                9239.2-1
                Enclosures of public lands in specified cases declared unlawful.
                9239.2-2
                Duty of district attorney.
                9239.2-3
                Responsibility for execution of law.
                9239.2-4
                Filing of charges or complaints.
                9239.2-5
                Settlement and free passage over public lands not to be obstructed.
                9239.3
                Grazing, Alaska.
                9239.5
                Minerals.
                9239.5-1
                Ores.
                9239.5-2
                Oil.
                9239.5-3
                Coal.
                9239.6
                Materials.
                9239.6-1
                Turpentine.
                9239.7
                Right-of-way.
                9239.7-1
                Public lands.
              
            
            
              Authority:
              R.S. 2478 and 43 U.S.C. 1740.
            
            
              Source:
              35 FR 9800, June 13, 1970, unless otherwise noted.
            
            
              Subpart 9239—Kinds of Trespass
              
                § 9239.0-3
                Authority.
                (a) Sections 9239.0-3 to 9239.7 are issued under the authority of R.S. 2478; 43 U.S.C. 1201.
                (b) In addition to liability for trespass on the public lands, as indicated in this part, persons responsible for such trespass may be prosecuted criminally under any applicable Federal law. Penalties are prescribed by the following statutes:
                (1) Timber trespass. 18 U.S.C. 1852, 1853.
                (2) Turpentine trespass. 18 U.S.C. 1854.
                (3) Coal trespass. 18 U.S.C. 1851; 30 U.S.C. 201(b)(4).
                [35 FR 9800, June 13, 1970, as amended at 42 FR 4460, Jan. 25, 1977]
              
              
                § 9239.0-7
                Penalty for unauthorized removal of material.
                The extraction, severance, injury, or removal of timber or other vegetative resources or mineral materials from public lands under the jurisdiction of the Department of the Interior, except when authorized by law and the regulations of the Department, is an act of trespass. Trespassers will be liable in damages to the United States, and will be subject to prosecution for such unlawful acts.
                [35 FR 9800, June 13, 1970, as amended at 56 FR 10176, Mar. 11, 1991]
              
              
                
                § 9239.0-8
                Measure of damage.
                The rule of damages to be applied in cases of timber or other vegetative resources, coal, oil, and other trespass in accordance with the decision of the Supreme Court of the United States in the case of Mason et al. v. United States (260 U.S. 545, 67 L. ed. 396), will be the measure of damages prescribed by the laws of the State in which the trespass is committed, unless by Federal law a different rule is prescribed or authorized.
                [35 FR 9800, June 13, 1970, as amended at 56 FR 10176, Mar. 11, 1991]
              
              
                § 9239.0-9
                Sale, lease, permit, or license to trespassers.
                (a) For the purpose of this section, a trespasser is any person, partnership, association, or corporation responsible for the unlawful use of, or injury to, property of the United States.
                (b) The authorized officer may refuse to sell to a trespasser timber or materials, or to issue to him a lease, permit, or license if, after a demand for payment has been served by certified or registered mail on the trespasser, a satisfactory arrangement for payment of the debt due the United States has not been made within reasonable time, and there is reason for the authorized officer to believe payment will not be made. Satisfactory arrangement shall be deemed to have been made by:
                (1) Payment by the trespasser of the amount found to be due by the authorized officer, by a final judgment of a court, or pursuant to a compromise settlement accepted by the United States; or
                (2) Execution by the trespasser of a promissory note or installment agreement, satisfactory to the authorized officer, so long as the agreed-upon payments are made on schedule; or
                (3) Delivery by the trespasser of a bond guaranteeing payment to the United States of the amount found to be due by the authorized officer or by a court of competent jurisdiction; or
                (4) Cancellation of the debt due the United States by a discharge in bankruptcy.
                (c) Notwithstanding the provisions of paragraph (b) of this section, the authorized officer may sell to a trespasser timber or materials or issue to him a lease, permit, or license for materials despite lack of a satisfactory arrangement for payment if such officer establishes in writing that:
                (1) There is no other qualified bidder or no other qualified bidder will meet the high bid, and
                (2) The sale, lease, permit, or license to the trespasser is necessary to protect substantial interests of the United States either by preventing deterioration of, or damage to, resources of the United States or by accepting an advantageous offer, and
                (3) The timber management or other resource management program of the United States will not be adversely affected by the action.
              
              
                § 9239.1
                Timber and other vegetative resources.
              
              
                § 9239.1-1
                Unauthorized cutting, removal, or injury.
                (a) All of the definitions in § 5400.0-5 of this title apply to this section.
                (b) Commission of any of the acts listed in §§ 5462.2 and 5511.4 of this title constitutes a trespass.
                [56 FR 10176, Mar. 11, 1991, as amended at 60 FR 50451, Sept. 29, 1995]
              
              
                § 9239.1-2
                Penalty for trespass.
                (a) In accordance with §§ 9239.0-7, 9239.0-8, and 9239.1-1 of this subpart, anyone responsible for a trespass act is liable to the United States in a civil action for damages and may be prosecuted under criminal law as provided in § 9265.6 of this chapter.
                (b) The cutting of timber from the public land in Alaska, other than in accordance with the terms of the law and §§ 5511.2 to 5511.2-6 of this chapter will render the persons responsible liable to the United States in a civil action for trespass and such persons may be prosecuted criminally under title 18 U.S.C., or under State law.
                [35 FR 9800, June 13, 1970, as amended at 56 FR 10176, Mar. 11, 1991; 60 FR 50451, Sept. 29, 1995]
              
              
                § 9239.1-3
                Measure of damages.

                (a) Unless State law provides stricter penalties, in which case the State law shall prevail, the following minimum damages apply to trespass of timber and other vegetative resources:
                (1) Administrative costs incurred by the United States as a consequence of the trespass.
                (2) Costs associated with the rehabilitation and stabilization of any resources damaged as a result of the trespass.
                (3) Twice the fair market value of the resource at the time of the trespass when the violation was nonwillful, and 3 times the fair market value at the time of the trespass when the violation was willful.
                (4) In the case of a purchase from a trespasser, if the purchaser has no knowledge of the trespass, but should have had such knowledge through reasonable diligence, the value at the time of the purchase.
                (b) The provisions of paragraph (a) of this section shall not be deemed to limit the measure of damages that may be determined under State law.
                [56 FR 10176, Mar. 11, 1991, as amended at 60 FR 50451, Sept. 29, 1995]
              
              
                § 9239.2
                Unlawful enclosures or occupancy.
              
              
                § 9239.2-1
                Enclosures of public lands in specified cases declared unlawful.
                (a) Section 1 of the Act of February 25, 1885 (23 Stat. 321; 43 U.S.C. 1061), declares any enclosure of public lands made or maintained by any party, association, or corporation who “had no claim or color of title made or acquired in good faith, or an asserted right thereto, by or under claim, made in good faith with a view to entry thereof at the proper land office under the general laws of the United States at the time any such enclosure was or shall be made” to be unlawful and prohibits the maintenance of erection thereof.

                (b) Section 4 of the Taylor Grazing Act of June 28, 1934 (48 Stat. 1271; 43 U.S.C. 315o) provides:
                
                
                  Fences * * * and other improvements necessary to the care and management of the permitted livestock may be constructed on the public lands within such grazing districts under permit issued by the authority of the Secretary, or under such cooperative arrangement as the Secretary may approve.
                
                
                (c) Section 10, paragraph (4) of the Federal Range Code, § 4112.3 of this chapter, containing rules for the administration of grazing districts prohibits “Constructing or maintaining any kind of improvements, structures, fences, or enclosures on the Federal range, including stock driveways, without authority of law or a permit.”
                (d) Section 2 of the Taylor Grazing Act of June 28, 1934 (48 Stat. 1270; 43 U.S.C. 315a), provides that “any willful violation of the provisions of this act” or of “rules and regulations thereunder after actual notice thereof shall be punishable by a fine of not more than $500.”
                (e) Violations of any of the provisions of the Act of February 25, 1885, constitute a misdemeanor (Sec. 4, 23 Stat. 322; 35 Stat. 40; 43 U.S.C. 1064).
              
              
                § 9239.2-2
                Duty of district attorney.
                Section 2 of the Act of February 25, 1885 (23 Stat. 321; 43 U.S.C. 1062, 28 U.S.C. 41, Par. 21), provides that it shall be the duty of the district attorney of the United States for the proper district on affidavit filed with him by any citizen of the United States that such unlawful enclosure is being made or maintained, showing the description of the lands enclosed with reasonable certainty so that the enclosure may be identified, to institute a civil suit in the proper United States district or circuit court or territorial district court in the name of the United States and against the parties named or described who shall be in charge of or controlling the enclosure complained of.
              
              
                § 9239.2-3
                Responsibility for execution of law.
                The execution of this law devolves primarily upon the officers of the Department of Justice, but as it is the purpose to free the public lands from unlawful enclosures and obstructions, it is deemed incumbent upon the officers of the Department of the Interior to furnish the officers of the Department of Justice with the evidence necessary to a successful prosecution of the law.
              
              
                
                § 9239.2-4
                Filing of charges or complaints.
                All charges or complaints against unlawful enclosures or obstructions upon the public lands should be filed with the proper State Director. Such charges or complaints, when possible, should give the name and address of the party or parties making or maintaining such enclosure or obstruction and should describe the land enclosed in such a way that it may be readily identified. The section, township, and range numbers should be given, if possible.
              
              
                § 9239.2-5
                Settlement and free passage over public lands not to be obstructed.
                Section 3 of the Act of February 25, 1885 (23 Stat. 322; 43 U.S.C. 1063), provides that no person by force, threats, intimidation, or by any fencing or enclosing or any other unlawful means shall prevent or obstruct or shall combine or confederate with others to prevent or obstruct any person from peaceably entering upon or establishing a settlement or residence upon any tract of public land subject to settlement or entry under the public land laws of the United States or shall prevent or obstruct free passage or transit over or through the public lands.
              
              
                § 9239.3
                Grazing, Alaska.
                (a) Reindeer. (1) Any use of the Federal lands for reindeer grazing purposes, unless authorized by a valid permit issued in accordance with the regulations in subpart 4132 of this chapter, is unlawful and is prohibited.
                (2) Any person who willfully violates any of the rules and regulations in subpart 4132 of this chapter shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punishable by imprisonment for not more than one year, or by a fine of not more than $500.
                (b) Livestock. (1) Grazing livestock upon, allowing livestock to drift and graze on, or driving livestock across lands that are subject to lease or permit under the provisions of this part or within a stock driveway, without a lease or other authorization from the Bureau of Land Management, is prohibited and constitutes trespass. Trespassers will be liable in damages to the United States for the forage consumed and for injury to Federal property, and may be subject to civil and criminal prosecution for such unlawful acts. A lessee who grazes livestock in violation of the terms and conditions of his lease by exceeding numbers specified, or by allowing the livestock to be on Federal land in an area or at a time different from that designated in his lease shall be in default and shall be subject to the provisions of § 4131.2-7 (g) and (h) of this chapter. Under section 2 of the Act, any person who willfully grazes livestock on public lands without authority, shall, upon conviction, be punished by a fine of not more than $500.
                (2) Whenever it appears that a violation exists the authorized officer shall serve written notice upon the alleged violator. The notice shall set forth the act or omission constituting such violation and will allow the party involved a reasonable specified time from receipt of notice to demonstrate that there has been no violation or that he has since achieved compliance. If the showing is satisfactory to the authorized officer he will close the case. If satisfactory showing is not made within the time allowed, the violation alleged in the notice will be deemed to have been willful.

                (3) Where the owner of the trespassing livestock, or his representative, is known, the authorized officer shall determine the amount of the damage to the public land and other property of the United States and shall make a demand for payment upon the alleged violator setting forth the foregoing values including the value of the forage consumed. Such forage value shall be computed at the commercial rates, if susceptible to proof by reasonably available and reliable data; otherwise, a minimum charge of $2 per animal unit month for trespass not clearly willful will be made. Where the trespasses are repeated and/or willful, a minimum charge of $4 per animal unit month for forage consumed will be charged. All offers for settlement for value of forage consumed and for damage to the public land or to other property of the United States resulting from an alleged violation of any provision of the act or regulations found within § 4131.0-3 et seq. of this chapter in the amount of $2,000 or less may be accepted by the authorized officer. Offers for settlement in excess of $2,000 will be transmitted to the State Director for appropriate action. An offer of settlement will not constitute satisfaction of civil liability for consumed forage and damage involved until finally accepted by the authorized officer or the State Director, and in no event will it relieve the violator of criminal liability. No lease or permit will be issued or renewed until payment of any amount found to be due the United States under this section has been offered.
                [35 FR 9800, June 13, 1970. Redesignated at 43 FR 29076, July 5, 1978]
              
              
                § 9239.5
                Minerals.
              
              
                § 9239.5-1
                Ores.
                (a) For ores trespass in a State where there is no State law governing such trespass, the measure of damages will be as follows:
                (1) Measure of damages is the same as in the case of coal. Benson Mining and Smelting Co. v. Alta Mining and Smelting Co. (145 U.S. 428, 36 L. ed. 762; Durant Mining Co. v. Percy Consolidated Mining Co. (93 Fed. 166)).
              
              
                § 9239.5-2
                Oil.
                For oil trespass in a State where there is no State law governing such trespass, the measure of damages will be as follows:
                (a) Innocent trespass. Value of oil taken, less amount of expense incurred in taking the same.
                (b) Willful trespass. Value of the oil taken without credit or deduction for the expense incurred by the wrongdoers in getting it. Mason v. United States (273 Fed. 135).
              
              
                § 9239.5-3
                Coal.
                (a) Determination of payment in coal trespass. For coal trespass in a State where there is no State law governing such trespass, the measure of damages will be as follows:
                (1) For innocent trespass, payment must be made for the value of the coal in place before severance. United States v. Homestake Mining Company (117 Fed. 481).
                (2) For willful trespass, payment must be made for the full value of the coal at the time of conversion without deduction for labor bestowed or expense incurred in removing and marketing the coal. Liberty Bell Gold Mining Company v. Smuggler-Union Mining Company (203 Fed. 795). The mining of coal in trespass is presumed to be willful, in the absence of persuasive evidence of the innocence and good faith of the trespasser. United States v. Ute Coal and Coke Company (158 Fed. 20).
                (b) Coal mined when there is no lease in effect. Any mining of coal which is not pursuant to a coal lease in effect at the time of the mining shall constitute a trespass, and the coal so mined must be paid for on a trespass basis.
                (c) Coal mined by successful bidder at public sale. The successful bidder at public sale for a coal leasing unit does not acquire any right to mine coal until he has complied with all the formalities required by the regulations, including the furnishing of a bond, and a lease has been issued to him. Coal mined by such applicant prior to the date of the issuance of a lease is in trespass and must be paid for on a trespass basis.
                (d) Coal permit, lease, or license not to issue until trespass account settled. No coal permit, lease, or license will be issued to anyone known to have mined coal in trespass until the trespass account is settled.
                (e) Right of surface owner to mine coal for domestic use. The owner of land patented with a reservation of the coal deposits, either under the act of March 3, 1909 (35 Stat. 844; 30 U.S.C. 81), or under the Act of June 22, 1910 (36 Stat. 583; 30 U.S.C. 83-85), has the right to mine coal for use upon the land for domestic purposes at any time prior to the disposal by the United States of the coal deposits.
                (f) Penalties for unauthorized exploration for coal. (1) Any person who willfully conducts coal exploration for commercial purposes without an exploration license issued under subpart 3507 of this chapter shall be subject to a fine of not more than $1,000 for each day of violation.

                (2) All data collected by said person on any Federal lands as a result of such violations shall immediately be made available to the Secretary, who shall make the data available to the public as soon as possible.
                (3) No penalty under this section may be assessed unless such person is given notice and opportunity for a hearing with respect to such violation pursuant to part 4 of this chapter.
                [35 FR 9800, June 13, 1970, as amended at 41 FR 36023, Aug. 26, 1976; 42 FR 4460, Jan. 25, 1977]
              
              
                § 9239.6
                Materials.
              
              
                § 9239.6-1
                Turpentine.
                For turpentine trespass in a State where there is no State law governing such trespass, the measure of damages will be as follows:
                (a) Innocent trespass. Value of the gum and injury done to the trees. United States v. Taylor (35 Fed. 484).
                (b) Willful trespass. Value of the product manufactured from the crude turpentine by the settler, or any person into whose possession same may have passed, without credit for labor bestowed on the turpentine by the wrongdoer. Union Naval Stores Co. v. United States (240 U.S. 284, 60 L. ed. 644).
              
              
                § 9239.7
                Right-of-way.
              
              
                § 9239.7-1
                Public lands.
                The filing of an application under part 2800, 2810, or 2880, of this chapter does not authorize the applicant to use or occupy the public lands for right-of-way purposes, except as provided by the definition of “Casual use” in § 2801.5(b) and by §§ 2804.29 and 2884.25 of this chapter, until written authorization has been issued by the authorized officer. Any unauthorized occupancy or use of public lands or improvements for right-of-way purposes constitutes a trespass against the United States for which the trespasser is liable for costs, damages, and penalties as provided in subpart 2808 and §§ 2812.1-3 and 2888.10 of this chapter. No new permit, license, authorization, or grant of any kind shall be issued to a trespasser until:
                (a) The trespass claim is fully satisfied; or
                (b) The trespasser files a bond conditioned upon payment of the amount of damages determined to be due the United States; or
                (c) The authorized officer determines in writing that there is a legitimate dispute as to the fact of the trespasser's liability or as to the extent of his liability and the trespasser files a bond in an amount determined by the authorized officer to be sufficient to cover payment of a future court judgment in favor of the United States.
                [54 FR 25855, June 20, 1989, as amended at 70 FR 21090, Apr. 22, 2005]
              
            
          
          
            Pt. 9260
            PART 9260—LAW ENFORCEMENT—CRIMINAL
            
              
                Subpart 9260—Law Enforcement, General
                Sec.
                9260.0-1
                Purpose.
                9260.0-2
                Objective.
                9260.0-3
                Authority.
                9260.0-4—9260.0-6
                [Reserved]
                9260.0-7
                Penalties.
              
              
                Subpart 9261—General Management [Reserved]
              
              
                Subpart 9262—Land Resource Management
                9262.0
                Authority.
                9262.1
                Penalties for unauthorized use, occupancy, or development of public lands.
              
              
                Subpart 9263—Minerals Management
                9263.1
                Operations conducted under the 1872 Mining Law.
              
              
                Subpart 9264—Range Management
                9264.0-3
                Authority.
                9264.1
                Grazing administration—exclusive of Alaska.
                9264.2
                Grazing administration—Alaska; livestock. [Reserved]
                9264.3
                Grazing administration—Alaska; reindeer. [Reserved]
                9264.7
                Wild free-roaming horse and burro protection, management, and control.
              
              
                Subpart 9265—Timber and Other Vegetative Resources Management
                9265.0-3
                Authority.
                9265.4
                Sales of forest products, general.
                9265.5
                Non-sale disposals, general.
                9265.6
                Penalties.
              
              
                Subpart 9266—Wildlife Management
                9266.0-3
                Authority.
                9266.4
                Viable coral communities.
              
              
                
                Subpart 9267—Water Management [Reserved]
              
              
                Subpart 9268—Recreation Programs
                9268.0-3
                Authority.
                9268.1
                Cultural resource management. [Reserved]
                9268.2
                Natural history resource management procedures. [Reserved]
                9268.3
                Recreation management—procedures.
                9268.4
                Visual resource management. [Reserved]
                9268.5
                Wilderness management. [Reserved]
                9268.6
                Environmental education and protection. [Reserved]
              
              
                Subpart 9269—Technical Services
                9269.0-3
                Authority.
                9269.3
                Criminal trespass.
                9269.3-1
                General management. [Reserved]
                9269.3-2
                Land resource management. [Reserved]
                9269.3-3
                Minerals management.
                9269.3-4
                Range management.
                9269.3-5
                Timber management.
              
            
            
              Authority:
              16 U.S.C. 4601-6a, 16 U.S.C. 670h, 16 U.S.C. 1246(i), 16 U.S.C. 1336, 43 U.S.C. 315a, 43 U.S.C. 1733(a), 43 U.S.C. 1740, and Executive Order 11644, 37 FR 2877, 3 CFR, 1971-1975 Comp., p. 666.
            
            
              Source:
              45 FR 31276, May 12, 1980, unless otherwise noted.
            
            
              Subpart 9260—Law Enforcement, General
              
                § 9260.0-1
                Purpose.
                This part establishes a single regulatory section in title 43 where the law enforcement provisions of all the various public land use regulations can be found.
              
              
                § 9260.0-2
                Objective.
                To provide in a single part a compilation of all criminal violations relating to public lands that appear throughout title 43 of the Code of Federal Regulations.
              
              
                § 9260.0-3
                Authority.
                Under section 303(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1733), the Secretary of the Interior is authorized to issue regulations with respect to the management, use, and protection of the public lands, including property located thereon, the violation of which is punishable as a criminal offense. Section 303(c) of the Act authorizes the Secretary to enter into contracts with appropriate local officials having law enforcement authority and to authorize Federal personnel to carry out the enforcement of Federal laws and regulations relating to the public lands and their resources. Section 303(d) of the Act authorizes the Secretary to enter into cooperative agreements with State and local regulatory and law enforcement officials for the enforcement of State laws and local ordinances on the public lands. In addition to general authority under FLPMA, other specific authorities are noted where applicable.
              
              
                §§ 9260.0-4—9260.0-6
                [Reserved]
              
              
                § 9260.0-7
                Penalties.
                Any person violating any provision of part 9260 of this title shall be subject to the specific penalties as noted under this part.
              
            
            
              Subpart 9261—General Management [Reserved]
            
            
              Subpart 9262—Land Resource Management
              
                § 9262.0
                Authority.
                43 U.S.C. 1732, 1733, 1740, 1761-1771.
                [54 FR 25855, June 20, 1989]
              
              
                § 9262.1
                Penalties for unauthorized use, occupancy, or development of public lands.
                Under section 303(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1733(a)) any person who knowingly and willfully violates the provisions of §§ 2808.10(a), 2812.1-3, 2888.10, or 2920.1-2(a) of this chapter, by using public lands without the requisite authorization, may be tried before a United States magistrate and fined no more than $1,000 or imprisoned for no more than 12 months, or both.
                [70 FR 21090, Apr. 22, 2005]
              
            
            
              
              Subpart 9263—Minerals Management
              
                § 9263.1
                Operations conducted under the 1872 Mining Law.
                See subpart 3809 of this title for law enforcement provisions applicable to operations conducted on public lands under the 1872 Mining Law.
                [65 FR 70132, Nov. 21, 2000]
              
            
            
              Subpart 9264—Range Management
              
                § 9264.0-3
                Authority.

                (a) The provisions of this subpart are issued under section 303(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) and section 2 of the Taylor Grazing Act of 1934 (43 U.S.C. 315 et seq.).

                (b) The provisions of § 9264.7 of this title are issued under section 8 of the Wild Free-Roaming Horse and Burro Act of 1971 (16 U.S.C. 1331 et seq.).
              
              
                § 9264.1
                Grazing administration—exclusive of Alaska.
                Persons performing the following prohibited acts on public and other lands under Bureau of Land Management control may be subject to criminal penalties under § 9264.1(k) of this title:
                (a) Allowing livestock or other privately owned or controlled animals to graze on or be driven across those lands without a permit or lease or in violation of the terms and conditions of a permit or lease, either by exceeding the number of livestock authorized, or by allowing livestock to be on these lands in an area or at a time different from that designated;
                (b) Installing, using, maintaining, modifying, and/or removing range improvements without authorization;
                (c) Cutting, burning, spraying, destroying, or removing vegetation without authorization;
                (d) Damaging or removing United States property without authorization;
                (e) Molesting livestock authorized to graze on these lands;
                (f) Littering;
                (g) Violating any provision of 43 CFR part 4700 concerning the protection and management of wild free-roaming horses and burros;
                (h) Violating any Federal or State laws or regulations concerning conservation or protection of natural and cultural resources or the environment including, but not limited to, those relating to air and water quality, protection of fish and wildlife, plants, and the use of chemical toxicants;
                (i) Interfering with lawful uses or users;
                (j) Knowingly or willfully making a false statement or representation in base property certification, grazing applications, and/or amendments thereto;

                (k) Penalties. (1) Under section 2 of the Taylor Grazing Act of 1934 (43 U.S.C. 315 et seq.), any person who willfully violates the provisions of § 9264.1 of this title or of approved special rules and regulations is punishable by a fine of not more than $500.

                (2) Under section 303(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), any person who knowingly and willfully violates the provisions of § 9264.1 of this title or of approved special rules and regulations may be brought before a designated United States magistrate and is punishable by a fine of not more than $1,000 or imprisonment for no more than 12 months, or both.
                [45 FR 31276, May 12, 1980, as amended at 47 FR 41713, Sept. 21, 1982]
              
              
                § 9264.2
                Grazing administration—Alaska; livestock. [Reserved]
              
              
                § 9264.3
                Grazing administration—Alaska; reindeer. [Reserved]
              
              
                § 9264.7
                Wild free-roaming horse and burro protection, management, and control.
                (a) Prohibited acts. In accordance with section 8 of the Wild Free-Roaming Horse and Burro Act (16 U.S.C. 1338), any person who:
                (1) Willfully removes or attempts to remove a wild free-roaming horse or burro from the public lands, without authority from the authorized officer, or

                (2) Converts a wild free-roaming horse or burro to private use, without authority from the authorized officer, or
                
                (3) Maliciously causes the death or harassment of any wild free-roaming horse or burro, or
                (4) Processes, or permits to be processed, into commercial products the remains of a wild free-roaming horse or burro, or
                (5) Sells, directly or indirectly, a wild free-roaming horse or burro, or the remains thereof, which have not lost their status as a wild free-roaming horse of burro, or
                (6) Uses a wild free-roaming horse or burro for commercial exploitation, or
                (7) Causes or is responsible for the inhumane treatment of a wild free-roaming horse or burro, or
                (8) Uses a wild free-roaming horse or burro for bucking stock, or
                (9) Fails, upon written notice, to produce for inspection by an authorized officer those animals assigned to him for private maintenance under a cooperative agreement, or
                (10) Fails to notify the authorized officer of the death of a wild free-roaming horse or burro within 7 days of death pursuant to § 4740.4-2(f) of this title, or
                (11) Removes or attempts to remove, alters or destroys any official mark identifying a wild horse or burro, or its remains, or
                (12) Being the assignee of a wild free-roaming horse or burro, or having charge or custody of the animal, abandons the animal without making arrangements for necessary food, water and shelter, or
                (13) Being the assignee of a wild free-roaming horse or burro, or having charge or custody of the animal, fails to diligently pursue in an attempt to capture the escaped animal, or
                (14) Accepts for slaughter or destruction a horse or burro bearing an official Bureau of Land Management identification mark, and which is not accompanied by a certificate that title to the animal has been transferred, or
                (15) After acceptance of an animal for slaughter or destruction, fails to retain for one year the certificate of title to a horse or burro bearing an official Bureau of Land Management identification mark, or
                (16) Willfully violates any provisions of the regulations under § 9264.7 of this title shall be subject to a fine of not more than $2,000 or imprisonment for not more than 1 year, or both. Any person so charged with such violation by the authorized officer may be tried and sentenced by a U.S. Commissioner or magistrate, designated for that purpose by the court by which he/she was appointed, in the same manner and subject to the same conditions as provided in section 3401, title 18, U.S.C.
              
            
            
              Subpart 9265—Timber and Other Vegetative Resources Management
              
                § 9265.0-3
                Authority.
                The provisions of § 9265.5 of this title are issued under sections 1852 and 1853 of title 18 U.S.C., and section 1733 of title 43 U.S.C., unless otherwise specified.
                [45 FR 31276, May 12, 1980, as amended at 60 FR 50451, Sept. 29, 1995]
              
              
                § 9265.4
                Sales of forest products, general.
                Commission of any of the acts listed in § 5462.2 of this title is a violation of Federal regulations and may subject the responsible person(s) to criminal penalties under titles 18 and 43 of the United States Code.
                [60 FR 50451, Sept. 29, 1995]
              
              
                § 9265.5
                Non-sale disposals, general.
                Commission of any of the acts listed in § 5511.4 of this title is a violation of Federal regulations and may subject the responsible person(s) to criminal penalties under titles 18 and 43 U.S.C.
                [60 FR 50451, Sept. 29, 1995]
              
              
                § 9265.6
                Penalties.
                (a) Sales administration. Under section 303(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1733(a)), any individual who knowingly and willfully commits the prohibited acts under § 5462.2(b) of this title is subject to arrest and trial by the United States Magistrate and, if convicted, shall be subject to a fine of not more than $100,000 in accordance with the applicable provisions of the Sentencing Reform Act of 1984 (18 U.S.C. 3551 et seq.), or imprisonment not to exceed 12 months, or both, for each offense, and any organization that commits these prohibited acts is subject to arrest and trial by the United States Magistrate and, if convicted, shall be subject to a fine of not more than $200,000, or not more than $500,000 if commission of the prohibited acts results in death.
                (b) Free use of timber. (1) Under section 303(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1733(a), any individual who knowingly and willfully commits the prohibited acts under 5511.4(b) of this title is subject to arrest and trial by the United States Magistrate and, if convicted, shall be subject to a fine of not more than $100,000, or not more than $250,000 if commission of the prohibited acts results in death, in accordance with the applicable provisions of the Sentencing Reform Act of 1984 (18 U.S.C. 3551 et seq.), or imprisonment not to exceed 12 months, or both, for each offense, and any organization that commits these prohibited acts is subject to arrest and trial by the United States Magistrate and, if convicted, shall be subject to a fine of not more than $200,000, or not more than $500,000 if commission of the prohibited acts results in death.
                (2) Exceptions for mining and agriculture. This section shall not prevent any miner or agriculturist from clearing his land in the ordinary working of his mining claim, or in the preparation of his farm for tillage, or from taking the timber necessary to support his improvements, or the taking of timber for the use of the United States; or take away any right or privilege under any existing law of the United States to cut or remove timber from any public lands. Use or taking of timber for these exceptions is subject to the regulations provided in part 2920—Leases, Permits and Easements, part 3715—Use and Occupancy of Mining Claims, subpart 3802—Exploration and Mining, Wilderness Review Program, and/or subpart 3809—Surface Management.
                (c) Timber removed or transported. Under 18 U.S.C. 1852, any person:
                (1) Who unlawfully cuts, or wantonly destroys, any timber growing on the public lands of the United States;
                (2) Who unlawfully removes any timber from said public lands, with intent to export or dispose of the same; or

                (3) Who, being the owner, master, pilot, operator, or consignee of any vessel, motor vehicle, or aircraft or the owner, director, or agent of any railroad, knowingly transports any timber unlawfully cut or removed from said lands, or lumber manufactured therefrom; shall be subject to arrest and trial by the United States Magistrate and, if convicted, shall be subject to a fine of not more than $100,000, or not more than $250,000 if commission of the prohibited acts results in death, in accordance with the applicable provisions of the Sentencing Reform Act of 1984 (18 U.S.C. 3551 et seq.), or imprisonment not to exceed 12 months, or both, for each offense, and any organization that commits these prohibited acts is subject to arrest and trial by the United States Magistrate and, if convicted, shall be subject to a fine of not more than $200,000, or not more than $500,000 if commission of the prohibited acts results in death.
                (d) Trees cut or injured. Under 18 U.S.C. 1853, whoever unlawfully cuts, or wantonly injures or destroys any tree growing, standing, or being upon any land of the United States which, in pursuance of law, has been reserved or purchased by the United States for any public use, or upon any Indian reservation, or lands belonging to or occupied by any tribe of Indians under the authority of the United States, or any Indian allotment while the title to the same shall be held in trust by the Government, or while the same shall remain inalienable by the allottee without the consent of the United States, shall be subject to arrest and trial by the United States Magistrate and, if convicted, shall be subject to a fine of not more than $100,000 in accordance with the Sentencing Reform Act of 1984 (18 U.S.C. 3551 et seq.), or imprisonment not to exceed 12 months, or both, for each offense, and any organization that commits these prohibited acts is subject to arrest and trial by the United States Magistrate and, if convicted, shall be subject to a fine of not more than $200,000.
                [60 FR 50451, Sept. 29, 1995]
              
            
            
              
              Subpart 9266—Wildlife Management
              
                § 9266.0-3
                Authority.
                The provisions of this subpart are issued under section 5 of the Outer Continental Shelf Lands Act of 1953 (43 U.S.C. 1334).
              
              
                § 9266.4
                Viable coral communities.
                (a) Requirement for a permit. No person shall engage in any operation which directly causes damage or injury to a viable coral community that is located on the Outer Continental Shelf without having obtained a permit for said operations.
                (b) Penalty. Any person who knowingly and willingly violates the regulations of § 9266.4 of this title shall be guilty of a misdemeanor and punishable by a fine of not more than $2,000 or imprisonment for not more than 6 months or by both such fine and imprisonment. Each day of violation shall be deemed a separate offense.
              
            
            
              Subpart 9267—Water Management [Reserved]
            
            
              Subpart 9268—Recreation Programs
              
                § 9268.0-3
                Authority.
                The provisions of this subpart are issued under section 303(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1733), and other authorities where specifically noted.
              
              
                § 9268.1
                Cultural resource management. [Reserved]
              
              
                § 9268.2
                Natural history resource management procedures. [Reserved]
              
              
                § 9268.3
                Recreation management—procedures.
                (a) Off-road vehicles, use of public lands—(1) Applicability. The regulations in this subpart apply to all public lands, roads and trails under administration of the Bureau of Land Management.
                (2) Conditions of use—regulations governing use. (i) The operation of off-road vehicles is permitted on those areas and trails designated as open to off-road vehicle use.
                (ii) Any person operating an off-road vehicle on those areas and trails designated as limited shall conform to all terms and conditions of the applicable designation orders.
                (iii) The operation of off-road vehicles is prohibited on those areas and trails closed to off-road vehicle use.
                (iv) It is prohibited to operate an off-road vehicle in violation of State laws and regulations relating to use, standards, registration, operation, and inspection of off-road vehicles. To the extent that State laws and regulations do not exist or are less stringent than the regulations in part 8340 of this title, the regulations in this part are minimum standards and are controlling.
                (v) No person may operate an off-road vehicle on public lands without a valid State operator's license or learner's permit. Exceptions are:
                (A) A person under the direct supervision of an individual 18 years of age or older who has a valid operator's license and who is responsible for the acts of the person supervised.
                (B) A person certified by State government as competent to drive off-road vehicles after successfully completing a State approved operator's training program.
                (C) Operation of an off-road vehicle in areas of Alaska designated by the Bureau's State Director for Alaska.
                (vi) Any person supervising a nonlicensed driver shall be responsible for the operation of the vehicle and shall be responsible for the actions of the driver.
                (vii) No person shall operate an off-road vehicle on public lands:
                (A) In a reckless, careless, or negligent manner;
                (B) In excess of established speed limits;
                (C) While under the influence of alcohol, narcotics, or dangerous drugs;
                (D) In a manner causing, or likely to cause significant, undue damage to or disturbance of the soil, wildlife, wildlife habitat, improvements, cultural, or vegetative resources or other authorized uses of the public lands; and

                (E) During night hours, from a half-hour after sunset to a half-hour before sunrise, without lighted headlights and taillights.
                
                (viii) Drivers of off-road vehicles shall yield the right-of-way to pedestrians, saddle horses, pack trains, and animal-drawn vehicles.
                (ix) Any person who operates an off-road vehicle on public lands must comply with the regulations in part 8340 and § 8341.2 of this title as applicable, while operating such vehicle on public lands.
                (3) Vehicle operations—standards. (i) No off-road vehicle may be operated on public lands unless equipped with brakes in good working condition.
                (ii) No off-road vehicle equipped with a muffler cutout, bypass, or similar device, or producing excessive noise exceeding Environmental Protection Agency standards, when established, may be operated on public lands.
                (iii) By posting appropriate signs or by marking a map which shall be available for public inspection at local Bureau offices, the authorized officer may indicate those public lands upon which no off-road vehicle may be operated unless equipped with a properly installed spark arrester. The spark arrester must meet either the U.S. Department of Agriculture—Forest Service Standard 5100-1a, or the 80 percent efficiency level standard when determined by the appropriate Society of Automotive Engineers (SAE) Recommended Practices J335 or J350. These standards include, among others, the requirements that:
                (A) The spark arrester shall have an efficiency to retain or destroy at least 80 percent of carbon particles for all flow rates, and
                (B) The spark arrester has been warranted by its manufacturer as meeting this efficiency requirement for at least 1,000 hours subject to normal use, with maintenance and mounting in accordance with the manufacturer's recommendation. A spark arrester is not required when an off-road vehicle is being operated in an area which has 3 or more inches of snow on the ground.
                (iv) Vehicles operating during night hours, from a half-hour after sunset to a half-hour before sunrise, shall comply with the following:
                (A) Headlights shall be of sufficient power to illuminate an object at 300 feet at night under normal, clear atmospheric conditions. Two- or three-wheeled vehicles or single-tracked vehicles will have a minimum of one headlight. Vehicles having four or more wheels or more than a single track will have a minimum of two headlights, except double tracked snowmachines with a maximum capacity of two people may have only one headlight.
                (B) Red taillights, capable of being seen at a distance of 500 feet from the rear at night under normal, clear atmospheric conditions, are required on vehicles in the same numbers as headlights.
                (4) Penalties. Any person who violates or fails to comply with the regulations of § 9268.3 of this title is subject to arrest, conviction, and punishment pursuant to appropriate laws and regulations. Such punishment may be a fine of not more than $1,000 or imprisonment for not longer than 12 months, or both.
                (b) Management areas. [Reserved]
                (c) Operations—Rules of conduct—(1) Developed sites and areas. The following rules are adopted to protect public property and to conserve the resources in developed recreation sites for public use and enjoyment. The user shall not:
                (i) Intentionally or wantonly destroy, deface or remove any natural feature or plant;
                (ii) Intentionally or wantonly destroy, injure, deface, remove, or disturb in any manner any public building, sign, equipment, marker, or other structure or property.
                (2) Undeveloped sites and areas—prohibited activities. In the use of lands for public outdoor recreation purposes, no one shall:
                (i) Intentionally or wantonly destroy, deface, injure, sign, remove or disturb any public building, sign, equipment, marker, or other public property;
                (ii) Harvest or remove any vegetative or mineral resources or object of antiquity, historic, or scientific interest unless such removal is in accordance with part 3 or § 8363.2-1 of this title, or is otherwise authorized by law;
                (iii) Appropriate, mutilate, deface, or destroy any natural feature, object of natural beauty, antiquity, or other public or private property;

                (iv) Dig, remove, or destroy any tree or shrub;
                
                (v) Gather or collect renewable or nonrenewable resources for the purpose of sale or barter unless specifically permitted or authorized by law;
                (vi) Drive or operate motorized vehicles or otherwise conduct himself in a manner that may result in unnecessary frightening or chasing of people or domestic livestock and wildlife;
                (vii) Use motorized mechanical devices or explosives for digging, scraping, or trenching for purposes of collecting.
                (3) Penalties. Any person who knowingly and willfully violates any rule of conduct described in § 9268.3(c) (1) and (2) of this title shall be fined not more than $1,000 or imprisoned for not more than 12 months, or both.
                (d) Operations—closures—(1) Closure of lands. In the management of lands to protect the public and assure proper resource utilization, conservation, and protection, public use and travel may be temporarily restricted. For instance, areas may be closed during a period of high fire danger or unsafe conditions, or where use will interfere with or delay mineral development, timber and livestock operations, or other authorized use of the lands. Areas may also be closed temporarily to:
                (i) Protect the public health and safety;
                (ii) Prevent excessive erosion;
                (iii) Prevent unnecessary destruction of plant life and wildlife habitat;
                (iv) Protect the natural environment;
                (v) Preserve areas having cultural or historical value; or
                (vi) Protect scientific studies or preserve scientific values.
                (2) Penalties. Any person who knowingly and willfully violates any closure order issued under § 9268.3(c)(2) of this title shall be fined not more than $1,000 or imprisoned for not more than 12 months, or both.
                (e) Use authorization—(1) Rules for visitor uses, other than on developed recreation sites—enforcement. Failure to pay any fee or failure to obtain a permit required by part 2930 of this chapter or operating with a suspended permit shall be punishable pursuant to the Federal Land Policy and Management Act of 1976, the Land and Water Conservation Fund Act, as amended, the Wild and Scenic Rivers Act, the National Trails Act, the Sikes Act, and other laws when applicable [see § 9268.3(e)(2)].
                (2) Penalties. (i) Section 303(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1733) provides: any person who knowingly and willfully violates any such regulation which is lawfully issued under this Act shall be fined no more than $1,000 or imprisoned no more than twelve months, or both. Any person charged with a violation of such regulation may be tried and sentenced by any United States magistrate designated for that purpose by the court by which he was appointed, in the same manner and subject to the same conditions and limitations as provided for in section 3401 of Title 18 of the United States Code.
                (ii) Section 2, Land and Water Conservation Fund Act of 1964 (16 U.S.C. 460l-6a), provides that any person violating the rules and regulations issued under section 4601-6e of title 16 U.S.C. shall be punishable by a fine of not more than $100.
                Any person so arrested may be tried and sentenced by any United States magistrate specifically designated for that purpose by the court by which he was appointed, in the same manner and subject to the same conditions as provided for in title 18 U.S.C., section 3401, subsections (b), (c), (d), and (e), as amended.
                (iii) Section 204(a) of the Sikes Act of 1974 (16 U.S.C. 670g-n), provides that:
                (A) Any person who hunts, traps, or fishes on any public land which is subject to a conservation and rehabilitation program implemented under this Act without having on his person a valid public land management area stamp, if the possession of such a stamp is required, shall be fined not more than $1,000, or imprisoned for not more than 6 months, or both.
                (B) Any person who knowingly violates or fails to comply with any regulations prescribed under section 670h(c)(5) of title 16 U.S.C. shall be fined not more than $500, or imprisoned not more than six months, or both.

                (iv) Section 7 of the National Trails Act of 1968 (16 U.S.C. 1241-1249), provides: Any person who violates such regulations issued under section 1246 (i) of title 16 U.S.C., and deemed necessary by the Secretary of the Interior, shall be guilty of a misdemeanor, and may be punished by a fine of not more than $500, or by imprisonment not exceeding 6 months, or by both such fine and imprisonment.
                [45 FR 31276, May 12, 1980, as amended at 46 FR 46810, Sept. 22, 1981; 67 FR 61745, Oct. 1, 2002]
              
              
                § 9268.4
                Visual resource management. [Reserved]
              
              
                § 9268.5
                Wilderness management. [Reserved]
              
              
                § 9268.6
                Environmental education and protection. [Reserved]
              
            
            
              Subpart 9269—Technical Services
              
                § 9269.0-3
                Authority.
                (a) The provisions of this subpart are issued under the authority of R.S. 2478; 43 U.S.C. 1201.
                (b) In addition to liability for trespass on the public lands, as indicated in parts 9230 and 9260 of this title, persons responsible for such trespass may be prosecuted criminally under any applicable Federal law. Penalties are prescribed by the following statutes:
                (1) Timber trespass. 18 U.S.C. 1852, 1953.
                (2) Turpentine trespass. 18 U.S.C. 1854.
                (3) Coal trespass. 18 U.S.C. 1851, 30 U.S.C. 201(b)(4).
              
              
                § 9269.3
                Criminal trespass.
              
              
                § 9269.3-1
                General management. [Reserved]
              
              
                § 9269.3-2
                Land resource management. [Reserved]
              
              
                § 9269.3-3
                Minerals management.
                (a) Oil and gas leasing. [Reserved]
                (b) Geothermal resources leasing. [Reserved]
                (c) Outer continental shelf leasing. [Reserved]
                (d) Coal management—(1) Trespass. Mining operations conducted prior to the effective date of a lease shall constitute an act of trespass and be subject to penalties specified in § 9239.5 of this title.
                (2) Penalty for unauthorized exploration for coal. (i) Any person who willfully conducts coal exploration for commercial purposes without an exploration license issued under subpart 3410 of this title shall be subject to a fine of not more than $1,000 for each day of violation.
                (ii) All data collected by said person on any Federal lands as a result of such violations shall immediately be made available to the Secretary, who shall make the data available to the public as soon as possible.
                (iii) No penalty under this section may be assessed unless such person is given notice and opportunity for a hearing with respect to such violation pursuant to part 4 of this title.
                (e) Minerals other than oil, gas and coal. [Reserved]
                (f) Minerals materials disposal. [Reserved]
                (g) Multiple use mining. [Reserved]
                (h) Mining claims under the general mining laws. [Reserved]
              
              
                § 9269.3-4
                Range management.
                (a) Grazing administration—exclusive of Alaska—(1) Unlawful enclosures or occupancy. Section 1 of the Act of February 25, 1885 (43 U.S.C. 1061), declares any enclosure of public lands made or maintained by any party, association, or corporation who “had no claim or color of title made or acquired in good faith, or an asserted right thereto, by or under claim, made in good faith with a view to entry thereof at the proper land office under the general laws of the United States at the time any such enclosure was or shall be made” to be unlawful and prohibts the maintenance or erection thereof. (See § 9269.3-4(a)(2) of this title).
                (2) Penalties. Under section 4 of the Act of February 25, 1885 (43 U.S.C. 1064), any person violating any of the provisions of this Act, whether as owner, part owner, or agent, or who shall aid, abet, counsel, advise, or assist in any violation hereof, shall be deemed guilty of a misdemeanor and fined a sum not exceeding $1,000, or be imprisoned not exceeding one year, or both, for each offense.
                (b) Grazing administration; Alaska; livestock. (1) Grazing livestock upon, allowing livestock to drift and graze on, or driving livestock across lands that are subject to lease or permit under the provisions of part 9230 of this title or within a stock driveway, without a lease or other authorization from the Bureau of Land Management, is prohibited and constitutes trespass. Trespassers will be liable in damages to the United States for forage consumed and for injury to Federal property, and may be subject to criminal prosecution for such unlawful acts. A lessee who grazes livestock in violation of the terms and conditions of his lease by exceeding numbers specified, or by allowing the livestock to be on Federal land in an area or at a time different from that designated in his lease shall be in default and shall be subject to the provisions of § 4220.7 (g) and (h) of this title.
                (2) Penalties. Under section 2 of the Taylor Grazing Act, any person who willfully grazes livestock in such areas without such authority shall, upon conviction, be punished by a fine of not more than $500.
                (c) Grazing administration; Alaska; reindeer. (1) Any use of the Federal lands for reindeer grazing purposes, unless authorized by a valid permit issued in accordance with the regulations in part 4300 of this title, is unlawful and is prohibited.
                (2) Penalties. Any person who willfully violates any of the rules and regulations in part 4300 of this title shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be punishable by imprisonment for not more than one year, or by a fine of not more than $500.
                (d) Wild free-roaming horse and burro protection, management, and control. [Reserved]
              
              
                § 9269.3-5
                Timber management.
                (a) Sales of forest products; general. [Reserved]
                (b) Non-sale disposals; general—(1) Unauthorized cutting of timber-mineral and non-mineral lands. (i) The cutting or removing of the timber referred to in §§ 5511.1 to 5511.1-4 of this title in any other manner than that authorized by such sections will be considered a trespass.
                (ii) The cutting of timber for sale and speculation, or for use by others than the permittee, is strictly prohibited.
                (iii) Where permits are secured by fraud or timber is not used in accordance with § 5511.1-4 of this title, the Government will enforce the same civil and criminal liabilities as in other cases of timber trespass upon public lands.
                (2) Unauthorized cutting of timber—Alaska. The cutting of the timber from the public land in Alaska, other than in accordance with the terms of the law and §§ 5511.2 to 5511.2-6 of this title shall render the persons responsible for trespass and such persons may be prosecuted criminally under title 18 U.S.C., (see § 9265.5(d) of this title), or under State law.
              
            
          
          
            PARTS 9261-9999 [RESERVED]
          
        
      
      
        43 CFR Ch. III (10-1-20 Edition)
        Utah Reclamation Mit. and Con. Com.
        
          
            
            CHAPTER III—UTAH RECLAMATION MITIGATION AND CONSERVATION COMMISSION
          
          Part
          Page
          
            10000
            Organization and functions
            1147
            10005
            Policies and procedures for developing and implementing the Commission's mitigation and conservation plan
            1149
            10010
            Policies and procedures for implementing the National Environmental Policy Act
            1172
            10011-10099
             [Reserved]
          
        
        
          
          Pt. 10000
          PART 10000—ORGANIZATION AND FUNCTIONS
          
            Sec.
            10000.1
            Purpose.
            10000.2
            Authority.
            10000.3
            Definitions.
            10000.4
            Objective.
            10000.5
            Mission statement.
            10000.6
            Organization and functions.
            10000.7
            Place of business; service of process.
          
          
            Authority:
            5 U.S.C. 551 et seq.; 43 U.S.C. 620k(note); Sec. 301(g)(3)(A) of Pub. L. 102-575, 106 Stat. 4600, 4625.
          
          
            Source:
            60 FR 49446, Sept. 25, 1995, unless otherwise noted.
          
          
            § 10000.1
            Purpose.
            This part describes the general organization of the agency and the major functions of the operating units established within it.
          
          
            § 10000.2
            Authority.
            This part is issued under the authority of 5 U.S.C. 552 and section 301(g)(3)(A) of the Central Utah Project Completion Act (Public Law 102-575, 106 Stat. 4600, 4625, October 30, 1992).
          
          
            § 10000.3
            Definitions.
            
              Act refers to the Central Utah Project Completion Act, Titles II, III, IV, V, and VI of Public Law 102-575, October 30, 1992.
          
          
            § 10000.4
            Objective.
            Section 301 of the Act established the Commission to coordinate the implementation of the mitigation and conservation provisions of the Act among Federal and State fish, wildlife, and recreation agencies in the State of Utah.
          
          
            § 10000.5
            Mission statement.
            (a) The mission of the Utah Reclamation Mitigation and Conservation Commission is to formulate and implement the policies and objectives to accomplish the mitigation and conservation projects authorized in the Act in coordination with Federal and State fish, wildlife and recreation agencies and with local governmental entities and the general public.
            (b) In fulfillment of this mission, the Commission acknowledges and adopts the following Guiding Principles for the conduct of its responsibilities.
            (1) The Commission will conduct its activities in accordance with the mandate and spirit of the Act, including all other pertinent laws and regulations, and will emphasize and assure full public involvement.
            (2) The Commission recognizes the existing authorities of other Federal and State agencies for the management of fish, wildlife and recreation resources and habitats in the State, and pledges to cooperate with said agencies to the fullest extent possible.
            (3) The Commission is committed to raising the awareness and appreciation of fish and wildlife and their importance to the quality of life, as well as the fundamental and intrinsic right to coexistence as fellow species on our planet.
            (4) Whenever and wherever pertinent, the Commission will strive to implement projects in accordance with ecosystem-based management and principles.
            (5) The Commission will strive to implement projects which offer long-term benefits to fish, wildlife and recreation resources wherever and whenever pertinent.
            (6) The Commission is committed to operate in a cost-effective manner, minimize overhead and operating expenses so as to maximize funds available for projects, and encourage and seek out joint-venture funding and partnerships for projects.
          
          
            § 10000.6
            Organization and functions.
            (a) The Commission is an executive branch agency independent from the Department of the Interior, except that the Department is the vehicle through which the Commission receives appropriated funds.
            (b) The five member Commission appointed by the President is the policy-making body for the agency and has the following duties and responsibilities:

            (1) Formulating the agency policies and objectives, and approving plans and projects, for implementation of the fish, wildlife, and recreation mitigation and conservation projects and features authorized in the Act;
            
            (2) Reviewing and approving agency fiscal year budgets formulated and recommended by the Executive Director;
            (3) Conducting public meetings on agency plans, programs, and projects;
            (4) Representing the agency at Congressional hearings on annual agency appropriations or agency programs; and
            (5) Reviewing and approving plans for the appointment or acquisition by the Executive Director of such permanent, temporary, and intermittent personnel services as the Executive Director considers appropriate.
            (c)(1) The Executive Director is the chief executive officer of the agency and has, but is not limited to, the following duties and responsibilities:
            (i) Implementing the policies, plans, objectives, and projects adopted by the Commission for implementation of the fish, wildlife, and recreation mitigation and conservation projects and features authorized in the Act;
            (ii) Representing the Commission as directed and authorized, including serving as the liaison with Federal, State, and local government agencies and public interest groups, and providing for public notice and involvement and agency consultation with respect to Commission activities;
            (iii) Attending all meetings of the Commission and participating in its discussions and deliberations; making inquiries into and conducting investigations into all agency activities; examining all proposed projects, agreements, and contracts to which the agency may become a party; preparing technical and administrative reports, agency correspondence, and other documents and materials as required; notifying the Commission of any emergency that may arise within or affect the agency; and keeping the Commission fully informed on all important aspects of the agency's administration and management;
            (iv) Appointing agency staff in accordance with the staffing plan approved by the Commission and in accordance with the Federal personnel rules and regulations applicable under the Act, including: Appointing and managing qualified staff capable of carrying out assigned responsibilities; establishing compensation and standards, qualifications, and procedures for agency personnel; procuring temporary and intermittent personnel services as necessary and as are within the annual budget approved by the Commission; terminating personnel; ensuring compliance with Federal Safety Program and prescribed health and safety standards; and giving positive direction in accomplishing equal employment opportunity commitments for fair selection, encouragement, and recognition of employees;
            (v) Formulating the agency budget and cost estimates to support agency plans, programs, and activities, and providing such budget recommendations and estimates to the Commission;
            (vi) Executing, administering, and monitoring contracts, cooperative agreements, and such other documents as are necessary to implement mitigation and conservation projects approved by the Commission through the execution of Memoranda of Agreements, motions, or other official actions, including approving, administering, and monitoring expenditures of funds and other actions taken pursuant to such contracts, cooperative agreements, and other such documents;
            (vii) Monitoring, measuring, and reporting to the Commission progress in carrying out mitigation and conservation plans and projects;
            (viii) Directing the day-to-day administration of the agency, including:
            (A) Approving expenditures and executing contracts and leases for the acquisition of property or services as are necessary for the administration of the agency, provided such expenditures are within the agency's annual appropriations and the annual budget as approved by the Commission, and provided further that the Executive Director shall consult with the Commission prior to the approval of any such expenditure in excess of $25,000;

            (B) Enforcing, observing, and administering all laws, rules, regulations, leases, permits, contracts, licenses and privileges applicable to or enforceable by the agency; consulting with and advising agency employees; designating, in the absence of the Executive Director, a qualified agency employee to direct agency activities and to make such decisions as are required during such absence; delegating responsibility to agency personnel as in the judgment of the Executive Director will benefit agency operations and functions; and
            (C) Managing and maintaining agency office space, equipment, and facilities in a sound and efficient manner; establishing and maintaining agency files and archives; and preparing and maintaining an up-to-date inventory of all agency property; and
            (ix) Exercising the full power of the Commission in times of emergency until such time as the emergency ends or the Commission meets in formal session.
            (2) Except in emergency situations and when specifically delegated such responsibility by the Commission, the Executive Director has no authority to formulate mitigation and conservation policies and objectives or to approve or disapprove agency plans or projects, for implementation of the fish, wildlife, and recreation mitigation and conservation projects and features authorized in the Act.
            (d) The agency staff is organized into four functional areas:
            (1) Project Administration, through the Project Manager, responsible for development and management of mitigation and conservation projects;
            (2) Planning Administration, through the Planning Manager, responsible for development and coordination of mitigation and conservation plans and for environmental compliance in general;
            (3) Public Information, through the Public Information Officer, responsible for preparation of reports and documents and dissemination to the public of information regarding agency programs and projects; and
            (4) Administrative Services, through the Administrative Officer, responsible for administrative support services and office management.
          
          
            § 10000.7
            Place of business; service of process.
            (a) The principle place of business and offices of the agency are located at 230 South 500 East, Suite 230, Salt Lake City, Utah 84102-2045.All correspondence and requests for information or other materials should be submitted to the agency at this address.
            (b) The Executive Director is the agency official designated to accept service of process on behalf of the agency.
            [60 FR 49446, Sept. 25, 1995, as amended at 81 FR 36181, June 6, 2016]
          
        
        
          Pt. 10005
          PART 10005—POLICIES AND PROCEDURES FOR DEVELOPING AND IMPLEMENTING THE COMMISSION'S MITIGATION AND CONSERVATION PLAN
          
            Sec.
            10005.1
            Purpose.
            10005.2
            Definitions.
            10005.3
            Policy.
            10005.4
            Planning rule authority.
            10005.5
            Directives from the Act relating to the plan.
            10005.6
            Responsibilities.
            10005.7
            Agency consultation and public involvement.
            10005.8
            Mitigation obligations.
            10005.9
            Relationship of the plan to congressional appropriations and Commission expenditures.
            10005.10
            Relationship of the plan to the authorities and responsibilities of other agencies.
            10005.11
            Environmental compliance.
            10005.12
            Policy regarding the scope of measures to be included in the plan.
            10005.13
            Geographic and ecological context for the plan.
            10005.14
            Resource features applicable to the plan.
            10005.15
            Planning and management techniques applicable to the plan.
            10005.16
            Plan content.
            10005.17
            Plan development process.
            10005.18
            Project solicitation procedures.
            10005.19
            Decision factors.
            10005.20
            Project evaluation procedures.
            10005.21
            Amending the plan.
          
          
            Authority:
            43 U.S.C. 620k(note); sec. 301(g)(3) (A) and (C) of Pub. L. 102-575, 106 Stat. 4600, 4625.
          
          
            Source:
            60 FR 49448, Sept. 25, 1995, unless otherwise noted.
          
          
            § 10005.1
            Purpose.

            The planning rule in this part establishes the Commission's policies regarding the mitigation and conservation plan required by the Central Utah Project Completion Act, Public Law 102- 575, 106 Stat. 4600, 4625, October 30, 1992. It defines the procedures that the Commission will follow in preparing and implementing the plan and provides information to other agencies and the public regarding how they might participate.
          
          
            § 10005.2
            Definitions.
            
              The Act refers to the Central Utah Project Completion Act, Titles II, III, IV, V, and VI of Public Law 102-575, October 30, 1992.
            
              Applicant refers to an agency, organization, or individual providing formal recommendations to the Commission regarding projects to be considered for inclusion in the Commission's plan.
            
              Commission means the Utah Reclamation Mitigation and Conservation Commission, as established by section 301 of the Act.
            
              Interested parties refers to Federal and State agencies, Indian tribes, non-profit organizations, county and municipal governments, special districts, and members of the general public with an interest in the Commission's plan and plan development activities.
            
              Other applicable Federal laws refers to all Federal acts and agency regulations that have a bearing on how the Commission conducts its business, with specific reference to the Fish and Wildlife Coordination Act of 1934, as amended (16 U.S.C. 661 et seq.); the National Environmental Policy Act of 1969, as amended (42 U.S.C. 4321 et seq.); and the Endangered Species Act of 1973, as amended (16 U.S.C. 1531 et seq.).
            
              Plan and five-year plan refer to the Commission's mitigation and conservation plan as required by section 301 of the Act.
            
              Planning rule refers to this part, which is a component of the Commission's administrative rules and which provides guidance for the development, and implementation, of the Commission's plan.
            
              Section 8 funds refers to the section of the Colorado River Storage Project Act that provides for congressionally authorized funds to be used in mitigating the effects of the Colorado River Storage Project on fish, wildlife, and related recreation resources.
          
          
            § 10005.3
            Policy.
            (a) As directed in section 301(a) of the Act, the Commission was established “to coordinate the implementation of the mitigation and conservation provisions of this Act among the Federal and State fish, wildlife, and recreation agencies. The United States Senate Committee on Energy and Natural Resources report accompanying the Act provided further clarification of Congressional intent: “Focusing of such authority into a single entity is intended to eliminate past dispersion among several Federal and State resource management agencies of the responsibility, and therefore accountability, for reclamation mitigation in Utah.”
            (b) It is the policy of the Commission that the mitigation and conservation plan, in tandem with the Act, serve as the principal guidance for the Commission in fulfilling its mitigation and conservation responsibilities. Further, the Commission will use the development of the plan, and subsequent amendment processes, as the primary means to involve agencies and the public in the Commission's decision making process.
          
          
            § 10005.4
            Planning rule authority.
            (a) The Commission is required to adopt administrative rules pursuant to the Administrative Procedures Act. The Commission adopts the rule in this part pursuant to that authority and to Section 301(g)(3)(A) and (C) of the Act, which provide for establishment of a rule to guide applicants in making recommendations to the Commission, and to ensure appropriate public involvement.
            (b) Adoption of the planning rule constitutes a policy decision on the part of the Commission and, as such, requires formal public notification and approval by the Commission according to established procedures. The planning rule is a component of the administrative rules of the Commission and has the authority accorded to such administrative rules, as described in the Administrative Procedures Act.
          
          
            § 10005.5
            Directives from the Act relating to the plan.

            The basic directions for preparation of the plan are contained in Section 301 of the Act. Sections 304, 314, and 315 provide additional guidance. Provisions that hold particular relevance are identified below.
            (a) Primary authority. Section 301(f)(1) directs that the mitigation and conservation funds available under the Act are to be used to “conserve, mitigate, and enhance fish, wildlife, and recreation resources affected by the development and operation of Federal reclamation projects in the State of Utah,” and, further, that these funds are to be administered in accordance with “the mitigation and conservation schedule in Section 315 of this Act, and if in existence, the applicable five-year plan.” Section 301 further clarifies that Commission expenditures “shall be in addition to, not in lieu of, other expenditures authorized or required from other entities under other agreements or provisions of law.”
            (b) Reallocation of funds. Section 301(f)(2) provides for the reallocation of Section 8 funds if the Commission determines “after public involvement and agency consultation * * * that the benefits to fish, wildlife, or recreation will be better served by allocating such funds in a different manner.” Such reallocation requires the approval of the U.S. Fish and Wildlife Service if funds are to be reallocated from fish and wildlife purposes to recreation purposes. The Commission's authority to depart from the mitigation and conservation schedule specified in Section 315 of the Act is reiterated in Section 301(h)(1).
            (c) Funding priority. Section 301(f)(3) directs that the Commission “shall annually provide funding on a priority basis for environmental mitigation measures adopted as a result of compliance with the National Environmental Policy Act of 1969 for project features constructed pursuant to titles II and III of this Act.”
            (d) Plan adoption and content. Section 301(g)(1) directs that the Commission adopt a plan “for carrying out its duties” and that the plan “shall consist of the specific objectives and measures the Commission intends to administer * * * to implement the mitigation and conservation projects and features authorized in this Act.”
            (e) Recommendations. Section 301(g)(3)(A) directs that “the Commission shall request in writing from the Federal and State fish, wildlife, recreation, and water management agencies, the appropriate Indian tribes, and county and municipal entities, and the public, recommendations for objectives and measures to implement the mitigation and conservation projects and features authorized in this Act or amendments thereto.”
            (f) Public involvement. Section 301(g)(3)(C) directs the Commission to provide for appropriate public involvement in the review of Commission documents produced subsequent to receiving recommendations.
            (g) Guidance on selecting measures. Section 301(g)(4) identifies the types of measures that are to be included in the plan, namely those that will—
            (1) Restore, maintain, or enhance the biological productivity and diversity of natural ecosystems within the State and have substantial potential for providing fish, wildlife, and recreation mitigation and conservation opportunities;
            (2) Be based on, and supported by, the best available scientific knowledge;
            (3) Utilize, where equally effective alternative means of achieving the same sound biological or recreational objectives exist, the alternative that will also provide public benefits through multiple resource uses;
            (4) Complement the existing and future activities of the Federal and State fish, wildlife, and recreation agencies and appropriate Indian tribes;
            (5) Utilize, when available, cooperative agreements and partnerships with private landowners and nonprofit conservation organizations; and
            (6) Be consistent with the legal rights of appropriate Indian tribes.
            (h) Definite plan report. Section 304 directs that mitigation commitments included in the 1988 draft Definite Plan Report for the Bonneville Unit of the Central Utah Project (DPR) which have not yet been completed are to be undertaken in accordance with that report and the schedule specified in Section 315 of the Act, unless otherwise provided for in the Act.
            (i) Implementation schedule. Section 315 identifies mitigation and conservation projects to be implemented and provides a schedule and budget for doing so. Details on select components of Section 315 may be found in Sections 302 through 313, excluding Section 304.
          
          
            § 10005.6
            Responsibilities.
            Responsibilities concerning implementation of this planning rule are assigned as follows:
            (a) Commission. The Commission is responsible for adopting this planning rule, including the project evaluation procedures contained herein. The Commission is also responsible for formal adoption of the final plan and, following this, approving, on a project by project basis, of agreements to implement the specific elements contained in the plan.
            (b) Executive Director and Commission staff. The Executive Director and Commission staff are responsible for preparing planning documents, including preliminary evaluation of projects, and for consultation with agencies and other interested parties regarding the various aspects of the planning process, in accordance with procedures set forth in this planning rule.
            (c) Department of Interior Solicitor. The Department of the Interior's Regional Solicitor acts as the agency's attorney-advisor and is responsible for advising the Commission on legal matters related to the planning rule, the plan, and the planning process as agreed upon between the Department and the Commission.
            (d) Secretary of the Interior's Representative to the Central Utah Project. The Secretary's Representative is responsible for monitoring the plan, and activities undertaken as components of the plan, with regard to their consistency with the Act and their compatibility with other activities required by the Act. The Secretary's Representative is also responsible for coordinating relevant activities of other agencies within the Department of the Interior and for coordinating the process by which Congressionally appropriated funds are made available for Commission mitigation and conservation activities.
            (e) Interested parties. Federal and State resource agencies, Indian tribes, and other interests are, should they choose to become involved, responsible for providing meaningful recommendations regarding potential projects, for coordinating the development of these recommendations with other appropriate agencies and organizations, and, as applicable, for participation in implementation of projects.
          
          
            § 10005.7
            Agency consultation and public involvement.
            The Commission considers agency consultation and public involvement to be central components of the planning process. Interested parties will be given the opportunity to become involved at several stages in the plan development, process. The major opportunities are as follows:
            (a) Planning rule development. The initial opportunity for involvement occurs in the preparation of this planning rule, through providing written or oral comment to the Commission prior to adoption.
            (b) Project recommendations. The next opportunity is in the preparation of recommendations for projects to be included in the Commission's plan. The Commission will make a formal announcement that it is soliciting recommendations for potential projects. Interested parties will have ninety days within which to respond. Commission staff will, upon request and as dictated by work load, provide guidance and other assistance in the preparation of project recommendations. Interested parties are encouraged to work cooperatively with others in the preparation of joint recommendations. Commission staff will facilitate this as appropriate. Section 10005.18 provides additional direction on this. At the end of the ninety day period the Commission will make all recommendations received during that time available for public review. These will be available at the Commission office during normal business hours. Copies will also be provided to those requesting them at a reasonable charge.
            (c) Plan preparation. At the close of the ninety day project solicitation period, the Commission will proceed to prepare a draft plan. Several opportunities for agency consultation and public involvement will be provided during the preparation of the plan. One or more public briefings will be held during this period. Briefings will be announced in appropriate local and regional media. Work sessions may also be held, sponsored either by the Commission or jointly with other interested parties, to discuss individual projects or other topics of general interest. Interested parties may also request meetings with Commission staff to discuss specific projects or issues. The availability of staff for such meetings will be dictated by work load. During this time, interested parties may also attend, and participate in, Commission meetings where the various aspects of the plan are discussed. Written comments will also be accepted during the plan preparation period.
            (d) Review of draft plan. Following release of the draft plan, interested parties will be given thirty days within which to provide formal written comments. During this time, interested parties may request meetings with Commission staff to discuss aspects of the draft plan. The Commission will also receive comments on the draft plan at appropriate times during regularly scheduled Commission meetings. The Commission may, at its discretion, convene one or more public meetings to discuss issues related to the draft plan.
            (e) Final plan. The release of the final plan will be announced in the media and copies made available to the public. As warranted, the Commission may hold one or more meetings to brief interested parties on the final plan.
            (f) Amendments to the plan. The opportunities for agency consultation and public involvement described above will also be provided each time the Commission undertakes a comprehensive revision of the plan. In addition, the Commission will give appropriate public notice and grant an opportunity to comment at such times as the Commission is considering other, less comprehensive amendments. Section 10005.21 provides additional information on how agencies and the public may become involved in the plan amendment process.
          
          
            § 10005.8
            Mitigation obligations.
            While the Act authorizes the Commission to undertake a wide range of general planning and mitigation activities, it also specifies certain projects or groups of projects that the Commission is to implement. The Commission considers these obligations from the Act to be integral components of the mitigation and conservation plan and of the planning process used to develop this plan. From the perspective of the plan, two issues are germane. These are the extent to which these obligations must take priority over other projects, either in terms of funding or sequencing and the extent to which there is flexibility in the specific actions to be taken in fulfillment of these obligations. Through this planning rule and other means the Commission will ensure that interested parties are made aware of the implications of these obligations in order that they might use this information when participating in the development and implementation of the plan.
            (a) Description of mitigation obligations. Obligations principally derive from three portions of the Act: Title II, section 304, and section 315. Following is a description of the obligations contained in each.
            (1) Title II. Title II authorizes funding and provides guidance for completion of certain features of the Central Utah Project. It also provides for Commission involvement in several specific activities relating to Central Utah Project mitigation, including funding for specific Section 8 mitigation activities. In the future, additional Title II features will be implemented. These will be subject to environmental review through NEPA or other applicable Federal laws and will, in many instances, be coupled with mitigation measures. Section 301(f)(3) of the Act directs that priority be given for funding of mitigation measures that are associated with Central Utah Project features identified in either Title II or III of the Act that have been, or will be, authorized through compliance with NEPA.
            (2) Section 304. This section directs that mitigation and conservation projects contained in the DPR be completed and that this be accomplished in accordance with the DPR and the schedule specified in section 315 of the Act. Several elements of the DPR have been either completed or initiated.
            (3) Section 315. This section identifies several mitigation and conservation projects that are to be implemented to enhance fish, wildlife, and recreation resources. It also identifies the funds that are to be authorized for each project. Initial phases of selected section 315 projects have already received Commission funding approval. Additional section 315 projects have undergone substantial review and detailed implementation plans have, in some cases, been prepared.
            (b) Commission policy on fulfilling obligations. As referenced in § 10005.5, Section 301(f)(1) and (2) of the Act provides for re-programming of Section 8 funds to other projects in accordance with the plan and/or following appropriate public involvement and agency consultation, and provided “that the benefits to fish, wildlife, or recreation will be better served” by doing so. The Commission interprets this as giving the Commission broad discretion to determine, with appropriate agency consultation and public involvement, whether to implement projects delineated in the above stated sections and, should the Commission choose to implement these, the form that this implementation will take.
            (1) This notwithstanding, the Commission recognizes that the projects referenced in Title II, Section 304, and Section 315 have, in most cases, undergone considerable planning as well as agency and public scrutiny. Their inclusion in the Act represents a consensus among Federal and state agencies, water developers, and the national and state environmental communities that these mitigation measures have merit. Further, NEPA proceedings have, in some instances, been completed.
            (2) Absent the plan, the Commission will rely on Title II, Section 304, and Section 315 as the principal guidance in authorizing projects. Once adopted, the plan will become the principal form of guidance. In selecting projects for the plan, mitigation measures referenced in Title II, Section 304, and Section 315 will be given priority consideration. They will, however, be subjected to the same analysis as other proposed projects. Should these projects be found to not meet the Commission's standards for project approval, they will be rejected. Title II, Section 304, and Section 315 projects that meet Commission standards will only be superseded in the plan if it can be demonstrated that the contributions to be made by other projects proposed through the project solicitation process significantly outweigh those of the aforementioned Title II, Section 304, and/or Section 315 projects.
            (3) Regardless, the Commission will retain flexibility regarding how Title II, Section 304, and Section 315 projects will be implemented. Interested parties may, if they choose, propose modifications or enhancements to these projects through the normal project solicitation process. The Commission will pay particular attention to proposals that will accomplish Title II, Section 304, or Section 315 measures at lower cost, thereby freeing up funds for heretofore unidentified projects.
            (4) The Commission is aware that future NEPA procedures related to the development of Title II features may result in the identification of additional impacts and mitigation measures. The Commission considers implementation of measures that result from a formal NEPA procedure to be non-discretionary. The Commission recognizes a commitment to implement such measures as are within its authority. Further, in accordance with Section 301(f)(3), the Commission is committed to giving these measures high priority. In order to ensure that such measures are consistent with the Commission's overall program, and can be implemented within budget, the Commission will take an active role in NEPA procedures that are likely to result in significant mitigation obligations for the Commission.

            (5) If the Commission chooses not to implement a mitigation measure or, for any reason be unable to implement a measure resulting from NEPA procedures, the Commission will conduct, or cause to have conducted, a supplemental environmental evaluation to determine suitable alternative mitigation measures. The Commission will implement the findings of that evaluation to the extent possible. The only exception will be when the Commission proposes to substitute an equivalent mitigation measure that meets with the approval of applicable Federal, State, or Tribal fish and wildlife agencies, the Secretary of the Interior, and other affected parties.
            (6) In order to assist agencies and other interested parties in understanding the scope of the obligations contained in Title II, Section 304, and Section 315, and others that may arise in the future, the Commission will, at the time it invites recommendations on measures to be included in the plan, prepare and distribute a list of projects that the Commission considers to be obligations as defined in this section.
          
          
            § 10005.9
            Relationship of the plan to congressional appropriations and Commission expenditures.
            (a) The plan itself does not constitute a commitment of resources for any given project. The commitment to expend resources is dependent upon Congressional appropriation, and, following this, Commission approval of specific projects.
            (b) The Commission will rely on the plan as the primary source of information for the development of the agency's annual budget. For each fiscal year, projects identified in the plan will be arranged into a series of programs based on project type or ecological and geographical associations. These programs will serve as the basis for the agency's budget request.
            (c) Once the budget request is formulated and submitted to the Congress, the request may be altered or reformulated by the Congress before the appropriation statute is finally approved. The appropriation statute will then control the implementation of the plan. In light of the controlling nature of the appropriation statute over the implementation of the plan, the plan must maintain sufficient flexibility to allow adjustments to comply with appropriations. The amendment process described in § 10005.21 provides the mechanism for modifying the plan to correspond to changes in Congressional appropriations. Changes to the annual project portfolio will, in most instances, constitute a “substantive” amendment as described in § 10005.21.
            (d) Once appropriations have been approved by the Congress, the plan will serve as the principal guidance to the Commission in entering into agreements and approving the expenditure of funds for specific projects.
          
          
            § 10005.10
            Relationship of the plan to the authorities and responsibilities of other agencies.
            Within Utah, several federal agencies, state agencies, and tribal governments have authorities and responsibilities related to the management of fish and wildlife resources, through management of the resource itself, through management of the land and water upon which fish and wildlife depend, or, in the case of Federal reclamation projects, through involvement in mitigation activities. The Act specifically recognizes the authority of other Federal and State agencies to take actions in accordance with other applicable laws. The guidance for this is provided by Section 301(a)(2), which states that “Nothing herein is intended to limit or restrict the authorities of Federal, State, or local governments, or political subdivisions thereof, to plan, develop, or implement mitigation, conservation, or enhancement of fish, wildlife, or recreation resources in the State in accordance with applicable provisions of Federal or State law.” In preparing and implementing its plan, it is the Commission's intent to form a cooperative partnership with other agencies having fish, wildlife, and recreation responsibilities and authorities, both recognizing and relying upon their authorities. The Commission recognizes that these agencies may have specific legal obligations to take actions to maintain or restore fish, wildlife, or recreation resources that are independent of Commission mandates. While the Commission will, as appropriate, authorize the use of funds to complement the resource protection and restoration activities of these agencies, Commission involvement should not be viewed as a replacement for funding or other actions that are rightfully the responsibility of another agency.
            (a) Agencies with land management authority. The Commission recognizes that the Federal government, the State of Utah, and applicable Indian tribes each own and/or manage lands that are important to fish and wildlife resources and provide significant outdoor recreation opportunities. At the Federal level, the Forest Service manages National Forest System lands, the Fish and Wildlife Service manages national wildlife refuges, the National Park Service manages national parks, monuments, and recreation areas, the Bureau of Reclamation manages reservoirs and lands adjoining those reservoirs, and the Bureau of Land Management manages other public lands. Indian tribes own and manage lands in accordance with treaties between the tribes and the United States Government. The State of Utah owns and manages state parks, wildlife management areas, and public trust lands. The Commission recognizes the importance of federal, tribal, and state lands to fish, wildlife, and recreation and will entertain proposals for mitigation and conservation activities involving these lands when the following conditions are met:
            (1) The managing agency concurs with the proposed action,
            (2) All appropriate legal procedures have been followed, and
            (3) The land management agency is willing to assume long-term responsibility for operation and maintenance of mitigation and conservation features and to refrain from management activities that may negate or significantly diminish the effects of the project on fish, wildlife, or recreation.
            (b) Agencies with Federal reclamation project mitigation responsibilities and/or authorities. Several agencies also have direct authorities and responsibilities relating to mitigation for the effects of Federal reclamation projects in Utah. These include the Department of the Interior Central Utah Project Office, the Bureau of Reclamation, the Central Utah Water Conservancy District, the Fish and Wildlife Service, and the Utah Division of Wildlife Resources. The remainder of this section summarizes the authorities and responsibilities of these agencies with regards to Federal reclamation projects, with emphasis on the Commission's relationship to these agencies. This section does not identify or describe all of the potential relationships between the Commission and other agencies with Federal reclamation project mitigation obligations. As appropriate, the Commission may enter into formal agreements with any or all of the above agencies in order to provide additional detail regarding the relationship or to assign specific program or project responsibilities. The arrangements that are described in this section may also be modified through interagency agreement.
            (1) Secretary of the Interior's Representative to the Central Utah Project. As required by Section 201(e) of the Act, the Secretary of the Interior is ultimately responsible for carrying out all responsibilities specifically identified in the Act. The Secretary's Representative serves as the Secretary's official representative to the Central Utah Project. The Secretary's Representative monitors activities undertaken in fulfillment of the various aspects of the Act to ensure that these activities, including mitigation activities, are in accordance with applicable law and that Federal funds are used appropriately. The Secretary's Representative also coordinates activities among Department of the Interior agencies involved with the Central Utah Project. The Commission is a Federal Commission within the executive branch of government and its activities are subject to the direct oversight of Congress. While essentially independent of the Secretary of the Interior, the Commission nevertheless has a vital relationship with the Department via both the budget process and the similarity in missions. The Secretary's Representative serves as the principal link between the Commission and the Department of the Interior and is responsible for transmitting Congressional appropriations to fund the Commission's mitigation, conservation, and administrative activities. For purposes of plan development and implementation, the following will guide the Commission's relationship to the Secretary's Representative:

            (i) The Commission acknowledges the authority of the Secretary in overseeing implementation of the Act and recognizes that the Secretary's Representative plays an essential role in ensuring the compatibility of mitigation and conservation measures with the overall Central Utah Project. The Commission is committed to a strong and productive partnership with the Secretary's Representative in fulfilling the Commission's mitigation and conservation responsibilities.
            (ii) The Commission will maintain close communication with the Secretary's Representative regarding the relationship between the plan and Congressional appropriations. The Commission will provide the Secretary's Representative with both long range and annual funding proposals and otherwise assist in preparing the Commission's budget requests to Congress.
            (iii) The Commission and the Secretary's Representative will independently and cooperatively monitor the plan in terms of meeting Section 8 mitigation obligations as directed by the Act.
            (iv) The Commission will actively involve the Secretary's Representative in the Commission's NEPA related activities, including the identification of appropriate roles for the Secretary's Representative and Department of the Interior agencies in the preparation and review of NEPA documents.
            (v) The Commission will, as appropriate, involve the Secretary's Representative in coordinating Commission mitigation and conservation activities with the Bureau of Indian Affairs and with individual Indian tribes.
            (vi) The Commission will utilize the Secretary's Representative as its principal contact for matters regarding the Department of the Interior and, when appropriate, will seek assistance from the Secretary's Representative in coordinating activities involving agencies within the Department, especially when activities involve several agencies. The Commission will, as appropriate, involve the Secretary's Representative in resolving differences that might arise among the various agencies within the Department with regard to the Commission's plan, or the implementation of any measure contained in the plan. This provision does not alter the direct working relationships that the Commission maintains with the U.S. Fish and Wildlife Service, the Bureau of Reclamation, the Bureau of Land Management, and other applicable agencies.
            (2) U.S.D.I. Bureau of Reclamation. Prior to the Act, the Bureau of Reclamation (Bureau) had the responsibility for implementing mitigation measures associated with Federal reclamation projects within the State of Utah. Section 301(a)(1) of the Act granted authority to the Commission “to coordinate the implementation of the mitigation and conservation provisions of this Act.” Section 301(n) further transferred from the Bureau to the Commission “the responsibility for implementing Section 8 funds for mitigation and conservation projects and features authorized in this Act.” While the Act therefore clearly transfers mitigation responsibilities concerning the Bonneville Unit of the Central Utah Project from the Bureau to the Commission, it does not alter the Bureau's mitigation responsibilities with respect to other components of the Colorado River Storage Project or other Federal reclamation projects in Utah. For purposes of plan development and implementation, the following will guide the Commission's relationship to the Bureau:
            (i) The Commission recognizes that the Bureau and the Commission share fish, wildlife, and recreation mitigation responsibilities associated with Federal reclamation projects within the State of Utah and is committed to maintaining a strong and productive partnership with the Bureau in this regard.
            (ii) Except for those features that the Secretary has assigned to others in allocating the $214,352,000 increase in CRSP authorization specified in Section 201(a) of the Act, the Commission has the primary authority and responsibility for all mitigation projects involving use of Section 8 funds for the Bonneville Unit and for alternative formulations of the Uintah and Upalco units of the Central Utah Project, and all mitigation projects identified in Section 315 of the Act, or as modified in the plan.

            (iii) The Bureau retains the responsibility and primary authority to undertake fish, wildlife, and recreation mitigation and conservation activities for Federal reclamation projects in Utah other than those as described in paragraph (b)(2)(ii) of this section wherein the Bureau acts at the direction of the Commission. The Commission also has the authority to undertake selective fish, wildlife, and recreation mitigation and conservation activities concerning these same projects, as authorized in Section 315 of the Act or in the plan. The Commission will actively consult with the Bureau with regard to potential mitigation or enhancement activities in those areas in order to ensure that Bureau and Commission mitigation activities are coordinated.
            (iv) The Bureau retains responsibility for implementation of fish, wildlife, and recreation mitigation measures associated with Federal reclamation projects in Utah that were initiated prior to the establishment of the Act where that responsibility has not specifically been transferred to the Commission, a water district, or other entity.
            (v) The Bureau retains responsibility for operation, maintenance, and replacement of facilities related to fish, wildlife, and recreation mitigation measures undertaken by the Bureau where that responsibility has not specifically been transferred to the Commission, a water district, or other entity.
            (vi) The Bureau retains responsibility for mitigating future impacts to fish, wildlife, and recreation caused by operation, maintenance, and replacement of water resource development facilities where that responsibility has not specifically been transferred to the Commission, a water district, or other entity.
            (vii) The Commission has no responsibility or authority for mitigation or replacement measures associated with Federal reclamation projects in Utah that are not related to fish, wildlife, and recreation.
            (3) Central Utah Water Conservancy District. The Central Utah Water Conservancy District (District) is responsible for construction, operation, and management of the various features of the Central Utah Project. NEPA compliance regarding many of these features has resulted in the identification of several measures that are to be undertaken as mitigation for the Central Utah Project's impacts to fish, wildlife, and/or recreation. NEPA compliance for future project features is likely to identify additional fish, wildlife, and recreation mitigation and conservation measures. The Act directs that the Commission give funding priority to measures that result from applicable NEPA procedures. The Act does not, however, specify what role the Commission is to have in determining, or planning for, these measures. For purposes of plan development and implementation, the following will guide the Commission's relationship to the District:
            (i) The Commission is committed to maintaining a strong and productive partnership with the District in order to adequately plan for and implement mitigation measures associated with the Central Utah Project.
            (ii) The Commission recognizes that the District and the Commission have complementary responsibilities for fish, wildlife, and recreation mitigation regarding the Central Utah Project. The District retains the overall responsibility for planning for mitigation activities associated with its completion of the Central Utah Project. The Commission has the responsibility for ensuring that mitigation measures meet with the intent of the Act with regard to protection and restoration of fish, wildlife, and recreation resources and for approving and implementing mitigation and conservation measures. Accordingly, the Commission will monitor District mitigation and conservation planning activities and provide such assistance as is mutually agreed upon.

            (iii) The Commission will actively monitor or, as appropriate, participate in NEPA procedures undertaken by the District that may result in the identification of mitigation and conservation measures that, if implemented, would require Commission funding or may affect other mitigation activities of interest to the Commission. For NEPA procedures that are likely to result in significant Commission obligations, the Commission may request “joint lead agency” status with the District. In such instances the specific involvement of the Commission in the preparation of NEPA documentation will be determined through agreement with the District.
            (iv) The District retains responsibility for mitigating future impacts to fish, wildlife, and recreation caused by the operation, maintenance, and replacement of its water resource development facilities, unless that responsibility has been specifically transferred to the Commission or other entity.
            (v) The District retains responsibility for operation, maintenance, and, where necessary, replacement of fish, wildlife, and recreation mitigation features managed by the District, unless that responsibility has been specifically transferred to the Commission or other entity.
            (4) U.S. Fish and Wildlife Service. The U.S. Fish and Wildlife Service (Service) has mandated responsibility to implement several acts relevant to the Commission's activities. In Section 301(b)(3), the Act specifically references a Commission obligation to comply with the Fish and Wildlife Coordination Act (FWCA) and the Endangered Species Act (ESA). Other acts administered by the Service and relevant to Commission activities include, but are not necessarily limited to, the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.) and the Bald Eagle Protection Act (16 U.S.C. 668-668d). The FWCA directs that the Service, and the state fish and wildlife agency, must be consulted where the “waters of any stream or other body of water are proposed or authorized to be impounded, diverted * * * or otherwise controlled or modified * * * by any department or agency of the United States, or by any public or private agency under Federal permit or license. * * *” The purpose of this consultation is to provide for “the conservation of wildlife resources by preventing loss of and damage to such resources.” The FWCA provides the major mechanism for Service involvement in the Federal reclamation project decision process. The Service's most important role in Federal reclamation projects is in the development and later the monitoring of fish and wildlife mitigation measures. The Service is also responsible for reporting to the Secretary of the Interior on the status of mitigation programs. The Fish and Wildlife Coordination Act provides for the funding of Service FWCA consultation by the agency sponsoring the proposed activity. The Service's ESA responsibilities that are most relevant to Commission activities include listing of new species, preparation and implementation of recovery plans and consultations regarding adverse effects on listed species. Section 7(a)(1) of the Endangered Species Act authorizes Federal agencies to carry out programs for the conservation of endangered and threatened species. Participating in, and being consistent with, recovery plans is a fundamental component of this obligation. Section 7(a)(2) of the ESA requires that, prior to taking any action that may affect a listed species, a Federal agency must consult with the Service to ensure that the action will not jeopardize the continued existence of the species or adversely modify critical habitat. The Migratory Bird Treaty Act (MBTA) establishes a Federal role in protecting bird species that generally migrate across national boundaries. In Utah, these include most indigenous bird species. The MBTA is not intended as a substitute for state wildlife management authority but rather as a complement. The Service is responsible for implementing many of the features of the MBTA, and for encouraging states to undertake actions to protect migratory bird species. The Bald Eagle Protection Act prohibits the taking or possession of either bald or golden eagles, both of which commonly inhabit areas near Utah's rivers and wetlands. For purposes of plan development and implementation, the following will guide the Commission's relationship to the Service:

            (i) The Commission acknowledges the biological expertise of the Service with regard to Federal reclamation projects and other Commission activities relating to the protection and restoration of fish and wildlife resources and will seek to utilize this expertise to the fullest extent. The Commission further recognizes the similarity in agency missions with regard to fish and wildlife mitigation and conservation and is committed to a strong and productive partnership with the Service in this regard.
            
            (ii) The Commission acknowledges the Service's mandated responsibility with regard to Federal reclamation projects and will specifically consult with the Service regarding activities that are subject to the FWCA. These include both projects directly related to mitigation for Federal water resource projects and applicable fish, wildlife, and recreation conservation projects. In developing its plan and adopting specific projects, the Commission will give significant weight to the Service's recommendations. Should the Commission choose to not follow Service recommendations, it will seek resolution through active consultation with the Service. As appropriate, the Utah Division of Wildlife Resources will be asked to be involved in these consultations as that agency also has co-responsibilities under the FWCA. Should no agreement be reached, the Commission will document its decision and provide this to the Service. The Commission recognizes that the Service has a responsibility to forward its FWCA reports to the Secretary regardless of the resolution of issues contained in the reports. The Commission recognizes that several projects contained in Title II, Section 304, and Section 315 have previously been subjected to Service evaluation pursuant to FWCA. Prior to reallocating funds authorized for these projects, the Commission will formally consult with the Service regarding the relative adequacy of proposed new projects, or significant modifications to Title II, Section 304, or Section 315 projects, in mitigating for impacts to fish and wildlife resources.
            (iii) The Commission will comply with applicable provisions of the ESA and, accordingly, will consult with the Service regarding activities that may affect a listed or candidate species, regardless whether the effect is beneficial or adverse. In addition, the Commission will endeavor to undertake mitigation and conservation projects that are consistent with an adopted recovery plan for a listed species and that aid in the protection of candidate species.
            (iv) The Commission will, in accordance with the Act, formally seek the Service's approval prior to reallocating funds from a project whose primary objectives are the protection and/or restoration of fish and wildlife resources to a project whose objectives are primarily related to recreation. No such funds will be reallocated unless this meets with the approval of the Service.
            (v) The Commission anticipates that the Service will be an active participant in the planning for, and implementation, of mitigation and conservation projects undertaken pursuant to the Commission's plan.
            (vi) The Commission will invite the Service to participate in NEPA activities undertaken or funded by the Commission that bear on fish and/or wildlife resources. The form that this participation will take will be determined on a case-by-case basis and will require agreement on the part of both agencies.
            (5) Utah Division of Wildlife Resources. As is the case with other states, the State of Utah has the exclusive jurisdiction over non-migratory fish and wildlife and shared jurisdiction (with the U.S. Fish and Wildlife Service) over all migratory birds and Federally listed threatened and endangered fish and wildlife within the state. The applicable state law is Utah Code, Section 23-15-2, which states that “All wildlife within the state, including but not limited to wildlife on public or private lands or in public or private waters within the state, shall fall within the jurisdiction of the Division of Wildlife Resources.” The Utah Division of Wildlife Resources (UDWR) has authorities and responsibilities at the state level similar to those of the U.S. Fish and Wildlife Service at the Federal level, and, like the Service, has mandated authorities under the Federal Fish and Wildlife Coordination Act that relate directly to Federal Reclamation project mitigation. These authorities are described in paragraph (b)(4) of this section. In addition, the Act provides for the UDWR to assume primary responsibility for implementing measures associated with the Act after the Commission expires. In addition to the UDWR's responsibilities and authorities discussed above, the State of Utah also has jurisdiction over other activities that are relevant to the Commission's plan, including the granting of water rights and, except on Federal and tribal lands, management of land use. For purposes of plan development and implementation, the following will guide the Commission's relationship to the UDWR:
            (i) The Commission acknowledges the biological expertise of the UDWR with regard to Federal reclamation projects and other Commission activities relating to the protection and restoration of fish and wildlife resources and will seek to utilize this expertise to the fullest extent practicable. The Commission further recognizes the similarity in agency missions with regard to fish and wildlife mitigation and conservation and is committed to a strong and productive partnership with the UDWR in this regard.
            (ii) The Commission acknowledges the UDWR's authority over the management of fish and wildlife within the State and will take no action that is inconsistent with this authority.
            (iii) The Commission acknowledges that the UDWR has a mandated authority regarding the planning and monitoring of Federal reclamation mitigation. As is the case with the Service, the Commission will formally consult with the UDWR regarding projects that are subject to the FWCA. These include both projects directly related to mitigation for Federal reclamation projects and applicable fish and wildlife conservation projects not directly related to any Federal reclamation project. Consultation will be in accordance with procedures defined in the FWCA. It is anticipated that this consultation will be conducted in conjunction with the Service. However, the Commission recognizes that the UDWR has the right to prepare recommendations independent of the Service should it so desire. The Commission will, in making its decisions, give significant weight to recommendations made by the UDWR. Should the Commission choose to not follow the UDWR's recommendations, it will seek to resolve outstanding issues through active consultation with the UDWR. As appropriate, the Service will be asked to be involved in these consultations. Should no agreement be reached, the Commission will document its decision and provide this to the UDWR. The Commission recognizes that several mitigation projects contained in Title II, Section 304, and Section 315 have previously been subjected to the UDWR evaluation pursuant to FWCA. As is the case with the Service, the Commission will specifically consult with the UDWR prior to significantly modifying or reallocating funds away from these projects.
            (iv) The Commission will specifically consult with the UDWR regarding any project that might have an affect on species identified by the UDWR as wildlife species of special concern and species listed by the UDWR Natural Heritage Program as G1 and G2 plant and animal species.
            (v) The Commission anticipates that the UDWR will be an active participant in the planning for, and implementation, of mitigation and conservation projects undertaken pursuant to the Commission's plan.
            (vi) The Commission will invite the UDWR to participate in NEPA activities undertaken or funded by the Commission that bear on fish and/or wildlife resources. The form that this participation will take will be determined on a case-by-case basis and will require agreement on the part of both agencies.
          
          
            § 10005.11
            Environmental compliance.

            (a) Section 301(c)(3) establishes that the Commission is to be considered a Federal agency “for purposes of compliance with the requirements of all Federal fish, wildlife, recreation, and environmental laws, including (but not limited to) the Fish and Wildlife Coordination Act, the National Environmental Policy Act of 1969 (NEPA), and the Endangered Species Act of 1973.” While not specifically referenced in that section, the Federal Water Pollution Control Act (Clean Water Act) (33 U.S.C. 1251 et seq.) also contains environmental compliance provisions that are directly relevant to the Commission's mitigation and conservation activities. The Commission is committed to full and active compliance with these laws as well as applicable State environmental law.

            (b) The Commission's NEPA procedures are addressed in a different chapter of the agency's administrative rules. Because the plan is subject to alteration or amendment under a number of circumstances, the plan does not constitute an irretrievable commitment of resources and thus is not subject to NEPA. Projects preliminarily selected for funding by the Commission will, however, be subject to formal NEPA review. The Commission recognizes that these procedures may affect both project budgets and scheduling and will therefore give specific consideration to this when preparing the plan. As described in § 10005.16 the plan will identify, at a reconnaissance level, the need for individual projects to comply with NEPA and other Federal and State environmental laws and the opportunities available for consolidating NEPA review into programmatic or watershed-wide analysis as appropriate.
          
          
            § 10005.12
            Policy regarding the scope of measures to be included in the plan.
            The terms “mitigation” and “conservation” are used repeatedly throughout the Act and committee reports accompanying the Act. The importance of these terms is exemplified by the fact that Congress saw fit to include them in the official name of the Commission. The Commission interprets the term “mitigation” to mean activities undertaken to avoid or lessen environmental impacts associated with a Federal reclamation project or, should impact occur, to protect, restore, or enhance fish, wildlife, and recreation resources adversely affected by the project. Mitigation at the site of the impact typically involves restoration or replacement. Off-site mitigation might involve protection, restoration, or enhancement of a similar resource value at a different location. Mitigation may also involve substituting one resource feature for another. In meeting its mitigation responsibilities, the Commission sees an obligation to give priority to protection and restoration activities that are within the same watershed as the original impact and that address the same fish, wildlife, or recreation resource that was originally affected. The Commission's “conservation” authority allows it to invest in the conservation of fish, wildlife, and recreation resources generally, and not directly associated with any Federal reclamation project. Conservation projects may, therefore, be considered for any area of the state, regardless of the presence of a reclamation project. Nothing in this section is meant to restrict consideration of conservation projects directly associated with a Federal reclamation project. The Commission recognizes that, with limited resources, it is not possible to address the entire range of fish, wildlife, and recreation needs throughout the State. Indeed, addressing only the most critical issues will require prudent and judicious planning and use of resources. This section defines the areas where the Commission intends to focus its attention over the long-term and, in so doing, provides guidance for the development of the Commission's mitigation and conservation plan. By defining priorities, the Commission narrows the options of applicants in making recommendations for potential projects, and of the Commission itself in selecting measures to be incorporated into the plan.
            (a) Priority resources. The Commission's intent is to focus expenditures and activities on those areas and resources where the Commission believes that it can, consistent with its mandate, have the greatest positive impact. Accordingly, it is the policy of the Commission that projects selected for the plan must accomplish one or more of the following:
            (1) Protect and/or restore aquatic systems that provide essential habitat for fish and wildlife,
            (2) Protect and/or restore wetland and riparian systems that provide essential habitat for fish and wildlife,
            (3) Protect and/or restore upland areas that contribute to important terrestrial ecosystems and/or support aquatic systems,
            (4) Provide outdoor recreation opportunities that are dependent on the natural environment and that support the conservation of aquatic systems, and/or

            (5) Address fish, wildlife, or recreation resources from a statewide context in order to provide essential information on aquatic systems or to assist in the establishment of statewide programs for fish, wildlife, or recreation conservation.
            (b) Priority projects. In recognition of its responsibility to mitigate for Federal reclamation projects, the Commission will give special consideration to projects that:
            (1) Address fish, wildlife, and recreation resources affected by the development of the Central Utah Project, including projects authorized in Title II, section 304, or section 315 of the Act, as described in § 10005.8,
            (2) Address fish, wildlife, and recreation resources affected by the development of other features of the Colorado River Storage Project in Utah, or
            (3) Address fish, wildlife, and recreation resources affected by the development of other Federal reclamation projects in Utah.
            (c) Specific objectives for five-year plans. Each five-year plan will contain a set of specific objectives derived from the above elements. Objectives will be based on the Commission's determinations of the issues and resources that are in most need of attention, and the potential for making a substantial contribution to fish, wildlife, and recreation resources. Objectives may include the targeting of certain watersheds and/or basins for priority attention based on these same two factors.
          
          
            § 10005.13
            Geographic and ecological context for the plan.
            In accordance with the Act, the Commission has the authority to implement projects throughout the State of Utah. The Commission believes that, to be effective, the plan must be prepared, and evaluated, from a state-wide perspective and that, within the state, an ecosystem-based approach is appropriate. There is no one correct way to define an ecosystem or to approach ecosystem planning. The Commission concludes that, for its planning purposes, the watershed provides the appropriate geographic and ecological reference within which to evaluate proposed projects and otherwise plan its activities. In delineating watersheds, the Commission will be consistent with the best ecological and hydrological science and, to the extent possible, with the ecological and hydrological units currently used by the State of Utah, the U.S. Fish and Wildlife Service, and other applicable Federal agencies. The Commission recognizes that mitigation and conservation projects may vary in scale and that, therefore, one standard set of watersheds is not necessarily appropriate for all projects. For example, a more localized project may best be analyzed from a “watershed within a watershed” perspective. Alternatively, a large-scaled project may need to be visualized from the perspective of a major river basin consisting of several watersheds. The Commission will prepare, and have available for public use, a list or map that identifies major basins, watersheds, and, where appropriate, hydrologic units within watersheds, that the Commission will use to organize its mitigation and conservation activities. This list or map may be revised from time to time as circumstances change.
          
          
            § 10005.14
            Resource features applicable to the plan.
            In accordance with the Act, projects selected for funding must make substantial contributions to fish, wildlife and/or recreation resources. Biological projects may focus on the protection or restoration of an individual species, a group of inter-related species, or the habitats upon which these species depend. Projects that target sensitive plant species may also be included in the plan, particularly if they contribute to the overall health of the ecosystem. Recreation projects should be targeted at increasing the quality of and/or access to outdoor recreation opportunities that rely on the natural environment or at providing opportunities that have been reduced through Federal reclamation projects. Following is a representative list of the types of resources that projects may target, along with examples of possible activities that might be undertaken for each. The following list is not intended to limit the scope of projects that may qualify for inclusion in the Commission's plan:
            (a) Fish and Wildlife Production, including:
            (1) Enhancement of natural production,
            (2) Restoration of indigenous species,
            
            (3) Scientific studies,
            (4) Development of new or upgraded culture facilities.
            (b) Plant Propagation, including:
            (1) Protection of critical habitat for sensitive species or communities,
            (2) Reintroduction of native plants in conjunction with habitat restoration projects,
            (3) Vegetation manipulation to achieve desired ecological conditions.
            (c) Stream Habitat, including:
            (1) Protection or enhancement of instream flow,
            (2) Restoration of natural flow regimes,
            (3) Improvement to water quality,
            (4) Restoration of natural channel, bank, and riparian conditions,
            (5) Restoration of natural instream and bank cover conditions.
            (d) Lake Habitat, including:
            (1) Stabilization of water level,
            (2) Water quality protection or improvement,
            (3) Restoration of natural lakebed conditions,
            (4) Riparian area maintenance,
            (5) Outlet flow maintenance.
            (e) Wetlands Habitat, including:
            (1) Protection of existing wetlands,
            (2) Restoration of drained or otherwise degraded wetlands,
            (3) Enhancement of wetland habitat.
            (f) Upland Habitat, including:
            (1) Protection or restoration of migration corridors,
            (2) Re-connection of fragmented habitats,
            (3) Protection of critical habitats,
            (4) Habitat condition improvement.
            (g) Outdoor Recreation, including:
            (1) Establishment of fishing and boating access,
            (2) Establishment of greenways and low impact trails,
            (3) Providing opportunities for wildlife related recreation, including hunting and observation,
            (4) Providing opportunities for passive recreation and sightseeing,
            (5) Stocking waters with fish (where not incompatible with biological objectives),
            (6) Education and interpretation related to fish, wildlife, and their habitats.
          
          
            § 10005.15
            Planning and management techniques applicable to the plan.
            The Commission recognizes that there are a wide range of techniques that may be employed to protect or restore natural resources. The Commission will consider projects that make use of techniques that either have previously been proven to be effective at meeting stated objectives or represent new and innovative approaches that hold promise for being effective and establishing positive precedents for future activities. Following is a representative list of techniques that the Commission may choose to fund. This list is not exhaustive. Other appropriate techniques may exist or be developed in the future.
            (a) Acquisition of property (land or water), or an interest in property, for fish, wildlife, or recreation purposes.
            (b) Physical restoration of ecological functions and habitat values of lands or water courses.
            (c) Construction and reconstruction of facilities, such as trails, fish culture facilities, instream spawning facilities, water control structures, and fencing that aid in the conservation of fish and wildlife resources, and/or provide recreation opportunities.
            (d) Regional planning aimed at conserving fish and wildlife, and/or providing recreation opportunities.
            (e) Management and operations agreements, strategies, and other institutional arrangements aimed at conserving fish and wildlife and their habitats, and/or providing recreation opportunities.
            (f) Inventory and assessment of biological resources.
            (g) Applied research that targets specific biological information or management needs.
            (h) Development of educational materials and programs aimed at increasing public enjoyment and awareness of fish and wildlife resources and the ecosystems upon which they depend.
          
          
            § 10005.16
            Plan content.
            (a) Minimum requirements. At a minimum, the plan will include:

            (1) A summary of basic information from the planning rule, including project evaluation procedures and plan amendment procedures,
            
            (2) The identification of measurable objectives for the term of the plan,
            (3) A list, and description, of the projects selected for implementation during the term of the plan—with particular emphasis on projects to be implemented early in the planning cycle,
            (4) A description of the relationship between the projects to be included in the plan and the Commission's mitigation obligations,
            (5) A preliminary determination regarding environmental review requirements for each project,
            (6) A preliminary determination of management and operation requirements and how these will be met,
            (7) A budget, both for the next fiscal year and for the entire five-year period,
            (8) A project phasing plan spanning the term of the plan, and
            (9) A strategy for monitoring progress and evaluating accomplishments, and
            (b) Potential additions. At the Commission's discretion, the plan may also include:
            (1) A discussion of the relationship of the plan to other activities affecting fish, wildlife, and recreation resources within the State of Utah, and/or
            (2) Discussions of, or information on, other topics that the Commission determines to be relevant. For example, the Commission may wish to identify mitigation and/or conservation measures that the Commission may wish to consider in later years of the five-year plan or in subsequent five-year plans.
          
          
            § 10005.17
            Plan development process.
            Following adoption of the planning rule, the Commission will proceed with the preparation of the plan, in adherence with the following procedures and in the order stated:

            (a) A formal request for recommendations regarding potential projects will be made to Federal and State resource agencies, Indian tribes, and other interested parties. An appropriate announcement will also be made in the Federal Register. Those choosing to participate will have 90 days to submit project proposals. The project solicitation process is discussed in detail in § 10005.18.
            (b) The Commission will compile all recommendations and make these available for public review at the Commission's office. The Commission will also provide copies upon request for a reasonable cost.
            (c) The Commission will evaluate each project proposal according to the decision factors, standards, and evaluation procedures described in § 10005.19 and prepare a preliminary list of priority projects.
            (d) One or more public meetings will be scheduled in which Commission staff will present the Commission's analysis and preliminary conclusions.
            (e) The Commission will prepare a final list of projects proposed for implementation during the term of the plan.

            (f) A draft plan will be prepared, approved by the Commission, and released for public review. Availability of the document will be announced in the Federal Register. The public will be given a minimum of thirty days to review the draft and submit written comments.

            (g) The Commission will make necessary revisions and formally adopt a final version of the plan. Completion of the plan will be announced in the Federal Register. The Act requires that the initial final plan be completed by March 31, 1996 and be revised at least every five years thereafter.
          
          
            § 10005.18
            Project solicitation procedures.

            As provided for in Section 301 of the Act, the Commission will make a formal invitation to Federal and State resource agencies, Indian tribes, and other interested parties to prepare recommendations concerning projects that will be considered for funding. This invitation will take the form of a “project solicitation packet.” The packet will contain a cover letter, this planning rule or a reference as to where it may be obtained, a format for preparing applications, and other materials that the Commission concludes will assist in the preparation of recommendations. Appropriate announcement will also be made in the Utah media and in the Federal Register in order that other interested parties might be made aware of the opportunity to participate. To assist applicants, the format for preparing application may be made available in electronic form upon request. As warranted, the Commission may propose specific projects and/or assist others in the preparation of recommendations in order to fully execute its obligations as described in § 10005.8. The following information will be requested of applicants:
            (a) An abstract of the proposed project,
            (b) Information on the applicant, including the name of the person preparing the recommendation, the official authorizing the recommendation, and partners to the application, if any,
            (c) The location of the proposed project,
            (d) The overall goal for the project and the specific fish, wildlife, or recreation objective(s) that the project's proponent seeks to achieve,
            (e) The relationship, if any, of the proposed project to Federal reclamation mitigation and, especially, to measures delineated in Title II, Section 304, or Section 315,
            (f) A description of the project, including tasks to be undertaken, products to be produced, and the expected results,
            (g) A proposed budget, including, where applicable, a description of contributions to be provided by project implementors or other sources,
            (h) A proposed time schedule,
            (i) The identification of the entity (ies) to be involved with the project (project implementation and post-project operation and management), including their qualifications for undertaking this type of work,
            (j) A description of any consultation with landowners, agencies, or other affected entities, to include documentation where appropriate,
            (k) An evaluation of the project in relationship to the Commission's first five decision factors identified in § 10005.19,
            (l) An evaluation of the anticipated need for NEPA documentation and compliance with the ESA, the Clean Water Act, and other applicable environmental laws, and
            (m) At the option of the applicant, other information that might assist the Commission in evaluating the recommendation.
          
          
            § 10005.19
            Decision factors.
            This section identifies the principle decision factors that the Commission will use to evaluate the relative merit of proposed projects and the way that the Commission will apply these decision factors. The Commission has selected six general decision factors that will be used to evaluate the relative priority of proposed projects. “Standards” related to each decision factor provide a means for measuring the extent to which each proposed project responds to the decision factors. The Commission's decision factors and standards are as follows:
            (a) Decision Factor 1: Benefits to fish, wildlife, and recreation resources. The following three standards apply:
            (1) Biological integrity. Projects will contribute to the productivity, integrity, and diversity of fish and wildlife resources within the State of Utah. To meet the Biological Integrity standard, projects should accomplish one or more of the following:
            (i) Protect, restore, or enhance the ecological functions, values, and integrity of natural ecosystems supporting fish and wildlife resources,
            (ii) Provide conservation benefits to both species and their habitats,
            (iii) Provide benefits to multiple species,
            (iv) Promote biodiversity and/or genetic conservation,
            (v) Aid long-term survival/recovery of species, or groups of species, that are of special concern, including:
            (A) Species on the Federal List of Endangered or Threatened Wildlife and Plants,
            (B) Federal category 1 or 2 candidates for listing,
            (C) Species identified by the UDWR as wildlife species of special concern,
            (D) UDWR Natural Heritage Program G1 and G2 plant and animal species,

            (E) On lands managed by the U.S. Forest Service or the Bureau of Land Management, species of special concern as recognized by the appropriate agency, and
            
            (F) the sensitive species conservation list developed by the Utah Interagency Conservation Committee,
            (vi) Provide protection to important aquatic, riparian, or upland habitats, especially those that are either critical to a sensitive indigenous species or useful to a variety of species over a range of environmental conditions, and/or
            (vii) Restore self-sustaining, naturally functioning aquatic or riparian systems, especially through the use of natural recovery methods.
            (2) Recreation opportunities. Projects with recreation objectives will provide opportunities for high quality outdoor recreation experiences for the general public that are compatible with, and support, the conservation of biological resources and natural systems. To meet the Recreation Opportunities standard, projects should accomplish one or more of the following:
            (i) Create opportunities for the public to enjoy fish, wildlife, and native plants in their natural habitats,
            (ii) Provide permanent access to aquatic areas for recreation purposes,
            (iii) Create opportunities for walking or bicycling that complement protection and restoration of riparian and aquatic corridors,
            (iv) Create opportunities for fishing, boating, and other water-based recreation activities that complement protection and restoration of aquatic areas,
            (v) Provide outdoor recreation opportunities that are lacking within the watershed or State,
            (vi) Provide outdoor recreation opportunities near to or accessible by urban populations,
            (vii) Provide outdoor recreation opportunities for people who are physically challenged or economically disadvantaged,
            (viii) Provide opportunities for environmental education and interpretation, and/or
            (ix) Do not cause a disruption to the natural environment that will, itself, require mitigation.
            (3) Scientific Foundation. Projects will be based on and supported by the best available scientific knowledge. To meet the Scientific Foundation standard, projects should accomplish one or more of the following:
            (i) Include specific and sound biological objectives,
            (ii) Be supported by appropriate population and/or habitat inventories or other scientific documentation,
            (iii) Provide tangible results and, to the extent possible, measurable benefits to species, habitats, and/or recreation opportunities,
            (iv) Involve accepted techniques that have been demonstrated to produce significant results, or, alternatively, innovative techniques that hold promise for resolving significant issues and that might serve as models for other initiatives,
            (v) Make a significant contribution to the scientific knowledge concerning ecosystem protection and restoration, and/or
            (vi) Be recognized as scientifically valid by the American Fisheries Society, the Wildlife Society, or other applicable professional scientific organization.
            (b) Decision Factor 2: Fiscal responsibility. The following three standards apply:
            (1) Fiscal accountability. Projects will provide a substantial return on the public's investment. To meet the Fiscal Accountability standard, projects should accomplish one or more of the following:
            (i) Provide significant benefit at reasonable cost,
            (ii) Where alternatives exist, utilize the least cost alternative that fully meets objectives,
            (iii) Continue to provide value over the long term, and/or
            (iv) Encourage and facilitate economic efficiency among agencies.
            (2) Shared funding. While not an absolute requirement, projects should, when practical, be funded through cost sharing with project participants or involve other contributions. To meet the Shared Funding standard, projects should accomplish one or more of the following:
            (i) Have guaranteed partial funding from other sources,

            (ii) Have a high potential for leveraging additional funding by others in the future,
            
            (iii) Be coupled with other ongoing or proposed projects that have compatible objectives and secured non-Commission funding, and/or
            (iv) Involve significant in-kind contributions by the applicant and participating agencies or organizations.
            (3) Protection of investment. Successful implementation of projects over time will be ensured. To meet the Protection of Investment standard, projects should accomplish one or more of the following:
            (i) Result in permanent, as opposed to temporary, protection to fish and/or wildlife habitats,
            (ii) Have low maintenance cost and/or be self sustaining over the long term,
            (iii) Have clearly assigned operations and management responsibilities and assurances of long term support on the part of implementors,
            (iv) For those projects likely to require substantial operations and management expenditures, have in place a realistic strategy for obtaining the necessary funds, including, where applicable, a commitment by the applicable agency(ies) to seek necessary appropriations,
            (v) Contain guarantees on the part of the applicable landowner(s) or manager(s) that incompatible land uses will not be allowed, and/or
            (vi) Have a high probability that action will not be negated by other activities outside of the control of the land owner/manager.
            (c) Decision Factor 3: Agency and public involvement and commitment. The following three standards apply:
            (1) Partnerships. Projects should, when practical, involve a partnership among Federal and State agencies, local governments, private organizations, and/or landowners or other citizens. To meet the Partnerships standard, projects should accomplish one or more of the following:
            (i) Span multiple jurisdictions or otherwise require, or benefit from, inter-organizational cooperation and involvement,
            (ii) Have been proposed through a cooperative effort among two or more agencies, governments, and/or private entities, each having a stake in the outcome and/or possessing complementary expertise, and/or
            (iii) Encourage, or facilitate, the establishment of complementary management plans and programs among land and resource managers.
            (2) Authority and capability. The entities charged with undertaking and, after completion, managing each project must have the authority to be involved in the proposed activity and possess the administrative, financial, technical, and logistical capability necessary for successful implementation. To meet the Authority and Capability standard, projects should:
            (i) Be supported by documented evidence that the entities involved have previously undertaken similar work successfully, and/or
            (ii) Be supported by fully developed implementation plans.
            (3) Public support. Projects should, wherever possible, enjoy broad support within the natural resource community, and/or with the public at-large. To meet the Public Support standard, projects should:
            (i) Build upon previous compatible efforts that have undergone public involvement and are widely supported,
            (ii) Be supported by implementation plans that have previously been subjected to peer and/or public review,
            (iii) Have documented support from affected interests, and/or
            (iv) Have a high probability that agency and public support will be sustained into the future. This is especially important for multi-year projects and projects that are part of a larger, long-term initiative.
            (d) Decision factor 4: Consistency with laws and programs. The following two standards apply:
            (1) Laws and tribal rights. Projects will be consistent with the legal rights of Indian tribes and with applicable State and Federal laws.
            (2) Complementary activities. Projects will complement the policies, plans, and management activities of Federal and State resource management agencies and appropriate Indian tribes. To meet the Complementary Activities standard, projects should:

            (i) Complement, or contribute to, established, documented fish and wildlife protection and/or restoration programs,
            
            (ii) Be a component of, or support, a recognized ecosystem or watershed planning initiative where protection or restoration of fish, wildlife, or recreation is a primary goal, and/or
            (iii) For projects involving Federal or state lands, be consistent with, and supported by, an adopted management plan.
            (e) Decision Factor 5: Other contributions. The following two standards apply:
            (1) Public benefits. Projects will, wherever practicable, provide benefits in addition to those provided to fish, wildlife, and recreation. To meet the Public Benefits standard, projects should:
            (i) To the extent that this is compatible with the primary objective of protecting or restoring fish, wildlife, or outdoor recreation, provide opportunities for multiple use of resources,
            (ii) Provide benefits to aspects of the environment beyond fish, wildlife, and recreation,
            (iii) Not result in unacceptable impacts to other aspects of the environment, and/or
            (iv) Contribute to the social and/or economic well-being of the community, the region, and/or the State.
            (2) Unmet needs. Projects will satisfy significant needs that would not otherwise be met. To meet the Unmet Needs standard, projects should:
            (i) Address significant fish, wildlife, or recreation needs that are unable to secure adequate funding from other sources,
            (ii) Not duplicate actions already taken or underway, and/or
            (iii) Not substitute for actions that are the responsibility of another agency and that must be implemented regardless of Commission involvement. This is not meant to restrict the Commission's ability to be involved in projects advanced by land management or other agencies that, while within the general responsibility of the agency, cannot be implemented because of internal funding limitations.
            (f) Decision Factor 6: Compatibility with the Commission's overall program. This decision factor is relevant to the overall project portfolio rather than to individual projects. The following five standards apply:
            (1) Commission obligations. Taken as a whole, the project portfolio must help fulfill the Commission's obligations for mitigation of Federal reclamation projects as described in § 10005.8.
            (2) Project mix. The Commission's portfolio should provide an appropriate mix of projects in terms of project type, geographical distribution, and other appropriate factors. While the Commission desires to implement a broad range of projects, and to have an effect throughout the State, this alone will not determine the Commission's mix of projects. Among the factors that the Commission will consider when selecting projects are the following:
            (i) The Commission will consider concentrating projects in one watershed or basin if these projects are ecologically connected and are likely to result in a significant cumulative effect on fish, wildlife, and/or recreation that could not otherwise be realized.
            (ii) The Commission will consider implementing a major, high cost project—as opposed to several smaller projects with the same total cost—if that project is likely to produce net cumulative benefits to fish, wildlife, and/or recreation that exceed those of the smaller projects.
            (iii) The Commission will consider small projects that appear unconnected to other Commission activities if these can serve to demonstrate the viability of a certain type of protection and restoration project, or to establish the groundwork for additional fish, wildlife, and recreation initiatives.
            (3) Timing. Projects should address needs that are time sensitive. To meet the Timing standard, projects should:
            (i) Target immediate, high priority needs,
            (ii) Target opportunities that are of limited duration,
            (iii) Preempt future crises, and/or
            (iv) Be consistent with identified “critical paths” or other logical, multiple-year project phasing plans.
            (4) Project completion. Ongoing projects that are making satisfactory progress will generally be approved for continued funding prior to allocating funds for new projects.
            (5) Budget. The total cost of proposed projects for any given fiscal year must not exceed the Commission's anticipated budget allocation for that year. When the total cost of qualified projects exceeds funding capability, the Commission will re-evaluate all qualified projects and identify those that, in combination, produce the most meaningful results. High cost projects will be subjected to particular scrutiny and may be scaled back, phased over multiple years, or deferred if doing otherwise would preclude other worthwhile but lower cost projects.
          
          
            § 10005.20
            Project evaluation procedures.
            Projects proposed for inclusion in the plan will be subjected to a systematic evaluation using the decision factors delineated in § 10005.19. The Commission may, at any time in the project evaluation process, contact applicants to ask for clarification, to propose modifications, or to otherwise cause the formulation of project proposals that are in keeping with the Commission's authority and mission. The result of the evaluation will be a preliminary list of eligible projects, arrayed by year over the term of the plan. The evaluation will adhere to the following process:
            (a) Each project will be arrayed according to location (by watershed), project type, and the resource that the project seeks to address.
            (b) Each project's consistency with Commission policy delineated in § 10005.12 will be determined.
            (c) Complementary, competing, and duplicative projects will be identified. (If warranted, applicants may be asked to combine efforts or otherwise modify projects.)
            (d) Projects that satisfy obligations described in § 10005.8 will be identified.
            (e) Using best professional judgement, Commission staff will evaluate each project according to the standards delineated in § 10005.19 with the exception of Decision Factor 6, which relates to the Commission's overall portfolio and is, therefore, not applicable to the evaluation of a specific project.
            (1) For each standard, a preliminary rating will be made, with the project rated as:
            (i) Exceeding minimum standard,
            (ii) Meeting minimum standard,
            (iii) Minor deficiency in meeting standard,
            (iv) Deficient, or
            (v) Not applicable.
            (2) Commission ratings will be contrasted to those of applicants and major discrepancies re-evaluated. Commission findings will be recorded and will be available for review.
            (f) Each project will be given an overall rating based on the extent to which it meets Commission criteria as defined in paragraphs (b) through (e) of this section. The rating will be made on the basis of best professional judgement using quantitative and/or qualitative rating techniques as appropriate. A given project need not meet all standards to be selected for inclusion in the Commission's plan. A project may, for example, be deficient in an area that the Commission determines is not important for that type of project or, alternatively, deficiencies in some areas may be off-set by major assets in others. A tiered rating scale will be used, with projects grouped into two or more categories according to how well they meet Commission criteria.
            (g) Projects with moderate to high ratings will then be re-evaluated from a multiple project perspective. Decision Factor 6, Compatibility with the Commission's Overall Program, will be the focus of this evaluation. For those areas with a concentration of projects this might involve a watershed-wide analysis. It will also involve a state-wide analysis. As with the previous step, the evaluation will be conducted using best professional judgement and may involve a variety of applicable techniques.
          
          
            § 10005.21
            Amending the plan.
            The Commission considers the plan to be a dynamic instrument that guides decisions over time and is capable of responding to changing circumstances. Amendments to the plan provide the vehicle for maintaining this dynamic quality.
            (a) Types of plan amendment. The Commission recognizes three distinct types of plan amendment: comprehensive revisions, substantive revisions, and technical revisions. The particulars regarding each is as follows:
            
            (1) Comprehensive revision. The Act requires that the Commission “develop and adopt” a plan every five years. At the end of each five year period the Commission will undertake a comprehensive review of the plan to determine its adequacy and the need for revision. The need to revise, and add to, the Commission's portfolio of proposed projects will be central to this review. Other elements, for example, reconsideration of the Commission's objectives for the preceding five-year period and the Commission's standards for selecting projects, may also be reconsidered. Based on this review the Commission may call for the preparation of a new plan. The consultation procedures described in § 10005.7 will apply, as will the procedures described in § 10005.17, and the procedures described in § 10005.18. The Commission is not obligated to wait five years to undertake such revision to the plan. This may be undertaken at any time that the Commission deems appropriate.
            (2) Substantive revision. The Commission may, from time to time, determine that changes to the plan's list of projects are in order. Typically this will take the form of substituting a project in the plan with a new project, changing the order for implementation, or making significant modifications to previously selected projects. When the Commission determines that there is a need for such substantive changes, a formal announcement will be made and interested parties will be given the opportunity to provide recommendations following the procedures described in § 10005.18. Changes of this nature will not necessitate a total revision to the plan but rather involve select modifications to specific portions of the plan. Changes to other specific elements of the plan may also be amended in this way. Portions of the plan that are proposed for modification will be released in draft form, with the public given thirty days to provide comments prior to formal adoption by the Commission. Substantive amendments provide a way to incrementally amend the plan over time without the necessity of a major rewrite and will be central to the Commission's planning process. The Commission will specifically consider the need for substantive amendments on at least an annual basis. Consideration of substantive amendments will typically be made in concert with preparation of the annual budget request.
            (3) Technical revision. Technical revisions include changes that correct inadvertent errors or provide current information, other minor revisions that do not substantively modify the plan, or, changes in the particulars of one or more projects that do not change basic project goals and objectives nor substantively modify expected environmental effects. Technical revisions to projects might include, but are not limited to, changes in the list of participating organizations, changes in the exact location of certain project activities, and changes to specific tasks. Substitution of one project for another, or aggregation of projects, may also be considered a technical revision if the projects possess similar qualities and the action is supported by affected parties and the general public. Technical revisions do not constitute a formal amendment to the plan and do not require the notification and reporting procedures of a formal amendment. Affected agencies and interests must, however, be consulted, and the rationale for making the technical revision documented. The plan document will be corrected to reflect technical revisions, and a historical record kept in order to track the plan's evolution.
            (b) Public petitions. Agencies and members of the public have the right to, at any time, petition the Commission to open the plan to comprehensive or substantive amendments. Petitions must be made in writing and should state the specific reason why the action is requested. The petition may be accompanied by a specific project recommendation. The Commission will, during the public session of the next official Commission meeting, announce that such a petition has been received. The Commission may choose to vote on the petition at that time or to take the matter under advisement until the following Commission meeting at which time the Commission must vote to determine if the petition has merit. Following acceptance of a petition the Commission will promptly establish the procedures and schedule that will be followed in considering amendments. Project recommendations made pursuant to a petition must be presented using the format described in § 10005.18 and will be evaluated in the manner described in § 10005.20. Proposals for technical amendments do not require a formal petition. Written requests for technical amendment will be acted upon by the Commission in a timely manner.
          
        
        
          Pt. 10010
          PART 10010—POLICIES AND PROCEDURES FOR IMPLEMENTING THE NATIONAL ENVIRONMENTAL POLICY ACT
          
            
              Subpart A—Protection and Enhancement of Environmental Quality
              Sec.
              10010.1
              Purpose.
              10010.2
              Policy.
              10010.3
              General responsibilities.
              10010.4
              Consideration of environmental values.
              10010.5
              Consultation, coordination, and cooperation with other agencies and organizations.
              10010.6
              Public involvement.
              10010.7
              Mandate.
            
            
              Subpart B—Initiating the NEPA Process
              10010.8
              Purpose.
              10010.9
              Apply NEPA early.
              10010.10
              Whether to prepare an EIS.
              10010.11
              Lead agencies.
              10010.12
              Cooperating agencies.
              10010.13
              Scoping.
              10010.14
              Time limits.
            
            
              Subpart C—Environmental Assessments
              10010.15
              Purpose.
              10010.16
              When to prepare.
              10010.17
              Public involvement.
              10010.18
              Content.
              10010.19
              Format.
              10010.20
              Adoption.
            
            
              Subpart D—Environmental Impact Statements
              10010.21
              Purpose.
              10010.22
              Statutory requirements.
              10010.23
              Timing.
              10010.24
              Page limits.
              10010.25
              Supplemental environmental impact statements.
              10010.26
              Format.
              10010.27
              Cover sheet.
              10010.28
              Summary.
              10010.29
              Purpose and need.
              10010.30
              Alternatives including the proposed action.
              10010.31
              Appendix.
              10010.32
              Tiering.
              10010.33
              Incorporation by reference of material into NEPA documents.
              10010.34
              Incomplete or unavailable information.
              10010.35
              Methodology and scientific accuracy.
              10010.36
              Environmental review and consultation requirements.
              10010.37
              Inviting comments.
              10010.38
              Response to comments.
              10010.39
              Elimination of duplication with state and local procedures.
              10010.40
              Combining documents.
              10010.41
              Commission responsibility.
              10010.42
              Public involvement.
              10010.43
              Further guidance.
              10010.44
              Proposals for legislation.
              10010.45
              Time periods.
            
            
              Subpart E—Relationship to Decision-Making
              10010.46
              Purpose.
              10010.47
              Pre-decision referrals to CEQ.
              10010.48
              Decision-making procedures.
              10010.49
              Record of decision.
              10010.50
              Implementing the decision.
              10010.51
              Limitations on actions.
              10010.52
              Timing of actions.
              10010.53
              Emergencies.
            
            
              Subpart F—Managing the NEPA Process
              10010.54
              Purpose.
              10010.55
              Organization for environmental quality.
              10010.56
              Approval of EISs.
              10010.57
              List of specific compliance responsibilities.
              10010.58
              Information about the NEPA process.
            
            
              Subpart G—Actions Requiring an EIS and Actions Subject to Categorical Exclusion
              10010.59
              Purpose.
              10010.60
              Actions normally requiring an EIS.
              10010.61
              Actions subject to categorical exclusion.
              10010.62
              Exceptions to categorical exclusions.
            
          
          
            Authority:
            43 U.S.C. 620k (note).
          
          
            Source:
            61 FR 16721, Apr. 17, 1996, unless otherwise noted.
          
          
            
            Subpart A—Protection and Enhancement of Environmental Quality
            
              § 10010.1
              Purpose.
              This Subpart establishes the Commission's policies for complying with Title 1 of the National Environmental Policy Act of 1969, as amended (42 U.S.C. 4321-4347) (NEPA); Section 2 of Executive Order 11514, Protection and Enhancement of Environmental Quality, as amended by Executive Order 11991; and the regulations of the Council on Environmental Quality (CEQ) implementing the procedural provisions of NEPA (40 CFR parts 1500 through 1508).
            
            
              § 10010.2
              Policy.
              It is the policy of the Commission:
              (a) To provide leadership in protecting and enhancing those aspects of the quality of the Nation's environment which relate to or may be affected by the Commission's policies, goals, programs, plans, or functions in furtherance of national environmental policy;
              (b) To use all practicable means to improve, coordinate, and direct its policies, plans, functions, programs, and resources in furtherance of national environmental goals;
              (c) To interpret and administer, to the fullest extent possible, the policies, regulations, and public laws of the United States administered by the Commission in accordance with the policies of NEPA;
              (d) To consider and give significant weight to environmental factors, along with other essential considerations, in developing proposals and making decisions in order to achieve a proper balance between the development and utilization of natural, cultural, and human resources and the protection and enhancement of environmental quality;
              (e) To consult, coordinate, and cooperate with other Federal agencies and State, local, and Indian tribal governments in the development and implementation of the Commission's plans and programs affecting environmental quality and, in turn, to provide to the fullest extent practicable, these entities with information concerning the environmental impacts of their respective plans and programs;
              (f) To provide, to the fullest extent practicable, timely information to the public to better assist in understanding the Commission's plans and programs affecting environmental quality and to facilitate their involvement in the development of such plans and programs; and
              (g) To cooperate with and assist the CEQ.
            
            
              § 10010.3
              General responsibilities.
              The following responsibilities reflect the Commission's decision that the officials responsible for making program decisions are also responsible for taking the requirements of NEPA into account in those decisions and will be held accountable for that responsibility:
              (a) Executive Director. (1) Is the Commission's focal point on NEPA matters and is responsible for overseeing the Commission's implementation of NEPA.
              (2) Serves as the Commission's principle contact with the CEQ.
              (3) Assigns to Commission staff the responsibilities outlined in this part.
              (4) Must comply with the provisions of NEPA, E.O. 11514 as amended, the CEQ regulations, and this part.
              (5) Will interpret and administer, to the fullest extent possible, the policies, regulations, and public laws of the United States administered under the Commission's jurisdiction in accordance with the policies of NEPA.
              (6) Will continue to review the Commission's statutory authorities, administrative regulations, policies, programs, and procedures, in order to identify any deficiencies or inconsistencies therein which prohibit or limit full compliance with the intent, purpose, and provisions of NEPA and, in consultation with the Department of the Interior Office of the Solicitor, shall take or recommend, as appropriate, corrective actions as may be necessary to bring these authorities and policies into conformance with the intent, purpose, and procedures of NEPA.

              (7) Will monitor, evaluate, and control on a continuing basis the Commission's activities so as to protect and enhance the quality of the environment. Such activities will include those directed to conserving and enhancing the environment and designed to accomplish other program objectives which may affect the quality of the environment. The Executive Director will develop programs and measures to protect and enhance environmental quality and assess progress in meeting the specific objectives of such activities as they affect the quality of the environment.
              (b) Members of the Commission. (1) Are responsible for compliance with NEPA, E.O. 11514, as amended, the CEQ regulations, and this part.
              (2) Will insure that, to the fullest extent possible, the policies, regulations, and public laws of the United States administered under the Commission's jurisdiction are interpreted and administered in accordance with the policies of NEPA.
              (c) Department of the Interior Office of the Solicitor. Is responsible for providing legal advice to the Commission regarding compliance with NEPA.
            
            
              § 10010.4
              Consideration of environmental values.
              (a) In Commission management. (1) In the management of the natural, cultural, and human resources under its jurisdiction, the Commission must consider and balance a wide range of economic, environmental, and social objectives at the local, regional, and national levels, not all of which are quantifiable in comparable terms. In considering and balancing these objectives, Commission plans, proposals, and decisions often require recognition of complements and resolution of conflicts among interrelated uses of these natural, cultural, and human resources within technological, budgetary, and legal constraints.
              (2) Commission project reports, program proposals, issue papers, and other decision documents must carefully analyze the various objectives, resources, and constraints, and comprehensively and objectively evaluate the advantages and disadvantages of the proposed actions and their reasonable alternatives. Where appropriate, these documents will utilize and reference supporting and underlying economic, environmental, and other analyses.
              (3) The underlying environmental analyses will factually, objectively, and comprehensively analyze the environmental effects of proposed actions and their reasonable alternatives. They will systematically analyze the environmental impacts of alternatives, and particularly those alternatives and measures which would reduce, mitigate, or prevent adverse environmental impacts or which would enhance environmental quality.
              (b) In internally initiated proposals. Officials responsible for development or conduct of planning and decision making systems within the Commission shall incorporate to the maximum extent necessary environmental planning as an integral part of these systems in order to insure that environmental values and impacts are fully considered and in order to facilitate any necessary documentation of those considerations.
              (c) In externally initiated proposals. Officials responsible for development or conduct of grant, contract, or other externally initiated activities shall require applicants, to the extent necessary and practicable, to provide environmental information, analyses, and reports as an integral part of their applications. This will serve to encourage applicants to incorporate environmental considerations into their planning processes as well as provide the Commission with necessary information to meet its own environmental responsibilities.
            
            
              § 10010.5
              Consultation, coordination, and cooperation with other agencies and organizations.
              (a) Commission plans and programs. (1) Officials responsible for planning or implementing Commission plans and programs will develop and utilize procedures to consult, coordinate, and cooperate with relevant State, local, and Indian tribal governments; other Federal agencies; and public and private organizations and individuals concerning the environmental effects of these plans and programs on their jurisdictions and/or interests.

              (2) The Commission will utilize, to the maximum extent possible, existing notification, coordination, and review mechanisms established by the Office of Management and Budget, the Water Resource Council, and CEQ. However, use of these mechanisms must not be a substitute for early and positive consultation, coordination, and cooperation with others, especially State, local, and Indian tribal governments.
              (b) Other Commission activities. (1) Technical assistance, advice, data, and information useful in restoring, maintaining, and enhancing the quality of the environment will be made available to other Federal agencies, State, local, and Indian tribal governments, institutions, and individuals as appropriate.
              (2) Information regarding existing or potential environmental problems and control methods developed as a part of research, development, demonstration, test, or evaluation activities will be made available to other Federal agencies, State, local, and Indian tribal governments, institutions and other entities as appropriate.
              (c) Plans and programs of other agencies and organizations. (1) Officials responsible for protecting, conserving, developing, or managing resources under the Commission's jurisdiction shall coordinate and cooperate with State, local and Indian tribal governments, other Federal agencies, and public and private organizations and individuals, and provide them with timely information concerning the environmental effects of these entities' plans and programs.
              (2) The Commission will participate early in applicable planning processes of other agencies and organizations in order to ensure full cooperation with and understanding of the Commission's programs and interests in natural, cultural, and human resources.
              (3) The Commission will utilize to the fullest extent possible, existing review mechanisms to avoid unnecessary duplication of effort and to avoid confusion by other organizations.
            
            
              § 10010.6
              Public involvement.
              The Commission will develop and utilize procedures to ensure the fullest practicable provision of timely public information and understanding of its plans and programs including information on the environmental impacts of alternative courses of action. These procedures will include, wherever appropriate, provision for public meetings or hearings in order to obtain the views of interested parties. The Commission will also encourage State and local agencies and Indian tribal governments to adopt similar procedures for informing the public concerning their activities affecting the quality of the environment.
            
            
              § 10010.7
              Mandate.
              (a) This part provides instructions for complying with NEPA and Executive Order 11514, Protection and Enhancement of Environmental Quality, as amended by Executive Order 11991.
              (b) The Commission hereby adopts the regulations of the CEQ, implementing the procedural provisions of NEPA (sec. 102(2)(C)) except where compliance would be inconsistent with other statutory requirements. In the case of any apparent discrepancies between these procedures and the mandatory provisions of the CEQ regulations the regulations shall govern.
              (c) Instructions supplementing the CEQ regulations are provided in subparts B through G of this part. Citations in brackets refer to the CEQ regulations. In addition, the Commission may prepare a handbook or other technical guidance, or adopt an appropriate handbook or guidance prepared by another agency, for its personnel on how to apply this part to principal programs.
            
          
          
            Subpart B—Initiating the NEPA Process
            
              § 10010.8
              Purpose.
              This subpart provides supplemental instructions for implementing those portions of the CEQ regulations pertaining to initiating the NEPA process (40 CFR Parts 1501 through 1506).
            
            
              § 10010.9
              Apply NEPA early.

              (a) The Commission will initiate early consultation and coordination with other Federal agencies having jurisdiction by law or special expertise with respect to any environmental impact involved, and with appropriate Federal, State, local and Indian tribal agencies authorized to develop and enforce environmental standards.
              (b) The Commission will also consult early with interested private parties and organizations, including when the Commission's own involvement is reasonably foreseeable in a private or non-Federal application.
              (c) The Commission will insure that applicants are informed of any environmental information required, to be included in their applications and of any consultation with other Federal agencies, and State, local or Indian tribal governments required prior to making the application.
            
            
              § 10010.10
              Whether to prepare an EIS.
              (a) Categorical exclusions (CX) (40 CFR 1508.4).
              (1) The following criteria will be used to determine categories of actions to be excluded from preparation of an EA or EIS:
              (i) Analysis or experience shows that the action or group of actions would have no significant effect on the quality of the human environment; and
              (ii) The action or group of actions would not involve unresolved conflicts concerning alternative uses of available resources.
              (2) Based on the criteria in paragraph (a)(1) of this section, the categories of actions listed in subpart G of this part are excluded from the preparation of an EA or EIS.
              (3) The exceptions listed in subpart G of this part apply to individual actions subject to CX. Appropriate environmental documents must be prepared for any actions involving these exceptions.
              (4) Notwithstanding the criteria, exclusions, and exceptions in paragraphs (a)(1) through (3), extraordinary circumstances may dictate or a responsible Commission official may decide to prepare an environmental document to assist with decision-making.
              (b) Environmental Assessment (EA) (40 CFR 1508.9). Procedures regarding preparation of an EA are addressed in subpart C of this part.
              (c) Finding of No Significant Impact (FONSI) (40 CFR 1508.13). A FONSI will be prepared as a separate document based upon analysis of an EA and a determination that the proposed action will have no significant environmental impact.

              (d) Notice of Intent (NOI) (40 CFR 1508.22). A NOI will be prepared as soon as practicable after a decision to prepare an environmental impact statement and shall be published in the Federal Register and made available to the affected public in accordance with 40 CFR 1506.6. Publication of a NOI may be delayed if there is proposed to be more than three (3) months between the decision to prepare an environmental impact statement and the time preparation is actually initiated. The Commission will periodically publish a consolidated list of these notices in the Federal Register.
              
              (e) Environmental Impact Statement (EIS) (40 CFR 1508.11). Decisions/actions which would normally require the preparation of an EIS are identified in subpart G of this part. Procedures regarding preparation of an EIS are addressed in subpart D of this part.
            
            
              § 10010.11
              Lead agencies.
              (a) The Commission will serve as lead, or, as appropriate, joint-lead agency for any NEPA procedure that is sponsored by or otherwise significantly involves the Commission.
              (b) The Commission will inform the Office of the Solicitor of any agreements to assume lead or joint-lead agency status.
              (c) A non-Federal agency may be designated as a joint lead agency if it has a duty to comply with a local or State environmental review requirement. Any non-Federal agency may be a cooperating agency by agreement. The Commission will consult with the Office of the Solicitor in cases where such non-Federal agencies are also applicants before the Commission to determine joint-lead agency responsibilities.
            
            
              § 10010.12
              Cooperating agencies.

              (a) The Commission will adhere to CEQ directives both in the designation of cooperating agencies for Commission sponsored NEPA procedures and in seeking designation as a cooperating agency for procedures sponsored by others. Any non-Federal agency may be a cooperating agency in Commission NEPA proceedings by agreement. The Commission will consult with the Office of the Solicitor in cases where such non-Federal agencies are also applicants before the Commission to determine cooperating agency responsibilities.
              (b) The Commission will inform the Office of the Solicitor of any agreements to assume cooperating agency status or any declinations pursuant to 40 CFR 1501.6 (c).
            
            
              § 10010.13
              Scoping.
              (a) The invitation requirement in 40 CFR 1501.7(a)(1) may be satisfied by including such an invitation in the NOI.
              (b) If a scoping meeting is held, consensus is desirable; however, the lead agency is ultimately responsible for the scope of an EIS. In the case of procedures involving joint-lead agencies, all joint-lead agencies share this responsibility.
            
            
              § 10010.14
              Time limits.
              When time limits are established to prepare an environmental document they should reflect the availability of personnel and funds.
            
          
          
            Subpart C—Environmental Assessments
            
              § 10010.15
              Purpose.
              This subpart provides supplemental instructions for implementing those portions of the CEQ regulations pertaining to environmental assessments (EA).
            
            
              § 10010.16
              When to prepare.
              (a) An EA will be prepared for all actions, except those categories of action excluded from documentation or addressed adequately by a previous environmental document, or for those actions for which a decision has already been made to prepare an EIS. The purpose of such an EA is to allow the responsible official to determine whether to prepare an EIS.
              (b) In addition, an EA may be prepared on any action at any time in order to assist in planning and decision making.
            
            
              § 10010.17
              Public involvement.
              (a) The public may be involved in the EA process when appropriate. Public notification will be made of the availability of an EA document (40 CFR 1506.6).
              (b) The scoping process may be applied to an EA (40 CFR 1501.7).
            
            
              § 10010.18
              Content.
              (a) At a minimum, an EA will include brief discussions of the need for the proposal, of alternatives as required by section 102(2)(E) of NEPA, of the environmental impacts of the proposed action and such alternatives, and a listing of agencies and persons consulted (40 CFR 1508.9(b)).
              (b) In addition, an EA may be expanded to more fully describe the proposal and a broader range of alternatives if this facilitates planning and decision making.
              (c) The level of detail and depth of impact analysis should normally be limited to that needed to determine whether there are significant environmental effects.
              (d) An EA will contain objective and credible analyses which support its environmental impact conclusions. It will not, in and of itself, conclude whether or not an EIS will be prepared. This conclusion will be made upon review of the EA by the responsible official and documented in either a NOI or FONSI.
            
            
              § 10010.19
              Format.
              (a) An EA may be prepared in any format useful to facilitate planning and decision making.
              (b) An EA may be combined with any other planning or decision making document; however, that portion which analyzes the environmental impacts of the proposal and alternatives will be clearly and separately identified and not spread throughout or interwoven into other sections of the document.
            
            
              § 10010.20
              Adoption.

              (a) An EA prepared for a proposal before the Commission by another agency, entity or person, including an applicant, may be adopted if, upon independent evaluation by the responsible Commission official, it is found to comply with this part and relevant provisions of the CEQ regulations.
              (b) When appropriate and efficient, a responsible Commission official may augment such an EA when it is essentially, but not entirely, in compliance in order to make it so.
              (c) If an EA or augmented EA is adopted, the responsible Commission official must prepare his/her own NOI or FONSI which also acknowledges the origin of the EA and takes full responsibility for its scope and content.
            
          
          
            Subpart D—Environmental Impact Statements
            
              § 10010.21
              Purpose.
              This subpart provides supplemental instructions for implementing those portions of the CEQ regulations pertaining to environmental impact statements (EIS).
            
            
              § 10010.22
              Statutory requirements.
              NEPA requires that an EIS be prepared by the responsible Federal official. This official is normally the lowest-level official who has overall responsibility for formulating, reviewing, or proposing an action or, alternatively, has been delegated the authority or responsibility to develop, approve, or adopt a proposal or action. Preparation at this level will ensure that the NEPA process will be incorporated into the planning process and that the EIS will accompany the proposal through existing review processes.
            
            
              § 10010.23
              Timing.
              (a) The feasibility analysis (go/no-go) stage, at which time an EIS is to be completed, is to be interpreted as the stage prior to the first point of major commitment to the proposal.
              (b) An EIS need not be commenced until an application is essentially complete; e.g., any required environmental information is submitted, any consultation required with other agencies has been conducted, and any required advance funding is paid by the applicant or other appropriate party.
            
            
              § 10010.24
              Page limits.
              An EIS should be as brief as possible and still convey the required information. Normally this should be accomplished in less than 150 pages, though documents of up to 300 pages are acceptable for more comprehensive issues. Where the text of an EIS for a complex proposal or group of proposals appears to require more than the normally prescribed limit of 300 pages, the Commission will ensure that the length of such statements is no greater than necessary to comply with NEPA, the CEQ regulations, and this part.
            
            
              § 10010.25
              Supplemental environmental impact statements.
              (a) Supplement Environmental Impact Statements (SEIS) are only required if such changes in the proposed action or alternatives, new circumstances, or resultant significant effects are not adequately analyzed in the previously prepared EIS.
              (b) The Commission will consult with the Office of the Solicitor prior to proposing to CEQ to prepare a final supplement without preparing an intervening draft.
              (c) If, after a Record of Decision has been executed based on a final EIS, a described proposal is further refined or modified and if there are only minor changes in effects or they are still within the scope of the earlier EIS, an EA and FONSI may be prepared for subsequent decisions rather than a SEIS. As identified in Sec. 10010.61(b)(1)(i), changes having no potential for significant environmental impact are categorically excluded from environmental documentation requirements.
            
            
              § 10010.26
              Format.
              (a) Proposed departures from the standard format described in the CEQ regulations and this part must be approved by the Executive Director.

              (b) The section listing the preparers of the EIS will also include other sources of information, including a bibliography or list of cited references, when appropriate.
              
              (c) The section listing the distribution of the EIS will also briefly describe the consultation and public involvement processes utilized in planning the proposal and in preparing the EIS, if this information is not discussed elsewhere in the document.
              (d) If CEQ's standard format is not used or if the EIS is combined with another planning or decision making document, the section which analyzes the environmental consequences of the proposal and its alternatives will be clearly and separately identified and not interwoven into other portions of or spread throughout the document.
            
            
              § 10010.27
              Cover sheet.
              The cover sheet will indicate whether the EIS intended to serve any other environmental review or consultation requirements pursuant to 40 CFR 1502.25.
            
            
              § 10010.28
              Summary.
              The emphasis in the summary should be on those considerations, controversies, and issues which significantly affect the quality of the human environment.
            
            
              § 10010.29
              Purpose and need.
              The purpose and need section may introduce a number of factors, including economic and technical considerations and Commission statutory missions, which may be outside the scope of the EIS. Care should be taken to insure an objective presentation and not a justification.
            
            
              § 10010.30
              Alternatives including the proposed action.
              (a) As a general rule, the following guidance will apply:
              (1) For internally initiated proposals; i.e., for those cases where the Commission conducts or controls the planning process, both the draft and final EIS shall identify the Commission's proposed action, or preferred alternative.
              (2) For externally initiated proposals; i.e., for those cases where the Commission is reacting to an application or similar request, the draft and final EIS shall identify the applicant's proposed action and the Commission's preferred alternative unless another law prohibits such an expression.
              (3) Proposed departures from this guidance must be approved by the Executive Director and the Office of the Solicitor.
              (b) Mitigation measures to offset adverse effects of the proposed action or its alternatives are not necessarily independent of these actions and should be incorporated into and analyzed as a part of the proposal and appropriate alternatives. Where appropriate, major mitigation measures may be identified and analyzed as separate alternatives in and of themselves where the environmental consequences are distinct and significant enough to warrant separate evaluation.
            
            
              § 10010.31
              Appendix.
              If an EIS is intended to serve other environmental review or consultation requirements pursuant to 40 CFR 1502.25, any more detailed information needed to comply with these requirements may be included as an appendix.
            
            
              § 10010.32
              Tiering.
              An environmental document prepared by or for the Commission may incorporate by reference, either in part or in its entirety, an earlier environmental impact statement or environmental assessment when the subject matter of the earlier document is directly applicable. The Commission may also choose to prepare, or cause to have prepared, a broad environmental document to cover an entire program or, alternatively, a series of projects within a distinct geographic area, with the intent of later undertaking project-specific documentation and “tiering” to the more general statement or assessment.
            
            
              § 10010.33
              Incorporation by reference of material into NEPA documents.
              Citations of specific topics will include the pertinent page numbers. All literature references will be listed in the bibliography.
            
            
              § 10010.34
              Incomplete or unavailable information.
              The references to overall costs in 40 CFR 1502.22 of the CEQ regulations are not limited to market costs, but may also include other costs such as social costs due to delay.
            
            
              
              § 10010.35
              Methodology and scientific accuracy.
              Conclusions about environmental effects will be preceded by an analysis that supports that conclusion unless explicit reference by footnote is made to other supporting documentation that is readily available to the public.
            
            
              § 10010.36
              Environmental review and consultation requirements.
              (a) The Commission will maintain a list of applicable environmental review and consultation requirements pursuant to other federal or state laws and regulations and will make this available to interested parties.
              (b) If the EIS is intended to serve as the vehicle to fully or partially comply with the requirements of other federal or state laws and regulations, the associated analyses, studies, or surveys will be identified as such and discussed in the text of the EIS and the cover sheet will so indicate. Any supporting analyses or reports to the NEPA documents will be incorporated by reference or included as an appendix and shall be sent to reviewing agencies as appropriate in accordance with applicable regulations or procedures.
            
            
              § 10010.37
              Inviting comments.
              (a) Comments from State agencies will be requested through procedures established by the Governor pursuant to Executive Order 12372, and may be requested from local agencies through these procedures to the extent that they include the affected local jurisdictions.
              (b) When the proposed action may affect the environment of an Indian reservation, comments will be requested from the Indian tribe through the tribal governing body, unless the tribal governing body has designated an alternate review process.
            
            
              § 10010.38
              Response to comments.
              (a) Preparation of a final EIS need not be delayed in those cases where a Federal agency, from which comments are required to be obtained (40 CFR 1503.1(a)(l)), does not comment within the prescribed time period. Informal attempts will be made to determine the status of any such comments and every reasonable attempt should be made to include the comments and a response in the final EIS.
              (b) When other commentors are late, their comments should be included in the final EIS to the extent practicable.
            
            
              § 10010.39
              Elimination of duplication with state and local procedures.
              The Commission will incorporate in its appropriate program regulations provisions for the preparation of an EIS by a State agency to the extent authorized in section 102(2)(D) of NEPA.
            
            
              § 10010.40
              Combining documents.
              Incorporating documentation requirements of other environmental regulations into an EIS is both acceptable and desirable. If the EIS is combined with another planning or decision making document, the section which analyzes the environmental consequences of the proposal and its alternatives will be clearly and separately identified and not interwoven into other portions of or spread throughout the document.
            
            
              § 10010.41
              Commission responsibility.
              A Commission sponsored environmental document may be prepared by the Commission, a joint-lead agency, a contractor selected or approved by the Commission, or, when appropriate, a cooperating agency. Regardless, the Commission has the responsibility to independently evaluate and draw appropriate conclusions. Following the Commission's preparation or independent evaluation of and assumption of responsibility for an environmental document, an applicant may print it provided the applicant is bearing the cost of the document pursuant to other laws.
            
            
              § 10010.42
              Public involvement.
              The Commission will adhere to CEQ requirements regarding the use of public notices, public meetings, public review of NEPA documents, and other techniques to ensure that the public has ample opportunity to provide input into the proceedings and to ensure that the Commission will give due consideration to this input.
            
            
              
              § 10010.43
              Further guidance.
              The Commission may provide further guidance concerning NEPA pursuant to its organizational responsibilities and through supplemental directives.
            
            
              § 10010.44
              Proposals for legislation.
              (a) When appropriate, the Commission shall identify in the annual submittal to the Office of Management and Budget of the Commission's proposed legislative program any requirements for and the status of any environmental documents.
              (b) When required, the Commission shall ensure that a legislative EIS is included as a part of the formal transmittal of a legislative proposal to the Congress.
            
            
              § 10010.45
              Time periods.
              (a) The minimum review period for a draft EIS will be sixty (60) days from the date of transmittal to the Environmental Protection Agency.
              (b) The Commission will be responsible for consulting with the Environmental Protection Agency and/or CEQ about any proposed reductions in time periods or any extensions of time periods proposed by those agencies.
            
          
          
            Subpart E—Relationship to Decision-Making
            
              § 10010.46
              Purpose.
              This subpart provides supplementary instructions for implementing those portions of the CEQ regulations pertaining to decision-making.
            
            
              § 10010.47
              Pre-decision referrals to CEQ.
              (a) Upon receipt of advice that another Federal agency intends to refer a Commission matter to CEQ, the Commission will immediately meet with that Federal agency to attempt to resolve the issues raised.
              (b) Upon any referral of a Commission matter to CEQ by another Federal agency, the Executive Director will be responsible for coordinating the Commission's position.
            
            
              § 10010.48
              Decision-making procedures.
              (a) Procedures by which the Commission makes decisions are specified in 43 CFR part 10000.
              (b) The Commission will incorporate in its formal decision-making procedures provisions for consideration of environmental factors and relevant environmental documents. The major decision points for principal programs likely to have significant environmental effects will be clearly identified.
              (c) Relevant environmental documents, including supplements, will be included as part of the record in formal rule making or adjudicatory proceedings.
              (d) Relevant environmental documents, comments, and responses will accompany proposals through existing review processes so that Commission officials use them in making decisions.
              (e) The decision-maker will consider the environmental impacts of the entire range of alternatives described in any relevant environmental document; the range of these alternatives must encompass the actual alternatives considered by the decision-maker.
            
            
              § 10010.49
              Record of decision.
              (a) Any decision documents prepared for proposals involving an EIS may incorporate all appropriate provisions of 40 CFR 1505.2 (b) and (c).
              (b) If a decision document incorporating these provisions is made available to the public following a decision, it will serve the purpose of a record of decision.
            
            
              § 10010.50
              Implementing the decision.
              The terms “monitoring” and “conditions” in 40 CFR 1505.3 of the CEQ regulations will be interpreted as being relevant to factors affecting the quality of the human environment.
            
            
              § 10010.51
              Limitations on actions.

              The Executive Director will notify the Chairman of the Commission and the Office of the Solicitor of any situations where Commission or applicant action would, if taken prior to completion of a NEPA proceeding, potentially have an adverse environmental impact or limit the choice of reasonable alternatives.
            
            
              § 10010.52
              Timing of actions.
              The Commission will consult with the Office of the Solicitor before making any request for reducing the time period before a decision or action.
            
            
              § 10010.53
              Emergencies.
              In the event of an unanticipated emergency situation, the Commission will immediately take any necessary action to prevent or reduce risks to public health or safety or serious resource losses and then expeditiously consult with the Office of the Solicitor about compliance with NEPA. The Commission will also be responsible for consulting with CEQ.
            
          
          
            Subpart F—Managing the NEPA Process
            
              § 10010.54
              Purpose.
              This subpart provides supplemental instruction for implementing those provisions for the CEQ regulations pertaining to procedures for implementing and managing the NEPA process.
            
            
              § 10010.55
              Organization for environmental quality.
              (a) Executive Director. The Executive Director is responsible for providing advice and assistance to the Commission on matters pertaining to environmental quality and for overseeing and coordinating the Commission's compliance with NEPA, Executive Order 11514 as amended by Executive Order 11991, the CEQ regulations, and this part.
              (b) NEPA Coordinator. The Executive Director will designate organizational elements or individuals, as appropriate, to be responsible for overseeing matters pertaining to the environmental effects of the Commission's plans and programs. The individual(s) assigned these responsibilities should have management experience or potential, understand the Commission's planning and decision making processes, and be well trained in environmental matters, including the Commission's policies and procedures so that his/her/their advice has significance in the Commission's planning and decisions.
            
            
              § 10010.56
              Approval of EISs.
              The Chairman of the Commission (Chairman), acting on the part of the full Commission, is authorized to approve an EIS. The Chairman may further assign the authority to approve the EIS if he or she chooses. The Executive Director will make certain that there are adequate safeguards to assure that EISs and other environmental documents comply with NEPA, the CEQ regulations, this part, and other relevant Commission procedures.
            
            
              § 10010.57
              List of specific compliance responsibilities.
              (a) The Commission staff shall:
              (1) As deemed necessary, prepare a NEPA handbook or adapt applicable materials prepared by other agencies, providing guidance on how to implement NEPA in principal program areas.
              (2) Prepare program regulations or directives for applicants.
              (3) Propose categorical exclusions.
              (4) Prepare EAs.
              (5) Recommend whether to prepare an EIS.
              (6) Prepare NOIs and FONSIs.
              (7) Prepare EISs.
              (b) The Executive Director shall:
              (1) Approve agency handbooks and other NEPA guidance.
              (2) Approve regulations or directives for applicants.
              (3) Approve categorical exclusions.
              (4) Approve EAs.
              (5) Decide whether to prepare an EIS.
              (6) Approve NOIs and FONSIs.
              (7) Make recommendations regarding the adequacy of EISs.
              (c) The Chairman of the Commission, acting on behalf of the full Commission, shall:
              (1) Concur with regulations or directives for applicants.
              (2) Concur with EAs.
              (3) Approve EISs.
            
            
              § 10010.58
              Information about the NEPA process.
              The Executive Director will identify staff contacts where information about the NEPA process and the status of EISs may be obtained.
            
          
          
            
            Subpart G—Actions Requiring an EIS and Actions Subject to Categorical Exclusion
            
              § 10010.59
              Purpose.
              This subpart provides supplemental instruction for determining major actions requiring an EIS and for determining actions that are categorically excluded from NEPA.
            
            
              § 10010.60
              Actions normally requiring an EIS.
              (a) The following proposals will normally require the preparation of an EIS:
              (1) Establishment of major new refuges or wildlife management areas, fish hatcheries, and major additions to such installations.
              (2) Master development and/or management plans for major new installations.
              (3) Management plans for established installations where major new developments or substantial changes in management practices are proposed.
              (b) If for any of these proposals it is initially decided not to prepare an EIS, an EA will be prepared in accordance with 40 CFR 1501.4(e)(2).
            
            
              § 10010.61
              Actions subject to categorical exclusion.
              (a) General categorical exclusions. The following actions are categorical exclusions (CX). However, environmental documents will be prepared for individual actions subject to CX if the exceptions listed in Sec. 10010.62 apply.
              (1) Personnel actions and investigations and personnel services contracts.
              (2) Internal organizational charges and facility and office reductions and closings.
              (3) Routine financial transactions, including such things as salaries and expenses, procurement contracts, guarantees, financial assistance, income transfers, audits, fees, bonds and royalties.
              (4) Legal transactions, including such things as investigations, patents, claims, legal opinions, and judicial activities including their initiation, processing, settlement, appeal or compliance.
              (5) Monitoring actions, including inspections, assessments, administrative hearings and decisions; when the regulations themselves or the instruments of regulations (leases, permits, licenses, etc.) have previously been covered by the NEPA process or exempt from it.
              (6) Non-destructive data collection, inventory (including field, aerial and satellite surveying and mapping), study, and research activities.
              (7) Routine and continuing government business, including such things as supervision, administration, activities having limited context and intensity, for example, activities of limited size and magnitude of short-term effects.
              (8) Management formulation, allocation, transfer and reprogramming of the Commission's budget at all levels. This does not exclude the preparation of environmental documents for proposals included in the budget when otherwise required.
              (9) Legislative proposals of an administrative or technical nature, including such things as changes in authorizations for appropriations, and minor boundary changes and land transactions; or having primarily economic, social, individual or institutional effects; and comments and reports on referrals of legislative proposals.
              (10) Policies, directives, regulations, and guidelines of an administrative, financial, legal, technical, or procedural nature; or the environmental effects of which are too broad, speculative, or conjectural to lend themselves to meaningful analysis and will be subject later to the NEPA process, either collectively or case-by-case.
              (11) Activities which are educational, informational, advisory or consultative to other agencies, public and private entities, visitors, individuals or the general public.
              (12) Cooperative agreements and interagency agreements.
              (b) Specific categorical exclusions. The following actions are categorical exclusions (CX).
              (1) General:
              (i) Changes or amendments to an approved action when such changes have no potential for causing substantial environmental impact.

              (ii) Personnel training, environmental interpretation, public safety efforts and other educational activities.
              
              (iii) The issuance and modification of procedures, including manuals, orders and field rules, when the impacts are limited to administrative or technological effects.
              (iv) The acquisition of land or water rights in accordance with the Commission's procedures, when the acquisition is from a willing seller, the acquisition planning process has been performed in coordination with the affected public and essentially the existing use will be continued.
              (2) Resource management:
              (i) Research, inventory and information collection activities directly related to the conservation of fish and wildlife resources which involve negligible animal mortality or habitat destruction, and no introduction of either exotic organisms or contaminants.
              (ii) The operation, maintenance and management of existing facilities and improvements (i.e. structures, roads), including renovations and replacements which result in no or only minor changes in the capacity, use or purpose of the affected facilities.
              (iii) The addition of small structures or improvements in the area of existing facilities, which result in no or only minor changes in the capacity, use or purpose of the affected area.
              (iv) The reintroduction (stocking) of native or established species into suitable habitat within their historic or established range.
              (v) Minor changes in the amounts or types of public use on Commission managed land or land acquired with Commission funds, in accordance with existing regulations, management plans and procedures.
              (vi) Consultation and technical assistance activities directly related to the conservation of fish and wildlife resources.
              (3) Use of Commission-managed or funded lands:
              (i) The issuance of special approvals for public use of Commission-managed land or land acquired with Commission funds, which maintains essentially the same level of use and does not continue a level of use that has resulted in adverse environmental effects.
              (ii) Permitting a limited additional use of an existing right-of-way over Commission-managed land or land acquired with Commission funds, such as the addition of new power or telephone lines where no new structures or improvements are required, or the addition of buried lines.
              (iii) The issuance or reissuance of rights-of-way and special use approvals for Commission-managed land or land acquired with Commission funds that result in no or negligible environmental effects.
              (iv) The reissuance of grazing or agricultural use approvals for Commission-managed land or land acquired with Commission funds which do not increase the level of use nor continue a level of use that has resulted in adverse environmental effects.
              (4) Funding for activities by others:
              (i) Planning grants or other funding for planning activities and the administrative determination that plans were prepared in accordance with prescribed standards. However, when the plan is submitted to the Commission for implementation, the program proposed by the plan is subject to the NEPA process.
              (ii) Grants or other funding for categorically excluded actions listed in paragraphs (b) (1) through (3) of this section.
              (5) Inter-agency Initiatives: Actions where the Commission has concurrence or co-approval with another agency and the action is a categorical exclusion for that agency.
              (6) Transfer of the operations and maintenance of Federal lands, water, or facilities to water districts, recreation agencies, fish and wildlife agencies, or other entities where the anticipated operation and maintenance activities are agreed to in a contract or a memorandum of agreement, follow approved Commission policy, and no major change in operation and maintenance is anticipated or a proposed major change in operation and maintenance has previously been the subject of an appropriate NEPA document.
            
            
              § 10010.62
              Exceptions to categorical exclusions.

              The following exceptions apply to individual actions within categorical exclusions (CX). Environmental documents must be prepared for actions which may:
              
              (a) Have significant adverse effects on public health or safety.
              (b) Have adverse effects on such unique geographic characteristics as historic or cultural resources, parks, recreation or refuge lands, wilderness areas, wild or scenic rivers, sole or principal drinking water aquifers, prime farmlands, wetlands, floodplains, or ecologically significant or critical areas, including those listed on the Department of the Interior's National Register of Natural Landmarks.
              (c) Have highly controversial environmental effects.
              (d) Have highly uncertain and potentially significant environmental effects or involve unique or unknown environmental risks.
              (e) Establish a precedent for future action or represent a decision in principle about future actions with potentially significant environmental effects.
              (f) Be directly related to other actions with individually insignificant but cumulatively significant environmental effects.
              (g) Have adverse effects on properties listed or eligible for listing on the National Register of Historic Places.
              (h) Have adverse effects on species listed or proposed to be listed on the List of Endangered or Threatened Species, or have adverse effects on designated Critical Habitat for these species.
              (i) Require compliance with Executive Order 12988 (Floodplain Management), Executive Order 11990 (Protection of Wetlands), or the Fish and Wildlife Coordination Act. However, an action may be categorically excluded following applicable reviews if the action is found to be in conformance with the applicable law or executive order.
              (j) Threaten to violate a Federal, State, local or tribal law or requirement imposed for the protection of the environment.
            
          
        
        
          PARTS 10011-10099 [RESERVED]
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Index to Chapter II
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      
      INDEX TO CHAPTER II
      (As of October 1, 2017)
      
        Editorial Note:
        This listing is provided for informational purposes only. It is compiled and kept up-to-date by the Bureau of Land Management, Department of the Interior.
      
      A
      Acquired lands:
      Mineral collection permits
      §§ 3503.32, 3503.38, 3505.12
      Mineral leasing (coal only)
      Part 3400
      Mineral leasing (oil and gas)
      § 3101.2-2
      Mineral leasing (other than oil and gas, coal, oil shale, tar sand)
      Part 3500
      Acquisitions (donations and purchases)
      Subtitle A, part 8; part 2130
      Acreage limitations (geothermal)
      § 3206.12
      Acreage limitations (oil and gas)
      § 3101.2
      Activity planning in coal leasing process
      § 3420.3
      Public participation
      § 3420.3-1(d)
      Adjudication, equitable
      § 1871.1
      Adjudication principles and procedures
      Subpart 1871
      Adverse claims, mineral
      Part 3870
      Airports:
      Airport and Airway Improvement Act
      Part 2640
      Leases
      Subpart 2911
      Segregative effect of application
      § 2911.2-3, 2641.3
      Alaska Native Selections
      Part 2650
      Federal Installations
      Subpart 2655
      General
      Subpart 2650
      Miscellaneous Selections
      Subpart 2653
      Native Reserves
      Subpart 2654
      Regional Selections
      Subpart 2652
      Village Selections
      Subpart 2651
      Alaska Native allotments for certain veterans
      Subpart 2568
      Appeals
      § 2568.120
      Applying for an allotment
      § 2568.70 et seq.
      
      Available lands
      §§ 2568.90-2568.115
      Deceased veterans
      § 2568.60
      Qualifications
      § 2568.50
      Alaska occupancy and use
      Part 2560
      Alaska Native allotments for certain veterans
      Subpart 2568
      Appeals
      § 2568.120
      Applying for an allotment
      § 2568.70 et seq.
      
      Available lands
      §§ 2568.90-2568.115
      Deceased veterans
      § 2568.60
      Qualifications
      § 2568.50
      Alaska Railroad townsites
      Subpart 2566
      Headquarters
      Subpart 2563
      Homesites
      Subpart 2562
      Native allotments
      Subpart 2561
      Native townsites
      Subpart 2564
      Non-native townsites
      Subpart 2565
      Trade and manufacturing
      Subpart 2562
      Alaska Public Sale Act
      Subpart 3822
      Allotment:
      Alaska Native Allotments for Certain Veterans
      Subpart 2568
      
      Grazing allotment management plan
      § 4120.2
      Indian allotments
      Part 2530
      Native Allotments in Alaska
      Part 2650
      Segregative effect of application (Alaska)
      § 2091.2-1
      Antiquities Act
      Subtitle A, part 3
      Appeals
      § 1840.1; subtitle A, part 4
      Alaska Native Allotments for Certain Veterans
      Subpart 2568
      Coal
      §§ 3410.3-2(g)(2), 3430.5-2, 3451.2(d), 3486.4
      Geothermal
      Drilling operations
      Subpart 3267
      Exploration operations
      Subpart 3256
      Utilization
      Subpart 3279
      Oil and gas
      §§ 3101.7-3, 3165.4, 3120.1-3, 3000.4
      Oil and gas units
      § 3185.1
      Rights-of-way
      Subparts 2804, 2884
      Special recreation permits
      § 2931.8
      Wild free-roaming horses and burros
      § 4770.3
      Applications:
      Alaska Native Allotments for Certain Veterans
      § 2568.70 et seq.
      
      General procedures
      Part 1820
      Geothermal Drilling
      Subpart 3261
      Geothermal—unit agreement
      Subpart 3281
      Grazing—Alaska—Livestock
      § 4220.2
      Grazing—Alaska—Reindeer
      § 4300.20 et seq., § 4320.1
      Grazing—Exclusive of Alaska
      § 4130.1
      Lands in more than one land district
      § 1822.16
      Minerals—Leases (coal)
      Part 3400 et seq.
      
      Minerals—Leases (oil and gas)
      Part 3100 et seq.
      
      Minerals—Leases (other than oil and gas, coal, oil shale, tar sand)
      Part 3500
      Minerals-prospecting permits
      Part 3500
      Oil and gas drilling
      § 3162.3-1
      Oil and gas unit agreement
      Subpart 3181
      Oil and gas geophysical exploration—Alaska
      § 3152.1
      Refunds
      §§ 1823.11-1823.13
      Rights-of-way
      Subparts 2802, 2882
      Special recreation permit
      § 2932.20 et seq.
      
      Time limit for filing documents
      Subpart 1822
      Archaeological Resources Protection Act
      Subtitle A, part 7
      Areas:
      Critical environmental concern, areas of
      § 1610.7-2
      Designated national
      Subpart 8351
      Designation, areas and trails (off-road vehicles)
      Subpart 8342
      Developed sites and rules of conduct
      § 8365
      Management
      Part 8350
      Research natural
      Subpart 8223
      Use authorizations
      Part 2930
      Unsuitable for surface mining
      § 1610.7-1
      Wilderness
      Part 8560
      Arkansas—erroneously meandered lands
      Subpart 2543
      Asphalt in Oklahoma
      §§ 3503.14, 3503.37(g), 3504.15(g), 3504.16(b), 3504.20, 3504.21(g), 3504.25, 3505.10(b), 3507.11(c), 3508.11, 3511.24(g), 3514.25(a)
      Asphalt leases
      § 3503.14, Subpart 3504
      Assessments work—annual filings
      Part 3836
      Assignments and/or transfers:
      Coal
      Subpart 3453
      Geothermal
      Subpart 3216
      Grazing preference
      § 4110.2-3
      Mining claims
      Part 3833;Subpart C
      Oil and gas
      Subparts 3106, 3135
      Other minerals
      Subpart 3512
      Rights-of-way
      § 2803.6-3
      Authority to bind government
      § 1810.3
      Authorizations, Recreation Use
      Part 2930
      
      Availability of official records
      Subtitle A, part 2
      B
      Bonds:
      Coal leases
      § 3453.2-4, subpart 3474
      Geothermal
      Subparts 3214-3215
      Leases and prospecting permits for minerals (other than coal and oil and gas)
      § 3504.50 et seq.
      
      Nationwide
      § 3504.56
      Oil and gas exploration
      Subpart 3154
      Oil and gas leasing
      Subpart 3104, § 3106.6, subpart 3134
      Oil and gas units
      § 3184.1
      Rights-of-way
      §§ 2803.1-4, 2883.1-3
      Special recreation permits
      § 2932.44
      Statewide
      § 3504.56
      Timber sale payment
      § 5451.4
      Timber sale performance
      § 5451.1
      Bore holes and sample requirements (solid minerals other than coal)
      Subpart 3593
      Burros, wild free-roaming
      Part 4700
      C
      Cabin sites
      Subtitle A, part 21
      Cadastral survey
      Part 9180
      California: Reserved minerals in patented lands
      Subpart 3584
      Casual use:
      Mining
      §§ 3802.1-2, 3809.11(a)
      Oil and gas exploration
      § 3150.0-5(b)
      Rights-of-way
      § 2800.0-5
      Cave management
      Subtitle A, part 37
      Caves, designation of significant
      Subtitle A, part 37
      Cemeteries
      §§ 2650.5-5, 2653.5
      Classification, land:
      Criteria and procedures
      Part 2400
      Segregative effect
      Subpart 2091
      Closures
      Subpart 8364
      Coal leases:
      Applications for
      Subpart 3425
      Assignments
      Subpart 3453
      Bonds
      Subpart 3474
      Cost Recovery
      § 3000.12
      Exchanges
      Subparts 3435, 3436
      Fees, rentals, royalties
      Subpart 3473
      Lease terms
      Subpart 3475
      Modifications
      Subpart 3432
      Negotiated sales and rights-of-way
      Subpart 3431
      Qualification requirements
      Subpart 3472
      Readjustments
      Subpart 3451
      Relinquishment, cancellation, and termination
      Subpart 3452
      Coal leasing:
      Competitive leasing
      Subpart 3420
      General
      Part 3400 et seq.
      
      Preference right leases
      Subpart 3430
      Special leasing opportunities
      § 3420.1-3
      Split estate leasing
      Subpart 3427, § 3400.0-5(kk)
      Coal management (General)
      Part 3400 et seq.
      
      Coal exploration and mining operation rules
      Part 3480
      Coal related planning:
      Hearings (plans involving potential coal leasing)
      § 1610.5-7
      Land use analysis
      § 1610.5-7
      Process (resource management planning)
      Part 1600
      Surface owner consultation
      § 1610.2(j)
      Unsuitability criteria
      § 3461.5
      Unsuitability designation
      § 1610.7-1
      Coal trespass
      § 3430.7, 9239.5-3
      Color-of-Title
      Part 2540
      
      Combined hydrocarbon leasing
      Part 3140
      Common varieties:
      Disposal of
      Part 3600 et seq.
      
      Communication sites and lines, rights-of-way for
      Part 2800
      Community pits and common use areas (mineral materials)
      Subpart 3603
      Confidentiality, coal data
      §§ 3410.4(b), 3420.1-2(b), 3422.1(a), 3453.2-2(g), 3481.3
      Conformity (planning process)
      § 1610.5-3
      Conditions of use—off-road vehicles
      Subpart 8341
      Conservation System Units (CSU)
      § 2568.100 et seq.
      
      Consistency requirements (planning process)
      § 1610.3-2
      Construction, rules of (words and phrases)
      § 1810.1
      Consultation, cooperation:
      Attorney general
      §§ 3420.4-5, 3422.3-4, 3435.3-7
      Indian tribes
      §§ 1610.3-1, 3420.4-4
      State
      §§ 1610.3-1, 3400.4, 3420.4-3
      Surface management agency
      §§ 3400.3-1, 3410.2-3, 3420.4-2
      Surface owner
      §§ 1610.2(j), 3420.6
      Contracts—Helium
      Part 3195
      Conveyance—Federally owned mineral interests
      Part 2720
      Conveyancing documents
      Part 1860
      Correction of
      Subpart 1865
      Cooperating agency
      § 1610.3-1
      Cooperative relations
      Part 1780
      Coordination (planning process)
      § 1610.3-1
      Corridors, right-of-way
      Subpart 2806
      Cost recovery—Minerals management
      § 3000.12
      Cultural resource management
      Group 8100, reserved
      D
      Decision review by Congress (planning)
      § 1610.6
      Desert Land Act
      Subpart 2520
      Segregation
      § 2091.4-1
      Designation:
      Areas of Critical Environmental Concern
      § 1610.7-2
      Areas unsuitable for surface mining
      § 1610.7-1
      Management areas
      Part 8350
      National areas
      Subpart 8351
      Off-road vehicle areas and trails
      Subpart 8342
      Right-of-way corridors
      §§ 2802.11,2882.10
      Wilderness areas
      Part 8560
      Development contracts (hardrock minerals)
      Subpart 3517
      Diligence requirements (coal)
      Subpart 3483
      Disaster relief
      Subpart 1815
      Disclaimers of interest, recordable
      Subpart 1864
      Disposal:
      Classifications
      Part 2430
      Mineral materials
      Part 3600
      Dispositions—sales of mineral interests
      Part 2720
      Drainage (oil and gas)
      §§ 3100.2; 3162.2 et seq.
      
      Drilling and producing obligation:
      Geothermal
      Subpart 3262
      Oil and gas
      § 3162.2
      E
      Electric power generation, transmission, and distribution—rights-of-way
      Part 2800
      Emergency noncompetitive sale of mineral materials
      § 3602.31
      Employees—interest in lands
      § 20.735-22
      Employees, testimony of
      Subtitle A, part 2, subpart E
      Enclosures, unlawful
      § 9239.2
      Engineering
      Group 9100
      Environmental considerations:
      Cultural resources
      § 4310.2-2
      Oil and gas operations
      § 3162.5
      
      Planning
      §§ 1601.0-6, 1610.4-6, 1610.4-7, 1610.4-8, 1610.5-5, 1610.8
      Surface management and protection
      Subpart 3465
      Threatened and endangered species
      § 3410.2-2(a)(2)
      Unsuitability for coal mining
      Subpart 3461
      Equitable adjudication
      § 1871.1
      Erroneously meandered lands:
      Arkansas
      Subpart 2543
      Louisiana
      Subpart 2544
      Wisconsin
      Subpart 2545
      Errors in patents
      Subpart 1865
      Excavation of archaeological resources
      Subtitle A, part 7
      Exchanges
      Part 2200 et seq.
      
      Coal lease
      Subpart 3435
      Coal lease (alluvial valley)
      Subpart 3436
      Fee Federal coal deposits
      Subpart 2203
      General
      Part 2200
      Mineral leases
      § 3107.7
      Mineral leases other than coal
      Subpart 3515
      Oil and gas leases
      Part 3100 et seq.
      
      National Conservation Area
      Subpart 2274
      National Forest System—Segregative effect of proposals
      § 2201.1-2
      National parks and monuments
      Part 2240
      National Trail System
      Subpart 2273
      National Wild and Scenic Rivers
      Subpart 2273
      Reservations or holdings (Indian)
      Subpart 2271
      Reclamation
      Subpart 2272
      Wildlife refuge
      Part 2250
      Exploration and resource recovery and protection plans (coal)
      Subpart 3482
      Exploration licenses:
      Coal
      Subpart 3410
      Gilsonite
      Subpart 3506
      Phosphate
      Subpart 3506
      Potassium
      Subpart 3506
      Sodium
      Subpart 3506
      Exploration, notices of intent (oil and gas)
      § 3151.1
      Exploration permits (oil and gas—Alaska)
      Subpart 3152
      Exploration plans (solid minerals other than coal)
      Subpart 3592
      F
      Federal Power Act withdrawals
      Subpart 2320
      Fees:
      Alaska, livestock grazing
      § 4220.4
      Alaska, reindeer
      § 4300.22
      Coal
      § 3473.2
      Exclusive of Alaska, livestock grazing
      § 4130.8
      Mineral leases, filing fee
      § 3504.12
      Mineral prospecting permits, filing fee
      § 3504.12
      Payment of
      § 1823.10
      Rights-of-way
      §§ 2804.14-2804.16,2884.12-2884.14
      Special recreation permits
      § 2932.30 et seq.
      
      Filing:
      Competitive oil and gas nominations
      § 3120.3-2
      General
      Subpart 1822
      Time limit application
      Subpart 1822
      Transfers (geothermal)
      Subpart 3216
      Transfers (oil and gas)
      § 3106.3, 3135.1-2
      Final proof—general
      § 2521.6
      Financial assistance, local government
      Part 1880
      Fire management
      Part 9210
      Appeals of wildfire management decisions
      §§ 4190.1,5003.1
      Wildfire prevention
      Subpart 9212
      Fish and Wildlife, preservation, use, and management
      Subtitle A, part 24
      
      Fissionable source materials
      Subpart 3746
      Forest management
      Part 5000 et seq.
      
      Sustained yield unit and cooperative agreements
      Part 5040
      Forest nonsale disposal
      Part 5500 et seq.
      
      Forest product disposal
      Part 5400 et seq.
      
      Prohibited acts
      § 5462.2
      Fractional or future interest leases and permits:
      Geothermal
      Subpart 3206
      Oil and gas
      § 3110.9
      Solid minerals (other than coal and oil shale)
      Subpart 3509
      Freedom of Information Act
      Subtitle A, part 2
      Mineral materials
      § 3601.8
      Mining claims in wilderness study areas
      § 3802.6
      Oil and gas leasing
      § 3100.4
      Solid mineral (other than coal)leasing
      §§ 3503.41-3503.46
      Free use:
      Grazing—Alaska—Livestock
      § 4220.6
      Grazing—Exclusive of Alaska
      § 4130.5
      Mineral materials
      Subpart 3604
      Timber
      Subpart 5510
      Timber—Prohibited acts
      § 5511.4
      Fur farms Alaska
      Subpart 2916
      Future interest (oil and gas)
      § 3110.9, 3120.7
      G
      General Allotment Act of February 8, 1887
      Subpart 2530
      General obligations of lessees, operators, and permittees:
      Coal
      Subpart 3481
      Solid minerals other than coal
      Subpart 3591
      Geophysical exploration (oil and gas)
      Subpart 3150
      Geothermal resources:
      Acreage limitations
      § 3206.13
      Appeals
      Drilling operations
      Subpart 3267
      Exploration operations
      Subpart 3256
      Utilization
      Subpart 3279
      Available lands
      Subpart 3201
      Competitive leasing
      Subpart 3203
      Confidential information
      Subpart 3255
      Cooperative conservation provisions
      Subpart 3217
      Cost recovery
      § 3000.12
      Drilling operations
      Subparts 3260-3262
      Abandonment
      Subpart 3263
      Inspection, enforcement, noncompliance
      Subpart 3265
      Reports
      Subpart 3264
      Exploration operations
      Subpart 3250
      General
      Subpart 3200
      Inspection and enforcement
      Drilling
      Subpart 3265
      Operations
      Subpart 3277
      Lease bonds
      Subparts 3214, 3215
      Leases
      Fractional or future interest
      § 3206.15
      Issuance
      Subpart 3206
      Obtaining a lease
      § 3203.5
      Leasing terms
      Subparts 3206-3210
      Noncompetitive leasing
      Subpart 3204
      Proprietary information
      Subpart 3255
      Qualifications of lessees
      Subpart 3202
      Relinquishment, termination, cancellation, and expiration
      Subpart 3213
      Royalty rate on byproducts
      § 3211.19
      Service charges, rentals, and royalties
      Subpart 3211
      Transfers
      Subpart 3216
      Unit Agreements
      Part 3280
      Utilization of geothermal resources
      Subpart 3270-3275
      Commercial use permit
      Subpart 3274
      
      Conducting operations
      Subpart 3275
      Getting a permit
      Subpart 3271
      Inspection, enforcement, concompliance
      Subpart 3277
      Permitting of facilities
      Subpart 3271
      Plan contents and review
      Subpart 3272
      Site licenses
      Subpart 3273
      Well abandonment
      Subpart 3263
      “Gilsonite” leases
      §§ 3503.37(e), 3504.15(b)(e), 3504.21(e), 3504.25, 3511.15(e), 3514.25(b)
      Gold and silver, private land grants
      Subpart 3581
      Grants to States
      Part 2620
      Grazing:
      Administration—Alaska—livestock
      Part 4200
      Administration—Alaska—reindeer
      Part 4300
      Administration—exclusive of Alaska
      Part 4100
      Administrative remedies—Exclusive of Alaska
      Subpart 4160
      Administrative standards and guidelines
      § 4180.2
      Allotments
      § 4110.2-4
      Appeals—Exclusive of Alaska
      § 4160.4
      Applications—Alaska—livestock
      § 4220.2
      Applications—Alaska—reindeer
      § 4300.20 et seq.
      
      Applications—Exclusive of Alaska
      § 4130.1
      Authorization
      Subpart 4130
      Decisions—Exclusive of Alaska
      Subpart 4160
      Fees
      § 4130.8
      Hearings—Alaska—livestock
      § 4240.2
      Hearings—Exclusive of Alaska
      Subtitle A, part 4
      Leases—Alaska—livestock
      Part 4200
      Leases—Exclusive of Alaska
      Part 4130, § 4130.2
      Management
      Subpart 4120
      Penalties
      Subpart 4170
      Permits—Alaska—reindeer
      Part 4300
      Permits—Exclusive of Alaska
      Part 4100
      Prohibited acts
      Subpart 4140
      Protests—Alaska—livestock
      § 4240.1
      Protests—Alaska—reindeer
      § 4300.30
      Protests—Exclusive of Alaska
      § 4160.2
      Qualifications and preference
      Subpart 4110
      Rangeland health
      Subpart 4180, § 4180.1
      Standards and guidelines for rangeland management
      § 4180.2
      Trespass—Alaska—livestock
      §§ 4210.4, 9239.3
      Trespass—Alaska—reindeer
      § 4300.90, § 9239.3
      Unauthorized grazing use—Exclusive of Alaska
      Subpart 4150
      H
      Hardrock minerals, leases and permits
      §§ 3503.37(f), 3504.15(f), 3504.21(f), 3504.25, 3505.10, 3505.61, 3511.15(f), 3514.25
      Headquarters sites, Alaska
      Subpart 2563
      Hearings procedures
      Part 1850
      Hearings:
      General
      Subtitle A, part 4
      Grazing—Alaska—livestock
      § 4240.2
      Grazing—Exclusive of Alaska
      § 4160.4; subtitle A, part 4
      Mining claims
      Subparts 3713, 3870
      Multiple mineral development
      Part 3740
      Oil and gas penalties
      § 3163.2
      Plan involving potential coal leasing
      § 1610.2(k)
      Helium:
      Conservation
      Subtitle A, part 16
      Contracts
      Subpart 3195
      Ownership and rights
      § 3100.1
      Horses, wild free-roaming
      Part 4700
      
      I
      Indemnity selections, State
      Subpart 2621
      Indian allotments:
      General
      Subpart 2530
      Segregative effect
      § 2531.3
      Indian land:
      Exchanges
      Subpart 2271
      Oil and gas lease operations
      Subpart 3160
      Information collection:
      Conveyance of Federally-owned mineral interests
      § 2720.0-9
      Exchanges
      § 2200.0-9
      Geothermal resources leasing and operations
      Part 3200
      Grazing administration—exclusive of Alaska
      § 4100.0-9
      Mining claim assessment work
      Part 3836
      Mining claim recording
      Part 3833
      Mining in powersite withdrawals
      § 3730.0-9
      Onshore oil and gas leasing
      § 3100.0-9
      Onshore oil and gas operations
      § 3160.0-9
      Recreation and public purposes
      § 2740.0-9
      Wild free-roaming horses and burros
      § 4700.0-9
      Inspections, enforcement, and appeals:
      Coal
      Subparts 3465, 3486
      Geothermal
      Appeals—exploration operations
      Subpart 3256
      Appeals—drilling operations
      Subpart 3267
      Appeals—utilization
      Subpart 3279
      Drilling operations
      Subpart 3265
      Utilization operations
      Subpart 3277
      Oil and gas lease sites
      § 3161.3, subpart 3190
      Solid minerals other than coal
      Subpart 3598
      Inventory and information (planning)
      § 1610.4-3
      K
      King Range National Conservation Area:
      Acquisition of lands
      Subpart 2130
      Condemnation
      Subpart 2137
      Exchanges
      Subpart 2274
      L
      Laches
      § 1810.3
      Land classification
      Part 2400 et seq.
      
      Land use analysis
      § 1610.5-7
      Land use permits
      Part 2920
      Land use planning:
      Coal related
      § 3420.1-4
      General (resource management)
      Part 1600
      Late payment or underpayment of charges (solid minerals other than coal)
      Subpart 3599
      Law enforcement—criminal
      Part 9260
      Land resource management
      Part 9262
      Minerals management
      Subpart 9263
      Range Management
      Subpart 9264
      Timber and other vegetative resources management
      Subpart 9265
      Recreation programs
      Subpart 9268
      Technical services
      Subpart 9269
      Wildlife management
      Subpart 9266
      Leases:
      Acquired lands minerals (coal only)
      § 3400.2(c)
      Acquired lands (oil and gas)
      § 3101.2-2, 3110.5-3
      Acquired lands minerals (other than oil and gas, coal, and oil shale)
      §§ 3503.11, 3503.12, 3503.20, 3503.32, 3503.38
      Airports and aviation fields
      Subpart 2911
      Asphalt in Oklahoma
      § 3503.14, subpart 3504
      
      Cancellations:
      Coal
      Subpart 3452
      Geothermal
      § 3213.16 et seq.
      
      Oil and gas
      §§ 3108.2, 3136.3
      Coal
      Part 3400 et seq.
      
      Extensions
      Coal
      Subpart 3451
      Geothermal
      Subpart 3207
      Oil and gas
      § 3105.5-4, subpart 3135
      Other minerals
      § 3512.33
      Other minerals; cost recovery
      § 3000.12
      Filing fees, minerals
      § 3504.11
      Fur farms, Alaska
      Subpart 2916
      General
      Part 2920
      Geothermal
      Part 3200
      Gilsonite
      §§ 3503.37(e), 3504.15(b)(e), 3504.21(e), 3504.25, 3511.15(e), 3514.25(b)
      Grazing—Alaska—livestock
      Part 4200
      Grazing—Exclusive of Alaska
      § 4130.2
      Grazing—Pierce Act
      Subpart 4600
      Hardrock minerals
      §§ 3503.37(f), 3504.15(f), 3504.21(f), 3504.25, 3505.10, 3505.61, 3511.15(f), 3514.25
      Mineral Leasing Act (1920)
      Part 3100, 3400, 3500
      Oil and gas
      Part 3100
      Competitive leases
      Subpart 3120
      General
      Subpart 3100
      Information collection
      § 3100.0-9
      National Petroleum Reserve—Alaska
      Subpart 3130
      Noncompetitive leases
      Subpart 3110
      Permits and easements
      Subpart 2920
      Phosphate
      §§ 3501.15(g), 3503.37(a), 3503.38(a), 3504.15(b)(a), 3504.16(c), 3504.21(a), 3504.25(a), 3511.10, 3511.15(a), 3514.25(b), 3516.11
      Potassium
      §§ 3503.37(c), 3504.15(c), 3504.16(b), 3504.21(c), 3504.25(a), 3507.19(a)(4), 3511.10, 3511.15(c), 3514.25(b)
      Public domain lands, minerals
      §§ 3503.30-3503.36, subpart 3101
      Recreation and public purposes
      Subpart 2912
      Relinquishments, minerals
      Subpart 3108, §§ 3244.1, 3509.1
      Rentals, minerals
      §§ 3103.2, 3205.3, subpart 3503
      Reorganization Plan #3 minerals
      §§ 3513.20-3513.26
      Royalty reductions, coal
      Subpart 3485
      Royalty reductions, heavy oil
      § 3103.4-3
      Royalty reductions, oil and gas
      § 3103.4-1
      Royalty reductions, stripper wells
      § 3103.4-2
      Sodium
      §§ 3501.15(g), 3503.37(b), 3504.15(b)(b), 3504.16(b), 3504.21(b), 3504.25(a), 3507.11(b), 3507.19(b), 3511.10, 3511.11, 3511.15(b), 3514.25(a), 3516.11
      Sulphur
      §§ 3503.12, 3503.37(d), 3504.15(b)(d), 3504.21(d), 3504.25(a), 3507.11(b), 3507.19(a)(4), 3511.15(d), 3514.25(a)
      Suspensions, coal
      §§ 3473.4, 3483.3
      Special leasing areas
      Part 3580
      Tar sand
      Subpart 3141
      Royalties and rentals
      § 3141.5-3
      Terminations and cancellations, coal
      Subpart 3452
      Terminations and cancellations, geothermal
      Subpart 3213
      Terminations and cancellations, solid leasable minerals other than coal and oil shale
      §§ 3505.70-3505.85
      Terminations and cancellations, oil and gas
      Subpart 3108
      Licenses:
      Coal mining
      Subparts 3410, 3440, § 3400.0-5(l), § 3400.0-5(u)
      
      Coal exploration
      Subpart 3410
      Location:
      Mining location
      General
      Part 3800 et seq.
      
      In powersite withdrawals
      Subpart 3730
      In reclamation withdrawals
      Subpart 3816
      Lode claims, General
      Part 3832;Subpart B
      Patent applications
      Subpart 3862
      Logging roads, rights-of-way for
      Part 2810
      Logical mining unit (coal)
      Subpart 3487
      Louisiana, erroneously meandered lands in
      Subpart 2544
      M
      Mail, communications
      § 1810.2
      Management areas, recreation
      Part 8350
      Management of designated wilderness areas
      Part 8560
      Maps and plans requirements (coal)
      Subpart 3482
      Maps and plans requirements (solid minerals other than coal)
      Subpart 3592
      Materials trespass
      § 9239.6
      Milling and mining waste (solid minerals other than coal)
      Subpart 3596
      Millsites:
      General
      Part 3832;Subpart C;Subpart 3864
      In powersite withdrawals
      Subpart 3737
      Patents
      Subpart 3864
      Mineral collection permits—acquired lands uses
      § 3505.12
      Mineral development impact relief
      Subpart 1882
      Mineral development, multiple
      § 3501.16
      Mineral lands:
      Review for designation as unsuitable for entry or leasing
      § 1610.7-1
      State grants
      Subpart 2623
      Mineral leasing:
      Acquired lands
      § 3101.2-2
      Coal
      Part 3400 et seq.
      
      Cost recovery
      § 3000.12
      Geothermal resources
      Part 3200
      Recreation areas and public purpose lands
      § 3101.6
      Public domain lands: acreage limitations
      § 3101.2-1
      Oil and gas
      Part 3100
      Oil and gas; National Petroleum Reserve, Alaska
      Part 3130
      Solid minerals
      Parts 3500 through 3590
      Special leasing areas
      Part 3580
      Mineral Leasing Act of 1920:
      Coal
      § 3400.0-3(a)(1)
      General
      Part 3100
      Rights-of-way for pipelines, oil and gas
      Part 2880, 3109
      National forest lands in Minnesota
      §§ 3501.1(b)(3), 3503.13(c)
      Oil and gas
      Subpart 3100
      Surface protection
      Subtitle A, part 23
      Minerals other than oil and gas and coal, oil shale, and tar sands
      Parts 3500 through 3590
      Acreage limitations
      § 3503.37
      Cost recovery
      § 3000.12
      Reorganization Plan #3
      §§ 3501.1(b), 3501.2(a), 3503.13(a), 3507.14(d), 3507.19(b)
      Rights-of-way
      Part 2880
      Mineral materials
      Part 3600
      Emergency noncompetitive sale
      § 3602.31
      Confidential and proprietary information
      § 3601.8
      Cost recovery
      § 3000.12
      Mineral surveyors:
      Appointment and employment
      § 3861.5
      Contracts
      § 3861.4
      
      Duties
      § 3861.3-1
      Reports
      § 3861.2-3
      Mineral trespass
      § 9239.5
      Minerals, disposal of reserved:
      General
      § 3813.2
      Act of July 17, 1914
      Subpart 3813
      Stockraising Homestead Act
      Subpart 3814
      Mining claims:
      Access to
      §§ 3809.301(b)(2), 3809.401(b)(2), 3809.420(c)(1)
      Acquiring delinquent co-claimant's interest
      Part 3837
      Adverse claims
      Subpart 3871
      Assessment work
      Part 3836
      Casual use
      §§ 3802.1-2, 3809.11(a)
      Contests
      Subpart 3872
      Cost recovery
      § 3000.12
      Defective locations
      Part 3832; Subpart D
      Describing locations
      Part 3832;Subpart A
      Discovery
      Part 3832
      Fees for mining claims or sites
      Part 3834
      Fee adjustment
      Part 3834;Subpart B
      Fee payment
      Part 3834;Subpart A
      Waivers from annual maintenance fees
      Part 3835
      Financial guarantee requirements
      § 3809.500 et seq.
      
      General
      Part 3800 et seq.
      
      Hearings
      Subparts 1850, 3713, 3872
      Lands in more than one land district
      § 1822.16
      Locating mining claims or sites
      Part 3832
      Locating, recording, and maintaining mining claims or sites; general
      Part 3830
      Failure to comply
      Part 3830;Subpart E
      Lode claim patent application
      Subpart 3862
      Lode claims
      Part 3832;Subpart B
      Maintenance and location fees
      Part 3830;Subpart D
      Waivers from annual maintenance fees
      Part 3835
      Millsite patents
      Subpart 3864
      Millsites
      Part 3832;Subpart C
      Mineral patent applications
      Part 3860
      Mining law of 1872
      Part 3800 et seq.
      
      Multiple use; Mining
      Part 3730
      Multiple use; Mining; Cost recovery
      § 3000.12
      Nature and classes
      Part 3832
      Notice
      §§ 3809.11, 3809.301, 3809.312, 3809.313(c), 3809.320, 3809.401, 3809.411, 3809.420, 3809.430-432, 3809.593, 3809.600(a), 3809.601(a)
      O and C lands
      Subpart 3821
      Occupancy and use
      Subpart 3715
      Placer claim patent applications
      Subpart 3863
      Placer claims
      Part 3832;Subpart B
      Plan of operations
      § 3802.1, 3809.11
      Possessory rights
      § 3862.3
      Posting of claim
      § 3861.7
      Protests
      Subpart 3872
      Recording mining claims and sites
      Part 3833
      Amending mining claims and sites
      Part 3833;Subpart B
      Defective filings
      Part 3833;Subpart D
      Recording process
      Part 3833;Subpart A
      Transfers of interest
      Part 3833;Subpart C
      Stock driveway withdrawals
      Subpart 3815
      Stockraising Homestead Act lands
      Part 3838
      Surface management
      Subpart 3809
      Surveys and plats
      Subpart 3861
      Tunnel sites
      Part 3832;Subpart D
      Wilderness Review Program (exploration and mining)
      Subpart 3802
      Confidential information
      § 3802.6
      Mining methods (coal)
      §§ 3481.1, 3482.1
      
      Mining methods (solid minerals other than coal)
      Part 3590
      Minnesota: National Forest Lands
      §§ 3501.1(b)(3), 3503.13(c)
      Motion pictures
      Subtitle A, part 5
      Motor vehicles, off road vehicle standards
      § 8341.1
      Motor vehicles, developed sites and areas
      Subpart 8365
      Safety belt requirements
      § 8365.1-3
      N
      Names of claimants
      § 1822.10
      National Park Service areas
      Subpart 3582
      National Petroleum Reserve—Alaska (oil and gas)
      Part 3130
      Bonding
      Subpart 3134
      Issuance of leases
      Subpart 3132
      Leasing program
      Subpart 3131
      Rentals and royalties
      Subpart 3133
      Subsurface storage agreements
      Subpart 3138
      Transfers, extensions, and consolidations
      Subpart 3135
      Lease renewals
      § 3135.1-6
      Termination of BLM administration
      § 3135.1-8
      Unitization agreements
      Subpart 3137
      Consultation with regional corporations
      § 3137.11
      Consultation with State of Alaska
      § 3137.11
      National Recreation Areas, Whiskeytown-Shasta-Trinity
      § 3109.3, subpart 3583, §§ 3501.1(c)(4), 3503.13(e)
      National Rivers
      § 8351.2
      National Trails
      § 8351.1
      National Wilderness Preservation System
      Subtitle A, part 19
      Native allotments:
      Alaska
      Subpart 2561
      Alaska Native Veterans
      Subpart 2568
      Segregative effect
      § 2561.1(e)
      Native townsites (Alaska)
      Subpart 2564
      Natural Areas, research
      Subpart 8223
      Natural History Resource Management
      Part 8200
      Nevada: sand and gravel
      Subpart 3586
      O
      O and C lands:
      General
      Part 5040
      Grazing
      Part 4100; § 4100.0-3
      Mining
      Subpart 3821
      Recreation
      Subchapter H
      Rights-of-way
      Subpart 2812
      Timber sales
      § 5400.0-3
      Trespass
      § 9239.7-1
      Occupancy:
      Cabin sites
      Subtitle A, part 21
      Unlawful
      § 9239.2
      Off-road vehicles
      Part 8340
      Office hours of offices
      § 1821.11
      Officers—authority to bind government
      § 1810.3
      Official records, availability of
      Subtitle A, part 2
      Oil and gas:
      Accreted lands
      § 3110.5-4
      Bond requirements
      Subparts 3104, 3154
      Commingling
      Subpart 3173
      Competitive leases
      Subpart 3120
      Confidential and proprietary information
      § 3100.4
      Cost recovery
      § 3000.12
      Drainage
      §§ 3100.2, 3162.2 et seq.
      
      Drilling applications
      § 3162.3-1
      Extension of lease terms
      Subpart 3107
      Fees, rentals, and royalty
      Subpart 3103
      Gas Flaring
      Subpart 3179
      Gas Measurement
      Subparts 3170, 3175
      Gas Venting
      Subpart 3179
      
      General
      Part 3100 et seq.
      
      Information collection
      § 3100.0-9
      Issuance of leases
      Subpart 3101, 3132
      Internet-based auctions
      Subparts 3103, 3110, 3120
      Leasing under special acts
      Subpart 3109
      National Petroleum Reserve—Alaska
      Subpart 3130
      National Wildlife Refuge System lands
      § 3101.5
      Noncompetitive leases
      Subpart 3110
      Noncompliance and assessments
      Subpart 3163
      Off-lease measurement
      Subpart 3173
      Oil measurement
      Subparts 3170, 3174
      Onshore oil and gas orders
      § 3164.1
      Operations
      Part 3160
      Information collection
      § 3160.0-9
      Oral auction
      § 3120.5-1
      Pipelines, rights-of-way for (onshore)
      Part 2880
      Qualification of lessees
      Subpart 3102
      Rights-of-way leases
      § 3109.1
      Royalty-free use
      Subpart 3178
      Royalty reduction
      § 3103.4-1
      Royalty reduction, heavy oil
      § 3103.4-3
      Royalty reduction, stripper wells
      § 3103.4-2
      Site security
      Subparts 3170, 3173
      Special tar sand areas
      Part 3140
      Transfers
      Subpart 3106
      Unit agreements
      Subparts 3105, 3180
      Waste prevention
      Subpart 3179
      Oil trespass
      § 9239.5-2
      Oklahoma: Asphalt leases
      § 3503.14, subpart 3504
      Omitted lands:
      General
      Subpart 2547
      Recreation and Public Purposes Act
      Subpart 2742
      Snake River, Idaho
      Subpart 2546
      Surveys
      §§ 9185.2-2, 9185.2-3
      Opening orders
      Subpart 2091
      Operations under mineral leases:
      Coal
      Part 3480
      Geothermal
      Drilling
      Subpart 3260
      Exploration
      Subpart 3250
      Utilization
      Subpart 3275
      Oil and gas
      Part 3160
      Solid minerals other than coal
      Part 3590
      Outdoor recreation
      Subchapter H
      P
      Patents: Errors, correction
      Subpart 1865
      Payments and refunds
      Subpart 1823
      Payments in lieu of taxes
      Subpart 1881
      For additions to National Park System or National Forest System
      § 1881.30
      For entitlement lands
      § 1881.20
      For Lake Tahoe Basin lands
      § 1881.40
      For Redwood National Park
      § 1881.40
      State and local government responsibilities
      § 1881.50
      Performance standards (Coal mining and exploration)
      Subpart 3484
      Permits:
      Archaeological resources
      Subtitle A, part 7
      Coal
      § 3400.0-5(dd)
      Free use, mineral materials
      Subpart 3604
      General
      Part 2920
      Geophysical exploration (oil and gas)
      Subpart 3150
      Gilsonite
      §§ 3503.37(e), 3504.15(e), 3505.10, 3505.61
      Grazing (Alaska reindeer)
      Part 4300
      
      Grazing (exclusive of Alaska)
      Subpart 4130,
      Hardrock minerals
      §§ 3503.11, 3503.13, 3503.37(f), 3504.15(b)(f), 3505.10, 3505.61
      Off-road vehicles
      Subpart 8344
      Oil and gas (Alaska)
      § 3152.1
      Oil and gas (drilling)
      § 3162.3-1
      Phosphate
      §§ 3501.15(g), 3503.37(a), 3504.15(b)(a), 3505.10, 3505.61, 3516.11, 3516.12
      Potassium
      §§ 3503.11(j), 3503.37(c), 3503.10, 3505.61, 3507.19(a)(4)
      Range improvement
      § 4120.3-3
      Recreation use (developed sites)
      Subpart 2933
      Recreation use (undeveloped sites)
      § 2932.10
      Rights-of-way (temporary use permits)
      § 2881.12 
      Sodium
      §§ 3501.15(g), 3503.37(b), 3504.15(b)(b), 3505.10, 3505.61, 3516.11, 3516.12
      Special areas
      §§ 2932.11, 2932.13
      Sulphur
      §§ 3503.12, 3503.37(d), 3504.15(b)(d), 3505.10, 3505.61, 3507.11
      Temporary use
      Parts 2800, 2880
      Timber—free use
      Part 5510
      Petition—applications for classification
      Part 2450
      Petition—reinstatements
      § 3108.2
      Petrified wood
      Subpart 3622
      Phosphate leases and permits
      §§ 3501.15(g), 3503.37(a), 3503.38(a), 3504.15(b)(a), 3504.16(c), 3504.21(a), 3504.25(a), 3505.10, 3505.61, 3511.10, 3511.15(a), 3514.25(b), 3516.11
      Pierce Act
      Subpart 4600
      Pipelines onshore, rights-of-way for
      Parts 2800, 2880
      Placer claims
      Subparts Part 3832;Subpart B
      Planning analysis
      § 1610.8(b)
      Planning, programming and budgeting
      Part 1600
      Coordination; cooperating agencies
      § 1610.3-1
      Guidance (resource management planning)
      § 1610.1
      Process (resource management planning)
      § 1610.4
      Public participation
      § 1610.2
      Policy, fish and wildlife
      Subtitle A, part 24
      Potassium leases and permits
      §§ 3503.37(c), 3504.15(c), 3504.16(b), 3504.21(c), 3504.25(a), 3505.10, 3505.61, 3507.19(a)(4), 3511.10, 3511.15(c), 3514.25(b)
      Power
      Subpart 2320
      Practitioners
      Subpart 1812; subtitle A, part 1
      Privacy Act
      Subtitle A, part 2
      Production records and audit (solid minerals other than coal)
      Subpart 3597
      Production verification, coal
      Subpart 3483
      Program management
      Subchapter A, Group 1700
      Prohibited activities:
      Grazing
      §§ 4140.1, 4150.1, subpart 4170
      Forest management
      § 5462.2
      Free use of timber
      § 5511.4
      Recreation use
      Subparts 8341, 8343, §§ 8351.2, subparts 8364, 8365;§ 2933.33
      Wilderness areas
      § 8560.1-2
      Protection against mining hazards (solid minerals other than coal)
      Subpart 3595
      Proofs
      Subpart 2521
      Prospecting permits:
      Extensions
      §§ 3505.61-3505.66
      Filing fees
      § 3504.12
      General
      Subpart 3505
      Gilsonite
      Subpart 3505
      Hardrock
      Subpart 3505
      
      Phosphate
      Subpart 3505
      Potassium
      Subpart 3505
      Relinquishment (solid leasable minerals other than coal)
      § 3505.70
      Rentals (solid leasable minerals other than coal)
      §§ 3504.15-3504.17
      Sodium
      Subpart 3505
      Sulphur
      Subpart 3505
      Terminations, expirations, cancellations (solid leasable minerals other than coal)
      Subpart 3514
      Protest and contest proceedings
      Subpart 1850; subtitle A, part 4
      Protest procedures (planning)
      § 1610.5-2
      Public administrative procedures
      Parts 1810-1880
      Public domain lands:
      Mineral leasing (oil and gas)
      § 3101.2-1
      Mineral leasing (other than oil, gas, coal, and tar sands)
      §§ 3503.30-3530.36
      Public participation (planning)
      § 1610.2
      Public sales of land under the Federal Land Policy and Management Act
      Part 2710
      Publication and posting of notice
      Subpart 1824
      Q
      Qualifications of applicants for grazing:
      Alaska—reindeer
      § 4300.11
      Exclusive of Alaska—livestock
      § 4110.1
      Qualifications of lessees (geothermal)
      Subpart 3202
      Qualifications of lessees (oil and gas)
      Subpart 3102, 3132
      Qualifications of practitioners
      Subpart 1812
      R
      Radio sites, rights-of-way for
      Part 2800
      Railroads, rights-of-way for
      Part 2800
      Range improvements and contributions:
      Alaska—livestock
      § 4220.9
      Alaska—reindeer
      §§ 4300.42, 4300.43, 4300.72
      Exclusive of Alaska
      § 4120.3
      Range management
      Subchapter D (4000)
      Reclamation townsites
      Subpart 2764
      Recordable disclaimers of interest
      Subpart 1864
      Records, availability of official
      Subtitle A, part 2
      Recreation:
      Closures and restrictions
      Subpart 8364
      General
      Subchapter H
      Lands
      Part 8350
      Management
      Part 8340 et seq.
      
      Permits for recreation
      Part 2930
      Commercial use
      Subpart 2932
      Competitive events
      Subpart 2932
      Organized groups
      Subpart 2932
      Recreation use permits for fee areas
      Subpart 2933
      Special areas
      Subpart 2932
      Special Recreation Permits
      Subpart 2932
      Programs
      Subchapter H
      Rules of conduct
      Subpart 8365
      Motor vehicle safety belt requirements
      § 8365.1-3
      Use authorizations
      Part 2930
      Visitor services
      Part 8360
      Wilderness areas
      Part 8560R
      Recreation and public purposes:
      General
      Part 2740
      Information collection
      § 2740.0-9
      Leases
      Subpart 2912
      Omitted lands and unsurveyed islands
      Subpart 2742
      Segregative effect
      §§ 2091.7-1, 2741.5(h)(2)
      
      Refunds
      Subpart 1823
      Reindeer grazing:
      Permits
      Part 4300
      Trespass
      § 4300.90
      Reimbursement of costs (rights-of-way)
      Subpart 2808, § 2883.1-1
      Reinstatement of oil and gas leases
      § 3108.2
      Related facilities—oil and gas pipelines
      Part 2880
      Reliance upon information or opinion of officer
      § 1810.3(c)
      Relinquishments:
      Coal leases
      Subpart 3452
      General
      Subpart 1825
      Minerals, leases (except coal, oil shale, and oil and gas)
      Subpart 3514
      Minerals, leases (oil and gas)
      Subpart 3108, § 3136.1
      Minerals, prospecting permits
      § 3505.70
      Removal of archaeological resources
      Subtitle A, part 7
      Renewable energy:
      Segregation
      §§ 2091.3-1, 2804.25
      Competitive rights-of-way
      Subparts 2804, 2809
      Rents and fees for rights-of-way
      §§ 2806.50, 2806.60
      Rentals and royalties:
      Coal
      Subpart 3473
      Solid minerals other than coal and oil shale
      Subpart 3504
      Geothermal
      Subpart 3211
      Oil and gas
      Subparts 3103, 3133
      Rights-of-way
      §§ 2806.23, 2885.15
      Reports, royalties, and records:
      Coal
      Subpart 3485
      Solid minerals other than coal
      § 3591.2
      Research natural areas
      Subpart 8223
      Reserved minerals, disposal of:
      Act of July 17, 1914
      Subpart 3813
      Act of September 14, 1960 (Alaska)
      § 2627.3
      Stockraising Homestead Act
      Subpart 3814
      Reservoirs, ditches and canals, rights-of-way
      Part 2800
      Resource advisory councils
      Subpart 1784
      Resource management plan
      § 1610.0-5(k)
      Resource management planning:
      Amendments
      § 1610.5-5
      Approval and administrative review
      § 1610.5-1
      Conformity
      § 1610.5-3
      Consistency
      § 1610.3-2
      Coordination
      § 1610.3-1
      Decision review by Congress
      § 1610.6
      Designation of areas
      § 1610.7
      Guidance
      § 1610.1
      Inventory and information
      § 1610.4-3
      Issues
      § 1610.4-1
      Land use analysis
      § 1610.5-7
      NEPA policy
      § 1601.0-6
      Planning analysis
      § 1610.8(b)
      Planning criteria
      § 1610.4-2
      Process
      § 1610.4
      Protest procedures
      § 1610.5-2
      Public participation
      § 1610.2
      Restorations and revocations of withdrawals and reservations
      Subpart 2370
      Resurveys
      §§ 9185.1-2, 9185.3
      Revocations of withdrawals
      Part 2370
      Rights-of-way
      Part 2800 et seq.
      
      Rivers: National Wild and Scenic
      § 8351.2
      Roads, rights-of-way for
      Parts 2800, 2810
      Rules of construction—words and phrases
      § 1810.1
      Rules, visitor use:
      Commercial use
      § 2932.57
      Competitive use
      § 2932.57
      National wild and scenic rivers
      § 8351.2-1
      Off-road vehicle
      § 8341.2
      Recreation sites
      § 8365.2 et seq.
        
      
      Rules of conduct
      Subpart 8365
      Motor vehicle safety belt requirements
      § 8365.1-3
      Supplementary rules
      § 8365.1-6
      Wilderness areas
      Part 8560
      S
      Safety belt requirements, motor vehicle
      § 8365.1-3
      Sales:
      Coal lease
      Subpart 3422
      Competitive oil and gas
      § 3120.5, 3131.4
      Geothermal; direct use leases
      Subpart 3205
      Mineral material
      Subpart 3602
      Public lands, general
      Subpart 2710
      Public lands, procedures
      Subpart 2711
      Timber
      Part 5400
      Timber sales administration
      Part 5460
      Timber sales—preparation
      Part 5420
      Scenic and wild rivers
      § 8351.2
      School land grants, mineral sections
      Subpart 2623
      Segregation, renewable energy
      §§ 2091.3-1, 2804.25
      Segregative effect
      Subpart 2091
      Shore space
      Subpart 2094
      Simultaneous document filing, procedures
      §§ 1822.17, 1822.18
      Snake River, omitted lands
      Subpart 2546
      Sodium, leases and permits
      §§ 3501.15(g), 3503.37(b), 3504.15(b)(b), 3504.16(b), 3504.21(b), 3504.25(a), 3505.10, 3505.61, 3507.11(b), 3507.19(b), 3511.10, 3511.11, 3511.15(b), 3514.25(a), 3516.11
      Solid minerals (other than coal) exploration and mining operations
      Part 3590
      Special leasing areas (solid minerals other than coal and oil shale)
      Part 3580
      Special recreation permits
      Subparts 2931 and 2932
      State and local government, payments in lieu of taxes 
      Subpart 1881
      State director review (oil and gas)
      § 3165.3
      State grants:
      Alaska
      Subpart 2627
      General
      Part 2620
      Segregative effect, Alaska
      § 2627.4
      Stockraising Homestead Act—disposal of reserved minerals
      Subpart 3814
      Sulphur leases and permits
      §§ 3503.12, 3503.37(d), 3504.15(b)(d), 3504.21(d), 3504.25(a), 3505.10, 3505.61, 3507.11(b), 3507.19(a)(4), 3511.15(d), 3514.25(a)
      Surface exploration, mining and reclamation of land
      Subtitle A, part 23
      Surface management
      Subparts 3802, 3809
      Surveys
      Part 9180
      Suspension of operations and production (S.O.P.):
      Coal
      §§ 3473.4, 3483.3
      Geothermal
      Subpart 3212
      Oil and gas
      § 3103.4-4
      T
      Taxes, Payments in lieu of
      Subpart 1881
      Technical services
      Subchapter I
      Television sites, rights-of-way for
      Part 2800
      Telephone and telegraph lines, rights-of-way for
      Part 2800
      Terminations (coal)
      Subpart 3452
      Terminations (geothermal)
      § 3213.14 et seq.
      
      Terminations (oil and gas)
      § 3108.2
      Testimony and proofs
      § 2521.6
      
      Testimony of employees of Department
      Subtitle A, part 2, § 2.82
      Timber
      Part 5400 et seq.
      
      Time limit for filing documents
      Subpart 1822
      Title conveyances
      Subpart 1863
      Tort claims
      Subtitle A, part 22
      Townsite:
      Alaska native townsites
      Subpart 2564
      Alaska Railroad
      Subpart 2566
      Non-native
      Subpart 2565
      Reclamation
      Subparts 2764, 2765
      Trails:
      Exchanges
      Subpart 2273
      National
      § 8351.1
      Off-road vehicle designation
      Subpart 8342
      Tramroads and logging roads, rights-of-way for
      Part 2810
      Transmission lines, rights-of-way for
      Part 2800
      Tunnel sites
      Part 3832;Subpart D
      U
      Unauthorized use
      Part 9230
      Grazing
      Subpart 4150
      Lands
      §§ 2801.3, 2920.1-2
      Mining materials
      §§ 3601.70 through 3601.72
      Use authorizations
      Part2930
      Use permits:
      Phosphate
      Subpart 3516
      Sodium
      Subpart 3516
      Unsuitability:
      Coal mining
      Subpart 3461
      Surface mining
      § 1610.7-1
      V
      Vehicles:
      Developed sites and areas
      § 8365.2-4
      Off-road
      Part 8340
      Vehicle operation—off-road vehicles
      Subpart 8343
      Veterans, Alaska Native
      Subpart 2568
      Visitor services
      Part 8360
      W
      Water power
      Subpart 2370
      Whiskeytown-Shasta-Trinity National Recreation Area
      Subpart 3583, 3109.3
      Wild and Scenic Rivers
      § 8351.2
      Wild free-roaming horse and burro:
      Adoption fees
      § 4750.4-2
      Compliance with Private Maintenance and Care Agreement
      Subpart 4760
      Destruction of wild horses or burros and disposal of remains
      Subpart 4730
      Information collection
      § 4700.0-9
      Management considerations
      Subpart 4710
      Motor vehicles and aircraft use
      Subpart 4740
      Private maintenance
      Subpart 4750
      Prohibited acts, administrative remedies, and penalties
      Subpart 4770
      Removal
      Subpart 4720
      Wilderness areas
      Part 8560
      Wilderness areas—mining claims
      § 3809.11(c)
      Wilderness areas—procedures for management
      Part 8560
      Wilderness Review Program: Exploration and mining
      Subpart 3802
      Wildlife policy: State-Federal relationships
      Subtitle A, part 24
      Wisconsin—erroneously meandered lands
      Subpart 2545
      Withdrawals and reservations:
      General
      Part 2300 et seq.
        
      
      Restorations and revocations
      Subpart 2370
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of October 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII

        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
        
        L
        Rural Business-Cooperative Service, Rural Housing Service, and Rural Utilities Service, Department of Agriculture (Parts 5001—5099)
      
      
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII
        Financial Stability Oversight Council (Parts 1300—1399)
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII

        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI
        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        
        Title 23—Highways
        I
        Federal Highway Administration, Department of Transportation (Parts 1—999)
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of October 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Benefits Review Board
      20, VII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council on Environmental Quality
      40, V
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      
      Defense Logistics Agency
      32, I, XII; 48, 54
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      
      Family Assistance, Office of
      45, II
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      
      General
      41, 300
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Benefits Review Board
      20, VII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment Standards Administration
      20, VI
      Employment and Training Administration
      20, V
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      43 CFR (10-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
      
        2015
        43 CFR
        80 FR
        Page
        Chapter II
        1821.10 (a) amended
        59635
        3000.12 (a) revised
        58629
        3160 Authority citation revised
        16217
        3160.0-3 Amended
        16217
        3160.0-5 Amended
        16217
        3162.3-2 (a) amended; (b) revised
        16218
        3162.3-3 Revised
        16218
        (a)(5) table corrected
        16577
        3162.5-2 (d) amended
        16222
      
      
        2016
        43 CFR
        81 FR
        Page
        Chapter II
        1600 Revised
        89661
        2800 Heading revised
        92205
        2801.5 (b) amended
        92205
        2801.6 (a)(2) revised
        92207
        2801.9 (a)(4) and (7) revised; (d) added
        92207
        2802.11 Heading, (a), (b) introductory text, (3), (4), (6), (7) and (d) revised
        92207
        2804.10 (a)(2) revised
        92207
        2804.12 Revised
        92207
        2804.14 (a), (b) and (c) revised
        92208
        2804.18 (a)(6), (7) and (8) redesignated as (a)(7), (8) and (9); new (a)(6) added
        92209
        2804.19 (a) revised; (e) added
        92209
        2804.20 (a)(1) and (5) revised; (a)(6) redesignated as (a)(7); new (a)(6) added
        92209
        2804.23 Heading, (a)(1) and (c) revised; (d) and (e) added
        92209
        2804.24 (a) revised; (b) redesignated as (c); new (b) added
        92209
        2804.25 Revised
        92209
        2804.26 (a)(6) redesignated as (a)(8); (a)(5) and new (a)(8) revised; new (a)(6), (7) and (c) added
        92211
        2804.27 Heading and introductory text revised
        92211
        2804.30 Added
        92211
        2804.31 Added
        92212
        2804.35 Added
        92212
        2804.40 Added
        92212
        2805.10 Heading and (a) revised; (b) and (c) redesignated as (c) and (d); new (b) added
        92212
        2805.11 (b)(2) redesignated as (b)(3); new (b)(2) added; new (b)(3) revised
        92213
        2805.12 Revised
        92213
        2805.14 (e) and (f) amended; (g) and (h) added
        92215
        2805.15 (b) amended
        92215
        
        2805.16 Revised
        92215
        2805.20 Added
        92215
        2806.10—2806.70 (Subpart 2806) Heading revised
        92216
        2806.12 Heading, (a) and (b) revised; (d) added
        92216
        2806.13 Heading and (a) revised; (e) redesignated as (f); new (e) and (g) added
        92216
        2806.20 (c) revised
        92216
        2806.22 (a) amended
        92216
        2806.23 (b) removed; (c) redesignated as (b)
        92216
        2806.24 (c) revised
        92216
        2806.30 (a)(1) and (2) revised; (b) removed; (c) redesignated as new (b)
        92216
        2806.34 (b)(4) amended
        92217
        2806.43 (a) amended
        92217
        2806.44 Heading and (a) revised; introductory text added
        92217
        2806.50 Undesignated center heading removed; section redesignated as 2806.70
        92217
        Undesignated center heading and section added
        92217
        2806.51 Added
        92217
        2806.52 Added
        92217
        2806.54 Added
        92217
        2806.56 Added
        92217
        2806.58 Added
        92217
        2806.60 Undesignated center heading and section added
        92220
        2806.61 Added
        92220
        2806.62 Added
        92220
        2806.64 Added
        92220
        2806.66 Added
        92220
        2806.68 Added
        92220
        2806.70 Redesignated from 2806.50
        92217
        Undesignated center heading added; section revised
        92222
        2807.11 (b) revised; (d) and (e) redesignated as (f) and (g); new d and (e) added
        92222
        2807.17 (d) redesignated as (e); new (d) added
        92223
        2807.21 Revised
        92223
        2807.22 Heading, (a), (b) and (d) revised; (f) redesignated as (g); new (f) added
        92223
        2809.10—2809.19 (Subpart 2809) Revised
        92224
        2880 Authority citation revised
        92226
        2884.11 (c)(5) revised
        92226
        2884.12 (a), (b) and (c) revised
        92226
        2884.16 (a)(6), (7) and (8) redesignated as (a)(7), (8) and (9); new (a)(6) added
        92227
        2884.17 (a) revised; (e) added
        92227
        2884.18 (a)(1) and (c) revised
        92227
        2884.20 (a) introductory text and (d) revised
        92227
        2884.21 (b) and (c) redesignated as (c) and (d); new (b) added; new (d)(4) revised
        92227
        2884.22 (a) revised
        92227
        2884.23 (a)(6) revised; (b) redesignated as (c); new (b) added
        92227
        2884.30 Added
        92227
        2885.11 (a) introductory text and (b)(7) revised
        92227
        2885.15 (b) revised
        92228
        2885.16 (a) revised
        92228
        2885.17 Heading revised; (e) redesignated as (f); new (e) added
        92228
        2885.19 (b) revised
        92228
        2885.20 (b) revised
        92228
        2885.24 Revised
        92228
        2886.12 (b) revised; (d) redesignated as (g); new (d), (e) and (f) added
        92229
        2887.11 Revised
        92229
        2887.12 (d) and (e) added
        92230
        3000.12 (a) revised
        65561
        3100 Authority citation revised
        59905, 83077
        3103.3-1 Revised
        83077
        (a)(2) corrected
        88634
        3103.3-2 (a)(2) revised
        59905
        3110 Authority citation revised
        59905
        3110.1 (b) amended
        59905
        3110.2 (a) amended
        59905
        3120 Authority citation revised
        59905
        3120.1-2 (b) revised
        59905
        3120.3-7 Revised
        59905
        3120.5-1 Heading and (c) revised; (a) and (b) amended
        59905
        3120.5-2 (c) revised
        59906
        3120.5-3 (c) revised
        59906
        3120.6 Revised
        59906
        3160 Authority citation revised
        41862, 81419
        3160.0-3 Amended
        81419
        3160.0-5 Amended
        83078
        3161.1 Revised
        81419
        3162.3-1 (j) added
        83078
        3162.3-2 (d) added
        81419
        3162.4-1 (a) and (d) revised; (e) added
        81419
        
        3162.4-3 Removed
        81420
        3162.6 (a) amended; (b) and (c) revised; (d) redesignated as (e); new (d) added
        81420
        3162.7-1 (f) removed
        81420
        3162.7-2 Revised
        81504
        3162.7-3 Revised
        81609
        3162.7-5 Removed
        81420
        3163.2 (a), (b), (d), (e) introductory text, (f) introductory text, (g)(1) and (2)(iii) amended; interim
        41862
        (g), (j) and (k) removed; (h) and (i) redesignated as new (g) and (h); (a), (b), (d), (e) introductory text, (f) introductory text, new (g) and new (h) revised
        81420
        3164.1 (b) table amended
        81421, 81504
        3165.3 (a) and (d) revised
        81421
        3170 Added
        81421
        3174.1—3174.15 (Subpart 3174) Added
        81504
        3175.10—3175.150 (Subpart 3175) Added
        81609
        3178.1—3178.10 (Subpart 3178) Added
        83078
        3179.1—3179.401 (Subpart 3179) Added
        83078
        3179.4 (a) and (b) correctly designated
        88634
        3179.102 (d) corrected
        88634
        Chapter III
        10000.7 (a) amended
        36181
      
      
        2017
        43 CFR
        82 FR
        Page
        Chapter II
        1600 Revised
        60555
        3160 Policy statement
        2906
        Authority citation revised
        6307
        Regulation at 82 FR 2906 eff. date delayed to 3-21-17
        9974
        3160.0-3 Revised
        61949
        3160.0-5 Amended
        61949
        3162.3-1 (j) introductory text revised
        58072
        3162.3-2 (a) amended; (b) revised
        61949
        3162.3-3 Revised
        61949
        3162.5-2 (d) heading revised; (d) amended
        61949
        3163.2 (a), (b), (d), (e) introductory text, (f) introductory text, (g)(1) and (2)(iii) amended
        6307
        3170 Compliance notification
        27430
        3179.7 (b) and (c) revised
        58072
        3179.9 (b)(1) introductory text revised
        58072
        3179.10 (a) revised
        58072
        3179.101 (c) added
        58072
        3179.102 (e) added
        58072
        3179.201 (d) revised
        58072
        3179.202 (h) revised
        58073
        3179.203 (b) and (c) introductory text revised
        58073
        3179.204 (i) added
        58073
        3179.301 (f) revised
        58073
        8360 Policy statement
        31268, 60320
      
      
        2018
        43 CFR
        83 FR
        Page
        Chapter II
        3000.12 (a) revised
        48960
        3162.3-1 (j) removed; eff. 11-27-18
        49211
        3163.2 (b)(1), (2), (d), (e) introductory text, and (f) introductory text amended
        3995
        3179.1—3179.401 (Subpart 3179) Revised; eff. 11-27-18
        49211
        8365 Policy statement
        45196
      
      
        2019
        43 CFR
        84 FR
        Page
        Chapter II
        3000.12 (a) revised
        59733
        3163.2 (b)(1), (2), (d), (e) introductory text, and (f) introductory text amended
        22381
        3830.21 Table amended
        31222
        8365 Policy statement
        32845
      
      
        
        2020
        (Regulations published from January 1, 2020, through October 1, 2020)
        43 CFR
        85 FR
        Page
        Chapter II
        3163.2 (b)(1), (2), (d), (e) introductory text, and (f) introductory text amended
        10619
      
      ○
    
  
